

Title 50
USCTitle
50
Online@117-49
no
OLRC
2021-10-12T09:20:37
USCConverter 1.7.2

Title 50—WAR AND NATIONAL DEFENSE
Current through 117-49



Chap.

Sec.

1.Council of National Defense1

2.Board of Ordnance and Fortification [Repealed]11

3.Alien Enemies21

4.Espionage [Repealed or Transferred]31

4A.Photographing, Sketching, Mapping, etc., Defensive Installations [Repealed]45

4B.Disclosure of Classified Information [Repealed]46

4C.Atomic Weapons and Special Nuclear Materials Information Rewards47a

5.Arsenals, Armories, Arms, and War Material Generally51

6.Willful Destruction, etc., of War or National-Defense Material [Repealed]101

7.Interference With Homing Pigeons Owned by United States [Repealed]111

8.Explosives; Manufacture, Distribution, Storage, Use, and Possession Regulated [Repealed]121

9.Aircraft [Omitted, Repealed, or Transferred]151

10.Helium Gas161

11.Acquisition of and Expenditures on Land for National-Defense Purposes [Repealed, Omitted, or Transferred]171

12.Vessels in Territorial Waters of United States191

13.Insurrection201

14.Wartime Voting by Land and Naval Forces [Repealed]301

15.National Security [Transferred]401

16.Defense Industrial Reserves451

17.Arming American Vessels [Repealed]481

18.Air-Warning Screen491

19.Guided Missiles501

20.Wind Tunnels511

21.Abacá Production [Omitted]541

22.Uniform Code of Military Justice [Repealed or Omitted]551

22A.Representation of Armed Forces Personnel Before Foreign Judicial Tribunals [Repealed]751

23.Internal Security781

24.National Defense Facilities [Repealed]881

25.Armed Forces Reserve [Repealed or Omitted]901

26.Gifts for Defense Purposes [Repealed]1151

27.Reserve Officer Personnel Program [Repealed or Omitted]1181

28.Status of Armed Forces Personnel Appointed to Service Academies [Repealed]1411

29.National Defense Contracts1431

30.Federal Absentee Voting Assistance [Transferred]1451

31.Advisory Commission on Intergovernmental Relations [Transferred to Chapter 53 of Title 42]1501

32.Chemical and Biological Warfare Program1511

33.War Powers Resolution1541

34.National Emergencies1601

35.International Emergency Economic Powers1701

36.Foreign Intelligence Surveillance1801

37.National Security Scholarships, Fellowships, and Grants1901

38.Central Intelligence Agency Retirement and Disability2001

39.Spoils of War2201

40.Defense Against Weapons of Mass Destruction2301

41.National Nuclear Security Administration2401

42.Atomic Energy Defense Provisions2501

43.Preventing Weapons of Mass Destruction Proliferation and Terrorism2901

44.National Security3001

45.Miscellaneous Intelligence Community Authorities3301

46.Central Intelligence Agency3501

47.National Security Agency3601

48.Department of Defense Cooperative Threat Reduction3701

49.Military Selective Service3801

50.Servicemembers Civil Relief3901

51.War Claims4101

52.Restitution for World War II Internment of Japanese-Americans and Aleuts4201

53.Trading With the Enemy4301

54.Merchant Ship Sales4401

55.Defense Production4501

56.Export Administration4601

57.Claims Under the Clarification Act4701

58.Export Control Reform4801












Table I



(Showing disposition of former sections of Title 50)


Title 50Former ClassificationTitle 50New Classification


4013002
401 note (Act July 26, 1947, ch. 343, § 1, 61 Stat. 495)3001
401 note (Act July 26, 1947, ch. 343, title III, § 309, 61 Stat. 509)3076
401 note (Act July 26, 1947, ch. 343, title III, § 310, 61 Stat. 509)3077
401 note (Act Aug. 10, 1949, ch. 412, § 1, 63 Stat. 578)3001 note
401 note (Act Aug. 10, 1949, ch. 412, § 12(f), 63 Stat. 591)3001 note
401 note (Act Aug. 10, 1949, ch. 412, § 12(g), 63 Stat. 591)3001 note
401 note (Act Aug. 10, 1949, ch. 412, § 12(i), 63 Stat. 592)3001 note
401 note (Pub. L. 97–200, § 1, June 23, 1982, 96 Stat. 122)3001 note
401 note (Pub. L. 98–477, § 1, Oct. 15, 1984, 98 Stat. 2209)3001 note
401 note (Pub. L. 101–510, div. A, title IX, § 907, Nov. 5, 1990, 104 Stat. 1622)3001 note
401 note (Pub. L. 101–511, title VIII, § 8104, Nov. 5, 1990, 104 Stat. 1898)3001 note
401 note (Pub. L. 102–496, title VII, § 701, Oct. 24, 1992, 106 Stat. 3188)3001 note
401 note (Pub. L. 103–359, title VIII, § 801, Oct. 14, 1994, 108 Stat. 3434)3001 note
401 note (Pub. L. 103–359, title IX, Oct. 14, 1994, 108 Stat. 3456)3001 note
401 note (Pub. L. 104–293, title VIII, § 801, Oct. 11, 1996, 110 Stat. 3474)3001 note
401 note (Pub. L. 106–120, title VII, Dec. 3, 1999, 113 Stat. 1620)3001 note
401 note (Pub. L. 107–306, title I, § 108, Nov. 27, 2002, 116 Stat. 2388)3001 note
401 note (Pub. L. 107–306, title IX, § 901(a), Nov. 27, 2002, 116 Stat. 2432)3301 note
401 note (Pub. L. 107–306, title X, Nov. 27, 2002, 116 Stat. 2437)3001 note
401 note (Pub. L. 108–177, title I, § 106, Dec. 13, 2003, 117 Stat. 2604)3001 note
401 note (Pub. L. 108–177, title III, § 315(b), Dec. 13, 2003, 117 Stat. 2610)3001 note
401 note (Pub. L. 108–458, § 1(a), Dec. 17, 2004, 118 Stat. 3638)3001 note
401 note (Pub. L. 108–458, title I, § 1001, Dec. 17, 2004, 118 Stat. 3643)3001 note
401 note (Pub. L. 108–458, title I, § 1081, Dec. 17, 2004, 118 Stat. 3696)3001 note
401 note (Pub. L. 108–458, title I, subtitle H, Dec. 17, 2004, 118 Stat. 3697)3001 note
401 note (Pub. L. 108–458, title I, § 1103, Dec. 17, 2004, 118 Stat. 3700)3001 note
401 note (Pub. L. 108–487, title VIII, § 802, Dec. 23, 2004, 118 Stat. 3962)3001 note
401 note (Pub. L. 108–487, title VIII, § 803, Dec. 23, 2004, 118 Stat. 3962)3001 note
401 note (Pub. L. 111–84, div. A, title X, § 1035, Oct. 28, 2009, 123 Stat. 2450)3001 note
401 note (Pub. L. 111–259, title VII, § 701(a)(1), Oct. 7, 2010, 124 Stat. 2744)3001 note
401 note (Pub. L. 111–259, title VII, § 701(a)(2), Oct. 7, 2010, 124 Stat. 2745)3001 note
401 note (Pub. L. 111–259, title VII, § 701(a)(3), Oct. 7, 2010, 124 Stat. 2745)3001 note
401 note (Pub. L. 112–235, §1, Dec. 28, 2012, 126 Stat. 1626)3001 note
401a3003
401a note (Pub. L. 111–259, § 2, Oct. 7, 2010, 124 Stat. 2656)3003 note
401a note (Pub. L. 112–87, § 2, Jan. 3, 2012, 125 Stat. 1877)3003 note
4023021
402 note (Pub. L. 86–36, § 1, as added Pub. L. 96–450, title IV, § 402(a)(2), Oct. 14, 1980, 94 Stat. 1978)3601
402 note (Pub. L. 86–36, § 2, as added Pub. L. 111–259, title IV, § 433, Oct. 7, 2010, 124 Stat. 2732)3602
402 note (Pub. L. 86–36, § 4, May 29, 1959, 73 Stat. 63)3603
402 note (Pub. L. 86–36, § 5, May 29, 1959, 73 Stat. 63)3604
402 note (Pub. L. 86–36, § 6, May 29, 1959, 73 Stat. 64)3605
402 note (Pub. L. 86–36, § 7, May 29, 1959, 73 Stat. 64)3606
402 note (Pub. L. 86–36, § 8 May 29, 1959, 73 Stat. 64)3604 note
402 note (Pub. L. 86–36, § 9, as added Pub. L. 96–450, § 402(a)(1), Oct. 14, 1980, 94 Stat. 1977)3607
402 note (Pub. L. 86–36, § 10, as added Pub. L. 96–450, § 402(a)(1), Oct. 14, 1980, 94 Stat. 1978)3608
402 note (Pub. L. 86–36, § 11, as added Pub. L. 96–450, § 402(a)(1), Oct. 14, 1980, 94 Stat. 1978)3609
402 note (Pub. L. 86–36, § 12, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1156)3610
402 note (Pub. L. 86–36, § 13, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1158)3611
402 note (Pub. L. 86–36, § 14, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1158)3612
402 note (Pub. L. 86–36, § 15, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1158)3613
402 note (Pub. L. 86–36, § 16, as added Pub. L. 99–569, title V, § 505, Oct. 27,1986, 100 Stat. 3200)3614
402 note (Pub. L. 86–36, § 17, as added Pub. L. 102–88, title V, § 503, Aug. 14, 1991, 105 Stat. 436)3615
402 note (Pub. L. 86–36, § 18, formerly § 17, as added Pub. L. 102–183, title IV, § 405, Dec. 4, 1991, 105 Stat. 1267)3616
402 note (Pub. L. 86–36, § 19, as added Pub. L. 108–487, title V, § 501, Dec. 23, 2004, 118 Stat. 3950)3617
402 note (Pub. L. 86–36, § 20, as added Pub. L. 109–364, div. A, title IX, § 933, Oct. 17, 2006, 120 Stat. 2363)3618
402 note (Pub. L. 108–375, div. A, title IX, § 922, Oct. 28, 2004, 118 Stat. 2029)3021 note
402–13022
402a3381
402a note (Pub. L. 105–107, title III, § 308, Nov. 20, 1997, 111 Stat. 2253)3381 note
402b3382
402b note (Pub. L. 107–306, title IX, § 901(b), Nov. 27, 2002, 116 Stat. 2432)3382 note
402c3383
4033023
403 note (Pub. L. 108–177, title III, § 319, Dec. 13, 2003, 117 Stat. 2614)3023 note
403 note (Pub. L. 108–177, title III, § 357, Dec. 13, 2003, 117 Stat. 2621)3023 note
403 note (Pub. L. 108–458, title I, § 1018, Dec. 17, 2004, 118 Stat. 3670)3023 note
403–13024
403–1 note (Pub. L. 103–359, title VI, § 603, Oct. 14, 1994, 108 Stat. 3433)3302
403–1 note (Pub. L. 104–293, title VIII, § 807(c), Oct. 11, 1996, 110 Stat. 3480)3024 note
403–1 note (Pub. L. 104–293, title VIII, § 807(d), Oct. 11, 1996, 110 Stat. 3481)3024 note
403–1 note (Pub. L. 105–107, title III, § 309, Nov. 20, 1997, 111 Stat. 2253)3024 note
403–1 note (Pub. L. 107–306, title III, § 352, Nov. 27, 2002, 116 Stat. 2401)3024 note
403–1 note (Pub. L. 108–177, title III, § 317, Dec. 13, 2003, 117 Stat. 2611)3024 note
403–1 note (Pub. L. 108–458, title I, § 1013, Dec. 17, 2004, 118 Stat. 3662)3024 note
403–1 note (Pub. L. 108–458, title I, § 1017, Dec. 17, 2004, 118 Stat. 3670)3024 note
403–1 note (Pub. L. 108–458, title I, § 1052(b), Dec. 17, 2004, 118 Stat. 3683)3367
403–1 note (Pub. L. 108–458, title VII, § 7201(e), Dec. 17, 2004, 118 Stat. 3813)3024 note
403–1 note (Pub. L. 108–458, title VIII, § 8101, Dec. 17, 2004, 118 Stat. 3864)3024 note
403–1 note (Pub. L. 111–259, title IV, § 402(b), Oct. 7, 2010, 124 Stat. 2709)3366
403–1 note (Pub. L. 112–18, § 2, June 8, 2011, 125 Stat. 224)3024 note
403–1 note (Pub. L. 112–18, title IV, § 402, June 8, 2011, 125 Stat. 227)3024 note
403–1a3364
403–1a note (Pub. L. 108–458, title I, § 1020, Dec. 17, 2004, 118 Stat. 3672)3364 note
403–1b3322
403–1b note (Pub. L. 108–487, title VI, § 613, Dec. 23, 2004, 118 Stat. 3959)3322 note
403–1b note (Pub. L. 109–163, div. A, title XI, § 1124, Jan. 6, 2006, 119 Stat. 3454)3322 note
403–1b note (Pub. L. 109–364, div. A, title IX, § 944(a)(1), Oct. 17, 2006, 120 Stat. 2366)3322 note
403–1c3321
403–23329
403–2 note (Pub. L. 112–87, title III, § 309, Jan. 3, 2012, 125 Stat. 1883)3329 note
403–2a3303
403–2b3304
403–2b note (Pub. L. 103–359, title VI, § 604, Oct. 14, 1994, 108 Stat. 3433)3304 note
403–33025
403–3a3026
403–3b3027
403–3c3028
403–3d3029
403–3e3030
403–3f3031
403–3g3032
403–3g note (Pub. L. 108–487, title III, § 303(b), Dec. 23, 2004, 118 Stat. 3944)3032 note
403–3h3033
403–3h note (Pub. L. 111–259, title IV, § 405(c), Oct. 7, 2010, 124 Stat. 2719)3033 note
403–3i3034
403–43035
403–4 note (Pub. L. 105–272, title III, § 309, Oct. 20, 1998, 112 Stat. 2403)3501 note
403–4 note (Pub. L. 107–306, title IV, § 402, Nov. 27, 2002, 116 Stat. 2403)3505 note
403–4 note (Pub. L. 108–177, title IV, § 405(c), Dec. 13, 2003, 117 Stat. 2633)3505 note
403–4a3036
403–4a note (Pub. L. 104–293, title IV, § 402, Oct. 11, 1996, 110 Stat. 3468)3519a note
403–4a note (Pub. L. 108–487, title VI, § 611(b), Dec. 23, 2004, 118 Stat. 3955)3036 note
403–4a note (Pub. L. 112–87, title IV, § 414, Jan. 3, 2012, 125 Stat. 1891)3036 note
403–4b3506a
403–4b note (Pub. L. 108–458, title I, § 1011(b), Dec. 17, 2004, 118 Stat. 3661)3506a note
403–4c3037
403–4c note (Pub. L. 111–259, title IV, § 423(c), Oct. 7, 2010, 124 Stat. 2728)3037 note
403–53038
403–5 note (Pub. L. 106–567, title V, § 501, Dec. 27, 2000, 114 Stat. 2850)3038 note
403–5 note (Pub. L. 109–163, div. A, title IX, § 931, Jan. 6, 2006, 119 Stat. 3411)3038 note
403–5a3039
403–5b3040
403–5d3365
403–63041
403–73324
403–83325
403–93308
403a3501
403a note (Act June 20, 1949, ch. 227, § 9, formerly § 11, 63 Stat. 212)3501 note
403a note (Act June 20, 1949, ch. 227, § 10, formerly § 12, 63 Stat. 212)3501 note
403b3502
403c3503
403c note (Pub. L. 97–269, title V, § 502(b), Sept. 27, 1982, 96 Stat. 1145)3503 note
403c note (Pub. L. 97–269, title VII, § 703, Sept. 27, 1982, 96 Stat. 1155)3503 note
403d3504
403e3505
403e note (Pub. L. 86–707, title III, § 301(d), Sept. 6, 1960, 74 Stat. 796)3505 note
403e–13323
403f3506
403f note (Pub. L. 103–335, title VIII, § 8154(b), Sept. 30, 1994, 108 Stat. 2658)3506 note
403f note (Pub. L. 104–61, title VIII, § 8096(b), Dec. 1, 1995, 109 Stat. 671)3506 note
403f note (Pub. L. 104–208, div. A, title I, § 101(b) [title VIII, § 8080(b)], Sept. 30, 1996, 110 Stat. 3009–71, 3009–104)3506 note
403f note (Pub. L. 105–56, title VIII, § 8071(b), Oct. 8, 1997, 111 Stat. 1235)3506 note
403f note (Pub. L. 105–107, title IV, § 401(b), Nov. 20, 1997, 111 Stat. 2257)3506 note
403f note (Pub. L. 105–262, title VIII, § 8065(b), Oct. 17, 1998, 112 Stat. 2312)3506 note
403f note (Pub. L. 106–79, title VIII, § 8065(b), Oct. 25, 1999, 113 Stat. 1244)3506 note
403f note (Pub. L. 106–259, title VIII, § 8062(b), Aug. 9, 2000, 114 Stat. 688)3506 note
403f note (Pub. L. 106–567, title IV, § 405(c), Dec. 27, 2000, 114 Stat. 2849)3506 note
403f note (Pub. L. 107–117, div. A, title VIII, § 8063(b), Jan. 10, 2002, 115 Stat. 2261)3506 note
403f note (Pub. L. 107–248, title VIII, § 8058(b), Oct. 23, 2002, 116 Stat. 1550)3506 note
403f note (Pub. L. 108–87, title VIII, § 8057(b), Sept. 30, 2003, 117 Stat. 1085)3506 note
403f note (Pub. L. 108–287, title VIII, § 8057(b), Aug. 5, 2004, 118 Stat. 983)3506 note
403f note (Pub. L. 109–148, div. A, title VIII, § 8052(b), Dec. 30, 2005, 119 Stat. 2710)3506 note
403f note (Pub. L. 109–289, div. A, title VIII, § 8045(b), Sept. 29, 2006, 120 Stat. 1283)3506 note
403f note (Pub. L. 110–116, div. A, title VIII, § 8048(b), Nov. 13, 2007, 121 Stat. 1325)3506 note
403f note (Pub. L. 110–329, div. C, title VIII, § 8047(b), Sept. 30, 2008, 122 Stat. 3632)3506 note
403f note (Pub. L. 111–118, div. A, title VIII, § 8047(b), Dec. 19, 2009, 123 Stat. 3439)3506 note
403f note (Pub. L. 112–10, div. A, title VIII, § 8045(b), Apr. 15, 2011, 125 Stat. 67)3506 note
403f note (Pub. L. 112–74, div. A, title VIII, § 8045(b), Dec. 23, 2011, 125 Stat. 817)3506 note
403f note (Pub. L. 113–6, div. C, title VIII, § 8045(b), Mar. 26, 2013, 127 Stat. 308)3506 note
403g3507
403h3508
403i3509
403j3510
403j note (Pub. L. 99–500, § 101(c) [title IX, § 9130], Oct. 18, 1986, 100 Stat. 1783–82, 1783–128)3510a note
403j note (Pub. L. 99–569, title V, § 506, Oct. 27, 1986, 100 Stat. 3202)3510b
403j note (Pub. L. 100–202, § 101(b) [title VIII, § 8095], Dec. 22, 1987, 101 Stat. 1329–43, 1329–79)3510a note
403j note (Pub. L. 100–463, title VIII, § 8074, Oct. 1, 1988, 102 Stat. 2270–29)3510a note
403j note (Pub. L. 101–165, title IX, § 9042, Nov. 21, 1989, 103 Stat. 1137)3510a note
403j note (Pub. L. 101–511, title VIII, § 8031, Nov. 5, 1990, 104 Stat. 1881)3510a note
403j note (Pub. L. 102–172, title VIII, § 8030, Nov. 26, 1991, 105 Stat. 1177)3510a note
403j note (Pub. L. 102–396, title IX, § 9030, Oct. 6, 1992, 106 Stat. 1907)3510a note
403j note (Pub. L. 103–139, title VIII, § 8104, Nov. 11, 1993, 107 Stat. 1463)3510a
403k3511
403l3512
403m3513
403n3514
403n note (Pub. L. 99–569, title III, § 302(d), Oct. 27, 1986, 100 Stat. 3194)3514 note
403o3515
403p3516
403p note (Pub. L. 99–569, title III, § 303(b), Oct. 27, 1986, 100 Stat. 3195)3516 note
403p note (Pub. L. 102–88, title III, § 307(d), Aug. 14, 1991, 105 Stat. 433)3516 note
403p note (Pub. L. 102–88, title III, § 307(e), Aug. 14, 1991, 105 Stat. 433)3516 note
403q3517
403q note (Pub. L. 111–259, title IV, § 425(f)(2), Oct. 7, 2010, 124 Stat. 2729)3517 note
403r3518
403r–13518a
403s3519
403t3520
403t note (Pub. L. 104–293, title VIII, § 813(b), Oct. 11, 1996, 110 Stat. 3483)3520 note
403u3521
403u note (Pub. L. 105–262, title VIII, § 8048, Oct. 17, 1998, 112 Stat. 2307)3521 note
403u note (Pub. L. 106–79, title VIII, § 8048, Oct. 25, 1999, 113 Stat. 1241)3521 note
403u note (Pub. L. 106–259, title VIII, § 8045, Aug. 9, 2000, 114 Stat. 684)3521 note
403u note (Pub. L. 107–117, div. A, title VIII, § 8045, Jan. 10, 2002, 115 Stat. 2257)3521 note
403u note (Pub. L. 107–248, title VIII, § 8042, Oct. 23, 2002, 116 Stat. 1546)3521 note
403u note (Pub. L. 108–87, title VIII, § 8042, Sept. 30, 2003, 117 Stat. 1081)3521 note
403u note (Pub. L. 108–287, title VIII, § 8042, Aug. 5, 2004, 118 Stat. 979)3521 note
403u note (Pub. L. 109–148, div. A, title VIII, § 8038, Dec. 30, 2005, 119 Stat. 2707)3521 note
403u note (Pub. L. 109–289, div. A, title VIII, § 8033, Sept. 29, 2006, 120 Stat. 1281)3521 note
403u note (Pub. L. 110–116, div. A, title VIII, § 8035, Nov. 13, 2007, 121 Stat. 1322)3521 note
403u note (Pub. L. 110–329, div. C, title VIII, § 8035, Sept. 30, 2008, 122 Stat. 3629)3521 note
403u note (Pub. L. 111–118, div. A, title VIII, § 8035, Dec. 19, 2009, 123 Stat. 3436)3521 note
403u note (Pub. L. 112–10, div. A, title VIII, § 8033, Apr. 15, 2011, 125 Stat. 64)3521 note
403u note (Pub. L. 112–74, div. A, title VIII, § 8032, Dec. 23, 2011, 125 Stat. 812)3521 note
403u note (Pub. L. 113–6, div. C, title VIII, § 8032, Mar. 26, 2013, 127 Stat. 304)3521 note
403v3522
403w3523
403x3519a
4043042
404a3043
404a note (Pub. L. 102–172, title VIII, § 8132, Nov. 26, 1991, 105 Stat. 1208)3043 note
404a note (Pub. L. 112–81, div. A, title X, § 1032, Dec. 31, 2011, 125 Stat. 1571)3043 note
404a note (Pub. L. 112–81, div. A, title X, § 1072, Dec. 31, 2011, 125 Stat. 1592)3043 note
404b3301
404c3310
404d3044
404e3045
404f3046
404g3047
404h3048
404h note (Pub. L. 105–107, title III, § 303(d), Nov. 20, 1997, 111 Stat. 2252)3048 note
404h–13049
404i3050
404i note (Pub. L. 105–272, title III, § 307(c), Oct. 20, 1998, 112 Stat. 2402)3050 note
404i note (Pub. L. 111–259, title III, § 335, Oct. 7, 2010, 124 Stat. 2688)3050 note
404i–13051
404i–1 note (Pub. L. 111–259, title III, § 368, Oct. 7, 2010, 124 Stat. 2705)3051 note
404j3052
404k3053
404l3054
404m3055
404n3361
404n–13362
404n–23363
404n–33036 note
404o3056
404o note (Pub. L. 108–458, title VII, § 7201(b), Dec. 17, 2004, 118 Stat. 3809)3056 note
404o–13057
404o–23058
4053073
405 note (Pub. L. 111–259, title IV, § 410(b), Oct. 7, 2010, 124 Stat. 2725)3309
4063073 note
4073328
4083005
4093004
409a3071
409b3072
409b–13072a
4103075
4113074
4123006
4133091
413a3092
413a note (Pub. L. 102–88, title IV, § 405, Aug. 14, 1991, 105 Stat. 434)3092 note
413b3093
413c3307
4143094
414 note (Pub. L. 99–169, title IV, § 401(c), Dec. 4, 1985, 99 Stat. 1006)3094 note
414 note (Pub. L. 102–496, title III, § 303, Oct. 24, 1992, 106 Stat. 3183)3094 note
414 note (Pub. L. 100–202, § 101(b) [title VIII, § 8037], Dec. 22, 1987, 101 Stat. 1329–43, 1329–68)3327 note
414 note (Pub. L. 100–463, title VIII, § 8035, Oct. 1, 1988, 102 Stat. 2270–23)3327 note
414 note (Pub. L. 101–165, title IX, § 9022, Nov. 21, 1989, 103 Stat. 1134)3327 note
414 note (Pub. L. 101–511, title VIII, § 8015, Nov. 5, 1990, 104 Stat. 1878)3327 note
414 note (Pub. L. 102–172, title VIII, § 8014, Nov. 26, 1991, 105 Stat. 1174)3327 note
414 note (Pub. L. 102–172, title VIII, § 8089, Nov. 26, 1991, 105 Stat. 1193)3326
414 note (Pub. L. 102–396, title IX, § 9014, Oct. 6, 1992, 106 Stat. 1903)3327 note
414 note (Pub. L. 103–139, title VIII, § 8107, Nov. 11, 1993, 107 Stat. 1464)3327
4153095
415a3096
415a–13097
415a–1 note (Pub. L. 108–177, title III, § 312(a), Dec. 13, 2003, 117 Stat. 2606)3097 note
415a–1 note (Pub. L. 108–177, title III, § 312(c), Dec. 13, 2003, 117 Stat. 2609)3097 note
415a–1 note (Pub. L. 108–177, title III, § 312(d), Dec. 13, 2003, 117 Stat. 2609)3097 note
415a–1 note (Pub. L. 112–87, title III, § 306(b), Jan. 3, 2012, 125 Stat. 1882)3097 note
415a–23305
415a–2 note (Pub. L. 111–118, div. A, title VIII, § 8100, Dec. 19, 2009, 123 Stat. 3450)3305 note
415a–2 note (Pub. L. 112–10, div. A, title VIII, § 8091, Apr. 15, 2011, 125 Stat. 77)3305 note
415a–2 note (Pub. L. 112–74, div. A, title VIII, § 8090, Dec. 23, 2011, 125 Stat. 827)3305 note
415a–2 note (Pub. L. 113–6, div. C, title VIII, § 8087, Mar. 26, 2013, 127 Stat. 317)3305 note
415a–33103 note
415a–43098
415a–4 note (Pub. L. 111–259, title III, § 305(b), Oct. 7, 2010, 124 Stat. 2661)3098 note
415a–53099
415a–63100
415a–6 note (Pub. L. 111–259, title III, § 322(b), Oct. 7, 2010, 124 Stat. 2673)3100 note
415a–73101
415a–7 note (Pub. L. 111–259, title III, § 323(a)(2), Oct. 7, 2010, 124 Stat. 2678)3101 note
415a–7 note (Pub. L. 111–259, title III, § 323(b), Oct. 7, 2010, 124 Stat. 2678)3101 note
415a–83102
415a–93103
415a–9 note (Pub. L. 110–329, div. C, title VIII, § 8112, Sept. 30, 2008, 122 Stat. 3645)3103 note
415a–9 note (Pub. L. 111–118, div. A, title VIII, § 8104, Dec. 19, 2009, 123 Stat. 3451)3103 note
415a–9 note (Pub. L. 111–259, title III, § 325(b), Oct. 7, 2010, 124 Stat. 2683)3103 note
415a–9 note (Pub. L. 112–10, div. A, title VIII, § 8094, Apr. 15, 2011, 125 Stat. 77)3103 note
415a–9 note (Pub. L. 112–74, div. A, title VIII, § 8094, Dec. 23, 2011, 125 Stat. 828)3103 note
415a–9 note (Pub. L. 113–6, div. C, title VIII, § 8091, Mar. 26, 2013, 127 Stat. 318)3103 note
415a–103104
415a–10 note (Pub. L. 111–259, title III, § 367(a)(1)(B), Oct. 7, 2010, 124 Stat. 2704)3104 note
415a–113105
415a–11 note (Pub. L. 112–87, title III, § 307(a)(2), Jan. 3, 2012, 125 Stat. 1883)3105 note
415b3106
415b note (Pub. L. 107–108, title V, § 505, Dec. 28, 2001, 115 Stat. 1406)3106 note
415b note (Pub. L. 107–306, title I, § 109, Nov. 27, 2002, 116 Stat. 2389)3106 note
415b note (Pub. L. 107–306, title VIII, § 801, Nov. 27, 2002, 116 Stat. 2418)3106 note
415b note (Pub. L. 108–177, title I, § 107, Dec. 13, 2003, 117 Stat. 2604)3106 note
415b note (Pub. L. 108–487, title I, § 107, Dec. 23, 2004, 118 Stat. 3943)3106 note
415c3306
415d3107
415d note (Pub. L. 111–259, title III, § 332(b), Oct. 7, 2010, 124 Stat. 2687)3107 note
4213121
4223122
4233123
4243124
4253125
4263126
4313141
431 note (Pub. L. 98–477, § 4, Oct. 15, 1984, 98 Stat. 2212)3141 note
4323142
432 note (Pub. L. 106–120, title V, § 501(b), Dec. 3, 1999, 113 Stat. 1619)3142 note
432a3143
432b3144
432c3145
432d3146
4353161
435 note (Pub. L. 100–453, title IV, § 404, Sept. 29, 1988, 102 Stat. 1908)3161 note
435 note (Pub. L. 102–190, div. A, title X, § 1082, Dec. 5, 1991, 105 Stat. 1480)3161 note
435 note (Pub. L. 103–160, div. A, title XI, § 1152, Nov. 30, 1993, 107 Stat. 1758)3348
435 note (Pub. L. 103–236, title IX, Apr. 30, 1994, 108 Stat. 525)3161 note
435 note (Pub. L. 103–359, title VIII, § 802(c), Oct. 14, 1994, 108 Stat. 3438)3161 note
435 note (Pub. L. 104–93, title III, § 306, Jan. 6, 1996, 109 Stat. 966)3347
435 note (Pub. L. 104–93, title IV, § 402, Jan. 6, 1996, 109 Stat. 969)3161 note
435 note (Pub. L. 106–65, div. A, title X, § 1041(c), (d), Oct. 5, 1999, 113 Stat. 758)3161 note
435 note (Pub. L. 106–120, title III, § 305(c), Dec. 3, 1999, 113 Stat. 1612)3161 note
435 note (Pub. L. 106–398, § 1 [[div. A], title X, § 1075(c), (d)], Oct. 30, 2000, 114 Stat. 1654, 1654A–280)3346
435 note (Pub. L. 106–567, title VII, Dec. 27, 2000, 114 Stat. 2856)3161 note
435 note (Pub. L. 111–258, § 6, Oct. 7, 2010, 124 Stat. 2651)3161 note
435 note (Pub. L. 111–259, title VII, § 702, Oct. 7, 2010, 124 Stat. 2745)3161 note
435a3345
435b3341
435b note (Pub. L. 108–458, title VII, § 7601(c), Dec. 17, 2004, 118 Stat. 3857)3342
435b note (Pub. L. 112–277, title III, §306, Jan. 14, 2013, 126 Stat. 2472)3341 note
435c3343
435d3344
435d note (Pub. L. 111–258, § 3, Oct. 7, 2010, 124 Stat. 2648)3344 note
4363162
4373163
4383164
4413171
441a3172
441b3173
441c3174
441d3175
441g3191
441g note (Pub. L. 108–177, title III, § 318, Dec. 13, 2003, 117 Stat. 2613)3191 note
441g–13192
441g–23193
441g–2 note (Pub. L. 111–259, title III, § 313(b)(2), Oct. 7, 2010, 124 Stat. 2666)3193 note
441j3201
441j note (Pub. L. 111–259, title III, § 314, Oct. 7, 2010, 124 Stat. 2666)3201 note
441j–13202
441j–23203
441j–33204
441j–43205
441m3221
441n3222
441o3223
441p3224
4423231
442a3232
442b3233












Table II



(Showing disposition of sections of the former Appendix to Title 50; see also Elimination of Title 50, Appendix note below)


Title 50, Appendix,Former ClassificationTitle 50 (or other location)New Classification or Disposition


1 note prec. (Joint Res. Apr. 6, 1917, ch. 1, 40 Stat. 1)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. Dec. 7, 1917, ch. 1, 40 Stat. 429)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. Dec. 8, 1941, ch. 561, 55 Stat. 795)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. Dec. 11, 1941, ch. 564, 55 Stat. 796)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. Dec. 11, 1941, ch. 565, 55 Stat. 797)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. June 5, 1942, ch. 323, 56 Stat. 307)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. June 5, 1942, ch. 324, 56 Stat. 307)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. June 5, 1942, ch. 325, 56 Stat. 307)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. Oct. 19, 1951, ch. 519, 65 Stat. 451)50 U.S.C. 1 note prec.
1 note prec. (Joint Res. Jan. 29, 1955, ch. 4, 69 Stat. 7)Repealed
1 note prec. (Pub. L. 88–408, Aug. 10, 1964, 78 Stat. 384)Repealed
1 note prec. (Pub. L. 92–129, title IV, § 401, Sept. 28, 1971, 85 Stat. 360)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2348, Sept. 5, 1939, 4 F.R. 3809, 54 Stat. 2629)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2350, eff. Sept. 5, 1939, 4 F.R. 3821, 54 Stat. 2368)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2352, Sept. 8, 1939, 4 F.R. 3851, 54 Stat. 2643)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2353, Sept. 8, 1939, 4 F.R. 3851, 54 Stat. 2643)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2359, Sept. 10, 1939, 4 F.R. 3857, 54 Stat. 2652)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2374, Nov. 4, 1939, 4 F.R. 4493, 54 Stat. 2671)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2398, Apr. 25, 1940, 5 F.R. 1569, 54 Stat. 2698)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2399, Apr. 25, 1940, 5 F.R. 1569, 54 Stat. 2699)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2404, May 11, 1940, 5 F.R. 1689, 54 Stat. 2703)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2405, May 11, 1940, 5 F.R. 1689, 54 Stat. 2704)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2407, June 10, 1940, 5 F.R. 2191, 54 Stat. 2706)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2408, June 10, 1940, 5 F.R. 2191, 54 Stat. 2707)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2443, Nov. 15, 1940, 5 F.R. 4523, 54 Stat. 2763)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2444, Nov. 15, 1940, 5 F.R. 4523, 54 Stat. 2764)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2473, Apr. 10, 1941, 6 F.R. 1905, 55 Stat. 1627)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2477, Apr. 15, 1941, 6 F.R. 1995, 55 Stat. 1631)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2479, Apr. 24, 1941, 6 F.R. 2133, 55 Stat. 1636)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2487, May 27, 1941, 6 F.R. 2617, 55 Stat. 1647)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2563, July 17, 1942, 7 F.R. 5535, 56 Stat. 1970)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2685, Apr. 11, 1946, 11 F.R. 4079, 60 Stat. Pt. 2, p. 1342)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2714, Dec. 31, 1946, 12 F.R. 1, 61 Stat. 1048)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2914, Dec. 16, 1950, 15 F.R. 9029, 64 Stat. a454)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2950, Oct. 25, 1951, 16 F.R. 10915, 66 Stat. c3)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 2974, Apr. 28, 1952, 17 F.R. 3813, 66 Stat. c31)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 3504, Oct. 23, 1962, 27 F.R. 10401, 77 Stat. 958)50 U.S.C. 1 note prec.
1 note prec. (Proc. No. 3507, Nov. 21, 1962, 27 F.R. 11525, 77 Stat. 961)50 U.S.C. 1 note prec.
1 note prec. (Ex. Ord. No. 8233, Sept. 5, 1939, 4 F.R. 3822)Omitted
1 note prec. (Ex. Ord. No. 8234, Sept. 5, 1939, 4 F.R. 3823)50 U.S.C. 1 note prec.
1 note prec. (Ex. Ord. No. 9723, May 14, 1946, 11 F.R. 5345)50 U.S.C. 1 note prec.
150 U.S.C. 4301
250 U.S.C. 4302
2 note (Proc. Feb. 5, 1918, 40 Stat. 1745)50 U.S.C. 4302 note
2 note (Proc. May 31, 1918, 40 Stat. 1786)50 U.S.C. 4302 note
2 note (Proc. Aug. 10, 1918, 40 Stat. 1833)50 U.S.C. 4302 note
2 note (Proc. Aug. 14, 1918, 40 Stat. 1837)50 U.S.C. 4302 note
2 note (Proc. Nov. 29, 1918, 40 Stat. 1899)50 U.S.C. 4302 note
350 U.S.C. 4303
450 U.S.C. 4304
4 note (Proc. Apr. 6, 1917, 40 Stat. 1654)50 U.S.C. 4304 note
4 note (Proc. July 13, 1917, 40 Stat. 1684)50 U.S.C. 4304 note
550 U.S.C. 4305
5 note (Mar. 9, 1933, ch. 1, title I, § 1, 48 Stat. 1)50 U.S.C. 4305 note
5 note (Pub. L. 95–223, title I, § 101(b), (c), Dec. 28, 1977, 91 Stat. 1625)50 U.S.C. 4305 note
5 note (Pub. L. 100–418, title II, § 2502(a)(2), Aug. 23, 1988, 102 Stat. 1371)50 U.S.C. 4305 note
5 note (Pub. L. 103–236, title V, § 525(b)(2), Apr. 30, 1994, 108 Stat. 474)50 U.S.C. 4305 note
5 note (Proc. No. 8271, June 26, 2008, 73 F.R. 36785)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 8, 1978, 43 F.R. 40449)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 12, 1979, 44 F.R. 53153)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 8, 1980, 45 F.R. 59549)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 10, 1981, 46 F.R. 45321)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 8, 1982, 47 F.R. 39797)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 7, 1983, 48 F.R. 40695)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 11, 1984, 49 F.R. 35927)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Sept. 5, 1985, 50 F.R. 36563)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Aug. 20, 1986, 51 F.R. 30201)50 U.S.C. 4305 note
5 note (Memorandum of President of the United States, Aug. 27, 1987, 51 F.R. 33397)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 88–22, Sept. 8, 1988, 53 F.R. 35289)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 89–25, Aug. 28, 1989, 54 F.R. 37089)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 90–38, Sept. 5, 1990, 55 F.R. 37309)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 91–52, Sept. 13, 1991, 56 F.R. 48415)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 92–45, Aug. 28, 1992, 57 F.R. 43125)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 93–38, Sept. 13, 1993, 58 F.R. 51209)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 94–46, Sept. 8, 1994, 59 F.R. 47229)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 95–41, Sept. 8, 1995, 60 F.R. 47659)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 96–43, Aug. 27, 1996, 61 F.R. 46529)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 97–32, Sept. 12, 1997, 62 F.R. 48729)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 98–35, Sept. 11, 1998, 63 F.R. 50455)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 99–36, Sept. 10, 1999, 64 F.R. 51885)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2000–29, Sept. 12, 2000, 65 F.R. 55883)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2001–26, Sept. 12, 2001, 66 F.R. 47943)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 02–31, Sept. 13, 2002, 67 F.R. 58681)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2003–36, Sept. 12, 2003, 68 F.R. 54325)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2004–45, Sept. 10, 2004, 69 F.R. 55497)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2005–35, Sept. 12, 2005, 70 F.R. 54607)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2006–23, Sept. 13, 2006, 71 F.R. 54399)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2007–32, Sept. 13, 2007, 72 F.R. 53409)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2008–27, Sept. 12, 2008, 73 F.R. 54055)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2009–27, Sept. 11, 2009, 74 F.R. 47431)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2010–13, Sept. 2, 2010, 75 F.R. 54459)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2011–15, Sept. 13, 2011, 76 F.R. 57623)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2012–14, Sept. 10, 2012, 77 F.R. 56753)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2013–13, Sept. 12, 2013, 78 F.R. 57225)50 U.S.C. 4305 note
5 note (Determination of President of the United States, No. 2014–14, Sept. 5, 2014, 79 F.R. 54183)50 U.S.C. 4305 note
650 U.S.C. 4306
6 note (May 16, 1928, ch. 580, § 1, 45 Stat. 574)Omitted
6 note (Sept. 29, 1950, ch. 1108, § 2, 64 Stat. 1081)Omitted
6 note (Ex. Ord. No. 9095, Mar. 11, 1942, 7 F.R. 1971)Omitted
6 note (Ex. Ord. No. 9142, Apr. 21, 1942, 7 F.R. 2985)Omitted
6 note (Ex. Ord. No. 9325, Apr. 7, 1943, 8 F.R. 1682)Omitted
6 note (Ex. Ord. No. 9760, July 23, 1946, 11 F.R. 7999)50 U.S.C. 4306 note
6 note (Ex. Ord. No. 9788, Oct. 14, 1946, 11 F.R. 11981)50 U.S.C. 4306 note
6 note (Ex. Ord. No. 9989, Aug. 20, 1948, 13 F.R. 4891)Omitted
6 note (Ex. Ord. No. 11281, May 13, 1966, 31 F.R. 7215)50 U.S.C. 4306 note
6a (Dec. 22, 1944, ch. 660, title I, 58 Stat. 855)Omitted
6a note (Dec. 22, 1944, ch. 660, title I, 58 Stat. 855)Omitted
6b (Pub. L. 90–470, title II, Aug. 9, 1968, 82 Stat. 673)Omitted
6b (July 20, 1949, ch. 354, title II, 63 Stat. 461)Omitted
6b (Sept. 6, 1950, ch. 896, Ch. III, title II, 64 Stat. 619)Omitted
6b (Oct. 22, 1951, ch. 533, title II, 65 Stat. 585)Omitted
6b (July 10, 1952, ch. 651, title II, 66 Stat. 559)Omitted
6b (Aug. 5, 1953, ch. 328, title II, 67 Stat. 375)Omitted
6b (July 2, 1954, ch. 456, title II, 68 Stat. 421)Omitted
6b (July 7, 1955, ch. 279, title II, 69 Stat. 273)Omitted
6b (June 20, 1956, ch. 414, title II, 70 Stat. 308)Omitted
6b (Pub. L. 85–49, title II, June 11, 1957, 71 Stat. 63)Omitted
6b (Pub. L. 85–474, title II, June 30, 1958, 72 Stat. 252)Omitted
6b (Pub. L. 86–84, title II, July 13, 1959, 73 Stat. 189)Omitted
6b (Pub. L. 86–678, title II, Aug. 31, 1960, 74 Stat. 564)Omitted
6b (Pub. L. 87–264, title II, Sept. 21, 1961, 75 Stat. 550)Omitted
6b (Pub. L. 87–843, title II, Oct. 18, 1962, 76 Stat. 1085)Omitted
6b (Pub. L. 88–245, title II, Dec. 30, 1963, 77 Stat. 781)Omitted
6b (Pub. L. 88–527, title II, Aug. 31, 1964, 78 Stat. 716)Omitted
6b (Pub. L. 89–164, title II, Sept. 2, 1965, 79 Stat. 625)Omitted
6b (Pub. L. 89–797, title II, Nov. 8, 1966, 80 Stat. 1484)Omitted
6b (Pub. L. 90–133, title II, Nov. 8, 1967, 81 Stat. 416)Omitted
750 U.S.C. 4307
850 U.S.C. 4308
950 U.S.C. 4309
1050 U.S.C. 4310
10 note (Proc. May 24, 1917, 40 Stat. 1669)Omitted
1150 U.S.C. 4311
11 note (Joint Res. Nov. 19, 1919, ch. 121, 41 Stat. 361)Omitted
11 note (Proc. Nov. 28, 1917, 40 Stat. 1722)Omitted
11 note (Proc. Feb. 14, 1918, 40 Stat. 1748)Omitted
1250 U.S.C. 4312
12 note (Ex. Ord. No. 6237–A, eff. July 30, 1933)Omitted
12 note (Ex. Ord. No. 7894, eff. May 23, 1938, 3 F.R. 998)Omitted
1350 U.S.C. 4313
1450 U.S.C. 4314
15 (Oct. 6, 1917, ch. 106, § 15, 40 Stat. 425)Omitted
1650 U.S.C. 4315
1750 U.S.C. 4316
18 (Oct. 6, 1917, ch. 106, § 18, 40 Stat. 425)Omitted
19 (Oct. 6, 1917, ch. 106, § 19, 40 Stat. 425)Omitted
2050 U.S.C. 4317
20 note (Ex. Ord. No. 9725, May 16, 1946, 11 F.R. 5381)50 U.S.C. 4317 note
2150 U.S.C. 4318
2250 U.S.C. 4319
2350 U.S.C. 4320
2450 U.S.C. 4321
2550 U.S.C. 4322
2650 U.S.C. 4323
2750 U.S.C. 4324
2850 U.S.C. 4325
2950 U.S.C. 4326
3050 U.S.C. 4327
3150 U.S.C. 4328
3250 U.S.C. 4329
32 note (Aug. 5, 1947, ch. 499, 61 Stat. 784)50 U.S.C. 4329 note
32 note (Aug. 5, 1947, ch. 499, § 1, 61 Stat. 784)50 U.S.C. 4329 note
32 note (Aug. 5, 1947, ch. 499, § 4, 61 Stat. 786)50 U.S.C. 4329 note
32 note (Ex. Ord. No. 10587, Jan. 13, 1955, 20 F.R. 361)Omitted
3350 U.S.C. 4330
3450 U.S.C. 4331
3550 U.S.C. 4332
3650 U.S.C. 4333
3750 U.S.C. 4334
3850 U.S.C. 4335
3950 U.S.C. 4336
4050 U.S.C. 4337
40 note (Ex. Ord. No. 10244, May 17, 1951, 16 F.R. 4639)50 U.S.C. 4337 note
4150 U.S.C. 4338
4250 U.S.C. 4339
4350 U.S.C. 4340
4450 U.S.C. 4341
321 note prec (June 24, 1948, ch. 625, title I, § 10(a)(4), 62 Stat. 618)Omitted
32150 U.S.C. 3809 note
32250 U.S.C. 3809 note
32350 U.S.C. 3809 note
32450 U.S.C. 3809 note
32550 U.S.C. 3809 note
32650 U.S.C. 3809 note
32750 U.S.C. 3809 note
32850 U.S.C. 3809 note
32950 U.S.C. 3809 note
33050 U.S.C. 3809 note
45150 U.S.C. 3801
451 note (June 30, 1950, ch. 445, § 4, 64 Stat. 319)50 U.S.C. 3801 note
451 note (June 19, 1951, ch. 144, title I, § 5, 65 Stat. 88)50 U.S.C. 3801 note
451 note (June 19, 1951, ch. 144, title I, § 7, 65 Stat. 89)50 U.S.C. 3801 note
451 note (June 30, 1955, ch. 250, § 1, 69 Stat. 223)50 U.S.C. 3801 note
451 note (Pub. L. 91–124, § 1, Nov. 26, 1969, 83 Stat. 220)50 U.S.C. 3801 note
451 note (Pub. L. 96–107, title VIII, § 811, Nov. 9, 1979, 93 Stat. 815)Omitted
452 (June 24, 1948, ch. 625, title I, § 2, 62 Stat. 605)Repealed
45350 U.S.C. 3802
453 note (Proc. No. 2799, July 20, 1948, 13 F.R. 4173, 62 Stat. 1531)Omitted
453 note (Proc. No. 2937, Aug. 16, 1951, 16 F.R. 8263, 65 Stat. c.27)Omitted
453 note (Proc. No. 2938, Aug. 16, 1951, 16 F.R. 8265, 65 Stat. c.30)Omitted
453 note (Proc. No. 2942, Aug. 30, 1951, 16 F.R. 8969, 65 Stat. c.35)Omitted
453 note (Proc. No. 2972, Apr. 17, 1952, 17 F.R. 3473, 66 Stat. c.28)Omitted
453 note (Proc. No. 3314, Sept. 14, 1959, 24 F.R. 7517, 73 Stat. c.78)Omitted
453 note (Proc. No. 4101, Jan. 13, 1972, 37 F.R. 659)Omitted
453 note (Proc. No. 4360, Mar. 29, 1975, 40 F.R. 14567, 89 Stat. 1255)50 U.S.C. 3802 note
453 note (Proc. No. 4771, July 2, 1980, 45 F.R. 45247, 94 Stat. 3775)50 U.S.C. 3802 note
45450 U.S.C. 3803
454 note (Sept. 9, 1950, ch. 939, § 7, 64 Stat. 828)50 U.S.C. 3803 note
454 note (July 9, 1952, ch. 608, pt. VIII, § 813, 66 Stat. 509)50 U.S.C. 3803 note
454 note (Pub. L. 85–62, § 9, June 27, 1957, 71 Stat. 208)50 U.S.C. 3803 note
454 note (Proc. No. 2906, Oct. 6, 1950, 15 F.R. 6845, 64 Stat. Pt. 2, p. A437)50 U.S.C. 3803 note
454 note (Proc. No. 2915, Dec. 28, 1950, 15 F.R. 9419, 64 Stat. 494)50 U.S.C. 3803 note
454 note (Ex. Ord. No. 10164, Sept. 27, 1950, 15 F.R. 6570)Omitted
454 note (Ex. Ord. No. 10166, Oct. 4, 1950, 15 F.R. 6777)Omitted
454 note (Ex. Ord. No. 10762, Mar. 28, 1958, 23 F.R. 2119)50 U.S.C. 3803 note
454 note (Ex. Ord. No. 10776, July 28, 1958, 23 F.R. 5683)50 U.S.C. 3803 note
454 note (Ex. Ord. No. 11415, June 24, 1968, 33 F.R. 9329)Omitted
454a (Sept. 9, 1950, ch. 939, § 4, 64 Stat. 828)Omitted
454a note (Sept. 9, 1950, ch. 939, § 7, 64 Stat. 828)Omitted
454b (Sept. 9, 1950, ch. 939, § 6, 64 Stat. 828)Omitted
454c (June 29, 1953, ch. 158, § 4, 67 Stat. 88)Omitted
454d (June 29, 1953, ch. 158, § 5, 67 Stat. 89)Omitted
454e50 U.S.C. 3804
45550 U.S.C. 3805
455 note (Proc. No. 3945, Nov. 26, 1969, 34 F.R. 19017, 83 Stat. 972)50 U.S.C. 3805 note
45650 U.S.C. 3806
456 note (Pub. L. 88–110, § 5, Sept. 3, 1963, 77 Stat. 136)50 U.S.C. 3806 note
456 note (Pub. L. 92–129, title I, § 101(b), Sept. 28, 1971, 85 Stat. 354)50 U.S.C. 3806 note
456 note (Pub. L. 92–129, title I, § 101(d), Sept. 28, 1971, 85 Stat. 354)50 U.S.C. 3806 note
456 note (Pub. L. 96–584, § 3(b), Dec. 23, 1980, 94 Stat. 3377)50 U.S.C. 3806 note
456 note (Ex. Ord. No. 10028, Jan. 13, 1949, 14 F.R. 211)50 U.S.C. 3806 note
457 (June 24, 1948, ch. 625, title I, § 7, 62 Stat. 614)Repealed
45850 U.S.C. 3807
45950 U.S.C. 3808
459 note (July 9, 1956, ch. 523, § 2, 70 Stat. 509)50 U.S.C. 3808 note
459 note (Pub. L. 86–632, § 3, July 12, 1960, 74 Stat. 468)50 U.S.C. 3808 note
46050 U.S.C. 3809
460 note (June 5, 1952, ch. 369, Ch. VII, § 701, 66 Stat. 109)50 U.S.C. 3809 note
460 note (Pub. L. 93–176, § 2, Dec. 5, 1973, 87 Stat. 693)50 U.S.C. 3809 note
460 note (Pub. L. 93–176, § 4, Dec. 5, 1973, 87 Stat. 694)50 U.S.C. 3809 note
460 note (Pub. L. 112–239, div. A, title X, § 1076(l), Jan. 2, 2013, 126 Stat. 1956)50 U.S.C. 3809 note
460 note (Ex. Ord. No. 11623, Oct. 12, 1971, 36 F.R. 19963)50 U.S.C. 3809 note
46150 U.S.C. 3810
46250 U.S.C. 3811
462 note (Pub. L. 95–79, title VIII, § 810, July 30, 1977, 91 Stat. 335)Omitted
462 note (Pub. L. 97–252, title XI, § 1113(b), Sept. 8, 1982, 96 Stat. 748)50 U.S.C. 3811 note
462 note (Pub. L. 99–129, title II, § 222, Oct. 22, 1985, 99 Stat. 544)Omitted
462 note (Proc. No. 4313, Sept. 16, 1974, 39 F.R. 33293, 88 Stat. 2504)50 U.S.C. 3811 note
462 note (Proc. No. 4483, Jan. 21, 1977, 42 F.R. 4391, 91 Stat. 1719)50 U.S.C. 3811 note
462 note (Ex. Ord. No. 11803, Sept. 16, 1974, 39 F.R. 33297)50 U.S.C. 3811 note
462 note (Ex. Ord. No. 11804, Sept. 16, 1974, 39 F.R. 33299)50 U.S.C. 3811 note
462 note (Ex. Ord. No. 11878, Sept. 10, 1975, 40 F.R. 42731)50 U.S.C. 3811 note
462 note (Ex. Ord. No. 11967, Jan. 21, 1977, 42 F.R. 4393)50 U.S.C. 3811 note
46350 U.S.C. 3812
464 (June 24, 1948, ch. 625, title I, § 14, 62 Stat. 623)Repealed
46550 U.S.C. 3813
46650 U.S.C. 3814
46750 U.S.C. 3815
467 note (Pub. L. 92–129, title I, § 101(a)(35), Sept. 28, 1971, 85 Stat. 353)50 U.S.C. 3815 note
46850 U.S.C. 3816
46950 U.S.C. 3817
47050 U.S.C. 3818
47150 U.S.C. 3819
471 note (Ex. Ord. No. 10271, July 7, 1951, 16 F.R. 6661)50 U.S.C. 3819 note
471a50 U.S.C. 3820
472 (June 19, 1951, ch. 144, title I, § 4, 65 Stat. 88)Omitted
47310 U.S.C. 113 note
50150 U.S.C. 3901
501 note (Oct. 6, 1942, ch. 581, § 1, 56 Stat. 769)50 U.S.C. 3901 note
501 note (Pub. L. 102–12, § 1, Mar. 18, 1991, 105 Stat. 34)50 U.S.C. 3901 note
501 note (Pub. L. 108–189, § 3, Dec. 19, 2003, 117 Stat. 2866)50 U.S.C. 3901 note
501 note (Pub. L. 111–97, § 1, Nov. 11, 2009, 123 Stat. 3007)50 U.S.C. 3901 note
501 note (Pub. L. 111–346, § 1, Dec. 29, 2010, 124 Stat. 3622)50 U.S.C. 3901 note
501 note (Pub. L. 113–286, § 1, Dec. 18, 2014, 128 Stat. 3093)50 U.S.C. 3901 note
50250 U.S.C. 3902
51150 U.S.C. 3911
51250 U.S.C. 3912
51350 U.S.C. 3913
51450 U.S.C. 3914
51550 U.S.C. 3915
515a50 U.S.C. 3916
51650 U.S.C. 3917
51750 U.S.C. 3918
51850 U.S.C. 3919
51950 U.S.C. 3920
52150 U.S.C. 3931
52250 U.S.C. 3932
522 note (Pub. L. 102–12, § 6, Mar. 18, 1991, 105 Stat. 37)50 U.S.C. 3932 note
52350 U.S.C. 3933
52450 U.S.C. 3934
52550 U.S.C. 3935
52650 U.S.C. 3936
52750 U.S.C. 3937
52850 U.S.C. 3938
53150 U.S.C. 3951
53250 U.S.C. 3952
53350 U.S.C. 3953
533 note (Pub. L. 110–289, div. B, title II, § 2203(c), July 30, 2008, 122 Stat. 2850)50 U.S.C. 3953 note
533 note (Pub. L. 112–154, title VII, § 710(c), Aug. 6, 2012, 126 Stat. 1208)50 U.S.C. 3953 note
533 note (Pub. L. 112–154, title VII, § 710(d)(1), Aug. 6, 2012, 126 Stat. 1208)50 U.S.C. 3953 note
533 note (Pub. L. 112–154, title VII, § 710(d)(3), Aug. 6, 2012, 126 Stat. 1208)50 U.S.C. 3953 note
53450 U.S.C. 3954
53550 U.S.C. 3955
535a50 U.S.C. 3956
53650 U.S.C. 3957
53750 U.S.C. 3958
53850 U.S.C. 3959
54150 U.S.C. 3971
54250 U.S.C. 3972
54350 U.S.C. 3973
54450 U.S.C. 3974
54550 U.S.C. 3975
54650 U.S.C. 3976
54750 U.S.C. 3977
54850 U.S.C. 3978
54950 U.S.C. 3979
56150 U.S.C. 3991
56250 U.S.C. 3992
56350 U.S.C. 3993
56450 U.S.C. 3994
56550 U.S.C. 3995
56650 U.S.C. 3996
56750 U.S.C. 3997
56850 U.S.C. 3998
568 note (Pub. L. 111–97, § 4(b), Nov. 11, 2009, 123 Stat. 3008)50 U.S.C. 3998 note
56950 U.S.C. 3999
57050 U.S.C. 4000
57150 U.S.C. 4001
571 note (Pub. L. 111–97, § 3(b), Nov. 11, 2009, 123 Stat. 3008)50 U.S.C. 4001 note
58150 U.S.C. 4011
58250 U.S.C. 4012
58350 U.S.C. 4013
59150 U.S.C. 4021
59250 U.S.C. 4022
59350 U.S.C. 4023
59450 U.S.C. 4024
59550 U.S.C. 4025
595 note (Pub. L. 111–97, § 2(c), Nov. 11, 2009, 123 Stat. 3007)50 U.S.C. 4025 note
59650 U.S.C. 4026
59750 U.S.C. 4041
597a50 U.S.C. 4042
597b50 U.S.C. 4043
129150 U.S.C. 4701
129250 U.S.C. 4702
129350 U.S.C. 4703
129450 U.S.C. 4704
129550 U.S.C. 4705
162240 U.S.C. 545 note
173550 U.S.C. 4401
1735 note (Mar. 8, 1946, ch. 82, § 1, 60 Stat. 41)50 U.S.C. 4401 note
1735 note (Mar. 8, 1946, ch. 82, § 14, 60 Stat. 50)50 U.S.C. 4401 note
1735 note (Sept. 28, 1950, ch. 1093, § 3, 64 Stat. 1078)50 U.S.C. 4401 note
173650 U.S.C. 4402
1737 (Mar. 8, 1946, ch. 82, § 4, 60 Stat. 43)Repealed
173850 U.S.C. 4403
1738 note (Pub. L. 85–721, Aug. 21, 1958, 72 Stat. 710)50 U.S.C. 4403 note
1738a (June 29, 1949, ch. 281, § 2, 63 Stat. 349)Repealed
1738b (Pub. L. 94–121, title III, Oct. 21, 1975, 89 Stat. 628)Omitted
1738b note (Oct. 10, 1949, ch. 662, title I, 63 Stat. 743)Omitted
1738b note (Sept. 6, 1950, ch. 896, Ch. VIII, title I, 64 Stat. 717)Omitted
1738b note (Aug. 31, 1951, ch. 376, title II, 65 Stat. 286)Omitted
1738b note (July 5, 1952, ch. 578, title II, 66 Stat. 414)Omitted
1738b note (Aug. 5, 1953, ch. 328, title III, 67 Stat. 381)Omitted
1738b note (July 2, 1954, ch. 456, title III, 68 Stat. 426)Omitted
1738b note (June 30, 1955, ch. 253, title I, 69 Stat. 231)Omitted
1738b note (June 20, 1956, ch. 415, title I, 70 Stat. 318)Omitted
1738b note (Pub. L. 85–52, title I, June 13, 1957, 71 Stat. 74)Omitted
1738b note (Pub. L. 85–469, title I, June 25, 1958, 72 Stat. 231)Omitted
1738b note (Pub. L. 86–88, title I, July 13, 1959, 73 Stat. 204)Omitted
1738b note (Pub. L. 86–451, title I, May 13, 1960, 74 Stat. 97)Omitted
1738b note (Pub. L. 87–125, title II, Aug. 3, 1961, 75 Stat. 274)Omitted
1738b note (Pub. L. 87–843, title III, Oct. 18, 1962, 76 Stat. 1093)Omitted
1738b note (Pub. L. 88–245, title III, Dec. 30, 1963, 77 Stat. 791)Omitted
1738b note (Pub. L. 88–527, title III, Aug. 31, 1964, 78 Stat. 726)Omitted
1738b note (Pub. L. 89–164, title III, Sept. 2, 1965, 79 Stat. 634)Omitted
1738b note (Pub. L. 89–797, title III, Nov. 8, 1966, 80 Stat. 1494)Omitted
1738b note (Pub. L. 90–133, title III, Nov. 8, 1967, 81 Stat. 425)Omitted
1738b note (Pub. L. 90–470, title III, Aug. 9, 1968, 82 Stat. 682)Omitted
1738b note (Pub. L. 91–153, title III, Dec. 24, 1969, 83 Stat. 417)Omitted
1738b note (Pub. L. 91–472, title III, Oct. 21, 1970, 84 Stat. 1054)Omitted
1738b note (Pub. L. 92–77, title III, Aug. 10, 1971, 85 Stat. 260)Omitted
1738b note (Pub. L. 92–544, title III, Oct. 25, 1972, 86 Stat. 1124)Omitted
1738b note (Pub. L. 93–162, title III, Nov. 27, 1973, 87 Stat. 649)Omitted
1738b note (Pub. L. 93–433, title III, Oct. 5, 1974, 88 Stat. 1199)Omitted
1739 (Mar. 8, 1946, ch. 82, § 6, 60 Stat. 43)Repealed
1740 (Mar. 8, 1946, ch. 82, § 7, 60 Stat. 44)Repealed
174150 U.S.C. 4404
1742 (Mar. 8, 1946, ch. 82, § 9, 60 Stat. 46)Repealed
1743 (Mar. 8, 1946, ch. 82, § 10, 60 Stat. 49)Repealed
174450 U.S.C. 4405
1744 note (Pub. L. 102–587, title VI, § 6205(a), Nov. 4, 1992, 106 Stat. 5094)50 U.S.C. 4405 note
1744 note (Pub. L. 104–239, § 16, Oct. 8, 1996, 110 Stat. 3138)50 U.S.C. 4405 note
174550 U.S.C. 4406
1745a (Pub. L. 86–315, Sept. 21, 1959, 73 Stat. 588)Repealed
1746 (Mar. 8, 1946, ch. 82, § 13, 60 Stat. 50)Repealed
191115 U.S.C. 713d
1911 note (Ex. Ord. No. 9919, Jan. 3, 1948, 13 F.R. 59)15 U.S.C. 713d note
1912 (Dec. 30, 1947, ch. 526, § 2, 61 Stat. 945)Omitted
1913 (Dec. 30, 1947, ch. 526, § 3, 61 Stat. 946)Omitted
1914 (Dec. 30, 1947, ch. 526, § 4, 61 Stat. 946)Omitted
1915 (Dec. 30, 1947, ch. 526, § 5, 61 Stat. 946)Omitted
191615 U.S.C. 713d–1
1917 (Dec. 30, 1947, ch. 526, § 7, 61 Stat. 947)Repealed
191815 U.S.C. 713d–2
191915 U.S.C. 713d–3
198950 U.S.C. 4201
1989a50 U.S.C. 4202
1989b50 U.S.C. 4211
1989b note (Pub. L. 102–371, § 1, Sept. 27, 1992, 106 Stat. 1167)50 U.S.C. 4211 note
1989b–150 U.S.C. 4212
1989b–250 U.S.C. 4213
1989b–350 U.S.C. 4214
1989b–3 note (Pub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 996)50 U.S.C. 4214 note
1989b–450 U.S.C. 4215
1989b–4 note (Pub. L. 102–371, § 6(b), Sept. 27, 1992, 106 Stat. 1168)50 U.S.C. 4215 note
1989b–550 U.S.C. 4216
1989b–650 U.S.C. 4217
1989b–750 U.S.C. 4218
1989b–850 U.S.C. 4219
1989b–950 U.S.C. 4220
1989c50 U.S.C. 4231
1989c–150 U.S.C. 4232
1989c–250 U.S.C. 4233
1989c–350 U.S.C. 4234
1989c–450 U.S.C. 4235
1989c–4 note (Pub. L. 103–402, § 1(b), (c), Oct. 22, 1994, 108 Stat. 4174)50 U.S.C. 4235 note
1989c–550 U.S.C. 4236
1989c–650 U.S.C. 4237
1989c–750 U.S.C. 4238
1989c–850 U.S.C. 4239
1989d50 U.S.C. 4251
200150 U.S.C. 4101
2001 note (July 3, 1948, ch. 826, title I, § 1, 62 Stat. 1240)50 U.S.C. 4101 note
2001 note (Apr. 5, 1951, ch. 27, 65 Stat. 28)50 U.S.C. 4101 note
2001 note (Apr. 9, 1952, ch. 167, § 4, 66 Stat. 49)Omitted
2001 note (Aug. 31, 1954, ch. 1162, title I, § 1, 68 Stat. 1033)50 U.S.C. 4101 note
2001 note (Aug. 31, 1954, ch. 1162, title I, § 105, 68 Stat. 1037)Omitted
2001 note (Pub. L. 87–846, title I, § 104(b), Oct. 22, 1962, 76 Stat. 1113)Omitted
2001 note (Pub. L. 107–333, Dec. 16, 2002, 116 Stat. 2873)Omitted
200250 U.S.C. 4102
200350 U.S.C. 4103
200450 U.S.C. 4104
2004 note (Aug. 31, 1954, ch. 1162, title I, § 101(e), 68 Stat. 1033)Omitted
2004 note (Aug. 31, 1954, ch. 1162, title I, § 102(b), 68 Stat. 1034)Omitted
2004 note (Aug. 31, 1954, ch. 1162, title I, § 102(c), 68 Stat. 1034)Omitted
200550 U.S.C. 4105
2005 note (Apr. 9, 1952, ch. 167, § 3, 66 Stat. 49)Omitted
2005 note (May 13, 1954, ch. 202, §§ 2, 3, 68 Stat. 98)Omitted
2005 note (Aug. 31, 1954, ch. 1162, title I, § 102(b), 68 Stat. 1034)Omitted
2005 note (Pub. L. 104–201, div. A, title VI, § 656, Sept. 23, 1996, 110 Stat. 2584)50 U.S.C. 4105 note
200650 U.S.C. 4106
2007 (July 3, 1948, ch. 826, title I, § 8, 62 Stat. 1245)Omitted
200850 U.S.C. 4107
2008 note (Aug. 31, 1954, ch. 1162, title II, §§ 201–203, 68 Stat. 1037)Omitted
2008 note (Pub. L. 89–348, § 2(6), Nov. 8, 1965, 79 Stat. 1312)50 U.S.C. 4107 note
200950 U.S.C. 4108
201050 U.S.C. 4109
2011 (July 3, 1948, ch. 826, title I, § 12, 62 Stat. 1246)Omitted
201250 U.S.C. 4110
2012a (June 29, 1955, ch. 226, title I, 69 Stat. 195)Omitted
2012a note (Sept. 6, 1950, ch. 896, Ch. VIII, title I, 64 Stat. 720)Omitted
2012a note (Aug. 31, 1951, ch. 376, title I, 65 Stat. 282)Omitted
2012a note (July 5, 1952, ch. 578, title I, 66 Stat. 410)Omitted
2012a note (July 31, 1953, ch. 302, title I, 67 Stat. 312)Omitted
2012a note (June 24, 1954, ch. 359, title I, 68 Stat. 293)Omitted
201350 U.S.C. 4111
201450 U.S.C. 4112
201550 U.S.C. 4113
201650 U.S.C. 4114
201750 U.S.C. 4131
2017 note (Pub. L. 87–846, title III, § 301, Oct. 22, 1962, 76 Stat. 1117)50 U.S.C. 4131 note
2017a50 U.S.C. 4132
2017b50 U.S.C. 4133
2017c50 U.S.C. 4134
2017d50 U.S.C. 4135
2017e50 U.S.C. 4136
2017f50 U.S.C. 4137
2017g50 U.S.C. 4138
2017h50 U.S.C. 4139
2017i50 U.S.C. 4140
2017j50 U.S.C. 4141
2017k50 U.S.C. 4142
2017l50 U.S.C. 4143
2017l note (Pub. L. 91–571, § 1(b), Dec. 24, 1970, 84 Stat. 1503)50 U.S.C. 4143 note
2017m50 U.S.C. 4144
2017n50 U.S.C. 4145
2017o50 U.S.C. 4146
2017p50 U.S.C. 4147
206150 U.S.C. 4501
2061 note (July 31, 1951, ch. 275, § 1, 65 Stat. 131)50 U.S.C. 4501 note
2061 note (June 30, 1952, ch. 530, § 1, 66 Stat. 296)50 U.S.C. 4501 note
2061 note (June 30, 1953, ch. 171, § 1, 67 Stat. 129)50 U.S.C. 4501 note
2061 note (Aug. 9, 1955, ch. 655, § 1, 69 Stat. 580)50 U.S.C. 4501 note
2061 note (Pub. L. 93–426, § 1, Sept. 30, 1974, 88 Stat. 1166)50 U.S.C. 4501 note
2061 note (Pub. L. 94–152, § 1, Dec. 16, 1975, 89 Stat. 810)50 U.S.C. 4501 note
2061 note (Pub. L. 95–37, § 1, June 1, 1977, 91 Stat. 178)50 U.S.C. 4501 note
2061 note (Pub. L. 96–294, title I, part A (§§ 101–107), § 101, June 30, 1980, 94 Stat. 617)50 U.S.C. 4501 note
2061 note (Pub. L. 98–265, § 1, Apr. 17, 1984, 98 Stat. 149)50 U.S.C. 4501 note
2061 note (Pub. L. 99–441, § 1, Oct. 3, 1986, 100 Stat. 1117)50 U.S.C. 4501 note
2061 note (Pub. L. 102–99, § 1, Aug. 17, 1991, 105 Stat. 487)50 U.S.C. 4501 note
2061 note (Pub. L. 102–558, § 1(a), Oct. 28, 1992, 106 Stat. 4198)50 U.S.C. 4501 note
2061 note (Pub. L. 104–64, § 1, Dec. 18, 1995, 109 Stat. 689)50 U.S.C. 4501 note
2061 note (Pub. L. 107–47, § 1, Oct. 5, 2001, 115 Stat. 260)50 U.S.C. 4501 note
2061 note (Pub. L. 108–195, § 1, Dec. 19, 2003, 117 Stat. 2892)50 U.S.C. 4501 note
2061 note (Pub. L. 110–49, § 1(a), July 26, 2007, 121 Stat. 246)50 U.S.C. 4501 note
2061 note (Pub. L. 110–367, § 1, Oct. 8, 2008, 122 Stat. 4026)50 U.S.C. 4501 note
2061 note (Pub. L. 111–67, § 1(a), Sept. 30, 2009, 123 Stat. 2006)50 U.S.C. 4501 note
206250 U.S.C. 4502
2062 note (Aug. 9, 1955, ch. 655, § 11, 69 Stat. 583)50 U.S.C. 4502 note
2062 note (Pub. L. 96–294, title I, § 107, June 30, 1980, 94 Stat. 633)50 U.S.C. 4502 note
2062 note (Pub. L. 102–558, title II, § 203, Oct. 28, 1992, 106 Stat. 4220)Omitted
2062 note (Pub. L. 102–558, title III, § 304, Oct. 28, 1992, 106 Stat. 4226)50 U.S.C. 4502 note
2062 note (Pub. L. 104–64, § 4, Dec. 18, 1995, 109 Stat. 689)Omitted
2062 note (Pub. L. 108–195, § 6, Dec. 19, 2003, 117 Stat. 2893)Omitted
207150 U.S.C. 4511
2071 note (Pub. L. 94–163, title I, § 104(b), Dec. 22, 1975, 89 Stat. 879)50 U.S.C. 4511 note
2071 note (Pub. L. 102–99, § 7, Aug. 17, 1991, 105 Stat. 490)50 U.S.C. 4511 note
2071 note (Pub. L. 110–53, title X, § 1002(b), Aug. 3, 2007, 121 Stat. 375)50 U.S.C. 4511 note
2071 note (Ex. Ord. No. 10161, Sept. 9, 1950, 15 F.R. 6105)Omitted
207250 U.S.C. 4512
207350 U.S.C. 4513
207450 U.S.C. 4514
207550 U.S.C. 4515
207650 U.S.C. 4516
207750 U.S.C. 4517
207850 U.S.C. 4518
2081 (Sept. 8, 1950, ch. 932, title II, § 201, 64 Stat. 799)Repealed
209150 U.S.C. 4531
2091 note (Ex. Ord. No. 10223, Mar. 12, 1951, 16 F.R. 2247)Omitted
209250 U.S.C. 4532
2092 note (Ex. Ord. No. 10634, Aug. 31, 1955, 20 F.R. 6433)Omitted
209350 U.S.C. 4533
2093 note (Pub. L. 107–314, div. A, title VIII, § 829, Dec. 2, 2002, 116 Stat. 2618)50 U.S.C. 4533 note
2093 note (Pub. L. 108–195, § 3, Dec. 19, 2003, 117 Stat. 2892)50 U.S.C. 4533 note
2093 note (Pub. L. 111–84, div. A, title VIII, § 842, Oct. 28, 2009, 123 Stat. 2418)50 U.S.C. 4533 note
2093 note (Pub. L. 113–172, § 4(b), Sept. 26, 2014, 128 Stat. 1897)50 U.S.C. 4533 note
2093 note (Ex. Ord. No. 10219, Feb. 28, 1951, 16 F.R. 1983)Omitted
209450 U.S.C. 4534
2094 note (Ex. Ord. No. 12346, Feb. 8, 1982, 47 F.R. 5993)50 U.S.C. 4534 note
2101 (Sept. 8, 1950, ch. 932, title IV, § 401, 64 Stat. 803)Repealed
2101 note (Ex. Ord. No. 10160, Sept. 9, 1950, 15 F.R. 6103)Omitted
2101 note (Ex. Ord. No. 10434, Feb. 6, 1953, 18 F.R. 809)Omitted
2101 note (Ex. Ord. No. 10494, Oct. 14, 1953, 18 F.R. 6585)Omitted
2102 (Sept. 8, 1950, ch. 932, title IV, § 402, 64 Stat. 803)Repealed
2103 (Sept. 8, 1950, ch. 932, title IV, § 403, 64 Stat. 807)Repealed
2104 (Sept. 8, 1950, ch. 932, title IV, § 404, 64 Stat. 807)Repealed
2105 (Sept. 8, 1950, ch. 932, title IV, 405, 64 Stat. 807)Repealed
2106 (Sept. 8, 1950, ch. 932, title IV, § 406, 64 Stat. 807)Repealed
2107 (Sept. 8, 1950, ch. 932, title IV, § 407, 64 Stat. 807)Repealed
2108 (Sept. 8, 1950, ch. 932, title IV, § 408, 64 Stat. 808)Repealed
2109 (Sept. 8, 1950, ch. 932, title IV, § 409, 64 Stat. 811)Repealed
2110 (Sept. 8, 1950, ch. 932, title IV, § 410, 64 Stat. 812)Repealed
2111 (Sept. 8, 1950, ch. 932, title IV, § 411, as added June 30, 1952, ch. 530, title I, § 114, 66 Stat. 304)Repealed
2112 (Sept. 8, 1950, ch. 932, title IV, § 412, as added June 30, 1952, ch. 530, title I, § 114, 66 Stat. 304)Repealed
2121 (Sept. 8, 1950, ch. 932, title V, § 501, 64 Stat. 812)Repealed
2122 (Sept. 8, 1950, ch. 932, title V, § 502, 64 Stat. 812)Repealed
2123 (Sept. 8, 1950, ch. 932, title V, § 503, 64 Stat. 812)Repealed
2131 (Sept. 8, 1950, ch. 932, title VI, § 601, 64 Stat. 812)Repealed
2132 (Sept. 8, 1950, ch. 932, title VI, § 602, 64 Stat. 813)Repealed
2133 (Sept. 8, 1950, ch. 932, title VI, § 603, 64 Stat. 814)Repealed
2134 (Sept. 8, 1950, ch. 932, title VI, § 604, 64 Stat. 814)Repealed
2135 (Sept. 8, 1950, ch. 932, title VI, § 605, 64 Stat. 814)Repealed
2136 (Sept. 8, 1950, ch. 932, title VI, § 606, as added Sept. 1, 1951, ch. 378, title VI, § 602(b), 65 Stat. 313)Repealed
2137 (Sept. 8, 1950, ch. 932, title VI, § 607, as added June 30, 1952, ch. 530, title I, § 116(b), 66 Stat. 305)Repealed
215150 U.S.C. 4551
215250 U.S.C. 4552
215350 U.S.C. 4553
2153 note (Ex. Ord. No. 10193, Dec. 16, 1950, 15 F.R. 9031)Omitted
2153 note (Ex. Ord. No. 10200, Jan. 3, 1951, 16 F.R. 61)Omitted
2153 note (Ex. Ord. No. 10224, Mar. 15, 1951, 16 F.R. 2543)Omitted
2153 note (Ex. Ord. No. 10281, Aug. 28, 1951, 16 F.R. 8789)Omitted
2153 note (Ex. Ord. No. 10308, Dec. 3, 1951, 16 F.R. 12303)Omitted
2153 note (Ex. Ord. No. 10433, Feb. 4, 1953, 18 F.R. 761)Omitted
2153 note (Ex. Ord. No. 10461, June 17, 1953, 18 F.R. 3513)Omitted
2153 note (Ex. Ord. No. 10480, Aug. 18, 1953, 18 F.R. 4939)Omitted
2153 note (Ex. Ord. No. 10660, Feb. 15, 1956, 21 F.R. 1117)Omitted
2153 note (Ex. Ord. No. 11179, Sept. 22, 1964, 29 F.R. 13239)Omitted
2153 note (Ex. Ord. No. 12919, June 3, 1994, 59 F.R. 29525)Omitted
2153 note (Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16651)50 U.S.C. 4553 note
215450 U.S.C. 4554
215550 U.S.C. 4555
215650 U.S.C. 4556
215750 U.S.C. 4557
215850 U.S.C. 4558
2158 note (Pub. L. 94–152, § 4, Dec. 16, 1975, 89 Stat. 820)50 U.S.C. 4558 note
2158 note (Pub. L. 94–152, § 9, Dec. 16, 1975, 89 Stat. 821)50 U.S.C. 4558 note
2158a (Sept. 8, 1950, ch. 932, title VII, § 708A, as added Dec. 16, 1975, Pub. L. 94–152, § 3, 89 Stat. 815)Repealed
215950 U.S.C. 4559
2159 note (Pub. L. 102–558, title I, § 136(b), Oct. 28, 1992, 106 Stat. 4217)50 U.S.C. 4559 note
216050 U.S.C. 4560
2160 note (Pub. L. 89–348, § 2(11), Nov. 8, 1965, 79 Stat. 1313)Omitted
2160 note (Ex. Ord. No. 10182, Nov. 21, 1950, 15 F.R. 8013)Omitted
2160 note (Ex. Ord. No. 10647, Nov. 28, 1955, 20 F.R. 8769)Omitted
216150 U.S.C. 4561
2162 (Sept. 8, 1950, ch. 932, title VII, § 712, 64 Stat. 820)Repealed
216350 U.S.C. 4562
2163a (Sept. 8, 1950, ch. 932, title VII, § 714, as added July 31, 1951, ch. 275, title I, § 110(a) 65 Stat. 139)Repealed
2163a note (July 16, 1953, ch. 204, § 1, 67 Stat. 176)Omitted
216450 U.S.C. 4563
2165 (Sept. 8, 1950, ch. 932, title VII, § 716, formerly § 715, 64 Stat. 821)Repealed
216650 U.S.C. 4564
2166 note (Pub. L. 102–193, § 2, Dec. 6, 1991, 105 Stat. 1593)50 U.S.C. 4564 note
2167 (Sept. 8, 1950, ch. 932, title VII, § 718, as added July 1, 1968, Pub. L. 90–370, § 3, 82 Stat. 279)Repealed
2168 (Sept. 8, 1950, ch. 932, title VII, § 719, as added Aug. 15, 1970, Pub. L. 91–379, title I, § 103, 84 Stat. 796)Repealed
2169 (Sept. 8, 1950, ch. 932, title VII, § 720, as added Sept. 30, 1974, Pub. L. 93–426, § 5, 88 Stat. 1167)Repealed
217050 U.S.C. 4565
2170 note (Pub. L. 110–49, § 7(c), July 26, 2007, 121 Stat. 258)50 U.S.C. 4565 note
2170 note (Ex. Ord. No. 11858, May 7, 1975, 40 F.R. 20263)50 U.S.C. 4565 note
2170 note (Memorandum of the President of the United States, Oct. 26, 1988, 53 F.R. 43999)50 U.S.C. 4565 note
2170a50 U.S.C. 4566
2170b (Pub. L. 103–359, title VIII, § 809, Oct. 14, 1994, 108 Stat. 3454)Omitted
217150 U.S.C. 4567
2171 note (Memorandum of President of the United States, May 19, 2010, 75 F.R. 32087)50 U.S.C. 4567 note
217250 U.S.C. 4568
2172 note (Pub. L. 102–558, title I, § 123, Oct. 28, 1992, 106 Stat. 4206)50 U.S.C. 4568 note
2172 note (Pub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, subtitle D], Nov. 29, 1999, 113 Stat. 1536, 1501A–500)50 U.S.C. 4568 note
2172 note (Pub. L. 108–195, § 7(a), Dec. 19, 2003, 117 Stat. 2894)50 U.S.C. 4568 note
2172 note (Ex. Ord. No. 13177, Dec. 4, 2000, 65 F.R. 76558)50 U.S.C. 4568 note
218150 U.S.C. 4502 note
2181 note (Aug. 7, 1953, ch. 339, [§ 1,] 67 Stat. 417)50 U.S.C. 4502 note
218250 U.S.C. 4502 note
218350 U.S.C. 4502 note
22856 U.S.C. 765
23715 U.S.C. 301 note
240150 U.S.C. 4601
2401 note (Pub. L. 96–72, § 1, Sept. 29, 1979, 93 Stat. 503)50 U.S.C. 4601 note
2401 note (Pub. L. 97–145, § 1, Dec. 29, 1981, 95 Stat. 1727)50 U.S.C. 4601 note
2401 note (Pub. L. 99–64, § 1, July 12, 1985, 99 Stat. 120)50 U.S.C. 4601 note
2401 note (Pub. L. 100–418, title II, § 2441, Aug. 23, 1988, 102 Stat. 1364)50 U.S.C. 4601 note
2401 note (Pub. L. 111–259, title IV, § 415, Oct. 7, 2010, 124 Stat. 2727)50 U.S.C. 4601 note
2401 note (Ex. Ord. No. 11753, Dec. 20, 1973, 38 F.R. 34983)Omitted
2401 note (Ex. Ord. No. 12131, May 4, 1979, 44 F.R. 26842)50 U.S.C. 4601 note
2401 note (Ex. Ord. No. 13558, Nov. 9, 2010, 75 F.R. 69573)50 U.S.C. 4601 note
240250 U.S.C. 4602
2402 note (Pub. L. 101–510, div. A, title XVII, § 1701, Nov. 5, 1990, 104 Stat. 1738)50 U.S.C. 4602 note
2402 note (Pub. L. 103–199, title II, § 201(b)(1), Dec. 17, 1993, 107 Stat. 2320)50 U.S.C. 4602 note
240350 U.S.C. 4603
2403 note (Ex. Ord. No. 11533, June 4, 1970, 35 F.R. 8799)Omitted
2403 note (Ex. Ord. No. 11677, Aug. 1, 1972, 37 F.R. 15483)Omitted
2403 note (Ex. Ord. No. 11683, Aug. 29, 1972, 37 F.R. 17813)Omitted
2403 note (Ex. Ord. No. 11798, Aug. 14, 1974, 39 F.R. 29567)Omitted
2403 note (Ex. Ord. No. 11818, Nov. 5, 1974, 39 F.R. 39429)Omitted
2403 note (Ex. Ord. No. 11940, Sept. 30, 1976, 41 F.R. 43707)Omitted
2403 note (Ex. Ord. No. 12002, July 7, 1977, 42 F.R. 35623)50 U.S.C. 4603 note
2403 note (Ex. Ord. No. 12214, May 2, 1980, 45 F.R. 29783)50 U.S.C. 4603 note
2403 note (Ex. Ord. No. 12264, Jan. 15, 1981, 46 F.R. 4659)Omitted
2403 note (Ex. Ord. No. 12290, Feb. 17, 1981, 46 F.R. 12943)50 U.S.C. 4603 note
2403 note (Ex. Ord. No. 12981, Dec. 5, 1995, 60 F.R. 62981)50 U.S.C. 4603 note
2403 note (Ex. Ord. No. 13026, Nov. 15, 1996, 61 F.R. 58767)50 U.S.C. 4603 note
2403–1 (Pub. L. 93–365, title VII, § 709, Aug. 5, 1974, 88 Stat. 408)Repealed
2403–1a (Pub. L. 91–184, § 4A, as added Pub. L. 95–52, title II, § 201(a), June 22, 1977, 91 Stat. 244)Omitted
2403a (Pub. L. 91–184, § 4B, formerly § 4A, as added Pub. L. 93–500, § 8, Oct. 29, 1974, 88 Stat. 1554)Omitted
240450 U.S.C. 4604
2404 note (Pub. L. 99–64, title I, § 105(c)(2), July 12, 1985, 99 Stat. 125)50 U.S.C. 4604 note
2404 note (Pub. L. 100–418, title II, § 2433, Aug. 23, 1988, 102 Stat. 1363)Omitted
2404 note (Pub. L. 104–106, div. A, title XIII, § 1322, Feb. 10, 1996, 110 Stat. 478)50 U.S.C. 4604 note
2404 note (Pub. L. 104–106, div. A, title XIII, § 1323, Feb. 10, 1996, 110 Stat. 480)50 U.S.C. 4604 note
2404 note (Pub. L. 104–106, div. A, title XIII, § 1324(a), (b), Feb. 10, 1996, 110 Stat. 480, 481)50 U.S.C. 4604 note
2404 note (Pub. L. 105–85, div. A, title XII, subtitle B, Nov. 18, 1997, 111 Stat. 1932)50 U.S.C. 4604 note
2404 note (Pub. L. 105–85, div. C, title XXXI, § 3157, Nov. 18, 1997, 111 Stat. 2045)Repealed
2404 note (Pub. L. 105–261, div. A, title XV, § 1522, Oct. 17, 1998, 112 Stat. 2179)50 U.S.C. 4604 note
2404 note (Pub. L. 106–398, § 1 [[div. A], title XII, § 1234(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–331)50 U.S.C. 4604 note
2404 note (Pub. L. 106–554, § 1(a)(2) [title III, § 314], Dec. 21, 2000, 114 Stat. 2763, 2763A–123)Repealed
2404 note (Pub. L. 108–136, div. A, title XII, § 1211, Nov. 24, 2003, 117 Stat. 1650)50 U.S.C. 4604 note
2404 note (Determination of President of the United States, No. 97–39, Sept. 30, 1997, 62 F.R. 52477)50 U.S.C. 4604 note
240550 U.S.C. 4605
2405 note (Pub. L. 97–145, § 7, Dec. 29, 1981, 95 Stat. 1729)50 U.S.C. 4605 note
2405 note (Pub. L. 99–64, title I, § 108(g)(2), July 12, 1985, 99 Stat. 135)50 U.S.C. 4605 note
2405 note (Pub. L. 99–64, title I, § 108(j)(2), July 12, 1985, 99 Stat. 136)50 U.S.C. 4605 note
2405 note (Pub. L. 99–64, title I, § 108(l)(2), July 12, 1985, 99 Stat. 137)50 U.S.C. 4605 note
2405 note (Pub. L. 108–458, title VII, § 7102(c)(2), Dec. 17, 2004, 118 Stat. 3777)50 U.S.C. 4605 note
2405 note (Pub. L. 108–458, title VII, § 7102(c)(3), Dec. 17, 2004, 118 Stat. 3777)50 U.S.C. 4605 note
240650 U.S.C. 4606
2406 note (Pub. L. 96–72, § 19(b)(2), Sept. 29, 1979, 93 Stat. 535)50 U.S.C. 4606 note
2406 note (Pub. L. 96–126, title III, § 308, Nov. 27, 1979, 93 Stat. 980)50 U.S.C. 4606 note
2406 note (Pub. L. 98–411, title V, § 514, Aug. 30, 1984, 98 Stat. 1575)50 U.S.C. 4606 note
2406 note (Pub. L. 100–418, title II, § 2424(b), Aug. 23, 1988, 102 Stat. 1359)Omitted
2406 note (Pub. L. 100–418, title II, § 2432, Aug. 23, 1988, 102 Stat. 1363)Omitted
240750 U.S.C. 4607
240850 U.S.C. 4608
240950 U.S.C. 4609
2409 note (Pub. L. 96–72, § 19(b)(1), Sept. 29, 1979, 93 Stat. 535)50 U.S.C. 4609 note
241050 U.S.C. 4610
2410 note (Pub. L. 97–145, § 4(d), Dec. 29, 1981, 95 Stat. 1728)50 U.S.C. 4610 note
2410a50 U.S.C. 4611
2410a note (Pub. L. 100–418, title II, §§ 2442, 2443, Aug. 23, 1988, 102 Stat. 1364)Omitted
2410a note (Pub. L. 100–456, div. A, title III, § 313, Sept. 29, 1988, 102 Stat. 1951)Omitted
2410a note (Pub. L. 100–463, title VIII, § 8092, Oct. 1, 1988, 102 Stat. 2270–34)Omitted
2410a note (Pub. L. 101–165, title IX, § 9087, Nov. 21, 1989, 103 Stat. 1148)Omitted
2410b50 U.S.C. 4612
2410c50 U.S.C. 4613
241150 U.S.C. 4614
2411 note (Pub. L. 113–276, title II, § 209, Dec. 18, 2014, 128 Stat. 2994)50 U.S.C. 4614 note
2411a (Pub. L. 91–184, § 13, as added Pub. L. 95–52, title I, § 102, June 22, 1977, 91 Stat. 235)Omitted
241250 U.S.C. 4615
241350 U.S.C. 4616
241450 U.S.C. 4617
2414 note (Pub. L. 99–64, title I, § 116(e), July 12, 1985, 99 Stat. 153)50 U.S.C. 4617 note
241550 U.S.C. 4618
241650 U.S.C. 4619
241750 U.S.C. 4620
2417 note (Pub. L. 97–145, § 2(b), Dec. 29, 1981, 95 Stat. 1727)50 U.S.C. 4620 note
241850 U.S.C. 4621
241950 U.S.C. 4622
242050 U.S.C. 4623



Elimination of Title 50, AppendixTitle 50, Appendix, War and National Defense, has been eliminated. The following acts listed below in order of appearance in the former Appendix, with their associated headings and Code citations, have been transferred to Title 50 (however, provisions that have been repealed or eliminated as obsolete are not being transferred):
Trading with the Enemy Act of 1917 (50 U.S.C. App. 1 et seq.), act Oct. 6, 1917, ch. 106, 40 Stat. 411—see 50 U.S.C. 4301 et seq.
Office of Selective Service Records (50 U.S.C. App. 321 et seq.), act Mar. 31, 1947, ch. 26, 61 Stat. 31; Pub. L. 85–844, title I, Aug. 28, 1958, 72 Stat. 1073—see 50 U.S.C. 3809 note.
Military Selective Service Act (50 U.S.C. App. 451 et seq.), act June 24, 1948, ch. 625, 62 Stat. 604—see 50 U.S.C. 3801 et seq.
Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.), act Oct. 17, 1940, ch. 888, 54 Stat. 1178—see 50 U.S.C. 3901 et seq.
Clarification Act (50 U.S.C. App. 1291 et seq.), act Mar. 24, 1943, ch. 26, 57 Stat. 45—see 50 U.S.C. 4701 et seq.
Sale of Surplus War-Built Vessels (50 U.S.C. App. 1735 et seq.), act Mar. 8, 1946, ch. 82, 60 Stat. 41—see 50 U.S.C. 4401 et seq.
Restitution for World War II Internment of Japanese-Americans and Aleuts (50 U.S.C. App. 1989 et seq.), Pub. L. 100–383, Aug. 10, 1988, 102 Stat. 903—see 50 U.S.C. 4201 et seq.
War Claims (50 U.S.C. App. 2001 et seq.), act July 3, 1948, ch. 826, 62 Stat. 1240—see 50 U.S.C. 4101 et seq.
Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), act Sept. 8, 1950, ch. 932, 64 Stat. 798—see 50 U.S.C. 4501 et seq.
Domestic Minerals Program Extension (50 U.S.C. App. 2181 et seq.), act Aug. 7, 1953, ch. 339, 67 Stat. 417—see 50 U.S.C. 4502 note.
Export Regulation (50 U.S.C. App. 2401 et seq.), Pub. L. 96–72, Sept. 29, 1979, 93 Stat. 503—see 50 U.S.C. 4601 et seq.
For disposition of particular provisions that appeared with these acts, see Table II, above. Provisions not repealed or eliminated as obsolete that appeared under the heading “Proclamations, Executive Orders, Joint Resolutions and Treaties Respecting War, Neutrality and Peace” in material preceding section 1 of Title 50, Appendix, can be found under the same heading below.
The following acts, listed below in order of appearance in former Title 50, Appendix, with their associated headings and Code citations, have been omitted from the Code because all of the provisions of such acts have been repealed or omitted from the Code; in addition, any statutory provisions from other acts and executive provisions that were set out or classified with such acts have been omitted (see versions of the Code prior to Supplement III to the 2012 main edition for additional details):
Soldiers’ and Sailors’ Civil Relief Act of 1918 (50 U.S.C. App. 101 et seq.), act Mar. 8, 1918, ch. 20, 40 Stat. 440.
Selective Draft Act of 1917 (50 U.S.C. App. 201 et seq.), act May 18, 1917, ch. 15, 40 Stat. 76.
Selective Training and Service Act of 1940 (50 U.S.C. App. 301 et seq.), act Sept. 16, 1940, ch. 720, 54 Stat. 885.
Service Extension Act of 1941 (50 U.S.C. App. 351 et seq.), act Aug. 18, 1941, ch. 362, 55 Stat. 626.
Army Reserve and Retired Personnel Service Law of 1940 (50 U.S.C. App. 401 et seq.), act Aug. 27, 1940, ch. 689, 54 Stat. 858.
First War Powers Act, 1941 (50 U.S.C. App. 601 et seq.), act Dec. 18, 1941, ch. 593, 55 Stat. 838.
Second War Powers Act, 1942 (50 U.S.C. App. 631 et seq.), act Mar. 27, 1942, ch. 199, 56 Stat. 176.
Exportation Restrictions on Certain Articles (50 U.S.C. App. 701 et seq.), acts July 2, 1940, ch. 508, 54 Stat. 714; May 28, 1941, ch. 134, 55 Stat. 206.
Requisition of Military Equipment, Materials and Supplies (50 U.S.C. App. 711 et seq.), acts Oct. 10, 1940, ch. 836, 54 Stat. 1090; Oct. 16, 1941, ch. 445, 55 Stat. 742.
Territorial Use of Army and Extension of Service Period (50 U.S.C. App. 731 et seq.), act Dec. 13, 1941, ch. 571, 55 Stat. 799.
Civilian Protection From War Hazards (50 U.S.C. App. 741 et seq.), act Jan. 27, 1942, ch. 20, 56 Stat. 19.
Decorations, etc., for Merchant Marine (50 U.S.C. App. 751 et seq.), Joint Res. Apr. 11, 1942, ch. 241, 56 Stat. 217; acts May 10, 1943, ch. 96, 57 Stat. 81; Aug. 8, 1946, ch. 918, 60 Stat. 960.
Use of Public Lands for War Purposes (50 U.S.C. App. 756 et seq.), act June 5, 1942, ch. 346, 56 Stat. 323.
Miscellaneous Provisions Affecting Military Establishment (50 U.S.C. App. 761 et seq.), acts June 5, 1942, ch. 340, 56 Stat. 314; June 28, 1944, ch. 306, 58 Stat. 624; Feb. 21, 1946, ch. 34, § 3, 60 Stat. 27.
Photographing, Mapping or Other Representation of Military or Defense Properties (50 U.S.C. App. 781 et seq.), act June 25, 1942, ch. 447, 56 Stat. 390.
Exemption of Certain Articles From Import Duties and Taxes (50 U.S.C. App. 791 et seq.), Joint Res. June 27, 1942, ch. 455, 56 Stat. 461; Act June 27, 1942, ch. 453, 56 Stat. 461.
Temporary Appointments, Promotions, etc., of Navy, Marine Corps, and Coast Guard Officers (50 U.S.C. App. 806 et seq.), act June 30, 1942, ch. 462, 56 Stat. 463.
Jurisdiction of Prizes and Prize Proceedings (50 U.S.C. App. 821 et seq.), act Aug. 18, 1942, ch. 553, 56 Stat. 746.
Certain Allowance Assistance for Civilian and Military Personnel (50 U.S.C. App. 831 et seq.), acts Oct. 14, 1942, ch. 603, 56 Stat. 786; Nov. 28, 1943, ch. 330, 57 Stat. 593; Oct. 26, 1942, ch. 624, 56 Stat. 987; July 16, 1953, ch. 197, § 1, 67 Stat. 172; Dec. 1, 1942, ch. 651, 56 Stat. 1024.
Free Entry of Gifts From Members of Armed Forces (50 U.S.C. App. 846 et seq.), act Dec. 5, 1942, ch. 680, 56 Stat. 1041.
Free Postage for Armed Forces Personnel (50 U.S.C. App. 891 et seq.), act July 12, 1950, ch. 460, 64 Stat. 336.
Emergency Price Control Act of 1942 (50 U.S.C. App. 901 et seq.), act Jan. 30, 1942, ch. 26, 56 Stat. 23.
Stabilization Act of 1942 (50 U.S.C. App. 961 et seq.), act Oct. 2, 1942, ch. 578, 56 Stat. 765.
Extension of Sugar Controls (50 U.S.C. App. 981 et seq.), act Mar. 31, 1947, ch. 30, 61 Stat. 35.
Missing Persons Act (50 U.S.C. App. 1001 et seq.), act Mar. 7, 1942, ch. 166, 56 Stat. 143.
Small Business Mobilization Act (50 U.S.C. App. 1101 et seq.), act June 11, 1942, ch. 404, 56 Stat. 351.
War and Defense Contract Acts (50 U.S.C. App. 1151 et seq.), acts June 28, 1940, ch. 440, 54 Stat. 676; July 2, 1940, ch. 508, 54 Stat. 712; July 11, 1941, ch. 290, § 3, 55 Stat. 585; Apr. 28, 1942, ch. 247, title IV, § 403, 56 Stat. 245; Dec. 17, 1942, ch. 739, 56 Stat. 1053; Feb. 25, 1944, ch. 63, title VIII, § 801, 58 Stat. 92; May 21, 1948, ch. 333, § 3, 62 Stat. 259; Mar. 23, 1951, ch. 15, 65 Stat. 7; July 17, 1953, ch. 221, 67 Stat. 177.
National Emergency and War Shipping Acts (50 U.S.C. App. 1251 et seq.), acts June 11, 1940, ch. 327, 54 Stat. 306; May 2, 1941, ch. 84, 55 Stat. 148; June 6, 1941, ch. 174, 55 Stat. 242; July 14, 1941, ch. 297, 55 Stat. 591; Apr. 29, 1943, ch. 81, 57 Stat. 69; July 9, 1943, ch. 212, 57 Stat. 391; Aug. 10, 1946, ch. 949, 60 Stat. 977.
Farm Labor Supply Appropriation Act, 1944 (50 U.S.C. App. 1351 et seq.), act Feb. 14, 1944, ch. 16, 58 Stat. 11.
War Overtime Pay Act of 1943 (50 U.S.C. App. 1401 et seq.), act May 7, 1943, ch. 93, 57 Stat. 75.
Training of Nurses Through Grants to Institutions (50 U.S.C. App. 1451 et seq.), act June 15, 1943, ch. 126, 57 Stat. 153.
Civilian Reemployment of Members of Merchant Marine (50 U.S.C. App. 1471 et seq.), act June 23, 1943, ch. 142, 57 Stat. 162.
War Labor Disputes Act (50 U.S.C. App. 1501 et seq.), act June 25, 1943, ch. 144, 57 Stat. 163.
Voluntary Enlistments in Regular Military Establishment (50 U.S.C. App. 1531 et seq.), act June 1, 1945, ch. 168, 59 Stat. 230.
Women’s Army Corps (50 U.S.C. App. 1551 et seq.), act July 1, 1943, ch. 187, 57 Stat. 371.
United Nations Relief and Rehabilitation Administration (50 U.S.C. App. 1571 et seq.), act Mar. 28, 1944, ch. 135, 58 Stat. 122.
Temporary Appointments of Army Nurse Corps Members, etc., as Officers of Army of United States (50 U.S.C. App. 1591 et seq.), act June 22, 1944, ch. 272, 58 Stat. 324.
Disposal of Materials on Public Lands (50 U.S.C. App. 1601 et seq.), act Sept. 27, 1944, ch. 416, 58 Stat. 745.
Surplus Property Act of 1944 (50 U.S.C. App. 1611 et seq.), act Oct. 3, 1944, ch. 479, 58 Stat. 765 (section 13 of the Act, former 50 U.S.C. App. 1622, was transferred and is set out as a note under section 545 of Title 40, Public Buildings, Property, and Works).
War Mobilization and Reconversion Act of 1944 (50 U.S.C. App. 1651 et seq.), act Oct. 3, 1944, ch. 480, 58 Stat. 785.
Fleet Admiral of Navy and General of Army (50 U.S.C. App. 1691 et seq.), act Dec. 14, 1944, ch. 580, 58 Stat. 802.
Disposal of Censored Mail (50 U.S.C. App. 1701), act Dec. 22, 1944, ch. 673, 58 Stat. 913.
Disbursing Officers’ Additional Functions (50 U.S.C. App. 1705 et seq.), act Dec. 23, 1944, ch. 716, 58 Stat. 921.
General of Marine Corps (50 U.S.C. App. 1711 et seq.), act Mar. 21, 1945, ch. 29, 59 Stat. 36.
Admiral in Coast Guard (50 U.S.C. App. 1721 et seq.), act Mar. 21, 1945, ch. 30, 59 Stat. 37.
Exception of Navy or Coast Guard Vessels From Certain Navigation Rules (50 U.S.C. App. 1731 et seq.), act Dec. 3, 1945, ch. 511, 59 Stat. 590.
Rehabilitation of Philippines (50 U.S.C. App. 1751 et seq.), act Apr. 30, 1946, ch. 243, 60 Stat. 128.
Return and Interment of Persons Buried Outside United States (50 U.S.C. App. 1811 et seq.), act May 16, 1946, ch. 261, 60 Stat. 182.
Veterans’ Emergency Housing Program (50 U.S.C. App. 1821 et seq.), acts May 22, 1946, ch. 268, 60 Stat. 207; June 30, 1948, ch. 775, 62 Stat. 1197.
Naval Vessels as Atomic Targets (50 U.S.C. App. 1841 et seq.), act June 25, 1946, ch. 487, 60 Stat. 308.
Admission of Alien Fiancées Into United States (50 U.S.C. App. 1851 et seq.), act June 29, 1946, ch. 520, 60 Stat. 339.
Military Assistance to Philippine Republic (50 U.S.C. App. 1861 et seq.), act June 26, 1946, ch. 500, 60 Stat. 315.
Naval Aid to China (50 U.S.C. App. 1871 et seq.), act July 16, 1946, ch. 580, 60 Stat. 539.
Naval Aid to Foreign Nations (50 U.S.C. App. 1876 et seq.), acts July 8, 1952, ch. 591, 66 Stat. 443; Aug. 5, 1953, ch. 321, 67 Stat. 363; Aug. 7, 1953, ch. 347, 67 Stat. 471; Pub. L. 85–532, July 18, 1958, 72 Stat. 376; Pub. L. 86–57, June 23, 1959, 73 Stat. 90; Pub. L. 86–482, June 1, 1960, 74 Stat. 153; Pub. L. 87–387, Oct. 4, 1961, 75 Stat. 815; Pub. L. 88–437, Aug. 14, 1964, 78 Stat. 444; Pub. L. 89–324, Nov. 5, 1965, 79 Stat. 1214; Pub. L. 89–398, Apr. 16, 1966, 80 Stat. 121; Pub. L. 90–224, Dec. 26, 1967, 81 Stat. 729; Pub. L. 91–682, Jan. 12, 1971, 84 Stat. 2066; Pub. L. 92–270, Apr. 6, 1972, 86 Stat. 118.
Housing and Rent Acts (50 U.S.C. App. 1881 et seq.), acts June 30, 1947, ch. 163, 61 Stat. 193; Mar. 30, 1948, ch. 161, 62 Stat. 93; Mar. 30, 1949, ch. 42, 63 Stat. 18; June 23, 1950, ch. 354, 64 Stat. 255; also act June 30, 1952, ch. 530, title II, § 203 66 Stat. 307 (50 U.S.C. App. 1894a).
Domestic Rubber-Producing Industry (50 U.S.C. App. 1921 et seq.), act Mar. 31, 1948, ch. 166, 62 Stat. 101.
Disposal of Government-Owned Rubber-Producing Facilities (50 U.S.C. App. 1941 et seq.), act Aug. 7, 1953, ch. 338, 67 Stat. 408.
Displaced Persons, Refugees and Orphans (50 U.S.C. App. 1951 et seq.), acts June 25, 1948, ch. 647, 62 Stat. 1009; July 29, 1953, ch. 268, 67 Stat. 229; Aug. 7, 1953, ch. 336, 67 Stat. 400.
American-Japanese Evacuation Claims (50 U.S.C. App. 1981 et seq.), act July 2, 1948, ch. 814, 62 Stat. 1231.
Medical Care for Philippine Veterans (50 U.S.C. App. 1991 et seq.), act July 1, 1948, ch. 785, 62 Stat. 1210.
Micronesian War and Postwar Claims (50 U.S.C. App. 2018 et seq.), Pub. L. 92–39, July 1, 1971, 85 Stat. 92.
Export Controls (50 U.S.C. App. 2021 et seq.), act Feb. 26, 1949, ch. 11, 63 Stat. 7.
Alien Property Damage Claims (50 U.S.C. App. 2041 et seq.), act Mar. 15, 1949, ch. 19, 63 Stat. 12.
Domestic Tungsten, Asbestos, Fluorspar and Columbium-Tantalum Purchase Programs (50 U.S.C. App. 2191 et seq.), act July 19, 1956, ch. 638, 70 Stat. 579.
Dependents Assistance Act of 1950 (50 U.S.C. App. 2201 et seq.), act Sept. 8, 1950, ch. 992, 64 Stat. 794.
Civil Defense (50 U.S.C. App. 2251 et seq.), act Jan. 12, 1951, ch. 1228, 64 Stat. 1245 (former 50 U.S.C. App. 2285, which was not enacted as part of such Act, was transferred to section 765 of Title 6, Domestic Security).
Emergency Food Aid to India (50 U.S.C. App. 2311 et seq.), act June 15, 1951, ch. 138, 65 Stat. 69.
Korean Combat Pay (50 U.S.C. App. 2351 et seq.), act July 10, 1952, ch. 630, title VII, 66 Stat. 538.
Emergency Ship Repair Program (50 U.S.C. App. 2391 et seq.), act Aug. 20, 1954, ch. 777, 68 Stat. 754.
In addition, the following dispositions were made in connection with the elimination of Title 50, Appendix:
Act June 19, 1951, ch. 144, title I, § 6, 65 Stat. 88 (50 U.S.C. App. 473) was transferred and is set out as a note under section 113 of Title 10, Armed Forces.
Stabilization of Economy and Commodity Prices (50 U.S.C. App. 1911 et seq.), act Dec. 30, 1947, ch. 526, 61 Stat. 945, was transferred to a series of sections (§ 713d et seq.) in subchapter I of chapter 15 of Title 15, Commerce and Trade.
World War II License Agreements (50 U.S.C. App. 2371), act Aug. 16, 1950, ch. 716, 64 Stat. 448, was transferred and is set out as a note under section 301 of Title 5, Government Organization and Employees.
PROCLAMATIONS, EXECUTIVE ORDERS, JOINT RESOLUTIONS AND TREATIES RESPECTING WAR, NEUTRALITY AND PEACE
(The following public laws and executive order were repealed, terminated, or omitted as obsolete prior to the elimination of Title 50, Appendix:
(Joint Res. Jan. 29, 1955, ch. 4, 69 Stat. 7, relating to protection of security of Formosa.
(Pub. L. 88–408, Aug. 10, 1964, 78 Stat. 384, relating to maintenance of international peace and security in southeast Asia.
(Ex. Ord No. 8233, Sept. 5, 1939, 4 F.R. 3822, relating to regulations governing enforcement of neutrality of the United States.)

Executive DocumentsI. PROCLAMATIONS OF STATE OF WAR
Proc. No. 2374, Nov. 4, 1939, 12:04 p.m., 4 F.R. 4493, 54 Stat. 2671, proclaimed a state of war between Germany and France; Poland; and the United Kingdom, India, Australia, Canada, New Zealand and the Union of South Africa.
Proc. No. 2398, Apr. 25, 1940, 5 F.R. 1569, 54 Stat. 2698, proclaimed a state of war between Germany and Norway.
Proc. No. 2404, May 11, 1940, 5 F.R. 1689, 54 Stat. 2703, proclaimed a state of war between Germany and Belgium, Luxemburg, and the Netherlands.
Proc. No. 2407, June 10, 1940, 10:20 p.m., E.S.T., 5 F.R. 2191, 54 Stat. 2706, proclaimed a state of war between Italy and France and United Kingdom.
Proc. No. 2443, Nov. 15, 1940, 5 F.R. 4523, 54 Stat. 2763, proclaimed a state of war between Italy and Greece.
Proc. No. 2473, Apr. 10, 1941, 6 F.R. 1905, 55 Stat. 1627, proclaimed a state of war between Germany-Italy and Yugoslavia.
Proc. No. 2477, Apr. 15, 1941, 6 F.R. 1995, 55 Stat. 1631, proclaimed a state of war between Hungary and Yugoslavia.
Proc. No. 2479, Apr. 24, 1941, 6 F.R. 2133, 55 Stat. 1636, proclaimed a state of war between Bulgaria and Yugoslavia and Greece.
II. PROCLAMATIONS OF UNITED STATES NEUTRALITY
Proc. No. 2348, Sept. 5, 1939, 4 F.R. 3809, 54 Stat. 2629, proclaimed neutrality of United States in war between Germany and France; Poland; United Kingdom, India, Australia, and New Zealand.
Proc. No. 2353, Sept. 8, 1939, 4 F.R. 3851, 54 Stat. 2643, proclaimed neutrality of United States in war between Germany and Union of South Africa.
Proc. No. 2359, Sept. 10, 1939, 4 F.R. 3857, 54 Stat. 2652, proclaimed neutrality of United States in war between Germany and Canada.
Proc. No. 2399, Apr. 25, 1940, 5 F.R. 1569, 54 Stat. 2699, proclaimed neutrality of United States in war between Germany and Norway.
Proc. No. 2405, May 11, 1940, 5 F.R. 1689, 54 Stat. 2704, proclaimed neutrality of United States in war between Germany and Belgium, Luxemburg, and the Netherlands.
Proc. No. 2408, June 10, 1940, 10:20 p.m. E.S.T., 5 F.R. 2191, 54 Stat. 2707, proclaimed neutrality of United States in war between Italy and France and United Kingdom.
Proc. No. 2444, Nov. 15, 1940, 5 F.R. 4523, 54 Stat. 2764, proclaimed neutrality of United States in war between Italy and Greece.
See, also, notes under the Neutrality Act of 1939 (22 U.S.C. 441 et seq.).
III. MISCELLANEOUS PROCLAMATIONS AND EXECUTIVE ORDERS

National Emergency of 1939Proc. No. 2352, Sept. 8, 1939, 4 F.R. 3851, 54 Stat. 2643, which proclaimed national emergency in connection with enforcement of neutrality, was terminated by Proc. No. 2974, set out below.

National Emergency of 1941Proc. No. 2487, May 27, 1941, 6 F.R. 2617, 55 Stat. 1647, which proclaimed an unlimited national emergency relating to aggression directed toward the Western Hemisphere, was terminated by Proc. No. 2974, set out below.


Proc. No. 2685. Removal of Alien Enemies
Proc. No. 2685, Apr. 11, 1946, 11 F.R. 4079, 60 Stat. Pt. 2, p. 1342, provided:
1. All alien enemies within the continental limits of the United States brought here from other American republics after December 7, 1941, who are within the territory of the United States without admission under the immigration laws, shall, if their continued residence in the Western Hemisphere is deemed by the Secretary of State to be prejudicial to the future security or welfare of the Americas, be subject upon the order of the Secretary of State to removal from the United States and may be required to depart therefrom in accordance with such regulations as the Secretary of State may prescribe.
2. In all cases in which the Secretary of State shall have ordered the removal of an alien enemy under the authority of this proclamation or in which the Attorney General shall have ordered the removal of an alien enemy under the authority of Proclamation No. 2655 of July 14, 1945, thirty days shall be considered, and is hereby declared to be, a reasonable time for such alien enemy to effect the recovery, disposal, and removal of his goods and effects, and for his departure.
3. This proclamation supersedes Proclamation No. 2662 of September 8, 1945, entitled “Removal of Alien Enemies.”

Harry S Truman.



Proc. No. 2914. National Emergency, 1950
Proc. No. 2914, Dec. 16, 1950, 15 F.R. 9029, 64 Stat. a454 provided:
WHEREAS recent events in Korea and elsewhere constitute a grave threat to the peace of the world and imperil the efforts of this country and those of the United Nations to prevent aggression and armed conflict; and
WHEREAS world conquest by communist imperialism is the goal of the forces of aggression that have been loosed upon the world; and
WHEREAS, if the goal of communist imperialism were to be achieved, the people of this country would no longer enjoy the full and rich life they have with God’s help built for themselves and their children; they would no longer enjoy the blessings of the freedom of worshipping as they severally choose, the freedom of reading and listening to what they choose, the right of free speech including the right to criticize their Government, the right to choose those who conduct their Government, the right to engage freely in collective bargaining, the right to engage freely in their own business enterprises, and the many other freedoms and rights which are a part of our way of life; and
WHEREAS the increasing menace of the forces of communist aggression requires that the national defense of the United States be strengthened as speedily as possible:
NOW, THEREFORE, I, HARRY S. TRUMAN, President of the United States of America, do proclaim the existence of a national emergency, which requires that the military, naval, air, and civilian defenses of this country be strengthened as speedily as possible to the end that we may be able to repel any and all threats against our national security and to fulfill our responsibilities in the efforts being made through the United Nations and otherwise to bring about lasting peace.
I summon all citizens to make a united effort for the security and well-being of our beloved country and to place its needs foremost in thought and action that the full moral and material strength of the Nation may be readied for the dangers which threaten us.
I summon our farmers, our workers in industry, and our businessmen to make a mighty production effort to meet the defense requirements of the Nation and to this end to eliminate all waste and inefficiency and to subordinate all lesser interests to the common good.
I summon every person and every community to make, with a spirit of neighborliness, whatever sacrifices are necessary for the welfare of the Nation.
I summon all State and local leaders and officials to cooperate fully with the military and civilian defense agencies of the United States in the national defense program.
I summon all citizens to be loyal to the principles upon which our Nation is founded, to keep faith with our friends and allies, and to be firm in our devotion to the peaceful purposes for which the United Nations was founded.
I am confident that we will meet the dangers that confront us with courage and determination, strong in the faith that we can thereby “secure the Blessings of Liberty to ourselves and our Posterity.”

Harry S. Truman.



Proc. No. 2974. Termination of Wartime Emergencies
Proc. No. 2974, Apr. 28, 1952, 17 F.R. 3813, 66 Stat. c31, provided in part:
NOW, THEREFORE, I, HARRY S. TRUMAN, President of the United States of America, do proclaim that the national emergencies declared to exist by the proclamations of September 8, 1939 [see above], and May 27, 1941 [see above], terminated this day upon the entry into force of the Treaty of Peace with Japan.
Nothing in this proclamation shall be construed to affect Proclamation No. 2914 [set out above], issued by the President on December 16, 1950, declaring that world conquest by communist imperialism is the goal of the forces of aggression that have been loosed upon the world, and proclaiming the existence of a national emergency requiring that the military, naval, air, and civilian defenses of this country be strengthened as speedily as possible to the end that we may be able to repel any and all threats against our national security and to fulfill our responsibilities in the efforts being made through the United Nations and otherwise to bring about lasting peace; and nothing herein shall be construed to affect the continuation of the said emergency of September 8, 1939, as specified in the Emergency Powers Interim Continuation Act, approved April 14, 1952 (Public Law 313—82d Congress), for the purpose of continuing the use of property held under the Act of October 14, 1940, ch. 862, 54 Stat. 1125, as amended [42 U.S.C. 1521 to 1524, 1531 to 1536, 1541 to 1553, 1561 to 1564, 1571 to 1576, 1581 to 1590].

Harry S Truman.



Ex. Ord. No. 8234. Regulations Governing Passage and Control of Vessels Through Panama Canal in any War in Which the United States is Neutral
Ex. Ord. No. 8234, Sept. 5, 1939, 4 F.R. 3823, as amended by Ex. Ord. No. 8382, Mar. 25, 1940, 5 F.R. 1185, provided:
WHEREAS the treaties of the United States, in any war in which the United States is a neutral, impose on the United States certain obligations to both neutral and belligerent nations;
AND WHEREAS the treaties of the United States, in any war in which the United States is a neutral, require that the United States exert all the vigilance within their power to carry out their obligations as a neutral;
AND WHEREAS treaties of the United States require that the Panama Canal shall be free and open, on terms of entire equality, to the vessels of commerce and of war of all nations observing the rules laid down in Article 3 of the so-called Hay-Pauncefote treaty concluded between the United States and Great Britain, November 18, 1901:
NOW, THEREFORE, by virtue of the authority vested in me by section 5 of the Panama Canal Act, approved August 24, 1912 (ch. 390, sec. 5, 37 Stat. 562), as amended by the act of July 5, 1932 (ch. 425, 47 Stat. 578), I hereby prescribe the following regulations governing the passage and control of vessels through the Panama Canal or any part thereof, including the locks and approaches thereto, in any war in which the United States is a neutral;
1. Whenever considered necessary, in the opinion of the Governor of the Panama Canal, to prevent damage or injury to vessels or to prevent damage or injury to the Canal or its appurtenances, or to secure the observance of the rules, regulations, rights, or obligations of the United States, the Canal authorities may at any time, as a condition precedent to transit of the Canal, inspect any vessel, belligerent or neutral, other than a public vessel, including its crew and cargo, and, for and during the passage through the Canal, place armed guards thereon, and take full possession and control of such vessel and remove therefrom the officers and crew thereof and all other persons not specially authorized by the Canal authorities to go or remain on board thereof during such passage.
2. A public vessel of a belligerent or neutral nation shall be permitted to pass through the Canal only after her commanding officer has given written assurance to the authorities of the Panama Canal that the rules, regulations, and treaties of the United States will be faithfully observed.
3. Possession of cameras on board vessels; photographing from vessels. While on board any vessel in transit through the Panama Canal, no person shall (a) have or remain in possession of any camera, or (b) make any photograph, sketch, picture, drawing, map, or graphical representation of any of the locks of the Panama Canal, or of any portion of any such lock, or of any area within or adjacent to any such lock, or of any object or structure within or upon any such area, without first obtaining the permission of the Governor of The Panama Canal, and promptly submitting the product obtained to the Governor for such action as he may deem necessary. The master of every vessel that transmits the Panama Canal (a) shall prior to the beginning of each transit cause all cameras on board such vessel, or which are brought on board by embarking passengers, or otherwise, to be collected and delivered to him, and shall retain the said cameras in his possession, in a secure and inaccessible place, until the disembarkation of the original possessors thereof or until the transit through the Canal is completed, and (b) shall during such transit take such further action, in cooperation with the Canal authorities, as may be necessary to prevent the making, by any person on board such vessel in the waters of the Canal Zone, of any photograph, sketch, picture, drawing, map, or graphical representation which is forbidden by this paragraph; but these provisions shall not apply with respect to any person who has obtained permission as provided in this paragraph. Any person who shall violate any provision of this paragraph shall be punishable as provided in section 9 of title 2 of the [former] Canal Zone Code.
The foregoing regulations are in addition to the “Rules and Regulations for the Operation and Navigation of the Panama Canal and Approaches Thereto, including all Waters under its Jurisdiction” prescribed by Executive Order No. 4314 of September 25, 1925, as amended, and the provisions of proclamations and executive orders pertaining to the Canal Zone issued in conformity with the laws and treaties of the United States.

Franklin D. Roosevelt.

Proc. No. 2350, eff. Sept. 5, 1939, 4 F.R. 3821, 54 Stat. 2368, referred to regulations concerning neutrality in the Canal Zone.


Ex. Ord. No. 9723. Termination of President’s War Relief Control Board
Ex. Ord. No. 9723, May 14, 1946, 11 F.R. 5345, provided:
Executive Order No. 9205 of July 25, 1942, is revoked, and the President’s War Relief Control Board established by that order is hereby terminated. The Secretary of State is authorized and directed to liquidate all of the activities and obligations and wind up all of the affairs of the Board as rapidly as practicable, and to utilize therefore such of the personnel property, records, and unexpended appropriations of the Board as may be necessary.

Harry S Truman.

IV. DECLARATIONS OF WAR BY UNITED STATES

War Between United States and GermanyDeclared by Joint Res. Apr. 6, 1917, ch. 1, 40 Stat. 1.

War Between United States and Austria-HungaryDeclared by Joint Res. Dec. 7, 1917, ch. 1, 40 Stat. 429.

War Between United States and JapanDeclared by Joint Res. Dec. 8, 1941, ch. 561, 55 Stat. 795.

War Between United States and GermanyDeclared by Joint Res. Dec. 11, 1941, ch. 564, 55 Stat. 796.

War Between United States and ItalyDeclared by Joint Res. Dec. 11, 1941, ch. 565, 55 Stat. 797.

War Between the United States and BulgariaDeclared by Joint Res. June 5, 1942, ch. 323, 56 Stat. 307.

War Between United States and HungaryDeclared by Joint Res. June 5, 1942, ch. 324, 56 Stat. 307.

War Between United States and RumaniaDeclared by Joint Res. June 5, 1942, ch. 325, 56 Stat. 307.


Proc. No. 2563. Proclamation of State of War Between United States and Hungary, Bulgaria, and Rumania
Proc. No. 2563, July 17, 1942, 7 F.R. 5535, 56 Stat. 1970, proclaimed that a state of war existed between the United States and Hungary, Rumania, and Bulgaria.
V. TERMINATION OF STATE OF WAR

Cessation of HostilitiesThe cessation of hostilities of World War II was officially proclaimed by the President of the United States, Proc. No. 2714, Dec. 31, 1946, 12 F.R. 1, 61 Stat. 1048, in the following language:
NOW, THEREFORE, I, HARRY S. TRUMAN, President of the United States of America, do hereby proclaim the cessation of hostilities of World War II, effective twelve o’clock noon, December 31, 1946.

Treaties of Peace With Italy, Bulgaria, Hungary, Rumania, and FinlandOn the 10th day of February 1947, separate Treaties of Peace were concluded by designated Allied and Associated Powers, including the United States of America, with Italy, Bulgaria, Hungary and Rumania.
Each of these Treaties contained a recital in the Preamble that the Allied and Associated Powers named therein
Have therefore agreed to declare the cessation of the state of war and for this purpose to conclude the present Treaty of Peace, and have accordingly appointed the undersigned Plenipotentiaries who, after presentation of their full powers, found in good and due form, have agreed on the following provisions: * * *.
The full text of the Treaties of Peace with Italy, Bulgaria, Hungary, Rumania and Finland are set out in 61 Stat. 1245, 1915, 2065, 1757.
On the same date a Treaty of Peace was concluded with Finland. The United States is not a signatory thereto.

Treaty of Peace with JapanThe Treaty of Peace with Japan signed at the city of San Francisco on the 8th day of September 1951, Chapter I, Article 1, provides:
(a) The state of war between Japan and each of the Allied Powers is terminated as from the date on which the present Treaty comes into force between Japan and the Allied Power concerned as provided for in Article 23.
Article 23 of Chapter VII, above referred to, provides:
(a) The present Treaty shall be ratified by the States which sign it, including Japan, and will come into force for all the States which have then ratified it, when instruments of ratification have been deposited by Japan and by a majority, including the United States of America as the principal occupying Power, of the following States [here would appear the names of such of the following States as are signatories to the present Treaty], namely Australia, Burma, Canada, Ceylon, France, India, Indonesia, the Netherlands, New Zealand, Pakistan, the Philippines, the United Kingdom of Great Britain and Northern Ireland, the Union of Soviet Socialist Republics, and the United States of America. The present Treaty shall come into force for each State which subsequently ratifies it, on the date of the deposit of its instrument of ratification.
(b) If the Treaty has not come into force within nine months after the date of the deposit of Japan’s ratification, any State which has ratified it may bring the Treaty into force between itself and Japan by a notification to that effect given to the Government of Japan and of the United States of America not later than three years after the date of deposit of Japan’s ratification.

Ratification of Japanese Peace TreatyThe Treaty of Peace with Japan, signed at San Francisco on September 8, 1951, was ratified by the United States Senate on March 20, 1952. For Resolution of ratification, see Cong. Rec., vol. 98, pt. 2, p. 2594, Mar. 20, 1952. According to Proc. No. 2974, eff. Apr. 29, 1952, 17 F.R. 3813, 66 Stat. c31, terminating the national emergencies proclaimed on September 8, 1939, and May 27, 1941, and set out above, such treaty came into force on Apr. 28, 1952.

Germany
Joint Resolution of CongressJoint Res. Oct. 19, 1951, ch. 519, 65 Stat. 451, provided: “That the state of war declared to exist between the United States and the Government of Germany by the joint resolution of Congress approved December 11, 1941, is hereby terminated and such termination shall take effect on the date of enactment of this resolution [Oct. 19, 1951]: Provided, however, That notwithstanding this resolution and any proclamation issued by the President pursuant thereto, any property or interest which prior to January 1, 1947, was subject to vesting or seizure under the provisions of the Trading With the Enemy Act of October 6, 1917 (40 Stat. 411), as amended [50 U.S.C. 4301 et seq.] or which has heretofore been vested or seized under that Act, including accruals to or proceeds of any such property or interest, shall continue to be subject to the provisions of that Act in the same manner and to the same extent as if this resolution had not been adopted and such proclamation had not been issued. Nothing herein and nothing in such proclamation shall alter the status, as it existed immediately prior hereto, under that Act, of Germany or of any person with respect to any such property or interest.”

Proclamation No. 2950Proc. No. 2950, Oct. 25, 1951, 16 F.R. 10915, 66 Stat. c3, proclaimed that the state of war between the United States and the Government of Germany declared on Dec. 11, 1941 was terminated on Oct. 19, 1951.
VI. AUTHORIZATION TO EMPLOY ARMED FORCES

Termination of Hostilities in IndochinaPub. L. 92–129, title IV, § 401, Sept. 28, 1971, 85 Stat. 360, provided that: 
“It is hereby declared to be the sense of Congress that the United States terminate at the earliest practicable date all military operations of the United States in Indochina, and provide for the prompt and orderly withdrawal of all United States military forces at a date certain subject to the release of all American prisoners of war held by the Government of North Vietnam and forces allied with such Government, and an accounting for all Americans missing in action who have been held by or known to such Government or such forces. The Congress hereby urges and requests the President to implement the above expressed policy by initiating immediately the following actions:
“(1) Negotiate with the Government of North Vietnam for an immediate cease-fire by all parties to the hostilities in Indochina.

“(2) Negotiate with the Government of North Vietnam for the establishing of a final date for the withdrawal from Indochina of all military forces of the United States contingent upon the release at a date certain of all American prisoners of war held by the Government of North Vietnam and forces allied with such Government.

“(3) Negotiate with the Government of North Vietnam for an agreement which would provide for a series of phased and rapid withdrawals of United States military forces from Indochina subject to a corresponding series of phased releases of American prisoners of war, and for the release of any remaining American prisoners of war concurrently with the withdrawal of all remaining military forces of the United States by not later than the date established pursuant to paragraph (2) hereof.”





Proc. No. 3504. Interdiction of the Delivery of Offensive Weapons to Cuba
Proc. No. 3504, Oct. 23, 1962, 27 F.R. 10401, 77 Stat. 958, provided:
WHEREAS the peace of the world and the security of the United States and of all American States are endangered by reason of the establishment by the Sino-Soviet powers of an offensive military capability in Cuba, including bases for ballistic missiles with a potential range covering most of North and South America;
WHEREAS by a Joint Resolution passed by the Congress of the United States and approved on October 3, 1962, it was declared that the United States is determined to prevent by whatever means may be necessary, including the use of arms, the Marxist-Leninist regime in Cuba from extending, by force or the threat of force, its aggressive or subversive activities to any part of this hemisphere, and to prevent in Cuba the creation or use of an externally supported military capability endangering the security of the United States; and
WHEREAS the Organ of Consultation of the American Republics meeting in Washington on October 23, 1962, recommended that the Member States, in accordance with Articles 6 and 8 of the Inter-American Treaty of Reciprocal Assistance, take all measures, individually and collectively, including the use of armed force, which they may deem necessary to ensure that the Government of Cuba cannot continue to receive from the Sino-Soviet powers military material and related supplies which may threaten the peace and security of the Continent and to prevent the missiles in Cuba with offensive capability from ever becoming an active threat to the peace and security of the Continent:
NOW, THEREFORE, I, JOHN F. KENNEDY, President of the United States of America, acting under and by virtue of the authority conferred upon me by the Constitution and statutes of the United States, in accordance with the aforementioned resolutions of the United States Congress and of the Organ of Consultation of the American Republics, and to defend the security of the United States, do hereby proclaim that the forces under my command are ordered, beginning at 2:00 P.M. Greenwich time October 24, 1962, to interdict, subject to the instructions herein contained, the delivery of offensive weapons and associated material to Cuba.
For the purposes of this Proclamation, the following are declared to be prohibited materiel:
Surface-to-surface missiles; bomber aircraft; bombs, air-to-surface rockets and guided missiles; warheads for any of the above weapons; mechanical or electronic equipment to support or operate the above items; and any other classes of materiel hereafter designated by the Secretary of Defense for the purpose of effectuating this Proclamation.
To enforce this order, the Secretary of Defense shall take appropriate measures to prevent the delivery of prohibited materiel to Cuba, employing the land, sea and air forces of the United States in cooperation with any forces that may be made available by other American States.
The Secretary of Defense may make such regulations and issue such directives as he deems necessary to ensure the effectiveness of this order, including the designation, within a reasonable distance of Cuba, of prohibited or restricted zones and of prescribed routes.
Any vessel or craft which may be proceeding toward Cuba may be intercepted and may be directed to identify itself, its cargo, equipment and stores and its ports of call, to stop, to lie to, to submit to visit and search, or to proceed as directed. Any vessel or craft which fails or refuses to respond to or comply with directions shall be subject to being taken into custody. Any vessel or craft which it is believed is en route to Cuba and may be carrying prohibited materiel or may itself constitute such materiel shall, wherever possible, be directed to proceed to another destination of its own choice and shall be taken into custody if it fails or refuses to obey such directions. All vessels or craft taken into custody shall be sent into a port of the United States for appropriate disposition.
In carrying out this order, force shall not be used except in case of failure or refusal to comply with directions, or with regulations or directives of the Secretary of Defense issued hereunder, after reasonable efforts have been made to communicate them to the vessel or craft, or in case of self-defense. In any case, force shall be used only to the extent necessary.
IN WITNESS WHEREOF, I have hereunto set my hand and caused the seal of the United States of America to be affixed.
 Done in the City of Washington this twenty-third day of October in the year of our Lord nineteen hundred and sixty-two, and of the Independence of the United States of America the one hundred and eighty-seventh.
[seal]

John Fitzgerald Kennedy.



Proc. No. 3507. Terminating Authority Granted and Orders Issued in Proc. No. 3504
Proc. No. 3507, Nov. 21, 1962, 27 F.R. 11525, 77 Stat. 961, provided:
I, JOHN F. KENNEDY, President of the United States of America, acting under and by virtue of the authority vested in me by the Constitution and statutes of the United States, do hereby proclaim that at 11 p.m., Greenwich Time, November 20, 1962, I terminated the authority conferred upon the Secretary of Defense by Proclamation No. 3504, dated October 23, 1962 [set out above], and revoked the orders contained therein to forces under my command.
IN WITNESS WHEREOF, I have hereunto set my hand and caused the Seal of the United States of America to be affixed.
 DONE at the City of Washington this 21st day of November, in the year of our Lord nineteen hundred and sixty-two and of the Independence of the United States of America the one hundred and eighty-seventh.
[seal]

John F. Kennedy.


Middle East StabilizationPub. L. 85–7, §§ 1–6, Mar. 9, 1957, 71 Stat. 5, set out as chapter 24A (§ 1961 et seq.) of Title 22, Foreign Relations and Intercourse, authorizes the President to provide economic and military assistance, and, if he determines it necessary, to use armed forces under certain circumstances to maintenance of national independence in the Middle East.


CHAPTER 1—COUNCIL OF NATIONAL DEFENSE



Sec.


1.Creation, purpose, and composition of council.


2.Advisory commission.


3.Duties of council.


4.Rule and regulations; subordinate bodies and committees.


5.Reports of subordinate bodies and committees; unvouchered expenditures.


6.Repealed.



§ 1. Creation, purpose, and composition of council
A Council of National Defense is established, for the coordination of industries and resources for the national security and welfare, to consist of the Secretary of the Army, the Secretary of the Navy, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, and the Secretary of Labor.
(Aug. 29, 1916, ch. 418, § 2, 39 Stat. 649; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.)

Editorial Notes
Codification
Sections 1 to 5 of this title are from section 2 of act Aug. 29, 1916, popularly known as the Army Appropriation Act for the fiscal year 1916.

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted “Title 10, Armed Forces” which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.


Transfer of Functions
For transfer of certain membership functions, insofar as they pertain to Air Force, which functions were not previously transferred from Secretary of the Army and Department of the Army to Secretary of the Air Force and Department of the Air Force, see Secretary of Defense Transfer Order No. 40 [App. C(11)], July 22, 1949.



§ 2. Advisory commission
The Council of National Defense shall nominate to the President, and the President shall appoint, an advisory commission, consisting of not more than seven persons, each of whom shall have special knowledge of some industry, public utility, or the development of some natural resource, or be otherwise specially qualified, in the opinion of the council, for the performance of the duties hereinafter provided. The members of the advisory commission shall serve without compensation, but shall be allowed actual expenses of travel and subsistence when attending meetings of the commission or engaged in investigations pertaining to its activities. The advisory commission shall hold such meetings as shall be called by the council or be provided by the rules and regulations adopted by the council for the conduct of its work.
(Aug. 29, 1916, ch. 418, § 2, 39 Stat. 649.)

Statutory Notes and Related Subsidiaries
Termination of Advisory CommissionsAdvisory commissions in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. Advisory commissions established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 3. Duties of council
It shall be the duty of the Council of National Defense to supervise and direct investigations and make recommendations to the President and the heads of executive departments as to the location of railroads with reference to the frontier of the United States so as to render possible expeditious concentration of troops and supplies to points of defense; the coordination of military, industrial, and commercial purposes in the location of branch lines of railroad; the utilization of waterways; the mobilization of military and naval resources for defense; the increase of domestic production of articles and materials essential to the support of armies and of the people during the interruption of foreign commerce; the development of seagoing transportation; data as to amounts, location, method and means of production, and availability of military supplies; the giving of information to producers and manufacturers as to the class of supplies needed by the military and other services of the Government, the requirements relating thereto, and the creation of relations which will render possible in time of need the immediate concentration and utilization of the resources of the Nation.
(Aug. 29, 1916, ch. 418, § 2, 39 Stat. 649; Nov. 9, 1921, ch. 119, § 3, 42 Stat. 212.)

Editorial Notes
Codification
The words “extensive highways and” which preceded “branch lines of railroad” omitted on authority of act Nov. 9, 1921, which transferred powers and duties of Council relating to highways to Secretary of Commerce.



§ 4. Rules and regulations; subordinate bodies and committees
The Council of National Defense shall adopt rules and regulations for the conduct of its work, which rules and regulations shall be subject to the approval of the President, and shall provide for the work of the advisory commission to the end that the special knowledge of such commission may be developed by suitable investigation, research, and inquiry and made available in conference and report for the use of the council; and the council may organize subordinate bodies for its assistance in special investigations, either by the employment of experts or by the creation of committees of specially qualified persons to serve without compensation, but to direct the investigations of experts so employed.
(Aug. 29, 1916, ch. 418, § 2, 39 Stat. 650.)

Statutory Notes and Related Subsidiaries
Termination of Advisory CommissionsAdvisory commissions in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. Advisory commissions established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 5. Reports of subordinate bodies and committees; unvouchered expenditures
Reports shall be submitted by all subordinate bodies and by the advisory commission to the council, and from time to time the council shall report to the President or to the heads of executive departments upon special inquiries or subjects appropriate thereto. When deemed proper the President may authorize, in amounts stipulated by him, unvouchered expenditures.
(Aug. 29, 1916, ch. 418, § 2, 39 Stat. 650; Aug. 7, 1946, ch. 770, § 1(53), 60 Stat. 870.)

Editorial Notes
Codification
Second sentence was from a proviso to the first sentence, which was affected by act Aug. 7, 1946.

Amendments1946—Act Aug. 7, 1946, repealed all provisions requiring annual reports to Congress of the Council’s activities and expenditures.

Statutory Notes and Related Subsidiaries
Termination of Advisory CommissionsAdvisory commissions in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. Advisory commissions established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 6. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 644

Section, act June 5, 1920, ch. 235, 41 Stat. 886, placed a limit on salaries of officers and employees of Council of National Defense.




CHAPTER 2—BOARD OF ORDNANCE AND FORTIFICATION
§§ 11 to 15. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029

Section 11, act Sept. 22, 1888, ch. 1028, § 1, 25 Stat. 489, related to composition and duties of Board of Ordnance and Fortification.


Section 12, act Feb. 24, 1891, ch. 283, 26 Stat. 769, provided for a civilian member of Board.


Section 13, act Mar. 2, 1901, ch. 803, 31 Stat. 910, provided for additional members of Board.


Section 14, act Feb. 18, 1893, ch. 136, 27 Stat. 461, related to qualifications of Board Members.


Section 15, act Sept. 22, 1888, ch. 1028, § 6, 25 Stat. 490, related to purchases and tests.




CHAPTER 3—ALIEN ENEMIES



Sec.


21.Restraint, regulation, and removal.


22.Time allowed to settle affairs and depart.


23.Jurisdiction of United States courts and judges.


24.Duties of marshals.



§ 21. Restraint, regulation, and removal
Whenever there is a declared war between the United States and any foreign nation or government, or any invasion or predatory incursion is perpetrated, attempted, or threatened against the territory of the United States by any foreign nation or government, and the President makes public proclamation of the event, all natives, citizens, denizens, or subjects of the hostile nation or government, being of the age of fourteen years and upward, who shall be within the United States and not actually naturalized, shall be liable to be apprehended, restrained, secured, and removed as alien enemies. The President is authorized in any such event, by his proclamation thereof, or other public act, to direct the conduct to be observed on the part of the United States, toward the aliens who become so liable; the manner and degree of the restraint to which they shall be subject and in what cases, and upon what security their residence shall be permitted, and to provide for the removal of those who, not being permitted to reside within the United States, refuse or neglect to depart therefrom; and to establish any other regulations which are found necessary in the premises and for the public safety.
(R.S. § 4067; Apr. 16, 1918, ch. 55, 40 Stat. 531.)

Editorial Notes
Codification
R.S. § 4067 derived from act July 6, 1798, ch. 66, § 1, 1 Stat. 577.

Amendments1918—Act Apr. 16, 1918, struck out provision restricting this section to males.

Executive Documents

World War II Proclamations
The following proclamations under this section were issued during World War II:
Proc. No. 2525, Dec. 7, 1941, 6 F.R. 6321, 55 Stat. Pt. 2, 1700.
Proc. No. 2526, Dec. 8, 1941, 6 F.R. 6323, 55 Stat. Pt. 2, 1705.
Proc. No. 2527, Dec. 8, 1941, 6 F.R. 6324, 55 Stat. Pt. 2, 1707.
Proc. No. 2533, Dec. 29, 1941, 7 F.R. 55, 55 Stat. Pt. 2, 1714.
Proc. No. 2537, Jan. 14, 1942, 7 F.R. 329, 56 Stat. Pt. 2, 1933, revoked by Proc. No. 2678, Dec. 29, 1945, 11 F.R. 221, 60 Stat. Pt. 2, 1336.
Proc. No. 2563, July 17, 1942, 7 F.R. 5535, 56 Stat. Pt. 2, 1970.
Proc. No. 2655, July 14, 1945, 10 F.R. 8947, 59 Stat. Pt. 2, 870.
Proc. No. 2674, Dec. 7, 1945, 10 F.R. 14945, 59 Stat. Pt. 2, 889.
Proc. No. 2685, Apr. 11, 1946, 11 F.R. 4079, 60 Stat. Pt. 2, 1342, set out as a note preceding section 1 of this title.


World War I Proclamations
Proclamations issued under this chapter during the years 1917 and 1918 will be found in 40 Stat. 1651, 1716, 1730, and 1772.



§ 22. Time allowed to settle affairs and depart
When an alien who becomes liable as an enemy, in the manner prescribed in section 21 of this title, is not chargeable with actual hostility, or other crime against the public safety, he shall be allowed, for the recovery, disposal, and removal of his goods and effects, and for his departure, the full time which is or shall be stipulated by any treaty then in force between the United States and the hostile nation or government of which he is a native citizen, denizen, or subject; and where no such treaty exists, or is in force, the President may ascertain and declare such reasonable time as may be consistent with the public safety, and according to the dictates of humanity and national hospitality.
(R.S. § 4068.)

Editorial Notes
Codification
R.S. § 4068 derived from acts July 6, 1798, ch. 66, § 1, 1 Stat. 577; July 6, 1812, ch. 130, 2 Stat. 781.



§ 23. Jurisdiction of United States courts and judges
After any such proclamation has been made, the several courts of the United States, having criminal jurisdiction, and the several justices and judges of the courts of the United States, are authorized and it shall be their duty, upon complaint against any alien enemy resident and at large within such jurisdiction or district, to the danger of the public peace or safety, and contrary to the tenor or intent of such proclamation, or other regulations which the President may have established, to cause such alien to be duly apprehended and conveyed before such court, judge, or justice; and after a full examination and hearing on such complaint, and sufficient cause appearing, to order such alien to be removed out of the territory of the United States, or to give sureties for his good behavior, or to be otherwise restrained, conformably to the proclamation or regulations established as aforesaid, and to imprison, or otherwise secure such alien, until the order which may be so made shall be performed.
(R.S. § 4069.)

Editorial Notes
Codification
R.S. § 4069 derived from act July 6, 1798, ch. 66, § 2, 1 Stat. 577.



§ 24. Duties of marshals
When an alien enemy is required by the President, or by order of any court, judge, or justice, to depart and to be removed, it shall be the duty of the marshal of the district in which he shall be apprehended to provide therefor and to execute such order in person, or by his deputy or other discreet person to be employed by him, by causing a removal of such alien out of the territory of the United States; and for such removal the marshal shall have the warrant of the President, or of the court, judge, or justice ordering the same, as the case may be.
(R.S. § 4070.)

Editorial Notes
Codification
R.S. § 4070 derived from act July 6, 1798, ch. 66, § 3, 1 Stat. 578.




CHAPTER 4—ESPIONAGE
§§ 31 to 39. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 31, acts June 15, 1917, ch. 30, title I, § 1, 40 Stat. 217; Mar. 28, 1940, ch. 72, title I, § 1, 54 Stat. 79, related to unlawful obtaining or permitting to be obtained information affecting national defense. See section 793 of Title 18, Crimes and Criminal Procedure.


Section 32, act June 15, 1917, ch. 30, title I, § 2, 40 Stat. 218, related to unlawful disclosures affecting national defense. See section 794 of Title 18.


Section 33, act June 15, 1917, ch. 30, title I, § 3, 40 Stat. 219, related to seditious or disloyal acts or words in time of war. See section 2388 of Title 18. Section 33 was amended by act May 16, 1918, ch. 75, § 1, 40 Stat. 553, which was repealed and the original section reenacted by act Mar. 3, 1921, ch. 136, 41 Stat. 1359.


Section 34, act June 15, 1917, ch. 30, title I, § 4, 40 Stat. 219, related to conspiracy to violate sections 32 and 33 of this title. See sections 794 and 2388 of Title 18.


Section 35, acts June 15, 1917, ch. 30, title I, § 5, 40 Stat. 219; Mar. 28, 1940, ch. 72, § 2, 54 Stat. 79, related to the harboring or concealing of violators of the law. See sections 792 and 2388 of Title 18.


Section 36, act June 15, 1917, ch. 30, title I, § 6, 40 Stat. 219, related to designation by proclamation of prohibited areas. See section 793 of Title 18.


Section 37, act June 15, 1917, ch. 30, title I, § 8, 40 Stat. 219, related to places subject to provisions of sections 31 to 42 of this title. See section 2388 of Title 18.


Section 38, act June 15, 1917, ch. 30, title I, § 7, 40 Stat. 219, related to jurisdiction of courts-martial and military commissions.


Section 39, act June 15, 1917, ch. 30, title XIII, § 2, 40 Stat. 231; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, related to jurisdiction of Canal Zone courts over offenses on high seas. See section 3241 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal of sections 31 to 39 effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 40. Transferred
Editorial Notes
Codification
Section, act June 15, 1917, ch. 30, title XIII, § 1, 40 Stat. 231, defined “United States” as used in act June 15, 1917, and was transferred to section 195 of this title.



§ 41. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section, act June 15, 1917, ch. 30, title VIII, § 4, 40 Stat. 226, defined “Foreign government”. See section 11 of Title 18, Crimes and Criminal Procedure.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 42. Transferred
Editorial Notes
Codification
Section, act June 15, 1917, ch. 30, title XIII, § 4, 40 Stat. 231, related to savings provisions and is set out as a Separability note under section 195 of this title.
Section was formerly classified to section 536 of Title 18 prior to the general revision and enactment of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, 62 Stat. 683.




CHAPTER 4A—PHOTOGRAPHING, SKETCHING, MAPPING, ETC., DEFENSIVE INSTALLATIONS
§§ 45 to 45d. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 45, act Jan. 12, 1938, ch. 2, § 1, 52 Stat. 3, related to photographing of defensive installations. See sections 795 to 797 of Title 18, Crimes and Criminal Procedure.


Section 45a, act Jan. 12, 1938, ch. 2, § 2, 52 Stat. 3, related to photographing, etc., from aircraft. See section 796 of Title 18.


Section 45b, act Jan. 12, 1938, ch. 2, § 3, 52 Stat. 3, related to reproducing, publishing, selling uncensored copies. See section 797 of Title 18.


Section 45c, act Jan. 12, 1938, ch. 2, § 4, 52 Stat. 4, related to definitions of “aircraft”, “post”, “camp”, and “station”. See sections 795 and 796 of Title 18.


Section 45d, act Jan. 12, 1938, ch. 2, § 5, 52 Stat. 4, related to geographical application of law.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal of sections 45 to 45d effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.




CHAPTER 4B—DISCLOSURE OF CLASSIFIED INFORMATION
§§ 46 to 46b. Repealed. Oct. 31, 1951, ch. 655, § 56(c), 65 Stat. 729

Section 46, act May 13, 1950, ch. 185, § 2, 64 Stat. 159, related to unlawful disclosure of classified information. See section 798 of Title 18, Crimes and Criminal Procedure.


Section 46a, act May 13, 1950, ch. 185, § 1, 64 Stat. 159, defined terms for use in this chapter.


Section 46b, act May 13, 1950, ch. 185, § 3, 64 Stat. 160, related to penalties for improper disclosure.

Statutory Notes and Related Subsidiaries
Savings ProvisionSection 56(l) of act Oct. 31, 1951, provided that the repeal of sections 46 to 46b shall not affect any rights or liabilities existing hereunder on Oct. 31, 1951.




CHAPTER 4C—ATOMIC WEAPONS AND SPECIAL NUCLEAR MATERIALS INFORMATION REWARDS



Sec.


47a.Information concerning illegal introduction, manufacture, acquisition or export of special nuclear material or atomic weapons or conspiracies relating thereto; reward.


47b.Determination by Attorney General of entitlement and amount of reward; consultation; Presidential approval.


47c.Aliens; waiver of admission requirements.


47d.Hearings; rules and regulations; conclusiveness of determinations of Attorney General.


47e.Certification of award; approval; payment.


47f.Definitions.



§ 47a. Information concerning illegal introduction, manufacture, acquisition or export of special nuclear material or atomic weapons or conspiracies relating thereto; reward
Any person who furnishes original information to the United States—(a) leading to the finding or other acquisition by the United States of special nuclear material or an atomic weapon which has been introduced into the United States or manufactured or acquired therein contrary to the laws of the United States, or

(b) with respect to the introduction or attempted introduction into the United States or the manufacture or acquisition or attempted manufacture or acquisition of, or a conspiracy to introduce into the United States or to manufacture or acquire, special nuclear material or an atomic weapon contrary to the laws of the United States, or

(c) with respect to the export or attempted export, or a conspiracy to export, special nuclear material or an atomic weapon from the United States contrary to the laws of the United States,

shall be rewarded by the payment of an amount not to exceed $500,000.
(July 15, 1955, ch. 372, § 2, 69 Stat. 365; Pub. L. 93–377, § 1(b), Aug. 17, 1974, 88 Stat. 472.)

Editorial Notes
Amendments1974—Pub. L. 93–377 in par. (a) made minor changes in phraseology, in par. (b) included information relating to the actual introduction, manufacture and acquisition, or conspiring to introduce into the United States or to manufacture or acquire special nuclear material or an atomic weapon as within the information for which a reward would be given, and added par. (c).

Statutory Notes and Related Subsidiaries
Short TitleAct July 15, 1955, ch. 372, § 1, 69 Stat. 365, as amended by Pub. L. 93–377, § 1(a), Aug. 17, 1974, 88 Stat. 472, provided: “That this Act [enacting this chapter] may be cited as the ‘Atomic Weapons and Special Nuclear Materials Rewards Act’.”




§ 47b. Determination by Attorney General of entitlement and amount of reward; consultation; Presidential approval
The Attorney General shall determine whether a person furnishing information to the United States is entitled to a reward and the amount to be paid pursuant to section 47a of this title. Before making a reward under this section the Attorney General shall advise and consult with the Atomic Energy Commission. A reward of $50,000 or more may not be made without the approval of the President.
(July 15, 1955, ch. 372, § 3, 69 Stat. 365; Pub. L. 93–377, § 1(b), Aug. 17, 1974, 88 Stat. 473.)

Editorial Notes
Amendments1974—Pub. L. 93–377 substituted provisions authorizing the Attorney General, with the advice of the Atomic Energy Commission, to determine entitlement and the amount of reward for a person furnishing information to the United States, for provisions authorizing an Awards Board to determine entitlement and amount of such reward, setting forth the composition of the Board and criteria for reward.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Atomic Energy Commission abolished and functions transferred by sections 5814 and 5841 of Title 42, The Public Health and Welfare. See also Transfer of Functions notes set out under those sections.



§ 47c. Aliens; waiver of admission requirements
If the information leading to an award under section 47b of this title is furnished by an alien, the Secretary of State, the Attorney General, and the Director of Central Intelligence, acting jointly, may determine that the admission of such alien into the United States is in the public interest and, in that event, such alien and the members of his immediate family may receive immigrant visas and may be admitted to the United States for permanent residence, notwithstanding the requirements of the Immigration and Nationality Act [8 U.S.C. 1101 et seq.].
(July 15, 1955, ch. 372, § 4, 69 Stat. 366; Pub. L. 104–208, div. C, title III, § 308(f)(7), Sept. 30, 1996, 110 Stat. 3009–622.)

Editorial Notes

References in TextThe Immigration and Nationality Act, referred to in text, is act June 27, 1952, ch. 477, 66 Stat. 163, as amended, which is classified principally to chapter 12 (§ 1101 et seq.) of Title 8, Aliens and Nationality. For complete classification of this Act to the Code, see Short Title note set out under section 1101 of Title 8 and Tables.

Amendments1996—Pub. L. 104–208 substituted “admission” for “entry”.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–208 effective, with certain transitional provisions, on the first day of the first month beginning more than 180 days after Sept. 30, 1996, see section 309 of Pub. L. 104–208, set out as a note under section 1101 of Title 8, Aliens and Nationality.



§ 47d. Hearings; rules and regulations; conclusiveness of determinations of Attorney General(a) The Attorney General is authorized to hold such hearings and make, promulgate, issue, rescind, and amend such rules and regulations as may be necessary to carry out the purposes of this chapter.

(b) A determination made by the Attorney General under section 47b of this title shall be final and conclusive and no court shall have power or jurisdiction to review it.

(July 15, 1955, ch. 372, § 5, 69 Stat. 366; Pub. L. 93–377, § 1(b), Aug. 17, 1974, 88 Stat. 473.)

Editorial Notes
Amendments1974—Pub. L. 93–377 designated existing provisions as subsec. (a), substituted “Attorney General” for “Board as administering agent”, and added subsec. (b).



§ 47e. Certification of award; approval; payment
Any awards granted under section 47b of this title shall be certified by the Attorney General and, together with the approval of the President in those cases where such approval is required, transmitted to the Director of Central Intelligence for payment out of funds appropriated or available for the administration of the National Security Act of 1947, as amended.
(July 15, 1955, ch. 372, § 6, 69 Stat. 366; Pub. L. 93–377, § 1(c), Aug. 17, 1974, 88 Stat. 473.)

Editorial Notes

References in TextThe National Security Act of 1947, as amended, referred to in text, is act July 26, 1947, ch. 343, 61 Stat. 495, which is classified principally to chapter 44 (§ 3001 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Amendments1974—Pub. L. 93–377 substituted “Attorney General” for “Awards Board”.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.



§ 47f. Definitions
As used in this chapter—(a) The term “atomic energy” means all forms of energy released in the course of nuclear fission or nuclear transformation.

(b) The term “atomic weapon” means any device utilizing atomic energy, exclusive of the means for transporting or propelling the device (where such means is a separable and divisible part of the device), the principal purpose of which is for use as, or for development of, a weapon, a weapon prototype, or a weapon test device.

(c) The term “special nuclear material” means plutonium, or uranium enriched in the isotope 233 or in the isotope 235, or any other material which is found to be special nuclear material pursuant to the provisions of the Atomic Energy Act of 1954 [42 U.S.C. 2011 et seq.].

(d) The term “United States,” when used in a geographical sense, includes Puerto Rico, all Territories and possessions of the United States and the Canal Zone; except that in section 47c of this title, the term “United States” when so used shall have the meaning given to it in the Immigration and Nationality Act [8 U.S.C. 1101 et seq.].

(July 15, 1955, ch. 372, § 7, 69 Stat. 366.)

Editorial Notes

References in TextThe Atomic Energy Act of 1954, referred to in subsec. (c), is act Aug. 1, 1946, ch. 724, as added by act Aug. 30, 1954, ch. 1073, § 1, 68 Stat. 919, which is classified principally to chapter 23 (§ 2011 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2011 of Title 42 and Tables.
The Immigration and Nationality Act, referred to in subsec. (d), is act June 27, 1952, ch. 477, 66 Stat. 163, as amended, which is classified principally to chapter 12 (§ 1101 et seq.) of Title 8, Aliens and Nationality. For complete classification of this Act to the Code, see Short Title note set out under section 1101 of Title 8 and Tables.




CHAPTER 5—ARSENALS, ARMORIES, ARMS, AND WAR MATERIAL GENERALLY




SUBCHAPTER I—ARSENALS, ARMORIES, ARMS, AND WAR MATERIALS


Sec.


51 to 81.Repealed or Transferred.


82.Procurement of ships and material during war.


83 to 88.Repealed or Omitted.



SUBCHAPTER II—EDUCATION AND EXPERIMENTATION IN DEVELOPMENT OF MUNITIONS AND MATERIALS FOR NATIONAL DEFENSE


91 to 96.Repealed or Omitted.



SUBCHAPTER III—ACQUISITION AND DEVELOPMENT OF STRATEGIC RAW MATERIALS


98.Short title.


98a.Congressional findings and declaration of purpose.


98b.National Defense Stockpile.


98c.Materials constituting the National Defense Stockpile.


98d.Authority for stockpile operations.


98e.Stockpile management.


98e–1.Transferred.


98f.Special Presidential disposal authority.


98g.Materials development and research.


98h.National Defense Stockpile Transaction Fund.


98h–1.Advisory committees.


98h–2.Reports to Congress.


98h–3.Definitions.


98h–4.Importation of strategic and critical materials.


98h–5.Biennial report on stockpile requirements.


98h–6.Development of domestic sources.


98h–7.National Defense Stockpile Manager.


98i, 99.Repealed or Transferred.


100.Nitrate plants.


100a.Omitted.



SUBCHAPTER I—ARSENALS, ARMORIES, ARMS, AND WAR MATERIALS
§§ 51 to 57. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 51, act Aug. 5, 1882, ch. 395, 22 Stat. 299, related to pay of master amorer at Springfield Armory.


Section 52, act June 23, 1874, ch. 486, 18 Stat. 282, related to pay of clerks at Springfield Armory.


Section 53, R.S. § 1665, required an annual account of expenses of national armories, together with an account of arms made and repaired thereon.


Section 54, acts Aug. 18, 1890, ch. 797, § 2, 26 Stat. 320; Aug. 7, 1946, ch. 770, § 1(52), 60 Stat. 870, related to accounts of cost of type and experimental manufacture of guns and other articles.


Section 55, R.S. § 1666, authorized Secretary of War to abolish useless or unnecessary arsenals.


Section 56, R.S. § 1669, provided for forfeitures by reason of misconduct of workmen in armories.


Section 57, R.S. § 1671, exempted from jury duty all artificers and workmen employed in armories and arsenals, of the United States.



§ 58. Repealed. Sept. 1, 1954, ch. 1208, title III, § 305(d), 68 Stat. 1114

Section, act July 17, 1912, ch. 236, 37 Stat. 193, related to awards. See section 4501 et seq. of Title 5, Government Organization and Employees.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 90 days after Sept. 1, 1954, see section 307 of act Sept. 1, 1954.



§§ 59 to 66. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 59, act July 26, 1886, ch. 781, § 1, 24 Stat. 151, related to testing of rifled cannon for Navy.


Section 60, act July 8, 1918, ch. 137, 40 Stat. 817, authorized transfer of naval ordnance and ordnance material from Navy Department to Department of War.


Section 61, acts Mar. 3, 1879, ch. 183, 20 Stat. 412; Apr. 14, 1937, ch. 79, 50 Stat. 63, authorized issuance of arms and ammunition to protect public property, provided for reimbursement. See section 4655 of Title 10, Armed Forces.


Section 62, acts Feb. 10, 1920, ch. 64, 41 Stat. 403; June 5, 1920, ch. 240, 41 Stat. 976; May 26, 1952, ch. 334, 66 Stat. 94, authorized loan of rifles to organizations of honorably discharged soldiers. See section 4683 of Title 10.


Section 62a, act June 30, 1906, ch. 3938, 34 Stat. 817, authorized loan of ordnance to schools and State homes for veterans’ orphans. See sections 4685 and 9685 of Title 10.


Section 62b, act Dec. 15, 1926, ch. 10, 44 Stat. 922, authorized Secretary of War to relieve posts or camps or organizations composed of honorably discharged soldiers, sailors, or marines, and sureties on bonds, from liability on account of loss or destruction of rifles, slings, and cartridge belts loaned to such organizations. See section 4683 of Title 10.


Section 62c, acts May 29, 1934, ch. 369, 48 Stat. 815; Aug. 30, 1935, ch. 826, 49 Stat. 1013, authorized Secretary of War to donate Army equipment loaned under authority of section 62 of this title.


Section 63, act May 11, 1908, ch. 163, 35 Stat. 125, authorized sales of ordnance property to schools and State homes for veterans’ orphans. See sections 4625 and 9625 of Title 10, Armed Forces.


Section 64, acts May 28, 1908, ch. 215, § 14, 35 Stat. 443; June 28, 1950, ch. 383, title IV, § 402(g), 64 Stat. 273; Oct. 31, 1951, ch. 654, § 2(26), 65 Stat. 707, authorized sale of obsolete small arms to patriotic organizations. See sections 4684 and 9684 of Title 10.


Section 64a, act Mar. 3, 1875, ch. 130, 18 Stat. 388, provided for sale of useless ordnance materials, appropriated an amount equal to net proceeds of sale for purpose of procuring a supply of material, and limited expenditures to not more than $75,000 in any one year.


Section 65, acts Apr. 23, 1904, ch. 1485, 33 Stat. 276; Aug. 1, 1953, ch. 305, title VI, § 645, 67 Stat. 357, authorized sale of serviceable ordnance and ordnance stores to American designers.


Section 66, acts Feb. 8, 1889, ch. 116, 25 Stat. 657; Mar. 3, 1899, ch. 423, 30 Stat. 1073; May 26, 1900, ch. 586, 31 Stat. 216; June 28, 1950, ch. 383, title IV, § 402(e), 64 Stat. 273; Oct. 31, 1951, ch. 654, § 2(27), 65 Stat. 707, authorized issuance of condemned ordnance to State homes for soldiers and sailors. See sections 4686 and 9686 of Title 10.



§ 67. Transferred
Editorial Notes
Codification
Section, acts May 22, 1896, ch. 231, 29 Stat. 133; May 26, 1928, ch. 785, 45 Stat. 773; Feb. 28, 1933, ch. 137, 47 Stat. 1369; June 19, 1940, ch. 398, § 1, 54 Stat. 491; July 31, 1947, ch. 421, 61 Stat. 707; Feb. 27, 1948, ch. 76, § 1, 62 Stat. 37; Oct. 31, 1951, ch. 654, § 2(2), 65 Stat. 706, which authorized loans or gifts of condemned or obsolete equipment, was transferred to section 150p of former Title 5, Executive Departments and Government Officers and Employees, and subsequently repealed and reenacted as section 2572 of Title 10, Armed Forces, by act Aug. 10, 1956, ch. 1041, §§ 1, 53, 70A Stat. 143, 641.



§§ 68 to 71. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 68, acts Mar. 4, 1909, ch. 319, § 47, 35 Stat. 1075; June 28, 1950, ch. 383, title IV, § 402(i), 64 Stat. 273; Oct. 31, 1951, ch. 654, § 2(28), 65 Stat. 708, authorized sale of obsolete ordnance for public parks, public buildings and soldiers’ monuments purposes. See sections 4684 and 9684 of Title 10, Armed Forces.


Section 69, act Mar. 2, 1905, ch. 1307, 33 Stat. 841, authorized sale of individual pieces of armament. See section 2574 of Title 10.


Section 70, acts Mar. 3, 1909, ch. 252, 35 Stat. 751; June 28, 1950, ch. 383, title IV, § 402(h), 64 Stat. 273, authorized sale of ordnance property to officers of the Navy and Marine Corps. See section 4625 and 9625 of Title 10.


Section 71, act Mar. 3, 1909, ch. 252, 35 Stat. 750, authorized sale of ordnance stores to civilian employees of Army and to American National Red Cross. See sections 4625 and 9625 of Title 10.



§ 72. Repealed. May 1, 1937, ch. 146, § 5(i), 50 Stat. 126

Section, act Aug. 29, 1916, ch. 418, § 1, 39 Stat. 643, related to sale of ordnance and stores to Cuba.



§ 73. Repealed. Aug. 1, 1953, ch. 305, title VI, § 645, 67 Stat. 357

Section, act Apr. 23, 1904, ch. 1485, 33 Stat. 276, related to disposition of proceeds from sales of serviceable ordnance and stores. See sections 2208 and 2210 of Title 10, Armed Forces.



§§ 74 to 81. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 74, act Jan. 22, 1923, ch. 28, 42 Stat. 1142, provided that net proceeds of sales of useless ordnance material by Navy Department should be covered into Treasury as “Miscellaneous receipts”. See section 7543 of Title 10, Armed Forces.


Section 75, act Aug. 24, 1912, ch. 391, § 1, 37 Stat. 589, related to payment for transfers of ordnance or stores to bureaus or departments.


Section 76, act June 20, 1878, ch. 359, § 1, 20 Stat. 223, authorized private use of a machine for testing iron and steel.


Section 77, acts Mar. 3, 1885, ch. 360, 23 Stat. 502; May 29, 1928, ch. 901, par. 27, 45 Stat. 988, regulated tests of iron and steel and other materials for industrial purposes.


Section 78, act June 3, 1916, ch. 134, § 123, 39 Stat. 215, related to gauges, dies, and tools for manufacture of arms.


Section 79, act June 3, 1916, ch. 134, § 124, 39 Stat. 215, related to nitrate plants.


Section 80, act June 3, 1916, ch. 134, § 120, 39 Stat. 213, 214, related to procurement of war material and mobilization of industries. See sections 2538 to 2540 of Title 10.


Section 81, act May 14, 1928, ch. 544, 45 Stat. 509, authorized Secretary of War to secure assistance, whenever practicable, of Geological Survey, Coast and Geodetic Survey, or other mapping agencies of the Government in execution of military surveys and maps. Provisions similar to former section 81 were contained in the following appropriation acts:


Mar. 23, 1928, ch. 232, title I, 45 Stat. 342.


Feb. 23, 1927, ch. 167, title I, 44 Stat. 1123.


Apr. 15, 1926, ch. 146, title I, 44 Stat. 273.


Feb. 12, 1925, ch. 225, title I, 43 Stat. 911.


June 7, 1924, ch. 291, title I, 43, Stat. 496.


Mar. 2, 1923, ch. 178, title I, 42 Stat. 1402.


June 30, 1922, ch. 253, title I, 42 Stat. 741.



§ 82. Procurement of ships and material during war(a) DefinitionsThe word “person” as used in subsections (b) and (c) shall include any individual, trustee, firm, association, company, or corporation. The word “ship” shall include any boat, vessel, submarine, or any form of aircraft, and the parts thereof. The words “war material” shall include arms, armament, ammunition, stores, supplies, and equipment for ships and airplanes, and everything required for or in connection with the production thereof. The word “factory” shall include any factory, workshop, engine works, building used for manufacture, assembling, construction, or any process, and any shipyard or dockyard. The words “United States” shall include the Canal Zone and all territory and waters, continental and insular, subject to the jurisdiction of the United States.


(b) Presidential powersIn time of war the President is authorized and empowered, in addition to all other existing provisions of law:
First. Within the limits of the amounts appropriated therefor, to place an order with any person for such ships or war material as the necessities of the Government, to be determined by the President, may require and which are of the nature, kind, and quantity usually produced or capable of being produced by such person. Compliance with all such orders shall be obligatory on any person to whom such order is given, and such order shall take precedence over all other orders and contracts theretofore placed with such person. If any person owning, leasing, or operating any factory equipped for the building or production of ships or war material for the Navy shall refuse or fail to give to the United States such preference in the execution of such an order, or shall refuse to build, supply, furnish, or manufacture the kind, quantity, or quality of ships or war material so ordered at such reasonable price as shall be determined by the President, the President may take immediate possession of any factory of such person, or of any part thereof without taking possession of the entire factory, and may use the same at such times and in such manner as he may consider necessary or expedient.
Second. Within the limit of the amounts appropriated therefor, to modify or cancel any existing contract for the building, production, or purchase of ships or war material; and if any contractor shall refuse or fail to comply with the contract as so modified the President may take immediate possession of any factory of such contractor, or any part thereof without taking possession of the entire factory, and may use the same at such times and in such manner as he may consider necessary or expedient.
Third. To require the owner or occupier of any factory in which ships or war material are built or produced to place at the disposal of the United States the whole or any part of the output of such factory, and, within the limit of the amounts appropriated therefor, to deliver such output or parts thereof in such quantities and at such times as may be specified in the order at such reasonable price as shall be determined by the President.
Fourth. To requisition and take over for use or operation by the Government any factory, or any part thereof without taking possession of the entire factory, whether the United States has or has not any contract or agreement with the owner or occupier of such factory.


(d) 11 So in original. No subsec. (c) has been enacted. Compensation for commandeered materialWhenever the United States shall cancel or modify any contract, make use of, assume, occupy, requisition, or take over any factory or part thereof, or any ships or war material, in accordance with the provisions of subsection (b), it shall make just compensation therefor, to be determined by the President, and if the amount thereof so determined by the President is unsatisfactory to the person entitled to receive the same, such person shall be paid fifty per centum of the amount so determined by the President and shall be entitled to sue the United States to recover such further sum as added to said fifty per centum shall make up such amount as will be just compensation therefor, in the manner provided for by section 1346 or section 1491 of title 28.


(Mar. 4, 1917, ch. 180, 39 Stat. 1192.)

Editorial Notes

References in TextFor definition of Canal Zone, referred to in subsec. (a), see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
In subsec. (d), “section 1346 or section 1491 of title 28” substituted for “section twenty-four, paragraph twenty, and section one hundred and forty-five of the Judicial Code” (those sections classified to sections 41(20) and 250 of former Title 28, Judicial Code and Judiciary) on authority of act June 25, 1948, ch. 646, 62 Stat. 869, section 1 of which enacted Title 28, Judiciary and Judicial Procedure. Section 1346 of Title 28 sets forth the basic jurisdiction of the district courts in cases in which the United States is defendant. Section 1491 of Title 28 sets forth the basic jurisdiction of the United States Court of Claims. Sections 24(20) and 145 of the Judicial Code were also classified to sections 1496, 1501, 1503, 2401, 2402, and 2501 of Title 28.

Similar ProvisionsProvisions similar to those in this section were contained in the Naval Appropriation Act, 1918, act July 1, 1918, ch. 114, 40 Stat. 719, which terminated six months after the treaty of peace between the United States and Germany (Oct. 18, 1921).

Termination of War and EmergenciesAct July 25, 1947, ch. 327, § 3, 61 Stat. 451, provided that in the interpretation of the provisions of this section, which authorized the President to acquire, through construction or conversion, ships, landing craft, and other vessels, the date July 25, 1947, shall be deemed to be the date of termination of any state of war theretofore declared by Congress and of the national emergencies proclaimed by the President on Sept. 8, 1939, and May 27, 1941.


Ex. Ord. No. 12742. National Security Industrial Responsiveness
Ex. Ord. No. 12742, Jan. 8, 1991, 56 F.R. 1079, as amended by Ex. Ord. No. 13286, § 36, Feb. 28, 2003, 68 F.R. 10625, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including 50 U.S.C. App. 468 [now 50 U.S.C. 3816], 10 U.S.C. 4501 and 9501 [former sections 4501 and 9501 of Title 10, Armed Forces], and 50 U.S.C. 82, it is hereby ordered as follows:
Section 101. Policy. The United States must have the capability to rapidly mobilize its resources in the interest of national security. Therefore, to achieve prompt delivery of articles, products, and materials to meet national security requirements, the Government may place orders and require priority performance of these orders.
Sec. 102. Delegation of Authority under 50 U.S.C. App. 468 [now 50 U.S.C. 3816].
(a) Subject to paragraph (b) of this section, the authorities vested in the President, under 50 U.S.C. App. 468 [now 50 U.S.C. 3816], with respect to the placing of orders for prompt delivery of articles or materials, except for the taking authority under (c), are hereby delegated to:
(1) The Secretary of Agriculture with respect to all food resources;
(2) the Secretary of Energy with respect to all forms of energy;
(3) the Secretary of Transportation with respect to all forms of civil transportation; and
(4) the Secretary of Commerce with respect to all other articles and materials, including construction materials.
(b) The authorities delegated by paragraph (a) of this section shall be exercised only after:
(1) a determination by the Secretary of Defense that prompt delivery of the articles or materials for the exclusive use of the armed forces of the United States is in the interest of national security, or
(2) a determination by the Secretary of Energy that the prompt delivery of the articles or materials for the Department of Energy’s atomic energy programs is in the interest of national security.
(c) All determinations of the type described in paragraph (b) of this section and all delegations—made prior to the effective date of this order under the Defense Production Act of 1950, as amended [50 U.S.C. 4501 et seq.], and under its implementing rules and regulations—shall be continued in effect, including but not limited to approved programs listed under the Defense Priorities and Allocations System (15 CFR Part 700).
Sec. 103. Delegation of Authority under 10 U.S.C. 4501 and 9501, and 50 U.S.C. 82.
(a) Subject to paragraph (b) of this section, the authorities vested in the President under 10 U.S.C. 4501 and 9501 [former sections 4501 and 9501 of Title 10] with respect to the placing of orders for necessary products or materials, and under 50 U.S.C. 82 with respect to the placing of orders for ships or war materials, except for the taking authority vested in the President by these acts, are hereby delegated to:
(1) the Secretary of Agriculture with respect to all food resources;
(2) the Secretary of Energy with respect to all forms of energy;
(3) the Secretary of Transportation with respect to all forms of civil transportation; and
(4) the Secretary of Commerce with respect to all other products and materials, including construction materials.
(b) The authorities delegated in paragraph (a) of this section may be exercised only after the President has made the statutorily required determination.
Sec. 104. Implementation. (a) The authorities delegated under sections 102 and 103 of this order shall include the power to redelegate such authorities, and the power of successive redelegation of such authorities, to departments and agencies, officers, and employees of the Government. The authorities delegated in this order may be implemented by regulations promulgated and administered by the Secretaries of Agriculture, Defense, Energy, Transportation, Homeland Security, and Commerce, and the Director of the Federal Emergency Management Agency, as appropriate.
(b) All departments and agencies delegated authority under this order are hereby directed to amend their rules and regulations as necessary to reflect the new authorities delegated herein that are to be relied upon to carry out their functions. To the extent authorized by law, including 50 U.S.C. App. 486 [468] [now 50 U.S.C. 3816], 10 U.S.C. 4501 and 9501 [former sections 4501 and 9501 of Title 10], and 50 U.S.C. 82, all rules and regulations issued under the Defense Production Act of 1950, as amended, with respect to the placing of priority orders for articles, products, ships, and materials, including war materials, shall be deemed, where appropriate, to implement the authorities delegated by sections 102 and 103 of this order, and shall remain in effect until amended or revoked by the respective Secretary. All orders, regulations, and other forms of administrative actions purported to have been issued, taken, or continued in effect pursuant to the Defense Production Act of 1950, as amended, shall, until amended or revoked by the respective Secretaries or the Director of the Federal Emergency Management Agency, as appropriate, remain in full force and effect, to the extent supported by any law or any authority delegated to the respective Secretary or the Director pursuant to this order.
(c) Upon the request of the Secretary of Defense with respect to particular articles, products, or materials that are determined to be needed to meet national security requirements, any other official receiving a delegation of authority under this Executive order to place orders or to enforce precedence of such orders, shall exercise such authority within 10 calendar days of the receipt of the request; provided, that if the head of any department or agency having delegated responsibilities hereunder disagrees with a request of the Secretary of Defense, such department or agency head shall, within 10 calendar days from the receipt of the request, refer the issue to the Assistant to the President for National Security Affairs, who shall ensure expeditious resolution of the issue.
(d) Proposed department and agency regulations and procedures to implement the delegated authority under this order, and any new determinations made under sections 102(b)(1) or (2), shall be coordinated by the Secretary of Homeland Security with all appropriate departments and agencies.
Sec. 105. Judicial Review. This order is intended only to improve the internal management of the executive branch and is not intended to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its agencies, its officers, or any person.



§§ 83 to 85. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 83, act May 29, 1928, ch. 853, § 1, 45 Stat. 928, related to ammunition for use of Army and Navy, storage and dispersal, control by a joint board of officers. See section 172 of Title 10, Armed Forces.


Section 84, act Mar. 3, 1875, ch. 133, § 1, 18 Stat. 455, related to expenditure at armories for perfection of patentable inventions.


Section 85, act Mar. 3, 1921, ch. 128, § 6, 41 Stat. 1352, authorized Secretary of War to proceed with installation of guns and howitzers.



§§ 86 to 88. Omitted
Codification
Sections 86 to 88, act Feb. 15, 1936, ch. 74, §§ 1–3, 49 Stat. 1140, related to conservation of domestic sources of tin, and were superseded by the Export Control Act of 1949 (former sections 2021 to 2032 of the former Appendix to this title) pursuant to section 10 of that Act (former section 2030 of the former Appendix to this title). The act of Feb. 15, 1936 was subsequently superseded by the Export Administration Act of 1969 (former sections 2401 to 2413 of the former Appendix to this title) pursuant to section 12 of that Act (former section 2411 of the former Appendix to this title). See, also, the Export Control Reform Act of 2018, which is classified principally to chapter 58 (§ 4801 et seq.) of this title.
Section 86, act Feb. 15, 1936, ch. 74, § 1, 49 Stat. 1140, related to conservation of domestic resources of tin.
Section 87, act Feb. 15, 1936, ch. 74, § 2, 49 Stat. 1140, related to prohibition of exportation except on license.
Section 88, act Feb. 15, 1936, ch. 74, § 3, 49 Stat. 1140, related to penalties for violations of sections 86 and 87 of this title.




SUBCHAPTER II—EDUCATION AND EXPERIMENTATION IN DEVELOPMENT OF MUNITIONS AND MATERIALS FOR NATIONAL DEFENSE
§§ 91 to 94. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 91, act June 16, 1938, ch. 458, § 1, 52 Stat. 707, authorized Secretary of War to place educational orders for munitions of special or technical design.


Section 92, act June 16, 1938, ch. 458, § 2, 52 Stat. 708, related to production equipment.


Section 93, act June 16, 1938, ch. 458, § 3, 52 Stat. 708, placed certain limitations on number of orders.


Section 94, acts June 16, 1938, ch. 458, § 4, 52 Stat. 708; Apr. 3, 1939, ch. 35, § 13, 53 Stat. 560, related to availability of appropriations for purposes of sections 91 to 94 of this title.



§ 95. Omitted
Editorial Notes
Codification
Section, act June 30, 1938, ch. 852, 52 Stat. 1255, authorized an appropriation of $2,000,000 to remain until expended for purpose of rotary-wing and other aircraft research, development, procurement, experimentation, and operation for service testing.



§ 96. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, act July 15, 1939, ch. 283, 53 Stat. 1042, related to purchase by Secretary of War of equipment for experimental and test purposes. See section 2373 of Title 10, Armed Forces.




SUBCHAPTER III—ACQUISITION AND DEVELOPMENT OF STRATEGIC RAW MATERIALS
§ 98. Short title
This subchapter may be cited as the “Strategic and Critical Materials Stock Piling Act”.
(June 7, 1939, ch. 190, § 1, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 319.)

Editorial Notes
Prior ProvisionsA prior section 98, acts June 7, 1939, ch. 190, § 1, 53 Stat. 811; July 23, 1946, ch. 590, 60 Stat. 596, related to declaration of Congressional policy in enacting this subchapter, prior to repeal by section 2(a) of Pub. L. 96–41.

Statutory Notes and Related Subsidiaries
Short Title of 1987 AmendmentPub. L. 100–180, div. C, title II, § 3201, Dec. 4, 1987, 101 Stat. 1245, provided that: “This title [enacting section 98h–5 of this title, amending sections 98a, 98b, 98d, 98e–1, 98h, 98h–2, and 98h–4 of this title, enacting provisions set out as a note under section 98e–1 of this title, and repealing provisions set out as a note under this section] may be cited as the ‘National Defense Stockpile Amendments of 1987’.”


Short Title of 1979 AmendmentPub. L. 96–41, § 1, July 30, 1979, 93 Stat. 319, provided: “That this Act [enacting this section and sections 98a to 98h–3 of this title, redesignating former section 98h–1 of this title as 98h–4 of this title, amending section 4533 of this title, sections 1743 and 1745 of Title 7, Agriculture, section 741b of Title 15, Commerce and Trade, and section 485 of former Title 40, Public Buildings, Property, and Works, enacting a provision set out as a note under this section, and repealing a provision set out as a note under this section] may be cited as the ‘Strategic and Critical Materials Stock Piling Revision Act of 1979’.”


Short TitleAct June 7, 1939, ch. 190, § 11, formerly § 10, as added by act July 23, 1946, ch. 590, 60 Stat. 596; renumbered § 11, Pub. L. 92–156, title V, § 503(1), Nov. 17, 1971, 85 Stat. 427, provided that this Act, which enacted this subchapter, be cited as the “Strategic and Critical Materials Stock Piling Act”, prior to repeal by Pub. L. 96–41, § 2(b)(2), July 30, 1979, 93 Stat. 324.

New Budget AuthorityPub. L. 96–41, § 4, July 30, 1979, 93 Stat. 320, provided that: “Any provision authorizing the enactment of new budget authority contained in the amendments made by this Act [see Short Title of 1979 Amendment note above] shall be effective on October 1, 1979.”



Executive Order No. 12155
Ex. Ord. No. 12155, Sept. 10, 1979, 44 F.R. 53071, as amended by Ex. Ord. No. 12417, May 2, 1983, 48 F.R. 20035, which related to delegation of functions vested in President by Strategic and Critical Materials Stock Piling Act, as amended [50 U.S.C. 98 et seq.], to various Federal agencies and officials, was revoked by Pub. L. 100–180, div. C, title II, § 3203(b), Dec. 4, 1987, 101 Stat. 1247, effective 30 days after Dec. 4, 1987.


Ex. Ord. No. 12626. National Defense Stockpile Manager
Ex. Ord. No. 12626, Feb. 25, 1988, 53 F.R. 6114, provided:
By the authority vested in me as President by the Constitution and laws of the United States of America, including the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.), as amended, section 3203 of the National Defense Authorization Act for Fiscal Year 1988 (Public Law 100–180) [amending section 98e–1 of this title and enacting a provision set out as a note under section 98e–1 of this title], and section 301 of Title 3 of the United States Code, it is hereby ordered as follows:
Section 1. The Secretary of Defense is designated National Defense Stockpile Manager. The functions vested in the President by the Strategic and Critical Materials Stock Piling Act [50 U.S.C. 98 et seq.], except the functions vested in the President by sections 7, 8, and 13 of the Act [50 U.S.C. 98f, 98g, 98h–4], are delegated to the Secretary of Defense. The functions vested in the President by section 8(a) of the Act [50 U.S.C. 98g(a)] are delegated to the Secretary of the Interior. The functions vested in the President by section 8(b) of the Act [50 U.S.C. 98g(b)] are delegated to the Secretary of Agriculture.
Sec. 2. The functions vested in the President by section 4(h) of the Commodity Credit Corporation Charter Act, as amended (15 U.S.C. 714b(h)), are delegated to the Secretary of Defense.
Sec. 3. The functions vested in the President by section 204(f) of the Federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. 485(f)) [now 40 U.S.C. 574(d)], are delegated to the Secretary of Defense.
Sec. 4. In executing the functions delegated to him by this Order, the Secretary of Defense may delegate such functions as he may deem appropriate, subject to his direction. The Secretary shall consult with the heads of affected agencies in performing the functions delegated to him by this Order.

Ronald Reagan.




§ 98a. Congressional findings and declaration of purpose(a) The Congress finds that the natural resources of the United States in certain strategic and critical materials are deficient or insufficiently developed to supply the military, industrial, and essential civilian needs of the United States for national defense.

(b) It is the purpose of this subchapter to provide for the acquisition and retention of stocks of certain strategic and critical materials and to encourage the conservation and development of sources of such materials within the United States and thereby to decrease and to preclude, when possible, a dangerous and costly depend­ence by the United States upon foreign sources or a single point of failure for supplies of such materials in times of national emergency.

(c) The purpose of the National Defense Stockpile is to serve the interest of national defense only. The National Defense Stockpile is not to be used for economic or budgetary purposes.

(June 7, 1939, ch. 190, § 2, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 319; amended Pub. L. 100–180, div. C, title II, § 3202(b), Dec. 4, 1987, 101 Stat. 1245; Pub. L. 103–160, div. C, title XXXIII, § 3311, Nov. 30, 1993, 107 Stat. 1961; Pub. L. 104–201, div. C, title XXXIII, § 3311(b), Sept. 23, 1996, 110 Stat. 2857; Pub. L. 112–239, div. A, title XIV, § 1412, Jan. 2, 2013, 126 Stat. 2048.)

Editorial Notes
Prior ProvisionsA prior section 98a, acts June 7, 1939, ch. 190, § 2, 53 Stat. 811; July 23, 1946, ch. 590, 60 Stat. 596; 1953 Reorg. Plan No. 3, § 2(b), eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634; 1958 Reorg. Plan No. 1, § 2, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799; Oct. 21, 1968, Pub. L. 90–608, § 402, 82 Stat. 1194; Ex. Ord. No. 11725, § 3, eff. June 29, 1973, 38 F.R. 17175, related to determination of strategic and critical materials, the quantity and quality to be purchased, formation and functions of industry advisory committees, and the subsistence and traveling expenses of members of those committees, prior to repeal by section 2(a) of Pub. L. 96–41.
Provisions similar to those in this section were contained in former section 98 of this title prior to repeal by Pub. L. 96–41.

Amendments2013—Subsec. (b). Pub. L. 112–239 inserted “or a single point of failure” after “foreign sources”.
1996—Subsec. (c). Pub. L. 104–201 added subsec. (c) and struck out former subsec. (c) which read as follows: “In providing for the National Defense Stockpile under this subchapter, Congress establishes the following principles:
“(1) The purpose of the National Defense Stockpile is to serve the interest of national defense only. The National Defense Stockpile is not to be used for economic or budgetary purposes.
“(2) Before October 1, 1994, the quantities of materials stockpiled under this subchapter should be sufficient to sustain the United States for a period of not less than three years during a national emergency situation that would necessitate total mobilization of the economy of the United States for a sustained conventional global war of indefinite duration.
“(3) On and after October 1, 1994, the quantities of materials stockpiled under this subchapter should be sufficient to meet the needs of the United States during a period of a national emergency that would necessitate an expansion of the Armed Forces together with a significant mobilization of the economy of the United States under planning guidance issued by the Secretary of Defense.”
1993—Subsec. (c)(2). Pub. L. 103–160, § 3311(1), substituted “Before October 1, 1994, the quantities” for “The quantities”.
Subsec. (c)(3). Pub. L. 103–160, § 3311(2), added par. (3).
1987—Subsec. (c). Pub. L. 100–180 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–201, div. C, title XXXIII, § 3311(c), Sept. 23, 1996, 110 Stat. 2857, provided that: “The amendments made by this section [amending this section and section 98h–5 of this title] shall take effect on October 1, 1996.”




§ 98b. National Defense Stockpile(a) Determination of materials; quantitiesSubject to subsection (c), the President shall determine from time to time (1) which materials are strategic and critical materials for the purposes of this subchapter, and (2) the quality and quantity of each such material to be acquired for the purposes of this subchapter and the form in which each such material shall be acquired and stored. Such materials when acquired, together with the other materials described in section 98c of this title, shall constitute and be collectively known as the National Defense Stockpile (hereinafter in this subchapter referred to as the “stockpile”).


(b) Guidelines for exercise of Presidential authorityThe President shall make the determinations required to be made under subsection (a) on the basis of the principles stated in section 98a(c) of this title.


(c) Quantity change; notification to Congress(1) The quantity of any material to be stockpiled under this subchapter, as in effect on September 30, 1987, may be changed only as provided in this subsection or as otherwise provided by law enacted after December 4, 1987.

(2) The President shall notify Congress in writing of any change proposed to be made in the quantity of any material to be stockpiled. The President may make the change after the end of the 45-day period beginning on the date of the notification. The President shall include a full explanation and justification for the proposed change with the notification.


(June 7, 1939, ch. 190, § 3, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 319; amended Pub. L. 100–180, div. C, title II, § 3202(a), Dec. 4, 1987, 101 Stat. 1245; Pub. L. 100–456, div. A, title XII, § 1233(b)(2), Sept. 29, 1988, 102 Stat. 2057; Pub. L. 102–484, div. C, title XXXIII, § 3311, Oct. 23, 1992, 106 Stat. 2653; Pub. L. 104–201, div. C, title XXXIII, § 3312(a), Sept. 23, 1996, 110 Stat. 2857.)

Editorial Notes
Prior ProvisionsA prior section 98b, acts June 7, 1939, ch. 190, § 3, 53 Stat. 811; July 23, 1946, ch. 590, 60 Stat. 597; Aug. 2, 1946, ch. 753, title I, §§ 102, 121, 60 Stat. 815, 822; June 30, 1949, ch. 288, title I, § 102(a), 63 Stat. 380; 1953 Reorg. Plan No. 3, § 2(b), eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634; 1958 Reorg. Plan No. 1, § 2, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799; Oct. 21, 1968, Pub. L. 90–608, § 402, 82 Stat. 1194; Ex. Ord. No. 11725, § 3, eff. June 29, 1973, 38 F.R. 17175, related to purchase, storage, refinement, rotation, and disposal of materials, prior to repeal by section 2(a) of Pub. L. 96–41. See section 98e of this title.
Provisions similar to those in this section were contained in former section 98a of this title prior to repeal by Pub. L. 96–41.

Amendments1996—Subsec. (c)(2). Pub. L. 104–201 substituted “after the end of the 45-day period beginning on” for “effective on or after the 30th legislative day following” and struck out at end “For purposes of this paragraph, a legislative day is a day on which both Houses of Congress are in session.”
1992—Subsec. (c)(2) to (5). Pub. L. 102–484 added par. (2) and struck out former pars. (2) to (5) which read as follows:
“(2) If the President proposes to change the quantity of any material to be stockpiled under this subchapter, the President shall include a full explanation and justification for the change in the next annual material plan submitted to Congress under section 98h–2(b) of this title.
“(3) If the proposed change in the case of any material would result in a new requirement for the quantity of such material different from the requirement for that material in effect on September 30, 1987, by less than 10 percent, the change may be made by the President effective on or after the first day of the first fiscal year beginning after the explanation and justification for the proposed change is submitted pursuant to paragraph (2).
“(4) In the case of a proposed change not covered by paragraph (3), the proposed change may be made only to the extent expressly authorized by law.
“(5) If in any year the reports required by sections 98h–2(b) and 98h–5 of this title are not submitted to Congress as required by law (including the time for such submission), then during the next fiscal year no change under paragraph (3) may be made in the quantity of any material to be stockpiled under this subchapter.”
1988—Subsec. (c)(1). Pub. L. 100–456 substituted “December 4, 1987” for “the date of the enactment of the National Defense Stockpile Amendments of 1987”, which for purposes of codification had been translated as “December 4, 1987”, thus requiring no change in text.
1987—Subsec. (a). Pub. L. 100–180, § 3202(a)(1), substituted “Subject to subsection (c), the” for “The”.
Subsec. (b). Pub. L. 100–180, § 3202(a)(2), substituted “the principles stated in section 98a(c) of this title.” for “the following principles:” and struck out cls. (1) and (2) which related to purpose of National Defense Stockpile and quantities of materials stockpiled.
Subsec. (c). Pub. L. 100–180, § 3202(a)(3), added subsec. (c) and struck out former subsec. (c) which read as follows: “The quantity of any material to be stockpiled under this subchapter, as determined under subsection (a), may not be revised unless the Committees on Armed Services of the Senate and House of Representatives are notified in writing of the proposed revision and the reasons for such revision at least thirty days before the effective date of such revision.”

Executive Documents

Delegation of Functions
Functions of the President under this section were delegated to the Secretary of Defense by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.



§ 98c. Materials constituting the National Defense Stockpile(a) ContentsThe stockpile consists of the following materials:(1) Materials acquired under this subchapter and contained in the national stockpile on July 29, 1979.

(2) Materials acquired under this subchapter after July 29, 1979.

(3) Materials in the supplemental stockpile established by section 1704(b) of title 7 (as in effect from September 21, 1959, through December 31, 1966) on July 29, 1979.

(4) Materials acquired by the United States under the provisions of section 4533 of this title and transferred to the stockpile by the President pursuant to subsection (f) of such section.

(5) Materials transferred to the United States under section 2423 of title 22 that have been determined to be strategic and critical materials for the purposes of this subchapter and that are allocated by the President under subsection (b) of such section for stockpiling in the stockpile.

(6) Materials acquired by the Commodity Credit Corporation and transferred to the stockpile under section 714b(h) of title 15.

(7) Materials acquired by the Commodity Credit Corporation under paragraph (2) of section 1743(a) of title 7, and transferred to the stockpile under the third sentence of such section.

(8) Materials transferred to the stockpile by the President under paragraph (4) of section 1743(a) of title 7.

(9) Materials transferred to the stockpile under subsection (b).

(10) Materials transferred to the stockpile under subsection (c).


(b) Transfer and reimbursementNotwithstanding any other provision of law, any material that (1) is under the control of any department or agency of the United States, (2) is determined by the head of such department or agency to be excess to its needs and responsibilities, and (3) is suitable for transfer or disposal through the stockpile shall be transferred to the stockpile. Any such transfer shall be made without reimbursement to such department or agency, but all costs required to effect such transfer shall be paid or reimbursed from funds appropriated to carry out this subchapter.


(c) Transfer and disposalThe Secretary of Defense shall determine whether materials are suitable for transfer to the stockpile under subsection (b), are suitable for disposal through the stockpile, and are uncontaminated.


(June 7, 1939, ch. 190, § 4, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 320; amended Pub. L. 99–661, div. C, title II, § 3207(a)(1), Nov. 14, 1986, 100 Stat. 4069; Pub. L. 104–106, div. C, title XXXIII, § 3311, Feb. 10, 1996, 110 Stat. 630; Pub. L. 110–246, title III, § 3001(b)(1)(A), (2)(Z), June 18, 2008, 122 Stat. 1820, 1821; Pub. L. 114–328, div. A, title XIV, § 1412(a), Dec. 23, 2016, 130 Stat. 2570.)

Editorial Notes

References in TextSection 1704(b) of title 7, referred to in subsec. (a)(3), was amended generally by Pub. L. 101–624, title XV, § 1512, Nov. 28, 1990, 104 Stat. 3635, and, as so amended, no longer contains provisions relating to a supplemental stockpile.

Prior ProvisionsA prior section 98c, acts June 7, 1939, ch. 190, § 4, 53 Stat. 811; July 23, 1946, ch. 590, 60 Stat. 598; 1953 Reorg. Plan No. 3, § 2(b), eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634; 1958 Reorg. Plan No. 1, § 2, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799; Oct. 21, 1968, Pub. L. 90–608, § 402, 82 Stat. 1194; Ex. Ord. No. 11725, § 3, eff. June 29, 1973, 38 F.R. 17175; Apr. 21, 1976, Pub. L. 94–273, § 37, 90 Stat. 380, required reports to Congress, prior to repeal by section 2(a) of Pub. L. 96–41. See section 98h–2 of this title.

Amendments2016—Subsec. (b). Pub. L. 114–328, § 1412(a)(1), substituted “suitable for transfer or disposal through” for “required for”.
Subsec. (c). Pub. L. 114–328, § 1412(a)(2), struck out “(2)” before “The Secretary”, substituted “subsection (b)” for “this subsection”, and struck out par. (1) which read as follows: “The Secretary of Energy, in consultation with the Secretary of Defense, shall transfer to the stockpile for disposal in accordance with this subchapter uncontaminated materials that are in the Department of Energy inventory of materials for the production of defense-related items, are excess to the requirements of the Department for that purpose, and are suitable for transfer to the stockpile and disposal through the stockpile.”
2008—Subsec. (a)(3). Pub. L. 110–246 made technical amendment to reference in original act which appears in text as reference to section 1704(b) of title 7.
1996—Subsec. (a)(10). Pub. L. 104–106, § 3311(b), added par. (10).
Subsec. (c). Pub. L. 104–106, § 3311(a), added subsec. (c).
1986—Pub. L. 99–661 substituted “on July 29, 1979” for “on the day before the date of the date of enactment of the Strategic and Critical Materials Stock Piling Revision Act of 1979” in pars. (1) and (3), and “after July 29, 1979” for “on or after the date of the enactment of the Strategic and Critical Materials Stock Piling Revision Act of 1979” in par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–246 effective May 22, 2008, see section 4(b) of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.

Clarification of Stockpile Status of Certain MaterialsPub. L. 102–484, div. C, title XXXIII, § 3315, Oct. 23, 1992, 106 Stat. 2654, as amended by Pub. L. 103–337, div. A, title X, § 1070(c)(4), Oct. 5, 1994, 108 Stat. 2858, provided that: “All materials purchased under section 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2093) [now 50 U.S.C. 4533] and held in the Defense Production Act inventory as of June 30, 1992, are hereby transferred to the National Defense Stockpile and shall be managed, controlled, and subject to disposal by the National Defense Stockpile Manager as provided in the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98a et seq.) [50 U.S.C. 98 et seq.].”




§ 98d. Authority for stockpile operations(a) Funds appropriated for acquisitions; proposed stockpile transactions; significant changes therein(1) Except for acquisitions made under the authority of paragraph (3) or (4) of section 98e(a) of this title, no funds may be obligated or appropriated for acquisition of any material under this subchapter unless funds for such acquisition have been authorized by law. Funds appropriated for such acquisition (and for transportation and other incidental expenses related to such acquisition) shall remain available until expended, unless otherwise provided in appropriation Acts.

(2) If for any fiscal year the President proposes certain stockpile transactions in the annual materials plan submitted to Congress for that year under section 98h–2(b) of this title and after that plan is submitted the President proposes (or Congress requires) a significant change in any such transaction, or a significant transaction not included in such plan, no amount may be obligated or expended for such transaction during such year until the President has submitted a full statement of the proposed transaction to the appropriate committees of Congress and a period of 45 days has passed from the date of the receipt of such statement by such committees.


(b) DisposalExcept for disposals made under the authority of paragraph (3), (4), or (5) 11 See References in Text note below. of section 98e(a) of this title or under section 98f(a) of this title, no disposal may be made from the stockpile unless such disposal, including the quantity of the material to be disposed of, has been specifically authorized by law.


(c) Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to provide for the transportation, processing, refining, storage, security, maintenance, rotation, and disposal of materials contained in or acquired for the stockpile. Funds appropriated for such purposes shall remain available to carry out the purposes for which appropriated for a period of two fiscal years, if so provided in appropriation Acts.


(June 7, 1939, ch. 190, § 5, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 321; amended Pub. L. 97–35, title II, § 203(a), (b), Aug. 13, 1981, 95 Stat. 381, 382; Pub. L. 98–525, title IX, § 903, Oct. 19, 1984, 98 Stat. 2573; Pub. L. 99–661, div. C, title II, § 3207(a)(2), Nov. 14, 1986, 100 Stat. 4069; Pub. L. 100–180, div. C, title II, § 3206(a), Dec. 4, 1987, 101 Stat. 1247; Pub. L. 102–484, div. C, title XXXIII, § 3312, Oct. 23, 1992, 106 Stat. 2653; Pub. L. 103–160, div. C, title XXXIII, § 3312, Nov. 30, 1993, 107 Stat. 1962.)

Editorial Notes

References in TextParagraph (5) of section 98e(a) of this title, referred to in subsec. (b), was redesignated paragraph (6) of section 98e(a) of this title by Pub. L. 113–66, div. A, title XIV, § 1411(a), Dec. 26, 2013, 127 Stat. 934.

Prior ProvisionsA prior section 98d, acts June 7, 1939, ch. 190, § 5, 53 Stat. 812; July 23, 1946, ch. 590, 60 Stat. 598, related to release of stock pile materials, prior to repeal by section 2(a) of Pub. L. 96–41. See section 98f of this title.
Provisions similar to those in this section were contained in former sections 98b and 98g of this title prior to repeal by Pub. L. 96–41.

Amendments1993—Subsec. (a)(2). Pub. L. 103–160 substituted “and a period of 45 days has passed from the date of the receipt of such statement by such committees.” for “and a period of 30 days has passed from the date of the receipt of such statement by such committees. In computing any 30-day period for the purpose of the preceding sentence, there shall be excluded any day on which either House of Congress is not in session because of an adjournment of more than three days to a day certain.”
1992—Subsec. (b). Pub. L. 102–484 struck out “(1)” after “the stockpile” and “, or (2) if the disposal would result in there being an unobligated balance in the National Defense Stockpile Transaction Fund in excess of $100,000,000” after “authorized by law”.
1987—Subsec. (a)(2). Pub. L. 100–180 struck out “or until each such committee, before the expiration of such period, notifies the President that it has no objection to the proposed transaction” before period at end of first sentence.
1986—Subsec. (b). Pub. L. 99–661 substituted “paragraph (3), (4), or (5)” for “paragraph (4) or (5)”.
1984—Subsec. (b)(2). Pub. L. 98–525, § 903(b), substituted “$100,000,000” for “$250,000,000”.
Pub. L. 98–525, § 903(a), substituted “an unobligated balance” for “a balance” where first appearing and “$250,000,000” for “$1,000,000,000 or, in the case of a disposal to be made after September 30, 1983, if the disposal would result in there being a balance in the fund in excess of $500,000,000”.
1981—Subsec. (a). Pub. L. 97–35, § 203(a), designated existing provisions as par. (1), inserted applicability to other incidental expenses, substituted “until expended, unless otherwise” for “for a period of five fiscal years, if so”, and added par. (2).
Subsec. (b). Pub. L. 97–35, § 203(b), inserted designation for cl. (1) and added cl. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–525, title IX, § 903(b), Oct. 19, 1984, 98 Stat. 2573, as amended by Pub. L. 99–145, title XVI, § 1611(b), Nov. 8, 1985, 99 Stat. 776, provided in part that the amendment by section 903(b) of Pub. L. 98–525, is effective Oct. 1, 1987.

Effective Date of 1981 AmendmentPub. L. 97–35, title II, § 203(f), Aug. 13, 1981, 95 Stat. 382, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to funds appropriated for fiscal years beginning after September 30, 1981.”


Prohibition of Reductions in Stockpile GoalsPub. L. 99–145, title XVI, § 1612, Nov. 8, 1985, 99 Stat. 776, as amended by Pub. L. 99–661, div. C, title II, § 3201, Nov. 14, 1986, 100 Stat. 4067, prohibited action before Oct. 1, 1987, to implement or administer any change in a stockpile goal in effect on Oct. 1, 1984, that would result in a reduction in the quality or quantity of any strategic and critical material acquired for the National Defense Stockpile.

Materials in the National Defense StockpileProvisions relating to certain materials in the National Defense Stockpile were contained in the following acts:
Pub. L. 116–92, div. A, title VIII, § 850, Dec. 20, 2019, 133 Stat. 1509.
Pub. L. 115–91, div. A, title XIV, § 1414, Dec. 12, 2017, 131 Stat. 1708.
Pub. L. 114–328, div. A, title XIV, § 1411, Dec. 23, 2016, 130 Stat. 2569.
Pub. L. 113–66, div. A, title XIV, § 1412, Dec. 26, 2013, 127 Stat. 934.
Pub. L. 110–181, div. A, title XIV, §§ 1413, 1414, Jan. 28, 2008, 122 Stat. 418, 419.
Pub. L. 109–163, div. C, title XXXIII, §§ 3303, 3304, Jan. 6, 2006, 119 Stat. 3546.
Pub. L. 108–375, div. C, title XXXIII, § 3303, Oct. 28, 2004, 118 Stat. 2193.
Pub. L. 107–107, div. C, title XXXIII, §§ 3301, 3303, 3306(a), Dec. 28, 2001, 115 Stat. 1388, 1389, 1391.
Pub. L. 106–398, § 1 [div. C, title XXXIII, § 3303], Oct. 30, 2000, 114 Stat. 1654, 1654A–483.
Pub. L. 106–65, div. C, title XXXIV, § 3402(a)–(e), Oct. 5, 1999, 113 Stat. 972, 973; Pub. L. 108–136, div. C, title XXXIII, § 3302, Nov. 24, 2003, 117 Stat. 1788; Pub. L. 109–163, div. C, title XXXIII, § 3302(b), Jan. 6, 2006, 119 Stat. 3546; Pub. L. 110–181, div. A, title XIV, § 1412(a), Jan. 28, 2008, 122 Stat. 418; Pub. L. 111–383, div. A, title XIV, § 1412, Jan. 7, 2011, 124 Stat. 4412; Pub. L. 112–81, div. A, title XIV, § 1412, Dec. 31, 2011, 125 Stat. 1654.
Pub. L. 106–31, title I, § 303, May 21, 1999, 113 Stat. 67.
Pub. L. 105–262, title VIII, § 8109, Oct. 17, 1998, 112 Stat. 2322.
Pub. L. 105–261, div. C, title XXXIII, §§ 3301, 3303, Oct. 17, 1998, 112 Stat. 2262, 2263; Pub. L. 106–65, div. C, title XXXIV, § 3403(a), Oct. 5, 1999, 113 Stat. 973; Pub. L. 106–398, § 1 [div. C, title XXXIII, § 3302], Oct. 30, 2000, 114 Stat. 1654, 1654A–483; Pub. L. 107–107, div. C, title XXXIII, § 3304(a), Dec. 28, 2001, 115 Stat. 1390; Pub. L. 108–375, div. C, title XXXIII, § 3302, Oct. 28, 2004, 118 Stat. 2193; Pub. L. 109–163, div. C, title XXXIII, § 3302(a), Jan. 6, 2006, 119 Stat. 3545; Pub. L. 109–364, div. C, title XXXIII, § 3302(a), Oct. 17, 2006, 120 Stat. 2513; Pub. L. 110–181, div. A, title XIV, § 1412(b), Jan. 28, 2008, 122 Stat. 418; Pub. L. 110–417, [div. A], title XIV, § 1412(a), Oct. 14, 2008, 122 Stat. 4648.
Pub. L. 105–85, div. A, title XXXIII, §§ 3301, 3303–3305, Nov. 18, 1997, 111 Stat. 2056, 2057; Pub. L. 106–65, div. C, title XXXIV, §§ 3402(f)(2), 3403(b), Oct. 5, 1999, 113 Stat. 973; Pub. L. 107–107, div. C, title XXXIII, §§ 3304(b), 3305, Dec. 28, 2001, 115 Stat. 1390; Pub. L. 109–364, div. C, title XXXIII, § 3302(b), Oct. 17, 2006, 120 Stat. 2513; Pub. L. 110–417, [div. A], title XIV, § 1412(b), Oct. 14, 2008, 122 Stat. 4648; Pub. L. 111–84, div. A, title XIV, § 1412, Oct. 28, 2009, 123 Stat. 2562.
Pub. L. 104–201, div. C, title XXXIII, §§ 3301, 3303, Sept. 23, 1996, 110 Stat. 2854, 2855; Pub. L. 106–65, div. C, title XXXIV, §§ 3402(f)(1), 3403(c), Oct. 5, 1999, 113 Stat. 973, 974; Pub. L. 107–107, div. C, title XXXIII, § 3304(c), Dec. 28, 2001, 115 Stat. 1390; Pub. L. 109–364, div. C, title XXXIII, § 3302(c), Oct. 17, 2006, 120 Stat. 2513.
Pub. L. 103–337, div. C, title XXXIII, § 3304, Oct. 5, 1994, 108 Stat. 3098.
Pub. L. 103–160, div. C, title XXXIII, §§ 3301, 3303(a), Nov. 30, 1993, 107 Stat. 1960, 1961.
Pub. L. 102–484, div. C, title XXXIII, §§ 3301–3303, Oct. 23, 1992, 106 Stat. 2649–2651; Pub. L. 103–160, div. C, title XXXIII, § 3303(b), Nov. 30, 1993, 107 Stat. 1961; Pub. L. 103–337, div. A, title X, § 1070(c)(3), div. C, title XXXIII, § 3303, Oct. 5, 1994, 108 Stat. 2858, 3098.
Pub. L. 102–190, div. C, title XXXIII, § 3301, Dec. 5, 1991, 105 Stat. 1583; Pub. L. 102–484, div. C, title XXXIII, § 3308, Oct. 23, 1992, 106 Stat. 2653.
Pub. L. 102–172, title VIII, § 8094, Nov. 26, 1991, 105 Stat. 1196.
Pub. L. 101–189, div. C, title XXXIII, §§ 3301, 3302, Nov. 29, 1989, 103 Stat. 1685.
Pub. L. 100–456, div. A, title XV, § 1501, Sept. 29, 1988, 102 Stat. 2085.
Pub. L. 99–661, div. C, title II, §§ 3204, 3205, Nov. 14, 1986, 100 Stat. 4068.
Pub. L. 99–591, § 101(c) [title IX, § 9110], (m) [title V, § 519], Oct. 30, 1986, 100 Stat. 3341–82, 3341–120, 3341–308, 3341–326.
Pub. L. 99–500, § 101(c) [title IX, § 9110], (m) [title V, § 519], Oct. 18, 1986, 100 Stat. 1783–82, 1783–120, 1783–308, 1783–326.
Pub. L. 98–525, title IX, §§ 901, 902, Oct. 19, 1984, 98 Stat. 2573.
Pub. L. 97–377, title I, § 101(c) [title VII, § 799B], Dec. 21, 1982, 96 Stat. 1866.
Pub. L. 97–114, title VII, § 788, Dec. 29, 1981, 95 Stat. 1592.
Pub. L. 97–35, title II, § 201, Aug. 13, 1981, 95 Stat. 380.

Authorization of AppropriationsPub. L. 97–35, title II, § 202, Aug. 13, 1981, 95 Stat. 381, provided that:
“(a) Effective on October 1, 1981, there is authorized to be appropriated the sum of $535,000,000 for the acquisition of strategic and critical materials under section 6(a) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98e(a)).

“(b) Any acquisition using funds appropriated under the authorization of subsection (a) shall be carried out in accordance with the provisions of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.).”




Disposal of Government-Owned Tin Smelter at Texas City, TexasAct June 22, 1956, ch. 426, 70 Stat. 329, directed Federal Facilities Corporation immediately to sell or lease Government-owned tin smelter at Texas City, Texas, and waste acid plant and other assets of Government’s tin program, prescribed corporate powers of Corporation in regard to sale or lease, established a Tin Advisory Committee to consult with Corporation, established periods for receipt and negotiation of purchase proposals, and provided that if no contract for sale or lease was effected prior to Jan. 31, 1957, then smelter and other assets be reported as excess property for transfer and disposal in accordance with provisions of Federal Property and Administrative Services Act of 1949.


Maintenance of Domestic Tin-Smelting Industry; Transfer of Functions, Etc.
Act June 28, 1947, ch. 159, 61 Stat. 190, as amended June 29, 1948, ch. 722, 62 Stat. 1101; June 30, 1949, ch. 284, 63 Stat. 350; Aug. 21, 1950, ch. 766, 64 Stat. 468; July 30, 1953, ch. 282, title I, § 103, 67 Stat. 230; June 22, 1956, ch. 426, § 5(a), 70 Stat. 329, declared tin to be a highly strategic and critical material in short supply, directed that it was in the public interest that Congress make a thorough investigation on the advisability of the maintenance of a permanent tin-smelting industry and study the availability of adequate tin supplies, provided that the powers, functions, duties, and authority of the United States exercised by the Reconstruction Finance Corporation to buy, sell, and transport tin, and tin ore and concentrates, to improve, develop, maintain, and operate by lease or otherwise the Government-owned tin smelter at Texas City, Texas, to finance research in tin smelting and processing, and to do all other things necessary to the accomplishment of the foregoing continue in effect until Jan. 31, 1957, or until such earlier time as the Congress shall otherwise provide, and be exercised and performed by such officer, agency, or instrumentality of the United States as the President may designate, authorized diversification of tin-recovery facilities in the United States, and required the Reconstruction Finance Corporation to report to Congress on its activities not later than Dec. 31, 1947, and at the end of each six months thereafter.

Disposal of Government-Owned Tin Smelter at Texas City, Texas; Cancellation of ObligationsCancellation of obligation of General Services Administration to Federal Facilities Corporation existing by virtue of section 5(b) of act June 22, 1956, set out as a note above, see section 4(b) of Pub. L. 87–190, Aug. 30, 1961, 75 Stat. 418, formerly set out as a note under sections 1921 to 1929 of the former Appendix to this title.

Executive Documents

Delegation of Functions
Functions of President under this section delegated to Secretary of Defense by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.


Federal Facilities Corporation; Abolition and Dissolution of Reconstruction Finance Corporation and Federal Facilities Corporation
Ex. Ord. No. 10539, eff. June 22, 1954, 19 F.R. 3827, designated the Federal Facilities Corporation to perform and exercise the functions formerly performed and exercised by the Reconstruction Finance Corporation under act June 28, 1947, set out as a note above. The Reconstruction Finance Corporation, which was created by the Reconstruction Finance Corporation Act, act Jan. 22, 1932, ch. 8, 47 Stat. 5, was subsequently abolished by section 6(a) of Reorg. Plan No. 1 of 1957, eff. June 30, 1957, 22 F.R. 4633, 71 Stat. 647, set out in the Appendix to Title 5, Government Organization and Employees. The Federal Facilities Corporation was, in turn, dissolved by Pub. L. 87–190, § 6, Aug. 30, 1961, 75 Stat. 419, effective Sept. 30, 1961, formerly set out as a note under sections 1921 to 1929 of the former Appendix to this title.



§ 98e. Stockpile management(a) Presidential powersThe President shall—(1) acquire the materials determined under section 98b(a) of this title to be strategic and critical materials;

(2) provide for the proper storage, security, and maintenance of materials in the stockpile;

(3) provide for the upgrading, refining, or processing of any material in the stockpile (notwithstanding any intermediate stockpile quantity established for such material) when necessary to convert such material into a form more suitable for storage, subsequent disposition, and immediate use in a national emergency;

(4) provide for the rotation of any material in the stockpile when necessary to prevent deterioration or technological obsolescence of such material by replacement of such material with an equivalent quantity of substantially the same material or better material;

(5) provide for the appropriate recovery of any strategic and critical materials under section 98b(a) of this title that may be available from excess materials made available for recovery purposes by other Federal agencies;

(6) subject to the notification required by subsection (d)(2), provide for the timely disposal of materials in the stockpile that (A) are excess to stockpile requirements, and (B) may cause a loss to the Government if allowed to deteriorate; and

(7) subject to the provisions of section 98d(b) of this title, dispose of materials in the stockpile the disposal of which is specifically authorized by law.


(b) Federal procurement practicesExcept as provided in subsections (c) and (d), acquisition of strategic and critical materials under this subchapter shall be made in accordance with established Federal procurement practices, and, except as provided in subsections (c) and (d) and in section 98f(a) of this title, disposal of strategic and critical materials from the stockpile shall be made in accordance with the next sentence. To the maximum extent feasible—(1) competitive procedures shall be used in the acquisition and disposal of such materials; and

(2) efforts shall be made in the acquisition and disposal of such materials to avoid undue disruption of the usual markets of producers, processors, and consumers of such materials and to protect the United States against avoidable loss.


(c) Barter; use of stockpile materials as payment for expenses of acquiring, refining, processing, or rotating materials(1) The President shall encourage the use of barter in the acquisition under subsection (a)(1) of strategic and critical materials for, and the disposal under subsection (a)(5) or (a)(6) of materials from, the stockpile when acquisition or disposal by barter is authorized by law and is practical and in the best interest of the United States.

(2) Materials in the stockpile (the disposition of which is authorized by paragraph (3) to finance the upgrading, refining, or processing of a material in the stockpile, or is otherwise authorized by law) shall be available for transfer at fair market value as payment for expenses (including transportation and other incidental expenses) of acquisition of materials, or of upgrading, refining, processing, or rotating materials, under this subchapter.

(3) Notwithstanding section 98b(c) of this title or any other provision of law, whenever the President provides under subsection (a)(3) for the upgrading, refining, or processing of a material in the stockpile to convert that material into a form more suitable for storage, subsequent disposition, and immediate use in a national emergency, the President may barter a portion of the same material (or any other material in the stockpile that is authorized for disposal) to finance that upgrading, refining, or processing.

(4) To the extent otherwise authorized by law, property owned by the United States may be bartered for materials needed for the stockpile.


(d) Waiver; notification of proposed disposal of materials(1) The President may waive the applicability of any provision of the first sentence of subsection (b) to any acquisition of material for, or disposal of material from, the stockpile. Whenever the President waives any such provision with respect to any such acquisition or disposal, or whenever the President determines that the application of paragraph (1) or (2) of such subsection to a particular acquisition or disposal is not feasible, the President shall notify the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives in writing of the proposed acquisition or disposal at least 45 days before any obligation of the United States is incurred in connection with such acquisition or disposal and shall include in such notification the reasons for not complying with any provision of such subsection.

(2) Materials in the stockpile may be disposed of under subsection (a)(5) only if such congressional committees are notified in writing of the proposed disposal at least 45 days before any obligation of the United States is incurred in connection with such disposal.


(e) Leasehold interests in propertyThe President may acquire leasehold interests in property, for periods not in excess of twenty years, for storage, security, and maintenance of materials in the stockpile.


(June 7, 1939, ch. 190, § 6, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 321; amended Pub. L. 97–35, title II, § 203(c), Aug. 13, 1981, 95 Stat. 382; Pub. L. 99–661, div. C, title II, § 3207(b), Nov. 14, 1986, 100 Stat. 4069; Pub. L. 101–189, div. C, title XXXIII, § 3314, Nov. 29, 1989, 103 Stat. 1688; Pub. L. 101–510, div. C, title XXXIII, § 3301(a), (b), Nov. 5, 1990, 104 Stat. 1844; Pub. L. 102–190, div. C, title XXXIII, § 3312, Dec. 5, 1991, 105 Stat. 1584; Pub. L. 103–337, div. C, title XXXIII, § 3302, Oct. 5, 1994, 108 Stat. 3098; Pub. L. 104–106, div. A, title XV, § 1502(e)(1), Feb. 10, 1996, 110 Stat. 509; Pub. L. 104–201, div. C, title XXXIII, § 3312(b), (c), Sept. 23, 1996, 110 Stat. 2857; Pub. L. 105–85, div. C, title XXXIII, § 3306, Nov. 18, 1997, 111 Stat. 2058; Pub. L. 106–65, div. A, title X, § 1067(13), Oct. 5, 1999, 113 Stat. 775; Pub. L. 113–66, div. A, title XIV, § 1411(a), Dec. 26, 2013, 127 Stat. 934.)

Editorial Notes
Prior ProvisionsA prior section 98e, acts June 7, 1939, ch. 190, § 6, 53 Stat. 812; May 28, 1941, ch. 135, 55 Stat. 206; July 23, 1946, ch. 590, 60 Stat. 598; Ex. Ord. No. 9809, eff. Dec. 12, 1946, 11 F.R. 14281; Ex. Ord. No. 9841, eff. Apr. 23, 1947, 12 F.R. 2645; June 30, 1949, ch. 288, title I, § 105, 63 Stat. 381; 1953 Reorg. Plan No. 3, § 2(b), eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634; 1958 Reorg. Plan No. 1, § 2, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799; Oct. 21, 1968, Pub. L. 90–608, § 402, 82 Stat. 1194; Ex. Ord. No. 11725, § 3, eff. June 29, 1973, 38 F.R. 17175, related to transfer of surplus materials to stock piles, prior to repeal by section 2(a) of Pub. L. 96–41. See section 98c(b) of this title.
Provisions similar to those in this section were contained in former section 98b of this title prior to repeal by Pub. L. 96–41.

Amendments2013—Subsec. (a)(5) to (7). Pub. L. 113–66 added par. (5) and redesignated former pars. (5) and (6) as (6) and (7), respectively.
1999—Subsec. (d)(1). Pub. L. 106–65 substituted “and the Committee on Armed Services” for “and the Committee on National Security”.
1997—Subsec. (b). Pub. L. 105–85, in first sentence, substituted “strategic and critical materials from the stockpile shall be made in accordance with the next sentence” for “materials from the stockpile shall be made by formal advertising or competitive negotiation procedures”.
1996—Subsec. (d)(1). Pub. L. 104–201, § 3312(b), substituted “45 days” for “thirty days”.
Pub. L. 104–106, § 1502(e)(1)(A), substituted “Committee on Armed Services of the Senate and the Committee on National Security of the House of Representatives” for “Committees on Armed Services of the Senate and House of Representatives”.
Subsec. (d)(2). Pub. L. 104–201, § 3312(c), substituted “45 days” for “thirty days”.
Pub. L. 104–106, § 1502(e)(1)(B), substituted “such congressional committees” for “the Committees on Armed Services of the Senate and House of Representatives”.
1994—Subsec. (a)(4). Pub. L. 103–337 inserted “or technological obsolescence” after “deterioration”.
1991—Subsec. (a)(4). Pub. L. 102–190 inserted before semicolon “or better material”.
1990—Subsec. (a)(3). Pub. L. 101–510, § 3301(b)(1), substituted “upgrading, refining,” for “refining”, inserted “(notwithstanding any intermediate stockpile quantity established for such material)” after “stockpile”, and substituted “storage, subsequent disposition, and immediate use in a national emergency” for “storage and subsequent disposition”.
Subsec. (c)(1). Pub. L. 101–510, § 3301(b)(2), inserted “under subsection (a)(1)” after “the acquisition” and “under subsection (a)(5) or (a)(6)” after “the disposal”.
Subsec. (c)(2). Pub. L. 101–510, § 3301(b)(3), substituted “(the disposition of which is authorized by paragraph (3) to finance the upgrading, refining, or processing of a material in the stockpile, or is otherwise authorized by law)” for “, the disposition of which is authorized by law,” and “of upgrading, refining” for “of refining”.
Subsec. (c)(3), (4). Pub. L. 101–510, § 3301(a), added par. (3) and redesignated former par. (3) as (4).
1989—Subsec. (b). Pub. L. 101–189, § 3314(1), inserted “and” at end of par. (1), substituted a period for “; and” at end of par. (2), and struck out par. (3) which read as follows: “disposal of such materials shall be made for domestic consumption.”
Subsec. (d)(1). Pub. L. 101–189, § 3314(2), substituted “paragraph (1) or (2)” for “paragraph (1), (2), or (3)”.
1986—Subsec. (a)(3). Pub. L. 99–661 substituted “a form more” for “the form most”.
1981—Subsec. (a)(6). Pub. L. 97–35 inserted reference to section 98d(b) of this title.

Statutory Notes and Related Subsidiaries
Acquisition of Depleted Uranium for National Defense StockpilePub. L. 101–511, title VIII, § 8095, Nov. 5, 1990, 104 Stat. 1896, directed President, using funds available in National Defense Stockpile Transaction Fund, to acquire over a period of ten years from current domestic sources not less than thirty-six million pounds of depleted uranium to be held in National Defense Stockpile, prior to repeal by Pub. L. 102–172, title VIII, § 8027A, Nov. 26, 1991, 105 Stat. 1177.

Executive Documents

Delegation of Functions
Functions of President under this section delegated to Secretary of Defense by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.



§ 98e–1. Transferred
Editorial Notes
Codification
Section, act June 7, 1939, ch. 190, § 6A, as added Nov. 14, 1986, Pub. L. 99–661, div. C, title II, § 3202(a), 100 Stat. 4067; amended Dec. 4, 1987, Pub. L. 100–180, div. C, title II, § 3203(a), 101 Stat. 1246, which related to National Defense Stockpile Manager, was transferred to section 98h–7 of this title.



§ 98f. Special Presidential disposal authority(a) Materials in the stockpile may be released for use, sale, or other disposition—(1) on the order of the President, at any time the President determines the release of such materials is required for purposes of the national defense;

(2) in time of war declared by the Congress or during a national emergency, on the order of any officer or employee of the United States designated by the President to have authority to issue disposal orders under this subsection, if such officer or employee determines that the release of such materials is required for purposes of the national defense; and

(3) on the order of the Under Secretary of Defense for Acquisition and Sustainment, if the President has designated the Under Secretary to have authority to issue release orders under this subsection and, in the case of any such order, if the Under Secretary determines that the release of such materials is required for use, manufacture, or production for purposes of national defense.


(b) Any order issued under subsection (a) shall be promptly reported by the President, or by the officer or employee issuing such order, in writing, to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.

(June 7, 1939, ch. 190, § 7, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 322; amended Pub. L. 104–106, div. A, title XV, § 1502(e)(2), Feb. 10, 1996, 110 Stat. 509; Pub. L. 106–65, div. A, title X, § 1067(13), Oct. 5, 1999, 113 Stat. 775; Pub. L. 112–239, div. A, title XIV, § 1413(a), Jan. 2, 2013, 126 Stat. 2048; Pub. L. 116–92, div. A, title IX, § 902(90), Dec. 20, 2019, 133 Stat. 1554.)

Editorial Notes
Prior ProvisionsA prior section 98f, acts June 7, 1939, ch. 190, § 7, 53 Stat. 812; July 23, 1946, ch. 590, 60 Stat. 599, related to investigations of domestic ores, minerals, and agriculture resources for purposes of development, etc., prior to repeal by section 2(a) of Pub. L. 96–41.
Provisions similar to those in this section were contained in former section 98d of this title prior to repeal by Pub. L. 96–41.

Amendments2019—Subsec. (a)(3). Pub. L. 116–92 substituted “Under Secretary of Defense for Acquisition and Sustainment” for “Under Secretary of Defense for Acquisition, Technology, and Logistics”.
2013—Subsec. (a)(3). Pub. L. 112–239 added par. (3).
1999—Subsec. (b). Pub. L. 106–65 substituted “and the Committee on Armed Services” for “and the Committee on National Security”.
1996—Subsec. (b). Pub. L. 104–106 substituted “Committee on Armed Services of the Senate and the Committee on National Security of the House of Representatives” for “Committees on Armed Services of the Senate and House of Representatives”.



§ 98g. Materials development and research(a) Development, mining, preparation, treatment, and utilization of ores and other mineral substances(1) The President shall make scientific, technologic, and economic investigations concerning the development, mining, preparation, treatment, and utilization of ores and other mineral substances that (A) are found in the United States, or in its territories or possessions, (B) are essential to the national defense, industrial, and essential civilian needs of the United States, and (C) are found in known domestic sources in inadequate quantities or grades.

(2) Such investigations shall be carried out in order to—(A) determine and develop new domestic sources of supply of such ores and mineral substances;

(B) devise new methods for the treatment and utilization of lower grade reserves of such ores and mineral substances; and

(C) develop substitutes for such essential ores and mineral products.


(3) Investigations under paragraph (1) may be carried out on public lands and, with the consent of the owner, on privately owned lands for the purpose of exploring and determining the extent and quality of deposits of such minerals, the most suitable methods of mining and beneficiating such minerals, and the cost at which the minerals or metals may be produced.


(b) Development of sources of supplies of agricultural materials; use of agricultural commodities for manufacture of materialsThe President shall make scientific, technologic, and economic investigations of the feasibility of developing domestic sources of supplies of any agricultural material or for using agricultural commodities for the manufacture of any material determined pursuant to section 98b(a) of this title to be a strategic and critical material or substitutes therefor.


(c) Development of sources of supply of other materials; development or use of alternative methods for refining or processing materials in stockpileThe President shall make scientific, technologic, and economic investigations concerning the feasibility of—(1) developing domestic sources of supply of materials (other than materials referred to in subsections (a) and (b)) determined pursuant to section 98b(a) of this title to be strategic and critical materials; and

(2) developing or using alternative methods for the refining or processing of a material in the stockpile so as to convert such material into a form more suitable for use during an emergency or for storage.


(d) Grants and contracts to encourage conservation of strategic and critical materialsThe President shall encourage the conservation of domestic sources of any material determined pursuant to section 98b(a) of this title to be a strategic and critical material by making grants or awarding contracts for research regarding the development of—(1) substitutes for such material; or

(2) more efficient methods of production or use of such material.


(June 7, 1939, ch. 190, § 8, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 322; amended Pub. L. 101–189, div. C, title XXXIII, § 3311, Nov. 29, 1989, 103 Stat. 1686.)

Editorial Notes
Prior ProvisionsA prior section 98g, act June 7, 1939, ch. 190, § 8, as added July 23, 1946, ch. 590, 60 Stat. 600; amended 1953 Reorg. Plan No. 3, § 2(b), eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634; 1958 Reorg. Plan No. 1, § 2, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799; Oct. 21, 1968, Pub. L. 90–608, § 402, 82 Stat. 1194; Ex. Ord. No. 11725, § 3, eff. June 29, 1973, 38 F.R. 17175, authorized appropriations for procurement, transportation, maintenance, rotation, storage, and refining or processing of materials acquired under this subchapter, prior to repeal by section 2(a) of Pub. L. 96–41. See section 98d(c) of this title.
Provisions similar to those in this section were contained in former section 98f of this title prior to repeal by Pub. L. 96–41.

Amendments1989—Subsecs. (c), (d). Pub. L. 101–189 added subsecs. (c) and (d).

Executive Documents

Delegation of Functions
Functions of President under subsec. (a) of this section delegated to Secretary of the Interior and functions of President under subsec. (b) of this section delegated to Secretary of Agriculture by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.



§ 98h. National Defense Stockpile Transaction Fund(a) EstablishmentThere is established in the Treasury of the United States a separate fund to be known as the National Defense Stockpile Transaction Fund (hereinafter in this section referred to as the “fund”).


(b) Fund operations(1) All moneys received from the sale of materials in the stockpile under paragraphs (5) and (6) of section 98e(a) of this title 11 See References in Text note below. shall be covered into the fund.

(2) Subject to section 98d(a)(1) of this title, moneys covered into the fund under paragraph (1) are hereby made available (subject to such limitations as may be provided in appropriation Acts) for the following purposes:(A) The acquisition, maintenance, and disposal of strategic and critical materials under section 98e(a) of this title.

(B) Transportation, storage, and other incidental expenses related to such acquisition, maintenance, and disposal.

(C) Development of current specifications of stockpile materials and the upgrading of existing stockpile materials to meet current specifications (including transportation, when economical, related to such upgrading).

(D) Encouraging the appropriate conservation of strategic and critical materials.

(E) Testing and quality studies of stockpile materials.

(F) Studying future material and mobilization requirements for the stockpile.

(G) Activities authorized under section 98h–6 of this title.

(H) Contracting under competitive procedures for materials development and research to—(i) improve the quality and availability of materials stockpiled from time to time in the stockpile; and

(ii) develop new materials for the stockpile.


(I) Improvement or rehabilitation of facilities, structures, and infrastructure needed to maintain the integrity of stockpile materials.

(J) Disposal of hazardous materials that are stored in the stockpile and authorized for disposal by law.

(K) Performance of environmental remediation, restoration, waste management, or compliance activities at locations of the stockpile that are required under a Federal law or are undertaken by the Government under an administrative decision or negotiated agreement.

(L) Pay of employees of the National Defense Stockpile program.

(M) Other expenses of the National Defense Stockpile program.


(3) Moneys in the fund shall remain available until expended.


(c) Moneys received from sale of materials being rotated or disposed ofAll moneys received from the sale of materials being rotated under the provisions of section 98e(a)(4) of this title or disposed of under section 98f(a) of this title shall be covered into the fund and shall be available only for the acquisition of replacement materials.


(d) Effect of barteringIf, during a fiscal year, the National Defense Stockpile Manager barters materials in the stockpile for the purpose of acquiring, upgrading, refining, or processing other materials (or for services directly related to that purpose), the contract value of the materials so bartered shall—(1) be applied toward the total value of materials that are authorized to be disposed of from the stockpile during that fiscal year;

(2) be treated as an acquisition for purposes of satisfying any requirement imposed on the National Defense Stockpile Manager to enter into obligations during that fiscal year under subsection (b)(2); and

(3) not increase or decrease the balance in the fund.


(June 7, 1939, ch. 190, § 9, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 323; amended Pub. L. 97–35, title II, § 203(d), Aug. 13, 1981, 95 Stat. 382; Pub. L. 99–661, div. C, title II, § 3203(a), Nov. 14, 1986, 100 Stat. 4067; Pub. L. 100–180, div. C, title II, § 3204, Dec. 4, 1987, 101 Stat. 1247; Pub. L. 101–189, div. C, title XXXIII, § 3312(b), Nov. 29, 1989, 103 Stat. 1688; Pub. L. 101–510, div. C, title XXXIII, § 3301(c), Nov. 5, 1990, 104 Stat. 1845; Pub. L. 102–190, div. C, title XXXIII, § 3311(a), Dec. 5, 1991, 105 Stat. 1584; Pub. L. 102–484, div. C, title XXXIII, § 3313, Oct. 23, 1992, 106 Stat. 2653; Pub. L. 103–160, div. C, title XXXIII, § 3313, Nov. 30, 1993, 107 Stat. 1962; Pub. L. 105–261, div. C, title XXXIII, § 3304, Oct. 17, 1998, 112 Stat. 2264; Pub. L. 113–66, div. A, title XIV, § 1411(b), Dec. 26, 2013, 127 Stat. 934.)

Editorial Notes

References in TextParagraphs (5) and (6) of section 98e(a) of this title, referred to in subsec. (b)(1), were redesignated as paragraphs (6) and (7) of section 98e(a) of this title by Pub. L. 113–66, div. A, title XIV, § 1411(a), Dec. 26, 2013, 127 Stat. 934.

Prior ProvisionsA prior section 98h, act June 7, 1939, ch. 190, § 9, as added July 23, 1946, ch. 590, 60 Stat. 600, related to disposition of receipts, prior to repeal by section 2(a) of Pub. L. 96–41. See section 98h(b)(1) of this title.

Amendments2013—Subsec. (b)(2)(D) to (M). Pub. L. 113–66 added subpar. (D) and redesignated former subpars. (D) to (L) as (E) to (M), respectively.
1998—Subsec. (b)(2)(J) to (L). Pub. L. 105–261 added subpar. (J) and redesignated former subpars. (J) and (K) as (K) and (L), respectively.
1993—Subsec. (b)(2)(J), (K). Pub. L. 103–160, § 3313(a), added subpars. (J) and (K).
Subsec. (b)(4). Pub. L. 103–160, § 3313(b), struck out par. (4) which read as follows: “Notwithstanding paragraph (2), moneys in the fund may not be used to pay salaries and expenses of stockpile employees.”
1992—Subsec. (b)(2)(A). Pub. L. 102–484, § 3313(a)(1), inserted “, maintenance, and disposal” after “acquisition” and substituted “section 98e(a)” for “section 98e(a)(1)”.
Subsec. (b)(2)(B). Pub. L. 102–484, § 3313(a)(2), substituted “such acquisition, maintenance, and disposal” for “such acquisition”.
Subsec. (b)(2)(H), (I). Pub. L. 102–484, § 3313(b), added subpars. (H) and (I).
Subsec. (b)(4). Pub. L. 102–484, § 3313(c), added par. (4).
1991—Subsec. (b)(2)(G). Pub. L. 102–190 added subpar. (G).
1990—Subsec. (d). Pub. L. 101–510 added subsec. (d).
1989—Subsec. (b)(2)(F). Pub. L. 101–189 added subpar. (F).
1987—Subsec. (b)(2)(F). Pub. L. 100–180 struck out subpar. (F) which related to other reasonable requirements for management of stockpile.
1986—Subsec. (b)(1). Pub. L. 99–661, § 3203(a)(1), struck out “Such moneys shall remain in the fund until appropriated.” after “covered into the fund.”
Subsec. (b)(2), (3). Pub. L. 99–661, § 3203(a)(2), added pars. (2) and (3) and struck out former pars. (2) and (3) which read as follows:
“(2) Moneys covered into the fund under paragraph (1) shall be available, when appropriated therefor, only for the acquisition of strategic and critical materials under section 98e(a)(1) of this title (and for transportation related to such acquisition).
“(3) Moneys in the fund, when appropriated, shall remain available until expended, unless otherwise provided in appropriation Acts.”
1981—Subsec. (b). Pub. L. 97–35 in par. (1) struck out provisions relating to moneys remaining in the fund at the end of the third fiscal year following the fiscal year in which received, and in par. (3) substituted provisions respecting funds remaining available until expended, for provisions relating to funds remaining available for a period of five fiscal years.

Statutory Notes and Related Subsidiaries
Use of Funds From National Defense Stockpile Transaction Fund To Meet National Defense Stockpile Goals and Specifications in Effect on October 1, 1984Pub. L. 100–440, title V, § 518, Sept. 22, 1988, 102 Stat. 1748, directed that, no later than Oct. 1, 1989, Administrator of General Services, or any Federal officer assuming Administrator’s responsibilities with respect to management of the stockpile, to use all funds authorized and appropriated before Jan. 1, 1985, from National Defense Stockpile Transaction Fund to evaluate, test, relocate, upgrade or purchase stockpile materials to meet National Defense Stockpile goals and specifications in effect on Oct. 1, 1984. Similar provisions were contained in the following prior appropriation acts:
Pub. L. 100–202, § 101(m) [title V, § 519], Dec. 22, 1987, 101 Stat. 1329–390, 1329–417.
Pub. L. 99–500, § 101(m) [title V, § 520], Oct. 18, 1986, 100 Stat. 1783–308, 1783–326, and Pub. L. 99–591, § 101(m) [title V, § 520], Oct. 30, 1986, 100 Stat. 3341–308, 3341–326.

Deposit of Funds Accruing From Naval Petroleum ReservesPub. L. 98–525, title IX, § 905, Oct. 19, 1984, 98 Stat. 2574, as amended by Pub. L. 99–145, title XVI, § 1611(a), Nov. 8, 1985, 99 Stat. 776, provided that: “There shall be deposited into the National Defense Stockpile Transaction Fund established under section 9 of the Act (50 U.S.C. 98h) 30 percent of all money accruing to the United States during fiscal years 1985 and 1986 from lands in the naval petroleum and oil shale reserves (less amounts spent for exploration, development and operation of those reserves and related expenses during that period). Moneys deposited into the Fund under this subsection shall be deemed to have been covered into the Fund under section 9(b) of the Act.”




§ 98h–1. Advisory committees(a) MembershipThe President may appoint advisory committees composed of individuals with expertise relating to materials in the stockpile or with expertise in stockpile management to advise the President with respect to the acquisition, transportation, processing, refining, storage, security, maintenance, rotation, and disposal of such materials under this subchapter.


(b) ExpensesEach member of an advisory committee established under subsection (a) while serving on the business of the advisory committee away from such member’s home or regular place of business shall be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5 for persons intermittently employed in the Government service.


(c) Market Impact Committee(1) The President shall appoint a Market Impact Committee composed of representatives from the Department of Agriculture, the Department of Commerce, the Department of Defense, the Department of Energy, the Department of the Interior, the Department of State, the Department of the Treasury, and the Federal Emergency Management Agency, and such other persons as the President considers appropriate. The representatives from the Department of Commerce and the Department of State shall be Cochairmen of the Committee.

(2) The Committee shall advise the National Defense Stockpile Manager on the projected domestic and foreign economic effects of all acquisitions and disposals of materials from the stockpile that are proposed to be included in the annual materials plan submitted to Congress under section 98h–2(b) of this title, or in any revision of such plan, and shall submit to the manager the Committee’s recommendations regarding those acquisitions and disposals.

(3) The annual materials plan or the revision of such plan, as the case may be, shall contain—(A) the views of the Committee on the projected domestic and foreign economic effects of all acquisitions and disposals of materials from the stockpile;

(B) the recommendations submitted by the Committee under paragraph (2); and

(C) for each acquisition or disposal provided for in the plan or revision that is inconsistent with a recommendation of the Committee, a justification for the acquisition or disposal.


(4) In developing recommendations for the National Defense Stockpile Manager under paragraph (2), the Committee shall consult from time to time with representatives of producers, processors, and consumers of the types of materials stored in the stockpile.


(June 7, 1939, ch. 190, § 10, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 323; amended Pub. L. 102–484, div. C, title XXXIII, § 3314, Oct. 23, 1992, 106 Stat. 2654.)

Editorial Notes
Prior ProvisionsA prior section 10 of act June 7, 1939, ch. 190, § 10, was renumbered section 13 and is classified to section 98h–4 of this title.
Provisions similar to those in this section were contained in former section 98a(b) of this title prior to repeal by Pub. L. 96–41.

Amendments1992—Subsec. (c). Pub. L. 102–484 added subsec. (c).

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Termination of Advisory CommitteesAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided for by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.

Advisory Committee Regarding Operation and Modernization of StockpilePub. L. 102–484, div. C, title XXXIII, § 3306, Oct. 23, 1992, 106 Stat. 2652, provided that:
“(a) Appointment.—Not later than March 15, 1993, the President shall appoint an advisory committee under section 10(a) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–1(a)) to make recommendations to the President concerning the operation and modernization of the National Defense Stockpile.

“(b) Membership.—The committee shall consist of members who have expertise regarding strategic and critical materials, including—“(1) employees of Federal agencies (including the Department of Defense, the Department of State, the Department of Commerce, the Department of Energy, the Department of the Treasury, the Department of the Interior, and the Federal Emergency Management Agency);

“(2) representatives of mining, processing, and fabricating industries and consumers that would be affected by the acquisition of materials for the stockpile or the disposal of materials from the stockpile; and

“(3) other interested persons or representatives of interested organizations.”





Executive Documents

Delegation of Functions
Functions of President under this section delegated to Secretary of Defense by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.



§ 98h–2. Reports to Congress(a) Not later than February 15 of each year, the President shall submit to the Congress an annual written report detailing operations under this subchapter. Each such report shall include—(1) information with respect to foreign and domestic purchases of materials during the preceding fiscal year;

(2) information with respect to the acquisition and disposal of materials under this subchapter by barter, as provided for in section 98e(c) of this title, during such fiscal year;

(3) information with respect to the activities by the Stockpile Manager to encourage the conservation, substitution, and development of strategic and critical materials within the United States;

(4) information with respect to the research and development activities conducted under sections 98a and 98g of this title;

(5) a statement and explanation of the financial status of the National Defense Stockpile Transaction Fund and the anticipated appropriations to be made to the fund, and obligations to be made from the fund, during the current fiscal year; and

(6) such other pertinent information on the administration of this subchapter as will enable the Congress to evaluate the effectiveness of the program provided for under this subchapter and to determine the need for additional legislation.


(b)(1) Each report under subsection (a) shall also include an annual materials plan for the operation of the stockpile during the next fiscal year and the succeeding four fiscal years.

(2) With respect to the plan described in paragraph (1), each such report shall include details of all planned expenditures from the National Defense Stockpile Transaction Fund during such period (including expenditures to be made from appropriations from the general fund of the Treasury) and of anticipated receipts from proposed disposals of stockpile materials during such period. With respect to such plan, each report shall also contain details regarding the materials development and research projects to be conducted under section 98h(b)(2)(H) of this title during the fiscal years covered by the report. With respect to each development and research project, the report shall specify the amount planned to be expended from the fund, the material intended to be developed, the potential military or defense industrial applications for that material, and the development and research methodologies to be used.

(3) Any proposed expenditure or disposal detailed in the annual materials plan for any such fiscal year, and any expenditure or disposal proposed in connection with any transaction submitted for such fiscal year to the appropriate committees of Congress pursuant to section 98d(a)(2) of this title, that is not obligated or executed in that fiscal year may not be obligated or executed until such proposed expenditure or disposal is resubmitted in a subsequent annual materials plan or is resubmitted to the appropriate committees of Congress in accordance with section 98d(a)(2) of this title, as appropriate.


(June 7, 1939, ch. 190, § 11, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 324; amended Pub. L. 97–35, title II, § 203(e), Aug. 13, 1981, 95 Stat. 382; Pub. L. 99–661, div. C, title II, § 3207(a)(3), Nov. 14, 1986, 100 Stat. 4069; Pub. L. 100–180, div. C, title II, § 3205, Dec. 4, 1987, 101 Stat. 1247; Pub. L. 100–456, div. A, title XV, § 1503, Sept. 29, 1988, 102 Stat. 2086; Pub. L. 101–189, div. C, title XXXIII, § 3315, Nov. 29, 1989, 103 Stat. 1688; Pub. L. 102–190, div. C, title XXXIII, §§ 3311(b), 3313(a), Dec. 5, 1991, 105 Stat. 1584; Pub. L. 103–35, title II, § 204(d), May 31, 1993, 107 Stat. 103; Pub. L. 113–291, div. A, title X, § 1071(j), Dec. 19, 2014, 128 Stat. 3512; Pub. L. 115–232, div. A, title XIV, § 1423, Aug. 13, 2018, 132 Stat. 2093.)

Editorial Notes
Prior ProvisionsA prior section 11 of act June 7, 1939, ch. 190, formerly § 10, as added July 23, 1946, ch. 590, 60 Stat. 596; renumbered § 11, Pub. L. 92–156, title V, § 503(1), Nov. 17, 1971, 85 Stat. 427, was set out as a Short Title note under section 98 of this title, prior to repeal by section 2(b)(2) of Pub. L. 96–41.
Provisions similar to those in this section were contained in former section 98c of this title prior to repeal by Pub. L. 96–41.

Amendments2018—Subsec. (a). Pub. L. 115–232, § 1423(1), substituted “February 15” for “January 15” in introductory provisions.
Subsec. (b)(1). Pub. L. 115–232, § 1423(2)(A), substituted “Each report under subsection (a) shall also include” for “Not later than February 15 of each year, the President shall submit to the appropriate committees of the Congress a report containing”.
Subsec. (b)(2). Pub. L. 115–232, § 1423(2)(B), substituted “With respect to the plan described in paragraph (1), each such report shall include” for “Each such report shall include” and “With respect to such plan, each report shall also contain” for “Each such report shall also contain”.
2014—Subsec. (b)(2). Pub. L. 113–291 substituted “under section 98h(b)(2)(H)” for “under section 98h(b)(2)(G)”.
1993—Subsec. (a)(1). Pub. L. 103–35 substituted “fiscal year” for “six-month period”.
1991—Subsec. (a). Pub. L. 102–190, § 3313(a)(1), substituted “Not later than January 15 of each year, the President” for “The President” and “an annual” for “every six months a”.
Subsec. (a)(1). Pub. L. 102–190, § 3313(a)(2), which directed the substitution of “fiscal year” for “6-month period”, could not be executed because the words “6-month period” did not appear in text.
Subsec. (a)(2). Pub. L. 102–190, § 3313(a)(3), substituted “fiscal year” for “period”.
Subsec. (a)(5). Pub. L. 102–190, § 3313(a)(4), substituted “current fiscal year” for “next fiscal year”.
Subsec. (b)(1). Pub. L. 102–190, § 3311(b)(1), designated first sentence of subsec. (b) relating to submission of report as par. (1).
Subsec. (b)(2). Pub. L. 102–190, § 3311(b), designated second sentence of subsec. (b) relating to contents of report as par. (2) and inserted at end “Each such report shall also contain details regarding the materials development and research projects to be conducted under section 98h(b)(2)(G) of this title during the fiscal years covered by the report. With respect to each development and research project, the report shall specify the amount planned to be expended from the fund, the material intended to be developed, the potential military or defense industrial applications for that material, and the development and research methodologies to be used.”
Subsec. (b)(3). Pub. L. 102–190, § 3311(b)(1), designated third sentence of subsec. (b) relating to resubmission of proposed expenditures and disposals not obligated or executed as par. (3).
1989—Subsec. (a)(5). Pub. L. 101–189 substituted “made to the fund, and obligations to be made from the fund,” for “made from the fund”.
1988—Subsec. (a)(3) to (6). Pub. L. 100–456, § 1503(a), added pars. (3) and (4) and redesignated former pars. (3) and (4) as (5) and (6), respectively.
Subsec. (b). Pub. L. 100–456, § 1503(b), substituted “the next fiscal year” for “such fiscal year” and “all planned expenditures from the National Defense Stockpile Transaction Fund” for “planned expenditures for acquisition of strategic and critical materials” and inserted at end “Any proposed expenditure or disposal detailed in the annual materials plan for any such fiscal year, and any expenditure or disposal proposed in connection with any transaction submitted for such fiscal year to the appropriate committees of Congress pursuant to section 98d(a)(2) of this title, that is not obligated or executed in that fiscal year may not be obligated or executed until such proposed expenditure or disposal is resubmitted in a subsequent annual materials plan or is resubmitted to the appropriate committees of Congress in accordance with section 98d(a)(2) of this title, as appropriate.”
1987—Subsec. (b). Pub. L. 100–180 substituted “Not later than February 15 of each year, the President” for “The President” and struck out “each year, at the time that the Budget is submitted to Congress pursuant to section 1105 of title 31 for the next fiscal year,” after “Congress”.
1986—Subsec. (b). Pub. L. 99–661 substituted “each year, at the time that the Budget is submitted to Congress pursuant to section 1105 of title 31 for the next fiscal year,” for each year with the Budget submitted to Congress pursuant to section 201a of the Budget and Accounting Act, 1921 (31 U.S.C. 11(a)), for the next fiscal year”.
1981—Pub. L. 97–35 designated existing provisions as subsec. (a) and added subsec. (b).

Executive Documents

Delegation of Functions
Functions of President under this section delegated to Secretary of Defense by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.



§ 98h–3. Definitions
For the purposes of this subchapter:(1) The term “strategic and critical materials” means materials that (A) would be needed to supply the military, industrial, and essential civilian needs of the United States during a national emergency, and (B) are not found or produced in the United States in sufficient quantities to meet such need.

(2) The term “national emergency” means a general declaration of emergency with respect to the national defense made by the President or by the Congress.

(June 7, 1939, ch. 190, § 12, as added Pub. L. 96–41, § 2(a), July 30, 1979, 93 Stat. 324.)

§ 98h–4. Importation of strategic and critical ma­terials
The President may not prohibit or regulate the importation into the United States of any material determined to be strategic and critical pursuant to the provisions of this subchapter, if such material is the product of any foreign country or area not listed in general note 3(b) of the Harmonized Tariff Schedule of the United States (19 U.S.C. 1202), for so long as the importation into the United States of material of that kind which is the product of a country or area listed in such general note is not prohibited by any provision of law.
(June 7, 1939, ch. 190, § 13, formerly § 10, as added Pub. L. 92–156, title V, § 503(2), Nov. 17, 1971, 85 Stat. 427; renumbered § 13, Pub. L. 96–41, § 2(b)(1), July 30, 1979, 93 Stat. 324; amended Pub. L. 100–180, div. C, title II, § 3206(b), (c), Dec. 4, 1987, 101 Stat. 1247; Pub. L. 100–418, title I, § 1214(o), Aug. 23, 1988, 102 Stat. 1159; Pub. L. 104–201, div. C, title XXXIII, § 3313, Sept. 23, 1996, 110 Stat. 2857.)

Editorial Notes

References in TextThe Harmonized Tariff Schedule of the United States, referred to in text, is not set out in the Code. See Publication of Harmonized Tariff Schedule note set out under section 1202 of Title 19, Customs Duties.

Codification
Section was formerly classified to section 98h–1 of this title.

Amendments1996—Pub. L. 104–201 substituted “not listed in general note” for “not listed as a Communist-dominated country or area in general note” and “product of a country or area listed in such general note” for “product of such Communist-dominated countries or areas”.
1988—Pub. L. 100–418 substituted “general note 3(b) of the Harmonized Tariff Schedule of the United States” for “general headnote 3(d) of the Tariff Schedules of the United States”.
1987—Pub. L. 100–180 inserted section catchline and, in text, substituted “The President” for “Notwithstanding any other provision of law, on and after January 1, 1972, the President”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–418 effective Jan. 1, 1989, and applicable with respect to articles entered on or after such date, see section 1217(b)(1) of Pub. L. 100–418, set out as an Effective Date note under section 3001 of Title 19, Customs Duties.



§ 98h–5. Biennial report on stockpile requirements(a) In generalNot later than January 15 of every other year, the Secretary of Defense shall submit to Congress a report on stockpile requirements. Each such report shall include—(1) the Secretary’s recommendations with respect to stockpile requirements; and

(2) the matters required under subsection (b).


(b) National emergency planning assumptionsEach report under this section shall set forth the national emergency planning assumptions used by the Secretary in making the Secretary’s recommendations under subsection (a)(1) with respect to stockpile requirements. The Secretary shall base the national emergency planning assumptions on a military conflict scenario consistent with the scenario used by the Secretary in budgeting and defense planning purposes. The assumptions to be set forth include assumptions relating to each of the following:(1) The length and intensity of the assumed military conflict.

(2) The military force structure to be mobilized.

(3) The losses anticipated from enemy action.

(4) The military, industrial, and essential civilian requirements to support the national emergency.

(5) The availability of supplies of strategic and critical materials from foreign sources during the mobilization period, the military conflict, and the subsequent period of replenishment, taking into consideration possible shipping losses.

(6) The domestic production of strategic and critical materials during the mobilization period, the military conflict, and the subsequent period of replenishment, taking into consideration possible shipping losses.

(7) Civilian austerity measures required during the mobilization period and military conflict.


(c) Period within which to replace or replenish materialsThe stockpile requirements shall be based on those strategic and critical materials necessary for the United States to replenish or replace, within three years of the end of the military conflict scenario required under subsection (b), all munitions, combat support items, and weapons systems that would be required after such a military conflict.


(d) Effect of alternative mobilization periodsThe Secretary shall also include in each report under this section an examination of the effect that alternative mobilization periods under the military conflict scenario required under subsection (b), as well as a range of other military conflict scenarios addressing potentially more serious threats to national security, would have on the Secretary’s recommendations under subsection (a)(1) with respect to stockpile requirements.


(e) Plans of PresidentThe President shall submit with each report under this section a statement of the plans of the President for meeting the recommendations of the Secretary set forth in the report.


(June 7, 1939, ch. 190, § 14, as added Pub. L. 100–180, div. C, title II, § 3202(c), Dec. 4, 1987, 101 Stat. 1246; amended Pub. L. 102–190, div. C, title XXXIII, § 3313(b)(1), (2), Dec. 5, 1991, 105 Stat. 1585; Pub. L. 103–160, div. C, title XXXIII, § 3314, Nov. 30, 1993, 107 Stat. 1962; Pub. L. 104–201, div. C, title XXXIII, § 3311(a), Sept. 23, 1996, 110 Stat. 2856.)

Editorial Notes
Amendments1996—Subsecs. (b) to (e). Pub. L. 104–201 added subsecs. (b) to (d), redesignated former subsec. (c) as (e), and struck out former subsec. (b) which related to national emergency planning assumptions set forth in reports required under this section.
1993—Subsec. (b). Pub. L. 103–160 struck out before period at end of first sentence “, based upon total mobilization of the economy of the United States for a sustained conventional global war for a period of not less than three years” and inserted after first sentence “Before October 1, 1994, such assumptions shall be based upon the total mobilization of the economy of the United States for a sustained conventional global war for a period of not less than three years. On and after October 1, 1994, such assumptions shall be based on an assumed national emergency involving military conflict that necessitates an expansion of the Armed Forces together with a significant mobilization of the economy of the United States.”
1991—Pub. L. 102–190, § 3313(b)(2), substituted “Biennial” for “Annual” in section catchline.
Subsec. (a). Pub. L. 102–190, § 3313(b)(1), in introductory provisions, substituted “Not later than January 15 of every other year, the Secretary” for “The Secretary” and “a report” for “an annual report” and struck out “shall be submitted with the annual report submitted under section 98h–2(b) of this title and” before “shall include”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–201 effective Oct. 1, 1996, see section 3311(c) of Pub. L. 104–201, set out as a note under section 98a of this title.

Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions of this section requiring submittal of biennial report to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.

Initial Report Due DatePub. L. 102–190, div. C, title XXXIII, § 3313(b)(3), Dec. 5, 1991, 105 Stat. 1585, provided that: “The first report required by section 14(a) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–5(a)), as amended by paragraph (1) shall be submitted not later than January 15, 1993.”




§ 98h–6. Development of domestic sources(a) Purchase of materials of domestic origin; processing of materials in domestic facilitiesSubject to subsection (c) and to the extent the President determines such action is required for the national defense, the President shall encourage the development and appropriate conservation of domestic sources for materials determined pursuant to section 98b(a) of this title to be strategic and critical materials—(1) by purchasing, or making a commitment to purchase, strategic and critical materials of domestic origin when such materials are needed for the stockpile;

(2) by contracting with domestic facilities, or making a commitment to contract with domestic facilities, for the processing or refining of strategic and critical materials in the stockpile when processing or refining is necessary to convert such materials into a form more suitable for storage and subsequent disposition;

(3) by qualifying existing domestic facilities and domestically produced strategic and critical materials to meet the requirements of defense and essential civilian industries in times of national emergency when existing domestic sources of supply are either insufficient or vulnerable to single points of failure; and

(4) by contracting with domestic facilities to recycle strategic and critical materials, thereby increasing domestic supplies when such materials would otherwise be insufficient to support defense and essential civilian industries in times of national emergency.


(b) Terms and conditions of contracts and commitmentsA contract or commitment made under subsection (a) may not exceed five years from the date of the contract or commitment. Such purchases and commitments to purchase may be made for such quantities and on such terms and conditions, including advance payments, as the President considers to be necessary.


(c) Proposed transactions included in annual materials plan; availability of funds(1) Descriptions of proposed transactions under subsection (a) shall be included in the appropriate annual materials plan submitted to Congress under section 98h–2(b) of this title. Changes to any such transaction, or the addition of a transaction not included in such plan, shall be made in the manner provided by section 98d(a)(2) of this title.

(2) The authority of the President to enter into obligations under this section is effective for any fiscal year only to the extent that funds in the National Defense Stockpile Transaction Fund are adequate to meet such obligations. Payments required to be as a result of obligations incurred under this section shall be made from amounts in the fund.


(d) Transportation and incidental expensesThe authority of the President under subsection (a) includes the authority to pay—(1) the expenses of transporting materials; and

(2) other incidental expenses related to carrying out such subsection.


(e) ReportsThe President shall include in the reports required under section 98h–2(a) of this title information with respect to activities conducted under this section.


(June 7, 1939, ch. 190, § 15, as added Pub. L. 101–189, div. C, title XXXIII, § 3312(a), Nov. 29, 1989, 103 Stat. 1687; amended Pub. L. 113–66, div. A, title XIV, § 1411(c), Dec. 26, 2013, 127 Stat. 934; Pub. L. 114–328, div. A, title XIV, § 1412(b), Dec. 23, 2016, 130 Stat. 2570.)

Editorial Notes
Amendments2016—Subsec. (a)(3), (4). Pub. L. 114–328 added pars. (3) and (4).
2013—Subsec. (a). Pub. L. 113–66 inserted “and appropriate conservation” after “development” in introductory provisions.



§ 98h–7. National Defense Stockpile Manager(a) AppointmentThe President shall designate a single Federal office to have responsibility for performing the functions of the President under this subchapter, other than under sections 98f(a)(1) and 98h–4 of this title. The office designated shall be one to which appointment is made by the President, by and with the advice and consent of the Senate.


(b) Title of designated officerThe individual holding the office designated by the President under subsection (a) shall be known for purposes of functions under this subchapter as the “National Defense Stockpile Manager”.


(c) Delegation of functionsThe President may delegate functions of the President under this subchapter (other than under sections 98f(a)(1) and 98h–4 of this title) only to the National Defense Stockpile Manager. Any such delegation made by the President shall remain in effect until specifically revoked by law or Executive order. The President may not delegate functions of the President under sections 98f(a)(1) and 98h–4 of this title.


(June 7, 1939, ch. 190, § 16, formerly § 6A, as added Pub. L. 99–661, div. C, title II, § 3202(a), Nov. 14, 1986, 100 Stat. 4067; amended Pub. L. 100–180, div. C, title II, § 3203(a), Dec. 4, 1987, 101 Stat. 1246; renumbered § 16 and amended Pub. L. 101–189, div. C, title XXXIII, § 3313, Nov. 29, 1989, 103 Stat. 1688; Pub. L. 102–190, div. C, title XXXIII, § 3314, Dec. 5, 1991, 105 Stat. 1585; Pub. L. 112–239, div. A, title XIV, § 1413(b), Jan. 2, 2013, 126 Stat. 2049.)

Editorial Notes
Codification
Section was classified to section 98e–1 of this title prior to its renumbering by Pub. L. 101–189.

Amendments2013—Pub. L. 112–239 substituted “sections 98f(a)(1) and 98h–4” for “sections 98f and 98h–4” wherever appearing.
1991—Subsec. (d). Pub. L. 102–190 struck out subsec. (d) which read as follows: “During any period during which there is no officer appointed by the President, by and with the advice and consent of the Senate, serving in the position designated by the President under subsection (a) or during which the authority of the President under this subchapter (other than under sections 98f and 98h–4 of this title) has not been delegated to that position, no action may be taken under section 98e(a)(6) of this title.”
1989—Subsec. (a). Pub. L. 101–189, § 3313(b)(1), substituted “sections 98f and 98h–4” for “sections 98f, 98g, and 98h–4”.
Subsec. (c). Pub. L. 101–189, § 3313(b)(1), (2), substituted “sections 98f and 98h–4” for “sections 98f, 98g, and 98h–4” and inserted at end “The President may not delegate functions of the President under sections 98f and 98h–4 of this title.” after “Executive order.”
Subsec. (d). Pub. L. 101–189, § 3313(b)(1), (3), substituted “sections 98f and 98h–4” for “sections 98f, 98g, and 98h–4” and “section 98e(a)(6)” for “section 98e(b) or 98e(d)”.
1987—Pub. L. 100–180 amended section generally, revising and restating provisions of subsecs. (a) and (b) and adding subsecs. (c) and (d).

Savings ProvisionPub. L. 100–180, div. C, title II, § 3203(c), Dec. 4, 1987, 101 Stat. 1247, provided that: “Unless otherwise directed by the President under section 6A [renumbered § 16] of the Strategic and Critical Materials Stock Piling Act [this section], as amended by subsection (a), the designation of a National Defense Stockpile Manager in effect on the day before the date of the enactment of this Act [Dec. 4, 1987] shall remain in effect until the individual so designated ceases to hold the office held by the individual at the time of the designation.”


Deadline for Designation of ManagerPub. L. 99–661, div. C, title II, § 3202(b), Nov. 14, 1986, 100 Stat. 4067, directed President, not later than Feb. 15, 1987, to designate an official as National Defense Stockpile Manager, as required by this section.

Executive Documents

Designation of National Defense Stockpile Manager; Delegation of Functions
The Secretary of Defense was designated National Defense Stockpile Manager and functions of the President under this section were delegated to the Secretary of Defense by section 1 of Ex. Ord. No. 12636, Feb. 25, 1988, 53 F.R. 6114, set out under section 98 of this title.



§ 98i. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1570

Section, act Aug. 3, 1956, ch. 939, title IV, § 416, 70 Stat. 1018, related to contracts for storage, handling, and distribution of liquid fuels. See section 2922 of Title 10, Armed Forces.


Section was not enacted as part of the Strategic and Critical Materials Stock Piling Act which comprises this subchapter.



§ 99. Transferred
Codification
Section, act July 2, 1940, ch. 508, § 6, 54 Stat. 714, was transferred to section 701 of the former Appendix to this title and subsequently repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641.



§ 100. Nitrate plants(a) Investigations; designation of sites; construction and operation of dams, locks, improvements to navigation, etc.The President of the United States may make, or cause to be made, such investigation as in his judgment is necessary to determine the best, cheapest, and most available means for the production of nitrates and other products for munitions of war and useful in the manufacture of fertilizers and other useful products by water power or any other power as in his judgment is the best and cheapest to use; and is also authorized to designate for the exclusive use of the United States, if in his judgment such means is best and cheapest, such site or sites, upon any navigable or nonnavigable river or rivers or upon the public lands, as in his opinion will be necessary for national defense; and is further authorized to construct, maintain, and operate, at or on any site or sites so designated, dams, locks, improvements to navigation, power houses, and other plants and equipment or other means than water power as in his judgment is the best and cheapest, necessary or convenient for the generation of electrical or other power and for the production of nitrates or other products needed for munitions of war and useful in the manufacture of fertilizers and other useful products.


(b) Lease, purchase, or acquisition of lands and rights of way; purchase or acquisition of materials, minerals, and processesThe President is authorized to lease, buy, or acquire, by condemnation, gift, grant, or devise, such lands and rights of way as may be necessary for the construction and operation of such plants and to take from any lands of the United States, or to buy or acquire by condemnation materials, minerals, and processes, patented or otherwise, necessary for the construction and operation of such plants and for the manufacture of such products.


(c) Use of products of plants; disposal of surplusThe products of such plants shall be used by the President for military and naval purposes to the extent that he may deem necessary, and any surplus which he shall determine is not required shall be sold and disposed of by him under such regulations as he may prescribe.


(d) Employment of officers, agents, or agenciesThe President is authorized to employ such officers, agents, or agencies as may in his discretion be necessary to enable him to carry out the purposes herein specified, and to authorize and require such officers, agents, or agencies to perform any and all of the duties imposed upon him by the provisions hereof.


(e) Government construction and operationThe plant or plants provided for under this section shall be constructed and operated solely by the Government and not in conjunction with any other industry or enterprise carried on by private capital.


(Aug. 10, 1956, ch. 1041, § 37, 70A Stat. 634.)

Editorial Notes
Codification
Section was not enacted as part of the Strategic and Critical Materials Stock Piling Act which comprises this subchapter.



§ 100a. Omitted
Editorial Notes
Codification
Section, which was from the Department of Defense Appropriation Act, 1983, Pub. L. 97–377, title I, § 101(c) [title VII, § 712], Dec. 21, 1982, 96 Stat. 1833, 1851, prohibited use of funds available to Department of Defense agencies for acquisition, construction, or operation of certain scrap-processing facilities, and was not repeated in subsequent appropriation acts. Similar provisions were contained in the following prior appropriation acts:
Dec. 29, 1981, Pub. L. 97–114, title VII, § 712, 95 Stat. 1580.
Dec. 15, 1980, Pub. L. 96–527, title VII, § 713, 94 Stat. 3082.
Dec. 21, 1979, Pub. L. 96–154, title VII, § 713, 93 Stat. 1154.
Oct. 13, 1978, Pub. L. 95–457, title VIII, § 813, 92 Stat. 1246.
Sept. 21, 1977, Pub. L. 95–111, title VIII, § 812, 91 Stat. 901.
Sept. 22, 1976, Pub. L. 94–419, title VII, § 712, 90 Stat. 1293.
Feb. 9, 1976, Pub. L. 94–212, title VII, § 712, 90 Stat. 170.
Oct. 8, 1974, Pub. L. 93–437, title VIII, § 812, 88 Stat. 1226.
Jan. 2, 1974, Pub. L. 93–238, title VII, § 712, 87 Stat. 1040.
Oct. 26, 1972, Pub. L. 92–570, title VII, § 712, 86 Stat. 1198.
Dec. 18, 1971, Pub. L. 92–204, title VII, § 712, 85 Stat. 729.
Jan. 11, 1971, Pub. L. 91–668, title VIII, § 812, 84 Stat. 2032.
Dec. 29, 1969, Pub. L. 91–171, title VI, § 612, 83 Stat. 481.
Oct. 17, 1968, Pub. L. 90–580, title V, § 511, 82 Stat. 1131.
Sept. 29, 1967, Pub. L. 90–96, title VI, § 611, 81 Stat. 244.
Oct. 15, 1966, Pub. L. 89–687, title VI, § 611, 80 Stat. 992.
Sept. 29, 1965, Pub. L. 89–213, title VI, § 611, 79 Stat. 875.
Aug. 19, 1964, Pub. L. 88–446, title V, § 511, 78 Stat. 476.
Oct. 17, 1963, Pub. L. 88–149, title V, § 511, 77 Stat. 265.
Aug. 9, 1962, Pub. L. 87–577, title V, § 511, 76 Stat. 329.
Aug. 17, 1961, Pub. L. 87–144, title VI, § 611, 75 Stat. 377.
July 7, 1960, Pub. L. 86–601, title V, § 511, 74 Stat. 351.
Aug. 18, 1959, Pub. L. 86–166, title V, § 611, 73 Stat. 380.
Aug. 22, 1958, Pub. L. 85–724, title VI, § 611, 72 Stat. 725.
Aug. 2, 1957, Pub. L. 85–117, title VI, § 612, 71 Stat. 325.
July 2, 1956, ch. 488, title VI, § 612, 70 Stat. 469.
July 13, 1955, ch. 358, title VI, § 615, 69 Stat. 317.
June 30, 1954, ch. 432, title VII, § 715, 68 Stat. 352.





CHAPTER 6—WILLFUL DESTRUCTION, ETC., OF WAR OR NATIONAL-DEFENSE MATERIAL
§§ 101 to 106. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 101, acts Apr. 20, 1918, ch. 59, § 1, 40 Stat. 533; Nov. 30, 1940, ch. 926, 54 Stat. 1220; Dec. 24, 1942, ch. 824, 56 Stat. 1087; 1946 Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, related to definition of war terms. See section 2151 of Title 18, Crimes and Criminal Procedure.


Section 102, act Apr. 20, 1918, ch. 59, § 2, 40 Stat. 534, related to destruction or injury of war material in time of war. See section 2153 of Title 18.


Section 103, act Apr. 20, 1918, ch. 59, § 3, 40 Stat. 534, related to making or causing to be made defective war material. See section 2154 of Title 18.


Section 104, act Apr. 20, 1918, ch. 59, § 4, as added Nov. 30, 1940, ch. 926, 54 Stat. 1220; amended Aug. 21, 1941, ch. 388, 55 Stat. 655, related to definition of national-defense terms. See section 2151 of Title 18.


Section 105, act Apr. 20, 1918, ch. 59, § 5, as added Nov. 30, 1940, ch. 926, 54 Stat. 1220, related to destruction or injury of national-defense materials. See section 2155 of Title 18.


Section 106, act Apr. 20, 1918, ch. 59, § 6, as added Nov. 30, 1940, ch. 926, 54 Stat. 1220, related to making or causing to be made defective national-defense material. See section 2156 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal of sections 101 to 106 effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.




CHAPTER 7—INTERFERENCE WITH HOMING PIGEONS OWNED BY UNITED STATES
§§ 111 to 113. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 111, act Apr. 19, 1918, ch. 58, § 1, 40 Stat. 533, related to prohibited acts affecting homing pigeons owned by United States. See section 45 of Title 18, Crimes and Criminal Procedure.


Section 112, act Apr. 19, 1918, ch. 58, § 2, 40 Stat. 533, related to possession of pigeons as evidence of violation of law. See section 45 of Title 18.


Section 113, act Apr. 19, 1918, ch. 58, § 3, 40 Stat. 533, related to punishment. See section 45 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal of sections 111 to 113 effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.




CHAPTER 8—EXPLOSIVES; MANUFACTURE, DISTRIBUTION, STORAGE, USE, AND POSSESSION REGULATED
§§ 121 to 144. Repealed. Pub. L. 91–452, title XI, § 1106(a), Oct. 15, 1970, 84 Stat. 960

Section 121, acts Oct. 6, 1917, ch. 83, § 1, 40 Stat. 385; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 863, defined “explosive”, “explosives”, “ingredients”, “person”, and “Director”. See section 841 of Title 18, Crimes and Criminal Procedure.


Section 122, acts Oct. 6, 1917, ch. 83, § 2, 40 Stat. 385; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 864, related to unauthorized manufacture, distribution, possession, acquisition, etc., of explosives or ingredients. See section 842 of Title 18.


Section 123, acts Oct. 6, 1917, ch. 83, § 3, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 864; Nov. 24, 1942, ch. 641, 56 Stat. 1022; Aug. 23, 1958, Pub. L. 85–726, title XIV, § 1405, 72 Stat. 808; Oct. 15, 1966, Pub. L. 89–670, § 8(f), 80 Stat. 943, excepted from provisions of this chapter purchase or possession of ingredients when purchased or held in small quantities and not used or intended to be used in manufacture of explosives, explosives or ingredients in transit in conformity with applicable law, explosives manufactured under authority of the United States for armed forces or the F.B.I., and arsenals, etc., owned by, or operated by or on behalf of, the United States. See section 845 of Title 18.


Section 124, acts Oct. 6, 1917, ch. 83, § 4, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 864, authorized a superintendent, foreman, or other duly authorized employee at a mine, quarry, or other work, when licensed, to sell or issue to any employee under him such amount of explosives or ingredients required by that employee in performance of his duties. See section 843 of Title 18.


Section 125, acts Oct. 6, 1917, ch. 83, § 2, 40 Stat. 385; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 863, related to applicability of prohibitory provisions of this chapter.


Section 126, acts Oct. 6, 1917, ch. 83, § 5, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 864, required licensees to keep records of disposition of explosives or ingredients. See section 843 of Title 18.


Section 127, acts Oct. 6, 1917, ch. 83, § 6, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 865, authorized issuance of licenses. See section 843 of Title 18.


Section 128, acts Oct. 6, 1917, ch. 83, § 7, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 865, set forth procedure for issuance of licenses and fees for such licenses.


Section 129, acts Oct. 6, 1917, ch. 83, § 8, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 865; Ex. Ord. No. 9287, eff. Dec. 24, 1942, 7 F.R. 10897, provided for term of license, qualifications of applicants for licenses, and revocation of license. See section 843 of Title 18.


Section 130, acts Oct. 6, 1917, ch. 83, § 9, 40 Stat. 386; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 866, set forth contents of applications for licenses. See section 843 of Title 18.


Section 131, acts Oct. 6, 1917, ch. 83, § 10, 40 Stat. 387; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 866, required licensee or applicant to furnish information on request of Director or his authorized representative. See section 843 of Title 18.


Section 132, acts Oct. 6, 1917, ch. 83, § 11, 40 Stat. 387; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 867, related to false representations as to required license.


Section 133, acts Oct. 6, 1917, ch. 83, § 12, 40 Stat. 387; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 867, related to markings on manufacturing or storage premises for explosives.


Section 134, act July 1, 1918, ch. 113, 40 Stat. 671, related to cancellation of licenses for violations of law. See section 844 of Title 18.


Section 135, acts Oct. 6, 1917, ch. 83, § 13, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 867, related to exclusion of public from manufacturing or storage premises for explosives and discharge of firearms, etc., on such premises.


Section 136, acts Oct. 6, 1917, ch. 83, § 14, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 867, authorized investigations by Director of explosions and fires involving explosives or ingredients of explosives.


Section 137, acts Oct. 6, 1917, ch. 83, § 15, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 867, authorized Director to exercise authority conferred upon him by this chapter under supervision of Secretary of the Interior and cooperation of other agencies with Director in administration and enforcement of this chapter.


Section 138, acts Oct. 6, 1917, ch. 83, § 16, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 868; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972, authorized employment of personnel for administration of this chapter.


Section 139, acts Oct. 6, 1917, ch. 83, § 17, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 868, prohibited any officer, employee, or licensing agent from divulging any information obtained in course of his duties under this chapter.


Section 140, acts Oct. 6, 1917, ch. 83, § 18, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 868, authorized Director to issue rules and regulations. See section 847 of Title 18.


Section 141, acts Oct. 6, 1917, ch. 83, § 19, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 868, set forth penalties for violations of this chapter. See section 844 of Title 18.


Section 142, acts Oct. 6, 1917, ch. 83, § 20, 40 Stat. 388; Dec. 26, 1941, ch. 633, § 2, 55 Stat. 868, provided that this chapter and regulations issued pursuant to it were to become operative only during war or national emergency.


Section 143, act Oct. 6, 1917, ch. 83, § 21, 40 Stat. 389, related to agencies available for enforcement of provisions of this chapter.


Section 144, act July 1, 1918, ch. 113, 40 Stat. 671, subjected platinum, iridium, and palladium and compounds thereof to provisions of this chapter.




CHAPTER 9—AIRCRAFT
§§ 151 to 151f. Omitted
Codification
Sections 151 to 151f which related to a National Advisory Committee for Aeronautics were omitted pursuant to section 301(a) of Pub. L. 85–568, title III, July 29, 1958, 72 Stat. 432, formerly set out as a note under former section 2472 of Title 42, The Public Health and Welfare, which terminated the Committee and transferred all its functions, powers, duties, and obligations to the National Aeronautics and Space Administration.
Section 151, acts Mar. 3, 1915, ch. 83, 38 Stat. 930; Mar. 2, 1929, ch. 482, 45 Stat. 1451; June 23, 1938, ch. 601, § 1107(e), 52 Stat. 1027; 1940 Reorg. Plan No. IV, § 7, eff. June 30, 1940, 5 F.R. 2421, 54 Stat. 1235; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501; May 25, 1948, ch. 335, § 1, 62 Stat. 266; Aug. 10, 1949, ch. 412, § 12(a), 63 Stat. 591; Aug. 8, 1950, ch. 645, § 4, 64 Stat. 419; June 3, 1954, ch. 254, 68 Stat. 170, established National Advisory Committee for Aeronautics, provided for its composition, prescribed compensation of members and duties of Committee, and required reports to Congress.
Section 151a, act Mar. 2, 1929, ch. 482, 45 Stat. 1451, was incorporated in section 151 of this title.
Section 151b, act Aug. 8, 1950, ch. 645, § 1, 64 Stat. 418, related to functions of Committee.
Section 151c, act Aug. 8, 1950, ch. 645, § 2, 64 Stat. 418, related to transfer of supplies to Committee.
Section 151d, act Aug. 8, 1950, ch. 645, § 3, 64 Stat. 418, related to employment of aliens.
Section 151e, act Aug. 8, 1950, ch. 645, § 6, 64 Stat. 419, related to availability of appropriations.
Section 151f, act Aug. 8, 1950, ch. 645, § 7, 64 Stat. 419, related to prosecution of projects.



§§ 152, 153. Repealed. May 25, 1948, ch. 335, § 3(a), (b), 62 Stat. 267

Section 152, act July 1, 1918, ch. 113, 40 Stat. 650, as amended July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, related to office space for Advisory Committee.


Section 153, act Mar. 3, 1915, ch. 83, 38 Stat. 930, related to annual reports.



§ 154. Repealed. Oct. 10, 1940, ch. 851, § 4, 54 Stat. 1114

Section, act Apr. 22, 1926, ch. 171, 44 Stat. 314, related to purchases and services.



§ 155. Repealed. May 25, 1948, ch. 335, § 3(c), 62 Stat. 267

Section, act Apr. 22, 1926, ch. 171, 44 Stat. 314, related to Langley Memorial Aeronautical Laboratory.



§§ 156, 157. Omitted
Editorial Notes
Codification
Section 156, acts Apr. 18, 1940, ch. 107, § 1, 54 Stat. 134; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972, authorized National Advisory Committee for Aeronautics to pay compensation of a retired officer of the Army or Navy performing service for Committee. See note set out under sections 151 to 151f of this title.
Section 157, which related to transfer of aircraft, supplies, and equipment by Army and Navy to National Advisory Committee for Aeronautics, was from appropriation acts July 30, 1947, ch. 359, title I, § 101, 61 Stat. 599; Apr. 20, 1948, ch. 219, title I, § 101, 62 Stat. 188; Aug. 24, 1949, ch. 506, title I, § 101, 63 Stat. 646; Sept. 6, 1950, ch. 896, ch. VIII, title I, § 101, 64 Stat. 711, and was not repeated in the Independent Offices Appropriation Act, 1952, act Aug. 31, 1951, ch. 376, 65 Stat. 268. Section was formerly classified to section 246 of former Title 49, Transportation.



§§ 158 to 159. Transferred
Editorial Notes
Codification
Section 158, act Aug. 1, 1947, ch. 433, § 1(b), (c), as added July 13, 1949, ch. 332, § 1, 63 Stat. 410, related to professional and scientific service on the Committee and was transferred to section 1161 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378.
Section 158a, act Aug. 1, 1947, ch. 433, § 2, 61 Stat. 715, related to classification of positions and appointments and was transferred to section 1162 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378, and reenacted as section 3104(b) of Title 5, Government Organization and Employees.
Section 159, acts Aug. 1, 1947, ch. 433, § 3, 61 Stat. 715; July 13, 1949, ch. 332, § 2, 63 Stat. 411, related to reports to Congress and confidential information and was transferred to section 1163 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378, and reenacted as section 3104(c) of Title 5, Government Organization and Employees.



§ 160. Omitted
Editorial Notes
Codification
Section, which was from acts Aug. 24, 1949, ch. 506, title I, § 101, 63 Stat. 646; Sept. 6, 1950, ch. 896, ch. VIII, title I, § 101, 64 Stat. 711, and prior appropriation acts, related to employment of aliens, and was not repeated in the Independent Offices Appropriation Act, 1952, act Aug. 31, 1951, ch. 376, 65 Stat. 268.



§§ 160a to 160f. Repealed. Pub. L. 85–707, § 21(b)(5), July 7, 1958, 72 Stat. 337

Section 160a, act Apr. 11, 1950, ch. 86, § 1, 64 Stat. 43, related to employees pursuing graduate study or research.


Section 160b, act Apr. 11, 1950, ch. 86, § 2, 64 Stat. 43, related to acceptable types of graduate study and research.


Section 160c, act Apr. 11, 1950, ch. 86, § 3, 64 Stat. 43, related to duration of leaves of absence available.


Section 160d, act Apr. 11, 1950, ch. 86, § 4, 64 Stat. 43, related to payment of tuition and expenses.


Section 160e, act Apr. 11, 1950, ch. 86, § 5, 64 Stat. 43, related to continuation of salary and leave benefits.


Section 160f, acts Apr. 11, 1950, ch. 86, § 6, 64 Stat. 43; May 6, 1954, ch. 183, 68 Stat. 78; Mar. 17, 1958, Pub. L. 85–349, 72 Stat. 48, related to limitation on government expenditure.

Statutory Notes and Related Subsidiaries
Effective Date of RepealFor effective date of repeal, see section 21(a) of Pub. L. 85–507.




CHAPTER 10—HELIUM GAS



Sec.


161 to 166.Omitted or Repealed.


167.Definitions.


167a.Authority of Secretary.


167b.Storage, transportation, and withdrawal of crude helium.


167c.Storage, withdrawal and transportation.


167d.Sale of crude helium.


167e.Intragovernmental cooperation.


167f.Repealed.


167g.Promulgation of rules and regulations.


167h.Administrative procedure.


167i.Exclusion from Natural Gas Act provisions.


167j.Land conveyance in Potter County, Texas.


167k.Violations; penalties.


167l.Injunctions.


167m.Information.


167n.Helium gas resource assessment.


167o.Low-Btu gas separation and helium conservation.


167p.Helium-3 separation.


167q.Federal agency helium acquisition strategy.



§§ 161 to 164. Omitted
Editorial Notes
Codification
Act Mar. 3, 1925, ch. 426, 43 Stat. 1110, as completely amended, renumbered, and revised by Pub. L. 86–777, Sept. 13, 1960, 74 Stat. 918, is classified to section 167 et seq. of this title.
Section 161, acts Mar. 3, 1925, ch. 426, § 1, 43 Stat. 1110; Mar. 3, 1927, ch. 355, 44 Stat. 1387; Sept. 1, 1937, ch. 895, 50 Stat. 885, authorized Secretary of the Interior to acquire and reserve helium-gas lands and to produce and store helium gas. See section 3 of act Mar. 3, 1925, as amended by Pub. L. 86–777, which is classified to section 167a of this title.
Section 162, acts Feb. 12, 1925, ch. 225, title I, 43 Stat. 908; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, authorized Navy Department to acquire helium-gas lands and to produce and experiment with helium gas.
Section 163, acts Mar. 3, 1925, ch. 426, § 2, 43 Stat. 1111; Mar. 3, 1927, ch. 355, 44 Stat. 1387; Sept. 1, 1937, ch. 895, 50 Stat. 886, authorized Bureau of Mines to produce helium gas. See section 4 of act Mar. 3, 1925, as amended by Pub. L. 86–777, which is classified to section 167b of this title.
Section 164, acts Mar. 3, 1925, ch. 426, § 3, 43 Stat. 1111; Mar. 3, 1927, ch. 355, 44 Stat. 1387; Sept. 1, 1937, ch. 895, 50 Stat. 886, related to disposal of helium by sale, upon request of Army or Navy or other Federal Government agencies, or for medicinal, scientific or commercial use, to deposit and use of funds obtained by sale of gas, and to an annual report to Congress by Secretary of the Interior on said funds. See section 6 of act Mar. 3, 1925, as amended by Pub. L. 86–777, which is classified to section 167d of this title.



§ 165. Repealed. Aug. 26, 1954, ch. 937, title V, § 542(a)(13), 68 Stat. 861

Section, acts Mar. 3, 1925, ch. 426, § 4, 43 Stat. 1111; Mar. 3, 1927, ch. 355, 44 Stat. 1388; Sept. 1, 1937, ch. 895, 50 Stat. 887, related to exportation of helium gas. See section 2778 of Title 22, Foreign Relations and Intercourse.



§ 166. Omitted

Section, acts Mar. 3, 1925, ch. 426, § 5, 43 Stat. 1111; Mar. 3, 1927, ch. 355, 44 Stat. 1388; Sept. 1, 1937, ch. 895, 50 Stat. 887; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, authorized Secretaries of Army and Navy to designate representatives to cooperate with Department of the Interior to effectuate the purposes of this chapter, and gave them the right of access to plants, data, and accounts. See section 7 of act Mar. 3, 1925, as amended by Pub. L. 86–777, which is classified to section 167e of this title.



§ 167. Definitions
In this chapter:(1) Cliffside FieldThe term “Cliffside Field” means the helium storage reservoir in which the Federal Helium Reserve is stored.


(2) Federal Helium PipelineThe term “Federal Helium Pipeline” means the federally owned pipeline system through which helium for the Federal Helium Reserve may be transported.


(3) Federal Helium ReserveThe term “Federal Helium Reserve” means helium reserves owned by the United States.


(4) Federal Helium SystemThe term “Federal Helium System” means—(A) the Federal Helium Reserve;

(B) the Cliffside Field;

(C) the Federal Helium Pipeline; and

(D) all other infrastructure owned, leased, or managed under contract by the Secretary for the storage, transportation, withdrawal, enrichment, purification, or management of helium.


(5) Federal userThe term “Federal user” means a Federal agency or extramural holder of one or more Federal research grants using helium.


(6) Low-Btu gasThe term “low-Btu gas” means a fuel gas with a heating value of less than 250 Btu per standard cubic foot measured as the higher heating value resulting from the inclusion of noncombustible gases, including nitrogen, helium, argon, and carbon dioxide.


(7) PersonThe term “person” means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, or State or political subdivision.


(8) Priority pipeline accessThe term “priority pipeline access” means the first priority of delivery of crude helium under which the Secretary schedules and ensures the delivery of crude helium to a helium refinery through the Federal Helium System.


(9) Qualified bidder(A) In generalThe term “qualified bidder” means a person the Secretary determines is seeking to purchase helium for their own use, refining, or redelivery to users.


(B) ExclusionThe term “qualified bidder” does not include a person who was previously determined to be a qualified bidder if the Secretary determines that the person did not meet the requirements of a qualified bidder under this chapter.



(10) Qualifying domestic helium transactionThe term “qualifying domestic helium transaction” means any agreement entered into or renegotiated agreement during the preceding 1-year period in the United States for the purchase or sale of at least 15,000,000 standard cubic feet of crude or pure helium to which any holder of a contract with the Secretary for the acceptance, storage, delivery, or redelivery of crude helium from the Federal Helium System is a party.


(11) RefinerThe term “refiner” means a person with the ability to take delivery of crude helium from the Federal Helium Pipeline and refine the crude helium into pure helium.


(12) SecretaryThe term “Secretary” means the Secretary of the Interior.


(Mar. 3, 1925, ch. 426, § 2, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 918; amended Pub. L. 113–40, § 2, Oct. 2, 2013, 127 Stat. 534.)

Editorial Notes
Prior ProvisionsA prior section 2 of act Mar. 3, 1925, authorized Bureau of Mines to produce helium gas and was classified to section 163 of this title, prior to the general amendment of this chapter by Pub. L. 86–777.

Amendments2013—Pub. L. 113–40 amended section generally. Prior to amendment, section defined “Secretary”, “person”, “helium-bearing natural gas”, and “helium-gas mixture”.

Statutory Notes and Related Subsidiaries
Effective Date of 1960 AmendmentPub. L. 86–777, § 3, Sept. 13, 1960, 74 Stat. 923, provided that: “The amendment made by this Act [enacting this section and sections 167a to 167n of this title] shall become effective on March 1, 1961.”


Short Title of 2013 AmendmentPub. L. 113–40, § 1, Oct. 2, 2013, 127 Stat. 534, provided that: “This Act [see Tables for classification] may be cited as the ‘Helium Stewardship Act of 2013’.”


Short Title of 1996 AmendmentPub. L. 104–273, § 1, Oct. 9, 1996, 110 Stat. 3315, provided that: “This Act [amending sections 167a to 167d, 167f, 167j, and 167m of this title] may be cited as the ‘Helium Privatization Act of 1996’.”


Short Title of 1960 AmendmentPub. L. 86–777, § 1, Sept. 13, 1960, 74 Stat. 918, provided that: “This Act [enacting this section, sections 167a to 167n of this title, and provisions set out as notes below] may be cited as the ‘Helium Act Amendments of 1960’.”


Short TitleSection 1 of act Mar. 3, 1925, as added by Pub. L. 86–777, § 2, provided that: “This Act [enacting this section, sections 167a to 167n of this title, and provisions set out as a note below] may be cited as the ‘Helium Act’.”


RegulationsPub. L. 113–40, § 9, Oct. 2, 2013, 127 Stat. 544, provided that: “The Secretary of the Interior shall promulgate such regulations as are necessary to carry out this Act [see Tables for classification] and the amendments made by this Act, including regulations necessary to prevent unfair acts and practices.”


SeparabilityAct Mar. 3, 1925, ch. 426, § 20, formerly § 17, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 923, renumbered § 20, Pub. L. 113–40, § 6(2), Oct. 2, 2013, 127 Stat. 540, provided that: “If any provision of this Act [enacting this section, sections 167a to 167n of this title, and provisions set out as a note above], or the application of such provision to any person or circumstance, is held invalid, the remainder of this Act or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.”


Existing AgreementsPub. L. 113–40, § 8, Oct. 2, 2013, 127 Stat. 544, provided that:
“(a) In General.—This Act [see Tables for classification] and the amendments made by this Act shall not affect or diminish the rights and obligations of the Secretary of the Interior and private parties under agreements in existence on the date of enactment of this Act [Oct. 2, 2013], except to the extent that the agreements are renewed or extended after that date.

“(b) Delivery.—No agreement described in subsection (a) shall affect or diminish the right of any party that purchases helium after the date of enactment of this Act in accordance with section 6 of the Helium Act (50 U.S.C. 167d) (as amended by section 5) to receive delivery of the helium in accordance with section 5(e)(2) of the Helium Act (50 U.S.C. 167c(e)(2)) (as amended by section 4).”




Severance Package for Helium Operations EmployeesPub. L. 106–113, div. B, § 1000(a)(3) [title I, § 112], Nov. 29, 1999, 113 Stat. 1535, 1501A–157, provided that:
“(a) Employees of Helium Operations, Bureau of Land Management, entitled to severance pay under 5 U.S.C. 5595, may apply for, and the Secretary of the Interior may pay, the total amount of the severance pay to the employee in a lump sum. Employees paid severance pay in a lump sum and subsequently reemployed by the Federal Government shall be subject to the repayment provisions of 5 U.S.C. 5595(i)(2) and (3), except that any repayment shall be made to the Helium Fund.

“(b) Helium Operations employees who elect to continue health benefits after separation shall be liable for not more than the required employee contribution under 5 U.S.C. 8905a(d)(1)(A). The Helium Fund shall pay for 18 months the remaining portion of required contributions.

“(c) The Secretary of the Interior may provide for training to assist Helium Operations employees in the transition to other Federal or private sector jobs during the facility shut-down and disposition process and for up to 12 months following separation from Federal employment, including retraining and relocation incentives on the same terms and conditions as authorized for employees of the Department of Defense in section 348 of the National Defense Authorization Act for Fiscal Year 1995 [Pub. L. 103–337, 10 U.S.C. 1597 note].

“(d) For purposes of the annual leave restoration provisions of 5 U.S.C. 6304(d)(1)(B), the cessation of helium production and sales, and other related Helium Program activities shall be deemed to create an exigency of public business under, and annual leave that is lost during leave years 1997 through 2001 because of 5 U.S.C. 6304 (regardless of whether such leave was scheduled in advance) shall be restored to the employee and shall be credited and available in accordance with 5 U.S.C. 6304(d)(2). Annual leave so restored and remaining unused upon the transfer of a Helium Program employee to a position of the executive branch outside of the Helium Program shall be liquidated by payment to the employee of a lump sum from the Helium Fund for such leave.

“(e) Benefits under this section shall be paid from the Helium Fund in accordance with section 4(c)(4) of the Helium Privatization Act of 1996 [probably means the Helium Act, which is classified to section 167b(c)(4) of this title]. Funds may be made available to Helium Program employees who are or will be separated before October 1, 2002 because of the cessation of helium production and sales and other related activities. Retraining benefits, including retraining and relocation incentives, may be paid for retraining commencing on or before September 30, 2002.

“(f) This section shall remain in effect through fiscal year 2002.”



Similar provisions were contained in the following prior appropriation acts:
Pub. L. 105–277, div. A, § 101(e) [title I, § 112], Oct. 21, 1998, 112 Stat. 2681–231, 2681–254.
Pub. L. 105–83, title I, § 113, Nov. 14, 1997, 111 Stat. 1562.



§ 167a. Authority of Secretary(a) Extraction and disposal of helium on Federal lands(1) In generalThe Secretary may enter into agreements with private parties for the recovery and disposal of helium on Federal lands upon such terms and conditions as the Secretary deems fair, reasonable, and necessary.


(2) Leasehold rightsThe Secretary may grant leasehold rights to any such helium.


(3) LimitationThe Secretary may not enter into any agreement by which the Secretary sells such helium other than to a private party with whom the Secretary has an agreement for recovery and disposal of helium.


(4) RegulationsAgreements under paragraph (1) may be subject to such regulations as may be prescribed by the Secretary.


(5) Existing rightsAn agreement under paragraph (1) shall be subject to any rights of any affected Federal oil and gas lessee that may be in existence prior to the date of the agreement.


(6) Terms and conditionsAn agreement under paragraph (1) (and any extension or renewal of an agreement) shall contain such terms and conditions as the Secretary may consider appropriate.


(7) Prior agreementsThis subsection shall not in any manner affect or diminish the rights and obligations of the Secretary and private parties under agreements to dispose of helium produced from Federal lands in existence on October 9, 1996, except to the extent that such agreements are renewed or extended after October 9, 1996.



(b) Storage, transportation, and saleThe Secretary may store, transport, and sell helium only in accordance with this chapter.


(c) Extraction of helium from deposits on Federal landAll amounts received by the Secretary from the sale or disposition of helium on Federal land shall be credited to the Helium Production Fund established under section 167d(e) of this title.


(Mar. 3, 1925, ch. 426, § 3, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 918; amended Pub. L. 104–273, § 3, Oct. 9, 1996, 110 Stat. 3315; Pub. L. 113–40, § 3, Oct. 2, 2013, 127 Stat. 535.)

Editorial Notes
Prior ProvisionsA prior section 3 of act Mar. 3, 1925, related to disposal of helium by sale, use of funds so obtained, and reports to Congress on such uses and was classified to section 164 of this title, prior to the general amendment of this chapter by Pub. L. 86–777.

Amendments2013—Subsec. (c). Pub. L. 113–40 added subsec. (c).
1996—Pub. L. 104–273 amended section generally. Prior to amendment, section enumerated various aspects of Secretary’s authority, including provisions in subsec. (a) relating to conserving, producing, buying, and selling helium, in subsec. (b) relating to helium on public domain, and in subsec. (c) relating to contract price for helium.



§ 167b. Storage, transportation, and withdrawal of crude helium(a) Storage, transportation, and withdrawalThe Secretary may store, transport, and withdraw crude helium and maintain and operate crude helium storage facilities, in existence on October 9, 1996, at the Bureau of Mines Cliffside Field, and related helium transportation and withdrawal facilities.


(b) Cessation of production, refining, and marketingNot later than 18 months after October 9, 1996, the Secretary shall cease producing, refining, and marketing refined helium and shall cease carrying out all other activities relating to helium which the Secretary was authorized to carry out under this chapter before October 9, 1996, except activities described in subsection (a).


(c) Disposal of facilities(1) In generalSubject to paragraph (5), not later than 24 months after the cessation of activities referred to in subsection (b) of this section, the Secretary shall designate as excess property and dispose of all facilities, equipment, and other real and personal property, and all interests therein, held by the United States for the purpose of producing, refining and marketing refined helium.


(2) Applicable lawThe disposal of such property shall be in accordance with chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.


(3) ProceedsAll proceeds accruing to the United States by reason of the sale or other disposal of such property shall be treated as moneys received under this chapter for purposes of section 167d(e) of this title.


(4) CostsAll costs associated with such sale and disposal (including costs associated with termination of personnel) and with the cessation of activities under subsection (b) shall be paid from amounts available in the helium production fund established under section 167d(e) of this title.


(5) ExceptionParagraph (1) shall not apply to any facilities, equipment, or other real or personal property, or any interest therein, necessary for the storage, transportation, and withdrawal of crude helium or any equipment, facilities, or other real or personal property, required to maintain the purity, quality control, and quality assurance of crude helium in the Bureau of Mines Cliffside Field.



(d) Existing contracts(1) In generalAll contracts that were entered into by any person with the Secretary for the purchase by the person from the Secretary of refined helium and that are in effect on October 9, 1996, shall remain in force and effect until the date on which the refining operations cease, as described in subsection (b).


(2) CostsAny costs associated with the termination of contracts described in paragraph (1) shall be paid from the helium production fund established under section 167d(e) of this title.



(Mar. 3, 1925, ch. 426, § 4, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 920; amended Pub. L. 104–273, § 3, Oct. 9, 1996, 110 Stat. 3316; Pub. L. 113–40, § 7(a), Oct. 2, 2013, 127 Stat. 544.)

Editorial Notes
Codification
In subsec. (c)(2), “chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” substituted for “the Federal Property and Administrative Services Act of 1949” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Prior ProvisionsA prior section 4 of act Mar. 3, 1925, related to exportation of helium gas and was classified to section 165 of this title, prior to repeal by act Aug. 26, 1954, ch. 937, title V, § 542(a)(13), 68 Stat. 861.

Amendments2013—Subsecs. (c)(3), (4), (d)(2). Pub. L. 113–40 substituted “section 167d(e)” for “section 167d(f)”.
1996—Pub. L. 104–273 amended section generally. Prior to amendment, section consisted of single par. authorizing Secretary to maintain and operate helium production and purification plants and to conduct or contract for research as to helium production, purification, transportation, liquefaction, storage, and utilization.



§ 167c. Storage, withdrawal and transportation(a) In generalIf the Secretary provides helium storage, withdrawal, or transportation services to any person, the Secretary shall impose a fee on the person that accurately reflects the economic value of those services.


(b) Minimum feesThe fees charged under subsection (a) shall be not less than the amount required to reimburse the Secretary for the full costs of providing storage, withdrawal, or transportation services, including capital investments in upgrades and maintenance at the Federal Helium System.


(c) Schedule of feesPrior to sale or auction under subsection (a), (b), or (c) of section 167d of this title, the Secretary shall annually publish a standardized schedule of fees that the Secretary will charge under this section.


(d) TreatmentAll fees received by the Secretary under this section shall be credited to the Helium Production Fund established under section 167d(e) of this title.


(e) Storage and deliveryIn accordance with this section, the Secretary shall—(1) allow any person or qualified bidder to which crude helium is sold or auctioned under section 167d of this title to store helium in the Federal Helium Reserve; and

(2) establish a schedule for the transportation and delivery of helium using the Federal Helium System that—(A) ensures timely delivery of helium auctioned pursuant to section 167d(b)(2) of this title;

(B) ensures timely delivery of helium acquired from the Secretary from the Federal Helium Reserve by means other than an auction under section 167d(b)(2) of this title, including nonallocated sales; and

(C) provides priority access to the Federal Helium Pipeline for in-kind sales for Federal users.



(f) New Pipeline accessThe Secretary shall consider any applications for access to the Federal Helium Pipeline in a manner consistent with the schedule for phasing out commercial sales and disposition of assets pursuant to section 167d of this title.


(Mar. 3, 1925, ch. 426, § 5, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 920; amended Pub. L. 104–273, § 3, Oct. 9, 1996, 110 Stat. 3317; Pub. L. 113–40, § 4, Oct. 2, 2013, 127 Stat. 535.)

Editorial Notes
Prior ProvisionsA prior section 5 of act Mar. 3, 1925, authorized governmental cooperation with Department of the Interior to effectuate the purposes of this chapter and was classified to section 166 of this title, prior to the general amendment of this chapter by Pub. L. 86–777.

Amendments2013—Pub. L. 113–40 amended section generally. Prior to amendment, section related to fees for storage, transportation, and withdrawal.
1996—Pub. L. 104–273 amended section generally. Prior to amendment, section related to licensing for extraction, transportation, and sale of helium under Federal helium refining program, including provisions in subsec. (a) relating to rules and regulations, in subsec. (b) relating to terms, assignments, and revocations of licenses, in subsec. (c) relating to purpose of licenses, and in subsec. (d) relating to suspension of licenses and reacquisition of helium supplies in times of war or national emergency.



§ 167d. Sale of crude helium(a) Phase A: allocation transition(1) In generalThe Secretary shall offer crude helium for sale in such quantities, at such times, at not less than the minimum price established under subsection (b)(7), and under such terms and conditions as the Secretary determines necessary to carry out this subsection with minimum market disruption.


(2) Federal purchasesFederal users may purchase refined helium with priority pipeline access under this subsection from persons who have entered into enforceable contracts to purchase an equivalent quantity of crude helium at the in-kind price from the Secretary.


(3) DurationThis subsection applies during—(A) the period beginning on October 2, 2013, and ending on September 30, 2014; and

(B) any period during which the sale of helium under subsection (b) is delayed or suspended.



(b) Phase B: auction implementation(1) In generalThe Secretary shall offer crude helium for sale in quantities not subject to auction under paragraph (2), after completion of each auction, at not less than the minimum price established under paragraph (7), and under such terms and conditions as the Secretary determines necessary—(A) to maximize total recovery of helium from the Federal Helium Reserve over the long term;

(B) to maximize the total financial return to the taxpayer;

(C) to manage crude helium sales according to the ability of the Secretary to extract and produce helium from the Federal Helium Reserve;

(D) to give priority to meeting the helium demand of Federal users in the event of any disruption to the Federal Helium Reserve; and

(E) to carry out this subsection with minimum market disruption.


(2) Auction quantitiesFor the period described in paragraph (4) and consistent with the conditions described in paragraph (8), the Secretary shall annually auction to any qualified bidder a quantity of crude helium in the Federal Helium Reserve equal to—(A) for fiscal year 2015, 10 percent of the total volume of crude helium made available for that fiscal year;

(B) for each of fiscal years 2016 through 2019, a percentage of the total volume of crude helium that is 15 percentage points greater than the percentage made available for the previous fiscal year; and

(C) for fiscal year 2020 and each fiscal year thereafter, 100 percent of the total volume of crude helium made available for that fiscal year.


(3) Federal purchasesFederal users may purchase refined helium with priority pipeline access under this subsection from persons who have entered into enforceable contracts to purchase an equivalent quantity of crude helium at the in-kind price from the Secretary.


(4) DurationThis subsection applies during the period—(A) beginning on October 1, 2014; and

(B) ending on the date on which the volume of recoverable crude helium at the Federal Helium Reserve (other than privately owned quantities of crude helium stored temporarily at the Federal Helium Reserve under section 167c of this title and this section) is 3,000,000,000 standard cubic feet.


(5) Safety valveThe Secretary may adjust the quantities specified in paragraph (2)—(A) downward, if the Secretary determines the adjustment necessary—(i) to minimize market disruptions that pose a threat to the economic well-being of the United States; and

(ii) only after submitting a written justification of the adjustment to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives; or


(B) upward, if the Secretary determines the adjustment necessary to increase participation in crude helium auctions or returns to the taxpayer.


(6) Auction formatThe Secretary shall conduct each auction using a method that maximizes revenue to the Federal Government.


(7) PricesThe Secretary shall annually establish, as applicable, separate sale and minimum auction prices under subsection (a)(1) and paragraphs (1) and (2) using, if applicable and in the following order of priority:(A) The sale price of crude helium in auctions held by the Secretary under paragraph (2).

(B) Price recommendations and disaggregated data from a qualified, independent third party who has no conflict of interest, who shall conduct a confidential survey of qualifying domestic helium transactions.

(C) The volume-weighted average price of all crude helium and pure helium purchased, sold, or processed by persons in all qualifying domestic helium transactions.

(D) The volume-weighted average cost of converting gaseous crude helium into pure helium.


(8) Terms and conditions(A) In generalThe Secretary shall require all persons that are parties to a contract with the Secretary for the withdrawal, acceptance, storage, transportation, delivery, or redelivery of crude helium to disclose, on a strictly confidential basis—(i) the volumes and associated prices in dollars per thousand cubic feet of all crude and pure helium purchased, sold, or processed by persons in qualifying domestic helium transactions;

(ii) the volumes and associated costs in dollars per thousand cubic feet of converting crude helium into pure helium; and

(iii) refinery capacity and future capacity estimates.


(B) ConditionAs a condition of sale or auction to a refiner under subsection (a)(1) and paragraphs (1) and (2), effective beginning 90 days after October 2, 2013, the refiner shall make excess refining capacity of helium available at commercially reasonable rates to—(i) any person prevailing in auctions under paragraph (2); and

(ii) any person that has acquired crude helium from the Secretary from the Federal Helium Reserve by means other than an auction under paragraph (2) after October 2, 2013, including nonallocated sales.



(9) Use of informationThe Secretary may use the information collected under this chapter—(A) to approximate crude helium prices; and

(B) to ensure the recovery of fair value for the taxpayers of the United States from sales of crude helium.


(10) Protection of confidentialityThe Secretary shall adopt such administrative policies and procedures as the Secretary considers necessary and reasonable to ensure the confidentiality of information submitted pursuant to this chapter.


(11) Forward auctionsEffective beginning in fiscal year 2016, the Secretary may conduct a forward auction once each fiscal year of a quantity of helium that is equal to up to 10 percent of the volume of crude helium to be made available at auction during the following fiscal year if the Secretary determines that the forward auction will—(A) not cause a disruption in the supply of helium from the Reserve;

(B) represent a cost-effective action;

(C) generate greater returns for taxpayers; and

(D) increase the effectiveness of price discovery.


(12) Sale schedule and frequencyFor fiscal year 2015 the Secretary shall conduct only one auction, which shall precede, and one sale, which shall take place no later than August 1, 2014, with full and final payment for the sale being made no later than September 26, 2014. Consistent with the annual volumes established under paragraph (2), effective beginning in fiscal year 2016, the Secretary may conduct auctions twice during each fiscal year if the Secretary determines that the auction frequency will—(A) not cause a disruption in the supply of helium from the Reserve;

(B) represent a cost-effective action;

(C) generate greater returns for taxpayers; and

(D) increase the effectiveness of price discovery.


(13) One-time sale(A) In generalNotwithstanding paragraph (4)(A), the Secretary shall hold a one-time sale of helium, no later than August 1, 2014 from amounts available in fiscal year 2016 pursuant to this section. Full and final payment for the sale must be made no later than 45 days after the date the sale takes place.


(B) Volume soldThe volume of helium sold under this paragraph—(i) shall be at least 250 million cubic feet; and

(ii) shall be made available for sale consistent with paragraph (2)(B).




(c) Phase C: continued access for Federal users(1) In generalThe Secretary shall offer crude helium for sale to Federal users in such quantities, at such times, at such prices required to reimburse the Secretary for the full costs of the sales, and under such terms and conditions as the Secretary determines necessary to carry out this subsection.


(2) Federal purchasesFederal users may purchase refined helium with priority pipeline access under this subsection from persons who have entered into enforceable contracts to purchase an equivalent quantity of crude helium at the in-kind price from the Secretary.


(3) Effective dateThis subsection applies beginning on the day after the date described in subsection (b)(4)(B).



(d) Phase D: disposal of assets(1) In generalNot earlier than 2 years after the date of commencement of Phase C described in subsection (c) and not later than September 30, 2021, the Secretary shall designate as excess property and dispose of all facilities, equipment, and other real and personal property, and all interests in the same, held by the United States in the Federal Helium System.


(2) Applicable lawThe disposal of the property described in paragraph (1) shall be in accordance with subtitle I of title 40.


(3) ProceedsAll proceeds accruing to the United States by reason of the sale or other disposal of the property described in paragraph (1) shall be treated as funds received under this chapter for purposes of subsection (e).


(4) CostsAll costs associated with the sale and disposal (including costs associated with termination of personnel) and with the cessation of activities under this subsection shall be paid from amounts available in the Helium Production Fund established under subsection (e).



(e) Helium Production Fund(1) In generalAll amounts received under this chapter, including amounts from the sale or auction of crude helium, shall be credited to the Helium Production Fund, which shall be available without fiscal year limitation for purposes determined to be necessary and cost effective by the Secretary to carry out this chapter (other than sections 167n, 167o, and 167p of this title), including capital investments in upgrades and maintenance at the Federal Helium System, including—(A) well head maintenance at the Cliffside Field;

(B) capital investments in maintenance and upgrades of facilities that pressurize the Cliffside Field;

(C) capital investments in maintenance and upgrades of equipment related to the storage, withdrawal, enrichment, transportation, purification, and sale of crude helium from the Federal Helium Reserve;

(D) entering into purchase, lease, or other agreements to drill new or uncap existing wells to maximize the recovery of crude helium from the Federal Helium System; and

(E) any other scheduled or unscheduled maintenance of the Federal Helium System.


(2) Excess fundsAmounts in the Helium Production Fund in excess of amounts the Secretary determines to be necessary to carry out paragraph (1) shall be paid to the general fund of the Treasury and used to reduce the annual Federal budget deficit.


(3) Retirement of public debtOut of amounts paid to the general fund of the Treasury under paragraph (2), the Secretary of the Treasury shall use $51,000,000 to retire public debt.


(4) ReportNot later than 1 year after October 2, 2013, and annually thereafter, the Secretary of the Interior shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing all expenditures by the Bureau of Land Management to carry out this chapter.



(f) Minimum quantityThe Secretary shall offer for sale or auction during each fiscal year under subsections (a), (b), and (c) a quantity of crude helium that is the lesser of—(1) the quantity of crude helium offered for sale by the Secretary during fiscal year 2012; or

(2) the maximum total production capacity of the Federal Helium System.


(Mar. 3, 1925, ch. 426, § 6, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 921; amended Pub. L. 104–273, § 4, Oct. 9, 1996, 110 Stat. 3317; Pub. L. 113–40, § 5, Oct. 2, 2013, 127 Stat. 536.)

Editorial Notes
Amendments2013—Pub. L. 113–40 amended section generally. Prior to amendment, section related to sale of helium.
1996—Subsec. (a). Pub. L. 104–273, § 4(a), substituted “from persons who have entered into enforceable contracts to purchase an equivalent amount of crude helium from the Secretary” for “from the Secretary”.
Subsec. (b). Pub. L. 104–273, § 4(b), inserted “crude” before “helium” and inserted at end “Except as may be required by reason of subsection (a), sales of crude helium under this section shall be in amounts as the Secretary determines, in consultation with the helium industry, necessary to carry out this subsection with minimum market disruption.”
Subsec. (c). Pub. L. 104–273, § 4(c)(2), which directed the amendment of subsec. (c) by substituting “all funds required to be repaid to the United States as of October 1, 1995 under this section (referred to in this subsection as ‘repayable amounts’). The price at which crude helium is sold by the Secretary shall not be less than the amount determined by the Secretary by—” and pars. (1) and (2) for “together with interest as provided in this subsection” and all that followed through the end of the subsec., was executed by making the substitution for language which read “together with interest as provided in subsection (d) of this section, the following:” along with former pars. (1) to (3), to reflect the probable intent of Congress. Prior to amendment, pars. (1) to (3) read as follows:
“(1) Within twenty-five years from September 13, 1960, the net capital and retained earnings of the helium production fund (established under section 164 of this title prior to amendment by the Helium Act Amendments of 1960), determined by the Secretary as of September 13, 1960, plus any moneys expended thereafter by the Department of the Interior from funds provided in the Supplemental Appropriation Act, 1959, for construction of a helium plant at Keyes, Oklahoma;
“(2) Within twenty-five years from the date of borrowing, all funds borrowed, as provided in section 167j of this chapter, to acquire and construct helium plants and facilities; and
“(3) Within twenty-five years from September 13, 1960, unless the Secretary determines that said period should be extended for not more than ten years, all funds borrowed, as provided in section 167j of this title for all purposes other than those specified in clause (2) above.”
Pub. L. 104–273, § 4(c)(1), inserted “crude” after “Sales of”.
Subsec. (d). Pub. L. 104–273, § 4(d), inserted heading and amended text generally. Prior to amendment, text read as follows: “Compound interest on the amounts specified in clauses (1), (2), and (3) of subsection (c) which have not been paid to the Treasury shall be calculated annually at rates determined by the Secretary of the Treasury taking into consideration the current average market yields of outstanding marketable obligations of the United States having maturities comparable to the investments authorized by this chapter, except that the interest rate on the amounts specified in clause (1) of subsection (c) shall be determined as of Sept. 13, 1960, and the interest rate on the obligations specified in clauses (2) and (3) of subsection (c) as of the time of each borrowing.”
Subsecs. (e), (f). Pub. L. 104–273, § 4(e), (f), redesignated subsec. (f) as (e)(1), added par. (2), and struck out former subsec. (e) which read as follows: “Helium shall be sold for medical purposes at prices which will permit its general use therefor; and all sales of helium to non-Federal purchasers shall be upon condition that the Federal Government shall have a right to repurchase helium so sold that has not been lost or dissipated, when needed for Government use, under terms and at prices established by regulations.”

Statutory Notes and Related Subsidiaries

Transfer of Functions
Atomic Energy Commission abolished and functions transferred by sections 5814 and 5841 of Title 42, The Public Health and Welfare. See also Transfer of Functions notes set out under those sections.



§ 167e. Intragovernmental cooperation
The Secretary of Defense and the Chairman of the Atomic Energy Commission may each designate representatives to cooperate with the Secretary in carrying out the purposes of this chapter, and shall have complete right of access to plants, data, and accounts.
(Mar. 3, 1925, ch. 426, § 7, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 921.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Atomic Energy Commission abolished and functions transferred by sections 5814 and 5841 of Title 42, The Public Health and Welfare. See also Transfer of Functions notes set out under those sections.



§ 167f. Repealed. Pub. L. 113–40, § 7(b), Oct. 2, 2013, 127 Stat. 544

Section, act Mar. 3, 1925, ch. 426, § 8, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 922; amended Pub. L. 104–273, § 5, Oct. 9, 1996, 110 Stat. 3318, related to elimination of helium stockpile.



§ 167g. Promulgation of rules and regulations
The Secretary is authorized to establish and promulgate such rules and regulations, as are consistent with the directions of this chapter and are necessary to carry out the provisions hereof.
(Mar. 3, 1925, ch. 426, § 9, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 922.)

§ 167h. Administrative procedure(a) The provisions of subchapter II of chapter 5 of title 5 shall apply to any agency proceeding and any agency action taken under this chapter, including the issuance of rules and regulations, and the terms “agency proceeding” and “agency action” shall have the meaning specified in subchapter II of chapter 5 of title 5.

(b) In any proceeding under this chapter for the granting, suspending, revoking, or amending of any license, or application to transfer control thereof, and in any proceeding for the issuance or modification of rules and regulations dealing with the activities of licensees, the Secretary shall grant a hearing upon the request of any person whose interest may be affected by the proceeding, and shall admit any such person as a party to such proceeding. Any final order entered in any such proceeding shall be subject to judicial review in the manner prescribed in chapter 158 of title 28, and to the provisions of chapter 7 of title 5.

(Mar. 3, 1925, ch. 426, § 10, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 922.)

Editorial Notes
Codification
In subsecs. (a) and (b), “subchapter II of chapter 5 of title 5” and “chapter 7 of title 5” substituted for “the Administrative Procedure Act of June 11, 1946 (60 Stat. 637; 5 U.S.C. 1001–1011), as amended”, “the Administrative Procedure Act”, and “section 10 of the Administrative Procedure Act”, respectively, on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.
In subsec. (b), “chapter 158 of title 28” substituted for “the Act of December 29, 1950 (64 Stat. 1129; 5 U.S.C. 1031–1042), as amended” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, section 4(e) of which enacted chapter 158 of Title 28, Judiciary and Judicial Procedure.



§ 167i. Exclusion from Natural Gas Act provisions
The provisions of the Natural Gas Act of June 21, 1938, as amended [15 U.S.C. 717 et seq.], shall not be applicable to the sale, extraction, processing, transportation, or storage of helium either prior to or subsequent to the separation of such helium from the natural gas with which it is commingled, whether or not the provisions of such Act apply to such natural gas, and in determining the rates of a natural gas company under sections 4 and 5 of the Natural Gas Act, as amended [15 U.S.C. 717c, 717d], whenever helium is extracted from helium-bearing natural gas, there shall be excluded (1) all income received from the sale of helium; (2) all direct costs incurred in the extraction, processing, compression, transportation or storage of helium; and (3) that portion of joint costs of exploration, production, gathering, extraction, processing, compression, transportation or storage divided and allocated to helium on a volumetric basis.
(Mar. 3, 1925, ch. 426, § 11, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 922.)

Editorial Notes

References in TextThe Natural Gas Act of June 21, 1938, as amended, referred to in text, means act June 21, 1938, ch. 556, 52 Stat. 821, as amended, known as the Natural Gas Act, which is classified generally to chapter 15B (§ 717 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see section 717w of Title 15 and Tables.



§ 167j. Land conveyance in Potter County, Texas(a) In generalThe Secretary of the Interior shall transfer all right, title, and interest of the United States in and to the parcel of land described in subsection (b) to the Texas Plains Girl Scout Council for consideration of $1, reserving to the United States such easements as may be necessary for pipeline rights-of-way.


(b) Land descriptionThe parcel of land referred to in subsection (a) is all those certain lots, tracts or parcels of land lying and being situated in the County of Potter and State of Texas, and being the East Three Hundred Thirty-One (E331) acres out of Section Seventy-eight (78) in Block Nine (9), B.S. & F. Survey, (some times known as the G.D. Landis pasture) Potter County, Texas, located by certificate No. 1/39 and evidenced by letters patents Nos. 411 and 412 issued by the State of Texas under date of November 23, 1937, and of record in Vol. 66A of the Patent Records of the State of Texas. The metes and bounds description of such lands is as follows:(1) First tractOne Hundred Seventy-one (171) acres of land known as the North part of the East part of said survey Seventy-eight (78) aforesaid, described by metes and bounds as follows:
Beginning at a stone 20 x 12 x 3 inches marked X, set by W.D. Twichell in 1905, for the Northeast corner of this survey and the Northwest corner of Section 59;
Thence, South 0 degrees 12 minutes East with the West line of said Section 59, 999.4 varas to the Northeast corner of the South 160 acres of East half of Section 78;
Thence, North 89 degrees 47 minutes West with the North line of the South 150 acres of the East half, 956.8 varas to a point in the East line of the West half Section 78;
Thence, North 0 degrees 10 minutes West with the East line of the West half 999.4 varas to a stone 18 x 14 x 3 inches in the middle of the South line of Section 79;
Thence, South 89 degrees 47 minutes East 965 varas to the place of beginning.


(2) Second tractOne Hundred Sixty (160) acres of land known as the South part of the East part of said survey No. Seventy-eight (78) described by metes and bounds as follows:
Beginning at the Southwest corner of Section 59, a stone marked X and a pile of stones; Thence, North 89 degrees 47 minutes West with the North line of Section 77, 966.5 varas to the Southeast corner of the West half of Section 78; Thence, North 0 degrees 10 minutes West with the East line of the West half of Section 78;
Thence, South 89 degrees 47 minutes East 965.8 varas to a point in the East line of Section 78;
Thence, South 0 degrees 12 minutes East 934.6 varas to the place of beginning.
Containing an area of 331 acres, more or less.



(Mar. 3, 1925, ch. 426, § 12, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 923; amended Pub. L. 104–273, § 6, Oct. 9, 1996, 110 Stat. 3318.)

Editorial Notes
Amendments1996—Pub. L. 104–273 amended section generally. Prior to amendment, section related to Secretary’s authority under Federal helium refining program to obtain loans and issue obligations to carry out program.



§ 167k. Violations; penalties
Whoever willfully violates, attempts to violate, or conspires to violate, any provision of this chapter or any regulation or order issued or any terms of a license granted thereunder shall, upon conviction thereof, be punished by a fine of not more than $5,000 or by imprisonment for not more than two years, or both, except that whoever commits such an offense with intent to injure the United States or with intent to secure an advantage to any foreign nation, shall upon conviction thereof, be punished by a fine of not more than $20,000 or by imprisonment for not more than twenty years, or both.
(Mar. 3, 1925, ch. 426, § 13, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 923.)

§ 167l. Injunctions
Whenever in the judgment of the Secretary any person has engaged or is about to engage in any act or practice which constitutes or will constitute a violation of any provision of this chapter, or any regulation or order issued or any term of a license granted thereunder, any such act or practice may be enjoined by any district court having jurisdiction of such person, and proper proceedings to this end may be instituted under the direction of the Attorney General of the United States.
(Mar. 3, 1925, ch. 426, § 14, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 923.)

§ 167m. Information(a) TransparencyThe Secretary, acting through the Bureau of Land Management, shall make available on the Internet information relating to the Federal Helium System that includes—(1) continued publication of an open market and in-kind price;

(2) aggregated projections of excess refining capacity;

(3) ownership of helium held in the Federal Helium Reserve;

(4) the volume of helium delivered to persons through the Federal Helium Pipeline;

(5) pressure constraints of the Federal Helium Pipeline;

(6) an estimate of the projected date when 3,000,000,000 standard cubic feet of crude helium will remain in the Federal Helium Reserve and the final phase described in section 167d(c) of this title will begin;

(7) the amount of the fees charged under section 167c of this title;

(8) the scheduling of crude helium deliveries through the Federal Helium Pipeline; and

(9) other factors that will increase transparency.


(b) ReportingNot later than 90 days after October 2, 2013, to provide the market with appropriate and timely information affecting the helium resource, the Director of the Bureau of Land Management shall establish a timely and public reporting process to provide data that affects the helium industry, including—(1) annual maintenance schedules and quarterly updates, that shall include—(A) the date and duration of planned shutdowns of the Federal Helium Pipeline;

(B) the nature of work to be undertaken on the Federal Helium System, whether routine, extended, or extraordinary;

(C) the anticipated impact of the work on the helium supply;

(D) the efforts being made to minimize any impact on the supply chain; and

(E) any concerns regarding maintenance of the Federal Helium Pipeline, including the pressure of the pipeline or deviation from normal operation of the pipeline;


(2) for each unplanned outage, a description of—(A) the beginning of the outage;

(B) the expected duration of the outage;

(C) the nature of the problem;

(D) the estimated impact on helium supply;

(E) a plan to correct problems, including an estimate of the potential timeframe for correction and the likelihood of plan success within the timeframe;

(F) efforts to minimize negative impacts on the helium supply chain; and

(G) updates on repair status and the anticipated online date;


(3) monthly summaries of meetings and communications between the Bureau of Land Management and the Cliffside Refiners Limited Partnership, including a list of participants and an indication of any actions taken as a result of the meetings or communications; and

(4) current predictions of the lifespan of the Federal Helium System, including how much longer the crude helium supply will be available based on current and forecasted demand and the projected maximum production capacity of the Federal Helium System for the following fiscal year.


(Mar. 3, 1925, ch. 426, § 15, as added Pub. L. 113–40, § 6(3), Oct. 2, 2013, 127 Stat. 541.)

Editorial Notes
Prior ProvisionsA prior section 167m, act Mar. 3, 1925, ch. 426, § 15, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 923; amended Pub. L. 104–273, § 7, Oct. 9, 1996, 110 Stat. 3319, related to a National Academy of Sciences study and report on helium, prior to repeal by Pub. L. 113–40, § 6(1), Oct. 2, 2013, 127 Stat. 540.



§ 167n. Helium gas resource assessment(a) In generalNot later than 2 years after October 2, 2013, the Secretary, acting through the Director of the United States Geological Survey, shall—(1) in coordination with appropriate heads of State geological surveys—(A) complete a national helium gas assessment that identifies and quantifies the quantity of helium, including the isotope helium-3, in each reservoir, including assessments of the constituent gases found in each helium resource, such as carbon dioxide, nitrogen, and natural gas; and

(B) make available the modern seismic and geophysical log data for characterization of the Bush Dome Reservoir;


(2) in coordination with appropriate international agencies and the global geology community, complete a global helium gas assessment that identifies and quantifies the quantity of the helium, including the isotope helium-3, in each reservoir;

(3) in coordination with the Secretary of Energy, acting through the Administrator of the Energy Information Administration, complete—(A) an assessment of trends in global demand for helium, including the isotope helium-3;

(B) a 10-year forecast of domestic demand for helium across all sectors, including scientific and medical research, commercial, manufacturing, space technologies, cryogenics, and national defense; and

(C) an inventory of medical, scientific, industrial, commercial, and other uses of helium in the United States, including Federal uses, that identifies the nature of the helium use, the amounts required, the technical and commercial viability of helium recapture and recycling in that use, and the availability of material substitutes wherever possible; and


(4) submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the assessments required under this paragraph.


(b) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000.


(Mar. 3, 1925, ch. 426, § 16, as added Pub. L. 113–40, § 6(3), Oct. 2, 2013, 127 Stat. 542.)

Editorial Notes
Prior ProvisionsA prior section 167n, act Mar. 3, 1925, ch. 426, § 16, as added Pub. L. 86–777, § 2, Sept. 13, 1960, 74 Stat. 923, directed the Secretary of the Interior to make annual reports to Congress, prior to repeal by Pub. L. 105–362, title IX, § 901(q), Nov. 10, 1998, 112 Stat. 3291.



§ 167o. Low-Btu gas separation and helium conservation(a) AuthorizationThe Secretary of Energy shall support programs of research, development, commercial application, and conservation (including the programs described in subsection (b))—(1) to expand the domestic production of low-Btu gas and helium resources;

(2) to separate and capture helium from natural gas streams; and

(3) to reduce the venting of helium and helium-bearing low-Btu gas during natural gas exploration and production.


(b) Programs(1) Membrane technology researchThe Secretary of Energy, in consultation with other appropriate agencies, shall support a civilian research program to develop advanced membrane technology that is used in the separation of low-Btu gases, including technologies that remove helium and other constituent gases that lower the Btu content of natural gas.


(2) Helium separation technologyThe Secretary of Energy shall support a research program to develop technologies for separating, gathering, and processing helium in low concentrations that occur naturally in geological reservoirs or formations, including—(A) low-Btu gas production streams; and

(B) technologies that minimize the atmospheric venting of helium gas during natural gas production.


(3) Industrial helium programThe Secretary of Energy, working through the Advanced Manufacturing Office of the Department of Energy, shall carry out a research program—(A) to develop low-cost technologies and technology systems for recycling, reprocessing, and reusing helium for all medical, scientific, industrial, commercial, aerospace, and other uses of helium in the United States, including Federal uses; and

(B) to develop industrial gathering technologies to capture helium from other chemical processing, including ammonia processing.



(c) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000.


(Mar. 3, 1925, ch. 426, § 17, as added Pub. L. 113–40, § 6(3), Oct. 2, 2013, 127 Stat. 542.)

Editorial Notes
Prior ProvisionsA prior section 17 of act Mar. 3, 1925, ch. 426, was redesignated section 20 and is set out as a Separability note under section 167 of this title.



§ 167p. Helium-3 separation(a) Interagency cooperationThe Secretary shall cooperate with the Secretary of Energy, or a designee, on any assessment or research relating to the extraction and refining of the isotope helium-3 from crude helium and other potential sources, including—(1) gas analysis; and

(2) infrastructure studies.


(b) Feasibility studyThe Secretary, in consultation with the Secretary of Energy, or a designee, may carry out a study to assess the feasibility of—(1) establishing a facility to separate the isotope helium-3 from crude helium; and

(2) exploring other potential sources of the isotope helium-3.


(c) ReportNot later than 1 year after October 2, 2013, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that contains a description of the results of the assessments conducted under this section.


(d) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000.


(Mar. 3, 1925, ch. 426, § 18, as added Pub. L. 113–40, § 6(3), Oct. 2, 2013, 127 Stat. 543.)

§ 167q. Federal agency helium acquisition strategy
In anticipation of the implementation of Phase D described in section 167d(d) of this title, and not later than 2 years after October 2, 2013, the Secretary (in consultation with the Secretary of Energy, the Secretary of Defense, the Director of the National Science Foundation, the Administrator of the National Aeronautics and Space Administration, the Director of the National Institutes of Health, and other agencies as appropriate) shall submit to Congress a report that provides for Federal users—(1) an assessment of the consumption of, and projected demand for, crude and refined helium;

(2) a description of a 20-year Federal strategy for securing access to helium;

(3) a determination of a date prior to September 30, 2021, for the implementation of Phase D as described in section 167d(d) of this title that minimizes any potential supply disruptions for Federal users;

(4) an assessment of the effects of increases in the price of refined helium and methods and policies for mitigating any determined effects; and

(5) a description of a process for prioritization of uses that accounts for diminished availability of helium supplies that may occur over time.

(Mar. 3, 1925, ch. 426, § 19, as added Pub. L. 113–40, § 6(3), Oct. 2, 2013, 127 Stat. 544.)


CHAPTER 11—ACQUISITION OF AND EXPENDITURES ON LAND FOR NATIONAL-DEFENSE PURPOSES
§§ 171, 171–1. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 171, acts Aug. 18, 1890, ch. 797, § 1, 26 Stat. 316; July 2, 1917, ch. 35, 40 Stat. 241; Apr. 11, 1918, ch. 51, 40 Stat. 518, authorized Secretary of War to institute condemnation proceedings for acquisition of land, to purchase land, and to accept donations of land. See section 2663 of Title 10, Armed Forces.


Section 171–1, act Oct. 25, 1951, ch. 563, § 101, 65 Stat. 641, granted certain condemnation authority to Secretary of Navy. See sections 2663 and 2668 of Title 10.



§ 171a. Omitted
Editorial Notes
Codification
Section, act July 2, 1917, ch. 35, § 2, as added Mar. 27, 1942, ch. 199, title II, § 201, 56 Stat. 177, related to acquisition of real property during war, and terminated on Dec. 28, 1945 by act Mar. 27, 1942, ch. 199, title II, § 202, as added Dec. 28, 1945, ch. 590, § 1(a), 59 Stat. 658.



§ 171b. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1570

Section, acts Aug. 3, 1956, ch. 939, title IV, § 406, 70 Stat. 1015; Aug. 20, 1958, Pub. L. 85–685, title V, § 510, 72 Stat. 662, related to acquisition of land not exceeding $5,000 in cost.



§§ 172, 173. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 172, act July 9, 1918, ch. 143, subch. XV § 8, 40 Stat. 888, related to acquisition of property for production of lumber. See section 2665 of Title 10, Armed Forces.


Section 173, act Apr. 28, 1904, ch. 1762, § 1, 33 Stat. 497, related to purchase of land for quarters and barracks in addition to sites for fortifications.



§ 174. Omitted
Editorial Notes
Codification
Section, act Aug. 18, 1890, ch. 797, § 1, 26 Stat. 316, provided that nothing contained in former section 171 of this title should be construed to authorize an expenditure or involve the Government in any contract for future payment of money in excess of sums appropriated therefor.



§ 175. Transferred
Editorial Notes
Codification
Section, R.S. § 355; June 28, 1930, ch. 710, 46 Stat. 828; Feb. 1, 1940, ch. 18, 54 Stat. 19; Oct. 9, 1940, ch. 793, 54 Stat. 1083; Sept. 1, 1970, Pub. L. 91–393, § 1, 84 Stat. 835, which related to approval of title prior to Federal land purchases, payment of title expenses, application to Tennessee Valley Authority, and Federal jurisdiction over acquisitions, was transferred to section 255 of former Title 40, Public Buildings, Property, and Works, and was repealed and reenacted as sections 3111 and 3112 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304, as amended by Pub. L. 108–178, § 2(a)(8), Dec. 15, 2003, 117 Stat. 2638, 2640.



§ 176. Omitted
Editorial Notes
Codification
Section, act Mar. 28, 1918, ch. 28, § 1, 40 Stat. 460, authorized acquisition of property on Hudson River owned by North German Lloyd Dock Company and Hamburg-American Line Terminal & Navigation Company and provided that section 175 of this title did not apply to expenditures authorized in connection with such property. The President, by proclamation dated June 28, 1918, took possession of such property.



§§ 177 to 179. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat 641

Section 177, act June 25, 1906, ch. 3540, 34 Stat. 463, related to contracts for construction of fortifications and other works of defense.


Section 178, act Apr. 11, 1898, No. 21, 30 Stat. 737, provided for erection of forts in emergency. See sections 4776 and 9776 of Title 10, Armed Forces.


Section 179, act June 30, 1921, ch. 33, § 1, 42 Stat. 81, related to chargeability of appropriations with respect to transportation cost incident to construction and maintenance of seacoast fortifications.




CHAPTER 12—VESSELS IN TERRITORIAL WATERS OF UNITED STATES



Sec.


191.Transferred.


191a.Transfer of Secretary of Transportation’s powers to Secretary of Navy when Coast Guard operates as part of Navy.


191b, 191c.Repealed.


192.Transferred.


193.Repealed.


194.Transferred.


195.Definitions.


196 to 198.Transferred.



§ 191. Transferred
Editorial Notes
Codification
Section, act June 15, 1917, ch. 30, title II, § 1, 40 Stat. 220; Aug. 9, 1950, ch. 656, § 1, 64 Stat. 427; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038; Pub. L. 96–70, title III, § 3302(a), Sept. 27, 1979, 93 Stat. 498; Pub. L. 104–208, div. C, title VI, § 649, Sept. 30, 1996, 110 Stat. 3009–711; Pub. L. 108–293, title II, § 223, Aug. 9, 2004, 118 Stat. 1040; Pub. L. 115–232, div. C, title XXXV, § 3548(a), Aug. 13, 2018, 132 Stat. 2328; Pub. L. 115–282, title IV, § 407(b)(1)–(4), Dec. 4, 2018, 132 Stat. 4267, was transferred to section 70051 of Title 46, Shipping, by Pub. L. 115–282, title IV, § 407(b)(5), Dec. 4, 2018, 132 Stat. 4267.



§ 191a. Transfer of Secretary of Transportation’s powers to Secretary of Navy when Coast Guard operates as part of Navy
When the Coast Guard operates as a part of the Navy pursuant to section 3 11 See References in Text note below. of title 14, the powers conferred on the Secretary of Transportation by section 191 1 of this title, shall vest in and be exercised by the Secretary of the Navy.
(Nov. 15, 1941, ch. 471, § 2, 55 Stat. 763; Pub. L. 87–845, § 11, Oct. 18, 1962, 76A Stat. 699; Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 938.)

Editorial Notes

References in TextSection 3 of title 14, referred to in text, was redesignated section 103 of title 14 by Pub. L. 115–282, title I, § 103(b), Dec. 4, 2018, 132 Stat. 4195, and references to section 3 of title 14 deemed to refer to such redesignated section, see section 123(b)(1) of Pub. L. 115–282, set out as a References to Redesignated Sections of Title 14 note preceding section 101 of Title 14, Coast Guard.
Section 191 of this title, referred to in text, was redesignated and transferred to section 70051 of Title 46, Shipping, by Pub. L. 115–282, title IV, § 407(b)(1), (5), Dec. 4, 2018, 132 Stat. 4267.

Amendments1962—Pub. L. 87–845 substituted “section 3 of title 14” for “section 1 of title 14”.

Statutory Notes and Related Subsidiaries
Effective Date of 1962 AmendmentAmendment by Pub. L. 87–845 effective Jan. 2, 1963, see section 25 of Pub. L. 87–845, set out as a note under section 414 of Title 28, Judiciary and Judicial Procedure.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
“Secretary of Transportation” substituted in text for “Secretary of the Treasury” pursuant to section 6(b)(1) of Pub. L. 89–670, which transferred Coast Guard to Department of Transportation and transferred to and vested in Secretary of Transportation functions, powers, and duties, relating to Coast Guard, of Secretary of the Treasury and of other officers and offices of Department of the Treasury. See section 108 of Title 49, Transportation.



§ 191b. Repealed. Pub. L. 96–70, title III, § 3303(a)(5), Sept. 27, 1979, 93 Stat. 499

Section, acts Nov. 15, 1941, ch. 471, § 4, 55 Stat. 763; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038; Oct. 18, 1962, Pub. L. 87–845, § 12, 76A Stat. 699, provided that this section, section 191a of this title, and section 91 of title 14 not affect the authority of the Governor of the Canal Zone conferred by section 191 of this title or section 34 of Title 2, Canal Zone Code.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1979, see section 3304 of Pub. L. 96–70, set out as an Effective Date note under section 3601 of Title 22, Foreign Relations and Intercourse.



§ 191c. Repealed. Aug. 4, 1949, ch. 393, § 20, 63 Stat. 561

Section, act Nov. 15, 1941, ch. 471, § 1, 55 Stat. 763, related to control of anchorage and movement of vessels to insure safety of naval vessels. See section 527 of Title 14, Coast Guard.



§ 192. Transferred
Editorial Notes
Codification
Section, act June 15, 1917, ch. 30, title II, § 2, 40 Stat. 220; Mar. 28, 1940, ch. 72, § 3(a), 54 Stat. 79; Nov. 15, 1941, ch. 471, § 3, 55 Stat. 763; Aug. 9, 1950, ch. 656, § 3, 64 Stat. 428; Pub. L. 107–295, title I, § 104(b), Nov. 25, 2002, 116 Stat. 2085; Pub. L. 108–293, title VIII, § 802(b), Aug. 9, 2004, 118 Stat. 1079; Pub. L. 115–282, title IV, § 407(c)(1), (2), Dec. 4, 2018, 132 Stat. 4267, was transferred to section 70052 of Title 46, Shipping, by Pub. L. 115–282, title IV, § 407(c)(3), Dec. 4, 2018, 132 Stat. 4267.



§ 193. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section, acts June 15, 1917, ch. 30, title II, § 3, 40 Stat. 220; Mar. 28, 1940, ch. 72, § 3(b), 54 Stat. 79, related to destruction of, injury to, or improper use of vessels. See section 2274 of Title 18, Crimes and Criminal Procedure.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 194. Transferred
Editorial Notes
Codification
Section, act June 15, 1917, ch. 30, title II, § 4, 40 Stat. 220; Aug. 9, 1950, ch. 656, § 2, 64 Stat. 428; Pub. L. 115–282, title IV, § 407(d)(1), (2), Dec. 4, 2018, 132 Stat. 4267, was transferred to section 70053 of Title 46, Shipping, by Pub. L. 115–282, title IV, § 407(d)(3), Dec. 4, 2018, 132 Stat. 4267.



§ 195. Definitions
In this Act:(1) United states.—The term “United States” includes all territory and waters, continental or insular, subject to the jurisdiction of the United States.

(2) Territorial waters.—The term “territorial waters of the United States” includes all waters of the territorial sea of the United States as described in Presidential Proclamation 5928 of December 27, 1988.

(June 15, 1917, ch. 30, title XIII, § 1, 40 Stat. 231; Pub. L. 96–70, title III, § 3302(b), Sept. 27, 1979, 93 Stat. 498; Pub. L. 107–295, title I, § 104(a), Nov. 25, 2002, 116 Stat. 2085.)

Editorial Notes

References in TextThis Act, referred to in text, means act June 15, 1917, ch. 30, 40 Stat. 217, as amended. For complete classification of this Act to the Code, see Tables.
Presidential Proclamation 5928 of December 27, 1988, referred to in par. (2), is set out as a note under section 1331 of Title 43, Public Lands.

Codification
Section was formerly classified to section 40 of this title. In the original this section defined “United States” as used in act June 15, 1917. Other provisions of that act were contained in sections 31 to 42 of this title and certain sections of former Title 18, Criminal Code and Criminal Procedure. The definition of “United States” as used in present provisions derived from those former sections is covered by section 5 of Title 18, Crimes and Criminal Procedure.

Amendments2002—Pub. L. 107–295 added introductory provisions, designated existing provisions as par. (1), inserted heading, struck out “as used in this Act” before “includes”, and added par. (2).
1979—Pub. L. 96–70 struck out “the Canal Zone and” after “this Act includes”.

Effective Date of 1979 AmendmentAmendment by Pub. L. 96–70 effective Oct. 1, 1979, see section 3304 of Pub. L. 96–70, set out as an Effective Date note under section 3601 of Title 22, Foreign Relations and Intercourse.

SeparabilityAct June 15, 1917, ch. 30, title XIII, § 4, 40 Stat. 231, provided: “If any clause, sentence, paragraph, or part of this Act [see Tables for classification] shall for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.”




§§ 196 to 198. Transferred
Editorial Notes
Codification
Section 196, Aug. 9, 1954, ch. 659, § 1, 68 Stat. 675; Pub. L. 96–70, title III, § 3302(c), Sept. 27, 1979, 93 Stat. 498; Pub. L. 97–31, § 12(152), Aug. 6, 1981, 95 Stat. 167, was redesignated as and transferred to section 56309 of Title 46, Shipping, by Pub. L. 115–91, div. C, title XXXV, § 3504(a)(1), Dec. 12, 2017, 131 Stat. 1911.
Section 197, Aug. 9, 1954, ch. 659, § 2, 68 Stat. 675; Pub. L. 97–31, § 12(152), Aug. 6, 1981, 95 Stat. 167, was redesignated as and transferred to section 56310 of Title 46, Shipping, by Pub. L. 115–91, div. C, title XXXV, § 3504(b)(1), Dec. 12, 2017, 131 Stat. 1912.
Section 198, Aug. 9, 1954, ch. 659, § 3, 68 Stat. 675; Pub. L. 89–670, § 6(b)(1), (2), Oct. 15, 1966, 80 Stat. 938; Pub. L. 97–31, § 12(152), Aug. 6, 1981, 95 Stat. 167, was redesignated as and transferred to section 56311 of Title 46, Shipping, by Pub. L. 115–91, div. C, title XXXV, § 3504(c)(1), Dec. 12, 2017, 131 Stat. 1912.




CHAPTER 13—INSURRECTION



Sec.


201 to 204.Repealed.


205.Suspension of commercial intercourse with State in insurrection.


206.Suspension of commercial intercourse with part of State in insurrection.


207.Persons affected by suspension of commercial intercourse.


208.Licensing or permitting commercial intercourse with State or region in insurrection.


209.Repealed.


210.Penalties for unauthorized trading, etc.; jurisdiction of prosecutions.


211.Investigations to detect and prevent frauds and abuses.


212.Confiscation of property employed to aid insurrection.


213.Jurisdiction of confiscation proceedings.


214.Repealed.


215.Institution of confiscation proceedings.


216.Preventing transportation of goods to aid insurrection.


217.Trading in captured or abandoned property.


218.Repealed.


219.Removal of customhouse and detention of vessels thereat.


220.Enforcement of section 219.


221.Closing ports of entry; forfeiture of vessels seeking to enter closed port.


222.Transferred.


223.Forfeiture of vessels owned by citizens of insurrectionary States.


224.Refusing clearance to vessels with suspected cargoes; forfeiture for departing without clearance.


225.Bond to deliver cargo at destination named in clearance.


226.Protection of liens on condemned vessels.



§§ 201 to 204. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 201, R.S. § 5297, provided for Federal aid for State Governments in case of an insurrection in any State. See section 251 of Title 10, Armed Forces.


Section 202, R.S. § 5298, related to use of military and naval forces to enforce authority of Federal Government. See section 252 of Title 10.


Section 203, R.S. § 5299, related to denial by State of equal protection of laws and authorized the President to take measures for the suppression of any insurrection, domestic violence, or combinations. See section 253 of Title 10.


Section 204, R.S. § 5300, authorized the President to issue a proclamation commanding insurgents to disperse. See section 254 of Title 10.



§ 205. Suspension of commercial intercourse with State in insurrection
Whenever the President, in pursuance of the provisions of this chapter, has called forth the militia to suppress combinations against the laws of the United States, and to cause the laws to be duly executed, and the insurgents shall have failed to disperse by the time directed by the President, and when the insurgents claim to act under the authority of any State or States, and such claim is not disclaimed or repudiated by the persons exercising the functions of government in such State or States, or in the part or parts thereof in which such combination exists, and such insurrection is not suppressed by such State or States, or whenever the inhabitants of any State or part thereof are at any time found by the President to be in insurrection against the United States, the President may, by proclamation, declare that the inhabitants of such State, or of any section or part thereof where such insurrection exists, are in a state of insurrection against the United States; and thereupon all commercial intercourse by and between the same and the citizens thereof and the citizens of the rest of the United States shall cease and be unlawful so long as such condition of hostility shall continue; and all goods and chattels, wares and merchandise, coming from such State or section into the other parts of the United States, or proceeding from other parts of the United States to such State or section, by land or water, shall, together with the vessel or vehicle conveying the same, or conveying persons to or from such State or section, be forfeited to the United States.
(R.S. § 5301.)

Editorial Notes
Codification
R.S. § 5301 derived from acts July 13, 1861, ch. 3, § 5, 12 Stat. 257; July 31, 1861, ch. 32, 12 Stat. 284.



§ 206. Suspension of commercial intercourse with part of State in insurrection
Whenever any part of a State not declared to be in insurrection is under the control of insurgents, or is in dangerous proximity to places under their control, all commercial intercourse therein and therewith shall be subject to the prohibitions and conditions of section 205 of this title for such time and to such extent as shall become necessary to protect the public interests, and be directed by the Secretary of the Treasury, with the approval of the President.
(R.S. § 5302.)

Editorial Notes
Codification
R.S. § 5302 derived from act July 2, 1864, ch. 225, § 5, 13 Stat. 376.



§ 207. Persons affected by suspension of commercial intercourse
The provisions of this chapter in relation to commercial intercourse shall apply to all commercial intercourse by and between persons residing or being within districts within the lines of national military occupation in the States or parts of States declared in insurrection, whether with each other or with persons residing or being within districts declared in insurrection and not within those lines; and all persons within the United States, not native or naturalized citizens thereof, shall be subject to the same prohibitions, in all commercial intercourse with inhabitants of States or parts of States declared in insurrection, as citizens of States not declared to be in insurrection.
(R.S. § 5303.)

Editorial Notes
Codification
R.S. § 5303 derived from act July 2, 1864, ch. 225, § 4, 13 Stat. 376.



§ 208. Licensing or permitting commercial intercourse with State or region in insurrection
The President may, in his discretion, license and permit commercial intercourse with any part of such State or section, the inhabitants of which are so declared in a state of insurrection, so far as may be necessary to authorize supplying the necessities of loyal persons residing in insurrectionary States, within the lines of actual occupation by the military forces of the United States, as indicated by published order of the commanding general of the department or district so occupied; and, also, so far as may be necessary to authorize persons residing within such lines to bring or send to market in the loyal States any products which they shall have produced with their own labor or the labor of freedmen, or others employed and paid by them, pursuant to rules relating thereto, which may be established under proper authority. And no goods, wares, or merchandise shall be taken into a State declared in insurrection, or transported therein, except to and from such places and to such monthly amounts as shall have been previously agreed upon, in writing, by the commanding general of the department in which such places are situated, and an officer designated by the Secretary of the Treasury for that purpose. Such commercial intercourse shall be in such articles and for such time and by such persons as the President, in his discretion, may think most conducive to the public interest; and, so far as by him licensed, shall be conducted and carried on only in pursuance of rules and regulations prescribed by the Secretary of the Treasury.
(R.S. § 5304.)

Editorial Notes
Codification
R.S. § 5304 derived from acts July 13, 1861, ch. 3, § 5, 12 Stat. 257; July 2, 1864, ch. 225, § 9, 13 Stat. 377.



§ 209. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632

Section, R.S. § 5305, related to appointment of officers to carry into effect licenses to trade in State or region in an insurrection.



§ 210. Penalties for unauthorized trading, etc.; jurisdiction of prosecutions
Every officer of the United States, civil, military, or naval, and every sutler, soldier, marine, or other person, who takes, or causes to be taken into a State declared to be in insurrection, or to any other point to be thence taken into such State, or who transports or sells, or otherwise disposes of therein, any goods, wares, or merchandise whatsoever, except in pursuance of license and authority of the President, as provided in this chapter, or who makes any false statement or representation upon which license and authority is granted for such transportation, sale, or other disposition, or who, under any license or authority obtained, willfully and knowingly transports, sells, or otherwise disposes of any other goods, wares, or merchandise than such as are in good faith so licensed and authorized, or who willfully and knowingly transports, sells, or disposes of the same, or any portion thereof, in violation of the terms of such license or authority, or of any rule or regulation prescribed by the Secretary of the Treasury concerning the same, or who is guilty of any act of embezzlement, of willful misappropriation of public or private money or property, of keeping false accounts, or of willfully making any false returns, shall be deemed guilty of a misdemeanor, and shall be fined not more than $5,000, and imprisoned in the penitentiary not more than three years. Violations of this section shall be cognizable before any court, civil or military, competent to try the same.
(R.S. § 5306.)

Editorial Notes
Codification
R.S. § 5306 derived from act July 2, 1864, ch. 225, § 10, 13 Stat. 377.



§ 211. Investigations to detect and prevent frauds and abuses
It shall be the duty of the Secretary of the Treasury, from time to time, to institute such investigations as may be necessary to detect and prevent frauds and abuses in any trade or transactions which may be licensed between inhabitants of loyal States and of States in insurrection. And the agents making such investigations shall have power to compel the attendance of witnesses, and to make examinations on oath.
(R.S. § 5307.)

Editorial Notes
Codification
R.S. § 5307 derived from act July 2, 1864, ch. 225, § 10, 13 Stat. 377.



§ 212. Confiscation of property employed to aid insurrection
Whenever during any insurrection against the Government of the United States, after the President shall have declared by proclamation that the laws of the United States are opposed, and the execution thereof obstructed, by combinations too powerful to be suppressed by the ordinary course of judicial proceedings, or by the power vested in the marshals by law, any person, or his agent, attorney, or employee, purchases or acquires, sells or gives, any property of whatsoever kind or description, with intent to use or employ the same, or suffers the same to be used or employed in aiding, abetting, or promoting such insurrection or resistance to the laws, or any person engaged therein; or being the owner of any such property, knowingly uses or employs, or consents to such use or employment of the same, all such property shall be lawful subject of prize and capture wherever found; and it shall be the duty of the President to cause the same to be seized, confiscated, and condemned.
(R.S. § 5308.)

Editorial Notes
Codification
R.S. § 5308 derived from act Aug. 6, 1861, ch. 60, § 1, 12 Stat. 319.



§ 213. Jurisdiction of confiscation proceedings
Such prizes and capture shall be condemned in the district court of the United States having jurisdiction of the amount, or in admiralty in any district in which the same may be seized, or into which they may be taken and proceedings first instituted.
(R.S. § 5309; Feb. 27, 1877, ch. 69, § 1, 19 Stat. 253; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167.)

Editorial Notes
Codification
R.S. § 5309 derived from act Aug. 6, 1861, ch. 60, § 2, 12 Stat. 319.
Act Mar. 3, 1911, conferred the powers and duties of the former circuit courts upon the district courts.

Amendments1877—Act Feb. 27, 1877, inserted “may” after “any district in which the same”.



§ 214. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, R.S. § 5310, provided that property taken on inland waters of the United States was not a maritime prize. See section 7651 of Title 10, Armed Forces.



§ 215. Institution of confiscation proceedings
The Attorney General, or the United States attorney for any judicial district in which such property may at the time be, may institute the proceedings of condemnation, and in such case they shall be wholly for the benefit of the United States; or any person may file an information with such attorney, in which case the proceedings shall be for the use of such informer and the United States in equal parts.
(R.S. § 5311; June 25, 1948, ch. 646, § 1, 62 Stat. 909.)

Editorial Notes
Codification
R.S. § 5311 derived from act Aug. 6, 1861, ch. 60, § 3, 12 Stat. 319.

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, substituted “United States attorney” for “attorney of the United States”. See section 541 of Title 28, Judiciary and Judicial Procedure, and Historical and Revision Notes thereunder.



§ 216. Preventing transportation of goods to aid insurrection
The Secretary of the Treasury is authorized to prohibit and prevent the transportation in any vessel, or upon any railroad, turnpike, or other road or means of transportation within the United States, of any property, whatever may be the ostensible destination of the same, in all cases where there are satisfactory reasons to believe that such property is intended for any place in the possession or under the control of insurgents against the United States, or that there is imminent danger that such property will fall into the possession or under the control of such insurgents; and he is further authorized, in all cases where he deems it expedient so to do, to require reasonable security to be given that property shall not be transported to any place under insurrectionary control, and shall not, in any way, be used to give aid or comfort to such insurgents; and he may establish all such general or special regulations as may be necessary or proper to carry into effect the purposes of this section; and if any property is transported in violation of this chapter, or of any regulation of the Secretary of the Treasury, established in pursuance thereof, or if any attempt shall be made so to transport any, it shall be forfeited.
(R.S. § 5312.)

Editorial Notes
Codification
R.S. § 5312 derived from act May 20, 1862, ch. 81, § 3, 12 Stat. 404.



§ 217. Trading in captured or abandoned property
All persons in the military or naval service of the United States are prohibited from buying or selling, trading, or in any way dealing in captured or abandoned property, whereby they shall receive or expect any profit, benefit, or advantage to themselves, or any other person, directly or indirectly connected with them; and it shall be the duty of such person whenever such property comes into his possession or custody, or within his control, to give notice thereof to some agent, appointed by virtue of this chapter, and to turn the same over to such agent without delay. Any officer of the United States, civil, military, or naval, or any sutler, soldier, or marine, or other person who shall violate any provision of this section, shall be deemed guilty of a misdemeanor, and shall be fined not more than $5,000, and imprisoned in the penitentiary not more than three years. Violations of this section shall be cognizable before any court, civil or military, competent to try the same.
(R.S. § 5313.)

Editorial Notes
Codification
R.S. § 5313 derived from act July 2, 1864, ch. 225, § 10, 13 Stat. 377.



§ 218. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632

Section, R.S. § 5314; act Mar. 2, 1929, ch. 510, § 1, 45 Stat. 1496, related to authority of President in collection of duties to change ports of entry in case of insurrection.



§ 219. Removal of customhouse and detention of vessels thereat
Whenever, at any port of entry, the duties on imports cannot, in the judgment of the President, be collected in the ordinary way, or by the course provided in section 218 11 See References in Text note below. of this title, by reason of the cause mentioned in said section, he may direct that the customhouse for the district be established in any secure place within the district, either on land or on board any vessel in the district, or at sea near the coast; and in such case the collector shall reside at such place, or on shipboard, as the case may be, and there detain all vessels and cargoes arriving within or approaching the district, until the duties imposed by law on such vessels and their cargoes are paid in cash. But if the owner or consignee of the cargo on board any vessel thus detained, or the master of the vessel, desires to enter a port of entry in any other district where no such obstructions to the execution of the laws exist, the master may be permitted so to change the destination of the vessel and cargo in his manifest; whereupon the collector shall deliver him a written permit to proceed to the port so designated. And the Secretary of the Treasury, with the approval of the President, shall make proper regulations for the enforcement on shipboard of such provisions of the laws regulating the assessment and collection of duties as in his judgment may be necessary and practicable.
(R.S. § 5315.)

Editorial Notes

References in TextSection 218 of this title, referred to in text, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632.

Codification
R.S. § 5315 derived from acts July 13, 1861, ch. 3, § 2, 12 Stat. 256; Mar. 3, 1875, ch. 136, § 2, 18 Stat. 469.

Statutory Notes and Related Subsidiaries

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise of the Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished, with such offices to be terminated not later than Dec. 31, 1966, by Reorg. Plan No. 1, of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of offices eliminated were already vested in Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.



§ 220. Enforcement of section 219
It shall be unlawful to take any vessel or cargo detained under section 219 of this title from the custody of the proper officers of the customs, unless by process of some court of the United States; and in case of any attempt otherwise to take such vessel or cargo by any force, or combination, or assemblage of persons, too great to be overcome by the officers of the customs, the President, or such person as he shall have empowered for that purpose, may employ such part of the Army or Navy or militia of the United States, or such force of citizen volunteers as may be necessary, to prevent the removal of such vessel or cargo, and to protect the officers of the customs in retaining the custody thereof.
(R.S. § 5316.)

Editorial Notes
Codification
R.S. § 5316 derived from act July 12, 1861, ch. 3, § 3, 12 Stat. 256.

Statutory Notes and Related Subsidiaries

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise of Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished, with such offices to be terminated not later than Dec. 31, 1966, by Reorg. Plan No. 1, of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of offices eliminated were already vested in Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.



§ 221. Closing ports of entry; forfeiture of vessels seeking to enter closed port
Whenever, in any collection district, the duties on imports can not, in the judgment of the President, be collected in the ordinary way, nor in the manner provided by sections 218 11 See References in Text note below. to 220 of this title, by reason of the cause mentioned in section 218 of this title, the President may close the port of entry in that district; and shall in such case give notice thereof by proclamation. And thereupon all right of importation, warehousing, and other privileges incident to ports of entry shall cease and be discontinued at such port so closed until it is opened by the order of the President on the cessation of such obstructions. Every vessel from beyond the United States, or having on board any merchandise liable to duty, which attempts to enter any port which has been closed under this section, shall, with her tackle, apparel, furniture, and cargo, be forfeited.
(R.S. § 5317.)

Editorial Notes

References in TextSection 218 of this title, referred to in text, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632.

Codification
R.S. § 5317 derived from act July 12, 1861, ch. 3, § 4, 12 Stat. 256.

Statutory Notes and Related Subsidiaries

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise of Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished, with such offices to be terminated not later than Dec. 31, 1966, by Reorg. Plan No. 1, of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of offices eliminated were already vested in Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.



§ 222. Transferred
Editorial Notes
Codification
Section, R.S. § 5318; act Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800, related to use of auxiliary vessels to enforce this chapter and was transferred to section 540 of Title 19, Customs Duties.



§ 223. Forfeiture of vessels owned by citizens of insurrectionary States
From and after fifteen days after the issuing of the proclamation, as provided in section 205 of this title, any vessel belonging in whole or in part to any citizen or inhabitant of such State or part of a State whose inhabitants are so declared in a state of insurrection, found at sea, or in any port of the rest of the United States, shall be forfeited.
(R.S. § 5319.)

Editorial Notes
Codification
R.S. § 5319 derived from act July 12, 1861, ch. 3, § 7, 12 Stat. 257.



§ 224. Refusing clearance to vessels with suspected cargoes; forfeiture for departing without clearance
The Secretary of the Treasury is authorized to refuse a clearance to any vessel or other vehicle laden with merchandise, destined for a foreign or domestic port, whenever he shall have satisfactory reason to believe that such merchandise, or any part thereof, whatever may be its ostensible destination, is intended for ports in possession or under control of insurgents against the United States; and if any vessel for which a clearance or permit has been refused by the Secretary of the Treasury, or by his order, shall depart or attempt to depart for a foreign or domestic port without being duly cleared or permitted, such vessel, with her tackle, apparel, furniture, and cargo, shall be forfeited.
(R.S. § 5320.)

Editorial Notes
Codification
R.S. § 5320 derived from act May 20, 1862, ch. 81, § 1, 12 Stat. 404.



§ 225. Bond to deliver cargo at destination named in clearance
Whenever a permit or clearance is granted for either a foreign or domestic port, it shall be lawful for the collector of the customs granting the same, if he deems it necessary, under the circumstances of the case, to require a bond to be executed by the master or the owner of the vessel, in a penalty equal to the value of the cargo, and with sureties to the satisfaction of such collector, that the cargo shall be delivered at the destination for which it is cleared or permitted, and that no part thereof shall be used in affording aid or comfort to any person or parties in insurrection against the authority of the United States.
(R.S. § 5321.)

Editorial Notes
Codification
R.S. § 5321 derived from act May 20, 1862, ch. 81, § 2, 12 Stat. 404.

Statutory Notes and Related Subsidiaries

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise of Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished, with such offices to be terminated not later than December 31, 1966, by Reorg. Plan No. 1, of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of offices eliminated were already vested in Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.



§ 226. Protection of liens on condemned vessels
In all cases wherein any vessel, or other property, is condemned in any proceeding by virtue of any laws relating to insurrection or rebellion, the court rendering judgment of condemnation shall, notwithstanding such condemnation, and before awarding such vessel, or other property, or the proceeds thereof, to the United States, or to any informer, first provide for the payment, out of the proceeds of such vessel, or other property, of any bona fide claims which shall be filed by any loyal citizen of the United States, or of any foreign state or power at peace and amity with the United States, intervening in such proceeding, and which shall be duly established by evidence, as a valid claim against such vessel, or other property, under the laws of the United States or of any State thereof not declared to be in insurrection. No such claim shall be allowed in any case where the claimant has knowingly participated in the illegal use of such ship, vessel, or other property. This section shall extend to such claims only as might have been enforced specifically against such vessel, or other property, in any State not declared to be in insurrection, wherein such claim arose.
(R.S. § 5322.)

Editorial Notes
Codification
R.S. § 5322 derived from act Mar. 3, 1863, ch. 90, 12 Stat. 762.




CHAPTER 14—WARTIME VOTING BY LAND AND NAVAL FORCES
§§ 301 to 303. Repealed. Aug. 9, 1955, ch. 656, title III, § 307, 69 Stat. 589

Section 301, acts Sept. 16, 1942, ch. 561, title I, § 1, 56 Stat. 753; July 1, 1943, ch. 187, §§ 1, 5, 57 Stat. 371, granted absentee members of land or naval forces of the United States the right to vote in Presidential, Vice Presidential, and Congressional elections. See section 20301 et seq. of Title 52, Voting and Elections.


Section 302, act Sept. 16, 1942, ch. 561, title I, § 2, 56 Stat. 753, exempted persons in military service in time of war from paying poll taxes or other taxes as a condition of voting in any election for President, Vice President, electors for President or Vice President, or for Senator or Member of the House of Representatives.


Section 303, acts Sept. 16, 1942, ch. 561, title I, § 3, 56 Stat. 753; Apr. 1, 1944, ch. 150, 58 Stat. 136, provided for voting in accordance with State law.

Statutory Notes and Related Subsidiaries
Additional RepealSections 301 to 303 were also repealed by act Aug. 10, 1956, ch. 1041, § 53, 70 Stat. 641.



§§ 304 to 315. Repealed. Apr. 1, 1944, ch. 150, 58 Stat. 136

Section 304, act Sept. 16, 1942, ch. 561, § 4, 56 Stat. 754, related to a public list of applicants.


Section 305, act Sept. 16, 1942, ch. 561, § 5, 56 Stat. 754, related to form of ballots and booklets.


Section 306, act Sept. 16, 1942, ch. 561, § 6, 56 Stat. 755, related to use of official envelopes.


Section 307, act Sept. 16, 1942, ch. 561, § 7, 56 Stat. 756, related to transmission of ballots.


Section 308, act Sept. 16, 1942, ch. 561, § 8, 56 Stat. 756, related to return of ballots.


Section 309, act Sept. 16, 1942, ch. 561, § 9, 56 Stat. 756, related to certification of votes.


Section 310, act Sept. 16, 1942, ch. 561, § 10, 56 Stat. 756, related to payment of expenses.


Section 311, act Sept. 16, 1942, ch. 561, § 11, 56 Stat. 757, related to utilization of services of local agencies.


Section 312, act Sept. 16, 1942, ch. 561, § 12, 56 Stat. 757, related to voting under State law.


Section 313, act Sept. 16, 1942, ch. 561, § 13, 56 Stat. 757, related to primary elections.


Section 314, act Sept. 16, 1942, ch. 561, § 14, 56 Stat. 757, related to offenses against elective franchise.


Section 315, act Sept. 16, 1942, ch. 561, § 15, 56 Stat. 757, related to formality of compliance.



§§ 321 to 331. Repealed. Aug. 9, 1955, ch. 656, title III, § 307, 69 Stat. 589

Section 321, act Sept. 16, 1942, ch. 561, title II, § 201, as added Apr. 1, 1944, ch. 150, 58 Stat. 136; amended Apr. 19, 1946, ch. 142, 60 Stat. 96, related to State absentee voting legislation.


Section 322, act Sept. 16, 1942, ch. 561, title II, § 202, as added Apr. 1, 1944, ch. 150, 58 Stat. 137; amended Apr. 19, 1946, ch. 142, 60 Stat. 96, related to use of post cards.


Section 323, act Sept. 16, 1942, ch. 561, title II, § 203, as added Apr. 1, 1944, ch. 150, 58 Stat. 137; amended Apr. 19, 1946, ch. 142, 60 Stat. 97, related to distribution of ballots.


Section 324, act Sept. 16, 1942, ch. 561, title II, § 204, as added Apr. 1, 1944, ch. 150, 58 Stat. 138; amended Apr. 19, 1946, ch. 142, 60 Stat. 97; Sept. 29, 1950, ch. 1112, § 1, 64 Stat. 1082, provided for style and markings of envelopes, protective inserts, return envelopes, and size and weight of ballots and envelopes.


Section 325, act Sept. 16, 1942, ch. 561, title II, § 205, as added Apr. 1, 1944, ch. 150, 58 Stat. 138; amended Apr. 19, 1946, ch. 142, 60 Stat. 97, related to signature and oath of voter.


Section 326, act Sept. 16, 1942, ch. 561, title II, § 206, as added Apr. 1, 1944, ch. 150, 58 Stat. 139; amended Apr. 19, 1946, ch. 142, 60 Stat. 98, related to instructions for marking ballots.


Section 327, act Sept. 16, 1942, ch. 561, title II, § 207, as added Apr. 1, 1944, ch. 150, 58 Stat. 139; amended Apr. 19, 1946, ch. 142, 60 Stat. 99, related to extension of State’s time limits.


Section 328, act Sept. 16, 1942, ch. 561, title II, § 208, as added Apr. 19, 1946, ch. 142, 60 Stat. 99, provided for notification of forthcoming elections by secretaries of states.


Section 329, act Sept. 16, 1942, ch. 561, title II, § 209, as added Apr. 19, 1946, ch. 142, 60 Stat. 99; amended Sept. 29, 1950, ch. 1111, 64 Stat. 1082, provided for cooperation with States, printing and transmitting of post cards, and content of post cards.


Section 330, act Sept. 16, 1942, ch. 561, title II, § 210, as added Apr. 19, 1946, ch. 142, 60 Stat. 101; amended July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, related to transmission of post cards.


Section 331, act Sept. 16, 1942, ch. 561, title II, § 211, as added Apr. 19, 1946, ch. 142, 60 Stat. 101; amended July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, related to distribution of information.


A prior section 331, act Sept. 16, 1942, ch. 561, title III, § 301, as added Apr. 1, 1944, ch. 150, 58 Stat. 140, related to establishment of United States War Ballot Commission and was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 96.

Statutory Notes and Related Subsidiaries
Additional RepealSections 321 to 331 were also repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641.



§§ 332 to 340. Repealed. Apr. 19, 1946, ch. 142, 60 Stat. 96

Section 332, act Sept. 16, 1942, ch. 561, title III, § 302, as added Apr. 1, 1944, ch. 150, 58 Stat. 140, related to persons subject to this subchapter.


Section 333, act Sept. 16, 1942, ch. 561, title III, § 303, as added Apr. 1, 1944, ch. 150, 58 Stat. 141, related to Federal war ballots.


Section 334, act Sept. 16, 1942, ch. 561, title III, § 304, as added Apr. 1, 1944, ch. 150, 58 Stat. 143, related to administration of oaths.


Section 335, act Sept. 16, 1942, ch. 561, title III, § 305, as added Apr. 1, 1944, ch. 150, 58 Stat. 143, related to administration of this subchapter.


Section 336, act Sept. 16, 1942, ch. 561, title III, § 306, as added Apr. 1, 1944, ch. 150, 58 Stat. 144, related to lists of candidates.


Section 337, act Sept. 16, 1942, ch. 561, title III, § 307, as added Apr. 1, 1944, ch. 150, 58 Stat. 144, related to distribution and collection of ballots.


Section 338, act Sept. 16, 1942, ch. 561, title III, § 308, as added Apr. 1, 1944, ch. 150, 58 Stat. 145, related to merchant marine ballots.


Section 339, act Sept. 16, 1942, ch. 561, title III, § 309, as added Apr. 1, 1944, ch. 150, 58 Stat. 145, related to transmission of ballots.


Section 340, act Sept. 16, 1942, ch. 561, title III, § 310, as added Apr. 1, 1944, ch. 150, 58 Stat. 145, related to reports on balloting.



§ 341. Repealed. Aug. 9, 1955, ch. 656, title III, § 307, 69 Stat. 589

Section, act Sept. 16, 1942, ch. 561, title III, § 301, as added Apr. 19, 1946, ch. 142, 60 Stat. 101, provided for prevention of fraud, coercion, and undue influence; free discussion, and acts done in good faith.


A prior section 341, act Sept. 16, 1942, ch. 561, title III, § 311, as added Apr. 1, 1944, ch. 150, 58 Stat. 146, related to validity of ballots and was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 96.

Statutory Notes and Related Subsidiaries
Additional RepealSection was also repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641.



§ 342. Repealed. May 24, 1949, ch. 139, § 142, 63 Stat. 109

Section, act Sept. 16, 1942, ch. 561, title III, § 302, as added Apr. 19, 1946, ch. 142, 60 Stat. 102, related to prohibition against taking of polls. See section 596 of Title 18, Crimes and Criminal Procedure.


A prior section 342, act Sept. 16, 1942, ch. 561, title III, § 312, as added Apr. 1, 1944, ch. 150, 58 Stat. 146, which provided for safeguards and secrecy of ballots and prevention of fraud and coercion as to voting, was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 102.



§§ 343 to 347. Repealed. Apr. 19, 1946, ch. 142, 60 Stat. 96

Section 343, act Sept. 16, 1942, ch. 561, title III, § 313, as added Apr. 1, 1944, ch. 150, 58 Stat. 146, related to penalties under sections 341 to 347 of this title.


Section 344, act Sept. 16, 1942, ch. 561, title III, § 314, as added Apr. 1, 1944, ch. 150, 58 Stat. 146, related to prohibition on taking polls. See section 596 of Title 18, Crimes and Criminal Procedure.


Section 344 was also repealed by act June 25, 1948, ch. 645, § 21, 62 Stat. 862.


Section 345, act Sept. 16, 1942, ch. 561, title III, § 315, as added Apr. 1, 1944, ch. 150, 58 Stat. 147, related to certain State officials.


Section 346, act Sept. 16, 1942, ch. 561, title III, § 316, as added Apr. 1, 1944, ch. 150, 58 Stat. 147, related to agencies acting for the Secretary of State.


Section 347, act Sept. 16, 1942, ch. 561, title III, § 317, as added Apr. 1, 1944, ch. 150, 58 Stat. 147, related to construction of chapter.



§§ 351 to 355. Repealed. Aug. 9, 1955, ch. 656, title III, § 307, 69 Stat. 589

Section 351, act Sept. 16, 1942, ch. 561, title IV, § 401, as added Apr. 19, 1946, ch. 142, 60 Stat. 102, defined terms for purposes of this chapter.


A prior section 351, act Sept. 16, 1942, ch. 561, title IV, § 401, as added Apr. 1, 1944, ch. 150, 58 Stat. 147, authorized appropriations for purposes of this chapter and was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 96.


Section 352, act Sept. 16, 1942, ch. 561, title IV, § 402, as added Apr. 19, 1946, ch. 142, 60 Stat. 102; amended Sept. 29, 1950, ch. 1112, § 2, 64 Stat. 1083, related to free postage.


A prior section 352, act Sept. 16, 1942, ch. 561, title IV, § 402, as added Apr. 1, 1944, ch. 150, 58 Stat. 147, related to free postage and was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 96.


Section 353, act Sept. 16, 1942, ch. 561, title IV, § 403, as added Apr. 19, 1946, ch. 142, 60 Stat. 103, related to administration of this chapter.


A prior section 353, act Sept. 16, 1942, ch. 561, title IV, § 403, as added Apr. 1, 1944, ch. 150, 58 Stat. 148, defined terms for purposes of this chapter and was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 96.


Section 354, act Sept. 16, 1942, ch. 561, title IV, § 404, as added Apr. 19, 1946, ch. 142, 60 Stat. 103, related to separability of provisions.


A prior section 354, act Sept. 16, 1942, ch. 561, title IV, § 404, as added Apr. 1, 1944, ch. 150, 58 Stat. 148, related to separability of provisions and was repealed by act Apr. 19, 1946, ch. 142, 60 Stat. 96.


Section 355, act Sept. 16, 1942, ch. 561, title IV, § 405, as added Apr. 19, 1946, ch. 142, 60 Stat. 103, related to construction of this chapter.

Statutory Notes and Related Subsidiaries
Additional RepealSections 351 to 355 were also repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641.




CHAPTER 15—NATIONAL SECURITY
§ 401. Transferred
Editorial Notes
Codification
Section 401, comprising section 2 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3002 of this title.



§ 401a. Transferred
Editorial Notes
Codification
Section 401a, comprising section 3 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3003 of this title.



SUBCHAPTER I—COORDINATION FOR NATIONAL SECURITY
§ 402. Transferred
Editorial Notes
Codification
Section 402, comprising section 101 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3021 of this title.
The National Security Agency Act of 1959, Pub. L. 86–36, formerly set out as a note under section 402, was editorially reclassified as chapter 47 of this title.



§ 402–1. Transferred
Editorial Notes
Codification
Section 402–1, comprising section 101A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3022 of this title.



§ 402a. Transferred
Editorial Notes
Codification
Section 402a, comprising section 811 of the Counterintelligence and Security Enhancements Act of 1994, Pub. L. 103–359, title VIII, and also of the Intelligence Authorization Act for Fiscal Year 1995, Pub. L. 103–359, was editorially reclassified as section 3381 of this title.



§ 402b. Transferred
Editorial Notes
Codification
Section 402b, comprising section 902 of the Counterintelligence Enhancement Act of 2002, Pub. L. 107–306, title IX, and also of the Intelligence Authorization Act for Fiscal Year 2003, Pub. L. 107–306, was editorially reclassified as section 3382 of this title.



§ 402c. Transferred
Editorial Notes
Codification
Section 402c, comprising section 904 of the Counterintelligence Enhancement Act of 2002, Pub. L. 107–306, title IX, and also of the Intelligence Authorization Act for Fiscal Year 2003, Pub. L. 107–306, was editorially reclassified as section 3383 of this title.



§ 403. Transferred
Editorial Notes
Codification
Section 403, comprising section 102 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3023 of this title.



§ 403–1. Transferred
Editorial Notes
Codification
Section 403–1, comprising section 102A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3024 of this title.



§ 403–1a. Transferred
Editorial Notes
Codification
Section 403–1a, comprising section 1019 of the National Security Intelligence Reform Act of 2004, Pub. L. 108–458, title I, and also of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, was editorially reclassified as section 3364 of this title.



§ 403–1b. Transferred
Editorial Notes
Codification
Section 403–1b, comprising section 1041 of the National Security Intelligence Reform Act of 2004, Pub. L. 108–458, title I, and also of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, was editorially reclassified as section 3322 of this title.



§ 403–1c. Transferred
Editorial Notes
Codification
Section 403–1c, comprising section 1053 of the National Security Intelligence Reform Act of 2004, Pub. L. 108–458, title I, and also of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, was editorially reclassified as section 3321 of this title.



§ 403–2. Transferred
Editorial Notes
Codification
Section 403–2, comprising section 403 of the Intelligence Authorization Act, Fiscal Year 1992, Pub. L. 102–183, was editorially reclassified as section 3329 of this title.



§ 403–2a. Transferred
Editorial Notes
Codification
Section 403–2a, comprising section 8131 of the Department of Defense Appropriations Act, 1995, Pub. L. 103–335, titles I–VIII, was editorially reclassified as section 3303 of this title.



§ 403–2b. Transferred
Editorial Notes
Codification
Section 403–2b, comprising section 602 of the Intelligence Authorization Act for Fiscal Year 1995, Pub. L. 103–359, was editorially reclassified as section 3304 of this title.



§ 403–3. Transferred
Editorial Notes
Codification
Section 403–3, comprising section 103 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3025 of this title.



§ 403–3a. Transferred
Editorial Notes
Codification
Section 403–3a, comprising section 103A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3026 of this title.



§ 403–3b. Transferred
Editorial Notes
Codification
Section 403–3b, comprising section 103B of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3027 of this title.



§ 403–3c. Transferred
Editorial Notes
Codification
Section 403–3c, comprising section 103C of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3028 of this title.



§ 403–3d. Transferred
Editorial Notes
Codification
Section 403–3d, comprising section 103D of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3029 of this title.



§ 403–3e. Transferred
Editorial Notes
Codification
Section 403–3e, comprising section 103E of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3030 of this title.



§ 403–3f. Transferred
Editorial Notes
Codification
Section 403–3f, comprising section 103F of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3031 of this title.



§ 403–3g. Transferred
Editorial Notes
Codification
Section 403–3g, comprising section 103G of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3032 of this title.



§ 403–3h. Transferred
Editorial Notes
Codification
Section 403–3h, comprising section 103H of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3033 of this title.



§ 403–3i. Transferred
Editorial Notes
Codification
Section 403–3i, comprising section 103I of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3034 of this title.



§ 403–4. Transferred
Editorial Notes
Codification
Section 403–4, comprising section 104 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3035 of this title.



§ 403–4a. Transferred
Editorial Notes
Codification
Section 403–4a, comprising section 104A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3036 of this title.



§ 403–4b. Transferred
Editorial Notes
Codification
Section 403–4b, comprising section 1011(c) of the National Security Intelligence Reform Act of 2004, Pub. L. 108–458, title I, and also of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, was editorially reclassified as section 3506a of this title.



§ 403–4c. Transferred
Editorial Notes
Codification
Section 403–4c, comprising section 104B of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3037 of this title.



§ 403–5. Transferred
Editorial Notes
Codification
Section 403–5, comprising section 105 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3038 of this title.



§ 403–5a. Transferred
Editorial Notes
Codification
Section 403–5a, comprising section 105A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3039 of this title.



§ 403–5b. Transferred
Editorial Notes
Codification
Section 403–5b, comprising section 105B of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3040 of this title.



§ 403–5c. Transferred
Editorial Notes
Codification
Section 403–5c, comprising section 105C of the National Security Act of 1947, act July 26, 1947, ch. 343, was renumbered section 702 of act July 26, 1947, by Pub. L. 108–136, div. A, title IX, § 922(c), Nov. 24, 2003, 117 Stat. 1573, and transferred to section 432 of this title, which was editorially reclassified as section 3142 of this title.



§ 403–5d. Transferred
Editorial Notes
Codification
Section 403–5d, comprising section 203(d) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 or USA PATRIOT Act, Pub. L. 107–56, was editorially reclassified as section 3365 of this title.



§ 403–5e. Transferred
Editorial Notes
Codification
Section 403–5e, comprising section 105D of the National Security Act of 1947, act July 26, 1947, ch. 343, was renumbered section 703 of act July 26, 1947, by Pub. L. 108–136, div. A, title IX, § 922(c), Nov. 24, 2003, 117 Stat. 1573, and transferred to section 432a of this title, which was editorially reclassified as section 3143 of this title.



§ 403–6. Transferred
Editorial Notes
Codification
Section 403–6, comprising section 106 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3041 of this title.



§ 403–7. Transferred
Editorial Notes
Codification
Section 403–7, comprising section 309 of the Intelligence Authorization Act for Fiscal Year 1997, Pub. L. 104–293, was editorially reclassified as section 3324 of this title.



§ 403–8. Transferred
Editorial Notes
Codification
Section 403–8, comprising section 313 of the Intelligence Authorization Act for Fiscal Year 2000, Pub. L. 106–120, was editorially reclassified as section 3325 of this title.



§ 403–9. Transferred
Editorial Notes
Codification
Section 403–9, comprising section 348 of the Intelligence Authorization Act for Fiscal Year 2010, Pub. L. 111–259, was editorially reclassified as section 3308 of this title.



§ 403a. Transferred
Editorial Notes
Codification
Section 403a, comprising section 1 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3501 of this title.



§ 403b. Transferred
Editorial Notes
Codification
Section 403b, comprising section 2 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3502 of this title.



§ 403c. Transferred
Editorial Notes
Codification
Section 403c, comprising section 3 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3503 of this title.



§ 403d. Transferred
Editorial Notes
Codification
Section 403d, comprising former section 4 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3504 of this title.



§ 403e. Transferred
Editorial Notes
Codification
Section 403e, comprising section 4 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3505 of this title.



§ 403e–1. Transferred
Editorial Notes
Codification
Section 403e–1, comprising section 402 of the Intelligence Authorization Act for Fiscal Year 1984, Pub. L. 98–215, was editorially reclassified as section 3323 of this title.



§ 403f. Transferred
Editorial Notes
Codification
Section 403f, comprising section 5 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3506 of this title.



§ 403g. Transferred
Editorial Notes
Codification
Section 403g, comprising section 6 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3507 of this title.



§ 403h. Transferred
Editorial Notes
Codification
Section 403h, comprising section 7 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3508 of this title.



§ 403i. Transferred
Editorial Notes
Codification
Section 403i, comprising former section 9 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3509 of this title.



§ 403j. Transferred
Editorial Notes
Codification
Section 403j, comprising section 8 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3510 of this title.



§ 403k. Transferred
Editorial Notes
Codification
Section 403k, comprising section 11 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3511 of this title.



§ 403l. Transferred
Editorial Notes
Codification
Section 403l, comprising section 12 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3512 of this title.



§ 403m. Transferred
Editorial Notes
Codification
Section 403m, comprising section 13 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3513 of this title.



§ 403n. Transferred
Editorial Notes
Codification
Section 403n, comprising section 14 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3514 of this title.



§ 403o. Transferred
Editorial Notes
Codification
Section 403o, comprising section 15 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3515 of this title.



§ 403p. Transferred
Editorial Notes
Codification
Section 403p, comprising section 16 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3516 of this title.



§ 403q. Transferred
Editorial Notes
Codification
Section 403q, comprising section 17 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3517 of this title.



§ 403r. Transferred
Editorial Notes
Codification
Section 403r, comprising section 18 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3518 of this title.



§ 403r–1. Transferred
Editorial Notes
Codification
Section 403r–1, comprising section 306 of the Intelligence Authorization Act, Fiscal Year 1990, Pub. L. 101–193, was editorially reclassified as section 3518a of this title.



§ 403s. Transferred
Editorial Notes
Codification
Section 403s, comprising section 19 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3519 of this title.



§ 403t. Transferred
Editorial Notes
Codification
Section 403t, comprising section 20 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3520 of this title.



§ 403u. Transferred
Editorial Notes
Codification
Section 403u, comprising section 21 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3521 of this title.



§ 403v. Transferred
Editorial Notes
Codification
Section 403v, comprising section 22 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3522 of this title.



§ 403w. Transferred
Editorial Notes
Codification
Section 403w, comprising section 23 of the Central Intelligence Agency Act of 1949, act June 20, 1949, ch. 227, was editorially reclassified as section 3523 of this title.



§ 403x. Transferred
Editorial Notes
Codification
Section 403x, comprising section 2 of the Central Intelligence Agency Voluntary Separation Pay Act, Pub. L. 103–36, was editorially reclassified as section 3519a of this title.



§ 404. Transferred
Editorial Notes
Codification
Section 404, comprising section 107 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3042 of this title. Section 3042 of this title was subsequently repealed by Pub. L. 116–92, div. E, title LXVII, § 6742(b)(3), Dec. 20, 2019, 133 Stat. 2240.



§ 404a. Transferred
Editorial Notes
Codification
Section 404a, comprising section 108 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3043 of this title.



§ 404b. Transferred
Editorial Notes
Codification
Section 404b, comprising section 1403 of the National Defense Authorization Act for Fiscal Year 1991, Pub. L. 101–510, was editorially reclassified as section 3301 of this title.



§ 404c. Transferred
Editorial Notes
Codification
Section 404c, comprising section 1457 of the National Defense Authorization Act for Fiscal Year 1991, Pub. L. 101–510, was editorially reclassified as section 3310 of this title.



§ 404d. Transferred
Editorial Notes
Codification
Section 404d, comprising former section 109 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3044 of this title.



§ 404d–1. Transferred
Editorial Notes
Codification
Section 404d–1, comprising section 110 of the National Security Act of 1947, act July 26, 1947, ch. 343, was renumbered section 112 of act July 26, 1947, by Pub. L. 105–107, title III, § 303(b), Nov. 20, 1997, 111 Stat. 2252, and transferred to section 404g of this title, which was editorially reclassified as section 3047 of this title.



§ 404e. Transferred
Editorial Notes
Codification
Section 404e, comprising section 110 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3045 of this title.



§ 404f. Transferred
Editorial Notes
Codification
Section 404f, comprising former section 111 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3046 of this title.



§ 404g. Transferred
Editorial Notes
Codification
Section 404g, comprising section 112 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3047 of this title.



§ 404h. Transferred
Editorial Notes
Codification
Section 404h, comprising section 113 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3048 of this title.



§ 404h–1. Transferred
Editorial Notes
Codification
Section 404h–1, comprising section 113A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3049 of this title.



§ 404i. Transferred
Editorial Notes
Codification
Section 404i, comprising section 114 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3050 of this title.



§ 404i–1. Transferred
Editorial Notes
Codification
Section 404i–1, comprising former section 114A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3051 of this title.



§ 404j. Transferred
Editorial Notes
Codification
Section 404j, comprising section 115 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3052 of this title.



§ 404k. Transferred
Editorial Notes
Codification
Section 404k, comprising section 116 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3053 of this title.



§ 404l. Transferred
Editorial Notes
Codification
Section 404l, comprising section 117 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3054 of this title.



§ 404m. Transferred
Editorial Notes
Codification
Section 404m, comprising section 118 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3055 of this title.



§ 404n. Transferred
Editorial Notes
Codification
Section 404n, comprising section 313 of the Intelligence Authorization Act for Fiscal Year 2003, Pub. L. 107–306, was editorially reclassified as section 3361 of this title.



§ 404n–1. Transferred
Editorial Notes
Codification
Section 404n–1, comprising section 341 of the Intelligence Authorization Act for Fiscal Year 2003, Pub. L. 107–306, was editorially reclassified as section 3362 of this title.



§ 404n–2. Transferred
Editorial Notes
Codification
Section 404n–2, comprising section 343 of the Intelligence Authorization Act for Fiscal Year 2003, Pub. L. 107–306, was editorially reclassified as section 3363 of this title.



§ 404n–3. Transferred
Editorial Notes
Codification
Section 404n–3, comprising former section 827 of the Intelligence Authorization Act for Fiscal Year 2003, Pub. L. 107–306, was editorially reclassified as a note under section 3036 of this title.



§ 404o. Transferred
Editorial Notes
Codification
Section 404o, comprising section 119 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3056 of this title.



§ 404o–1. Transferred
Editorial Notes
Codification
Section 404o–1, comprising section 119A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3057 of this title.



§ 404o–2. Transferred
Editorial Notes
Codification
Section 404o–2, comprising section 119B of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3058 of this title.




SUBCHAPTER II—MISCELLANEOUS AND CONFORMING PROVISIONS
§ 405. Transferred
Editorial Notes
Codification
Section 405, comprising section 303 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3073 of this title.



§ 406. Transferred
Editorial Notes
Codification
Section 406, comprising act June 24, 1948, ch. 632, 62 Stat. 648, was editorially reclassified as a note under section 3073 of this title.



§ 407. Transferred
Editorial Notes
Codification
Section 407, comprising section 1602 of the Supplemental Appropriation Act, 1959, Pub. L. 85–766, was editorially reclassified as section 3328 of this title.



§ 408. Transferred
Editorial Notes
Codification
Section 408, comprising section 201(d) of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3005 of this title.



§ 409. Transferred
Editorial Notes
Codification
Section 409, comprising sections 205(c), 206(a), and 207(c) of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3004 of this title.



§ 409a. Transferred
Editorial Notes
Codification
Section 409a, comprising section 301 of the National Security Act of 1947, act July 26, 1947, ch. 343, which section is also known as the National Security Agency Voluntary Separation Act, was editorially reclassified as section 3071 of this title.



§ 409b. Transferred
Editorial Notes
Codification
Section 409b, comprising section 302 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3072 of this title.



§ 409b–1. Transferred
Editorial Notes
Codification
Section 409b–1, comprising section 311(b) of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3072a of this title.



§ 410. Transferred
Editorial Notes
Codification
Section 410, comprising section 308 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3075 of this title.



§ 411. Transferred
Editorial Notes
Codification
Section 411, comprising section 307 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3074 of this title.



§ 412. Transferred
Editorial Notes
Codification
Section 412, comprising section 411 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3006 of this title.




SUBCHAPTER III—ACCOUNTABILITY FOR INTELLIGENCE ACTIVITIES
§ 413. Transferred
Editorial Notes
Codification
Section 413, comprising section 501 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3091 of this title.



§ 413a. Transferred
Editorial Notes
Codification
Section 413a, comprising section 502 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3092 of this title.



§ 413b. Transferred
Editorial Notes
Codification
Section 413b, comprising section 503 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3093 of this title.



§ 413c. Transferred
Editorial Notes
Codification
Section 413c, comprising section 1079 of the National Defense Authorization Act for Fiscal Year 2008, Pub. L. 110–181, was editorially reclassified as section 3307 of this title.



§ 414. Transferred
Editorial Notes
Codification
Section 414, comprising section 504 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3094 of this title.



§ 415. Transferred
Editorial Notes
Codification
Section 415, comprising section 505 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3095 of this title.



§ 415a. Transferred
Editorial Notes
Codification
Section 415a, comprising section 506 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3096 of this title.



§ 415a–1. Transferred
Editorial Notes
Codification
Section 415a–1, comprising section 506A of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3097 of this title.



§ 415a–2. Transferred
Editorial Notes
Codification
Section 415a–2, comprising section 8107 of the Department of Defense Appropriations Act, 2009, Pub. L. 110–329, div. C, and also of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009, Pub. L. 110–329, was editorially reclassified as section 3305 of this title.



§ 415a–3. Transferred
Editorial Notes
Codification
Section 415a–3, comprising former section 8104 of the Department of Defense Appropriations Act, 2010, Pub. L. 111–118, was editorially reclassified as a note under section 3103 of this title.



§ 415a–4. Transferred
Editorial Notes
Codification
Section 415a–4, comprising section 506B of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3098 of this title.



§ 415a–5. Transferred
Editorial Notes
Codification
Section 415a–5, comprising section 506C of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3099 of this title.



§ 415a–6. Transferred
Editorial Notes
Codification
Section 415a–6, comprising section 506D of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3100 of this title.



§ 415a–7. Transferred
Editorial Notes
Codification
Section 415a–7, comprising section 506E of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3101 of this title.



§ 415a–8. Transferred
Editorial Notes
Codification
Section 415a–8, comprising section 506F of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3102 of this title.



§ 415a–9. Transferred
Editorial Notes
Codification
Section 415a–9, comprising section 506G of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3103 of this title.



§ 415a–10. Transferred
Editorial Notes
Codification
Section 415a–10, comprising section 506H of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3104 of this title.



§ 415a–11. Transferred
Editorial Notes
Codification
Section 415a–11, comprising section 506I of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3105 of this title.



§ 415b. Transferred
Editorial Notes
Codification
Section 415b, comprising section 507 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3106 of this title.



§ 415c. Transferred
Editorial Notes
Codification
Section 415c, comprising section 601 of the Implementing Recommendations of the 9/11 Commission Act of 2007, Pub. L. 110–53, was editorially reclassified as section 3306 of this title.



§ 415d. Transferred
Editorial Notes
Codification
Section 415d, comprising section 508 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3107 of this title.




SUBCHAPTER IV—PROTECTION OF CERTAIN NATIONAL SECURITY INFORMATION
§ 421. Transferred
Editorial Notes
Codification
Section 421, comprising section 601 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3121 of this title.



§ 422. Transferred
Editorial Notes
Codification
Section 422, comprising section 602 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3122 of this title.



§ 423. Transferred
Editorial Notes
Codification
Section 423, comprising former section 603 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3123 of this title.



§ 424. Transferred
Editorial Notes
Codification
Section 424, comprising section 603 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3124 of this title.



§ 425. Transferred
Editorial Notes
Codification
Section 425, comprising section 604 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3125 of this title.



§ 426. Transferred
Editorial Notes
Codification
Section 426, comprising section 605 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3126 of this title.




SUBCHAPTER V—PROTECTION OF OPERATIONAL FILES
§ 431. Transferred
Editorial Notes
Codification
Section 431, comprising section 701 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3141 of this title.



§ 432. Transferred
Editorial Notes
Codification
Section 432, comprising section 702 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3142 of this title.



§ 432a. Transferred
Editorial Notes
Codification
Section 432a, comprising section 703 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3143 of this title.



§ 432b. Transferred
Editorial Notes
Codification
Section 432b, comprising section 704 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3144 of this title.



§ 432c. Transferred
Editorial Notes
Codification
Section 432c, comprising section 705 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3145 of this title.



§ 432d. Transferred
Editorial Notes
Codification
Section 432d, comprising section 706 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3146 of this title.




SUBCHAPTER VI—ACCESS TO CLASSIFIED INFORMATION
§ 435. Transferred
Editorial Notes
Codification
Section 435, comprising section 801 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3161 of this title.



§ 435a. Transferred
Editorial Notes
Codification
Section 435a, comprising section 309 of the Intelligence Authorization Act for Fiscal Year 2001, Pub. L. 106–567, was editorially reclassified as section 3345 of this title.



§ 435b. Transferred
Editorial Notes
Codification
Section 435b, comprising section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, was editorially reclassified as section 3341 of this title.



§ 435c. Transferred
Editorial Notes
Codification
Section 435c, comprising section 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, was editorially reclassified as section 3343 of this title.



§ 435d. Transferred
Editorial Notes
Codification
Section 435d, comprising section 7 of the Reducing Over-Classification Act, Pub. L. 111–258, was editorially reclassified as section 3344 of this title.



§ 436. Transferred
Editorial Notes
Codification
Section 436, comprising section 802 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3162 of this title.



§ 437. Transferred
Editorial Notes
Codification
Section 437, comprising section 803 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3163 of this title.



§ 438. Transferred
Editorial Notes
Codification
Section 438, comprising section 804 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3164 of this title.




SUBCHAPTER VII—APPLICATION OF SANCTIONS LAWS TO INTELLIGENCE ACTIVITIES
§ 441. Transferred
Editorial Notes
Codification
Section 441, comprising section 901 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3171 of this title.



§ 441a. Transferred
Editorial Notes
Codification
Section 441a, comprising section 902 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3172 of this title.



§ 441b. Transferred
Editorial Notes
Codification
Section 441b, comprising section 903 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3173 of this title.



§ 441c. Transferred
Editorial Notes
Codification
Section 441c, comprising section 904 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3174 of this title.



§ 441d. Transferred
Editorial Notes
Codification
Section 441d, comprising former section 905 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3175 of this title.




SUBCHAPTER VII–A—EDUCATION IN SUPPORT OF NATIONAL INTELLIGENCE
Part A—Science and Technology
§ 441g. Transferred
Editorial Notes
Codification
Section 441g, comprising section 1001 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3191 of this title.



§ 441g–1. Transferred
Editorial Notes
Codification
Section 441g–1, comprising section 1002 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3192 of this title.



§ 441g–2. Transferred
Editorial Notes
Codification
Section 441g–2, comprising former section 1003 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3193 of this title.




Part B—Foreign Languages Program
§ 441j. Transferred
Editorial Notes
Codification
Section 441j, comprising section 1011 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3201 of this title.



§ 441j–1. Transferred
Editorial Notes
Codification
Section 441j–1, comprising section 1012 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3202 of this title.



§ 441j–2. Transferred
Editorial Notes
Codification
Section 441j–2, comprising section 1013 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3203 of this title.



§ 441j–3. Transferred
Editorial Notes
Codification
Section 441j–3, comprising section 1014 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3204 of this title.



§ 441j–4. Transferred
Editorial Notes
Codification
Section 441j–4, comprising section 1015 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3205 of this title.




Part C—Additional Education Provisions
§ 441m. Transferred
Editorial Notes
Codification
Section 441m, comprising section 1021 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3221 of this title.



§ 441n. Transferred
Editorial Notes
Codification
Section 441n, comprising section 1022 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3222 of this title.



§ 441o. Transferred
Editorial Notes
Codification
Section 441o, comprising section 1023 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3223 of this title.



§ 441p. Transferred
Editorial Notes
Codification
Section 441p, comprising section 1024 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3224 of this title.





SUBCHAPTER VIII—ADDITIONAL MISCELLANEOUS PROVISIONS
§ 442. Transferred
Editorial Notes
Codification
Section 442, comprising section 1101 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3231 of this title.



§ 442a. Transferred
Editorial Notes
Codification
Section 442a, comprising section 1102 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3232 of this title.



§ 442b. Transferred
Editorial Notes
Codification
Section 442b, comprising section 1103 of the National Security Act of 1947, act July 26, 1947, ch. 343, was editorially reclassified as section 3233 of this title.





CHAPTER 16—DEFENSE INDUSTRIAL RESERVES



Sec.


451 to 454.Transferred or Repealed.


455.Authorization of appropriations.


456 to 462.Omitted.



§§ 451 to 453. Transferred
Codification
Sections 451, 452, and 453 of this title were transferred to section 2535 of Title 10, Armed Forces, and redesignated as subsecs. (a), (c), and (b), respectively, of section 2535 by Pub. L. 102–484, div. D, title XLII, § 4235(a)(2), (3), (b), Oct. 23, 1992, 106 Stat. 2690, 2691.
Section 451, acts July 2, 1948, ch. 811, § 2, 62 Stat. 1225; Nov. 16, 1973, Pub. L. 93–155, title VIII, § 809, 87 Stat. 617, related to Congressional declaration of purpose and policy in enacting this chapter.
Section 452, acts July 2, 1948, ch. 811, § 3, 62 Stat. 1225; Nov. 16, 1973, Pub. L. 93–155, title VIII, § 809, 87 Stat. 617, defined “Secretary”, “Defense Industrial Reserve”, and “plant equipment package” for purposes of this chapter.
Section 453, acts July 2, 1948, ch. 811, § 4, 62 Stat. 1226; Nov. 16, 1973, Pub. L. 93–155, title VIII, § 809, 87 Stat. 617; Nov. 14, 1986, Pub. L. 99–661, div. A, title XIII, § 1359(a), 100 Stat. 3999, related to powers and duties of Secretary of Defense, reimbursement for transferred Defense Industrial Reserve equipment, and regulations.

Statutory Notes and Related Subsidiaries
Short TitleAct July 2, 1948, ch. 811, § 1, 62 Stat. 1225, as amended by Pub. L. 93–155, title VIII, § 809, Nov. 16, 1973, 87 Stat. 617, provided: “That this Act [enacting this chapter] may be cited as the ‘Defense Industrial Reserve Act’.”




§ 454. Repealed. Pub. L. 101–510, div. A, title XIII, § 1303(a), Nov. 5, 1990, 104 Stat. 1669

Section, acts July 2, 1948, ch. 811, § 5, 62 Stat. 1226; Nov. 16, 1973, Pub. L. 93–155, title VIII, § 809, 87 Stat. 618, related to reports concerning status of defense industrial reserve.



§ 455. Authorization of appropriations
There are authorized to be appropriated such sums as the Congress may from time to time determine to be necessary to enable the Secretary to carry out the provisions of this chapter.
(July 2, 1948, ch. 811, § 6, 62 Stat. 1226; Pub. L. 93–155, title VIII, § 809, Nov. 16, 1973, 87 Stat. 618.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 14 of act July 2, 1948, ch. 811, 62 Stat. 1228 (classified to section 462 of this title) prior to the general amendment of act July 2, 1948, by Pub. L. 93–155.

Amendments1973—Pub. L. 93–155 substituted provisions respecting authorization of appropriations, for prior provisions respecting acceptance of plants by Administrator of General Services, disposition of plants, and conditions of lease, now covered in section 453 of this title.



§§ 456 to 462. Omitted
Codification
Sections 456 to 462 were omitted in the general amendment of act July 2, 1948, ch. 811 by Pub. L. 93–155, title VIII, § 809, Nov. 16, 1973, 87 Stat. 617. See sections 453 to 455 of this title.
Section 456, act July 2, 1948, ch. 811, § 7, 62 Stat. 1227, related to powers of Secretary of Defense respecting property in national industrial reserve. See section 453 of this title.
Section 457, act July 2, 1948, ch. 811, § 8, 62 Stat. 1227, related to transportation, maintenance, disposition, etc., of transferred property. See section 453 of this title.
Section 458, act July 2, 1948, ch. 811, § 9, 62 Stat. 1227, related to limitation on acquisition of property.
Section 459, act July 2, 1948, ch. 811, § 10, 62 Stat. 1227, provided for an Industrial Reserve Review Committee, its composition, appointment, tenure, and compensation and related to inapplicability of certain laws to Committee solely by reason of appointment to and membership on such Committee.
Section 460, act July 2, 1948, ch. 811, § 11, 62 Stat. 1228, related to duties of Industrial Reserve Review Committee, including making of recommendations to Secretary of Defense.
Section 461, act July 2, 1948, ch. 811, § 12, 62 Stat. 1228, provided for reports to Congress. See section 454 of this title.
Section 462, acts July 2, 1948, ch. 811, § 14, 62 Stat. 1228; June 30, 1949, ch. 288, title I, § 103, 63 Stat. 380, authorized appropriations. See section 455 of this title.




CHAPTER 17—ARMING AMERICAN VESSELS
§ 481. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, act June 29, 1948, ch. 715, § 1, 62 Stat. 1095, provided for arming of American vessels during a war or national emergency. See section 261 of Title 10, Armed Forces.




CHAPTER 18—AIR-WARNING SCREEN



Sec.


491.Establishment and development of land-based air warning and control installations and facilities; extent of appropriation; procurement of communication services.


492.Acquisition of land.


493.Authorization of appropriations.


494.Supervision and control of project.



§ 491. Establishment and development of land-based air warning and control installations and facilities; extent of appropriation; procurement of communication services
The Secretary of the Air Force is authorized to establish and develop within and without the continental limits of the United States in fulfilling the air defense responsibilities of the Department of the Air Force such land-based air warning and control installations and facilities, by the construction, installation, or equipment of temporary or permanent public works, including buildings, facilities, appurtenances, utilities, and access roads, and to provide for necessary administration and planning therefor, without regard to section 3324(a) and (b) of title 31, as he may deem necessary in the interest of national security: Provided, That not to exceed $85,500,000 shall be appropriated for the construction of public works authorized by this section.
The Secretary of the Air Force is authorized to procure communication services required for the semiautomatic ground environment system. No contract for such services may be for a period of more than ten years from the date communication services are first furnished under such contract. The aggregate contingent liability of the Government under the termination provisions of all contracts authorized hereunder may not exceed a total of $222,000,000 and the Government Accountability Office shall have access to such carrier records and accounts as it may deem necessary for the purpose of audit. In procuring such services, the Secretary of the Air Force shall utilize to the fullest extent practicable the facilities and capabilities of communication common carriers, including rural telephone cooperatives, within their respective service areas and for power supply, shall utilize to the fullest extent practicable, the facilities and capabilities of public utilities and rural electric cooperatives within their respective service areas. Negotiations with communication common carriers, including cooperatives, and representation in proceedings involving such carriers before Federal and State regulatory bodies where such negotiations or proceedings involve contracts authorized by this paragraph shall be in accordance with the provisions of sections 501–505 of title 40.
(Mar. 30, 1949, ch. 41, § 1, 63 Stat. 17; Aug. 3, 1956, ch. 939, title III, § 303, 70 Stat. 1012; Pub. L. 97–214, § 10(b)(4), July 12, 1982, 96 Stat. 175; Pub. L. 104–316, title I, § 128(a), Oct. 19, 1996, 110 Stat. 3841; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
“Section 3324(a) and (b) of title 31” substituted in text for “section 3648 of the Revised Statutes (31 U.S.C. 529)” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
In text, “sections 501–505 of title 40” substituted for “section 201 of the Act of June 30, 1949, as amended (40 U.S.C.A. sec. 481)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in second par.
1996—Pub. L. 104–316, in third sentence of second par., struck out “no termination payment shall be final until audited and approved by” after “$222,000,000 and”, struck out “which” after “Office”, and inserted “of audit” after “for the purpose”.
1982—Pub. L. 97–214 struck out reference to sections 1136 [10 U.S.C. 4774, 9774] and 3734 [40 U.S.C. 259, 267] of the Revised Statutes.
1956—Act Aug. 3, 1956, authorized procurement of communication services required for the semiautomatic ground environment system.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–214 effective Oct. 1, 1982, and applicable to military construction projects, and to construction and acquisition of military family housing, authorized before, on, or after such date, see section 12(a) of Pub. L. 97–214, set out as an Effective Date note under section 2801 of Title 10, Armed Forces.



§ 492. Acquisition of land
In furtherance of section 491 of this title, the Secretary of the Air Force is authorized to make surveys and to acquire lands and rights pertaining thereto or other interests therein, including the temporary use thereof, by donation, purchase, exchange of Government-owned lands, or otherwise, and to place permanent and temporary improvements thereon whether such lands are held in fee or under lease, or under other temporary tenure.
(Mar. 30, 1949, ch. 41, § 2, 63 Stat. 17.)

§ 493. Authorization of appropriations
There is authorized to be appropriated, out of any moneys in the Treasury of the United States not otherwise appropriated, such sums as may be necessary to carry out the purposes of this chapter, and when so specified in an appropriation Act such amounts shall remain available until expended.
(Mar. 30, 1949, ch. 41, § 3, 63 Stat. 18.)

§ 494. Supervision and control of project
The provisions of this chapter shall be subject to the duties and authority of the Secretary of Defense and the departments and agencies of the Department of Defense as provided in the National Security Act of 1947.
(Mar. 30, 1949, ch. 41, § 4, 63 Stat. 18; Aug. 10, 1949, ch. 412, § 12(a), 63 Stat. 591.)

Editorial Notes

References in TextThe National Security Act of 1947, referred to in text, is act July 26, 1947, ch. 343, 61 Stat. 495, which is classified principally to chapter 44 (§ 3001 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries

Change of Name
“Department of Defense” substituted in text for “National Military Establishment” on authority of act Aug. 10, 1949, ch. 412, § 12(a), 63 Stat. 591.




CHAPTER 19—GUIDED MISSILES



Sec.


501.Establishment of long-range proving ground for guided missiles and other weapons; jurisdiction of Secretary of the Air Force; use by all Services.


502.Acquisition of land.


503.Authorization of appropriations.


504.Delegation of authority by Secretary of Defense; contributions for support.



§ 501. Establishment of long-range proving ground for guided missiles and other weapons; jurisdiction of Secretary of the Air Force; use by all Services
The Secretary of the Air Force is authorized to establish a joint long-range proving ground for guided missiles and other weapons by the construction, installation, or equipment of temporary or permanent public works, including buildings, facilities, appurtenances, and utilities, within or without the continental limits of the United States, for scientific study, testing, and training purposes by the Departments of the Army, Navy, and Air Force.
(May 11, 1949, ch. 98, § 1, 63 Stat. 66.)

§ 502. Acquisition of land
The Secretary of the Air Force is authorized in discharging the authority given in section 501 of this title to make surveys, to acquire lands and rights or other interests pertaining thereto, including the temporary use thereof, by donation, purchase, exchange of Government-owned lands, or otherwise, without regard to section 3324(a) and (b) of title 31. Prior to the acquisition under the authority of this section of any lands or rights or other interests pertaining thereto, the Secretary of the Air Force shall come into agreement with the Armed Services Committees of the Senate and the House of Representatives with respect to the acquisition of such lands, rights, or other interests.
(May 11, 1949, ch. 98, § 2, 63 Stat. 66.)

Editorial Notes
Codification
“Section 3324(a) and (b) of title 31” substituted in text for “section 3648, Revised Statutes, as amended [31 U.S.C. 529]” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.



§ 503. Authorization of appropriations
There is authorized to be appropriated, out of any money in the Treasury not otherwise appropriated, not to exceed $75,000,000 to carry out the purposes of sections 501 and 502 of this title.
(May 11, 1949, ch. 98, § 3, 63 Stat. 66.)

§ 504. Delegation of authority by Secretary of Defense; contributions for support
The Secretary of Defense is authorized, in his discretion, to transfer to the Secretary of the Army or the Secretary of the Navy, and to retransfer from either of such Secretaries to the other or to the Secretary of the Air Force, all, or any part of, the authority granted by sections 501 and 502 of this title; and, in connection with any such transfer or retransfer, to transfer all or any part of the funds available for the establishment and support of the joint long-range proving ground for guided missiles and other weapons. The Secretary of Defense is further authorized to permit, to the extent that he may deem appropriate, the Secretaries of the Army, the Navy, and the Air Force to contribute, with or without reimbursement, to the establishment and support of the joint long-range proving ground for guided missiles authorized by this chapter, by the loan, assignment, or transfer of personnel, supplies, equipment, and services.
(May 11, 1949, ch. 98, § 4, 63 Stat. 66.)


CHAPTER 20—WIND TUNNELS




SUBCHAPTER I—CONSTRUCTION OF WIND-TUNNEL FACILITIES


Sec.


511.Joint development of unitary plan for construction of facilities; construction at educational institutions.


512.Limitation on cost of construction and equipment; vesting of title to facilities.


513.Expansion of existing facilities; appropriations; testing of models.


514.Expansion of facilities at Carderock, Maryland.


515.Reports to Congress.



SUBCHAPTER II—AIR ENGINEERING DEVELOPMENT CENTER


521.Establishment; construction, maintenance, and operation of public works and wind tunnels.


522.Acquisition of lands; advance payments for construction.


523.Employment of civilian personnel.


524.Authorization of appropriations.



SUBCHAPTER I—CONSTRUCTION OF WIND-TUNNEL FACILITIES
§ 511. Joint development of unitary plan for construction of facilities; construction at educational institutions
The Administrator of the National Aeronautics and Space Administration (hereinafter referred to as the “Administrator”) and the Secretary of Defense are authorized and directed jointly to develop a unitary plan for the construction of transsonic, supersonic, and hypersonic wind-tunnel facilities for the solution of research, development, and evaluation problems in aeronautics, including the construction of facilities at educational institutions within the continental limits of the United States for training and research in aeronautics, and to revise the uncompleted portions of the unitary plan from time to time to accord with changes in national defense requirements and scientific and technical advances. The Administrator and the Secretaries of the Army, the Navy, and the Air Force are authorized to proceed with the construction and equipment of facilities in implementation of the unitary plan to the extent permitted by appropriations pursuant to existing authority and the authority contained in this chapter. Any further implementation of the unitary plan shall be subject to such additional authorizations as may be approved by Congress.
(Oct. 27, 1949, ch. 766, title I, § 101, 63 Stat. 936; Pub. L. 85–568, title III, § 301(d)(1), (2), July 29, 1958, 72 Stat. 433; Pub. L. 106–391, title III, § 312(1), Oct. 30, 2000, 114 Stat. 1594.)

Editorial Notes
Amendments2000—Pub. L. 106–391 substituted “transsonic, supersonic, and hypersonic” for “transsonic and supersonic”.
1958—Pub. L. 85–568 substituted “The Administrator of the National Aeronautics and Space Administration (hereinafter referred to as the ‘Administrator’)” for “The National Advisory Committee for Aeronautics (hereinafter referred to as the ‘Committee’)”, and “Administrator” for “Committee” in second sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1958 AmendmentAmendment by Pub. L. 85–568 effective 90 days after July 29, 1958, or on any earlier date on which the Administrator of the National Aeronautics and Space Administration determines, and announces by proclamation, that the Administration has been organized and is prepared to discharge the duties and exercise the powers conferred upon it, see section 301(e) of Pub. L. 85–568, set out as a note under section 2302 of Title 10, Armed Forces.

Short TitleAct Oct. 27, 1949, ch. 766, title I, § 106, 63 Stat. 937, provided that: “This title [enacting this subchapter] may be cited as the ‘Unitary Wind Tunnel Plan Act of 1949’.”

Act Oct. 27, 1949, ch. 766, title II, § 205, 63 Stat. 938, provided that: “This title [enacting subchapter II of this chapter] may be cited as the ‘Air Engineering Development Center Act of 1949’.”




§ 512. Limitation on cost of construction and equipment; vesting of title to facilities
The Administrator is authorized, in implementation of the unitary plan, to construct and equip transsonic or supersonic wind tunnels of a size, design and character adequate for the efficient conduct of experimental work in support of long-range fundamental research at educational institutions within the continental United States, to be selected by the Administrator, or to enter into contracts with such institutions to provide for such construction and equipment, at a total cost not to exceed $10,000,000: Provided, That the Administrator may, in his discretion, after consultation with the Committees on Armed Services of both Houses of the Congress, vest title to the facilities completed pursuant to this section in such educational institutions under such terms and conditions as may be deemed in the best interests of the United States.
(Oct. 27, 1949, ch. 766, title I, § 102, 63 Stat. 936; Pub. L. 85–568, title III, § 301(d)(2), (3), July 29, 1958, 72 Stat. 433.)

Editorial Notes
Amendments1958—Pub. L. 85–568 substituted “Administrator” for “Committee” in three places, and “his” for “its”.

Statutory Notes and Related Subsidiaries
Effective Date of 1958 AmendmentAmendment by Pub. L. 85–568 effective 90 days after July 29, 1958, or on any earlier date on which the Administrator of the National Aeronautics and Space Administration determines, and announces by proclamation, that the Administration has been organized and is prepared to discharge the duties and exercise the powers conferred upon it, see section 301(e) of Pub. L. 85–568, set out as a note under section 2302 of Title 10, Armed Forces.



§ 513. Expansion of existing facilities; appropriations; testing of models(a) The Administrator is authorized to expand the facilities at his existing laboratories and centers by the construction of additional transsonic, supersonic, and hypersonic wind tunnels, including buildings, equipment, and accessory construction, and by the acquisition of land and installation of utilities.

(b) There is authorized to be appropriated such sums as may be necessary to carry out the purposes of this section, but not to exceed $136,000,000.

(c) The facilities authorized by this section shall be operated and staffed by the Administrator but shall be available primarily to industry for testing experimental models in connection with the development of aircraft and missiles. Such tests shall be scheduled and conducted in accordance with industry’s requirements and allocation of facility time shall be made in accordance with the public interest, with proper emphasis upon the requirements of each military service and due consideration of civilian needs.

(Oct. 27, 1949, ch. 766, title I, § 103, 63 Stat. 937; Pub. L. 85–568, title III, § 301(d)(2), (3), July 29, 1958, 72 Stat. 433; Pub. L. 106–391, title III, § 312(2), Oct. 30, 2000, 114 Stat. 1594.)

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–391, § 312(2)(A), (B), substituted “laboratories and centers” for “laboratories” and “transsonic, supersonic, and hypersonic” for “supersonic”.
Subsec. (c). Pub. L. 106–391, § 312(2)(C), substituted “facility” for “laboratory”.
1958—Subsecs. (a), (c). Pub. L. 85–568 substituted “Administrator” for “Committee” in subsecs. (a) and (c), and “his” for “its” in subsec. (a).

Statutory Notes and Related Subsidiaries
Effective Date of 1958 AmendmentAmendment by Pub. L. 85–568 effective 90 days after July 29, 1958, or on any earlier date on which the Administrator of the National Aeronautics and Space Administration determines, and announces by proclamation, that the Administration has been organized and is prepared to discharge the duties and exercise the powers conferred upon it, see section 301(e) of Pub. L. 85–568, set out as a note under section 2302 of Title 10, Armed Forces.

Additional AppropriationsAct June 29, 1950, ch. 405, § 801, 64 Stat. 286, provided in part for an additional appropriation of $75,000,000, to remain available until expended; for the construction and completion and equipment of facilities at the Langley Aeronautical Laboratory, Langley Air Force Base, Virginia.



§ 514. Expansion of facilities at Carderock, Maryland
The Secretary of the Navy is authorized, in implementation of the unitary plan, to expand the naval facilities at the David W. Taylor Model Basin, Carderock, Maryland, by the construction of a wind tunnel, including buildings, equipment, utilities, and accessory construction, at a cost not to exceed $6,600,000.
(Oct. 27, 1949, ch. 766, title I, § 104, 63 Stat. 937.)

§ 515. Reports to Congress
The Administrator shall submit semi-annual written reports to the Congress covering the selection of institutions and contracts entered into pursuant to section 512 of this title together with other pertinent information relative to the Administrator’s activities and accomplishments thereunder.
(Oct. 27, 1949, ch. 766, title I, § 105, 63 Stat. 937; Pub. L. 85–568, title III, § 301(d)(2), July 29, 1958, 72 Stat. 433.)

Editorial Notes
Amendments1958—Pub. L. 85–568 substituted “Administrator” for “Committee” and “Administrator’s” for “Committee’s”.

Statutory Notes and Related Subsidiaries
Effective Date of 1958 AmendmentAmendment by Pub. L. 85–568 effective 90 days after July 29, 1958, or on any earlier date on which the Administrator of the National Aeronautics and Space Administration determines, and announces by proclamation, that the Administration has been organized and is prepared to discharge the duties and exercise the powers conferred upon it, see section 301(e) of Pub. L. 85–568, set out as a note under section 2302 of Title 10, Armed Forces.




SUBCHAPTER II—AIR ENGINEERING DEVELOPMENT CENTER
§ 521. Establishment; construction, maintenance, and operation of public works and wind tunnels
The Secretary of the Air Force is authorized to establish an Air Engineering Development Center, and to construct, install, and equip (1) temporary and permanent public works, including housing accommodations and community facilities for military and civilian personnel, buildings, facilities, appurtenances, and utilities; and (2) wind tunnels in implementation of the unitary plan referred to in subchapter I of this chapter; and to maintain and operate the public works and wind tunnels authorized by this subchapter.
(Oct. 27, 1949, ch. 766, title II, § 201, 63 Stat. 937.)

§ 522. Acquisition of lands; advance payments for construction
To accomplish the purposes of this subchapter, the Secretary of the Air Force is authorized to acquire lands and rights pertaining thereto, or other interest therein, including the temporary use thereof, by donation, purchase, exchange of Government-owned lands, or otherwise, and construction under this subchapter may be prosecuted without regard to section 3324(a) and (b) of title 31.
(Oct. 27, 1949, ch. 766, title II, § 202, 63 Stat. 937.)

Editorial Notes
Codification
“Section 3324(a) and (b) of title 31” substituted in text for “section 3648, Revised Statutes, as amended [31 U.S.C. 529]” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.



§ 523. Employment of civilian personnel
The Secretary of the Air Force is authorized to employ such civilian personnel as may be necessary to carry out the purposes of this subchapter without regard to the limitation on maximum number of employees imposed by section 14(a) 11 See References in Text note below. of the Federal Employees Pay Act of 1946 (5 U.S.C. 947(g)).
(Oct. 27, 1949, ch. 766, title II, § 203, 63 Stat. 937.)

Editorial Notes

References in TextSection 14(a) of the Federal Employees Pay Act of 1946 (5 U.S.C. 947(g)), referred to in text, was repealed by act Sept. 12, 1950, ch. 946, title III, § 301(85), 64 Stat. 843.



§ 524. Authorization of appropriations
There is authorized to be appropriated, out of any moneys in the Treasury not otherwise appropriated, to remain available until expended when so specified in the appropriation act concerned, (a) not to exceed $157,500,000 for the establishment and for initial construction, installation, and equipment of the Air Engineering Development Center authorized in this subchapter, including expenses for necessary surveys and acquisition of land, and (b) such sums as may be necessary to carry out the other purposes of this subchapter.
(Oct. 27, 1949, ch. 766, title II, § 204, 63 Stat. 937; Sept. 21, 1950, ch. 969, 64 Stat. 895.)

Editorial Notes
Amendments1950—Act Sept. 21, 1950, substituted “$157,500,000” for “$100,000,000”.





CHAPTER 21—ABACÁ PRODUCTION
§§ 541 to 546. Omitted
Editorial Notes
Codification
Sections 541 to 546, act Aug. 10, 1950, ch. 673, §§ 2–7, 64 Stat. 435–437, terminated not later than ten years after Apr. 1, 1950. See Effective and Termination Date note below.
Section 541 related to Congressional declaration of policy.
Section 542 related to production program of abacá.
Section 543 related to administration.
Section 544 related to financing.
Section 545 related to disposal of property.
Section 546 related to reports to Congress.

Statutory Notes and Related Subsidiaries
Effective and Termination DatesAct Aug. 10, 1950, ch. 673, § 8, 64 Stat. 437, provided that this chapter become effective Apr. 1, 1950, and remain effective for ten years thereafter, unless Congress or President direct earlier termination of operations, and for such further period as necessary to earliest practicable liquidation of operations under this chapter.




CHAPTER 22—UNIFORM CODE OF MILITARY JUSTICE
SUBCHAPTER I—GENERAL PROVISIONS
§§ 551 to 556. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 551, act May 5, 1950, ch. 169, § 1, 64 Stat. 108, defined terms used in this chapter. See sections 101 and 801 of Title 10, Armed Forces.


Section 552, acts May 5, 1950, ch. 169, § 1, 64 Stat. 109; Aug. 1, 1956, ch. 852, § 23, 70 Stat. 911, related to persons subject to Articles of War. See section 802 of Title 10. Act Aug. 1, 1956, ch. 852, § 23, 70 Stat. 911 was repealed by Pub. L. 87–651, title III, § 307A, Sept. 7, 1962, 76 Stat. 526.


Section 553, act May 5, 1950, ch. 169, § 1, 64 Stat. 109, related to jurisdiction to try certain personnel. See section 803 of Title 10.


Section 554, act May 5, 1950, ch. 169, § 1, 64 Stat. 110, provided for dismissed officer’s right to trial by court-martial. See section 804 of Title 10.


Section 555, act May 5, 1950, ch. 169, § 1, 64 Stat. 110, provided that this chapter should be applicable in all places. See section 805 of Title 10.


Section 556, act May 5, 1950, ch. 169, § 1, 64 Stat. 110, related to judge advocates and legal officers. See section 806 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER II—APPREHENSION AND RESTRAINT
§§ 561 to 568. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 561, act May 5, 1950, ch. 169, § 1, 64 Stat. 111, related to apprehension. See section 807 of Title 10, Armed Forces.


Section 562, act May 5, 1950, ch. 169, § 1, 64 Stat. 111, provided for apprehension of deserters. See section 808 of Title 10.


Section 563, act May 5, 1950, ch. 169, § 1, 64 Stat. 111, related to imposition of restraint. See section 809 of Title 10.


Section 564, act May 5, 1950, ch. 169, § 1, 64 Stat. 111, related to restraint of persons charged with offenses. See section 810 of Title 10.


Section 565, act May 5, 1950, ch. 169, § 1, 64 Stat. 112, provided for reports and receiving of prisoners. See section 811 of Title 10.


Section 566, act May 5, 1950, ch. 169, § 1, 64 Stat. 112, prohibited confinement of members of armed forces with enemy prisoners. See section 812 of Title 10.


Section 567, act May 5, 1950, ch. 169, § 1, 64 Stat. 112, prohibited punishment before trial. See section 813 of Title 10.


Section 568, act May 5, 1950, ch. 169, § 1, 64 Stat. 112, related to delivery of offenders to civil authorities. See section 814 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER III—NON-JUDICIAL PUNISHMENT
§ 571. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, act May 5, 1950, ch. 169, § 1, 64 Stat. 112, related to commanding officer’s non-judicial punishment. See section 815 of Title 10, Armed Forces.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER IV—COURTS-MARTIAL JURISDICTION
§§ 576 to 581. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 576, act May 5, 1950, ch. 169, § 1, 64 Stat. 113, classified types of courts-martial. See section 816 of Title 10, Armed Forces.


Section 577, act May 5, 1950, ch. 169, § 1, 64 Stat. 114, related to jurisdiction of courts-martial in general. See section 817 of Title 10.


Section 578, act May 5, 1950, ch. 169, § 1, 64 Stat. 114, related to jurisdiction of general courts-martial. See section 818 of Title 10.


Section 579, act May 5, 1950, ch. 169, § 1, 64 Stat. 114, related to jurisdiction of special courts-martial. See section 819 of Title 10.


Section 580, act May 5, 1950, ch. 169, § 1, 64 Stat. 114, related to jurisdiction of summary courts-martial. See section 820 of Title 10.


Section 581, act May 5, 1950, ch. 169, § 1, 64 Stat. 115, provided that jurisdiction of courts-martial was not exclusive. See section 821 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER V—APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL
§§ 586 to 593. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 586, act May 5, 1950, ch. 169, § 1, 64 Stat. 115, prescribed persons who may convene general courts-martial. See section 822 of Title 10, Armed Forces.


Section 587, act May 5, 1950, ch. 169, § 1, 64 Stat. 115, prescribed persons who may convene special courts-martial. See section 823 of Title 10.


Section 588, act May 5, 1950, ch. 169, § 1, 64 Stat. 116, prescribed persons who may convene summary courts-martial. See section 824 of Title 10.


Section 589, act May 5, 1950, ch. 169, § 1, 64 Stat. 116, related to persons who may serve on courts-martial. See section 825 of Title 10.


Section 590, act May 5, 1950, ch. 169, § 1, 64 Stat. 117, provided for law officer of a general court-martial. See section 826 of Title 10.


Section 591, act May 5, 1950, ch. 169, § 1, 64 Stat. 117, related to appointment of trial counsel and defense counsel. See section 827 of Title 10.


Section 592, act May 5, 1950, ch. 169, § 1, 64 Stat. 117, provided for appointment of reporters and interpreters. See section 828 of Title 10.


Section 593, act May 5, 1950, ch. 169, § 1, 64 Stat. 117, related to absent and additional members of courts-martial. See section 829 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER VI—PRETRIAL PROCEDURE
§§ 601 to 606. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 601, act May 5, 1950, ch. 169, § 1, 64 Stat. 118, related to charges and specifications. See section 830 of Title 10, Armed Forces.


Section 602, act May 5, 1950, ch. 169, § 1, 64 Stat. 118, prohibited compulsory self-incrimination. See section 831 of Title 10.


Section 603, act May 5, 1950, ch. 169, § 1, 64 Stat. 118, related to investigations. See section 832 of Title 10.


Section 604, act May 5, 1950, ch. 169, § 1, 64 Stat. 119, provided for forwarding of charges. See section 833 of Title 10.


Section 605, act May 5, 1950, ch. 169, § 1, 64 Stat. 119, related to advice of staff judge advocate and reference for trial. See section 834 of Title 10.


Section 606, act May 5, 1950, ch. 169, § 1, 64 Stat. 119, provided for service of charges. See section 835 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER VII—TRIAL PROCEDURE
§§ 611 to 629. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 611, act May 5, 1950, ch. 169, § 1, 64 Stat. 120, authorized President to prescribe rules. See section 836 of Title 10, Armed Forces.


Section 612, act May 5, 1950, ch. 169, § 1, 64 Stat. 120, related to unlawfully influencing action of court. See section 837 of Title 10.


Section 613, act May 5, 1950, ch. 169, § 1, 64 Stat. 120, provided for duties of trial counsel and defense counsel. See section 838 of Title 10.


Section 614, act May 5, 1950, ch. 169, § 1, 64 Stat. 121, related to sessions of the courts-martial. See section 839 of Title 10.


Section 615, act May 5, 1950, ch. 169, § 1, 64 Stat. 121, provided for continuances. See section 840 of Title 10.


Section 616, act May 5, 1950, ch. 169, § 1, 64 Stat. 121, provided for challenges. See section 841 of Title 10.


Section 617, act May 5, 1950, ch. 169, § 1, 64 Stat. 121, related to oaths. See section 842 of Title 10.


Section 618, act May 5, 1950, ch. 169, § 1, 64 Stat. 121, related to statutes of limitation. See section 843 of Title 10.


Section 619, act May 5, 1950, ch. 169, § 1, 64 Stat. 122, related to former jeopardy. See section 844 of Title 10.


Section 620, act May 5, 1950, ch. 169, § 1, 64 Stat. 122, related to pleas of the accused. See section 845 of Title 10.


Section 621, act May 5, 1950, ch. 169, § 1, 64 Stat. 122, related to opportunity to obtain witnesses and other evidence. See section 846 of Title 10.


Section 622, act May 5, 1950, ch. 169, § 1, 64 Stat. 123, provided for refusal to appear or testify. See section 847 of Title 10.


Section 623, act May 5, 1950, ch. 169, § 1, 64 Stat. 123, related to contempts. See section 848 of Title 10.


Section 624, act May 5, 1950, ch. 169, § 1, 64 Stat. 123, related to depositions. See section 849 of Title 10.


Section 625, act May 5, 1950, ch. 169, § 1, 64 Stat. 124, provided for admissibility of records of courts of inquiry. See section 850 of Title 10.


Section 626, act May 5, 1950, ch. 169, § 1, 64 Stat. 124, provided for methods of voting and rulings. See section 851 of Title 10.


Section 627, act May 5, 1950, ch. 169, § 1, 64 Stat. 125, prescribed number of votes required. See section 852 of Title 10.


Section 628, act May 5, 1950, ch. 169, 64 Stat. 125, required every court-martial to announce its findings and sentence. See section 853 of Title 10.


Section 629, act May 5, 1950, ch. 169, § 1, 64 Stat. 125, related to record of trial. See section 858 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER VIII—SENTENCES
§§ 636 to 639. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 636, act May 5, 1950, ch. 169, § 1, 64 Stat. 126, prohibited cruel and unusual punishments. See section 855 of Title 10, Armed Forces.


Section 637, act May 5, 1950, ch. 169, § 1, 64 Stat. 126, related to maximum limits of punishment. See section 856 of Title 10.


Section 638, act May 5, 1950, ch. 169, § 1, 64 Stat. 126, provided for effective date of sentences. See section 857 of Title 10.


Section 639, act May 5, 1950, ch. 169, § 1, 64 Stat. 126, related to execution of confinement. See section 854 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER IX—REVIEW OF COURTS-MARTIAL
§§ 646 to 663. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 646, act May 5, 1950, ch. 169, § 1, 64 Stat. 127, related to errors of law and to lesser included offense. See section 859 of Title 10, Armed Forces.


Section 647, act May 5, 1950, ch. 169, § 1, 64 Stat. 127, provided for initial action on record. See section 860 of Title 10.


Section 648, act May 5, 1950, ch. 169, § 1, 64 Stat. 127, provided for initial action on general court-martial records. See section 861 of Title 10.


Section 649, act May 5, 1950, ch. 169, § 1, 64 Stat. 127, provided for reconsideration and revision. See section 862 of Title 10.


Section 650, act May 5, 1950, ch. 169, § 1, 64 Stat. 127, related to rehearings. See section 863 of Title 10.


Section 651, act May 5, 1950, ch. 169, § 1, 64 Stat. 128, related to approval by convening authority. See section 864 of Title 10.


Section 652, act May 5, 1950, ch. 169, § 1, 64 Stat. 128, provided for disposition of records after review by convening authority. See section 865 of Title 10.


Section 653, act May 5, 1950, ch. 169, § 1, 64 Stat. 128, provided for review by board of review. See section 866 of Title 10.


Section 654, acts May 5, 1950, ch. 169, § 1, 64 Stat. 130; Mar. 2, 1955, ch. 9, § 1(i), 69 Stat. 10, provided for review by the Court of Military Appeals. See section 867 of Title 10.


Section 655, act May 5, 1950, ch. 169, § 1, 64 Stat. 130, authorized establishment of branch offices of The Judge Advocate General. See section 868 of Title 10.


Section 656, act May 30, 1950, ch. 169, § 1, 64 Stat. 130, provided for review in office of The Judge Advocate General. See section 869 of Title 10.


Section 657, act May 5, 1950, ch. 169, § 1, 64 Stat. 130, provided for appellate counsel. See section 870 of Title 10.


Section 658, act May 5, 1950, ch. 169, § 1, 64 Stat. 131, provided for execution of sentence and suspension of sentence. See section 871 of Title 10.


Section 659, act May 5, 1950, ch. 169, § 1, 64 Stat. 131, related to vacation of suspension of a court-martial sentence. See section 872 of Title 10.


Section 660, act May 5, 1950, ch. 169, § 1, 64 Stat. 132, provided for a petition for a new trial. See section 873 of Title 10.


Section 661, act May 5, 1950, ch. 169, § 1, 64 Stat. 132, authorized remission and suspension of sentences. See section 874 of Title 10.


Section 662, act May 5, 1950, ch. 169, § 1, 64 Stat. 132, related to restoration of rights, privileges, and property. See section 875 of Title 10.


Section 663, act May 5, 1950, ch. 169, § 1, 64 Stat. 132, related to finality of court-martial judgments. See section 876 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER X—PUNITIVE ARTICLES
§§ 671 to 728. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 671, act May 5, 1950, ch. 169, § 1, 64 Stat. 134, defined “principal”. See section 877 of Title 10, Armed Forces.


Section 672, act May 5, 1950, ch. 169, § 1, 64 Stat. 134, related to accessories after the fact. See section 878 of Title 10.


Section 673, act May 5, 1950, ch. 169, § 1, 64 Stat. 134, authorized conviction of lesser included offense. See section 879 of Title 10.


Section 674, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to attempts. See section 880 of Title 10.


Section 675, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to conspiracy. See section 881 of Title 10.


Section 676, act May 5, 1950, ch. 169, § 1, 64 Stat. 134, related to solicitation. See section 882 of Title 10.


Section 677, act May 5, 1950, ch. 169, § 1, 64 Stat. 134, related to fraudulent enlistment, appointment, or separation. See section 883 of Title 10.


Section 678, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, related to unlawful enlistment, appointment, or separation. See section 884 of Title 10.


Section 679, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, provided for desertion. See section 885 of Title 10.


Section 680, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, related to absence without leave. See section 886 of Title 10.


Section 681, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, related to missing movement of a ship, aircraft, or unit. See section 887 of Title 10.


Section 682, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, related to contempt towards officials. See section 888 of Title 10.


Section 683, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, related to disrespect towards superior officer. See section 889 of Title 10.


Section 684, act May 5, 1950, ch. 169, § 1, 64 Stat. 135, related to assaulting or willfully disobeying officer. See section 890 of Title 10.


Section 685, act May 5, 1950, ch. 169, § 1, 64 Stat. 136, related to insubordinate conduct towards noncommissioned officer. See section 891 of Title 10.


Section 686, act May 5, 1950, ch. 169, § 1, 64 Stat. 136, related to failure to obey order or regulation. See section 892 of Title 10.


Section 687, act May 5, 1950, ch. 169, § 1, 64 Stat. 136, related to cruelty and maltreatment. See section 893 of Title 10.


Section 688, act May 5, 1950, ch. 169, § 1, 64 Stat. 136, related to mutiny or sedition. See section 894 of Title 10.


Section 689, act May 5, 1950, ch. 169, § 1, 64 Stat. 136, related to arrest and confinement. See section 895 of Title 10.


Section 690, act May 5, 1950, ch. 169, § 1, 64 Stat. 136, related to releasing prisoner without proper authority. See section 896 of Title 10.


Section 691, act May 5, 1950, ch. 169, § 1, 64 Stat. 137, related to unlawful detention of another. See section 897 of Title 10.


Section 692, act May 5, 1950, ch. 169, § 1, 64 Stat. 137, related to noncompliance with procedural rules. See section 898 of Title 10.


Section 693, act May 5, 1950, ch. 169, § 1, 64 Stat. 137, related to misbehavior before the enemy. See section 899 of Title 10.


Section 694, act May 5, 1950, ch. 169, § 1, 64 Stat. 137, related to subordinate compelling surrender. See section 900 of Title 10.


Section 695, act May 5, 1950, ch. 169, § 1, 64 Stat. 137, related to improper use of countersign. See section 901 of Title 10.


Section 696, act May 5, 1950, ch. 169, § 1, 64 Stat. 137, related to forcing a safeguard. See section 902 of Title 10.


Section 697, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to captured or abandoned property. See section 903 of Title 10.


Section 698, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to aiding the enemy. See section 904 of Title 10.


Section 699, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to misconduct as a prisoner. See section 905 of Title 10.


Section 700, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to spies. See section 906 of Title 10.


Section 701, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to false official statements. See section 907 of Title 10.


Section 702, act May 5, 1950, ch. 169, § 1, 64 Stat. 138, related to loss, damage, destruction, or wrongful disposition of military property. See section 908 of Title 10.


Section 703, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to waste, spoil or destruction of property other than military property. See section 909 of Title 10.


Section 704, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to improper hazarding of vessel. See section 910 of Title 10.


Section 705, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to drunken or reckless driving. See section 911 of Title 10.


Section 706, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to drunk on duty. See section 912 of Title 10.


Section 707, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to misbehavior of sentinel. See section 913 of Title 10.


Section 708, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to dueling. See section 914 of Title 10.


Section 709, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to malingering. See section 915 of Title 10.


Section 710, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to riot or breach of peace. See section 916 of Title 10.


Section 711, act May 5, 1950, ch. 169, § 1, 64 Stat. 139, related to provoking speeches or gestures. See section 917 of Title 10.


Section 712, act May 5, 1950, ch. 169, § 1, 64 Stat. 140, related to murder. See section 918 of Title 10.


Section 713, act May 5, 1950, ch. 169, § 1, 64 Stat. 140, related to manslaughter. See section 919 of Title 10.


Section 714, act May 5, 1950, ch. 169, § 1, 64 Stat. 140, related to rape and carnal knowledge. See section 920 of Title 10.


Section 715, act May 5, 1950, ch. 169, § 1, 64 Stat. 140, related to larceny and wrongful appropriation. See section 921 of Title 10.


Section 716, act May 5, 1950, ch. 169, § 1, 64 Stat. 140, related to robbery. See section 922 of Title 10.


Section 717, act May 5, 1950, ch. 169, § 1, 64 Stat. 141, related to forgery. See section 923 of Title 10.


Section 718, act May 5, 1950, ch. 169, § 1, 64 Stat. 141, related to maiming. See section 924 of Title 10.


Section 719, act May 5, 1950, ch. 169, § 1, 64 Stat. 141, related to sodomy. See section 925 of Title 10.


Section 720, act May 5, 1950, ch. 169, § 1, 64 Stat. 141, related to arson. See section 926 of Title 10.


Section 721, act May 5, 1950, ch. 169, § 1, 64 Stat. 141, related to extortion. See section 927 of Title 10.


Section 722, act May 5, 1950, ch. 169, § 1, 64 Stat. 141, related to assault. See section 928 of Title 10.


Section 723, act May 5, 1950, ch. 169, § 1, 64 Stat. 142, related to burglary. See section 929 of Title 10.


Section 724, act May 5, 1950, ch. 169, § 1, 64 Stat. 142, related to housebreaking. See section 930 of Title 10.


Section 725, act May 5, 1950, ch. 169, § 1, 64 Stat. 142, related to perjury. See section 931 of Title 10.


Section 726, act May 5, 1950, ch. 169, § 1, 64 Stat. 142, related to frauds against Government. See section 932 of Title 10.


Section 727, act May 5, 1950, ch. 169, § 1, 64 Stat. 142, related to conduct unbecoming an officer and gentleman. See section 933 of Title 10.


Section 728, act May 5, 1950, ch. 169, § 1, 64 Stat. 142, was a general article covering offenses not specifically defined. See section 934 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.




SUBCHAPTER XI—MISCELLANEOUS PROVISIONS
§§ 731 to 739. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 731, act May 5, 1950, ch. 169, § 1, 64 Stat. 143, related to courts of inquiry. See section 935 of Title 10, Armed Forces.


Section 732, act May 5, 1950, ch. 169, § 1, 64 Stat. 143, related to authority to administer oaths and to act as notary. See section 936 of Title 10.


Section 733, act May 5, 1950, ch. 169, § 1, 64 Stat. 144, required reading and explanation of certain sections of this chapter. See section 937 of Title 10.


Section 734, act May 5, 1950, ch. 169, § 1, 64 Stat. 144, related to complaints of wrongs. See section 938 of Title 10.


Section 735, act May 5, 1950, ch. 169, § 1, 64 Stat. 144, related to redress of injuries to property. See section 939 of Title 10.


Section 736, act May 5, 1950, ch. 169, § 1, 64 Stat. 145, authorized President to delegate his authority. See section 940 of Title 10.


Section 737, act May 5, 1950, ch. 169, § 8, 64 Stat. 146, provided for oath of enlistment. See section 502 of Title 10.


Section 738, act May 5, 1950, ch. 169, § 9, 64 Stat. 146, provided for removal of suits. See section 1442a of Title 28, Judiciary and Judicial Procedure.


Section 739, act May 5, 1950, ch. 169, § 10, 64 Stat. 146, related to dismissal of officers. See sections 1161 and 6408 of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.



§ 740. Omitted
Editorial Notes
Codification
Section, act May 5, 1950, ch. 169, § 12, 64 Stat. 147, which authorized the Judge Advocate General of any of the armed forces to grant a new trial, vacate a sentence, restore rights and property, and substitute an administrative discharge for a dismissal or for a dishonorable or bad-conduct discharge in any court-martial case for offenses committed during World War II upon application made within one year after termination of the war or after final disposition upon initial appellate review, whichever was the later, limited new trial applications to one as to any one case, and provided that World War II was deemed to have ended as of May 31, 1951.

Executive Documents

Executive Order No. 10190
Ex. Ord. No. 10190, Dec. 6, 1950, 15 F.R. 8711, provided for the petition to the Judge Advocate General of the Navy or to the General Counsel of the Treasury Department, in respect to violations of Navy or Coast Guard disciplinary laws committed between Dec. 7, 1941 and May 30, 1951, for a new trial, the vacatur of sentence and restoration of rights and property, or the substitution of an administrative discharge for a dismissal, dishonorable discharge, or bad-conduct discharge; limited such petition to within one year after final disposition of the case upon initial appellate review or to any time before May 31, 1952 (whichever was the later date); prohibited submission of more than one such petition in any one case and submission after death of an accused; specified the ground for relief and the form and contents of the petition; permitted oral agreement; prescribed the rules for a hearing; authorized additional investigation; required the action granting or denying a remedy to be in writing and published; provided the procedure for a new trial; and specified the effect of a new trial upon the prior trial and sentence.



§ 741. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641, eff. Jan. 1, 1957

Section, act May 5, 1950, ch. 169, § 13, 64 Stat. 147, prescribed qualifications of Judge Advocate Generals of armed forces. See sections 3037, 5148, and 8072 of Title 10, Armed Forces.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1957, see act Aug. 10, 1956, ch. 1041, § 53 footnote, 70A Stat. 680.





CHAPTER 22A—REPRESENTATION OF ARMED FORCES PERSONNEL BEFORE FOREIGN JUDICIAL TRIBUNALS
§§ 751 to 755. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1570

Section 751, act July 24, 1956, ch. 689, § 1, 70 Stat. 630, related to representation of members of the Armed Forces before foreign judicial tribunals and employment of counsel.


Section 752, act July 24, 1956, ch. 689, § 2, 70 Stat. 630, provided for enactment of regulations.


Section 753, act July 24, 1956, ch. 689, § 3, 70 Stat. 630, provided that sections 189 and 365 of the Revised Statutes not apply to action taken under this act.


Section 754, act July 24, 1956, ch. 689, § 4, 70 Stat. 630, related to claims for reimbursement.


Section 755, act July 24, 1956, ch. 689, § 5, 70 Stat. 630, related to appropriations.




CHAPTER 23—INTERNAL SECURITY




SUBCHAPTER I—CONTROL OF SUBVERSIVE ACTIVITIES


Sec.


781, 782.Repealed.


783.Offenses.


784 to 795.Repealed.


796.Effect of subchapter on other criminal laws.


797.Penalty for violation of security regulations and orders.


798.Repealed.



SUBCHAPTER II—EMERGENCY DETENTION OF SUSPECTED SECURITY RISKS


811 to 826.Repealed.



SUBCHAPTER III—PERSONNEL SECURITY PROCEDURES IN NATIONAL SECURITY AGENCY


831.Regulations for employment security.


832.Full field investigation and appraisal.


833.Repealed.


834.“Classified information” defined.


835.Nonapplicability of administrative procedure provisions.



SUBCHAPTER IV—COMMUNIST CONTROL


841.Findings and declarations of fact.


842.Proscription of Communist Party, its successors, and subsidiary organizations.


843.Application of Internal Security Act of 1950 to members of Communist Party and other subversive organizations; “Communist Party” defined.


844.Determination by jury of membership in Communist Party, participation, or knowledge of purpose.



SUBCHAPTER V—REGISTRATION OF CERTAIN PERSONS TRAINED IN FOREIGN ESPIONAGE SYSTEMS


851.Registration of certain persons; filing statement; regulations.


852.Exemption from registration.


853.Retention of registration statements; public examination; withdrawal.


854.Rules, regulations, and forms.


855.Violations; penalties; deportation.


856.Continuing offense.


857.Compliance with other registration statutes.


858.Applicability to Canal Zone.



Statutory Notes and Related Subsidiaries



Application to Communist Party Members




Application of subchapters I and II of this chapter and other provisions of the Internal Security Act of 1950, as amended, to members of the Communist Party and other subversive organizations, see section 843 of this title, and References in Text note set out under that section.


SUBCHAPTER I—CONTROL OF SUBVERSIVE ACTIVITIES

Statutory Notes and Related Subsidiaries
Application to Communist Party MembersApplication of this subchapter to members of the Communist Party and other subversive organizations, see section 843 of this title, and References in Text note set out under that section.


§ 781. Repealed. Pub. L. 103–199, title VIII, § 803(1), Dec. 17, 1993, 107 Stat. 2329

Section, act Sept. 23, 1950, ch. 1024, title I, § 2, 64 Stat. 987; Pub. L. 90–237, § 1, Jan. 2, 1968, 81 Stat. 765, related to Congressional finding of necessity to control subversive activities.

Statutory Notes and Related Subsidiaries
Short TitleAct Sept. 23, 1950, ch. 1024, 64 Stat. 987, provided that: “This Act [enacting subchapters I to III of this chapter and section 1507 of Title 18, Crimes and Criminal Procedure, amending sections 137 to 137–8, 156, 456, 457, 704, 705, 725, 729, 733, 734, and 735 of Title 8, Aliens and Nationality, section 793 of Title 18, and sections 611 and 618 of Title 22, Foreign Relations and Intercourse, enacting provisions set out as notes under sections 781 and 811 of this title and section 792 of Title 18, and amending a provision set out as a note under section 402 of this title] may be cited as the ‘Internal Security Act of 1950’.”

Act Sept. 23, 1950, ch. 1024, title I, § 1(a), 64 Stat. 987, which provided that title I of act Sept. 23, 1950, which enacted this subchapter and section 1507 of Title 18, Crimes and Criminal Procedure, amended sections 137 to 137–8, 156, 456, 457, 704, 705, 725, 729, 733, 734, and 735 of Title 8, Aliens and Nationality, section 793 of Title 18, and sections 611 and 618 of Title 22, Foreign Relations and Intercourse, and enacted provisions set out as notes under section 781 of this title and section 792 of Title 18, be cited as the “Subversive Activities Control Act of 1950”, was repealed by Pub. L. 103–199, title VIII, § 803(1), Dec. 17, 1993, 107 Stat. 2329.
Act Aug. 24, 1954, ch. 886, § 1, 68 Stat. 775, provided: “That this Act [enacting sections 792a and subchapter IV of this chapter, amending sections 782, 784, 785, 789 to 792, and 793 of this title, and enacting a provision set out as a note under section 841 of this title] may be cited as the ‘Communist Control Act of 1954’.”


SeparabilityAct Sept. 23, 1950, ch. 1024, title I, § 32, 64 Stat. 1019, provided: “If any provision of this title [see Short Title note above] or the application thereof to any person or circumstances, is held invalid, the remaining provisions of this title, or the application of such provision to other persons or circumstances, shall not be affected thereby.”




§ 782. Repealed. Pub. L. 103–199, title VIII, § 803(1), Dec. 17, 1993, 107 Stat. 2329

Section, acts Sept. 23, 1950, ch. 1024, title I, § 3, 64 Stat. 989; Aug. 24, 1954, ch. 886, § 7(a), (b), 68 Stat. 777; May 31, 1962, Pub. L. 87–474, § 1(a), 76 Stat. 91; Jan. 2, 1968, Pub. L. 90–237, § 2, 81 Stat. 765, defined terms for purposes of this subchapter.



§ 783. Offenses(a) Communication of classified information by Government officer or employeeIt shall be unlawful for any officer or employee of the United States or of any department or agency thereof, or of any corporation the stock of which is owned in whole or in major part by the United States or any department or agency thereof, to communicate in any manner or by any means, to any other person whom such officer or employee knows or has reason to believe to be an agent or representative of any foreign government, any information of a kind which shall have been classified by the President (or by the head of any such department, agency, or corporation with the approval of the President) as affecting the security of the United States, knowing or having reason to know that such information has been so classified, unless such officer or employee shall have been specifically authorized by the President, or by the head of the department, agency, or corporation by which this officer or employee is employed, to make such disclosure of such information.


(b) Receipt of, or attempt to receive, by foreign agent or member of Communist organization, classified informationIt shall be unlawful for any agent or representative of any foreign government knowingly to obtain or receive, or attempt to obtain or receive, directly or indirectly, from any officer or employee of the United States or of any department or agency thereof or of any corporation the stock of which is owned in whole or in major part by the United States or any department or agency thereof, any information of a kind which shall have been classified by the President (or by the head of any such department, agency, or corporation with the approval of the President) as affecting the security of the United States, unless special authorization for such communication shall first have been obtained from the head of the department, agency, or corporation having custody of or control over such information.


(c) Penalties for violationAny person who violates any provision of this section shall, upon conviction thereof, be punished by a fine of not more than $10,000, or imprisonment for not more than ten years, or by both such fine and such imprisonment, and shall, moreover, be thereafter ineligible to hold any office, or place of honor, profit, or trust created by the Constitution or laws of the United States.


(d) Limitation periodAny person may be prosecuted, tried, and punished for any violation of this section at any time within ten years after the commission of such offense, notwithstanding the provisions of any other statute of limitations: Provided, That if at the time of the commission of the offense such person is an officer or employee of the United States or of any department or agency thereof, or of any corporation the stock of which is owned in whole or in major part by the United States or any department or agency thereof, such person may be prosecuted, tried, and punished for any violation of this section at any time within ten years after such person has ceased to be employed as such officer or employee.


(e) Forfeiture of property(1) Any person convicted of a violation of this section shall forfeit to the United States irrespective of any provision of State law—(A) any property constituting, or derived from, any proceeds the person obtained, directly or indirectly, as the result of such violation; and

(B) any of the person’s property used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, such violation.


(2) The court, in imposing sentence on a defendant for a conviction of a violation of this section, shall order that the defendant forfeit to the United States all property described in paragraph (1).

(3) Except as provided in paragraph (4), the provisions of subsections (b), (c), and (e) through (p) of section 853 of title 21 shall apply to—(A) property subject to forfeiture under this subsection;

(B) any seizure or disposition of such property; and

(C) any administrative or judicial proceeding in relation to such property,

if not inconsistent with this subsection.

(4) Notwithstanding section 524(c) of title 28, there shall be deposited in the Crime Victims Fund established under section 20101 of title 34 all amounts from the forfeiture of property under this subsection remaining after the payment of expenses for forfeiture and sale authorized by law.

(5) As used in this subsection, the term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Trust Territory of the Pacific Islands, and any territory or possession of the United States.


(Sept. 23, 1950, ch. 1024, title I, § 4, 64 Stat. 991; Pub. L. 90–237, § 3, Jan. 2, 1968, 81 Stat. 765; Pub. L. 103–199, title VIII, § 803(2), Dec. 17, 1993, 107 Stat. 2329; Pub. L. 103–359, title VIII, § 804(c), Oct. 14, 1994, 108 Stat. 3440.)

Editorial Notes
Amendments1994—Subsec. (e). Pub. L. 103–359 added subsec. (e).
1993—Subsec. (a). Pub. L. 103–199, § 803(2)(A)–(C), redesignated subsec. (b) as (a), struck out “or an officer or member of any Communist organization as defined in paragraph (5) of section 782 of this title” after “foreign government”, and struck out former subsec. (a) which read as follows: “It shall be unlawful for any person knowingly to combine, conspire, or agree with any other person to perform any act which would substantially contribute to the establishment within the United States of a totalitarian dictatorship, as defined in paragraph (15) of section 782 of this title, the direction and control of which is to be vested in, or exercised by or under the domination or control of, any foreign government, foreign organization, or foreign individual: Provided, however, That this subsection shall not apply to the proposal of a constitutional amendment.”
Subsec. (b). Pub. L. 103–199, § 803(2)(B), (D), redesignated subsec. (c) as (b) and struck out “, or any officer or member of any Communist organization as defined in paragraph (5) of section 782 of this title,” after “foreign government”. Former subsec. (b) redesignated (a).
Subsecs. (c) to (e). Pub. L. 103–199, § 803(2)(B), redesignated subsecs. (d) and (e) as (c) and (d), respectively. Former subsec. (c) redesignated (b).
Subsec. (f). Pub. L. 103–199, § 803(2)(A), struck out subsec. (f) which read as follows: “Neither the holding of office nor membership in any Communist organization by any person shall constitute per se a violation of subsection (a) or subsection (c) of this section or of any other criminal statute.”
1968—Subsec. (f). Pub. L. 90–237 struck out prohibition against receiving the fact of the registration of any person under section 787 or 788 of this title as an officer or member of any Communist organization in evidence against such person in any prosecution for any alleged violation of subsection (a) or (c) of this section or for any alleged violation of any other criminal statute.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.



§§ 784, 785. Repealed. Pub. L. 103–199, title VIII, § 803(1), Dec. 17, 1993, 107 Stat. 2329

Section 784, acts Sept. 23, 1950, ch. 1024, title I, § 5, 64 Stat. 992; Aug. 24, 1954, ch. 886, §§ 6, 7(c), 68 Stat. 777, 778; May 31, 1962, Pub. L. 87–474, § 1(b), 76 Stat. 91; Jan. 2, 1968, Pub. L. 90–237, § 4, 81 Stat. 765, related to employment of members of Communist organizations.


Section 785, acts Sept. 23, 1950, ch. 1024, title I, § 6, 64 Stat. 993; Aug. 24, 1954, ch. 886, § 7(c), 68 Stat. 778, related to denial of United States passports to members of Communist organizations.



§§ 786, 787. Repealed. Pub. L. 90–237, § 5, Jan. 2, 1968, 81 Stat. 766

Section 786, acts Sept. 23, 1950, ch. 1024, title I, § 7, 64 Stat. 993; July 29, 1954, ch. 646, 68 Stat. 586, related to registration of Communist-action and Communist-front organizations with the Attorney General, the preparation and filing of a registration statement and subsequent annual reports by such organizations, duty of such organizations to keep certain specified records and accounts, duty of Attorney General to notify individuals listed in any registration statement as an officer or member of such organization that such individual is so listed, investigation and determination of denials of membership and petition for relief in cases where Attorney General declines or fails to strike name of any individual from an annual report or registration statement.


Section 787, act Sept. 23, 1950, ch. 1024, title I, § 8, 64 Stat. 995, related to registration of members of Communist-action organizations with Attorney General and preparation and filing of a registration statement by such individuals.



§§ 788 to 795. Repealed. Pub. L. 103–199, title VIII, § 803(1), Dec. 17, 1993, 107 Stat. 2329

Section 788, acts Sept. 23, 1950, ch. 1024, title I, § 9, 64 Stat. 995; Jan. 2, 1968, Pub. L. 90–237, § 6, 81 Stat. 766, related to records of final orders of Subversive Activities Control Board and to public inspection of those records.


Section 789, acts Sept. 23, 1950, ch. 1024, title I, § 10, 64 Stat. 996; Aug. 24, 1954, ch. 886, § 8(a), 68 Stat. 778; Jan. 2, 1968, Pub. L. 90–237, § 7, 81 Stat. 766, related to use of mails and instrumentalities of interstate or foreign commerce by Communist organizations.


Section 790, acts Sept. 23, 1950, ch. 1024, title I, § 11, 64 Stat. 996; Aug. 24, 1954, ch. 886, § 8(b), 68 Stat. 778; Jan. 2, 1968, Pub. L. 90–237, § 8, 81 Stat. 767; Oct. 22, 1986, Pub. L. 99–514, § 2, 100 Stat. 2095, related to denial of tax deductions and exemptions for contributions to Communist organizations.


Section 791, acts Sept. 23, 1950, ch. 1024, title I, § 12, 64 Stat. 977; July 12, 1952, ch. 697, 66 Stat. 590; Aug. 24, 1954, ch. 886, § 9(a), 68 Stat. 778; Aug. 5, 1955, ch. 580, § 1, 69 Stat. 539; Jan. 2, 1968, Pub. L. 90–237, § 9, 81 Stat. 767, established the Subversive Activities Control Board and provided for its Chairman, membership, filling of vacancies, duties, appointment and compensation of personnel, reports to Congress and President, appropriations, and termination of the Board on June 30, 1969, unless in the period beginning Jan. 2, 1968 and ending Dec. 31, 1968, a proceeding was instituted.


Section 792, acts Sept. 23, 1950, ch. 1024, title I, § 13, 64 Stat. 998; Aug. 24, 1954, ch. 886, § 9(b), 68 Stat. 778; Jan. 2, 1968, Pub. L. 90–237, § 10, 81 Stat. 768; Oct. 15, 1970, Pub. L. 91–452, title II, § 247, 84 Stat. 931, related to Board proceedings with respect to Communist action and Communist front organizations and provided for petition by Attorney General to Board for determination of Communist action or Communist front organizations, petition for review, not more than once every calendar year, for redetermination by Board, public hearings, criteria to be considered in making determinations, written report of findings to be served on Attorney General, and publication of final orders in the Federal Register.


Section 792a, acts Sept. 23, 1950, ch. 1024, title I, § 13A, as added Aug. 24, 1954, ch. 886, § 10, 68 Stat. 778; amended July 26, 1955, ch. 381, 69 Stat. 375; Jan. 2, 1968, Pub. L. 90–237, § 11, 81 Stat. 771; Nov. 8, 1984, Pub. L. 98–620, title IV, § 402(53), 98 Stat. 3361, related to labor organizations determined by Board to be Communist.


Section 793, acts Sept. 23, 1950, ch. 1024, title I, § 14, 64 Stat. 1001; Aug. 24, 1954, ch. 886, § 11, 68 Stat. 780; Aug. 28, 1958, Pub. L. 85–791, § 29, 72 Stat. 950; Jan. 2, 1968, Pub. L. 90–237, § 12, 81 Stat. 771, provided for judicial review of orders of Board to United States Court of Appeals for the District of Columbia if petition was filed within sixty days from date of service of such order and specified time of finality of the Board’s orders.


Section 794, acts Sept. 23, 1950, ch. 1024, title I, § 15, 64 Stat. 1002; Jan. 2, 1968, Pub. L. 90–237, § 13, 81 Stat. 771, provided for penalties for violation of former sections 784 and 789 of this title.


Section 795, act Sept. 23, 1950, ch. 1024, title I, § 16, 64 Stat. 1003, related to applicability of administrative procedure provisions to Board.



§ 796. Effect of subchapter on other criminal laws
The foregoing provisions of this subchapter shall be construed as being in addition to and not in modification of existing criminal statutes.
(Sept. 23, 1950, ch. 1024, title I, § 17, 64 Stat. 1003.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of act Sept. 23, 1950, ch. 1024, 64 Stat. 987, as amended, known as the Subversive Activities Control Act of 1950, which is classified principally to this subchapter. For complete classification of title I of such act to the Code, see Short Title note set out under section 781 of this title and Tables.



§ 797. Penalty for violation of security regulations and orders(a) Misdemeanor violation of defense property security regulations(1) MisdemeanorWhoever willfully violates any defense property security regulation shall be fined under title 18 or imprisoned not more than one year, or both.


(2) Defense property security regulation describedFor purposes of paragraph (1), a defense property security regulation is a property security regulation that, pursuant to lawful authority—(A) shall be or has been promulgated or approved by the Secretary of Defense (or by a military commander designated by the Secretary of Defense or by a military officer, or a civilian officer or employee of the Department of Defense, holding a senior Department of Defense director position designated by the Secretary of Defense) for the protection or security of Department of Defense property; or

(B) shall be or has been promulgated or approved by the Administrator of the National Aeronautics and Space Administration for the protection or security of NASA property.


(3) Property security regulation describedFor purposes of paragraph (2), a property security regulation, with respect to any property, is a regulation—(A) relating to fire hazards, fire protection, lighting, machinery, guard service, disrepair, disuse, or other unsatisfactory conditions on such property, or the ingress thereto or egress or removal of persons therefrom; or

(B) otherwise providing for safeguarding such property against destruction, loss, or injury by accident or by enemy action, sabotage, or other subversive actions.


(4) DefinitionsIn this subsection:(A) Department of Defense propertyThe term “Department of Defense property” means covered property subject to the jurisdiction, administration, or in the custody of the Department of Defense, any Department or agency of which that Department consists, or any officer or employee of that Department or agency.


(B) NASA propertyThe term “NASA property” means covered property subject to the jurisdiction, administration, or in the custody of the National Aeronautics and Space Administration or any officer or employee thereof.


(C) Covered propertyThe term “covered property” means aircraft, airports, airport facilities, vessels, harbors, ports, piers, water-front facilities, bases, forts, posts, laboratories, stations, vehicles, equipment, explosives, or other property or places.


(D) Regulation as including orderThe term “regulation” includes an order.




(b) PostingAny regulation or order covered by subsection (a) shall be posted in conspicuous and appropriate places.


(Sept. 23, 1950, ch. 1024, title I, § 21, 64 Stat. 1005; Pub. L. 109–163, div. A, title X, § 1053, Jan. 6, 2006, 119 Stat. 3435.)

Editorial Notes
Amendments2006—Pub. L. 109–163 amended section generally. Prior to amendment, section related to security regulations and orders and penalties for violations.



§ 798. Repealed. Pub. L. 103–199, title VIII, § 803(1), Dec. 17, 1993, 107 Stat. 2329

Section, act Sept. 23, 1950, ch. 1024, title I, § 1(b), 64 Stat. 987, provided that the Internal Security Act of 1950 not be construed to authorize, require, or establish military or civilian censorship or in any way to limit or infringe upon freedom of press or of speech as guaranteed by Constitution.




SUBCHAPTER II—EMERGENCY DETENTION OF SUSPECTED SECURITY RISKS
§§ 811 to 826. Repealed. Pub. L. 92–128, § 2(a), Sept. 25, 1971, 85 Stat. 348

Section 811, act Sept. 23, 1950, ch. 1024, title II, § 101, 64 Stat. 1019, related to Congressional finding of necessity.


Section 812, act Sept. 23, 1950, ch. 1024, title II, § 102, 64 Stat. 1021, related to declaration of “internal security emergency” by the President, events warranting the declaration, and period of existence.


Section 813, act Sept. 23, 1950, ch. 1024, title II, § 103, 64 Stat. 1021, related to detention during emergency and to release.


Section 814, act Sept. 23, 1950, ch. 1024, title II, § 104, 64 Stat. 1022, related to procedure for apprehension and detention, providing in subsecs. (a) to (h), respectively, for warrants and applications; service of warrants and apprehension, and copies for persons apprehended; places of confinement, provision for transportation, food, shelter, etc., and supervision; preliminary hearing, rights of detainee, evidence, orders and reports of hearing officer, and appointment of preliminary hearing officers; receipt of additional information upon request of detainee, and revocation or modification of detention order; presentation of evidence in case of Board or court review and right to withhold certain information; regulations by Attorney General and exclusion of forced labor and confinement with criminals; and bimonthly reports to President and Congress during emergency.


Section 815, act Sept. 23, 1950, ch. 1024, title II, § 105, 64 Stat. 1023, related to the Detention Review Board, providing in subsecs. (a) to (d), respectively, for creation of Board, membership, terms, designation of Chairman, and removal; Board divisions, vacancies, powers of remaining members, quorums, official seal, and judicial notice thereof; reports to Congress and its contents; and dissolution upon termination of emergency, release of detainees, conclusion of proceedings, and subsequent establishment.


Section 816, act Sept. 23, 1950, ch. 1024, title II, § 106, 64 Stat. 1024, related to salaries of Board members, other personnel, use of agencies and services, expenses, and appropriations.


Section 817, act Sept. 23, 1950, ch. 1024, title II, § 107, 64 Stat. 1024, specified the District of Columbia as Board headquarters and related to meetings and hearings outside the District.


Section 818, act Sept. 23, 1950, ch. 1024, title II, § 108, 64 Stat. 1024, related to rules and regulations by the Board and applicability of the Administrative Procedure Act.


Section 819, act Sept. 23, 1950, ch. 1024, title II, § 109, 64 Stat. 1025, related to powers and duties of Board, providing in subsecs. (a) to (j), respectively, for review of, and action on, orders and claims, and determination of security risks; time for hearing on petition for review, the notice and place; information which may be given to detainee in review cases; subpenas, oaths, affirmations, witnesses, evidence, aid of courts, and contempt; service of papers, fees and mileage, and information from other Government agencies; rights of detainee at hearing; consideration of confidential evidence, reduction of evidence to writing, and additional testimony, and argument; evidentiary matters considered in deciding questions as to security risks; necessity for reasonable ground for belief, and claims for indemnity and receipt of evidence having probative value.


Section 820, acts Sept. 23, 1950, ch. 1024, title II, § 110, 64 Stat. 1027; Aug. 28, 1958, Pub. L. 85–791, § 30(a), 72 Stat. 950, related to orders of Board, providing in subsecs. (a) to (e), respectively, for revocation of detention order; orders sustaining or denying indemnity claims; dismissal of petition and confirmation of detention order; report and recommended order of hearing examiner, and effectiveness after expiration of time period; and modification or setting aside by Board of its own findings or orders prior to court review.


Section 821, acts Sept. 23, 1950, ch. 1024, title II, § 111, 64 Stat. 1028; Aug. 28, 1958, Pub. L. 85–791, § 30(b), (c), 72 Stat. 950, 951, related to judicial review, providing in subsecs. (a) to (g), respectively, for rights of petitioner; orders granting indemnity and right of Attorney General; courts of appeals, place, petition, time, service, record, statement, powers of court, and conclusiveness of Board’s finding; additional evidence, modification of, or new, findings by Board, recommendations, exclusiveness of court jurisdiction, finality of judgment, and review by Supreme Court; commencement of review proceeding as stay of Board’s order; time of finality of Board’s order; and applicability of Administrative Procedure Act.


Section 822, act Sept. 23, 1950, ch. 1024, title II, § 112, 64 Stat. 1029, related to resisting, disregarding, or evading apprehension, escape or attempts at escape, conspiracy, and to penalties.


Section 823, act Sept. 23, 1950, ch. 1024, title II, § 113, 64 Stat. 1030, related to aiding evasion of apprehension or escape, concealment, conspiracy, and to penalties.


Section 824, act Sept. 23, 1950, ch. 1024, title II, § 114, 64 Stat. 1030, related to resistance of, or interference with, Board members or agents and to penalties.


Section 825, act Sept. 23, 1950, ch. 1024, title II, § 115, 64 Stat. 1030, related to definitions.


Section 826, act Sept. 23, 1950, ch. 1024, title II, § 116, 64 Stat. 1030, related to preservation of privilege of habeas corpus.




SUBCHAPTER III—PERSONNEL SECURITY PROCEDURES IN NATIONAL SECURITY AGENCY
§ 831. Regulations for employment security
Subject to the provisions of this subchapter, the Secretary of Defense (hereafter in this subchapter referred to as the “Secretary”) shall prescribe such regulations relating to continuing security procedures as he considers necessary to assure—(1) that no person shall be employed in, or detailed or assigned to, the National Security Agency (hereafter in this subchapter referred to as the “Agency”), or continue to be so employed, detailed, or assigned; and

(2) that no person so employed, detailed, or assigned shall have access to any classified information;

unless such employment, detail, assignment, or access to classified information is clearly consistent with the national security.
(Sept. 23, 1950, ch. 1024, title III, § 301, as added Pub. L. 88–290, Mar. 26, 1964, 78 Stat. 168.)

§ 832. Full field investigation and appraisal(a) Conditional employment; other current security clearance; circumstances authorizing employment on temporary basisNo person shall be employed in, or detailed or assigned to, the Agency unless he has been the subject of a full field investigation in connection with such employment, detail, or assignment, and is cleared for access to classified information in accordance with the provisions of this subchapter; excepting that conditional employment without access to sensitive cryptologic information or material may be tendered any applicant, under such regulations as the Secretary may prescribe, pending the completion of such full field investigation: And provided further, That such full field investigation at the discretion of the Secretary need not be required in the case of persons assigned or detailed to the Agency who have a current security clearance for access to sensitive cryptologic information under equivalent standards of investigation and clearance. During any period of war declared by the Congress, or during any period when the Secretary determines that a national disaster exists, or in exceptional cases in which the Secretary (or his designee for such purpose) makes a determination in writing that his action is necessary or advisable in the national interest, he may authorize the employment of any person in, or the detail or assignment of any person to, the Agency, and may grant to any such person access to classified information, on a temporary basis, pending the completion of the full field investigation and the clearance for access to classified information required by this subsection, if the Secretary determines that such action is clearly consistent with the national security.


(b) Boards of appraisal; establishment; membership; appointment; appraisal in doubtful cases; report and recommendation; qualifications of members; Secretary’s clearance contrary to board’s recommendationTo assist the Secretary and the Director of the Agency in carrying out their personnel security responsibilities, one or more boards of appraisal of three members each, to be appointed by the Director of the Agency, shall be established in the Agency. Such a board shall appraise the loyalty and suitability of persons for access to classified information, in those cases in which the Director of the Agency determines that there is a doubt whether their access to that information would be clearly consistent with the national security, and shall submit a report and recommendation on each such a case. However, appraisal by such a board is not required before action may be taken under sections 7512 and 7532 of title 5, or any other similar provision of law. Each member of such a board shall be specially qualified and trained for his duties as such a member, shall have been the subject of a full field investigation in connection with his appointment as such a member, and shall have been cleared by the Director for access to classified information at the time of his appointment as such a member. No person shall be cleared for access to classified information, contrary to the recommendations of any such board, unless the Secretary (or his designee for such purpose) shall make a determination in writing that such employment, detail, assignment, or access to classified information is in the national interest.


(Sept. 23, 1950, ch. 1024, title III, § 302, as added Pub. L. 88–290, Mar. 26, 1964, 78 Stat. 168.)

Editorial Notes
Codification
In subsec. (b), “sections 7512 and 7532 of title 5” substituted for “section 14 of the Act of June 27, 1944, chapter 287, as amended (5 U.S.C. 863), section 1 of the Act of August 26, 1950, chapter 803, as amended (5 U.S.C. 22–1)” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees. Sections 7511 and 7512 (which related to adverse actions against preference eligible employees and comprised subchapter II of chapter 75) were repealed by Pub. L. 95–454 and replaced by a new subchapter II (§§ 7511–7514) of chapter 75 (relating to removal, suspension for more than 14 days, reduction in grade or pay, or furlough for 30 days or less).



§ 833. Repealed. Pub. L. 104–201, div. A, title XVI, § 1633(b)(2), Sept. 23, 1996, 110 Stat. 2751

Section, act Sept. 23, 1950, ch. 1024, title III, § 303, as added Mar. 26, 1964, Pub. L. 88–290, 78 Stat. 169; amended Oct. 27, 1972, Pub. L. 92–596, § 7, 86 Stat. 1318; Oct. 21, 1977, Pub. L. 95–140, § 3(c), 91 Stat. 1173; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783; Oct. 1, 1986, Pub. L. 99–433, title I, § 110(h)(3), 100 Stat. 1004, related to termination of employment.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1996, see section 1635 of Pub. L. 104–201, set out as an Effective Date of 1996 Amendment note under section 1593 of Title 10, Armed Forces.



§ 834. “Classified information” defined
For the purposes of this section, the term “classified information” means information which, for reasons of national security, is specifically designated by a United States Government agency for limited or restricted dissemination or distribution.
(Sept. 23, 1950, ch. 1024, title III, § 304, as added Pub. L. 88–290, Mar. 26, 1964, 78 Stat. 170.)

§ 835. Nonapplicability of administrative procedure provisions
Subchapter II of chapter 5, and chapter 7, of title 5, shall not apply to the use or exercise of any authority granted by this subchapter.
(Sept. 23, 1950, ch. 1024, title III, § 305, as added Pub. L. 88–290, Mar. 26, 1964, 78 Stat. 170.)

Editorial Notes
Codification
“Subchapter II of chapter 5, and chapter 7, of title 5” substituted in text for “the Administrative Procedure Act, as amended” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.




SUBCHAPTER IV—COMMUNIST CONTROL
§ 841. Findings and declarations of fact
The Congress finds and declares that the Communist Party of the United States, although purportedly a political party, is in fact an instrumentality of a conspiracy to overthrow the Government of the United States. It constitutes an authoritarian dictatorship within a republic, demanding for itself the rights and privileges accorded to political parties, but denying to all others the liberties guaranteed by the Constitution. Unlike political parties, which evolve their policies and programs through public means, by the reconciliation of a wide variety of individual views, and submit those policies and programs to the electorate at large for approval or disapproval, the policies and programs of the Communist Party are secretly prescribed for it by the foreign leaders of the world Communist movement. Its members have no part in determining its goals, and are not permitted to voice dissent to party objectives. Unlike members of political parties, members of the Communist Party are recruited for indoctrination with respect to its objectives and methods, and are organized, instructed, and disciplined to carry into action slavishly the assignments given them by their hierarchical chieftains. Unlike political parties, the Communist Party acknowledges no constitutional or statutory limitations upon its conduct or upon that of its members. The Communist Party is relatively small numerically, and gives scant indication of capacity ever to attain its ends by lawful political means. The peril inherent in its operation arises not from its numbers, but from its failure to acknowledge any limitation as to the nature of its activities, and its dedication to the proposition that the present constitutional Government of the United States ultimately must be brought to ruin by any available means, including resort to force and violence. Holding that doctrine, its role as the agency of a hostile foreign power renders its existence a clear present and continuing danger to the security of the United States. It is the means whereby individuals are seduced into the service of the world Communist movement, trained to do its bidding, and directed and controlled in the conspiratorial performance of their revolutionary services. Therefore, the Communist Party should be outlawed.
(Aug. 24, 1954, ch. 886, § 2, 68 Stat. 775.)

Editorial Notes
Codification
Section was enacted as part of the Communist Control Act of 1954, and not as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.

Statutory Notes and Related Subsidiaries
Short TitleFor short title of this subchapter as the “Communist Control Act of 1954”, see section 1 of act Aug. 24, 1954, set out as a note under section 781 of this title.

SeparabilityAct Aug. 24, 1954, ch. 886, § 12, 68 Stat. 780, provided: “If any provision of this title [see Short Title note above] or the application thereof to any person or circumstances is held invalid, the remainder of the title and the application of such provisions to other persons or circumstances, shall not be affected thereby.”

The use of the word “Act”, in place of the word “title” as used in section 12 of act of Aug. 24, 1954, quoted above, was probably intended, since that act is not divided into titles.



§ 842. Proscription of Communist Party, its successors, and subsidiary organizations
The Communist Party of the United States, or any successors of such party regardless of the assumed name, whose object or purpose is to overthrow the Government of the United States, or the government of any State, Territory, District, or possession thereof, or the government of any political subdivision therein by force and violence, are not entitled to any of the rights, privileges, and immunities attendant upon legal bodies created under the jurisdiction of the laws of the United States or any political subdivision thereof; and whatever rights, privileges, and immunities which have heretofore been granted to said party or any subsidiary organization by reason of the laws of the United States or any political subdivision thereof, are terminated: Provided, however, That nothing in this section shall be construed as amending the Internal Security Act of 1950, as amended [50 U.S.C. 781 et seq.]
(Aug. 24, 1954, ch. 886, § 3, 68 Stat. 776.)

Editorial Notes

References in TextThe Internal Security Act of 1950, as amended, referred to in text, is act Sept. 23, 1950, ch. 1024, 64 Stat. 987, as amended, which is classified principally to subchapters I to III of this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 781 of this title and Tables.

Codification
Section was enacted as part of the Communist Control Act of 1954, and not as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.



§ 843. Application of Internal Security Act of 1950 to members of Communist Party and other subversive organizations; “Communist Party” defined(a) Whoever knowingly and willfully becomes or remains a member of (1) the Communist Party, or (2) any other organization having for one of its purposes or objectives the establishment, control, conduct, seizure, or overthrow of the Government of the United States, or the government of any State or political subdivision thereof, by the use of force or violence, with knowledge of the purpose or objective of such organization shall be subject to all the provisions and penalties of the Internal Security Act of 1950, as amended [50 U.S.C. 781 et seq.], as a member of a “Communist-action” organization.

(b) For the purposes of this section, the term “Communist Party” means the organization now known as the Communist Party of the United States of America, the Communist Party of any State or subdivision thereof, and any unit or subdivision of any such organization, whether or not any change is hereafter made in the name thereof.

(Aug. 24, 1954, ch. 886, § 4, 68 Stat. 776.)

Editorial Notes

References in TextThe Internal Security Act of 1950, as amended, referred to in subsec. (a), is act Sept. 23, 1950, ch. 1024, 64 Stat. 987, as amended, which is classified principally to subchapters I to III of this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 781 of this title and Tables.

Codification
Section was enacted as part of the Communist Control Act of 1954, and not as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.



§ 844. Determination by jury of membership in Communist Party, participation, or knowledge of purpose
In determining membership or participation in the Communist Party or any other organization defined in this Act, or knowledge of the purpose or objective of such party or organization, the jury, under instructions from the court, shall consider evidence, if presented, as to whether the accused person:(1) Has been listed to his knowledge as a member in any book or any of the lists, records, correspondence, or any other document of the organization;

(2) Has made financial contribution to the organization in dues, assessments, loans, or in any other form;

(3) Has made himself subject to the discipline of the organization in any form whatsoever;

(4) Has executed orders, plans, or directives of any kind of the organization;

(5) Has acted as an agent, courier, messenger, correspondent, organizer, or in any other capacity in behalf of the organization;

(6) Has conferred with officers or other members of the organization in behalf of any plan or enterprise of the organization;

(7) Has been accepted to his knowledge as an officer or member of the organization or as one to be called upon for services by other officers or members of the organization;

(8) Has written, spoken or in any other way communicated by signal, semaphore, sign, or in any other form of communication orders, directives, or plans of the organization;

(9) Has prepared documents, pamphlets, leaflets, books, or any other type of publication in behalf of the objectives and purposes of the organization;

(10) Has mailed, shipped, circulated, distributed, delivered, or in any other way sent or delivered to others material or propaganda of any kind in behalf of the organization;

(11) Has advised, counseled or in any other way imparted information, suggestions, recommendations to officers or members of the organization or to anyone else in behalf of the objectives of the organization;

(12) Has indicated by word, action, conduct, writing or in any other way a willingness to carry out in any manner and to any degree the plans, designs, objectives, or purposes of the organization;

(13) Has in any other way participated in the activities, planning, actions, objectives, or purposes of the organization;

(14) The enumeration of the above subjects of evidence on membership or participation in the Communist Party or any other organization as above defined, shall not limit the inquiry into and consideration of any other subject of evidence on membership and participation as herein stated.

(Aug. 24, 1954, ch. 886, § 5, 68 Stat. 776.)

Editorial Notes

References in TextThis Act, referred to in the provision preceding par. (1), is act Aug. 24, 1954, ch. 886, 68 Stat. 775, known as the Communist Control Act of 1954, which is classified principally to this subchapter. For complete classification of this Act to the Code, see Short Title note set out under section 781 of this title and Tables.

Codification
Section was enacted as part of the Communist Control Act of 1954, and not as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.




SUBCHAPTER V—REGISTRATION OF CERTAIN PERSONS TRAINED IN FOREIGN ESPIONAGE SYSTEMS
§ 851. Registration of certain persons; filing statement; regulations
Except as provided in section 852 of this title, every person who has knowledge of, or has received instruction or assignment in, the espionage, counter-espionage, or sabotage service or tactics of a government of a foreign country or of a foreign political party, shall register with the Attorney General by filing with the Attorney General a registration statement in duplicate, under oath, prepared and filed in such manner and form, and containing such statements, information, or documents pertinent to the purposes and objectives of this subchapter as the Attorney General, having due regard for the national security and the public interest, by regulations prescribes.
(Aug. 1, 1956, ch. 849, § 2, 70 Stat. 899.)

Editorial Notes
Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.

Statutory Notes and Related Subsidiaries
SeparabilityAct Aug. 1, 1956, ch. 849, § 9, 70 Stat. 900, provided: “If any provision of this Act [enacting this subchapter] or the application thereof to any person or circumstances is held invalid, the remainder of the Act, and the application of such provisions to other persons or circumstances, is not affected thereby.”




§ 852. Exemption from registration
The registration requirements of section 851 of this title do not apply to any person—(a) who has obtained knowledge of or received instruction or assignment in the espionage, counter-espionage, or sabotage service or tactics of a foreign government or foreign political party by reason of civilian, military, or police service or employment with the United States Government, the governments of the several States, their political subdivisions, the District of Columbia, the Territories, or the Canal Zone;

(b) who has obtained such knowledge solely by reason of academic or personal interest not under the supervision of or in preparation for service with the government of a foreign country or a foreign political party;

(c) who has made full disclosure of such knowledge, instruction, or assignment to officials within an agency of the United States Government having responsibilities in the field of intelligence, which disclosure has been made a matter of record in the files of such agency, and concerning whom a written determination has been made by the Attorney General or the Director of Central Intelligence that registration would not be in the interest of national security;

(d) whose knowledge of, or receipt of instruction or assignment in, the espionage, counterespionage, or sabotage service or tactics of a government of a foreign country or of a foreign political party, is a matter of record in the files of an agency of the United States Government having responsibilities in the field of intelligence and concerning whom a written determination is made by the Attorney General or the Director of Central Intelligence, based on all information available, that registration would not be in the interest of national security;

(e) who is a duly accredited diplomatic or consular officer of a foreign government, who is so recognized by the Department of State, while he is engaged exclusively in activities which are recognized by the Department of State as being within the scope of the functions of such officer, and any member of his immediate family who resides with him;

(f) who is an official of a foreign government recognized by the United States, whose name and status and the character of whose duties as such official are of record in the Department of State, and while he is engaged exclusively in activities which are recognized by the Department of State as being within the scope of the functions of such official, and any member of his immediate family who resides with him;

(g) who is a member of the staff of or employed by a duly accredited diplomatic or consular officer of a foreign government who is so recognized by the Department of State, and whose name and status and the character of whose duties as such member or employee are a matter of record in the Department of State, while he is engaged exclusively in the performance of activities recognized by the Department of State as being within the scope of the functions of such member or employee;

(h) Who 11 So in original. Probably should not be capitalized. is an officially acknowledged and sponsored representative of a foreign government and is in the United States on an official mission for the purpose of conferring or otherwise cooperating with United States intelligence or security personnel;

(i) who is a civilian or one of the military personnel of a foreign armed service coming to the United States pursuant to arrangements made under a mutual defense treaty or agreement, or who has been invited to the United States at the request of an agency of the United States Government; or

(j) who is a person designated by a foreign government to serve as its representative in or to an international organization in which the United States participates or is an officer or employee of such an organization or who is a member of the immediate family of, and resides with, such a representative, officer, or employee.

(Aug. 1, 1956, ch. 849, § 3, 70 Stat. 899.)

Editorial Notes
Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.



§ 853. Retention of registration statements; public examination; withdrawal
The Attorney General shall retain in permanent form one copy of all registration statements filed under this subchapter. They shall be public records and open to public examination at such reasonable hours and under such regulations as the Attorney General prescribes, except that the Attorney General, having due regard for the national security and public interest, may withdraw any registration statement from public examination.
(Aug. 1, 1956, ch. 849, § 4, 70 Stat. 900.)

Editorial Notes
Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.



§ 854. Rules, regulations, and forms
The Attorney General may at any time, make, prescribe, amend, and rescind such rules, regulations and forms as he deems necessary to carry out the provisions of this subchapter.
(Aug. 1, 1956, ch. 849, § 5, 70 Stat. 900.)

Editorial Notes
Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.



§ 855. Violations; penalties; deportation(a) Whoever willfully violates any provision of this subchapter or any regulation thereunder, or in any registration statement willfully make 11 So in original. Probably should be “makes”. a false statement of a material fact or willfully omits any material fact, shall be fined not more than $10,000 or imprisoned for not more than five years, or both.

(b) Any alien convicted of a violation of this subchapter or any regulation thereunder is subject to deportation in the manner provided by chapter 4 of title II of the Immigration and Nationality Act [8 U.S.C. 1221 et seq.].

(Aug. 1, 1956, ch. 849, § 6, 70 Stat. 900; Pub. L. 104–208, div. C, title III, § 308(g)(9)(B), Sept. 30, 1996, 110 Stat. 3009–624.)

Editorial Notes

References in TextThe Immigration and Nationality Act, referred to in subsec. (b), is act June 27, 1952, ch. 477, 66 Stat. 163, as amended. Chapter 4 of title II of the Act is classified generally to part IV (§ 1221 et seq.) of subchapter II of chapter 12 of Title 8, Aliens and Nationality. For complete classification of this Act to the Code, see Short Title note set out under section 1101 of Title 8 and Tables.

Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.

Amendments1996—Subsec. (b). Pub. L. 104–208 substituted “chapter 4 of title II of the Immigration and Nationality Act” for “chapter 5, title II, of the Immigration and Nationality Act (66 Stat. 163)”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–208 effective, with certain transitional provisions, on the first day of the first month beginning more than 180 days after Sept. 30, 1996, see section 309 of Pub. L. 104–208, set out as a note under section 1101 of Title 8, Aliens and Nationality.



§ 856. Continuing offense
Failure to file a registration statement as required by this subchapter is a continuing offense for as long as such failure exists, notwithstanding any statute of limitation or other statute to the contrary.
(Aug. 1, 1956, ch. 849, § 7, 70 Stat. 900.)

Editorial Notes
Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.



§ 857. Compliance with other registration statutes
Compliance with the registration provisions of this subchapter does not relieve any person from compliance with any other applicable registration statute.
(Aug. 1, 1956, ch. 849, § 8, 70 Stat. 900.)

Editorial Notes
Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.



§ 858. Applicability to Canal Zone
This subchapter applies to and within the Canal Zone.
(Aug. 1, 1956, ch. 849, § 10, as added Pub. L. 87–845, § 13, Oct. 18, 1962, 76A Stat. 700.)

Editorial Notes

References in TextFor definition of Canal Zone, referred to in text, see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
Section was not enacted as part of the Internal Security Act of 1950 which comprises subchapters I to III of this chapter.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 2, 1963, see section 25 of Pub. L. 87–845, set out as an Effective Date of 1962 Amendment note under section 414 of Title 28, Judiciary and Judicial Procedure.





CHAPTER 24—NATIONAL DEFENSE FACILITIES
§§ 881 to 887. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 881, act Sept. 11, 1950, ch. 945, § 2, 64 Stat. 829, stated purpose of this chapter, which provided for national defense facilities. See section 18231 of Title 10, Armed Forces.


Section 882, acts Sept. 11, 1950, ch. 945, § 3, 64 Stat. 830; Aug. 9, 1955, ch. 662, § 1(a), (b), 69 Stat. 593; Aug. 3, 1956, ch. 939, title IV, § 414, 70 Stat. 1018; Aug. 29, 1957, Pub. L. 85–215, § 2, 71 Stat. 490; Pub. L. 85–685, title VI, § 602, Aug. 20, 1958, 72 Stat. 665, related to acquisition and construction of defense facilities. See section 18233 of Title 10 and Codification note thereunder. Acts Aug. 9, 1955, ch. 662, § 1(a), (b), 69 Stat. 593; Aug. 3, 1956, ch. 939, title IV, § 414, 70 Stat. 1018; Aug. 29, 1957, Pub. L. 85–215, § 2, 71 Stat. 490, were repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569, 1570.


Section 883, acts Sept. 11, 1950, ch. 945, § 4, 64 Stat. 830; Aug. 9, 1955, ch. 662, § 1(c)–(e), 69 Stat. 593, related to location of facilities, change of location of units, title and maintenance of facilities, and to use of Federal and State facilities. See sections 18233, 18236, and 18238 of Title 10. Act Aug. 9, 1955, ch. 662, § 1(c)–(e), 69 Stat. 593, was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569.


Section 884, act Sept. 11, 1950, ch. 945, § 5, 64 Stat. 831, authorized Secretary of Defense to delegate his authority under this chapter. See section 18233 of Title 10.


Section 885, acts Sept. 11, 1950, ch. 945, § 6, 64 Stat. 831; Aug. 9, 1955, ch. 662, § 1(f), 69 Stat. 594, related to supervision of construction, expansion, rehabilitation or conversion of facilities. See section 18237 of Title 10. Act Aug. 9, 1955, ch. 662, § 1(f), 69 Stat. 594, was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569.


Section 886, acts Sept. 11, 1950, ch. 945, § 7, 64 Stat. 831; Aug. 9, 1955, ch. 662, § 1(g), (h), 69 Stat. 594, defined terms used in sections 881 to 887 of this title. See section 18232 of Title 10. Act Aug. 9, 1955, ch. 662, § 1(g), (h), 69 Stat. 594, was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569.


Section 887, act Sept. 11, 1950, ch. 945, § 8, 64 Stat. 832, authorized appropriations to carry out purposes of this chapter.




CHAPTER 25—ARMED FORCES RESERVE
§§ 901 to 905. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 901, act July 9, 1952, ch. 608, pt. I, § 101, 66 Stat. 481, defined terms used in this chapter. See sections 101 and 10207 of Title 10, Armed Forces.


Section 902, act July 9, 1952, ch. 608, pt. VIII, § 809, 66 Stat. 509, related to savings provisions for laws relating to appointment in reserve components.


Section 903, act July 9, 1952, ch. 608, pt. VIII, § 810, 66 Stat. 509, related to accrued rights.


Section 904, act July 9, 1952, ch. 608, pt. VIII, § 811, 66 Stat. 509, related to authority to order reservists to active duty and the responsibilities and functions of Chief of National Guard Bureau.


Section 905, act July 9, 1952, ch. 608, pt. VIII, § 812, 66 Stat. 509, related to retroactive pay.



§§ 921 to 935. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 921, act July 9, 1952, ch. 608, pt. II, § 201, 66 Stat. 482, stated purpose of reserve components, and provided for maintenance of National Guard and Air National Guard. See sections 10102 and 10103 of Title 10, Armed Forces, and section 102 of Title 32, National Guard.


Section 922, act July 9, 1952, ch. 608, pt. II, § 202, 66 Stat. 482, enumerated reserve components. See section 10101 of Title 10, Armed Forces.


Section 923, act July 9, 1952, ch. 608, pt. II, § 203, 66 Stat. 483, provided for maximum numerical strength of reserve components. See section 12001 of Title 10, Armed Forces, and section 3702 of Title 14, Coast Guard.


Section 924, act July 9, 1952, ch. 608, pt. II, § 204, 66 Stat. 483, provided for composition of reserve components. See section 10141 of Title 10, Armed Forces.


Section 925, acts July 9, 1952, ch. 608, pt. II, § 205, 66 Stat. 483; Aug. 9, 1955, ch. 665, § 2(a), 69 Stat. 598, prescribed composition and maximum strength of Ready Reserve. See section 10142 of Title 10. Act Aug. 9, 1955, ch. 665, § 2(a), 69 Stat. 598 was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569.


Section 926, act July 9, 1952, ch. 608, pt. II, § 206, 66 Stat. 483, related to Standby Reserve, its composition, and for ordering units to active duty. See sections 10151 and 12306 of Title 10.


Section 927, act July 9, 1952, ch. 608, pt. II, § 207, 66 Stat. 483, related to Retired Reserve, its composition, establishment of reserve retired lists, ordering members into active duty. See sections 1376, 10154, and 12307 of Title 10.


Section 928, acts July 9, 1952, ch. 608, pt. II, § 208, 66 Stat. 484; Aug. 9, 1955, ch. 665, § 2(b) to (d), 69 Stat. 598, 599, related to term of service in Ready Reserve, placement, requests for assignment, training duty, extension of membership, transfer to Standby Reserve, applications for transfer and screening of units and members. See sections 10145 to 10150 of Title 10. Act Aug. 9, 1955, ch. 665, § 2(b)–(d), 69 Stat. 598, was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569.


Section 929, act July 9, 1952, ch. 608, pt. II, § 209, 66 Stat. 484, related to transferees, enlistment or appointment in Armed Forces. See sections 12104 and 12208 of Title 10.


Section 930, act July 9, 1952, ch. 608, pt. II, § 210, 66 Stat. 485, related to composition of Standby Reserve. See section 10141 of Title 10.


Section 931, act July 9, 1952, ch. 608, pt. II, § 211, 66 Stat. 485, provided for inactive status list in Standby Reserve, regulations governing transfer, limitation on benefits. See sections 10152, 10153, and 12734 of Title 10.


Section 932, act July 9, 1952, ch. 608, pt. II, § 212, 66 Stat. 485, prescribed status of members of reserve components. See section 10141 of Title 10.


Section 933, act July 9, 1952, ch. 608, pt. II, § 213, 66 Stat. 485, related to retention of status of members of reserve components, and to honorary status.


Section 934, act July 9, 1952, ch. 608, pt. II, § 214, 66 Stat. 485, related to training categories for each reserve component. See section 10141(c) of Title 10.


Section 935, act July 9, 1952, ch. 608, pt. II, § 215, 66 Stat. 486, provided for officer candidates and for distribution of personnel in various ranks and grades. See sections 12001 and 12209 of Title 10, Armed Forces, and section 3702 of Title 14, Coast Guard.



§ 936. Repealed. Sept. 3, 1954, ch. 1257, title VII, § 702(d), 68 Stat. 1189

Section, act July 9, 1952, ch. 608, pt. II, § 216, 66 Stat. 486, related to promotion and precedence.

Statutory Notes and Related Subsidiaries
Additional RepealSection was also repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641.



§§ 941 to 956. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 941, acts July 9, 1952, ch. 608, pt. II, § 217, 66 Stat. 486; July 30, 1956, ch. 789, § 4(a), 70 Stat. 729, related to qualifications for appointments and enlistments in the Reserves. See sections 12102, 12201, and 12204 of Title 10, Armed Forces. Act July 30, 1956, ch. 789, § 4(a), 70 Stat. 729, was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1570.


Section 942, act July 9, 1952, ch. 608, pt. II, § 218, 66 Stat. 487, authorized the President, by and with the advice and consent of the Senate, to make appointments to general or flag officer grade. See section 12203 of Title 10.


Section 943, act July 9, 1952, ch. 608, pt. II, § 219, 66 Stat. 487, authorized the President to make appointments in commissioned grades below general or flag officer grades. See section 12203 of Title 10.


Section 944, act July 9, 1952, ch. 608, pt. II, § 220, 66 Stat. 487, related to appointments in warrant officer grades. See section 12241 of Title 10.


Section 945, act July 9, 1952, ch. 608, pt. II, § 221, 66 Stat. 487, related to tenure of appointments of commissioned officers. See section 12203 of Title 10.


Section 946, act July 9, 1952, ch. 608, pt. II, § 222, 66 Stat. 487, provided for a common Federal appointment for officers. See section 12201(a) of Title 10.


Section 947, act July 9, 1952, ch. 608, pt. II, § 223, 66 Stat. 487, prescribed tenure of appointments of warrant officers. See section 12241 of Title 10.


Section 948, act July 9, 1952, ch. 608, pt. II, § 224, 66 Stat. 487, provided for indefinite term of appointment, conversion of appointments and enlistments. See sections 12203 and 12241 of Title 10 and note set out under section 12203 of Title 10.


Section 949, act July 9, 1952, ch. 608, pt. II, § 225, 66 Stat. 488, provided for physical examinations. See section 12644 of Title 10.


Section 950, act July 9, 1952, ch. 608, pt. II, § 226, 66 Stat. 488, provided for discharge or transfer of physically disqualified personnel. See section 12644 of Title 10.


Section 951, act July 9, 1952, ch. 608, pt. II, § 227, 66 Stat. 488, related to term of enlistment. See section 12103 of Title 10.


Section 952, act July 9, 1952, ch. 608, pt. II, § 228, 66 Stat. 488, related to common Federal enlistments. See sections 12102 and 12107 of Title 10.


Section 953, act July 9, 1952, ch. 608, pt. II, § 229, 66 Stat. 488, prohibited dual membership in reserve components. See section 10213 of Title 10.


Section 954, act July 9, 1952, ch. 608, pt. II, § 230, 66 Stat. 489, related to enlisted personnel as officer candidates. See section 12209 of Title 10.


Section 955, act July 9, 1952, ch. 608, pt. II, § 231, 66 Stat. 489, related to age limitation for officers.


Section 956, act July 9, 1952, ch. 608, pt. II, § 232, 66 Stat. 489, authorized appointment or enlistment of limited-service personnel. See sections 12102 and 12201 of Title 10.



§§ 961 to 967. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 961, acts July 9, 1952, ch. 608, pt. II, § 233, 66 Stat. 489; Aug. 9, 1955, ch. 665, § 2(e)–(g), 69 Stat. 599, related to liability of members for active duty, limitation on recall, annual training, voluntary active duty, notification prior to active-duty orders, utilization of officers, protection of members of organized units, and to ministers of religion. See sections 12102, 12201, 12204, 12301, 12302, 12317, and 12682 of Title 10, Armed Forces. Act Aug. 9, 1955, ch. 665, § 2(e)–(g), 69 Stat. 599, was repealed by Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569.


Section 962, act July 9, 1952, ch. 608, pt. II, § 234, 66 Stat. 490, related to active duty in connection with Reserve training and administration. See sections 12301 and 12310 of Title 10.


Section 963, act July 9, 1952, ch. 608, pt. II, § 235, 66 Stat. 491, provided for active duty agreements, involuntary release, obligation to serve full term, prior obligated or involuntary service, uniformity of agreements. See sections 12311 and 12312 of Title 10.


Section 964, act July 9, 1952, ch. 608, pt. II, § 236, 66 Stat. 491, provided for continuation of active duty. See section 12311 of Title 10.


Section 965, act July 9, 1952, ch. 608, pt. II, § 237, 66 Stat. 492, authorized detail or assignment to duties authorized for regulars. See section 12314 of Title 10.


Section 966, act July 9, 1952, ch. 608, pt. II, § 238, 66 Stat. 492, related to maintenance of Reserve forces in time of partial mobilization. See section 10207 of Title 10.


Section 967, act July 9, 1952, ch. 608, pt. II, § 239, 66 Stat. 492, provided for release from active duty. See section 12313 of Title 10.



§§ 971 to 975. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 971, act July 9, 1952, ch. 608, pt. II, § 240, 66 Stat. 492, provided for active duty with or without pay. See section 12315 of Title 10, Armed Forces.


Section 972, act July 9, 1952, ch. 608, pt. II, § 241, 66 Stat. 492, related to pay and allowances of persons retained beyond the term of service. See section 12315 of Title 10.


Section 973, act July 9, 1952, ch. 608, pt. II, § 242, 66 Stat. 492, related to pay for officer candidates. See section 12209 of Title 10.


Section 974, act July 9, 1952, ch. 608, pt. II, § 243, 66 Stat. 492, related to uniform allowances. See sections 415 to 419 of Title 37, Pay and Allowances of the Uniformed Services.


Section 975, act July 9, 1952, ch. 608, pt. II, § 245, 66 Stat. 494, provided for continuation of existing benefits.



§§ 981, 982. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 981, act July 9, 1952, ch. 608, pt. II, § 246, 66 Stat. 495, related to civil status of reservists. See section 502 of Title 5, Government Organization and Employees.


Section 982, act July 9, 1952, ch. 608, pt. II, § 247, 66 Stat. 495, authorized members of reserve components to accept employment with and compensation from any foreign government or any concern which is controlled in whole or in part by a foreign government. See section 1032 of Title 10, Armed Forces.



§§ 991, 992. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 991, act July 9, 1952, ch. 608, pt. II, § 248, 66 Stat. 495, provided for discharge of commissioned officers and other members of reserve components. See sections 12681 and 12682 of Title 10, Armed Forces.


Section 992, act July 9, 1952, ch. 608, pt. II, § 249, 66 Stat. 495, related to limitation on discharges, dropping from rolls, and character of discharge. See sections 12683 to 12686 of Title 10.



§§ 1001 to 1010. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 1001, act July 9, 1952, ch. 608, pt. II, § 250, 66 Stat. 495, prohibited discrimination between Regulars and reserve components. See section 10209 of Title 10, Armed Forces.


Section 1002, act July 9, 1952, ch. 608, pt. II, § 251, 66 Stat. 495, authorized Secretaries of the Army, Navy, Air Force, and the Treasury, to make and publish regulations. See section 10202 of Title 10 and section 417(a) of Title 37, Pay and Allowances of the Uniformed Services.


Section 1003, act July 9, 1952, ch. 608, pt. II, § 252, 66 Stat. 496, provided for reserve participation in administration of policy and regulations. See section 10211 of Title 10, Armed Forces.


Section 1004, act July 9, 1952, ch. 608, pt. II, § 253, 66 Stat. 496, related to support of reserve components. See section 12501 of Title 10.


Section 1005, act July 9, 1952, ch. 608, pt. II, § 254, 66 Stat. 496, related to boards, membership of boards, seniority. See section 12643 of Title 10.


Section 1006, act July 9, 1952, ch. 608, pt. II, § 255, 66 Stat. 496, related to availability of supplies, equipment, and facilities. See section 18502 of Title 10.


Section 1007, act July 9, 1952, ch. 608, pt. II, § 256, 66 Stat. 496, provided for responsibility for Reserve affairs. See sections 10203 and 18501 of Title 10.


Section 1008, act July 9, 1952, ch. 608, pt. II, § 257(a)–(d), 66 Stat. 497, related to creation, composition and representation on the Reserve Forces Policy Board, provided that the Board should be the principal policy adviser to the Secretary of Defense. See section 10301 of Title 10. Subsec. (e) of section 257 of act July 9, 1952, as amended Sept. 3, 1954, ch. 1257, title VII, § 702(c), 68 Stat. 1189, was restated in section 133 [now 113] of Title 10.


Section 1009, act July 9, 1952, ch. 608, pt. II, § 258, 66 Stat. 498, related to personnel records. See section 10204 of Title 10.


Section 1010, act July 9, 1952, ch. 608, pt. II, § 259, 66 Stat. 498, related to dissemination of information. See section 10210 of Title 10.



§§ 1011, 1012. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1011, act July 9, 1952, ch. 608, pt. II, § 260, as added Aug. 9, 1955, ch. 665, § 2(h), 69 Stat. 599, related to records of persons participating in active and inactive duty training. See section 10204 of Title 10, Armed Forces.


Section 1012, act July 9, 1952, ch. 608, pt. II, § 261, as added Aug. 9, 1955, ch. 665, § 2(i), 69 Stat. 600, related to period of enlistment in Reserve components. See section 12103 of Title 10.



§ 1013. Repealed. Pub. L. 88–110, § 1, Sept. 3, 1963, 77 Stat. 134

Section, act July 9, 1952, ch. 608, pt. II, § 262, as added Aug. 9, 1955, ch. 665, § 2(i), 69 Stat. 600; amended Apr. 23, 1956, ch. 209, § 1, 70 Stat. 115; July 17, 1959, Pub. L. 86–96, 73 Stat. 221; July 12, 1960, Pub. L. 86–632, § 2, 74 Stat. 468, authorized President to accept enlistments in the Ready Reserve, to maintain them at a level necessary for national defense, of persons not having attained age 18, and six months and who had not been ordered to report for induction, or who possessed critical skills and were engaged in defense industry, fixed period of enlistment at eight years with active duty therein for three to six months, deferred such persons from universal military training, and required National Security Training Commission to advise President and Secretary of Defense and to report annually to Congress regarding welfare of trainees.



§ 1014. Omitted
Editorial Notes
Codification
Section, act July 9, 1952, ch. 608, pt. II, § 263, as added Aug. 9, 1955, ch. 665, § 2(i), 69 Stat. 602, which provided for release from active duty in Armed Forces prior to serving periods for which inducted or enlisted, expired by its own terms on July 1, 1957.



§ 1015. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section, act July 9, 1952, ch. 608, pt. II, § 264, as added Apr. 23, 1956, ch. 209, § 2, 70 Stat. 115, related to training period and to eligibility for benefits. See sections 3687, 3721, 6148, 8687, and 8721 of Title 10, Armed Forces.



§ 1016. Repealed. Pub. L. 87–651, title III, § 307A, Sept. 7, 1962, 76 Stat. 526

Section, act July 9, 1952, ch. 608, pt. II, § 265, as added July 9, 1956, ch. 534, 70 Stat. 517; amended Sept. 2, 1958, Pub. L. 85–857, § 13(r), 72 Stat. 1266; Sept. 21, 1959, Pub. L. 86–324, § 1, 73 Stat. 596; June 28, 1962, Pub. L. 87–509, § 1, 76 Stat. 120, provided for a lump-sum readjustment payment for involuntary release from active duty. See section 12686 of Title 10, Armed Forces.


Pub. L. 87–509, § 1, June 28, 1962, 76 Stat. 120, was repealed by Pub. L. 89–718, § 75(4), Nov. 2, 1966, 80 Stat. 1124.



§§ 1021 to 1024. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 1021, act July 9, 1952, ch. 608, pt. III, § 301, 66 Stat. 498, established National Guard and Army Reserve as reserve components of the Army. See section 3062 of Title 10, Armed Forces.


Section 1022, act July 9, 1952, ch. 608, pt. III, § 302, 66 Stat. 498, redesignated Organized Reserve Corps as Army Reserve.


Section 1023, act July 9, 1952, ch. 608, pt. III, § 303, 66 Stat. 498, related to composition of Army Reserve. See section 10104 of Title 10.


Section 1024, act July 9, 1952, ch. 608, pt. III, § 304, 66 Stat. 498, related to women in Army Reserve.



§§ 1041 to 1053. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 1041, act July 9, 1952, ch. 608, pt. IV, § 401, 66 Stat. 498, established Naval Reserve as Reserve component of Navy. See section 10108 of Title 10, Armed Forces.


Section 1042, act July 9, 1952, ch. 608, pt. IV, § 402, 66 Stat. 498, established Marine Corps Reserve as reserve component of Marine Corps. See section 10109 of Title 10.


Section 1043, act July 9, 1952, ch. 608, pt. IV, § 403, 66 Stat. 498, provided that Coast Guard Reserve is reserve component of Coast Guard. See section 3701 of Title 14, Coast Guard.


Section 1044, act July 9, 1952, ch. 608, pt. IV, § 404, 66 Stat. 498, provided for integration of Naval Reserve. See section 10108 of Title 10, Armed Forces.


Section 1045, act July 9, 1952, ch. 608, pt. IV, § 405, 66 Stat. 498, provided for integration of Marine Corps Reserve. See section 10109 of Title 10.


Section 1046, act July 9, 1952, ch. 608, pt. IV, § 406, 66 Stat. 499, provided for integration of Coast Guard Reserve. See section 3701 of Title 14, Coast Guard.


Section 1047, act July 9, 1952, ch. 608, pt. IV, § 407, 66 Stat. 499, provided for a Naval Reserve Policy Board, a Marine Corps Reserve Policy Board, a Coast Guard Policy Board, and for membership on such boards. See sections 10303 and 10304 of Title 10, Armed Forces, and section 3703 of Title 14, Coast Guard.


Section 1048, act July 9, 1952, ch. 608, pt. IV, § 409, 66 Stat. 499, authorized Secretary of Navy to prescribe a suitable flag to be known as Naval Reserve flag, and provided class of vessels which may fly such flag. See section 7225 of Title 10, Armed Forces.


Section 1049, act July 9, 1952, ch. 608, pt. IV, § 410, 66 Stat. 499, authorized Secretary of Navy to prescribe a Naval Reserve yacht pennant and enumerated class of vessels which may fly such pennant. See section 7226 of Title 10.


Section 1050, act July 9, 1952, ch. 608, pt. IV, § 411, 66 Stat. 499, related to appointment and duty of temporary officers in Naval Reserve and Marine Corps Reserve. See section 603 of Title 10.


Section 1051, act July 9, 1952, ch. 608, pt. IV, § 412, 66 Stat. 499, related to temporary members of Coast Guard Reserve.


Section 1052, act July 9, 1952, ch. 608, pt. IV, § 413, 66 Stat. 499, provided for a Retired Reserve, membership, pay, recall to active duty. See sections 6327 and 6483 of Title 10.


Section 1053, act July 9, 1952, ch. 608, pt. IV, § 414, 66 Stat. 500, related to applicability of laws to women in Naval Reserve, Marine Corps Reserve, and Coast Guard Reserve.



§§ 1071 to 1074. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 1071, act July 9, 1952, ch. 608, pt. V, § 501, 66 Stat. 500, prescribed composition of Naval Militia. See section 7851 of Title 10, Armed Forces.


Section 1072, act July 9, 1952, ch. 608, pt. V, § 502, 66 Stat. 500, provided for appointment and enlistment of militia members in Naval Reserve or Marine Corps Reserve. See section 7852 of Title 10.


Section 1073, act July 9, 1952, ch. 608, pt. V, § 503, 66 Stat. 500, provided for release from militia duty upon order to active duty in service of United States. See section 7853 of Title 10.


Section 1074, act July 9, 1952, ch. 608, pt. V, § 504, 66 Stat. 500, related to availability of supplies and equipment. See section 7854 of Title 10.



§§ 1091 to 1093. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 1091, act July 9, 1952, ch. 608, pt. VI, § 601, 66 Stat. 501, provided that Air National Guard and Air Force Reserve are reserve components of Air Force. See section 8062 of Title 10, Armed Forces.


Section 1092, act July 9, 1952, ch. 608, pt. VI, § 602, 66 Stat. 501, provided for composition of Air Force Reserve. See section 10110 of Title 10.


Section 1093, act July 9, 1952, ch. 608, pt. VI, § 603, 66 Stat. 501, related to women in Air Force Reserve.



§§ 1111 to 1124. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section 1111, act July 9, 1952, ch. 608, pt. VII, § 701, 66 Stat. 501, provided that National Guard and Air National Guard are reserve components of Army and Air Force. See sections 10105 and 10111 of Title 10, Armed Forces.


Section 1112, act July 9, 1952, ch. 608, pt. VII, § 702, 66 Stat. 501, related to composition of National Guard and Air National Guard. See sections 101, 10105, and 10111 of Title 10, Armed Forces, and section 101 of Title 32, National Guard.


Section 1113, act July 9, 1952, ch. 608, pt. VII, § 703, 66 Stat. 502, related to Federal recognition and appointments. See sections 12211 and 12212 of Title 10, Armed Forces, and sections 301, 307 of Title 32, National Guard.


Section 1114, act July 9, 1952, ch. 608, pt. VII, § 704, 66 Stat. 502, related to temporary extension of Federal recognition to any officer of National Guard or Air National Guard. See sections 12211 and 12212 of Title 10, Armed Forces, and section 308 of Title 32, National Guard.


Section 1115, act July 9, 1952, ch. 608, pt. VII, § 705, 66 Stat. 502, related to transfers from Army Reserve or Air Force Reserve to National Guard or Air National Guard. See sections 12107, 12211, and 12212 of Title 10, Armed Forces, and section 307 of Title 32, National Guard.


Section 1116, act July 9, 1952, ch. 608, pt. VII, § 706, 66 Stat. 503, related to transfers from National Guard or Air National Guard to Army Reserve or Air Force Reserve. See sections 12105, 12213, and 12214 of Title 10, Armed Forces, and section 323 of Title 32, National Guard.


Section 1117, act July 9, 1952, ch. 608, pt. VII, § 707, 66 Stat. 503, provided for automatic transfers. See sections 12106, 12213, and 12214 of Title 10, Armed Forces.


Section 1118, acts July 9, 1952, ch. 608, pt. VII, § 708, 66 Stat. 503; Sept. 3, 1954, ch. 1257, title VII, § 702(e), 68 Stat. 1189, permitted warrant officers and enlisted members of National Guard and of Air National Guard of United States to hold appointments as Reserve commissioned officers of Army or of Air Force, provided for determination of their status.


Section 1119, act July 9, 1952, ch. 608, pt. VII, § 709, 66 Stat. 503, provided for training in State status. See sections 10107, 10113, and 12401 of Title 10.


Section 1120, act July 9, 1952, ch. 608, pt. VII, § 710, 66 Stat. 503, provided for relief from National Guard duty when ordered to active duty. See section 325 of Title 32, National Guard.


Section 1121, act July 9, 1952, ch. 608, pt. VII, § 711, 66 Stat. 504, related to relief from liability for issued United States property. See section 704 of Title 32.


Section 1122, act July 9, 1952, ch. 608, pt. VII, § 712, 66 Stat. 504, related to maintenance of integrity of units, and to return to State status. See section 12404 of Title 10, Armed Forces, and sections 325 and 706 of Title 32, National Guard.


Section 1123, act July 9, 1952, ch. 608, pt. VII, § 713, 66 Stat. 504, related to Federal status of personnel ordered to active duty. See sections 12211, 12212, and 12403 of Title 10, Armed Forces.


Section 1124, act July 9, 1952, ch. 608, pt. VII, § 714, 66 Stat. 504, related to benefits for members of National Guard of United States. See section 12602 of Title 10, Armed Forces, and section 501(c) of Title 37, Pay and Allowances of the Uniformed Services.



§ 1125. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section, act July 9, 1952, ch. 608, pt. VII, § 715, as added July 30, 1956, ch. 789, § 4(b), 70 Stat. 729, related to applicability of laws to female officers, their dependents and beneficiaries and to determination of dependency.




CHAPTER 26—GIFTS FOR DEFENSE PURPOSES
§§ 1151 to 1156. Repealed. Pub. L. 101–403, title II, § 202(b), Oct. 1, 1990, 104 Stat. 874

Section 1151, act July 27, 1954, ch. 582, § 1, 68 Stat. 566, authorized Secretary of the Treasury and Administrator of General Services to accept gifts of money or property on behalf of the United States made on condition that such gifts be used for particular defense purposes. See section 2608 of Title 10, Armed Forces.


Section 1152, act July 27, 1954, ch. 582, § 2, 68 Stat. 566, authorized Secretary of the Treasury and Administrator of General Services to convert into money any gifts of property.


Section 1153, act July 27, 1954, ch. 582, § 3, 68 Stat. 566, established a special account in the Treasury for depositing gifts.


Section 1154, act July 27, 1954, ch. 582, § 4, 68 Stat. 566, directed Secretary of the Treasury to pay to various appropriation accounts any moneys in the special account which in his judgment would best effectuate the purpose of the gifts.


Section 1155, act July 27, 1954, ch. 582, § 5, 68 Stat. 566, directed Secretary of the Treasury and Administrator of General Services to consult with interested Federal agencies in carrying out this chapter.


Section 1156, act July 27, 1954, ch. 582, § 6, 68 Stat. 566, provided that nothing in this chapter was to be construed to modify or repeal the authority to accept conditional gifts under any other provision of law.

Statutory Notes and Related Subsidiaries
Transfer of FundsPub. L. 101–403, title II, § 202(c), Oct. 1, 1990, 104 Stat. 874, provided that: “Any money in the special account provided for in section 3 of the Act [former 50 U.S.C. 1153] referred to in subsection (b) [repealing this chapter] on the date of the enactment of this Act [Oct. 1, 1990] shall be credited to the Defense Cooperation Account provided for in section 2608(b) of title 10, United States Code, as added by subsection (a).”





CHAPTER 27—RESERVE OFFICER PERSONNEL PROGRAM
§§ 1181, 1182. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1181, act Sept. 3, 1954, ch. 1257, title I, § 102, 68 Stat. 1149, defined terms used in the Reserve Officer Personnel Act of 1954. See sections 101(d)(4), 12003 to 12005, 12202, 12642, 12646, 12647, and 12772 of Title 10, Armed Forces, and section 3731 of Title 14, Coast Guard.


Section 1182, act Sept. 3, 1954, ch. 1257, title VII, § 703, 68 Stat. 1189, contained savings provisions. See section 3734 of Title 14.



§§ 1191 to 1202. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1191, acts Sept. 3, 1954, ch. 1257, title II, § 201, 68 Stat. 1150; June 30, 1955, ch. 247, § 1(a), 69 Stat. 218, related to constructive service credit on initial appointment. See section 12207 of Title 10, Armed Forces, and section 3738 of Title 14, Coast Guard.


Section 1192, act Sept. 3, 1954, ch. 1257, title II, § 202, 68 Stat. 1150, related to eligibility for promotion and to standards and qualifications for active status. See sections 12642 and 14301 et seq. of Title 10, Armed Forces, and section 3743 of Title 14, Coast Guard.


Section 1193, act Sept. 3, 1954, ch. 1257, title II, § 203, 68 Stat. 1150, related to appointment, composition, duration of service, quorum, and oath of service of selection boards, and to communications by officers eligible for promotion. See section 14101 et seq. of Title 10, Armed Forces, and section 3741 of Title 14, Coast Guard.


Section 1194, act Sept. 3, 1954, ch. 1257, title II, § 204, 68 Stat. 1151, authorized retention of officers with incomplete reserve service. See section 12645 of Title 10, Armed Forces.


Section 1195, acts Sept. 3, 1954, ch. 1257, title II, § 205, 68 Stat. 1151; June 30, 1955, ch. 247, § 1(b), 69 Stat. 218, related to retention of officers with eighteen or more years of service. See section 12646 of Title 10.


Section 1196, act Sept. 3, 1954, ch. 1257, title II, § 206, 68 Stat. 1152, provided for advancement in grade on retirement or transfer to Retired Reserve. See sections 12771 to 12773 of Title 10.


Section 1197, act Sept. 3, 1954, ch. 1257, title II, § 207, 68 Stat. 1152, related to grade on entry upon active duty. See section 12320 of Title 10, Armed Forces, and section 3756 of Title 14, Coast Guard.


Section 1198, act Sept. 3, 1954, ch. 1257, title II, § 208, 68 Stat. 1152, provided for recommendation for promotion of officer previously removed from active status. See section 14317 of Title 10, Armed Forces, and section 3744 of Title 14, Coast Guard.


Section 1199, act Sept. 3, 1954, ch. 1257, title II, § 209, 68 Stat. 1152, authorized the President to suspend provisions of Reserve Officer Personnel Act of 1954 in time of war or national emergency. See section 123 of Title 10, Armed Forces, section 3733 of Title 14, Coast Guard, and section 111 of Title 32, National Guard.


Section 1200, act Sept. 3, 1954, ch. 1257, title II, § 210, 68 Stat. 1152, provided that there shall be no requirement for sea or foreign service for promotion of Reserve officers.


Section 1201, act Sept. 3, 1954, ch. 1257, title II, § 211, 68 Stat. 1153, related to grades of Reserve officers. See section 12202 of Title 10, Armed Forces.


Section 1202, act Sept. 3, 1954, ch. 1257, title II, § 212, 68 Stat. 1153, related to active status of officers assigned to Selective Service System. See section 12647 of Title 10, Armed Forces.



§§ 1221 to 1227. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1221, act Sept. 3, 1954, ch. 1257, title III, § 301, 68 Stat. 1153, provided that sections 1221 to 1281 should apply only to Reserve officers of the Army.


Section 1222, acts Sept. 3, 1954, ch. 1257, title III, § 302, 68 Stat. 1153; June 30, 1955, ch. 247, § 6, 69 Stat. 221, defined terms used in sections 1221 to 1281 of this title. See section 12007 of Title 10, Armed Forces.


Section 1223, acts Sept. 3, 1954, ch. 1257, title III, § 303, 68 Stat. 1154; June 30, 1955, ch. 247, § 7, 69 Stat. 221, provided for promotion procedures. See sections 14101 et seq. and 14301 et seq. of Title 10.


Section 1224, act Sept. 3, 1954, ch. 1257, title III, § 304, 68 Stat. 1154, related to maximum grades for female officers.


Section 1225, act Sept. 3, 1954, ch. 1257, title III, § 305, 68 Stat. 1154, related to constructive service credit. See section 12201 et seq. of Title 10, Armed Forces.


Section 1226, act Sept. 3, 1954, ch. 1257, title III, § 306, 68 Stat. 1155, related to minimum service in grade. See section 14303 of Title 10.


Section 1227, act Sept. 3, 1954, ch. 1257, title III, § 307, 68 Stat. 1155, prescribed the authorized number of officers and for distribution in grade. See sections 12003 to 12005, 12007, and 12646 of Title 10.



§§ 1231 to 1238. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1231, act Sept. 3, 1954, ch. 1257, title III, § 308, 68 Stat. 1155, provided for promotion to first lieutenant. See section 14301 et seq. of Title 10, Armed Forces.


Section 1232, act Sept. 3, 1954, ch. 1257, title III, § 309, 68 Stat. 1156, provided for promotion to captain, major, and lieutenant colonel to fill vacancies. See section 14301 et seq. of Title 10.


Section 1233, act Sept. 3, 1954, ch. 1257, title III, § 310, 68 Stat. 1156, related to promotion to captain, major, and lieutenant colonel regardless of vacancies. See sections 12009 and 14301 et seq. of Title 10.


Section 1234, act Sept. 3, 1954, ch. 1257, title III, § 311, 68 Stat. 1157, related to second consideration for promotion. See section 14301 et seq. of Title 10.


Section 1235, act Sept. 3, 1954, ch. 1257, title III, § 312, 68 Stat. 1157, related to promotion to colonel and female field grades to fill vacancies. See section 14301 et seq. of Title 10.


Section 1236, act Sept. 3, 1954, ch. 1257, title III, § 313, 68 Stat. 1157, provided for promotion to brigadier general and major general to fill vacancies. See section 14301 et seq. of Title 10.


Section 1237, acts Sept. 3, 1954, ch. 1257, title III, § 314, 68 Stat. 1158; June 30, 1955, ch. 247, § 8, 69 Stat. 222, related to method of selection and order of promotion. See section 14301 et seq. of Title 10.


Section 1238, act Sept. 3, 1954, ch. 1257, title III, § 315, 68 Stat. 1158, related to total years of service for first nonunit promotion.



§§ 1241 to 1243. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1241, act Sept. 3, 1954, ch. 1257, title III, § 316, 68 Stat. 1159, provided for promotion to first lieutenant. See section 14301 et seq. of Title 10, Armed Forces.


Section 1242, act Sept. 3, 1954, ch. 1257, title III, § 317, 68 Stat. 1159, provided for promotion to captain, major, lieutenant colonel, and colonel to fill unit vacancies. See section 14301 et seq. of Title 10.


Section 1243, act Sept. 3, 1954, ch. 1257, title III, § 318, 68 Stat. 1159, provided for promotion to brigadier general and major general to fill vacancies. See section 14315 of Title 10.



§§ 1251 to 1255. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1251, act Sept. 3, 1954, ch. 1257, title III, § 319, 68 Stat. 1160, related to examination for Federal recognition upon unit vacancy promotion. See section 309 of Title 32, National Guard.


Section 1252, act Sept. 3, 1954, ch. 1257, title III, § 320, 68 Stat. 1160, related to extension of automatic Federal recognition to higher grade. See section 310 of Title 32.


Section 1253, act Sept. 3, 1954, ch. 1257, title III, § 321, 68 Stat. 1160, provided for promotion to higher grade upon recognition. See section 14308(f) of Title 10, Armed Forces.


Section 1254, act Sept. 3, 1954, ch. 1257, title III, § 322, 68 Stat. 1161, provided for promotion upon transfer to Army Reserve. See section 12213 of Title 10.


Section 1255, act Sept. 3, 1954, ch. 1257, title III, § 323, 68 Stat. 1161, provided for appointment of adjutants general and assistant adjutants general as Reserve officers. See section 12215(a) of Title 10.



§§ 1261 to 1264. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1261, act Sept. 3, 1954, ch. 1257, title III, § 324, 68 Stat. 1161, related to discharge of second lieutenants. See sections 14503 and 14907 of Title 10, Armed Forces, and section 323 of Title 32, National Guard.


Section 1262, acts Sept. 3, 1954, ch. 1257, title III, § 325, 68 Stat. 1161; June 30, 1955, ch. 247, § 9, 69 Stat. 222, provided for discharge or transfer to Retired Reserve of first lieutenants, captains, and majors. See section 14501 et seq. of Title 10, Armed Forces.


Section 1263, act Sept. 3, 1954, ch. 1257, title III, § 326, 68 Stat. 1161, prescribed maximum age for discharge or transfer to Retired Reserve. See sections 14508 to 14512 of Title 10.


Section 1264, act Sept. 3, 1954, ch. 1257, title III, § 327, 68 Stat. 1162, provided for discharge or transfer to Retired Reserve for length of service. See section 14501 et seq. of Title 10.



§ 1265. Omitted
Editorial Notes
Codification
Section, act Sept. 3, 1954, ch. 1257, title III, § 328, 68 Stat. 1163, which provided for retention of officers to complete 20 years of service.



§§ 1266, 1267. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1266, act Sept. 3, 1954, ch. 1257, title III, § 329, 68 Stat. 1163, related to disposition of general officers ceasing to occupy position. See section 14314(a) of Title 10, Armed Forces.


Section 1267, act Sept. 3, 1954, ch. 1257, title III, § 330, 68 Stat. 1163, related to excess numbers in grade. See sections 14514 and 14704 of Title 10.



§§ 1271 to 1279. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1271, act Sept. 3, 1954, ch. 1257, title III, § 331, 68 Stat. 1164, related to applicability of sections 1221 to 1227, 1231 to 1238, and 1261 to 1267 of this title. See section 14301 et seq. of Title 10, Armed Forces.


Section 1272, act Sept. 3, 1954, ch. 1257, title III, § 332, 68 Stat. 1164, related to officers eligible for vacancy promotion entering on active duty. See section 14301 et seq. of Title 10.


Section 1273, acts Sept. 3, 1954, ch. 1257, title III, § 333, 68 Stat. 1164; June 30, 1955, ch. 247, §§ 2, 10, 69 Stat. 218, 222, provided for promotion to higher grade while on active duty. See section 14311 of Title 10.


Section 1274, act Sept. 3, 1954, ch. 1257, title III, § 334, 68 Stat. 1164, provided for promotion under mandatory consideration of officers with higher temporary grade. See section 14301 et seq. of Title 10.


Section 1275, act Sept. 3, 1954, ch. 1257, title III, § 335, 68 Stat. 1165, related to appointment in appropriate higher grade after temporary appointment. See section 14301 et seq. of Title 10.


Section 1276, act Sept. 3, 1954, ch. 1257, title III, § 336, 68 Stat. 1165, related to officers of the National Guard of the United States. See section 14301 et seq. of Title 10.


Section 1277, act Sept. 3, 1954, ch. 1257, title III, § 337, 68 Stat. 1165, which related to withholding promotion on release from active duty, was also repealed by act June 30, 1955, ch. 247, § 11, 69 Stat. 222.


Section 1278, act Sept. 3, 1954, ch. 1257, title III, § 338, 68 Stat. 1165, related to promotion upon release from active duty. See section 14301 et seq. of Title 10.


Section 1279, acts Sept. 3, 1954, ch. 1257, title III, § 339, 68 Stat. 1165; June 30, 1955, ch. 247, § 1(c), 69 Stat. 218, related to retention for additional service.



§ 1281. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section, act Sept. 3, 1954, ch. 1257, title III, § 340, 68 Stat. 1166, related to assimilation of regulations relating to promotion.



§§ 1301 to 1314. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1301, act Sept. 3, 1954, ch. 1257, title IV, § 401, 68 Stat. 1166, related to applicability of sections 1301 to 1314 of this title, and defined terms.


Section 1302, acts Sept. 3, 1954, ch. 1257, title IV, § 402, 68 Stat. 1166; June 30, 1955, ch. 247, § 3(a), 69 Stat. 218, provided for authorized numbers and distribution of officers in the Naval Reserve. See sections 12003 to 12005 and 14001 et seq. of Title 10, Armed Forces.


Section 1303, acts Sept. 3, 1954, ch. 1257, title IV, § 403, 68 Stat. 1167; June 30, 1955, ch. 247, § 3(b), 69 Stat. 218, related to applicability of laws relating to selection for promotion of Regular officers. See sections 14001 et seq., 14101 et seq., 14307, and 14501 et seq. of Title 10.


Section 1304, act Sept. 3, 1954, ch. 1257, title IV, § 404, 68 Stat. 1167, provided for running mates. See section 14306 of Title 10.


Section 1305, acts Sept. 3, 1954, ch. 1257, title IV, § 405, 68 Stat. 1168; June 30, 1955, ch. 247, § 3(c), (d), 69 Stat. 218, related to eligibility for promotion. See sections 14001 et seq., 14306, and 14501 et seq. of Title 10.


Section 1306, act Sept. 3, 1954, ch. 1257, title IV, § 406, 68 Stat. 1168, related to applicability of laws relating to eligibility for promotion of Regular officers. See sections 14001 et seq. and 14308 of Title 10, Armed Forces and section 209 of Title 37, Pay and Allowances of the Uniformed Services.


Section 1307, act Sept. 3, 1954, ch. 1257, title IV, § 407, 68 Stat. 1169, related to restriction on applicability of subchapter to officers on active status. See section 14301 et seq. of Title 10, Armed Forces.


Section 1308, act Sept. 3, 1954, ch. 1257, title IV, § 408, 68 Stat. 1169, provided for qualifications for promotion.


Section 1309, act Sept. 3, 1954, ch. 1257, title IV, § 409, 68 Stat. 1169, provided for removal from promotion list by the President. See section 14310 of Title 10.


Section 1310, act Sept. 3, 1954, ch. 1257, title IV, § 410, 68 Stat. 1169, provided for precedence.


Section 1311, act Sept. 3, 1954, ch. 1257, title IV, § 411, 68 Stat. 1169, provided for elimination from active status. See sections 6389 and 14512(b) of Title 10.


Section 1312, act Sept. 3, 1954, ch. 1257, title IV, § 412, 68 Stat. 1171, provided for transfer to Retired Reserve for age, and exempted certain flag and general officers. See section 14512(b) of Title 10.


Section 1313, act Sept. 3, 1954, ch. 1257, title IV, § 413, 68 Stat. 1171, provided for promotions under Secretary’s regulations. See section 14301 et seq. of Title 10.


Section 1314, act Sept. 3, 1954, ch. 1257, title IV, § 414, as added June 30, 1955, ch. 247, § 3(e), 69 Stat. 219, related to promotion of Naval and Marine officers selected for promotion prior to July 1, 1955.



§§ 1331 to 1357. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1331, acts Sept. 3, 1954, ch. 1257, title V, § 501, 68 Stat. 1171; June 30, 1955, ch. 247, § 4(a), 69 Stat. 219, related to applicability of sections 1331 to 1357 of this title, and defined terms.


Section 1332, acts Sept. 3, 1954, ch. 1257, title V, § 502, 68 Stat. 1172; June 30, 1955, ch. 247, § 4(b), 69 Stat. 219, related to promotion and promotion service. See sections 14001 et seq. and 14301 et seq. of Title 10, Armed Forces.


Section 1333, act Sept. 3, 1954, ch. 1257, title V, § 503, 68 Stat. 1172, related to authorized numbers and distribution of Reserve officers of the Air Force. See sections 12003 to 12005, 12009, and 12646 of Title 10.


Section 1334, acts Sept. 3, 1954, ch. 1257, title V, § 504, 68 Stat. 1173; June 30, 1955, ch. 247, § 4(c), 69 Stat. 219, related to seniority for promotion purposes. See section 14301 et seq. of Title 10.


Section 1335, act Sept. 3, 1954, ch. 1257, title V, § 505, 68 Stat. 1173, provided for constructive service credit on appointment. See section 12201 et seq. of Title 10.


Section 1336, acts Sept. 3, 1954, ch. 1257, title V, § 506, 68 Stat. 1173; June 30, 1955, ch. 247, § 4(d), 69 Stat. 219, related to minimum service in grade. See section 14301 et seq. of Title 10.


Section 1337, act Sept. 3, 1954, ch. 1257, title V, § 507, 68 Stat. 1174, related to time limit for consideration. See section 14301 et seq. of Title 10.


Section 1338, acts Sept. 3, 1954, ch. 1257, title V, § 508, 68 Stat. 1174; June 30, 1955, ch. 247, § 4(e), 69 Stat. 219, related to selection boards. See sections 14101 et seq. and 14301 et seq. of Title 10.


Section 1339, acts Sept. 3, 1954, ch. 1257, title V, § 509, 68 Stat. 1174; June 30, 1955, ch. 247, § 4(f), 69 Stat. 219, provided for promotion to first lieutenant, and to discharge for failure to qualify for permanent grade. See sections 14301 et seq. and 14503 of Title 10.


Section 1340, acts Sept. 3, 1954, ch. 1257, title V, § 510, 68 Stat. 1174; June 30, 1955, ch. 247, § 4(g), 69 Stat. 220, related to consideration for promotion to captain, major, and lieutenant colonel. See section 14301 et seq. of Title 10.


Section 1341, acts Sept. 3, 1954, ch. 1257, title V, § 511, 68 Stat. 1175; June 30, 1955, ch. 247, § 4(h), 69 Stat. 220, provided for promotion to captain, major or lieutenant colonel. See section 14301 et seq. of Title 10.


Section 1342, act Sept. 3, 1954, ch. 1257, title V, § 512, 68 Stat. 1175, related to method of selection for promotion to captain, major, or lieutenant colonel. See section 14001 et seq. of Title 10.


Section 1343, act Sept. 3, 1954, ch. 1257, title V, § 513, 68 Stat. 1176, authorized special promotions. See section 14301 et seq. of Title 10.


Section 1344, act Sept. 3, 1954, ch. 1257, title V, § 514, 68 Stat. 1176, related to promotion of officers serving in temporary grade higher than permanent grade. See section 14301 et seq. of Title 10.


Section 1345, act Sept. 3, 1954, ch. 1257, title V, § 515, 68 Stat. 1177, related to female Reserve officers.


Section 1346, act Sept. 3, 1954, ch. 1257, title V, § 516, 68 Stat. 1177, related to promotion to colonel. See section 14301 et seq. of Title 10.


Section 1347, act Sept. 3, 1954, ch. 1257, title V, § 517, 68 Stat. 1177, provided for promotion to brigadier general and major general. See sections 14314 and 14315 of Title 10.


Section 1348, act Sept. 3, 1954, ch. 1257, title V, § 518, 68 Stat. 1178, provided for removal from the promotion list by the President. See section 14301 et seq. of Title 10.


Section 1349, act Sept. 3, 1954, ch. 1257, title V, § 519, 68 Stat. 1179, related to Air National Guard. See section 14301 et seq. of Title 10, Armed Forces, and section 307 of Title 32, National Guard.


Section 1350, act Sept. 3, 1954, ch. 1257, title V, § 520, 68 Stat. 1179, provided for promotion to first lieutenant in Air National Guard of the United States. See sections 14301 et seq. and 14503 of Title 10, Armed Forces.


Section 1351, act Sept. 3, 1954, ch. 1257, title V, § 521, 68 Stat. 1179, provided for promotion to captain, major, and lieutenant colonel in the Air National Guard. See section 14301 et seq. of Title 10.


Section 1352, act Sept. 3, 1954, ch. 1257, title V, § 522, 68 Stat. 1180, related to deferred officers. See section 14301 et seq. of Title 10, Armed Forces, and section 323 of Title 32, National Guard.


Section 1353, acts Sept. 3, 1954, ch. 1257, title V, § 523, 68 Stat. 1181; June 30, 1955, ch. 247, § 4(i), 69 Stat. 220, related to maximum ages for retention in active status. See sections 14510 to 14512 of Title 10, Armed Forces.


Section 1354, acts Sept. 3, 1954, ch. 1257, title V, § 524, 68 Stat. 1182; June 30, 1955, ch. 247, § 4(j), 69 Stat. 220, related to elimination of officers for length of service. See section 14501 et seq. of Title 10.


Section 1355, act Sept. 3, 1954, ch. 1257, title V, § 525, 68 Stat. 1183, provided for elimination of excess officers. See sections 14514 and 14704 of Title 10.


Section 1356, act Sept. 3, 1954, ch. 1257, title V, § 526, 68 Stat. 1183, provided for elimination or transfer of adjutants general or assistant adjutants general. See section 14314(a), (c) of Title 10.


Section 1357, act Sept. 3, 1954, ch. 1257, title V, § 527, as added June 30, 1955, ch. 247, § 4(k), 69 Stat. 220, related to civilian employees of the Air National Guard.



§§ 1381 to 1398. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1569

Section 1381, act Sept. 3, 1954, ch. 1257, title VI, § 601, 68 Stat. 1183, defined terms used in sections 1381 to 1399 of this title. See section 3731 of Title 14, Coast Guard.


Section 1382, act Sept. 3, 1954, ch. 1257, title VI, § 602, 68 Stat. 1183, related to applicability of sections 1381 to 1399 of this title. See section 3732 of Title 14.


Section 1383, act Sept. 3, 1954, ch. 1257, title VI, § 603, 68 Stat. 1184, related to authorized numbers and distribution of officers in the Coast Guard Reserve. See section 3735 of Title 14.


Section 1384, act Sept. 3, 1954, ch. 1257, title VI, § 604, 68 Stat. 1184, related to promotions and selection boards. See section 3740 of Title 14.


Section 1385, act Sept. 3, 1954, ch. 1257, title VI, § 605, 68 Stat. 1185, provided for precedence. See section 3736 of Title 14.


Section 1386, acts Sept. 3, 1954, ch. 1257, title VI, § 606, 68 Stat. 1185; June 30, 1955, ch. 247, § 5(a), 69 Stat. 221, related to running mates. See section 3737 of Title 14.


Section 1387, act Sept. 3, 1954, ch. 1257, title VI, § 607, 68 Stat. 1186, related to promotion zones. See section 3742 of Title 14.


Section 1388, acts Sept. 3, 1954, ch. 1257, title VI, § 608, 68 Stat. 1186; June 30, 1955, ch. 247, § 5(b), 69 Stat. 221, related to date of rank upon promotion. See section 3747 of Title 14.


Section 1389, act Sept. 3, 1954, ch. 1257, title VI, § 609, 68 Stat. 1186, related to minimum points for consideration for promotion.


Section 1390, act Sept. 3, 1954, ch. 1257, title VI, § 610, 68 Stat. 1186, related to qualifications for promotion. See section 3745 of Title 14.


Section 1391, act Sept. 3, 1954, ch. 1257, title VI, § 611, 68 Stat. 1186, related to failure of selection and elimination. See section 3751 of Title 14.


Section 1392, act Sept. 3, 1954, ch. 1257, title VI, § 612, 68 Stat. 1187, provided for removal from promotion list by the President. See section 3749 of Title 14.


Section 1393, act Sept. 3, 1954, ch. 1257, title VI, § 613, 68 Stat. 1187, related to maximum ages for active status. See section 3753 of Title 14.


Section 1394, act Sept. 3, 1954, ch. 1257, title VI, § 614, 68 Stat. 1187, related to type of promotion. See section 3748 of Title 14.


Section 1395, act Sept. 3, 1954, ch. 1257, title VI, § 615, 68 Stat. 1188, related to promotion of officers serving on active duty. See section 3739 of Title 14.


Section 1396, act Sept. 3, 1954, ch. 1257, title VI, § 616, 68 Stat. 1188, provided for appointment of former Navy and Coast Guard officers. See section 3755 of Title 14.


Section 1397, act Sept. 3, 1954, ch. 1257, title VI, § 617, 68 Stat. 1188, provided for recall of retired officers. See section 3757 of Title 14.


Section 1398, act Sept. 3, 1954, ch. 1257, title VI, § 618, 68 Stat. 1188, authorized the Secretary to promulgate regulations.



§ 1399. Omitted
Editorial Notes
Codification
Section, act Sept. 3, 1954, ch. 1257, title VI, § 619, as added June 30, 1955, ch. 247, § 5(c), 69 Stat. 221, which authorized promotion of officers who were selected for promotion prior to July 1, 1955.




CHAPTER 28—STATUS OF ARMED FORCES PERSONNEL APPOINTED TO SERVICE ACADEMIES
§§ 1411 to 1414. Repealed. Pub. L. 85–861, § 36A, Sept. 2, 1958, 72 Stat. 1570

Section 1411, act June 25, 1956, ch. 439, § 1, 70 Stat. 333, related to continuance of enlisted contract or period of obligated service and to pay allowance and benefits. See section 516 of Title 10, Armed Forces.


Section 1412, act June 25, 1956, ch. 439, § 2, 70 Stat. 333, related to reversion to enlisted status upon separation from the service academies. See section 516 of Title 10.


Section 1413, act June 25, 1956, ch. 439, § 3, 70 Stat. 333, related to charge against allowed number of personnel in Armed Forces.


Section 1414, act June 25, 1956, ch. 439, § 4, 70 Stat. 333, related to restriction on counting Academy service towards length of service as an officer.




CHAPTER 29—NATIONAL DEFENSE CONTRACTS



Sec.


1431.Authorization; official approval; Congressional action: notification of committees of certain proposed obligations, resolution of disapproval, continuity of session, computation of period.


1432.Restrictions.


1433.Public record; examination of records by Comptroller General; exemptions: exceptional conditions; reports to Congress.


1434.Repealed.


1435.Effective period.


1436.Repealed.



§ 1431. Authorization; official approval; Congressional action: notification of committees of certain proposed obligations, resolution of disapproval, continuity of session, computation of period
The President may authorize any department or agency of the Government which exercises functions in connection with the national defense, acting in accordance with regulations prescribed by the President for the protection of the Government, to enter into contracts or into amendments or modifications of contracts heretofore or hereafter made and to make advance payments thereon, without regard to other provisions of law relating to the making, performance, amendment, or modification of contracts, whenever he deems that such action would facilitate the national defense. The authority conferred by this section shall not be utilized to obligate the United States in an amount in excess of $50,000 without approval by an official at or above the level of an Assistant Secretary or his Deputy, or an assistant head or his deputy, of such department or agency, or by a Contract Adjustment Board established therein. The authority conferred by this section may not be utilized to obligate the United States in any amount in excess of $25,000,000 unless the Committees on Armed Services of the Senate and the House of Representatives and in addition, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with respect to contracts, or modifications or amendments to contracts, or advance payments proposed to be made under this section by the Secretary of the Department in which the Coast Guard is operating with respect to the acquisition of Coast Guard cutters or aircraft, have been notified in writing of such proposed obligation and 60 days of continuous session of Congress have expired following the date on which such notice was transmitted to such Committees. For purposes of this section, the continuity of a session of Congress is broken only by an adjournment of the Congress sine die at the end of a Congress, and the days on which either House is not in session because of an adjournment of more than 3 days to a day certain, or because of an adjournment sine die other than at the end of a Congress, are excluded in the computation of such 60-day period.
(Pub. L. 85–804, § 1, Aug. 28, 1958, 72 Stat. 972; Pub. L. 93–155, title VIII, § 807(a), Nov. 16, 1973, 87 Stat. 615; Pub. L. 101–510, div. A, title XIII, § 1313, Nov. 5, 1990, 104 Stat. 1670; Pub. L. 102–25, title VII, § 705(f), Apr. 6, 1991, 105 Stat. 120; Pub. L. 116–92, div. C, title XXXV, § 3507(c), Dec. 20, 2019, 133 Stat. 1976.)

Editorial Notes
Amendments2019—Pub. L. 116–92, in third sentence, inserted “and in addition, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with respect to contracts, or modifications or amendments to contracts, or advance payments proposed to be made under this section by the Secretary of the Department in which the Coast Guard is operating with respect to the acquisition of Coast Guard cutters or aircraft,” after “House of Representatives”.
1991—Pub. L. 102–25, § 705(f)(1), inserted before period at end of third sentence “and 60 days of continuous session of Congress have expired following the date on which such notice was transmitted to such Committees”.
Pub. L. 102–25, § 705(f)(2), in fourth sentence, inserted “at the end of a Congress” after “sine die” and “, or because of an adjournment sine die other than at the end of a Congress,” after “to a day certain”.
1990—Pub. L. 101–510 struck out before period at end of third sentence “and 60 days of continuous session of Congress have expired following the date on which such notice was transmitted to such Committees and neither House of Congress has adopted, within such 60-day period, a resolution disapproving such obligation”.
1973—Pub. L. 93–155 provided for notification of Congressional Committees with respect to certain proposed obligations, Congressional resolution of disapproval, continuity of Congressional session, and computation of period.

Statutory Notes and Related Subsidiaries
Effective Date of 1991 AmendmentPub. L. 102–25, title VII, § 705(f)(1), Apr. 6, 1991, 105 Stat. 120, provided that the amendment made by that section is effective as of Nov. 6, 1990.

Nonapplicability of National Emergencies ActThe provisions of the National Emergencies Act [see Short Title note set out under section 1601 of this title] shall not apply to the powers and authorities conferred by this section and actions taken hereunder, see section 1651(a)(4) of this title.

Obligations Entered Into Before November 16, 1973Amendment by Pub. L. 93–155 not affecting the carrying out of any contract, loan, guarantee, commitment, or other obligation entered into prior to Nov. 16, 1973, see section 807(e) of Pub. L. 93–155, set out as a note under section 2307 of Title 10, Armed Forces.

Executive Documents

Ex. Ord. No. 10789. Contracting Authority of Government Agencies in Connection With National Defense Functions
Ex. Ord. No. 10789, Nov. 14, 1958, 23 F.R. 8897, as amended by Ex. Ord. No. 11051, Sept. 27, 1962, 27 F.R. 9683; Ex. Ord. No. 11382, Nov. 28, 1967, 32 F.R. 16247; Ex. Ord. No. 11610, July 22, 1971, 36 F.R. 13755; Ex. Ord. No. 12148, July 20, 1979, 44 F.R. 43239; Ex. Ord. No. 12919, § 904(b), June 3, 1994, 59 F.R. 29534; Ex. Ord. No. 13232, Oct. 20, 2001, 66 F.R. 53941; Ex. Ord. No. 13286, § 73, Feb. 28, 2003, 68 F.R. 10630, provided:
By virtue of the authority vested in me by the act of August 28, 1958, 72 Stat. 972, hereinafter called the act [this chapter], and as President of the United States, and deeming that such action will facilitate the national defense, it is hereby ordered as follows:


Part I—Department of Defense
Under such regulations, which shall be uniform to the extent practicable, as may be prescribed or approved by the Secretary of Defense:
1. The Department of Defense is authorized, within the limits of the amounts appropriated and the contract authorization provided therefor, to enter into contracts and into amendments or modifications of contracts heretofore or hereafter made, and to make advance payments thereon, without regard to the provisions of law relating to the making, performance, amendment, or modification of contracts, whenever, in the judgment of the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force, or the duly authorized representative of any such Secretary, the national defense will be facilitated thereby.
1A. (a) The limitation in paragraph 1 to amounts appropriated and the contract authorization provided therefor shall not apply to contractual provisions which provide that the United States will hold harmless and indemnify the contractor against any of the claims or losses set forth in subparagraph (b), whether resulting from the negligence or wrongful act or omission of the contractor or otherwise (except as provided in subparagraph (b)(2)). This exception from the limitations of paragraph 1 shall apply only to claims or losses arising out of or resulting from risks that the contract defines as unusually hazardous or nuclear in nature. Such a contractual provision shall be approved in advance by an official at a level not below that of the Secretary of a military department and may require each contractor so indemnified to provide and maintain financial protection of such type and in such amounts as is determined by the approving official to be appropriate under the circumstances. In deciding whether to approve the use of an indemnification provision and in determining the amount of financial protection to be provided and maintained by the indemnified contractor, the appropriate official shall take into account such factors as the availability, cost and terms of private insurance, self-insurance, other proof of financial responsibility and workmen’s compensation insurance. Such approval and determination, as required by the preceding two sentences, shall be final.
(b)(1) Subparagraph (a) shall apply to claims (including reasonable expenses of litigation and settlement) or losses, not compensated by insurance or otherwise, of the following types:
(A) Claims by third persons, including employees of the contractor, for death, personal injury, or loss of, damage to, or loss of use of property;
(B) Loss of, damage to, or loss of use of property of the contractor;
(C) Loss of, damage to, or loss of use of property of the Government;
(D) Claims arising (i) from indemnification agreements between the contractor and a subcontractor or subcontractors, or (ii) from such arrangements and further indemnification arrangements between subcontractors at any tier; provided that all such arrangements were entered into pursuant to regulations prescribed or approved by the Secretaries of Defense, the Army, the Navy, or the Air Force.
(2) Indemnification and hold harmless agreements entered into pursuant to this subsection, whether between the United States and a contractor, or between a contractor and a subcontractor, or between two subcontractors, shall not cover claims or losses caused by the willful misconduct or lack of good faith on the part of any of the contractor’s or subcontractor’s directors or officers or principal officials which are (i) claims by the United States (other than those arising through subrogation) against the contractor or subcontractor, or (ii) losses affecting the property of such contractor or subcontractor. Regulations to be prescribed or approved by the Secretaries of Defense, the Army, the Navy or the Air Force shall define the scope of the term principal officials.
(3) The United States may discharge its obligation under a provision authorized by subparagraph (a) by making payments directly to subcontractors or to third persons to whom a contractor or subcontractor may be liable.
(c) A contractual provision made under subparagraph (a) that provides for indemnification must also provide for—
(1) notice to the United States of any claim or action against, or of any loss by, the contractor or subcontractor which is covered by such contractual provision; and
(2) control or assistance by the United States, at its election, in the settlement or defense of any such claim or action.
2. The Secretaries of Defense, the Army, the Navy, and the Air Force, respectively, may exercise the authority herein conferred and, in their discretion and by their direction, may delegate such authority to any other military or civilian officers or officials of their respective departments, and may confer upon any such military or civilian officers or officials the power to make further delegations of such authority within their respective commands or organizations: Provided, That the authority herein conferred shall not be utilized to obligate the United States in an amount in excess of $50,000 without approval by an official at or above the level of an Assistant Secretary or his Deputy, or by a departmental Contract Adjustment Board.
3. The contracts hereby authorized to be made shall include agreements of all kinds (whether in the form of letters of intent, purchase orders, or otherwise) for all types and kinds of property or services necessary, appropriate, or convenient for the national defense, or for the invention, development, or production of, or research concerning, any such property or services, including, but not limited to, aircraft, missiles, buildings, vessels, arms, armament, equipment or supplies of any kind, or any portion thereof, including plans, spare parts and equipment therefor, materials, supplies, facilities, utilities, machinery, machine tools, and any other equipment without any restriction of any kind as to type, character, location, or form.
4. The Department of Defense may by agreement modify or amend or settle claims under contracts heretofore or hereafter made, may make advance payments upon such contracts of any portion of the contract price, and may enter into agreements with contractors or obligors modifying or releasing accrued obligations of any sort, including accrued liquidated damages or liability under surety or other bonds. Amendments or modifications of contracts may be with or without consideration and may be utilized to accomplish the same things as any original contract could have accomplished hereunder, irrespective of the time or circumstances of the making, or the form, of the contract amended or modified, or of the amending or modifying contract, and irrespective of rights which may have accrued under the contract or the amendments or modifications thereof.
5. Proper records of all actions taken under the authority of the act shall be maintained within the Department of Defense. The Secretaries of Defense, the Army, the Navy, and the Air Force shall make such records available for public inspection except to the extent that they, or their duly authorized representatives, may respectively deem the disclosure of information therein to be detrimental to the national security.
6. The Department of Defense shall, by March 15 of each year, report to the Congress all actions taken within that department under the authority of the act during the preceding calendar year. With respect to actions which involve actual or potential cost to the United States in excess of $50,000, the report shall (except as the disclosure of such information may be deemed to be detrimental to the national security)—
(a) name the contractor;
(b) state the actual cost or estimated potential cost involved;
(c) describe the property or services involved; and
(d) state further the circumstances justifying the action taken.
7. There shall be no discrimination in any act performed hereunder against any person on the ground of race, religion, color, or national origin, and all contracts entered into, amended, or modified hereunder shall contain such nondiscrimination provision as otherwise may be required by statute or Executive order.
8. No claim against the United States arising under any purchase or contract made under the authority of the act and this order shall be assigned except in accordance with the Assignment of Claims Act of 1940 (54 Stat. 1029), as amended [section 3727 of Title 31, Money and Finance, and section 6305 of Title 41, Public Contracts].
9. Advance payments shall be made hereunder only upon obtaining adequate security.
10. Every contract entered into, amended, or modified pursuant to this order shall contain a warranty by the contractor in substantially the following terms:
“The Contractor warrants that no person or selling agency has been employed or retained to solicit or secure this contract upon an agreement or understanding for a commission, percentage, brokerage, or contingent fee, except bonafide employees or bonafide established commercial or selling agencies maintained by the Contractor for the purpose of securing business. For breach or violation of this warranty the Government shall have the right to annul this contract without liability or, in its discretion, to deduct from the contract price or consideration, or otherwise recover, the full amount of such commission, percentage, brokerage, or contingent fee.”


11. Except as provided in the Act of September 27, 1966, 80 Stat. 850 [which amended section 1433 of this title, sections 2310 and 2313 of Title 10, Armed Forces, and section 254 of former Title 41, Public Contracts] contracts entered into, amended, or modified pursuant to authority of this order shall include a clause to the effect that the Comptroller General of the United States or any of his duly authorized representatives shall, until the expiration of three years after final payment, have access to and the right to examine any directly pertinent books, documents, papers, and records of the contractor or any of his subcontractors engaged in the performance of, and involving transactions related to, such contracts or subcontracts. Before exercising the authority provided in the Act of September 27, 1966, 80 Stat. 850 the Secretaries of Defense, the Army, the Navy, or the Air Force, or their designees, shall first determine that all reasonable efforts have been made to include the clause prescribed above and that alternate sources of supply are not reasonably available.
12. Nothing herein contained shall be construed to constitute authorization hereunder for—
(a) the use of the cost-plus-a-percentage-of-cost system of contracting;
(b) any contract in violation of existing law relating to limitation of profits or fees;
(c) the negotiation of purchases of or contracts for property or services required by law to be procured by formal advertising and competitive bidding;
(d) the waiver of any bid, payment, performance, or other bond required by law;
(e) the amendment of a contract negotiated under section 2304(a)(15) of Title 10 of the United States Code to increase the contract price to an amount higher than the lowest rejected bid of any responsible bidder; or
(f) the formalization of an informal commitment, unless the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force, or the duly authorized representative of any such Secretary, finds that at the time the commitment was made it was impracticable to use normal procurement procedures.
13. The provisions of the Walsh-Healey Act (49 Stat. 2036), as amended [now chapter 65 of Title 41, Public Contracts], the Davis-Bacon Act (49 Stat. 1011), as amended [now sections 3141–3144, 3146, and 3147 of Title 40, Public Buildings, Property, and Works], the Copeland Act (48 Stat. 948), as amended, and the Eight-Hour Law (37 Stat. 137), as amended [sections 321 to 323 of former Title 40, Public Buildings, Property, and Works], if otherwise applicable, shall apply to contracts made and performed under the authority of this order.
14. Nothing herein contained shall prejudice anything heretofore done under Executive Order No. 9001 of December 27, 1941, or Executive Order No. 10210 of February 2, 1951, or any amendments or extensions thereof, or the continuance in force of an action heretofore taken under those orders or any amendments or extensions thereof.
15. Nothing herein contained shall prejudice any other authority which the Department of Defense may have to enter into, amend, or modify contracts, and to make advance payments.


Part II—Extension of Provisions of Paragraphs 1 to 14
21. Subject to the limitations and regulations contained in paragraphs 1 to 14, inclusive, hereof, and under any regulations prescribed by him in pursuance of the provisions of paragraph 22 hereof, the head of each of the following-named agencies is authorized to perform or exercise as to his agency, independently of any Secretary referred to in the said paragraphs 1 to 14, all the functions and authority vested by those paragraphs in the Secretaries mentioned therein:
Department of the Treasury.
Department of the Interior.
Department of Agriculture.
Department of Commerce.
Department of Health and Human Services[.]
Department of Transportation.
Atomic Energy Commission.
General Services Administration.
National Aeronautics and Space Administration.
Tennessee Valley Authority.
Government Printing Office [now Government Publishing Office].
Department of Homeland Security.
22. The head of each agency named in paragraph 21 hereof is authorized to prescribe regulations governing the carrying out of the functions and authority vested with respect to his agency by the provisions of paragraph 21 hereof. Such regulations shall, to the extent practicable, be uniform with the regulations prescribed or approved by the Secretary of Defense under the provisions of Part I of this order.
23. Nothing contained herein shall prejudice any other authority which any agency named in paragraph 21 hereof may have to enter into, amend, or modify contracts and to make advance payments.
24. Nothing contained in this Part shall constitute authorization thereunder for the amendment of a contract negotiated under [former] section 322(c)(14) of the Federal Property and Administrative Services Act of 1949 (63 Stat. 394), as amended by section 2(b) of the act of August 28, 1958, 72 Stat. 966, to increase the contract price to an amount higher than the lowest rejected bid of any responsible bidder.


Part III—Coordination with Other Authorities
25. After March 1, 2003, no executive department or agency shall exercise authority granted under paragraph 1A of this order with respect to any matter that has been, or could be, designated by the Secretary of Homeland Security as a qualified anti-terrorism technology as defined in section 865 of the Homeland Security Act of 2002 [6 U.S.C. 444], unless—
(a) in the case of the Department of Defense, the Secretary of Defense has, after consideration of the authority provided under subtitle G of title VIII of the Homeland Security Act of 2002 [6 U.S.C. 441 et seq.], determined that the exercise of authority under this order is necessary for the timely and effective conduct of United States military or intelligence activities; and
(b) in the case of any other executive department or agency that has authority under this order, (i) the Secretary of Homeland Security has advised whether the use of the authority provided under subtitle G of title VIII of the Homeland Security Act of 2002 would be appropriate, and (ii) the Director of the Office and Management and Budget has approved the exercise of authority under this order.


Authorizing the Exercise of Authority Under Public Law 85–804
Memorandum of President of the United States, Apr. 10, 2020, 85 F.R. 21735, provided:
Memorandum for the Secretary of Veterans Affairs
By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
Section 1. On March 13, 2020, I declared a national emergency recognizing the threat that the ongoing outbreak of COVID–19, the disease caused by the novel (new) coronavirus known as SARS–CoV–2 (“the virus”), poses to the Nation’s healthcare systems. I also determined on the same day that the COVID–19 outbreak constitutes an emergency, of nationwide scope, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)). On March 18, 2020, I declared that health and medical resources needed to respond to the spread of COVID–19 meet the criteria specified in section 101(b) of the Defense Production Act of 1950 (50 U.S.C. 4511(b)), including that they are essential to the national defense.
Sec. 2. The Secretary of Veterans Affairs is authorized to exercise authority under Public Law 85–804, as amended (50 U.S.C. 1431 et seq.), to the same extent and subject to the same conditions and limitations as the head of an executive department or agency listed in section 21 of Executive Order 10789 of November 14, 1958 (Authorizing Agencies of the Government to Exercise Certain Contracting Authority in Connection with National-Defense Functions and Prescribing Regulations Governing the Exercise of Such Authority) [50 U.S.C. 1431 note], as amended, with respect to contracts performed in support of efforts by the Department of Veterans Affairs to combat the virus. This authority may only be exercised with regard to transactions directly responsive to the COVID–19 national emergency.
Sec. 3. The Department of Veterans Affairs is exercising functions in connection with the national defense in the course of contributing to the Nation’s response to the ongoing outbreak of COVID–19. I deem that the authorization provided in this memorandum and actions taken pursuant to that authorization would facilitate the national defense.
Sec. 4. This memorandum shall terminate on September 30, 2020.
Sec. 5. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 6. You are authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§ 1432. Restrictions
Nothing in this chapter shall be construed to constitute authorization hereunder for—(a) the use of the cost-plus-a-percentage-of-cost system of contracting;

(b) any contract in violation of existing law relating to limitation of profits;

(c) the negotiation of purchases of or contracts for property or services required by law to be procured by formal advertising and competitive bidding;

(d) the waiver of any bid, payment, performance, or other bond required by law;

(e) the amendment of a contract negotiated under section 2304(a)(15) 11 See References in Text note below. of title 10 or under section 252(c)(13) 1 of title 41, to increase the contract price to an amount higher than the lowest rejected bid of any responsible bidder; or

(f) the formalization of an informal commitment, unless it is found that at the time the commitment was made it was impracticable to use normal procurement procedures.

(Pub. L. 85–804, § 2, Aug. 28, 1958, 72 Stat. 972.)

Editorial Notes

References in TextSection 2304 of title 10, referred to in subd. (e), was amended generally by Pub. L. 98–369 and, as so amended, does not contain a subsec. (a)(15).
Section 252(c)(13) of title 41, referred to in subd. (e), was renumbered section 252(c)(14) of former Title 41, Public Contracts, by Pub. L. 85–800, § 2(b), Aug. 28, 1958, 72 Stat. 966. Subsequently, Pub. L. 98–369 amended section 252 of former Title 41 by striking out subsec. (c), redesignating subsec. (e) as (c)(1), and adding subsec. (c)(2).

Statutory Notes and Related Subsidiaries
Nonapplicability of National Emergencies ActThe provisions of the National Emergencies Act [see Short Title note set out under section 1601 of this title] shall not apply to the powers and authorities conferred by this section and actions taken hereunder, see section 1651(a)(4) of this title.



§ 1433. Public record; examination of records by Comptroller General; exemptions: exceptional conditions; reports to Congress(a) All actions under the authority of this chapter shall be made a matter of public record under regulations prescribed by the President and when deemed by him not to be detrimental to the national security.

(b) All contracts entered into, amended, or modified pursuant to authority contained in this chapter shall include a clause to the effect that the Comptroller General of the United States or any of his duly authorized representatives shall, until the expiration of three years after final payment, have access to and the right to examine any directly pertinent books, documents, papers, and records of the contractor or any of his subcontractors engaged in the performance of and involving transactions related to such contracts or subcontracts. Under regulations to be prescribed by the President, however, such clause may be omitted from contracts with foreign contractors or foreign subcontractors if the agency head determines, with the concurrence of the Comptroller General of the United States or his designee, that the omission will serve the best interests of the United States. However, the concurrence of the Comptroller General of the United States or his designee is not required for the omission of such clause—(1) where the contractor or subcontractor is a foreign government or agency thereof or is precluded by the laws of the country involved from making its books, documents, papers, or records available for examination; and

(2) where the agency head determines, after taking into account the price and availability of the property or services from United States sources, that the public interest would be best served by the omission of the clause.

If the clause is omitted based on a determination under clause (2), a written report shall be furnished to the Congress.

(Pub. L. 85–804, § 3, Aug. 28, 1958, 72 Stat. 972; Pub. L. 89–607, § 3, Sept. 27, 1966, 80 Stat. 851.)

Editorial Notes
Amendments1966—Subsec. (b). Pub. L. 89–607 provided for exemption of certain contracts with foreign contractors from the requirement for an examination-of-records clause, such determination to be reported to Congress.

Statutory Notes and Related Subsidiaries
Exemption of FunctionsFunctions with respect to purchases authorized to be made outside the limits of the United States or the District of Columbia under the Foreign Assistance Act of 1961, as amended [see Short Title note set out under section 2151 of Title 22, Foreign Relations and Intercourse], as exempt, see Ex. Ord. No. 11223, eff. May 12, 1965, 30 F.R. 6635, set out under section 2393 of Title 22.

Foreign ContractorsSecretaries of Defense, Army, Navy, or Air Force, or their designees, to determine, prior to exercising the authority provided in the amendment by Pub. L. 89–607 to exempt certain contracts with foreign contractors from the requirement of an examination-of-records clause, that all reasonable efforts have been made to include such examination-of-records clause, as required by par. 11 of Part I of Ex. Ord. No. 10789, and that alternate sources of supply are not reasonably available, see par. 11 of Part I of Ex. Ord. No. 10789, eff. Nov. 14, 1958, 23 F.R. 8897, as amended, set out under section 1431 of this title.

Nonapplicability of the National Emergencies ActThe provisions of the National Emergencies Act [see Short Title note set out under section 1601 of this title] shall not apply to the powers and authorities conferred by this section and actions taken hereunder, see section 1651(a)(4) of this title.



§ 1434. Repealed. Pub. L. 105–362, title IX, § 901(r)(1)(A), Nov. 10, 1998, 112 Stat. 3291

Section, Pub. L. 85–804, § 4, Aug. 28, 1958, 72 Stat. 972; Pub. L. 104–66, title III, § 3001(g), Dec. 21, 1995, 109 Stat. 734, related to reports to Congress by departments and agencies acting under authority of this chapter and requirement that such reports be published in the Congressional Record.



§ 1435. Effective period
This chapter shall be effective only during a national emergency declared by Congress or the President and for six months after the termination thereof or until such earlier time as Congress, by concurrent resolution, may designate.
(Pub. L. 85–804, § 4, formerly § 5, Aug. 28, 1958, 72 Stat. 973; renumbered § 4, Pub. L. 105–362, title IX, § 901(r)(1)(B), Nov. 10, 1998, 112 Stat. 3291.)

Editorial Notes
Prior ProvisionsA prior section 4 of Pub. L. 85–804 was classified to section 1434 of this title prior to repeal by Pub. L. 105–362.

Statutory Notes and Related Subsidiaries
Nonapplicability of National Emergencies ActThe provisions of the National Emergencies Act [see Short Title note under section 1601 of this title] shall not apply to the powers and authorities conferred by this section and actions taken hereunder, see section 1651(a)(4) of this title.



§ 1436. Repealed. Pub. L. 97–295, § 6(b), Oct. 12, 1982, 96 Stat. 1314

Section, Pub. L. 91–121, title IV, § 410, Nov. 19, 1969, 83 Stat. 210; Pub. L. 94–273, §§ 4(4), 5(6), 14, Apr. 21, 1976, 90 Stat. 377, 378, related to reporting requirements for former military and civilian officials employed by defense contractors and by Department of Defense employees previously employed by defense contractors.




CHAPTER 30—FEDERAL ABSENTEE VOTING ASSISTANCE
§§ 1451 to 1454. Transferred
Editorial Notes
Codification
Section 1451, acts Aug. 9, 1955, ch. 656, title I, § 101, 69 Stat. 584; June 18, 1968, Pub. L. 90–343, § 1, 82 Stat. 180, which related to State enactment of absentee voting legislation, was transferred to section 1973cc of Title 42, The Public Health and Welfare.
Section 1452, acts Aug. 9, 1955, ch. 656, title I, § 102, 69 Stat. 584; June 18, 1968, Pub. L. 90–344, § 1(1), 82 Stat. 181, which related to balloting procedures, was transferred to section 1973cc–1 of Title 42.
Section 1453, act Aug. 9, 1955, ch. 656, title I, § 103, 69 Stat. 584, which related to statistical data, was transferred to section 1973cc–2 of Title 42.
Section 1454, act Aug. 9, 1955, ch. 656, title I, § 104, as added June 18, 1968, Pub. L. 90–344, § 1(2), 82 Stat. 181, which related to personnel residing on military installations and acquisition of legal residence for voting purposes, was transferred to section 1973cc–3 of Title 42.
Sections 1451 to 1453 were formerly classified to sections 2171 to 2173 of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.



§§ 1461 to 1465. Transferred
Editorial Notes
Codification
Section 1461, act Aug. 9, 1955, ch. 656, title II, § 201, 69 Stat. 585, which provided for a Presidential designee to coordinate and facilitate actions to discharge Federal responsibilities and to reports submitted by the designee, was transferred to section 1973cc–11 of Title 42, The Public Health and Welfare.
Section 1462, act Aug. 9, 1955, ch. 656, title II, § 202, 69 Stat. 586, which related to current absentee voting information, was transferred to section 1973cc–12 of Title 42.
Section 1463, acts Aug. 9, 1955, ch. 656, title II, § 203, 69 Stat. 586; June 18, 1968, Pub. L. 90–344, § 1(3), 82 Stat. 181, which related to cooperation of Government officials, drafts of state legislation, and printing and transmitting post cards, was transferred to section 1973cc–13 of Title 42.
Section 1464, acts Aug. 9, 1955, ch. 656, title II, § 204, 69 Stat. 586; June 18, 1968, Pub. L. 90–343, § 2, 82 Stat. 181; June 18, 1968, Pub. L. 90–344, § 1(4), (5), (6), 82 Stat. 182, which related to form and content of post card application, was transferred to section 1973cc–14 of Title 42.
Section 1465, act Aug. 9, 1955, ch. 656, title II, § 205, 69 Stat. 588, which provided for use of post card for election of Members of Congress, was transferred to section 1973cc–15 of Title 42.
Sections 1461 to 1465 were formerly classified to sections 2181 to 2185 of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.



§§ 1471 to 1476. Transferred
Editorial Notes
Codification
Section 1471, act Aug. 9, 1955, ch. 656, title III, § 301, 69 Stat. 588, which related to definitions, was transferred to section 1973cc–21 of Title 42, The Public Health and Welfare.
Section 1472, act Aug. 9, 1955, ch. 656, title III, § 302, 69 Stat. 588, which related to free postage, was transferred to section 1973cc–22 of Title 42.
Section 1473, act Aug. 9, 1955, ch. 656, title III, § 303, 69 Stat. 588, which related to prevention of fraud and coercion, was transferred to section 1973cc–23 of Title 42.
Section 1474, act Aug. 9, 1955, ch. 656, title III, § 304, 69 Stat. 589, which related to acts done in good faith, was transferred to section 1973cc–24 of Title 42.
Section 1475, act Aug. 9, 1955, ch. 656, title III, § 305, 69 Stat. 589, which related to undue influence and free discussion, was transferred to section 1973cc–25 of Title 42.
Section 1476, act Aug. 9, 1955, ch. 656, title III, § 308, 69 Stat. 589, which authorized appropriations, was transferred to section 1973cc–26 of Title 42.
Sections 1471 to 1476 were formerly classified to sections 2191 to 2196 of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.




CHAPTER 31—ADVISORY COMMISSION ON INTERGOVERNMENTAL RELATIONS
§§ 1501 to 1509. Transferred
Editorial Notes
Codification
Section 1501, Pub. L. 86–380, § 1, Sept. 24, 1959, 73 Stat. 703, which related to establishment of the Advisory Commission on Intergovernmental Relations, was transferred to section 4271 of Title 42, The Public Health and Welfare.
Section 1502, Pub. L. 86–380, § 2, Sept. 24, 1959, 73 Stat. 703, which related to declaration of purpose, was transferred to section 4272 of Title 42.
Section 1503, Pub. L. 86–380, § 3, Sept. 24, 1959, 73 Stat. 704; Pub. L. 89–733, §§ 1, 2, Nov. 2, 1966, 80 Stat. 1162, which related to membership of Commission, was transferred to section 4273 of Title 42.
Section 1504, Pub. L. 86–380, § 4, Sept. 24, 1959, 73 Stat. 705, which related to organization of Commission, was transferred to section 4274 of Title 42.
Section 1505, Pub. L. 86–380, § 5, Sept. 24, 1959, 73 Stat. 705, which related to duties of Commission, was transferred to section 4275 of Title 42.
Section 1506, Pub. L. 86–380, § 6, Sept. 24, 1959, 73 Stat. 705; Pub. L. 88–426, title III, § 306(e), Aug. 14, 1964, 78 Stat. 429; Pub. L. 89–733, §§ 3, 4, Nov. 2, 1966, 80 Stat. 1162, which related to powers of Commission and administrative provisions, was transferred to section 4276 of Title 42.
Section 1507, Pub. L. 86–380, § 7, Sept. 24, 1959, 73 Stat. 706; Pub. L. 89–733, § 5, Nov. 2, 1966, 80 Stat. 1162, which related to compensation of members of Commission, was transferred to section 4277 of Title 42.
Section 1508, Pub. L. 86–380, § 8, Sept. 24, 1959, 73 Stat. 706, which authorized appropriations, was transferred to section 4278 of Title 42.
Section 1509, Pub. L. 86–380, § 9, as added Pub. L. 89–733, § 6, Nov. 2, 1966, 80 Stat. 1162, which related to receipt of funds and to consideration of these funds by Congress in making appropriations for Commission, was transferred to section 4279 of Title 42.




CHAPTER 32—CHEMICAL AND BIOLOGICAL WARFARE PROGRAM



Sec.


1511.Repealed.


1512.Transportation, open air testing, and disposal; Presidential determination; report to Congress; notice to Congress and State Governors.


1512a.Transportation of chemical munitions.


1513.Deployment, storage, and disposal; notification to host country and Congress; international law violations; reports to Congress and international organizations.


1514.“United States” defined.


1515.Suspension; Presidential authorization.


1516.Delivery systems.


1517.Immediate disposal when health or safety are endangered.


1518.Disposal; detoxification; report to Congress; emergencies.


1519.Lethal binary chemical munitions.


1519a.Limitation on procurement of binary chemical weapons.


1520.Repealed.


1520a.Restrictions on use of human subjects for testing of chemical or biological agents.


1521.Destruction of existing stockpile of lethal chemical agents and munitions.


1521a.Destruction of existing stockpile of lethal chemical agents and munitions.


1522.Conduct of chemical and biological defense program.


1523.Annual report on chemical and biological warfare defense.


1524.Agreements to provide support to vaccination programs of Department of Health and Human Services.


1525.Assistance for facilities subject to inspection under Chemical Weapons Convention.


1526.Effective use of resources for nonproliferation programs.


1527.Improved biosafety for handling of select agents and toxins.


1528.Congressional notification of biological select agent and toxin theft, loss, or release involving the Department of Defense.



§ 1511. Repealed. Pub. L. 104–106, div. A, title X, § 1061(k), Feb. 10, 1996, 110 Stat. 443

Section, Pub. L. 91–121, title IV, § 409(a), Nov. 19, 1969, 83 Stat. 209; Pub. L. 93–608, § 2(4), Jan. 2, 1975, 88 Stat. 1971; Pub. L. 97–375, title II, § 203(a)(2), Dec. 21, 1982, 96 Stat. 1822, directed Secretary of Defense to submit an annual report to Congress on expenditures for research, development, test, and evaluation of all lethal and nonlethal chemical and biological agents.



§ 1512. Transportation, open air testing, and disposal; Presidential determination; report to Congress; notice to Congress and State Governors
None of the funds authorized to be appropriated by this Act or any other Act may be used for the transportation of any lethal chemical or any biological warfare agent to or from any military installation in the United States, or the open air testing of any such agent within the United States, or the disposal of any such agent within the United States until the following procedures have been implemented:(1) the Secretary of Defense (hereafter referred to in this chapter as the “Secretary”) has determined that the transportation or testing proposed to be made is necessary in the interests of national security;

(2) the Secretary has brought the particulars of the proposed transportation, testing, or disposal to the attention of the Secretary of Health and Human Services, who in turn may direct the Surgeon General of the Public Health Service and other qualified persons to review such particulars with respect to any hazards to public health and safety which such transportation, testing, or disposal may pose and to recommend what precautionary measures are necessary to protect the public health and safety;

(3) the Secretary has implemented any precautionary measures recommended in accordance with paragraph (2) above (including, where practicable, the detoxification of any such agent, if such agent is to be transported to or from a military installation for disposal): Provided, however, That in the event the Secretary finds the recommendation submitted by the Surgeon General would have the effect of preventing the proposed transportation, testing, or disposal, the President may determine that overriding considerations of national security require such transportation, testing, or disposal be conducted. Any transportation, testing, or disposal conducted pursuant to such a Presidential determination shall be carried out in the safest practicable manner, and the President shall report his determination and an explanation thereof to the President of the Senate and the Speaker of the House of Representatives as far in advance as practicable; and

(4) the Secretary has provided notification that the transportation, testing, or disposal will take place, except where a Presidential determination has been made: (A) to the President of the Senate and the Speaker of the House of Representatives at least 10 days before any such transportation will be commenced and at least 30 days before any such testing or disposal will be commenced; (B) to the Governor of any State through which such agents will be transported, such notification to be provided appropriately in advance of any such transportation.

(Pub. L. 91–121, title IV, § 409(b), Nov. 19, 1969, 83 Stat. 209; Pub. L. 91–441, title V, § 506(b)(1), Oct. 7, 1970, 84 Stat. 912; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695.)

Editorial Notes

References in TextThis Act, referred to in provision preceding par. (1), means Pub. L. 91–121, Nov. 19, 1969, 83 Stat. 204, as amended. Provisions authorizing the appropriation of funds are not classified to the Code. For complete classification of this Act to the Code, see Tables.

Amendments1970—Pub. L. 91–441 inserted reference to the disposal of lethal chemical or biological warfare agents in the United States.

Statutory Notes and Related Subsidiaries

Change of Name
“Secretary of Health and Human Services” substituted for “Secretary of Health, Education, and Welfare” in par. (2), pursuant to section 509(b) of Pub. L. 96–88 which is classified to section 3508(b) of Title 20, Education.

Riot Control AgentsPub. L. 109–163, div. A, title XII, § 1232, Jan. 6, 2006, 119 Stat. 3468, provided that:
“(a) Restatement of Policy.—It is the policy of the United States that riot control agents are not chemical weapons and that the President may authorize their use as legitimate, legal, and non-lethal alternatives to the use of force that, as provided in Executive Order No. 11850 (40 Fed. Reg. 16187) [set out below] and consistent with the resolution of ratification of the Chemical Weapons Convention, may be employed by members of the Armed Forces in war in defensive military modes to save lives, including the illustrative purposes cited in Executive Order No. 11850.

“(b) Report Required.—“(1) In general.—Not later than 180 days after the date of the enactment of this Act [Jan. 6, 2006], the President shall submit to Congress a report on the use of riot control agents by members of the Armed Forces.

“(2) Content.—The report required by paragraph (1) shall include—“(A) a description of all regulations, doctrines, training materials, and any other information related to the use of riot control agents by members of the Armed Forces;

“(B) a description of how the material described in subparagraph (A) is consistent with United States policy on the use of riot control agents;

“(C) a description of the availability of riot control agents, and the means to use them, to members of the Armed Forces, including members of the Armed Forces deployed in Iraq and Afghanistan;

“(D) a description of the frequency and circumstances of the use of riot control agents by members of the Armed Forces since January 1, 1992, and a summary of views held by commanders of United States combatant commands as to the utility of the use of riot control agents by members of the Armed Forces when compared with alternatives;

“(E) a general description of steps taken or planned to be taken by the Department of Defense to clarify the circumstances under which riot control agents may be used by members of the Armed Forces; and

“(F) a brief explanation of the continuing validity of Executive Order No. 11850 [set out below] under United States law.


“(3) Form.—The report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.


“(c) Definitions.—In this section:“(1) Chemical weapons convention.—The term ‘Chemical Weapons Convention’ means the Convention on the Prohibitions of Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris, January 13, 1993, and entered into force April 29, 1997 (T. Doc. 103–21).

“(2) Resolution of ratification of the chemical weapons convention.—The term ‘resolution of ratification of the Chemical Weapons Convention’ means S. Res. 75, 105th Congress, agreed to April 24, 1997, advising and consenting to the ratification of the Chemical Weapons Convention.”





Chemical Munitions Transportation From Okinawa to the United StatesPub. L. 91–672, § 13, Jan. 12, 1971, 84 Stat. 2055, provided that: “No funds authorized or appropriated pursuant to this or any other law may be used to transport chemical munitions from the Island of Okinawa to the United States. Such funds as are necessary for the detoxification or destruction of the above described chemical munitions are hereby authorized and shall be used for the detoxification or destruction of chemical munitions only outside the United States. For purposes of this section, the term ‘United States’ means the several States and the District of Columbia.”


Executive Documents

Ex. Ord. No. 11850. Renunciation of Certain Uses in War of Chemical Herbicides and Riot Control Agents
Ex. Ord. No. 11850, Apr. 8, 1975, 40 F.R. 16187, provided:
The United States renounces, as a matter of national policy, first use of herbicides in war except use, under regulations applicable to their domestic use, for control of vegetation within U.S. bases and installations or around their immediate defensive perimeters, and first use of riot control agents in war except in defensive military modes to save lives such as:
(a) Use of riot control agents in riot control situations in areas under direct and distinct U.S. military control, to include controlling rioting prisoners of war.
(b) Use of riot control agents in situations in which civilians are used to mask or screen attacks and civilian casualties can be reduced or avoided.
(c) Use of riot control agents in rescue missions in remotely isolated areas, of downed aircrews and passengers, and escaping prisoners.
(d) Use of riot control agents in rear echelon areas outside the zone of immediate combat to protect convoys from civil disturbances, terrorists and paramilitary organizations.
I have determined that the provisions and procedures prescribed by this Order are necessary to ensure proper implementation and observance of such national policy.
NOW, THEREFORE, by virtue of the authority vested in me as President of the United States of America by the Constitution and laws of the United States and as Commander-in-Chief of the Armed Forces of the United States, it is hereby ordered as follows:
Section 1. The Secretary of Defense shall take all necessary measures to ensure that the use by the Armed Forces of the United States of any riot control agents and chemical herbicides in war is prohibited unless such use has Presidential approval, in advance.
Sec. 2. The Secretary of Defense shall prescribe the rules and regulations he deems necessary to ensure that the national policy herein announced shall be observed by the Armed Forces of the United States.

Gerald R. Ford.




§ 1512a. Transportation of chemical munitions(a) Prohibition of transportation across State linesThe Secretary of Defense may not transport any chemical munition that constitutes part of the chemical weapons stockpile out of the State in which that munition is located on October 5, 1994, and, in the case of any such chemical munition not located in a State on October 5, 1994, may not transport any such munition into a State.


(b) Transportation of chemical munitions not in chemical weapons stockpileIn the case of any chemical munitions that are discovered or otherwise come within the control of the Department of Defense and that do not constitute part of the chemical weapons stockpile, the Secretary of Defense may transport such munitions to the nearest chemical munitions stockpile storage facility that has necessary permits for receiving and storing such items if the transportation of such munitions to that facility—(1) is considered by the Secretary of Defense to be necessary; and

(2) can be accomplished while protecting public health and safety.


(Pub. L. 103–337, div. A, title I, § 143, Oct. 5, 1994, 108 Stat. 2689.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1995, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.



§ 1513. Deployment, storage, and disposal; notification to host country and Congress; international law violations; reports to Congress and international organizations(1) None of the funds authorized to be appropriated by this Act or any other Act may be used for the future deployment, storage, or disposal, at any place outside the United States of—(A) any lethal chemical or any biological warfare agent, or

(B) any delivery system specifically designed to disseminate any such agent,

unless prior notice of such deployment, storage, or disposal has been given to the country exercising jurisdiction over such place. In the case of any place outside the United States which is under the jurisdiction or control of the United States Government, no such action may be taken unless the Secretary gives prior notice of such action to the President of the Senate and the Speaker of the House of Representatives. As used in this paragraph, the term “United States” means the several States and the District of Columbia.

(2) None of the funds authorized by this Act or any other Act shall be used for the future testing, development, transportation, storage, or disposal of any lethal chemical or any biological warfare agent outside the United States, or for the disposal of any munitions in international waters, if the Secretary of State, after appropriate notice by the Secretary whenever any such action is contemplated, determines that such testing, development, transportation, storage, or disposal will violate international law. The Secretary of State shall report all determinations made by him under this paragraph to the President of the Senate and the Speaker of the House of Representatives, and to all appropriate international organizations, or organs thereof, in the event such report is required by treaty or other international agreement.

(Pub. L. 91–121, title IV, § 409(c), Nov. 19, 1969, 83 Stat. 210; Pub. L. 91–441, title V, § 506(b)(2), (3), Oct. 7, 1970, 84 Stat. 912.)

Editorial Notes

References in TextThis Act, referred to in pars. (1) and (2), means Pub. L. 91–121, Nov. 19, 1969, 83 Stat. 204, as amended. Provisions authorizing the appropriation of funds are not classified to the Code. For complete classification of this Act to the Code, see Tables.

Amendments1970—Par. (1). Pub. L. 91–441, § 506(b)(2), inserted reference to disposal of lethal chemical or biological warfare agents or delivery systems for such agents.
Par. (2). Pub. L. 91–441, § 506(b)(3), inserted reference to disposal of munitions in international waters.

Statutory Notes and Related Subsidiaries
Withdrawal of European Chemical StockpilePub. L. 100–180, div. A, title I, § 126, Dec. 4, 1987, 101 Stat. 1044, provided that: “Chemical munitions of the United States stored in Europe on the date of the enactment of this Act [Dec. 4, 1987] should not be removed from Europe unless such munitions are replaced contemporaneously with binary chemical munitions stationed on the soil of at least one European member nation of the North Atlantic Treaty Organization.”




§ 1514. “United States” defined
Unless otherwise indicated, as used in this chapter the term “United States” means the several States the District of Columbia, and the territories and possessions of the United States.
(Pub. L. 91–121, title IV, § 409(d), Nov. 19, 1969, 83 Stat. 210.)

§ 1515. Suspension; Presidential authorization
After November 19, 1969, the operation of this chapter, or any portion thereof, may be suspended by the President during the period of any war declared by Congress and during the period of any national emergency declared by Congress or by the President.
(Pub. L. 91–121, title IV, § 409(e), Nov. 19, 1969, 83 Stat. 210.)

§ 1516. Delivery systems
None of the funds authorized to be appropriated by this Act shall be used for the procurement of delivery systems specifically designed to disseminate lethal chemical or any biological warfare agents, or for the procurement of delivery system parts or components specifically designed for such purpose, unless the President shall certify to the Congress that such procurement is essential to the safety and security of the United States.
(Pub. L. 91–441, title V, § 506(a), Oct. 7, 1970, 84 Stat. 912.)

Editorial Notes

References in TextThis Act, referred to in text, means Pub. L. 91–441, Oct. 7, 1970, 84 Stat. 912. Provisions authorizing the appropriation of funds are not classified to the Code. For complete classification of this Act to the Code, see Tables.

Codification
Section was not enacted as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.
Section is from the Armed Forces-Military Procurement, 1971 act, Pub. L. 91–441. Provisions similar to those in this section were contained in Pub. L. 91–121, title IV, § 409(f), Nov. 19, 1969, 83 Stat. 210.



§ 1517. Immediate disposal when health or safety are endangered
Nothing contained in this chapter shall be deemed to restrict the transportation or disposal of research quantities of any lethal chemical or any biological warfare agent, or to delay or prevent, in emergency situations either within or outside the United States, the immediate disposal together with any necessary associated transportation, of any lethal chemical or any biological warfare agent when compliance with the procedures and requirements of this chapter would clearly endanger the health or safety of any person.
(Pub. L. 91–121, title IV, § 409(g), as added Pub. L. 91–441, title V, § 506(b)(4), Oct. 7, 1970, 84 Stat. 912.)

§ 1518. Disposal; detoxification; report to Congress; emergencies
On and after October 7, 1970, no chemical or biological warfare agent shall be disposed of within or outside the United States unless such agent has been detoxified or made harmless to man and his environment unless immediate disposal is clearly necessary, in an emergency, to safeguard human life. An immediate report should be made to Congress in the event of such disposal.
(Pub. L. 91–441, title V, § 506(d), Oct. 7, 1970, 84 Stat. 913.)

Editorial Notes
Codification
Section was not enacted as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.



§ 1519. Lethal binary chemical munitions(a) Notwithstanding any other provision of law, none of the funds authorized to be appropriated by this or any other Act shall be used for the purpose of production of lethal binary chemical munitions unless the President certifies to Congress that the production of such munitions is essential to the national interest and submits a full report thereon to the President of the Senate and the Speaker of the House of Representatives as far in advance of the production of such munitions as is practicable.

(b) For purposes of this section the term “lethal binary chemical munitions” means (1) any toxic chemical (solid, liquid, or gas) which, through its chemical properties, is intended to be used to produce injury or death to human beings, and (2) any unique device, instrument, apparatus, or contrivance, including any components or accessories thereof, intended to be used to disperse or otherwise disseminate any such toxic chemical.

(Pub. L. 94–106, title VIII, § 818, Oct. 7, 1975, 89 Stat. 544.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 94–106, Oct. 7, 1975, 89 Stat. 531, as amended, known as the Department of Defense Appropriation Authorization Act, 1976. Provisions authorizing the appropriation of funds are not classified to the Code. For complete classification of this Act to the Code, see Tables.

Codification
Section was not enacted as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.



§ 1519a. Limitation on procurement of binary chemical weapons(a) Notwithstanding any other provision of law, no funds may be obligated or expended after September 24, 1983, for the production of binary chemical weapons unless the President certifies to the Congress that for each 155-millimeter binary artillery shell or aircraft-delivered binary aerial bomb produced a serviceable unitary artillery shell from the existing arsenal shall be rendered permanently useless for military purposes.

(b)(1) Funds appropriated pursuant to the authorization of appropriations for the Army in section 101 of this Act may be used for the establishment of a production base for binary chemical munitions and for the procurement of components for 155-millimeter binary chemical artillery projectiles, but such funds may not be used for the actual production of binary chemical munitions before October 1, 1985.

(2) Notwithstanding the provisions of paragraph (1), before the production of binary chemical munitions may begin after September 30, 1985, the President must certify to Congress in writing that, in light of circumstances prevailing at the time the certification is made, the production of such munitions is essential to the national interest.

(3) For purposes of this subsection, “production of binary chemical munitions” means the final assembly of weapon components and the filling or loading of components with binary chemicals.


(Pub. L. 98–94, title XII, § 1233, Sept. 24, 1983, 97 Stat. 695.)

Editorial Notes

References in TextSection 101 of this Act, referred to in subsec. (b)(1), is section 101 of Pub. L. 98–94, title I, Sept. 24, 1983, 97 Stat. 618, which was not classified to the Code.

Codification
Section was enacted as part of the Department of Defense Authorization Act, 1984, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.



§ 1520. Repealed. Pub. L. 105–85, div. A, title X, § 1078(g), Nov. 18, 1997, 111 Stat. 1916, and Pub. L. 105–277, div. I, title VI, § 601, Oct. 21, 1998, 112 Stat. 2681–886

Section, Pub. L. 95–79, title VIII, § 808, July 30, 1977, 91 Stat. 334; Pub. L. 97–375, title II, § 203(a)(1), Dec. 21, 1982, 96 Stat. 1822, related to use by the Department of Defense of human subjects for testing of chemical or biological agents, accounting to congressional committees with respect to experiments and studies, and notification of local civilian officials.



§ 1520a. Restrictions on use of human subjects for testing of chemical or biological agents(a) Prohibited activitiesThe Secretary of Defense may not conduct (directly or by contract)—(1) any test or experiment involving the use of a chemical agent or biological agent on a civilian population; or

(2) any other testing of a chemical agent or biological agent on human subjects.


(b) ExceptionsSubject to subsections (c), (d), and (e), the prohibition in subsection (a) does not apply to a test or experiment carried out for any of the following purposes:(1) Any peaceful purpose that is related to a medical, therapeutic, pharmaceutical, agricultural, industrial, or research activity.

(2) Any purpose that is directly related to protection against toxic chemicals or biological weapons and agents.

(3) Any law enforcement purpose, including any purpose related to riot control.


(c) Informed consent requiredThe Secretary of Defense may conduct a test or experiment described in subsection (b) only if informed consent to the testing was obtained from each human subject in advance of the testing on that subject.


(d) Prior notice to CongressNot later than 30 days after the date of final approval within the Department of Defense of plans for any experiment or study to be conducted by the Department of Defense (whether directly or under contract) involving the use of human subjects for the testing of a chemical agent or a biological agent, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report setting forth a full accounting of those plans, and the experiment or study may then be conducted only after the end of the 30-day period beginning on the date such report is received by those committees.


(e) “Biological agent” definedIn this section, the term “biological agent” means any micro-organism (including bacteria, viruses, fungi, rickettsiac, or protozoa), pathogen, or infectious substance, and any naturally occurring, bioengineered, or synthesized component of any such micro-organism, pathogen, or infectious substance, whatever its origin or method of production, that is capable of causing—(1) death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism;

(2) deterioration of food, water, equipment, supplies, or materials of any kind; or

(3) deleterious alteration of the environment.


(Pub. L. 105–85, div. A, title X, § 1078, Nov. 18, 1997, 111 Stat. 1915; Pub. L. 106–65, div. A, title X, § 1067(4), Oct. 5, 1999, 113 Stat. 774.)

Editorial Notes
Codification
Section is comprised of section 1078 of Pub. L. 105–85. Subsec. (f) of section 1078 of Pub. L. 105–85 amended section 1523(b) of this title. Subsec. (g) of section 1078 of Pub. L. 105–85 repealed section 1520 of this title.
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1998, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Amendments1999—Subsec. (d). Pub. L. 106–65 substituted “and the Committee on Armed Services” for “and the Committee on National Security”.



§ 1521. Destruction of existing stockpile of lethal chemical agents and munitions(a) In generalThe Secretary of Defense shall, in accordance with the provisions of this section, carry out the destruction of the United States’ stockpile of lethal chemical agents and munitions that exists on November 8, 1985.


(b) Date for completion(1) The destruction of such stockpile shall be completed by the stockpile elimination deadline.

(2) If the Secretary of Defense determines at any time that there will be a delay in meeting the requirement in paragraph (1) for the completion of the destruction of chemical weapons by the stockpile elimination deadline, the Secretary shall immediately notify the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives of that projected delay.

(3) For purposes of this section, the term “stockpile elimination deadline” means the deadline established by the Chemical Weapons Convention, but not later than December 31, 2023.


(c) Initiation of demilitarization operationsThe Secretary of Defense may not initiate destruction of the chemical munitions stockpile stored at a site until the following support measures are in place:(1) Support measures that are required by Department of Defense and Army chemical surety and security program regulations.

(2) Support measures that are required by the general and site chemical munitions demilitarization plans specific to that installation.

(3) Support measures that are required by the permits required by the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) and the Clean Air Act (42 U.S.C. 7401 et seq.) for chemical munitions demilitarization operations at that installation, as approved by the appropriate State regulatory agencies.


(d) Environmental protection and use of facilities(1) In carrying out the requirement of subsection (a), the Secretary of Defense shall provide for—(A) maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions referred to in subsection (a), including but not limited to the use of technologies and procedures that will minimize risk to the public at each site; and

(B) adequate and safe facilities designed solely for the destruction of lethal chemical agents and munitions.


(2) Facilities constructed to carry out this section shall, when no longer needed for the purposes for which they were constructed, be disposed of in accordance with applicable laws and regulations and mutual agreements between the Secretary of the Army and the Governor of the State in which the facility is located.

(3)(A) Facilities constructed to carry out this section may not be used for a purpose other than the destruction of the stockpile of lethal chemical agents and munitions that exists on November 8, 1985.

(B) The prohibition in subparagraph (A) shall not apply with respect to items designated by the Secretary of Defense as lethal chemical agents, munitions, or related materials after November 8, 1985, if the State in which a destruction facility is located issues the appropriate permit or permits for the destruction of such items at the facility.



(e) Grants and cooperative agreements(1)(A) In order to carry out subsection (d)(1)(A), the Secretary of Defense may make grants to State and local governments and to tribal organizations (either directly or through the Federal Emergency Management Agency) to assist those governments and tribal organizations in carrying out functions relating to emergency preparedness and response in connection with the disposal of the lethal chemical agents and munitions referred to in subsection (a). Funds available to the Department of Defense for the purpose of carrying out this section may be used for such grants.

(B) Additionally, the Secretary may provide funds through cooperative agreements with State and local governments, and with tribal organizations, for the purpose of assisting them in processing, approving, and overseeing permits and licenses necessary for the construction and operation of facilities to carry out this section. The Secretary shall ensure that funds provided through such a cooperative agreement are used only for the purpose set forth in the preceding sentence.

(C) In this paragraph, the term “tribal organization” has the meaning given that term in section 5304(l) of title 25.


(2)(A) In coordination with the Secretary of the Army and in accordance with agreements between the Secretary of the Army and the Administrator of the Federal Emergency Management Agency, the Administrator shall carry out a program to provide assistance to State and local governments in developing capabilities to respond to emergencies involving risks to the public health or safety within their jurisdictions that are identified by the Secretary as being risks resulting from—(i) the storage of lethal chemical agents and munitions referred to in subsection (a) at military installations in the continental United States; or

(ii) the destruction of such agents and munitions at facilities referred to in subsection (d)(1)(B).


(B) Assistance may be provided under this paragraph for capabilities to respond to emergencies involving an installation or facility as described in subparagraph (A) until the earlier of the following:(i) The date of the completion of all grants and cooperative agreements with respect to the installation or facility for purposes of this paragraph between the Federal Emergency Management Agency and the State and local governments concerned.

(ii) The date that is 180 days after the date of the completion of the destruction of lethal chemical agents and munitions at the installation or facility.


(C) Not later than December 15 of each year, the Administrator shall transmit a report to Congress on the activities carried out under this paragraph during the fiscal year preceding the fiscal year in which the report is submitted.



(f) Requirement for strategic plan(1) The Under Secretary of Defense for Acquisition and Sustainment and the Secretary of the Army shall jointly prepare, and from time to time shall update as appropriate, a strategic plan for future activities for destruction of the United States’ stockpile of lethal chemical agents and munitions.

(2) The plan shall include, at a minimum, the following considerations:(A) Realistic budgeting for stockpile destruction and related support programs.

(B) Contingency planning for foreseeable or anticipated problems.

(C) A management approach and associated actions that address compliance with the obligations of the United States under the Chemical Weapons Convention and that take full advantage of opportunities to accelerate destruction of the stockpile.


(3) The Secretary of Defense shall each year submit to the Committee on the Armed Services of the Senate and the Committee on Armed Services of the House of Representatives the strategic plan as most recently prepared and updated under paragraph (1). Such submission shall be made each year at the time of the submission to the Congress that year of the President’s budget for the next fiscal year.


(g) Management organization(1) In carrying out this section, the Secretary of Defense shall provide for a management organization within the Department of the Army. The Secretary of the Army shall be responsible for management of the destruction of agents and munitions at all sites except Blue Grass Army Depot, Kentucky, and Pueblo Chemical Depot, Colorado 11 So in original. Probably should be followed by a period.

(2) The program manager for the Assembled Chemical Weapons Alternative Program shall be responsible for management of the construction, operation, and closure, and any contracting relating thereto, of chemical demilitarization activities at Blue Grass Army Depot, Kentucky, and Pueblo Army Depot, Colorado, including management of the pilot-scale facility phase of the alternative technology selected for the destruction of lethal chemical munitions. In performing such management, the program manager shall act independently of the Army program manager for Chemical Demilitarization and shall report to the Under Secretary of Defense for Acquisition and Sustainment.

(3) The Secretary of Defense shall designate a general officer or civilian equivalent as the director of the management organization established under paragraph (1). Such officer shall have—(A) experience in the acquisition, storage, and destruction of chemical agents and munitions; and

(B) outstanding qualifications regarding safety in handling chemical agents and munitions.



(h) Identification of funds(1) Funds for carrying out this section, including funds for military construction projects necessary to carry out this section, shall be set forth in the budget of the Department of Defense for any fiscal year as a separate account. Such funds shall not be included in the budget accounts for any military department.

(2) Amounts appropriated to the Secretary of Defense for the purpose of carrying out subsection (e) shall be promptly made available to the Administrator of the Federal Emergency Management Agency.


(i) Annual reports(1) Except as provided by paragraph (3), the Secretary of Defense shall transmit, by December 15 each year, a report to Congress on the activities carried out under this section during the fiscal year ending on September 30 of the calendar year in which the report is to be made.

(2) Each annual report shall include the following:(A) A site-by-site description of the construction, equipment, operation, and dismantling of facilities (during the fiscal year for which the report is made) used to carry out the destruction of agents and munitions under this section, including any accidents or other unplanned occurrences associated with such construction and operation.

(B) A site-by-site description of actions taken to assist State and local governments (either directly or through the Federal Emergency Management Agency) in carrying out functions relating to emergency preparedness and response in accordance with subsection (e).

(C) An accounting of all funds expended (during such fiscal year) for activities carried out under this section, with a separate accounting for amounts expended for—(i) the construction of and equipment for facilities used for the destruction of agents and munitions;

(ii) the operation of such facilities;

(iii) the dismantling or other closure of such facilities;

(iv) research and development;

(v) program management;

(vi) travel and associated travel costs for Citizens’ Advisory Commissioners under subsection (m)(7); and

(vii) grants to State and local governments to assist those governments in carrying out functions relating to emergency preparedness and response in accordance with subsection (e).


(D) An assessment of the safety status and the integrity of the stockpile of lethal chemical agents and munitions subject to this section, including—(i) an estimate on how much longer that stockpile can continue to be stored safely;

(ii) a site-by-site assessment of the safety of those agents and munitions; and

(iii) a description of the steps taken (to the date of the report) to monitor the safety status of the stockpile and to mitigate any further deterioration of that status.


(E) A description of any supplemental chemical agent and munitions destruction technologies used at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky, during the period covered by the report, including explosive destruction technologies and any technologies developed for the treatment and disposal of energetic or agent hydrolystates.


(3) The Secretary shall transmit the final report under paragraph (1) not later than 120 days following the completion of activities under this section.


(j) Quarterly briefing(1) Not later than 90 days after August 13, 2018, and every 90 days thereafter until the United States completes the destruction of its entire stockpile of chemical weapons under the terms of the Chemical Weapons Convention, the Secretary of Defense shall brief the members and committees of Congress referred to in paragraph (3) on the progress made by the United States toward fulfilling its chemical weapons destruction obligations under the Chemical Weapons Convention.

(2) Each briefing under paragraph (1) shall include a description of contractor costs and performance relative to schedule, the progress to date toward the complete destruction of the stockpile, and any other information the Secretary determines to be relevant.

(3) The members and committees of Congress referred to in this paragraph are—(A) the majority leader and the minority leader of the Senate and the Committee on Armed Services and the Committee on Appropriations of the Senate; and

(B) the Speaker of the House of Representatives, the majority leader and the minority leader of the House of Representatives, and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.



(k) Authorized use of toxic chemicalsConsistent with United States obligations under the Chemical Weapons Convention, the Secretary of Defense may develop, produce, otherwise acquire, retain, transfer, and use toxic chemicals and their precursors for purposes not prohibited by the Chemical Weapons Convention if the types and quantities of such chemicals and precursors are consistent with such purposes, including for protective purposes such as protection against toxic chemicals and protection against chemical weapons.


(l) Surveillance and assessment programThe Secretary of Defense shall conduct an ongoing comprehensive program of—(1) surveillance of the existing United States stockpile of chemical weapons; and

(2) assessment of the condition of the stockpile.


(m) Chemical demilitarization citizens’ advisory commissions(1)(A) The Secretary of the Army shall establish a citizens’ commission for each State in which there is a chemical demilitarization facility under Army management.

(B) The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall establish a chemical demilitarization citizens’ commission in Colorado and in Kentucky.

(C) Each commission under this subsection shall be known as the “Chemical Demilitarization Citizens’ Advisory Commission” for the State concerned.


(2)(A) The Secretary of the Army, or the Department of Defense with respect to Colorado and Kentucky, shall provide for a representative to meet with each commission established under this subsection to receive citizen and State concerns regarding the ongoing program for the disposal of the lethal chemical agents and munitions in the stockpile referred to in subsection (a) at each of the sites with respect to which a commission is established pursuant to paragraph (1).

(B) The Secretary of the Army shall provide for a representative from the Office of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) to meet with each commission under Army management.

(C) The Department of Defense shall provide for a representative from the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs to meet with the commissions in Colorado and Kentucky.


(3)(A) Each commission under this subsection shall be composed of nine members appointed by the Governor of the State. Seven of such members shall be citizens from the local affected areas in the State. The other two shall be representatives of State government who have direct responsibilities related to the chemical demilitarization program.

(B) For purposes of this paragraph, affected areas are those areas located within a 50-mile radius of a chemical weapons storage site.


(4) For a period of five years after the termination of any commission under this subsection, no corporation, partnership, or other organization in which a member of that commission, a spouse of a member of that commission, or a natural or adopted child of a member of that commission has an ownership interest may be awarded—(A) a contract related to the disposal of lethal chemical agents or munitions in the stockpile referred to in subsection (a); or

(B) a subcontract under such a contract.


(5) The members of each commission under this subsection shall designate the chair of such commission from among the members of such commission.

(6) Each commission under this subsection shall meet with a representative from the Army, or the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs with respect to the commissions in Colorado and Kentucky, upon joint agreement between the chair of such commission and that representative. The two parties shall meet not less often than twice a year and may meet more often at their discretion.

(7) Members of each commission under this subsection shall receive no pay for their involvement in the activities of their commissions. Funds appropriated for the Chemical Stockpile Demilitarization Program may be used for travel and associated travel costs for commissioners of commissions under this subsection when such travel is conducted at the invitation of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) or the invitation of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs for the commissions in Colorado and Kentucky.

(8) Each commission under this subsection shall be terminated after the closure activities required pursuant to regulations prescribed by the Administrator of the Environmental Protection Agency pursuant to the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) have been completed for the chemical agent destruction facility in such commission’s State, or upon the request of the Governor of such commission’s State, whichever occurs first.


(n) Incentive clauses in chemical demilitarization contracts(1)(A) The Secretary of Defense may, for the purpose specified in paragraph (B), authorize the inclusion of an incentives clause in any contract for the destruction of the United States stockpile of lethal chemical agents and munitions carried out pursuant to subsection (a).

(B) The purpose of a clause referred to in subparagraph (A) is to provide the contractor for a chemical demilitarization facility an incentive to accelerate the safe elimination of the United States chemical weapons stockpile and to reduce the total cost of the Chemical Demilitarization Program by providing incentive payments for the early completion of destruction operations and the closure of such facility.


(2)(A) An incentives clause under this subsection shall permit the contractor for the chemical demilitarization facility concerned the opportunity to earn incentive payments for the completion of destruction operations and facility closure activities within target incentive ranges specified in such clause.

(B) The maximum incentive payment under an incentives clause with respect to a chemical demilitarization facility may not exceed the following amounts:(i) In the case of an incentive payment for the completion of destruction operations within the target incentive range specified in such clause, $110,000,000.

(ii) In the case of an incentive payment for the completion of facility closure activities within the target incentive range specified in such clause, $55,000,000.


(C) An incentives clause in a contract under this section shall specify the target incentive ranges of costs for completion of destruction operations and facility closure activities, respectively, as jointly agreed upon by the contracting officer and the contractor concerned. An incentives clause shall require a proportionate reduction in the maximum incentive payment amounts in the event that the contractor exceeds an agreed-upon target cost if such excess costs are the responsibility of the contractor.

(D) The amount of the incentive payment earned by a contractor for a chemical demilitarization facility under an incentives clause under this subsection shall be based upon a determination by the Secretary on how early in the target incentive range specified in such clause destruction operations or facility closure activities, as the case may be, are completed.

(E) The provisions of any incentives clause under this subsection shall be consistent with the obligation of the Secretary of Defense under subsection (d)(1)(A), to provide for maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions.

(F) In negotiating the inclusion of an incentives clause in a contract under this subsection, the Secretary may include in such clause such additional terms and conditions as the Secretary considers appropriate.


(3)(A) No payment may be made under an incentives clause under this subsection unless the Secretary determines that the contractor concerned has satisfactorily performed its duties under such incentives clause.

(B) An incentives clause under this subsection shall specify that the obligation of the Government to make payment under such incentives clause is subject to the availability of appropriations for that purpose. Amounts appropriated for Chemical Agents and Munitions Destruction, Defense, shall be available for payments under incentives clauses under this subsection.



(o) Supplemental destruction technologiesIn determining the technologies to supplement the neutralization destruction of the stockpile of lethal chemical agents and munitions at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky, the Secretary of Defense may consider the following:(1) Explosive Destruction Technologies.

(2) Any technologies developed for the treatment and disposal of energetic or agent hydrolysates, if problems with the current on-site treatment of hydrolysates are encountered.


(p) DefinitionsIn this section:(1) The term “chemical agent and munition” means an agent or munition that, through its chemical properties, produces lethal or other damaging effects on human beings, except that such term does not include riot control agents, chemical herbicides, smoke and other obscuration materials.

(2) The term “Chemical Weapons Convention” means the Convention on the Prohibition of Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris, January 13, 1993, and entered into force April 29, 1997 (T. Doc. 103–21).

(3) The term “lethal chemical agent and munition” means a chemical agent or munition that is designed to cause death, through its chemical properties, to human beings in field concentrations.

(4) The term “destruction” means, with respect to chemical munitions or agents—(A) the demolishment of such munitions or agents by incineration or by any other means; or

(B) the dismantling or other disposal of such munitions or agents so as to make them useless for military purposes and harmless to human beings under normal circumstances.



(Pub. L. 99–145, title XIV, § 1412, Nov. 8, 1985, 99 Stat. 747; Pub. L. 100–456, div. A, title I, § 118, Sept. 29, 1988, 102 Stat. 1934; Pub. L. 101–510, div. A, title I, §§ 171, 172, Nov. 5, 1990, 104 Stat. 1507; Pub. L. 102–190, div. A, title I, § 151, Dec. 5, 1991, 105 Stat. 1313; Pub. L. 102–484, div. A, title I, §§ 171, 179, Oct. 23, 1992, 106 Stat. 2341, 2347; Pub. L. 103–160, div. A, title I, § 107(c), Nov. 30, 1993, 107 Stat. 1564; Pub. L. 103–337, div. A, title I, § 142, Oct. 5, 1994, 108 Stat. 2689; Pub. L. 104–106, div. A, title I, § 153(b), (c), title XV, § 1502(c)(6), Feb. 10, 1996, 110 Stat. 216, 508; Pub. L. 104–201, div. A, title X, § 1074(d)(2), Sept. 23, 1996, 110 Stat. 2661; Pub. L. 105–85, div. A, title X, § 1041(d), Nov. 18, 1997, 111 Stat. 1885; Pub. L. 105–261, div. A, title I, § 141, Oct. 17, 1998, 112 Stat. 1942; Pub. L. 106–65, div. A, title I, § 141(b), title X, § 1067(11), Oct. 5, 1999, 113 Stat. 537, 775; Pub. L. 107–107, div. A, title X, § 1048(i)(4), Dec. 28, 2001, 115 Stat. 1229; Pub. L. 108–375, div. A, title IX, § 931, Oct. 28, 2004, 118 Stat. 2031; Pub. L. 109–163, div. A, title IX, § 921(a), Jan. 6, 2006, 119 Stat. 3410; Pub. L. 110–181, div. A, title IX, §§ 923, 924, Jan. 28, 2008, 122 Stat. 284; Pub. L. 111–383, div. A, title XIV, § 1421(a), Jan. 7, 2011, 124 Stat. 4412; Pub. L. 112–239, div. A, title XIV, § 1421(a), Jan. 2, 2013, 126 Stat. 2049; Pub. L. 114–92, div. A, title XIV, § 1411, Nov. 25, 2015, 129 Stat. 1083; Pub. L. 115–232, div. A, title XIV, § 1424, Aug. 13, 2018, 132 Stat. 2094; Pub. L. 116–92, div. A, title IX, § 902(91), Dec. 20, 2019, 133 Stat. 1554.)

Editorial Notes

References in TextThe Solid Waste Disposal Act, referred to in subsecs. (c)(3) and (m)(8), is title II of Pub. L. 89–272, Oct. 20, 1965, 79 Stat. 997, as amended generally by Pub. L. 94–580, § 2, Oct. 21, 1976, 90 Stat. 2795, which is classified generally to chapter 82 (§ 6901 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 6901 of Title 42 and Tables.
The Clean Air Act, referred to in subsec. (c)(3), is act July 14, 1955, ch. 360, 69 Stat. 322, which is classified generally to chapter 85 (§ 7401 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 7401 of Title 42 and Tables.

Codification
Pub. L. 116–92, § 902(91), which directed amendment of subsecs. (f)(1) and (g)(2) of section 1412 of the National Defense Authorization Act, 1986 (50 U.S.C. 1521), was executed by making the amendment to subsecs. (f)(1) and (g)(2) of this section, which is section 1412 of the Department of Defense Authorization Act, 1986, to reflect the probable intent of Congress.
Pub. L. 109–163, § 921, which directed amendment of subsec. (c)(4) of this section effective Dec. 5, 1991, and applicable with respect to any cooperative agreement entered into on or after that date, was executed to subsec. (c)(4) of this section as in effect on the date of enactment of Pub. L. 109–163, to reflect the probable intent of Congress. This section did not contain a subsec. (c)(4) on Dec. 5, 1991. See 2006 Amendment note and Effective Date of 2006 Amendment note below.
Section was enacted as part of the Department of Defense Authorization Act, 1986, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Amendments2019—Subsec. (f)(1). Pub. L. 116–92, § 902(91)(A), substituted “Under Secretary of Defense for Acquisition and Sustainment” for “Under Secretary of Defense for Acquisition, Technology, and Logistics”. See Codification note above.
Subsec. (g)(2). Pub. L. 116–92, § 902(91)(B), substituted “Under Secretary of Defense for Acquisition and Sustainment.” for “Under Secretary of Defense for Acquisition, Technology, and Logistics”. See Codification note above.
2018—Subsec. (j). Pub. L. 115–232, § 1424(1), substituted “Quarterly briefing” for “Semiannual reports” in heading.
Subsec. (j)(1). Pub. L. 115–232, § 1424(2), substituted “Not later than 90 days after August 13, 2018, and every 90 days thereafter until” for “Not later than March 1 and September 1 each year until the year in which”, “brief the members” for “submit to the members”, “on the progress made” for “a report on the implementation”, and “toward fulfilling its chemical weapons destruction obligations” for “of its chemical weapons destruction obligations”.
Subsec. (j)(2). Pub. L. 115–232, § 1424(3), added par. (2) and struck out former par. (2) which required each report under par. (1) to include the anticipated schedule at the time of such report for the completion of destruction of chemical weapons at each facility, a description of options for accelerating such completion, a description of the funding required to achieve each of the options, a description of all actions being taken to accelerate the destruction of the entire United States stockpile, and a justification for the use of any supplemental chemical agent and munitions destruction technologies used at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky, during the period covered by the report.
2015—Subsec. (b)(3). Pub. L. 114–92 substituted “December 31, 2023” for “December 31, 2017”.
2013—Subsec. (i)(2)(E). Pub. L. 112–239, § 1421(a)(1), added subpar. (E).
Subsec. (j)(2)(E). Pub. L. 112–239, § 1421(a)(2), added subpar. (E).
Subsecs. (o), (p). Pub. L. 112–239, § 1421(a)(3), (4), added subsec. (o) and redesignated former subsec. (o) as (p).
2011—Pub. L. 111–383, § 1421(a), which directed the general amendment of section 1412 of the “National Defense Authorization Act, 1986 (50 U.S.C. 1521)”, was executed by making the amendment to this section, which is section 1412 of the Department of Defense Authorization Act, 1986, to reflect the probable intent of Congress. Prior to amendment, section related to destruction of existing stockpile of lethal chemical agents and munitions by Dec. 31, 2004.
2008—Subsec. (c)(5)(B). Pub. L. 110–181, § 924, amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “No assistance may be provided under this paragraph after the completion of the destruction of the United States’ stockpile of lethal chemical agents and munitions.”
Subsec. (e)(3). Pub. L. 110–181, § 923, inserted “and” at end of subpar. (A), redesignated subpar. (C) as (B), and struck out former subpar. (B) which read as follows: “training in chemical warfare defense operations; and”.
2006—Subsec. (c)(4). Pub. L. 109–163 designated first two sentences as subpar. (A) and inserted “and to tribal organizations” after “to State and local governments” and “and tribal organizations” after “assist those governments”, designated third and fourth sentences as subpar. (B) and inserted “, and with tribal organizations,” after “with State and local governments”, and added subpar. (C). See Codification note above.
2004—Subsec. (d). Pub. L. 108–375 amended heading and text of subsec. (d) generally. Prior to amendment, text required the Secretary of Defense to develop and submit to Congress by Mar. 15, 1986, a comprehensive plan to carry out this section.
2001—Subsec. (g)(2)(C)(vii). Pub. L. 107–107 substituted “(c)(4)” for “(c)(3)”.
1999—Subsec. (b)(4). Pub. L. 106–65, § 1067(11), substituted “and the Committee on Armed Services” for “and the Committee on National Security”.
Subsec. (c)(2). Pub. L. 106–65, § 141(b)(1)(A), added par. (2) and struck out former par. (2) which read as follows: “Facilities constructed to carry out this section may not be used for any purpose other than the destruction of lethal chemical weapons and munitions, and when no longer needed to carry out this section, such facilities shall be cleaned, dismantled, and disposed of in accordance with applicable laws and regulations.”
Subsec. (c)(3) to (5). Pub. L. 106–65, § 141(b)(1)(B), (C), added par. (3) and redesignated former pars. (3) and (4) as (4) and (5), respectively.
Subsec. (f)(2). Pub. L. 106–65, § 141(b)(2), substituted “(c)(5)” for “(c)(4)”.
Subsec. (g)(2)(B). Pub. L. 106–65, § 141(b)(3), substituted “(c)(4)” for “(c)(3)”.
Subsec. (k)(2). Pub. L. 106–65, § 1067(11), substituted “and the Committee on Armed Services” for “and the Committee on National Security”.
1998—Subsec. (c)(4). Pub. L. 105–261, § 141(a), added par. (4).
Subsec. (f). Pub. L. 105–261, § 141(b), designated existing provisions as par. (1) and added par. (2).
Subsec. (g)(2)(B). Pub. L. 105–261, § 141(c)(3), added subpar. (B). Former subpar. (B) redesignated (C).
Subsec. (g)(2)(B)(vii). Pub. L. 105–261, § 141(c)(1), added cl. (vii).
Subsec. (g)(2)(C), (D). Pub. L. 105–261, § 141(c)(2), redesignated subpars. (B) and (C) as (C) and (D), respectively.
1997—Subsec. (g)(3), (4). Pub. L. 105–85 struck out “No quarterly report is required under paragraph (3) after the transmittal of the final report under paragraph (1).” at end of par. (4), redesignated par. (4) as (3), and struck out former par. (3) which read as follows: “The Secretary shall transmit to the Committee on Armed Services and the Committee on Appropriations of the Senate and the Committee on National Security and the Committee on Appropriations of the House of Representatives a quarterly report containing an accounting of all funds expended (during the quarter covered by the report) for travel and associated travel costs for Citizens’ Advisory Commissioners under section 172(g) of Public Law 102–484 (50 U.S.C. 1521 note). The quarterly report for the final quarter of the period covered by a report under paragraph (1) may be included in that report.”
1996—Subsec. (b)(4). Pub. L. 104–106, § 1502(c)(6), substituted “Committee on Armed Services of the Senate and the Committee on National Security of the House of Representatives” for “Committees on Armed Services of the Senate and House of Representatives”.
Subsec. (e)(3). Pub. L. 104–106, § 153(c), inserted “or civilian equivalent” after “general officer” in introductory provisions.
Subsec. (g). Pub. L. 104–106, § 153(b)(1), substituted “Periodic reports” for “Annual report” in heading.
Subsec. (g)(2). Pub. L. 104–201, § 1074(d)(2)(A), substituted “shall include the following:” for “shall contain—” in introductory provisions.
Pub. L. 104–106, § 153(b)(2)(A), substituted “Each annual report shall contain—” for “Each such report shall contain—” in introductory provisions.
Subsec. (g)(2)(A). Pub. L. 104–201, § 1074(d)(2)(B), substituted “A site-by-site” for “a site-by-site” and “and operation.” for “and operation;”.
Subsec. (g)(2)(B). Pub. L. 104–201, § 1074(d)(2)(C), substituted “An accounting” for “an accounting” in introductory provisions.
Subsec. (g)(2)(B)(iv). Pub. L. 104–106, § 153(b)(2)(B)(i), struck out “and” after “development;”.
Subsec. (g)(2)(B)(v). Pub. L. 104–106, § 153(b)(2)(B)(ii), which directed substitution of “; and” for period at end of cl. (v), could not be executed because cl. (v) ended with “; and” and not with a period.
Subsec. (g)(2)(B)(vi). Pub. L. 104–106, § 153(b)(2)(B)(iii), added cl. (vi).
Subsec. (g)(2)(C). Pub. L. 104–201, § 1074(d)(2)(C), substituted “An assessment” for “an assessment” in introductory provisions.
Subsec. (g)(3). Pub. L. 104–106, § 153(b)(4), added par. (3). Former par. (3) redesignated (4).
Subsec. (g)(4). Pub. L. 104–106, § 153(b)(5), substituted “paragraph (1) not later” for “this subsection not later” and inserted at end “No quarterly report is required under paragraph (3) after the transmittal of the final report under paragraph (1).”
Pub. L. 104–106, § 153(b)(3), redesignated par. (3) as (4).
Subsec. (k)(2). Pub. L. 104–106, § 1502(c)(6), substituted “Committee on Armed Services of the Senate and the Committee on National Security of the House of Representatives” for “Committees on Armed Services of the Senate and House of Representatives”.
1994—Subsec. (f). Pub. L. 103–337 inserted “, including funds for military construction projects necessary to carry out this section,” after “carrying out this section” and struck out at end “Funds for military construction projects necessary to carry out this section may be set out in the annual military construction budget separately from other funds for such project.”
1993—Subsec. (c)(3). Pub. L. 103–160 substituted “processing, approving, and overseeing” for “processing and approving”.
1992—Subsec. (a). Pub. L. 102–484, § 179(1), struck out par. (1) designation before “Notwithstanding” and struck out par. (2) which read as follows: “Such destruction shall be carried out in conjunction with the acquisition of binary chemical weapons for use by the Armed Forces.”
Subsec. (b)(5). Pub. L. 102–484, § 171, substituted “December 31, 2004” for “July 31, 1999”.
Subsec. (c)(1). Pub. L. 102–484, § 179(2), substituted “subsection (a)” for “subsection (a)(1)” in introductory provisions.
Subsec. (g)(1). Pub. L. 102–484, § 179(3)(A), substituted “paragraph (3)” for “paragraph (4)”.
Subsec. (g)(2). Pub. L. 102–484, § 179(3)(B), (C), redesignated par. (3) as (2), substituted “such report” for “report other than the first one” in introductory provisions, and struck out former par. (2) which read as follows: “The first such report shall be transmitted by December 15, 1985, and shall contain—
“(A) an accounting of the United States’ stockpile of lethal chemical agents and munitions on November 8, 1985; and
“(B) a schedule of the activities planned to be carried out under this section during fiscal year 1986.”
Subsec. (g)(3), (4). Pub. L. 102–484, § 179(3)(D), redesignated par. (4) as (3). Former par. (3) redesignated (2).
1991—Subsec. (b)(5). Pub. L. 102–190, § 151(a), substituted “July 31, 1999” for “April 30, 1997”.
Subsec. (c)(3). Pub. L. 102–190, § 151(b), inserted at end “Additionally, the Secretary may provide funds through cooperative agreements with State and local governments for the purpose of assisting them in processing and approving permits and licenses necessary for the construction and operation of facilities to carry out this section. The Secretary shall ensure that funds provided through such a cooperative agreement are used only for the purpose set forth in the preceding sentence.”
1990—Subsec. (a)(1). Pub. L. 101–510, § 171(b), substituted “November 8, 1985” for “the date of the enactment of this Act”.
Subsec. (c)(3). Pub. L. 101–510, § 172, added par. (3).
Subsec. (g)(3)(C). Pub. L. 101–510, § 171(a), added subpar. (C).
Subsec. (h)(1). Pub. L. 101–510, § 171(b), substituted “November 8, 1985” for “the date of the enactment of this Act”.
1988—Subsec. (b)(1), (3)(A). Pub. L. 100–456, § 118(a)(1), substituted “the stockpile elimination deadline” for “September 30, 1994”.
Subsec. (b)(3)(B). Pub. L. 100–456, § 118(a)(2), substituted “not later than the earlier of (A) 30 days after the date on which the decision to defer is made, or (B) 30 days before the stockpile elimination deadline” for “within 30 days after the date on which the determination to defer is made or by August 31, 1994, whichever is earlier”.
Subsec. (b)(4), (5). Pub. L. 100–456, § 118(a)(3), added pars. (4) and (5).
Subsec. (k). Pub. L. 100–456, § 118(b), amended subsec. (k) generally. Prior to amendment, subsec. (k) read as follows: “The provisions of this section shall take effect on October 1, 1985.”

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–163, div. A, title IX, § 921(b), Jan. 6, 2006, 119 Stat. 3410, provided that: 
“The amendments made by subsection (a) [amending this section]—
“(1) take effect as of December 5, 1991; and

“(2) apply with respect to any cooperative agreement entered into on or after that date.”




Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions in subsecs. (i) and (j) of this section requiring submittal of annual and semiannual reports to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.

Acquisition Reporting on Major Chemical Demilitarization Programs of the Department of DefensePub. L. 115–91, div. A, title XIV, § 1415, Dec. 12, 2017, 131 Stat. 1708, provided that:
“(a) Reporting on Major Programs.—Acquisition reporting on each major program within the chemical demilitarization programs of the Department of Defense, including construction in connection with such program, shall—“(1) comply with reporting guidelines for an Acquisition Category 1 (ACAT 1) system; and

“(2) be reported separately from acquisition reporting on the other major program within the chemical demilitarization programs of the Department of Defense.


“(b) Major Program Within the Chemical Demilitarization Programs of the Department of Defense Defined.—In this section, the term ‘major program within the chemical demilitarization programs of the Department of Defense’ means each program as follows:“(1) Pueblo Chemical Agent Destruction Pilot Plant program, Colorado.

“(2) Blue Grass Chemical Agent Destruction Pilot Plant program, Kentucky.”





Sense of Congress on Completion of Destruction of United States Chemical Weapons StockpilePub. L. 110–181, div. A, title IX, § 922, Jan. 28, 2008, 122 Stat. 282, as amended by Pub. L. 111–383, div. A, title XIV, § 1421(b)(10), Jan. 7, 2011, 124 Stat. 4420, provided that:
“(a) Findings.—Congress makes the following findings:“(1) The Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, done at Paris on January 13, 1993 (commonly referred to as the ‘Chemical Weapons Convention’), requires that destruction of the entire United States chemical weapons stockpile be completed by not later than April 29, 2007.

“(2) In 2006, under the terms of the Chemical Weapons Convention, the United States requested and received a one-time, 5-year extension of its chemical weapons destruction deadline to April 29, 2012.

“(3) On April 10, 2006, the Secretary of Defense notified Congress that the United States would not meet even the extended deadline under the Chemical Weapons Convention for destruction of the United States chemical weapons stockpile, but would ‘continue working diligently to minimize the time to complete destruction without sacrificing safety and security’ and would also ‘continue requesting resources needed to complete destruction as close to April 2012 as practicable’.

“(4) The United States chemical demilitarization program has met its one percent, 20 percent, and extended 45 percent destruction deadlines under the Chemical Weapons Convention.

“(5) Destroying the remaining stockpile of United States chemical weapons is imperative for public safety and homeland security, and doing so by April 2012, in accordance with the current destruction deadline provided under the Chemical Weapons Convention, is required by United States law.

“(6) The elimination of chemical weapons anywhere they exist in the world, and the prevention of their proliferation, is of utmost importance to the national security of the United States.

“(7) Section 921(b)(3) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2359) contained a sense of Congress urging the Secretary of Defense to ensure the elimination of the United States chemical weapons stockpile in the shortest time possible, consistent with the requirement to protect public health, safety, and the environment.

“(8) Section 921(b)(4) of that Act contained a sense of Congress urging the Secretary of Defense to propose a credible treatment and disposal process with the support of affected communities. In this regard, any such process should provide for sufficient communication and consultation between representatives of the Department of Defense and representatives of affected States and communities.


“(b) Sense of Congress.—It is the sense of Congress that—“(1) the United States is, and must remain, committed to making every effort to safely dispose of its entire chemical weapons stockpile by April 2012, the current destruction deadline provided under the Chemical Weapons Convention, or as soon thereafter as possible, and must carry out all of its other obligations under the Convention; and

“(2) the Secretary of Defense should make every effort to plan for, and to request in the annual budget of the President submitted to Congress adequate funding to complete, the elimination of the United States chemical weapons stockpile in accordance with United States obligations under the Chemical Weapons Convention and in a manner that will protect public health, safety, and the environment, as required by law.


“[(c) Repealed. Pub. L. 111–383, div. A, title XIV, § 1421(b)(10), Jan. 7, 2011, 124 Stat. 4420.]”




Deadline for Destruction of Stockpile of Lethal Chemical Agents and MunitionsPub. L. 110–116, div. A, title VIII, § 8119, Nov. 13, 2007, 121 Stat. 1340, which directed the Department of Defense to complete work on the destruction of the stockpile of lethal chemical agents and munitions no later than Dec. 31, 2017, and to report to congressional leaders and defense committees on progress toward compliance not later than Dec. 31, 2007, and every 180 days thereafter, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(9), Jan. 7, 2011, 124 Stat. 4420.

Incentives Clauses in Chemical Demilitarization ContractsPub. L. 109–364, div. A, title IX, § 923, Oct. 17, 2006, 120 Stat. 2360, which authorized use of incentives clauses in chemical demilitarization contracts, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(8), Jan. 7, 2011, 124 Stat. 4420.

Management of Chemical Demilitarization Activities at Bluegrass Army Depot, Kentucky and Pueblo Army Depot, ColoradoPub. L. 107–248, title VIII, § 8122, Oct. 23, 2002, 116 Stat. 1566, which related to management of chemical demilitarization activities at Bluegrass Army Depot, Kentucky, and Pueblo Army Depot, Colorado, if, pursuant to Pub. L. 105–261, § 142, formerly set out as a note below, an alternative technology was selected for the destruction of lethal chemical munitions, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(7), Jan. 7, 2011, 124 Stat. 4420.

Alternative Technologies for Destruction of Assembled Chemical WeaponsPub. L. 105–261, div. A, title I, § 142, Oct. 17, 1998, 112 Stat. 1943, as amended by Pub. L. 106–65, div. A, title IX, § 911(a)(1), Oct. 5, 1999, 113 Stat. 717; Pub. L. 106–398, § 1 [[div. A], title X, § 1087(d)(1)], Oct. 30, 2000, 114 Stat. 1654, 1654A–292, which directed the program manager of the pilot program carried out under Pub. L. 104–208, § 101(b), formerly set out as a note below, to continue to manage the development and testing of alternative technologies for the destruction of lethal chemical munitions and authorized the Under Secretary of Defense for Acquisition, Technology, and Logistics to award a contract for the design, construction, and operation of a pilot facility for a technology if an independent evaluation and certain determinations and certifications had been made, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(5), Jan. 7, 2011, 124 Stat. 4420.

Pilot Program for Demilitarization of Assembled Chemical MunitionsPub. L. 104–208, div. A, title I, § 101(b) [title VIII, § 8065], Sept. 30, 1996, 110 Stat. 3009–71, 3009–101, as amended by Pub. L. 106–65, div. A, title IX, § 911(a)(1), Oct. 5, 1999, 113 Stat. 717, which related to pilot program to identify and demonstrate not less than two alternatives to the baseline incineration process for the demilitarization of assembled chemical munitions and required the Under Secretary of Defense for Acquisition, Technology, and Logistics to report annually to congressional defense committees on activities carried out under the program, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(4), Jan. 7, 2011, 124 Stat. 4420.

Destruction of Existing Stockpile of Lethal Chemical Agents and MunitionsPub. L. 106–65, div. A, title I, § 141, Oct. 5, 1999, 113 Stat. 537, which directed the Secretary of Defense to assess the stockpile destruction program for the purpose of reducing costs and ensuring completion in accordance with the Chemical Weapons Convention and report to Congress on actions to be taken and recommendations for legislation, and required the Comptroller General to review the program and report results to congressional defense committees, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(6), Jan. 7, 2011, 124 Stat. 4420.
Pub. L. 104–106, div. A, title I, § 152, Feb. 10, 1996, 110 Stat. 214, as amended by Pub. L. 104–201, div. A, title I, § 142, Sept. 23, 1996, 110 Stat. 2448; Pub. L. 104–208, div. A, title I, § 101(b) [title VIII, § 8065], Sept. 30, 1996, 110 Stat. 3009–71, 3009–102, which directed the Secretary of Defense to proceed with the program for destruction of the chemical munitions stockpile while ensuring maximum protection of the environment, the general public, and the personnel involved in the program, and required the Secretary to report to the congressional defense committees on the status of the program and recommend revisions, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(3), Jan. 7, 2011, 124 Stat. 4420.

Chemical Demilitarization Citizens Advisory CommissionsPub. L. 102–484, div. A, title I, § 172, Oct. 23, 1992, 106 Stat. 2341, as amended by Pub. L. 104–106, div. A, title I, § 153(a), Feb. 10, 1996, 110 Stat. 215; Pub. L. 104–201, div. A, title X, § 1073(d), Sept. 23, 1996, 110 Stat. 2658; Pub. L. 110–181, div. A, title IX, § 921, Jan. 28, 2008, 122 Stat. 282; Pub. L. 110–417, [div. A], title IX, § 921, Oct. 14, 2008, 122 Stat. 4573; Pub. L. 111–84, div. A, title X, § 1073(c)(8), Oct. 28, 2009, 123 Stat. 2475, which directed the Secretary of the Army to establish a Chemical Demilitarization Citizens’ Advisory Commission in each State in which there existed a low-volume chemical weapons storage site in order to receive citizen and State concerns regarding the program for the disposal of lethal chemical agents and munitions, and provided for termination of each such commission after completion of closure activities or upon request of the State’s Governor, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(2), Jan. 7, 2011, 124 Stat. 4420.

Alternative Disposal Process for Low-Volume Sites; Revised Disposal Concept PlanPub. L. 102–484, div. A, title I, §§ 174, 175, Oct. 23, 1992, 106 Stat. 2344, as amended by Pub. L. 103–160, div. A, title I, § 155(b), Nov. 30, 1993, 107 Stat. 1579, which related to use of an alternative technology process for the destruction of chemical weapons at low-volume sites and required a revised chemical weapons disposal concept plan incorporating such process if employed, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(2), Jan. 7, 2011, 124 Stat. 4420.

Sense of Congress Concerning International Consultation and Exchange ProgramPub. L. 102–484, div. A, title I, § 178, Oct. 23, 1992, 106 Stat. 2346, provided that: “It is the sense of Congress that the Secretary of Defense, in consultation with the Secretary of State, should establish, with other nations that are anticipated to be signatories to an international agreement or treaty banning chemical weapons, a program under which consultation and exchange concerning chemical weapons disposal technology could be enhanced. Such a program shall be used to facilitate the exchange of technical information and advice concerning the disposal of chemical weapons among signatory nations and to further the development of safer, more cost-effective methods for the disposal of chemical weapons.”

“Low-Volume Site” Defined
Pub. L. 102–484, div. A, title I, § 180, Oct. 23, 1992, 106 Stat. 2347, which defined “low-volume site” for purposes of subtitle G (§§ 171–180) of title I of div. A of Pub. L. 102–484, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(2), Jan. 7, 2011, 124 Stat. 4420.

Revision of Chemical Demilitarization ProgramPub. L. 100–180, div. A, title I, § 125, Dec. 4, 1987, 101 Stat. 1043, which directed the Secretary of Defense to issue an environmental impact statement, submit to congressional committees an alternative concept plan for the chemical stockpile demilitarization program, and conduct ongoing surveillance and assessment of the stockpile, was repealed by Pub. L. 111–383, div. A, title XIV, § 1421(b)(1), Jan. 7, 2011, 124 Stat. 4420.



§ 1521a. Destruction of existing stockpile of lethal chemical agents and munitions(a) Program managementThe Secretary of Defense shall ensure that the program for destruction of the United States stockpile of lethal chemical agents and munitions is managed as a major defense acquisition program (as defined in section 2430 of title 10) in accordance with the essential elements of such programs as may be determined by the Secretary.


(b) Requirement for Under Secretary of Defense (Comptroller) annual certificationBeginning with respect to the budget request for fiscal year 2004, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees on an annual basis a certification that the budget request for the chemical agents and munitions destruction program has been submitted in accordance with the requirements of section 1521 of this title.


(Pub. L. 107–314, div. A, title I, § 141, Dec. 2, 2002, 116 Stat. 2477; Pub. L. 116–283, div. A, title XVIII, § 1846(i)(6), Jan. 1, 2021, 134 Stat. 4252.)

Amendment of Subsection (a)Pub. L. 116–283, div. A, title XVIII, §§ 1801(d), 1846(i)(6), Jan. 1, 2021, 134 Stat. 4151, 4252, provided that, effective Jan. 1, 2022, with additional provisions for delayed implementation and applicability of existing law, subsection (a) of this section is amended by striking “section 2430” and inserting “section 4201”. See 2021 Amendment note below.

Editorial Notes
Codification
Section was enacted as part of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Amendments2021—Subsec. (a). Pub. L. 116–283 substituted “section 4201” for “section 2430”.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentAmendment by Pub. L. 116–283 effective Jan. 1, 2022, with additional provisions for delayed implementation and applicability of existing law, see section 1801(d) of Pub. L. 116–283, set out as a note preceding section 3001 of Title 10, Armed Forces.


“Congressional Defense Committees” Defined
Congressional defense committees means the Committees on Armed Services and Appropriations of the Senate and the House of Representatives, see section 3 of Pub. L. 107–314, 116 Stat. 2471. See note under section 101 of Title 10, Armed Forces.



§ 1522. Conduct of chemical and biological defense program(a) GeneralThe Secretary of Defense shall carry out the chemical and biological defense program of the United States in accordance with the provisions of this section.


(b) Management and oversightIn carrying out his responsibilities under this section, the Secretary of Defense shall do the following:(1) Assign responsibility for overall coordination and integration of the chemical and biological warfare defense program and the chemical and biological medical defense program to a single office within the Office of the Secretary of Defense.

(2) Take those actions necessary to ensure close and continuous coordination between (A) the chemical and biological warfare defense program, and (B) the chemical and biological medical defense program.

(3) Exercise oversight over the chemical and biological defense program through the Defense Acquisition Board process.


(c) Coordination of program(1) The Secretary of Defense shall designate the Army as executive agent for the Department of Defense to coordinate and integrate research, development, test, and evaluation, and acquisition, requirements of the military departments for chemical and biological warfare defense programs of the Department of Defense.

(2) The Director of the Defense Advanced Research Projects Agency may conduct a program of basic and applied research and advanced technology development on chemical and biological warfare defense technologies and systems. In conducting such program, the Director shall seek to avoid unnecessary duplication of the activities under the program with chemical and biological warfare defense activities of the military departments and defense agencies and shall coordinate the activities under the program with those of the military departments and defense agencies.


(d) Funding(1) The budget for the Department of Defense for each fiscal year after fiscal year 1994 shall reflect a coordinated and integrated chemical and biological defense program for the Department of Defense.

(2) Funding requests for the program (other than for activities under the program conducted by the Defense Advanced Research Projects Agency under subsection (c)(2)) shall be set forth in the budget of the Department of Defense for each fiscal year as a separate account, with a single program element for each of the categories of research, development, test, and evaluation, acquisition, and military construction. Amounts for military construction projects may be set forth in the annual military construction budget. Funds for military construction for the program in the military construction budget shall be set forth separately from other funds for military construction projects. Funding requests for the program may not be included in the budget accounts of the military departments.

(3) The program conducted by the Defense Advanced Research Projects Agency under subsection (c)(2) shall be set forth as a separate program element in the budget of that agency.

(4) All funding requirements for the chemical and biological defense program shall be reviewed by the Secretary of the Army as executive agent pursuant to subsection (c).


(e) Management review and report(1) The Secretary of Defense shall conduct a review of the management structure of the Department of Defense chemical and biological warfare defense program, including—(A) research, development, test, and evaluation;

(B) procurement;

(C) doctrine development;

(D) policy;

(E) training;

(F) development of requirements;

(G) readiness; and

(H) risk assessment.


(2) Not later than May 1, 1994, the Secretary shall submit to Congress a report that describes the details of measures being taken to improve joint coordination and oversight of the program and ensure a coherent and effective approach to its management.


(Pub. L. 103–160, div. A, title XVII, § 1701, Nov. 30, 1993, 107 Stat. 1853; Pub. L. 104–201, div. A, title II, § 228, Sept. 23, 1996, 110 Stat. 2460.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1994, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Amendments1996—Subsec. (c). Pub. L. 104–201, § 228(a), designated existing provisions as par. (1) and added par. (2).
Subsec. (d)(1). Pub. L. 104–201, § 228(b)(1), substituted “program for the Department of Defense” for “program for the military departments”.
Subsec. (d)(2). Pub. L. 104–201, § 228(b)(2), in first sentence, inserted “(other than for activities under the program conducted by the Defense Advanced Research Projects Agency under subsection (c)(2))” after “requests for the program”.
Subsec. (d)(3), (4). Pub. L. 104–201, § 228(b)(3), (4), added par. (3) and redesignated former par. (3) as (4).

Statutory Notes and Related Subsidiaries
Implementation of GAO Recommendations on Preparedness of United States Forces To Counter North Korean Chemical and Biological WeaponsPub. L. 116–283, div. A, title XII, § 1259, Jan. 1, 2021, 134 Stat. 3958, provided that:
“(a) Plan Required.—“(1) In general.—The Secretary of Defense shall develop a plan to address the recommendations in the U.S. Government Accountability Office’s report entitled ‘Preparedness of U.S. Forces to Counter North Korean Chemical and Biological Weapons’ (GAO–21–104C).

“(2) Elements.—The plan required under paragraph (1) shall, with respect to each recommendation in the report described in paragraph (1) that the Secretary of Defense has implemented or intends to implement, include—“(A) a summary of actions that have been or will be taken to implement the recommendation; and

“(B) a schedule, with specific milestones, for completing implementation of the recommendation.



“(b) Submission to Congress.—Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], the Secretary of Defense shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] the plan required under subsection (a).

“(c) Deadline for Implementation.—“(1) In general.—Except as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall carry out activities to implement the plan developed under subsection (a).

“(2) Exception for implementation of certain recommendations.—“(A) Delayed implementation.—The Secretary of Defense may initiate implementation of a recommendation in the report described in subsection (a)(1) after the date specified in paragraph (1) if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation on or before such date.

“(B) Nonimplementation.—The Secretary of Defense may decide not to implement a recommendation in the report described in subsection (a)(1) if the Secretary provides to the congressional defense committees, on or before the date specified in paragraph (1)—“(i) a specific justification for the decision not to implement the recommendation; and

“(ii) a summary of alternative actions the Secretary plans to take to address the conditions underlying the recommendation.”







National Bio-Weapons Defense Analysis CenterPub. L. 107–296, title XVII, § 1708, Nov. 25, 2002, 116 Stat. 2318, provided that: “There is established in the Department of Defense a National Bio-Weapons Defense Analysis Center, whose mission is to develop countermeasures to potential attacks by terrorists using weapons of mass destruction.”

[For transfer of functions, personnel, assets, and liabilities of the National Bio-Weapons Defense Analysis Center of the Department of Defense, including the functions of the Secretary of Defense related thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 183(2), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]

Chemical Warfare DefensePub. L. 105–261, div. A, title II, § 247, Oct. 17, 1998, 112 Stat. 1956, provided that:
“(a) Review and Modification of Policies and Doctrines.—The Secretary of Defense shall review the policies and doctrines of the Department of Defense on chemical warfare defense and modify the policies and doctrine as appropriate to achieve the objectives set forth in subsection (b).

“(b) Objectives.—The objectives for the modification of policies and doctrines of the Department of Defense on chemical warfare defense are as follows:“(1) To provide for adequate protection of personnel from any exposure to a chemical warfare agent (including chronic and low-level exposure to a chemical warfare agent) that would endanger the health of exposed personnel because of the deleterious effects of—“(A) a single exposure to the agent;

“(B) exposure to the agent concurrently with other dangerous exposures, such as exposures to—“(i) other potentially toxic substances in the environment, including pesticides, other insect and vermin control agents, and environmental pollutants;

“(ii) low-grade nuclear and electromagnetic radiation present in the environment;

“(iii) preventive medications (that are dangerous when taken concurrently with other dangerous exposures referred to in this paragraph);

“(iv) diesel fuel, jet fuel, and other hydrocarbon-based fuels; and

“(v) occupational hazards, including battlefield hazards; and


“(C) repeated exposures to the agent, or some combination of one or more exposures to the agent and other dangerous exposures referred to in subparagraph (B), over time.


“(2) To provide for—“(A) the prevention of and protection against, and the detection (including confirmation) of, exposures to a chemical warfare agent (whether intentional or inadvertent) at levels that, even if not sufficient to endanger health immediately, are greater than the level that is recognized under Department of Defense policies as being the maximum safe level of exposure to that agent for the general population; and

“(B) the recording, reporting, coordinating, and retaining of information on possible exposures described in subparagraph (A), including the monitoring of the health effects of exposures on humans and animals, environmental effects, and ecological effects, and the documenting and reporting of those effects specifically by location.


“(3) To provide solutions for the concerns and mission requirements that are specifically applicable for one or more of the Armed Forces in a protracted conflict when exposures to chemical agents could be complex, dynamic, and occurring over an extended period.


“(c) Research Program.—The Secretary of Defense shall develop and carry out a plan to establish a research program for determining the effects of exposures to chemical warfare agents of the type described in subsection (b). The research shall be designed to yield results that can guide the Secretary in the evolution of policy and doctrine on exposures to chemical warfare agents and to develop new risk assessment methods and instruments with respect to such exposures. The plan shall state the objectives and scope of the program and include a 5-year funding plan.

“(d) Report.—Not later than May 1, 1999, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on National Security of the House of Representatives [now Committee on Armed Services of the House of Representatives] a report on the results of the review under subsection (a) and on the research program developed under subsection (c). The report shall include the following:“(1) Each modification of chemical warfare defense policy and doctrine resulting from the review.

“(2) Any recommended legislation regarding chemical warfare defense.

“(3) The plan for the research program.”





Study of Facility for Training and Evaluation of Chemical or Biological Weapons Response PersonnelPub. L. 104–132, title V, § 521(b), Apr. 24, 1996, 110 Stat. 1286, provided that:
“(1) Findings.—The Congress finds that—“(A) the threat of the use of chemical and biological weapons by Third World countries and by terrorist organizations has increased in recent years and is now a problem of worldwide significance;

“(B) the military and law enforcement agencies in the United States that are responsible for responding to the use of such weapons require additional testing, training, and evaluation facilities to ensure that the personnel of such agencies discharge their responsibilities effectively; and

“(C) a facility that recreates urban and suburban locations would provide an especially effective environment in which to test, train, and evaluate such personnel for that purpose.


“(2) Study of facility.—“(A) In general.—The President shall establish an interagency task force to determine the feasibility and advisability of establishing a facility that recreates both an urban environment and a suburban environment in such a way as to permit the effective testing, training, and evaluation in such environments of government personnel who are responsible for responding to the use of chemical and biological weapons in the United States.

“(B) Description of facility.—The facility considered under subparagraph (A) shall include—“(i) facilities common to urban environments (including a multistory building and an underground rail transit system) and to suburban environments;

“(ii) the capacity to produce controllable releases of chemical and biological agents from a variety of urban and suburban structures, including laboratories, small buildings, and dwellings;

“(iii) the capacity to produce controllable releases of chemical and biological agents into sewage, water, and air management systems common to urban areas and suburban areas;

“(iv) chemical and biocontaminant facilities at the P3 and P4 levels;

“(v) the capacity to test and evaluate the effectiveness of a variety of protective clothing and facilities and survival techniques in urban areas and suburban areas; and

“(vi) the capacity to test and evaluate the effectiveness of variable sensor arrays (including video, audio, meteorological, chemical, and biosensor arrays) in urban areas and suburban areas.


“(C) Sense of congress.—It is the sense of Congress that the facility considered under subparagraph (A) shall, if established—“(i) be under the jurisdiction of the Secretary of Defense; and

“(ii) be located at a principal facility of the Department of Defense for the testing and evaluation of the use of chemical and biological weapons during any period of armed conflict.”






Consolidation of Chemical and Biological Defense Training ActivitiesPub. L. 103–160, div. A, title XVII, § 1702, Nov. 30, 1993, 107 Stat. 1854, provided that: “The Secretary of Defense shall consolidate all chemical and biological warfare defense training activities of the Department of Defense at the United States Army Chemical School.”


Sense of Congress Concerning Federal Emergency Planning for Response to Terrorist ThreatsPub. L. 103–160, div. A, title XVII, § 1704, Nov. 30, 1993, 107 Stat. 1855, provided that: 
“It is the sense of Congress that the President should strengthen Federal interagency emergency planning by the Federal Emergency Management Agency and other appropriate Federal, State, and local agencies for development of a capability for early detection and warning of and response to—
“(1) potential terrorist use of chemical or biological agents or weapons; and

“(2) emergencies or natural disasters involving industrial chemicals or the widespread outbreak of disease.”






§ 1523. Annual report on chemical and biological warfare defense(a) Report requiredThe Secretary of Defense shall include in the annual report of the Secretary under section 113(c) of title 10 a report on chemical and biological warfare defense. The report shall assess—(1) the overall readiness of the Armed Forces to fight in a chemical-biological warfare environment and shall describe steps taken and planned to be taken to improve such readiness; and

(2) requirements for the chemical and biological warfare defense program, including requirements for training, detection, and protective equipment, for medical prophylaxis, and for treatment of casualties resulting from use of chemical or biological weapons.


(b) Matters to be includedThe report shall include information on the following:(1) The quantities, characteristics, and capabilities of fielded chemical and biological defense equipment to meet wartime and peacetime requirements for support of the Armed Forces, including individual protective items.

(2) The status of research and development programs, and acquisition programs, for required improvements in chemical and biological defense equipment and medical treatment, including an assessment of the ability of the Department of Defense and the industrial base to meet those requirements.

(3) Measures taken to ensure the integration of requirements for chemical and biological defense equipment and material among the Armed Forces.

(4) The status of nuclear, biological, and chemical (NBC) warfare defense training and readiness among the Armed Forces and measures being taken to include realistic nuclear, biological, and chemical warfare simulations in war games, battle simulations, and training exercises.

(5) Measures taken to improve overall management and coordination of the chemical and biological defense program.

(6) Problems encountered in the chemical and biological warfare defense program during the past year and recommended solutions to those problems for which additional resources or actions by the Congress are required.

(7) A description of the chemical warfare defense preparations that have been and are being undertaken by the Department of Defense to address needs which may arise under article X of the Chemical Weapons Convention.

(8) A summary of other preparations undertaken by the Department of Defense and the On-Site Inspection Agency to prepare for and to assist in the implementation of the convention, including activities such as training for inspectors, preparation of defense installations for inspections under the convention using the Defense Treaty Inspection Readiness Program, provision of chemical weapons detection equipment, and assistance in the safe transportation, storage, and destruction of chemical weapons in other signatory nations to the convention.

(9) A description of any program involving the testing of biological or chemical agents on human subjects that was carried out by the Department of Defense during the period covered by the report, together with—(A) a detailed justification for the testing;

(B) a detailed explanation of the purposes of the testing;

(C) a description of each chemical or biological agent tested; and

(D) the Secretary’s certification that informed consent to the testing was obtained from each human subject in advance of the testing on that subject.


(10) A description of the coordination and integration of the program of the Defense Advanced Research Projects Agency (DARPA) on basic and applied research and advanced technology development on chemical and biological warfare defense technologies and systems under section 1522(c)(2) of this title with the overall program of the Department of Defense on chemical and biological warfare defense, including—(A) an assessment of the degree to which the DARPA program is coordinated and integrated with, and supports the objectives and requirements of, the overall program of the Department of Defense; and

(B) the means by which the Department determines the level of such coordination and support.



(Pub. L. 103–160, div. A, title XVII, § 1703, Nov. 30, 1993, 107 Stat. 1854; Pub. L. 105–85, div. A, title X, § 1078(f), Nov. 18, 1997, 111 Stat. 1915; Pub. L. 109–364, div. A, title X, § 1041, Oct. 17, 2006, 120 Stat. 2390.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1994, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Amendments2006—Subsec. (b)(10). Pub. L. 109–364 added par. (10).
1997—Subsec. (b)(9). Pub. L. 105–85 added par. (9).

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions of this section requiring submittal of annual report to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.



§ 1524. Agreements to provide support to vaccination programs of Department of Health and Human Services(a) Agreements authorizedThe Secretary of Defense may enter into agreements with the Secretary of Health and Human Services to provide support for vaccination programs of the Secretary of Health and Human Services in the United States through use of the excess peacetime biological weapons defense capability of the Department of Defense.


(b) ReportNot later than February 1, 1994, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility of providing Department of Defense support for vaccination programs under subsection (a) and shall identify resource requirements that are not within the Department’s capability.


(Pub. L. 103–160, div. A, title XVII, § 1705, Nov. 30, 1993, 107 Stat. 1856.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1994, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees means the Committees on Armed Services and the Committees on Appropriations of the Senate and House of Representatives, see section 3 of Pub. L. 103–160, 107 Stat. 1562. See note under section 101 of Title 10, Armed Forces.



§ 1525. Assistance for facilities subject to inspection under Chemical Weapons Convention(a) Assistance authorizedUpon the request of the owner or operator of a facility that is subject to a routine inspection or a challenge inspection under the Chemical Weapons Convention, the Secretary of Defense may provide technical assistance to that owner or operator related to compliance of that facility with the Convention. Any such assistance shall be provided through the On-Site Inspection Agency of the Department of Defense.


(b) Reimbursement requirementThe Secretary may provide assistance under subsection (a) only to the extent that the Secretary determines that the Department of Defense will be reimbursed for costs incurred in providing the assistance. The United States National Authority may provide such reimbursement from amounts available to it. Any such reimbursement shall be credited to amounts available for the On-Site Inspection Agency.


(c) DefinitionsIn this section:(1) The terms “Chemical Weapons Convention” and “Convention” mean the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, ratified by the United States on April 25, 1997, and entered into force on April 29, 1997.

(2) The term “facility that is subject to a routine inspection” means a declared facility, as defined in paragraph 15 of part X of the Annex on Implementation and Verification of the Convention.

(3) The term “challenge inspection” means an inspection conducted under Article IX of the Convention.

(4) The term “United States National Authority” means the United States National Authority established or designated pursuant to Article VII, paragraph 4, of the Convention.


(Pub. L. 105–85, div. A, title XIII, § 1303, Nov. 18, 1997, 111 Stat. 1951.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1998, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.



§ 1526. Effective use of resources for nonproliferation programs(a) ProhibitionExcept as provided in subsection (b), no assistance may be provided by the United States Government to any person who is involved in the research, development, design, testing, or evaluation of chemical or biological weapons for offensive purposes.


(b) ExceptionThe prohibition contained in subsection (a) shall not apply to any activity conducted pursuant to title V of the National Security Act of 1947 [50 U.S.C. 3091 et seq.].


(Pub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XI, § 1132], Nov. 29, 1999, 113 Stat. 1536, 1501A–493).

Editorial Notes

References in TextThe National Security Act of 1947, referred to in subsec. (b), is act July 26, 1947, ch. 343, 61 Stat. 495, which was formerly classified principally to chapter 15 (§ 401 et seq.) of this title, prior to editorial reclassification in chapter 44 (§ 3001 et seq.) of this title. Title V of the Act is now classified generally to subchapter III (§ 3091 et seq.) of chapter 44 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was enacted as part of the Arms Control and Nonproliferation Act of 1999, and also as part of the Arms Control, Nonproliferation, and Security Assistance Act of 1999, and the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years, 2000 and 2001, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.



§ 1527. Improved biosafety for handling of select agents and toxins(a) Quality control and quality assurance programThe Secretary of Defense, acting through the executive agent for the biological select agent and toxin biosafety program of the Department of Defense, shall carry out a program to implement certain quality control and quality assurance measures at each covered facility.


(b) Quality control and quality assurance measuresSubject to subsection (c), the quality control and quality assurance measures implemented at each covered facility under subsection (a) shall include the following:(1) Designation of an external manager to oversee quality assurance and quality control.

(2) Environmental sampling and inspection.

(3) Production procedures that prohibit operations where live biological select agents and toxins are used in the same laboratory where viability testing is conducted.

(4) Production procedures that prohibit work on multiple organisms or multiple strains of one organism within the same biosafety cabinet.

(5) A video surveillance program that uses video monitoring as a tool to improve laboratory practices in accordance with regulatory requirements.

(6) Formal, recurring data reviews of production in an effort to identify data trends and nonconformance issues before such issues affect end products.

(7) Validated protocols for production processes to ensure that process deviations are adequately vetted prior to implementation.

(8) Maintenance and calibration procedures and schedules for all tools, equipment, and irradiators.


(c) WaiverIn carrying out the program under subsection (a), the Secretary may waive any of the quality control and quality assurance measures required under subsection (b) in the interest of national defense.


(d) Study and report required(1) StudyThe Secretary of Defense shall carry out a study to evaluate—(A) the feasibility of consolidating covered facilities within a unified command to minimize risk;

(B) opportunities to partner with industry for the production of biological select agents and toxins and related services in lieu of maintaining such capabilities within the Department of the Army; and

(C) whether operations under the biological select agent and toxin production program should be transferred to another government or commercial laboratory that may be better suited to execute production for non-Department of Defense customers.


(2) ReportNot later than February 1, 2017, the Secretary shall submit to the congressional defense committees a report on the results of the study under paragraph (1).



(e) Comptroller General reviewNot later than September 1, 2017, the Comptroller General of the United States shall submit to the congressional defense committees a report that includes the following:(1) A review of—(A) the actions taken by the Department of Defense to address the findings and recommendations of the report of the Department of the Army titled “Individual and Institutional Accountability for the Shipment of Viable Bacillus Anthracis from Dugway Proving Grounds”, dated December 15, 2015, including any actions taken to address the culture of complacency in the biological select agent and toxin production program identified in such report; and

(B) the progress of the Secretary in carrying out the program under subsection (a).


(2) An analysis of the study and report under subsection (d).


(f) DefinitionsIn this section:(1) The term “biological select agent and toxin” means any agent or toxin identified under—(A) section 331.3 of title 7, Code of Federal Regulations;

(B) section 121.3 or section 121.4 of title 9, Code of Federal Regulations; or

(C) section 73.3 or section 73.4 of title 42, Code of Federal Regulations.


(2) The term “covered facility” means any facility of the Department of Defense that produces biological select agents and toxins.


(Pub. L. 114–328, div. A, title II, § 218, Dec. 23, 2016, 130 Stat. 2052.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2017, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees means the Committees on Armed Services and Appropriations of the Senate and the House of Representatives, see section 3 of Pub. L. 114–328, 130 Stat. 2025. See note under section 101 of Title 10, Armed Forces.



§ 1528. Congressional notification of biological select agent and toxin theft, loss, or release involving the Department of Defense(a) Notification requirementNot later than 15 days after notice of any theft, loss, or release of a biological select agent or toxin involving the Department of Defense is provided to the Centers for Disease Control and Prevention or the Animal and Plant Health Inspection Service, as specified by section 331.19 of part 11 So in original. Probably should be “title”. 7 of the Code of Federal Regulations, the Secretary of Defense shall provide to the congressional defense committees notice of such theft, loss, or release.


(b) ElementsNotice of a theft, loss, or release of a biological select agent or toxin under subsection (a) shall include each of the following:(1) The name of the agent or toxin and any identifying information, including the strain or other relevant characterization information.

(2) An estimate of the quantity of the agent or toxin stolen, lost, or released.

(3) The location or facility from which the theft, loss, or release occurred.

(4) In the case of a release, any hazards posed by the release and the number of individuals potentially exposed to the agent or toxin.

(5) Actions taken to respond to the theft, loss, or release.


(Pub. L. 114–328, div. A, title X, § 1067, Dec. 23, 2016, 130 Stat. 2411.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2017, and not as part of Pub. L. 91–121, title IV, § 409, Nov. 19, 1969, 83 Stat. 209, which comprises this chapter.

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees means the Committees on Armed Services and Appropriations of the Senate and the House of Representatives, see section 3 of Pub. L. 114–328, 130 Stat. 2025. See note under section 101 of Title 10, Armed Forces.




CHAPTER 33—WAR POWERS RESOLUTION



Sec.


1541.Purpose and policy.


1542.Consultation; initial and regular consultations.


1543.Reporting requirement.


1544.Congressional action.


1545.Congressional priority procedures for joint resolution or bill.


1546.Congressional priority procedures for concurrent resolution.


1546a.Expedited procedures for certain joint resolutions and bills.


1547.Interpretation of joint resolution.


1548.Separability.


1549.Report on and notice of changes made to the legal and policy frameworks for the United States’ use of military force and related national security operations.


1550.Reports and briefings on use of military force and support of partner forces.



§ 1541. Purpose and policy(a) Congressional declarationIt is the purpose of this chapter to fulfill the intent of the framers of the Constitution of the United States and insure that the collective judgment of both the Congress and the President will apply to the introduction of United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, and to the continued use of such forces in hostilities or in such situations.


(b) Congressional legislative power under necessary and proper clauseUnder article I, section 8, of the Constitution, it is specifically provided that the Congress shall have the power to make all laws necessary and proper for carrying into execution, not only its own powers but also all other powers vested by the Constitution in the Government of the United States, or in any department or officer thereof.


(c) Presidential executive power as Commander-in-Chief; limitationThe constitutional powers of the President as Commander-in-Chief to introduce United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, are exercised only pursuant to (1) a declaration of war, (2) specific statutory authorization, or (3) a national emergency created by attack upon the United States, its territories or possessions, or its armed forces.


(Pub. L. 93–148, § 2, Nov. 7, 1973, 87 Stat. 555.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 93–148, § 10, Nov. 7, 1973, 87 Stat. 559, provided that: “This joint resolution [enacting this chapter] shall take effect on the date of its enactment [Nov. 7, 1973].”


Short TitlePub. L. 93–148, § 1, Nov. 7, 1973, 87 Stat. 555, provided that: “This joint resolution [enacting this chapter] may be cited as the ‘War Powers Resolution’.”


Rule of Construction on the Permanent Stationing of United States Armed Forces in SomaliaPub. L. 116–92, div. A, title XII, § 1271, Dec. 20, 2019, 133 Stat. 1698, provided that: “Nothing in this Act [see Tables for classification] may be construed to authorize the permanent stationing of members of the Armed Forces in Somalia.”


Report on Responsible Redeployment of United States Armed Forces From IraqPub. L. 111–84, div. A, title XII, § 1227, Oct. 28, 2009, 123 Stat. 2525, as amended by Pub. L. 111–383, div. A, title XII, § 1233(a)–(e), Jan. 7, 2011, 124 Stat. 4396, 4397, provided that:
“(a) Report Required.—Not later than 90 days after the date of the enactment of this Act [Oct. 28, 2009], or December 31, 2010, whichever occurs later, and every 180 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report concerning the responsible redeployment of United States Armed Forces from Iraq in accordance with the policy announced by the President on February 27, 2009, and the Agreement Between the United States of America and the Republic of Iraq On the Withdrawal of United States Forces From Iraq and the Organization of Their Activities During Their Temporary Presence in Iraq.

“(b) Elements.—The report required under subsection (a) shall include the following elements:“(1) The number of United States military personnel in Iraq by service and component for each month of the preceding 90-day period and an estimate of the personnel levels in Iraq for the 90-day period following submission of the report.

“(2) The number and type of military installations in Iraq occupied by 100 or more United States military personnel and the number of such military installations closed, consolidated, or transferred to the Government of Iraq in the preceding 90-day period.

“(3) An estimate of the number of military vehicles, containers of equipment, tons of ammunition, or other significant items belonging to the Department of Defense removed from Iraq during the preceding 90-day period, an estimate of the remaining amount of such items belonging to the Department of Defense, and an assessment of the likelihood of successfully removing, demilitarizing, or otherwise transferring all items belonging to the Department of Defense from Iraq on or before December 31, 2011.

“(4) An assessment of United States detainee operations and releases. Such assessment should include the total number of detainees held by the United States in Iraq, the number of detainees in each threat level category, the number of detainees who are not nationals of Iraq, the number of detainees transferred to Iraqi authorities, the number of detainees who were released from United States custody and the reasons for their release, and the number of detainees who having been released in the past were recaptured or had their remains identified planning or after carrying out attacks on United States or Coalition forces.

“(5) A listing of the objective and subjective factors utilized by the commander of United States Forces–Iraq, including any changes to that list in the case of an update to the report, to determine risk levels associated with the drawdown of United States Armed Forces, and the process and timing that will be utilized by the commander of United States Forces–Iraq and the Secretary of Defense to assess risk and make recommendations to the President about either continuing the redeployment of United States Armed Forces from Iraq in accordance with the schedule announced by the President or modifying the pace or timing of that redeployment.

“(6) An assessment of progress to transfer responsibility of programs, projects, and activities carried out in Iraq by the Department of Defense to other United States Government departments and agencies, international or nongovernmental entities, or the Government of Iraq. The assessment should include a description of the numbers and categories of programs, projects, and activities for which such other entities have taken responsibility or which have been discontinued by the Department of Defense. The assessment should also include a discussion of any difficulties or barriers in transitioning such programs, projects, and activities and what, if any, solutions have been developed to address such difficulties or barriers.

“(7) An assessment of progress toward the goal of building the minimum essential capabilities of the Ministry of Defense and the Ministry of the Interior of Iraq, including a description of—“(A) such capabilities both extant and remaining to be developed;

“(B) major equipment necessary to achieve such capabilities;

“(C) the level and type of support provided by the United States to address shortfalls in such capabilities; and

“(D) the level of commitment, both financial and political, made by the Government of Iraq to develop such capabilities, including a discussion of resources used by the Government of Iraq to develop capabilities that the Secretary determines are not minimum essential capabilities for purposes of this paragraph.


“(8) A listing and assessment of the anticipated level and type of support to be provided by United States special operations forces to the Government of Iraq and Iraqi special operations forces during the redeployment of United States conventional forces from Iraq. The assessment should include a listing of anticipated critical support from general purpose forces required by United States special operations forces and Iraqi special operations forces. The assessment should also include combat support, including rotary aircraft and intelligence, surveillance, and reconnaissance assets, combat service support, and contractor support needed through December 31, 2011.


“(c) Secretary of State Comments.—Prior to submitting the report required under subsection (a), the Secretary of Defense shall provide a copy of the report to the Secretary of State for review. At the request of the Secretary of State, the Secretary of Defense shall include an appendix to the report which contains any comments or additional information that the Secretary of State requests.

“(d) Form.—The report required under subsection (a) may include a classified annex.

“(e) Appropriate Congressional Committees.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and

“(2) the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.


“(f) Termination.—The requirement to submit the report required under subsection (a) shall terminate on September 30, 2012.”




United States Policy on IraqPub. L. 109–163, div. A, title XII, § 1227, Jan. 6, 2006, 119 Stat. 3465, as amended by Pub. L. 110–181, div. A, title XII, § 1223(a)(1), (b), Jan. 28, 2008, 122 Stat. 373, 374, known as the “United States Policy in Iraq Act”, which required the President to submit reports to Congress on United States policy and military operations in Iraq not later than 90 days after Jan. 6, 2006, and every three months thereafter, until all United States combat brigades had been redeployed from Iraq, and required congressional briefings by senior officials of the Department of Defense subsequent to the submission of each such report, was repealed by Pub. L. 111–383, div. A, title XII, § 1233(f)(1), Jan. 7, 2011, 124 Stat. 4397.

Authorization for Use of Military Force Against Iraq Resolution of 2002Pub. L. 107–243, Oct. 16, 2002, 116 Stat. 1498, provided that:
“Whereas in 1990 in response to Iraq’s war of aggression against and illegal occupation of Kuwait, the United States forged a coalition of nations to liberate Kuwait and its people in order to defend the national security of the United States and enforce United Nations Security Council resolutions relating to Iraq;
“Whereas after the liberation of Kuwait in 1991, Iraq entered into a United Nations sponsored cease-fire agreement pursuant to which Iraq unequivocally agreed, among other things, to eliminate its nuclear, biological, and chemical weapons programs and the means to deliver and develop them, and to end its support for international terrorism;
“Whereas the efforts of international weapons inspectors, United States intelligence agencies, and Iraqi defectors led to the discovery that Iraq had large stockpiles of chemical weapons and a large scale biological weapons program, and that Iraq had an advanced nuclear weapons development program that was much closer to producing a nuclear weapon than intelligence reporting had previously indicated;
“Whereas Iraq, in direct and flagrant violation of the cease-fire, attempted to thwart the efforts of weapons inspectors to identify and destroy Iraq’s weapons of mass destruction stockpiles and development capabilities, which finally resulted in the withdrawal of inspectors from Iraq on October 31, 1998;
“Whereas in Public Law 105–235 (August 14, 1998) [112 Stat. 1538], Congress concluded that Iraq’s continuing weapons of mass destruction programs threatened vital United States interests and international peace and security, declared Iraq to be in ‘material and unacceptable breach of its international obligations’ and urged the President ‘to take appropriate action, in accordance with the Constitution and relevant laws of the United States, to bring Iraq into compliance with its international obligations’;
“Whereas Iraq both poses a continuing threat to the national security of the United States and international peace and security in the Persian Gulf region and remains in material and unacceptable breach of its international obligations by, among other things, continuing to possess and develop a significant chemical and biological weapons capability, actively seeking a nuclear weapons capability, and supporting and harboring terrorist organizations;
“Whereas Iraq persists in violating resolution [sic] of the United Nations Security Council by continuing to engage in brutal repression of its civilian population thereby threatening international peace and security in the region, by refusing to release, repatriate, or account for non-Iraqi citizens wrongfully detained by Iraq, including an American serviceman, and by failing to return property wrongfully seized by Iraq from Kuwait;
“Whereas the current Iraqi regime has demonstrated its capability and willingness to use weapons of mass destruction against other nations and its own people;
“Whereas the current Iraqi regime has demonstrated its continuing hostility toward, and willingness to attack, the United States, including by attempting in 1993 to assassinate former President Bush and by firing on many thousands of occasions on United States and Coalition Armed Forces engaged in enforcing the resolutions of the United Nations Security Council;
“Whereas members of al Qaida, an organization bearing responsibility for attacks on the United States, its citizens, and interests, including the attacks that occurred on September 11, 2001, are known to be in Iraq;
“Whereas Iraq continues to aid and harbor other international terrorist organizations, including organizations that threaten the lives and safety of United States citizens;
“Whereas the attacks on the United States of September 11, 2001, underscored the gravity of the threat posed by the acquisition of weapons of mass destruction by international terrorist organizations;
“Whereas Iraq’s demonstrated capability and willingness to use weapons of mass destruction, the risk that the current Iraqi regime will either employ those weapons to launch a surprise attack against the United States or its Armed Forces or provide them to international terrorists who would do so, and the extreme magnitude of harm that would result to the United States and its citizens from such an attack, combine to justify action by the United States to defend itself;
“Whereas United Nations Security Council Resolution 678 (1990) authorizes the use of all necessary means to enforce United Nations Security Council Resolution 660 (1990) and subsequent relevant resolutions and to compel Iraq to cease certain activities that threaten international peace and security, including the development of weapons of mass destruction and refusal or obstruction of United Nations weapons inspections in violation of United Nations Security Council Resolution 687 (1991), repression of its civilian population in violation of United Nations Security Council Resolution 688 (1991), and threatening its neighbors or United Nations operations in Iraq in violation of United Nations Security Council Resolution 949 (1994);
“Whereas in the Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1) [set out as a note below], Congress has authorized the President ‘to use United States Armed Forces pursuant to United Nations Security Council Resolution 678 (1990) in order to achieve implementation of Security Council Resolution 660, 661, 662, 664, 665, 666, 667, 669, 670, 674, and 677’;
“Whereas in December 1991, Congress expressed its sense that it ‘supports the use of all necessary means to achieve the goals of United Nations Security Council Resolution 687 as being consistent with the Authorization of Use of Military Force Against Iraq Resolution (Public Law 102–1),’ that Iraq’s repression of its civilian population violates United Nations Security Council Resolution 688 and ‘constitutes a continuing threat to the peace, security, and stability of the Persian Gulf region,’ and that Congress, ‘supports the use of all necessary means to achieve the goals of United Nations Security Council Resolution 688’;
“Whereas the Iraq Liberation Act of 1998 (Public Law 105–338) [former 22 U.S.C. 2151 note] expressed the sense of Congress that it should be the policy of the United States to support efforts to remove from power the current Iraqi regime and promote the emergence of a democratic government to replace that regime;
“Whereas on September 12, 2002, President Bush committed the United States to ‘work with the United Nations Security Council to meet our common challenge’ posed by Iraq and to ‘work for the necessary resolutions,’ while also making clear that ‘the Security Council resolutions will be enforced, and the just demands of peace and security will be met, or action will be unavoidable’;
“Whereas the United States is determined to prosecute the war on terrorism and Iraq’s ongoing support for international terrorist groups combined with its development of weapons of mass destruction in direct violation of its obligations under the 1991 cease-fire and other United Nations Security Council resolutions make clear that it is in the national security interests of the United States and in furtherance of the war on terrorism that all relevant United Nations Security Council resolutions be enforced, including through the use of force if necessary;
“Whereas Congress has taken steps to pursue vigorously the war on terrorism through the provision of authorities and funding requested by the President to take the necessary actions against international terrorists and terrorist organizations, including those nations, organizations, or persons who planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such persons or organizations;
“Whereas the President and Congress are determined to continue to take all appropriate actions against international terrorists and terrorist organizations, including those nations, organizations, or persons who planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such persons or organizations;
“Whereas the President has authority under the Constitution to take action in order to deter and prevent acts of international terrorism against the United States, as Congress recognized in the joint resolution on Authorization for Use of Military Force (Public Law 107–40) [set out as a note below]; and
“Whereas it is in the national security interests of the United States to restore international peace and security to the Persian Gulf region: Now, therefore, be it
Resolved by the Senate and House of Representatives of the United States of America in Congress assembled,
“SECTION 1. SHORT TITLE.
“This joint resolution may be cited as the ‘Authorization for Use of Military Force Against Iraq Resolution of 2002’.
“SEC. 2. SUPPORT FOR UNITED STATES DIPLOMATIC EFFORTS.
“The Congress of the United States supports the efforts by the President to—
“(1) strictly enforce through the United Nations Security Council all relevant Security Council resolutions regarding Iraq and encourages him in those efforts; and
“(2) obtain prompt and decisive action by the Security Council to ensure that Iraq abandons its strategy of delay, evasion and noncompliance and promptly and strictly complies with all relevant Security Council resolutions regarding Iraq.
“SEC. 3. AUTHORIZATION FOR USE OF UNITED STATES ARMED FORCES.
“(a) Authorization.—The President is authorized to use the Armed Forces of the United States as he determines to be necessary and appropriate in order to—
“(1) defend the national security of the United States against the continuing threat posed by Iraq; and
“(2) enforce all relevant United Nations Security Council resolutions regarding Iraq.
“(b) Presidential Determination.—In connection with the exercise of the authority granted in subsection (a) to use force the President shall, prior to such exercise or as soon thereafter as may be feasible, but no later than 48 hours after exercising such authority, make available to the Speaker of the House of Representatives and the President pro tempore of the Senate his determination that—
“(1) reliance by the United States on further diplomatic or other peaceful means alone either (A) will not adequately protect the national security of the United States against the continuing threat posed by Iraq or (B) is not likely to lead to enforcement of all relevant United Nations Security Council resolutions regarding Iraq; and
“(2) acting pursuant to this joint resolution is consistent with the United States and other countries continuing to take the necessary actions against international terrorist and terrorist organizations, including those nations, organizations, or persons who planned, authorized, committed or aided the terrorist attacks that occurred on September 11, 2001.
“(c) War Powers Resolution Requirements.—
“(1) Specific statutory authorization.—Consistent with section 8(a)(1) of the War Powers Resolution [50 U.S.C. 1547(a)(1)], the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution [50 U.S.C. 1544(b)].
“(2) Applicability of other requirements.—Nothing in this joint resolution supersedes any requirement of the War Powers Resolution [50 U.S.C. 1541 et seq.].
“SEC. 4. REPORTS TO CONGRESS.
“(a) Reports.—The President shall, at least once every 60 days, submit to the Congress a report on matters relevant to this joint resolution, including actions taken pursuant to the exercise of authority granted in section 3 and the status of planning for efforts that are expected to be required after such actions are completed, including those actions described in section 7 of the Iraq Liberation Act of 1998 (Public Law 105–338) [former 22 U.S.C. 2151 note].
“(b) Single Consolidated Report.—To the extent that the submission of any report described in subsection (a) coincides with the submission of any other report on matters relevant to this joint resolution otherwise required to be submitted to Congress pursuant to the reporting requirements of the War Powers Resolution (Public Law 93–148) [50 U.S.C. 1541 et seq.], all such reports may be submitted as a single consolidated report to the Congress.
“(c) Rule of Construction.—To the extent that the information required by section 3 of the Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1) [set out in a note below] is included in the report required by this section, such report shall be considered as meeting the requirements of section 3 of such resolution.”



Authorization for Use of Military Force Against September 11 TerroristsPub. L. 107–40, Sept. 18, 2001, 115 Stat. 224, provided that:
“Whereas, on September 11, 2001, acts of treacherous violence were committed against the United States and its citizens; and
“Whereas, such acts render it both necessary and appropriate that the United States exercise its rights to self-defense and to protect United States citizens both at home and abroad; and
“Whereas, in light of the threat to the national security and foreign policy of the United States posed by these grave acts of violence; and
“Whereas, such acts continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States; and
“Whereas, the President has authority under the Constitution to take action to deter and prevent acts of international terrorism against the United States: Now, therefore, be it
“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled,
“SECTION 1. SHORT TITLE.
“This joint resolution may be cited as the ‘Authorization for Use of Military Force’.
“SEC. 2. AUTHORIZATION FOR USE OF UNITED STATES ARMED FORCES.
“(a) In General.—That the President is authorized to use all necessary and appropriate force against those nations, organizations, or persons he determines planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such organizations or persons, in order to prevent any future acts of international terrorism against the United States by such nations, organizations or persons.
“(b) War Powers Resolution Requirements.—
“(1) Specific statutory authorization.—Consistent with section 8(a)(1) of the War Powers Resolution [50 U.S.C. 1547(a)(1)], the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution [50 U.S.C. 1544(b)].
“(2) Applicability of other requirements.—Nothing in this resolution supercedes any requirement of the War Powers Resolution [50 U.S.C. 1541 et seq.].”



Limitation on Deployment of Armed Forces in Haiti During Fiscal Year 2000 and Congressional Notice of Deployments to HaitiPub. L. 106–65, div. A, title XII, § 1232, Oct. 5, 1999, 113 Stat. 788, as amended by Pub. L. 107–107, div. A, title XII, § 1222, Dec. 28, 2001, 115 Stat. 1253, provided that:
“(a) Limitation on Deployment.—No funds available to the Department of Defense during fiscal year 2000 may be expended after May 31, 2000, for the continuous deployment of United States Armed Forces in Haiti pursuant to the Department of Defense operation designated as Operation Uphold Democracy.

“[(b) Repealed. Pub. L. 107–107, div. A, title XII, § 1222, Dec. 28, 2001, 115 Stat. 1253.]”




Involvement of Armed Forces in HaitiPub. L. 103–423, Oct. 25, 1994, 108 Stat. 4358, provided that:
“SECTION 1. SENSE OF CONGRESS REGARDING UNITED STATES ARMED FORCES OPERATIONS IN HAITI.“It is the sense of Congress that—“(a) the men and women of the United States Armed Forces in Haiti who are performing with professional excellence and dedicated patriotism are to be commended;

“(b) the President should have sought and welcomed Congressional approval before deploying United States Armed Forces to Haiti;

“(c) the departure from power of the de facto authorities in Haiti, and Haitian efforts to achieve national reconciliation, democracy and the rule of law are in the best interests of the Haitian people;

“(d) the President’s lifting of the unilateral economic sanctions on Haiti, and his efforts to bring about the lifting of economic sanctions imposed by the United Nations are appropriate; and

“(e) Congress supports a prompt and orderly withdrawal of all United States Armed Forces from Haiti as soon as possible.


“SEC. 2. PRESIDENTIAL STATEMENT OF NATIONAL SECURITY OBJECTIVES.“The President shall prepare and submit to the President pro tempore of the Senate and the Speaker of the House of Representatives (hereafter, ‘Congress’) not later than seven days after enactment of this resolution [Oct. 25, 1994] a statement of the national security objectives to be achieved by Operation Uphold Democracy, and a detailed description of United States policy, the military mission and the general rules of engagement under which operations of United States Armed Forces are conducted in and around Haiti, including the role of United States Armed Forces regarding Haitian on Haitian violence, and efforts to disarm Haitian military or police forces, or civilians. Changes or modifications to such objectives, policy, military mission, or general rules of engagement shall be submitted to Congress within forty-eight hours of approval.


“SEC. 3. REPORT ON THE SITUATION IN HAITI.“Not later than November 1, 1994, and monthly thereafter until the cessation of Operation Uphold Democracy, the President shall submit a report to Congress on the situation in Haiti, including—“(a) a listing of the units of the United States Armed Forces and of the police and military units of other nations participating in operations in and around Haiti;

“(b) the estimated duration of Operation Uphold Democracy and progress toward the withdrawal of all United States Armed Forces from Haiti consistent with the goal of section 1(e) of this resolution;

“(c) armed incidents or the use of force in or around Haiti involving United States Armed Forces or Coast Guard personnel in the time period covered by the report;

“(d) the estimated cumulative incremental cost of all United States activities subsequent to September 30, 1993, in and around Haiti, including but not limited to—“(1) the cost of all deployments of United States Armed Forces and Coast Guard personnel, training, exercises, mobilization, and preparation activities, including the preparation of police and military units of the other nations of the multinational force involved in enforcement of sanctions, limits on migration, establishment and maintenance of migrant facilities at Guantanamo Bay and elsewhere, and all other activities relating to operations in and around Haiti; and

“(2) the costs of all other activities relating to United States policy toward Haiti, including humanitarian assistance, reconstruction, aid and other financial assistance, and all other costs to the United States Government;


“(e) a detailed accounting of the source of funds obligated or expended to meet the costs described in subparagraph (d), including—“(1) in the case of funds expended from the Department of Defense budget, a breakdown by military service or defense agency, line item and program, and

“(2) in the case of funds expended from the budgets of departments and agencies other than the Department of Defense, by department or agency and program;


“(f) the Administration plan for financing the costs of the operations and the impact on readiness without supplemental funding;

“(g) a description of the situation in Haiti, including—“(1) the security situation;

“(2) the progress made in transferring the functions of government to the democratically elected government of Haiti; and

“(3) progress toward holding free and fair parliamentary elections;


“(h) a description of issues relating to the United Nations Mission in Haiti (UNMIH), including—“(1) the preparedness of the United Nations Mission in Haiti (UNMIH) to deploy to Haiti to assume its functions;

“(2) troop commitments by other nations to UNMIH;

“(3) the anticipated cost to the United States of participation in UNMIH, including payments to the United Nations and financial, material and other assistance to UNMIH;

“(4) proposed or actual participation of United States Armed Forces in UNMIH;

“(5) proposed command arrangements for UNMIH, including proposed or actual placement of United States Armed Forces under foreign command; and

“(6) the anticipated duration of UNMIH.



“SEC. 4. REPORT ON HUMAN RIGHTS.“Not later than January 1, 1995, the Secretary of State shall report to Congress on the participation or involvement of any member of the de jure or de facto Haitian government in violations of internationally-recognized human rights from December 15, 1990, to December 15, 1994.


“SEC. 5. REPORT ON UNITED STATES AGREEMENTS.“Not later than November 15, 1994, the Secretary of State shall provide a comprehensive report to Congress on all agreements the United States has entered into with other nations, including any assistance pledged or provided, in connection with United States efforts in Haiti. Such report shall also include information on any agreements or commitments relating to United Nations Security Council actions concerning Haiti since 1992.


“SEC. 6. TRANSITION TO UNITED NATIONS MISSION IN HAITI.“Nothing in this resolution should be construed or interpreted to constitute Congressional approval or disapproval of the participation of United States Armed Forces in the United Nations Mission in Haiti.”





Involvement of Armed Forces in SomaliaPub. L. 103–160, div. A, title XV, § 1512, Nov. 30, 1993, 107 Stat. 1840, provided that:
“(a) Sense of Congress Regarding United States Policy Toward Somalia.—“(1) Since United States Armed Forces made significant contributions under Operation Restore Hope towards the establishment of a secure environment for humanitarian relief operations and restoration of peace in the region to end the humanitarian disaster that had claimed more than 300,000 lives.

“(2) Since the mission of United States forces in support of the United Nations appears to be evolving from the establishment of ‘a secure environment for humanitarian relief operations,’ as set out in United Nations Security Council Resolution 794 of December 3, 1992, to one of internal security and nation building.


“(b) Statement of Congressional Policy.—“(1) Consultation with the congress.—The President should consult closely with the Congress regarding United States policy with respect to Somalia, including in particular the deployment of United States Armed Forces in that country, whether under United Nations or United States command.

“(2) Planning.—The United States shall facilitate the assumption of the functions of United States forces by the United Nations.

“(3) Reporting requirement.—“(A) The President shall ensure that the goals and objectives supporting deployment of United States forces to Somalia and a description of the mission, command arrangements, size, functions, location, and anticipated duration in Somalia of those forces are clearly articulated and provided in a detailed report to the Congress by October 15, 1993.

“(B) Such report shall include the status of planning to transfer the function contained in paragraph (2).


“(4) Congressional approval.—Upon reporting under the requirements of paragraph (3) Congress believes the President should by November 15, 1993, seek and receive congressional authorization in order for the deployment of United States forces to Somalia to continue.”





Duration of Authorization for United States Participation in Multinational Force in SomaliaPub. L. 103–139, title VIII, § 8151, Nov. 11, 1993, 107 Stat. 1475, provided that:
“(a) The Congress finds that—“(1) the United States entered into Operation Restore Hope in December of 1992 for the purpose of relieving mass starvation in Somalia;

“(2) the original mission in Somalia, to secure the environment for humanitarian relief, had the unanimous support of the Senate, expressed in Senate Joint Resolution 45, passed on February 4, 1993, and was endorsed by the House when it amended S.J. Res. 45 on May 25, 1993;

“(3) Operation Restore Hope was being successfully accomplished by United States forces, working with forces of other nations, when it was replaced by the UNOSOM II mission, assumed by the United Nations on May 4, 1993, pursuant to United Nations Resolution 814 of March 26, 1993;

“(4) neither the expanded United Nations mission of national reconciliation, nor the broad mission of disarming the clans, nor any other mission not essential to the performance of the humanitarian mission has been endorsed or approved by the Senate;

“(5) the expanded mission of the United Nations was, subsequent to an attack upon United Nations forces, diverted into a mission aimed primarily at capturing certain persons, pursuant to United Nations Security Council Resolution 837, of June 6, 1993;

“(6) the actions of hostile elements in Mogadishu, and the United Nations mission to subdue those elements, have resulted in open conflict in the city of Mogadishu and the deaths of 29 Americans, at least 159 wounded, and the capture of American personnel; and

“(7) during fiscal years 1992 and 1993, the United States incurred expenses in excess of $1,100,000,000 to support operations in Somalia.


“(b) The Congress approves the use of United States Armed Forces in Somalia for the following purposes:“(1) The protection of United States personnel and bases; and

“(2) The provision of assistance in securing open lines of communication for the free flow of supplies and relief operations through the provision of—“(A) United States military logistical support services to United Nations forces; and

“(B) United States combat forces in a security role and as an interim force protection supplement to United Nations units: Provided, That funds appropriated, or otherwise made available, in this or any other Act to the Department of Defense may be obligated for expenses incurred only through March 31, 1994, for the operations of United States Armed Forces in Somalia: Provided further, That such date may be extended if so requested by the President and authorized by the Congress: Provided further, That funds may be obligated beyond March 31, 1994 to support a limited number of United States military personnel sufficient only to protect American diplomatic facilities and American citizens, and noncombat personnel to advise the United Nations commander in Somalia: Provided further, That United States combat forces in Somalia shall be under the command and control of United States commanders under the ultimate direction of the President of the United States: Provided further, That the President should intensify efforts to have United Nations member countries immediately deploy additional troops to Somalia to fulfill previous force commitments made to the United Nations and to deploy additional forces to assume the security missions of United States Armed Forces: Provided further, That—“(i) captured United States personnel in Somalia should be treated humanely and fairly; and

“(ii) the United States and the United Nations should make all appropriate efforts to ensure the immediate and safe return of any future captured United States personnel: Provided further, That the President should ensure that, at all times, United States military personnel in Somalia have the capacity to defend themselves, and American citizens: Provided further, That the United States Armed Forces should remain deployed in or around Somalia until such time as all American service personnel missing in action in Somalia are accounted for, and all American service personnel held prisoner in Somalia are released: Provided further, That nothing herein shall be deemed to restrict in any way the authority of the President under the Constitution to protect the lives of Americans.”







Authorization for Use of Military Force Against Iraq ResolutionPub. L. 102–1, Jan. 14, 1991, 105 Stat. 3, as amended by Pub. L. 106–113, div. B, § 1000(a)(7) [div. A, title II, § 207], Nov. 29, 1999, 113 Stat. 1536, 1501A–422, provided that:
“Whereas the Government of Iraq without provocation invaded and occupied the territory of Kuwait on August 2, 1990;
“Whereas both the House of Representatives (in H.J. Res. 658 of the 101st Congress) and the Senate (in S. Con. Res. 147 of the 101st Congress) have condemned Iraq’s invasion of Kuwait and declared their support for international action to reverse Iraq’s aggression;
“Whereas, Iraq’s conventional, chemical, biological, and nuclear weapons and ballistic missile programs and its demonstrated willingness to use weapons of mass destruction pose a grave threat to world peace;
“Whereas the international community has demanded that Iraq withdraw unconditionally and immediately from Kuwait and that Kuwait’s independence and legitimate government be restored;
“Whereas the United Nations Security Council repeatedly affirmed the inherent right of individual or collective self-defense in response to the armed attack by Iraq against Kuwait in accordance with Article 51 of the United Nations Charter;
“Whereas, in the absence of full compliance by Iraq with its resolutions, the United Nations Security Council in Resolution 678 has authorized member states of the United Nations to use all necessary means, after January 15, 1991, to uphold and implement all relevant Security Council resolutions and to restore international peace and security in the area; and
“Whereas Iraq has persisted in its illegal occupation of, and brutal aggression against Kuwait: Now, therefore, be it
“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled,
“SECTION 1. SHORT TITLE.
“This joint resolution may be cited as the ‘Authorization for Use of Military Force Against Iraq Resolution’.
“SEC. 2. AUTHORIZATION FOR USE OF UNITED STATES ARMED FORCES.
“(a) Authorization.—The President is authorized, subject to subsection (b), to use United States Armed Forces pursuant to United Nations Security Council Resolution 678 (1990) in order to achieve implementation of Security Council Resolutions 660, 661, 662, 664, 665, 666, 667, 669, 670, 674, and 677.
“(b) Requirement for Determination That Use of Military Force Is Necessary.—Before exercising the authority granted in subsection (a), the President shall make available to the Speaker of the House of Representatives and the President pro tempore of the Senate his determination that—
“(1) the United States has used all appropriate diplomatic and other peaceful means to obtain compliance by Iraq with the United Nations Security Council resolutions cited in subsection (a); and
“(2) that those efforts have not been and would not be successful in obtaining such compliance.
“(c) War Powers Resolution Requirements.—
“(1) Specific statutory authorization.—Consistent with section 8(a)(1) of the War Powers Resolution [50 U.S.C. 1547(a)(1)], the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution [50 U.S.C. 1544(b)].
“(2) Applicability of other requirements.—Nothing in this resolution supersedes any requirement of the War Powers Resolution [50 U.S.C. 1541 et seq.].
“SEC. 3. REPORTS TO CONGRESS.
“At least once every 90 days, the President shall submit to the Congress a summary on the status of efforts to obtain compliance by Iraq with the resolutions adopted by the United Nations Security Council in response to Iraq’s aggression.”



Introduction of United States Armed Forces Into Central America for CombatPub. L. 98–525, title III, § 310, Oct. 19, 1984, 98 Stat. 2516, provided that:
“(a) The Congress makes the following findings:“(1) The President has stated that there is no need to introduce United States Armed Forces into Central America for combat and that he has no intention of doing so.

“(2) The President of El Salvador has stated that there is no need for United States Armed Forces to conduct combat operations in El Salvador and that he has no intention of asking that they do so.

“(3) The possibility of the introduction of United States Armed Forces into Central America for combat raises very grave concern in the Congress and the American people.


“(b) It is the sense of Congress that—“(1) United States Armed Forces should not be introduced into or over the countries of Central America for combat; and

“(2) if circumstances change from those present on the date of the enactment of this Act and the President believes that those changed circumstances require the introduction of United States Armed Forces into or over a country of Central America for combat, the President should consult with Congress before any decision to so introduce United States Armed Forces and any such introduction of United States Armed Forces must comply with the War Powers Resolution [this chapter].”




Pub. L. 98–473, title I, § 101(h) [title VIII, § 8101], Oct. 12, 1984, 98 Stat. 1904, 1942, provided that:
“(a) The Congress makes the following findings:“(1) The President has stated that there is no need to introduce United States Armed Forces into Central America for combat and that he has no intention of doing so.

“(2) The President of El Salvador has stated that there is no need for United States Armed Forces to conduct combat operations in El Salvador and that he has no intention of asking that they do so.

“(3) The possibility of the introduction of United States Armed Forces into Central America for combat raises very grave concern in the Congress and the American people.


“(b) It is the sense of Congress that—“(1) United States Armed Forces should not be introduced into or over the countries of Central America for combat; and

“(2) if circumstances change from those present on the date of the enactment of this Act [Oct. 12, 1984] and the President believes that those changed circumstances require the introduction of United States Armed Forces into or over a country of Central America for combat, the President should consult with Congress before any decision to so introduce United States Armed Forces and any such introduction of United States Armed Forces must comply with the War Powers Resolution [this chapter].”





Multinational Force in Lebanon ResolutionPub. L. 98–119, Oct. 12, 1983, 97 Stat. 805, provided that:
“short title“Section 1. This joint resolution may be cited as the ‘Multinational Force in Lebanon Resolution’.


“findings and purpose“Sec. 2. (a) The Congress finds that—“(1) the removal of all foreign forces from Lebanon is an essential United States foreign policy objective in the Middle East;

“(2) in order to restore full control by the Government of Lebanon over its own territory, the United States is currently participating in the multinational peacekeeping force (hereafter in this resolution referred to as the ‘Multinational Force in Lebanon’) which was established in accordance with the exchange of letters between the Governments of the United States and Lebanon dated September 25, 1982;

“(3) the Multinational Force in Lebanon better enables the Government of Lebanon to establish its unity, independence, and territorial integrity;

“(4) progress toward national political reconciliation in Lebanon is necessary; and

“(5) United States Armed Forces participating in the Multinational Force in Lebanon are now in hostilities requiring authorization of their continued presence under the War Powers Resolution [50 U.S.C. 1541 et seq.].


“(b) The Congress determines that the requirements of section 4(a)(1) of the War Powers Resolution [50 U.S.C. 1543(a)(1)] became operative on August 29, 1983. Consistent with section 5(b) of the War Powers Resolution [50 U.S.C. 1544(b)], the purpose of this joint resolution is to authorize the continued participation of United States Armed Forces in the Multinational Force in Lebanon.

“(c) The Congress intends this joint resolution to constitute the necessary specific statutory authorization under the War Powers Resolution for continued participation by United States Armed Forces in the Multinational Force in Lebanon.



“authorization for continued participation of united states armed forces in the multinational force in lebanon“Sec. 3. The President is authorized, for purposes of section 5(b) of the War Powers Resolution [50 U.S.C. 1544(b)], to continue participation by United States Armed Forces in the Multinational Force in Lebanon, subject to the provisions of section 6 of this joint resolution. Such participation shall be limited to performance of the functions, and shall be subject to the limitations, specified in the agreement establishing the Multinational Force in Lebanon as set forth in the exchange of letters between the Governments of the United States and Lebanon dated September 25, 1982, except that this shall not preclude such protective measures as may be necessary to ensure the safety of the Multinational Force in Lebanon.


“reports to the congress“Sec. 4. As required by section 4(c) of the War Powers Resolution [50 U.S.C. 1543(c)], the President shall report periodically to the Congress with respect to the situation in Lebanon, but in no event shall he report less often than once every three months. In addition to providing the information required by that section on the status, scope, and duration of hostilities involving United States Armed Forces, such reports shall describe in detail—“(1) the activities being performed by the Multinational Force in Lebanon;

“(2) the present composition of the Multinational Force in Lebanon, including a description of the responsibilities and deployment of the armed forces of each participating country;

“(3) the results of efforts to reduce and eventually eliminate the Multinational Force in Lebanon;

“(4) how continued United States participation in the Multinational Force in Lebanon is advancing United States foreign policy interests in the Middle East; and

“(5) what progress has occurred toward national political reconciliation among all Lebanese groups.



“statements of policy“Sec. 5. (a) The Congress declares that the participation of the armed forces of other countries in the Multinational Force in Lebanon is essential to maintain the international character of the peacekeeping function in Lebanon.

“(b) The Congress believes that it should continue to be the policy of the United States to promote continuing discussions with Israel, Syria, and Lebanon with the objective of bringing about the withdrawal of all foreign troops from Lebanon and establishing an environment which will permit the Lebanese Armed Forces to carry out their responsibilities in the Beirut area.

“(c) It is the sense of the Congress that, not later than one year after the date of enactment of this joint resolution [Oct. 12, 1983] and at least once a year thereafter, the United States should discuss with the other members of the Security Council of the United Nations the establishment of a United Nations peacekeeping force to assume the responsibilities of the Multinational Force in Lebanon. An analysis of the implications of the response to such discussions for the continuation of the Multinational Force in Lebanon shall be included in the reports required under paragraph (3) of section 4 of this resolution.



“duration of authorization for united states participation in the multinational force in lebanon“Sec. 6. The participation of United States Armed Forces in the Multinational Force in Lebanon shall be authorized for purposes of the War Powers Resolution [50 U.S.C. 1541 et seq.] until the end of the eighteen-month period beginning on the date of enactment of this resolution [Oct. 12, 1983] unless the Congress extends such authorization, except that such authorization shall terminate sooner upon the occurrence of any one of the following:“(1) the withdrawal of all foreign forces from Lebanon, unless the President determines and certifies to the Congress that continued United States Armed Forces participation in the Multinational Force in Lebanon is required after such withdrawal in order to accomplish the purposes specified in the September 25, 1982, exchange of letters providing for the establishment of the Multinational Force in Lebanon; or

“(2) the assumption by the United Nations or the Government of Lebanon of the responsibilities of the Multinational Force in Lebanon; or

“(3) the implementation of other effective security arrangements in the area; or

“(4) the withdrawal of all other countries from participation in the Multinational Force in Lebanon.



“interpretation of this resolution“Sec. 7. (a) Nothing in this joint resolution shall preclude the President from withdrawing United States Armed Forces participation in the Multinational Force in Lebanon if circumstances warrant, and nothing in this joint resolution shall preclude the Congress by joint resolution from directing such a withdrawal.

“(b) Nothing in this joint resolution modifies, limits, or supersedes any provision of the War Powers Resolution [50 U.S.C. 1541 et seq.] or the requirement of section 4(a) of the Lebanon Emergency Assistance Act of 1983, relating to congressional authorization for any substantial expansion in the number or role of United States Armed Forces in Lebanon.



“congressional priority procedures for amendments“Sec. 8. (a) Any joint resolution or bill introduced to amend or repeal this Act shall be referred to the Committee on Foreign Affairs of the House of Representatives or the Committee on Foreign Relations of the Senate, as the case may be. Such joint resolution or bill shall be considered by such committee within fifteen calendar days and may be reported out, together with its recommendations, unless such House shall otherwise determine pursuant to its rules.

“(b) Any joint resolution or bill so reported shall become the pending business of the House in question (in the case of the Senate the time for debate shall be equally divided between the proponents and the opponents) and shall be voted on within three calendar days thereafter, unless such House shall otherwise determine by the yeas and nays.

“(c) Such a joint resolution or bill passed by one House shall be referred to the committee of the other House named in subsection (a) and shall be reported out by such committee together with its recommendations within fifteen calendar days and shall thereupon become the pending business of such House and shall be voted upon within three calendar days, unless such House shall otherwise determine by the yeas and nays.

“(d) In the case of any disagreement between the two Houses of Congress with respect to a joint resolution or bill passed by both Houses, conferees shall be promptly appointed and the committee of conference shall make and file a report with respect to such joint resolution within six calendar days after the legislation is referred to the committee of conference. Notwithstanding any rule in either House concerning the printing of conference reports in the Record or concerning any delay in the consideration of such reports, such report shall be acted on by both Houses not later than six calendar days after the conference report is filed. In the event the conferees are unable to agree within forty-eight hours, they shall report back to their respective Houses in disagreement.”






Adherence to War Powers ResolutionPub. L. 96–342, title X, § 1008, Sept. 8, 1980, 94 Stat. 1122, provided that: “Whereas, the National Command Authority must have the capacity to carry out any military mission which is essential to the national security of the United States having in its hands in the Rapid Deployment Force an increased capability to extend the reach of our military power in an expedited manner; and whereas, without the significant safeguard of the War Powers Resolution (Public Law 93–148) [this chapter], United States foreign and defense policies could be subject to misinterpretation; it is therefore the sense of the Congress that the provisions of the War Powers Resolution be strictly adhered to and that the congressional consultation process specified by such Resolution be utilized strictly according to the terms of the War Powers Resolution.”


Executive Documents

Delegation of Certain Reporting Authority
Memorandum of President of the United States, July 2, 2004, 69 F.R. 43723, provided:
Memorandum for the Secretary of State
By the authority vested in me as President by the Constitution and laws of the United States, including section 301 of title 3, United States Code, I hereby delegate to you the functions and authority conferred upon the President by section 4 of the Authorization for Use of Military Force Against Iraq Resolution of 2002, Public Law 107–243 [set out in a note above], and by section 3 of the Authorization for Use of Military Force Against Iraq Resolution, Public Law 102–1 [set out in a note above], to make the specified reports to the Congress.
You are authorized and directed to publish this memorandum in the Federal Register.

George W. Bush.




§ 1542. Consultation; initial and regular consultations
The President in every possible instance shall consult with Congress before introducing United States Armed Forces into hostilities or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, and after every such introduction shall consult regularly with the Congress until United States Armed Forces are no longer engaged in hostilities or have been removed from such situations.
(Pub. L. 93–148, § 3, Nov. 7, 1973, 87 Stat. 555.)

§ 1543. Reporting requirement(a) Written report; time of submission; circumstances necessitating submission; information reportedIn the absence of a declaration of war, in any case in which United States Armed Forces are introduced—(1) into hostilities or into situations where imminent involvement in hostilities is clearly indicated by the circumstances;

(2) into the territory, airspace or waters of a foreign nation, while equipped for combat, except for deployments which relate solely to supply, replacement, repair, or training of such forces; or

(3) in numbers which substantially enlarge United States Armed Forces equipped for combat already located in a foreign nation;

the President shall submit within 48 hours to the Speaker of the House of Representatives and to the President pro tempore of the Senate a report, in writing, setting forth—
(A) the circumstances necessitating the introduction of United States Armed Forces;

(B) the constitutional and legislative authority under which such introduction took place; and

(C) the estimated scope and duration of the hostilities or involvement.


(b) Other information reportedThe President shall provide such other information as the Congress may request in the fulfillment of its constitutional responsibilities with respect to committing the Nation to war and to the use of United States Armed Forces abroad.


(c) Periodic reports; semiannual requirementWhenever United States Armed Forces are introduced into hostilities or into any situation described in subsection (a) of this section, the President shall, so long as such armed forces continue to be engaged in such hostilities or situation, report to the Congress periodically on the status of such hostilities or situation as well as on the scope and duration of such hostilities or situation, but in no event shall he report to the Congress less often than once every six months.


(Pub. L. 93–148, § 4, Nov. 7, 1973, 87 Stat. 555.)

§ 1544. Congressional action(a) Transmittal of report and referral to Congressional committees; joint request for convening CongressEach report submitted pursuant to section 1543(a)(1) of this title shall be transmitted to the Speaker of the House of Representatives and to the President pro tempore of the Senate on the same calendar day. Each report so transmitted shall be referred to the Committee on Foreign Affairs of the House of Representatives and to the Committee on Foreign Relations of the Senate for appropriate action. If, when the report is transmitted, the Congress has adjourned sine die or has adjourned for any period in excess of three calendar days, the Speaker of the House of Representatives and the President pro tempore of the Senate, if they deem it advisable (or if petitioned by at least 30 percent of the membership of their respective Houses) shall jointly request the President to convene Congress in order that it may consider the report and take appropriate action pursuant to this section.


(b) Termination of use of United States Armed Forces; exceptions; extension periodWithin sixty calendar days after a report is submitted or is required to be submitted pursuant to section 1543(a)(1) of this title, whichever is earlier, the President shall terminate any use of United States Armed Forces with respect to which such report was submitted (or required to be submitted), unless the Congress (1) has declared war or has enacted a specific authorization for such use of United States Armed Forces, (2) has extended by law such sixty-day period, or (3) is physically unable to meet as a result of an armed attack upon the United States. Such sixty-day period shall be extended for not more than an additional thirty days if the President determines and certifies to the Congress in writing that unavoidable military necessity respecting the safety of United States Armed Forces requires the continued use of such armed forces in the course of bringing about a prompt removal of such forces.


(c) Concurrent resolution for removal by President of United States Armed ForcesNotwithstanding subsection (b), at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs by concurrent resolution.


(Pub. L. 93–148, § 5, Nov. 7, 1973, 87 Stat. 556.)

§ 1545. Congressional priority procedures for joint resolution or bill(a) Time requirement; referral to Congressional committee; single reportAny joint resolution or bill introduced pursuant to section 1544(b) of this title at least thirty calendar days before the expiration of the sixty-day period specified in such section shall be referred to the Committee on Foreign Affairs of the House of Representatives or the Committee on Foreign Relations of the Senate, as the case may be, and such committee shall report one such joint resolution or bill, together with its recommendations, not later than twenty-four calendar days before the expiration of the sixty-day period specified in such section, unless such House shall otherwise determine by the yeas and nays.


(b) Pending business; voteAny joint resolution or bill so reported shall become the pending business of the House in question (in the case of the Senate the time for debate shall be equally divided between the proponents and the opponents), and shall be voted on within three calendar days thereafter, unless such House shall otherwise determine by yeas and nays.


(c) Referral to other House committeeSuch a joint resolution or bill passed by one House shall be referred to the committee of the other House named in subsection (a) and shall be reported out not later than fourteen calendar days before the expiration of the sixty-day period specified in section 1544(b) of this title. The joint resolution or bill so reported shall become the pending business of the House in question and shall be voted on within three calendar days after it has been reported, unless such House shall otherwise determine by yeas and nays.


(d) Disagreement between HousesIn the case of any disagreement between the two Houses of Congress with respect to a joint resolution or bill passed by both Houses, conferees shall be promptly appointed and the committee of conference shall make and file a report with respect to such resolution or bill not later than four calendar days before the expiration of the sixty-day period specified in section 1544(b) of this title. In the event the conferees are unable to agree within 48 hours, they shall report back to their respective Houses in disagreement. Notwithstanding any rule in either House concerning the printing of conference reports in the Record or concerning any delay in the consideration of such reports, such report shall be acted on by both Houses not later than the expiration of such sixty-day period.


(Pub. L. 93–148, § 6, Nov. 7, 1973, 87 Stat. 557.)

§ 1546. Congressional priority procedures for concurrent resolution(a) Referral to Congressional committee; single reportAny concurrent resolution introduced pursuant to section 1544(c) of this title shall be referred to the Committee on Foreign Affairs of the House of Representatives or the Committee on Foreign Relations of the Senate, as the case may be, and one such concurrent resolution shall be reported out by such committee together with its recommendations within fifteen calendar days, unless such House shall otherwise determine by the yeas and nays.


(b) Pending business; voteAny concurrent resolution so reported shall become the pending business of the House in question (in the case of the Senate the time for debate shall be equally divided between the proponents and the opponents) and shall be voted on within three calendar days thereafter, unless such House shall otherwise determine by yeas and nays.


(c) Referral to other House committeeSuch a concurrent resolution passed by one House shall be referred to the committee of the other House named in subsection (a) and shall be reported out by such committee together with its recommendations within fifteen calendar days and shall thereupon become the pending business of such House and shall be voted upon within three calendar days, unless such House shall otherwise determine by yeas and nays.


(d) Disagreement between HousesIn the case of any disagreement between the two Houses of Congress with respect to a concurrent resolution passed by both Houses, conferees shall be promptly appointed and the committee of conference shall make and file a report with respect to such concurrent resolution within six calendar days after the legislation is referred to the committee of conference. Notwithstanding any rule in either House concerning the printing of conference reports in the Record or concerning any delay in the consideration of such reports, such report shall be acted on by both Houses not later than six calendar days after the conference report is filed. In the event the conferees are unable to agree within 48 hours, they shall report back to their respective Houses in disagreement.


(Pub. L. 93–148, § 7, Nov. 7, 1973, 87 Stat. 557.)

§ 1546a. Expedited procedures for certain joint resolutions and bills
Any joint resolution or bill introduced in either House which requires the removal of United States Armed Forces engaged in hostilities outside the territory of the United States, its possessions and territories, without a declaration of war or specific statutory authorization shall be considered in accordance with the procedures of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976, except that any such resolution or bill shall be amendable. If such a joint resolution or bill should be vetoed by the President, the time for debate in consideration of the veto message on such measure shall be limited to twenty hours in the Senate and in the House shall be determined in accordance with the Rules of the House.
(Pub. L. 98–164, title X, § 1013, Nov. 22, 1983, 97 Stat. 1062.)

Editorial Notes

References in TextSection 601(b) of the International Security Assistance and Arms Export Control Act of 1976, referred to in text, is section 601(b) of Pub. L. 94–329, title VI, June 30, 1976, 90 Stat. 765, which was not classified to the Code.

Codification
Section was enacted as part of the Department of State Authorization Act, Fiscal Years 1984 and 1985, and not as part of the War Powers Resolution which comprises this chapter.



§ 1547. Interpretation of joint resolution(a) Inferences from any law or treatyAuthority to introduce United States Armed Forces into hostilities or into situations wherein involvement in hostilities is clearly indicated by the circumstances shall not be inferred—(1) from any provision of law (whether or not in effect before November 7, 1973), including any provision contained in any appropriation Act, unless such provision specifically authorizes the introduction of United States Armed Forces into hostilities or into such situations and states that it is intended to constitute specific statutory authorization within the meaning of this chapter; or

(2) from any treaty heretofore or hereafter ratified unless such treaty is implemented by legislation specifically authorizing the introduction of United States Armed Forces into hostilities or into such situations and stating that it is intended to constitute specific statutory authorization within the meaning of this chapter.


(b) Joint headquarters operations of high-level military commandsNothing in this chapter shall be construed to require any further specific statutory authorization to permit members of United States Armed Forces to participate jointly with members of the armed forces of one or more foreign countries in the headquarters operations of high-level military commands which were established prior to November 7, 1973, and pursuant to the United Nations Charter or any treaty ratified by the United States prior to such date.


(c) Introduction of United States Armed ForcesFor purposes of this chapter, the term “introduction of United States Armed Forces” includes the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities.


(d) Constitutional authorities or existing treaties unaffected; construction against grant of Presidential authority respecting use of United States Armed ForcesNothing in this chapter—(1) is intended to alter the constitutional authority of the Congress or of the President, or the provisions of existing treaties; or

(2) shall be construed as granting any authority to the President with respect to the introduction of United States Armed Forces into hostilities or into situations wherein involvement in hostilities is clearly indicated by the circumstances which authority he would not have had in the absence of this chapter.


(Pub. L. 93–148, § 8, Nov. 7, 1973, 87 Stat. 558.)

§ 1548. Separability
If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to any other person or circumstance shall not be affected thereby.
(Pub. L. 93–148, § 9, Nov. 7, 1973, 87 Stat. 559.)

§ 1549. Report on and notice of changes made to the legal and policy frameworks for the United States’ use of military force and related national security operations(a) Annual report(1) In generalNot later than March 1 of each year, the President shall submit to the appropriate congressional committees a report on the legal and policy frameworks for the United States’ use of military force and related national security operations.


(2) Matters to be includedThe report required by paragraph (1) shall include the legal, factual, and policy justifications for any changes made to such legal and policy frameworks from the preceding year, including—(A) a list of all foreign forces, irregular forces, groups, or individuals for which a determination has been made that force could legally be used under the Authorization for Use of Military Force (Public Law 107–40), including—(i) the legal and factual basis for such determination; and

(ii) a description of whether force has been used against each such foreign force, irregular force, group, or individual; and


(B) the criteria and any changes to the criteria for designating a foreign force, irregular force, group, or individual as lawfully targetable, as a high value target, and as formally or functionally a member of a group covered under the Authorization for Use of Military Force.



(b) Notice requiredNot later than 30 days after the date on which a change is made to the legal and policy frameworks described in subsection (a)(1), the President shall notify the appropriate congressional committees of such change, including the legal, factual, and policy justification for such change.


(c) FormThe report required by subsection (a) and each notice required by subsection (b) shall be submitted in unclassified form, but may contain a classified annex. The unclassified portion of each report shall, at a minimum, include each change made to the legal and policy frameworks during the preceding year and the legal, factual, and policy justifications for such changes, and shall be made available to the public at the same time it is submitted to the appropriate congressional committees.


(d) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means—(1) the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and

(2) the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.


(Pub. L. 115–91, div. A, title XII, § 1264, Dec. 12, 2017, 131 Stat. 1689; Pub. L. 116–92, div. A, title XII, § 1261, Dec. 20, 2019, 133 Stat. 1689.)

Editorial Notes

References in TextThe Authorization for Use of Military Force, referred to in subsec. (a)(2)(A), is Pub. L. 107–40, Sept. 18, 2001, 115 Stat. 224, which is set out as a note under section 1541 of this title.

Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2018, and not as part of the War Powers Resolution which comprises this chapter.

Amendments2019—Subsec. (a). Pub. L. 116–92, § 1261(1), substituted “Annual” for “Initial” in heading.
Subsec. (a)(1). Pub. L. 116–92, § 1261(2), substituted “March 1 of each year” for “90 days after December 12, 2017”.
Subsec. (a)(2). Pub. L. 116–92, § 1261(3), substituted “from the preceding year, including—” and subpars. (A) and (B) for “during the period beginning on January 20, 2017, and ending on the date the report is submitted.”
Subsec. (c). Pub. L. 116–92, § 1261(4), inserted at end “The unclassified portion of each report shall, at a minimum, include each change made to the legal and policy frameworks during the preceding year and the legal, factual, and policy justifications for such changes, and shall be made available to the public at the same time it is submitted to the appropriate congressional committees.”



§ 1550. Reports and briefings on use of military force and support of partner forces(a) In generalNot later than 180 days after December 20, 2019, and every 180 days thereafter, the President shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on actions taken pursuant to the Authorization for Use of Military Force (Public Law 107–40) against those countries or organizations described in such law, as well as any actions taken to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such forces are engaged in hostilities or in situations where imminent involvement in hostilities is clearly indicated by the circumstances, during the preceding 180-day period.


(b) Matters to be includedThe report required by subsection (a) shall include, with respect to the time period for which the report was submitted, the following:(1) A list of each country or organization with respect to which force has been used pursuant to the Authorization for Use of Military Force, including the legal and factual basis for the determination that authority under such law applies with respect to each such country or organization.

(2) An intelligence assessment of the risk to the United States posed by each such country or organization.

(3) A list of each country in which operations were conducted pursuant to such law and a description of the circumstances necessitating the use of force pursuant to such law, including whether the country is designated as an area of active hostilities.

(4) A general description of the status of operations conducted pursuant to such law as well as a description of the expected scope and duration of such operations.

(5) A list of each partner force and country with respect to which United States Armed Forces have commanded, coordinated, participated in the movement of, or accompanied the regular or irregular forces of any foreign country or government that have engaged in hostilities or there existed an imminent threat that such forces would become engaged in hostilities, including—(A) a delineation of any such instances in which such United States Armed Forces were or were not operating under the Authorization for Use of Military Force; and

(B) a determination of whether the foreign forces, irregular forces, groups, or individuals against which such hostilities occurred are covered by such law.


(6) A description of the actual and proposed contributions, including financing, equipment, training, troops, and logistical support, provided by each foreign country that participates in any international coalition with the United States to combat a country or organization described in the Authorization for Use of Military Force.


(c) FormThe information required under paragraphs (1) and (2) of subsection (b) shall be submitted in unclassified form.


(d) Other reportsIf United States Armed Forces are introduced into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, against any country, organization, or person pursuant to statutory or constitutional authorities other than Authorization for Use of Military Force, the President shall comply with the reporting requirements under—(1) this section to the same extent and in the same manner as if such actions had been taken under Authorization for Use of Military Force;

(2) the War Powers Resolution (50 U.S.C. 1541 et seq.); and

(3) any other applicable provision of law.


(e) BriefingsAt least once during each 180-day period described in subsection (a), the President shall provide to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a briefing on the matters covered by the report required under this section for such period.


(Pub. L. 116–92, div. A, title XII, § 1285, Dec. 20, 2019, 133 Stat. 1709.)

Editorial Notes

References in TextThe Authorization for Use of Military Force, referred to in text, is Pub. L. 107–40, Sept. 18, 2001, 115 Stat. 224, which is set out as a note under section 1541 of this title.
The War Powers Resolution, referred to in subsec. (d)(2), is Pub. L. 93–148, Nov. 7, 1973, 87 Stat. 555, which is classified generally to this chapter. For complete classification of this Resolution to the Code, see Short Title note set out under section 1541 of this title and Tables.

Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2020, and not as part of the War Powers Resolution which comprises this chapter.

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees means the Committees on Armed Services and Appropriations of the Senate and the House of Representatives, see section 3 of Pub. L. 116–92, 133 Stat. 1231. See note under section 101 of Title 10, Armed Forces.

Executive Documents

Delegation of Authority Under Section 1285 of the National Defense Authorization Act for Fiscal Year 2020
Memorandum of President of the United States, July 19, 2021, 86 F.R. 39939, provided:
Memorandum for the Secretary of Defense
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of Defense the authority and functions vested in the President by section 1285(a) through (e) of Public Law 116–92 [50 U.S.C. 1550(a) to (e)] on the use of military force and support of partner forces to the Congress.
You are authorized and directed to publish this memorandum in the Federal Register.

J.R. Biden, Jr.





CHAPTER 34—NATIONAL EMERGENCIES




SUBCHAPTER I—TERMINATING EXISTING DECLARED EMERGENCIES


Sec.


1601.Termination of existing declared emergencies.



SUBCHAPTER II—DECLARATIONS OF FUTURE NATIONAL EMERGENCIES


1621.Declaration of national emergency by President; publication in Federal Register; effect on other laws; superseding legislation.


1622.National emergencies.



SUBCHAPTER III—EXERCISE OF EMERGENCY POWERS AND AUTHORITIES


1631.Declaration of national emergency by Executive order; authority; publication in Federal Register; transmittal to Congress.



SUBCHAPTER IV—ACCOUNTABILITY AND REPORTING REQUIREMENTS OF PRESIDENT


1641.Accountability and reporting requirements of President.



SUBCHAPTER V—APPLICATION TO POWERS AND AUTHORITIES OF OTHER PROVISIONS OF LAW AND ACTIONS TAKEN THEREUNDER


1651.Other laws, powers and authorities conferred thereby, and actions taken thereunder; Congressional studies.



SUBCHAPTER I—TERMINATING EXISTING DECLARED EMERGENCIES
§ 1601. Termination of existing declared emergencies(a) All powers and authorities possessed by the President, any other officer or employee of the Federal Government, or any executive agency, as defined in section 105 of title 5, as a result of the existence of any declaration of national emergency in effect on September 14, 1976, are terminated two years from September 14, 1976. Such termination shall not affect—(1) any action taken or proceeding pending not finally concluded or determined on such date;

(2) any action or proceeding based on any act committed prior to such date; or

(3) any rights or duties that matured or penalties that were incurred prior to such date.


(b) For the purpose of this section, the words “any national emergency in effect” means a general declaration of emergency made by the President.

(Pub. L. 94–412, title I, § 101, Sept. 14, 1976, 90 Stat. 1255.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 94–412, § 1, Sept. 14, 1976, 90 Stat. 1255, provided: “That this Act [enacting this chapter, amending section 1481 of Title 8, Aliens and Nationality, and section 2667 of Title 10, Armed Forces, repealing section 249 of Title 12, Banks and Banking, section 831d of Title 16, Conservation, section 1383 of Title 18, Crimes and Criminal Procedure, section 211b of Title 42, The Public Health and Welfare, and section 1742 of the former Appendix to this title, and enacting provisions set out below] may be cited as the ‘National Emergencies Act’.”


Savings ProvisionPub. L. 94–412, title V, § 501(h), Sept. 14, 1976, 90 Stat. 1258, provided that: 
“This section [amending section 1481 of Title 8, Aliens and Nationality and section 2667 of Title 10, Armed Forces, and repealing section 249 of Title 12, Banks and Banking, section 831d of Title 16, Conservation, section 1383 of Title 18, Crimes and Criminal Procedure, and section 211b of Title 42, The Public Health and Welfare] shall not affect—
“(1) any action taken or proceeding pending not finally concluded or determined at the time of repeal;

“(2) any action or proceeding based on any act committed prior to repeal; or

“(3) any rights or duties that matured or penalties that were incurred prior to repeal.”







SUBCHAPTER II—DECLARATIONS OF FUTURE NATIONAL EMERGENCIES
§ 1621. Declaration of national emergency by President; publication in Federal Register; effect on other laws; superseding legislation(a) With respect to Acts of Congress authorizing the exercise, during the period of a national emergency, of any special or extraordinary power, the President is authorized to declare such national emergency. Such proclamation shall immediately be transmitted to the Congress and published in the Federal Register.

(b) Any provisions of law conferring powers and authorities to be exercised during a national emergency shall be effective and remain in effect (1) only when the President (in accordance with subsection (a) of this section), specifically declares a national emergency, and (2) only in accordance with this chapter. No law enacted after September 14, 1976, shall supersede this subchapter unless it does so in specific terms, referring to this subchapter, and declaring that the new law supersedes the provisions of this subchapter.

(Pub. L. 94–412, title II, § 201, Sept. 14, 1976, 90 Stat. 1255.)

Executive Documents

Proc. No. 7463. Declaration of National Emergency by Reason of Certain Terrorist Attacks
Proc. No. 7463, Sept. 14, 2001, 66 F.R. 48199, provided:
A national emergency exists by reason of the terrorist attacks at the World Trade Center, New York, New York, and the Pentagon, and the continuing and immediate threat of further attacks on the United States.
NOW, THEREFORE, I, GEORGE W. BUSH, President of the United States of America, by virtue of the authority vested in me as President by the Constitution and the laws of the United States, I hereby declare that the national emergency has existed since September 11, 2001, and, pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.), I intend to utilize the following statutes: sections 123, 123a, 527, 2201(c), 12006, and 12302 of title 10, United States Code, and sections 331, 359, and 367 [now 2127, 2308, and 2314] of title 14, United States Code.
This proclamation immediately shall be published in the Federal Register or disseminated through the Emergency Federal Register, and transmitted to the Congress.
This proclamation is not intended to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its agencies, its officers, or any person.
IN WITNESS WHEREOF, I have hereunto set my hand this fourteenth day of September, in the year of our Lord two thousand one, and of the Independence of the United States of America the two hundred and twenty-sixth.

George W. Bush.



Continuation of National Emergency Declared by Proc. No. 7463
Notice of President of the United States, dated Sept. 10, 2020, 85 F.R. 56467, provided:
Consistent with section 202(d) of the National Emergencies Act, 50 U.S.C. 1622(d), I am continuing for 1 year the national emergency previously declared on September 14, 2001, in Proclamation 7463, with respect to the terrorist attacks of September 11, 2001, and the continuing and immediate threat of further attacks on the United States.
Because the terrorist threat continues, the national emergency declared on September 14, 2001, and the powers and authorities adopted to deal with that emergency must continue in effect beyond September 14, 2020. Therefore, I am continuing in effect for an additional year the national emergency declared on September 14, 2001, in response to certain terrorist attacks.
This notice shall be published in the Federal Register and transmitted to the Congress.

Donald J. Trump.

Prior continuations of national emergency declared by Proc. No. 7463 were contained in the following:
Notice of President of the United States, dated Sept. 12, 2019, 84 F.R. 48545.
Notice of President of the United States, dated Sept. 10, 2018, 83 F.R. 46067.
Notice of President of the United States, dated Sept. 11, 2017, 82 F.R. 43153.
Notice of President of the United States, dated Aug. 30, 2016, 81 F.R. 60579.
Notice of President of the United States, dated Sept. 10, 2015, 80 F.R. 55013.
Notice of President of the United States, dated Sept. 4, 2014, 79 F.R. 53279.
Notice of President of the United States, dated Sept. 10, 2013, 78 F.R. 56581.
Notice of President of the United States, dated Sept. 11, 2012, 77 F.R. 56517.
Notice of President of the United States, dated Sept. 9, 2011, 76 F.R. 56633.
Notice of President of the United States, dated Sept. 10, 2010, 75 F.R. 55661.
Notice of President of the United States, dated Sept. 10, 2009, 74 F.R. 46883.
Notice of President of the United States, dated Aug. 28, 2008, 73 F.R. 51211.
Notice of President of the United States, dated Sept. 12, 2007, 72 F.R. 52465.
Notice of President of the United States, dated Sept. 5, 2006, 71 F.R. 52733.
Notice of President of the United States, dated Sept. 8, 2005, 70 F.R. 54229.
Notice of President of the United States, dated Sept. 10, 2004, 69 F.R. 55313.
Notice of President of the United States, dated Sept. 10, 2003, 68 F.R. 53665.
Notice of President of the United States, dated Sept. 12, 2002, 67 F.R. 58317.


Proclamation No. 9844
Proc. No. 9844, Feb. 15, 2019, 84 F.R. 4949, declared a national emergency at the southern border of the United States, which was terminated by Proc. No. 10142, Jan. 20, 2021, 86 F.R. 7225, set out below.
Continuations of national emergency declared by Proc. No. 9844 were contained in the following:
Notice of President of the United States, dated Jan. 15, 2021, 86 F.R. 6557.
Notice of President of the United States, dated Feb. 13, 2020, 85 F.R. 8715.


Proc. No. 9994. Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak
Proc. No. 9994, Mar. 13, 2020, 85 F.R. 15337, provided:
In December 2019, a novel (new) coronavirus known as SARS–CoV–2 (“the virus”) was first detected in Wuhan, Hubei Province, People’s Republic of China, causing outbreaks of the coronavirus disease COVID–19 that has now spread globally. The Secretary of Health and Human Services (HHS) declared a public health emergency on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d), in response to COVID–19. I have taken sweeping action to control the spread of the virus in the United States, including by suspending entry of foreign nationals seeking entry who had been physically present within the prior 14 days in certain jurisdictions where COVID–19 outbreaks have occurred, including the People’s Republic of China, the Islamic Republic of Iran, and the Schengen Area of Europe. The Federal Government, along with State and local governments, has taken preventive and proactive measures to slow the spread of the virus and treat those affected, including by instituting Federal quarantines for individuals evacuated from foreign nations, issuing a declaration pursuant to section 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d), and releasing policies to accelerate the acquisition of personal protective equipment and streamline bringing new diagnostic capabilities to laboratories. On March 11, 2020, the World Health Organization announced that the COVID–19 outbreak can be characterized as a pandemic, as the rates of infection continue to rise in many locations around the world and across the United States.
The spread of COVID–19 within our Nation’s communities threatens to strain our Nation’s healthcare systems. As of March 12, 2020, 1,645 people from 47 States have been infected with the virus that causes COVID–19. It is incumbent on hospitals and medical facilities throughout the country to assess their preparedness posture and be prepared to surge capacity and capability. Additional measures, however, are needed to successfully contain and combat the virus in the United States.
NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601 et seq.) [50 U.S.C. 1621, 1631] and consistent with section 1135 of the Social Security Act (SSA), as amended (42 U.S.C. 1320b–5), do hereby find and proclaim that the COVID–19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020. Pursuant to this declaration, I direct as follows:
Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under section 1135 of the SSA to temporarily waive or modify certain requirements of the Medicare, Medicaid, and State Children’s Health Insurance programs and of the Health Insurance Portability and Accountability Act Privacy Rule throughout the duration of the public health emergency declared in response to the COVID–19 outbreak.
Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall provide certification and advance written notice to the Congress as required by section 1135(d) of the SSA (42 U.S.C. 1320b–5(d)).
Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of March, in the year of our Lord two thousand twenty, and of the Independence of the United States of America the two hundred and forty-fourth.

Donald J. Trump.



Continuation of the National Emergency Declared by Proc. No. 9994
Notice of President of the United States, dated Feb. 24, 2021, 86 F.R. 11599, provided:
On March 13, 2020, by Proclamation 9994 [set out above], the President declared a national emergency concerning the coronavirus disease 2019 (COVID–19) pandemic. The COVID–19 pandemic continues to cause significant risk to the public health and safety of the Nation.
For this reason, the national emergency declared on March 13, 2020, and beginning March 1, 2020, must continue in effect beyond March 1, 2021. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing the national emergency declared in Proclamation 9994 concerning the COVID–19 pandemic.
This notice shall be published in the Federal Register and transmitted to the Congress.

J.R. Biden, Jr.



Proc. No. 10142. Termination of Emergency With Respect to the Southern Border of the United States and Redirection of Funds Diverted to Border Wall Construction
Proc. No. 10142, Jan. 20, 2021, 86 F.R. 7225, provided:
Like every nation, the United States has a right and a duty to secure its borders and protect its people against threats. But building a massive wall that spans the entire southern border is not a serious policy solution. It is a waste of money that diverts attention from genuine threats to our homeland security. My Administration is committed to ensuring that the United States has a comprehensive and humane immigration system that operates consistently with our Nation’s values. In furtherance of that commitment, I have determined that the declaration of a national emergency at our southern border in Proclamation 9844 of February 15, 2019 (Declaring a National Emergency Concerning the Southern Border of the United States) [formerly set out below], was unwarranted. It shall be the policy of my Administration that no more American taxpayer dollars be diverted to construct a border wall. I am also directing a careful review of all resources appropriated or redirected to construct a southern border wall.
NOW, THEREFORE, I, JOSEPH R. BIDEN JR., President of the United States of America, by the authority vested in me by the Constitution and the laws of the United States of America, including section 202 [50 U.S.C. 1622] of the National Emergencies Act (50 U.S.C. 1601 et seq.), hereby declare that the national emergency declared by Proclamation 9844, and continued on February 13, 2020 (85 Fed. Reg. 8715), and January 15, 2021 [86 F.R. 6557], is terminated and that the authorites invoked in that proclamation will no longer be used to construct a wall at southen border. I hereby futher direct as follows:
Section 1. Pause in Construction and Obligation of Funds. (a) The Secretary of Defense and the Secretary of Homeland Security, in consultation with the Director of the Office of Management and Budget, shall direct the appropriate officials within their respective departments to:
(i) pause work on each construction project on the southern border wall, to the extent permitted by law, as soon as possible but in no case later than seven days from the date of this proclamation [Jan. 20, 2021], to permit:
(A) assessment of the legality of the funding and contracting methods used to construct the wall;
(B) assessment of the administrative and contractual consequences of ceasing each wall construction project; and
(C) completion and implementation of the plan developed in accordance with section 2 of this proclamation;
(ii) pause immediately the obligation of funds related to construction of the southern border wall, to the extent permitted by law; and
(iii) compile detailed information on all southern border wall construction contracts, the completion status of each wall construction project, and the funds used for wall construction since February 15, 2019, including directly appropriated funds and funds drawn from the Treasury Forfeiture Fund (31 U.S.C. 9705(g)(4)(B)), the Department of Defense Drug Interdiction and Counter-Drug Activities account (10 U.S.C. 284), and the Department of Defense Military Construction account (pursuant to the emergency authorities in 10 U.S.C. 2808(a) and 33 U.S.C. 2293(a)).
(b) The pause directed in subsection (a)(i) of this section shall apply to wall projects funded by redirected funds as well as wall projects funded by direct appropriations. The Secretary of Defense and the Secretary of Homeland Security may make an exception to the pause, however, for urgent measures needed to avert immediate physical dangers or where an exception is required to ensure that funds appropriated by the Congress fulfill their intended purpose.
Sec. 2. Plan for Redirecting Funding and Repurposing Contracts. The Secretary of Defense and the Secretary of Homeland Security, in coordination with the Secretary of the Treasury, the Attorney General, the Director of the Office of Management and Budget, and the heads of any other appropriate executive departments and agencies, and in consultation with the Assistant to the President for National Security Affairs, shall develop a plan for the redirection of funds concerning the southern border wall, as appropriate and consistent with applicable law. The process of developing the plan shall include consideration of terminating or repurposing contracts with private contractors engaged in wall construction, while providing for the expenditure of any funds that the Congress expressly appropriated for wall construction, consistent with their appropriated purpose. The plan shall be developed within 60 days from the date of this proclamation. After the plan is developed, the Secretary of Defense and the Secretary of Homeland Security shall take all appropriate steps to resume, modify, or terminate projects and to otherwise implement the plan.
Sec. 3. Definition. Consistent with Executive Order 13767 of January 25, 2017 (Border Security and Immigration Enforcement Improvements) [8 U.S.C. 1103 note], for the purposes of this proclamation, “wall” means a contiguous, physical wall or other similarly secure, contiguous, and impassable physical barrier.
Sec. 4. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
IN WITNESS WHEREOF, I have hereunto set my hand this twentieth day of January, in the year of our Lord two thousand twenty-one, and of the Independence of the United States of America the two hundred and forty-fifth.

J.R. Biden, Jr.



Ex. Ord. No. 13920. Securing the United States Bulk-Power System
Ex. Ord. No. 13920, May 1, 2020, 85 F.R. 26595, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.) (NEA), and section 301 of title 3, United States Code,
I, DONALD J. TRUMP, President of the United States of America, find that foreign adversaries are increasingly creating and exploiting vulnerabilities in the United States bulk-power system, which provides the electricity that supports our national defense, vital emergency services, critical infrastructure, economy, and way of life. The bulk-power system is a target of those seeking to commit malicious acts against the United States and its people, including malicious cyber activities, because a successful attack on our bulk-power system would present significant risks to our economy, human health and safety, and would render the United States less capable of acting in defense of itself and its allies. I further find that the unrestricted acquisition or use in the United States of bulk-power system electric equipment designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of foreign adversaries augments the ability of foreign adversaries to create and exploit vulnerabilities in bulk-power system electric equipment, with potentially catastrophic effects. I therefore determine that the unrestricted foreign supply of bulk-power system electric equipment constitutes an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States, which has its source in whole or in substantial part outside the United States. This threat exists both in the case of individual acquisitions and when acquisitions are considered as a class. Although maintaining an open investment climate in bulk-power system electric equipment, and in the United States economy more generally, is important for the overall growth and prosperity of the United States, such openness must be balanced with the need to protect our Nation against a critical national security threat. To address this threat, additional steps are required to protect the security, integrity, and reliability of bulk-power system electric equipment used in the United States. In light of these findings, I hereby declare a national emergency with respect to the threat to the United States bulk-power system.
Accordingly, I hereby order:
Section 1. Prohibitions and Implementation. (a) The following actions are prohibited: any acquisition, importation, transfer, or installation of any bulk-power system electric equipment (transaction) by any person, or with respect to any property, subject to the jurisdiction of the United States, where the transaction involves any property in which any foreign country or a national thereof has any interest (including through an interest in a contract for the provision of the equipment), where the transaction was initiated after the date of this order [May 1, 2020], and where the Secretary of Energy (Secretary), in coordination with the Director of the Office of Management and Budget and in consultation with the Secretary of Defense, the Secretary of Homeland Security, the Director of National Intelligence, and, as appropriate, the heads of other executive departments and agencies (agencies), has determined that:
(i) the transaction involves bulk-power system electric equipment designed, developed, manufactured, or supplied, by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary; and
(ii) the transaction:
(A) poses an undue risk of sabotage to or subversion of the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of the bulk-power system in the United States;
(B) poses an undue risk of catastrophic effects on the security or resiliency of United States critical infrastructure or the economy of the United States; or
(C) otherwise poses an unacceptable risk to the national security of the United States or the security and safety of United States persons.
(b) The Secretary, in consultation with the heads of other agencies as appropriate, may at the Secretary’s discretion design or negotiate measures to mitigate concerns identified under section 1(a) of this order. Such measures may serve as a precondition to the approval by the Secretary of a transaction or of a class of transactions that would otherwise be prohibited pursuant to this order.
(c) The prohibitions in subsection (a) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted prior to the date of this order.
(d) The Secretary, in consultation with the heads of other agencies as appropriate, may establish and publish criteria for recognizing particular equipment and particular vendors in the bulk-power system electric equipment market as pre-qualified for future transactions; and may apply these criteria to establish and publish a list of pre-qualified equipment and vendors. Nothing in this provision limits the Secretary’s authority under this section to prohibit or otherwise regulate any transaction involving pre-qualified equipment or vendors.
Sec. 2. Authorities. (a) The Secretary is hereby authorized to take such actions, including directing the timing and manner of the cessation of pending and future transactions prohibited pursuant to section 1 of this order, adopting appropriate rules and regulations, and employing all other powers granted to the President by IEEPA as may be necessary to implement this order. The heads of all agencies, including the Board of Directors of the Tennessee Valley Authority, shall take all appropriate measures within their authority as appropriate and consistent with applicable law, to implement this order.
(b) Rules and regulations issued pursuant to this order may, among other things, determine that particular countries or persons are foreign adversaries exclusively for the purposes of this order; identify persons owned by, controlled by, or subject to the jurisdiction or direction of foreign adversaries exclusively for the purposes of this order; identify particular equipment or countries with respect to which transactions involving bulk-power system electric equipment warrant particular scrutiny under the provisions of this order; establish procedures to license transactions otherwise prohibited pursuant to this order; and identify a mechanism and relevant factors for the negotiation of agreements to mitigate concerns raised in connection with subsection 1(a) of this order. Within 150 days of the date of this order, the Secretary, in consultation with the Secretary of Defense, the Secretary of Homeland Security, the Director of National Intelligence, and, as appropriate, the heads of other agencies, shall publish rules or regulations implementing the authorities delegated to the Secretary by this order.
(c) The Secretary may, consistent with applicable law, redelegate any of the authorities conferred on the Secretary pursuant to this section within the Department of Energy.
(d) As soon as practicable, the Secretary, in consultation with the Secretary of Defense, the Secretary of the Interior, the Secretary of Homeland Security, the Director of National Intelligence, the Board of Directors of the Tennessee Valley Authority, and the heads of such other agencies as the Secretary considers appropriate, shall:
(i) identify bulk-power system electric equipment designed, developed, manufactured, or supplied, by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary that poses an undue risk of sabotage to or subversion of the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of the bulk-power system in the United States, poses an undue risk of catastrophic effects on the security or resiliency of United States critical infrastructure or the economy of the United States, or otherwise poses an unacceptable risk to the national security of the United States or the security and safety of United States persons; and
(ii) develop recommendations on ways to identify, isolate, monitor, or replace such items as soon as practicable, taking into consideration overall risk to the bulk-power system.
Sec. 3. Task Force on Federal Energy Infrastructure Procurement Policies Related to National Security. (a) There is hereby established a Task Force on Federal Energy Infrastructure Procurement Policies Related to National Security (Task Force), which shall work to protect the Nation from national security threats through the coordination of Federal Government procurement of energy infrastructure and the sharing of risk information and risk management practices to inform such procurement. The Task Force shall be chaired by the Secretary or the Secretary’s designee.
(b) In addition to the Chair of the Task Force (Chair), the Task Force membership shall include the following heads of agencies, or their designees:
(i) the Secretary of Defense;
(ii) the Secretary of the Interior;
(iii) the Secretary of Commerce;
(iv) the Secretary of Homeland Security;
(v) the Director of National Intelligence;
(vi) the Director of the Office of Management and Budget; and
(vii) the head of any other agency that the Chair may designate in consultation with the Secretary of Defense and the Secretary of the Interior.
(c) The Task Force shall:
(i) develop a recommended consistent set of energy infrastructure procurement policies and procedures for agencies, to the extent consistent with law, to ensure that national security considerations are fully integrated across the Federal Government, and submit such recommendations to the Federal Acquisition Regulatory Council (FAR Council);
(ii) evaluate the methods and criteria used to incorporate national security considerations into energy security and cybersecurity policymaking;
(iii) consult with the Electricity Subsector Coordinating Council and the Oil and Natural Gas Subsector Coordinating Council in developing the recommendations and evaluation described in subsections (c)(i) through (ii) of this section; and
(iv) conduct any other studies, develop any other recommendations, and submit any such studies and recommendations to the President, as appropriate and as directed by the Secretary.
(d) The Department of Energy shall provide administrative support and funding for the Task Force, to the extent consistent with applicable law.
(e) The Task Force shall meet as required by the Chair and, unless extended by the Chair, shall terminate once it has accomplished the objectives set forth in subsection (c) of this section, as determined by the Chair, and completed the reports described in subsection (f) of this section.
(f) The Task Force shall submit to the President, through the Chair and the Director of the Office of Management and Budget:
(i) a report within 1 year from the date of this order [May 1, 2020];
(ii) a subsequent report at least once annually thereafter while the Task Force remains in existence; and
(iii) such other reports as appropriate and as directed by the Chair.
(g) In the reports submitted under subsection (f) of this section, the Task Force shall summarize its progress, findings, and recommendations described in subsection (c) of this section.
(h) Because attacks on the bulk-power system can originate through the distribution system, the Task Force shall engage with distribution system industry groups, to the extent consistent with law and national security. Within 180 days of receiving the recommendations pursuant to subsection (c)(i) of this section, the FAR Council shall consider proposing for notice and public comment an amendment to the applicable provisions in the Federal Acquisition Regulation to implement the recommendations provided pursuant to subsection (c)(i) of this section.
Sec. 4. Definitions. For purposes of this order, the following definitions shall apply:
(a) The term “bulk-power system” means (i) facilities and control systems necessary for operating an interconnected electric energy transmission network (or any portion thereof); and (ii) electric energy from generation facilities needed to maintain transmission reliability. For the purpose of this order, this definition includes transmission lines rated at 69,000 volts (69 kV) or more, but does not include facilities used in the local distribution of electric energy.
(b) The term “bulk-power system electric equipment” means items used in bulk-power system substations, control rooms, or power generating stations, including reactors, capacitors, substation transformers, current coupling capacitors, large generators, backup generators, substation voltage regulators, shunt capacitor equipment, automatic circuit reclosers, instrument transformers, coupling capacity voltage transformers, protective relaying, metering equipment, high voltage circuit breakers, generation turbines, industrial control systems, distributed control systems, and safety instrumented systems. Items not included in the preceding list and that have broader application of use beyond the bulk-power system are outside the scope of this order.
(c) The term “entity” means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
(d) The term “foreign adversary” means any foreign government or foreign non-government person engaged in a long-term pattern or serious instances of conduct significantly adverse to the national security of the United States or its allies or the security and safety of United States persons.
(e) The term “person” means an individual or entity.
(f) The term “procurement” means the acquiring by contract with appropriated funds of supplies or services, including installation services, by and for the use of the Federal Government, through purchase, whether the supplies or services are already in existence or must be created, developed, demonstrated, and evaluated.
(g) The term “United States person” means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.
Sec. 5. Recurring and Final Reports to the Congress. The Secretary is hereby authorized to submit recurring and final reports to the Congress regarding the national emergency declared in this order, consistent with section 401(c) of the NEA (50 U.S.C. 1641(c)) and section 204(c) of IEEPA (50 U.S.C. 1703(c)).
Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.

[Ex. Ord. No. 13920, set out above, suspended for 90 days and Secretary of Energy and Director of the Office of Management and Budget to jointly consider whether to recommend a replacement order be issued, see section 7(c) of Ex. Ord. No. 13990, set out as a note under section 4321 of Title 42, The Public Health and Welfare.]



§ 1622. National emergencies(a) Termination methodsAny national emergency declared by the President in accordance with this subchapter shall terminate if—(1) there is enacted into law a joint resolution terminating the emergency; or

(2) the President issues a proclamation terminating the emergency.

Any national emergency declared by the President shall be terminated on the date specified in any joint resolution referred to in clause (1) or on the date specified in a proclamation by the President terminating the emergency as provided in clause (2) of this subsection, whichever date is earlier, and any powers or authorities exercised by reason of said emergency shall cease to be exercised after such specified date, except that such termination shall not affect—
(A) any action taken or proceeding pending not finally concluded or determined on such date;

(B) any action or proceeding based on any act committed prior to such date; or

(C) any rights or duties that matured or penalties that were incurred prior to such date.


(b) Termination review of national emergencies by CongressNot later than six months after a national emergency is declared, and not later than the end of each six-month period thereafter that such emergency continues, each House of Congress shall meet to consider a vote on a joint resolution to determine whether that emergency shall be terminated.


(c) Joint resolution; referral to Congressional committees; conference committee in event of disagreement; filing of report; termination procedure deemed part of rules of House and Senate(1) A joint resolution to terminate a national emergency declared by the President shall be referred to the appropriate committee of the House of Representatives or the Senate, as the case may be. One such joint resolution shall be reported out by such committee together with its recommendations within fifteen calendar days after the day on which such resolution is referred to such committee, unless such House shall otherwise determine by the yeas and nays.

(2) Any joint resolution so reported shall become the pending business of the House in question (in the case of the Senate the time for debate shall be equally divided between the proponents and the opponents) and shall be voted on within three calendar days after the day on which such resolution is reported, unless such House shall otherwise determine by yeas and nays.

(3) Such a joint resolution passed by one House shall be referred to the appropriate committee of the other House and shall be reported out by such committee together with its recommendations within fifteen calendar days after the day on which such resolution is referred to such committee and shall thereupon become the pending business of such House and shall be voted upon within three calendar days after the day on which such resolution is reported, unless such House shall otherwise determine by yeas and nays.

(4) In the case of any disagreement between the two Houses of Congress with respect to a joint resolution passed by both Houses, conferees shall be promptly appointed and the committee of conference shall make and file a report with respect to such joint resolution within six calendar days after the day on which managers on the part of the Senate and the House have been appointed. Notwithstanding any rule in either House concerning the printing of conference reports or concerning any delay in the consideration of such reports, such report shall be acted on by both Houses not later than six calendar days after the conference report is filed in the House in which such report is filed first. In the event the conferees are unable to agree within forty-eight hours, they shall report back to their respective Houses in disagreement.

(5) Paragraphs (1)–(4) of this subsection, subsection (b) of this section, and section 1651(b) of this title are enacted by Congress—(A) as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of resolutions described by this subsection; and they supersede other rules only to the extent that they are inconsistent therewith; and

(B) with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.



(d) Automatic termination of national emergency; continuation notice from President to Congress; publication in Federal RegisterAny national emergency declared by the President in accordance with this subchapter, and not otherwise previously terminated, shall terminate on the anniversary of the declaration of that emergency if, within the ninety-day period prior to each anniversary date, the President does not publish in the Federal Register and transmit to the Congress a notice stating that such emergency is to continue in effect after such anniversary.


(Pub. L. 94–412, title II, § 202, Sept. 14, 1976, 90 Stat. 1255; Pub. L. 99–93, title VIII, § 801, Aug. 16, 1985, 99 Stat. 448.)

Editorial Notes
Amendments1985—Subsecs. (a) to (c). Pub. L. 99–93 substituted “there is enacted into law a joint resolution terminating the emergency” for “Congress terminates the emergency by concurrent resolution” in par. (1) of subsec. (a), and substituted “joint resolution” for “concurrent resolution” wherever appearing in second sentence of subsec. (a), subsec. (b), and pars. (1) to (4) of subsec. (c).




SUBCHAPTER III—EXERCISE OF EMERGENCY POWERS AND AUTHORITIES
§ 1631. Declaration of national emergency by Executive order; authority; publication in Federal Register; transmittal to Congress
When the President declares a national emergency, no powers or authorities made available by statute for use in the event of an emergency shall be exercised unless and until the President specifies the provisions of law under which he proposes that he, or other officers will act. Such specification may be made either in the declaration of a national emergency, or by one or more contemporaneous or subsequent Executive orders published in the Federal Register and transmitted to the Congress.
(Pub. L. 94–412, title III, § 301, Sept. 14, 1976, 90 Stat. 1257.)

Executive Documents
Release of American Hostages in IranFor provisions relating to the release of the American hostages in Iran, see Ex. Ord. Nos. 12276 to 12285, Jan. 19, 1981, 46 F.R. 7913 to 7932, listed in a table under section 1701 of this title.




SUBCHAPTER IV—ACCOUNTABILITY AND REPORTING REQUIREMENTS OF PRESIDENT
§ 1641. Accountability and reporting requirements of President(a) Maintenance of file and index of Presidential orders, rules and regulations during national emergencyWhen the President declares a national emergency, or Congress declares war, the President shall be responsible for maintaining a file and index of all significant orders of the President, including Executive orders and proclamations, and each Executive agency shall maintain a file and index of all rules and regulations, issued during such emergency or war issued pursuant to such declarations.


(b) Presidential orders, rules and regulations; transmittal to CongressAll such significant orders of the President, including Executive orders, and such rules and regulations shall be transmitted to the Congress promptly under means to assure confidentiality where appropriate.


(c) Expenditures during national emergency; Presidential reports to CongressWhen the President declares a national emergency or Congress declares war, the President shall transmit to Congress, within ninety days after the end of each six-month period after such declaration, a report on the total expenditures incurred by the United States Government during such six-month period which are directly attributable to the exercise of powers and authorities conferred by such declaration. Not later than ninety days after the termination of each such emergency or war, the President shall transmit a final report on all such expenditures.


(Pub. L. 94–412, title IV, § 401, Sept. 14, 1976, 90 Stat. 1257.)


SUBCHAPTER V—APPLICATION TO POWERS AND AUTHORITIES OF OTHER PROVISIONS OF LAW AND ACTIONS TAKEN THEREUNDER
§ 1651. Other laws, powers and authorities conferred thereby, and actions taken thereunder; Congressional studies(a) The provisions of this chapter shall not apply to the following provisions of law, the powers and authorities conferred thereby, and actions taken thereunder:(1) Chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41;

(2) Section 3727(a)–(e)(1) of title 31;

(3) Section 6305 of title 41;

(4) Public Law 85–804 (Act of Aug. 28, 1958, 72 Stat. 972; 50 U.S.C. 1431 et seq.);

(5) Section 2304(a)(1) 11 See References in Text note below. of title 10; 22 So in original. The semicolon probably should be a period.


(b) Each committee of the House of Representatives and the Senate having jurisdiction with respect to any provision of law referred to in subsection (a) of this section shall make a complete study and investigation concerning that provision of law and make a report, including any recommendations and proposed revisions such committee may have, to its respective House of Congress within two hundred and seventy days after September 14, 1976.

(Pub. L. 94–412, title V, § 502, Sept. 14, 1976, 90 Stat. 1258; Pub. L. 95–223, title I, § 101(d), Dec. 28, 1977, 91 Stat. 1625; Pub. L. 96–513, title V, § 507(b), Dec. 12, 1980, 94 Stat. 2919; Pub. L. 105–362, title IX, § 901(r)(2), Nov. 10, 1998, 112 Stat. 3291; Pub. L. 107–314, div. A, title X, § 1062(o)(1), Dec. 2, 2002, 116 Stat. 2652.)

Editorial Notes

References in TextPublic Law 85–804, referred to in subsec. (a)(4), is Pub. L. 85–804, Aug. 28, 1958, 72 Stat. 972, as amended, which is classified generally to chapter 29 (§ 1431 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
Section 2304(a)(1) of title 10, referred to in subsec. (a)(5), originally authorized purchases or contracts without formal advertising when necessary in the public interest during a national emergency declared by Congress or the President, and as amended generally by Pub. L. 98–369 now sets forth the competition requirements for procurement of property or services.

Codification
In subsec. (a)(1), “Chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” substituted for “Act of June 30, 1949 (41 U.S.C. 252)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(2), “Section 3727(a)–(e)(1) of title 31” substituted for “Section 3477 of the Revised Statutes, as amended (31 U.S.C. 203)” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
In subsec. (a)(3), “Section 6305 of title 41” substituted for “Section 3737 of the Revised Statutes, as amended (41 U.S.C. 15)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments2002—Subsec. (a). Pub. L. 107–314 struck out par. (2), which read “Act of April 28, 1942 (40 U.S.C. 278b);”, and redesignated pars. (3) to (7) as (1) to (5), respectively.
1998—Subsec. (a)(6). Pub. L. 105–362 substituted “1431 et seq.” for “1431–1435”.
1980—Subsec. (a)(8). Pub. L. 96–513 struck out par. (8) which made reference to sections 3313, 6386(c), and 8313 of title 10.
1977—Subsec. (a)(1). Pub. L. 95–223 struck out par. (1) which read as follows: “Section 5(b) of the Act of October 6, 1917, as amended (12 U.S.C. 95a; 50 U.S.C. App. 5(b));”.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–513 effective Sept. 15, 1981, see section 701 of Pub. L. 96–513, set out as a note under section 101 of Title 10, Armed Forces.





CHAPTER 35—INTERNATIONAL EMERGENCY ECONOMIC POWERS



Sec.


1701.Unusual and extraordinary threat; declaration of national emergency; exercise of Presidential authorities.


1702.Presidential authorities.


1703.Consultation and reports.


1704.Authority to issue regulations.


1705.Penalties.


1706.Savings provisions.


1707.Multinational economic embargoes against governments in armed conflict with the United States.


1708.Actions to address economic or industrial espionage in cyberspace.



§ 1701. Unusual and extraordinary threat; declaration of national emergency; exercise of Presidential authorities(a) Any authority granted to the President by section 1702 of this title may be exercised to deal with any unusual and extraordinary threat, which has its source in whole or substantial part outside the United States, to the national security, foreign policy, or economy of the United States, if the President declares a national emergency with respect to such threat.

(b) The authorities granted to the President by section 1702 of this title may only be exercised to deal with an unusual and extraordinary threat with respect to which a national emergency has been declared for purposes of this chapter and may not be exercised for any other purpose. Any exercise of such authorities to deal with any new threat shall be based on a new declaration of national emergency which must be with respect to such threat.

(Pub. L. 95–223, title II, § 202, Dec. 28, 1977, 91 Stat. 1626.)

Statutory Notes and Related Subsidiaries
Short Title of 2018 AmendmentPub. L. 115–272, § 1(a), Oct. 25, 2018, 132 Stat. 4144, provided that: “This Act [amending sections 9229 and 9241 of Title 22, Foreign Relations and Intercourse, and enacting and amending provisions set out as notes under this section] may be cited as the ‘Hizballah International Financing Prevention Amendments Act of 2018’.”


Short Title of 2016 AmendmentPub. L. 114–277, § 1, Dec. 15, 2016, 130 Stat. 1409, provided that: “This Act [amending provisions set out as a note under this section] may be cited as the ‘Iran Sanctions Extension Act’.”

Pub. L. 114–194, § 1, July 15, 2016, 130 Stat. 674, provided that: “This Act [amending provisions set out as a note under this section] may be cited as the ‘Venezuela Defense of Human Rights and Civil Society Extension Act of 2016’.”


Short Title of 2007 AmendmentPub. L. 110–96, § 1, Oct. 16, 2007, 121 Stat. 1011, provided that: “This Act [amending section 1705 of this title and enacting provisions set out as a note under section 1705 of this title] may be cited as the ‘International Emergency Economic Powers Enhancement Act’.”


Short Title of 2006 AmendmentPub. L. 109–353, § 1, Oct. 13, 2006, 120 Stat. 2015, provided that: “This Act [amending provisions set out as a note under this section] may be cited as the ‘North Korea Nonproliferation Act of 2006’.”

Pub. L. 109–293, § 1, Sept. 30, 2006, 120 Stat. 1344, provided that: “This Act [amending section 5318A of Title 31, Money and Finance, enacting provisions set out as notes under this section and section 2151 of Title 22, Foreign Relations and Intercourse, and amending provisions set out as a note under this section] may be cited as the ‘Iran Freedom Support Act’.”


Short Title of 2005 AmendmentPub. L. 109–112, § 1, Nov. 22, 2005, 119 Stat. 2366, provided that: “This Act [enacting provisions set out as a note under this section and amending provisions set out as notes under this section and section 2797b of Title 22, Foreign Relations and Intercourse] may be cited as the ‘Iran Nonproliferation Amendments Act of 2005’.”


Short Title of 2001 AmendmentPub. L. 107–24, § 1, Aug. 3, 2001, 115 Stat. 199, provided that: “This Act [enacting and amending provisions set out as notes under this section] may be cited as the ‘ILSA Extension Act of 2001’.”


Short TitlePub. L. 95–223, title II, § 201, Dec. 28, 1977, 91 Stat. 1626, provided that: “This title [enacting this chapter] may be cited as the ‘International Emergency Economic Powers Act’.”


Regulatory AuthorityPub. L. 115–272, title III, § 301(a), Oct. 25, 2018, 132 Stat. 4155, provided that: “The President shall, not later than 180 days after the date of the enactment of this Act [Oct. 25, 2018], prescribe regulations as necessary for the implementation of this Act [see Short Title of 2018 Amendment note set out above] and the amendments made by this Act.”


SeparabilityPub. L. 95–223, title II, § 208, Dec. 28, 1977, 91 Stat. 1629, provided that: “If any provision of this Act [enacting this chapter] is held invalid, the remainder of the Act shall not be affected thereby.”


Sanctioning the Use of Civilians as Defenseless ShieldsPub. L. 115–348, Dec. 21, 2018, 132 Stat. 5055, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Sanctioning the Use of Civilians as Defenseless Shields Act’.


“SEC. 2. STATEMENT OF POLICY.“It shall be the policy of the United States to officially and publicly condemn the use of innocent civilians as human shields.


“SEC. 3. IMPOSITION OF SANCTIONS WITH RESPECT TO FOREIGN PERSONS THAT ARE RESPONSIBLE FOR THE USE OF CIVILIANS AS HUMAN SHIELDS.“(a) Imposition of Sanctions.—“(1) Mandatory sanctions.—The President shall impose sanctions described in subsection (d) with respect to each person on the list required under subsection (b).

“(2) Permissive sanctions.—The President may impose sanctions described in subsection (d) with respect to each person on the list described in subsection (c).


“(b) Mandatory Sanctions List.—Not later than one year after the date of the enactment of this Act [Dec. 21, 2018], and annually thereafter, the President shall submit to the appropriate congressional committees a list of the following:“(1) Each foreign person that the President determines, on or after the date of the enactment of this Act—“(A) is a member of Hizballah or is knowingly acting on behalf of Hizballah; and

“(B) knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack.


“(2) Each foreign person that the President determines, on or after the date of the enactment of this Act—“(A) is a member of Hamas or is knowingly acting on behalf of Hamas; and

“(B) knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack.


“(3) Each foreign person or agency or instrumentality of a foreign state that the President determines, on or after the date of the enactment of this Act, knowingly and materially supports, orders, controls, directs, or otherwise engages in—“(A) any act described in subparagraph (B) of paragraph (1) by a person described in that paragraph; or

“(B) any act described in subparagraph (B) of paragraph (2) by a person described in that paragraph.



“(c) Permissive Sanctions List.—Not later than one year after the date of the enactment of this Act [Dec. 21, 2018], and annually thereafter, the President should submit to the appropriate congressional committees a list of each foreign person that the President determines, on or after the date of the enactment of this Act, knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack, excluding foreign persons included in the most recent list under subsection (b).

“(d) Sanctions Described.—The sanctions to be imposed on a foreign person or an agency or instrumentality of a foreign state under this subsection are the following:“(1) Blocking of property.—The President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person or agency or instrumentality of a foreign state if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.

“(2) Aliens ineligible for visas, admission, or parole.—“(A) Visas, admission, or parole.—An alien who the Secretary of State or the Secretary of Homeland Security determines is subject to sanctions under subsection (a) is—“(i) inadmissible to the United States;

“(ii) ineligible to receive a visa or other documentation to enter the United States; and

“(iii) otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).


“(B) Current visas revoked.—Any visa or other documentation issued to an alien who is subject to sanctions under subsection (a), regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States.

“(C) Exception to comply with united nations headquarters agreement and other international obligations.—The sanctions under this paragraph shall not be imposed on an individual if admitting such individual to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or with other applicable international obligations.



“(e) Penalties.—The penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed to carry out this section to the same extent that such penalties apply to a person that knowingly commits an unlawful act described in section 206(a) of such Act.

“(f) Procedures for Judicial Review of Classified Information.—“(1) In general.—If a finding under this section, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.

“(2) Rule of construction.—Nothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under this section or any prohibition, condition, or penalty imposed as a result of any such finding.


“(g) Waiver.—The President may waive the application of sanctions under this section if the President determines and reports to the appropriate congressional committees that such waiver is in the national security interest of the United States.

“(h) Regulatory Authority.—“(1) In general.—The President may exercise all authorities under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.

“(2) Issuance of regulations.—Not later than 180 days after the date of the enactment of this Act [Dec. 21, 2018], the President shall prescribe such regulations as may be necessary to implement this section.


“(i) Rule of Construction.—Nothing in this section may be construed—“(1) to limit the authorities of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other relevant provision of law; or

“(2) to apply with respect to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.



“SEC. 4. DEFINITIONS.“In this Act:“(1) Admitted; alien.—The terms ‘admitted’ and ‘alien’ have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).

“(2) Agency or instrumentality of a foreign state.—The term ‘agency or instrumentality of a foreign state’ has the meaning given that term in section 1603(b) of title 28, United States Code.

“(3) Appropriate congressional committees.—In this section, the term ‘appropriate congressional committees’ means—“(A) the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and

“(B) the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives.


“(4) Foreign person.—The term ‘foreign person’ means—“(A) any citizen or national of a foreign state, wherever located; or

“(B) any entity not organized solely under the laws of the United States or existing solely in the United States.


“(5) Hamas.—The term ‘Hamas’ means—“(A) the entity known as Hamas and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or

“(B) any person identified as an agent or instrumentality of Hamas on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).


“(6) Hizballah.—The term ‘Hizballah’ means—“(A) the entity known as Hizballah and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or

“(B) any person identified as an agent or instrumentality of Hizballah on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).


“(7) United states person.—The term ‘United States person’ means any United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or any person in the United States.


“SEC. 5. SUNSET.“This Act shall cease to be effective on December 31, 2023.”




[Memorandum of President of the United States, May 24, 2019, 84 F.R. 27697, delegated to the Secretary of State the functions and authorities vested in the President by section 3(g) of Pub. L. 115–348, set out above, and delegated to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by section 3(a), (b), (c), (d)(1), and (h) of Pub. L. 115–348, and any future Act that is the same or substantially the same as such provisions.]

Nicaragua Human Rights and AnticorruptionPub. L. 115–335, Dec. 20, 2018, 132 Stat. 5019, provided that:
“SECTION 1. SHORT TITLE; TABLE OF CONTENTS.“(a) Short Title.—This Act may be cited as the ‘Nicaragua Human Rights and Anticorruption Act of 2018’.

“(b) Table of Contents.—
[Omitted.]


“SEC. 2. SENSE OF CONGRESS ON ADVANCING A NEGOTIATED SOLUTION TO NICARAGUA’S CRISIS.“It is the sense of Congress that—“(1) credible negotiations between the Government of Nicaragua and representatives of Nicaragua’s civil society, student movement, private sector, and political opposition, mediated by the Catholic Church in Nicaragua, represent the best opportunity to reach a peaceful solution to the current political crisis that includes—“(A) a commitment to hold early elections that meet democratic standards and permit credible international electoral observation;

“(B) the cessation of the violence perpetrated against civilians by the National Police of Nicaragua and by armed groups supported by the Government of Nicaragua; and

“(C) independent investigations into the killings of protesters; and


“(2) negotiations between the Government of Nicaragua and representatives of Nicaragua’s civil society, student movement, private sector, and political opposition, mediated by the Catholic Church in Nicaragua, have not resulted in an agreement as of the date of the enactment of this Act [Dec. 20, 2018] because the Government of Nicaragua has failed to credibly participate in the process.


“SEC. 3. STATEMENT OF POLICY.“It is the policy of the United States to support—“(1) the rule of law and an independent judiciary and electoral council in Nicaragua;

“(2) democratic governance in Nicaragua;

“(3) free and fair elections overseen by credible domestic and international observers in Nicaragua; and

“(4) anti-corruption and transparency efforts in Nicaragua.


“SEC. 4. RESTRICTIONS ON INTERNATIONAL FINANCIAL INSTITUTIONS RELATING TO NICARAGUA.“(a) Restrictions.—The Secretary of the Treasury shall—“(1) instruct the United States Executive Director at each international financial institution of the World Bank Group to use the voice, vote, and influence of the United States to oppose the extension by the International Finance Corporation of any loan or financial or technical assistance to the Government of Nicaragua for a project in Nicaragua;

“(2) instruct the United States Executive Director of the Inter-American Development Bank to use the voice, vote, and influence of the United States to oppose the extension by the Bank of any loan or financial or technical assistance to the Government of Nicaragua for a project in Nicaragua; and

“(3) instruct the United States Executive Director of each other international financial institution, including the International Monetary Fund, to work with other key donor countries to develop a coherent policy approach to future engagements with and lending to the Government of Nicaragua, in a manner that will advance human rights, including the full restoration of the rights guaranteed to the people of Nicaragua through the commitments made by the Government of Nicaragua as a signatory of the International Covenant on Civil and Political Rights.


“(b) Exceptions for Basic Human Needs and Democracy Promotion.—The restrictions under paragraphs (1) and (2) of subsection (a) shall not apply with respect to any loan or financial or technical assistance provided to address basic human needs or to promote democracy in Nicaragua.

“(c) Briefing by the Secretary of the Treasury.—Not later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall brief the appropriate congressional committees on the effectiveness of international financial institutions in enforcing applicable program safeguards in Nicaragua.


“SEC. 5. IMPOSITION OF TARGETED SANCTIONS WITH RESPECT TO NICARAGUA.“(a) In General.—The President shall impose the sanctions described in subsection (c) with respect to any foreign person, including any current or former official of the Government of Nicaragua or any person acting on behalf of that Government, that the President determines—“(1) to be responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, or to have knowingly participated in, directly or indirectly, any activity described in subsection (b);

“(2) to be a leader of—“(A) an entity that has, or whose members have, engaged in any activity described in subsection (b); or

“(B) an entity whose property and interests in property are blocked under subsection (c)(1)(A) as a result of activities related to the tenure of the leader;


“(3) to have knowingly materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of—“(A) an activity described in subsection (b); or

“(B) a person whose property and interests in property are blocked under subsection (c)(1)(A); or


“(4) to be owned or controlled by, or to have knowingly acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked under subsection (c)(1)(A).


“(b) Activities Described.—An activity described in this subsection is any of the following in or in relation to Nicaragua on or after April 18, 2018:“(1) Significant acts of violence or conduct that constitutes a serious abuse or violation of human rights against persons associated with the protests in Nicaragua that began on April 18, 2018.

“(2) Significant actions or policies that undermine democratic processes or institutions.

“(3) Acts of significant corruption by or on behalf of the Government of Nicaragua or a current or former official of the Government of Nicaragua, including—“(A) the expropriation of private or public assets for personal gain or political purposes;

“(B) corruption related to government contracts;

“(C) bribery; or

“(D) the facilitation or transfer of the proceeds of corruption.


“(4) The arrest or prosecution of a person, including an individual or media outlet disseminating information to the public, primarily because of the legitimate exercise by such person of the freedom of speech, assembly, or the press.


“(c) Sanctions Described.—“(1) In general.—The sanctions described in this subsection are the following:“(A) Asset blocking.—The exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.

“(B) Exclusion from the united states and revocation of visa or other documentation.—In the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.


“(2) Penalties.—A person that violates, attempts to violate, conspires to violate, or causes a violation of a measure imposed pursuant to paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.

“(3) Exception relating to importation of goods.—The requirement to block and prohibit all transactions in all property and interests in property under paragraph (1)(A) shall not include the authority to impose sanctions on the importation of goods.

“(4) Exception to comply with united nations headquarters agreement.—Sanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.


“(d) Implementation; Regulatory Authority.—“(1) Implementation.—The President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.

“(2) Regulatory authority.—The President shall issue such regulations, licenses, and orders as are necessary to carry out this section.



“SEC. 6. ANNUAL CERTIFICATION AND WAIVER.“(a) Certification.—Not later than 180 days after the date of the enactment of this Act [Dec. 20, 2018], and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report certifying whether the Government of Nicaragua is taking effective steps—“(1) to strengthen the rule of law and democratic governance, including the independence of the judicial system and electoral council;

“(2) to combat corruption, including by investigating and prosecuting cases of public corruption;

“(3) to protect civil and political rights, including the rights of freedom of the press, speech, and association, for all people of Nicaragua, including political opposition parties, journalists, trade unionists, human rights defenders, indigenous peoples, and other civil society activists;

“(4) to investigate and hold accountable officials of the Government of Nicaragua and other persons responsible for the killings of individuals associated with the protests in Nicaragua that began on April 18, 2018; and

“(5) to hold free and fair elections overseen by credible domestic and international observers[.]


“(b) Waiver.—“(1) Temporary general waiver.—If the Secretary certifies to the appropriate congressional committees under subsection (a) that the Government of Nicaragua is taking effective steps as described in that subsection, the President may waive the application of the restrictions under section 4 and sanctions under section 5 for a period of not more than one year beginning on the date of the certification.

“(2) National interest waiver.—The President may waive the application of the restrictions under section 4 and sanctions under section 5 if the President—“(A) determines that such a waiver is in the national interest of the United States; and

“(B) submits to the appropriate congressional committees a notice of and justification for the waiver.


“(3) Sense of congress.—It is the sense of Congress that the President should exercise the waiver authority provided under paragraph (1) if the Secretary of State certifies under subsection (a) that the Government of Nicaragua is taking effective steps as described in that subsection.


“(c) Consultation.—In preparing a certification required by subsection (a), the Secretary shall consult with the appropriate congressional committees.

“(d) Annual Briefing.—The Secretary shall annually brief the appropriate congressional committees on whether the Government of Nicaragua is taking effective steps as described in subsection (a).


“SEC. 7. REPORT ON HUMAN RIGHTS VIOLATIONS AND CORRUPTION IN NICARAGUA.“(a) In General.—Not later than 180 days after the date of the enactment of this Act, the Secretary of State, acting through the Assistant Secretary of State for Intelligence and Research, and in coordination with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on—“(1) the involvement of senior officials of the Government of Nicaragua, including members of the Supreme Electoral Council, the National Assembly, and the judicial system, in human rights violations, acts of significant corruption, and money laundering; and

“(2) persons that transfer, or facilitate the transfer of, goods or technologies for use in or with respect to Nicaragua, that are used by the Government of Nicaragua to commit serious human rights violations against the people of Nicaragua.


“(b) Form.—The report required by subsection (a) may be classified.


“SEC. 8. CIVIL SOCIETY ENGAGEMENT STRATEGY.“Not later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on a strategy—“(1) for engaging relevant elements of civil society in Nicaragua, including independent media, human rights, and anti-corruption organizations, to strengthen rule of law and increase accountability for human rights abuses and corruption in Nicaragua; and

“(2) setting forth measures to support the protection of human rights and anti-corruption advocates in Nicaragua.


“SEC. 9. REFORM OF WESTERN HEMISPHERE DRUG POLICY COMMISSION.
[Amended section 603(f)(1) of Pub. L. 114–323, which is not classified to the Code.]

“SEC. 10. TERMINATION.“The provisions of this Act (other than section 9) shall terminate on December 31, 2023.


“SEC. 11. DEFINITIONS.“In this Act:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate; and

“(B) the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives.


“(2) Good.—The term ‘good’ means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.

“(3) Person.—The term ‘person’ means an individual or entity.

“(4) United states person.—The term ‘United States person’ means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of such an entity), or any person in the United States.”




[Memorandum of President of the United States, May 24, 2019, 84 F.R. 27695, delegated to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by section 5(a) of Pub. L. 115–335, set out above, with respect to making a determination under the standards set forth in sections 5(a)(1)–(4); to the Secretary of the Treasury the functions and authorities vested in the President by section 5(a), with respect to the imposition of the sanctions in section 5(c)(1)(A) following a determination by the Secretary of the Treasury under section 5(a); to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by section 5(d); to the Secretary of State the functions and authorities vested in the President by section 5(a), with respect to the imposition of the sanctions in section 5(c)(1)(B) following a determination by the Secretary of the Treasury under section 5(a); and to the Secretary of State, in consultation with the Secretary of the Treasury, the functions and authorities vested in the President by section 6(b). A reference to a provision of Pub. L. 115–335 so delegated is deemed to refer to a provision of any future Act that is the same or substantially the same.]

Policy Regarding Imposition of Sanctions With Respect to Affiliated Networks of Hizballah for Transnational Criminal ActivitiesPub. L. 115–272, title II, § 201(a), Oct. 25, 2018, 132 Stat. 4150, provided that: “It is the policy of the United States to determine if individuals and entities that are designated by the United States Government on or after the date of the enactment of this Act [Oct. 25, 2018] as being associated with Hizballah are engaged in transnational organized crime or related activities on or after such date of enactment.”


Hizballah International Financing PreventionPub. L. 114–102, Dec. 18, 2015, 129 Stat. 2205, as amended by Pub. L. 115–272, title I, §§ 101(a), 102–103(a), 104(a), title II, §§ 201(b), (c), 202(a), 203(a), title III, § 302(a), (c), Oct. 25, 2018, 132 Stat. 4144, 4146, 4147, 4149–4152, 4155, 4156, provided that:
“SECTION 1. SHORT TITLE; TABLE OF CONTENTS.
“(a) Short Title.—This Act may be cited as the ‘Hizballah International Financing Prevention Act of 2015’.
“(b) Table of Contents.—[Omitted.]
“SEC. 2. STATEMENT OF POLICY.
“It shall be the policy of the United States to—
“(1) prevent Hizballah’s global logistics and financial network from operating in order to curtail funding of its domestic and international activities; and
“(2) utilize all available diplomatic, legislative, and executive avenues to combat the global criminal activities of Hizballah as a means to block that organization’s ability to fund its global terrorist activities.
“TITLE I—PREVENTION OF ACCESS BY HIZBALLAH TO INTERNATIONAL FINANCIAL AND OTHER INSTITUTIONS
“SEC. 101. MANDATORY SANCTIONS WITH RESPECT TO FUNDRAISING AND RECRUITMENT ACTIVITIES FOR HIZBALLAH.
“(a) In General.—The President shall, on or after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], impose the sanctions described in subsection (b) with respect to any foreign person that the President determines knowingly provides significant financial, material, or technological support for or to—
“(1) Bayt al-Mal, Jihad al-Bina, the Islamic Resistance Support Association, the Foreign Relations Department of Hizballah, the External Security Organization of Hizballah, or any successor or affiliate thereof as designated by the President;
“(2) al-Manar TV, al Nour Radio, or the Lebanese Media Group, or any successor or affiliate thereof as designated by the President;
“(3) a foreign person determined by the President to be engaged in fundraising or recruitment activities for Hizballah; or
“(4) a foreign person owned or controlled by a person described in paragraph (1), (2), or (3).
“(b) Sanctions Described.—The sanctions described in this subsection are the following:
“(1) Asset blocking.—The exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
“(2) Aliens ineligible for visas, admission, or parole.—
“(A) Visas, admission, or parole.—An alien who the Secretary of State or the Secretary of Homeland Security (or designee of one of such Secretaries) determines is subject to subsection (a) is—
“(i) inadmissible to the United States;
“(ii) ineligible to receive a visa or other documentation to enter the United States; and
“(iii) otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
“(B) Current visas revoked.—
“(i) In general.—The Secretary of State or the Secretary of Homeland Security (or designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who the President determines is subject to subsection (a), regardless of when issued.
“(ii) Effect of revocation.—A revocation under clause (i) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of the alien.
“(c) Waiver.—
“(1) In general.—The President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section if the President certifies to the appropriate congressional committees that such waiver is in the national security interests of the United States.
“(2) Briefing.—Not later than 30 days after the issuance of a waiver under paragraph (1) with respect to a foreign person, and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the involvement of the foreign person in activities described in subsection (a).
“(d) Definitions.—In this section:
“(1) Admitted; alien.—The terms ‘admitted’ and ‘alien’ have meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
“(2) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—
“(A) the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on the Judiciary, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
“(B) the Committee on Foreign Relations, the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.
“(3) Entity.—The term ‘entity’ means a partnership, association, corporation, or other organization, group, or subgroup.
“(4) Foreign person.—The term ‘foreign person’ means any person that is not a United States person.
“(5) Hizballah.—The term ‘Hizballah’ has the meaning given such term in section 102(e).
“(6) Person.—The term ‘person’ means an individual or entity.
“(7) United states person.—The term ‘United States person’ means a United States citizen, an alien lawfully admitted for permanent residence, an entity organized under the laws of the United States (including foreign branches), or a person in the United States.
“SEC. 102. SANCTIONS WITH RESPECT TO FINANCIAL INSTITUTIONS THAT ENGAGE IN CERTAIN TRANSACTIONS.
“(a) Prohibitions and Conditions With Respect to Certain Accounts Held by Foreign Financial Institutions.—
“(1) In general.—Not later than 120 days after the date of the enactment of this Act [Dec. 18, 2015], the President shall prescribe regulations to prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines, on or after such date of enactment, engages in an activity described in paragraph (2).
“(2) Activities described.—A foreign financial institution engages in an activity described in this paragraph if the foreign financial institution—
“(A) knowingly facilitates a significant transaction or transactions for Hizballah;
“(B) knowingly facilitates a significant transaction or transactions of a person identified on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury and the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) for acting on behalf of or at the direction of, or being owned or controlled by, Hizballah;
“(C) knowingly engages in money laundering to carry out an activity described in subparagraph (A) or (B); or
“(D) knowingly facilitates a significant transaction or transactions or provides significant financial services to carry out an activity described in subparagraph (A), (B), or (C).
“(b) Waiver.—
“(1) In general.—The President may waive, on a case-by-case basis, the application of a prohibition or condition imposed with respect to a foreign financial institution pursuant to subsection (a) for a period of not more than 180 days, and may renew the waiver for additional periods of not more than 180 days, on and after the date on which the President—
“(A) determines that such a waiver is in the national security interests of the United States; and
“(B) submits to the appropriate congressional committees a report describing the reasons for such determination.
“(2) Form.—The report required by paragraph (1)(B) shall be submitted in unclassified form, but may contain a classified annex.
“(c) Special Rule To Allow for Termination of Sanctionable Activity.—The President shall not be required to apply sanctions to a foreign financial institution described in subsection (a) if the President certifies in writing to the appropriate congressional committees that—
“(1) the foreign financial institution—
“(A) is no longer engaging in the activity described in subsection (a)(2); or
“(B) has taken and is continuing to take significant verifiable steps toward terminating the activity described in that subsection; and
“(2) the President has received reliable assurances from the government with primary jurisdiction over the foreign financial institution that the foreign financial institution will not engage in any activity described in subsection (a)(2) in the future.
“(d) Report on Financial Institutions Organized Under the Laws of State Sponsors of Terrorism.—
“(1) In general.—Not later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], and every 2 years thereafter for a period not to exceed 4 years, the President shall submit to the appropriate congressional committees a report that—
“(A) identifies each foreign financial institution described in paragraph (2) that the President determines engages in one or more activities described in subsection (a)(2); and
“(B) provides a detailed description of each such activity.
“(2) Foreign financial institution described.—
“(A) In general.—A foreign financial institution described in this paragraph is a foreign financial institution—
“(i) that, wherever located, is—
     “(I) organized under the laws of a state sponsor of terrorism or any jurisdiction within a state sponsor of terrorism;
     “(II) owned or controlled by the government of a state sponsor of terrorism;
     “(III) located in the territory of a state sponsor of terrorism; or
     “(IV) owned or controlled by a foreign financial institution described in subclause (I), (II), or (III); and
“(ii) the capitalization of which exceeds $10,000,000.
“(B) State sponsor of terrorism defined.—In this paragraph, the term ‘state sponsor of terrorism’ means a country the government of which the Secretary of State has determined is a government that has repeatedly provided support for acts of international terrorism for purposes of—
“(i) section 1754(c) of the Export Control Reform Act of 2018 [50 U.S.C. 4813(c)];
“(ii) section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);
“(iii) section 40 of the Arms Export Control Act (22 U.S.C. 2780); or
“(iv) any other provision of law.
“(e) Definitions.—
“(1) In general.—In this section:
“(A) Account; correspondent account; payable-through account.—The terms ‘account’, ‘correspondent account’, and ‘payable-through account’ have the meanings given those terms in section 5318A of title 31, United States Code.
“(B) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—
“(i) the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
“(ii) the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
“(C) Financial institution.—The term ‘financial institution’ means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (K), (M), (N), (P), (R), (T), (Y), or (Z) of section 5312(a)(2) of title 31, United States Code.
“(D) Foreign financial institution.—The term ‘foreign financial institution’ has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations.
“(E) Hizballah.—The term ‘Hizballah’ means—
“(i) the entity known as Hizballah and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
“(ii) any person—
     “(I) the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); and
     “(II) who is identified on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury as an agent, instrumentality, or affiliate of Hizballah.
“(F) Money laundering.—The term ‘money laundering’ includes the movement of illicit cash or cash equivalent proceeds into, out of, or through a country, or into, out of, or through a financial institution.
“(2) Other definitions.—The President may further define the terms used in this section in the regulations prescribed under this section.
“SEC. 103. SANCTIONS AGAINST CERTAIN AGENCIES AND INSTRUMENTALITIES OF FOREIGN STATES.
“(a) Sanctions.—
“(1) In general.—Not later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], and as appropriate thereafter, the President shall impose the sanctions described in paragraph (3) with respect to an agency or instrumentality of a foreign state described in paragraph (2).
“(2) Agency or instrumentality of a foreign state described.—An agency or instrumentality of a foreign state is described in this paragraph if the President determines that the agency or instrumentality has, on or after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018, knowingly—
“(A) conducted significant joint combat operations with, or significantly supported combat operations of, Hizballah; or
“(B) provided significant financial support for or to, or significant arms or related materiel to, Hizballah.
“(3) Sanctions described.—The sanctions described in this paragraph are the exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of an agency or instrumentality of a foreign state if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
“(b) Waiver.—
“(1) In general.—The President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section with respect to an agency or instrumentality of a foreign state if the President certifies to the appropriate congressional committees that such waiver is vital to the national security interests of the United States.
“(2) Briefing.—Not later than 30 days after the issuance of a waiver under paragraph (1) with respect to an agency or instrumentality of a foreign state, and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the involvement of the agency or instrumentality in activities described in subsection (a)(2).
“(c) Special Rule.—The President shall not be required to impose sanctions under this section with respect to an agency or instrumentality of a foreign state if the Secretary certifies in writing to the appropriate congressional committees that—
“(1) the agency or instrumentality—
“(A) is no longer engaging in activities described in subsection (a)(2); or
“(B) has taken and is continuing to take significant verifiable steps toward terminating such activities; and
“(2) the President has received reliable assurances from the government of the foreign state that the agency or instrumentality will not engage in any activity described in subsection (a)(2) in the future.
“(d) Definitions.—In this section:
“(1) Agency or instrumentality of a foreign state.—The term ‘agency or instrumentality of a foreign state’ has the meaning given the term in section 1603(b) of title 28, United States Code.
“(2) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—
“(A) the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, the Committee on the Judiciary, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
“(B) the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, Committee on Finance, Committee on Appropriations, and the Select Committee on Intelligence of the Senate.
“(3) Arms or related materiel.—The term ‘arms or related materiel’ means—
“(A) nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;
“(B) ballistic or cruise missile weapons or materials or components of such weapons; and
“(C) destabilizing numbers and types of advanced conventional weapons.
“(4) Hizballah.—The term ‘Hizballah’ has the meaning given such term in section 102(e).
“(5) United states person.—The term ‘United States person’ has the meaning given such term in section 101(d).
“SEC. 104. DIPLOMATIC INITIATIVES TO PREVENT HOSTILE ACTIVITIES BY IRAN AND DISRUPT AND DEGRADE HIZBALLAH’S ILLICIT NETWORKS.
“Not later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], the President shall instruct the Secretary of State, in consultation with the Secretary of the Treasury, to increase cooperation with foreign governments to assist in strengthening the capacity of such governments to prevent hostile activity by Iran and disrupt and degrade Hizballah’s illicit activities, including diplomatic engagement that involves—
“(1) efforts to target and expose illicit finance networks, arrest perpetrators, freeze assets, and address Iran and Hizballah’s use of illicit financial networks using international trade and banking systems;
“(2) efforts to assist willing governments with the development of counter-organized crime legislation, the strengthening of financial investigative capacity, and a fully-vetted counter-organized crime judicial model in jurisdictions plagued with corruption; and
“(3) efforts to persuade governments to list Hizballah as a terrorist organization.
“SEC. 105. IMPLEMENTATION; PENALTIES; JUDICIAL REVIEW; EXEMPTIONS; RULE OF CONSTRUCTION.
“(a) Implementation.—The President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out sections 101, 102, 103, and 201 of this Act.
“(b) Penalties.—The penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed to carry out section 101, 102, 103, or 201 of this Act to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.
“(c) Procedures for Judicial Review of Classified Information.—
“(1) In general.—If a finding under section 101, 102, 103, or 201 of this Act, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.
“(2) Rule of construction.—Nothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under section 101, 102, 103, or 201 of this Act, or any prohibition, condition, or penalty imposed as a result of any such finding.
“(d) Exemptions.—The following activities shall be exempt from sections 101, 102, 103, and 201 of this Act:
“(1) Any authorized intelligence, law enforcement, or national security activities of the United States.

“(2) Any transaction necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United States, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, or the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or any other United States international agreement.“(e) Rule of Construction.—Nothing in section 101, 102, 103, or 201 of this Act shall be construed to limit the authority of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or under any other provision of law.

“(f) Exception Relating to Importation of Goods.—“(1) In general.—The authorities and requirements to impose sanctions under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.

“(2) Definition.—In this subsection, the term ‘good’ means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.



“TITLE II—SANCTIONS AND REPORTS RELATING TO NARCOTICS TRAFFICKING AND SIGNIFICANT TRANSNATIONAL CRIMINAL ACTIVITIES OF HIZBALLAH“SEC. 201. IMPOSITION OF SANCTIONS WITH RESPECT TO AFFILIATED NETWORKS OF HIZBALLAH FOR TRANSNATIONAL CRIMINAL ACTIVITIES.“(a) In General.—The President shall, on or after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], impose the sanctions described in subsection (b) with respect to affiliated networks of Hizballah, including, as appropriate, by reason of significant transnational criminal activities engaged in by such networks.

“(b) Sanctions Described.—The sanctions described in this subsection are sanctions applicable with respect to Hizballah pursuant to any provision of law, including Executive Order 13581 (50 U.S.C. 1701 note; relating to blocking property of transnational criminal organizations) (as such Executive Order was in effect on the day before the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018).

“(c) Waiver.—The President may, for periods not to exceed 180 days, waive the imposition of sanctions under this section if the President certifies to the appropriate congressional committees that such waiver is in the national security interests of the United States.

“(d) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on Appropriations, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and

“(B) the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.


“(2) Hizballah.—The term ‘Hizballah’ has the meaning given such term in section 102(e).



“SEC. 202. REPORT ON RACKETEERING ACTIVITIES ENGAGED IN BY HIZBALLAH.“(a) In General.—Not later than 180 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], the President shall submit to the appropriate congressional committees a report on information regarding activities that Hizballah, and agents and affiliates of Hizballah, have engaged in that are racketeering activities, including any patterns regarding such racketeering activities.

“(b) Form of Report.—Each report required under subsection (a) shall be submitted in an unclassified form but may contain a classified annex.

“(c) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and

“(B) the Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate.


“(2) Hizballah.—The term ‘Hizballah’ has the meaning given such term in section 102(e).

“(3) Racketeering activity.—The term ‘racketeering activity’ means any activity that would be considered a racketeering activity (as defined in section 1961(1) of title 18, United States Code) if the activity were engaged in the United States or by a United States person.

“(4) United states person.—The term ‘United States person’ has the meaning given such term in section 101(d).



“SEC. 203. REWARDS FOR JUSTICE AND HIZBALLAH’S FUNDRAISING, FINANCING, AND MONEY LAUNDERING ACTIVITIES.“(a) Report.—Not later than 90 days after the date of the enactment of this Act [Dec. 18, 2015], the Secretary of State shall submit to the appropriate congressional committees a report that details actions taken by the Department of State through the Department of State rewards program under section 36 of the State Department Basic Authorities Act [of 1956] (22 U.S.C. 2708) to obtain information on fundraising, financing, and money laundering activities of Hizballah and its agents and affiliates.

“(b) Briefing.—Not later than 90 days after the date of the enactment of this Act [Dec. 18, 2015], and annually thereafter, the Secretary of State shall provide a briefing to the appropriate congressional committees on the status of the actions described in subsection (a).

“(c) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and

“(2) the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.



“SEC. 204. REPORT ON ACTIVITIES OF FOREIGN GOVERNMENTS TO DISRUPT GLOBAL LOGISTICS NETWORKS AND FUNDRAISING, FINANCING, AND MONEY LAUNDERING ACTIVITIES OF HIZBALLAH.“(a) Report.—“(1) In general.—Not later than 90 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], and once every 2 years thereafter for the following 4 years, the President shall submit to the appropriate congressional committees a report that includes—“(A) a list of countries that support Hizballah or in which Hizballah maintains important portions of its global logistics networks;

“(B) with respect to each country on the list required by subparagraph (A)—“(i) an assessment of whether the government of the country is taking adequate measures to disrupt the global logistics networks of Hizballah within the territory of the country; and

“(ii) in the case of a country the government of which is not taking adequate measures to disrupt such networks—     “(I) an assessment of the reasons that government is not taking such adequate measures; and

     “(II) a description of measures being taken by the United States to encourage that government to improve measures to disrupt such networks;



“(C) a list of countries in which Hizballah, or any of its agents or affiliates, conducts significant fundraising, financing, or money laundering activities;

“(D) with respect to each country on the list required by subparagraph (C)—“(i) an assessment of whether the government of the country is taking adequate measures to disrupt the fundraising, financing, or money laundering activities of Hizballah and its agents and affiliates within the territory of the country; and

“(ii) in the case of a country the government of which is not taking adequate measures to disrupt such activities—     “(I) an assessment of the reasons that government is not taking such adequate measures; and

     “(II) a description of measures being taken by the United States to encourage that government to improve measures to disrupt such activities;



“(E) a list of methods that Hizballah, or any of its agents or affiliates, utilizes to raise or transfer funds, including trade-based money laundering, the use of foreign exchange houses, free-trade zones, business partnerships and joint ventures, and other investments in small and medium-sized enterprises;

“(F) a list of jurisdictions outside of Lebanon that expressly consent to, or with knowledge allow, the use of their territory by Hizballah to carry out terrorist activities, including training, financing, and recruitment;

“(G) a description of the total aggregate revenues and remittances that Hizballah receives from the global logistics networks of Hizballah;

“(H) a list of Hizballah’s sources of revenue, including sources of revenue based on illicit activity, revenues from Iran, charities, and other business activities;

“(I) a list of Hizballah’s expenditures, including expenditures for ongoing military operations, social networks, and external operations;

“(J) a description of steps to be taken by Federal agencies to combat the illicit tobacco trafficking networks used by Hizballah;

“(K) an assessment of Hizballah’s financial operations in areas under its operational or political control in Lebanon and Syria and available measures to target Hizballah’s financial operations in those areas;

“(L) a review of Hizballah’s international operational capabilities, including in the United States;

“(M) a review of—“(i) the total number and value of Hizballah-related assets seized and forfeited; and

“(ii) the total number of indictments, prosecutions, and extraditions of Hizballah members or affiliates; and


“(N) a review of efforts by the United States to prevent hostile activities by Iran and disrupt and degrade Hizballah’s illicit networks in the Western Hemisphere, including interagency coordination to ensure that information-sharing, interdictions, arrests, investigations, indictments, sanctions, and designations related to Hizballah individuals or networks in the Western Hemisphere are integrated, coordinated, and publicly communicated by the United States in a manner that supports United States interests.


“(2) Form.—The report required by paragraph (1) shall be submitted in unclassified form to the greatest extent possible, and may contain a classified annex.

“(3) Global logistics networks of hizballah.—In this subsection, the term ‘global logistics networks of Hizballah’, ‘global logistics networks’, or ‘networks’ means financial, material, or technological support for, or financial or other services in support of, Hizballah.


“(b) Enhanced Due Diligence.—“(1) In general.—The President is authorized to require each financial institution in the United States that knowingly maintains a correspondent account or a payable-through account in the United States for a foreign financial institution described in paragraph (2) to establish enhanced due diligence policies, procedures, and controls in accordance with section 5318(i)(2)(B) of title 31, United States Code, and regulations to implement such section with respect to such accounts.

“(2) Foreign financial institution described.—A foreign financial institution described in this paragraph is a foreign financial institution that the President determines provides significant financial services to persons operating in a jurisdiction identified in unclassified form in the list required under subsection (a)(1)(F).

“(3) Definitions.—In this subsection, the terms ‘correspondent account’ and ‘payable-through account’ have the meanings given those terms in section 5318A of title 31, United States Code.


“(c) Briefing on Hizballah’s Assets and Activities Related To Fundraising, Financing, and Money Laundering Worldwide.—Not later than 90 days after the date of the enactment of the Hizballah International Financing Prevention Amendments Act of 2018 [Oct. 25, 2018], and every 180 days thereafter for the following 4 years, the Secretary of State, the Secretary of the Treasury, and the heads of other applicable Federal departments and agencies shall provide to the appropriate congressional committees a briefing on the disposition of Hizballah’s assets and activities related to fundraising, financing, and money laundering worldwide and on any requirements for enhanced due diligence prescribed under subsection (b).

“(d) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and

“(2) the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate.




“TITLE III—MISCELLANEOUS PROVISIONS“SEC. 301. RULE OF CONSTRUCTION.“Nothing in this Act or any amendment made by this Act shall apply to the authorized intelligence activities of the United States.


“SEC. 302. REGULATORY AUTHORITY.“(a) In General.—The President shall, not later than 120 days after the date of the enactment of this Act [Dec. 18, 2015], promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.

“(b) Notification to Congress.—Not less than 10 days before the promulgation of regulations under subsection (a), the President shall notify the appropriate congressional committees of the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.

“(c) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and

“(2) the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.



“SEC. 303. TERMINATION.“This Act shall terminate on the date that is 30 days after the date on which the President certifies to Congress that Hizballah—“(1) is no longer designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and

“(2) is no longer designated for the imposition of sanctions pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).”





[Memorandum of President of the United States, Jan. 15, 2019, 84 F.R. 3963, delegated to the Secretary of State the functions and authorities vested in the President by sections 101(b)(2), 101(c), 102(b), 103(b–c), and 201(c) of Pub. L. 114–102, set out above; to the Secretary of the Treasury the functions and authorities vested in the President by sections 101(a), 101(b)(1), 102(a), 102(c), 103(a), 201(a–b), 204(b), and 302 of Pub. L. 114–102; and to the Director of National Intelligence the functions and authorities vested in the President by sections 202 and 204(a, c–d) of Pub. L. 114–102, and any future Act that is the same or substantially the same as such provisions, and rescinded and replaced any prior delegations of authority to the Secretary of the Treasury, the Secretary of State, and the Director of National Intelligence under Pub. L. 114–102.]
[Memorandum of President of the United States, Mar. 18, 2016, 81 F.R. 15421, which delegated to the Director of National Intelligence the functions and authorities vested in the President by sections 101, 201, and 202 of Pub. L. 114–102, set out above, was rescinded and replaced by Memorandum of President of the United States, Jan. 15, 2019, 84 F.R. 3963, see above.]
[Memorandum of President of the United States, Mar. 18, 2016, 81 F.R. 15423, which delegated to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by sections 102(a), 102(c), 204, and 302 of Pub. L. 114–102, set out above, was rescinded and replaced by Memorandum of President of the United States, Jan. 15, 2019, 84 F.R. 3963, see above.]
[Memorandum of President of the United States, Mar. 18, 2016, 81 F.R. 18739, which delegated to the Secretary of State the functions and authorities vested in the President by section 102(b) of Pub. L. 114–102, set out above, was rescinded and replaced by Memorandum of President of the United States, Jan. 15, 2019, 84 F.R. 3963, see above.]

Venezuela Defense of Human Rights and Civil SocietyPub. L. 113–278, Dec. 18, 2014, 128 Stat. 3011, as amended by Pub. L. 114–194, § 2, July 15, 2016, 130 Stat. 674; Pub. L. 116–94, div. J, title I, § 183(a), Dec. 20, 2019, 133 Stat. 3048, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Venezuela Defense of Human Rights and Civil Society Act of 2014’.


“SEC. 2. FINDINGS.“Congress makes the following findings:“(1) The Central Bank of Venezuela and the National Statistical Institute of Venezuela stated that the annual inflation rate in Venezuela in 2013 was 56.30, the highest level of inflation in the Western Hemisphere and the third highest level of inflation in the world behind South Sudan and Syria.

“(2) The Central Bank of Venezuela and the Government of Venezuela have imposed a series of currency controls that has exacerbated economic problems and, according to the World Economic Forum, has become the most problematic factor for doing business in Venezuela.

“(3) The Central Bank of Venezuela declared that the scarcity index of Venezuela reached 29.4 percent in March 2014, which signifies that fewer than one in 4 basic goods is unavailable at any given time. The Central Bank has not released any information on the scarcity index since that time.

“(4) Since 1999, violent crime in Venezuela has risen sharply and the Venezuelan Violence Observatory, an independent nongovernmental organization, found the national per capita murder rate to be 79 per 100,000 people in 2013.

“(5) The international nongovernmental organization Human Rights Watch recently stated, ‘Under the leadership of President Chàvez and now President Maduro, the accumulation of power in the executive branch and the erosion of human rights guarantees have enabled the government to intimidate, censor, and prosecute its critics.’.

“(6) The Country Reports on Human Rights Practices for 2013 of the Department of State maintained that in Venezuela ‘the government did not respect judicial independence or permit judges to act according to the law without fear of retaliation’ and ‘the government used the judiciary to intimidate and selectively prosecute political, union, business, and civil society leaders who were critical of government policies or actions’.

“(7) The Government of Venezuela has detained foreign journalists and threatened and expelled international media outlets operating in Venezuela, and the international nongovernmental organization Freedom House declared that Venezuela’s ‘media climate is permeated by intimidation, sometimes including physical attacks, and strong antimedia rhetoric by the government is common’.

“(8) Since February 4, 2014, the Government of Venezuela has responded to antigovernment protests with violence and killings perpetrated by its public security forces.

“(9) In May 2014, Human Rights Watch found that the unlawful use of force perpetrated against antigovernment protesters was ‘part of a systematic practice by the Venezuelan security forces’.

“(10) As of September 1, 2014, 41 people had been killed, approximately 3,000 had been arrested unjustly, and more than 150 remained in prison and faced criminal charges as a result of antigovernment demonstrations throughout Venezuela.

“(11) Opposition leader Leopoldo Lopez was arrested on February 18, 2014, in relation to the protests and was unjustly charged with criminal incitement, conspiracy, arson, and property damage. Since his arrest, Lopez has been held in solitary confinement and has been denied 58 out of 60 of his proposed witnesses at his ongoing trial.

“(12) As of September 1, 2014, not a single member of the public security forces of the Government of Venezuela had been held accountable for acts of violence perpetrated against antigovernment protesters.


“SEC. 3. SENSE OF CONGRESS REGARDING ANTIGOVERNMENT PROTESTS IN VENEZUELA AND THE NEED TO PREVENT FURTHER VIOLENCE IN VENEZUELA.“It is the sense of Congress that—“(1) the United States aspires to a mutually beneficial relationship with Venezuela based on respect for human rights and the rule of law and a functional and productive relationship on issues of public security, including counternarcotics and counterterrorism;

“(2) the United States supports the people of Venezuela in their efforts to realize their full economic potential and to advance representative democracy, human rights, and the rule of law within their country;

“(3) the chronic mismanagement by the Government of Venezuela of its economy has produced conditions of economic hardship and scarcity of basic goods and foodstuffs for the people of Venezuela;

“(4) the failure of the Government of Venezuela to guarantee minimal standards of public security for its citizens has led the country to become one of the most violent and corrupt in the world;

“(5) the Government of Venezuela continues to take steps to remove checks and balances on the executive, politicize the judiciary, undermine the independence of the legislature through use of executive decree powers, persecute and prosecute its political opponents, curtail freedom of the press, and limit the free expression of its citizens;

“(6) Venezuelans, responding to ongoing economic hardship, high levels of crime and violence, and the lack of basic political rights and individual freedoms, have turned out in demonstrations in Caracas and throughout the country to protest the failure of the Government of Venezuela to protect the political and economic well-being of its citizens; and

“(7) the repeated use of violence perpetrated by the National Guard and security personnel of Venezuela, as well as persons acting on behalf of the Government of Venezuela, against antigovernment protesters that began on February 4, 2014, is intolerable and the use of unprovoked violence by protesters is also a matter of serious concern.


“SEC. 4. UNITED STATES POLICY TOWARD VENEZUELA.“It is the policy of the United States—“(1) to support the people of Venezuela in their aspiration to live under conditions of peace and representative democracy as defined by the Inter-American Democratic Charter of the Organization of American States;

“(2) to work in concert with the other member states within the Organization of American States, as well as the countries of the European Union, to ensure the peaceful resolution of the current situation in Venezuela and the immediate cessation of violence against antigovernment protestors;

“(3) to hold accountable government and security officials in Venezuela responsible for or complicit in the use of force in relation to antigovernment protests and similar future acts of violence; and

“(4) to continue to support the development of democratic political processes and independent civil society in Venezuela.


“SEC. 5. SANCTIONS ON PERSONS RESPONSIBLE FOR VIOLENCE IN VENEZUELA.“(a) In General.—The President shall impose the sanctions described in subsection (b) with respect to any foreign person, including any current or former official of the Government of Venezuela or any person acting on behalf of that Government, that the President determines—“(1) has perpetrated, or is responsible for ordering or otherwise directing, significant acts of violence or serious human rights abuses in Venezuela against persons associated with the antigovernment protests in Venezuela that began on February 4, 2014;

“(2) has ordered or otherwise directed the arrest or prosecution of a person in Venezuela primarily because of the person’s legitimate exercise of freedom of expression or assembly; or

“(3) has knowingly materially assisted, sponsored, or provided significant financial, material, or technological support for, or goods or services in support of, the commission of acts described in paragraph (1) or (2).


“(b) Sanctions Described.—“(1) In general.—The sanctions described in this subsection are the following:“(A) Asset blocking.—The exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.

“(B) Exclusion from the united states and revocation of visa or other documentation.—In the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.


“(2) Penalties.—A person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.

“(3) Exception relating to importation of goods.—The requirement to block and prohibit all transactions in all property and interests in property under paragraph (1)(A) shall not include the authority to impose sanctions on the importation of goods.

“(4) Exception to comply with united nations headquarters agreement.—Sanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.


“(c) Waiver.—The President may waive the application of sanctions under subsection (b) with respect to a person if the President—“(1) determines that such a waiver is in the national interest of the United States; and

“(2) on or before the date on which the waiver takes effect, submits to the Committee on Foreign Relations and the Committee on Banking Housing, and Urban Affairs of the Senate and the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives a notice of and justification for the waiver.


“(d) Regulatory Authority.—The President shall issue such regulations, licenses, and orders as are necessary to carry out this section.

“(e) Termination.—The requirement to impose sanctions under this section shall terminate on December 31, 2023.

“(f) Definitions.—In this section:“(1) Admitted; alien.—The terms ‘admitted’ and ‘alien’ have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).

“(2) Financial institution.—The term ‘financial institution’ has the meaning given that term in section 5312 of title 31, United States Code.

“(3) Foreign person.—The term ‘foreign person’ means a person that is not a United States person.

“(4) Good.—The term ‘good’ has the meaning given that term in [former] section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) [former 50 U.S.C. 4618] (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).

“(5) Knowingly.—The term ‘knowingly’, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.

“(6) Materially assisted.—The term ‘materially assisted’ means the provision of assistance that is significant and of a kind directly relevant to acts described in paragraph (1) or (2) of subsection (a).

“(7) United states person.—The term ‘United States person’ means—“(A) a United States citizen or an alien lawfully admitted for permanent residence to the United States; or

“(B) an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.




“SEC. 6. REPORT ON BROADCASTING, INFORMATION DISTRIBUTION, AND CIRCUMVENTION TECHNOLOGY DISTRIBUTION IN VENEZUELA.“(a) In General.—Not later than 30 days after the date of the enactment of this Act [Dec. 18, 2014], the Chairman of the Broadcasting Board of Governors (in this section referred to as the ‘Board’) shall submit to Congress a report that includes—“(1) a thorough evaluation of the governmental, political, and technological obstacles faced by the people of Venezuela in their efforts to obtain accurate, objective, and comprehensive news and information about domestic and international affairs;

“(2) an assessment of current efforts relating to broadcasting, information distribution, and circumvention technology distribution in Venezuela, by the United States Government and otherwise; and

“(3) a strategy for expanding such efforts in Venezuela, including recommendations for additional measures to expand upon current efforts.


“(b) Elements.—The report required by subsection (a) shall include—“(1) an assessment of the current level of Federal funding dedicated to broadcasting, information distribution, and circumvention technology distribution in Venezuela by the Board before the date of the enactment of this Act;

“(2) an assessment of the extent to which the current level and type of news and related programming and content provided by the Voice of America and other sources is addressing the informational needs of the people of Venezuela; and

“(3) recommendations for increasing broadcasting, information distribution, and circumvention technology distribution in Venezuela.”






Imposition of Sanctions With Respect to Support for the Rebel Group Known as M23Pub. L. 112–239, div. A, title XII, § 1284, Jan. 2, 2013, 126 Stat. 2035, provided that:
“(a) Blocking of Assets.—“(1) In general.—The Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or Executive Order 13413 (74[71] Fed. Reg. 64105; relating to blocking property of certain persons contributing to the conflict in the Democratic Republic of the Congo), block and prohibit all transactions in all property and interests in property of a person described in subsection (c) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.

“(2) Exception.—“(A) In general.—The requirement to block and prohibit all transactions in all property and interests in property under paragraph (1) shall not include the authority to impose sanctions on the importation of goods.

“(B) Good defined.—In this paragraph, the term ‘good’ has the meaning given that term in [former] section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) [former 50 U.S.C. 4618] (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).



“(b) Visa Ban.—The Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien who is a person described in subsection (c).

“(c) Persons Described.—A person described in this subsection is a person that the President determines provides, on or after the date of the enactment of this Act [Jan. 2, 2013], significant financial, material, or technological support to M23.

“(d) Waiver.—The President may waive the application of this section with respect to a person if the President determines and reports to the appropriate congressional committees that the waiver is in the national interest of the United States.

“(e) Termination of Sanctions.—Sanctions imposed under this section may terminate 15 days after the date on which the President determines and reports to the appropriate congressional committees that the person covered by such determination has terminated the provision of significant financial, material, and technological support to M23.

“(f) Termination of Section.—This section shall terminate on the date that is 15 days after the date on which the President determines and reports to the appropriate congressional committees that M23 is no longer a significant threat to peace and security in the Democratic Republic of the Congo.

“(g) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and

“(B) the Committee on Financial Services, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives.


“(2) M23.—The term ‘M23’ refers to the rebel group known as M23 operating in the Democratic Republic of the Congo that derives its name from the March 23, 2009, agreement between the Government of the Democratic Republic of the Congo and the National Congress for the Defense of the People (or any successor group).

“(3) United states person.—The term ‘United States person’ means—“(A) an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; or

“(B) an entity organized under the laws of the United States or of any jurisdiction within the United States.”






Sudan Accountability and DivestmentPub. L. 110–174, Dec. 31, 2007, 121 Stat. 2516, as amended by Pub. L. 111–195, title II, § 205(a), July 1, 2010, 124 Stat. 1344, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Sudan Accountability and Divestment Act of 2007’.


“SEC. 2. DEFINITIONS.“In this Act:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and

“(B) the Committee on Financial Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Business operations.—The term ‘business operations’ means engaging in commerce in any form in Sudan, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

“(3) Executive agency.—The term ‘executive agency’ has the meaning given the term in section 4 of the Office of Federal Procurement Policy Act ([former] 41 U.S.C. 403) [see 41 U.S.C. 133].

“(4) Government of sudan.—The term ‘Government of Sudan’—“(A) means the government in Khartoum, Sudan, which is led by the National Congress Party (formerly known as the National Islamic Front) or any successor government formed on or after October 13, 2006 (including the coalition National Unity Government agreed upon in the Comprehensive Peace Agreement for Sudan); and

“(B) does not include the regional government of southern Sudan.


“(5) Marginalized populations of sudan.—The term ‘marginalized populations of Sudan’ refers to—“(A) adversely affected groups in regions authorized to receive assistance under section 8(c) of the Darfur Peace and Accountability Act [of 2006] (Public Law 109–344; 50 U.S.C. 1701 note); and

“(B) marginalized areas in Northern Sudan described in section 4(9) of such Act.


“(6) Military equipment.—The term ‘military equipment’ means—“(A) weapons, arms, military supplies, and equipment that readily may be used for military purposes, including radar systems or military-grade transport vehicles; or

“(B) supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.


“(7) Mineral extraction activities.—The term ‘mineral extraction activities’ means exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc.

“(8) Oil-related activities.—“(A) In general.—Except as provided in subparagraph (B), the term ‘oil-related activities’ means—“(i) exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading oil; and

“(ii) constructing, maintaining, or operating a pipeline, refinery, or other oilfield infrastructure.


“(B) Exclusions.—A person shall not be considered to be involved in an oil-related activity if—“(i) the person is involved in the retail sale of gasoline or related consumer products in Sudan but is not involved in any other activity described in subparagraph (A); or

“(ii) the person is involved in leasing, or owns, rights to an oil block in Sudan but is not involved in any other activity described in subparagraph (A).



“(9) Person.—The term ‘person’ means—“(A) a natural person, corporation, company, business association, partnership, society, trust, any other nongovernmental entity, organization, or group;

“(B) any governmental entity or instrumentality of a government, including a multilateral development institution (as defined in section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3))); and

“(C) any successor, subunit, parent company or subsidiary of any entity described in subparagraph (A) or (B).


“(10) Power production activities.—The term ‘power production activities’ means any business operation that involves a project commissioned by the National Electricity Corporation of Sudan or other similar entity of the Government of Sudan whose purpose is to facilitate power generation and delivery, including establishing power-generating plants or hydroelectric dams, selling or installing components for the project, or providing service contracts related to the installation or maintenance of the project.

“(11) State.—The term ‘State’ means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.

“(12) State or local government.—The term ‘State or local government’ includes—“(A) any State and any agency or instrumentality thereof;

“(B) any local government within a State, and any agency or instrumentality thereof;

“(C) any other governmental instrumentality; and

“(D) any public institution of higher education within the meaning of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).



“SEC. 3. AUTHORITY OF STATE AND LOCAL GOVERNMENTS TO DIVEST FROM CERTAIN COMPANIES DIRECTLY INVESTED IN CERTAIN SUDANESE SECTORS.“(a) Sense of Congress.—It is the sense of Congress that the United States Government should support the decision of any State or local government to divest from, or to prohibit the investment of assets of the State or local government in, a person that the State or local government determines poses a financial or reputational risk.

“(b) Authority To Divest.—Notwithstanding any other provision of law, a State or local government may adopt and enforce measures that meet the requirements of subsection (e) to divest the assets of the State or local government from, or prohibit investment of the assets of the State or local government in, persons that the State or local government determines, using credible information available to the public, are conducting or have direct investments in business operations described in subsection (d).

“(c) Notice to Department of Justice.—Not later than 30 days after adopting a measure pursuant to subsection (b), a State or local government shall submit written notice to the Attorney General describing the measure.

“(d) Business Operations Described.—“(1) In general.—Business operations described in this subsection are business operations in Sudan that include power production activities, mineral extraction activities, oil-related activities, or the production of military equipment.

“(2) Exceptions.—Business operations described in this subsection do not include business operations that the person conducting the business operations can demonstrate—“(A) are conducted under contract directly and exclusively with the regional government of southern Sudan;

“(B) are conducted under a license from the Office of Foreign Assets Control, or are expressly exempted under Federal law from the requirement to be conducted under such a license;

“(C) consist of providing goods or services to marginalized populations of Sudan;

“(D) consist of providing goods or services to an internationally recognized peacekeeping force or humanitarian organization;

“(E) consist of providing goods or services that are used only to promote health or education; or

“(F) have been voluntarily suspended.



“(e) Requirements.—Any measure taken by a State or local government under subsection (b) shall meet the following requirements:“(1) Notice.—The State or local government shall provide written notice and an opportunity to comment in writing to each person to whom a measure is to be applied.

“(2) Timing.—The measure shall apply to a person not earlier than the date that is 90 days after the date on which written notice is provided to the person under paragraph (1).

“(3) Applicability.—The measure shall not apply to a person that demonstrates to the State or local government that the person does not conduct or have direct investments in business operations described in subsection (d).

“(4) Sense of congress on avoiding erroneous targeting.—It is the sense of Congress that a State or local government should not adopt a measure under subsection (b) with respect to a person unless the State or local government has made every effort to avoid erroneously targeting the person and has verified that the person conducts or has direct investments in business operations described in subsection (d).


“(f) Definitions.—In this section:“(1) Investment.—The ‘investment’ of assets, with respect to a State or local government, includes—“(A) a commitment or contribution of assets;

“(B) a loan or other extension of credit of assets; and

“(C) the entry into or renewal of a contract for goods or services.


“(2) Assets.—“(A) In general.—Except as provided in subparagraph (B), the term ‘assets’ refers to public monies and includes any pension, retirement, annuity, or endowment fund, or similar instrument, that is controlled by a State or local government.

“(B) Exception.—The term ‘assets’ does not include employee benefit plans covered by title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).



“(g) Nonpreemption.—A measure of a State or local government authorized under subsection (b) is not preempted by any Federal law or regulation.

“(h) Effective Date.—“(1) In general.—Except as provided in paragraph (2), this section applies to measures adopted by a State or local government before, on, or after the date of the enactment of this Act [Dec. 31, 2007].

“(2) Notice requirements.—Subsections (c) and (e) apply to measures adopted by a State or local government on or after the date of the enactment of this Act.



“SEC. 4. SAFE HARBOR FOR CHANGES OF INVESTMENT POLICIES BY ASSET MANAGERS.“(a) In General.—
[Amended section 80a–13 of Title 15, Commerce and Trade]

“(b) SEC Regulations.—Not later than 120 days after the date of the enactment of this Act [Dec. 31, 2007], the Securities and Exchange Commission shall prescribe regulations, in the public interest and for the protection of investors, to require disclosure by each registered investment company that divests itself of securities in accordance with section 13(c) of the Investment Company Act of 1940 [15 U.S.C. 80a–13(c)]. Such rules shall require the disclosure to be included in the next periodic report filed with the Commission under section 30 of such Act (15 U.S.C. 80a–29) following such divestiture.


“SEC. 5. SENSE OF CONGRESS REGARDING CERTAIN ERISA PLAN INVESTMENTS.“It is the sense of Congress that a fiduciary of an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)), may divest plan assets from, or avoid investing plan assets in, any person the fiduciary determines is conducting or has direct investments in business operations in Sudan described in section 3(d) of this Act, without breaching the responsibilities, obligations, or duties imposed upon the fiduciary by subparagraph (A) or (B) of section 404(a)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(a)(1)), if—“(1) the fiduciary makes such determination using credible information that is available to the public; and

“(2) the fiduciary prudently determines that the result of such divestment or avoidance of investment would not be expected to provide the employee benefit plan with—“(A) a lower rate of return than alternative investments with commensurate degrees of risk; or

“(B) a higher degree of risk than alternative investments with commensurate rates of return.



“SEC. 6. PROHIBITION ON UNITED STATES GOVERNMENT CONTRACTS.“(a) Certification Requirement.—The head of each executive agency shall ensure that each contract entered into by such executive agency for the procurement of goods or services includes a clause that requires the contractor to certify to the contracting officer that the contractor does not conduct business operations in Sudan described in section 3(d).

“(b) Remedies.—“(1) In general.—The head of an executive agency may impose remedies as provided in this subsection if the head of the executive agency determines that the contractor has submitted a false certification under subsection (a) after the date the Federal Acquisition Regulation is amended under subsection (e) to implement the requirements of this section.

“(2) Termination.—The head of an executive agency may terminate a covered contract upon the determination of a false certification under paragraph (1).

“(3) Suspension and debarment.—The head of an executive agency may debar or suspend a contractor from eligibility for Federal contracts upon the determination of a false certification under paragraph (1). The debarment period may not exceed 3 years.

“(4) Inclusion on list of parties excluded from federal procurement and nonprocurement programs.—The Administrator of General Services shall include on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation issued under section 25 of the Office of Federal Procurement Policy Act ([former] 41 U.S.C. 421) [see 41 U.S.C. 1303] each contractor that is debarred, suspended, proposed for debarment or suspension, or declared ineligible by the head of an executive agency on the basis of a determination of a false certification under paragraph (1).

“(5) Rule of construction.—This section shall not be construed to limit the use of other remedies available to the head of an executive agency or any other official of the Federal Government on the basis of a determination of a false certification under paragraph (1).


“(c) Waiver.—“(1) In general.—The President may waive the requirement of subsection (a) on a case-by-case basis if the President determines and certifies in writing to the appropriate congressional committees that it is in the national interest to do so.

“(2) Reporting requirement.—Not later than April 15, 2008, and semi-annually thereafter, the Administrator for Federal Procurement Policy shall submit to the appropriate congressional committees a report on waivers granted under paragraph (1).


“(d) Implementation Through the Federal Acquisition Regulation.—Not later than 120 days after the date of the enactment of this Act [Dec. 31, 2007], the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation issued pursuant to section 25 of the Office of Federal Procurement Policy Act ([former] 41 U.S.C. 421) [see 41 U.S.C. 1303] to provide for the implementation of the requirements of this section.

“(e) Report.—Not later than one year after the date the Federal Acquisition Regulation is amended under subsection (e) to implement the requirements of this section, the Administrator of General Services, with the assistance of other executive agencies, shall submit to the Office of Management and Budget and the appropriate congressional committees a report on the actions taken under this section.


“SEC. 7. SENSE OF CONGRESS ON EFFORTS BY OTHER COUNTRIES.“It is the sense of Congress that the governments of all other countries should adopt measures, similar to those contained in this Act, to publicize the activities of all persons that, through their financial dealings, knowingly or unknowingly enable the Government of Sudan to continue to oppress and commit genocide against people in the Darfur region and other regions of Sudan, and to authorize divestment from, and the avoidance of further investment in, such persons.


“SEC. 8. SENSE OF CONGRESS ON PEACEKEEPING EFFORTS IN SUDAN.“It is the sense of Congress that the President should—“(1) continue to work with other members of the international community, including the Permanent Members of the United Nations Security Council, the African Union, the European Union, the Arab League, and the Government of Sudan to facilitate the urgent deployment of a peacekeeping force to Sudan; and

“(2) bring before the United Nations Security Council, and call for a vote on, a resolution requiring meaningful multilateral sanctions against the Government of Sudan in response to its acts of genocide against the people of Darfur and its continued refusal to allow the implementation of a peacekeeping force in Sudan.


“SEC. 9. SENSE OF CONGRESS ON THE INTERNATIONAL OBLIGATIONS OF THE UNITED STATES.“It is the sense of Congress that nothing in this Act—“(1) conflicts with the international obligations or commitments of the United States; or

“(2) affects article VI, clause 2, of the Constitution of the United States.


“SEC. 10. REPORTS ON SANCTIONS IN SUPPORT OF PEACE IN DARFUR.“(a) In General.—The Secretary of State and the Secretary of the Treasury shall submit to the appropriate congressional committees a report assessing the effectiveness of sanctions imposed with respect to Sudan at the time the Secretary of State and the Secretary of the Treasury submits [sic] reports required under—“(1) the Sudan Peace Act (Public Law 107–245; 50 U.S.C. 1701 note) [formerly set out as a note below];

“(2) the Comprehensive Peace in Sudan Act of 2004 (Public Law 108–497; 50 U.S.C. 1701 note) [formerly set out as a note below]; and

“(3) the Darfur Peace and Accountability Act of 2006 (Public Law 109–344; 50 U.S.C. 1701 note).


“(b) Additional Report by the Secretary of the Treasury.—The Secretary of the Treasury shall submit to the appropriate congressional committees a report assessing the effectiveness of sanctions imposed with respect to Sudan under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) at the time the President submits the reports required by section 204(c) of such Act (50 U.S.C. 1703(c)) with respect to Executive Order 13,067 [13067] (50 U.S.C. 1701 note; relating to blocking property of persons in connection with the conflict in Sudan’s region of Darfur).

“(c) Contents.—The reports required by subsections (a) and (b) shall include—“(1) a description of each sanction imposed under a law or executive order described in subsection (a) or (b);

“(2) the name of the person subject to the sanction, if any; and

“(3) whether or not the person subject to the sanction is also subject to sanctions imposed by the United Nations.



“SEC. 11. REPEAL OF REPORTING REQUIREMENT.

“Section 6305 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 172) is repealed.

“SEC. 12. TERMINATION.“The provisions of sections 3, 4, 5, 6, and 10 shall terminate 30 days after the date on which the President has certified to Congress that the Government of Sudan has honored its commitments to—“(1) abide by United Nations Security Council Resolution 1769 (2007);

“(2) cease attacks on civilians;

“(3) demobilize and demilitarize the Janjaweed and associated militias;

“(4) grant free and unfettered access for delivery of humanitarian assistance; and

“(5) allow for the safe and voluntary return of refugees and internally displaced persons.”





Darfur Peace and AccountabilityPub. L. 109–344, Oct. 13, 2006, 120 Stat. 1869, as amended by Pub. L. 116–283, div. A, title XII, § 1270D, Jan. 1, 2021, 134 Stat. 3978, provided that:
“SECTION 1. SHORT TITLE; TABLE OF CONTENTS.“(a) Short Title.—This Act may be cited as the ‘Darfur Peace and Accountability Act of 2006’.

“(b) Table of Contents.—
[Omitted.]


“SEC. 2. DEFINITIONS.“In this Act:“(1) AMIS.—The term ‘AMIS’ means the African Union Mission in Sudan.

“(2) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means the Committee on Foreign Relations of the Senate and the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives.

“(3) Comprehensive peace agreement for sudan.—The term ‘Comprehensive Peace Agreement for Sudan’ means the peace agreement signed by the Government of Sudan and the SPLM/A in Nairobi, Kenya, on January 9, 2005.

“(4) Darfur peace agreement.—The term ‘Darfur Peace Agreement’ means the peace agreement signed by the Government of Sudan and by Minni Minnawi, leader of the Sudan Liberation Movement/Army Faction, in Abuja, Nigeria, on May 5, 2006.

“(5) Government of sudan.—The term ‘Government of Sudan’—“(A) means—“(i) the government in Khartoum, Sudan, which is led by the National Congress Party (formerly known as the National Islamic Front); or

“(ii) any successor government formed on or after the date of the enactment of this Act [Oct. 13, 2006] (including the coalition National Unity Government agreed upon in the Comprehensive Peace Agreement for Sudan); and


“(B) does not include the regional government of Southern Sudan.


“(6) Officials of the government of sudan.—The term ‘official of the Government of Sudan’ does not include any individual—“(A) who was not a member of such government before July 1, 2005; or

“(B) who is a member of the regional government of Southern Sudan.


“(7) SPLM/A.—The term ‘SPLM/A’ means the Sudan People’s Liberation Movement/Army.


“SEC. 3. FINDINGS.“Congress makes the following findings:“(1) On July 23, 2004, Congress declared, ‘the atrocities unfolding in Darfur, Sudan, are genocide’.

“(2) On September 9, 2004, Secretary of State Colin L. Powell stated before the Committee on Foreign Relations of the Senate, ‘genocide has occurred and may still be occurring in Darfur’, and ‘the Government of Sudan and the Janjaweed bear responsibility’.

“(3) On September 21, 2004, in an address before the United Nations General Assembly, President George W. Bush affirmed the Secretary of State’s finding and stated, ‘[a]t this hour, the world is witnessing terrible suffering and horrible crimes in the Darfur region of Sudan, crimes my government has concluded are genocide’.

“(4) On July 30, 2004, the United Nations Security Council passed Security Council Resolution 1556 (2004), calling upon the Government of Sudan to disarm the Janjaweed militias and to apprehend and bring to justice Janjaweed leaders and their associates who have incited and carried out violations of human rights and international humanitarian law, and establishing a ban on the sale or supply of arms and related materiel of all types, including the provision of related technical training or assistance, to all nongovernmental entities and individuals, including the Janjaweed.

“(5) On September 18, 2004, the United Nations Security Council passed Security Council Resolution 1564 (2004), determining that the Government of Sudan had failed to meet its obligations under Security Council Resolution 1556 (2004), calling for a military flight ban in and over the Darfur region, demanding the names of Janjaweed militiamen disarmed and arrested for verification, establishing an International Commission of Inquiry on Darfur to investigate violations of international humanitarian and human rights laws, and threatening sanctions should the Government of Sudan fail to fully comply with Security Council Resolutions 1556 (2004) and 1564 (2004), including such actions as to affect Sudan’s petroleum sector or individual members of the Government of Sudan.

“(6) The Report of the International Commission of Inquiry on Darfur, submitted to the United Nations Secretary-General on January 25, 2005, established that the ‘Government of the Sudan and the Janjaweed are responsible for serious violations of international human rights and humanitarian law amounting to crimes under international law,’ that ‘these acts were conducted on a widespread and systematic basis, and therefore may amount to crimes against humanity,’ and that officials of the Government of Sudan and other individuals may have acted with ‘genocidal intent’.

“(7) On March 24, 2005, the United Nations Security Council passed Security Council Resolution 1590 (2005), establishing the United Nations Mission in Sudan (referred to in this section as the ‘UNMIS’), consisting of up to 10,000 military personnel and 715 civilian police tasked with supporting the implementation of the Comprehensive Peace Agreement for Sudan and to ‘closely and continuously liaise and coordinate at all levels with the African Union Mission in Sudan (AMIS)’, which had been established by the African Union on May 24, 2004, to monitor the implementation of the N’Djamena Humanitarian Ceasefire Agreement, signed on April 8, 2004, ‘with a view towards expeditiously reinforcing the effort to foster peace in Darfur’.

“(8) On March 29, 2005, the United Nations Security Council passed Security Council Resolution 1591 (2005), extending the military embargo established by Security Council Resolution 1556 (2004) to all the parties to the N’Djamena Ceasefire Agreement of April 8, 2004, and any other belligerents in the states of North Darfur, South Darfur, and West Darfur, calling for an asset freeze and travel ban against those individuals who impede the peace process, constitute a threat to stability in Darfur and the region, commit violations of international humanitarian or human rights law or other atrocities, are responsible for offensive military overflights, or violate the military embargo, and establishing a Committee of the Security Council and a panel of experts to assist in monitoring compliance with Security Council Resolutions 1556 (2004) and 1591 (2005).

“(9) On March 31, 2005, the United Nations Security Council passed Security Council Resolution 1593 (2005), referring the situation in Darfur since July 1, 2002, to the prosecutor of the International Criminal Court and calling on the Government of Sudan and all parties to the conflict to cooperate fully with the Court.

“(10) On July 30, 2005, Dr. John Garang de Mabior, the newly appointed Vice President of Sudan and the leader of the SPLM/A for the past 21 years, was killed in a tragic helicopter crash in Southern Sudan, sparking riots in Khartoum and challenging the commitment of all Sudanese to the Comprehensive Peace Agreement for Sudan.

“(11) On January 12, 2006, the African Union Peace and Security Council issued a communique endorsing, in principle, a transition from AMIS to a United Nations peacekeeping operation and requested the Chairperson of the Council to initiate consultations with the United Nations and other stakeholders toward this end.

“(12) On February 3, 2006, the United Nations Security Council issued a Presidential Statement authorizing the initiation of contingency planning for a transition from AMIS to a United Nations peacekeeping operation.

“(13) On March 10, 2006, the African Union Peace and Security Council extended the mandate of AMIS, which had reached a force size of 7,000, to September 30, 2006, while simultaneously endorsing the transition of AMIS to a United Nations peacekeeping operation and setting April 30, 2006 as the deadline for reaching an agreement to resolve the crisis in Darfur.

“(14) On March 24, 2006, the United Nations Security Council passed Security Council Resolution 1663 (2006), which—“(A) welcomes the African Peace and Security Council’s March 10, 2006 communique; and

“(B) requests that the United Nations Secretary-General, jointly with the African Union and in consultation with the parties to the Abuja Peace Talks, expedite planning for the transition of AMIS to a United Nations peacekeeping operation.


“(15) On March 29, 2006, during a speech at Freedom House, President Bush called for a transition to a United Nations peacekeeping operation and ‘additional forces with a NATO overlay . . . to provide logistical and command-and-control and airlift capacity, but also to send a clear signal to parties involved that the west is determined to help effect a settlement.’.

“(16) On April 25, 2006, the United Nations Security Council passed Security Council Resolution 1672 (2006), unanimously imposing targeted financial sanctions and travel restrictions on 4 individuals who had been identified as those who, among other acts, ‘impede the peace process, constitute a threat to stability in Darfur and the region, commit violations of international humanitarian or human rights law or other atrocities’, including the Commander of the Western Military Region for the armed forces of Sudan, the Paramount Chief of the Jalul Tribe in North Darfur, the Commander of the Sudan Liberation Army, and the Field Commander of the National Movement for Reform and Development.

“(17) On May 5, 2006, under the auspices of African Union mediation and the direct engagement of the international community, including the United States, the Government of Sudan and the largest rebel faction in Darfur, the Sudan Liberation Movement, led by Minni Minnawi, signed the Darfur Peace Agreement, which addresses security, power sharing, and wealth sharing issues between the parties.

“(18) In August 2006, the Sudanese government began to amass military forces and equipment in the Darfur region in contravention of the Darfur Peace Agreement to which they are signatories in what appears to be preliminary to full scale war.

“(19) On August 30, 2006, the United Nations Security Council passed Security Council Resolution 1706 (2006), without dissent and with abstentions by China, Russian Federation, and Qatar, thereby asserting that the existing United Nations Mission in Sudan ‘shall take over from AMIS responsibility for supporting the implementation of the Darfur Peace Agreement upon the expiration of AMIS’ mandate but in any event no later than 31 December 2006’, and that UNMIS ‘shall be strengthened by up to 17,300 military personnel . . . 3,300 civilian police personnel and up to 16 Formed Police Units’, which ‘shall begin to be deployed [to Darfur] no later than 1 October 2006’.

“(20) Between August 30 and September 3, 2006, President Bashir and other senior members of his administration have publicly rejected United Nations Security Council Resolution 1706 (2006), calling it illegal and a western invasion of his country, despite the current presence of 10,000 United Nations peacekeepers under the UNMIS peacekeeping force.

“(21) Since 1993, the Secretary of State has determined, pursuant to [former] section 6(j) of the Export Administration Act of 1979 (50 App. U.S.C. 2405(j)) [former 50 U.S.C. 4605(j)], that Sudan is a country, the government of which has repeatedly provided support for acts of international terrorism, thereby restricting United States assistance, defense exports and sales, and financial and other transactions with the Government of Sudan.


“SEC. 4. SENSE OF CONGRESS.“It is the sense of Congress that—“(1) the genocide unfolding in the Darfur region of Sudan is characterized by acts of terrorism and atrocities directed against civilians, including mass murder, rape, and sexual violence committed by the Janjaweed and associated militias with the complicity and support of the National Congress Party-led faction of the Government of Sudan;

“(2) all parties to the conflict in the Darfur region have continued to violate the N’Djamena Ceasefire Agreement of April 8, 2004, and the Abuja Protocols of November 9, 2004, and violence against civilians, humanitarian aid workers, and personnel of AMIS is increasing;

“(3) the African Union should immediately make all necessary preparations for an orderly transition to a United Nations peacekeeping operation, which will maintain an appropriate level of African participation, with a mandate to protect civilians and humanitarian operations, assist in the implementation of the Darfur Peace Agreement, and deter violence in the Darfur region;

“(4) the international community, including the United States and the European Union, should immediately act to mobilize sufficient political, military, and financial resources through the United Nations and the North Atlantic Treaty Organization, to support the transition of AMIS to a United Nations peacekeeping operation with the size, strength, and capacity necessary to protect civilians and humanitarian operations, to assist with the implementation of the Darfur Peace Agreement, and to end the continued violence in the Darfur region;

“(5) if an expanded and reinforced AMIS or subsequent United Nations peacekeeping operation fails to stop genocide in the Darfur region, the international community should take additional measures to prevent and suppress acts of genocide in the Darfur region;

“(6) acting under article 5 of the Charter of the United Nations, the United Nations Security Council should call for suspension of the Government of Sudan’s rights and privileges of membership by the General Assembly until such time as the Government of Sudan has honored pledges to cease attacks upon civilians, demobilize and demilitarize the Janjaweed and associated militias, and grant free and unfettered access for deliveries of humanitarian assistance in the Darfur region;

“(7) the President should use all necessary and appropriate diplomatic means to ensure the full discharge of the responsibilities of the Committee of the United Nations Security Council and the panel of experts established pursuant to section 3(a) of Security Council Resolution 1591 (2005);

“(8) the President should direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to urge the adoption of a resolution by the United Nations Security Council that—“(A) extends the military embargo established by United Nations Security Resolutions 1556 (2004) and 1591 (2005) to include a total ban on the sale or supply of offensive military equipment to the Government of Sudan, except for use in an internationally recognized demobilization program or for nonlethal assistance necessary to carry out elements of the Comprehensive Peace Agreement for Sudan or the Darfur Peace Agreement; and

“(B) calls upon those member states of the United Nations that continue to undermine efforts to foster peace in Sudan by providing military assistance to the Government of Sudan, government supported militias, or any rebel group operating in Darfur in violation of the embargo on such assistance and equipment, as called for in United Nations Security Council Resolutions 1556 (2004) and 1591 (2005), to immediately cease and desist.


“(9) the United States should not provide assistance to the Government of Sudan, other than assistance necessary for the implementation of the Comprehensive Peace Agreement for Sudan and the Darfur Peace Agreement, the support of the regional Government of Southern Sudan, the Transitional Darfur Regional Authority, and marginalized areas in Northern Sudan (including the Nuba Mountains, Southern Blue Nile, Abyei, Eastern Sudan (Beja), Darfur, and Nubia), or for humanitarian purposes in Sudan, until the Government of Sudan has honored pledges to cease attacks upon civilians, demobilize and demilitarize the Janjaweed and associated militias, grant free and unfettered access for deliveries of humanitarian assistance in the Darfur region, and allow for the safe and voluntary return of refugees and internally displaced persons;

“(10) the President should seek to assist members of the Sudanese diaspora in the United States by establishing a student loan forgiveness program for those individuals who commit to return to Southern Sudan for a period of not less than 5 years for the purpose of contributing professional skills needed for the reconstruction of Southern Sudan;

“(11) the Presidential Special Envoy for Sudan should be provided with appropriate resources and a clear mandate to—“(A) provide stewardship of efforts to implement the Comprehensive Peace Agreement for Sudan and the Darfur Peace Agreement;

“(B) seek ways to bring stability and peace to the Darfur region;

“(C) address instability elsewhere in Sudan, Chad, and northern Uganda; and

“(D) pursue a truly comprehensive peace throughout the region;


“(12) the international community should strongly condemn attacks against humanitarian workers and African Union personnel, and the forcible recruitment of refugees and internally displaced persons from camps in Chad and Sudan, and demand that all armed groups in the region, including the forces of the Government of Sudan, the Janjaweed, associated militias, the Sudan Liberation Movement/Army, the Justice and Equality Movement, the National Movement for Reform and Development (NMRD), and all other armed groups refrain from such activities;

“(13) the United States should fully support the Comprehensive Peace Agreement for Sudan and the Darfur Peace Agreement and urge rapid implementation of their terms;

“(14) the May 5, 2006[,] signing of the Darfur Peace Agreement between the Government of Sudan and the Sudan Liberation Movement was a positive development in a situation that has seen little political progress in 2 years and should be seized upon by all sides to begin the arduous process of post-conflict reconstruction, restitution, justice, and reconciliation; and

“(15) the new leadership of the Sudan People’s Liberation Movement (referred to in this paragraph as ‘SPLM’) should—“(A) seek to transform SPLM into an inclusive, transparent, and democratic body;

“(B) reaffirm the commitment of SPLM to—“(i) bring peace to Southern Sudan, the Darfur region, and Eastern Sudan; and

“(ii) eliminate safe haven for regional rebel movements, such as the Lord’s Resistance Army; and


“(C) remain united in the face of efforts to undermine SPLM.



“SEC. 5. SANCTIONS IN SUPPORT OF PEACE IN DARFUR.“(a) Blocking of Assets and Restriction on Visas.—
[Amended Pub. L. 108–497, formerly set out below.]

“(b) Waiver.—
[Amended Pub. L. 108–497, formerly set out below.]

“(c) Sanctions Against Janjaweed Commanders and Coordinators or Other Individuals.—It is the sense of Congress, that the President should immediately impose the sanctions described in section 6(c) of the Comprehensive Peace in Sudan Act of 2004 [Pub. L. 108–497, formerly set out below], as added by subsection (a), against any individual, including the Janjaweed commanders and coordinators, identified as those who, among other acts, ‘impede the peace process, constitute a threat to stability in Darfur and the region, commit violations of international humanitarian or human rights law or other atrocities’.


“SEC. 6. ADDITIONAL AUTHORITIES TO DETER AND SUPPRESS GENOCIDE IN DARFUR.“(a) Presidential Assistance To Support AMIS.—Subject to subsection (b) and notwithstanding any other provision of law, the President is authorized to provide AMIS with—“(1) assistance for any expansion of the mandate, size, strength, and capacity to protect civilians and humanitarian operations in order to help stabilize the Darfur region of Sudan and dissuade and deter air attacks directed against civilians and humanitarian workers; and

“(2) assistance in the areas of logistics, transport, communications, material support, technical assistance, training, command and control, aerial surveillance, and intelligence.


“(b) Conditions.—“(1) In general.—Assistance provided under subsection (a)—“(A) shall be used only in the Darfur region; and

“(B) shall not be provided until AMIS has agreed not to transfer title to, or possession of, any such assistance to anyone not an officer, employee or agent of AMIS (or subsequent United Nations peacekeeping operation), and not to use or to permit the use of such assistance for any purposes other than those for which such assistance was furnished, unless the consent of the President has first been obtained, and written assurances reflecting all of the forgoing have been obtained from AMIS by the President.


“(2) Consent.—If the President consents to the transfer of such assistance to anyone not an officer, employee, or agent of AMIS (or subsequent United Nations peacekeeping operation), or agrees to permit the use of such assistance for any purposes other than those for which such assistance was furnished, the President shall immediately notify the Committee on Foreign Relations of the Senate and the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives in accordance with the procedures applicable to reprogramming notifications under section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1).


“(c) NATO Assistance To Support AMIS.—It is the sense of Congress that the President should continue to instruct the United States Permanent Representative to the North Atlantic Treaty Organization (referred to in this section as ‘NATO’) to use the voice, vote, and influence of the United States at NATO to—“(1) advocate NATO reinforcement of the AMIS and its orderly transition to a United Nations peacekeeping operation, as appropriate;

“(2) provide assets to help dissuade and deter air strikes directed against civilians and humanitarian workers in the Darfur region of Sudan; and

“(3) provide other logistical, transportation, communications, training, technical assistance, command and control, aerial surveillance, and intelligence support.


“(d) Rule of Construction.—Nothing in this Act, or any amendment made by this Act, shall be construed as a provision described in section 5(b)(1) or 8(a)(1) of the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1544(b), 1546(a)(1) [1547(a)(1)]).

“(e) Denial of Entry at United States Ports to Certain Cargo Ships or Oil Tankers.—“(1) In general.—The President should take all necessary and appropriate steps to deny the Government of Sudan access to oil revenues, including by prohibiting entry at United States ports to cargo ships or oil tankers engaged in business or trade activities in the oil sector of Sudan or involved in the shipment of goods for use by the armed forces of Sudan until such time as the Government of Sudan has honored its commitments to cease attacks on civilians, demobilize and demilitarize the Janjaweed and associated militias, grant free and unfettered access for deliveries of humanitarian assistance, and allow for the safe and voluntary return of refugees and internally displaced persons.

“(2) Exception.—Paragraph (1) shall not apply with respect to cargo ships or oil tankers involved in—“(A) an internationally-recognized demobilization program;

“(B) the shipment of non-lethal assistance necessary to carry out elements of the Comprehensive Peace Agreement for Sudan or the Darfur Peace Agreement; or

“(C) the shipment of military assistance necessary to carry out elements of an agreement referred to in subparagraph (B) if the President has made the determination set forth in section 8(c)(2).



“(f) Prohibition on Assistance to Countries in Violation of United Nations Security Council Resolutions 1556 and 1591.—“(1) Prohibition.—Amounts made available to carry out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may not be used to provide assistance (other than humanitarian assistance) to the government of a country that is in violation of the embargo on military assistance with respect to Sudan imposed pursuant to United Nations Security Council Resolutions 1556 (2004) and 1591 (2005).

“(2) Waiver.—The President may waive the application of paragraph (1) if the President determines, and certifies to the appropriate congressional committees, that such waiver is in the national interests of the United States.



“SEC. 7. CONTINUATION OF RESTRICTIONS.“(a) In General.—Restrictions against the Government of Sudan that were imposed pursuant to Executive Order No. 13067 of November 3, 1997 (62 Federal Register 59989) [listed in a table below], title III and sections 508, 512, 527, and 569 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2006 (Public Law 109–102) [119 Stat. 2191, 2197, 2199, 2205, 2228], or any other similar provision of law, shall remain in effect, and shall not be lifted pursuant to such provisions of law, until the President certifies to the appropriate congressional committees that the Government of Sudan is acting in good faith to—“(1) implement the Darfur Peace Agreement;

“(2) disarm, demobilize, and demilitarize the Janjaweed and all militias allied with the Government of Sudan;

“(3) adhere to all associated United Nations Security Council Resolutions, including Security Council Resolutions 1556 (2004), 1564 (2004), 1591 (2005), 1593 (2005), 1663 (2006), 1665 (2006), and 1706 (2006);

“(4) negotiate a peaceful resolution to the crisis in eastern Sudan;

“(5) fully cooperate with efforts to disarm, demobilize, and deny safe haven to members of the Lord’s Resistance Army in Sudan; and

“(6) fully implement the Comprehensive Peace Agreement for Sudan without manipulation or delay, by—“(A) implementing the recommendations of the Abyei Boundaries Commission Report;

“(B) establishing other appropriate commissions and implementing and adhering to the recommendations of such commissions consistent with the terms of the Comprehensive Peace Agreement for Sudan;

“(C) adhering to the terms of the Wealth Sharing Agreement; and

“(D) withdrawing government forces from Southern Sudan consistent with the terms of the Comprehensive Peace Agreement for Sudan.



“(b) Waiver.—The President may waive the application of subsection (a) if the President determines, and certifies to the appropriate congressional committees, that such waiver is in the national interests of the United States.


“SEC. 8. ASSISTANCE EFFORTS IN SUDAN.“(a) Assistance for International Malaria Control Act.—
[Repealed section 501 of Pub. L. 106–570, formerly set out below.]

“(b) Comprehensive Peace in Sudan Act.—
[Amended Pub. L. 108–497, formerly set out below.]

“(c) Economic Assistance.—“(1) In general.—Notwithstanding any other provision of law, the President is authorized to provide economic assistance for Sudan in an effort to provide emergency relief, to promote economic self-sufficiency, to build civil authority, to provide education, to enhance rule of law and the development of judicial and legal frameworks, and to support people to people reconciliation efforts, or to implement any nonmilitary program in support of any viable peace agreement in Sudan, including the Comprehensive Peace Agreement for Sudan and the Darfur Peace Agreement.

“(2) Congressional notification.—Assistance may not be obligated under this subsection until 15 days after the date on which the Secretary of State notifies the congressional committees specified in section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1) of such obligation in accordance with the procedures applicable to reprogramming notifications under such section.


“(d) Authorized Military Assistance.—“(1) In general.—If the President has not made a certification under section 12(a)(3) of the Sudan Peace Act [Pub. L. 107–245, formerly set out below] (50 U.S.C. 1701 note) regarding the noncompliance of the SPLM/A or the Government of Southern Sudan with the Comprehensive Peace Agreement for Sudan, the President, notwithstanding any other provision of law, may authorize, for each of fiscal years 2006, 2007, and 2008, the provision of the following assistance to the Government of Southern Sudan for the purpose of constituting a professional military force—“(A) non-lethal military equipment and related defense services, including training, controlled under the International Traffic in Arms Regulations (22 C.F.R. 120.1 et seq.) if the President—“(i) determines that the provision of such items is in the national security interest of the United States; and

“(ii) not later than 15 days before the provision of any such items, notifies the Committee on Foreign Relations of the Senate and the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives of such determination; and


“(B) small arms and ammunition under categories I and III of the United States Munitions List (22 C.F.R. 121.1 et seq.) if the President—“(i) determines that the provision of such equipment is essential to the national security interests of the United States; and

“(ii) consistent with the procedures set forth in section 614(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2364(a)(3)), notifies the Committee on Foreign Relations of the Senate and the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives of such determination.



“(2) End use assurances.—For each item exported pursuant to this subsection or subsection (c), the President shall include with the notification to Congress under subparagraphs (A)(ii) and (B)(ii) of paragraph (1)—“(A) an identification of the end users to which the provision of assistance is being made;

“(B) the dollar value of the items being provided;

“(C) a description of the items being provided; and

“(D) a description of the end use verification procedures that will be applied to such items, including—“(i) any special assurances obtained from the Government of Southern Sudan or other authorized end users regarding such equipment; and

“(ii) the end use or retransfer controls that will be applied to any items provided under this subsection.



“(3) Waiver authority.—Section 40 of the Arms Export Control Act (22 U.S.C. 2780) shall not apply to assistance provided under paragraph (1).


“(e) Exception to Prohibitions in Executive Order Number 13067.—Notwithstanding any other provision of law, the prohibitions set forth with respect to Sudan in Executive Order No. 13067 (62 Fed. Reg. 59989) [listed in a table below] shall not apply to activities or related transactions with respect to Southern Sudan, Southern Kordofan/Nuba Mountains State, Blue Nile State, Abyei, Darfur, or marginalized areas in and around Khartoum.


“SEC. 9. REPORTING REQUIREMENTS.
“[Amended Pub. L. 107–245, set out below.]”



[Functions of President under section 6(a), (b), (f) of Pub. L. 109–344, set out above, assigned to Secretary of State by Memorandum of President of the United States, Jan. 25, 2007, 72 F.R. 5149.]
[Functions of President under sections 7 and 8 of Pub. L. 109–344, set out above, assigned to Secretary of State by section 4(e) of Ex. Ord. No. 13412, Oct. 13, 2006, 71 F.R. 61370, listed in a table below.]
[Effective July 12, 2017, and subject to certain conditions, function of President under section 8 of Pub. L. 109–344, set out above, assigned to Secretary of State by sections 6 and 12(b) of Ex. Ord. No. 13761, Jan. 13, 2017, 82 Stat. 5331, 5333, set out below.]

Codification of Sanctions Against IranPub. L. 109–293, title I, § 101, Sept. 30, 2006, 120 Stat. 1344, provided that:
“(a) Codification of Sanctions.—Except as otherwise provided in this section, United States sanctions with respect to Iran imposed pursuant to sections 1 and 3 of Executive Order No. 12957 [listed in a table below], sections 1(e), (1)(g), and (3) of Executive Order No. 12959 [listed in a table below], and sections 2, 3, and 5 of Executive Order No. 13059 [listed in a table below] (relating to exports and certain other transactions with Iran) as in effect on January 1, 2006, shall remain in effect. The President may terminate such sanctions, in whole or in part, if the President notifies Congress at least 15 days in advance of such termination. In the event of exigent circumstances, the President may exercise the authority set forth in the preceding sentence without regard to the notification requirement stated therein, except that such notification shall be provided as early as practicable, but in no event later than three working days after such exercise of authority.

“(b) No Effect on Other Sanctions Relating to Support for Acts of International Terrorism.—Nothing in this Act [see Short Title of 2006 Amendment note above] shall affect any United States sanction, control, or regulation as in effect on January 1, 2006, relating to a determination under [former] section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) [former 50 U.S.C. 4605(j)(1)(A)], section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), or section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)) that the Government of Iran has repeatedly provided support for acts of international terrorism.”




Burmese Freedom and DemocracyPub. L. 112–192, Oct. 5, 2012, 126 Stat. 1441, as amended by Pub. L. 113–235, div. J, title VII, § 7043(b)(8)(A), Dec. 16, 2014, 128 Stat. 2648, provided that:
“SECTION 1. INTERNATIONAL FINANCIAL INSTITUTIONS.“Upon a determination by the President that it is in the national interest of the United States to support assistance for Burma, the Secretary of the Treasury may instruct the United States Executive Director at any international financial institution to vote in favor of the provision of assistance for Burma by the institution, notwithstanding any other provision of law. The President shall provide the appropriate congressional committees with a written notice of any such determination.


“SEC. 2. CONSULTATION AND NOTIFICATION REQUIREMENT.“(a) Prior to making the determination contained in section 1, the Secretary of State and the Secretary of the Treasury each shall consult with the appropriate congressional committees on assistance to be provided to Burma by an international financial institution, and the national interests served by such assistance.

“(b) The Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution that the United States Executive Director may not vote in favor of any provision of assistance by the institution to Burma until at least 15 days has elapsed from the date on which the President has provided notice pursuant to section 1.


“SEC. 3. DEFINITIONS.“In this Act:“(1) The term ‘appropriate congressional committees’ means the Committees on Foreign Relations, Banking, Housing, and Urban Affairs, and Appropriations of the Senate, and the Committees on Financial Services, Foreign Affairs, and Appropriations of the House of Representatives.

“(2) The term ‘assistance’ means any loan or financial or technical assistance, or any other use of funds.

“(3) The term ‘international financial institution’ shall have the same meaning as contained in section 7029(d) of division I of Public Law 112–74 [125 Stat. 1209] and shall also include the Multilateral Investment Guarantee Agency.”




[Pub. L. 113–235, div. J, title VII, § 7043(b)(8)(B), Dec. 16, 2014, 128 Stat. 2648, provided that: “The amendment made in subparagraph (A) [amending section 3(3) of Pub. L. 112–192, set out above, by inserting ‘and shall also include the Multilateral Investment Guarantee Agency’ after ‘Public Law 112–74’] shall only take effect if the Secretary of State certifies and reports to the Committees on Appropriations by September 30, 2015 that the Government of Burma has implemented reforms, in consultation with Burma’s political opposition and ethnic groups, providing for free and fair presidential and parliamentary elections.”
]
[Functions of President under section 1 of Pub. L. 112–192, set out above, delegated to Secretary of State by Memorandum of President of the United States, Oct. 10, 2012, 77 F.R. 65455.]
Pub. L. 110–286, July 29, 2008, 122 Stat. 2632, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008’.


“SEC. 2. FINDINGS.“Congress makes the following findings:“(1) Beginning on August 19, 2007, hundreds of thousands of citizens of Burma, including thousands of Buddhist monks and students, participated in peaceful demonstrations against rapidly deteriorating living conditions and the violent and repressive policies of the State Peace and Development Council (SPDC), the ruling military regime in Burma—“(A) to demand the release of all political prisoners, including 1991 Nobel Peace Prize winner Aung San Suu Kyi; and

“(B) to urge the regime to engage in meaningful dialogue to pursue national reconciliation.


“(2) The Burmese regime responded to these peaceful protests with a violent crackdown leading to the reported killing of approximately 200 people, including a Japanese photojournalist, and hundreds of injuries. Human rights groups further estimate that over 2,000 individuals have been detained, arrested, imprisoned, beaten, tortured, or otherwise intimidated as part of this crackdown. Burmese military, police, and their affiliates in the Union Solidarity Development Association (USDA) perpetrated almost all of these abuses. The Burmese regime continues to detain, torture, and otherwise intimidate those individuals whom [sic] it believes participated in or led the protests and it has closed down or otherwise limited access to several monasteries and temples that played key roles in the peaceful protests.

“(3) The Department of State’s 2006 Country Reports on Human Rights Practices found that the SPDC—“(A) routinely restricts freedoms of speech, press, assembly, association, religion, and movement;

“(B) traffics in persons;

“(C) discriminates against women and ethnic minorities;

“(D) forcibly recruits child soldiers and child labor; and

“(E) commits other serious violations of human rights, including extrajudicial killings, custodial deaths, disappearances, rape, torture, abuse of prisoners and detainees, and the imprisonment of citizens arbitrarily for political motives.


“(4) Aung San Suu Kyi has been arbitrarily imprisoned or held under house arrest for more than 12 years.

“(5) In October 2007, President Bush announced a new Executive Order to tighten economic sanctions against Burma and block property and travel to the United States by certain senior leaders of the SPDC, individuals who provide financial backing for the SPDC, and individuals responsible for human rights violations and impeding democracy in Burma. Additional names were added in updates done on October 19, 2007, and February 5, 2008. However, only 38 discrete individuals and 13 discrete companies have been designated under those sanctions, once aliases and companies with similar names were removed. By contrast, the Australian Government identified more than 400 individuals and entities subject to its sanctions applied in the wake of the 2007 violence. The European Union’s regulations to implement sanctions against Burma have identified more than 400 individuals among the leadership of government, the military, and the USDA, along with nearly 1300 state and military-run companies potentially subject to its sanctions.

“(6) The Burmese regime and its supporters finance their ongoing violations of human rights, undemocratic policies, and military activities in part through financial transactions, travel, and trade involving the United States, including the sale of petroleum products, gemstones and hardwoods.

“(7) In 2006, the Burmese regime earned more than $500 million from oil and gas projects, over $500 million from sale of hardwoods, and in excess of $300 million from the sale of rubies and jade. At least $500 million of the $2.16 billion earned in 2006 from Burma’s two natural gas pipelines, one of which is 28 percent owned by a United States company, went to the Burmese regime. The regime has earned smaller amounts from oil and gas exploration and non-operational pipelines but United States investors are not involved in those transactions. Industry sources estimate that over $100 million annually in Burmese rubies and jade enters the United States. Burma’s official statistics report that Burma exported $500 million in hardwoods in 2006 but NGOs estimate the true figure to exceed $900 million. Reliable statistics on the amount of hardwoods imported into the United States from Burma in the form of finished products are not available, in part due to widespread illegal logging and smuggling.

“(8) The SPDC seeks to evade the sanctions imposed in the Burmese Freedom and Democracy Act of 2003 [Pub. L. 108–61, set out below]. Millions of dollars in gemstones that are exported from Burma ultimately enter the United States, but the Burmese regime attempts to conceal the origin of the gemstones in an effort to evade sanctions. For example, according to gem industry experts, over 90 percent of the world’s ruby supply originates in Burma but only 3 percent of the rubies entering the United States are claimed to be of Burmese origin. The value of Burmese gemstones is predominantly based on their original quality and geological origin, rather than the labor involved in cutting and polishing the gemstones.

“(9) According to hardwood industry experts, Burma is home to approximately 60 percent of the world’s native teak reserves. More than ¼ of the world’s internationally traded teak originates from Burma, and hardwood sales, mainly of teak, represent more than 11 percent of Burma’s official foreign exchange earnings.

“(10) The SPDC owns a majority stake in virtually all enterprises responsible for the extraction and trade of Burmese natural resources, including all mining operations, the Myanmar Timber Enterprise, the Myanmar Gems Enterprise, the Myanmar Pearl Enterprise, and the Myanmar Oil and Gas Enterprise. Virtually all profits from these enterprises enrich the SPDC.

“(11) On October 11, 2007, the United Nations Security Council, with the consent of the People’s Republic of China, issued a statement condemning the violence in Burma, urging the release of all political prisoners, and calling on the SPDC to enter into a United Nations-mediated dialogue with its political opposition.

“(12) The United Nations special envoy Ibrahim Gambari traveled to Burma from September 29, 2007, through October 2, 2007, holding meetings with SPDC leader General Than Shwe and democracy advocate Aung San Suu Kyi in an effort to promote dialogue between the SPDC and democracy advocates.

“(13) The leaders of the SPDC will have a greater incentive to cooperate with diplomatic efforts by the United Nations, the Association of Southeast Asian Nations, and the People’s Republic of China if they come under targeted economic pressure that denies them access to personal wealth and sources of revenue.

“(14) On the night of May 2, 2008, through the morning of May 3, 2008, tropical cyclone Nargis struck the coast of Burma, resulting in the deaths of tens of thousands of Burmese.

“(15) The response to the cyclone by Burma’s military leaders illustrates their fundamental lack of concern for the welfare of the Burmese people. The regime did little to warn citizens of the cyclone, did not provide adequate humanitarian assistance to address basic needs and prevent loss of life, and continues to fail to provide life-protecting and life-sustaining services to its people.

“(16) The international community responded immediately to the cyclone and attempted to provide humanitarian assistance. More than 30 disaster assessment teams from 18 different nations and the United Nations arrived in the region, but the Burmese regime denied them permission to enter the country. Eventually visas were granted to aid workers, but the regime continues to severely limit their ability to provide assistance in the affected areas.

“(17) Despite the devastation caused by Cyclone Nargis, the junta went ahead with its referendum on a constitution drafted by an illegitimate assembly, conducting voting in unaffected areas on May 10, 2008, and in portions of the affected Irrawaddy region and Rangoon on May 26, 2008.


“SEC. 3. DEFINITIONS.“In this Act:“(1) Account; correspondent account; payable-through account.—The terms ‘account’, ‘correspondent account’, and ‘payable-through account’ have the meanings given the terms in section 5318A(e)(1) of title 31, United States Code.

“(2) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Foreign Relations of the Senate;

“(B) the Committee on Finance of the Senate;

“(C) the Committee on Foreign Affairs of the House of Representatives; and

“(D) the Committee on Ways and Means of the House of Representatives.


“(3) ASEAN.—The term ‘ASEAN’ means the Association of Southeast Asian Nations.

“(4) Person.—The term ‘person’ means—“(A) an individual, corporation, company, business association, partnership, society, trust, any other nongovernmental entity, organization, or group; and

“(B) any successor, subunit, or subsidiary of any person described in subparagraph (A).


“(5) SPDC.—The term ‘SPDC’ means the State Peace and Development Council, the ruling military regime in Burma.

“(6) United states person.—The term ‘United States person’ means any United States citizen, permanent resident alien, juridical person organized under the laws of the United States (including foreign branches), or any person in the United States.


“SEC. 4. STATEMENT OF POLICY.“It is the policy of the United States to—“(1) condemn the continued repression carried out by the SPDC;

“(2) work with the international community, especially the People’s Republic of China, India, Thailand, and ASEAN, to foster support for the legitimate democratic aspirations of the people of Burma and to coordinate efforts to impose sanctions on those directly responsible for human rights abuses in Burma;

“(3) provide all appropriate support and assistance to aid a peaceful transition to constitutional democracy in Burma;

“(4) support international efforts to alleviate the suffering of Burmese refugees and address the urgent humanitarian needs of the Burmese people; and

“(5) identify individuals responsible for the repression of peaceful political activity in Burma and hold them accountable for their actions.


“SEC. 5. SANCTIONS.“(a) Visa Ban.—“(1) In general.—The following persons shall be ineligible for a visa to travel to the United States:“(A) Former and present leaders of the SPDC, the Burmese military, or the USDA.

“(B) Officials of the SPDC, the Burmese military, or the USDA involved in the repression of peaceful political activity or in other gross violations of human rights in Burma or in the commission of other human rights abuses, including any current or former officials of the security services and judicial institutions of the SPDC.

“(C) Any other Burmese persons who provide substantial economic and political support for the SPDC, the Burmese military, or the USDA.

“(D) The immediate family members of any person described in subparagraphs (A) through (C).


“(2) Waiver.—The President may waive the visa ban described in paragraph (1) only if the President determines and certifies in writing to Congress that travel by the person seeking such a waiver is in the national interests of the United States.

“(3) Rule of construction.—Nothing in this subsection shall be construed to conflict with the provisions of section 694 of the Consolidated Appropriations Act, 2008 (Public Law 110–161) [121 Stat. 2366], nor shall this subsection be construed to make ineligible for a visa members of ethnic groups in Burma now or previously opposed to the regime who were forced to provide labor or other support to the Burmese military and who are otherwise eligible for admission into the United States.


“(b) Financial Sanctions.—“(1) Blocked property.—No property or interest in property belonging to a person described in subsection (a)(1) may be transferred, paid, exported, withdrawn, or otherwise dealt with if—“(A) the property is located in the United States or within the possession or control of a United States person, including the overseas branch of a United States person; or

“(B) the property comes into the possession or control of a United States person after the date of the enactment of this Act [July 29, 2008].


“(2) Financial transactions.—Except with respect to transactions authorized under Executive Orders 13047 (May 20, 1997) and 13310 (July 28, 2003) [listed in a table below], no United States person may engage in a financial transaction with the SPDC or with a person described in subsection (a)(1).

“(3) Prohibited activities.—Activities prohibited by reason of the blocking of property and financial transactions under this subsection shall include the following:“(A) Payments or transfers of any property, or any transactions involving the transfer of anything of economic value by any United States person, including any United States financial institution and any branch or office of such financial institution that is located outside the United States, to the SPDC or to an individual described in subsection (a)(1).

“(B) The export or reexport directly or indirectly, of any goods, technology, or services by a United States person to the SPDC, to an individual described in subsection (a)(1) or to any entity owned, controlled, or operated by the SPDC or by an individual described in such subsection.



“(c) Authority for Additional Banking Sanctions.—“(1) In general.—The Secretary of the Treasury, in consultation with the Secretary of State, the Attorney General of the United States, and the Chairman of the Board of Governors of the Federal Reserve System, may prohibit or impose conditions on the opening or maintaining in the United States of a correspondent account or payable-through account by any financial institution (as that term is defined in section 5312 of title 31, United States Code) or financial agency that is organized under the laws of a State, territory, or possession of the United States, for or on behalf of a foreign banking institution, if the Secretary determines that the account might be used—“(A) by a foreign banking institution that holds property or an interest in property belonging to the SPDC or a person described in subsection (a)(1); or

“(B) to conduct a transaction on behalf of the SPDC or a person described in subsection (a)(1).


“(2) Authority to define terms.—The Secretary of the Treasury may, by regulation, further define the terms used in paragraph (1) for purposes of this section, as the Secretary considers appropriate.


“(d) List of Sanctioned Officials.—“(1) In general.—Not later than 120 days after the date of the enactment of this Act [July 29, 2008], the President shall transmit to the appropriate congressional committees a list of—“(A) former and present leaders of the SPDC, the Burmese military, and the USDA;

“(B) officials of the SPDC, the Burmese military, or the USDA involved in the repression of peaceful political activity in Burma or in the commission of other human rights abuses, including any current or former officials of the security services and judicial institutions of the SPDC;

“(C) any other Burmese persons or entities who provide substantial economic and political support for the SPDC, the Burmese military, or the USDA; and

“(D) the immediate family members of any person described in subparagraphs (A) through (C) whom [sic] the President determines effectively controls property in the United States or has benefitted from a financial transaction with any United States person.


“(2) Consideration of other data.—In preparing the list required under paragraph (1), the President shall consider the data already obtained by other countries and entities that apply sanctions against Burma, such as the Australian Government and the European Union.

“(3) Updates.—The President shall transmit to the appropriate congressional committees updated lists of the persons described in paragraph (1) as new information becomes available.

“(4) Identification of information.—The Secretary of State and the Secretary of the Treasury shall devote sufficient resources to the identification of information concerning potential persons to be sanctioned to carry out the purposes described in this Act.


“(e) Rule of Construction.—Nothing in this section may be construed to prohibit any contract or other financial transaction with any nongovernmental humanitarian organization in Burma.

“(f) Exceptions.—“(1) In general.—The prohibitions and restrictions described in subsections (b) and (c) shall not apply to medicine, medical equipment or supplies, food or feed, or any other form of humanitarian assistance provided to Burma.

“(2) Regulatory exceptions.—For the following purposes, the Secretary of State may, by regulation, authorize exceptions to the prohibition and restrictions described in subsection (a), and the Secretary of the Treasury may, by regulation, authorize exceptions to the prohibitions and restrictions described in subsections (b) and (c)—“(A) to permit the United States and Burma to operate their diplomatic missions, and to permit the United States to conduct other official United States Government business in Burma;

“(B) to permit United States citizens to visit Burma; and

“(C) to permit the United States to comply with the United Nations Headquarters Agreement and other applicable international agreements.



“(g) Penalties.—Any person who violates any prohibition or restriction imposed pursuant to subsection (b) or (c) shall be subject to the penalties under section 6 [probably means section 206] of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as for a violation under that Act [50 U.S.C. 1701 et seq.].

“(h) Termination of Sanctions.—The sanctions imposed under subsection (a), (b), or (c) shall apply until the President determines and certifies to the appropriate congressional committees that the SPDC has—“(1) unconditionally released all political prisoners, including Aung San Suu Kyi and other members of the National League for Democracy;

“(2) entered into a substantive dialogue with democratic forces led by the National League for Democracy and the ethnic minorities of Burma on transitioning to democratic government under the rule of law; and

“(3) allowed humanitarian access to populations affected by armed conflict in all regions of Burma.


“(i) Waiver.—The President may waive the sanctions described in subsections (b) and (c) if the President determines and certifies to the appropriate congressional committees that such waiver is in the national interest of the United States.


“SEC. 6. AMENDMENTS TO THE BURMESE FREEDOM AND DEMOCRACY ACT OF 2003.“(a) In General.—
[Amended Pub. L. 108–61, set out below.]

“(b) Duration of Sanctions.—“(1) Continuation of import sanctions.—
[Amended Pub. L. 108–61, set out below.]

“(2) Renewal resolutions.—
[Amended Pub. L. 108–61, set out below.]

“(3) Effective date.—“(A) In general.—The amendments made by this subsection take effect on the day after the date of the enactment of 5th [sic] renewal resolution enacted into law after the date of the enactment of the Burmese Freedom and Democracy Act of 2003 [July 28, 2003], or the date of the enactment of this Act [July 29, 2008], whichever occurs later.

“(B) Renewal resolution defined.—In this paragraph, the term ‘renewal resolution’ means a renewal resolution described in section 9(c) of the Burmese Freedom and Democracy Act of 2003 [Pub. L. 108–61, set out below] that is enacted into law in accordance with such section.



“(c) Conforming Amendment.—
[Amended Pub. L. 108–61, set out below.]


“SEC. 7. SPECIAL REPRESENTATIVE AND POLICY COORDINATOR FOR BURMA.“(a) United States Special Representative and Policy Coordinator for Burma.—The President shall appoint a Special Representative and Policy Coordinator for Burma, by and with the advice and consent of the Senate.

“(b) Rank.—The Special Representative and Policy Coordinator for Burma appointed under subsection (a) shall have the rank of ambassador and shall hold the office at the pleasure of the President. Except for the position of United States Ambassador to the Association of Southeast Asian Nations, the Special Representative and Policy Coordinator may not simultaneously hold a separate position within the executive branch, including the Assistant Secretary of State, the Deputy Assistant Secretary of State, the United States Ambassador to Burma, or the Charge d’affairs to Burma.

“(c) Duties and Responsibilities.—The Special Representative and Policy Coordinator for Burma shall—“(1) promote a comprehensive international effort, including multilateral sanctions, direct dialogue with the SPDC and democracy advocates, and support for nongovernmental organizations operating in Burma and neighboring countries, designed to restore civilian democratic rule to Burma and address the urgent humanitarian needs of the Burmese people;

“(2) consult broadly, including with the Governments of the People’s Republic of China, India, Thailand, and Japan, and the member states of ASEAN and the European Union to coordinate policies toward Burma;

“(3) assist efforts by the United Nations Special Envoy to secure the release of all political prisoners in Burma and to promote dialogue between the SPDC and leaders of Burma’s democracy movement, including Aung San Suu Kyi;

“(4) consult with Congress on policies relevant to Burma and the future and welfare of all the Burmese people, including refugees; and

“(5) coordinate the imposition of Burma sanctions within the United States Government and with the relevant international financial institutions.



“SEC. 8. SUPPORT FOR CONSTITUTIONAL DEMOCRACY IN BURMA.“(a) In General.—The President is authorized to assist Burmese democracy activists who are dedicated to nonviolent opposition to the SPDC in their efforts to promote freedom, democracy, and human rights in Burma.

“(b) Authorization of Appropriations.—There are authorized to be appropriated $5,000,000 to the Secretary of State for fiscal year 2008 to—“(1) provide aid to democracy activists in Burma;

“(2) provide aid to individuals and groups conducting democracy programming outside of Burma targeted at a peaceful transition to constitutional democracy inside Burma; and

“(3) expand radio and television broadcasting into Burma.



“SEC. 9. SUPPORT FOR NONGOVERNMENTAL ORGANIZATIONS ADDRESSING THE HUMANITARIAN NEEDS OF THE BURMESE PEOPLE.“(a) Sense of Congress.—It is the sense of Congress that the international community should increase support for nongovernmental organizations attempting to meet the urgent humanitarian needs of the Burmese people.

“(b) Licenses for Humanitarian or Religious Activities in Burma.—
[Amended Pub. L. 108–61, set out below.]

“(c) Authorization of Appropriations.—“(1) In general.—Notwithstanding any other provision of law, there are authorized to be appropriated $11,000,000 to the Secretary of State for fiscal year 2008 to support operations by nongovernmental organizations, subject to paragraph (2), designed to address the humanitarian needs of the Burmese people inside Burma and in refugee camps in neighboring countries.

“(2) Limitation.—“(A) In general.—Except as provided under subparagraph (B), amounts appropriated pursuant to paragraph (1) may not be provided to—“(i) SPDC-controlled entities;

“(ii) entities run by members of the SPDC or their families; or

“(iii) entities providing cash or resources to the SPDC, including organizations affiliated with the United Nations.


“(B) Waiver.—The President may waive the funding restriction described in subparagraph (A) if—“(i) the President determines and certifies to the appropriate congressional committees that such waiver is in the national interests of the United States;

“(ii) a description of the national interests need for the waiver is submitted to the appropriate congressional committees; and

“(iii) the description submitted under clause (ii) is posted on a publicly accessible Internet Web site of the Department of State.





“SEC. 10. REPORT ON MILITARY AND INTELLIGENCE AID TO BURMA.“(a) In General.—Not later than 180 days after the date of the enactment of this Act [July 29, 2008] and annually thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report containing a list of countries, companies, and other entities that provide military or intelligence aid to the SPDC and describing such military or intelligence aid provided by each such country, company, and other entity.

“(b) Military or Intelligence Aid Defined.—For the purpose of this section, the term ‘military or intelligence aid’ means, with respect to the SPDC—“(1) the provision of weapons, weapons parts, military vehicles, or military aircraft;

“(2) the provision of military or intelligence training, including advice and assistance on subject matter expert exchanges;

“(3) the provision of weapons of mass destruction and related materials, capabilities, and technology, including nuclear, chemical, or dual-use capabilities;

“(4) conducting joint military exercises;

“(5) the provision of naval support, including ship development and naval construction;

“(6) the provision of technical support, including computer and software development and installations, networks, and infrastructure development and construction; or

“(7) the construction or expansion of airfields, including radar and anti-aircraft systems.


“(c) Form.—The report required under subsection (a) shall be submitted in unclassified form but may include a classified annex and the unclassified form shall be placed on the Department of State’s website.


“SEC. 11. SENSE OF CONGRESS ON INTERNATIONAL ARMS SALES TO BURMA.“It is the sense of Congress that the United States should lead efforts in the United Nations Security Council to impose a mandatory international arms embargo on Burma, curtailing all sales of weapons, ammunition, military vehicles, and military aircraft to Burma until the SPDC releases all political prisoners, restores constitutional rule, takes steps toward inclusion of ethnic minorities in political reconciliation efforts, and holds free and fair elections to establish a new government.


“SEC. 12. REDUCTION OF SPDC REVENUE FROM TIMBER.“(a) Report.—Not later than one year after the date of the enactment of this Act [July 29, 2008] and annually thereafter, the Secretary of State, in consultation with the Secretary of Commerce, and other Federal officials, as appropriate, shall submit to the appropriate congressional committees a report on Burma’s timber trade containing information on the following:“(1) Products entering the United States made in whole or in part of wood grown and harvested in Burma, including measurements of annual value and volume and considering both legal and illegal timber trade.

“(2) Statistics about Burma’s timber trade, including raw wood and wood products, in aggregate and broken down by country and timber species, including measurements of value and volume and considering both legal and illegal timber trade.

“(3) A description of the chains of custody of products described in paragraph (1), including direct trade streams from Burma to the United States and via manufacturing or transshipment in third countries.

“(4) Illegalities, abuses, or corruption in the Burmese timber sector.

“(5) A description of all common consumer and commercial applications unique to Burmese hardwoods, including the furniture and marine manufacturing industries.


“(b) Recommendations.—The report required under subsection (a) shall include recommendations on the following:“(1) Alternatives to Burmese hardwoods for the commercial applications described in paragraph (5) of subsection (a), including alternative species of timber that could provide the same applications.

“(2) Strategies for encouraging sustainable management of timber in locations with potential climate, soil, and other conditions to compete with Burmese hardwoods for the consumer and commercial applications described in paragraph (5) of subsection (a).

“(3) The appropriate United States and international customs documents and declarations that would need to be kept and compiled in order to establish the chain of custody concerning products described in paragraphs (1) and (3) of subsection (a).

“(4) Strategies for strengthening the capacity of Burmese civil society, including Burmese society in exile, to monitor and report on the SPDC’s trade in timber and other extractive industries so that Burmese natural resources can be used to benefit the majority of Burma’s population.



“SEC. 13. REPORT ON FINANCIAL ASSETS HELD BY MEMBERS OF THE SPDC.“(a) In General.—Not later than 180 days after the date of the enactment of this Act [July 29, 2008] and annually thereafter, the Secretary of the Treasury, in consultation with the Secretary of State, shall submit to the Committee on Foreign Affairs of the House of Representatives, the Committee on Ways and Means of the House of the [sic] Representatives, the Committee on Foreign Relations of the Senate, and the Committee on Finance of the Senate a report containing a list of all countries and foreign banking institutions that hold assets on behalf of senior Burmese officials.

“(b) Definitions.—For the purpose of this section:“(1) Senior burmese officials.—The term ‘senior Burmese officials’ shall mean individuals covered under section 5(d)(1) of this Act.

“(2) Other terms.—Other terms shall be defined under the authority of and consistent with section 5(c)(2) of this Act.


“(c) Form.—The report required under subsection (a) shall be submitted in unclassified form but may include a classified annex. The report shall also be posted on the Department of Treasury’s website not later than 30 days of the submission to Congress of the report. To the extent possible, the report shall include the names of the senior Burmese officials and the approximate value of their holdings in the respective foreign banking institutions and any other pertinent information.


“SEC. 14. UNOCAL PLAINTIFFS.“(a) Sense of Congress.—It is the Sense of Congress that the United States should work with the Royal Thai Government to ensure the safety in Thailand of the 15 plaintiffs in the Doe v. Unocal case, and should consider granting refugee status or humanitarian parole to these plaintiffs to enter the United States consistent with existing United States law.

“(b) Report.—Not later than 90 days after the date of the enactment of this Act [July 29, 2008], the President shall submit to the appropriate Congressional committees a report on the status of the Doe vs. Unocal plaintiffs and whether the plaintiffs have been granted refugee status or humanitarian parole.


“SEC. 15. SENSE OF CONGRESS WITH RESPECT TO INVESTMENTS IN BURMA’S OIL AND GAS INDUSTRY.“(a) Findings and Declarations.—Congress finds the following:“(1) Currently United States, French, and Thai investors are engaged in the production and delivery of natural gas in the pipeline from the Yadana and Sein fields (Yadana pipeline) in the Andaman Sea, an enterprise which falls under the jurisdiction of the Burmese Government, and United States investment by Chevron represents approximately a 28 percent nonoperated, working interest in that pipeline.

“(2) The Congressional Research Service estimates that the Yadana pipeline provides at least $500,000,000 in annual revenue for the Burmese Government.

“(3) The natural gas that transits the Yadana pipeline is delivered primarily to Thailand, representing about 20 percent of Thailand’s total gas supply.

“(4) The executive branch has in the past exempted investment in the Yadana pipeline from the sanctions regime against the Burmese Government.

“(5) Congress believes that United States companies ought to be held to a high standard of conduct overseas and should avoid as much as possible acting in a manner that supports repressive regimes such as the Burmese Government.

“(6) Congress recognizes the important symbolic value that divestment of United States holdings in Burma would have on the international sanctions effort, demonstrating that the United States will continue to lead by example.


“(b) Statement of Policy.—“(1) Congress urges Yadana investors to consider voluntary divestment over time if the Burmese Government fails to take meaningful steps to release political prisoners, restore civilian constitutional rule and promote national reconciliation.

“(2) Congress will remain concerned with the matter of continued investment in the Yadana pipeline in the years ahead.

“(3) Congress urges the executive branch to work with all firms invested in Burma’s oil and gas sector to use their influence to promote the peaceful transition to civilian democratic rule in Burma.


“(c) Sense of Congress.—It is the sense of Congress that so long as Yadana investors remain invested in Burma, such investors should—“(1) communicate to the Burmese Government, military and business officials, at the highest levels, concern about the lack of genuine consultation between the Burmese Government and its people, the failure of the Burmese Government to use its natural resources to benefit the Burmese people, and the military’s use of forced labor;

“(2) publicly disclose and deal with in a transparent manner, consistent with legal obligations, its role in any ongoing investment in Burma, including its financial involvement in any joint production agreement or other joint ventures and the amount of their direct or indirect support of the Burmese Government; and

“(3) work with project partners to ensure that forced labor is not used to construct, maintain, support, or defend the project facilities, including pipelines, offices, or other facilities.”





[Ex. Ord. No. 13651, § 8, Aug. 6, 2013, 78 F.R. 48794, determined and certified under section 5(i) of Pub. L. 110–286, set out above, that it was in the national interest of the United States to waive, and did waive, the sanctions described in section 5(b) of Pub. L. 110–286, subject to an exception continuing the prohibition of certain transactions.]
[Memorandum of President of the United States, Aug. 29, 2012, 77 F.R. 57479, delegated to the Secretary of State the functions and authority conferred upon the President by section 5(a)(2) of Pub. L. 110–286, set out above, to waive the visa ban under section 5(a)(1) of that Act, and to make the specified certification to Congress.]
Pub. L. 108–61, July 28, 2003, 117 Stat. 864, as amended by Pub. L. 109–251, § 1, Aug. 1, 2006, 120 Stat. 654; Pub. L. 110–286, §§ 6(a)–(b)(2), (c), 9(b), July 29, 2008, 122 Stat. 2638, 2642–2644; Pub. L. 111–42, title I, § 101, July 28, 2009, 123 Stat. 1963; Pub. L. 112–163, § 3(a), Aug. 10, 2012, 126 Stat. 1277, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Burmese Freedom and Democracy Act of 2003’.


“SEC. 2. FINDINGS.“Congress makes the following findings:“(1) The State Peace and Development Council (SPDC) has failed to transfer power to the National League for Democracy (NLD) whose parliamentarians won an overwhelming victory in the 1990 elections in Burma.

“(2) The SPDC has failed to enter into meaningful, political dialogue with the NLD and ethnic minorities and has dismissed the efforts of United Nations Special Envoy Razali bin Ismail to further such dialogue.

“(3) According to the State Department’s ‘Report to the Congress Regarding Conditions in Burma and U.S. Policy Toward Burma’ dated March 28, 2003, the SPDC has become ‘more confrontational’ in its exchanges with the NLD.

“(4) On May 30, 2003, the SPDC, threatened by continued support for the NLD throughout Burma, brutally attacked NLD supporters, killed and injured scores of civilians, and arrested democracy advocate Aung San Suu Kyi and other activists.

“(5) The SPDC continues egregious human rights violations against Burmese citizens, uses rape as a weapon of intimidation and torture against women, and forcibly conscripts child-soldiers for the use in fighting indigenous ethnic groups.

“(6) The SPDC is engaged in ethnic cleansing against minorities within Burma, including the Karen, Karenni, and Shan people, which constitutes a crime against humanity and has directly led to more than 600,000 internally displaced people living within Burma and more than 130,000 people from Burma living in refugee camps along the Thai-Burma border.

“(7) The ethnic cleansing campaign of the SPDC is in sharp contrast to the traditional peaceful coexistence in Burma of Buddhists, Muslims, Christians, and people of traditional beliefs.

“(8) The SPDC has demonstrably failed to cooperate with the United States in stopping the flood of heroin and methamphetamines being grown, refined, manufactured, and transported in areas under the control of the SPDC serving to flood the region and much of the world with these illicit drugs.

“(9) The SPDC provides safety, security, and engages in business dealings with narcotics traffickers under indictment by United States authorities, and other producers and traffickers of narcotics.

“(10) The International Labor Organization (ILO), for the first time in its 82-year history, adopted in 2000, a resolution recommending that governments, employers, and workers organizations take appropriate measures to ensure that their relations with the SPDC do not abet the government-sponsored system of forced, compulsory, or slave labor in Burma, and that other international bodies reconsider any cooperation they may be engaged in with Burma and, if appropriate, cease as soon as possible any activity that could abet the practice of forced, compulsory, or slave labor.

“(11) The SPDC has integrated the Burmese military and its surrogates into all facets of the economy effectively destroying any free enterprise system.

“(12) Investment in Burmese companies and purchases from them serve to provide the SPDC with currency that is used to finance its instruments of terror and repression against the Burmese people.

“(13) On April 15, 2003, the American Apparel and Footwear Association expressed its ‘strong support for a full and immediate ban on U.S. textiles, apparel and footwear imports from Burma’ and called upon the United States Government to ‘impose an outright ban on U.S. imports’ of these items until Burma demonstrates respect for basic human and labor rights of its citizens.

“(14) The policy of the United States, as articulated by the President on April 24, 2003, is to officially recognize the NLD as the legitimate representative of the Burmese people as determined by the 1990 election.

“(15) The United States must work closely with other nations, including Thailand, a close ally of the United States, to highlight attention to the SPDC’s systematic abuses of human rights in Burma, to ensure that nongovernmental organizations promoting human rights and political freedom in Burma are allowed to operate freely and without harassment, and to craft a multilateral sanctions regime against Burma in order to pressure the SPDC to meet the conditions identified in section 3(a)(3) of this Act.


“SEC. 3. BAN AGAINST TRADE THAT SUPPORTS THE MILITARY REGIME OF BURMA.“(a) General Ban.—“(1) In general.—Notwithstanding any other provision of law, until such time as the President determines and certifies to Congress that Burma has met the conditions described in paragraph (3), beginning 30 days after the date of the enactment of this Act [July 28, 2003], the President shall ban the importation of any article that is a product of Burma.

“(2) Ban on imports from certain companies.—The import restrictions contained in paragraph (1) shall apply to, among other entities—“(A) the SPDC, any ministry of the SPDC, a member of the SPDC or an immediate family member of such member;

“(B) known narcotics traffickers from Burma or an immediate family member of such narcotics trafficker;

“(C) the Union of Myanmar Economics Holdings Incorporated (UMEHI) or any company in which the UMEHI has a fiduciary interest;

“(D) the Myanmar Economic Corporation (MEC) or any company in which the MEC has a fiduciary interest;

“(E) the Union Solidarity and Development Association (USDA); and

“(F) any successor entity for the SPDC, UMEHI, MEC, or USDA.


“(3) Conditions described.—The conditions described in this paragraph are the following:“(A) The SPDC has made substantial and measurable progress to end violations of internationally recognized human rights including rape, and the Secretary of State, after consultation with the ILO Secretary General and relevant nongovernmental organizations, reports to the appropriate congressional committees that the SPDC no longer systematically violates workers rights, including the use of forced and child labor, and conscription of child-soldiers.

“(B) The SPDC has made measurable and substantial progress toward implementing a democratic government including—“(i) releasing all political prisoners;

“(ii) allowing freedom of speech and the press;

“(iii) allowing freedom of association;

“(iv) permitting the peaceful exercise of religion; and

“(v) bringing to a conclusion an agreement between the SPDC and the democratic forces led by the NLD and Burma’s ethnic nationalities on the transfer of power to a civilian government accountable to the Burmese people through democratic elections under the rule of law.


“(C) Pursuant to section 706(2) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228) [22 U.S.C. 2291j–1(2)], Burma has not been designated as a country that has failed demonstrably to make substantial efforts to adhere to its obligations under international counternarcotics agreements and to take other effective counternarcotics measures, including, but not limited to (i) the arrest and extradition of all individuals under indictment in the United States for narcotics trafficking, (ii) concrete and measurable actions to stem the flow of illicit drug money into Burma’s banking system and economic enterprises, and (iii) actions to stop the manufacture and export of methamphetamines.


“(4) Appropriate congressional committees.—In this subsection, the term ‘appropriate congressional committees’ means the Committees on Foreign Relations and Appropriations of the Senate and the Committees on International Relations [now Foreign Affairs] and Appropriations of the House of Representatives.


“(b) Waiver Authorities.—The President may waive the restrictions described in this section or section 3A(b)(1) or (c)(1) for any or all articles that are subject to such restrictions if the President determines and notifies the Committees on Appropriations, Finance, and Foreign Relations of the Senate and the Committees on Appropriations, International Relations [now Foreign Affairs], and Ways and Means of the House of Representatives that to do so is in the national interest of the United States.


“SEC. 3A. PROHIBITION ON IMPORTATION OF JADEITE AND RUBIES FROM BURMA AND ARTICLES OF JEWELRY CONTAINING JADEITE OR RUBIES FROM BURMA.“(a) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Ways and Means and the Committee on Foreign Affairs of the House of Representatives; and

“(B) the Committee on Finance and the Committee on Foreign Relations of the Senate.


“(2) Burmese covered article.—The term ‘Burmese covered article’ means—“(A) jadeite mined or extracted from Burma;

“(B) rubies mined or extracted from Burma; or

“(C) articles of jewelry containing jadeite described in subparagraph (A) or rubies described in subparagraph (B).


“(3) Non-burmese covered article.—The term ‘non-Burmese covered article’ means—“(A) jadeite mined or extracted from a country other than Burma;

“(B) rubies mined or extracted from a country other than Burma; or

“(C) articles of jewelry containing jadeite described in subparagraph (A) or rubies described in subparagraph (B).


“(4) Jadeite; rubies; articles of jewelry containing jadeite or rubies.—“(A) Jadeite.—The term ‘jadeite’ means any jadeite classifiable under heading 7103 of the Harmonized Tariff Schedule of the United States (in this paragraph referred to as the ‘HTS’) [see Publication of Harmonized Tariff Schedule note set out under section 1202 of Title 19, Customs Duties].

“(B) Rubies.—The term ‘rubies’ means any rubies classifiable under heading 7103 of the HTS.

“(C) Articles of jewelry containing jadeite or rubies.—The term ‘articles of jewelry containing jadeite or rubies’ means—“(i) any article of jewelry classifiable under heading 7113 of the HTS that contains jadeite or rubies; or

“(ii) any article of jadeite or rubies classifiable under heading 7116 of the HTS.



“(5) United states.—The term ‘United States’, when used in the geographic sense, means the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.


“(b) Prohibition on Importation of Burmese Covered Articles.—“(1) In general.—Notwithstanding any other provision of law, until such time as the President determines and certifies to the appropriate congressional committees that Burma has met the conditions described in section 3(a)(3), beginning 60 days after the date of the enactment of the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008 [July 29, 2008], the President shall prohibit the importation into the United States of any Burmese covered article.

“(2) Regulatory authority.—The President is authorized to, and shall as necessary, issue such proclamations, regulations, licenses, and orders, and conduct such investigations, as may be necessary to implement the prohibition under paragraph (1).

“(3) Other actions.—Beginning on the date of the enactment of this Act [July 28, 2003], the President shall take all appropriate actions to seek the following:“(A) The issuance of a draft waiver decision by the Council for Trade in Goods of the World Trade Organization granting a waiver of the applicable obligations of the United States under the World Trade Organization with respect to the provisions of this section and any measures taken to implement this section.

“(B) The adoption of a resolution by the United Nations General Assembly expressing the need to address trade in Burmese covered articles and calling for the creation and implementation of a workable certification scheme for non-Burmese covered articles to prevent the trade in Burmese covered articles.



“(c) Requirements for Importation of Non-Burmese Covered Articles.—“(1) In general.—Except as provided in paragraph (2), until such time as the President determines and certifies to the appropriate congressional committees that Burma has met the conditions described in section 3(a)(3), beginning 60 days after the date of the enactment of the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008 [July 29, 2008], the President shall require as a condition for the importation into the United States of any non-Burmese covered article that—“(A) the exporter of the non-Burmese covered article has implemented measures that have substantially the same effect and achieve the same goals as the measures described in clauses (i) through (iv) of paragraph (2)(B) (or their functional equivalent) to prevent the trade in Burmese covered articles; and

“(B) the importer of the non-Burmese covered article agrees—“(i) to maintain a full record of, in the form of reports or otherwise, complete information relating to any act or transaction related to the purchase, manufacture, or shipment of the non-Burmese covered article for a period of not less than 5 years from the date of entry of the non-Burmese covered article; and

“(ii) to provide the information described in clause (i) within the custody or control of such person to the relevant United States authorities upon request.



“(2) Exception.—“(A) In general.—The President may waive the requirements of paragraph (1) with respect to the importation of non-Burmese covered articles from any country with respect to which the President determines and certifies to the appropriate congressional committees has implemented the measures described in subparagraph (B) (or their functional equivalent) to prevent the trade in Burmese covered articles.

“(B) Measures described.—The measures referred to in subparagraph (A) are the following:“(i) With respect to exportation from the country of jadeite or rubies in rough form, a system of verifiable controls on the jadeite or rubies from mine to exportation demonstrating that the jadeite or rubies were not mined or extracted from Burma, and accompanied by officially-validated documentation certifying the country from which the jadeite or rubies were mined or extracted, total carat weight, and value of the jadeite or rubies.

“(ii) With respect to exportation from the country of finished jadeite or polished rubies, a system of verifiable controls on the jadeite or rubies from mine to the place of final finishing of the jadeite or rubies demonstrating that the jadeite or rubies were not mined or extracted from Burma, and accompanied by officially-validated documentation certifying the country from which the jadeite or rubies were mined or extracted.

“(iii) With respect to exportation from the country of articles of jewelry containing jadeite or rubies, a system of verifiable controls on the jadeite or rubies from mine to the place of final finishing of the article of jewelry containing jadeite or rubies demonstrating that the jadeite or rubies were not mined or extracted from Burma, and accompanied by officially-validated documentation certifying the country from which the jadeite or rubies were mined or extracted.

“(iv) Verifiable recordkeeping by all entities and individuals engaged in mining, importation, and exportation of non-Burmese covered articles in the country, and subject to inspection and verification by authorized authorities of the government of the country in accordance with applicable law.

“(v) Implementation by the government of the country of proportionate and dissuasive penalties against any persons who violate laws and regulations designed to prevent trade in Burmese covered articles.

“(vi) Full cooperation by the country with the United Nations or other official international organizations that seek to prevent trade in Burmese covered articles.



“(3) Regulatory authority.—The President is authorized to, and shall as necessary, issue such proclamations, regulations, licenses, and orders and conduct such investigations, as may be necessary to implement the provisions under paragraphs (1) and (2).


“(d) Inapplicability.—“(1) In general.—The requirements of subsection (b)(1) and subsection (c)(1) shall not apply to Burmese covered articles and non-Burmese covered articles, respectively, that were previously exported from the United States, including those that accompanied an individual outside the United States for personal use, if they are reimported into the United States by the same person, without having been advanced in value or improved in condition by any process or other means while outside the United States.

“(2) Additional provision.—The requirements of subsection (c)(1) shall not apply with respect to the importation of non-Burmese covered articles that are imported by or on behalf of an individual for personal use and accompanying an individual upon entry into the United States.


“(e) Enforcement.—Burmese covered articles or non-Burmese covered articles that are imported into the United States in violation of any prohibition of this Act or any other provision law [sic] shall be subject to all applicable seizure and forfeiture laws and criminal and civil laws of the United States to the same extent as any other violation of the customs laws of the United States.

“(f) Sense of Congress.—“(1) In general.—It is the sense of Congress that the President should take the necessary steps to seek to negotiate an international arrangement—similar to the Kimberley Process Certification Scheme for conflict diamonds—to prevent the trade in Burmese covered articles. Such an international arrangement should create an effective global system of controls and should contain the measures described in subsection (c)(2)(B) (or their functional equivalent).

“(2) Kimberley process certification scheme defined.—In paragraph (1), the term ‘Kimberley Process Certification Scheme’ has the meaning given the term in section 3(6) of the Clean Diamond Trade Act (Public Law 108–19; 19 U.S.C. 3902(6)).


“(g) Report.—“(1) In general.—Not later than 180 days after the date of the enactment of the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008 [July 29, 2008], the President shall transmit to the appropriate congressional committees a report describing what actions the United States has taken during the 60-day period beginning on the date of the enactment of such Act to seek—“(A) the issuance of a draft waiver decision by the Council for Trade in Goods of the World Trade Organization, as specified in subsection (b)(3)(A);

“(B) the adoption of a resolution by the United Nations General Assembly, as specified in subsection (b)(3)(B); and

“(C) the negotiation of an international arrangement, as specified in subsection (f)(1).


“(2) Update.—The President shall make continued efforts to seek the items specified in subparagraphs (A), (B), and (C) of paragraph (1) and shall promptly update the appropriate congressional committees on subsequent developments with respect to these efforts.


“(h) GAO Report.—Not later than 14 months after the date of the enactment of the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008 [July 29, 2008], the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the effectiveness of the implementation of this section. The Comptroller General shall include in the report any recommendations for improving the administration of this Act.


“SEC. 4. FREEZING ASSETS OF THE BURMESE REGIME IN THE UNITED STATES.“(a) Reporting Requirement.—Not later than 60 days after the date of enactment of this Act [July 28, 2003], the President shall take such action as is necessary to direct, and promulgate regulations to the same, that any United States financial institution holding funds belonging to the SPDC or the assets of those individuals who hold senior positions in the SPDC or its political arm, the Union Solidarity Development Association, shall promptly report those funds or assets to the Office of Foreign Assets Control.

“(b) Additional Authority.—The President may take such action as may be necessary to impose a sanctions regime to freeze such funds or assets, subject to such terms and conditions as the President determines to be appropriate.

“(c) Delegation.—The President may delegate the duties and authorities under this section to such Federal officers or other officials as the President deems appropriate.


“SEC. 5. LOANS AT INTERNATIONAL FINANCIAL INSTITUTIONS.“(a) Opposition to Assistance to Burma.—The Secretary of the Treasury shall instruct the United States executive director to each appropriate international financial institution in which the United States participates, to oppose, and vote against the extension by such institution of any loan or financial or technical assistance to Burma until such time as the conditions described in section 3(a)(3) are met.

“(b) Licenses for Humanitarian or Religious Activities in Burma.—Notwithstanding any other provision of law, the Secretary of the Treasury is authorized to issue multi-year licenses for humanitarian or religious activities in Burma.


“SEC. 6. EXPANSION OF VISA BAN.“(a) In General.—“(1) Visa ban.—The President is authorized to deny visas and entry to the former and present leadership of the SPDC or the Union Solidarity Development Association.

“(2) Updates.—The Secretary of State shall coordinate on a biannual basis with representatives of the European Union to allow officials of the United States and the European Union to ensure a high degree of coordination of lists of individuals banned from obtaining a visa by the European Union for the reason described in paragraph (1) and those banned from receiving a visa from the United States.


“(b) Publication.—The Secretary of State shall post on the Department of State’s website the names of individuals whose entry into the United States is banned under subsection (a).


“SEC. 7. CONDEMNATION OF THE REGIME AND DISSEMINATION OF INFORMATION.“Congress encourages the Secretary of State to highlight the abysmal record of the SPDC to the international community and use all appropriate fora, including the Association of Southeast Asian Nations Regional Forum and Asian Nations Regional Forum, to encourage other states to restrict financial resources to the SPDC and Burmese companies while offering political recognition and support to Burma’s democratic movement including the National League for Democracy and Burma’s ethnic groups.


“SEC. 8. SUPPORT DEMOCRACY ACTIVISTS IN BURMA.“(a) In General.—The President is authorized to use all available resources to assist Burmese democracy activists dedicated to nonviolent opposition to the regime in their efforts to promote freedom, democracy, and human rights in Burma, including a listing of constraints on such programming.

“(b) Reports.—“(1) First report.—Not later than 3 months after the date of enactment of this Act [July 28, 2003], the Secretary of State shall provide the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and International Relations [now Foreign Affairs] of the House of Representatives a comprehensive report on its short- and long-term programs and activities to support democracy activists in Burma, including a list of constraints on such programming.

“(2) Report on resources.—Not later than 6 months after the date of enactment of this Act, the Secretary of State shall provide the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and International Relations [now Foreign Affairs] of the House of Representatives a report identifying resources that will be necessary for the reconstruction of Burma, after the SPDC is removed from power, including—“(A) the formation of democratic institutions;

“(B) establishing the rule of law;

“(C) establishing freedom of the press;

“(D) providing for the successful reintegration of military officers and personnel into Burmese society; and

“(E) providing health, educational, and economic development.


“(3) Report on trade sanctions.—Not later than 90 days before the date on which the import restrictions contained in section 3(a)(1) are to expire, the Secretary of State, in consultation with the United States Trade Representative and the heads of appropriate agencies, shall submit to the Committees on Appropriations, Finance, and Foreign Relations of the Senate, and the Committees on Appropriations, International Relations [now Foreign Affairs], and Ways and Means of the House of Representatives, a report on—“(A) bilateral and multilateral measures undertaken by the United States Government and other governments to promote human rights and democracy in Burma;

“(B) the extent to which actions related to trade with Burma taken pursuant to this Act have been effective in—“(i) improving conditions in Burma, including human rights violations, arrest and detention of democracy activists, forced and child labor, and the status of dialogue between the SPDC and the NLD and ethnic minorities;

“(ii) furthering the policy objections of the United States toward Burma; and


“(C) the impact of actions relating to trade take [sic] pursuant to this Act on other national security, economic, and foreign policy interests of the United States, including relations with countries friendly to the United States.




“SEC. 9. DURATION OF SANCTIONS.“(a) Termination by Request From Democratic Burma.—The President may terminate any provision in this Act upon the request of a democratically elected government in Burma, provided that all the conditions in section 3(a)(3) have been met.

“(b) Continuation of Import Sanctions.—“(1) Expiration.—The import restrictions contained in section 3(a)(1) shall expire 1 year from the date of enactment of this Act [July 28, 2003] unless renewed under paragraph (2) of this section [subsection].

“(2) Resolution by congress.—The import restrictions contained in section 3(a)(1) may be renewed annually for a 1-year period if, prior to the anniversary of the date of enactment of this Act, and each year thereafter, a renewal resolution is enacted into law in accordance with subsection (c).

“(3) Limitation.—The import restrictions contained in section 3(a)(1) may be renewed for a maximum of twelve years from the date of the enactment of this Act [July 28, 2003].

“(4) Rule of construction.—For purposes of this subsection, any reference to section 3(a)(1) shall be deemed to include a reference to section 3A(b)(1) and (c)(1).


“(c) Renewal Resolutions.—“(1) In general.—For purposes of this section, the term ‘renewal resolution’ means a joint resolution of the 2 Houses of Congress, the sole matter after the resolving clause of which is as follows: ‘That Congress approves the renewal of the import restrictions contained in section 3(a)(1) and section 3A(b)(1) and (c)(1) of the Burmese Freedom and Democracy Act of 2003.’.

“(2) Procedures.—“(A) In general.—A renewal resolution—“(i) may be introduced in either House of Congress by any member of such House at any time within the 90-day period before the expiration of the import restrictions contained in section 3(a)(1) and section 3A(b)(1) and (c)(1); and

“(ii) the provisions of subparagraph (B) shall apply.


“(B) Expedited consideration.—The provisions of section 152(b), (c), (d), (e), and (f) of the Trade Act of 1974 (19 U.S.C. 2192 (b), (c), (d), (e), and (f)) apply to a renewal resolution under this Act as if such resolution were a resolution described in section 152(a) of the Trade Act of 1974.”






[For effective date of amendment by Pub. L. 110–286, § 6(b)(1), (2), see section 6(b)(3) of Pub. L. 110–286, set out above.]
[Pub. L. 109–251, § 3, Aug. 1, 2006, 120 Stat. 654, provided that: “This Act [enacting note below and amending Pub. L. 108–61 set out above] and the amendments made by this Act shall take effect on the date of the enactment of this Act [Aug. 1, 2006] or July 26, 2006, whichever occurs first.”
]
[Proc. No. 8294, Sept. 26, 2008, 73 F.R. 57223, provided: in par. (2), that beginning on Sept. 27, 2008, importation of Burmese covered articles into the United States is prohibited, subject to certain exceptions; in par. (3), that beginning on Sept. 27, 2008, importation of non-Burmese covered articles into the United States is subject to certain conditions, with certain exceptions; in par. (4), that the Secretary of the Treasury and the Secretary of Homeland Security are authorized to issue regulations, licenses, and orders and to conduct necessary investigations to implement the prohibition on Burmese covered articles and the conditions for importation of non-Burmese covered articles set forth in section 3A(b), (c) of Pub. L. 108–61, set out above, and also to redelegate those functions as necessary; in par. (5), that the Secretary of the Treasury, in consultation with the Secretary of State, is authorized to perform the functions set forth in section 3A(c)(2)(A) of Pub. L. 108–61 relating to the issuance of waivers and may redelegate those functions; in par. (6), that the United States Trade Representative is authorized to perform the functions specified in section 3A(b)(3)(A) of Pub. L. 108–61; and, in pars. (7) to (9), that the Secretary of State is authorized to perform the functions specified in sections 3(b) and 3A(b)(3)(B) of Pub. L. 108–61, as well as the functions in section 3A(g) of that Act, in consultation with the United States Trade Representative.]
[Certain powers of President under sections 3(a) and 4 of Pub. L. 108–61, set out above, delegated to Secretary of the Treasury and functions and authorities of President under section 3(b) of Pub. L. 108–61 delegated to Secretary of State by section 9 of Ex. Ord. No. 13310, July 28, 2003, 68 F.R. 44854, listed in a table below.]
[Certain powers of President under section 4 of Pub. L. 108–61, set out above, delegated to Secretary of the Treasury by section 6 of Ex. Ord. No. 13448, Oct. 18, 2007, 72 F.R. 60225, listed in a table below.]
Provisions similar to those contained in section 5(a) of Pub. L. 108–61, set out above, were contained in the following appropriation acts:
Pub. L. 112–74, div. I, title VII, § 7044(b)(1), Dec. 23, 2011, 125 Stat. 1230.
Pub. L. 111–117, div. F, title VII, § 7071(b)(1), Dec. 16, 2009, 123 Stat. 3388.
Pub. L. 111–8, div. H, title VII, § 7071(b)(1), Mar. 11, 2009, 123 Stat. 903.
Pub. L. 110–161, div. J, title VI, § 638(b)(1), Dec. 26, 2007, 121 Stat. 2333.
Pub. L. 109–102, title V, § 526(a), Nov. 14, 2005, 119 Stat. 2205.
Pub. L. 108–447, div. D, title V, § 531(a), Dec. 8, 2004, 118 Stat. 3004.
Pub. L. 108–199, div. D, title V, § 531(a), Jan. 23, 2004, 118 Stat. 180.
Pub. L. 112–163, § 3(b), (c), Aug. 10, 2012, 126 Stat. 1277, provided that:
“(b) Renewal of Import Restrictions.—“(1) In general.—Congress approves the renewal of the import restrictions contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese Freedom and Democracy Act of 2003 [Pub. L. 108–61, set out above].

“(2) Rule of construction.—This section shall be deemed to be a ‘renewal resolution’ for purposes of section 9 of the Burmese Freedom and Democracy Act of 2003.


“(c) Effective Date.—This section [enacting this note and amending Pub. L. 108–61, set out above] and the amendment made by this section shall take effect on the date of the enactment of this Act [Aug. 10, 2012] or July 26, 2012, whichever occurs first.”



Prior similar provisions were contained in the following Acts:
Pub. L. 112–36, § 140, Oct. 5, 2011, 125 Stat. 391.
Pub. L. 112–33, § 140, Sept. 30, 2011, 125 Stat. 368.
Pub. L. 111–210, § 1, July 27, 2010, 124 Stat. 2256.
Pub. L. 111–42, title I, § 102, July 28, 2009, 123 Stat. 1963.
Pub. L. 110–287, § 1, July 29, 2008, 122 Stat. 2649.
Pub. L. 110–52, §§ 1, 4, Aug. 1, 2007, 121 Stat. 264.
Pub. L. 109–251, § 2, Aug. 1, 2006, 120 Stat. 654.
Pub. L. 109–39, July 27, 2005, 119 Stat. 409.
Pub. L. 108–272, July 7, 2004, 118 Stat. 818.
Pub. L. 104–208, div. A, title I, § 101(c) [title V, § 570], Sept. 30, 1996, 110 Stat. 3009–121, 3009–166, provided that:
“(a) Until such time as the President determines and certifies to Congress that Burma has made measurable and substantial progress in improving human rights practices and implementing democratic government, the following sanctions shall be imposed on Burma:“(1) Bilateral assistance.—There shall be no United States assistance to the Government of Burma, other than:“(A) humanitarian assistance,

“(B) subject to the regular notification procedures of the Committees on Appropriations, counter-narcotics assistance under chapter 8 of part I of the Foreign Assistance Act of 1961 [Pub. L. 87–195], or crop substitution assistance, if the Secretary of State certifies to the appropriate congressional committees that—“(i) the Government of Burma is fully cooperating with United States counter-narcotics efforts, and

“(ii) the programs are fully consistent with United States human rights concerns in Burma and serve the United States national interest, and


“(C) assistance promoting human rights and democratic values.


“(2) Multilateral assistance.—The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any loan or other utilization of funds of the respective bank to or for Burma.

“(3) Visas.—Except as required by treaty obligations or to staff the Burmese mission to the United States, the United States should not grant entry visas to any Burmese government official.


“(b) Conditional Sanctions.—The President is hereby authorized to prohibit, and shall prohibit[,] United States persons from new investment in Burma, if the President determines and certifies to Congress that, after the date of enactment of this Act [Sept. 30, 1996], the Government of Burma has physically harmed, rearrested for political acts, or exiled Daw Aung San Suu Kyi or has committed large-scale repression of or violence against the Democratic opposition.

“(c) Multilateral Strategy.—The President shall seek to develop, in coordination with members of ASEAN and other countries having major trading and investment interests in Burma, a comprehensive, multilateral strategy to bring democracy to and improve human rights practices and the quality of life in Burma, including the development of a dialogue between the State Law and Order Restoration Council (SLORC) and democratic opposition groups within Burma.

“(d) Presidential Reports.—Every six months following the enactment of this Act [Sept. 30, 1996], the President shall report to the Chairmen of the Committee on Foreign Relations, the Committee on International Relations and the House and Senate Appropriations Committees on the following:“(1) progress toward democratization in Burma;

“(2) progress on improving the quality of life of the Burmese people, including progress on market reforms, living standards, labor standards, use of forced labor in the tourism industry, and environmental quality; and

“(3) progress made in developing the strategy referred to in subsection (c).


“(e) Waiver Authority.—The President shall have the authority to waive, temporarily or permanently, any sanction referred to in subsection (a) or subsection (b) if he determines and certifies to Congress that the application of such sanction would be contrary to the national security interests of the United States.

“(f) Definitions.—“(1) The term ‘international financial institutions’ shall include the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Multilateral Investment Guarantee Agency, the Asian Development Bank, and the International Monetary Fund.

“(2) The term ‘new investment’ shall mean any of the following activities if such an activity is undertaken pursuant to an agreement, or pursuant to the exercise of rights under such an agreement, that is entered into with the Government of Burma or a nongovernmental entity in Burma, on or after the date of the certification under subsection (b):“(A) the entry into a contract that includes the economical development of resources located in Burma, or the entry into a contract providing for the general supervision and guarantee of another person’s performance of such a contract;

“(B) the purchase of a share of ownership, including an equity interest, in that development;

“(C) the entry into a contract providing for the participation in royalties, earnings, or profits in that development, without regard to the form of the participation:

Provided, That the term ‘new investment’ does not include the entry into, performance of, or financing of a contract to sell or purchase goods, services, or technology.”






Presidential Determination Pursuant to Section 570(a) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997
Determination of President of the United States, No. 2017–04, Dec. 2, 2016, 81 F.R. 94211, provided:
Memorandum for the Secretary of State
By the authority vested in me as President by the Constitution and the laws of the United States, including section 570(a) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (Public Law 104–208) (the “Act”), I hereby determine and certify, pursuant to section 570(a) of the Act, that Burma has made measurable and substantial progress in improving human rights practices and implementing democratic government.
You are authorized and directed to provide this determination and the accompanying Memorandum of Justification to the Congress and to publish the determination in the Federal Register.

Barack Obama.



Limited Waiver of Certain Sanctions Imposed by, and Delegation of Certain Authorities Pursuant to, the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008
Determination of President of the United States, No. 2009–11, Jan. 15, 2009, 74 F.R. 3957, provided:
Memorandum for the Secretary of State [and] the Secretary of the Treasury
By the authority vested in me as President by the Constitution and laws of the United States, including the Tom Lantos Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008 (Public Law 110–286) (JADE Act) [set out as a note above] and section 301 of title 3, United States Code, in order to ensure that the United States Government’s sanctions against the Burmese leadership and its supporters continue to be implemented effectively, to allow the reconciliation of measures applicable to persons sanctioned under the JADE Act with measures applicable to the same persons sanctioned under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), and to allow for the implementation of additional appropriate sanctions:
(1) I hereby waive, pursuant to section 5(i) of the JADE Act, the provisions of section 5(b) of the JADE Act with respect to those persons described in section 5(a)(1) of the JADE Act who are not included on the Department of the Treasury’s List of Specially Designated Nationals and Blocked Persons. Because the imposition of effective and meaningful blocking sanctions requires the identification of those individuals and entities targeted for sanction and the authorization of certain limited exceptions to the prohibitions and restrictions that would otherwise apply, I hereby determine and certify that such a limited waiver is in the national interest of the United States.
(2) I hereby delegate to the Secretary of the Treasury the waiver authority set forth in section 5(i) of the JADE Act, including the authority to invoke or revoke the waiver with respect to any person or persons or any transaction or category of transactions or prohibitions by making the necessary determination and certification regarding the national interest of the United States set forth in that section. I hereby direct the Secretary of the Treasury, after consultation with the Secretary of State and with necessary support from the Intelligence Community, as defined in section 3(4) of the National Security Act of 1947, as amended ([former] 50 U.S.C. 401a(4)) [now 50 U.S.C. 3003(4)], to continue to target aggressively the Burmese regime and its lines of support. I further delegate to the Secretary of the Treasury the authority to take such actions as may be necessary to carry out the purposes of section 5(b) of the JADE Act. The Secretary of the Treasury may redelegate any of these functions to other officers and agencies of the United States Government consistent with applicable law. The authorities delegated to the Secretary of the Treasury under this memorandum shall be exercised after consultation with the Secretary of State.
(3) I authorize the Secretary of State, after consultation with the Secretary of the Treasury, to take such actions as may be necessary to make the submissions to the appropriate congressional committees pursuant to section 5(d) of the JADE Act.
I hereby authorize and direct the Secretary of the Treasury to report this determination to the appropriate congressional committees and to publish it in the Federal Register.

George W. Bush.


Sudan PeacePub. L. 108–497, Dec. 23, 2004, 118 Stat. 4012, as amended by Pub. L. 109–344, §§ 5(a), (b), 8(b), Oct. 13, 2006, 120 Stat. 1875, 1876, 1879, known as the Comprehensive Peace in Sudan Act of 2004, which enforced a comprehensive peace agreement for Sudan, as envisioned in the Sudan Peace Act and the Machakos Protocol of 2002, and continued to provide humanitarian assistance to the areas of Sudan to which the United States has access, was repealed by Pub. L. 116–283, div. A, title XII, § 1270E(b), Jan. 1, 2021, 134 Stat. 3978, effective Jan. 1, 2020.
Pub. L. 107–245, Oct. 21, 2002, 116 Stat. 1504, as amended by Pub. L. 108–497, § 5, Dec. 23, 2004, 118 Stat. 4016; Pub. L. 109–344, § 9, Oct. 13, 2006, 120 Stat. 1880, known as the Sudan Peace Act, which authorized increased assistance to the areas of Sudan not controlled by the Government of Sudan to prepare the population for peace and democratic governance, was repealed by Pub. L. 116–283, div. A, title XII, § 1270E(a), Jan. 1, 2021, 134 Stat. 3978, effective Jan. 1, 2020.
[Memorandum of President of the United States, Oct. 26, 2020, 85 F.R. 71213, certified, pursuant to section 6(e) of the Comprehensive Peace in Sudan Act of 2004 (Pub. L. 108–497, formerly set out above), that the Government of Sudan has taken demonstrable steps in accordance with section 12(a)(2) of the Sudan Peace Act of 2002 (Pub. L. 107–245, formerly set out above).]


Presidential Determinations on the Sudan Peace Act
Provisions certifying good faith negotiations between the Government of Sudan and the Sudan People’s Liberation Movement were contained in the following:
Determination of President of the United States, No. 2004–29, Apr. 21, 2004, 69 F.R. 24905.
Determination of President of the United States, No. 2004–05, Oct. 21, 2003, 68 F.R. 63977.
Determination of President of the United States, No. 2003–21, Apr. 21, 2003, 68 F.R. 20329.

Assistance Efforts in SudanPub. L. 108–199, div. D, title V, § 534(j), Jan. 23, 2004, 118 Stat. 182, defined terms for purposes of section 501 of Pub. L. 106–570, formerly set out below.
Pub. L. 106–570, title V, § 501, Dec. 27, 2000, 114 Stat. 3050, authorized the President to undertake appropriate programs with indigenous groups, agencies, or organizations in areas outside of control of the Government of Sudan in order to benefit the economic development of that area and its people and exempted exports from those areas from the export prohibitions of Ex. Ord. No. 13067, prior to repeal by Pub. L. 109–344, § 8(a), Oct. 13, 2006, 120 Stat. 1879.

Iran, North Korea, and Syria NonproliferationPub. L. 106–178, Mar. 14, 2000, 114 Stat. 38, as amended by Pub. L. 107–228, div. B, title XIII, § 1306, Sept. 30, 2002, 116 Stat. 1438; Pub. L. 109–112, §§ 3–4(e)(1), Nov. 22, 2005, 119 Stat. 2368, 2369; Pub. L. 109–353, § 3, Oct. 13, 2006, 120 Stat. 2015; Pub. L. 110–329, div. A, § 125, Sept. 30, 2008, 122 Stat. 3577; Pub. L. 112–273, § 4, Jan. 14, 2013, 126 Stat. 2454; Pub. L. 116–94, div. I, title VII, § 701, Dec. 20, 2019, 133 Stat. 3028, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Iran, North Korea, and Syria Nonproliferation Act’.


“SEC. 2. REPORTS ON PROLIFERATION RELATING TO IRAN, NORTH KOREA, AND SYRIA.“(a) Reports.—The President shall, at the times specified in subsection (b), submit to the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives and the Committee on Foreign Relations of the Senate a report identifying every foreign person with respect to whom there is credible information indicating that that person, on or after January 1, 1999, transferred to or acquired from Iran, on or after January 1, 2005, transferred to or acquired from Syria, or on or after January 1, 2006, transferred to or acquired from North Korea—“(1) goods, services, or technology listed on—“(A) the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material, Equipment and Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/ Rev.3/ Part 1, and subsequent revisions) and Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/ Rev.3/ Part 2, and subsequent revisions);

“(B) the Missile Technology Control Regime Equipment and Technology Annex of June 11, 1996, and subsequent revisions;

“(C) the lists of items and substances relating to biological and chemical weapons the export of which is controlled by the Australia Group;

“(D) the Schedule One or Schedule Two list of toxic chemicals and precursors the export of which is controlled pursuant to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction; or

“(E) the Wassenaar Arrangement list of Dual Use Goods and Technologies and Munitions list of July 12, 1996, and subsequent revisions; or


“(2) goods, services, or technology not listed on any list identified in paragraph (1) but which nevertheless would be, if they were United States goods, services, or technology, prohibited for export to Iran, North Korea, or Syria, as the case may be, because of their potential to make a material contribution to the development of nuclear, biological, or chemical weapons, or of ballistic or cruise missile systems.


“(b) Timing of Reports.—The reports under subsection (a) shall be submitted not later than 90 days after the date of the enactment of this Act [Mar. 14, 2000], not later than 6 months after such date of enactment, and not later than the end of each 6-month period thereafter.

“(c) Exceptions.—Any foreign person who—“(1) was identified in a previous report submitted under subsection (a) on account of a particular transfer; or

“(2) has engaged in a transfer on behalf of, or in concert with, the Government of the United States,

is not required to be identified on account of that same transfer in any report submitted thereafter under this section, except to the degree that new information has emerged indicating that the particular transfer may have continued, or been larger, more significant, or different in nature than previously reported under this section.

“(d) Submission in Classified Form.—When the President considers it appropriate, reports submitted under subsection (a), or appropriate parts thereof, may be submitted in classified form.

“(e) Content of Reports.—Each report under subsection (a) shall contain, with respect to each foreign person identified in such report, a brief description of the type and quantity of the goods, services, or technology transferred by that person to Iran, the circumstances surrounding the transfer, the usefulness of the transfer to Iranian weapons programs, and the probable awareness or lack thereof of the transfer on the part of the government with primary jurisdiction over the person.


“SEC. 3. APPLICATION OF MEASURES TO CERTAIN FOREIGN PERSONS.“(a) Application of Measures.—Subject to sections 4 and 5, the President is authorized to apply with respect to each foreign person identified in a report submitted pursuant to section 2(a), for such period of time as he may determine, any or all of the measures described in subsection (b).

“(b) Description of Measures.—The measures referred to in subsection (a) are the following:“(1) Executive order no. 12938 prohibitions.—The measures set forth in subsections (b) and (c) of section 4 of Executive Order No. 12938.

“(2) Arms export prohibition.—Prohibition on United States Government sales to that foreign person of any item on the United States Munitions List as in effect on August 8, 1995, and termination of sales to that person of any defense articles, defense services, or design and construction services under the Arms Export Control Act [22 U.S.C. 2751 et seq.].

“(3) Dual use export prohibition.—Denial of licenses and suspension of existing licenses for the transfer to that person of items the export of which is controlled under the Export Administration Act of 1979 [50 U.S.C. 4601 et seq.] or the Export Administration Regulations.


“(c) Effective Date of Measures.—Measures applied pursuant to subsection (a) shall be effective with respect to a foreign person no later than—“(1) 90 days after the report identifying the foreign person is submitted, if the report is submitted on or before the date required by section 2(b);

“(2) 90 days after the date required by section 2(b) for submitting the report, if the report identifying the foreign person is submitted within 60 days after that date; or

“(3) on the date that the report identifying the foreign person is submitted, if that report is submitted more than 60 days after the date required by section 2(b).


“(d) Publication in Federal Register.—The application of measures to a foreign person pursuant to subsection (a) shall be announced by notice published in the Federal Register.


“SEC. 4. PROCEDURES IF MEASURES ARE NOT APPLIED.“(a) Requirement To Notify Congress.—Should the President not exercise the authority of section 3(a) to apply any or all of the measures described in section 3(b) with respect to a foreign person identified in a report submitted pursuant to section 2(a), he shall so notify the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives and the Committee on Foreign Relations of the Senate no later than the effective date under section 3(c) for measures with respect to that person.

“(b) Written Justification.—Any notification submitted by the President under subsection (a) shall include a written justification describing in detail the facts and circumstances relating specifically to the foreign person identified in a report submitted pursuant to section 2(a) that support the President’s decision not to exercise the authority of section 3(a) with respect to that person.

“(c) Submission in Classified Form.—When the President considers it appropriate, the notification of the President under subsection (a), and the written justification under subsection (b), or appropriate parts thereof, may be submitted in classified form.


“SEC. 5. DETERMINATION EXEMPTING FOREIGN PERSON FROM SECTIONS 3 AND 4.“(a) In General.—Sections 3 and 4 shall not apply to a foreign person 15 days after the President reports to the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives and the Committee on Foreign Relations of the Senate that the President has determined, on the basis of information provided by that person, or otherwise obtained by the President, that—“(1) the person did not, on or after January 1, 1999, knowingly transfer to or acquire from Iran, North Korea, or Syria, as the case may be, the goods, services, or technology the apparent transfer of which caused that person to be identified in a report submitted pursuant to section 2(a);

“(2) the goods, services, or technology the transfer of which caused that person to be identified in a report submitted pursuant to section 2(a) did not materially contribute to the efforts of Iran, North Korea, or Syria, as the case may be, to develop nuclear, biological, or chemical weapons, or ballistic or cruise missile systems, or weapons listed on the Wassenaar Arrangement Munitions List of July 12, 1996, or any subsequent revision of that list;

“(3) the person is subject to the primary jurisdiction of a government that is an adherent to one or more relevant nonproliferation regimes, the person was identified in a report submitted pursuant to section 2(a) with respect to a transfer of goods, services, or technology described in section 2(a)(1), and such transfer was made consistent with the guidelines and parameters of all such relevant regimes of which such government is an adherent; or

“(4) the government with primary jurisdiction over the person has imposed meaningful penalties on that person on account of the transfer of the goods, services, or technology which caused that person to be identified in a report submitted pursuant to section 2(a).


“(b) Opportunity To Provide Information.—Congress urges the President—“(1) in every appropriate case, to contact in a timely fashion each foreign person identified in each report submitted pursuant to section 2(a), or the government with primary jurisdiction over such person, in order to afford such person, or governments, the opportunity to provide explanatory, exculpatory, or other additional information with respect to the transfer that caused such person to be identified in a report submitted pursuant to section 2(a); and

“(2) to exercise the authority in subsection (a) in all cases where information obtained from a foreign person identified in a report submitted pursuant to section 2(a), or from the government with primary jurisdiction over such person, establishes that the exercise of such authority is warranted.


“(c) Submission in Classified Form.—When the President considers it appropriate, the determination and report of the President under subsection (a), or appropriate parts thereof, may be submitted in classified form.


“SEC. 6. RESTRICTION ON EXTRAORDINARY PAYMENTS IN CONNECTION WITH THE INTERNATIONAL SPACE STATION.“(a) Restriction on Extraordinary Payments in Connection With the International Space Station.—Notwithstanding any other provision of law, no agency of the United States Government may make extraordinary payments in connection with the International Space Station to the Russian Aviation and Space Agency, any organization or entity under the jurisdiction or control of the Russian Aviation and Space Agency, or any other organization, entity, or element of the Government of the Russian Federation, unless, during the fiscal year in which the extraordinary payments in connection with the International Space Station are to be made, the President has made the determination described in subsection (b), and reported such determination to the Committee on International Relations [now Committee on Foreign Affairs] and the Committee on Science [now Committee on Science, Space, and Technology] of the House of Representatives and the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate.

“(b) Determination Regarding Russian Cooperation in Preventing Proliferation Relating to Iran, North Korea, and Syria.—The determination referred to in subsection (a) is a determination by the President that—“(1) it is the policy of the Government of the Russian Federation to oppose the proliferation to or from Iran, North Korea, and Syria of weapons of mass destruction and missile systems capable of delivering such weapons;

“(2) the Government of the Russian Federation (including the law enforcement, export promotion, export control, and intelligence agencies of such government) has demonstrated and continues to demonstrate a sustained commitment to seek out and prevent the transfer to or from Iran, North Korea, and Syria of goods, services, and technology that could make a material contribution to the development of nuclear, biological, or chemical weapons, or of ballistic or cruise missile systems; and

“(3) neither the Russian Aviation and Space Agency, nor any organization or entity under the jurisdiction or control of the Russian Aviation and Space Agency, has, during the 1-year period prior to the date of the determination pursuant to this subsection, made transfers to or from Iran, North Korea, or Syria reportable under section 2(a) of this Act (other than transfers with respect to which a determination pursuant to section 5 has been or will be made).


“(c) Prior Notification.—Not less than 5 days before making a determination under subsection (b), the President shall notify the Committee on International Relations [now Committee on Foreign Affairs] and the Committee on Science [now Committee on Science, Space, and Technology] of the House of Representatives and the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate of his intention to make such determination.

“(d) Written Justification.—A determination of the President under subsection (b) shall include a written justification describing in detail the facts and circumstances supporting the President’s conclusion.

“(e) Submission in Classified Form.—When the President considers it appropriate, a determination of the President under subsection (b), a prior notification under subsection (c), and a written justification under subsection (d), or appropriate parts thereof, may be submitted in classified form.

“(f) Exception for Crew Safety.—“(1) Exception.—The National Aeronautics and Space Administration may make extraordinary payments that would otherwise be prohibited under this section to the Russian Aviation and Space Agency or any organization or entity under the jurisdiction or control of the Russian Aviation and Space Agency if the President has notified the Congress in writing that such payments are necessary to prevent the imminent loss of life by or grievous injury to individuals aboard the International Space Station.

“(2) Report.—Not later than 30 days after notifying Congress that the National Aeronautics and Space Administration will make extraordinary payments under paragraph (1), the President shall submit to Congress a report describing—“(A) the extent to which the provisions of subsection (b) had been met as of the date of notification; and

“(B) the measures that the National Aeronautics and Space Administration is taking to ensure that—“(i) the conditions posing a threat of imminent loss of life by or grievous injury to individuals aboard the International Space Station necessitating the extraordinary payments are not repeated; and

“(ii) it is no longer necessary to make extraordinary payments in order to prevent imminent loss of life by or grievous injury to individuals aboard the International Space Station.




“(g) Service Module Exception.—“(1) The National Aeronautics and Space Administration may make extraordinary payments that would otherwise be prohibited under this section to the Russian Aviation and Space Agency, any organization or entity under the jurisdiction or control of the Russian Aviation and Space Agency, or any subcontractor thereof for the construction, testing, preparation, delivery, launch, or maintenance of the Service Module, and for the purchase (at a total cost not to exceed $14,000,000) of the pressure dome for the Interim Control Module and the Androgynous Peripheral Docking Adapter and related hardware for the United States propulsion module, if—“(A) the President has notified Congress at least 5 days before making such payments;

“(B) no report has been made under section 2 with respect to an activity of the entity to receive such payment, and the President has no credible information of any activity that would require such a report; and

“(C) the United States will receive goods or services of value to the United States commensurate with the value of the extraordinary payments made.


“(2) For purposes of this subsection, the term ‘maintenance’ means activities which cannot be performed by the National Aeronautics and Space Administration and which must be performed in order for the Service Module to provide environmental control, life support, and orbital maintenance functions which cannot be performed by an alternative means at the time of payment.

“(3) This subsection shall cease to be effective 60 days after a United States propulsion module is in place at the International Space Station.


“(h) Exception.—Notwithstanding subsections (a) and (b), no agency of the United States Government may make extraordinary payments in connection with the International Space Station, or any other payments in connection with the International Space Station, to any foreign person subject to measures applied pursuant to—“(1) section 3 of this Act; or

“(2) section 4 of Executive Order No. 12938 (November 14, 1994), as amended by Executive Order No. 13094 (July 28, 1998).

Such payments shall also not be made to any other entity if the agency of the United States Government anticipates that such payments will be passed on to such a foreign person.

“(i) Report on Certain Payments Related to International Space Station.—“(1) In general.—The President shall, together with each report submitted under section 2(a), submit to the Committee on Foreign Relations of the Senate and the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives a report that identifies each Russian entity or person to whom the United States Government has, since the date of the enactment of the Iran Nonproliferation Amendments Act of 2005 [Nov. 22, 2005], made a payment in cash or in kind for work to be performed or services to be rendered under the Agreement Concerning Cooperation on the Civil International Space Station, with annex, signed at Washington January 29, 1998, and entered into force March 27, 2001, or any protocol, agreement, memorandum of understanding, or contract related thereto.

“(2) Content.—Each report submitted under paragraph (1) shall include—“(A) the specific purpose of each payment made to each entity or person identified in the report; and

“(B) with respect to each such payment, the assessment of the President that the payment was not prejudicial to the achievement of the objectives of the United States Government to prevent the proliferation of ballistic or cruise missile systems in Iran and other countries that have repeatedly provided support for acts of international terrorism, as determined by the Secretary of State under section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), [former] section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) [former 50 U.S.C. 4605(j)], or section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)).




“SEC. 7. DEFINITIONS.“For purposes of this Act, the following terms have the following meanings:“(1) Extraordinary payments in connection with the international space station.—The term ‘extraordinary payments in connection with the International Space Station’ means payments in cash or in kind made or to be made by the United States Government—“(A) for work on the International Space Station which the Russian Government pledged at any time to provide at its expense; or

“(B) for work on the International Space Station not required to be made under the terms of a contract or other agreement that was in effect on January 1, 1999, as those terms were in effect on such date,  except that such term does not mean payments in cash or in kind made or to be made by the United States Government prior to December 31, 2025, for work to be performed or services to be rendered prior to that date necessary to meet United States obligations under the Agreement Concerning Cooperation on the Civil International Space Station, with annex, signed at Washington January 29, 1998, and entered into force March 27, 2001, or any protocol, agreement, memorandum of understanding, or contract related thereto.



“(2) Foreign person; person.—The terms ‘foreign person’ and ‘person’ mean—“(A) a natural person that is an alien;

“(B) a corporation, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group, that is organized under the laws of a foreign country or has its principal place of business in a foreign country;

“(C) any foreign government, including any foreign governmental entity; and

“(D) any successor, subunit, or subsidiary of any entity described in subparagraph (A), (B), or (C), including any entity in which any entity described in any such subparagraph owns a controlling interest.


“(3) Executive order no. 12938.—The term ‘Executive Order No. 12938’ means Executive Order No. 12938 [listed in a table below] as in effect on January 1, 1999.

“(4) Adherent to relevant nonproliferation regime.—A government is an ‘adherent’ to a ‘relevant nonproliferation regime’ if that government—“(A) is a member of the Nuclear Suppliers Group with respect to a transfer of goods, services, or technology described in section 2(a)(1)(A);

“(B) is a member of the Missile Technology Control Regime with respect to a transfer of goods, services, or technology described in section 2(a)(1)(B), or is a party to a binding international agreement with the United States that was in effect on January 1, 1999, to control the transfer of such goods, services, or technology in accordance with the criteria and standards set forth in the Missile Technology Control Regime;

“(C) is a member of the Australia Group with respect to a transfer of goods, services, or technology described in section 2(a)(1)(C);

“(D) is a party to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction with respect to a transfer of goods, services, or technology described in section 2(a)(1)(D); or

“(E) is a member of the Wassenaar Arrangement with respect to a transfer of goods, services, or technology described in section 2(a)(1)(E).


“(5) Organization or entity under the jurisdiction or control of the Russian Aviation and Space Agency.—“(A) The term ‘organization or entity under the jurisdiction or control of the Russian Aviation and Space Agency’ means an organization or entity that—“(i) was made part of the Russian Space Agency upon its establishment on February 25, 1992;

“(ii) was transferred to the Russian Space Agency by decree of the Russian Government on July 25, 1994, or May 12, 1998;

“(iii) was or is transferred to the Russian Aviation and Space Agency or Russian Space Agency by decree of the Russian Government at any other time before, on, or after the date of the enactment of this Act [Mar. 14, 2000]; or

“(iv) is a joint stock company in which the Russian Aviation and Space Agency or Russian Space Agency has at any time held controlling interest.


“(B) Any organization or entity described in subparagraph (A) shall be deemed to be under the jurisdiction or control of the Russian Aviation and Space Agency regardless of whether—“(i) such organization or entity, after being part of or transferred to the Russian Aviation and Space Agency or Russian Space Agency, is removed from or transferred out of the Russian Aviation and Space Agency or Russian Space Agency; or

“(ii) the Russian Aviation and Space Agency or Russian Space Agency, after holding a controlling interest in such organization or entity, divests its controlling interest.”






[Pub. L. 109–112, § 3(a)(2), Nov. 22, 2005, 119 Stat. 2368, which directed amendment of “section 7(1)(B)” of Pub. L. 106–178, set out above, by inserting at end “except that such term does not mean payments in cash or in kind made or to be made by the United States Government prior to January 1, 2012, for work to be performed or services to be rendered prior to that date necessary to meet United States obligations under the Agreement Concerning Cooperation on the Civil International Space Station, with annex, signed at Washington January 29, 1998, and entered into force March 27, 2001, or any protocol, agreement, memorandum of understanding, or contract related thereto.”, was executed by inserting text as concluding provisions of par. (1), to reflect the probable intent of Congress. Subsequent amendments by Pub. L. 110–329 and Pub. L. 112–173, which also directed amendment of section “7(1)(B)”, were executed by making the amendments to such concluding provisions.]
[Pub. L. 109–112, § 4(e)(2), Nov. 22, 2005, 119 Stat. 2370, provided that: “Any reference in a law, regulation, document, or other record of the United States to the Iran Nonproliferation Act of 2000 [now Iran, North Korea, and Syria Nonproliferation Act, Pub. L. 106–198, set out above] shall be deemed to be a reference to the Iran and Syria Nonproliferation Act.”
]
[Memorandum of President of the United States, Sept. 11, 2000, 65 F.R. 56209, delegated to the Secretary of State functions and authorities conferred on the President under Pub. L. 106–178, set out above, with the exception of section 6(f) and (g), from which were delegated to the Secretary of State only section 6(f)(2)(A) and (g)(1)(B), with the remaining functions and authorities under section 6(f) and (g) delegated to the Administrator of the National Aeronautics and Space Administration, and provided that authorities and functions delegated by the memorandum could be redelegated.]

Application of Authorities Under the International Emergency Economic Powers Act to Communist Chinese Military CompaniesPub. L. 105–261, div. A, title XII, § 1237, Oct. 17, 1998, 112 Stat. 2160, as amended by Pub. L. 106–398, § 1 [[div. A], title XII, § 1233], Oct. 30, 2000, 114 Stat. 1654, 1654A–330; Pub. L. 108–375, div. A, title XII, § 1222, Oct. 28, 2004, 118 Stat. 2089, provided that:
“(a) Presidential Authority.—“(1) In general.—The President may exercise IEEPA authorities (other than authorities relating to importation) without regard to section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) in the case of any commercial activity in the United States by a person that is on the list published under subsection (b).

“(2) Penalties.—The penalties set forth in section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) apply to violations of any license, order, or regulation issued under paragraph (1).

“(3) Ieepa authorities.—For purposes of paragraph (1), the term ‘IEEPA authorities’ means the authorities set forth in section 203(a) of the International Emergency Economic Powers Act (50 U.S.C. 1702(a)).


“(b) Determination and Reporting of Communist Chinese Military Companies Operating in United States.—“(1) Initial determination and reporting.—Not later than March 1, 2001, the Secretary of Defense shall make a determination of those persons operating directly or indirectly in the United States or any of its territories and possessions that are Communist Chinese military companies and shall submit a list of those persons in classified and unclassified form to the following:“(A) The Committee on Armed Services of the House of Representatives.

“(B) The Committee on Armed Services of the Senate.

“(C) The Secretary of State.

“(D) The Secretary of the Treasury.

“(E) The Attorney General.

“(F) The Secretary of Commerce.

“(G) The Secretary of Energy.

“(H) The Director of Central Intelligence.


“(2) Annual revisions to the list.—The Secretary of Defense shall make additions or deletions to the list submitted under paragraph (1) on an annual basis based on the latest information available and shall submit the updated list not later than February 1, each year to the committees and officers specified in paragraph (1).

“(3) Consultation.—The Secretary of Defense shall consult with the following officers in carrying out paragraphs (1) and (2):“(A) The Attorney General.

“(B) The Director of Central Intelligence.

“(C) The Director of the Federal Bureau of Investigation.


“(4) Communist chinese military company.—For purposes of making the determination required by paragraph (1) and of carrying out paragraph (2), the term ‘Communist Chinese military company’ means—“(A) any person identified in the Defense Intelligence Agency publication numbered VP–1920–271–90, dated September 1990, or PC–1921–57–95, dated October 1995, and any update of those publications for the purposes of this section; and

“(B) any other person that—“(i) is owned or controlled by, or affiliated with, the People’s Liberation Army or a ministry of the government of the People’s Republic of China or that is owned or controlled by an entity affiliated with the defense industrial base of the People’s Republic of China; and

“(ii) is engaged in providing commercial services, manufacturing, producing, or exporting.




“(c) People’s Liberation Army.—For purposes of this section, the term ‘People’s Liberation Army’ means the land, naval, and air military services, the police, and the intelligence services of the Communist Government of the People’s Republic of China, and any member of any such service or of such police.”



[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]
[For termination, effective Dec. 31, 2021, of annual reporting provisions in section 1237(b)(2) of Pub. L. 105–261, set out above, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.]

Iran SanctionsPub. L. 104–172, Aug. 5, 1996, 110 Stat. 1541, as amended by Pub. L. 107–24, §§ 2(a), 3–5, Aug. 3, 2001, 115 Stat. 199, 200; Pub. L. 109–267, § 1, Aug. 4, 2006, 120 Stat. 680; Pub. L. 109–293, title II, §§ 201–202(b), 203–205(g)(1), Sept. 30, 2006, 120 Stat. 1345–1347; Pub. L. 111–195, title I, § 102(a)–(g), July 1, 2010, 124 Stat. 1317–1324; Pub. L. 112–158, title II, §§ 201, 202(a), 203, 204(a), 205–207(a), title III, § 311(a), (b)(1), Aug. 10, 2012, 126 Stat. 1219, 1221, 1223, 1225–1227, 1247, 1248; Pub. L. 114–277, § 2, Dec. 15, 2016, 130 Stat. 1409, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Iran Sanctions Act of 1996’.


“SEC. 2. FINDINGS.“The Congress makes the following findings:“(1) The efforts of the Government of Iran to acquire weapons of mass destruction and the means to deliver them and its support of acts of international terrorism endanger the national security and foreign policy interests of the United States and those countries with which the United States shares common strategic and foreign policy objectives.

“(2) The objective of preventing the proliferation of weapons of mass destruction and acts of international terrorism through existing multilateral and bilateral initiatives requires additional efforts to deny Iran the financial means to sustain its nuclear, chemical, biological, and missile weapons programs.

“(3) The Government of Iran uses its diplomatic facilities and quasi-governmental institutions outside of Iran to promote acts of international terrorism and assist its nuclear, chemical, biological, and missile weapons programs.


“SEC. 3. DECLARATION OF POLICY.“The Congress declares that it is the policy of the United States to deny Iran the ability to support acts of international terrorism and to fund the development and acquisition of weapons of mass destruction and the means to deliver them by limiting the development of Iran’s ability to explore for, extract, refine, or transport by pipeline petroleum resources of Iran.


“SEC. 4. MULTILATERAL REGIME.“(a) Multilateral Negotiations.—In order to further the objectives of section 3, the Congress urges the President to commence immediately diplomatic efforts, both in appropriate international fora such as the United Nations, and bilaterally with allies of the United States, to establish a multilateral sanctions regime against Iran, including provisions limiting the development of petroleum resources, that will inhibit Iran’s efforts to carry out activities described in section 2.

“(b) Reports to Congress.—The President shall report to the appropriate congressional committees, not later than 1 year after the date of the enactment of this Act [Aug. 5, 1996], and periodically thereafter, on the extent that diplomatic efforts described in subsection (a) have been successful. Each report shall include—“(1) the countries that have agreed to undertake measures to further the objectives of section 3 with respect to Iran, and a description of those measures; and

“(2) the countries that have not agreed to measures described in paragraph (1), and, with respect to those countries, other measures the President recommends that the United States take to further the objectives of section 3 with respect to Iran.


“(c) Waiver.—“(1) In general.—“(A) General waiver.—The President may, on a case by case basis, waive for a period of not more than six months the application of section 5(a) with respect to a national of a country, if the President certifies to the appropriate congressional committees at least 30 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States.

“(B) Waiver with respect to persons in countries that cooperate in multilateral efforts with respect to iran.—The President may, on a case by case basis, waive for a period of not more than 12 months the application of section 5(a) with respect to a person if the President, at least 30 days before the waiver is to take effect—“(i) certifies to the appropriate congressional committees that—     “(I) the government with primary jurisdiction over the person is closely cooperating with the United States in multilateral efforts to prevent Iran from—“(aa) acquiring or developing chemical, biological, or nuclear weapons or related technologies; or

“(bb) acquiring or developing destabilizing numbers and types of advanced conventional weapons; and


     “(II) such a waiver is vital to the national security interests of the United States; and


“(ii) submits to the appropriate congressional committees a report identifying—     “(I) the person with respect to which the President waives the application of sanctions; and

     “(II) the actions taken by the government described in clause (i)(I) to cooperate in multilateral efforts described in that clause.




“(2) Subsequent renewal of waiver.—At the conclusion of the period of a waiver under subparagraph (A) or (B) of paragraph (1), the President may renew the waiver—“(A) if the President determines, in accordance with subparagraph (A) or (B) of that paragraph (as the case may be), that the waiver is appropriate; and

“(B)(i) in the case of a waiver under subparagraph (A) of paragraph (1), for subsequent periods of not more than six months each; and

“(ii) in the case of a waiver under subparagraph (B) of paragraph (1), for subsequent periods of not more than 12 months each.




“(d) Interim Report on Multilateral Sanctions; Monitoring.—The President, not later than 90 days after the date of the enactment of this Act, shall report to the appropriate congressional committees on—“(1) whether the member states of the European Union, the Republic of Korea, Australia, Israel, or Japan have legislative or administrative standards providing for the imposition of trade sanctions on persons or their affiliates doing business or having investments in Iran or Libya;

“(2) the extent and duration of each instance of the application of such sanctions; and

“(3) the disposition of any decision with respect to such sanctions by the World Trade Organization or its predecessor organization.


“(e) Investigations.—“(1) In general.—The President shall initiate an investigation into the possible imposition of sanctions under section 5(a) against a person upon receipt by the United States of credible information indicating that such person is engaged in an activity described in such section.

“(2) Determination and notification.—Not later than 180 days after an investigation is initiated in accordance with paragraph (1), the President shall (unless paragraph (3) applies) determine, pursuant to section 5(a), if a person has engaged in an activity described in such section and shall notify the appropriate congressional committees of the basis for any such determination.

“(3) Special rule.—The President need not initiate an investigation, and may terminate an investigation, under this subsection if the President certifies in writing to the appropriate congressional committees that—“(A) the person whose activity was the basis for the investigation is no longer engaging in the activity or has taken significant verifiable steps toward stopping the activity; and

“(B) the President has received reliable assurances that the person will not knowingly engage in an activity described in section 5(a) in the future.



“(f) Briefings on Implementation.—Not later than 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], and every 120 days thereafter, the President, acting through the Secretary of State, shall provide to the appropriate congressional committees a comprehensive briefing on efforts to implement this Act.


“SEC. 5. IMPOSITION OF SANCTIONS.“(a) Sanctions Relating to the Energy Sector of Iran.—“(1) Development of petroleum resources of iran.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012]—“(i) makes an investment described in subparagraph (B) of $20,000,000 or more; or

“(ii) makes a combination of investments described in subparagraph (B) in a 12-month period if each such investment is of at least $5,000,000 and such investments equal or exceed $20,000,000 in the aggregate.


“(B) Investment described.—An investment described in this subparagraph is an investment that directly and significantly contributes to the enhancement of Iran’s ability to develop petroleum resources.


“(2) Production of refined petroleum products.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], sells, leases, or provides to Iran goods, services, technology, information, or support described in subparagraph (B)—“(i) any of which has a fair market value of $1,000,000 or more; or

“(ii) that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.


“(B) Goods, services, technology, information, or support described.—Goods, services, technology, information, or support described in this subparagraph are goods, services, technology, information, or support that could directly and significantly facilitate the maintenance or expansion of Iran’s domestic production of refined petroleum products, including any direct and significant assistance with respect to the construction, modernization, or repair of petroleum refineries or directly associated infrastructure, including construction of port facilities, railways, and roads, the primary use of which is to support the delivery of refined petroleum products.


“(3) Exportation of refined petroleum products to iran.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012]—“(i) sells or provides to Iran refined petroleum products—     “(I) that have a fair market value of $1,000,000 or more; or

     “(II) that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more; or


“(ii) sells, leases, or provides to Iran goods, services, technology, information, or support described in subparagraph (B)—     “(I) any of which has a fair market value of $1,000,000 or more; or

     “(II) that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.



“(B) Goods, services, technology, information, or support described.—Goods, services, technology, information, or support described in this subparagraph are goods, services, technology, information, or support that could directly and significantly contribute to the enhancement of Iran’s ability to import refined petroleum products, including—“(i) except as provided in subparagraph (C), underwriting or entering into a contract to provide insurance or reinsurance for the sale, lease, or provision of such goods, services, technology, information, or support;

“(ii) financing or brokering such sale, lease, or provision;

“(iii) providing ships or shipping services to deliver refined petroleum products to Iran;

“(iv) bartering or contracting by which goods are exchanged for goods, including the insurance or reinsurance of such exchanges; or

“(v) purchasing, subscribing to, or facilitating the issuance of sovereign debt of the Government of Iran, including governmental bonds, issued on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012.


“(C) Exception for underwriters and insurance providers exercising due diligence.—The President may not impose sanctions under this paragraph with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not underwrite or enter into a contract to provide insurance or reinsurance for the sale, lease, or provision of goods, services, technology, information, or support described in subparagraph (B).


“(4) Joint ventures with iran relating to developing petroleum resources.—“(A) In general.—Except as provided in subparagraph (B) or subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly participates, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], in a joint venture with respect to the development of petroleum resources outside of Iran if—“(i) the joint venture is established on or after January 1, 2002; and

“(ii)(I) the Government of Iran is a substantial partner or investor in the joint venture; or

“(II) Iran could, through a direct operational role in the joint venture or by other means, receive technological knowledge or equipment not previously available to Iran that could directly and significantly contribute to the enhancement of Iran’s ability to develop petroleum resources in Iran.



“(B) Applicability.—Subparagraph (A) shall not apply with respect to participation in a joint venture established on or after January 1, 2002, and before the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, if the person participating in the joint venture terminates that participation not later than the date that is 180 days after such date of enactment.


“(5) Support for the development of petroleum resources and refined petroleum products in iran.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], sells, leases, or provides to Iran goods, services, technology, or support described in subparagraph (B)—“(i) any of which has a fair market value of $1,000,000 or more; or

“(ii) that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.


“(B) Goods, services, technology, or support described.—Goods, services, technology, or support described in this subparagraph are goods, services, technology, or support that could directly and significantly contribute to the maintenance or enhancement of Iran’s—“(i) ability to develop petroleum resources located in Iran; or

“(ii) domestic production of refined petroleum products, including any direct and significant assistance with respect to the construction, modernization, or repair of petroleum refineries or directly associated infrastructure, including construction of port facilities, railways, and roads, the primary use of which is to support the delivery of refined petroleum products.



“(6) Development and purchase of petrochemical products from iran.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], sells, leases, or provides to Iran goods, services, technology, or support described in subparagraph (B)—“(i) any of which has a fair market value of $250,000 or more; or

“(ii) that, during a 12-month period, have an aggregate fair market value of $1,000,000 or more.


“(B) Goods, services, technology, or support described.—Goods, services, technology, or support described in this subparagraph are goods, services, technology, or support that could directly and significantly contribute to the maintenance or expansion of Iran’s domestic production of petrochemical products.


“(7) Transportation of crude oil from iran.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that—“(i) the person is a controlling beneficial owner of, or otherwise owns, operates, or controls, or insures, a vessel that, on or after the date that is 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], was used to transport crude oil from Iran to another country; and

“(ii)(I) in the case of a person that is a controlling beneficial owner of the vessel, the person had actual knowledge the vessel was so used; or

“(II) in the case of a person that otherwise owns, operates, or controls, or insures, the vessel, the person knew or should have known the vessel was so used.



“(B) Applicability of sanctions.—“(i) In general.—Except as provided in clause (ii), subparagraph (A) shall apply with respect to the transportation of crude oil from Iran only if a determination of the President under section 1245(d)(4)(B) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(B)) that there is a sufficient supply of petroleum and petroleum products produced in countries other than Iran to permit purchasers of petroleum and petroleum products from Iran to reduce significantly their purchases from Iran is in effect at the time of the transportation of the crude oil.

“(ii) Exception for certain countries.—Subparagraph (A) shall not apply with respect to the transportation of crude oil from Iran to a country to which the exception under paragraph (4)(D) of section 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) to the imposition of sanctions under paragraph (1) of that section applies at the time of the transportation of the crude oil.



“(8) Concealing iranian origin of crude oil and refined petroleum products.—“(A) In general.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person is a controlling beneficial owner, or otherwise owns, operates, or controls, a vessel that, on or after the date that is 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], is used, with actual knowledge in the case of a person that is a controlling beneficial owner or knowingly in the case of a person that otherwise owns, operates, or controls the vessel, in a manner that conceals the Iranian origin of crude oil or refined petroleum products transported on the vessel, including by—“(i) permitting the operator of the vessel to suspend the operation of the vessel’s satellite tracking device; or

“(ii) obscuring or concealing the ownership, operation, or control of the vessel by—     “(I) the Government of Iran;

     “(II) the National Iranian Tanker Company or the Islamic Republic of Iran Shipping Lines; or

     “(III) any other entity determined by the President to be owned or controlled by the Government of Iran or an entity specified in subclause (II).



“(B) Additional sanction.—Subject to such regulations as the President may prescribe and in addition to the sanctions imposed under subparagraph (A), the President may prohibit a vessel owned, operated, or controlled by a person, including a controlling beneficial owner, with respect to which the President has imposed sanctions under that subparagraph and that was used for the activity for which the President imposed those sanctions from landing at a port in the United States for a period of not more than 2 years after the date on which the President imposed those sanctions.

“(C) Vessels identified by the office of foreign assets control.—For purposes of subparagraph (A)(ii), a person shall be deemed to have actual knowledge that a vessel is owned, operated, or controlled by the Government of Iran or an entity specified in subclause (II) or (III) of subparagraph (A)(ii) if the International Maritime Organization vessel registration identification for the vessel is—“(i) included on a list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury for activities with respect to Iran; and

“(ii) identified by the Office of Foreign Assets Control as a vessel in which the Government of Iran or any entity specified in subclause (II) or (III) of subparagraph (A)(ii) has an interest.


“(D) Definition of iranian origin.—For purposes of subparagraph (A), the term ‘Iranian origin’ means—“(i) with respect to crude oil, that the crude oil was extracted in Iran; and

“(ii) with respect to a refined petroleum product, that the refined petroleum product was produced or refined in Iran.



“(9) Exception for provision of underwriting services and insurance and reinsurance.—The President may not impose sanctions under paragraph (7) or (8) with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not provide underwriting services or insurance or reinsurance for the transportation of crude oil or refined petroleum products from Iran in a manner for which sanctions may be imposed under either such paragraph.


“(b) Mandatory Sanctions With Respect to Development of Weapons of Mass Destruction or Other Military Capabilities.—“(1) Exports, transfers, and transshipments.—Except as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person—“(A) on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], exported or transferred, or permitted or otherwise facilitated the transshipment of, any goods, services, technology, or other items to any other person; and

“(B) knew or should have known that—“(i) the export, transfer, or transshipment of the goods, services, technology, or other items would likely result in another person exporting, transferring, transshipping, or otherwise providing the goods, services, technology, or other items to Iran; and

“(ii) the export, transfer, transshipment, or other provision of the goods, services, technology, or other items to Iran would contribute materially to the ability of Iran to—     “(I) acquire or develop chemical, biological, or nuclear weapons or related technologies; or

     “(II) acquire or develop destabilizing numbers and types of advanced conventional weapons.




“(2) Joint ventures relating to the mining, production, or transportation of uranium.—“(A) In general.—Except as provided in subparagraph (B) or subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly participated, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], in a joint venture that involves any activity relating to the mining, production, or transportation of uranium—“(i)(I) established on or after February 2, 2012; and

“(II) with—     “(aa) the Government of Iran;

     “(bb) an entity incorporated in Iran or subject to the jurisdiction of the Government of Iran; or

     “(cc) a person acting on behalf of or at the direction of, or owned or controlled by, the Government of Iran or an entity described in item (bb); or



“(ii)(I) established before February 2, 2012;

“(II) with the Government of Iran, an entity described in item (bb) of clause (i)(II), or a person described in item (cc) of that clause; and

“(III) through which—     “(aa) uranium is transferred directly to Iran or indirectly to Iran through a third country;

     “(bb) the Government of Iran receives significant revenue; or

     “(cc) Iran could, through a direct operational role or by other means, receive technological knowledge or equipment not previously available to Iran that could contribute materially to the ability of Iran to develop nuclear weapons or related technologies.




“(B) Applicability of sanctions.—Subparagraph (A) shall not apply with respect to participation in a joint venture established before the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 if the person participating in the joint venture terminates that participation not later than the date that is 180 days after such date of enactment.


“(3) Additional mandatory sanctions relating to transfer of nuclear technology.—“(A) In general.—Except as provided in subparagraphs (B) and (C), in any case in which a person is subject to sanctions under paragraph (1) or (2) because of an activity described in that paragraph that relates to the acquisition or development of nuclear weapons or related technology or of missiles or advanced conventional weapons that are designed or modified to deliver a nuclear weapon, no license may be issued for the export, and no approval may be given for the transfer or retransfer, directly or indirectly, to the country the government of which has primary jurisdiction over the person, of any nuclear material, facilities, components, or other goods, services, or technology that are or would be subject to an agreement for cooperation between the United States and that government.

“(B) Exception.—The sanctions described in subparagraph (A) shall not apply with respect to a country the government of which has primary jurisdiction over a person that engages in an activity described in that subparagraph if the President determines and notifies the appropriate congressional committees that the government of the country—“(i) does not know or have reason to know about the activity; or

“(ii) has taken, or is taking, all reasonable steps necessary to prevent a recurrence of the activity and to penalize the person for the activity.


“(C) Individual approval.—Notwithstanding subparagraph (A), the President may, on a case-by-case basis, approve the issuance of a license for the export, or approve the transfer or retransfer, of any nuclear material, facilities, components, or other goods, services, or technology that are or would be subject to an agreement for cooperation, to a person in a country to which subparagraph (A) applies (other than a person that is subject to the sanctions under paragraph (1) or (2)) if the President—“(i) determines that such approval is vital to the national security interests of the United States; and

“(ii) not later than 15 days before issuing such license or approving such transfer or retransfer, submits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate the justification for approving such license, transfer, or retransfer.


“(D) Construction.—The restrictions in subparagraph (A) shall apply in addition to all other applicable procedures, requirements, and restrictions contained in the Atomic Energy Act of 1954 [42 U.S.C. 2011 et seq.] and other related laws.

“(E) Definition.—In this paragraph, the term ‘agreement for cooperation’ has the meaning given that term in section 11 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(b)).

“(F) Applicability.—The sanctions under subparagraph (A) shall apply only in a case in which a person is subject to sanctions under paragraph (1) or (2) because of an activity described in paragraph (1) or (2), as the case may be[,] in which the person engages on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012].



“(c) Persons Against Which the Sanctions Are To Be Imposed.—The sanctions described in subsection (a) and paragraphs (1) and (2) of subsection (b) shall be imposed on—“(1) any person the President determines has carried out the activities described in subsection (a) or paragraph (1) or (2) of subsection (b); and

“(2) any person that—“(A) is a successor entity to the person referred to in paragraph (1);

“(B) owns or controls the person referred to in paragraph (1), if the person that owns or controls the person referred to in paragraph (1) had actual knowledge or should have known that the person referred to in paragraph (1) engaged in the activities referred to in that paragraph; or

“(C) is owned or controlled by, or under common ownership or control with, the person referred to in paragraph (1), if the person owned or controlled by, or under common ownership or control with (as the case may be), the person referred to in paragraph (1) knowingly engaged in the activities referred to in that paragraph.


For purposes of this Act, any person or entity described in this subsection shall be referred to as a ‘sanctioned person’.

“(d) Publication in Federal Register.—The President shall cause to be published in the Federal Register a current list of persons and entities on whom sanctions have been imposed under this Act. The removal of persons or entities from, and the addition of persons and entities to, the list, shall also be so published.

“(e) Publication of Projects.—The President shall cause to be published in the Federal Register a list of all significant projects which have been publicly tendered in the oil and gas sector in Iran.

“(f) Exceptions.—The President shall not be required to apply or maintain the sanctions under subsection (a) or paragraph (1) or (2) of subsection (b)—“(1) in the case of procurement of defense articles or defense services—“(A) under existing contracts or subcontracts, including the exercise of options for production quantities to satisfy requirements essential to the national security of the United States;

“(B) if the President determines in writing that the person to which the sanctions would otherwise be applied is a sole source supplier of the defense articles or services, that the defense articles or services are essential, and that alternative sources are not readily or reasonably available; or

“(C) if the President determines in writing that such articles or services are essential to the national security under defense coproduction agreements;


“(2) in the case of procurement, to eligible products, as defined in section 308(4) of the Trade Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country or instrumentality designated under section 301(b) of that Act (19 U.S.C. 2511(b));

“(3) to products, technology, or services provided under contracts entered into before the date on which the President publishes in the Federal Register the name of the person on whom the sanctions are to be imposed;

“(4) to—“(A) spare parts which are essential to United States products or production;

“(B) component parts, but not finished products, essential to United States products or production; or

“(C) routine servicing and maintenance of products, to the extent that alternative sources are not readily or reasonably available;


“(5) to information and technology essential to United States products or production; or

“(6) to medicines, medical supplies, or other humanitarian items.



“SEC. 6. DESCRIPTION OF SANCTIONS.“(a) In General.—The sanctions to be imposed on a sanctioned person under section 5 are as follows:“(1) Export-import bank assistance for exports to sanctioned persons.—The President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to any sanctioned person.

“(2) Export sanction.—The President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to a sanctioned person under—“(i) the Export Administration Act of 1979 [50 U.S.C. 4601 et seq.];

“(ii) the Arms Export Control Act [22 U.S.C. 2751 et seq.];

“(iii) the Atomic Energy Act of 1954 [42 U.S.C. 2011 et seq.]; or

“(iv) any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.


“(3) Loans from united states financial institutions.—The United States Government may prohibit any United States financial institution from making loans or providing credits to any sanctioned person totaling more than $10,000,000 in any 12-month period unless such person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.

“(4) Prohibitions on financial institutions.—The following prohibitions may be imposed against a sanctioned person that is a financial institution:“(A) Prohibition on designation as primary dealer.—Neither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, such financial institution as a primary dealer in United States Government debt instruments.

“(B) Prohibition on service as a repository of government funds.—Such financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.

The imposition of either sanction under subparagraph (A) or (B) shall be treated as 1 sanction for purposes of section 5, and the imposition of both such sanctions shall be treated as 2 sanctions for purposes of section 5.

“(5) Procurement sanction.—The United States Government may not procure, or enter into any contract for the procurement of, any goods or services from a sanctioned person.

“(6) Foreign exchange.—The President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the sanctioned person has any interest.

“(7) Banking transactions.—The President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the sanctioned person.

“(8) Property transactions.—The President may, pursuant to such regulations as the President may prescribe, prohibit any person from—“(A) acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the sanctioned person has any interest;

“(B) dealing in or exercising any right, power, or privilege with respect to such property; or

“(C) conducting any transaction involving such property.


“(9) Ban on investment in equity or debt of sanctioned person.—The President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of a sanctioned person.

“(10) Exclusion of corporate officers.—The President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.

“(11) Sanctions on principal executive officers.—The President may impose on the principal executive officer or officers of any sanctioned person, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.

“(12) Additional sanctions.—The President may impose sanctions, as appropriate, to restrict imports with respect to a sanctioned person, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 and following).


“(b) Additional Measure Relating to Government Contracts.—“(1) Modification of federal acquisition regulation.—“(A) Certifications relating to activities described in section 5.—Not later than 90 days after the date of the enactment of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 [July 1, 2010], the Federal Acquisition Regulation shall be revised to require a certification from each person that is a prospective contractor that the person, and any person owned or controlled by the person, does not engage in any activity for which sanctions may be imposed under section 5.

“(B) Certifications relating to transactions with iran’s revolutionary guard corps.—Not later than 120 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012], the Federal Acquisition Regulation shall be revised to require a certification from each person that is a prospective contractor that the person, and any person owned or controlled by the person, does not knowingly engage in a significant transaction or transactions with Iran’s Revolutionary Guard Corps or any of its officials, agents, or affiliates the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).


“(2) Remedies.—“(A) In general.—If the head of an executive agency determines that a person has submitted a false certification under paragraph (1) on or after the date on which the applicable revision of the Federal Acquisition Regulation required by this subsection becomes effective, the head of that executive agency shall terminate a contract with such person or debar or suspend such person from eligibility for Federal contracts for a period of not less than 2 years. Any such debarment or suspension shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations.

“(B) Inclusion on list of parties excluded from federal procurement and nonprocurement programs.—The Administrator of General Services shall include on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under subparagraph (A).


“(3) Clarification regarding certain products.—The remedies set forth in paragraph (2) shall not apply with respect to the procurement of eligible products, as defined in section 308(4) of the Trade Agreements Act of 1974 [1979] (19 U.S.C. 2518(4)), of any foreign country or instrumentality designated under section 301(b) of that Act (19 U.S.C. 2511(b)).

“(4) Rule of construction.—This subsection shall not be construed to limit the use of other remedies available to the head of an executive agency or any other official of the Federal Government on the basis of a determination of a false certification under paragraph (1).

“(5) Waivers.—The President may on a case-by-case basis waive the requirement that a person make a certification under paragraph (1) if the President determines and certifies in writing to the appropriate congressional committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives, that it is essential to the national security interests of the United States to do so.

“(6) Definitions.—In this subsection:“(A) Executive agency.—The term ‘executive agency’ has the meaning given that term in section 133 of title 41, United States Code.

“(B) Federal acquisition regulation.—The term ‘Federal Acquisition Regulation’ means the regulation issued pursuant to section 1303(a)(1) of title 41, United States Code.


“(7) Applicability.—“(A) Certifications relating to activities described in section 5.—The revisions to the Federal Acquisition Regulation required under paragraph (1)(A) shall apply with respect to contracts for which solicitations are issued on or after the date that is 90 days after the date of the enactment of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 [July 1, 2010].

“(B) Certifications relating to transactions with iran’s revolutionary guard corps.—The revisions to the Federal Acquisition Regulation required under paragraph (1)(B) shall apply with respect to contracts for which solicitations are issued on or after the date that is 120 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 [Aug. 10, 2012].




“SEC. 7. ADVISORY OPINIONS.“The Secretary of State may, upon the request of any person, issue an advisory opinion to that person as to whether a proposed activity by that person would subject that person to sanctions under this Act. Any person who relies in good faith on such an advisory opinion which states that the proposed activity would not subject a person to such sanctions, and any person who thereafter engages in such activity, will not be made subject to such sanctions on account of such activity.


“SEC. 8. TERMINATION OF SANCTIONS.“The requirement under section 5(a) to impose sanctions shall no longer have force or effect with respect to Iran if the President determines and certifies to the appropriate congressional committees that Iran—“(1) has ceased its efforts to design, develop, manufacture, or acquire—“(A) a nuclear explosive device or related materials and technology;

“(B) chemical and biological weapons; and

“(C) ballistic missiles and ballistic missile launch technology;


“(2) has been removed from the list of countries the governments of which have been determined, for purposes of [former] section 6(j) of the Export Administration Act of 1979 [former 50 U.S.C. 4605(j)], to have repeatedly provided support for acts of international terrorism; and

“(3) poses no significant threat to United States national security, interests, or allies.


“SEC. 9. DURATION OF SANCTIONS; PRESIDENTIAL WAIVER.“(a) Delay of Sanctions.—“(1) Consultations.—If the President makes a determination described in subsection (a) or paragraph (1) or (2) of subsection (b) of section 5 with respect to a foreign person, the Congress urges the President to initiate consultations immediately with the government with primary jurisdiction over that foreign person with respect to the imposition of sanctions under this Act.

“(2) Actions by government of jurisdiction.—In order to pursue consultations under paragraph (1) with the government concerned, the President may delay imposition of sanctions under this Act for up to 90 days. Following such consultations, the President shall immediately impose sanctions unless the President determines and certifies to the Congress that the government has taken specific and effective actions, including, as appropriate, the imposition of appropriate penalties, to terminate the involvement of the foreign person in the activities that resulted in the determination by the President under subsection (a) or paragraph (1) or (2) of subsection (b) of section 5 concerning such person.

“(3) Additional delay in imposition of sanctions.—The President may delay the imposition of sanctions for up to an additional 90 days if the President determines and certifies to the Congress that the government with primary jurisdiction over the person concerned is in the process of taking the actions described in paragraph (2).

“(4) Report to congress.—Not later than 90 days after making a determination under subsection (a) or paragraph (1) or (2) of subsection (b) of section 5, the President shall submit to the appropriate congressional committees a report on the status of consultations with the appropriate foreign government under this subsection, and the basis for any determination under paragraph (3).


“(b) Duration of Sanctions.—A sanction imposed under section 5 shall remain in effect—“(1) for a period of not less than 2 years from the date on which it is imposed; or

“(2) until such time as the President determines and certifies to the Congress that the person whose activities were the basis for imposing the sanction is no longer engaging in such activities and that the President has received reliable assurances that such person will not knowingly engage in such activities in the future, except that such sanction shall remain in effect for a period of at least 1 year.


“(c) Presidential Waiver.—“(1) Authority.—“(A) Sanctions relating to the energy sector of iran.—The President may waive, on a case-by-case basis and for a period of not more than one year, the requirement in section 5(a) to impose a sanction or sanctions on a person described in section 5(c), and may waive the continued imposition of a sanction or sanctions under subsection (b) of this section, 30 days or more after the President determines and so reports to the appropriate congressional committees that it is essential to the national security interests of the United States to exercise such waiver authority.

“(B) Sanctions relating to development of weapons of mass destruction or other military capabilities.—The President may waive, on a case-by-case basis and for a period of not more than one year, the requirement in paragraph (1) or (2) of section 5(b) to impose a sanction or sanctions on a person described in section 5(c), and may waive the continued imposition of a sanction or sanctions under subsection (b) of this section, 30 days or more after the President determines and so reports to the appropriate congressional committees that it is vital to the national security interests of the United States to exercise such waiver authority.

“(C) Renewal of waivers.—The President may renew, on a case-by-case basis, a waiver with respect to a person under subparagraph (A) or (B) for additional one-year periods if, not later than 30 days before the waiver expires, the President makes the determination and submits to the appropriate congressional committees the report described in subparagraph (A) or (B), as applicable.


“(2) Contents of report.—Any report under paragraph (1) shall provide a specific and detailed rationale for the determination under paragraph (1), including—“(A) a description of the conduct that resulted in the determination under subsection (a) or paragraph (1) or (2) of subsection (b) of section 5, as the case may be;

“(B) in the case of a foreign person, an explanation of the efforts to secure the cooperation of the government with primary jurisdiction over the sanctioned person to terminate or, as appropriate, penalize the activities that resulted in the determination under subsection (a) or paragraph (1) or (2) of subsection (b) of section 5, as the case may be;

“(C) an estimate of the significance of the conduct of the person in contributing to the ability of Iran to, as the case may be—“(i) develop petroleum resources, produce refined petroleum products, or import refined petroleum products; or

“(ii) acquire or develop—     “(I) chemical, biological, or nuclear weapons or related technologies; or

     “(II) destabilizing numbers and types of advanced conventional weapons; and



“(D) a statement as to the response of the United States in the event that the person concerned engages in other activities that would be subject to subsection (a) or paragraph (1) or (2) of subsection (b) of section 5.


“(3) Effect of report on waiver.—If the President makes a report under paragraph (1) with respect to a waiver of sanctions on a person described in section 5(c), sanctions need not be imposed under subsection (a) or paragraph (1) or (2) of subsection (b) of section 5 on that person during the 30-day period referred to in paragraph (1).



“SEC. 10. REPORTS REQUIRED.“(a) Report on Certain International Initiatives.—Not later than 6 months after the date of the enactment of this Act [Aug. 5, 1996], and every 6 months thereafter, the President shall transmit a report to the appropriate congressional committees describing—“(1) the efforts of the President to mount a multilateral campaign to persuade all countries to pressure Iran to cease its nuclear, chemical, biological, and missile weapons programs and its support of acts of international terrorism;

“(2) the efforts of the President to persuade other governments to ask Iran to reduce the presence of Iranian diplomats and representatives of other government and military or quasi-governmental institutions of Iran and to withdraw any such diplomats or representatives who participated in the takeover of the United States embassy in Tehran on November 4, 1979, or the subsequent holding of United States hostages for 444 days;

“(3) the extent to which the International Atomic Energy Agency has established regular inspections of all nuclear facilities in Iran, including those presently under construction; and

“(4) Iran’s use of Iranian diplomats and representatives of other government and military or quasi-governmental institutions of Iran to promote acts of international terrorism or to develop or sustain Iran’s nuclear, chemical, biological, and missile weapons programs.


“(b) Report on Effectiveness of Actions Under This Act.—Not earlier than 24 months, and not later than 30 months, after the date of the enactment of the ILSA Extension Act of 2001 [Aug. 3, 2001], the President shall transmit to Congress a report that describes—“(1) the extent to which actions relating to trade taken pursuant to this Act—“(A) have been effective in achieving the objectives of section 3 and any other foreign policy or national security objectives of the United States with respect to Iran; and

“(B) have affected humanitarian interests in Iran, the country in which the sanctioned person is located, or in other countries; and


“(2) the impact of actions relating to trade taken pursuant to this Act on other national security, economic, and foreign policy interests of the United States, including relations with countries friendly to the United States, and on the United States economy.

The President may include in the report the President’s recommendation on whether or not this Act should be terminated or modified.

“(c) Other Reports.—The President shall ensure the continued transmittal to the Congress of reports describing—“(1) the nuclear and other military capabilities of Iran, as required by section 601(a) of the Nuclear Non-Proliferation Act of 1978 [22 U.S.C. 3281(a)] and section 1607 of the National Defense Authorization Act for Fiscal Year 1993 [Pub. L. 102–484, set out below]; and

“(2) the support provided by Iran for acts of international terrorism, as part of the Department of State’s annual report on international terrorism.


“(d) Reports on Global Trade Relating to Iran.—Not later than 90 days after the date of the enactment of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 [July 1, 2010], and annually thereafter, the President shall submit to the appropriate congressional committees a report, with respect to the most recent 12-month period for which data are available, on the dollar value amount of trade, including in the energy sector, between Iran and each country maintaining membership in the Group of 20 Finance Ministers and Central Bank Governors.


“SEC. 11. DETERMINATIONS NOT REVIEWABLE.“A determination to impose sanctions under this Act shall not be reviewable in any court.


“SEC. 12. EXCLUSION OF CERTAIN ACTIVITIES.“Nothing in this Act shall apply to any activities subject to the reporting requirements of title V of the National Security Act of 1947 [50 U.S.C. 3091 et seq.].


“SEC. 13. EFFECTIVE DATE; SUNSET.“(a) Effective Date.—This Act shall take effect on the date of the enactment of this Act [Aug. 5, 1996].

“(b) Sunset.—This Act shall cease to be effective on December 31, 2026.


“SEC. 14. DEFINITIONS.“As used in this Act:“(1) Act of international terrorism.—The term ‘act of international terrorism’ means an act—“(A) which is violent or dangerous to human life and that is a violation of the criminal laws of the United States or of any State or that would be a criminal violation if committed within the jurisdiction of the United States or any State; and

“(B) which appears to be intended—“(i) to intimidate or coerce a civilian population;

“(ii) to influence the policy of a government by intimidation or coercion; or

“(iii) to affect the conduct of a government by assassination or kidnapping.



“(2) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate and the Committee on Ways and Means, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.

“(3) Component part.—The term ‘component part’ has the meaning given that term in section 11A(e)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2410a(e)(1)) [now 50 U.S.C. 4611(e)(1)].

“(4) Credible information.—The term ‘credible information’, with respect to a person—“(A) includes—“(i) a public announcement by the person that the person has engaged in an activity described in subsection (a) or (b) of section 5; and

“(ii) information set forth in a report to stockholders of the person indicating that the person has engaged in such an activity; and


“(B) may include, in the discretion of the President—“(i) an announcement by the Government of Iran that the person has engaged in such an activity; or

“(ii) information indicating that the person has engaged in such an activity that is set forth in—     “(I) a report of the Government Accountability Office, the Energy Information Administration, or the Congressional Research Service; or

     “(II) a report or publication of a similarly reputable governmental organization or trade or industry organization.




“(5) Develop and development.—To ‘develop’, or the ‘development’ of, petroleum resources means the exploration for, or the extraction, refining, or transportation by pipeline of, petroleum resources.

“(6) Financial institution.—The term ‘financial institution’ includes—“(A) a depository institution (as defined in section 3(c)(1) of the Federal Deposit Insurance Act [12 U.S.C. 1813(c)(1)]), including a branch or agency of a foreign bank (as defined in section 1(b)(7) of the International Banking Act of 1978 [12 U.S.C. 3101(b)(7)]);

“(B) a credit union;

“(C) a securities firm, including a broker or dealer;

“(D) an insurance company, including an agency or underwriter; and

“(E) any other company that provides financial services.


“(7) Finished product.—The term ‘finished product’ has the meaning given that term in section 11A(e)(2) of the Export Administration Act of 1979 (50 U.S.C. App. 2410a(e)(2)) [now 50 U.S.C. 4611(e)(2)].

“(8) Foreign person.—The term ‘foreign person’ means—“(A) an individual who is not a United States person or an alien lawfully admitted for permanent residence into the United States; or

“(B) a corporation, partnership, or other nongovernmental entity which is not a United States person.


“(9) Goods and technology.—The terms ‘goods’ and ‘technology’ have the meanings given those terms in [former] section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) [former 50 U.S.C. 4618].

“(10) Investment.—The term ‘investment’ means any of the following activities if such activity is undertaken pursuant to an agreement, or pursuant to the exercise of rights under such an agreement, that is entered into with the Government of Iran or a nongovernmental entity in Iran on or after the date of the enactment of this Act [Aug. 5, 1996]:“(A) The entry into a contract that includes responsibility for the development of petroleum resources located in Iran, or the entry into a contract providing for the general supervision and guarantee of another person’s performance of such a contract.

“(B) The purchase of a share of ownership, including an equity interest, in that development.

“(C) The entry into a contract providing for the participation in royalties, earnings, or profits in that development, without regard to the form of the participation.

For purposes of this paragraph, an amendment or other modification that is made, on or after June 13, 2001, to an agreement or contract shall be treated as the entry of an agreement or contract.

“(11) Iran.—The term ‘Iran’ includes any agency or instrumentality of Iran.

“(12) Iranian diplomats and representatives of other government and military or quasi-governmental institutions of iran.—The term ‘Iranian diplomats and representatives of other government and military or quasi-governmental institutions of Iran’ includes employees, representatives, or affiliates of Iran’s—“(A) Foreign Ministry;

“(B) Ministry of Intelligence and Security;

“(C) Revolutionary Guard Corps;

“(D) Crusade for Reconstruction;

“(E) Qods (Jerusalem) Forces;

“(F) Interior Ministry;

“(G) Foundation for the Oppressed and Disabled;

“(H) Prophet’s Foundation;

“(I) June 5th Foundation;

“(J) Martyr’s Foundation;

“(K) Islamic Propagation Organization; and

“(L) Ministry of Islamic Guidance.


“(13) Knowingly.—The term ‘knowingly’, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.

“(14) Nuclear explosive device.—The term ‘nuclear explosive device’ means any device, whether assembled or disassembled, that is designed to produce an instantaneous release of an amount of nuclear energy from special nuclear material (as defined in section 11(aa) of the Atomic Energy Act of 1954 [42 U.S.C. 2014(aa)]) that is greater than the amount of energy that would be released from the detonation of one pound of trinitrotoluene (TNT).

“(15) Person.—“(A) In general.—The term ‘person’ means—“(i) a natural person;

“(ii) a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, and any governmental entity operating as a business enterprise; and

“(iii) any successor to any entity described in clause (ii).


“(B) Application to governmental entities.—The term ‘person’ does not include a government or governmental entity that is not operating as a business enterprise.


“(16) Petrochemical product.—The term ‘petrochemical product’ includes any aromatic, olefin, or synthesis gas, and any derivative of such a gas, including ethylene, propylene, butadiene, benzene, toluene, xylene, ammonia, methanol, and urea.

“(17) Petroleum resources.—The term ‘petroleum resources’ includes petroleum, refined petroleum products, oil or liquefied natural gas, natural gas resources, oil or liquefied natural gas tankers, and products used to construct or maintain pipelines used to transport oil or liquefied natural gas.

“(18) Refined petroleum products.—The term ‘refined petroleum products’ means diesel, gasoline, jet fuel (including naphtha-type and kerosene-type jet fuel), and aviation gasoline.

“(19) Services.—The term ‘services’ includes software, hardware, financial, professional consulting, engineering, and specialized energy information services, energy-related technical assistance, and maintenance and repairs.

“(20) United states or state.—The term ‘United States’ or ‘State’ means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.

“(21) United states person.—The term ‘United States person’ means—“(A) a natural person who is a citizen of the United States or who owes permanent allegiance to the United States; and

“(B) a corporation or other legal entity which is organized under the laws of the United States, any State or territory thereof, or the District of Columbia, if natural persons described in subparagraph (A) own, directly or indirectly, more than 50 percent of the outstanding capital stock or other beneficial interest in such legal entity.”





[Pub. L. 112–158, title II, § 202(b), Aug. 10, 2012, 126 Stat. 1223, provided that: “Not later than 90 days after the date of the enactment of this Act [Aug. 10, 2012], the President shall prescribe such regulations or guidelines as are necessary to implement paragraphs (7), (8), and (9) of section 5(a) of the Iran Sanctions Act of 1996 [Pub. L. 104–172, set out above], as added by this section, including such regulations or guidelines as are necessary to implement subparagraph (B) of such paragraph (8).”
]
[Pub. L. 112–158, title II, § 204(b), Aug. 10, 2012, 126 Stat. 1226, provided that: “The amendments made by subsection (a) [amending section 6(a) of Pub. L. 104–172, set out above] shall take effect on the date of the enactment of this Act [Aug. 10, 2012] and apply with respect to activities described in subsections (a) and (b) of section 5 of the Iran Sanctions Act of 1996 [Pub. L. 104–172, set out above], as amended by this title, commenced on or after such date of enactment.”
]
[Pub. L. 112–158, title II, § 207(b), Aug. 10, 2012, 126 Stat. 1227, provided that: “The amendments made by subsection (a) [amending section 14 of Pub. L. 104–172, set out above] shall take effect on the date of the enactment of this Act [Aug. 10, 2012] and apply with respect to activities described in subsections (a) and (b) of section 5 of the Iran Sanctions Act of 1996 [Pub. L. 104–172, set out above], as amended by this title, commenced on or after such date of enactment.”
]
[Pub. L. 111–195, title I, § 102(h), July 1, 2010, 124 Stat. 1325, provided that:
[“(1) In general.—The amendments made by this section [amending Pub. L. 104–172, set out above] shall—
[“(A) take effect on the date of the enactment of this Act [July 1, 2010]; and
[“(B) except as provided in this subsection or section 6(b)(7) of the Iran Sanctions Act of 1996 [Pub. L. 104–172, set out above], as amended by subsection (b) of this section, apply with respect to an investment or activity described in subsection (a) or (b) of section 5 of the Iran Sanctions Act of 1996, as amended by this section, that is commenced on or after such date of enactment.
[“(2) Applicability to ongoing investments prohibited under prior law.—A person that makes an investment described in section 5(a) of the Iran Sanctions Act of 1996, as in effect on the day before the date of the enactment of this Act, that is commenced before such date of enactment and continues on or after such date of enactment, shall, except as provided in paragraph (4), be subject to the provisions of the Iran Sanctions Act of 1996, as in effect on the day before such date of enactment.
[“(3) Applicability to ongoing activities relating to chemical, biological, or nuclear weapons or related technologies.—A person that, before the date of the enactment of this Act, commenced an activity described in section 5(b) of the Iran Sanctions Act of 1996, as in effect on the day before such date of enactment, and continues the activity on or after such date of enactment, shall be subject to the provisions of the Iran Sanctions Act of 1996, as amended by this Act.
[“(4) Applicability of mandatory investigations to investments.—The amendments made by subsection (g)(5) of this section [amending section 4 of Pub. L. 104–172, set out above] shall apply on and after the date of the enactment of this Act—
[“(A) with respect to an investment described in section 5(a)(1) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section, that is commenced on or after such date of enactment; and
[“(B) with respect to an investment described in section 5(a) of the Iran Sanctions Act of 1996, as in effect on the day before the date of the enactment of this Act, that is commenced before such date of enactment and continues on or after such date of enactment.
[“(5) Applicability of mandatory investigations to activities relating to petroleum.—
[“(A) In general.—Except as provided in subparagraph (B), the amendments made by subsection (g)(5) of this section shall apply on and after the date that is 1 year after the date of the enactment of this Act with respect to an activity described in paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section, that is commenced on or after the date that is 1 year after the date of the enactment of this Act or the date on which the President fails to submit a certification that is required under subparagraph (B) (whichever is applicable).
[“(B) Special rule for delay of effective date.—
[“(i) Reporting requirement.—Not later than 30 days before the date that is 1 year after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report describing—
[“(I) the diplomatic and other efforts of the President—
     [“(aa) to dissuade foreign persons from engaging in activities described in paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section; and
     [“(bb) to encourage other governments to dissuade persons over which those governments have jurisdiction from engaging in such activities;
[“(II) the successes and failures of the efforts described in subclause (I); and
[“(III) each investigation under section 4(e) of the Iran Sanctions Act of 1996, as amended by subsection (g)(5) of this section and as in effect pursuant to subparagraph (C) of this paragraph, or any other review of an activity described in paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section, that is initiated or ongoing during the period beginning on the date of the enactment of this Act and ending on the date on which the President is required to submit the report.
[“(ii) Certification.—If the President submits to the appropriate congressional committees, with the report required by clause (i), a certification that there was a substantial reduction in activities described in paragraphs (2) and (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section, during the period described in clause (i)(III), the effective date provided for in subparagraph (A) shall be delayed for a 180-day period beginning after the date provided for in that subparagraph.
[“(iii) Subsequent reports and delays.—The effective date provided for in subparagraph (A) shall be delayed for additional 180-day periods occurring after the end of the 180-day period provided for under clause (ii), if, not later than 30 days before the 180-day period preceding such additional 180-day period expires, the President submits to the appropriate congressional committees—
[“(I) a report containing the matters required in the report under clause (i) for the period beginning on the date on which the preceding report was required to be submitted under clause (i) or this clause (as the case may be) and ending on the date on which the President is required to submit the most recent report under this clause; and
[“(II) a certification that, during the period described in subclause (I), there was (as compared to the period for which the preceding report was submitted under this subparagraph) a progressive reduction in activities described in paragraphs (2) and (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section.
[“(iv) Consequence of failure to certify.—If the President does not make a certification at a time required by this subparagraph—
[“(I) the amendments made by subsection (g)(5) of this section shall apply on and after the date on which the certification was required to be submitted by this subparagraph, with respect to an activity described in paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section, that—
     [“(aa) is referenced in the most recent report required to be submitted under this subparagraph; or
     [“(bb) is commenced on or after the date on which such most recent report is required to be submitted; and
[“(II) not later than 45 days after the date on which the certification was required to be submitted by this subparagraph, the President shall make a determination under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996 (as the case may be), as amended by subsection (a) of this section, with respect to relevant activities described in subclause (I)(aa).
[“(C) Applicability of permissive investigations.—During the 1-year period beginning on the date of the enactment of this Act and during any 180-day period during which the effective date provided for in subparagraph (A) is delayed pursuant to subparagraph (B), section 4(e) of the Iran Sanctions Act of 1996, as amended by subsection (g)(5) of this section, shall be applied, with respect to an activity described in paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996, as amended by subsection (a) of this section, by substituting ‘should’ for ‘shall’ each place it appears.
[“(6) Waiver authority.—The amendments made by subsection (c) [amending section 9 of Pub. L. 104–172, set out above] shall not be construed to affect any exercise of the authority under section 9(c) of the Iran Sanctions Act of 1996, as in effect on the day before the date of the enactment of this Act.”]
[For definition of “appropriate congressional committees” as used in section 102(h) of Pub. L. 111–195, set out above, see section 8511 of Title 22, Foreign Relations and Intercourse.]
[Functions of President under section 102(h)(5) of Pub. L. 111–195, set out above, delegated to Secretary of State by Memorandum of President of the United States, Sept. 23, 2010, 75 F.R. 67025, set out as a note under section 8501 of Title 22, Foreign Relations and Intercourse.]
[Pub. L. 109–293, title II, § 202(c), Sept. 30, 2006, 120 Stat. 1346, provided that: “The amendments made by this section [amending section 5 of Pub. L. 104–172, set out above] shall apply with respect to actions taken on or after June 6, 2006.”
]
[Pub. L. 109–293, title II, § 205(g)(2), Sept. 30, 2006, 120 Stat. 1347, provided that: “Any reference in any other provision of law, regulation, document, or other record of the United States to the ‘Iran and Libya Sanctions Act of 1996’ shall be deemed to be a reference to the ‘Iran Sanctions Act of 1996’ [Pub. L. 104–172, set out above].”
]
[Pub. L. 107–24, § 2(b), Aug. 3, 2001, 115 Stat. 199, provided that: “The amendments made by subsection (a) [amending section 5 of Pub. L. 104–172, set out above] shall apply to investments made on or after June 13, 2001.”
]
[For delegation of certain functions of President under sections 4, 5, 6, 9, and 10 of Pub. L. 104–172, set out above, see Memorandum of President of the United States, Sept. 23, 2010, 75 F.R. 67025, set out as a note under section 8501 of Title 22, Foreign Relations and Intercourse.]
[Memorandum of President of the United States, Nov. 21, 1996, 61 F.R. 64249, delegated to the Secretary of State, in consultation with the Departments of the Treasury and Commerce and the United States Trade Representative, and with the Export-Import Bank and Federal Reserve Board and other interested agencies as appropriate functions vested in the President by section 4(c), former section 5(a), section 5(b), (c), (f), former section 6(1), (2) (now section 6(a)(1), (2)), and section 9(c) of Pub. L. 104–172, set out above, delegated to the Secretary of State functions vested in the President by section 4(a), (b), former section 4(d), (e) (now (d)), and sections 5(d), (e), 9(a), (b), and 10 of Pub. L. 104–172, provided that any reference to provisions of any Act related to the subject of the memorandum be deemed to include references to any subsequent provision of law that is the same or substantially the same as such provisions, and provided that only the functions vested in the President by section 4(a), (b), former section 4(d), (e) (now (d)), and sections 5(d), (e) and 10 of Pub. L. 104–172 and delegated by the memorandum could be redelegated.]


Determination and Certification under Section 8(b) of the Iran and Libya Sanctions Act
Determination of President of the United States, No. 2004–30, Apr. 23, 2004, 69 F.R. 24907, provided:
Memorandum for the Secretary of State
Pursuant to section 8(b) of the Iran and Libya Sanctions Act of 1996 [now Iran Sanctions Act of 1996] (Public Law 104–172; 50 U.S.C. 1701 note), as amended (Public Law 107–24), I hereby determine and certify that Libya has fulfilled the requirements of United Nations Security Council Resolution 731, adopted January 21, 1992, United Nations Security Council Resolution 748, adopted March 31, 1992, and United Nations Security Council Resolution 883, adopted November 11, 1993.
You are authorized and directed to transmit this determination and certification to the appropriate congressional committees and to arrange for its publication in the Federal Register.

George W. Bush.


Sanctions Against Serbia and MontenegroPub. L. 106–113, div. B, § 1000(a)(2) [title V, § 599], Nov. 29, 1999, 113 Stat. 1535, 1501A–127, provided that:
“(a) Continuation of Executive Branch Sanctions.—The sanctions listed in subsection (b) shall remain in effect for fiscal year 2000, unless the President submits to the Committees on Appropriations and Foreign Relations in the Senate and the Committees on Appropriations and International Relations [now Foreign Affairs] of the House of Representatives a certification described in subsection (c).

“(b) Applicable Sanctions.—“(1) The Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to work in opposition to, and vote against, any extension by such institutions of any financial or technical assistance or grants of any kind to the government of Serbia.

“(2) The Secretary of State should instruct the United States Ambassador to the Organization for Security and Cooperation in Europe (OSCE) to block any consensus to allow the participation of Serbia in the OSCE or any organization affiliated with the OSCE.

“(3) The Secretary of State should instruct the United States Representative to the United Nations to vote against any resolution in the United Nations Security Council to admit Serbia to the United Nations or any organization affiliated with the United Nations, to veto any resolution to allow Serbia to assume the United Nations’ membership of the former Socialist Federal Republic of Yugoslavia, and to take action to prevent Serbia from assuming the seat formerly occupied by the Socialist Federal Republic of Yugoslavia.

“(4) The Secretary of State should instruct the United States Permanent Representative on the Council of the North Atlantic Treaty Organization to oppose the extension of the Partnership for Peace program or any other organization affiliated with NATO to Serbia.

“(5) The Secretary of State should instruct the United States Representatives to the Southeast European Cooperative Initiative (SECI) to oppose and to work to prevent the extension of SECI membership to Serbia.


“(c) Certification.—A certification described in this subsection is a certification that—“(1) the representatives of the successor states to the Socialist Federal Republic of Yugoslavia have successfully negotiated the division of assets and liabilities and all other succession issues following the dissolution of the Socialist Federal Republic of Yugoslavia;

“(2) the Government of Serbia is fully complying with its obligations as a signatory to the General Framework Agreement for Peace in Bosnia and Herzegovina;

“(3) the Government of Serbia is fully cooperating with and providing unrestricted access to the International Criminal Tribunal for the former Yugoslavia, including surrendering persons indicted for war crimes who are within the jurisdiction of the territory of Serbia, and with the investigations concerning the commission of war crimes and crimes against humanity in Kosova;

“(4) the Government of Serbia is implementing internal democratic reforms; and

“(5) Serbian federal governmental officials, and representatives of the ethnic Albanian community in Kosova have agreed on, signed, and begun implementation of a negotiated settlement on the future status of Kosova.


“(d) Statement of Policy.—It is the sense of the Congress that the United States should not restore full diplomatic relations with Serbia until the President submits to the Committees on Appropriations and Foreign Relations in the Senate and the Committees on Appropriations and International Relations [now Foreign Affairs] in the House of Representatives the certification described in subsection (c).

“(e) Exemption of Montenegro and Kosova.—The sanctions described in subsection (b) shall not apply to Montenegro or Kosova.

“(f) Definition.—The term ‘international financial institution’ includes the International Monetary Fund, the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Multilateral Investment Guaranty Agency, and the European Bank for Reconstruction and Development.

“(g) Waiver Authority.—The President may waive the application in whole or in part, of any sanction described in subsection (b) if the President certifies to the Congress that the President has determined that the waiver is necessary to meet emergency humanitarian needs.”



Pub. L. 105–277, div. A, § 101(d) [title V, § 539], Oct. 21, 1998, 112 Stat. 2681–150, 2681–182, provided that:
“(a) Restrictions.—None of the funds in this or any other Act may be made available to modify or remove any sanction, prohibition or requirement with respect to Serbia-Montenegro unless the President first submits to the Congress a certification described in subsection (c).

“(b) International Financial Institutions.—The Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to work in opposition to, and vote against, any extension by such institutions of any financial or technical assistance or grants of any kind to the government of Serbia-Montenegro, unless the President first submits to the Congress a certification described in subsection (c).

“(c) Certification.—A certification described in this subsection is a certification that—“(1) there is substantial improvement in the human rights situation in Kosova;

“(2) international human rights observers are allowed to return to Kosova;

“(3) Serbian, Serbian-Montenegrin federal government officials, and representatives of the ethnic Albanian community in Kosova have agreed on and begun implementation of a negotiated settlement on the future status of Kosova; and

“(4) the government of Serbia-Montenegro is fully complying with its obligations as a signatory to the General Framework Agreement for Peace in Bosnia-Herzegovina including fully cooperating with the International Criminal Tribunal for the Former Yugoslavia.


“(d) Waiver Authority.—The President may waive the application, in whole or in part, of subsections (a) and (b) if he certifies in writing to the Congress that the waiver is necessary to meet emergency humanitarian needs or to advance negotiations toward a peaceful settlement of the conflict in Kosova that is acceptable to the parties.

“(e) Exemption for Montenegro.—This section shall not apply to Montenegro.”



[For delegation of functions of President under section 101(d) [title V, § 539] of div. A of Pub. L. 105–277, set out above, see Ex. Ord. No. 12163, Sept. 29, 1979, 44 F.R. 56673, as amended, set out as a note under section 2381 of Title 22, Foreign Relations and Intercourse.]
Similar provisions were contained in the following prior appropriation acts:
Pub. L. 104–208, div. A, title I, § 101(c) [title V, § 540], Sept. 30, 1996, 110 Stat. 3009–121, 3009–155.
Pub. L. 104–107, title V, § 540A(a)–(c), Feb. 12, 1996, 110 Stat. 737.
Pub. L. 103–160, div. A, title XV, § 1511, Nov. 30, 1993, 107 Stat. 1839, provided that:
“(a) Codification of Executive Branch Sanctions.—The sanctions imposed on Serbia and Montenegro, as in effect on the date of the enactment of this Act [Nov. 30, 1993], that were imposed by or pursuant to the following directives of the executive branch shall (except as provided under subsections (d) and (e)) remain in effect until changed by law:“(1) Executive Order 12808 of May 30, 1992 [listed in a table below], as continued in effect on May 25, 1993.

“(2) Executive Order 12810 of June 5, 1992 [listed in a table below].

“(3) Executive Order 12831 of January 15, 1993 [listed in a table below].

“(4) Executive Order 12846 of April 25, 1993 [listed in a table below].

“(5) Department of State Public Notice 1427, effective July 11, 1991.

“(6) Proclamation 6389 of December 5, 1991 (56 Fed. Register 64467).

“(7) Department of Transportation Order 92–5–38 of May 20, 1992.

“(8) Federal Aviation Administration action of June 19, 1992 (14 C.F.R. Part 91).


“(b) Prohibition on Assistance.—No funds appropriated or otherwise made available by law may be obligated or expended on behalf of the government of Serbia or the government of Montenegro.

“(c) International Financial Institutions.—The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose any assistance from that institution to the government of Serbia or the government of Montenegro, except for basic human needs.

“(d) Exception.—Notwithstanding any other provision of law, the President is authorized and encouraged to exempt from sanctions imposed against Serbia and Montenegro that are described in subsection (a) those United States-supported programs, projects, or activities that involve reform of the electoral process, the development of democratic institutions or democratic political parties, or humanitarian assistance (including refugee care and human rights observation).

“(e) Waiver Authority.—(1) The President may waive or modify the application, in whole or in part, of any sanction described in subsection (a), the prohibition in subsection (b), or the requirement in subsection (c).

“(2) Such a waiver or modification may only be effective upon certification by the President to Congress that the President has determined that the waiver or modification is necessary (A) to meet emergency humanitarian needs, or (B) to achieve a negotiated settlement of the conflict in Bosnia-Herzegovina that is acceptable to the parties.”






Presidential Certifications To Suspend Sanctions Imposed on the Government of Serbia and the Government of Montenegro
Provisions suspending sanctions imposed on the governments of Serbia and Montenegro pursuant to section 1511 of Pub. L. 103–160, set out above, were contained in the following:
Determination of President of the United States, No. 01–7, Dec. 19, 2000, 66 F.R. 1013.
Determination of President of the United States, No. 99–14, Feb. 16, 1999, 64 F.R. 9263.
Determination of President of the United States, No. 97–26, May 30, 1997, 62 F.R. 32015.
Determination of President of the United States, No. 96–7, Dec. 27, 1995, 61 F.R. 2887.

Iran-Iraq Arms Non-ProliferationPub. L. 102–484, div. A, title XVI, Oct. 23, 1992, 106 Stat. 2571, as amended by Pub. L. 104–106, div. A, title XIV, § 1408(a)–(c), Feb. 10, 1996, 110 Stat. 494; Pub. L. 107–228, div. B, title XIII, § 1308(g)(1)(C), Sept. 30, 2002, 116 Stat. 1441, provided that:
“SEC. 1601. SHORT TITLE.“This title may be cited as the ‘Iran-Iraq Arms Non-Proliferation Act of 1992’.


“SEC. 1602. UNITED STATES POLICY.“(a) In General.—It shall be the policy of the United States to oppose, and urgently to seek the agreement of other nations also to oppose, any transfer to Iran or Iraq of any goods or technology, including dual-use goods or technology, wherever that transfer could materially contribute to either country’s acquiring chemical, biological, nuclear, or destabilizing numbers and types of advanced conventional weapons.

“(b) Sanctions.—(1) In the furtherance of this policy, the President shall apply sanctions and controls with respect to Iran, Iraq, and those nations and persons who assist them in acquiring weapons of mass destruction in accordance with the Foreign Assistance Act of 1961 [22 U.S.C. 2151 et seq.], the Nuclear Non-Proliferation Act of 1978 [22 U.S.C. 3201 et seq.], the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 [22 U.S.C. 5601 et seq.], chapter 7 of the Arms Export Control Act [22 U.S.C. 2797 et seq.], and other relevant statutes, regarding the non-proliferation of weapons of mass destruction and the means of their delivery.

“(2) The President should also urgently seek the agreement of other nations to adopt and institute, at the earliest practicable date, sanctions and controls comparable to those the United States is obligated to apply under this subsection.


“(c) Public Identification.—The Congress calls on the President to identify publicly (in the report required by section 1607) any country or person that transfers goods or technology to Iran or Iraq contrary to the policy set forth in subsection (a).


“SEC. 1603. APPLICATION TO IRAN OF CERTAIN IRAQ SANCTIONS.“The sanctions against Iraq specified in paragraphs (1) through (4) of section 586G(a) of the Iraq Sanctions Act of 1990 (as contained in Public Law 101–513) [set out below], including denial of export licenses for United States persons and prohibitions on United States Government sales, shall be applied to the same extent and in the same manner with respect to Iran.


“SEC. 1604. SANCTIONS AGAINST CERTAIN PERSONS.“(a) Prohibition.—If any person transfers or retransfers goods or technology so as to contribute knowingly and materially to the efforts by Iran or Iraq (or any agency or instrumentality of either such country) to acquire chemical, biological, or nuclear weapons or to acquire destabilizing numbers and types of advanced conventional weapons, then the sanctions described in subsection (b) shall be imposed.

“(b) Mandatory Sanctions.—The sanctions to be imposed pursuant to subsection (a) are as follows:“(1) Procurement sanction.—For a period of two years, the United States Government shall not procure, or enter into any contract for the procurement of, any goods or services from the sanctioned person.

“(2) Export sanction.—For a period of two years, the United States Government shall not issue any license for any export by or to the sanctioned person.



“SEC. 1605. SANCTIONS AGAINST CERTAIN FOREIGN COUNTRIES.“(a) Prohibition.—If the President determines that the government of any foreign country transfers or retransfers goods or technology so as to contribute knowingly and materially to the efforts by Iran or Iraq (or any agency or instrumentality of either such country) to acquire chemical, biological, or nuclear weapons or to acquire destabilizing numbers and types of advanced conventional weapons, then—“(1) the sanctions described in subsection (b) shall be imposed on such country; and

“(2) in addition, the President may apply, in the discretion of the President, the sanction described in subsection (c).


“(b) Mandatory Sanctions.—Except as provided in paragraph (2), the sanctions to be imposed pursuant to subsection (a)(1) are as follows:“(1) Suspension of united states assistance.—The United States Government shall suspend, for a period of one year, United States assistance to the sanctioned country.

“(2) Multilateral development bank assistance.—The Secretary of the Treasury shall instruct the United States Executive Director to each appropriate international financial institution to oppose, and vote against, for a period of one year, the extension by such institution of any loan or financial or technical assistance to the sanctioned country.

“(3) Suspension of codevelopment or coproduction agreements.—The United States shall suspend, for a period of one year, compliance with its obligations under any memorandum of understanding with the sanctioned country for the codevelopment or coproduction of any item on the United States Munitions List (established under section 38 of the Arms Export Control Act [22 U.S.C. 2778]), including any obligation for implementation of the memorandum of understanding through the sale to the sanctioned country of technical data or assistance or the licensing for export to the sanctioned country of any component part.

“(4) Suspension of military and dual-use technical exchange agreements.—The United States shall suspend, for a period of one year, compliance with its obligations under any technical exchange agreement involving military and dual-use technology between the United States and the sanctioned country that does not directly contribute to the security of the United States, and no military or dual-use technology may be exported from the United States to the sanctioned country pursuant to that agreement during that period.

“(5) United states munitions list.—No item on the United States Munitions List (established pursuant to section 38 of the Arms Export Control Act) may be exported to the sanctioned country for a period of one year.


“(c) Discretionary Sanction.—The sanction referred to in subsection (a)(2) is as follows:“(1) Use of authorities of international emergency economic powers act.—Except as provided in paragraph (2), the President may exercise, in accordance with the provisions of that Act [50 U.S.C. 1701 et seq.], the authorities of the International Emergency Economic Powers Act with respect to the sanctioned country.

“(2) Exception.—Paragraph (1) does not apply with respect to urgent humanitarian assistance.



“SEC. 1606. WAIVER.“The President may waive the requirement to impose a sanction described in section 1603, in the case of Iran, or a sanction described in section 1604(b) or 1605(b), in the case of Iraq and Iran, 15 days after the President determines and so reports to the Committees on Armed Services and Foreign Relations of the Senate and the Committees on Armed Services and Foreign Affairs of the House of Representatives that it is essential to the national interest of the United States to exercise such waiver authority. Any such report shall provide a specific and detailed rationale for such determination.


“SEC. 1607. REPORTING REQUIREMENT.“[(a) Repealed. Pub. L. 107–228, div. B, title XIII, § 1308(g)(1)(C), Sept. 30, 2002, 116 Stat. 1441.]

“(b) Report on Individual Transfers.—Whenever the President determines that a person or foreign government has made a transfer which is subject to any sanction under this title, the President shall, within 30 days after such transfer, submit to the Committees on Armed Services and Foreign Relations of the Senate and the Committees on Armed Services and Foreign Affairs of the House of Representatives a report—“(1) identifying the person or government and providing the details of the transfer; and

“(2) describing the actions the President intends to undertake or has undertaken under the provisions of this title with respect to each such transfer.


“(c) Form of Transmittal.—Reports required by this section may be submitted in classified as well as in unclassified form.


“SEC. 1608. DEFINITIONS.“For purposes of this title:“(1) The term ‘advanced conventional weapons’ includes—“(A) such long-range precision-guided munitions, fuel air explosives, cruise missiles, low observability aircraft, other radar evading aircraft, advanced military aircraft, military satellites, electromagnetic weapons, and laser weapons as the President determines destabilize the military balance or enhance offensive capabilities in destabilizing ways;

“(B) such advanced command, control, and communications systems, electronic warfare systems, or intelligence collection systems as the President determines destabilize the military balance or enhance offensive capabilities in destabilizing ways; and

“(C) such other items or systems as the President may, by regulation, determine necessary for purposes of this title.


“(2) The term ‘cruise missile’ means guided missiles that use aerodynamic lift to offset gravity and propulsion to counteract drag.

“(3) The term ‘goods or technology’ means—“(A) any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment; and

“(B) any information and know-how (whether in tangible form, such as models, prototypes, drawings, sketches, diagrams, blueprints, or manuals, or in intangible form, such as training or technical services) that can be used to design, produce, manufacture, utilize, or reconstruct goods, including computer software and technical data.


“(4) The term ‘person’ means any United States or foreign individual, partnership, corporation, or other form of association, or any of their successor entities, parents, or subsidiaries.

“(5) The term ‘sanctioned country’ means a country against which sanctions are required to be imposed pursuant to section 1605.

“(6) The term ‘sanctioned person’ means a person that makes a transfer described in section 1604(a).

“(7) The term ‘United States assistance’ means—“(A) any assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), other than urgent humanitarian assistance or medicine;

“(B) sales and assistance under the Arms Export Control Act [22 U.S.C. 2751 et seq.];

“(C) financing by the Commodity Credit Corporation for export sales of agricultural commodities; and

“(D) financing under the Export-Import Bank Act [of 1945] [22 U.S.C. 635 et seq.].”





[Memorandum of President of the United States, Sept. 27, 1994, 59 F.R. 50685, delegated to Secretary of State, in consultation with heads of other departments and agencies, all functions vested in President under title XVI of Pub. L. 102–484, set out above, without limitation of authority of other officials to exercise powers heretofore or hereafter delegated to them to implement sanctions imposed or actions directed by the Secretary pursuant to this delegation of authority.]

Payment of Claims by United States Nationals Against IraqPub. L. 101–519, § 131, Nov. 5, 1990, 104 Stat. 2249, which authorized President to vest title in a portion of property in which transactions were blocked pursuant to Executive Order 12722, listed in a table below, in order to satisfy obligations owed to United States Government and United States nationals for which Iraq had suspended repayment, was repealed by Pub. L. 102–27, title IV, § 402(a), Apr. 10, 1991, 105 Stat. 155, as amended by Pub. L. 102–136, § 126, Oct. 25, 1991, 105 Stat. 643, effective Nov. 5, 1990.

Iraq SanctionsPub. L. 101–513, title V, §§ 586–586J, Nov. 5, 1990, 104 Stat. 2047–2054, provided that:
“SEC. 586. SHORT TITLE.“Sections 586 through 586J of this Act may be cited as the ‘Iraq Sanctions Act of 1990’.


“SEC. 586A. DECLARATIONS REGARDING IRAQ’S INVASION OF KUWAIT.“The Congress—“(1) condemns Iraq’s invasion of Kuwait on August 2, 1990;

“(2) supports the actions that have been taken by the President in response to that invasion;

“(3) calls for the immediate and unconditional withdrawal of Iraqi forces from Kuwait;

“(4) supports the efforts of the United Nations Security Council to end this violation of international law and threat to international peace;

“(5) supports the imposition and enforcement of multilateral sanctions against Iraq;

“(6) calls on United States allies and other countries to support fully the efforts of the United Nations Security Council, and to take other appropriate actions, to bring about an end to Iraq’s occupation of Kuwait; and

“(7) condemns the brutal occupation of Kuwait by Iraq and its gross violations of internationally recognized human rights in Kuwait, including widespread arrests, torture, summary executions, and mass extrajudicial killings.


“SEC. 586B. CONSULTATIONS WITH CONGRESS.“The President shall keep the Congress fully informed, and shall consult with the Congress, with respect to current and anticipated events regarding the international crisis caused by Iraq’s invasion of Kuwait, including with respect to United States actions.


“SEC. 586C. TRADE EMBARGO AGAINST IRAQ.“(a) Continuation of Embargo.—Except as otherwise provided in this section, the President shall continue to impose the trade embargo and other economic sanctions with respect to Iraq and Kuwait that the United States is imposing, in response to Iraq’s invasion of Kuwait, pursuant to Executive Orders Numbered 12724 and 12725 [listed in a table below] (August 9, 1990) and, to the extent they are still in effect, Executive Orders Numbered 12722 and 12723 [listed in a table below] (August 2, 1990). Notwithstanding any other provision of law, no funds, credits, guarantees, or insurance appropriated or otherwise made available by this or any other Act for fiscal year 1991 or any fiscal year thereafter shall be used to support or administer any financial or commercial operation of any United States Government department, agency, or other entity, or of any person subject to the jurisdiction of the United States, for the benefit of the Government of Iraq, its agencies or instrumentalities, or any person working on behalf of the Government of Iraq, contrary to the trade embargo and other economic sanctions imposed in accordance with this section.

“(b) Humanitarian Assistance.—To the extent that transactions involving foodstuffs or payments for foodstuffs are exempted ‘in humanitarian circumstances’ from the prohibitions established by the United States pursuant to United Nations Security Council Resolution 661 (1990), those exemptions shall be limited to foodstuffs that are to be provided consistent with United Nations Security Council Resolution 666 (1990) and other relevant Security Council resolutions.

“(c) Notice to Congress of Exceptions to and Termination of Sanctions.—“(1) Notice of regulations.—Any regulations issued after the date of enactment of this Act [Nov. 5, 1990] with respect to the economic sanctions imposed with respect to Iraq and Kuwait by the United States under Executive Orders Numbered 12722 and 12723 (August 2, 1990) and Executive Orders Numbered 12724 and 12725 (August 9, 1990) shall be submitted to the Congress before those regulations take effect.

“(2) Notice of termination of sanctions.—The President shall notify the Congress at least 15 days before the termination, in whole or in part, of any sanction imposed with respect to Iraq or Kuwait pursuant to those Executive orders.


“(d) Relation to Other Laws.—“(1) Sanctions legislation.—The sanctions that are described in subsection (a) are in addition to, and not in lieu of the sanctions provided for in section 586G of this Act or any other provision of law.

“(2) National emergencies and united nations legislation.—Nothing in this section supersedes any provision of the National Emergencies Act [50 U.S.C. 1601 et seq.] or any authority of the President under the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.] or section 5(a) of the United Nations Participation Act of 1945 [22 U.S.C. 287c(a)].



“SEC. 586D. COMPLIANCE WITH UNITED NATIONS SANCTIONS AGAINST IRAQ.“(a) Denial of Assistance.—None of the funds appropriated or otherwise made available pursuant to this Act [see Tables for classification] to carry out the Foreign Assistance Act of 1961 [22 U.S.C. 2151 et seq.] (including title IV of chapter 2 of part I [22 U.S.C. 2191 et seq.], relating to the Overseas Private Investment Corporation) or the Arms Export Control Act [22 U.S.C. 2751 et seq.] may be used to provide assistance to any country that is not in compliance with the United Nations Security Council sanctions against Iraq unless the President determines and so certifies to the Congress that—“(1) such assistance is in the national interest of the United States;

“(2) such assistance will directly benefit the needy people in that country; or

“(3) the assistance to be provided will be humanitarian assistance for foreign nationals who have fled Iraq and Kuwait.


“(b) Import Sanctions.—If the President considers that the taking of such action would promote the effectiveness of the economic sanctions of the United Nations and the United States imposed with respect to Iraq, and is consistent with the national interest, the President may prohibit, for such a period of time as he considers appropriate, the importation into the United States of any or all products of any foreign country that has not prohibited—“(1) the importation of products of Iraq into its customs territory, and

“(2) the export of its products to Iraq.



“SEC. 586E. PENALTIES FOR VIOLATIONS OF EMBARGO.“Notwithstanding section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) and section 5(b) of the United Nations Participation Act of 1945 (22 U.S.C. 287c(b))—“(1) a civil penalty of not to exceed $250,000 may be imposed on any person who, after the date of enactment of this Act [Nov. 5, 1990], violates or evades or attempts to violate or evade Executive Order Numbered 12722, 12723, 12724, or 12725 [listed in a table below] or any license, order, or regulation issued under any such Executive order; and

“(2) whoever, after the date of enactment of this Act, willfully violates or evades or attempts to violate or evade Executive Order Numbered 12722, 12723, 12724, or 12725 or any license, order, or regulation issued under any such Executive order—“(A) shall, upon conviction, be fined not more than $1,000,000, if a person other than a natural person; or

“(B) if a natural person, shall, upon conviction, be fined not more than $1,000,000, be imprisoned for not more than 12 years, or both.


Any officer, director, or agent of any corporation who knowingly participates in a violation, evasion, or attempt described in paragraph (2) may be punished by imposition of the fine or imprisonment (or both) specified in subparagraph (B) of that paragraph.

“SEC. 586F. DECLARATIONS REGARDING IRAQ’S LONG-STANDING VIOLATIONS OF INTERNATIONAL LAW.“(a) Iraq’s Violations of International Law.—The Congress determines that—“(1) the Government of Iraq has demonstrated repeated and blatant disregard for its obligations under international law by violating the Charter of the United Nations, the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare (done at Geneva, June 17, 1925), as well as other international treaties;

“(2) the Government of Iraq is a party to the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social, and Cultural Rights and is obligated under the Covenants, as well as the Universal Declaration of Human Rights, to respect internationally recognized human rights;

“(3) the State Department’s Country Reports on Human Rights Practices for 1989 again characterizes Iraq’s human rights record as ‘abysmal’;

“(4) Amnesty International, Middle East Watch, and other independent human rights organizations have documented extensive, systematic, and continuing human rights abuses by the Government of Iraq, including summary executions, mass political killings, disappearances, widespread use of torture, arbitrary arrests and prolonged detention without trial of thousands of political opponents, forced relocation and deportation, denial of nearly all civil and political rights such as freedom of association, assembly, speech, and the press, and the imprisonment, torture, and execution of children;

“(5) since 1987, the Government of Iraq has intensified its severe repression of the Kurdish minority of Iraq, deliberately destroyed more than 3,000 villages and towns in the Kurdish regions, and forcibly expelled more than 500,000 people, thus effectively depopulating the rural areas of Iraqi Kurdistan;

“(6) Iraq has blatantly violated international law by initiating use of chemical weapons in the Iran-Iraq war;

“(7) Iraq has also violated international law by using chemical weapons against its own Kurdish citizens, resulting in tens of thousands of deaths and more than 65,000 refugees;

“(8) Iraq continues to expand its chemical weapons capability, and President Saddam Hussein has threatened to use chemical weapons against other nations;

“(9) persuasive evidence exists that Iraq is developing biological weapons in violation of international law;

“(10) there are strong indications that Iraq has taken steps to produce nuclear weapons and has attempted to smuggle from the United States, in violation of United States law, components for triggering devices used in nuclear warheads whose manufacture would contravene the Treaty on the Non-Proliferation of Nuclear Weapons, to which Iraq is a party; and

“(11) Iraqi President Saddam Hussein has threatened to use terrorism against other nations in violation of international law and has increased Iraq’s support for the Palestine Liberation Organization and other Palestinian groups that have conducted terrorist acts.


“(b) Human Rights Violations.—The Congress determines that the Government of Iraq is engaged in a consistent pattern of gross violations of internationally recognized human rights. All provisions of law that impose sanctions against a country whose government is engaged in a consistent pattern of gross violations of internationally recognized human rights shall be fully enforced against Iraq.

“(c) Support for International Terrorism.—(1) The Congress determines that Iraq is a country which has repeatedly provided support for acts of international terrorism, a country which grants sanctuary from prosecution to individuals or groups which have committed an act of international terrorism, and a country which otherwise supports international terrorism. The provisions of law specified in paragraph (2) and all other provisions of law that impose sanctions against a country which has repeatedly provided support for acts of international terrorism, which grants sanctuary from prosecution to an individual or group which has committed an act of international terrorism, or which otherwise supports international terrorism shall be fully enforced against Iraq.

“(2) The provisions of law referred to in paragraph (1) are—“(A) section 40 of the Arms Export Control Act [22 U.S.C. 2780];

“(B) section 620A of the Foreign Assistance Act of 1961 [22 U.S.C. 2371];

“(C) sections 555 and 556 of this Act [104 Stat. 2021, 2022] (and the corresponding sections of predecessor foreign operations appropriations Acts); and

“(D) section 555 of the International Security and Development Cooperation Act of 1985 [99 Stat. 227].



“(d) Multilateral Cooperation.—The Congress calls on the President to seek multilateral cooperation—“(1) to deny dangerous technologies to Iraq;

“(2) to induce Iraq to respect internationally recognized human rights; and

“(3) to induce Iraq to allow appropriate international humanitarian and human rights organizations to have access to Iraq and Kuwait, including the areas in northern Iraq traditionally inhabited by Kurds.



“SEC. 586G. SANCTIONS AGAINST IRAQ.“(a) Imposition.—Except as provided in section 586H, the following sanctions shall apply with respect to Iraq:“(1) FMS sales.—The United States Government shall not enter into any sale with Iraq under the Arms Export Control Act [22 U.S.C. 2751 et seq.].

“(2) Commercial arms sales.—Licenses shall not be issued for the export to Iraq of any item on the United States Munitions List.

“(3) Exports of certain goods and technology.—The authorities of [former] section 6 of the Export Administration Act of 1979 (50 U.S.C. App. 2405) [former 50 U.S.C. 4605] shall be used to prohibit the export to Iraq of any goods or technology listed pursuant to that section or [former] section 5(c)(1) of that Act (50 U.S.C. App. 2404(c)(1)) [former 50 U.S.C. 4604(c)(1)] on the control list provided for in [former] section 4(b) of that Act (50 U.S.C. App. 2403(b)) [former 50 U.S.C. 4603(b)].

“(4) Nuclear equipment, materials, and technology.—“(A) NRC licenses.—The Nuclear Regulatory Commission shall not issue any license or other authorization under the Atomic Energy Act of 1954 (42 U.S.C. 2011 and following) for the export to Iraq of any source or special nuclear material, any production or utilization facility, any sensitive nuclear technology, any component, item, or substance determined to have significance for nuclear explosive purposes pursuant to section 109b. of the Atomic Energy Act of 1954 (42 U.S.C. 2139(b)), or any other material or technology requiring such a license or authorization.

“(B) Distribution of nuclear materials.—The authority of the Atomic Energy Act of 1954 shall not be used to distribute any special nuclear material, source material, or byproduct material to Iraq.

“(C) DOE authorizations.—The Secretary of Energy shall not provide a specific authorization under section 57b.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)(2)) for any activity that would constitute directly or indirectly engaging in Iraq in activities that require a specific authorization under that section.


“(5) Assistance from international financial institutions.—The United States shall oppose any loan or financial or technical assistance to Iraq by international financial institutions in accordance with section 701 of the International Financial Institutions Act (22 U.S.C. 262d).

“(6) Assistance through the export-import bank.—Credits and credit guarantees through the Export-Import Bank of the United States shall be denied to Iraq.

“(7) Assistance through the commodity credit corporation.—Credit, credit guarantees, and other assistance through the Commodity Credit Corporation shall be denied to Iraq.

“(8) Foreign assistance.—All forms of assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 and following) other than emergency assistance for medical supplies and other forms of emergency humanitarian assistance, and under the Arms Export Control Act (22 U.S.C. 2751 and following) shall be denied to Iraq.


“(b) Contract Sanctity.—For purposes of the export controls imposed pursuant to subsection (a)(3), the date described in subsection (m)(1) of [former] section 6 of the Export Administration Act of 1979 (50 U.S.C. App. 2405) [former 50 U.S.C. 4605] shall be deemed to be August 1, 1990.


“SEC. 586H. WAIVER AUTHORITY.“(a) In General.—The President may waive the requirements of any paragraph of section 586G(a) if the President makes a certification under subsection (b) or subsection (c).

“(b) Certification of Fundamental Changes in Iraqi Policies and Actions.—The authority of subsection (a) may be exercised 60 days after the President certifies to the Congress that—“(1) the Government of Iraq—“(A) has demonstrated, through a pattern of conduct, substantial improvement in its respect for internationally recognized human rights;

“(B) is not acquiring, developing, or manufacturing (i) ballistic missiles, (ii) chemical, biological, or nuclear weapons, or (iii) components for such weapons; has forsworn the first use of such weapons; and is taking substantial and verifiable steps to destroy or otherwise dispose of any such missiles and weapons it possesses; and

“(C) does not provide support for international terrorism;


“(2) the Government of Iraq is in substantial compliance with its obligations under international law, including—“(A) the Charter of the United Nations;

“(B) the International Covenant on Civil and Political Rights (done at New York, December 16, 1966) and the International Covenant on Economic, Social, and Cultural Rights (done at New York, December 16, 1966);

“(C) the Convention on the Prevention and Punishment of the Crime of Genocide (done at Paris, December 9, 1948);

“(D) the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare (done at Geneva, June 17, 1925);

“(E) the Treaty on the Non-Proliferation of Nuclear Weapons (done at Washington, London, and Moscow, July 1, 1968); and

“(F) the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction (done at Washington, London, and Moscow, April 10, 1972); and


“(3) the President has determined that it is essential to the national interests of the United States to exercise the authority of subsection (a).


“(c) Certification of Fundamental Changes in Iraqi Leadership and Policies.—The authority of subsection (a) may be exercised 30 days after the President certifies to the Congress that—“(1) there has been a fundamental change in the leadership of the Government of Iraq; and

“(2) the new Government of Iraq has provided reliable and credible assurance that—“(A) it respects internationally recognized human rights and it will demonstrate such respect through its conduct;

“(B) it is not acquiring, developing, or manufacturing and it will not acquire, develop, or manufacture (i) ballistic missiles, (ii) chemical, biological, or nuclear weapons, or (iii) components for such weapons; has forsworn the first use of such weapons; and is taking substantial and verifiable steps to destroy or otherwise dispose of any such missiles and weapons it possesses;

“(C) it is not and will not provide support for international terrorism; and

“(D) it is and will continue to be in substantial compliance with its obligations under international law, including all the treaties specified in subparagraphs (A) through (F) of subsection (b)(2).



“(d) Information To Be Included in Certifications.—Any certification under subsection (b) or (c) shall include the justification for each determination required by that subsection. The certification shall also specify which paragraphs of section 586G(a) the President will waive pursuant to that certification.


“SEC. 586I. DENIAL OF LICENSES FOR CERTAIN EXPORTS TO COUNTRIES ASSISTING IRAQ’S ROCKET OR CHEMICAL, BIOLOGICAL, OR NUCLEAR WEAPONS CAPABILITY.“(a) Restriction on Export Licenses.—None of the funds appropriated by this or any other Act may be used to approve the licensing for export of any supercomputer to any country whose government the President determines is assisting, or whose government officials the President determines are assisting, Iraq to improve its rocket technology or chemical, biological, or nuclear weapons capability.

“(b) Negotiations.—The President is directed to begin immediate negotiations with those governments with which the United States has bilateral supercomputer agreements, including the Government of the United Kingdom and the Government of Japan, on conditions restricting the transfer to Iraq of supercomputer or associated technology.


“SEC. 586J. REPORTS TO CONGRESS.“(a) Study and Report on the International Export to Iraq of Nuclear, Biological, Chemical, and Ballistic Missile Technology.—(1) The President shall conduct a study on the sale, export, and third party transfer or development of nuclear, biological, chemical, and ballistic missile technology to or with Iraq including—“(A) an identification of specific countries, as well as companies and individuals, both foreign and domestic, engaged in such sale or export of, nuclear, biological, chemical, and ballistic missile technology;

“(B) a detailed description and analysis of the international supply, information, support, and coproduction network, individual, corporate, and state, responsible for Iraq’s current capability in the area of nuclear, biological, chemical, and ballistic missile technology; and

“(C) a recommendation of standards and procedures against which to measure and verify a decision of the Government of Iraq to terminate the development, production, coproduction, and deployment of nuclear, biological, chemical, and offensive ballistic missile technology as well as the destruction of all existing facilities associated with such technologies.


“(2) The President shall include in the study required by paragraph (1) specific recommendations on new mechanisms, to include, but not be limited to, legal, political, economic and regulatory, whereby the United States might contribute, in conjunction with its friends, allies, and the international community, to the management, control, or elimination of the threat of nuclear, biological, chemical, and ballistic missile proliferation.

“(3) Not later than March 30, 1991, the President shall submit to the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives, a report, in both classified and unclassified form, setting forth the findings of the study required by paragraph (1) of this subsection.


“(b) Study and Report on Iraq’s Offensive Military Capability.—(1) The President shall conduct a study on Iraq’s offensive military capability and its effect on the Middle East balance of power including an assessment of Iraq’s power projection capability, the prospects for another sustained conflict with Iran, joint Iraqi-Jordanian military cooperation, the threat Iraq’s arms transfer activities pose to United States allies in the Middle East, and the extension of Iraq’s political-military influence into Africa and Latin America.

“(2) Not later than March 30, 1991, the President shall submit to the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives, a report, in both classified and unclassified form, setting forth the findings of the study required by paragraph (1).


“(c) Report on Sanctions Taken by Other Nations Against Iraq.—(1) The President shall prepare a report on the steps taken by other nations, both before and after the August 2, 1990, invasion of Kuwait, to curtail the export of goods, services, and technologies to Iraq which might contribute to, or enhance, Iraq’s nuclear, biological, chemical, and ballistic missile capability.

“(2) The President shall provide a complete accounting of international compliance with each of the sanctions resolutions adopted by the United Nations Security Council against Iraq since August 2, 1990, and shall list, by name, each country which to his knowledge, has provided any assistance to Iraq and the amount and type of that assistance in violation of each United Nations resolution.

“(3) The President shall make every effort to encourage other nations, in whatever forum or context, to adopt sanctions toward Iraq similar to those contained in this section.

“(4) Not later than every 6 months after the date of enactment of this Act [Nov. 5, 1990], the President shall submit to the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives, a report in both classified and unclassified form, setting forth the findings of the study required by paragraph (1) of this subsection.”





[Provisions similar to section 586D of Pub. L. 101–513, set out above, relating to compliance with sanctions against Iraq were contained in the following appropriations acts:
[Pub. L. 108–7, div. E, title V, § 531, Feb. 20, 2003, 117 Stat. 192.
[Pub. L. 107–115, title V, § 531, Jan. 10, 2002, 115 Stat. 2150.
[Pub. L. 106–429, § 101(a) [title V, § 534], Nov. 6, 2000, 114 Stat. 1900, 1900A–34.
[Pub. L. 106–113, div. B, § 1000(a)(2) [title V, § 534], Nov. 29, 1999, 113 Stat. 1535, 1501A–93.
[Pub. L. 105–277, div. A, § 101(d) [title V, § 535], Oct. 21, 1998, 112 Stat. 2681–150, 2681–181.
[Pub. L. 105–118, title V, § 534, Nov. 26, 1997, 111 Stat. 2416.
[Pub. L. 104–208, div. A, title I, § 101(c) [title V, § 533], Sept. 30, 1996, 110 Stat. 3009–121, 3009–152.
[Pub. L. 104–107, title V, § 534, Feb. 12, 1996, 110 Stat. 734.
[Pub. L. 103–306, title V, § 538, Aug. 23, 1994, 108 Stat. 1639.
[Pub. L. 103–87, title V, § 539, Sept. 30, 1993, 107 Stat. 957.
[Pub. L. 102–391, title V, § 573, Oct. 6, 1992, 106 Stat. 1683.]
Pub. L. 101–510, div. A, title XIV, § 1458, Nov. 5, 1990, 104 Stat. 1697, provided that: 
“If the President considers that the taking of such action would promote the effectiveness of the economic sanctions of the United Nations and the United States imposed with respect to Iraq, and is consistent with the national interest, the President may prohibit, for such a period of time as he considers appropriate, the importation into the United States of any or all products of any foreign country that has not—
“(1) prohibited—“(A) the importation of products of Iraq into its customs territory, and

“(B) the export of its products to Iraq; or


“(2) given assurances satisfactory to the President that such import and export sanctions will be promptly implemented.”




Executive Documents

Suspending the Iraq Sanctions Act, Making Inapplicable Certain Statutory Provisions Related to Iraq, and Delegating Authorities, Under the Emergency Wartime Supplemental Appropriations Act, 2003
Determination of President of the United States, No. 2003–23, May 7, 2003, 68 F.R. 26459, provided:
Memorandum for the Secretary of State [and] the Secretary of Commerce
By virtue of the authority vested in me by the Constitution and the laws of the United States, including sections 1503 and 1504 of the Emergency Wartime Supplemental Act, 2003 [Emergency Wartime Supplemental Appropriations Act, 2003], Public Law 108–11 (the “Act”) [117 Stat. 579], and section 301 of title 3, United States Code, I hereby:
(1) suspend the application of all of the provisions, other than section 586E, of the Iraq Sanctions Act of 1990, Public Law 101–513 [set out above], and
(2) make inapplicable with respect to Iraq section 620A of the Foreign Assistance Act of 1961, Public Law 87–195, as amended [22 U.S.C. 2371] (the “FAA”), and any other provision of law that applies to countries that have supported terrorism.
In addition, I delegate the functions and authorities conferred upon the President by:
(1) section 1503 of the Act to submit reports to the designated committees of the Congress to the Secretary of Commerce, or until such time as the principal licensing responsibility for the export to Iraq of items on the Commerce Control List has reverted to the Department of Commerce, to the Secretary of the Treasury; and,
(2) section 1504 of the Act to the Secretary of State.
The functions and authorities delegated herein may be further delegated and redelegated to the extent consistent with applicable law.
The Secretary of State is authorized and directed to publish this determination in the Federal Register.

George W. Bush.


Iran Claims SettlementPub. L. 99–93, title V, Aug. 16, 1985, 99 Stat. 437, provided for the determination of the validity and amounts of claims by United States nationals against Iran which were settled en bloc by the United States.


Ex. Ord. No. 13761. Recognizing Positive Actions by the Government of Sudan and Providing for the Revocation of Certain Sudan-Related Sanctions
Ex. Ord. No. 13761, Jan. 13, 2017, 82 F.R. 5331, as amended by Ex. Ord. No. 13804, § 1, July 11, 2017, 82 F.R. 32611, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201–7211) (TSRA), the Comprehensive Peace in Sudan Act of 2004, as amended (Public Law 108–497) [formerly set out as a note above] (CPSA), the Darfur Peace and Accountability Act of 2006 (Public Law 109–344) (DPAA), and section 301 of title 3, United States Code,
I, BARACK OBAMA, President of the United States of America, find that the situation that gave rise to the actions taken in Executive Order 13067 of November 3, 1997, and Executive Order 13412 of October 13, 2006, related to the policies and actions of the Government of Sudan has been altered by Sudan’s positive actions over the past 6 months. These actions include a marked reduction in offensive military activity, culminating in a pledge to maintain a cessation of hostilities in conflict areas in Sudan, and steps toward the improvement of humanitarian access throughout Sudan, as well as cooperation with the United States on addressing regional conflicts and the threat of terrorism. Given these developments, and in order to see these efforts sustained and enhanced by the Government of Sudan, I hereby order:
Section 1. Effective October 12, 2017 and provided the criteria in section 12(b) of this order are met, sections 1 and 2 of Executive Order 13067 of November 3, 1997 [listed in a table below], are revoked, and Executive Order 13412 of October 13, 2006 [listed in a table below], is revoked in its entirety. The revocation of those provisions of Executive Order 13067 and of Executive Order 13412 shall not affect any violation of any rules, regulations, orders, licenses, or other forms of administrative action under those orders during the period that those provisions were in effect.
Sec. 2. Pursuant to section 908(a)(3) of TSRA, I hereby determine that it is in the national security interest of the United States to waive, and hereby waive, the application of section 908(a)(1) of TSRA with respect to Sudan.
Sec. 3. Pursuant to section 6(d) of CPSA, I hereby determine and certify that it is in the national interest of the United States to waive, and hereby waive, the application of sections 6(a) and (b) of CPSA.
Sec. 4. The function of the President under section 6(c)(1) of CPSA is assigned to the Secretary of the Treasury.
Sec. 5. The functions of the President under section 6(c)(2) and the last sentence of section 6(d) of CPSA are assigned to the Secretary of State, except that the function of denial of entry is assigned to the Secretary of Homeland Security.
Sec. 6. The function of the President under section 8 of DPAA is assigned to the Secretary of State.
Sec. 7. The Secretary of the Treasury and the Secretary of Commerce are authorized to issue regulations, licenses, and orders, and conduct such investigations as may be necessary, to implement the provisions of section 906 of TSRA.
Sec. 8. This order is not intended to, and does not, otherwise affect the national emergency declared in Executive Order 13067 of November 3, 1997, as expanded in scope by Executive Order 13400 of April 26, 2006, which shall remain in place.
Sec. 9. This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 10. On or before October 12, 2017, the Secretary of State, in consultation with the Secretary of the Treasury, the Director of National Intelligence, and the Administrator of the U.S. Agency for International Development, and based on a consideration of relevant and credible information from available sources, including nongovernmental organizations, shall provide to the President a report on whether the Government of Sudan has sustained the positive actions that gave rise to this order, including carrying out its pledge to maintain a cessation of hostilities in conflict areas in Sudan; continued improvement of humanitarian access throughout Sudan; and maintaining its cooperation with the United States on addressing regional conflicts and the threat of terrorism. As much of the report as possible, consistent with sources and methods, shall be unclassified and made public.
Sec. 11. [Revoked by Ex. Ord. No. 13804, § 1(d), July 11, 2017, 82 F.R. 32611.]
Sec. 12. (a) This order is effective on January 13, 2017, except for sections 1, 4, 5, 6, and 7 of this order;
(b) Sections 1, 4, 5, 6, and 7 of this order are effective on October 12, 2017, provided that the Secretary of State, in consultation with the Secretary of the Treasury, the Director of National Intelligence, and the Administrator of the U.S. Agency for International Development, has published a notice in the Federal Register on or before that date, stating that the Government of Sudan has sustained the positive actions that gave rise to this order and that the Secretary of State has provided to the President the report described in section 10 of this order.


EXECUTIVE DOCUMENTS DECLARING NATIONAL EMERGENCIES
Provisions relating to the exercise of Presidential authorities to declare national emergencies for unusual and extraordinary threats with respect to the actions of certain persons and countries are contained in the following:


Afghanistan (Taliban)
Ex. Ord. No. 13129, July 4, 1999, 64 F.R. 36759, revoked by Ex. Ord. No. 13268, July 2, 2002, 67 F.R. 44751.
Continuations of national emergency declared by Ex. Ord. No. 13129 were contained in the following:
Notice of President of the United States, dated June 30, 2001, 66 F.R. 35363.
Notice of President of the United States, dated June 30, 2000, 65 F.R. 41549.
Ex. Ord. No. 13268, July 2, 2002, 67 F.R. 44751.


Angola (UNITA)
Ex. Ord. No. 12865, Sept. 26, 1993, 58 F.R. 51005, revoked by Ex. Ord. No. 13298, May 6, 2003, 68 F.R. 24857.
Continuations of national emergency declared by Ex. Ord. No. 12865 were contained in the following:
Notice of President of the United States, dated Sept. 23, 2002, 67 F.R. 60105.
Notice of President of the United States, dated Sept. 24, 2001, 66 F.R. 49084.
Notice of President of the United States, dated Sept. 22, 2000, 65 F.R. 57721.
Notice of President of the United States, dated Sept. 21, 1999, 64 F.R. 51419.
Notice of President of the United States, dated Sept. 23, 1998, 63 F.R. 51509.
Notice of President of the United States, dated Sept. 24, 1997, 62 F.R. 50477.
Notice of President of the United States, dated Sept. 16, 1996, 61 F.R. 49047.
Notice of President of the United States, dated Sept. 18, 1995, 60 F.R. 48621.
Notice of President of the United States, dated Aug. 17, 1994, 59 F.R. 42749.
Ex. Ord. No. 13069, Dec. 12, 1997, 62 F.R. 65989, revoked by Ex. Ord. No. 13298, May 6, 2003, 68 F.R. 24857.
Ex. Ord. No. 13098, Aug. 18, 1998, 63 F.R. 44771, revoked by Ex. Ord. No. 13298, May 6, 2003, 68 F.R. 24857.
Ex. Ord. No. 13298, May 6, 2003, 68 F.R. 24857.


Belarus
Ex. Ord. No. 13405, June 16, 2006, 71 F.R. 35485.
Continuations of national emergency declared by Ex. Ord. No. 13405 were contained in the following:
Notice of President of the United States, dated June 8, 2021, 86 F.R. 31085.
Notice of President of the United States, dated June 11, 2020, 85 F.R. 36137.
Notice of President of the United States, dated June 13, 2019, 84 F.R. 27905.
Notice of President of the United States, dated June 8, 2018, 83 F.R. 27287.
Notice of President of the United States, dated June 13, 2017, 82 F.R. 27605.
Notice of President of the United States, dated June 10, 2016, 81 F.R. 38879.
Notice of President of the United States, dated June 10, 2015, 80 F.R. 34021.
Notice of President of the United States, dated June 10, 2014, 79 F.R. 33847.
Notice of President of the United States, dated June 13, 2013, 78 F.R. 36081.
Notice of President of the United States, dated June 14, 2012, 77 F.R. 36113.
Notice of President of the United States, dated June 14, 2011, 76 F.R. 35093.
Notice of President of the United States, dated June 8, 2010, 75 F.R. 32841.
Notice of President of the United States, dated June 12, 2009, 74 F.R. 28437.
Notice of President of the United States, dated June 6, 2008, 73 F.R. 32981.
Notice of President of the United States, dated June 14, 2007, 72 F.R. 33381.


Burma
Ex. Ord. No. 13047, May 20, 1997, 62 F.R. 28301, sections 1 to 7 of which were revoked by Ex. Ord. No. 13310, § 12, July 28, 2003, 68 F.R. 44855, to the extent inconsistent with Ex. Ord. No. 13310; revoked in full by Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Continuations of national emergency declared by Ex. Ord. No. 13047 were contained in the following:
Notice of President of the United States, dated May 17, 2016, 81 F.R. 31487.
Notice of President of the United States, dated May 15, 2015, 80 F.R. 28805.
Notice of President of the United States, dated May 15, 2014, 79 F.R. 28807.
Notice of President of the United States, dated May 2, 2013, 78 F.R. 26231.
Notice of President of the United States, dated May 17, 2012, 77 F.R. 29851.
Notice of President of the United States, dated May 16, 2011, 76 F.R. 28883.
Notice of President of the United States, dated May 13, 2010, 75 F.R. 27629.
Notice of President of the United States, dated May 14, 2009, 74 F.R. 23287.
Notice of President of the United States, dated May 16, 2008, 73 F.R. 29035.
Notice of President of the United States, dated May 17, 2007, 72 F.R. 28447.
Notice of President of the United States, dated May 18, 2006, 71 F.R. 29239.
Notice of President of the United States, dated May 17, 2005, 70 F.R. 28771.
Notice of President of the United States, dated May 17, 2004, 69 F.R. 29041.
Notice of President of the United States, dated May 16, 2003, 68 F.R. 27425.
Notice of President of the United States, dated May 16, 2002, 67 F.R. 35423.
Notice of President of the United States, dated May 15, 2001, 66 F.R. 27443.
Notice of President of the United States, dated May 18, 2000, 65 F.R. 32005.
Notice of President of the United States, dated May 18, 1999, 64 F.R. 27443.
Notice of President of the United States, dated May 18, 1998, 63 F.R. 27661.
Ex. Ord. No. 13310, July 28, 2003, 68 F.R. 44853, as amended by Ex. Ord. No. 13651, § 2, Aug. 6, 2013, 78 F.R. 48793, revoked by Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Ex. Ord. No. 13448, Oct. 18, 2007, 72 F.R. 60223, as amended by Ex. Ord. No. 13619, § 2(b), July 11, 2012, 77 F.R. 41244, revoked by Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Ex. Ord. No. 13464, Apr. 30, 2008, 73 F.R. 24491, as amended by Ex. Ord. No. 13619, § 2(a), July 11, 2012, 77 F.R. 41244, revoked by Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Ex. Ord. No. 13619, July 11, 2012, 77 F.R. 41243, revoked by Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Ex. Ord. No. 13651, Aug. 6, 2013, 78 F.R. 48793, revoked by Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Ex. Ord. No. 13742, Oct. 7, 2016, 81 F.R. 70593.
Ex. Ord. No. 14014, Feb. 10, 2021, 86 F.R. 9429.


Burundi
Ex. Ord. No. 13712, Nov. 22, 2015, 80 F.R. 73633.
Continuations of national emergency declared by Ex. Ord. No. 13712 were contained in the following:
Notice of President of the United States, dated Nov. 12, 2020, 85 F.R. 72893.
Notice of President of the United States, dated Nov. 19, 2019, 84 F.R. 64191.
Notice of President of the United States, dated Nov. 16, 2018, 83 F.R. 58461.
Notice of President of the United States, dated Nov. 6, 2017, 82 F.R. 51967.
Notice of President of the United States, dated Nov. 9, 2016, 81 F.R. 79989.


Central African Republic
Ex. Ord. No. 13667, May 12, 2014, 79 F.R. 28387.
Continuations of national emergency declared by Ex. Ord. No. 13667 were contained in the following:
Notice of President of the United States, dated May 6, 2021, 86 F.R. 25795.
Notice of President of the United States, dated May 7, 2020, 85 F.R. 27641.
Notice of President of the United States, dated May 8, 2019, 84 F.R. 20539.
Notice of President of the United States, dated May 10, 2018, 83 F.R. 22175.
Notice of President of the United States, dated May 9, 2017, 82 F.R. 21911.
Notice of President of the United States, dated May 9, 2016, 81 F.R. 29469.
Notice of President of the United States, dated May 8, 2015, 80 F.R. 27067.


Colombia
Ex. Ord. No. 12978, Oct. 21, 1995, 60 F.R. 54579, as amended by Ex. Ord. No. 13286, § 22, Feb. 28, 2003, 68 F.R. 10624.
Continuations of national emergency declared by Ex. Ord. No. 12978 were contained in the following:
Notice of President of the United States, dated Oct. 19, 2020, 85 F.R. 66871.
Notice of President of the United States, dated Oct. 15, 2019, 84 F.R. 55857.
Notice of President of the United States, dated Oct. 17, 2018, 83 F.R. 52941.
Notice of President of the United States, dated Oct. 16, 2017, 82 F.R. 48607.
Notice of President of the United States, dated Oct. 18, 2016, 81 F.R. 72679.
Notice of President of the United States, dated Oct. 19, 2015, 80 F.R. 63665.
Notice of President of the United States, dated Oct. 16, 2014, 79 F.R. 62795.
Notice of President of the United States, dated Oct. 16, 2013, 78 F.R. 62341.
Notice of President of the United States, dated Oct. 17, 2012, 77 F.R. 64221.
Notice of President of the United States, dated Oct. 19, 2011, 76 F.R. 65355.
Notice of President of the United States, dated Oct. 14, 2010, 75 F.R. 64109.
Notice of President of the United States, dated Oct. 16, 2009, 74 F.R. 53879.
Notice of President of the United States, dated Oct. 16, 2008, 73 F.R. 62433.
Notice of President of the United States, dated Oct. 18, 2007, 72 F.R. 59473.
Notice of President of the United States, dated Oct. 19, 2006, 71 F.R. 62053.
Notice of President of the United States, dated Oct. 19, 2005, 70 F.R. 61209.
Notice of President of the United States, dated Oct. 19, 2004, 69 F.R. 61733.
Notice of President of the United States, dated Oct. 16, 2003, 68 F.R. 60023.
Notice of President of the United States, dated Oct. 16, 2002, 67 F.R. 64307.
Notice of President of the United States, dated Oct. 16, 2001, 66 F.R. 53073.
Notice of President of the United States, dated Oct. 19, 2000, 65 F.R. 63193.
Notice of President of the United States, dated Oct. 19, 1999, 64 F.R. 56667.
Notice of President of the United States, dated Oct. 19, 1998, 63 F.R. 56079.
Notice of President of the United States, dated Oct. 17, 1997, 62 F.R. 54561.
Notice of President of the United States, dated Oct. 16, 1996, 61 F.R. 54531.


Communist Chinese Military Companies
Ex. Ord. No. 13959, Nov. 12, 2020, 85 F.R. 73185, as amended by Ex. Ord. No. 13974, §§ 1–3, Jan. 13, 2021, 86 F.R. 4875, 4876, revoked by Ex. Ord. No. 14032, § 4, June 3, 2021, 86 F.R. 30147; Ex. Ord. No. 14032, §§ 1–3, June 3, 2021, 86 F.R. 30145, 30146.


Côte d’Ivoire
Ex. Ord. No. 13396, Feb. 7, 2006, 71 F.R. 7389, revoked by Ex. Ord. No. 13739, Sept. 14, 2016, 81 F.R. 63673.
Continuations of national emergency declared by Ex. Ord. No. 13396 were contained in the following:
Notice of President of the United States, dated Feb. 3, 2016, 81 F.R. 6157.
Notice of President of the United States, dated Feb. 4, 2015, 80 F.R. 6647.
Notice of President of the United States, dated Feb. 4, 2014, 79 F.R. 7047.
Notice of President of the United States, dated Feb. 4, 2013, 78 F.R. 8955.
Notice of President of the United States, dated Feb. 3, 2012, 77 F.R. 5985.
Notice of President of the United States, dated Jan. 26, 2011, 76 F.R. 5053.
Notice of President of the United States, dated Feb. 2, 2010, 75 F.R. 5675.
Notice of President of the United States, dated Feb. 4, 2009, 74 F.R. 6349.
Notice of President of the United States, dated Feb. 5, 2008, 73 F.R. 7185.
Notice of President of the United States, dated Feb. 5, 2007, 72 F.R. 5593.
Ex. Ord. No. 13739, Sept. 14, 2016, 81 F.R. 63673.


Countries and Persons Committing or Supporting Terrorism
Ex. Ord. No. 12947, Jan. 23, 1995, 60 F.R. 5079, as amended by Ex. Ord. No. 13099, §§ 1, 2, Aug. 20, 1998, 63 F.R. 45167; Ex. Ord. No. 13372, § 2, Feb. 16, 2005, 70 F.R. 8499, revoked by Ex. Ord. 13886, Sept. 9, 2019, 84 F.R. 48041.
Continuations of national emergency declared by Ex. Ord. No. 12947 were contained in the following:
Notice of President of the United States, dated Jan. 16, 2019, 84 F.R. 127.
Notice of President of the United States, dated Jan. 17, 2018, 83 F.R. 2731.
Notice of President of the United States, dated Jan. 13, 2017, 82 F.R. 6165.
Notice of President of the United States, dated Jan. 20, 2016, 81 F.R. 3937.
Notice of President of the United States, dated Jan. 21, 2015, 80 F.R. 3461.
Notice of President of the United States, dated Jan. 21, 2014, 79 F.R. 3721.
Notice of President of the United States, dated Jan. 17, 2013, 78 F.R. 4303.
Notice of President of the United States, dated Jan. 19, 2012, 77 F.R. 3067.
Notice of President of the United States, dated Jan. 13, 2011, 76 F.R. 3009.
Notice of President of the United States, dated Jan. 20, 2010, 75 F.R. 3845.
Notice of President of the United States, dated Jan. 15, 2009, 74 F.R. 3961.
Notice of President of the United States, dated Jan. 18, 2008, 73 F.R. 3859.
Notice of President of the United States, dated Jan. 18, 2007, 72 F.R. 2595.
Notice of President of the United States, dated Jan. 18, 2006, 71 F.R. 3407.
Notice of President of the United States, dated Jan. 17, 2005, 70 F.R. 3277.
Notice of President of the United States, dated Jan. 16, 2004, 69 F.R. 2991.
Notice of President of the United States, dated Jan. 20, 2003, 68 F.R. 3161.
Notice of President of the United States, dated Jan. 18, 2002, 67 F.R. 3033.
Notice of President of the United States, dated Jan. 19, 2001, 66 F.R. 7371.
Notice of President of the United States, dated Jan. 19, 2000, 65 F.R. 3581.
Notice of President of the United States, dated Jan. 20, 1999, 64 F.R. 3393.
Notice of President of the United States, dated Jan. 21, 1998, 63 F.R. 3445.
Notice of President of the United States, dated Jan. 21, 1997, 62 F.R. 3439.
Notice of President of the United States, dated Jan. 18, 1996, 61 F.R. 1695.
Ex. Ord. No. 13224, Sept. 23, 2001, 66 F.R. 49079, as amended by Ex. Ord. No. 13268, § 1, July 2, 2002, 67 F.R. 44751; Ex. Ord. No. 13284, § 4, Jan. 23, 2003, 68 F.R. 4075; Ex. Ord. No. 13372, § 1, Feb. 16, 2005, 70 F.R. 8499; Ex. Ord. No. 13886, §§ 1, 2, Sept. 9, 2019, 84 F.R. 48041, 48042.
Continuations of national emergency declared by Ex. Ord. No. 13224 were contained in the following:
Notice of President of the United States, dated Sept. 18, 2020, 85 F.R. 59641.
Notice of President of the United States, dated Sept. 19, 2019, 84 F.R. 49633.
Notice of President of the United States, dated Sept. 19, 2018, 83 F.R. 47799.
Notice of President of the United States, dated Sept. 18, 2017, 82 F.R. 43825.
Notice of President of the United States, dated Sept. 15, 2016, 81 F.R. 64343.
Notice of President of the United States, dated Sept. 18, 2015, 80 F.R. 57281.
Notice of President of the United States, dated Sept. 17, 2014, 79 F.R. 56475.
Notice of President of the United States, dated Sept. 18, 2013, 78 F.R. 58151.
Notice of President of the United States, dated Sept. 11, 2012, 77 F.R. 56519.
Notice of President of the United States, dated Sept. 21, 2011, 76 F.R. 59001.
Notice of President of the United States, dated Sept. 16, 2010, 75 F.R. 57159.
Notice of President of the United States, dated Sept. 21, 2009, 74 F.R. 48359.
Notice of President of the United States, dated Sept. 18, 2008, 73 F.R. 54489.
Notice of President of the United States, dated Sept. 20, 2007, 72 F.R. 54205.
Notice of President of the United States, dated Sept. 21, 2006, 71 F.R. 55725.
Notice of President of the United States, dated Sept. 21, 2005, 70 F.R. 55703.
Notice of President of the United States, dated Sept. 21, 2004, 69 F.R. 56923.
Notice of President of the United States, dated Sept. 18, 2003, 68 F.R. 55189.
Notice of President of the United States, dated Sept. 19, 2002, 67 F.R. 59447.
Ex. Ord. No. 13372, Feb. 16, 2005, 70 F.R. 8499.


Countries and Persons Interfering in United States Elections
Ex. Ord. No. 13848, Sept. 12, 2018, 83 F.R. 46843.
Continuations of national emergency declared by Ex. Ord. No. 13848 were contained in the following:
Notice of President of the United States, dated Sept. 10, 2020, 85 F.R. 56469.
Notice of President of the United States, dated Sept. 10, 2019, 84 F.R. 48039.


Countries and Persons Proliferating Weapons of Mass Destruction
Ex. Ord. No. 12735, Nov. 16, 1990, 55 F.R. 48587, revoked by Ex. Ord. No. 12938, § 10, Nov. 14, 1994, 59 F.R. 59099.
Continuations of national emergency declared by Ex. Ord. No. 12735 were contained in the following:
Notice of President of the United States, dated Nov. 12, 1993, 58 F.R. 60361.
Notice of President of the United States, dated Nov. 11, 1992, 57 F.R. 53979.
Notice of President of the United States, dated Nov. 14, 1991, 56 F.R. 58171.
Ex. Ord. No. 12868, Sept. 30, 1993, 58 F.R. 51749, revoked, with savings provision, by Ex. Ord. No. 12930, § 3, Sept. 29, 1994, 59 F.R. 50475.
Ex. Ord. No. 12930, Sept. 29, 1994, 59 F.R. 50475, revoked by Ex. Ord. No. 12938, § 10, Nov. 14, 1994, 59 F.R. 59099.
Ex. Ord. No. 12938, Nov. 14, 1994, 59 F.R. 59099, as amended by Ex. Ord. No. 13094, § 1, July 28, 1998, 63 F.R. 40803; Ex. Ord. No. 13128, June 25, 1999, 64 F.R. 34704; Ex. Ord. No. 13382, § 4, June 28, 2005, 70 F.R. 38568.
Continuations of national emergency declared by Ex. Ord. No. 12938 were contained in the following:
Notice of President of the United States, dated Nov. 12, 2020, 85 F.R. 72897.
Notice of President of the United States, dated Nov. 12, 2019, 84 F.R. 61817.
Notice of President of the United States, dated Nov. 8, 2018, 83 F.R. 56253.
Notice of President of the United States, dated Nov. 6, 2017, 82 F.R. 51971.
Notice of President of the United States, dated Nov. 8, 2016, 81 F.R. 79379.
Notice of President of the United States, dated Nov. 12, 2015, 80 F.R. 70667.
Notice of President of the United States, dated Nov. 7, 2014, 79 F.R. 67035.
Notice of President of the United States, dated Nov. 7, 2013, 78 F.R. 67289.
Notice of President of the United States, dated Nov. 1, 2012, 77 F.R. 66513.
Notice of President of the United States, dated Nov. 9, 2011, 76 F.R. 70319.
Notice of President of the United States, dated Nov. 6, 2009, 74 F.R. 58187.
Notice of President of the United States, dated Nov. 10, 2008, 73 F.R. 67097.
Notice of President of the United States, dated Nov. 8, 2007, 72 F.R. 63963.
Notice of President of the United States, dated Oct. 27, 2006, 71 F.R. 64109.
Notice of President of the United States, dated Oct. 25, 2005, 70 F.R. 62027.
Notice of President of the United States, dated Nov. 4, 2004, 69 F.R. 64637.
Notice of President of the United States, dated Oct. 29, 2003, 68 F.R. 62209.
Notice of President of the United States, dated Nov. 6, 2002, 67 F.R. 68493.
Notice of President of the United States, dated Nov. 9, 2001, 66 F.R. 56965.
Notice of President of the United States, dated Nov. 9, 2000, 65 F.R. 68063.
Notice of President of the United States, dated Nov. 10, 1999, 64 F.R. 61767.
Notice of President of the United States, dated Nov. 12, 1998, 63 F.R. 63589.
Notice of President of the United States, dated Nov. 12, 1997, 62 F.R. 60993.
Notice of President of the United States, dated Nov. 12, 1996, 61 F.R. 58309.
Notice of President of the United States, dated Nov. 8, 1995, 60 F.R. 57137.
Ex. Ord. No. 13382, June 28, 2005, 70 F.R. 38567.


Countries and Persons Threatening United States Export Regulation Upon Expiration of the Export Administration Act of 1979
Ex. Ord. No. 12444, Oct. 14, 1983, 48 F.R. 48215, revoked by Ex. Ord. No. 12451, Dec. 20, 1983, 48 F.R. 56563.
Ex. Ord. No. 12451, Dec. 20, 1983, 48 F.R. 56563.
Ex. Ord. No. 12470, Mar. 30, 1984, 49 F.R. 13099, revoked by Ex. Ord. No. 12525, July 12, 1985, 50 F.R. 28757.
Continuation of emergency declared by Ex. Ord. No. 12470 was contained in the following:
Notice of President of the United States, dated Mar. 28, 1985, 50 F.R. 12513.
Ex. Ord. No. 12525, July 12, 1985, 50 F.R. 28757.
Ex. Ord. No. 12730, Sept. 30, 1990, 55 F.R. 40373, revoked by Ex. Ord. No. 12867, § 1, Sept. 30, 1993, 58 F.R. 51747.
Continuations of national emergency declared by Ex. Ord. No. 12730 were contained in the following:
Notice of President of the United States, dated Sept. 25, 1992, 57 F.R. 44649.
Notice of President of the United States, dated Sept. 26, 1991, 56 F.R. 49385.
Ex. Ord. No. 12867, Sept. 30, 1993, 58 F.R. 51747.
Ex. Ord. No. 12923, June 30, 1994, 59 F.R. 34551, revoked by Ex. Ord. No. 12924, § 4, Aug. 19, 1994, 59 F.R. 43438.
Ex. Ord. No. 12924, Aug. 19, 1994, 59 F.R. 43437, revoked by Ex. Ord. No. 13206, § 1, Apr. 4, 2001, 66 F.R. 18397.
Continuations of national emergency declared by Ex. Ord. No. 12924 were contained in the following:
Notice of President of the United States, dated Aug. 3, 2000, 65 F.R. 48347.
Notice of President of the United States, dated Aug. 10, 1999, 64 F.R. 44101.
Notice of President of the United States, dated Aug. 13, 1998, 63 F.R. 44121.
Notice of President of the United States, dated Aug. 13, 1997, 62 F.R. 43629.
Notice of President of the United States, dated Aug. 14, 1996, 61 F.R. 42527.
Notice of President of the United States, dated Aug. 15, 1995, 60 F.R. 42767.
Ex. Ord. No. 13206, Apr. 4, 2001, 66 F.R. 18397.
Ex. Ord. No. 13222, Aug. 17, 2001, 66 F.R. 44025, as amended by Ex. Ord. No. 13637, § 5, Mar. 8, 2013, 78 F.R. 16131.
Continuations of national emergency declared by Ex. Ord. No. 13222 were contained in the following:
Notice of President of the United States, dated Aug. 13, 2020, 85 F.R. 49939.
Notice of President of the United States, dated Aug. 14, 2019, 84 F.R. 41881.
Notice of President of the United States, dated Aug. 8, 2018, 83 F.R. 39871.
Notice of President of the United States, dated Aug. 15, 2017, 82 F.R. 39005.
Notice of President of the United States, dated Aug. 4, 2016, 81 F.R. 52587.
Notice of President of the United States, dated Aug. 7, 2015, 80 F.R. 48233.
Notice of President of the United States, dated Aug. 7, 2014, 79 F.R. 46959.
Notice of President of the United States, dated Aug. 8, 2013, 78 F.R. 49107.
Notice of President of the United States, dated Aug. 15, 2012, 77 F.R. 49699.
Notice of President of the United States, dated Aug. 12, 2011, 76 F.R. 50661.
Notice of President of the United States, dated Aug. 12, 2010, 75 F.R. 50681.
Notice of President of the United States, dated Aug. 13, 2009, 74 F.R. 41325.
Notice of President of the United States, dated July 23, 2008, 73 F.R. 43603.
Notice of President of the United States, dated Aug. 15, 2007, 72 F.R. 46137.
Notice of President of the United States, dated Aug. 3, 2006, 71 F.R. 44551.
Notice of President of the United States, dated Aug. 2, 2005, 70 F.R. 45273.
Notice of President of the United States, dated Aug. 6, 2004, 69 F.R. 48763.
Notice of President of the United States, dated Aug. 7, 2003, 68 F.R. 47833.
Notice of President of the United States, dated Aug. 14, 2002, 67 F.R. 53721.


Democratic Republic of the Congo
Ex. Ord. No. 13413, Oct. 27, 2006, 71 F.R. 64105, as amended by Ex. Ord. No. 13671, §§ 1–3, July 8, 2014, 79 F.R. 39949, 39950.
Continuations of national emergency declared by Ex. Ord. No. 13413 were contained in the following:
Notice of President of the United States, dated Oct. 23, 2020, 85 F.R. 67963.
Notice of President of the United States, dated Oct. 22, 2019, 84 F.R. 56927.
Notice of President of the United States, dated Oct. 25, 2018, 83 F.R. 54227.
Notice of President of the United States, dated Oct. 23, 2017, 82 F.R. 49275.
Notice of President of the United States, dated Oct. 21, 2016, 81 F.R. 74277.
Notice of President of the United States, dated Oct. 21, 2015, 80 F.R. 65119.
Notice of President of the United States, dated Oct. 21, 2014, 79 F.R. 63495.
Notice of President of the United States, dated Oct. 23, 2013, 78 F.R. 64151.
Notice of President of the United States, dated Oct. 24, 2012, 77 F.R. 65251.
Notice of President of the United States, dated Oct. 25, 2011, 76 F.R. 66599.
Notice of President of the United States, dated Oct. 22, 2010, 75 F.R. 65935.
Notice of President of the United States, dated Oct. 20, 2009, 74 F.R. 54741.
Notice of President of the United States, dated Oct. 22, 2008, 73 F.R. 63619.
Notice of President of the United States, dated Oct. 24, 2007, 72 F.R. 61045.
Ex. Ord. No. 13671, July 8, 2014, 79 F.R. 39949.


Haiti
Ex. Ord. No. 12775, Oct. 4, 1991, 56 F.R. 50641, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Continuations of national emergency declared by Ex. Ord. No. 12775 were contained in the following:
Notice of President of the United States, dated Sept. 30, 1994, 59 F.R. 50479.
Notice of President of the United States, dated Sept. 30, 1993, 58 F.R. 51563.
Notice of President of the United States, dated Sept. 30, 1992, 57 F.R. 45557.
Ex. Ord. No. 12779, Oct. 28, 1991, 56 F.R. 55975, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12853, June 30, 1993, 58 F.R. 35843, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12872, Oct. 18, 1993, 58 F.R. 54029, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12914, May 7, 1994, 59 F.R. 24339, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12917, May 21, 1994, 59 F.R. 26925, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12920, June 10, 1994, 59 F.R. 30501, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12922, June 21, 1994, 59 F.R. 32645, revoked by Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.
Ex. Ord. No. 12932, Oct. 14, 1994, 59 F.R. 52403.


Information and Communications Technology and Services
Ex. Ord. No. 13873, May 15, 2019, 84 F.R. 22689.
Continuations of national emergency declared by Ex. Ord. No. 13873 were contained in the following:
Notice of President of the United States, dated May 11, 2021, 86 F.R. 26339.
Notice of President of the United States, dated May 13, 2020, 85 F.R. 29321.
Ex. Ord. No. 13942, Aug. 6, 2020, 85 F.R. 48637, revoked by Ex. Ord. No. 14034, § 1, June 9, 2021, 86 F.R. 31424.
Ex. Ord. No. 13943, Aug. 6, 2020, 85 F.R. 48641, revoked by Ex. Ord. No. 14034, § 1, June 9, 2021, 86 F.R. 31424.
Ex. Ord. No. 13971, Jan. 5, 2021, 86 F.R. 1249, revoked by Ex. Ord. No. 14034, § 1, June 9, 2021, 86 F.R. 31424.
Ex. Ord. No. 14034, June 9, 2021, 86 F.R. 31423.


International Criminal Court
Ex. Ord. No. 13928, June 11, 2020, 85 F.R. 36139, revoked by Ex. Ord. No. 14022, Apr. 1, 2021, 86 F.R. 17895.


Iran
Ex. Ord. No. 12170, Nov. 14, 1979, 44 F.R. 65729.
Continuations of national emergency declared by Ex. Ord. No. 12170 were contained in the following:
Notice of President of the United States, dated Nov. 12, 2020, 85 F.R. 72895.
Notice of President of the United States, dated Nov. 12, 2019, 84 F.R. 61815.
Notice of President of the United States, dated Nov. 8, 2018, 83 F.R. 56251.
Notice of President of the United States, dated Nov. 6, 2017, 82 F.R. 51969.
Notice of President of the United States, dated Nov. 3, 2016, 81 F.R. 78495.
Notice of President of the United States, dated Nov. 10, 2015, 80 F.R. 70663.
Notice of President of the United States, dated Nov. 12, 2014, 79 F.R. 68091.
Notice of President of the United States, dated Nov. 12, 2013, 78 F.R. 68323.
Notice of President of the United States, dated Nov. 9, 2012, 77 F.R. 67741.
Notice of President of the United States, dated Nov. 7, 2011, 76 F.R. 70035.
Notice of President of the United States, dated Nov. 10, 2010, 75 F.R. 69569.
Notice of President of the United States, dated Nov. 12, 2009, 74 F.R. 58841.
Notice of President of the United States, dated Nov. 10, 2008, 73 F.R. 67357.
Notice of President of the United States, dated Nov. 8, 2007, 72 F.R. 63965.
Notice of President of the United States, dated Nov. 9, 2006, 71 F.R. 66227.
Notice of President of the United States, dated Nov. 9, 2005, 70 F.R. 69039.
Notice of President of the United States, dated Nov. 9, 2004, 69 F.R. 65513.
Notice of President of the United States, dated Nov. 12, 2003, 68 F.R. 64489.
Notice of President of the United States, dated Nov. 12, 2002, 67 F.R. 68929.
Notice of President of the United States, dated Nov. 9, 2001, 66 F.R. 56966.
Notice of President of the United States, dated Nov. 9, 2000, 65 F.R. 68061.
Notice of President of the United States, dated Nov. 5, 1999, 64 F.R. 61471.
Notice of President of the United States, dated Nov. 9, 1998, 63 F.R. 63125.
Notice of President of the United States, dated Sept. 30, 1997, 62 F.R. 51591.
Notice of President of the United States, dated Oct. 29, 1996, 61 F.R. 56107.
Notice of President of the United States, dated Oct. 31, 1995, 60 F.R. 55651.
Notice of President of the United States, dated Oct. 31, 1994, 59 F.R. 54785.
Notice of President of the United States, dated Nov. 1, 1993, 58 F.R. 58639.
Notice of President of the United States, dated Oct. 25, 1992, 57 F.R. 48719.
Notice of President of the United States, dated Nov. 12, 1991, 56 F.R. 57791.
Notice of President of the United States, dated Nov. 9, 1990, 55 F.R. 47453.
Notice of President of the United States, dated Oct. 30, 1989, 54 F.R. 46043.
Notice of President of the United States, dated Nov. 8, 1988, 53 F.R. 45750.
Notice of President of the United States, dated Nov. 10, 1987, 52 F.R. 43549.
Notice of President of the United States, dated Nov. 10, 1986, 51 F.R. 41067.
Notice of President of the United States, dated Nov. 1, 1985, 50 F.R. 45901.
Notice of President of the United States, dated Nov. 7, 1984, 49 F.R. 44741.
Notice of President of the United States, dated Nov. 8, 1982, 47 F.R. 50841.
Ex. Ord. No. 12205, Apr. 7, 1980, 45 F.R. 24099, as amended by Ex. Ord. No. 12211, Apr. 17, 1980, 45 F.R. 26685, of which provisions related to prohibitions contained therein were revoked by Ex. Ord. No. 12282, Jan. 19, 1981, 46 F.R. 7925.
Ex. Ord. No. 12211, Apr. 17, 1980, 45 F.R. 26685, of which provisions related to prohibitions contained therein were revoked by Ex. Ord. No. 12282, Jan. 19, 1981, 46 F.R. 7925.
Ex. Ord. No. 12276, Jan. 19, 1981, 46 F.R. 7913.
Ex. Ord. No. 12277, Jan. 19, 1981, 46 F.R. 7915.
Ex. Ord. No. 12278, Jan. 19, 1981, 46 F.R. 7917.
Ex. Ord. No. 12279, Jan. 19, 1981, 46 F.R. 7919.
Ex. Ord. No. 12280, Jan. 19, 1981, 46 F.R. 7921.
Ex. Ord. No. 12281, Jan. 19, 1981, 46 F.R. 7923.
Ex. Ord. No. 12282, Jan. 19, 1981, 46 F.R. 7925.
Ex. Ord. No. 12283, Jan. 19, 1981, 46 F.R. 7927.
Ex. Ord. No. 12284, Jan. 19, 1981, 46 F.R. 7929.
Ex. Ord. No. 12285, Jan. 19, 1981, 46 F.R. 7931, as amended by Ex. Ord. No. 12307, June 4, 1981, 46 F.R. 30483; Ex. Ord. No. 12317, Aug. 14, 1981, 46 F.R. 42241, revoked by Ex. Ord. No. 12379, § 21, Aug. 17, 1982, 47 F.R. 36100, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.
Ex. Ord. No. 12294, Feb. 24, 1981, 46 F.R. 14111.
Ex. Ord. No. 12613, Oct. 29, 1987, 52 F.R. 41940, revoked by Ex. Ord. No. 13059, § 7, Aug. 19, 1997, 62 F.R. 44533.
Ex. Ord. No. 12957, Mar. 15, 1995, 60 F.R. 14615, sections 1 and 2 of which were revoked by Ex. Ord. No. 12959, § 5, May 6, 1995, 60 F.R. 24758, to the extent inconsistent with Ex. Ord. No. 12959.
Continuations of national emergency declared by Ex. Ord. No. 12957 were contained in the following:
Notice of President of the United States, dated Mar. 5, 2021, 86 F.R. 13621.
Notice of President of the United States, dated Mar. 12, 2020, 85 F.R. 14731.
Notice of President of the United States, dated Mar. 12, 2019, 84 F.R. 9219.
Notice of President of the United States, dated Mar. 12, 2018, 83 F.R. 11393.
Notice of President of the United States, dated Jan. 13, 2017, 82 F.R. 6187.
Notice of President of the United States, dated Mar. 9, 2016, 81 F.R. 12793.
Notice of President of the United States, dated Mar. 11, 2015, 80 F.R. 13471.
Notice of President of the United States, dated Mar. 12, 2014, 79 F.R. 14607.
Notice of President of the United States, dated Mar. 12, 2013, 78 F.R. 16397.
Notice of President of the United States, dated Mar. 13, 2012, 77 F.R. 15229.
Notice of President of the United States, dated Mar. 8, 2011, 76 F.R. 13283.
Notice of President of the United States, dated Mar. 10, 2010, 75 F.R. 12117.
Notice of President of the United States, dated Mar. 11, 2009, 74 F.R. 10999.
Notice of President of the United States, dated Mar. 11, 2008, 73 F.R. 13727.
Notice of President of the United States, dated Mar. 8, 2007, 72 F.R. 10883.
Notice of President of the United States, dated Mar. 13, 2006, 71 F.R. 13241.
Notice of President of the United States, dated Mar. 10, 2005, 70 F.R. 12581.
Notice of President of the United States, dated Mar. 10, 2004, 69 F.R. 12051.
Notice of President of the United States, dated Mar. 12, 2003, 68 F.R. 12563.
Notice of President of the United States, dated Mar. 13, 2002, 67 F.R. 11553.
Notice of President of the United States, dated Mar. 13, 2001, 66 F.R. 15013.
Notice of President of the United States, dated Mar. 13, 2000, 65 F.R. 13863.
Notice of President of the United States, dated Mar. 10, 1999, 64 F.R. 12239.
Notice of President of the United States, dated Mar. 4, 1998, 63 F.R. 11099.
Notice of President of the United States, dated Mar. 5, 1997, 62 F.R. 10409.
Notice of President of the United States, dated Mar. 8, 1996, 61 F.R. 9897.
Ex. Ord. No. 12959, May 6, 1995, 60 F.R. 24757, as amended by Ex. Ord. No. 13059, § 7, Aug. 19, 1997, 62 F.R. 44533.
Ex. Ord. No. 13059, Aug. 19, 1997, 62 F.R. 44531.
Ex. Ord. No. 13553, Sept. 28, 2010, 75 F.R. 60567.
Ex. Ord. No. 13574, May 23, 2011, 76 F.R. 30505, revoked by Ex. Ord. No. 13716, § 1(a), Jan. 16, 2016, 81 F.R. 3693.
Ex. Ord. No. 13590, Nov. 20, 2011, 76 F.R. 72609, revoked by Ex. Ord. No. 13716, § 1(b), Jan. 16, 2016, 81 F.R. 3694.
Ex. Ord. No. 13599, Feb. 5, 2012, 77 F.R. 6659.
Ex. Ord. No. 13606, Apr. 22, 2012, 77 F.R. 24571.
Ex. Ord. No. 13608, May 1, 2012, 77 F.R. 26409.
Ex. Ord. No. 13622, July 30, 2012, 77 F.R. 45897, as amended by Ex. Ord. No. 13628, § 15, Oct. 9, 2012, 77 F.R. 62144; Ex. Ord. No. 13645, § 16, June 3, 2013, 78 F.R. 33952; revoked by Ex. Ord. No. 13716, § 1(c), Jan. 16, 2016, 81 F.R. 3694.
Ex. Ord. No. 13628, Oct. 9, 2012, 77 F.R. 62139, as amended by Ex. Ord. No. 13716, § 2, Jan. 16, 2016, 81 F.R. 3694, revoked by Ex. Ord. No. 13846, § 9(a), Aug. 6, 2018, 83 F.R. 38945.
Ex. Ord. No. 13645, June 3, 2013, 78 F.R. 33945, revoked by Ex. Ord. No. 13716, § 1(d), Jan. 16, 2016, 81 F.R. 3694.
Ex. Ord. No. 13846, Aug. 6, 2018, 83 F.R. 38939.
Ex. Ord. No. 13871, May 8, 2019, 84 F.R. 20761.
Ex. Ord. No. 13876, June 24, 2019, 84 F.R. 30573.
Ex. Ord. No. 13902, Jan. 10, 2020, 85 F.R. 2003.
Ex. Ord. No. 13949, Sept. 21, 2020, 85 F.R. 60043.


Iraq
Ex. Ord. No. 12722, Aug. 2, 1990, 55 F.R. 31803, revoked by Ex. Ord. No. 12724, § 6, Aug. 9, 1990, 55 F.R. 33090, to the extent inconsistent with Ex. Ord. No. 12724, and by Ex. Ord. No. 13350, July 29, 2004, 69 F.R. 46055.
Continuations of national emergency declared by Ex. Ord. No. 12722 were contained in the following:
Notice of President of the United States, dated July 31, 2003, 68 F.R. 45739.
Notice of President of the United States, dated July 30, 2002, 67 F.R. 50341.
Notice of President of the United States, dated July 31, 2001, 66 F.R. 40105.
Notice of President of the United States, dated July 28, 2000, 65 F.R. 47241.
Notice of President of the United States, dated July 20, 1999, 64 F.R. 39897.
Notice of President of the United States, dated July 28, 1998, 63 F.R. 41175.
Notice of President of the United States, dated July 31, 1997, 62 F.R. 41803.
Notice of President of the United States, dated July 22, 1996, 61 F.R. 38561.
Notice of President of the United States, dated July 28, 1995, 60 F.R. 39099.
Notice of President of the United States, dated July 19, 1994, 59 F.R. 37151.
Notice of President of the United States, dated July 20, 1993, 58 F.R. 39111.
Notice of President of the United States, dated July 21, 1992, 57 F.R. 32875.
Notice of President of the United States, dated July 26, 1991, 56 F.R. 35995.
Ex. Ord. No. 12724, Aug. 9, 1990, 55 F.R. 33089, revoked by Ex. Ord. No. 13350, July 29, 2004, 69 F.R. 46055.
Ex. Ord. No. 12817, Oct. 21, 1992, 57 F.R. 48433, revoked by Ex. Ord. No. 13350, July 29, 2004, 69 F.R. 46055.
Ex. Ord. No. 13303, May 22, 2003, 68 F.R. 31931, as amended by Ex. Ord. No. 13364, § 1, Nov. 29, 2004, 69 F.R. 70177.
Continuations of national emergency declared by Ex. Ord. No. 13303 were contained in the following:
Notice of President of the United States, dated May 6, 2021, 86 F.R. 25797.
Notice of President of the United States, dated May 20, 2020, 85 F.R. 31033.
Notice of President of the United States, dated May 20, 2019, 84 F.R. 23437.
Notice of President of the United States, dated May 18, 2018, 83 F.R. 23573.
Notice of President of the United States, dated May 16, 2017, 82 F.R. 22877.
Notice of President of the United States, dated May 18, 2016, 81 F.R. 32219.
Notice of President of the United States, dated May 19, 2015, 80 F.R. 29527.
Notice of President of the United States, dated May 19, 2014, 79 F.R. 29069.
Notice of President of the United States, dated May 17, 2013, 78 F.R. 30195.
Notice of President of the United States, dated May 18, 2012, 77 F.R. 30183.
Notice of President of the United States, dated May 17, 2011, 76 F.R. 29141.
Notice of President of the United States, dated May 12, 2010, 75 F.R. 27399.
Notice of President of the United States, dated May 19, 2009, 74 F.R. 23935.
Notice of President of the United States, dated May 20, 2008, 73 F.R. 29683.
Notice of President of the United States, dated May 18, 2007, 72 F.R. 28581.
Notice of President of the United States, dated May 18, 2006, 71 F.R. 29237.
Notice of President of the United States, dated May 19, 2005, 70 F.R. 29435.
Notice of President of the United States, dated May 20, 2004, 69 F.R. 29409.
Ex. Ord. No. 13315, Aug. 28, 2003, 68 F.R. 52315, as amended by Ex. Ord. No. 13350, July 29, 2004, 69 F.R. 46055.
Ex. Ord. No. 13350, July 29, 2004, 69 F.R. 46055.
Ex. Ord. No. 13364, Nov. 29, 2004, 69 F.R. 70177.
Ex. Ord. No. 13438, July 17, 2007, 72 F.R. 39719.
Ex. Ord. No. 13668, May 27, 2014, 79 F.R. 31019.


Kuwait
Ex. Ord. No. 12723, Aug. 2, 1990, 55 F.R. 31805, revoked by Ex. Ord. No. 12771, July 25, 1991, 56 F.R. 35993.
Ex. Ord. No. 12725, Aug. 9, 1990, 55 F.R. 33091, revoked by Ex. Ord. No. 12771, July 25, 1991, 56 F.R. 35993.
Ex. Ord. No. 12771, July 25, 1991, 56 F.R. 35993.


Lebanon
Ex. Ord. No. 13441, Aug. 1, 2007, 72 F.R. 43499.
Continuations of national emergency declared by Ex. Ord. No. 13441 were contained in the following:
Notice of President of the United States, dated July 20, 2021, 86 F.R. 38901.
Notice of President of the United States, dated July 29, 2020, 85 F.R. 45965.
Notice of President of the United States, dated July 30, 2019, 84 F.R. 37561.
Notice of President of the United States, dated July 27, 2018, 83 F.R. 37415.
Notice of President of the United States, dated July 28, 2017, 82 F.R. 35621.
Notice of President of the United States, dated July 27, 2016, 81 F.R. 50281.
Notice of President of the United States, dated July 29, 2015, 80 F.R. 45839.
Notice of President of the United States, dated July 29, 2014, 79 F.R. 44259.
Notice of President of the United States, dated July 29, 2013, 78 F.R. 46489.
Notice of President of the United States, dated July 24, 2012, 77 F.R. 43707.
Notice of President of the United States, dated July 28, 2011, 76 F.R. 45653.
Notice of President of the United States, dated July 29, 2010, 75 F.R. 45045.
Notice of President of the United States, dated July 30, 2009, 74 F.R. 38321.
Notice of President of the United States, dated July 30, 2008, 73 F.R. 44895.


Liberia
Ex. Ord. No. 13213, May 22, 2001, 66 F.R. 28829, as amended by Ex. Ord. No. 13312, § 3(d), July 29, 2003, 68 F.R. 45152, revoked by Ex. Ord. No. 13324, Jan. 15, 2004, 69 F.R. 2823.
Ex. Ord. No. 13324, Jan. 15, 2004, 69 F.R. 2823.
Ex. Ord. No. 13348, July 22, 2004, 69 F.R. 44885, revoked by Ex. Ord. No. 13710, Nov. 12, 2015, 80 F.R. 71679.
Continuations of national emergency declared by Ex. Ord. No. 13348 were contained in the following:
Notice of President of the United States, dated July 17, 2015, 80 F.R. 43297.
Notice of President of the United States, dated July 15, 2014, 79 F.R. 41875.
Notice of President of the United States, dated July 17, 2013, 78 F.R. 43751.
Notice of President of the United States, dated July 17, 2012, 77 F.R. 42415, 45469.
Notice of President of the United States, dated July 20, 2011, 76 F.R. 43801.
Notice of President of the United States, dated July 19, 2010, 75 F.R. 42281.
Notice of President of the United States, dated July 16, 2009, 74 F.R. 35763.
Notice of President of the United States, dated July 16, 2008, 73 F.R. 42255.
Notice of President of the United States, dated July 19, 2007, 72 F.R. 40059.
Notice of President of the United States, dated July 18, 2006, 71 F.R. 41093.
Notice of President of the United States, dated July 19, 2005, 70 F.R. 41935.
Ex. Ord. No. 13710, Nov. 12, 2015, 80 F.R. 71679.


Libya
Ex. Ord. No. 12543, Jan. 7, 1986, 51 F.R. 875, revoked by Ex. Ord. No. 13357, Sept. 20, 2004, 69 F.R. 56665.
Continuations of national emergency declared by Ex. Ord. No. 12543 were contained in the following:
Notice of President of the United States, dated Jan. 5, 2004, 69 F.R. 847.
Notice of President of the United States, dated Jan. 2, 2003, 68 F.R. 661.
Notice of President of the United States, dated Jan. 3, 2002, 67 F.R. 637.
Notice of President of the United States, dated Jan. 4, 2001, 66 F.R. 1251.
Notice of President of the United States, dated Dec. 29, 1999, 65 F.R. 1999.
Notice of President of the United States, dated Dec. 30, 1998, 64 F.R. 383.
Notice of President of the United States, dated Jan. 2, 1998, 63 F.R. 653.
Notice of President of the United States, dated Jan. 2, 1997, 62 F.R. 587.
Notice of President of the United States, dated Jan. 3, 1996, 61 F.R. 383.
Notice of President of the United States, dated Dec. 22, 1994, 59 F.R. 67119.
Notice of President of the United States, dated Dec. 2, 1993, 58 F.R. 64361.
Notice of President of the United States, dated Dec. 14, 1992, 57 F.R. 59895.
Notice of President of the United States, dated Dec. 26, 1991, 56 F.R. 67465.
Notice of President of the United States, dated Jan. 2, 1991, 56 F.R. 477.
Notice of President of the United States, dated Jan. 4, 1990, 55 F.R. 589.
Notice of President of the United States, dated Dec. 28, 1988, 53 F.R. 52971.
Notice of President of the United States, dated Dec. 15, 1987, 52 F.R. 47891.
Notice of President of the United States, dated Dec. 23, 1986, 51 F.R. 46849.
Ex. Ord. No. 12544, Jan. 8, 1986, 51 F.R. 1235, revoked by Ex. Ord. No. 13357, Sept. 20, 2004, 69 F.R. 56665.
Ex. Ord. No. 12801, Apr. 15, 1992, 57 F.R. 14319, revoked by Ex. Ord. No. 13357, Sept. 20, 2004, 69 F.R. 56665.
Ex. Ord. No. 13357, Sept. 20, 2004, 69 F.R. 56665.
Ex. Ord. No. 13566, Feb. 25, 2011, 76 F.R. 11315.
Continuations of national emergency declared by Ex. Ord. No. 13566 were contained in the following:
Notice of President of the United States, dated Feb. 11, 2021, 86 F.R. 9835.
Notice of President of the United States, dated Feb. 20, 2020, 85 F.R. 10553.
Notice of President of the United States, dated Feb. 19, 2019, 84 F.R. 5581.
Notice of President of the United States, dated Feb. 9, 2018, 83 F.R. 6105.
Notice of President of the United States, dated Jan. 13, 2017, 82 F.R. 6189.
Notice of President of the United States, dated Feb. 22, 2016, 81 F.R. 9329.
Notice of President of the United States, dated Feb. 23, 2015, 80 F.R. 9983.
Notice of President of the United States, dated Feb. 20, 2014, 79 F.R. 10329.
Notice of President of the United States, dated Feb. 13, 2013, 78 F.R. 11549.
Notice of President of the United States, dated Feb. 23, 2012, 77 F.R. 11381.
Ex. Ord. No. 13726, Apr. 19, 2016, 81 F.R. 23559.


Mali
Ex. Ord. No. 13882, July 26, 2019, 84 F.R. 37055.
Continuations of national emergency declared by Ex. Ord. No. 13882 were contained in the following:
Notice of President of the United States, dated July 20, 2021, 86 F.R. 38903.
Notice of President of the United States, dated July 23, 2020, 85 F.R. 45055.


Nicaragua
Ex. Ord. No. 12513, May 1, 1985, 50 F.R. 18629, revoked by Ex. Ord. No. 12707, Mar. 13, 1990, 55 F.R. 9707.
Continuations of national emergency declared by Ex. Ord. No. 12513 were contained in the following:
Notice of President of the United States, dated Apr. 21, 1989, 54 F.R. 17701.
Notice of President of the United States, dated Apr. 25, 1988, 53 F.R. 15011.
Notice of President of the United States, dated Apr. 21, 1987, 52 F.R. 13425.
Notice of President of the United States, dated Apr. 22, 1986, 51 F.R. 15461.
Ex. Ord. No. 12707, Mar. 13, 1990, 55 F.R. 9707.
Ex. Ord. No. 13851, Nov. 27, 2018, 83 F.R. 61505.
Continuations of national emergency declared by Ex. Ord. No. 13851 were contained in the following:
Notice of President of the United States, dated Nov. 24, 2020, 85 F.R. 75831.
Notice of President of the United States, dated Nov. 25, 2019, 84 F.R. 65255.


North Korea
Ex. Ord. No. 13466, June 26, 2008, 73 F.R. 36787.
Continuations of national emergency declared by Ex. Ord. No. 13466 were contained in the following:
Notice of President of the United States, dated June 21, 2021, 86 F.R. 33075.
Notice of President of the United States, dated June 17, 2020, 85 F.R. 37329.
Notice of President of the United States, dated June 21, 2019, 84 F.R. 29793.
Notice of President of the United States, dated June 22, 2018, 83 F.R. 29661.
Notice of President of the United States, dated June 21, 2017, 82 F.R. 28743.
Notice of President of the United States, dated June 21, 2016, 81 F.R. 40775.
Notice of President of the United States, dated June 22, 2015, 80 F.R. 36461.
Notice of President of the United States, dated June 20, 2014, 79 F.R. 35909.
Notice of President of the United States, dated June 21, 2013, 78 F.R. 38193.
Notice of President of the United States, dated June 18, 2012, 77 F.R. 37263.
Notice of President of the United States, dated June 23, 2011, 76 F.R. 37237.
Notice of President of the United States, dated June 14, 2010, 75 F.R. 34317.
Notice of President of the United States, dated June 24, 2009, 74 F.R. 30457.
Ex. Ord. No. 13551, Aug. 30, 2010, 75 F.R. 53837.
Ex. Ord. No. 13570, Apr. 18, 2011, 76 F.R. 22291.
Ex. Ord. No. 13687, Jan. 2, 2015, 80 F.R. 819.
Ex. Ord. No. 13722, Mar. 15, 2016, 81 F.R. 14943.
Ex. Ord. No. 13810, Sept. 20, 2017, 82 F.R. 44705.


Panama
Ex. Ord. No. 12635, Apr. 8, 1988, 53 F.R. 12134, revoked by Ex. Ord. No. 12710, Apr. 5, 1990, 55 F.R. 13099.
Continuation of national emergency declared by Ex. Ord. No. 12635 was contained in the following:
Notice of President of the United States, dated Apr. 6, 1989, 54 F.R. 14197.
Ex. Ord. No. 12710, Apr. 5, 1990, 55 F.R. 13099.


Persons Engaging in Significant Malicious Cyber-Enabled Activities
Ex. Ord. No. 13694, Apr. 1, 2015, 80 F.R. 18077, as amended by Ex. Ord. No. 13757, §§ 1–3, Dec. 28, 2016, 82 F.R. 1, 2; Ex. Ord. No. 13984, § 6, Jan. 19, 2021, 86 F.R. 6841.
Continuations of national emergency declared by Ex. Ord. No. 13694 were contained in the following:
Notice of President of the United States, dated Mar. 29, 2021, 86 F.R. 16663.
Notice of President of the United States, dated Mar. 30, 2020, 85 F.R. 18103.
Notice of President of the United States, dated Mar. 26, 2019, 84 F.R. 11877.
Notice of President of the United States, dated Mar. 27, 2018, 83 F.R. 13371.
Notice of President of the United States, dated Mar. 29, 2017, 82 F.R. 16099.
Notice of President of the United States, dated Mar. 29, 2016, 81 F.R. 18737.


Persons Involved in Serious Human Rights Abuse or Corruption
Ex. Ord. No. 13818, Dec. 20, 2017, 82 F.R. 60839.
Continuations of national emergency declared by Ex. Ord. No. 13818 were contained in the following:
Notice of President of the United States, dated Dec. 16, 2020, 85 F.R. 82869.
Notice of President of the United States, dated Dec. 18, 2019, 84 F.R. 69981.
Notice of President of the United States, dated Dec. 18, 2018, 83 F.R. 65277.


Russia
Ex. Ord. No. 13159, June 21, 2000, 65 F.R. 39279.
Continuations of national emergency declared by Ex. Ord. No. 13159 were contained in the following:
Notice of President of the United States, dated June 18, 2012, 77 F.R. 37261.
Notice of President of the United States, dated June 17, 2011, 76 F.R. 35955.
Notice of President of the United States, dated June 17, 2010, 75 F.R. 34921.
Notice of President of the United States, dated June 18, 2009, 74 F.R. 29391.
Notice of President of the United States, dated June 18, 2008, 73 F.R. 35335.
Notice of President of the United States, dated June 19, 2007, 72 F.R. 34159.
Notice of President of the United States, dated June 19, 2006, 71 F.R. 35489.
Notice of President of the United States, dated June 17, 2005, 70 F.R. 35507.
Notice of President of the United States, dated June 16, 2004, 69 F.R. 34047.
Notice of President of the United States, dated June 10, 2003, 68 F.R. 35149.
Notice of President of the United States, dated June 18, 2002, 67 F.R. 42181.
Notice of President of the United States, dated June 11, 2001, 66 F.R. 32207.
Ex. Ord. No. 13617, June 25, 2012, 77 F.R. 38459, revoked by Ex. Ord. No. 13695, May 26, 2015, 80 F.R. 30331.
Continuations of national emergency declared by Ex. Ord. No. 13617 were contained in the following:
Notice of President of the United States, dated June 19, 2014, 79 F.R. 35679.
Notice of President of the United States, dated June 20, 2013, 78 F.R. 37925.
Ex. Ord. No. 13695, May 26, 2015, 80 F.R. 30331.
Ex. Ord. No. 14024, Apr. 15, 2021, 86 F.R. 20249.


Sierra Leone
Ex. Ord. No. 13194, Jan. 18, 2001, 66 F.R. 7389, as amended by Ex. Ord. No. 13312, § 3(a)–(c), July 29, 2003, 68 F.R. 45152, revoked by Ex. Ord. No. 13324, Jan. 15, 2004, 69 F.R. 2823.
Continuations of national emergency declared by Ex. Ord. No. 13194 were contained in the following:
Notice of President of the United States, dated Jan. 16, 2003, 68 F.R. 2677.
Notice of President of the United States, dated Jan. 15, 2002, 67 F.R. 2547.
Ex. Ord. No. 13213, May 22, 2001, 66 F.R. 28829, as amended by Ex. Ord. No. 13312, § 3(d), July 29, 2003, 68 F.R. 45152, revoked by Ex. Ord. No. 13324, Jan. 15, 2004, 69 F.R. 2823.
Ex. Ord. No. 13324, Jan. 15, 2004, 69 F.R. 2823.


Somalia
Ex. Ord. No. 13536, Apr. 12, 2010, 75 F.R. 19869, as amended by Ex. Ord. No. 13620, § 1, July 20, 2012, 77 F.R. 43483.
Continuations of national emergency declared by Ex. Ord. No. 13536 were contained in the following:
Notice of President of the United States, dated Apr. 1, 2021, 86 F.R. 17673.
Notice of President of the United States, dated Apr. 3, 2020, 85 F.R. 19373.
Notice of President of the United States, dated Apr. 10, 2019, 84 F.R. 14843.
Notice of President of the United States, dated Apr. 4, 2018, 83 F.R. 14731.
Notice of President of the United States, dated Apr. 6, 2017, 82 F.R. 17095.
Notice of President of the United States, dated Apr. 4, 2016, 81 F.R. 20217.
Notice of President of the United States, dated Apr. 8, 2015, 80 F.R. 19193.
Notice of President of the United States, dated Apr. 7, 2014, 79 F.R. 19803.
Notice of President of the United States, dated Apr. 4, 2013, 78 F.R. 21013.
Notice of President of the United States, dated Apr. 7, 2011, 76 F.R. 19897.
Ex. Ord. No. 13620, July 20, 2012, 77 F.R. 43483.


South Africa
Ex. Ord. No. 12532, Sept. 9, 1985, 50 F.R. 36861, revoked by Ex. Ord. No. 12769, § 4, July 10, 1991, 56 F.R. 31855.
Continuation of national emergency declared by Ex. Ord. No. 12532 was contained in the following:
Notice of President of the United States, dated Sept. 4, 1986, 51 F.R. 31925.
Ex. Ord. No. 12535, Oct. 1, 1985, 50 F.R. 40325, revoked by Ex. Ord. No. 12769, § 4, July 10, 1991, 56 F.R. 31855.


South Sudan
Ex. Ord. No. 13664, Apr. 3, 2014, 79 F.R. 19283.
Continuations of national emergency declared by Ex. Ord. No. 13664 were contained in the following:
Notice of President of the United States, dated Mar. 29, 2021, 86 F.R. 16665.
Notice of President of the United States, dated Apr. 1, 2020, 85 F.R. 18855.
Notice of President of the United States, dated Apr. 1, 2019, 84 F.R. 12871.
Notice of President of the United States, dated Mar. 27, 2018, 83 F.R. 13373.
Notice of President of the United States, dated Mar. 22, 2017, 82 F.R. 15107.
Notice of President of the United States, dated Mar. 30, 2016, 81 F.R. 19019.
Notice of President of the United States, dated Mar. 31, 2015, 80 F.R. 18081.


Sudan
Ex. Ord. No. 13067, Nov. 3, 1997, 62 F.R. 59989, as amended by Ex. Ord. No. 13761, § 1, Jan. 13, 2017, 82 F.R. 5331.
Continuations of national emergency declared by Ex. Ord. No. 13067 were contained in the following:
Notice of President of the United States, dated Oct. 30, 2020, 85 F.R. 69463.
Notice of President of the United States, dated Oct. 31, 2019, 84 F.R. 59287.
Notice of President of the United States, dated Oct. 31, 2018, 83 F.R. 55239.
Notice of President of the United States, dated Oct. 31, 2017, 82 F.R. 50799.
Notice of President of the United States, dated Oct. 31, 2016, 81 F.R. 76491.
Notice of President of the United States, dated Oct. 28, 2015, 80 F.R. 67259.
Notice of President of the United States, dated Oct. 24, 2014, 79 F.R. 64295.
Notice of President of the United States, dated Oct. 30, 2013, 78 F.R. 65867.
Notice of President of the United States, dated Nov. 1, 2012, 77 F.R. 66359.
Notice of President of the United States, dated Nov. 1, 2011, 76 F.R. 68055.
Notice of President of the United States, dated Nov. 1, 2010, 75 F.R. 67587.
Notice of President of the United States, dated Oct. 27, 2009, 74 F.R. 55745.
Notice of President of the United States, dated Oct. 30, 2008, 73 F.R. 65239.
Notice of President of the United States, dated Nov. 1, 2007, 72 F.R. 62407.
Notice of President of the United States, dated Nov. 1, 2006, 71 F.R. 64629.
Notice of President of the United States, dated Nov. 1, 2005, 70 F.R. 66745.
Notice of President of the United States, dated Nov. 1, 2004, 69 F.R. 63915.
Notice of President of the United States, dated Oct. 29, 2003, 68 F.R. 62211.
Notice of President of the United States, dated Oct. 29, 2002, 67 F.R. 66525.
Notice of President of the United States, dated Oct. 31, 2001, 66 F.R. 55869.
Notice of President of the United States, dated Oct. 31, 2000, 65 F.R. 66163.
Notice of President of the United States, dated Oct. 29, 1999, 64 F.R. 59105.
Notice of President of the United States, dated Oct. 27, 1998, 63 F.R. 58617.
Ex. Ord. No. 13400, Apr. 26, 2006, 71 F.R. 25483.
Ex. Ord. No. 13412, Oct. 13, 2006, 71 F.R. 61369, revoked by Ex. Ord. No. 13761, § 1, Jan. 13, 2017, 82 F.R. 5331.


Syria
Ex. Ord. No. 13338, May 11, 2004, 69 F.R. 26751, as amended by Ex. Ord. No. 13460, § 2, Feb. 13, 2008, 73 F.R. 8991.
Continuations of national emergency declared by Ex. Ord. No. 13338 were contained in the following:
Notice of President of the United States, dated May 6, 2021, 86 F.R. 25793.
Notice of President of the United States, dated May 7, 2020, 85 F.R. 27639.
Notice of President of the United States, dated May 8, 2019, 84 F.R. 20537.
Notice of President of the United States, dated May 9, 2018, 83 F.R. 21839.
Notice of President of the United States, dated May 9, 2017, 82 F.R. 21909.
Notice of President of the United States, dated May 3, 2016, 81 F.R. 27293.
Notice of President of the United States, dated May 6, 2015, 80 F.R. 26815.
Notice of President of the United States, dated May 7, 2014, 79 F.R. 26589.
Notice of President of the United States, dated May 7, 2013, 78 F.R. 27301.
Notice of President of the United States, dated May 9, 2012, 77 F.R. 27559.
Notice of President of the United States, dated Apr. 29, 2011, 76 F.R. 24791.
Notice of President of the United States, dated May 3, 2010, 75 F.R. 24779.
Notice of President of the United States, dated May 7, 2009, 74 F.R. 21765.
Notice of President of the United States, dated May 7, 2008, 73 F.R. 26939.
Notice of President of the United States, dated May 8, 2007, 72 F.R. 26707.
Notice of President of the United States, dated May 8, 2006, 71 F.R. 27381.
Notice of President of the United States, dated May 5, 2005, 70 F.R. 24697.
Ex. Ord. No. 13399, Apr. 25, 2006, 71 F.R. 25059.
Ex. Ord. No. 13460, Feb. 13, 2008, 73 F.R. 8991.
Ex. Ord. No. 13572, Apr. 29, 2011, 76 F.R. 24787.
Ex. Ord. No. 13573, May 18, 2011, 76 F.R. 29143.
Ex. Ord. No. 13582, Aug. 17, 2011, 76 F.R. 52209.
Ex. Ord. No. 13606, Apr. 22, 2012, 77 F.R. 24571.
Ex. Ord. No. 13608, May 1, 2012, 77 F.R. 26409.
Ex. Ord. No. 13894, Oct. 13, 2019, 84 F.R. 55851.
Continuation of national emergency declared by Ex. Ord. No. 13894 was contained in the following:
Notice of President of the United States, dated Oct. 8, 2020, 85 F.R. 64941.


Transnational Criminal Organizations
Ex. Ord. No. 13581, July 24, 2011, 76 F.R. 44757, as amended by Ex. Ord. No. 13863, Mar. 15, 2019, 84 F.R. 10255.
Continuations of national emergency declared by Ex. Ord. No. 13581 were contained in the following:
Notice of President of the United States, dated July 7, 2021, 86 F.R. 36481.
Notice of President of the United States, dated July 22, 2020, 85 F.R. 44683.
Notice of President of the United States, dated July 22, 2019, 84 F.R. 35513.
Notice of President of the United States, dated July 20, 2018, 83 F.R. 34931.
Notice of President of the United States, dated July 20, 2017, 82 F.R. 34249.
Notice of President of the United States, dated July 19, 2017, 82 F.R. 33773, withdrawn by Notice of President of the United States, dated July 20, 2017, 82 F.R. 34249.
Notice of President of the United States, dated July 20, 2016, 81 F.R. 48313.
Notice of President of the United States, dated July 21, 2015, 80 F.R. 43907.
Notice of President of the United States, dated July 18, 2014, 79 F.R. 42645.
Notice of President of the United States, dated July 19, 2013, 78 F.R. 44417.
Notice of President of the United States, dated July 18, 2012, 77 F.R. 42619.


Ukraine
Ex. Ord. No. 13660, Mar. 6, 2014, 79 F.R. 13493.
Continuations of national emergency declared by Ex. Ord. No. 13660 were contained in the following:
Notice of President of the United States, dated Mar. 2, 2021, 86 F.R. 12793.
Notice of President of the United States, dated Feb. 25, 2020, 85 F.R. 11827.
Notice of President of the United States, dated Mar. 4, 2019, 84 F.R. 7975.
Notice of President of the United States, dated Mar. 2, 2018, 83 F.R. 9413.
Notice of President of the United States, dated Jan. 13, 2017, 82 F.R. 6191.
Notice of President of the United States, dated Mar. 2, 2016, 81 F.R. 11655.
Notice of President of the United States, dated Mar. 3, 2015, 80 F.R. 12067.
Ex. Ord. No. 13661, Mar. 16, 2014, 79 F.R. 15535.
Ex. Ord. No. 13662, Mar. 20, 2014, 79 F.R. 16169.
Ex. Ord. No. 13685, Dec. 19, 2014, 79 F.R. 77357.


Venezuela
Ex. Ord. No. 13692, Mar. 8, 2015, 80 F.R. 12747, as amended by Ex. Ord. No. 13857, Jan. 25, 2019, 84 F.R. 509.
Continuations of national emergency declared by Ex. Ord. No. 13692 were contained in the following:
Notice of President of the United States, dated Mar. 2, 2021, 86 F.R. 12795.
Notice of President of the United States, dated Mar. 5, 2020, 85 F.R. 13473.
Notice of President of the United States, dated Mar. 5, 2019, 84 F.R. 8245.
Notice of President of the United States, dated Mar. 2, 2018, 83 F.R. 9415.
Notice of President of the United States, dated Jan. 13, 2017, 82 F.R. 6193.
Notice of President of the United States, dated Mar. 3, 2016, 81 F.R. 11999.
Ex. Ord. No. 13808, Aug. 24, 2017, 82 F.R. 41155, as amended by Ex. Ord. No. 13857, Jan. 25, 2019, 84 F.R. 509.
Ex. Ord. No. 13827, Mar. 19, 2018, 83 F.R. 12469, as amended by Ex. Ord. No. 13857, Jan. 25, 2019, 84 F.R. 509.
Ex. Ord. No. 13835, May 21, 2018, 83 F.R. 24001, as amended by Ex. Ord. No. 13857, Jan. 25, 2019, 84 F.R. 509.
Ex. Ord. No. 13850, Nov. 1, 2018, 83 F.R. 55243, as amended by Ex. Ord. No. 13857, Jan. 25, 2019, 84 F.R. 509.
Ex. Ord. No. 13884, Aug. 5, 2019, 84 F.R. 38843.


Western Balkans
Ex. Ord. No. 12808, May 30, 1992, 57 F.R. 23299, revoked by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Continuations of national emergency declared by Ex. Ord. No. 12808 were contained in the following:
Notice of President of the United States, dated May 27, 2002, 67 F.R. 37661.
Notice of President of the United States, dated May 24, 2001, 66 F.R. 29007.
Notice of President of the United States, dated May 25, 2000, 65 F.R. 34379.
Notice of President of the United States, dated May 27, 1999, 64 F.R. 29205.
Notice of President of the United States, dated May 28, 1998, 63 F.R. 29527.
Notice of President of the United States, dated May 28, 1997, 62 F.R. 29283.
Notice of President of the United States, dated May 24, 1996, 61 F.R. 26773.
Determination of President, No. 96–7, Dec. 27, 1995, 61 F.R. 2887.
Notice of President of the United States, dated May 10, 1995, 60 F.R. 25599.
Notice of President of the United States, dated May 25, 1994, 59 F.R. 27429.
Notice of President of the United States, dated May 25, 1993, 58 F.R. 30693.
Ex. Ord. No. 12810, June 5, 1992, 57 F.R. 24347, as amended by Ex. Ord. No. 12831, § 4, Jan. 15, 1993, 58 F.R. 5253, revoked by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Ex. Ord. No. 12831, Jan. 15, 1993, 58 F.R. 5253, revoked by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Ex. Ord. No. 12846, Apr. 25, 1993, 58 F.R. 25771, revoked by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Ex. Ord. No. 12934, Oct. 25, 1994, 59 F.R. 54117, revoked by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Ex. Ord. No. 13088, June 9, 1998, 63 F.R. 32109, as amended by Ex. Ord. No. 13121, Apr. 30, 1999, 64 F.R. 24021, eff. May 1, 1999; Ex. Ord. No. 13192, Jan. 17, 2001, 66 F.R. 7379, eff. Jan. 19, 2001, revoked by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Continuations of national emergency declared by Ex. Ord. No. 13088 were contained in the following:
Notice of President of the United States, dated May 27, 2002, 67 F.R. 37661.
Notice of President of the United States, dated May 24, 2001, 66 F.R. 29007.
Notice of President of the United States, dated May 25, 2000, 65 F.R. 34379.
Notice of President of the United States, dated May 27, 1999, 64 F.R. 29205.
Ex. Ord. No. 13219, June 26, 2001, 66 F.R. 34777, as amended by Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Continuations of national emergency declared by Ex. Ord. No. 13219 were contained in the following:
Notice of President of the United States, dated June 8, 2021, 86 F.R. 31083.
Notice of President of the United States, dated June 24, 2020, 85 F.R. 38271.
Notice of President of the United States, dated June 18, 2019, 84 F.R. 28715.
Notice of President of the United States, dated June 22, 2018, 83 F.R. 29663.
Notice of President of the United States, dated June 21, 2017, 82 F.R. 28745.
Notice of President of the United States, dated June 21, 2016, 81 F.R. 40777.
Notice of President of the United States, dated June 22, 2015, 80 F.R. 36463.
Notice of President of the United States, dated June 23, 2014, 79 F.R. 36181.
Notice of President of the United States, dated June 17, 2013, 78 F.R. 37099.
Notice of President of the United States, dated June 22, 2012, 77 F.R. 37995.
Notice of President of the United States, dated June 23, 2011, 76 F.R. 37239.
Notice of President of the United States, dated June 8, 2010, 75 F.R. 32843.
Notice of President of the United States, dated June 22, 2009, 74 F.R. 30209.
Notice of President of the United States, dated June 24, 2008, 73 F.R. 36255.
Notice of President of the United States, dated June 22, 2007, 72 F.R. 34981.
Notice of President of the United States, dated June 22, 2006, 71 F.R. 36183.
Notice of President of the United States, dated June 23, 2005, 70 F.R. 36803.
Notice of President of the United States, dated June 24, 2004, 69 F.R. 36005.
Notice of President of the United States, dated June 20, 2003, 68 F.R. 37389.
Notice of President of the United States, dated June 21, 2002, 67 F.R. 42703.
Ex. Ord. No. 13304, May 28, 2003, 68 F.R. 32315.
Ex. Ord. No. 14033, June 8, 2021, 86 F.R. 31079.


Yemen
Ex. Ord. No. 13611, May 16, 2012, 77 F.R. 29533.
Continuations of national emergency declared by Ex. Ord. No. 13611 were contained in the following:
Notice of President of the United States, dated May 11, 2021, 86 F.R. 26341.
Notice of President of the United States, dated May 7, 2020, 85 F.R. 27643.
Notice of President of the United States, dated May 13, 2019, 84 F.R. 22047.
Notice of President of the United States, dated May 14, 2018, 83 F.R. 22585.
Notice of President of the United States, dated May 8, 2017, 82 F.R. 21905.
Notice of President of the United States, dated May 12, 2016, 81 F.R. 30155.
Notice of President of the United States, dated May 13, 2015, 80 F.R. 27851.
Notice of President of the United States, dated May 12, 2014, 79 F.R. 27477.
Notice of President of the United States, dated May 13, 2013, 78 F.R. 28465.


Zimbabwe
Ex. Ord. No. 13288, Mar. 6, 2003, 68 F.R. 11457, as amended by Ex. Ord. No. 13391, Nov. 22, 2005, 70 F.R. 71201.
Continuations of national emergency declared by Ex. Ord. No. 13288 were contained in the following:
Notice of President of the United States, dated Mar. 2, 2021, 86 F.R. 12797.
Notice of President of the United States, dated Mar. 4, 2020, 85 F.R. 12981.
Notice of President of the United States, dated Mar. 4, 2019, 84 F.R. 7977.
Notice of President of the United States, dated Mar. 2, 2018, 83 F.R. 9417.
Notice of President of the United States, dated Jan. 13, 2017, 82 F.R. 6195.
Notice of President of the United States, dated Mar. 2, 2016, 81 F.R. 11657.
Notice of President of the United States, dated Mar. 3, 2015, 80 F.R. 12069.
Notice of President of the United States, dated Feb. 28, 2014, 79 F.R. 12031.
Notice of President of the United States, dated Mar. 1, 2013, 78 F.R. 14427.
Notice of President of the United States, dated Mar. 2, 2012, 77 F.R. 13179.
Notice of President of the United States, dated Mar. 2, 2011, 76 F.R. 12267.
Notice of President of the United States, dated Feb. 26, 2010, 75 F.R. 10157.
Notice of President of the United States, dated Mar. 3, 2009, 74 F.R. 9751.
Notice of President of the United States, dated Mar. 4, 2008, 73 F.R. 12005.
Notice of President of the United States, dated Feb. 28, 2007, 72 F.R. 9645.
Notice of President of the United States, dated Feb. 27, 2006, 71 F.R. 10603.
Notice of President of the United States, dated Mar. 2, 2005, 70 F.R. 10859.
Notice of President of the United States, dated Mar. 2, 2004, 69 F.R. 10313.
Ex. Ord. No. 13469, July 25, 2008, 73 F.R. 43841.



§ 1702. Presidential authorities(a) In general(1) At the times and to the extent specified in section 1701 of this title, the President may, under such regulations as he may prescribe, by means of instructions, licenses, or otherwise—(A) investigate, regulate, or prohibit—(i) any transactions in foreign exchange,

(ii) transfers of credit or payments between, by, through, or to any banking institution, to the extent that such transfers or payments involve any interest of any foreign country or a national thereof,

(iii) the importing or exporting of currency or securities,

by any person, or with respect to any property, subject to the jurisdiction of the United States;

(B) investigate, block during the pendency of an investigation, regulate, direct and compel, nullify, void, prevent or prohibit, any acquisition, holding, withholding, use, transfer, withdrawal, transportation, importation or exportation of, or dealing in, or exercising any right, power, or privilege with respect to, or transactions involving, any property in which any foreign country or a national thereof has any interest by any person, or with respect to any property, subject to the jurisdiction of the United States; and.11 So in original. The period probably should not appear.

(C) when the United States is engaged in armed hostilities or has been attacked by a foreign country or foreign nationals, confiscate any property, subject to the jurisdiction of the United States, of any foreign person, foreign organization, or foreign country that he determines has planned, authorized, aided, or engaged in such hostilities or attacks against the United States; and all right, title, and interest in any property so confiscated shall vest, when, as, and upon the terms directed by the President, in such agency or person as the President may designate from time to time, and upon such terms and conditions as the President may prescribe, such interest or property shall be held, used, administered, liquidated, sold, or otherwise dealt with in the interest of and for the benefit of the United States, and such designated agency or person may perform any and all acts incident to the accomplishment or furtherance of these purposes.


(2) In exercising the authorities granted by paragraph (1), the President may require any person to keep a full record of, and to furnish under oath, in the form of reports or otherwise, complete information relative to any act or transaction referred to in paragraph (1) either before, during, or after the completion thereof, or relative to any interest in foreign property, or relative to any property in which any foreign country or any national thereof has or has had any interest, or as may be otherwise necessary to enforce the provisions of such paragraph. In any case in which a report by a person could be required under this paragraph, the President may require the production of any books of account, records, contracts, letters, memoranda, or other papers, in the custody or control of such person.

(3) Compliance with any regulation, instruction, or direction issued under this chapter shall to the extent thereof be a full acquittance and discharge for all purposes of the obligation of the person making the same. No person shall be held liable in any court for or with respect to anything done or omitted in good faith in connection with the administration of, or pursuant to and in reliance on, this chapter, or any regulation, instruction, or direction issued under this chapter.


(b) Exceptions to grant of authorityThe authority granted to the President by this section does not include the authority to regulate or prohibit, directly or indirectly—(1) any postal, telegraphic, telephonic, or other personal communication, which does not involve a transfer of anything of value;

(2) donations, by persons subject to the jurisdiction of the United States, of articles, such as food, clothing, and medicine, intended to be used to relieve human suffering, except to the extent that the President determines that such donations (A) would seriously impair his ability to deal with any national emergency declared under section 1701 of this title, (B) are in response to coercion against the proposed recipient or donor, or (C) would endanger Armed Forces of the United States which are engaged in hostilities or are in a situation where imminent involvement in hostilities is clearly indicated by the circumstances; or 22 So in original. The word “or” probably should not appear.

(3) the importation from any country, or the exportation to any country, whether commercial or otherwise, regardless of format or medium of transmission, of any information or informational materials, including but not limited to, publications, films, posters, phonograph records, photographs, microfilms, microfiche, tapes, compact disks, CD ROMs, artworks, and news wire feeds. The exports exempted from regulation or prohibition by this paragraph do not include those which are otherwise controlled for export under section 4604 33 See References in Text note below. of this title, or under section 4605 3 of this title to the extent that such controls promote the nonproliferation or antiterrorism policies of the United States, or with respect to which acts are prohibited by chapter 37 of title 18; or

(4) any transactions ordinarily incident to travel to or from any country, including importation of accompanied baggage for personal use, maintenance within any country including payment of living expenses and acquisition of goods or services for personal use, and arrangement or facilitation of such travel including nonscheduled air, sea, or land voyages.


(c) Classified informationIn any judicial review of a determination made under this section, if the determination was based on classified information (as defined in section 1(a) of the Classified Information Procedures Act) such information may be submitted to the reviewing court ex parte and in camera. This subsection does not confer or imply any right to judicial review.


(Pub. L. 95–223, title II, § 203, Dec. 28, 1977, 91 Stat. 1626; Pub. L. 100–418, title II, § 2502(b)(1), Aug. 23, 1988, 102 Stat. 1371; Pub. L. 103–236, title V, § 525(c)(1), Apr. 30, 1994, 108 Stat. 474; Pub. L. 107–56, title I, § 106, Oct. 26, 2001, 115 Stat. 277.)

Editorial Notes

References in TextSections 4604 and 4605 of this title, referred to in subsec. (b)(3), were repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.
Section 1(a) of the Classified Information Procedures Act, referred to in subsec. (c), is section 1(a) of Pub. L. 96–456, Oct. 15, 1980, 94 Stat. 2025, which is set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Amendments2001—Pub. L. 107–56, § 106, which directed certain amendments to section 203 of the International Emergency Powers Act, was executed by making the amendments to this section, which is section 203 of the International Emergency Economic Powers Act, to reflect the probable intent of Congress. See below.
Subsec. (a)(1). Pub. L. 107–56, § 106(1)(C), which directed striking out “by any person, or with respect to any property, subject to the jurisdiction of the United States‘ without providing closing quotation marks designating the provisions to be struck, was executed by striking out “by any person, or with respect to any property, subject to the jurisdiction of the United States” in concluding provisions.
Subsec. (a)(1)(A). Pub. L. 107–56, § 106(1)(A), substituted a comma for “; and” at end of cl. (iii) and inserted concluding provisions.
Subsec. (a)(1)(B). Pub. L. 107–56, § 106(1)(B), inserted “, block during the pendency of an investigation” after “investigate” and substituted “interest by any person, or with respect to any property, subject to the jurisdiction of the United States; and” for “interest;”.
Subsec. (a)(1)(C). Pub. L. 107–56, § 106(1)(D), added subpar. (C).
Subsec. (c). Pub. L. 107–56, § 106(2), added subsec. (c).
1994—Subsec. (b)(3), (4). Pub. L. 103–236 added pars. (3) and (4) and struck out former par. (3) which read as follows: “the importation from any country, or the exportation to any country, whether commercial or otherwise, of publications, films, posters, phonograph records, photographs, microfilms, microfiche, tapes, or other informational materials, which are not otherwise controlled for export under section 2404 of the Appendix to this title or with respect to which no acts are prohibited by chapter 37 of title 18.”
1988—Subsec. (b)(3). Pub. L. 100–418 added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–236, title V, § 525(c)(2), (3), Apr. 30, 1994, 108 Stat. 475, provided that:
“(2) The amendments made by paragraph (1) to section 203(b)(3) of the International Emergency Economic Powers Act [50 U.S.C. 1702(b)(3)] apply to actions taken by the President under section 203 of such Act before the date of enactment of this Act [Apr. 30, 1994] which are in effect on such date and to actions taken under such section on or after such date.

“(3) Section 203(b)(4) of the International Emergency Economic Powers Act (as added by paragraph (1)) shall not apply to restrictions on the transactions and activities described in section 203(b)(4) in force on the date of enactment of this Act, with respect to countries embargoed under the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.] on the date of enactment of this Act.”




Effective Date of 1988 AmendmentPub. L. 100–418, title II, § 2502(b)(2), Aug. 23, 1988, 102 Stat. 1372, provided that: “The amendments made by paragraph (1) [amending this section] apply to actions taken by the President under section 203 of the International Emergency Economic Powers Act [this section] before the date of the enactment of this Act [Aug. 23, 1988] which are in effect on such date of enactment, and to actions taken under such section on or after such date of enactment.”


Executive Documents

Ex. Ord. No. 13290. Confiscating and Vesting Certain Iraqi Property
Ex. Ord. No. 13290, Mar. 20, 2003, 68 F.R. 14307, as amended by Ex. Ord. No. 13350, § 3, July 29, 2004, 69 F.R. 46055, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.), and section 301 of title 3, United States Code, and in order to take additional steps with respect to the national emergency declared in Executive Order 13303 of March 20 [May 22], 2003 [listed in a table under section 1701 of this title], and expanded in Executive Order 13315 of August 28, 2003 [listed in a table under section 1701 of this title],
I, GEORGE W. BUSH, President of the United States of America, hereby determine that the United States and Iraq are engaged in armed hostilities, that it is in the interest of the United States to confiscate certain property of the Government of Iraq and its agencies, instrumentalities, or controlled entities, and that all right, title, and interest in any property so confiscated should vest in the Department of the Treasury. I intend that such vested property should be used to assist the Iraqi people and to assist in the reconstruction of Iraq, and determine that such use would be in the interest of and for the benefit of the United States.
I hereby order:
Section 1. All blocked funds held in the United States in accounts in the name of the Government of Iraq, the Central Bank of Iraq, Rafidain Bank, Rasheed Bank, or the State Organization for Marketing Oil are hereby confiscated and vested in the Department of the Treasury, except for the following:
(a) any such funds that are subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations, or that enjoy equivalent privileges and immunities under the laws of the United States, and are or have been used for diplomatic or consular purposes, and
(b) any such amounts that as of the date of this order are subject to post-judgment writs of execution or attachment in aid of execution of judgments pursuant to section 201 of the Terrorism Risk Insurance Act of 2002 (Public Law 107–297) [see Tables for classification], provided that, upon satisfaction of the judgments on which such writs are based, any remainder of such excepted amounts shall, by virtue of this order and without further action, be confiscated and vested.
Sec. 2. The Secretary of the Treasury is authorized to perform, without further approval, ratification, or other action of the President, all functions of the President set forth in section 203(a)(1)(C) of IEEPA [50 U.S.C. 1702(a)(1)(C)] with respect to any and all property of the Government of Iraq, including its agencies, instrumentalities, or controlled entities, and to take additional steps, including the promulgation of rules and regulations as may be necessary, to carry out the purposes of this order. The Secretary of the Treasury may redelegate such functions in accordance with applicable law. The Secretary of the Treasury shall consult the Attorney General as appropriate in the implementation of this order.
Sec. 3. This order shall be transmitted to the Congress and published in the Federal Register.

George W. Bush.




§ 1703. Consultation and reports(a) Consultation with CongressThe President, in every possible instance, shall consult with the Congress before exercising any of the authorities granted by this chapter and shall consult regularly with the Congress so long as such authorities are exercised.


(b) Report to Congress upon exercise of Presidential authoritiesWhenever the President exercises any of the authorities granted by this chapter, he shall immediately transmit to the Congress a report specifying—(1) the circumstances which necessitate such exercise of authority;

(2) why the President believes those circumstances constitute an unusual and extraordinary threat, which has its source in whole or substantial part outside the United States, to the national security, foreign policy, or economy of the United States;

(3) the authorities to be exercised and the actions to be taken in the exercise of those authorities to deal with those circumstances;

(4) why the President believes such actions are necessary to deal with those circumstances; and

(5) any foreign countries with respect to which such actions are to be taken and why such actions are to be taken with respect to those countries.


(c) Periodic follow-up reportsAt least once during each succeeding six-month period after transmitting a report pursuant to subsection (b) with respect to an exercise of authorities under this chapter, the President shall report to the Congress with respect to the actions taken, since the last such report, in the exercise of such authorities, and with respect to any changes which have occurred concerning any information previously furnished pursuant to paragraphs (1) through (5) of subsection (b).


(d) Supplemental requirementsThe requirements of this section are supplemental to those contained in title IV of the National Emergencies Act [50 U.S.C. 1641].


(Pub. L. 95–223, title II, § 204, Dec. 28, 1977, 91 Stat. 1627.)

Editorial Notes

References in TextThe National Emergencies Act, referred to in subsec. (d), is Pub. L. 94–412, Sept. 14, 1976, 90 Stat. 1255, as amended. Title IV of the National Emergencies Act enacted subchapter IV (§ 1641) of chapter 34 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.



§ 1704. Authority to issue regulations
The President may issue such regulations, including regulations prescribing definitions, as may be necessary for the exercise of the authorities granted by this chapter.
(Pub. L. 95–223, title II, § 205, Dec. 28, 1977, 91 Stat. 1628.)

§ 1705. Penalties(a) Unlawful actsIt shall be unlawful for a person to violate, attempt to violate, conspire to violate, or cause a violation of any license, order, regulation, or prohibition issued under this chapter.


(b) Civil penaltyA civil penalty may be imposed on any person who commits an unlawful act described in subsection (a) in an amount not to exceed the greater of—(1) $250,000; or

(2) an amount that is twice the amount of the transaction that is the basis of the violation with respect to which the penalty is imposed.


(c) Criminal penaltyA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids or abets in the commission of, an unlawful act described in subsection (a) shall, upon conviction, be fined not more than $1,000,000, or if a natural person, may be imprisoned for not more than 20 years, or both.


(Pub. L. 95–223, title II, § 206, Dec. 28, 1977, 91 Stat. 1628; Pub. L. 102–393, title VI, § 629, Oct. 6, 1992, 106 Stat. 1773; Pub. L. 102–396, title IX, § 9155, Oct. 6, 1992, 106 Stat. 1943; Pub. L. 104–201, div. A, title XIV, § 1422, Sept. 23, 1996, 110 Stat. 2725; Pub. L. 109–177, title IV, § 402, Mar. 9, 2006, 120 Stat. 243; Pub. L. 110–96, § 2(a), Oct. 16, 2007, 121 Stat. 1011.)

Editorial Notes
Amendments2007—Pub. L. 110–96 amended section generally. Prior to amendment, text of section read as follows:
“(a) A civil penalty of not to exceed $50,000 may be imposed on any person who violates, or attempts to violate, any license, order, or regulation issued under this chapter.
“(b) Whoever willfully violates, or willfully attempts to violate, any license, order, or regulation issued under this chapter shall, upon conviction, be fined not more than $50,000, or, if a natural person, may be imprisoned for not more than twenty years, or both; and any officer, director, or agent of any corporation who knowingly participates in such violation may be punished by a like fine, imprisonment, or both.”

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–96, § 2(b), Oct. 16, 2007, 121 Stat. 1011, provided that:
“(1) Civil penalties.—Section 206(b) of the International Emergency Economic Powers Act [50 U.S.C. 1705(b)], as amended by subsection (a), shall apply to violations described in section 206(a) of such Act with respect to which enforcement action is pending or commenced on or after the date of the enactment of this Act [Oct. 16, 2007].

“(2) Criminal penalties.—Section 206(c) of the International Emergency Economic Powers Act, as amended by subsection (a), shall apply to violations described in section 206(a) of such Act with respect to which enforcement action is commenced on or after the date of the enactment of this Act.”



2006—Subsec. (a). Pub. L. 109–177, § 402(1), substituted “$50,000” for “$10,000”.
Subsec. (b). Pub. L. 109–177, § 402(2), substituted “twenty years” for “ten years”.
1996—Subsec. (a). Pub. L. 104–201, § 1422(1), inserted “, or attempts to violate,” after “violates”.
Subsec. (b). Pub. L. 104–201, § 1422(2), inserted “, or willfully attempts to violate,” after “violates”.
1992—Subsec. (a). Pub. L. 102–396 substituted “$10,000” for “$50,000”.
Pub. L. 102–393 substituted “$50,000” for “$10,000”.



§ 1706. Savings provisions(a) Termination of national emergencies pursuant to National Emergencies Act(1) Except as provided in subsection (b), notwithstanding the termination pursuant to the National Emergencies Act [50 U.S.C. 1601 et seq.] of a national emergency declared for purposes of this chapter, any authorities granted by this chapter, which are exercised on the date of such termination on the basis of such national emergency to prohibit transactions involving property in which a foreign country or national thereof has any interest, may continue to be so exercised to prohibit transactions involving that property if the President determines that the continuation of such prohibition with respect to that property is necessary on account of claims involving such country or its nationals.

(2) Notwithstanding the termination of the authorities described in section 101(b) of this Act, any such authorities, which are exercised with respect to a country on the date of such termination to prohibit transactions involving any property in which such country or any national thereof has any interest, may continue to be exercised to prohibit transactions involving that property if the President determines that the continuation of such prohibition with respect to that property is necessary on account of claims involving such country or its nationals.


(b) Congressional termination of national emergencies by concurrent resolutionThe authorities described in subsection (a)(1) may not continue to be exercised under this section if the national emergency is terminated by the Congress by concurrent resolution pursuant to section 202 of the National Emergencies Act [50 U.S.C. 1622] and if the Congress specifies in such concurrent resolution that such authorities may not continue to be exercised under this section.


(c) Supplemental savings provisions; supersedure of inconsistent provisions(1) The provisions of this section are supplemental to the savings provisions of paragraphs (1), (2), and (3) of section 101(a) [50 U.S.C. 1601(a)(1), (2), (3)] and of paragraphs (A), (B), and (C) of section 202(a) [50 U.S.C. 1622(a)(A), (B), and (C)] of the National Emergencies Act.

(2) The provisions of this section supersede the termination provisions of section 101(a) [50 U.S.C. 1601(a)] and of title II [50 U.S.C. 1621 et seq.] of the National Emergencies Act to the extent that the provisions of this section are inconsistent with these provisions.


(d) Periodic reports to CongressIf the President uses the authority of this section to continue prohibitions on transactions involving foreign property interests, he shall report to the Congress every six months on the use of such authority.


(Pub. L. 95–223, title II, § 207, Dec. 28, 1977, 91 Stat. 1628.)

Editorial Notes

References in TextThe National Emergencies Act, referred to in subsecs. (a)(1) and (c)(2), is Pub. L. 94–412, Sept. 14, 1976, 90 Stat. 1255, as amended, which is classified principally to chapter 34 (§ 1601 et seq.) of this title. Title II of the National Emergencies Act is classified generally to subchapter II (§ 1621 et seq.) of chapter 34 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
Section 101(b) of this Act, referred to in subsec. (a)(2), is section 101(b) of Pub. L. 95–223, which is set out as a note under section 4305 of this title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report required under subsec. (d) of this section is listed as the 11th item on page 27), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.



§ 1707. Multinational economic embargoes against governments in armed conflict with the United States(a) Policy on the establishment of embargoesIt is the policy of the United States, that upon the use of the Armed Forces of the United States to engage in hostilities against any foreign country, the President shall, as appropriate—(1) seek the establishment of a multinational economic embargo against such country; and

(2) seek the seizure of its foreign financial assets.


(b) Reports to CongressNot later than 20 days after the first day of the engagement of the United States in hostilities described in subsection (a), the President shall, if the armed conflict has continued for 14 days, submit to Congress a report setting forth—(1) the specific steps the United States has taken and will continue to take to establish a multinational economic embargo and to initiate financial asset seizure pursuant to subsection (a); and

(2) any foreign sources of trade or revenue that directly or indirectly support the ability of the adversarial government to sustain a military conflict against the United States.


(Pub. L. 106–65, div. A, title XII, § 1231, Oct. 5, 1999, 113 Stat. 788.)

Codification
This section enacted as part of the National Defense Authorization Act for Fiscal Year 2000, and not as part of the International Emergency Economic Powers Act which comprises this chapter.



§ 1708. Actions to address economic or industrial espionage in cyberspace(a) Report required(1) In generalNot later than 180 days after December 19, 2014, and annually thereafter through 2020, the President shall submit to the appropriate congressional committees a report on foreign economic and industrial espionage in cyberspace during the 12-month period preceding the submission of the report that—(A) identifies—(i) foreign countries that engage in economic or industrial espionage in cyberspace with respect to trade secrets or proprietary information owned by United States persons;

(ii) foreign countries identified under clause (i) that the President determines engage in the most egregious economic or industrial espionage in cyberspace with respect to such trade secrets or proprietary information (to be known as “priority foreign countries”);

(iii) categories of technologies or proprietary information developed by United States persons that—(I) are targeted for economic or industrial espionage in cyberspace; and

(II) to the extent practicable, have been appropriated through such espionage;


(iv) articles manufactured or otherwise produced using technologies or proprietary information described in clause (iii)(II); and

(v) to the extent practicable, services provided using such technologies or proprietary information;


(B) describes the economic or industrial espionage engaged in by the foreign countries identified under clauses (i) and (ii) of subparagraph (A); and

(C) describes—(i) actions taken by the President to decrease the prevalence of economic or industrial espionage in cyberspace; and

(ii) the progress made in decreasing the prevalence of such espionage.



(2) Determination of foreign countries engaging in economic or industrial espionage in cyberspaceFor purposes of clauses (i) and (ii) of paragraph (1)(A), the President shall identify a foreign country as a foreign country that engages in economic or industrial espionage in cyberspace with respect to trade secrets or proprietary information owned by United States persons if the government of the foreign country—(A) engages in economic or industrial espionage in cyberspace with respect to trade secrets or proprietary information owned by United States persons; or

(B) facilitates, supports, fails to prosecute, or otherwise permits such espionage by—(i) individuals who are citizens or residents of the foreign country; or

(ii) entities that are organized under the laws of the foreign country or are otherwise subject to the jurisdiction of the government of the foreign country.



(3) Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.



(b) Imposition of sanctions(1) In generalThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of each person described in paragraph (2), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.


(2) Persons describedA person described in this paragraph is a foreign person the President determines knowingly requests, engages in, supports, facilitates, or benefits from the significant appropriation, through economic or industrial espionage in cyberspace, of technologies or proprietary information developed by United States persons.


(3) ExceptionThe authority to impose sanctions under paragraph (1) shall not include the authority to impose sanctions on the importation of goods.


(4) Implementation; penalties(A) ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subsection.


(B) PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, or conspires to violate, or causes a violation of, this subsection or a regulation prescribed under this subsection to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act [50 U.S.C. 1705(a)].




(c) Rule of constructionNothing in this section shall be construed to affect the application of any penalty or the exercise of any authority provided for under any other provision of law.


(d) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and

(B) the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Homeland Security, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.


(2) CyberspaceThe term “cyberspace”—(A) means the interdependent network of information technology infrastructures; and

(B) includes the Internet, telecommunications networks, computer systems, and embedded processors and controllers.


(3) Economic or industrial espionageThe term “economic or industrial espionage” means—(A) stealing a trade secret or proprietary information or appropriating, taking, carrying away, or concealing, or by fraud, artifice, or deception obtaining, a trade secret or proprietary information without the authorization of the owner of the trade secret or proprietary information;

(B) copying, duplicating, downloading, uploading, destroying, transmitting, delivering, sending, communicating, or conveying a trade secret or proprietary information without the authorization of the owner of the trade secret or proprietary information; or

(C) knowingly receiving, buying, or possessing a trade secret or proprietary information that has been stolen or appropriated, obtained, or converted without the authorization of the owner of the trade secret or proprietary information.


(4) KnowinglyThe term “knowingly”, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.


(5) OwnThe term “own”, with respect to a trade secret or proprietary information, means to hold rightful legal or equitable title to, or license in, the trade secret or proprietary information.


(6) PersonThe term “person” means an individual or entity.


(7) Proprietary informationThe term “proprietary information” means competitive bid preparations, negotiating strategies, executive emails, internal financial data, strategic business plans, technical designs, manufacturing processes, source code, data derived from research and development investments, and other commercially valuable information that a person has developed or obtained if—(A) the person has taken reasonable measures to keep the information confidential; and

(B) the information is not generally known or readily ascertainable through proper means by the public.


(8) TechnologyThe term “technology” has the meaning given that term in section 16 11 See References in Text note below. of the Export Administration Act of 1979 (50 U.S.C. 4618) (as in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).


(9) Trade secretThe term “trade secret” has the meaning given that term in section 1839 of title 18.


(10) United States personThe term “United States person” means—(A) an individual who is a citizen or resident of the United States;

(B) an entity organized under the laws of the United States or any jurisdiction within the United States; or

(C) a person located in the United States.



(Pub. L. 113–291, div. A, title XVI, § 1637, Dec. 19, 2014, 128 Stat. 3644.)

Editorial Notes

References in TextThe International Emergency Economic Powers Act, referred to in subsecs. (b)(1) and (d)(8), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.
Section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618), referred to subsec. (d)(8), was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.

Codification
This section was enacted as part of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015, and not as part of the International Emergency Economic Powers Act which comprises this chapter.




CHAPTER 36—FOREIGN INTELLIGENCE SURVEILLANCE




SUBCHAPTER I—ELECTRONIC SURVEILLANCE


Sec.


1801.Definitions.


1802.Electronic surveillance authorization without court order; certification by Attorney General; reports to Congressional committees; transmittal under seal; duties and compensation of communication common carrier; applications; jurisdiction of court.


1803.Designation of judges.


1804.Applications for court orders.


1805.Issuance of order.


1805a to 1805c.Repealed.


1806.Use of information.


1807.Report of electronic surveillance.


1808.Report of Attorney General to Congressional committees; limitation on authority or responsibility of information gathering activities of Congressional committees; report of Congressional committees to Congress.


1809.Criminal sanctions.


1810.Civil liability.


1811.Authorization during time of war.


1812.Statement of exclusive means by which electronic surveillance and interception of certain communications may be conducted.


1813.Procedures for the retention of incidentally acquired communications.



SUBCHAPTER II—PHYSICAL SEARCHES


1821.Definitions.


1822.Authorization of physical searches for foreign intelligence purposes.


1823.Application for order.


1824.Issuance of order.


1825.Use of information.


1826.Congressional oversight.


1827.Penalties.


1828.Civil liability.


1829.Authorization during time of war.



SUBCHAPTER III—PEN REGISTERS AND TRAP AND TRACE DEVICES FOR FOREIGN INTELLIGENCE PURPOSES


1841.Definitions.


1842.Pen registers and trap and trace devices for foreign intelligence and international terrorism investigations.


1843.Authorization during emergencies.


1844.Authorization during time of war.


1845.Use of information.


1846.Congressional oversight.



SUBCHAPTER IV—ACCESS TO CERTAIN BUSINESS RECORDS FOR FOREIGN INTELLIGENCE PURPOSES


1861.Definitions.


1862.Access to certain business records for foreign intelligence and international terrorism investigations.


1863.Congressional oversight.


1864.Notification of changes to retention of call detail record policies.



SUBCHAPTER V—OVERSIGHT


1871.Semiannual report of the Attorney General.


1872.Declassification of significant decisions, orders, and opinions.


1873.Annual reports.


1874.Public reporting by persons subject to orders.



SUBCHAPTER VI—ADDITIONAL PROCEDURES REGARDING CERTAIN PERSONS OUTSIDE THE UNITED STATES


1881.Definitions.


1881a.Procedures for targeting certain persons outside the United States other than United States persons.


1881b.Certain acquisitions inside the United States targeting United States persons outside the United States.


1881c.Other acquisitions targeting United States persons outside the United States.


1881d.Joint applications and concurrent authorizations.


1881e.Use of information acquired under this subchapter.


1881f.Congressional oversight.


1881g.Savings provision.



SUBCHAPTER VII—PROTECTION OF PERSONS ASSISTING THE GOVERNMENT


1885.Definitions.


1885a.Procedures for implementing statutory defenses.


1885b.Preemption.


1885c.Reporting.



SUBCHAPTER I—ELECTRONIC SURVEILLANCE
§ 1801. Definitions
As used in this subchapter:(a) “Foreign power” means—(1) a foreign government or any component thereof, whether or not recognized by the United States;

(2) a faction of a foreign nation or nations, not substantially composed of United States persons;

(3) an entity that is openly acknowledged by a foreign government or governments to be directed and controlled by such foreign government or governments;

(4) a group engaged in international terrorism or activities in preparation therefor;

(5) a foreign-based political organization, not substantially composed of United States persons;

(6) an entity that is directed and controlled by a foreign government or governments; or

(7) an entity not substantially composed of United States persons that is engaged in the international proliferation of weapons of mass destruction.


(b) “Agent of a foreign power” means—(1) any person other than a United States person, who—(A) acts in the United States as an officer or employee of a foreign power, or as a member of a foreign power as defined in subsection (a)(4), irrespective of whether the person is inside the United States;

(B) acts for or on behalf of a foreign power which engages in clandestine intelligence activities in the United States contrary to the interests of the United States, when the circumstances indicate that such person may engage in such activities, or when such person knowingly aids or abets any person in the conduct of such activities or knowingly conspires with any person to engage in such activities;

(C) Omitted

(D) engages in the international proliferation of weapons of mass destruction, or activities in preparation therefor; or

(E) engages in the international proliferation of weapons of mass destruction, or activities in preparation therefor, for or on behalf of a foreign power, or knowingly aids or abets any person in the conduct of such proliferation or activities in preparation therefor, or knowingly conspires with any person to engage in such proliferation or activities in preparation therefor; or


(2) any person who—(A) knowingly engages in clandestine intelligence gathering activities for or on behalf of a foreign power, which activities involve or may involve a violation of the criminal statutes of the United States;

(B) pursuant to the direction of an intelligence service or network of a foreign power, knowingly engages in any other clandestine intelligence activities for or on behalf of such foreign power, which activities involve or are about to involve a violation of the criminal statutes of the United States;

(C) knowingly engages in sabotage or international terrorism, or activities that are in preparation therefor, for or on behalf of a foreign power;

(D) knowingly enters the United States under a false or fraudulent identity for or on behalf of a foreign power or, while in the United States, knowingly assumes a false or fraudulent identity for or on behalf of a foreign power; or

(E) knowingly aids or abets any person in the conduct of activities described in subparagraph (A), (B), or (C) or knowingly conspires with any person to engage in activities described in subparagraph (A), (B), or (C).



(c) “International terrorism” means activities that—(1) involve violent acts or acts dangerous to human life that are a violation of the criminal laws of the United States or of any State, or that would be a criminal violation if committed within the jurisdiction of the United States or any State;

(2) appear to be intended—(A) to intimidate or coerce a civilian population;

(B) to influence the policy of a government by intimidation or coercion; or

(C) to affect the conduct of a government by assassination or kidnapping; and


(3) occur totally outside the United States, or transcend national boundaries in terms of the means by which they are accomplished, the persons they appear intended to coerce or intimidate, or the locale in which their perpetrators operate or seek asylum.


(d) “Sabotage” means activities that involve a violation of chapter 105 of title 18, or that would involve such a violation if committed against the United States.

(e) “Foreign intelligence information” means—(1) information that relates to, and if concerning a United States person is necessary to, the ability of the United States to protect against—(A) actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power;

(B) sabotage, international terrorism, or the international proliferation of weapons of mass destruction by a foreign power or an agent of a foreign power; or

(C) clandestine intelligence activities by an intelligence service or network of a foreign power or by an agent of a foreign power; or


(2) information with respect to a foreign power or foreign territory that relates to, and if concerning a United States person is necessary to—(A) the national defense or the security of the United States; or

(B) the conduct of the foreign affairs of the United States.



(f) “Electronic surveillance” means—(1) the acquisition by an electronic, mechanical, or other surveillance device of the contents of any wire or radio communication sent by or intended to be received by a particular, known United States person who is in the United States, if the contents are acquired by intentionally targeting that United States person, under circumstances in which a person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes;

(2) the acquisition by an electronic, mechanical, or other surveillance device of the contents of any wire communication to or from a person in the United States, without the consent of any party thereto, if such acquisition occurs in the United States, but does not include the acquisition of those communications of computer trespassers that would be permissible under section 2511(2)(i) of title 18;

(3) the intentional acquisition by an electronic, mechanical, or other surveillance device of the contents of any radio communication, under circumstances in which a person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes, and if both the sender and all intended recipients are located within the United States; or

(4) the installation or use of an electronic, mechanical, or other surveillance device in the United States for monitoring to acquire information, other than from a wire or radio communication, under circumstances in which a person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes.


(g) “Attorney General” means the Attorney General of the United States (or Acting Attorney General), the Deputy Attorney General, or, upon the designation of the Attorney General, the Assistant Attorney General designated as the Assistant Attorney General for National Security under section 507A of title 28.

(h) “Minimization procedures”, with respect to electronic surveillance, means—(1) specific procedures, which shall be adopted by the Attorney General, that are reasonably designed in light of the purpose and technique of the particular surveillance, to minimize the acquisition and retention, and prohibit the dissemination, of nonpublicly available information concerning unconsenting United States persons consistent with the need of the United States to obtain, produce, and disseminate foreign intelligence information;

(2) procedures that require that nonpublicly available information, which is not foreign intelligence information, as defined in subsection (e)(1), shall not be disseminated in a manner that identifies any United States person, without such person’s consent, unless such person’s identity is necessary to understand foreign intelligence information or assess its importance;

(3) notwithstanding paragraphs (1) and (2), procedures that allow for the retention and dissemination of information that is evidence of a crime which has been, is being, or is about to be committed and that is to be retained or disseminated for law enforcement purposes; and

(4) notwithstanding paragraphs (1), (2), and (3), with respect to any electronic surveillance approved pursuant to section 1802(a) of this title, procedures that require that no contents of any communication to which a United States person is a party shall be disclosed, disseminated, or used for any purpose or retained for longer than 72 hours unless a court order under section 1805 of this title is obtained or unless the Attorney General determines that the information indicates a threat of death or serious bodily harm to any person.


(i) “United States person” means a citizen of the United States, an alien lawfully admitted for permanent residence (as defined in section 1101(a)(20) of title 8), an unincorporated association a substantial number of members of which are citizens of the United States or aliens lawfully admitted for permanent residence, or a corporation which is incorporated in the United States, but does not include a corporation or an association which is a foreign power, as defined in subsection (a)(1), (2), or (3).

(j) “United States”, when used in a geographic sense, means all areas under the territorial sovereignty of the United States and the Trust Territory of the Pacific Islands.

(k) “Aggrieved person” means a person who is the target of an electronic surveillance or any other person whose communications or activities were subject to electronic surveillance.

(l) “Wire communication” means any communication while it is being carried by a wire, cable, or other like connection furnished or operated by any person engaged as a common carrier in providing or operating such facilities for the transmission of interstate or foreign communications.

(m) “Person” means any individual, including any officer or employee of the Federal Government, or any group, entity, association, corporation, or foreign power.

(n) “Contents”, when used with respect to a communication, includes any information concerning the identity of the parties to such communication or the existence, substance, purport, or meaning of that communication.

(o) “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Trust Territory of the Pacific Islands, and any territory or possession of the United States.

(p) “Weapon of mass destruction” means—(1) any explosive, incendiary, or poison gas device that is designed, intended, or has the capability to cause a mass casualty incident;

(2) any weapon that is designed, intended, or has the capability to cause death or serious bodily injury to a significant number of persons through the release, dissemination, or impact of toxic or poisonous chemicals or their precursors;

(3) any weapon involving a biological agent, toxin, or vector (as such terms are defined in section 178 of title 18) that is designed, intended, or has the capability to cause death, illness, or serious bodily injury to a significant number of persons; or

(4) any weapon that is designed, intended, or has the capability to release radiation or radioactivity causing death, illness, or serious bodily injury to a significant number of persons.


(Pub. L. 95–511, title I, § 101, Oct. 25, 1978, 92 Stat. 1783; Pub. L. 106–120, title VI, § 601, Dec. 3, 1999, 113 Stat. 1619; Pub. L. 107–56, title X, § 1003, Oct. 26, 2001, 115 Stat. 392; Pub. L. 107–108, title III, § 314(a)(1), (c)(2), Dec. 28, 2001, 115 Stat. 1402, 1403; Pub. L. 108–458, title VI, § 6001(a), Dec. 17, 2004, 118 Stat. 3742; Pub. L. 109–177, title V, § 506(a)(5), Mar. 9, 2006, 120 Stat. 248; Pub. L. 110–261, title I, § 110(a), July 10, 2008, 122 Stat. 2465; Pub. L. 111–259, title VIII, § 801(1), Oct. 7, 2010, 124 Stat. 2746; Pub. L. 114–23, title VII, §§ 702, 703, June 2, 2015, 129 Stat. 300.)

Editorial Notes
Amendments2015—Subsec. (b)(1)(A). Pub. L. 114–23, § 702(1), inserted “, irrespective of whether the person is inside the United States” before semicolon at end.
Subsec. (b)(1)(B). Pub. L. 114–23, § 702(2), struck out “of such person’s presence in the United States” after “circumstances” and substituted “may engage in such activities” for “may engage in such activities in the United States”.
Subsec. (b)(1)(E). Pub. L. 114–23, § 703, added subpar. (E) and struck out former subpar. (E) which read as follows: “engages in the international proliferation of weapons of mass destruction, or activities in preparation therefor for or on behalf of a foreign power; or”.
2010—Subsecs. (a)(7) to (p). Pub. L. 111–259 realigned margins.
2008—Subsec. (a)(7). Pub. L. 110–261, § 110(a)(1), added par. (7).
Subsec. (b)(1)(D), (E). Pub. L. 110–261, § 110(a)(2), added subpars. (D) and (E).
Subsec. (e)(1)(B). Pub. L. 110–261, § 110(a)(3), substituted “sabotage, international terrorism, or the international proliferation of weapons of mass destruction” for “sabotage or international terrorism”.
Subsec. (p). Pub. L. 110–261, § 110(a)(4), added subsec. (p).
2006—Subsec. (g). Pub. L. 109–177 substituted “, the Deputy Attorney General, or, upon the designation of the Attorney General, the Assistant Attorney General designated as the Assistant Attorney General for National Security under section 507A of title 28” for “or the Deputy Attorney General”.
2004—Subsec. (b)(1)(C). Pub. L. 108–458, § 6001, temporarily added subpar. (C) which read as follows: “engages in international terrorism or activities in preparation therefore;”. See Termination Date of 2004 Amendment note below.
2001—Subsec. (f)(2). Pub. L. 107–56, § 1003, as amended by Pub. L. 107–108, § 314(c)(2), inserted “, but does not include the acquisition of those communications of computer trespassers that would be permissible under section 2511(2)(i) of title 18” before semicolon at end.
Subsec. (h)(4). Pub. L. 107–108, § 314(a)(1), substituted “72 hours” for “twenty-four hours”.
1999—Subsec. (b)(2)(D), (E). Pub. L. 106–120 added subpar. (D) and redesignated former subpar. (D) as (E).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–261, title IV, § 402, July 10, 2008, 122 Stat. 2473, provided that: “Except as provided in section 404 [set out as a note under this section], the amendments made by this Act [see Short Title of 2008 Amendment note below] shall take effect on the date of the enactment of this Act [July 10, 2008].”


Termination Date of 2004 AmendmentPub. L. 108–458, title VI, § 6001(b), Dec. 17, 2004, 118 Stat. 3742, as amended by Pub. L. 109–177, title I, § 103, Mar. 9, 2006, 120 Stat. 195; Pub. L. 111–118, div. B, § 1004(b), Dec. 19, 2009, 123 Stat. 3470; Pub. L. 111–141, § 1(b), Feb. 27, 2010, 124 Stat. 37; Pub. L. 112–3, § 2(b), Feb. 25, 2011, 125 Stat. 5; Pub. L. 112–14, § 2(b), May 26, 2011, 125 Stat. 216; Pub. L. 114–23, title VII, § 705(b), June 2, 2015, 129 Stat. 300; Pub. L. 116–69, div. B, title VII, § 1703(b), Nov. 21, 2019, 133 Stat. 1143, provided that:
“(1) In general.—Except as provided in paragraph (2), the amendment made by subsection (a) [amending this section] shall cease to have effect on March 15, 2020.

“(2) Exception.—With respect to any particular foreign intelligence investigation that began before the date on which the provisions referred to in paragraph (1) cease to have effect, or with respect to any particular offense or potential offense that began or occurred before the date on which the provisions cease to have effect, such provisions shall continue in effect.”



[Pub. L. 114–23, § 705(b), which delayed the June 1, 2015, termination of the amendment made by section 6001(a) of Pub. L. 108–458 by substituting “December 15, 2019” for “June 1, 2015” in section 6001(b)(1) of Pub. L. 108–458, set out above, was given effect in this section to reflect the probable intent of Congress, notwithstanding that Pub. L. 114–23 was enacted on June 2, 2015.]

Effective Date of 2001 AmendmentPub. L. 107–108, title III, § 314(c), Dec. 28, 2001, 115 Stat. 1402, provided in part that the amendment made by section 314(c)(2) of Pub. L. 107–108 is effective as of Oct. 26, 2001, and as if included in Pub. L. 107–56 as originally enacted.

Effective Date; ExceptionPub. L. 95–511, title VII, § 701, formerly title III, § 301, Oct. 25, 1978, 92 Stat. 1798, as renumbered title IV, § 401, and amended by Pub. L. 103–359, title VIII, § 807(a)(1), (2), Oct. 14, 1994, 108 Stat. 3443; renumbered title VI, § 601, and amended Pub. L. 105–272, title VI, §§ 601(1), 603(a), Oct. 20, 1998, 112 Stat. 2404, 2412; renumbered title VII, § 701, Pub. L. 108–458, title VI, § 6002(a)(1), Dec. 17, 2004, 118 Stat. 3743, which provided that the provisions of this Act [enacting this chapter, amending sections 2511, 2518, and 2519 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as a note below] (other than titles III, IV, and V [enacting subchapters II, III, and IV, respectively, of this chapter]) and the amendments made hereby shall become effective upon the date of enactment of this Act [Oct. 25, 1978], except that any electronic surveillance approved by the Attorney General to gather foreign intelligence information shall not be deemed unlawful for failure to follow the procedures of this Act, if that surveillance is terminated or an order approving that surveillance is obtained under title I of this Act [enacting this subchapter] within ninety days following the designation of the first judge pursuant to section 103 of this Act [section 1803 of this title], was repealed by Pub. L. 110–261, title I, § 101(a)(1), July 10, 2008, 122 Stat. 2437.

Short Title of 2018 AmendmentPub. L. 115–118, § 1(a), Jan. 19, 2018, 132 Stat. 3, provided that: “This Act [amending sections 1803, 1805, 1807, 1822, 1842, 1843, 1846, 1861, 1873, 1874, 1881 to 1881g, 1885, 1885a, 3234, and 3341 of this title, section 1924 of Title 18, Crimes and Criminal Procedure, and sections 2000ee and 2000ee–1 of Title 42, The Public Health and Welfare, enacting provisions set out as notes under this section and sections 1881 and 1881a of this title and section 2303 of Title 5, Government Organization and Employees, and amending provisions set out as notes under this section and section 1881 of this title and section 2511 of Title 18] may be cited as the ‘FISA Amendments Reauthorization Act of 2017’.”


Short Title of 2015 AmendmentPub. L. 114–23, § 1(a), June 2, 2015, 129 Stat. 268, provided that: “This Act [see Tables for classification] may be cited as the ‘Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act of 2015’ or the ‘USA FREEDOM Act of 2015’.”


Short Title of 2012 AmendmentPub. L. 112–238, § 1, Dec. 30, 2012, 126 Stat. 1631, provided that: “This Act [amending sections 1881 to 1881g of this title and provisions set out as notes under this section, section 1881 of this title, and section 2511 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘FISA Amendments Act Reauthorization Act of 2012’.”


Short Title of 2011 AmendmentPub. L. 112–14, § 1, May 26, 2011, 125 Stat. 216, provided that: “This Act [amending sections 1805, 1861, and 1862 of this title and provisions set out as notes under this section and section 1805 of this title] may be cited as the ‘PATRIOT Sunsets Extension Act of 2011’.”

Pub. L. 112–3, § 1, Feb. 25, 2011, 125 Stat. 5, provided that: “This Act [amending sections 1805, 1861, and 1862 of this title and provisions set out as notes under this section and section 1805 of this title] may be cited as the ‘FISA Sunsets Extension Act of 2011’.”


Short Title of 2008 AmendmentPub. L. 110–261, § 1(a), July 10, 2008, 122 Stat. 2436, provided that: “This Act [enacting section 1812 and subchapters VI and VII of this chapter, amending this section, sections 1803 to 1805, 1806, 1808, 1809, 1821 to 1825, 1843, and 1871 of this title, and section 2511 of Title 18, Crimes and Criminal Procedure, repealing sections 1805a to 1805c of this title and subchapter VI of this chapter, enacting provisions set out as notes under this section, section 1881 of this title, and section 2511 of Title 18, amending provisions set out as a note under section 1803 of this title, and repealing provisions set out as a note under this section] may be cited as the ‘Foreign Intelligence Surveillance Act of 1978 Amendments Act of 2008’ or the ‘FISA Amendments Act of 2008’.”


Short Title of 2007 AmendmentPub. L. 110–55, § 1, Aug. 5, 2007, 121 Stat. 552, provided that: “This Act [enacting sections 1805a to 1805c of this title, amending section 1803 of this title, and enacting provisions set out as a note under section 1803 of this title] may be cited as the ‘Protect America Act of 2007’.”


Short Title of 2000 AmendmentPub. L. 106–567, title VI, § 601, Dec. 27, 2000, 114 Stat. 2850, provided that: “This title [enacting section 9A of the Classified Information Procedures Act, set out in the Appendix to Title 18, Crimes and Criminal Procedure, amending sections 402a, 1804, 1805, 1808, 1823, and 1824 of this title, and enacting provisions set out as notes under this section and section 1806 of this title] may be cited as the ‘Counterintelligence Reform Act of 2000’.”


Short TitlePub. L. 95–511, § 1, Oct. 25, 1978, 92 Stat. 1783, provided in part: “That this Act [enacting this chapter, amending sections 2511, 2518, and 2519 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as a note above] may be cited as the ‘Foreign Intelligence Surveillance Act of 1978’.”


SeverabilityPub. L. 115–118, title II, § 206, Jan. 19, 2018, 132 Stat. 22, provided that: “If any provision of this Act [see Short Title of 2018 Amendment note set out above], any amendment made by this Act, or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the Act, of any such amendments, and of the application of such provisions to other persons and circumstances shall not be affected thereby.”

Pub. L. 110–261, title IV, § 401, July 10, 2008, 122 Stat. 2473, provided that: “If any provision of this Act [see Short Title of 2008 Amendment note above], any amendment made by this Act, or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the Act, of any such amendments, and of the application of such provisions to other persons and circumstances shall not be affected thereby.”

Pub. L. 106–567, title VI, § 608, Dec. 27, 2000, 114 Stat. 2856, provided that: “If any provision of this title [see Short Title of 2000 Amendment note above] (including an amendment made by this title), or the application thereof, to any person or circumstance, is held invalid, the remainder of this title (including the amendments made by this title), and the application thereof, to other persons or circumstances shall not be affected thereby.”


Transition ProceduresPub. L. 110–261, title IV, § 404, July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(b), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title I, § 101(b)(3), title II, § 201(b), Jan. 19, 2018, 132 Stat. 8, 19, provided that:
“(a) Transition Procedures for Protect America Act of 2007 Provisions.—“(1) Continued effect of orders, authorizations, directives.—Except as provided in paragraph (7), notwithstanding any other provision of law, any order, authorization, or directive issued or made pursuant to section 105B of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1805b], as added by section 2 of the Protect America Act of 2007 (Public Law 110–55; 121 Stat. 552), shall continue in effect until the expiration of such order, authorization, or directive.

“(2) Applicability of protect america act of 2007 to continued orders, authorizations, directives.—Notwithstanding any other provision of this Act [see Short Title of 2008 Amendment note above], any amendment made by this Act, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)—“(A) subject to paragraph (3), section 105A of such Act [50 U.S.C. 1805a], as added by section 2 of the Protect America Act of 2007 (Public Law 110–55; 121 Stat. 552), shall continue to apply to any acquisition conducted pursuant to an order, authorization, or directive referred to in paragraph (1); and

“(B) sections 105B and 105C of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1805b, 1805c], as added by sections 2 and 3, respectively, of the Protect America Act of 2007, shall continue to apply with respect to an order, authorization, or directive referred to in paragraph (1) until the later of—“(i) the expiration of such order, authorization, or directive; or

“(ii) the date on which final judgment is entered for any petition or other litigation relating to such order, authorization, or directive.



“(3) Use of information.—Information acquired from an acquisition conducted pursuant to an order, authorization, or directive referred to in paragraph (1) shall be deemed to be information acquired from an electronic surveillance pursuant to title I of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) for purposes of section 106 of such Act (50 U.S.C. 1806), except for purposes of subsection (j) of such section.

“(4) Protection from liability.—Subsection (l) of section 105B of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1805b(l)], as added by section 2 of the Protect America Act of 2007, shall continue to apply with respect to any directives issued pursuant to such section 105B.

“(5) Jurisdiction of foreign intelligence surveillance court.—Notwithstanding any other provision of this Act or of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), section 103(e) of the Foreign Intelligence Surveillance Act [of 1978] (50 U.S.C. 1803(e)), as amended by section 5(a) of the Protect America Act of 2007 (Public Law 110–55; 121 Stat. 556), shall continue to apply with respect to a directive issued pursuant to section 105B of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1805b], as added by section 2 of the Protect America Act of 2007, until the later of—“(A) the expiration of all orders, authorizations, or directives referred to in paragraph (1); or

“(B) the date on which final judgment is entered for any petition or other litigation relating to such order, authorization, or directive.


“(6) Reporting requirements.—“(A) Continued applicability.—Notwithstanding any other provision of this Act, any amendment made by this Act, the Protect America Act of 2007 (Public Law 110–55) [see Short Title of 2007 Amendment note above], or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), section 4 of the Protect America Act of 2007 [121 Stat. 555] shall continue to apply until the date that the certification described in subparagraph (B) is submitted.

“(B) Certification.—The certification described in this subparagraph is a certification—“(i) made by the Attorney General;

“(ii) submitted as part of a semi-annual report required by section 4 of the Protect America Act of 2007;

“(iii) that states that there will be no further acquisitions carried out under section 105B of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1805b], as added by section 2 of the Protect America Act of 2007, after the date of such certification; and

“(iv) that states that the information required to be included under such section 4 relating to any acquisition conducted under such section 105B has been included in a semi-annual report required by such section 4.



“(7) Replacement of orders, authorizations, and directives.—“(A) In general.—If the Attorney General and the Director of National Intelligence seek to replace an authorization issued pursuant to section 105B of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1805b], as added by section 2 of the Protect America Act of 2007 (Public Law 110–55), with an authorization under section 702 of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1881a] (as added by section 101(a) of this Act), the Attorney General and the Director of National Intelligence shall, to the extent practicable, submit to the Foreign Intelligence Surveillance Court (as such term is defined in section 701(b)(2) of such Act [50 U.S.C. 1881(b)(2)] (as so added)) a certification prepared in accordance with subsection (g) [now subsection (h)] of such section 702 and the procedures adopted in accordance with subsections (d) and (e) of such section 702 at least 30 days before the expiration of such authorization.

“(B) Continuation of existing orders.—If the Attorney General and the Director of National Intelligence seek to replace an authorization made pursuant to section 105B of the Foreign Intelligence Surveillance Act of 1978, as added by section 2 of the Protect America Act of 2007 (Public Law 110–55; 121 Stat. 522), by filing a certification in accordance with subparagraph (A), that authorization, and any directives issued thereunder and any order related thereto, shall remain in effect, notwithstanding the expiration provided for in subsection (a) of such section 105B, until the Foreign Intelligence Surveillance Court (as such term is defined in section 701(b)(2) of the Foreign Intelligence Surveillance Act of 1978 (as so added)) issues an order with respect to that certification under section 702(j)(3) of such Act (as so added) at which time the provisions of that section and of section 702(j)(4) of such Act (as so added) shall apply.


“(8) Effective date.—Paragraphs (1) through (7) shall take effect as if enacted on August 5, 2007.


“(b) Transition Procedures for FISA Amendments Act of 2008 Provisions.—“(1) Orders in effect on december 31, 2023.—Notwithstanding any other provision of this Act, any amendment made by this Act, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), any order, authorization, or directive issued or made under title VII of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1881 et seq.], as amended by section 101(a) and by the FISA Amendments Reauthorization Act of 2017 [Pub. L. 115–118, see Short Title of 2018 Amendment note set out above], shall continue in effect until the date of the expiration of such order, authorization, or directive.

“(2) Applicability of title vii of fisa to continued orders, authorizations, directives.—Notwithstanding any other provision of this Act, any amendment made by this Act, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), with respect to any order, authorization, or directive referred to in paragraph (1), title VII of such Act, as amended by section 101(a) and by the FISA Amendments Reauthorization Act of 2017, shall continue to apply until the later of—“(A) the expiration of such order, authorization, or directive; or

“(B) the date on which final judgment is entered for any petition or other litigation relating to such order, authorization, or directive.


“(3) Challenge of directives; protection from liability; use of information.—Notwithstanding any other provision of this Act or of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)—“(A) section 103(e) of such Act [50 U.S.C. 1803(e)], as amended by section 403(a)(1)(B)(ii), shall continue to apply with respect to any directive issued pursuant to section 702(i) of such Act [50 U.S.C. 1881a(i)], as added by section 101(a);

“(B) section 702(i)(3) of such Act (as so added) shall continue to apply with respect to any directive issued pursuant to section 702(i) of such Act (as so added);

“(C) section 703(e) of such Act [50 U.S.C. 1881b(e)] (as so added) shall continue to apply with respect to an order or request for emergency assistance under that section;

“(D) section 706 of such Act [50 U.S.C. 1881e] (as so added) shall continue to apply to an acquisition conducted under section 702 or 703 of such Act (as so added); and

“(E) section 2511(2)(a)(ii)(A) of title 18, United States Code, as amended by section 101(c)(1), shall continue to apply to an order issued pursuant to section 704 of the Foreign Intelligence Surveillance Act of 1978, [50 U.S.C. 1881c] as added by section 101(a).


“(4) Reporting requirements.—“(A) Continued applicability.—Notwithstanding any other provision of this Act or of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), section 601(a) of such Act (50 U.S.C. 1871(a)), as amended by section 101(c)(2), and sections 702(m) and 707 of such Act, [50 U.S.C. 1881a(m), 1881f] as added by section 101(a) and amended by the FISA Amendments Reauthorization Act of 2017, shall continue to apply until the date that the certification described in subparagraph (B) is submitted.

“(B) Certification.—The certification described in this subparagraph is a certification—“(i) made by the Attorney General;

“(ii) submitted to the Select Committee on Intelligence of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the Committees on the Judiciary of the Senate and the House of Representatives;

“(iii) that states that there will be no further acquisitions carried out under title VII of the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1881 et seq.], as amended by section 101(a) and by the FISA Amendments Reauthorization Act of 2017, after the date of such certification; and

“(iv) that states that the information required to be included in a review, assessment, or report under section 601 of such Act [50 U.S.C. 1871], as amended by section 101(c), or section 702(m) or 707 of such Act, as added by section 101(a) and amended by the FISA Amendments Reauthorization Act of 2017, relating to any acquisition conducted under title VII of such Act, as amended by section 101(a) and by the FISA Amendments Reauthorization Act of 2017, has been included in a review, assessment, or report under such section 601, 702(l) [now 702(m)], or 707.



“(5) Transition procedures concerning the targeting of united states persons overseas.—Any authorization in effect on the date of enactment of this Act [July 10, 2008] under section 2.5 of Executive Order 12333 [50 U.S.C. 3001 note] to intentionally target a United States person reasonably believed to be located outside the United States shall continue in effect, and shall constitute a sufficient basis for conducting such an acquisition targeting a United States person located outside the United States until the earlier of—“(A) the date that authorization expires; or

“(B) the date that is 90 days after the date of the enactment of this Act [July 10, 2008].”







Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.



§ 1802. Electronic surveillance authorization without court order; certification by Attorney General; reports to Congressional committees; transmittal under seal; duties and compensation of communication common carrier; applications; jurisdiction of court(a)(1) Notwithstanding any other law, the President, through the Attorney General, may authorize electronic surveillance without a court order under this subchapter to acquire foreign intelligence information for periods of up to one year if the Attorney General certifies in writing under oath that—(A) the electronic surveillance is solely directed at—(i) the acquisition of the contents of communications transmitted by means of communications used exclusively between or among foreign powers, as defined in section 1801(a)(1), (2), or (3) of this title; or

(ii) the acquisition of technical intelligence, other than the spoken communications of individuals, from property or premises under the open and exclusive control of a foreign power, as defined in section 1801(a)(1), (2), or (3) of this title;


(B) there is no substantial likelihood that the surveillance will acquire the contents of any communication to which a United States person is a party; and

(C) the proposed minimization procedures with respect to such surveillance meet the definition of minimization procedures under section 1801(h) of this title; and

if the Attorney General reports such minimization procedures and any changes thereto to the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence at least thirty days prior to their effective date, unless the Attorney General determines immediate action is required and notifies the committees immediately of such minimization procedures and the reason for their becoming effective immediately.

(2) An electronic surveillance authorized by this subsection may be conducted only in accordance with the Attorney General’s certification and the minimization procedures adopted by him. The Attorney General shall assess compliance with such procedures and shall report such assessments to the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence under the provisions of section 1808(a) of this title.

(3) The Attorney General shall immediately transmit under seal to the court established under section 1803(a) of this title a copy of his certification. Such certification shall be maintained under security measures established by the Chief Justice with the concurrence of the Attorney General, in consultation with the Director of National Intelligence, and shall remain sealed unless—(A) an application for a court order with respect to the surveillance is made under sections 1801(h)(4) and 1804 of this title; or

(B) the certification is necessary to determine the legality of the surveillance under section 1806(f) of this title.


(4) With respect to electronic surveillance authorized by this subsection, the Attorney General may direct a specified communication common carrier to—(A) furnish all information, facilities, or technical assistance necessary to accomplish the electronic surveillance in such a manner as will protect its secrecy and produce a minimum of interference with the services that such carrier is providing its customers; and

(B) maintain under security procedures approved by the Attorney General and the Director of National Intelligence any records concerning the surveillance or the aid furnished which such carrier wishes to retain.

The Government shall compensate, at the prevailing rate, such carrier for furnishing such aid.


(b) Applications for a court order under this subchapter are authorized if the President has, by written authorization, empowered the Attorney General to approve applications to the court having jurisdiction under section 1803 of this title, and a judge to whom an application is made may, notwithstanding any other law, grant an order, in conformity with section 1805 of this title, approving electronic surveillance of a foreign power or an agent of a foreign power for the purpose of obtaining foreign intelligence information, except that the court shall not have jurisdiction to grant any order approving electronic surveillance directed solely as described in paragraph (1)(A) of subsection (a) unless such surveillance may involve the acquisition of communications of any United States person.

(Pub. L. 95–511, title I, § 102, Oct. 25, 1978, 92 Stat. 1786; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 111–259, title VIII, § 806(a)(2), Oct. 7, 2010, 124 Stat. 2748.)

Editorial Notes
Amendments2010—Subsec. (a)(3), (4)(B). Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458. See 2004 Amendment note below.
2004—Subsec. (a)(3), (4)(B). Pub. L. 108–458, as amended by Pub. L. 111–259, substituted “Director of National Intelligence” for “Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Executive Documents

Ex. Ord. No. 12139. Exercise of Certain Authority Respecting Electronic Surveillance
Ex. Ord. No. 12139, May 23, 1979, 44 F.R. 30311, as amended by Ex. Ord. No. 13383, § 1, July 15, 2005, 70 F.R. 41933; Ex. Ord. No. 13475, § 1, Oct. 7, 2008, 73 F.R. 60095, provided:
By the authority vested in me as President by Sections 102 and 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1802 and 1804), in order to provide as set forth in that Act [this chapter] for the authorization of electronic surveillance for foreign intelligence purposes, it is hereby ordered as follows:
1–101. Pursuant to Section 102(a)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1802(a)), the Attorney General is authorized to approve electronic surveillance to acquire foreign intelligence information without a court order, but only if the Attorney General makes the certifications required by that Section.
1–102. Pursuant to Section 102(b) of the Foreign Intelligence Act of 1978 (50 U.S.C. 1802(b)), the Attorney General is authorized to approve applications to the court having jurisdiction under Section 103 of that Act [50 U.S.C. 1803] to obtain orders for electronic surveillance for the purpose of obtaining foreign intelligence information.
1–103. Pursuant to Section 104(a)(6) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804(a)(6)), the following officials, each of whom is employed in the area of national security or defense, is designated to make the certifications required by Section 104(a)(6) of the Act in support of applications to conduct electronic surveillance:
(a) Secretary of State.
(b) Secretary of Defense.
(c) Director of National Intelligence.
(d) Director of the Federal Bureau of Investigation.
(e) Deputy Secretary of State.
(f) Deputy Secretary of Defense.
(g) Director of the Central Intelligence Agency.
(h) Principal Deputy Director of National Intelligence.
(i) Deputy Director of the Federal Bureau of Investigation.
None of the above officials, nor anyone officially acting in that capacity, may exercise the authority to make the above certifications, unless that official has been appointed by the President with the advice and consent of the Senate. The requirement of the preceding sentence that the named official must be appointed by the President with the advice and consent of the Senate does not apply to the Deputy Director of the Federal Bureau of Investigation.
[1–104, 1–105. Amended Ex. Ord. No. 12036, formerly set out under section 401 (now 3001) of this title.]



§ 1803. Designation of judges(a) Court to hear applications and grant orders; record of denial; transmittal to court of review(1) The Chief Justice of the United States shall publicly designate 11 district court judges from at least seven of the United States judicial circuits of whom no fewer than 3 shall reside within 20 miles of the District of Columbia who shall constitute a court which shall have jurisdiction to hear applications for and grant orders approving electronic surveillance anywhere within the United States under the procedures set forth in this chapter, except that no judge designated under this subsection (except when sitting en banc under paragraph (2)) shall hear the same application for electronic surveillance under this chapter which has been denied previously by another judge designated under this subsection. If any judge so designated denies an application for an order authorizing electronic surveillance under this chapter, such judge shall provide immediately for the record a written statement of each reason for his decision and, on motion of the United States, the record shall be transmitted, under seal, to the court of review established in subsection (b).

(2)(A) The court established under this subsection may, on its own initiative, or upon the request of the Government in any proceeding or a party under section 1861(f) 11 See References in Text note below. of this title or paragraph (4) or (5) of section 1881a(i) of this title, hold a hearing or rehearing, en banc, when ordered by a majority of the judges that constitute such court upon a determination that—(i) en banc consideration is necessary to secure or maintain uniformity of the court’s decisions; or

(ii) the proceeding involves a question of exceptional importance.


(B) Any authority granted by this chapter to a judge of the court established under this subsection may be exercised by the court en banc. When exercising such authority, the court en banc shall comply with any requirements of this chapter on the exercise of such authority.

(C) For purposes of this paragraph, the court en banc shall consist of all judges who constitute the court established under this subsection.



(b) Court of review; record, transmittal to Supreme CourtThe Chief Justice shall publicly designate three judges, one of whom shall be publicly designated as the presiding judge, from the United States district courts or courts of appeals who together shall comprise a court of review which shall have jurisdiction to review the denial of any application made under this chapter. If such court determines that the application was properly denied, the court shall provide for the record a written statement of each reason for its decision and, on petition of the United States for a writ of certiorari, the record shall be transmitted under seal to the Supreme Court, which shall have jurisdiction to review such decision.


(c) Expeditious conduct of proceedings; security measures for maintenance of recordsProceedings under this chapter shall be conducted as expeditiously as possible. The record of proceedings under this chapter, including applications made and orders granted, shall be maintained under security measures established by the Chief Justice in consultation with the Attorney General and the Director of National Intelligence.


(d) TenureEach judge designated under this section shall so serve for a maximum of seven years and shall not be eligible for redesignation, except that the judges first designated under subsection (a) shall be designated for terms of from one to seven years so that one term expires each year, and that judges first designated under subsection (b) shall be designated for terms of three, five, and seven years.


(e) Jurisdiction and procedures for review of petitions(1) Three judges designated under subsection (a) who reside within 20 miles of the District of Columbia, or, if all of such judges are unavailable, other judges of the court established under subsection (a) as may be designated by the presiding judge of such court, shall comprise a petition review pool which shall have jurisdiction to review petitions filed pursuant to section 1861(f)(1) 1 or 1881a(i)(4) of this title.

(2) Not later than 60 days after March 9, 2006, the court established under subsection (a) shall adopt and, consistent with the protection of national security, publish procedures for the review of petitions filed pursuant to section 1861(f)(1) 1 or 1881a(i)(4) of this title by the panel established under paragraph (1). Such procedures shall provide that review of a petition shall be conducted in camera and shall also provide for the designation of an acting presiding judge.


(f) Stay of order(1) A judge of the court established under subsection (a), the court established under subsection (b) or a judge of that court, or the Supreme Court of the United States or a justice of that court, may, in accordance with the rules of their respective courts, enter a stay of an order or an order modifying an order of the court established under subsection (a) or the court established under subsection (b) entered under any subchapter of this chapter, while the court established under subsection (a) conducts a rehearing, while an appeal is pending to the court established under subsection (b), or while a petition of certiorari is pending in the Supreme Court of the United States, or during the pendency of any review by that court.

(2) The authority described in paragraph (1) shall apply to an order entered under any provision of this chapter.


(g) Establishment and transmittal of rules and procedures(1) The courts established pursuant to subsections (a) and (b) may establish such rules and procedures, and take such actions, as are reasonably necessary to administer their responsibilities under this chapter.

(2) The rules and procedures established under paragraph (1), and any modifications of such rules and procedures, shall be recorded, and shall be transmitted to the following:(A) All of the judges on the court established pursuant to subsection (a).

(B) All of the judges on the court of review established pursuant to subsection (b).

(C) The Chief Justice of the United States.

(D) The Committee on the Judiciary of the Senate.

(E) The Select Committee on Intelligence of the Senate.

(F) The Committee on the Judiciary of the House of Representatives.

(G) The Permanent Select Committee on Intelligence of the House of Representatives.


(3) The transmissions required by paragraph (2) shall be submitted in unclassified form, but may include a classified annex.


(h) Compliance with orders, rules, and proceduresNothing in this chapter shall be construed to reduce or contravene the inherent authority of a court established under this section to determine or enforce compliance with an order or a rule of such court or with a procedure approved by such court.


(i) Amicus curiae(1) DesignationThe presiding judges of the courts established under subsections (a) and (b) shall, not later than 180 days after June 2, 2015, jointly designate not fewer than 5 individuals to be eligible to serve as amicus curiae, who shall serve pursuant to rules the presiding judges may establish. In designating such individuals, the presiding judges may consider individuals recommended by any source, including members of the Privacy and Civil Liberties Oversight Board, the judges determine appropriate.


(2) AuthorizationA court established under subsection (a) or (b), consistent with the requirement of subsection (c) and any other statutory requirement that the court act expeditiously or within a stated time—(A) shall appoint an individual who has been designated under paragraph (1) to serve as amicus curiae to assist such court in the consideration of any application for an order or review that, in the opinion of the court, presents a novel or significant interpretation of the law, unless the court issues a finding that such appointment is not appropriate; and

(B) may appoint an individual or organization to serve as amicus curiae, including to provide technical expertise, in any instance as such court deems appropriate or, upon motion, permit an individual or organization leave to file an amicus curiae brief.


(3) Qualifications of amicus curiae(A) ExpertiseIndividuals designated under paragraph (1) shall be persons who possess expertise in privacy and civil liberties, intelligence collection, communications technology, or any other area that may lend legal or technical expertise to a court established under subsection (a) or (b).


(B) Security clearanceIndividuals designated pursuant to paragraph (1) shall be persons who are determined to be eligible for access to classified information necessary to participate in matters before the courts. Amicus curiae appointed by the court pursuant to paragraph (2) shall be persons who are determined to be eligible for access to classified information, if such access is necessary to participate in the matters in which they may be appointed.



(4) DutiesIf a court established under subsection (a) or (b) appoints an amicus curiae under paragraph (2)(A), the amicus curiae shall provide to the court, as appropriate—(A) legal arguments that advance the protection of individual privacy and civil liberties;

(B) information related to intelligence collection or communications technology; or

(C) legal arguments or information regarding any other area relevant to the issue presented to the court.


(5) AssistanceAn amicus curiae appointed under paragraph (2)(A) may request that the court designate or appoint additional amici curiae pursuant to paragraph (1) or paragraph (2), to be available to assist the amicus curiae.


(6) Access to information(A) In generalIf a court established under subsection (a) or (b) appoints an amicus curiae under paragraph (2), the amicus curiae—(i) shall have access to any legal precedent, application, certification, petition, motion, or such other materials that the court determines are relevant to the duties of the amicus curiae; and

(ii) may, if the court determines that it is relevant to the duties of the amicus curiae, consult with any other individuals designated pursuant to paragraph (1) regarding information relevant to any assigned proceeding.


(B) BriefingsThe Attorney General may periodically brief or provide relevant materials to individuals designated pursuant to paragraph (1) regarding constructions and interpretations of this chapter and legal, technological, and other issues related to actions authorized by this chapter.


(C) Classified informationAn amicus curiae designated or appointed by the court may have access to classified documents, information, and other materials or proceedings only if that individual is eligible for access to classified information and to the extent consistent with the national security of the United States.


(D) Rule of constructionNothing in this section shall be construed to require the Government to provide information to an amicus curiae appointed by the court that is privileged from disclosure.



(7) NotificationA presiding judge of a court established under subsection (a) or (b) shall notify the Attorney General of each exercise of the authority to appoint an individual to serve as amicus curiae under paragraph (2).


(8) AssistanceA court established under subsection (a) or (b) may request and receive (including on a nonreimbursable basis) the assistance of the executive branch in the implementation of this subsection.


(9) AdministrationA court established under subsection (a) or (b) may provide for the designation, appointment, removal, training, or other support for an individual designated to serve as amicus curiae under paragraph (1) or appointed to serve as amicus curiae under paragraph (2) in a manner that is not inconsistent with this subsection.


(10) Receipt of informationNothing in this subsection shall limit the ability of a court established under subsection (a) or (b) to request or receive information or materials from, or otherwise communicate with, the Government or amicus curiae appointed under paragraph (2) on an ex parte basis, nor limit any special or heightened obligation in any ex parte communication or proceeding.


(11) CompensationNotwithstanding any other provision of law, a court established under subsection (a) or (b) may compensate an amicus curiae appointed under paragraph (2) for assistance provided under such paragraph as the court considers appropriate and at such rate as the court considers appropriate.



(j) Review of FISA court decisionsFollowing issuance of an order under this chapter, a court established under subsection (a) shall certify for review to the court established under subsection (b) any question of law that may affect resolution of the matter in controversy that the court determines warrants such review because of a need for uniformity or because consideration by the court established under subsection (b) would serve the interests of justice. Upon certification of a question of law under this subsection, the court established under subsection (b) may give binding instructions or require the entire record to be sent up for decision of the entire matter in controversy.


(k) Review of FISA court of review decisions(1) CertificationFor purposes of section 1254(2) of title 28, the court of review established under subsection (b) shall be considered to be a court of appeals.


(2) Amicus curiae briefingUpon certification of an application under paragraph (1), the Supreme Court of the United States may appoint an amicus curiae designated under subsection (i)(1), or any other person, to provide briefing or other assistance.



(Pub. L. 95–511, title I, § 103, Oct. 25, 1978, 92 Stat. 1788; Pub. L. 107–56, title II, § 208, Oct. 26, 2001, 115 Stat. 283; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 109–177, title I, §§ 106(f)(1), 109(d), Mar. 9, 2006, 120 Stat. 197, 205; Pub. L. 110–55, § 5(a), Aug. 5, 2007, 121 Stat. 556; Pub. L. 110–261, title I, § 109(a)–(b)(2)(A), (c), (d), title IV, § 403(a)(1)(B)(ii), July 10, 2008, 122 Stat. 2464, 2465, 2474; Pub. L. 111–259, title VIII, §§ 801(2), 806(a)(2), Oct. 7, 2010, 124 Stat. 2746, 2748; Pub. L. 114–23, title IV, § 401, June 2, 2015, 129 Stat. 279; Pub. L. 115–118, title I, §§ 101(b)(2)(A), 106, title II, § 205(a)(1), (b)(1), Jan. 19, 2018, 132 Stat. 8, 13, 21, 22.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), (c), (f), (g)(1), (h), (i)(6)(B), and (j), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Section 1861(f) of this title, referred to in subsecs. (a)(2)(A) and (e), means section 1861(f) of this title prior to the amendment of section 1861 by Pub. L. 109–177, title I, § 102(b), Mar. 9, 2006, 120 Stat. 195, set out as an Effective Date of 2006 Amendment note under section 1805 of this title, which amended section 1861 of this title, effective Mar. 15, 2020, so that such section read as it read on Oct. 25, 2001, with certain exceptions.

Amendments2018—Subsec. (a)(2)(A). Pub. L. 115–118, § 101(b)(2)(A), substituted “section 1881a(i)” for “section 1881a(h)”.
Subsec. (b). Pub. L. 115–118, § 205(b)(1)(A), struck out “immediately” before “provide for the record”.
Pub. L. 115–118, § 205(a)(1), which directed substitution of “designated as the” for “designate as the”, could not be executed because the words “designate as the” do not appear.
Subsec. (e)(1), (2). Pub. L. 115–118, § 101(b)(2)(A), which directed substitution of “section 1881a(i)” for “section 1881a(h)”, was executed by substituting “1881a(i)(4)” for “1881a(h)(4)” to reflect the probable intent of Congress.
Subsec. (h). Pub. L. 115–118, § 205(b)(1)(B), substituted “a court established under this section” for “the court established under subsection (a)”.
Subsec. (i)(11). Pub. L. 115–118, § 106, added par. (11).
2015—Subsecs. (i) to (k). Pub. L. 114–23 added subsecs. (i) to (k).
2010—Subsec. (c). Pub. L. 111–259, § 806(a)(2), made technical amendment to directory language of Pub. L. 108–458. See 2004 Amendment note below.
Subsecs. (h), (i). Pub. L. 111–259, § 801(2), redesignated subsec. (i) as (h).
2008—Subsec. (a). Pub. L. 110–261, § 109(a)–(b)(2)(A), designated existing provisions as par. (1), inserted “at least” before “seven of the United States judicial circuits” and “(except when sitting en banc under paragraph (2))” before “shall hear”, and added par. (2).
Subsec. (e)(1), (2). Pub. L. 110–261, § 403(a)(1)(B)(ii), which directed substitution of “1861(f)(1) or 1881a(h)(4)” for “1805b(h) or 1861(f)(1)”, was executed by making the substitution for “1861(f)(1)” to reflect the probable intent of Congress and termination of the temporary amendment by Pub. L. 110–55, § 5(a). See 2007 Amendment note and Effective and Termination Dates of 2007 Amendment note below.
Subsecs. (f), (g). Pub. L. 110–261, § 109(c), added subsec. (f) and redesignated former subsec. (f) as (g).
Subsec. (i). Pub. L. 110–261, § 109(d), added subsec. (i).
2007—Subsec. (e). Pub. L. 110–55, §§ 5(a), 6(c), temporarily substituted “1805b(h) or 1861(f)(1)” for “1861(f)(1)” in pars. (1) and (2). See Effective and Termination Dates of 2007 Amendment note below.
2006—Subsecs. (e), (f). Pub. L. 109–177 added subsecs. (e) and (f).
2004—Subsec. (c). Pub. L. 108–458, as amended by Pub. L. 111–259, § 806(a)(2), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2001—Subsec. (a). Pub. L. 107–56 substituted “11 district court judges” for “seven district court judges” and inserted “of whom no fewer than 3 shall reside within 20 miles of the District of Columbia” after “judicial circuits”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective and Termination Dates of 2007 AmendmentPub. L. 110–55, § 6, Aug. 5, 2007, 121 Stat. 556, as amended by Pub. L. 110–182, § 1, Jan. 31, 2008, 122 Stat. 605; Pub. L. 110–261, title IV, § 403(a)(3), July 10, 2008, 122 Stat. 2474, provided that:
“(a) Effective Date.—Except as otherwise provided, the amendments made by this Act [enacting sections 1805a to 1805c of this title and amending this section] shall take effect immediately after the date of the enactment of this Act [Aug. 5, 2007].

“[(b) Repealed. Pub. L. 110–261, title IV, § 403(a)(3), July 10, 2008, 122 Stat. 2474.]

“(c) Sunset.—Except as provided in subsection (d), sections 2, 3, 4, and 5 of this Act [enacting sections 1805a to 1805c of this title and amending this section], and the amendments made by this Act [enacting sections 1805a to 1805c of this title and amending this section], shall cease to have effect 195 days after the date of the enactment of this Act.

“(d) Authorizations in Effect.—Authorizations for the acquisition of foreign intelligence information pursuant to the amendments made by this Act, and directives issued pursuant to such authorizations, shall remain in effect until their expiration. Such acquisitions shall be governed by the applicable provisions of such amendments and shall not be deemed to constitute electronic surveillance as that term is defined in section 101(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)).”



[Repeal by Pub. L. 110–261 of section 6(b) of Pub. L. 110–55, set out above, effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.]

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 1804. Applications for court orders(a) Submission by Federal officer; approval of Attorney General; contentsEach application for an order approving electronic surveillance under this subchapter shall be made by a Federal officer in writing upon oath or affirmation to a judge having jurisdiction under section 1803 of this title. Each application shall require the approval of the Attorney General based upon his finding that it satisfies the criteria and requirements of such application as set forth in this subchapter. It shall include—(1) the identity of the Federal officer making the application;

(2) the identity, if known, or a description of the specific target of the electronic surveillance;

(3) a statement of the facts and circumstances relied upon by the applicant to justify his belief that—(A) the target of the electronic surveillance is a foreign power or an agent of a foreign power; and

(B) each of the facilities or places at which the electronic surveillance is directed is being used, or is about to be used, by a foreign power or an agent of a foreign power;


(4) a statement of the proposed minimization procedures;

(5) a description of the nature of the information sought and the type of communications or activities to be subjected to the surveillance;

(6) a certification or certifications by the Assistant to the President for National Security Affairs, an executive branch official or officials designated by the President from among those executive officers employed in the area of national security or defense and appointed by the President with the advice and consent of the Senate, or the Deputy Director of the Federal Bureau of Investigation, if designated by the President as a certifying official—(A) that the certifying official deems the information sought to be foreign intelligence information;

(B) that a significant purpose of the surveillance is to obtain foreign intelligence information;

(C) that such information cannot reasonably be obtained by normal investigative techniques;

(D) that designates the type of foreign intelligence information being sought according to the categories described in section 1801(e) of this title; and

(E) including a statement of the basis for the certification that—(i) the information sought is the type of foreign intelligence information designated; and

(ii) such information cannot reasonably be obtained by normal investigative techniques;



(7) a summary statement of the means by which the surveillance will be effected and a statement whether physical entry is required to effect the surveillance;

(8) a statement of the facts concerning all previous applications that have been made to any judge under this subchapter involving any of the persons, facilities, or places specified in the application, and the action taken on each previous application; and

(9) a statement of the period of time for which the electronic surveillance is required to be maintained, and if the nature of the intelligence gathering is such that the approval of the use of electronic surveillance under this subchapter should not automatically terminate when the described type of information has first been obtained, a description of facts supporting the belief that additional information of the same type will be obtained thereafter.


(b) Additional affidavits or certificationsThe Attorney General may require any other affidavit or certification from any other officer in connection with the application.


(c) Additional informationThe judge may require the applicant to furnish such other information as may be necessary to make the determinations required by section 1805 of this title.


(d) Personal review by Attorney General(1)(A) Upon written request of the Director of the Federal Bureau of Investigation, the Secretary of Defense, the Secretary of State, the Director of National Intelligence, or the Director of the Central Intelligence Agency, the Attorney General shall personally review under subsection (a) an application under that subsection for a target described in section 1801(b)(2) of this title.

(B) Except when disabled or otherwise unavailable to make a request referred to in subparagraph (A), an official referred to in that subparagraph may not delegate the authority to make a request referred to in that subparagraph.

(C) Each official referred to in subparagraph (A) with authority to make a request under that subparagraph shall take appropriate actions in advance to ensure that delegation of such authority is clearly established in the event such official is disabled or otherwise unavailable to make such request.


(2)(A) If as a result of a request under paragraph (1) the Attorney General determines not to approve an application under the second sentence of subsection (a) for purposes of making the application under this section, the Attorney General shall provide written notice of the determination to the official making the request for the review of the application under that paragraph. Except when disabled or otherwise unavailable to make a determination under the preceding sentence, the Attorney General may not delegate the responsibility to make a determination under that sentence. The Attorney General shall take appropriate actions in advance to ensure that delegation of such responsibility is clearly established in the event the Attorney General is disabled or otherwise unavailable to make such determination.

(B) Notice with respect to an application under subparagraph (A) shall set forth the modifications, if any, of the application that are necessary in order for the Attorney General to approve the application under the second sentence of subsection (a) for purposes of making the application under this section.

(C) Upon review of any modifications of an application set forth under subparagraph (B), the official notified of the modifications under this paragraph shall modify the application if such official determines that such modification is warranted. Such official shall supervise the making of any modification under this subparagraph. Except when disabled or otherwise unavailable to supervise the making of any modification under the preceding sentence, such official may not delegate the responsibility to supervise the making of any modification under that preceding sentence. Each such official shall take appropriate actions in advance to ensure that delegation of such responsibility is clearly established in the event such official is disabled or otherwise unavailable to supervise the making of such modification.



(Pub. L. 95–511, title I, § 104, Oct. 25, 1978, 92 Stat. 1788; Pub. L. 106–567, title VI, § 602(a), Dec. 27, 2000, 114 Stat. 2851; Pub. L. 107–56, title II, § 218, Oct. 26, 2001, 115 Stat. 291; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 109–177, title I, § 108(a)(1), Mar. 9, 2006, 120 Stat. 203; Pub. L. 110–261, title I, § 104, July 10, 2008, 122 Stat. 2460; Pub. L. 111–259, title VIII, § 806(a)(2), Oct. 7, 2010, 124 Stat. 2748.)

Editorial Notes
Amendments2010—Subsec. (e)(1)(A). Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458, § 1071(e). See 2004 Amendment note below.
2008—Subsec. (a)(2) to (4). Pub. L. 110–261, § 104(1)(A), (B), redesignated pars. (3) to (5) as (2) to (4), respectively, and struck out former par. (2) which read as follows: “the authority conferred on the Attorney General by the President of the United States and the approval of the Attorney General to make the application;”.
Subsec. (a)(5). Pub. L. 110–261, § 104(1)(B), (C), redesignated par. (6) as (5) and struck out “detailed” before “description”. Former par. (5) redesignated (4).
Subsec. (a)(6). Pub. L. 110–261, § 104(1)(B), (D), redesignated par. (7) as (6) and substituted “Affairs,” for “Affairs or” and “Senate, or the Deputy Director of the Federal Bureau of Investigation, if designated by the President as a certifying official—” for “Senate—” in introductory provisions. Former par. (6) redesignated (5).
Subsec. (a)(7). Pub. L. 110–261, § 104(1)(B), (E), redesignated par. (8) as (7) and substituted “summary statement of” for “statement of”. Former par. (7) redesignated (6).
Subsec. (a)(8) to (11). Pub. L. 110–261, § 104(1)(A), (B), redesignated pars. (9) and (10) as (8) and (9), respectively, and struck out par. (11) which read as follows: “whenever more than one electronic, mechanical or other surveillance device is to be used with respect to a particular proposed electronic surveillance, the coverage of the devices involved and what minimization procedures apply to information acquired by each device.” Former par. (8) redesignated (7).
Subsecs. (b) to (e). Pub. L. 110–261, § 104(2)–(4), redesignated subsecs. (c) to (e) as (b) to (d), respectively, in subsec. (d)(1)(A) substituted “the Director of National Intelligence, or the Director of the Central Intelligence Agency” for “or the Director of National Intelligence”, and struck out former subsec. (b) which related to exclusion of certain information respecting foreign power targets.
2006—Subsec. (a)(3). Pub. L. 109–177 inserted “specific” before “target”.
2004—Subsec. (e)(1)(A). Pub. L. 108–458, § 1071(e), as amended by Pub. L. 111–259, substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2001—Subsec. (a)(7)(B). Pub. L. 107–56 substituted “a significant purpose” for “the purpose”.
2000—Subsec. (e). Pub. L. 106–567 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Executive Documents
Designation of Certain Officials To Make CertificationsFor designation of certain officials to make certifications required by subsec. (a)(7) of this section, see Ex. Ord. No. 12139, May 23, 1979, 44 F.R. 30311, set out under section 1802 of this title.



§ 1805. Issuance of order(a) Necessary findingsUpon an application made pursuant to section 1804 of this title, the judge shall enter an ex parte order as requested or as modified approving the electronic surveillance if he finds that—(1) the application has been made by a Federal officer and approved by the Attorney General;

(2) on the basis of the facts submitted by the applicant there is probable cause to believe that—(A) the target of the electronic surveillance is a foreign power or an agent of a foreign power: Provided, That no United States person may be considered a foreign power or an agent of a foreign power solely upon the basis of activities protected by the first amendment to the Constitution of the United States; and

(B) each of the facilities or places at which the electronic surveillance is directed is being used, or is about to be used, by a foreign power or an agent of a foreign power;


(3) the proposed minimization procedures meet the definition of minimization procedures under section 1801(h) of this title; and

(4) the application which has been filed contains all statements and certifications required by section 1804 of this title and, if the target is a United States person, the certification or certifications are not clearly erroneous on the basis of the statement made under section 1804(a)(7)(E) 11 See References in Text note below. of this title and any other information furnished under section 1804(d) 1 of this title.


(b) Determination of probable causeIn determining whether or not probable cause exists for purposes of an order under subsection (a)(2), a judge may consider past activities of the target, as well as facts and circumstances relating to current or future activities of the target.


(c) Specifications and directions of orders(1) SpecificationsAn order approving an electronic surveillance under this section shall specify—(A) the identity, if known, or a description of the specific target of the electronic surveillance identified or described in the application pursuant to section 1804(a)(3) of this title;

(B) the nature and location of each of the facilities or places at which the electronic surveillance will be directed, if known;

(C) the type of information sought to be acquired and the type of communications or activities to be subjected to the surveillance;

(D) the means by which the electronic surveillance will be effected and whether physical entry will be used to effect the surveillance; and

(E) the period of time during which the electronic surveillance is approved.


(2) direct— 22 So in original.(A) that the minimization procedures be followed;

(B) that, upon the request of the applicant, a specified communication or other common carrier, landlord, custodian, or other specified person furnish the applicant forthwith all information, facilities, or technical assistance necessary to accomplish the electronic surveillance in such a manner as will protect its secrecy and produce a minimum of interference with the services that such carrier, landlord, custodian, or other person is providing that target of electronic surveillance;

(C) that such carrier, landlord, custodian, or other person maintain under security procedures approved by the Attorney General and the Director of Central Intelligence any records concerning the surveillance or the aid furnished that such person wishes to retain; and

(D) that the applicant compensate, at the prevailing rate, such carrier, landlord, custodian, or other person for furnishing such aid.


(3) Special directions for certain ordersAn order approving an electronic surveillance under this section in circumstances where the nature and location of each of the facilities or places at which the surveillance will be directed is unknown shall direct the applicant to provide notice to the court within ten days after the date on which surveillance begins to be directed at any new facility or place, unless the court finds good cause to justify a longer period of up to 60 days, of—(A) the nature and location of each new facility or place at which the electronic surveillance is directed;

(B) the facts and circumstances relied upon by the applicant to justify the applicant’s belief that each new facility or place at which the electronic surveillance is directed is or was being used, or is about to be used, by the target of the surveillance;

(C) a statement of any proposed minimization procedures that differ from those contained in the original application or order, that may be necessitated by a change in the facility or place at which the electronic surveillance is directed; and

(D) the total number of electronic surveillances that have been or are being conducted under the authority of the order.



(d) Duration of order; extensions; review of circumstances under which information was acquired, retained or disseminated(1) An order issued under this section may approve an electronic surveillance for the period necessary to achieve its purpose, or for ninety days, whichever is less, except that (A) an order under this section shall approve an electronic surveillance targeted against a foreign power, as defined in section 1801(a)(1), (2), or (3) of this title, for the period specified in the application or for one year, whichever is less, and (B) an order under this chapter for a surveillance targeted against an agent of a foreign power who is not a United States person may be for the period specified in the application or for 120 days, whichever is less.

(2) Extensions of an order issued under this subchapter may be granted on the same basis as an original order upon an application for an extension and new findings made in the same manner as required for an original order, except that (A) an extension of an order under this chapter for a surveillance targeted against a foreign power, as defined in paragraph (5), (6), or (7) of section 1801(a) of this title, or against a foreign power as defined in section 1801(a)(4) of this title that is not a United States person, may be for a period not to exceed one year if the judge finds probable cause to believe that no communication of any individual United States person will be acquired during the period, and (B) an extension of an order under this chapter for a surveillance targeted against an agent of a foreign power who is not a United States person may be for a period not to exceed 1 year.

(3) At or before the end of the period of time for which electronic surveillance is approved by an order or an extension, the judge may assess compliance with the minimization procedures by reviewing the circumstances under which information concerning United States persons was acquired, retained, or disseminated.

(4) A denial of the application made under section 1804 of this title may be reviewed as provided in section 1803 of this title.


(e) Emergency orders(1) Notwithstanding any other provision of this subchapter, the Attorney General may authorize the emergency employment of electronic surveillance if the Attorney General—(A) reasonably determines that an emergency situation exists with respect to the employment of electronic surveillance to obtain foreign intelligence information before an order authorizing such surveillance can with due diligence be obtained;

(B) reasonably determines that the factual basis for the issuance of an order under this subchapter to approve such electronic surveillance exists;

(C) informs, either personally or through a designee, a judge having jurisdiction under section 1803 of this title at the time of such authorization that the decision has been made to employ emergency electronic surveillance; and

(D) makes an application in accordance with this subchapter to a judge having jurisdiction under section 1803 of this title as soon as practicable, but not later than 7 days after the Attorney General authorizes such surveillance.


(2) If the Attorney General authorizes the emergency employment of electronic surveillance under paragraph (1), the Attorney General shall require that the minimization procedures required by this subchapter for the issuance of a judicial order be followed.

(3) In the absence of a judicial order approving such electronic surveillance, the surveillance shall terminate when the information sought is obtained, when the application for the order is denied, or after the expiration of 7 days from the time of authorization by the Attorney General, whichever is earliest.

(4) A denial of the application made under this subsection may be reviewed as provided in section 1803 of this title.

(5) In the event that such application for approval is denied, or in any other case where the electronic surveillance is terminated and no order is issued approving the surveillance, no information obtained or evidence derived from such surveillance shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from such surveillance shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.

(6) The Attorney General shall assess compliance with the requirements of paragraph (5).


(f) Emergencies involving non-United States persons(1) Notwithstanding any other provision of this chapter, the lawfully authorized targeting of a non-United States person previously believed to be located outside the United States for the acquisition of foreign intelligence information may continue for a period not to exceed 72 hours from the time that the non-United States person is reasonably believed to be located inside the United States and the acquisition is subject to this subchapter or to subchapter II of this chapter, provided that the head of an element of the intelligence community—(A) reasonably determines that a lapse in the targeting of such non-United States person poses a threat of death or serious bodily harm to any person;

(B) promptly notifies the Attorney General of a determination under subparagraph (A); and

(C) requests, as soon as practicable, the employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 1824(e) of this title, as warranted.


(2) The authority under this subsection to continue the acquisition of foreign intelligence information is limited to a period not to exceed 72 hours and shall cease upon the earlier of the following:(A) The employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 1824(e) of this title.

(B) An issuance of a court order under this subchapter or subchapter II of this chapter.

(C) The Attorney General provides direction that the acquisition be terminated.

(D) The head of the element of the intelligence community conducting the acquisition determines that a request under paragraph (1)(C) is not warranted.

(E) When the threat of death or serious bodily harm to any person is no longer reasonably believed to exist.


(3) Nonpublicly available information concerning unconsenting United States persons acquired under this subsection shall not be disseminated during the 72 hour time period under paragraph (1) unless necessary to investigate, reduce, or eliminate the threat of death or serious bodily harm to any person.

(4) If the Attorney General declines to authorize the employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 1824(e) of this title, or a court order is not obtained under this subchapter or subchapter II of this chapter, information obtained during the 72 hour acquisition time period under paragraph (1) shall not be retained, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.

(5) Paragraphs (5) and (6) of subsection (e) shall apply to this subsection.


(g) Testing of electronic equipment; discovering unauthorized electronic surveillance; training of intelligence personnelNotwithstanding any other provision of this subchapter, officers, employees, or agents of the United States are authorized in the normal course of their official duties to conduct electronic surveillance not targeted against the communications of any particular person or persons, under procedures approved by the Attorney General, solely to—(1) test the capability of electronic equipment, if—(A) it is not reasonable to obtain the consent of the persons incidentally subjected to the surveillance;

(B) the test is limited in extent and duration to that necessary to determine the capability of the equipment;

(C) the contents of any communication acquired are retained and used only for the purpose of determining the capability of the equipment, are disclosed only to test personnel, and are destroyed before or immediately upon completion of the test; and:

(D) Provided, That the test may exceed ninety days only with the prior approval of the Attorney General;


(2) determine the existence and capability of electronic surveillance equipment being used by persons not authorized to conduct electronic surveillance, if—(A) it is not reasonable to obtain the consent of persons incidentally subjected to the surveillance;

(B) such electronic surveillance is limited in extent and duration to that necessary to determine the existence and capability of such equipment; and

(C) any information acquired by such surveillance is used only to enforce chapter 119 of title 18, or section 605 of title 47, or to protect information from unauthorized surveillance; or


(3) train intelligence personnel in the use of electronic surveillance equipment, if—(A) it is not reasonable to—(i) obtain the consent of the persons incidentally subjected to the surveillance;

(ii) train persons in the course of surveillances otherwise authorized by this subchapter; or

(iii) train persons in the use of such equipment without engaging in electronic surveillance;


(B) such electronic surveillance is limited in extent and duration to that necessary to train the personnel in the use of the equipment; and

(C) no contents of any communication acquired are retained or disseminated for any purpose, but are destroyed as soon as reasonably possible.



(h) Retention of certifications, applications and ordersCertifications made by the Attorney General pursuant to section 1802(a) of this title and applications made and orders granted under this subchapter shall be retained for a period of at least ten years from the date of the certification or application.


(i) Bar to legal actionNo cause of action shall lie in any court against any provider of a wire or electronic communication service, landlord, custodian, or other person (including any officer, employee, agent, or other specified person thereof) that furnishes any information, facilities, or technical assistance in accordance with a court order or request for emergency assistance under this chapter for electronic surveillance or physical search.


(j) Pen registers and trap and trace devicesIn any case in which the Government makes an application to a judge under this subchapter to conduct electronic surveillance involving communications and the judge grants such application, upon the request of the applicant, the judge shall also authorize the installation and use of pen registers and trap and trace devices, and direct the disclosure of the information set forth in section 1842(d)(2) of this title.


(Pub. L. 95–511, title I, § 105, Oct. 25, 1978, 92 Stat. 1790; Pub. L. 98–549, § 6(b)(3), Oct. 30, 1984, 98 Stat. 2804; Pub. L. 106–567, title VI, § 602(b), Dec. 27, 2000, 114 Stat. 2851; Pub. L. 107–56, title II, §§ 206, 207(a)(1), (b)(1), 225, Oct. 26, 2001, 115 Stat. 282, 295; Pub. L. 107–108, title III, § 314(a)(2), (c)(1), Dec. 28, 2001, 115 Stat. 1402, 1403; Pub. L. 107–273, div. B, title IV, § 4005(c), Nov. 2, 2002, 116 Stat. 1812; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 109–177, title I, §§ 102(b)(1), 105(a), 108(a)(2), (b), Mar. 9, 2006, 120 Stat. 195, 203; Pub. L. 110–261, title I, §§ 105(a), 110(c)(1), July 10, 2008, 122 Stat. 2461, 2466; Pub. L. 111–118, div. B, § 1004(a), Dec. 19, 2009, 123 Stat. 3470; Pub. L. 111–141, § 1(a), Feb. 27, 2010, 124 Stat. 37; Pub. L. 111–259, title VIII, § 806(a)(2), Oct. 7, 2010, 124 Stat. 2748; Pub. L. 112–3, § 2(a), Feb. 25, 2011, 125 Stat. 5; Pub. L. 112–14, § 2(a), May 26, 2011, 125 Stat. 216; Pub. L. 114–23, title VII, §§ 701(a), 705(a), (c), June 2, 2015, 129 Stat. 298, 300; Pub. L. 115–118, title II, § 205(b)(2), Jan. 19, 2018, 132 Stat. 22; Pub. L. 116–69, div. B, title VII, § 1703(a), Nov. 21, 2019, 133 Stat. 1143.)

Editorial Notes

References in TextSection 1804(a)(7)(E) of this title, referred to in subsec. (a)(4), was redesignated section 1804(a)(6)(E) of this title by Pub. L. 110–261, title I, § 104(1)(B), July 10, 2008, 122 Stat. 2461.
Section 1804(d) of this title, referred to in subsec. (a)(4), was redesignated section 1804(c) of this title by Pub. L. 110–261, title I, § 104(3), July 10, 2008, 122 Stat. 2461.
This chapter, referred to in subsecs. (d), (f)(1), and (i), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Codification
As originally enacted, Pub. L. 107–56, § 225, amended this section by adding subsec. (h) relating to bar of legal action after subsec. (g). The section already contained a subsec. (h). Both Pub. L. 107–108, § 314(a)(2)(C), and Pub. L. 107–273, § 4005(c), made amendments retroactive to the date of enactment of Pub. L. 107–56 which had the effect of redesignating subsec. (h), relating to bar of legal action, as subsec. (i) and transferring it to appear at the end of this section. See 2001 Amendment notes, Effective Date of 2002 Amendment note, and Effective Date of 2001 Amendment note below.

Amendments2019—Pub. L. 116–69 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2018—Subsec. (d)(4). Pub. L. 115–118 added par. (4).
2015—Subsec. (c)(2). Pub. L. 114–23, § 705(a), (c), amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below. Pursuant to Pub. L. 109–177, § 102(b)(1), as amended by Pub. L. 112–14, subsec. (c)(2) was amended, effective June 1, 2015, to read as it read on Oct. 25, 2001. The amendment by Pub. L. 114–23, which delayed the reversion of subsec. (c)(2) from June 1, 2015, to Dec. 15, 2019, was given effect to reflect the probable intent of Congress, notwithstanding that Pub. L. 114–23 was enacted on June 2, 2015.
Subsecs. (f) to (j). Pub. L. 114–23, § 701(a), added subsec. (f) and redesignated former subsecs. (f) to (i) as (g) to (j), respectively.
2011—Subsec. (c)(2). Pub. L. 112–14 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
Pub. L. 112–3 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2010—Subsec. (c)(2). Pub. L. 111–141 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
Subsec. (c)(2)(C). Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458, § 1071(e). See 2004 Amendment note below.
2009—Subsec. (c)(2). Pub. L. 111–118 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2008—Subsec. (a). Pub. L. 110–261, § 105(a)(1), redesignated pars. (2) to (5) as (1) to (4), respectively, and struck out former par. (1) which read as follows: “the President has authorized the Attorney General to approve applications for electronic surveillance for foreign intelligence information;”.
Subsec. (b). Pub. L. 110–261, § 105(a)(2), substituted “(a)(2)” for “(a)(3)”.
Subsec. (c)(1)(D) to (F). Pub. L. 110–261, § 105(a)(3), inserted “and” after semicolon at and of subpar. (D), substituted a period for “; and” in subpar. (E), and struck out subpar. (F) which read as follows: “whenever more than one electronic, mechanical, or other surveillance device is to be used under the order, the authorized coverage of the devices involved and what minimization procedures shall apply to information subject to acquisition by each device.”
Subsec. (d). Pub. L. 110–261, § 105(a)(4), (5), redesignated subsec. (e) as (d) and struck out former subsec. (d) which related to exclusion of certain information respecting foreign power targets from ex parte order.
Subsec. (d)(2). Pub. L. 110–261, § 110(c)(1), substituted “paragraph (5), (6), or (7) of section 1801(a)” for “section 1801(a)(5) or (6)”.
Subsec. (e). Pub. L. 110–261, § 105(a)(5), (6), redesignated subsec. (f) as (e) and amended it generally. Prior to amendment, subsec. (e) related to authority of the Attorney General to authorize emergency employment of electronic surveillance and required application to a judge within 72 hours after authorization. Former subsec. (e) redesignated (d).
Subsecs. (f) to (i). Pub. L. 110–261, § 105(a)(5), (7), added subsec. (i) and redesignated former subsecs. (g) to (i) as (f) to (h), respectively. Former subsec. (f) redesignated (e).
2006—Subsec. (c)(1). Pub. L. 109–177, § 108(b)(1), substituted “(1) Specifications.—An order approving an electronic surveillance under this section shall specify—” for “An order approving an electronic surveillance under this section shall—
“(1) specify—”.
Subsec. (c)(1)(A). Pub. L. 109–177, § 108(a)(2)(A), substituted “specific target of the electronic surveillance identified or described in the application pursuant to section 1804(a)(3) of this title” for “target of the electronic surveillance”.
Subsec. (c)(1)(F). Pub. L. 109–177, § 108(b)(2), substituted period for “; and” at end.
Subsec. (c)(2). Pub. L. 109–177, § 108(b)(3), inserted par. heading and substituted “An order approving an electronic surveillance under this section shall direct” for “direct” in introductory provisions.
Pub. L. 109–177, § 102(b)(1), as amended by Pub. L. 111–118, Pub. L. 111–141, Pub. L. 112–3, Pub. L. 112–14, Pub. L. 114–23, § 705(a), (c), and Pub. L. 116–69, amended par. (2), effective Mar. 15, 2020, so as to read as it read on Oct. 25, 2001. Prior to amendment, par. (2) established requirements of orders approving electronic surveillance.
Subsec. (c)(2)(B). Pub. L. 109–177, § 108(a)(2)(B), substituted “where the Court finds, based upon specific facts provided in the application,” for “where the Court finds”.
Subsec. (c)(3). Pub. L. 109–177, § 108(b)(4), added par. (3).
Subsec. (e)(1)(B). Pub. L. 109–177, § 105(a)(1), substituted “who is not a United States person” for “, as defined in section 1801(b)(1)(A) of this title”.
Subsec. (e)(2)(B). Pub. L. 109–177, § 105(a)(2), substituted “who is not a United States person” for “as defined in section 1801(b)(1)(A) of this title”.
2004—Subsec. (c)(2)(C). Pub. L. 108–458, § 1071(e), as amended by Pub. L. 111–259, substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2002—Subsec. (i). Pub. L. 107–273 amended Pub. L. 107–56, § 225. See 2001 Amendment notes below.
2001—Subsec. (c)(1)(B). Pub. L. 107–108, § 314(a)(2)(A), inserted “, if known” before semicolon at end.
Subsec. (c)(2)(B). Pub. L. 107–56, § 206, inserted “, or in circumstances where the Court finds that the actions of the target of the application may have the effect of thwarting the identification of a specified person, such other persons,” after “specified person”.
Subsec. (e)(1). Pub. L. 107–56, § 207(a)(1), inserted “(A)” after “except that” and “, and (B) an order under this chapter for a surveillance targeted against an agent of a foreign power, as defined in section 1801(b)(1)(A) of this title may be for the period specified in the application or for 120 days, whichever is less” before period at end.
Subsec. (e)(2). Pub. L. 107–56, § 207(b)(1), as amended by Pub. L. 107–108, § 314(c)(1), inserted “(A)” after “except that” and “, and (B) an extension of an order under this chapter for a surveillance targeted against an agent of a foreign power as defined in section 1801(b)(1)(A) of this title may be for a period not to exceed 1 year” before period at end.
Subsec. (f). Pub. L. 107–108, § 314(a)(2)(B), substituted “72 hours” for “twenty-four hours” in two places in concluding provisions.
Subsec. (h). Pub. L. 107–108, § 314(a)(2)(C), transferred subsec. (h) added by section 225 of Pub. L. 107–56 to appear after the subsec. (h) redesignated by section 602(b)(2) of Pub. L. 106–567, and redesignated the transferred subsec. (h) as subsec. (i). See Codification note above.
Subsec. (i). Pub. L. 107–108, § 314(a)(2)(D), inserted “for electronic surveillance or physical search” before period at end.
Pub. L. 107–108, § 314(a)(2)(C), transferred subsec. (h) added by section 225 of Pub. L. 107–56 to appear after the subsec. (h) redesignated by section 602(b)(2) of Pub. L. 106–567, and redesignated the transferred subsec. (h) as subsec. (i). See Codification note above.
Pub. L. 107–56, § 225, as amended by Pub. L. 107–273, § 4005(c), added subsec. (i) relating to bar of legal action.
2000—Subsecs. (b), (c). Pub. L. 106–567, § 602(b)(1), (2), added subsec. (b) and redesignated former subsec. (b) as (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 106–567, § 602(b)(1), (3), redesignated subsec. (c) as (d) and substituted “subsection (c)(1)” for “subsection (b)(1)”. Former subsec. (d) redesignated (e).
Subsecs. (e) to (h). Pub. L. 106–567, § 602(b)(1), redesignated subsecs. (d) to (g) as (e) to (h), respectively.
1984—Subsec. (f)(2)(C). Pub. L. 98–549 substituted “section 705” for “section 605” in the original to accommodate renumbering of sections in subchapter VI (section 601 et seq.) of chapter 5 of Title 47, Telegraphs, Telephones, and Radiotelegraphs, by section 6(a) of Pub. L. 98–549. Because both sections translate as “section 605 of Title 47”, the amendment by Pub. L. 98–549 resulted in no change in text.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2006 AmendmentPub. L. 109–177, title I, § 102(b), Mar. 9, 2006, 120 Stat. 195, as amended by Pub. L. 111–118, div. B, § 1004(a), Dec. 19, 2009, 123 Stat. 3470; Pub. L. 111–141, § 1(a), Feb. 27, 2010, 124 Stat. 37; Pub. L. 112–3, § 2(a), Feb. 25, 2011, 125 Stat. 5; Pub. L. 112–14, § 2(a), May 26, 2011, 125 Stat. 216; Pub. L. 114–23, title VII, § 705(a), (c), June 2, 2015, 129 Stat. 300; Pub. L. 116–69, div. B, title VII, § 1703(a), Nov. 21, 2019, 133 Stat. 1143, provided that:
“(1) In general.—Effective March 15, 2020, the Foreign Intelligence Surveillance Act of 1978 [50 U.S.C. 1801 et seq.] is amended so that title V and section 105(c)(2) [50 U.S.C. 1861 to 1863, and 1805(c)(2)] read as they read on October 25, 2001.

“(2) Exception.—With respect to any particular foreign intelligence investigation that began before the date on which the provisions referred to in paragraph (1) cease to have effect, or with respect to any particular offense or potential offense that began or occurred before the date on which such provisions cease to have effect, such provisions shall continue in effect.”



[Pub. L. 109–177, § 102(b)(1), set out above, as amended by Pub. L. 112–14, provided that sections 1861 and 1862 of this title and subsec. (c)(2) of this section were amended, effective June 1, 2015, to read as they read on Oct. 25, 2001. Pub. L. 114–23, § 705(a), amended section 102(b)(1) by substituting “December 15, 2019” for “June 1, 2015”, thereby delaying the reversion of those provisions until Dec. 15, 2019. Such amendment was given effect in those provisions by not executing the reversions on June 1, 2015, to reflect the probable intent of Congress, notwithstanding that Pub. L. 114–23 was enacted on June 2, 2015. See Amendment of Subsection (c)(2) note and 2015 Amendment note for subsec. (c)(2) above and Codification and 2015 Amendment notes under sections 1861 and 1862 of this title.]

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 2002 AmendmentPub. L. 107–273, div. B, title IV, § 4005(c), Nov. 2, 2002, 116 Stat. 1812, provided that the amendment made by section 4005(c) is effective Oct. 26, 2001.

Effective Date of 2001 AmendmentPub. L. 107–108, title III, § 314(c), Dec. 28, 2001, 115 Stat. 1402, provided in part that the amendment made by section 314(c)(1) of Pub. L. 107–108 is effective as of Oct. 26, 2001, and as if included in Pub. L. 107–56 as originally enacted.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–549 effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of Title 47, Telecommunications.



§§ 1805a to 1805c. Repealed. Pub. L. 110–261, title IV, § 403(a)(1)(A), July 10, 2008, 122 Stat. 2473

Section 1805a, Pub. L. 95–511, title I, § 105A, as added Pub. L. 110–55, § 2, Aug. 5, 2007, 121 Stat. 552, related to clarification of electronic surveillance of persons outside the United States.


Section 1805b, Pub. L. 95–511, title I, § 105B, as added Pub. L. 110–55, § 2, Aug. 5, 2007, 121 Stat. 552, related to additional procedure for authorizing certain acquisitions concerning persons located outside the United States.


Section 1805c, Pub. L. 95–511, title I, § 105C, as added Pub. L. 110–55, § 3, Aug. 5, 2007, 121 Stat. 555, related to submission to court review of procedures.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.



§ 1806. Use of information(a) Compliance with minimization procedures; privileged communications; lawful purposesInformation acquired from an electronic surveillance conducted pursuant to this subchapter concerning any United States person may be used and disclosed by Federal officers and employees without the consent of the United States person only in accordance with the minimization procedures required by this subchapter. No otherwise privileged communication obtained in accordance with, or in violation of, the provisions of this subchapter shall lose its privileged character. No information acquired from an electronic surveillance pursuant to this subchapter may be used or disclosed by Federal officers or employees except for lawful purposes.


(b) Statement for disclosureNo information acquired pursuant to this subchapter shall be disclosed for law enforcement purposes unless such disclosure is accompanied by a statement that such information, or any information derived therefrom, may only be used in a criminal proceeding with the advance authorization of the Attorney General.


(c) Notification by United StatesWhenever the Government intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, against an aggrieved person, any information obtained or derived from an electronic surveillance of that aggrieved person pursuant to the authority of this subchapter, the Government shall, prior to the trial, hearing, or other proceeding or at a reasonable time prior to an effort to so disclose or so use that information or submit it in evidence, notify the aggrieved person and the court or other authority in which the information is to be disclosed or used that the Government intends to so disclose or so use such information.


(d) Notification by States or political subdivisionsWhenever any State or political subdivision thereof intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of a State or a political subdivision thereof, against an aggrieved person any information obtained or derived from an electronic surveillance of that aggrieved person pursuant to the authority of this subchapter, the State or political subdivision thereof shall notify the aggrieved person, the court or other authority in which the information is to be disclosed or used, and the Attorney General that the State or political subdivision thereof intends to so disclose or so use such information.


(e) Motion to suppressAny person against whom evidence obtained or derived from an electronic surveillance to which he is an aggrieved person is to be, or has been, introduced or otherwise used or disclosed in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, a State, or a political subdivision thereof, may move to suppress the evidence obtained or derived from such electronic surveillance on the grounds that—(1) the information was unlawfully acquired; or

(2) the surveillance was not made in conformity with an order of authorization or approval.

Such a motion shall be made before the trial, hearing, or other proceeding unless there was no opportunity to make such a motion or the person was not aware of the grounds of the motion.

(f) In camera and ex parte review by district courtWhenever a court or other authority is notified pursuant to subsection (c) or (d), or whenever a motion is made pursuant to subsection (e), or whenever any motion or request is made by an aggrieved person pursuant to any other statute or rule of the United States or any State before any court or other authority of the United States or any State to discover or obtain applications or orders or other materials relating to electronic surveillance or to discover, obtain, or suppress evidence or information obtained or derived from electronic surveillance under this chapter, the United States district court or, where the motion is made before another authority, the United States district court in the same district as the authority, shall, notwithstanding any other law, if the Attorney General files an affidavit under oath that disclosure or an adversary hearing would harm the national security of the United States, review in camera and ex parte the application, order, and such other materials relating to the surveillance as may be necessary to determine whether the surveillance of the aggrieved person was lawfully authorized and conducted. In making this determination, the court may disclose to the aggrieved person, under appropriate security procedures and protective orders, portions of the application, order, or other materials relating to the surveillance only where such disclosure is necessary to make an accurate determination of the legality of the surveillance.


(g) Suppression of evidence; denial of motionIf the United States district court pursuant to subsection (f) determines that the surveillance was not lawfully authorized or conducted, it shall, in accordance with the requirements of law, suppress the evidence which was unlawfully obtained or derived from electronic surveillance of the aggrieved person or otherwise grant the motion of the aggrieved person. If the court determines that the surveillance was lawfully authorized and conducted, it shall deny the motion of the aggrieved person except to the extent that due process requires discovery or disclosure.


(h) Finality of ordersOrders granting motions or requests under subsection (g), decisions under this section that electronic surveillance was not lawfully authorized or conducted, and orders of the United States district court requiring review or granting disclosure of applications, orders, or other materials relating to a surveillance shall be final orders and binding upon all courts of the United States and the several States except a United States court of appeals and the Supreme Court.


(i) Destruction of unintentionally acquired informationIn circumstances involving the unintentional acquisition by an electronic, mechanical, or other surveillance device of the contents of any communication, under circumstances in which a person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes, and if both the sender and all intended recipients are located within the United States, such contents shall be destroyed upon recognition, unless the Attorney General determines that the contents indicate a threat of death or serious bodily harm to any person.


(j) Notification of emergency employment of electronic surveillance; contents; postponement, suspension or eliminationIf an emergency employment of electronic surveillance is authorized under subsection (e) or (f) of section 1805 of this title and a subsequent order approving the surveillance is not obtained, the judge shall cause to be served on any United States person named in the application and on such other United States persons subject to electronic surveillance as the judge may determine in his discretion it is in the interest of justice to serve, notice of—(1) the fact of the application;

(2) the period of the surveillance; and

(3) the fact that during the period information was or was not obtained.

On an ex parte showing of good cause to the judge the serving of the notice required by this subsection may be postponed or suspended for a period not to exceed ninety days. Thereafter, on a further ex parte showing of good cause, the court shall forego ordering the serving of the notice required under this subsection.

(k) Coordination with law enforcement on national security matters(1) Federal officers who conduct electronic surveillance to acquire foreign intelligence information under this subchapter may consult with Federal law enforcement officers or law enforcement personnel of a State or political subdivision of a State (including the chief executive officer of that State or political subdivision who has the authority to appoint or direct the chief law enforcement officer of that State or political subdivision) to coordinate efforts to investigate or protect against—(A) actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power;

(B) sabotage, international terrorism, or the international proliferation of weapons of mass destruction by a foreign power or an agent of a foreign power; or

(C) clandestine intelligence activities by an intelligence service or network of a foreign power or by an agent of a foreign power.


(2) Coordination authorized under paragraph (1) shall not preclude the certification required by section 1804(a)(7)(B) 11 See References in Text note below. of this title or the entry of an order under section 1805 of this title.


(Pub. L. 95–511, title I, § 106, Oct. 25, 1978, 92 Stat. 1793; Pub. L. 107–56, title V, § 504(a), Oct. 26, 2001, 115 Stat. 364; Pub. L. 107–296, title VIII, § 898, Nov. 25, 2002, 116 Stat. 2258; Pub. L. 110–261, title I, §§ 106, 110(b)(1), July 10, 2008, 122 Stat. 2462, 2466; Pub. L. 114–23, title VII, § 701(b), June 2, 2015, 129 Stat. 299.)


References in TextThis chapter, referred to in subsec. (f), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Section 1804(a)(7)(B) of this title, referred to in subsec. (k)(2), was redesignated section 1804(a)(6)(B) of this title by Pub. L. 110–261, title I, § 104(1)(B), July 10, 2008, 122 Stat. 2461.

Amendments2015—Subsec. (j). Pub. L. 114–23 substituted “subsection (e) or (f) of section 1805 of this title” for “section 1805(e) of this title”.
2008—Subsec. (i). Pub. L. 110–261, § 106, substituted “communication” for “radio communication”.
Subsec. (k)(1)(B). Pub. L. 110–261, § 110(b)(1), substituted “sabotage, international terrorism, or the international proliferation of weapons of mass destruction” for “sabotage or international terrorism”.
2002—Subsec. (k)(1). Pub. L. 107–296, in introductory provisions, inserted “or law enforcement personnel of a State or political subdivision of a State (including the chief executive officer of that State or political subdivision who has the authority to appoint or direct the chief law enforcement officer of that State or political subdivision)” after “law enforcement officers”.
2001—Subsec. (k). Pub. L. 107–56 added subsec. (k).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Report on Mechanisms for Determinations of Disclosure of Information for Law Enforcement PurposesPub. L. 106–567, title VI, § 604(b), Dec. 27, 2000, 114 Stat. 2853, provided that:
“(1) The Attorney General shall submit to the appropriate committees of Congress a report on the authorities and procedures utilized by the Department of Justice for determining whether or not to disclose information acquired under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) for law enforcement purposes.

“(2) In this subsection, the term ‘appropriate committees of Congress’ means the following:“(A) The Select Committee on Intelligence and the Committee on the Judiciary of the Senate.

“(B) The Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives.”







§ 1807. Report of electronic surveillance(a) Annual reportIn April of each year, the Attorney General shall transmit to the Administrative Office of the United States Courts and to the congressional intelligence committees and the Committees on the Judiciary of the House of Representatives and the Senate a report setting forth with respect to the preceding calendar year—(1) the total number of applications made for orders and extensions of orders approving electronic surveillance under this subchapter;

(2) the total number of such orders and extensions either granted, modified, or denied; and

(3) the total number of subjects targeted by electronic surveillance conducted under an order or emergency authorization under this subchapter, rounded to the nearest 500, including the number of such individuals who are United States persons, reported to the nearest band of 500, starting with 0–499.


(b) FormEach report under subsection (a) shall be submitted in unclassified form, to the extent consistent with national security. Not later than 7 days after the date on which the Attorney General submits each such report, the Attorney General shall make the report publicly available, or, if the Attorney General determines that the report cannot be made publicly available consistent with national security, the Attorney General may make publicly available an unclassified summary of the report or a redacted version of the report.


(Pub. L. 95–511, title I, § 107, Oct. 25, 1978, 92 Stat. 1795; Pub. L. 115–118, title I, § 107(a), Jan. 19, 2018, 132 Stat. 14.)

Editorial Notes
Amendments2018—Pub. L. 115–118 amended section generally. Prior to amendment, section related to report to Administrative Office of the United States Court and to Congress.



§ 1808. Report of Attorney General to Congressional committees; limitation on authority or responsibility of information gathering activities of Congressional committees; report of Congressional committees to Congress(a)(1) On a semiannual basis the Attorney General shall fully inform the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate concerning all electronic surveillance under this subchapter. Nothing in this subchapter shall be deemed to limit the authority and responsibility of the appropriate committees of each House of Congress to obtain such information as they may need to carry out their respective functions and duties.

(2) Each report under the first sentence of paragraph (1) shall include a description of—(A) the total number of applications made for orders and extensions of orders approving electronic surveillance under this subchapter where the nature and location of each facility or place at which the electronic surveillance will be directed is unknown;

(B) each criminal case in which information acquired under this chapter has been authorized for use at trial during the period covered by such report;

(C) the total number of emergency employments of electronic surveillance under section 1805(e) of this title and the total number of subsequent orders approving or denying such electronic surveillance; and

(D) the total number of authorizations under section 1805(f) of this title and the total number of subsequent emergency employments of electronic surveillance under section 1805(e) of this title or emergency physical searches pursuant to section 301(e).11 See References in Text note below.



(b) On or before one year after October 25, 1978, and on the same day each year for four years thereafter, the Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence shall report respectively to the House of Representatives and the Senate, concerning the implementation of this chapter. Said reports shall include but not be limited to an analysis and recommendations concerning whether this chapter should be (1) amended, (2) repealed, or (3) permitted to continue in effect without amendment.

(Pub. L. 95–511, title I, § 108, Oct. 25, 1978, 92 Stat. 1795; Pub. L. 106–567, title VI, § 604(a), Dec. 27, 2000, 114 Stat. 2853; Pub. L. 109–177, title I, § 108(c), Mar. 9, 2006, 120 Stat. 204; Pub. L. 110–261, title I, § 105(b), July 10, 2008, 122 Stat. 2462; Pub. L. 114–23, title VI, § 605(a), title VII, § 701(c), June 2, 2015, 129 Stat. 297, 299.)

Editorial Notes

References in TextSection 301, referred to in subsec. (a)(2)(D), means section 301 of Pub. L. 95–511, which is classified to section 1821 of this title, relates to definitions for terms used in subchapter II of this chapter, and does not contain a subsec. (e). Section 304(e) of Pub. L. 95–511, which is classified to section 1824(e) of this title, relates to authorizations and orders for emergency physical searches.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Amendments2015—Subsec. (a)(1). Pub. L. 114–23, § 605(a), substituted “the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate” for “the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence, and the Committee on the Judiciary of the Senate,”.
Subsec. (a)(2)(D). Pub. L. 114–23, § 701(c), added subpar. (D).
2008—Subsec. (a)(2)(C). Pub. L. 110–261 substituted “1805(e)” for “1805(f)”.
2006—Subsec. (a)(1). Pub. L. 109–177, § 108(c)(1), inserted “, and the Committee on the Judiciary of the Senate,” after “Senate Select Committee on Intelligence”.
Subsec. (a)(2). Pub. L. 109–177, § 108(c)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Each report under the first sentence of paragraph (1) shall include a description of—
“(A) each criminal case in which information acquired under this chapter has been passed for law enforcement purposes during the period covered by such report; and
“(B) each criminal case in which information acquired under this chapter has been authorized for use at trial during such reporting period.”
2000—Subsec. (a). Pub. L. 106–567 designated existing provisions as par. (1) and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.



§ 1809. Criminal sanctions(a) Prohibited activitiesA person is guilty of an offense if he intentionally—(1) engages in electronic surveillance under color of law except as authorized by this chapter, chapter 119, 121, or 206 of title 18, or any express statutory authorization that is an additional exclusive means for conducting electronic surveillance under section 1812 of this title;

(2) discloses or uses information obtained under color of law by electronic surveillance, knowing or having reason to know that the information was obtained through electronic surveillance not authorized by this chapter, chapter 119, 121, or 206 of title 18, or any express statutory authorization that is an additional exclusive means for conducting electronic surveillance under section 1812 of this title.


(b) DefenseIt is a defense to a prosecution under subsection (a) that the defendant was a law enforcement or investigative officer engaged in the course of his official duties and the electronic surveillance was authorized by and conducted pursuant to a search warrant or court order of a court of competent jurisdiction.


(c) PenaltiesAn offense described in this section is punishable by a fine of not more than $10,000 or imprisonment for not more than five years, or both.


(d) Federal jurisdictionThere is Federal jurisdiction over an offense under this section if the person committing the offense was an officer or employee of the United States at the time the offense was committed.


(Pub. L. 95–511, title I, § 109, Oct. 25, 1978, 92 Stat. 1796; Pub. L. 110–261, title I, § 102(b), July 10, 2008, 122 Stat. 2459; Pub. L. 111–259, title VIII, § 801(3), Oct. 7, 2010, 124 Stat. 2746.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Amendments2010—Subsec. (a)(1). Pub. L. 111–259, § 801(3)(A), substituted “section 1812 of this title;” for “section 1812 of this title.;”.
Subsec. (a)(2). Pub. L. 111–259, § 801(3)(B), substituted “title.” for “title..”
2008—Subsec. (a). Pub. L. 110–261 substituted “authorized by this chapter, chapter 119, 121, or 206 of title 18, or any express statutory authorization that is an additional exclusive means for conducting electronic surveillance under section 1812 of this title.” for “authorized by statute” in pars. (1) and (2).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.



§ 1810. Civil liability
An aggrieved person, other than a foreign power or an agent of a foreign power, as defined in section 1801(a) or (b)(1)(A) of this title, respectively, who has been subjected to an electronic surveillance or about whom information obtained by electronic surveillance of such person has been disclosed or used in violation of section 1809 of this title shall have a cause of action against any person who committed such violation and shall be entitled to recover—(a) actual damages, but not less than liquidated damages of $1,000 or $100 per day for each day of violation, whichever is greater;

(b) punitive damages; and

(c) reasonable attorney’s fees and other investigation and litigation costs reasonably incurred.

(Pub. L. 95–511, title I, § 110, Oct. 25, 1978, 92 Stat. 1796.)

§ 1811. Authorization during time of war
Notwithstanding any other law, the President, through the Attorney General, may authorize electronic surveillance without a court order under this subchapter to acquire foreign intelligence information for a period not to exceed fifteen calendar days following a declaration of war by the Congress.
(Pub. L. 95–511, title I, § 111, Oct. 25, 1978, 92 Stat. 1796.)

§ 1812. Statement of exclusive means by which electronic surveillance and interception of certain communications may be conducted(a) Except as provided in subsection (b), the procedures of chapters 119, 121, and 206 of title 18 and this chapter shall be the exclusive means by which electronic surveillance and the interception of domestic wire, oral, or electronic communications may be conducted.

(b) Only an express statutory authorization for electronic surveillance or the interception of domestic wire, oral, or electronic communications, other than as an amendment to this chapter or chapters 119, 121, or 206 of title 18 shall constitute an additional exclusive means for the purpose of subsection (a).

(Pub. L. 95–511, title I, § 112, as added Pub. L. 110–261, title I, § 102(a), July 10, 2008, 122 Stat. 2459.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.



§ 1813. Procedures for the retention of incidentally acquired communications(a) DefinitionsIn this section:(1) Covered communicationThe term “covered communication” means any nonpublic telephone or electronic communication acquired without the consent of a person who is a party to the communication, including communications in electronic storage.


(2) Head of an element of the intelligence communityThe term “head of an element of the intelligence community” means, as appropriate—(A) the head of an element of the intelligence community; or

(B) the head of the department or agency containing such element.


(3) United States personThe term “United States person” has the meaning given that term in section 1801 of this title.



(b) Procedures for covered communications(1) Requirement to adoptNot later than 2 years after December 19, 2014, each head of an element of the intelligence community shall adopt procedures approved by the Attorney General for such element that ensure compliance with the requirements of paragraph (3).


(2) Coordination and approvalThe procedures required by paragraph (1) shall be—(A) prepared in coordination with the Director of National Intelligence; and

(B) approved by the Attorney General prior to issuance.


(3) Procedures(A) ApplicationThe procedures required by paragraph (1) shall apply to any intelligence collection activity not otherwise authorized by court order (including an order or certification issued by a court established under subsection (a) or (b) of section 1803 of this title), subpoena, or similar legal process that is reasonably anticipated to result in the acquisition of a covered communication to or from a United States person and shall permit the acquisition, retention, and dissemination of covered communications subject to the limitation in subparagraph (B).


(B) Limitation on retentionA covered communication shall not be retained in excess of 5 years, unless—(i) the communication has been affirmatively determined, in whole or in part, to constitute foreign intelligence or counterintelligence or is necessary to understand or assess foreign intelligence or counterintelligence;

(ii) the communication is reasonably believed to constitute evidence of a crime and is retained by a law enforcement agency;

(iii) the communication is enciphered or reasonably believed to have a secret meaning;

(iv) all parties to the communication are reasonably believed to be non-United States persons;

(v) retention is necessary to protect against an imminent threat to human life, in which case both the nature of the threat and the information to be retained shall be reported to the congressional intelligence committees not later than 30 days after the date such retention is extended under this clause;

(vi) retention is necessary for technical assurance or compliance purposes, including a court order or discovery obligation, in which case access to information retained for technical assurance or compliance purposes shall be reported to the congressional intelligence committees on an annual basis; or

(vii) retention for a period in excess of 5 years is approved by the head of the element of the intelligence community responsible for such retention, based on a determination that retention is necessary to protect the national security of the United States, in which case the head of such element shall provide to the congressional intelligence committees a written certification describing—(I) the reasons extended retention is necessary to protect the national security of the United States;

(II) the duration for which the head of the element is authorizing retention;

(III) the particular information to be retained; and

(IV) the measures the element of the intelligence community is taking to protect the privacy interests of United States persons or persons located inside the United States.





(Pub. L. 113–293, title III, § 309, Dec. 19, 2014, 128 Stat. 3998.)

Editorial Notes
Codification
Section was enacted as part of the Intelligence Authorization Act for Fiscal Year 2015, and not as part of the Foreign Intelligence Surveillance Act of 1978 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “congressional intelligence committees” and “intelligence community” as used in this section, see section 2 of Pub. L. 113–293, set out as a note under section 3003 of this title.




SUBCHAPTER II—PHYSICAL SEARCHES
§ 1821. Definitions
As used in this subchapter:(1) The terms “foreign power”, “agent of a foreign power”, “international terrorism”, “sabotage”, “foreign intelligence information”, “Attorney General”, “United States person”, “United States”, “person”, “weapon of mass destruction”, and “State” shall have the same meanings as in section 1801 of this title, except as specifically provided by this subchapter.

(2) “Aggrieved person” means a person whose premises, property, information, or material is the target of physical search or any other person whose premises, property, information, or material was subject to physical search.

(3) “Foreign Intelligence Surveillance Court” means the court established by section 1803(a) of this title.

(4) “Minimization procedures” with respect to physical search, means—(A) specific procedures, which shall be adopted by the Attorney General, that are reasonably designed in light of the purposes and technique of the particular physical search, to minimize the acquisition and retention, and prohibit the dissemination, of nonpublicly available information concerning unconsenting United States persons consistent with the need of the United States to obtain, produce, and disseminate foreign intelligence information;

(B) procedures that require that nonpublicly available information, which is not foreign intelligence information, as defined in section 1801(e)(1) of this title, shall not be disseminated in a manner that identifies any United States person, without such person’s consent, unless such person’s identity is necessary to understand such foreign intelligence information or assess its importance;

(C) notwithstanding subparagraphs (A) and (B), procedures that allow for the retention and dissemination of information that is evidence of a crime which has been, is being, or is about to be committed and that is to be retained or disseminated for law enforcement purposes; and

(D) notwithstanding subparagraphs (A), (B), and (C), with respect to any physical search approved pursuant to section 1822(a) of this title, procedures that require that no information, material, or property of a United States person shall be disclosed, disseminated, or used for any purpose or retained for longer than 72 hours unless a court order under section 1824 of this title is obtained or unless the Attorney General determines that the information indicates a threat of death or serious bodily harm to any person.


(5) “Physical search” means any physical intrusion within the United States into premises or property (including examination of the interior of property by technical means) that is intended to result in a seizure, reproduction, inspection, or alteration of information, material, or property, under circumstances in which a person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes, but does not include (A) “electronic surveillance”, as defined in section 1801(f) of this title, or (B) the acquisition by the United States Government of foreign intelligence information from international or foreign communications, or foreign intelligence activities conducted in accordance with otherwise applicable Federal law involving a foreign electronic communications system, utilizing a means other than electronic surveillance as defined in section 1801(f) of this title.

(Pub. L. 95–511, title III, § 301, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3443; amended Pub. L. 107–108, title III, § 314(a)(3), Dec. 28, 2001, 115 Stat. 1402; Pub. L. 110–261, title I, § 110(c)(2), July 10, 2008, 122 Stat. 2467; Pub. L. 111–259, title VIII, § 801(4), Oct. 7, 2010, 124 Stat. 2746.)

Editorial Notes
Prior ProvisionsA prior section 301 of Pub. L. 95–511 was renumbered section 701 and was set out as a note under section 1801 of this title, prior to repeal by Pub. L. 110–261.

Amendments2010—Par. (1). Pub. L. 111–259 substituted “ ‘United States’, ‘person’, ‘weapon of mass destruction’, and ‘State’ ” for “ ‘United States’, ‘person’, ‘weapon of mass destruction’, and ‘State’ ”.
2008—Par. (1). Pub. L. 110–261 which directed the insertion of “weapon of mass destruction,” after “person,”, was executed by making the insertion after “ ‘person’,” to reflect the probable intent of Congress.
2001—Par. (4)(D). Pub. L. 107–108 substituted “72 hours” for “24 hours”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective DatePub. L. 103–359, title VIII, § 807(c), Oct. 14, 1994, 108 Stat. 3453, provided that: “The amendments made by subsections (a) and (b) [enacting this subchapter and amending provisions set out as a note under section 1801 of this title] shall take effect 90 days after the date of enactment of this Act [Oct. 14, 1994], except that any physical search approved by the Attorney General of the United States to gather foreign intelligence information shall not be deemed unlawful for failure to follow the procedures of title III of the Foreign Intelligence Surveillance Act of 1978 [this subchapter] (as added by this Act), if that search is conducted within 180 days after the date of enactment of this Act pursuant to regulations issued by the Attorney General, which were in the possession of the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives before the date of enactment of this Act.”




§ 1822. Authorization of physical searches for foreign intelligence purposes(a) Presidential authorization(1) Notwithstanding any other provision of law, the President, acting through the Attorney General, may authorize physical searches without a court order under this subchapter to acquire foreign intelligence information for periods of up to one year if—(A) the Attorney General certifies in writing under oath that—(i) the physical search is solely directed at premises, information, material, or property used exclusively by, or under the open and exclusive control of, a foreign power or powers (as defined in section 1801(a)(1), (2), or (3) of this title);

(ii) there is no substantial likelihood that the physical search will involve the premises, information, material, or property of a United States person; and

(iii) the proposed minimization procedures with respect to such physical search meet the definition of minimization procedures under subparagraphs (A) through (D) of section 1821(4) of this title; and


(B) the Attorney General reports such minimization procedures and any changes thereto to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate at least 30 days before their effective date, unless the Attorney General determines that immediate action is required and notifies the committees immediately of such minimization procedures and the reason for their becoming effective immediately.


(2) A physical search authorized by this subsection may be conducted only in accordance with the certification and minimization procedures adopted by the Attorney General. The Attorney General shall assess compliance with such procedures and shall report such assessments to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate under the provisions of section 1826 of this title.

(3) The Attorney General shall immediately transmit under seal to the Foreign Intelligence Surveillance Court a copy of the certification. Such certification shall be maintained under security measures established by the Chief Justice of the United States with the concurrence of the Attorney General, in consultation with the Director of National Intelligence, and shall remain sealed unless—(A) an application for a court order with respect to the physical search is made under section 1821(4) of this title and section 1823 of this title; or

(B) the certification is necessary to determine the legality of the physical search under section 1825(g) of this title.


(4)(A) With respect to physical searches authorized by this subsection, the Attorney General may direct a specified landlord, custodian, or other specified person to—(i) furnish all information, facilities, or assistance necessary to accomplish the physical search in such a manner as will protect its secrecy and produce a minimum of interference with the services that such landlord, custodian, or other person is providing the target of the physical search; and

(ii) maintain under security procedures approved by the Attorney General and the Director of National Intelligence any records concerning the search or the aid furnished that such person wishes to retain.


(B) The Government shall compensate, at the prevailing rate, such landlord, custodian, or other person for furnishing such aid.



(b) Application for order; authorizationApplications for a court order under this subchapter are authorized if the President has, by written authorization, empowered the Attorney General to approve applications to the Foreign Intelligence Surveillance Court. Notwithstanding any other provision of law, a judge of the court to whom application is made may grant an order in accordance with section 1824 of this title approving a physical search in the United States of the premises, property, information, or material of a foreign power or an agent of a foreign power for the purpose of collecting foreign intelligence information.


(c) Jurisdiction of Foreign Intelligence Surveillance CourtThe Foreign Intelligence Surveillance Court shall have jurisdiction to hear applications for and grant orders approving a physical search for the purpose of obtaining foreign intelligence information anywhere within the United States under the procedures set forth in this subchapter, except that no judge (except when sitting en banc) shall hear the same application which has been denied previously by another judge designated under section 1803(a) of this title. If any judge so designated denies an application for an order authorizing a physical search under this subchapter, such judge shall provide immediately for the record a written statement of each reason for such decision and, on motion of the United States, the record shall be transmitted, under seal, to the court of review established under section 1803(b) of this title.


(d) Court of review; record; transmittal to Supreme CourtThe court of review established under section 1803(b) of this title shall have jurisdiction to review the denial of any application made under this subchapter. If such court determines that the application was properly denied, the court shall provide for the record a written statement of each reason for its decision and, on petition of the United States for a writ of certiorari, the record shall be transmitted under seal to the Supreme Court, which shall have jurisdiction to review such decision.


(e) Expeditious conduct of proceedings; security measures for maintenance of recordsJudicial proceedings under this subchapter shall be concluded as expeditiously as possible. The record of proceedings under this subchapter, including applications made and orders granted, shall be maintained under security measures established by the Chief Justice of the United States in consultation with the Attorney General and the Director of National Intelligence.


(Pub. L. 95–511, title III, § 302, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3444; amended Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 110–261, title I, § 109(b)(2)(B), July 10, 2008, 122 Stat. 2465; Pub. L. 111–259, title VIII, § 806(a)(2), Oct. 7, 2010, 124 Stat. 2748; Pub. L. 115–118, title II, § 205(a)(2), (b)(3), Jan. 19, 2018, 132 Stat. 21, 22.)

Editorial Notes
Amendments2018—Subsec. (a)(1)(A)(iii). Pub. L. 115–118, § 205(a)(2), substituted “subparagraphs (A) through (D)” for “paragraphs (1) through (4)”.
Subsec. (d). Pub. L. 115–118, § 205(b)(3), struck out “immediately” after “the court shall”.
2010—Subsecs. (a)(3), (4)(A)(ii), (e). Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458. See 2004 Amendment note below.
2008—Subsec. (c). Pub. L. 110–261 inserted “(except when sitting en banc)” after “except that no judge”.
2004—Subsecs. (a)(3), (4)(A)(ii), (e). Pub. L. 108–458, as amended by Pub. L. 111–259, substituted “Director of National Intelligence” for “Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.

Executive Documents

Ex. Ord. No. 12949. Foreign Intelligence Physical Searches
Ex. Ord. No. 12949, Feb. 9, 1995, 60 F.R. 8169, as amended by Ex. Ord. No. 13383, § 2, July 15, 2005, 70 F.R. 41933; Ex. Ord. No. 13475, § 2, Oct. 7, 2008, 73 F.R. 60095, provided:
By the authority vested in me as President by the Constitution and the laws of the United States, including sections 302 and 303 of the Foreign Intelligence Surveillance Act of 1978 (“Act”) (50 U.S.C. 1801, et seq.), as amended by Public Law 103–359 [50 U.S.C. 1822, 1823], and in order to provide for the authorization of physical searches for foreign intelligence purposes as set forth in the Act, it is hereby ordered as follows:
Section 1. Pursuant to section 302(a)(1) of the Act, the Attorney General is authorized to approve physical searches, without a court order, to acquire foreign intelligence information for periods of up to one year, if the Attorney General makes the certifications required by that section.
Sec. 2. Pursuant to section 302(b) of the Act, the Attorney General is authorized to approve applications to the Foreign Intelligence Surveillance Court under section 303 of the Act to obtain orders for physical searches for the purpose of collecting foreign intelligence information.
Sec. 3. Pursuant to section 303(a)(6) of the Act, the following officials, each of whom is employed in the area of national security or defense, is designated to make the certifications required by section 303(a)(6) of the Act in support of applications to conduct physical searches:
(a) Secretary of State;
(b) Secretary of Defense;
[(c)] Director of National Intelligence;
(d) Director of the Federal Bureau of Investigation,
(e) Deputy Secretary of State;
(f) Deputy Secretary of Defense;
(g) Director of the Central Intelligence Agency;
(h) Principal Deputy Director of National Intelligence; and
(i) Deputy Director of the Federal Bureau of Investigation.
None of the above officials, nor anyone officially acting in that capacity, may exercise the authority to make the above certifications, unless that official has been appointed by the President, by and with the advice and consent of the Senate. The requirement of the preceding sentence that the named official must be appointed by the President with the advice and consent of the Senate does not apply to the Deputy Director of the Federal Bureau of Investigation.



§ 1823. Application for order(a) Submission by Federal officer; approval of Attorney General; contentsEach application for an order approving a physical search under this subchapter shall be made by a Federal officer in writing upon oath or affirmation to a judge of the Foreign Intelligence Surveillance Court. Each application shall require the approval of the Attorney General based upon the Attorney General’s finding that it satisfies the criteria and requirements for such application as set forth in this subchapter. Each application shall include—(1) the identity of the Federal officer making the application;

(2) the identity, if known, or a description of the target of the search, and a description of the premises or property to be searched and of the information, material, or property to be seized, reproduced, or altered;

(3) a statement of the facts and circumstances relied upon by the applicant to justify the applicant’s belief that—(A) the target of the physical search is a foreign power or an agent of a foreign power;

(B) the premises or property to be searched contains foreign intelligence information; and

(C) the premises or property to be searched is or is about to be owned, used, possessed by, or is in transit to or from a foreign power or an agent of a foreign power;


(4) a statement of the proposed minimization procedures;

(5) a statement of the nature of the foreign intelligence sought and the manner in which the physical search is to be conducted;

(6) a certification or certifications by the Assistant to the President for National Security Affairs, an executive branch official or officials designated by the President from among those executive branch officers employed in the area of national security or defense and appointed by the President, by and with the advice and consent of the Senate, or the Deputy Director of the Federal Bureau of Investigation, if designated by the President as a certifying official—(A) that the certifying official deems the information sought to be foreign intelligence information;

(B) that a significant purpose of the search is to obtain foreign intelligence information;

(C) that such information cannot reasonably be obtained by normal investigative techniques;

(D) that designates the type of foreign intelligence information being sought according to the categories described in section 1801(e) of this title; and

(E) includes a statement explaining the basis for the certifications required by subparagraphs (C) and (D);


(7) where the physical search involves a search of the residence of a United States person, the Attorney General shall state what investigative techniques have previously been utilized to obtain the foreign intelligence information concerned and the degree to which these techniques resulted in acquiring such information; and

(8) a statement of the facts concerning all previous applications that have been made to any judge under this subchapter involving any of the persons, premises, or property specified in the application, and the action taken on each previous application.


(b) Additional affidavits or certificationsThe Attorney General may require any other affidavit or certification from any other officer in connection with the application.


(c) Additional informationThe judge may require the applicant to furnish such other information as may be necessary to make the determinations required by section 1824 of this title.


(d) Personal review by Attorney General(1)(A) Upon written request of the Director of the Federal Bureau of Investigation, the Secretary of Defense, the Secretary of State, the Director of National Intelligence, or the Director of the Central Intelligence Agency, the Attorney General shall personally review under subsection (a) an application under that subsection for a target described in section 1801(b)(2) of this title.

(B) Except when disabled or otherwise unavailable to make a request referred to in subparagraph (A), an official referred to in that subparagraph may not delegate the authority to make a request referred to in that subparagraph.

(C) Each official referred to in subparagraph (A) with authority to make a request under that subparagraph shall take appropriate actions in advance to ensure that delegation of such authority is clearly established in the event such official is disabled or otherwise unavailable to make such request.


(2)(A) If as a result of a request under paragraph (1) the Attorney General determines not to approve an application under the second sentence of subsection (a) for purposes of making the application under this section, the Attorney General shall provide written notice of the determination to the official making the request for the review of the application under that paragraph. Except when disabled or otherwise unavailable to make a determination under the preceding sentence, the Attorney General may not delegate the responsibility to make a determination under that sentence. The Attorney General shall take appropriate actions in advance to ensure that delegation of such responsibility is clearly established in the event the Attorney General is disabled or otherwise unavailable to make such determination.

(B) Notice with respect to an application under subparagraph (A) shall set forth the modifications, if any, of the application that are necessary in order for the Attorney General to approve the application under the second sentence of subsection (a) for purposes of making the application under this section.

(C) Upon review of any modifications of an application set forth under subparagraph (B), the official notified of the modifications under this paragraph shall modify the application if such official determines that such modification is warranted. Such official shall supervise the making of any modification under this subparagraph. Except when disabled or otherwise unavailable to supervise the making of any modification under the preceding sentence, such official may not delegate the responsibility to supervise the making of any modification under that preceding sentence. Each such official shall take appropriate actions in advance to ensure that delegation of such responsibility is clearly established in the event such official is disabled or otherwise unavailable to supervise the making of such modification.



(Pub. L. 95–511, title III, § 303, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3446; amended Pub. L. 106–567, title VI, § 603(a), Dec. 27, 2000, 114 Stat. 2852; Pub. L. 107–56, title II, § 218, Oct. 26, 2001, 115 Stat. 291; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 110–261, title I, § 107(a), July 10, 2008, 122 Stat. 2462; Pub. L. 111–259, title VIII, § 806(a)(2), Oct. 7, 2010, 124 Stat. 2748.)

Editorial Notes
Amendments2010—Subsec. (d)(1)(A). Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458. See 2004 Amendment note below.
2008—Subsec. (a)(2). Pub. L. 110–261, § 107(a)(1)(A)–(C), redesignated par. (3) as (2), struck out “detailed” before “description of the premises”, and struck out former par. (2) which read as follows: “the authority conferred on the Attorney General by the President and the approval of the Attorney General to make the application;”.
Subsec. (a)(3). Pub. L. 110–261, § 107(a)(1)(B), (D), redesignated par. (4) as (3) and inserted “or is about to be” before “owned” in subpar. (C). Former par. (3) redesignated (2).
Subsec. (a)(4), (5). Pub. L. 110–261, § 107(a)(1)(B), redesignated pars. (5) and (6) as (4) and (5), respectively. Former par. (4) redesignated (3).
Subsec. (a)(6). Pub. L. 110–261, § 107(a)(1)(B), (E), redesignated par. (7) as (6) and substituted “Affairs,” for “Affairs or” and “Senate, or the Deputy Director of the Federal Bureau of Investigation, if designated by the President as a certifying official—” for “Senate—” in introductory provisions. Former par. (6) redesignated (5).
Subsec. (a)(7) to (9). Pub. L. 110–261, § 107(a)(1)(B), redesignated pars. (8) and (9) as (7) and (8), respectively. Former par. (7) redesignated (6).
Subsec. (d)(1)(A). Pub. L. 110–261, § 107(a)(2), substituted “the Director of National Intelligence, or the Director of the Central Intelligence Agency” for “or the Director of National Intelligence”.
2004—Subsec. (d)(1)(A). Pub. L. 108–458, as amended by Pub. L. 111–259, substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2001—Subsec. (a)(7)(B). Pub. L. 107–56 substituted “a significant purpose” for “the purpose”.
2000—Subsec. (d). Pub. L. 106–567 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.

Officials Designated To Make CertificationsFor provisions listing officials designated by President to make certifications required by subsec. (a)(7) of this section, see Ex. Ord. No. 12949, § 3, Feb. 9, 1995, 60 F.R. 8169, set out as a note under section 1822 of this title.



§ 1824. Issuance of order(a) Necessary findingsUpon an application made pursuant to section 1823 of this title, the judge shall enter an ex parte order as requested or as modified approving the physical search if the judge finds that—(1) the application has been made by a Federal officer and approved by the Attorney General;

(2) on the basis of the facts submitted by the applicant there is probable cause to believe that—(A) the target of the physical search is a foreign power or an agent of a foreign power, except that no United States person may be considered an agent of a foreign power solely upon the basis of activities protected by the first amendment to the Constitution of the United States; and

(B) the premises or property to be searched is or is about to be owned, used, possessed by, or is in transit to or from an agent of a foreign power or a foreign power;


(3) the proposed minimization procedures meet the definition of minimization contained in this subchapter; and

(4) the application which has been filed contains all statements and certifications required by section 1823 of this title, and, if the target is a United States person, the certification or certifications are not clearly erroneous on the basis of the statement made under section 1823(a)(6)(E) of this title and any other information furnished under section 1823(c) of this title.


(b) Determination of probable causeIn determining whether or not probable cause exists for purposes of an order under subsection (a)(2), a judge may consider past activities of the target, as well as facts and circumstances relating to current or future activities of the target.


(c) Specifications and directions of ordersAn order approving a physical search under this section shall—(1) specify—(A) the identity, if known, or a description of the target of the physical search;

(B) the nature and location of each of the premises or property to be searched;

(C) the type of information, material, or property to be seized, altered, or reproduced;

(D) a statement of the manner in which the physical search is to be conducted and, whenever more than one physical search is authorized under the order, the authorized scope of each search and what minimization procedures shall apply to the information acquired by each search; and

(E) the period of time during which physical searches are approved; and


(2) direct—(A) that the minimization procedures be followed;

(B) that, upon the request of the applicant, a specified landlord, custodian, or other specified person furnish the applicant forthwith all information, facilities, or assistance necessary to accomplish the physical search in such a manner as will protect its secrecy and produce a minimum of interference with the services that such landlord, custodian, or other person is providing the target of the physical search;

(C) that such landlord, custodian, or other person maintain under security procedures approved by the Attorney General and the Director of National Intelligence any records concerning the search or the aid furnished that such person wishes to retain;

(D) that the applicant compensate, at the prevailing rate, such landlord, custodian, or other person for furnishing such aid; and

(E) that the Federal officer conducting the physical search promptly report to the court the circumstances and results of the physical search.



(d) Duration of order; extensions; assessment of compliance(1) An order issued under this section may approve a physical search for the period necessary to achieve its purpose, or for 90 days, whichever is less, except that (A) an order under this section shall approve a physical search targeted against a foreign power, as defined in paragraph (1), (2), or (3) of section 1801(a) of this title, for the period specified in the application or for one year, whichever is less, and (B) an order under this section for a physical search targeted against an agent of a foreign power who is not a United States person may be for the period specified in the application or for 120 days, whichever is less.

(2) Extensions of an order issued under this subchapter may be granted on the same basis as the original order upon an application for an extension and new findings made in the same manner as required for the original order, except that an extension of an order under this chapter for a physical search targeted against a foreign power, as defined in paragraph (5), (6), or (7) of section 1801(a) of this title, or against a foreign power, as defined in section 1801(a)(4) of this title, that is not a United States person, or against an agent of a foreign power who is not a United States person, may be for a period not to exceed one year if the judge finds probable cause to believe that no property of any individual United States person will be acquired during the period.

(3) At or before the end of the period of time for which a physical search is approved by an order or an extension, or at any time after a physical search is carried out, the judge may assess compliance with the minimization procedures by reviewing the circumstances under which information concerning United States persons was acquired, retained, or disseminated.


(e) Emergency orders(1) Notwithstanding any other provision of this subchapter, the Attorney General may authorize the emergency employment of a physical search if the Attorney General—(A) reasonably determines that an emergency situation exists with respect to the employment of a physical search to obtain foreign intelligence information before an order authorizing such physical search can with due diligence be obtained;

(B) reasonably determines that the factual basis for issuance of an order under this subchapter to approve such physical search exists;

(C) informs, either personally or through a designee, a judge of the Foreign Intelligence Surveillance Court at the time of such authorization that the decision has been made to employ an emergency physical search; and

(D) makes an application in accordance with this subchapter to a judge of the Foreign Intelligence Surveillance Court as soon as practicable, but not more than 7 days after the Attorney General authorizes such physical search.


(2) If the Attorney General authorizes the emergency employment of a physical search under paragraph (1), the Attorney General shall require that the minimization procedures required by this subchapter for the issuance of a judicial order be followed.

(3) In the absence of a judicial order approving such physical search, the physical search shall terminate when the information sought is obtained, when the application for the order is denied, or after the expiration of 7 days from the time of authorization by the Attorney General, whichever is earliest.

(4) A denial of the application made under this subsection may be reviewed as provided in section 1803 of this title.

(5) In the event that such application for approval is denied, or in any other case where the physical search is terminated and no order is issued approving the physical search, no information obtained or evidence derived from such physical search shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from such physical search shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.

(6) The Attorney General shall assess compliance with the requirements of paragraph (5).


(f) Retention of applications and ordersApplications made and orders granted under this subchapter shall be retained for a period of at least 10 years from the date of the application.


(Pub. L. 95–511, title III, § 304, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3447; amended Pub. L. 106–567, title VI, § 603(b), Dec. 27, 2000, 114 Stat. 2853; Pub. L. 107–56, title II, § 207(a)(2), (b)(2), Oct. 26, 2001, 115 Stat. 282; Pub. L. 107–108, title III, § 314(a)(4), Dec. 28, 2001, 115 Stat. 1402; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 109–177, title I, § 105(b), Mar. 9, 2006, 120 Stat. 195; Pub. L. 110–261, title I, §§ 107(b), (c)(1), 110(c)(3), July 10, 2008, 122 Stat. 2463, 2464, 2467; Pub. L. 111–259, title VIII, §§ 801(5), 806(a)(2), Oct. 7, 2010, 124 Stat. 2746, 2748.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d)(2), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, as amended, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Amendments2010—Subsec. (b). Pub. L. 111–259, § 801(5), substituted “subsection (a)(2)” for “subsection (a)(3)”.
Subsec. (c)(2)(C). Pub. L. 111–259, § 806(a)(2), made technical amendment to directory language of Pub. L. 108–458. See 2004 Amendment note below.
2008—Subsec. (a). Pub. L. 110–261, § 107(b)(1), (c)(1), redesignated pars. (2) to (5) as (1) to (4), respectively, inserted “or is about to be” before “owned” in par. (2)(B), substituted “1823(a)(6)(E)” for “1823(a)(7)(E)” in par. (4), and struck out former par. (1) which read as follows: “the President has authorized the Attorney General to approve applications for physical searches for foreign intelligence purposes;”.
Subsec. (d)(2). Pub. L. 110–261, § 110(c)(3), substituted “paragraph (5), (6), or (7) of section 1801(a)” for “section 1801(a)(5) or (6)”.
Subsec. (e). Pub. L. 110–261, § 107(b)(2), amended subsec. (e) generally. Prior to amendment, subsec. (e) related to the power of the Attorney General to authorize the emergency employment of a physical search and required an application be made to a judge within 72 hours after the authorization.
2006—Subsec. (d)(1)(B), (2). Pub. L. 109–177 substituted “who is not a United States person” for “as defined in section 1801(b)(1)(A) of this title”.
2004—Subsec. (c)(2)(C). Pub. L. 108–458, as amended by Pub. L. 111–259, § 806(a)(2), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2001—Subsec. (d)(1). Pub. L. 107–56, § 207(a)(2), substituted “90 days,” for “forty-five days,” and inserted “(A)” after “except that” and “, and (B) an order under this section for a physical search targeted against an agent of a foreign power as defined in section 1801(b)(1)(A) of this title may be for the period specified in the application or for 120 days, whichever is less” before period at end.
Subsec. (d)(2). Pub. L. 107–56, § 207(b)(2), inserted “or against an agent of a foreign power as defined in section 1801(b)(1)(A) of this title,” after “not a United States person,”.
Subsec. (e)(1)(A)(ii), (3)(C). Pub. L. 107–108 substituted “72 hours” for “24 hours”.
2000—Subsecs. (b) to (f). Pub. L. 106–567 added subsec. (b) and redesignated former subsecs. (b) to (e) as (c) to (f), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.



§ 1825. Use of information(a) Compliance with minimization procedures; lawful purposesInformation acquired from a physical search conducted pursuant to this subchapter concerning any United States person may be used and disclosed by Federal officers and employees without the consent of the United States person only in accordance with the minimization procedures required by this subchapter. No information acquired from a physical search pursuant to this subchapter may be used or disclosed by Federal officers or employees except for lawful purposes.


(b) Notice of search and identification of property seized, altered, or reproducedWhere a physical search authorized and conducted pursuant to section 1824 of this title involves the residence of a United States person, and, at any time after the search the Attorney General determines there is no national security interest in continuing to maintain the secrecy of the search, the Attorney General shall provide notice to the United States person whose residence was searched of the fact of the search conducted pursuant to this chapter and shall identify any property of such person seized, altered, or reproduced during such search.


(c) Statement for disclosureNo information acquired pursuant to this subchapter shall be disclosed for law enforcement purposes unless such disclosure is accompanied by a statement that such information, or any information derived therefrom, may only be used in a criminal proceeding with the advance authorization of the Attorney General.


(d) Notification by United StatesWhenever the United States intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, against an aggrieved person, any information obtained or derived from a physical search pursuant to the authority of this subchapter, the United States shall, prior to the trial, hearing, or the other proceeding or at a reasonable time prior to an effort to so disclose or so use that information or submit it in evidence, notify the aggrieved person and the court or other authority in which the information is to be disclosed or used that the United States intends to so disclose or so use such information.


(e) Notification by States or political subdivisionsWhenever any State or political subdivision thereof intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of a State or a political subdivision thereof against an aggrieved person any information obtained or derived from a physical search pursuant to the authority of this subchapter, the State or political subdivision thereof shall notify the aggrieved person, the court or other authority in which the information is to be disclosed or used, and the Attorney General that the State or political subdivision thereof intends to so disclose or so use such information.


(f) Motion to suppress(1) Any person against whom evidence obtained or derived from a physical search to which he is an aggrieved person is to be, or has been, introduced or otherwise used or disclosed in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, a State, or a political subdivision thereof, may move to suppress the evidence obtained or derived from such search on the grounds that—(A) the information was unlawfully acquired; or

(B) the physical search was not made in conformity with an order of authorization or approval.


(2) Such a motion shall be made before the trial, hearing, or other proceeding unless there was no opportunity to make such a motion or the person was not aware of the grounds of the motion.


(g) In camera and ex parte review by district courtWhenever a court or other authority is notified pursuant to subsection (d) or (e), or whenever a motion is made pursuant to subsection (f), or whenever any motion or request is made by an aggrieved person pursuant to any other statute or rule of the United States or any State before any court or other authority of the United States or any State to discover or obtain applications or orders or other materials relating to a physical search authorized by this subchapter or to discover, obtain, or suppress evidence or information obtained or derived from a physical search authorized by this subchapter, the United States district court or, where the motion is made before another authority, the United States district court in the same district as the authority shall, notwithstanding any other provision of law, if the Attorney General files an affidavit under oath that disclosure or any adversary hearing would harm the national security of the United States, review in camera and ex parte the application, order, and such other materials relating to the physical search as may be necessary to determine whether the physical search of the aggrieved person was lawfully authorized and conducted. In making this determination, the court may disclose to the aggrieved person, under appropriate security procedures and protective orders, portions of the application, order, or other materials relating to the physical search, or may require the Attorney General to provide to the aggrieved person a summary of such materials, only where such disclosure is necessary to make an accurate determination of the legality of the physical search.


(h) Suppression of evidence; denial of motionIf the United States district court pursuant to subsection (g) determines that the physical search was not lawfully authorized or conducted, it shall, in accordance with the requirements of law, suppress the evidence which was unlawfully obtained or derived from the physical search of the aggrieved person or otherwise grant the motion of the aggrieved person. If the court determines that the physical search was lawfully authorized or conducted, it shall deny the motion of the aggrieved person except to the extent that due process requires discovery or disclosure.


(i) Finality of ordersOrders granting motions or requests under subsection (h), decisions under this section that a physical search was not lawfully authorized or conducted, and orders of the United States district court requiring review or granting disclosure of applications, orders, or other materials relating to the physical search shall be final orders and binding upon all courts of the United States and the several States except a United States Court of Appeals or the Supreme Court.


(j) Notification of emergency execution of physical search; contents; postponement, suspension, or elimination(1) If an emergency execution of a physical search is authorized under section 1824(d) 11 See References in Text note below. of this title and a subsequent order approving the search is not obtained, the judge shall cause to be served on any United States person named in the application and on such other United States persons subject to the search as the judge may determine in his discretion it is in the interests of justice to serve, notice of—(A) the fact of the application;

(B) the period of the search; and

(C) the fact that during the period information was or was not obtained.


(2) On an ex parte showing of good cause to the judge, the serving of the notice required by this subsection may be postponed or suspended for a period not to exceed 90 days. Thereafter, on a further ex parte showing of good cause, the court shall forego ordering the serving of the notice required under this subsection.


(k) Coordination with law enforcement on national security matters(1) Federal officers who conduct physical searches to acquire foreign intelligence information under this subchapter may consult with Federal law enforcement officers or law enforcement personnel of a State or political subdivision of a State (including the chief executive officer of that State or political subdivision who has the authority to appoint or direct the chief law enforcement officer of that State or political subdivision) to coordinate efforts to investigate or protect against—(A) actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power;

(B) sabotage, international terrorism, or the international proliferation of weapons of mass destruction by a foreign power or an agent of a foreign power; or

(C) clandestine intelligence activities by an intelligence service or network of a foreign power or by an agent of a foreign power.


(2) Coordination authorized under paragraph (1) shall not preclude the certification required by section 1823(a)(6) of this title or the entry of an order under section 1824 of this title.


(Pub. L. 95–511, title III, § 305, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3449; amended Pub. L. 107–56, title V, § 504(b), Oct. 26, 2001, 115 Stat. 364; Pub. L. 107–296, title VIII, § 899, Nov. 25, 2002, 116 Stat. 2258; Pub. L. 110–261, title I, §§ 107(c)(2), 110(b)(2), July 10, 2008, 122 Stat. 2464, 2466.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Section 1824(d) of this title, referred to in subsec. (j)(1), was redesignated section 1824(e) of this title by Pub. L. 106–567, title VI, § 603(b)(1), Dec. 27, 2000, 114 Stat. 2853.

Amendments2008—Subsec. (k)(1)(B). Pub. L. 110–261, § 110(b)(2), substituted “sabotage, international terrorism, or the international proliferation of weapons of mass destruction” for “sabotage or international terrorism”.
Subsec. (k)(2). Pub. L. 110–261, § 107(c)(2), substituted “1823(a)(6)” for “1823(a)(7)”.
2002—Subsec. (k)(1). Pub. L. 107–296, in introductory provision, inserted “or law enforcement personnel of a State or political subdivision of a State (including the chief executive officer of that State or political subdivision who has the authority to appoint or direct the chief law enforcement officer of that State or political subdivision)” after “law enforcement officers”.
2001—Subsec. (k). Pub. L. 107–56 added subsec. (k).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.



§ 1826. Congressional oversight
On a semiannual basis the Attorney General shall fully inform the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate concerning all physical searches conducted pursuant to this subchapter. On a semiannual basis the Attorney General shall also provide to those committees a report setting forth with respect to the preceding six-month period—(1) the total number of applications made for orders approving physical searches under this subchapter;

(2) the total number of such orders either granted, modified, or denied;

(3) the number of physical searches which involved searches of the residences, offices, or personal property of United States persons, and the number of occasions, if any, where the Attorney General provided notice pursuant to section 1825(b) of this title; and

(4) the total number of emergency physical searches authorized by the Attorney General under section 1824(e) of this title and the total number of subsequent orders approving or denying such physical searches.

(Pub. L. 95–511, title III, § 306, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3451; amended Pub. L. 109–177, title I, § 109(a), Mar. 9, 2006, 120 Stat. 204; Pub. L. 114–23, title VI, § 605(b), June 2, 2015, 129 Stat. 298.)

Editorial Notes
Amendments2015—Pub. L. 114–23, in introductory provisions, substituted “Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate” for “Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the Senate,” and struck out “and the Committee on the Judiciary of the House of Representatives” after “those committees”.
2006—Pub. L. 109–177, § 109(a)(1), (2), in introductory provisions, inserted “, and the Committee on the Judiciary of the Senate,” after “Select Committee on Intelligence of the Senate” and substituted “and the Committee on the Judiciary of the House of Representatives” for “and the Committees on the Judiciary of the House of Representatives and the Senate”.
Par. (4). Pub. L. 109–177, § 109(a)(3)–(5), added par. (4).

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.



§ 1827. Penalties(a) Prohibited activitiesA person is guilty of an offense if he intentionally—(1) under color of law for the purpose of obtaining foreign intelligence information, executes a physical search within the United States except as authorized by statute; or

(2) discloses or uses information obtained under color of law by physical search within the United States, knowing or having reason to know that the information was obtained through physical search not authorized by statute, for the purpose of obtaining intelligence information.


(b) DefenseIt is a defense to a prosecution under subsection (a) that the defendant was a law enforcement or investigative officer engaged in the course of his official duties and the physical search was authorized by and conducted pursuant to a search warrant or court order of a court of competent jurisdiction.


(c) Fine or imprisonmentAn offense described in this section is punishable by a fine of not more than $10,000 or imprisonment for not more than five years, or both.


(d) Federal jurisdictionThere is Federal jurisdiction over an offense under this section if the person committing the offense was an officer or employee of the United States at the time the offense was committed.


(Pub. L. 95–511, title III, § 307, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3452.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.



§ 1828. Civil liability
An aggrieved person, other than a foreign power or an agent of a foreign power, as defined in section 1801(a) or (b)(1)(A), respectively, of this title, whose premises, property, information, or material has been subjected to a physical search within the United States or about whom information obtained by such a physical search has been disclosed or used in violation of section 1827 of this title shall have a cause of action against any person who committed such violation and shall be entitled to recover—(1) actual damages, but not less than liquidated damages of $1,000 or $100 per day for each day of violation, whichever is greater;

(2) punitive damages; and

(3) reasonable attorney’s fees and other investigative and litigation costs reasonably incurred.

(Pub. L. 95–511, title III, § 308, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3452.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.



§ 1829. Authorization during time of war
Notwithstanding any other provision of law, the President, through the Attorney General, may authorize physical searches without a court order under this subchapter to acquire foreign intelligence information for a period not to exceed 15 calendar days following a declaration of war by the Congress.
(Pub. L. 95–511, title III, § 309, as added Pub. L. 103–359, title VIII, § 807(a)(3), Oct. 14, 1994, 108 Stat. 3452.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 14, 1994, with exception for certain physical searches approved by the Attorney General to gather foreign intelligence information, see section 807(c) of Pub. L. 103–359, set out as a note under section 1821 of this title.




SUBCHAPTER III—PEN REGISTERS AND TRAP AND TRACE DEVICES FOR FOREIGN INTELLIGENCE PURPOSES
§ 1841. Definitions
As used in this subchapter:(1) The terms “foreign power”, “agent of a foreign power”, “international terrorism”, “foreign intelligence information”, “Attorney General”, “United States person”, “United States”, “person”, and “State” shall have the same meanings as in section 1801 of this title.

(2) The terms “pen register” and “trap and trace device” have the meanings given such terms in section 3127 of title 18.

(3) The term “aggrieved person” means any person—(A) whose telephone line was subject to the installation or use of a pen register or trap and trace device authorized by this subchapter; or

(B) whose communication instrument or device was subject to the use of a pen register or trap and trace device authorized by this subchapter to capture incoming electronic or other communications impulses.


(4)(A) The term “specific selection term”—(i) is a term that specifically identifies a person, account, address, or personal device, or any other specific identifier; and

(ii) is used to limit, to the greatest extent reasonably practicable, the scope of information sought, consistent with the purpose for seeking the use of the pen register or trap and trace device.


(B) A specific selection term under subparagraph (A) does not include an identifier that does not limit, to the greatest extent reasonably practicable, the scope of information sought, consistent with the purpose for seeking the use of the pen register or trap and trace device, such as an identifier that—(i) identifies an electronic communication service provider (as that term is defined in section 1881 of this title) or a provider of remote computing service (as that term is defined in section 2711 of title 18), when not used as part of a specific identifier as described in subparagraph (A), unless the provider is itself a subject of an authorized investigation for which the specific selection term is used as the basis for the use; or

(ii) identifies a broad geographic region, including the United States, a city, a county, a State, a zip code, or an area code, when not used as part of a specific identifier as described in subparagraph (A).


(C) For purposes of subparagraph (A), the term “address” means a physical address or electronic address, such as an electronic mail address or temporarily assigned network address (including an Internet protocol address).

(D) Nothing in this paragraph shall be construed to preclude the use of multiple terms or identifiers to meet the requirements of subparagraph (A).


(Pub. L. 95–511, title IV, § 401, as added Pub. L. 105–272, title VI, § 601(2), Oct. 20, 1998, 112 Stat. 2404; amended Pub. L. 114–23, title II, § 201(b), June 2, 2015, 129 Stat. 277.)

Editorial Notes
Prior ProvisionsA prior section 401 of Pub. L. 95–511 was renumbered section 701 and was set out as a note under section 1801 of this title, prior to repeal by Pub. L. 110–261.

Amendments2015—Par. (4). Pub. L. 114–23 added par. (4).



§ 1842. Pen registers and trap and trace devices for foreign intelligence and international terrorism investigations(a) Application for authorization or approval(1) Notwithstanding any other provision of law, the Attorney General or a designated attorney for the Government may make an application for an order or an extension of an order authorizing or approving the installation and use of a pen register or trap and trace device for any investigation to obtain foreign intelligence information not concerning a United States person or to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution which is being conducted by the Federal Bureau of Investigation under such guidelines as the Attorney General approves pursuant to Executive Order No. 12333, or a successor order.

(2) The authority under paragraph (1) is in addition to the authority under subchapter I of this chapter to conduct the electronic surveillance referred to in that paragraph.


(b) Form of application; recipientEach application under this section shall be in writing under oath or affirmation to—(1) a judge of the court established by section 1803(a) of this title; or

(2) a United States Magistrate Judge under chapter 43 of title 28 who is publicly designated by the Chief Justice of the United States to have the power to hear applications for and grant orders approving the installation and use of a pen register or trap and trace device on behalf of a judge of that court.


(c) Executive approval; contents of applicationEach application under this section shall require the approval of the Attorney General, or a designated attorney for the Government, and shall include—(1) the identity of the Federal officer seeking to use the pen register or trap and trace device covered by the application;

(2) a certification by the applicant that the information likely to be obtained is foreign intelligence information not concerning a United States person or is relevant to an ongoing investigation to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution; and

(3) a specific selection term to be used as the basis for the use of the pen register or trap and trace device.


(d) Ex parte judicial order of approval(1) Upon an application made pursuant to this section, the judge shall enter an ex parte order as requested, or as modified, approving the installation and use of a pen register or trap and trace device if the judge finds that the application satisfies the requirements of this section.

(2) An order issued under this section—(A) shall specify—(i) the identity, if known, of the person who is the subject of the investigation;

(ii) the identity, if known, of the person to whom is leased or in whose name is listed the telephone line or other facility to which the pen register or trap and trace device is to be attached or applied; and

(iii) the attributes of the communications to which the order applies, such as the number or other identifier, and, if known, the location of the telephone line or other facility to which the pen register or trap and trace device is to be attached or applied and, in the case of a trap and trace device, the geographic limits of the trap and trace order;


(B) shall direct that—(i) upon request of the applicant, the provider of a wire or electronic communication service, landlord, custodian, or other person shall furnish any information, facilities, or technical assistance necessary to accomplish the installation and operation of the pen register or trap and trace device in such a manner as will protect its secrecy and produce a minimum amount of interference with the services that such provider, landlord, custodian, or other person is providing the person concerned;

(ii) such provider, landlord, custodian, or other person—(I) shall not disclose the existence of the investigation or of the pen register or trap and trace device to any person unless or until ordered by the court; and

(II) shall maintain, under security procedures approved by the Attorney General and the Director of National Intelligence pursuant to section 1805(b)(2)(C) 11 See References in Text note below. of this title, any records concerning the pen register or trap and trace device or the aid furnished; and


(iii) the applicant shall compensate such provider, landlord, custodian, or other person for reasonable expenses incurred by such provider, landlord, custodian, or other person in providing such information, facilities, or technical assistance; and


(C) shall direct that, upon the request of the applicant, the provider of a wire or electronic communication service shall disclose to the Federal officer using the pen register or trap and trace device covered by the order—(i) in the case of the customer or subscriber using the service covered by the order (for the period specified by the order)—(I) the name of the customer or subscriber;

(II) the address of the customer or subscriber;

(III) the telephone or instrument number, or other subscriber number or identifier, of the customer or subscriber, including any temporarily assigned network address or associated routing or transmission information;

(IV) the length of the provision of service by such provider to the customer or subscriber and the types of services utilized by the customer or subscriber;

(V) in the case of a provider of local or long distance telephone service, any local or long distance telephone records of the customer or subscriber;

(VI) if applicable, any records reflecting period of usage (or sessions) by the customer or subscriber; and

(VII) any mechanisms and sources of payment for such service, including the number of any credit card or bank account utilized for payment for such service; and


(ii) if available, with respect to any customer or subscriber of incoming or outgoing communications to or from the service covered by the order—(I) the name of such customer or subscriber;

(II) the address of such customer or subscriber;

(III) the telephone or instrument number, or other subscriber number or identifier, of such customer or subscriber, including any temporarily assigned network address or associated routing or transmission information; and

(IV) the length of the provision of service by such provider to such customer or subscriber and the types of services utilized by such customer or subscriber.




(3) A denial of the application made under this subsection may be reviewed as provided in section 1803 of this title.


(e) Time limitation(1) Except as provided in paragraph (2), an order issued under this section shall authorize the installation and use of a pen register or trap and trace device for a period not to exceed 90 days. Extensions of such an order may be granted, but only upon an application for an order under this section and upon the judicial finding required by subsection (d). The period of extension shall be for a period not to exceed 90 days.

(2) In the case of an application under subsection (c) where the applicant has certified that the information likely to be obtained is foreign intelligence information not concerning a United States person, an order, or an extension of an order, under this section may be for a period not to exceed one year.


(f) Cause of action barredNo cause of action shall lie in any court against any provider of a wire or electronic communication service, landlord, custodian, or other person (including any officer, employee, agent, or other specified person thereof) that furnishes any information, facilities, or technical assistance under subsection (d) in accordance with the terms of an order issued under this section.


(g) Furnishing of resultsUnless otherwise ordered by the judge, the results of a pen register or trap and trace device shall be furnished at reasonable intervals during regular business hours for the duration of the order to the authorized Government official or officials.


(h) Privacy procedures(1) In generalThe Attorney General shall ensure that appropriate policies and procedures are in place to safeguard nonpublicly available information concerning United States persons that is collected through the use of a pen register or trap and trace device installed under this section. Such policies and procedures shall, to the maximum extent practicable and consistent with the need to protect national security, include privacy protections that apply to the collection, retention, and use of information concerning United States persons.


(2) Rule of constructionNothing in this subsection limits the authority of the court established under section 1803(a) of this title or of the Attorney General to impose additional privacy or minimization procedures with regard to the installation or use of a pen register or trap and trace device.



(Pub. L. 95–511, title IV, § 402, as added Pub. L. 105–272, title VI, § 601(2), Oct. 20, 1998, 112 Stat. 2405; amended Pub. L. 107–56, title II, § 214(a), Oct. 26, 2001, 115 Stat. 286; Pub. L. 107–108, title III, § 314(a)(5), Dec. 28, 2001, 115 Stat. 1402; Pub. L. 108–458, title I, § 1071(e), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 109–177, title I, §§ 105(c), 128(a), Mar. 9, 2006, 120 Stat. 195, 228; Pub. L. 111–259, title VIII, § 806(a)(2), Oct. 7, 2010, 124 Stat. 2748; Pub. L. 114–23, title II, §§ 201(a), 202(a), June 2, 2015, 129 Stat. 277; Pub. L. 115–118, title II, § 205(b)(4), Jan. 19, 2018, 132 Stat. 22.)

Editorial Notes

References in TextExecutive Order No. 12333, referred to in subsec. (a)(1), is set out as a note under section 3001 of this title.
Section 1805(b)(2)(C) of this title, referred to in subsec. (d)(2)(B)(ii)(II), was redesignated section 1805(c)(2)(C) of this title by Pub. L. 106–567, title VI, § 602(b)(1), Dec. 27, 2000, 114 Stat. 2851.

Amendments2018—Subsec. (d)(3). Pub. L. 115–118 added par. (3).
2015—Subsec. (c)(3). Pub. L. 114–23, § 201(a), added par. (3).
Subsec. (h). Pub. L. 114–23, § 202(a), added subsec. (h).
2010—Subsec. (d)(2)(B)(ii)(II). Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458. See 2004 Amendment note below.
2006—Subsec. (d)(2)(A). Pub. L. 109–177, § 128(a)(1), inserted “and” at end of cl. (ii) and substituted semicolon for period at end of cl. (iii).
Subsec. (d)(2)(C). Pub. L. 109–177, § 128(a)(2), (3), added subpar. (C).
Subsec. (e). Pub. L. 109–177, § 105(c), designated existing provisions as par. (1), substituted “Except as provided in paragraph (2), an order issued” for “An order issued”, and added par. (2).
2004—Subsec. (d)(2)(B)(ii)(II). Pub. L. 108–458, as amended by Pub. L. 111–259, substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2001—Subsec. (a)(1). Pub. L. 107–56, § 214(a)(1), substituted “for any investigation to obtain foreign intelligence information not concerning a United States person or to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution” for “for any investigation to gather foreign intelligence information or information concerning international terrorism”.
Subsec. (c)(1). Pub. L. 107–108, § 314(a)(5)(A), inserted “and” after semicolon at end.
Subsec. (c)(2). Pub. L. 107–56, § 214(a)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “a certification by the applicant that the information likely to be obtained is relevant to an ongoing foreign intelligence or international terrorism investigation being conducted by the Federal Bureau of Investigation under guidelines approved by the Attorney General; and”.
Subsec. (c)(3). Pub. L. 107–56, § 214(a)(3), struck out par. (3) which read as follows: “information which demonstrates that there is reason to believe that the telephone line to which the pen register or trap and trace device is to be attached, or the communication instrument or device to be covered by the pen register or trap and trace device, has been or is about to be used in communication with—
“(A) an individual who is engaging or has engaged in international terrorism or clandestine intelligence activities that involve or may involve a violation of the criminal laws of the United States; or
“(B) a foreign power or agent of a foreign power under circumstances giving reason to believe that the communication concerns or concerned international terrorism or clandestine intelligence activities that involve or may involve a violation of the criminal laws of the United States.”
Subsec. (d)(2)(A). Pub. L. 107–56, § 214(a)(4), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “shall specify—
“(i) the identity, if known, of the person who is the subject of the foreign intelligence or international terrorism investigation;
“(ii) in the case of an application for the installation and use of a pen register or trap and trace device with respect to a telephone line—
“(I) the identity, if known, of the person to whom is leased or in whose name the telephone line is listed; and
“(II) the number and, if known, physical location of the telephone line; and
“(iii) in the case of an application for the use of a pen register or trap and trace device with respect to a communication instrument or device not covered by clause (ii)—
“(I) the identity, if known, of the person who owns or leases the instrument or device or in whose name the instrument or device is listed; and
“(II) the number of the instrument or device; and”.
Subsec. (f). Pub. L. 107–108, § 314(a)(5)(B), substituted “terms of an order issued” for “terms of a court”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 1843. Authorization during emergencies(a) Requirements for authorizationNotwithstanding any other provision of this subchapter, when the Attorney General makes a determination described in subsection (b), the Attorney General may authorize the installation and use of a pen register or trap and trace device on an emergency basis to gather foreign intelligence information not concerning a United States person or information to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution if—(1) a judge referred to in section 1842(b) of this title is informed by the Attorney General or his designee at the time of such authorization that the decision has been made to install and use the pen register or trap and trace device, as the case may be, on an emergency basis; and

(2) an application in accordance with section 1842 of this title is made to such judge as soon as practicable, but not more than 7 days, after the Attorney General authorizes the installation and use of the pen register or trap and trace device, as the case may be, under this section.


(b) Determination of emergency and factual basisA determination under this subsection is a reasonable determination by the Attorney General that—(1) an emergency requires the installation and use of a pen register or trap and trace device to obtain foreign intelligence information not concerning a United States person or information to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution before an order authorizing the installation and use of the pen register or trap and trace device, as the case may be, can with due diligence be obtained under section 1842 of this title; and

(2) the factual basis for issuance of an order under such section 1842 of this title to approve the installation and use of the pen register or trap and trace device, as the case may be, exists.


(c) Effect of absence of order(1) In the absence of an order applied for under subsection (a)(2) approving the installation and use of a pen register or trap and trace device authorized under this section, the installation and use of the pen register or trap and trace device, as the case may be, shall terminate at the earlier of—(A) when the information sought is obtained;

(B) when the application for the order is denied under section 1842 of this title; or

(C) 7 days after the time of the authorization by the Attorney General.


(2) In the event that an application for an order applied for under subsection (a)(2) is denied, or in any other case where the installation and use of a pen register or trap and trace device under this section is terminated and no order under section 1842 of this title is issued approving the installation and use of the pen register or trap and trace device, as the case may be, no information obtained or evidence derived from the use of the pen register or trap and trace device, as the case may be, shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from the use of the pen register or trap and trace device, as the case may be, shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.

(3) A denial of the application made under subsection (a)(2) may be reviewed as provided in section 1803 of this title.


(d) Privacy proceduresInformation collected through the use of a pen register or trap and trace device installed under this section shall be subject to the policies and procedures required under section 1842(h) of this title.


(Pub. L. 95–511, title IV, § 403, as added Pub. L. 105–272, title VI, § 601(2), Oct. 20, 1998, 112 Stat. 2407; amended Pub. L. 107–56, title II, § 214(b), Oct. 26, 2001, 115 Stat. 287; Pub. L. 110–261, title I, § 108, July 10, 2008, 122 Stat. 2464; Pub. L. 114–23, title II, § 202(b), June 2, 2015, 129 Stat. 278; Pub. L. 115–118, title II, § 205(b)(5), Jan. 19, 2018, 132 Stat. 22.)

Editorial Notes
Amendments2018—Subsec. (c)(3). Pub. L. 115–118 added par. (3).
2015—Subsec. (d). Pub. L. 114–23 added subsec. (d).
2008—Subsecs. (a)(2), (c)(1)(C). Pub. L. 110–261 substituted “7 days” for “48 hours”.
2001—Subsec. (a). Pub. L. 107–56, § 214(b)(1), substituted “foreign intelligence information not concerning a United States person or information to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution” for “foreign intelligence information or information concerning international terrorism” in introductory provisions.
Subsec. (b)(1). Pub. L. 107–56, § 214(b)(2), substituted “foreign intelligence information not concerning a United States person or information to protect against international terrorism or clandestine intelligence activities, provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the first amendment to the Constitution” for “foreign intelligence information or information concerning international terrorism”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–261 effective July 10, 2008, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, see section 402 of Pub. L. 110–261, set out as an Effective Date of 2008 Amendment note under section 1801 of this title.



§ 1844. Authorization during time of war
Notwithstanding any other provision of law, the President, through the Attorney General, may authorize the use of a pen register or trap and trace device without a court order under this subchapter to acquire foreign intelligence information for a period not to exceed 15 calendar days following a declaration of war by Congress.
(Pub. L. 95–511, title IV, § 404, as added Pub. L. 105–272, title VI, § 601(2), Oct. 20, 1998, 112 Stat. 2408.)

§ 1845. Use of information(a) In general(1) Information acquired from the use of a pen register or trap and trace device installed pursuant to this subchapter concerning any United States person may be used and disclosed by Federal officers and employees without the consent of the United States person only in accordance with the provisions of this section.

(2) No information acquired from a pen register or trap and trace device installed and used pursuant to this subchapter may be used or disclosed by Federal officers or employees except for lawful purposes.


(b) Disclosure for law enforcement purposesNo information acquired pursuant to this subchapter shall be disclosed for law enforcement purposes unless such disclosure is accompanied by a statement that such information, or any information derived therefrom, may only be used in a criminal proceeding with the advance authorization of the Attorney General.


(c) Notification of intended disclosure by United StatesWhenever the United States intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States against an aggrieved person any information obtained or derived from the use of a pen register or trap and trace device pursuant to this subchapter, the United States shall, before the trial, hearing, or the other proceeding or at a reasonable time before an effort to so disclose or so use that information or submit it in evidence, notify the aggrieved person and the court or other authority in which the information is to be disclosed or used that the United States intends to so disclose or so use such information.


(d) Notification of intended disclosure by State or political subdivisionWhenever any State or political subdivision thereof intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the State or political subdivision thereof against an aggrieved person any information obtained or derived from the use of a pen register or trap and trace device pursuant to this subchapter, the State or political subdivision thereof shall notify the aggrieved person, the court or other authority in which the information is to be disclosed or used, and the Attorney General that the State or political subdivision thereof intends to so disclose or so use such information.


(e) Motion to suppress(1) Any aggrieved person against whom evidence obtained or derived from the use of a pen register or trap and trace device is to be, or has been, introduced or otherwise used or disclosed in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, or a State or political subdivision thereof, may move to suppress the evidence obtained or derived from the use of the pen register or trap and trace device, as the case may be, on the grounds that—(A) the information was unlawfully acquired; or

(B) the use of the pen register or trap and trace device, as the case may be, was not made in conformity with an order of authorization or approval under this subchapter.


(2) A motion under paragraph (1) shall be made before the trial, hearing, or other proceeding unless there was no opportunity to make such a motion or the aggrieved person concerned was not aware of the grounds of the motion.


(f) In camera and ex parte review(1) Whenever a court or other authority is notified pursuant to subsection (c) or (d), whenever a motion is made pursuant to subsection (e), or whenever any motion or request is made by an aggrieved person pursuant to any other statute or rule of the United States or any State before any court or other authority of the United States or any State to discover or obtain applications or orders or other materials relating to the use of a pen register or trap and trace device authorized by this subchapter or to discover, obtain, or suppress evidence or information obtained or derived from the use of a pen register or trap and trace device authorized by this subchapter, the United States district court or, where the motion is made before another authority, the United States district court in the same district as the authority shall, notwithstanding any other provision of law and if the Attorney General files an affidavit under oath that disclosure or any adversary hearing would harm the national security of the United States, review in camera and ex parte the application, order, and such other materials relating to the use of the pen register or trap and trace device, as the case may be, as may be necessary to determine whether the use of the pen register or trap and trace device, as the case may be, was lawfully authorized and conducted.

(2) In making a determination under paragraph (1), the court may disclose to the aggrieved person, under appropriate security procedures and protective orders, portions of the application, order, or other materials relating to the use of the pen register or trap and trace device, as the case may be, or may require the Attorney General to provide to the aggrieved person a summary of such materials, only where such disclosure is necessary to make an accurate determination of the legality of the use of the pen register or trap and trace device, as the case may be.


(g) Effect of determination of lawfulness(1) If the United States district court determines pursuant to subsection (f) that the use of a pen register or trap and trace device was not lawfully authorized or conducted, the court may, in accordance with the requirements of law, suppress the evidence which was unlawfully obtained or derived from the use of the pen register or trap and trace device, as the case may be, or otherwise grant the motion of the aggrieved person.

(2) If the court determines that the use of the pen register or trap and trace device, as the case may be, was lawfully authorized or conducted, it may deny the motion of the aggrieved person except to the extent that due process requires discovery or disclosure.


(h) Binding final ordersOrders granting motions or requests under subsection (g), decisions under this section that the use of a pen register or trap and trace device was not lawfully authorized or conducted, and orders of the United States district court requiring review or granting disclosure of applications, orders, or other materials relating to the installation and use of a pen register or trap and trace device shall be final orders and binding upon all courts of the United States and the several States except a United States Court of Appeals or the Supreme Court.


(Pub. L. 95–511, title IV, § 405, as added Pub. L. 105–272, title VI, § 601(2), Oct. 20, 1998, 112 Stat. 2408.)

§ 1846. Congressional oversight(a) On a semiannual basis, the Attorney General shall fully inform the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, concerning all uses of pen registers and trap and trace devices pursuant to this subchapter.

(b) On a semiannual basis, the Attorney General shall also provide to the committees referred to in subsection (a) a report setting forth with respect to the preceding 6-month period—(1) the total number of applications made for orders approving the use of pen registers or trap and trace devices under this subchapter;

(2) the total number of such orders either granted, modified, or denied;

(3) the total number of pen registers and trap and trace devices whose installation and use was authorized by the Attorney General on an emergency basis under section 1843 of this title, and the total number of subsequent orders approving or denying the installation and use of such pen registers and trap and trace devices;

(4) each department or agency on behalf of which the Attorney General or a designated attorney for the Government has made an application for an order authorizing or approving the installation and use of a pen register or trap and trace device under this subchapter;

(5) for each department or agency described in paragraph (4), each number described in paragraphs (1), (2), and (3); and

(6) a good faith estimate of the total number of subjects who were targeted by the installation and use of a pen register or trap and trace device under an order or emergency authorization issued under this subchapter, rounded to the nearest 500, including—(A) the number of such subjects who are United States persons, reported to the nearest band of 500, starting with 0–499; and

(B) of the number of United States persons described in subparagraph (A), the number of persons whose information acquired pursuant to such order was reviewed or accessed by a Federal officer, employee, or agent, reported to the nearest band of 500, starting with 0–499.



(c) Each report under subsection (b) shall be submitted in unclassified form, to the extent consistent with national security. Not later than 7 days after the date on which the Attorney General submits such a report, the Attorney General shall make the report publicly available, or, if the Attorney General determines that the report cannot be made publicly available consistent with national security, the Attorney General may make publicly available an unclassified summary of the report or a redacted version of the report.

(Pub. L. 95–511, title IV, § 406, as added Pub. L. 105–272, title VI, § 601(2), Oct. 20, 1998, 112 Stat. 2410; amended Pub. L. 109–177, title I, §§ 109(b), 128(b), Mar. 9, 2006, 120 Stat. 204, 229; Pub. L. 114–23, title VI, § 605(c), June 2, 2015, 129 Stat. 298; Pub. L. 115–118, title I, § 107(b), title II, § 205(a)(3), Jan. 19, 2018, 132 Stat. 14, 21.)

Editorial Notes
Amendments2018—Subsec. (b). Pub. L. 115–118, § 205(a)(3), struck out “and to the Committees on the Judiciary of the House of Representatives and the Senate” after “to the committees referred to in subsection (a)” in introductory provisions.
Subsec. (b)(6). Pub. L. 115–118, § 107(b)(1), added par. (6).
Subsec. (c). Pub. L. 115–118, § 107(b)(2), added subsec. (c).
2015—Subsec. (b)(4), (5). Pub. L. 114–23 added pars. (4) and (5).
2006—Subsec. (a). Pub. L. 109–177, § 128(b), inserted “, and the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate,” after “Select Committee on Intelligence of the Senate”.
Subsec. (b)(3). Pub. L. 109–177, § 109(b), added par. (3).




SUBCHAPTER IV—ACCESS TO CERTAIN BUSINESS RECORDS FOR FOREIGN INTELLIGENCE PURPOSES
§ 1861. Definitions
As used in this subchapter:(1) The terms “foreign power”, “agent of a foreign power”, “foreign intelligence information”, “international terrorism”, and “Attorney General” shall have the same meanings as in section 1801 of this title.

(2) The term “common carrier” means any person or entity transporting people or property by land, rail, water, or air for compensation.

(3) The term “physical storage facility” means any business or entity that provides space for the storage of goods or materials, or services related to the storage of goods or materials, to the public or any segment thereof.

(4) The term “public accommodation facility” means any inn, hotel, motel, or other establishment that provides lodging to transient guests.

(5) The term “vehicle rental facility” means any person or entity that provides vehicles for rent, lease, loan, or other similar use to the public or any segment thereof.

(Pub. L. 95–511, title V, § 501, as added Pub. L. 107–56, title II, § 215, Oct. 26, 2001, 115 Stat. 287; amended Pub. L. 107–108, title III, § 314(a)(6), Dec. 28, 2001, 115 Stat. 1402; Pub. L. 109–177, title I, §§ 102(b)(1), 106(a)–(e), (f)(2), (g), Mar. 9, 2006, 120 Stat. 195–198; Pub. L. 109–178, §§ 3, 4(a), Mar. 9, 2006, 120 Stat. 278, 280; Pub. L. 111–118, div. B, § 1004(a), Dec. 19, 2009, 123 Stat. 3470; Pub. L. 111–141, § 1(a), Feb. 27, 2010, 124 Stat. 37; Pub. L. 112–3, § 2(a), Feb. 25, 2011, 125 Stat. 5; Pub. L. 112–14, § 2(a), May 26, 2011, 125 Stat. 216; Pub. L. 114–23, title I, §§ 101–107, title VII, § 705(a), (c), June 2, 2015, 129 Stat. 269–273, 300; Pub. L. 115–118, title II, § 205(b)(6), Jan. 19, 2018, 132 Stat. 22; Pub. L. 116–69, div. B, title VII, § 1703(a), Nov. 21, 2019, 133 Stat. 1143.)

Editorial Notes
Codification
Pursuant to Pub. L. 109–177, § 102(b)(1), as amended by Pub. L. 112–14, this section was amended, effective June 1, 2015, to read as it read on Oct. 25, 2001. The amendments made by Pub. L. 114–23, which was enacted June 2, 2015, were directed to this section as it read prior to such reversion and were executed as if the reversion had not taken place, to reflect the probable intent of Congress and the extension of the provisions of this section to Dec. 15, 2019, by Pub. L. 114–23, § 705(a), (c). See 2015 Amendment notes below.

Prior ProvisionsA prior section 1861, Pub. L. 95–511, title V, § 501, as added Pub. L. 105–272, title VI, § 602, Oct. 20, 1998, 112 Stat. 2410, defined terms used in this subchapter, prior to repeal by Pub. L. 107–56, title II, § 215, Oct. 26, 2001, 115 Stat. 287.

Amendments2019—Pub. L. 116–69 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2018—Subsec. (c)(4). Pub. L. 115–118 added par. (4).
2015—Pub. L. 114–23, § 705(a), (c), amended directory language of Pub. L. 109–177, § 102(b)(1). See Codification note above and 2006 Amendment note below.
Subsec. (b)(2)(A). Pub. L. 114–23, § 103(a), added subpar. (A). Former subpar. (A) redesignated (B).
Pub. L. 114–23, § 101(a)(1)(A), substituted “in the case of an application other than an application described in subparagraph (C) (including an application for the production of call detail records other than in the manner described in subparagraph (C)), a statement” for “a statement” in introductory provisions.
Subsec. (b)(2)(A)(iii). Pub. L. 114–23, § 101(a)(1)(B), struck out “and” at end.
Subsec. (b)(2)(B). Pub. L. 114–23, § 101(a)(2), redesignated subpar. (A) as (B). Former subpar. (B) redesignated (D).
Subsec. (b)(2)(C). Pub. L. 114–23, § 101(a)(3), added subpar. (C).
Subsec. (b)(2)(D). Pub. L. 114–23, § 101(a)(2), redesignated subpar. (B) as (D).
Subsec. (c)(1). Pub. L. 114–23, § 104(a)(1), inserted “and that the minimization procedures submitted in accordance with subsection (b)(2)(D) meet the definition of minimization procedures under subsection (g)” after “subsections (a) and (b)”.
Subsec. (c)(2)(A). Pub. L. 114–23, § 103(b)(1), inserted before semicolon at end “, including each specific selection term to be used as the basis for the production”.
Subsec. (c)(2)(F). Pub. L. 114–23, § 101(b), added subpar. (F).
Subsec. (c)(3). Pub. L. 114–23, § 103(b)(2), added par. (3).
Subsec. (d)(1). Pub. L. 114–23, § 102(b)(1)(A), substituted “pursuant to an order issued or an emergency production required” for “pursuant to an order” in introductory provisions.
Subsec. (d)(1)(A). Pub. L. 114–23, § 102(b)(1)(B), substituted “such order or such emergency production” for “such order”.
Subsec. (d)(1)(B). Pub. L. 114–23, § 102(b)(1)(C), substituted “the order or the emergency production” for “the order”.
Subsec. (d)(2)(A). Pub. L. 114–23, § 102(b)(2)(A), substituted “an order or emergency production” for “an order”.
Subsec. (d)(2)(B). Pub. L. 114–23, § 102(b)(2)(B), substituted “an order or emergency production” for “an order”.
Subsec. (e). Pub. L. 114–23, § 105, amended subsec. (e) generally. Prior to amendment, text read as follows: “A person who, in good faith, produces tangible things under an order pursuant to this section shall not be liable to any other person for such production. Such production shall not be deemed to constitute a waiver of any privilege in any other proceeding or context.”
Subsec. (f)(2)(A)(i). Pub. L. 114–23, § 104(b)(1), substituted “the production order or any nondisclosure order imposed in connection with the production order” for “that order” and struck out at end “Not less than 1 year after the date of the issuance of the production order, the recipient of a production order may challenge the nondisclosure order imposed in connection with such production order by filing a petition to modify or set aside such nondisclosure order, consistent with the requirements of subparagraph (C), with the pool established by section 1803(e)(1) of this title.”
Subsec. (f)(2)(C)(ii), (iii). Pub. L. 114–23, § 104(b)(2), redesignated cl. (iii) as (ii) and struck out former cl. (ii) which read as follows: “If, upon filing of such a petition, the Attorney General, Deputy Attorney General, an Assistant Attorney General, or the Director of the Federal Bureau of Investigation certifies that disclosure may endanger the national security of the United States or interfere with diplomatic relations, such certification shall be treated as conclusive, unless the judge finds that the certification was made in bad faith.”
Subsec. (g)(1). Pub. L. 114–23, § 104(a)(3), substituted “The” for “Not later than 180 days after March 9, 2006, the” and inserted “, and update as appropriate,” after “adopt”.
Subsec. (g)(3). Pub. L. 114–23, § 104(a)(2), added par. (3).
Subsec. (i). Pub. L. 114–23, § 102(a), which directed adding subsec. (i) at the end of this section, effective after the addition of subsecs. (j) and (k), was executed by adding subsec. (i) after subsec. (h) to reflect the probable intent of Congress.
Subsec. (j). Pub. L. 114–23, § 106, added subsec. (j).
Subsec. (k). Pub. L. 114–23, § 107, added subsec. (k).
2011—Pub. L. 112–14 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
Pub. L. 112–3 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2010—Pub. L. 111–141 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2009—Pub. L. 111–118 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2006—Pub. L. 109–177, § 102(b)(1), as amended by Pub. L. 111–118, Pub. L. 111–141, Pub. L. 112–3, Pub. L. 112–14, Pub. L. 114–23, § 705(a), (c), and Pub. L. 116–69, amended section effective Mar. 15, 2020, so as to read as it read on Oct. 25, 2001. Prior to amendment, section related to access to certain business records for foreign intelligence and international terrorism investigations.
Subsec. (a)(1). Pub. L. 109–177, § 106(a)(1), substituted “Subject to paragraph (3), the Director” for “The Director”.
Subsec. (a)(3). Pub. L. 109–177, § 106(a)(2), added par. (3).
Subsec. (b)(2). Pub. L. 109–177, § 106(b), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “shall specify that the records concerned are sought for an authorized investigation conducted in accordance with subsection (a)(2) to obtain foreign intelligence information not concerning a United States person or to protect against international terrorism or clandestine intelligence activities.”
Subsec. (c). Pub. L. 109–177, § 106(c), (d), amended subsec. (c) generally. Prior to amendment, text read as follows:
“(1) Upon an application made pursuant to this section, the judge shall enter an ex parte order as requested, or as modified, approving the release of records if the judge finds that the application meets the requirements of this section.
“(2) An order under this subsection shall not disclose that it is issued for purposes of an investigation described in subsection (a).”
Subsec. (d). Pub. L. 109–177, § 106(e), amended subsec. (d) generally. Prior to amendment, text read as follows: “No person shall disclose to any other person (other than those persons necessary to produce the tangible things under this section) that the Federal Bureau of Investigation has sought or obtained tangible things under this section.”
Subsec. (d)(2)(C). Pub. L. 109–178, § 4(a), amended subpar. (C) generally. Prior to amendment, subpar. (C) read as follows: “At the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under this section shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request, but in no circumstance shall a person be required to inform the Director or such designee that the person intends to consult an attorney to obtain legal advice or legal assistance.”
Subsec. (f). Pub. L. 109–178, § 3, amended subsec. (f) generally. Prior to amendment, subsec. (f) provided for judicial proceedings relating to challenging an order to produce tangible things.
Pub. L. 109–177, § 106(f)(2), added subsec. (f).
Subsecs. (g), (h). Pub. L. 109–177, § 106(g), added subsecs. (g) and (h).
2001—Subsec. (a)(1). Pub. L. 107–108 inserted “to obtain foreign intelligence information not concerning a United States person or” after “an investigation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentPub. L. 114–23, title I, § 109(a), June 2, 2015, 129 Stat. 276, provided that: “The amendments made by sections 101 through 103 [amending this section] shall take effect on the date that is 180 days after the date of the enactment of this Act [June 2, 2015].”


Effective Date of 2006 AmendmentAmendment by section 102(b)(1) of Pub. L. 109–177 effective Mar. 15, 2020, except that former provisions to continue in effect with respect to any particular foreign intelligence investigation that began before Mar. 15, 2020, or with respect to any particular offense or potential offense that began or occurred before Mar. 15, 2020, see section 102(b) of Pub. L. 109–177, set out as a note under section 1805 of this title.

Construction of Pub. L. 114–23Pub. L. 114–23, title I, § 109(b), June 2, 2015, 129 Stat. 276, provided that: “Nothing in this Act [see Tables for classification] shall be construed to alter or eliminate the authority of the Government to obtain an order under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) as in effect prior to the effective date described in subsection (a) [see Effective Date of 2015 Amendment note above] during the period ending on such effective date.”

Pub. L. 114–23, title I, § 110, June 2, 2015, 129 Stat. 276, provided that: “Nothing in this Act [see Tables for classification] shall be construed to authorize the production of the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication from an electronic communication service provider (as such term is defined in section 701(b)(4) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)(4))) under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.).”




§ 1862. Access to certain business records for foreign intelligence and international terrorism investigations(a) Application for authorizationThe Director of the Federal Bureau of Investigation or a designee of the Director (whose rank shall be no lower than Assistant Special Agent in Charge) may make an application for an order authorizing a common carrier, public accommodation facility, physical storage facility, or vehicle rental facility to release records in its possession for an investigation to gather foreign intelligence information or an investigation concerning international terrorism which investigation is being conducted by the Federal Bureau of Investigation under such guidelines as the Attorney General approves pursuant to Executive Order No. 12333, or a successor order.


(b) Recipient and contents of applicationEach application under this section—(1) shall be made to—(A) a judge of the court established by section 1803(a) of this title; or

(B) a United States Magistrate Judge under chapter 43 of title 28 who is publicly designated by the Chief Justice of the United States to have the power to hear applications and grant orders for the release of records under this section on behalf of a judge of that court; and


(2) shall specify that—(A) the records concerned are sought for an investigation described in subsection (a); and

(B) there are specific and articulable facts giving reason to believe that the person to whom the records pertain is a foreign power or an agent of a foreign power.



(c) Ex parte judicial order of approval(1) Upon application made pursuant to this section, the judge shall enter an ex parte order as requested, or as modified, approving the release of records if the judge finds that the application satisfies the requirements of this section.

(2) An order under this subsection shall not disclose that it is issued for purposes of an investigation described in subsection (a).


(d) Compliance; nondisclosure(1) Any common carrier, public accommodation facility, physical storage facility, or vehicle rental facility shall comply with an order under subsection (c).

(2) No common carrier, public accommodation facility, physical storage facility, or vehicle rental facility, or officer, employee, or agent thereof, shall disclose to any person (other than those officers, agents, or employees of such common carrier, public accommodation facility, physical storage facility, or vehicle rental facility necessary to fulfill the requirement to disclose information to the Federal Bureau of Investigation under this section) that the Federal Bureau of Investigation has sought or obtained records pursuant to an order under this section.


(Pub. L. 95–511, title V, § 502, as added Pub. L. 107–56, title II, § 215, Oct. 26, 2001, 115 Stat. 288; amended Pub. L. 107–108, title III, § 314(a)(7), Dec. 28, 2001, 115 Stat. 1402; Pub. L. 109–177, title I, §§ 102(b)(1), 106(h), Mar. 9, 2006, 120 Stat. 195, 199; Pub. L. 111–118, div. B, § 1004(a), Dec. 19, 2009, 123 Stat. 3470; Pub. L. 111–141, § 1(a), Feb. 27, 2010, 124 Stat. 37; Pub. L. 111–259, title VIII, § 801(6), Oct. 7, 2010, 124 Stat. 2746; Pub. L. 112–3, § 2(a), Feb. 25, 2011, 125 Stat. 5; Pub. L. 112–14, § 2(a), May 26, 2011, 125 Stat. 216; Pub. L. 114–23, title VI, §§ 601, 605(d), title VII, § 705(a), (c), June 2, 2015, 129 Stat. 291, 298, 300; Pub. L. 116–69, div. B, title VII, § 1703(a), Nov. 21, 2019, 133 Stat. 1143.)

Editorial Notes

References in TextExecutive Order No. 12333, referred to in subsec. (a), is set out as a note under section 3001 of this title.

Codification
Pursuant to Pub. L. 109–177, § 102(b)(1), as amended by Pub. L. 112–14, this section was amended, effective June 1, 2015, to read as it read on Oct. 25, 2001. The amendments made by Pub. L. 114–23, which was enacted June 2, 2015, were directed to this section as it read prior to such reversion and were executed as if the reversion had not taken place, to reflect the probable intent of Congress and the extension of the provisions of this section to Dec. 15, 2019, by Pub. L. 114–23, § 705(a), (c). See 2015 Amendment notes below.

Prior ProvisionsA prior section 1862, Pub. L. 95–511, title V, § 502, as added Pub. L. 105–272, title VI, § 602, Oct. 20, 1998, 112 Stat. 2411, which related to access to certain business records for foreign intelligence and international terrorism investigations, was repealed by Pub. L. 107–56, title II, § 215, Oct. 26, 2001, 115 Stat. 287.

Amendments2019—Pub. L. 116–69 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2015—Pub. L. 114–23, § 705(a), (c), amended directory language of Pub. L. 109–177, § 102(b)(1). See Codification note above and 2006 Amendment note below.
Subsec. (a). Pub. L. 114–23, § 605(d), substituted “Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate” for “Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate”.
Subsec. (b). Pub. L. 114–23, § 601(a), added pars. (1) to (5) and redesignated former pars. (1) to (3) as (6) to (8), respectively.
Subsec. (c)(1)(C) to (E). Pub. L. 114–23, § 601(b), added subpars. (C) to (E).
2011—Pub. L. 112–14 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
Pub. L. 112–3 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2010—Pub. L. 111–141 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
Subsec. (a). Pub. L. 111–259 substituted “an annual” for “a annual”.
2009—Pub. L. 111–118 amended directory language of Pub. L. 109–177, § 102(b)(1). See 2006 Amendment note below.
2006—Pub. L. 109–177, § 102(b)(1), as amended by Pub. L. 111–118, Pub. L. 111–141, Pub. L. 112–3, Pub. L. 112–14, Pub. L. 114–23, § 705(a), (c), and Pub. L. 116–69, amended section effective Mar. 15, 2020, so as to read as it read on Oct. 25, 2001. Prior to amendment, section related to reports to Congressional committees concerning requests for the production of tangible things under section 1861 of this title.
Subsec. (a). Pub. L. 109–177, § 106(h)(1), substituted “annual basis” for “semiannual basis” and inserted “and the Committee on the Judiciary” after “and the Select Committee on Intelligence”.
Subsec. (b). Pub. L. 109–177, § 106(h)(2)(A), in introductory provisions, substituted “In April of each year, the Attorney General shall submit to the House and Senate Committees on the Judiciary and the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence a report setting forth with respect to the preceding calendar year” for “On a semiannual basis, the Attorney General shall provide to the Committees on the Judiciary of the House of Representatives and the Senate a report setting forth with respect to the preceding 6-month period”.
Subsec. (b)(3). Pub. L. 109–177, § 106(h)(2)(B)–(D), added par. (3).
Subsec. (c). Pub. L. 109–177, § 106(h)(3), added subsec. (c).
2001—Subsecs. (a), (b)(1). Pub. L. 107–108 substituted “section 1861 of this title” for “section 1842 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by section 102(b)(1) of Pub. L. 109–177 effective Mar. 15, 2020, except that former provisions to continue in effect with respect to any particular foreign intelligence investigation that began before Mar. 15, 2020, or with respect to any particular offense or potential offense that began or occurred before Mar. 15, 2020, see section 102(b) of Pub. L. 109–177, set out as a note under section 1805 of this title.



§ 1863. Congressional oversight(a) On a semiannual basis, the Attorney General shall fully inform the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate concerning all requests for records under this subchapter.

(b) On a semiannual basis, the Attorney General shall provide to the Committees on the Judiciary of the House of Representatives and the Senate a report setting forth with respect to the preceding 6-month period—(1) the total number of applications made for orders approving requests for records under this subchapter; and

(2) the total number of such orders either granted, modified, or denied.


(Pub. L. 95–511, title V, § 503, as added Pub. L. 105–272, title VI, § 602, Oct. 20, 1998, 112 Stat. 2412.)

Statutory Notes and Related Subsidiaries
Effective Date of RevivalRevival of section, which had been repealed by Pub. L. 107–56, title II, § 215, Oct. 26, 2001, 115 Stat. 287, by section 102(b)(1) of Pub. L. 109–177 effective Mar. 15, 2020, except that former provisions to continue in effect with respect to any particular foreign intelligence investigation that began before Mar. 15, 2020, or with respect to any particular offense or potential offense that began or occurred before Mar. 15, 2020, see section 102(b) of Pub. L. 109–177, set out as an Effective Date of 2006 Amendment note under section 1805 of this title.



§ 1864. Notification of changes to retention of call detail record policies(a) Requirement to retain(1) In generalNot later than 15 days after learning that an electronic communication service provider that generates call detail records in the ordinary course of business has changed the policy of the provider on the retention of such call detail records to result in a retention period of less than 18 months, the Director of National Intelligence shall notify, in writing, the congressional intelligence committees of such change.


(2) ReportNot later than 30 days after December 18, 2015, the Director shall submit to the congressional intelligence committees a report identifying each electronic communication service provider that has, as of the date of the report, a policy to retain call detail records for a period of 18 months or less.



(b) DefinitionsIn this section:(1) Call detail recordThe term “call detail record” has the meaning given that term in section 1861(k) 11 See References in Text note below. of this title.


(2) Electronic communication service providerThe term “electronic communication service provider” has the meaning given that term in section 1881(b)(4) of this title.



(Pub. L. 114–113, div. M, title III, § 307, Dec. 18, 2015, 129 Stat. 2916.)

Editorial Notes

References in TextSection 1861(k) of this title, referred to in subsec. (b)(1), means section 1861(k) of this title prior to the amendment of section 1861 by Pub. L. 109–177, title I, § 102(b), Mar. 9, 2006, 120 Stat. 195, set out as an Effective Date of 2006 Amendment note under section 1805 of this title, which amended section 1861 of this title, effective Mar. 15, 2020, so that such section read as it read on Oct. 25, 2001, with certain exceptions.

Codification
Section was enacted as part of the Intelligence Authorization Act for Fiscal Year 2016, and also as part of the Consolidated Appropriations Act, 2016, and not as part of the Foreign Intelligence Surveillance Act of 1978 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees” as used in this section, see section 2 of div. M of Pub. L. 114–113, set out as a note under section 3003 of this title.




SUBCHAPTER V—OVERSIGHT

Editorial Notes
Codification
Pub. L. 114–23, title IV, § 402(a)(1), June 2, 2015, 129 Stat. 281, substituted “OVERSIGHT” for “REPORTING REQUIREMENT” in heading.


§ 1871. Semiannual report of the Attorney General(a) ReportOn a semiannual basis, the Attorney General shall submit to the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, and the Committees on the Judiciary of the House of Representatives and the Senate, in a manner consistent with the protection of the national security, a report setting forth with respect to the preceding 6-month period—(1) the aggregate number of persons targeted for orders issued under this chapter, including a breakdown of those targeted for—(A) electronic surveillance under section 1805 of this title;

(B) physical searches under section 1824 of this title;

(C) pen registers under section 1842 of this title;

(D) access to records under section 1861 11 See References in Text note below. of this title;

(E) acquisitions under section 1881b of this title; and

(F) acquisitions under section 1881c of this title;


(2) the number of individuals covered by an order issued pursuant to section 1801(b)(1)(C) 1 of this title;

(3) the number of times that the Attorney General has authorized that information obtained under this chapter may be used in a criminal proceeding or any information derived therefrom may be used in a criminal proceeding;

(4) a summary of significant legal interpretations of this chapter involving matters before the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review, including interpretations presented in applications or pleadings filed with the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review by the Department of Justice; and

(5) copies of all decisions, orders, or opinions of the Foreign Intelligence Surveillance Court or Foreign Intelligence Surveillance Court of Review that include significant construction or interpretation of the provisions of this chapter.


(b) FrequencyThe first report under this section shall be submitted not later than 6 months after December 17, 2004. Subsequent reports under this section shall be submitted semi-annually thereafter.


(c) Submissions to CongressThe Attorney General shall submit to the committees of Congress referred to in subsection (a)—(1) not later than 45 days after the date on which the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review issues a decision, order, or opinion, including any denial or modification of an application under this chapter, that includes significant construction or interpretation of any provision of law or results in a change of application of any provision of this chapter or a novel application of any provision of this chapter, a copy of such decision, order, or opinion and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion; and

(2) a copy of each such decision, order, or opinion, and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion, that was issued during the 5-year period ending on July 10, 2008, and not previously submitted in a report under subsection (a).


(d) Protection of national securityThe Attorney General, in consultation with the Director of National Intelligence, may authorize redactions of materials described in subsection (c) that are provided to the committees of Congress referred to in subsection (a), if such redactions are necessary to protect the national security of the United States and are limited to sensitive sources and methods information or the identities of targets.


(e) DefinitionsIn this section:(1) Foreign Intelligence Surveillance CourtThe term “Foreign Intelligence Surveillance Court” means the court established under section 1803(a) of this title.


(2) Foreign Intelligence Surveillance Court of ReviewThe term “Foreign Intelligence Surveillance Court of Review” means the court established under section 1803(b) of this title.



(Pub. L. 95–511, title VI, § 601, as added Pub. L. 108–458, title VI, § 6002(a)(2), Dec. 17, 2004, 118 Stat. 3743; amended Pub. L. 110–261, title I, §§ 101(c)(2), 103, title IV, § 403(b)(2)(B), July 10, 2008, 122 Stat. 2459, 2460, 2474; Pub. L. 114–23, title VI, § 604, June 2, 2015, 129 Stat. 297.)

Amendment of Subsection (a)(1)Pub. L. 110–261, title IV, § 403(b)(2), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(2), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(2), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, subsection (a)(1) of this section is amended to read as it read on the day before July 10, 2008.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c)(1), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Section 1861 of this title, referred to in subsec. (a)(1)(D), means section 1861 of this title prior to the amendment of section 1861 by Pub. L. 109–177, title I, § 102(b), Mar. 9, 2006, 120 Stat. 195, set out as an Effective Date of 2006 Amendment note under section 1805 of this title, which amended section 1861 of this title, effective Mar. 15, 2020, so that such section read as it read on Oct. 25, 2001, with certain exceptions.
Section 1801(b)(1)(C) of this title, referred to in subsec. (a)(2), was temporarily added by Pub. L. 108–458, title VI, § 6001(a), Dec. 17, 2004, 118 Stat. 3742, and provided that, as used in subchapter I of this chapter, the term “agent of a foreign power” included any person other than a United States person who “engages in international terrorism or activities in preparation therefore”. Such amendment ceased to have effect on Mar. 15, 2020; see section 6001(b) of Pub. L. 108–458, set out as a Termination Date of 2004 Amendment note under section 1801 of this title.

Prior ProvisionsA prior section 601 of Pub. L. 95–511 was renumbered section 701 and was set out as a note under section 1801 of this title, prior to repeal by Pub. L. 110–261.

Amendments2015—Subsec. (c)(1). Pub. L. 114–23 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “a copy of any decision, order, or opinion issued by the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review that includes significant construction or interpretation of any provision of this chapter, and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion, not later than 45 days after such decision, order, or opinion is issued; and”.
2008—Subsec. (a)(1)(E), (F). Pub. L. 110–261, § 101(c)(2), added subpars. (E) and (F).
Subsec. (a)(5). Pub. L. 110–261, § 103(a), substituted “, orders,” for “(not including orders)”.
Subsecs. (c), (d). Pub. L. 110–261, § 103(b), added subsecs. (c) and (d).
Subsec. (e). Pub. L. 110–261, § 103(c), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–261, title IV, § 403(b)(2), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(2), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(2), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the amendments made by section 403(b)(2) are effective Dec. 31, 2023.



§ 1872. Declassification of significant decisions, orders, and opinions(a) Declassification requiredSubject to subsection (b), the Director of National Intelligence, in consultation with the Attorney General, shall conduct a declassification review of each decision, order, or opinion issued by the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review (as defined in section 1871(e) of this title) that includes a significant construction or interpretation of any provision of law, including any novel or significant construction or interpretation of the term “specific selection term”, and, consistent with that review, make publicly available to the greatest extent practicable each such decision, order, or opinion.


(b) Redacted formThe Director of National Intelligence, in consultation with the Attorney General, may satisfy the requirement under subsection (a) to make a decision, order, or opinion described in such subsection publicly available to the greatest extent practicable by making such decision, order, or opinion publicly available in redacted form.


(c) National security waiverThe Director of National Intelligence, in consultation with the Attorney General, may waive the requirement to declassify and make publicly available a particular decision, order, or opinion under subsection (a), if—(1) the Director of National Intelligence, in consultation with the Attorney General, determines that a waiver of such requirement is necessary to protect the national security of the United States or properly classified intelligence sources or methods; and

(2) the Director of National Intelligence makes publicly available an unclassified statement prepared by the Attorney General, in consultation with the Director of National Intelligence—(A) summarizing the significant construction or interpretation of any provision of law, which shall include, to the extent consistent with national security, a description of the context in which the matter arises and any significant construction or interpretation of any statute, constitutional provision, or other legal authority relied on by the decision; and

(B) that specifies that the statement has been prepared by the Attorney General and constitutes no part of the opinion of the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review.



(Pub. L. 95–511, title VI, § 602, as added Pub. L. 114–23, title IV, § 402(a)(2), June 2, 2015, 129 Stat. 281.)

§ 1873. Annual reports(a) Report by Director of the Administrative Office of the United States Courts(1) Report requiredThe Director of the Administrative Office of the United States Courts shall annually submit to the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate, subject to a declassification review by the Attorney General and the Director of National Intelligence, a report that includes—(A) the number of applications or certifications for orders submitted under each of sections 1805, 1824, 1842, 1861,11 See References in Text note below. 1881a, 1881b, and 1881c of this title;

(B) the number of such orders granted under each of those sections;

(C) the number of orders modified under each of those sections;

(D) the number of applications or certifications denied under each of those sections;

(E) the number of appointments of an individual to serve as amicus curiae under section 1803 of this title, including the name of each individual appointed to serve as amicus curiae; and

(F) the number of findings issued under section 1803(i) of this title that such appointment is not appropriate and the text of any such findings.


(2) PublicationThe Director shall make the report required under paragraph (1) publicly available on an Internet Web site, except that the Director shall not make publicly available on an Internet Web site the findings described in subparagraph (F) of paragraph (1).



(b) Mandatory reporting by Director of National IntelligenceExcept as provided in subsection (d), the Director of National Intelligence shall annually make publicly available on an Internet Web site a report that identifies, for the preceding 12-month period—(1) the total number of orders issued pursuant to subchapters I and II and sections 1881b and 1881c of this title and a good faith estimate of—(A) the number of targets of such orders;

(B) the number of targets of such orders who are known to not be United States persons; and

(C) the number of targets of such orders who are known to be United States persons;


(2) the total number of orders issued pursuant to section 1881a of this title, including pursuant to subsection (f)(2) of such section, and a good faith estimate of—(A) the number of targets of such orders;

(B) the number of search terms concerning a known United States person used to retrieve the unminimized contents of electronic communications or wire communications obtained through acquisitions authorized under such section, excluding the number of search terms used to prevent the return of information concerning a United States person;

(C) the number of queries concerning a known United States person of unminimized noncontents information relating to electronic communications or wire communications obtained through acquisitions authorized under such section, excluding the number of queries containing information used to prevent the return of information concerning a United States person; 22 So in original. Probably should be followed by “and”.

(D) the number of instances in which the Federal Bureau of Investigation opened, under the Criminal Investigative Division or any successor division, an investigation of a United States person (who is not considered a threat to national security) based wholly or in part on an acquisition authorized under such section;


(3) the total number of orders issued pursuant to subchapter III and a good faith estimate of—(A) the number of targets of such orders, including—(i) the number of targets of such orders who are known to not be United States persons; and

(ii) the number of targets of such orders who are known to be United States persons; and


(B) the number of unique identifiers used to communicate information collected pursuant to such orders;


(4) the number of criminal proceedings in which the United States or a State or political subdivision thereof provided notice pursuant to subsection (c) or (d) of section 1806 of this title (including with respect to information acquired from an acquisition conducted under section 1881a of this title) or subsection (d) or (e) of section 1825 of this title of the intent of the government to enter into evidence or otherwise use or disclose any information obtained or derived from electronic surveillance, physical search, or an acquisition conducted pursuant to this chapter;

(5) the total number of orders issued pursuant to applications made under section 1861(b)(2)(B) 1 of this title and a good faith estimate of—(A) the number of targets of such orders; and

(B) the number of unique identifiers used to communicate information collected pursuant to such orders;


(6) the total number of orders issued pursuant to applications made under section 1861(b)(2)(C) 1 of this title and a good faith estimate of—(A) the number of targets of such orders;

(B) the number of unique identifiers used to communicate information collected pursuant to such orders; and

(C) the number of search terms that included information concerning a United States person that were used to query any database of call detail records obtained through the use of such orders; and


(7) the total number of national security letters issued and the number of requests for information contained within such national security letters.


(c) TimingThe annual reports required by subsections (a) and (b) shall be made publicly available during April of each year and include information relating to the previous calendar year.


(d) Exceptions(1) Statement of numerical rangeIf a good faith estimate required to be reported under subparagraph (B) of any of paragraphs (3), (5), or (6) of subsection (b) is fewer than 500, it shall be expressed as a numerical range of “fewer than 500” and shall not be expressed as an individual number.


(2) Nonapplicability to certain information(A) Federal Bureau of InvestigationParagraphs (2)(B), (2)(C), and (6)(C) of subsection (b) shall not apply to information or records held by, or queries conducted by, the Federal Bureau of Investigation, except with respect to information required under paragraph (2) relating to orders issued under section 1881a(f)(2) of this title.


(B) Electronic mail address and telephone numbersParagraph (3)(B) of subsection (b) shall not apply to orders resulting in the acquisition of information by the Federal Bureau of Investigation that does not include electronic mail addresses or telephone numbers.



(3) Certification(A) In generalIf the Director of National Intelligence concludes that a good faith estimate required to be reported under subsection (b)(2)(C) cannot be determined accurately because some but not all of the relevant elements of the intelligence community are able to provide such good faith estimate, the Director shall—(i) certify that conclusion in writing to the Select Committee on Intelligence and the Committee on the Judiciary of the Senate and the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives;

(ii) report the good faith estimate for those relevant elements able to provide such good faith estimate;

(iii) explain when it is reasonably anticipated that such an estimate will be able to be determined fully and accurately; and

(iv) make such certification publicly available on an Internet Web site.


(B) FormA certification described in subparagraph (A) shall be prepared in unclassified form, but may contain a classified annex.


(C) TimingIf the Director of National Intelligence continues to conclude that the good faith estimates described in this paragraph cannot be determined accurately, the Director shall annually submit a certification in accordance with this paragraph.




(e) DefinitionsIn this section:(1) ContentsThe term “contents” has the meaning given that term under section 2510 of title 18.


(2) Electronic communicationThe term “electronic communication” has the meaning given that term under section 2510 of title 18.


(3) National security letterThe term “national security letter” means a request for a report, records, or other information under—(A) section 2709 of title 18;

(B) section 3414(a)(5)(A) of title 12;

(C) subsection (a) or (b) of section 1681u of title 15; or

(D) section 1681v(a) of title 15.


(4) United States personThe term “United States person” means a citizen of the United States or an alien lawfully admitted for permanent residence (as defined in section 1101(a) of title 8).


(5) Wire communicationThe term “wire communication” has the meaning given that term under section 2510 of title 18.



(Pub. L. 95–511, title VI, § 603, as added Pub. L. 114–23, title VI, § 602(a), June 2, 2015, 129 Stat. 292; amended Pub. L. 115–118, title I, § 102(b), Jan. 19, 2018, 132 Stat. 9.)

Editorial Notes

References in TextSection 1861 of this title, referred to in subsecs. (a)(1)(A) and (b)(5), (6), means section 1861 of this title prior to the amendment of section 1861 by Pub. L. 109–177, title I, § 102(b), Mar. 9, 2006, 120 Stat. 195, set out as an Effective Date of 2006 Amendment note under section 1805 of this title, which amended section 1861 of this title, effective Mar. 15, 2020, so that such section read as it read on Oct. 25, 2001, with certain exceptions.
This chapter, referred to in subsec. (b)(4), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Amendments2018—Subsec. (b)(1). Pub. L. 115–118, § 102(b)(1)(A), substituted “good faith estimate of—” for “good faith estimate of the number of targets of such orders;” and added subpars. (A) to (C).
Subsec. (b)(2). Pub. L. 115–118, § 102(b)(1)(B), inserted “, including pursuant to subsection (f)(2) of such section,” after “section 1881a of this title” in introductory provisions, added subpars. (A) and (D), and redesignated former subpars. (A) and (B) as (B) and (C), respectively.
Subsec. (b)(3)(A). Pub. L. 115–118, § 102(b)(1)(C), substituted “orders, including—” for “orders; and” and added cls. (i) and (ii).
Subsec. (b)(4) to (7). Pub. L. 115–118, § 102(b)(1)(D), (E), added par. (4) and redesignated former pars. (4) to (6) as (5) to (7), respectively.
Subsec. (d)(1). Pub. L. 115–118, § 102(b)(2)(A), substituted “(5), or (6)” for “(4), or (5)”.
Subsec. (d)(2)(A). Pub. L. 115–118, § 102(b)(2)(B), substituted “Paragraphs (2)(B), (2)(C), and (6)(C)” for “Paragraphs (2)(A), (2)(B), and (5)(C)” and inserted before period at end “, except with respect to information required under paragraph (2) relating to orders issued under section 1881a(f)(2) of this title”.
Subsec. (d)(3)(A). Pub. L. 115–118, § 102(b)(2)(C), substituted “subsection (b)(2)(C)” for “subsection (b)(2)(B)” in introductory provisions.



§ 1874. Public reporting by persons subject to orders(a) ReportingA person subject to a nondisclosure requirement accompanying an order or directive under this chapter or a national security letter may, with respect to such order, directive, or national security letter, publicly report the following information using one of the following structures:(1) A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of—(A) the number of national security letters received, reported in bands of 1000 starting with 0–999;

(B) the number of customer selectors targeted by national security letters, reported in bands of 1000 starting with 0–999;

(C) the number of orders or directives received, combined, under this chapter for contents, reported in bands of 1000 starting with 0–999;

(D) the number of customer selectors targeted under orders or directives received, combined, under this chapter for contents, reported in bands of 1000 starting with 0–999;

(E) the number of orders received under this chapter for noncontents, reported in bands of 1000 starting with 0–999; and

(F) the number of customer selectors targeted under orders under this chapter for noncontents, reported in bands of 1000 starting with 0–999, pursuant to—(i) subchapter III;

(ii) subchapter IV with respect to applications described in section 1861(b)(2)(B) 11 See References in Text note below. of this title; and

(iii) subchapter IV with respect to applications described in section 1861(b)(2)(C) 1 of this title.



(2) A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of—(A) the number of national security letters received, reported in bands of 500 starting with 0–499;

(B) the number of customer selectors targeted by national security letters, reported in bands of 500 starting with 0–499;

(C) the number of orders or directives received, combined, under this chapter for contents, reported in bands of 500 starting with 0–499;

(D) the number of customer selectors targeted under orders or directives received, combined, under this chapter for contents, reported in bands of 500 starting with 0–499;

(E) the number of orders received under this chapter for noncontents, reported in bands of 500 starting with 0–499; and

(F) the number of customer selectors targeted under orders received under this chapter for noncontents, reported in bands of 500 starting with 0–499.


(3) A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of—(A) the total number of all national security process received, including all national security letters, and orders or directives under this chapter, combined, reported in bands of 250 starting with 0–249; and

(B) the total number of customer selectors targeted under all national security process received, including all national security letters, and orders or directives under this chapter, combined, reported in bands of 250 starting with 0–249.


(4) An annual report that aggregates the number of orders, directives, and national security letters the person was required to comply with into separate categories of—(A) the total number of all national security process received, including all national security letters, and orders or directives under this chapter, combined, reported in bands of 100 starting with 0–99; and

(B) the total number of customer selectors targeted under all national security process received, including all national security letters, and orders or directives under this chapter, combined, reported in bands of 100 starting with 0–99.



(b) Period of time covered by reports(1) A report described in paragraph (1) or (2) of subsection (a) shall include only information—(A) relating to national security letters for the previous 180 days; and

(B) relating to authorities under this chapter for the 180-day period of time ending on the date that is not less than 180 days prior to the date of the publication of such report, except that with respect to a platform, product, or service for which a person did not previously receive an order or directive (not including an enhancement to or iteration of an existing publicly available platform, product, or service) such report shall not include any information relating to such new order or directive until 540 days after the date on which such new order or directive is received.


(2) A report described in paragraph (3) of subsection (a) shall include only information relating to the previous 180 days.

(3) A report described in paragraph (4) of subsection (a) shall include only information for the 1-year period of time ending on the date that is not less than 1 year prior to the date of the publication of such report.


(c) Other forms of agreed to publicationNothing in this section prohibits the Government and any person from jointly agreeing to the publication of information referred to in this subsection in a time, form, or manner other than as described in this section.


(d) DefinitionsIn this section:(1) ContentsThe term “contents” has the meaning given that term under section 2510 of title 18.


(2) National security letterThe term “national security letter” has the meaning given that term under section 1873 of this title.



(Pub. L. 95–511, title VI, § 604, as added Pub. L. 114–23, title VI, § 603(a), June 2, 2015, 129 Stat. 295; amended Pub. L. 115–118, title II, § 205(a)(4), Jan. 19, 2018, 132 Stat. 21.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b)(1)(B), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Section 1861(b)(2)(B), (C) of this title, referred to in subsec. (a)(1)(F)(ii), (iii), means section 1861(b)(2)(B), (C) of this title prior to the amendment of section 1861 by Pub. L. 109–177, title I, § 102(b), Mar. 9, 2006, 120 Stat. 195, set out as an Effective Date of 2006 Amendment note under section 1805 of this title, which amended section 1861 of this title, effective Mar. 15, 2020, so that such section read as it read on Oct. 25, 2001, with certain exceptions.

Amendments2018—Subsec. (a)(1)(D). Pub. L. 115–118, § 205(a)(4)(A), substituted “contents,” for “contents”.
Subsec. (a)(3). Pub. L. 115–118, § 205(a)(4)(B), substituted “comply into” for “comply in the into” in introductory provisions.




SUBCHAPTER VI—ADDITIONAL PROCEDURES REGARDING CERTAIN PERSONS OUTSIDE THE UNITED STATES
§ 1881. Definitions(a) In generalIn this subchapter, the terms “agent of a foreign power”, “Attorney General”, “contents”, “electronic surveillance”, “foreign intelligence information”, “foreign power”, “person”, “United States”, and “United States person” have the meanings given such terms in section 1801 of this title, except as specifically provided in this subchapter.


(b) Additional definitionsIn this subchapter:(1) Congressional intelligence committeesThe term “congressional intelligence committees” means—(A) the Select Committee on Intelligence of the Senate; and

(B) the Permanent Select Committee on Intelligence of the House of Representatives.


(2) Foreign Intelligence Surveillance Court; CourtThe terms “Foreign Intelligence Surveillance Court” and “Court” mean the court established under section 1803(a) of this title.


(3) Foreign Intelligence Surveillance Court of Review; Court of ReviewThe terms “Foreign Intelligence Surveillance Court of Review” and “Court of Review” mean the court established under section 1803(b) of this title.


(4) Electronic communication service providerThe term “electronic communication service provider” means—(A) a telecommunications carrier, as that term is defined in section 153 of title 47;

(B) a provider of electronic communication service, as that term is defined in section 2510 of title 18;

(C) a provider of a remote computing service, as that term is defined in section 2711 of title 18;

(D) any other communication service provider who has access to wire or electronic communications either as such communications are transmitted or as such communications are stored; or

(E) an officer, employee, or agent of an entity described in subparagraph (A), (B), (C), or (D).


(5) Intelligence communityThe term “intelligence community” has the meaning given the term in section 3003(4) of this title.



(Pub. L. 95–511, title VII, § 701, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2437; amended Pub. L. 115–118, title II, § 205(a)(5), Jan. 19, 2018, 132 Stat. 21.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes
Prior ProvisionsA prior section 701 of Pub. L. 95–511 was set out as a note under section 1801 of this title, prior to repeal by Pub. L. 110–261.

Amendments2018—Subsec. (a). Pub. L. 115–118, § 205(a)(5)(A), substituted “In this subchapter, the terms” for “The terms”.
Subsec. (b). Pub. L. 115–118, § 205(a)(5)(B)(i), inserted introductory provisions.
Subsec. (b)(5). Pub. L. 115–118, § 205(a)(5)(B)(ii), made technical amendment to reference in original act which appears in text as reference to section 3003(4) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentPub. L. 115–96, div. A, § 1002, Dec. 22, 2017, 131 Stat. 2045, which temporarily extended the effective date of the amendments made by section 403(b) of Pub. L. 110–261 to Jan. 19, 2018, was repealed by its own terms upon the enactment, on Jan. 19, 2018, of section 201(a) of Pub. L. 115–118, which amended the dates specified in section 403(b) of Pub. L. 110–261, and by Pub. L. 115–120, div. B, § 2002, Jan. 22, 2018, 132 Stat. 31, which was effective on Jan. 22, 2018.

Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.
[Pub. L. 115–118, title II, § 201(c), Jan. 19, 2018, 132 Stat. 19, provided that: “The amendments made to the FISA Amendments Act of 2008 (Public Law 110–261) by this section [amending sections 1881 to 1881g of this title and provisions set out as notes under section 1801 of this title and section 2511 of Title 18, Crimes and Criminal Procedure] shall take effect on December 31, 2017.”
]



§ 1881a. Procedures for targeting certain persons outside the United States other than United States persons(a) AuthorizationNotwithstanding any other provision of law, upon the issuance of an order in accordance with subsection (j)(3) or a determination under subsection (c)(2), the Attorney General and the Director of National Intelligence may authorize jointly, for a period of up to 1 year from the effective date of the authorization, the targeting of persons reasonably believed to be located outside the United States to acquire foreign intelligence information.


(b) LimitationsAn acquisition authorized under subsection (a)—(1) may not intentionally target any person known at the time of acquisition to be located in the United States;

(2) may not intentionally target a person reasonably believed to be located outside the United States if the purpose of such acquisition is to target a particular, known person reasonably believed to be in the United States;

(3) may not intentionally target a United States person reasonably believed to be located outside the United States;

(4) may not intentionally acquire any communication as to which the sender and all intended recipients are known at the time of the acquisition to be located in the United States;

(5) may not intentionally acquire communications that contain a reference to, but are not to or from, a target of an acquisition authorized under subsection (a), except as provided under section 103(b) of the FISA Amendments Reauthorization Act of 2017; and

(6) shall be conducted in a manner consistent with the fourth amendment to the Constitution of the United States.


(c) Conduct of acquisition(1) In generalAn acquisition authorized under subsection (a) shall be conducted only in accordance with—(A) the targeting and minimization procedures adopted in accordance with subsections (d) and (e); and

(B) upon submission of a certification in accordance with subsection (h), such certification.


(2) DeterminationA determination under this paragraph and for purposes of subsection (a) is a determination by the Attorney General and the Director of National Intelligence that exigent circumstances exist because, without immediate implementation of an authorization under subsection (a), intelligence important to the national security of the United States may be lost or not timely acquired and time does not permit the issuance of an order pursuant to subsection (j)(3) prior to the implementation of such authorization.


(3) Timing of determinationThe Attorney General and the Director of National Intelligence may make the determination under paragraph (2)—(A) before the submission of a certification in accordance with subsection (h); or

(B) by amending a certification pursuant to subsection (j)(1)(C) at any time during which judicial review under subsection (j) of such certification is pending.


(4) ConstructionNothing in subchapter I shall be construed to require an application for a court order under such subchapter for an acquisition that is targeted in accordance with this section at a person reasonably believed to be located outside the United States.



(d) Targeting procedures(1) Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt targeting procedures that are reasonably designed to—(A) ensure that any acquisition authorized under subsection (a) is limited to targeting persons reasonably believed to be located outside the United States; and

(B) prevent the intentional acquisition of any communication as to which the sender and all intended recipients are known at the time of the acquisition to be located in the United States.


(2) Judicial reviewThe procedures adopted in accordance with paragraph (1) shall be subject to judicial review pursuant to subsection (j).



(e) Minimization procedures(1) Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt minimization procedures that meet the definition of minimization procedures under section 1801(h) of this title or section 1821(4) of this title, as appropriate, for acquisitions authorized under subsection (a).


(2) Judicial reviewThe minimization procedures adopted in accordance with paragraph (1) shall be subject to judicial review pursuant to subsection (j).


(3) PublicationThe Director of National Intelligence, in consultation with the Attorney General, shall—(A) conduct a declassification review of any minimization procedures adopted or amended in accordance with paragraph (1); and

(B) consistent with such review, and not later than 180 days after conducting such review, make such minimization procedures publicly available to the greatest extent practicable, which may be in redacted form.



(f) Queries(1) Procedures required(A) Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt querying procedures consistent with the requirements of the fourth amendment to the Constitution of the United States for information collected pursuant to an authorization under subsection (a).


(B) Record of United States person query termsThe Attorney General, in consultation with the Director of National Intelligence, shall ensure that the procedures adopted under subparagraph (A) include a technical procedure whereby a record is kept of each United States person query term used for a query.


(C) Judicial reviewThe procedures adopted in accordance with subparagraph (A) shall be subject to judicial review pursuant to subsection (j).



(2) Access to results of certain queries conducted by FBI(A) Court order required for FBI review of certain query results in criminal investigations unrelated to national securityExcept as provided by subparagraph (E), in connection with a predicated criminal investigation opened by the Federal Bureau of Investigation that does not relate to the national security of the United States, the Federal Bureau of Investigation may not access the contents of communications acquired under subsection (a) that were retrieved pursuant to a query made using a United States person query term that was not designed to find and extract foreign intelligence information unless—(i) the Federal Bureau of Investigation applies for an order of the Court under subparagraph (C); and

(ii) the Court enters an order under subparagraph (D) approving such application.


(B) JurisdictionThe Court shall have jurisdiction to review an application and to enter an order approving the access described in subparagraph (A).


(C) ApplicationEach application for an order under this paragraph shall be made by a Federal officer in writing upon oath or affirmation to a judge having jurisdiction under subparagraph (B). Each application shall require the approval of the Attorney General based upon the finding of the Attorney General that the application satisfies the criteria and requirements of such application, as set forth in this paragraph, and shall include—(i) the identity of the Federal officer making the application; and

(ii) an affidavit or other information containing a statement of the facts and circumstances relied upon by the applicant to justify the belief of the applicant that the contents of communications described in subparagraph (A) covered by the application would provide evidence of—(I) criminal activity;

(II) contraband, fruits of a crime, or other items illegally possessed by a third party; or

(III) property designed for use, intended for use, or used in committing a crime.



(D) OrderUpon an application made pursuant to subparagraph (C), the Court shall enter an order approving the accessing of the contents of communications described in subparagraph (A) covered by the application if the Court finds probable cause to believe that such contents would provide any of the evidence described in subparagraph (C)(ii).


(E) ExceptionThe requirement for an order of the Court under subparagraph (A) to access the contents of communications described in such subparagraph shall not apply with respect to a query if the Federal Bureau of Investigation determines there is a reasonable belief that such contents could assist in mitigating or eliminating a threat to life or serious bodily harm.


(F) Rule of constructionNothing in this paragraph may be construed as—(i) limiting the authority of the Federal Bureau of Investigation to conduct lawful queries of information acquired under subsection (a);

(ii) limiting the authority of the Federal Bureau of Investigation to review, without a court order, the results of any query of information acquired under subsection (a) that was reasonably designed to find and extract foreign intelligence information, regardless of whether such foreign intelligence information could also be considered evidence of a crime; or

(iii) prohibiting or otherwise limiting the ability of the Federal Bureau of Investigation to access the results of queries conducted when evaluating whether to open an assessment or predicated investigation relating to the national security of the United States.



(3) DefinitionsIn this subsection:(A) The term “contents” has the meaning given that term in section 2510(8) of title 18.

(B) The term “query” means the use of one or more terms to retrieve the unminimized contents or noncontents located in electronic and data storage systems of communications of or concerning United States persons obtained through acquisitions authorized under subsection (a).



(g) Guidelines for compliance with limitations(1) Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt guidelines to ensure—(A) compliance with the limitations in subsection (b); and

(B) that an application for a court order is filed as required by this chapter.


(2) Submission of guidelinesThe Attorney General shall provide the guidelines adopted in accordance with paragraph (1) to—(A) the congressional intelligence committees;

(B) the Committees on the Judiciary of the Senate and the House of Representatives; and

(C) the Foreign Intelligence Surveillance Court.



(h) Certification(1) In general(A) RequirementSubject to subparagraph (B), prior to the implementation of an authorization under subsection (a), the Attorney General and the Director of National Intelligence shall provide to the Foreign Intelligence Surveillance Court a written certification and any supporting affidavit, under oath and under seal, in accordance with this subsection.


(B) ExceptionIf the Attorney General and the Director of National Intelligence make a determination under subsection (c)(2) and time does not permit the submission of a certification under this subsection prior to the implementation of an authorization under subsection (a), the Attorney General and the Director of National Intelligence shall submit to the Court a certification for such authorization as soon as practicable but in no event later than 7 days after such determination is made.



(2) RequirementsA certification made under this subsection shall—(A) attest that—(i) there are targeting procedures in place that have been approved, have been submitted for approval, or will be submitted with the certification for approval by the Foreign Intelligence Surveillance Court that are reasonably designed to—(I) ensure that an acquisition authorized under subsection (a) is limited to targeting persons reasonably believed to be located outside the United States; and

(II) prevent the intentional acquisition of any communication as to which the sender and all intended recipients are known at the time of the acquisition to be located in the United States;


(ii) the minimization procedures to be used with respect to such acquisition—(I) meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate; and

(II) have been approved, have been submitted for approval, or will be submitted with the certification for approval by the Foreign Intelligence Surveillance Court;


(iii) guidelines have been adopted in accordance with subsection (g) to ensure compliance with the limitations in subsection (b) and to ensure that an application for a court order is filed as required by this chapter;

(iv) the procedures and guidelines referred to in clauses (i), (ii), and (iii) are consistent with the requirements of the fourth amendment to the Constitution of the United States;

(v) a significant purpose of the acquisition is to obtain foreign intelligence information;

(vi) the acquisition involves obtaining foreign intelligence information from or with the assistance of an electronic communication service provider; and

(vii) the acquisition complies with the limitations in subsection (b);


(B) include the procedures adopted in accordance with subsections (d) and (e);

(C) be supported, as appropriate, by the affidavit of any appropriate official in the area of national security who is—(i) appointed by the President, by and with the advice and consent of the Senate; or

(ii) the head of an element of the intelligence community;


(D) include—(i) an effective date for the authorization that is at least 30 days after the submission of the written certification to the court; or

(ii) if the acquisition has begun or the effective date is less than 30 days after the submission of the written certification to the court, the date the acquisition began or the effective date for the acquisition; and


(E) if the Attorney General and the Director of National Intelligence make a determination under subsection (c)(2), include a statement that such determination has been made.


(3) Change in effective dateThe Attorney General and the Director of National Intelligence may advance or delay the effective date referred to in paragraph (2)(D) by submitting an amended certification in accordance with subsection (j)(1)(C) to the Foreign Intelligence Surveillance Court for review pursuant to subsection (i).11 See References in Text note below.


(4) LimitationA certification made under this subsection is not required to identify the specific facilities, places, premises, or property at which an acquisition authorized under subsection (a) will be directed or conducted.


(5) Maintenance of certificationThe Attorney General or a designee of the Attorney General shall maintain a copy of a certification made under this subsection.


(6) ReviewA certification submitted in accordance with this subsection shall be subject to judicial review pursuant to subsection (j).



(i) Directives and judicial review of directives(1) AuthorityWith respect to an acquisition authorized under subsection (a), the Attorney General and the Director of National Intelligence may direct, in writing, an electronic communication service provider to—(A) immediately provide the Government with all information, facilities, or assistance necessary to accomplish the acquisition in a manner that will protect the secrecy of the acquisition and produce a minimum of interference with the services that such electronic communication service provider is providing to the target of the acquisition; and

(B) maintain under security procedures approved by the Attorney General and the Director of National Intelligence any records concerning the acquisition or the aid furnished that such electronic communication service provider wishes to maintain.


(2) CompensationThe Government shall compensate, at the prevailing rate, an electronic communication service provider for providing information, facilities, or assistance in accordance with a directive issued pursuant to paragraph (1).


(3) Release from liabilityNo cause of action shall lie in any court against any electronic communication service provider for providing any information, facilities, or assistance in accordance with a directive issued pursuant to paragraph (1).


(4) Challenging of directives(A) Authority to challengeAn electronic communication service provider receiving a directive issued pursuant to paragraph (1) may file a petition to modify or set aside such directive with the Foreign Intelligence Surveillance Court, which shall have jurisdiction to review such petition.


(B) AssignmentThe presiding judge of the Court shall assign a petition filed under subparagraph (A) to 1 of the judges serving in the pool established under section 1803(e)(1) of this title not later than 24 hours after the filing of such petition.


(C) Standards for reviewA judge considering a petition filed under subparagraph (A) may grant such petition only if the judge finds that the directive does not meet the requirements of this section, or is otherwise unlawful.


(D) Procedures for initial reviewA judge shall conduct an initial review of a petition filed under subparagraph (A) not later than 5 days after being assigned such petition. If the judge determines that such petition does not consist of claims, defenses, or other legal contentions that are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law, the judge shall immediately deny such petition and affirm the directive or any part of the directive that is the subject of such petition and order the recipient to comply with the directive or any part of it. Upon making a determination under this subparagraph or promptly thereafter, the judge shall provide a written statement for the record of the reasons for such determination.


(E) Procedures for plenary reviewIf a judge determines that a petition filed under subparagraph (A) requires plenary review, the judge shall affirm, modify, or set aside the directive that is the subject of such petition not later than 30 days after being assigned such petition. If the judge does not set aside the directive, the judge shall immediately affirm or affirm with modifications the directive, and order the recipient to comply with the directive in its entirety or as modified. The judge shall provide a written statement for the record of the reasons for a determination under this subparagraph.


(F) Continued effectAny directive not explicitly modified or set aside under this paragraph shall remain in full effect.


(G) Contempt of CourtFailure to obey an order issued under this paragraph may be punished by the Court as contempt of court.



(5) Enforcement of directives(A) Order to compelIf an electronic communication service provider fails to comply with a directive issued pursuant to paragraph (1), the Attorney General may file a petition for an order to compel the electronic communication service provider to comply with the directive with the Foreign Intelligence Surveillance Court, which shall have jurisdiction to review such petition.


(B) AssignmentThe presiding judge of the Court shall assign a petition filed under subparagraph (A) to 1 of the judges serving in the pool established under section 1803(e)(1) of this title not later than 24 hours after the filing of such petition.


(C) Procedures for reviewA judge considering a petition filed under subparagraph (A) shall, not later than 30 days after being assigned such petition, issue an order requiring the electronic communication service provider to comply with the directive or any part of it, as issued or as modified, if the judge finds that the directive meets the requirements of this section and is otherwise lawful. The judge shall provide a written statement for the record of the reasons for a determination under this paragraph.


(D) Contempt of CourtFailure to obey an order issued under this paragraph may be punished by the Court as contempt of court.


(E) ProcessAny process under this paragraph may be served in any judicial district in which the electronic communication service provider may be found.



(6) Appeal(A) Appeal to the Court of ReviewThe Government or an electronic communication service provider receiving a directive issued pursuant to paragraph (1) may file a petition with the Foreign Intelligence Surveillance Court of Review for review of a decision issued pursuant to paragraph (4) or (5). The Court of Review shall have jurisdiction to consider such petition and shall provide a written statement for the record of the reasons for a decision under this subparagraph.


(B) Certiorari to the Supreme CourtThe Government or an electronic communication service provider receiving a directive issued pursuant to paragraph (1) may file a petition for a writ of certiorari for review of a decision of the Court of Review issued under subparagraph (A). The record for such review shall be transmitted under seal to the Supreme Court of the United States, which shall have jurisdiction to review such decision.




(j) Judicial review of certifications and procedures(1) In general(A) Review by the Foreign Intelligence Surveillance CourtThe Foreign Intelligence Surveillance Court shall have jurisdiction to review a certification submitted in accordance with subsection (g) 1 and the targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1), and amendments to such certification or such procedures.


(B) Time period for reviewThe Court shall review a certification submitted in accordance with subsection (g) 1 and the targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1) and shall complete such review and issue an order under paragraph (3) not later than 30 days after the date on which such certification and such procedures are submitted.


(C) AmendmentsThe Attorney General and the Director of National Intelligence may amend a certification submitted in accordance with subsection (g) 1 or the targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1) as necessary at any time, including if the Court is conducting or has completed review of such certification or such procedures, and shall submit the amended certification or amended procedures to the Court not later than 7 days after amending such certification or such procedures. The Court shall review any amendment under this subparagraph under the procedures set forth in this subsection. The Attorney General and the Director of National Intelligence may authorize the use of an amended certification or amended procedures pending the Court’s review of such amended certification or amended procedures.



(2) ReviewThe Court shall review the following:(A) CertificationA certification submitted in accordance with subsection (h) to determine whether the certification contains all the required elements.


(B) Targeting proceduresThe targeting procedures adopted in accordance with subsection (d) to assess whether the procedures are reasonably designed to—(i) ensure that an acquisition authorized under subsection (a) is limited to targeting persons reasonably believed to be located outside the United States; and

(ii) prevent the intentional acquisition of any communication as to which the sender and all intended recipients are known at the time of the acquisition to be located in the United States.


(C) Minimization proceduresThe minimization procedures adopted in accordance with subsection (e) to assess whether such procedures meet the definition of minimization procedures under section 1801(h) of this title or section 1821(4) of this title, as appropriate.


(D) Querying proceduresThe querying procedures adopted in accordance with subsection (f)(1) to assess whether such procedures comply with the requirements of such subsection.



(3) Orders(A) ApprovalIf the Court finds that a certification submitted in accordance with subsection (h) contains all the required elements and that the targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1) are consistent with the requirements of those subsections and with the fourth amendment to the Constitution of the United States, the Court shall enter an order approving the certification and the use, or continued use in the case of an acquisition authorized pursuant to a determination under subsection (c)(2), of the procedures for the acquisition.


(B) Correction of deficienciesIf the Court finds that a certification submitted in accordance with subsection (h) does not contain all the required elements, or that the procedures adopted in accordance with subsections (d), (e), and (f)(1) are not consistent with the requirements of those subsections or the fourth amendment to the Constitution of the United States, the Court shall issue an order directing the Government to, at the Government’s election and to the extent required by the Court’s order—(i) correct any deficiency identified by the Court’s order not later than 30 days after the date on which the Court issues the order; or

(ii) cease, or not begin, the implementation of the authorization for which such certification was submitted.


(C) Requirement for written statementIn support of an order under this subsection, the Court shall provide, simultaneously with the order, for the record a written statement of the reasons for the order.


(D) Limitation on use of information(i) In generalExcept as provided in clause (ii), if the Court orders a correction of a deficiency in a certification or procedures under subparagraph (B), no information obtained or evidence derived pursuant to the part of the certification or procedures that has been identified by the Court as deficient concerning any United States person shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired pursuant to such part of such certification or procedures shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of the United States person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.


(ii) ExceptionIf the Government corrects any deficiency identified by the order of the Court under subparagraph (B), the Court may permit the use or disclosure of information obtained before the date of the correction under such minimization procedures as the Court may approve for purposes of this clause.




(4) Appeal(A) Appeal to the Court of ReviewThe Government may file a petition with the Foreign Intelligence Surveillance Court of Review for review of an order under this subsection. The Court of Review shall have jurisdiction to consider such petition. For any decision under this subparagraph affirming, reversing, or modifying an order of the Foreign Intelligence Surveillance Court, the Court of Review shall provide for the record a written statement of the reasons for the decision.


(B) Continuation of acquisition pending rehearing or appealAny acquisition affected by an order under paragraph (3)(B) may continue—(i) during the pendency of any rehearing of the order by the Court en banc; and

(ii) if the Government files a petition for review of an order under this section, until the Court of Review enters an order under subparagraph (C).


(C) Implementation pending appealNot later than 60 days after the filing of a petition for review of an order under paragraph (3)(B) directing the correction of a deficiency, the Court of Review shall determine, and enter a corresponding order regarding, whether all or any part of the correction order, as issued or modified, shall be implemented during the pendency of the review.


(D) Certiorari to the Supreme CourtThe Government may file a petition for a writ of certiorari for review of a decision of the Court of Review issued under subparagraph (A). The record for such review shall be transmitted under seal to the Supreme Court of the United States, which shall have jurisdiction to review such decision.



(5) Schedule(A) Reauthorization of authorizations in effectIf the Attorney General and the Director of National Intelligence seek to reauthorize or replace an authorization issued under subsection (a), the Attorney General and the Director of National Intelligence shall, to the extent practicable, submit to the Court the certification prepared in accordance with subsection (h) and the procedures adopted in accordance with subsections (d), (e), and (f)(1) at least 30 days prior to the expiration of such authorization.


(B) Reauthorization of orders, authorizations, and directivesIf the Attorney General and the Director of National Intelligence seek to reauthorize or replace an authorization issued under subsection (a) by filing a certification pursuant to subparagraph (A), that authorization, and any directives issued thereunder and any order related thereto, shall remain in effect, notwithstanding the expiration provided for in subsection (a), until the Court issues an order with respect to such certification under paragraph (3) at which time the provisions of that paragraph and paragraph (4) shall apply with respect to such certification.




(k) Judicial proceedings(1) Expedited judicial proceedingsJudicial proceedings under this section shall be conducted as expeditiously as possible.


(2) Time limitsA time limit for a judicial decision in this section shall apply unless the Court, the Court of Review, or any judge of either the Court or the Court of Review, by order for reasons stated, extends that time as necessary for good cause in a manner consistent with national security.



(l) Maintenance and security of records and proceedings(1) StandardsThe Foreign Intelligence Surveillance Court shall maintain a record of a proceeding under this section, including petitions, appeals, orders, and statements of reasons for a decision, under security measures adopted by the Chief Justice of the United States, in consultation with the Attorney General and the Director of National Intelligence.


(2) Filing and reviewAll petitions under this section shall be filed under seal. In any proceedings under this section, the Court shall, upon request of the Government, review ex parte and in camera any Government submission, or portions of a submission, which may include classified information.


(3) Retention of recordsThe Attorney General and the Director of National Intelligence shall retain a directive or an order issued under this section for a period of not less than 10 years from the date on which such directive or such order is issued.



(m) Assessments 22 So in original. Probably should be followed by a comma. reviews, and reporting(1) Semiannual assessmentNot less frequently than once every 6 months, the Attorney General and Director of National Intelligence shall assess compliance with the targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1) and the guidelines adopted in accordance with subsection (g) and shall submit each assessment to—(A) the Foreign Intelligence Surveillance Court; and

(B) consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and Senate Resolution 400 of the 94th Congress or any successor Senate resolution—(i) the congressional intelligence committees; and

(ii) the Committees on the Judiciary of the House of Representatives and the Senate.



(2) Agency assessmentThe Inspector General of the Department of Justice and the Inspector General of each element of the intelligence community authorized to acquire foreign intelligence information under subsection (a), with respect to the department or element of such Inspector General—(A) are authorized to review compliance with the targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1) and the guidelines adopted in accordance with subsection (g);

(B) with respect to acquisitions authorized under subsection (a), shall review the number of disseminated intelligence reports containing a reference to a United States-person identity and the number of United States-person identities subsequently disseminated by the element concerned in response to requests for identities that were not referred to by name or title in the original reporting;

(C) with respect to acquisitions authorized under subsection (a), shall review the number of targets that were later determined to be located in the United States and, to the extent possible, whether communications of such targets were reviewed; and

(D) shall provide each such review to—(i) the Attorney General;

(ii) the Director of National Intelligence; and

(iii) consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and Senate Resolution 400 of the 94th Congress or any successor Senate resolution—(I) the congressional intelligence committees; and

(II) the Committees on the Judiciary of the House of Representatives and the Senate.




(3) Annual review(A) Requirement to conductThe head of each element of the intelligence community conducting an acquisition authorized under subsection (a) shall conduct an annual review to determine whether there is reason to believe that foreign intelligence information has been or will be obtained from the acquisition. The annual review shall provide, with respect to acquisitions authorized under subsection (a)—(i) an accounting of the number of disseminated intelligence reports containing a reference to a United States-person identity;

(ii) an accounting of the number of United States-person identities subsequently disseminated by that element in response to requests for identities that were not referred to by name or title in the original reporting;

(iii) the number of targets that were later determined to be located in the United States and, to the extent possible, whether communications of such targets were reviewed; and

(iv) a description of any procedures developed by the head of such element of the intelligence community and approved by the Director of National Intelligence to assess, in a manner consistent with national security, operational requirements and the privacy interests of United States persons, the extent to which the acquisitions authorized under subsection (a) acquire the communications of United States persons, and the results of any such assessment.


(B) Use of reviewThe head of each element of the intelligence community that conducts an annual review under subparagraph (A) shall use each such review to evaluate the adequacy of the minimization procedures utilized by such element and, as appropriate, the application of the minimization procedures to a particular acquisition authorized under subsection (a).


(C) Provision of reviewThe head of each element of the intelligence community that conducts an annual review under subparagraph (A) shall provide such review to—(i) the Foreign Intelligence Surveillance Court;

(ii) the Attorney General;

(iii) the Director of National Intelligence; and

(iv) consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and Senate Resolution 400 of the 94th Congress or any successor Senate resolution—(I) the congressional intelligence committees; and

(II) the Committees on the Judiciary of the House of Representatives and the Senate.




(4) Reporting of material breach(A) In generalThe head of each element of the intelligence community involved in the acquisition of abouts communications shall fully and currently inform the Committees on the Judiciary of the House of Representatives and the Senate and the congressional intelligence committees of a material breach.


(B) DefinitionsIn this paragraph:(i) The term “abouts communication” means a communication that contains a reference to, but is not to or from, a target of an acquisition authorized under subsection (a).

(ii) The term “material breach” means significant noncompliance with applicable law or an order of the Foreign Intelligence Surveillance Court concerning any acquisition of abouts communications.




(Pub. L. 95–511, title VII, § 702, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2438; amended Pub. L. 114–23, title III, § 301, June 2, 2015, 129 Stat. 278; Pub. L. 115–118, title I, §§ 101(a)(1), (b)(1), 103(a), (b)(5), 104, title II, § 205(a)(6), Jan. 19, 2018, 132 Stat. 4, 6, 10, 12, 13, 21.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes

References in TextSection 103(b) of the FISA Amendments Reauthorization Act of 2017, referred to in subsec. (b)(5), is section 103(b) of Pub. L. 115–118, which is set out as a note below.
This chapter, referred to in subsecs. (f)(1)(B) and (g)(2)(A)(iii), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Subsection (i), referred to in subsec. (h)(3), was redesignated subsection (j) of this section by Pub. L. 115–118, title I, § 101(a)(1)(A), Jan. 19, 2018, 132 Stat. 4.
Subsection (g), referred to in subsec. (j)(1), was redesignated subsection (h) of this section by Pub. L. 115–118, title I, § 101(a)(1)(A), Jan. 19, 2018, 132 Stat. 4.
Senate Resolution 400 of the 94th Congress, referred to in subsec. (l), was agreed to May 19, 1976, and was subsequently amended by both Senate resolution and public law. The Resolution, which established the Senate Select Committee on Intelligence, is not classified to the Code.

Amendments2018—Subsec. (a). Pub. L. 115–118, § 101(b)(1)(A), substituted “with subsection (j)(3)” for “with subsection (i)(3)”.
Subsec. (b)(5), (6). Pub. L. 115–118, § 103(a), added par. (5) and redesignated former par. (5) as (6).
Subsec. (c)(1)(B). Pub. L. 115–118, § 101(b)(1)(B)(i), substituted “with subsection (h)” for “with subsection (g)”.
Subsec. (c)(2). Pub. L. 115–118, § 101(b)(1)(B)(ii), substituted “to subsection (j)(3)” for “to subsection (i)(3)”.
Subsec. (c)(3)(A). Pub. L. 115–118, § 101(b)(1)(B)(iii)(I), substituted “with subsection (h)” for “with subsection (g)”.
Subsec. (c)(3)(B). Pub. L. 115–118, § 101(b)(1)(B)(iii)(II), substituted “to subsection (j)(1)(C)” for “to subsection (i)(1)(C)” and “under subsection (j)” for “under subsection (i)”.
Subsec. (d)(2). Pub. L. 115–118, § 101(b)(1)(C), substituted “to subsection (j)” for “to subsection (i)”.
Subsec. (e)(2). Pub. L. 115–118, § 101(b)(1)(D), substituted “to subsection (j)” for “to subsection (i)”.
Subsec. (e)(3). Pub. L. 115–118, § 104, added par. (3).
Subsecs. (f) to (h). Pub. L. 115–118, § 101(a)(1), added subsec. (f) and redesignated former subsecs. (f) and (g) as (g) and (h), respectively. Former subsec. (h) redesignated (i).
Subsec. (h)(2)(A)(i). Pub. L. 115–118, § 205(a)(6), inserted “targeting” before “procedures in place” in introductory provisions.
Subsec. (h)(2)(A)(iii). Pub. L. 115–118, § 101(b)(1)(E)(i), substituted “with subsection (g)” for “with subsection (f)”.
Subsec. (h)(3). Pub. L. 115–118, § 101(b)(1)(E)(ii), substituted “with subsection (j)(1)(C)” for “with subsection (i)(1)(C)”.
Subsec. (h)(6). Pub. L. 115–118, § 101(b)(1)(E)(iii), substituted “to subsection (j)” for “to subsection (i)”.
Subsecs. (i), (j). Pub. L. 115–118, § 101(a)(1)(A), redesignated subsecs. (h) and (i) as (i) and (j), respectively. Former subsec. (j) redesignated (k).
Subsec. (j)(1). Pub. L. 115–118, § 101(b)(1)(F)(i), substituted “targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1)” for “targeting and minimization procedures adopted in accordance with subsections (d) and (e)” in subpars. (A) to (C).
Subsec. (j)(2)(A). Pub. L. 115–118, § 101(b)(1)(F)(ii)(I), substituted “with subsection (h)” for “with subsection (g)”.
Subsec. (j)(2)(D). Pub. L. 115–118, § 101(b)(1)(F)(ii)(II), added subpar. (D).
Subsec. (j)(3)(A). Pub. L. 115–118, § 101(b)(1)(F)(iii)(I), substituted “with subsection (h)” for “with subsection (g)” and “targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1)” for “targeting and minimization procedures adopted in accordance with subsections (d) and (e)”.
Subsec. (j)(3)(B). Pub. L. 115–118, § 101(b)(1)(F)(iii)(II), substituted “with subsection (h)” for “with subsection (g)” and “with subsections (d), (e), and (f)(1)” for “with subsections (d) and (e)” in introductory provisions.
Subsec. (j)(5)(A). Pub. L. 115–118, § 101(b)(1)(F)(iv), substituted “with subsection (h)” for “with subsection (g)” and “with subsections (d), (e), and (f)(1)” for “with subsections (d) and (e)”.
Subsecs. (k), (l). Pub. L. 115–118, § 101(a)(1)(A), redesignated subsecs. (j) and (k) as (k) and (l), respectively. Former subsec. (l) redesignated (m).
Subsec. (m). Pub. L. 115–118, §§ 101(a)(1)(A), 103(b)(5)(A), redesignated subsec. (l) as (m) and substituted “reviews, and reporting” for “and reviews” in heading.
Subsec. (m)(1). Pub. L. 115–118, § 101(b)(1)(G)(i), substituted “targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1)” for “targeting and minimization procedures adopted in accordance with subsections (d) and (e)” and “with subsection (g)” for “with subsection (f)” in introductory provisions.
Subsec. (m)(2)(A). Pub. L. 115–118, § 101(b)(1)(G)(ii), substituted “targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1)” for “targeting and minimization procedures adopted in accordance with subsections (d) and (e)” and “with subsection (g)” for “with subsection (f)”.
Subsec. (m)(4). Pub. L. 115–118, § 103(b)(5)(B), added par. (4).
2015—Subsec. (i)(3)(D). Pub. L. 114–23 added subpar. (D).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–118, title I, § 101(a)(2), Jan. 19, 2018, 132 Stat. 6, provided that: “Subsection (f) of section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), as added by paragraph (1), shall apply with respect to certifications submitted under subsection (h) of such section to the Foreign Intelligence Surveillance Court after January 1, 2018.”


Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.

Congressional Review and Oversight of Abouts CollectionPub. L. 115–118, title I, § 103(b), Jan. 19, 2018, 132 Stat. 10, provided that:
“(1) Definitions.—In this subsection:“(A) The term ‘abouts communication’ means a communication that contains a reference to, but is not to or from, a target of an acquisition authorized under section 702(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(a)).

“(B) The term ‘material breach’ means significant noncompliance with applicable law or an order of the Foreign Intelligence Surveillance Court concerning any acquisition of abouts communications.


“(2) Submission to congress.—“(A) Requirement.—Notwithstanding any other provision of law, and except as provided in paragraph (4), if the Attorney General and the Director of National Intelligence intend to implement the authorization of the intentional acquisition of abouts communications, before the first such implementation after the date of enactment of this Act [Jan. 19, 2018], the Attorney General and the Director of National Intelligence shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a written notice of the intent to implement the authorization of such an acquisition, and any supporting materials in accordance with this subsection.

“(B) Congressional review period.—During the 30-day period beginning on the date written notice is submitted under subparagraph (A), the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the written notice.

“(C) Limitation on action during congressional review period.—Notwithstanding any other provision of law, and subject to paragraph (4), unless the Attorney General and the Director of National Intelligence make a determination pursuant to section 702(c)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(c)(2)), the Attorney General and the Director of National Intelligence may not implement the authorization of the intentional acquisition of abouts communications before the end of the period described in subparagraph (B).


“(3) Written notice.—Written notice under paragraph (2)(A) shall include the following:“(A) A copy of any certification submitted to the Foreign Intelligence Surveillance Court pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), or amendment thereto, authorizing the intentional acquisition of abouts communications, including all affidavits, procedures, exhibits, and attachments submitted therewith.

“(B) The decision, order, or opinion of the Foreign Intelligence Surveillance Court approving such certification, and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion.

“(C) A summary of the protections in place to detect any material breach.

“(D) Data or other results of modeling, simulation, or auditing of sample data demonstrating that any acquisition method involving the intentional acquisition of abouts communications shall be conducted in accordance with title VII of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881 et seq.), if such data or other results exist at the time the written notice is submitted and were provided to the Foreign Intelligence Surveillance Court.

“(E) Except as provided under paragraph (4), a statement that no acquisition authorized under subsection (a) of such section 702 shall include the intentional acquisition of an abouts communication until after the end of the 30-day period described in paragraph (2)(B).


“(4) Exception for emergency acquisition.—“(A) Notice of determination.—If the Attorney General and the Director of National Intelligence make a determination pursuant to section 702(c)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(c)(2)) with respect to the intentional acquisition of abouts communications, the Attorney General and the Director of National Intelligence shall notify the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives as soon as practicable, but not later than 7 days after the determination is made.

“(B) Implementation or continuation.—“(i) In general.—If the Foreign Intelligence Surveillance Court approves a certification that authorizes the intentional acquisition of abouts communications before the end of the 30-day period described in paragraph (2)(B), the Attorney General and the Director of National Intelligence may authorize the immediate implementation or continuation of that certification if the Attorney General and the Director of National Intelligence jointly determine that exigent circumstances exist such that without such immediate implementation or continuation intelligence important to the national security of the United States may be lost or not timely acquired.

“(ii) Notice.—The Attorney General and the Director of National Intelligence shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives notification of a determination pursuant to clause (i) as soon as practicable, but not later than 3 days after the determination is made.



“(5) Reporting of material breach.—
[Amended this section.]

“(6) Appointment of amici curiae by foreign intelligence surveillance court.—For purposes of section 103(i)(2)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(i)(2)(A)), the Foreign Intelligence Surveillance Court shall treat the first certification under section 702(h) of such Act (50 U.S.C. 1881a(h)) or amendment thereto that authorizes the acquisition of abouts communications as presenting a novel or significant interpretation of the law, unless the court determines otherwise.”






§ 1881b. Certain acquisitions inside the United States targeting United States persons outside the United States(a) Jurisdiction of the Foreign Intelligence Surveillance Court(1) In generalThe Foreign Intelligence Surveillance Court shall have jurisdiction to review an application and to enter an order approving the targeting of a United States person reasonably believed to be located outside the United States to acquire foreign intelligence information, if the acquisition constitutes electronic surveillance or the acquisition of stored electronic communications or stored electronic data that requires an order under this chapter, and such acquisition is conducted within the United States.


(2) LimitationIf a United States person targeted under this subsection is reasonably believed to be located in the United States during the effective period of an order issued pursuant to subsection (c), an acquisition targeting such United States person under this section shall cease unless the targeted United States person is again reasonably believed to be located outside the United States while an order issued pursuant to subsection (c) is in effect. Nothing in this section shall be construed to limit the authority of the Government to seek an order or authorization under, or otherwise engage in any activity that is authorized under, any other subchapter of this chapter.



(b) Application(1) In generalEach application for an order under this section shall be made by a Federal officer in writing upon oath or affirmation to a judge having jurisdiction under subsection (a)(1). Each application shall require the approval of the Attorney General based upon the Attorney General’s finding that it satisfies the criteria and requirements of such application, as set forth in this section, and shall include—(A) the identity of the Federal officer making the application;

(B) the identity, if known, or a description of the United States person who is the target of the acquisition;

(C) a statement of the facts and circumstances relied upon to justify the applicant’s belief that the United States person who is the target of the acquisition is—(i) a person reasonably believed to be located outside the United States; and

(ii) a foreign power, an agent of a foreign power, or an officer or employee of a foreign power;


(D) a statement of proposed minimization procedures that meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate;

(E) a description of the nature of the information sought and the type of communications or activities to be subjected to acquisition;

(F) a certification made by the Attorney General or an official specified in section 1804(a)(6) of this title that—(i) the certifying official deems the information sought to be foreign intelligence information;

(ii) a significant purpose of the acquisition is to obtain foreign intelligence information;

(iii) such information cannot reasonably be obtained by normal investigative techniques;

(iv) designates the type of foreign intelligence information being sought according to the categories described in section 1801(e) of this title; and

(v) includes a statement of the basis for the certification that—(I) the information sought is the type of foreign intelligence information designated; and

(II) such information cannot reasonably be obtained by normal investigative techniques;



(G) a summary statement of the means by which the acquisition will be conducted and whether physical entry is required to effect the acquisition;

(H) the identity of any electronic communication service provider necessary to effect the acquisition, provided that the application is not required to identify the specific facilities, places, premises, or property at which the acquisition authorized under this section will be directed or conducted;

(I) a statement of the facts concerning any previous applications that have been made to any judge of the Foreign Intelligence Surveillance Court involving the United States person specified in the application and the action taken on each previous application; and

(J) a statement of the period of time for which the acquisition is required to be maintained, provided that such period of time shall not exceed 90 days per application.


(2) Other requirements of the Attorney GeneralThe Attorney General may require any other affidavit or certification from any other officer in connection with the application.


(3) Other requirements of the judgeThe judge may require the applicant to furnish such other information as may be necessary to make the findings required by subsection (c)(1).



(c) Order(1) FindingsUpon an application made pursuant to subsection (b), the Foreign Intelligence Surveillance Court shall enter an ex parte order as requested or as modified by the Court approving the acquisition if the Court finds that—(A) the application has been made by a Federal officer and approved by the Attorney General;

(B) on the basis of the facts submitted by the applicant, for the United States person who is the target of the acquisition, there is probable cause to believe that the target is—(i) a person reasonably believed to be located outside the United States; and

(ii) a foreign power, an agent of a foreign power, or an officer or employee of a foreign power;


(C) the proposed minimization procedures meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate; and

(D) the application that has been filed contains all statements and certifications required by subsection (b) and the certification or certifications are not clearly erroneous on the basis of the statement made under subsection (b)(1)(F)(v) and any other information furnished under subsection (b)(3).


(2) Probable causeIn determining whether or not probable cause exists for purposes of paragraph (1)(B), a judge having jurisdiction under subsection (a)(1) may consider past activities of the target and facts and circumstances relating to current or future activities of the target. No United States person may be considered a foreign power, agent of a foreign power, or officer or employee of a foreign power solely upon the basis of activities protected by the first amendment to the Constitution of the United States.


(3) Review(A) Limitation on reviewReview by a judge having jurisdiction under subsection (a)(1) shall be limited to that required to make the findings described in paragraph (1).


(B) Review of probable causeIf the judge determines that the facts submitted under subsection (b) are insufficient to establish probable cause under paragraph (1)(B), the judge shall enter an order so stating and provide a written statement for the record of the reasons for the determination. The Government may appeal an order under this subparagraph pursuant to subsection (f).


(C) Review of minimization proceduresIf the judge determines that the proposed minimization procedures referred to in paragraph (1)(C) do not meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate, the judge shall enter an order so stating and provide a written statement for the record of the reasons for the determination. The Government may appeal an order under this subparagraph pursuant to subsection (f).


(D) Review of certificationIf the judge determines that an application pursuant to subsection (b) does not contain all of the required elements, or that the certification or certifications are clearly erroneous on the basis of the statement made under subsection (b)(1)(F)(v) and any other information furnished under subsection (b)(3), the judge shall enter an order so stating and provide a written statement for the record of the reasons for the determination. The Government may appeal an order under this subparagraph pursuant to subsection (f).



(4) SpecificationsAn order approving an acquisition under this subsection shall specify—(A) the identity, if known, or a description of the United States person who is the target of the acquisition identified or described in the application pursuant to subsection (b)(1)(B);

(B) if provided in the application pursuant to subsection (b)(1)(H), the nature and location of each of the facilities or places at which the acquisition will be directed;

(C) the nature of the information sought to be acquired and the type of communications or activities to be subjected to acquisition;

(D) a summary of the means by which the acquisition will be conducted and whether physical entry is required to effect the acquisition; and

(E) the period of time during which the acquisition is approved.


(5) DirectivesAn order approving an acquisition under this subsection shall direct—(A) that the minimization procedures referred to in paragraph (1)(C), as approved or modified by the Court, be followed;

(B) if applicable, an electronic communication service provider to provide to the Government forthwith all information, facilities, or assistance necessary to accomplish the acquisition authorized under such order in a manner that will protect the secrecy of the acquisition and produce a minimum of interference with the services that such electronic communication service provider is providing to the target of the acquisition;

(C) if applicable, an electronic communication service provider to maintain under security procedures approved by the Attorney General any records concerning the acquisition or the aid furnished that such electronic communication service provider wishes to maintain; and

(D) if applicable, that the Government compensate, at the prevailing rate, such electronic communication service provider for providing such information, facilities, or assistance.


(6) DurationAn order approved under this subsection shall be effective for a period not to exceed 90 days and such order may be renewed for additional 90-day periods upon submission of renewal applications meeting the requirements of subsection (b).


(7) ComplianceAt or prior to the end of the period of time for which an acquisition is approved by an order or extension under this section, the judge may assess compliance with the minimization procedures referred to in paragraph (1)(C) by reviewing the circumstances under which information concerning United States persons was acquired, retained, or disseminated.



(d) Emergency authorization(1) Authority for emergency authorizationNotwithstanding any other provision of this chapter, if the Attorney General reasonably determines that—(A) an emergency situation exists with respect to the acquisition of foreign intelligence information for which an order may be obtained under subsection (c) before an order authorizing such acquisition can with due diligence be obtained, and

(B) the factual basis for issuance of an order under this subsection to approve such acquisition exists,

the Attorney General may authorize such acquisition if a judge having jurisdiction under subsection (a)(1) is informed by the Attorney General, or a designee of the Attorney General, at the time of such authorization that the decision has been made to conduct such acquisition and if an application in accordance with this section is made to a judge of the Foreign Intelligence Surveillance Court as soon as practicable, but not more than 7 days after the Attorney General authorizes such acquisition.

(2) Minimization proceduresIf the Attorney General authorizes an acquisition under paragraph (1), the Attorney General shall require that the minimization procedures referred to in subsection (c)(1)(C) for the issuance of a judicial order be followed.


(3) Termination of emergency authorizationIn the absence of a judicial order approving an acquisition under paragraph (1), such acquisition shall terminate when the information sought is obtained, when the application for the order is denied, or after the expiration of 7 days from the time of authorization by the Attorney General, whichever is earliest.


(4) Use of informationIf an application for approval submitted pursuant to paragraph (1) is denied, or in any other case where the acquisition is terminated and no order is issued approving the acquisition, no information obtained or evidence derived from such acquisition, except under circumstances in which the target of the acquisition is determined not to be a United States person, shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from such acquisition shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.



(e) Release from liabilityNo cause of action shall lie in any court against any electronic communication service provider for providing any information, facilities, or assistance in accordance with an order or request for emergency assistance issued pursuant to subsection (c) or (d), respectively.


(f) Appeal(1) Appeal to the Foreign Intelligence Surveillance Court of ReviewThe Government may file a petition with the Foreign Intelligence Surveillance Court of Review for review of an order issued pursuant to subsection (c). The Court of Review shall have jurisdiction to consider such petition and shall provide a written statement for the record of the reasons for a decision under this paragraph.


(2) Certiorari to the Supreme CourtThe Government may file a petition for a writ of certiorari for review of a decision of the Court of Review issued under paragraph (1). The record for such review shall be transmitted under seal to the Supreme Court of the United States, which shall have jurisdiction to review such decision.



(g) ConstructionExcept as provided in this section, nothing in this chapter shall be construed to require an application for a court order for an acquisition that is targeted in accordance with this section at a United States person reasonably believed to be located outside the United States.


(Pub. L. 95–511, title VII, § 703, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2448.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (d)(1), and (g), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.



§ 1881c. Other acquisitions targeting United States persons outside the United States(a) Jurisdiction and scope(1) JurisdictionThe Foreign Intelligence Surveillance Court shall have jurisdiction to enter an order pursuant to subsection (c).


(2) ScopeNo element of the intelligence community may intentionally target, for the purpose of acquiring foreign intelligence information, a United States person reasonably believed to be located outside the United States under circumstances in which the targeted United States person has a reasonable expectation of privacy and a warrant would be required if the acquisition were conducted inside the United States for law enforcement purposes, unless a judge of the Foreign Intelligence Surveillance Court has entered an order with respect to such targeted United States person or the Attorney General has authorized an emergency acquisition pursuant to subsection (c) or (d), respectively, or any other provision of this chapter.


(3) Limitations(A) Moving or misidentified targetsIf a United States person targeted under this subsection is reasonably believed to be located in the United States during the effective period of an order issued pursuant to subsection (c), an acquisition targeting such United States person under this section shall cease unless the targeted United States person is again reasonably believed to be located outside the United States during the effective period of such order.


(B) ApplicabilityIf an acquisition for foreign intelligence purposes is to be conducted inside the United States and could be authorized under section 1881b of this title, the acquisition may only be conducted if authorized under section 1881b of this title or in accordance with another provision of this chapter other than this section.


(C) ConstructionNothing in this paragraph shall be construed to limit the authority of the Government to seek an order or authorization under, or otherwise engage in any activity that is authorized under, any other subchapter of this chapter.




(b) ApplicationEach application for an order under this section shall be made by a Federal officer in writing upon oath or affirmation to a judge having jurisdiction under subsection (a)(1). Each application shall require the approval of the Attorney General based upon the Attorney General’s finding that it satisfies the criteria and requirements of such application as set forth in this section and shall include—(1) the identity of the Federal officer making the application;

(2) the identity, if known, or a description of the specific United States person who is the target of the acquisition;

(3) a statement of the facts and circumstances relied upon to justify the applicant’s belief that the United States person who is the target of the acquisition is—(A) a person reasonably believed to be located outside the United States; and

(B) a foreign power, an agent of a foreign power, or an officer or employee of a foreign power;


(4) a statement of proposed minimization procedures that meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate;

(5) a certification made by the Attorney General, an official specified in section 1804(a)(6) of this title, or the head of an element of the intelligence community that—(A) the certifying official deems the information sought to be foreign intelligence information; and

(B) a significant purpose of the acquisition is to obtain foreign intelligence information;


(6) a statement of the facts concerning any previous applications that have been made to any judge of the Foreign Intelligence Surveillance Court involving the United States person specified in the application and the action taken on each previous application; and

(7) a statement of the period of time for which the acquisition is required to be maintained, provided that such period of time shall not exceed 90 days per application.


(c) Order(1) FindingsUpon an application made pursuant to subsection (b), the Foreign Intelligence Surveillance Court shall enter an ex parte order as requested or as modified by the Court if the Court finds that—(A) the application has been made by a Federal officer and approved by the Attorney General;

(B) on the basis of the facts submitted by the applicant, for the United States person who is the target of the acquisition, there is probable cause to believe that the target is—(i) a person reasonably believed to be located outside the United States; and

(ii) a foreign power, an agent of a foreign power, or an officer or employee of a foreign power;


(C) the proposed minimization procedures, with respect to their dissemination provisions, meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate; and

(D) the application that has been filed contains all statements and certifications required by subsection (b) and the certification provided under subsection (b)(5) is not clearly erroneous on the basis of the information furnished under subsection (b).


(2) Probable causeIn determining whether or not probable cause exists for purposes of paragraph (1)(B), a judge having jurisdiction under subsection (a)(1) may consider past activities of the target and facts and circumstances relating to current or future activities of the target. No United States person may be considered a foreign power, agent of a foreign power, or officer or employee of a foreign power solely upon the basis of activities protected by the first amendment to the Constitution of the United States.


(3) Review(A) Limitations on reviewReview by a judge having jurisdiction under subsection (a)(1) shall be limited to that required to make the findings described in paragraph (1). The judge shall not have jurisdiction to review the means by which an acquisition under this section may be conducted.


(B) Review of probable causeIf the judge determines that the facts submitted under subsection (b) are insufficient to establish probable cause to issue an order under this subsection, the judge shall enter an order so stating and provide a written statement for the record of the reasons for such determination. The Government may appeal an order under this subparagraph pursuant to subsection (e).


(C) Review of minimization proceduresIf the judge determines that the minimization procedures applicable to dissemination of information obtained through an acquisition under this subsection do not meet the definition of minimization procedures under section 1801(h) or 1821(4) of this title, as appropriate, the judge shall enter an order so stating and provide a written statement for the record of the reasons for such determination. The Government may appeal an order under this subparagraph pursuant to subsection (e).


(D) Scope of review of certificationIf the judge determines that an application under subsection (b) does not contain all the required elements, or that the certification provided under subsection (b)(5) is clearly erroneous on the basis of the information furnished under subsection (b), the judge shall enter an order so stating and provide a written statement for the record of the reasons for such determination. The Government may appeal an order under this subparagraph pursuant to subsection (e).



(4) DurationAn order under this paragraph shall be effective for a period not to exceed 90 days and such order may be renewed for additional 90-day periods upon submission of renewal applications meeting the requirements of subsection (b).


(5) ComplianceAt or prior to the end of the period of time for which an order or extension is granted under this section, the judge may assess compliance with the minimization procedures referred to in paragraph (1)(C) by reviewing the circumstances under which information concerning United States persons was disseminated, provided that the judge may not inquire into the circumstances relating to the conduct of the acquisition.



(d) Emergency authorization(1) Authority for emergency authorizationNotwithstanding any other provision of this section, if the Attorney General reasonably determines that—(A) an emergency situation exists with respect to the acquisition of foreign intelligence information for which an order may be obtained under subsection (c) before an order under that subsection can, with due diligence, be obtained, and

(B) the factual basis for the issuance of an order under this section exists,

the Attorney General may authorize the emergency acquisition if a judge having jurisdiction under subsection (a)(1) is informed by the Attorney General or a designee of the Attorney General at the time of such authorization that the decision has been made to conduct such acquisition and if an application in accordance with this section is made to a judge of the Foreign Intelligence Surveillance Court as soon as practicable, but not more than 7 days after the Attorney General authorizes such acquisition.

(2) Minimization proceduresIf the Attorney General authorizes an emergency acquisition under paragraph (1), the Attorney General shall require that the minimization procedures referred to in subsection (c)(1)(C) be followed.


(3) Termination of emergency authorizationIn the absence of an order under subsection (c), an emergency acquisition under paragraph (1) shall terminate when the information sought is obtained, if the application for the order is denied, or after the expiration of 7 days from the time of authorization by the Attorney General, whichever is earliest.


(4) Use of informationIf an application submitted to the Court pursuant to paragraph (1) is denied, or in any other case where the acquisition is terminated and no order with respect to the target of the acquisition is issued under subsection (c), no information obtained or evidence derived from such acquisition, except under circumstances in which the target of the acquisition is determined not to be a United States person, shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from such acquisition shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.



(e) Appeal(1) Appeal to the Court of ReviewThe Government may file a petition with the Foreign Intelligence Surveillance Court of Review for review of an order issued pursuant to subsection (c). The Court of Review shall have jurisdiction to consider such petition and shall provide a written statement for the record of the reasons for a decision under this paragraph.


(2) Certiorari to the Supreme CourtThe Government may file a petition for a writ of certiorari for review of a decision of the Court of Review issued under paragraph (1). The record for such review shall be transmitted under seal to the Supreme Court of the United States, which shall have jurisdiction to review such decision.



(Pub. L. 95–511, title VII, § 704, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2453.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(2), (3)(B), (C), was in the original “this Act”, meaning Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.



§ 1881d. Joint applications and concurrent authorizations(a) Joint applications and ordersIf an acquisition targeting a United States person under section 1881b or 1881c of this title is proposed to be conducted both inside and outside the United States, a judge having jurisdiction under section 1881b(a)(1) or 1881c(a)(1) of this title may issue simultaneously, upon the request of the Government in a joint application complying with the requirements of sections 1881b(b) and 1881c(b) of this title, orders under sections 1881b(c) and 1881c(c) of this title, as appropriate.


(b) Concurrent authorizationIf an order authorizing electronic surveillance or physical search has been obtained under section 1805 or 1824 of this title, the Attorney General may authorize, for the effective period of that order, without an order under section 1881b or 1881c of this title, the targeting of that United States person for the purpose of acquiring foreign intelligence information while such person is reasonably believed to be located outside the United States.


(c) Emergency authorization(1) Concurrent authorizationIf the Attorney General authorized the emergency employment of electronic surveillance or a physical search pursuant to section 1805 or 1824 of this title, the Attorney General may authorize, for the effective period of the emergency authorization and subsequent order pursuant to section 1805 or 1824 of this title, without a separate order under section 1881b or 1881c of this title, the targeting of a United States person subject to such emergency employment for the purpose of acquiring foreign intelligence information while such United States person is reasonably believed to be located outside the United States.


(2) Use of informationIf an application submitted to the Court pursuant to section 1804 or 1823 of this title is denied, or in any other case in which the acquisition pursuant to paragraph (1) is terminated and no order with respect to the target of the acquisition is issued under section 1805 or 1824 of this title, all information obtained or evidence derived from such acquisition shall be handled in accordance with section 1881c(d)(4) of this title.



(Pub. L. 95–511, title VII, § 705, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2457; amended Pub. L. 115–118, title I, § 105, Jan. 19, 2018, 132 Stat. 13.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes
Amendments2018—Subsec. (c). Pub. L. 115–118 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.



§ 1881e. Use of information acquired under this subchapter(a) Information acquired under section 1881a(1) In generalInformation acquired from an acquisition conducted under section 1881a of this title shall be deemed to be information acquired from an electronic surveillance pursuant to subchapter I for purposes of section 1806 of this title, except for the purposes of subsection (j) of such section.


(2) United States persons(A) In generalAny information concerning a United States person acquired under section 1881a of this title shall not be used in evidence against that United States person pursuant to paragraph (1) in any criminal proceeding unless—(i) the Federal Bureau of Investigation obtained an order of the Foreign Intelligence Surveillance Court to access such information pursuant to section 1881a(f)(2) of this title; or

(ii) the Attorney General determines that—(I) the criminal proceeding affects, involves, or is related to the national security of the United States; or

(II) the criminal proceeding involves—(aa) death;

(bb) kidnapping;

(cc) serious bodily injury, as defined in section 1365 of title 18;

(dd) conduct that constitutes a criminal offense that is a specified offense against a minor, as defined in section 20911 of title 34;

(ee) incapacitation or destruction of critical infrastructure, as defined in section 5195c(e) of title 42;

(ff) cybersecurity, including conduct described in section 5195c(e) of title 42 or section 1029, 1030, or 2511 of title 18;

(gg) transnational crime, including transnational narcotics trafficking and transnational organized crime; or

(hh) human trafficking.




(B) No judicial reviewA determination by the Attorney General under subparagraph (A)(ii) is not subject to judicial review.




(b) Information acquired under section 1881bInformation acquired from an acquisition conducted under section 1881b of this title shall be deemed to be information acquired from an electronic surveillance pursuant to subchapter I for purposes of section 1806 of this title.


(Pub. L. 95–511, title VII, § 706, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2457; amended Pub. L. 115–118, title I, § 102(a), Jan. 19, 2018, 132 Stat. 8.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes
Amendments2018—Subsec. (a). Pub. L. 115–118 designated existing provisions as par. (1), inserted par. heading, and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.



§ 1881f. Congressional oversight(a) Semiannual reportNot less frequently than once every 6 months, the Attorney General shall fully inform, in a manner consistent with national security, the congressional intelligence committees and the Committees on the Judiciary of the Senate and the House of Representatives, consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and Senate Resolution 400 of the 94th Congress or any successor Senate resolution, concerning the implementation of this subchapter.


(b) ContentEach report under subsection (a) shall include—(1) with respect to section 1881a of this title—(A) any certifications submitted in accordance with section 1881a(h) of this title during the reporting period;

(B) with respect to each determination under section 1881a(c)(2) of this title, the reasons for exercising the authority under such section;

(C) any directives issued under section 1881a(i) of this title during the reporting period;

(D) a description of the judicial review during the reporting period of such certifications and targeting and minimization procedures adopted in accordance with subsections (d) and (e) of section 1881a of this title and utilized with respect to an acquisition under such section, including a copy of an order or pleading in connection with such review that contains a significant legal interpretation of the provisions of section 1881a of this title;

(E) any actions taken to challenge or enforce a directive under paragraph (4) or (5) of section 1881a(i) of this title;

(F) any compliance reviews conducted by the Attorney General or the Director of National Intelligence of acquisitions authorized under section 1881a(a) of this title;

(G) a description of any incidents of noncompliance—(i) with a directive issued by the Attorney General and the Director of National Intelligence under section 1881a(i) of this title, including incidents of noncompliance by a specified person to whom the Attorney General and Director of National Intelligence issued a directive under section 1881a(i) of this title; and

(ii) by an element of the intelligence community with procedures and guidelines adopted in accordance with subsections (d), (e), (f)(1), and (g) of section 1881a of this title; and


(H) any procedures implementing section 1881a of this title;


(2) with respect to section 1881b of this title—(A) the total number of applications made for orders under section 1881b(b) of this title;

(B) the total number of such orders—(i) granted;

(ii) modified; and

(iii) denied; and


(C) the total number of emergency acquisitions authorized by the Attorney General under section 1881b(d) of this title and the total number of subsequent orders approving or denying such acquisitions; and


(3) with respect to section 1881c of this title—(A) the total number of applications made for orders under section 1881c(b) of this title;

(B) the total number of such orders—(i) granted;

(ii) modified; and

(iii) denied; and


(C) the total number of emergency acquisitions authorized by the Attorney General under section 1881c(d) of this title and the total number of subsequent orders approving or denying such applications.



(Pub. L. 95–511, title VII, § 707, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2457; amended Pub. L. 115–118, title I, § 101(b)(2), Jan. 19, 2018, 132 Stat. 8.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Editorial Notes

References in TextSenate Resolution 400 of the 94th Congress, referred to in subsec. (a), was agreed to May 19, 1976, and was subsequently amended by both Senate resolution and public law. The Resolution, which established the Senate Select Committee on Intelligence, is not classified to the Code.

Amendments2018—Subsec. (b)(1)(A). Pub. L. 115–118, § 101(b)(2)(B), substituted “section 1881a(h) of this title” for “section 1881a(g) of this title”.
Subsec. (b)(1)(C), (E). Pub. L. 115–118, § 102(b)(2)(A), substituted “section 1881a(i) of this title” for “section 1881a(h) of this title”.
Subsec. (b)(1)(G)(i). Pub. L. 115–118, § 102(b)(2)(A), substituted “section 1881a(i) of this title” for “section 1881a(h) of this title” in two places.
Subsec. (b)(1)(G)(ii). Pub. L. 115–118, § 101(b)(2)(C), substituted “subsections (d), (e), (f)(1), and (g)” for “subsections (d), (e), and (f)”.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.



§ 1881g. Savings provision
Nothing in this subchapter shall be construed to limit the authority of the Government to seek an order or authorization under, or otherwise engage in any activity that is authorized under, any other subchapter of this chapter.
(Pub. L. 95–511, title VII, § 708, as added Pub. L. 110–261, title I, § 101(a)(2), July 10, 2008, 122 Stat. 2458.)

Repeal of SectionPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a note under section 1801 of this title, effective Dec. 31, 2023, this section is repealed.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 110–261, title IV, § 403(b)(1), July 10, 2008, 122 Stat. 2474, as amended by Pub. L. 112–238, § 2(a)(1), Dec. 30, 2012, 126 Stat. 1631; Pub. L. 115–118, title II, § 201(a)(1), Jan. 19, 2018, 132 Stat. 19, provided that, except as provided in section 404 of Pub. L. 110–261, set out as a Transition Procedures note under section 1801 of this title, the repeals made by section 403(b)(1) are effective Dec. 31, 2023.




SUBCHAPTER VII—PROTECTION OF PERSONS ASSISTING THE GOVERNMENT
§ 1885. Definitions
In this subchapter:(1) AssistanceThe term “assistance” means the provision of, or the provision of access to, information (including communication contents, communications records, or other information relating to a customer or communication), facilities, or another form of assistance.


(2) Civil actionThe term “civil action” includes a covered civil action.


(3) Congressional intelligence committeesThe term “congressional intelligence committees” means—(A) the Select Committee on Intelligence of the Senate; and

(B) the Permanent Select Committee on Intelligence of the House of Representatives.


(4) ContentsThe term “contents” has the meaning given that term in section 1801(n) of this title.


(5) Covered civil actionThe term “covered civil action” means a civil action filed in a Federal or State court that—(A) alleges that an electronic communication service provider furnished assistance to an element of the intelligence community; and

(B) seeks monetary or other relief from the electronic communication service provider related to the provision of such assistance.


(6) Electronic communication service providerThe term “electronic communication service provider” means—(A) a telecommunications carrier, as that term is defined in section 153 of title 47;

(B) a provider of electronic communication service, as that term is defined in section 2510 of title 18;

(C) a provider of a remote computing service, as that term is defined in section 2711 of title 18;

(D) any other communication service provider who has access to wire or electronic communications either as such communications are transmitted or as such communications are stored;

(E) a parent, subsidiary, affiliate, successor, or assignee of an entity described in subparagraph (A), (B), (C), or (D); or

(F) an officer, employee, or agent of an entity described in subparagraph (A), (B), (C), (D), or (E).


(7) Intelligence communityThe term “intelligence community” has the meaning given the term in section 3003(4) of this title.


(8) PersonThe term “person” means—(A) an electronic communication service provider; or

(B) a landlord, custodian, or other person who may be authorized or required to furnish assistance pursuant to—(i) an order of the court established under section 1803(a) of this title directing such assistance;

(ii) a certification in writing under section 2511(2)(a)(ii)(B) or 2709(b) of title 18; or

(iii) a directive under section 1802(a)(4), 1805b(e), as added by section 2 of the Protect America Act of 2007 (Public Law 110–55), or 1881a(i) of this title.



(9) StateThe term “State” means any State, political subdivision of a State, the Commonwealth of Puerto Rico, the District of Columbia, and any territory or possession of the United States, and includes any officer, public utility commission, or other body authorized to regulate an electronic communication service provider.


(Pub. L. 95–511, title VIII, § 801, as added Pub. L. 110–261, title II, § 201, July 10, 2008, 122 Stat. 2467; amended Pub. L. 115–118, title I, § 101(b)(2)(A), title II, § 205(a)(7), Jan. 19, 2018, 132 Stat. 8, 21.)

Editorial Notes

References in TextSection 1805b of this title, referred to in par. (8)(B)(iii), was repealed by Pub. L. 110–261, title IV, § 403(a)(1)(A), July 10, 2008, 122 Stat. 2473.

Amendments2018—Par. (7). Pub. L. 115–118, § 205(a)(7), made technical amendment to reference in original act which appears in text as reference to section 3003(4) of this title.
Par. (8)(B)(iii). Pub. L. 115–118, § 101(b)(2)(A), which directed substitution of “section 1881a(i) of this title” for “section 1881a(h) of this title”, was executed by substituting “1881a(i) of this title” for “1881a(h) of this title” to reflect the probable intent of Congress.



§ 1885a. Procedures for implementing statutory defenses(a) Requirement for certificationNotwithstanding any other provision of law, a civil action may not lie or be maintained in a Federal or State court against any person for providing assistance to an element of the intelligence community, and shall be promptly dismissed, if the Attorney General certifies to the district court of the United States in which such action is pending that—(1) any assistance by that person was provided pursuant to an order of the court established under section 1803(a) of this title directing such assistance;

(2) any assistance by that person was provided pursuant to a certification in writing under section 2511(2)(a)(ii)(B) or 2709(b) of title 18;

(3) any assistance by that person was provided pursuant to a directive under section 1802(a)(4), 1805b(e), as added by section 2 of the Protect America Act of 2007 (Public Law 110–55), or 1881a(i) of this title directing such assistance;

(4) in the case of a covered civil action, the assistance alleged to have been provided by the electronic communication service provider was—(A) in connection with an intelligence activity involving communications that was—(i) authorized by the President during the period beginning on September 11, 2001, and ending on January 17, 2007; and

(ii) designed to detect or prevent a terrorist attack, or activities in preparation for a terrorist attack, against the United States; and


(B) the subject of a written request or directive, or a series of written requests or directives, from the Attorney General or the head of an element of the intelligence community (or the deputy of such person) to the electronic communication service provider indicating that the activity was—(i) authorized by the President; and

(ii) determined to be lawful; or



(5) the person did not provide the alleged assistance.


(b) Judicial review(1) Review of certificationsA certification under subsection (a) shall be given effect unless the court finds that such certification is not supported by substantial evidence provided to the court pursuant to this section.


(2) Supplemental materialsIn its review of a certification under subsection (a), the court may examine the court order, certification, written request, or directive described in subsection (a) and any relevant court order, certification, written request, or directive submitted pursuant to subsection (d).



(c) Limitations on disclosureIf the Attorney General files a declaration under section 1746 of title 28 that disclosure of a certification made pursuant to subsection (a) or the supplemental materials provided pursuant to subsection (b) or (d) would harm the national security of the United States, the court shall—(1) review such certification and the supplemental materials in camera and ex parte; and

(2) limit any public disclosure concerning such certification and the supplemental materials, including any public order following such in camera and ex parte review, to a statement as to whether the case is dismissed and a description of the legal standards that govern the order, without disclosing the paragraph of subsection (a) that is the basis for the certification.


(d) Role of the partiesAny plaintiff or defendant in a civil action may submit any relevant court order, certification, written request, or directive to the district court referred to in subsection (a) for review and shall be permitted to participate in the briefing or argument of any legal issue in a judicial proceeding conducted pursuant to this section, but only to the extent that such participation does not require the disclosure of classified information to such party. To the extent that classified information is relevant to the proceeding or would be revealed in the determination of an issue, the court shall review such information in camera and ex parte, and shall issue any part of the court’s written order that would reveal classified information in camera and ex parte and maintain such part under seal.


(e) NondelegationThe authority and duties of the Attorney General under this section shall be performed by the Attorney General (or Acting Attorney General) or the Deputy Attorney General.


(f) AppealThe courts of appeals shall have jurisdiction of appeals from interlocutory orders of the district courts of the United States granting or denying a motion to dismiss or for summary judgment under this section.


(g) RemovalA civil action against a person for providing assistance to an element of the intelligence community that is brought in a State court shall be deemed to arise under the Constitution and laws of the United States and shall be removable under section 1441 of title 28.


(h) Relationship to other lawsNothing in this section shall be construed to limit any otherwise available immunity, privilege, or defense under any other provision of law.


(i) ApplicabilityThis section shall apply to a civil action pending on or filed after July 10, 2008.


(Pub. L. 95–511, title VIII, § 802, as added Pub. L. 110–261, title II, § 201, July 10, 2008, 122 Stat. 2468; amended Pub. L. 115–118, title I, § 101(b)(2)(A), Jan. 19, 2018, 132 Stat. 8.)

Editorial Notes

References in TextSection 1805b of this title, referred to in subsec. (a)(3), was repealed by Pub. L. 110–261, title IV, § 403(a)(1)(A), July 10, 2008, 122 Stat. 2473.

Amendments2018—Subsec. (a)(3). Pub. L. 115–118, which directed substitution of “section 1881a(i) of this title” for “section 1881a(h) of this title”, was executed by substituting “1881a(i) of this title” for “1881a(h) of this title” to reflect the probable intent of Congress.



§ 1885b. Preemption(a) In generalNo State shall have authority to—(1) conduct an investigation into an electronic communication service provider’s alleged assistance to an element of the intelligence community;

(2) require through regulation or any other means the disclosure of information about an electronic communication service provider’s alleged assistance to an element of the intelligence community;

(3) impose any administrative sanction on an electronic communication service provider for assistance to an element of the intelligence community; or

(4) commence or maintain a civil action or other proceeding to enforce a requirement that an electronic communication service provider disclose information concerning alleged assistance to an element of the intelligence community.


(b) Suits by the United StatesThe United States may bring suit to enforce the provisions of this section.


(c) JurisdictionThe district courts of the United States shall have jurisdiction over any civil action brought by the United States to enforce the provisions of this section.


(d) ApplicationThis section shall apply to any investigation, action, or proceeding that is pending on or commenced after July 10, 2008.


(Pub. L. 95–511, title VIII, § 803, as added Pub. L. 110–261, title II, § 201, July 10, 2008, 122 Stat. 2470.)

§ 1885c. Reporting(a) Semiannual reportNot less frequently than once every 6 months, the Attorney General shall, in a manner consistent with national security, the Rules of the House of Representatives, the Standing Rules of the Senate, and Senate Resolution 400 of the 94th Congress or any successor Senate resolution, fully inform the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives concerning the implementation of this subchapter.


(b) ContentEach report made under subsection (a) shall include—(1) any certifications made under section 1885a of this title;

(2) a description of the judicial review of the certifications made under section 1885a of this title; and

(3) any actions taken to enforce the provisions of section 1885b of this title.


(Pub. L. 95–511, title VIII, § 804, as added Pub. L. 110–261, title II, § 201, July 10, 2008, 122 Stat. 2470.)



CHAPTER 37—NATIONAL SECURITY SCHOLARSHIPS, FELLOWSHIPS, AND GRANTS



Sec.


1901.Short title, findings, and purposes.


1902.Scholarship, fellowship, and grant program.


1903.National Security Education Board.


1904.National Security Education Trust Fund.


1905.Regulations and administrative provisions.


1906.Annual report.


1907.Government Accountability Office audits.


1908.Definitions.


1909.Fiscal year 1992 funding.


1910.Funding.


1911.Additional annual authorization of appropriations.


1912.Funding for scholarship program for advanced English language studies by heritage community citizens.


1913.National Language Service Corps.


1914.Department of Defense program to protect United States students against foreign agents.



§ 1901. Short title, findings, and purposes(a) Short titleThis chapter may be cited as the “David L. Boren National Security Education Act of 1991”.


(b) FindingsThe Congress makes the following findings:(1) The security of the United States is and will continue to depend on the ability of the United States to exercise international leadership.

(2) The ability of the United States to exercise international leadership is, and will increasingly continue to be, based on the political and economic strength of the United States, as well as on United States military strength around the world.

(3) Recent changes in the world pose threats of a new kind to international stability as Cold War tensions continue to decline while economic competition, regional conflicts, terrorist activities, and weapon proliferations have dramatically increased.

(4) The future national security and economic well-being of the United States will depend substantially on the ability of its citizens to communicate and compete by knowing the languages and cultures of other countries.

(5) The Federal Government has an interest in ensuring that the employees of its departments and agencies with national security responsibilities are prepared to meet the challenges of this changing international environment.

(6) The Federal Government also has an interest in taking actions to alleviate the problem of American undergraduate and graduate students being inadequately prepared to meet the challenges posed by increasing global interaction among nations.

(7) American colleges and universities must place a new emphasis on improving the teaching of foreign languages, area studies, counterproliferation studies, and other international fields to help meet those challenges.


(c) PurposesThe purposes of this chapter are as follows:(1) To provide the necessary resources, accountability, and flexibility to meet the national security education needs of the United States, especially as such needs change over time.

(2) To increase the quantity, diversity, and quality of the teaching and learning of subjects in the fields of foreign languages, area studies, counterproliferation studies, and other international fields that are critical to the Nation’s interest.

(3) To produce an increased pool of applicants for work in the departments and agencies of the United States Government with national security responsibilities.

(4) To expand, in conjunction with other Federal programs, the international experience, knowledge base, and perspectives on which the United States citizenry, Government employees, and leaders rely.

(5) To permit the Federal Government to advocate the cause of international education.


(Pub. L. 102–183, title VIII, § 801, Dec. 4, 1991, 105 Stat. 1271; Pub. L. 102–496, title IV, § 404(a), Oct. 24, 1992, 106 Stat. 3185; Pub. L. 105–272, title III, § 305(a)(1), Oct. 20, 1998, 112 Stat. 2400.)

Editorial Notes
Amendments1998—Subsecs. (b)(7), (c)(2). Pub. L. 105–272 inserted “counterproliferation studies,” after “area studies,”.
1992—Subsec. (a). Pub. L. 102–496 amended subsec. (a) generally, inserting “David L. Boren”.



§ 1902. Scholarship, fellowship, and grant program(a) Program required(1) In generalThe Secretary of Defense shall carry out a program for—(A) awarding scholarships to undergraduate students who—(i) are United States citizens in order to enable such students to study, for at least one academic semester or equivalent term, in foreign countries that are critical countries (as determined under section 1903(d)(4)(A) of this title) in those languages and study areas where deficiencies exist (as identified in the assessments undertaken pursuant to section 1906(d) of this title); and

(ii) pursuant to subsection (b)(2)(A), enter into an agreement to work in a national security position or work in the field of higher education in the area of study for which the scholarship was awarded;


(B) awarding fellowships to graduate students who—(i) are United States citizens to enable such students to pursue education as part of a graduate degree program of a United States institution of higher education in the disciplines of foreign languages, area studies, counterproliferation studies, and other international fields relating to the national security interests of the United States that are critical areas of those disciplines (as determined under section 1903(d)(4)(B) of this title) and in which deficiencies exist (as identified in the assessments undertaken pursuant to section 1906(d) of this title); and

(ii) pursuant to subsection (b)(2)(B), enter into an agreement to work in a national security position or work in the field of education in the area of study for which the fellowship was awarded;


(C) awarding grants to institutions of higher education to enable such institutions to establish, operate, or improve programs in foreign languages, area studies, counterproliferation studies, and other international fields that are critical areas of those disciplines (as determined under section 1903(d)(4)(C) of this title);

(D) awarding grants to institutions of higher education to carry out activities under the National Flagship Language Initiative (described in subsection (i)); and

(E) awarding scholarships to students who—(i) are United States citizens who—(I) are native speakers (referred to as “heritage community citizens”) of a foreign language that is identified as critical to the national security interests of the United States who should be actively recruited for employment by Federal security agencies with a need for linguists; and

(II) are not proficient at a professional level in the English language with respect to reading, writing, and other skills required to carry out the national security interests of the United States, as determined by the Secretary,


 to enable such students to pursue English language studies at an institution of higher education of the United States to attain proficiency in those skills; and
(ii) enter into an agreement to work in a position in a similar manner (as determined by the Secretary) as agreements entered into pursuant to subsection (b)(2)(A).



(2) Funding allocationsOf the amount available for obligation out of the National Security Education Trust Fund or from a transfer under section 1910(c) of this title for any fiscal year for the purposes stated in paragraph (1), the Secretary shall have a goal of allocating—(A) ⅓ of such amount for the awarding of scholarships pursuant to paragraph (1)(A);

(B) ⅓ of such amount for the awarding of fellowships pursuant to paragraph (1)(B); and

(C) ⅓ of such amount for the awarding of grants pursuant to paragraph (1)(C).

The funding allocation under this paragraph shall not apply to grants under paragraph (1)(D) for the National Flagship Language Initiative described in subsection (i) or for the scholarship program under paragraph (1)(E). For the authorization of appropriations for the National Flagship Language Initiative, see section 1911 of this title. For the authorization of appropriations for the scholarship program under paragraph (1)(E), see section 1912 of this title.

(3) Consultation with National Security Education BoardThe program required under this chapter shall be carried out in consultation with the National Security Education Board established under section 1903 of this title.


(4) Contract authorityThe Secretary may enter into one or more contracts, with private national organizations having an expertise in foreign languages, area studies, counterproliferation studies, and other international fields, for the awarding of the scholarships, fellowships, and grants described in paragraph (1) in accordance with the provisions of this chapter. The Secretary may enter into such contracts without regard to section 6101 of title 41 or any other provision of law that requires the use of competitive procedures. In addition, the Secretary may enter into personal service contracts for periods up to one year for program administration, except that not more than 10 such contracts may be in effect at any one time.



(b) Service agreementIn awarding a scholarship or fellowship under the program, the Secretary or contract organization referred to in subsection (a)(4), as the case may be, shall require a recipient of any fellowship or any scholarship to enter into an agreement that, in return for such assistance, the recipient—(1) will maintain satisfactory academic progress, as determined in accordance with regulations issued by the Secretary, and agrees that failure to maintain such progress shall constitute grounds upon which the Secretary or contract organization referred to in subsection (a)(4) may terminate such assistance;

(2)(A) will (in accordance with regulations prescribed by the Secretary of Defense in coordination with the heads of the other Federal departments and agencies concerned) begin work not later than three years after the recipient’s completion of degree study during which scholarship assistance was provided under the program—(i) for not less than one year in a position certified by the Secretary of Defense, in coordination with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State (as appropriate), as contributing to the national security of the United States in the Department of Defense, any element of the intelligence community, the Department of Homeland Security, or the Department of State;

(ii) for not less than one year in a position in a Federal agency or office that is identified by the Secretary of Defense under subsection (g) as having national security responsibilities if the recipient demonstrates to the Secretary that no position is available in the departments and agencies covered by clause (i); or

(iii) for not less than one academic year in a position in the field of education in a discipline related to the study supported by the program if the recipient demonstrates to the Secretary of Defense that no position is available in the departments, agencies, and offices covered by clauses (i) and (ii); or


(B) will (in accordance with such regulations) begin work not later than two years after the recipient’s completion or termination of study for which fellowship assistance was provided under the program—(i) for not less than one year in a position certified by the Secretary of Defense, in coordination with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State (as appropriate), as contributing to the national security of the United States in the Department of Defense, any element of the intelligence community, the Department of Homeland Security, or the Department of State;

(ii) for not less than one year in a position in a Federal agency or office that is identified by the Secretary of Defense under subsection (g) as having national security responsibilities if the recipient demonstrates to the Secretary that no position is available in the departments and agencies covered by clause (i); or

(iii) for not less than one academic year in a position in the field of education in a discipline related to the study supported by the program if the recipient demonstrates to the Secretary of Defense that no position is available in the departments, agencies, and offices covered by clauses (i) and (ii); and



(3) if the recipient fails to meet either of the obligations set forth in paragraph (1) or (2), will reimburse the United States Government for the amount of the assistance provided the recipient under the program, together with interest at a rate determined in accordance with regulations issued by the Secretary.


(c) Evaluation of progress in language skillsThe Secretary shall, through the National Security Education Program office, administer a test of the foreign language skills of each recipient of a scholarship or fellowship under this chapter before the commencement of the study or education for which the scholarship or fellowship is awarded and after the completion of such study or education. The purpose of these tests is to evaluate the progress made by recipients of scholarships and fellowships in developing foreign language skills as a result of assistance under this chapter.


(d) Distribution of assistanceIn selecting the recipients for awards of scholarships, fellowships, or grants pursuant to this chapter, the Secretary or a contract organization referred to in subsection (a)(4), as the case may be, shall take into consideration (1) the extent to which the selections will result in there being an equitable geographic distribution of such scholarships, fellowships, or grants (as the case may be) among the various regions of the United States, and (2) the extent to which the distribution of scholarships and fellowships to individuals reflects the cultural, racial, and ethnic diversity of the population of the United States.


(e) Merit reviewThe Secretary shall award scholarships, fellowships, and grants under the program based upon a merit review process.


(f) Limitation on use of program participantsNo person who receives a grant, scholarship, or fellowship or any other type of assistance under this chapter shall, as a condition of receiving such assistance or under any other circumstances, be used by any department, agency, or entity of the United States Government engaged in intelligence activities to undertake any activity on its behalf during the period such person is pursuing a program of education for which funds are provided under the program carried out under this chapter.


(g) Determination of agencies and offices of Federal Government having national security responsibilities(1) The Secretary, in consultation with the Board, shall annually determine and develop a list identifying each agency or office of the Federal Government having national security responsibilities at which a recipient of a fellowship or scholarship under this chapter will be able to make the recipient’s foreign area and language skills available to such agency or office. The Secretary shall submit the first such list to the Congress and include each subsequent list in the annual report to the Congress, as required by section 1906(b)(6) of this title.

(2) Notwithstanding section 1904 of this title, funds may not be made available from the Fund to carry out this chapter for fiscal year 1997 until 30 days after the date on which the Secretary of Defense submits to the Congress the first such list required by paragraph (1).


(h) Temporary employment and retention of certain participants(1) In generalThe Secretary of Defense may—(A) appoint or retain a person provided scholarship or fellowship assistance under the program in a position in the Department of Defense on an interim basis during the period of the person’s pursuit of a degree under the program and for a period not to exceed two years after completion of the degree, but only if, in the case of the period after completion of the degree, there is an active investigation to provide security clearance to the person for an appropriate permanent position in the Department of Defense under subsection (b)(2); and

(B) if there is no appropriate permanent position available for the person after the end of the periods described in subparagraph (A), separate the person from employment with the Department without regard to any other provision of law, in which event the service agreement of the person under subsection (b) shall terminate.


(2) Treatment of certain serviceThe period of service of a person covered by paragraph (1) in a position on an interim basis under that paragraph shall, after completion of the degree, be treated as a period of service for purposes of satisfying the obligated service requirements of the person under the service agreement of the person under subsection (b).



(i) Use of awards to attend the Foreign Language Center of the Defense Language Institute(1) The Secretary shall provide for the admission of award recipients to the Foreign Language Center of the Defense Language Institute (hereinafter in this subsection referred to as the “Center”). An award recipient may apply a portion of the applicable scholarship or fellowship award for instruction at the Center on a space-available basis as a Department of Defense sponsored program to defray the additive instructional costs.

(2) Except as the Secretary determines necessary, an award recipient who receives instruction at the Center shall be subject to the same regulations with respect to attendance, discipline, discharge, and dismissal as apply to other persons attending the Center.

(3) In this subsection, the term “award recipient” means an undergraduate student who has been awarded a scholarship under subsection (a)(1)(A) or a graduate student who has been awarded a fellowship under subsection (a)(1)(B) who—(A) is in good standing;

(B) has completed all academic study in a foreign country, as provided for under the scholarship or fellowship; and

(C) would benefit from instruction provided at the Center.



(j) National Flagship Language Initiative(1) Under the National Flagship Language Initiative, institutions of higher education shall establish, operate, or improve activities designed to train students in programs in a range of disciplines to achieve advanced levels of proficiency in those foreign languages that the Secretary identifies as being the most critical in the interests of the national security of the United States.

(2) An undergraduate student who has been awarded a scholarship under subsection (a)(1)(A) or a graduate student who has been awarded a fellowship under subsection (a)(1)(B) may participate in the activities carried out under the National Flagship Language Initiative.

(3) An institution of higher education that receives a grant pursuant to subsection (a)(1)(D) shall give special consideration to applicants who are employees of the Federal Government.

(4) For purposes of this subsection, the Foreign Language Center of the Defense Language Institute and any other educational institution that provides training in foreign languages operated by the Department of Defense or an agency in the intelligence community is deemed to be an institution of higher education, and may carry out the types of activities permitted under the National Flagship Language Initiative.

(5) An undergraduate or graduate student who participates in training in a program under paragraph (1) and has not already entered into a service agreement under subsection (b) shall enter into a service agreement under subsection (b) applicable to an undergraduate or graduate student, as the case may be, with respect to participation in such training in a program under paragraph (1).

(6)(A) An employee of a department or agency of the Federal Government who participates in training in a program under paragraph (1) shall agree in writing—(i) to continue in the service of the department or agency of the Federal Government employing the employee for the period of such training;

(ii) to continue in the service of such department or agency, following completion by the employee of such training, for a period of two years for each year, or part of the year, of such training;

(iii) if, before the completion by the employee of such training, the employment of the employee is terminated by such department or agency due to misconduct by the employee, or by the employee voluntarily, to reimburse the United States for the total cost of such training (excluding the employee’s pay and allowances) provided to the employee; and

(iv) if, after the completion by the employee of such training but before the completion by the employee of the period of service required by clause (ii), the employment of the employee by such department or agency is terminated either by such department or agency due to misconduct by the employee, or by the employee voluntarily, to reimburse the United States in an amount that bears the same ratio to the total cost of such training (excluding the employee’s pay and allowances) provided to the employee as the unserved portion of such period of service bears to the total period of service required by clause (ii).


(C) 11 So in original. No subpar. (B) has been enacted. Subject to subparagraph (D), the obligation to reimburse the United States under an agreement under subparagraph (A) is for all purposes a debt owing the United States.

(D) The head of the element of the intelligence community concerned may release an employee, in whole or in part, from the obligation to reimburse the United States under an agreement under subparagraph (A) when, in the discretion of the head of the element, the head of the element determines that equity or the interests of the United States so require.



(k) Employment of program participants(1) Appointment authorityThe Secretary of Defense, the Secretary of Homeland Security, the Secretary of State, or the head of a Federal agency or office identified by the Secretary of Defense under subsection (g) as having national security responsibilities—(A) may, without regard to any provision of title 5, governing appointments in the competitive service, appoint an eligible program participant—(i) to a position in the excepted service that is certified by the Secretary of Defense under clause (i) of subsection (b)(2)(A) as contributing to the national security of the United States; or

(ii) subject to clause (ii) of such subsection, to a position in the excepted service in such Federal agency or office identified by the Secretary; and


(B) may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of subparagraph (A), convert the appointment of such individual, without competition, to a career or career-conditional appointment.


(2) Treatment of certain serviceIn the case of an eligible program participant described in clause (ii) or (iii) of paragraph (4)(C) who receives an appointment under paragraph (1)(A), the head of a Department or Federal agency or office referred to in paragraph (1) may count any period that the individual served in a position with the Federal Government toward satisfaction of the service requirement under paragraph (1)(B) if that service—(A) in the case of an appointment under clause (i) of paragraph (1)(A), was in a position that is identified under clause (i) of subsection (b)(2)(A) as contributing to the national security of the United States; or

(B) in the case of an appointment under clause (ii) of paragraph (1)(A), was in the Federal agency or office in which the appointment under that clause is made.


(3) Career tenureIn the case of an individual whose appointment to a position in the excepted service is converted to a career or career-conditional appointment under paragraph (1)(B), the period of service described in such paragraph shall be treated, for purposes of the service requirements for career tenure under title 5, as if it were service in a position under a career or career-conditional appointment.


(4) Eligible program participant definedIn this subsection, the term “eligible program participant” means an individual who—(A) has successfully completed an academic program for which a scholarship or fellowship under this section was awarded;

(B) has not previously been appointed to the excepted service position under paragraph (1)(A); and

(C) at the time of the appointment of the individual to an excepted service position under paragraph (1)(A)—(i) under the terms of the agreement for such scholarship or fellowship, owes a service commitment to a Department or Federal agency or office referred to in paragraph (1);

(ii) is employed by the Federal Government under a non-permanent appointment to a position in the excepted service that has national security responsibilities; or

(iii) is a former civilian employee of the Federal Government who has less than a one-year break in service from the last period of Federal employment of such individual in a non-permanent appointment in the excepted service with national security responsibilities.




(Pub. L. 102–183, title VIII, § 802, Dec. 4, 1991, 105 Stat. 1271; Pub. L. 102–496, title IV, § 404(b), (c), Oct. 24, 1992, 106 Stat. 3185; Pub. L. 103–178, title III, § 311(b)(2), (d), Dec. 3, 1993, 107 Stat. 2037; Pub. L. 104–201, div. A, title X, § 1078(b)–(d), (f)(2), Sept. 23, 1996, 110 Stat. 2664–2666; Pub. L. 105–272, title III, § 305(a)(2), Oct. 20, 1998, 112 Stat. 2400; Pub. L. 107–296, title XIII, § 1332(b), Nov. 25, 2002, 116 Stat. 2300; Pub. L. 107–306, title III, §§ 332, 333(a)(1)–(3), Nov. 27, 2002, 116 Stat. 2395, 2396; Pub. L. 108–136, div. A, title IX, § 925(a), Nov. 24, 2003, 117 Stat. 1578; Pub. L. 108–487, title VI, §§ 601(b), 602(a)(1), 603(a)(1), (2), Dec. 23, 2004, 118 Stat. 3952–3954; Pub. L. 109–364, div. A, title IX, § 945(a), (b), Oct. 17, 2006, 120 Stat. 2367; Pub. L. 110–181, div. A, title IX, § 953, Jan. 28, 2008, 122 Stat. 292; Pub. L. 111–84, div. A, title XI, § 1101, Oct. 28, 2009, 123 Stat. 2484; Pub. L. 112–239, div. A, title IX, § 956, Jan. 2, 2013, 126 Stat. 1899; Pub. L. 115–91, div. A, title XVI, § 1625, Dec. 12, 2017, 131 Stat. 1733.)

Editorial Notes
Codification
In subsec. (a)(4), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments2017—Subsec. (k)(2). Pub. L. 115–91, § 1625(2), substituted “paragraph (4)(C)” for “paragraph (3)(C)” in introductory provisions.
Subsec. (k)(3), (4). Pub. L. 115–91, § 1625(1), (3), added par. (3) and redesignated former par. (3) as (4).
2013—Subsec. (k). Pub. L. 112–239 amended subsec. (k) generally. Prior to amendment, text read as follows: “The Secretary of Defense, the Secretary of Homeland Security, the Secretary of State, or the head of a Federal agency or office identified by the Secretary of Defense under subsection (g) as having national security responsibilities—
“(1) may, without regard to any provision of title 5 governing appointments in the competitive service, appoint to a position that is identified under subsection (b)(2)(A)(i) as having national security responsibilities, or to a position in such Federal agency or office, in the excepted service an individual who has successfully completed an academic program for which a scholarship or fellowship under this section was awarded and who, under the terms of the agreement for such scholarship or fellowship, at the time of such appointment owes a service commitment to such Department or such Federal agency or office; and
“(2) may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of paragraph (1), convert the appointment of such individual, without competition, to a career or career conditional appointment.”
2009—Subsec. (k). Pub. L. 111–84 added subsec. (k).
2008—Subsec. (b)(2)(A)(iii). Pub. L. 110–181, § 953(1), added cl. (iii).
Subsec. (b)(2)(B)(iii). Pub. L. 110–181, § 953(2), added cl. (iii).
2006—Subsec. (b)(2). Pub. L. 109–364, § 945(a), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “will—
“(A) in the case of a recipient of a scholarship, after the recipient’s completion of the study for which scholarship assistance was provided under the program, work in a position in the Department of Defense or other element of the intelligence community that is certified by the Secretary as appropriate to utilize the unique language and region expertise acquired by the recipient pursuant to such study for a period specified by the Secretary, which period shall include one year of service for each year, or portion thereof, for which such scholarship assistance was provided; or
“(B) in the case of a recipient of a fellowship, after the recipient’s completion of the study for which the fellowship assistance was provided under the program, work in a position described in subparagraph (A) that is certified by the Secretary as appropriate to utilize the unique language and region expertise acquired by the recipient pursuant to such study for a period specified by the Secretary, which period shall (at the discretion of the Secretary) include not less than one nor more than three years for each year, or portion thereof, for which such fellowship assistance was provided; and”.
Subsecs. (h) to (j). Pub. L. 109–364, § 945(b), added subsec. (h) and redesignated former subsecs. (h) and (i) as (i) and (j), respectively.
2004—Subsec. (a)(1)(E). Pub. L. 108–487, § 603(a)(1), added subpar. (E).
Subsec. (a)(2). Pub. L. 108–487, § 603(a)(2), which directed the amendment of the matter following par. (2) by inserting in the first sentence “or for the scholarship program under paragraph (1)(E)” after “under paragraph (1)(D) for the National Flagship Language Initiative described in subsection (i)” and by inserting at end “For the authorization of appropriations for the scholarship program under paragraph (1)(E), see section 1912 of this title.”, was executed to the concluding provisions of par. (2) to reflect the probable intent of Congress.
Pub. L. 108–487, § 601(b), in introductory provisions, inserted “or from a transfer under section 1910(c) of this title” after “National Security Education Trust Fund”.
Subsecs. (i)(5), (6). Pub. L. 108–487, § 602(a)(1), added pars. (5) and (6).
2003—Subsec. (b)(2). Pub. L. 108–136 added subpars. (A) and (B) and struck out former subpars. (A) and (B) which also contained provisions relating to recipients of scholarships and fellowships, respectively.
2002—Subsec. (a)(1)(D). Pub. L. 107–306, § 333(a)(1), added subpar. (D).
Subsec. (a)(2). Pub. L. 107–306, § 333(a)(3), inserted at end “The funding allocation under this paragraph shall not apply to grants under paragraph (1)(D) for the National Flagship Language Initiative described in subsection (i). For the authorization of appropriations for the National Flagship Language Initiative, see section 1911 of this title.”
Subsec. (b)(2)(A)(ii). Pub. L. 107–296, § 1332(b)(1), added cl. (ii) and struck out former cl. (ii) which read as follows: “if the recipient demonstrates to the Secretary (in accordance with such regulations) that no national security position is available, work in the field of higher education in a discipline relating to the foreign country, foreign language, area study, counterproliferation study, or international field of study for which the scholarship was awarded, for a period specified by the Secretary, which period shall be determined in accordance with clause (i); or”.
Subsec. (b)(2)(B)(ii). Pub. L. 107–296, § 1332(b)(2), added cl. (ii) and struck out former cl. (ii) which read as follows: “if the recipient demonstrates to the Secretary (in accordance with such regulations) that no national security position is available upon the completion of the degree, work in the field of higher education in a discipline relating to the foreign country, foreign language, area study, counterproliferation study, or international field of study for which the fellowship was awarded, for a period specified by the Secretary, which period shall be established in accordance with clause (i); and”.
Subsec. (h). Pub. L. 107–306, § 332, added subsec. (h).
Subsec. (i). Pub. L. 107–306, § 333(a)(2), added subsec. (i).
1998—Subsec. (a)(1)(B)(i), (C), (4). Pub. L. 105–272, § 305(a)(2)(A), inserted “counterproliferation studies,” after “area studies,”.
Subsec. (b)(2)(A)(ii), (B)(ii). Pub. L. 105–272, § 305(a)(2)(B), inserted “counterproliferation study,” after “area study,”.
1996—Subsec. (a)(1)(A). Pub. L. 104–201, § 1078(b)(1), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “awarding scholarships to undergraduate students who are United States citizens in order to enable such students to study, for at least one academic semester or equivalent term, in foreign countries that are critical countries (as determined under section 1903(d)(4)(A) of this title) in those language and study areas where deficiencies exist (as identified in the assessments undertaken pursuant to section 1906(d) of this title);”.
Subsec. (a)(1)(B)(i). Pub. L. 104–201, § 1078(b)(2)(A), inserted “relating to the national security interests of the United States” after “international fields”.
Subsec. (a)(1)(B)(ii). Pub. L. 104–201, § 1078(b)(2)(B), substituted “subsection (b)(2)(B)” for “subsection (b)(2)” and “work in a national security position or work in” for “work for an agency or office of the Federal Government or in”.
Subsec. (b). Pub. L. 104–201, § 1078(c)(1), in introductory provisions, substituted “or any scholarship” for “, or of scholarships that provide assistance for periods that aggregate 12 months or more,”.
Subsec. (b)(2). Pub. L. 104–201, § 1078(c)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “will, upon completion of such recipient’s baccalaureate degree or education under the program, as the case may be, and in accordance with regulations issued by the Secretary, work for the Federal Government or in the field of education in the area of study for which the scholarship or fellowship was awarded for a period specified by the Secretary, which period for the recipients of scholarships shall be no more than the same period for which scholarship assistance was provided and for the recipients of fellowships shall be not less than one and not more than three times the period for which the fellowship assistance was provided; and”.
Subsecs. (c) to (f). Pub. L. 104–201, § 1078(d), added subsec. (c) and redesignated former subsecs. (c) to (e) as (d) to (f), respectively.
Subsec. (g). Pub. L. 104–201, § 1078(f)(2), added subsec. (g).
1993—Subsec. (a)(1)(A). Pub. L. 103–178, § 311(b)(2)(A), (d), struck out comma after “term,” and inserted before semicolon at end “in those language and study areas where deficiencies exist (as identified in the assessments undertaken pursuant to section 1906(d) of this title)”.
Subsec. (a)(1)(B)(i). Pub. L. 103–178, § 311(b)(2)(B), inserted before semicolon at end “and in which deficiencies exist (as identified in the assessments undertaken pursuant to section 1906(d) of this title)”.
1992—Subsec. (a)(1)(A). Pub. L. 102–496, § 404(b)(1), inserted “or equivalent term,” after “semester”.
Subsec. (a)(1)(B)(i). Pub. L. 102–496, § 404(b)(2), substituted “as part of a graduate degree program of a United States institution of higher education” for “in the United States”.
Subsec. (a)(4). Pub. L. 102–496, § 404(b)(3), inserted at end “In addition, the Secretary may enter into personal service contracts for periods up to one year for program administration, except that not more than 10 such contracts may be in effect at any one time.”
Subsecs. (e), (f). Pub. L. 102–496, § 404(c), redesignated subsec. (f) as (e) and struck out former subsec. (e) which read as follows: “The Secretary shall administer the program through the Defense Intelligence College.”

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentPub. L. 108–487, title VI, § 602(a)(2), Dec. 23, 2004, 118 Stat. 3953, provided that: “The amendment made by paragraph (1) [amending this section] shall apply to training under section 802(i) [now 802(j)] of the David L. Boren National Security Act of 1991 [50 U.S.C. 1902(i), now 1902(j)] that begins on or after the date that is 90 days after the date of the enactment of this Act [Dec. 23, 2004].”

Amendment by Pub. L. 108–487 effective Dec. 23, 2004, except as otherwise provided, see section 801 of Pub. L. 108–487, set out as a note under section 2656f of Title 22, Foreign Relations and Intercourse.

Effective Date of 2003 AmendmentPub. L. 108–136, div. A, title IX, § 925(b), Nov. 24, 2003, 117 Stat. 1578, provided that:
“(1) The amendment made by subsection (a) [amending this section] shall apply with respect to service agreements entered into under the David L. Boren National Security Education Act of 1991 [50 U.S.C. 1901 et seq.] on or after the date of the enactment of this Act [Nov. 24, 2003].

“(2) The amendment made by subsection (a) shall not affect the force, validity, or terms of any service agreement entered into under the David L. Boren National Security Education Act of 1991 before the date of the enactment of this Act that is in force as of that date.”




Effective Date of 2002 AmendmentPub. L. 107–306, title III, § 333(c), Nov. 27, 2002, 116 Stat. 2397, provided that: “The amendments made by this section [enacting section 1911 of this title and amending this section and section 1903 of this title] shall take effect on the date the Secretary of Defense submits the report required under section 334 of this Act [116 Stat. 2397] and notifies the appropriate committees of Congress (as defined in subsection (c) of that section) that the programs carried out under the David L. Boren National Security Education Act of 1991 [50 U.S.C. 1901 et seq.] are being managed in a fiscally and programmatically sound manner.”

Amendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

ConstructionPub. L. 107–306, title III, § 333(d), Nov. 27, 2002, 116 Stat. 2397, provided that: “Nothing in this section [enacting section 1911 of this title, amending this section and section 1903 of this title, and enacting provisions set out as notes under this section] shall be construed as affecting any program or project carried out under the David L. Boren National Security Education Act of 1991 [50 U.S.C. 1901 et seq.] as in effect on the date that precedes the date of the enactment of this Act [Nov. 27, 2002].”


Increase in Number of Participating Educational InstitutionsPub. L. 108–487, title VI, § 602(c), Dec. 23, 2004, 118 Stat. 3953, provided that: “The Secretary of Defense shall take such actions as the Secretary considers appropriate to increase the number of qualified educational institutions that receive grants under the National Flagship Language Initiative under section 802(i) of the David L. Boren National Security Education Act of 1991 [50 U.S.C. 1902(i)] to establish, operate, or improve activities designed to train students in programs in a range of disciplines to achieve advanced levels of proficiency in those foreign languages that the Secretary identifies as being the most critical to the national security of the United States.”


Clarification of Authority To Support Studies AbroadPub. L. 108–487, title VI, § 602(d), Dec. 23, 2004, 118 Stat. 3953, provided that: “Educational institutions that receive grants under the National Flagship Language Initiative may support students who pursue total immersion foreign language studies overseas of foreign languages that are critical to the national security of the United States.”




§ 1903. National Security Education Board(a) EstablishmentThe Secretary of Defense shall establish a National Security Education Board.


(b) CompositionThe Board shall be composed of the following individuals or the representatives of such individuals:(1) The Secretary of Defense, who shall serve as the chairman of the Board.

(2) The Secretary of Education.

(3) The Secretary of State.

(4) The Secretary of Commerce.

(5) The Secretary of Homeland Security.

(6) The Secretary of Energy.

(7) The Director of National Intelligence.

(8) The Chairperson of the National Endowment for the Humanities.

(9) Six individuals appointed by the President, who shall be experts in the fields of international, language, area, and counterproliferation studies education and who may not be officers or employees of the Federal Government.


(c) Term of appointeesEach individual appointed to the Board pursuant to subsection (b)(7) shall be appointed for a period specified by the President at the time of the appointment, but not to exceed four years. Such individuals shall receive no compensation for service on the Board but may receive reimbursement for travel and other necessary expenses.


(d) FunctionsThe Board shall perform the following functions:(1) Develop criteria for awarding scholarships, fellowships, and grants under this chapter, including an order of priority in such awards that favors individuals expressing an interest in national security issues or pursuing a career in a national security position.

(2) Provide for wide dissemination of information regarding the activities assisted under this chapter.

(3) Establish qualifications for students desiring scholarships or fellowships, and institutions of higher education desiring grants, under this chapter, including, in the case of students desiring a scholarship or fellowship, a requirement that the student have a demonstrated commitment to the study of the discipline for which the scholarship or fellowship is to be awarded.

(4) After taking into account the annual analyses of trends in language, international, area, and counterproliferation studies under section 1906(b)(1) of this title, make recommendations to the Secretary regarding—(A) which countries are not emphasized in other United States study abroad programs, such as countries in which few United States students are studying and countries which are of importance to the national security interests of the United States, and are, therefore, critical countries for the purposes of section 1902(a)(1)(A) of this title;

(B) which areas within the disciplines described in section 1902(a)(1)(B) of this title relating to the national security interests of the United States are areas of study in which United States students are deficient in learning and are, therefore, critical areas within those disciplines for the purposes of that section;

(C) which areas within the disciplines described in section 1902(a)(1)(C) of this title are areas in which United States students, educators, and Government employees are deficient in learning and in which insubstantial numbers of United States institutions of higher education provide training and are, therefore, critical areas within those disciplines for the purposes of that section;

(D) how students desiring scholarships or fellowships can be encouraged to work for an agency or office of the Federal Government involved in national security affairs or national security policy upon completion of their education; and

(E) which foreign languages are critical to the national security interests of the United States for purposes of section 1902(a)(1)(D) of this title (relating to grants for the National Flagship Language Initiative) and section 1902(a)(1)(E) of this title (relating to the scholarship program for advanced English language studies by heritage community citizens).


(5) Encourage applications for fellowships under this chapter from graduate students having an educational background in any academic discipline, particularly in the areas of science or technology.

(6) Provide the Secretary biennially with a list of scholarship recipients and fellowship recipients, including an assessment of their foreign area and language skills, who are available to work in a national security position.

(7) Not later than 30 days after a scholarship or fellowship recipient completes the study or education for which assistance was provided under the program, provide the Secretary with a report fully describing the foreign area and language skills obtained by the recipient as a result of the assistance.

(8) Review the administration of the program required under this chapter.

(9) To the extent provided by the Secretary of Defense, oversee and coordinate the activities of the National Language Service Corps under section 1913 of this title, including—(A) assessing on a periodic basis whether the Corps is addressing the needs identified by the heads of departments and agencies of the Federal Government for personnel with skills in various foreign languages;

(B) recommending plans for the Corps to address foreign language shortfalls and requirements of the departments and agencies of the Federal Government;

(C) recommending effective ways to increase public awareness of the need for foreign languages skills and career paths in the Federal Government that use those skills; and

(D) overseeing the Corps efforts to work with Executive agencies and State and Local 11 So in original. Probably should not be capitalized. governments to respond to interagency plans and agreements to address overall foreign language shortfalls and to utilize personnel to address the various types of crises that warrant foreign language skills.



(Pub. L. 102–183, title VIII, § 803, Dec. 4, 1991, 105 Stat. 1273; Pub. L. 102–496, title IV, § 404(d), Oct. 24, 1992, 106 Stat. 3186; Pub. L. 104–201, div. A, title X, § 1078(e), Sept. 23, 1996, 110 Stat. 2666; Pub. L. 105–272, title III, § 305(a)(3), (b), Oct. 20, 1998, 112 Stat. 2401; Pub. L. 105–277, div. G, title XIII, § 1335(g), Oct. 21, 1998, 112 Stat. 2681–788; Pub. L. 107–306, title III, § 333(a)(4), Nov. 27, 2002, 116 Stat. 2396; Pub. L. 108–487, title VI, § 603(a)(3), Dec. 23, 2004, 118 Stat. 3954; Pub. L. 112–81, div. A, title X, § 1087, Dec. 31, 2011, 125 Stat. 1603; Pub. L. 112–166, § 2(c)(2), Aug. 10, 2012, 126 Stat. 1284; Pub. L. 112–239, div. A, title IX, § 954(b), Jan. 2, 2013, 126 Stat. 1896.)

Editorial Notes
Amendments2013—Subsec. (b)(5) to (9). Pub. L. 112–239, § 954(b)(1), added pars. (5) to (7), redesignated former pars. (6) and (7) as (8) and (9), respectively, and struck out former par. (5) which read as follows: “The Director of Central Intelligence.”
Subsec. (d)(9). Pub. L. 112–239, § 954(b)(2), added par. (9).
2012—Subsec. (b)(7). Pub. L. 112–166, which directed striking the phrase “by and with the advice and consent of the Senate,”, could not be executed because the phrase did not appear after execution of amendment by Pub. L. 112–81, § 1087(a). See 2011 Amendment note below.
2011—Subsec. (b)(7). Pub. L. 112–81, § 1087(a), struck out “by and with the advice and consent of the Senate,” after “President,”.
Subsec. (c). Pub. L. 112–81, § 1087(b), substituted “subsection (b)(7)” for “subsection (b)(6)”.
2004–Subsec. (d)(4)(E). Pub. L. 108–487 inserted “and section 1902(a)(1)(E) of this title (relating to the scholarship program for advanced English language studies by heritage community citizens)” before period.
2002—Subsec. (d)(4)(E). Pub. L. 107–306 added subpar. (E).
1998—Subsec. (b)(6). Pub. L. 105–277, § 1335(g)(1), redesignated par. (7) as (6) and struck out former par. (6) which read as follows: “The Secretary of Energy.”
Pub. L. 105–272, § 305(b), amended par. (6) generally. Prior to amendment, par. (6) read as follows: “The Director of the United States Information Agency.”
Subsec. (b)(7). Pub. L. 105–277, § 1335(g)(1)(B), redesignated par. (8) as (7). Former par. (7) redesignated (6).
Subsec. (b)(8). Pub. L. 105–277, § 1335(g)(1)(B), redesignated par. (8) as (7).
Pub. L. 105–272, § 305(a)(3), substituted “area, and counterproliferation” for “and area”.
Subsec. (c). Pub. L. 105–277, § 1335(g)(2), substituted “subsection (b)(6)” for “subsection (b)(7)”.
Subsec. (d)(4). Pub. L. 105–272, § 305(a)(3), substituted “area, and counterproliferation” for “and area” in introductory provisions.
1996—Subsec. (d)(1). Pub. L. 104–201, § 1078(e)(1), inserted before period at end “, including an order of priority in such awards that favors individuals expressing an interest in national security issues or pursuing a career in a national security position”.
Subsec. (d)(4). Pub. L. 104–201, § 1078(e)(2)(A), in introductory provisions, substituted “After taking into account the annual analyses of trends in language, international, and area studies under section 1906(b)(1) of this title, make recommendations” for “Make recommendations”.
Subsec. (d)(4)(A). Pub. L. 104–201, § 1078(e)(2)(B), substituted “and countries which are of importance to the national security interests of the United States” after “are studying”.
Subsec. (d)(4)(B). Pub. L. 104–201, § 1078(e)(2)(C), substituted “relating to the national security interests of the United States” after “section 1902(a)(1)(B) of this title”.
Subsec. (d)(5) to (8). Pub. L. 104–201, § 1078(e)(3), (4), added pars. (5) to (7) and redesignated former par. (5) as (8).
1992—Subsec. (b)(7). Pub. L. 102–496, § 404(d)(2), added par. (7). Former par. (7) redesignated (8).
Subsec. (b)(8). Pub. L. 102–496, § 404(d)(1), (3), redesignated par. (7) as (8), substituted “Six individuals” for “Four individuals”, and inserted before period at end “and who may not be officers or employees of the Federal Government”.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.

Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–306 effective on the date the Secretary of Defense submits the report required under section 334 of Pub. L. 107–306 and notifies the appropriate committees of Congress that the programs carried out under this chapter are being managed in a fiscally and programmatically sound manner, see section 333(c) of Pub. L. 107–306, set out as a note under section 1902 of this title.

Effective Date of 1998 AmendmentAmendment by Pub. L. 105–277 effective on earlier of Oct. 1, 1999, or date of abolition of the United States Information Agency pursuant to reorganization plan described in section 6601 of Title 22, Foreign Relations and Intercourse, see section 1301 of Pub. L. 105–277, set out as an Effective Date note under section 6531 of Title 22.



§ 1904. National Security Education Trust Fund(a) Establishment of FundThere is established in the Treasury of the United States a trust fund to be known as the “National Security Education Trust Fund”. The assets of the Fund consist of amounts appropriated to the Fund and amounts credited to the Fund under subsection (e).


(b) Availability of sums in FundSums in the Fund shall, to the extent provided in appropriations Acts, be available—(1) for awarding scholarships, fellowships, and grants in accordance with the provisions of this chapter; and

(2) for properly allocable costs of the Federal Government for the administration of the program under this chapter.


(c) Investment of Fund assetsThe Secretary of the Treasury shall invest in full the amount in the Fund that is not immediately necessary for expenditure. Such investments may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States. For such purpose, such obligations may be acquired on original issue at the issue price or by purchase of outstanding obligations at the market price. The purposes for which obligations of the United States may be issued under chapter 31 of title 31 are hereby extended to authorize the issuance at par of special obligations exclusively to the Fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest-bearing obligations of the United States then forming a part of the public debt, except that where such average rate is not a multiple of ⅛ of 1 percent, the rate of interest of such special obligations shall be the multiple of ⅛ of 1 percent next lower than such average rate. Such special obligations shall be issued only if the Secretary of the Treasury determines that the purchases of other interest-bearing obligations of the United States, or of obligations guaranteed as to both principal and interest by the United States or original issue or at the market price, is not in the public interest.


(d) Authority to sell obligationsAny obligation acquired by the Fund (except special obligations issued exclusively to the Fund) may be sold by the Secretary of the Treasury at the market price, and such special obligations may be redeemed at par plus accrued interest.


(e) Amounts credited to Fund(1) The interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.

(2) Any amount paid to the United States under section 1902(b)(3) of this title shall be credited to and form a part of the Fund.

(3) Any gifts of money shall be credited to and form a part of the Fund.


(Pub. L. 102–183, title VIII, § 804, Dec. 4, 1991, 105 Stat. 1274; Pub. L. 102–496, title IV, § 404(e), Oct. 24, 1992, 106 Stat. 3186; Pub. L. 103–160, div. A, title III, § 375, Nov. 30, 1993, 107 Stat. 1637.)

Editorial Notes
Amendments1993—Subsec. (b). Pub. L. 103–160, § 375(b), struck out “(1)” before “Sums in the Fund”, redesignated former subpars. (A) and (B) as pars. (1) and (2), respectively, and struck out former par. (2) which read as follows: “No amount may be appropriated to the Fund, or obligated from the Fund, unless authorized by law.”
Subsec. (e)(3). Pub. L. 103–160, § 375(a), added par. (3).
1992—Subsec. (c). Pub. L. 102–496 substituted “expenditure” for “obligation” in first sentence.



§ 1905. Regulations and administrative provisions(a) RegulationsThe Secretary may prescribe regulations to carry out the program required by this chapter. Before prescribing any such regulations, the Secretary shall submit a copy of the proposed regulations to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. Such proposed regulations may not take effect until 30 days after the date on which they are submitted to those committees.


(b) Acceptance and use of giftsIn order to conduct the program required by this chapter, the Secretary may—(1) receive money and other property donated, bequeathed, or devised, without condition or restriction other than that it be used for the purpose of conducting the program required by this chapter; and

(2) may use, sell, or otherwise dispose of such property for that purpose.


(c) Voluntary servicesIn order to conduct the program required by this chapter, the Secretary may accept and use the services of voluntary and noncompensated personnel.


(d) Necessary expendituresExpenditures necessary to conduct the program required by this chapter shall be paid from the Fund, subject to section 1904(b) of this title.


(Pub. L. 102–183, title VIII, § 805, Dec. 4, 1991, 105 Stat. 1275.)

§ 1906. Annual report(a) Annual report(1) The Secretary shall submit to the President and to the congressional intelligence committees an annual report of the conduct of the program required by this chapter.

(2) The report submitted to the President shall be submitted each year at the time that the President’s budget for the next fiscal year is submitted to Congress pursuant to section 1105 of title 31.

(3) The report submitted to the congressional intelligence committees shall be submitted on the date provided in section 3106 of this title.


(b) Contents of reportEach such report shall contain—(1) an analysis of the trends within language, international, area, and counterproliferation studies, along with a survey of such areas as the Secretary determines are receiving inadequate attention;

(2) the effect on those trends of activities under the program required by this chapter;

(3) an analysis of the assistance provided under the program for the previous fiscal year, to include the subject areas being addressed and the nature of the assistance provided;

(4) an analysis of the performance of the individuals who received assistance under the program during the previous fiscal year, to include the degree to which assistance was terminated under the program and the extent to which individual recipients failed to meet their obligations under the program;

(5) an analysis of the results of the program for the previous fiscal year, and cumulatively, to include, at a minimum—(A) the percentage of individuals who have received assistance under the program who subsequently became employees of the United States Government;

(B) in the case of individuals who did not subsequently become employees of the United States Government, an analysis of the reasons why they did not become employees and an explanation as to what use, if any, was made of the assistance by those recipients; and

(C) the uses made of grants to educational institutions;


(6) the current list of agencies and offices of the Federal Government required to be developed by section 1902(g) of this title; and

(7) any legislative changes recommended by the Secretary to facilitate the administration of the program or otherwise to enhance its objectives.


(c) Submission of initial reportThe first report under this section shall be submitted at the time the budget for fiscal year 1994 is submitted to Congress.


(d) ConsultationDuring the preparation of each report required by subsection (a), the Secretary shall consult with the members of the Board specified in paragraphs (1) through (7) of section 1903(b) 11 See References in Text note below. of this title. Each such member shall submit to the Secretary an assessment of their hiring needs in the areas of language and area studies and a projection of the deficiencies in such areas. The Secretary shall include all assessments in the report required by subsection (a).


(Pub. L. 102–183, title VIII, § 806, Dec. 4, 1991, 105 Stat. 1276; Pub. L. 103–178, title III, § 311(b)(1), Dec. 3, 1993, 107 Stat. 2037; Pub. L. 104–201, div. A, title X, § 1078(f)(3), Sept. 23, 1996, 110 Stat. 2667; Pub. L. 105–272, title III, § 305(a)(4), Oct. 20, 1998, 112 Stat. 2401; Pub. L. 107–306, title VIII, § 811(b)(7)(A), Nov. 27, 2002, 116 Stat. 2425.)

Editorial Notes

References in TextSection 1903(b) of this title, referred to in subsec. (d), was amended and now specifies members of the Board in paragraphs (1) to (9).

Amendments2002—Subsec. (a). Pub. L. 107–306 designated first and second sentences as pars. (1) and (2), respectively, in par. (1), substituted “the congressional intelligence committees” for “the Congress”, in par. (2), inserted “submitted to the President” after “The report”, and added par. (3).
1998—Subsec. (b)(1). Pub. L. 105–272 substituted “area, and counterproliferation” for “and area”.
1996—Subsec. (b)(5) to (7). Pub. L. 104–201 struck out “and” at end of par. (5), added par. (6), and redesignated former par. (6) as (7).
1993—Subsec. (d). Pub. L. 103–178 added subsec. (d).



§ 1907. Government Accountability Office audits
The conduct of the program required by this chapter may be audited by the Government Accountability Office under such rules and regulations as may be prescribed by the Comptroller General of the United States. Representatives of the Government Accountability Office shall have access to all books, accounts, records, reports, and files and all other papers, things, or property of the Department of Defense pertaining to such activities and necessary to facilitate the audit.
(Pub. L. 102–183, title VIII, § 807, Dec. 4, 1991, 105 Stat. 1276; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in section catchline and in two places in text.



§ 1908. Definitions
For the purpose of this chapter:(1) The term “Board” means the National Security Education Board established pursuant to section 1903 of this title.

(2) The term “Fund” means the National Security Education Trust Fund established pursuant to section 1904 of this title.

(3) The term “institution of higher education” has the meaning given that term by section 1001 of title 20.

(4) The term “national security position” means a position—(A) having national security responsibilities in a 11 So in original. Probably should be “an”. agency or office of the Federal Government that has national security responsibilities, as determined under section 1902(g) of this title; and

(B) in which the individual in such position makes their foreign language skills available to such agency or office.


(5) The term “congressional intelligence committees” means—(A) the Select Committee on Intelligence of the Senate; and

(B) the Permanent Select Committee on Intelligence of the House of Representatives.


(Pub. L. 102–183, title VIII, § 808, Dec. 4, 1991, 105 Stat. 1276; Pub. L. 104–201, div. A, title X, § 1078(f)(1), Sept. 23, 1996, 110 Stat. 2666; Pub. L. 105–244, title I, § 102(a)(15), Oct. 7, 1998, 112 Stat. 1622; Pub. L. 107–306, title VIII, § 811(b)(7)(B), Nov. 27, 2002, 116 Stat. 2426.)

Editorial Notes
Amendments2002—Par. (5). Pub. L. 107–306 added par. (5).
1998—Par. (3). Pub. L. 105–244 substituted “section 1001” for “section 1141(a)”.
1996—Par. (4). Pub. L. 104–201 added par. (4).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1909. Fiscal year 1992 funding(a) Authorization of appropriations to FundThere is hereby authorized to be appropriated to the Fund for fiscal year 1992 the sum of $150,000,000.


(b) Authorization of obligations from FundDuring fiscal year 1992, there may be obligated from the Fund such amounts as may be provided in appropriations Acts, not to exceed $35,000,000. Amounts made available for obligation from the Fund for fiscal year 1992 shall remain available until expended.


(Pub. L. 102–183, title VIII, § 809, Dec. 4, 1991, 105 Stat. 1277.)

§ 1910. Funding(a) Fiscal years 1993 and 1994Amounts appropriated to carry out this chapter for fiscal years 1993 and 1994 shall remain available until expended.


(b) Fiscal years 1995 and 1996There is authorized to be appropriated from, and may be obligated from, the Fund for each of the fiscal years 1995 and 1996 not more than the amount credited to the Fund in interest only for the preceding fiscal year under section 1904(e) of this title.


(c) Funding from Intelligence Community Management Account for fiscal years beginning with fiscal year 2005In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, the Director of National Intelligence shall transfer to the Secretary from amounts appropriated for the Intelligence Community Management Account for each of fiscal years 2005 through 2021 $8,000,000 to carry out the scholarship, fellowship, and grant programs under subparagraphs (A), (B), and (C), respectively, of section 1902(a)(1) of this title.


(d) Fiscal years beginning with fiscal year 2022In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2022, $8,000,000, to carry out the scholarship, fellowship, and grant programs under subparagraphs (A), (B), and (C), respectively, of section 1902(a)(1) of this title.


(Pub. L. 102–183, title VIII, § 810, as added Pub. L. 103–178, title III, § 311(c), Dec. 3, 1993, 107 Stat. 2037; amended Pub. L. 108–487, title VI, § 601(a), Dec. 23, 2004, 118 Stat. 3951; Pub. L. 116–260, div. W, title VI, § 619(a), Dec. 27, 2020, 134 Stat. 2401.)

Editorial Notes
Amendments2020—Subsec. (c). Pub. L. 116–260, § 619(a)(1), substituted “for each of fiscal years 2005 through 2021” for “for each fiscal year, beginning with fiscal year 2005,”.
Subsec. (d). Pub. L. 116–260, § 619(a)(2), added subsec. (d).
2004—Subsec. (c). Pub. L. 108–487 added subsec. (c).



§ 1911. Additional annual authorization of appropriations(a) In generalIn addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2020, $16,000,000, to carry out the grant program for the National Flagship Language Initiative under section 1902(a)(1)(D) of this title.


(b) Funding from Intelligence Community Management Account for fiscal years beginning with fiscal year 2005In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, the Director of National Intelligence shall transfer to the Secretary from amounts appropriated for the Intelligence Community Management Account for each of fiscal years 2005 through 2021 $6,000,000 to carry out the grant program for the National Flagship Language Initiative under section 1902(a)(1)(D) of this title.


(c) Availability of appropriated fundsAmounts made available under this section shall remain available until expended.


(Pub. L. 102–183, title VIII, § 811, as added Pub. L. 107–306, title III, § 333(b), Nov. 27, 2002, 116 Stat. 2397; amended Pub. L. 108–487, title VI, § 602(b), Dec. 23, 2004, 118 Stat. 3953; Pub. L. 116–92, div. A, title XVI, § 1623, Dec. 20, 2019, 133 Stat. 1735; Pub. L. 116–260, div. W, title VI, § 619(b), Dec. 27, 2020, 134 Stat. 2401.)

Editorial Notes
Amendments2020—Subsec. (a). Pub. L. 116–260, § 619(b)(1), which directed substitution of “$16,000,000” for “$10,000,000”, could not be executed because “$10,000,000” did not appear in text after the amendment by Pub. L. 116–92. See 2019 Amendment note below.
Subsec. (b). Pub. L. 116–260, § 619(b)(2), substituted “for each of fiscal years 2005 through 2021” for “for each fiscal year, beginning with fiscal year 2005,”.
2019—Subsec. (a). Pub. L. 116–92, which directed amendment of section 811(a) of the Fair Chance Act (50 U.S.C. 1911(a)) by substituting “fiscal year 2020” for “fiscal year 2003” and “$16,000,000” for “$10,000,000”, was executed to subsec. (a) of this section, which is section 811 of the David L. Boren National Security Education Act of 1991, to reflect the probable intent of Congress.
2004—Subsecs. (b), (c). Pub. L. 108–487 added subsecs. (b) and (c) and struck out heading and text of former subsec. (b). Text read as follows: “Amounts appropriated pursuant to the authorization of appropriations under subsection (a) shall remain available until expended.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date the Secretary of Defense submits the report required under section 334 of Pub. L. 107–306 and notifies the appropriate committees of Congress that the programs carried out under this chapter are being managed in a fiscally and programmatically sound manner, see section 333(c) of Pub. L. 107–306, set out as an Effective Date of 2002 Amendment note under section 1902 of this title.



§ 1912. Funding for scholarship program for advanced English language studies by heritage community citizens(a) Funding from Intelligence Community Management AccountIn addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, the Director of National Intelligence shall transfer to the Secretary from amounts appropriated for the Intelligence Community Management Account for each of fiscal years 2005 through 2021 $2,000,000 to carry out the scholarship programs for English language studies by certain heritage community citizens under section 1902(a)(1)(E) of this title.


(b) Fiscal years beginning with fiscal year 2022In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2022, $2,000,000, to carry out the scholarship programs for English language studies by certain heritage community citizens under section 1902(a)(1)(E) of this title.


(c) Availability of fundsAmounts made available under this section shall remain available until expended.


(Pub. L. 102–183, title VIII, § 812, as added Pub. L. 108–487, title VI, § 603(b), Dec. 23, 2004, 118 Stat. 3954; amended Pub. L. 116–260, div. W, title VI, § 619(c), Dec. 27, 2020, 134 Stat. 2401.)

Amendments2020—Subsec. (a). Pub. L. 116–260, § 619(c)(1), substituted “for each of fiscal years 2005 through 2021” for “for each fiscal year, beginning with fiscal year 2005,”.
Subsec. (b). Pub. L. 116–260, § 619(c)(3), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 116–260, § 619(c)(2), (4), redesignated subsec. (b) as (c) and substituted “this section” for “subsection (a)”.



§ 1913. National Language Service Corps(a) Establishment(1) The Secretary of Defense may establish and maintain within the Department of Defense a National Language Service Corps (in this section referred to as the “Corps”).

(2) The purpose of the Corps is to provide a pool of nongovernmental personnel with foreign language skills who, as provided in regulations prescribed under this section, agree to provide foreign language services to the Department of Defense or another department or agency of the United States.


(b) National Security Education BoardIf the Secretary establishes the Corps, the Secretary shall provide for the National Security Education Board to oversee and coordinate the activities of the Corps to such extent and in such manner as determined by the Secretary under paragraph (9) of section 1903(d) of this title.


(c) MembershipTo be eligible for membership in the Corps, a person must be a citizen of the United States authorized by law to be employed in the United States, have attained the age of 18 years, and possess such foreign language skills as the Secretary considers appropriate for membership in the Corps.


(d) TrainingThe Secretary may provide members of the Corps such training as the Secretary prescribes for purposes of this section.


(e) ServiceUpon a determination that it is in the national interests of the United States, the Secretary shall call upon members of the Corps to provide foreign language services to the Department of Defense or another department or agency of the United States. If a member of the Corps is, as of the time of such determination, employed by or performing under a contract for an element of another Federal agency, the Secretary shall first obtain the concurrence of the head of that agency.


(f) FundingThe Secretary may impose fees, in amounts up to full-cost recovery, for language services and technical assistance rendered by members of the Corps. Amounts of fees received under this section shall be credited to the account of the Department providing funds for any costs incurred by the Department in connection with the Corps. Amounts so credited to such account shall be merged with amounts in such account, and shall be available to the same extent, and subject to the same conditions and limitations, as amounts in such account. Any amounts so credited shall remain available until expended.


(Pub. L. 102–183, title VIII, § 813, as added Pub. L. 112–239, div. A, title IX, § 954(a), Jan. 2, 2013, 126 Stat. 1895.)

§ 1914. Department of Defense program to protect United States students against foreign agents(a) ProgramThe Secretary of Defense shall develop and implement a program to prepare United States students studying abroad through Department of Defense National Security Education Programs to recognize and protect themselves against recruitment efforts by intelligence agents.


(b) BriefingNot later than 180 days after December 12, 2017, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the program required under subsection (a).


(Pub. L. 115–91, div. A, title XII, § 1277, Dec. 12, 2017, 131 Stat. 1700.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2018, and not as part of the David L. Boren National Security Education Act of 1991 which comprises this chapter.




CHAPTER 38—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY




SUBCHAPTER I—DEFINITIONS


Sec.


2001.Definitions relating to the system.


2002.Definitions relating to participants and annuitants.



SUBCHAPTER II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM



Part A—Establishment of System


2011.CIARDS system.


2012.Central Intelligence Agency Retirement and Disability Fund.


2013.Participants in CIARDS system.


2014.Annuitants.



Part B—Contributions


2021.Contributions to fund.



Part C—Computation of Annuities


2031.Computation of annuities.


2032.Annuities for former spouses.


2033.Election of survivor benefits for certain former spouses divorced as of November 15, 1982.


2034.Survivor annuity for certain other former spouses.


2035.Retirement annuity for certain former spouses.


2036.Survivor annuities for previous spouses.



Part D—Benefits Accruing to Certain Participants


2051.Retirement for disability or incapacity; medical examination; recovery.


2052.Death in service.


2053.Voluntary retirement.


2054.Discontinued service benefits.


2055.Mandatory retirement.


2056.Eligibility for annuity.



Part E—Lump-Sum Payments


2071.Lump-sum payments.



Part F—Period of Service for Annuities


2081.Computation of length of service.


2082.Prior service credit.


2083.Credit for service while on military leave.



Part G—Moneys


2091.Estimate of appropriations needed.


2092.Investment of moneys in fund.


2093.Payment of benefits.


2094.Attachment of moneys.


2095.Recovery of payments.



Part H—Retired Participants Recalled, Reinstated, or Reappointed in Agency or Reemployed in Government


2111.Recall.


2112.Reemployment.


2113.Reemployment compensation.



Part I—Voluntary Contributions


2121.Voluntary contributions.



Part J—Cost-of-Living Adjustment of Annuities


2131.Cost-of-living adjustment of annuities.



Part K—Conformity With Civil Service Retirement System


2141.Authority to maintain existing areas of conformity between Civil Service and Central Intelligence Agency Retirement and Disability Systems.


2142.Thrift Savings Plan participation.


2143.Alternative forms of annuities.


2144.Payments from CIARDS fund for portions of certain Civil Service Retirement System annuities.



SUBCHAPTER III—PARTICIPATION IN FEDERAL EMPLOYEES’ RETIREMENT SYSTEM


2151.Application of Federal Employees’ Retirement System to Agency employees.


2152.Special rules relating to section 2013 criteria employees.


2153.Special rules for other employees for service abroad.


2154.Special rules for former spouses.


2155.Administrative provisions.


2156.Regulations.


2157.Transition regulations.



Editorial Notes




Codification
The Central Intelligence Agency Retirement Act, comprising this chapter, was originally enacted as the Central Intelligence Agency Retirement Act of 1964 for Certain Employees by Pub. L. 88–643, Oct. 13, 1964, 78 Stat. 1043, as amended by Pub. L. 90–539, Sept. 30, 1968, 82 Stat. 902; Pub. L. 91–185, Dec. 30, 1969, 83 Stat. 847; Pub. L. 91–626, §§ 1–6, Dec. 31, 1970, 84 Stat. 1872–1874; Pub. L. 93–31, May 8, 1973, 87 Stat. 65; Pub. L. 93–210, § 1(a), Dec. 28, 1973, 87 Stat. 908; Pub. L. 94–361, title VIII, § 801(b), July 14, 1976, 90 Stat. 929; Pub. L. 94–522, title I, §§ 101, 102, title II, §§ 201–213, Oct. 17, 1976, 90 Stat. 2467–2471; Ex. Ord. No. 12273, Jan. 16, 1981, 46 F.R. 5854; Ex. Ord. No. 12326, Sept. 30, 1981, 46 F.R. 48889; Pub. L. 97–269, title VI, §§ 602–611, Sept. 27, 1982, 96 Stat. 1145–1148, 1152–1153; Ex. Ord. No. 12443, Sept. 27, 1983, 48 F.R. 44751; Ex. Ord. No. 12485, July 13, 1984, 49 F.R. 28827; Pub. L. 98–618, title III, § 302, Nov. 8, 1984, 98 Stat. 3300; Pub. L. 99–169, title VII, § 702, Dec. 4, 1985, 99 Stat. 1008; Pub. L. 99–335, title V, §§ 501–506, June 6, 1986, 100 Stat. 622–624; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 99–569, title III, § 302(a), Oct. 27, 1986, 100 Stat. 3192; Pub. L. 100–178, title IV, §§ 401(a), 402(a), (b)(1), (2), Dec. 2, 1987, 101 Stat. 1012–1014; Pub. L. 100–453, title III, § 302(a), (b)(1), (c)(1), (d)(1), (2), title V, § 502, Sept. 29, 1988, 102 Stat. 1906, 1907, 1909; Pub. L. 101–193, title III, §§ 302–304(a), 307(b), Nov. 30, 1989, 103 Stat. 1703, 1707; Pub. L. 102–83, § 5(c)(2), Aug. 6, 1991, 105 Stat. 406; Pub. L. 102–88, title III, §§ 302–305(a), 306–307(b), Aug. 14, 1991, 105 Stat. 431–433; Pub. L. 102–183, title III, §§ 302(a)–(c), 303(a), 304–306(b), 307, 309(a), 310(a), Dec. 4, 1991, 105 Stat. 1262–1266; Pub. L. 102–496, title III, § 304(b), Oct. 24, 1992, 106 Stat. 3183, and was set out as a note under section 403 of this title. The Act is shown herein, however, as having been added by Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3196, without reference to such intervening amendments because of the extensive revision and restatement of the Act’s provisions by Pub. L. 102–496.


SUBCHAPTER I—DEFINITIONS
§ 2001. Definitions relating to the system
When used in this chapter:(1) AgencyThe term “Agency” means the Central Intelligence Agency.


(2) DirectorThe term “Director” means the Director of the Central Intelligence Agency.


(3) Qualifying serviceThe term “qualifying service” means service determined by the Director to have been performed in carrying out duties described in section 2013 of this title.


(4) Fund balanceThe term “fund balance” means the sum of—(A) the investments of the fund calculated at par value; and

(B) the cash balance of the fund on the books of the Treasury.


(5) Unfunded liabilityThe term “unfunded liability” means the estimated amount by which—(A) the present value of all benefits payable from the fund exceeds

(B) the sum of—(i) the present value of deductions to be withheld from the future basic pay of participants subject to subchapter II and of future Agency contributions to be made on the behalf of such participants;

(ii) the present value of Government payments to the fund under sections 2091(c) and 2091(d) of this title; and

(iii) the fund balance as of the date on which the unfunded liability is determined.



(6) Normal costThe term “normal cost” means the level percentage of payroll required to be deposited in the fund to meet the cost of benefits payable under the system (computed in accordance with generally accepted actuarial practice on an entry-age basis) less the value of retirement benefits earned under another retirement system for government employees and less the cost of credit allowed for military service.


(7) Lump-sum creditThe term “lump-sum credit” means the unrefunded amount consisting of retirement deductions made from a participant’s basic pay and amounts deposited by a participant covering earlier service, including any amounts deposited under section 2082(h) of this title.


(8) Congressional intelligence committeesThe term “congressional intelligence committees” means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.


(9) EmployeeThe term “employee” includes an officer of the Agency.


(Pub. L. 88–643, title I, § 101, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3197; amended Pub. L. 103–178, title II, § 202(a)(1), Dec. 3, 1993, 107 Stat. 2025; Pub. L. 108–458, title I, § 1071(c), Dec. 17, 2004, 118 Stat. 3691.)

Editorial Notes
Prior ProvisionsA prior section 101 of Pub. L. 88–643, title I, Oct. 13, 1964, 78 Stat. 1043, provided a short title for Pub. L. 88–643 as the “Central Intelligence Agency Retirement Act of 1964 for Certain Employees” and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2004—Par. (2). Pub. L. 108–458 added par. (2) and struck out heading and text of former par. (2). Text read as follows: “The term ‘Director’ means the Director of Central Intelligence.”
1993—Par. (7). Pub. L. 103–178 substituted “basic pay and amounts deposited” for “basic pay, amounts deposited” and struck out “, and interest determined under section 2121 of this title” after “section 2082(h) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 1993 AmendmentPub. L. 103–178, title II, § 202(b), Dec. 3, 1993, 107 Stat. 2027, provided that: “The amendments made by subsection (a) [amending this section and sections 2011, 2021, 2031, 2032, 2034, 2035, 2051, 2052, 2054, 2071, 2094, 2095, 2131, and 2154 of this title] shall take effect as of February 1, 1993.”


Effective DatePub. L. 102–496, title VIII, § 805, Oct. 24, 1992, 106 Stat. 3254, provided that: “The amendments made by sections 802 and 803 [enacting this chapter and amending sections 3514, 3518, 3519, and 3607 of this title, sections 8347 and 8423 of Title 5, Government Organization and Employees, and section 1605 of Title 10, Armed Forces] shall take effect on the first day of the fourth month beginning after the date of the enactment of this Act [Oct. 24, 1992].”


Effective Date of Amendments to Pub. L. 88–643 Prior to Enactment of Pub. L. 102–496Pub. L. 102–183, title III, § 302(d), Dec. 4, 1991, 105 Stat. 1263, provided that: “The amendments made by this section [amending sections 204(b)(3), 221(c)–(e), and 232(c)–(e) of Pub. L. 88–643] shall take effect on the first day of the fourth month beginning after the date of the enactment of this Act [Dec. 4, 1991] and shall apply with respect to annuities payable to children by reason of the death of a participant or annuitant on or after that date.”

Pub. L. 102–183, title III, § 303(b), Dec. 4, 1991, 105 Stat. 1264, provided that: 
“(1) The amendments made by subsection (a) [amending section 221(p)–(r) of Pub. L. 88–643] shall take effect on the first day of the fourth month beginning after the date of the enactment of this Act [Dec. 4, 1991].
“(2)(A) The amendment made by subsection (a)(2) [enacting section 221(q) of Pub. L. 88–643] shall apply with respect to participants and former participants regardless of whether they retire before, on, or after the effective date specified in paragraph (1), except that paragraph (1)(A) of section 221(q) of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees (as added by subsection (a)(2)) shall apply only with respect to participants who retire on or after that effective date.

“(B) In applying the provisions of paragraph (1)(B) of section 221(q) of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees (as added by subsection (a)(2)) to a participant or former participant who retires before the effective date specified in paragraph (1)—“(i) the 18-month period referred to in that paragraph shall be considered to begin on the effective date specified in paragraph (1); and

“(ii) the amount referred to in paragraph (2) of that section (as added by subsection (a)(2)) shall be computed without regard to the provisions of subparagraph (B)(ii) of such paragraph (relating to interest).”





Pub. L. 102–183, title III, § 306(c), Dec. 4, 1991, 105 Stat. 1265, provided that:
“(1) The amendment made by subsection (a)(1) [amending section 226(a) of Pub. L. 88–643] shall be deemed to have become effective as of September 30, 1990, and shall apply in the case of annuitants whose divorce occurs on or after that date.

“(2) The amendments made by subsections (a)(2) and (a)(3) [amending section 226(a) of Pub. L. 88–643] shall be deemed to have become effective as of September 29, 1988.”



Pub. L. 102–183, title III, § 309(b), Dec. 4, 1991, 105 Stat. 1266, provided that: “Subsection (h) of section 304 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643], as added by subsection (a), shall be deemed to have become effective as of December 2, 1987.”

Pub. L. 102–183, title III, § 310(b), Dec. 4, 1991, 105 Stat. 1267, provided that: “The amendment made by subsection (a) [amending section 204(b)(4) of Pub. L. 88–643] shall apply only to a former husband or wife of a participant or former participant whose divorce from the participant or former participant becomes final after the date of the enactment of this Act [Dec. 4, 1991].”

Pub. L. 102–88, title III, § 305(b), Aug. 14, 1991, 105 Stat. 432, provided that:
“(1) The amendments made by subsection (a) [amending sections 221, 222, and 232 of Pub. L. 88–643] relating to widows or widowers shall apply in the case of a surviving spouse’s remarriage occurring on or after July 27, 1989, and with respect to periods beginning after such date.

“(2) The amendments made by subsection (a) relating to former spouses shall apply with respect to any former spouse whose remarriage occurs after the date of enactment of this Act [Aug. 14, 1991].”



Amendment by section 307 of Pub. L. 102–88 (amending sections 224 and 225 of Pub. L. 88–643) effective as of Oct. 1, 1990, and no benefits provided pursuant to such amendment to be payable with respect to any period before such date, see section 307(d) of Pub. L. 102–88, set out as an Effective Date of 1991 Amendment note under section 3516 of this title.
Pub. L. 101–193, title III, § 304(b), Nov. 30, 1989, 103 Stat. 1703, provided that: “The amendment made by this section [amending section 224(a)(2) of Pub. L. 88–643] shall be effective as of October 1, 1986.”

Pub. L. 100–453, title III, § 302(b)(2), Sept. 29, 1988, 102 Stat. 1907, provided that: “The amendments made by paragraph (1) [amending section 224 of Pub. L. 88–643] shall take effect as of October 1, 1986.”

Pub. L. 100–453, title III, § 302(c)(2), Sept. 29, 1988, 102 Stat. 1907, provided that: “The amendment made by paragraph (1) [amending section 225(a) of Pub. L. 88–643] shall take effect as of December 2, 1987.”

Pub. L. 100–453, title III, § 302(d)(3), Sept. 29, 1988, 102 Stat. 1907, provided that: “The amendment made by this subsection [amending section 221(n), (p) of Pub. L. 88–643] shall apply to marriages which occur on or after May 7, 1985.”

Pub. L. 100–178, title IV, § 402(c)–(e), Dec. 2, 1987, 101 Stat. 1014, provided that:
“(c)(1) Except as provided in paragraph (2), the amendments made by this section [amending section 3514 of this title and sections 221(o)(2), 232(b), and 304 of Pub. L. 88–643] shall take effect on November 15, 1982, the effective date of the Central Intelligence Agency Spouses’ Retirement Equity Act of 1982.

“(2) The amendment made by subsection (b)(2) [amending section 304 of Pub. L. 88–643] shall take effect on January 1, 1987, the effective date of the Federal Employees’ Retirement System Act of 1986.


“(d) Nothing in this section or any amendment made by this section shall be construed to require the forfeiture by any individual of benefits received before the date of the enactment of this Act [Dec. 2, 1987].

“(e) Nothing in this section or any amendment made by this section shall be construed to require a reduction in the level of benefits received by any individual who was receiving benefits under section 232 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643] before the date of enactment of this Act [Dec. 2, 1987]”.



Amendment by section 302(a) of Pub. L. 99–569 (enacting section 224 of Pub. L. 88–643) effective Oct. 1, 1986, see section 302(d) of Pub. L. 99–569, set out as an Effective Date of 1986 Amendment note under section 3514 of this title.
Pub. L. 97–269, title VI, § 613, Sept. 27, 1982, 96 Stat. 1154, provided that:
“(a) Except as provided in subsections (b) and (c) of this section, this title [enacting section 3514 of this title and sections 222 and 223 of Pub. L. 88–643 and amending sections 204, 211, 221, 234, and 263 of Pub. L. 88–643] shall take effect on November 15, 1982.

“(b) The provisions of section 222(a) of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643], as added by this title, regarding the rights of former spouses to an annuity shall apply in the case of any individual who after the effective date of this title [Nov. 15, 1982] becomes a former spouse of an individual who separates from service with the Agency after such date.

“(c) Except to the extent provided in section 223 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643], the provisions of section 221(b) (as amended by this title) and the provisions of subsections (b) and (c) of section 222 of such Act, as added by this title, regarding the rights of former spouses to receive survivor annuities shall apply in the case of any individual who after the effective date of this title [Nov. 15, 1982] becomes a former spouse of a participant or former participant in the Central Intelligence Agency Retirement and Disability System.”



Pub. L. 94–522, title II, § 215, Oct. 17, 1976, 90 Stat. 2472, provided that:
“(a) This Act [amending Pub. L. 88–643] shall become effective October 1, 1976.

“(b) The amendments made by sections 201(a), (b), (c), and (d), 202, and 208 [amending sections 204(a), (b)(2), (3)(i), 221(b) and 232(b) of Pub. L. 88–643] shall not apply in the case of participants who died before January 8, 1971. The amendments made by section 201(e) [amending section 204 of Pub. L. 88–643] shall not apply in the case of participants who died before April 9, 1974. The rights of such persons and their survivors shall continue in the same manner and to the same extent as if such amendments had not been enacted.

“(c) The amendment made by section 203 [enacting section 221(f)(2) of Pub. L. 88–643] shall apply to a participant who married prior to enactment [Oct. 17, 1976] but only if the election is made within one year after enactment [Oct. 17, 1976].

“(d) The amendment made by section 210 [amending section 251 of Pub. L. 88–643] is effective only with respect to annuity accruing for full months beginning after January 8, 1971; but any part of a period of separation referred to in such amendment in which the participant or former participant was receiving benefits under chapter 81 of title 5, United States Code or any earlier statute on which such chapter is based shall be counted whether the person returns to duty before, on, or after January 8, 1971. With respect to any person retired before such date of enactment, any such part of a period of separation shall be counted only upon application of the retired person.

“(e) The amendment in section 211 [amending section 252(a)(2) of Pub. L. 88–643] to credit certain service in the Public Health Service is effective as of April 8, 1960, and the amendment to credit certain service in the National Oceanic and Atmospheric Administration is effective as of September 14, 1961.

“(f) The amendment in section 212 [enacting section 264 of Pub. L. 88–643] is effective as of June 30, 1974.

“(g) The amendment to recompute a reduced annuity during periods when not married in section 202 [amending section 221(b) of Pub. L. 88–643] shall apply to annuities which commence before, on, or after the date of enactment of this Act [Oct. 17, 1976], but no increase in annuity shall be paid for any period prior to November 1, 1974.

“(h) Annuity increases under sections 204 [enacting section 221(l) of Pub. L. 88–643] and 214 [set out below] shall apply to annuities which commence before, on, or after the date of enactment of this Act [Oct. 17, 1976], but no increase in annuity shall be paid for any period prior to August 1, 1974, or the date on which the annuity commences, whichever is later.”



Pub. L. 93–210, § 1(b), Dec. 28, 1973, 87 Stat. 908, provided that: “The amendments made by subsection (a) [amending section 291(b) of Pub. L. 88–643] shall apply only with respect to annuities which commence on or after July 2, 1973.”

Pub. L. 91–185, § 6, Dec. 30, 1969, 83 Stat. 849, provided that:
“(a) The amendments made by section 1 [amending section 211(a) of Pub. L. 88–643, set out above] shall become effective at the beginning of the first applicable pay period beginning after December 31, 1969.

“(b) The amendments made by sections 3, 4 [amending sections 231(a) and 232(h) of Pub. L. 88–643], and 2 [amending section 221 of Pub. L. 88–643], with the exception of 2(c) [amending subsec. (c) thereof], shall become effective October 20, 1969.

“(c) The amendments made by sections 2(c) and 5 [amending sections 221(c) and 291 of Pub. L. 88–643] shall become effective November 1, 1969.

“(d) The amendments made by sections 2(a), 2(e), 3, and 4(a)(1)–(2) [amending section 221(a), adding section 221(h), and amending sections 231(a) and 232(b) of Pub. L. 88–643] shall not apply in the cases of persons retired or otherwise separated prior to October 20, 1969, and the rights of such persons and their survivors shall continue in the same manner and to the same extent as if such sections had not been enacted.”




Short Title of 1993 AmendmentPub. L. 103–36, § 1, June 8, 1993, 107 Stat. 104, provided that: “This Act [amending section 2053 of this title and enacting provisions set out as a note under section 403–4 of this title] may be cited as the ‘Central Intelligence Agency Voluntary Separation Pay Act’.”


Short Title of 1992 AmendmentPub. L. 102–496, title VIII, § 801, Oct. 24, 1992, 106 Stat. 3196, provided that: “This title [enacting this chapter, amending sections 403n, 403r, 403r–1, and 403s of this title, sections 8347 and 8423 of Title 5, Government Organization and Employees, section 1605 of Title 10, Armed Forces and sections 4071b to 4071d of Title 22, Foreign Relations and Intercourse, enacting provisions set out as notes under this section, and amending provisions set out as a note under section 402 of this title] may be cited as the ‘CIARDS Technical Corrections Act of 1992’.”


Short Title of 1982 AmendmentPub. L. 97–269, title VI, § 601, Sept. 27, 1982, 96 Stat. 1145, provided that: “This title [enacting section 403n of this title and amending Pub. L. 88–643] may be cited as the ‘Central Intelligence Agency Spouses’ Retirement Equity Act of 1982’.”


Short TitlePub. L. 88–643, § 1(a), as added by Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3196, provided that: “This Act [enacting this chapter] may be cited as the ‘Central Intelligence Agency Retirement Act’.”


Savings ProvisionPub. L. 102–496, title VIII, § 804, Oct. 24, 1992, 106 Stat. 3253, provided that:
“(a) Prior Elections.—Any election made under the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643 prior to enactment of Pub. L. 102–496, formerly set out as a note under section 403 of this title] before the effective date specified in section 805 [set out as an Effective Date note above] shall not be affected by the amendment made by section 802 [enacting this chapter] and shall be deemed to have been made under the corresponding provision of that Act as restated by section 802 as the Central Intelligence Agency Retirement Act.

“(b) References.—Any reference in any other Act, or in any Executive order, rule, or regulation, to the Central Intelligence Agency Retirement Act of 1964 for Certain Employees, or to a provision of that Act, shall be deemed to refer to that Act and to the corresponding provision of that Act, as restated by section 802 as the Central Intelligence Agency Retirement Act.”




Funding Requirements for Amendments to Pub. L. 88–643 Prior to Enactment of Pub. L. 102–496Pub. L. 100–453, title III, § 302(e), Sept. 29, 1988, 102 Stat. 1907, provided that: “Any new spending authority (within the meaning of section 401(c) of the Congressional Budget Act of 1974 [2 U.S.C. 651(c)]) provided pursuant to the amendments made by this section [enacting section 226 and amending sections 221, 224, and 225 of Pub. L. 88–643] shall be effective for any fiscal year only to such extent or in such amounts as are provided in appropriations Acts.”

For provision that any new spending authority (within the meaning of section 401(c) of the Congressional Budget Act of 1974) provided pursuant to the amendments made to sections 224 and 225 of Pub. L. 88–643 by section 307 of Pub. L. 102–88 be effective for any fiscal year only to such extent or in such amounts as are provided in advance in appropriation Acts, see section 307(c) of Pub. L. 102–88, set out as a Compliance With Budget Act note under section 3516 of this title.

Central Intelligence Agency Retirement and Disability Fund; Annuity Increase Payment; Monthly RatePub. L. 94–522, title II, § 214, Oct. 17, 1976, 90 Stat. 2472, provided that:
“(a) An annuity payable from the Central Intelligence Agency Retirement and Disability Fund to an annuitant which is based on a separation occurring prior to October 20, 1969, is increased by $240 per annum.

“(b) In lieu of any increase based on an increase under subsection (a) of this section, an annuity payable from the Central Intelligence Agency Retirement and Disability Fund to the surviving spouse of an annuitant, which is based on a separation occurring prior to October 20, 1969, shall be increased by $132 per annum.

“(c) The monthly rate of an annuity resulting from an increase under this section shall be considered as the monthly rate of annuity payable under section 221(a) of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees, as amended (78 Stat. 1043; 50 U.S.C. 403 note) [section 221 of Pub. L. 88–643 prior to enactment of Pub. L. 102–496; see 50 U.S.C. 2031(a)] for purposes of computing the minimum annuity under new section 221(l) of the Act, as added by section 204 of this Act.”




Temporary Retirement Contributions and Procedures for Certain ParticipantsFor temporary provisions providing modified contributions and procedures for officers and employees participating in the Central Intelligence Agency Retirement and Disability System who are also required to pay employment taxes relating to benefits under title II of the Social Security Act, 42 U.S.C. 401 et seq., until they are covered by a new Government retirement system or Jan. 1, 1986, whichever is earlier, see title II of Pub. L. 98–168, set out as a note under section 8331 of Title 5, Government Organization and Employees.

Contingent Once-a-Year Adjustment in AnnuitiesFor provisions which directed the President, subject to certain conditions, to provide for a single cost-of-living adjustment in the annuities paid under the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643] during the period Sept. 1, 1980, to Aug. 31, 1981, and which further directed that, subject to the enactment of specified legislation providing for the adjustment of annuities paid under section 8331 et seq. of Title 5, Government Organization and Employees, the President exercise the authority vested in him under section 292 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees [Pub. L. 88–643] to provide for cost-of-living adjustments in the annuities paid under that Act on an identical basis, see Pub. L. 96–342, title VIII, § 812(a)(3), (4), (b)(3), (4), (c), Sept. 8, 1980, 94 Stat. 1098, set out as a note under section 1401a of Title 10, Armed Forces.

Executive Documents

Executive Order No. 11950
Ex. Ord. No. 11950, Jan. 6, 1977, 42 F.R. 1451, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with respect to cost of living increases in annuities when there were increases in the price index.


Executive Order No. 12023
Ex. Ord. No. 12023, Dec. 1, 1977, 42 F.R. 61443, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with regard to allotments or assignments of moneys by annuitants.


Executive Order No. 12197
Ex. Ord. No. 12197, Mar. 5, 1980, 45 F.R. 14833, conformed Central Intelligence Agency Retirement and Disability System to amendments to Civil Service Retirement and Disability System with regard to restoration of previously reduced annuities.


Executive Order No. 12253
Ex. Ord. No. 12253, Nov. 25, 1980, 45 F.R. 78995, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with regard to definition of “dependent”.


Executive Order No. 12273
Ex. Ord. No. 12273, Jan. 16, 1981, 46 F.R. 5854, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with regard to cost-of-living increases to annuities.


Executive Order No. 12326
Ex. Ord. No. 12326, Sept. 30, 1981, 46 F.R. 48889, as amended by Ex. Ord. No. 12443, Sept. 27, 1983, 48 F.R. 44751, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with regard to notification of loss or reduction of survivor benefits, computation of annuities, cost-of-living increases, accuracy of information, and withholding of State income tax.


Executive Order No. 12443
Ex. Ord. No. 12443, Sept. 27, 1983, 48 F.R. 44751, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with regard to restoration of disability retirement annuities, entitlement to and computation and payment of annuities, accuracy of information, and adjustments in amounts.


Executive Order No. 12485
Ex. Ord. No. 12485, July 13, 1984, 49 F.R. 28827, conformed Central Intelligence Agency Retirement and Disability System and Civil Service Retirement and Disability System with regard to prior service credit.


Executive Order No. 12684
Ex. Ord. No. 12684, July 27, 1989, 54 F.R. 31643, conformed Central Intelligence Agency and Civil Service Retirement and Disability Systems with regard to considering part-time service in computing annuities and remarriage of surviving spouses.



§ 2002. Definitions relating to participants and annuitants(a) General definitionsWhen used in subchapter II:(1) Former participantThe term “former participant” means a person who—(A) while an employee of the Agency was a participant in the system; and

(B) separates from the Agency without entitlement to immediate receipt of an annuity from the fund.


(2) Retired participantThe term “retired participant” means a person who—(A) while an employee of the Agency was a participant in the system; and

(B) is entitled to receive an annuity from the fund based upon such person’s service as a participant.


(3) Surviving spouse(A) In generalThe term “surviving spouse” means the surviving wife or husband of a participant or retired participant who (i) was married to the participant or retired participant for at least 9 months immediately preceding the participant’s or retired participant’s death, or (ii) who is the parent of a child born of the marriage.


(B) Treatment when participant dies less than 9 months after marriageIn a case in which the participant or retired participant dies within the 9-month period beginning on the date of the marriage, the requirement under subparagraph (A)(i) that a marriage have a duration of at least 9 months immediately preceding the death of the participant or retired participant shall be treated as having been met if—(i) the death of the participant or retired participant was accidental; or

(ii) the surviving wife or husband had been previously married to the participant or retired participant (and subsequently divorced) and the aggregate time married is at least 9 months.



(4) Former spouseThe term “former spouse” means a former wife or husband of a participant, former participant, or retired participant as follows:(A) Divorces on or before December 4, 1991In the case of a divorce that became final on or before December 4, 1991, such term means a former wife or husband of a participant, former participant, or retired participant who was married to such participant for not less than 10 years during periods of the participant’s creditable service, at least 5 years of which were spent outside the United States by both such participant and former wife or husband during the participant’s service as an employee of the Agency.


(B) Divorces after December 4, 1991In the case of a divorce that becomes final after December 4, 1991, such term means a former wife or husband of a participant, former participant, or retired participant who was married to such participant for not less than 10 years during periods of the participant’s creditable service, at least 5 years of which were spent by the participant during the participant’s service as an employee of the Agency (i) outside the United States, or (ii) otherwise in a position the duties of which qualified the participant for designation by the Director as a participant under section 2013 of this title.


(C) Creditable serviceFor purposes of subparagraphs (A) and (B), the term “creditable service” means all periods of a participant’s service that are creditable under sections 2081, 2082, and 2083 of this title.



(5) Previous spouseThe term “previous spouse” means an individual who was married for at least 9 months to a participant, former participant, or retired participant who had at least 18 months of service which are creditable under sections 2081, 2082, and 2083 of this title.


(6) Spousal agreementThe term “spousal agreement” means an agreement between a participant, former participant, or retired participant and the participant, former participant, or retired participant’s spouse or former spouse that—(A) is in writing, is signed by the parties, and is notarized;

(B) has not been modified by court order; and

(C) has been authenticated by the Director.


(7) Court orderThe term “court order” means—(A) a court decree of divorce, annulment, or legal separation; or

(B) a court order or court-approved property settlement agreement incident to such court decree of divorce, annulment, or legal separation.


(8) CourtThe term “court” means a court of a State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, or the Virgin Islands, and any Indian court.



(b) “Child” definedFor purposes of sections 2031 and 2052 of this title:(1) In generalThe term “child” means any of the following:(A) Minor childrenAn unmarried dependent child under 18 years of age, including—(i) an adopted child;

(ii) a stepchild, but only if the stepchild lived with the participant or retired participant in a regular parent-child relationship;

(iii) a recognized natural child; and

(iv) a child who lived with the participant, for whom a petition of adoption was filed by the participant or retired participant, and who is adopted by the surviving spouse after the death of the participant or retired participant.


(B) Disabled adult childrenAn unmarried dependent child, regardless of age, who is incapable of self-support because of a physical or mental disability incurred before age 18.


(C) StudentsAn unmarried dependent child between 18 and 22 years of age who is a student regularly pursuing a full-time course of study or training in residence in a high school, trade school, technical or vocational institute, junior college, college, university, or comparable recognized educational institution.



(2) Special rules for students(A) Extension of age termination of status as “child”For purposes of this subsection, a child whose 22nd birthday occurs before July 1 or after August 31 of a calendar year, and while regularly pursuing such a course of study or training, shall be treated as having attained the age of 22 on the first day of July following that birthday.


(B) Treatment of interim period between school yearsA child who is a student is deemed not to have ceased to be a student during an interim between school years if the interim does not exceed 5 months and if the child shows to the satisfaction of the Director that the child has a bona fide intention of continuing to pursue a course of study or training in the same or different school during the school semester (or other period into which the school year is divided) immediately following the interim.



(3) “Dependent” definedFor purposes of this subsection, the term “dependent”, with respect to the child of a participant or retired participant, means that the participant or retired participant was, at the time of the death of the participant or retired participant, either living with or contributing to the support of the child, as determined in accordance with regulations prescribed under subchapter II.


(4) Exclusion of stepchildren from lump-sum paymentFor purposes of section 2071(c) of this title, the term “child” includes an adopted child and a natural child, but does not include a stepchild.



(Pub. L. 88–643, title I, § 102, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3198.)

Editorial Notes
Prior ProvisionsA prior section 111 of Pub. L. 88–643, title I, Oct. 13, 1964, 78 Stat. 1043; Pub. L. 94–522, title I, § 101, Oct. 17, 1976, 90 Stat. 2467, provided definitions for Pub. L. 88–643 and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




SUBCHAPTER II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
Part A—Establishment of System
§ 2011. CIARDS system(a) In general(1) Establishment of systemThere is a retirement and disability system for certain employees of the Central Intelligence Agency known as the Central Intelligence Agency Retirement and Disability System (hereinafter in this chapter referred to as the “system”), originally established pursuant to title II of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees.


(2) DCI regulationsThe Director shall prescribe regulations for the system. The Director shall submit any proposed regulations for the system to the congressional intelligence committees not less than 14 days before they take effect.



(b) Administration of systemThe Director shall administer the system in accordance with regulations prescribed under this subchapter and with the principles established by this subchapter.


(c) Finality of decisions of DCIIn the interests of the security of the foreign intelligence activities of the United States and in order further to implement section 3024(i) of this title that the Director of National Intelligence shall be responsible for protecting intelligence sources and methods from unauthorized disclosure, and notwithstanding the provisions of chapter 7 of title 5 or any other provision of law (except section 2155(b) of this title), any determination by the Director authorized by this chapter shall be final and conclusive and shall not be subject to review by any court.


(Pub. L. 88–643, title II, § 201, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3201; amended Pub. L. 103–178, title II, § 202(a)(2), Dec. 3, 1993, 107 Stat. 2026; Pub. L. 105–272, title IV, § 403(b), Oct. 20, 1998, 112 Stat. 2404; Pub. L. 108–458, title I, § 1072(c), Dec. 17, 2004, 118 Stat. 3693.)

Editorial Notes

References in TextThe Central Intelligence Agency Retirement Act of 1964 for Certain Employees, referred to in subsec. (a)(1), is Pub. L. 88–643, Oct. 13, 1964, 78 Stat. 1043, as amended, which was formerly set out as a note under section 403 of this title. Pub. L. 88–643 was revised generally by Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3196, and is now known as the Central Intelligence Agency Retirement Act. As so revised, title II of Pub. L. 88–643 is classified generally to this subchapter.

Prior ProvisionsA prior section 201 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1043; Pub. L. 98–618, title III, § 302, Nov. 8, 1984, 98 Stat. 3300; Pub. L. 99–335, title V, § 501(1), June 6, 1986, 100 Stat. 622, related to rules and regulations and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2004—Subsec. (c). Pub. L. 108–458 substituted “section 403–1(i) of this title that the Director of National Intelligence” for “paragraph (6) of section 403–3(c) of this title that the Director of Central Intelligence”.
1998—Subsec. (c). Pub. L. 105–272 substituted “paragraph (6) of section 403–3(c) of this title” for “section 403–3(c)(5) of this title”.
1993—Subsec. (c). Pub. L. 103–178 substituted “section 403–3(c)(5) of this title” for “the proviso of section 403(d)(3) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2012. Central Intelligence Agency Retirement and Disability Fund
The Director shall maintain the fund in the Treasury known as the “Central Intelligence Agency Retirement and Disability Fund” (hereinafter in this chapter referred to as the “fund”), originally created pursuant to title II of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees.
(Pub. L. 88–643, title II, § 202, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3201.)

Editorial Notes

References in TextThe Central Intelligence Agency Retirement Act of 1964 for Certain Employees, referred to in text, is Pub. L. 88–643, Oct. 13, 1964, 78 Stat. 1043, as amended, which was formerly set out as a note under section 403 of this title. Pub. L. 88–643 was revised generally by Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3196, and is now known as the Central Intelligence Agency Retirement Act. As so revised, title II of Pub. L. 88–643 is classified generally to this subchapter.

Prior ProvisionsA prior section 202 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1043, related to establishment and maintenance of the Central Intelligence Agency Retirement and Disability Fund and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2013. Participants in CIARDS system(a) Designation of participantsThe Director may from time to time designate employees of the Agency who shall be entitled to participate in the system. Employees so designated who elect to participate in the system are referred to in this chapter as “participants”.


(b) Qualifying serviceDesignation of employees under this section may be made only from among employees of the Agency who have completed at least 5 years of qualifying service. For purposes of this chapter, qualifying service is service performed by an Agency employee in carrying out duties that are determined by the Director—(1) to be in support of intelligence activities abroad hazardous to life or health; or

(2) to be so specialized because of security requirements as to be clearly distinguishable from normal government employment.


(c) Election of employee to be participant(1) Permanence of electionAn employee of the Agency who elects to accept designation as a participant in the system shall remain a participant of the system for the duration of that individual’s employment with the Agency.


(2) Irrevocability of electionSuch an election shall be irrevocable except as and to the extent provided in section 2151(d) of this title.


(3) Election not subject to approvalAn election under this section is not subject to review or approval by the Director.



(Pub. L. 88–643, title II, § 203, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3202; amended Pub. L. 113–126, title II, § 202(a), July 7, 2014, 128 Stat. 1394.)

Editorial Notes
Prior ProvisionsA prior section 203 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1044; Pub. L. 102–88, title III, § 303, Aug. 14, 1991, 105 Stat. 431, related to participants in the system and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2014—Subsec. (b). Pub. L. 113–126, § 202(a)(1), substituted “service performed by an Agency employee” for “service in the Agency performed” in introductory provisions.
Subsec. (b)(1). Pub. L. 113–126, § 202(a)(2), substituted “intelligence activities” for “Agency activities”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Application of 2014 AmendmentPub. L. 113–126, title II, § 202(b), July 7, 2014, 128 Stat. 1394, provided that: “The amendment made by subsection (a) [amending this section] shall be applied to retired or deceased officers of the Central Intelligence Agency who were designated at any time under section 203 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2013) prior to the date of the enactment of this Act [July 7, 2014].”




§ 2014. Annuitants
Persons who are annuitants under the system are—(1) those persons who, on the basis of their service in the Agency, have met all requirements for an annuity under this subchapter or any other Act and are receiving an annuity from the fund; and

(2) those persons who, on the basis of someone else’s service, meet all the requirements under this subchapter or any other Act for an annuity payable from the fund.

(Pub. L. 88–643, title II, § 204, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3202.)

Editorial Notes
Prior ProvisionsA prior section 204 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1044; Pub. L. 91–626, § 1, Dec. 31, 1970, 84 Stat. 1872; Pub. L. 94–552, title II, § 201, Oct. 17, 1976, 90 Stat. 2468; Pub. L. 97–269, title VI, § 602, Sept. 27, 1982, 96 Stat. 1145; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622; Pub. L. 102–88, title III, § 302, Aug. 14, 1991, 105 Stat. 431; Pub. L. 102–183, title III, §§ 302(c), 310(a), Dec. 4, 1991, 105 Stat. 1263, 1266, related to annuitants under the system and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part B—Contributions
§ 2021. Contributions to fund(a) In general(1) DefinitionIn this subsection, the term “revised annuity participant” means an individual who—(A) on December 31, 2012—(i) is not a participant;

(ii) is not performing qualifying service; and

(iii) has less than 5 years of qualifying service; and


(B) after December 31, 2012, becomes a participant performing qualifying service.


(2) Contributions(A) In generalExcept as provided in subsection (d), 7 percent of the basic pay received by a participant other than a revised annuity participant for any pay period shall be deducted and withheld from the pay of that participant and contributed to the fund.


(B) Revised annuity participantsExcept as provided in subsection (d), 9.3 percent of the basic pay received by a revised annuity participant for any pay period shall be deducted and withheld from the pay of that revised annuity participant and contributed to the fund.



(3) Agency contributions(A) In generalAn amount equal to 7 percent of the basic pay received by a participant other than a revised annuity participant shall be contributed to the fund for a pay period for the participant from the appropriation or fund which is used for payment of the participant’s basic pay.


(B) Revised annuity participantsAn amount equal to 4.7 percent of the basic pay received by a revised annuity participant shall be contributed to the fund for a pay period for the revised annuity participant from the appropriation or fund which is used for payment of the revised annuity participant’s basic pay.



(4) Deposits to the fundThe amounts deducted and withheld from basic pay, together with the amounts so contributed from the appropriation or fund, shall be deposited by the Director to the credit of the fund.



(b) Consent of participant to deductions from payEach participant shall be deemed to consent and agree to such deductions from basic pay, and payment less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for all regular services during the period covered by such payment, except the right to the benefits to which the participant is entitled under this subchapter, notwithstanding any law, rule, or regulation affecting the individual’s pay.


(c) Treatment of contributions after 35 years of service(1) Accrual of interestAmounts deducted and withheld from the basic pay of a participant under this section for pay periods after the first day of the first pay period beginning after the day on which the participant completes 35 years of creditable service computed under sections 2081 and 2082 of this title (excluding service credit for unused sick leave under section 2031(a)(2) of this title) shall accrue interest. Such interest shall accrue at the rate of 3 percent a year through December 31, 1984, and thereafter at the rate computed under section 8334(e) of title 5, and shall be compounded annually from the date on which the amount is so deducted and withheld until the date of the participant’s retirement or death.


(2) Use of amounts withheld after 35 years of service(A) Use for deposits due under section 2082(b)Amounts described in paragraph (1), including interest accrued on such amounts, shall be applied upon the participant’s retirement or death toward any deposit due under section 2082(b) of this title.


(B) Lump-sum paymentAny balance of such amounts not so required for such a deposit shall be refunded to the participant in a lump sum after the participant’s separation (or, in the event of a death in service, to a beneficiary in order of precedence specified in subsection 11 So in original. Probably should be “section”. 2071(c) of this title), subject to prior notification of a current spouse, if any, unless the participant establishes to the satisfaction of the Director, in accordance with regulations which the Director may prescribe, that the participant does not know, and has taken all reasonable steps to determine, the whereabouts of the current spouse.


(C) Purchases of additional elective benefitsIn lieu of such a lump-sum payment, the participant may use such amounts—(i) to purchase an additional annuity in accordance with section 2121 of this title; or

(ii) provide any additional survivor benefit for a current or former spouse or spouses.




(d) Offset for social security taxes(1) Persons coveredIn the case of a participant who was a participant subject to this subchapter before January 1, 1984, and whose service—(A) is employment for the purposes of title II of the Social Security Act [42 U.S.C. 401 et seq.] and chapter 21 of title 26, and

(B) is not creditable service for any purpose under subchapter III of this chapter or chapter 84 of title 5,

there shall be deducted and withheld from the basic pay of the participant under this section during any pay period only the amount computed under paragraph (2).

(2) Reduction in contributionThe amount deducted and withheld from the basic pay of a participant during any pay period pursuant to paragraph (1) shall be the excess of—(A) the amount determined by multiplying the percent applicable to the participant under subsection (a) by the basic pay payable to the participant for that pay period, over

(B) the amount of the taxes deducted and withheld from such basic pay under section 3101(a) of title 26 (relating to old-age, survivors, and disability insurance) for that pay period.



(Pub. L. 88–643, title II, § 211, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3202; amended Pub. L. 103–178, title II, § 202(a)(3), Dec. 3, 1993, 107 Stat. 2026; Pub. L. 112–96, title V, § 5003, Feb. 22, 2012, 126 Stat. 200.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (d)(1)(A), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Prior ProvisionsA prior section 211 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1045; Pub. L. 91–185, § 1, Dec. 30, 1969, 83 Stat. 847; Pub. L. 97–269, title VI, § 611, Sept. 27, 1982, 96 Stat. 1153; Pub. L. 99–335, title V, §§ 501(2), 502, June 6, 1986, 100 Stat. 622, 623; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, related to compulsory contributions to the fund and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2012—Subsec. (a). Pub. L. 112–96 added pars. (1) to (3), redesignated former par. (3) as (4), and struck out former pars. (1) and (2) which related to participant’s contributions and agency contributions, respectively.
1993—Subsec. (c)(2)(B). Pub. L. 103–178 substituted “prior notification of a current spouse, if any, unless the participant establishes to the satisfaction of the Director, in accordance with regulations which the Director may prescribe, that the participant does not know, and has taken all reasonable steps to determine, the whereabouts of the current spouse” for “the requirement under section 2071(b)(4) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Temporary Adjustment of Contribution LevelsPub. L. 106–346, § 101(a) [title V, § 505(g)], Oct. 23, 2000, 114 Stat. 1356, 1356A–54, provided that: “Notwithstanding [former] section 211(a)(2) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2021(a)(2)), during the period beginning on October 1, 2002, through December 31, 2002, the Central Intelligence Agency shall contribute 7.5 percent of the basic pay of an employee participating in the Central Intelligence Agency Retirement and Disability System in lieu of the agency contribution otherwise required under section 211(a)(2) of such Act.”

Pub. L. 105–33, title VII, § 7001(c)(1), (2), Aug. 5, 1997, 111 Stat. 658, as amended by Pub. L. 106–346, § 101(a) [title V, § 505(c)(1)], Oct. 23, 2000, 114 Stat. 1356, 1356A–53, provided that:
“(1) Agency contributions.—Notwithstanding [former] section 211(a)(2) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2021(a)(2)), during the period beginning on October 1, 1997, through September 30, 2002, the Central Intelligence Agency shall contribute 8.51 percent of the basic pay of an employee participating in the Central Intelligence Agency Retirement and Disability System in lieu of the agency contribution otherwise required under section 211(a)(2) of such Act.

“(2) Individual deductions, withholdings, and deposits.—Notwithstanding [former] section 211(a)(1) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2021(a)(1)) beginning on January 1, 1999, through December 31, 2000, the percentage deducted and withheld from the basic pay of an employee participating in the Central Intelligence Agency Retirement and Disability System shall be as follows:











 7.25January 1, 1999, to December 31, 1999.
 7.4January 1, 2000, to December 31, 2000.”










Part C—Computation of Annuities
§ 2031. Computation of annuities(a) Annuity of participant(1) Computation of annuityThe annuity of a participant is the product of—(A) the participant’s high-3 average pay (as defined in paragraph (4)); and

(B) the number of years, not exceeding 35, of service credit (determined in accordance with sections 2081 and 2082 of this title) multiplied by 2 percent.


(2) Credit for unused sick leaveThe total service of a participant who retires on an immediate annuity (except under section 2051 of this title) or who dies leaving a survivor or survivors entitled to an annuity shall include (without regard to the 35-year limitation prescribed in paragraph (1)) the days of unused sick leave to the credit of the participant. Days of unused sick leave may not be counted in determining average basic pay or eligibility for an annuity under this subchapter. A deposit shall not be required for days of unused sick leave credited under this paragraph.


(3) Crediting of part-time service(A) In generalIn the case of a participant whose service includes service on a part-time basis performed after April 6, 1986, the participant’s annuity shall be the sum of the amounts determined under subparagraphs (B) and (C).


(B) Computation of pre-April 7, 1986, annuityThe portion of an annuity referred to in subparagraph (A) with respect to service before April 7, 1986, shall be the amount computed under paragraph (1) using the participant’s length of service before that date (increased by the unused sick leave to the credit of the participant at the time of retirement) and the participant’s high-3 average pay, as determined by using the annual rate of basic pay that would be payable for full-time service in that position.


(C) Computation of post-April 6, 1986, annuityThe portion of an annuity referred to in subparagraph (A) with respect to service after April 6, 1986, shall be the product of—(i) the amount computed under paragraph (1), using the participant’s length of service after that date and the participant’s high-3 average pay, as determined by using the annual rate of basic pay that would be payable for full-time service; and

(ii) the ratio which the participant’s actual service after April 6, 1986 (as determined by prorating the participant’s total service after that date to reflect the service that was performed on a part-time basis) bears to the total service after that date that would be creditable for the participant if all the service had been performed on a full-time basis.


(D) Treatment of employment on temporary or intermittent basisEmployment on a temporary or intermittent basis shall not be considered to be service on a part-time basis for purposes of this paragraph.



(4) High-3 average pay definedFor purposes of this subsection, a participant’s high-3 average pay is the amount of the participant’s average basic pay for the highest 3 consecutive years of the participant’s service for which full contributions have been made to the fund.


(5) Computation of serviceIn determining the aggregate period of service upon which an annuity is to be based, any fractional part of a month shall not be counted.



(b) Spouse or former spouse survivor annuity(1) Reduction in participant’s annuity to provide spouse or former spouse survivor annuity(A) General ruleExcept to the extent provided otherwise under a written election under subparagraph (B) or (C), if at the time of retirement a participant or former participant is married (or has a former spouse who has not remarried before attaining age 55), the participant shall receive a reduced annuity and provide a survivor annuity for the participant’s spouse under this subsection or former spouse under section 2032(b) of this title, or a combination of such annuities, as the case may be.


(B) Joint election for waiver or reduction of spouse survivor annuityA married participant or former participant and the participant’s spouse may jointly elect in writing at the time of retirement to waive a survivor annuity for that spouse under this section or to reduce such survivor annuity under this section by designating a portion of the annuity of the participant as the base for the survivor annuity. If the marriage is dissolved following an election for such a reduced annuity and the spouse qualifies as a former spouse, the base used in calculating any annuity of the former spouse under section 2032(b) of this title may not exceed the portion of the participant’s annuity designated under this subparagraph.


(C) Joint election of participant and former spouseIf a participant or former participant has a former spouse, such participant and the participant’s former spouse may jointly elect by spousal agreement under section 2094(b) of this title to waive, reduce, or increase a survivor annuity under section 2032(b) of this title for that former spouse. Any such election must be made (i) before the end of the 2-year period beginning on the date on which the divorce or annulment involving that former spouse becomes final, or (ii) at the time of retirement of the participant, whichever is later.


(D) Unilateral elections in absence of spouse or former spouseThe Director may prescribe regulations under which a participant or former participant may make an election under subparagraph (B) or (C) without the participant’s spouse or former spouse if the participant establishes to the satisfaction of the Director that the participant does not know, and has taken all reasonable steps to determine, the whereabouts of the spouse or former spouse.



(2) Amount of reduction in participant’s annuityThe annuity of a participant or former participant providing a survivor annuity under this section (or section 2032(b) of this title), excluding any portion of the annuity not designated or committed as a base for any survivor annuity, shall be reduced by 2½ percent of the first $3,600 plus 10 percent of any amount over $3,600. The reduction under this paragraph shall be calculated before any reduction under section 2032(a)(5) of this title.


(3) Amount of surviving spouse annuity(A) In generalIf a retired participant receiving a reduced annuity under this subsection dies and is survived by a spouse, a survivor annuity shall be paid to the surviving spouse. The amount of the annuity shall be equal to 55 percent of (i) the full amount of the participant’s annuity computed under subsection (a), or (ii) any lesser amount elected as the base for the survivor annuity under paragraph (1)(B).


(B) LimitationNotwithstanding subparagraph (A), the amount of the annuity calculated under subparagraph (A) for a surviving spouse in any case in which there is also a surviving former spouse of the retired participant who qualifies for an annuity under section 2032(b) of this title may not exceed 55 percent of the portion (if any) of the base for survivor annuities which remains available under section 2032(b)(4)(B) of this title.


(C) Effective date and termination of annuityAn annuity payable from the fund to a surviving spouse under this paragraph shall commence on the day after the retired participant dies and shall terminate on the last day of the month before the surviving spouse’s death or remarriage before attaining age 55. If such survivor annuity is terminated because of remarriage, it shall be restored at the same rate commencing on the date such remarriage is dissolved by death, annulment, or divorce if any lump sum paid upon termination of the annuity is returned to the fund.




(c) 18-month open period after retirement to provide spouse coverage(1) Survivor annuity elections(A) Election when spouse coverage waived at time of retirementA participant or former participant who retires after March 31, 1992 and who—(i) is married at the time of retirement; and

(ii) elects at that time (in accordance with subsection (b)) to waive a survivor annuity for the spouse,

may, during the 18-month period beginning on the date of the retirement of the participant, elect to have a reduction under subsection (b) made in the annuity of the participant (or in such portion thereof as the participant may designate) in order to provide a survivor annuity for the participant’s spouse.

(B) Election when reduced spouse annuity electedA participant or former participant who retires after March 31, 1992, and—(i) who, at the time of retirement, is married, and

(ii) who, at that time designates (in accordance with subsection (b)) that a portion of the annuity of such participant is to be used as the base for a survivor annuity,

may, during the 18-month period beginning on the date of the retirement of such participant, elect to have a greater portion of the annuity of such participant so used.


(2) Deposit required(A) RequirementAn election under paragraph (1) shall not be effective unless the amount specified in subparagraph (B) is deposited into the fund before the end of that 18-month period.


(B) Amount of depositThe amount to be deposited with respect to an election under this subsection is the amount equal to the sum of the following:(i) Additional cost to systemThe additional cost to the system that is associated with providing a survivor annuity under subsection (b) and that results from such election, taking into account—(I) the difference (for the period between the date on which the annuity of the participant or former participant commences and the date of the election) between the amount paid to such participant or former participant under this subchapter and the amount which would have been paid if such election had been made at the time the participant or former participant applied for the annuity; and

(II) the costs associated with providing for the later election.


(ii) InterestInterest on the additional cost determined under clause (i), computed using the interest rate specified or determined under section 8334(e) of title 5 for the calendar year in which the amount to be deposited is determined.




(3) Voiding of previous electionsAn election by a participant or former participant under this subsection voids prospectively any election previously made in the case of such participant under subsection (b).


(4) Reductions in annuityAn annuity that is reduced in connection with an election under this subsection shall be reduced by the same percentage reductions as were in effect at the time of the retirement of the participant or former participant whose annuity is so reduced.


(5) Rights and obligations resulting from reduced annuity electionRights and obligations resulting from the election of a reduced annuity under this subsection shall be the same as the rights and obligations that would have resulted had the participant involved elected such annuity at the time of retirement.



(d) Annuities for surviving children(1) Participants dying before April 1, 1992In the case of a retired participant who died before April 1, 1992, and who is survived by a child or children—(A) if the retired participant was survived by a spouse, there shall be paid from the fund to or on behalf of each such surviving child an annuity determined under paragraph (3)(A); and

(B) if the retired participant was not survived by a spouse, there shall be paid from the fund to or on behalf of each such surviving child an annuity determined under paragraph (3)(B).


(2) Participants dying on or after April 1, 1992In the case of a retired participant who dies on or after April 1, 1992, and who is survived by a child or children—(A) if the retired participant is survived by a spouse or former spouse who is the natural or adoptive parent of a surviving child of the participant, there shall be paid from the fund to or on behalf of each such surviving child an annuity determined under paragraph (3)(A); and

(B) if the retired participant is not survived by a spouse or former spouse who is the natural or adoptive parent of a surviving child of the participant, there shall be paid to or on behalf of each such surviving child an annuity determined under paragraph (3)(B).


(3) Amount of annuity(A) The annual amount of an annuity for the surviving child of a participant covered by paragraph (1)(A) or (2)(A) of this subsection (or covered by paragraph (1)(A) or (2)(A) of section 2052(c) of this title) is the smallest of the following:(i) 60 percent of the participant’s high-3 average pay, as determined under subsection (a)(4), divided by the number of children.

(ii) $900, as adjusted under section 2131 of this title.

(iii) $2,700, as adjusted under section 2131 of this title, divided by the number of children.


(B) The amount of an annuity for the surviving child of a participant covered by paragraph (1)(B) or (2)(B) of this subsection (or covered by paragraph (1)(B) or (2)(B) of section 2052(c) of this title) is the smallest of the following:(i) 75 percent of the participant’s high-3 average pay, as determined under subsection (a)(4), divided by the number of children.

(ii) $1,080, as adjusted under section 2131 of this title.

(iii) $3,240, as adjusted under section 2131 of this title, divided by the number of children.



(4) Recomputation of child annuities(A) In the case of a child annuity payable under paragraph (1), upon the death of a surviving spouse or the termination of the annuity of a child, the annuities of any remaining children shall be recomputed and paid as though the spouse or child had not survived the retired participant.

(B) In the case of a child annuity payable under paragraph (2), upon the death of a surviving spouse or former spouse or termination of the annuity of a child, the annuities of any remaining children shall be recomputed and paid as though the spouse, former spouse, or child had not survived the retired participant. If the annuity of a surviving child who has not been receiving an annuity is initiated or resumed, the annuities of any other children shall be recomputed and paid from that date as though the annuities of all currently eligible children were then being initiated.


(5) “Former spouse” definedFor purposes of this subsection, the term “former spouse” includes any former wife or husband of the retired participant, regardless of the length of marriage or the amount of creditable service completed by the participant.



(e) Commencement and termination of child annuities(1) CommencementAn annuity payable to a child under subsection (d), or under section 2052(c) of this title, shall begin on the day after the date on which the participant or retired participant dies or, in the case of an individual over the age of 18 who is not a child within the meaning of section 2002(b) of this title, shall begin or resume on the first day of the month in which the individual later becomes or again becomes a student as described in section 2002(b) of this title. Such annuity may not commence until any lump-sum that has been paid is returned to the fund.


(2) TerminationSuch an annuity shall terminate on the last day of the month before the month in which the recipient of the annuity dies or no longer qualifies as a child (as defined in section 2002(b) of this title).



(f) Participants not married at time of retirement(1) Designation of persons with insurable interest(A) Authority to make designationSubject to the rights of former spouses under subsection (b) of this section and section 2032 of this title, at the time of retirement an unmarried participant found by the Director to be in good health may elect to receive an annuity reduced in accordance with subparagraph (B) and designate in writing an individual having an insurable interest in the participant to receive an annuity under the system after the participant’s death. The amount of such an annuity shall be equal to 55 percent of the participant’s reduced annuity.


(B) Reduction in participant’s annuityThe annuity payable to the participant making such election shall be reduced by 10 percent of an annuity computed under subsection (a) and by an additional 5 percent for each full 5 years the designated individual is younger than the participant. The total reduction under this subparagraph may not exceed 40 percent.


(C) Commencement of survivor annuityThe annuity payable to the designated individual shall begin on the day after the retired participant dies and terminate on the last day of the month before the designated individual dies.


(D) Recomputation of participant’s annuity on death of designated individualAn annuity which is reduced under this paragraph shall, effective the first day of the month following the death of the designated individual, be recomputed and paid as if the annuity had not been so reduced.



(2) Election of survivor annuity upon subsequent marriageA participant who is unmarried at the time of retirement and who later marries may irrevocably elect, in a signed writing received by the Director within two years after the marriage, to receive a reduced annuity as provided in subsection (b). Such election and reduction shall be effective on the first day of the month beginning 9 months after the date of marriage. The election voids prospectively any election previously made under paragraph (1).



(g) Effect of divorce after retirement(1) Recomputation of retired participant’s annuity upon divorceAn annuity which is reduced under this section (or any similar prior provision of law) to provide a survivor annuity for a spouse shall, if the marriage of the retired participant to such spouse is dissolved, be recomputed and paid for each full month during which a retired participant is not married (or is remarried, if there is no election in effect under paragraph (2)) as if the annuity had not been so reduced, subject to any reduction required to provide a survivor annuity under subsection (b) or (c) of section 2032 of this title or under section 2036 of this title.


(2) Election of survivor annuity upon subsequent remarriage(A) In generalUpon remarriage, the retired participant may irrevocably elect, by means of a signed writing received by the Director within two years after such remarriage, to receive a reduced annuity for the purpose of providing an annuity for the new spouse of the retired participant in the event such spouse survives the retired participant. Such reduction shall be equal to the reduction in effect immediately before the dissolution of the previous marriage (unless such reduction is adjusted under section 2032(b)(5) of this title or elected under subparagraph (B)).


(B) When annuity previously not (or not fully) reduced(i) ElectionIf the retired participant’s annuity was not reduced (or was not fully reduced) to provide a survivor annuity for the participant’s spouse or former spouse as of the time of retirement, the retired participant may make an election under the first sentence of subparagraph (A) upon remarriage to a spouse other than the spouse at the time of retirement. For any remarriage that occurred before August 14, 1991, the retired participant may make such an election within 2 years after such date.


(ii) Deposit required(I) The retired participant shall, within two years after the date of the remarriage (or by August 14, 1993 for any remarriage that occurred before August 14, 1991), deposit in the fund an amount determined by the Director, as nearly as may be administratively feasible, to reflect the amount by which the retired participant’s annuity would have been reduced if the election had been in effect since the date the annuity commenced, plus interest.

(II) The annual rate of interest for each year during which the retired participant’s annuity would have been reduced if the election had been in effect since the date the annuity commenced shall be 6 percent.

(III) If the retired participant does not make the deposit, the Director shall collect such amount by offset against the participant’s annuity, up to a maximum of 25 percent of the net annuity otherwise payable to the retired participant, and the retired participant is deemed to consent to such offset.

(IV) The deposit required by this subparagraph may be made by the surviving spouse of the retired participant.



(C) Effects of electionAn election under this paragraph and the reduction in the participant’s annuity shall be effective on the first day of the month beginning 9 months after the date of remarriage. A survivor annuity elected under this paragraph shall be treated in all respects as a survivor annuity under subsection (b).




(h) Conditional election of insurable interest survivor annuity by participants married at the time of retirement(1) Authority to make designationSubject to the rights of former spouses under subsection (b) and section 2032 of this title, at the time of retirement a married participant found by the Director to be in good health may elect to receive an annuity reduced in accordance with subsection (f)(1)(B) and designate in writing an individual having an insurable interest in the participant to receive an annuity under the system after the participant’s death, except that any such election to provide an insurable interest survivor annuity to the participant’s spouse shall only be effective if the participant’s spouse waives the spousal right to a survivor annuity under this chapter. The amount of the annuity shall be equal to 55 percent of the participant’s reduced annuity.


(2) Reduction in participant’s annuityThe annuity payable to the participant making such election shall be reduced by 10 percent of an annuity computed under subsection (a) and by an additional 5 percent for each full 5 years the designated individual is younger than the participant. The total reduction under this subparagraph may not exceed 40 percent.


(3) Commencement of survivor annuityThe annuity payable to the designated individual shall begin on the day after the retired participant dies and terminate on the last day of the month before the designated individual dies.


(4) Recomputation of participant’s annuity on death of designated individualAn annuity that is reduced under this subsection shall, effective the first day of the month following the death of the designated individual, be recomputed and paid as if the annuity had not been so reduced.



(i) Coordination of annuities(1) Surviving spouseA surviving spouse whose survivor annuity was terminated because of remarriage before attaining age 55 shall not be entitled under subsection (b)(3)(C) to the restoration of that survivor annuity payable from the fund unless the surviving spouse elects to receive it instead of any other survivor annuity to which the surviving spouse may be entitled under the system or any other retirement system for Government employees by reason of the remarriage.


(2) Former spouseA surviving former spouse of a participant or retired participant shall not become entitled under section 2032(b) or 2034 of this title to a survivor annuity or to the restoration of a survivor annuity payable from the fund unless the surviving former spouse elects to receive it instead of any other survivor annuity to which the surviving former spouse may be entitled under this or any other retirement system for Government employees on the basis of a marriage to someone other than the participant.


(3) Surviving spouse of post-retirement marriageA surviving spouse who married a participant after the participant’s retirement shall be entitled to a survivor annuity payable from the fund only upon electing that annuity instead of any other survivor annuity to which the surviving spouse may be entitled under this or any other retirement system for Government employees on the basis of a marriage to someone other than the retired participant.



(j) Supplemental survivor annuities(1) Spouse of recalled annuitantA married recalled annuitant who reverts to retired status with entitlement to a supplemental annuity under section 2111(b) of this title shall, unless the annuitant and the annuitant’s spouse jointly elect in writing to the contrary at the time of reversion to retired status, have the supplemental annuity reduced by 10 percent to provide a supplemental survivor annuity for the annuitant’s spouse. Such supplemental survivor annuity shall be equal to 55 percent of the supplemental annuity of the annuitant.


(2) RegulationsThe Director shall prescribe regulations to provide for the application of paragraph (1) of this subsection and of subsection (b) of section 2111 of this title in any case in which an annuitant has a former spouse who was married to the recalled annuitant at any time during the period of recall service and who qualifies for an annuity under section 2032(b) of this title.



(k) Offset of annuities by amount of social security benefitNotwithstanding any other provision of this subchapter, an annuity (including a disability annuity) payable under this subchapter to an individual described in sections 2021(d)(1) and 2151(c)(1) of this title and any survivor annuity payable under this subchapter on the basis of the service of such individual shall be reduced in a manner consistent with section 8349 of title 5, under conditions consistent with the conditions prescribed in that section.


(l) Information from other agencies(1) Other agenciesFor the purpose of ensuring the accuracy of the information used in the determination of eligibility for and the computation of annuities payable from the fund under this subchapter, at the request of the Director—(A) the Secretary of Defense shall provide information on retired or retainer pay paid under title 10;

(B) the Secretary of Veterans Affairs shall provide information on pensions or compensation paid under title 38;

(C) the Secretary of Health and Human Services shall provide information contained in the records of the Social Security Administration; and

(D) the Secretary of Labor shall provide information on benefits paid under subchapter I of chapter 81 of title 5.


(2) Limitation on information requestedThe Director shall request only such information as the Director determines is necessary.


(3) Limitation on uses of informationThe Director, in consultation with the officials from whom information is requested, shall ensure that information made available under this subsection is used only for the purposes authorized.



(m) Information on rights under systemThe Director shall, on an annual basis—(1) inform each retired participant of the participant’s right of election under subsections (c), (f)(2), and (g); and

(2) to the maximum extent practicable, inform spouses and former spouses of participants, former participants, and retired participants of their rights under this chapter.


(Pub. L. 88–643, title II, § 221, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3204; amended Pub. L. 103–178, title II, § 202(a)(4), Dec. 3, 1993, 107 Stat. 2026; Pub. L. 116–92, div. E, title LXII, § 6202(a)(1), Dec. 20, 2019, 133 Stat. 2184.)

Editorial Notes
Prior ProvisionsA prior section 221 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1045; Pub. L. 91–185, § 2, Dec. 30, 1969, 83 Stat. 847; Pub. L. 91–626, §§ 2, 3, Dec. 31, 1970, 84 Stat. 1872; Pub. L. 94–522, title II, §§ 202–204, Oct. 17, 1976, 90 Stat. 2468, 2469; Ex. Ord. No. 12326, §§ 1, 3, 6, Sept. 30, 1981, 46 F.R. 48889, 48890; Pub. L. 97–269, title VI, §§ 603–605, 610, Sept. 27, 1982, 96 Stat. 1146, 1147, 1153; Ex. Ord. No. 12443, §§ 4, 7, 8, Sept. 27, 1983, 48 F.R. 44752; Pub. L. 99–335, title V, §§ 501(2), (3), 503, June 6, 1986, 100 Stat. 622, 623; Pub. L. 100–178, title IV, § 402(b)(1), Dec. 2, 1987, 101 Stat. 1014; Pub. L. 100–453, title III, § 302(d)(1), (2), Sept. 29, 1988, 102 Stat. 1907; Pub. L. 102–88, title III, §§ 304(a), 305(a)(1), 306, Aug. 14, 1991, 105 Stat. 431, 432; Pub. L. 102–183, title III, §§ 302(a), 303(a), Dec. 4, 1991, 105 Stat. 1262, 1263, related to computation of annuities for other than former spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2019—Subsec. (a)(3)(B). Pub. L. 116–92, § 6202(a)(1)(A), substituted “, as determined by using the annual rate of basic pay that would be payable for full-time service in that position.” for period at end.
Subsec. (b)(1)(C)(i). Pub. L. 116–92, § 6202(a)(1)(B), substituted “2-year” for “12-month”.
Subsec. (f)(2). Pub. L. 116–92, § 6202(a)(1)(C), substituted “two years” for “one year”.
Subsec. (g)(2)(A), (B)(ii). Pub. L. 116–92, § 6202(a)(1)(D), substituted “two years” for “one year”.
Subsecs. (h) to (m). Pub. L. 116–92, § 6202(a)(1)(E), (F), added subsec. (h) and redesignated former subsecs. (h) to (l) as (i) to (m), respectively.
1993—Subsec. (a)(4). Pub. L. 103–178, § 202(a)(4)(A), struck out “(or, in the case of an annuity computed under section 2052 of this title and based on less than 3 years, over the total service)” after “years of the participant’s service”.
Subsec. (f)(1)(A). Pub. L. 103–178, § 202(a)(4)(B), inserted “after the participant’s death” after “under the system” and struck out “after the participant’s death” after “participant’s reduced annuity”.
Subsec. (g)(1). Pub. L. 103–178, § 202(a)(4)(C), substituted “(or is remarried, if” for “(or is remarried if”.
Subsec. (j). Pub. L. 103–178, § 202(a)(4)(D), struck out “(except as provided in paragraph (2))” after “individual shall be reduced”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–92, div. E, title LXII, § 6202(e), Dec. 20, 2019, 133 Stat. 2186, provided that: “The amendments made by subsection (a)(1)(A) [amending this section] and subsection (c) [amending section 2082 of this title] shall take effect as if enacted on October 28, 2009, and shall apply to computations or participants, respectively, as of such date.”


Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2032. Annuities for former spouses(a) Former spouse share of participant’s annuity(1) Pro rata shareUnless otherwise expressly provided by a spousal agreement or court order under section 2094(b) of this title, a former spouse of a participant, former participant, or retired participant is entitled to an annuity—(A) if married to the participant, former participant, or retired participant throughout the creditable service of the participant, equal to 50 percent of the annuity of the participant; or

(B) if not married to the participant throughout such creditable service, equal to that proportion of 50 percent of such annuity that is the proportion that the number of days of the marriage of the former spouse to the participant during periods of creditable service of such participant under this subchapter bears to the total number of days of such creditable service.


(2) Disqualification upon remarriage before age 55A former spouse is not qualified for an annuity under this subsection if before the commencement of that annuity the former spouse remarries before becoming 55 years of age.


(3) Commencement of annuityThe annuity of a former spouse under this subsection commences on the day the participant upon whose service the annuity is based becomes entitled to an annuity under this subchapter or on the first day of the month after the divorce or annulment involved becomes final, whichever is later.


(4) Termination of annuityThe annuity of such former spouse and the right thereto terminate on—(A) the last day of the month before the month in which the former spouse dies or remarries before 55 years of age; or

(B) the date on which the annuity of the participant terminates (except in the case of an annuity subject to paragraph (5)(B)).


(5) Treatment of participant’s annuity(A) Reduction in participant’s annuityThe annuity payable to any participant shall be reduced by the amount of an annuity under this subsection paid to any former spouse based upon the service of that participant. Such reduction shall be disregarded in calculating—(i) the survivor annuity for any spouse, former spouse, or other survivor under this subchapter; and

(ii) any reduction in the annuity of the participant to provide survivor benefits under subsection (b) or under section 2031(b) of this title.


(B) Treatment when annuitant returns to serviceIf an annuitant whose annuity is reduced under subparagraph (A) is recalled to service under section 2111 of this title, or reinstated or reappointed, in the case of a recovered disability annuitant, or if any annuitant is reemployed as provided for under sections 2112 and 2113 of this title, the pay of that annuitant shall be reduced by the same amount as the annuity would have been reduced if it had continued. Amounts equal to the reductions under this subparagraph shall be deposited in the Treasury of the United States to the credit of the fund.



(6) Disability annuitantNotwithstanding paragraph (3), in the case of a former spouse of a disability annuitant—(A) the annuity of that former spouse shall commence on the date on which the participant would qualify on the basis of the participant’s creditable service for an annuity under this subchapter (other than a disability annuity) or the date on which the disability annuity begins, whichever is later, and

(B) the amount of the annuity of the former spouse shall be calculated on the basis of the annuity for which the participant would otherwise so qualify.


(7) Election of benefitsA former spouse of a participant, former participant, or retired participant shall not become entitled under this subsection to an annuity payable from the fund unless the former spouse elects to receive it instead of any survivor annuity to which the former spouse may be entitled under this or any other retirement system for Government employees on the basis of a marriage to someone other than the participant.


(8) Limitation in case of multiple former spouse annuitiesNo spousal agreement or court order under section 2094(b) of this title involving a participant may provide for an annuity or a combination of annuities under this subsection that exceeds the annuity of the participant.



(b) Former spouse survivor annuity(1) Pro rata shareSubject to any election under section 2031(b)(1)(B) and (C) of this title and unless otherwise expressly provided by a spousal agreement or court order under section 2094(b) of this title, if an annuitant is survived by a former spouse, the former spouse shall be entitled—(A) if married to the annuitant throughout the creditable service of the annuitant, to a survivor annuity equal to 55 percent of the unreduced amount of the annuitant’s annuity, as computed under section 2031(a) of this title; and

(B) if not married to the annuitant throughout such creditable service, to a survivor annuity equal to that proportion of 55 percent of the unreduced amount of such annuity that is the proportion that the number of days of the marriage of the former spouse to the participant during periods of creditable service of such participant under this subchapter bears to the total number of days of such creditable service.


(2) Disqualification upon remarriage before age 55A former spouse shall not be qualified for an annuity under this subsection if before the commencement of that annuity the former spouse remarries before becoming 55 years of age.


(3) Commencement, termination, and restoration of annuityAn annuity payable from the fund under this subchapter to a surviving former spouse under this subsection shall commence on the day after the annuitant dies and shall terminate on the last day of the month before the former spouse’s death or remarriage before attaining age 55. If such a survivor annuity is terminated because of remarriage, it shall be restored at the same rate commencing on the date such remarriage is dissolved by death, annulment, or divorce if any lump sum paid upon termination of the annuity is returned to the fund.


(4) Survivor annuity amount(A) Maximum amountThe maximum survivor annuity or combination of survivor annuities under this subsection (and section 2031(b)(3) of this title) with respect to any participant may not exceed 55 percent of the full amount of the participant’s annuity, as calculated under section 2031(a) of this title.


(B) Limitation on other survivor annuities based on service of same participantOnce a survivor annuity has been provided under this subsection for any former spouse, a survivor annuity for another individual may thereafter be provided under this subsection (or section 2031(b)(3) of this title) with respect to the participant only for that portion (if any) of the maximum available which is not committed for survivor benefits for any former spouse whose prospective right to such annuity has not terminated by reason of death or remarriage.


(C) Finality of court order upon death of participantAfter the death of a participant or retired participant, a court order under section 2094(b) of this title may not adjust the amount of the annuity of a former spouse of that participant or retired participant under this section.



(5) Effect of termination of former spouse entitlement(A) Recomputation of participant’s annuityIf a former spouse of a retired participant dies or remarries before attaining age 55, the annuity of the retired participant, if reduced to provide a survivor annuity for that former spouse, shall be recomputed and paid, effective on the first day of the month beginning after such death or remarriage, as if the annuity had not been so reduced, unless an election is in effect under subparagraph (B).


(B) Election of spouse annuitySubject to paragraph (4)(B), the participant may elect in writing within two years after receipt of notice of the death or remarriage of the former spouse to continue the reduction in order to provide a higher survivor annuity under section 2031(b)(3) of this title for any spouse of the participant.




(c) Optional additional survivor annuities for other former spouse or surviving spouse(1) In generalIn the case of any participant providing a survivor annuity under subsection (b) for a former spouse—(A) such participant may elect, or

(B) a spousal agreement or court order under section 2094(b) of this title may provide for,

an additional survivor annuity under this subsection for any other former spouse or spouse surviving the participant, if the participant satisfactorily passes a physical examination as prescribed by the Director.

(2) LimitationNeither the total amount of survivor annuity or annuities under this subsection with respect to any participant, nor the survivor annuity or annuities for any one surviving spouse or former spouse of such participant under this section or section 2031 of this title, may exceed 55 percent of the unreduced amount of the participant’s annuity, as computed under section 2031(a) of this title.


(3) Contribution for additional annuities(A) Provision of additional survivor annuityIn accordance with regulations which the Director shall prescribe, the participant involved may provide for any annuity under this subsection—(i) by a reduction in the annuity or an allotment from the basic pay of the participant;

(ii) by a lump-sum payment or installment payments to the fund; or

(iii) by any combination thereof.


(B) Actuarial equivalence to benefitThe present value of the total amount to accrue to the fund under subparagraph (A) to provide any annuity under this subsection shall be actuarially equivalent in value to such annuity, as calculated upon such tables of mortality as may from time to time be prescribed for this purpose by the Director.


(C) Effect of former spouse’s death or disqualificationIf a former spouse predeceases the participant or remarries before attaining age 55 (or, in the case of a spouse, the spouse predeceases the participant or does not qualify as a former spouse upon dissolution of the marriage)—(i) if an annuity reduction or pay allotment under subparagraph (A) is in effect for that spouse or former spouse, the annuity shall be recomputed and paid as if it had not been reduced or the pay allotment terminated, as the case may be; and

(ii) any amount accruing to the fund under subparagraph (A) shall be refunded, but only to the extent that such amount may have exceeded the actuarial cost of providing benefits under this subsection for the period such benefits were provided, as determined under regulations prescribed by the Director.


(D) Recomputation upon death or remarriage of former spouseUnder regulations prescribed by the Director, an annuity shall be recomputed (or a pay allotment terminated or adjusted), and a refund provided (if appropriate), in a manner comparable to that provided under subparagraph (C), in order to reflect a termination or reduction of future benefits under this subsection for a spouse in the event a former spouse of the participant dies or remarries before attaining age 55 and an increased annuity is provided for that spouse in accordance with this section.



(4) Commencement and termination of additional survivor annuityAn annuity payable under this subsection to a spouse or former spouse shall commence on the day after the participant dies and shall terminate on the last day of the month before the spouse’s or the former spouse’s death or remarriage before attaining age 55.


(5) Nonapplicability of COLA provisionSection 2131 of this title does not apply to an annuity under this subsection, unless authorized under regulations prescribed by the Director.



(Pub. L. 88–643, title II, § 222, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3212; amended Pub. L. 103–178, title II, § 202(a)(5), Dec. 3, 1993, 107 Stat. 2026; Pub. L. 116–92, div. E, title LXII, § 6202(b), Dec. 20, 2019, 133 Stat. 2186.)

Editorial Notes
Prior ProvisionsA prior section 222 of Pub. L. 88–643, as added Pub. L. 97–269, title VI, § 606, Sept. 27, 1982, 96 Stat. 1148; amended Pub. L. 99–335, title V, § 501(2), (3), June 6, 1986, 100 Stat. 622; Pub. L. 102–88, title III, § 305(a)(2), Aug. 14, 1991, 105 Stat. 432, related to computation of annuities for former spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2019—Subsec. (b)(5)(B). Pub. L. 116–92 substituted “two years” for “one year”.
1993—Subsec. (a)(7). Pub. L. 103–178, § 202(a)(5)(A), substituted “any survivor annuity” for “any other annuity”.
Subsec. (c)(3)(C). Pub. L. 103–178, § 202(a)(5)(B), inserted “the participant” before “or does not qualify”.
Subsec. (c)(4). Pub. L. 103–178, § 202(a)(5)(C), substituted “before the spouse’s or the former spouse’s death” for “before the former spouse’s death”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Survivor Annuity, Retirement Annuity, and Health Benefits for Certain Ex-Spouses of Central Intelligence Agency Employees; Effective DatePub. L. 103–178, title II, § 203, Dec. 3, 1993, 107 Stat. 2027, provided that:
“(a) Survivor Annuity.—“(1) In general.—“(A) Entitlement of former wife or husband.—Any person who was divorced on or before December 4, 1991, from a participant or retired participant in the Central Intelligence Agency Retirement and Disability System and who was married to such participant for not less than 10 years during such participant’s creditable service, at least five years of which were spent by the participant during the participant’s service as an employee of the Central Intelligence Agency outside the United States, or otherwise in a position the duties of which qualified the participant for designation by the Director of Central Intelligence as a participant under section 203 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2013), shall be entitled, except to the extent such person is disqualified under paragraph (2), to a survivor annuity equal to 55 percent of the greater of—“(i) the unreduced amount of the participant’s annuity, as computed under section 221(a) of such Act [50 U.S.C. 2031(a)]; or

“(ii) the unreduced amount of what such annuity as so computed would be if the participant had not elected payment of the lump-sum credit under section 294 of such Act [50 U.S.C. 2143].


“(B) Reduction in survivor annuity.—A survivor annuity payable under this subsection shall be reduced by an amount equal to any survivor annuity payments made to the former wife or husband under section 226 of such Act [50 U.S.C. 2036].


“(2) Limitations.—A former wife or husband is not entitled to a survivor annuity under this subsection if—“(A) the former wife or husband remarries before age 55, except that the entitlement of the former wife or husband to such a survivor annuity shall be restored on the date such remarriage is dissolved by death, annulment, or divorce;

“(B) the former wife or husband is less than 50 years of age; or

“(C) the former wife or husband meets the definition of ‘former spouse’ that was in effect under section 204(b)(4) of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees before December 4, 1991 [section 204(b)(4) of Pub. L. 88–643 prior to enactment of Pub. L. 102–496, formerly set out as a note under section 403 of this title].


“(3) Commencement and termination of annuity.—“(A) Commencement of annuity.—The entitlement of a former wife or husband to a survivor annuity under this subsection shall commence—“(i) in the case of a former wife or husband of a participant or retired participant who is deceased as of October 1, 1994, beginning on the later of—     “(I) the 60th day after such date; or

     “(II) the date on which the former wife or husband reaches age 50; and


“(ii) in the case of any other former wife or husband, beginning on the latest of—     “(I) the date on which the participant or retired participant to whom the former wife or husband was married dies;

     “(II) the 60th day after October 1, 1994; or

     “(III) the date on which the former wife or husband attains age 50.



“(B) Termination of annuity.—The entitlement of a former wife or husband to a survivor annuity under this subsection terminates on the last day of the month before the former wife’s or husband’s death or remarriage before attaining age 55. The entitlement of a former wife or husband to such a survivor annuity shall be restored on the date such remarriage is dissolved by death, annulment, or divorce.


“(4) Election of benefits.—A former wife or husband of a participant or retired participant shall not become entitled under this subsection to a survivor annuity or to the restoration of the survivor annuity unless the former wife or husband elects to receive it instead of any other survivor annuity to which the former wife or husband may be entitled under the Central Intelligence Agency Retirement and Disability System or any other retirement system for Government employees on the basis of a marriage to someone other than the participant.

“(5) Application—“(A) Time limit; waiver.—A survivor annuity under this subsection shall not be payable unless appropriate written application is provided to the Director, complete with any supporting documentation which the Director may by regulation require. Any such application shall be submitted not later than October 1, 1995. The Director may waive the application deadline under the preceding sentence in any case in which the Director determines that the circumstances warrant such a waiver.

“(B) Retroactive benefits.—Upon approval of an application provided under subparagraph (A), the appropriate survivor annuity shall be payable to the former wife or husband with respect to all periods before such approval during which the former wife or husband was entitled to such annuity under this subsection, but in no event shall a survivor annuity be payable under this subsection with respect to any period before October 1, 1994.


“(6) Restoration of annuity.—Notwithstanding paragraph (5)(A), the deadline by which an application for a survivor annuity must be submitted shall not apply in cases in which a former spouse’s entitlement to such a survivor annuity is restored after October 1, 1994, under paragraph (2)(A) or (3)(B).

“(7) Applicability in cases of participants transferred to fers.—“(A) Entitlement.—Except as provided in paragraph (2), this subsection shall apply to a former wife or husband of a participant under the Central Intelligence Agency Retirement and Disability System who has elected to become subject to chapter 84 of title 5, United States Code.

“(B) Amount of annuity.—The survivor annuity of a person covered by subparagraph (A) shall be equal to 50 percent of the unreduced amount of the participant’s annuity computed in accordance with section 302(a) of the Federal Employees’ Retirement System Act of 1986 [Pub. L. 99–335, 5 U.S.C. 8331 note] and shall be reduced by an amount equal to any survivor annuity payments made to the former wife or husband under section 8445 of title 5, United States Code.



“(b) Retirement Annuity.—“(1) In general.—“(A) Entitlement of former wife or husband.—A person described in subsection (a)(1)(A) shall be entitled, except to the extent such former spouse is disqualified under paragraph (2), to an annuity—“(i) if married to the participant throughout the creditable service of the participant, equal to 50 percent of the annuity of the participant; or

“(ii) if not married to the participant throughout such creditable service, equal to that former wife’s or husband’s pro rata share of 50 percent of such annuity (determined in accordance with section 222(a)(1)(B) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2032 (a)(1)(B)).


“(B) Reduction in retirement annuities.—“(i) Amount of reduction.—An annuity payable under this subsection shall be reduced by an amount equal to any apportionment payments payable to the former wife or husband pursuant to the terms of a court order incident to the dissolution of the marriage of such former spouse and the participant, former participant, or retired participant.

“(ii) Definition of terms.—For purposes of clause (i):     “(I) Apportionment.—The term ‘apportionment’ means a portion of a retired participant’s annuity payable to a former wife or husband either by the retired participant or the Government in accordance with the terms of a court order.

     “(II) Court order.—The term ‘court order’ means any decree of divorce or annulment or any court order or court-approved property settlement agreement incident to such decree.




“(2) Limitations.—A former wife or husband is not entitled to an annuity under this subsection if—“(A) the former wife or husband remarries before age 55, except that the entitlement of the former wife or husband to an annuity under this subsection shall be restored on the date such remarriage is dissolved by death, annulment, or divorce;

“(B) the former wife or husband is less than 50 years of age; or

“(C) the former wife or husband meets the definition of ‘former spouse’ that was in effect under section 204(b)(4) of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees before December 4, 1991 [section 204(b)(4) of Pub. L. 88–643 prior to enactment of Pub. L. 102–496, formerly set out as a note under section 403 of this title].


“(3) Commencement and termination.—“(A) Retirement annuities.—The entitlement of a former wife or husband to an annuity under this subsection—“(i) shall commence on the later of—     “(I) October 1, 1994;

     “(II) the day the participant upon whose service the right to the annuity is based becomes entitled to an annuity under such Act [probably means Central Intelligence Agency Retirement Act, 50 U.S.C. 2001 et seq.]; or

     “(III) such former wife’s or husband’s 50th birthday; and


“(ii) shall terminate on the earlier of—     “(I) the last day of the month before the former wife or husband dies or remarries before 55 years of age, except that the entitlement of the former wife or husband to an annuity under this subsection shall be restored on the date such remarriage is dissolved by death, annulment, or divorce; or

     “(II) the date on which the annuity of the participant terminates.



“(B) Disability annuities.—Notwithstanding subparagraph (A)(i)(II), in the case of a former wife or husband of a disability annuitant—“(i) the annuity of the former wife or husband shall commence on the date on which the participant would qualify on the basis of the participant’s creditable service for an annuity under the Central Intelligence Agency Retirement Act [50 U.S.C. 2001 et seq.] (other than a disability annuity) or the date the disability annuity begins, whichever is later; and

“(ii) the amount of the annuity of the former wife or husband shall be calculated on the basis of the annuity for which the participant would otherwise so qualify.


“(C) Election of benefits.—A former wife or husband of a participant or retired participant shall not become entitled under this subsection to an annuity or to the restoration of an annuity unless the former wife or husband elects to receive it instead of any survivor annuity to which the former wife or husband may be entitled under the Central Intelligence Agency Retirement and Disability System or any other retirement system for Government employees on the basis of a marriage to someone other than the participant.

“(D) Application.—“(i) Time limit; waiver.—An annuity under this subsection shall not be payable unless appropriate written application is provided to the Director of Central Intelligence, complete with any supporting documentation which the Director may by regulation require, not later than October 1, 1995. The Director may waive the application deadline under the preceding sentence in any case in which the Director determines that the circumstances warrant such a waiver.

“(ii) Retroactive benefits.—Upon approval of an application under clause (i), the appropriate annuity shall be payable to the former wife or husband with respect to all periods before such approval during which the former wife or husband was entitled to an annuity under this subsection, but in no event shall an annuity be payable under this subsection with respect to any period before October 1, 1994.



“(4) Restoration of annuities.—Notwithstanding paragraph (3)(D)(i), the deadline by which an application for a retirement annuity must be submitted shall not apply in cases in which a former spouse’s entitlement to such annuity is restored after October 1, 1994, under paragraph (2)(A) or (3)(A)(ii).

“(5) Applicability in cases of participants transferred to fers.—The provisions of this subsection shall apply to a former wife or husband of a participant under the Central Intelligence Agency Retirement and Disability System who has elected to become subject to chapter 84 of title 5, United States Code. For purposes of this paragraph, any reference in this section to a participant’s annuity under the Central Intelligence Agency Retirement and Disability System shall be deemed to refer to the transferred participant’s annuity computed in accordance with section 302(a) of the Federal Employee’s Retirement System Act of 1986 [Pub. L. 99–335, 5 U.S.C. 8331 note].

“(6) Savings provision.—Nothing in this subsection shall be construed to impair, reduce, or otherwise affect the annuity or the entitlement to an annuity of a participant or former participant under title II or III of the Central Intelligence Agency Retirement Act [50 U.S.C. 2011 et seq., 2151 et seq.].


“(c) Health Benefits.—
[Amended section 3516 of this title.]

“(d) Source of Payment for Annuities.—Annuities provided under subsections (a) and (b) shall be payable from the Central Intelligence Agency Retirement and Disability Fund maintained under section 202 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2012).

“(e) Effective Date.—“(1) In general.—Except as provided in paragraph (2), subsections (a) and (b) shall take effect as of October 1, 1994, the amendments made by subsection (c) [amending section 3516 of this title] shall apply to individuals on and after October 1, 1994, and no benefits provided pursuant to those subsections shall be payable with respect to any period before October 1, 1994.

“(2) Section 16(d) of the Central Intelligence Agency Act of 1949 (as added by subsection (c) of this section) [50 U.S.C. 3516(d)] shall apply to individuals beginning on the date of enactment of this Act [Dec. 3, 1993].”




[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]



§ 2033. Election of survivor benefits for certain former spouses divorced as of November 15, 1982(a) Former spouses as of November 15, 1982A participant, former participant, or retired participant in the system who on November 15, 1982, had a former spouse may, by a spousal agreement, elect to receive a reduced annuity and provide a survivor annuity for such former spouse under section 2032(b) of this title.


(b) Time for making election(1) If the participant or former participant has not retired under such system on or before November 15, 1982, an election under this section may be made at any time before retirement.

(2) If the participant or former participant has retired under such system on or before November 15, 1982, an election under this section may be made within such period after November 15, 1982, as the Director may prescribe.

(3) For the purposes of applying this subchapter, any such election shall be treated in the same manner as if it were a spousal agreement under section 2094(b) of this title.


(c) Base for annuityAn election under this section may provide for a survivor annuity based on all or any portion of that part of the annuity of the participant which is not designated or committed as a base for a survivor annuity for a spouse or any other former spouse of the participant. The participant and the participant’s spouse may make an election under section 2031(b)(1)(B) of this title before the time of retirement for the purpose of allowing an election to be made under this section.


(d) Reduction in participant’s annuity(1) ComputationThe amount of the reduction in the participant’s annuity shall be determined in accordance with section 2031(b)(2) of this title.


(2) Effective date of reductionSuch reduction shall be effective as of—(A) the commencing date of the participant’s annuity, in the case of an election under subsection (b)(1); or

(B) November 15, 1982, in the case of an election under subsection (b)(2).



(Pub. L. 88–643, title II, § 223, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3216.)

Editorial Notes
Prior ProvisionsA prior section 223 of Pub. L. 88–643, as added Pub. L. 97–269, title VI, § 607, Sept. 27, 1982, 96 Stat. 1151; amended Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to election of survivor benefits for certain former spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2034. Survivor annuity for certain other former spouses(a) Survivor annuity(1) In generalAn individual who was a former spouse of a participant or retired participant on November 15, 1982, shall be entitled, except to the extent such former spouse is disqualified under subsection (b), to a survivor annuity equal to 55 percent of the greater of—(A) the unreduced amount of the participant’s or retired participant’s annuity, as computed under section 2031(a) of this title; or

(B) the unreduced amount of what such annuity as so computed would be if the participant, former participant, or retired participant had not elected payment of the lump-sum credit under section 2143 of this title.


(2) Reduction in survivor annuityA survivor annuity payable under this section shall be reduced by an amount equal to any survivor annuity payments made to the former spouse under section 2033 of this title.



(b) LimitationsA former spouse is not entitled to a survivor annuity under this section if—(1) the former spouse remarries before age 55, except that the entitlement of the former spouse to such a survivor annuity shall be restored on the date such remarriage is dissolved by death, annulment, or divorce; or

(2) the former spouse is less than 50 years of age.


(c) Commencement and termination of annuity(1) Commencement of annuityThe entitlement of a former spouse to a survivor annuity under this section shall commence—(A) in the case of a former spouse of a participant or retired participant who is deceased as of October 1, 1986, beginning on the later of—(i) the 60th day after such date; or

(ii) the date on which the former spouse reaches age 50; and


(B) in the case of any other former spouse, beginning on the latest of—(i) the date on which the participant or retired participant to whom the former spouse was married dies;

(ii) the 60th day after October 1, 1986; or

(iii) the date on which the former spouse attains age 50.



(2) Termination of annuityThe entitlement of a former spouse to a survivor annuity under this section terminates on the last day of the month before the former spouse’s death or remarriage before attaining age 55. The entitlement of a former spouse to such a survivor annuity shall be restored on the date such remarriage is dissolved by death, annulment, or divorce.



(d) Application(1) Time limit; waiverA survivor annuity under this section shall not be payable unless appropriate written application is provided to the Director, complete with any supporting documentation which the Director may by regulation require. Any such application shall be submitted not later than April 1, 1989. The Director may waive the application deadline under the preceding sentence in any case in which the Director determines that the circumstances warrant such a waiver.


(2) Retroactive benefitsUpon approval of an application provided under paragraph (1), the appropriate survivor annuity shall be payable to the former spouse with respect to all periods before such approval during which the former spouse was entitled to such annuity under this section, but in no event shall a survivor annuity be payable under this section with respect to any period before October 1, 1986.



(e) Restoration of annuityNotwithstanding subsection (d)(1), the deadline by which an application for a survivor annuity must be submitted shall not apply in cases in which a former spouse’s entitlement to such a survivor annuity is restored under subsection (b)(1) or (c)(2).


(Pub. L. 88–643, title II, § 224, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3217; amended Pub. L. 103–178, title II, § 202(a)(6), Dec. 3, 1993, 107 Stat. 2026.)

Editorial Notes
Prior ProvisionsA prior section 224 of Pub. L. 88–643, as added Pub. L. 99–569, title III, § 302(a), Oct. 27, 1986, 100 Stat. 3192; amended Pub. L. 100–453, title III, § 302(b)(1), Sept. 29, 1988, 102 Stat. 1907; Pub. L. 101–193, title III, § 304(a), Nov. 30, 1989, 103 Stat. 1703; Pub. L. 102–88, title III, § 307(a), Aug. 14, 1991, 105 Stat. 432; Pub. L. 102–183, title III, § 304, Dec. 4, 1991, 105 Stat. 1264, related to survivor annuities for certain other former spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (c)(1)(B)(i). Pub. L. 103–178 substituted “retired participant” for “former participant”.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2035. Retirement annuity for certain former spouses(a) Retirement annuityAn individual who was a former spouse of a participant, former participant, or retired participant on November 15, 1982, and any former spouse divorced after November 15, 1982, from a participant or former participant who retired before November 15, 1982, shall be entitled, except to the extent such former spouse is disqualified under subsection (b), to an annuity—(1) if married to the participant throughout the creditable service of the participant, equal to 50 percent of the annuity of the participant; or

(2) if not married to the participant throughout such creditable service, equal to that former spouse’s pro rata share of 50 percent of such annuity.


(b) LimitationsA former spouse is not entitled to an annuity under this section if—(1) the former spouse remarries before age 55, except that the entitlement of the former spouse to an annuity under this section shall be restored on the date such remarriage is dissolved by death, annulment, or divorce; or

(2) the former spouse is less than 50 years of age.


(c) Commencement and termination(1) Retirement annuitiesThe entitlement of a former spouse to an annuity under this section—(A) shall commence on the later of—(i) the day the participant upon whose service the right to the annuity is based becomes entitled to an annuity under this subchapter;

(ii) the first day of the month in which the divorce or annulment involved becomes final; or

(iii) such former spouse’s 50th birthday; and


(B) shall terminate on the earlier of—(i) the last day of the month before the former spouse dies or remarries before 55 years of age, except that the entitlement of the former spouse to an annuity under this section shall be restored on the date such remarriage is dissolved by death, annulment, or divorce; or

(ii) the date on which the annuity of the participant terminates.



(2) Disability annuitiesNotwithstanding paragraph (1)(A)(i), in the case of a former spouse of a disability annuitant—(A) the annuity of the former spouse shall commence on the date on which the participant would qualify on the basis of the participant’s creditable service for an annuity under this subchapter (other than disability annuity) or the date the disability annuity begins, whichever is later; and

(B) the amount of the annuity of the former spouse shall be calculated on the basis of the annuity for which the participant would otherwise so qualify.


(3) Election of benefitsA former spouse of a participant or retired participant shall not become entitled under this section to an annuity or to the restoration of an annuity payable from the fund unless the former spouse elects to receive it instead of any survivor annuity to which the former spouse may be entitled under this or any other retirement system for Government employees on the basis of a marriage to someone other than the participant.


(4) Application(A) Time limit; waiverAn annuity under this section shall not be payable unless appropriate written application is provided to the Director, complete with any supporting documentation which the Director may by regulation require, not later than June 2, 1990. The Director may waive the application deadline under the preceding sentence in any case in which the Director determines that the circumstances warrant such a waiver.


(B) Retroactive benefitsUpon approval of an application under subparagraph (A), the appropriate annuity shall be payable to the former spouse with respect to all periods before such approval during which the former spouse was entitled to an annuity under this section, but in no event shall an annuity be payable under this section with respect to any period before December 2, 1987.




(d) Restoration of annuitiesNotwithstanding subsection (c)(4)(A), the deadline by which an application for a retirement annuity must be submitted shall not apply in cases in which a former spouse’s entitlement to such annuity is restored under subsection (b)(1) or (c)(1)(B).


(e) Savings provisionNothing in this section shall be construed to impair, reduce, or otherwise affect the annuity or the entitlement to an annuity of a participant or former participant under this subchapter.


(Pub. L. 88–643, title II, § 225, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3218; amended Pub. L. 103–178, title II, § 202(a)(7), Dec. 3, 1993, 107 Stat. 2026.)

Editorial Notes
Prior ProvisionsA prior section 225 of Pub. L. 88–643, as added Pub. L. 100–178, title IV, § 401(a), Dec. 2, 1987, 101 Stat. 1012; amended Pub. L. 100–453, title III, § 302(c)(1), Sept. 29, 1988, 102 Stat. 1907; Pub. L. 102–88, title III, § 307(b), Aug. 14, 1991, 105 Stat. 433, related to retirement benefits for certain other former spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (c)(3). Pub. L. 103–178, § 202(a)(7)(A), substituted “any survivor annuity” for “any other annuity”.
Subsec. (c)(4)(A). Pub. L. 103–178, § 202(a)(7)(B), substituted “June 2, 1990” for “June 2, 1991”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2036. Survivor annuities for previous spouses
The Director shall prescribe regulations under which a previous spouse who is divorced after September 29, 1988, from a participant, former participant, or retired participant shall be eligible for a survivor annuity to the same extent and, to the greatest extent practicable, under the same conditions (including reductions to be made in the annuity of the participant) applicable to former spouses (as defined in section 8331(23) of title 5) of participants in the Civil Service Retirement and Disability System (CSRS) as prescribed by the Civil Service Retirement Spouse Equity Act of 1984.
(Pub. L. 88–643, title II, § 226, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3220.)

Editorial Notes

References in TextThe Civil Service Retirement Spouse Equity Act of 1984, referred to in text, is Pub. L. 98–615, Nov. 8, 1984, 98 Stat. 3195, as amended. For complete classification of this Act to the Code, see Short Title of 1984 Amendment note set out under section 8331 of Title 5, Government Organization and Employees, and Tables.

Prior ProvisionsA prior section 226 of Pub. L. 88–643, as added Pub. L. 100–453, title III, § 302(a), Sept. 29, 1988, 102 Stat. 1906; amended Pub. L. 102–88, title III, § 304(b), (c), Aug. 14, 1991, 105 Stat. 431, 432; Pub. L. 102–183, title III, § 306(a), (b), Dec. 4, 1991, 105 Stat. 1265, related to survivor annuities for previous spouses and second chance to elect survivor annuity for certain spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part D—Benefits Accruing to Certain Participants
§ 2051. Retirement for disability or incapacity; medical examination; recovery(a) Disability retirement(1) EligibilityA participant who has become disabled shall, upon the participant’s own application or upon order of the Director, be retired on an annuity computed under subsection (b).


(2) Standard for disability determinationA participant shall be considered to be disabled only if the participant—(A) is found by the Director to be unable, because of disease or injury, to render useful and efficient service in the participant’s position; and

(B) is not qualified for reassignment, under procedures prescribed by the Director, to a vacant position in the Agency at the same grade or level and in which the participant would be able to render useful and efficient service.


(3) Time limit for application(A) One year requirementA claim may be allowed under this section only if the application is submitted before the participant is separated from the Agency or within one year thereafter.


(B) Waiver for mentally incompetent participantThe time limitation may be waived by the Director for a participant who, at the date of separation from the Agency or within one year thereafter, is mentally incompetent, if the application is filed with the Agency within one year from the date of restoration of the participant to competency or the appointment of a fiduciary, whichever is earlier.




(b) Computation of disability annuity(1) In generalExcept as provided in paragraph (2), an annuity payable under subsection (a) shall be computed under section 2031(a) of this title. However, if the disabled or incapacitated participant has less than 20 years of service credit toward retirement under the system at the time of retirement, the annuity shall be computed on the assumption that the participant has had 20 years of service, but the additional service credit that may accrue to a participant under this paragraph may not exceed the difference between the participant’s age at the time of retirement and age 60.


(2) Coordination with military retired pay and veterans’ compensation and pensionIf a participant retiring under this section is receiving retired pay or retainer pay for military service (except that specified in section 2082(e)(3) of this title) or Department of Veterans Affairs compensation or pension in lieu of such retired or retainer pay, the annuity of that participant shall be computed under section 2031(a) of this title, excluding credit for such military service from that computation. If the amount of the annuity so computed, plus the retired or retainer pay which is received, or which would be received but for the application of the limitation in section 5532 11 See References in Text note below. of title 5, or the Department of Veterans Affairs compensation or pension in lieu of such retired or retainer pay, is less than the annuity that would be payable under this section in the absence of the previous sentence, an amount equal to the difference shall be added to the annuity payable under section 2031(a) of this title.



(c) Medical examinations(1) Medical examination required for determination of disabilityIn each case, the participant shall be given a medical examination by one or more duly qualified physicians or surgeons designated by the Director to conduct examinations, and disability shall be determined by the Director on the basis of the advice of such physicians or surgeons.


(2) Annual reexaminations until age 60Unless the disability is permanent, like examinations shall be made annually until the annuitant becomes age 60. If the Director determines on the basis of the advice of one or more duly qualified physicians or surgeons conducting such examinations that an annuitant has recovered to the extent that the annuitant can return to duty, the annuitant may apply for reinstatement or reappointment in the Agency within one year from the date the annuitant’s recovery is determined.


(3) ReinstatementUpon application, the Director may reinstate any such recovered disability annuitant in the grade held at time of retirement, or the Director may, taking into consideration the age, qualifications, and experience of such annuitant, and the present grade of the annuitant’s contemporaries in the Agency, appoint the annuitant to a grade higher than the one held before retirement.


(4) Termination of disability annuityPayment of the annuity shall continue until a date one year after the date of examination showing recovery or until the date of reinstatement or reappointment in the Agency, whichever is earlier.


(5) Payment of feesFees for examinations under this subsection, together with reasonable traveling and other expenses incurred in order to submit to examination, may be paid out of the fund.


(6) Suspension of annuity pending required examinationIf the annuitant fails to submit to examination as required under this section, payment of the annuity shall be suspended until continuance of the disability is satisfactorily established.


(7) Termination of annuity upon restoration of earning capacityIf the annuitant receiving a disability retirement annuity is restored to earning capacity before becoming age 60, payment of the annuity terminates on reemployment by the Government or 180 days after the end of the calendar year in which earning capacity is restored, whichever is earlier. Earning capacity shall be considered to be restored if in any calendar year the income of the annuitant from wages or self-employment, or both, equals at least 80 percent of the current rate of pay for the grade and step the annuitant held at the time of retirement.



(d) Treatment of recovered disability annuitant who is not reinstated(1) SeparationIf a recovered or restored disability annuitant whose annuity is discontinued is for any reason not reinstated or reappointed in the Agency, the annuitant shall be considered, except for service credit, to have been separated within the meaning of section 2054 of this title as of the date of termination of the disability annuity.


(2) RetirementAfter such termination, the recovered or restored annuitant shall be entitled to the benefits of section 2054 or 2071(a) of this title, except that the annuitant may elect voluntary retirement under section 2053 of this title, if qualified thereunder, or may be placed by the Director in an involuntary retirement status under section 2055(a) of this title, if qualified thereunder. Retirement rights under this paragraph shall be based on the provisions of this subchapter in effect as of the date on which the disability annuity is discontinued.


(3) Further disability before age 62If, based on a current medical examination, the Director determines that a recovered annuitant has, before reaching age 62, again become totally disabled due to recurrence of the disability for which the annuitant was originally retired, the annuitant’s terminated disability annuity (same type and rate) shall be reinstated from the date of such medical examination. If a restored-to-earning-capacity annuitant has not medically recovered from the disability for which retired and establishes to the Director’s satisfaction that the annuitant’s income from wages and self-employment in any calendar year before reaching age 62 was less than 80 percent of the rate of pay for the grade and step the annuitant held at the time of retirement, the annuitant’s terminated disability annuity (same type and rate) shall be reinstated from the first of the next following year. If the annuitant has been allowed an involuntary or voluntary retirement annuity in the meantime, the annuitant’s reinstated disability annuity shall be substituted for it unless the annuitant elects to retain the former benefit.



(e) Coordination of benefits(1) Workers’ compensationA participant is not entitled to receive for the same period of time—(A) an annuity under this subchapter, and

(B) compensation for injury to, or disability of, such participant under subchapter I of chapter 81 of title 5, other than compensation payable under section 8107 of such title.


(2) Survivor annuitiesAn individual is not entitled to receive an annuity under this subchapter and a concurrent benefit under subchapter I of chapter 81 of title 5 on account of the death of the same person.


(3) Greater benefitParagraphs (1) and (2) do not bar the right of a claimant to the greater benefit conferred by either this subchapter or subchapter I of chapter 81 of title 5.



(f) Offset from survivor annuity for workers’ compensation payment(1) Refund to Department of LaborIf an individual is entitled to an annuity under this subchapter and the individual receives a lump-sum payment for compensation under section 8135 of title 5 based on the disability or death of the same person, so much of the compensation as has been paid for a period extended beyond the date payment of the annuity commences, as determined by the Secretary of Labor, shall be refunded to the Department for credit to the Employees’ Compensation Fund. Before the individual may receive the annuity, the individual shall—(A) refund to the Secretary of Labor the amount representing the commuted compensation payments for the extended period; or

(B) authorize the deduction of the amount from the annuity.


(2) Source of deductionDeductions from the annuity may be made from accrued or accruing payments. The amounts deducted and withheld from the annuity shall be transmitted to the Secretary for reimbursement to the Employees’ Compensation Fund.


(3) Prorating deductionIf the Secretary finds that the financial circumstances of an individual entitled to an annuity under this subchapter warrant deferred refunding, deductions from the annuity may be prorated against and paid from accruing payments in such manner as the Secretary determines appropriate.



(Pub. L. 88–643, title II, § 231, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3220; amended Pub. L. 103–178, title II, § 202(a)(8), Dec. 3, 1993, 107 Stat. 2026.)

Editorial Notes

References in TextSection 5532 of title 5, referred to in subsec. (b)(2), was repealed by Pub. L. 106–65, div. A, title VI, § 651(a)(1), Oct. 5, 1999, 113 Stat. 664.

Prior ProvisionsA prior section 231 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1046; Ex. Ord. No. 12326, § 2, Sept. 30, 1981, 46 F.R. 48889; Pub. L. 94–522, title II, §§ 205–207, Oct. 17, 1976, 90 Stat. 2470; Ex. Ord. No. 12443, § 1, Sept. 27, 1983, 48 F.R. 44751; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622; Pub. L. 102–183, title III, § 305, Dec. 4, 1991, 105 Stat. 1265, related to retirement for disability or incapacity, medical examination, and recovery and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (d)(2). Pub. L. 103–178 substituted “2071(a) of this title” for “2071(b) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2052. Death in service(a) Return of contributions when no annuity payableIf a participant dies and no claim for an annuity is payable under this subchapter, the participant’s lump-sum credit and any voluntary contributions made under section 2121 of this title, with interest, shall be paid in the order of precedence shown in section 2071(c) of this title.


(b) Survivor annuity for surviving spouse or former spouse(1) In generalIf a participant dies before separation or retirement from the Agency and is survived by a spouse or by a former spouse qualifying for a survivor annuity under section 2032(b) of this title, such surviving spouse shall be entitled to an annuity equal to 55 percent of the annuity computed in accordance with paragraphs (2) and (3) of this subsection and section 2031(a) of this title, and any such surviving former spouse shall be entitled to an annuity computed in accordance with section 2032(b) of this title and paragraph (2) of this subsection as if the participant died after being entitled to an annuity under this subchapter. The annuity of such surviving spouse or former spouse shall commence on the day after the participant dies and shall terminate on the last day of the month before the death or remarriage before attaining age 55 of the surviving spouse or former spouse (subject to the payment and restoration provisions of sections 2031(b)(3)(C), 2031(i), and 2032(b)(3) of this title).


(2) ComputationThe annuity payable under paragraph (1) shall be computed in accordance with section 2031(a) of this title, except that the computation of the annuity of the participant under such section shall be at least the smaller of (A) 40 percent of the participant’s high-3 average pay, or (B) the sum obtained under such section after increasing the participant’s length of service by the difference between the participant’s age at the time of death and age 60.


(3) LimitationNotwithstanding paragraph (1), if the participant had a former spouse qualifying for an annuity under section 2032(b) of this title, the annuity of a surviving spouse under this section shall be subject to the limitation of section 2031(b)(3)(B) of this title, and the annuity of a former spouse under this section shall be subject to the limitation of section 2032(b)(4)(B) of this title.


(4) Precedence of section 2034 survivor annuity over death-in-service annuityIf a former spouse who is eligible for a death-in-service annuity under this section is or becomes eligible for an annuity under section 2034 of this title, the annuity provided under this section shall not be payable and shall be superseded by the annuity under section 2034 of this title.



(c) Annuities for surviving children(1) Participants dying before April 1, 1992In the case of a participant who before April 1, 1992, died before separation or retirement from the Agency and who was survived by a child or children—(A) if the participant was survived by a spouse, there shall be paid from the fund to or on behalf of each such surviving child an annuity determined under section 2031(d)(3)(A) of this title; and

(B) if the participant was not survived by a spouse, there shall be paid from the fund to or on behalf of each such surviving child an annuity determined under section 2031(d)(3)(B) of this title.


(2) Participants dying on or after April 1, 1992In the case of a participant who on or after April 1, 1992, dies before separation or retirement from the Agency and who is survived by a child or children—(A) if the participant is survived by a spouse or former spouse who is the natural or adoptive parent of a surviving child of the participant, there shall be paid from the fund to or on behalf of each such surviving child an annuity determined under section 2031(d)(3)(A) of this title; and

(B) if the participant is not survived by a spouse or former spouse who is the natural or adoptive parent of a surviving child of the participant, there shall be paid to or on behalf of each such surviving child an annuity determined under section 2031(d)(3)(B) of this title.


(3) “Former spouse” definedFor purposes of this subsection, the term “former spouse” includes any former wife or husband of a participant, regardless of the length of marriage or the amount of creditable service completed by the participant.



(Pub. L. 88–643, title II, § 232, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3223; amended Pub. L. 103–178, title II, § 202(a)(9), Dec. 3, 1993, 107 Stat. 2026; Pub. L. 116–92, div. E, title LXII, § 6202(a)(2)(A)(i), Dec. 20, 2019, 133 Stat. 2185.)

Editorial Notes
Prior ProvisionsA prior section 232 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1048; Pub. L. 91–185, § 4, Dec. 30, 1969, 83 Stat. 848; Pub. L. 94–522, title II, § 208, Oct. 17, 1976, 90 Stat. 2471; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622; Pub. L. 100–178, title IV, § 402(a), Dec. 2, 1987, 101 Stat. 1013; Pub. L. 101–193, title III, § 303, Nov. 30, 1989, 103 Stat. 1703; Pub. L. 102–88, title III, § 305(a)(3), Aug. 14, 1991, 105 Stat. 432; Pub. L. 102–183, title III, § 302(b), (c), Dec. 4, 1991, 105 Stat. 1262, 1263; Pub. L. 102–496, title III, § 304(b), Oct. 24, 1992, 106 Stat. 3183, related to death in service and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2019—Subsec. (b)(1). Pub. L. 116–92 substituted “2031(i),” for “2031(h),”.
1993—Subsec. (b)(4). Pub. L. 103–178 substituted “eligible for an annuity under section 2034” for “eligible for an annuity under section 2032”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2053. Voluntary retirement(a) A participant who is at least 50 years of age and has completed 20 years of service may, on the participant’s application and with the consent of the Director, be retired from the Agency and receive benefits in accordance with the provisions of section 2031 of this title if the participant has not less than 10 years of service with the Agency.

(b) A participant who has at least 25 years of service, ten years of which are with the Agency, may retire, with the consent of the Director, at any age and receive benefits in accordance with the provisions of section 2031 of this title if the Office of Personnel Management has authorized separation from service voluntarily for Agency employees under section 8336(d)(2) of title 5 with respect to the Civil Service Retirement System or section 8414(b)(1)(B) of such title with respect to the Federal Employees’ Retirement System.

(Pub. L. 88–643, title II, § 233, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3225; amended Pub. L. 103–36, § 3, June 8, 1993, 107 Stat. 106.)

Editorial Notes
Prior ProvisionsA prior section 233 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1048, related to voluntary retirement and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Pub. L. 103–36 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2054. Discontinued service benefits(a) Deferred annuityA participant who separates from the Agency may, upon separation or at any time before the commencement of an annuity under this subchapter, elect—(1) to have the participant’s contributions to the fund returned to the participant in accordance with section 2071(a) of this title; or

(2) except in a case in which the Director determines that separation was based in whole or in part on the ground of disloyalty to the United States, to leave the contributions in the fund and receive an annuity, computed as prescribed in section 2031 of this title, commencing at age 62.


(b) Refund of contributions if former participant dies before age 62If a participant who qualifies under subsection (a) to receive a deferred annuity commencing at age 62 dies before reaching age 62, the participant’s contributions to the fund, with interest, shall be paid in accordance with the provisions of section 2071 of this title.


(Pub. L. 88–643, title II, § 234, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3225; amended Pub. L. 103–178, title II, § 202(a)(10), Dec. 3, 1993, 107 Stat. 2026.)

Editorial Notes
Prior ProvisionsA prior section 234 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1048; Pub. L. 97–269, title VI, § 608, Sept. 27, 1982, 96 Stat. 1152; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to discontinued service benefits and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (b). Pub. L. 103–178 substituted “section 2071” for “sections 2071 and 2121”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2055. Mandatory retirement(a) Involuntary retirement(1) Authority of director.—The Director may, in the Director’s discretion, place in a retired status any participant in the system described in paragraph (2).

(2) Paragraph (1) applies with respect to any participant who has not less than 10 years of service with the Agency and who—(A) has completed at least 25 years of service; or

(B) is at least 50 years of age and has completed at least 20 years of service.



(b) Mandatory retirement for age(1) In generalA participant in the system shall be automatically retired from the Agency—(A) upon reaching age 65, in the case of a participant in the system who is at the Senior Intelligence Service rank of level 4 or above; and

(B) upon reaching age 60, in the case of any other participant in the system.


(2) Effective date of retirementRetirement under paragraph (1) shall be effective on the last day of the month in which the participant reaches the age applicable to that participant under that paragraph.


(3) Authority for extensionIn any case in which the Director determines it to be in the public interest, the Director may extend the mandatory retirement date for a participant under this subsection by a period of not to exceed 5 years.



(c) Retirement benefitsA participant retired under this section shall receive retirement benefits in accordance with section 2031 of this title.


(Pub. L. 88–643, title II, § 235, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3225; amended Pub. L. 111–259, title II, § 201, Oct. 7, 2010, 124 Stat. 2657.)

Editorial Notes
Prior ProvisionsA prior section 235 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1049; Ex. Ord. No. 12443, § 13, Sept. 27, 1983, 48 F.R. 44754; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622; Pub. L. 102–183, title III, § 307, Dec. 4, 1991, 105 Stat. 1265, related to mandatory retirement and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2010—Subsec. (b)(1)(A). Pub. L. 111–259 substituted “who is at the Senior Intelligence Service rank” for “receiving compensation under the Senior Intelligence Service pay schedule at the rate”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2056. Eligibility for annuity(a) One-out-of-two requirementA participant must complete, within the last two years before any separation from service (except a separation because of death or disability) at least one year of creditable civilian service during which the participant is subject to this subchapter and in a pay status before the participant or the participant’s survivors are eligible for an annuity under this subchapter based on that separation.


(b) Refund of contributions for time not allowed for creditIf a participant (other than a participant separated from the service because of death or disability) fails to meet the service and pay status requirement of subsection (a), any amounts deducted from the participant’s pay during the period for which no eligibility is established based on the separation shall be returned to the participant on the separation.


(c) ExceptionFailure to meet the service and pay status requirement of subsection (a) shall not deprive the participant or the participant’s survivors of any annuity to which they may be entitled under this subchapter based on a previous separation.


(Pub. L. 88–643, title II, § 236, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3226.)

Editorial Notes
Prior ProvisionsA prior section 236 of Pub. L. 88–643, as added Pub. L. 101–193, title III, § 302(2), Nov. 30, 1989, 103 Stat. 1703, related to eligibility for annuity and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.
A prior section 237 of Pub. L. 88–643, title II, formerly § 236, Oct. 13, 1964, 78 Stat. 1049; Pub. L. 91–626, § 4, Dec. 31, 1970, 84 Stat. 1873; Pub. L. 93–31, May 8, 1973, 87 Stat. 65; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, renumbered § 237, Pub. L. 101–193, title III, § 302(1), Nov. 30, 1989, 103 Stat. 1703, related to limitation on number of retirements and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part E—Lump-Sum Payments
§ 2071. Lump-sum payments(a) Entitlement to lump-sum creditSubject to section 2082(d) of this title and subsection (b) of this section, a participant who—(1) is separated from the Agency for at least 31 consecutive days and is not transferred to employment covered by another retirement system for Government employees;

(2) files an application with the Director for payment of the lump-sum credit;

(3) is not reemployed in a position in which the participant is subject to this subchapter at the time the participant files the application; and

(4) will not become eligible to receive an annuity under this subchapter within 31 days after filing the application,

is entitled to be paid the lump-sum credit. Receipt of the payment of the lump-sum credit by the former participant voids all annuity rights under this subchapter based on the service on which the lump-sum credit is based, until the former participant is reemployed in service subject to this subchapter.

(b) Conditions for payment of lump-sum credit(1) In generalWhenever a former participant becomes entitled to receive payment of the lump-sum credit under subsection (a), such lump-sum credit shall be paid to the former participant and to any former spouse or former wife or husband of the former participant in accordance with paragraphs (2) through (4). The former participant’s lump-sum credit shall be reduced by the amount of the lump-sum credit payable to any former spouse or former wife or husband.


(2) Pro rata share for former spouseUnless otherwise expressly provided by any spousal agreement or court order under section 2094(b) of this title, a former spouse of the former participant shall be entitled to receive a share of such participant’s lump-sum credit—(A) if married to the participant throughout the period of creditable service of the participant, equal to 50 percent of such lump-sum credit; or

(B) if not married to the participant throughout such creditable service, equal to a proportion of 50 percent of such lump-sum credit which is the proportion that the number of days of the marriage of the former spouse to the participant during periods of creditable service of such participant bears to the total number of days of such creditable service.


(3) Share for former wife or husbandPayment of the former participant’s lump-sum credit shall be subject to the terms of a court order under section 2094(c) of this title concerning any former wife or husband of the former participant if—(A) the court order expressly relates to any portion of such lump-sum credit; and

(B) payment of the lump-sum credit would extinguish entitlement of such former wife or husband to a survivor annuity under section 2036 of this title or to any portion of the participant’s annuity under section 2094(c) of this title.


(4) NotificationA lump-sum credit may be paid to or for the benefit of a former participant—(A) only upon written notification to (i) the current spouse, if any, (ii) any former spouse, and (iii) any former wife or husband who has a court order covered by paragraph (3); and

(B) only if the express written concurrence of the current spouse has been received by the Director.

This paragraph may be waived under circumstances described in section 2031(b)(1)(D) of this title.


(c) Order of precedence of paymentA lump-sum payment authorized by subsection (d) or (e) of this section 2121(d) 11 So in original. The words “of this section 2121(d)” probably should be “of this section or by section 2121(d)”. of this title and a payment of any accrued and unpaid annuity authorized by subsection (f) of this section shall be paid in the following order of precedence to individuals surviving the participant and alive on the date entitlement to the payment arises, upon establishment of a valid claim therefor, and such payment bars recovery by any other individual:(1) To the beneficiary or beneficiaries designated by such participant in a signed and witnessed writing received by the Director before the participant’s death. For this purpose, a designation, change, or cancellation of beneficiary in a will or other document not so executed and filed with the Director shall have no force or effect.

(2) If there is no designated beneficiary, to the surviving wife or husband of such participant.

(3) If none of the above, to the child or children of such participant and descendent of deceased children by representation.

(4) If none of the above, to the parents of such participant or the survivor of them.

(5) If none of the above, to the duly appointed executor or administrator of the estate of such participant.

(6) If none of the above, to such other next of kin of such participant as the Director determines to be legally entitled to such payment.


(d) Death of former participant before retirement(1) In generalExcept as provided in paragraph (2), if a former participant eligible for a deferred annuity under section 2054 of this title dies before reaching age 62, such former participant’s lump-sum credit shall be paid in accordance with subsection (c).


(2) LimitationIn any case where there is a surviving former spouse or surviving former wife or husband of such participant who is entitled to a share of such participant’s lump-sum credit under paragraphs (2) and (3) of subsection (b), the lump-sum credit payable under paragraph (1) shall be reduced by the lump-sum credit payable to such former spouse or former wife or husband.



(e) Termination of all annuity rightsIf all annuity rights under this subchapter based on the service of a deceased participant or annuitant terminate before the total annuity paid equals the lump-sum credit, the difference shall be paid in accordance with subsection (c).


(f) Payment of accrued and unpaid annuity when retired participant diesIf a retired participant dies, any annuity accrued and unpaid shall be paid in accordance with subsection (c).


(g) Termination of survivor annuityAn annuity accrued and unpaid on the termination, except by death, of the annuity of a survivor annuitant shall be paid to that individual. An annuity accrued and unpaid on the death of a survivor annuitant shall be paid in the following order of precedence, and the payment bars recovery by any other individual:(1) To the duly appointed executor or administrator of the estate of the survivor annuitant.

(2) If there is no executor or administrator, to such next of kin of the survivor annuitant as the Director determines to be legally entitled to such payment, except that no payment shall be made under this paragraph until after the expiration of 30 days from the date of death of the survivor annuitant.


(Pub. L. 88–643, title II, § 241, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3226; amended Pub. L. 103–178, title II, § 202(a)(11), Dec. 3, 1993, 107 Stat. 2026.)

Editorial Notes
Prior ProvisionsA prior section 241 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1049; Pub. L. 94–522, title II, § 209, Oct. 17, 1976, 90 Stat. 2471; Ex. Ord. No. 12443, § 5, Sept. 27, 1983, 48 F.R. 44752; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to disposition of contributions and interest in excess of benefits received and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (c). Pub. L. 103–178, § 202(a)(11)(A), substituted “A lump-sum payment authorized by subsection (d) or (e) of this section 2121(d) of this title and a payment of any accrued and unpaid annuity authorized by subsection (f) of this section” for “A lump-sum benefit that would have been payable to a participant, former participant, or annuitant, or to a survivor annuitant, authorized by subsection (d) or (e) of this section or by section 2054(b) or 2121(d) of this title”.
Subsecs. (f), (g). Pub. L. 103–178, § 202(a)(11)(B), added subsec. (f) and redesignated former subsec. (f) as (g).

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part F—Period of Service for Annuities
§ 2081. Computation of length of service(a) In general(1) Crediting service as participantFor the purposes of this subchapter, the period of service of a participant shall be computed from the date on which the participant becomes a participant under this subchapter.


(2) Exclusion of certain periodsIn computing the period of service of a participant, all periods of separation from the Agency and so much of any leave of absence without pay as may exceed six months in the aggregate in any calendar year shall be excluded, except leaves of absence while receiving benefits under chapter 81 of title 5 and leaves of absence granted participants while performing active and honorable service in the Armed Forces.


(3) Crediting certain periods of separationA participant or former participant who returns to Government duty after a period of separation shall have included in the participant or former participant’s period of service that part of the period of separation in which the participant or former participant was receiving benefits under chapter 81 of title 5.



(b) Extra credit for periods served at unhealthful posts overseas(1) Classification of certain posts as unhealthfulThe Director may from time to time establish a list of places outside the United States that, by reason of climatic or other extreme conditions, are to be classed as unhealthful posts. Such list shall be established in consultation with the Secretary of State.


(2) Extra creditEach year of duty at a post on the list established under paragraph (1), inclusive of regular leaves of absence, shall be counted as one and a half years in computing the length of service of a participant under this subchapter for the purpose of retirement. In computing such service, any fractional month shall be treated as a full month.


(3) Coordination with benefits under title 5Extra credit for service at an unhealthful post may not be credited to a participant who is paid a differential under section 5925 or 5928 of title 5 for the same service.



(Pub. L. 88–643, title II, § 251, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3228.)

Editorial Notes
Prior ProvisionsA prior section 251 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1050; Pub. L. 94–522, title II, § 210, Oct. 17, 1976, 90 Stat. 2471; Pub. L. 99–169, title VII, § 702, Dec. 4, 1985, 99 Stat. 1008; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to computation of length of service and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2082. Prior service credit(a) In generalA participant may, subject to the provisions of this section, include in the participant’s period of service—(1) civilian service in the Government before becoming a participant that would be creditable toward retirement under subchapter III of chapter 83 of title 5 (as determined under section 8332(b) of such title); and

(2) honorable active service in the Armed Forces before the date of the separation upon which eligibility for an annuity is based, or honorable active service in the Regular or Reserve Corps 11 See Change of Name note below. of the Public Health Service after June 30, 1960, or as a commissioned officer of the National Oceanic and Atmospheric Administration after June 30, 1961.


(b) Limitations(1) In generalExcept as provided in paragraphs (2) and (3), the total service of any participant shall exclude—(A) any period of civilian service on or after October 1, 1982, for which retirement deductions or deposits have not been made,

(B) any period of service for which a refund of contributions has been made, or

(C) any period of service for which contributions were not transferred pursuant to subsection (c)(1);

unless the participant makes a deposit to the fund in an amount equal to the percentages of basic pay received for such service as specified in the table contained in section 8334(c) of title 5, together with interest computed in accordance with section 8334(e) of such title. The deposit may be made in one or more installments (including by allotment from pay), as determined by the Director.

(2) Effect of retirement deductions not madeIf a participant has not paid a deposit for civilian service performed before October 1, 1982, for which retirement deductions were not made, such participant’s annuity shall be reduced by 10 percent of the deposit described in paragraph (1) remaining unpaid, unless the participant elects to eliminate the service involved for the purpose of the annuity computation.


(3) Effect of refund of retirement contributionsA participant who received a refund of retirement contributions under this or any other retirement system for Government employees covering service for which the participant may be allowed credit under this subchapter may deposit the amount received, with interest computed under paragraph (1). Credit may not be allowed for the service covered by the refund until the deposit is made, except that a participant who—(A) separated from Government service before March 31, 1991, and received a refund of the participant’s retirement contributions covering a period of service ending before March 31, 1991;

(B) is entitled to an annuity under this subchapter (other than a disability annuity) which commences after December 1, 1992; and

(C) does not make the deposit required to receive credit for the service covered by the refund;

shall be entitled to an annuity actuarially reduced in accordance with section 8334(d)(2)(B) of title 5.

(4) Entitlement under another systemCredit toward retirement under the system shall not be allowed for any period of civilian service on the basis of which the participant is receiving (or will in the future be entitled to receive) an annuity under another retirement system for Government employees, unless the right to such annuity is waived and a deposit is made under paragraph (1) covering that period of service, or a transfer is made pursuant to subsection (c).



(c) Transfer from other Government retirement systems(1) In generalIf an employee who is under another retirement system for Government employees becomes a participant in the system by direct transfer, the Government’s contributions (including interest accrued thereon computed in accordance with section 8334(e) of title 5) under such retirement system on behalf of the employee as well as such employee’s total contributions and deposits (including interest accrued thereon), except voluntary contributions, shall be transferred to the employee’s credit in the fund effective as of the date such employee becomes a participant in the system.


(2) Consent of employeeEach such employee shall be deemed to consent to the transfer of such funds, and such transfer shall be a complete discharge and acquittance of all claims and demands against the other Government retirement fund on account of service rendered before becoming a participant in the system.


(3) Additional contributions; refundsA participant whose contributions are transferred pursuant to paragraph (1) shall not be required to make additional contributions for periods of service for which full contributions were made to the other Government retirement fund, nor shall any refund be made to any such participant on account of contributions made during any period to the other Government retirement fund at a higher rate than that fixed for employees by section 8334(c) of title 5 for contributions to the fund.



(d) Transfer to other Government retirement systems(1) In generalIf a participant in the system becomes an employee under another Government retirement system by direct transfer to employment covered by such system, the Government’s contributions (including interest accrued thereon computed in accordance with section 8334(e) of title 5) to the fund on the participant’s behalf as well as the participant’s total contributions and deposits (including interest accrued thereon), except voluntary contributions, shall be transferred to the participant’s credit in the fund of such other retirement system effective as of the date on which the participant becomes eligible to participate in such other retirement system.


(2) Consent of employeeEach such employee shall be deemed to consent to the transfer of such funds, and such transfer shall be a complete discharge and acquittance of all claims and demands against the fund on account of service rendered before the participant’s becoming eligible for participation in that other system.



(e) Prior military service credit(1) Application to obtain creditIf a deposit required to obtain credit for prior military service described in subsection (a)(2) was not made to another Government retirement fund and transferred under subsection (c)(1), the participant may obtain credit for such military service, subject to the provisions of this subsection and subsections (f) through (h), by applying for it to the Director before retirement or separation from the Agency.


(2) Employment starting before, on, or after October 1, 1982Except as provided in paragraph (3)—(A) the service of a participant who first became a Federal employee before October 1, 1982, shall include credit for each period of military service performed before the date of separation on which entitlement to an annuity under this subchapter is based, subject to subsection (f); and

(B) the service of a participant who first becomes a Federal employee on or after October 1, 1982, shall include credit for—(i) each period of military service performed before January 1, 1957, and

(ii) each period of military service performed after December 31, 1956, and before the separation on which entitlement to an annuity under this subchapter is based, only if a deposit (with interest, if any) is made with respect to that period, as provided in subsection (h).



(3) Effect of receipt of military retired payIn the case of a participant who is entitled to retired pay based on a period of military service, the participant’s service may not include credit for such period of military service unless the retired pay is paid—(A) on account of a service-connected disability—(i) incurred in combat with an enemy of the United States; or

(ii) caused by an instrumentality of war and incurred in the line of duty during a period of war (as defined in section 1101 of title 38); or


(B) under chapter 67 22 See References in Text note below. of title 10.


(4) Survivor annuityNotwithstanding paragraph (3), the survivor annuity of a survivor of a participant—(A) who was awarded retired pay based on any period of military service, and

(B) whose death occurs before separation from the Agency,

shall be computed in accordance with section 8332(c)(3) of title 5.


(f) Effect of entitlement to social security benefits(1) In generalNotwithstanding any other provision of this section (except paragraph (3) of this subsection) or section 2083 of this title, any military service (other than military service covered by military leave with pay from a civilian position) performed by a participant after December 1956 shall be excluded in determining the aggregate period of service on which an annuity payable under this subchapter to such participant or to the participant’s spouse, former spouse, previous spouse, or child is based, if such participant, spouse, former spouse, previous spouse, or child is entitled (or would upon proper application be entitled), at the time of such determination, to monthly old-age or survivors’ insurance benefits under section 402 of title 42, based on such participant’s wages and self-employment income. If the military service is not excluded under the preceding sentence, but upon attaining age 62, the participant or spouse, former spouse, or previous spouse becomes entitled (or would upon proper application be entitled) to such benefits, the aggregate period of service on which the annuity is based shall be redetermined, effective as of the first day of the month in which the participant or spouse, former spouse, or previous spouse attains age 62, so as to exclude such service.


(2) LimitationThe provisions of paragraph (1) relating to credit for military service do not apply to—(A) any period of military service of a participant with respect to which the participant has made a deposit with interest, if any, under subsection (h); or

(B) the military service of any participant described in subsection (e)(2)(B).


(3) Effect of entitlement before September 8, 1982(A) The annuity recomputation required by paragraph (1) shall not apply to any participant who was entitled to an annuity under this subchapter on or before September 8, 1982, or who is entitled to a deferred annuity based on separation from the Agency occurring on or before such date. Instead of an annuity recomputation, the annuity of such participant shall be reduced at age 62 by an amount equal to a fraction of the participant’s old-age or survivors’ insurance benefits under section 402 of title 42. The reduction shall be determined by multiplying the participant’s monthly Social Security benefit by a fraction, the numerator of which is the participant’s total military wages and deemed additional wages (within the meaning of section 429 of title 42) that were subject to Social Security deductions and the denominator of which is the total of all the participant’s wages, including military wages, and all self-employment income that were subject to Social Security deductions before the calendar year in which the determination month occurs.

(B) The reduction determined in accordance with subparagraph (A) shall not be greater than the reduction that would be required under paragraph (1) if such paragraph applied to the participant. The new formula shall be applicable to any annuity payment payable after October 1, 1982, including annuity payments to participants who had previously reached age 62 and whose annuities had already been recomputed.

(C) For purposes of this paragraph, the term “determination month” means—(i) the first month for which the participant is entitled to old-age or survivors’ insurance benefits (or would be entitled to such benefits upon application therefor); or

(ii) October 1982, in the case of any participant entitled to such benefits for that month.




(g) Deposits paid by survivorsFor the purpose of survivor annuities, deposits authorized by subsections (b) and (h) may also be made by the survivor of a participant.


(h) Deposits for periods of military service(1)(A) Each participant who has performed military service before the date of separation on which entitlement to an annuity under this subchapter is based may pay to the Agency an amount equal to 7 percent of the amount of basic pay paid under section 204 of title 37 to the participant for each period of military service after December 1956; except, the amount to be paid for military service performed beginning on January 1, 1999, through December 31, 2000, shall be as follows:











 7.25 percent of basic payJanuary 1, 1999, to December 31, 1999.
 7.4 percent of basic payJanuary 1, 2000, to December 31, 2000.




(B) The amount of such payments shall be based on such evidence of basic pay for military service as the participant may provide or, if the Director determines sufficient evidence has not been provided to adequately determine basic pay for military service, such payment shall be based upon estimates of such basic pay provided to the Director under paragraph (4).


(2) Any deposit made under paragraph (1) more than two years after the later of—(A) October 1, 1983, or

(B) the date on which the participant making the deposit first becomes an employee of the Federal Government,

shall include interest on such amount computed and compounded annually beginning on the date of expiration of the two-year period. The interest rate that is applicable in computing interest in any year under this paragraph shall be equal to the interest rate that is applicable for such year under section 8334(e) of title 5.

(3) Any payment received by the Director under this subsection shall be deposited in the Treasury of the United States to the credit of the fund.

(4) The provisions of section 2031(l) of this title shall apply with respect to such information as the Director determines to be necessary for the administration of this subsection in the same manner that such section applies concerning information described in that section.


(Pub. L. 88–643, title II, § 252, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3229; amended Pub. L. 105–33, title VII, § 7001(c)(3), Aug. 5, 1997, 111 Stat. 659; Pub. L. 106–346, § 101(a) [title V, § 505(c)(2)], Oct. 23, 2000, 114 Stat. 1356, 1356A–53; Pub. L. 116–92, div. E, title LXII, § 6202(a)(2)(A)(ii), (c), Dec. 20, 2019, 133 Stat. 2185, 2186.)

Editorial Notes

References in TextChapter 67 of title 10, referred to in subsec. (e)(3)(B), was transferred to part II of subtitle E of Title 10, Armed Forces, renumbered as chapter 1223, and amended generally by Pub. L. 103–337, div. A, title XVI, § 1662(j)(1), Oct. 5, 1994, 108 Stat. 2998. A new chapter 67 (§ 1331) of Title 10 was added by section 1662(j)(7) of Pub. L. 103–337.

Prior ProvisionsA prior section 252 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1050; Pub. L. 91–626, §§ 5, 6, Dec. 31, 1970, 84 Stat. 1872; Pub. L. 94–522, title II, § 211, Oct. 17, 1976, 90 Stat. 2471; Ex. Ord. No. 12443, §§ 9–11, 15, Sept. 27, 1983, 48 F.R. 44753, 44755; Ex. Ord. No. 12485, July 13, 1984, 49 F.R. 28827; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622; Pub. L. 102–83, § 5(c)(2), Aug. 6, 1991, 105 Stat. 406, related to prior service credit and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2019—Subsec. (b)(3)(A). Pub. L. 116–92, § 6202(c), substituted “March 31, 1991” for “October 1, 1990” in two places.
Subsec. (h)(4). Pub. L. 116–92, § 6202(a)(2)(A)(ii), substituted “2031(l)” for “2031(k)”.
2000—Subsec. (h)(1)(A). Pub. L. 106–346, in introductory provisions, substituted “December 31, 2000” for “December 31, 2002” and in table struck out item at end relating to payment of 7.5 percent of basic pay for service period January 1, 2001, to December 31, 2002.
1997—Subsec. (h)(1). Pub. L. 105–33 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “Each participant who has performed military service before the date of separation on which entitlement to an annuity under this subchapter is based may pay to the Agency an amount equal to 7 percent of the amount of basic pay paid under section 204 of title 37 to the participant for each period of military service after December 1956. The amount of such payments shall be based on such evidence of basic pay for military service as the participant may provide or, if the Director determines sufficient evidence has not been provided to adequately determine basic pay for military service, such payment shall be based upon estimates of such basic pay provided to the Director under paragraph (4).”

Statutory Notes and Related Subsidiaries

Change of Name
Reference to Reserve Corps of the Public Health Service deemed to be a reference to the Ready Reserve Corps, see section 204(c)(3) of Title 42, The Public Health and Welfare.

Effective Date of 2019 AmendmentAmendment by Pub. L. 116–92 effective as if enacted on Oct. 28, 2009, and applicable to computations or participants, respectively, as of such date, see section 6202(e) of Pub. L. 116–92, set out as a note under section 2031 of this title.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–346 effective upon the close of calendar year 2000 and applicable thereafter, see section 101(a) [title V, § 505(i)] of Pub. L. 106–346, set out as a note under section 8334 of Title 5, Government Organization and Employees.

Effective Date of 1997 AmendmentAmendment by Pub. L. 105–33 effective Oct. 1, 1997, see section 7001(f) of Pub. L. 105–33, set out as a note under section 8334 of Title 5, Government Organization and Employees.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2083. Credit for service while on military leave(a) General ruleA participant who, during the period of any war or of any national emergency as proclaimed by the President or declared by the Congress, leaves the participant’s position in the Agency to enter military service shall not be considered, for purposes of this subchapter, as separated from the participant’s position in the Agency by reason of such military service, unless the participant applies for and receives a refund of contributions under this subchapter. Such a participant may not be considered as retaining such position in the Agency after December 31, 1956, or upon the expiration of five years of such military service, whichever is later.


(b) Waiver of contributionsExcept to the extent provided under section 2082(e) or 2082(h) of this title, contributions shall not be required covering periods of leave of absence from the Agency granted a participant while performing active service in the Armed Forces.


(Pub. L. 88–643, title II, § 253, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3234.)

Editorial Notes
Prior ProvisionsA prior section 253 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1052; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to credit for service while on military leave and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part G—Moneys
§ 2091. Estimate of appropriations needed(a) Estimates of annual appropriationsThe Director shall prepare the estimates of the annual appropriations required to be made to the fund.


(b) Actuarial valuationsThe Director shall cause to be made actuarial valuations of the fund at such intervals as the Director determines to be necessary, but not less often than every five years.


(c) Changes in law affecting actuarial status of fundAny statute which authorizes—(1) new or increased benefits payable from the fund under this subchapter, including annuity increases other than under section 2131 of this title;

(2) extension of the coverage of this subchapter to new groups of employees; or

(3) increases in pay on which benefits are computed;

is deemed to authorize appropriations to the fund in order to provide funding for the unfunded liability created by that statute, in 30 equal annual installments with interest computed at the rate used in the then most recent valuation of the system and with the first payment thereof due as of the end of the fiscal year in which such new or liberalized benefit, extension of coverage, or increase in pay is effective.

(d) AuthorizationThere is hereby authorized to be appropriated to the fund for each fiscal year such amounts as may be necessary to meet the amount of normal cost for each year that is not met by contributions under section 2021(a) of this title.


(e) Unfunded liability; credit allowed for military serviceThere is hereby authorized to be appropriated to the fund for each fiscal year such sums as may be necessary to provide the amount equivalent to—(1) interest on the unfunded liability computed for that year at the interest rate used in the then most recent valuation of the system; and

(2) that portion of disbursement for annuities for that year that the Director estimates is attributable to credit allowed for military service,

less an amount determined by the Director to be appropriate to reflect the value of the deposits made to the credit of the fund under section 2082(h) of this title.

(Pub. L. 88–643, title II, § 261, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3234.)

Editorial Notes
Prior ProvisionsA prior section 261 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1052; Pub. L. 94–522, title I, § 102, Oct. 17, 1976, 90 Stat. 2467; Ex. Ord. No. 12443, § 12, Sept. 27, 1983, 48 F.R. 44754; Pub. L. 99–335, title V, § 501(2), (3), June 6, 1986, 100 Stat. 622, related to estimate of appropriations needed and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2092. Investment of moneys in fund
The Director may, with the approval of the Secretary of the Treasury, invest from time to time in interest-bearing securities of the United States such portions of the fund as in the Director’s judgment may not be immediately required for the payment of annuities, cash benefits, refunds, and allowances from the fund. The income derived from such investments shall be credited to and constitute a part of the fund.
(Pub. L. 88–643, title II, § 262, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3235.)

Prior ProvisionsA prior section 262 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1052, related to investment of moneys in the fund and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2093. Payment of benefits(a) Annuities stated as annual amountsEach annuity is stated as an annual amount, 1⁄12 of which, rounded to the next lowest dollar, constitutes the monthly rate payable on the first business day of the month after the month or other period for which it has accrued.


(b) Commencement of annuity(1) Commencement of annuity for participants generallyExcept as otherwise provided in paragraph (2), the annuity of a participant who has met the eligibility requirements for an annuity shall commence on the first day of the month after separation from the Agency or after pay ceases and the service and age requirements for title to an annuity are met.


(2) ExceptionsThe annuity of—(A) a participant involuntarily separated from the Agency;

(B) a participant retiring under section 2051 of this title due to a disability; and

(C) a participant who serves 3 days or less in the month of retirement;

shall commence on the day after separation from the Agency or the day after pay ceases and the service and age or disability requirements for title to annuity are met.

(3) Other annuitiesAny other annuity payable from the fund commences on the first day of the month after the occurrence of the event on which payment thereof is based.



(c) Termination of annuityAn annuity payable from the fund shall terminate—(1) in the case of a retired participant, on the day death or any other terminating event provided by this subchapter occurs; or

(2) in the case of a former spouse or a survivor, on the last day of the month before death or any other terminating event occurs.


(d) Application for survivor annuitiesThe annuity to a survivor shall become effective as otherwise specified but shall not be paid until the survivor submits an application for such annuity, supported by such proof of eligibility as the Director may require. If such application or proof of eligibility is not submitted during the lifetime of an otherwise eligible individual, no annuity shall be due or payable to the individual’s estate.


(e) Waiver of annuityAn individual entitled to an annuity from the fund may decline to accept all or any part of the annuity by submitting a signed waiver to the Director. The waiver may be revoked in writing at any time. Payment of the annuity waived may not be made for the period during which the waiver is in effect.


(f) Limitations(1) Application before 115th anniversaryNo payment shall be made from the fund unless an application for benefits based on the service of the participant is received by the Director before the 115th anniversary of the participant’s birth.


(2) Application within 30 yearsNotwithstanding paragraph (1), after the death of a participant or retired participant, no benefit based on that participant’s service may be paid from the fund unless an application for the benefit is received by the Director within 30 years after the death or other event which gives rise to eligibility for the benefit.



(g) Withholding of State income tax from annuities(1) Agreements with StatesThe Director shall, in accordance with this subsection, enter into an agreement with any State within 120 days of a request for agreement from the proper State official. The agreement shall provide that the Director shall withhold State income tax in the case of the monthly annuity of any annuitant who voluntarily requests, in writing, such withholding. The amounts withheld during any calendar quarter shall be held in the Fund 11 So in original. Probably should not be capitalized. and disbursed to the States during the month following that calendar quarter.


(2) Limitation on multiple requestsAn annuitant may have in effect at any time only one request for withholding under this subsection, and an annuitant may not have more than two such requests during any one calendar year.


(3) Change in State designationSubject to paragraph (2), an annuitant may change the State designated by that annuitant for purposes of having withholdings made, and may request that the withholdings be remitted in accordance with such change. An annuitant also may revoke any request of that annuitant for withholding. Any change in the State designated or revocation is effective on the first day of the month after the month in which the request or the revocation is processed by the Director, but in no event later than on the first day of the second month beginning after the day on which such request or revocation is received by the Director.


(4) General provisionsThis subsection does not give the consent of the United States to the application of a statute which imposes more burdensome requirements of the United States than on employers generally, or which subjects the United States or any annuitant to a penalty or liability because of this subsection. The Director may not accept pay from a State for services performed in withholding State income taxes from annuities. Any amount erroneously withheld from an annuity and paid to a State by the Director shall be repaid by the State in accordance with regulations prescribed by the Director.


(5) “State” definedFor the purpose of this subsection, the term “State” includes the District of Columbia and any territory or possession of the United States.



(Pub. L. 88–643, title II, § 263, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3235.)

Editorial Notes
Prior ProvisionsA prior section 263 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1052; Pub. L. 97–269, title VI, § 609, Sept. 27, 1982, 96 Stat. 1153; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to attachment of moneys and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2094. Attachment of moneys(a) Exemption from legal processExcept as provided in subsections (b), (c), and (e), none of the moneys mentioned in this subchapter shall be assignable either in law or equity, or be subject to execution, levy, attachment, garnishment, or other legal process, except as otherwise may be provided by Federal laws.


(b) Payment to former spouses under court order or spousal agreementIn the case of any participant, former participant, or retired participant who has a former spouse who is covered by a court order or who is a party to a spousal agreement—(1) any right of the former spouse to any annuity under section 2032(a) of this title in connection with any retirement or disability annuity of the participant, and the amount of any such annuity;

(2) any right of the former spouse of a participant or retired participant to a survivor annuity under section 2032(b) or 2032(c) of this title, and the amount of any such annuity; and

(3) any right of the former spouse of a former participant to any payment of a lump-sum credit under section 2071(b) of this title, and the amount of any such payment;

shall be determined in accordance with that spousal agreement or court order, if and to the extent expressly provided for in the terms of the spousal agreement or court order that are not inconsistent with the requirements of this subchapter.

(c) Other payments under court ordersPayments under this subchapter that would otherwise be made to a participant, former participant, or retired participant based upon that participant’s service shall be paid, in whole or in part, by the Director to another individual if and to the extent expressly provided for in the terms of any court decree of divorce, annulment, or legal separation, or the terms of any court order or court-approved property settlement agreement incident to any court decree of divorce, annulment, or legal separation.


(d) Prospective payments; bar to recovery(1) Subsections (b) and (c) apply only to payments made under this subchapter for periods beginning after the date of receipt by the Director of written notice of such decree, order, or agreement and such additional information and documentation as the Director may require.

(2) Any payment under subsection (b) or (c) to an individual bars recovery by any other individual.


(e) AllotmentsAn individual entitled to an annuity from the fund may make allotments or assignments of amounts from such annuity for such purposes as the Director considers appropriate.


(Pub. L. 88–643, title II, § 264, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3237; amended Pub. L. 103–178, title II, § 202(a)(12), Dec. 3, 1993, 107 Stat. 2027.)

Editorial Notes
Prior ProvisionsA prior section 264 of Pub. L. 88–643, as added Pub. L. 94–522, title II, § 212, Oct. 17, 1976, 90 Stat. 2471, related to recovery of payments and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496. See section 2095 of this title.

Statutory Notes and Related Subsidiaries
Amendments1993—Subsec. (b)(2). Pub. L. 103–178, § 202(a)(12)(A), inserted “and” at end.
Subsec. (b)(3). Pub. L. 103–178, § 202(a)(12)(B), substituted “, and the amount of any such payment;” for “and to any payment of a return of contributions under section 2054(a) of this title; and”.
Subsec. (b)(4). Pub. L. 103–178, § 202(a)(12)(C), struck out par. (4) which read as follows: “any right of the former spouse of a participant or former participant to a lump-sum payment or additional annuity payable from a voluntary contribution account under section 2121 of this title;”.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2095. Recovery of payments
Recovery of payments under this subchapter may not be made from an individual when, in the judgment of the Director, the individual is without fault and recovery would be against equity and good conscience. Withholding or recovery of money payable pursuant to this subchapter on account of a certification or payment made by a former employee of the Agency in the discharge of the former employee’s official duties may be made if the Director certifies that the certification or payment involved fraud on the part of the former employee.
(Pub. L. 88–643, title II, § 265, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3237; amended Pub. L. 103–178, title II, § 202(a)(13), Dec. 3, 1993, 107 Stat. 2027.)

Editorial Notes
Amendments1993—Pub. L. 103–178 substituted “subchapter” for “chapter” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part H—Retired Participants Recalled, Reinstated, or Reappointed in Agency or Reemployed in Government
§ 2111. Recall(a) Authority to recallThe Director may, with the consent of a retired participant, recall that participant to service in the Agency whenever the Director determines that such recall is in the public interest.


(b) Pay of retired participant while servingA retired participant recalled to duty in the Agency under subsection (a) or reinstated or reappointed in accordance with section 2051(b) 11 So in original. Probably should be section “2051(c)”. of this title shall, while so serving, be entitled, in lieu of the retired participant’s annuity, to the full basic pay of the grade in which the retired participant is serving. During such service, the retired participant shall make contributions to the fund in accordance with section 2021 of this title.


(c) Recomputation of annuityWhen the retired participant reverts to retired status, the annuity of the retired participant shall be redetermined in accordance with section 2031 of this title.


(Pub. L. 88–643, title II, § 271, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3238.)

Editorial Notes
Prior ProvisionsA prior section 271 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1052, related to recalled participants and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Waiver of Dual Compensation ProvisionsFor waiver of application of the dual compensation reduction provisions of this section for temporary employees during an emergency, see Ex. Ord. No. 13236, Nov. 27, 2001, 66 F.R. 59671, set out as a note under section 2141 of this title.



§ 2112. Reemployment
A participant retired under this subchapter shall not, by reason of that retired status, be barred from employment in Federal Government service in any appointive position for which the participant is qualified.
(Pub. L. 88–643, title II, § 272, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3238.)

Editorial Notes
Prior ProvisionsA prior section 272 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1053; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to reemployed participants and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2113. Reemployment compensation(a) Deduction from basic payAn annuitant who has retired under this subchapter and who is reemployed in the Federal Government service in any appointive position (either on a part-time or full-time basis) shall be entitled to receive the annuity payable under this subchapter, but there shall be deducted from the annuitant’s basic pay a sum equal to the annuity allocable to the period of actual employment.


(b) Part-time reemployed annuitantsThe Director shall have the authority to reemploy an annuitant on a part-time basis in accordance with section 8344(l) of title 5.


(c) Recovery of overpaymentsIn the event of an overpayment under this section, the amount of the overpayment shall be recovered by withholding the amount involved from the basic pay payable to such reemployed annuitant or from any other moneys, including the annuitant’s annuity, payable in accordance with this subchapter.


(d) Deposit in fundSums deducted from the basic pay of a reemployed annuitant under this section shall be deposited in the Treasury of the United States to the credit of the fund.


(Pub. L. 88–643, title II, § 273, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3238; amended Pub. L. 116–92, div. E, title LXII, § 6202(d), Dec. 20, 2019, 133 Stat. 2186.)

Editorial Notes
Prior ProvisionsA prior section 273 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1053; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to reemployment compensation and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2019—Subsecs. (b) to (d). Pub. L. 116–92 added subsec. (b) and redesignated former subsecs. (b) and (c) as (c) and (d), respectively.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Executive Documents
Waiver of Dual Compensation ProvisionsFor waiver of application of the dual compensation reduction provisions of this section for temporary employees during an emergency, see Ex. Ord. No. 13236, Nov. 27, 2001, 66 F.R. 59671, set out as a note under section 2141 of this title.




Part I—Voluntary Contributions
§ 2121. Voluntary contributions(a) Authority for voluntary contributions(1) In generalUnder such regulations as may be prescribed by the Director, a participant may voluntarily contribute additional sums in multiples of one percent of the participant’s basic pay, but not in excess of 10 percent of such basic pay.


(2) InterestThe voluntary contribution account in each case is the sum of unrefunded contributions, plus interest—(A) for periods before January 1, 1985, at 3 percent a year; and

(B) for periods on or after January 1, 1985, at the rate computed under section 8334(e) of title 5,

compounded annually to the date of election under subsection (b) or the date of payment under subsection (d).


(b) Treatment of voluntary contributionsEffective on the date of retirement and at the election of the participant, the participant’s account shall be—(1) returned in a lump sum;

(2) used to purchase an additional life annuity;

(3) used to purchase an additional life annuity for the participant and to provide for a cash payment on the participant’s death to a beneficiary; or

(4) used to purchase an additional life annuity for the participant and a life annuity commencing on the participant’s death payable to a beneficiary, with a guaranteed return to the beneficiary or the beneficiary’s legal representative of an amount equal to the cash payment referred to in paragraph (3).

In the case of a benefit provided under paragraph (3) or (4), the participant shall notify the Director in writing of the name of the beneficiary of the cash payment or life annuity to be paid upon the participant’s death.

(c) Value of benefitsThe benefits provided by subsection (b)(2), (3), or (4) shall be actuarially equivalent in value to the payment provided for in subsection (b)(1) and shall be calculated upon such tables of mortality as may be from time to time prescribed for this purpose by the Director.


(d) Lump-sum paymentA voluntary contribution account shall be paid in a lump sum at such time as the participant dies or separates from the Agency without entitlement to an annuity. In the case of death, the account shall be paid in the order of precedence specified in section 2071(c) of this title.


(e) Benefits in addition to other benefitsAny benefit payable to a participant or to the participant’s beneficiary with respect to the additional contributions provided under this section shall be in addition to benefits otherwise provided under this subchapter.


(Pub. L. 88–643, title II, § 281, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3239.)

Editorial Notes
Prior ProvisionsA prior section 281 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1053; Ex. Ord. No. 12443, § 3, Sept. 27, 1983, 48 F.R. 44751; Pub. L. 99–335, title V, § 501(2), June 6, 1986, 100 Stat. 622, related to voluntary contributions and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.




Part J—Cost-of-Living Adjustment of Annuities
§ 2131. Cost-of-living adjustment of annuities(a) In generalEach annuity payable from the fund shall be adjusted as follows:(1) Each cost-of-living annuity increase under this section shall be identical to the corresponding percentage increase under section 8340(b) of title 5.

(2) A cost-of-living increase made under paragraph (1) shall become effective under this section on the effective date of each such increase under section 8340(b) of title 5. Except as provided in subsection (b), each such increase shall be applied to each annuity payable from the fund which has a commencing date not later than the effective date of the increase.


(b) EligibilityEligibility for an annuity increase under this section shall be governed by the commencing date of each annuity payable from the fund as of the effective date of an increase, except as follows:(1) The first cost-of-living increase (if any) made under subsection (a) to an annuity which is payable from the fund to a participant who retires, to the surviving spouse, former spouse, or previous spouse of a participant who dies in service, or to the surviving spouse, former spouse, previous spouse, or insurable interest designee of a deceased annuitant whose annuity has not been increased under this subsection or subsection (a), shall be equal to the product (adjusted to the nearest ⅒ of one percent) of—(A) 1⁄12 of the applicable percent change computed under subsection (a), multiplied by

(B) the number of months (not to exceed 12 months, counting any portion of a month as a month)—(i) for which the annuity was payable from the fund before the effective date of the increase, or

(ii) in the case of a surviving spouse, former spouse, previous spouse, or insurable interest designee of a deceased annuitant whose annuity has not been so increased, since the annuity was first payable to the deceased annuitant.



(2) Effective from its commencing date, an annuity payable from the fund to an annuitant’s survivor (other than a child entitled to an annuity under section 2031(d) of this title) shall be increased by the total percentage increase the annuitant was receiving under this section at death.

(3) For purposes of computing the annuity of a child under section 2031(d) of this title that commences after October 31, 1969, the dollar amounts specified in section 2031(d)(3) of this title shall each be increased by the total percentage increases allowed and in force under this section on or after such day and, in the case of a deceased annuitant, the percentages specified in that section shall be increased by the total percent allowed and in force to the annuitant under this section on or after such day.


(c) LimitationAn annuity increase provided by this section may not be computed on any additional annuity purchased at retirement by voluntary contributions.


(d) Rounding to next lower dollarThe monthly annuity installment, after adjustment under this section, shall be rounded to the next lowest dollar, except that such installment shall, after adjustment, reflect an increase of at least $1.


(e) Limitation on maximum amount of annuity(1) In generalAn annuity shall not be increased by reason of an adjustment under this section to an amount which exceeds the greater of—(A) the maximum pay payable for GS–15 30 days before the effective date of the adjustment under this section; or

(B) the final pay (or average pay, if higher) of the participant with respect to whom the annuity is paid, increased by the overall annual average percentage adjustments (compounded) in the rates of pay of the General Schedule under subchapter I of chapter 53 of title 5 during the period—(i) beginning on the date on which the annuity commenced (or, in the case of a survivor of the retired participant, the date on which the participant’s annuity commenced), and

(ii) ending on the effective date of the adjustment under this section.



(2) “Pay” definedFor purposes of paragraph (1), the term “pay” means the rate of salary or basic pay as payable under any provision of law, including any provision of law limiting the expenditure of appropriated funds.



(Pub. L. 88–643, title II, § 291, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3240; amended Pub. L. 103–178, title II, § 202(a)(14), Dec. 3, 1993, 107 Stat. 2027.)


References in TextGS–15, referred to in subsec. (e)(1)(A), probably means GS–15 of the General Schedule which is set out under section 5332 of Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 291 of Pub. L. 88–643, title II, Oct. 13, 1964, 78 Stat. 1054; Pub. L. 90–539, Sept. 30, 1968, 82 Stat. 902; Pub. L. 91–185, § 5, Dec. 30, 1969, 83 Stat. 849; Pub. L. 93–210, § 1(a), Dec. 28, 1973, 87 Stat. 908; Pub. L. 94–361, title VIII, § 801(b), July 14, 1976, 90 Stat. 929; Ex. Ord. No. 12326, § 4, Sept. 30, 1981, 46 F.R. 48889; Ex. Ord. No. 12443, §§ 6, 14, Sept. 27, 1983, 48 F.R. 44752, 44754; Pub. L. 99–335, title V, § 501(3), June 6, 1986, 100 Stat. 622, related to cost-of-living adjustment of annuities and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Editorial Notes
Amendments1993—Subsec. (b)(2). Pub. L. 103–178 struck out “or section 2052(c) of this title” after “section 2031(d) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Delay in Cost-of-Living Adjustments During Fiscal Years 1994, 1995, and 1996Any cost-of-living increase scheduled to take effect during fiscal year 1994, 1995, or 1996 under this section delayed until first day of third calendar month after date such increase would otherwise take effect, see section 11001 of Pub. L. 103–66, set out as a note under section 8340 of Title 5, Government Organization and Employees.




Part K—Conformity With Civil Service Retirement System
§ 2141. Authority to maintain existing areas of conformity between Civil Service and Central Intelligence Agency Retirement and Disability Systems(a) Presidential authority(1) Conformity to CSRS by Executive orderWhenever the President determines that it would be appropriate for the purpose of maintaining existing conformity between the Civil Service Retirement and Disability System and the Central Intelligence Agency Retirement and Disability System with respect to substantially identical provisions, the President may, by Executive order, extend to current or former participants in the Central Intelligence Agency Retirement and Disability System, or to their survivors, a provision of law enacted after January 1, 1975, which—(A) amends subchapter III of chapter 83 of title 5 and is applicable to civil service employees generally; or

(B) otherwise affects current or former participants in the Civil Service Retirement and Disability System, or their survivors.


(2) Extension to CIARDSAny such order shall extend such provision of law so that it applies in like manner with respect to such Central Intelligence Agency Retirement and Disability System participants, former participants, or survivors.


(3) Legal statusAny such order shall have the force and effect of law.


(4) Effective dateAny such order may be given retroactive effect to a date not earlier than the effective date of the corresponding provision of law applicable to employees under the Civil Service Retirement System.



(b) Effect of Executive orderProvisions of an Executive order issued pursuant to this section shall modify, supersede, or render inapplicable, as the case may be, to the extent inconsistent therewith—(1) provisions of law enacted before the effective date of the Executive order; and

(2) any prior provision of an Executive order issued under this section.


(Pub. L. 88–643, title II, § 292, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3241.)

Editorial Notes
Prior ProvisionsA prior section 292 of Pub. L. 88–643, as added Pub. L. 94–522, title II, § 213, Oct. 17, 1976, 90 Stat. 2471, 2472, related to authority to maintain existing areas of conformity between Civil Service and Central Intelligence Agency Retirement and Disability Systems and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.

Executive Documents
Open Enrollment Season for Participants in the Central Intelligence Agency Retirement and Disability SystemThe Director to provide an open enrollment period for employee participants in the Central Intelligence Agency Retirement and Disability System to elect the Federal Employees’ Retirement System, see Ex. Ord. No. 13105, § 2, Nov. 2, 1998, 63 F.R. 60201, set out as a note under section 4067 of Title 22, Foreign Relations and Intercourse.


Ex. Ord. No. 13236. Waiver of Dual Compensation Provisions
Ex. Ord. No. 13236, Nov. 27, 2001, 66 F.R. 59671, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 292 of the Central Intelligence Agency Retirement Act of 1964 [Central Intelligence Agency Retirement Act], as amended (50 U.S.C. 2141), and in order to conform the Central Intelligence Agency Retirement and Disability System to the Civil Service Retirement and Disability System, it is hereby ordered as follows:
Section 1. The Director of Central Intelligence may waive the application of the dual compensation reduction provisions of sections 271 and 273 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2111 and 2113) for an employee serving on a temporary basis, but only if, and for so long as, the authority is necessary due to an emergency involving a direct threat to life or property or other unusual circumstances. Employees who receive both salary and annuity pursuant to this authority may not earn additional retirement benefits during this period of employment. This authority may be delegated as appropriate.
Sec. 2. Nothing contained in this order is intended to create, nor does it create, any right, benefit, or privilege, substantive or procedural, enforceable at law by a party against the United States, its agencies, officers, employees, or any other person.

George W. Bush.


Applicability of Federal Physicians Comparability Allowance Amendments of 2000The Director of Central Intelligence to issue regulations to reflect application of sections 3(a) and 3(b) of Pub. L. 106–571, amending sections 8331 and 8339 of Title 5, Government Organization and Employees, to the Central Intelligence Agency Retirement and Disability System, see Ex. Ord. No. 13297, § 3(b), Apr. 23, 2003, 68 F.R. 22566, set out as a note under section 4067 of Title 22, Foreign Relations and Intercourse.



§ 2142. Thrift Savings Plan participation(a) Eligibility for Thrift Savings PlanParticipants in the system shall be deemed to be employees for the purposes of section 8351 of title 5.


(b) Management of Thrift Savings Plan accounts by DirectorSubsections (k) and (m) of section 8461 of title 5 shall apply with respect to contributions made by participants to the Thrift Savings Fund under section 8351 of such title and to earnings attributable to the investment of such contributions.


(Pub. L. 88–643, title II, § 293, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3242.)

Editorial Notes
Prior ProvisionsA prior section 293 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 504, June 6, 1986, 100 Stat. 623, related to Thrift Savings Fund participation by participants in the Central Intelligence Agency Retirement and Disability System and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2143. Alternative forms of annuities(a) Authority for alternative form of annuityThe Director shall prescribe regulations under which any participant who has a life-threatening affliction or other critical medical condition may, at the time of retiring under this subchapter (other than under section 2051 of this title), elect annuity benefits under this section instead of any other benefits under this subchapter (including any survivor benefits under this subchapter) based on the service of the participant creditable under this subchapter.


(b) Basis for alternative forms of annuityThe regulations and alternative forms of annuity shall, to the maximum extent practicable, meet the requirements prescribed in section 8343a of title 5.


(c) Lump-sum creditAny lump-sum credit provided pursuant to an election under subsection (a) shall not preclude an individual from receiving other benefits provided under that subsection.


(d) Submission of regulations to congressional intelligence committeesThe Director shall submit the regulations prescribed under subsection (a) to the congressional intelligence committees before the regulations take effect.


(Pub. L. 88–643, title II, § 294, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3242; amended Pub. L. 103–66, title XI, § 11002(c), Aug. 10, 1993, 107 Stat. 409.)

Editorial Notes
Prior ProvisionsA prior section 294 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 505, June 6, 1986, 100 Stat. 624, related to alternative forms of annuities and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (a). Pub. L. 103–66 substituted “any participant who has a life-threatening affliction or other critical medical condition” for “a participant”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–66 effective Oct. 1, 1994, and applicable with respect to any annuity commencing on or after that date, see section 11002(d) of Pub. L. 103–66, set out as a note under section 8343a of Title 5, Government Organization and Employees.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2144. Payments from CIARDS fund for portions of certain Civil Service Retirement System annuities
The amount of the increase in any annuity that results from the application of section 3518 of this title, if and when such increase is based on an individual’s overseas service as an employee of the Central Intelligence Agency, shall be paid from the fund.
(Pub. L. 88–643, title II, § 295, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3242.)

Editorial Notes
Prior ProvisionsA prior section 295 of Pub. L. 88–643, as added Pub. L. 101–193, title III, § 307(b), Nov. 30, 1989, 103 Stat. 1707, related to payments from CIARDS fund for portions of certain Civil Service Retirement System annuities and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.





SUBCHAPTER III—PARTICIPATION IN FEDERAL EMPLOYEES’ RETIREMENT SYSTEM
§ 2151. Application of Federal Employees’ Retirement System to Agency employees(a) General ruleExcept as provided in subsections (b) and (c), all employees of the Agency, any of whose service after December 31, 1983, is employment for the purpose of title II of the Social Security Act [42 U.S.C. 401 et seq.] and chapter 21 of title 26, shall be subject to chapter 84 of title 5.


(b) Exception for pre-1984 employeesParticipants in the Central Intelligence Agency Retirement and Disability System who were participants in such system on or before December 31, 1983, and who have not had a break in service in excess of one year since that date, are not subject to chapter 84 of title 5 without regard to whether they are subject to title II of the Social Security Act [42 U.S.C. 401 et seq.].


(c) Nonapplicability of FERS to certain employees(1) The provisions of chapter 84 of title 5 shall not apply with respect to—(A) any individual who separates, or who has separated, from Federal Government service after having been an employee of the Agency subject to subchapter II of this chapter; and

(B) any employee of the Agency having at least 5 years of civilian service which was performed before January 1, 1987, and is creditable under subchapter II of this chapter (determined without regard to any deposit or redeposit requirement under subchapter III of chapter 83 of title 5, or under subchapter II of this chapter, or any requirement that the individual become subject to such subchapter or to subchapter II of this chapter after performing the service involved).


(2) Paragraph (1) shall not apply with respect to an individual who has elected under regulations prescribed under section 2157 of this title to become subject to chapter 84 of title 5 to the extent provided in such regulations.

(3) An individual described in paragraph (1) shall be deemed to be an individual excluded under section 8402(b)(2) of title 5.


(d) Election to become subject to FERSAn employee who is designated as a participant in the Central Intelligence Agency Retirement and Disability System after December 31, 1987, pursuant to section 2013 of this title may elect to become subject to chapter 84 of title 5. Such election—(1) shall not be effective unless it is made during the six-month period beginning on the date on which the employee is so designated;

(2) shall take effect beginning with the first pay period beginning after the date of the election; and

(3) shall be irrevocable.


(e) Special rulesThe application of the provisions of chapter 84 of title 5 to an employee referred to in subsection (a) shall be subject to the exceptions and special rules provided in this subchapter. Any provision of that chapter which is inconsistent with a special rule provided in this subchapter shall not apply to such employees.


(Pub. L. 88–643, title III, § 301, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3243.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsecs. (a) and (b), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Prior ProvisionsA prior section 301 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 624; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–453, title V, § 502, Sept. 29, 1988, 102 Stat. 1909, related to application of Federal Employees’ Retirement System to Agency employees and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2152. Special rules relating to section 2013 criteria employees(a) In generalExcept as otherwise provided in this section, in the application of chapter 84 of title 5 to an employee of the Agency who is subject to such chapter and is designated by the Director under the criteria prescribed in section 2013 of this title, such employee shall be treated for purposes of determining such employee’s retirement benefits and obligations under such chapter as if the employee were a law enforcement officer (as defined in section 8401(17) of title 5).


(b) Voluntary and mandatory retirementThe provisions of sections 2053 and 2055 of this title shall apply to employees referred to in subsection (a), except that the retirement benefits shall be determined under chapter 84 of title 5.


(c) Recall(1) Except as provided in paragraph (2), section 2111 of this title shall apply to an employee referred to in subsection (a).

(2) Contributions during recall service shall be made as provided in section 8422 of title 5.

(3) When an employee recalled under this subsection reverts to a retired status, the annuity of such employee shall be redetermined under the provisions of chapter 84 of title 5.


(Pub. L. 88–643, title III, § 302, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3244.)

Editorial Notes
Prior ProvisionsA prior section 302 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 625, related to special rules relating to employees designated under criteria of former section 203 of Pub. L. 88–643 and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2153. Special rules for other employees for service abroad(a) Special computation ruleNotwithstanding any provision of chapter 84 of title 5, the annuity under subchapter II of such chapter of a retired employee of the Agency who is not designated under section 2152(a) of this title and who has served abroad as an employee of the Agency after December 31, 1986, shall be computed as provided in subsection (b).


(b) Computation(1) Service abroadThe portion of the annuity relating to such service abroad shall be computed as provided in section 8415(e) of title 5.


(2) Other serviceThe portions of the annuity relating to other creditable service shall be computed as provided in section 8415 of such title that is applicable to such service under the conditions prescribed in chapter 84 of such title.



(Pub. L. 88–643, title III, § 303, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3244; amended Pub. L. 112–96, title V, § 5001(c)(2)(G), Feb. 22, 2012, 126 Stat. 200.)

Editorial Notes
Prior ProvisionsA prior section 303 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 626, related to special rules for other employees for service abroad and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments2012—Subsec. (b)(1). Pub. L. 112–96 substituted “section 8415(e)” for “section 8415(d)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2154. Special rules for former spouses(a) General ruleExcept as otherwise specifically provided in this section, the provisions of chapter 84 of title 5 shall apply in the case of an employee of the Agency who is subject to chapter 84 of title 5 and who has a former spouse (as defined in section 8401(12) of title 5) or a qualified former spouse.


(b) DefinitionsFor purposes of this section:(1) EmployeeThe term “employee” means an employee of the Agency who is subject to chapter 84 of title 5, including an employee referred to in section 2152(a) of this title.


(2) Qualified former spouseThe term “qualified former spouse” means a former spouse of an employee or retired employee who—(A) in the case of a former spouse whose divorce from such employee became final on or before December 4, 1991, was married to such employee for not less than 10 years during periods of the employee’s service which are creditable under section 8411 of title 5, at least 5 years of which were spent outside the United States by both the employee and the former spouse during the employee’s service with the Agency; and

(B) in the case of a former spouse whose divorce from such employee becomes final after December 4, 1991, was married to such employee for not less than 10 years during periods of the employee’s service which are creditable under section 8411 of title 5, at least 5 years of which were spent by the employee outside the United States during the employee’s service with the Agency or otherwise in a position the duties of which qualified the employee for designation by the Director under the criteria prescribed in section 2013 of this title.


(3) Pro rata shareThe term “pro rata share” means the percentage that is equal to (A) the number of days of the marriage of the qualified former spouse to the employee during the employee’s periods of creditable service under chapter 84 of title 5, divided by (B) the total number of days of the employee’s creditable service.


(4) Spousal agreementThe term “spousal agreement” means an agreement between an employee, former employee, or retired employee and such employee’s spouse or qualified former spouse that—(A) is in writing, is signed by the parties, and is notarized;

(B) has not been modified by court order; and

(C) has been authenticated by the Director.


(5) Court orderThe term “court order” means any court decree of divorce, annulment or legal separation, or any court order or court-approved property settlement agreement incident to such court decree of divorce, annulment, or legal separation.



(c) Entitlement of qualified former spouse to retirement benefits(1) Entitlement(A) In generalUnless otherwise expressly provided by a spousal agreement or court order governing disposition of benefits payable under subchapter II or V of chapter 84 of title 5, a qualified former spouse of an employee is entitled to a share (determined under subparagraph (B)) of all benefits otherwise payable to such employee under subchapter II or V of chapter 84 of title 5.


(B) Amount of shareThe share referred to in subparagraph (A) equals—(i) 50 percent, if the qualified former spouse was married to the employee throughout the entire period of the employee’s service which is creditable under chapter 84 of title 50; 11 So in original. Probably should be title “5”. or

(ii) a pro rata share of 50 percent, if the qualified former spouse was not married to the employee throughout such creditable service.



(2) Annuity supplementThe benefits payable to an employee under subchapter II of chapter 84 of title 5 shall include, for purposes of this subsection, any annuity supplement payable to such employee under sections 8421 and 8421a of such title.


(3) Disqualification upon remarriage before age 55A qualified former spouse shall not be entitled to any benefit under this subsection if, before the commencement of any benefit, the qualified former spouse remarries before becoming 55 years of age.


(4) Commencement and termination(A) CommencementThe benefits of a qualified former spouse under this subsection commence on the later of—(i) the day on which the employee upon whose service the benefits are based becomes entitled to the benefits; or

(ii) the first day of the second month beginning after the date on which the Director receives written notice of the court order or spousal agreement, together with such additional information or documentation as the Director may prescribe.


(B) TerminationThe benefits of the qualified former spouse and the right thereto terminate on—(i) the last day of the month before the qualified former spouse remarries before 55 years of age or dies; or

(ii) the date on which the retired employee’s benefits terminate (except in the case of benefits subject to paragraph (5)(B)).



(5) Payments to retired employees(A) Calculation of survivor annuityAny reduction in payments to a retired employee as a result of payments to a qualified former spouse under this subsection shall be disregarded in calculating—(i) the survivor annuity for any spouse, former spouse (qualified or otherwise), or other survivor under chapter 84 of title 5, and

(ii) any reduction in the annuity of the retired employee to provide survivor benefits under subsection (d) of this section or under sections 22 So in original. Probably should be “section”. 8442 or 8445 of title 5.


(B) Reduction in basic pay upon recall to serviceIf a retired employee whose annuity is reduced under paragraph (1) is recalled to service under section 2152(c) of this title, the basic pay of that annuitant shall be reduced by the same amount as the annuity would have been reduced if it had continued. Amounts equal to the reductions under this subparagraph shall be deposited in the Treasury of the United States to the credit of the Civil Service Retirement and Disability Fund.



(6) Special rules for disability annuitantsNotwithstanding paragraphs (1) and (4), in the case of any qualified former spouse of a disability annuitant—(A) the annuity of such former spouse shall commence on the date on which the employee would qualify, on the basis of the employee’s creditable service, for benefits under subchapter II of chapter 84 of title 5 or on the date on which the disability annuity begins, whichever is later; and

(B) the amount of the annuity of the qualified former spouse shall be calculated on the basis of the benefits for which the employee would otherwise qualify under subchapter II of chapter 84 of such title.


(7) Pro rata share in case of employees transferred to FERSNotwithstanding paragraph (1)(B), in the case of an employee who has elected to become subject to chapter 84 of title 5, the share of such employee’s qualified former spouse shall equal the sum of—(A) 50 percent of the employee’s annuity under subchapter III of chapter 83 of title 5 or under subchapter II of this chapter (computed in accordance with section 302(a) of the Federal Employees’ Retirement System Act of 1986 or section 2157 of this title), multiplied by the proportion that the number of days of marriage during the period of the employee’s creditable service before the effective date of the election to transfer bears to the employee’s total creditable service before such effective date; and

(B) if applicable, 50 percent of the employee’s benefits under chapter 84 of title 5 or section 2152(a) of this title (computed in accordance with section 302(a) of the Federal Employees’ Retirement System Act of 1986 or section 2157 of this title), multiplied by the proportion that the number of days of marriage during the period of the employee’s creditable service on and after the effective date of the election to transfer bears to the employee’s total creditable service after such effective date.


(8) Treatment of pro rata share under title 26For purposes of title 26, payments to a qualified former spouse under this subsection shall be treated as income to the qualified former spouse and not to the employee.



(d) Qualified former spouse survivor benefits(1) Entitlement(A) In generalSubject to an election under section 8416(a) of title 5, and unless otherwise expressly provided by any spousal agreement or court order governing survivor benefits payable under this subsection to a qualified former spouse, such former spouse is entitled to a share, determined under subparagraph (B), of all survivor benefits that would otherwise be payable under subchapter IV of chapter 84 of title 5 to an eligible surviving spouse of the employee.


(B) Amount of shareThe share referred to in subparagraph (A) equals—(i) 100 percent, if the qualified former spouse was married to the employee throughout the entire period of the employee’s service which is creditable under chapter 84 of title 5; or

(ii) a pro rata share of 100 percent, if the qualified former spouse was not married to the employee throughout such creditable service.



(2) Survivor benefits(A) The survivor benefits payable under this subsection to a qualified former spouse shall include the amount payable under section 8442(b)(1)(A) of title 5 and any supplementary annuity under section 8442(f) of such title that would be payable if such former spouse were a widow or widower entitled to an annuity under such section.

(B) Any calculation under section 8442(f) of title 5 of the supplementary annuity payable to a widow or widower of an employee referred to in section 2152(a) of this title shall be based on an “assumed CIARDS annuity” rather than an “assumed CSRS annuity” as stated in section 8442(f) of such title. For the purpose of this subparagraph, the term “assumed CIARDS annuity” means the amount of the survivor annuity to which the widow or widower would be entitled under subchapter II of this chapter based on the service of the deceased annuitant determined under section 8442(f)(5) of such title.


(3) Disqualification upon remarriage before age 55A qualified former spouse shall not be entitled to any benefit under this subsection if, before commencement of any benefit, the qualified former spouse remarries before becoming 55 years of age.


(4) RestorationIf the survivor annuity payable under this subsection to a surviving qualified former spouse is terminated because of remarriage before becoming age 55, the annuity shall be restored at the same rate commencing on the date such remarriage is dissolved by death, divorce, or annulment, if—(A) such former spouse elects to receive this survivor annuity instead of any other survivor benefit to which such former spouse may be entitled under subchapter IV of chapter 84 of title 5, or under another retirement system for Government employees by reason of the remarriage; and

(B) any lump sum paid on termination of the annuity is returned to the Civil Service Retirement and Disability Fund.


(5) Modification of court order or spousal agreementA modification in a court order or spousal agreement to adjust a qualified former spouse’s share of the survivor benefits shall not be effective if issued after the retirement or death of the employee, former employee, or annuitant, whichever occurs first.


(6) Effect of termination of qualified former spouse’s entitlementAfter a qualified former spouse of a retired employee remarries before becoming age 55 or dies, the reduction in the retired employee’s annuity for the purpose of providing a survivor annuity for such former spouse shall be terminated. The annuitant may elect, in a signed writing received by the Director within 2 years after the qualified former spouse’s remarriage or death, to continue the reduction in order to provide or increase the survivor annuity for such annuitant’s spouse. The annuitant making such election shall pay a deposit in accordance with the provisions of section 8418 of title 5.


(7) Pro rata share in case of employees transferred to FERSNotwithstanding paragraph (1)(B), in the case of an employee who has elected to become subject to chapter 84 of title 5, the share of such employee’s qualified former spouse to survivor benefits shall equal the sum of—(A) 50 percent of the employee’s annuity under subchapter III of chapter 83 of title 5 or under subchapter II of this chapter (computed in accordance with section 302(a) of the Federal Employees’ Retirement System Act of 1986 or section 2157 of this title), multiplied by the proportion that the number of days of marriage during the period of the employee’s creditable service before the effective date of the election to transfer bears to the employee’s total creditable service before such effective date; and

(B) if applicable—(i) 50 percent of the employee’s annuity under chapter 84 of title 5 or section 2152(a) of this title (computed in accordance with section 302(a) of the Federal Employees’ Retirement System Act of 1986 or section 2157 of this title), plus

(ii) the survivor benefits referred to in subsection (d)(2)(A),

multiplied by the proportion that the number of days of marriage during the period of the employee’s creditable service on and after the effective date of the election to transfer bears to the employee’s total creditable service after such effective date.



(e) Qualified former spouse Thrift Savings Plan benefit(1) Entitlement(A) In generalUnless otherwise expressly provided by a spousal agreement or court order governing disposition of the balance of an account in the Thrift Savings Fund under subchapter III of chapter 84 of title 5, a qualified former spouse of an employee is entitled to a share (determined under subparagraph (B)) of the balance in the employee’s account in the Thrift Savings Fund on the date the divorce of the qualified former spouse and employee becomes final.


(B) Amount of shareThe share referred to in subparagraph (A) equals 50 percent of the employee’s account balance in the Thrift Savings Fund that accrued during the period of marriage. For purposes of this subsection, the employee’s account balance shall not include the amount of any outstanding loan.



(2) Payment of benefit(A) Time of paymentThe entitlement of a qualified former spouse under paragraph (1) shall be effective on the date the divorce of the qualified former spouse and employee becomes final. The qualified former spouse’s benefit shall be payable after the date on which the Director receives the divorce decree or any applicable court order or spousal agreement, together with such additional information or documentation as the Director may require.


(B) Method of paymentThe qualified former spouse’s benefit under this subsection shall be paid in a lump sum.


(C) LimitationA spousal agreement or court order may not provide for payment to a qualified former spouse under this subsection of an amount that exceeds the employee’s account balance in the Thrift Savings Fund.


(D) Death of qualified former spouseIf the qualified former spouse dies before payment of the benefit provided under this subsection, such payment shall be made to the estate of the qualified former spouse.


(E) Bar to recoveryAny payment under this subsection to an individual bars recovery by any other individual.



(3) Closed accountNo payment under this subsection may be made by the Director if the date on which the divorce becomes final is after the date on which the total amount of the employee’s account balance has been withdrawn or transferred, or the date on which an annuity contract has been purchased, in accordance with section 8433 of title 5.



(f) Preservation of rights of qualified former spousesAn employee may not make an election or modification of election under section 8417 or 8418 of title 5, or other section relating to the employee’s annuity under subchapter II of chapter 84 of title 5, that would diminish the entitlement of a qualified former spouse to any benefit granted to such former spouse by this section or by court order or spousal agreement.


(g) Payment of share of lump-sum creditWhenever an employee or former employee becomes entitled to receive the lump-sum credit under section 8424(a) of title 5, a share (determined under subsection (c)(1)(B) of this section) of that lump-sum credit shall be paid to any qualified former spouse of such employee, unless otherwise expressly provided by any spousal agreement or court order governing disposition of the lump-sum credit involved.


(h) Payment to qualified former spouses under court order or spousal agreementIn the case of any employee or retired employee who has a qualified former spouse who is covered by a court order or who is a party to a spousal agreement—(1) any right of the qualified former spouse to any retirement benefits under subsection (c) and to any survivor benefits under subsection (d), and the amount of any such benefits;

(2) any right of the qualified former spouse to any Thrift Savings Plan benefit under subsection (e), and the amount of any such benefit; and

(3) any right of the qualified former spouse to any payment of a lump-sum credit under subsection (g), and the amount of any such payment;

shall be determined in accordance with that spousal agreement or court order, if and to the extent expressly provided for in the terms of the spousal agreement or court order that are not inconsistent with the requirements of this section.

(i) Applicability of CIARDS former spouse benefits(1) Except as provided in paragraph (2), in the case of an employee who has elected to become subject to chapter 84 of title 5, the provisions of sections 2034 and 2035 of this title shall apply to such employee’s former spouse (as defined in section 2002(a)(4) of this title) who would otherwise be eligible for benefits under sections 2034 and 2035 of this title but for the employee having elected to become subject to such chapter.

(2) For the purposes of computing such former spouse’s benefits under sections 2034 and 2035 of this title—(A) the retirement benefits shall be equal to the amount determined under subsection (c)(7)(A); and

(B) the survivor benefits shall be equal to 55 percent of the full amount of the employee’s annuity computed in accordance with section 302(a) of the Federal Employees’ Retirement System Act of 1986 or regulations prescribed under section 2157 of this title.


(3) Benefits provided pursuant to this subsection shall be payable from the Central Intelligence Agency Retirement and Disability Fund.


(Pub. L. 88–643, title III, § 304, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3244; amended Pub. L. 103–178, title II, § 202(a)(15), Dec. 3, 1993, 107 Stat. 2027.)

Editorial Notes

References in TextSection 302(a) of the Federal Employees’ Retirement System Act of 1986, referred to in subsecs. (c)(7)(A), (B), (d)(7)(A), (B)(i), and (i)(2)(B), is section 302(a) of Pub. L. 99–335, which is set out as a note under section 8331 of Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 304 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 626; amended Pub. L. 100–178, title IV, § 402(b)(2), Dec. 2, 1987, 101 Stat. 1014; Pub. L. 102–183, title III, § 309(a), Dec. 4, 1991, 105 Stat. 1266, related to special rules for former spouses and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Amendments1993—Subsec. (i)(1). Pub. L. 103–178 substituted “section 2002(a)(4)” for “section 2002(a)(3)”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–178 effective Feb. 1, 1993, see section 202(b) of Pub. L. 103–178, set out as a note under section 2001 of this title.

Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2155. Administrative provisions(a) Finality of decisions of DirectorSection 2011(c) of this title shall apply in the administration of chapter 84 of title 5 with respect to employees of the Agency.


(b) ExceptionNotwithstanding subsection (a), section 8461(e) of title 5 shall apply with respect to employees of the Agency who are not participants in the Central Intelligence Agency Retirement and Disability System and are not designated under section 2152(a) of this title.


(Pub. L. 88–643, title III, § 305, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3251.)

Editorial Notes
Prior ProvisionsA prior section 305 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 627, related to administrative provisions and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2156. Regulations(a) RequirementThe Director shall prescribe in regulations appropriate procedures to carry out this subchapter. Such regulations shall be prescribed in consultation with the Director of the Office of Personnel Management and the Executive Director of the Federal Retirement Thrift Investment Board.


(b) Congressional reviewThe Director shall submit regulations prescribed under subsection (a) to the congressional intelligence committees before they take effect.


(Pub. L. 88–643, title III, § 306, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3251.)

Editorial Notes
Prior ProvisionsA prior section 306 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 628, related to regulations and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.



§ 2157. Transition regulations(a) RegulationsThe Director shall prescribe regulations providing for the transition from the Central Intelligence Agency Retirement and Disability System to the Federal Employees’ Retirement System provided in chapter 84 of title 5 in a manner consistent with sections 301 through 304 of the Federal Employees’ Retirement System Act of 1986.


(b) Congressional reviewThe Director shall submit regulations prescribed under subsection (a) to the congressional intelligence committees before they take effect.


(Pub. L. 88–643, title III, § 307, as added Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3251.)

Editorial Notes

References in TextSections 301 through 304 of the Federal Employees’ Retirement System Act of 1986, referred to in subsec. (a), are sections 301 to 304 of Pub. L. 99–335, which amended section 3121 of Title 26, Internal Revenue Code, and section 410 of Title 42, The Public Health and Welfare, and enacted provisions set out as a note under section 8331 of Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 307 of Pub. L. 88–643, as added Pub. L. 99–335, title V, § 506, June 6, 1986, 100 Stat. 628, related to transition provisions and regulations and was set out as a note under section 403 of this title prior to the general amendment of Pub. L. 88–643 by section 802 of Pub. L. 102–496.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as a note under section 2001 of this title.





CHAPTER 39—SPOILS OF WAR



Sec.


2201.Transfers of spoils of war.


2202.Prohibition on transfers to countries which support terrorism.


2203.Report on previous transfers.


2204.Definitions.


2205.Construction.



§ 2201. Transfers of spoils of war(a) Eligibility for transferSpoils of war in the possession, custody, or control of the United States may be transferred to any other party, including any government, group, or person, by sale, grant, loan or in any other manner, only to the extent and in the same manner that property of the same type, if otherwise owned by the United States, may be so transferred.


(b) Terms and conditionsAny transfer pursuant to subsection (a) shall be subject to all of the terms, conditions, and requirements applicable to the transfer of property of the same type otherwise owned by the United States.


(Pub. L. 103–236, title V, § 552, Apr. 30, 1994, 108 Stat. 482.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–236, title V, § 551, Apr. 30, 1994, 108 Stat. 482, provided that: “This part [part B (§§ 551–556) of title V of Pub. L. 103–236, enacting this chapter] may be cited as the ‘Spoils of War Act of 1994’.”




§ 2202. Prohibition on transfers to countries which support terrorism
Spoils of war in the possession, custody, or control of the United States may not be transferred to any country determined by the Secretary of State, for purposes of section 2780 of title 22, to be a nation whose government has repeatedly provided support for acts of international terrorism.
(Pub. L. 103–236, title V, § 553, Apr. 30, 1994, 108 Stat. 482.)

§ 2203. Report on previous transfers
Not later than 90 days after April 30, 1994, the President shall submit to the appropriate congressional committees a report describing any spoils of war obtained subsequent to August 2, 1990 that were transferred to any party, including any government, group, or person, before April 30, 1994. Such report shall be submitted in unclassified form to the extent possible.
(Pub. L. 103–236, title V, § 554, Apr. 30, 1994, 108 Stat. 482.)

§ 2204. Definitions
As used in this chapter—(1) the term “appropriate congressional committees” means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, or, where required by law for certain reporting purposes, the Select Committee on Intelligence of the Senate and the Select 11 So in original. Probably should be preceded by “Permanent”. Committee on Intelligence of the House of Representatives;

(2) the term “enemy” means any country, government, group, or person that has been engaged in hostilities, whether or not lawfully authorized, with the United States;

(3) the term “person” means—(A) any natural person;

(B) any corporation, partnership, or other legal entity; and

(C) any organization, association, or group; and


(4) the term “spoils of war” means enemy movable property lawfully captured, seized, confiscated, or found which has become United States property in accordance with the laws of war.

(Pub. L. 103–236, title V, § 555, Apr. 30, 1994, 108 Stat. 482.)

§ 2205. Construction
Nothing in this chapter shall apply to—(1) the abandonment or failure to take possession of spoils of war by troops in the field for valid military reasons related to the conduct of the immediate conflict, including the burden of transporting such property or a decision to allow allied forces to take immediate possession of certain property solely for use during an ongoing conflict;

(2) the abandonment or return of any property obtained, borrowed, or requisitioned for temporary use during military operations without intent to retain possession of such property;

(3) the destruction of spoils of war by troops in the field;

(4) the return of spoils of war to previous owners from whom such property had been seized by enemy forces; or

(5) minor articles of personal property which have lawfully become the property of individual members of the armed forces as war trophies pursuant to public written authorization from the Department of Defense.

(Pub. L. 103–236, title V, § 556, Apr. 30, 1994, 108 Stat. 483.)


CHAPTER 40—DEFENSE AGAINST WEAPONS OF MASS DESTRUCTION



Sec.


2301.Findings.


2302.Definitions.



SUBCHAPTER I—DOMESTIC PREPAREDNESS


2311.Response to threats of terrorist use of weapons of mass destruction.


2312.Repealed.


2313.Nuclear, chemical, and biological emergency response.


2314.Chemical, biological, radiological, nuclear, and high-yield explosives response team.


2315.Testing of preparedness for emergencies involving nuclear, radiological, chemical, and biological weapons.


2316.Actions to increase civilian expertise.


2317.Rapid response information system.



SUBCHAPTER II—INTERDICTION OF WEAPONS OF MASS DESTRUCTION AND RELATED MATERIALS


2331.Procurement of detection equipment for United States border security.


2332.Sense of Congress concerning criminal penalties.


2333.International border security.


2334.Training program.



SUBCHAPTER III—CONTROL AND DISPOSITION OF WEAPONS OF MASS DESTRUCTION AND RELATED MATERIALS THREATENING THE UNITED STATES


2341.Elimination of plutonium production.


2342.Cooperative program on research, development, and demonstration of technology regarding nuclear or radiological terrorism.


2343.Matters relating to the international materials protection, control, and accounting program of the Department of Energy.


2344.Strengthened international security for nuclear materials and security of nuclear operations.


2345.Export control programs.



SUBCHAPTER IV—COORDINATION OF POLICY AND COUNTERMEASURES AGAINST PROLIFERATION OF WEAPONS OF MASS DESTRUCTION


2351.National coordinator on nonproliferation.


2352.National Security Council Committee on Nonproliferation.


2353.Comprehensive preparedness program.


2354.Termination.



SUBCHAPTER IV–A—NONPROLIFERATION ASSISTANCE COORDINATION


2357.Findings.


2357a.Definitions.


2357b.Establishment of Committee on Nonproliferation Assistance.


2357c.Purposes and authority.


2357d.Administrative support.


2357e.Confidentiality of information.


2357f.Statutory construction.


2357g.Reporting and consultation.



SUBCHAPTER V—MISCELLANEOUS


2361.Sense of Congress concerning contracting policy.


2362.Transfers of allocations among cooperative threat reduction programs.


2363.Sense of Congress concerning assistance to states of former Soviet Union.


2364.Purchase of low-enriched uranium derived from Russian highly enriched uranium.


2365.Sense of Congress concerning purchase, packaging, and transportation of fissile materials at risk of theft.


2366.Repealed.


2367.Reports on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles.


2368.Annual reports on the proliferation of missiles and essential components of nuclear, biological, chemical, and radiological weapons.


2369.Repealed.


2370.Notification of Committees on Armed Services with respect to certain nonproliferation and proliferation activities.


2371.Repealed.



§ 2301. Findings
Congress makes the following findings:(1) Weapons of mass destruction and related materials and technologies are increasingly available from worldwide sources. Technical information relating to such weapons is readily available on the Internet, and raw materials for chemical, biological, and radiological weapons are widely available for legitimate commercial purposes.

(2) The former Soviet Union produced and maintained a vast array of nuclear, biological, and chemical weapons of mass destruction.

(3) Many of the states of the former Soviet Union retain the facilities, materials, and technologies capable of producing additional quantities of weapons of mass destruction.

(4) The disintegration of the former Soviet Union was accompanied by disruptions of command and control systems, deficiencies in accountability for weapons, weapons-related materials and technologies, economic hardships, and significant gaps in border control among the states of the former Soviet Union. The problems of organized crime and corruption in the states of the former Soviet Union increase the potential for proliferation of nuclear, radiological, biological, and chemical weapons and related materials.

(5) The conditions described in paragraph (4) have substantially increased the ability of potentially hostile nations, terrorist groups, and individuals to acquire weapons of mass destruction and related materials and technologies from within the states of the former Soviet Union and from unemployed scientists who worked on those programs.

(6) As a result of such conditions, the capability of potentially hostile nations and terrorist groups to acquire nuclear, radiological, biological, and chemical weapons is greater than at any time in history.

(7) The President has identified North Korea, Iraq, Iran, and Libya as hostile states which already possess some weapons of mass destruction and are developing others.

(8) The acquisition or the development and use of weapons of mass destruction is well within the capability of many extremist and terrorist movements, acting independently or as proxies for foreign states.

(9) Foreign states can transfer weapons to or otherwise aid extremist and terrorist movements indirectly and with plausible deniability.

(10) Terrorist groups have already conducted chemical attacks against civilian targets in the United States and Japan, and a radiological attack in Russia.

(11) The potential for the national security of the United States to be threatened by nuclear, radiological, chemical, or biological terrorism must be taken seriously.

(12) There is a significant and growing threat of attack by weapons of mass destruction on targets that are not military targets in the usual sense of the term.

(13) Concomitantly, the threat posed to the citizens of the United States by nuclear, radiological, biological, and chemical weapons delivered by unconventional means is significant and growing.

(14) Mass terror may result from terrorist incidents involving nuclear, radiological, biological, or chemical materials.

(15) Facilities required for production of radiological, biological, and chemical weapons are much smaller and harder to detect than nuclear weapons facilities, and biological and chemical weapons can be deployed by alternative delivery means other than long-range ballistic missiles.

(16) Covert or unconventional means of delivery of nuclear, radiological, biological, and chemical weapons include cargo ships, passenger aircraft, commercial and private vehicles and vessels, and commercial cargo shipments routed through multiple destinations.

(17) Traditional arms control efforts assume large state efforts with detectable manufacturing programs and weapons production programs, but are ineffective in monitoring and controlling smaller, though potentially more dangerous, unconventional proliferation efforts.

(18) Conventional counterproliferation efforts would do little to detect or prevent the rapid development of a capability to suddenly manufacture several hundred chemical or biological weapons with nothing but commercial supplies and equipment.

(19) The United States lacks adequate planning and countermeasures to address the threat of nuclear, radiological, biological, and chemical terrorism.

(20) The Department of Energy has established a Nuclear Emergency Response Team which is available in case of nuclear or radiological emergencies, but no comparable units exist to deal with emergencies involving biological or chemical weapons or related materials.

(21) State and local emergency response personnel are not adequately prepared or trained for incidents involving nuclear, radiological, biological, or chemical materials.

(22) Exercises of the Federal, State, and local response to nuclear, radiological, biological, or chemical terrorism have revealed serious deficiencies in preparedness and severe problems of coordination.

(23) The development of, and allocation of responsibilities for, effective countermeasures to nuclear, radiological, biological, or chemical terrorism in the United States requires well-coordinated participation of many Federal agencies, and careful planning by the Federal Government and State and local governments.

(24) Training and exercises can significantly improve the preparedness of State and local emergency response personnel for emergencies involving nuclear, radiological, biological, or chemical weapons or related materials.

(25) Sharing of the expertise and capabilities of the Department of Defense, which traditionally has provided assistance to Federal, State, and local officials in neutralizing, dismantling, and disposing of explosive ordnance, as well as radiological, biological, and chemical materials, can be a vital contribution to the development and deployment of countermeasures against nuclear, biological, and chemical weapons of mass destruction.

(26) The United States lacks effective policy coordination regarding the threat posed by the proliferation of weapons of mass destruction.

(Pub. L. 104–201, div. A, title XIV, § 1402, Sept. 23, 1996, 110 Stat. 2715.)

Statutory Notes and Related Subsidiaries
Short Title of 1996 AmendmentPub. L. 104–293, title VII, § 701, Oct. 11, 1996, 110 Stat. 3470, provided that: “This title [enacting section 2366 of this title and provisions set out as a note under section 2351 of this title] may be cited as the ‘Combatting Proliferation of Weapons of Mass Destruction Act of 1996’.”


Short TitlePub. L. 104–201, div. A, title XIV, § 1401, Sept. 23, 1996, 110 Stat. 2715, provided that: “This title [enacting this chapter, section 382 of Title 10, Armed Forces, and sections 175a and 2332d of Title 18, Crimes and Criminal Procedure, amending section 1705 of this title, section 372 of Title 10, and provisions set out as a note under section 5955 of Title 22, Foreign Relations and Intercourse] may be cited as the ‘Defense Against Weapons of Mass Destruction Act of 1996’.”

Pub. L. 107–228, div. B, title XIII, § 1331, Sept. 30, 2002, 116 Stat. 1448, provided that: “This subtitle [subtitle C (§§ 1331–1339) of title XIII of div. B of Pub. L. 107–228, enacting subchapter IV–A of this chapter] may be cited as the ‘Nonproliferation Assistance Coordination Act of 2002’.”


Utilization of Contributions to International Nuclear Materials Protection and Cooperation Program and Russian Plutonium Disposition ProgramPub. L. 109–364, div. C, title XXXI, § 3114, Oct. 17, 2006, 120 Stat. 2505, as amended by Pub. L. 110–417, div. C, title XXXI, § 3115, Oct. 14, 2008, 122 Stat. 4757, provided that:
“(a) In General.—The Secretary of Energy may, with the concurrence of the Secretary of State, enter into one or more agreements with any person (including a foreign government, international organization, or multinational entity) that the Secretary of Energy considers appropriate under which the person contributes funds for purposes of the International Nuclear Materials Protection and Cooperation program or Russian Plutonium Disposition program of the National Nuclear Security Administration.

“(b) Retention and Use of Amounts.—Notwithstanding section 3302 of title 31, United States Code, the Secretary of Energy may retain and use amounts contributed under an agreement under subsection (a) for purposes of the International Nuclear Materials Protection and Cooperation program or Russian Plutonium Disposition program. Amounts so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available for use without further appropriation and without fiscal year limitation.

“(c) Return of Amounts Not Used Within 5 Years.—If an amount contributed under an agreement under subsection (a) is not used under this section within 5 years after it was contributed, the Secretary of Energy shall return that amount to the person who contributed it.

“(d) Notice to Congressional Defense Committees.—Not later than 30 days after the receipt of an amount contributed under subsection (a), the Secretary of Energy shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a notice specifying the purpose and value of the contribution and identifying the person who contributed it. The Secretary may not use the amount until 15 days after the notice is submitted.

“(e) Annual Report.—Not later than October 31 of each year, the Secretary of Energy shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a report on the receipt and use of amounts under this section during the preceding fiscal year. Each report for a fiscal year shall set forth—“(1) a statement of any amounts received under this section, including, for each such amount, the value of the contribution and the person who contributed it;

“(2) a statement of any amounts used under this section, including, for each such amount, the purposes for which the amount was used; and

“(3) a statement of the amounts retained but not used under this section, including, for each such amount, the purposes (if known) for which the Secretary intends to use the amount.


“(f) Expiration.—The authority to accept, retain, and use contributions under this section expires on December 31, 2015.”




Commission to Assess the Threat to the United States From Electromagnetic Pulse (EMP) AttackPub. L. 114–92, div. A, title X, § 1089(a), (b), Nov. 25, 2015, 129 Stat. 1015, 1016, provided that:
“(a) Reestablishment.—The commission established pursuant to title XIV of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–345) [formerly set out below], and reestablished pursuant to section 1052 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 50 U.S.C. 2301 note), known as the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, is hereby reestablished.

“(b) Membership.—Service on the Commission is voluntary, and Commissioners may elect to terminate their service on the Commission. If a Commissioner is unwilling or unable to serve on the Commission, the Secretary of Defense, in consultation with the chairmen and ranking members of the Committees on Armed Services of the House of Representatives and the Senate, shall appoint a new member to fill that vacancy.”



Pub. L. 109–163, div. A, title X, § 1052(a)–(c), Jan. 6, 2006, 119 Stat. 3434, provided that:
“(a) Reestablishment.—The commission established pursuant to title XIV of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–345) [formerly set out below], known as the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, is hereby reestablished.

“(b) Membership.—The Commission as reestablished shall have the same membership as the Commission had as of the date of the submission of the report of the Commission pursuant to section 1403(a) of such Act, as in effect before the date of the enactment of this Act [Jan. 6, 2006]. Service on the Commission is voluntary, and Commissioners may elect to terminate their service on the Commission.

“(c) Commission Charter Defined.—In this section [enacting this note and amending title XIV of Pub. L. 106–398, formerly set out below], the term ‘Commission charter’ means title XIV of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–345 et seq.).”



Pub. L. 106–398, § 1 [[div. A], title XIV], Oct. 30, 2000, 114 Stat. 1654, 1654A–345, as amended by Pub. L. 109–163, div. A, title X, § 1052(d)–(j), Jan. 6, 2006, 119 Stat. 3434, 3435; Pub. L. 109–364, div. A, title X, § 1073, Oct. 17, 2006, 120 Stat. 2403; Pub. L. 110–181, div. A, title X, §§ 1063(e)(2), 1075(a), (b), Jan. 28, 2008, 122 Stat. 323, 333; Pub. L. 111–383, div. A, title X, § 1075(f)(8), Jan. 7, 2011, 124 Stat. 4376; Pub. L. 114–92, div. A, title X, § 1089(d)–(g), Nov. 25, 2015, 129 Stat. 1016, which related to the Commission to Assess the Threat to the United States From Electromagnetic Pulse (EMP) Attack, was repealed by Pub. L. 115–91, div. A, title XVI, § 1691(i), Dec. 12, 2017, 131 Stat. 1788, as amended by Pub. L. 115–232, div. A, title X, § 1081(c)(4), Aug. 13, 2018, 132 Stat. 1985. See section 1691(a)–(h) of Pub. L. 115–91, 131 Stat. 1786–1788.
[Pub. L. 115–232, div. A, title X, § 1081(c), Aug. 13, 2018, 132 Stat. 1985, provided that the amendment made by section 1081(c)(4) to section 1691(i) of Pub. L. 115–91, repealing section 1 of Pub. L. 106–398, set out above, is effective as of Dec. 12, 2017, and as if included in Pub. L. 115–91 as enacted.]

Domestic Preparedness for Defense Against Weapons of Mass DestructionPub. L. 105–261, div. A, title XIV, Oct. 17, 1998, 112 Stat. 2167, as amended by Pub. L. 106–65, div. A, title X, § 1064, Oct. 5, 1999, 113 Stat. 769, Pub. L. 106–398, § 1 [[div. A], title X, § 1087(d)(7)], Oct. 30, 2000, 114 Stat. 1654, 1654A–293; Pub. L. 107–107, div. A, title XV, § 1514(a), (b)(1), Dec. 28, 2001, 115 Stat. 1273; Pub. L. 107–296, title VIII, § 889(b)(2), Nov. 25, 2002, 116 Stat. 2251, provided that:
“SEC. 1401. SHORT TITLE.“This title may be cited as the ‘Defense Against Weapons of Mass Destruction Act of 1998’.


“SEC. 1402. DOMESTIC PREPAREDNESS FOR RESPONSE TO THREATS OF TERRORIST USE OF WEAPONS OF MASS DESTRUCTION.“(a) Enhanced Response Capability.—In light of the continuing potential for terrorist use of weapons of mass destruction against the United States and the need to develop a more fully coordinated response to that threat on the part of Federal, State, and local agencies, the President shall act to increase the effectiveness at the Federal, State, and local level of the domestic emergency preparedness program for response to terrorist incidents involving weapons of mass destruction by utilizing the President’s existing authorities to develop an integrated program that builds upon the program established under the Defense Against Weapons of Mass Destruction Act of 1996 (title XIV of Public Law 104–201; 110 Stat. 2714; 50 U.S.C. 2301 et seq.).

“(b) Report.—Not later than January 31, 1999, the President shall submit to Congress a report containing information on the actions taken at the Federal, State, and local level to develop an integrated program to prevent and respond to terrorist incidents involving weapons of mass destruction.


“SEC. 1403. REPORT ON DOMESTIC EMERGENCY PREPAREDNESS
[Repealed. Pub. L. 107–296, title VIII, § 889(b)(2), Nov. 25, 2002, 116 Stat. 2251.]

“SEC. 1404. THREAT AND RISK ASSESSMENTS.“(a) Threat and Risk Assessments.—Assistance to Federal, State, and local agencies provided under the program under section 1402 shall include the performance of assessments of the threat and risk of terrorist employment of weapons of mass destruction against cities and other local areas. Such assessments shall be used by Federal, State, and local agencies to determine the training and equipment requirements under this program and shall be performed as a collaborative effort with State and local agencies.

“(b) Conduct of Assessments.—The Department of Justice, as lead Federal agency for domestic crisis management in response to terrorism involving weapons of mass destruction, shall—“(1) conduct any threat and risk assessment performed under subsection (a) in coordination with appropriate Federal, State, and local agencies; and

“(2) develop procedures and guidance for conduct of the threat and risk assessment in consultation with officials from the intelligence community.



“SEC. 1405. ADVISORY PANEL TO ASSESS DOMESTIC RESPONSE CAPABILITIES FOR TERRORISM INVOLVING WEAPONS OF MASS DESTRUCTION.“(a) Requirement for Panel.—The Secretary of Defense, in consultation with the Attorney General, the Secretary of Energy, the Secretary of Health and Human Services, and the Director of the Federal Emergency Management Agency, shall enter into a contract with a federally funded research and development center to establish a panel to assess the capabilities for domestic response to terrorism involving weapons of mass destruction.

“(b) Composition of Panel; Selection.—(1) The panel shall be composed of members who shall be private citizens of the United States with knowledge and expertise in emergency response matters.

“(2) Members of the panel shall be selected by the federally funded research and development center in accordance with the terms of the contract established pursuant to subsection (a).


“(c) Procedures for Panel.—The federally funded research and development center shall be responsible for establishing appropriate procedures for the panel, including procedures for selection of a panel chairman.

“(d) Duties of Panel.—The panel shall—“(1) assess Federal agency efforts to enhance domestic preparedness for incidents involving weapons of mass destruction;

“(2) assess the progress of Federal training programs for local emergency responses to incidents involving weapons of mass destruction;

“(3) assess deficiencies in programs for response to incidents involving weapons of mass destruction, including a review of unfunded communications, equipment, and planning requirements, and the needs of maritime regions;

“(4) recommend strategies for ensuring effective coordination with respect to Federal agency weapons of mass destruction response efforts, and for ensuring fully effective local response capabilities for weapons of mass destruction incidents; and

“(5) assess the appropriate roles of State and local government in funding effective local response capabilities.


“(e) Deadline To Enter Into Contract.—The Secretary of Defense shall enter into the contract required under subsection (a) not later than 60 days after the date of the enactment of this Act [Oct. 17, 1998].

“(f) Deadline for Selection of Panel Members.—Selection of panel members shall be made not later than 30 days after the date on which the Secretary enters into the contract required by subsection (a).

“(g) Initial Meeting of the Panel.—The panel shall conduct its first meeting not later than 30 days after the date that all the selections to the panel have been made.

“(h) Reports.—(1) Not later than 6 months after the date of the first meeting of the panel, the panel shall submit to the President and to Congress an initial report setting forth its findings, conclusions, and recommendations for improving Federal, State, and local domestic emergency preparedness to respond to incidents involving weapons of mass destruction.

“(2) Not later than December 15 of each year, beginning in 1999 and ending in 2003, the panel shall submit to the President and to the Congress a report setting forth its findings, conclusions, and recommendations for improving Federal, State, and local domestic emergency preparedness to respond to incidents involving weapons of mass destruction.


“(i) Cooperation of Other Agencies.—(1) The panel may secure directly from the Department of Defense, the Department of Energy, the Department of Health and Human Services, the Department of Justice, and the Federal Emergency Management Agency, or any other Federal department or agency information that the panel considers necessary for the panel to carry out its duties.

“(2) The Attorney General, the Secretary of Defense, the Secretary of Energy, the Secretary of Health and Human Services, the Director of the Federal Emergency Management Agency, and any other official of the United States shall provide the panel with full and timely cooperation in carrying out its duties under this section.


“(j) Funding.—The Secretary of Defense shall provide the funds necessary for the panel to carry out its duties from the funds available to the Department of Defense for weapons of mass destruction preparedness initiatives.

“(k) Compensation of Panel Members.—The provisions of paragraph (4) of section 591(c) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1999 (as contained in section 101(d) of division A of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–212)), shall apply to members of the panel in the same manner as to members of the National Commission on Terrorism under that paragraph.

“(l) Termination of the Panel.—The panel shall terminate five years after the date of the appointment of the member selected as chairman of the panel.

“(m) Definition.—In this section, the term ‘weapon of mass destruction’ has the meaning given that term in section 1403(1) of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2302(1)).”




[Pub. L. 107–107, div. A, title XV, § 1514(b)(2), Dec. 28, 2001, 115 Stat. 1274, provided that: “The amendment made by paragraph (1) [amending section 1405(k) of Pub. L. 105–261, set out above] shall apply with respect to periods of service on the advisory panel under section 1405 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 [Pub. L. 105–261] on or after the date of the enactment of this Act [Dec. 28, 2001].”
]
[For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.]
[For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]

Executive Documents

Executive Order No. 13328
Ex. Ord. No. 13328, Feb. 6, 2004, 69 F.R. 6901, which established the Commission on the Intelligence Capabilities of the United States Regarding Weapons of Mass Destruction, was revoked by Ex. Ord. No. 13385, § 3(a), Sept. 29, 2005, 70 F.R. 57990, formerly set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.



§ 2302. Definitions
In this chapter:(1) The term “weapon of mass destruction” means any weapon or device that is intended, or has the capability, to cause death or serious bodily injury to a significant number of people through the release, dissemination, or impact of—(A) toxic or poisonous chemicals or their precursors;

(B) a disease organism; or

(C) radiation or radioactivity.


(2) The term “independent states of the former Soviet Union” has the meaning given that term in section 5801 of title 22.

(3) The term “highly enriched uranium” means uranium enriched to 20 percent or more in the isotope U–235.

(Pub. L. 104–201, div. A, title XIV, § 1403, Sept. 23, 1996, 110 Stat. 2717.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XIV of div. A of Pub. L. 104–201, Sept. 23, 1996, 110 Stat. 2714, which is classified principally to this chapter. For complete classification of title XIV to the Code, see Short Title note set out under section 2301 of this title and Tables.



SUBCHAPTER I—DOMESTIC PREPAREDNESS
§ 2311. Response to threats of terrorist use of weapons of mass destruction(a) Enhanced response capabilityIn light of the potential for terrorist use of weapons of mass destruction against the United States, the President shall take immediate action—(1) to enhance the capability of the Federal Government to prevent and respond to terrorist incidents involving weapons of mass destruction; and

(2) to provide enhanced support to improve the capabilities of State and local emergency response agencies to prevent and respond to such incidents at both the national and the local level.


(b) Report requiredNot later than January 31, 1997, the President shall transmit to Congress a report containing—(1) an assessment of the capabilities of the Federal Government to prevent and respond to terrorist incidents involving weapons of mass destruction and to support State and local prevention and response efforts;

(2) requirements for improvements in those capabilities; and

(3) the measures that should be taken to achieve such improvements, including additional resources and legislative authorities that would be required.


(Pub. L. 104–201, div. A, title XIV, § 1411, Sept. 23, 1996, 110 Stat. 2717.)

§ 2312. Repealed. Pub. L. 109–163, div. A, title X, § 1034, Jan. 6, 2006, 119 Stat. 3429

Section, Pub. L. 104–201, div. A, title XIV, § 1412, Sept. 23, 1996, 110 Stat. 2718; Pub. L. 107–107, div. A, title XV, § 1513, Dec. 28, 2001, 115 Stat. 1273, related to emergency response assistance for civilian personnel in case of use or threatened use of weapons of mass destruction.



§ 2313. Nuclear, chemical, and biological emergency response(a) Department of DefenseThe Assistant Secretary of Defense for Homeland Defense is responsible for the coordination of Department of Defense assistance to Federal, State, and local officials in responding to threats involving nuclear, radiological, biological, chemical weapons, or high-yield explosives or related materials or technologies, including assistance in identifying, neutralizing, dismantling, and disposing of nuclear, radiological, biological, chemical weapons, and high-yield explosives and related materials and technologies.


(b) Department of EnergyThe Secretary of Energy shall designate an official within the Department of Energy as the executive agent for—(1) the coordination of Department of Energy assistance to Federal, State, and local officials in responding to threats involving nuclear, chemical, and biological weapons or related materials or technologies, including assistance in identifying, neutralizing, dismantling, and disposing of nuclear weapons and related materials and technologies; and

(2) the coordination of Department of Energy assistance to the Department of Defense in carrying out that department’s responsibilities under subsection (a).


(c) FundingOf the total amount authorized to be appropriated under section 301,11 See References in Text note below. $15,000,000 is available for providing assistance described in subsection (a).


(Pub. L. 104–201, div. A, title XIV, § 1413, Sept. 23, 1996, 110 Stat. 2719; Pub. L. 109–163, div. A, title X, § 1031, Jan. 6, 2006, 119 Stat. 3428.)

Editorial Notes

References in TextSection 301, referred to in subsec. (c), is section 301 of Pub. L. 104–201, div. A, title III, Sept. 23, 1996, 110 Stat. 2475, which is not classified to the Code.

Amendments2006—Subsec. (a). Pub. L. 109–163 reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “The Secretary of Defense shall designate an official within the Department of Defense as the executive agent for—
“(1) the coordination of Department of Defense assistance to Federal, State, and local officials in responding to threats involving biological or chemical weapons or related materials or technologies, including assistance in identifying, neutralizing, dismantling, and disposing of biological and chemical weapons and related materials and technologies; and
“(2) the coordination of Department of Defense assistance to the Department of Energy in carrying out that department’s responsibilities under subsection (b).”

Statutory Notes and Related Subsidiaries
Transfer of Technology Items and Equipment in Support of Homeland SecurityPub. L. 107–314, div. A, title XIV, § 1401, Dec. 2, 2002, 116 Stat. 2674, provided that:
“(a) Responsible Senior Official.—The Secretary of Defense shall designate a senior official of the Department of Defense to coordinate all Department of Defense efforts to identify, evaluate, deploy, and transfer to Federal, State, and local first responders technology items and equipment in support of homeland security.

“(b) Duties.—The official designated pursuant to subsection (a) shall—“(1) identify technology items and equipment developed or being developed by Department of Defense components that have the potential to enhance public safety and improve homeland security;

“(2) cooperate with appropriate Federal Government officials outside the Department of Defense to evaluate whether such technology items and equipment would be useful to first responders;

“(3) facilitate the timely transfer, through identification of appropriate private sector manufacturers, of appropriate technology items and equipment to Federal, State, and local first responders, in coordination with appropriate Federal Government officials outside the Department of Defense;

“(4) identify and eliminate redundant and unnecessary research efforts within the Department of Defense with respect to technologies to be deployed to first responders;

“(5) expedite the advancement of high priority Department of Defense projects from research through implementation of initial manufacturing; and

“(6) participate in outreach programs established by appropriate Federal Government officials outside the Department of Defense to communicate with first responders and to facilitate awareness of available technology items and equipment to support responses to crises.


“(c) Support Agreement.—The official designated pursuant to subsection (a) shall enter into an appropriate agreement with a nongovernment entity for such entity to assist the official designated under subsection (a) in carrying out that official’s duties under this section. Any such agreement shall be entered into using competitive procedures in compliance with applicable requirements of law and regulation.

“(d) Report.—Not later than 180 days after the date of the enactment of this Act [Dec. 2, 2002], the Secretary of Defense shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a report on the actions taken to carry out this section. The report shall include the following:“(1) Identification of the senior official designated pursuant to subsection (a).

“(2) A summary of the actions taken or planned to be taken to implement subsection (b), including a schedule for planned actions.

“(3) An initial list of technology items and equipment identified pursuant to subsection (b)(1), together with a summary of any program schedule for the development, deployment, or transfer of such items and equipment.

“(4) A description of any agreement entered into pursuant to subsection (c).”







§ 2314. Chemical, biological, radiological, nuclear, and high-yield explosives response team(a) Department of Defense rapid response teamThe Secretary of Defense shall develop and maintain at least one domestic terrorism rapid response team composed of members of the Armed Forces and employees of the Department of Defense who are capable of aiding Federal, State, and local officials in the detection, neutralization, containment, dismantlement, and disposal of weapons of mass destruction containing chemical, biological, radiological, nuclear, and high-yield explosives.


(b) Addition to Federal response plansThe Secretary of Homeland Security shall incorporate into the National Response Plan prepared pursuant to section 502(6) 11 See References in Text note below. of the Homeland Security Act of 2002 (6 U.S.C. 312(6)), other existing Federal emergency response plans, and programs prepared under section 5196(b) of title 42 guidance on the use and deployment of the rapid response teams established under this section to respond to emergencies involving weapons of mass destruction. The Secretary of Homeland Security shall carry out this subsection in coordination with the Secretary of Defense and the heads of other Federal agencies involved with the emergency response plans.


(Pub. L. 104–201, div. A, title XIV, § 1414, Sept. 23, 1996, 110 Stat. 2720; Pub. L. 109–163, div. A, title X, § 1033, Jan. 6, 2006, 119 Stat. 3429.)

Editorial Notes

References in TextSection 502(6) of the Homeland Security Act of 2002, referred to in subsec. (b), probably should be a reference to section 504(a)(6) of that Act, which is classified to section 314(a)(6) of Title 6, Domestic Security. Section 502 of the Act was renumbered section 504 and par. (6) of that section was redesignated subsec. (a)(6) by Pub. L. 109–295, title VI, § 611(8), (12)(B), Oct. 4, 2006, 120 Stat. 1395, 1398.

Amendments2006—Pub. L. 109–163, § 1033(1), substituted “Chemical, biological, radiological, nuclear, and high-yield explosives response team” for “Chemical-biological emergency response team” in section catchline.
Subsec. (a). Pub. L. 109–163, § 1033(2), substituted “radiological, nuclear, and high-yield explosives” for “or related materials”.
Subsec. (b). Pub. L. 109–163, § 1033(3), in heading, substituted “plans” for “plan” and, in text, substituted “The Secretary of Homeland Security shall incorporate into the National Response Plan prepared pursuant to section 312(6) of title 6, other existing Federal emergency response plans, and” for “Not later than December 31, 1997, the Director of the Federal Emergency Management Agency shall develop and incorporate into existing Federal emergency response plans and” in first sentence and “Secretary of Homeland Security” for “Director” and “coordination” for “consultation” in second sentence.



§ 2315. Testing of preparedness for emergencies involving nuclear, radiological, chemical, and biological weapons(a) Emergencies involving nuclear, radiological, chemical, or biological weapons(1) The Secretary of Homeland Security shall develop and carry out a program for testing and improving the responses of Federal, State, and local agencies to emergencies involving nuclear, radiological, biological, and chemical weapons and related materials.

(2) The program shall include exercises to be carried out in accordance with sections 112(c) and 238(c)(1) of title 6.

(3) In developing and carrying out the program, the Secretary shall coordinate with the Secretary of Defense, the Director of the Federal Bureau of Investigation, the Secretary of Energy, and the heads of any other Federal, State, and local government agencies that have an expertise or responsibilities relevant to emergencies described in paragraph (1).


(b) Annual revisions of programsThe Secretary of Homeland Security shall revise the program developed under subsection (a) not later than June 1 in each fiscal year covered by the program. The revisions shall include adjustments that the Secretary determines necessary or appropriate on the basis of the lessons learned from the exercise or exercises carried out under the program in the fiscal year, including lessons learned regarding coordination problems and equipment deficiencies.


(Pub. L. 104–201, div. A, title XIV, § 1415, Sept. 23, 1996, 110 Stat. 2720; Pub. L. 107–314, div. C, title XXXI, § 3154(a), Dec. 2, 2002, 116 Stat. 2738; Pub. L. 109–163, div. A, title X, § 1032, Jan. 6, 2006, 119 Stat. 3428.)

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–163, § 1032(a)(1), substituted “nuclear, radiological, chemical, or” for “chemical or” in heading.
Subsec. (a)(1). Pub. L. 109–163, § 1032(a)(2), substituted “Secretary of Homeland Security” for “Secretary of Defense” and “nuclear, radiological, biological, and” for “biological weapons and related materials and emergencies involving”.
Subsec. (a)(2). Pub. L. 109–163, § 1032(a)(3), substituted “in accordance with sections 112(c) and 238(c)(1) of title 6” for “during each of fiscal years 1997 through 2013”.
Subsec. (a)(3). Pub. L. 109–163, § 1032(a)(4), inserted “the Secretary of Defense,” before “the Director of the Federal Bureau of Investigation” and struck out “the Director of the Federal Emergency Management Agency,” before “the Secretary of Energy,”.
Subsecs. (b), (c). Pub. L. 109–163, § 1032(b), (c), redesignated subsec. (c) as (b), substituted “The Secretary of Homeland Security shall revise the program developed under subsection (a)” for “The official responsible for carrying out a program developed under subsection (a) or (b) shall revise the program” in first sentence and “the Secretary” for “the official” in second sentence, and struck out heading and text of former subsec. (b) which related to emergencies involving nuclear and radiological weapons.
Subsecs. (d), (e). Pub. L. 109–163, § 1032(d), struck out heading and text of subsecs. (d) and (e) which related to option to transfer responsibility for programs under this section and to funding, respectively.
2002—Subsecs. (a)(2), (b)(2). Pub. L. 107–314 substituted “of fiscal years 1997 through 2013” for “of five successive fiscal years beginning with fiscal year 1997”.

Statutory Notes and Related Subsidiaries
Construction of Extension With Designation of Attorney General as Lead OfficialPub. L. 107–314, div. C, title XXXI, § 3154(b), Dec. 2, 2002, 116 Stat. 2738, provided that: “The amendments made by subsection (a) [amending this section] may not be construed as modifying the designation of the President titled ‘Designation of the Attorney General as the Lead Official for the Emergency Response Assistance Program Under Sections 1412 and 1415 of the National Defense Authorization Act for Fiscal Year 1997’, dated April 6, 2000, designating the Attorney General to assume programmatic and funding responsibilities for the Emergency Response Assistance Program under sections 1412 [former 50 U.S.C. 2312] and 1415 [50 U.S.C. 2315] of the Defense Against Weapons of Mass Destruction Act of 1996 (title XIV of the National Defense Authorization Act for Fiscal Year 1997).”




§ 2316. Actions to increase civilian expertise(a) to (c) Omitted

(d) Civilian expertiseThe President shall take reasonable measures to reduce the reliance of civilian law enforcement officials on Department of Defense resources to counter the threat posed by the use or potential use of biological and chemical weapons of mass destruction within the United States. The measures shall include—(1) actions to increase civilian law enforcement expertise to counter such a threat; and

(2) actions to improve coordination between civilian law enforcement officials and other civilian sources of expertise, within and outside the Federal Government, to counter such a threat.


(e) ReportsThe President shall submit to Congress the following reports:(1) Not later than 90 days after September 23, 1996, a report describing the respective policy functions and operational roles of Federal agencies in countering the threat posed by the use or potential use of biological and chemical weapons of mass destruction within the United States.

(2) Not later than one year after September 23, 1996, a report describing—(A) the actions planned to be taken to carry out subsection (d); and

(B) the costs of such actions.


(3) Not later than three years after September 23, 1996, a report updating the information provided in the reports submitted pursuant to paragraphs (1) and (2), including the measures taken pursuant to subsection (d).


(Pub. L. 104–201, div. A, title XIV, § 1416, Sept. 23, 1996, 110 Stat. 2721.)

Editorial Notes
Codification
Section is comprised of subsecs. (d) and (e) of section 1416 of Pub. L. 104–201. Subsecs. (a) to (c) of section 1416 enacted section 382 (now 282) of Title 10, Armed Forces, and sections 175a and 2332d of Title 18, Crimes and Criminal Procedure, and amended section 372 of Title 10.



§ 2317. Rapid response information system(a) Inventory of rapid response assets(1) The head of each Federal Response Plan agency shall develop and maintain an inventory of physical equipment and assets under the jurisdiction of that agency that could be made available to aid State and local officials in search and rescue and other disaster management and mitigation efforts associated with an emergency involving weapons of mass destruction. The agency head shall submit a copy of the inventory, and any updates of the inventory, to the Administrator of the Federal Emergency Management Agency for inclusion in the master inventory required under subsection (b).

(2) Each inventory shall include a separate listing of any equipment that is excess to the needs of that agency and could be considered for disposal as excess or surplus property for use for response and training with regard to emergencies involving weapons of mass destruction.


(b) Master inventoryThe Administrator of the Federal Emergency Management Agency shall compile and maintain a comprehensive listing of all inventories prepared under subsection (a). The first such master list shall be completed not later than December 31, 1997, and shall be updated annually thereafter.


(c) Addition to Federal response planNot later than December 31, 1997, the Administrator of the Federal Emergency Management Agency shall develop and incorporate into existing Federal emergency response plans and programs prepared under section 5196(b) of title 42 guidance on accessing and using the physical equipment and assets included in the master list developed under subsection 11 So in original. Probably should be “subsection (b)”. to respond to emergencies involving weapons of mass destruction.


(d) Database on chemical and biological materialsThe Administrator of the Federal Emergency Management Agency, in consultation with the Secretary of Defense, shall prepare a database on chemical and biological agents and munitions characteristics and safety precautions for civilian use. The initial design and compilation of the database shall be completed not later than December 31, 1997.


(e) Access to inventory and databaseThe Administrator of the Federal Emergency Management Agency shall design and maintain a system to give Federal, State, and local officials access to the inventory listing and database maintained under this section in the event of an emergency involving weapons of mass destruction or to prepare and train to respond to such an emergency. The system shall include a secure but accessible emergency response hotline to access information and request assistance.


(Pub. L. 104–201, div. A, title XIV, § 1417, Sept. 23, 1996, 110 Stat. 2724; Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410.)

Statutory Notes and Related Subsidiaries

Change of Name
“Administrator of the Federal Emergency Management Agency” substituted for “Director of the Federal Emergency Management Agency” wherever appearing in text on authority of section 612(c) of Pub. L. 109–295, set out as a note under section 313 of Title 6, Domestic Security. Any reference to the Administrator of the Federal Emergency Management Agency in title VI of Pub. L. 109–295 or an amendment by title VI to be considered to refer and apply to the Director of the Federal Emergency Management Agency until Mar. 31, 2007, see section 612(f)(2) of Pub. L. 109–295, set out as a note under section 313 of Title 6.




SUBCHAPTER II—INTERDICTION OF WEAPONS OF MASS DESTRUCTION AND RELATED MATERIALS
§ 2331. Procurement of detection equipment for United States border security
Of the amount authorized to be appropriated by section 301,11 See References in Text note below. $15,000,000 is available for the procurement of—(1) equipment capable of detecting the movement of weapons of mass destruction and related materials into the United States;

(2) equipment capable of interdicting the movement of weapons of mass destruction and related materials into the United States; and

(3) materials and technologies related to use of equipment described in paragraph (1) or (2).

(Pub. L. 104–201, div. A, title XIV, § 1421, Sept. 23, 1996, 110 Stat. 2725.)

Editorial Notes

References in TextSection 301, referred to in text, is section 301 of Pub. L. 104–201, div. A, title III, Sept. 23, 1996, 110 Stat. 2475, which is not classified to the Code.



§ 2332. Sense of Congress concerning criminal penalties(a) Sense of Congress concerning inadequacy of sentencing guidelinesIt is the sense of Congress that the sentencing guidelines prescribed by the United States Sentencing Commission for the offenses of importation, attempted importation, exportation, and attempted exportation of nuclear, biological, and chemical weapons materials constitute inadequate punishment for such offenses.


(b) Urging of revision to guidelinesCongress urges the United States Sentencing Commission to revise the relevant sentencing guidelines to provide for increased penalties for offenses relating to importation, attempted importation, exportation, and attempted exportation of nuclear, biological, or chemical weapons or related materials or technologies under the following provisions of law:(1) Section 4610 11 See References in Text note below. of this title.

(2) Sections 2778 and 2780 of title 22.

(3) The International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).

(4) Section 2139a(c) of title 42.


(Pub. L. 104–201, div. A, title XIV, § 1423, Sept. 23, 1996, 110 Stat. 2725; Pub. L. 105–261, div. A, title X, § 1069(c)(1), Oct. 17, 1998, 112 Stat. 2136.)

Editorial Notes

References in TextSection 4610 of this title, referred to in subsec. (b)(1), was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.
The International Emergency Economic Powers Act, referred to in subsec. (b)(3), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.

Codification
Section is comprised of section 1423 of Pub. L. 104–201 which also enacted provisions listed in a table of sentencing guidelines set out as a note under section 994 of Title 28, Judiciary and Judicial Procedure.

Amendments1998—Subsec. (b)(4). Pub. L. 105–261 made technical amendment to reference in original act which appears in text as reference to section 2139a(c) of title 42.



§ 2333. International border security(a) Secretary of Defense responsibilityThe Secretary of Defense, in consultation and cooperation with the Commissioner of U.S. Customs and Border Protection, shall carry out programs for assisting customs officials and border guard officials in the independent states of the former Soviet Union, the Baltic states, and other countries of Eastern Europe in preventing unauthorized transfer and transportation of nuclear, biological, and chemical weapons and related materials. Training, expert advice, maintenance of equipment, loan of equipment, and audits may be provided under or in connection with the programs.


(b) Other countriesThe Secretary of Defense may carry out programs under subsection (a) in a country other than a country specified in that subsection if the Secretary determines that there exists in that country a significant threat of the unauthorized transfer and transportation of nuclear, biological, or chemical weapons or related materials.


(c) Assistance to states of former Soviet UnionAssistance under programs referred to in subsection (a) may (notwithstanding any provision of law prohibiting the extension of foreign assistance to any of the newly independent states of the former Soviet Union) be extended to include an independent state of the former Soviet Union if the President certifies to Congress that it is in the national interest of the United States to extend assistance under this section to that state.


(Pub. L. 104–201, div. A, title XIV, § 1424, Sept. 23, 1996, 110 Stat. 2726; Pub. L. 108–375, div. A, title XII, § 1211(a), Oct. 28, 2004, 118 Stat. 2087; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210.)

Editorial Notes
Amendments2004—Subsec. (b). Pub. L. 108–375 amended heading and text of subsec. (b) generally. Prior to amendment, text read as follows: “Of the total amount authorized to be appropriated by section 301, $15,000,000 is available for carrying out the programs referred to in subsection (a).”

Statutory Notes and Related Subsidiaries

Change of Name
“Commissioner of U.S. Customs and Border Protection” substituted for “Commissioner of Customs” in subsec. (a) on authority of section 802(d)(2) of Pub. L. 114–125, set out as a note under section 211 of Title 6, Domestic Security.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.

Executive Documents

Delegation of Authority
Memorandum of President of the United States, July 24, 1997, 62 F.R. 40727, provided:
Memorandum for the Secretary of Defense
By the authority vested in me by the Constitution and the laws of the United States of America, including section 301 of title 3 of the United States Code, I hereby delegate to you, in consultation with the Secretary of State, the authority vested in the President under section 1424(c) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201) [50 U.S.C. 2333(c)].
You are authorized and directed to publish this memorandum in the Federal Register.

William J. Clinton.




§ 2334. Training program
The Secretary of Defense may participate in a training program carried out jointly by the Secretary of Defense and the Director of the Federal Bureau of Investigation in order to expand and improve United States efforts to deter the possible proliferation and acquisition of weapons of mass destruction by organized crime organizations in Eastern Europe, the Baltic countries, states of the former Soviet Union, and in other countries in which, as determined by the Secretary of Defense, there exists a significant threat of such proliferation and acquisition.
(Pub. L. 103–337, div. A, title XV, § 1504(e)(3)(A), Oct. 5, 1994, 108 Stat. 2918; Pub. L. 108–375, div. A, title XII, § 1211(b), Oct. 28, 2004, 118 Stat. 2087.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1995, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.

Amendments2004—Pub. L. 108–375 substituted “The Secretary of Defense may participate in a” for “The training program referred to in paragraph (1)(B) is a”, inserted “of” after “acquisition”, struck out “and” after “countries,”, and inserted before period at end “, and in other countries in which, as determined by the Secretary of Defense, there exists a significant threat of such proliferation and acquisition”.




SUBCHAPTER III—CONTROL AND DISPOSITION OF WEAPONS OF MASS DESTRUCTION AND RELATED MATERIALS THREATENING THE UNITED STATES
§ 2341. Elimination of plutonium production(a) Replacement programThe Secretary of Energy, in consultation with the Secretary of Defense, shall develop a cooperative program with the Government of Russia to eliminate the production of weapons grade plutonium by modifying or replacing the reactor cores at Tomsk–7 and Krasnoyarsk–26 with reactor cores that are less suitable for the production of weapons-grade plutonium.


(b) Program requirements(1) The program shall be designed to achieve completion of the modifications or replacements of the reactor cores within three years after the modification or replacement activities under the program are begun.

(2) The plan for the program shall—(A) specify—(i) successive steps for the modification or replacement of the reactor cores; and

(ii) clearly defined milestones to be achieved; and


(B) include estimates of the costs of the program.



(c) Submission of program plan to CongressNot later than 180 days after September 23, 1996, the Secretary of Defense shall submit to Congress—(1) a plan for the program under subsection (a);

(2) an estimate of the United States funding that is necessary for carrying out the activities under the program for each fiscal year covered by the program; and

(3) a comparison of the benefits of the program with the benefits of other nonproliferation programs.


(Pub. L. 104–201, div. A, title XIV, § 1432, Sept. 23, 1996, 110 Stat. 2726.)

§ 2342. Cooperative program on research, development, and demonstration of technology regarding nuclear or radiological terrorism(a) Program requiredThe Administrator for Nuclear Security shall carry out with the Russian Federation a cooperative program on the research, development, and demonstration of technologies for protection from and response to nuclear or radiological terrorism.


(b) Program elementsIn carrying out the program required by subsection (a), the Administrator shall—(1) conduct research and development of technology for protection from nuclear or radiological terrorism, including technology for the detection, identification, assessment, control, and disposition of radiological materials that could be used for nuclear terrorism; and

(2) provide, where feasible, for the demonstration to other countries of technologies or methodologies on matters relating to nuclear or radiological terrorism, including—(A) the demonstration of technologies developed under the program to respond to nuclear or radiological terrorism;

(B) the demonstration of technologies developed under the program for the disposal of radioactive materials;

(C) the demonstration of methodologies developed under the program for use in evaluating the radiological threat of radiological sources identified as not under current accounting programs in the audit report of the Inspector General of the Department of Energy titled “Accounting for Sealed Sources of Nuclear Material Provided to Foreign Countries” (DOE/IG–0546);

(D) in coordination with the Nuclear Regulatory Commission, the demonstration of methodologies developed under the program to facilitate the development of a regulatory framework for licensing and controlling radioactive sources; and

(E) in coordination with the Office of Environment, Safety, and Health of the Department of Energy, the demonstration of methodologies developed under the program to facilitate development of consistent criteria for screening international transfers of radiological materials.



(c) ConsultationIn carrying out activities in accordance with subsection (b)(2), the Administrator shall consult with—(1) the Secretary of Defense, Secretary of State, and Secretary of Commerce; and

(2) the International Atomic Energy Agency.


(d) Amount for activitiesOf the amount authorized to be appropriated by section 3101(a)(2) 11 See References in Text note below. for the Department of Energy for the National Nuclear Security Administration for defense nuclear nonproliferation, up to $15,000,000 may be available for carrying out this section.


(Pub. L. 107–314, div. C, title XXXI, § 3155, Dec. 2, 2002, 116 Stat. 2739.)

Editorial Notes

References in TextSection 3101(a)(2), referred to in subsec. (d), is section 3101(a)(2) of Pub. L. 107–314, div. C, title XXXI, Dec. 2, 2002, 116 Stat. 2729, which is not classified to the Code.

Codification
Section was enacted as part of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.



§ 2343. Matters relating to the international materials protection, control, and accounting program of the Department of Energy(a) Radiological dispersal device materials protection, control, and accountingThe Secretary of Energy may establish within the International Materials Protection, Control, and Accounting program of the Department of Energy a program on the protection, control, and accounting of materials usable in radiological dispersal devices. In establishing such program, the Secretary shall—(1) identify the sites and radiological materials to be covered by such program;

(2) carry out a risk assessment of such radiological materials; and

(3) identify and establish the costs of and schedules for such program.


(b) Revised focus for materials protection, control, and accounting program of Russian Federation(1) The Secretary of Energy shall work cooperatively with the Russian Federation to develop, as soon as practicable but not later than January 1, 2018, a sustainable nuclear materials protection, control, and accounting system for the nuclear materials of the Russian Federation that is supported solely by the Russian Federation.

(2) The Secretary shall work with the Russian Federation to identify various alternatives to provide the United States adequate transparency in the nuclear materials protection, control, and accounting program of the Russian Federation to assure that such program is meeting applicable goals for nuclear materials protection, control, and accounting.


(c) Amount for activitiesOf the amount authorized to be appropriated by section 3101(a)(2) 11 See References in Text note below. for the Department of Energy for the National Nuclear Security Administration for defense nuclear nonproliferation, up to $5,000,000 may be available for carrying out this section.


(Pub. L. 107–314, div. C, title XXXI, § 3156, Dec. 2, 2002, 116 Stat. 2739; Pub. L. 111–383, div. C, title XXXI, § 3119, Jan. 7, 2011, 124 Stat. 4514.)

Editorial Notes

References in TextSection 3101(a)(2), referred to in subsec. (c), is section 3101(a)(2) of Pub. L. 107–314, div. C, title XXXI, Dec. 2, 2002, 116 Stat. 2729, which is not classified to the Code.

Codification
Section was enacted as part of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.

Amendments2011—Subsec. (b)(1). Pub. L. 111–383 substituted “January 1, 2018” for “January 1, 2013”.



§ 2344. Strengthened international security for nuclear materials and security of nuclear operations(a) Report on options for international program to strengthen security(1) Not later than 270 days after December 2, 2002, the Secretary of Energy shall submit to Congress a report on options for an international program to develop strengthened security for nuclear reactors and associated materials outside the United States.

(2) In evaluating options for purposes of the report, the Secretary shall consult with the Nuclear Regulatory Commission and the International Atomic Energy Agency on the feasibility and advisability of actions to reduce the risks associated with terrorist attacks on nuclear reactors outside the United States.


(b) Joint programs with Russia on proliferation-resistant nuclear energy technologies(1) The Secretary shall pursue with the Ministry of Atomic Energy of the Russian Federation joint programs between the United States and the Russian Federation on the development of proliferation-resistant nuclear energy technologies, including advanced fuel cycles.

(2) Of the amount authorized to be appropriated by section 3101(a)(2) 11 See References in Text note below. for the Department of Energy for the National Nuclear Security Administration for defense nuclear nonproliferation, up to $10,000,000 may be available for carrying out the joint programs referred to in paragraph (1).


(c) Assistance regarding hostile insidersThe Secretary may, utilizing appropriate expertise of the Department of Energy and the Nuclear Regulatory Commission, provide technical assistance to nuclear reactor facilities outside the United States with respect to the interdiction of hostile insiders at such facilities in order to prevent incidents arising from the disablement of the vital systems of such facilities.


(Pub. L. 107–314, div. C, title XXXI, § 3158, Dec. 2, 2002, 116 Stat. 2741.)

Editorial Notes

References in TextSection 3101(a)(2), referred to in subsec. (b)(2), is section 3101(a)(2) of Pub. L. 107–314, div. C, title XXXI, Dec. 2, 2002, 116 Stat. 2729, which is not classified to the Code.

Codification
Section was enacted as part of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.



§ 2345. Export control programs(a) Authority to pursue options for strengthening export control programsThe Secretary of Energy, in coordination with the Secretary of State, may pursue in the region of the former Soviet Union and other regions of concern options for accelerating programs that assist the countries in such regions in improving their domestic export control programs for materials, technologies, and expertise relevant to the construction or use of a nuclear or radiological dispersal device.


(b) Amount for activitiesOf the amount authorized to be appropriated by section 3101(a)(2) 11 See References in Text note below. for the Department of Energy for the National Nuclear Security Administration for defense nuclear nonproliferation, up to $5,000,000 may be available for carrying out this section.


(Pub. L. 107–314, div. C, title XXXI, § 3159, Dec. 2, 2002, 116 Stat. 2741.)

Editorial Notes

References in TextSection 3101(a)(2), referred to in subsec. (b), is section 3101(a)(2) of Pub. L. 107–314, div. C, title XXXI, Dec. 2, 2002, 116 Stat. 2729, which is not classified to the Code.

Codification
Section was enacted as part of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.




SUBCHAPTER IV—COORDINATION OF POLICY AND COUNTERMEASURES AGAINST PROLIFERATION OF WEAPONS OF MASS DESTRUCTION
§ 2351. National coordinator on nonproliferation(a) Designation of positionThe President shall designate an individual to serve in the Executive Office of the President as the National Coordinator for Nonproliferation Matters.


(b) DutiesThe Coordinator, under the direction of the National Security Council, shall advise and assist the President by—(1) advising the President on nonproliferation of weapons of mass destruction, including issues related to terrorism, arms control, and international organized crime;

(2) chairing the Committee on Nonproliferation of the National Security Council; and

(3) taking such actions as are necessary to ensure that there is appropriate emphasis in, cooperation on, and coordination of, nonproliferation research efforts of the United States, including activities of Federal agencies as well as activities of contractors funded by the Federal Government.


(c) Allocation of fundsOf the total amount authorized to be appropriated under section 301,11 See References in Text note below. $2,000,000 is available to the Department of Defense for carrying out research referred to in subsection (b)(3).


(Pub. L. 104–201, div. A, title XIV, § 1441, Sept. 23, 1996, 110 Stat. 2727; Pub. L. 105–261, div. A, title X, § 1069(c)(2), Oct. 17, 1998, 112 Stat. 2136.)

Editorial Notes

References in TextSection 301, referred to in subsec. (c), is section 301 of Pub. L. 104–201, div. A, title III, Sept. 23, 1996, 110 Stat. 2475, which is not classified to the Code.

Amendments1998—Subsec. (b)(2). Pub. L. 105–261 substituted “of the National Security Council” for “established under section 1342”.

Statutory Notes and Related Subsidiaries
Commission To Assess Organization of Federal Government To Combat Proliferation of Weapons of Mass DestructionPub. L. 104–293, title VII, subtitle A, Oct. 11, 1996, 110 Stat. 3470, as amended by Pub. L. 105–277, div. A, § 101(f) [title VII, § 708], Oct. 21, 1998, 112 Stat. 2681–337, 2681–390, established the Commission to Assess the Organization of the Federal Government to Combat the Proliferation of Weapons of Mass Destruction, directed the Commission to carry out a thorough study of the organization of the Federal Government, including the elements of the intelligence community, with respect to combatting the proliferation of weapons of mass destruction and, not later than 18 months after Jan. 18, 1998, to submit to Congress a report containing a detailed statement of its findings and conclusions, and provided that the Commission terminate 60 days after the date on which it submitted such report.



§ 2352. National Security Council Committee on Nonproliferation(a) EstablishmentThe Committee on Nonproliferation (in this section referred to as the “Committee”) is established as a committee of the National Security Council.


(b) Membership(1) The Committee shall be composed of representatives of the following:(A) The Secretary of State.

(B) The Secretary of Defense.

(C) The Director of Central Intelligence.

(D) The Attorney General.

(E) The Secretary of Energy.

(F) The Administrator of the Federal Emergency Management Agency.

(G) The Secretary of the Treasury.

(H) The Secretary of Commerce.

(I) Such other members as the President may designate.


(2) The National Coordinator for Nonproliferation Matters shall chair the Committee on Nonproliferation.


(c) ResponsibilitiesThe Committee has the following responsibilities:(1) To review and coordinate Federal programs, policies, and directives relating to the proliferation of weapons of mass destruction and related materials and technologies, including matters relating to terrorism and international organized crime.

(2) To make recommendations through the National Security Council to the President regarding the following:(A) Integrated national policies for countering the threats posed by weapons of mass destruction.

(B) Options for integrating Federal agency budgets for countering such threats.

(C) Means to ensure that Federal, State, and local governments have adequate capabilities to manage crises involving nuclear, radiological, biological, or chemical weapons or related materials or technologies, and to manage the consequences of a use of such weapon or related materials or technologies, and that use of those capabilities is coordinated.

(D) Means to ensure appropriate cooperation on, and coordination of, the following:(i) Preventing the smuggling of weapons of mass destruction and related materials and technologies.

(ii) Promoting domestic and international law enforcement efforts against proliferation-related efforts.

(iii) Countering the involvement of organized crime groups in proliferation-related activities.

(iv) Safeguarding weapons of mass destruction materials and related technologies.

(v) Improving coordination and cooperation among intelligence activities, law enforcement, and the Departments of Defense, State, Commerce, and Energy in support of nonproliferation and counterproliferation efforts.

(vi) Improving export controls over materials and technologies that can contribute to the acquisition of weapons of mass destruction.

(vii) Reducing proliferation of weapons of mass destruction and related materials and technologies.




(Pub. L. 104–201, div. A, title XIV, § 1442, Sept. 23, 1996, 110 Stat. 2727.)

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.


Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 2353. Comprehensive preparedness program(a) Program requiredThe President, acting through the Committee on Nonproliferation established under section 2352 of this title, shall develop a comprehensive program for carrying out this chapter.


(b) Content of programThe program set forth in the report shall include specific plans as follows:(1) Plans for countering proliferation of weapons of mass destruction and related materials and technologies.

(2) Plans for training and equipping Federal, State, and local officials for managing a crisis involving a use or threatened use of a weapon of mass destruction, including the consequences of the use of such a weapon.

(3) Plans for providing for regular sharing of information among intelligence, law enforcement, and customs agencies.

(4) Plans for training and equipping law enforcement units, customs services, and border security personnel to counter the smuggling of weapons of mass destruction and related materials and technologies.

(5) Plans for establishing appropriate centers for analyzing seized nuclear, radiological, biological, and chemical weapons, and related materials and technologies.

(6) Plans for establishing in the United States appropriate legal controls and authorities relating to the exporting of nuclear, radiological, biological, and chemical weapons, and related materials and technologies.

(7) Plans for encouraging and assisting governments of foreign countries to implement and enforce laws that set forth appropriate penalties for offenses regarding the smuggling of weapons of mass destruction and related materials and technologies.

(8) Plans for building the confidence of the United States and Russia in each other’s controls over United States and Russian nuclear weapons and fissile materials, including plans for verifying the dismantlement of nuclear weapons.

(9) Plans for reducing United States and Russian stockpiles of excess plutonium, reflecting—(A) consideration of the desirability and feasibility of a United States-Russian agreement governing fissile material disposition and the specific technologies and approaches to be used for disposition of excess plutonium; and

(B) an assessment of the options for United States cooperation with Russia in the disposition of Russian plutonium.


(10) Plans for studying the merits and costs of establishing a global network of means for detecting and responding to terroristic or other criminal use of biological agents against people or other forms of life in the United States or any foreign country.


(c) Report(1) At the same time that the President submits the budget for fiscal year 1998 to Congress pursuant to section 1105(a) of title 31, the President shall submit to Congress a report that sets forth the comprehensive program developed under subsection (a).

(2) The report shall include the following:(A) The specific plans for the program that are required under subsection (b).

(B) Estimates of the funds necessary, by agency or department, for carrying out such plans in fiscal year 1998 and the following five fiscal years.


(3) The report shall be in an unclassified form. If there is a classified version of the report, the President shall submit the classified version at the same time.


(Pub. L. 104–201, div. A, title XIV, § 1443, Sept. 23, 1996, 110 Stat. 2728.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this title”, meaning title XIV of div. A of Pub. L. 104–201, Sept. 23, 1996, 110 Stat. 2714, which is classified principally to this chapter. For complete classification of title XIV to the Code, see Short Title note set out under section 2301 of this title and Tables.



§ 2354. Termination
After September 30, 1999, the President—(1) is not required to maintain a National Coordinator for Nonproliferation Matters under section 2351 of this title; and

(2) may terminate the Committee on Nonproliferation established under section 2352 of this title.

(Pub. L. 104–201, div. A, title XIV, § 1444, Sept. 23, 1996, 110 Stat. 2730; Pub. L. 105–261, div. A, title X, § 1069(c)(3), Oct. 17, 1998, 112 Stat. 2136.)

Editorial Notes
Amendments1998—Pub. L. 105–261 made technical amendments to references in original act which appear in par. (1) as reference to section 2351 of this title and in par. (2) as reference to section 2352 of this title.




SUBCHAPTER IV–A—NONPROLIFERATION ASSISTANCE COORDINATION

Editorial Notes
Codification
Subchapter was enacted as part of the Nonproliferation Assistance Coordination Act of 2002, and also as part of the Security Assistance Act of 2002 and the Foreign Relations Authorization Act, Fiscal Year 2003, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.


§ 2357. Findings
Congress finds that—(1) United States nonproliferation efforts in the independent states of the former Soviet Union have achieved important results in ensuring that weapons of mass destruction, weapons-usable material and technology, and weapons-related knowledge remain beyond the reach of terrorists and weapons-proliferating states;

(2) although these efforts are in the United States national security interest, the effectiveness of these efforts has suffered from a lack of coordination within and among United States Government agencies;

(3) increased spending and investment by the United States private sector on nonproliferation efforts in the independent states of the former Soviet Union, specifically, spending and investment by the United States private sector in job creation initiatives and proposals for unemployed Russian Federation weapons scientists and technicians, are making an important contribution in ensuring that knowledge related to weapons of mass destruction remains beyond the reach of terrorists and weapons-proliferating states; and

(4) increased spending and investment by the United States private sector on nonproliferation efforts in the independent states of the former Soviet Union make advisable the establishment of a coordinating body to ensure that United States public and private efforts are not in conflict, and to ensure that public spending on efforts by the independent states of the former Soviet Union is maximized to ensure efficiency and further United States national security interests.

(Pub. L. 107–228, div. B, title XIII, § 1332, Sept. 30, 2002, 116 Stat. 1448.)

Statutory Notes and Related Subsidiaries
Short TitleFor short title of subtitle C (§§ 1331–1339) of title XIII of div. B of Pub. L. 107–228, which enacted this subchapter, as the “Nonproliferation Assistance Coordination Act of 2002”, see section 1331 of Pub. L. 107–228, set out as a note under section 2301 of this title.



§ 2357a. Definitions(a) Independent states of the former Soviet UnionIn this subchapter, the term “independent states of the former Soviet Union” has the meaning given the term in section 5801 of title 22.


(b) Appropriate committees of CongressIn this subchapter, the term “the appropriate committees of Congress” means the Committees on Foreign Relations, Armed Services, and Appropriations of the Senate and the Committees on International Relations, Armed Services, and Appropriations of the House of Representatives.


(Pub. L. 107–228, div. B, title XIII, § 1333, Sept. 30, 2002, 116 Stat. 1449.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 2357b. Establishment of Committee on Nonproliferation Assistance(a) In generalThe President shall establish a mechanism to coordinate, with the maximum possible effectiveness and efficiency, the efforts of United States Government departments and agencies engaged in formulating policy and carrying out programs for achieving nonproliferation and threat reduction.


(b) MembershipThe coordination mechanism established pursuant to subsection (a) shall include—(1) representatives designated by—(A) the Secretary of State;

(B) the Secretary of Defense;

(C) the Secretary of Energy;

(D) the Secretary of Commerce;

(E) the Attorney General; and

(F) the Director of the Office of Homeland Security, or the head of a successor department or agency; and


(2) such other executive branch officials as the President may select.


(c) Level of representationTo the maximum extent possible, each department 11 So in original. Probably should be “department’s”. or agency’s representative designated pursuant to subsection (b)(1) shall be an official of that department or agency who has been appointed by the President with the advice and consent of the Senate.


(d) ChairThe President shall designate an official to direct the coordination mechanism established pursuant to subsection (a). The official so designated may invite the head of any other department or agency of the United States to designate a representative of that department or agency to participate from time to time in the activities of the Committee.


(Pub. L. 107–228, div. B, title XIII, § 1334, Sept. 30, 2002, 116 Stat. 1449.)

Statutory Notes and Related Subsidiaries
Russian Federation Debt Reduction for NonproliferationPub. L. 107–228, div. B, title XIII, subtitle B, Sept. 30, 2002, 116 Stat. 1442, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 112–74, div. I, title VII, § 7034(n), Dec. 23, 2011, 125 Stat. 1217, provided that:
“SEC. 1311. SHORT TITLE.“This subtitle may be cited as the ‘Russian Federation Debt for Nonproliferation Act of 2002’.


“SEC. 1312. FINDINGS AND PURPOSES.“(a) Findings.—Congress finds the following:“(1) It is in the vital security interests of the United States to prevent the spread of weapons of mass destruction to additional states or to terrorist organizations, and to ensure that other nations’ obligations to modify their stockpiles of such arms in accordance with treaties, executive agreements, or political commitments are fulfilled.

“(2) In particular, it is in the vital national security interests of the United States to ensure that—“(A) all stocks of nuclear weapons and weapons-usable nuclear material in the Russian Federation are secure and accounted for;

“(B) stocks of nuclear weapons and weapons-usable nuclear material that are excess to military needs in the Russian Federation are monitored and reduced;

“(C) any chemical or biological weapons, related materials, and facilities in the Russian Federation are destroyed;

“(D) the Russian Federation’s nuclear weapons complex is reduced to a size appropriate to its post-Cold War missions, and its experts in weapons of mass destruction technologies are shifted to gainful and sustainable civilian employment;

“(E) the Russian Federation’s export control system blocks any proliferation of weapons of mass destruction, the means of delivering such weapons, and materials, equipment, know-how, or technology that would be used to develop, produce, or deliver such weapons; and

“(F) these objectives are accomplished with sufficient monitoring and transparency to provide confidence that they have in fact been accomplished and that the funds provided to accomplish these objectives have been spent efficiently and effectively.


“(3) United States programs should be designed to accomplish these vital objectives in the Russian Federation as rapidly as possible, and the President should develop and present to Congress a plan for doing so.

“(4) Substantial progress has been made in United States-Russian Federation cooperative programs to achieve these objectives, but much more remains to be done to reduce the urgent risks to United States national security posed by the current state of the Russian Federation’s weapons of mass destruction stockpiles and complexes.

“(5) The threats posed by inadequate management of weapons of mass destruction stockpiles and complexes in the Russian Federation remain urgent. Incidents in years immediately preceding 2001, which have been cited by the Russia Task Force of the Secretary of Energy Advisory Board, include—“(A) a conspiracy at one of the Russian Federation’s largest nuclear weapons facilities to steal nearly enough highly enriched uranium for a nuclear bomb;

“(B) an attempt by an employee of the Russian Federation’s premier nuclear weapons facility to sell nuclear weapons designs to agents of Iraq and Afghanistan; and

“(C) the theft of radioactive material from a Russian Federation submarine base.


“(6) Addressing these threats to United States and world security will ultimately consume billions of dollars, a burden that will have to be shared by the Russian Federation, the United States, and other governments, if these threats are to be neutralized.

“(7) The creation of new funding streams could accelerate progress in reducing these threats to United States security and help the government of the Russian Federation to fulfill its responsibility for secure management of its weapons stockpiles and complexes as United States assistance phases out.

“(8) The Russian Federation has a significant foreign debt, a substantial proportion of which it inherited from the Soviet Union.

“(9) Past debt-for-environment exchanges, in which a portion of a country’s foreign debt is canceled in return for certain environmental commitments or payments by that country, suggest that a debt-for-nonproliferation exchange with the Russian Federation could be designed to provide additional funding for nonproliferation and arms reduction initiatives.

“(10) Most of the Russian Federation’s official bilateral debt is held by United States allies that are advanced industrial democracies. Since the issues described pose threats to United States allies as well, United States leadership that results in a larger contribution from United States allies to cooperative threat reduction activities will be needed.

“(11) At the June 2002 meeting of the G–8 countries, agreement was achieved on a G–8 Global Partnership against the Spread of Weapons and Materials of Mass Destruction, under which the advanced industrial democracies committed to contribute $20,000,000,000 to nonproliferation programs in the Russian Federation during a 10-year period, with each contributing country having the option to fund some or all of its contribution through reduction in the Russian Federation’s official debt to that country.

“(12) The Russian Federation’s Soviet-era official debt to the United States is estimated to be $480,000,000 in Lend-Lease debt and $2,250,000,000 in debt as a result of credits extended under title I of the Agricultural Trade Development and Assistance Act of 1954 [now Food for Peace Act] (7 U.S.C. 1701 et seq.).


“(b) Purposes.—The purposes of this subtitle are—“(1) to facilitate the accomplishment of the United States objectives described in the findings set forth in subsection (a) by providing for the use of a portion of the Russian Federation’s foreign debt to fund nonproliferation programs, thus allowing the use of additional resources for these purposes; and

“(2) to help ensure that the resources made available to the Russian Federation are targeted to the accomplishment of the United States objectives described in the findings set forth in subsection (a).



“SEC. 1313. DEFINITIONS.“In this subtitle:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on International Relations [now Committee on Foreign Affairs] and the Committee on Appropriations of the House of Representatives; and

“(B) the Committee on Foreign Relations and the Committee on Appropriations of the Senate.


“(2) Cost.—The term ‘cost’ has the meaning given that term in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)).

“(3) Russian federation nonproliferation investment agreement or agreement.—The term ‘Russian Federation Nonproliferation Investment Agreement’ or ‘Agreement’ means the agreement between the United States and the Russian Federation entered into under section 1315(a).

“(4) Soviet-era debt.—The term ‘Soviet-era debt’ means debt owed as a result of loans or credits provided by the United States (or any agency of the United States) to the Union of Soviet Socialist Republics under the Lend Lease Act of 1941 [former 22 U.S.C. 411 et seq.] or the Commodity Credit Corporation Charter Act [15 U.S.C. 714 et seq.].

“(5) State sponsor of international terrorism.—The term ‘state sponsor of international terrorism’ means those countries that have been determined by the Secretary of State, for the purposes of section 40 of the Arms Export Control Act [22 U.S.C. 2780], section 620A of the Foreign Assistance Act of 1961 [22 U.S.C. 2371], or [former] section 6(j) of the Export Administration Act of 1979 [former 50 U.S.C. 4605(j)], to have repeatedly provided support for acts of international terrorism.


“SEC. 1314. AUTHORITY TO REDUCE THE RUSSIAN FEDERATION’S SOVIET-ERA DEBT OBLIGATIONS TO THE UNITED STATES.“(a) Authority To Reduce Debt.—“(1) In general.—Upon the entry into force of a Russian Federation Nonproliferation Investment Agreement, the President may reduce amounts of Soviet-era debt owed by the Russian Federation to the United States (or any agency or instrumentality of the United States) that are outstanding as of the last day of the fiscal year preceding the fiscal year for which appropriations are available for the reduction of debt, in accordance with this subtitle.

“(2) Limitation.—The authority provided by paragraph (1) shall be available only to the extent that appropriations for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 [2 U.S.C. 661a(5)]) of reducing any debt pursuant to such subsection are made in advance.

“(3) Supersedes existing law.—The authority provided by paragraph (1) may be exercised notwithstanding section 620(r) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(r)) or section 321 of the International Development and Food Assistance Act of 1975 [Pub. L. 94–161, set out as a note under section 2220a of Title 22, Foreign Relations and Intercourse].


“(b) Implementation.—“(1) Delegation of authority.—The President may delegate any authority conferred upon the President in this subtitle to the Secretary of State.

“(2) Establishment of terms and conditions.—Consistent with this subtitle, the President shall establish the terms and conditions under which loans and credits may be reduced pursuant to subsection (a).

“(3) Implementation.—In exercising the authority of subsection (a), the President—“(A) shall notify—“(i) the Department of State, with respect to obligations of the former Soviet Union under the Lend Lease Act of 1941 [former 22 U.S.C. 411 et seq.]; and

“(ii) the Commodity Credit Corporation, with respect to obligations of the former Soviet Union under the Commodity Credit Corporation Act [15 U.S.C. 713a et seq.];


“(B) shall direct the cancellation of old obligations and the substitution of new obligations consistent with the Russian Federation Nonproliferation Investment Agreement; and

“(C) shall direct the appropriate agency to make an adjustment in the relevant accounts to reflect the new debt treatment.


“(4) Deposit of repayments.—All repayments of outstanding loan amounts under subsection (a) that are not designated under a Russian Federation Nonproliferation Investment Agreement shall be deposited in the United States Government accounts established for repayments of the original obligations.

“(5) Not treated as foreign assistance.—Any reduction of Soviet-era debt pursuant to this subtitle shall not be considered assistance for the purposes of any provision of law limiting assistance to a country.


“(c) Authorization of Appropriation.—“(1) In general.—For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 [2 U.S.C. 661a(5)]) of modifying any Soviet-era debt obligation pursuant to subsection (a), there are authorized to be appropriated to the President such sums as may be necessary.

“(2) Availability of funds.—Amounts appropriated pursuant to paragraph (1) are authorized to remain available until expended.



“SEC. 1315. RUSSIAN FEDERATION NONPROLIFERATION INVESTMENT AGREEMENT.“(a) In General.—“(1) In general.—The President is authorized to enter into an agreement with the Russian Federation under which an amount equal to the value of the debt reduced pursuant to section 1314 will be used to promote the nonproliferation of weapons of mass destruction and the means of delivering such weapons. An agreement entered into under this section may be referred to as the ‘Russian Federation Nonproliferation Investment Agreement’.

“(2) Congressional notification.—The President shall notify the appropriate congressional committees at least 15 days in advance of the United States entering into a Russian Federation Nonproliferation Investment Agreement.


“(b) Content of the Agreement.—The Russian Federation Nonproliferation Investment Agreement shall ensure that—“(1) an amount equal to the value of the debt reduced pursuant to this subtitle will be made available by the Russian Federation for agreed nonproliferation programs and projects;

“(2) each program or project funded pursuant to the Agreement will be approved by the President;

“(3) the administration and oversight of nonproliferation programs and projects will incorporate best practices from established threat reduction and nonproliferation assistance programs;

“(4) each program or project funded pursuant to the Agreement will be subject to monitoring and audits conducted by or for the United States Government to confirm that agreed funds are expended on agreed projects and meet agreed targets and benchmarks;

“(5) unobligated funds for investments pursuant to the Agreement will not be diverted to other purposes;

“(6) funds allocated to programs and projects pursuant to the Agreement will not be subject to any taxation by the Russian Federation;

“(7) all matters relating to the intellectual property rights and legal liabilities of United States firms in any project will be agreed upon before the expenditure of funds would be authorized for that project; and

“(8) not less than 75 percent of the funds made available for each nonproliferation program or project under the Agreement will be spent in the Russian Federation.


“(c) Use of Existing Mechanisms.—It is the sense of Congress that, to the extent practicable, the boards and administrative mechanisms of existing threat reduction and nonproliferation programs should be used in the administration and oversight of programs and projects under the Agreement.

“(d) Joint Auditing.—It is the sense of Congress that the United States and the Russian Federation should consider commissioning the United States Government Accountability Office and the Russian Chamber of Accounts to conduct joint audits to ensure that the funds saved by the Russian Federation as a result of any debt reduction are used exclusively, efficiently, and effectively to implement agreed programs or projects pursuant to the Agreement.

“(e) Structure of the Agreement.—It is the sense of Congress that the Agreement should provide for significant penalties—“(1) if funds obligated for approved programs or projects are determined to have been misappropriated; and

“(2) if the President is unable to make the certification required by section 1317(a) for two consecutive years.



“SEC. 1316. INDEPENDENT MEDIA AND THE RULE OF LAW.“Notwithstanding section 1315 (a)(1) and (b)(1), up to 10 percent of the amount equal to the value of the debt reduced pursuant to this subtitle may be used to promote a vibrant, independent media sector and the rule of law in the Russian Federation through an endowment to support the establishment of a ‘Center for an Independent Press and the Rule of Law’ in the Russian Federation, which shall be directed by a joint United States-Russian Board of Directors in which the majority of members, including the chairman, shall be United States personnel, and which shall be responsible for management of the endowment, its funds, and the Center’s programs.


“SEC. 1317. RESTRICTION ON DEBT REDUCTION AUTHORITY.“(a) Proliferation to State Sponsors of Terrorism.—Subject to the provisions of subsection (c), the debt reduction authority provided by section 1314 may not be exercised unless and until the President certifies to the appropriate congressional committees that the Russian Federation has made material progress in stemming the flow of sensitive goods, technologies, material, and know-how related to the design, development, and production of weapons of mass destruction and the means to deliver them to state sponsors of international terrorism.

“(b) Annual Determination.—If, in any annual report to Congress submitted pursuant to [former] section 1321, the President cannot certify that the Russian Federation continues to meet the condition required in subsection (a), then, subject to the provisions of subsection (c), the debt reduction authority provided by section 1314 may not be exercised unless and until such certification is made to the appropriate congressional committees.

“(c) Presidential Waiver.—The President may waive the requirements of subsection (a) or (b) for a fiscal year if the President—“(1) determines that application of the subsection for a fiscal year would be counter to the national interest of the United States; and

“(2) so reports to the appropriate congressional committees.



“SEC. 1318. DISCUSSION OF RUSSIAN FEDERATION DEBT REDUCTION FOR NONPROLIFERATION WITH OTHER CREDITOR STATES.“It is the sense of Congress that the President and such other appropriate officials as the President may designate should pursue discussions with other creditor states with the objectives of—“(1) ensuring that other advanced industrial democracies, especially the largest holders of Soviet-era Russian debt, dedicate significant proportions of their bilateral official debt with the Russian Federation or equivalent amounts of direct assistance to the G–8 Global Partnership against the Spread of Weapons and Materials of Mass Destruction, as agreed upon in the Statement by G–8 Leaders on June 27, 2002; and

“(2) reaching agreement, as appropriate, to establish a unified Russian Federation official debt reduction fund to manage and provide financial transparency for the resources provided by creditor states through debt reductions.


“SEC. 1319. IMPLEMENTATION OF UNITED STATES POLICY.“It is the sense of Congress that implementation of debt-for-nonproliferation programs with the Russian Federation should be overseen by the coordinating mechanism established pursuant to section 1334 of this Act [50 U.S.C. 2357b].


“SEC. 1320. CONSULTATIONS WITH CONGRESS.“The President shall consult with the appropriate congressional committees on a periodic basis to review the implementation of this subtitle and the Russian Federation’s eligibility for debt reduction pursuant to this subtitle.


“[SEC. 1321. Repealed. Pub. L. 112–74, div. I, title VII, § 7034(n), Dec. 23, 2011, 125 Stat. 1217.]”






§ 2357c. Purposes and authority(a) Purposes(1) In generalThe primary purpose of the coordination mechanism established pursuant to section 2357b of this title should be—(A) to exercise continuing responsibility for coordinating worldwide United States nonproliferation and threat reduction efforts to ensure that they effectively implement United States policy; and

(B) to enhance the ability of participating departments and agencies to anticipate growing nonproliferation areas of concern.


(2) Program monitoring and coordinationThe coordination mechanism established pursuant to section 2357b of this title should have primary continuing responsibility within the executive branch of the Government for—(A) United States nonproliferation and threat reduction efforts, and particularly such efforts in the independent states of the former Soviet Union; and

(B) coordinating the implementation of United States policy with respect to such efforts.



(b) AuthorityIn carrying out the responsibilities described in subsection (a), the coordination mechanism established pursuant to section 2357b of this title should have, at a minimum, the authority to—(1) establish such subcommittees and working groups as it deems necessary;

(2) direct the preparation of analyses on issues and problems relating to coordination within and among United States departments and agencies on nonproliferation and threat reduction efforts;

(3) direct the preparation of analyses on issues and problems relating to coordination between the United States public and private sectors on nonproliferation and threat reduction efforts, including coordination between public and private spending on nonproliferation and threat reduction programs and coordination between public spending and private investment in defense conversion activities of the independent states of the former Soviet Union;

(4) provide guidance on arrangements that will coordinate, deconflict, and maximize the utility of United States public spending on nonproliferation and threat reduction programs, and particularly such efforts in the independent states of the former Soviet Union;

(5) encourage companies and nongovernmental organizations involved in nonproliferation efforts of the independent states of the former Soviet Union or other countries of concern to voluntarily report these efforts to it;

(6) direct the preparation of analyses on issues and problems relating to the coordination between the United States and other countries with respect to nonproliferation efforts, and particularly such efforts in the independent states of the former Soviet Union; and

(7) consider, and make recommendations to the President with respect to, proposals for such new legislation or regulations relating to United States nonproliferation efforts as may be necessary.


(Pub. L. 107–228, div. B, title XIII, § 1335, Sept. 30, 2002, 116 Stat. 1450.)

§ 2357d. Administrative support
All United States departments and agencies shall provide, to the extent permitted by law, such information and assistance as may be requested by the coordination mechanism established pursuant to section 2357b of this title, in carrying out its functions and activities under this subchapter.
(Pub. L. 107–228, div. B, title XIII, § 1336, Sept. 30, 2002, 116 Stat. 1451.)

§ 2357e. Confidentiality of information
Information which has been submitted to or received by the coordination mechanism established pursuant to section 2357b of this title in confidence shall not be publicly disclosed, except to the extent required by law, and such information shall be used by it only for the purpose of carrying out the functions set forth in this subchapter.
(Pub. L. 107–228, div. B, title XIII, § 1337, Sept. 30, 2002, 116 Stat. 1451.)

§ 2357f. Statutory construction
Nothing in this subchapter—(1) applies to the data-gathering, regulatory, or enforcement authority of any existing United States department or agency over nonproliferation efforts in the independent states of the former Soviet Union, and the review of those efforts undertaken by the coordination mechanism established pursuant to section 2357b of this title shall not in any way supersede or prejudice any other process provided by law; or

(2) applies to any activity that is reportable pursuant to title V of the National Security Act of 1947 [50 U.S.C. 3091 et seq.].

(Pub. L. 107–228, div. B, title XIII, § 1338, Sept. 30, 2002, 116 Stat. 1451.)

Editorial Notes

References in TextThe National Security Act of 1947, referred to in par. (2), is act July 26, 1947, ch. 343, 61 Stat. 495, which was formerly classified principally to chapter 15 (§ 401 et seq.) of this title, prior to editorial reclassification in chapter 44 (§ 3001 et seq.) of this title. Title V of the Act is now classified generally to subchapter III (§ 3091 et seq.) of chapter 44 of this title. For complete classification of this Act to the Code, see Tables.



§ 2357g. Reporting and consultation(a) Presidential reportNot later than 120 days after each inauguration of a President, the President shall submit a report to the Congress on his general and specific nonproliferation and threat reduction objectives and how the efforts of executive branch agencies will be coordinated most effectively, pursuant to section 2357b of this title, to achieve those objectives.


(b) ConsultationThe President should consult with and brief, from time to time, the appropriate committees of Congress regarding the efficacy of the coordination mechanism established pursuant to section 2357b of this title in achieving its stated objectives.


(Pub. L. 107–228, div. B, title XIII, § 1339, Sept. 30, 2002, 116 Stat. 1451.)


SUBCHAPTER V—MISCELLANEOUS
§ 2361. Sense of Congress concerning contracting policy
It is the sense of Congress that the Secretary of Defense, the Secretary of Energy, the Secretary of the Treasury, and the Secretary of State, to the extent authorized by law, should—(1) contract directly with suppliers in independent states of the former Soviet Union when such action would—(A) result in significant savings of the programs referred to in subchapter III; and

(B) substantially expedite completion of the programs referred to in subchapter III; and


(2) seek means to use innovative contracting approaches to avoid delay and increase the effectiveness of such programs and of the exercise of such authorities.

(Pub. L. 104–201, div. A, title XIV, § 1451, Sept. 23, 1996, 110 Stat. 2730.)

§ 2362. Transfers of allocations among cooperative threat reduction programs
Congress finds that—(1) the various Cooperative Threat Reduction programs are being carried out at different rates in the various countries covered by such programs; and

(2) it is necessary to authorize transfers of funding allocations among the various programs in order to maximize the effectiveness of United States efforts under such programs.

(Pub. L. 104–201, div. A, title XIV, § 1452, Sept. 23, 1996, 110 Stat. 2730.)

Statutory Notes and Related Subsidiaries
Specification of Cooperative Threat Reduction ProgramsPub. L. 104–201, div. A, title XV, § 1501, Sept. 23, 1996, 110 Stat. 2731, as amended by Pub. L. 105–261, div. A, title XIII, § 1301(a)(2), Oct. 17, 1998, 112 Stat. 2161; Pub. L. 110–181, div. A, title XIII, § 1303, Jan. 28, 2008, 122 Stat. 412, specified Cooperative Threat Reduction programs for purposes of Pub. L. 104–201, prior to repeal by Pub. L. 113–291, div. A, title XIII, § 1351(5), Dec. 19, 2014, 128 Stat. 3607.



§ 2363. Sense of Congress concerning assistance to states of former Soviet Union
It is the sense of Congress that—(1) the Cooperative Threat Reduction programs and other United States programs authorized in title XIV of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 22 U.S.C. 5901 et seq.) should be expanded by offering assistance under those programs to other independent states of the former Soviet Union in addition to Russia, Ukraine, Kazakstan, and Belarus; and

(2) the President should offer assistance to additional independent states of the former Soviet Union in each case in which the participation of such states would benefit national security interests of the United States by improving border controls and safeguards over materials and technology associated with weapons of mass destruction.

(Pub. L. 104–201, div. A, title XIV, § 1453, Sept. 23, 1996, 110 Stat. 2730; Pub. L. 105–261, div. A, title X, § 1069(c)(4), Oct. 17, 1998, 112 Stat. 2136.)

Editorial Notes

References in TextTitle XIV of the National Defense Authorization Act for Fiscal Year 1993, referred to in par. (1), is title XIV of div. A of Pub. L. 102–484, Oct. 23, 1992, 106 Stat. 2563, known as the Former Soviet Union Demilitarization Act of 1992, which is classified generally to chapter 68 (§ 5901 et seq.) of Title 22, Foreign Relations and Intercourse.

Amendments1998—Par. (1). Pub. L. 105–261 substituted “title XIV of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 22 U.S.C. 5901 et seq.)” for “the National Defense Authorization Act for Fiscal Years 1993 and 1994”.



§ 2364. Purchase of low-enriched uranium derived from Russian highly enriched uranium(a) Sense of CongressIt is the sense of Congress that the allies of the United States and other nations should participate in efforts to ensure that stockpiles of weapons-grade nuclear material are reduced.


(b) Actions by Secretary of StateCongress urges the Secretary of State to encourage, in consultation with the Secretary of Energy, other countries to purchase low-enriched uranium that is derived from highly enriched uranium extracted from Russian nuclear weapons.


(Pub. L. 104–201, div. A, title XIV, § 1454, Sept. 23, 1996, 110 Stat. 2730.)

§ 2365. Sense of Congress concerning purchase, packaging, and transportation of fissile materials at risk of theft
It is the sense of Congress that—(1) the Secretary of Defense, the Secretary of Energy, the Secretary of the Treasury, and the Secretary of State should purchase, package, and transport to secure locations weapons-grade nuclear materials from a stockpile of such materials if such officials determine that—(A) there is a significant risk of theft of such materials; and

(B) there is no reasonable and economically feasible alternative for securing such materials; and


(2) if it is necessary to do so in order to secure the materials, the materials should be imported into the United States, subject to the laws and regulations that are applicable to the importation of such materials into the United States.

(Pub. L. 104–201, div. A, title XIV, § 1455, Sept. 23, 1996, 110 Stat. 2731.)

§ 2366. Repealed. Pub. L. 112–239, div. A, title X, § 1065(c), Jan. 2, 2013, 126 Stat. 1943, and Pub. L. 112–277, title III, § 310(a)(1), Jan. 14, 2013, 126 Stat. 2474

Section, Pub. L. 104–293, title VII, § 721, Oct. 11, 1996, 110 Stat. 3474; Pub. L. 107–306, title VIII, § 811(b)(5)(C), Nov. 27, 2002, 116 Stat. 2424; Pub. L. 108–177, title III, § 361(k), Dec. 13, 2003, 117 Stat. 2626, required annual reports on acquisition of technology relating to weapons of mass destruction and advanced conventional munitions.



§ 2367. Reports on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles(a) Annual reportNot later than January 30 of each year, the Secretary of Defense, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the following:(1) The threats posed to the United States and allies of the United States—(A) by weapons of mass destruction, ballistic missiles, and cruise missiles; and

(B) by the proliferation of weapons of mass destruction, ballistic missiles, and cruise missiles.


(2) The acquisition by foreign countries during the preceding 12 months of dual-use and other technology useful for the development or production of weapons of mass destruction (including nuclear weapons, chemical weapons, and biological weapons) and advanced conventional munitions.

(3) Any trends with respect to the acquisition described in paragraph (2).


(b) Matters includedEach report submitted under subsection (a) shall include the following:(1) Identification of each foreign country and non-State organization that possesses weapons of mass destruction, ballistic missiles, or cruise missiles, and a description of such weapons and missiles with respect to each such foreign country and non-State organization.

(2) A description of the means by which any foreign country and non-State organization that has achieved, or is making progress toward achieving, capability with respect to weapons of mass destruction, ballistic missiles, or cruise missiles has achieved, or is making progress toward achieving, that capability, including a description of the international network of foreign countries and private entities that provide assistance to foreign countries and non-State organizations in achieving that capability.

(3) An examination of the doctrines that guide the use of weapons of mass destruction in each foreign country that possesses such weapons.

(4) An examination of the existence and implementation of the control mechanisms that exist with respect to nuclear weapons in each foreign country that possesses such weapons.

(5) Identification of each foreign country and non-State organization that seeks to acquire or develop (indigenously or with foreign assistance) weapons of mass destruction, ballistic missiles, or cruise missiles, and a description of such weapons and missiles with respect to each such foreign country and non-State organization.

(6) An assessment of various possible timelines for the achievement by foreign countries and non-State organizations of capability with respect to weapons of mass destruction, ballistic missiles, and cruise missiles, taking into account the probability of whether foreign countries that are a party to the Missile Technology Control Regime will comply with and enforce the regime, the potential availability of assistance from foreign technical specialists, and the potential for independent sales by foreign private entities without authorization from their national governments.

(7) For each foreign country or non-State organization that has not achieved the capability to target the United States or its territories with weapons of mass destruction, ballistic missiles, or cruise missiles as of January 2, 2013, an estimate of how far in advance the United States is likely to be warned before such foreign country or non-State organization achieves that capability.

(8) For each foreign country or non-State organization that has not achieved the capability to target members of the Armed Forces of the United States deployed abroad with weapons of mass destruction, ballistic missiles, or cruise missiles as of January 2, 2013, an estimate of how far in advance the United States is likely to be warned before such foreign country or non-State organization achieves that capability.


(c) ClassificationEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.


(d) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means the following:(1) The congressional defense committees.

(2) The congressional intelligence committees (as defined in section 3003 of this title).

(3) The Speaker and the minority leader of the House of Representatives and the majority leader and the minority leader of the Senate.


(Pub. L. 105–85, div. A, title II, § 234, Nov. 18, 1997, 111 Stat. 1664; Pub. L. 112–239, div. A, title X, § 1065(a), Jan. 2, 2013, 126 Stat. 1941.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1998, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.

Amendments2013—Pub. L. 112–239 amended section generally. Prior to amendment, section related to annual report on threat posed to United States by weapons of mass destruction, ballistic missiles, and cruise missiles.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions of this section requiring submittal of annual report to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.

Development of Strategy on Risks to Nonproliferation Caused by Additive ManufacturingPub. L. 114–92, div. C, title XXXI, § 3139, Nov. 25, 2015, 129 Stat. 1215, as amended by Pub. L. 114–328, div. C, title XXXI, § 3137(d), Dec. 23, 2016, 130 Stat. 2772, provided that:
“(a) Strategy.—The President shall develop and pursue a strategy to address the risks to the goals and policies of the United States regarding nuclear nonproliferation that are caused by the increased use of additive manufacture technology (commonly referred to as ‘3D printing’), including such technology that does not originate in the United States.

“(b) Briefings.—“(1) In general.—Not later than March 31, 2016, and annually thereafter through 2019, the President shall provide to the appropriate congressional committees a briefing on the strategy developed under subsection (a).

“(2) Interim briefings.—In addition to the briefings required by paragraph (1), the President shall provide to the appropriate congressional committees a notification or briefing if there is a development in additive manufacture technology, or increased use of additive manufacture technology, that could pose an increased risk to the United States from nuclear proliferation.


“(c) Pursuit of Strategy.—The President shall pursue the strategy developed under subsection (a) at the Nuclear Security Summit in Chicago, Illinois, in 2016.

“(d) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means the following:“(1) The congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives].

“(2) The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.

“(3) The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.”




[Memorandum of President of the United States, Mar. 18, 2016, 81 F.R. 15419, delegated to the Director of National Intelligence and the Under Secretary for Nuclear Security the functions and authorities vested in the President by section 3139(a) and (b) of Pub. L. 114–92, set out above.]

Report on Iran’s Capability To Produce Nuclear WeaponsPub. L. 110–417, [div. A], title XII, § 1234, Oct. 14, 2008, 122 Stat. 4640, provided that:
“(a) Report Required.—Not later than 180 days after the date of the enactment of this Act [Oct. 14, 2008], and annually thereafter, the Director of National Intelligence shall submit to Congress a report on Iran’s capability to produce nuclear weapons. The report required under this subsection may be submitted in classified form.

“(b) Matters to Be Included.—The report required under subsection (a) shall include the following:“(1) The locations, types, and number of centrifuges and other specialized equipment necessary for the enrichment of uranium and any plans to acquire, manufacture, and operate such equipment in the future.

“(2) An estimate of the amount, if any, of highly enriched uranium and weapons grade plutonium acquired or produced to date, an estimate of the amount of weapons grade plutonium that is likely to be produced or acquired in the near- and midterms and the amount of highly enriched uranium that is likely to be produced or acquired in the near- and midterms, and the number of nuclear weapons that could be produced with such materials.

“(3) A evaluation of the extent to which security and safeguards at any nuclear site prevent, slow, verify, or help monitor the enrichment of uranium or the reprocessing of plutonium into weapons-grade materials.

“(4) A description of any weaponization activities, such as the research, design, development, or testing of nuclear weapons or weapons-related components.

“(5) A description of any programs to construct, acquire, test, or improve methods to deliver nuclear weapons, including an assessment of the likely progress of such programs in the near- and mid-terms.

“(6) A summary of assessments made by allies of the United States of Iran’s nuclear weapons program and nuclear-capable delivery systems programs.


“(c) Notification.—The President shall notify Congress, in writing, within 15 days of determining that—“(1) Iran has resumed a nuclear weapons program;

“(2) Iran has met or surpassed any major milestone in its nuclear weapons program; or

“(3) Iran has undertaken to accelerate, decelerate, or cease the development of any significant element within its nuclear weapons program.”






“Congressional Defense Committees” Defined
Congressional defense committees means the Committee on Armed Services and the Committee on Appropriations of the Senate and the Committee on National Security and the Committee on Appropriations of the House of Representatives, see section 3 of Pub. L. 105–85, 111 Stat. 1645. See note under section 101 of Title 10, Armed Forces.



§ 2368. Annual reports on the proliferation of missiles and essential components of nuclear, biological, chemical, and radiological weapons(a) ReportNot later than March 1, 2003, and annually thereafter, the President shall transmit to the designated congressional committees an annual report on the transfer by any country of weapons, technology, components, or materials that can be used to deliver, manufacture (including research and experimentation), or weaponize nuclear, biological, chemical or radiological weapons (in this section referred to as “NBC weapons”) to any country other than a country referred to in subsection (d) that is seeking to possess or otherwise acquire such weapons, technology, or materials, or other system that the Secretary or the Secretary of Defense has reason to believe could be used to develop, acquire, or deliver NBC weapons.


(b) Matters to be includedEach such report shall include—(1) the transfer of all aircraft, cruise missiles, artillery weapons, unguided rockets and multiple rocket systems, and related bombs, shells, warheads and other weaponization technology and materials that the Secretary or the Secretary of Defense has reason to believe may be intended for the delivery of NBC weapons;

(2) international transfers of MTCR equipment or technology to any country that is seeking to acquire such equipment or any other system that the Secretary or the Secretary of Defense has reason to believe may be used to deliver NBC weapons; and

(3) the transfer of technology, test equipment, radioactive materials, feedstocks and cultures, and all other specialized materials that the Secretary or the Secretary of Defense has reason to believe could be used to manufacture NBC weapons.


(c) Content of reportEach such report shall include the following with respect to preceding 11 So in original. Probably should be preceded by “the”. calendar year:(1) The status of missile, aircraft, and other NBC weapons delivery and weaponization programs in any such country, including efforts by such country or by any subnational group to acquire MTCR-controlled equipment, NBC-capable aircraft, or any other weapon or major weapon component which may be utilized in the delivery of NBC weapons, whose primary use is the delivery of NBC weapons, or that the Secretary or the Secretary of Defense has reason to believe could be used to deliver NBC weapons.

(2) The status of NBC weapons development, acquisition, manufacture, stockpiling, and deployment programs in any such country, including efforts by such country or by any subnational group to acquire essential test equipment, manufacturing equipment and technology, weaponization equipment and technology, and radioactive material, feedstocks or components of feedstocks, and biological cultures and toxins.

(3) A description of assistance provided by any person or government, after September 30, 2002, to any such country or subnational group in the acquisition or development of—(A) NBC weapons;

(B) missile systems, as defined in the MTCR or that the Secretary or the Secretary of Defense has reason to believe may be used to deliver NBC weapons; and

(C) aircraft and other delivery systems and weapons that the Secretary or the Secretary of Defense has reason to believe could be used to deliver NBC weapons.


(4) A listing of those persons and countries that continue to provide such equipment or technology described in paragraph (3) to any country or subnational group as of the date of submission of the report, including the extent to which foreign persons and countries were found to have knowingly and materially assisted such programs.

(5) A description of the use of, or substantial preparations to use, the equipment of technology described in paragraph (3) by any foreign country or subnational group.

(6) A description of the diplomatic measures that the United States, and that other adherents to the MTCR and other arrangements affecting the acquisition and delivery of NBC weapons, have made with respect to activities and private persons and governments suspected of violating the MTCR and such other arrangements.

(7) An analysis of the effectiveness of the regulatory and enforcement regimes of the United States and other countries that adhere to the MTCR and other arrangements affecting the acquisition and delivery of NBC weapons in controlling the export of MTCR and other NBC weapons and delivery system equipment or technology.

(8) A summary of advisory opinions issued under section 4612(b)(4) of this title and under section 2797b(d) of title 22.

(9) An explanation of United States policy regarding the transfer of MTCR equipment or technology to foreign missile programs, including programs involving launches of space vehicles.

(10) A description of each transfer by any person or government during the preceding 12-month period which is subject to sanctions under the Iran-Iraq Arms Non-Proliferation Act of 1992 (title XVI of Public Law 102–484).


(d) ExclusionsThe countries excluded under subsection (a) are Australia, Belgium, Canada, the Czech Republic, Denmark, France, Germany, Greece, Hungary, Iceland, Italy, Japan, Luxembourg, the Netherlands, New Zealand, Norway, Poland, Portugal, Spain, Turkey, the United Kingdom, and the United States.


(e) Classification of reportThe Secretary shall make every effort to submit all of the information required by this section in unclassified form. Whenever the Secretary submits any such information in classified form, the Secretary shall submit such classified information in an addendum and shall also submit concurrently a detailed summary, in unclassified form, of that classified information.


(f) DefinitionsIn this section:(1) Designated congressional committeesThe term “designated congressional committees” means—(A) the Committee on Appropriations, the Committee on Armed Services, and the Committee on International Relations of the House of Representatives; and

(B) the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate.


(2) Missile; MTCR; MTCR equipment or technologyThe terms “missile”, “MTCR”, and “MTCR equipment or technology” have the meanings given those terms in section 2797c of title 22.


(3) PersonThe term “person” means any United States or foreign individual, partnership, corporation, or other form of association, or any of its successor entities, parents, or subsidiaries.


(4) Weaponize; weaponizationThe term “weaponize” or “weaponization” means to incorporate into, or the incorporation into, usable ordnance or other militarily useful means of delivery.



(Pub. L. 107–228, div. B, title XIII, § 1308, Sept. 30, 2002, 116 Stat. 1439.)

Editorial Notes

References in TextThe Iran-Iraq Arms Non-Proliferation Act of 1992, referred to in subsec. (c)(10), is title XVI of div. A of Pub. L. 102–484, Oct. 23, 1992, 106 Stat. 2571, as amended, which is set out as a note under section 1701 of this title.

Codification
Section is comprised of section 1308 of Pub. L. 107–228. Subsec. (g) of section 1308 of Pub. L. 107–228 repealed section 5606 of Title 22, Foreign Relations and Intercourse, amended provisions set out as notes under section 1701 of this title and section 2656 of Title 22, and repealed provisions set out as a note under section 2751 of Title 22.
Section was enacted as part of the Security Assistance Act of 2002, and also as part of the Foreign Relations Authorization Act, Fiscal Year 2003, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.


Definitions
For definition of “Secretary” as used in this section, see section 3 of Pub. L. 107–228, set out as a note under section 2651 of Title 22, Foreign Relations and Intercourse.


Delegation of Functions
For delegation of congressional reporting functions of President under subsec. (a) of this section, see section 1 of Ex. Ord. No. 13313, July 31, 2003, 68 F.R. 46073, set out as a note under section 301 of Title 3, The President.



§ 2369. Repealed. Pub. L. 111–84, div. A, title X, § 1055(f), Oct. 28, 2009, 123 Stat. 2462, as amended by Pub. L. 111–383, div. A, title X, § 1075(d)(13), Jan. 7, 2011, 124 Stat. 4373

Section, Pub. L. 104–293, title VII, § 722, as added Pub. L. 107–314, div. A, title XII, § 1209(a), Dec. 2, 2002, 116 Stat. 2668, related to semiannual report on contributions of foreign persons to weapons of mass destruction and delivery systems efforts of countries of proliferation concern.



§ 2370. Notification of Committees on Armed Services with respect to certain nonproliferation and proliferation activities(a) Notification with respect to nonproliferation activitiesThe Secretary of Defense, the Secretary of Energy, the Secretary of Commerce, the Secretary of State, and the Nuclear Regulatory Commission shall keep the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives informed with respect to—(1) any activities undertaken by any such Secretary or the Commission to carry out the purposes and policies of the Secretaries and the Commission with respect to nonproliferation programs; and

(2) any other activities undertaken by any such Secretary or the Commission to prevent the proliferation of nuclear, chemical, or biological weapons or the means of delivery of such weapons.


(b) Notification with respect to proliferation activities in foreign nations(1) In generalThe Director of National Intelligence shall keep the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives fully and currently informed with respect to any activities of foreign nations that are significant with respect to the proliferation of nuclear, chemical, or biological weapons or the means of delivery of such weapons.


(2) Fully and currently informed definedFor purposes of paragraph (1), the term “fully and currently informed” means the transmittal of credible information with respect to an activity described in such paragraph not later than 60 days after becoming aware of the activity.



(Pub. L. 110–417, [div. A], title X, § 1062, Oct. 14, 2008, 122 Stat. 4614.)

Editorial Notes
Codification
Section was enacted as part of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, and not as part of the Defense Against Weapons of Mass Destruction Act of 1996 which comprises this chapter.



§ 2371. Repealed. Pub. L. 114–113, div. M, title VII, § 701(d), Dec. 18, 2015, 129 Stat. 2930

Section, Pub. L. 111–84, div. A, title X, § 1055, Oct. 28, 2009, 123 Stat. 2461; Pub. L. 111–383, div. A, title X, § 1075(d)(13), Jan. 7, 2011, 124 Stat. 4373; Pub. L. 112–81, div. A, title X, § 1071, Dec. 31, 2011, 125 Stat. 1592, related to report on nuclear aspirations of non-state entities, nuclear weapons and related programs in non-nuclear-weapons states and countries not parties to the Nuclear Non-Proliferation Treaty, and certain foreign persons.





CHAPTER 41—NATIONAL NUCLEAR SECURITY ADMINISTRATION




SUBCHAPTER I—ESTABLISHMENT AND ORGANIZATION


Sec.


2401.Establishment and mission.


2402.Administrator for Nuclear Security.


2403.Principal Deputy Administrator for Nuclear Security.


2404.Deputy Administrator for Defense Programs.


2405.Deputy Administrator for Defense Nuclear Nonproliferation.


2406.Deputy Administrator for Naval Reactors.


2407.General Counsel.


2408.Staff of Administration.


2409.Scope of authority of Secretary of Energy to modify organization of Administration.


2410.Status of Administration and contractor personnel within Department of Energy.


2411.Director for Cost Estimating and Program Evaluation.



SUBCHAPTER II—MATTERS RELATING TO SECURITY


2421.Protection of national security information.


2422.Office of Defense Nuclear Security.


2423.Counterintelligence programs.


2424.Procedures relating to access by individuals to classified areas and information of Administration.


2425.Government access to information on Administration computers.


2426.Congressional oversight of special access programs.



SUBCHAPTER III—MATTERS RELATING TO PERSONNEL


2441.Authority to establish certain contracting, program management, scientific, engineering, and technical positions.


2441a.Authorized personnel levels of the Office of the Administrator.


2442.Repealed.


2443.Notification of employee practices affecting national security.


2444.Nonproliferation and national security scholarship and fellowship program.


2445.Limitation on bonuses for employees who engage in improper program management.


2446.Treatment of contractors who engage in improper program management.



SUBCHAPTER IV—BUDGET AND FINANCIAL MANAGEMENT


2451.Separate treatment in budget.


2452.Planning, programming, and budgeting process.


2453.Future-years nuclear security program.


2454.Semiannual financial reports on defense nuclear nonproliferation programs.


2455.Repealed.


2455a.National Nuclear Security Administration authority for urgent nonproliferation activities.



SUBCHAPTER V—MISCELLANEOUS PROVISIONS


2461.Environmental protection, safety, and health requirements.


2462.Compliance with Federal Acquisition Regulation.


2463.Sharing of technology with Department of Defense.


2464.Use of capabilities of national security laboratories by entities outside the Administration.


2465.Enhancing private-sector employment through cooperative research and development activities.



SUBCHAPTER VI—DEFINITIONS


2471.Definitions.



SUBCHAPTER VII—TRANSITION PROVISIONS


2481.Functions transferred.


2482, 2483.Repealed.


2484.Applicability of preexisting laws and regulations.



SUBCHAPTER I—ESTABLISHMENT AND ORGANIZATION
§ 2401. Establishment and mission(a) EstablishmentThere is established within the Department of Energy a separately organized agency to be known as the National Nuclear Security Administration (in this chapter referred to as the “Administration”).


(b) MissionThe mission of the Administration shall be the following:(1) To enhance United States national security through the military application of nuclear energy.

(2) To maintain and enhance the safety, reliability, and performance of the United States nuclear weapons stockpile, including the ability to design, produce, and test, in order to meet national security requirements.

(3) To provide the United States Navy with safe, militarily effective nuclear propulsion plants and to ensure the safe and reliable operation of those plants.

(4) To promote international nuclear safety and nonproliferation.

(5) To reduce global danger from weapons of mass destruction.

(6) To support United States leadership in science and technology.


(c) Operations and activities to be carried out consistently with certain principlesIn carrying out the mission of the Administration, the Administrator shall ensure that all operations and activities of the Administration are consistent with the principles of—(1) protecting the environment;

(2) safeguarding the safety and health of the public and of the workforce of the Administration; and

(3) ensuring the security of the nuclear weapons, nuclear material, and classified information in the custody of the Administration.


(Pub. L. 106–65, div. C, title XXXII, § 3211, Oct. 5, 1999, 113 Stat. 957; Pub. L. 113–66, div. C, title XXXI, § 3111, Dec. 26, 2013, 127 Stat. 1049.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this title”, meaning title XXXII of div. C of Pub. L. 106–65, Oct. 5, 1999, 113 Stat. 953, as amended, which is classified principally to this chapter. For complete classification of title XXXII to the Code, see Short Title note set out below and Tables.

Amendments2013—Subsec. (c). Pub. L. 113–66 amended subsec. (c) generally. Prior to amendment, text read as follows: “In carrying out the mission of the Administration, the Administrator shall ensure that all operations and activities of the Administration are consistent with the principles of protecting the environment and safeguarding the safety and health of the public and of the workforce of the Administration.”

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 106–65, div. C, title XXXII, § 3299, Oct. 5, 1999, 113 Stat. 971, provided that:
“(a) In General.—Except as provided in subsection (b), the provisions of this title [see Short Title note below] shall take effect on March 1, 2000.

“(b) Exceptions.—(1) Sections 3202, 3204, 3251, 3295, and 3297 [enacting section 2451 and former section 2483 of this title and sections 7144a to 7144c of Title 42, The Public Health and Welfare, amending section 7132 of Title 42, and enacting provisions set out as a note below] shall take effect on the date of the enactment of this Act [Oct. 5, 1999].

“(2) Sections 3234 and 3235 [enacting sections 2424 and 2425 of this title] shall take effect on the date of the enactment of this Act. During the period beginning on the date of the enactment of this Act and ending on the effective date of this title, the Secretary of Energy shall carry out those sections and any reference in those sections to the Administrator and the Administration shall be treated as references to the Secretary and the Department of Energy, respectively.”





Short TitlePub. L. 106–65, div. C, title XXXII, § 3201, Oct. 5, 1999, 113 Stat. 953, provided that: “This title [enacting this chapter and sections 7144 to 7144c of Title 42, The Public Health and Welfare, amending sections 5314, 5315, 5595, and 8905a of Title 5, Government Organization and Employees, and sections 7132, 7133, and 7158 of Title 42, repealing sections 2122a, 7143, and 7271b of Title 42, enacting provisions set out as notes under this section, and amending provisions set out as a note under section 435 of this title] may be cited as the ‘National Nuclear Security Administration Act’.”


Preparation of Infrastructure Plan for the Nuclear Weapons ComplexPub. L. 107–107, div. B, title XXX, § 3008, Dec. 28, 2001, 115 Stat. 1352, provided that:
“(a) Infrastructure Plan for Nuclear Weapons Complex.—“(1) Preparation and submission.—Not later than the date on which the budget for the Department of Energy for fiscal year 2004 is submitted to Congress, the Secretary of Energy shall submit to Congress an infrastructure plan for the nuclear weapons complex adequate to support the nuclear weapons stockpile, the naval reactors program, and nonproliferation and national security activities.

“(2) Special considerations.—In preparing the infrastructure plan, the Secretary shall take into consideration the following:“(A) The Department of Defense Nuclear Posture Review required pursuant to section 1041 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–262 [former 10 U.S.C. 118 note]).

“(B) Any efficiencies and security benefits of consolidation of facilities of the nuclear weapons complex.

“(C) The necessity to have a residual production capability.



“(b) Recommendations Regarding Realignments and Closures.—On the basis of the infrastructure plan prepared under subsection (a), the Secretary shall make such recommendations regarding the need to close or realign facilities of the nuclear weapons complex as the Secretary considers appropriate, including the Secretary’s recommendations on whether to establish a process by which a round of closures and realignments would be carried out and any additional legislative authority necessary to implement the recommendations. The Secretary shall submit the recommendations as part of the infrastructure plan under subsection (a).

“(c) Definitions.—In this section:“(1) The terms ‘Secretary’ and ‘Secretary of Energy’ mean the Secretary of Energy, acting after consideration of the recommendations of the Administrator for Nuclear Security.

“(2) The term ‘nuclear weapons complex’ means the national security laboratories and nuclear weapons production facilities (as such terms are defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)) and the facilities of the Naval Nuclear Propulsion Program provided for under the Naval Nuclear Propulsion Executive Order (as such term is defined in section 3216 of such Act (50 U.S.C. 2406)).”





Study and Report Related to Improving Mission Effectiveness, Partnerships, and Technology Transfer at National Security Laboratories and Nuclear Weapons Production FacilitiesPub. L. 106–398, § 1 [div. C, title XXXI, § 3163], Oct. 30, 2000, 114 Stat. 1654, 1654A–473, provided that:
“(a) Study and Report Required.—The Secretary of Energy shall direct the Secretary of Energy Advisory Board to study and to submit to the Secretary not later than one year after the date of the enactment of this Act [Oct. 30, 2000] a report regarding the following topics:“(1) The advantages and disadvantages of providing the Administrator for Nuclear Security with authority, notwithstanding the limitations otherwise imposed by the Federal Acquisition Regulation, to enter into transactions with public agencies, private organizations, or individuals on terms the Administrator considers appropriate to the furtherance of basic, applied, and advanced research functions. The Advisory Board shall consider, in its assessment of this authority, the management history of the Department of Energy and the effect of this authority on the National Nuclear Security Administration’s use of contractors to operate the national security laboratories.

“(2) The advantages and disadvantages of establishing and implementing policies and procedures to facilitate the transfer of scientific, technical, and professional personnel among national security laboratories and nuclear weapons production facilities.

“(3) The advantages and disadvantages of making changes in—“(A) the indemnification requirements for patents or other intellectual property licensed from a national security laboratory or nuclear weapons production facility;

“(B) the royalty and fee schedules and types of compensation that may be used for patents or other intellectual property licensed to a small business concern from a national security laboratory or nuclear weapons production facility;

“(C) the licensing procedures and requirements for patents and other intellectual property;

“(D) the rights given to a small business concern that has licensed a patent or other intellectual property from a national security laboratory or nuclear weapons production facility to bring suit against third parties infringing such intellectual property;

“(E) the advance funding requirements for a small business concern funding a project at a national security laboratory or nuclear weapons production facility through a funds-in agreement;

“(F) the intellectual property rights allocated to a business when it is funding a project at a national security laboratory or nuclear weapons production facility through a funds-in agreement; and

“(G) policies on royalty payments to inventors employed by a contractor operating a national security laboratory or nuclear weapons production facility, including those for inventions made under a funds-in agreement.



“(b) Definition of Funds-In Agreement.—For the purposes of this section, the term ‘funds-in agreement’ means a contract between the Department and a non-Federal organization under which that organization pays the Department to provide a service or material not otherwise available in the domestic private sector.

“(c) Submission to Congress.—Not later than one month after receiving the report under subsection (a), the Secretary shall submit to Congress that report, along with the Secretary’s recommendations for action and proposals for legislation to implement the recommendations.”




Definitions for Purposes of Pub. L. 106–398Pub. L. 106–398, § 1 [div. C, title XXXI, § 3165], Oct. 30, 2000, 114 Stat. 1654, 1654A–475, provided that: “For purposes of this subtitle [subtitle E (§§ 3161–3165) of title XXXI of div. C of H.R. 5408, as enacted by section 1 of Pub. L. 106–398, enacting provisions set out as notes under this section and section 2402 of this title], the terms ‘national security laboratory’ and ‘nuclear weapons production facility’ have the meanings given such terms in section 3281 of the National Nuclear Security Administration Act (title XXXII of Public Law 106–65; 113 Stat. 968; 50 U.S.C. 2471).”


Report Containing Implementation Plan of Secretary of EnergyPub. L. 106–65, div. C, title XXXII, § 3297, Oct. 5, 1999, 113 Stat. 971, which provided that not later than January 1, 2000, the Secretary of Energy was to submit to the Armed Services committees a report containing the Secretary’s plan for the implementation of the provisions of this title, was repealed by Pub. L. 112–239, div. C, title XXXI, § 3132(c)(1)(D), Jan. 2, 2013, 126 Stat. 2187.

Classification in United States CodePub. L. 106–65, div. C, title XXXII, § 3298, Oct. 5, 1999, 113 Stat. 971, provided that: “Subtitles A through F of this title [§§ 3211–3281, enacting this chapter and amending sections 5595 and 8905a of Title 5, Government Organization and Employees] (other than provisions of those subtitles amending existing provisions of law) shall be classified to the United States Code as a new chapter of title 50, United States Code.”




§ 2402. Administrator for Nuclear Security(a) In general(1) There is at the head of the Administration an Administrator for Nuclear Security (in this chapter referred to as the “Administrator”).

(2) Pursuant to subsection (c) of section 7132 of title 42, the Under Secretary for Nuclear Security of the Department of Energy serves as the Administrator.


(b) FunctionsThe Administrator has authority over, and is responsible for, all programs and activities of the Administration (except for the functions of the Deputy Administrator for Naval Reactors specified in the Executive order referred to in section 2406(b) of this title), including the following:(1) Strategic management.

(2) Policy development and guidance.

(3) Budget formulation, guidance, and execution, and other financial matters.

(4) Resource requirements determination and allocation.

(5) Program management and direction.

(6) Safeguards and security.

(7) Emergency management.

(8) Integrated safety management.

(9) Environment, safety, and health operations.

(10) Administration of contracts, including the management and operations of the nuclear weapons production facilities and the national security laboratories.

(11) Intelligence.

(12) Counterintelligence.

(13) Personnel, including the selection, appointment, distribution, supervision, establishing of compensation, and separation of personnel in accordance with subchapter III of this chapter.

(14) Procurement of services of experts and consultants in accordance with section 3109 of title 5.

(15) Legal matters.

(16) Legislative affairs.

(17) Public affairs.

(18) Eliminating inventories of surplus fissile materials usable for nuclear weapons.

(19) Liaison with other elements of the Department of Energy and with other Federal agencies, State, tribal, and local governments, and the public.


(c) Procurement authorityThe Administrator is the senior procurement executive for the Administration for the purposes of section 1702(c) of title 41.


(d) Policy authorityThe Administrator may establish Administration-specific policies, unless disapproved by the Secretary of Energy.


(e) Membership on Nuclear Weapons CouncilThe Administrator serves as a member of the Nuclear Weapons Council under section 179 of title 10.


(f) Reorganization authorityExcept as provided by subsections (b) and (c) of section 2481 of this title:(1) The Administrator may establish, abolish, alter, consolidate, or discontinue any organizational unit or component of the Administration, or transfer any function of the Administration.

(2) Such authority does not apply to the abolition of organizational units or components established by law or the transfer of functions vested by law in any organizational unit or component.


(Pub. L. 106–65, div. C, title XXXII, § 3212, Oct. 5, 1999, 113 Stat. 957; Pub. L. 106–398, § 1 [div. C, title XXXI, §§ 3152(b), 3159(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–464, 1654A–469; Pub. L. 107–107, div. A, title X, § 1048(i)(12), Dec. 28, 2001, 115 Stat. 1230; Pub. L. 108–375, div. A, title IX, § 902(e), Oct. 28, 2004, 118 Stat. 2025; Pub. L. 110–417, div. C, title XXXI, § 3111, Oct. 14, 2008, 122 Stat. 4753; Pub. L. 112–239, div. C, title XXXI, § 3132(d)(1), Jan. 2, 2013, 126 Stat. 2187; Pub. L. 113–66, div. C, title XXXI, § 3145(a), Dec. 26, 2013, 127 Stat. 1071.)

Editorial Notes
Amendments2013—Subsec. (a)(2). Pub. L. 112–239 made technical amendment to reference in original act which appears in text as reference to section 7132 of title 42.
Subsec. (c). Pub. L. 113–66 substituted “section 1702(c) of title 41” for “section 414(3) of title 41”.
2008—Subsec. (b)(18), (19). Pub. L. 110–417 added par. (18) and redesignated former par. (18) as (19).
2004—Subsec. (e). Pub. L. 108–375 struck out “Joint” before “Nuclear” in heading and text.
2001—Subsecs. (e), (f). Pub. L. 107–107 redesignated subsec. (e), relating to reorganization authority, as (f).
2000—Subsec. (e). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3159(a)], added subsec. (e) relating to reorganization authority.
Pub. L. 106–398, § 1 [div. C, title XXXI, § 3152(b)], added subsec. (e) relating to membership on Joint Nuclear Weapons Council.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.

Infrastructure Modernization InitiativePub. L. 115–91, div. C, title XXXI, § 3111(b), Dec. 12, 2017, 131 Stat. 1881, provided that:
“(1) Establishment.—Not later than 30 days after the date of the enactment of this Act [Dec. 12, 2017], the Administrator for Nuclear Security shall establish and carry out a program, to be known as the ‘Infrastructure Modernization Initiative’, to reduce the backlog of deferred maintenance and repair needs of the nuclear security enterprise (as defined in section 4002(6) of the Atomic Energy Defense Act (50 U.S.C. 2501(6))). In carrying out that program, the Administrator shall establish and execute infrastructure modernization milestones that reduce the deferred maintenance and repair needs of the nuclear security enterprise by not less than 30 percent by 2025.

“(2) Authorities.—“(A) Process.—“(i) In general.—The Secretary of Energy shall provide to the Administrator a process that will enhance or streamline the ability of the Administrator to carry out the program under paragraph (1) in an efficient and effective manner, including with respect to—“(I) the demolition or construction of non-nuclear facilities of the Administration that have a total estimated project cost of less than $100,000,000; and

“(II) the decontamination, decommissioning, and demolition (to be performed in accordance with applicable health and safety standards used by the Defense Environmental Cleanup Program) of process-contaminated facilities of the Administration that have a total estimated project cost of less than $50,000,000.


“(ii) Funding.—Clause (i) may be carried out using amounts authorized to be appropriated for fiscal year 2018 or any subsequent fiscal year.


“(B) Application of certain requirements.—For purposes of the Management Procedures Memorandum 2015–01 of the Office of Management and Budget, or a successor memorandum, in carrying out the program under paragraph (1), the Administrator may—“(i) perform new construction during a fiscal year that differs from the fiscal year of corresponding facility demolition;

“(ii) perform demolition of different facility category codes and have that demolition credit count towards the construction of new facilities with a different facility category code; and

“(iii) have the net reduction in infrastructure footprint for the five fiscal years prior to the date of the enactment of this Act [Dec. 12, 2017], and the demolition during the five fiscal years following such date of enactment, considered as a factor for the purpose of meeting the intent of such memorandum.



“(3) Initial plan.—Not later than March 1, 2018, the Administrator shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] an initial plan to carry out the program under paragraph (1) to achieve the goal specified in such paragraph. Such plan shall include—“(A) the funding required to carry out the program during the period covered by the future-years nuclear security program under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453);

“(B) the criteria for selecting and prioritizing projects within the program under paragraph (1);

“(C) mechanisms for ensuring the robust management and oversight of such projects;

“(D) a description of the process provided to the Administrator to carry out the program pursuant to paragraph (2)(A); and

“(E) a description of any legislative actions the Administrator recommends to further enhance or streamline authorities or processes relating to the program.


“(4) Reassessment.—Not later than February 1, 2024, the Administrator shall reassess the program under paragraph (1) and, as appropriate, develop and establish goals for the program beyond 2025.”




Technology Infrastructure Pilot ProgramPub. L. 106–398, § 1 [div. C, title XXXI, § 3161], Oct. 30, 2000, 114 Stat. 1654, 1654A–470, provided that:
“(a) Establishment.—The Administrator for Nuclear Security shall establish a Technology Infrastructure Pilot Program in accordance with this section.

“(b) Purpose.—The purpose of the program shall be to explore new methods of collaboration and improvements in the management and effectiveness of collaborative programs carried out by the national security laboratories and nuclear weapons production facilities in partnership with private industry and institutions of higher education and to improve the ability of those laboratories and facilities to support missions of the Administration.

“(c) Funding.—(1) Except as provided in paragraph (2), funding shall be available for the pilot program only to the extent of specific authorizations and appropriations enacted after the date of the enactment of this Act [Oct. 30, 2000].

“(2) From amounts available in fiscal years 2001 and 2002 for technology partnership programs of the Administration, the Administrator may allocate to carry out the pilot program not more than $5,000,000.


“(d) Project Requirements.—A project may not be approved for the pilot program unless the project meets the following requirements:“(1) The participants in the project include—“(A) a national security laboratory or nuclear weapons production facility; and

“(B) one or more of the following:“(i) A business.

“(ii) An institution of higher education.

“(iii) A nonprofit institution.

“(iv) An agency of a State, local, or tribal government.



“(2)(A) Not less than 50 percent of the costs of the project are to be provided by non-Federal sources.

“(B)(i) The calculation of the amount of the costs of the project provided by non-Federal sources shall include cash, personnel, services, equipment, and other resources expended on the project.

“(ii) No funds or other resources expended before the start of the project or outside the project’s scope of work may be credited toward the costs provided by non-Federal sources to the project.



“(3) The project (other than in the case of a project under which the participating laboratory or facility receives funding under this section) shall be competitively selected by that laboratory or facility using procedures determined to be appropriate by the Administrator.

“(4) No Federal funds shall be made available under this section for—“(A) construction; or

“(B) any project for more than five years.



“(e) Selection Criteria.—(1) The projects selected for the pilot program shall—“(A) stimulate the development of technology expertise and capabilities in private industry and institutions of higher education that can support the nuclear weapons and nuclear nonproliferation missions of the national security laboratories and nuclear weapons production facilities on a continuing basis;

“(B) improve the ability of those laboratories and facilities [to] benefit from commercial research, technology, products, processes, and services that can support the nuclear weapons and nuclear nonproliferation missions of those laboratories and facilities on a continuing basis; and

“(C) encourage the exchange of scientific and technological expertise between those laboratories and facilities and—“(i) institutions of higher education;

“(ii) technology-related business concerns;

“(iii) nonprofit institutions; and

“(iv) agencies of State, tribal, or local governments;

that can support the missions of those laboratories and facilities.


“(2) The Administrator may authorize the provision of Federal funds for a project under this section only if the director of the laboratory or facility managing the project determines that the project is likely to improve the ability of that laboratory or facility to achieve technical success in meeting nuclear weapons and nuclear nonproliferation missions of the Administration.

“(3) The Administrator shall require the director of the laboratory or facility to consider the following criteria in selecting a project to receive Federal funds:“(A) The potential of the project to succeed, based on its technical merit, team members, management approach, resources, and project plan.

“(B) The potential of the project to promote the development of a commercially sustainable technology, determined by considering whether the project will derive sufficient demand for its products or services from the private sector to support the nuclear weapons and nuclear nonproliferation missions of the participating laboratory or facility on a continuing basis.

“(C) The potential of the project to promote the use of commercial research, technology, products, processes, and services by the participating laboratory or facility to achieve its nuclear weapons and nuclear nonproliferation missions.

“(D) The commitment shown by non-Federal organizations to the project, based primarily on the nature and amount of the financial and other resources they will risk on the project.

“(E) The extent to which the project involves a wide variety and number of institutions of higher education, nonprofit institutions, and technology-related business concerns that can support the nuclear weapons and nuclear nonproliferation missions of the participating laboratory or facility on a continuing basis and that will make substantive contributions to achieving the goals of the project.

“(F) The extent of participation in the project by agencies of State, tribal, or local governments that will make substantive contributions to achieving the goals of the project.

“(G) The extent to which the project focuses on promoting the development of technology-related business concerns that are small business concerns or involves small business concerns substantively in the project.



“(f) Implementation Plan.—No funds may be allocated for the pilot program until 30 days after the date on which the Administrator submits to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a plan for the implementation of the pilot program. The plan shall, at a minimum—“(1) identify the national security laboratories and nuclear weapons production facilities that have been designated by the Administrator to participate in the pilot program; and

“(2) with respect to each laboratory or facility identified under paragraph (1)—“(A) identify the businesses, institutions of higher education, nonprofit institutions, and agencies of State, local, or tribal government that are expected to participate in the pilot program at that laboratory or facility;

“(B) identify the technology areas to be addressed by the pilot program at that laboratory or facility and the manner in which the pilot program will support high-priority missions of that laboratory or facility on a continuing basis; and

“(C) describe the management controls that have been put into place to ensure that the pilot program as conducted at that laboratory or facility is conducted in a cost-effective manner consistent with the objectives of the pilot program.



“(g) Report on Implementation.—(1) Not later than February 1, 2002, the Administrator shall submit to the congressional defense committees a report on the implementation and management of the pilot program. The report shall take into consideration the results of the pilot program to date and the views of the directors of the participating laboratories and facilities. The report shall include any recommendations the Administrator may have concerning the future of the pilot program.

“(2) Not later than 30 days after the date on which the Administrator submits the report required by paragraph (1), the Comptroller General shall submit to the congressional defense committees a report containing the Comptroller General’s assessment of that report.”




[For definitions of “national security laboratory” and “nuclear weapons production facility” as used in section 1 [div. C, title XXXI, § 3161] of Pub. L. 106–398, set out above, see section 1 [div. C, title XXXI, § 3165] of Pub. L. 106–398, set out as a note under section 2401 of this title.]



§ 2403. Principal Deputy Administrator for Nuclear Security(a) In general(1) There is in the Administration a Principal Deputy Administrator, who is appointed by the President, by and with the advice and consent of the Senate.

(2) The Principal Deputy Administrator shall be appointed from among persons who have extensive background in organizational management and are well qualified to manage the nuclear weapons, nonproliferation, and materials disposition programs of the Administration in a manner that advances and protects the national security of the United States.


(b) DutiesSubject to the authority, direction, and control of the Administrator, the Principal Deputy Administrator shall perform such duties and exercise such powers as the Administrator may prescribe, including the coordination of activities among the elements of the Administration. The Principal Deputy Administrator shall act for, and exercise the powers of, the Administrator when the Administrator is disabled or the position of Administrator is vacant.


(Pub. L. 106–65, div. C, title XXXII, § 3213, as added Pub. L. 107–107, div. C, title XXXI, § 3141(a)(2), Dec. 28, 2001, 115 Stat. 1370.)

Editorial Notes
Prior ProvisionsA prior section 2403, Pub. L. 106–65, div. C, title XXXII, § 3213, Oct. 5, 1999, 113 Stat. 958; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3157], Oct. 30, 2000, 114 Stat. 1654, 1654A–468, which related to status of Administration and contractor personnel within Department of Energy, was renumbered section 3220 of Pub. L. 106–65, by Pub. L. 107–107, div. C, title XXXI, § 3141(a)(1), Dec. 28, 2001, 115 Stat. 1369, and transferred to section 2410 of this title.



§ 2404. Deputy Administrator for Defense Programs(a) In generalThere is in the Administration a Deputy Administrator for Defense Programs, who is appointed by the President, by and with the advice and consent of the Senate.


(b) DutiesSubject to the authority, direction, and control of the Administrator, the Deputy Administrator for Defense Programs shall perform such duties and exercise such powers as the Administrator may prescribe, including the following:(1) Maintaining and enhancing the safety, reliability, and performance of the United States nuclear weapons stockpile, including the ability to design, produce, and test, in order to meet national security requirements.

(2) Directing, managing, and overseeing the nuclear weapons production facilities and the national security laboratories.

(3) Directing, managing, and overseeing assets to respond to incidents involving nuclear weapons and materials.


(Pub. L. 106–65, div. C, title XXXII, § 3214, Oct. 5, 1999, 113 Stat. 959; Pub. L. 107–107, div. C, title XXXI, § 3142, Dec. 28, 2001, 115 Stat. 1370.)

Editorial Notes
Amendments2001—Subsec. (c). Pub. L. 107–107 struck out heading and text of subsec. (c). Text read as follows: “The head of each national security laboratory and nuclear weapons production facility shall, consistent with applicable contractual obligations, report to the Deputy Administrator for Defense Programs.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2405. Deputy Administrator for Defense Nuclear Nonproliferation(a) In generalThere is in the Administration a Deputy Administrator for Defense Nuclear Nonproliferation, who is appointed by the President, by and with the advice and consent of the Senate.


(b) DutiesSubject to the authority, direction, and control of the Administrator, the Deputy Administrator for Defense Nuclear Nonproliferation shall perform such duties and exercise such powers as the Administrator may prescribe, including the following:(1) Preventing the spread of materials, technology, and expertise relating to weapons of mass destruction.

(2) Detecting the proliferation of weapons of mass destruction worldwide.

(3) Eliminating inventories of surplus fissile materials usable for nuclear weapons.

(4) Providing for international nuclear safety.


(Pub. L. 106–65, div. C, title XXXII, § 3215, Oct. 5, 1999, 113 Stat. 959.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2406. Deputy Administrator for Naval Reactors(a) In general(1) There is in the Administration a Deputy Administrator for Naval Reactors. The director of the Naval Nuclear Propulsion Program provided for under the Naval Nuclear Propulsion Executive Order shall serve as the Deputy Administrator for Naval Reactors.

(2) Within the Department of Energy, the Deputy Administrator shall report to the Secretary of Energy through the Administrator and shall have direct access to the Secretary and other senior officials in the Department.


(b) DutiesThe Deputy Administrator shall be assigned the responsibilities, authorities, and accountability for all functions of the Office of Naval Reactors under the Naval Nuclear Propulsion Executive Order.


(c) Effect on Executive OrderExcept as otherwise specified in this section and notwithstanding any other provision of this chapter, the provisions of the Naval Nuclear Propulsion Executive Order remain in full force and effect until changed by law.


(d) Naval Nuclear Propulsion Executive OrderAs used in this section, the Naval Nuclear Propulsion Executive Order is Executive Order No. 12344, dated February 1, 1982 (42 U.S.C. 7158 note) 11 See References in Text note below. (as in force pursuant to section 1634 of the Department of Defense Authorization Act, 1985 (Public Law 98–525; 42 U.S.C. 7158 note)).1


(Pub. L. 106–65, div. C, title XXXII, § 3216, Oct. 5, 1999, 113 Stat. 959.)

Editorial Notes

References in TextExecutive Order No. 12344, referred to in subsec. (d), is set out as a note under section 2511 of this title.
Section 1634 of the Department of Defense Authorization Act, 1985 (Public Law 98–525), referred to in subsec. (d), was formerly set out as a note under section 7158 of Title 42, The Public Health and Welfare, and was renumbered section 4101 of Pub. L. 107–314, the Bob Stump National Defense Authorization Act for Fiscal Year 2003, by Pub. L. 108–136, div. C, title XXXI, § 3141(d)(2), Nov. 24, 2003, 117 Stat. 1757. Section 4101 of Pub. L. 107–314 is classified to section 2511 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2407. General Counsel
There is a General Counsel of the Administration. The General Counsel is the chief legal officer of the Administration.
(Pub. L. 106–65, div. C, title XXXII, § 3217, Oct. 5, 1999, 113 Stat. 960.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2408. Staff of Administration(a) In generalThe Administrator shall maintain within the Administration sufficient staff to assist the Administrator in carrying out the duties and responsibilities of the Administrator.


(b) ResponsibilitiesThe staff of the Administration shall perform, in accordance with applicable law, such of the functions of the Administrator as the Administrator shall prescribe. The Administrator shall assign to the staff responsibility for the following functions:(1) Personnel.

(2) Legislative affairs.

(3) Public affairs.

(4) Liaison with the Department of Energy’s Office of Intelligence and Counterintelligence.

(5) Liaison with other elements of the Department of Energy and with other Federal agencies, State, tribal, and local governments, and the public.


(Pub. L. 106–65, div. C, title XXXII, § 3218, Oct. 5, 1999, 113 Stat. 960; Pub. L. 109–364, div. C, title XXXI, § 3117(e), Oct. 17, 2006, 120 Stat. 2508.)

Editorial Notes
Amendments2006—Subsec. (b)(4), (5). Pub. L. 109–364 added par. (4) and redesignated former par. (4) as (5).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2409. Scope of authority of Secretary of Energy to modify organization of Administration
Notwithstanding the authority granted by section 7253 of title 42 or any other provision of law, the Secretary of Energy may not establish, abolish, alter, consolidate, or discontinue any organizational unit or component, or transfer any function, of the Administration, except as authorized by subsection (b) or (c) of section 2481 of this title.
(Pub. L. 106–65, div. C, title XXXII, § 3219, as added Pub. L. 106–377, § 1(a)(2) [title III, § 314(a)], Oct. 27, 2000, 114 Stat. 1441, 1441A–81.)

§ 2410. Status of Administration and contractor personnel within Department of Energy(a) Status of Administration personnelEach officer or employee of the Administration—(1) shall be responsible to and subject to the authority, direction, and control of—(A) the Secretary acting through the Administrator and consistent with section 7132(c)(3) of title 42;

(B) the Administrator; or

(C) the Administrator’s designee within the Administration; and


(2) shall not be responsible to, or subject to the authority, direction, or control of, any other officer, employee, or agent of the Department of Energy.


(b) Status of contractor personnelEach officer or employee of a contractor of the Administration shall not be responsible to, or subject to the authority, direction, or control of, any officer, employee, or agent of the Department of Energy who is not an employee of the Administration, except for the Secretary of Energy consistent with section 7132(c)(3) of title 42.


(c) Construction of sectionSubsections (a) and (b) may not be interpreted to in any way preclude or interfere with the communication of technical findings derived from, and in accord with, duly authorized activities between—(1) the head, or any contractor employee, of a national security laboratory or of a nuclear weapons production facility; and

(2) the Department of Energy, the President, or Congress.


(d) Prohibition on dual office holdingExcept in accordance with sections 2402(a)(2) and 2406(a)(1) of this title:(1) An individual may not concurrently hold or carry out the responsibilities of—(A) a position within the Administration; and

(B) a position within the Department of Energy not within the Administration.


(2) No funds appropriated or otherwise made available for any fiscal year may be used to pay, to an individual who concurrently holds or carries out the responsibilities of a position specified in paragraph (1)(A) and a position specified in paragraph (1)(B), the basic pay, salary, or other compensation relating to any such position.


(e) Status of intelligence and counterintelligence personnelNotwithstanding the restrictions of subsections (a) and (b), each officer or employee of the Administration, or of a contractor of the Administration, who is carrying out activities related to intelligence or counterintelligence shall, in carrying out those activities, be subject to the authority, direction, and control of the Secretary of Energy or the Secretary’s delegate.


(Pub. L. 106–65, div. C, title XXXII, § 3220, formerly § 3213, Oct. 5, 1999, 113 Stat. 958; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3157], Oct. 30, 2000, 114 Stat. 1654, 1654A–468; renumbered § 3220, Pub. L. 107–107, div. C, title XXXI, § 3141(a)(1), Dec. 28, 2001, 115 Stat. 1370; Pub. L. 109–364, div. C, title XXXI, § 3117(a)(2)(B), (d), Oct. 17, 2006, 120 Stat. 2507, 2508; Pub. L. 111–84, div. C, title XXXI, § 3121, Oct. 28, 2009, 123 Stat. 2710; Pub. L. 113–66, div. C, title XXXI, § 3145(b), Dec. 26, 2013, 127 Stat. 1071; Pub. L. 113–291, div. C, title XXXI, § 3143(a), Dec. 19, 2014, 128 Stat. 3902.)

Editorial Notes
Codification
Section was formerly classified to section 2403 of this title.

Amendments2014—Subsec. (c). Pub. L. 113–291 substituted “activities between—” for “activities between” before par. (1) designation and “; and” for “, and” at end of par. (1) and realigned margins of pars. (1) and (2).
2013—Subsecs. (a)(1)(A), (b). Pub. L. 113–66 made technical amendment to reference in original act which appears in text as reference to section 7132(c)(3) of title 42.
2009—Subsec. (e). Pub. L. 111–84 amended Pub. L. 109–364, § 3117(a). See 2006 Amendment note below.
2006—Subsec. (e). Pub. L. 109–364, § 3117(a), which, in par. (2), directed repeal of subsec. (e) effective Sept. 30, 2010, was amended generally by Pub. L. 111–84, and as so amended, no longer contains a par. (2) or amends this section.
Pub. L. 109–364, § 3117(d), added subsec. (e).
2000—Subsec. (a). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3157(1)], struck out “Administration, in carrying out any function of the” after “employee of the” in introductory provisions.
Subsec. (b). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3157(2)], struck out “, in carrying out any function of the Administration,” after “contractor of the Administration”.
Subsec. (d). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3157(3)], added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2411. Director for Cost Estimating and Program Evaluation(a) Establishment(1) There is in the Administration a Director for Cost Estimating and Program Evaluation (in this section referred to as the “Director”).

(2) The position of the Director shall be a Senior Executive Service position (as defined in section 3132(a) of title 5).


(b) Duties(1) The Director shall be the principal advisor to the Administrator, the Deputy Secretary of Energy, and the Secretary of Energy with respect to cost estimation and program evaluation for the Administration. The Director shall report directly to the Administrator.

(2) The Administrator may not delegate responsibility for receiving or acting on communications from the Director with respect to cost estimation and program evaluation for the Administration.


(c) Activities for cost estimation(1) The Director shall be the responsible for the following activities relating to cost estimation:(A) Advising the Administrator on policies and procedures for cost analysis and estimation by the Administration, including the determination of confidence levels with respect to cost estimates.

(B) Reviewing cost estimates and evaluating the performance baseline for each major atomic energy defense acquisition program.

(C) Advising the Administrator on policies and procedures for developing technology readiness assessments for major atomic energy defense acquisition programs that are consistent with the guidelines of the Department of Energy for technology readiness assessments.

(D) Reviewing technology readiness assessments for such programs to ensure that such programs are meeting levels of confidence associated with appropriate overall system performance.

(E) As directed by the Administrator, conducting independent cost estimates for such programs.


(2) A review, evaluation, or cost estimate conducted under subparagraph (B), (D), or (E) of paragraph (1) shall be considered an inherently governmental function, but the Director may use data collected by a national security laboratory or a management and operating contractor of the Administration in conducting such a review, evaluation, or cost estimate.

(3) The Director shall submit in writing to the Administrator the following:(A) The certification of the Director with respect to each review, evaluation, and cost estimate conducted under subparagraph (B), (D), or (E) of paragraph (1).

(B) A statement of the confidence level of the Director with respect to each such review, evaluation, and cost estimate, including an identification of areas of uncertainty, risk, and opportunity discovered in conducting each such review, evaluation, and cost estimate.



(d) Activities for program evaluation(1) The Director shall be responsible for the following activities relating to program evaluation:(A) Reviewing and commenting on policies and procedures for setting requirements for the future-years nuclear security program under section 2453 of this title and for prioritizing and estimating the funding required by the Administration for that program.

(B) Reviewing the future-years nuclear security program on an annual basis to ensure that the program is accurate and thorough.

(C) Advising the Administrator on policies and procedures for analyses of alternatives for major atomic energy defense acquisition programs.

(D) As part of the planning, programming, and budgeting process of the Administration under sections 2451 and 2452 of this title, analyzing the planning phase of that process, advising on programmatic and fiscal year guidance, and managing the program review phase of that process.

(E) Developing and managing the submittal of the Selected Acquisition Reports and independent cost estimates on nuclear weapons systems undergoing major life extension under section 2537 of this title.

(F) Reviewing cost and schedule baselines for projects under section 2753 of this title and managing notifications to the congressional defense committees of cost overruns under that section.


(2) A review conducted under paragraph (1)(B) shall be considered an inherently governmental function, but the Director may use data collected by a national security laboratory or a management and operating contractor of the Administration in conducting such a review.

(3) The Director shall submit to Congress a report on any major programmatic deviations from the future-years nuclear security program discovered in conducting a review under paragraph (1)(B) at or about the time the budget of the President is submitted to Congress under section 1105(a) of title 31 for the next fiscal year.


(e) Data collection and accessibilityThe Administrator, acting through the Director, shall, as appropriate, seek to use procedures, processes, and policies for collecting cost data and making that data accessible that are similar to the procedures, processes, and policies used by the Defense Cost Analysis Resource Center of the Office of Cost Assessment and Program Evaluation of the Department of Defense for those purposes.


(f) StaffThe Administrator shall ensure that the Director has sufficient numbers of personnel who have competence in technical matters, budgetary matters, cost estimation, technology readiness analysis, and other appropriate matters to carry out the functions required by this section.


(g) Reports by DirectorThe Director shall submit to Congress at or about the time that the budget of the President is submitted to Congress pursuant to section 1105(a) of title 31 for each of fiscal years 2015 through 2018, a report that includes the following:(1) A description of activities conducted by the Director during the calendar year preceding the submission of the report that are related to the duties and activities described in this section.

(2) A list of all major atomic energy defense acquisition programs and a concise description of the status of each such program and project in meeting cost and critical schedule milestones.


(h) Rule of ConstructionNothing in this section shall be construed to require duplicate reviews or cost estimates for major atomic energy defense acquisition programs by the Administration or other elements of the Department of Energy.


(i) DefinitionsIn this section:(1) AdministrationThe term “Administration”, with respect to any authority, duty, or responsibility provided by this section, does not include the Office of Naval Reactors.


(2) Major atomic energy defense acquisition programThe term “major atomic energy defense acquisition program” means an atomic energy defense acquisition program of the Administration—(A) the total project cost of which is more than $500,000,000; or

(B) the total lifetime cost of which is more than $1,000,000,000.


(3) Performance baselineThe term “performance baseline”, with respect to a major atomic energy defense acquisition program, means the key parameters with respect to performance, scope, cost, and schedule for the project budget of the program.



(Pub. L. 106–65, div. C, title XXXII, § 3221, as added Pub. L. 113–66, div. C, title XXXI, § 3112(a)(1), Dec. 26, 2013, 127 Stat. 1050; amended Pub. L. 113–291, div. C, title XXXI, § 3117, Dec. 19, 2014, 128 Stat. 3889; Pub. L. 115–232, div. C, title XXXI, § 3113(a), Aug. 13, 2018, 132 Stat. 2290; Pub. L. 116–92, div. C, title XXXI, § 3113(a), Dec. 20, 2019, 133 Stat. 1950.)

Editorial Notes
Amendments2019—Subsec. (b)(1). Pub. L. 116–92 inserted “The Director shall report directly to the Administrator.” at end.
2018—Subsecs. (h), (i). Pub. L. 115–232, § 3113(a)(1), (2), added subsec. (h) and redesignated former subsec. (h) as (i).
Subsec. (i)(2). Pub. L. 115–232, § 3113(a)(3), struck out subpar. (A) designation and heading “In general”, substituted “The term” for “Except as provided in subparagraph (B), the term”, redesignated cls. (i) and (ii) as subpars. (A) and (B), respectively, realigned margins, and struck out former subpar. (B). Prior to amendment, text of subpar. (B) read as follows: “The term ‘major atomic energy defense acquisition program’ does not include a project covered by Department of Energy Order 413.3 (or a successor order) for the acquisition of capital assets for atomic energy defense activities.”
2014—Subsec. (h)(1) to (3). Pub. L. 113–291 added par. (1) and redesignated former pars. (1) and (2) as (2) and (3), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–232, div. C, title XXXI, § 3113(b), Aug. 13, 2018, 132 Stat. 2290, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on the date that is 18 months after the date of the enactment of this Act [Aug. 13, 2018].”





SUBCHAPTER II—MATTERS RELATING TO SECURITY
§ 2421. Protection of national security information(a) Policies and procedures requiredThe Administrator shall establish procedures to ensure the maximum protection of classified information in the possession of the Administration.


(b) Prompt reportingThe Administrator shall establish procedures to ensure prompt reporting to the Administrator of any significant problem, abuse, violation of law or Executive order, or deficiency relating to the management of classified information by personnel of the Administration.


(Pub. L. 106–65, div. C, title XXXII, § 3231, Oct. 5, 1999, 113 Stat. 960.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2422. Office of Defense Nuclear Security(a) EstablishmentThere is within the Administration an Office of Defense Nuclear Security, headed by a Chief appointed by the Secretary of Energy. The Administrator shall recommend to the Secretary suitable candidates for such position.


(b) Chief of Defense Nuclear Security(1) The head of the Office of Defense Nuclear Security is the Chief of Defense Nuclear Security, who shall report to the Administrator and shall implement the security policies directed by the Secretary and Administrator.

(2) The Chief shall have direct access to the Secretary and all other officials of the Department and the contractors of the Department concerning security matters.

(3) The Chief shall be responsible for the development and implementation of security programs for the Administration, including the protection, control and accounting of materials, and for the physical and cyber security for all facilities of the Administration.


(Pub. L. 106–65, div. C, title XXXII, § 3232, Oct. 5, 1999, 113 Stat. 960; Pub. L. 109–364, div. C, title XXXI, § 3117(b)(1), Oct. 17, 2006, 120 Stat. 2507.)

Editorial Notes
Amendments2006—Pub. L. 109–364, § 3117(b)(1)(A), struck out “Office of Defense Nuclear Counterintelligence and” before “Office of Defense Nuclear Security” in section catchline.
Subsec. (a). Pub. L. 109–364, § 3117(b)(1)(B), added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows:
“(1) There are within the Administration—
“(A) an Office of Defense Nuclear Counterintelligence; and
“(B) an Office of Defense Nuclear Security.
“(2) Each office established under paragraph (1) shall be headed by a Chief appointed by the Secretary of Energy. The Administrator shall recommend to the Secretary suitable candidates for each such position.”
Subsecs. (b), (c). Pub. L. 109–364, § 3117(b)(1)(C), (D), redesignated subsec. (c) as (b) and struck out former subsec. (b) which related to the Chief of Defense Nuclear Counterintelligence.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2423. Counterintelligence programs(a) National security laboratories and nuclear weapons production facilitiesThe Secretary of Energy shall, at each national security laboratory and nuclear weapons production facility, establish and maintain a counterintelligence program adequate to protect national security information at that laboratory or production facility.


(b) Other facilitiesThe Secretary of Energy shall, at each Department facility not described in subsection (a) at which Restricted Data is located, assign an employee of the Office of Intelligence and Counterintelligence of the Department of Energy who shall be responsible for and assess counterintelligence matters at that facility.


(Pub. L. 106–65, div. C, title XXXII, § 3233, Oct. 5, 1999, 113 Stat. 961; Pub. L. 109–364, div. C, title XXXI, § 3117(a)(2)(C), (c), Oct. 17, 2006, 120 Stat. 2507, 2508; Pub. L. 111–84, div. C, title XXXI, § 3121, Oct. 28, 2009, 123 Stat. 2710; Pub. L. 116–92, div. E, title LXVII, § 6744(a), Dec. 20, 2019, 133 Stat. 2241.)

Editorial Notes
Amendments2019—Subsec. (b). Pub. L. 116–92 substituted “Department facility” for “Administration facility” and inserted “Intelligence and” after “the Office of”.
2009—Pub. L. 111–84 amended Pub. L. 109–364, § 3117(a), see 2006 Amendment note below.
2006—Pub. L. 109–364, § 3117(a), which, in par. (2), directed amendment of this section by substituting “Administrator” for “Secretary of Energy” in subsecs. (a) and (b) and “Administration” for “Office of Counterintelligence of the Department of Energy” in subsec. (b), effective Sept. 30, 2010, was amended generally by Pub. L. 111–84, and as so amended, no longer contains a par. (2) or amends this section.
Pub. L. 109–364, § 3117(c), substituted “Secretary of Energy” for “Administrator” in subsecs. (a) and (b) and “Office of Counterintelligence of the Department of Energy” for “Office of Defense Nuclear Counterintelligence” in subsec. (b).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2424. Procedures relating to access by individuals to classified areas and information of Administration
The Administrator shall establish appropriate procedures to ensure that any individual is not permitted unescorted access to any classified area, or access to classified information, of the Administration until that individual has been verified to hold the appropriate security clearances.
(Pub. L. 106–65, div. C, title XXXII, § 3234, Oct. 5, 1999, 113 Stat. 961.)

§ 2425. Government access to information on Administration computers(a) Procedures requiredThe Administrator shall establish procedures to govern access to information on Administration computers. Those procedures shall, at a minimum, provide that any individual who has access to information on an Administration computer shall be required as a condition of such access to provide to the Administrator written consent which permits access by an authorized investigative agency to any Administration computer used in the performance of the duties of such employee during the period of that individual’s access to information on an Administration computer and for a period of three years thereafter.


(b) Expectation of privacy in Administration computersNotwithstanding any other provision of law (including any provision of law enacted by the Electronic Communications Privacy Act of 1986 (Public Law 99–508; 100 Stat. 1848)), no user of an Administration computer shall have any expectation of privacy in the use of that computer.


(c) DefinitionFor purposes of this section, the term “authorized investigative agency” means an agency authorized by law or regulation to conduct a counterintelligence investigation or investigations of persons who are proposed for access to classified information to ascertain whether such persons satisfy the criteria for obtaining and retaining access to such information.


(Pub. L. 106–65, div. C, title XXXII, § 3235, Oct. 5, 1999, 113 Stat. 961; Pub. L. 113–66, div. C, title XXXI, § 3145(c), Dec. 26, 2013, 127 Stat. 1071.)

Editorial Notes

References in TextThe Electronic Communications Privacy Act of 1986, referred to in subsec. (b), is Pub. L. 99–508, Oct. 21, 1986, 100 Stat. 1848. For complete classification of this Act to the Code, see Short Title of 1986 Amendment note set out under section 2510 of Title 18, Crimes and Criminal Procedure, and Tables.

Amendments2013—Subsec. (b). Pub. L. 113–66 inserted “(Public Law 99–508; 100 Stat. 1848)” after “of 1986”.



§ 2426. Congressional oversight of special access programs(a) Annual report on special access programs(1) Not later than February 1 of each year, the Administrator shall submit to the congressional defense committees a report on special access programs of the Administration.

(2) Each such report shall set forth—(A) the total amount requested for such programs in the President’s budget for the next fiscal year submitted under section 1105 of title 31; and

(B) for each such program in that budget, the following:(i) A brief description of the program.

(ii) A brief discussion of the major milestones established for the program.

(iii) The actual cost of the program for each fiscal year during which the program has been conducted before the fiscal year during which that budget is submitted.

(iv) The estimated total cost of the program and the estimated cost of the program for—(I) the current fiscal year;

(II) the fiscal year for which the budget is submitted; and

(III) each of the four succeeding fiscal years during which the program is expected to be conducted.





(b) Annual report on new special access programs(1) Not later than February 1 of each year, the Administrator shall submit to the congressional defense committees a report that, with respect to each new special access program, provides—(A) notice of the designation of the program as a special access program; and

(B) justification for such designation.


(2) A report under paragraph (1) with respect to a program shall include—(A) the current estimate of the total program cost for the program; and

(B) an identification of existing programs or technologies that are similar to the technology, or that have a mission similar to the mission, of the program that is the subject of the notice.


(3) In this subsection, the term “new special access program” means a special access program that has not previously been covered in a notice and justification under this subsection.


(c) Reports on changes in classification of special access programs(1) Whenever a change in the classification of a special access program of the Administration is planned to be made or whenever classified information concerning a special access program of the Administration is to be declassified and made public, the Administrator shall submit to the congressional defense committees a report containing a description of the proposed change, the reasons for the proposed change, and notice of any public announcement planned to be made with respect to the proposed change.

(2) Except as provided in paragraph (3), any report referred to in paragraph (1) shall be submitted not less than 14 days before the date on which the proposed change or public announcement is to occur.

(3) If the Administrator determines that because of exceptional circumstances the requirement of paragraph (2) cannot be met with respect to a proposed change or public announcement concerning a special access program of the Administration, the Administrator may submit the report required by paragraph (1) regarding the proposed change or public announcement at any time before the proposed change or public announcement is made and shall include in the report an explanation of the exceptional circumstances.


(d) Notice of change in SAP designation criteriaWhenever there is a modification or termination of the policy and criteria used for designating a program of the Administration as a special access program, the Administrator shall promptly notify the congressional defense committees of such modification or termination. Any such notification shall contain the reasons for the modification or termination and, in the case of a modification, the provisions of the policy as modified.


(e) Waiver authority(1) The Administrator may waive any requirement under subsection (a), (b), or (c) that certain information be included in a report under that subsection if the Administrator determines that inclusion of that information in the report would adversely affect the national security. The Administrator may waive the report-and-wait requirement in subsection (f) if the Administrator determines that compliance with such requirement would adversely affect the national security. Any waiver under this paragraph shall be made on a case-by-case basis.

(2) If the Administrator exercises the authority provided under paragraph (1), the Administrator shall provide the information described in that subsection with respect to the special access program concerned, and the justification for the waiver, jointly to the chairman and ranking minority member of each of the congressional defense committees.


(f) Report and wait for initiating new programsA special access program may not be initiated until—(1) the congressional defense committees are notified of the program; and

(2) a period of 30 days elapses after such notification is received.


(Pub. L. 106–65, div. C, title XXXII, § 3236, Oct. 5, 1999, 113 Stat. 962; Pub. L. 113–291, div. C, title XXXI, § 3143(b), Dec. 19, 2014, 128 Stat. 3902.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 2122a of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 106–65, § 3294(e)(1)(A).

Amendments2014—Subsec. (a)(2)(B)(iv). Pub. L. 113–291 substituted “program for—” for “program for” before subcl. (I) designation, “year;” for “year,” at end of subcl. (I), and “; and” for “, and” at end of subcl. (II) and realigned margins of subcls. (I) to (III).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.




SUBCHAPTER III—MATTERS RELATING TO PERSONNEL

Statutory Notes and Related Subsidiaries
Pay Adjustment Demonstration ProjectPub. L. 115–91, div. C, title XXXI, § 3116(a), Dec. 12, 2017, 131 Stat. 1888, provided that:
“(1) Extension.—The Administrator for Nuclear Security shall carry out the pay banding and performance-based pay adjustment demonstration project of the National Nuclear Security Administration authorized under section 4703 of title 5, United States Code, until the date that is 10 years after the date of the enactment of this Act [Dec. 12, 2017].

“(2) Modifications.—In carrying out the demonstration project described in paragraph (1), the Administrator—“(A) may, subject to subparagraph (B), revise the requirements and limitations of the demonstration project to the extent necessary; and

“(B) shall—“(i) ensure that the demonstration project is carried out in a manner consistent with the plan for the demonstration project published in the Federal Register on December 21, 2007 (72 Fed. Reg. 72776);

“(ii) ensure that significant changes in the demonstration project not take effect until revisions, as necessary and applicable, to the plan for the demonstration project are approved by the Office of Personnel Management and published in the Federal Register;

“(iii) ensure that procedural modifications or clarifications to the plan for the demonstration project be made through local notification processes;

“(iv) authorize, and establish incentives for, employees of the National Nuclear Security Administration to have rotational assignments among different programs of the Administration, the headquarters and field offices of the Administration, and the management and operating contractors of the Administration; and

“(v) establish requirements for employees of the Administration who are in the demonstration project described in paragraph (1) to be promoted to senior-level positions in the Administration, including requirements with respect to—“(I) professional training and continuing education; and

“(II) a certain number and types of rotational assignments under clause (iv), as determined by the Administrator.




“(3) Application to naval nuclear propulsion program.—The Director of the Naval Nuclear Propulsion Program established pursuant to section 4101 of the Atomic Energy Defense Act (50 U.S.C. 2511) and section 3216 of the National Nuclear Security Administration Act (50 U.S.C. 2406) may, with the concurrence of the Secretary of the Navy, apply the demonstration project described in paragraph (1) to—“(A) all employees of the Naval Nuclear Propulsion Program in the competitive service (as defined in section 2102 of title 5, United States Code); and

“(B) all employees of the Department of [the] Navy who are assigned to the Naval Nuclear Propulsion Program and are in the excepted service (as defined in section 2103 of title 5, United States Code) (other than such employees in statutory excepted service systems).”





Rotations for Certain ContractorsPub. L. 115–91, div. C, title XXXI, § 3116(b), Dec. 12, 2017, 131 Stat. 1889, provided that:
“(1) Increased use.—The Administrator for Nuclear Security shall increase the use of rotational assignments of employees of the management and operating contractors of the National Nuclear Security Administration to the headquarters of the Administration, the Department of Defense and the military departments, the intelligence community, and other departments and agencies of the Federal Government.

“(2) Methods.—The Administrator shall carry out paragraph (1) by—“(A) establishing incentives for—“(i) the management and operating contractors of the Administration and the employees of such contractors to participate in rotational assignments; and

“(ii) the departments and agencies of the Federal Government specified in such paragraph to facilitate such assignments;


“(B) providing professional and leadership development opportunities during such assignments;

“(C) using details and other applicable authorities and programs, including the mobility program under subchapter VI of chapter 33 of title 5, United States Code (commonly referred to as the ‘Intergovernmental Personnel Act Mobility Program’); and

“(D) taking such other actions as the Administrator determines appropriate to increase the use of such rotational assignments.”






§ 2441. Authority to establish certain contracting, program management, scientific, engineering, and technical positions
The Administrator may, for the purposes of carrying out the responsibilities of the Administrator under this chapter, establish not more than 800 contracting, program management, scientific, engineering, and technical positions in the Administration, appoint individuals to such positions, and fix the compensation of such individuals. Subject to the limitations in the preceding sentence, the authority of the Administrator to make appointments and fix compensation with respect to positions in the Administration under this section shall be equivalent to, and subject to the limitations of, the authority under section 2201(d) of title 42 to make appointments and fix compensation with respect to officers and employees described in such section. To ensure that the positions established under this section are used, the Administrator, to the extent practicable, shall appoint an individual to such a position to replace the vacancy of a position not established under this section.
(Pub. L. 106–65, div. C, title XXXII, § 3241, Oct. 5, 1999, 113 Stat. 964; Pub. L. 112–239, div. C, title XXXI, § 3111(b)(1), (2), Jan. 2, 2013, 126 Stat. 2169; Pub. L. 113–66, div. C, title XXXI, § 3145(d), Dec. 26, 2013, 127 Stat. 1071; Pub. L. 116–92, div. C, title XXXI, § 3111(b), Dec. 20, 2019, 133 Stat. 1950.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XXXII of div. C of Pub. L. 106–65, Oct. 5, 1999, 113 Stat. 953, as amended, which is classified principally to this chapter. For complete classification of title XXXII to the Code, see Short Title note set out under section 2401 of this title and Tables.

Amendments2019—Pub. L. 116–92 substituted “800” for “600”.
2013—Pub. L. 113–66, in last sentence, substituted “positions established” for “excepted positions established”, “a position” for “an excepted position”, and “position not established under this section” for “nonexcepted position”.
Pub. L. 112–239, in section catchline, inserted “contracting, program management,” before “scientific” and, in text, substituted “600 contracting, program management, scientific” for “300 scientific” and inserted at end “To ensure that the excepted positions established under this section are used, the Administrator, to the extent practicable, shall appoint an individual to such an excepted position to replace the vacancy of a nonexcepted position.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2441a. Authorized personnel levels of the Office of the Administrator(a) Full-time equivalent personnel levels(1) Total numberThe total number of employees of the Office of the Administrator may not exceed 1,890.


(2) ExcessFor fiscal year 2020 and each fiscal year thereafter, the Administrator may not exceed the total number of employees authorized under paragraph (1) unless, during each fiscal year in which such total number exceeds 1,890, the Administrator submits to the congressional defense committees a report justifying such excess.



(b) Counting rule(1) A determination of the number of employees in the Office of the Administrator under subsection (a) shall be expressed on a full-time equivalent basis.

(2) Except as provided by paragraph (3), in determining the total number of employees in the Office of the Administrator under subsection (a), the Administrator shall count each employee of the Office without regard to whether the employee is located at the headquarters of the Administration, a site office of the Administration, a service or support center of the Administration, or any other location.

(3) The following employees may not be counted for purposes of determining the total number of employees in the Office of the Administrator under subsection (a):(A) Employees of the Office of Naval Reactors.

(B) Employees of the Office of Secure Transportation.

(C) Members of the Armed Forces detailed to the Administration.

(D) Personnel supporting the Office of the Administrator pursuant to the mobility program under subchapter VI of chapter 33 of title 5 (commonly referred to as the “Intergovernmental Personnel Act Mobility Program”).



(c) Voluntary early retirementIn accordance with section 3523 of title 5, the Administrator may offer voluntary separation or retirement incentives to meet the total number of employees authorized under subsection (a).


(d) Use of IPAThe Administrator shall ensure that the expertise of the national security laboratories and the nuclear weapons production facilities is made available to the Administration, the Department of Energy, the Department of Defense, other Federal agencies, and Congress through the temporary assignment of personnel from such laboratories and facilities pursuant to the Intergovernmental Personnel Act Mobility Program and other similar programs.


(e) Office of the Administrator employeesIn this section, the term “Office of the Administrator”, with respect to the employees of the Administration, includes employees whose funding is derived from an account of the Administration titled “Federal Salaries and Expenses”.


(f) Annual reportThe Administrator shall include in the budget justification materials submitted to Congress in support of the budget of the Administration for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) a report containing the following information for the most recent fiscal year for which data are available:(1) The number of full-time equivalent employees of the Office of the Administrator, as counted under subsection (a).

(2) The number of service support contracts of the Administration and whether such contracts are funded using program or program direction funds.

(3) The number of full-time equivalent contractor employees working under each contract identified under paragraph (2).

(4) The number of full-time equivalent contractor employees described in paragraph (3) that have been employed under such a contract for a period greater than two years.

(5) With respect to each contract identified under paragraph (2)—(A) identification of each appropriations account that supports the contract; and

(B) the amount obligated under the contract during the fiscal year, listed by each such account.


(6) With respect to each appropriations account identified under paragraph (5)(A), the total amount obligated for contracts identified under paragraph (2).


(Pub. L. 106–65, div. C, title XXXII, § 3241A, as added Pub. L. 112–239, div. C, title XXXI, § 3111(a)(1), Jan. 2, 2013, 126 Stat. 2168; amended Pub. L. 113–291, div. C, title XXXI, § 3116, Dec. 19, 2014, 128 Stat. 3888; Pub. L. 114–92, div. C, title XXXI, § 3138, Nov. 25, 2015, 129 Stat. 1215; Pub. L. 114–328, div. C, title XXXI, § 3136(a), Dec. 23, 2016, 130 Stat. 2771; Pub. L. 116–92, div. C, title XXXI, § 3111(a), Dec. 20, 2019, 133 Stat. 1949.)

Editorial Notes
Amendments2019—Subsec. (a)(1). Pub. L. 116–92, § 3111(a)(1)(A), (B)(i), substituted “The” for “By October 1, 2015, the” and “1,890” for “1,690”.
Subsec. (a)(2). Pub. L. 116–92, § 3111(a)(1)(A), (B)(ii), substituted “2020” for “2016” and “1,890” for “1,690”.
Subsec. (f). Pub. L. 116–92, § 3111(a)(2)(A), substituted “for the most recent fiscal year for which data are available” for “as of the date of the report” in introductory provisions.
Subsec. (f)(5), (6). Pub. L. 116–92, § 3111(a)(2)(B), added pars. (5) and (6) and struck out former par. (5) which read as follows: “With respect to each contract identified under paragraph (2)—
“(A) the cost of the contract; and
“(B) identification of the program or program direction accounts that support the contract.”
2016—Subsec. (f)(5). Pub. L. 114–328 added par. (5).
2015—Subsec. (f). Pub. L. 114–92 added subsec. (f).
2014—Subsec. (a)(1). Pub. L. 113–291, § 3116(a)(1), substituted “2015” for “2014” and “1,690” for “1,825”.
Subsec. (a)(2). Pub. L. 113–291, § 3116(a)(2), substituted “2016” for “2015” and “1,690” for “1,825”.
Subsec. (e). Pub. L. 113–291, § 3116(b), added subsec. (e).



§ 2442. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3132(c)(1)(A), Jan. 2, 2013, 126 Stat. 2186

Section, Pub. L. 106–65, div. C, title XXXII, § 3242, Oct. 5, 1999, 113 Stat. 964, related to voluntary early retirement authority.



§ 2443. Notification of employee practices affecting national security(a) Annual notificationAt or about the time that the President’s budget is submitted to Congress under section 1105(a) of title 31, the Secretary of Energy and the Administrator shall jointly notify the appropriate congressional committees of—(1) the number of covered employees whose security clearance was revoked during the year prior to the year in which the notification is made; and

(2) for each employee counted under paragraph (1), the length of time such employee has been employed at the Department or the Administration, as the case may be, since such revocation.


(b) Notification to congressional committeesWhenever the Secretary or the Administrator terminates the employment of a covered employee or removes and reassigns a covered employee for cause, the Secretary or the Administrator, as the case may be, shall notify the appropriate congressional committees of such termination or reassignment by not later than 30 days after the date of such termination or reassignment.


(c) DefinitionsIn this section:(1) The term “appropriate congressional committees” means—(A) the congressional defense committees; and

(B) the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.


(2) The term “covered employee” means—(A) an employee of the Administration; or

(B) an employee of an element of the Department of Energy (other than the Administration) involved in nuclear security.



(Pub. L. 106–65, div. C, title XXXII, § 3245, as added Pub. L. 114–92, div. C, title XXXI, § 3111(a)(1), Nov. 25, 2015, 129 Stat. 1186.)

Editorial Notes
Prior ProvisionsA prior section 2443, Pub. L. 106–65, div. C, title XXXII, § 3245, as added Pub. L. 106–377, § 1(a)(2) [title III, § 315], Oct. 27, 2000, 114 Stat. 1441, 1441A–81, related to prohibition on pay of personnel engaged in concurrent service or duties inside and outside Administration, prior to repeal by Pub. L. 107–107, div. C, title XXXI, § 3143, Dec. 28, 2001, 115 Stat. 1371.



§ 2444. Nonproliferation and national security scholarship and fellowship program(a) EstablishmentThe Administrator for Nuclear Security shall carry out a program to provide scholarships and fellowships for the purpose of enabling individuals to qualify for employment in the nonproliferation and national security programs of the Department of Energy.


(b) Eligible individualsAn individual shall be eligible for a scholarship or fellowship under the program established under this section if the individual—(1) is a citizen or national of the United States or an alien lawfully admitted to the United States for permanent residence;

(2) has been accepted for enrollment or is currently enrolled as a full-time student at an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)));

(3) is pursuing a program of education that leads to an appropriate higher education degree in a qualifying field of study, as determined by the Administrator;

(4) enters into an agreement described in subsection (c); and

(5) meets such other requirements as the Administrator prescribes.


(c) AgreementAn individual seeking a scholarship or fellowship under the program established under this section shall enter into an agreement, in writing, with the Administrator that includes the following:(1) The agreement of the Administrator to provide such individual with a scholarship or fellowship in the form of educational assistance for a specified number of school years (not to exceed five school years) during which such individual is pursuing a program of education in a qualifying field of study, which educational assistance may include payment of tuition, fees, books, laboratory expenses, and a stipend.

(2) The agreement of such individual—(A) to accept such educational assistance;

(B) to maintain enrollment and attendance in a program of education described in subsection (b)(2) until such individual completes such program;

(C) while enrolled in such program, to maintain satisfactory academic progress in such program, as determined by the institution of higher education in which such individual is enrolled; and

(D) after completion of such program, to serve as a full-time employee in a nonproliferation or national security position in the Department of Energy or at a laboratory of the Department for a period of not less than 12 months for each school year or part of a school year for which such individual receives a scholarship or fellowship under the program established under this section.


(3) The agreement of such individual with respect to the repayment requirements specified in subsection (d).


(d) Repayment(1) In generalAn individual receiving a scholarship or fellowship under the program established under this section shall agree to pay to the United States the total amount of educational assistance provided to such individual under such program, plus interest at the rate prescribed by paragraph (4), if such individual—(A) does not complete the program of education agreed to pursuant to subsection (c)(2)(B);

(B) completes such program of education but declines to serve in a position in the Department of Energy or at a laboratory of the Department as agreed to pursuant to subsection (c)(2)(D); or

(C) is voluntarily separated from service or involuntarily separated for cause from the Department of Energy or a laboratory of the Department before the end of the period for which such individual agreed to continue in the service of the Department pursuant to subsection (c)(2)(D).


(2) Failure to repayIf an individual who received a scholarship or fellowship under the program established under this section is required to repay, pursuant to an agreement under paragraph (1), the total amount of educational assistance provided to such individual under such program, plus interest at the rate prescribed by paragraph (4), and fails to repay such amount, a sum equal to such amount (plus such interest) is recoverable by the United States Government from such individual or the estate of such individual by—(A) in the case of an individual who is an employee of the United States Government, setoff against accrued pay, compensation, amount of retirement credit, or other amount due the employee from the Government; or

(B) such other method as is provided by law for the recovery of amounts owed to the Government.


(3) Waiver of repaymentThe Administrator may waive, in whole or in part, repayment by an individual under this subsection if the Administrator determines that seeking recovery under paragraph (2) would be against equity and good conscience or would be contrary to the best interests of the United States.


(4) Rate of interestFor purposes of repayment under this subsection, the total amount of educational assistance provided to an individual under the program established under this section shall bear interest at the applicable rate of interest under section 427A(c) of the Higher Education Act of 1965 (20 U.S.C. 1077a(c)).



(e) Preference for cooperative education studentsIn evaluating individuals for the award of a scholarship or fellowship under the program established under this section, the Administrator may give a preference to an individual who is enrolled in, or accepted for enrollment in, an institution of higher education that has a cooperative education program with the Department of Energy.


(f) Coordination of benefitsA scholarship or fellowship awarded under the program established under this section shall be taken into account in determining the eligibility of an individual receiving such scholarship or fellowship for Federal student financial assistance provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).


(g) Report to CongressNot later than January 1, 2010, the Administrator shall submit to the congressional defense committees a report on the activities carried out under the program established under this section, including any recommendations for future activities under such program.


(h) FundingOf the amounts authorized to be appropriated by section 3101(a)(2) 11 See References in Text note below. for defense nuclear nonproliferation activities, $3,000,000 shall be available to carry out the program established under this section.


(Pub. L. 110–417, div. C, title XXXI, § 3113, Oct. 14, 2008, 122 Stat. 4754; Pub. L. 111–383, div. A, title X, § 1075(e)(19), Jan. 7, 2011, 124 Stat. 4375.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsec. (f), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Title IV of the Act is classified generally to subchapter IV (§ 1070 et seq.) of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.
Section 3101(a)(2), referred to in subsec. (h), is section 3101(a)(2) of Pub. L. 110–417, div. C, title XXXI, Oct. 14, 2008, 122 Stat. 4752, which is not classified to the Code.

Codification
Section was enacted as part of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, and not as part of the National Nuclear Security Administration Act which comprises this chapter.

Amendments2011—Subsec. (b)(2). Pub. L. 111–383, § 1075(e)(19)(A), inserted closing parenthesis before semicolon.
Subsec. (d)(2). Pub. L. 111–383, § 1075(e)(19)(B), substituted “fails to repay” for “fails repay”.

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees has the meaning given that term in section 101(a)(16) of Title 10, Armed Forces, see section 3 of Pub. L. 110–417, Oct. 14, 2008, 122 Stat. 4372. See note under section 101 of Title 10.



§ 2445. Limitation on bonuses for employees who engage in improper program management(a) Limitation(1) In generalThe Secretary of Energy or the Administrator may not pay to a covered employee a bonus during the one-year period beginning on the date on which the Secretary or the Administrator, as the case may be, determines that the covered employee engaged in improper program management that resulted in a notification under section 2753 of this title or significantly and detrimentally affected the cost, scope, or schedule associated with the approval of critical decision 3 in the acquisition process for a project (as defined in Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets)).


(2) Implementation guidanceNot later than one year after November 25, 2015, the Secretary shall issue guidance for the implementation of paragraph (1).



(b) Guidance prohibiting bonuses for additional employeesNot later than 180 days after November 25, 2015, the Secretary and the Administrator shall each issue guidance prohibiting the payment of a bonus to a covered employee during the one-year period beginning on the date on which the Secretary or the Administrator, as the case may be, determines that the covered employee engaged in improper program management—(1) that jeopardized the health, safety, or security of employees or facilities of the Administration or another element of the Department of Energy involved in nuclear security; or

(2) in carrying out defense nuclear nonproliferation activities.


(c) WaiverThe Secretary or the Administrator, as the case may be, may waive the limitation on the payment of a bonus under subsection (a) or (b) on a case-by-case basis if—(1) the Secretary or the Administrator, as the case may be, notifies the appropriate congressional committees of such waiver; and

(2) a period of 60 days elapses following such notification.


(d) DefinitionsIn this section:(1) The term “appropriate congressional committees” means—(A) the congressional defense committees; and

(B) the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.


(2) The term “bonus” means a bonus or award paid under title 5, including under chapters 45 or 53 of such title, or any other provision of law.

(3) The term “covered employee” has the meaning given that term in section 2443 of this title.


(Pub. L. 106–65, div. C, title XXXII, § 3246, as added Pub. L. 114–92, div. C, title XXXI, § 3111(b)(1), Nov. 25, 2015, 129 Stat. 1187.)

§ 2446. Treatment of contractors who engage in improper program management(a) In generalExcept as provided by subsection (b), if the Secretary of Energy or the Administrator determines that a covered contractor engaged in improper program management that resulted in a notification under section 2753 of this title or significantly and detrimentally affected the cost, scope, or schedule associated with the approval of critical decision 3 in the acquisition process for a project (as defined in Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets)), the Secretary or the Administrator, as the case may be, shall submit to the appropriate congressional committees—(1) an explanation as to whether termination of the contract is an appropriate remedy;

(2) a description of the terms of the contract regarding award fees and performance; and

(3) a description of how the Secretary or the Administrator, as the case may be, plans to exercise options under the contract.


(b) ExceptionIf the Secretary or the Administrator, as the case may be, is not able to submit the information described in paragraphs (1) through (3) of subsection (a) by reason of a contract enforcement action, the Secretary or the Administrator, as the case may be, shall submit to the appropriate congressional committees a notification of such contract enforcement action and the date on which the Secretary or the Administrator, as the case may be, plans to submit the information described in such paragraphs.


(c) DefinitionsIn this section:(1) The term “appropriate congressional committees” means—(A) the congressional defense committees; and

(B) the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.


(2) The term “covered contractor” means—(A) a contractor of the Administration; or

(B) a contractor of an element of the Department of Energy (other than the Administration) involved in nuclear security.



(Pub. L. 106–65, div. C, title XXXII, § 3247, as added Pub. L. 114–92, div. C, title XXXI, § 3111(c)(1), Nov. 25, 2015, 129 Stat. 1188.)


SUBCHAPTER IV—BUDGET AND FINANCIAL MANAGEMENT
§ 2451. Separate treatment in budget(a) President’s budgetIn each budget submitted by the President to Congress under section 1105 of title 31, amounts requested for the Administration shall be set forth separately within the other amounts requested for the Department of Energy.


(b) Budget justification materials(1) In the budget justification materials submitted to Congress in support of each such budget, the amounts requested for the Administration shall be specified in individual, dedicated program elements.

(2) In the budget justification materials submitted to Congress in support of each such budget, the Administrator shall include an assessment of how the budget maintains the core nuclear weapons skills of the Administration, including nuclear weapons design, engineering, production, testing, and prediction of stockpile aging.


(Pub. L. 106–65, div. C, title XXXII, § 3251, Oct. 5, 1999, 113 Stat. 966; Pub. L. 112–239, div. C, title XXXI, § 3112, Jan. 2, 2013, 126 Stat. 2169; Pub. L. 113–66, div. C, title XXXI, § 3145(e), Dec. 26, 2013, 127 Stat. 1071.)

Editorial Notes
Amendments2013—Subsec. (a). Pub. L. 113–66 substituted “Congress” for “the Congress”.
Subsec. (b). Pub. L. 112–239 designated existing provisions as par. (1) and added par. (2).

Statutory Notes and Related Subsidiaries
Ten-Year Plan for Use and Funding of Certain Department of Energy FacilitiesPub. L. 111–84, div. C, title XXXI, § 3141, Oct. 28, 2009, 123 Stat. 2715, provided that:
“(a) In General.—The Administrator for Nuclear Security and the Under Secretary for Science of the Department of Energy shall jointly develop a plan to use and fund, over a ten-year period, the following facilities of the Department of Energy:“(1) The National Ignition Facility at the Lawrence Livermore National Laboratory, California.

“(2) The Los Alamos Neutron Science Center at the Los Alamos National Laboratory, New Mexico.

“(3) The Z Machine at the Sandia National Laboratories, New Mexico.

“(4) The Microsystems and Engineering Sciences Application Facility at the Sandia National Laboratories, New Mexico.


“(b) Submittal of Plan.—Not later than 45 days after the date of the enactment of this Act [Oct. 28, 2009], the Administrator for Nuclear Security and the Under Secretary for Science of the Department of Energy shall submit to the appropriate congressional committees the plan required by subsection (a).

“(c) Requirement to Specify Source of Facility Funding in Budget Requests.—In any budget request for the Department of Energy for a fiscal year that is submitted to Congress after the date of the enactment of this Act [Oct. 28, 2009], the Secretary of Energy shall identify for that fiscal year the portion of the funding for each facility specified in subsection (a) that is to be provided by the National Nuclear Security Administration and by the Office of Science of the Department of Energy.

“(d) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Armed Services, the Committee on Appropriations, and the Committee on Science and Technology [now Committee on Science, Space, and Technology] of the House of Representatives; and

“(2) the Committee on Armed Services, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate.”







§ 2452. Planning, programming, and budgeting process(a) Procedures requiredThe Administrator shall establish procedures to ensure that the planning, programming, budgeting, and financial activities of the Administration comport with sound financial and fiscal management principles. Those procedures shall, at a minimum, provide for the planning, programming, and budgeting of activities of the Administration using funds that are available for obligation for a limited number of years.


(b) Annual plan for obligation of funds(1) Each year, the Administrator shall prepare a plan for the obligation of the amounts that, in the President’s budget submitted to Congress that year under section 1105(a) of title 31, are proposed to be appropriated for the Administration for the fiscal year that begins in that year (in this section referred to as the “budget year”) and the two succeeding fiscal years.

(2) For each program element and construction line item of the Administration, the plan shall provide the goal of the Administration for the obligation of those amounts for that element or item for each fiscal year of the plan, expressed as a percentage of the total amount proposed to be appropriated in that budget for that element or item.


(c) Submission of plan and reportThe Administrator shall submit to Congress each year, at or about the time that the President’s budget is submitted to Congress under section 1105(a) of title 31, each of the following:(1) The plan required by subsection (b) prepared with respect to that budget.

(2) A report on the plans prepared with respect to the preceding years’ budgets, which shall include, for each goal provided in those plans—(A) the assessment of the Administrator as to whether or not that goal was met; and

(B) if that assessment is that the goal was not met—(i) the reasons why that goal was not met; and

(ii) the plan of the Administrator for meeting or, if necessary, adjusting that goal.




(Pub. L. 106–65, div. C, title XXXII, § 3252, Oct. 5, 1999, 113 Stat. 966; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3158(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–469.)

Editorial Notes
Amendments2000—Pub. L. 106–398 designated existing provisions as subsec. (a), inserted heading, and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.

First Report on Assessment of Prior Plans; GAO ReportPub. L. 106–398, § 1 [div. C, title XXXI, § 3158(b), (c)], Oct. 30, 2000, 114 Stat. 1654, 1654A–469, provided that:
“(b) Effective Date of Requirement to Assess Prior Plan.—The first report submitted under paragraph (2) of subsection (c) of such section [subsec. (c)(2) of this section] (as added by subsection (a)) shall be the report on the plan prepared with respect to the budget submitted in calendar year 2001.

“(c) GAO Report.—Not later than March 15, 2001, the Comptroller General shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] an assessment of the adequacy of the planning, programming, and budgeting processes of the National Nuclear Security Administration.”






§ 2453. Future-years nuclear security program(a) Submission to CongressThe Administrator shall submit to Congress each year, at or about the time that the President’s budget is submitted to Congress that year under section 1105(a) of title 31, a future-years nuclear security program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years nuclear security program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.


(b) ElementsEach future-years nuclear security program shall contain the following:(1) A detailed description of the program elements (and the projects, activities, and construction projects associated with each such program element) during the applicable five-fiscal-year period for at least each of the following:(A) For defense programs—(i) directed stockpile work;

(ii) campaigns;

(iii) readiness in technical base and facilities; and

(iv) secure transportation asset.


(B) For defense nuclear nonproliferation—(i) nonproliferation and verification, research, and development;

(ii) arms control; and

(iii) fissile materials disposition.


(C) For naval reactors, naval reactors operations and maintenance.


(2) A statement of proposed budget authority, estimated expenditures, and proposed appropriations necessary to support each program element specified pursuant to paragraph (1).

(3) A detailed description of how the funds identified for each program element specified pursuant to paragraph (1) in the budget for the Administration for each fiscal year during that five-fiscal-year period will help ensure that the nuclear weapons stockpile is safe and reliable, as determined in accordance with the criteria established under section 2522(a) of this title.

(4) A description of the anticipated workload requirements for each Administration site during that five-fiscal-year period.


(c) Consistency in budgeting(1) The Administrator shall ensure that amounts described in subparagraph (A) of paragraph (2) for any fiscal year are consistent with amounts described in subparagraph (B) of paragraph (2) for that fiscal year.

(2) Amounts referred to in paragraph (1) are the following:(A) The amounts specified in program and budget information submitted to Congress by the Administrator in support of expenditure estimates and proposed appropriations in the budget submitted to Congress by the President under section 1105(a) of title 31 for any fiscal year, as shown in the future-years nuclear security program submitted pursuant to subsection (a).

(B) The total amounts of estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the Administration included pursuant to paragraph (5) of section 1105(a) of such title in the budget submitted to Congress under that section for any fiscal year.



(d) Treatment of management contingenciesNothing in this section shall be construed to prohibit the inclusion in the future-years nuclear security program of amounts for management contingencies, subject to the requirements of subsection (c).


(Pub. L. 106–65, div. C, title XXXII, § 3253, Oct. 5, 1999, 113 Stat. 966; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3154], Oct. 30, 2000, 114 Stat. 1654, 1654A–465; Pub. L. 109–364, div. C, title XXXI, § 3111(b), Oct. 17, 2006, 120 Stat. 2503; Pub. L. 110–181, div. C, title XXXI, § 3123, Jan. 28, 2008, 122 Stat. 580; Pub. L. 112–239, div. C, title XXXI, § 3132(a)(1), (d)(2), Jan. 2, 2013, 126 Stat. 2185, 2187; Pub. L. 113–66, div. C, title XXXI, § 3145(f), Dec. 26, 2013, 127 Stat. 1071; Pub. L. 115–91, div. C, title XXXI, § 3133(c)(2), Dec. 12, 2017, 131 Stat. 1896.)

Editorial Notes
Amendments2017—Subsec. (b)(5). Pub. L. 115–91 struck out par. (5) which read as follows: “A plan, developed in consultation with the Director of the Office of Health, Safety, and Security of the Department of Energy, for the research and development, deployment, and lifecycle sustainment of the technologies employed within the nuclear security enterprise to address physical and cyber security threats during the applicable five-fiscal-year period, together with—
“(A) for each site in the nuclear security enterprise, a description of the technologies deployed to address the physical and cyber security threats posed to that site;
“(B) for each site and for the nuclear security enterprise, the methods used by the Administration to establish priorities among investments in physical and cyber security technologies; and
“(C) a detailed description of how the funds identified for each program element specified pursuant to paragraph (1) in the budget for the Administration for each fiscal year during that five-fiscal-year period will help carry out that plan.”
2013—Subsec. (b). Pub. L. 113–66, § 3145(f)(1), substituted “five-fiscal-year” for “five-fiscal year” wherever appearing.
Subsec. (b)(3). Pub. L. 112–239, § 3132(d)(2), substituted “section 2522(a) of this title” for “section 3158 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (42 U.S.C. 2121 note)”.
Subsec. (b)(5), (6). Pub. L. 113–66, § 3145(f)(2), (3), redesignated par. (6) as (5), struck out “National Nuclear Security” before “Administration” in subpar. (B), and struck out former par. (5) which read as follows: “A statement of proposed budget authority, estimated expenditures, and proposed appropriations necessary to support the programs required to implement the plan to transform the nuclear security enterprise under section 2534 of this title, together with a detailed description of how the funds identified for each program element specified pursuant to paragraph (1) in the budget for the Administration for each fiscal year during that five-fiscal-year period will help ensure that those programs are implemented. The statement shall assume year-to-year funding profiles that account for increases only for projected inflation.”
Pub. L. 112–239, § 3132(a)(1), substituted “nuclear security enterprise” for “nuclear weapons complex” wherever appearing.
2008—Subsec. (b)(6). Pub. L. 110–181 added par. (6).
2006—Subsec. (b)(5). Pub. L. 109–364 added par. (5).
2000—Subsec. (b). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3154(a)], added pars. (1) to (3), redesignated former par. (2) as (4), and struck out former par. (1) which read as follows: “The estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the Administration during the five-fiscal year period covered by the program, expressed in a level of detail comparable to that contained in the budget submitted by the President to Congress under section 1105 of title 31.”
Subsec. (c). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3154(b)(1), (2)], redesignated subsec. (d) as (c) and struck out heading and text of former subsec. (c). Text read as follows: “The Administrator shall include in the materials the Administrator submits to Congress in support of the budget for any fiscal year that is submitted by the President pursuant to section 1105 of title 31 a description of how the funds identified for each program element in the weapons activities budget of the Administration for such fiscal year will help ensure that the nuclear weapons stockpile is safe and reliable as determined in accordance with the criteria established under section 3158 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2257; 42 U.S.C. 2121 note).”
Subsec. (d). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3154(b)(2), (3)], redesignated subsec. (e) as (d) and substituted “subsection (c)” for “subsection (d)”. Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3154(b)(2)], redesignated subsec. (e) as (d).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.

Technical Base and Facilities Maintenance and Recapitalization ActivitiesPub. L. 108–136, div. C, title XXXI, § 3114, Nov. 24, 2003, 117 Stat. 1744, as amended by Pub. L. 108–375, div. C, title XXXI, § 3113(a), Oct. 28, 2004, 118 Stat. 2160; Pub. L. 109–364, div. C, title XXXI, § 3112, Oct. 17, 2006, 120 Stat. 2503, provided that:
“(a) Inclusion of Projects in Facilities and Infrastructure Recapitalization Program.—(1) The Administrator for Nuclear Security shall complete the selection of projects for inclusion in the Facilities and Infrastructure Recapitalization Program of the National Nuclear Security Administration not later than December 31, 2004.

“(2) Except as provided in paragraph (3), no project may be included in the Facilities and Infrastructure Recapitalization Program after December 31, 2004, unless such project has been selected for inclusion in that program as of that date.

“(3)(A) Subject to the provisions of this paragraph, a project described in subparagraph (B) may be carried out under the Facilities and Infrastructure Recapitalization Program after December 31, 2004, if the Administrator approves the project. The Administrator may not delegate the authority to approve projects under the preceding sentence.

“(B) A project described in this subparagraph is a project that consists of a specific building, facility, or other improvement (including fences, roads, or similar improvements).

“(C) Funds may not be obligated or expended for a project under this paragraph until 60 days after the date on which the Administrator submits to the congressional defense committees [Committees on Armed Services and Appropriations of Senate and House of Representatives] a notice on the project, including a description of the project and the nature of the project, a statement explaining why the project was not included in the Facilities and Infrastructure Recapitalization Program under paragraph (1), and a statement explaining why the project was not included in any other program under the jurisdiction of the Administrator.

“(D) The total number of projects that may be carried out under this paragraph in any fiscal year may not exceed five projects.

“(E) The Administrator may not utilize the authority in this paragraph until 60 days after the later of—“(i) the date of the submittal to the congressional defense committees of a list of the projects selected for inclusion in the Facilities and Infrastructure Recapitalization Program under paragraph (1); or

“(ii) the date of the submittal to the congressional defense committees of the report required by subsection (c).


“(F) A project may not be carried out under this paragraph unless the project will be completed by September 30, 2013.



“(b) Termination of Facilities and Infrastructure Recapitalization Program.—The Administrator shall terminate the Facilities and Infrastructure Recapitalization Program not later than September 30, 2013.

“(c) Readiness in Technical Base and Facilities Program.—(1) Not later than September 30, 2004, the Administrator shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of Senate and House of Representatives] a report setting forth guidelines on the conduct of the Readiness in Technical Base and Facilities program of the National Nuclear Security Administration.

“(2) Such guidelines shall include the following:“(A) Criteria for the inclusion of projects in the program, and for establishing priorities among projects included in the program.

“(B) Mechanisms for the management of facilities under the program, including maintenance activities referred to in subparagraph (C).

“(C) A description of the scope of maintenance activities under the program, including recurring maintenance, construction of facilities, recapitalization of facilities, and decontamination and decommissioning of facilities.


“(3) Such guidelines shall ensure that the maintenance activities referred to in paragraph (2)(C) are carried out in a timely and efficient manner designed to avoid maintenance backlogs.


“(d) Operations of Facilities Program.—(1) The Administrator shall continue the Operations of Facilities program of the National Nuclear Security Administration as a subprogram within the Readiness in Technical Base and Facilities program.

“(2) The Deputy Administrator for Defense Programs shall designate a single manager to be responsible for overseeing the operations of the Operations of Facilities subprogram within the Readiness in Technical Base and Facilities program.

“(3) For fiscal year 2005, and for each fiscal year thereafter, the Secretary of Energy shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of Senate and House of Representatives], together with the budget justification materials submitted to Congress in support of the National Nuclear Security Administration budget for that fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), a separate statement of the amounts requested for such fiscal year for each element of the Operations of Facilities subprogram, as follows:“(A) Maintenance.

“(B) Facilities management and support.

“(C) Utilities.

“(D) Environment, safety, and health.

“(E) Each other element of the subprogram.”





[Pub. L. 108–375, div. C, title XXXI, § 3113(b), Oct. 28, 2004, 118 Stat. 2161, provided that: 
“The amendments made by subsection (a) [amending section 3114 of Pub. L. 108–136, set out above] may not be construed to authorize any delay in either of the following:
[“(1) The selection of projects for inclusion in the Facilities and Infrastructure Recapitalization Program under subsection (a) of section 3114 of the National Defense Authorization Act for Fiscal Year 2004 [Pub. L. 108–136, set out above].
[“(2) The submittal of the report required by subsection (c) of such section.”

]



§ 2454. Semiannual financial reports on defense nuclear nonproliferation programs(a) Semiannual reports requiredThe Administrator shall submit to the Committees on Armed Services of the Senate and the House of Representatives a semiannual report on the amounts available for the defense nuclear nonproliferation programs of the Administration. Each such report shall cover a half of a fiscal year (in this section referred to as a “fiscal half”) and shall be submitted not later than 30 days after the end of that fiscal half.


(b) ContentsEach report for a fiscal half shall, for each such defense nuclear nonproliferation program for which amounts are available for the fiscal year that includes that fiscal half, set forth the following:(1) The aggregate amount available for such program as of the beginning of such fiscal half and, within such amount, the uncommitted balances, the unobligated balances, and the unexpended balances.

(2) The aggregate amount newly made available for such program during such fiscal half and, within such amount, the amount made available by appropriations, by transfers, by reprogrammings, and by other means.

(3) The aggregate amount available for such program as of the end of such fiscal half and, within such amount, the uncommitted balances, the unobligated balances, and the unexpended balances.


(Pub. L. 106–65, div. C, title XXXII, § 3254, as added Pub. L. 108–136, div. C, title XXXI, § 3121(a), Nov. 24, 2003, 117 Stat. 1746.)

Statutory Notes and Related Subsidiaries
First ReportPub. L. 108–136, div. C, title XXXI, § 3121(b), Nov. 24, 2003, 117 Stat. 1747, provided that: “The first report required to be submitted by section 3254 of the National Nuclear Security Administration Act (as added by subsection (a) [this section]) shall be the report covering the first half of fiscal year 2004.”




§ 2455. Repealed. Pub. L. 116–92, div. C, title XXXI, § 3132(a), Dec. 20, 2019, 133 Stat. 1958

Section, Pub. L. 106–65, div. C, title XXXII, § 3255, as added Pub. L. 111–84, div. C, title XXXI, § 3116(a), Oct. 28, 2009, 123 Stat. 2707; amended Pub. L. 111–383, div. C, title XXXI, § 3113(a), Jan. 7, 2011, 124 Stat. 4509; Pub. L. 112–239, div. C, title XXXI, § 3132(a)(2), Jan. 2, 2013, 126 Stat. 2185; Pub. L. 114–92, div. A, title X, § 1062(a), Nov. 25, 2015, 129 Stat. 988; Pub. L. 114–328, div. C, title XXXI, § 3137(c), Dec. 23, 2016, 130 Stat. 2771, related to Comptroller General assessment of adequacy of budget requests with respect to the modernization and refurbishment of the nuclear weapons stockpile.



§ 2455a. National Nuclear Security Administration authority for urgent nonproliferation activities(a) In generalSubject to the notification requirement under subsection (b), not more than 10 percent of the total amounts appropriated or otherwise made available in any fiscal year for the nonproliferation programs of the Department of Energy National Nuclear Security Administration may be expended, notwithstanding any other law, for activities described under subsection (b)(1)(B).


(b) Determination and notice(1) DeterminationThe Secretary of Energy, with the concurrence of the Secretary of State and the Secretary of Defense, may make a written determination that—(A) threats arising from the proliferation of nuclear or radiological weapons or weapons-related materials, technologies, and expertise must be addressed urgently;

(B) certain provisions of law would unnecessarily impede the Secretary’s ability to carry out nonproliferation activities of the National Nuclear Security Administration to address such threats; and

(C) it is necessary to expend amounts described in subsection (a) to carry out such activities.


(2) Notice requiredNot later than 15 days before obligating or expending funds under the authority provided in subsection (a), the Secretary of Energy shall notify the appropriate congressional committees of the determination made under paragraph (1). The notice shall include—(A) the determination;

(B) the activities to be undertaken by the nonproliferation programs of the National Nuclear Security Administration;

(C) the expected time frame for such activities; and

(D) the expected costs of such activities.



(c) Appropriate congressional committeesIn this section, the term “appropriate congressional committees” means—(1) the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and

(2) the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate.


(Pub. L. 111–84, div. C, title XXXI, § 3120, Oct. 28, 2009, 123 Stat. 2710.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2010, and not as part of the National Nuclear Security Administration Act which comprises this chapter.




SUBCHAPTER V—MISCELLANEOUS PROVISIONS
§ 2461. Environmental protection, safety, and health requirements(a) Compliance requiredThe Administrator shall ensure that the Administration complies with all applicable environmental, safety, and health statutes and substantive requirements.


(b) Procedures requiredThe Administrator shall develop procedures for meeting such requirements.


(c) Rule of constructionNothing in this chapter shall diminish the authority of the Secretary of Energy to ascertain and ensure that such compliance occurs.


(Pub. L. 106–65, div. C, title XXXII, § 3261, Oct. 5, 1999, 113 Stat. 967.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this title”, meaning title XXXII of div. C of Pub. L. 106–65, Oct. 5, 1999, 113 Stat. 953, as amended, which is classified principally to this chapter. For complete classification of title XXXII to the Code, see Short Title note set out under section 2401 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2462. Compliance with Federal Acquisition Regulation
The Administrator shall establish procedures to ensure that the mission and programs of the Administration are executed in full compliance with all applicable provisions of the Federal Acquisition Regulation issued pursuant to section 1303(a)(1) of title 41.
(Pub. L. 106–65, div. C, title XXXII, § 3262, Oct. 5, 1999, 113 Stat. 967; Pub. L. 113–66, div. C, title XXXI, § 3145(g), Dec. 26, 2013, 127 Stat. 1071.)

Editorial Notes
Amendments2013—Pub. L. 113–66 substituted “section 1303(a)(1) of title 41” for “the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.)”, which had been translated as “division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41” based on the enactment of Title 41, Public Contracts, by Pub. L. 111–350.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2463. Sharing of technology with Department of Defense
The Administrator shall, in cooperation with the Secretary of Defense, establish procedures and programs to provide for the sharing of technology, technical capability, and expertise between the Administration and the Department of Defense to further national security objectives.
(Pub. L. 106–65, div. C, title XXXII, § 3263, Oct. 5, 1999, 113 Stat. 967.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.



§ 2464. Use of capabilities of national security laboratories by entities outside the Administration
The Secretary of Energy, in consultation with the Administrator, shall establish appropriate procedures to provide for the use, in a manner consistent with the national security mission of the Administration under section 2401(b) of this title, of the capabilities of the national security laboratories by elements of the Department of Energy not within the Administration, other Federal agencies, and other appropriate entities, including the use of those capabilities to support efforts to defend against weapons of mass destruction.
(Pub. L. 106–65, div. C, title XXXII, § 3264, Oct. 5, 1999, 113 Stat. 967; Pub. L. 113–66, div. C, title XXXI, § 3145(h), Dec. 26, 2013, 127 Stat. 1072.)

Editorial Notes
Amendments2013—Pub. L. 113–66 inserted “of Energy” after “Secretary”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.

Establishment of Microlab Pilot ProgramPub. L. 114–92, div. C, title XXXI, § 3120, Nov. 25, 2015, 129 Stat. 1198, provided that:
“(a) In General.—The Secretary of Energy, in consultation with the directors of the national security laboratories, may establish a microlab pilot program under which the Secretary establishes a microlab for the purposes of—“(1) enhancing collaboration with regional research groups, such as institutions of higher education and industry groups;

“(2) accelerating technology transfer from national security laboratories to the marketplace; and

“(3) promoting regional workforce development through science, technology, engineering, and mathematics instruction and training.


“(b) Criteria.—“(1) In general.—In determining the placement of a microlab under subsection (a), the Secretary shall consider—“(A) the interest of a national security laboratory in establishing a microlab;

“(B) the existence of an available facility that has the capability to house a microlab;

“(C) whether employees of a national security laboratory and persons from academia, industry, and government are available to be assigned to the microlab; and

“(D) cost-sharing or in-kind contributions from State and local governments and private industry.


“(2) Cost-sharing.—The Secretary shall, to the extent feasible, require cost-sharing or in-kind contributions described in paragraph (1)(D) to cover the full cost of the microlab under subsection (a).


“(c) Timing.—If the Secretary, in consultation with the directors of the national security laboratories, elects to establish a microlab pilot program under this section, the Secretary, in collaboration with such directors, shall—“(1) not later than 180 days after the date of the enactment of this Act [Nov. 25, 2015], begin the process of determining the placement of the microlab under subsection (a); and

“(2) not later than one year after such date of enactment, implement the microlab pilot program under this section.


“(d) Reports Required.—If the Secretary, in consultation with the directors of the national security laboratories, elects to establish a microlab pilot program under this section, the Secretary shall submit to the appropriate congressional committees—“(1) not later than 120 days after the date of the implementation of the program, a report that provides an update on the implementation of the program; and

“(2) not later than one year after the date of the implementation of the program, a report on the program, including findings and recommendations of the Secretary with respect to the program.


“(e) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate; and

“(B) the Committee on Armed Services, the Committee on Science, Space, and Technology, and the Committee on Energy and Commerce of the House of Representatives.


“(2) Microlab.—The term ‘microlab’ means a facility that is—“(A) in close proximity to, but outside the perimeter of, a national security laboratory;

“(B) an extension of or affiliated with a national security laboratory; and

“(C) accessible to the public.


“(3) National security laboratory.—The term ‘national security laboratory’ has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471).”







§ 2465. Enhancing private-sector employment through cooperative research and development activities(a) In generalThe Administrator for Nuclear Security shall encourage cooperative research and development activities at the national security laboratories (as defined in section 2471 of this title) that lead to the creation of new private-sector employment opportunities.


(b) ReportsNot later than January 31 of each year from 2012 through 2017, the Administrator shall submit to Congress a report detailing the number of new private-sector employment opportunities created as a result of the previous years’ cooperative research and development activities at each national security laboratory.


(Pub. L. 111–383, div. C, title XXXI, § 3122, Jan. 7, 2011, 124 Stat. 4514.)

Editorial Notes
Codification
Section was enacted as part of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, and not as part of the National Nuclear Security Administration Act which comprises this chapter.




SUBCHAPTER VI—DEFINITIONS
§ 2471. Definitions
For purposes of this chapter:(1) The term “national security laboratory” means any of the following:(A) Los Alamos National Laboratory, Los Alamos, New Mexico.

(B) Sandia National Laboratories, Albuquerque, New Mexico, and Livermore, California.

(C) Lawrence Livermore National Laboratory, Livermore, California.


(2) The term “nuclear weapons production facility” means any of the following:(A) The Kansas City National Security Campus, Kansas City, Missouri.

(B) The Pantex Plant, Amarillo, Texas.

(C) The Y–12 National Security Complex, Oak Ridge, Tennessee.

(D) The Savannah River Site, Aiken, South Carolina.

(E) The Nevada National Security Site, Nevada.

(F) Any facility of the Department of Energy that the Secretary of Energy, in consultation with the Administrator and Congress, determines to be consistent with the mission of the Administration.


(3) The term “classified information” means any information that has been determined pursuant to Executive Order No. 12333 of December 4, 1981 ([former] 50 U.S.C. 401 note) [now 50 U.S.C. 3001 note], Executive Order No. 12958 of April 17, 1995 ([former] 50 U.S.C. 435 note), or successor orders, to require protection against unauthorized disclosure and that is so designated.

(4) The term “Restricted Data” has the meaning given such term in section 2014(y) of title 42.

(5) The term “congressional defense committees” means—(A) the Committee on Armed Services and the Committee on Appropriations of the Senate; and

(B) the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.


(6) The term “nuclear security enterprise” means the physical facilities, technology, and human capital of the national security laboratories and the nuclear weapons production facilities.

(Pub. L. 106–65, div. C, title XXXII, § 3281, Oct. 5, 1999, 113 Stat. 968; Pub. L. 112–239, div. C, title XXXI, § 3132(a)(3), (d)(3), (4), Jan. 2, 2013, 126 Stat. 2185, 2187; Pub. L. 113–66, div. C, title XXXI, § 3145(i), Dec. 26, 2013, 127 Stat. 1072; Pub. L. 116–92, div. C, title XXXI, § 3139(a), Dec. 20, 2019, 133 Stat. 1962.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XXXII of div. C of Pub. L. 106–65, Oct. 5, 1999, 113 Stat. 953, as amended, which is classified principally to this chapter. For complete classification of title XXXII to the Code, see Short Title note set out under section 2401 of this title and Tables.
Executive Order No. 12958, referred to in par. (3), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.

Amendments2019—Par. (2)(A). Pub. L. 116–92 substituted “National Security Campus” for “Plant”.
2013—Par. (2)(C). Pub. L. 112–239, § 3132(d)(3)(A), substituted “Y–12 National Security Complex” for “Y–12 Plant”.
Par. (2)(D). Pub. L. 112–239, § 3132(d)(3)(B), struck out “tritium operations facilities at the” before “Savannah River Site”.
Par. (2)(E). Pub. L. 112–239, § 3132(d)(4), substituted “Nevada National Security Site” for “Nevada Test Site”.
Par. (2)(F). Pub. L. 113–66 substituted “Congress” for “the Congress”.
Par. (6). Pub. L. 112–239, § 3132(a)(3), added par. (6).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.




SUBCHAPTER VII—TRANSITION PROVISIONS
§ 2481. Functions transferred(a) TransfersThere are hereby transferred to the Administrator all national security functions and activities performed immediately before October 5, 1999, by the following elements of the Department of Energy:(1) The Office of Defense Programs.

(2) The Office of Nonproliferation and National Security.

(3) The Office of Fissile Materials Disposition.

(4) The nuclear weapons production facilities.

(5) The national security laboratories.

(6) The Office of Naval Reactors.


(b) Authority to transfer additional functionsThe Secretary of Energy may transfer to the Administrator any other facility, mission, or function that the Secretary, in consultation with the Administrator and Congress, determines to be consistent with the mission of the Administration.


(c) Environmental remediation and waste management activitiesIn the case of any environmental remediation and waste management activity of any element of the Administration, the Secretary of Energy may determine to transfer responsibility for that activity to another element of the Department.


(d) Transfer of funds(1) Any balance of appropriations that the Secretary of Energy determines is available and needed to finance or discharge a function, power, or duty or an activity that is transferred to the Administration shall be transferred to the Administration and used for any purpose for which those appropriations were originally available. Balances of appropriations so transferred shall—(A) be credited to any applicable appropriation account of the Administration; or

(B) be credited to a new account that may be established on the books of the Department of the Treasury;and shall be merged with the funds already credited to that account and accounted for as one fund.



(2) Balances of appropriations credited to an account under paragraph (1)(A) are subject only to such limitations as are specifically applicable to that account. Balances of appropriations credited to an account under paragraph (1)(B) are subject only to such limitations as are applicable to the appropriations from which they are transferred.


(e) Personnel(1) With respect to any function, power, or duty or activity of the Department of Energy that is transferred to the Administration, those employees of the element of the Department of Energy from which the transfer is made that the Secretary of Energy determines are needed to perform that function, power, or duty, or for that activity, as the case may be, shall be transferred to the Administration.

(2) The authorized strength in civilian employees of any element of the Department of Energy from which employees are transferred under this section is reduced by the number of employees so transferred.


(Pub. L. 106–65, div. C, title XXXII, § 3291, Oct. 5, 1999, 113 Stat. 968; Pub. L. 112–239, div. C, title XXXI, § 3132(b)(1), Jan. 2, 2013, 126 Stat. 2185; Pub. L. 113–66, div. C, title XXXI, § 3145(j), Dec. 26, 2013, 127 Stat. 1072.)

Editorial Notes
Amendments2013—Subsec. (c). Pub. L. 112–239, § 3132(b)(1)(A), substituted “of the Administration” for “specified in subsection (a)”.
Subsec. (d). Pub. L. 112–239, § 3132(b)(1)(B), added subsec. (d).
Subsec. (d)(1). Pub. L. 113–66 realigned margins of concluding provisions.
Subsec. (e). Pub. L. 112–239, § 3132(b)(1)(B), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.

ConstructionPub. L. 112–239, div. C, title XXXI, § 3132(b)(3), Jan. 2, 2013, 126 Stat. 2186, provided that: “Nothing in section 3291 of the National Nuclear Security Administration Act (50 U.S.C. 2481), as amended by paragraph (1), may be construed to affect any function or activity transferred by the Secretary of Energy to the Administrator for Nuclear Security before the date of the enactment of this Act [Jan. 2, 2013].”



Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the advanced scientific computing research program and activities at Lawrence Livermore National Laboratory, including the functions of the Secretary of Energy relating thereto, to the Secretary of Homeland Security, see sections 183(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§§ 2482, 2483. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3132(c)(1)(B), (C), Jan. 2, 2013, 126 Stat. 2186, 2187

Section 2482, Pub. L. 106–65, div. C, title XXXII, § 3292, Oct. 5, 1999, 113 Stat. 969, related to transfer of funds and employees.


Section 2483, Pub. L. 106–65, div. C, title XXXII, § 3295, Oct. 5, 1999, 113 Stat. 970, related to transition provisions.



§ 2484. Applicability of preexisting laws and regulations
With respect to any facility, mission, or function of the Department of Energy that the Secretary of Energy transfers to the Administrator under section 2481 of this title, unless otherwise provided in this chapter, all provisions of law and regulations in effect immediately before the date of the transfer that are applicable to such facility, mission, or function shall continue to apply to the corresponding functions of the Administration.
(Pub. L. 106–65, div. C, title XXXII, § 3296, Oct. 5, 1999, 113 Stat. 971; Pub. L. 112–239, div. C, title XXXI, § 3132(b)(2), Jan. 2, 2013, 126 Stat. 2186.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XXXII of div. C of Pub. L. 106–65, Oct. 5, 1999, 113 Stat. 953, as amended, which is classified principally to this chapter. For effective date of this chapter, see section 3299 of Pub. L. 106–65, set out as an Effective Date note under section 2401 of this title. For complete classification of title XXXII to the Code, see Short Title note set out under section 2401 of this title and Tables.

Amendments2013—Pub. L. 112–239 amended section generally. Prior to amendment, text read as follows: “Unless otherwise provided in this chapter, all provisions of law and regulations in effect immediately before the effective date of this chapter that are applicable to functions of the Department of Energy specified in section 2481 of this title shall continue to apply to the corresponding functions of the Administration.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as a note under section 2401 of this title.





CHAPTER 42—ATOMIC ENERGY DEFENSE PROVISIONS



Sec.


2501.Definitions.



SUBCHAPTER I—ORGANIZATIONAL MATTERS


2511.Naval Nuclear Propulsion Program.


2512.Management structure for nuclear security enterprise.


2513.Restriction on licensing requirement for certain defense activities and facilities.


2514.Transferred.


2515.Establishment of Center for Security Technology, Analysis, Response, and Testing.



SUBCHAPTER II—NUCLEAR WEAPONS STOCKPILE MATTERS



Part A—Stockpile Stewardship and Weapons Production


2521.Stockpile stewardship program.


2522.Stockpile stewardship criteria.


2523.Nuclear weapons stockpile stewardship, management, and responsiveness plan.


2523a.Repealed.


2523b.Transferred.


2523c.Major warhead refurbishment program.


2524.Stockpile management program.


2524a.Repealed.


2525.Annual assessments and reports to the President and Congress regarding the condition of the United States nuclear weapons stockpile.


2526.Form of certifications regarding the safety or reliability of the nuclear weapons stockpile.


2527.Nuclear test ban readiness program.


2528, 2528a.Repealed.


2529.Requirements for specific request for new or modified nuclear weapons.


2530.Testing of nuclear weapons.


2531.Repealed.


2532.Manufacturing infrastructure for refabrication and certification of nuclear weapons stockpile.


2533.Reports on critical difficulties at national security laboratories and nuclear weapons production facilities.


2534.Repealed.


2535.Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico.


2536.Reports on life extension programs.


2537.Selected Acquisition Reports and independent cost estimates and reviews of certain programs and facilities.


2538.Advice to President and Congress regarding safety, security, and reliability of United States nuclear weapons stockpile.


2538a.Plutonium pit production capacity.


2538b.Stockpile responsiveness program.


2538c.Long-term plan for meeting national security requirements for unencumbered uranium.


2538d.Incorporation of integrated surety architecture.


2538e.W93 nuclear warhead acquisition process.


2538f.Earned value management and technology readiness levels for life extension programs.



Part B—Tritium


2541.Tritium production program.


2542.Tritium recycling.


2543.Repealed.


2544.Modernization and consolidation of tritium recycling facilities.


2545.Procedures for meeting tritium production requirements.



SUBCHAPTER III—PROLIFERATION MATTERS


2561 to 2564.Repealed.


2565.Authority to conduct program relating to fissile materials.


2566.Disposition of weapons-usable plutonium at Savannah River Site.


2567.Disposition of surplus defense plutonium at Savannah River Site, Aiken, South Carolina.


2568.Authority to use international nuclear materials protection and cooperation program funds outside the former Soviet Union.


2569.Acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide.


2570.Silk Road Initiative.


2571.Nuclear Nonproliferation Fellowships for scientists employed by United States and Russian Federation.


2572.International agreements on nuclear weapons data.


2573.International agreements on information on radioactive materials.


2574.Enhancing nuclear forensics capabilities.


2575.Defense nuclear nonproliferation management plan.


2576.Information relating to certain defense nuclear nonproliferation programs.


2577.Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation.



SUBCHAPTER IV—DEFENSE ENVIRONMENTAL CLEANUP MATTERS



Part A—Defense Environmental Cleanup


2581.Defense Environmental Cleanup Account.


2582.Requirement to develop future use plans for defense environmental cleanup.


2582a.Future-years defense environmental cleanup plan.


2583.Integrated fissile materials management plan.


2584.Repealed.


2585.Accelerated schedule for defense environmental cleanup activities.


2586.Defense environmental cleanup technology program.


2587.Report on defense environmental cleanup expenditures.


2588.Public participation in planning for defense environmental cleanup.


2589.Policy of Department of Energy regarding future defense environmental management matters.


2590.Estimation of costs of meeting defense environmental cleanup milestones required by consent orders.


2591.Public statement of environmental liabilities.



Part B—Closure of Facilities


2601.Repealed.


2602.Reports in connection with permanent closures of Department of Energy defense nuclear facilities.


2603.Plan for deactivation and decommissioning of nonoperational defense nuclear facilities.



Part C—Hanford Reservation, Washington


2621.Safety measures for waste tanks at Hanford Nuclear Reservation.


2622.Hanford waste tank cleanup program reforms.


2623.River Protection Project.


2624.Funding for termination costs of River Protection Project, Richland, Washington.


2625.Plan for tank farm waste at Hanford Nuclear Reservation.


2626.Hanford Waste Treatment and Immobilization Plant contract oversight.


2627.Notification regarding air release of radioactive or hazardous material.



Part D—Savannah River Site, South Carolina


2631.Accelerated schedule for isolating high-level nuclear waste at the Defense Waste Processing Facility, Savannah River Site.


2632.Multi-year plan for clean-up.


2633.Continuation of processing, treatment, and disposal of legacy nuclear materials.


2634 to 2637.Repealed.


2638.Limitation on use of funds for decommissioning F–canyon facility.



SUBCHAPTER V—SAFEGUARDS AND SECURITY MATTERS



Part A—Safeguards and Security


2651.Prohibition on international inspections of Department of Energy facilities unless protection of Restricted Data is certified.


2652.Restrictions on access to national security laboratories by foreign visitors from sensitive countries.


2653.Background investigations of certain personnel at Department of Energy facilities.


2654.Department of Energy counterintelligence polygraph program.


2655.Repealed.


2656.Notice to congressional committees of certain security and counterintelligence failures within atomic energy defense programs.


2657.Annual report and certification on status of security of atomic energy defense facilities.


2658 to 2660.Repealed.


2661.Protection of certain nuclear facilities and assets from unmanned aircraft.


2662.Reporting on penetrations of networks of contractors and subcontractors.



Part B—Classified Information


2671.Review of certain documents before declassification and release.


2672.Protection against inadvertent release of Restricted Data and Formerly Restricted Data.


2673.Supplement to plan for declassification of Restricted Data and Formerly Restricted Data.


2674.Protection of classified information during laboratory-to-laboratory exchanges.


2675.Identification in budget materials of amounts for declassification activities and limitation on expenditures for such activities.



SUBCHAPTER VI—PERSONNEL MATTERS



Part A—Personnel Management


2701.Authority for appointment of certain scientific, engineering, and technical personnel.


2702.Whistleblower protection program.


2703.Repealed.


2704.Department of Energy defense nuclear facilities workforce restructuring plan.


2705.Authority to provide certificate of commendation to Department of Energy and contractor employees for exemplary service in stockpile stewardship and security.



Part B—Education and Training


2721.Executive management training in Department of Energy.


2722.Stockpile stewardship recruitment and training program.


2723.Fellowship program for development of skills critical to the nuclear security enterprise.



Part C—Worker Safety


2731.Worker protection at nuclear weapons facilities.


2732.Safety oversight and enforcement at defense nuclear facilities.


2733.Program to monitor Department of Energy workers exposed to hazardous and radioactive substances.


2734.Programs for persons who may have been exposed to radiation released from Hanford Nuclear Reservation.


2735.Use of probabilistic risk assessment to ensure nuclear safety of facilities of the Administration and the Office of Environmental Management.


2736.Notification of nuclear criticality and non-nuclear incidents.



SUBCHAPTER VII—BUDGET AND FINANCIAL MANAGEMENT MATTERS



Part A—Recurring National Security Authorization Provisions


2741.Definitions.


2742.Reprogramming.


2743.Minor construction projects.


2743a.General plant projects.


2744.Limits on construction projects.


2745.Fund transfer authority.


2746.Conceptual and construction design.


2747.Authority for emergency planning, design, and construction activities.


2748.Scope of authority to carry out plant projects.


2749.Availability of funds.


2750.Transfer of defense environmental cleanup funds.


2751.Transfer of weapons activities funds.


2752.Funds available for all national security programs of the Department of Energy.


2753.Notification of cost overruns for certain Department of Energy projects.


2754.Life-cycle cost estimates of certain atomic energy defense capital assets.


2755.Matters relating to critical decisions.


2756.Unfunded priorities of the Administration.


2757.Review of adequacy of nuclear weapons budget.



Part B—Penalties


2761.Restriction on use of funds to pay penalties under environmental laws.


2762.Restriction on use of funds to pay penalties under Clean Air Act.



Part C—Other Matters


2771.Repealed.


2772.Reports on financial balances for atomic energy defense activities.


2773.Independent acquisition project reviews of capital assets acquisition projects.



SUBCHAPTER VIII—ADMINISTRATIVE MATTERS



Part A—Contracts


2781.Costs not allowed under covered contracts.


2782.Prohibition and report on bonuses to contractors operating defense nuclear facilities.


2782a.Assessments of emergency preparedness of defense nuclear facilities.


2783.Contractor liability for injury or loss of property arising out of atomic weapons testing programs.


2784.Notice-and-wait requirement applicable to certain third-party financing arrangements.


2785.Publication of contractor performance evaluations leading to award fees.


2786.Enhanced procurement authority to manage supply chain risk.


2787.Cost-benefit analyses for competition of management and operating contracts.



Part B—Research and Development


2791.Laboratory-directed research and development programs.


2791a.Laboratory-directed research and development.


2791b.Charges to individual program, project, or activity.


2792.Limitations on use of funds for laboratory directed research and development purposes.


2793.Report on use of funds for certain research and development purposes.


2794.Critical technology partnerships and cooperative research and development centers.


2795.University-based research collaboration program.



Part C—Facilities Management


2811.Transfers of real property at certain Department of Energy facilities.


2812.Engineering and manufacturing research, development, and demonstration by managers of certain nuclear weapons production facilities.


2813.Pilot program relating to use of proceeds of disposal or utilization of certain Department of Energy assets.


2814.Department of Energy energy parks program.



Part D—Other Matters


2821.Repealed.


2822.Payment of costs of operation and maintenance of infrastructure at Nevada National Security Site.



§ 2501. Definitions
Except as otherwise provided, in this chapter:(1) The term “Administration” means the National Nuclear Security Administration.

(2) The term “Administrator” means the Administrator for Nuclear Security.

(3) The term “classified information” means any information that has been determined pursuant to Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 3001 note), Executive Order No. 12958 of April 17, 1995 (50 U.S.C. 3161 note), Executive Order No. 13526 of December 29, 2009 (50 U.S.C. 3161 note), or successor orders, to require protection against unauthorized disclosure and that is so designated.

(4) The term “congressional defense committees” means—(A) the Committee on Armed Services and the Committee on Appropriations of the Senate; and

(B) the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.


(5) The terms “defense nuclear facility” and “Department of Energy defense nuclear facility” have the meaning given the term “Department of Energy defense nuclear facility” in section 2286g of title 42.

(6) The term “nuclear security enterprise” means the physical facilities, technology, and human capital of the national security laboratories and the nuclear weapons production facilities.

(7) The term “national security laboratory” means any of the following:(A) Los Alamos National Laboratory, Los Alamos, New Mexico.

(B) Sandia National Laboratories, Albuquerque, New Mexico, and Livermore, California.

(C) Lawrence Livermore National Laboratory, Livermore, California.


(8) The term “Nuclear Weapons Council” means the Nuclear Weapons Council established by section 179 of title 10.

(9) The term “nuclear weapons production facility” means any of the following:(A) The Kansas City National Security Campus, Kansas City, Missouri.

(B) The Pantex Plant, Amarillo, Texas.

(C) The Y–12 National Security Complex, Oak Ridge, Tennessee.

(D) The Savannah River Site, Aiken, South Carolina.

(E) The Nevada National Security Site, Nevada.

(F) Any facility of the Department of Energy that the Secretary of Energy, in consultation with the Administrator and Congress, determines to be consistent with the mission of the Administration.


(10) The term “Restricted Data” has the meaning given such term in section 2014(y) of title 42.

(Pub. L. 107–314, div. D, § 4002, as added Pub. L. 108–136, div. C, title XXXI, § 3141(c)(2), Nov. 24, 2003, 117 Stat. 1756; amended Pub. L. 112–239, div. C, title XXXI, § 3131(a)(1), Jan. 2, 2013, 126 Stat. 2179; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(1), Dec. 26, 2013, 127 Stat. 1072; Pub. L. 113–291, div. C, title XXXI, § 3142(a), Dec. 19, 2014, 128 Stat. 3900; Pub. L. 116–92, div. C, title XXXI, § 3139(b)(1), Dec. 20, 2019, 133 Stat. 1962.)

Editorial Notes

References in TextExecutive Order No. 12958, referred to in par. (3), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.

Amendments2019—Par. (9)(A). Pub. L. 116–92 substituted “National Security Campus” for “Plant”.
2014—Par. (3). Pub. L. 113–291 substituted “Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 3001 note), Executive Order No. 12958 of April 17, 1995 (50 U.S.C. 3161 note), Executive Order No. 13526 of December 29, 2009 (50 U.S.C. 3161 note),” for “Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 401 note), Executive Order No. 12958 of April 17, 1995 (50 U.S.C. 435 note),”.
2013—Pub. L. 113–66, § 3146(a)(1)(A), substituted “Except as otherwise provided, in this chapter” for “In this chapter” in introductory provisions.
Pub. L. 112–239 amended section generally. Prior to amendment, section defined “congressional defense committees”.
Pars. (5) to (10). Pub. L. 113–66, § 3146(a)(1)(B)–(E), added pars. (5) and (8), redesignated former pars. (5), (6), (7), and (8) as (6), (7), (9), and (10), respectively, and, in par. (10), substituted “Restricted Data” for “restricted data”.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 107–314, div. D, § 4001(a), formerly div. C, title XXXVI, § 3601, Dec. 2, 2002, 116 Stat. 2756, renumbered div. D, § 4001, and amended by Pub. L. 108–136, div. C, title XXXI, § 3141(c)(1)(A)–(D)(ii), Nov. 24, 2003, 117 Stat. 1753, provided that: “This division [enacting this chapter] may be cited as the ‘Atomic Energy Defense Act’.”


Transfer and Consolidation of Recurring and General Provisions on Department of Energy National Security ProgramsPub. L. 108–136, div. C, title XXXI, § 3141(a), Nov. 24, 2003, 117 Stat. 1752, provided that:
“(1) In general.—The purpose of this section [see Tables for classification] is to assemble together, without substantive amendment but with technical and conforming amendments of a non-substantive nature, recurring and general provisions of law on Department of Energy national security programs that remain in force in order to consolidate and organize such provisions of law into a single Act intended to comprise general provisions of law on such programs.

“(2) Construction of transfers.—The transfer of a provision of law by this section shall not be construed as amending, altering, or otherwise modifying the substantive effect of such provision.

“(3) Treatment of satisfied requirements.—Any requirement in a provision of law transferred under this section (including a requirement that an amendment to law be executed) that has been fully satisfied in accordance with the terms of such provision of law as of the date of transfer under this section shall be treated as so fully satisfied, and shall not be treated as being revived solely by reason of transfer under this section.

“(4) Classification.—The provisions of the Atomic Energy Defense Act [Pub. L. 107–314, div. D, 50 U.S.C. 2501 et seq.], as amended by this section, shall be classified to the United States Code as a new chapter of title 50, United States Code.”






SUBCHAPTER I—ORGANIZATIONAL MATTERS
§ 2511. Naval Nuclear Propulsion Program
The provisions of Executive Order Numbered 12344, dated February 1, 1982, pertaining to the Naval Nuclear Propulsion Program, shall remain in force until changed by law.
(Pub. L. 107–314, div. D, title XLI, § 4101, formerly Pub. L. 98–525, title XVI, § 1634, Oct. 19, 1984, 98 Stat. 2649; renumbered Pub. L. 107–314, div. D, title XLI, § 4101, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(d)(2), Nov. 24, 2003, 117 Stat. 1757.)

Editorial Notes

References in TextExecutive Order Numbered 12344, referred to in text, is set out as a note below.

Codification
Section was formerly set out as a note under section 7158 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Statutory Notes and Related Subsidiaries

Transfer of Functions
All national security functions and activities performed immediately before Oct. 5, 1999, by the Office of Naval Reactors transferred to the Administrator for Nuclear Security of the National Nuclear Security Administration of the Department of Energy, and the Deputy Administrator for Naval Reactors of the Administration to be assigned the responsibilities, authorities, and accountability for all functions of the Office of Naval Reactors under Executive Order No. 12344, set out below, see sections 2406 and 2481 of this title.

Executive Documents
Executive Order No. 12344 To Remain in ForceExcept as otherwise specified in section 2406 of this title and notwithstanding any other provision of title XXXII of Pub. L. 106–65 (see Short Title note set out under section 2401 of this title), the provisions of Executive Order No. 12344 (set out below) to remain in full force and effect until changed by law, see section 2406 of this title.


Ex. Ord. No. 12344. Naval Nuclear Propulsion Program
Ex. Ord. No. 12344, Feb. 1, 1982, 47 F.R. 4979, provided:
By the authority vested in me as President and as Commander in Chief of the Armed Forces of the United States of America, with recognition of the crucial importance to national security of the Naval Nuclear Propulsion Program, and for the purpose of preserving the basic structure, policies, and practices developed for this Program in the past and assuring that the Program will continue to function with excellence, it is hereby ordered as follows:
Section 1. The Naval Nuclear Propulsion Program is an integrated program carried out by two organizational units, one in the Department of Energy and the other in the Department of the Navy.
Sec. 2. Both organizational units shall be headed by the same individual so that the activities of each may continue in practice under common management. This individual shall direct the Naval Nuclear Propulsion Program in both departments. The director shall be qualified by reason of technical background and experience in naval nuclear propulsion. The director may be either a civilian or an officer of the United States Navy, active or retired.
Sec. 3. The Secretary of the Navy (through the Secretary of Defense) and the Secretary of Energy shall obtain the approval of the President to appoint the director of the Naval Nuclear Propulsion Program for their respective Departments. The director shall be appointed to serve a term of eight years, except that the Secretary of Energy and the Secretary of the Navy may, with mutual concurrence, terminate or extend the term of the respective appointments.
Sec. 4. An officer of the United States Navy appointed as director shall be nominated for the grade of Admiral. A civilian serving as director shall be compensated at a rate to be specified at the time of appointment.
Sec. 5. Within the Department of Energy, the Secretary of Energy shall assign to the director the responsibility of performing the functions of the Division of Naval Reactors transferred to the Department of Energy by Section 309(a) of the Department of Energy Organization Act (42 U.S.C. 7158), including assigned civilian power reactor programs, and any naval nuclear propulsion functions of the Department of Energy, including:
(a) direct supervision over the Bettis and Knolls Atomic Power Laboratories, the Expended Core Facility and naval reactor prototype plants;
(b) research, development, design, acquisition, specification, construction, inspection, installation, certification, testing, overhaul, refueling, operating practices and procedures, maintenance, supply support, and ultimate disposition, of naval nuclear propulsion plants, including components thereof, and any special maintenance and service facilities related thereto;
(c) the safety of reactors and associated navel [naval] nuclear propulsion plants, and control of radiation and radioactivity associated with naval nuclear propulsion activities, including prescribing and enforcing standards and regulations for these areas as they affect the environment and the safety and health of workers, operators, and the general public;
(d) training, including training conducted at the naval prototype reactors of the Department of Energy, and assistance and concurrence in the selection, training, qualification, and assignment of personnel reporting to the director and of personnel who supervise, operate, or maintain naval nuclear propulsion plants; and
(e) administration of the Naval Nuclear Propulsion Program, including oversight of program support in areas such as security, nuclear safeguards and transportation, public information, procurement, logistics and fiscal management.
Sec. 6. Within the Department of Energy, the director shall report to the Secretary of Energy, through the Assistant Secretary assigned nuclear energy functions and shall serve as a Deputy Assistant Secretary. The director shall have direct access to the Secretary of Energy and other senior officials in the Department of Energy concerning naval nuclear propulsion matters, and to all other personnel who supervise, operate or maintain naval nuclear propulsion plants and support facilities for the Department of Energy.
Sec. 7. Within the Department of the Navy, the Secretary of the Navy shall assign to the director responsibility to supervise all technical aspects of the Navy’s nuclear propulsion work, including:
(a) research, development, design, procurement, specification, construction, inspection, installation, certification, testing, overhaul, refueling, operating practices and procedures, maintenance, supply support, and ultimate disposition, of naval nuclear propulsion plants, including components thereof, and any special maintenance and service facilities related thereto; and
(b) training programs, including Nuclear Power Schools of the Navy, and assistance and concurrence in the selection, training, qualification, and assignment of personnel reporting to the director and of Government personnel who supervise, operate, or maintain naval nuclear propulsion plants.
Sec. 8. Within the Department of the Navy, the Secretary of the Navy shall assign to the director responsibility within the Navy for:
(a) the safety of reactors and associated naval nuclear propulsion plants, and control of radiation and radioactivity associated with naval nuclear propulsion activities, including prescribing and enforcing standards and regulations for these areas as they affect the environment and the safety and health of workers, operators, and the general public.
(b) administration of the Naval Nuclear Propulsion Program, including oversight of program support in areas such as security, nuclear safeguards and transportation, public information, procurement, logistics, and fiscal management.
Sec. 9. In addition to any other organizational assignments within the Department of the Navy, the director shall report directly to the Chief of Naval Operations. The director shall have direct access to the Secretary of the Navy and other senior officials in the Department of the Navy concerning naval nuclear propulsion matters, and to all other Government personnel who supervise, operate, or maintain naval nuclear propulsion plants and support facilities.
Sec. 10. This Order is effective on February 1, 1982.

Ronald Reagan.




§ 2512. Management structure for nuclear security enterprise(a) In generalThe Administrator shall establish a management structure for the nuclear security enterprise in accordance with the National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.).


(b) National Nuclear Security Administration Council(1) The Administrator shall establish a council to be known as the “National Nuclear Security Administration Council”. The Council may advise the Administrator on—(A) scientific and technical issues relating to policy matters;

(B) operational concerns;

(C) strategic planning;

(D) the development of priorities relating to the mission and operations of the Administration and the nuclear security enterprise; and

(E) such other matters as the Administrator determines appropriate.


(2) The Council shall be composed of the directors of the national security laboratories and the nuclear weapons production facilities.

(3) The Council may provide the Administrator or the Secretary of Energy recommendations—(A) for improving the governance, management, effectiveness, and efficiency of the Administration; and

(B) relating to any other matter in accordance with paragraph (1).


(4) Not later than 60 days after the date on which any recommendation under paragraph (3) is received, the Administrator or the Secretary, as the case may be, shall respond to the Council with respect to whether such recommendation will be implemented and the reasoning for implementing or not implementing such recommendation.


(Pub. L. 107–314, div. D, title XLI, § 4102, formerly Pub. L. 104–201, div. C, title XXXI, § 3140, Sept. 23, 1996, 110 Stat. 2833; renumbered Pub. L. 107–314, div. D, title XLI, § 4102, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(d)(3), Nov. 24, 2003, 117 Stat. 1757; Pub. L. 112–239, div. C, title XXXI, § 3113(a), Jan. 2, 2013, 126 Stat. 2169; Pub. L. 113–291, div. C, title XXXI, § 3142(b), Dec. 19, 2014, 128 Stat. 3900.)

Editorial Notes

References in TextThe National Nuclear Security Administration Act, referred to in subsec. (a), is Pub. L. 106–65, div. C, title XXXII, Oct. 5, 1999, 113 Stat. 953, which is classified principally to chapter 41 (§ 2401 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2401 of this title and Tables.

Codification
Section was formerly set out as a note under section 7252 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (b)(3). Pub. L. 113–291, § 3142(b)(1), struck out “for improving the” after “recommendations” in introductory provisions.
Subsec. (b)(3)(A). Pub. L. 113–291, § 3142(b)(2), inserted “for improving the” before “governance”.
Subsec. (b)(3)(B). Pub. L. 113–291, § 3142(b)(3), inserted “relating to” before “any other”.
2013—Pub. L. 112–239 amended section generally. Prior to amendment, section related to reorganization of field activities and management of national security functions.
2003—Subsec. (d)(2). Pub. L. 108–136, § 3141(d)(3)(D), substituted “January 21, 1997,” for “120 days after the date of the enactment of this Act,”.

Statutory Notes and Related Subsidiaries
Monitoring of Industrial Base for Nuclear Weapons Components, Subsystems, and MaterialsPub. L. 116–283, div. C, title XXXI, § 3113, Jan. 1, 2021, 134 Stat. 4378, provided that:
“(a) Designation of Official.—Not later than March 1, 2021, the Administrator for Nuclear Security shall designate a senior official within the National Nuclear Security Administration to be responsible for monitoring the industrial base that supports the nuclear weapons components, subsystems, and materials of the Administration, including—“(1) the consistent monitoring of the current status of the industrial base;

“(2) tracking of industrial base issues over time; and

“(3) proactively identifying gaps or risks in specific areas relating to the industrial base.


“(b) Provision of Resources.—The Administrator shall ensure that the official designated under subsection (a) is provided with resources sufficient to conduct the monitoring required by that subsection.

“(c) Consultations.—The Administrator, acting through the official designated under subsection (a), shall, to the extent practicable and beneficial, in conducting the monitoring required by that subsection, consult with—“(1) officials of the Department of Defense who are members of the Nuclear Weapons Council established under section 179 of title 10, United States Code;

“(2) officials of the Department of Defense responsible for the defense industrial base; and

“(3) other components of the Department of Energy that rely on similar components, subsystems, or materials.


“(d) Briefings.—“(1) Initial briefing.—Not later than April 1, 2021, the Administrator shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the designation of the official required by subsection (a), including on—“(A) the responsibilities assigned to that official; and

“(B) the plan for providing that official with resources sufficient to conduct the monitoring required by subsection (a).


“(2) Subsequent briefings.—Not later than April 1, 2022, and annually thereafter through 2024, the Administrator shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on activities carried out under this section that includes an assessment of the progress made by the official designated under subsection (a) in conducting the monitoring required by that subsection.”





Common Financial Reporting System for the Nuclear Security EnterprisePub. L. 114–328, div. C, title XXXI, § 3113, Dec. 23, 2016, 130 Stat. 2757, provided that:
“(a) In General.—By not later than four years after the date of the enactment of this Act [Dec. 23, 2016], the Administrator for Nuclear Security shall, in consultation with the National Nuclear Security Administration Council established by section 4102(b) of the Atomic Energy Defense Act (50 U.S.C. 2512(b)), complete, to the extent practicable, the implementation of a common financial reporting system for the nuclear security enterprise.

“(b) Elements.—The common financial reporting system implemented pursuant to subsection (a) shall include the following:“(1) Common data reporting requirements for work performed using funds of the National Nuclear Security Administration, including reporting of financial data by standardized labor categories, labor hours, functional elements, and cost elements.

“(2) A common work breakdown structure for the Administration that aligns contractor work breakdown structures with the budget structure of the Administration.

“(3) Definitions and methodologies for identifying and reporting costs for programs of records and base capabilities within the Administration.

“(4) A capability to leverage, where appropriate, the Defense Cost Analysis Resource Center of the Office of Cost Assessment and Program Evaluation of the Department of Defense using historical costing data by the Administration.


“(c) Reports.—“(1) In general.—Not later than March 1, 2017, and annually thereafter, the Administrator shall, in consultation with the National Nuclear Security Administration Council, submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a report on progress of the Administration toward implementing a common financial reporting system for the nuclear security enterprise as required by subsection (a).

“(2) Report.—Each report under this subsection shall include the following:“(A) A summary of activities, accomplishments, challenges, benefits, and costs related to the implementation of a common financial reporting system for the nuclear security enterprise during the year preceding the year in which such report is submitted.

“(B) A summary of planned activities in connection with the implementation of a common financial reporting system for the nuclear security enterprise in the year in which such report is submitted.

“(C) A description of any anticipated modifications to the schedule for implementing a common financial reporting system for the nuclear security enterprise, including an update on possible risks, challenges, and costs related to such implementation.


“(3) Termination.—No report is required under this subsection after the completion of the implementation of a common financial reporting system for the nuclear security enterprise.


“(d) Nuclear Security Enterprise Defined.—In this section, the term ‘nuclear security enterprise’ has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).”




Industry Best Practices in Operations at National Nuclear Security Administration Facilities and SitesPub. L. 114–328, div. C, title XXXI, § 3118, Dec. 23, 2016, 130 Stat. 2762, provided that:
“(a) Committee on Industry Best Practices in Operations.—The Administrator for Nuclear Security shall establish within the National Nuclear Security Administration a committee (in this section referred to as the ‘committee’) to identify and oversee the implementation of best practices of industry in the operations of the facilities and sites of the Administration for the purposes of—“(1) improving mission performance and effectiveness;

“(2) lowering costs and administrative burdens; and

“(3) also both—“(A) maintaining or reducing risks; and

“(B) preserving and protecting health, safety, and security.



“(b) Membership.—The committee shall be composed of personnel of the Administration assigned by the Administrator to the committee as follows:“(1) The Principal Deputy Administrator for Nuclear Security, who shall serve as chair of the committee.

“(2) Government personnel representing the headquarters of the Administration.

“(3) Government personnel representing offices of facilities and sites of the Administration.

“(4) Contractor personnel representing the national security laboratories and the nuclear weapons production facilities (as those terms are defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)).

“(5) Such other personnel as the Administrator considers appropriate.


“(c) Duties.—The duties of the committee shall include the following:“(1) To identify and oversee the implementation of best practices of industry in the operations of the facilities and sites of the Administration for the purposes described in subsection (a).

“(2) To conduct surveys of the facilities and sites of the Administration in order to assess the adoption, implementation, and use by such facilities and sites of best practices of industry described in subsection (a).

“(3) To carry out such other activities consistent with the duties of the committee under this subsection as the Administrator may specify for purposes of this section.


“(d) Annual Report.—“(1) In general.—Not later than 60 days after the date on which the budget of the President for a fiscal year after fiscal year 2017 is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Administrator shall submit to the appropriate congressional committees a report on the activities of the committee under this section during the preceding calendar year.

“(2) Elements.—Each report under this subsection shall include, for the calendar year covered by such report, the following:“(A) A description of the activities of the committee.

“(B) The results of the surveys undertaken pursuant to subsection (c)(2).

“(C) As a result of the surveys, recommendations for modifications to the scope or applicability of regulations and orders of the Department of Energy to particular facilities and sites of the Administration in order to implement best practices of industry in the operation of such facilities and sites, including—“(i) a list of the facilities and sites at which such regulations and orders could be so modified; and

“(ii) for each such facility and site, the manner in which the scope or applicability of such regulations and orders could be so modified.


“(D) An assessment of the progress of the Administration in implementing best practices of industry in the operations of the facilities and sites of the Administration.

“(E) An estimate of the costs to be saved as a result of the best practices of industry implemented by the Administration at the facilities and sites of the Administration, set forth by fiscal year.


“(3) Appropriate congressional committees defined.—In this subsection, the term ‘appropriate congressional committees’ means—“(A) the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives]; and

“(B) the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives.



“(e) Termination.—The committee shall terminate after the submittal under subsection (d) of the report required by that subsection that covers 2021.”




Governance and Management of Nuclear Security EnterprisePub. L. 114–92, div. C, title XXXI, § 3137, Nov. 25, 2015, 129 Stat. 1213, provided that:
“(a) Sense of Congress.—It is the sense of Congress that—“(1) correcting the longstanding problems with the governance and management of the nuclear security enterprise will require robust, personal, and long-term engagement by the President, the Secretary of Energy, the Administrator for Nuclear Security, and leaders from the appropriate congressional committees;

“(2) recent and past studies of the governance and management of the nuclear security enterprise have provided a list of reasonable, practical, and actionable steps that the Secretary and the Administrator should take to make the nuclear security enterprise more efficient and more effective; and

“(3) lasting and effective change to the nuclear security enterprise will require personal engagement by senior leaders, a clear plan, and mechanisms for ensuring follow-through and accountability.


“(b) Implementation Plan.—“(1) Implementation action team.—(A) The Secretary and the Administrator shall jointly establish a team of senior officials from the Department of Energy and the National Nuclear Security Administration to develop and carry out an implementation plan to reform the governance and management of the nuclear security enterprise to improve the effectiveness and efficiency of the nuclear security enterprise. Such plan shall be developed and implemented in accordance with the National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.), the Atomic Energy Defense Act (50 U.S.C. 2501 et seq.), and any other provision of law.

“(B) The team established under paragraph (1) shall be co-chaired by the Deputy Secretary of Energy and the Administrator.

“(C) In developing and carrying out the implementation plan, the team shall consult with the implementation assessment panel established under subsection (c)(1).


“(2) Elements.—The implementation plan developed under paragraph (1)(A) shall address all recommendations contained in the covered study (except such recommendations that require legislative action to carry out) by identifying specific actions, milestones, timelines, and responsible personnel to implement such plan.

“(3) Submission.—Not later than March 31, 2016, the Secretary and the Administrator shall jointly submit to the appropriate congressional committees the implementation plan developed under paragraph (1)(A).


“(c) Implementation Assessment Panel.—“(1) Agreement.—Not later than 60 days after the date of the enactment of this Act [Nov. 25, 2015], the Administrator shall seek to enter into a joint agreement with the National Academy of Sciences and the National Academy of Public Administration to establish a panel of external, independent experts to evaluate the implementation plan developed under subsection (b)(1)(A) and the implementation of such plan.

“(2) Duties.—The panel established under paragraph (1) shall—“(A) provide guidance to the Secretary and the Administrator with respect to the implementation plan developed under subsection (b)(1)(A), including how such plan compares or contrasts with the covered study;

“(B) track the implementation of such plan; and

“(C) assess the effectiveness of such plan.


“(3) Reports.—(A) Not later than July 1, 2016, the panel established under paragraph (1) shall submit to the appropriate congressional committees, the Secretary, and the Administrator an initial assessment of the implementation plan developed under subsection (b)(1)(A), including with respect to the completeness of the plan, how the plan aligns with the intent and recommendations made by the covered study, and the prospects for success for the plan.

“(B) Beginning February 28, 2017, and semiannually thereafter through 2020, the panel established under paragraph (1) shall brief the appropriate congressional committees, the Secretary, and the Administrator on the efforts of the Secretary and the Administrator to implement the implementation plan developed under subsection (b)(1)(A).

“(C) Not later than September 30, 2020, the panel established under paragraph (1) shall submit to the appropriate congressional committees, the Secretary, and the Administrator a final report on the efforts of the Secretary and the Administrator to implement the implementation plan developed under subsection (b)(1)(A), including an assessment of the effectiveness of the reform efforts under such plan and whether further action is needed.


“(4) Cooperation.—The Secretary and the Administrator shall provide to the panel established under paragraph (1) full and timely access to all information, personnel, and systems of the Department of Energy and the National Nuclear Security Administration that the panel determines necessary to carry out this subsection.


“(d) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Armed Services, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate; and

“(B) the Committee on Armed Services, the Committee on Appropriations, and the Committee on Energy and Commerce of the House of Representatives.


“(2) Covered study.—The term ‘covered study’ means the following:“(A) The final report of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise established by section 3166 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2208).

“(B) Any other study not conducted by the Secretary or the Administrator that the Secretary determines appropriate for purposes of this section.


“(3) Nuclear security enterprise.—The term ‘nuclear security enterprise’ has the meaning given that term in section 4002(6) of the Atomic Energy Defense Act (50 U.S.C. 2501(6)).


“(e) Rules of Construction.—Nothing in this section shall be construed to authorize any action—“(1) in contravention of section 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410); or

“(2) that would undermine or weaken health, safety, or security.”





Clarification of Role of Secretary of EnergyPub. L. 113–66, div. C, title XXXI, § 3141, Dec. 26, 2013, 127 Stat. 1069, provided that: “The amendment made by section 3113 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2169) to section 4102 of the Atomic Energy Defense Act (50 U.S.C. 2512) may not be construed as affecting the authority of the Secretary of Energy, in carrying out national security programs, with respect to the management, planning, and oversight of the National Nuclear Security Administration or as affecting the delegation by the Secretary of authority to carry out such activities, as set forth under subsection (a) of such section 4102 as it existed before the amendment made by such section 3113.”




§ 2513. Restriction on licensing requirement for certain defense activities and facilities
None of the funds authorized to be appropriated by the Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1981 (Public Law 96–540; 94 Stat. 3197) or any other Act may be used for any purpose related to licensing of any defense activity or facility of the Department of Energy by the Nuclear Regulatory Commission.
(Pub. L. 107–314, div. D, title XLI, § 4103, formerly Pub. L. 96–540, title II, § 210, Dec. 17, 1980, 94 Stat. 3202; renumbered Pub. L. 107–314, div. D, title XLI, § 4103, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(d)(4), Nov. 24, 2003, 117 Stat. 1757; Pub. L. 113–66, div. C, title XXXI, § 3146(b), Dec. 26, 2013, 127 Stat. 1073.)

Editorial Notes

References in TextThe Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1981, referred to in text, is Pub. L. 96–540, Dec. 17, 1980, 94 Stat. 3197, which enacted this section and section 2762 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 7272 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Prior ProvisionsProvisions similar to those in this section were contained in the following appropriations act:
Pub. L. 96–164, title II, § 210, Dec. 29, 1979, 93 Stat. 1264.

Amendments2013—Pub. L. 113–66 inserted “; 94 Stat. 3197” after “Public Law 96–540”.
2003—Pub. L. 108–136, § 3131(d)(4)(C)(iii), substituted “the Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1981 (Public Law 96–540) or any other Act” for “this or any other Act”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of certain functions from Nuclear Regulatory Commission to Chairman thereof, see Reorg. Plan No. 1 of 1980, 45 F.R. 40561, 94 Stat. 3585, set out as a note under section 5841 of Title 42, The Public Health and Welfare.



§ 2514. Transferred
Editorial Notes
Codification
Section, Pub. L. 112–81, div. A, title X, § 1077, Dec. 31, 2011, 125 Stat. 1596, which related to reports to Congress on the modification of the force structure for the strategic nuclear weapons delivery systems of the United States, was transferred to section 493 of Title 10, Armed Forces, by Pub. L. 112–239, div. A, title X, § 1031(b)(3)(B)(i)–(iii), Jan. 2, 2013, 126 Stat. 1918.



§ 2515. Establishment of Center for Security Technology, Analysis, Response, and Testing(a) EstablishmentThe Administrator for Nuclear Security shall establish within the nuclear security enterprise (as defined in section 2501 of this title) a Center for Security Technology, Analysis, Response, and Testing.


(b) DutiesThe center established under subsection (a) shall carry out the following:(1) Provide to the Administrator, the Chief of Defense Nuclear Security, and the management and operating contractors of the nuclear security enterprise a wide range of objective expertise on security technologies, systems, analysis, testing, and response forces.

(2) Assist the Administrator in developing standards, requirements, analysis methods, and testing criteria with respect to security.

(3) Collect, analyze, and distribute lessons learned with respect to security.

(4) Support inspections and oversight activities with respect to security.

(5) Promote professional development and training for security professionals.

(6) Provide for advance and bulk procurement for security-related acquisitions that affect multiple facilities of the nuclear security enterprise.

(7) Advocate for continual improvement and security excellence throughout the nuclear security enterprise.

(8) Such other duties as the Administrator may assign.


(Pub. L. 113–66, div. C, title XXXI, § 3116, Dec. 26, 2013, 127 Stat. 1058.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2014, and not as part of the Atomic Energy Defense Act which comprises this chapter.




SUBCHAPTER II—NUCLEAR WEAPONS STOCKPILE MATTERS
Part A—Stockpile Stewardship and Weapons Production
§ 2521. Stockpile stewardship program(a) EstablishmentThe Secretary of Energy, acting through the Administrator, shall establish a stewardship program to ensure—(1) the preservation of the core intellectual and technical competencies of the United States in nuclear weapons, including weapons design, system integration, manufacturing, security, use control, reliability assessment, and certification; and

(2) that the nuclear weapons stockpile is safe, secure, and reliable without the use of underground nuclear weapons testing.


(b) Program elementsThe program shall include the following:(1) An increased level of effort for advanced computational capabilities to enhance the simulation and modeling capabilities of the United States with respect to the performance over time of nuclear weapons.

(2) An increased level of effort for above-ground experimental programs, such as hydrotesting, high-energy lasers, inertial confinement fusion, plasma physics, and materials research.

(3) Support for new facilities construction projects that contribute to the experimental capabilities of the United States, such as an advanced hydrodynamics facility, the National Ignition Facility, and other facilities for above-ground experiments to assess nuclear weapons effects.

(4) Support for the use of, and experiments facilitated by, the advanced experimental facilities of the United States, including—(A) the National Ignition Facility at Lawrence Livermore National Laboratory;

(B) the Dual Axis Radiographic Hydrodynamic Test Facility at Los Alamos National Laboratory;

(C) the Z Machine at Sandia National Laboratories; and

(D) the experimental facilities at the Nevada National Security Site.


(5) Support for the sustainment and modernization of facilities with production and manufacturing capabilities that are necessary to ensure the safety, security, and reliability of the nuclear weapons stockpile, including—(A) the nuclear weapons production facilities; and

(B) production and manufacturing capabilities resident in the national security laboratories.



(Pub. L. 107–314, div. D, title XLII, § 4201, formerly Pub. L. 103–160, div. C, title XXXI, § 3138, Nov. 30, 1993, 107 Stat. 1946; Pub. L. 105–85, div. C, title XXXI, § 3152(e), Nov. 18, 1997, 111 Stat. 2042; renumbered Pub. L. 107–314, div. D, title XLII, § 4201, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(2), Nov. 24, 2003, 117 Stat. 1758; Pub. L. 111–84, div. C, title XXXI, § 3111, Oct. 28, 2009, 123 Stat. 2702; Pub. L. 112–239, div. C, title XXXI, § 3131(b), (bb)(1)(C), Jan. 2, 2013, 126 Stat. 2180, 2185; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(1), Dec. 26, 2013, 127 Stat. 1073.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (a). Pub. L. 113–66, § 3146(c)(1)(A), struck out “for Nuclear Security” after “Administrator” in introductory provisions.
Subsec. (b)(4)(D). Pub. L. 113–66, § 3146(c)(1)(B)(i), which directed substitution of “Nevada National Security Site” for “Nevada national security site”, could not be executed because the words “Nevada National Security Site” already appeared in text after the amendment by Pub. L. 112–239, § 3131(bb)(1)(C). See below.
Pub. L. 112–239, § 3131(bb)(1)(C), which directed substitution of “Nevada National Security Site” for “Nevada Test Site”, was executed by making the substitution for “Nevada test site”, to reflect the probable intent of Congress.
Subsec. (b)(5). Pub. L. 113–66, § 3146(c)(1)(B)(ii), added subpar. (A), redesignated subpar. (E) as (B), and struck out former subpars. (A) to (D) which read as follows:
“(A) the Pantex Plant;
“(B) the Y–12 National Security Complex;
“(C) the Kansas City Plant;
“(D) the Savannah River Site; and”.
Subsec. (b)(5)(E). Pub. L. 112–239, § 3131(b), struck out “(as defined in section 2471 of this title)” after “laboratories”.
2009—Subsec. (a). Pub. L. 111–84, § 3111(a), amended subsec. (a) generally. Prior to amendment, text read as follows: “The Secretary of Energy shall establish a stewardship program to ensure the preservation of the core intellectual and technical competencies of the United States in nuclear weapons, including weapons design, system integration, manufacturing, security, use control, reliability assessment, and certification.”
Subsec. (b)(1). Pub. L. 111–84, § 3111(b)(1), substituted “performance over time” for “detonation”.
Subsec. (b)(4), (5). Pub. L. 111–84, § 3111(b)(2), added pars. (4) and (5).
Subsec. (c). Pub. L. 111–84, § 3111(c), struck out subsec. (c). Text read as follows: “Of funds authorized to be appropriated to the Secretary of Energy for fiscal year 1994 for weapons activities, $157,400,000 shall be available for the stewardship program established under subsection (a).”
1997—Subsec. (d). Pub. L. 105–85, which directed amendment of this section by striking out subsecs. (d) and (e), redesignating subsecs. (f) to (h) as (d) to (f), respectively, and striking out “and the 60-day period referred to in subsection (e)(2)(A)(ii)” in subsec. (e), as so redesignated, was executed by striking out subsec. (d) which directed President to report to Congress, because this section did not contain subsecs. (e) to (g).

Statutory Notes and Related Subsidiaries
Nuclear Warhead Design CompetitionPub. L. 115–91, div. C, title XXXI, § 3118, Dec. 12, 2017, 131 Stat. 1890, provided that:
“(a) Findings.—Congress finds the following:“(1) In January 2016, the co-chairs of a congressionally mandated study panel from the National Academies of Science testified to the following before the Committee on Armed Services of the House of Representatives:“(A) ‘The National Nuclear Security Administration (NNSA) complex must engage in robust design competitions in order to exercise the design and production skills that underpin stockpile stewardship and are necessary to meet evolving threats.’.

“(B) ‘To exercise the full set of design skills necessary for an effective nuclear deterrent, the NNSA should develop and conduct the first in what the committee envisions to be a series of design competitions that integrate the full end-to-end process from novel design conception through engineering, building, and non-nuclear testing of a prototype.’.


“(2) In March 2016 testimony before the Committee on Armed Services of the House of Representatives regarding a December 2016 Defense Science Board report entitled, ‘Seven Defense Priorities for the New Administration’, members of that Board said the following:“(A) ‘A key contributor to nuclear deterrence is the continuous, adaptable exercise of the development, design, and production functions for nuclear weapons in both the DOD and DOE. … Yet the DOE laboratories and DOD contractor community have done little integrated design and development work outside of life extension for 25 years, let alone concept development that could serve as a hedge to surprise.’.

“(B) ‘The Defense Science Board believes that the triad’s complementary features remain robust tenets for the design of a future force. Replacing our current, aging force is essential, but not sufficient in the more complex nuclear environment we now face to provide the adaptability or flexibility to confidently hold at risk what adversaries value. In particular, if the threat evolves in ways that favorably change the cost/benefit calculus in the view of an adversary’s leadership, then we should be in a position to quickly restore a credible deterrence posture.’.


“(3) In a memorandum dated May 9, 2014, then-Secretary of Energy Ernie Moniz said the following:“(A) ‘If nuclear military capabilities are to provide deterrence for the nation they need to be relevant to the emerging global strategic environment. The current stockpile was designed to meet the needs of a bipolar world with roots in the Cold War era. A more complex, chaotic, and dynamic security environment is emerging. In order to uphold the Department’s mission to ensure an effective nuclear deterrent. … we must ensure our nuclear capabilities meet the challenges of known and potential geopolitical and technological trends. Therefore we must look ahead, using the expertise of our laboratories, to how the capabilities that may be employed by other nations could impact deterrence over the next several decades.’.

“(B) ‘We must challenge our thinking about our programs of record in order to permit foresighted actions that may reduce, in the coming decades, the chances for surprise and that buttress deterrence.’.



“(b) Design Competition.—“(1) In general.—In accordance with paragraph (2), the Administrator for Nuclear Security, in coordination with the Chairman of the Nuclear Weapons Council, shall carry out a new and comprehensive design competition for a nuclear warhead that could be employed on ballistic missiles of the United States by 2030. Such competition shall—“(A) examine options for warhead design and related delivery system requirements in the 2030s, including—“(i) life extension of existing weapons;

“(ii) new capabilities; and

“(iii) such other concepts as the Administrator and the Chairman determine necessary to fully exercise and create responsive design capabilities in the enterprise and ensure a robust nuclear deterrent into the 2030s;


“(B) assess how the capabilities and defenses that may be employed by other countries could impact deterrence in 2030 and beyond and how such threats could be addressed or mitigated in the warhead and related delivery systems;

“(C) exercise the full set of design skills necessary for an effective nuclear deterrent and responsive enterprise through production of conceptual designs and, as the Administrator determines appropriate, production of non-nuclear prototypes of components or subsystems; and

“(D) examine and recommend actions for significantly shortening timelines and significantly reducing costs associated with design, development, certification, and production of the warhead, without reducing worker or public health and safety.


“(2) Timing.—The Administrator shall—“(A) during fiscal year 2018, develop a plan to carry out paragraph (1); and

“(B) during fiscal year 2019, implement such plan.



“(c) Briefing.—Not later than March 1, 2018, the Administrator, in coordination with the Chairman, shall provide a briefing to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] on the plan of the Administrator to carry out the warhead design competition under subsection (b). Such briefing shall include an assessment of the costs, benefits, risks, and opportunities of such plan, particularly impacts to ongoing life extension programs and infrastructure projects.”




Plan for Developing Exascale Computing and Incorporating Such Computing Into the Stockpile Stewardship ProgramPub. L. 113–66, div. C, title XXXI, § 3129, Dec. 26, 2013, 127 Stat. 1066, provided that:
“(a) Plan Required.—The Administrator for Nuclear Security shall develop and carry out a plan to develop exascale computing and incorporate such computing into the stockpile stewardship program under section 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) during the 10-year period beginning on the date of the enactment of this Act [Dec. 26, 2013].

“(b) Milestones.—The plan required by subsection (a) shall include major programmatic milestones in—“(1) the development of a prototype exascale computer for the stockpile stewardship program; and

“(2) mitigating disruptions resulting from the transition to exascale computing.


“(c) Coordination With Other Agencies.—In developing the plan required by subsection (a), the Administrator shall coordinate, as appropriate, with the Under Secretary of Energy for Science, the Secretary of Defense, and elements of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).

“(d) Inclusion of Costs in Future-Years Nuclear Security Program.—The Administrator shall—“(1) address, in the estimated expenditures and proposed appropriations reflected in each future-years nuclear security program submitted under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453) during the 10-year period beginning on the date of the enactment of this Act, the costs of—“(A) developing exascale computing and incorporating such computing into the stockpile stewardship program; and

“(B) mitigating potential disruptions resulting from the transition to exascale computing; and


“(2) include in each such future-years nuclear security program a description of the costs of efforts to develop exascale computing borne by the National Nuclear Security Administration, the Office of Science of the Department of Energy, other Federal agencies, and private industry.


“(e) Submission to Congress.—The Administrator shall submit the plan required by subsection (a) to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] with each summary of the plan required by subsection (a) of section 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) submitted under subsection (b)(1) of that section during the 10-year period beginning on the date of the enactment of this Act.

“(f) Exascale Computing Defined.—In this section, the term ‘exascale computing’ means computing through the use of a computing machine that performs near or above 10 to the 18th power floating point operations per second.”






§ 2522. Stockpile stewardship criteria(a) Requirement for criteriaThe Secretary of Energy shall develop clear and specific criteria for judging whether the science-based tools being used by the Department of Energy for determining the safety and reliability of the nuclear weapons stockpile are performing in a manner that will provide an adequate degree of certainty that the stockpile is safe and reliable.


(b) Coordination with Secretary of DefenseThe Secretary of Energy, in developing the criteria required by subsection (a), shall coordinate with the Secretary of Defense.


(Pub. L. 107–314, div. D, title XLII, § 4202, formerly Pub. L. 105–261, div. C, title XXXI, § 3158, Oct. 17, 1998, 112 Stat. 2257; Pub. L. 106–65, div. A, title X, § 1067(3), Oct. 5, 1999, 113 Stat. 774; renumbered Pub. L. 107–314, div. D, title XLII, § 4202, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(3), Nov. 24, 2003, 117 Stat. 1758; Pub. L. 111–84, div. C, title XXXI, § 3112, Oct. 28, 2009, 123 Stat. 2703; Pub. L. 112–239, div. C, title XXXI, § 3133(b)(1), (2), Jan. 2, 2013, 126 Stat. 2192.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 112–239, § 3133(b)(2), substituted “Stockpile stewardship criteria” for “Report on stockpile stewardship criteria” in section catchline.
Subsecs. (c), (d). Pub. L. 112–239, § 3133(b)(1), struck out subsecs. (c) and (d), which related, respectively, to report and definitions.
2009—Subsec. (c). Pub. L. 111–84, § 3112(a), amended subsec. (c) generally. Prior to amendment, subsec. (c) required submission of report not later than Mar. 1, 2000, to Congressional committees on Department of Energy efforts to develop subsec. (a) criteria.
Subsec. (d). Pub. L. 111–84, § 3112(b), added subsec. (d).
1999—Subsec. (c). Pub. L. 106–65 substituted “Committee on Armed Services” for “Committee on National Security” before “of the House of Representatives”.



§ 2523. Nuclear weapons stockpile stewardship, management, and responsiveness plan(a) Plan requirementThe Administrator, in consultation with the Secretary of Defense and other appropriate officials of the departments and agencies of the Federal Government, shall develop and annually update a plan for sustaining the nuclear weapons stockpile. The plan shall cover, at a minimum, stockpile stewardship, stockpile management, stockpile responsiveness, stockpile surveillance, program direction, infrastructure modernization, human capital, and nuclear test readiness. The plan shall be consistent with the programmatic and technical requirements of the most recent annual Nuclear Weapons Stockpile Memorandum.


(b) Submissions to Congress(1) In accordance with subsection (c), not later than March 15 of each even-numbered year, the Administrator shall submit to the congressional defense committees a summary of the plan developed under subsection (a).

(2) In accordance with subsection (d), not later than March 15 of each odd-numbered year, the Administrator shall submit to the congressional defense committees a detailed report on the plan developed under subsection (a).

(3) The summaries and reports required by this subsection shall be submitted in unclassified form, but may include a classified annex.


(c) Elements of biennial plan summaryEach summary of the plan submitted under subsection (b)(1) shall include, at a minimum, the following:(1) A summary of the status of the nuclear weapons stockpile, including the number and age of warheads (including both active and inactive) for each warhead type.

(2) A summary of the status, plans, budgets, and schedules for warhead life extension programs and any other programs to modify, update, or replace warhead types.

(3) A summary of the methods and information used to determine that the nuclear weapons stockpile is safe and reliable, as well as the relationship of science-based tools to the collection and interpretation of such information.

(4) A summary of the status of the nuclear security enterprise, including programs and plans for infrastructure modernization and retention of human capital, as well as associated budgets and schedules.

(5) A summary of the status, plans, and budgets for carrying out the stockpile responsiveness program under section 2538b of this title.

(6) A summary of the plan regarding the research and development, deployment, and lifecycle sustainment of technologies described in subsection (d)(7).

(7) A summary of the assessment under subsection (d)(8) regarding the execution of programs with current and projected budgets and any associated risks.

(8) Identification of any modifications or updates to the plan since the previous summary or detailed report was submitted under subsection (b).

(9) Such other information as the Administrator considers appropriate.


(d) Elements of biennial detailed reportEach detailed report on the plan submitted under subsection (b)(2) shall include, at a minimum, the following:(1) With respect to stockpile stewardship, stockpile management, and stockpile responsiveness—(A) the status of the nuclear weapons stockpile, including the number and age of warheads (including both active and inactive) for each warhead type;

(B) for each five-year period occurring during the period beginning on the date of the report and ending on the date that is 20 years after the date of the report—(i) the planned number of nuclear warheads (including active and inactive) for each warhead type in the nuclear weapons stockpile; and

(ii) the past and projected future total lifecycle cost of each type of nuclear weapon;


(C) the status, plans, budgets, and schedules for warhead life extension programs and any other programs to modify, update, or replace warhead types;

(D) a description of the process by which the Administrator assesses the lifetimes, and requirements for life extension or replacement, of the nuclear and non-nuclear components of the warheads (including active and inactive warheads) in the nuclear weapons stockpile;

(E) a description of the process used in recertifying the safety, security, and reliability of each warhead type in the nuclear weapons stockpile;

(F) any concerns of the Administrator that would affect the ability of the Administrator to recertify the safety, security, or reliability of warheads in the nuclear weapons stockpile (including active and inactive warheads);

(G) mechanisms to provide for the manufacture, maintenance, and modernization of each warhead type in the nuclear weapons stockpile, as needed;

(H) mechanisms to expedite the collection of information necessary for carrying out the stockpile management program required by section 2524 of this title, including information relating to the aging of materials and components, new manufacturing techniques, and the replacement or substitution of materials;

(I) mechanisms to ensure the appropriate assignment of roles and missions for each national security laboratory and nuclear weapons production facility, including mechanisms for allocation of workload, mechanisms to ensure the carrying out of appropriate modernization activities, and mechanisms to ensure the retention of skilled personnel;

(J) mechanisms to ensure that each national security laboratory has full and complete access to all weapons data to enable a rigorous peer-review process to support the annual assessment of the condition of the nuclear weapons stockpile required under section 2525 of this title;

(K) mechanisms for allocating funds for activities under the stockpile management program required by section 2524 of this title, including allocations of funds by weapon type and facility;

(L) for each of the five fiscal years following the fiscal year in which the report is submitted, an identification of the funds needed to carry out the program required under section 2524 of this title;

(M) the status, plans, activities, budgets, and schedules for carrying out the stockpile responsiveness program under section 2538b of this title;

(N) for each of the five fiscal years following the fiscal year in which the report is submitted, an identification of the funds needed to carry out the program required under section 2538b of this title; and

(O) as required, when assessing and developing prototype nuclear weapons of foreign countries, a report from the directors of the national security laboratories on the need and plan for such assessment and development that includes separate comments on the plan from the Secretary of Energy and the Director of National Intelligence.


(2) With respect to science-based tools—(A) a description of the information needed to determine that the nuclear weapons stockpile is safe and reliable;

(B) for each science-based tool used to collect information described in subparagraph (A), the relationship between such tool and such information and the effectiveness of such tool in providing such information based on the criteria developed pursuant to section 2522(a) of this title; and

(C) the criteria developed under section 2522(a) of this title (including any updates to such criteria).


(3) An assessment of the stockpile stewardship program under section 2521(a) of this title by the Administrator, in consultation with the directors of the national security laboratories, which shall set forth—(A) an identification and description of—(i) any key technical challenges to the stockpile stewardship program; and

(ii) the strategies to address such challenges without the use of nuclear testing;


(B) a strategy for using the science-based tools (including advanced simulation and computing capabilities) of each national security laboratory to ensure that the nuclear weapons stockpile is safe, secure, and reliable without the use of nuclear testing;

(C) an assessment of the science-based tools (including advanced simulation and computing capabilities) of each national security laboratory that exist at the time of the assessment compared with the science-based tools expected to exist during the period covered by the future-years nuclear security program; and

(D) an assessment of the core scientific and technical competencies required to achieve the objectives of the stockpile stewardship program and other weapons activities and weapons-related activities of the Administration, including—(i) the number of scientists, engineers, and technicians, by discipline, required to maintain such competencies; and

(ii) a description of any shortage of such individuals that exists at the time of the assessment compared with any shortage expected to exist during the period covered by the future-years nuclear security program.



(4) With respect to the nuclear security infrastructure—(A) a description of the modernization and refurbishment measures the Administrator determines necessary to meet the requirements prescribed in—(i) the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 3043 of this title if such strategy has been submitted as of the date of the plan;

(ii) the most recent national defense strategy as of the date of the plan; and

(iii) the most recent Nuclear Posture Review as of the date of the plan;


(B) a schedule for implementing the measures described under subparagraph (A) during the 10-year period following the date of the plan;

(C) the estimated levels of annual funds the Administrator determines necessary to carry out the measures described under subparagraph (A), including a discussion of the criteria, evidence, and strategies on which such estimated levels of annual funds are based; and

(D)(i) a description of—(I) the metrics (based on industry best practices) used by the Administrator to determine the infrastructure deferred maintenance and repair needs of the nuclear security enterprise; and

(II) the percentage of replacement plant value being spent on maintenance and repair needs of the nuclear security enterprise; and


(ii) an explanation of whether the annual spending on such needs complies with the recommendation of the National Research Council of the National Academies of Sciences, Engineering, and Medicine that such spending be in an amount equal to four percent of the replacement plant value, and, if not, the reasons for such noncompliance and a plan for how the Administrator will ensure facilities of the nuclear security enterprise are being properly sustained.



(5) With respect to the nuclear test readiness of the United States—(A) an estimate of the period of time that would be necessary for the Administrator to conduct an underground test of a nuclear weapon once directed by the President to conduct such a test;

(B) a description of the level of test readiness that the Administrator, in consultation with the Secretary of Defense, determines to be appropriate;

(C) a list and description of the workforce skills and capabilities that are essential to carrying out an underground nuclear test at the Nevada National Security Site;

(D) a list and description of the infrastructure and physical plants that are essential to carrying out an underground nuclear test at the Nevada National Security Site; and

(E) an assessment of the readiness status of the skills and capabilities described in subparagraph (C) and the infrastructure and physical plants described in subparagraph (D).


(6) A strategy for the integrated management of plutonium for stockpile and stockpile stewardship needs over a 20-year period that includes the following:(A) An assessment of the baseline science issues necessary to understand plutonium aging under static and dynamic conditions under manufactured and nonmanufactured plutonium geometries.

(B) An assessment of scientific and testing instrumentation for plutonium at elemental and bulk conditions.

(C) An assessment of manufacturing and handling technology for plutonium and plutonium components.

(D) An assessment of computational models of plutonium performance under static and dynamic loading, including manufactured and nonmanufactured conditions.

(E) An identification of any capability gaps with respect to the assessments described in subparagraphs (A) through (D).

(F) An estimate of costs relating to the issues, instrumentation, technology, and models described in subparagraphs (A) through (D) over the period covered by the future-years nuclear security program under section 2453 of this title.

(G) An estimate of the cost of eliminating the capability gaps identified under subparagraph (E) over the period covered by the future-years nuclear security program.

(H) Such other items as the Administrator considers important for the integrated management of plutonium for stockpile and stockpile stewardship needs.


(7) A plan for the research and development, deployment, and lifecycle sustainment of the technologies employed within the nuclear security enterprise to address physical and cyber security threats during the five fiscal years following the date of the report, together with—(A) for each site in the nuclear security enterprise, a description of the technologies deployed to address the physical and cybersecurity threats posed to that site;

(B) for each site and for the nuclear security enterprise, the methods used by the Administration to establish priorities among investments in physical and cybersecurity technologies; and

(C) a detailed description of how the funds identified for each program element specified pursuant to paragraph (1) in the budget for the Administration for each fiscal year during that five-fiscal-year period will help carry out that plan.


(8) An assessment of whether the programs described by the report can be executed with current and projected budgets and any associated risks.

(9) Identification of any modifications or updates to the plan since the previous summary or detailed report was submitted under subsection (b).


(e) Nuclear Weapons Council assessment(1) For each detailed report on the plan submitted under subsection (b)(2), the Nuclear Weapons Council shall conduct an assessment that includes the following:(A) An analysis of the plan, including—(i) whether the plan supports the requirements of the national security strategy of the United States referred to in subsection (d)(4)(A)(i), the most recent the national defense strategy, and the most recent Nuclear Posture Review;

(ii) whether the modernization and refurbishment measures described under subparagraph (A) of subsection (d)(4) and the schedule described under subparagraph (B) of such subsection are adequate to support such requirements; and

(iii) whether the plan supports the stockpile responsiveness program under section 2538b of this title in a manner that meets the objectives of such program and an identification of any improvements that may be made to the plan to better carry out such program.


(B) An analysis of whether the plan adequately addresses the requirements for infrastructure recapitalization of the facilities of the nuclear security enterprise.

(C) If the Nuclear Weapons Council determines that the plan does not adequately support modernization and refurbishment requirements under subparagraph (A) or the nuclear security enterprise facilities infrastructure recapitalization requirements under subparagraph (B), a risk assessment with respect to—(i) supporting the annual certification of the nuclear weapons stockpile; and

(ii) maintaining the long-term safety, security, and reliability of the nuclear weapons stockpile.



(2) Not later than 180 days after the date on which the Administrator submits the plan under subsection (b)(2), the Nuclear Weapons Council shall submit to the congressional defense committees a report detailing the assessment required under paragraph (1).


(f) DefinitionsIn this section:(1) The term “budget”, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31.

(2) The term “future-years nuclear security program” means the program required by section 2453 of this title.

(3) The term “national defense strategy” means the review of the defense programs and policies of the United States that is carried out every four years under section 113(g) of title 10.

(4) The term “nuclear security budget materials”, with respect to a fiscal year, means the materials submitted to Congress by the Administrator in support of the budget for that fiscal year.

(5) The term “weapons activities” means each activity within the budget category of weapons activities in the budget of the Administration.

(6) The term “weapons-related activities” means each activity under the Department of Energy that involves nuclear weapons, nuclear weapons technology, or fissile or radioactive materials, including activities related to—(A) nuclear nonproliferation;

(B) nuclear forensics;

(C) nuclear intelligence;

(D) nuclear safety; and

(E) nuclear incident response.



(Pub. L. 107–314, div. D, title XLII, § 4203, formerly Pub. L. 105–85, div. C, title XXXI, § 3151, Nov. 18, 1997, 111 Stat. 2041; renumbered Pub. L. 107–314, div. D, title XLII, § 4203, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(4), Nov. 24, 2003, 117 Stat. 1758; amended Pub. L. 108–375, div. C, title XXXI, § 3115, Oct. 28, 2004, 118 Stat. 2162; Pub. L. 112–239, div. C, title XXXI, § 3133(a)(1), Jan. 2, 2013, 126 Stat. 2187; Pub. L. 113–66, div. C, title XXXI, §§ 3123, 3146(a)(2)(A), Dec. 26, 2013, 127 Stat. 1061, 1072; Pub. L. 113–291, div. C, title XXXI, § 3142(c), Dec. 19, 2014, 128 Stat. 3900; Pub. L. 114–92, div. C, title XXXI, § 3112(c)(1), Nov. 25, 2015, 129 Stat. 1190; Pub. L. 115–91, div. C, title XXXI, §§ 3111(c), 3133(c)(1), 3134, 3135(a), Dec. 12, 2017, 131 Stat. 1882, 1896, 1898; Pub. L. 116–92, div. C, title XXXI, § 3139(b)(2), Dec. 20, 2019, 133 Stat. 1962.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior authorization act:
Pub. L. 104–106, div. C, title XXXI, § 3153, Feb. 10, 1996, 110 Stat. 624; repealed Pub. L. 105–85, div. C, title XXXI, § 3152(c), Nov. 18, 1997, 111 Stat. 2042.

Amendments2019—Subsec. (d)(4)(A)(ii). Pub. L. 116–92, § 3139(b)(2)(A), substituted “national defense strategy” for “quadrennial defense review if such strategy has not been submitted”.
Subsec. (e)(1)(A)(i). Pub. L. 116–92, § 3139(b)(2)(B), substituted “referred to in subsection (d)(4)(A)(i), the most recent the national defense strategy, and the most recent” for “or the most recent quadrennial defense review, as applicable under subsection (d)(4)(A), and the”.
Subsec. (f)(3), (4). Pub. L. 116–92, § 3139(b)(2)(C), added par. (3), redesignated former par. (3) as (4), and struck out former par. (4) which read as follows: “The term ‘quadrennial defense review’ means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of title 10.”
2017—Subsec. (c)(6). Pub. L. 115–91, § 3133(c)(1)(A)(ii), added par. (6). Former par. (6) redesignated (8).
Subsec. (c)(7). Pub. L. 115–91, § 3134(1)(B), added par. (7). Former par. (7) redesignated (9).
Subsec. (c)(8), (9). Pub. L. 115–91, §§ 3133(c)(1)(A)(i), 3134(1)(A), redesignated pars. (6) and (7) first as (7) and (8) and then as (8) and (9), respectively.
Subsec. (d)(1)(O). Pub. L. 115–91, § 3135(a), added subpar. (O).
Subsec. (d)(4)(D). Pub. L. 115–91, § 3111(c), added subpar. (D).
Subsec. (d)(7). Pub. L. 115–91, § 3133(c)(1)(B)(ii), added par. (7). Former par. (7) redesignated (9).
Subsec. (d)(8). Pub. L. 115–91, § 3134(2)(B), added par. (8).
Subsec. (d)(9). Pub. L. 115–91, §§ 3133(c)(1)(B)(i), 3134(2)(A), redesignated par. (7) first as (8) and then as (9).
2015—Pub. L. 114–92, § 3112(c)(1)(A), substituted “responsiveness” for “infrastructure” in section catchline.
Subsec. (a). Pub. L. 114–92, § 3112(c)(1)(B), inserted “stockpile responsiveness,” after “stockpile management,”.
Subsec. (c)(5) to (7). Pub. L. 114–92, § 3112(c)(1)(C), added par. (5) and redesignated former pars. (5) and (6) as (6) and (7), respectively.
Subsec. (d)(1). Pub. L. 114–92, § 3112(c)(1)(D)(i), substituted “stewardship, stockpile management, and stockpile responsiveness” for “stewardship and management” in introductory provisions.
Subsec. (d)(1)(M), (N). Pub. L. 114–92, § 3112(c)(1)(D)(ii)–(iv), added subpars. (M) and (N).
Subsec. (e)(1)(A)(iii). Pub. L. 114–92, § 3112(c)(1)(E), added cl. (iii).
2014—Subsec. (d)(4)(A)(i). Pub. L. 113–291 substituted “section 3043 of this title” for “section 404a of this title”.
2013—Pub. L. 112–239 amended section generally. Prior to amendment, section related to the plan for stewardship, management, and certification of warheads in the nuclear weapons stockpile.
Subsec. (d)(6), (7). Pub. L. 113–66, § 3123, added par. (6) and redesignated former par. (6) as (7).
Subsec. (e)(1). Pub. L. 113–66, § 3146(a)(2)(A), struck out “established by section 179 of title 10” after “Council” in introductory provisions.
2004—Subsec. (c). Pub. L. 108–375 substituted “May 1 of each year thereafter” for “March 15 of each year thereafter”.

Statutory Notes and Related Subsidiaries
Report on the Plan for the Nuclear Weapons Stockpile, Nuclear Weapons Complex, and Delivery Platforms and Sense of Congress on Follow-on Negotiations to START TreatyPub. L. 111–84, div. A, title XII, § 1251, Oct. 28, 2009, 123 Stat. 2549, provided that:
“(a) Report on the Plan for the Nuclear Weapons Stockpile, Nuclear Weapons Complex, and Delivery Platforms.—“(1) Report required.—Not later than 30 days after the date of the enactment of this Act [Oct. 28, 2009] or at the time a follow-on treaty to the Strategic Arms Reduction Treaty (START Treaty) is submitted by the President to the Senate for its advice and consent, whichever is later, the President shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives], the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the plan to—“(A) enhance the safety, security, and reliability of the nuclear weapons stockpile of the United States;

“(B) modernize the nuclear weapons complex; and

“(C) maintain the delivery platforms for nuclear weapons.


“(2) Elements.—The report required under paragraph (1) shall include the following:“(A) A description of the plan to enhance the safety, security, and reliability of the nuclear weapons stockpile of the United States.

“(B) A description of the plan to modernize the nuclear weapons complex, including improving the safety of facilities, modernizing the infrastructure, and maintaining the key capabilities and competencies of the nuclear weapons workforce, including designers and technicians.

“(C) A description of the plan to maintain delivery platforms for nuclear weapons.

“(D) An estimate of budget requirements, including the costs associated with the plans outlined under subparagraphs (A) through (C), over a 10-year period.



“(b) Sense of Congress.—It is the sense of Congress that—“(1) the President should maintain the stated position of the United States that the follow-on treaty to the START Treaty not include any limitations on the ballistic missile defense systems, space capabilities, or advanced conventional weapons systems of the United States;

“(2) the enhanced safety, security, and reliability of the nuclear weapons stockpile, modernization of the nuclear weapons complex, and maintenance of the nuclear delivery systems are key to enabling further reductions in the nuclear forces of the United States; and

“(3) the President should submit budget requests for fiscal year 2011 and subsequent fiscal years for the programs of the National Nuclear Security Administration of the Department of Energy that are adequate to sustain the needed capabilities to support the long-term maintenance of the nuclear stockpile of the United States.”





Inclusion in 2005 Stockpile Stewardship Plan of Certain Information Relating to Stockpile Stewardship CriteriaPub. L. 108–136, div. C, title XXXI, § 3133, Nov. 24, 2003, 117 Stat. 1751, provided that:
“(a) Inclusion in 2005 Stockpile Stewardship Plan.—In submitting to Congress the updated version of the 2005 stockpile stewardship plan, the Secretary of Energy shall include the matters specified in subsection (b).

“(b) Matters Included.—The matters referred to in subsection (a) are the following:“(1) An update of any information or criteria described in the report on stockpile stewardship criteria submitted under section 4202 of the Atomic Energy Defense Act [50 U.S.C. 2522] (as transferred and redesignated by section 3161(e)(3) [probably should be “3141(e)(3)”] of this Act).

“(2) A description of any additional information identified, or criteria established, on matters covered by such section 4202 during the period beginning on the date of the submittal of the report under such section 4202 and ending on the date of the submittal of the updated version of the plan under subsection (a) of this section.

“(3) For each science-based tool developed by the Department of Energy during such period—“(A) a description of the relationship of such science-based tool to the collection of information needed to determine that the nuclear weapons stockpile is safe and reliable; and

“(B) a description of the criteria for judging whether or not such science-based tool provides for the collection of such information.



“(c) 2005 Stockpile Stewardship Plan Defined.—In this section, the term ‘2005 stockpile stewardship plan’ means the updated version of the plan for maintaining the nuclear weapons stockpile developed under section 4203 of the Atomic Energy Defense Act [50 U.S.C. 2523] (as transferred and redesignated by section 3161(e)(4) [probably should be “3141(e)(4)”] of this Act) that is required to be submitted to Congress not later than March 15, 2005.”




Executive Documents

Annual Update to the Report Specified in Section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84)
Memorandum of President of the United States, Feb. 7, 2011, 76 F.R. 7477, provided:
Memorandum for the Secretary of Defense [and] the Secretary of Energy
By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the Secretaries of Defense and Energy to jointly provide annual updates to the report specified in section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) (the “1251 Report”) [set out as a note above]. I further authorize and direct the Secretaries of Defense and Energy to jointly submit this annual update to the 1251 Report concurrently with the President’s budget each year, beginning in calendar year 2011.
The Secretary of Defense is authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 2523a. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3133(c)(1), Jan. 2, 2013, 126 Stat. 2192

Section, Pub. L. 107–314, div. D, title XLII, § 4203A, as added Pub. L. 111–383, div. C, title XXXI, § 3112(a), Jan. 7, 2011, 124 Stat. 4507, related to biennial plan on modernization and refurbishment of the nuclear security complex.



§ 2523b. Transferred
Editorial Notes
Codification
Section, Pub. L. 112–81, div. A, title X, § 1045, Dec. 31, 2011, 125 Stat. 1577; Pub. L. 112–239, div. A, title X, § 1076(a)(19), Jan. 2, 2013, 126 Stat. 1949, which related to nuclear force reductions, was transferred to section 494 of Title 10, Armed Forces, by Pub. L. 112–239, div. A, title X, § 1033(b)(1)(A)–(C), Jan. 2, 2013, 126 Stat. 1920.



§ 2523c. Major warhead refurbishment program
In fiscal year 2015 and subsequent fiscal years, the Secretary of Energy shall submit to the congressional defense committees (as defined in U.S.C. 101(a)(16) 11 So in original. Probably should be “10 U.S.C. 101(a)(16)”.) a report, on each major warhead refurbishment program that reaches the Phase 6.3 milestone, that provides an analysis of alternatives. Such report shall include—(1) a full description of alternatives considered prior to the award of Phase 6.3;

(2) a comparison of the costs and benefits of each of those alternatives, to include an analysis of trade-offs among cost, schedule, and performance objectives against each alternative considered;

(3) identification of the cost and risk of critical technology elements associated with each alternative, including technology maturity, integration risk, manufacturing feasibility, and demonstration needs;

(4) identification of the cost and risk of additional capital asset and infrastructure capabilities required to support production and certification of each alternative;

(5) a comparative analysis of the risks, costs, and scheduling needs for any military requirement intended to enhance warhead safety, security, or maintainability, including any requirement to consolidate and/or integrate warhead systems or mods as compared to at least one other feasible refurbishment alternative the Nuclear Weapons Council considers appropriate; and

(6) a life-cycle cost estimate for the alternative selected that details the overall cost, scope, and schedule planning assumptions.

(Pub. L. 113–235, div. D, title III, § 308, Dec. 16, 2014, 128 Stat. 2324.)

Editorial Notes
Codification
Section was enacted as part of the Energy and Water Development and Related Agencies Appropriations Act, 2015, and also as part of the Consolidated and Further Continuing Appropriations Act, 2015, and not as part of the Atomic Energy Defense Act which comprises this chapter.



§ 2524. Stockpile management program(a) Program requiredThe Secretary of Energy, acting through the Administrator and in consultation with the Secretary of Defense, shall carry out a program, in support of the stockpile stewardship program, to provide for the effective management of the weapons in the nuclear weapons stockpile, including the extension of the effective life of such weapons. The program shall have the following objectives:(1) To increase the reliability, safety, and security of the nuclear weapons stockpile of the United States.

(2) To further reduce the likelihood of the resumption of underground nuclear weapons testing.

(3) To achieve reductions in the future size of the nuclear weapons stockpile.

(4) To reduce the risk of an accidental detonation of an element of the stockpile.

(5) To reduce the risk of an element of the stockpile being used by a person or entity hostile to the United States, its vital interests, or its allies.


(b) Program limitationsIn carrying out the stockpile management program under subsection (a), the Secretary of Energy shall ensure that—(1) any changes made to the stockpile shall be made to achieve the objectives identified in subsection (a); and

(2) any such changes made to the stockpile shall—(A) remain consistent with basic design parameters by including, to the maximum extent feasible, components that are well understood or are certifiable without the need to resume underground nuclear weapons testing; and

(B) use the design, certification, and production expertise resident in the nuclear security enterprise to fulfill current mission requirements of the existing stockpile.



(c) Program budgetIn accordance with the requirements under section 2529 of this title, for each budget submitted by the President to Congress under section 1105 of title 31, the amounts requested for the program under this section shall be clearly identified in the budget justification materials submitted to Congress in support of that budget.


(Pub. L. 107–314, div. D, title XLII, § 4204, formerly Pub. L. 106–65, div. C, title XXXI, § 3133, Oct. 5, 1999, 113 Stat. 926; renumbered Pub. L. 107–314, div. D, title XLII, § 4204, and amended Pub. L. 108–136, div. C, title XXXI, §§ 3111, 3141(e)(5), Nov. 24, 2003, 117 Stat. 1743, 1758; Pub. L. 111–84, div. C, title XXXI, § 3113(a)(2), Oct. 28, 2009, 123 Stat. 2704; Pub. L. 112–239, div. C, title XXXI, § 3133(d), Jan. 2, 2013, 126 Stat. 2192; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(2), Dec. 26, 2013, 127 Stat. 1073.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (a). Pub. L. 113–66 struck out “for Nuclear Security” after “Administrator” in introductory provisions.
Subsec. (b)(2)(B). Pub. L. 112–239, § 3133(d)(1), substituted “nuclear security enterprise” for “nuclear complex”.
Subsecs. (c) to (e). Pub. L. 112–239, § 3133(d)(2), (3), redesignated subsec. (e) as (c) and struck out former subsecs. (c) and (d), which related, respectively, to program plan and annual updates.
2009—Pub. L. 111–84 amended section generally. Prior to amendment, section related to the nuclear weapons stockpile life extension program.
2003—Subsec. (c). Pub. L. 108–136, § 3111, struck out subsec. (c), which related to a plan for the extension of the effective life of the weapons in the nuclear weapons stockpile.
Subsec. (c)(1). Pub. L. 108–136, § 3141(e)(5)(D), substituted “October 5, 1999” for “the date of the enactment of this Act”.
Subsecs. (d) to (f). Pub. L. 108–136, § 3111, struck out subsecs. (d) to (f). Prior to amendment, subsec. (d) required submittal to committees of the House and Senate of a plan for the extension of the effective life of the weapons in the nuclear weapons stockpile and annual updates of the plan, subsec. (e) required a GAO assessment of the plan and updates, and subsec. (f) stated the sense of Congress regarding funding of the program under subsec. (a).

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–136, div. C, title XXXI, § 3111, Nov. 24, 2003, 117 Stat. 1743, provided that the amendment made by section 3111 is effective December 31, 2004.



§ 2524a. Repealed. Pub. L. 111–84, div. C, title XXXI, § 3113(a)(1), Oct. 28, 2009, 123 Stat. 2704

Section, Pub. L. 107–314, div. D, title XLII, § 4204A, formerly § 4204a, as added Pub. L. 109–163, div. C, title XXXI, § 3111(a), Jan. 6, 2006, 119 Stat. 3539; renumbered § 4204A, Pub. L. 110–181, div. C, title XXXI, § 3117(1), Jan. 28, 2008, 122 Stat. 578, related to the Reliable Replacement Warhead program.



§ 2525. Annual assessments and reports to the President and Congress regarding the condition of the United States nuclear weapons stockpile(a) Annual assessments requiredFor each nuclear weapon type in the stockpile of the United States, each official specified in subsection (b) on an annual basis shall, to the extent such official is directly responsible for the safety, reliability, performance, or military effectiveness of that nuclear weapon type, complete an assessment of the safety, reliability, performance, or military effectiveness (as the case may be) of that nuclear weapon type.


(b) Covered officialsThe officials referred to in subsection (a) are the following:(1) The head of each national security laboratory.

(2) The Commander of the United States Strategic Command.


(c) Dual validation teams in support of assessmentsIn support of the assessments required by subsection (a), the Administrator may establish teams, known as “dual validation teams”, to provide each national security laboratory responsible for weapons design with independent evaluations of the condition of each warhead for which such laboratory has lead responsibility. A dual validation team established by the Administrator shall—(1) be comprised of weapons experts from the laboratory that does not have lead responsibility for fielding the warhead being evaluated;

(2) have access to all surveillance and underground test data for all stockpile systems for use in the independent evaluations;

(3) use all relevant available data to conduct independent calculations; and

(4) pursue independent experiments to support the independent evaluations.


(d) Use of teams of experts for assessmentsThe head of each national security laboratory shall establish and use one or more teams of experts, known as “red teams”, to assist in the assessments required by subsection (a). Each such team shall include experts from both of the other national security laboratories. Each such team for a national security laboratory shall—(1) review both the matters covered by the assessments under subsection (a) performed by the head of that laboratory and any independent evaluations conducted by a dual validation team under subsection (c);

(2) subject such matters to challenge; and

(3) submit the results of such review and challenge, together with the findings and recommendations of such team with respect to such review and challenge, to the head of that laboratory.


(e) Report on assessmentsNot later than December 1 of each year, each official specified in subsection (b) shall submit to the Secretary concerned, and to the Nuclear Weapons Council, a report on the assessments that such official was required by subsection (a) to complete. The report shall include the following:(1) The results of each such assessment.

(2)(A) Such official’s determination as to whether or not one or more underground nuclear tests are necessary to resolve any issues identified in the assessments and, if so—(i) an identification of the specific underground nuclear tests that are necessary to resolve such issues; and

(ii) a discussion of why options other than an underground nuclear test are not available or would not resolve such issues.


(B) An identification of the specific underground nuclear tests which, while not necessary, might have value in resolving any such issues and a discussion of the anticipated value of conducting such tests.

(C) Such official’s determination as to the readiness of the United States to conduct the underground nuclear tests identified under subparagraphs (A)(i) and (B), if directed by the President to do so.


(3) In the case of a report submitted by the head of a national security laboratory—(A) a concise statement regarding the adequacy of the science-based tools and methods being used to determine the matters covered by the assessments;

(B) a concise statement regarding the adequacy of the tools and methods employed by the manufacturing infrastructure required by section 2532 of this title to identify and fix any inadequacy with respect to the matters covered by the assessments;

(C) a concise summary of the findings and recommendations of any teams under subsection (d) that relate to the assessments, together with a discussion of those findings and recommendations;

(D) a concise summary of the results of any independent evaluation conducted by a dual validation team under subsection (c); and

(E) a concise summary of any significant finding investigations initiated or active during the previous year for which the head of the national security laboratory has full or partial responsibility.


(4) In the case of a report submitted by the Commander of the United States Strategic Command—(A) a discussion of the relative merits of other nuclear weapon types (if any), or compensatory measures (if any) that could be taken, that could enable accomplishment of the missions of the nuclear weapon types to which the assessments relate, should such assessments identify any deficiency with respect to such nuclear weapon types;

(B) a summary of all major assembly releases in place as of the date of the report for the active and inactive nuclear weapon stockpiles; and

(C) the views of the Commander on the stockpile responsiveness program under section 2538b of this title, the activities conducted under such program, and any suggestions to improve such program.


(5) An identification and discussion of any matter having an adverse effect on the capability of the official submitting the report to accurately determine the matters covered by the assessments.


(f) Submittals to the President and Congress(1) Not later than February 1 of each year, the Secretary of Defense and the Secretary of Energy shall submit to the President—(A) each report, without change, submitted to either Secretary under subsection (e) during the preceding year;

(B) any comments that the Secretaries individually or jointly consider appropriate with respect to each such report;

(C) the conclusions that the Secretaries individually or jointly reach as to the safety, reliability, performance, and military effectiveness of the nuclear weapons stockpile of the United States; and

(D) any other information that the Secretaries individually or jointly consider appropriate.


(2) Not later than March 15 of each year, the President shall forward to Congress the matters received by the President under paragraph (1) for that year, together with any comments the President considers appropriate.

(3) If the President does not forward to Congress the matters required under paragraph (2) by the date required by such paragraph, the officials specified in subsection (b) shall provide a briefing to the congressional defense committees not later than March 30 on the report such officials submitted to the Secretary concerned under subsection (e).


(g) Classified formEach submittal under subsection (f) shall be in classified form only, with the classification level required for each portion of such submittal marked appropriately.


(h) DefinitionIn this section, the term “Secretary concerned” means—(1) the Secretary of Energy, with respect to matters concerning the Department of Energy; and

(2) the Secretary of Defense, with respect to matters concerning the Department of Defense.


(Pub. L. 107–314, div. D, title XLII, § 4205, formerly div. C, title XXXI, § 3141, Dec. 2, 2002, 116 Stat. 2730; renumbered div. D, title XLII, § 4205, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(6), Nov. 24, 2003, 117 Stat. 1759; Pub. L. 111–84, div. C, title XXXI, § 3114(a)(2)–(d), Oct. 28, 2009, 123 Stat. 2706, 2707; Pub. L. 112–239, div. C, title XXXI, § 3131(c), Jan. 2, 2013, 126 Stat. 2180; Pub. L. 113–66, div. C, title XXXI, §§ 3122, 3146(c)(3), Dec. 26, 2013, 127 Stat. 1061, 1074; Pub. L. 113–291, div. C, title XXXI, § 3142(d), Dec. 19, 2014, 128 Stat. 3900; Pub. L. 114–92, div. C, title XXXI, § 3112(d), Nov. 25, 2015, 129 Stat. 1191.)

Editorial Notes
Codification
Section was formerly classified to section 7274s of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2015—Subsec. (e)(4)(C). Pub. L. 114–92 added subpar. (C).
2014—Subsec. (b)(2). Pub. L. 113–291 substituted “Commander” for “commander”.
2013—Subsec. (c). Pub. L. 113–66, § 3146(c)(3)(A), struck out “for Nuclear Security” before “may establish teams,” in introductory provisions.
Subsec. (e)(3)(E). Pub. L. 113–66, § 3122(a)(1), added subpar. (E).
Subsec. (e)(4). Pub. L. 113–66, § 3122(a)(2), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “In the case of a report submitted by the Commander of the United States Strategic Command, a discussion of the relative merits of other nuclear weapon types (if any), or compensatory measures (if any) that could be taken, that could enable accomplishment of the missions of the nuclear weapon types to which the assessments relate, should such assessments identify any deficiency with respect to such nuclear weapon types.”
Subsec. (f)(1). Pub. L. 113–66, § 3122(b)(1), substituted “February 1” for “March 1” in introductory provisions.
Subsec. (f)(3). Pub. L. 113–66, § 3122(b)(2), added par. (3).
Subsec. (h). Pub. L. 113–66, § 3146(c)(3)(B), in heading, substituted “Definition” for “Definitions” and, in text, substituted “section, the term” for “section:”, struck out par. (1) which defined “national security laboratory”, struck out par. (2) designation and “The term” before “ ‘Secretary concerned’ ”, redesignated subpars. (A) and (B) of former par. (2) as pars. (1) and (2), respectively, and realigned margins.
Subsec. (i). Pub. L. 112–239 struck out subsec. (i) which related to first submissions under subsecs. (e) and (f).
2009—Subsec. (c). Pub. L. 111–84, § 3114(a)(2)(B), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 111–84, § 3114(a)(2)(A), redesignated subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (d)(1). Pub. L. 111–84, § 3114(b), inserted “both” after “review” and “and any independent evaluations conducted by a dual validation team under subsection (c)” after “that laboratory”.
Subsec. (e). Pub. L. 111–84, § 3114(a)(2)(A), redesignated subsec. (d) as (e). Former subsec. (e) redesignated (f).
Subsec. (e)(3)(C). Pub. L. 111–84, § 3114(d)(1), substituted “subsection (d)” for “subsection (c)”.
Subsec. (e)(3)(D). Pub. L. 111–84, § 3114(c), added subpar. (D).
Subsec. (f). Pub. L. 111–84, § 3114(a)(2)(A), redesignated subsec. (e) as (f). Former subsec. (f) redesignated (g).
Subsec. (f)(1)(A). Pub. L. 111–84, § 3114(d)(2), substituted “subsection (e)” for “subsection (d)”.
Subsec. (g). Pub. L. 111–84, § 3114(d)(3), substituted “subsection (f)” for “subsection (e)”.
Pub. L. 111–84, § 3114(a)(2)(A), redesignated subsec. (f) as (g). Former subsec. (g) redesignated (h).
Subsec. (h). Pub. L. 111–84, § 3114(a)(2)(A), redesignated subsec. (g) as (h). Former subsec. (h) redesignated (i).
Subsec. (i). Pub. L. 111–84, § 3114(a)(2)(A), redesignated subsec. (h) as (i).
Subsec. (i)(1). Pub. L. 111–84, § 3114(d)(4)(A), substituted “subsection (e)” for “subsection (d)”.
Subsec. (i)(2). Pub. L. 111–84, § 3114(d)(4)(B), substituted “subsection (f)” for “subsection (e)”.
2003—Subsec. (d)(3)(B). Pub. L. 108–136, § 3141(e)(6)(D), substituted “section 2532 of this title” for “section 3137 of the National Defense Authorization Act for Fiscal Year 1996 (42 U.S.C. 2121 note)”.



§ 2526. Form of certifications regarding the safety or reliability of the nuclear weapons stockpile
Any certification submitted to the President by the Secretary of Defense or the Secretary of Energy regarding confidence in the safety or reliability of a nuclear weapon type in the United States nuclear weapons stockpile shall be submitted in classified form only.
(Pub. L. 107–314, div. D, title XLII, § 4206, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3194], Oct. 30, 2000, 114 Stat. 1654, 1654A–481; renumbered Pub. L. 107–314, div. D, title XLII, § 4206, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(7), Nov. 24, 2003, 117 Stat. 1759.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.



§ 2527. Nuclear test ban readiness program(a) Establishment of programThe Secretary of Energy shall establish and support a program to assure that the United States is in a position to maintain the reliability, safety, and continued deterrent effect of its stockpile of existing nuclear weapons designs in the event that a low-threshold or comprehensive ban on nuclear explosives testing is negotiated and ratified within the framework agreed to by the United States and the Russian Federation.


(b) Purposes of programThe purposes of the program under subsection (a) shall be the following:(1) To assure that the United States maintains a vigorous program of stockpile inspection and non-explosive testing so that, if a low-threshold or comprehensive test ban is entered into, the United States remains able to detect and identify potential problems in stockpile reliability and safety in existing designs of nuclear weapons.

(2) To assure that the specific materials, components, processes, and personnel needed for the remanufacture of existing nuclear weapons or the substitution of alternative nuclear warheads are available to support such remanufacture or substitution if such action becomes necessary in order to satisfy reliability and safety requirements under a low-threshold or comprehensive test ban agreement.

(3) To assure that a vigorous program of research in areas related to nuclear weapons science and engineering is supported so that, if a low-threshold or comprehensive test ban agreement is entered into, the United States is able to maintain a base of technical knowledge about nuclear weapons design and nuclear weapons effects.


(c) Conduct of programThe Secretary of Energy shall carry out the program provided for in subsection (a). The program shall be carried out with the participation of representatives of the Department of Defense, the nuclear weapons production facilities, and the national security laboratories.


(Pub. L. 107–314, div. D, title XLII, § 4207, formerly Pub. L. 100–456, div. A, title XIV, § 1436, Sept. 29, 1988, 102 Stat. 2075; Pub. L. 105–85, div. C, title XXXI, § 3152(i), Nov. 18, 1997, 111 Stat. 2042; renumbered Pub. L. 107–314, div. D, title XLII, § 4207, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(8), Nov. 24, 2003, 117 Stat. 1759; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(4), Dec. 26, 2013, 127 Stat. 1074.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (a). Pub. L. 113–66, § 3146(c)(4)(A)–(C), redesignated subsec. (b) as (a), substituted “Russian Federation” for “Soviet Union”, and struck out former subsec. (a) which related to congressional findings regarding negotiations between the United States and the Soviet Union on nuclear test ban verification measures.
Subsec. (b). Pub. L. 113–66, § 3146(c)(4)(B), (D), redesignated subsec. (c) as (b) and substituted “subsection (a)” for “subsection (b)” in introductory provisions. Former subsec. (b) redesignated (a).
Subsec. (c). Pub. L. 113–66, § 3146(c)(4)(B), (E), redesignated subsec. (d) as (c) and substituted “subsection (a)” for “subsection (b)” and “national security laboratories” for “national nuclear weapons laboratories”. Former subsec. (c) redesignated (b).
Subsec. (d). Pub. L. 113–66, § 3146(c)(4)(B), redesignated subsec. (d) as (c).
2003—Pub. L. 108–136, § 3141(e)(8)(D), made technical amendment to section catchline.
1997—Subsec. (e). Pub. L. 105–85 struck out heading and text of subsec. (e). Text read as follows: “The Secretary of Energy shall submit to Congress each year an unclassified report (with a classified annex as necessary) that describes the progress made to the date of the report in achieving the purposes of the program required to be established under subsection (b).”



§ 2528. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3133(e)(1)(A), (2), Jan. 2, 2013, 126 Stat. 2192, 2193

Section, Pub. L. 107–314, div. D, title XLII, § 4208, formerly Pub. L. 104–106, div. C, title XXXI, § 3152, Feb. 10, 1996, 110 Stat. 623; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3192], Oct. 30, 2000, 114 Stat. 1654, 1654A–480; renumbered Pub. L. 107–314, div. D, title XLII, § 4208, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(9), Nov. 24, 2003, 117 Stat. 1759; Pub. L. 110–181, div. C, title XXXI, § 3112(b)(1), Jan. 28, 2008, 122 Stat. 577, required the Secretary of Energy to submit to Congress in odd-numbered years reports on the nuclear test readiness of the United States.

Editorial Notes
Codification
Section 3133(e)(1)(A) of Pub. L. 112–239 repealed section 4208 of Pub. L. 107–314, which was classified to this section. Section 3133(e)(2) of Pub. L. 112–239 repealed section 3152 of Pub. L. 104–106, which was transferred and redesignated as section 4208 of Pub. L. 107–314, and section 3133(e)(2) is treated as also repealing this section, to reflect the probable intent of Congress.



§ 2528a. Repealed. Pub. L. 110–181, div. C, title XXXI, § 3112(a), Jan. 28, 2008, 122 Stat. 577

Section, Pub. L. 108–136, div. C, title XXXI, § 3113, Nov. 24, 2003, 117 Stat. 1743, related to readiness posture for resumption by the United States of underground nuclear weapons tests.



§ 2529. Requirements for specific request for new or modified nuclear weapons(a) Requirement for request for funds for development(1) In any fiscal year after fiscal year 2002 in which the Secretary of Energy plans to carry out activities described in paragraph (2) relating to the development of a new nuclear weapon or modified nuclear weapon, the Secretary—(A) shall specifically request funds for such activities in the budget of the President for that fiscal year under section 1105(a) of title 31; and

(B) may carry out such activities only if amounts are authorized to be appropriated for such activities by an Act of Congress consistent with section 7270 of title 42.


(2) The activities described in this paragraph are as follows:(A) The conduct, or provision for conduct, of research and development which could lead to the production of a new nuclear weapon by the United States.

(B) The conduct, or provision for conduct, of engineering or manufacturing to carry out the production of a new nuclear weapon by the United States.

(C) The conduct, or provision for conduct, of research and development which could lead to the production of a modified nuclear weapon by the United States.

(D) The conduct, or provision for conduct, of engineering or manufacturing to carry out the production of a modified nuclear weapon by the United States.



(b) Budget request formatThe Secretary shall include in a request for funds under subsection (a) the following:(1) In the case of funds for activities described in subparagraph (A) or (C) of subsection (a)(2), a single dedicated line item for all such activities for new nuclear weapons or modified nuclear weapons that are in phase 1, 2, or 2A or phase 6.1, 6.2, or 6.2A (as the case may be), or any concept work prior to phase 1 or 6.1 (as the case may be), of the nuclear weapons acquisition process.

(2) In the case of funds for activities described in subparagraph (B) or (D) of subsection (a)(2), a dedicated line item for each such activity for a new nuclear weapon or modified nuclear weapon that is in phase 3 or higher or phase 6.3 or higher (as the case may be) of the nuclear weapons acquisition process.


(c) ExceptionSubsection (a) shall not apply to funds for purposes of conducting, or providing for the conduct of, research and development, or manufacturing and engineering, determined by the Secretary to be necessary to address proliferation concerns.


(d) DefinitionsIn this section:(1) The term “modified nuclear weapon” means a nuclear weapon that contains a pit or canned subassembly, either of which—(A) is in the nuclear weapons stockpile as of December 2, 2002; and

(B) is being modified in order to meet a military requirement that is other than the military requirements applicable to such nuclear weapon when first placed in the nuclear weapons stockpile.


(2) The term “new nuclear weapon” means a nuclear weapon that contains a pit or canned subassembly, either of which is neither—(A) in the nuclear weapons stockpile on December 2, 2002; nor

(B) in production as of that date.



(Pub. L. 107–314, div. D, title XLII, § 4209, formerly div. C, title XXXI, § 3143, Dec. 2, 2002, 116 Stat. 2733; renumbered div. D, title XLII, § 4209, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(10), Nov. 24, 2003, 117 Stat. 1759; Pub. L. 111–84, div. C, title XXXI, § 3115, Oct. 28, 2009, 123 Stat. 2707; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(5), Dec. 26, 2013, 127 Stat. 1074; Pub. L. 115–232, div. C, title XXXI, § 3111(c), Aug. 13, 2018, 132 Stat. 2289.)

Editorial Notes
Codification
Section was formerly classified to section 7271d of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2018—Subsec. (a)(1). Pub. L. 115–232 inserted dash after “weapon, the Secretary”, designated remainder of existing provisions as subpar. (A), and added subpar. (B).
2013—Subsec. (d). Pub. L. 113–66 made technical amendment to reference in original act which appears in text as reference to “December 2, 2002” in two places.
2009—Subsec. (c). Pub. L. 111–84, § 3115(1), substituted “necessary to address proliferation concerns.” for “necessary—
“(1) for the nuclear weapons life extension program;
“(2) to modify an existing nuclear weapon solely to address safety or reliability concerns; or
“(3) to address proliferation concerns.”
Subsec. (d). Pub. L. 111–84, § 3115(2), redesignated pars. (2) and (3) as (1) and (2), respectively, and struck out former par. (1), which read as follows: “The term ‘life extension program’ means the program to repair or replace non-nuclear components, or to modify the pit or canned subassembly, of nuclear weapons that are in the nuclear weapons stockpile on December 2, 2002, in order to assure that such nuclear weapons retain the ability to meet the military requirements applicable to such nuclear weapons when first placed in the nuclear weapons stockpile.”

Statutory Notes and Related Subsidiaries
Development of Low-Yield Nuclear Weapons; Authorization and LimitationPub. L. 115–232, div. C, title XXXI, § 3111(a), Aug. 13, 2018, 132 Stat. 2289, provided that: “The Secretary of Energy, acting through the Administrator for Nuclear Security, may carry out the engineering development phase, and any subsequent phase, to modify or develop a low-yield nuclear warhead for submarine-launched ballistic missiles.”

Pub. L. 108–136, div. C, title XXXI, § 3116(c), Nov. 24, 2003, 117 Stat. 1746, as amended by Pub. L. 115–232, div. C, title XXXI, § 3111(b), Aug. 13, 2018, 132 Stat. 2289, provided that: “The Secretary of Energy may not commence the engineering development phase, or any subsequent phase, of a low-yield nuclear weapon unless the Secretary specifically requests funding for the development of that weapon pursuant to section 4209(a) of the Atomic Energy Defense Act (50 U.S.C. 2529(a)).”




§ 2530. Testing of nuclear weapons(a) Underground testingNo underground test of nuclear weapons may be conducted by the United States after September 30, 1996, unless a foreign state conducts a nuclear test after this date, at which time the prohibition on United States nuclear testing is lifted.


(b) Atmospheric testingNone of the funds appropriated pursuant to the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 107 Stat. 1547) or any other Act for any fiscal year may be available to maintain the capability of the United States to conduct atmospheric testing of a nuclear weapon.


(Pub. L. 107–314, div. D, title XLII, § 4210, formerly Pub. L. 102–377, title V, § 507(f), Oct. 2, 1992, 106 Stat. 1345; renumbered Pub. L. 107–314, div. D, title XLII, § 4210, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(11), Nov. 24, 2003, 117 Stat. 1760; Pub. L. 112–239, div. C, title XXXI, § 3131(d)(1), Jan. 2, 2013, 126 Stat. 2180.)

Editorial Notes

References in TextThe National Defense Authorization Act for Fiscal Year 1994, referred to in subsec. (b), is Pub. L. 103–160, Nov. 30, 1993, 107 Stat. 1547. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly set out in a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.
Pub. L. 108–136, div. C, title XXXI, § 3141(e)(11), Nov. 24, 2003, 117 Stat. 1760, which directed the transfer to this section of section 507(f) of the Energy and Water Development Appropriations Act, 1993, “(Public Law 102–337; 106 Stat. 1345)”, was executed by transferring section 507(f) of Pub. L. 102–377 to this section, to reflect the probable intent of Congress.

Amendments2013—Pub. L. 112–239 amended section generally. Prior to amendment, text read as follows: “No underground test of nuclear weapons may be conducted by the United States after September 30, 1996, unless a foreign state conducts a nuclear test after this date, at which time the prohibition on United States nuclear testing is lifted.”
2003—Pub. L. 108–136, § 3141(e)(11)(C)(i), inserted section catchline.



§ 2531. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3131(d)(3), Jan. 2, 2013, 126 Stat. 2181

Section, Pub. L. 107–314, div. D, title XLII, § 4211, formerly Pub. L. 103–160, div. C, title XXXI, § 3137, Nov. 30, 1993, 107 Stat. 1946; renumbered Pub. L. 107–314, div. D, title XLII, § 4211, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(12), Nov. 24, 2003, 117 Stat. 1760, provided for availablity of funds for maintaining the technical capability to resume underground nuclear testing at the Nevada Test Site.



§ 2532. Manufacturing infrastructure for refabrication and certification of nuclear weapons stockpile(a) Manufacturing program(1) The Secretary of Energy shall carry out a program for purposes of establishing within the Government a manufacturing infrastructure that has the capabilities of meeting the following objectives as specified in the most recent Nuclear Posture Review:(A) To provide a stockpile surveillance engineering base.

(B) To refabricate and certify weapon components and types in the enduring nuclear weapons stockpile, as necessary.

(C) To fabricate and certify new nuclear warheads, as necessary.

(D) To support nuclear weapons.

(E) To supply sufficient tritium in support of nuclear weapons to ensure an upload hedge in the event circumstances require.


(2) The purpose of the program carried out under paragraph (1) shall also be to develop manufacturing capabilities and capacities necessary to meet the requirements specified in the annual Nuclear Weapons Stockpile Memorandum.


(b) Required capabilitiesThe manufacturing infrastructure established under the program under subsection (a) shall include the following capabilities (modernized to attain the objectives referred to in that subsection):(1) The weapons assembly capabilities of the Pantex Plant.

(2) The weapon secondary fabrication capabilities of the Y–12 National Security Complex, Oak Ridge, Tennessee.

(3) The capabilities of the Savannah River Site relating to tritium recycling and fissile materials components processing and fabrication.

(4) The non-nuclear component capabilities of the Kansas City National Security Campus, Kansas City, Missouri.


(c) Nuclear Posture ReviewFor purposes of subsection (a), the term “Nuclear Posture Review” means the Department of Defense Nuclear Posture Review as contained in the Report of the Secretary of Defense to the President and Congress dated February 19, 1995, or subsequent such reports.


(Pub. L. 107–314, div. D, title XLII, § 4212, formerly Pub. L. 104–106, div. C, title XXXI, § 3137, Feb. 10, 1996, 110 Stat. 620; Pub. L. 104–201, div. C, title XXXI, § 3132(a), (b), Sept. 23, 1996, 110 Stat. 2829; renumbered Pub. L. 107–314, div. D, title XLII, § 4212, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(13), Nov. 24, 2003, 117 Stat. 1760; Pub. L. 112–239, div. C, title XXXI, § 3131(e), Jan. 2, 2013, 126 Stat. 2181; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(6), Dec. 26, 2013, 127 Stat. 1074; Pub. L. 116–92, div. C, title XXXI, § 3139(b)(3), Dec. 20, 2019, 133 Stat. 1962.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2019—Subsec. (a)(1). Pub. L. 116–92, § 3139(b)(3)(A), inserted “most recent” before “Nuclear Posture Review”.
Subsec. (b)(2). Pub. L. 116–92, § 3139(b)(3)(B)(i), substituted “National Security Complex” for “Plant”.
Subsec. (b)(4). Pub. L. 116–92, § 3139(b)(3)(B)(ii), substituted “National Security Campus, Kansas City, Missouri” for “Plant”.
2013—Subsec. (a)(2). Pub. L. 113–66, § 3146(c)(6)(A), substituted “Memorandum” for “Review”.
Subsec. (c). Pub. L. 113–66, § 3146(c)(6)(B), substituted “Congress” for “the Congress”.
Subsecs. (d), (e). Pub. L. 112–239 struck out subsecs. (d) and (e), which related, respectively, to funding and submission to Congress by Secretary of plans and reports.
2003—Subsec. (d). Pub. L. 108–136, § 3141(e)(13)(D), inserted “of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106)” after “section 3101(b)”.
1996—Subsec. (a). Pub. L. 104–201, § 3132(a), designated existing provisions as par. (1), redesignated former pars. (1) to (5) as subpars. (A) to (E), respectively, and added par. (2).
Subsec. (b)(3). Pub. L. 104–201, § 3132(b), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “The tritium production, recycling, and other weapons-related capabilities of the Savannah River Site.”



§ 2533. Reports on critical difficulties at national security laboratories and nuclear weapons production facilities(a) Reports by heads of laboratories and facilitiesIn the event of a difficulty at a national security laboratory or a nuclear weapons production facility that has a significant bearing on confidence in the safety or reliability of a nuclear weapon or nuclear weapon type, the head of the laboratory or facility, as the case may be, shall submit to the Administrator a report on the difficulty. The head of the laboratory or facility shall submit the report as soon as practicable after discovery of the difficulty.


(b) Transmittal by AdministratorNot later than 10 days after receipt of a report under subsection (a), the Administrator shall transmit the report (together with the comments of the Administrator) to the congressional defense committees, to the Secretary of Energy and the Secretary of Defense, and to the President.


(c) Omitted

(d) Inclusion of reports in annual stockpile assessmentAny report submitted pursuant to subsection (a) shall also be submitted to the President and Congress with the matters required to be submitted under section 2525(f) of this title for the year in which such report is submitted.


(Pub. L. 107–314, div. D, title XLII, § 4213, formerly Pub. L. 104–201, div. C, title XXXI, § 3159, Sept. 23, 1996, 110 Stat. 2842, § 4218(b), (c), formerly Pub. L. 105–85, div. A, title XIII, § 1305(c), (d), Nov. 18, 1997, 111 Stat. 1954; Pub. L. 106–65, div. C, title XXXI, § 3163(f), Oct. 5, 1999, 113 Stat. 946; renumbered Pub. L. 107–314, div. D, title XLII, § 4213, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(14), Nov. 24, 2003, 117 Stat. 1760; renumbered Pub. L. 107–314, div. D, title XLII, § 4218(c), (d), and amended Pub. L. 112–239, div. C, title XXXI, §§ 3131(f)(1), 3164(a)(3), Jan. 2, 2013, 126 Stat. 2181, 2206; renumbered Pub. L. 107–314, div. D, title XLII, § 4218(b), (c), and amended Pub. L. 113–66, div. C, title XXXI, § 3146(c)(7), (10)(B), Dec. 26, 2013, 127 Stat. 1074, 1075.)

Editorial Notes
Codification
Section was formerly classified to section 7274o of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.
Section is comprised in part of section 4213 of Pub. L. 107–314. See note below. Subsec. (c) of section 4213 of Pub. L. 107–314 amended section 179 of Title 10, Armed Forces.
Section is comprised of sections 4213 and 4218(b), (c) of Pub. L. 107–314. Section 4213, which was formerly part of Pub. L. 104–201, originally enacted this section, and section 4218(b), (c), which was formerly part of Pub. L. 105–85, originally amended this section. Both sections were renumbered to become part of Pub. L. 107–314 and, as a result, are shown in the source credit above as jointly comprising this section.

Amendments2013—Pub. L. 113–66, § 3146(c)(10)(B), renumbered Pub. L. 107–314, § 4218(c), (d), as § 4218(b), (c). See 1997 Amendment note below.
Pub. L. 112–239, § 3164(a)(3), renumbered Pub. L. 105–85, § 1305(c), (d), as Pub. L. 107–314, § 4218(c), (d). See 1997 Amendment note below.
Pub. L. 112–239, § 3131(f)(1)(A), substituted “national security laboratories and nuclear weapons production facilities” for “nuclear weapons laboratories and nuclear weapons production plants” in section catchline.
Subsec. (a). Pub. L. 113–66, § 3146(c)(7)(A), substituted “facilities” for “plants” in heading and “laboratory or facility” for “laboratory or plant” in two places in text.
Pub. L. 112–239, § 3131(f)(1)(B), in first sentence, substituted “national security laboratory” for “nuclear weapons laboratory”, “production facility” for “production plant”, and “Administrator” for “Assistant Secretary of Energy for Defense Programs”.
Subsec. (b). Pub. L. 112–239, § 3131(f)(1)(C), substituted “Administrator” for “Assistant Secretary” in heading and in two places in text.
Subsec. (d). Pub. L. 113–66, § 3146(c)(7)(B), substituted “assessment” for “certification” in heading and “submitted to the President and Congress with the matters required to be submitted under section 2525(f) of this title” for “included with the decision documents that accompany the annual certification of the safety and reliability of the United States nuclear weapons stockpile which is provided to the President” in text.
Subsec. (e). Pub. L. 112–239, § 3131(f)(1)(D), struck out subsec. (e), which defined terms “nuclear weapons laboratory” and “nuclear weapons production plant”.
1999—Subsecs. (d), (e). Pub. L. 106–65 added subsec. (d) and redesignated former subsec. (d) as (e).
1997—Subsec. (b). Pub. L. 107–314, § 4218(b), (c), formerly § 4218(c), (d), formerly Pub. L. 105–85, § 1305(c), (d), substituted “Not later than 10 days” for “As soon as practicable” and “committees,” for “committees and” and inserted before period at end “, and to the President”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the advanced scientific computing research program and activities at Lawrence Livermore National Laboratory, including the functions of the Secretary of Energy relating thereto, to the Secretary of Homeland Security, see sections 183(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
All national security functions and activities performed immediately before Oct. 5, 1999, by nuclear weapons laboratories and production facilities defined in this section, transferred to the Administrator for Nuclear Security of the National Nuclear Security Administration of the Department of Energy, see section 2481 of this title.



§ 2534. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(c)(8)(A), Dec. 26, 2013, 127 Stat. 1075

Section, Pub. L. 107–314, div. D, title XLII, § 4214, as added Pub. L. 109–364, div. C, title XXXI, § 3111(a), Oct. 17, 2006, 120 Stat. 2502; amended Pub. L. 112–239, div. C, title XXXI, § 3131(g)(1), Jan. 2, 2013, 126 Stat. 2181, related to plan for transformation of National Nuclear Security Administration nuclear security enterprise.



§ 2535. Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico(a) Replacement building requiredThe Secretary of Energy shall construct at Los Alamos National Laboratory, New Mexico, a building to replace the functions of the existing Chemistry and Metallurgy Research Building at Los Alamos National Laboratory associated with Department of Energy Hazard Category 2 special nuclear material operations.


(b) Limitation on costThe cost of the building constructed under subsection (a) may not exceed $3,700,000,000. If the Secretary determines the cost will exceed such amount, the Secretary shall submit a detailed justification for such increase to the congressional defense committees.


(c) Project basisThe construction authorized by subsection (a) shall use as its basis the facility project in the Department of Energy Readiness and Technical Base designated 04–D–125 (chemistry and metallurgy facility replacement project at Los Alamos National Laboratory).


(d) Assistance(1) In carrying out this section, the Secretary shall procure the services of the Commander of the Naval Facilities Engineering Command to assist the Secretary with respect to the program management, oversight, and design activities of the project authorized by subsection (a).

(2) The Secretary shall carry out this subsection using funds made available for the Administration.


(e) Deadline for commencement of operationsThe building constructed under subsection (a) shall commence operations by not later than December 31, 2026.


(Pub. L. 107–314, div. D, title XLII, § 4215, as added Pub. L. 112–239, div. C, title XXXI, § 3114(a)(1), Jan. 2, 2013, 126 Stat. 2170; amended Pub. L. 113–66, div. C, title XXXI, § 3146(c)(9), Dec. 26, 2013, 127 Stat. 1075.)

Editorial Notes
Amendments2013—Subsec. (d)(2). Pub. L. 113–66 struck out “National Nuclear Security” before “Administration”.

Statutory Notes and Related Subsidiaries
Alternative Plutonium Strategy; Full Operational Capability of Replacement ProjectPub. L. 112–239, div. C, title XXXI, § 3114(c)–(e), Jan. 2, 2013, 126 Stat. 2171, 2172, as amended by Pub. L. 113–66, div. C, title XXXI, § 3117, Dec. 26, 2013, 127 Stat. 1058, provided that:
“(c) Limitation on Alternative Plutonium Strategy.—“(1) Limitation on use of funds.—Except as provided in paragraph (2), no funds authorized to be appropriated by this Act [see Tables for classification] or any other Act may be obligated or expended on any activities associated with a plutonium strategy for the National Nuclear Security Administration that does not include achieving full operational capability of the replacement project by December 31, 2026, as required by section 4215(e) of the Atomic Energy Defense Act [50 U.S.C. 2535(e)], as added by subsection (a).

“(2) Use of funds for modular building strategy.—The Administrator for Nuclear Security may obligate and expend funds referred to in paragraph (1) for activities relating to a modular building strategy on and after the date that is 60 days after the date on which the Nuclear Weapons Council established under section 179 of title 10, United States Code, notifies the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] that—“(A) the modular building strategy—“(i) meets requirements for maintaining the nuclear weapons stockpile over a 30-year period;

“(ii) meets requirements for implementation of a responsive infrastructure, including meeting plutonium pit production requirements; and

“(iii) will achieve full operating capability for not less than two modular structures by not later than 2027;


“(B) in fiscal year 2015, the National Nuclear Security Administration will begin the process of designing and building modular buildings in accordance with Department of Energy Order 413.3 (relating to relating to program management and project management for the acquisition of capital assets); and

“(C) the Administrator will include the costs of the modular building strategy in the estimated expenditures and proposed appropriations reflected in the future-years nuclear security program submitted under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453).


“(3) Modular building strategy defined.—In this subsection, the term ‘modular building strategy’ means an alternative strategy to the replacement project that consists of repurposing existing facilities and constructing a series of modular structures, each of which is fully useable, to complement the function of the plutonium facility (PF–4) at Los Alamos National Laboratory, New Mexico, in accordance with all applicable safety and security standards of the Department of Energy.


“(d) Naval Reactor Study.—“(1) In general.—The Deputy Administrator for Naval Reactors shall conduct a study of the replacement project, including an analysis of the cost, benefits, and risks with respect to nuclear safety.

“(2) Submission.—Not later than 18 months after the date of the enactment of this Act [Jan. 2, 2013], the Deputy Administrator shall submit to the congressional defense committees a report on the study under paragraph (1), including recommendations of the Deputy Administrator with respect to the project structure, oversight model, and potential cost savings of the replacement project.

“(3) Consideration of recommendations.—In carrying out the replacement project, the Secretary of Energy shall consider the recommendations made by the Deputy Administrator in the report under paragraph (2) and incorporate such recommendations into the project as the Secretary considers appropriate.

“(4) Funding.—The Secretary of Energy and the Deputy Administrator shall carry out this subsection using funds authorized to be appropriated by this Act [see Tables for classification] or otherwise made available for the National Nuclear Security Administration that are not made available for the Naval Nuclear Propulsion Program.


“(e) Replacement Project Defined.—In this section [enacting this section and this note], the term ‘replacement project’ means the replacement project for the Chemistry and Metallurgy Research Building authorized by section 4215 of the Atomic Energy Defense Act [50 U.S.C. 2535], as added by subsection (a).”






§ 2536. Reports on life extension programs(a) Reports requiredBefore proceeding beyond phase 6.2 activities with respect to any life extension program, the Nuclear Weapons Council shall submit to the congressional defense committees a report on such phase 6.2 activities, including—(1) an assessment of the life extension options considered for the phase 6.2 activities, including whether the subsystems and components in each option are considered to be a refurbishment, reuse, or replacement of such subsystem or component; and

(2) an assessment of the option selected for the phase 6.2 activities, including—(A) whether the subsystems and components will be refurbished, reused, or replaced; and

(B) the advantages and disadvantages of refurbishment, reuse, and replacement for each such subsystem and component.



(b) Phase 6.2 activities definedIn this section, the term “phase 6.2 activities” means, with respect to a life extension program, the phase 6.2 feasibility study and option down-select.


(Pub. L. 107–314, div. D, title XLII, § 4216, as added Pub. L. 112–239, div. C, title XXXI, § 3141(a), Jan. 2, 2013, 126 Stat. 2193; amended Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(B), Dec. 26, 2013, 127 Stat. 1072; Pub. L. 116–92, div. C, title XXXI, § 3139(b)(4)(A), Dec. 20, 2019, 133 Stat. 1962.)

Editorial Notes
Amendments2019—Pub. L. 116–92 substituted “life” for “lifetime” in section catchline and wherever appearing in text.
2013—Subsec. (a). Pub. L. 113–66 struck out “established by section 179 of title 10” after “Nuclear Weapons Council” in introductory provisions.



§ 2537. Selected Acquisition Reports and independent cost estimates and reviews of certain programs and facilities(a) Selected Acquisition Reports(1) At the end of the first quarter of each fiscal year, the Secretary of Energy, acting through the Administrator, shall submit to the congressional defense committees a report on each nuclear weapon system undergoing life extension and each major alteration project (as defined in section 2753(a)(2) of this title) during the preceding fiscal year. The reports shall be known as Selected Acquisition Reports for the weapon system concerned.

(2) The information contained in the Selected Acquisition Report for a fiscal year for a nuclear weapon system shall be the information contained in the Selected Acquisition Report for each fiscal-year quarter in that fiscal year for a major defense acquisition program under section 2432 of title 10, expressed in terms of the nuclear weapon system.


(b) Independent cost estimates and reviews(1) The Secretary, acting through the Administrator, shall submit to the congressional defense committees and the Nuclear Weapons Council the following:(A) An independent cost estimate of the following:(i) Each nuclear weapon system undergoing life extension at the completion of phase 6.2A or new weapon system at the completion of phase 2A, relating to design definition and cost study.

(ii) Each nuclear weapon system undergoing life extension at the completion of phase 6.3 or new weapon system at the completion of phase 3, relating to development engineering.

(iii) Each nuclear weapon system undergoing life extension at the completion of phase 6.4, relating to production engineering, and before the initiation of phase 6.5, relating to first production.

(iv) Each new weapon system at the completion of phase 4, relating to production engineering, and before the initiation of phase 5, relating to first production.

(v) Each new nuclear facility within the nuclear security enterprise that is estimated to cost more than $500,000,000 before such facility achieves critical decision 1 and before such facility achieves critical decision 2 in the acquisition process.

(vi) Each nuclear weapons system undergoing a major alteration project (as defined in section 2753(a)(2) of this title).


(B) An independent cost review of each nuclear weapon system undergoing life extension at the completion of phase 6.2 or new weapon system at the completion of phase 2, relating to study of feasibility and down-select.


(2) Each independent cost estimate and independent cost review under paragraph (1) shall include—(A) whether the cost baseline or the budget estimate for the period covered by the future-years nuclear security program has changed, and the rationale for any such change; and

(B) any views of the Secretary or the Administrator regarding such estimate or review.


(3) The Administrator shall review and consider the results of any independent cost estimate or independent cost review of a nuclear weapon system or a nuclear facility, as the case may be, under this subsection before entering the next phase of the development process of such system or the acquisition process of such facility.

(4) Except as otherwise specified in paragraph (1), each independent cost estimate or independent cost review of a nuclear weapon system or a nuclear facility under this subsection shall be submitted not later than 30 days after the date on which—(A) in the case of a nuclear weapons system, such system completes a phase specified in such paragraph; or

(B) in the case of a nuclear facility, such facility achieves critical decision 1 as specified in subparagraph (A)(v) of such paragraph.


(5) Each independent cost estimate or independent cost review submitted under this subsection shall be submitted in unclassified form, but may include a classified annex if necessary.


(c) Authority for further assessmentsUpon the request of the Administrator, the Secretary of Defense, acting through the Director of Cost Assessment and Program Evaluation and in consultation with the Administrator, may conduct an independent cost assessment of any initiative or program of the Administration that is estimated to cost more than $500,000,000.


(Pub. L. 107–314, div. D, title XLII, § 4217, as added Pub. L. 112–239, div. C, title XXXI, § 3162(a), Jan. 2, 2013, 126 Stat. 2204; amended Pub. L. 113–66, div. C, title XXXI, §§ 3112(b), 3146(a)(2)(C), Dec. 26, 2013, 127 Stat. 1053, 1072; Pub. L. 113–291, div. C, title XXXI, § 3114(a), (b), Dec. 19, 2014, 128 Stat. 3887, 3888; Pub. L. 114–92, div. C, title XXXI, § 3113(b)(1), (2)(A), Nov. 25, 2015, 129 Stat. 1192; Pub. L. 115–91, div. C, title XXXI, §§ 3113, 3133(d), Dec. 12, 2017, 131 Stat. 1884, 1896; Pub. L. 116–283, div. C, title XXXI, § 3111(b), Jan. 1, 2021, 134 Stat. 4377.)

Editorial Notes
Amendments2021—Subsec. (b)(1)(A)(i). Pub. L. 116–283, § 3111(b)(1)(A)(i), substituted “phase 6.2A or new weapon system at the completion of phase 2A” for “phase 6.2A”.
Subsec. (b)(1)(A)(ii). Pub. L. 116–283, § 3111(b)(1)(A)(ii), substituted “phase 6.3 or new weapon system at the completion of phase 3” for “phase 6.3”.
Subsec. (b)(1)(A)(iv) to (vi). Pub. L. 116–283, § 3111(b)(1)(A)(iii), (iv), added cl. (iv) and redesignated former cls. (iv) and (v) as (v) and (vi), respectively.
Subsec. (b)(1)(B). Pub. L. 116–283, § 3111(b)(1)(B), substituted “phase 6.2 or new weapon system at the completion of phase 2” for “phase 6.2”.
Subsec. (b)(4)(B). Pub. L. 116–283, § 3111(b)(2), substituted “subparagraph (A)(v)” for “subparagraph (A)(iv)”.
2017—Subsec. (a)(1). Pub. L. 115–91, § 3133(d)(1), substituted “the first quarter of each fiscal year” for “each fiscal-year quarter” and “and each major” for “or a major” and inserted “during the preceding fiscal year” after “2753(a)(2) of this title)”.
Subsec. (a)(2). Pub. L. 115–91, § 3133(d)(2), substituted “a fiscal year” for “a fiscal-year quarter” and “each fiscal-year quarter in that fiscal year” for “such fiscal-year quarter”.
Subsec. (b). Pub. L. 115–91, § 3113, amended subsec. (b) generally. Prior to amendment, subsec. (b) related to independent cost estimates and reviews, consisting of three pars.
2015—Pub. L. 114–92, § 3113(b)(2)(A), substituted “certain programs and facilities” for “life extension programs and new nuclear facilities” in section catchline.
Subsec. (a)(1). Pub. L. 114–92, § 3113(b)(1)(A), inserted “or a major alteration project (as defined in section 2753(a)(2) of this title)” after “life extension”.
Subsec. (b)(1)(A)(iv). Pub. L. 114–92, § 3113(b)(1)(B), added cl. (iv).
2014—Pub. L. 113–291, § 3114(b)(1), substituted “estimates and reviews of” for “estimates on” in section catchline.
Subsec. (b). Pub. L. 113–291, § 3114(b)(2)(A), inserted “and reviews” after “estimates” in heading.
Subsec. (b)(1). Pub. L. 113–291, § 3114(a)(3), struck out “an independent cost estimate of” after “Nuclear Weapons Council” in introductory provisions.
Pub. L. 113–291, § 3114(a)(1), (4), (5), inserted subpar. (A) designation and introductory provisions, redesignated former subpars. (A) to (C) as cls. (i) to (iii), respectively, of subpar. (A), and added subpar. (B).
Subsec. (b)(1)(A)(iii). Pub. L. 113–291, § 3114(a)(2), substituted “critical decision 1 and before such facility achieves critical decision 2” for “critical decision 2”.
Subsec. (b)(2), (3). Pub. L. 113–291, § 3114(b)(2)(B), inserted “or review” after “estimate”.
2013—Subsec. (b)(1). Pub. L. 113–66, § 3146(a)(2)(C), struck out “established under section 179 of title 10” after “Council” in introductory provisions.
Subsec. (b)(2). Pub. L. 113–66, § 3112(b)(1), substituted “submitted under this subsection before October 1, 2015,” for “for purposes of this subsection”.
Subsec. (b)(3). Pub. L. 113–66, § 3112(b)(2), added par. (3).



§ 2538. Advice to President and Congress regarding safety, security, and reliability of United States nuclear weapons stockpile(a) Policy(1) In generalIt is the policy of the United States—(A) to maintain a safe, secure, effective, and reliable nuclear weapons stockpile; and

(B) as long as other nations control or actively seek to acquire nuclear weapons, to retain a credible nuclear deterrent.


(2) Nuclear weapons stockpileIt is in the security interest of the United States to sustain the United States nuclear weapons stockpile through a program of stockpile stewardship, carried out at the national security laboratories and nuclear weapons production facilities.


(3) Sense of CongressIt is the sense of Congress that—(A) the United States should retain a triad of strategic nuclear forces sufficient to deter any future hostile foreign leadership with access to strategic nuclear forces from acting against the vital interests of the United States;

(B) the United States should continue to maintain nuclear forces of sufficient size and capability to implement an effective and robust deterrent strategy; and

(C) the advice of the persons required to provide the President and Congress with assurances of the safety, security, effectiveness, and reliability of the nuclear weapons force should be scientifically based, without regard for politics, and of the highest quality and integrity.



(b), (c) Omitted

(d) Advice and opinions regarding nuclear weapons stockpileIn addition to a director of a national security laboratory or a nuclear weapons production facility under section 2533 of this title, any member of the Nuclear Weapons Council may also submit to the President, the Secretary of Defense, the Secretary of Energy, or the congressional defense committees advice or opinion regarding the safety, security, effectiveness, and reliability of the nuclear weapons stockpile.


(e) Expression of individual views(1) In generalNo individual, including a representative of the President, may take any action against, or otherwise constrain, a director of a national security laboratory or a nuclear weapons production facility or a member of the Nuclear Weapons Council from presenting the professional views of the director or member, as the case may be, to the President, the National Security Council, or Congress regarding—(A) the safety, security, reliability, or credibility of the nuclear weapons stockpile and nuclear forces; or

(B) the status of, and plans for, the capabilities and infrastructure that support and sustain the nuclear weapons stockpile and nuclear forces.


(2) ConstructionNothing in paragraph (1)(B) may be construed to affect the interagency budget process.



(f) Representative of the President definedIn this section, the term “representative of the President” means the following:(1) Any official of the Department of Defense or the Department of Energy who is appointed by the President and confirmed by the Senate.

(2) Any member or official of the National Security Council.

(3) Any member or official of the Joint Chiefs of Staff.

(4) Any official of the Office of Management and Budget.


(Pub. L. 107–314, div. D, title XLII, § 4218, formerly Pub. L. 105–85, div. A, title XIII, § 1305, Nov. 18, 1997, 111 Stat. 1952, renumbered Pub. L. 107–314, div. D, title XLII, § 4218, and amended Pub. L. 112–239, div. C, title XXXI, § 3164(a), (b), Jan. 2, 2013, 126 Stat. 2206; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(D), (c)(10), Dec. 26, 2013, 127 Stat. 1072, 1075; Pub. L. 113–291, div. C, title XXXI, § 3142(e), Dec. 19, 2014, 128 Stat. 3900; Pub. L. 116–92, div. C, title XXXI, § 3139(b)(5), Dec. 20, 2019, 133 Stat. 1963.)

Editorial Notes

References in TextSection 2533 of this title, referred to in subsec. (d), was in the original “section 4213”, meaning section 4213 of Pub. L. 107–314, which is classified principally to section 2533 of this title.

Codification
Section is comprised of section 4218 of Pub. L. 107–314. Subsecs. (b) and (c) of section 4218 of Pub. L. 107–314 amended section 2533 of this title.
Section was formerly classified to section 7274p of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 112–239.

Amendments2019—Subsec. (d). Pub. L. 116–92, § 3139(b)(5)(A), struck out “or the Commander of the United States Strategic Command” after “Nuclear Weapons Council”.
Subsec. (e)(1). Pub. L. 116–92, § 3139(b)(5)(B), substituted “or a member of the Nuclear Weapons Council” for “, a member of the Nuclear Weapons Council, or the Commander of the United States Strategic Command” and “or member” for “, member, or Commander”.
2014—Subsec. (d). Pub. L. 113–291, § 3142(e)(1), substituted “Commander” for “commander”.
Subsec. (e)(1). Pub. L. 113–291, § 3142(e)(2), substituted “a representative” for “representatives” in introductory provisions.
2013—Subsec. (a). Pub. L. 113–66, § 3146(c)(10)(A), (B), redesignated subsec. (b) as (a) and struck out former subsec. (a), which related to congressional findings concerning safety and reliability of the nuclear weapons stockpile.
Subsec. (a)(9). Pub. L. 112–239, § 3164(b)(1), (3), substituted “national security laboratories” for “nuclear weapons laboratories” and “nuclear weapons production facilities” for “nuclear weapons production plants”.
Subsec. (a)(11). Pub. L. 112–239, § 3164(b)(1), substituted “national security laboratories” for “nuclear weapons laboratories”.
Subsec. (b). Pub. L. 113–66, § 3146(c)(10)(B), redesignated subsec. (c) as (b). Former subsec. (b) redesignated (a).
Subsec. (b)(2). Pub. L. 112–239, § 3164(b)(1), (3), substituted “national security laboratories” for “nuclear weapons laboratories” and “nuclear weapons production facilities” for “nuclear weapons production plants”.
Subsec. (c). Pub. L. 113–66, § 3146(c)(10)(B), redesignated subsec. (d) as (c). Former subsec. (c) redesignated (b).
Subsec. (d). Pub. L. 113–66, § 3146(c)(10)(B), (C), redesignated subsec. (e) as (d) and substituted “under section 2533 of this title” for “(under section 3159 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 42 U.S.C. 7274o))”. Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 113–66, § 3146(c)(10)(B), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Pub. L. 113–66, § 3146(a)(2)(D)(i), struck out “Joint” before “Nuclear Weapons Council”.
Pub. L. 112–239, § 3164(b)(2), (4), substituted “national security laboratory” for “nuclear weapons laboratory” and “nuclear weapons production facility” for “nuclear weapons production plant”.
Subsec. (f). Pub. L. 113–66, § 3146(c)(10)(B), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Pub. L. 112–239, § 3164(a)(4), amended subsec. (f) generally. Prior to amendment, text read as follows: “A representative of the President may not take any action against, or otherwise constrain, a director of a nuclear weapons laboratory or a nuclear weapons production plant, a member of the Joint Nuclear Weapons Council, or the Commander of United States Strategic Command for presenting individual views to the President, the National Security Council, or Congress regarding the safety, security, effectiveness, and reliability of the nuclear weapons stockpile.”
Subsec. (f)(1). Pub. L. 113–66, § 3146(a)(2)(D)(ii), struck out “established under section 179 of title 10” after “Nuclear Weapons Council” in introductory provisions.
Subsec. (g). Pub. L. 113–66, § 3146(c)(10)(B), redesignated subsec. (g) as (f).
Pub. L. 112–239, § 3164(b)(5), amended subsec. (g) generally. Prior to amendment, subsec. (g) set out definitions.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the advanced scientific computing research program and activities at Lawrence Livermore National Laboratory, including the functions of the Secretary of Energy relating thereto, to the Secretary of Homeland Security, see sections 183(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
All national security functions and activities performed immediately before Oct. 5, 1999, by nuclear weapons laboratories and production plants defined in this section, transferred to the Administrator for Nuclear Security of the National Nuclear Security Administration of the Department of Energy, see section 2481 of this title.



§ 2538a. Plutonium pit production capacity(a) RequirementConsistent with the requirements of the Secretary of Defense, the Secretary of Energy shall ensure that the nuclear security enterprise—(1) during 2021, begins production of qualification plutonium pits;

(2) during 2024, produces not less than 10 war reserve plutonium pits;

(3) during 2025, produces not less than 20 war reserve plutonium pits;

(4) during 2026, produces not less than 30 war reserve plutonium pits; and

(5) during 2030, produces not less than 80 war reserve plutonium pits.


(b) Annual certificationNot later than March 1, 2015, and each year thereafter through 2030, the Secretary of Energy shall certify to the congressional defense committees and the Secretary of Defense that the programs and budget of the Secretary of Energy will enable the nuclear security enterprise to meet the requirements under subsection (a).


(c) PlanIf the Secretary of Energy does not make a certification under subsection (b) by March 1 of any year in which a certification is required under that subsection, by not later than May 1 of such year, the Chairman of the Nuclear Weapons Council shall submit to the congressional defense committees a plan to enable the nuclear security enterprise to meet the requirements under subsection (a). Such plan shall include identification of the resources of the Department of Energy that the Chairman determines should be redirected to support the plan to meet such requirements.


(Pub. L. 107–314, div. D, title XLII, § 4219, as added Pub. L. 113–291, div. C, title XXXI, § 3112(b)(1), Dec. 19, 2014, 128 Stat. 3886; amended Pub. L. 116–92, div. C, title XXXI, § 3116(b), Dec. 20, 2019, 133 Stat. 1952.)

Editorial Notes
Amendments2019—Subsec. (a)(5). Pub. L. 116–92, § 3116(b)(1), added par. (5) and struck out former par. (5) which read as follows: “during a pilot period of not less than 90 days during 2027 (subject to subsection (b)), demonstrates the capability to produce war reserve plutonium pits at a rate sufficient to produce 80 pits per year.”
Subsec. (b). Pub. L. 116–92, § 3116(b)(2)–(4), redesignated subsec. (c) as (b), substituted “2030” for “2027 (or, if the authority under subsection (b) is exercised, 2029)”, and struck out former subsec. (b) which authorized a two-year delay of the demonstration requirement.
Subsec. (c). Pub. L. 116–92, § 3116(b)(3), (5), redesignated subsec. (d) as (c) and substituted “subsection (b)” for “subsection (c)”. Former subsec. (c) redesignated (b).
Subsec. (d). Pub. L. 116–92, § 3116(b)(3), redesignated subsec. (d) as (c).

Statutory Notes and Related Subsidiaries
Sense of Congress Related to Modification to Certain Requirements Relating to Plutonium Pit Production CapacityPub. L. 116–92, div. C, title XXXI, § 3116(a), Dec. 20, 2019, 133 Stat. 1951, provided that: 
“It is the sense of Congress that—
“(1) rebuilding a robust plutonium pit production infrastructure with a capacity of up to 80 pits per year is critical to maintaining the viability of the nuclear weapons stockpile;

“(2) that effort will require cooperation from experts across the nuclear security enterprise; and

“(3) any further delay to achieving a plutonium sustainment capability to support the planned stockpile life extension programs will result in an unacceptable capability gap to our deterrent posture.”






§ 2538b. Stockpile responsiveness program(a) Statement of policyIt is the policy of the United States to identify, sustain, enhance, integrate, and continually exercise all capabilities required to conceptualize, study, design, develop, engineer, certify, produce, and deploy nuclear weapons to ensure the nuclear deterrent of the United States remains safe, secure, reliable, credible, and responsive.


(b) Program requiredThe Secretary of Energy, acting through the Administrator and in consultation with the Secretary of Defense, shall carry out a stockpile responsiveness program, along with the stockpile stewardship program under section 2521 of this title and the stockpile management program under section 2524 of this title, to identify, sustain, enhance, integrate, and continually exercise all capabilities required to conceptualize, study, design, develop, engineer, certify, produce, and deploy nuclear weapons.


(c) ObjectivesThe program under subsection (b) shall have the following objectives:(1) Identify, sustain, enhance, integrate, and continually exercise all of the capabilities, infrastructure, tools, and technologies across the science, engineering, design, certification, and manufacturing cycle required to carry out all phases of the joint nuclear weapons life cycle process, with respect to both the nuclear security enterprise and relevant elements of the Department of Defense.

(2) Identify, enhance, and transfer knowledge, skills, and direct experience with respect to all phases of the joint nuclear weapons life cycle process from one generation of nuclear weapon designers and engineers to the following generation.

(3) Periodically demonstrate stockpile responsiveness throughout the range of capabilities as required, such as through the use of prototypes, flight testing, and development of plans for certification without the need for nuclear explosive testing.

(4) Shorten design, certification, and manufacturing cycles and timelines to minimize the amount of time and costs leading to an engineering prototype and production.

(5) Continually exercise processes for the integration and coordination of all relevant elements and processes of the Administration and the Department of Defense required to ensure stockpile responsiveness.

(6) The retention of the ability, in coordination with the Director of National Intelligence, to assess and develop prototype nuclear weapons of foreign countries if needed to meet intelligence requirements and, if necessary, to conduct no-yield testing of those prototypes.


(d) Joint nuclear weapons life cycle process definedIn this section, the term “joint nuclear weapons life cycle process” means the process developed and maintained by the Secretary of Defense and the Secretary of Energy for the development, production, maintenance, and retirement of nuclear weapons.


(Pub. L. 107–314, div. D, title XLII, § 4220, as added Pub. L. 114–92, div. C, title XXXI, § 3112(b)(1), Nov. 25, 2015, 129 Stat. 1189; amended Pub. L. 115–91, div. C, title XXXI, § 3135(b), Dec. 12, 2017, 131 Stat. 1898; Pub. L. 116–92, div. C, title XXXI, § 3114, Dec. 20, 2019, 133 Stat. 1951.)

Editorial Notes
Amendments2019—Subsec. (c)(3). Pub. L. 116–92, § 3114(1), substituted “capabilities as required, such as through the use of prototypes” for “capabilities required, including prototypes”.
Subsec. (c)(6). Pub. L. 116–92, § 3114(2), substituted “in coordination with the Director of National Intelligence” for “in consultation with the Director of National Intelligence” and inserted “if needed to meet intelligence requirements” after “foreign countries”.
2017—Subsec. (c)(6). Pub. L. 115–91 added par. (6).



§ 2538c. Long-term plan for meeting national security requirements for unencumbered uranium(a) In generalNot later than December 31 of each even-numbered year through 2026, the Secretary of Energy shall submit to the congressional defense committees a plan for meeting national security requirements for unencumbered uranium through 2065.


(b) Plan requirementsThe plan required by subsection (a) shall include the following:(1) An inventory of unencumbered uranium (other than depleted uranium), by program source and enrichment level, that, as of the date of the plan, is allocated to national security requirements.

(2) An inventory of unencumbered uranium (other than depleted uranium), by program source and enrichment level, that, as of the date of the plan, is not allocated to national security requirements but could be allocated to such requirements.

(3) An identification of national security requirements for unencumbered uranium, by program source and enrichment level.

(4) A description of any shortfall in obtaining unencumbered uranium to meet national security requirements and an assessment of whether that shortfall could be mitigated through the blending down of uranium that is of a higher enrichment level.

(5) An inventory of unencumbered depleted uranium, an assessment of the portion of that uranium that could be allocated to national security requirements through re-enrichment, and an estimate of the costs of re-enriching that uranium.

(6) A description of the swap and barter agreements involving unencumbered uranium needed to meet national security requirements that are in effect on the date of the plan.

(7) An assessment of whether additional enrichment of uranium will be required to meet national security requirements and an estimate of the time for production operations and the cost for each type of enrichment being considered.

(8) A description of changes in policy that would mitigate any shortfall in obtaining unencumbered uranium to meet national security requirements and the implications of those changes.


(c) Form of planThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.


(d) DefinitionsIn this section:(1) The term “depleted”, with respect to uranium, means that the uranium is depleted in uranium-235 compared with natural uranium.

(2) The term “unencumbered”, with respect to uranium, means that the United States has no obligation to foreign governments to use the uranium for only peaceful purposes.


(Pub. L. 107–314, div. D, title XLII, § 4221, as added Pub. L. 114–92, div. C, title XXXI, § 3131(a), Nov. 25, 2015, 129 Stat. 1201; amended Pub. L. 115–91, div. C, title XXXI, § 3133(e), Dec. 12, 2017, 131 Stat. 1897.)

Editorial Notes
Amendments2017—Subsec. (a). Pub. L. 115–91 substituted “Not later than December 31 of each even-numbered year through 2026” for “Concurrent with the submission to Congress of the budget of the President under section 1105(a) of title 31, in each even-numbered year beginning in 2016 and ending in 2026”.



§ 2538d. Incorporation of integrated surety architecture(a) Shipments(1) The Administrator shall ensure that shipments described in paragraph (2) incorporate surety technologies relating to transportation and shipping developed by the Integrated Surety Architecture program of the Administration.

(2) A shipment described in this paragraph is an over-the-road shipment of the Administration that involves any nuclear weapon planned to be in the active stockpile after 2025.


(b) Certain programs(1) The Administrator, in coordination with the Chairman of the Nuclear Weapons Council, shall ensure that each program described in paragraph (2) incorporates integrated designs compatible with the Integrated Surety Architecture program.

(2) A program described in this subsection is a program of the Administration that is a warhead development program, a life extension program, or a warhead major alteration program.


(c) Determination(1) If, on a case-by-case basis, the Administrator determines that a shipment under subsection (a) will not incorporate some or all of the surety technologies described in such subsection, or that a program under subsection (b) will not incorporate some or all of the integrated designs described in such subsection, the Administrator shall submit such determination to the congressional defense committees, including the results of an analysis conducted pursuant to paragraph (2).

(2) Each determination made under paragraph (1) shall be based on a documented, system risk analysis that considers security risk reduction, operational impacts, and technical risk.


(d) TerminationThe requirements of subsections (a) and (b) shall terminate on December 31, 2029.


(Pub. L. 107–314, div. D, title XLII, § 4222, as added Pub. L. 115–91, div. C, title XXXI, § 3112(a), Dec. 12, 2017, 131 Stat. 1883.)

§ 2538e. W93 nuclear warhead acquisition process(a) Reporting requirements(1) Phase 1Upon receiving a concept definition study under phase 1 of the joint nuclear weapons life cycle for the W93 nuclear weapon, the Nuclear Weapons Council shall submit to the congressional defense committees a report that includes the following:(A) A description of the potential military characteristics of the weapon.

(B) A description of the stockpile-to-target sequence requirements of the weapon.

(C) An initial assessment of the requirements a W93 nuclear weapon program is likely to generate for the nuclear security enterprise, including—(i) adjustments to the size and composition of the workforce;

(ii) additions to existing weapon design and production capabilities; or

(iii) additional facility recapitalization or new construction.


(D) A preliminary description of other significant requirements for a W93 nuclear weapon program, including—(i) first production unit date;

(ii) initial operational capability date;

(iii) full operational capability date; and

(iv) any unique safety and surety requirements that could increase design complexity or cost estimate uncertainty.



(2) Phase 2(A) In generalNot later than 15 days after the date on which the Nuclear Weapons Council approves phase 2 of the joint nuclear weapons life cycle for the W93 nuclear weapon, the Administrator shall submit to the congressional defense committees a plan to implement a process of independent peer review or review by a board of experts, or both, with respect to—(i) the nonnuclear components of the weapon;

(ii) subsystem design; and

(iii) engineering aspects of the weapon.


(B) Requirements for processThe Administrator shall ensure that the process required by subparagraph (A)—(i) uses—(I) all relevant capabilities of the Federal Government, the defense industrial base, and institutions of higher education; and

(II) other capabilities that the Administrator determines necessary; and


(ii) informs the entire development life cycle of the W93 nuclear weapon.




(b) Certifications and reports at phase 3Not later than 15 days after the date on which the Nuclear Weapons Council approves phase 3 of the joint nuclear weapons life cycle for the W93 nuclear weapon—(1) the Administrator shall certify to the congressional defense committees that—(A) phases 1 through 5 of the joint nuclear weapons life cycle for the weapon will employ, at a minimum, the same best practices and will provide Congress with the same level of programmatic insight as exists under the phase 6.X process for life extension programs; and

(B) the proposed design for the weapon can be carried out within estimated schedule and cost objectives; and


(2) the Commander of the United States Strategic Command shall submit to the congressional defense committees a report containing the requirements for weapon quantity and composition by type for the sub-surface ballistic nuclear (SSBN) force, including such requirements planned for the 15-year period following the date of the report, including any planned life extensions, retirements, or alterations.


(c) WaiversSubsections (a) and (b) may be waived during a period of war declared by Congress after January 1, 2021.


(d) Joint nuclear weapons life cycle definedIn this section, the term “joint nuclear weapons life cycle” has the meaning given that term in section 2538b of this title.


(Pub. L. 107–314, div. D, title XLII, § 4223, as added Pub. L. 116–283, div. C, title XXXI, § 3111(a)(1), Jan. 1, 2021, 134 Stat. 4375.)

§ 2538f. Earned value management and technology readiness levels for life extension programs(a) Review of contractor earned value management systemsThe Administrator shall enter into an arrangement with an independent entity under which that entity shall—(1) review and validate whether the earned value management systems of contractors of the Administration for life extension programs meet the earned value management national standard; and

(2) conduct periodic surveillance reviews of such systems to ensure that such systems maintain compliance with that standard through program completion.


(b) Benchmarks for technology readiness levelsThe Administrator shall—(1) establish specific benchmarks for technology readiness levels of critical technologies for life extension programs at key decision points; and

(2) ensure that critical technologies meet such benchmarks at such decision points.


(c) ApplicabilityThis section shall apply to programs that, as of January 1, 2021, have not entered phase 3 of the nuclear weapons acquisition process or phase 6.3 of a nuclear weapons life extension program.


(d) DefinitionIn this section, the term “earned value management national standard” means the most recent version of the EIA-748 Earned Value Management System Standard published by the National Defense Industrial Association.


(Pub. L. 107–314, div. D, title XLII, § 4224, as added Pub. L. 116–283, div. C, title XXXI, § 3112(a), Jan. 1, 2021, 134 Stat. 4377.)


Part B—Tritium
§ 2541. Tritium production program(a) Establishment of programThe Secretary of Energy shall establish a tritium production program that is capable of meeting the tritium requirements of the United States for nuclear weapons.


(b) Location of tritium production facilityThe Secretary shall locate any new tritium production facility of the Department of Energy at the Savannah River Site, South Carolina.


(c) In-reactor testsThe Secretary may perform in-reactor tests of tritium target rods as part of the activities carried out under the commercial light water reactor program.


(Pub. L. 107–314, div. D, title XLII, § 4231, formerly Pub. L. 104–106, div. C, title XXXI, § 3133, Feb. 10, 1996, 110 Stat. 618; renumbered Pub. L. 107–314, div. D, title XLII, § 4231, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(16), Nov. 24, 2003, 117 Stat. 1761; Pub. L. 112–239, div. C, title XXXI, § 3131(h), Jan. 2, 2013, 126 Stat. 2182; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(11)(A), Dec. 26, 2013, 127 Stat. 1075.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.
Subsec. (b) of section 2543 of this title, which was transferred to the end of this section and redesignated subsec. (c) by Pub. L. 113–66, § 3146(c)(11)(A), was based on Pub. L. 107–314, div. D, title XLII, § 4233, formerly Pub. L. 104–201, div. C, title XXXI, § 3133(c), (d), Sept. 23, 1996, 110 Stat. 2830; renumbered Pub. L. 107–314, div. D, title XLII, § 4233, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(18), Nov. 24, 2003, 117 Stat. 1761.

Amendments2013—Pub. L. 112–239 amended section generally. Prior to amendment, section related to tritium production program.
Subsec. (c). Pub. L. 113–66 transferred subsec. (b) of section 2543 of this title to the end of this section and redesignated it subsec. (c). See Codification note above.
2003—Subsec. (a)(1). Pub. L. 108–136, § 3141(e)(16)(D)(i), substituted “February 10, 1996” for “the date of the enactment of this Act”.
Subsec. (b). Pub. L. 108–136, § 3141(e)(16)(D)(ii), inserted “of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106)” after “section 3101”.
Subsecs. (d)(2)(B), (e). Pub. L. 108–136, § 3141(e)(16)(D)(i), substituted “February 10, 1996” for “the date of the enactment of this Act”.



§ 2542. Tritium recycling(a) In generalExcept as provided in subsection (b), the following activities shall be carried out at the Savannah River Site, South Carolina:(1) All tritium recycling for weapons, including tritium refitting.

(2) All activities regarding tritium formerly carried out at the Mound Plant, Ohio.


(b) ExceptionThe following activities may be carried out at the Los Alamos National Laboratory, New Mexico:(1) Research on tritium.

(2) Work on tritium in support of the defense inertial confinement fusion program.

(3) Provision of technical assistance to the Savannah River Site regarding the weapons surveillance program.


(Pub. L. 107–314, div. D, title XLII, § 4232, formerly Pub. L. 104–106, div. C, title XXXI, § 3136, Feb. 10, 1996, 110 Stat. 620; renumbered Pub. L. 107–314, div. D, title XLII, § 4232, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(17), Nov. 24, 2003, 117 Stat. 1761.)

§ 2543. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(c)(11)(B), Dec. 26, 2013, 127 Stat. 1075

Section, Pub. L. 107–314, div. D, title XLII, § 4233, formerly Pub. L. 104–201, div. C, title XXXI, § 3133(c), (d), Sept. 23, 1996, 110 Stat. 2830; renumbered Pub. L. 107–314, div. D, title XLII, § 4233, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(18), Nov. 24, 2003, 117 Stat. 1761; Pub. L. 113–66, div. C, title XXXI, § 3146(c)(11)(A), Dec. 26, 2013, 127 Stat. 1075, related to tritium production.



§ 2544. Modernization and consolidation of tritium recycling facilities
The Secretary of Energy shall carry out activities at the Savannah River Site, South Carolina, to—(1) modernize and consolidate the facilities for recycling tritium from weapons; and

(2) provide a modern tritium extraction facility so as to ensure that such facilities have a capacity to recycle tritium from weapons that is adequate to meet the requirements for tritium for weapons specified in the Nuclear Weapons Stockpile Memorandum.

(Pub. L. 107–314, div. D, title XLII, § 4234, formerly Pub. L. 104–201, div. C, title XXXI, § 3134, Sept. 23, 1996, 110 Stat. 2830; renumbered Pub. L. 107–314, div. D, title XLII, § 4234, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(e)(19), Nov. 24, 2003, 117 Stat. 1762; Pub. L. 112–239, div. C, title XXXI, § 3131(i), Jan. 2, 2013, 126 Stat. 2182.)

Editorial Notes
Amendments2013—Pub. L. 112–239 struck out subsec. (a) designation and heading “In general” and struck out subsec. (b), which limited funding to $9,000,000 for activities under subsec. (a).
2003—Subsec. (b). Pub. L. 108–136, § 3141(e)(19)(D), inserted “of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201)” after “section 3101”.



§ 2545. Procedures for meeting tritium production requirements(a) Production of new tritiumThe Secretary of Energy shall produce new tritium to meet the requirements of the Nuclear Weapons Stockpile Memorandum at the Tennessee Valley Authority Watts Bar or Sequoyah nuclear power plants consistent with the Secretary’s December 22, 1998, decision document designating the Secretary’s preferred tritium production technology.


(b) SupportTo support the method of tritium production set forth in subsection (a), the Secretary shall design and construct a new tritium extraction facility in the H-Area of the Savannah River Site, Aiken, South Carolina.


(c) Design and engineering developmentThe Secretary shall—(1) complete preliminary design and engineering development of the Accelerator Production of Tritium technology design as a backup source of tritium to the source set forth in subsection (a) and consistent with the Secretary’s December 22, 1998, decision document; and

(2) make available those funds necessary to complete engineering development and demonstration, preliminary design, and detailed design of key elements of the system consistent with the Secretary’s decision document of December 22, 1998.


(Pub. L. 107–314, div. D, title XLII, § 4235, formerly Pub. L. 106–65, div. C, title XXXI, § 3134, Oct. 5, 1999, 113 Stat. 927; renumbered Pub. L. 107–314, div. D, title XLII, § 4235, by Pub. L. 108–136, div. C, title XXXI, § 3141(e)(20), Nov. 24, 2003, 117 Stat. 1762.)



SUBCHAPTER III—PROLIFERATION MATTERS
§ 2561. Repealed. Pub. L. 111–84, div. C, title XXXI, § 3117(a), Oct. 28, 2009, 123 Stat. 2709

Section, Pub. L. 107–314, div. D, title XLIII, § 4301, formerly Pub. L. 105–85, div. C, title XXXI, § 3133, Nov. 18, 1997, 111 Stat. 2036; Pub. L. 105–261, div. A, title X, § 1069(b)(3), div. C, title XXXI, § 3131, Oct. 17, 1998, 112 Stat. 2136, 2246; renumbered Pub. L. 107–314, div. D, title XLIII, § 4301, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(f)(2), Nov. 24, 2003, 117 Stat. 1762, related to international cooperative stockpile stewardship.



§ 2562. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(d)(1)(A), Dec. 26, 2013, 127 Stat. 1075

Section, Pub. L. 107–314, div. D, title XLIII, § 4302, formerly Pub. L. 106–65, div. C, title XXXI, § 3136, Oct. 5, 1999, 113 Stat. 927; renumbered Pub. L. 107–314, div. D, title XLIII, § 4302, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(f)(3), Nov. 24, 2003, 117 Stat. 1762; Pub. L. 112–81, div. C, title XXXI, § 3121(b), Dec. 31, 2011, 125 Stat. 1709; Pub. L. 112–239, div. C, title XXXI, § 3131(bb)(1)(D), Jan. 2, 2013, 126 Stat. 2185, related to nonproliferation initiatives and activities.



§ 2563. Repealed. Pub. L. 115–91, div. C, title XXXI, § 3133(a)(1), Dec. 12, 2017, 131 Stat. 1896

Section, Pub. L. 107–314, div. D, title XLIII, § 4303, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3171], Oct. 30, 2000, 114 Stat. 1654, 1654A–475; Pub. L. 107–314, div. C, title XXXI, § 3153, Dec. 2, 2002, 116 Stat. 2738; renumbered Pub. L. 107–314, div. D, title XLIII, § 4303, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(f)(4), Nov. 24, 2003, 117 Stat. 1763, related to annual report on status of Nuclear Materials Protection, Control, and Accounting Program.



§ 2564. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(d)(2)(A), Dec. 26, 2013, 127 Stat. 1075

Section, Pub. L. 107–314, div. D, title XLIII, § 4304, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3172], Oct. 30, 2000, 114 Stat. 1654, 1654A–476; renumbered Pub. L. 107–314, div. D, title XLIII, § 4304, by Pub. L. 108–136, div. C, title XXXI, § 3141(f)(5), Nov. 24, 2003, 117 Stat. 1763, related to the Nuclear Cities Initiative.



§ 2565. Authority to conduct program relating to fissile materials
The Secretary of Energy may conduct programs designed to improve the protection, control, and accountability of fissile materials in Russia.
(Pub. L. 107–314, div. D, title XLIII, § 4305, formerly Pub. L. 104–106, div. C, title XXXI, § 3131, Feb. 10, 1996, 110 Stat. 617; Pub. L. 107–314, div. C, title XXXI, § 3152, Dec. 2, 2002, 116 Stat. 2738; renumbered Pub. L. 107–314, div. D, title XLIII, § 4305, by Pub. L. 108–136, div. C, title XXXI, § 3141(f)(6), Nov. 24, 2003, 117 Stat. 1763.)

Editorial Notes
Codification
Section was formerly set out as a note under section 5952 of Title 22, Foreign Relations and Intercourse, prior to renumbering by Pub. L. 108–136.

Amendments2002—Pub. L. 107–314, § 3152, struck out subsec. (a) designation and heading “Authority” and subsec. (b) heading and text. Prior to amendment, subsec. (b) related to semi-annual reports on obligations of funds.

Statutory Notes and Related Subsidiaries
Completion of Material Protection, Control, and Accounting Activities in the Russian FederationPub. L. 113–291, div. C, title XXXI, § 3122(b), Dec. 19, 2014, 128 Stat. 3894, provided that:
“(1) In general.—Except as provided in paragraph (2) or specifically authorized by Congress, international material protection, control, and accounting activities in the Russian Federation shall be completed not later than fiscal year 2018.

“(2) Exception.—The limitation in paragraph (1) shall not apply to international material protection, control, and accounting activities in the Russian Federation associated with the Agreement Concerning the Management and Disposition of Plutonium Designated as No Longer Required for Defense Purposes and Related Cooperation, signed at Moscow and Washington August 29 and September 1, 2000, and entered into force July 13, 2011 (TIAS 11–713.1), between the United States and the Russian Federation.”






§ 2566. Disposition of weapons-usable plutonium at Savannah River Site(a) Plan for construction and operation of MOX facility(1) Not later than February 1, 2003, the Secretary of Energy shall submit to Congress a plan for the construction and operation of the MOX facility at the Savannah River Site, Aiken, South Carolina.

(2) The plan under paragraph (1) shall include—(A) a schedule for construction and operations so as to achieve, as of January 1, 2012, and thereafter, the MOX production objective, and to produce 1 metric ton of mixed-oxide fuel by December 31, 2012; and

(B) a schedule of operations of the MOX facility designed so that 34 metric tons of defense plutonium and defense plutonium materials at the Savannah River Site will be processed into mixed-oxide fuel by January 1, 2019.


(3)(A) Not later than February 15 each year, beginning in 2004 and continuing for as long as the MOX facility is in use, the Secretary shall submit to Congress a report on the implementation of the plan required by paragraph (1).

(B) Each report under subparagraph (A) for years before 2010 shall include—(i) an assessment of compliance with the schedules included with the plan under paragraph (2); and

(ii) a certification by the Secretary whether or not the MOX production objective can be met by January 2012.


(C) Each report under subparagraph (A) for years after 2014 shall—(i) address whether the MOX production objective has been met; and

(ii) assess progress toward meeting the obligations of the United States under the Plutonium Management and Disposition Agreement.


(D) Each report under subparagraph (A) for years after 2019 shall also include an assessment of compliance with the MOX production objective and, if not in compliance, the plan of the Secretary for achieving one of the following:(i) Compliance with such objective.

(ii) Removal of all remaining defense plutonium and defense plutonium materials from the State of South Carolina.




(b) Corrective actions(1) If a report under subsection (a)(3) indicates that construction or operation of the MOX facility is behind the applicable schedule under subsection (g) by 12 months or more, the Secretary shall submit to Congress, not later than August 15 of the year in which such report is submitted, a plan for corrective actions to be implemented by the Secretary to ensure that the MOX facility project is capable of meeting the MOX production objective.

(2) If a plan is submitted under paragraph (1) in any year after 2008, the plan shall include corrective actions to be implemented by the Secretary to ensure that the MOX production objective is met.

(3) Any plan for corrective actions under paragraph (1) or (2) shall include established milestones under such plan for achieving compliance with the MOX production objective.

(4) If, before January 1, 2012, the Secretary determines that there is a substantial and material risk that the MOX production objective will not be achieved by 2012 because of a failure to achieve milestones set forth in the most recent corrective action plan under this subsection, the Secretary shall suspend further transfers of defense plutonium and defense plutonium materials to be processed by the MOX facility until such risk is addressed and the Secretary certifies that the MOX production objective can be met by 2012.

(5) If, after January 1, 2014, the Secretary determines that the MOX production objective has not been achieved because of a failure to achieve milestones set forth in the most recent corrective action plan under this subsection, the Secretary shall suspend further transfers of defense plutonium and defense plutonium materials to be processed by the MOX facility until the Secretary certifies that the MOX production objective can be met.

(6)(A) Upon making a determination under paragraph (4) or (5), the Secretary shall submit to Congress a report on the options for removing from the State of South Carolina an amount of defense plutonium or defense plutonium materials equal to the amount of defense plutonium or defense plutonium materials transferred to the State of South Carolina after April 15, 2002.

(B) Each report under subparagraph (A) shall include an analysis of each option set forth in the report, including the cost and schedule for implementation of such option, and any requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) relating to consideration or selection of such option.

(C) Upon submittal of a report under subparagraph (A), the Secretary shall commence any analysis that may be required under the National Environmental Policy Act of 1969 in order to select among the options set forth in the report.



(c) Contingent requirement for removal of plutonium and materials from Savannah River SiteIf the MOX production objective is not achieved as of January 1, 2014, the Secretary shall, consistent with the National Environmental Policy Act of 1969 [42 U.S.C. 4321 et seq.] and other applicable laws, remove from the State of South Carolina, for storage or disposal elsewhere—(1) not later than January 1, 2016, not less than 1 metric ton of defense plutonium or defense plutonium materials; and

(2) not later than January 1, 2022, an amount of defense plutonium or defense plutonium materials equal to the amount of defense plutonium or defense plutonium materials transferred to the Savannah River Site between April 15, 2002, and January 1, 2022, but not processed by the MOX facility.


(d) Economic and impact assistance(1) If the MOX production objective is not achieved as of January 1, 2016, the Secretary shall, subject to the availability of appropriations, pay to the State of South Carolina each year beginning on or after that date through 2021 for economic and impact assistance an amount equal to $1,000,000 per day, not to exceed $100,000,000 per year, until the later of—(A) the date on which the MOX production objective is achieved in such year; or

(B) the date on which the Secretary has removed from the State of South Carolina in such year at least 1 metric ton of defense plutonium or defense plutonium materials.


(2)(A) If, as of January 1, 2022, the MOX facility has not processed mixed-oxide fuel from defense plutonium and defense plutonium materials in the amount of not less than—(i) one metric ton, in each of any two consecutive calendar years; and

(ii) three metric tons total,

the Secretary shall, from funds available to the Secretary, pay to the State of South Carolina for economic and impact assistance an amount equal to $1,000,000 per day, not to exceed $100,000,000 per year, until the removal by the Secretary from the State of South Carolina of an amount of defense plutonium or defense plutonium materials equal to the amount of defense plutonium or defense plutonium materials transferred to the Savannah River Site between April 15, 2002, and January 1, 2022, but not processed by the MOX facility.

(B) Nothing in this paragraph may be construed to terminate, supersede, or otherwise affect any other requirements of this section.


(3) If the State of South Carolina obtains an injunction that prohibits the Department of Energy from taking any action necessary for the Department to meet any deadline specified by this subsection, that deadline shall be extended for a period of time equal to the period of time during which the injunction is in effect.


(e) Failure to complete planned disposition programIf on July 1 each year beginning in 2025 and continuing for as long as the MOX facility is in use, less than 34 metric tons of defense plutonium or defense plutonium materials have been processed by the MOX facility, the Secretary shall submit to Congress a plan for—(1) completing the processing of 34 metric tons of defense plutonium and defense plutonium material by the MOX facility; or

(2) removing from the State of South Carolina an amount of defense plutonium or defense plutonium materials equal to the amount of defense plutonium or defense plutonium materials transferred to the Savannah River Site after April 15, 2002, but not processed by the MOX facility.


(f) Removal of mixed-oxide fuel upon completion of operations of MOX facilityIf, one year after the date on which operation of the MOX facility permanently ceases, any mixed-oxide fuel remains at the Savannah River Site, the Secretary shall submit to Congress—(1) a report on when such fuel will be transferred for use in commercial nuclear reactors; or

(2) a plan for removing such fuel from the State of South Carolina.


(g) BaselineNot later than December 31, 2006, the Secretary shall submit to Congress a report on the construction and operation of the MOX facility that includes a schedule for revising the requirements of this section during fiscal year 2007 to conform with the schedule established by the Secretary for the MOX facility, which shall be based on estimated funding levels for the fiscal year.


(h) DefinitionsIn this section:(1) MOX production objectiveThe term “MOX production objective” means production at the MOX facility of mixed-oxide fuel from defense plutonium and defense plutonium materials at an average rate equivalent to not less than one metric ton of mixed-oxide fuel per year. The average rate shall be determined by measuring production at the MOX facility from the date the facility is declared operational to the Nuclear Regulatory Commission through the date of assessment.


(2) MOX facilityThe term “MOX facility” means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina.


(3) Defense plutonium; defense plutonium materialsThe terms “defense plutonium” and “defense plutonium materials” mean weapons-usable plutonium.



(Pub. L. 107–314, div. D, title XLIII, § 4306, formerly div. C, title XXXI, § 3182, Dec. 2, 2002, 116 Stat. 2747; renumbered div. D, title XLIII, § 4306, by Pub. L. 108–136, div. C, title XXXI, § 3141(f)(7)(A), Nov. 24, 2003, 117 Stat. 1763; amended Pub. L. 109–103, title III, § 313, Nov. 19, 2005, 119 Stat. 2280; Pub. L. 112–239, div. C, title XXXI, § 3116, Jan. 2, 2013, 126 Stat. 2172; Pub. L. 113–291, div. C, title XXXI, § 3142(f), Dec. 19, 2014, 128 Stat. 3900.)

Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in subsecs. (b)(6)(B), (C) and (c), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, as amended, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.

Amendments2014—Subsec. (b)(6)(C). Pub. L. 113–291, § 3142(f)(1), substituted “subparagraph (A)” for “paragraph (A)”.
Subsec. (c)(2). Pub. L. 113–291, § 3142(f)(2), substituted “2002,” for “2002”.
Subsec. (d)(3). Pub. L. 113–291, § 3142(f)(3), which directed amendment of par. (3) by inserting “of Energy” after “Department”, was executed by making the insertion after “Department” the first place appearing to reflect the probable intent of Congress.
2013—Subsec. (a)(3)(C). Pub. L. 112–239, § 3116(1)(A), substituted “2014” for “2012” in introductory provisions.
Subsec. (a)(3)(D). Pub. L. 112–239, § 3116(1)(B), substituted “2019” for “2017” in introductory provisions.
Subsec. (b)(1). Pub. L. 112–239, § 3116(2)(A), struck out “by January 1, 2012” before period at end.
Subsec. (b)(5). Pub. L. 112–239, § 3116(2)(B), substituted “2014” for “2012”.
Subsec. (c). Pub. L. 112–239, § 3116(3)(A), substituted “2014” for “2012” in introductory provisions.
Subsec. (c)(1). Pub. L. 112–239, § 3116(3)(B), substituted “2016” for “2014”.
Subsec. (c)(2). Pub. L. 112–239, § 3116(3)(C), substituted “2022” for “2020” in two places.
Subsec. (d)(1). Pub. L. 112–239, § 3116(4)(A), substituted “2016” for “2014” and “2021” for “2019” in introductory provisions.
Subsec. (d)(2)(A). Pub. L. 112–239, § 3116(4)(B), substituted “2022” for “2020” in two places.
Subsec. (e). Pub. L. 112–239, § 3116(5), substituted “2025” for “2023” in introductory provisions.
2005—Subsec. (a)(2)(A). Pub. L. 109–103, § 313(1)(A), substituted “2012” for “2009” in two places.
Subsec. (a)(3)(B)(ii). Pub. L. 109–103, § 313(1)(B)(i), substituted “2012” for “2009”.
Subsec. (a)(3)(C). Pub. L. 109–103, § 313(1)(B)(ii), substituted “2012” for “2009” in introductory provisions.
Subsec. (b)(1). Pub. L. 109–103, § 313(2)(A), substituted “(g)” for “(a)(2)” and “2012” for “2009”.
Subsec. (b)(4). Pub. L. 109–103, § 313(2)(B), substituted “2012” for “2009” wherever appearing.
Subsec. (b)(5). Pub. L. 109–103, § 313(2)(C), substituted “2012” for “2009”.
Subsec. (c). Pub. L. 109–103, § 313(3)(A), substituted “2012” for “2009” in introductory provisions.
Subsec. (c)(1). Pub. L. 109–103, § 313(3)(B), substituted “2014” for “2011”.
Subsec. (c)(2). Pub. L. 109–103, § 313(3)(C), substituted “2020” for “2017” in two places.
Subsec. (d)(1). Pub. L. 109–103, § 313(4)(A), substituted “2014” for “2011”, “subject to the availability of appropriations” for “from funds available to the Secretary”, and “2019” for “2016”.
Subsec. (d)(2)(A). Pub. L. 109–103, § 313(4)(B), substituted “2020” for “2017” in introductory and concluding provisions.
Subsec. (e). Pub. L. 109–103, § 313(5), substituted “2023” for “2020” in introductory provisions.
Subsecs. (g), (h). Pub. L. 109–103, § 313(6), (7), added subsec. (g) and redesignated former subsec. (g) as (h).



§ 2567. Disposition of surplus defense plutonium at Savannah River Site, Aiken, South Carolina(a) Consultation requiredThe Secretary of Energy shall consult with the Governor of the State of South Carolina regarding any decisions or plans of the Secretary related to the disposition of surplus defense plutonium and defense plutonium materials located at the Savannah River Site, Aiken, South Carolina.


(b) Notice requiredFor each shipment of defense plutonium or defense plutonium materials to the Savannah River Site, the Secretary shall, not less than 30 days before the commencement of such shipment, submit to the congressional defense committees a report providing notice of such shipment.


(c) Plan for dispositionThe Secretary shall prepare a plan for disposal of the surplus defense plutonium and defense plutonium materials currently located at the Savannah River Site and for disposal of defense plutonium and defense plutonium materials to be shipped to the Savannah River Site in the future. The plan shall include the following:(1) A review of each option considered for such disposal.

(2) An identification of the preferred option for such disposal.

(3) With respect to the facilities for such disposal that are required by the Department of Energy’s Record of Decision for the Storage and Disposition of Weapons-Usable Fissile Materials Final Programmatic Environmental Impact Statement dated January 14, 1997—(A) a statement of the cost of construction and operation of such facilities;

(B) a schedule for the expeditious construction of such facilities, including milestones; and

(C) a firm schedule for funding the cost of such facilities.


(4) A specification of the means by which all such defense plutonium and defense plutonium materials will be removed in a timely manner from the Savannah River Site for storage or disposal elsewhere.


(d) Plan for alternative dispositionIf the Secretary determines not to proceed at the Savannah River Site with construction of the plutonium immobilization plant, or with the mixed oxide fuel fabrication facility, the Secretary shall prepare a plan that identifies a disposition path for all defense plutonium and defense plutonium materials that would otherwise have been disposed of at such plant or such facility, as applicable.


(e) Submission of plansNot later than February 1, 2002, the Secretary shall submit to Congress the plan required by subsection (c) (and the plan prepared under subsection (d), if applicable).


(f) Limitation on plutonium shipmentsIf the Secretary does not submit to Congress the plan required by subsection (c) (and the plan prepared under subsection (d), if applicable) by February 1, 2002, the Secretary shall be prohibited from shipping defense plutonium or defense plutonium materials to the Savannah River Site during the period beginning on February 1, 2002, and ending on the date on which such plans are submitted to Congress.


(g) Rule of constructionNothing in this section may be construed to prohibit or limit the Secretary from shipping defense plutonium or defense plutonium materials to sites other than the Savannah River Site during the period referred to in subsection (f) or any other period.


(h) Annual report on funding for fissile materials disposition activitiesThe Secretary shall include with the budget justification materials submitted to Congress in support of the Department of Energy budget for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) a report setting forth the extent to which amounts requested for the Department for such fiscal year for fissile materials disposition activities will enable the Department to meet commitments for the disposition of surplus defense plutonium and defense plutonium materials located at the Savannah River Site, and for any other fissile materials disposition activities, in such fiscal year.


(Pub. L. 107–314, div. D, title XLIII, § 4306A, formerly Pub. L. 107–107, div. C, title XXXI, § 3155, Dec. 28, 2001, 115 Stat. 1378; renumbered Pub. L. 107–314, div. D, title XLIII, § 4306A, by Pub. L. 108–136, div. C, title XXXI, § 3141(f)(7)(B), Nov. 24, 2003, 117 Stat. 1763.)

§ 2568. Authority to use international nuclear materials protection and cooperation program funds outside the former Soviet Union(a) AuthoritySubject to the provisions of this section, the President may obligate and expend international nuclear materials protection and cooperation program funds for a fiscal year, and any such funds for a fiscal year before such fiscal year that remain available for obligation, for a defense nuclear nonproliferation project or activity outside the states of the former Soviet Union that has not previously been authorized by Congress if the President determines each of the following:(1) That such project or activity will—(A)(i) assist the United States in the resolution of a critical emerging proliferation threat; or

(ii) permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals; and


(B) be completed in a short period of time.


(2) That the Department of Energy is the entity of the Federal Government that is most capable of carrying out such project or activity.


(b) Scope of authorityThe authority in subsection (a) to obligate and expend funds for a project or activity includes authority to provide equipment, goods, and services for such project or activity utilizing such funds, but does not include authority to provide cash directly to such project or activity.


(c) Limitation on availability of funds(1) The President may not obligate funds for a project or activity under the authority in subsection (a) until the President makes each determination specified in that subsection with respect to such project or activity.

(2) Not later than 10 days after obligating funds under the authority in subsection (a) for a project or activity, the President shall notify Congress in writing of the determinations made under paragraph (1) with respect to such project or activity, together with—(A) a justification for such determinations; and

(B) a description of the scope and duration of such project or activity.



(d) Additional limitations and requirementsExcept as otherwise provided in subsections (a) and (b), the exercise of the authority in subsection (a) shall be subject to any requirement or limitation under another provision of law as follows:(1) Any requirement for prior notice or other reports to Congress on the use of international nuclear materials protection and cooperation program funds or on international nuclear materials protection and cooperation program projects or activities.

(2) Any limitation on the obligation or expenditure of international nuclear materials protection and cooperation program funds.

(3) Any limitation on international nuclear materials protection and cooperation program projects or activities.


(e) FundsAs used in this section, the term “international nuclear materials protection and cooperation program funds” means the funds appropriated pursuant to an authorization of appropriations for the International Nuclear Materials Protection and Cooperation Program.


(Pub. L. 108–136, div. C, title XXXI, § 3124, Nov. 24, 2003, 117 Stat. 1747; Pub. L. 108–375, div. C, title XXXI, § 3131, Oct. 28, 2004, 118 Stat. 2165.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2004, and not as part of the Atomic Energy Defense Act which comprises this chapter.

Amendments2004—Subsec. (a). Pub. L. 108–375, § 3131(a), inserted “that has not previously been authorized by Congress” after “states of the former Soviet Union”.
Subsec. (c). Pub. L. 108–375, § 3131(b), redesignated subsec. (d) as (c) and struck out heading and text of former subsec. (c). Text read as follows: “The amount that may be obligated in a fiscal year under the authority in subsection (a) may not exceed $50,000,000.”
Subsec. (d). Pub. L. 108–375, § 3131(b)(2), redesignated subsec. (e) as (d). Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 108–375, § 3131(c), substituted “the funds appropriated pursuant to an authorization of appropriations for the International Nuclear Materials Protection and Cooperation Program” for “the funds appropriated pursuant to the authorization of appropriations in section 3101(a)(2) for such program”.
Pub. L. 108–375, § 3131(b)(2), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (f). Pub. L. 108–375, § 3131(b)(2), redesignated subsec. (f) as (e).



§ 2569. Acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide(a) Sense of Congress(1) It is the sense of Congress that the security, including the rapid removal or secure storage, of high-risk, proliferation-attractive fissile materials, radiological materials, and related equipment at vulnerable sites worldwide should be a top priority among the activities to achieve the national security of the United States.

(2) It is the sense of Congress that the President may establish in the Department of Energy a task force to be known as the Task Force on Nuclear Materials to carry out the program authorized by subsection (b).


(b) Program authorizedThe Secretary of Energy may carry out a program to undertake an accelerated, comprehensive worldwide effort to mitigate the threats posed by high-risk, proliferation-attractive fissile materials, radiological materials, and related equipment located at sites potentially vulnerable to theft or diversion.


(c) Program elements(1) Activities under the program under subsection (b) may include the following:(A) Accelerated efforts to secure, remove, or eliminate proliferation-attractive fissile materials or radiological materials in research reactors, other reactors, and other facilities worldwide.

(B) Arrangements for the secure shipment of proliferation-attractive fissile materials, radiological materials, and related equipment to other countries willing to accept such materials and equipment, or to the United States if such countries cannot be identified, and the provision of secure storage or disposition of such materials and equipment following shipment.

(C) The transportation of proliferation-attractive fissile materials, radiological materials, and related equipment from sites identified as proliferation risks to secure facilities in other countries or in the United States.

(D) The processing and packaging of proliferation-attractive fissile materials, radiological materials, and related equipment in accordance with required standards for transport, storage, and disposition.

(E) The provision of interim security upgrades for vulnerable, proliferation-attractive fissile materials, radiological materials, and related equipment pending their removal from their current sites.

(F) The utilization of funds to upgrade security and accounting at sites where proliferation-attractive fissile materials or radiological materials will remain for an extended period of time in order to ensure that such materials are secure against plausible potential threats and will remain so in the future.

(G) The management of proliferation-attractive fissile materials, radiological materials, and related equipment at secure facilities.

(H) Actions to ensure that security, including security upgrades at sites and facilities for the storage or disposition of proliferation-attractive fissile materials, radiological materials, and related equipment, continues to function as intended.

(I) The provision of technical support to the International Atomic Energy Agency (IAEA), other countries, and other entities to facilitate removal of, and security upgrades to facilities that contain, proliferation-attractive fissile materials, radiological materials, and related equipment worldwide.

(J) The development of alternative fuels and irradiation targets based on low-enriched uranium to convert research or other reactors fueled by highly-enriched uranium to such alternative fuels, as well as the conversion of reactors and irradiation targets employing highly-enriched uranium to employment of such alternative fuels and targets.

(K) Accelerated actions for the blend down of highly-enriched uranium to low-enriched uranium.

(L) The provision of assistance in the closure and decommissioning of sites identified as presenting risks of proliferation of proliferation-attractive fissile materials, radiological materials, and related equipment.

(M) Programs to—(i) assist in the placement of employees displaced as a result of actions pursuant to the program in enterprises not representing a proliferation threat; and

(ii) convert sites identified as presenting risks of proliferation regarding proliferation-attractive fissile materials, radiological materials, and related equipment to purposes not representing a proliferation threat to the extent necessary to eliminate the proliferation threat.



(2) The Secretary of Energy shall, in coordination with the Secretary of State, carry out the program in consultation with, and with the assistance of, appropriate departments, agencies, and other entities of the United States Government.

(3) The Secretary of Energy shall, with the concurrence of the Secretary of State, carry out activities under the program in collaboration with such foreign governments, non-governmental organizations, and other international entities as the Secretary of Energy considers appropriate for the program.


(d) Reports(1) Not later than March 15, 2005, the Secretary of Energy shall submit to Congress a classified interim report on the program under subsection (b).

(2) Not later than January 1, 2006, the Secretary shall submit to Congress a classified final report on the program under subsection (b) that includes the following:(A) A survey by the Secretary of the facilities and sites worldwide that contain proliferation-attractive fissile materials, radiological materials, or related equipment.

(B) A list of sites determined by the Secretary to be of the highest priority, taking into account risk of theft from such sites, for removal or security of proliferation-attractive fissile materials, radiological materials, or related equipment, organized by level of priority.

(C) A plan, including activities under the program under this section, for the removal, security, or both of proliferation-attractive fissile materials, radiological materials, or related equipment at vulnerable facilities and sites worldwide, including measurable milestones, metrics, and estimated costs for the implementation of the plan.


(3) A summary of each report under this subsection shall also be submitted to Congress in unclassified form.


(e) FundingAmounts authorized to be appropriated to the Secretary of Energy for defense nuclear nonproliferation activities shall be available for purposes of the program under this section.


(f) Participation by other governments and organizations(1) In generalThe Secretary of Energy may, with the concurrence of the Secretary of State, enter into one or more agreements with any person (including a foreign government, international organization, or multinational entity) that the Secretary of Energy considers appropriate under which the person contributes funds for purposes of the programs described in paragraph (2).


(2) Programs coveredThe programs described in this paragraph are any programs within the Office of Defense Nuclear Nonproliferation of the National Nuclear Security Administration.


(3) Retention and use of amountsNotwithstanding section 3302 of title 31, the Secretary of Energy may retain and use amounts contributed under an agreement under paragraph (1) for purposes of the programs described in paragraph (2). Amounts so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available for use without further appropriation and without fiscal year limitation.


(4) Return of amounts not used within 5 yearsIf an amount contributed under an agreement under paragraph (1) is not used under this subsection within 5 years after it was contributed, the Secretary of Energy shall return that amount to the person who contributed it.


(5) Annual reportNot later than October 31 of each year, the Secretary of Energy shall submit to the congressional defense committees a report on the receipt and use of amounts under this subsection during the preceding fiscal year. Each report for a fiscal year shall set forth—(A) a statement of any amounts received under this subsection, including, for each such amount, the value of the contribution and the person who contributed it;

(B) a statement of any amounts used under this subsection, including, for each such amount, the purposes for which the amount was used; and

(C) a statement of the amounts retained but not used under this subsection, including, for each such amount, the purposes (if known) for which the Secretary intends to use the amount.


(6) ExpirationThe authority to accept, retain, and use contributions under this subsection expires on December 31, 2023.



(g) DefinitionsIn this section:(1) The term “fissile materials” means plutonium, highly-enriched uranium, or other material capable of sustaining an explosive nuclear chain reaction, including irradiated items containing such materials if the radiation field from such items is not sufficient to prevent the theft or misuse of such items.

(2) The term “radiological materials” includes Americium-241, Californium-252, Cesium-137, Cobalt-60, Iridium-192, Plutonium-238, Radium-226, Strontium-90, Curium-244, and irradiated items containing such materials, or other materials designated by the Secretary of Energy for purposes of this paragraph.

(3) The term “related equipment” includes equipment useful for enrichment of uranium in the isotope 235 and for extraction of fissile materials from irradiated fuel rods and other equipment designated by the Secretary of Energy for purposes of this section.

(4) The term “highly-enriched uranium” means uranium enriched to or above 20 percent in the isotope 235.

(5) The term “low-enriched uranium” means uranium enriched below 20 percent in the isotope 235.

(6) The term “proliferation-attractive”, in the case of fissile materials and radiological materials, means quantities and types of such materials that are determined by the Secretary of Energy to present a significant risk to the national security of the United States if diverted to a use relating to proliferation.


(Pub. L. 108–375, div. C, title XXXI, § 3132, Oct. 28, 2004, 118 Stat. 2166; Pub. L. 109–364, div. C, title XXXI, § 3113, Oct. 17, 2006, 120 Stat. 2504; Pub. L. 112–239, div. C, title XXXI, § 3118, Jan. 2, 2013, 126 Stat. 2173; Pub. L. 115–232, div. C, title XXXI, § 3114, Aug. 13, 2018, 132 Stat. 2290.)

Editorial Notes
Codification
Section was enacted as part of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005, and not as part of the Atomic Energy Defense Act which comprises this chapter.

Amendments2018—Subsec. (f)(5). Pub. L. 115–232, § 3114(1), (2), redesignated par. (6) as (5) and struck out former par. (5). Prior to amendment text of par. (5) read as follows: “Not later than 30 days after the receipt of an amount contributed under paragraph (1), the Secretary of Energy shall submit to the congressional defense committees a notice specifying the purpose and value of the contribution and identifying the person who contributed it. The Secretary may not use the amount until 15 days after the notice is submitted.”
Subsec. (f)(6), (7). Pub. L. 115–232, § 3114(2), (3), redesignated par. (7) as (6) and substituted “December 31, 2023” for “December 31, 2018”. Former par. (6) redesignated (5).
2013—Subsec. (f)(2). Pub. L. 112–239, § 3118(a), amended par. (2) generally. Prior to amendment, par. (2) related to programs covered and listed certain international programs within the Global Threat Reduction Initiative.
Subsec. (f)(7). Pub. L. 112–239, § 3118(b), substituted “December 31, 2018” for “December 31, 2013”.
2006—Subsecs. (f), (g). Pub. L. 109–364 added subsec. (f) and redesignated former subsec. (f) as (g).

Statutory Notes and Related Subsidiaries
Acceleration of Replacement of Cesium Blood Irradiation SourcesPub. L. 115–232, div. C, title XXXI, § 3141, Aug. 13, 2018, 132 Stat. 2303, provided that:
“(a) Goal.—The Administrator for Nuclear Security shall ensure that the goal of the covered programs is eliminating the use of blood irradiation devices in the United States that rely on cesium chloride by December 31, 2027.

“(b) Implementation.—To meet the goal specified by subsection (a), the Administrator shall carry out the covered programs in a manner that—“(1) is voluntary for owners of blood irradiation devices;

“(2) allows for the United States, subject to the review of the Administrator, to pay up to 50 percent of the per-device cost of replacing blood irradiation devices covered by the programs;

“(3) allows for the United States to pay up to 100 percent of the cost of removing and disposing of cesium sources retired from service by the programs; and

“(4) replaces such devices with x-ray irradiation devices or other devices approved by the Food and Drug Administration that provide significant threat reduction as compared to cesium chloride irradiators.


“(c) Duration.—The Administrator shall carry out the covered programs until December 31, 2027.

“(d) Report.—Not later than 180 days after the date of the enactment of this Act [Aug. 13, 2018], the Administrator shall submit to the appropriate congressional committees a report on the covered programs, including—“(1) identification of each cesium chloride blood irradiation device in the United States, including the number, general location, and user type;

“(2) a plan for achieving the goal established by subsection (a);

“(3) a methodology for prioritizing replacement of such devices that takes into account irradiator age and prior material security initiatives;

“(4) in consultation with the Nuclear Regulatory Commission and the Food and Drug Administration, a strategy identifying any legislative, regulatory, or other measures necessary to constrain the introduction of new cesium chloride blood irradiation devices;

“(5) identification of the annual funds required to meet the goal established by subsection (a); and

“(6) a description of the disposal path for cesium chloride sources under the covered programs.


“(e) Assessment.—The Administrator shall submit an assessment to the appropriate congressional committees by September 20, 2023, of the results of the actions on the covered programs under this section, including—“(1) the number of replacement irradiators under the covered programs;

“(2) the life-cycle costs of the programs, including personnel training, maintenance, and replacement costs for new irradiation devices;

“(3) the cost-effectiveness of the covered programs;

“(4) an analysis of the effectiveness of the new irradiation devices’ technology; and

“(5) a forecast of whether the Administrator will meet the goal established in subsection (a).


“(f) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Appropriations, the Committee on Armed Services, and the Committee on Energy and Commerce of the House of Representatives; and

“(B) the Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Health, Education, Labor, and Pensions of the Senate.


“(2) Covered programs.—The term ‘covered programs’ means the following programs of the Office of Radiological Security of the National Nuclear Security Administration:“(A) The Cesium Irradiator Replacement Program.

“(B) The Off-Site Source Recovery Program.”







“Congressional Defense Committees” Defined
Congressional defense committees has the meaning given that term in section 101(a)(16) of Title 10, Armed Forces, see section 3 of Pub. L. 108–375, Oct. 28, 2004, 118 Stat. 1825. See note under section 101 of Title 10.



§ 2570. Silk Road Initiative(a) Program authorized(1) The Secretary of Energy may carry out a program, to be known as the Silk Road Initiative, to promote non-weapons-related employment opportunities for scientists, engineers, and technicians formerly engaged in activities to develop and produce weapons of mass destruction in Silk Road nations. The program should—(A) incorporate best practices under the Initiatives for Proliferation Prevention program; and

(B) facilitate commercial partnerships between private entities in the United States and scientists, engineers, and technicians in the Silk Road nations.


(2) Before implementing the program with respect to multiple Silk Road nations, the Secretary of Energy shall carry out a pilot program with respect to one Silk Road nation selected by the Secretary. It is the sense of Congress that the Secretary should select the Republic of Georgia.


(b) Silk Road nations definedIn this section, the Silk Road nations are Armenia, Azerbaijan, the Republic of Georgia, Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan.


(c) FundingOf the funds authorized to be appropriated to the Department of Energy for nonproliferation and international security for fiscal year 2005, up to $10,000,000 may be used to carry out this section.


(Pub. L. 108–375, div. C, title XXXI, § 3133, Oct. 28, 2004, 118 Stat. 2168.)

Editorial Notes
Codification
Section was enacted as part of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005, and not as part of the Atomic Energy Defense Act which comprises this chapter.



§ 2571. Nuclear Nonproliferation Fellowships for scientists employed by United States and Russian Federation(a) In general(1) From amounts made available to carry out this section, the Administrator for Nuclear Security may carry out a program under which the Administrator awards, to scientists employed at nonproliferation research laboratories of the Russian Federation and the United States, international exchange fellowships, to be known as Nuclear Nonproliferation Fellowships, in the nuclear nonproliferation sciences.

(2) The purpose of the program shall be to provide opportunities for advancement in the nuclear nonproliferation sciences to scientists who, as demonstrated by their academic or professional achievements, show particular promise of making significant contributions in those sciences.

(3) A fellowship awarded to a scientist under the program shall be for collaborative study and training or advanced research at—(A) a nonproliferation research laboratory of the Russian Federation, in the case of a scientist employed at a nonproliferation research laboratory of the United States; and

(B) a nonproliferation research laboratory of the United States, in the case of a scientist employed at a nonproliferation research laboratory of the Russian Federation.


(4) The duration of a fellowship under the program may not exceed two years, except that the Administrator may provide for a longer duration in an individual case to the extent warranted by extraordinary circumstances, as determined by the Administrator.

(5) In a calendar year, the Administrator may not award more than—(A) one fellowship to a scientist employed at a nonproliferation research laboratory of the Russian Federation; and

(B) one fellowship to a scientist employed at a nonproliferation research laboratory of the United States.


(6) A fellowship under the program shall include—(A) travel expenses; and

(B) any other expenses that the Administrator considers appropriate, such as room and board.



(b) DefinitionsIn this section:(1) The term “nonproliferation research laboratory” means, with respect to a country, a national laboratory of that country at which research in the nuclear nonproliferation sciences is carried out.

(2) The term “nuclear nonproliferation sciences” means bodies of scientific knowledge relevant to developing or advancing the means to prevent or impede the proliferation of nuclear weaponry.

(3) The term “scientist” means an individual who has a degree from an institution of higher education in a science that has practical application in the nuclear nonproliferation sciences.


(c) FundingAmounts available to the Department of Energy for defense nuclear nonproliferation activities shall be available for the fellowships authorized by subsection (a).


(Pub. L. 108–375, div. C, title XXXI, § 3134, Oct. 28, 2004, 118 Stat. 2169.)

Editorial Notes
Codification
Section was enacted as part of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005, and not as part of the Atomic Energy Defense Act which comprises this chapter.

Statutory Notes and Related Subsidiaries
Program on Scientific Engagement for NonproliferationPub. L. 112–239, div. C, title XXXI, § 3122, Jan. 2, 2013, 126 Stat. 2176, as amended by Pub. L. 113–66, div. C, title XXXI, § 3125, Dec. 26, 2013, 127 Stat. 1063; Pub. L. 114–328, div. C, title XXXI, § 3137(b), Dec. 23, 2016, 130 Stat. 2771, provided that:
“(a) Program Required.—“(1) Scientific engagement.—The Secretary of Energy, acting through the Administrator for Nuclear Security, shall carry out a program on scientific engagement in countries selected by the Secretary for purposes of the program to advance global nonproliferation and nuclear security efforts.

“(2) Elements.—The program under paragraph (1) shall include the following elements:“(A) Training and capacity-building to strengthen nonproliferation and security best practices.

“(B) Engagement of scientists of the United States with foreign counterparts to advance nonproliferation goals.


“(3) Distinct program.—The program required by this subsection shall be a distinct program from the Global Initiatives for Proliferation Prevention program.


“(b) Limitation.—“(1) Report on commencement of program.—Of the funds authorized to be appropriated by this Act [see Tables for classification] or otherwise made available for fiscal year 2013 or any fiscal year thereafter for the National Nuclear Security Administration, not more than 50 percent may be obligated or expended under the program under subsection (a) until the date on which the Administrator submits to the appropriate congressional committees a report setting forth the following:“(A) For each country selected for the program as of the date of such report—“(i) a proliferation threat assessment prepared by the Director of National Intelligence; and

“(ii) metrics for evaluating the effectiveness of the program.


“(B) Accounting standards for the conduct of the program approved by the Comptroller General of the United States.


“(2) Form.—The report under paragraph (1) may be submitted in unclassified form and may include a classified annex.


“(c) Reports on Modification of Program.—“(1) In general.—Not later than 30 days before making any modification in the program under subsection (a) (including selecting a new country for the program, ceasing the selection of a country for the program, or modifying an element of the program), the Administrator shall submit to the appropriate congressional committees a report on the modification.

“(2) New country.—If the modification covered by a report under paragraph (1) consists of the selection for the program of a country not previously selected for the program, the report shall include, for each such country, the matters described in subsection (b)(1)(A).

“(3) Waiver.—The Administrator may waive the requirement under paragraph (1) to submit a report on a modification in the program under subsection (a) not later than 30 days before making the modification if the Administrator—“(A) determines that the modification is urgent and necessary to the national security interests of the United States; and

“(B) not later than 30 days after making the modification, submits to the appropriate congressional committees—“(i) the report on the modification required by paragraph (1); and

“(ii) a justification for exercising the waiver authority under this paragraph.



“(4) Form.—Each report submitted under paragraph (1) or (3)(B) may be submitted in unclassified form and may include a classified annex.


“(d) Report on Coordination With Other U.S. Nonproliferation Programs.—Not later than 180 days after the date of the enactment of this Act [Jan. 2, 2013], the Administrator shall submit to the appropriate congressional committees a report describing the manner in which the program under subsection (a) coordinates with and complements, but does not duplicate, other nonproliferation programs of the Federal Government.

“(e) Termination.—The authority to carry out the program under subsection (a) shall expire on September 30, 2016.

“(f) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means the following:“(1) The congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives].

“(2) The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.”







§ 2572. International agreements on nuclear weapons data
The Secretary of Energy may, with the concurrence of the Secretary of State and in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the Director of National Intelligence, enter into agreements with countries or international organizations to conduct data collection and analysis to determine accurately and in a timely manner the source of any components of, or fissile material used or attempted to be used in, a nuclear device or weapon.
(Pub. L. 107–314, div. D, title XLIII, § 4307, as added Pub. L. 110–181, div. C, title XXXI, § 3129(a)(1), Jan. 28, 2008, 122 Stat. 584.)

§ 2573. International agreements on information on radioactive materials
The Secretary of Energy may, with the concurrence of the Secretary of State and in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the Director of National Intelligence, enter into agreements with countries or international organizations—(1) to acquire for the materials information program of the Department of Energy validated information on the physical characteristics of radioactive material produced, used, or stored at various locations, in order to facilitate the ability to determine accurately and in a timely manner the source of any components of, or fissile material used or attempted to be used in, a nuclear device or weapon; and

(2) to obtain access to information described in paragraph (1) in the event of—(A) a nuclear detonation; or

(B) the interdiction or discovery of a nuclear device or weapon or nuclear material.


(Pub. L. 107–314, div. D, title XLIII, § 4308, as added Pub. L. 110–181, div. C, title XXXI, § 3129(a)(1), Jan. 28, 2008, 122 Stat. 584.)

§ 2574. Enhancing nuclear forensics capabilities(a) Research and development plan for nuclear forensics and attribution(1) Research and developmentThe Secretary of Energy shall prepare and implement a research and development plan to improve nuclear forensics capabilities in the Department of Energy and at the national laboratories overseen by the Department of Energy. The plan shall focus on improving the technical capabilities required—(A) to enable a robust and timely nuclear forensic response to a nuclear explosion or to the interdiction of nuclear material or a nuclear weapon anywhere in the world; and

(B) to develop an international database that can attribute nuclear material or a nuclear weapon to its source.


(2) Reports(A) The Secretary of Energy shall submit to the congressional defense committees—(i) not later than 6 months after October 14, 2008, a report on the contents of the research and development plan described in paragraph (1), and any legislative changes required to implement the plan; and

(ii) not later than 18 months after October 14, 2008, a report on the status of implementing the plan.


(B) The Secretary shall submit each report required by this subsection in unclassified form, but may include a classified annex with such report.



(b) Omitted

(c) Presidential report(1) In generalNot later than 90 days after October 14, 2008, the President shall submit to the appropriate committees of Congress a report on the involvement of senior-level executive branch leadership in nuclear terrorism preparedness exercises that include nuclear forensics analysis.


(2) Appropriate committees of CongressIn this subsection, the term “appropriate committees of Congress” means—(A) the Committee on Appropriations, the Committee on Armed Services, and the Committee on Homeland Security of the House of Representatives; and

(B) the Committee on Appropriations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate.



(Pub. L. 110–417, div. C, title XXXI, § 3114, Oct. 14, 2008, 122 Stat. 4756.)

Editorial Notes
Codification
Section is comprised of section 3114 of Pub. L. 110–417. Subsec. (b) of section 3114 of Pub. L. 110–417 amended section 3129(b) of Pub. L. 110–181, div. C, title XXXI, Jan. 28, 2008, 122 Stat. 585.
Section was enacted as part of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, and not as part of the Atomic Energy Defense Act which comprises this chapter.

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees has the meaning given that term in section 101(a)(16) of Title 10, Armed Forces, see section 3 of Pub. L. 110–417, Oct. 14, 2008, 122 Stat. 4372. See note under section 101 of Title 10.



§ 2575. Defense nuclear nonproliferation management plan(a) Plan requiredThe Administrator shall develop and annually update a five-year management plan for activities associated with the defense nuclear nonproliferation programs of the Administration to prevent and counter the proliferation of materials, technology, equipment, and expertise related to nuclear and radiological weapons in order to minimize and address the risk of nuclear terrorism and the proliferation of such weapons.


(b) Submission to Congress(1) Not later than March 15 of each even-numbered year, the Administrator shall submit to the congressional defense committees a summary of the plan developed under subsection (a).

(2) Not later than March 15 of each odd-numbered year, the Administrator shall submit to the congressional defense committees a detailed report on the plan developed under subsection (a).

(3) Each summary submitted under paragraph (1) and each report submitted under paragraph (2) shall be submitted in unclassified form, but may include a classified annex if necessary.


(c) ElementsThe plan required by subsection (a) shall include, with respect to each defense nuclear nonproliferation program of the Administration, the following:(1) A description of the policy context in which the program operates, including—(A) a list of relevant laws, policy directives issued by the President, and international agreements; and

(B) nuclear nonproliferation activities carried out by other Federal agencies.


(2) A description of the objectives and priorities of the program during the year preceding the submission of the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be.

(3) A description of the activities carried out under the program during that year.

(4) A description of the accomplishments and challenges of the program during that year, based on an assessment of metrics and objectives previously established to determine the effectiveness of the program.

(5) A description of any gaps that remain that were not or could not be addressed by the program during that year.

(6) An identification and explanation of uncommitted or uncosted balances for the program, as of the date of the submission of the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be, that are greater than the acceptable carryover thresholds, as determined by the Secretary of Energy.

(7) An identification of funds for the program received through contributions from or cost-sharing agreements with foreign governments consistent 11 So in original. Probably should be followed by “with”. section 2569(f) of this title during the year preceding the submission of the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be, and an explanation of such contributions and agreements.

(8) A description and assessment of activities carried out under the program during that year that were coordinated with other elements of the Department of Energy, with the Department of Defense, and with other Federal agencies, to maximize efficiency and avoid redundancies.

(9) Plans for activities of the program during the five-year period beginning on the date on which the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be, is submitted, including activities with respect to the following:(A) Preventing nuclear and radiological proliferation and terrorism, including through—(i) material management and minimization, particularly with respect to removing or minimizing the use of highly enriched uranium, plutonium, and radiological materials worldwide (and identifying the countries in which such materials are located), efforts to dispose of surplus material, converting reactors from highly enriched uranium to low-enriched uranium (and identifying the countries in which such reactors are located);

(ii) global nuclear material security, including securing highly enriched uranium, plutonium, and radiological materials worldwide (and identifying the countries in which such materials are located), and providing radiation detection capabilities at foreign ports and borders;

(iii) nonproliferation and arms control, including nuclear verification and safeguards;

(iv) defense nuclear research and development, including a description of activities related to developing and improving technology to detect the proliferation and detonation of nuclear weapons, verifying compliance of foreign countries with commitments under treaties and agreements relating to nuclear weapons, and detecting the diversion of nuclear materials (including safeguards technology); and

(v) nonproliferation construction programs, including activities associated 1 Department of Energy Order 413.1 (relating to program management controls).


(B) Countering nuclear and radiological proliferation and terrorism.

(C) Responding to nuclear and radiological proliferation and terrorism, including through—(i) crisis operations;

(ii) consequences management; and

(iii) emergency management, including international capacity building.



(10) A threat assessment, carried out by the intelligence community (as defined in section 3003(4) of this title), with respect to the risk of nuclear and radiological proliferation and terrorism and a description of how each activity carried out under the program will counter the threat during the five-year period beginning on the date on which the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be, is submitted and, as appropriate, in the longer term.

(11) A plan for funding the program during that five-year period.

(12) An identification of metrics and objectives for determining the effectiveness of each activity carried out under the program during that five-year period.

(13) A description of the activities to be carried out under the program during that five-year period and a description of how the program will be prioritized relative to other defense nuclear nonproliferation programs of the Administration during that five-year period to address the highest priority risks and requirements, as informed by the threat assessment carried out under paragraph (10).

(14) A description and assessment of activities to be carried out under the program during that five-year period that will be coordinated with other elements of the Department of Energy, with the Department of Defense, and with other Federal agencies, to maximize efficiency and avoid redundancies.

(15) A summary of the technologies and capabilities documented under section 2576(a) of this title.

(16) A summary of the assessments conducted under section 2576(b)(1) of this title.

(17) Such other matters as the Administrator considers appropriate.


(Pub. L. 107–314, div. D, title XLIII, § 4309, as added Pub. L. 114–92, div. C, title XXXI, § 3132(a)(1), Nov. 25, 2015, 129 Stat. 1202; amended Pub. L. 115–91, div. C, title XXXI, §§ 3114(b), 3133(f), Dec. 12, 2017, 131 Stat. 1885, 1897; Pub. L. 115–232, div. A, title X, § 1081(e)(3), Aug. 13, 2018, 132 Stat. 1986.)

Editorial Notes
Amendments2018—Subsec. (c)(16) to (18). Pub. L. 115–232 redesignated pars. (17) and (18) as (16) and (17), respectively.
2017—Subsec. (a). Pub. L. 115–91, § 3133(f)(1)(C), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “Concurrent with the submission to Congress of the budget of the President under section 1105(a) of title 31, in each fiscal year, the Administrator shall submit to the congressional defense committees a five-year management plan for activities associated with the defense nuclear nonproliferation programs of the Administration to prevent and counter the proliferation of materials, technology, equipment, and expertise related to nuclear and radiological weapons in order to minimize and address the risk of nuclear terrorism and the proliferation of such weapons.”
Subsec. (b). Pub. L. 115–91, § 3133(f)(1)(C), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (b)(16) to (18). Pub. L. 115–91, § 3114(b), added pars. (16) and (17) and redesignated former par. (16) as (18).
Subsec. (c). Pub. L. 115–91, § 3133(f)(1)(A), (B), redesignated subsec. (b) as (c) and struck out former subsec. (c). Prior to amendment, text of subsec. (c) read as follows: “The plan required by subsection (a) shall be submitted to the congressional defense committees in unclassified form, but may include a classified annex if necessary.”
Subsec. (c)(2). Pub. L. 115–91, § 3133(f)(3)(A), substituted “the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be” for “the plan required by subsection (a)”.
Subsec. (c)(6). Pub. L. 115–91, § 3133(f)(3)(B), substituted “the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be” for “the plan required by subsection (a)”.
Subsec. (c)(7). Pub. L. 115–91, § 3133(f)(3)(C), substituted “the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,” for “the plan required by subsection (a)”.
Subsec. (c)(9). Pub. L. 115–91, § 3133(f)(3)(D), substituted “the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,” for “the plan required by subsection (a)” in introductory provisions.
Subsec. (c)(10). Pub. L. 115–91, § 3133(f)(3)(E), substituted “the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,” for “the plan required by subsection (a)”.
Subsec. (c)(14) to (16). Pub. L. 115–91, § 3133(f)(2), redesignated pars. (15) and (16) as (14) and (15), respectively, and struck out former par. (14) which read as follows: “A description of funds for the program expected to be received during that five-year period through contributions from or cost-sharing agreements with foreign governments consistent section 2569(f) of this title.”



§ 2576. Information relating to certain defense nuclear nonproliferation programs(a) Technologies and capabilitiesThe Administrator shall document, for efforts that are not focused on basic research, the technologies and capabilities of the defense nuclear nonproliferation research and development program that—(1) are transitioned to end users for further development or deployment; and

(2) are deployed.


(b) Assessments of status(1) In assessing projects under the defense nuclear nonproliferation research and development program or the defense nuclear nonproliferation and arms control program, the Administrator shall compare the status of each such project, including with respect to the final results of such project, to the baseline targets and goals established in the initial project plan of such project.

(2) The Administrator may carry out paragraph (1) using a common template or such other means as the Administrator determines appropriate.


(Pub. L. 107–314, div. D, title XLIII, § 4310, as added Pub. L. 115–91, div. C, title XXXI, § 3114(a), Dec. 12, 2017, 131 Stat. 1885.)

§ 2577. Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation(a) Annual Selected Acquisition Reports(1) In generalAt the end of each fiscal year, the Administrator shall submit to the congressional defense committees a report on each covered hardware project. The reports shall be known as Selected Acquisition Reports for the covered hardware project concerned.


(2) Matters includedThe information contained in the Selected Acquisition Report for a fiscal year for a covered hardware project shall be the information contained in the Selected Acquisition Report for such fiscal year for a major defense acquisition program under section 2432 of title 10 expressed in terms of the covered hardware project.



(b) Covered hardware project definedIn this section, the term “covered hardware project” means a project carried out under the defense nuclear nonproliferation research and development program that—(1) is focused on the production and deployment of hardware, including with respect to the development and deployment of satellites or satellite payloads; and

(2) exceeds $500,000,000 in total program cost over the course of five years.


(Pub. L. 107–314, div. D, title XLIII, § 4311, as added Pub. L. 115–91, div. C, title XXXI, § 3131(a), Dec. 12, 2017, 131 Stat. 1894.)


SUBCHAPTER IV—DEFENSE ENVIRONMENTAL CLEANUP MATTERS

Editorial Notes
Codification
Pub. L. 113–66, div. C, title XXXI, § 3146(e)(16)(A), Dec. 26, 2013, 127 Stat. 1078, substituted “DEFENSE ENVIRONMENTAL CLEANUP” for “ENVIRONMENTAL RESTORATION AND WASTE MANAGEMENT” in subchapter heading.


Part A—Defense Environmental Cleanup

Editorial Notes
Codification
Pub. L. 113–66, div. C, title XXXI, § 3146(e)(16)(B), Dec. 26, 2013, 127 Stat. 1078, substituted “Defense Environmental Cleanup” for “Environmental Restoration and Waste Management” in part heading.


§ 2581. Defense Environmental Cleanup Account(a) EstablishmentThere is hereby established in the Treasury of the United States for the Department of Energy an account to be known as the “Defense Environmental Cleanup Account” (hereafter in this section referred to as the “Account”).


(b) Amounts in AccountAll sums appropriated to the Department of Energy for defense environmental cleanup at defense nuclear facilities shall be credited to the Account. Such appropriations shall be authorized annually by law. To the extent provided in appropriations Acts, amounts in the Account shall remain available until expended.


(Pub. L. 107–314, div. D, title XLIV, § 4401, formerly Pub. L. 102–190, div. C, title XXXI, § 3134, Dec. 5, 1991, 105 Stat. 1575; renumbered Pub. L. 107–314, div. D, title XLIV, § 4401, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(2), Nov. 24, 2003, 117 Stat. 1764; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(1), Dec. 26, 2013, 127 Stat. 1075.)

Editorial Notes
Codification
Section was formerly classified to section 7274f of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66, § 3146(e)(1)(A), substituted “Cleanup” for “Restoration and Waste Management” in section catchline.
Subsec. (a). Pub. L. 113–66, § 3146(e)(1)(B), substituted “ ‘Defense Environmental Cleanup Account’ ” for “ ‘Defense Environmental Restoration and Waste Management Account’ ”.
Subsec. (b). Pub. L. 113–66, § 3146(e)(1)(C), substituted “defense environmental cleanup” for “environmental restoration and waste management”.

Statutory Notes and Related Subsidiaries
Classification of Defense Environmental Cleanup as Capital Asset Projects or Operations ActivitiesPub. L. 116–283, div. C, title XXXI, § 3123, Jan. 1, 2021, 134 Stat. 4381, provided that:
“(a) In General.—The Assistant Secretary of Energy for Environmental Management, in consultation with other appropriate officials of the Department of Energy, shall establish requirements for the classification of defense environmental cleanup projects as capital asset projects or operations activities.

“(b) Report Required.—Not later than March 1, 2021, the Assistant Secretary shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a report—“(1) setting forth the requirements established under subsection (a); and

“(2) assessing whether any ongoing defense environmental cleanup projects should be reclassified based on those requirements.”







§ 2582. Requirement to develop future use plans for defense environmental cleanup(a) Authority to develop future use plansThe Secretary of Energy may develop future use plans for any defense nuclear facility at which defense environmental cleanup activities are occurring.


(b) Requirement to develop future use plansThe Secretary shall develop a future use plan for each of the following defense nuclear facilities:(1) Hanford Site, Richland, Washington.

(2) Savannah River Site, Aiken, South Carolina.

(3) Idaho National Engineering Laboratory, Idaho.


(c) Citizen advisory board(1) At each defense nuclear facility for which the Secretary of Energy intends or is required to develop a future use plan under this section and for which no citizen advisory board has been established, the Secretary shall establish a citizen advisory board.

(2) The Secretary may authorize the manager of a defense nuclear facility for which a future use plan is developed under this section (or, if there is no such manager, an appropriate official of the Department of Energy designated by the Secretary) to pay routine administrative expenses of a citizen advisory board established for that facility. Such payments shall be made from funds available to the Secretary for defense environmental cleanup activities necessary for national security programs.


(d) Requirement to consult with citizen advisory boardIn developing a future use plan under this section with respect to a defense nuclear facility, the Secretary of Energy shall consult with a citizen advisory board established pursuant to subsection (c) or a similar advisory board already in existence as of September 23, 1996, for such facility, affected local governments (including any local future use redevelopment authorities), and other appropriate State agencies.


(e) 50-year planning periodA future use plan developed under this section shall cover a period of at least 50 years.


(f) ReportNot later than 60 days after completing development of a final plan for a site listed in subsection (b), the Secretary of Energy shall submit to Congress a report on the plan. The report shall describe the plan and contain such findings and recommendations with respect to the site as the Secretary considers appropriate.


(g) Savings provisions(1) Nothing in this section, or in a future use plan developed under this section with respect to a defense nuclear facility, shall be construed as requiring any modification to a future use plan with respect to a defense nuclear facility that was developed before September 23, 1996.

(2) Nothing in this section may be construed to affect statutory requirements for a defense environmental cleanup activity or project or to modify or otherwise affect applicable statutory or regulatory defense environmental cleanup requirements, including substantive standards intended to protect public health and the environment, nor shall anything in this section be construed to preempt or impair any local land use planning or zoning authority or State authority.


(Pub. L. 107–314, div. D, title XLIV, § 4402, formerly Pub. L. 104–201, div. C, title XXXI, § 3153, Sept. 23, 1996, 110 Stat. 2839; renumbered Pub. L. 107–314, div. D, title XLIV, § 4402, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(3), Nov. 24, 2003, 117 Stat. 1764; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(2), Dec. 26, 2013, 127 Stat. 1076.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7274k of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66, § 3146(e)(2)(A), substituted “defense environmental cleanup” for “environmental management program” in section catchline.
Subsec. (a). Pub. L. 113–66, § 3146(e)(2)(B), substituted “defense environmental cleanup” for “environmental restoration and waste management”.
Subsec. (b)(2) to (4). Pub. L. 113–66, § 3146(e)(2)(C), redesignated pars. (3) and (4) as (2) and (3), respectively, and struck out former par. (2) which read as follows: “Rocky Flats Plant, Golden, Colorado.”
Subsec. (c)(2). Pub. L. 113–66, § 3146(e)(2)(D), substituted “for defense environmental cleanup” for “for program direction in carrying out environmental restoration and waste management”.
Subsec. (f). Pub. L. 113–66, § 3146(e)(2)(E), (F), redesignated subsec. (g) as (f) and struck out former subsec. (f). Prior to amendment, text read as follows: “For each facility listed in subsection (b), the Secretary of Energy shall develop a draft future use plan by October 1, 1997, and a final future use plan by March 15, 1998.”
Subsec. (g). Pub. L. 113–66, § 3146(e)(2)(F), redesignated subsec. (h) as (g). Former subsec. (g) redesignated (f).
Subsec. (g)(2). Pub. L. 113–66, § 3146(e)(2)(G), substituted “a defense environmental cleanup” for “an environmental restoration or waste management” and “defense environmental cleanup” for “environmental restoration and waste management”.
Subsec. (h). Pub. L. 113–66, § 3146(e)(2)(F), redesignated subsec. (h) as (g).
2003—Subsec. (d). Pub. L. 108–136, § 3141(g)(3)(D)(i), substituted “September 23, 1996,” for “the date of the enactment of this Act”.
Subsec. (h)(1). Pub. L. 108–136, § 3141(g)(3)(D)(ii), substituted “September 23, 1996” for “the date of the enactment of this Act”.



§ 2582a. Future-years defense environmental cleanup plan(a) In generalThe Secretary of Energy shall submit to Congress each year, at or about the same time that the President’s budget is submitted to Congress for a fiscal year under section 1105(a) of title 31, a future-years defense environmental cleanup plan that—(1) reflects the estimated expenditures and proposed appropriations included in that budget for the Department of Energy for defense environmental cleanup; and

(2) covers a period that includes the fiscal year for which that budget is submitted and not less than the four succeeding fiscal years.


(b) ElementsEach future-years defense environmental cleanup plan required by subsection (a) shall contain the following:(1) A detailed description of the projects and activities relating to defense environmental cleanup to be carried out during the period covered by the plan at the sites specified in subsection (c) and with respect to the activities specified in subsection (d).

(2) A statement of proposed budget authority, estimated expenditures, and proposed appropriations necessary to support such projects and activities.

(3) With respect to each site specified in subsection (c), the following:(A) A statement of each milestone included in an enforceable agreement governing cleanup and waste remediation for that site for each fiscal year covered by the plan.

(B) For each such milestone, a statement with respect to whether each such milestone will be met in each such fiscal year.

(C) For any milestone that will not be met, an explanation of why the milestone will not be met and the date by which the milestone is expected to be met.

(D) For any milestone that has been missed, renegotiated, or postponed, a statement of the current milestone, the original milestone, and any interim milestones.



(c) Sites specifiedThe sites specified in this subsection are the following:(1) The Idaho National Laboratory, Idaho.

(2) The Waste Isolation Pilot Plant, Carlsbad, New Mexico.

(3) The Savannah River Site, Aiken, South Carolina.

(4) The Oak Ridge National Laboratory, Oak Ridge, Tennessee.

(5) The Hanford Site, Richland, Washington.

(6) Any defense closure site of the Department of Energy.

(7) Any site of the National Nuclear Security Administration.


(d) Activities specifiedThe activities specified in this subsection are the following:(1) Program support.

(2) Program direction.

(3) Safeguards and security.

(4) Technology development and deployment.

(5) Federal contributions to the Uranium Enrichment Decontamination and Decommissioning Fund established under section 2297g of title 42.


(Pub. L. 107–314, div. D, title XLIV, § 4402A, as added Pub. L. 111–383, div. C, title XXXI, § 3116(a), Jan. 7, 2011, 124 Stat. 4512; amended Pub. L. 113–66, div. C, title XXXI, § 3146(e)(3), Dec. 26, 2013, 127 Stat. 1076; Pub. L. 116–283, div. C, title XXXI, § 3122, Jan. 1, 2021, 134 Stat. 4381.)

Editorial Notes
Amendments2021—Subsec. (b)(3)(D). Pub. L. 116–283 added subpar. (D).
2013—Pub. L. 113–66, § 3146(e)(3)(A), substituted “cleanup” for “management” in section catchline.
Subsec. (a). Pub. L. 113–66, § 3146(e)(3)(B)(i), substituted “cleanup” for “management” in introductory provisions.
Subsec. (a)(1). Pub. L. 113–66, § 3146(e)(3)(B)(ii), substituted “defense environmental cleanup” for “environmental management”.
Subsec. (b). Pub. L. 113–66, § 3146(e)(3)(C), substituted “cleanup” for “management” in introductory provisions and par. (1).



§ 2583. Integrated fissile materials management plan(a) PlanThe Secretary of Energy shall develop a long-term plan for the integrated management of fissile materials by the Department of Energy. The plan shall—(1) identify means of coordinating or integrating the responsibilities of the Office of Environmental Management, the Office of Nuclear Energy, and the Administration for the treatment, storage, and disposition of fissile materials, and for the waste streams containing fissile materials, in order to achieve budgetary and other efficiencies in the discharge of those responsibilities; and

(2) identify any expenditures necessary at the sites that are anticipated to have an enduring mission for plutonium management in order to achieve the integrated management of fissile materials by the Department.


(b) Submittal to CongressThe Secretary shall submit the plan required by subsection (a) to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives not later than March 31, 2014.


(Pub. L. 107–314, div. D, title XLIV, § 4403, formerly Pub. L. 106–65, div. C, title XXXI, § 3172, Oct. 5, 1999, 113 Stat. 948; renumbered Pub. L. 107–314, div. D, title XLIV, § 4403, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(4), Nov. 24, 2003, 117 Stat. 1764; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(4), Dec. 26, 2013, 127 Stat. 1076.)

Editorial Notes
Amendments2013—Subsec. (a)(1). Pub. L. 113–66, § 3146(e)(4)(A), substituted “the Office of Nuclear Energy, and the Administration” for “the Office of Fissile Materials Disposition, the Office of Nuclear Energy, and the Office of Defense Programs” and “storage,” for “storage”.
Subsec. (b). Pub. L. 113–66, § 3146(e)(4)(B), substituted “March 31, 2014” for “March 31, 2000”.



§ 2584. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(e)(5), Dec. 26, 2013, 127 Stat. 1076

Section, Pub. L. 107–314, div. D, title XLIV, § 4404, formerly Pub. L. 103–160, div. C, title XXXI, § 3153, Nov. 30, 1993, 107 Stat. 1950; Pub. L. 103–337, div. C, title XXXI, § 3160(b)–(d), Oct. 5, 1994, 108 Stat. 3094; Pub. L. 104–201, div. C, title XXXI, § 3152, Sept. 23, 1996, 110 Stat. 2839; Pub. L. 105–85, div. C, title XXXI, § 3160, Nov. 18, 1997, 111 Stat. 2048; renumbered Pub. L. 107–314, div. D, title XLIV, § 4404, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(5), Nov. 24, 2003, 117 Stat. 1765, related to baseline environmental management reports.



§ 2585. Accelerated schedule for defense environmental cleanup activities(a) Accelerated cleanupThe Secretary of Energy shall accelerate the schedule for defense environmental cleanup activities and projects for a site at a Department of Energy defense nuclear facility if the Secretary determines that such an accelerated schedule will achieve meaningful, long-term cost savings to the Federal Government and could substantially accelerate the release of land for local reuse.


(b) Consideration of factorsIn making a determination under subsection (a), the Secretary shall consider the following:(1) The cost savings achievable by the Federal Government.

(2) The potential for reuse of the site.

(3) The risks that the site poses to local health and safety.

(4) The proximity of the site to populated areas.


(c) Savings provisionNothing in this section may be construed to affect a specific statutory requirement for a specific defense environmental cleanup activity or project or to modify or otherwise affect applicable statutory or regulatory defense environmental cleanup requirements, including substantive standards intended to protect public health and the environment.


(Pub. L. 107–314, div. D, title XLIV, § 4405, formerly Pub. L. 104–106, div. C, title XXXI, § 3156, Feb. 10, 1996, 110 Stat. 625; renumbered Pub. L. 107–314, div. D, title XLIV, § 4405, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(6), Nov. 24, 2003, 117 Stat. 1765; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(6), Dec. 26, 2013, 127 Stat. 1076.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7274k of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66, § 3146(e)(6)(A), substituted “defense environmental cleanup” for “environmental restoration and waste management” in section catchline.
Subsec. (a). Pub. L. 113–66, § 3146(e)(6)(B), substituted “defense environmental cleanup” for “environmental restoration and waste management”.
Subsec. (b)(2) to (5). Pub. L. 113–66, § 3146(e)(6)(C), redesignated pars. (3) to (5) as (2) to (4), respectively, and struck out former par. (2), which read as follows: “The amount of time for completion of environmental restoration and waste management activities and projects at the site that can be reduced from the time specified for completion of such activities and projects in the baseline environmental management report required to be submitted for 1995 under section 3153 of the National Defense Authorization Act for Fiscal Year 1994 (42 U.S.C. 7274k), the predecessor provision to section 2584 of this title.”
Subsecs. (c), (d). Pub. L. 113–66, § 3146(e)(6)(D)–(F), redesignated subsec. (d) as (c), substituted “specific defense environmental cleanup” for “specific environmental restoration or waste management” and “regulatory defense environmental cleanup” for “regulatory environmental restoration and waste management”, and struck out former subsec. (c) which required Secretary to report on each site for which schedule for environmental restoration and waste management activities had been accelerated.
2003—Subsec. (b)(2). Pub. L. 108–136, § 3141(g)(6)(D), inserted “, the predecessor provision to section 2584 of this title” before period at end.



§ 2586. Defense environmental cleanup technology program(a) Establishment of programThe Secretary of Energy shall establish and carry out a program of research for the development of technologies useful for—(1) the reduction of environmental hazards and contamination resulting from defense waste; and

(2) environmental restoration of inactive defense waste disposal sites.


(b) DefinitionsAs used in this section:(1) The term “defense waste” means waste, including radioactive waste, resulting primarily from atomic energy defense activities of the Department of Energy.

(2) The term “inactive defense waste disposal site” means any site (including any facility) under the control or jurisdiction of the Secretary of Energy which is used for the disposal of defense waste and is closed to the disposal of additional defense waste, including any site that is subject to decontamination and decommissioning.


(Pub. L. 107–314, div. D, title XLIV, § 4406, formerly Pub. L. 101–189, div. C, title XXXI, § 3141, Nov. 29, 1989, 103 Stat. 1679; Pub. L. 105–85, div. C, title XXXI, § 3152(g), Nov. 18, 1997, 111 Stat. 2042; renumbered Pub. L. 107–314, div. D, title XLIV, § 4406, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(7), Nov. 24, 2003, 117 Stat. 1765; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(7), Dec. 26, 2013, 127 Stat. 1077; Pub. L. 113–291, div. C, title XXXI, § 3142(g), Dec. 19, 2014, 128 Stat. 3900.)

Editorial Notes
Codification
Section was formerly classified to section 7274a of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (a). Pub. L. 113–291 substituted “useful for—” for “useful for” before par. (1) designation and “; and” for “, and” at end of par. (1) and realigned margins of pars. (1) and (2).
2013—Pub. L. 113–66, § 3146(e)(7)(A), substituted “environmental” for “waste” in section catchline.
Subsecs. (b), (c). Pub. L. 113–66, § 3146(e)(7)(B), (C), which directed amendment of section by striking subsecs. (b) and (c) and redesignating subsec. (d) as (b), was executed by striking subsec. (b), which related to coordination of research activities, and redesignating subsec. (c) as (b) to reflect the probable intent of Congress and the amendment by Pub. L. 105–85, § 3152(g), which redesignated former subsec. (d) as (c). See 1997 Amendment note below.
2003—Pub. L. 108–136, § 3141(g)(7)(D), made technical amendment to section catchline.
1997—Subsecs. (c), (d). Pub. L. 105–85 redesignated subsec. (d) as (c) and struck out former subsec. (c) which required Secretary of Energy to submit to Congress not later than Apr. 1 each year a report on research activities of Department of Energy for development of technologies referred to in subsec. (a).



§ 2587. Report on defense environmental cleanup expenditures
Each year, at the same time the President submits to Congress the budget for a fiscal year (pursuant to section 1105 of title 31), the Secretary of Energy shall submit to Congress a report on how the defense environmental cleanup funds of the Department of Energy were expended during the fiscal year preceding the fiscal year during which the budget is submitted. The report shall include details on expenditures by operations office, installation, budget category, and activity. The report also shall include any schedule changes or modifications to planned activities for the fiscal year in which the budget is submitted.
(Pub. L. 107–314, div. D, title XLIV, § 4407, formerly Pub. L. 101–510, div. C, title XXXI, § 3134, Nov. 5, 1990, 104 Stat. 1833; renumbered Pub. L. 107–314, div. D, title XLIV, § 4407, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(8), Nov. 24, 2003, 117 Stat. 1765; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(8), Dec. 26, 2013, 127 Stat. 1077.)

Editorial Notes
Codification
Section was formerly classified to section 7274c of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66 substituted “defense environmental cleanup” for “environmental restoration” in section catchline and “defense environmental cleanup funds” for “environmental restoration and waste management funds for defense activities” in text.
2003—Pub. L. 108–136, § 3141(g)(8)(D), made technical amendment to section catchline.



§ 2588. Public participation in planning for defense environmental cleanup
The Secretary of Energy shall consult with the Administrator of the Environmental Protection Agency, the Attorney General, Governors and attorneys general of affected States, appropriate representatives of affected Indian tribes, and interested members of the public in any planning conducted by the Secretary for defense environmental cleanup activities at Department of Energy defense nuclear facilities.
(Pub. L. 107–314, div. D, title XLIV, § 4408, formerly Pub. L. 103–337, div. C, title XXXI, § 3160(e), Oct. 5, 1994, 108 Stat. 3095; renumbered Pub. L. 107–314, div. D, title XLIV, § 4408, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(9), Nov. 24, 2003, 117 Stat. 1765; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(9), Dec. 26, 2013, 127 Stat. 1077.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7274g of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66 substituted “defense environmental cleanup” for “environmental restoration and waste management at defense nuclear facilities” in section catchline and substituted “attorneys general” for “Attorneys General” and “defense environmental cleanup activities” for “environmental restoration and waste management” in text.
2003—Pub. L. 108–136, § 3141(g)(9)(C), substituted “Public participation in planning for environmental restoration and waste management at defense nuclear facilities” for “Public participation in planning” in section catchline.



§ 2589. Policy of Department of Energy regarding future defense environmental management matters(a) Policy required(1) Commencing not later than October 1, 2005, the Secretary of Energy shall have in effect a policy for carrying out future defense environmental management matters of the Department of Energy. The policy shall specify each officer within the Department with responsibilities for carrying out that policy and, for each such officer, the nature and extent of those responsibilities.

(2) In paragraph (1), the term “future defense environmental management matter” means any environmental cleanup project, decontamination and decommissioning project, waste management project, or related activity that arises out of the activities of the Department in carrying out programs necessary for national security and is to be commenced after November 24, 2003. However, such term does not include any such project or activity the responsibility for which has been assigned, as of November 24, 2003, to the Environmental Management program of the Department.


(b) Reflection in budgetFor fiscal year 2006 and each fiscal year thereafter, the Secretary shall ensure that the budget justification materials submitted to Congress in support of the Department of Energy budget for such fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) reflect the policy required by subsection (a).


(c) ConsultationThe Secretary shall carry out this section in consultation with the Administrator for Nuclear Security and the Under Secretary of Energy for Energy, Science, and Environment.


(d) ReportThe Secretary shall include with the budget justification materials submitted to Congress in support of the Department of Energy budget for fiscal year 2005 (as submitted with the budget of the President under section 1105(a) of title 31) a report on the policy that the Secretary plans to have in effect under subsection (a) as of October 1, 2005. The report shall specify the officers and responsibilities referred to in subsection (a).


(Pub. L. 108–136, div. C, title XXXI, § 3132, Nov. 24, 2003, 117 Stat. 1750.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2004, and not as part of the Atomic Energy Defense Act which comprises this chapter.



§ 2590. Estimation of costs of meeting defense environmental cleanup milestones required by consent orders
The Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) a report on the cost, for that fiscal year and the four fiscal years following that fiscal year, of meeting milestones required by a consent order at each defense nuclear facility at which defense environmental cleanup activities are occurring. The report shall include, for each such facility—(1) a specification of the cost of meeting such milestones during that fiscal year; and

(2) an estimate of the cost of meeting such milestones during the four fiscal years following that fiscal year.

(Pub. L. 107–314, div. D, title XLIV, § 4409, as added Pub. L. 116–92, div. C, title XXXI, § 3112(a), Dec. 20, 2019, 133 Stat. 1950.)

§ 2591. Public statement of environmental liabilities
Each year, at the same time that the Department of Energy submits its annual financial report under section 3516 of title 31, the Secretary of Energy shall make available to the public a statement of environmental liabilities, as calculated for the most recent audited financial statement of the Department under section 3515 of that title, for each defense nuclear facility at which defense environmental cleanup activities are occurring.
(Pub. L. 107–314, div. D, title XLIV, § 4410, as added Pub. L. 116–283, div. C, title XXXI, § 3121(a), Jan. 1, 2021, 134 Stat. 4381.)


Part B—Closure of Facilities
§ 2601. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(e)(10), Dec. 26, 2013, 127 Stat. 1077

Section, Pub. L. 107–314, div. D, title XLIV, § 4421, formerly Pub. L. 104–201, div. C, title XXXI, § 3143, Sept. 23, 1996, 110 Stat. 2836; renumbered Pub. L. 107–314, div. D, title XLIV, § 4421, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(11), Nov. 24, 2003, 117 Stat. 1766, related to projects to accelerate closure activities at defense nuclear facilities.



§ 2602. Reports in connection with permanent closures of Department of Energy defense nuclear facilities(a) Training and job placement services planNot later than 120 days before a Department of Energy defense nuclear facility permanently ceases all production and processing operations, the Secretary of Energy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a discussion of the training and job placement services needed to enable the employees at such facility to obtain employment in the defense environmental cleanup activities at such facility. The discussion shall include the actions that should be taken by the contractor operating and managing such facility to provide retraining and job placement services to employees of such contractor.


(b) Closure reportUpon the permanent cessation of production operations at a Department of Energy defense nuclear facility, the Secretary of Energy shall submit to Congress a report containing—(1) a complete survey of environmental problems at the facility;

(2) budget quality data indicating the cost of defense environmental cleanup activities at the facility; and

(3) a discussion of the proposed cleanup schedule.


(Pub. L. 107–314, div. D, title XLIV, § 4422, formerly Pub. L. 101–189, div. C, title XXXI, § 3156, Nov. 29, 1989, 103 Stat. 1683; renumbered Pub. L. 107–314, div. D, title XLIV, § 4422, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(12), Nov. 24, 2003, 117 Stat. 1766; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(E), (e)(11), Dec. 26, 2013, 127 Stat. 1073, 1077.)

Editorial Notes
Codification
Section was formerly classified to section 7274b of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Prior ProvisionsA prior section 2611, Pub. L. 107–314, div. D, title XLIV, § 4431, formerly Pub. L. 105–85, div. C, title XXXI, § 3132, Nov. 18, 1997, 111 Stat. 2034; renumbered Pub. L. 107–314, div. D, title XLIV, § 4431, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(14), Nov. 24, 2003, 117 Stat. 1767, related to defense environmental management privatization projects, prior to repeal by Pub. L. 113–66, div. C, title XXXI, § 3146(e)(12), Dec. 26, 2013, 127 Stat. 1078.

Amendments2013—Subsec. (a). Pub. L. 113–66, § 3146(e)(11)(A), substituted “shall submit” for “must submit” and “defense environmental cleanup” for “environmental remediation and cleanup”.
Pub. L. 113–66, § 3146(a)(2)(E), struck out “(as defined in section 2286g of title 42)” after “defense nuclear facility”.
Subsec. (b)(2). Pub. L. 113–66, § 3146(e)(11)(B), substituted “defense environmental cleanup activities” for “environmental restoration and other remediation and cleanup efforts”.
2003—Pub. L. 108–136, § 3141(g)(12)(D), made technical amendment to section catchline.

Statutory Notes and Related Subsidiaries
Defense Site Acceleration CompletionPub. L. 108–375, div. C, title XXXI, § 3116, Oct. 28, 2004, 118 Stat. 2162, provided that:
“(a) In General.—Notwithstanding the provisions of the Nuclear Waste Policy Act of 1982 [42 U.S.C. 10101 et seq.], the requirements of section 202 of the Energy Reorganization Act of 1974 [42 U.S.C. 5842], and other laws that define classes of radioactive waste, with respect to material stored at a Department of Energy site at which activities are regulated by a covered State pursuant to approved closure plans or permits issued by the State, the term ‘high-level radioactive waste’ does not include radioactive waste resulting from the reprocessing of spent nuclear fuel that the Secretary of Energy (in this section referred to as the ‘Secretary’), in consultation with the Nuclear Regulatory Commission (in this section referred to as the ‘Commission’), determines—“(1) does not require permanent isolation in a deep geologic repository for spent fuel or high-level radioactive waste;

“(2) has had highly radioactive radionuclides removed to the maximum extent practical; and

“(3)(A) does not exceed concentration limits for Class C low-level waste as set out in section 61.55 of title 10, Code of Federal Regulations, and will be disposed of—“(i) in compliance with the performance objectives set out in subpart C of part 61 of title 10, Code of Federal Regulations; and

“(ii) pursuant to a State-approved closure plan or State-issued permit, authority for the approval or issuance of which is conferred on the State outside of this section; or


“(B) exceeds concentration limits for Class C low-level waste as set out in section 61.55 of title 10, Code of Federal Regulations, but will be disposed of—“(i) in compliance with the performance objectives set out in subpart C of part 61 of title 10, Code of Federal Regulations;

“(ii) pursuant to a State-approved closure plan or State-issued permit, authority for the approval or issuance of which is conferred on the State outside of this section; and

“(iii) pursuant to plans developed by the Secretary in consultation with the Commission.




“(b) Monitoring by Nuclear Regulatory Commission.—(1) The Commission shall, in coordination with the covered State, monitor disposal actions taken by the Department of Energy pursuant to subparagraphs (A) and (B) of subsection (a)(3) for the purpose of assessing compliance with the performance objectives set out in subpart C of part 61 of title 10, Code of Federal Regulations.

“(2) If the Commission considers any disposal actions taken by the Department of Energy pursuant to those subparagraphs to be not in compliance with those performance objectives, the Commission shall, as soon as practicable after discovery of the noncompliant conditions, inform the Department of Energy, the covered State, and the following congressional committees:“(A) The Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.

“(B) The Committee on Armed Services, the Committee on Energy and Natural Resources, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate.


“(3) For fiscal year 2005, the Secretary shall, from amounts available for defense site acceleration completion, reimburse the Commission for all expenses, including salaries, that the Commission incurs as a result of performance under subsection (a) and this subsection for fiscal year 2005. The Department of Energy and the Commission may enter into an interagency agreement that specifies the method of reimbursement. Amounts received by the Commission for performance under subsection (a) and this subsection may be retained and used for salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code, and shall remain available until expended.

“(4) For fiscal years after 2005, the Commission shall include in the budget justification materials submitted to Congress in support of the Commission budget for that fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) the amounts required, not offset by revenues, for performance under subsection (a) and this subsection.


“(c) Inapplicability to Certain Materials.—Subsection (a) shall not apply to any material otherwise covered by that subsection that is transported from the covered State.

“(d) Covered States.—For purposes of this section, the following States are covered States:“(1) The State of South Carolina.

“(2) The State of Idaho.


“(e) Construction.—(1) Nothing in this section shall impair, alter, or modify the full implementation of any Federal Facility Agreement and Consent Order or other applicable consent decree for a Department of Energy site.

“(2) Nothing in this section establishes any precedent or is binding on the State of Washington, the State of Oregon, or any other State not covered by subsection (d) for the management, storage, treatment, and disposition of radioactive and hazardous materials.

“(3) Nothing in this section amends the definition of ‘transuranic waste’ or regulations for repository disposal of transuranic waste pursuant to the Waste Isolation Pilot Plant Land Withdrawal Act [Pub. L. 102–579, 106 Stat. 4777] or part 191 of title 40, Code of Federal Regulations.

“(4) Nothing in this section shall be construed to affect in any way the obligations of the Department of Energy to comply with section 4306A of the Atomic Energy Defense Act (50 U.S.C. 2567).

“(5) Nothing in this section amends the West Valley Demonstration Act [Pub. L. 96–368] (42 U.S.C. 2121a [2021a] note).


“(f) Judicial Review.—Judicial review shall be available in accordance with chapter 7 of title 5, United States Code, for the following:“(1) Any determination made by the Secretary or any other agency action taken by the Secretary pursuant to this section.

“(2) Any failure of the Commission to carry out its responsibilities under subsection (b).”





Sandia National LaboratoriesPub. L. 108–199, div. H, § 127, Jan. 23, 2004, 118 Stat. 440, provided that: “Funds appropriated in this, or any other Act hereafter, may not be obligated to pay, on behalf of the United States or a contractor or subcontractor of the United States, to post a bond or fulfill any other financial responsibility requirement relating to closure or post-closure care and monitoring of Sandia National Laboratories and properties held or managed by Sandia National Laboratories prior to implementation of closure or post-closure monitoring. The State of New Mexico or any other entity may not enforce against the United States or a contractor or subcontractor of the United States, in this year or any other fiscal year, a requirement to post bond or any other financial responsibility requirement relating to closure or post-closure care and monitoring of Sandia National Laboratories in New Mexico and properties held or managed by Sandia National Laboratories in New Mexico.”




§ 2603. Plan for deactivation and decommissioning of nonoperational defense nuclear facilities(a) In generalThe Secretary of Energy shall, during each even-numbered year beginning in 2016, develop and subsequently carry out a plan for the activities of the Department of Energy relating to the deactivation and decommissioning of nonoperational defense nuclear facilities.


(b) ElementsThe plan required by subsection (a) shall include the following:(1) A list of nonoperational defense nuclear facilities, prioritized for deactivation and decommissioning based on the potential to reduce risks to human health, property, or the environment and to maximize cost savings.

(2) An assessment of the life cycle costs of each nonoperational defense nuclear facility during the period beginning on the date on which the plan is submitted under subsection (d) and ending on the earlier of—(A) the date that is 25 years after the date on which the plan is submitted; or

(B) the estimated date for deactivation and decommissioning of the facility.


(3) An estimate of the cost and time needed to deactivate and decommission each nonoperational defense nuclear facility.

(4) A schedule for when the Office of Environmental Management will accept each nonoperational defense nuclear facility for deactivation and decommissioning.

(5) An estimate of costs that could be avoided by—(A) accelerating the cleanup of nonoperational defense nuclear facilities; or

(B) other means, such as reusing such facilities for another purpose.



(c) Plan for transfer of responsibility for certain facilitiesThe Secretary shall, during 2016, develop and subsequently carry out a plan under which the Administrator shall transfer, by March 31, 2019, to the Assistant Secretary for Environmental Management the responsibility for decontaminating and decommissioning facilities of the Administration that the Secretary determines—(1) are nonoperational as of September 30, 2015; and

(2) meet the requirements of the Office of Environmental Management for such transfer.


(d) Submission to CongressNot later than March 31 of each even-numbered year beginning in 2016, the Secretary shall submit to the appropriate congressional committees a report that includes—(1) the plan required by subsection (a);

(2) a description of the deactivation and decommissioning actions expected to be taken during the following fiscal year pursuant to the plan;

(3) in the case of the report submitting 11 So in original. Probably should be “submitted”. during 2016, the plan required by subsection (c); and

(4) in the case of a report submitted during 2018 or any year thereafter, a description of the deactivation and decommissioning actions taken at each nonoperational defense nuclear facility during the preceding fiscal year.


(e) TerminationThe requirements of this section shall terminate after the submission to the appropriate congressional committees of the report required by subsection (d) to be submitted not later than March 31, 2026.


(f) DefinitionsIn this section:(1) The term “appropriate congressional committees” means—(A) the congressional defense committees; and

(B) the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives.


(2) The term “life cycle costs”, with respect to a facility, means—(A) the present and future costs of all resources and associated cost elements required to develop, produce, deploy, or sustain the facility; and

(B) the present and future costs to deactivate, decommission, and deconstruct the facility.


(3) The term “nonoperational defense nuclear facility” means a production facility or utilization facility (as those terms are defined in section 2014 of title 42) under the control or jurisdiction of the Secretary of Energy and operated for national security purposes that is no longer needed for the mission of the Department of Energy, including the National Nuclear Security Administration.


(Pub. L. 107–314, div. D, title XLIV, § 4423, as added Pub. L. 114–92, div. C, title XXXI, § 3133(a), Nov. 25, 2015, 129 Stat. 1205.)


Part C—Hanford Reservation, Washington

Editorial Notes
Codification
Pub. L. 113–66, div. C, title XXXI, § 3146(e)(16)(C), Dec. 26, 2013, 127 Stat. 1078, redesignated part D as C.

Prior ProvisionsA prior part C, consisting of section 2611, related to privatization, prior to repeal by Pub. L. 113–66, div. C, title XXXI, § 3146(e)(12), Dec. 26, 2013, 127 Stat. 1078.


§ 2621. Safety measures for waste tanks at Hanford Nuclear Reservation(a) Identification and monitoring of tanksNot later than February 3, 1991, the Secretary of Energy shall identify which single-shelled or double-shelled high-level nuclear waste tanks at the Hanford Nuclear Reservation, Richland, Washington, may have a serious potential for release of high-level waste due to uncontrolled increases in temperature or pressure. After completing such identification, the Secretary shall determine whether continuous monitoring is being carried out to detect a release or excessive temperature or pressure at each tank so identified. If such monitoring is not being carried out, as soon as practicable the Secretary shall install such monitoring, but only if a type of monitoring that does not itself increase the danger of a release can be installed.


(b) Action plansNot later than March 5, 1991, the Secretary of Energy shall develop action plans to respond to excessive temperature or pressure or a release from any tank identified under subsection (a).


(c) ProhibitionBeginning March 5, 1991, no additional high-level nuclear waste (except for small amounts removed and returned to a tank for analysis) may be added to a tank identified under subsection (a) unless the Secretary determines that no safer alternative than adding such waste to the tank currently exists or that the tank does not pose a serious potential for release of high-level nuclear waste.


(Pub. L. 107–314, div. D, title XLIV, § 4441, formerly Pub. L. 101–510, div. C, title XXXI, § 3137, Nov. 5, 1990, 104 Stat. 1833; renumbered Pub. L. 107–314, div. D, title XLIV, § 4441, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(16), Nov. 24, 2003, 117 Stat. 1767; Pub. L. 113–291, div. C, title XXXI, § 3142(h), Dec. 19, 2014, 128 Stat. 3900.)

Editorial Notes
Amendments2014—Subsec. (d). Pub. L. 113–291 struck out subsec. (d). Text read as follows: “Not later than May 5, 1991, the Secretary shall submit to Congress a report on actions taken to promote tank safety, including actions taken pursuant to this section, and the Secretary’s timetable for resolving outstanding issues on how to handle the waste in such tanks.”
2003—Pub. L. 108–136, § 3141(g)(16)(D)(i), made technical amendment to section catchline.
Subsec. (a). Pub. L. 108–136, § 3141(g)(16)(D)(ii), substituted “Not later than February 3, 1991,” for “Within 90 days after the date of the enactment of this Act,”.
Subsec. (b). Pub. L. 108–136, § 3141(g)(16)(D)(iii), substituted “Not later than March 5, 1991,” for “Within 120 days after the date of the enactment of this Act,”.
Subsec. (c). Pub. L. 108–136, § 3141(g)(16)(D)(iv), substituted “Beginning March 5, 1991,” for “Beginning 120 days after the date of the enactment of this Act,”.
Subsec. (d). Pub. L. 108–136, § 3141(g)(16)(D)(v), substituted “Not later than May 5, 1991,” for “Within six months after the date of the enactment of this Act,”.



§ 2622. Hanford waste tank cleanup program reforms(a) Establishment of Office of River ProtectionThe Secretary of Energy shall establish an office at the Hanford Reservation, Richland, Washington, to be known as the “Office of River Protection” (in this section referred to as the “Office”).


(b) Management and responsibilities of Office(1) The Office shall be headed by a senior official of the Department of Energy, who shall report to the Assistant Secretary of Energy for Environmental Management.

(2) The head of the Office shall be responsible for managing all aspects of the River Protection Project, Richland, Washington, including Hanford Tank Farm operations and the Waste Treatment Plant.

(3)(A) The Assistant Secretary of Energy for Environmental Management shall delegate in writing responsibility for the management of the River Protection Project, Richland, Washington, to the head of the Office.

(B) Such delegation shall include, at a minimum, authorities for contracting, financial management, safety, and general program management that are equivalent to the authorities of managers of other operations offices of the Department of Energy.

(C) The head of the Office shall, to the maximum extent possible, coordinate all activities of the Office with the manager of the Richland Operations Office of the Department of Energy.



(c) Department responsibilitiesThe Secretary shall provide the head of the Office with the resources and personnel necessary to carry out the responsibilities specified in subsection (b)(2).


(d) NotificationThe Assistant Secretary of Energy for Environmental Management shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives written notification detailing any changes in the roles, responsibilities, and reporting relationships that involve the Office.


(e) TerminationThe Office shall terminate on September 30, 2024. The Office may be extended beyond that date if the Assistant Secretary of Energy for Environmental Management determines in writing that termination would disrupt effective management of the Hanford Tank Farm operations.


(Pub. L. 107–314, div. D, title XLIV, § 4442, formerly Pub. L. 105–261, div. C, title XXXI, § 3139, Oct. 17, 1998, 112 Stat. 2250; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3141(b)–(d)], Oct. 30, 2000, 114 Stat. 1654, 1654A–463; Pub. L. 107–107, div. C, title XXXI, § 3135, Dec. 28, 2001, 115 Stat. 1368; renumbered Pub. L. 107–314, div. D, title XLIV, § 4442, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(17), Nov. 24, 2003, 117 Stat. 1767; Pub. L. 112–81, div. C, title XXXI, § 3113, Dec. 31, 2011, 125 Stat. 1709; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(13), Dec. 26, 2013, 127 Stat. 1078; Pub. L. 115–232, div. C, title XXXI, § 3118, Aug. 13, 2018, 132 Stat. 2292.)

Editorial Notes
Amendments2018—Subsec. (e). Pub. L. 115–232 substituted “2024” for “2019”.
2013—Subsec. (b)(2). Pub. L. 113–66 substituted “responsible for managing all aspects” for “responsible for managing all aspects”.
2011—Subsec. (b)(2). Pub. L. 112–81, § 3113(1), substituted “all aspects of the River Protection Project, Richland, Washington, including Hanford Tank Farm operations and the Waste Treatment Plant” for “, consistent with the policy direction established by the Department, all aspects of the River Protection Project, Richland, Washington”.
Subsec. (d). Pub. L. 112–81, § 3113(2), amended subsec. (d) generally. Prior to amendment, text read as follows: “The Assistant Secretary of Energy for Environmental Management shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, not later than November 29, 2000, a copy of the delegation of authority required by subsection (b)(3).”
Subsecs. (e), (f). Pub. L. 112–81, § 3113(3), added subsec. (e) and struck out former subsecs. (e) and (f), which, respectively, required the Secretary to submit a progress report not later than 2 years after the commencement of Office operations and provided for termination of the Office.
2003—Subsec. (d). Pub. L. 108–136, § 3141(g)(17)(D), substituted “November 29, 2000,” for “30 days after the date of the enactment of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001,”.
2001—Subsec. (f). Pub. L. 107–107 amended heading and text of subsec. (f) generally. Prior to amendment, text read as follows:
“(1) The Office shall terminate 5 years after the commencement of operations under this section unless the Secretary determines that termination on that date would disrupt effective management of the Hanford Tank Farm operations.
“(2) The Secretary shall notify, in writing, the committees referred to in subsection (d) of a determination under paragraph (1).”
2000—Subsec. (b). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3141(b)], substituted “managing, consistent with the policy direction established by the Department, all aspects of the River Protection Project, Richland, Washington” for “managing all aspects of the Tank Waste Remediation System (also referred to as the Hanford Tank Farm operations), including those portions under privatization contracts, of the Department of Energy at Hanford” in par. (2) and added par. (3).
Subsec. (c). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3141(c)], substituted “head” for “manager” and “to carry out the responsibilities specified in subsection (b)(2)” for “to manage the tank waste privatization program at Hanford in an efficient and streamlined manner”.
Subsec. (d). Pub. L. 106–398, § 1 [div. C, title XXXI, § 3141(d)], amended heading and text of subsec. (d) generally. Prior to amendment, text read as follows: “Not later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committees on Commerce and on National Security of the House of Representatives an integrated management plan for all aspects of the Hanford Tank Farm operations, including the roles, responsibilities, and reporting relationships of the Office.”



§ 2623. River Protection Project
The tank waste remediation system environmental project, Richland, Washington, including all programs relating to the retrieval and treatment of tank waste at the site at Hanford, Washington, under the management of the Office of River Protection, shall be known and designated as the “River Protection Project”. Any reference to that project in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the River Protection Project.
(Pub. L. 107–314, div. D, title XLIV, § 4443, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3141(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–462; renumbered Pub. L. 107–314, div. D, title XLIV, § 4443, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(18), Nov. 24, 2003, 117 Stat. 1768.)

Editorial Notes
Amendments2003—Pub. L. 108–136, § 3141(g)(18)(C), inserted section catchline and struck out former subsec. heading.



§ 2624. Funding for termination costs of River Protection Project, Richland, Washington
The Secretary of Energy may not use appropriated funds to establish a reserve for the payment of any costs of termination of any contract relating to the River Protection Project, Richland, Washington (as designated by section 2623 of this title), that is terminated after October 30, 2000. Such costs may be paid from—(1) appropriations originally available for the performance of the contract concerned;

(2) appropriations currently available for privatization initiatives in carrying out defense environmental cleanup activities necessary for national security programs, and not otherwise obligated; or

(3) funds appropriated specifically for the payment of such costs.

(Pub. L. 107–314, div. D, title XLIV, § 4444, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3131], Oct. 30, 2000, 114 Stat. 1654, 1654A–454; renumbered Pub. L. 107–314, div. D, title XLIV, § 4444, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(19), Nov. 24, 2003, 117 Stat. 1768; Pub. L. 113–66, div. C, title XXXI, § 3146(e)(14), Dec. 26, 2013, 127 Stat. 1078.)

Editorial Notes
Amendments2013—Par. (2). Pub. L. 113–66 substituted “defense environmental cleanup” for “environmental restoration and waste management”.
2003—Pub. L. 108–136, § 3141(g)(19)(D), in introductory provisions, substituted “section 2623 of this title” for “section 3141” and “October 30, 2000” for “the date of the enactment of this Act”.



§ 2625. Plan for tank farm waste at Hanford Nuclear Reservation(a) PlanNot later than June 1, 2014, the Secretary of Energy shall submit to the congressional defense committees a plan for the initial activities (as defined in subsection (d)) for the Waste Treatment and Immobilization Plant and any related, required infrastructure facilities.


(b) Matters includedThe plan under subsection (a) shall include the following:(1) A list of significant requirements needed for the initial activities.

(2) A schedule of significant activities needed to carry out the initial activities.

(3) Actions required to accelerate, to the extent possible, the treatment of lower risk, low-activity waste while continuing efforts to resolve the technical challenges associated with higher risk, high-activity waste.

(4) A description of how the Secretary will—(A) provide adequate protection to workers and the public under the plan; and

(B) incorporate into the plan any significant new science and technical information that was not available before the development of the plan.



(c) Determinations(1) For each significant requirement identified by the Secretary under subsection (b)(1), the Secretary shall include in the plan submitted under subsection (a) a determination regarding whether such requirement is finalized and will be used to inform the initial activities.

(2) For each significant requirement that the Secretary cannot make a finalized determination for under paragraph (1) by the date on which the plan under subsection (a) is submitted to the congressional defense committees, the Secretary shall—(A) include in the plan—(i) a description of the requirement;

(ii) a list of significant activities required to finalize the requirement; and

(iii) the date on which the Secretary anticipates making such determination; and


(B) once the Secretary makes a determination that such a significant requirement is finalized, submit to such committees notification that the requirement is finalized and will be used to inform the initial activities.


(3)(A) Notwithstanding any determination made under paragraph (1) with respect to a significant requirement identified by the Secretary under subsection (b)(1)—(i) the Secretary shall change a requirement if necessary to provide adequate protection to workers and the public; and

(ii) the Secretary may change a requirement if the Secretary determines such change is necessary.


(B) If the Secretary authorizes a change to a requirement under subparagraph (A) that will have a significant material effect on the schedule or cost of the initial activities, the Secretary shall promptly notify the congressional defense committees of such change.

(C) The authority of the Secretary under this paragraph may be delegated only to the Deputy Secretary of Energy.



(d) Initial activities definedIn this section, the term “initial activities” means activities necessary to start the operations of the Waste Treatment and Immobilization Plant at the Hanford Tank Farms of the Hanford Nuclear Reservation, Richland, Washington, with respect to the design, construction, and operating of the Waste Treatment and Immobilization Plant and any related, required infrastructure facilities.


(Pub. L. 107–314, div. D, title XLIV, § 4445, as added Pub. L. 113–66, div. C, title XXXI, § 3127(a), Dec. 26, 2013, 127 Stat. 1064.)

§ 2626. Hanford Waste Treatment and Immobilization Plant contract oversight(a) In generalNot later than 180 days after November 25, 2015, the Secretary of Energy shall arrange to have an owner’s agent advise the Secretary in carrying out the oversight responsibilities of the Secretary with respect to the contract described in subsection (b).


(b) Contract describedThe contract described in this subsection is the contract between the Office of River Protection of the Department of Energy and Bechtel National, Inc., or its successor relating to the Hanford Waste Treatment and Immobilization Plant (contract number DE–AC27–01RV14136).


(c) DutiesThe duties of the owner’s agent under subsection (a) shall include advising the Secretary with respect to the following:(1) Performing design, construction, nuclear safety, and operability oversight of each facility covered by the contract described in subsection (b).

(2) Beginning not later than one year after November 25, 2015, ensuring that the preliminary documented safety analyses for all facilities covered by the contract meet the requirements of all applicable Department of Energy regulations and guidance, including section 830.206 of title 10, Code of Federal Regulations, and the Department of Energy Standard on the Integration of Safety into the Design Process (DOE–STD–1189–2008).

(3) Ensuring that, until the Secretary approves the documented safety analysis for each facility covered by the contract, the contractor ensures that each preliminary documented safety analysis is current.

(4) Ensuring that the contractor acts to promptly resolve any unreviewed safety questions.


(d) Report on selection of the owner’s agentNot later than 30 days after the selection of the owner’s agent under subsection (a), the Secretary shall submit to the congressional defense committees a report on the process used to select the owner’s agent to ensure that the owner’s agent does not have a conflict of interest.


(e) DefinitionsIn this section:(1) The term “contractor” means Bechtel National, Inc.

(2) The term “current”, with respect to a documented safety analysis, means that the documented safety analysis includes any design changes approved by the contractor and any safety evaluation reports issued by the Secretary with respect to the facility covered by the analysis before the date that is 60 days before the date of the analysis.

(3) The terms “documented safety analysis”, “safety evaluation report”, and “unreviewed safety question” have the meanings given those terms in section 830.3 of title 10, Code of Federal Regulations (or any corresponding similar ruling or regulation).

(4) The term “owner’s agent” means a private third-party entity with nuclear safety management expertise.


(Pub. L. 107–314, div. D, title XLIV, § 4446, as added Pub. L. 114–92, div. C, title XXXI, § 3116(a), Nov. 25, 2015, 129 Stat. 1194; Pub. L. 115–232, div. C, title XXXI, § 3137(a), Aug. 13, 2018, 132 Stat. 2303.)

Editorial Notes
Amendments2018—Subsecs. (d) to (f). Pub. L. 115–232 redesignated subsecs. (e) and (f) as (d) and (e), respectively, and struck out former subsec. (d) which related to report on activities of owner’s agent.



§ 2627. Notification regarding air release of radioactive or hazardous material
If the Secretary of Energy (or a designee of the Secretary) is notified of an improper release into the air of radioactive or hazardous material above applicable statutory or regulatory limits that resulted from waste generated by atomic energy defense activities at the Hanford Nuclear Reservation, Richland, Washington, the Secretary (or designee of the Secretary) shall—(1) not later than two business days after being notified of the release, notify the congressional defense committees of the release; and

(2) not later than seven business days after being notified of the release, provide the congressional defense committees a briefing on the status of the release, including—(A) the cause of the release, if known; and

(B) preliminary plans to address and remediate the release, including associated costs and timelines.


(Pub. L. 107–314, div. D, title XLIV, § 4447, as added Pub. L. 115–232, div. C, title XXXI, § 3115(a), Aug. 13, 2018, 132 Stat. 2291.)


Part D—Savannah River Site, South Carolina

Editorial Notes
Codification
Pub. L. 113–66, div. C, title XXXI, § 3146(e)(16)(C), Dec. 26, 2013, 127 Stat. 1078, redesignated part E as D.

Prior ProvisionsA prior part D, consisting of sections 2621 to 2625, was redesignated part C of this subchapter by Pub. L. 113–66, div. C, title XXXI, § 3146(e)(16)(C), Dec. 26, 2013, 127 Stat. 1078.


§ 2631. Accelerated schedule for isolating high-level nuclear waste at the Defense Waste Processing Facility, Savannah River Site
The Secretary of Energy shall accelerate the schedule for the isolation of high-level nuclear waste in glass canisters at the Defense Waste Processing Facility at the Savannah River Site, South Carolina, if the Secretary determines that the acceleration of such schedule—(1) will achieve long-term cost savings to the Federal Government; and

(2) could accelerate the removal and isolation of high-level nuclear waste from long-term storage tanks at the site.

(Pub. L. 107–314, div. D, title XLIV, § 4451, formerly Pub. L. 104–201, div. C, title XXXI, § 3141, Sept. 23, 1996, 110 Stat. 2834; renumbered Pub. L. 107–314, div. D, title XLIV, § 4451, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(21), Nov. 24, 2003, 117 Stat. 1769.)

§ 2632. Multi-year plan for clean-up
The Secretary of Energy shall develop and implement a multi-year plan for the clean-up of nuclear waste at the Savannah River Site that results, or has resulted, from the following:(1) Nuclear weapons activities carried out at the site.

(2) The processing, treating, packaging, and disposal of Department of Energy domestic and foreign spent nuclear fuel rods at the site.

(Pub. L. 107–314, div. D, title XLIV, § 4452, formerly Pub. L. 104–201, div. C, title XXXI, § 3142(e), Sept. 23, 1996, 110 Stat. 2836; renumbered Pub. L. 107–314, div. D, title XLIV, § 4452, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(22), Nov. 24, 2003, 117 Stat. 1769.)

Editorial Notes
Amendments2003—Pub. L. 108–136, § 3141(g)(22)(C), inserted section catchline, struck out former subsec. heading, and inserted in text “of Energy” after “The Secretary”.



§ 2633. Continuation of processing, treatment, and disposal of legacy nuclear materials
The Secretary of Energy shall continue operations and maintain a high state of readiness at the H–canyon facility at the Savannah River Site, Aiken, South Carolina, and shall provide technical staff necessary to operate and so maintain such facility.
(Pub. L. 107–314, div. D, title XLIV, § 4453, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3137(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–460; renumbered Pub. L. 107–314, div. D, title XLIV, § 4453, and amended Pub. L. 108–136, div. C, title XXXI, §§ 3115(a), 3141(g)(23)(A), Nov. 24, 2003, 117 Stat. 1745, 1769.)

Editorial Notes
Amendments2003—Pub. L. 108–136, § 3141(g)(23)(A)(iii), inserted section catchline and struck out former subsec. heading.
Pub. L. 108–136, § 3115(a), substituted “H–canyon facility” for “F–canyon and H–canyon facilities” and “such facility” for “such facilities”.



§§ 2634 to 2637. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(e)(15), Dec. 26, 2013, 127 Stat. 1078

Section 2634, Pub. L. 107–314, div. D, title XLIV, § 4453A, formerly Pub. L. 106–65, div. C, title XXXI, § 3132, Oct. 5, 1999, 113 Stat. 925; renumbered Pub. L. 107–314, div. D, title XLIV, § 4453A, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(23)(B), Nov. 24, 2003, 117 Stat. 1769, related to continuation of processing, treatment, and disposition of legacy nuclear materials.


Section 2635, Pub. L. 107–314, div. D, title XLIV, § 4453B, formerly Pub. L. 105–261, div. C, title XXXI, § 3135, Oct. 17, 1998, 112 Stat. 2248; renumbered Pub. L. 107–314, div. D, title XLIV, § 4453B, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(23)(C), Nov. 24, 2003, 117 Stat. 1770, related to continuation of processing, treatment, and disposition of legacy nuclear materials.


Section 2636, Pub. L. 107–314, div. D, title XLIV, § 4453C, formerly Pub. L. 105–85, div. C, title XXXI, § 3136(b), Nov. 18, 1997, 111 Stat. 2038; renumbered Pub. L. 107–314, div. D, title XLIV, § 4453C, by Pub. L. 108–136, div. C, title XXXI, § 3141(g)(23)(D), Nov. 24, 2003, 117 Stat. 1770, related to continuation of processing, treatment, and disposal of legacy nuclear materials.


Section 2637, Pub. L. 107–314, div. D, title XLIV, § 4453D, formerly Pub. L. 104–201, div. C, title XXXI, § 3142(f), Sept. 23, 1996, 110 Stat. 2836; renumbered Pub. L. 107–314, div. D, title XLIV, § 4453D, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(g)(23)(E), Nov. 24, 2003, 117 Stat. 1770, related to continuation of processing, treatment, and disposal of legacy nuclear materials.



§ 2638. Limitation on use of funds for decommissioning F–canyon facility
No amounts authorized to be appropriated or otherwise made available for the Department of Energy by the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398) or any other Act may be obligated or expended for purposes of commencing the decommissioning of the F–canyon facility at the Savannah River Site until the Secretary of Energy submits to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, and the Defense Nuclear Facilities Safety Board, a report setting forth—(1) an assessment of whether or not all materials present in the F–canyon facility as of the date of the report that required stabilization have been safely stabilized as of that date;

(2) an assessment of whether or not the requirements applicable to the F–canyon facility to meet the future needs of the United States for fissile materials disposition can be met through full use of the H–canyon facility at the Savannah River Site; and

(3) if it appears that one or more of the requirements described in paragraph (2) cannot be met through full use of the H–canyon facility—(A) an identification by the Secretary of each such requirement that cannot be met through full use of the H–canyon facility; and

(B) for each requirement so identified, the reasons why such requirement cannot be met through full use of the H–canyon facility and a description of the alternative capability for fissile materials disposition that is needed to meet such requirement.


(Pub. L. 107–314, div. D, title XLIV, § 4454, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3137(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–460; renumbered Pub. L. 107–314, div. D, title XLIV, § 4454, and amended Pub. L. 108–136, div. C, title XXXI, §§ 3115(b), 3141(g)(24), Nov. 24, 2003, 117 Stat. 1745, 1770; Pub. L. 113–291, div. C, title XXXI, § 3142(i), Dec. 19, 2014, 128 Stat. 3900.)

Editorial Notes

References in TextThe Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001, referred to in text, is Pub. L. 106–398, § 1 [H.R. 5408], Oct. 30, 2000, 114 Stat. 1654, 1654A–1, as amended. For complete classification of this Act to the Code, see Tables.

Amendments2014—Pars. (1), (2). Pub. L. 113–291 inserted “of” after “assessment”.
2003—Pub. L. 108–136, § 3141(g)(24)(C), inserted section catchline, struck out former subsec. heading, and, in introductory provisions, substituted “the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398) or any other Act” for “this or any other Act” and “the Secretary of Energy” for “the Secretary”.
Pub. L. 108–136, § 3115(b)(2), substituted “a report setting forth—” and pars. (1) to (3) for “the following:” and former pars. (1) to (3) which contained somewhat similar provisions.
Pub. L. 108–136, § 3115(b)(1), in introductory provisions, substituted “submits to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, and the Defense Nuclear Facilities Safety Board,” for “and the Defense Nuclear Facilities Safety Board jointly submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives”.





SUBCHAPTER V—SAFEGUARDS AND SECURITY MATTERS
Part A—Safeguards and Security
§ 2651. Prohibition on international inspections of Department of Energy facilities unless protection of Restricted Data is certified(a) Prohibition on inspectionsThe Secretary of Energy may not allow an inspection of a national security laboratory or nuclear weapons production facility by the International Atomic Energy Agency until the Secretary certifies to Congress that no Restricted Data will be revealed during such inspection.


(b) Omitted

(Pub. L. 107–314, div. D, title XLV, § 4501, formerly Pub. L. 104–106, div. C, title XXXI, § 3154, Feb. 10, 1996, 110 Stat. 624; renumbered Pub. L. 107–314, div. D, title XLV, § 4501, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(2), Nov. 24, 2003, 117 Stat. 1771; Pub. L. 112–239, div. C, title XXXI, § 3131(j), Jan. 2, 2013, 126 Stat. 2182; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(F), Dec. 26, 2013, 127 Stat. 1073; Pub. L. 113–291, div. C, title XXXI, § 3142(j), Dec. 19, 2014, 128 Stat. 3900.)

Editorial Notes
Codification
Section is comprised of section 4501 of Pub. L. 107–314. Subsec. (b) of section 4501 of Pub. L. 107–314 amended provisions set out as a note under section 2153 of Title 42, The Public Health and Welfare.
Subsec. (a) of section 3154 of Pub. L. 104–106 was formerly set out as a note under section 2164 of Title 42, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (a). Pub. L. 113–291 substituted “national security laboratory or nuclear weapons production facility” for “nuclear weapons facility”.
2013—Subsec. (a). Pub. L. 113–66 substituted “Restricted Data” for “restricted data”.
Subsec. (c). Pub. L. 112–239 struck out subsec. (c), which defined “restricted data”.
2003—Pub. L. 108–136, § 3141(h)(2)(D), redesignated par. (1) of subsec. (a) as entire subsec. (a) and par. (2) of subsec. (a) as subsec. (c) and, in subsec. (c), inserted heading and substituted “In this section” for “For purposes of paragraph (1)”. Subsec. (c) was editorially transferred to follow subsec. (b), to reflect the probable intent of Congress.



§ 2652. Restrictions on access to national security laboratories by foreign visitors from sensitive countries(a) Background review requiredThe Secretary of Energy may not admit to any facility of a national security laboratory other than areas accessible to the general public any individual who is a citizen or agent of a nation that is named on the current sensitive countries list unless the Secretary first completes a background review with respect to that individual.


(b) Sense of Congress regarding background reviewsIt is the sense of Congress that the Secretary of Energy, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence should ensure that background reviews carried out under this section are completed in not more than 15 days.


(c) DefinitionsFor purposes of this section:(1) The term “background review”, commonly known as an indices check, means a review of information provided by the Director of National Intelligence and the Director of the Federal Bureau of Investigation regarding personal background, including information relating to any history of criminal activity or to any evidence of espionage.

(2) The term “sensitive countries list” means the list prescribed by the Secretary of Energy known as the Department of Energy List of Sensitive Countries.


(Pub. L. 107–314, div. D, title XLV, § 4502, formerly Pub. L. 106–65, div. C, title XXXI, § 3146, Oct. 5, 1999, 113 Stat. 935; renumbered Pub. L. 107–314, div. D, title XLV, § 4502, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(3), Nov. 24, 2003, 117 Stat. 1771; Pub. L. 112–239, div. C, title XXXI, § 3131(k)(1), (bb)(1)(D), Jan. 2, 2013, 126 Stat. 2182, 2185; Pub. L. 113–66, div. C, title XXXI, § 3146(f)(1), Dec. 26, 2013, 127 Stat. 1079.)

Editorial Notes
Codification
Section was formerly classified to section 7383c of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 112–239, § 3131(k)(1)(A), substituted “national security laboratories” for “national laboratories” in section catchline.
Pub. L. 112–239, § 3131(k)(1)(B), substituted “national security laboratory” for “national laboratory” wherever appearing.
Subsec. (b). Pub. L. 113–66, § 3146(f)(1)(A), (B), redesignated subsec. (f) as (b) and struck out former subsec. (b) which related to moratorium on admissions to any national security laboratory facility pending certain certifications.
Subsec. (b)(3). Pub. L. 112–239, § 3131(bb)(1)(D), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (c). Pub. L. 113–66, § 3146(f)(1)(A), (B), redesignated subsec. (g) as (c) and struck out former subsec. (c) which related to waiver of moratorium.
Subsec. (c)(2). Pub. L. 113–66, § 3146(f)(1)(C), struck out “as in effect on January 1, 1999” after “Countries”.
Subsecs. (d), (e). Pub. L. 113–66, § 3146(f)(1)(A), struck out subsecs. (d) and (e) which related to exception to moratorium for certain individuals and exception to moratorium for certain programs, respectively.
Subsec. (f). Pub. L. 113–66, § 3146(f)(1)(B), redesignated subsec. (f) as (b).
Pub. L. 112–239, § 3131(bb)(1)(D), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (g). Pub. L. 113–66, § 3146(f)(1)(B), redesignated subsec. (g) as (c).
Subsec. (g)(1). Pub. L. 112–239, § 3131(bb)(1)(D), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (g)(3), (4). Pub. L. 112–239, § 3131(k)(1)(C), struck out pars. (3) and (4), which defined “national laboratory” and “Restricted Data”, respectively.
2003—Subsec. (b)(2). Pub. L. 108–136, § 3141(h)(3)(D)(i)(I), substituted “on November 4, 1999,” for “30 days after October 5, 1999,” in introductory provisions.
Subsec. (b)(2)(A). Pub. L. 108–136, § 3141(h)(3)(D)(i)(II), substituted “January 3, 2000” for “The date that is 90 days after October 5, 1999”.
Subsec. (d)(1). Pub. L. 108–136, § 3141(h)(3)(D)(ii), substituted “October 5, 1999,” for “the date of the enactment of this Act,” in the original, which for purposes of codification had been changed to “October 5, 1999,” thus requiring no change in text.
Subsec. (g)(3), (4). Pub. L. 108–136, § 3141(h)(3)(D)(iii), added pars. (3) and (4).

Statutory Notes and Related Subsidiaries
Pilot Program on Conduct by Department of Energy of Background Reviews for Access by Certain Individuals to National Security LaboratoriesPub. L. 115–232, div. C, title XXXI, § 3121, Aug. 13, 2018, 132 Stat. 2295, provided that:
“(a) In General.—The Secretary of Energy shall establish a pilot program to assess the feasibility and advisability of conducting background reviews required by section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) within the Department of Energy.

“(b) Requirements.—Under the pilot program established under subsection (a), the Secretary may admit an individual described in section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) to a facility of a national security laboratory described in that section if, in addition to the conduct of a background review under subsection (a) with respect to that individual—“(1) the Secretary determines that the admission of that individual to that facility is in the national interest and will further science, technology, and engineering capabilities in support of the mission of the Department of Energy; and

“(2) a security plan is developed and implemented to mitigate the risks associated with the admission of that individual to that facility.


“(c) Roles of Secretary and Director of National Intelligence and Director of Federal Bureau of Investigation.—“(1) Role of secretary.—Under the pilot program under subsection (a), the Secretary shall conduct background reviews for all individuals described in section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) seeking admission to facilities of national security laboratories described in that section. Such reviews by the Secretary shall be conducted independent of and in addition to background reviews conducted by the Director of National Intelligence and the Director of the Federal Bureau of Investigation under that section.

“(2) Roles of director of national intelligence and director of federal bureau of investigation.—Notwithstanding paragraph (1), during the period during which the pilot program established under subsection (a) is being carried out, the Director of National Intelligence and the Director of the Federal Bureau of Investigation shall retain primary responsibility for the conduct of all background reviews required by section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)).


“(d) Termination.—The pilot program established under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act [Aug. 13, 2018].

“(e) Report Required.—Not later than 90 days after the date on which the pilot program established under subsection (a) terminates under subsection (d), the Secretary of Energy, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall submit to the appropriate congressional committees a report on the conduct of background reviews under the pilot program that includes—“(1) a comparison of the effectiveness of and timelines required for background reviews conducted by the Secretary under the pilot program and background reviews conducted by the Director of National Intelligence and the Director of the Federal Bureau of Investigation under section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)); and

“(2) the number of such reviews conducted for individuals who are citizens or agents of each country on the sensitive countries list referred to in that section.


“(f) Definitions.—In this section:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and

“(B) the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) National security laboratory.—The term ‘national security laboratory’ has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).”







§ 2653. Background investigations of certain personnel at Department of Energy facilities
The Secretary of Energy shall ensure that an investigation meeting the requirements of section 2165 of title 42 is made for each Department of Energy employee, or contractor employee, at a national security laboratory or nuclear weapons production facility who—(1) carries out duties or responsibilities in or around a location where Restricted Data is present; or

(2) has or may have regular access to a location where Restricted Data is present.

(Pub. L. 107–314, div. D, title XLV, § 4503, formerly Pub. L. 106–65, div. C, title XXXI, § 3143, Oct. 5, 1999, 113 Stat. 934; renumbered Pub. L. 107–314, div. D, title XLV, § 4503, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(4), Nov. 24, 2003, 117 Stat. 1772; Pub. L. 112–239, div. C, title XXXI, § 3131(l), Jan. 2, 2013, 126 Stat. 2182.)

Editorial Notes
Codification
Section was formerly classified to section 7383a of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 112–239 struck out subsec. (a) designation and heading “In general”, substituted “national security laboratory” for “national laboratory” in introductory provisions of text, and struck out subsecs. (b) and (c), which, respectively, required compliance by Secretary with former subsec. (a) and defined “national laboratory” and “Restricted Data”.
2003—Subsec. (b). Pub. L. 108–136, § 3141(h)(4)(D)(i), substituted “October 5, 1999,” for “the date of the enactment of this Act” in the original, which for purposes of codification had been changed to “October 5, 1999,” thus requiring no change in text.
Subsec. (c). Pub. L. 108–136, § 3141(h)(4)(D)(ii), added subsec. (c).



§ 2654. Department of Energy counterintelligence polygraph program(a) New counterintelligence polygraph program requiredThe Secretary of Energy shall carry out, under regulations prescribed under this section, a new counterintelligence polygraph program for the Department of Energy. The purpose of the new program is to minimize the potential for release or disclosure of classified data, materials, or information.


(b) Authorities and limitations(1) The Secretary shall prescribe regulations for the new counterintelligence polygraph program required by subsection (a) in accordance with the provisions of subchapter II of chapter 5 of title 5 (commonly referred to as the Administrative Procedures Act).

(2) In prescribing regulations for the new program, the Secretary shall take into account the results of the Polygraph Review.

(3) Not later than six months after obtaining the results of the Polygraph Review, the Secretary shall issue a notice of proposed rulemaking for the new program.

(4) In the event of a counterintelligence investigation, the regulations prescribed under paragraph (1) may ensure that the persons subject to the counterintelligence polygraph program required by subsection (a) include any person who is—(A) a national of the United States (as such term is defined in section 1101 of title 8) and also a national of a foreign state; and

(B) an employee or contractor who requires access to classified information.



(c) Omitted

(d) Polygraph Review definedIn this section, the term “Polygraph Review” means the review of the Committee to Review the Scientific Evidence on the Polygraph of the National Academy of Sciences.


(Pub. L. 107–314, div. D, title XLV, § 4504, formerly Pub. L. 107–107, div. C, title XXXI, § 3152, Dec. 28, 2001, 115 Stat. 1376; renumbered Pub. L. 107–314, div. D, title XLV, § 4504, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(5)(A), Nov. 24, 2003, 117 Stat. 1772; Pub. L. 113–66, div. C, title XXXI, § 3146(f)(2), Dec. 26, 2013, 127 Stat. 1079; Pub. L. 115–232, div. C, title XXXI, § 3112, Aug. 13, 2018, 132 Stat. 2290.)

Editorial Notes
Codification
Section is comprised of section 4504 of Pub. L. 107–314. Subsec. (c) of section 4504 of Pub. L. 107–314 repealed section 2655 of this title.
Section was formerly classified to section 7383h–1 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2018—Subsec. (b)(4). Pub. L. 115–232 added par. (4).
2013—Subsecs. (d), (e). Pub. L. 113–66 redesignated subsec. (e) as (d) and struck out former subsec. (d) which required submission of a report on further enhancement of personnel security program.
2003—Subsec. (c). Pub. L. 108–136, § 3141(h)(5)(A)(iv), made technical amendment. See Codification note above.



§ 2655. Repealed. Pub. L. 107–314, div. D, title XLV, § 4504(c), formerly Pub. L. 107–107, div. C, title XXXI, § 3152(c), Dec. 28, 2001, 115 Stat. 1377; renumbered Pub. L. 107–314, div. D, title XLV, § 4504(c), and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(5)(A), Nov. 24, 2003, 117 Stat. 1772

Section, Pub. L. 107–314, div. D, title XLV, § 4504A, formerly Pub. L. 106–65, div. C, title XXXI, § 3154, Oct. 5, 1999, 113 Stat. 941; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3135], Oct. 30, 2000, 114 Stat. 1654, 1654A–456; renumbered Pub. L. 107–314, div. D, title XLV, § 4504A, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(5)(B), Nov. 24, 2003, 117 Stat. 1773, related to a counterintelligence polygraph program for the defense-related activities of the Department of Energy. See section 2654 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 107–314, div. D, title XLV, § 4504(c), formerly Pub. L. 107–107, div. C, title XXXI, § 3152(c), Dec. 28, 2001, 115 Stat. 1377, renumbered Pub. L. 107–314, div. D, title XLV, § 4504(c), and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(5)(A), Nov. 24, 2003, 117 Stat. 1772, provided that the repeal of this section is effective 30 days after the Secretary of Energy submits to the Committees on Armed Services and Appropriations of Senate and House of Representatives the Secretary’s certification that the final rule for the new counterintelligence polygraph program required by section 2654(a) of this title has been fully implemented (Such certifications were submitted Oct. 31, 2006.).



§ 2656. Notice to congressional committees of certain security and counterintelligence failures within atomic energy defense programs(a) Required notificationThe Secretary of Energy shall submit to the Committees on Armed Services of the Senate and House of Representatives a notification of each significant atomic energy defense intelligence loss. Any such notification shall be provided only after consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, as appropriate.


(b) Significant atomic energy defense intelligence lossesIn this section, the term “significant atomic energy defense intelligence loss” means any national security or counterintelligence failure or compromise of classified information at a facility of the Department of Energy or operated by a contractor of the Department that the Secretary considers likely to cause significant harm or damage to the national security interests of the United States.


(c) Manner of notificationNotification of a significant atomic energy defense intelligence loss under subsection (a) shall be provided, in accordance with the procedures established pursuant to subsection (d), not later than 30 days after the date on which the Department of Energy determines that the loss has taken place.


(d) ProceduresThe Secretary of Energy and the Committees on Armed Services of the Senate and House of Representatives shall each establish such procedures as may be necessary to protect from unauthorized disclosure classified information, information relating to intelligence sources and methods, and sensitive law enforcement information that is submitted to those committees pursuant to this section and that are otherwise necessary to carry out the provisions of this section.


(e) Statutory construction(1) Nothing in this section shall be construed as authority to withhold any information from the Committees on Armed Services of the Senate and House of Representatives on the grounds that providing the information to those committees would constitute the unauthorized disclosure of classified information, information relating to intelligence sources and methods, or sensitive law enforcement information.

(2) Nothing in this section shall be construed to modify or supersede any other requirement to report information on intelligence activities to Congress, including the requirement under section 3091 of this title for the President to ensure that the congressional intelligence committees are kept fully informed of the intelligence activities of the United States and for those committees to notify promptly other congressional committees of any matter relating to intelligence activities requiring the attention of those committees.


(Pub. L. 107–314, div. D, title XLV, § 4505, formerly Pub. L. 106–65, div. C, title XXXI, § 3150, Oct. 5, 1999, 113 Stat. 939; renumbered Pub. L. 107–314, div. D, title XLV, § 4505, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(6), Nov. 24, 2003, 117 Stat. 1773; Pub. L. 112–239, div. C, title XXXI, § 3131(m)(1), (bb)(1)(D), Jan. 2, 2013, 126 Stat. 2182, 2185; Pub. L. 113–66, div. C, title XXXI, § 3146(f)(3), Dec. 26, 2013, 127 Stat. 1079; Pub. L. 113–291, div. C, title XXXI, § 3142(k), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes
Codification
Section was formerly classified to section 7383d of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (b). Pub. L. 113–291, § 3142(k)(1), reenacted heading without change.
Subsec. (e)(2). Pub. L. 113–291, § 3142(k)(2), made technical amendment to reference in original act which appears in text as reference to section 3091 of this title.
2013—Pub. L. 112–239, § 3131(m)(1)(A), substituted “atomic” for “nuclear” in section catchline.
Subsec. (a). Pub. L. 112–239, § 3131(bb)(1)(D), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Pub. L. 112–239, § 3131(m)(1)(C), substituted “atomic energy defense” for “nuclear defense”.
Subsec. (b). Pub. L. 112–239, § 3131(m)(1)(B), (C), substituted “atomic energy” for “nuclear” in heading and “atomic energy defense” for “nuclear defense” in text.
Subsec. (c). Pub. L. 112–239, § 3131(m)(1)(C), substituted “atomic energy defense” for “nuclear defense”.
Subsec. (e)(2). Pub. L. 113–66 substituted “Congress” for “the Congress”.



§ 2657. Annual report and certification on status of security of atomic energy defense facilities(a) Report and certification on nuclear security enterprise(1) Not later than September 30 of each even-numbered year, the Administrator shall submit to the Secretary of Energy—(A) a report detailing the status of security at facilities holding Category I and II quantities of special nuclear material that are administered by the Administration; and

(B) written certification that such facilities are secure and that the security measures at such facilities meet the security standards and requirements of the Administration and the Department of Energy.


(2) If the Administrator is unable to make the certification described in paragraph (1)(B) with respect to a facility, the Administrator shall submit to the Secretary with the matters required by paragraph (1) a corrective action plan for the facility describing—(A) the deficiency that resulted in the Administrator being unable to make the certification;

(B) the actions to be taken to correct the deficiency; and

(C) timelines for taking such actions.


(3) Not later than December 1 of each even-numbered year, the Secretary shall submit to the congressional defense committees the unaltered report, certification, and any corrective action plans submitted by the Administrator under paragraphs (1) and (2) together with any comments of the Secretary.


(b) Report and certification on atomic energy defense facilities not administered by the Administration(1) Not later than December 1 of each even-numbered year, the Secretary shall submit to the congressional defense committees—(A) a report detailing the status of the security of atomic energy defense facilities holding Category I and II quantities of special nuclear material that are not administered by the Administration; and

(B) written certification that such facilities are secure and that the security measures at such facilities meet the security standards and requirements of the Department of Energy.


(2) If the Secretary is unable to make the certification described in paragraph (1)(B) with respect to a facility, the Secretary shall submit to the congressional defense committees, together with the matters required by paragraph (1), a corrective action plan describing—(A) the deficiency that resulted in the Secretary being unable to make the certification;

(B) the actions to be taken to correct the deficiency; and

(C) timelines for taking such actions.



(Pub. L. 107–314, div. D, title XLV, § 4506, formerly Pub. L. 105–85, div. C, title XXXI, § 3162, Nov. 18, 1997, 111 Stat. 2049; Pub. L. 106–65, div. C, title XXXI, § 3142(h)(2), Oct. 5, 1999, 113 Stat. 934; renumbered Pub. L. 107–314, div. D, title XLV, § 4506, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(7), Nov. 24, 2003, 117 Stat. 1773; Pub. L. 113–66, div. C, title XXXI, § 3121(a), Dec. 26, 2013, 127 Stat. 1060; Pub. L. 114–328, div. C, title XXXI, § 3135, Dec. 23, 2016, 130 Stat. 2771; Pub. L. 115–91, div. C, title XXXI, § 3133(b), Dec. 12, 2017, 131 Stat. 1896.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7274m of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2017—Subsecs. (a)(1), (3), (b)(1). Pub. L. 115–91 substituted “of each even-numbered year” for “of each year”.
2016—Subsec. (b)(1)(B). Pub. L. 114–328 amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “written certification that such facilities meet the security standards and requirements of the Department of Energy.”
2013—Pub. L. 113–66 amended section generally. Prior to amendment, text read as follows: “Not later than September 1 each year, the Secretary of Energy shall submit to the congressional defense committees the report entitled ‘Annual Report to the President on the Status of Safeguards and Security of Domestic Nuclear Weapons Facilities’, or any successor report to such report.”
2003—Subsec. (b). Pub. L. 108–136, § 3141(h)(7)(D), which directed the amendment of subsec. (b) by inserting “of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 2048; 42 U.S.C. 7251 note)” after “section 3161”, could not be executed because of the repeal of subsec. (b) by Pub. L. 106–65. See 1999 Amendment note below.
1999—Pub. L. 106–65 struck out subsec. (a) designation and heading and struck out heading and text of subsec. (b). Text read as follows: “The Secretary shall include with each report submitted under subsection (a) in fiscal years 1998 through 2000 any comments on such report by the members of the Department of Energy Security Management Board established under section 3161 that such members consider appropriate.”



§ 2658. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3132(a)(1), Dec. 26, 2013, 127 Stat. 1068

Section, Pub. L. 107–314, div. D, title XLV, § 4507, formerly Pub. L. 106–65, div. C, title XXXI, § 3152, Oct. 5, 1999, 113 Stat. 940; renumbered Pub. L. 107–314, div. D, title XLV, § 4507, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(8), Nov. 24, 2003, 117 Stat. 1773; Pub. L. 112–239, div. C, title XXXI, § 3131(n)(1), Jan. 2, 2013, 126 Stat. 2183, related to the annual submission and contents of a report on counterintelligence and security practices at national security laboratories.



§ 2659. Repealed. Pub. L. 114–113, div. M, title VII, § 701(f), Dec. 18, 2015, 129 Stat. 2930

Section, Pub. L. 107–314, div. D, title XLV, § 4508, formerly Pub. L. 106–65, div. C, title XXXI, § 3153, Oct. 5, 1999, 113 Stat. 940; renumbered Pub. L. 107–314, div. D, title XLV, § 4508, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(9), Nov. 24, 2003, 117 Stat. 1774; Pub. L. 112–239, div. C, title XXXI, § 3131(o)(1), Jan. 2, 2013, 126 Stat. 2183, related to report on security vulnerabilities of national security laboratory computers.



§ 2660. Repealed. Pub. L. 115–91, div. C, title XXXI, § 3135(c)(1), Dec. 12, 2017, 131 Stat. 1899

Section, Pub. L. 107–314, div. D, title XLV, § 4509, as added Pub. L. 112–239, div. C, title XXXI, § 3115(a), Jan. 2, 2013, 126 Stat. 2172; amended Pub. L. 113–291, div. C, title XXXI, § 3111, Dec. 19, 2014, 128 Stat. 3884, related to design and use of prototypes of nuclear weapons for intelligence purposes.



§ 2661. Protection of certain nuclear facilities and assets from unmanned aircraft(a) AuthorityNotwithstanding any provision of title 18, the Secretary of Energy may take such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary of Energy, in consultation with the Secretary of Transportation) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset.


(b) Actions described(1) The actions described in this paragraph are the following:(A) Detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire, oral, or electronic communication used to control the unmanned aircraft system or unmanned aircraft.

(B) Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.

(C) Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft.

(D) Seize or exercise control of the unmanned aircraft system or unmanned aircraft.

(E) Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.

(F) Use reasonable force to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft.


(2) The Secretary of Energy shall develop the actions described in paragraph (1) in coordination with the Secretary of Transportation.


(c) ForfeitureAny unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary of Energy is subject to forfeiture to the United States.


(d) RegulationsThe Secretary of Energy and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary to carry out this section.


(e) DefinitionsIn this section:(1) The term “covered facility or asset” means any facility or asset that is—(A) identified by the Secretary of Energy for purposes of this section;

(B) located in the United States (including the territories and possessions of the United States); and

(C) owned by the United States or contracted to the United States, to store or use special nuclear material.


(2) The terms “unmanned aircraft” and “unmanned aircraft system” have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 11 See References in Text note below. note).


(Pub. L. 107–314, div. D, title XLV, § 4510, as added Pub. L. 114–328, div. C, title XXXI, § 3112(a), Dec. 23, 2016, 130 Stat. 2756.)

Editorial Notes

References in TextSection 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), referred to in subsec. (e)(2), which was formerly set out in a note under section 40101 of Title 49, Transportation, was transferred and is now set out in a note under section 44802 of Title 49.



§ 2662. Reporting on penetrations of networks of contractors and subcontractors(a) Procedures for reporting penetrationsThe Administrator shall establish procedures that require each contractor and subcontractor to report to the Chief Information Officer when a covered network of the contractor or subcontractor that meets the criteria established pursuant to subsection (b) is successfully penetrated.


(b) Establishment of criteria for covered networks(1) In generalThe Administrator shall, in consultation with the officials specified in paragraph (2), establish criteria for covered networks to be subject to the procedures for reporting penetrations under subsection (a).


(2) Officials specifiedThe officials specified in this paragraph are the following officials of the Administration:(A) The Deputy Administrator for Defense Programs.

(B) The Associate Administrator for Acquisition and Project Management.

(C) The Chief Information Officer.

(D) Any other official of the Administration the Administrator considers necessary.



(c) Procedure requirements(1) Rapid reporting(A) In generalThe procedures established pursuant to subsection (a) shall require each contractor or subcontractor to submit to the Chief Information Officer a report on each successful penetration of a covered network of the contractor or subcontractor that meets the criteria established pursuant to subsection (b) not later than 60 days after the discovery of the successful penetration.


(B) ElementsSubject to subparagraph (C), each report required by subparagraph (A) with respect to a successful penetration of a covered network of a contractor or subcontractor shall include the following:(i) A description of the technique or method used in such penetration.

(ii) A sample of the malicious software, if discovered and isolated by the contractor or subcontractor, involved in such penetration.

(iii) A summary of information created by or for the Administration in connection with any program of the Administration that has been potentially compromised as a result of such penetration.


(C) Avoidance of delays in reportingIf a contractor or subcontractor is not able to obtain all of the information required by subparagraph (B) to be included in a report required by subparagraph (A) by the date that is 60 days after the discovery of a successful penetration of a covered network of the contractor or subcontractor, the contractor or subcontractor shall—(i) include in the report all information available as of that date; and

(ii) provide to the Chief Information Officer the additional information required by subparagraph (B) as the information becomes available.



(2) Access to equipment and information by administration personnelConcurrent with the establishment of the procedures pursuant to subsection (a), the Administrator shall establish procedures to be used if information owned by the Administration was in use during or at risk as a result of the successful penetration of a covered network—(A) in order to—(i) in the case of a penetration of a covered network of a management and operating contractor, enhance the access of personnel of the Administration to Government-owned equipment and information; and

(ii) in the case of a penetration of a covered network of a contractor or subcontractor that is not a management and operating contractor, facilitate the access of personnel of the Administration to the equipment and information of the contractor or subcontractor; and


(B) which shall—(i) include mechanisms for personnel of the Administration to, upon request, obtain access to equipment or information of a contractor or subcontractor necessary to conduct forensic analysis in addition to any analysis conducted by the contractor or subcontractor;

(ii) provide that a contractor or subcontractor is only required to provide access to equipment or information as described in clause (i) to determine whether information created by or for the Administration in connection with any program of the Administration was successfully exfiltrated from a network of the contractor or subcontractor and, if so, what information was exfiltrated; and

(iii) provide for the reasonable protection of trade secrets, commercial or financial information, and information that can be used to identify a specific person.



(3) Dissemination of informationThe procedures established pursuant to subsection (a) shall allow for limiting the dissemination of information obtained or derived through such procedures so that such information may be disseminated only to entities—(A) with missions that may be affected by such information;

(B) that may be called upon to assist in the diagnosis, detection, or mitigation of cyber incidents;

(C) that conduct counterintelligence or law enforcement investigations; or

(D) for national security purposes, including cyber situational awareness and defense purposes.



(d) DefinitionsIn this section:(1) Chief Information OfficerThe term “Chief Information Officer” means the Associate Administrator for Information Management and Chief Information Officer of the Administration.


(2) ContractorThe term “contractor” means a private entity that has entered into a contract or contractual action of any kind with the Administration to furnish supplies, equipment, materials, or services of any kind.


(3) Covered networkThe term “covered network” includes any network or information system that accesses, receives, or stores—(A) classified information; or

(B) sensitive unclassified information germane to any program of the Administration, as determined by the Administrator.


(4) SubcontractorThe term “subcontractor” means a private entity that has entered into a contract or contractual action with a contractor or another subcontractor to furnish supplies, equipment, materials, or services of any kind in connection with another contract in support of any program of the Administration.



(Pub. L. 107–314, div. D, title XLV, § 4511, as added Pub. L. 116–283, div. C, title XXXI, § 3131(a), Jan. 1, 2021, 134 Stat. 4383.)


Part B—Classified Information
§ 2671. Review of certain documents before declassification and release(a) In generalThe Secretary of Energy shall ensure that, before a document of the Department of Energy that contains national security information is released or declassified, such document is reviewed to determine whether it contains Restricted Data.


(b) Limitation on declassificationThe Secretary may not implement the automatic declassification provisions of Executive Order No. 13526 (50 U.S.C. 3161 note) if the Secretary determines that such implementation could result in the automatic declassification and release of documents containing Restricted Data.


(Pub. L. 107–314, div. D, title XLV, § 4521, formerly Pub. L. 104–106, div. C, title XXXI, § 3155, Feb. 10, 1996, 110 Stat. 625; renumbered Pub. L. 107–314, div. D, title XLV, § 4521, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(11), Nov. 24, 2003, 117 Stat. 1774; amended Pub. L. 112–239, div. C, title XXXI, § 3131(p), Jan. 2, 2013, 126 Stat. 2183; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(G), Dec. 26, 2013, 127 Stat. 1073; Pub. L. 113–291, div. C, title XXXI, § 3142(l), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2162 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (b). Pub. L. 113–291 substituted “Executive Order No. 13526 (50 U.S.C. 3161 note)” for “Executive Order 12958”.
2013—Subsecs. (a), (b). Pub. L. 113–66 substituted “Restricted Data” for “restricted data”.
Subsec. (c). Pub. L. 112–239 struck out subsec. (c), which defined “restricted data”.



§ 2672. Protection against inadvertent release of Restricted Data and Formerly Restricted Data(a) Plan for protection against releaseThe Secretary of Energy and the Archivist of the United States shall, after consultation with the members of the National Security Council and in consultation with the Secretary of Defense and the heads of other appropriate Federal agencies, develop a plan to prevent the inadvertent release of records containing Restricted Data or Formerly Restricted Data during the automatic declassification of records under Executive Order No. 13526 (50 U.S.C. 3161 note).


(b) Plan elementsThe plan under subsection (a) shall include the following:(1) The actions to be taken in order to ensure that records subject to Executive Order No. 13526 are reviewed on a page-by-page basis for Restricted Data and Formerly Restricted Data unless they have been determined to be highly unlikely to contain Restricted Data or Formerly Restricted Data.

(2) The criteria and process by which documents are determined to be highly unlikely to contain Restricted Data or Formerly Restricted Data.

(3) The actions to be taken in order to ensure proper training, supervision, and evaluation of personnel engaged in declassification under that Executive order so that such personnel recognize Restricted Data and Formerly Restricted Data.

(4) The extent to which automated declassification technologies will be used under that Executive order to protect Restricted Data and Formerly Restricted Data from inadvertent release.

(5) Procedures for periodic review and evaluation by the Secretary of Energy, in consultation with the Director of the Information Security Oversight Office of the National Archives and Records Administration, of compliance by Federal agencies with the plan.

(6) Procedures for resolving disagreements among Federal agencies regarding declassification procedures and decisions under the plan.

(7) The funding, personnel, and other resources required to carry out the plan.

(8) A timetable for implementation of the plan.


(c) Limitation on declassification of certain records(1) Effective on October 17, 1998, and except as provided in paragraph (3), a record referred to in subsection (a) may not be declassified unless the agency having custody of the record reviews the record on a page-by-page basis to ensure that the record does not contain Restricted Data or Formerly Restricted Data.

(2) Any record determined as a result of a review under paragraph (1) to contain Restricted Data or Formerly Restricted Data may not be declassified until the Secretary of Energy, in conjunction with the head of the agency having custody of the record, determines that the document is suitable for declassification.

(3) After the date occurring 60 days after the submission of the plan required by subsection (a) to the committees referred to in paragraphs (1) and (2) of subsection (d), the requirement under paragraph (1) to review a record on a page-by-page basis shall not apply in the case of a record determined, under the actions specified in the plan pursuant to subsection (b)(1), to be a record that is highly unlikely to contain Restricted Data or Formerly Restricted Data.


(d) Submission of planThe Secretary of Energy shall submit the plan required under subsection (a) to the following:(1) The Committee on Armed Services of the Senate.

(2) The Committee on Armed Services of the House of Representatives.

(3) The Assistant to the President for National Security Affairs.


(e) Report and notification regarding inadvertent releases(1) The Secretary of Energy shall submit to the committees and Assistant to the President specified in subsection (d) a report on inadvertent releases of Restricted Data or Formerly Restricted Data under Executive Order No. 12958 that occurred before October 17, 1998.

(2) The Secretary of Energy shall, in each even-numbered year beginning in 2010, submit to the committees and Assistant to the President specified in subsection (d) a report identifying any inadvertent releases of Restricted Data or Formerly Restricted Data under Executive Order No. 13526 discovered in the two-year period preceding the submittal of the report.


(Pub. L. 107–314, div. D, title XLV, § 4522, formerly Pub. L. 105–261, div. C, title XXXI, § 3161, Oct. 17, 1998, 112 Stat. 2259; Pub. L. 106–65, div. A, title X, § 1067(3), Oct. 5, 1999, 113 Stat. 774; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3193(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–480; renumbered Pub. L. 107–314, div. D, title XLV, § 4522, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(12), Nov. 24, 2003, 117 Stat. 1774; Pub. L. 110–417, div. C, title XXXI, § 3123, Oct. 14, 2008, 122 Stat. 4759; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(H), Dec. 26, 2013, 127 Stat. 1073; Pub. L. 113–291, div. C, title XXXI, § 3142(m), Dec. 19, 2014, 128 Stat. 3901; Pub. L. 114–328, div. C, title XXXI, § 3137(a), Dec. 23, 2016, 130 Stat. 2771.)

Editorial Notes

References in TextExecutive Order No. 12958, referred to in subsec. (e)(1), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.

Codification
Section was formerly set out as a note under section 435 of this title prior to renumbering by Pub. L. 108–136.

Amendments2016—Subsecs. (e), (f). Pub. L. 114–328 redesignated subsec. (f) as (e) and struck out former subsec. (e). Prior to amendment, text of subsec. (e) read as follows: “The Secretary of Energy shall, in each even-numbered year, submit a summary of the results of the periodic reviews and evaluations specified in the plan pursuant to subsection (b)(5) to the committees and Assistant to the President specified in subsection (d).”
2014—Subsec. (a). Pub. L. 113–291, § 3142(m)(1), substituted “Executive Order No. 13526 (50 U.S.C. 3161 note)” for “Executive Order No. 12958 (50 U.S.C. 435 note)”.
Subsec. (b)(1). Pub. L. 113–291, § 3142(m)(2), substituted “Executive Order No. 13526” for “Executive Order No. 12958”.
Subsec. (f)(2). Pub. L. 113–291, § 3142(m)(3), substituted “Executive Order No. 13526” for “Executive Order No. 12958”.
2013—Subsec. (g). Pub. L. 113–66 struck out subsec. (g) which defined “Restricted Data”.
2008—Subsec. (e). Pub. L. 110–417, § 3121(a)(1), (b), substituted “in each even-numbered year” for “on a periodic basis” and “subsection (b)(5)” for “subsection (b)(4)”.
Subsec. (f). Pub. L. 110–417, § 3123(a)(2), added par. (2) and struck out former par. (2) which read as follows: “Commencing with inadvertent releases discovered on or after October 30, 2000, the Secretary of Energy shall, on a quarterly basis, submit a report to the committees and Assistant to the President specified in subsection (d). The report shall state whether any inadvertent releases described in paragraph (1) occurred during the immediately preceding quarter and, if so, shall identify each such release.”
2003—Subsec. (c)(1). Pub. L. 108–136, § 3141(h)(12)(D)(i), substituted “October 17, 1998,” for “the date of the enactment of this Act”.
Subsec. (f)(1). Pub. L. 108–136, § 3141(h)(12)(D)(ii), substituted “October 17, 1998” for “the date of the enactment of this Act”.
Subsec. (f)(2). Pub. L. 108–136, § 3141(h)(12)(D)(iii), substituted “Commencing with inadvertent releases discovered on or after October 30, 2000, the Secretary” for “The Secretary”.
2000—Subsec. (f)(2). Pub. L. 106–398 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Not later than 30 days after any such inadvertent release occurring after the date of the enactment of this Act, the Secretary of Energy shall notify the committees and Assistant to the President specified in subsection (d) of such releases.”
1999—Subsec. (d)(2). Pub. L. 106–65 substituted “Committee on Armed Services” for “Committee on National Security”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–398, § 1 [div. C, title XXXI, § 3193(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–481, provided that: “The amendment made by subsection (a) [amending this section] apply [sic] with respect to inadvertent releases of Restricted Data and Formerly Restricted Data that are discovered on or after the date of the enactment of this Act [Oct. 30, 2000].”




§ 2673. Supplement to plan for declassification of Restricted Data and Formerly Restricted Data(a) Supplement to planThe Secretary of Energy and the Archivist of the United States shall, after consultation with the members of the National Security Council and in consultation with the Secretary of Defense and the heads of other appropriate Federal agencies, develop a supplement to the plan required under subsection (a) of section 2672 of this title.


(b) Contents of supplementThe supplement shall provide for the application of that plan (including in particular the element of the plan required by subsection (b)(1) of section 2672 of this title) to all records subject to Executive Order No. 12958 that were determined before October 17, 1998, to be suitable for declassification.


(c) Limitation on declassification of recordsAll records referred to in subsection (b) shall be treated, for purposes of subsection (c) of section 2672 of this title, in the same manner as records referred to in subsection (a) of such section.


(d) Submission of supplementThe Secretary of Energy shall submit the supplement required under subsection (a) to the recipients of the plan referred to in subsection (d) of section 2672 of this title.


(Pub. L. 107–314, div. D, title XLV, § 4523, formerly Pub. L. 106–65, div. C, title XXXI, § 3149, Oct. 5, 1999, 113 Stat. 938; renumbered Pub. L. 107–314, div. D, title XLV, § 4523, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(13), Nov. 24, 2003, 117 Stat. 1775.)

Editorial Notes

References in TextExecutive Order No. 12958, referred to in subsec. (b), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.

Codification
Section was formerly set out as a note under section 435 of this title prior to renumbering by Pub. L. 108–136.

Amendments2003—Subsec. (a). Pub. L. 108–136, § 3141(h)(13)(D)(i), substituted “subsection (a) of section 2672 of this title” for “subsection (a) of section 3161 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2260; 50 U.S.C. 435 note)”.
Subsec. (b). Pub. L. 108–136, § 3141(h)(13)(D)(ii), substituted “subsection (b)(1) of section 2672 of this title” for “section 3161(b)(1) of that Act” and “October 17, 1998,” for “the date of the enactment of that Act”.
Subsec. (c). Pub. L. 108–136, § 3141(h)(13)(D)(iii), substituted “subsection (c) of section 2672 of this title” for “section 3161(c) of that Act” and “subsection (a) of such section” for “section 3161(a) of that Act”.
Subsec. (d). Pub. L. 108–136, § 3141(h)(13)(D)(iv), substituted “subsection (d) of section 2672 of this title” for “section 3161(d) of that Act”.



§ 2674. Protection of classified information during laboratory-to-laboratory exchanges(a) Provision of trainingThe Secretary of Energy shall ensure that all Department of Energy employees and Department of Energy contractor employees participating in laboratory-to-laboratory cooperative exchange activities are fully trained in matters relating to the protection of classified information and to potential espionage and counterintelligence threats.


(b) Countering of espionage and intelligence-gathering abroad(1) The Secretary shall establish a pool of Department employees and Department contractor employees who are specially trained to counter threats of espionage and intelligence-gathering by foreign nationals against Department employees and Department contractor employees who travel abroad for laboratory-to-laboratory exchange activities or other cooperative exchange activities on behalf of the Department.

(2) The Director of Intelligence and Counterintelligence of the Department of Energy may assign at least one employee from the pool established under paragraph (1) to accompany a group of Department employees or Department contractor employees who travel to any nation designated to be a sensitive country for laboratory-to-laboratory exchange activities or other cooperative exchange activities on behalf of the Department.


(Pub. L. 107–314, div. D, title XLV, § 4524, formerly Pub. L. 106–65, div. C, title XXXI, § 3145, Oct. 5, 1999, 113 Stat. 935; renumbered Pub. L. 107–314, div. D, title XLV, § 4524, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(14), Nov. 24, 2003, 117 Stat. 1775; amended Pub. L. 116–92, div. E, title LXVII, § 6744(b), Dec. 20, 2019, 133 Stat. 2241.)

Editorial Notes
Codification
Section was formerly classified to section 7383b of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2019—Subsec. (b)(2). Pub. L. 116–92 inserted “Intelligence and” after “The Director of”.



§ 2675. Identification in budget materials of amounts for declassification activities and limitation on expenditures for such activities(a) Amounts for declassification of recordsThe Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) specific identification, as a budgetary line item, of the amounts required to carry out programmed activities during that fiscal year to declassify records pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note), or any successor Executive order, or to comply with any statutory requirement to declassify Government records.


(b) Certification required with respect to automatic declassification of recordsNo records of the Department of Energy that have not as of October 5, 1999, been reviewed for declassification shall be subject to automatic declassification unless the Secretary of Energy certifies to Congress that such declassification would not harm the national security.


(Pub. L. 107–314, div. D, title XLV, § 4525, formerly Pub. L. 106–65, div. C, title XXXI, § 3173, Oct. 5, 1999, 113 Stat. 949; renumbered Pub. L. 107–314, div. D, title XLV, § 4525, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(h)(15), Nov. 24, 2003, 117 Stat. 1775; Pub. L. 113–66, div. C, title XXXI, § 3146(f)(4), Dec. 26, 2013, 127 Stat. 1079; Pub. L. 113–291, div. C, title XXXI, § 3142(n), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes
Codification
Section was formerly set out as a note under section 435 of this title prior to renumbering by Pub. L. 108–136.

Prior ProvisionsA prior section 2691, Pub. L. 107–314, div. D, title XLV, § 4541, formerly Pub. L. 104–106, div. C, title XXXI, § 3158, Feb. 10, 1996, 110 Stat. 626; renumbered Pub. L. 107–314, div. D, title XLV, § 4541, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(17), Nov. 24, 2003, 117 Stat. 1776, related to responsibility for Defense Programs Emergency Response Program, prior to repeal by Pub. L. 113–66, div. C, title XXXI, § 3146(f)(5)(A), Dec. 26, 2013, 127 Stat. 1079.

Amendments2014—Subsec. (a). Pub. L. 113–291 substituted “Executive Order No. 13526 (50 U.S.C. 3161 note)” for “Executive Order No. 12958 (50 U.S.C. 435 note)”.
2013—Subsec. (c). Pub. L. 113–66 struck out subsec. (c) which required submission of a report on automatic declassification of Department of Energy records.
2003—Subsec. (b). Pub. L. 108–136, § 3141(h)(15)(D), substituted “October 5, 1999,” for “the date of the enactment of this Act”.





SUBCHAPTER VI—PERSONNEL MATTERS
Part A—Personnel Management
§ 2701. Authority for appointment of certain scientific, engineering, and technical personnel(a) Authority(1) Notwithstanding any provision of title 5 governing appointments in the competitive service and General Schedule classification and pay rates, the Secretary of Energy may—(A) establish and set the rates of pay for not more than 200 positions in the Department of Energy for scientific, engineering, and technical personnel whose duties will relate to safety at defense nuclear facilities of the Department; and

(B) appoint persons to such positions.


(2) The rate of pay for a position established under paragraph (1) may not exceed the rate of pay payable for level III of the Executive Schedule under section 5314 of title 5.

(3) To the maximum extent practicable, the Secretary shall appoint persons under paragraph (1)(B) to the positions established under paragraph (1)(A) in accordance with the merit system principles set forth in section 2301 of such title.


(b) OPM review(1) The Secretary shall enter into an agreement with the Director of the Office of Personnel Management under which agreement the Director shall periodically evaluate the use of the authority set forth in subsection (a)(1). The Secretary shall reimburse the Director for evaluations conducted by the Director pursuant to the agreement. Any such reimbursement shall be credited to the revolving fund referred to in section 1304(e) of title 5.

(2) If the Director determines as a result of such evaluation that the Secretary of Energy is not appointing persons to positions under such authority in a manner consistent with the merit system principles set forth in section 2301 of title 5 or is setting rates of pay at levels that are not appropriate for the qualifications and experience of the persons appointed and the duties of the positions involved, the Director shall notify the Secretary and Congress of that determination.

(3) Upon receipt of a notification under paragraph (2), the Secretary shall—(A) take appropriate actions to appoint persons to positions under such authority in a manner consistent with such principles or to set rates of pay at levels that are appropriate for the qualifications and experience of the persons appointed and the duties of the positions involved; or

(B) cease appointment of persons under such authority.



(c) Termination(1) The authority provided under subsection (a)(1) shall terminate on September 30, 2021.

(2) An employee may not be separated from employment with the Department of Energy or receive a reduction in pay by reason of the termination of authority under paragraph (1).


(Pub. L. 107–314, div. D, title XLVI, § 4601, formerly Pub. L. 103–337, div. C, title XXXI, § 3161, Oct. 5, 1994, 108 Stat. 3095; Pub. L. 105–85, div. C, title XXXI, § 3139, Nov. 18, 1997, 111 Stat. 2040; Pub. L. 105–261, div. C, title XXXI, §§ 3152, 3155, Oct. 17, 1998, 112 Stat. 2253, 2257; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3191], Oct. 30, 2000, 114 Stat. 1654, 1654A–480; Pub. L. 107–314, div. C, title XXXI, § 3174, Dec. 2, 2002, 116 Stat. 2745; renumbered Pub. L. 107–314, div. D, title XLVI, § 4601, by Pub. L. 108–136, div. C, title XXXI, § 3141(i)(2), Nov. 24, 2003, 117 Stat. 1776; Pub. L. 108–375, div. C, title XXXI, § 3112, Oct. 28, 2004, 118 Stat. 2160; Pub. L. 109–364, div. C, title XXXI, § 3115, Oct. 17, 2006, 120 Stat. 2506; Pub. L. 111–32, title IV, § 402, June 24, 2009, 123 Stat. 1877; Pub. L. 111–84, div. C, title XXXI, § 3119, Oct. 28, 2009, 123 Stat. 2709; Pub. L. 111–383, div. C, title XXXI, § 3117, Jan. 7, 2011, 124 Stat. 4513; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(1), Dec. 26, 2013, 127 Stat. 1079; Pub. L. 114–328, div. C, title XXXI, § 3136(b), Dec. 23, 2016, 130 Stat. 2771; Pub. L. 116–283, div. C, title XXXI, § 3141, Jan. 1, 2021, 134 Stat. 4386.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (a)(1), is set out under section 5332 of Title 5, Government Organization and Employees.

Codification
Section was formerly set out as a note under section 7231 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2021—Subsec. (c)(1). Pub. L. 116–283 substituted “September 30, 2021” for “September 30, 2020”.
2016—Subsec. (c)(1). Pub. L. 114–328 substituted “2020” for “2016”.
2013—Subsec. (a)(4). Pub. L. 113–66 struck out par. (4) which read as follows: “The Secretary may not appoint more than 100 persons during fiscal year 1995 under the authority provided in this subsection.”
2011—Subsec. (c)(1). Pub. L. 111–383 substituted “September 30, 2016” for “September 30, 2011”.
2009—Subsec. (c)(1). Pub. L. 111–84 substituted “September 30, 2011” for “September 30, 2009”.
Pub. L. 111–32 substituted “September 30, 2009” for “September 30, 2008”.
2006—Subsec. (c)(1). Pub. L. 109–364 substituted “September 30, 2008” for “September 30, 2006”.
2004—Subsec. (c)(1). Pub. L. 108–375 substituted “September 30, 2006” for “September 30, 2004”.
2002—Subsec. (c)(1). Pub. L. 107–314, § 3174, substituted “September 30, 2004” for “September 30, 2002”.
2000—Subsec. (c)(1). Pub. L. 106–398 substituted “September 30, 2002” for “September 30, 2000”.
1998—Subsec. (a)(2). Pub. L. 105–261, § 3155, substituted “level III of the Executive Schedule under section 5314” for “level IV of the Executive Schedule under section 5315”.
Subsec. (c)(1). Pub. L. 105–261, § 3152, substituted “September 30, 2000” for “September 30, 1999”.
1997—Subsec. (c). Pub. L. 105–85, § 3139(a), redesignated subsec. (d) as (c) and struck out former subsec. (c) which related to a study to be conducted by the Environmental Protection Agency.
Subsec. (c)(1). Pub. L. 105–85, § 3139(b), substituted “September 30, 1999” for “September 30, 1997”.
Subsec. (d). Pub. L. 105–85, § 3139(a)(2), redesignated subsec. (d) as (c).



§ 2702. Whistleblower protection program(a) Program requiredThe Secretary of Energy shall establish a program to ensure that covered individuals may not be discharged, demoted, or otherwise discriminated against as a reprisal for making protected disclosures.


(b) Covered individualsFor purposes of this section, a covered individual is an individual who is an employee of the Department of Energy, or of a contractor of the Department, who is engaged in the defense activities of the Department.


(c) Protected disclosuresFor purposes of this section, a protected disclosure is a disclosure—(1) made by a covered individual who takes appropriate steps to protect the security of the information in accordance with guidance provided under this section;

(2) made to a person or entity specified in subsection (d); and

(3) of classified or other information that the covered individual reasonably believes to provide direct and specific evidence of any of the following:(A) A violation of law or Federal regulation.

(B) Gross mismanagement, a gross waste of funds, or abuse of authority.

(C) A false statement to Congress on an issue of material fact.



(d) Persons and entities to which disclosures may be madeA person or entity specified in this subsection is any of the following:(1) A member of a committee of Congress having primary responsibility for oversight of the department, agency, or element of the Government to which the disclosed information relates.

(2) An employee of Congress who is a staff member of such a committee and has an appropriate security clearance for access to information of the type disclosed.

(3) The Inspector General of the Department of Energy.

(4) The Federal Bureau of Investigation.

(5) Any other element of the Government designated by the Secretary as authorized to receive information of the type disclosed.


(e) Official capacity of persons to whom information is disclosedA member of, or an employee of Congress who is a staff member of, a committee of Congress specified in subsection (d) who receives a protected disclosure under this section does so in that member or employee’s official capacity as such a member or employee.


(f) Assistance and guidanceThe Secretary, acting through the Inspector General of the Department of Energy, shall provide assistance and guidance to each covered individual who seeks to make a protected disclosure under this section. Such assistance and guidance shall include the following:(1) Identifying the persons or entities under subsection (d) to which that disclosure may be made.

(2) Advising that individual regarding the steps to be taken to protect the security of the information to be disclosed.

(3) Taking appropriate actions to protect the identity of that individual throughout that disclosure.

(4) Taking appropriate actions to coordinate that disclosure with any other Federal agency or agencies that originated the information.


(g) RegulationsThe Secretary shall prescribe regulations to ensure the security of any information disclosed under this section.


(h) Notification to covered individualsThe Secretary shall notify each covered individual of the following:(1) The rights of that individual under this section.

(2) The assistance and guidance provided under this section.

(3) That the individual has a responsibility to obtain that assistance and guidance before seeking to make a protected disclosure.


(i) Complaint by covered individualsIf a covered individual believes that that individual has been discharged, demoted, or otherwise discriminated against as a reprisal for making a protected disclosure under this section, the individual may submit a complaint relating to such matter to the Director of the Office of Hearings and Appeals of the Department of Energy.


(j) Investigation by Office of Hearings and Appeals(1) For each complaint submitted under subsection (i), the Director of the Office of Hearings and Appeals shall—(A) determine whether or not the complaint is frivolous; and

(B) if the Director determines the complaint is not frivolous, conduct an investigation of the complaint.


(2) The Director shall submit a report on each investigation undertaken under paragraph (1)(B) to—(A) the individual who submitted the complaint on which the investigation is based;

(B) the contractor concerned, if any; and

(C) the Secretary of Energy.



(k) Remedial action(1) Whenever the Secretary determines that a covered individual has been discharged, demoted, or otherwise discriminated against as a reprisal for making a protected disclosure under this section, the Secretary shall—(A) in the case of a Department employee, take appropriate actions to abate the action; or

(B) in the case of a contractor employee, order the contractor concerned to take appropriate actions to abate the action.


(2)(A) If a contractor fails to comply with an order issued under paragraph (1)(B), the Secretary may file an action for enforcement of the order in the appropriate United States district court.

(B) In any action brought under subparagraph (A), the court may grant appropriate relief, including injunctive relief and compensatory and exemplary damages.



(l) Relationship to other lawsThe protections provided by this section are independent of, and not subject to any limitations that may be provided in, the Whistleblower Protection Act of 1989 (Public Law 101–12; 103 Stat. 16) or any other law that may provide protection for disclosures of information by employees of the Department of Energy or of a contractor of the Department.


(m) Annual report(1) Not later than 30 days after the commencement of each fiscal year, the Director shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the investigations undertaken under subsection (j)(1)(B) during the preceding fiscal year, including a summary of the results of each such investigation.

(2) A report under paragraph (1) may not identify or otherwise provide any information about an individual submitting a complaint under this section without the consent of the individual.


(Pub. L. 107–314, div. D, title XLVI, § 4602, formerly Pub. L. 106–65, div. C, title XXXI, § 3164, Oct. 5, 1999, 113 Stat. 946; renumbered Pub. L. 107–314, div. D, title XLVI, § 4602, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(3), Nov. 24, 2003, 117 Stat. 1776; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(2), Dec. 26, 2013, 127 Stat. 1079.)

Editorial Notes

References in TextThe Whistleblower Protection Act of 1989, referred to in subsec. (l), is Pub. L. 101–12, Apr. 10, 1989, 103 Stat. 16, as amended, which enacted subchapters II (§ 1211 et seq.) and III (§ 1221 et seq.) of chapter 12 and section 3352 of Title 5, Government Organization and Employees, amended sections 1201 to 1206, 1209, 1211, 2302, 2303, 3393, 7502, 7512, 7521, 7542, 7701, and 7703 of Title 5 and section 4139 of Title 22, Foreign Relations and Intercourse, repealed sections 1207 and 1208 of Title 5, and enacted provisions set out as notes under sections 1201, 1211, and 5509 of Title 5. For complete classification of this Act to the Code, see Short Title of 1989 Amendment note set out under section 1201 of Title 5 and Tables.

Codification
Section was formerly classified to section 7239 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (l). Pub. L. 113–66, § 3146(g)(2)(A), substituted “Public Law 101–12; 103 Stat. 16” for “Public Law 101–512”.
Subsec. (n). Pub. L. 113–66, § 3146(g)(2)(B), struck out subsec. (n). Text read as follows: “Not later than December 5, 1999, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report describing the implementation of the program required by this section.”
2003—Subsec. (n). Pub. L. 108–136, § 3141(i)(3)(D), substituted “December 5, 1999,” for “60 days after October 5, 1999,”.



§ 2703. Repealed. Pub. L. 113–66, div. C, title XXXI, § 3146(g)(3)(A), Dec. 26, 2013, 127 Stat. 1079

Section, Pub. L. 107–314, div. D, title XLVI, § 4603, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3136], Oct. 30, 2000, 114 Stat. 1654, 1654A–458; renumbered Pub. L. 107–314, div. D, title XLVI, § 4603, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(4), Nov. 24, 2003, 117 Stat. 1777, related to employee incentives for employees at closure project facilities.



§ 2704. Department of Energy defense nuclear facilities workforce restructuring plan(a) In generalUpon determination that a change in the workforce at a defense nuclear facility is necessary, the Secretary of Energy shall develop a plan for restructuring the workforce for the defense nuclear facility that takes into account—(1) the reconfiguration of the defense nuclear facility; and

(2) the plan for the nuclear weapons stockpile that is the most recently prepared plan at the time of the development of the plan referred to in this subsection.


(b) Consultation(1) In developing a plan referred to in subsection (a), the Secretary shall consult with the Secretary of Labor, appropriate representatives of local and national collective-bargaining units of individuals employed at Department of Energy defense nuclear facilities, appropriate representatives of departments and agencies of State and local governments, appropriate representatives of State and local institutions of higher education, and appropriate representatives of community groups in communities affected by the restructuring plan.

(2) The Secretary shall determine appropriate representatives of the units, governments, institutions, and groups referred to in paragraph (1).


(c) ObjectivesIn preparing the plan required under subsection (a), the Secretary shall be guided by the following objectives:(1) Changes in the workforce at a Department of Energy defense nuclear facility—(A) should be accomplished so as to minimize social and economic impacts;

(B) should be made only after the provision of notice of such changes not later than 120 days before the commencement of such changes to such employees and the communities in which such facilities are located; and

(C) should be accomplished, when possible, through the use of retraining, early retirement, attrition, and other options that minimize layoffs.


(2) Employees whose employment in positions at such facilities is terminated shall, to the extent practicable, receive preference in any hiring of the Department of Energy (consistent with applicable employment seniority plans or practices of the Department of Energy and with section 3152 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 103 Stat. 1682)).

(3) Employees shall, to the extent practicable, be retrained for work in environmental restoration and waste management activities at such facilities or other facilities of the Department of Energy.

(4) The Department of Energy should provide relocation assistance to employees who are transferred to other Department of Energy facilities as a result of the plan.

(5) The Department of Energy should assist terminated employees in obtaining appropriate retraining, education, and reemployment assistance (including employment placement assistance).

(6) The Department of Energy should provide local impact assistance to communities that are affected by the restructuring plan and coordinate the provision of such assistance with—(A) programs carried out by the Secretary of Labor under title I of the Workforce Innovation and Opportunity Act [29 U.S.C. 3111 et seq.];

(B) programs carried out pursuant to the Defense Economic Adjustment, Diversification, Conversion, and Stabilization Act of 1990 (division D of Public Law 101–510; 10 U.S.C. 2391 note); and

(C) programs carried out by the Department of Commerce pursuant to title II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.).



(d) ImplementationThe Secretary shall, subject to the availability of appropriations for such purpose, work on an ongoing basis with representatives of the Department of Labor, workforce bargaining units, and States and local communities in carrying out a plan required under subsection (a).


(e) Submittal to Congress(1) The Secretary shall submit to Congress a plan referred to in subsection (a) with respect to a defense nuclear facility within 90 days after the date on which a notice of changes described in subsection (c)(1)(B) is provided to employees of the facility, or 90 days after the date of the enactment of this Act,11 See References in Text note below. whichever is later.

(2) In addition to the plans submitted under paragraph (1), the Secretary shall submit to Congress every six months a report setting forth a description of, and the amount or value of, all local impact assistance provided during the preceding six months under subsection (c)(6).


(f) Department of Energy defense nuclear facility definedIn this section, the term “Department of Energy defense nuclear facility” means—(1) a production facility or utilization facility (as those terms are defined in section 2014 of title 42) that is under the control or jurisdiction of the Secretary and that is operated for national security purposes (including the tritium loading facility at Savannah River, South Carolina, and the 236 H facility at Savannah River, South Carolina), but the term does not include any facility that does not conduct atomic energy defense activities and does not include any facility or activity covered by Executive Order Number 12344, dated February 1, 1982, pertaining to the naval nuclear propulsion program;

(2) a nuclear waste storage or disposal facility that is under the control or jurisdiction of the Secretary;

(3) a testing and assembly facility that is under the control or jurisdiction of the Secretary and that is operated for national security purposes (including the Nevada National Security Site, Nevada, and the Pantex facility, Texas);

(4) an atomic weapons research facility that is under the control or jurisdiction of the Secretary (including Lawrence Livermore, Los Alamos, and Sandia National Laboratories); or

(5) any facility described in paragraphs (1) through (4) that—(A) is no longer in operation;

(B) was under the control or jurisdiction of the Department of Defense, the Atomic Energy Commission, or the Energy Research and Development Administration; and

(C) was operated for national security purposes.



(Pub. L. 107–314, div. D, title XLVI, § 4604, formerly Pub. L. 102–484, div. C, title XXXI, § 3161, Oct. 23, 1992, 106 Stat. 2644; Pub. L. 103–337, div. A, title X, § 1070(c)(2), Oct. 5, 1994, 108 Stat. 2857; Pub. L. 105–277, div. A, § 101(f) [title VIII, § 405(d)(7)(A), (f)(6)(A)], Oct. 21, 1998, 112 Stat. 2681–337, 2681–419, 2681–430; Pub. L. 107–107, div. A, title X, § 1048(h)(1), Dec. 28, 2001, 115 Stat. 1229; renumbered Pub. L. 107–314, div. D, title XLVI, § 4604, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(5), Nov. 24, 2003, 117 Stat. 1777; Pub. L. 112–239, div. C, title XXXI, §§ 3131(q)(1), (bb)(1)(A), (C), 3134(b)(1), Jan. 2, 2013, 126 Stat. 2183, 2185, 2193; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(4), Dec. 26, 2013, 127 Stat. 1079; Pub. L. 113–128, title V, § 512(d), July 22, 2014, 128 Stat. 1706; Pub. L. 113–291, div. C, title XXXI, § 3142(o), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes

References in TextSection 3152 of the National Defense Authorization Act for Fiscal Years 1990 and 1991, referred to in subsec. (c)(2), is section 3152 of Pub. L. 101–189, div. C, title XXXI, Nov. 29, 1989, 103 Stat. 1682, which is not classified to the Code.
The Workforce Innovation and Opportunity Act, referred to in subsec. (c)(6)(A), is Pub. L. 113–128, July 22, 2014, 128 Stat. 1425. Title I of the Act is classified generally to subchapter I (§ 3111 et seq.) of chapter 32 of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 29 and Tables.
The Public Works and Economic Development Act of 1965, referred to in subsec. (c)(6)(C), is Pub. L. 89–136, Aug. 26, 1965, 79 Stat. 552, as amended. Title II of the Act is classified generally to subchapter II (§ 3141 et seq.) of chapter 38 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 3121 of Title 42 and Tables.
The date of the enactment of this Act, referred to in subsec. (e)(1), meant Oct. 23, 1992, the date of enactment of Pub. L. 102–484, in this section as originally enacted. As renumbered by Pub. L. 108–136, this section is now part of Pub. L. 107–314, which was approved Dec. 2, 2002.
Executive Order Number 12344, referred to in subsec. (f)(1), is set out as a note under section 2511 of this title.

Codification
Section was formerly classified to section 7274h of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (c)(6)(A). Pub. L. 113–128, which directed amendment of subpar. (A) by substituting “programs carried out by the Secretary of Labor under title I of the Workforce Innovation and Opportunity Act” for “programs carried out by the Secretary of Labor under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)”, was executed by making the substitution for “programs carried out by the Secretary of Labor under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)” to reflect the probable intent of Congress and the intervening amendment by Pub. L. 105–277, § 101(f) [title VIII, § 405(f)(6)(A)]. See 1998 Amendment note below.
Subsec. (f)(3). Pub. L. 113–291 substituted “Nevada, and” for “Nevada and”.
2013—Subsec. (b)(1). Pub. L. 112–239, § 3134(b)(1)(A), struck out “and any updates of the plan under subsection (e)” after “plan referred to in subsection (a)”.
Subsec. (c)(6)(A). Pub. L. 113–66, § 3146(g)(4)(A), inserted “(29 U.S.C. 2801 et seq.)” after “1998”.
Subsec. (e). Pub. L. 112–239, § 3134(b)(1)(B), (D), redesignated subsec. (f) as (e) and struck out former subsec. (e), which required the Secretary to issue plan updates.
Subsec. (f). Pub. L. 112–239, § 3134(b)(1)(D), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Subsec. (f)(1). Pub. L. 113–66, § 3146(g)(4)(B), substituted “and the 236 H facility at Savannah River, South Carolina” for “the 236 H facility at Savannah River, South Carolina; and the Mound Laboratory, Ohio”.
Subsec. (f)(2). Pub. L. 112–239, § 3134(b)(1)(C), redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “The Secretary shall submit to Congress any updates of the plan under subsection (e) immediately upon completion of any such update.”
Subsec. (f)(3). Pub. L. 112–239, § 3134(b)(1)(C)(ii), redesignated par. (3) as (2).
Pub. L. 112–239, § 3131(q)(1), added par. (3).
Subsec. (g). Pub. L. 112–239, § 3134(b)(1)(D), redesignated subsec. (g) as (f).
Subsec. (g)(3). Pub. L. 112–239, § 3131(bb)(1)(A), (C), substituted “Nevada National Security Site” for “Nevada Test Site” and struck out “; the Pinnellas Plant, Florida;” before “and the Pantex facility”.
2003—Subsec. (a). Pub. L. 108–136, § 3141(i)(5)(D)(i), struck out “(hereinafter in this subtitle referred to as the ‘Secretary’)” after “Secretary of Energy”.
Subsec. (g). Pub. L. 108–136, § 3141(i)(5)(D)(ii), added subsec. (g).
2001—Subsec. (c)(6)(C). Pub. L. 107–107 substituted “title II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.)” for “title IX of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3241 et seq.)”.
1998—Subsec. (c)(6)(A). Pub. L. 105–277, § 101(f) [title VIII, § 405(f)(6)(A)], added subpar. (A) and struck out former subpar. (A) which read as follows: “programs carried out by the Secretary of Labor under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998;”.
Pub. L. 105–277, § 101(f) [title VIII, § 405(d)(7)(A)], added subpar. (A) and struck out former subpar. (A) which read as follows: “programs carried out by the Department of Labor pursuant to the Job Training Partnership Act (29 U.S.C. 1501 et seq.);”
1994—Pub. L. 103–337, § 1070(c)(2)(B), substituted “workforce” for “work force” in section catchline.
Subsec. (a). Pub. L. 103–337, § 1070(c)(2)(A), substituted “workforce for” for “work force for” in introductory provisions.
Subsec. (c)(1). Pub. L. 103–337, § 1070(c)(2)(A), substituted “workforce” for “work force” in introductory provisions.
Subsec. (c)(6)(B). Pub. L. 103–337, § 1070(c)(2)(C), substituted “division D” for “Part D”.
Subsec. (d). Pub. L. 103–337, § 1070(c)(2)(A), substituted “workforce” for “work force”.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentAmendment by Pub. L. 113–128 effective on the first day of the first full program year after July 22, 2014 (July 1, 2015), see section 506 of Pub. L. 113–128, set out as an Effective Date note under section 3101 of Title 29, Labor.

Effective Date of 1998 AmendmentAmendment by section 101(f) [title VIII, § 405(d)(7)(A)] of Pub. L. 105–277 effective Oct. 21, 1998, and amendment by section 101(f) [title VIII, § 405(f)(6)(A)] of Pub. L. 105–277 effective July 1, 2000, see section 101(f) [title VIII, § 405(g)(1), (2)(B)] of Pub. L. 105–277, set out as a note under section 3502 of Title 5, Government Organization and Employees.

Effective Date of 1994 AmendmentPub. L. 103–337, div. A, title X, § 1070(c), Oct. 5, 1994, 108 Stat. 2857, provided that the amendment made by that section is effective as of Oct. 23, 1992, and as if included in the National Defense Authorization Act for Fiscal Year 1993, Pub. L. 102–484, as enacted.



§ 2705. Authority to provide certificate of commendation to Department of Energy and contractor employees for exemplary service in stockpile stewardship and security(a) Authority to present certificate of commendationThe Secretary of Energy may present a certificate of commendation to any current or former employee of the Department of Energy, and any current or former employee of a Department contractor, whose service to the Department in matters relating to stockpile stewardship and security assisted the Department in furthering the national security interests of the United States.


(b) CertificateThe certificate of commendation presented to a current or former employee under subsection (a) shall include an appropriate citation of the service of the current or former employee described in that subsection, including a citation for dedication, intellect, and sacrifice in furthering the national security interests of the United States by maintaining a strong, safe, and viable United States nuclear deterrent during the cold war or thereafter.


(c) Department of Energy definedFor purposes of this section, the term “Department of Energy” includes any predecessor agency of the Department of Energy.


(Pub. L. 107–314, div. D, title XLVI, § 4605, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3195], Oct. 30, 2000, 114 Stat. 1654, 1654A–481; renumbered Pub. L. 107–314, div. D, title XLVI, § 4605, by Pub. L. 108–136, div. C, title XXXI, § 3141(i)(6), Nov. 24, 2003, 117 Stat. 1778; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(5), Dec. 26, 2013, 127 Stat. 1079.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (b). Pub. L. 113–66 substituted “cold war” for “Cold War”.




Part B—Education and Training
§ 2721. Executive management training in Department of Energy(a) Establishment of training programThe Secretary of Energy shall establish and implement a management training program for personnel of the Department of Energy involved in the management of atomic energy defense activities.


(b) Training provisionsThe training program shall at a minimum include instruction in the following areas:(1) Department of Energy policy and procedures for management and operation of atomic energy defense facilities.

(2) Methods of evaluating technical performance.

(3) Federal and State environmental laws and requirements for compliance with such environmental laws, including timely compliance with reporting requirements in such laws.

(4) The establishment of program milestones and methods to evaluate success in meeting such milestones.

(5) Methods for conducting long-range technical and budget planning.

(6) Procedures for reviewing and applying innovative technology to defense environmental cleanup.


(Pub. L. 107–314, div. D, title XLVI, § 4621, formerly Pub. L. 101–189, div. C, title XXXI, § 3142, Nov. 29, 1989, 103 Stat. 1680; renumbered Pub. L. 107–314, div. D, title XLVI, § 4621, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(8), Nov. 24, 2003, 117 Stat. 1778; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(6), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Codification
Section was formerly classified to section 7236 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (b)(6). Pub. L. 113–66 substituted “defense environmental cleanup” for “environmental restoration and defense waste management”.
2003—Pub. L. 108–136, § 3141(i)(8)(D), made technical amendment to section catchline.



§ 2722. Stockpile stewardship recruitment and training program(a) Conduct of program(1) As part of the stockpile stewardship program established pursuant to section 2521 of this title, the Secretary of Energy shall conduct a stockpile stewardship recruitment and training program at the national security laboratories.

(2) The recruitment and training program shall be conducted in coordination with the Chairman of the Joint Nuclear Weapons Council established by section 179 of title 10 and the directors of the laboratories referred to in paragraph (1).


(b) Support of dual-use programsAs part of the recruitment and training program, the directors of the national security laboratories may employ undergraduate students, graduate students, and postdoctoral fellows to carry out research sponsored by such laboratories for military or nonmilitary dual-use programs related to nuclear weapons stockpile stewardship.


(c) Establishment of retiree corpsAs part of the training and recruitment program, the Secretary, in coordination with the directors of the national security laboratories, shall establish for the laboratories a retiree corps of retired scientists who have expertise in research and development of nuclear weapons. The directors may employ the retired scientists on a part-time basis to provide appropriate assistance on nuclear weapons issues, to contribute relevant information to be archived, and to help to provide training to other scientists.


(Pub. L. 107–314, div. D, title XLVI, § 4622, formerly Pub. L. 103–337, div. C, title XXXI, § 3131, Oct. 5, 1994, 108 Stat. 3085; renumbered Pub. L. 107–314, div. D, title XLVI, § 4622, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(9), Nov. 24, 2003, 117 Stat. 1778; Pub. L. 112–239, div. C, title XXXI, § 3131(r), Jan. 2, 2013, 126 Stat. 2184; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(7), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Amendments2013—Subsec. (a)(1). Pub. L. 113–66, § 3146(g)(7)(A), substituted “national security laboratories” for “Sandia National Laboratories, the Lawrence Livermore National Laboratory, and the Los Alamos National Laboratory”.
Subsec. (b). Pub. L. 113–66, § 3146(g)(7)(B), substituted “national security laboratories” for “laboratories referred to in subsection (a)(1)”.
Pub. L. 112–239, § 3131(r)(1), struck out par. (1) designation and struck out par. (2) which read as follows: “Of the amounts authorized to be appropriated to the Secretary of Energy in section 3101(a)(1) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337) for weapons activities for core research and development and allocated by the Secretary for education initiatives, $5,000,000 shall be available for employing students and fellows to carry out research referred to in paragraph (1). The amount available under this paragraph shall be allocated equally among the laboratories referred to in subsection (a)(1).”
Subsec. (c). Pub. L. 113–66, § 3146(g)(7)(B), substituted “national security laboratories” for “laboratories referred to in subsection (a)(1)”.
Subsec. (d). Pub. L. 112–239, § 3131(r)(2), struck out subsec. (d), which required the Secretary to submit to the Committees on Armed Services of the Senate and House of Representatives a report on the demographic trends of personnel.
2003—Subsec. (a)(1). Pub. L. 108–136, § 3141(i)(9)(D)(i), substituted “section 2521 of this title” for “section 3138 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 107 Stat. 1946; 42 U.S.C. 2121 note)”.
Subsec. (b)(2). Pub. L. 108–136, § 3141(i)(9)(D)(ii), inserted “of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337)” after “section 3101(a)(1)”.



§ 2723. Fellowship program for development of skills critical to the nuclear security enterprise(a) In generalThe Secretary of Energy shall conduct a fellowship program for the development of skills critical to the ongoing mission of the nuclear security enterprise. Under the fellowship program, the Secretary shall provide educational assistance and research assistance to eligible individuals to facilitate the development by such individuals of skills critical to maintaining the ongoing mission of the nuclear security enterprise.


(b) Eligible individualsIndividuals eligible for participation in the fellowship program are United States citizens who are either of the following:(1) Students pursuing graduate degrees in fields of science or engineering that are related to nuclear weapons engineering or to the science and technology base of the Department of Energy.

(2) Individuals engaged in postdoctoral studies in such fields.


(c) Covered facilitiesThe Secretary shall carry out the fellowship program at or in connection with the national security laboratories and nuclear weapons production facilities.


(d) AdministrationThe Secretary shall carry out the fellowship program at a facility referred to in subsection (c) through the stockpile manager of the facility.


(e) Allocation of fundsThe Secretary shall, in consultation with the Assistant Secretary of Energy for Defense Programs, allocate funds available for the fellowship program under subsection (f) among the facilities referred to in subsection (c). The Secretary shall make the allocation after evaluating an assessment by the weapons program director of each such facility of the personnel and critical skills necessary at the facility for carrying out the ongoing mission of the facility.


(f) Agreement(1) The Secretary may allow an individual to participate in the program only if the individual signs an agreement described in paragraph (2).

(2) An agreement referred to in paragraph (1) shall be in writing, shall be signed by the participant, and shall include the participant’s agreement to serve, after completion of the course of study for which the assistance was provided, as a full-time employee in a position in the nuclear security enterprise for a period of time to be established by the Secretary of Energy of not less than one year, if such a position is offered to the participant.


(Pub. L. 107–314, div. D, title XLVI, § 4623, formerly Pub. L. 104–106, div. C, title XXXI, § 3140, Feb. 10, 1996, 110 Stat. 621; Pub. L. 106–65, div. C, title XXXI, § 3162(a)–(d), Oct. 5, 1999, 113 Stat. 943; renumbered Pub. L. 107–314, div. D, title XLVI, § 4623, by Pub. L. 108–136, div. C, title XXXI, § 3141(i)(10), Nov. 24, 2003, 117 Stat. 1779; Pub. L. 112–239, div. C, title XXXI, § 3131(s)(1), Jan. 2, 2013, 126 Stat. 2184; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(8), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Codification
Section was formerly set out as a note under section 2121 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 112–239, § 3131(s)(1)(A), substituted “nuclear security enterprise” for “Department of Energy nuclear weapons complex” in section catchline.
Subsec. (a). Pub. L. 112–239, § 3131(s)(1)(B), substituted “nuclear security enterprise” for “Department of Energy nuclear weapons complex” in two places.
Subsec. (b). Pub. L. 113–66 inserted “either of” after “who are” in introductory provisions.
Subsec. (c). Pub. L. 112–239, § 3131(s)(1)(C), substituted “national security laboratories and nuclear weapons production facilities.” for “following facilities:
“(1) The Kansas City Plant, Kansas City, Missouri.
“(2) The Pantex Plant, Amarillo, Texas.
“(3) The Y–12 Plant, Oak Ridge, Tennessee.
“(4) The Savannah River Site, Aiken, South Carolina.
“(5) The Lawrence Livermore National Laboratory, Livermore, California.
“(6) The Los Alamos National Laboratory, Los Alamos, New Mexico.
“(7) The Sandia National Laboratories, Albuquerque, New Mexico, and Livermore, California.”
Subsec. (f)(2). Pub. L. 112–239, § 3131(s)(1)(D), substituted “the nuclear security enterprise for” for “the Department of Energy for”.
1999—Subsec. (a). Pub. L. 106–65, § 3162(a), substituted “Secretary shall” for “Secretary shall—”, struck out par. (1) designation before “provide educational assistance”, and struck out pars. (2) and (3) which read as follows:
“(2) employ eligible individuals at the facilities described in subsection (c) in order to facilitate the development of such skills by these individuals; or
“(3) provide eligible individuals with the assistance and the employment.”
Subsec. (b). Pub. L. 106–65, § 3162(b), inserted “are United States citizens who” after “program” in introductory provisions.
Subsec. (c)(5) to (7). Pub. L. 106–65, § 3162(c), added pars. (5) to (7).
Subsec. (f). Pub. L. 106–65, § 3162(d), amended heading and text of subsec. (f) generally. Prior to amendment, text read as follows: “Of the funds authorized to be appropriated to the Department of Energy for fiscal year 1996 under section 3101(b), $10,000,000 may be used for the purpose of carrying out the fellowship program under this section.”




Part C—Worker Safety
§ 2731. Worker protection at nuclear weapons facilities(a) Training grant program(1) The Secretary of Energy is authorized to award grants to organizations referred to in paragraph (2) in order for such organizations—(A) to provide training and education to persons who are or may be engaged in hazardous substance response or emergency response at Department of Energy nuclear weapons facilities; and

(B) to develop curricula for such training and education.


(2)(A) Subject to subparagraph (B), the Secretary is authorized to award grants under paragraph (1) to non-profit organizations that have demonstrated (as determined by the Secretary) capabilities in—(i) implementing and conducting effective training and education programs relating to the general health and safety of workers; and

(ii) identifying, and involving in training, groups of workers whose duties include hazardous substance response or emergency response.


(B) The Secretary shall give preference in the award of grants under this section to employee organizations and joint labor-management training programs that are grant recipients under section 9660a of title 42.


(3) An organization awarded a grant under paragraph (1) shall carry out training, education, or curricula development pursuant to Department of Energy orders relating to employee safety training, including orders numbered 5480.4 and 5480.11.


(b) Enforcement of employee safety standards(1) Subject to paragraph (2), the Secretary shall assess civil penalties against any contractor of the Department of Energy who (as determined by the Secretary)—(A) employs individuals who are engaged in hazardous substance response or emergency response at Department of Energy nuclear weapons facilities; and

(B) fails (i) to provide for the training of such individuals to carry out such hazardous substance response or emergency response, or (ii) to certify to the Department of Energy that such employees are adequately trained for such response pursuant to orders issued by the Department of Energy relating to employee safety training (including orders numbered 5480.4 and 5480.11).


(2) Civil penalties assessed under this subsection may not exceed $5,000 for each day in which a failure referred to in paragraph (1)(B) occurs.


(c) RegulationsThe Secretary shall prescribe regulations to carry out this section.


(d) DefinitionsFor the purposes of this section, the term “hazardous substance” includes radioactive waste and mixed radioactive and hazardous waste.


(Pub. L. 107–314, div. D, title XLVI, § 4641, formerly Pub. L. 102–190, div. C, title XXXI, § 3131, Dec. 5, 1991, 105 Stat. 1571; renumbered Pub. L. 107–314, div. D, title XLVI, § 4641, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(12), Nov. 24, 2003, 117 Stat. 1779; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(9), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Codification
Section was formerly classified to section 7274d of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (e). Pub. L. 113–66 struck out subsec. (e). Text read as follows: “Of the funds authorized to be appropriated pursuant to section 3101(9)(A) of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190), $10,000,000 may be used for the purpose of carrying out this section.”
2003—Subsec. (e). Pub. L. 108–136, § 3141(i)(12)(D), inserted “of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190)” after “section 3101(9)(A)”.



§ 2732. Safety oversight and enforcement at defense nuclear facilities
The Secretary of Energy shall take appropriate actions to ensure that—(1) officials of the Department of Energy who are responsible for independent oversight of matters relating to nuclear safety at defense nuclear facilities and enforcement of nuclear safety standards at such facilities maintain independence from officials who are engaged in, or who are advising persons who are engaged in, management of such facilities;

(2) the independent, internal oversight functions carried out by the Department include activities relating to—(A) the assessment of the safety of defense nuclear facilities;

(B) the assessment of the effectiveness of Department program offices in carrying out programs relating to the environment, safety, health, and security at defense nuclear facilities;

(C) the provision to the Secretary of oversight reports that—(i) contain validated technical information; and

(ii) provide a clear analysis of the extent to which line programs governing defense nuclear facilities meet applicable goals for the environment, safety, health, and security at such facilities; and


(D) the development of clear performance standards to be used in assessing the adequacy of the programs referred to in subparagraph (C)(ii);


(3) the Department has a system for bringing issues relating to nuclear safety at defense nuclear facilities to the attention of the officials of the Department (including the Secretary of Energy) who have authority to resolve such issues in an adequate and timely manner; and

(4) an adequate number of qualified personnel of the Department are assigned to oversee matters relating to nuclear safety at defense nuclear facilities and enforce nuclear safety standards at such facilities.

(Pub. L. 107–314, div. D, title XLVI, § 4642, formerly Pub. L. 103–337, div. C, title XXXI, § 3163, Oct. 5, 1994, 108 Stat. 3097; renumbered Pub. L. 107–314, div. D, title XLVI, § 4642, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(13), Nov. 24, 2003, 117 Stat. 1779; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(10), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Codification
Section was formerly classified to section 7274m of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66 struck out subsec. (a) designation and heading and subsec. (b) which required report regarding fulfillment of safety oversight requirements.
2003—Subsec. (b). Pub. L. 108–136, § 3141(i)(13)(D), substituted “January 5, 1995,” for “90 days after October 5, 1994,”.



§ 2733. Program to monitor Department of Energy workers exposed to hazardous and radioactive substances(a) In generalThe Secretary of Energy shall establish and carry out a program for the identification and on-going medical evaluation of current and former Department of Energy employees who are subject to significant health risks as a result of the exposure of such employees to hazardous or radioactive substances during such employment.


(b) Implementation of program(1) The Secretary shall, with the concurrence of the Secretary of Health and Human Services, issue regulations under which the Secretary shall implement the program. Such regulations shall, to the extent practicable, provide for a process to—(A) identify the hazardous substances and radioactive substances to which current and former Department of Energy employees may have been exposed as a result of such employment;

(B) identify employees referred to in subparagraph (A) who received a level of exposure identified under paragraph (2)(B);

(C) determine the appropriate number, scope, and frequency of medical evaluations and laboratory tests to be provided to employees who have received a level of exposure identified under paragraph (2)(B) to permit the Secretary to evaluate fully the extent, nature, and medical consequences of such exposure;

(D) make available the evaluations and tests referred to in subparagraph (C) to the employees referred to in such subparagraph;

(E) ensure that privacy is maintained with respect to medical information that personally identifies any such employee; and

(F) ensure that employee participation in the program is voluntary.


(2)(A) In determining the most appropriate means of carrying out the activities referred to in subparagraphs (A) through (D) of paragraph (1), the Secretary shall consult with the Secretary of Health and Human Services under the agreement referred to in subsection (c).

(B) The Secretary of Health and Human Services, with the assistance of the Director of the Centers for Disease Control and Prevention and the Director of the National Institute for Occupational Safety and Health, and the Secretary of Labor shall identify the levels of exposure to the substances referred to in subparagraph (A) of paragraph (1) that present employees referred to in such subparagraph with significant health risks under Federal and State occupational, health, and safety standards.


(3) In prescribing the guidelines referred to in paragraph (1), the Secretary shall consult with representatives of the following entities:(A) The American College of Occupational and Environmental Medicine.

(B) The National Academy of Sciences.

(C) The National Council on Radiation Protection and Measurements.

(D) Any labor organization or other collective bargaining agent authorized to act on the behalf of employees of a Department of Energy defense nuclear facility.


(4) The Secretary shall provide for each employee identified under paragraph (1)(B) and provided with any medical examination or test under paragraph (1) to be notified by the appropriate medical personnel of the identification and the results of any such examination or test. Each notification under this paragraph shall be provided in a form that is readily understandable by the employee.

(5) The Secretary shall collect and assemble information relating to the examinations and tests carried out under paragraph (1).

(6) The Secretary shall commence carrying out the program described in this subsection not later than October 23, 1993.


(c) Agreement with Secretary of Health and Human ServicesNot later than April 23, 1993, the Secretary shall enter into an agreement with the Secretary of Health and Human Services relating to the establishment and conduct of the program required and regulations issued under this section.


(d) DefinitionsIn this section:(1) The term “Department of Energy defense nuclear facility” has the meaning given that term in section 2704(f) of this title.

(2) The term “Department of Energy employee” means any employee of the Department of Energy employed at a Department of Energy defense nuclear facility, including any employee of a contractor or subcontractor of the Department of Energy employed at such a facility.


(Pub. L. 107–314, div. D, title XLVI, § 4643, formerly Pub. L. 102–484, div. C, title XXXI, § 3162, Oct. 23, 1992, 106 Stat. 2646; renumbered Pub. L. 107–314, div. D, title XLVI, § 4643, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(14), Nov. 24, 2003, 117 Stat. 1779; Pub. L. 112–239, div. C, title XXXI, § 3134(b)(2), Jan. 2, 2013, 126 Stat. 2193; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(11), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Codification
Section was formerly classified to section 7274i of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (a). Pub. L. 113–66, § 3146(g)(11)(A), inserted “of Energy” after “Secretary”.
Subsec. (b)(2)(B). Pub. L. 113–66, § 3146(g)(11)(B)(i), inserted “and Prevention” after “Disease Control” and substituted a period for semicolon at end.
Subsec. (b)(3)(C). Pub. L. 113–66, § 3146(g)(11)(B)(ii), inserted “and Measurements” after “Radiation Protection”.
Subsec. (b)(4). Pub. L. 113–66, § 3146(g)(11)(B)(iii), substituted “paragraph (1)(B)” for “paragraph (1)(D)” and “paragraph (1)” for “paragraph (1)(E)”.
Subsec. (b)(5). Pub. L. 113–66, § 3146(g)(11)(B)(iv), substituted “paragraph (1)” for “paragraph (1)(E)”.
Subsec. (d)(1). Pub. L. 112–239 substituted “section 2704(f)” for “section 2704(g)”.
2003—Subsec. (b)(6). Pub. L. 108–136, § 3141(i)(14)(D)(i), substituted “October 23, 1993” for “1 year after October 23, 1992”.
Subsec. (c). Pub. L. 108–136, § 3141(i)(14)(D)(ii), substituted “April 23, 1993,” for “180 days after October 23, 1992,”.
Subsec. (d). Pub. L. 108–136, § 3141(i)(14)(D)(iii), added subsec. (d).



§ 2734. Programs for persons who may have been exposed to radiation released from Hanford Nuclear Reservation(a) FundingOf the funds authorized to be appropriated to the Department of Energy under title XXXI of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510), the Secretary of Energy shall make available $3,000,000 to the State of Washington, $1,000,000 to the State of Oregon, and $1,000,000 to the State of Idaho. Such funds shall be used to develop and implement programs for the benefit of persons who may have been exposed to radiation released from the Department of Energy Hanford Nuclear Reservation (Richland, Washington) between the years 1944 and 1972.


(b) ProgramsThe programs to be developed by the States may include only the following activities:(1) Preparing and distributing information on the health effects of radiation to health care professionals, and to persons who may have been exposed to radiation.

(2) Developing and implementing mechanisms for referring persons who may have been exposed to radiation to health care professionals with expertise in the health effects of radiation.

(3) Evaluating and, if feasible, implementing, registration and monitoring of persons who may have been exposed to radiation released from the Hanford Nuclear Reservation.


(c) Plan and reports(1) The States of Washington, Oregon, and Idaho shall jointly develop a single plan for implementing this section.

(2) Not later than May 5, 1991, such States shall submit to the Secretary of Energy and Congress a copy of the plan developed under paragraph (1).

(3) Not later than May 5, 1992, such States shall submit to the Secretary of Energy and Congress a single report on the implementation of the plan developed under paragraph (1).

(4) In developing and implementing the plan, such States shall consult with persons carrying out current radiation dose and epidemiological research programs (including the Hanford Thyroid Disease Study of the Centers for Disease Control and Prevention and the Hanford Environmental Dose Reconstruction Project of the Department of Energy), and may not cause substantial damage to such research programs.


(d) Prohibition on disclosure of exposure information(1) Except as provided in paragraph (2), a person may not disclose to the public the following:(A) Any information obtained through a program that identifies a person who may have been exposed to radiation released from the Hanford Nuclear Reservation.

(B) Any information obtained through a program that identifies a person participating in any of the programs developed under this section.

(C) The name, address, and telephone number of a person requesting information referred to in subsection (b)(1).

(D) The name, address, and telephone number of a person who has been referred to a health care professional under subsection (b)(2).

(E) The name, address, and telephone number of a person who has been registered and monitored pursuant to subsection (b)(3).

(F) Information that identifies the person from whom information referred to in this paragraph was obtained under a program or any other third party involved with, or identified by, any such information so obtained.

(G) Any other personal or medical information that identifies a person or party referred to in subparagraphs (A) through (F).

(H) Such other information or categories of information as the chief officers of the health departments of the States of Washington, Oregon, and Idaho jointly designate as information covered by this subsection.


(2) Information referred to in paragraph (1) may be disclosed to the public if the person identified by the information, or the legal representative of that person, has consented in writing to the disclosure.

(3) The States of Washington, Oregon, and Idaho shall establish uniform procedures for carrying out this subsection, including procedures governing the following:(A) The disclosure of information under paragraph (2).

(B) The use of the Hanford Health Information Network database.

(C) The future disposition of the database.

(D) Enforcement of the prohibition provided in paragraph (1) on the disclosure of information described in that paragraph.



(Pub. L. 107–314, div. D, title XLVI, § 4644, formerly Pub. L. 101–510, div. C, title XXXI, § 3138, Nov. 5, 1990, 104 Stat. 1834; Pub. L. 103–337, div. C, title XXXI, § 3138(b), Oct. 5, 1994, 108 Stat. 3087; renumbered Pub. L. 107–314, div. D, title XLVI, § 4644, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(i)(15), Nov. 24, 2003, 117 Stat. 1780; Pub. L. 113–66, div. C, title XXXI, § 3146(g)(12), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes

References in TextTitle XXXI of the National Defense Authorization Act for Fiscal Year 1991, referred to in subsec. (a), is title XXXI of div. C of Pub. L. 101–510, Nov. 5, 1990, 104 Stat. 1824, as amended. For complete classification of title XXXI to the Code, see Tables.

Amendments2013—Subsec. (c)(2), (3). Pub. L. 113–66, § 3146(g)(12)(A), substituted “Congress” for “the Congress”.
Subsec. (c)(4). Pub. L. 113–66, § 3146(g)(12)(B), inserted “and Prevention” after “Disease Control”.
2003—Pub. L. 108–136, § 3141(i)(15)(D)(i), made technical amendment to section catchline.
Subsec. (a). Pub. L. 108–136, § 3141(i)(15)(D)(ii), substituted “title XXXI of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510)” for “this title”.
Subsec. (c)(2). Pub. L. 108–136, § 3141(i)(15)(D)(iii)(I), substituted “May 5, 1991,” for “six months after the date of the enactment of this Act,”.
Subsec. (c)(3). Pub. L. 108–136, § 3141(i)(15)(D)(iii)(II), substituted “May 5, 1992,” for “18 months after the date of the enactment of this Act,”.
1994—Subsec. (d). Pub. L. 103–337 added subsec. (d).



§ 2735. Use of probabilistic risk assessment to ensure nuclear safety of facilities of the Administration and the Office of Environmental Management(a) Nuclear safety at NNSA and DOE facilitiesThe Administrator and the Secretary of Energy shall ensure that the methods for assessing, certifying, and overseeing nuclear safety at the facilities specified in subsection (c) use national and international standards and nuclear industry best practices, including probabilistic or quantitative risk assessment if sufficient data exist.


(b) Adequate protectionThe use of probabilistic or quantitative risk assessment under subsection (a) shall be to support, rather than replace, the requirement under section 2232 of title 42 that the utilization or production of special nuclear material will be in accordance with the common defense and security and will provide adequate protection to the health and safety of the public.


(c) Facilities specifiedSubsection (a) shall apply—(1) to the Administrator with respect to the national security laboratories and the nuclear weapons production facilities; and

(2) to the Secretary of Energy with respect to defense nuclear facilities of the Office of Environmental Management of the Department of Energy.


(Pub. L. 107–314, div. D, title XLVI, § 4645, as added Pub. L. 112–239, div. C, title XXXI, § 3161(a), Jan. 2, 2013, 126 Stat. 2203.)

§ 2736. Notification of nuclear criticality and non-nuclear incidents(a) NotificationThe Secretary of Energy or the Administrator, as the case may be, shall submit to the appropriate congressional committees a notification of a nuclear criticality incident resulting from a covered program that results in an injury or fatality or results in the shutdown, or partial shutdown, of a covered facility by not later than 15 days after the date of such incident.


(b) Elements of notificationEach notification submitted under subsection (a) shall include the following:(1) A description of the incident, including the cause of the incident.

(2) In the case of a criticality incident, whether the incident caused a facility, or part of a facility, to be shut down.

(3) The effect, if any, on the mission of the Administration or the Office of Environmental Management of the Department of Energy.

(4) Any corrective action taken in response to the incident.


(c) Database(1) The Secretary shall maintain a record of incidents described in paragraph (2).

(2) An incident described in this paragraph is any of the following incidents resulting from a covered program:(A) A nuclear criticality incident that results in an injury or fatality or results in the shutdown, or partial shutdown, of a covered facility.

(B) A non-nuclear incident that results in serious bodily injury or fatality at a covered facility.



(d) CooperationIn carrying out this section, the Secretary and the Administrator shall ensure that each management and operating contractor of a covered facility cooperates in a timely manner.


(e) DefinitionsIn this section:(1) The term “appropriate congressional committees” means—(A) the congressional defense committees; and

(B) the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.


(2) The term “covered facility” means—(A) a facility of the nuclear security enterprise; and

(B) a facility conducting activities for the defense environmental cleanup program of the Office of Environmental Management of the Department of Energy.


(3) The term “covered program” means—(A) programs of the Administration; and

(B) defense environmental cleanup programs of the Office of Environmental Management of the Department of Energy.



(Pub. L. 107–314, div. D, title XLVI, § 4646, as added Pub. L. 112–239, div. C, title XXXI, § 3142(a)(1), Jan. 2, 2013, 126 Stat. 2194; amended Pub. L. 113–66, div. C, title XXXI, § 3146(g)(13), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Amendments2013—Subsec. (a). Pub. L. 113–66 substituted “Energy or” for “Energy and”.





SUBCHAPTER VII—BUDGET AND FINANCIAL MANAGEMENT MATTERS
Part A—Recurring National Security Authorization Provisions
§ 2741. Definitions
In this part:(1) The term “DOE national security authorization” means an authorization of appropriations for activities of the Department of Energy in carrying out programs necessary for national security.

(2) The term “minor construction threshold” means $20,000,000.

(Pub. L. 107–314, div. D, title XLVII, § 4701, formerly div. C, title XXXVI, § 3620, Dec. 2, 2002, 116 Stat. 2756; renumbered div. D, title XLVII, § 4701, by Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 111–84, div. C, title XXXI, § 3118(a), (b), Oct. 28, 2009, 123 Stat. 2709; Pub. L. 111–383, div. C, title XXXI, § 3121(a), Jan. 7, 2011, 124 Stat. 4514; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(I), Dec. 26, 2013, 127 Stat. 1073; Pub. L. 115–91, div. C, title XXXI, § 3119, Dec. 12, 2017, 131 Stat. 1892.)

Editorial Notes
Codification
Section was formerly classified to section 7386 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2017—Par. (2). Pub. L. 115–91 substituted “$20,000,000” for “$10,000,000”.
2013—Pars. (2), (3). Pub. L. 113–66 redesignated par. (3) as (2) and struck out former par. (2) which defined “congressional defense committees”.
2011—Par. (3). Pub. L. 111–383 substituted “$10,000,000” for “$5,000,000”.
2009—Par. (3). Pub. L. 111–84, § 3118(b), substituted “$5,000,000” for “$10,000,000”.
Pub. L. 111–84, § 3118(a), substituted “$10,000,000” for “$5,000,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–84, div. C, title XXXI, § 3118(b), Oct. 28, 2009, 123 Stat. 2709, provided that the amendment made by section 3118(b) is effective Sept. 30, 2010.



§ 2742. Reprogramming(a) In generalExcept as provided in subsection (b) and in sections 2750 and 2751 of this title, the Secretary of Energy may not use amounts appropriated pursuant to a DOE national security authorization for a program—(1) in amounts that exceed, in a fiscal year—(A) 115 percent of the amount authorized for that program by that authorization for that fiscal year; or

(B) $5,000,000 more than the amount authorized for that program by that authorization for that fiscal year; or


(2) which has not been presented to, or requested of, Congress.


(b) Exception where notice-and-wait givenAn action described in subsection (a) may be taken if—(1) the Secretary submits to the congressional defense committees a report referred to in subsection (c) with respect to such action; and

(2) a period of 30 days has elapsed after the date on which such committees receive the report.


(c) ReportThe report referred to in this subsection is a report containing a full and complete statement of the action proposed to be taken and the facts and circumstances relied upon in support of the proposed action.


(d) Computation of daysIn the computation of the 30-day period under subsection (b), there shall be excluded any day on which either House of Congress is not in session because of an adjournment of more than three days to a day certain.


(e) Limitations(1) Total amount obligatedIn no event may the total amount of funds obligated pursuant to a DOE national security authorization for a fiscal year exceed the total amount authorized to be appropriated by that authorization for that fiscal year.


(2) Prohibited itemsFunds appropriated pursuant to a DOE national security authorization may not be used for an item for which Congress has specifically denied funds.



(Pub. L. 107–314, div. D, title XLVII, § 4702, formerly div. C, title XXXVI, § 3621, Dec. 2, 2002, 116 Stat. 2757; renumbered div. D, title XLVII, § 4702, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(D)(i), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–66, div. C, title XXXI, § 3146(h)(1), Dec. 26, 2013, 127 Stat. 1080.)

Editorial Notes
Codification
Section was formerly classified to section 7386a of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (c). Pub. L. 113–66 substituted “this subsection” for “subsection (a)”.
2003—Subsec. (a). Pub. L. 108–136, § 3141(j)(2)(D)(i), in introductory provisions, made technical amendment to reference in original act which appears in text as reference to sections 2750 and 2751 of this title.



§ 2743. Minor construction projects(a) AuthorityUsing operation and maintenance funds or facilities and infrastructure funds authorized by a DOE national security authorization, the Secretary of Energy may carry out minor construction projects.


(b) Annual reportThe Secretary shall submit to the congressional defense committees on an annual basis a report on each exercise of the authority in subsection (a) during the preceding fiscal year. Each report shall provide a brief description of each minor construction project covered by the report.


(c) Cost variation reports to congressional committeesIf, at any time during the construction of any minor construction project authorized by a DOE national security authorization, the estimated cost of the project is revised and the revised cost of the project exceeds the minor construction threshold, the Secretary shall immediately submit to the congressional defense committees a report explaining the reasons for the cost variation.


(d) Minor construction project definedIn this section, the term “minor construction project” means any plant project not specifically authorized by law for which the approved total estimated cost does not exceed the minor construction threshold.


(Pub. L. 107–314, div. D, title XLVII, § 4703, formerly div. C, title XXXVI, § 3622, Dec. 2, 2002, 116 Stat. 2757; renumbered div. D, title XLVII, § 4703, by Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), Nov. 24, 2003, 117 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 7386b of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Statutory Notes and Related Subsidiaries
NotificationPub. L. 111–84, div. C, title XXXI, § 3118(c), Oct. 28, 2009, 123 Stat. 2709, as amended by Pub. L. 111–383, div. C, title XXXI, § 3121(b), Jan. 7, 2011, 124 Stat. 4514, provided that: 
“Notwithstanding section 4703 of such Act [probably means section 4703 of Pub. L. 107–314] (50 U.S.C. 2743), in carrying out construction projects, the Secretary of Energy may not start a general plant project with a total estimated cost of more than $5,000,000 until—
“(1) the Secretary notifies the congressional defense committees [Committee on Armed Services and the Committee on Appropriations of the Senate and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives] of such project and total estimated cost; and

“(2) a period of 15 days has elapsed after the date on which such notification is received.”






§ 2743a. General plant projects
Plant or construction projects for which amounts are made available under this and subsequent appropriation Acts with a current estimated cost of less than $10,000,000 are considered for purposes of section 2743 of this title as a plant project for which the approved total estimated cost does not exceed the minor construction threshold and for purposes of section 2744 of this title as a construction project with a current estimated cost of less than a minor construction threshold.
(Pub. L. 112–74, div. B, title III, § 306, Dec. 23, 2011, 125 Stat. 877.)

Editorial Notes

References in TextThis Act, referred to in text, is div. B of Pub. L. 112–74, Dec. 23, 2011, 125 Stat. 852, known as the Energy and Water Development and Related Agencies Appropriations Act, 2012. For complete classification of this Act to the Code, see Tables.

Codification
Section was enacted as part of the Energy and Water Development and Related Agencies Appropriations Act, 2012, and also as part of the Consolidated Appropriations Act, 2012, and not as part of the Atomic Energy Defense Act which comprises this chapter.

Similar ProvisionsProvisions similar to those in this section were contained in the following appropriation act:
Pub. L. 111–8, div. C, title III, § 310, Mar. 11, 2009, 123 Stat. 627.



§ 2744. Limits on construction projects(a) Construction cost ceilingExcept as provided in subsection (b), construction on a construction project which is in support of national security programs of the Department of Energy and was authorized by a DOE national security authorization may not be started, and additional obligations in connection with the project above the total estimated cost may not be incurred, whenever the current estimated cost of the construction project exceeds by more than 25 percent the higher of—(1) the amount authorized for the project; or

(2) the amount of the total estimated cost for the project as shown in the most recent budget justification data submitted to Congress.


(b) Exception where notice-and-wait givenAn action described in subsection (a) may be taken if—(1) the Secretary of Energy has submitted to the congressional defense committees a report on the actions and the circumstances making such action necessary; and

(2) a period of 30 days has elapsed after the date on which the report is received by the committees.


(c) Computation of daysIn the computation of the 30-day period under subsection (b), there shall be excluded any day on which either House of Congress is not in session because of an adjournment of more than three days to a day certain.


(d) Exception for minor projectsSubsection (a) does not apply to a construction project with a current estimated cost of less than the minor construction threshold.


(Pub. L. 107–314, div. D, title XLVII, § 4704, formerly div. C, title XXXVI, § 3623, Dec. 2, 2002, 116 Stat. 2758; renumbered div. D, title XLVII, § 4704, by Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), Nov. 24, 2003, 117 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 7386c of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.



§ 2745. Fund transfer authority(a) Transfer to other Federal agenciesThe Secretary of Energy may transfer funds authorized to be appropriated to the Department of Energy pursuant to a DOE national security authorization to other Federal agencies for the performance of work for which the funds were authorized. Funds so transferred may be merged with and be available for the same purposes and for the same time period as the authorizations of the Federal agency to which the amounts are transferred.


(b) Transfer within Department of Energy(1) Transfers permittedSubject to paragraph (2), the Secretary of Energy may transfer funds authorized to be appropriated to the Department of Energy pursuant to a DOE national security authorization to any other DOE national security authorization. Amounts of authorizations so transferred may be merged with and be available for the same purposes and for the same period as the authorization to which the amounts are transferred.


(2) Maximum amountsNot more than 5 percent of any such authorization may be transferred to another authorization under paragraph (1). No such authorization may be increased or decreased by more than 5 percent by a transfer under such paragraph.



(c) LimitationsThe authority provided by this subsection to transfer authorizations—(1) may be used only to provide funds for items relating to activities necessary for national security programs that have a higher priority than the items from which the funds are transferred; and

(2) may not be used to provide funds for an item for which Congress has specifically denied funds.


(d) Notice to CongressThe Secretary of Energy shall promptly notify the congressional defense committees of any transfer of funds to or from any DOE national security authorization.


(Pub. L. 107–314, div. D, title XLVII, § 4705, formerly div. C, title XXXVI, § 3624, Dec. 2, 2002, 116 Stat. 2758; renumbered div. D, title XLVII, § 4705, by Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), Nov. 24, 2003, 117 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 7386d of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.



§ 2746. Conceptual and construction design(a) Conceptual design(1) RequirementSubject to paragraph (2) and except as provided in paragraph (3), before submitting to Congress a request for funds for a construction project that is in support of a national security program of the Department of Energy, the Secretary of Energy shall complete a conceptual design for that project.


(2) Requests for conceptual design fundsIf the estimated cost of completing a conceptual design for a construction project exceeds $5,000,000, the Secretary shall submit to Congress a request for funds for the conceptual design before submitting a request for funds for the construction project.


(3) ExceptionsThe requirement in paragraph (1) does not apply to a request for funds—(A) for a construction project the total estimated cost of which is less than the minor construction threshold; or

(B) for emergency planning, design, and construction activities under section 2747 of this title.



(b) Construction design(1) AuthorityWithin the amounts authorized by a DOE national security authorization, the Secretary may carry out construction design (including architectural and engineering services) in connection with any proposed construction project if the total estimated cost for such design does not exceed $2,000,000.


(2) Limitation on availability of funds for certain projectsIf the total estimated cost for construction design in connection with any construction project exceeds $2,000,000, funds for that design must be specifically authorized by law.



(Pub. L. 107–314, div. D, title XLVII, § 4706, formerly div. C, title XXXVI, § 3625, Dec. 2, 2002, 116 Stat. 2759; renumbered div. D, title XLVII, § 4706, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), (D)(ii), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–66, div. C, title XXXI, § 3120, Dec. 26, 2013, 127 Stat. 1059; Pub. L. 114–328, div. C, title XXXI, § 3121, Dec. 23, 2016, 130 Stat. 2764.)

Editorial Notes
Codification
Section was formerly classified to section 7386e of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2016—Subsec. (a)(2). Pub. L. 114–328, § 3121(a), substituted “$5,000,000” for “$3,000,000”.
Subsec. (b). Pub. L. 114–328, § 3121(b), substituted “$2,000,000” for “$1,000,000” in two places.
2013—Subsec. (b). Pub. L. 113–66 substituted “$1,000,000” for “$600,000” in two places.
2003—Subsec. (a)(3)(B). Pub. L. 108–136, § 3141(j)(2)(D)(ii), made technical amendment to reference in original act which appears in text as reference to section 2747 of this title.



§ 2747. Authority for emergency planning, design, and construction activities(a) AuthorityThe Secretary of Energy may use any funds available to the Department of Energy pursuant to a DOE national security authorization, including funds authorized to be appropriated for advance planning, engineering, and construction design, and for plant projects, to perform planning, design, and construction activities for any Department of Energy national security program construction project that, as determined by the Secretary, must proceed expeditiously in order to protect public health and safety, to meet the needs of national defense, or to protect property.


(b) LimitationThe Secretary may not exercise the authority under subsection (a) in the case of a construction project until the Secretary has submitted to the congressional defense committees a report on the activities that the Secretary intends to carry out under this section and the circumstances making those activities necessary.


(c) Specific authorityThe requirement of section 2746(b)(2) of this title does not apply to emergency planning, design, and construction activities conducted under this section.


(Pub. L. 107–314, div. D, title XLVII, § 4707, formerly div. C, title XXXVI, § 3626, Dec. 2, 2002, 116 Stat. 2759; renumbered div. D, title XLVII, § 4707, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), (D)(iii), Nov. 24, 2003, 117 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 7386f of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2003—Subsec. (c). Pub. L. 108–136, § 3141(j)(2)(D)(iii), made technical amendment to reference in original act which appears in text as reference to section 2746(b)(2) of this title.



§ 2748. Scope of authority to carry out plant projects
In carrying out programs necessary for national security, the authority of the Secretary of Energy to carry out plant projects includes authority for maintenance, restoration, planning, construction, acquisition, modification of facilities, and the continuation of projects authorized in prior years, and land acquisition related thereto.
(Pub. L. 107–314, div. D, title XLVII, § 4708, formerly div. C, title XXXVI, § 3627, Dec. 2, 2002, 116 Stat. 2760; renumbered div. D, title XLVII, § 4708, by Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), Nov. 24, 2003, 117 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 7386g of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.



§ 2749. Availability of funds(a) In generalExcept as provided in subsection (b), amounts appropriated pursuant to a DOE national security authorization for operation and maintenance or for plant projects may, when so specified in an appropriations Act, remain available until expended.


(b) Exception for program direction fundsAmounts appropriated for program direction pursuant to a DOE national security authorization for a fiscal year shall remain available to be obligated only until the end of that fiscal year.


(Pub. L. 107–314, div. D, title XLVII, § 4709, formerly div. C, title XXXVI, § 3628, Dec. 2, 2002, 116 Stat. 2760; renumbered div. D, title XLVII, § 4709, by Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–291, div. C, title XXXI, § 3142(p), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes
Codification
Section was formerly classified to section 7386h of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (b). Pub. L. 113–291 substituted “authorization” for “athorization”.



§ 2750. Transfer of defense environmental cleanup funds(a) Transfer authority for defense environmental cleanup fundsThe Secretary of Energy shall provide the manager of each field office of the Department of Energy with the authority to transfer defense environmental cleanup funds from a program or project under the jurisdiction of that office to another such program or project.


(b) Limitations(1) Number of transfersNot more than one transfer may be made to or from any program or project under subsection (a) in a fiscal year.


(2) Amounts transferredThe amount transferred to or from a program or project in any one transfer under subsection (a) may not exceed $5,000,000.


(3) Determination requiredA transfer may not be carried out by a manager of a field office under subsection (a) unless the manager determines that the transfer is necessary—(A) to address a risk to health, safety, or the environment; or

(B) to assure the most efficient use of defense environmental cleanup funds at the field office.


(4) Impermissible usesFunds transferred pursuant to subsection (a) may not be used for an item for which Congress has specifically denied funds or for a new program or project that has not been authorized by Congress.



(c) Exemption from reprogramming requirementsThe requirements of section 2742 of this title shall not apply to transfers of funds pursuant to subsection (a).


(d) NotificationThe Secretary, acting through the Assistant Secretary of Energy for Environmental Management, shall notify Congress of any transfer of funds pursuant to subsection (a) not later than 30 days after such transfer occurs.


(e) DefinitionsIn this section:(1) The term “program or project” means, with respect to a field office of the Department of Energy, a program or project that is for defense environmental cleanup activities necessary for national security programs of the Department, that is being carried out by that office, and for which defense environmental cleanup funds have been authorized and appropriated.

(2) The term “defense environmental cleanup funds” means funds appropriated to the Department of Energy pursuant to an authorization for carrying out defense environmental cleanup activities necessary for national security programs.


(Pub. L. 107–314, div. D, title XLVII, § 4710, formerly div. C, title XXXVI, § 3629, Dec. 2, 2002, 116 Stat. 2760; renumbered div. D, title XLVII, § 4710, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), (D)(iv), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–66, div. C, title XXXI, § 3146(h)(2), Dec. 26, 2013, 127 Stat. 1081; Pub. L. 113–291, div. C, title XXXI, § 3142(q), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes
Codification
Section was formerly classified to section 7386i of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (b)(3)(B). Pub. L. 113–291 substituted “cleanup” for “management”.
2013—Pub. L. 113–66, § 3146(h)(2)(A), substituted “cleanup” for “management” in section catchline.
Subsec. (a). Pub. L. 113–66, § 3146(h)(2)(B), substituted “cleanup” for “management” in heading and text.
Subsec. (e)(1). Pub. L. 113–66, § 3146(h)(2)(C)(i), substituted “defense environmental cleanup activities” for “environmental restoration or waste management activities” and “defense environmental cleanup funds” for “defense environmental management funds”.
Subsec. (e)(2). Pub. L. 113–66, § 3146(h)(2)(C)(ii), substituted “ ‘defense environmental cleanup funds’ ” for “ ‘defense environmental management funds’ ” and “defense environmental cleanup activities” for “environmental restoration and waste management activities”.
2003—Subsec. (c). Pub. L. 108–136, § 3141(j)(2)(D)(iv), made technical amendment to reference in original act which appears in text as reference to section 2742 of this title.



§ 2751. Transfer of weapons activities funds(a) Transfer authority for weapons activities fundsThe Secretary of Energy shall provide the manager of each field office of the Department of Energy with the authority to transfer weapons activities funds from a program or project under the jurisdiction of that office to another such program or project.


(b) Limitations(1) Number of transfersNot more than one transfer may be made to or from any program or project under subsection (a) in a fiscal year.


(2) Amounts transferredThe amount transferred to or from a program or project in any one transfer under subsection (a) may not exceed $5,000,000.


(3) Determination requiredA transfer may not be carried out by a manager of a field office under subsection (a) unless the manager determines that the transfer—(A) is necessary to address a risk to health, safety, or the environment; or

(B) will result in cost savings and efficiencies.


(4) LimitationA transfer may not be carried out by a manager of a field office under subsection (a) to cover a cost overrun or scheduling delay for any program or project.


(5) Impermissible usesFunds transferred pursuant to subsection (a) may not be used for an item for which Congress has specifically denied funds or for a new program or project that has not been authorized by Congress.



(c) Exemption from reprogramming requirementsThe requirements of section 2742 of this title shall not apply to transfers of funds pursuant to subsection (a).


(d) NotificationThe Secretary, acting through the Administrator, shall notify Congress of any transfer of funds pursuant to subsection (a) not later than 30 days after such transfer occurs.


(e) DefinitionsIn this section:(1) The term “program or project” means, with respect to a field office of the Department of Energy, a program or project that is for weapons activities necessary for national security programs of the Department, that is being carried out by that office, and for which weapons activities funds have been authorized and appropriated.

(2) The term “weapons activities funds” means funds appropriated to the Department of Energy pursuant to an authorization for carrying out weapons activities necessary for national security programs.


(Pub. L. 107–314, div. D, title XLVII, § 4711, formerly div. C, title XXXVI, § 3630, Dec. 2, 2002, 116 Stat. 2761; renumbered div. D, title XLVII, § 4711, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), (D)(v), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–66, div. C, title XXXI, § 3146(h)(3), Dec. 26, 2013, 127 Stat. 1081.)

Editorial Notes
Codification
Section was formerly classified to section 7386j of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (d). Pub. L. 113–66 struck out “for Nuclear Security” after “Administrator”.
2003—Subsec. (c). Pub. L. 108–136, § 3141(j)(2)(D)(v), made technical amendment to reference in original act which appears in text as reference to section 2742 of this title.



§ 2752. Funds available for all national security programs of the Department of Energy
Subject to the provisions of appropriation Acts and section 2742 of this title, amounts appropriated pursuant to a DOE national security authorization for management and support activities and for general plant projects are available for use, when necessary, in connection with all national security programs of the Department of Energy.
(Pub. L. 107–314, div. D, title XLVII, § 4712, formerly div. C, title XXXVI, § 3631, Dec. 2, 2002, 116 Stat. 2762; renumbered div. D, title XLVII, § 4712, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(2)(A)–(C), (D)(vi), Nov. 24, 2003, 117 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 7386k of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2003—Pub. L. 108–136, § 3141(j)(2)(D)(vi), made technical amendment to reference in original act which appears in text as reference to section 2742 of this title.



§ 2753. Notification of cost overruns for certain Department of Energy projects(a) Establishment of cost and schedule baselines(1) Stockpile life extension projects(A) In generalThe Administrator shall establish a cost and schedule baseline for each nuclear stockpile life extension project of the Administration. In addition to the requirement under subparagraph (B), the cost and schedule baseline of a nuclear stockpile life extension project established under this subparagraph shall be the cost and schedule as described in the first Selected Acquisition Report submitted under section 2537(a) of this title for the project.


(B) Per unit costThe cost baseline developed under subparagraph (A) shall include, with respect to each life extension project, an estimated cost for each warhead in the project.


(C) Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Administrator shall submit the cost and schedule baseline to the congressional defense committees.



(2) Major alteration projects(A) In generalThe Administrator shall establish a cost and schedule baseline for each major alteration project.


(B) Per unit costThe cost baseline developed under subparagraph (A) shall include, with respect to each major alteration project, an estimated cost for each warhead in the project.


(C) Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Administrator shall submit the cost and schedule baseline to the congressional defense committees.


(D) Major alteration project definedIn this paragraph, the term “major alteration project” means a nuclear weapon system alteration project of the Administration the cost of which exceeds $750,000,000.



(3) Defense-funded construction projects(A) In generalThe Secretary of Energy shall establish a cost and schedule baseline under the project management protocols of the Department of Energy for each construction project that is—(i) in excess of $50,000,000; and

(ii) carried out by the Department using funds authorized to be appropriated for a fiscal year pursuant to a DOE national security authorization.


(B) Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Secretary shall submit the cost and schedule baseline to the congressional defense committees.



(4) Defense environmental cleanup projects(A) In generalThe Secretary shall establish a cost and schedule baseline under the project management protocols of the Department of Energy for each defense environmental cleanup project that is—(i) in excess of $50,000,000; and

(ii) carried out by the Department pursuant to such protocols.


(B) Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Secretary shall submit the cost and schedule baseline to the congressional defense committees.




(b) Notification of costs exceeding baselineThe Administrator or the Secretary, as applicable, shall notify the congressional defense committees not later than 30 days after determining that—(1) the total cost for a project referred to in paragraph (1), (2), (3), or (4) of subsection (a) will exceed an amount that is equal to 125 percent of the cost baseline established under subsection (a) for that project; and

(2) in the case of a stockpile life extension project referred to in subsection (a)(1) or a major alteration project referred to in subsection (a)(2), the cost for any warhead in the project will exceed an amount that is equal to 150 percent of the cost baseline established under subsection (a)(1)(B) or (a)(2)(B), as applicable, for each warhead in that project.


(c) Notification of determination with respect to termination or continuation of projects and root cause analysesNot later than 90 days after submitting a notification under subsection (b) with respect to a project, the Administrator or the Secretary, as applicable, shall—(1) notify the congressional defense committees with respect to whether the project will be terminated or continued;

(2) if the project will be continued, certify to the congressional defense committees that—(A) a revised cost and schedule baseline has been established for the project and, in the case of a stockpile life extension project referred to in subparagraph (A) or (B) of subsection (a)(1) or a major alteration project referred to in subsection (a)(2), a revised estimate of the cost for each warhead in the project has been made;

(B) the continuation of the project is necessary to the mission of the Department of Energy and there is no alternative to the project that would meet the requirements of that mission; and

(C) a management structure is in place adequate to manage and control the cost and schedule of the project; and


(3) submit to the congressional defense committees an assessment of the root cause or causes of the growth in the total cost of the project, including the contribution of any shortcomings in cost, schedule, or performance of the program, including the role, if any, of—(A) unrealistic performance expectations;

(B) unrealistic baseline estimates for cost or schedule;

(C) immature technologies or excessive manufacturing or integration risk;

(D) unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;

(E) changes in procurement quantities;

(F) inadequate program funding or funding instability;

(G) poor performance by personnel of the Federal Government or contractor personnel responsible for program management; or

(H) any other matters.



(d) Applicability of requirements to revised cost and schedule baselinesA revised cost and schedule baseline established under subsection (c) shall—(1) be submitted to the congressional defense committees with the certification submitted under subsection (c)(2); and

(2) be subject to the notification requirements of subsections (b) and (c) in the same manner and to the same extent as a cost and schedule baseline established under subsection (a).


(Pub. L. 107–314, div. D, title XLVII, § 4713, as added Pub. L. 111–383, div. C, title XXXI, § 3114(a), Jan. 7, 2011, 124 Stat. 4510; amended Pub. L. 112–239, div. C, title XXXI, § 3131(t), Jan. 2, 2013, 126 Stat. 2184; Pub. L. 113–66, div. C, title XXXI, § 3146(h)(4), Dec. 26, 2013, 127 Stat. 1081; Pub. L. 113–291, div. C, title XXXI, § 3115, Dec. 19, 2014, 128 Stat. 3888; Pub. L. 114–92, div. C, title XXXI, §§ 3113(a), 3114, Nov. 25, 2015, 129 Stat. 1191, 1193.)

Editorial Notes
Amendments2015—Subsec. (a)(2) to (4). Pub. L. 114–92, § 3113(a)(1), added par. (2) and redesignated former pars. (2) and (3) as (3) and (4), respectively.
Subsec. (b)(1). Pub. L. 114–92, § 3113(a)(2)(A)(i), substituted “(3), or (4)” for “or (3)”.
Subsec. (b)(2). Pub. L. 114–92, § 3113(a)(2)(A)(ii)(II), which directed the insertion of “or (a)(2)(B), as applicable,”, was executed by making the insertion after “subsection (a)(1)(B)” to reflect the probable intent of Congress.
Pub. L. 114–92, § 3113(a)(2)(A)(ii)(I), inserted “or a major alteration project referred to in subsection (a)(2)” after “subsection (a)(1)”.
Subsec. (c). Pub. L. 114–92, § 3114(1), inserted “and root cause analyses” after “projects” in heading.
Subsec. (c)(2)(A). Pub. L. 114–92, § 3113(a)(2)(B), inserted “or a major alteration project referred to in subsection (a)(2)” after “subsection (a)(1)”.
Subsec. (c)(3). Pub. L. 114–92, § 3114(2)–(4), added par. (3).
2014—Subsec. (a)(1)(A). Pub. L. 113–291, § 3115(1), inserted at end “In addition to the requirement under subparagraph (B), the cost and schedule baseline of a nuclear stockpile life extension project established under this subparagraph shall be the cost and schedule as described in the first Selected Acquisition Report submitted under section 2537(a) of this title for the project.”
Subsec. (b)(2). Pub. L. 113–291, § 3115(2), substituted “150” for “200”.
2013—Subsec. (a)(1)(A). Pub. L. 112–239 struck out “for Nuclear Security” after “Administrator” and struck out “National Nuclear Security” after “life extension project of the”.
Subsec. (a)(3). Pub. L. 113–66, § 3146(h)(4)(A), substituted “cleanup” for “management” in heading.
Subsec. (a)(3)(A). Pub. L. 113–66, § 3146(h)(4)(B), substituted “environmental cleanup” for “environmental management” in introductory provisions.



§ 2754. Life-cycle cost estimates of certain atomic energy defense capital assets(a) In generalThe Secretary of Energy shall ensure that an independent life-cycle cost estimate under Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets), or a successor order, of each capital asset described in subsection (b) is conducted before the asset achieves critical decision 2 in the acquisition process.


(b) Capital assets describedA capital asset described in this subsection is an atomic energy defense capital asset—(1) the total project cost of which exceeds $100,000,000; and

(2) the purpose of which is to perform a limited-life, single-purpose mission.


(c) Independent definedFor purposes of subsection (a), the term “independent”, with respect to a life-cycle cost estimate of a capital asset, means that the life-cycle cost estimate is prepared by an organization independent of the project sponsor, using the same detailed technical and procurement information as the sponsor, to determine if the life-cycle cost estimate of the sponsor is accurate and reasonable.


(Pub. L. 107–314, div. D, title XLVII, § 4714, as added Pub. L. 113–291, div. C, title XXXI, § 3113(a), Dec. 19, 2014, 128 Stat. 3887; amended Pub. L. 116–92, div. C, title XXXI, § 3139(b)(6), Dec. 20, 2019, 133 Stat. 1963.)

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–92 substituted “413.3B” for “413.3” and inserted “, or a successor order,” after “assets)”.

Statutory Notes and Related Subsidiaries
Use of Best Practices for Capital Asset Projects and Nuclear Weapon Life Extension ProgramsPub. L. 114–92, div. C, title XXXI, § 3117, Nov. 25, 2015, 129 Stat. 1195, provided that:
“(a) Analyses of Alternatives.—Not later than 30 days after the date of the enactment of this Act [Nov. 25, 2015], the Secretary of Energy, in coordination with the Administrator for Nuclear Security, shall ensure that analyses of alternatives are conducted (including through contractors, as appropriate) in accordance with best practices for capital asset projects and life extension programs of the National Nuclear Security Administration and capital asset projects relating to defense environmental management.

“(b) Cost Estimates.—Not later than 30 days after the date of the enactment of this Act, the Secretary, in coordination with the Administrator, shall develop cost estimates in accordance with cost estimating best practices for capital asset projects and life extension programs of the National Nuclear Security Administration and capital asset projects relating to defense environmental management.

“(c) Revisions to Departmental Project Management Order and Nuclear Weapon Life Extension Requirements.—As soon as practicable after the date of the enactment of this Act [Nov. 25, 2015], but not later than two years after such date of enactment, the Secretary shall revise—“(1) the capital asset project management order of the Department of Energy to require the use of best practices for preparing cost estimates and for conducting analyses of alternatives for National Nuclear Security Administration and defense environmental management capital asset projects; and

“(2) the nuclear weapon life extension program procedures of the Department to require the use of use of [sic] best practices for preparing cost estimates and conducting analyses of alternatives for National Nuclear Security Administration life extension programs.”







§ 2755. Matters relating to critical decisions(a) Post-critical decision 2 changesAfter the date on which a plant project specifically authorized by law and carried out under Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets), or a successor order, achieves critical decision 2, the Administrator may not change the requirements for such project if such change increases the cost of such project by more than the lesser of $5,000,000 or 15 percent, unless—(1) the Administrator submits to the congressional defense committees—(A) a certification that the Administrator, without delegation, authorizes such proposed change; and

(B) a cost-benefit and risk analysis of such proposed change, including with respect to—(i) the effects of such proposed change on the project cost and schedule; and

(ii) any mission risks and operational risks from making such change or not making such change; and



(2) a period of 15 days elapses following the date of such submission.


(b) Review and approvalThe Administrator shall ensure that critical decision packages are timely reviewed and either approved or disapproved.


(Pub. L. 107–314, div. D, title XLVII, § 4715, as added Pub. L. 115–91, div. C, title XXXI, § 3111(d)(1), Dec. 12, 2017, 131 Stat. 1882.)

§ 2756. Unfunded priorities of the Administration(a) Annual report or certificationNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, the Administrator shall submit to the Secretary of Energy and the congressional defense committees either—(1) a report on the unfunded priorities of the Administration; or

(2) if the Administrator determines that there are no unfunded priorities to include in such a report, a certification and explanation by the Administrator, without delegation, of the determination.


(b) Elements(1) In generalEach report under subsection (a)(1) shall specify, for each unfunded priority covered by the report, the following:(A) A summary description of that priority, including the objectives to be achieved if that priority is funded (whether in whole or in part).

(B) The additional amount of funds recommended in connection with the objectives under subparagraph (A).

(C) Account information with respect to that priority.


(2) Prioritization of prioritiesEach report under subsection (a)(1) shall present the unfunded priorities covered by the report in order of urgency of priority.



(c) Unfunded priority definedIn this section, the term “unfunded priority”, in the case of a fiscal year, means a program, activity, or mission requirement that—(1) is not funded in the budget of the President for that fiscal year as submitted to Congress pursuant to section 1105(a) of title 31;

(2) is necessary to fulfill a requirement associated with the mission of the Administration; and

(3) would have been recommended for funding through the budget referred to in paragraph (1) by the Administrator—(A) if additional resources were available for the budget to fund the program, activity, or mission requirement; or

(B) in the case of a program, activity, or mission requirement that emerged after the budget was formulated, if the program, activity, or mission requirement had emerged before the budget was formulated.



(Pub. L. 107–314, div. D, title XLVII, § 4716, as added Pub. L. 115–91, div. C, title XXXI, § 3132(a), Dec. 12, 2017, 131 Stat. 1895; amended Pub. L. 115–232, div. C, title XXXI, § 3124, Aug. 13, 2018, 132 Stat. 2297; Pub. L. 116–92, div. C, title XXXI, §§ 3115, 3139(b)(7)(A), Dec. 20, 2019, 133 Stat. 1951, 1963.)

Editorial Notes
Amendments2019—Pub. L. 116–92, § 3139(b)(7)(A), substituted “Administration” for “National Nuclear Security Administration” in section catchline.
Subsec. (a). Pub. L. 116–92, § 3115(1), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “Not later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, the Administrator shall submit to the Secretary of Energy and the congressional defense committees a report on the unfunded priorities of the Administration.”
Subsec. (b). Pub. L. 116–92, § 3115(2), substituted “report under subsection (a)(1)” for “report required by subsection (a)” in introductory provisions of par. (1) and in par. (2).
Subsecs. (c), (d). Pub. L. 116–92, § 3115(3), (4), struck out subsec. (c) and redesignated subsec. (d) as (c). Prior to amendment, text of subsec. (c) read as follows: “If the Administrator fails to submit to the congressional defense committees a report required by subsection (a) for any of fiscal years 2020 through 2024 that includes the matters specified in subsection (b)(1) for at least one unfunded priority by the deadline specified in subsection (a), not more than 65 percent of the funds authorized to be appropriated or otherwise made available for the fiscal year in which such failure occurs for travel and transportation of persons under the Federal salaries and expenses account of the Administration may be obligated or expended until the date on which the Administrator submits such report.”
2018—Subsecs. (c), (d). Pub. L. 115–232 added subsec. (c) and redesignated former subsec. (c) as (d).



§ 2757. Review of adequacy of nuclear weapons budget(a) Review of adequacy of administration budget by Nuclear Weapons Council(1) Transmission to CouncilThe Secretary of Energy shall transmit to the Nuclear Weapons Council (in this section referred to as the “Council”) a copy of the proposed budget request of the Administration for each fiscal year before that budget request is submitted to the Director of the Office of Management and Budget in relation to the preparation of the budget of the President to be submitted to Congress under section 1105(a) of title 31.


(2) Review and determination of adequacy(A) ReviewThe Council shall review each budget request transmitted to the Council under paragraph (1).


(B) Determination of adequacy(i) Inadequate requestsIf the Council determines that a budget request for a fiscal year transmitted to the Council under paragraph (1) is inadequate, in whole or in part, to implement the objectives of the Department of Defense with respect to nuclear weapons for that fiscal year, the Council shall submit to the Secretary of Energy a written description of funding levels and specific initiatives that would, in the determination of the Council, make the budget request adequate to implement those objectives.


(ii) Adequate requestsIf the Council determines that a budget request for a fiscal year transmitted to the Council under paragraph (1) is adequate to implement the objectives described in clause (i) for that fiscal year, the Council shall submit to the Secretary of Energy a written statement confirming the adequacy of the request.


(iii) RecordsThe Council shall maintain a record of each description submitted under clause (i) and each statement submitted under clause (ii).




(3) Department of Energy response(A) In generalIf the Council submits to the Secretary of Energy a written description under paragraph (2)(B)(i) with respect to the budget request of the Administration for a fiscal year, the Secretary shall include as an appendix to the budget request submitted to the Director of the Office of Management and Budget—(i) the funding levels and initiatives identified in the description under paragraph (2)(B)(i); and

(ii) any additional comments the Secretary considers appropriate.


(B) Transmission to CongressThe Secretary of Energy shall transmit to Congress, with the budget justification materials submitted in support of the Department of Energy budget for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), a copy of the appendix described in subparagraph (A).




(b) Review and certification of Department of Energy budget by Nuclear Weapons Council(1) In generalAt the time the Secretary of Energy submits the budget request of the Department of Energy for that fiscal year to the Director of the Office of Management and Budget in relation to the preparation of the budget of the President, the Secretary shall transmit a copy of the budget request of the Department to the Council.


(2) CertificationThe Council shall—(A) review the budget request transmitted to the Council under paragraph (1);

(B) based on the review under subparagraph (A), make a determination with respect to whether the budget request includes the funding levels and initiatives described in subsection (a)(2)(B)(i); and

(C) submit to Congress—(i)(I) a certification that the budget request is adequate to implement the objectives described in subsection (a)(2)(B)(i); or

(II) a statement that the budget request is not adequate to implement those objectives; and


(ii) a copy of the written description submitted by the Council to the Secretary under subsection (a)(2)(B)(i), if any.




(Pub. L. 107–314, div. D, title XLVII, § 4717, as added Pub. L. 116–283, div. A, title XVI, § 1632(b)(1), Jan. 1, 2021, 134 Stat. 4057.)

Editorial Notes
Codification
Pub. L. 116–283, div. A, title XVI, § 1632(b)(1), which directed the addition of this section at the end of subtitle A of title XVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.), was executed by adding this section at the end of subtitle A of title XLVII of the Atomic Energy Defense Act to reflect the probable intent of Congress.




Part B—Penalties
§ 2761. Restriction on use of funds to pay penalties under environmental laws(a) RestrictionFunds appropriated to the Department of Energy for the Naval Nuclear Propulsion Program or the nuclear weapons programs or other atomic energy defense activities of the Department of Energy may not be used to pay a penalty, fine, or forfeiture in regard to a defense activity or facility of the Department of Energy due to a failure to comply with any environmental requirement.


(b) ExceptionSubsection (a) shall not apply with respect to an environmental requirement if—(1) the President fails to request funds for compliance with the environmental requirement; or

(2) Congress has appropriated funds for such purpose (and such funds have not been sequestered, deferred, or rescinded) and the Secretary of Energy fails to use the funds for such purpose.


(Pub. L. 107–314, div. D, title XLVII, § 4721, formerly Pub. L. 99–661, div. C, title I, § 3132, Nov. 14, 1986, 100 Stat. 4063; renumbered Pub. L. 107–314, div. D, title XLVII, § 4721, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(4), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–66, div. C, title XXXI, § 3146(h)(5), Dec. 26, 2013, 127 Stat. 1081.)

Editorial Notes
Codification
Section was formerly classified to section 7273a of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (b)(2). Pub. L. 113–66 substituted “Congress” for “the Congress”.
2003—Pub. L. 108–136, § 3141(j)(4)(D), made technical amendment to section catchline.



§ 2762. Restriction on use of funds to pay penalties under Clean Air Act
None of the funds authorized to be appropriated by the Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1981 (Public Law 96–540; 94 Stat. 3197) or any other Act may be used to pay any penalty, fine, forfeiture, or settlement resulting from a failure to comply with the Clean Air Act (42 U.S.C. 7401 et seq.) with respect to any defense activity of the Department of Energy if—(1) the Secretary finds that compliance is physically impossible within the time prescribed for compliance; or

(2) the President has specifically requested appropriations for compliance and Congress has failed to appropriate funds for such purpose.

(Pub. L. 107–314, div. D, title XLVII, § 4722, formerly Pub. L. 96–540, title II, § 211, Dec. 17, 1980, 94 Stat. 3203; renumbered Pub. L. 107–314, div. D, title XLVII, § 4722, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(5), Nov. 24, 2003, 117 Stat. 1781; Pub. L. 113–66, div. C, title XXXI, § 3146(h)(6), Dec. 26, 2013, 127 Stat. 1081; Pub. L. 113–291, div. C, title XXXI, § 3142(r), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes

References in TextThe Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1981, referred to in text, is Pub. L. 96–540, Dec. 17, 1980, 94 Stat. 3197, which insofar as classified to the Code, enacted this section and section 2513 of this title.
The Clean Air Act, referred to in text, is act July 14, 1955, ch. 360, 69 Stat. 322, as amended, which is classified generally to chapter 85 (§ 7401 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 7401 of Title 42 and Tables.

Codification
Section was formerly classified to section 7273 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Prior ProvisionsProvisions similar to those in this section were contained in the following appropriations act:
Pub. L. 96–164, title II, § 211, Dec. 29, 1979, 93 Stat. 1264.

Amendments2014—Pub. L. 113–291 substituted “Department of Energy if—” for “Department of Energy if” before par. (1) designation and “; or” for “, or” at end of par. (1) and realigned margins of pars. (1) and (2).
2013—Pub. L. 113–66 inserted “; 94 Stat. 3197” after “Public Law 96–540” and substituted “Congress” for “the Congress”.
2003—Pub. L. 108–136, § 3141(j)(5)(C), made technical amendment to section catchline and substituted “the Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1981 (Public Law 96–540) or any other Act” for “this or any other Act” in text.




Part C—Other Matters
§ 2771. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3131(u)(1), Jan. 2, 2013, 126 Stat. 2184

Section, Pub. L. 107–314, div. D, title XLVII, § 4731, formerly Pub. L. 95–509, title II, § 208, Oct. 24, 1978, 92 Stat. 1779; renumbered Pub. L. 107–314, div. D, title XLVII, § 4731, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(j)(7), Nov. 24, 2003, 117 Stat. 1782, provided that the Secretary was to submit to the Congress for fiscal year 1980, and for each subsequent fiscal year, a single request for authorization of appropriations for common defense and security programs.



§ 2772. Reports on financial balances for atomic energy defense activities(a) Reports required(1) In generalConcurrent with the submission of the budget justification materials submitted to Congress in support of the budget of the President for a fiscal year (submitted to Congress pursuant to section 1105(a) of title 31), the Secretary of Energy shall submit to the congressional defense committees a report on the financial balances for each atomic energy defense program.


(2) Presentation of informationIn each report required by paragraph (1), the Secretary shall—(A) present information on the financial balances for each atomic energy defense program at the budget control levels used in the report accompanying the most current Act appropriating funds for energy and water development; and

(B) present financial balances in connection with funding under recurring DOE national security authorizations (as defined in section 2741 of this title) separately from balances in connection with funding under any other provision of law.



(b) Elements(1) FormatEach report required by subsection (a) shall—(A) be divided into two parts, as specified in paragraphs (2) and (3); and

(B) set forth the information required by those paragraphs in summary form and by fiscal year.


(2) Part 1The first part of the report required by subsection (a) shall set forth, for each atomic energy defense program, the following information, as of the end of the most recently completed fiscal year:(A) The balance of any unobligated funds and an explanation for why those funds are unobligated.

(B) The total funds available to cost.

(C) The total balance of costed funds.

(D) The total balance of uncosted funds.

(E) The threshold for the balance of uncosted funds, stated in dollars.

(F) The amount of any balance of uncosted funds that is over or under that threshold and, in the case of a balance over that threshold, an explanation for why the balance is over that threshold.

(G) The total balance of committed, uncosted funds.

(H) The total balance of uncommitted, uncosted funds.

(I) The amount of any balance of uncommitted, uncosted funds that is over or under the threshold described in subparagraph (E) and, in the case of a balance over that threshold, an explanation for why the balance is over that threshold.


(3) Part 2The second part of the report required by subsection (a) shall set forth, for each atomic energy defense program, the following information:(A) The balance of any unobligated funds, as of the end of the first quarter of the current fiscal year.

(B) The total balance of uncosted funds, as of the end of the first quarter of the current fiscal year.

(C) Unalloted budget authority.



(c) DefinitionsIn this section:(1) CommittedThe term “committed”, with respect to funds, means the funds are associated with a legally enforceable agreement, such as a purchase order or contract, that has been entered into.


(2) CostedThe term “costed”, with respect to funds, means the funds have been obligated to a contract and goods or services have been received by the contractor in exchange for the funds.


(3) UncommittedThe term “uncommitted”, with respect to funds, means the funds are not committed.


(4) UncostedThe term “uncosted”, with respect to funds, means the funds have been obligated to a contract and goods or services have not been received by the contractor in exchange for the funds.


(5) ThresholdThe term “threshold” means a benchmark over which a balance carried over at the end of a fiscal year should be given greater scrutiny by Congress.


(6) Total funds available to costThe term “total funds available to cost” means the sum of—(A) total uncosted obligations from prior fiscal years;

(B) current fiscal year obligations; and

(C) current fiscal year deobligations.



(Pub. L. 107–314, div. D, title XLVII, § 4732, as added Pub. L. 112–239, div. C, title XXXI, § 3143(a), Jan. 2, 2013, 126 Stat. 2196; amended Pub. L. 116–283, div. C, title XXXI, § 3151(a), Jan. 1, 2021, 134 Stat. 4389.)

Editorial Notes
Amendments2021—Pub. L. 116–283 amended section generally. Prior to amendment, section related to quarterly reports on financial balances for atomic energy defense activities.



§ 2773. Independent acquisition project reviews of capital assets acquisition projects(a) ReviewsThe appropriate head shall ensure that an independent entity conducts reviews of each capital assets acquisition project as the project moves toward the approval of each of critical decision 0, critical decision 1, and critical decision 2 in the acquisition process.


(b) Pre-critical decision 1 reviewsIn addition to any other matters, with respect to each review of a capital assets acquisition project under subsection (a) that has not reached critical decision 1 approval in the acquisition process, such review shall include—(1) a review using best practices of the analysis of alternatives for the project; and

(2) identification of any deficiencies in such analysis of alternatives for the appropriate head to address.


(c) Independent entitiesThe appropriate head shall ensure that each review of a capital assets acquisition project under subsection (a) is conducted by an independent entity with the appropriate expertise with respect to the project and the stage in the acquisition process of the project.


(d) DefinitionsIn this section:(1) The term “acquisition process” means the acquisition process for a project, as defined in Department of Energy Order 413.3B (relating to project management and project management for the acquisition of capital assets), or a successor order.

(2) The term “appropriate head” means—(A) the Administrator, with respect to capital assets acquisition projects of the Administration; and

(B) the Assistant Secretary of Energy for Environmental Management, with respect to capital assets acquisition projects of the Office of Environmental Management.


(3) The term “capital assets acquisition project” means a project—(A) the total project cost of which is more than $500,000,000; and

(B) that is covered by Department of Energy Order 413.3B, or a successor order, for the acquisition of capital assets for atomic energy defense activities.



(Pub. L. 107–314, div. D, title XLVII, § 4733, as added Pub. L. 114–328, div. C, title XXXI, § 3111(a), Dec. 23, 2016, 130 Stat. 2755; amended Pub. L. 116–92, div. C, title XXXI, § 3139(b)(8), Dec. 20, 2019, 133 Stat. 1963.)

Editorial Notes
Amendments2019—Subsec. (d)(3)(B). Pub. L. 116–92 substituted “413.3B” for “413.3”.





SUBCHAPTER VIII—ADMINISTRATIVE MATTERS
Part A—Contracts
§ 2781. Costs not allowed under covered contracts(a) In generalThe following costs are not allowable under a covered contract:(1) Costs of entertainment, including amusement, diversion, and social activities and any costs directly associated with such costs (such as tickets to shows or sports events, meals, lodging, rentals, transportation, and gratuities).

(2) Costs incurred to influence (directly or indirectly) legislative action on any matter pending before Congress or a State legislature.

(3) Costs incurred in defense of any civil or criminal fraud proceeding or similar proceeding (including filing of any false certification) brought by the United States where the contractor is found liable or has pleaded nolo contendere to a charge of fraud or similar proceeding (including filing of false certification).

(4) Payments of fines and penalties resulting from violations of, or failure to comply with, Federal, State, local, or foreign laws and regulations, except when incurred as a result of compliance with specific terms and conditions of the contract or specific written instructions from the contracting officer authorizing in advance such payments in accordance with applicable regulations of the Secretary of Energy.

(5) Costs of membership in any social, dining, or country club or organization.

(6) Costs of alcoholic beverages.

(7) Contributions or donations, regardless of the recipient.

(8) Costs of advertising designed to promote the contractor or its products.

(9) Costs of promotional items and memorabilia, including models, gifts, and souvenirs.

(10) Costs for travel by commercial aircraft or by travel by other than common carrier that is not necessary for the performance of the contract and the cost of which exceeds the amount of the standard commercial fare.


(b) Regulations; costs of information provided to Congress or State legislatures and related costs(1) Not later than 150 days after November 8, 1985, the Secretary of Energy shall prescribe regulations to implement this section. Such regulations may establish appropriate definitions, exclusions, limitations, and qualifications. Such regulations shall be published in accordance with section 1707 of title 41.

(2) In any regulations implementing subsection (a)(2), the Secretary may not treat as not allowable (by reason of such subsection) the following costs of a contractor:(A) Costs of providing to Congress or a State legislature, in response to a request from Congress or a State legislature, information of a factual, technical, or scientific nature, or advice of experts, with respect to topics directly related to the performance of the contract.

(B) Costs for transportation, lodging, or meals incurred for the purpose of providing such information or advice.



(c) “Covered contract” definedIn this section, “covered contract” means a contract for an amount more than $100,000 entered into by the Secretary of Energy obligating funds appropriated for national security programs of the Department of Energy.


(d) Effective dateSubsection (a) shall apply with respect to costs incurred under a covered contract on or after 30 days after the regulations required by subsection (b) are issued.


(Pub. L. 107–314, div. D, title XLVIII, § 4801, formerly Pub. L. 99–145, title XV, § 1534, Nov. 8, 1985, 99 Stat. 774; Pub. L. 100–180, div. C, title I, § 3131(a), Dec. 4, 1987, 101 Stat. 1238; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4801, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(2), Nov. 24, 2003, 117 Stat. 1783; Pub. L. 113–66, div. C, title XXXI, § 3146(i)(1), Dec. 26, 2013, 127 Stat. 1081.)

Editorial Notes
Codification
Section was formerly classified to section 7256a of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (b)(1). Pub. L. 113–66 substituted “section 1707 of title 41” for “section 22 of the Office of Federal Procurement Policy Act (41 U.S.C. 418b)”.
2003—Pub. L. 108–136, § 3141(k)(2)(D)(i), made technical amendment to section catchline.
Subsec. (b)(1). Pub. L. 108–136, § 3141(k)(2)(D)(ii), substituted “November 8, 1985,” for “the date of the enactment of this Act,” in the original, which for purposes of codification had been changed to “November 8, 1985,” thus requiring no change in text.
1987—Subsec. (b). Pub. L. 100–180 designated existing provisions as par. (1) and added par. (2).

Statutory Notes and Related Subsidiaries
RegulationsPub. L. 100–180, div. C, title I, § 3131(b), Dec. 4, 1987, 101 Stat. 1239, provided that: “Regulations to implement paragraph (2) of section 1534(b) of the Department of Energy National Security and Military Applications of Nuclear Energy Authorization Act of 1986 (as added by subsection (a)) [50 U.S.C. 2781(b)(2)] shall be prescribed not later than 90 days after the date of the enactment of this Act [Dec. 4, 1987]. Such regulations shall apply as if included in the original regulations prescribed under such section.”




§ 2782. Prohibition and report on bonuses to contractors operating defense nuclear facilities(a) ProhibitionThe Secretary of Energy may not provide any bonuses, award fees, or other form of performance- or production-based awards to a contractor operating a Department of Energy defense nuclear facility unless, in evaluating the performance or production under the contract, the Secretary considers the contractor’s compliance with all applicable environmental, safety, and health statutes, regulations, and practices for determining both the size of, and the contractor’s qualification for, such bonus, award fee, or other award. The prohibition in this subsection applies with respect to contracts entered into, or contract options exercised, after November 29, 1989.


(b) RegulationsThe Secretary of Energy shall promulgate regulations to implement subsection (a) not later than March 1, 1990.


(Pub. L. 107–314, div. D, title XLVIII, § 4802, formerly Pub. L. 101–189, div. C, title XXXI, § 3151, Nov. 29, 1989, 103 Stat. 1682; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4802, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(3), Nov. 24, 2003, 117 Stat. 1783; Pub. L. 112–239, div. C, title XXXI, § 3131(v), Jan. 2, 2013, 126 Stat. 2184; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(J), Dec. 26, 2013, 127 Stat. 1073.)

Editorial Notes
Codification
Section was formerly classified to section 7256b of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsecs. (b), (c). Pub. L. 113–66 redesignated subsec. (c) as (b) and struck out former subsec. (b) which defined “Department of Energy defense nuclear facility”.
Pub. L. 112–239 redesignated subsec. (c) as (b) and struck out former subsec. (b) which related to a report on Rocky Flats bonuses.
Subsec. (d). Pub. L. 112–239, § 3131(v)(3), redesignated subsec. (d) as (c).
2003—Pub. L. 108–136, § 3141(k)(3)(D)(i), made technical amendment to section catchline.
Subsec. (a). Pub. L. 108–136, § 3141(k)(3)(D)(ii), substituted “November 29, 1989” for “the date of the enactment of this Act” in the original, which for purposes of codification had been changed to “November 29, 1989” thus requiring no change in text.
Subsec. (b). Pub. L. 108–136, § 3141(k)(3)(D)(iii), substituted “May 29, 1990,” for “6 months after November 29, 1989,”.
Subsec. (d). Pub. L. 108–136, § 3141(k)(3)(D)(iv), substituted “March 1, 1990” for “90 days after November 29, 1989”.



§ 2782a. Assessments of emergency preparedness of defense nuclear facilities
The Secretary of Energy shall include, in each award-fee evaluation conducted under section 16.401 of title 48, Code of Federal Regulations, of a management and operating contract for a Department of Energy defense nuclear facility in 2016 or any even-numbered year thereafter, an assessment of the adequacy of the emergency preparedness of that facility, including an assessment of the seniority level of management and operating contractor employees that participate in emergency preparedness exercises at that facility.
(Pub. L. 107–314, div. D, title XLVIII, § 4802A, as added Pub. L. 114–92, div. C, title XXXI, § 3134(a), Nov. 25, 2015, 129 Stat. 1207.)

§ 2783. Contractor liability for injury or loss of property arising out of atomic weapons testing programs(a) Short titleThis section may be cited as the “Atomic Testing Liability Act”.


(b) Federal remedies applicable; exclusiveness of remedies(1) RemedyThe remedy against the United States provided by sections 1346(b) and 2672 of title 28, or by chapter 309 or 311 of title 46, as appropriate, for injury, loss of property, personal injury, or death shall apply to any civil action for injury, loss of property, personal injury, or death due to exposure to radiation based on acts or omissions by a contractor in carrying out an atomic weapons testing program under a contract with the United States.


(2) ExclusivityThe remedies referred to in paragraph (1) shall be exclusive of any other civil action or proceeding for the purpose of determining civil liability arising from any act or omission of the contractor without regard to when the act or omission occurred. The employees of a contractor referred to in paragraph (1) shall be considered to be employees of the Federal Government, as provided in section 2671 of title 28, for the purposes of any such civil action or proceeding; and the civil action or proceeding shall proceed in the same manner as any action against the United States filed pursuant to section 1346(b) of such title and shall be subject to the limitations and exceptions applicable to those actions.



(c) ProcedureA contractor against whom a civil action or proceeding described in subsection (b) is brought shall promptly deliver all processes served upon that contractor to the Attorney General of the United States. Upon certification by the Attorney General that the suit against the contractor is within the provisions of subsection (b), a civil action or proceeding commenced in a State court shall be removed without bond at any time before trial by the Attorney General to the district court of the United States for the district and division embracing the place wherein it is pending and the proceedings shall be deemed a tort action brought against the United States under the provisions of section 1346(b), 2401(b), or 2402, or sections 2671 through 2680 of title 28. For purposes of removal, the certification by the Attorney General under this subsection establishes contractor status conclusively.


(d) Actions coveredThe provisions of this section shall apply to any action, within the provisions of subsection (b), which is pending on November 5, 1990, or commenced on or after such date. Notwithstanding section 2401(b) of title 28, if a civil action or proceeding to which this section applies is pending on November 5, 1990, and is dismissed because the plaintiff in such action or proceeding did not file an administrative claim as required by section 2672 of that title, the plaintiff in that action or proceeding shall have 30 days from the date of the dismissal or two years from the date upon which the claim accrued, whichever is later, to file an administrative claim, and any claim or subsequent civil action or proceeding shall thereafter be subject to the provisions of section 2401(b) of title 28.


(e) “Contractor” definedFor purposes of this section, the term “contractor” includes a contractor or cost reimbursement subcontractor of any tier participating in the conduct of the United States atomic weapons testing program for the Department of Energy (or its predecessor agencies, including the Manhattan Engineer District, the Atomic Energy Commission, and the Energy Research and Development Administration). Such term also includes facilities which conduct or have conducted research concerning health effects of ionizing radiation in connection with the testing under contract with the Department of Energy (or any of its predecessor agencies).


(Pub. L. 107–314, div. D, title XLVIII, § 4803, formerly Pub. L. 101–510, div. C, title XXXI, § 3141, Nov. 5, 1990, 104 Stat. 1837; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4803, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(4), Nov. 24, 2003, 117 Stat. 1783; Pub. L. 113–66, div. C, title XXXI, § 3146(i)(2), Dec. 26, 2013, 127 Stat. 1081.)

Editorial Notes
Codification
Section was formerly classified to section 2212 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (b)(1). Pub. L. 113–66 substituted “or by chapter 309 or 311 of title 46” for “by the Act of March 9, 1920 (46 U.S.C. App. 741–752), or by the Act of March 3, 1925 (46 U.S.C. App. 781–790)”.
2003—Pub. L. 108–136, § 3141(k)(4)(D)(i), made technical amendment to section catchline.
Subsec. (d). Pub. L. 108–136, § 3141(k)(4)(D)(ii), substituted “November 5, 1990,” for “the date of the enactment of this Act” in two places in the original, which for purposes of codification had been changed to “November 5, 1990,” thus requiring no change in text.



§ 2784. Notice-and-wait requirement applicable to certain third-party financing arrangements(a) Notice-and-wait requirementThe Secretary of Energy may not enter into an arrangement described in subsection (b) until 30 days after the date on which the Secretary notifies the congressional defense committees in writing of the proposed arrangement.


(b) Covered arrangements(1) In generalExcept as provided in paragraph (2), an arrangement referred to in subsection (a) is any alternative financing arrangement, third-party financing arrangement, public-private partnership, privatization arrangement, private capital arrangement, or other financing arrangement that—(A) is entered into in connection with a project conducted using funds authorized to be appropriated to the Department of Energy to carry out programs necessary for national security; and

(B) involves a contractor or Federal agency obtaining and charging to the Department of Energy as an allowable cost under a contract the use of office space, facilities, or other real property assets with a value of at least $5,000,000.


(2) ExceptionAn arrangement referred to in subsection (a) does not include an arrangement that—(A) involves the Department of Energy or a contractor acquiring or entering into a capital lease for office space, facilities, or other real property assets; or

(B) is entered into in connection with a capital improvement project undertaken as part of an energy savings performance contract under section 8287 of title 42.



(Pub. L. 107–314, div. D, title XLVIII, § 4804, as added Pub. L. 109–364, div. C, title XXXI, § 3118, Oct. 17, 2006, 120 Stat. 2509.)

§ 2785. Publication of contractor performance evaluations leading to award fees(a) In generalThe Administrator shall take appropriate actions to make available to the public, to the maximum extent practicable, contractor performance evaluations conducted by the Administration of management and operating contractors of the nuclear security enterprise that results in the award of an award fee to the contractor concerned.


(b) FormatPerformance evaluations shall be made public under this section in a common format that facilitates comparisons of performance evaluations between and among similar management and operating contracts.


(Pub. L. 107–314, div. D, title XLVIII, § 4805, as added Pub. L. 112–239, div. C, title XXXI, § 3117(a)(1), Jan. 2, 2013, 126 Stat. 2173.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 112–239, div. C, title XXXI, § 3117(b), Jan. 2, 2013, 126 Stat. 2173, provided that: “The amendments made by subsection (a) [enacting this section] shall take effect on the date of the enactment of this Act [Jan. 2, 2013], and shall apply with respect to contractor performance evaluations conducted by the National Nuclear Security Administration on or after that date.”




§ 2786. Enhanced procurement authority to manage supply chain risk(a) AuthoritySubject to subsection (b), the Secretary of Energy may—(1) carry out a covered procurement action or special exclusion action; and

(2) notwithstanding any other provision of law, limit, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action or special exclusion action.


(b) RequirementsThe Secretary may exercise the authority under subsection (a) only after—(1) obtaining a risk assessment that demonstrates that there is a significant supply chain risk to a covered system;

(2) making a determination in writing, in unclassified or classified form, that—(A) the use of the authority under subsection (a) is necessary to protect national security by reducing supply chain risk;

(B) less restrictive measures are not reasonably available to reduce the supply chain risk; and

(C) in a case in which the Secretary plans to limit disclosure of information under subsection (a)(2), the risk to national security of the disclosure of the information outweighs the risk of not disclosing the information; and


(3) submitting to the appropriate congressional committees, not later than seven days after the date on which the Secretary makes the determination under paragraph (2), a notice of such determination, in classified or unclassified form, that includes—(A) the information required by section 3304(e)(2)(A) of title 41;

(B) a summary of the risk assessment required under paragraph (1); and

(C) a summary of the basis for the determination, including a discussion of less restrictive measures that were considered and why such measures were not reasonably available to reduce supply chain risk.



(c) NotificationsIf the Secretary has exercised the authority under subsection (a), the Secretary shall—(1) notify appropriate parties of the covered procurement action or special exclusion action and the basis for the action only to the extent necessary to carry out the covered procurement action or special exclusion action;

(2) notify other Federal agencies responsible for procurement that may be subject to the same or similar supply chain risk, in a manner and to the extent consistent with the requirements of national security; and

(3) ensure the confidentiality of any notifications under paragraph (1) or (2).


(d) Limitation of reviewNo action taken by the Secretary under the authority under subsection (a) shall be subject to review in any Federal court.


(e) Delegation of authorityThe Secretary may delegate the authority under this section to—(1) in the case of the Administration, the Administrator; and

(2) in the case of any other component of the Department of Energy, the Senior Procurement Executive of the Department.


(f) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional defense committees; and

(B) the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives.


(2) Covered item of supplyThe term “covered item of supply” means an item—(A) that is purchased for inclusion in a covered system; and

(B) the loss of integrity of which could result in a supply chain risk for a covered system.


(3) Covered procurementThe term “covered procurement” means the following:(A) A source selection for a covered system or a covered item of supply involving either a performance specification, as described in subsection (a)(3)(B) of section 3306 of title 41, or an evaluation factor, as described in subsection (b)(1) of such section, relating to supply chain risk.

(B) The consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 4106(d)(3) of title 41, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk.

(C) Any contract action involving a contract for a covered system or a covered item of supply if the contract includes a clause establishing requirements relating to supply chain risk.


(4) Covered procurement actionThe term “covered procurement action” means, with respect to an action that occurs in the course of conducting a covered procurement, any of the following:(A) The exclusion of a source that fails to meet qualification requirements established pursuant to section 3311 of title 41 for the purpose of reducing supply chain risk in the acquisition of covered systems.

(B) The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order.

(C) The withholding of consent for a contractor to subcontract with a particular source or the direction to a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract.


(5) Covered systemThe term “covered system” means the following:(A) National security systems (as defined in section 3552(b) of title 44) and components of such systems.

(B) Nuclear weapons and components of nuclear weapons.

(C) Items associated with the design, development, production, and maintenance of nuclear weapons or components of nuclear weapons.

(D) Items associated with the surveillance of the nuclear weapon stockpile.

(E) Items associated with the design and development of nonproliferation and counterproliferation programs and systems.


(6) Special exclusion actionThe term “special exclusion action” means an action to prohibit, for a period not to exceed two years, the award of any contracts or subcontracts by the Administration or any other component of the Department of Energy related to any covered system to a source the Secretary determines to represent a supply chain risk.


(7) Supply chain riskThe term “supply chain risk” means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system or covered item of supply so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of the system or item of supply.



(g) TerminationThe authority under this section shall terminate on June 30, 2023.


(Pub. L. 107–314, div. D, title XLVIII, § 4806, as added Pub. L. 113–66, div. C, title XXXI, § 3113(a), Dec. 26, 2013, 127 Stat. 1053; amended Pub. L. 113–291, div. C, title XXXI, § 3142(s), Dec. 19, 2014, 128 Stat. 3901; Pub. L. 115–232, div. C, title XXXI, § 3117, Aug. 13, 2018, 132 Stat. 2292; Pub. L. 116–92, div. C, title XXXI, § 3133, Dec. 20, 2019, 133 Stat. 1958; Pub. L. 116–283, div. C, title XXXI, § 3161, Jan. 1, 2021, 134 Stat. 4391.)

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283, § 3161(1), inserted “or special exclusion action” after “covered procurement action” in pars. (1) and (2).
Subsec. (c)(1). Pub. L. 116–283, § 3161(1), inserted “or special exclusion action” after “covered procurement action” in two places.
Subsecs. (e), (f). Pub. L. 116–283, § 3161(2), (3), added subsec. (e) and redesignated former subsec. (e) as (f). Former subsec. (f) redesignated (g).
Subsec. (f)(6), (7). Pub. L. 116–283, § 3161(4), added par. (6) and redesignated former par. (6) as (7).
Subsec. (g). Pub. L. 116–283, § 3161(2), redesignated subsec. (f) as (g).
2019—Subsecs. (e) to (g). Pub. L. 116–92 redesignated subsecs. (f) and (g) as (e) and (f), respectively, and struck out former subsec. (e) which related to Comptroller General review and report to Congress.
2018—Subsec. (f)(5)(A). Pub. L. 115–232, § 3117(b), substituted “section 3552(b) of title 44” for “section 3542(b) of title 44”.
Subsec. (g). Pub. L. 115–232, § 3117(a), amended subsec. (g) generally. Prior to amendment, subsec. (g) related to effective date, applicability, and termination of section.
2014—Subsec. (g)(1). Pub. L. 113–291 substituted “June 24, 2014” for “the date that is 180 days after December 26, 2013”.



§ 2787. Cost-benefit analyses for competition of management and operating contracts(a) Briefings on requests for proposalsNot later than 7 days after issuing a request for proposals for a contract to manage and operate a facility of the Administration, the Administrator shall brief the congressional defense committees on the preliminary assessment of the Administrator of the costs and benefits of the competition for the contract, including a preliminary assessment of the matters described in subsection (c) with respect to the contract.


(b) Reports after transition to new contractsIf the Administrator awards a new contract to manage and operate a facility of the Administration, the Administrator shall submit to the congressional defense committees a report that includes the matters described in subsection (c) with respect to the contract by not later than 30 days after the completion of the period required to transition to the contract.


(c) Matters describedThe matters described in this subsection, with respect to a contract, are the following:(1) A clear and complete description of the cost savings the Administrator expects to result from the competition for the contract over the life of the contract, including associated analyses, assumptions, and information sources used to determine such expected cost savings.

(2) A description of any key limitations or uncertainties that could affect such costs savings, including costs savings that are anticipated but not fully known.

(3) The costs of the competition for the contract, including the immediate costs of conducting the competition, the costs of the transition to the contract from the previous contract, and any increased costs over the life of the contract.

(4) A description of any disruptions or delays in mission activities or deliverables resulting from the competition for the contract.

(5) A clear and complete description of the benefits expected by the Administrator with respect to mission performance or operations resulting from the competition.

(6) How the competition for the contract complied with the Federal Acquisition Regulation regarding federally funded research and development centers, if applicable.

(7) The factors considered and processes used by the Administrator to determine—(A) whether to compete or extend the previous contract; and

(B) which activities at the facility should be covered under the contract rather than under a different contract.


(8) With respect to the matters included under paragraphs (1) through (7), a detailed description of the analyses conducted by the Administrator to reach the conclusions presented in the report, including any assumptions, limitations, and uncertainties relating to such conclusions.

(9) Any other matters the Administrator considers appropriate.


(d) Information qualityEach briefing required by subsection (a) and report required by subsection (b) shall be prepared in accordance with—(1) the information quality guidelines of the Department of Energy that are relevant to the clear and complete presentation of the matters described in subsection (c); and

(2) best practices of the Government Accountability Office and relevant industries for cost estimating, if appropriate.


(e) Review of reports by Comptroller General of the United States(1) Initial reviewThe Comptroller General of the United States shall provide a briefing to the congressional defense committees that includes a review of each report required by subsection (b) not later than 180 days after the report is submitted to such committees.


(2) Comprehensive review(A) DeterminationThe Comptroller General shall determine, in consultation with the congressional defense committees, whether to conduct a comprehensive review of a report required by subsection (b).


(B) SubmissionThe Comptroller General shall submit a comprehensive review conducted under subparagraph (A) of a report required by subsection (b) to the congressional defense committees not later than 3 years after that report is submitted to such committees.


(C) ElementsA comprehensive review conducted under subparagraph (A) of a report required by subsection (b) shall include an assessment, based on the most current information available, of the following:(i) The actual cost savings achieved compared to cost savings estimated under subsection (c)(1), and any increased costs incurred under the contract that were unexpected or uncertain at the time the contract was awarded.

(ii) Any disruptions or delays in mission activities or deliverables resulting from the competition for the contract compared to the disruptions and delays estimated under subsection (c)(4).

(iii) Whether expected benefits of the competition with respect to mission performance or operations have been achieved.

(iv) Such other matters as the Comptroller General considers appropriate.




(f) Applicability(1) In generalThe requirements for briefings under subsection (a) and reports under subsection (b) shall apply with respect to requests for proposals issued or contracts awarded, as applicable, by the Administrator during fiscal years 2019 through 2022.


(2) Naval reactorsThe requirements for briefings under subsection (a) and reports under subsection (b) shall not apply with respect to a management and operations contract for a Naval Reactor facility.



(Pub. L. 107–314, div. D, title XLVIII, § 4807, as added Pub. L. 115–232, div. C, title XXXI, § 3131(a), Aug. 13, 2018, 132 Stat. 2298.)


Part B—Research and Development
§ 2791. Laboratory-directed research and development programs(a) AuthorityGovernment-owned, contractor-operated laboratories that are funded out of funds available to the Department of Energy for national security programs are authorized to carry out laboratory-directed research and development.


(b) RegulationsThe Secretary of Energy shall prescribe regulations for the conduct of laboratory-directed research and development at such laboratories.


(c) FundingOf the funds provided by the Department of Energy to a national security laboratory for national security activities, the Secretary shall provide a specific amount, of not less than 5 percent and not more than 7 percent of such funds, to be used by the laboratory for laboratory-directed research and development.


(d) “Laboratory-directed research and development” definedFor purposes of this section, the term “laboratory-directed research and development” means research and development work of a creative and innovative nature which, under the regulations prescribed pursuant to subsection (b), is selected by the director of a laboratory for the purpose of maintaining the vitality of the laboratory in defense-related scientific disciplines.


(Pub. L. 107–314, div. D, title XLVIII, § 4811, formerly Pub. L. 101–510, div. C, title XXXI, § 3132, Nov. 5, 1990, 104 Stat. 1832; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4811, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(6), Nov. 24, 2003, 117 Stat. 1784; Pub. L. 114–92, div. C, title XXXI, § 3115(a), Nov. 25, 2015, 129 Stat. 1193.)

Statutory Notes and Related Subsidiaries
Codification
Section was formerly classified to section 7257a of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2015—Subsec. (c). Pub. L. 114–92 substituted “to a national security laboratory” for “to such laboratories”, “of not less than 5 percent and not more than 7 percent” for “not to exceed 6 percent”, and “by the laboratory” for “by such laboratories”.
2003—Pub. L. 108–136, § 3141(k)(6)(D), made technical amendment to section catchline.

Statutory Notes and Related Subsidiaries
Pilot Program on Unavailability for Overhead Costs of Amounts Specified for Laboratory-Directed Research and DevelopmentPub. L. 114–328, div. C, title XXXI, § 3119, Dec. 23, 2016, 130 Stat. 2763, as amended by Pub. L. 116–92, div. C, title XXXI, § 3118, Dec. 20, 2019, 133 Stat. 1952; Pub. L. 116–283, div. C, title XXXI, § 3162, Jan. 1, 2021, 134 Stat. 4391, provided that:
“(a) In General.—The Secretary of Energy shall establish a pilot program under which each national security laboratory (as defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)) is prohibited from using funds described in subsection (b) to cover the costs of general and administrative overhead for the laboratory.

“(b) Funds Described.—The funds described in this subsection are funds made available for a national security laboratory under section 4811(c) of the Atomic Energy Defense Act (50 U.S.C. 2791(c)) for laboratory-directed research and development.

“(c) Duration.—The pilot program required by subsection (a) shall—“(1) take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act [Dec. 23, 2016]; and

“(2) terminate on the date that is nine years after the day described in paragraph (1).


“(d) Report Required.—Not later than February 15, 2025, the Administrator for Nuclear Security shall submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives] a report that assesses the costs, benefits, risks, and other effects of the pilot program, including effects on laboratory-directed research and development and other programs.”






§ 2791a. Laboratory-directed research and development
Of the funds made available by the Department of Energy for activities at government-owned, contractor-operated laboratories funded in this Act or subsequent Energy and Water Development Appropriations Acts, the Secretary may authorize a specific amount, not to exceed 8 percent of such funds, to be used by such laboratories for laboratory directed research and development: Provided, That the Secretary may also authorize a specific amount not to exceed 4 percent of such funds, to be used by the plant manager of a covered nuclear weapons production plant or the manager of the Nevada Site Office for plant or site directed research and development: Provided further, That notwithstanding Department of Energy order 413.2A, dated January 8, 2001, beginning in fiscal year 2006 and thereafter, all DOE laboratories may be eligible for laboratory directed research and development funding.
(Pub. L. 111–8, div. C, title III, § 308, Mar. 11, 2009, 123 Stat. 626.)

Editorial Notes

References in TextThis Act, referred to in text, is div. C of Pub. L. 111–8, Mar. 11, 2009, 123 Stat. 601, known as the Energy and Water Development and Related Agencies Appropriations Act, 2009. For complete classification of this Act to the Code, see Tables.

Codification
Section was enacted as part of the appropriation act cited as the credit to this section, and not as part of the Atomic Energy Defense Act which comprises this chapter.

Similar ProvisionsProvisions similar to those in this section were contained in the following appropriation acts:
Pub. L. 111–85, title III, § 307, Oct. 28, 2009, 123 Stat. 2872.
Pub. L. 110–161, div. C, title III, § 309, Dec. 26, 2007, 121 Stat. 1968.
Pub. L. 109–103, title III, § 311, Nov. 19, 2005, 119 Stat. 2280.

Statutory Notes and Related Subsidiaries
Funding for Laboratory Directed Research and DevelopmentPub. L. 113–76, div. D, title III, § 309, Jan. 17, 2014, 128 Stat. 175, provided that: “Notwithstanding section 307 of Public Law 111–85 [listed in a table above], of the funds made available by the Department of Energy for activities at Government-owned, contractor-operated laboratories funded in this [Act] [div. D of Pub. L. 113–76, see Tables for classification] or any subsequent Energy and Water Development Appropriations Act for any fiscal year, the Secretary may authorize a specific amount, not to exceed 6 percent of such funds, to be used by such laboratories for laboratory directed research and development.”




§ 2791b. Charges to individual program, project, or activity
Of the funds authorized by the Secretary of Energy for laboratory directed research and development, no individual program, project, or activity funded by this or any subsequent Act making appropriations for Energy and Water Development for any fiscal year may be charged more than the statutory maximum authorized for such activities:  Provided, That this section shall take effect not earlier than October 1, 2015.
(Pub. L. 113–235, div. D, title III, § 311, Dec. 16, 2014, 128 Stat. 2326.)

Editorial Notes

References in TextThis Act, referred to in text, is div. D of Pub. L. 113–235, Dec. 16, 2014, 128 Stat. 2303, known as the Energy and Water Development and Related Agencies Appropriations Act, 2015. For complete classification of this Act to the Code, see Tables.

Codification
Section was enacted as part of the Energy and Water Development and Related Agencies Appropriations Act, 2015, and also as part of the Consolidated and Further Continuing Appropriations Act, 2015, and not as part of the Atomic Energy Defense Act which comprises this chapter.



§ 2792. Limitations on use of funds for laboratory directed research and development purposes(a) Limitation on use of weapons activities fundsNo funds authorized to be appropriated or otherwise made available to the Department of Energy in any fiscal year after fiscal year 1997 for weapons activities may be obligated or expended for activities under the Department of Energy Laboratory Directed Research and Development Program, or under any Department of Energy technology transfer program or cooperative research and development agreement, unless such activities support the national security mission of the Department of Energy.


(b) Limitation on use of certain other fundsNo funds authorized to be appropriated or otherwise made available to the Department of Energy in any fiscal year after fiscal year 1997 for defense environmental cleanup may be obligated or expended for activities under the Department of Energy Laboratory Directed Research and Development Program, or under any Department of Energy technology transfer program or cooperative research and development agreement, unless such activities support the defense environmental cleanup mission of the Department of Energy.


(Pub. L. 107–314, div. D, title XLVIII, § 4812, formerly Pub. L. 105–85, div. C, title XXXI, § 3137, Nov. 18, 1997, 111 Stat. 2038; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4812, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(7)(A), Nov. 24, 2003, 117 Stat. 1784; Pub. L. 112–239, div. C, title XXXI, § 3131(w), Jan. 2, 2013, 126 Stat. 2184; Pub. L. 113–66, div. C, title XXXI, § 3146(i)(3), Dec. 26, 2013, 127 Stat. 1082.)

Editorial Notes
Codification
Section is comprised of section 4812 of Pub. L. 107–314. Subsec. (c) of section 4812 of Pub. L. 107–314 amended section 2793 of this title and was subsequently struck out by Pub. L. 112–239, div. C, title XXXI, § 3131(w)(1), Jan. 2, 2013, 126 Stat. 2184. See 2013 Amendment note below.
Section was formerly classified to section 7257c of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (a). Pub. L. 113–66, § 3146(i)(3)(B), (C), substituted “Limitation on use of weapons activities funds” for “General limitations” in heading, struck out par. (1) designation, and redesignated par. (2) as subsec. (b).
Subsec. (b). Pub. L. 113–66, § 3146(i)(3)(A), (C), (D), redesignated par. (2) of subsec. (a) as subsec. (b), inserted heading, substituted “defense environmental cleanup” for “environmental restoration, waste management, or nuclear materials and facilities stabilization” and “defense environmental cleanup mission” for “environmental restoration mission, waste management mission, or materials stabilization mission, as the case may be,”, and struck out former subsec. (b) which defined “Laboratory directed research and development”.
Pub. L. 112–239, § 3131(w), redesignated subsec. (e) as (b) and struck out former subsec. (b) which related to a funding limitation in fiscal year 1998 pending submittal of annual report.
Subsecs. (c) to (e). Pub. L. 112–239, § 3131(w), redesignated subsec. (e) as (b) and struck out subsecs. (c) and (d). Prior to amendment, subsec. (c) was omitted and subsec. (d) related to an assessment of funding level for laboratory directed research and development.
2003—Subsec. (b). Pub. L. 108–136, § 3141(k)(7)(A)(iv), made technical amendment to reference in original act which appears in text as reference to section 2793(b) of this title.
Subsec. (d). Pub. L. 108–136, § 3141(k)(7)(A)(v)(II), made technical amendment to reference in original act which appears in text as reference to section 2791(c) of this title.
Pub. L. 108–136, § 3141(k)(7)(A)(v)(I), made technical amendment to reference in original act which appears in text as reference to section 2793(b)(1) of this title.
Subsec. (e). Pub. L. 108–136, § 3141(k)(7)(A)(vi), made technical amendment to reference in original act which appears in text as reference to section 2791(d) of this title.



§ 2793. Report on use of funds for certain research and development purposes(a) Report requiredNot later than February 1 each year, the Secretary of Energy shall submit to the congressional defense committees a report on the funds expended during the preceding fiscal year on activities under the Department of Energy Laboratory Directed Research and Development Program. The purpose of the report is to permit an assessment of the extent to which such activities support the national security mission of the Department of Energy.


(b) Preparation of reportEach report shall be prepared by the officials responsible for Federal oversight of the funds expended on activities under the program.


(c) Criteria used in preparation of reportEach report shall set forth the criteria utilized by the officials preparing the report in determining whether or not the activities reviewed by such officials support the national security mission of the Department.


(Pub. L. 107–314, div. D, title XLVIII, § 4812A, formerly Pub. L. 104–201, div. C, title XXXI, § 3136, Sept. 23, 1996, 110 Stat. 2830; Pub. L. 107–314, div. D, title XLVIII, § 4812(c), formerly Pub. L. 105–85, div. C, title XXXI, § 3137(c), Nov. 18, 1997, 111 Stat. 2039, renumbered Pub. L. 107–314, div. D, title XLVIII, § 4812(c), by Pub. L. 108–136, div. C, title XXXI, § 3141(k)(7)(A)(i)–(iii), Nov. 24, 2003, 117 Stat. 1784; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4812A, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(7)(B), Nov. 24, 2003, 117 Stat. 1784; Pub. L. 113–66, div. C, title XXXI, § 3146(i)(4)(A), Dec. 26, 2013, 127 Stat. 1082.)

Editorial Notes
Codification
Section was formerly classified to section 7257b of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Pub. L. 113–66 substituted “Report” for “Limitation” in section catchline, struck out subsec. (b) heading “Annual report”, redesignated pars. (1) to (3) of subsec. (b) as subsecs. (a) to (c), respectively, inserted subsec. headings, and struck out former subsec. (a), which related to limitation on use of certain funds.
2003—Subsec. (a). Pub. L. 108–136, § 3141(k)(7)(B)(iv), inserted “of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201)” after “section 3101”.
1997—Subsec. (b)(1). Pub. L. 107–314, § 4812(c), formerly Pub. L. 105–85, § 3137(c), substituted “Not later than February 1 each year, the Secretary of Energy shall submit” for “The Secretary of Energy shall annually submit”.



§ 2794. Critical technology partnerships and cooperative research and development centers(a) PartnershipsFor the purpose of facilitating the transfer of technology, the Secretary of Energy shall ensure, to the maximum extent practicable, that research on and development of dual-use critical technology carried out through atomic energy defense activities is conducted through cooperative research and development agreements, or other arrangements, that involve laboratories of the Department of Energy and other entities.


(b) Cooperative research and development centers(1) Subject to the availability of appropriations provided for such purpose, the Administrator shall establish a cooperative research and development center described in paragraph (2) at each national security laboratory.

(2) A cooperative research and development center described in this paragraph is a center to foster collaborative scientific research, technology development, and the appropriate transfer of research and technology to users in addition to the national security laboratories.

(3) In establishing a cooperative research and development center under this subsection, the Administrator—(A) shall enter into cooperative research and development agreements with governmental, public, academic, or private entities; and

(B) may enter into a contract with respect to constructing, purchasing, managing, or leasing buildings or other facilities.



(c) DefinitionsIn this section:(1) The term “dual-use critical technology” means a technology—(A) that is critical to atomic energy defense activities, as determined by the Secretary of Energy;

(B) that has military applications and nonmilitary applications; and

(C) that is a defense critical technology (as defined in section 2500 of title 10).


(2) The term “cooperative research and development agreement” has the meaning given that term by section 3710a(d) of title 15.

(3) The term “other entities” means—(A) firms, or a consortium of firms, that are eligible to participate in a partnership or other arrangement with a laboratory of the Department of Energy, as determined in accordance with applicable law and regulations; or

(B) firms, or a consortium of firms, described in subparagraph (A) in combination with one or more of the following:(i) Institutions of higher education in the United States.

(ii) Departments and agencies of the Federal Government other than the Department of Energy.

(iii) Agencies of State governments.

(iv) Any other persons or entities that may be eligible and appropriate, as determined in accordance with applicable laws and regulations.



(4) The term “atomic energy defense activities” does not include activities covered by Executive Order No. 12344, dated February 1, 1982, pertaining to the Naval nuclear propulsion program.


(Pub. L. 107–314, div. D, title XLVIII, § 4813, formerly Pub. L. 102–190, div. C, title XXXI, § 3136, Dec. 5, 1991, 105 Stat. 1577; Pub. L. 103–35, title II, § 203(b)(3), May 31, 1993, 107 Stat. 102; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4813, by Pub. L. 108–136, div. C, title XXXI, § 3141(k)(8), Nov. 24, 2003, 117 Stat. 1785; Pub. L. 111–383, div. C, title XXXI, § 3115(a), Jan. 7, 2011, 124 Stat. 4511; Pub. L. 112–239, div. C, title XXXI, § 3131(x), Jan. 2, 2013, 126 Stat. 2184; Pub. L. 113–66, div. C, title XXXI, § 3146(i)(5), Dec. 26, 2013, 127 Stat. 1082; Pub. L. 113–291, div. C, title XXXI, § 3142(t), Dec. 19, 2014, 128 Stat. 3901.)

Editorial Notes

References in TextExecutive Order No. 12344, dated February 1, 1982, referred to in subsec. (c)(4), is set out as a note under section 2511 of this title.

Codification
Section was formerly classified to section 2123 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (a). Pub. L. 113–291 substituted “that research on and development of dual-use critical technology carried out through atomic energy defense activities” for “that atomic energy defense activities research on, and development of, any dual-use critical technology”.
2013—Subsec. (b)(1). Pub. L. 113–66, § 3146(i)(5)(A), struck out “for Nuclear Security” after “Administrator”.
Subsec. (c)(1)(C). Pub. L. 113–66, § 3146(i)(5)(B)(i), added subpar. (C) and struck out former subpar. (C). Prior to amendment, text read as follows: “that either—
“(i)(I) appears on the list of national critical technologies contained in a biennial report on national critical technologies submitted to Congress by the President pursuant to section 6683(d) of title 42; and
“(II) has not been expressly deleted from such list by such a report subsequently submitted to Congress by the President; or
“(ii)(I) appears on the list of critical technologies contained in an annual defense critical technologies plan submitted to Congress by the Secretary of Defense pursuant to section 2506 of title 10; and
“(II) has not been expressly deleted from such list by such a plan subsequently submitted to Congress by the Secretary.”
Subsec. (c)(3)(B)(iii). Pub. L. 113–66, § 3146(i)(5)(B)(ii), substituted “governments” for “Governments”.
Subsec. (c)(5). Pub. L. 112–239 struck out par. (5) which read as follows: “The term ‘national security laboratory’ has the meaning given that term in section 2471 of this title.”
2011—Pub. L. 111–383, § 3115(a)(3), inserted “and cooperative research and development centers” after “partnerships” in section catchline.
Subsecs. (b), (c). Pub. L. 111–383, § 3115(a)(1), added subsec. (b) and redesignated former subsec. (b) as (c).
Subsec. (c)(5). Pub. L. 111–383, § 3115(a)(2), added par. (5).
1993—Subsec. (b)(1)(C)(ii)(I). Pub. L. 103–35 substituted “section 2506 of title 10” for “section 2522 of title 10”.

Statutory Notes and Related Subsidiaries
Pilot Program on Technology CommercializationPub. L. 112–239, div. C, title XXXI, § 3165, Jan. 2, 2013, 126 Stat. 2207, provided that:
“(a) Pilot Program.—The Secretary of Energy, in consultation with the Technology Transfer Coordinator appointed under section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), may carry out a pilot program at a national security laboratory for the purpose of accelerating technology transfer from such laboratories to the marketplace with respect to technologies that directly advance the mission of the National Nuclear Security Administration.

“(b) Termination.—The authority to carry out the pilot program under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act [Jan. 2, 2013].

“(c) Reports.—“(1) In general.—Not later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the pilot program under subsection (a).

“(2) Elements.—The report under paragraph (1) shall include the following:“(A) An identification of opportunities for accelerating technology transfer from national security laboratories to the marketplace.

“(B) If the Secretary chooses to carry out the pilot program under subsection (a), a description of the plan to carry out such program.

“(C) If the Secretary chooses not to carry out the pilot program under subsection (a), a description of why the program will not be carried out.



“(d) Definitions.—In this section:“(1) The term ‘appropriate congressional committees’ means the following:“(A) The Committees on Armed Services of the Senate and House of Representatives.

“(B) The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.

“(C) The Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives.


“(2) The term ‘national security laboratory’ has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471).”







§ 2795. University-based research collaboration program(a) FindingsCongress makes the following findings:(1) The maintenance of scientific and engineering competence in the United States is vital to long-term national security and the defense and national security missions of the Department of Energy.

(2) Engaging the universities and colleges of the Nation in research on long-range problems of vital national security interest will be critical to solving the technology challenges faced within the defense and national security programs of the Department of Energy in the next century.

(3) Enhancing collaboration among the national laboratories, universities and colleges, and industry will contribute significantly to the performance of these Department of Energy missions.


(b) ProgramThe Secretary of Energy shall establish a university program at a location that can develop the most effective collaboration among national laboratories, universities and colleges, and industry in support of scientific and engineering advancement in key Department of Energy defense and national security program areas.


(Pub. L. 107–314, div. D, title XLVIII, § 4814, formerly Pub. L. 105–85, div. C, title XXXI, § 3155, Nov. 18, 1997, 111 Stat. 2044; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4814, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(9), Nov. 24, 2003, 117 Stat. 1785; Pub. L. 112–239, div. C, title XXXI, § 3131(y), Jan. 2, 2013, 126 Stat. 2185.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7381 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (c). Pub. L. 112–239 struck out subsec. (c). Prior to amendment, text read as follows: “Of the funds authorized to be appropriated in title XXXI of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85) to the Department of Energy for fiscal year 1998, the Secretary shall make $5,000,000 available for the establishment and operation of the program under subsection (b).”
2003—Subsec. (c). Pub. L. 108–136, § 3141(k)(9)(D), substituted “title XXXI of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85)” for “this title”.




Part C—Facilities Management
§ 2811. Transfers of real property at certain Department of Energy facilities(a) Transfer regulations(1) The Secretary of Energy shall prescribe regulations for the transfer by sale or lease of real property at Department of Energy defense nuclear facilities for the purpose of permitting the economic development of the property.

(2) The Secretary may not transfer real property under the regulations prescribed under paragraph (1) until—(A) the Secretary submits a notification of the proposed transfer to the congressional defense committees; and

(B) a period of 30 days has elapsed following the date on which the notification is submitted.



(b) Indemnification(1) Except as provided in paragraph (3) and subject to subsection (c), in the sale or lease of real property pursuant to the regulations prescribed under subsection (a), the Secretary may hold harmless and indemnify a person or entity described in paragraph (2) against any claim for injury to person or property that results from the release or threatened release of a hazardous substance or pollutant or contaminant as a result of Department of Energy activities at the defense nuclear facility on which the real property is located. Before entering into any agreement for such a sale or lease, the Secretary shall notify the person or entity that the Secretary has authority to provide indemnification to the person or entity under this subsection. The Secretary shall include in any agreement for such a sale or lease a provision stating whether indemnification is or is not provided.

(2) Paragraph (1) applies to the following persons and entities:(A) Any State that acquires ownership or control of real property of a defense nuclear facility.

(B) Any political subdivision of a State that acquires such ownership or control.

(C) Any other person or entity that acquires such ownership or control.

(D) Any successor, assignee, transferee, lender, or lessee of a person or entity described in subparagraphs (A) through (C).


(3) To the extent the persons and entities described in paragraph (2) contributed to any such release or threatened release, paragraph (1) shall not apply.


(c) Conditions(1) No indemnification on a claim for injury may be provided under this section unless the person or entity making a request for the indemnification—(A) notifies the Secretary in writing within two years after such claim accrues;

(B) furnishes to the Secretary copies of pertinent papers received by the person or entity;

(C) furnishes evidence or proof of the claim;

(D) provides, upon request by the Secretary, access to the records and personnel of the person or entity for purposes of defending or settling the claim; and

(E) begins action within six months after the date of mailing, by certified or registered mail, of notice of final denial of the claim by the Secretary.


(2) For purposes of paragraph (1)(A), the date on which a claim accrues is the date on which the person asserting the claim knew (or reasonably should have known) that the injury to person or property referred to in subsection (b)(1) was caused or contributed to by the release or threatened release of a hazardous substance, pollutant, or contaminant as a result of Department of Energy activities at the defense nuclear facility on which the real property is located.


(d) Authority of Secretary(1) In any case in which the Secretary determines that the Secretary may be required to indemnify a person or entity under this section for any claim for injury to person or property referred to in subsection (b)(1), the Secretary may settle or defend the claim on behalf of that person or entity.

(2) In any case described in paragraph (1), if the person or entity that the Secretary may be required to indemnify does not allow the Secretary to settle or defend the claim, the person or entity may not be indemnified with respect to that claim under this section.


(e) Relationship to other lawNothing in this section shall be construed as affecting or modifying in any way section 9620(h) of title 42.


(f) DefinitionsIn this section, the terms “hazardous substance”, “release”, and “pollutant or contaminant” have the meanings provided by section 9601 of title 42.


(Pub. L. 107–314, div. D, title XLVIII, § 4831, formerly Pub. L. 105–85, div. C, title XXXI, § 3158, Nov. 18, 1997, 111 Stat. 2046; Pub. L. 108–7, div. D, title V, § 506, Feb. 20, 2003, 117 Stat. 158; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4831, by Pub. L. 108–136, div. C, title XXXI, § 3141(k)(11), Nov. 24, 2003, 117 Stat. 1785; Pub. L. 108–137, title V, § 504(a), Dec. 1, 2003, 117 Stat. 1868; Pub. L. 113–66, div. C, title XXXI, § 3146(a)(2)(K), (i)(6), Dec. 26, 2013, 127 Stat. 1073, 1082.)

Editorial Notes
Codification
Section was formerly classified to section 7274q of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (a)(2). Pub. L. 113–66, § 3146(i)(6)(A), substituted “Secretary” for “Secretary of Energy” in introductory provisions.
Subsec. (b)(1). Pub. L. 113–66, § 3146(i)(6)(A), substituted “Secretary may hold” for “Secretary of Energy may hold”.
Subsec. (c)(1)(A). Pub. L. 113–66, § 3146(i)(6)(A), substituted “Secretary” for “Secretary of Energy”.
Subsec. (d). Pub. L. 113–66, § 3146(i)(6), substituted “Secretary” for “Secretary of Energy” in heading and “Secretary determines” for “Secretary of Energy determines” in par. (1).
Subsec. (f). Pub. L. 113–66, § 3146(a)(2)(K), substituted “section, the terms” for “section:”, struck out par. (1) which defined “defense nuclear facility”, and struck out par. (2) designation and “The terms” before “ ‘hazardous substance’ ”.
2003—Subsec. (b)(2)(D). Pub. L. 108–137, § 504(a), which directed that subsec. (b)(2) of section 3158 of the National Defense Authorization Act for Fiscal Year 1998 (42 U.S.C. 7274q(b)(2)) be amended by adding a subpar. (D), was executed to that section as renumbered by Pub. L. 108–136 to reflect the probable intent of Congress. See Amendment note below and Effective Date of 2003 Amendment note below.
Pub. L. 108–7, which directed the amendment of “Title 42 U.S.C. 7274g” by adding subpar. (D) to subsec. (b)(2), was probably intended to amend section 3158 of Pub. L. 105–85, which was formerly classified to section 7274q of title 42 prior to renumbering and transfer to this section by Pub. L. 108–136. However, the amendment was not executed in view of the enactment of section 504 of Pub. L. 108–137 which added a substantially identical subpar. (D). See Amendment note above and Effective Date of 2003 Amendment note below.

Effective Date of 2003 AmendmentPub. L. 108–137, title V, § 504(b), Dec. 1, 2003, 117 Stat. 1868, provided that: “The amendment made by section 506 [probably means section 506 of Pub. L. 108–7, see 2003 Amendment note above], as amended by this section [section 504 of Pub. L. 108–137 did not amend section 506 of Pub. L. 108–7, see 2003 Amendment note above], is effective as of the date of enactment of the National Defense Authorization Act for Fiscal Year 1998 [Nov. 18, 1997].”




§ 2812. Engineering and manufacturing research, development, and demonstration by managers of certain nuclear weapons production facilities(a) Authority for programs at nuclear weapons productions facilitiesThe Administrator shall authorize the head of each nuclear weapons production facility to establish an Engineering and Manufacturing Research, Development, and Demonstration Program under this section.


(b) Projects and activitiesThe projects and activities carried out through the program at a nuclear weapons production facility under this section shall support innovative or high-risk design and manufacturing concepts and technologies with potentially high payoff for the nuclear security enterprise. Those projects and activities may include—(1) replacement of obsolete or aging design and manufacturing technologies;

(2) development of innovative agile manufacturing techniques and processes; and

(3) training, recruitment, or retention of essential personnel in critical engineering and manufacturing disciplines.


(Pub. L. 107–314, div. D, title XLVIII, § 4832, formerly Pub. L. 106–398, § 1 [div. C, title XXXI, § 3156], Oct. 30, 2000, 114 Stat. 1654, 1654A–467; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4832, by Pub. L. 108–136, div. C, title XXXI, § 3141(k)(12), Nov. 24, 2003, 117 Stat. 1785; Pub. L. 112–239, div. C, title XXXI, § 3131(z), Jan. 2, 2013, 126 Stat. 2185; Pub. L. 113–66, div. C, title XXXI, § 3146(i)(7)(A), Dec. 26, 2013, 127 Stat. 1083; Pub. L. 113–291, div. C, title XXXI, § 3142(u), Dec. 19, 2014, 128 Stat. 3902.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7274r of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2014—Subsec. (a). Pub. L. 113–291 struck out “for Nuclear Security” after “The Administrator”.
2013—Pub. L. 113–66 substituted “managers of certain nuclear weapons production facilities” for “plant managers of certain nuclear weapons production plants” in section catchline.
Subsec. (b). Pub. L. 112–239, § 3131(z)(1), substituted “nuclear security enterprise” for “nuclear weapons complex” in introductory provisions.
Subsecs. (c) to (e). Pub. L. 112–239, § 3131(z)(2), struck out subsecs. (c) to (e), which related, respectively, to funding, a report, and definition of “nuclear weapons production facility”.

Statutory Notes and Related Subsidiaries
Activities at Covered Nuclear Weapons FacilitiesPub. L. 108–447, div. C, title III, § 308, Dec. 8, 2004, 118 Stat. 2959, provided that: 
“The Administrator of the National Nuclear Security Administration may authorize the manager of a covered nuclear weapons research, development, testing or production facility to engage in research, development, and demonstration activities with respect to the engineering and manufacturing capabilities at such facility in order to maintain and enhance such capabilities at such facility: Provided, That of the amount allocated to a covered nuclear weapons facility each fiscal year from amounts available to the Department of Energy for such fiscal year for national security programs, not more than an amount equal to 2 percent of such amount may be used for these activities: Provided further, That for purposes of this section, the term ‘covered nuclear weapons facility’ means the following:
“(1) The Kansas City Plant, Kansas City, Missouri.

“(2) The Y–12 Plant, Oak Ridge, Tennessee.

“(3) The Pantex Plant, Amarillo, Texas.

“(4) The Savannah River Plant, South Carolina.

“(5) The Nevada Test Site.”



Similar provisions were contained in the following prior appropriation acts:
Pub. L. 108–137, title III, § 308, Dec. 1, 2003, 117 Stat. 1861.
Pub. L. 108–7, div. D, title III, § 308, Feb. 20, 2003, 117 Stat. 154.
Pub. L. 107–66, title III, § 309, Nov. 12, 2001, 115 Stat. 509.
Pub. L. 106–377, § 1(a)(2) [title III, § 310], Oct. 27, 2000, 114 Stat. 1441, 1441A–80.



§ 2813. Pilot program relating to use of proceeds of disposal or utilization of certain Department of Energy assets(a) PurposeThe purpose of this section is to encourage the Secretary of Energy to dispose of or otherwise utilize certain assets of the Department of Energy by making available to the Secretary the proceeds of such disposal or utilization for purposes of defraying the costs of such disposal or utilization.


(b) Use of proceeds to defray costs(1) Notwithstanding section 3302 of title 31, the Secretary may retain from the proceeds of the sale, lease, or disposal of an asset under subsection (c) an amount equal to the cost of the sale, lease, or disposal of the asset. The Secretary shall utilize amounts retained under this paragraph to defray the cost of the sale, lease, or disposal.

(2) For purposes of paragraph (1), the cost of a sale, lease, or disposal shall include—(A) the cost of administering the sale, lease, or disposal;

(B) the cost of recovering or preparing the asset concerned for the sale, lease, or disposal; and

(C) any other cost associated with the sale, lease, or disposal.



(c) Covered transactionsSubsection (b) applies to the following transactions:(1) The sale of heavy water at the Savannah River Site, South Carolina, that is under the jurisdiction of the Defense Environmental Management Program.

(2) The sale of precious metals that are under the jurisdiction of the Defense Environmental Management Program.

(3) The lease of buildings and other facilities located at the Hanford Reservation, Washington, that are under the jurisdiction of the Defense Environmental Management Program.

(4) The lease of buildings and other facilities located at the Savannah River Site that are under the jurisdiction of the Defense Environmental Management Program.

(5) The disposal of equipment and other personal property located at the Rocky Flats Defense Environmental Technology Site, Colorado, that is under the jurisdiction of the Defense Environmental Management Program.

(6) The disposal of materials at the National Electronics Recycling Center, Oak Ridge, Tennessee that are under the jurisdiction of the Defense Environmental Management Program.


(d) Applicability of disposal authorityNothing in this section shall be construed to limit the application of subchapter II of chapter 5 and section 549 of title 40 to the disposal of equipment and other personal property covered by this section.


(Pub. L. 107–314, div. D, title XLVIII, § 4833, formerly Pub. L. 105–85, div. C, title XXXI, § 3138, Nov. 18, 1997, 111 Stat. 2039; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4833, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(13), Nov. 24, 2003, 117 Stat. 1786; Pub. L. 112–239, div. C, title XXXI, § 3131(aa), Jan. 2, 2013, 126 Stat. 2185.)

Editorial Notes
Codification
Section was formerly set out as a note under section 7256 of Title 42, The Public Health and Welfare, prior to renumbering by Pub. L. 108–136.

Amendments2013—Subsec. (e). Pub. L. 112–239 struck out subsec. (e). Prior to amendment, text read as follows: “Not later than January 31, 1999, the Secretary shall submit to the congressional defense committees a report on amounts retained by the Secretary under subsection (b) during fiscal year 1998.”
2003—Subsec. (d). Pub. L. 108–136, § 3141(k)(13)(D), substituted “subchapter II of chapter 5 and section 549 of title 40” for “sections 202 and 203(j) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 483 and 484(j))”.



§ 2814. Department of Energy energy parks program(a) In generalThe Secretary of Energy may establish a program to permit the establishment of energy parks on former defense nuclear facilities.


(b) ObjectivesThe objectives for establishing energy parks pursuant to subsection (a) are the following:(1) To provide locations to carry out a broad range of projects relating to the development and deployment of energy technologies and related advanced manufacturing technologies.

(2) To provide locations for the implementation of pilot programs and demonstration projects for new and developing energy technologies and related advanced manufacturing technologies.

(3) To set a national example for the development and deployment of energy technologies and related advanced manufacturing technologies in a manner that will promote energy security, energy sector employment, and energy independence.

(4) To create a business environment that encourages collaboration and interaction between the public and private sectors.


(c) ConsultationIn establishing an energy park pursuant to subsection (a), the Secretary shall consult with—(1) the local government with jurisdiction over the land on which the energy park will be located;

(2) the local governments of adjacent areas; and

(3) any community reuse organization recognized by the Secretary at the former defense nuclear facility on which the energy park will be located.


(d) Report requiredNot later than 120 days after January 7, 2011, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the implementation of the program under subsection (a). The report shall include such recommendations for additional legislative actions as the Secretary considers appropriate to facilitate the development of energy parks on former defense nuclear facilities.


(e) Defense nuclear facility definedIn this section, the term “defense nuclear facility” has the meaning given the term “Department of Energy defense nuclear facility” in section 2286g of title 42.


(Pub. L. 111–383, div. C, title XXXI, § 3124, Jan. 7, 2011, 124 Stat. 4515.)

Editorial Notes
Codification
Section was enacted as part of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, and not as part of the Atomic Energy Defense Act which comprises this chapter.




Part D—Other Matters
§ 2821. Repealed. Pub. L. 112–239, div. C, title XXXI, § 3131(q)(2), Jan. 2, 2013, 126 Stat. 2183

Section, Pub. L. 107–314, div. D, title XLVIII, § 4851, formerly Pub. L. 105–85, div. C, title XXXI, § 3153(f), Nov. 18, 1997, 111 Stat. 2044; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4851, and amended Pub. L. 108–136, div. C, title XXXI, § 3141(k)(15), Nov. 24, 2003, 117 Stat. 1786, required Secretary of Energy to submit to Congress semiannual reports on local impact assistance provided during the preceding six months.



§ 2822. Payment of costs of operation and maintenance of infrastructure at Nevada National Security Site
Notwithstanding any other provision of law and effective as of September 30, 1996, the costs associated with operating and maintaining the infrastructure at the Nevada National Security Site, Nevada, with respect to any activities initiated at the site after that date by the Department of Defense pursuant to a work-for-others agreement may be paid for from funds authorized to be appropriated to the Department of Energy for activities at the Nevada National Security Site.
(Pub. L. 107–314, div. D, title XLVIII, § 4852, formerly Pub. L. 104–201, div. C, title XXXI, § 3144, Sept. 23, 1996, 110 Stat. 2838; renumbered Pub. L. 107–314, div. D, title XLVIII, § 4852, by Pub. L. 108–136, div. C, title XXXI, § 3141(k)(16), Nov. 24, 2003, 117 Stat. 1786; Pub. L. 112–239, div. C, title XXXI, § 3131(bb)(1)(B), (C), Jan. 2, 2013, 126 Stat. 2185.)

Editorial Notes
Amendments2013—Pub. L. 112–239 substituted “Nevada National Security Site” for “Nevada Test Site” in section catchline and in two places in text.






CHAPTER 43—PREVENTING WEAPONS OF MASS DESTRUCTION PROLIFERATION AND TERRORISM



Sec.


2901.Findings.


2902.Definitions.



SUBCHAPTER I—PROLIFERATION SECURITY INITIATIVE


2911.Proliferation Security Initiative improvements and authorities.


2912.Authority to provide assistance to cooperative countries.



SUBCHAPTER II—ASSISTANCE TO ACCELERATE PROGRAMS TO PREVENT WEAPONS OF MASS DESTRUCTION PROLIFERATION AND TERRORISM


2921.Statement of policy.


2922.Authorization of appropriations for the Department of Defense Cooperative Threat Reduction Program.


2923.Authorization of appropriations for the Department of Energy programs to prevent weapons of mass destruction proliferation and terrorism.



SUBCHAPTER III—OFFICE OF THE UNITED STATES COORDINATOR FOR THE PREVENTION OF WEAPONS OF MASS DESTRUCTION PROLIFERATION AND TERRORISM


2931.Office of the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism.


2932.Sense of Congress on United States-Russia cooperation and coordination on the prevention of weapons of mass destruction proliferation and terrorism.



§ 2901. Findings
The 9/11 Commission has made the following recommendations:(1) Strengthen “counter-proliferation” effortsThe United States should work with the international community to develop laws and an international legal regime with universal jurisdiction to enable any state in the world to capture, interdict, and prosecute smugglers of nuclear material.


(2) Expand the Proliferation Security InitiativeIn carrying out the Proliferation Security Initiative, the United States should—(A) use intelligence and planning resources of the North Atlantic Treaty Organization (NATO) alliance;

(B) make participation open to non-NATO countries; and

(C) encourage Russia and the People’s Republic of China to participate.


(3) Support the Cooperative Threat Reduction programThe United States should expand, improve, increase resources for, and otherwise fully support the Cooperative Threat Reduction program.


(Pub. L. 110–53, title XVIII, § 1801, Aug. 3, 2007, 121 Stat. 491.)

§ 2902. Definitions
In this chapter:(1) The terms “prevention of weapons of mass destruction proliferation and terrorism” and “prevention of WMD proliferation and terrorism” include activities under—(A) the programs specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note); 11 See References in Text note below.

(B) the programs for which appropriations are authorized by section 3101(a)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2729);

(C) programs authorized by section 5854 of title 22 and programs authorized by section 5902 of title 22; and

(D) a program of any agency of the Federal Government having a purpose similar to that of any of the programs identified in subparagraphs (A) through (C), as designated by the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism and the head of the agency.


(2) The terms “weapons of mass destruction” and “WMD” mean chemical, biological, and nuclear weapons, and chemical, biological, and nuclear materials used in the manufacture of such weapons.

(3) The term “items of proliferation concern” means—(A) equipment, materials, or technology listed in—(i) the Trigger List of the Guidelines for Nuclear Transfers of the Nuclear Suppliers Group;

(ii) the Annex of the Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Materials, Software, and Related Technology of the Nuclear Suppliers Group; or

(iii) any of the Common Control Lists of the Australia Group; and


(B) any other sensitive items.


(Pub. L. 110–53, title XVIII, § 1802, Aug. 3, 2007, 121 Stat. 491.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XVIII of Pub. L. 110–53, which enacted this chapter, amended section 3021 of this title and sections 5952 and 5963 of Title 22, Foreign Relations and Intercourse, and amended provisions set out as notes under sections 2551 and 5952 of Title 22. For complete classification of title XVIII to the Code, see Tables.
Section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997, referred to in par. (1)(A), is section 1501(b) of Pub. L. 104–201, which was set out in a note under section 2362 of this title, prior to repeal by Pub. L. 113–291, div. A, title XIII, § 1351(5), Dec. 19, 2014, 128 Stat. 3607.
Section 3101(a)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314), referred to in par. (1)(B), is not classified to the Code.



SUBCHAPTER I—PROLIFERATION SECURITY INITIATIVE
§ 2911. Proliferation Security Initiative improvements and authorities(a) Sense of CongressIt is the sense of Congress, consistent with the 9/11 Commission’s recommendations, that the President should strive to expand and strengthen the Proliferation Security Initiative (in this subchapter referred to as “PSI”) announced by the President on May 31, 2003, with a particular emphasis on the following:(1) Issuing a presidential directive to the relevant United States Government agencies and departments that directs such agencies and departments to—(A) establish clear PSI authorities, responsibilities, and structures;

(B) include in the budget request for each such agency or department for each fiscal year, a request for funds necessary for United States PSI-related activities; and

(C) provide other necessary resources to achieve more efficient and effective performance of United States PSI-related activities.


(2) Increasing PSI cooperation with all countries.

(3) Implementing the recommendations of the Government Accountability Office (GAO) in the September 2006 report titled “Better Controls Needed to Plan and Manage Proliferation Security Initiative Activities” (GAO–06–937C) regarding the following:(A) The Department of Defense and the Department of State should establish clear PSI roles and responsibilities, policies and procedures, interagency communication mechanisms, documentation requirements, and indicators to measure program results.

(B) The Department of Defense and the Department of State should develop a strategy to work with PSI-participating countries to resolve issues that are impediments to conducting successful PSI interdictions.


(4) Establishing a multilateral mechanism to increase coordination, cooperation, and compliance among PSI-participating countries.


(b) Budget submissionEach fiscal year in which activities are planned to be carried out under the PSI, the President shall include in the budget request for each participating United States Government agency or department for that fiscal year, a description of the funding and the activities for which the funding is requested for each such agency or department.


(c) Implementation reportNot later than 180 days after August 3, 2007, the President shall transmit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate a report on the implementation of this section. The report shall include—(1) the steps taken to implement the recommendations described in paragraph (3) of subsection (a); and

(2) the progress made toward implementing the matters described in paragraphs (1), (2), and (4) of subsection (a).


(d) GAO reportsThe Government Accountability Office shall submit to Congress, for each of fiscal years 2007, 2009, and 2011, a report with its assessment of the progress and effectiveness of the PSI, which shall include an assessment of the measures referred to in subsection (a).


(Pub. L. 110–53, title XVIII, § 1821, Aug. 3, 2007, 121 Stat. 493; Pub. L. 112–81, div. A, title X, § 1067, formerly § 1067(b), Dec. 31, 2011, 125 Stat. 1589, renumbered § 1067, Pub. L. 112–239, div. A, title X, § 1076(a)(20)(B), Jan. 2, 2013, 126 Stat. 1949; Pub. L. 114–92, div. A, title X, § 1076(b), Nov. 25, 2015, 129 Stat. 998.)

Editorial Notes
Amendments2015—Subsec. (b). Pub. L. 114–92 struck out par. (1) designation and heading “In general” and pars. (2) and (3) which related to report and classification, respectively.
2013—Subsec. (b)(2). Pub. L. 112–239, § 1076(a)(20)(B), made technical amendment to directory language of Pub. L. 112–81, § 1067. See 2011 Amendment note below.
2011—Subsec. (b)(2). Pub. L. 112–81, § 1067, formerly § 1067(b), as amended by Pub. L. 112–239, § 1076(a)(20)(B), substituted “of each even-numbered year” for “of each year” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentPub. L. 112–239, div. A, title X, § 1076(a), Jan. 2, 2013, 126 Stat. 1947, provided that the amendment by section 1076(a)(20)(B) is effective Dec. 31, 2011, as if included in Pub. L. 112–81 as enacted.

Executive Documents

Assignment of Functions Under Section 1821(c) of the Implementing Recommendations of the 9/11 Commission Act of 2007
Memorandum of President of the United States, Mar. 28, 2008, 73 F.R. 19957, provided:
Memorandum for the Secretary of State
By virtue of the authority vested in me as President by the Constitution and the laws of the United States, including section 301 of title 3, United States Code, I hereby assign to you the functions of the President under section 1821(c) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53).
In the performance of your responsibility under this memorandum, you shall, as appropriate, consult the heads of other departments and agencies.
You are authorized and directed to publish this memorandum in the Federal Register.

George W. Bush.




§ 2912. Authority to provide assistance to cooperative countries(a) In generalThe President is authorized to provide assistance under subsection (b) to any country that cooperates with the United States and with other countries allied with the United States to prevent the transport and transshipment of items of proliferation concern in its national territory or airspace or in vessels under its control or registry.


(b) Types of assistanceThe assistance authorized under subsection (a) consists of the following:(1) Assistance under section 2763 of title 22.

(2) Assistance under chapters 4 (22 U.S.C. 2346 et seq.) and 5 (22 U.S.C. 2347 et seq.) of part II of the Foreign Assistance Act of 1961.

(3) Drawdown of defense 11 So in original. The word “defense” probably should not appear before “excess”. excess defense articles and services under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).


(c) Congressional notificationAssistance authorized under this section may not be provided until at least 30 days after the date on which the President has provided notice thereof to the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives and the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate, in accordance with the procedures applicable to reprogramming notifications under section 634A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1(a)), and has certified to such committees that such assistance will be used in accordance with the requirement of subsection (e) of this section.


(d) LimitationAssistance may be provided to a country under subsection (a) in no more than 3 fiscal years.


(e) Use of assistanceAssistance provided under this section shall be used to enhance the capability of the recipient country to prevent the transport and transshipment of items of proliferation concern in its national territory or airspace, or in vessels under its control or registry, including through the development of a legal framework in that country to enhance such capability by criminalizing proliferation, enacting strict export controls, and securing sensitive materials within its borders, and to enhance the ability of the recipient country to cooperate in PSI operations.


(f) Limitation on ship or aircraft transfers(1) LimitationExcept as provided in paragraph (2), the President may not transfer any excess defense article that is a vessel or an aircraft to a country that has not agreed, in connection with such transfer, that it will support and assist efforts by the United States, consistent with international law, to interdict items of proliferation concern until 30 days after the date on which the President has provided notice of the proposed transfer to the committees described in subsection (c) in accordance with the procedures applicable to reprogramming notifications under section 634A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1(a)), in addition to any other requirement of law.


(2) ExceptionThe limitation in paragraph (1) shall not apply to any transfer, not involving significant military equipment, in which the primary use of the aircraft or vessel will be for counternarcotics, counterterrorism, or counter-proliferation purposes.



(Pub. L. 110–53, title XVIII, § 1822, Aug. 3, 2007, 121 Stat. 495.)

Editorial Notes

References in TextThe Foreign Assistance Act of 1961, referred to in subsec. (b)(2), is Pub. L. 87–195, Sept. 4, 1961, 75 Stat. 424. Chapters 4 and 5 of part II of the Act are classified generally to parts IV (§ 2346 et seq.) and V (§ 2347 et seq.), respectively, of subchapter II of chapter 32 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2151 of Title 22 and Tables.




SUBCHAPTER II—ASSISTANCE TO ACCELERATE PROGRAMS TO PREVENT WEAPONS OF MASS DESTRUCTION PROLIFERATION AND TERRORISM
§ 2921. Statement of policy
It shall be the policy of the United States, consistent with the 9/11 Commission’s recommendations, to eliminate any obstacles to timely obligating and executing the full amount of any appropriated funds for threat reduction and nonproliferation programs in order to accelerate and strengthen progress on preventing weapons of mass destruction (WMD) proliferation and terrorism. Such policy shall be implemented with concrete measures, such as those described in this chapter, including the removal and modification of statutory limits to executing funds, the expansion and strengthening of the Proliferation Security Initiative, the establishment of the Office of the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism under subchapter III, and the establishment of the Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism under subtitle E.11 See References in Text below. As a result, Congress intends that any funds authorized to be appropriated to programs for preventing WMD proliferation and terrorism under this subchapter will be executed in a timely manner.
(Pub. L. 110–53, title XVIII, § 1831, Aug. 3, 2007, 121 Stat. 496.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XVIII of Pub. L. 110–53, which enacted this chapter, amended section 3021 of this title and sections 5952 and 5963 of Title 22, Foreign Relations and Intercourse, and amended provisions set out as notes under sections 2551 and 5952 of Title 22. For complete classification of title XVIII to the Code, see Tables.
Subtitle E, referred to in text, is subtitle E (§§ 1851–1859) of title XVIII of Pub. L. 110–53, Aug. 3, 2007, 121 Stat. 501, which is not classified to the Code.



§ 2922. Authorization of appropriations for the Department of Defense Cooperative Threat Reduction Program(a) Fiscal year 2008(1) In generalSubject to paragraph (2), there are authorized to be appropriated to the Department of Defense Cooperative Threat Reduction Program such sums as may be necessary for fiscal year 2008 for the following purposes:(A) Chemical weapons destruction at Shchuch’ye, Russia.

(B) Biological weapons proliferation prevention.

(C) Acceleration, expansion, and strengthening of Cooperative Threat Reduction Program activities.


(2) LimitationThe sums appropriated pursuant to paragraph (1) may not exceed the amounts authorized to be appropriated by any national defense authorization Act for fiscal year 2008 (whether enacted before or after August 3, 2007) to the Department of Defense Cooperative Threat Reduction Program for such purposes.



(b) Future yearsIt is the sense of Congress that in fiscal year 2008 and future fiscal years, the President should accelerate and expand funding for Cooperative Threat Reduction programs administered by the Department of Defense and such efforts should include, beginning upon August 3, 2007, encouraging additional commitments by the Russian Federation and other partner nations, as recommended by the 9/11 Commission.


(Pub. L. 110–53, title XVIII, § 1832, Aug. 3, 2007, 121 Stat. 497.)

§ 2923. Authorization of appropriations for the Department of Energy programs to prevent weapons of mass destruction proliferation and terrorism(a) In generalSubject to subsection (b), there are authorized to be appropriated to Department of Energy National Nuclear Security Administration Defense Nuclear Nonproliferation such sums as may be necessary for fiscal year 2008 to accelerate, expand, and strengthen the following programs to prevent weapons of mass destruction (WMD) proliferation and terrorism:(1) The Global Threat Reduction Initiative.

(2) The Nonproliferation and International Security program.

(3) The International Materials Protection, Control and Accounting program.

(4) The Nonproliferation and Verification Research and Development program.


(b) LimitationThe sums appropriated pursuant to subsection (a) may not exceed the amounts authorized to be appropriated by any national defense authorization Act for fiscal year 2008 (whether enacted before or after August 3, 2007) to Department of Energy National Nuclear Security Administration Defense Nuclear Nonproliferation for such purposes.


(Pub. L. 110–53, title XVIII, § 1833, Aug. 3, 2007, 121 Stat. 497.)


SUBCHAPTER III—OFFICE OF THE UNITED STATES COORDINATOR FOR THE PREVENTION OF WEAPONS OF MASS DESTRUCTION PROLIFERATION AND TERRORISM
§ 2931. Office of the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism(a) EstablishmentThere is established within the Executive Office of the President an office to be known as the “Office of the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism” (in this section referred to as the “Office”).


(b) Officers(1) United States CoordinatorThe head of the Office shall be the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism (in this section referred to as the “Coordinator”).


(2) Deputy United States CoordinatorThere shall be a Deputy United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism (in this section referred to as the “Deputy Coordinator”), who shall—(A) assist the Coordinator in carrying out the responsibilities of the Coordinator under this subchapter; and

(B) serve as Acting Coordinator in the absence of the Coordinator and during any vacancy in the office of Coordinator.


(3) AppointmentThe Coordinator and Deputy Coordinator shall be appointed by the President, by and with the advice and consent of the Senate, and shall be responsible on a full-time basis for the duties and responsibilities described in this section.


(4) LimitationNo person shall serve as Coordinator or Deputy Coordinator while serving in any other position in the Federal Government.


(5) Access by CongressThe establishment of the Office of the Coordinator within the Executive Office of the President shall not be construed as affecting access by the Congress or committees of either House to—(A) information, documents, and studies in the possession of, or conducted by or at the direction of, the Coordinator; or

(B) personnel of the Office of the Coordinator.



(c) DutiesThe responsibilities of the Coordinator shall include the following:(1) Serving as the principal advisor to the President on all matters relating to the prevention of weapons of mass destruction (WMD) proliferation and terrorism.

(2) Formulating a comprehensive and well-coordinated United States strategy and policies for preventing WMD proliferation and terrorism, including—(A) measurable milestones and targets to which departments and agencies can be held accountable;

(B) identification of gaps, duplication, and other inefficiencies in existing activities, initiatives, and programs and the steps necessary to overcome these obstacles;

(C) plans for preserving the nuclear security investment the United States has made in Russia, the former Soviet Union, and other countries;

(D) prioritized plans to accelerate, strengthen, and expand the scope of existing initiatives and programs, which include identification of vulnerable sites and material and the corresponding actions necessary to eliminate such vulnerabilities;

(E) new and innovative initiatives and programs to address emerging challenges and strengthen United States capabilities, including programs to attract and retain top scientists and engineers and strengthen the capabilities of United States national laboratories;

(F) plans to coordinate United States activities, initiatives, and programs relating to the prevention of WMD proliferation and terrorism, including those of the Department of Energy, the Department of Defense, the Department of State, and the Department of Homeland Security, and including the Proliferation Security Initiative, the G–8 Global Partnership Against the Spread of Weapons and Materials of Mass Destruction, United Nations Security Council Resolution 1540, and the Global Initiative to Combat Nuclear Terrorism;

(G) plans to strengthen United States commitments to international regimes and significantly improve cooperation with other countries relating to the prevention of WMD proliferation and terrorism, with particular emphasis on work with the international community to develop laws and an international legal regime with universal jurisdiction to enable any state in the world to interdict and prosecute smugglers of WMD material, as recommended by the 9/11 Commission; and

(H) identification of actions necessary to implement the recommendations of the Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism established under subtitle E of this title.11 See References in Text note below.


(3) Leading inter-agency coordination of United States efforts to implement the strategy and policies described in this section.

(4) Conducting oversight and evaluation of accelerated and strengthened implementation of initiatives and programs to prevent WMD proliferation and terrorism by relevant government departments and agencies.

(5) Overseeing the development of a comprehensive and coordinated budget for programs and initiatives to prevent WMD proliferation and terrorism, ensuring that such budget adequately reflects the priority of the challenges and is effectively executed, and carrying out other appropriate budgetary authorities.


(d) StaffThe Coordinator may—(1) appoint, employ, fix compensation, and terminate such personnel as may be necessary to enable the Coordinator to perform his or her duties under this chapter;

(2) direct, with the concurrence of the Secretary of a department or head of an agency, the temporary reassignment within the Federal Government of personnel employed by such department or agency, in order to implement United States policy with regard to the prevention of WMD proliferation and terrorism;

(3) use for administrative purposes, on a reimbursable basis, the available services, equipment, personnel, and facilities of Federal, State, and local agencies;

(4) procure the services of experts and consultants in accordance with section 3109 of title 5, relating to appointments in the Federal Service, at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable for a position at level IV of the Executive Schedule under section 5315 of title 5; and

(5) use the mails in the same manner as any other department or agency of the executive branch.


(e) Consultation with CommissionThe Office and the Coordinator shall regularly consult with and strive to implement the recommendations of the Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism, established under subtitle E of this title.1


(f) Annual report on strategic planFor fiscal year 2009 and each fiscal year thereafter, the Coordinator shall submit to Congress, at the same time as the submission of the budget for that fiscal year under title 31, a report on the strategy and policies developed pursuant to subsection (c)(2), together with any recommendations of the Coordinator for legislative changes that the Coordinator considers appropriate with respect to such strategy and policies and their implementation or the Office of the Coordinator.


(Pub. L. 110–53, title XVIII, § 1841, Aug. 3, 2007, 121 Stat. 498.)

Editorial Notes

References in TextSubtitle E of this title, referred to in subsecs. (c)(2)(H) and (e), is subtitle E (§§ 1851–1859) of title XVIII of Pub. L. 110–53, Aug. 3, 2007, 121 Stat. 501, which is not classified to the Code.
This chapter, referred to in subsec. (d)(1), was in the original “this title”, meaning title XVIII of Pub. L. 110–53, which enacted this chapter, amended section 3021 of this title and sections 5952 and 5963 of Title 22, Foreign Relations and Intercourse, and amended provisions set out as notes under sections 2551 and 5952 of Title 22. For complete classification of title XVIII to the Code, see Tables.

Codification
Section is comprised of section 1841 of Pub. L. 110–53. Subsec. (g) of section 1841 of Pub. L. 110–53 amended section 3021 of this title.



§ 2932. Sense of Congress on United States-Russia cooperation and coordination on the prevention of weapons of mass destruction proliferation and terrorism
It is the sense of the Congress that, as soon as practical, the President should engage the President of the Russian Federation in a discussion of the purposes and goals for the establishment of the Office of the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism (in this section referred to as the “Office”), the authorities and responsibilities of the United States Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and Terrorism (in this section referred to as the “United States Coordinator”), and the importance of strong cooperation between the United States Coordinator and a senior official of the Russian Federation having authorities and responsibilities for preventing weapons of mass destruction proliferation and terrorism commensurate with those of the United States Coordinator, and with whom the United States Coordinator should coordinate planning and implementation of activities within and outside of the Russian Federation having the purpose of preventing weapons of mass destruction proliferation and terrorism.
(Pub. L. 110–53, title XVIII, § 1842, Aug. 3, 2007, 121 Stat. 500.)



CHAPTER 44—NATIONAL SECURITY



Sec.


3001.Short title.


3002.Congressional declaration of purpose.


3003.Definitions.


3004.Definitions of military departments.


3005.Department of Defense.


3006.Transferred.



SUBCHAPTER I—COORDINATION FOR NATIONAL SECURITY


3021.National Security Council.


3022.Joint Intelligence Community Council.


3023.Director of National Intelligence.


3024.Responsibilities and authorities of the Director of National Intelligence.


3025.Office of the Director of National Intelligence.


3026.Deputy Directors of National Intelligence.


3027.National Intelligence Council.


3028.General Counsel.


3029.Civil Liberties Protection Officer.


3030.Director of Science and Technology.


3031.Director of the National Counterintelligence and Security Center.


3032.Chief Information Officer.


3033.Inspector General of the Intelligence Community.


3034.Chief Financial Officer of the Intelligence Community.


3034a.Functional Managers for the intelligence community.


3035.Central Intelligence Agency.


3036.Director of the Central Intelligence Agency.


3037.Deputy Director of the Central Intelligence Agency.


3038.Responsibilities of Secretary of Defense pertaining to National Intelligence Program.


3039.Assistance to United States law enforcement agencies.


3040.Disclosure of foreign intelligence acquired in criminal investigations; notice of criminal investigations of foreign intelligence sources.


3041.Appointment of officials responsible for intelligence-related activities.


3041a.Director of the National Reconnaissance Office.


3042.Repealed.


3043.Annual national security strategy report.


3043a.National intelligence strategy.


3043b.Annual reports on worldwide threats.


3044.Software licensing.


3045.National mission of National Geospatial-Intelligence Agency.


3046.Repealed.


3047.Restrictions on intelligence sharing with United Nations.


3048.Detail of intelligence community personnel—Intelligence Community Assignment Program.


3049.Non-reimbursable detail of other personnel.


3049a.Special pay authority for science, technology, engineering, or mathematics positions.


3050.Annual report on hiring and retention of minority employees.


3051.Repealed.


3052.Limitation on establishment or operation of diplomatic intelligence support centers.


3053.Travel on any common carrier for certain intelligence collection personnel.


3054.POW/MIA analytic capability.


3055.Annual report on financial intelligence on terrorist assets.


3056.National Counterterrorism Center.


3057.National Counter Proliferation Center.


3058.National Intelligence Centers.


3059.Foreign Malign Influence Response Center.


3060.Climate Security Advisory Council.



SUBCHAPTER II—MISCELLANEOUS PROVISIONS


3071.National Security Agency voluntary separation.


3072.Authority of Federal Bureau of Investigation to award personal services contracts.


3072a.Reports on exercise of authority.


3073.Advisory committees; appointment; compensation of part-time personnel; applicability of other laws.


3073a.Reporting of certain employment activities by former intelligence officers and employees.


3074.Authorization of appropriations.


3075.“Function” and “Department of Defense” defined.


3076.Separability.


3077.Effective date.


3078.Repealing and savings provisions.



SUBCHAPTER III—ACCOUNTABILITY FOR INTELLIGENCE ACTIVITIES


3091.General congressional oversight provisions.


3092.Reporting of intelligence activities other than covert actions.


3093.Presidential approval and reporting of covert actions.


3094.Funding of intelligence activities.


3095.Notice to Congress of certain transfers of defense articles and defense services.


3096.Specificity of National Intelligence Program budget amounts for counterterrorism, counterproliferation, counternarcotics, and counterintelligence.


3097.Budget treatment of costs of acquisition of major systems by the intelligence community.


3098.Annual personnel level assessments for the intelligence community.


3099.Vulnerability assessments of major systems.


3100.Intelligence community business system transformation.


3101.Reports on the acquisition of major systems.


3102.Critical cost growth in major systems.


3103.Future budget projections.


3104.Reports on security clearances.


3105.Summary of intelligence relating to terrorist recidivism of detainees held at United States Naval Station, Guantanamo Bay, Cuba.


3105a.Repealed.


3106.Dates for submittal of various annual and semiannual reports to the congressional intelligence committees.


3107.Certification of compliance with oversight requirements.


3108.Auditability of certain elements of the intelligence community.


3109.Significant interpretations of law concerning intelligence activities.


3110.Annual report on violations of law or executive order.


3111.Briefings and notifications on counterintelligence activities of the Federal Bureau of Investigation.



SUBCHAPTER IV—PROTECTION OF CERTAIN NATIONAL SECURITY INFORMATION


3121.Protection of identities of certain United States undercover intelligence officers, agents, informants, and sources.


3122.Defenses and exceptions.


3123.Repealed.


3124.Extraterritorial jurisdiction.


3125.Providing information to Congress.


3126.Definitions.



SUBCHAPTER V—PROTECTION OF OPERATIONAL FILES


3141.Operational files of the Central Intelligence Agency.


3142.Operational files of the National Geospatial-Intelligence Agency.


3143.Operational files of the National Reconnaissance Office.


3144.Operational files of the National Security Agency.


3145.Omitted.


3146.Protection of certain files of the Office of the Director of National Intelligence.



SUBCHAPTER VI—ACCESS TO CLASSIFIED INFORMATION


3161.Procedures.


3162.Requests by authorized investigative agencies.


3162a.Security Executive Agent.


3163.Exceptions.


3164.Definitions.



SUBCHAPTER VII—APPLICATION OF SANCTIONS LAWS TO INTELLIGENCE ACTIVITIES


3171.Stay of sanctions.


3172.Extension of stay.


3173.Reports.


3174.Laws subject to stay.


3175.Repealed.



SUBCHAPTER VIII—EDUCATION IN SUPPORT OF NATIONAL INTELLIGENCE



Part A—Science and Technology


3191.Scholarships and work-study for pursuit of graduate degrees in science and technology.


3192.Framework for cross-disciplinary education and training.


3193.Repealed.



Part B—Foreign Languages Program


3201.Program on advancement of foreign languages critical to the intelligence community.


3202.Education partnerships.


3203.Voluntary services.


3204.Regulations.


3205.Definitions.



Part C—Additional Education Provisions


3221.Assignment of intelligence community personnel as language students.


3222.Program on recruitment and training.


3223.Educational scholarship program.


3224.Intelligence officer training program.



Part D—National Intelligence University


3227.Transfer date.


3227a.Degree-granting authority.


3227b.Reporting.


3227c.Continued applicability of the Federal Advisory Committee Act to the Board of Visitors.



SUBCHAPTER IX—ADDITIONAL MISCELLANEOUS PROVISIONS


3231.Applicability to United States intelligence activities of Federal laws implementing international treaties and agreements.


3232.Counterintelligence initiatives.


3233.Misuse of the Office of the Director of National Intelligence name, initials, or seal.


3234.Prohibited personnel practices in the intelligence community.


3235.Semiannual reports on investigations of unauthorized disclosures of classified information.


3236.Inspector General external review panel.


3237.Annual reports on influence operations and campaigns in the United States by the Chinese Communist Party.


3237a.Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region.


3238.Annual reports on influence operations and campaigns in the United States by the Russian Federation.


3239.Requirement to buy certain satellite component from American sources.


3240.Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans.




Editorial Notes
Codification
Chapter is comprised of act July 26, 1947, ch. 343, 61 Stat. 495, the National Security Act of 1947, which was formerly classified principally as part of chapter 15 of this title, prior to editorial reclassification and renumbering as chapter 44 of this title. For complete classification of the National Security Act of 1947, see Tables.


§ 3001. Short title
This chapter may be cited as the “National Security Act of 1947”.
(July 26, 1947, ch. 343, § 1, 61 Stat. 495.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified as a note under section 401 of this title prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 108–458, title I, § 1081, Dec. 17, 2004, 118 Stat. 3696, provided that:
“(a) Director of Central Intelligence as Head of Intelligence Community.—Any reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community in any law, regulation, document, paper, or other record of the United States shall be deemed to be a reference to the Director of National Intelligence.

“(b) Director of Central Intelligence as Head of CIA.—Any reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency in any law, regulation, document, paper, or other record of the United States shall be deemed to be a reference to the Director of the Central Intelligence Agency.

“(c) Community Management Staff.—Any reference to the Community Management Staff in any law, regulation, document, paper, or other record of the United States shall be deemed to be a reference to the staff of the Office of the Director of National Intelligence.”




Effective Date of 2004 Amendment; Transition ProvisionsPub. L. 108–458, title I, subtitle H, Dec. 17, 2004, 118 Stat. 3697, as amended by Pub. L. 109–13, div. A, title I, § 1009, May 11, 2005, 119 Stat. 244, provided that:
“SEC. 1091. TRANSFER OF COMMUNITY MANAGEMENT STAFF.“(a) Transfer.—There shall be transferred to the Office of the Director of National Intelligence such staff of the Community Management Staff as of the date of the enactment of this Act [Dec. 17, 2004] as the Director of National Intelligence determines to be appropriate, including all functions and activities discharged by the Community Management Staff as of that date.

“(b) Administration.—The Director of National Intelligence shall administer the Community Management Staff after the date of the enactment of this Act [Dec. 17, 2004] as a component of the Office of the Director of National Intelligence under section 103 of the National Security Act of 1947 [50 U.S.C. 3025], as amended by section 1011(a) of this Act.


“SEC. 1092. TRANSFER OF TERRORIST THREAT INTEGRATION CENTER.“(a) Transfer.—There shall be transferred to the National Counterterrorism Center the Terrorist Threat Integration Center (TTIC) or its successor entity, including all functions and activities discharged by the Terrorist Threat Integration Center or its successor entity as of the date of the enactment of this Act [Dec. 17, 2004].

“(b) Administration.—The Director of the National Counterterrorism Center shall administer the Terrorist Threat Integration Center after the date of the enactment of this Act [Dec. 17, 2004] as a component of the Directorate of Intelligence of the National Counterterrorism Center under section 119(i) of the National Security Act of 1947 [50 U.S.C. 3056(i)], as added by section 1021(a) [1021] of this Act.


“SEC. 1093. TERMINATION OF POSITIONS OF ASSISTANT DIRECTORS OF CENTRAL INTELLIGENCE.“(a) Termination.—The positions referred to in subsection (b) are hereby abolished.

“(b) Covered Positions.—The positions referred to in this subsection are as follows:“(1) The Assistant Director of Central Intelligence for Collection.

“(2) The Assistant Director of Central Intelligence for Analysis and Production.

“(3) The Assistant Director of Central Intelligence for Administration.



“SEC. 1094. IMPLEMENTATION PLAN.“The President shall transmit to Congress a plan for the implementation of this title [see Tables for classification] and the amendments made by this title. The plan shall address, at a minimum, the following:“(1) The transfer of personnel, assets, and obligations to the Director of National Intelligence pursuant to this title.

“(2) Any consolidation, reorganization, or streamlining of activities transferred to the Director of National Intelligence pursuant to this title.

“(3) The establishment of offices within the Office of the Director of National Intelligence to implement the duties and responsibilities of the Director of National Intelligence as described in this title.

“(4) Specification of any proposed disposition of property, facilities, contracts, records, and other assets and obligations to be transferred to the Director of National Intelligence.

“(5) Recommendations for additional legislative or administrative action as the President considers appropriate.


“SEC. 1095. DIRECTOR OF NATIONAL INTELLIGENCE REPORT ON IMPLEMENTATION OF INTELLIGENCE COMMUNITY REFORM.“(a) Report.—Not later than one year after the effective date of this Act [probably means the effective date of title I of Pub. L. 108–458, see below], the Director of National Intelligence shall submit to the congressional intelligence committees a report on the progress made in the implementation of this title [see Tables for classification], including the amendments made by this title. The report shall include a comprehensive description of the progress made, and may include such recommendations for additional legislative or administrative action as the Director considers appropriate.

“(b) Congressional Intelligence Committees Defined.—In this section, the term ‘congressional intelligence committees’ means—“(1) the Select Committee on Intelligence of the Senate; and

“(2) the Permanent Select Committee on Intelligence of the House of Representatives.



“SEC. 1096. TRANSITIONAL AUTHORITIES.“(a) In General.—Upon the request of the Director of National Intelligence, the head of any executive agency may, on a reimbursable basis, provide services or detail personnel to the Director of National Intelligence.

“(b) Transfer of Personnel.—In addition to any other authorities available under law for such purposes, in the fiscal years 2005 and 2006, the Director of National Intelligence—“(1) is authorized within the Office of the Director of National Intelligence the total of 500 new personnel positions; and

“(2) with the approval of the Director of the Office of Management and Budget, may detail not more than 150 personnel funded within the National Intelligence Program to the Office of the Director of National Intelligence for a period of not more than 2 years.



“SEC. 1097. EFFECTIVE DATES.“(a) In General.—Except as otherwise expressly provided in this Act [see Tables for classification], this title [see Tables for classification] and the amendments made by this title shall take effect not later than six months after the date of the enactment of this Act [Dec. 17, 2004] [For determination by the President that certain sections of title I of Pub. L. 108–458 take effect earlier than six months after the date of enactment, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note below.].

“(b) Specific Effective Dates.—(1)(A) Not later than 60 days after the date of the appointment of the first Director of National Intelligence, the Director of National Intelligence shall first appoint individuals to positions within the Office of the Director of National Intelligence.

“(B) Subparagraph (A) shall not apply with respect to the Principal Deputy Director of National Intelligence.


“(2) Not later than 180 days after the effective date of this Act [probably means the effective date of title I of Pub. L. 108–458, see above], the President shall transmit to Congress the implementation plan required by section 1094.

“(3) Not later than one year after the date of the enactment of this Act [Dec. 17, 2004], the Director of National Intelligence shall prescribe regulations, policies, procedures, standards, and guidelines required under section 102A of the National Security Act of 1947 [50 U.S.C. 3024], as amended by section 1011(a) of this Act.”





[Functions of President under section 1094 of Pub. L. 108–458, set out in a note above, assigned to the Director of National Intelligence by section 3 of Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 48633, set out as a note under section 301 of Title 3, The President.]

Short Title of 2018 AmendmentPub. L. 115–173, § 1, May 22, 2018, 132 Stat. 1291, provided that: “This Act [enacting provisions set out as a note under section 3161 of this title] may be cited as the ‘Securely Expediting Clearances Through Reporting Transparency Act of 2018’ or the ‘SECRET Act of 2018’.”


Short Title of 2012 AmendmentPub. L. 112–235, § 1, Dec. 28, 2012, 126 Stat. 1626, provided that: “This Act [amending provisions set out as a note under section 3161 of this title] may be cited as the ‘Public Interest Declassification Board Reauthorization Act of 2012’.”


Short Title of 2004 AmendmentPub. L. 108–458, § 1(a), Dec. 17, 2004, 118 Stat. 3638, provided that: “This Act [see Tables for classification] may be cited as the ‘Intelligence Reform and Terrorism Prevention Act of 2004’.”

Pub. L. 108–458, title I, § 1001, Dec. 17, 2004, 118 Stat. 3643, provided that: “This title [see Tables for classification] may be cited as the ‘National Security Intelligence Reform Act of 2004’.”


Short Title of 1996 AmendmentPub. L. 104–293, title VIII, § 801, Oct. 11, 1996, 110 Stat. 3474, provided that: “This title [see Tables for classification] may be cited as the ‘Intelligence Renewal and Reform Act of 1996’.”


Short Title of 1994 AmendmentPub. L. 103–359, title VIII, § 801, Oct. 14, 1994, 108 Stat. 3434, provided that: “This title [see Tables for classification] may be cited as the ‘Counterintelligence and Security Enhancements Act of 1994’.”


Short Title of 1992 AmendmentPub. L. 102–496, title VII, § 701, Oct. 24, 1992, 106 Stat. 3188, provided that: “This title [see Tables for classification] may be cited as the ‘Intelligence Organization Act of 1992’.”


Short Title of 1984 AmendmentPub. L. 98–477, § 1, Oct. 15, 1984, 98 Stat. 2209, provided: “That this Act [see Tables for classification] may be cited as the ‘Central Intelligence Agency Information Act’.”


Short Title of 1982 AmendmentPub. L. 97–200, § 1, June 23, 1982, 96 Stat. 122, provided: “That this Act [see Tables for classification] may be cited as the ‘Intelligence Identities Protection Act of 1982’.”


Short Title of 1949 AmendmentAct Aug. 10, 1949, ch. 412, § 1, 63 Stat. 578, provided that: “This Act [see Tables for classification] may be cited as the ‘National Security Act Amendments of 1949’.”

Sections of National Security Act of 1947, which were classified to former Title 5, were repealed and restated in Title 10, Armed Forces, except as noted, as follows:







Section of formerTitle 5Section of Title 10


171131, 133.
171a(a), (b)133.
171a(c)125, 136, 141, 3010, 3012, 5011, 5031, 8010, 8012.
171a(d)133.
171a(e)132.
171a(f)133.
171a(g)–(i)[Omitted].
171a(j)124.
171c134, 135, 136, 718, 2358.
171c–1, 171c–2[Repealed].
171d1580.
171e171.
171f141, 142.
171g143.
171h2201.
171i2351.
171j173.
172136.
172a3014, 5061, 8014.
172b2203.
172c2204.
172d2208.
172e2209.
172f126.
172g2205.
172h2206.
172i2701.
181–1101, 3011, 3012, 3062, T. 50 § 409.
181–23012.
411a(a)101; T. 50 § 409.
411a(b)5012.
411a(c)5013, 5402.
626(a)8012.
626(b)[Repealed].
626(c)101; T. 50 § 409.
626(d)8013.
626(e)8012.
626(f)8033.
626(g)8011.
626a8012.
626b8013.
626c743, 8062.





Savings ProvisionsPub. L. 108–487, title VIII, § 803, Dec. 23, 2004, 118 Stat. 3962, provided that:
“(a) Head of Intelligence Community.—(1) During the period beginning on the date of the enactment of this Act [Dec. 23, 2004] and ending on the date of the appointment of the Director of National Intelligence [Apr. 21, 2005] under section 102 of the National Security Act of 1947, as amended by section 1011(a) of the National Security Intelligence Reform Act of 2004 [50 U.S.C. 3023], the Director of Central Intelligence may, acting as the head of the intelligence community, discharge the functions and authorities provided in this Act, and the amendments made by this Act [see Effective Date of 2004 Amendments note set out under section 2656f of Title 22, Foreign Relations and Intercourse], to the Director of National Intelligence.

“(2) During the period referred to in paragraph (1) any reference in this Act or the amendments made by this Act to the Director of National Intelligence shall be considered to be a reference to the Director of Central Intelligence, as the head of the intelligence community.

“(3) Upon the appointment of an individual as Director of National Intelligence under section 102 of the National Security Act of 1947, as so amended, any reference in this Act, or in the classified annex to accompany this Act, to the Director of Central Intelligence as head of the intelligence community shall be deemed to be a reference to the Director of National Intelligence.


“(b) Head of Central Intelligence Agency.—(1) During the period beginning on the date of the enactment of this Act [Dec. 23, 2004] and ending on the date of the appointment of the Director of the Central Intelligence Agency under section 104A of the National Security Act of 1947, as amended by section 1011(a) of the National Security Intelligence Reform Act of 2004 [50 U.S.C. 3036], the Director of Central Intelligence may, acting as the head of the Central Intelligence Agency, discharge the functions and authorities provided in this Act, and the amendments made by this Act, to the Director of the Central Intelligence Agency.

“(2) Upon the appointment of an individual as Director of the Central Intelligence Agency under section 104A of the National Security Act of 1947, as so amended, any reference in this Act, or in the classified annex to accompany this Act, to the Director of Central Intelligence as head of the Central Intelligence Agency shall be deemed to be a reference to the Director of the Central Intelligence Agency.”




Act Aug. 10, 1949, ch. 412, § 12(g), 63 Stat. 591, provided: “All laws, orders, regulations, and other actions relating to the National Military Establishment, the Departments of the Army, the Navy, or the Air Force, or to any officer or activity of such establishment or such departments, shall, except to the extent inconsistent with the provisions of this Act [see Tables for classification], have the same effect as if this Act had not been enacted; but, after the effective date of this Act [Aug. 10, 1949], any such law, order, regulation, or other action which vested functions in or otherwise related to any officer, department, or establishment, shall be deemed to have vested such function in or relate to the officer or department, executive or military, succeeding the officer, department, or establishment in which such function was vested. For purposes of this subsection the Department of Defense shall be deemed the department succeeding the National Military Establishment, and the military departments of Army, Navy, and Air Force shall be deemed the departments succeeding the Executive Departments of Army, Navy, and Air Force.”


SeparabilityPub. L. 108–458, title I, § 1103, Dec. 17, 2004, 118 Stat. 3700, provided that: “If any provision of this Act [see Tables for classification], or an amendment made by this Act, or the application of such provision to any person or circumstance is held invalid, the remainder of this Act, or the application of such provision to persons or circumstances other those to which such provision is held invalid shall not be affected thereby.”


Construction of References to Director of Central IntelligencePub. L. 108–487, title VIII, § 802, Dec. 23, 2004, 118 Stat. 3962, provided that: “Except as otherwise specifically provided or otherwise provided by context, any reference in this Act [see Effective Date of 2004 Amendments note set out under section 2656f of Title 22, Foreign Relations and Intercourse], or in the classified annex to accompany this Act, to the Director of Central Intelligence shall be deemed to be a reference to the Director of Central Intelligence as head of the intelligence community.”


Consideration of Adversarial Telecommunications and Cybersecurity Infrastructure When Sharing Intelligence With Foreign Governments and EntitiesPub. L. 116–92, div. E, title LXIII, § 6307, Dec. 20, 2019, 133 Stat. 2189, provided that: “Whenever the head of an element of the intelligence community enters into an intelligence-sharing agreement with a foreign government or any other foreign entity, the head of the element shall consider the pervasiveness of telecommunications and cybersecurity infrastructure, equipment, and services provided by adversaries of the United States, particularly China and Russia, or entities of such adversaries in the country or region of the foreign government or other foreign entity entering into the agreement.”

[For definition of “intelligence community” as used in section 6307 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]

Committee to Counter Active Measures by the Russian Federation To Exert Covert Influence Over Peoples and GovernmentsPub. L. 115–31, div. N, title V, § 501, May 5, 2017, 131 Stat. 823, which established an interagency committee to counter active measures by the Russian Federation to exert covert influence within the executive branch and was formerly set out as a note under this section, was transferred to section 3369d of this title.

Charter for the National Reconnaissance OfficePub. L. 111–84, div. A, title X, § 1035, Oct. 28, 2009, 123 Stat. 2450, provided that: 
“Not later than February 1, 2010, the Director of National Intelligence and the Secretary of Defense shall jointly submit to the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives], the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a revised charter for the National Reconnaissance Office (in this section referred to as the ‘NRO’). The charter shall include the following:
“(1) The organizational and governance structure of the NRO.

“(2) The role of the NRO in the development and generation of requirements and acquisition.

“(3) The scope of the capabilities of the NRO.

“(4) The roles and responsibilities of the NRO and the relationship of the NRO to other organizations and agencies in the intelligence and defense communities.”




Incorporation of Reporting RequirementsPub. L. 108–177, title I, § 106, Dec. 13, 2003, 117 Stat. 2604, provided that:
“(a) In General.—Each requirement to submit a report to the congressional intelligence committees that is included in the joint explanatory statement to accompany the conference report on the bill H.R. 2417 of the One Hundred Eighth Congress [enacted as Pub. L. 108–177], or in the classified annex to this Act, is hereby incorporated into this Act, and is hereby made a requirement in law.

“(b) Congressional Intelligence Committees Defined.—In this section, the term ‘congressional intelligence committees’ means—“(1) the Select Committee on Intelligence of the Senate; and

“(2) the Permanent Select Committee on Intelligence of the House of Representatives.”




Similar provisions were contained in Pub. L. 107–306, title I, § 108, Nov. 27, 2002, 116 Stat. 2388.

National Commission for Review of Research and Development Programs of the United States Intelligence CommunityPub. L. 111–259, title VII, § 701(a)(3), Oct. 7, 2010, 124 Stat. 2745, provided that membership of the National Commission for the Review of the Research and Development Programs of the United States Intelligence Community established by section 1002(a) of Pub. L. 107–306 [formerly set out in a note below] should be considered vacant and new members should be appointed in accordance with such section 1002.
Pub. L. 107–306, title X, Nov. 27, 2002, 116 Stat. 2437, as amended by Pub. L. 108–177, title III, § 315(a), Dec. 13, 2003, 117 Stat. 2610; Pub. L. 111–259, title VII, § 701(a)(1), (4), (b)(3), (c), Oct. 7, 2010, 124 Stat. 2744, 2745; Pub. L. 112–277, title V, § 502, Jan. 14, 2013, 126 Stat. 2476, established the National Commission for the Review of the Research and Development Programs of the United States Intelligence Community to review the status of research and development programs and activities within the intelligence community, including advanced research and development programs and activities, required the Commission to submit a final report of its review to the congressional intelligence committees, the Director of National Intelligence, and the Secretary of Defense not later than Mar. 31, 2013, and provided that the Commission would terminate at the end of the 120-day period beginning on the date that the final report was transmitted to the congressional intelligence committees.

National Commission for the Review of the National Reconnaissance OfficePub. L. 106–120, title VII, Dec. 3, 1999, 113 Stat. 1620, established the National Commission for the Review of the National Reconnaissance Office to review the current organization, practices, and authorities of the National Reconnaissance Office, directed the Commission to submit to the congressional intelligence committees, the Director of Central Intelligence, and the Secretary of Defense a final report on such review not later than Nov. 1, 2000, provided that the Commission would terminate at the end of the 120-day period beginning on the date on which the final report was transmitted to the congressional intelligence committees, and directed the Director of Central Intelligence and the Secretary of Defense to each submit to the congressional intelligence committees an assessment of the final report not later than 60 days after receipt.

Commission on Roles and Capabilities of United States Intelligence CommunityPub. L. 103–359, title IX, Oct. 14, 1994, 108 Stat. 3456, related to establishment, composition, duties, reports, powers, payment of expenses, and termination, not later than Mar. 1, 1996, of the Commission on the Roles and Capabilities of the United States Intelligence Community.

National Commission on Defense and National SecurityPub. L. 101–511, title VIII, § 8104, Nov. 5, 1990, 104 Stat. 1898, as amended by Pub. L. 102–172, title VIII, § 8078, Nov. 26, 1991, 105 Stat. 1189, provided that:
“SECTION 1. This section establishes the National Commission on Defense and National Security.

“SEC. 2. FINDINGS.“The Congress makes the following findings:“(1) Recent revolutionary world events require a fundamental reassessment of the defense and national security policies of the United States.

“(2) Emerging democracies around the world will require political, technical, and economic assistance, as well as military assistance, from the developed free nations in order to thrive and to become productive members of the world community.

“(3) Real and potential military threats to the United States and its allies will continue to exist for the foreseeable future from not just the Soviet Union but also from terrorism and from Third World nations.

“(4) Proliferation of both sophisticated conventional weapons and of nuclear weapons could produce a world more dangerous than we have faced in the past.

“(5) Ethnic rivalries as well as economic inequalities may produce instabilities that could spark serious conflict.

“(6) In order to formulate coherent national policies to meet these challenges of a new world environment, it is essential for the United States to achieve a bipartisan consensus such as that which emerged following World War II.

“(7) Such a consensus can be fostered by the development of policy recommendations from a highly respected group of individuals who do not bear a partisan label and who possess critical expertise and experience.


“SEC. 3. ESTABLISHMENT.“There is established a commission to be known as [the] National Commission on Defense and National Security (hereinafter in this Act referred to as the ‘Commission’). The Commission is established until 30 days following submission of the final report required by section 6 of this section.


“SEC. 4. DUTIES OF COMMISSION.“(a) In General.—The Commission shall analyze and make recommendations to the President and Congress concerning the national security and national defense policies of the United States.

“(b) Matters To Be Analyzed.—Matters to be analyzed by the Commission shall include the following:“(1) The world-wide interests, goals, and objectives of the United States that are vital to the national security of the United States.

“(2) The political, economic, and military developments around the world and the implications of those developments for United States national security interests, including—“(A) the developments in Eastern Europe and the Soviet Union;

“(B) the question of German unification;

“(C) the future of NATO and European economic integration;

“(D) the future of the Pacific Basin; and

“(E) potential instability resulting from regional conflicts or economic problems in the developing world.


“(3) The foreign policy, world-wide commitments, and national defense capabilities of the United States necessary to deter aggression and implement the national security strategy of the United States, including the contribution that can be made by bilateral and multilateral political and economic associations in promoting interests that the United States shares with other members of the world community.

“(4) The proposed short-term uses of the political, economic, military, and other elements of national power for the United States to protect or promote the interests and to achieve the goals and objectives referred to in paragraph (1).

“(5) Long-term options that should be considered further for a number of potential courses of world events over the remainder of the century and into the next century.



“SEC. 5. MEMBERSHIP.“(a) Number and Appointment.—The Commission shall be composed of 10 members, as follows:“(1) Three appointed by the President.

“(2) Three appointed by the Speaker of the House of Representatives.

“(3) One appointed by the minority leader of the House of Representatives.

“(4) Two appointed by the majority leader of the Senate.

“(5) One appointed by the minority leader of the Senate.


“(b) Qualifications.—Persons appointed to the Commission shall be persons who are not officers or employees of the Federal Government (including Members of Congress) and who are specially qualified to serve on the Commission by virtue of their education, training, or experience.

“(c) Terms.—Members shall be appointed for the life of the Commission. A vacancy in the Commission shall be filled in the manner in which the original appointment was made.

“(d) Basic Pay.—Members of the Commission shall serve without pay.

“(e) Quorum.—A majority of the members of the Commission shall constitute a quorum, but a lesser number may hold hearings.

“(f) Chairman and Vice Chairman.—The Chairman of the Commission shall be designated by the President from among the members appointed by the President. The Vice Chairman of the Commission shall be designated by the Speaker of the House of Representatives from among the members appointed by the Speaker.

“(g) Meetings.—The Commission shall meet at the call of the Chairman or a majority of its members.

“(h) Deadline for Appointments.—Members of the Commission shall be appointed not later than the end of the 30-day period beginning on the date of the enactment of this Act [Nov. 5, 1990].


“SEC. 6. REPORTS.“(a) Initial Report.—The Commission shall transmit to the President and to Congress an initial report not later than six months after the date on which the Commission is first constituted with a quorum.

“(b) Final Report.—The Commission shall transmit to the President and to Congress a final report one year following submission of the initial report under subsection (a).

“(c) Contents of Reports.—The report under subsection (b) shall contain a detailed statement of the findings and conclusions of the Commission concerning the matters to be studied by the Commission under section 4, together with its recommendations for such legislation and administrative actions as it considers appropriate. Such report shall include a comprehensive description and discussion of the matters set forth in section 4.

“(d) Reports To Be Unclassified.—Each such report shall be submitted in unclassified form.

“(e) Additional and Minority Views.—Each report may include such additional and minority views as individual members of the Commission may request be included.


“SEC. 7. DIRECTOR AND STAFF OF COMMISSION; EXPERTS AND CONSULTANTS.“(a) Director.—The Commission shall, without regard to section 5311(b) of title 5, United States Code, have a Director who shall be appointed by the Chairman and who shall be paid at a rate not to exceed the maximum rate of basic pay payable for GS–18 of the General Schedule.

“(b) Staff.—The Chairman may appoint and fix the pay of such additional personnel as the Chairman considers appropriate.

“(c) Applicability of Certain Civil Service Laws.—The Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no individual so appointed may receive pay in excess of the annual rate of basic pay payable for GS–18 of the General Schedule.

“(d) Experts and Consultants.—Subject to such rules as may be prescribed by the Commission, the Chairman may procure temporary and intermittent services under section 3109(b) of title 5 of the United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay payable for GS–18 of the General Schedule.

“(e) Staff of Federal Agencies.—Upon request of the Commission, the head of any Federal agency may detail, on a reimbursable basis, any of the personnel of such agency to the Commission to assist the Commission in carrying out its duties under this Act.


“SEC. 8. POWERS OF COMMISSION“(a) Hearings and Sessions.—The Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence, as the Commission considers appropriate.

“(b) Powers of Members and Agents.—Any member or agent of the Commission may, if so authorized by the Commission, take any action which the Commission is authorized to take by this section.

“(c) Obtaining Official Data.—The Chairman or a designee on behalf of the Chairman may request information necessary to enable the Commission to carry out this Act directly from any department or agency of the United States.

“(d) Gifts.—The Commission may accept, use, and dispose of gifts or donations of services or property.

“(e) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.

“(f) Administrative Support Services.—The Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request.


“SEC. 9. INITIAL FUNDING OF COMMISSION.“If funds are not otherwise available for the necessary expenses of the Commission for fiscal year 1991, the Secretary of Defense shall make available to the Commission, from funds available to the Secretary for the fiscal year concerned, such funds as the Commission requires. When funds are specifically appropriated for the expenses of the Commission, the Commission shall reimburse the Secretary from such funds for any funds provided to it under the preceding sentence.”




[References in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.]

Intelligence Priorities and ReorganizationPub. L. 101–510, div. A, title IX, § 907, Nov. 5, 1990, 104 Stat. 1622, required the Secretary of Defense and Director of Central Intelligence to conduct a joint review of all intelligence and intelligence-related activities in the Tactical Intelligence and Related Activities programs and the National Foreign Intelligence Program and reduce by not less than 5 percent the number of personnel detailed to such programs during each of fiscal years 1992 through 1996.

Change of Titles of Secretary of Defense, et al.; ReappointmentAct Aug. 10, 1949, ch. 412, § 12(f), 63 Stat. 591, provided in part that: “The titles of the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, the Under Secretaries and the Assistant Secretaries of the Departments of the Army, Navy, and Air Force, the Chairman of the Munitions Board, and the Chairman of the Research and Development Board, shall not be changed by virtue of this Act [see Tables for classification] and the reappointment of the officials holding such titles on the effective date of this Act [Aug. 10, 1949] shall not be required.”


Executive Documents
Reorganization Plan No. 8 of 1949Act Aug. 10, 1949, ch. 412, § 12(i), 63 Stat. 592, provided that: “Reorganization Plan Numbered 8 of 1949, which was transmitted to the Congress by the President on July 18, 1949 [set out in Appendix to Title 5, Government Organization and Employees] pursuant to the provisions of the Reorganization Act of 1949, shall not take effect, notwithstanding the provisions of section 6 of such Reorganization Act of 1949.”



Ex. Ord. No. 10431. National Security Medal
Ex. Ord. No. 10431, Jan. 19, 1953, 18 F.R. 437, as amended by Ex. Ord. No. 13709, § 1, Oct. 2, 2015, 80 F.R. 60793, provided:
1. There is hereby established a medal to be known as the National Security Medal with accompanying ribbons and appurtenances. The medal and its appurtenances shall be of appropriate design, approved by the Executive Secretary of the National Security Council.
2. The National Security Medal may be awarded to any person, without regard to nationality, including members of the Armed Forces of the United States, for distinguished achievement or outstanding contribution made on or after July 26, 1947, in the field of national security through either exceptionally meritorious service performed in a position of high responsibility or through an act of heroism requiring personal courage of a high degree and complete disregard of personal safety.
3. The decoration established by this order shall be awarded by the President of the United States or, under regulations approved by him, by such person or persons as he may designate.
4. No more than one National Security Medal shall be awarded to any one person, but for subsequent services justifying an award, a suitable device may be awarded to be worn with the Medal.
5. Members of the armed forces of the United States who are awarded the decoration established by this order are authorized to wear the medal and the ribbon symbolic of the award, as may be authorized by uniform regulations approved by the Secretary of Defense.
6. The decoration established by this order may be awarded posthumously.
7. Any individual having personal knowledge of the facts of a potential recipient’s exceptionally meritorious service or act of heroism, either as an eyewitness or from the testimony of others who have personal knowledge or were eyewitnesses, may recommend the potential recipient as a candidate for the award to the Executive Secretary of the National Security Council. Any recommendations shall be made with the concurrence of the department or agency employing the proposed recipient, if appropriate, and be accompanied by complete documentation, including, where necessary, certificates, affidavits, or sworn transcripts of testimony. Each recommendation for an award shall show the exact status, at the time of the rendition of the service on which the recommendation is based, with respect to citizenship, employment, and all other material factors of the person who is being recommended for the National Security Medal. Each recommendation shall contain a draft of an appropriate citation to accompany the award of the National Security Medal.
8. Upon a determination by the Executive Secretary of the National Security Council that the National Security Medal is warranted, and following approval by the President, the Executive Secretary shall notify the Office of the Director of National Intelligence, which will then process the award recommendation, prepare the National Security Medal, with any appropriate devices, and deliver the National Security Medal to the National Security Council for presentation to the recipient.


Regulations Governing the Award of the National Security Medal
Ex. Ord. No. 13709, § 2, Oct. 2, 2015, 80 F.R. 60793, provided that the regulations governing the award of the National Security Medal that were issued pursuant to par. 2 of Ex. Ord. No. 10431 (prior to amendment by Ex. Ord. No. 13709) and published with that order were superseded by Ex. Ord. No. 13709.


Executive Order No. 11905
Ex. Ord. No. 11905, Feb. 18, 1976, 41 F.R. 7703, as amended by Ex. Ord. No. 11985, May 13, 1977, 42 F.R. 25487; Ex. Ord. No. 11994, June 1, 1977, 42 F.R. 28869, which related to United States foreign intelligence activities, was superseded by Ex. Ord. No. 12036, Jan. 24, 1978, 43 F.R. 3674, formerly set out below.


Executive Order No. 12036
Ex. Ord. No. 12036, Jan. 24, 1978, 43 F.R. 3674, as amended by Ex. Ord. No. 12139, May 23, 1979, 44 F.R. 30311, which related to United States foreign intelligence activities, was revoked by Ex. Ord. No. 12333, § 3.6, Dec. 4, 1981, 46 F.R. 59954, prior to Ex. Ord. No. 12333 being amended by Ex. Ord. No. 13470, § 4(j), July 30, 2008, 73 F.R. 45341.

Foreign Intelligence Electronic SurveillanceFor provisions relating to the exercise of certain authority respecting foreign intelligence electronic surveillance, see Ex. Ord. No. 12139, May 23, 1979, 44 F.R. 30311, set out under section 1802 of this title.


Ex. Ord. No. 12333. United States Intelligence Activities
Ex. Ord. No. 12333, Dec. 4, 1981, 46 F.R. 59941, as amended by Ex. Ord. No. 13284, § 18, Jan. 23, 2003, 68 F.R. 4077; Ex. Ord. No. 13355, §§ 2, 3, 6, Aug. 27, 2004, 69 F.R. 53593; Ex. Ord. No. 13470, §§ 1–4, July 30, 2008, 73 F.R. 45325, provided:

TABLE OF CONTENTS [Omitted.]Timely, accurate, and insightful information about the activities, capabilities, plans, and intentions of foreign powers, organizations, and persons, and their agents, is essential to the national security of the United States. All reasonable and lawful means must be used to ensure that the United States will receive the best intelligence available. For that purpose, by virtue of the authority vested in me by the Constitution and the laws of the United States of America, including the National Security Act of 1947, as amended (Act) [50 U.S.C. 3001 et seq.], and as President of the United States of America, in order to provide for the effective conduct of United States intelligence activities and the protection of constitutional rights, it is hereby ordered as follows:

PART 1—GOALS, DIRECTIONS, DUTIES, AND RESPONSIBILITIES WITH RESPECT TO UNITED STATES INTELLIGENCE EFFORTS1.1 GoalsThe United States intelligence effort shall provide the President, the National Security Council, and the Homeland Security Council with the necessary information on which to base decisions concerning the development and conduct of foreign, defense, and economic policies, and the protection of United States national interests from foreign security threats. All departments and agencies shall cooperate fully to fulfill this goal.
(a) All means, consistent with applicable Federal law and this order, and with full consideration of the rights of United States persons, shall be used to obtain reliable intelligence information to protect the United States and its interests.
(b) The United States Government has a solemn obligation, and shall continue in the conduct of intelligence activities under this order, to protect fully the legal rights of all United States persons, including freedoms, civil liberties, and privacy rights guaranteed by Federal law.
(c) Intelligence collection under this order should be guided by the need for information to respond to intelligence priorities set by the President.
(d) Special emphasis should be given to detecting and countering:
(1) Espionage and other threats and activities directed by foreign powers or their intelligence services against the United States and its interests;
(2) Threats to the United States and its interests from terrorism; and
(3) Threats to the United States and its interests from the development, possession, proliferation, or use of weapons of mass destruction.
(e) Special emphasis shall be given to the production of timely, accurate, and insightful reports, responsive to decisionmakers in the executive branch, that draw on all appropriate sources of information, including open source information, meet rigorous analytic standards, consider diverse analytic viewpoints, and accurately represent appropriate alternative views.
(f) State, local, and tribal governments are critical partners in securing and defending the United States from terrorism and other threats to the United States and its interests. Our national intelligence effort should take into account the responsibilities and requirements of State, local, and tribal governments and, as appropriate, private sector entities, when undertaking the collection and dissemination of information and intelligence to protect the United States.
(g) All departments and agencies have a responsibility to prepare and to provide intelligence in a manner that allows the full and free exchange of information, consistent with applicable law and presidential guidance.

1.2 The National Security Council(a) Purpose. The National Security Council (NSC) shall act as the highest ranking executive branch entity that provides support to the President for review of, guidance for, and direction to the conduct of all foreign intelligence, counterintelligence, and covert action, and attendant policies and programs.
(b) Covert Action and Other Sensitive Intelligence Operations. The NSC shall consider and submit to the President a policy recommendation, including all dissents, on each proposed covert action and conduct a periodic review of ongoing covert action activities, including an evaluation of the effectiveness and consistency with current national policy of such activities and consistency with applicable legal requirements. The NSC shall perform such other functions related to covert action as the President may direct, but shall not undertake the conduct of covert actions. The NSC shall also review proposals for other sensitive intelligence operations.

1.3 Director of National IntelligenceSubject to the authority, direction, and control of the President, the Director of National Intelligence (Director) shall serve as the head of the Intelligence Community, act as the principal adviser to the President, to the NSC, and to the Homeland Security Council for intelligence matters related to national security, and shall oversee and direct the implementation of the National Intelligence Program and execution of the National Intelligence Program budget. The Director will lead a unified, coordinated, and effective intelligence effort. In addition, the Director shall, in carrying out the duties and responsibilities under this section, take into account the views of the heads of departments containing an element of the Intelligence Community and of the Director of the Central Intelligence Agency.
(a) Except as otherwise directed by the President or prohibited by law, the Director shall have access to all information and intelligence described in section 1.5(a) of this order. For the purpose of access to and sharing of information and intelligence, the Director:
(1) Is hereby assigned the function under section 3(5) of the Act, to determine that intelligence, regardless of the source from which derived and including information gathered within or outside the United States, pertains to more than one United States Government agency; and
(2) Shall develop guidelines for how information or intelligence is provided to or accessed by the Intelligence Community in accordance with section 1.5(a) of this order, and for how the information or intelligence may be used and shared by the Intelligence Community. All guidelines developed in accordance with this section shall be approved by the Attorney General and, where applicable, shall be consistent with guidelines issued pursuant to section 1016 of the Intelligence Reform and Terrorism Protection Act of 2004 (Public Law 108–458) (IRTPA).
(b) In addition to fulfilling the obligations and responsibilities prescribed by the Act, the Director:
(1) Shall establish objectives, priorities, and guidance for the Intelligence Community to ensure timely and effective collection, processing, analysis, and dissemination of intelligence, of whatever nature and from whatever source derived;
(2) May designate, in consultation with affected heads of departments or Intelligence Community elements, one or more Intelligence Community elements to develop and to maintain services of common concern on behalf of the Intelligence Community if the Director determines such services can be more efficiently or effectively accomplished in a consolidated manner;
(3) Shall oversee and provide advice to the President and the NSC with respect to all ongoing and proposed covert action programs;
(4) In regard to the establishment and conduct of intelligence arrangements and agreements with foreign governments and international organizations:
(A) May enter into intelligence and counterintelligence arrangements and agreements with foreign governments and international organizations;
(B) Shall formulate policies concerning intelligence and counterintelligence arrangements and agreements with foreign governments and international organizations; and
(C) Shall align and synchronize intelligence and counterintelligence foreign relationships among the elements of the Intelligence Community to further United States national security, policy, and intelligence objectives;
(5) Shall participate in the development of procedures approved by the Attorney General governing criminal drug intelligence activities abroad to ensure that these activities are consistent with foreign intelligence programs;
(6) Shall establish common security and access standards for managing and handling intelligence systems, information, and products, with special emphasis on facilitating:
(A) The fullest and most prompt access to and dissemination of information and intelligence practicable, assigning the highest priority to detecting, preventing, preempting, and disrupting terrorist threats and activities against the United States, its interests, and allies; and
(B) The establishment of standards for an interoperable information sharing enterprise that facilitates the sharing of intelligence information among elements of the Intelligence Community;
(7) Shall ensure that appropriate departments and agencies have access to intelligence and receive the support needed to perform independent analysis;
(8) Shall protect, and ensure that programs are developed to protect, intelligence sources, methods, and activities from unauthorized disclosure;
(9) Shall, after consultation with the heads of affected departments and agencies, establish guidelines for Intelligence Community elements for:
(A) Classification and declassification of all intelligence and intelligence-related information classified under the authority of the Director or the authority of the head of a department or Intelligence Community element; and
(B) Access to and dissemination of all intelligence and intelligence-related information, both in its final form and in the form when initially gathered, to include intelligence originally classified by the head of a department or Intelligence Community element, except that access to and dissemination of information concerning United States persons shall be governed by procedures developed in accordance with Part 2 of this order;
(10) May, only with respect to Intelligence Community elements, and after consultation with thehead [sic] of the originating Intelligence Community element or the head of the originating department, declassify, or direct the declassification of, information or intelligence relating to intelligence sources, methods, and activities. The Director may only delegate this authority to the Principal Deputy Director of National Intelligence;
(11) May establish, operate, and direct one or more national intelligence centers to address intelligence priorities;
(12) May establish Functional Managers and Mission Managers, and designate officers or employees of the United States to serve in these positions.
(A) Functional Managers shall report to the Director concerning the execution of their duties as Functional Managers, and may be charged with developing and implementing strategic guidance, policies, and procedures for activities related to a specific intelligence discipline or set of intelligence activities; set training and tradecraft standards; and ensure coordination within and across intelligence disciplines and Intelligence Community elements and with related non-intelligence activities. Functional Managers may also advise the Director on: the management of resources; policies and procedures; collection capabilities and gaps; processing and dissemination of intelligence; technical architectures; and other issues or activities determined by the Director.
(i) The Director of the National Security Agency is designated the Functional Manager for signals intelligence;
(ii) The Director of the Central Intelligence Agency is designated the Functional Manager for human intelligence; and
(iii) The Director of the National Geospatial-Intelligence Agency is designated the Functional Manager for geospatial intelligence.
(B) Mission Managers shall serve as principal substantive advisors on all or specified aspects of intelligence related to designated countries, regions, topics, or functional issues;
(13) Shall establish uniform criteria for the determination of relative priorities for the transmission of critical foreign intelligence, and advise the Secretary of Defense concerning the communications requirements of the Intelligence Community for the transmission of such communications;
(14) Shall have ultimate responsibility for production and dissemination of intelligence produced by the Intelligence Community and authority to levy analytic tasks on intelligence production organizations within the Intelligence Community, in consultation with the heads of the Intelligence Community elements concerned;
(15) May establish advisory groups for the purpose of obtaining advice from within the Intelligence Community to carry out the Director’s responsibilities, to include Intelligence Community executive management committees composed of senior Intelligence Community leaders. Advisory groups shall consist of representatives from elements of the Intelligence Community, as designated by the Director, or other executive branch departments, agencies, and offices, as appropriate;
(16) Shall ensure the timely exploitation and dissemination of data gathered by national intelligence collection means, and ensure that the resulting intelligence is disseminated immediately to appropriate government elements, including military commands;
(17) Shall determine requirements and priorities for, and manage and direct the tasking, collection, analysis, production, and dissemination of, national intelligence by elements of the Intelligence Community, including approving requirements for collection and analysis and resolving conflicts in collection requirements and in the tasking of national collection assets of Intelligence Community elements (except when otherwise directed by the President or when the Secretary of Defense exercises collection tasking authority under plans and arrangements approved by the Secretary of Defense and the Director);
(18) May provide advisory tasking concerning collection and analysis of information or intelligence relevant to national intelligence or national security to departments, agencies, and establishments of the United States Government that are not elements of the Intelligence Community; and shall establish procedures, in consultation with affected heads of departments or agencies and subject to approval by the Attorney General, to implement this authority and to monitor or evaluate the responsiveness of United States Government departments, agencies, and other establishments;
(19) Shall fulfill the responsibilities in section 1.3(b)(17) and (18) of this order, consistent with applicable law and with full consideration of the rights of United States persons, whether information is to be collected inside or outside the United States;
(20) Shall ensure, through appropriate policies and procedures, the deconfliction, coordination, and integration of all intelligence activities conducted by an Intelligence Community element or funded by the National Intelligence Program. In accordance with these policies and procedures:
(A) The Director of the Federal Bureau of Investigation shall coordinate the clandestine collection of foreign intelligence collected through human sources or through human-enabled means and counterintelligence activities inside the United States;
(B) The Director of the Central Intelligence Agency shall coordinate the clandestine collection of foreign intelligence collected through human sources or through human-enabled means and counterintelligence activities outside the United States;
(C) All policies and procedures for the coordination of counterintelligence activities and the clandestine collection of foreign intelligence inside the United States shall be subject to the approval of the Attorney General; and
(D) All policies and procedures developed under this section shall be coordinated with the heads of affected departments and Intelligence Community elements;
(21) Shall, with the concurrence of the heads of affected departments and agencies, establish joint procedures to deconflict, coordinate, and synchronize intelligence activities conducted by an Intelligence Community element or funded by the National Intelligence Program, with intelligence activities, activities that involve foreign intelligence and security services, or activities that involve the use of clandestine methods, conducted by other United States Government departments, agencies, and establishments;
(22) Shall, in coordination with the heads of departments containing elements of the Intelligence Community, develop procedures to govern major system acquisitions funded in whole or in majority part by the National Intelligence Program;
(23) Shall seek advice from the Secretary of State to ensure that the foreign policy implications of proposed intelligence activities are considered, and shall ensure, through appropriate policies and procedures, that intelligence activities are conducted in a manner consistent with the responsibilities pursuant to law and presidential direction of Chiefs of United States Missions; and
(24) Shall facilitate the use of Intelligence Community products by the Congress in a secure manner.
(c) The Director’s exercise of authorities in the Act and this order shall not abrogate the statutory or other responsibilities of the heads of departments of the United States Government or the Director of the Central Intelligence Agency. Directives issued and actions taken by the Director in the exercise of the Director’s authorities and responsibilities to integrate, coordinate, and make the Intelligence Community more effective in providing intelligence related to national security shall be implemented by the elements of the Intelligence Community, provided that any department head whose department contains an element of the Intelligence Community and who believes that a directive or action of the Director violates the requirements of section 1018 of the IRTPA or this subsection shall bring the issue to the attention of the Director, the NSC, or the President for resolution in a manner that respects and does not abrogate the statutory responsibilities of the heads of the departments.
(d) Appointments to certain positions.
(1) The relevant department or bureau head shall provide recommendations and obtain the concurrence of the Director for the selection of: the Director of the National Security Agency, the Director of the National Reconnaissance Office, the Director of the National Geospatial-Intelligence Agency, the Under Secretary of Homeland Security for Intelligence and Analysis, the Assistant Secretary of State for Intelligence and Research, the Director of the Office of Intelligence and Counterintelligence of the Department of Energy, the Assistant Secretary for Intelligence and Analysis of the Department of the Treasury, and the Executive Assistant Director for the National Security Branch of the Federal Bureau of Investigation. If the Director does not concur in the recommendation, the department head may not fill the vacancy or make the recommendation to the President, as the case may be. If the department head and the Director do not reach an agreement on the selection or recommendation, the Director and the department head concerned may advise the President directly of the Director’s intention to withhold concurrence.
(2) The relevant department head shall consult with the Director before appointing an individual to fill a vacancy or recommending to the President an individual be nominated to fill a vacancy in any of the following positions: the Under Secretary of Defense for Intelligence [now Under Secretary of Defense for Intelligence and Security]; the Director of the Defense Intelligence Agency; uniformed heads of the intelligence elements of the Army, the Navy, the Air Force, and the Marine Corps above the rank of Major General or Rear Admiral; the Assistant Commandant of the Coast Guard for Intelligence; and the Assistant Attorney General for National Security.
(e) Removal from certain positions.
(1) Except for the Director of the Central Intelligence Agency, whose removal the Director may recommend to the President, the Director and the relevant department head shall consult on the removal, or recommendation to the President for removal, as the case may be, of: the Director of the National Security Agency, the Director of the National Geospatial-Intelligence Agency, the Director of the Defense Intelligence Agency, the Under Secretary of Homeland Security for Intelligence and Analysis, the Assistant Secretary of State for Intelligence and Research, and the Assistant Secretary for Intelligence and Analysis of the Department of the Treasury. If the Director and the department head do not agree on removal, or recommendation for removal, either may make a recommendation to the President for the removal of the individual.
(2) The Director and the relevant department or bureau head shall consult on the removal of: the Executive Assistant Director for the National Security Branch of the Federal Bureau of Investigation, the Director of the Office of Intelligence and Counterintelligence of the Department of Energy, the Director of the National Reconnaissance Office, the Assistant Commandant of the Coast Guard for Intelligence, and the Under Secretary of Defense for Intelligence [now Under Secretary of Defense for Intelligence and Security]. With respect to an individual appointed by a department head, the department head may remove the individual upon the request of the Director; if the department head chooses not to remove the individual, either the Director or the department head may advise the President of the department head’s intention to retain the individual. In the case of the Under Secretary of Defense for Intelligence, the Secretary of Defense may recommend to the President either the removal or the retention of the individual. For uniformed heads of the intelligence elements of the Army, the Navy, the Air Force, and the Marine Corps, the Director may make a recommendation for removal to the Secretary of Defense.
(3) Nothing in this subsection shall be construed to limit or otherwise affect the authority of the President to nominate, appoint, assign, or terminate the appointment or assignment of any individual, with or without a consultation, recommendation, or concurrence.

1.4 The Intelligence CommunityConsistent with applicable Federal law and with the other provisions of this order, and under the leadership of the Director, as specified in such law and this order, the Intelligence Community shall:
(a) Collect and provide information needed by the President and, in the performance of executive functions, the Vice President, the NSC, the Homeland Security Council, the Chairman of the Joint Chiefs of Staff, senior military commanders, and other executive branch officials and, as appropriate, the Congress of the United States;
(b) In accordance with priorities set by the President, collect information concerning, and conduct activities to protect against, international terrorism, proliferation of weapons of mass destruction, intelligence activities directed against the United States, international criminal drug activities, and other hostile activities directed against the United States by foreign powers, organizations, persons, and their agents;
(c) Analyze, produce, and disseminate intelligence;
(d) Conduct administrative, technical, and other support activities within the United States and abroad necessary for the performance of authorized activities, to include providing services of common concern for the Intelligence Community as designated by the Director in accordance with this order;
(e) Conduct research, development, and procurement of technical systems and devices relating to authorized functions and missions or the provision of services of common concern for the Intelligence Community;
(f) Protect the security of intelligence related activities, information, installations, property, and employees by appropriate means, including such investigations of applicants, employees, contractors, and other persons with similar associations with the Intelligence Community elements as are necessary;
(g) Take into account State, local, and tribal governments’ and, as appropriate, private sector entities’ information needs relating to national and homeland security;
(h) Deconflict, coordinate, and integrate all intelligence activities and other information gathering in accordance with section 1.3(b)(20) of this order; and
(i) Perform such other functions and duties related to intelligence activities as the President may direct.

1.5 Duties and Responsibilities of the Heads of Executive Branch Departments and AgenciesThe heads of all departments and agencies shall:
(a) Provide the Director access to all information and intelligence relevant to the national security or that otherwise is required for the performance of the Director’s duties, to include administrative and other appropriate management information, except such information excluded by law, by the President, or by the Attorney General acting under this order at the direction of the President;
(b) Provide all programmatic and budgetary information necessary to support the Director in developing the National Intelligence Program;
(c) Coordinate development and implementation of intelligence systems and architectures and, as appropriate, operational systems and architectures of their departments, agencies, and other elements with the Director to respond to national intelligence requirements and all applicable information sharing and security guidelines, information privacy, and other legal requirements;
(d) Provide, to the maximum extent permitted by law, subject to the availability of appropriations and not inconsistent with the mission of the department or agency, such further support to the Director as the Director may request, after consultation with the head of the department or agency, for the performance of the Director’s functions;
(e) Respond to advisory tasking from the Director under section 1.3(b)(18) of this order to the greatest extent possible, in accordance with applicable policies established by the head of the responding department or agency;
(f) Ensure that all elements within the department or agency comply with the provisions of Part 2 of this order, regardless of Intelligence Community affiliation, when performing foreign intelligence and counterintelligence functions;
(g) Deconflict, coordinate, and integrate all intelligence activities in accordance with section 1.3(b)(20), and intelligence and other activities in accordance with section 1.3(b)(21) of this order;
(h) Inform the Attorney General, either directly or through the Federal Bureau of Investigation, and the Director of clandestine collection of foreign intelligence and counterintelligence activities inside the United States not coordinated with the Federal Bureau of Investigation;
(i) Pursuant to arrangements developed by the head of the department or agency and the Director of the Central Intelligence Agency and approved by the Director, inform the Director and the Director of the Central Intelligence Agency, either directly or through his designee serving outside the United States, as appropriate, of clandestine collection of foreign intelligence collected through human sources or through human-enabled means outside the United States that has not been coordinated with the Central Intelligence Agency; and
(j) Inform the Secretary of Defense, either directly or through his designee, as appropriate, of clandestine collection of foreign intelligence outside the United States in a region of combat or contingency military operations designated by the Secretary of Defense, for purposes of this paragraph, after consultation with the Director of National Intelligence.

1.6 Heads of Elements of the Intelligence CommunityThe heads of elements of the Intelligence Community shall:
(a) Provide the Director access to all information and intelligence relevant to the national security or that otherwise is required for the performance of the Director’s duties, to include administrative and other appropriate management information, except such information excluded by law, by the President, or by the Attorney General acting under this order at the direction of the President;
(b) Report to the Attorney General possible violations of Federal criminal laws by employees and of specified Federal criminal laws by any other person as provided in procedures agreed upon by the Attorney General and the head of the department, agency, or establishment concerned, in a manner consistent with the protection of intelligence sources and methods, as specified in those procedures;
(c) Report to the Intelligence Oversight Board, consistent with Executive Order 13462 of February 29, 2008, and provide copies of all such reports to the Director, concerning any intelligence activities of their elements that they have reason to believe may be unlawful or contrary to executive order or presidential directive;
(d) Protect intelligence and intelligence sources, methods, and activities from unauthorized disclosure in accordance with guidance from the Director;
(e) Facilitate, as appropriate, the sharing of information or intelligence, as directed by law or the President, to State, local, tribal, and private sector entities;
(f) Disseminate information or intelligence to foreign governments and international organizations under intelligence or counterintelligence arrangements or agreements established in accordance with section 1.3(b)(4) of this order;
(g) Participate in the development of procedures approved by the Attorney General governing production and dissemination of information or intelligence resulting from criminal drug intelligence activities abroad if they have intelligence responsibilities for foreign or domestic criminal drug production and trafficking; and
(h) Ensure that the inspectors general, general counsels, and agency officials responsible for privacy or civil liberties protection for their respective organizations have access to any information or intelligence necessary to perform their official duties.

1.7 Intelligence Community ElementsEach element of the Intelligence Community shall have the duties and responsibilities specified below, in addition to those specified by law or elsewhere in this order. Intelligence Community elements within executive departments shall serve the information and intelligence needs of their respective heads of departments and also shall operate as part of an integrated Intelligence Community, as provided in law or this order.
(a) THE CENTRAL INTELLIGENCE AGENCY. The Director of the Central Intelligence Agency shall:
(1) Collect (including through clandestine means), analyze, produce, and disseminate foreign intelligence and counterintelligence;
(2) Conduct counterintelligence activities without assuming or performing any internal security functions within the United States;
(3) Conduct administrative and technical support activities within and outside the United States as necessary for cover and proprietary arrangements;
(4) Conduct covert action activities approved by the President. No agency except the Central Intelligence Agency (or the Armed Forces of the United States in time of war declared by the Congress or during any period covered by a report from the President to the Congress consistent with the War Powers Resolution, Public Law 93–148) may conduct any covert action activity unless the President determines that another agency is more likely to achieve a particular objective;
(5) Conduct foreign intelligence liaison relationships with intelligence or security services of foreign governments or international organizations consistent with section 1.3(b)(4) of this order;
(6) Under the direction and guidance of the Director, and in accordance with section 1.3(b)(4) of this order, coordinate the implementation of intelligence and counterintelligence relationships between elements of the Intelligence Community and the intelligence or security services of foreign governments or international organizations; and
(7) Perform such other functions and duties related to intelligence as the Director may direct.
(b) THE DEFENSE INTELLIGENCE AGENCY. The Director of the Defense Intelligence Agency shall:
(1) Collect (including through clandestine means), analyze, produce, and disseminate foreign intelligence and counterintelligence to support national and departmental missions;
(2) Collect, analyze, produce, or, through tasking and coordination, provide defense and defense-related intelligence for the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, combatant commanders, other Defense components, and non-Defense agencies;
(3) Conduct counterintelligence activities;
(4) Conduct administrative and technical support activities within and outside the United States as necessary for cover and proprietary arrangements;
(5) Conduct foreign defense intelligence liaison relationships and defense intelligence exchange programs with foreign defense establishments, intelligence or security services of foreign governments, and international organizations in accordance with sections 1.3(b)(4), 1.7(a)(6), and 1.10(i) of this order;
(6) Manage and coordinate all matters related to the Defense Attaché system; and
(7) Provide foreign intelligence and counterintelligence staff support as directed by the Secretary of Defense.
(c) THE NATIONAL SECURITY AGENCY. The Director of the National Security Agency shall:
(1) Collect (including through clandestine means), process, analyze, produce, and disseminate signals intelligence information and data for foreign intelligence and counterintelligence purposes to support national and departmental missions;
(2) Establish and operate an effective unified organization for signals intelligence activities, except for the delegation of operational control over certain operations that are conducted through other elements of the Intelligence Community. No other department or agency may engage in signals intelligence activities except pursuant to a delegation by the Secretary of Defense, after coordination with the Director;
(3) Control signals intelligence collection and processing activities, including assignment of resources to an appropriate agent for such periods and tasks as required for the direct support of military commanders;
(4) Conduct administrative and technical support activities within and outside the United States as necessary for cover arrangements;
(5) Provide signals intelligence support for national and departmental requirements and for the conduct of military operations;
(6) Act as the National Manager for National Security Systems as established in law and policy, and in this capacity be responsible to the Secretary of Defense and to the Director;
(7) Prescribe, consistent with section 102A(g) of the Act, within its field of authorized operations, security regulations covering operating practices, including the transmission, handling, and distribution of signals intelligence and communications security material within and among the elements under control of the Director of the National Security Agency, and exercise the necessary supervisory control to ensure compliance with the regulations; and
(8) Conduct foreign cryptologic liaison relationships in accordance with sections 1.3(b)(4), 1.7(a)(6), and 1.10(i) of this order.
(d) THE NATIONAL RECONNAISSANCE OFFICE. The Director of the National Reconnaissance Office shall:
(1) Be responsible for research and development, acquisition, launch, deployment, and operation of overhead systems and related data processing facilities to collect intelligence and information to support national and departmental missions and other United States Government needs; and
(2) Conduct foreign liaison relationships relating to the above missions, in accordance with sections 1.3(b)(4), 1.7(a)(6), and 1.10(i) of this order.
(e) THE NATIONAL GEOSPATIAL-INTELLIGENCE AGENCY. The Director of the National Geospatial-Intelligence Agency shall:
(1) Collect, process, analyze, produce, and disseminate geospatial intelligence information and data for foreign intelligence and counterintelligence purposes to support national and departmental missions;
(2) Provide geospatial intelligence support for national and departmental requirements and for the conduct of military operations;
(3) Conduct administrative and technical support activities within and outside the United States as necessary for cover arrangements; and
(4) Conduct foreign geospatial intelligence liaison relationships, in accordance with sections 1.3(b)(4), 1.7(a)(6), and 1.10(i) of this order.
(f) THE INTELLIGENCE AND COUNTERINTELLIGENCE ELEMENTS OF THE ARMY, NAVY, AIR FORCE, AND MARINE CORPS. The Commanders and heads of the intelligence and counterintelligence elements of the Army, Navy, Air Force, and Marine Corps shall:
(1) Collect (including through clandestine means), produce, analyze, and disseminate defense and defense-related intelligence and counterintelligence to support departmental requirements, and, as appropriate, national requirements;
(2) Conduct counterintelligence activities;
(3) Monitor the development, procurement, and management of tactical intelligence systems and equipment and conduct related research, development, and test and evaluation activities; and
(4) Conduct military intelligence liaison relationships and military intelligence exchange programs with selected cooperative foreign defense establishments and international organizations in accordance with sections 1.3(b)(4), 1.7(a)(6), and 1.10(i) of this order.
(g) INTELLIGENCE ELEMENTS OF THE FEDERAL BUREAU OF INVESTIGATION. Under the supervision of the Attorney General and pursuant to such regulations as the Attorney General may establish, the intelligence elements of the Federal Bureau of Investigation shall:
(1) Collect (including through clandestine means), analyze, produce, and disseminate foreign intelligence and counterintelligence to support national and departmental missions, in accordance with procedural guidelines approved by the Attorney General, after consultation with the Director;
(2) Conduct counterintelligence activities; and
(3) Conduct foreign intelligence and counterintelligence liaison relationships with intelligence, security, and law enforcement services of foreign governments or international organizations in accordance with sections 1.3(b)(4) and 1.7(a)(6) of this order.
(h) THE INTELLIGENCE AND COUNTERINTELLIGENCE ELEMENTS OF THE COAST GUARD. The Commandant of the Coast Guard shall:
(1) Collect (including through clandestine means), analyze, produce, and disseminate foreign intelligence and counterintelligence including defense and defense-related information and intelligence to support national and departmental missions;
(2) Conduct counterintelligence activities;
(3) Monitor the development, procurement, and management of tactical intelligence systems and equipment and conduct related research, development, and test and evaluation activities; and
(4) Conduct foreign intelligence liaison relationships and intelligence exchange programs with foreign intelligence services, security services or international organizations in accordance with sections 1.3(b)(4), 1.7(a)(6), and, when operating as part of the Department of Defense, 1.10(i) of this order.
(i) THE BUREAU OF INTELLIGENCE AND RESEARCH, DEPARTMENT OF STATE; THE OFFICE OF INTELLIGENCE AND ANALYSIS, DEPARTMENT OF THE TREASURY; THE OFFICE OF NATIONAL SECURITY INTELLIGENCE, DRUG ENFORCEMENT ADMINISTRATION; THE OFFICE OF INTELLIGENCE AND ANALYSIS, DEPARTMENT OF HOMELAND SECURITY; AND THE OFFICE OF INTELLIGENCE AND COUNTERINTELLIGENCE, DEPARTMENT OF ENERGY. The heads of the Bureau of Intelligence and Research, Department of State; the Office of Intelligence and Analysis, Department of the Treasury; the Office of National Security Intelligence, Drug Enforcement Administration; the Office of Intelligence and Analysis, Department of Homeland Security; and the Office of Intelligence and Counterintelligence, Department of Energy shall:
(1) Collect (overtly or through publicly available sources), analyze, produce, and disseminate information, intelligence, and counterintelligence to support national and departmental missions; and
(2) Conduct and participate in analytic or information exchanges with foreign partners and international organizations in accordance with sections 1.3(b)(4) and 1.7(a)(6) of this order.
(j) THE OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE. The Director shall collect (overtly or through publicly available sources), analyze, produce, and disseminate information, intelligence, and counterintelligence to support the missions of the Office of the Director of National Intelligence, including the National Counterterrorism Center, and to support other national missions.

1.8 The Department of StateIn addition to the authorities exercised by the Bureau of Intelligence and Research under sections 1.4 and 1.7(i) of this order, the Secretary of State shall:
(a) Collect (overtly or through publicly available sources) information relevant to United States foreign policy and national security concerns;
(b) Disseminate, to the maximum extent possible, reports received from United States diplomatic and consular posts;
(c) Transmit reporting requirements and advisory taskings of the Intelligence Community to the Chiefs of United States Missions abroad; and
(d) Support Chiefs of United States Missions in discharging their responsibilities pursuant to law and presidential direction.

1.9 The Department of the TreasuryIn addition to the authorities exercised by the Office of Intelligence and Analysis of the Department of the Treasury under sections 1.4 and 1.7(i) of this order the Secretary of the Treasury shall collect (overtly or through publicly available sources) foreign financial information and, in consultation with the Department of State, foreign economic information.

1.10 The Department of DefenseThe Secretary of Defense shall:
(a) Collect (including through clandestine means), analyze, produce, and disseminate information and intelligence and be responsive to collection tasking and advisory tasking by the Director;
(b) Collect (including through clandestine means), analyze, produce, and disseminate defense and defense-related intelligence and counterintelligence, as required for execution of the Secretary’s responsibilities;
(c) Conduct programs and missions necessary to fulfill national, departmental, and tactical intelligence requirements;
(d) Conduct counterintelligence activities in support of Department of Defense components and coordinate counterintelligence activities in accordance with section 1.3(b)(20) and (21) of this order;
(e) Act, in coordination with the Director, as the executive agent of the United States Government for signals intelligence activities;
(f) Provide for the timely transmission of critical intelligence, as defined by the Director, within the United States Government;
(g) Carry out or contract for research, development, and procurement of technical systems and devices relating to authorized intelligence functions;
(h) Protect the security of Department of Defense installations, activities, information, property, and employees by appropriate means, including such investigations of applicants, employees, contractors, and other persons with similar associations with the Department of Defense as are necessary;
(i) Establish and maintain defense intelligence relationships and defense intelligence exchange programs with selected cooperative foreign defense establishments, intelligence or security services of foreign governments, and international organizations, and ensure that such relationships and programs are in accordance with sections 1.3(b)(4), 1.3(b)(21) and 1.7(a)(6) of this order;
(j) Conduct such administrative and technical support activities within and outside the United States as are necessary to provide for cover and proprietary arrangements, to perform the functions described in [sub]sections (a) though [sic] (i) above, and to support the Intelligence Community elements of the Department of Defense; and
(k) Use the Intelligence Community elements within the Department of Defense identified in section 1.7(b) through (f) and, when the Coast Guard is operating as part of the Department of Defense, (h) above to carry out the Secretary of Defense’s responsibilities assigned in this section or other departments, agencies, or offices within the Department of Defense, as appropriate, to conduct the intelligence missions and responsibilities assigned to the Secretary of Defense.

1.11 The Department of Homeland SecurityIn addition to the authorities exercised by the Office of Intelligence and Analysis of the Department of Homeland Security under sections 1.4 and 1.7(i) of this order, the Secretary of Homeland Security shall conduct, through the United States Secret Service, activities to determine the existence and capability of surveillance equipment being used against the President or the Vice President of the United States, the Executive Office of the President, and, as authorized by the Secretary of Homeland Security or the President, other Secret Service protectees and United States officials. No information shall be acquired intentionally through such activities except to protect against use of such surveillance equipment, and those activities shall be conducted pursuant to procedures agreed upon by the Secretary of Homeland Security and the Attorney General.

1.12 The Department of EnergyIn addition to the authorities exercised by the Office of Intelligence and Counterintelligence of the Department of Energy under sections 1.4 and 1.7(i) of this order, the Secretary of Energy shall:
(a) Provide expert scientific, technical, analytic, and research capabilities to other agencies within the Intelligence Community, as appropriate;
(b) Participate in formulating intelligence collection and analysis requirements where the special expert capability of the Department can contribute; and
(c) Participate with the Department of State in overtly collecting information with respect to foreign energy matters.

1.13 The Federal Bureau of InvestigationIn addition to the authorities exercised by the intelligence elements of the Federal Bureau of Investigation of the Department of Justice under sections 1.4 and 1.7(g) of this order and under the supervision of the Attorney General and pursuant to such regulations as the Attorney General may establish, the Director of the Federal Bureau of Investigation shall provide technical assistance, within or outside the United States, to foreign intelligence and law enforcement services, consistent with section 1.3(b)(20) and (21) of this order, as may be necessary to support national or departmental missions.

PART 2—CONDUCT OF INTELLIGENCE ACTIVITIES2.1 NeedTimely, accurate, and insightful information about the activities, capabilities, plans, and intentions of foreign powers, organizations, and persons, and their agents, is essential to informed decisionmaking in the areas of national security, national defense, and foreign relations. Collection of such information is a priority objective and will be pursued in a vigorous, innovative, and responsible manner that is consistent with the Constitution and applicable law and respectful of the principles upon which the United States was founded.

2.2 PurposeThis Order is intended to enhance human and technical collection techniques, especially those undertaken abroad, and the acquisition of significant foreign intelligence, as well as the detection and countering of international terrorist activities, the spread of weapons of mass destruction, and espionage conducted by foreign powers. Set forth below are certain general principles that, in addition to and consistent with applicable laws, are intended to achieve the proper balance between the acquisition of essential information and protection of individual interests. Nothing in this Order shall be construed to apply to or interfere with any authorized civil or criminal law enforcement responsibility of any department or agency.

2.3 Collection of InformationElements of the Intelligence Community are authorized to collect, retain, or disseminate information concerning United States persons only in accordance with procedures established by the head of the Intelligence Community element concerned or by the head of a department containing such element and approved by the Attorney General, consistent with the authorities provided by Part 1 of this Order, after consultation with the Director. Those procedures shall permit collection, retention, and dissemination of the following types of information:
(a) Information that is publicly available or collected with the consent of the person concerned;
(b) Information constituting foreign intelligence or counterintelligence, including such information concerning corporations or other commercial organizations. Collection within the United States of foreign intelligence not otherwise obtainable shall be undertaken by the Federal Bureau of Investigation (FBI) or, when significant foreign intelligence is sought, by other authorized elements of the Intelligence Community, provided that no foreign intelligence collection by such elements may be undertaken for the purpose of acquiring information concerning the domestic activities of United States persons;
(c) Information obtained in the course of a lawful foreign intelligence, counterintelligence, international drug, or international terrorism investigation;
(d) Information needed to protect the safety of any persons or organizations, including those who are targets, victims, or hostages of international terrorist organizations;
(e) Information needed to protect foreign intelligence or counterintelligence sources, methods, and activities from unauthorized disclosure. Collection within the United States shall be undertaken by the FBI except that other elements of the Intelligence Community may also collect such information concerning present or former employees, present or former intelligence element contractors or their present or former employees, or applicants for any such employment or contracting;
(f) Information concerning persons who are reasonably believed to be potential sources or contacts for the purpose of determining their suitability or credibility;
(g) Information arising out of a lawful personnel, physical, or communications security investigation;
(h) Information acquired by overhead reconnaissance not directed at specific United States persons;
(i) Incidentally obtained information that may indicate involvement in activities that may violate Federal, state, local, or foreign laws; and
(j) Information necessary for administrative purposes.
In addition, elements of the Intelligence Community may disseminate information to each appropriate element within the Intelligence Community for purposes of allowing the recipient element to determine whether the information is relevant to its responsibilities and can be retained by it, except that information derived from signals intelligence may only be disseminated or made available to Intelligence Community elements in accordance with procedures established by the Director in coordination with the Secretary of Defense and approved by the Attorney General.

2.4 Collection TechniquesElements of the Intelligence Community shall use the least intrusive collection techniques feasible within the United States or directed against United States persons abroad. Elements of the Intelligence Community are not authorized to use such techniques as electronic surveillance, unconsented physical search, mail surveillance, physical surveillance, or monitoring devices unless they are in accordance with procedures established by the head of the Intelligence Community element concerned or the head of a department containing such element concerned and approved by the Attorney General, after consultation with the Director. Such procedures shall protect constitutional and other legal rights and limit use of such information to lawful governmental purposes. These procedures shall not authorize:
(a) The Central Intelligence Agency (CIA) to engage in electronic surveillance within the United States except for the purpose of training, testing, or conducting countermeasures to hostile electronic surveillance;
(b) Unconsented physical searches in the United States by elements of the Intelligence Community other than the FBI, except for:
(1) Searches by counterintelligence elements of the military services directed against military personnel within the United States or abroad for intelligence purposes, when authorized by a military commander empowered to approve physical searches for law enforcement purposes, based upon a finding of probable cause to believe that such persons are acting as agents of foreign powers; and
(2) Searches by CIA of personal property of non-United States persons lawfully in its possession;
(c) Physical surveillance of a United States person in the United States by elements of the Intelligence Community other than the FBI, except for:
(1) Physical surveillance of present or former employees, present or former intelligence element contractors or their present or former employees, or applicants for any such employment or contracting; and
(2) Physical surveillance of a military person employed by a nonintelligence element of a military service; and
(d) Physical surveillance of a United States person abroad to collect foreign intelligence, except to obtain significant information that cannot reasonably be acquired by other means.

2.5 Attorney General ApprovalThe Attorney General hereby is delegated the power to approve the use for intelligence purposes, within the United States or against a United States person abroad, of any technique for which a warrant would be required if undertaken for law enforcement purposes, provided that such techniques shall not be undertaken unless the Attorney General has determined in each case that there is probable cause to believe that the technique is directed against a foreign power or an agent of a foreign power. The authority delegated pursuant to this paragraph, including the authority to approve the use of electronic surveillance as defined in the Foreign Intelligence Surveillance Act of 1978, as amended, shall be exercised in accordance with that Act.

2.6 Assistance to Law Enforcement and other Civil AuthoritiesElements of the Intelligence Community are authorized to:
(a) Cooperate with appropriate law enforcement agencies for the purpose of protecting the employees, information, property, and facilities of any element within the Intelligence Community;
(b) Unless otherwise precluded by law or this Order, participate in law enforcement activities to investigate or prevent clandestine intelligence activities by foreign powers, or international terrorist or narcotics activities;
(c) Provide specialized equipment, technical knowledge, or assistance of expert personnel for use by any department or agency, or, when lives are endangered, to support local law enforcement agencies. Provision of assistance by expert personnel shall be approved in each case by the general counsel of the providing element or department; and
(d) Render any other assistance and cooperation to law enforcement or other civil authorities not precluded by applicable law.

2.7 ContractingElements of the Intelligence Community are authorized to enter into contracts or arrangements for the provision of goods or services with private companies or institutions in the United States and need not reveal the sponsorship of such contracts or arrangements for authorized intelligence purposes. Contracts or arrangements with academic institutions may be undertaken only with the consent of appropriate officials of the institution.

2.8 Consistency With Other LawsNothing in this Order shall be construed to authorize any activity in violation of the Constitution or statutes of the United States.

2.9 Undisclosed Participation in Organizations Within the United StatesNo one acting on behalf of elements of the Intelligence Community may join or otherwise participate in any organization in the United States on behalf of any element of the Intelligence Community without disclosing such person’s intelligence affiliation to appropriate officials of the organization, except in accordance with procedures established by the head of the Intelligence Community element concerned or the head of a department containing such element and approved by the Attorney General, after consultation with the Director. Such participation shall be authorized only if it is essential to achieving lawful purposes as determined by the Intelligence Community element head or designee. No such participation may be undertaken for the purpose of influencing the activity of the organization or its members except in cases where:
(a) The participation is undertaken on behalf of the FBI in the course of a lawful investigation; or
(b) The organization concerned is composed primarily of individuals who are not United States persons and is reasonably believed to be acting on behalf of a foreign power.

2.10 Human ExperimentationNo element of the Intelligence Community shall sponsor, contract for, or conduct research on human subjects except in accordance with guidelines issued by the Department of Health and Human Services. The subject’s informed consent shall be documented as required by those guidelines.

2.11 Prohibition on AssassinationNo person employed by or acting on behalf of the United States Government shall engage in, or conspire to engage in, assassination.

2.12 Indirect ParticipationNo element of the Intelligence Community shall participate in or request any person to undertake activities forbidden by this Order.

2.13 Limitation on Covert ActionNo covert action may be conducted which is intended to influence United States political processes, public opinion, policies, or media.

PART 3—GENERAL PROVISIONS3.1 Congressional OversightThe duties and responsibilities of the Director and the heads of other departments, agencies, elements, and entities engaged in intelligence activities to cooperate with the Congress in the conduct of its responsibilities for oversight of intelligence activities shall be implemented in accordance with applicable law, including title V of the Act [50 U.S.C. 3091 et seq.]. The requirements of applicable law, including title V of the Act, shall apply to all covert action activities as defined in this Order.

3.2 ImplementationThe President, supported by the NSC, and the Director shall issue such appropriate directives, procedures, and guidance as are necessary to implement this order. Heads of elements within the Intelligence Community shall issue appropriate procedures and supplementary directives consistent with this order. No procedures to implement Part 2 of this order shall be issued without the Attorney General’s approval, after consultation with the Director. The Attorney General shall provide a statement of reasons for not approving any procedures established by the head of an element in the Intelligence Community (or the head of the department containing such element) other than the FBI. In instances where the element head or department head and the Attorney General are unable to reach agreements on other than constitutional or other legal grounds, the Attorney General, the head of department concerned, or the Director shall refer the matter to the NSC.

3.3 ProceduresThe activities herein authorized that require procedures shall be conducted in accordance with existing procedures or requirements established under Executive Order 12333. New procedures, as required by Executive Order 12333, as further amended, shall be established as expeditiously as possible. All new procedures promulgated pursuant to Executive Order 12333, as amended, shall be made available to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.

3.4 References and TransitionReferences to “Senior Officials of the Intelligence Community” or “SOICs” in executive orders or other Presidential guidance, shall be deemed references to the heads of elements in the Intelligence Community, unless the President otherwise directs; references in Intelligence Community or Intelligence Community element policies or guidance, shall be deemed to be references to the heads of elements of the Intelligence Community, unless the President or the Director otherwise directs.

3.5 DefinitionsFor the purposes of this Order, the following terms shall have these meanings:
(a) Counterintelligence means information gathered and activities conducted to identify, deceive, exploit, disrupt, or protect against espionage, other intelligence activities, sabotage, or assassinations conducted for or on behalf of foreign powers, organizations or persons, or their agents, or international terrorist organizations or activities.
(b) Covert action means an activity or activities of the United States Government to influence political, economic, or military conditions abroad, where it is intended that the role of the United States Government will not be apparent or acknowledged publicly, but does not include:
(1) Activities the primary purpose of which is to acquire intelligence, traditional counterintelligence activities, traditional activities to improve or maintain the operational security of United States Government programs, or administrative activities;
(2) Traditional diplomatic or military activities or routine support to such activities;
(3) Traditional law enforcement activities conducted by United States Government law enforcement agencies or routine support to such activities; or
(4) Activities to provide routine support to the overt activities (other than activities described in paragraph (1), (2), or (3)) of other United States Government agencies abroad.
(c) Electronic surveillance means acquisition of a nonpublic communication by electronic means without the consent of a person who is a party to an electronic communication or, in the case of a nonelectronic communication, without the consent of a person who is visibly present at the place of communication, but not including the use of radio direction-finding equipment solely to determine the location of a transmitter.
(d) Employee means a person employed by, assigned or detailed to, or acting for an element within the Intelligence Community.
(e) Foreign intelligence means information relating to the capabilities, intentions, or activities of foreign governments or elements thereof, foreign organizations, foreign persons, or international terrorists.
(f) Intelligence includes foreign intelligence and counterintelligence.
(g) Intelligence activities means all activities that elements of the Intelligence Community are authorized to conduct pursuant to this order.
(h) Intelligence Community and elements of the Intelligence Community refers to:
(1) The Office of the Director of National Intelligence;
(2) The Central Intelligence Agency;
(3) The National Security Agency;
(4) The Defense Intelligence Agency;
(5) The National Geospatial-Intelligence Agency;
(6) The National Reconnaissance Office;
(7) The other offices within the Department of Defense for the collection of specialized national foreign intelligence through reconnaissance programs;
(8) The intelligence and counterintelligence elements of the Army, the Navy, the Air Force, and the Marine Corps;
(9) The intelligence elements of the Federal Bureau of Investigation;
(10) The Office of National Security Intelligence of the Drug Enforcement Administration;
(11) The Office of Intelligence and Counterintelligence of the Department of Energy;
(12) The Bureau of Intelligence and Research of the Department of State;
(13) The Office of Intelligence and Analysis of the Department of the Treasury;
(14) The Office of Intelligence and Analysis of the Department of Homeland Security;
(15) The intelligence and counterintelligence elements of the Coast Guard; and
(16) Such other elements of any department or agency as may be designated by the President, or designated jointly by the Director and the head of the department or agency concerned, as an element of the Intelligence Community.
(i) National Intelligence and Intelligence Related to National Security means all intelligence, regardless of the source from which derived and including information gathered within or outside the United States, that pertains, as determined consistent with any guidance issued by the President, or that is determined for the purpose of access to information by the Director in accordance with section 1.3(a)(1) of this order, to pertain to more than one United States Government agency; and that involves threats to the United States, its people, property, or interests; the development, proliferation, or use of weapons of mass destruction; or any other matter bearing on United States national or homeland security.
(j) The National Intelligence Program means all programs, projects, and activities of the Intelligence Community, as well as any other programs of the Intelligence Community designated jointly by the Director and the head of a United States department or agency or by the President. Such term does not include programs, projects, or activities of the military departments to acquire intelligence solely for the planning and conduct of tactical military operations by United States Armed Forces.
(k) United States person means a United States citizen, an alien known by the intelligence element concerned to be a permanent resident alien, an unincorporated association substantially composed of United States citizens or permanent resident aliens, or a corporation incorporated in the United States, except for a corporation directed and controlled by a foreign government or governments.

3.6 RevocationExecutive Orders 13354 and 13355 of August 27, 2004, are revoked; and paragraphs 1.3(b)(9) and (10) of Part 1 supersede provisions within Executive Order 12958, as amended, to the extent such provisions in Executive Order 12958, as amended, are inconsistent with this Order.

3.7 General Provisions(a) Consistent with section 1.3(c) of this order, nothing in this order shall be construed to impair or otherwise affect:
(1) Authority granted by law to a department or agency, or the head thereof; or
(2) Functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is intended only to improve the internal management of the executive branch and is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity, by any party against the United States, its departments, agencies or entities, its officers, employees, or agents, or any other person.
[For provisions relating to consideration of Commandant and Assistant Commandant for Intelligence of the Coast Guard as a “Senior Official of the Intelligence Community” for purposes of Ex. Ord. No. 12333, set out above, and all other relevant authorities, see Ex. Ord. No. 13286, § 87, Feb. 28, 2003, 68 F.R. 10632, set out as a note under section 111 of Title 6, Domestic Security.]


Executive Order No. 12334
Ex. Ord. No. 12334, Dec. 4, 1981, 46 F.R. 59955, as amended by Ex. Ord. No. 12701, Feb. 14, 1990, 55 F.R. 5953, which established the President’s Intelligence Oversight Board, was revoked by Ex. Ord. No. 12863, § 3.3, Sept. 13, 1993, 58 F.R. 48441, formerly set out below.


Executive Order No. 12863
Ex. Ord. No. 12863, Sept. 13, 1993, 58 F.R. 48441, as amended by Ex. Ord. No. 13070, Dec. 15, 1997, 62 F.R. 66493; Ex. Ord. No. 13301, May 14, 2003, 68 F.R. 26981; Ex. Ord. No. 13376, Apr. 13, 2005, 70 F.R. 20261, which established the President’s Foreign Intelligence Advisory Board, was revoked by Ex. Ord. No. 13462, § 10, Feb. 29, 2008, 73 F.R. 11808, set out below.


Ex. Ord. No. 13434. National Security Professional Development
Ex. Ord. No. 13434, May 17, 2007, 72 F.R. 28583, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to enhance the national security, it is hereby ordered as follows:
Section 1. Policy. In order to enhance the national security of the United States, including preventing, protecting against, responding to, and recovering from natural and manmade disasters, such as acts of terrorism, it is the policy of the United States to promote the education, training, and experience of current and future professionals in national security positions (security professionals) in executive departments and agencies (agencies).
Sec. 2. National Strategy for Professional Development. Not later than 60 days after the date of this order, the Assistant to the President for Homeland Security and Counterterrorism (APHS/CT), in coordination with the Assistant to the President for National Security Affairs (APNSA), shall submit to the President for approval a National Strategy for the Development of Security Professionals (National Strategy). The National Strategy shall set forth a framework that will provide to security professionals access to integrated education, training, and professional experience opportunities for the purpose of enhancing their mission-related knowledge, skills, and experience and thereby improve their capability to safeguard the security of the Nation. Such opportunities shall be provided across organizations, levels of government, and incident management disciplines, as appropriate.
Sec. 3. Executive Steering Committee. (a) There is established the Security Professional Development Executive Steering Committee (Steering Committee), which shall facilitate the implementation of the National Strategy. Not later than 120 days after the approval of the National Strategy by the President, the Steering Committee shall submit to the APHS/CT and the APNSA an implementation plan (plan) for the National Strategy, and annually thereafter shall submit to the APHS/CT and the APNSA a status report on the implementation of the plan and any recommendations for changes to the National Strategy.
(b) The Steering Committee shall consist exclusively of the following members (or their designees who shall be full-time officers or employees of the members’ respective agencies):
(i) the Director of the Office of Personnel Management, who shall serve as Chair;
(ii) the Secretary of State;
(iii) the Secretary of the Treasury;
(iv) the Secretary of Defense;
(v) the Attorney General;
(vi) the Secretary of Agriculture;
(vii) the Secretary of Labor;
(viii) the Secretary of Health and Human Services;
(ix) the Secretary of Housing and Urban Development;
(x) the Secretary of Transportation;
(xi) the Secretary of Energy;
(xii) the Secretary of Education;
(xiii) the Secretary of Homeland Security;
(xiv) the Director of National Intelligence;
(xv) the Director of the Office of Management and Budget; and
(xvi) such other officers of the United States as the Chair of the Steering Committee may designate from time to time.
(c) The Steering Committee shall coordinate, to the maximum extent practicable, national security professional development programs and guidance issued by the heads of agencies in order to ensure an integrated approach to such programs.
(d) The Chair of the Steering Committee shall convene and preside at the meetings of the Steering Committee, set its agenda, coordinate its work, and, as appropriate to deal with particular subject matters, establish subcommittees of the Steering Committee that shall consist exclusively of members of the Steering Committee (or their designees under subsection (b) of this section), and such other full-time or permanent part-time officers or employees of the Federal Government as the Chair may designate.
Sec. 4. Responsibilities. The head of each agency with national security functions shall:
(a) identify and enhance existing national security professional development programs and infrastructure, and establish new programs as necessary, in order to fulfill their respective missions to educate, train, and employ security professionals consistent with the National Strategy and, to the maximum extent practicable, the plan and related guidance from the Steering Committee; and
(b) cooperate with the Steering Committee and provide such information, support, and assistance as the Chair of the Steering Committee may request from time to time.
Sec. 5. Additional Responsibilities. (a) Except for employees excluded by law, and subject to subsections (b), (c), and (d) of this section, the Director of the Office of Personnel Management, after consultation with the Steering Committee, shall:
(i) consistent with applicable merit-based hiring and advancement principles, lead the establishment of a national security professional development program in accordance with the National Strategy and the plan that provides for interagency and intergovernmental assignments and fellowship opportunities and provides for professional development guidelines for career advancement; and
(ii) issue to agencies rules and guidance or apply existing rules and guidance relating to the establishment of national security professional development programs to implement the National Strategy and the plan;
(b) The Secretary of Defense shall issue rules or guidance on professional development programs for Department of Defense military personnel, including interagency and intergovernmental assignments and fellowship opportunities, to implement the National Strategy and the plan, as appropriate, and shall coordinate such programs, to the maximum extent practicable, with the Steering Committee;
(c) The Secretary of State shall issue rules or guidance on national security professional development programs for the Foreign Service, including interagency and intergovernmental exchanges and fellowship opportunities, to implement the National Strategy and the plan, as appropriate, and shall coordinate such programs, to the maximum extent practicable, with the Steering Committee;
(d) The Director of National Intelligence, in coordination with the heads of agencies of which elements of the intelligence community are a part, shall issue rules or guidance on national security professional development programs for the intelligence community, including interagency and intergovernmental assignments and fellowship opportunities, to implement the National Strategy and the plan, as appropriate, and shall coordinate such programs, to the maximum extent practicable, with the Steering Committee; and
(e) The Secretary of Homeland Security shall develop a program to provide to Federal, State, local, and tribal government officials education in disaster preparedness, response, and recovery plans and authorities, and training in crisis decision-making skills, consistent with applicable presidential guidance.
Sec. 6. General Provisions. This order:
(a) shall be implemented consistent with applicable law and authorities of agencies, or heads of agencies, vested by law, and subject to the availability of appropriations;
(b) shall not be construed to impair or otherwise affect the authorities of any agency, instrumentality, officer, or employee of the United States under applicable law, including the functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals, or the functions assigned by the President to the Director of the Office of Personnel Management; and
(c) is not intended to, and does not, create any right, benefit, or privilege, substantive or procedural, enforceable at law or in equity, by any party against the United States, its departments, agencies, instrumentalities, or entities, its officers or employees, or any other person.

George W. Bush.



Ex. Ord. No. 13462. President’s Intelligence Advisory Board and Intelligence Oversight Board
Ex. Ord. No. 13462, Feb. 29, 2008, 73 F.R. 11805, as amended by Ex. Ord. No. 13516, § 1, Oct. 28, 2009, 74 F.R. 56521, 57241, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. It is the policy of the United States to ensure that the President and other officers of the United States with responsibility for the security of the Nation and the advancement of its interests have access to accurate, insightful, objective, and timely information concerning the capabilities, intentions, and activities of foreign powers.
Sec. 2. Definitions. As used in this order:
(a) “department concerned” means an executive department listed in section 101 of title 5, United States Code, that contains an organization listed in or designated pursuant to section 3(4) of the National Security Act of 1947, as amended ([former] 50 U.S.C. 401a(4)) [now 50 U.S.C. 3003(4)];
(b) “intelligence activities” has the meaning specified in section 3.5 of Executive Order 12333 of December 4, 1981, as amended; and
(c) “intelligence community” means the organizations listed in or designated pursuant to section 3(4) of the National Security Act of 1947, as amended.
Sec. 3. Establishment of the President’s Intelligence Advisory Board. (a) There is hereby established, within the Executive Office of the President and exclusively to advise and assist the President as set forth in this order, the President’s Intelligence Advisory Board (PIAB).
(b) The PIAB shall consist of not more than 16 members appointed by the President from among individuals who are not full-time employees of the Federal Government.
(c) The President shall designate a Chair or Co-Chairs from among the members of the PIAB, who shall convene and preside at meetings of the PIAB, determine its agenda, and direct its work.
(d) Members of the PIAB and the Intelligence Oversight Board (IOB) established in section 5 of this order:
(i) shall serve without any compensation for their work on the PIAB or the IOB; and
(ii) while engaged in the work of the PIAB or the IOB, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in the Government (5 U.S.C. 5701–5707).
(e) The PIAB shall utilize such full-time professional and administrative staff as authorized by the Chair and approved by the President or the President’s designee. Such staff shall be supervised by an Executive Director of the PIAB, appointed by the President, whom the President may designate to serve also as the Executive Director of the IOB.
Sec. 4. Functions of the PIAB. Consistent with the policy set forth in section 1 of this order, the PIAB shall have the authority to, as the PIAB determines appropriate, or shall, when directed by the President:
(a) assess the quality, quantity, and adequacy of intelligence collection, of analysis and estimates, and of counterintelligence and other intelligence activities, assess the adequacy of management, personnel and organization in the intelligence community, and review the performance of all agencies of the Federal Government that are engaged in the collection, evaluation, or production of intelligence or the execution of intelligence policy and report the results of such assessments or reviews:
(i) to the President, as necessary but not less than twice each year; and
(ii) to the Director of National Intelligence (DNI) and the heads of departments concerned when the PIAB determines appropriate; and
(b) consider and make appropriate recommendations to the President, the DNI, or the head of the department concerned with respect to matters identified to the PIAB by the DNI or the head of a department concerned.
Sec. 5. Establishment of Intelligence Oversight Board.
(a) There is hereby established a committee of the PIAB to be known as the Intelligence Oversight Board.
(b) The IOB shall consist of not more than five members of the PIAB who are designated by the President from among members of the PIAB to serve on the IOB. The IOB shall utilize such full-time professional and administrative staff as authorized by the Chair and approved by the President or the President’s designee. Such staff shall be supervised by an Executive Director of the IOB, appointed by the President, whom the President may designate to serve also as the Executive Director of the PIAB.
(c) The President shall designate a Chair from among the members of the IOB, who shall convene and preside at meetings of the IOB, determine its agenda, and direct its work.
Sec. 6. Functions of the IOB. Consistent with the policy set forth in section 1 of this order, the IOB shall:
(a) issue criteria on the thresholds for reporting matters to the IOB, to the extent consistent with section 1.6(c) of Executive Order 12333, as amended[,] or the corresponding provision of any successor order;
(b) inform the President of intelligence activities that the IOB believes:
(i)(A) may be unlawful or contrary to Executive Order or presidential directive; and
(B) are not being adequately addressed by the Attorney General, the DNI, or the head of the department concerned; or
(ii) should be immediately reported to the President.[;]
(c) forward to the Attorney General information concerning intelligence activities that involve possible violations of Federal criminal laws or otherwise implicate the authority of the Attorney General;
(d) review and assess the effectiveness, efficiency, and sufficiency of the processes by which the DNI and the heads of departments concerned perform their respective functions under this order and report thereon as necessary, together with any recommendations, to the President and, as appropriate, the DNI and the head of the department concerned;
(e) receive and review information submitted by the DNI under subsection 7(c) of this order and make recommendations thereon, including for any needed corrective action, with respect to such information, and the intelligence activities to which the information relates, as necessary, but not less than twice each year, to the President, the DNI, and the head of the department concerned; and
(f) conduct, or request that the DNI or the head of the department concerned, as appropriate, carry out and report to the IOB the results of, investigations of intelligence activities that the IOB determines are necessary to enable the IOB to carry out its functions under this order.
Sec. 7. Functions of the Director of National Intelligence. Consistent with the policy set forth in section 1 of this order, the DNI shall:
(a) with respect to guidelines applicable to organizations within the intelligence community that concern reporting of intelligence activities described in subsection 6(b)(i)(A) of this order:
(i) review and ensure that such guidelines are consistent with section 1.6(c) of Executive Order 12333, as amended, or a corresponding provision of any successor order, and this order; and
(ii) issue for incorporation in such guidelines instructions relating to the format and schedule of such reporting as necessary to implement this order;
(b) with respect to intelligence activities described in subsection 6(b)(i)(A) of this order:
(i) receive reports submitted to the IOB pursuant to section 1.6(c) of Executive Order 12333, as amended, or a corresponding provision of any successor order;
(ii) forward to the Attorney General information in such reports relating to such intelligence activities to the extent that such activities involve possible violations of Federal criminal laws or implicate the authority of the Attorney General unless the DNI or the head of the department concerned has previously provided such information to the Attorney General; and
(iii) monitor the intelligence community to ensure that the head of the department concerned has directed needed corrective actions and that such actions have been taken and report to the IOB and the head of the department concerned, and as appropriate the President, when such actions have not been timely taken; and
(c) submit to the IOB as necessary and no less than twice each year:
(i) an analysis of the reports received under subsection (b)(i) of this section, including an assessment of the gravity, frequency, trends, and patterns of occurrences of intelligence activities described in subsection 6(b)(i)(A) of this order;
(ii) a summary of direction under subsection (b)(iii) of this section and any related recommendations; and
(iii) an assessment of the effectiveness of corrective action taken by the DNI or the head of the department concerned with respect to intelligence activities described in subsection 6(b)(i)(A) of this order.
Sec. 8. Functions of Heads of Departments Concerned and Additional Functions of the Director of National Intelligence.
(a) To the extent permitted by law, the DNI and the heads of departments concerned shall provide such information and assistance as the PIAB and the IOB determine is needed to perform their functions under this order.
(b) The heads of departments concerned shall:
(i) ensure that the DNI receives:
(A) copies of reports submitted to the IOB pursuant to section 1.6(c) of Executive Order 12333, as amended, or a corresponding provision of any successor order; and
(B) such information and assistance as the DNI may need to perform functions under this order; and
(ii) designate the offices within their respective organizations that shall submit reports to the IOB required by Executive Order and inform the DNI and the IOB of such designations; and
(iii) ensure that departments concerned comply with instructions issued by the DNI under subsection 7(a)(ii) of this order.
(c) The head of a department concerned who does not implement a recommendation to that head of department from the PIAB under subsection 4(b) of this order or from the IOB under subsections 6(c) or 6(d) of this order shall promptly report through the DNI to the Board that made the recommendation, or to the President, the reasons for not implementing the recommendation.
(d) The DNI shall ensure that the Director of the Central Intelligence Agency performs the functions with respect to the Central Intelligence Agency under this order that a head of a department concerned performs with respect to organizations within the intelligence community that are part of that department.
Sec. 9. References and Transition. (a) References in Executive Orders other than this order, or in any other presidential guidance, to the “President’s Foreign Intelligence Advisory Board” shall be deemed to be references to the President’s Intelligence Advisory Board established by this order.
(b) Individuals who are members of the President’s Foreign Intelligence Advisory Board under Executive Order 12863 of September 13, 1993, as amended, immediately prior to the signing of this order shall be members of the President’s Intelligence Advisory Board immediately upon the signing of this order, to serve as such consistent with this order until the date that is 15 months following the date of this order.
(c) Individuals who are members of the Intelligence Oversight Board under Executive Order 12863 immediately prior to the signing of this order shall be members of the Intelligence Oversight Board under this order, to serve as such consistent with this order until the date that is 15 months following the date of this order.
(d) The individual serving as Executive Director of the President’s Foreign Intelligence Advisory Board immediately prior to the signing of this order shall serve as the Executive Director of the PIAB until such person resigns, dies, or is removed, or upon appointment of a successor under this order and shall serve as the Executive Director of the IOB until an Executive Director of the IOB is appointed or designated under this order.
Sec. 10. Revocation. Executive Order 12863 is revoked.
Sec. 11. General Provisions.
(a) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law to a department or agency, or the head thereof; or
(ii) functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals.
(b) Any person who is a member of the PIAB or the IOB, or who is granted access to classified national security information in relation to the activities of the PIAB or the IOB, as a condition of access to such information, shall sign and comply with appropriate agreements to protect such information from unauthorized disclosure. This order shall be implemented in a manner consistent with Executive Order 12958 of April 17, 1995, as amended, and Executive Order 12968 of August 2, 1995, as amended.
(c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) This order is intended only to improve the internal management of the executive branch and is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity, by any party against the United States, its departments, agencies or entities, its officers, employees, or agents, or any other person.

George W. Bush.



Ex. Ord. No. 13732. United States Policy on Pre- and Post-Strike Measures To Address Civilian Casualties in U.S. Operations Involving the Use of Force
Ex. Ord. No. 13732, July 1, 2016, 81 F.R. 44485, as amended by Ex. Ord. No. 13862, § 2, Mar. 6, 2019, 84 F.R. 8789, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct as follows:
Section 1. Purpose. United States policy on civilian casualties resulting from U.S. operations involving the use of force in armed conflict or in the exercise of the Nation’s inherent right of self-defense is based on our national interests, our values, and our legal obligations. As a Nation, we are steadfastly committed to complying with our obligations under the law of armed conflict, including those that address the protection of civilians, such as the fundamental principles of necessity, humanity, distinction, and proportionality.
The protection of civilians is fundamentally consistent with the effective, efficient, and decisive use of force in pursuit of U.S. national interests. Minimizing civilian casualties can further mission objectives; help maintain the support of partner governments and vulnerable populations, especially in the conduct of counterterrorism and counterinsurgency operations; and enhance the legitimacy and sustainability of U.S. operations critical to our national security. As a matter of policy, the United States therefore routinely imposes certain heightened policy standards that are more protective than the requirements of the law of armed conflict that relate to the protection of civilians.
Civilian casualties are a tragic and at times unavoidable consequence of the use of force in situations of armed conflict or in the exercise of a state’s inherent right of self-defense. The U.S. Government shall maintain and promote best practices that reduce the likelihood of civilian casualties, take appropriate steps when such casualties occur, and draw lessons from our operations to further enhance the protection of civilians.
Sec. 2. Policy. In furtherance of U.S. Government efforts to protect civilians in U.S. operations involving the use of force in armed conflict or in the exercise of the Nation’s inherent right of self-defense, and with a view toward enhancing such efforts, relevant departments and agencies (agencies) shall continue to take certain measures in present and future operations.
(a) In particular, relevant agencies shall, consistent with mission objectives and applicable law, including the law of armed conflict:
(i) train personnel, commensurate with their responsibilities, on compliance with legal obligations and policy guidance that address the protection of civilians and on implementation of best practices that reduce the likelihood of civilian casualties, including through exercises, pre-deployment training, and simulations of complex operational environments that include civilians;
(ii) develop, acquire, and field intelligence, surveillance, and reconnaissance systems that, by enabling more accurate battlespace awareness, contribute to the protection of civilians;
(iii) develop, acquire, and field weapon systems and other technological capabilities that further enable the discriminate use of force in different operational contexts;
(iv) take feasible precautions in conducting attacks to reduce the likelihood of civilian casualties, such as providing warnings to the civilian population (unless the circumstances do not permit), adjusting the timing of attacks, taking steps to ensure military objectives and civilians are clearly distinguished, and taking other measures appropriate to the circumstances; and
(v) conduct assessments that assist in the reduction of civilian casualties by identifying risks to civilians and evaluating efforts to reduce risks to civilians.
(b) In addition to the responsibilities above, relevant agencies shall also, as appropriate and consistent with mission objectives and applicable law, including the law of armed conflict:
(i) review or investigate incidents involving civilian casualties, including by considering relevant and credible information from all available sources, such as other agencies, partner governments, and nongovernmental organizations, and take measures to mitigate the likelihood of future incidents of civilian casualties;
(ii) acknowledge U.S. Government responsibility for civilian casualties and offer condolences, including ex gratia payments, to civilians who are injured or to the families of civilians who are killed;
(iii) engage with foreign partners to share and learn best practices for reducing the likelihood of and responding to civilian casualties, including through appropriate training and assistance; and
(iv) maintain channels for engagement with the International Committee of the Red Cross and other nongovernmental organizations that operate in conflict zones and encourage such organizations to assist in efforts to distinguish between military objectives and civilians, including by appropriately marking protected facilities, vehicles, and personnel, and by providing updated information on the locations of such facilities and personnel.
Sec. 3. Report on Strikes Undertaken by the U.S. Government Against Terrorist Targets Outside Areas of Active Hostilities. [Revoked by Ex. Ord. No. 13862, § 2, Mar. 6, 2019, 84 F.R. 8789.]
Sec. 4. Periodic Consultation. In furtherance of the policies and practices set forth in this order, the Assistant to the President for National Security Affairs, through the National Security Council staff, will convene agencies with relevant defense, counterterrorism, intelligence, legal, civilian protection, and technology expertise to consult on civilian casualty trends, consider potential improvements to U.S. Government civilian casualty mitigation efforts, and, as appropriate, report to the Deputies and Principals Committees, consistent with Presidential Policy Directive 1 or its successor. Specific incidents will not be considered in this context, and will continue to be examined within relevant chains of command.
Sec. 5. General Provisions. (a) The policies and practices set forth above are not intended to alter, and shall be implemented consistent with, the authority and responsibility of commanders and other U.S. personnel to execute their mission as directed by the President or other appropriate authorities, which necessarily includes the inherent right of self-defense and the maintenance of good order and discipline among U.S. personnel. No part of this order modifies the chain of command of the U.S. Armed Forces or the authority of U.S. commanders.
(b) No part of this order modifies priorities in the collection of intelligence or the development, acquisition, or fielding of weapon systems and other technological capabilities.
(c) No part of this order shall prejudice or supplant established procedures pertaining to administrative or criminal investigative or judicial processes in the context of the military justice system or other applicable law and regulation.
(d) The policies set forth in this order are consistent with existing U.S. obligations under international law and are not intended to create new international legal obligations; nor shall anything in this order be construed to derogate from obligations under applicable law, including the law of armed conflict.
(e) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.


Effective Dates of Provisions in Title I of the Intelligence Reform and Terrorism Prevention Act of 2004
Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, provided:
Memorandum for the Secretary of State[,] the Secretary of the Treasury[,] the Secretary of Defense[,] the Attorney General[,] the Secretary of Energy[,] the Secretary of Homeland Security[,] the Director of the Office of Management and Budget[, and] the Director of National Intelligence
Subsection 1097(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458, December 17, 2004) (the Act) [set out in a note above] provides:
(a) IN GENERAL- Except as otherwise expressly provided in this Act, this title and the amendments made by this title shall take effect not later than 6 months after the date of the enactment of this Act.
Subsection 1097(a) clearly contemplates that one or more of the provisions in Title I of the Act may take effect earlier than the date that is 6 months after the date of enactment of the Act, but does not state explicitly the mechanism for determining when such earlier effect shall occur, leaving it to the President in the execution of the Act. Moreover, given that section 1097(a) evinces a legislative intent to afford the President flexibility, and such flexibility is constitutionally appropriate with respect to intelligence matters (see United States v. Curtiss-Wright Export Corporation, 299 U.S. 304 (1936)), the executive branch shall construe section 1097(a) to authorize the President to select different effective dates that precede the 6-month deadline for different provisions in Title I.
Therefore, pursuant to the Constitution and the laws of the United States of America, including subsection 1097(a) of the Act, I hereby determine and direct:
1. Sections 1097(a) and 1103 of the Act [set out in notes above], relating respectively to effective dates of provisions and to severability, shall take effect immediately upon the signing of this memorandum to any extent that they have not already taken effect.
2. Provisions in Title I of the Act other than those addressed in numbered paragraph 1 of this memorandum shall take effect immediately upon the signing of this memorandum, except:
(a) any provision in Title I of the Act for which the Act expressly provides the date on which the provision shall take effect; and
(b) sections 1021 and 1092 of the Act [enacting section 3056 of this title and provisions set out in a note above, respectively], relating to the National Counterterrorism Center.
The taking of effect of a provision pursuant to section 1097(a) of the Act and this memorandum shall not affect the construction of such provision by the executive branch as set forth in my Statement of December 17, 2004, upon signing the Act into law.
The Director of the Office of Management and Budget is authorized and directed to publish this memorandum in the Federal Register.

George W. Bush.




§ 3002. Congressional declaration of purpose
In enacting this chapter, it is the intent of Congress to provide a comprehensive program for the future security of the United States; to provide for the establishment of integrated policies and procedures for the departments, agencies, and functions of the Government relating to the national security; to provide a Department of Defense, including the three military Departments of the Army, the Navy (including naval aviation and the United States Marine Corps), and the Air Force under the direction, authority, and control of the Secretary of Defense; to provide that each military department shall be separately organized under its own Secretary and shall function under the direction, authority, and control of the Secretary of Defense; to provide for their unified direction under civilian control of the Secretary of Defense but not to merge these departments or services; to provide for the establishment of unified or specified combatant commands, and a clear and direct line of command to such commands; to eliminate unnecessary duplication in the Department of Defense, and particularly in the field of research and engineering by vesting its overall direction and control in the Secretary of Defense; to provide more effective, efficient, and economical administration in the Department of Defense; to provide for the unified strategic direction of the combatant forces, for their operation under unified command, and for their integration into an efficient team of land, naval, and air forces but not to establish a single Chief of Staff over the armed forces nor an overall armed forces general staff.
(July 26, 1947, ch. 343, § 2, 61 Stat. 496; Aug. 10, 1949, ch. 412, § 2, 63 Stat. 579; Pub. L. 85–599, § 2, Aug. 6, 1958, 72 Stat. 514.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this legislation”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 401 of this title prior to editorial reclassification and renumbering as this section.

Amendments1958—Pub. L. 85–599 amended section generally, and, among other changes, provided that each military department shall be separately organized, instead of separately administered, under its own Secretary and shall function under the direction, authority, and control of the Secretary of Defense, and inserted provisions relating to establishment of unified or specified combatant commands and for elimination of unnecessary duplication.
1949—Act Aug. 10, 1949, provided that the military departments shall be separately administered but be under the direction of the Secretary of Defense, and that there shall not be a single Chief of Staff over the armed forces nor an armed forces general staff.



§ 3003. Definitions
As used in this chapter:(1) The term “intelligence” includes foreign intelligence and counterintelligence.

(2) The term “foreign intelligence” means information relating to the capabilities, intentions, or activities of foreign governments or elements thereof, foreign organizations, or foreign persons, or international terrorist activities.

(3) The term “counterintelligence” means information gathered, and activities conducted, to protect against espionage, other intelligence activities, sabotage, or assassinations conducted by or on behalf of foreign governments or elements thereof, foreign organizations, or foreign persons, or international terrorist activities.

(4) The term “intelligence community” includes the following:(A) The Office of the Director of National Intelligence.

(B) The Central Intelligence Agency.

(C) The National Security Agency.

(D) The Defense Intelligence Agency.

(E) The National Geospatial-Intelligence Agency.

(F) The National Reconnaissance Office.

(G) Other offices within the Department of Defense for the collection of specialized national intelligence through reconnaissance programs.

(H) The intelligence elements of the Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, the Federal Bureau of Investigation, the Drug Enforcement Administration, and the Department of Energy.

(I) The Bureau of Intelligence and Research of the Department of State.

(J) The Office of Intelligence and Analysis of the Department of the Treasury.

(K) The Office of Intelligence and Analysis of the Department of Homeland Security.

(L) Such other elements of any department or agency as may be designated by the President, or designated jointly by the Director of National Intelligence and the head of the department or agency concerned, as an element of the intelligence community.


(5) The terms “national intelligence” and “intelligence related to national security” refer to all intelligence, regardless of the source from which derived and including information gathered within or outside the United States, that—(A) pertains, as determined consistent with any guidance issued by the President, to more than one United States Government agency; and

(B) that involves—(i) threats to the United States, its people, property, or interests;

(ii) the development, proliferation, or use of weapons of mass destruction; or

(iii) any other matter bearing on United States national or homeland security.



(6) The term “National Intelligence Program” refers to all programs, projects, and activities of the intelligence community, as well as any other programs of the intelligence community designated jointly by the Director of National Intelligence and the head of a United States department or agency or by the President. Such term does not include programs, projects, or activities of the military departments to acquire intelligence solely for the planning and conduct of tactical military operations by United States Armed Forces.

(7) The term “congressional intelligence committees” means—(A) the Select Committee on Intelligence of the Senate; and

(B) the Permanent Select Committee on Intelligence of the House of Representatives.


(July 26, 1947, ch. 343, § 3, as added Pub. L. 102–496, title VII, § 702, Oct. 24, 1992, 106 Stat. 3188; amended Pub. L. 103–359, title V, § 501(a)(1), Oct. 14, 1994, 108 Stat. 3428; Pub. L. 104–201, div. A, title XI, § 1122(b)(1), Sept. 23, 1996, 110 Stat. 2687; Pub. L. 107–56, title IX, § 902, Oct. 26, 2001, 115 Stat. 387; Pub. L. 107–108, title I, § 105, Dec. 28, 2001, 115 Stat. 1397; Pub. L. 107–296, title II, § 201(h), Nov. 25, 2002, 116 Stat. 2149; Pub. L. 107–306, title III, § 353(a), Nov. 27, 2002, 116 Stat. 2401; Pub. L. 108–136, div. A, title IX, § 921(e)(1), Nov. 24, 2003, 117 Stat. 1569; Pub. L. 108–177, title I, § 105(d)(1), Dec. 13, 2003, 117 Stat. 2603; Pub. L. 108–458, title I, §§ 1012, 1073, 1074(a), Dec. 17, 2004, 118 Stat. 3662, 3693, 3694; Pub. L. 111–259, title IV, § 441, title VIII, § 804(1), Oct. 7, 2010, 124 Stat. 2732, 2747; Pub. L. 112–87, title IV, § 431, title V, § 505(1), Jan. 3, 2012, 125 Stat. 1894, 1897.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 401a of this title prior to editorial reclassification and renumbering as this section.

Amendments2012—Par. (4)(K). Pub. L. 112–87, § 431, amended subpar. (K) generally. Prior to amendment, subpar. (K) read as follows: “The elements of the Department of Homeland Security concerned with the analysis of intelligence information.”
Par. (6). Pub. L. 112–87, § 505(1), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2010—Par. (4)(H). Pub. L. 111–259, § 441(1), inserted “the Coast Guard,” after “the Marine Corps,” and “the Drug Enforcement Administration,” after “the Federal Bureau of Investigation,”.
Par. (4)(K). Pub. L. 111–259, § 441(2), struck out “, including the Office of Intelligence of the Coast Guard” after “information”.
Par. (4)(L). Pub. L. 111–259, § 804(1), struck out “other” after “elements of any”.
2004—Par. (4). Pub. L. 108–458, § 1073, amended par. (4) generally, substituting provisions defining “intelligence community” as including the Office of the Director of National Intelligence and other entities for provisions defining “intelligence community” as including the Office of the Director of Central Intelligence and other entities.
Par. (5). Pub. L. 108–458, § 1012, amended par. (5) generally. Prior to amendment, par. (5) read as follows: “The terms ‘national intelligence’ and ‘intelligence related to the national security’—
“(A) each refer to intelligence which pertains to the interests of more than one department or agency of the Government; and
“(B) do not refer to counterintelligence or law enforcement activities conducted by the Federal Bureau of Investigation except to the extent provided for in procedures agreed to by the Director of Central Intelligence and the Attorney General, or otherwise as expressly provided for in this title.”
Par. (6). Pub. L. 108–458, § 1074(a), struck out “Foreign” before “Intelligence Program”.
2003—Par. (4)(E). Pub. L. 108–136 substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
Par. (4)(H). Pub. L. 108–177, § 105(d)(1)(A), struck out “the Department of the Treasury,” after “the Federal Bureau of Investigation,”.
Par. (4)(J) to (L). Pub. L. 108–177, § 105(d)(1)(B), (C), added subpar. (J) and redesignated former subpars. (J) and (K) as (K) and (L), respectively.
2002—Par. (4)(J), (K). Pub. L. 107–296 added subpar. (J) and redesignated former subpar. (J) as (K).
Par. (7). Pub. L. 107–306 added par. (7).
2001—Par. (2). Pub. L. 107–56, § 902(1), inserted “, or international terrorist activities” before period at end.
Par. (3). Pub. L. 107–56, § 902(2), substituted “, and activities conducted,” for “and activities conducted”.
Par. (4)(H). Pub. L. 107–108 struck out “and” before “the Department of Energy” and inserted “, and the Coast Guard” before semicolon.
1996—Par. (4)(E). Pub. L. 104–201 substituted “National Imagery and Mapping Agency” for “Central Imagery Office”.
1994—Par. (4)(E). Pub. L. 103–359 substituted “the Central Imagery Office” for “the central imagery authority within the Department of Defense”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–201 effective Oct. 1, 1996, see section 1124 of Pub. L. 104–201, set out as a note under section 193 of Title 10, Armed Forces.


Authority of Secretary of State
Except as otherwise provided, Secretary of State to have and exercise any authority vested by law in any official or office of Department of State and references to such officials or offices deemed to refer to Secretary of State or Department of State, as appropriate, see section 2651a of Title 22, Foreign Relations and Intercourse, and section 161(d) of Pub. L. 103–236, set out as a note under section 2651a of Title 22.


Definitions Applicable to Specific Acts
Pub. L. 116–260, div. W, § 2, Dec. 27, 2020, 134 Stat. 2362, provided that: 
“In this division [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence and the Committee on Appropriations of the Senate; and

“(B) the Permanent Select Committee on Intelligence and the Committee on Appropriations of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).”



Pub. L. 116–92, div. E, § 5003, Dec. 20, 2019, 133 Stat. 2115, provided that: 
“In this division [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).

“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).”



Pub. L. 115–31, div. N, § 2, May 5, 2017, 131 Stat. 807, provided that: 
“In this division [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).”



Pub. L. 114–113, div. M, § 2, Dec. 18, 2015, 129 Stat. 2910, provided that: 
“In this division [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).”



Pub. L. 113–293, § 2, Dec. 19, 2014, 128 Stat. 3991, provided that: 
“In this Act [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).”



Pub. L. 113–126, § 2, July 7, 2014, 128 Stat. 1391, provided that: 
“In this Act [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).”



Pub. L. 112–87, § 2, Jan. 3, 2012, 125 Stat. 1877, provided that: 
“In this Act [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) [now 50 U.S.C. 3003(4)].”



Pub. L. 112–18, § 2, June 8, 2011, 125 Stat. 224, provided that: 
“In this Act [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) [now 50 U.S.C. 3003(4)].”



Pub. L. 111–259, § 2, Oct. 7, 2010, 124 Stat. 2656, provided that: 
“In this Act [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) [now 50 U.S.C. 3003(4)].”





Delegation of Functions
For assignment of function of President under par. (5)(A) of this section to Director of National Intelligence, see Ex. Ord. No. 12333, § 1.3(a)(1), Dec. 4, 1981, 46 F.R. 59941, as amended, set out as a note under section 3001 of this title.



§ 3004. Definitions of military departments(a) The term “Department of the Army” as used in this chapter shall be construed to mean the Department of the Army at the seat of the government and all field headquarters, forces, reserve components, installations, activities, and functions under the control or supervision of the Department of the Army.

(b) The term “Department of the Navy” as used in this chapter shall be construed to mean the Department of the Navy at the seat of the government; the headquarters, United States Marine Corps; the entire operating forces of the United States Navy, including naval aviation, and of the United States Marine Corps, including the reserve components of such forces; all field activities, headquarters, forces, bases, installations, activities, and functions under the control or supervision of the Department of the Navy; and the United States Coast Guard when operating as a part of the Navy pursuant to law.

(c) The term “Department of the Air Force” as used in this chapter shall be construed to mean the Department of the Air Force at the seat of the government and all field headquarters, forces, reserve components, installations, activities, and functions under the control or supervision of the Department of the Air Force.

(July 26, 1947, ch. 343, title II, §§ 205(b), 206, 207, formerly §§ 205(c), 206(a), 207(c), 61 Stat. 501, 502; renumbered §§ 205(b), 206, 207, Pub. L. 116–92, div. E, title LXVII, § 6742(b)(7)–(9), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
A former section 205(b) of act July 26, 1947, ch. 343, title II, 61 Stat. 501, which deemed laws, orders, and regulations applicable to the Department of War to be applicable to the newly designated Department of the Army, was classified to section 181–1(b) of former Title 5, Executive Departments and Government Officers and Employees, prior to being omitted from the Code upon the enactment of Title 10, Armed Forces, by act Aug. 10, 1956. Section 205(b) of act July 26, 1947, was subsequently redesignated as section 205(a) of that Act by Pub. L. 116–92, div. E, title LXVII, § 6742(b)(7), Dec. 20, 2019, 133 Stat. 2240.
Section was formerly classified to section 409 of this title prior to editorial reclassification and renumbering as this section, and to section 171–2 of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.
Prior to the enactment of Title 10, Armed Forces, by act Aug. 10, 1956, subsecs. (a), (b), and (c) of this section were classified to sections 181–1(c), 411a(a), and 626(c), respectively, of former Title 5.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 3005. Department of Defense
Except to the extent inconsistent with the provisions of this chapter or other provisions of law, the provisions of title 5 shall be applicable to the Department of Defense.
(July 26, 1947, ch. 343, title II, § 201, as added Pub. L. 116–92, div. E, title LXVII, § 6742(b)(6), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section 6742(b)(6) of Pub. L. 116–92, which directed the general amendment of section 201 of act July 26, 1947, ch. 343, was executed by adding a new section 201 to the Act and classifying it to this section, in light of the repeal of former section 201 by Pub. L. 87–651, § 307, Sept. 7, 1962, 76 Stat. 526.

Prior ProvisionsA prior section 3005, act July 26, 1947, ch. 343, title II, § 201(d), as added Aug. 10, 1949, ch. 412, § 4, 63 Stat. 579, which applied the provisions of title 4 of the Revised Statutes to the Department of Defense, except to the extent inconsistent with the provisions of this chapter, was technically repealed by Pub. L. 87–651, § 307, Sept. 7, 1962, 76 Stat. 526, but continued to be set out as this section prior to the enactment of Pub. L. 116–92.
A prior section 201 of act July 26, 1947, ch. 343, title II, as added Aug. 10, 1949, ch. 412, § 4, 63 Stat. 579, which established the Department of Defense as an Executive Department and established within it the various military departments, consisted of subsecs. (a) and (b), classified to section 171 of former Title 5, Executive Departments and Government Officers and Employees; subsec. (c), classified to section 1 of former Title 5; and subsec. (d), classified first to section 171–1 of former Title 5, then to section 408 of this title, and finally to this section (see note above). Section 201 was repealed by Pub. L. 87–651, § 307, Sept. 7, 1962, 76 Stat. 526.



§ 3006. Transferred
Editorial Notes
Codification
Section, act July 26, 1947, ch. 343, title III, § 312, formerly title IV, § 411, as added Aug. 10, 1949, ch. 412, § 11, 63 Stat. 590; renumbered title III, § 312, Pub. L. 116–92, div. E, title LXVII, § 6742(b)(11), Dec. 20, 2019, 133 Stat. 2240, which related to repealing and savings provisions, was transferred to section 3078 of this title.



SUBCHAPTER I—COORDINATION FOR NATIONAL SECURITY
§ 3021. National Security Council(a) National Security CouncilThere is a council known as the National Security Council (in this section referred to as the “Council”).


(b) FunctionsConsistent with the direction of the President, the functions of the Council shall be to—(1) advise the President with respect to the integration of domestic, foreign, and military policies relating to the national security so as to enable the Armed Forces and the other departments and agencies of the United States Government to cooperate more effectively in matters involving the national security;

(2) assess and appraise the objectives, commitments, and risks of the United States in relation to the actual and potential military power of the United States, and make recommendations thereon to the President;

(3) make recommendations to the President concerning policies on matters of common interest to the departments and agencies of the United States Government concerned with the national security; and

(4) coordinate, without assuming operational authority, the United States Government response to malign foreign influence operations and campaigns.


(c) Membership(1) In generalThe Council consists of the President, the Vice President, the Secretary of State, the Secretary of Defense, the Secretary of Energy, the Secretary of the Treasury, and such other officers of the United States Government as the President may designate.


(2) Attendance and participation in meetingsThe President may designate such other officers of the United States Government as the President considers appropriate, including the Director of National Intelligence, the Director of National Drug Control Policy, the Chairman of the Joint Chiefs of Staff, and the National Cyber Director, to attend and participate in meetings of the Council.



(d) Presiding officersAt meetings of the Council, the President shall preside or, in the absence of the President, a member of the Council designated by the President shall preside.


(e) Staff(1) In generalThe Council shall have a staff headed by a civilian executive secretary appointed by the President.


(2) StaffConsistent with the direction of the President and subject to paragraph (3), the executive secretary may, subject to the civil service laws and chapter 51 and subchapter III of chapter 53 of title 5, appoint and fix the compensation of such personnel as may be necessary to perform such duties as may be prescribed by the President in connection with performance of the functions of the Council.


(3) Number of professional staffThe professional staff for which this subsection provides shall not exceed 200 persons, including persons employed by, assigned to, detailed to, under contract to serve on, or otherwise serving or affiliated with the staff. The limitation in this paragraph does not apply to personnel serving substantially in support or administrative positions.



(f) Special Advisor to the President on International Religious FreedomIt is the sense of Congress that there should be within the staff of the Council a Special Adviser to the President on International Religious Freedom, whose position should be comparable to that of a director within the Executive Office of the President. The Special Adviser should serve as a resource for executive branch officials, compiling and maintaining information on the facts and circumstances of violations of religious freedom (as defined in section 6402 of title 22), and making policy recommendations. The Special Adviser should serve as liaison with the Ambassador at Large for International Religious Freedom, the United States Commission on International Religious Freedom, Congress and, as advisable, religious nongovernmental organizations.


(g) Coordinator for combating malign foreign influence operations and campaigns(1) In generalThe President shall designate an employee of the National Security Council to be responsible for the coordination of the interagency process for combating malign foreign influence operations and campaigns.


(2) Congressional briefing(A) In generalNot less frequently than twice each year, the employee designated under this subsection, or the employee’s designee, shall provide to the congressional committees specified in subparagraph (B) a briefing on the responsibilities and activities of the employee designated under this subsection.


(B) Committees specifiedThe congressional committees specified in this subparagraph are the following:(i) The Committees on Armed Services, Foreign Affairs, and Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives.

(ii) The Committees on Armed Services, Foreign Relations, and Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.




(h) Definition of malign foreign influence operations and campaignsIn this section, the term “malign foreign influence operations and campaigns” means the coordinated, direct or indirect application of national diplomatic, informational, military, economic, business, corruption, educational, and other capabilities by hostile foreign powers to affect attitudes, behaviors, decisions, or outcomes within the United States.


(July 26, 1947, ch. 343, title I, § 101, 61 Stat. 496; Aug. 10, 1949, ch. 412, § 3, 63 Stat. 579; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; Oct. 10, 1951, ch. 479, title V, § 501(e)(1), 65 Stat. 378; Pub. L. 99–433, title II, § 203, Oct. 1, 1986, 100 Stat. 1011; Pub. L. 99–500, § 101(c) [title IX, § 9115(f)], Oct. 18, 1986, 100 Stat. 1783–82, 1783–125, and Pub. L. 99–591, § 101(c) [title IX, § 9115(f)], Oct. 30, 1986, 100 Stat. 3341–82, 3341–125; Pub. L. 99–661, div. A, title XIII, § 1311(f), Nov. 14, 1986, 100 Stat. 3986; Pub. L. 100–690, title I, § 1003(a)(3), Nov. 18, 1988, 102 Stat. 4182; Pub. L. 102–496, title VII, § 703, Oct. 24, 1992, 106 Stat. 3189; Pub. L. 104–293, title VIII, §§ 802, 804, Oct. 11, 1996, 110 Stat. 3474, 3476; Pub. L. 105–277, div. C, title VII, § 713(b), Oct. 21, 1998, 112 Stat. 2681–693; Pub. L. 105–292, title III, § 301, Oct. 27, 1998, 112 Stat. 2800; Pub. L. 108–458, title I, §§ 1071(a)(1)(A)–(D), 1072(a)(1), Dec. 17, 2004, 118 Stat. 3689, 3692; Pub. L. 110–53, title XVIII, § 1841(g), Aug. 3, 2007, 121 Stat. 500; Pub. L. 110–140, title IX, § 932, Dec. 19, 2007, 121 Stat. 1740; Pub. L. 113–126, title VII, § 702, July 7, 2014, 128 Stat. 1422; Pub. L. 114–328, div. A, title X, § 1085(a), Dec. 23, 2016, 130 Stat. 2422; Pub. L. 115–44, title II, § 274(a), Aug. 2, 2017, 131 Stat. 938; Pub. L. 115–232, div. A, title X, § 1043(a), Aug. 13, 2018, 132 Stat. 1957; Pub. L. 116–283, div. A, title XVII, § 1752(d), Jan. 1, 2021, 134 Stat. 4147.)

Editorial Notes
Codification
Section was formerly classified to section 402 of this title prior to editorial reclassification and renumbering as this section.
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2021—Subsec. (c)(2). Pub. L. 116–283 substituted “the Chairman of the Joint Chiefs of Staff, and the National Cyber Director” for “and the Chairman of the Joint Chiefs of Staff”.
2018—Subsec. (b)(4). Pub. L. 115–232, § 1043(a)(1), added par. (4).
Subsecs. (g), (h). Pub. L. 115–232, § 1043(a)(2), added subsecs. (g) and (h).
2017—Subsec. (c)(1). Pub. L. 115–44 inserted “the Secretary of the Treasury,” before “and such other officers”.
2016—Pub. L. 114–328 amended section generally. Prior to amendment, section related to the National Security Council.
2014—Subsec. (a)(5) to (8). Pub. L. 113–126 substituted “; and” for semicolon at end of par. (5), redesignated par. (8) as (6) and struck out “the Chairman of the Munitions Board, and the Chairman of the Research and Development Board,” after “military departments,”, and struck out former pars. (6) and (7) which read as follows:
“(6) the Director for Mutual Security;
“(7) the Chairman of the National Security Resources Board; and”.
2007—Subsec. (a)(5) to (8). Pub. L. 110–140 added par. (5) and redesignated former pars. (5) to (7) as (6) to (8), respectively.
Subsecs. (i), (k). Pub. L. 110–53, § 1841(g)(1), redesignated subsec. (i), relating to Special Adviser to the President on International Religious Freedom, as (k).
Subsec. (l). Pub. L. 110–53, § 1841(g)(2), added subsec. (l).
2004—Subsec. (h)(2)(A). Pub. L. 108–458, § 1071(a)(1)(A), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (h)(5). Pub. L. 108–458, § 1071(a)(1)(B), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (i)(2)(A). Pub. L. 108–458, § 1071(a)(1)(C), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (j). Pub. L. 108–458, § 1072(a)(1), substituted “Principal Deputy Director of National Intelligence” for “Deputy Director of Central Intelligence”.
Pub. L. 108–458, § 1071(a)(1)(D), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
1998—Subsecs. (f), (g). Pub. L. 105–277 added subsec. (f) and redesignated former subsec. (f) as (g).
Subsec. (i). Pub. L. 105–292 added subsec. (i) relating to Special Adviser to the President on International Religious Freedom.
1996—Subsec. (h). Pub. L. 104–293, § 802(2), added subsec. (h). Former subsec. (h) redesignated (j).
Subsec. (i). Pub. L. 104–293, § 804, added subsec. (i).
Subsec. (j). Pub. L. 104–293, § 802(1), redesignated subsec. (h) as (j).
1992—Subsec. (h). Pub. L. 102–496 added subsec. (h).
1988—Subsecs. (f), (g). Pub. L. 100–690, §§ 1003(a)(3), 1009, temporarily added subsec. (f), relating to participation by Director of National Drug Control Policy in meetings of National Security Council, and redesignated former subsec. (f) as (g). See Effective and Termination Dates of 1988 Amendment note below.
1986—Subsec. (e). Pub. L. 99–433 added subsec. (e).
Subsec. (f). Pub. L. 99–500, Pub. L. 99–591, and Pub. L. 99–661 amended section identically adding subsec. (f).
1951—Subsec. (a). Act Oct. 10, 1951, inserted cl. (5) relating to Director for Mutual Security, in fourth paragraph, and renumbered former cls. (5) and (6) thereof as cls. (6) and (7), respectively.
1949—Subsec. (a). Act Aug. 10, 1949, added the Vice President to the Council, removed the Secretaries of the military departments, to authorize the President to add, with the consent of the Senate, Secretaries and Under Secretaries of other executive departments and of the military department, and the Chairmen of the Munitions Board and the Research and Development Board.
Subsec. (c). Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923, as amended”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2016 AmendmentPub. L. 114–328, div. A, title X, § 1085(b), Dec. 23, 2016, 130 Stat. 2423, provided that: “The limitation on the number of professional staff of the National Security Council specified in subsection (e)(3) of section 101 of the National Security Act of 1947 [50 U.S.C. 3021(e)(3)], as amended by subsection (a) of this section, shall take effect on the date that is 18 months after the date of the enactment of this Act [Dec. 23, 2016].”


Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of Title 2, The Congress.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective and Termination Dates of 1988 AmendmentAmendment by Pub. L. 100–690 effective Jan. 21, 1989, and repealed on Sept. 30, 1997, see sections 1012 and 1009, respectively, of Pub. L. 100–690.

RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.

Construction of 2017 AmendmentPub. L. 115–44, title II, § 274(b), Aug. 2, 2017, 131 Stat. 938, provided that: “The amendment made by subsection (a) [amending this section] may not be construed to authorize the National Security Council to have a professional staff level that exceeds the limitation set forth under section 101(e)(3) of the National Security Act of 1947 (50 U.S.C. 3021(e)(3)).”



Transfer of Functions
Office of Director for Mutual Security abolished and functions of Director, including those as a member of National Security Council, transferred to Director of Foreign Operations Administration by Reorg. Plan No. 7 of 1953, eff. Aug. 1, 1953, 18 F.R. 4541, set out in the Appendix to Title 5, Government Organization and Employees. Foreign Operations Administration abolished by Ex. Ord. No. 10610, May 9, 1955, 20 F.R. 3179, and its functions and offices transferred to Department of State to be administered by International Cooperation Administration. For later transfer, see section 2381 of Title 22, Foreign Relations and Intercourse, and notes set out under that section.
National Security Resources Board, together with Office of Chairman, abolished by section 6 of Reorg. Plan No. 3 of 1953, eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634, set out under former section 3042 of this title. Functions of Chairman with limited exception, including his functions as a member of National Security Council transferred to Office of Defense Mobilization by section 2(a) of Reorg. Plan No. 3 of 1953. Functions of Director of Office of Defense Mobilization with respect to being a member of National Security Council transferred to Director of Office of Civil and Defense Mobilization by Reorg. Plan No. 1 of 1958, § 4, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799, as amended by Pub. L. 85–763, Aug. 26, 1958, 72 Stat. 861, set out as a note under section 5195 of Title 42, The Public Health and Welfare. For subsequent transfers or delegations to Office of Emergency Planning, Office of Emergency Preparedness, President, Federal Preparedness Agency, and Secretary of Homeland Security, see Transfer of Functions notes set out under former section 3042 of this title.
Munitions Board, together with office of Chairman, abolished by section 2 of Reorg. Plan No. 6 of 1953, eff. June 30, 1953, 18 F.R. 3743, 67 Stat. 638, set out in the Appendix to Title 5, Government Organization and Employees. All functions vested in Munitions Board transferred to Secretary of Defense by section 1(a) of Reorg. Plan No. 6 of 1953.
Research and Development Board, together with office of Chairman, abolished by section 2 of Reorg. Plan No. 6 of 1953, eff. June 30, 1953, 18 F.R. 3743, 67 Stat. 638, set out in the Appendix to Title 5, Government Organization and Employees. Functions vested in Board transferred to Secretary of Defense by section 1(a) of Reorg. Plan No. 6 of 1953.
National Security Council, together with its functions, records, property, personnel, and unexpended balances of appropriations, allocations, and other funds (available or to be made available) transferred to Executive Office of President by Reorg. Plan No. 4 of 1949, eff. Aug. 20, 1949, 14 F.R. 5227, 63 Stat. 1067, set out in the Appendix to Title 5, Government Organization and Employees.

Rule of Construction for Duplicate Authorization and Appropriation Provisions of Public Laws 99–500, 99–591, and 99–661For rule of construction for certain duplicate provisions of Public Laws 99–500, 99–591, and 99–661, see section 6 of Pub. L. 100–26, set out as a note under section 2302 of Title 10, Armed Forces.

Section as Unaffected by RepealsRepeals by section 542(a) of Mutual Security Act of 1954 did not repeal amendment to this section by act Oct. 10, 1951.

Deadline for Appointment of Coordinator for Combating Malign Foreign Influence Operations and CampaignsPub. L. 115–232, div. A, title X, § 1043(c), Aug. 13, 2018, 132 Stat. 1958, provided that: “Not later than 180 days after the date of the enactment of this Act [Aug. 13, 2018], the President shall designate the employee of the National Security Council to be responsible for the coordination of the interagency process for combating malign foreign influence operations and campaigns pursuant to subsection (g)(1) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021), as added by subsection (a)(2).”


Pilot Program on Cryptologic Service TrainingPub. L. 108–375, div. A, title IX, § 922, Oct. 28, 2004, 118 Stat. 2029, which authorized the Director of the National Security Agency to carry out a pilot program on cryptologic service training for the intelligence community, was repealed by Pub. L. 111–259, title III, § 313(b)(1)(C), Oct. 7, 2010, 124 Stat. 2666.

Executive Documents

Executive Order No. 10483
Ex. Ord. No. 10483, Sept. 2, 1953, 18 F.R. 5379, as amended by Ex. Ord. No. 10598, Feb. 28, 1955, 20 F.R. 1237, which provided for an Operations Coordinating Board, was superseded by Ex. Ord. No. 10700, Feb. 25, 1957, formerly set out below.


Executive Order No. 10700
Ex. Ord. No. 10700, Feb. 25, 1957, 22 F.R. 1111, as amended by Ex. Ord. No. 10773, July 1, 1958, 23 F.R. 5061; Ex. Ord. No. 10782, Sept. 6, 1958, 23 F.R. 6971; Ex. Ord. 10838, Sept. 16, 1959, 24 F.R. 7519, which provided for the Operations Coordinating Board, was revoked by Ex. Ord. No. 10920, Feb. 18, 1961, 26 F.R. 1463.


Ex. Ord. No. 13228. Establishing the Office of Homeland Security and the Homeland Security Council
Ex. Ord. No. 13228, Oct. 8, 2001, 66 F.R. 51812, as amended by Ex. Ord. No. 13284, § 3, Jan. 23, 2003, 68 F.R. 4075; Ex. Ord. No. 13286, § 8, Feb. 28, 2003, 68 F.R. 10622, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Establishment. I hereby establish within the Executive Office of the President an Office of Homeland Security (the “Office”) to be headed by the Assistant to the President for Homeland Security.
Sec. 2. Mission. The mission of the Office shall be to develop and coordinate the implementation of a comprehensive national strategy to secure the United States from terrorist threats or attacks. The Office shall perform the functions necessary to carry out this mission, including the functions specified in section 3 of this order.
Sec. 3. Functions. The functions of the Office shall be to coordinate the executive branch’s efforts to detect, prepare for, prevent, protect against, respond to, and recover from terrorist attacks within the United States.
(a) National Strategy. The Office shall work with executive departments and agencies, State and local governments, and private entities to ensure the adequacy of the national strategy for detecting, preparing for, preventing, protecting against, responding to, and recovering from terrorist threats or attacks within the United States and shall periodically review and coordinate revisions to that strategy as necessary.
(b) Detection. The Office shall identify priorities and coordinate efforts for collection and analysis of information within the United States regarding threats of terrorism against the United States and activities of terrorists or terrorist groups within the United States. The Office also shall identify, in coordination with the Assistant to the President for National Security Affairs, priorities for collection of intelligence outside the United States regarding threats of terrorism within the United States.
(i) In performing these functions, the Office shall work with Federal, State, and local agencies, as appropriate, to:
(A) facilitate collection from State and local governments and private entities of information pertaining to terrorist threats or activities within the United States;
(B) coordinate and prioritize the requirements for foreign intelligence relating to terrorism within the United States of executive departments and agencies responsible for homeland security and provide these requirements and priorities to the Director of Central Intelligence and other agencies responsible for collection of foreign intelligence;
(C) coordinate efforts to ensure that all executive departments and agencies that have intelligence collection responsibilities have sufficient technological capabilities and resources to collect intelligence and data relating to terrorist activities or possible terrorist acts within the United States, working with the Assistant to the President for National Security Affairs, as appropriate;
(D) coordinate development of monitoring protocols and equipment for use in detecting the release of biological, chemical, and radiological hazards; and
(E) ensure that, to the extent permitted by law, all appropriate and necessary intelligence and law enforcement information relating to homeland security is disseminated to and exchanged among appropriate executive departments and agencies responsible for homeland security and, where appropriate for reasons of homeland security, promote exchange of such information with and among State and local governments and private entities.
(ii) Executive departments and agencies shall, to the extent permitted by law, make available to the Office all information relating to terrorist threats and activities within the United States.
(c) Preparedness. The Office of Homeland Security shall coordinate national efforts to prepare for and mitigate the consequences of terrorist threats or attacks within the United States. In performing this function, the Office shall work with Federal, State, and local agencies, and private entities, as appropriate, to:
(i) review and assess the adequacy of the portions of all Federal emergency response plans that pertain to terrorist threats or attacks within the United States;
(ii) coordinate domestic exercises and simulations designed to assess and practice systems that would be called upon to respond to a terrorist threat or attack within the United States and coordinate programs and activities for training Federal, State, and local employees who would be called upon to respond to such a threat or attack;
(iii) coordinate national efforts to ensure public health preparedness for a terrorist attack, including reviewing vaccination policies and reviewing the adequacy of and, if necessary, increasing vaccine and pharmaceutical stockpiles and hospital capacity;
(iv) coordinate Federal assistance to State and local authorities and nongovernmental organizations to prepare for and respond to terrorist threats or attacks within the United States;
(v) ensure that national preparedness programs and activities for terrorist threats or attacks are developed and are regularly evaluated under appropriate standards and that resources are allocated to improving and sustaining preparedness based on such evaluations; and
(vi) ensure the readiness and coordinated deployment of Federal response teams to respond to terrorist threats or attacks, working with the Assistant to the President for National Security Affairs, when appropriate.
(d) Prevention. The Office shall coordinate efforts to prevent terrorist attacks within the United States. In performing this function, the Office shall work with Federal, State, and local agencies, and private entities, as appropriate, to:
(i) facilitate the exchange of information among such agencies relating to immigration and visa matters and shipments of cargo; and, working with the Assistant to the President for National Security Affairs, ensure coordination among such agencies to prevent the entry of terrorists and terrorist materials and supplies into the United States and facilitate removal of such terrorists from the United States, when appropriate;
(ii) coordinate efforts to investigate terrorist threats and attacks within the United States; and
(iii) coordinate efforts to improve the security of United States borders, territorial waters, and airspace in order to prevent acts of terrorism within the United States, working with the Assistant to the President for National Security Affairs, when appropriate.
(e) Protection. The Office shall coordinate efforts to protect the United States and its critical infrastructure from the consequences of terrorist attacks. In performing this function, the Office shall work with Federal, State, and local agencies, and private entities, as appropriate, to:
(i) strengthen measures for protecting energy production, transmission, and distribution services and critical facilities; other utilities; telecommunications; facilities that produce, use, store, or dispose of nuclear material; and other critical infrastructure services and critical facilities within the United States from terrorist attack;
(ii) coordinate efforts to protect critical public and privately owned information systems within the United States from terrorist attack;
(iii) develop criteria for reviewing whether appropriate security measures are in place at major public and privately owned facilities within the United States;
(iv) coordinate domestic efforts to ensure that special events determined by appropriate senior officials to have national significance are protected from terrorist attack;
(v) coordinate efforts to protect transportation systems within the United States, including railways, highways, shipping, ports and waterways, and airports and civilian aircraft, from terrorist attack;
(vi) coordinate efforts to protect United States livestock, agriculture, and systems for the provision of water and food for human use and consumption from terrorist attack; and
(vii) coordinate efforts to prevent unauthorized access to, development of, and unlawful importation into the United States of, chemical, biological, radiological, nuclear, explosive, or other related materials that have the potential to be used in terrorist attacks.
(f) Response and Recovery. The Office shall coordinate efforts to respond to and promote recovery from terrorist threats or attacks within the United States. In performing this function, the Office shall work with Federal, State, and local agencies, and private entities, as appropriate, to:
(i) coordinate efforts to ensure rapid restoration of transportation systems, energy production, transmission, and distribution systems; telecommunications; other utilities; and other critical infrastructure facilities after disruption by a terrorist threat or attack;
(ii) coordinate efforts to ensure rapid restoration of public and private critical information systems after disruption by a terrorist threat or attack;
(iii) work with the National Economic Council to coordinate efforts to stabilize United States financial markets after a terrorist threat or attack and manage the immediate economic and financial consequences of the incident;
(iv) coordinate Federal plans and programs to provide medical, financial, and other assistance to victims of terrorist attacks and their families; and
(v) coordinate containment and removal of biological, chemical, radiological, explosive, or other hazardous materials in the event of a terrorist threat or attack involving such hazards and coordinate efforts to mitigate the effects of such an attack.
(g) Incident Management. Consistent with applicable law, including the statutory functions of the Secretary of Homeland Security, the Assistant to the President for Homeland Security shall be the official primarily responsible for advising and assisting the President in the coordination of domestic incident management activities of all departments and agencies in the event of a terrorist threat, and during and in the aftermath of terrorist attacks, major disasters, or other emergencies, within the United States. Generally, the Assistant to the President for Homeland Security shall serve as the principal point of contact for and to the President with respect to the coordination of such activities. The Assistant to the President for Homeland Security shall coordinate with the Assistant to the President for National Security Affairs, as appropriate.
(h) Continuity of Government. The Assistant to the President for Homeland Security, in coordination with the Assistant to the President for National Security Affairs, shall review plans and preparations for ensuring the continuity of the Federal Government in the event of a terrorist attack that threatens the safety and security of the United States Government or its leadership.
(i) Public Affairs. The Office, subject to the direction of the White House Office of Communications, shall coordinate the strategy of the executive branch for communicating with the public in the event of a terrorist threat or attack within the United States. The Office also shall coordinate the development of programs for educating the public about the nature of terrorist threats and appropriate precautions and responses.
(j) Cooperation with State and Local Governments and Private Entities. The Office shall encourage and invite the participation of State and local governments and private entities, as appropriate, in carrying out the Office’s functions.
(k) Review of Legal Authorities and Development of Legislative Proposals. The Office shall coordinate a periodic review and assessment of the legal authorities available to executive departments and agencies to permit them to perform the functions described in this order. When the Office determines that such legal authorities are inadequate, the Office shall develop, in consultation with executive departments and agencies, proposals for presidential action and legislative proposals for submission to the Office of Management and Budget to enhance the ability of executive departments and agencies to perform those functions. The Office shall work with State and local governments in assessing the adequacy of their legal authorities to permit them to detect, prepare for, prevent, protect against, and recover from terrorist threats and attacks.
(l) Budget Review. The Assistant to the President for Homeland Security, in consultation with the Director of the Office of Management and Budget (the “Director”) and the heads of executive departments and agencies, shall identify programs that contribute to the Administration’s strategy for homeland security and, in the development of the President’s annual budget submission, shall review and provide advice to the heads of departments and agencies for such programs. The Assistant to the President for Homeland Security shall provide advice to the Director on the level and use of funding in departments and agencies for homeland security-related activities and, prior to the Director’s forwarding of the proposed annual budget submission to the President for transmittal to the Congress, shall certify to the Director the funding levels that the Assistant to the President for Homeland Security believes are necessary and appropriate for the homeland security-related activities of the executive branch.
Sec. 4. Administration.
(a) The Office of Homeland Security shall be directed by the Assistant to the President for Homeland Security.
(b) The Office of Administration within the Executive Office of the President shall provide the Office of Homeland Security with such personnel, funding, and administrative support, to the extent permitted by law and subject to the availability of appropriations, as directed by the Chief of Staff to carry out the provisions of this order.
(c) Heads of executive departments and agencies are authorized, to the extent permitted by law, to detail or assign personnel of such departments and agencies to the Office of Homeland Security upon request of the Assistant to the President for Homeland Security, subject to the approval of the Chief of Staff.
Sec. 5. Establishment of Homeland Security Council.
(a) I hereby establish a Homeland Security Council (the “Council”), which shall be responsible for advising and assisting the President with respect to all aspects of homeland security. The Council shall serve as the mechanism for ensuring coordination of homeland security-related activities of executive departments and agencies and effective development and implementation of homeland security policies.
(b) The Council shall have as its members the President, the Vice President, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, the Secretary of Health and Human Services, the Secretary of Transportation, the Secretary of Homeland Security, the Director of the Federal Emergency Management Agency, the Director of the Federal Bureau of Investigation, the Director of Central Intelligence, the Assistant to the President for Homeland Security, and such other officers of the executive branch as the President may from time to time designate. The Chief of Staff, the Chief of Staff to the Vice President, the Assistant to the President for National Security Affairs, the Counsel to the President, and the Director of the Office of Management and Budget also are invited to attend any Council meeting. The Secretary of State, the Secretary of Agriculture, the Secretary of the Interior, the Secretary of Energy, the Secretary of Labor, the Secretary of Commerce, the Secretary of Veterans Affairs, the Administrator of the Environmental Protection Agency, the Assistant to the President for Economic Policy, and the Assistant to the President for Domestic Policy shall be invited to attend meetings pertaining to their responsibilities. The heads of other executive departments and agencies and other senior officials shall be invited to attend Council meetings when appropriate.
(c) The Council shall meet at the President’s direction. When the President is absent from a meeting of the Council, at the President’s direction the Vice President may preside. The Assistant to the President for Homeland Security shall be responsible, at the President’s direction, for determining the agenda, ensuring that necessary papers are prepared, and recording Council actions and Presidential decisions.
Sec. 6. Original Classification Authority. I hereby delegate the authority to classify information originally as Top Secret, in accordance with Executive Order 12958 [former 50 U.S.C. 3161 note] or any successor Executive Order, to the Assistant to the President for Homeland Security.
Sec. 7. Continuing Authorities. This order does not alter the existing authorities of United States Government departments and agencies, including the Department of Homeland Security. All executive departments and agencies are directed to assist the Council and the Assistant to the President for Homeland Security in carrying out the purposes of this order.
Sec. 8. General Provisions.
(a) This order does not create any right or benefit, substantive or procedural, enforceable at law or equity by a party against the United States, its departments, agencies or instrumentalities, its officers or employees, or any other person.
(b) References in this order to State and local governments shall be construed to include tribal governments and United States territories and other possessions.
(c) References to the “United States” shall be construed to include United States territories and possessions.
Sec. 9. [Amended Ex. Ord. No. 12656, set out as a note under section 5195 of Title 42, The Public Health and Welfare.]

George W. Bush.



Executive Order No. 13260
Ex. Ord. No. 13260, Mar. 19, 2002, 67 F.R. 13241, as amended by Ex. Ord. No. 13286, § 4, Feb. 28, 2003, 68 F.R. 10619, which established the President’s Homeland Security Advisory Council and Senior Advisory Committees for Homeland Security, was revoked by Ex. Ord. No. 13286, § 4, Feb. 28, 2003, 68 F.R. 10619, eff. Mar. 31, 2003.


Ex. Ord. No. 13657. Changing the Name of the National Security Staff to the National Security Council Staff
Ex. Ord. No. 13657, Feb. 10, 2014, 79 F.R. 8823, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to reflect my decision to change the name of the National Security Staff to the National Security Council staff, it is hereby ordered as follows:
Section 1. Name Change. All references to the National Security Staff or Homeland Security Council Staff in any Executive Order or Presidential directive shall be understood to refer to the staff of the National Security Council.
Sec. 2. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.



Ex. Ord. No. 13729. A Comprehensive Approach to Atrocity Prevention and Response
Ex. Ord. No. 13729, May 18, 2016, 81 F.R. 32611, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. As articulated in Presidential Study Directive-10 (PSD–10), preventing mass atrocities and genocide is a core national security interest and a core moral responsibility of the United States. Noting that governmental engagement on mass atrocities and genocide too often arrives too late, when opportunities for prevention or low-cost, low-risk action have been missed, PSD–10 directed the establishment of an interagency Atrocities Prevention Board (Board), with the primary purpose of coordinating a whole-of-government approach to prevent mass atrocities and genocide. PSD–10 also directed an interagency study to develop and recommend the membership, mandate, structure, operational protocols, authorities, and support necessary for the Board to coordinate and develop atrocity prevention and response policy. This order continues in place the Board established in 2012 as I directed in PSD–10, sets out the support to be afforded by executive departments, agencies, and offices, and updates and memorializes the terms on which the Board will continue to operate in the service of its important mission.
Sec. 2. Definition. For purposes of this order, the term “mass atrocities” or “atrocities,” neither of which is defined under international law, refers to large scale and deliberate attacks on civilians, and includes acts falling within the definition “genocide” as defined in international law and under U.S. domestic statute.
Sec. 3. Responsibilities. The Board shall seek to ensure that mass atrocities and the risk thereof are effectively considered and appropriately addressed by the U.S. Government, and shall coordinate the development and execution of policies and tools to enhance our capacity to prevent and respond to mass atrocities.
(a) In order to ensure that emerging mass atrocity risks and mass atrocity situations are considered and addressed, the Board shall monitor developments around the world that heighten the risk of mass atrocities, and analyze and closely review specific mass atrocity threats or situations of heightened concern.
(b) The Board shall also identify any gaps related to the prevention of and response to mass atrocities in the current policies and ongoing interagency processes concerning particular regions or countries and shall make recommendations to strengthen policies, programs, resources, and tools related to mass atrocity prevention and response to relevant executive departments and agencies (agencies), including through the Board’s function as an interagency policy committee, as detailed in section 4 of this order. In these efforts, the Board shall focus in particular on ways for the U.S. Government to develop, strengthen, and enhance its capabilities to:
(i) monitor, receive early warning of, and coordinate responses to potential mass atrocities;
(ii) deter and isolate perpetrators of mass atrocities through all available and appropriate authorities;
(iii) promote accountability of and deny impunity for perpetrators of mass atrocities, including by denying safe haven for perpetrators found in the United States;
(iv) engage allies and partners, including the United Nations and other multilateral and regional institutions, to build capacity and mobilize action for preventing and responding to mass atrocities;
(v) deploy civilian personnel with expertise in conflict prevention, civilian protection, mediation, and other relevant skills, including on a rapid response basis, to assist in mass atrocity prevention and response efforts;
(vi) increase capacity for our diplomats, armed services, development professionals, and other actors to engage in mass atrocity prevention and response activities;
(vii) develop and implement tailored foreign assistance programs as well as doctrine for our armed services to address and mitigate the risks of mass atrocities;
(viii) ensure intelligence collection, analysis, and sharing of information, as appropriate, relating to mass atrocity threats and situations; and
(ix) address any other issue regarding mass atrocity prevention and response that the Board determines is appropriate.
Sec. 4. Structure and Protocols of the Atrocities Prevention Board. The Board shall continue to operate and will have the following structure and protocols:
(a) The Board shall function as an interagency policy committee, or body of equivalent standing, chaired by a member of the National Security Council staff at the Senior Director level or higher who shall be designated by the President (Chair).
(b) The Chair shall convene the Board on a monthly basis to perform the responsibilities set forth in section 3 of this order. The Board shall also meet as needed on an ad hoc and time-sensitive basis to consider and address emerging mass atrocity threats or situations.
(c) The Deputies Committee of the National Security Council (Deputies) shall meet at least twice per year, and the Principals Committee of the National Security Council (Principals) shall meet at least once per year, to review and direct the work of the Board.
(d) The Board shall be composed of individuals at the Assistant Secretary-level or higher who shall be designated by the leadership of their respective departments or agencies. Within 60 days of a vacancy on the Board, the relevant department or agency or office head shall designate a replacement representative and notify the National Security Advisor. In addition to the Chair, the Board shall consist of the designated representatives from the following:
(i) the Office of the Vice President;
(ii) the Department of State;
(iii) the Department of the Treasury;
(iv) the Department of Defense;
(v) the Department of Justice;
(vi) the Department of Homeland Security;
(vii) the U.S. Mission to the United Nations;
(viii) the Office of the Director of National Intelligence;
(ix) the Central Intelligence Agency;
(x) the U.S. Agency for International Development;
(xi) the Joint Chiefs of Staff; and
(xii) such other agencies or offices as may request to participate in coordination with the Chair.
(e) The Chair shall report, through the National Security Advisor, to the President by April 30 each year on the work of the U.S. Government in mass atrocity prevention and response, including the work of the Board.
(f) The Chair shall prepare written updates for the public, on an annual basis, on the work of the U.S. Government in mass atrocity prevention and response, including the work of the Board.
(g) Consistent with the objectives set out in this order and in accordance with applicable law, the Board shall conduct outreach, including regular consultations, with representatives of nongovernmental organizations with expertise in mass atrocity prevention and response and other appropriate parties. Such outreach shall be for the purpose of assisting the Board with its work on considering and addressing emerging mass atrocity threats or situations and on developing new or improved policies and tools, as well as for the purpose of providing transparency on the work of the Board.
(h) In order to conduct the work set forth in this order effectively, the Board may:
(i) request information or analysis from the Intelligence Community (IC), Chiefs of Mission, agencies, and offices;
(ii) develop policy recommendations and programmatic recommendations for agencies, offices, and existing interagency processes;
(iii) in conjunction with existing interagency processes, formulate policy recommendations and programmatic recommendations;
(iv) coordinate with the Office of Management and Budget (OMB) to develop guidance on mass atrocity prevention resource priorities for agencies and offices; and
(v) bring urgent or significant matters to the attention of the Deputies and, as appropriate, request that the Deputies convene to address a situation of concern, consistent with Presidential Policy Directive-1 or its successor.
Sec. 5. Enhancing Capabilities and Tools. Agencies shall take the following actions in support of the United States Government’s policy of working to prevent and respond to mass atrocities:
(a) Agencies, in coordination with the Board, shall ensure that mass atrocity prevention and response staffing, training, funding, and activities are addressed in their strategic planning and budget processes, including Department Quadrennial Reviews, Mission Resource Requests, State Department Integrated Country Strategies, U.S. Agency for International Development (USAID) Joint Strategic Plans, State Department Bureau Strategic Resource Plans, and related strategic planning and budget processes and documents. The Chair shall make recommendations to the National Security Advisor on the inclusion of material in the President’s National Security Strategy that addresses mass atrocity prevention and response.
(b) The Department of State and USAID shall work with OMB to support the maintenance of civilian assistance accounts and authorities that enable swift civilian responses to mass atrocity threats and situations.
(c) The Department of State and USAID shall offer mass atrocity prevention and response training courses to all officers deployed or planning deployment to countries deemed by the IC to be at high or substantial risk for mass atrocities.
(d) The Department of State and USAID shall continue to build and use civilian capacity (i.e., the ability to deploy personnel with expertise in conflict prevention, civilian protection, mediation, and other relevant skills) effectively for mass atrocity prevention and response, and shall develop mechanisms for enhanced partnerships with non-U.S. Government actors that could provide surge capacity, such as the United Nations and other multilateral and regional organizations, foreign governments, and nongovernmental organizations.
(e) The IC shall continue to monitor developments worldwide and, as changing conditions warrant, prepare an IC-coordinated assessment updating IC judgments in its National Intelligence Estimate on the global risk of mass atrocities and genocide at regular intervals to inform the work of the Board.
(f) Recognizing mass atrocity prevention as a core national security interest of the United States, the IC shall allocate resources so as to permit a collection surge for countries where the Board determines, and the Deputies concur, that there are ongoing or acute risks of mass atrocities that merit increased attention, in accordance with the National Intelligence Priority Framework and available resources.
(g) The IC shall work with partner governments to encourage the collection and analysis of mass atrocity-related intelligence and the sharing of this intelligence with the U.S. Government and its partners in mass atrocity prevention and response.
(h) The Department of Homeland Security (DHS) and the Department of Justice, in coordination with the Department of State, shall continue to develop proposals for legislative, regulatory, or administrative amendments or changes that would permit the more effective use and enforcement of immigration and other laws to deny impunity to perpetrators of mass atrocities and that would enhance our ability to prosecute such perpetrators subject to the jurisdiction of the United States and remove those who are not citizens.
(i) The Department of Defense (DOD) shall continue to develop joint doctrine and training that support mass atrocity prevention and response operations and shall address mass atrocity prevention and response as part of its general planning guidance to combatant commands and services.
(j) The Department of State, the Department of the Treasury, DHS, the U.S. Mission to the United Nations (USUN), and other agencies as appropriate, shall coordinate with bilateral and multilateral partners on the deployment of mass atrocity prevention and response tools, including isolating and deterring perpetrators of mass atrocities through all available authorities (including administrative actions, visa authorities, and capacity-building support), as appropriate.
(k) The Department of State, in coordination with USUN, DOD, and other agencies as appropriate, shall work bilaterally, multilaterally, and with regionally based organizations to enhance effectiveness in the fields of early warning, analysis, prevention, response, and accountability, and shall work with international partners to build or encourage building the capacity of our allies and partners to prevent and respond to mass atrocities.
Sec. 6. General Provisions. (a) Members of the Board shall serve without any additional compensation for their work on the Board.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof, or the status of that department or agency within the Federal Government; or
(ii) the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals.
(c) This order shall be implemented consistent with applicable law, and subject to the availability of appropriations.
(d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.



Ex. Ord. No. 13747. Advancing the Global Health Security Agenda To Achieve a World Safe and Secure From Infectious Disease Threats
Ex. Ord. No. 13747, Nov. 4, 2016, 81 F.R. 78701, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. As articulated in the National Strategy for Countering Biological Threats and implemented in Presidential Policy Directive 2 (PPD–2), promoting global health security is a core tenet of our national strategy for countering biological threats. No single nation can be prepared if other nations remain unprepared to counter biological threats; therefore, it is the policy of the United States to advance the Global Health Security Agenda (GHSA), which is a multi-faceted, multi-country initiative intended to accelerate partner countries’ measurable capabilities to achieve specific targets to prevent, detect, and respond to infectious disease threats (GHSA targets), whether naturally occurring, deliberate, or accidental. The roles, responsibilities, and activities described in this order will support the goals of the International Health Regulations (IHR) and will be conducted, as appropriate, in coordination with the World Health Organization (WHO), Food and Agriculture Organization of the United Nations (FAO), World Organisation for Animal Health (OIE), Global Partnership Against the Spread of Weapons and Materials of Mass Destruction, the International Criminal Police Organization (INTERPOL), and other relevant organizations and stakeholders. To advance the achievement of the GHSA targets and to support the implementation of the IHR within partner countries, each executive department, agency, and office (agency) shall, as appropriate, partner, consult, and coordinate with other governments, international financial institutions, international organizations, regional organizations, economic communities, and nongovernmental stakeholders, including the private sector.
Sec. 2. GHSA Interagency Review Council.
(a) GHSA Coordination and Policy Development. In furtherance of the policy described in section 1 of this order, I hereby direct the National Security Council staff, in accordance with the procedures and requirements in Presidential Policy Directive 1 (or any successor directive), to convene a GHSA Interagency Review Council (Council) to perform the responsibilities described in this order. The Assistant to the President for National Security Affairs, in coordination with the Assistant to the President for Homeland Security and Counterterrorism, shall designate a member of the National Security Council staff to serve as Chair for the Council. The Council shall meet not less than four times per year to advance its mission and fulfill its responsibilities.
(b) GHSA Interagency Review Council Responsibilities.
(i) The Council shall be responsible for the following activities:
(A) Provide, by consensus, policy-level guidance to participating agencies on GHSA goals, objectives, and implementation.
(B) Facilitate interagency, multi-sectoral engagement to carry out GHSA implementation.
(C) Provide a forum for raising and working to resolve interagency disagreements concerning the GHSA.
(D) Review the progress toward and work to resolve challenges in achieving U.S. commitments under the GHSA, including commitments to assist other countries in achieving the GHSA targets. The Council shall consider, among other issues, the status of U.S. financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve the GHSA targets; progress toward the milestones outlined in GHSA national plans for those countries where the United States Government has committed to assist in implementing the GHSA and in annual work-plans outlining agency priorities for implementing the GHSA; and external evaluations of United States and partner country capabilities to address infectious disease threats, including the ability to achieve the targets outlined within the WHO Joint External Evaluation (JEE) tool, as well as gaps identified by such external evaluations.
(E) Provide, by consensus, within 30 days of the date of this order, initial policy-level guidance on GHSA implementation.
(F) Develop a report on an annual basis regarding the progress achieved and challenges concerning the United States Government’s ability to advance the GHSA across priority countries. The report shall include recommendations to resolve, mitigate, or otherwise address the challenges identified therein. The report shall be transmitted to the President and, to the extent possible, made publicly available.
(G) Conduct an overall review of the GHSA for submission to the President by September 2019. The review should include an evaluation of the progress achieved during the 5 years of this initiative, as well as any challenges faced. The report should also provide recommendations on the future direction of the initiative.
(ii) The Council shall not perform any activities or functions that interfere with the foreign affairs responsibilities of the Secretary of State, including the responsibility to oversee the implementation of programs and policies that advance the GHSA within foreign countries.
(c) Participation. The Council shall consist of representatives, serving at the Assistant Secretary level or higher, from the following agencies:
(i) the Department of State;
(ii) the Department of Defense;
(iii) the Department of Justice;
(iv) the Department of Agriculture;
(v) the Department of Health and Human Services;
(vi) the Department of Homeland Security;
(vii) the Office of Management and Budget;
(viii) the United States Agency for International Development;
(ix) the Environmental Protection Agency;
(x) the Centers for Disease Control and Prevention;
(xi) the Federal Bureau of Investigation;
(xii) the Office of Science and Technology Policy; and
(xiii) such other agencies as the agencies set forth above, by consensus, deem appropriate.
Sec. 3. Agency Roles and Responsibilities. In furtherance of the policy described in section 1 of this order, I hereby direct agencies to perform the following:
(a) The heads of agencies described in section 2(c) of this order shall:
(i) make the GHSA and its implementation a high priority within their respective agencies, and include GHSA-related activities within their respective agencies’ strategic planning and budget processes;
(ii) designate a senior-level official to be responsible for the implementation of this order;
(iii) designate, in accordance with section 2(c) of this order, an appropriate representative at the Assistant Secretary level or higher to participate on the Council;
(iv) keep the Council apprised of GHSA-related activities undertaken within their respective agencies;
(v) maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies;
(vi) coordinate with other agencies that are identified in this order to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and
(vii) coordinate across GHSA national plans and with GHSA partners to which the United States is providing assistance.
(b) The Secretary of State shall:
(i) engage Chiefs of Mission, country teams, and regional and functional bureaus within the Department of State to promote the GHSA with international partners and to facilitate country-level implementation of U.S. programmatic activities;
(ii) monitor and evaluate progress toward achieving GHSA targets, determine where more work is needed, and work with agencies and international partners to identify the partners best placed to improve performance and to achieve the GHSA targets for countries the United States has made a commitment to assist;
(iii) facilitate implementation and coordination of Department of State programs to further the GHSA, as well as provide technical expertise to measure and evaluate progress in countries the United States has made a commitment to assist;
(iv) coordinate planning, implementation, and evaluation of GHSA activities with the U.S. Global Malaria Coordinator at the United States Agency for International Development and the U.S. Global AIDS Coordinator at the Department of State in countries the United States has made a commitment to assist;
(v) lead diplomatic outreach, including at senior levels, in conjunction with other relevant agencies, to build international support for the GHSA with its members, other countries, and regional and multilateral bodies, including the Group of 7 (G7), the Group of 20 (G20), the African Union, the WHO, the OIE, the FAO, INTERPOL, the Global Partnership Against the Spread of Weapons and Materials of Mass Destruction, the European Union, the Asia-Pacific Economic Cooperation, the Association of Southeast Asian Nations, the Economic Community of West African States, the Organization of Islamic Cooperation, development banks, and other relevant partners;
(vi) work, in conjunction with other relevant agencies, with other donors and nongovernmental implementers in partner countries in order to leverage commitments to advance the GHSA with partners; and
(vii) coordinate, in conjunction with other relevant agencies, the United States Government relationship with foreign and domestic GHSA nongovernmental stakeholders, including the private sector, nongovernmental organizations, and foundations, and develop, with consensus from the Council, an annual GHSA nongovernmental outreach strategy.
(c) The Secretary of Defense shall:
(i) facilitate implementation and coordination of Department of Defense programs to further the GHSA, as well as provide technical expertise to measure and evaluate progress in countries the United States has made a commitment to assist;
(ii) work, in conjunction with interagency partners and the in-country GHSA team, with other donors and nongovernmental implementers in partner countries in which Department of Defense programs are active in order to coordinate and leverage commitments to advance the GHSA with partners; and
(iii) coordinate and communicate, in conjunction with other relevant agencies, with defense ministries with regard to the GHSA, including at the GHSA Ministerial and Steering Group.
(d) The Attorney General, generally acting through the Director of the Federal Bureau of Investigation (FBI), shall:
(i) serve, in conjunction with other relevant agencies, as the United States Government lead for GHSA targets relating to linking public health and law enforcement, and coordinate with INTERPOL on the GHSA and its successful implementation;
(ii) facilitate implementation and coordination of FBI programs to further the GHSA, as well as provide technical expertise to measure and evaluate progress in countries the United States has made a commitment to assist; and
(iii) work, in conjunction with interagency partners and the in-country GHSA team, with other donors and nongovernmental implementers in partner countries in which FBI programs are active in order to coordinate and leverage commitments to advance the GHSA with partners.
(e) The Secretary of Agriculture shall:
(i) represent, in conjunction with other relevant agencies, the United States in coordination and communication with the FAO and OIE with regard to the GHSA;
(ii) facilitate implementation and coordination of Department of Agriculture programs to further the GHSA, as well as provide technical expertise to measure and evaluate progress in countries the United States has made a commitment to assist; and
(iii) work, in conjunction with interagency partners and the in-country GHSA team, with other donors, contributing international organizations, and nongovernmental implementers in partner countries in which Department of Agriculture programs are active in order to coordinate and leverage commitments to advance the GHSA with partners.
(f) The Secretary of Health and Human Services shall:
(i) represent, in conjunction with other relevant agencies, the United States at GHSA Ministerial and Steering Group meetings and in working with G7 and G20 Health Ministers on the GHSA, and coordinate United States Government support for those activities;
(ii) provide overall leadership and coordination for the GHSA Action Packages (Action Packages), which consist of country commitments to advance and share best practices toward specific GHSA targets, including serving as the primary point of contact for the Action Packages, providing support to Action Package leaders, and tracking overall progress on the Action Packages;
(iii) coordinate United States Government support for and participation in external evaluations, including the WHO JEE tool and the Alliance for Country Assessments for Global Health Security and IHR Implementation;
(iv) represent, in conjunction with other relevant agencies, the United States in coordination and communication with the WHO regarding the GHSA;
(v) facilitate, no less than every 4 years, the request for an external assessment, such as the process outlined within the WHO JEE tool, of United States Government domestic efforts to implement the IHR and the GHSA and work to publish the assessment to the general public; and
(vi) consolidate and publish to the general public an external assessment of United States domestic capability to address infectious disease threats and implement the IHR, including the ability to achieve the targets outlined within the WHO JEE tool and including the gaps identified by such external assessment.
(g) The Secretary of Homeland Security shall:
(i) assess the impacts of global health threats on homeland security operations; and
(ii) lead, in conjunction with the Secretary of Health and Human Services, the Secretary of State, and the Secretary of Agriculture, United States Government GHSA activities related to global health threats at U.S. borders and ports of entry.
(h) The Administrator for the United States Agency for International Development shall:
(i) facilitate implementation and coordination of United States Agency for International Development programs to further the GHSA, as well as provide technical expertise to measure and evaluate progress in countries the United States has made a commitment to assist;
(ii) provide, in conjunction with other agencies, strategic technical guidance for achieving GHSA targets; and
(iii) work, in conjunction with interagency partners and the in-country GHSA teams, with other donors and nongovernmental GHSA implementers in partner countries in which United States Agency for International Development programs are active in order to coordinate and leverage commitments to advance the GHSA with partners.
(i) The Director of the U.S. Centers for Disease Control and Prevention, in coordination with the Secretary of Health and Human Services, shall:
(i) facilitate implementation and coordination of U.S. Centers for Disease Control and Prevention programs to further the GHSA, as well as provide technical expertise to measure and evaluate progress in countries the United States has made a commitment to assist;
(ii) provide, in conjunction with other agencies, strategic technical guidance for achieving GHSA targets;
(iii) provide, in coordination with the Department of Health and Human Services, strategic technical support for and participate in external assessments, including the WHO JEE tool, and the Alliance for Country Assessments for Global Health Security and IHR implementation; and
(iv) work, in conjunction with interagency partners and the in-country GHSA team, with other donors and nongovernmental implementers in partner countries in which the U.S. Centers for Disease Control and Prevention programs are active in order to coordinate and leverage commitments to advance the GHSA with partners.
Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair, or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof;
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or
(iii) the coordination or implementation of emergency response operations during a health emergency.
(b) This order shall be implemented consistent with applicable law, and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.



Ex. Ord. No. 13773. Enforcing Federal Law With Respect to Transnational Criminal Organizations and Preventing International Trafficking
Ex. Ord. No. 13773, Feb. 9, 2017, 82 F.R. 10691, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. Transnational criminal organizations and subsidiary organizations, including transnational drug cartels, have spread throughout the Nation, threatening the safety of the United States and its citizens. These organizations derive revenue through widespread illegal conduct, including acts of violence and abuse that exhibit a wanton disregard for human life. They, for example, have been known to commit brutal murders, rapes, and other barbaric acts.
These groups are drivers of crime, corruption, violence, and misery. In particular, the trafficking by cartels of controlled substances has triggered a resurgence in deadly drug abuse and a corresponding rise in violent crime related to drugs. Likewise, the trafficking and smuggling of human beings by transnational criminal groups risks creating a humanitarian crisis. These crimes, along with many others, are enriching and empowering these organizations to the detriment of the American people.
A comprehensive and decisive approach is required to dismantle these organized crime syndicates and restore safety for the American people.
Sec. 2. Policy. It shall be the policy of the executive branch to:
(a) strengthen enforcement of Federal law in order to thwart transnational criminal organizations and subsidiary organizations, including criminal gangs, cartels, racketeering organizations, and other groups engaged in illicit activities that present a threat to public safety and national security and that are related to, for example:
(i) the illegal smuggling and trafficking of humans, drugs or other substances, wildlife, and weapons;
(ii) corruption, cybercrime, fraud, financial crimes, and intellectual-property theft; or
(iii) the illegal concealment or transfer of proceeds derived from such illicit activities.
(b) ensure that Federal law enforcement agencies give a high priority and devote sufficient resources to efforts to identify, interdict, disrupt, and dismantle transnational criminal organizations and subsidiary organizations, including through the investigation, apprehension, and prosecution of members of such organizations, the extradition of members of such organizations to face justice in the United States and, where appropriate and to the extent permitted by law, the swift removal from the United States of foreign nationals who are members of such organizations;
(c) maximize the extent to which all Federal agencies share information and coordinate with Federal law enforcement agencies, as permitted by law, in order to identify, interdict, and dismantle transnational criminal organizations and subsidiary organizations;
(d) enhance cooperation with foreign counterparts against transnational criminal organizations and subsidiary organizations, including, where appropriate and permitted by law, through sharing of intelligence and law enforcement information and through increased security sector assistance to foreign partners by the Attorney General and the Secretary of Homeland Security;
(e) develop strategies, under the guidance of the Secretary of State, the Attorney General, and the Secretary of Homeland Security, to maximize coordination among agencies—such as through the Organized Crime Drug Enforcement Task Forces (OCDETF), Special Operations Division, the OCDETF Fusion Center, and the International Organized Crime Intelligence and Operations Center—to counter the crimes described in subsection (a) of this section, consistent with applicable Federal law; and
(f) pursue and support additional efforts to prevent the operational success of transnational criminal organizations and subsidiary organizations within and beyond the United States, to include prosecution of ancillary criminal offenses, such as immigration fraud and visa fraud, and the seizure of the implements of such organizations and forfeiture of the proceeds of their criminal activity.
Sec. 3. Implementation. In furtherance of the policy set forth in section 2 of this order, the Secretary of State, the Attorney General, the Secretary of Homeland Security, and the Director of National Intelligence, or their designees, shall co-chair and direct the existing interagency Threat Mitigation Working Group (TMWG), which shall:
(a) work to support and improve the coordination of Federal agencies’ efforts to identify, interdict, investigate, prosecute, and dismantle transnational criminal organizations and subsidiary organizations within and beyond the United States;
(b) work to improve Federal agencies’ provision, collection, reporting, and sharing of, and access to, data relevant to Federal efforts against transnational criminal organizations and subsidiary organizations;
(c) work to increase intelligence and law enforcement information sharing with foreign partners battling transnational criminal organizations and subsidiary organizations, and to enhance international operational capabilities and cooperation;
(d) assess Federal agencies’ allocation of monetary and personnel resources for identifying, interdicting, and dismantling transnational criminal organizations and subsidiary organizations, as well as any resources that should be redirected toward these efforts;
(e) identify Federal agencies’ practices, any absence of practices, and funding needs that might hinder Federal efforts to effectively combat transnational criminal organizations and subsidiary organizations;
(f) review relevant Federal laws to determine existing ways in which to identify, interdict, and disrupt the activity of transnational criminal organizations and subsidiary organizations, and ascertain which statutory authorities, including provisions under the Immigration and Nationality Act, could be better enforced or amended to prevent foreign members of these organizations or their associates from obtaining entry into the United States and from exploiting the United States immigration system;
(g) in the interest of transparency and public safety, and in compliance with all applicable law, including the Privacy Act, issue reports at least once per quarter detailing convictions in the United States relating to transnational criminal organizations and their subsidiaries;
(h) to the extent deemed useful by the Co-Chairs, and in their discretion, identify methods for Federal agencies to coordinate, as permitted by law, with State, tribal, and local governments and law enforcement agencies, foreign law enforcement partners, public-health organizations, and non-governmental organizations in order to aid in the identification, interdiction, and dismantling of transnational criminal organizations and subsidiary organizations;
(i) to the extent deemed useful by the Co-Chairs, and in their discretion, consult with the Office of National Drug Control Policy in implementing this order; and
(j) within 120 days of the date of this order, submit to the President a report on transnational criminal organizations and subsidiary organizations, including the extent of penetration of such organizations into the United States, and issue additional reports annually thereafter to describe the progress made in combating these criminal organizations, along with any recommended actions for dismantling them.
Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Steps for Increased Legal and Policy Transparency Concerning the United States Use of Military Force and Related National Security Operations
Memorandum of President of the United States, Dec. 5, 2016, 81 F.R. 94213, provided:
Memorandum for the Heads of Executive Departments and Agencies
Since my earliest days in office, I have emphasized the importance of transparency and my commitment to making as much information as possible available to the Congress and the public about the United States use of military force and related national security operations. Doing so, I believe, not only supports the process of democratic decision making, but also demonstrates the legitimacy and strengthens the sustainability of our operations while promoting mutual understanding with our allies and partners.
The United States has used military force and conducted related national security operations within legal and policy frameworks that are designed to ensure that such operations are lawful and effective and that they serve our interests and values. Consistent with my commitment to transparency, my Administration has provided to the public an unprecedented amount of information regarding these frameworks through speeches, public statements, reports, and other materials. We have attempted to explain, consistent with our national security and the proper functioning of the executive branch, when and why the United States conducts such operations, the legal basis and policy parameters for such operations, and how such operations have unfolded, so that the American people can better understand them.
In addition to the efforts we have made to date, there is still more work that can be done to inform the public. Thus, consistent with my Administration’s previous efforts, by this memorandum I am directing national security departments and agencies to take additional steps to share with the public further information relating to the legal and policy frameworks within which the United States uses military force and conducts related national security operations. Accordingly, I hereby direct as follows:
Section 1. Report. National security departments and agencies shall prepare for the President a formal report that describes key legal and policy frameworks that currently guide the United States use of military force and related national security operations, with a view toward the report being released to the public.
Sec. 2. Keeping the Public Informed. On no less than an annual basis, the National Security Council staff shall be asked to, as appropriate, coordinate a review and update of the report described in section 1 of this memorandum, provide any updated report to the President, and arrange for the report to be released to the public.
Sec. 3. Definitions. For the purposes of this memorandum:
“National security departments and agencies” include the Departments of State, the Treasury, Defense, Justice, and Homeland Security, the Office of the Director of National Intelligence, the Central Intelligence Agency, and such other agencies as the President may designate.
“Related national security operations” include operations deemed relevant and appropriate by national security departments and agencies for inclusion in the report described in section 1 of this memorandum, such as detention, transfer, and interrogation operations.
Sec. 4. Publication. The Secretary of State is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.



National Security Presidential Memorandum–2. Organization of the National Security Council and the Homeland Security Council
National Security Presidential Memorandum–2, Jan. 28, 2017, 82 F.R. 9119, which related to the organization and functions of the National Security Council, the Homeland Security Council, National Security Council staff, Principals Committee, Deputies Committee, and Policy Coordination Committees, was revoked by Memorandum of President of the United States, part E, Apr. 4, 2017, 82 F.R. 16884, set out below.


National Security Presidential Memorandum–4. Organization of the National Security Council, the Homeland Security Council, and Subcommittees
National Security Presidential Memorandum–4, Apr. 4, 2017, 82 F.R. 16881, provided:
Memorandum for the Vice President[,] the Secretary of State[,] the Secretary of the Treasury[,] the Secretary of Defense[,] the Attorney General[,] the Secretary of Agriculture[,] the Secretary of Health and Human Services[,] the Secretary of Transportation[,] the Secretary of Commerce[,] the Secretary of Energy[,] the Secretary of Homeland Security[,] the Assistant to the President and Chief of Staff[,] the Director of the Office of Management and Budget[,] the Representative of the United States to the United Nations[,] the United States Trade Representative[,] the Chairman of the Council of Economic Advisers[,] the Chairman of the Board of Governors of the Federal Reserve System[,] the Director of National Intelligence[,] the Director of the Central Intelligence Agency[,] the Chairman of the Joint Chiefs of Staff[,] the Assistant to the President for National Security Affairs[,] the Assistant to the President for Homeland Security and Counterterrorism[,] the Assistant to the President for Economic Policy[,] the Assistant to the President for Trade and Manufacturing Policy[,] the Assistant to the President for Intragovernmental and Technology Initiatives[,] the Counsel to the President[,] the Deputy Assistant to the President and National Security Advisor to the Vice President[,] the Administrator of the United States Agency for International Development[,] the Administrator of the National Aeronautics and Space Administration[,] the Chairman of the Nuclear Regulatory Commission[,] the Director of the Federal Bureau of Investigation[,] the Director of the Office of Science and Technology Policy[,] the Director of National Drug Control Policy[,] the Chairman of the President’s Intelligence Advisory Board[,] the Administrator of the Federal Emergency Management Agency[, and] the Archivist of the United States
As President, my highest priority is to ensure the safety and security of the American people. In order to advise and assist me in executing this solemn responsibility, as well as to protect and advance the national interests of the United States at home and abroad, I hereby direct that my system for national security policy development and decision making shall be organized as follows:
A. The National Security Council, the Homeland Security Council, and Supporting Staff
The National Security Act of 1947, as amended, established the National Security Council (NSC) to advise the President with respect to the integration of domestic, foreign, and military policies relating to the national security. There is also a Homeland Security Council (HSC)—established through Executive Order 13228 of October 8, 2001, and subsequently codified in the Homeland Security Act of 2002—that has the purpose of advising the President on matters pertaining to homeland security. Each Council is also responsible for the effective coordination of the security-related activities and functions of the executive departments and agencies.
The security threats facing the United States in the 21st century transcend international boundaries. Accordingly, the United States Government’s decision-making structures and processes to address these challenges must remain equally adaptive and transformative. Both Councils are statutory bodies that the President will continue to chair. Invitations to participate in specific Council meetings shall be extended to those heads of executive departments and agencies, and other senior officials, who are needed to address the issue or issues under consideration. When the President is absent from a meeting of either Council, the Vice President may preside at the President’s direction.
The Assistant to the President for National Security Affairs (National Security Advisor) shall be responsible, as appropriate and at the President’s direction, for determining the agenda for the NSC or HSC, respectively, ensuring that the necessary papers are prepared and recording Council actions and Presidential decisions in a timely manner. The Assistant to the President for Homeland Security and Counterterrorism (Homeland Security Advisor) may, at the sole discretion of the National Security Advisor, perform those functions. When international economic issues are on the agenda of the NSC, the Assistant to the President for Economic Policy may, at the sole discretion of the National Security Advisor, perform those functions.
The NSC and HSC shall have as their regular attendees (both statutory and non-statutory) the President, the Vice President, the Secretary of State, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, the Secretary of Energy, the Secretary of Homeland Security, the National Security Advisor, the Homeland Security Advisor, and the Representative of the United States to the United Nations. The Director of National Intelligence and the Chairman of the Joint Chiefs of Staff, as statutory advisors to the NSC, shall also be regular attendees, as will the Director of the Central Intelligence Agency.
When international economic issues are on the agenda of the NSC, the NSC’s regular attendees will include the Secretary of Commerce, the United States Trade Representative, and the Assistant to the President for Economic Policy.
The Assistant to the President and Chief of Staff (Chief of Staff to the President), the Counsel to the President, the Deputy Counsel to the President for National Security Affairs, and the Director of the Office of Management and Budget are invited as attendees to any NSC meeting.
In addition to the NSC and HSC, there is also a single NSC staff within the Executive Office of the President that serves both the NSC and HSC. The staff is composed of regional, issue-focused, and functional directorates and headed by a single civilian Executive Secretary, pursuant to 50 U.S.C. 3021, who is also the Chief of Staff. All policy and staff activity decisions will be transmitted to the Executive Secretary for appropriate distribution and awareness. The purpose of the staff is to advise the President, the National Security Advisor, the Homeland Security Advisor, the NSC members, the HSC members, and others in the White House; to facilitate the implementation of Administration policy; and to help coordinate the national-security-related activities of the executive departments and agencies.
B. The Principals Committee
The Principals Committee (PC) shall continue to serve as the Cabinet-level senior interagency forum for considering policy issues that affect the national security interests of the United States. The PC shall be convened and chaired by the National Security Advisor. The Homeland Security Advisor may, at the sole discretion of the National Security Advisor, also convene and chair the PC. The Chair shall determine the agenda in consultation with the appropriate committee members, and the Executive Secretary shall ensure that necessary papers are prepared, and that conclusions and decisions are communicated in a timely manner. Invitations to participate in or attend a specific PC shall be extended at the discretion of the Chair, and may include those Cabinet-level heads of executive departments and agencies, and other senior officials, who are needed to address any issue under consideration.
The PC shall have as its regular attendees the Secretary of State, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, the Secretary of Energy, the Secretary of Homeland Security, the Chief of Staff to the President, the Director of National Intelligence, the Chairman of the Joint Chiefs of Staff, the Director of the Central Intelligence Agency, the National Security Advisor, the Homeland Security Advisor, and the Representative of the United States to the United Nations. The Counsel to the President, the Deputy Counsel to the President for National Security Affairs, and the Director of the Office of Management and Budget may attend all PC meetings.
The Assistant to the President and Deputy National Security Advisor (Deputy National Security Advisor), the Deputy National Security Advisor for Strategy, the Deputy Assistant to the President and National Security Advisor to the Vice President, and the Executive Secretary (who shall serve as the Executive Secretary of the PC) shall attend all of the meetings of the PC, and the Assistant to the President for Intragovernmental and Technology Initiatives may attend as appropriate.
When international economic issues are on the agenda of the PC, the Committee’s regular attendees will include the Secretary of Commerce, the United States Trade Representative, and the Assistant to the President for Economic Policy (who shall serve as Chair for agenda items that principally pertain to international economics).
C. The Deputies Committee
The Deputies Committee (DC) shall continue to serve as the senior sub-Cabinet interagency forum for consideration of, and where appropriate, decision making on, policy issues that affect the national security interests of the United States. The DC shall be convened and chaired by the Deputy National Security Advisor. The Deputy Homeland Security Advisor may, at the sole discretion of the National Security Advisor, also convene and Chair the DC. The Chair shall determine the agenda in consultation with the regular DC attendees, and the Executive Secretary shall ensure that necessary papers are prepared and that conclusions and decisions are communicated in a timely manner. Invitations to participate in or attend a specific DC meeting shall be extended by the Chair to those at the Deputy Secretary or Under Secretary level of executive departments and agencies, and to other senior officials, who are needed to address any issue under consideration.
The DC shall have as its regular attendees the Deputy Secretary of State, the Deputy Secretary of the Treasury, the Deputy Secretary of Defense, the Deputy Attorney General, the Deputy Secretary of Energy, the Deputy Secretary of Homeland Security, the Deputy Director of the Office of Management and Budget, the Deputy Director of National Intelligence, the Vice Chairman of the Joint Chiefs of Staff, the Deputy Director of the Central Intelligence Agency, the Deputy National Security Advisor, the Deputy National Security Advisor for Strategy, the Deputy Homeland Security Advisor, the Deputy Assistant to the President and National Security Advisor to the Vice President, and the Administrator of the United States Agency for International Development.
The Executive Secretary shall attend the DC meetings. The Deputy Counsel to the President for National Security Affairs may attend all DC meetings. Other senior officials, including the Deputy Representative of the United States to the United Nations, may be invited when appropriate.
The DC shall review and monitor the work of the interagency national security process, including the interagency groups established pursuant to section D below. The DC shall help to ensure that issues brought before the NSC, HSC, and PC have been properly analyzed and prepared for decision. The DC shall also focus significant attention on monitoring the implementation of policies and decisions and shall conduct periodic reviews of the Administration’s major national security and foreign policy initiatives. The DC is responsible for establishing Policy Coordination Committees (PCCs) and for providing objectives and clear guidance.
D. Policy Coordination Committees
Management of the development and implementation of national security policies by multiple executive departments and agencies typically shall be accomplished by the PCCs, with participation primarily occurring at the Assistant Secretary level. As the main day-to-day fora for interagency coordination of national security policies, the PCCs shall provide policy analysis for consideration by the more senior committees of the national security system and ensure timely responses to the President’s decisions.
Regional and issue-related PCCs shall be established at the direction of the DC. Members of the NSC staff (or National Economic Council staff, as appropriate) will chair the PCCs; the DC, at its discretion, may add co-chairs to any PCC. The PCCs shall review and coordinate the implementation of Presidential decisions in their respective policy areas. The Chair of each PCC, in consultation with the Executive Secretary, shall invite representatives of other executive departments and agencies to attend meetings of the PCC where appropriate. The Chair of each PCC, with the agreement of the Executive Secretary, may establish subordinate working groups to assist that PCC in the performance of its duties.
E. General
The President and the Vice President may attend any and all meetings of any entity established by or under this memorandum.
This document is part of a series of National Security Presidential Memoranda, which have replaced both Presidential Policy Directives and Presidential Study Directives as the instrument for communicating relevant Presidential decisions. This memorandum shall supersede all other existing Presidential directives and guidance on the organization or support of the NSC and the HSC, including National Security Presidential Memorandum–2 (January 28, 2017), which is hereby revoked. With regard to its application to economic matters, this document shall be interpreted in concert with any Executive Order governing the National Economic Council and with Presidential Memoranda signed hereafter that implement it or those Executive Orders.
The Secretary of Defense is hereby authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§ 3022. Joint Intelligence Community Council(a) Joint Intelligence Community CouncilThere is a Joint Intelligence Community Council.


(b) MembershipThe Joint Intelligence Community Council shall consist of the following:(1) The Director of National Intelligence, who shall chair the Council.

(2) The Secretary of State.

(3) The Secretary of the Treasury.

(4) The Secretary of Defense.

(5) The Attorney General.

(6) The Secretary of Energy.

(7) The Secretary of Homeland Security.

(8) Such other officers of the United States Government as the President may designate from time to time.


(c) FunctionsThe Joint Intelligence Community Council shall assist the Director of National Intelligence in developing and implementing a joint, unified national intelligence effort to protect national security by—(1) advising the Director on establishing requirements, developing budgets, financial management, and monitoring and evaluating the performance of the intelligence community, and on such other matters as the Director may request; and

(2) ensuring the timely execution of programs, policies, and directives established or developed by the Director.


(d) MeetingsThe Director of National Intelligence shall convene meetings of the Joint Intelligence Community Council as the Director considers appropriate.


(e) Advice and opinions of members other than Chairman(1) A member of the Joint Intelligence Community Council (other than the Chairman) may submit to the Chairman advice or an opinion in disagreement with, or advice or an opinion in addition to, the advice presented by the Director of National Intelligence to the President or the National Security Council, in the role of the Chairman as Chairman of the Joint Intelligence Community Council. If a member submits such advice or opinion, the Chairman shall present the advice or opinion of such member at the same time the Chairman presents the advice of the Chairman to the President or the National Security Council, as the case may be.

(2) The Chairman shall establish procedures to ensure that the presentation of the advice of the Chairman to the President or the National Security Council is not unduly delayed by reason of the submission of the individual advice or opinion of another member of the Council.


(f) Recommendations to CongressAny member of the Joint Intelligence Community Council may make such recommendations to Congress relating to the intelligence community as such member considers appropriate.


(July 26, 1947, ch. 343, title I, § 101A, as added Pub. L. 108–458, title I, § 1031, Dec. 17, 2004, 118 Stat. 3677; amended Pub. L. 116–92, div. E, title LXIII, § 6311(a), Dec. 20, 2019, 133 Stat. 2191.)

Editorial Notes
Codification
Section was formerly classified to section 402–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (d). Pub. L. 116–92 struck out “regular” before “meetings” and inserted “as the Director considers appropriate” after “Council”.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3023. Director of National Intelligence(a) Director of National Intelligence(1) There is a Director of National Intelligence who shall be appointed by the President, by and with the advice and consent of the Senate. Any individual nominated for appointment as Director of National Intelligence shall have extensive national security expertise.

(2) The Director of National Intelligence shall not be located within the Executive Office of the President.


(b) Principal responsibilitySubject to the authority, direction, and control of the President, the Director of National Intelligence shall—(1) serve as head of the intelligence community;

(2) act as the principal adviser to the President, to the National Security Council, and the Homeland Security Council for intelligence matters related to the national security; and

(3) consistent with section 1018 of the National Security Intelligence Reform Act of 2004, oversee and direct the implementation of the National Intelligence Program.


(c) Prohibition on dual serviceThe individual serving in the position of Director of National Intelligence shall not, while so serving, also serve as the Director of the Central Intelligence Agency or as the head of any other element of the intelligence community.


(July 26, 1947, ch. 343, title I, § 102, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3644.)

Editorial Notes

References in TextSection 1018 of the National Security Intelligence Reform Act of 2004, referred to in subsec. (b)(3), is section 1018 of Pub. L. 108–458, which is set out as a note below.

Codification
Section was formerly classified to section 403 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 102 of act July 26, 1947, ch. 343, title I, as added and amended Pub. L. 104–293, title VIII, §§ 805(a), 809(a), 810, 811, Oct. 11, 1996, 110 Stat. 3477, 3481, 3482; Pub. L. 105–107, title IV, § 405, Nov. 20, 1997, 111 Stat. 2261; Pub. L. 105–272, title III, § 306, Oct. 20, 1998, 112 Stat. 2401, related to Office of the Director of Central Intelligence prior to repeal by Pub. L. 108–458, title I, §§ 1011(a), 1097(a), Dec. 17, 2004, 118 Stat. 3643, 3698, effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided. See section 3036 of this title.
Another prior section 102 of act July 26, 1947, ch. 343, title I, 61 Stat. 497; act Apr. 4, 1953, ch. 16, 67 Stat. 19; Pub. L. 102–496, title VII, § 704, Oct. 24, 1992, 106 Stat. 3189; Pub. L. 104–93, title VII, § 701, Jan. 6, 1996, 109 Stat. 977; Pub. L. 104–106, div. A, title V, § 570, Feb. 10, 1996, 110 Stat. 353, related to establishment of Central Intelligence Agency and appointment and functions of its Director and Deputy Director prior to repeal by Pub. L. 104–293, title VIII, § 805(a), Oct. 11, 1996, 110 Stat. 3477.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Merger of the Foreign Counterintelligence Program and the General Defense Intelligence ProgramPub. L. 113–126, title III, § 314, July 7, 2014, 128 Stat. 1399, provided that: “Notwithstanding any other provision of law, the Director of National Intelligence shall carry out the merger of the Foreign Counterintelligence Program into the General Defense Intelligence Program as directed in the classified annex to this Act [see Tables for classification]. The merger shall go into effect no earlier than 30 days after written notification of the merger is provided to the congressional intelligence committees.”

[For definition of “congressional intelligence committees” as used in section 314 of Pub. L. 113–126, set out above, see section 2 of Pub. L. 113–126, set out as a note under section 3003 of this title.]

Presidential Guidelines on Implementation and Preservation of AuthoritiesPub. L. 108–458, title I, § 1018, Dec. 17, 2004, 118 Stat. 3670, provided that: 
“The President shall issue guidelines to ensure the effective implementation and execution within the executive branch of the authorities granted to the Director of National Intelligence by this title [see Tables for classification] and the amendments made by this title, in a manner that respects and does not abrogate the statutory responsibilities of the heads of the departments of the United States Government concerning such departments, including, but not limited to:
“(1) the authority of the Director of the Office of Management and Budget; and

“(2) the authority of the principal officers of the executive departments as heads of their respective departments, including, but not limited to, under—“(A) section 199 of the Revised Statutes (22 U.S.C. 2651);

“(B) title II of the Department of Energy Organization Act (42 U.S.C. 7131 et seq.);

“(C) the State Department Basic Authorities Act of 1956 [Act Aug. 1, 1956, ch. 841, see Tables for classification];

“(D) section 102(a) of the Homeland Security Act of 2002 (6 U.S.C. 112(a)); and

“(E) sections 301 of title 5, 113(b) and 162(b) of title 10, 503 of title 28, and 301(b) of title 31, United States Code.”





Report on Lessons Learned From Military Operations in IraqPub. L. 108–177, title III, § 357, Dec. 13, 2003, 117 Stat. 2621, as amended by Pub. L. 108–458, title I, § 1071(g)(3)(A)(vi), Dec. 17, 2004, 118 Stat. 3692, required Director of National Intelligence to submit report to Congress, not later than one year after Dec. 13, 2003, on intelligence lessons learned as a result of Operation Iraqi Freedom.

Central Intelligence Agency Retirement and Disability SystemPub. L. 88–643, Oct. 13, 1964, 78 Stat. 1043, as amended by Pub. L. 90–539, Sept. 30, 1968, 82 Stat. 902; Pub. L. 91–185, Dec. 30, 1969, 83 Stat. 847; Pub. L. 91–626, §§ 1–6, Dec. 31, 1970, 84 Stat. 1872–1874; Pub. L. 93–31, May 8, 1973, 87 Stat. 65; Pub. L. 93–210, § 1(a), Dec. 28, 1973, 87 Stat. 908; Pub. L. 94–361, title VIII, § 801(b), July 14, 1976, 90 Stat. 929; Pub. L. 94–522, title I, §§ 101, 102, title II, §§ 201–213, Oct. 17, 1976, 90 Stat. 2467–2471; Ex. Ord. No. 12273, Jan. 16, 1981, 46 F.R. 5854; Ex. Ord. No. 12326, Sept. 30, 1981, 46 F.R. 48889; Pub. L. 97–269, title VI, §§ 602–611, Sept. 27, 1982, 96 Stat. 1145–1148, 1152–1153; Ex. Ord. No. 12443, Sept. 27, 1983, 48 F.R. 44751; Ex. Ord. No. 12485, July 13, 1984, 49 F.R. 28827; Pub. L. 98–618, title III, § 302, Nov. 8, 1984, 98 Stat. 3300; Pub. L. 99–169, title VII, § 702, Dec. 4, 1985, 99 Stat. 1008; Pub. L. 99–335, title V, §§ 501–506, June 6, 1986, 100 Stat. 622–624; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 99–569, title III, § 302(a), Oct. 27, 1986, 100 Stat. 3192; Pub. L. 100–178, title IV, §§ 401(a), 402(a), (b)(1), (2), Dec. 2, 1987, 101 Stat. 1012–1014; Pub. L. 100–453, title III, § 302(a), (b)(1), (c)(1), (d)(1), (2), title V, § 502, Sept. 29, 1988, 102 Stat. 1906, 1907, 1909; Pub. L. 101–193, title III, §§ 302–304(a), 307(b), Nov. 30, 1989, 103 Stat. 1703, 1707; Pub. L. 102–83, § 5(c)(2), Aug. 6, 1991, 105 Stat. 406; Pub. L. 102–88, title III, §§ 302–305(a), 306–307(b), Aug. 14, 1991, 105 Stat. 431–433; Pub. L. 102–183, title III, §§ 302(a)–(c), 303(a), 304–306(b), 307, 309(a), 310(a), Dec. 4, 1991, 105 Stat. 1262–1266; Pub. L. 102–496, title III, § 304(b), Oct. 24, 1992, 106 Stat. 3183, known as the Central Intelligence Agency Retirement Act of 1964 for Certain Employees, was revised generally by Pub. L. 102–496, title VIII, § 802, Oct. 24, 1992, 106 Stat. 3196. As so revised, Pub. L. 88–643, now known as the Central Intelligence Agency Retirement Act, has been transferred to chapter 38 (§ 2001 et seq.) of this title. All notes, Executive orders, and other provisions relating to this Act have been transferred to section 2001 of this title.

Executive Documents

Executive Order No. 10656
Ex. Ord. No. 10656, Feb. 6, 1956, 21 F.R. 859, which established the President’s Board of Consultants on Foreign Intelligence Activities, was revoked by Ex. Ord. No. 10938, May 4, 1961, 26 F.R. 3951, formerly set out below.


Executive Order No. 10938
Ex. Ord. No. 10938, May 4, 1961, 26 F.R. 3951, which established the President’s Foreign Intelligence Advisory Board, was revoked by Ex. Ord. No. 11460, Mar. 20, 1969, 34 F.R. 5535, formerly set out below.


Executive Order No. 11460
Ex. Ord. No. 11460, Mar. 20, 1969, 34 F.R. 5535, which established the President’s Foreign Intelligence Advisory Board, was revoked by Ex. Ord. No. 11984, May 4, 1977, 42 F.R. 23129, set out below.


Ex. Ord. No. 11984. Abolition of President’s Foreign Intelligence Advisory Board
Ex. Ord. No. 11984, May 4, 1977, 42 F.R. 23129, provided:
By virtue of the authority vested in me by the Constitution and statutes of the United States of America, and as President of the United States of America, in order to abolish the President’s Foreign Intelligence Advisory Board, Executive Order No. 11460 of March 20, 1969, is hereby revoked.

Jimmy Carter.



Executive Order No. 12331
Ex. Ord. No. 12331, Oct. 20, 1981, 46 F.R. 51705, which established the President’s Foreign Intelligence Advisory Board, was revoked by Ex. Ord. No. 12537, Oct. 28, 1985, 50 F.R. 45083, formerly set out below.


Executive Order No. 12537
Ex. Ord. No. 12537, Oct. 28, 1985, 50 F.R. 45083, as amended by Ex. Ord. No. 12624, Jan. 6, 1988, 53 F.R. 489, which established the President’s Foreign Intelligence Advisory Board, was revoked by Ex. Ord. No. 12863, § 3.3, Sept. 13, 1993, 58 F.R. 48441, formerly set out as a note under section 3001 of this title.



§ 3024. Responsibilities and authorities of the Director of National Intelligence(a) Provision of intelligence(1) The Director of National Intelligence shall be responsible for ensuring that national intelligence is provided—(A) to the President;

(B) to the heads of departments and agencies of the executive branch;

(C) to the Chairman of the Joint Chiefs of Staff and senior military commanders;

(D) to the Senate and House of Representatives and the committees thereof; and

(E) to such other persons as the Director of National Intelligence determines to be appropriate.


(2) Such national intelligence should be timely, objective, independent of political considerations, and based upon all sources available to the intelligence community and other appropriate entities.


(b) Access to intelligenceUnless otherwise directed by the President, the Director of National Intelligence shall have access to all national intelligence and intelligence related to the national security which is collected by any Federal department, agency, or other entity, except as otherwise provided by law or, as appropriate, under guidelines agreed upon by the Attorney General and the Director of National Intelligence.


(c) Budget authorities(1) With respect to budget requests and appropriations for the National Intelligence Program, the Director of National Intelligence shall—(A) based on intelligence priorities set by the President, provide to the heads of departments containing agencies or organizations within the intelligence community, and to the heads of such agencies and organizations, guidance for developing the National Intelligence Program budget pertaining to such agencies and organizations;

(B) based on budget proposals provided to the Director of National Intelligence by the heads of agencies and organizations within the intelligence community and the heads of their respective departments and, as appropriate, after obtaining the advice of the Joint Intelligence Community Council, develop and determine an annual consolidated National Intelligence Program budget; and

(C) present such consolidated National Intelligence Program budget, together with any comments from the heads of departments containing agencies or organizations within the intelligence community, to the President for approval.


(2) In addition to the information provided under paragraph (1)(B), the heads of agencies and organizations within the intelligence community shall provide the Director of National Intelligence such other information as the Director shall request for the purpose of determining the annual consolidated National Intelligence Program budget under that paragraph.

(3)(A) The Director of National Intelligence shall participate in the development by the Secretary of Defense of the annual budget for the Military Intelligence Program or any successor program or programs.

(B) The Director of National Intelligence shall provide guidance for the development of the annual budget for each element of the intelligence community that is not within the National Intelligence Program.


(4) The Director of National Intelligence shall ensure the effective execution of the annual budget for intelligence and intelligence-related activities.

(5)(A) The Director of National Intelligence shall be responsible for managing appropriations for the National Intelligence Program by directing the allotment or allocation of such appropriations through the heads of the departments containing agencies or organizations within the intelligence community and the Director of the Central Intelligence Agency, with prior notice (including the provision of appropriate supporting information) to the head of the department containing an agency or organization receiving any such allocation or allotment or the Director of the Central Intelligence Agency.

(B) Notwithstanding any other provision of law, pursuant to relevant appropriations Acts for the National Intelligence Program, the Director of the Office of Management and Budget shall exercise the authority of the Director of the Office of Management and Budget to apportion funds, at the exclusive direction of the Director of National Intelligence, for allocation to the elements of the intelligence community through the relevant host executive departments and the Central Intelligence Agency. Department comptrollers or appropriate budget execution officers shall allot, allocate, reprogram, or transfer funds appropriated for the National Intelligence Program in an expeditious manner.

(C) The Director of National Intelligence shall monitor the implementation and execution of the National Intelligence Program by the heads of the elements of the intelligence community that manage programs and activities that are part of the National Intelligence Program, which may include audits and evaluations.


(6) Apportionment and allotment of funds under this subsection shall be subject to chapter 13 and section 1517 of title 31 and the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.).

(7)(A) The Director of National Intelligence shall provide a semi-annual report, beginning April 1, 2005, and ending April 1, 2007, to the President and the Congress regarding implementation of this section.

(B) The Director of National Intelligence shall report to the President and the Congress not later than 15 days after learning of any instance in which a departmental comptroller acts in a manner inconsistent with the law (including permanent statutes, authorization Acts, and appropriations Acts), or the direction of the Director of National Intelligence, in carrying out the National Intelligence Program.



(d) Role of Director of National Intelligence in transfer and reprogramming of funds(1)(A) No funds made available under the National Intelligence Program may be transferred or reprogrammed without the prior approval of the Director of National Intelligence, except in accordance with procedures prescribed by the Director of National Intelligence.

(B) The Secretary of Defense shall consult with the Director of National Intelligence before transferring or reprogramming funds made available under the Military Intelligence Program or any successor program or programs.


(2) Subject to the succeeding provisions of this subsection, the Director of National Intelligence may transfer or reprogram funds appropriated for a program within the National Intelligence Program—(A) to another such program;

(B) to other departments or agencies of the United States Government for the development and fielding of systems of common concern related to the collection, processing, analysis, exploitation, and dissemination of intelligence information; or

(C) to a program funded by appropriations not within the National Intelligence Program to address critical gaps in intelligence information sharing or access capabilities.


(3) The Director of National Intelligence may only transfer or reprogram funds referred to in paragraph (1)(A)—(A) with the approval of the Director of the Office of Management and Budget; and

(B) after consultation with the heads of departments containing agencies or organizations within the intelligence community to the extent such agencies or organizations are affected, and, in the case of the Central Intelligence Agency, after consultation with the Director of the Central Intelligence Agency.


(4) The amounts available for transfer or reprogramming in the National Intelligence Program in any given fiscal year, and the terms and conditions governing such transfers and reprogrammings, are subject to the provisions of annual appropriations Acts and this subsection.

(5)(A) A transfer or reprogramming of funds may be made under this subsection only if—(i) the funds are being transferred to an activity that is a higher priority intelligence activity;

(ii) the transfer or reprogramming supports an emergent need, improves program effectiveness, or increases efficiency;

(iii) the transfer or reprogramming does not involve a transfer or reprogramming of funds to a Reserve for Contingencies of the Director of National Intelligence or the Reserve for Contingencies of the Central Intelligence Agency;

(iv) the transfer or reprogramming results in a cumulative transfer or reprogramming of funds out of any department or agency, as appropriate, funded in the National Intelligence Program in a single fiscal year—(I) that is less than $150,000,000, and

(II) that is less than 5 percent of amounts available to a department or agency under the National Intelligence Program; and


(v) the transfer or reprogramming does not terminate an acquisition program.


(B) A transfer or reprogramming may be made without regard to a limitation set forth in clause (iv) or (v) of subparagraph (A) if the transfer has the concurrence of the head of the department involved or the Director of the Central Intelligence Agency (in the case of the Central Intelligence Agency). The authority to provide such concurrence may only be delegated by the head of the department involved or the Director of the Central Intelligence Agency (in the case of the Central Intelligence Agency) to the deputy of such officer.


(6) Funds transferred or reprogrammed under this subsection shall remain available for the same period as the appropriations account to which transferred or reprogrammed.

(7) Any transfer or reprogramming of funds under this subsection shall be carried out in accordance with existing procedures applicable to reprogramming notifications for the appropriate congressional committees. Any proposed transfer or reprogramming for which notice is given to the appropriate congressional committees shall be accompanied by a report explaining the nature of the proposed transfer or reprogramming and how it satisfies the requirements of this subsection. In addition, the congressional intelligence committees shall be promptly notified of any transfer or reprogramming of funds made pursuant to this subsection in any case in which the transfer or reprogramming would not have otherwise required reprogramming notification under procedures in effect as of December 17, 2004.


(e) Transfer of personnel(1)(A) In addition to any other authorities available under law for such purposes, in the first twelve months after establishment of a new national intelligence center, the Director of National Intelligence, with the approval of the Director of the Office of Management and Budget and in consultation with the congressional committees of jurisdiction referred to in subparagraph (B), may transfer not more than 100 personnel authorized for elements of the intelligence community to such center.

(B) The Director of National Intelligence shall promptly provide notice of any transfer of personnel made pursuant to this paragraph to—(i) the congressional intelligence committees;

(ii) the Committees on Appropriations of the Senate and the House of Representatives;

(iii) in the case of the transfer of personnel to or from the Department of Defense, the Committees on Armed Services of the Senate and the House of Representatives; and

(iv) in the case of the transfer of personnel to or from the Department of Justice, to the Committees on the Judiciary of the Senate and the House of Representatives.


(C) The Director shall include in any notice under subparagraph (B) an explanation of the nature of the transfer and how it satisfies the requirements of this subsection.


(2)(A) The Director of National Intelligence, with the approval of the Director of the Office of Management and Budget and in accordance with procedures to be developed by the Director of National Intelligence and the heads of the departments and agencies concerned, may transfer personnel authorized for an element of the intelligence community to another such element for a period of not more than 2 years.

(B) A transfer of personnel may be made under this paragraph only if—(i) the personnel are being transferred to an activity that is a higher priority intelligence activity; and

(ii) the transfer supports an emergent need, improves program effectiveness, or increases efficiency.


(C) The Director of National Intelligence shall promptly provide notice of any transfer of personnel made pursuant to this paragraph to—(i) the congressional intelligence committees;

(ii) in the case of the transfer of personnel to or from the Department of Defense, the Committees on Armed Services of the Senate and the House of Representatives; and

(iii) in the case of the transfer of personnel to or from the Department of Justice, to the Committees on the Judiciary of the Senate and the House of Representatives.


(D) The Director shall include in any notice under subparagraph (C) an explanation of the nature of the transfer and how it satisfies the requirements of this paragraph.


(3)(A) In addition to the number of full-time equivalent positions authorized for the Office of the Director of National Intelligence for a fiscal year, there is authorized for such Office for each fiscal year an additional 100 full-time equivalent positions that may be used only for the purposes described in subparagraph (B).

(B) Except as provided in subparagraph (C), the Director of National Intelligence may use a full-time equivalent position authorized under subparagraph (A) only for the purpose of providing a temporary transfer of personnel made in accordance with paragraph (2) to an element of the intelligence community to enable such element to increase the total number of personnel authorized for such element, on a temporary basis—(i) during a period in which a permanent employee of such element is absent to participate in critical language training; or

(ii) to accept a permanent employee of another element of the intelligence community to provide language-capable services.


(C) Paragraph (2)(B) shall not apply with respect to a transfer of personnel made under subparagraph (B).

(D) For each of the fiscal years 2010, 2011, and 2012, the Director of National Intelligence shall submit to the congressional intelligence committees an annual report on the use of authorities under this paragraph. Each such report shall include a description of—(i) the number of transfers of personnel made by the Director pursuant to subparagraph (B), disaggregated by each element of the intelligence community;

(ii) the critical language needs that were fulfilled or partially fulfilled through the use of such transfers; and

(iii) the cost to carry out subparagraph (B).



(4) It is the sense of Congress that—(A) the nature of the national security threats facing the United States will continue to challenge the intelligence community to respond rapidly and flexibly to bring analytic resources to bear against emerging and unforeseen requirements;

(B) both the Office of the Director of National Intelligence and any analytic centers determined to be necessary should be fully and properly supported with appropriate levels of personnel resources and that the President’s yearly budget requests adequately support those needs; and

(C) the President should utilize all legal and administrative discretion to ensure that the Director of National Intelligence and all other elements of the intelligence community have the necessary resources and procedures to respond promptly and effectively to emerging and unforeseen national security challenges.



(f) Tasking and other authorities(1)(A) The Director of National Intelligence shall—(i) establish objectives, priorities, and guidance for the intelligence community to ensure timely and effective collection, processing, analysis, and dissemination (including access by users to collected data consistent with applicable law and, as appropriate, the guidelines referred to in subsection (b) and analytic products generated by or within the intelligence community) of national intelligence;

(ii) determine requirements and priorities for, and manage and direct the tasking of, collection, analysis, production, and dissemination of national intelligence by elements of the intelligence community, including—(I) approving requirements (including those requirements responding to needs provided by consumers) for collection and analysis; and

(II) resolving conflicts in collection requirements and in the tasking of national collection assets of the elements of the intelligence community; and


(iii) provide advisory tasking to intelligence elements of those agencies and departments not within the National Intelligence Program.


(B) The authority of the Director of National Intelligence under subparagraph (A) shall not apply—(i) insofar as the President so directs;

(ii) with respect to clause (ii) of subparagraph (A), insofar as the Secretary of Defense exercises tasking authority under plans or arrangements agreed upon by the Secretary of Defense and the Director of National Intelligence; or

(iii) to the direct dissemination of information to State government and local government officials and private sector entities pursuant to sections 121 and 482 of title 6.



(2) The Director of National Intelligence shall oversee the National Counterterrorism Center, the National Counterproliferation Center, and the National Counterintelligence and Security Center and may establish such other national intelligence centers as the Director determines necessary.

(3)(A) The Director of National Intelligence shall prescribe, in consultation with the heads of other agencies or elements of the intelligence community, and the heads of their respective departments, personnel policies and programs applicable to the intelligence community that—(i) encourage and facilitate assignments and details of personnel to national intelligence centers, and between elements of the intelligence community;

(ii) set standards for education, training, and career development of personnel of the intelligence community;

(iii) encourage and facilitate the recruitment and retention by the intelligence community of highly qualified individuals for the effective conduct of intelligence activities;

(iv) ensure that the personnel of the intelligence community are sufficiently diverse for purposes of the collection and analysis of intelligence through the recruitment and training of women, minorities, and individuals with diverse ethnic, cultural, and linguistic backgrounds;

(v) make service in more than one element of the intelligence community a condition of promotion to such positions within the intelligence community as the Director shall specify; and

(vi) ensure the effective management of intelligence community personnel who are responsible for intelligence community-wide matters.


(B) Policies prescribed under subparagraph (A) shall not be inconsistent with the personnel policies otherwise applicable to members of the uniformed services.


(4) The Director of National Intelligence shall ensure compliance with the Constitution and laws of the United States by the Central Intelligence Agency and shall ensure such compliance by other elements of the intelligence community through the host executive departments that manage the programs and activities that are part of the National Intelligence Program.

(5) The Director of National Intelligence shall ensure the elimination of waste and unnecessary duplication within the intelligence community.

(6) The Director of National Intelligence shall establish requirements and priorities for foreign intelligence information to be collected under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), and provide assistance to the Attorney General to ensure that information derived from electronic surveillance or physical searches under that Act is disseminated so it may be used efficiently and effectively for national intelligence purposes, except that the Director shall have no authority to direct or undertake electronic surveillance or physical search operations pursuant to that Act unless authorized by statute or Executive order.

(7)(A) The Director of National Intelligence shall, if the Director determines it is necessary, or may, if requested by a congressional intelligence committee, conduct an accountability review of an element of the intelligence community or the personnel of such element in relation to a failure or deficiency within the intelligence community.

(B) The Director of National Intelligence, in consultation with the Attorney General, shall establish guidelines and procedures for conducting an accountability review under subparagraph (A).

(C)(i) The Director of National Intelligence shall provide the findings of an accountability review conducted under subparagraph (A) and the Director’s recommendations for corrective or punitive action, if any, to the head of the applicable element of the intelligence community. Such recommendations may include a recommendation for dismissal of personnel.

(ii) If the head of such element does not implement a recommendation made by the Director under clause (i), the head of such element shall submit to the congressional intelligence committees a notice of the determination not to implement the recommendation, including the reasons for the determination.


(D) The requirements of this paragraph shall not be construed to limit any authority of the Director of National Intelligence under subsection (m) or with respect to supervision of the Central Intelligence Agency.


(8) The Director of National Intelligence shall perform such other functions as the President may direct.

(9) Nothing in this subchapter shall be construed as affecting the role of the Department of Justice or the Attorney General under the Foreign Intelligence Surveillance Act of 1978.


(g) Intelligence information sharing(1) The Director of National Intelligence shall have principal authority to ensure maximum availability of and access to intelligence information within the intelligence community consistent with national security requirements. The Director of National Intelligence shall—(A) establish uniform security standards and procedures;

(B) establish common information technology standards, protocols, and interfaces;

(C) ensure development of information technology systems that include multi-level security and intelligence integration capabilities;

(D) establish policies and procedures to resolve conflicts between the need to share intelligence information and the need to protect intelligence sources and methods;

(E) develop an enterprise architecture for the intelligence community and ensure that elements of the intelligence community comply with such architecture;

(F) have procurement approval authority over all enterprise architecture-related information technology items funded in the National Intelligence Program; and

(G) in accordance with Executive Order No. 13526 (75 Fed. Reg. 707; relating to classified national security information) (or any subsequent corresponding executive order), and part 2001 of title 32, Code of Federal Regulations (or any subsequent corresponding regulation), establish—(i) guidance to standardize, in appropriate cases, the formats for classified and unclassified intelligence products created by elements of the intelligence community for purposes of promoting the sharing of intelligence products; and

(ii) policies and procedures requiring the increased use, in appropriate cases, and including portion markings, of the classification of portions of information within one intelligence product.



(2) The President shall ensure that the Director of National Intelligence has all necessary support and authorities to fully and effectively implement paragraph (1).

(3) Except as otherwise directed by the President or with the specific written agreement of the head of the department or agency in question, a Federal agency or official shall not be considered to have met any obligation to provide any information, report, assessment, or other material (including unevaluated intelligence information) to that department or agency solely by virtue of having provided that information, report, assessment, or other material to the Director of National Intelligence or the National Counterterrorism Center.

(4) The Director of National Intelligence shall, in a timely manner, report to Congress any statute, regulation, policy, or practice that the Director believes impedes the ability of the Director to fully and effectively ensure maximum availability of access to intelligence information within the intelligence community consistent with the protection of the national security of the United States.


(h) AnalysisTo ensure the most accurate analysis of intelligence is derived from all sources to support national security needs, the Director of National Intelligence shall—(1) implement policies and procedures—(A) to encourage sound analytic methods and tradecraft throughout the elements of the intelligence community;

(B) to ensure that analysis is based upon all sources available; and

(C) to ensure that the elements of the intelligence community regularly conduct competitive analysis of analytic products, whether such products are produced by or disseminated to such elements;


(2) ensure that resource allocation for intelligence analysis is appropriately proportional to resource allocation for intelligence collection systems and operations in order to maximize analysis of all collected data;

(3) ensure that differences in analytic judgment are fully considered and brought to the attention of policymakers; and

(4) ensure that sufficient relationships are established between intelligence collectors and analysts to facilitate greater understanding of the needs of analysts.


(i) Protection of intelligence sources and methods(1) The Director of National Intelligence shall protect intelligence sources and methods from unauthorized disclosure.

(2) Consistent with paragraph (1), in order to maximize the dissemination of intelligence, the Director of National Intelligence shall establish and implement guidelines for the intelligence community for the following purposes:(A) Classification of information under applicable law, Executive orders, or other Presidential directives.

(B) Access to and dissemination of intelligence, both in final form and in the form when initially gathered.

(C) Preparation of intelligence products in such a way that source information is removed to allow for dissemination at the lowest level of classification possible or in unclassified form to the extent practicable.


(3) The Director may only delegate a duty or authority given the Director under this subsection to the Principal Deputy Director of National Intelligence.


(j) Uniform procedures for classified informationThe Director of National Intelligence, subject to the direction of the President, shall—(1) establish uniform standards and procedures for the grant of access to sensitive compartmented information to any officer or employee of any agency or department of the United States and to employees of contractors of those agencies or departments;

(2) ensure the consistent implementation of those standards and procedures throughout such agencies and departments;

(3) ensure that security clearances granted by individual elements of the intelligence community are recognized by all elements of the intelligence community, and under contracts entered into by those agencies;

(4) ensure that the process for investigation and adjudication of an application for access to sensitive compartmented information is performed in the most expeditious manner possible consistent with applicable standards for national security;

(5) ensure that the background of each employee or officer of an element of the intelligence community, each contractor to an element of the intelligence community, and each individual employee of such a contractor who has been determined to be eligible for access to classified information is monitored on a continual basis under standards developed by the Director, including with respect to the frequency of evaluation, during the period of eligibility of such employee or officer of an element of the intelligence community, such contractor, or such individual employee to such a contractor to determine whether such employee or officer of an element of the intelligence community, such contractor, and such individual employee of such a contractor continues to meet the requirements for eligibility for access to classified information; and

(6) develop procedures to require information sharing between elements of the intelligence community concerning potentially derogatory security information regarding an employee or officer of an element of the intelligence community, a contractor to an element of the intelligence community, or an individual employee of such a contractor that may impact the eligibility of such employee or officer of an element of the intelligence community, such contractor, or such individual employee of such a contractor for a security clearance.


(k) Coordination with foreign governmentsUnder the direction of the President and in a manner consistent with section 3927 of title 22, the Director of National Intelligence shall oversee the coordination of the relationships between elements of the intelligence community and the intelligence or security services of foreign governments or international organizations on all matters involving intelligence related to the national security or involving intelligence acquired through clandestine means.


(l) Enhanced personnel management(1)(A) The Director of National Intelligence shall, under regulations prescribed by the Director, provide incentives for personnel of elements of the intelligence community to serve—(i) on the staff of the Director of National Intelligence;

(ii) on the staff of the national intelligence centers;

(iii) on the staff of the National Counterterrorism Center; and

(iv) in other positions in support of the intelligence community management functions of the Director.


(B) Incentives under subparagraph (A) may include financial incentives, bonuses, and such other awards and incentives as the Director considers appropriate.


(2)(A) Notwithstanding any other provision of law, the personnel of an element of the intelligence community who are assigned or detailed under paragraph (1)(A) to service under the Director of National Intelligence shall be promoted at rates equivalent to or better than personnel of such element who are not so assigned or detailed.

(B) The Director may prescribe regulations to carry out this paragraph.


(3)(A) The Director of National Intelligence shall prescribe mechanisms to facilitate the rotation of personnel of the intelligence community through various elements of the intelligence community in the course of their careers in order to facilitate the widest possible understanding by such personnel of the variety of intelligence requirements, methods, users, and capabilities.

(B) The mechanisms prescribed under subparagraph (A) may include the following:(i) The establishment of special occupational categories involving service, over the course of a career, in more than one element of the intelligence community.

(ii) The provision of rewards for service in positions undertaking analysis and planning of operations involving two or more elements of the intelligence community.

(iii) The establishment of requirements for education, training, service, and evaluation for service involving more than one element of the intelligence community.


(C) It is the sense of Congress that the mechanisms prescribed under this subsection should, to the extent practical, seek to duplicate for civilian personnel within the intelligence community the joint officer management policies established by chapter 38 of title 10 and the other amendments made by title IV of the Goldwater-Nichols Department of Defense Reorganization Act of 1986 (Public Law 99–433).

(D) The mechanisms prescribed under subparagraph (A) and any other policies of the Director—(i) may not require an employee of an office of inspector general for an element of the intelligence community, including the Office of the Inspector General of the Intelligence Community, to rotate to a position in an office or organization of such an element over which such office of inspector general exercises jurisdiction; and

(ii) shall be implemented in a manner that exempts employees of an office of inspector general from a rotation that may impact the independence of such office.



(4)(A) Except as provided in subparagraph (B) and subparagraph (D), this subsection shall not apply with respect to personnel of the elements of the intelligence community who are members of the uniformed services.

(B) Mechanisms that establish requirements for education and training pursuant to paragraph (3)(B)(iii) may apply with respect to members of the uniformed services who are assigned to an element of the intelligence community funded through the National Intelligence Program, but such mechanisms shall not be inconsistent with personnel policies and education and training requirements otherwise applicable to members of the uniformed services.

(C) The personnel policies and programs developed and implemented under this subsection with respect to law enforcement officers (as that term is defined in section 5541(3) of title 5) shall not affect the ability of law enforcement entities to conduct operations or, through the applicable chain of command, to control the activities of such law enforcement officers.

(D) Assignment to the Office of the Director of National Intelligence of commissioned officers of the Armed Forces shall be considered a joint-duty assignment for purposes of the joint officer management policies prescribed by chapter 38 of title 10 and other provisions of that title.



(m) Additional authority with respect to personnel(1) In addition to the authorities under subsection (f)(3), the Director of National Intelligence may exercise with respect to the personnel of the Office of the Director of National Intelligence any authority of the Director of the Central Intelligence Agency with respect to the personnel of the Central Intelligence Agency under the Central Intelligence Agency Act of 1949 [50 U.S.C. 3501 et seq.], and other applicable provisions of law, as of December 17, 2004, to the same extent, and subject to the same conditions and limitations, that the Director of the Central Intelligence Agency may exercise such authority with respect to personnel of the Central Intelligence Agency.

(2) Employees and applicants for employment of the Office of the Director of National Intelligence shall have the same rights and protections under the Office of the Director of National Intelligence as employees of the Central Intelligence Agency have under the Central Intelligence Agency Act of 1949 [50 U.S.C. 3501 et seq.], and other applicable provisions of law, as of December 17, 2004.


(n) Acquisition and other authorities(1) In carrying out the responsibilities and authorities under this section, the Director of National Intelligence may exercise the acquisition and appropriations authorities referred to in the Central Intelligence Agency Act of 1949 [50 U.S.C. 3501 et seq.] other than the authorities referred to in section 8(b) of that Act [50 U.S.C. 3510(b)].

(2) For the purpose of the exercise of any authority referred to in paragraph (1), a reference to the head of an agency shall be deemed to be a reference to the Director of National Intelligence or the Principal Deputy Director of National Intelligence.

(3)(A) Any determination or decision to be made under an authority referred to in paragraph (1) by the head of an agency may be made with respect to individual purchases and contracts or with respect to classes of purchases or contracts, and shall be final.

(B) Except as provided in subparagraph (C), the Director of National Intelligence or the Principal Deputy Director of National Intelligence may, in such official’s discretion, delegate to any officer or other official of the Office of the Director of National Intelligence any authority to make a determination or decision as the head of the agency under an authority referred to in paragraph (1).

(C) The limitations and conditions set forth in section 3(d) of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3503(d)] shall apply to the exercise by the Director of National Intelligence of an authority referred to in paragraph (1).

(D) Each determination or decision required by an authority referred to in the second sentence of section 3(d) of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3503(d)] shall be based upon written findings made by the official making such determination or decision, which findings shall be final and shall be available within the Office of the Director of National Intelligence for a period of at least six years following the date of such determination or decision.


(4)(A) In addition to the authority referred to in paragraph (1), the Director of National Intelligence may authorize the head of an element of the intelligence community to exercise an acquisition authority referred to in section 3 or 8(a) of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3503, 3510(a)] for an acquisition by such element that is more than 50 percent funded under the National Intelligence Program.

(B) The head of an element of the intelligence community may not exercise an authority referred to in subparagraph (A) until—(i) the head of such element (without delegation) submits to the Director of National Intelligence a written request that includes—(I) a description of such authority requested to be exercised;

(II) an explanation of the need for such authority, including an explanation of the reasons that other authorities are insufficient; and

(III) a certification that the mission of such element would be—(aa) impaired if such authority is not exercised; or

(bb) significantly and measurably enhanced if such authority is exercised; and



(ii) the Director of National Intelligence issues a written authorization that includes—(I) a description of the authority referred to in subparagraph (A) that is authorized to be exercised; and

(II) a justification to support the exercise of such authority.



(C) A request and authorization to exercise an authority referred to in subparagraph (A) may be made with respect to an individual acquisition or with respect to a specific class of acquisitions described in the request and authorization referred to in subparagraph (B).

(D)(i) A request from a head of an element of the intelligence community located within one of the departments described in clause (ii) to exercise an authority referred to in subparagraph (A) shall be submitted to the Director of National Intelligence in accordance with any procedures established by the head of such department.

(ii) The departments described in this clause are the Department of Defense, the Department of Energy, the Department of Homeland Security, the Department of Justice, the Department of State, and the Department of the Treasury.


(E)(i) The head of an element of the intelligence community may not be authorized to utilize an authority referred to in subparagraph (A) for a class of acquisitions for a period of more than 3 years, except that the Director of National Intelligence (without delegation) may authorize the use of such an authority for not more than 6 years.

(ii) Each authorization to utilize an authority referred to in subparagraph (A) may be extended in accordance with the requirements of subparagraph (B) for successive periods of not more than 3 years, except that the Director of National Intelligence (without delegation) may authorize an extension period of not more than 6 years.


(F) Subject to clauses (i) and (ii) of subparagraph (E), the Director of National Intelligence may only delegate the authority of the Director under subparagraphs (A) through (E) to the Principal Deputy Director of National Intelligence or a Deputy Director of National Intelligence.

(G) The Director of National Intelligence shall submit—(i) to the congressional intelligence committees a notification of an authorization to exercise an authority referred to in subparagraph (A) or an extension of such authorization that includes the written authorization referred to in subparagraph (B)(ii); and

(ii) to the Director of the Office of Management and Budget a notification of an authorization to exercise an authority referred to in subparagraph (A) for an acquisition or class of acquisitions that will exceed $50,000,000 annually.


(H) Requests and authorizations to exercise an authority referred to in subparagraph (A) shall remain available within the Office of the Director of National Intelligence for a period of at least 6 years following the date of such request or authorization.

(I) Nothing in this paragraph may be construed to alter or otherwise limit the authority of the Central Intelligence Agency to independently exercise an authority under section 3 or 8(a) of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3503, 3510(a)].



(o) Consideration of views of elements of intelligence communityIn carrying out the duties and responsibilities under this section, the Director of National Intelligence shall take into account the views of a head of a department containing an element of the intelligence community and of the Director of the Central Intelligence Agency.


(p) Responsibility of Director of National Intelligence regarding National Intelligence Program budget concerning the Department of DefenseSubject to the direction of the President, the Director of National Intelligence shall, after consultation with the Secretary of Defense, ensure that the National Intelligence Program budgets for the elements of the intelligence community that are within the Department of Defense are adequate to satisfy the national intelligence needs of the Department of Defense, including the needs of the Chairman of the Joint Chiefs of Staff and the commanders of the unified and specified commands, and wherever such elements are performing Government-wide functions, the needs of other Federal departments and agencies.


(q) Acquisitions of major systems(1) For each intelligence program within the National Intelligence Program for the acquisition of a major system, the Director of National Intelligence shall—(A) require the development and implementation of a program management plan that includes cost, schedule, security risks, and performance goals and program milestone criteria, except that with respect to Department of Defense programs the Director shall consult with the Secretary of Defense;

(B) serve as exclusive milestone decision authority, except that with respect to Department of Defense programs the Director shall serve as milestone decision authority jointly with the Secretary of Defense or the designee of the Secretary; and

(C) periodically—(i) review and assess the progress made toward the achievement of the goals and milestones established in such plan; and

(ii) submit to Congress a report on the results of such review and assessment.



(2) If the Director of National Intelligence and the Secretary of Defense are unable to reach an agreement on a milestone decision under paragraph (1)(B), the President shall resolve the conflict.

(3) Nothing in this subsection may be construed to limit the authority of the Director of National Intelligence to delegate to any other official any authority to perform the responsibilities of the Director under this subsection.

(4) In this subsection:(A) The term “intelligence program”, with respect to the acquisition of a major system, means a program that—(i) is carried out to acquire such major system for an element of the intelligence community; and

(ii) is funded in whole out of amounts available for the National Intelligence Program.


(B) The term “major system” has the meaning given such term in section 109 of title 41.



(r) Performance of common servicesThe Director of National Intelligence shall, in consultation with the heads of departments and agencies of the United States Government containing elements within the intelligence community and with the Director of the Central Intelligence Agency, coordinate the performance by the elements of the intelligence community within the National Intelligence Program of such services as are of common concern to the intelligence community, which services the Director of National Intelligence determines can be more efficiently accomplished in a consolidated manner.


(s) Pay authority for critical positions(1) Notwithstanding any pay limitation established under any other provision of law applicable to employees in elements of the intelligence community, the Director of National Intelligence may, in coordination with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget, grant authority to the head of a department or agency to fix the rate of basic pay for one or more positions within the intelligence community at a rate in excess of any applicable limitation, subject to the provisions of this subsection. The exercise of authority so granted is at the discretion of the head of the department or agency employing the individual in a position covered by such authority, subject to the provisions of this subsection and any conditions established by the Director of National Intelligence when granting such authority.

(2) Authority under this subsection may be granted or exercised only—(A) with respect to a position that requires an extremely high level of expertise and is critical to successful accomplishment of an important mission; and

(B) to the extent necessary to recruit or retain an individual exceptionally well qualified for the position.


(3) The head of a department or agency may not fix a rate of basic pay under this subsection at a rate greater than the rate payable for level II of the Executive Schedule under section 5313 of title 5, except upon written approval of the Director of National Intelligence or as otherwise authorized by law.

(4) The head of a department or agency may not fix a rate of basic pay under this subsection at a rate greater than the rate payable for level I of the Executive Schedule under section 5312 of title 5, except upon written approval of the President in response to a request by the Director of National Intelligence or as otherwise authorized by law.

(5) Any grant of authority under this subsection for a position shall terminate at the discretion of the Director of National Intelligence.

(6)(A) The Director of National Intelligence shall notify the congressional intelligence committees not later than 30 days after the date on which the Director grants authority to the head of a department or agency under this subsection.

(B) The head of a department or agency to which the Director of National Intelligence grants authority under this subsection shall notify the congressional intelligence committees and the Director of the exercise of such authority not later than 30 days after the date on which such head exercises such authority.



(t) Award of rank to members of the Senior National Intelligence Service(1) The President, based on the recommendation of the Director of National Intelligence, may award a rank to a member of the Senior National Intelligence Service or other intelligence community senior civilian officer not already covered by such a rank award program in the same manner in which a career appointee of an agency may be awarded a rank under section 4507 of title 5.

(2) The President may establish procedures to award a rank under paragraph (1) to a member of the Senior National Intelligence Service or a senior civilian officer of the intelligence community whose identity as such a member or officer is classified information (as defined in section 3126(1) 11 See References in Text note below. of this title).


(u) Conflict of interest regulationsThe Director of National Intelligence, in consultation with the Director of the Office of Government Ethics, shall issue regulations prohibiting an officer or employee of an element of the intelligence community from engaging in outside employment if such employment creates a conflict of interest or appearance thereof.


(v) Authority to establish positions in excepted service(1) The Director of National Intelligence, with the concurrence of the head of the covered department concerned and in consultation with the Director of the Office of Personnel Management, may—(A) convert competitive service positions, and the incumbents of such positions, within an element of the intelligence community in such department, to excepted service positions as the Director of National Intelligence determines necessary to carry out the intelligence functions of such element; and

(B) establish new positions in the excepted service within an element of the intelligence community in such department, if the Director of National Intelligence determines such positions are necessary to carry out the intelligence functions of such element.


(2) An incumbent occupying a position on January 3, 2012, selected to be converted to the excepted service under this section shall have the right to refuse such conversion. Once such individual no longer occupies the position, the position may be converted to the excepted service.

(3) A covered department may appoint an individual to a position converted or established pursuant to this subsection without regard to the civil-service laws, including parts II and III of title 5.

(4) In this subsection, the term “covered department” means the Department of Energy, the Department of Homeland Security, the Department of State, or the Department of the Treasury.


(w) Nuclear Proliferation Assessment Statements intelligence community addendumThe Director of National Intelligence, in consultation with the heads of the appropriate elements of the intelligence community and the Secretary of State, shall provide to the President, the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate an addendum to each Nuclear Proliferation Assessment Statement accompanying a civilian nuclear cooperation agreement, containing a comprehensive analysis of the country’s export control system with respect to nuclear-related matters, including interactions with other countries of proliferation concern and the actual or suspected nuclear, dual-use, or missile-related transfers to such countries.


(x) Requirements for intelligence community contractorsThe Director of National Intelligence, in consultation with the head of each department of the Federal Government that contains an element of the intelligence community and the Director of the Central Intelligence Agency, shall—(1) ensure that—(A) any contractor to an element of the intelligence community with access to a classified network or classified information develops and operates a security plan that is consistent with standards established by the Director of National Intelligence for intelligence community networks; and

(B) each contract awarded by an element of the intelligence community includes provisions requiring the contractor comply with such plan and such standards;


(2) conduct periodic assessments of each security plan required under paragraph (1)(A) to ensure such security plan complies with the requirements of such paragraph; and

(3) ensure that the insider threat detection capabilities and insider threat policies of the intelligence community apply to facilities of contractors with access to a classified network.


(y) Fundraising(1) The Director of National Intelligence may engage in fundraising in an official capacity for the benefit of nonprofit organizations that—(A) provide support to surviving family members of a deceased employee of an element of the intelligence community; or

(B) otherwise provide support for the welfare, education, or recreation of employees of an element of the intelligence community, former employees of an element of the intelligence community, or family members of such employees.


(2) In this subsection, the term “fundraising” means the raising of funds through the active participation in the promotion, production, or presentation of an event designed to raise funds and does not include the direct solicitation of money by any other means.

(3) Not later than 7 days after the date the Director engages in fundraising authorized by this subsection or at the time the decision is made to participate in such fundraising, the Director shall notify the congressional intelligence committees of such fundraising.

(4) The Director, in consultation with the Director of the Office of Government Ethics, shall issue regulations to carry out the authority provided in this subsection. Such regulations shall ensure that such authority is exercised in a manner that is consistent with all relevant ethical constraints and principles, including the avoidance of any prohibited conflict of interest or appearance of impropriety.


(z) Analyses and impact statements regarding proposed investment into the United States(1) Not later than 20 days after the completion of a review or an investigation of any proposed investment into the United States for which the Director has prepared analytic materials, the Director shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representative copies of such analytic materials, including any supplements or amendments to such analysis made by the Director.

(2) Not later than 60 days after the completion of consideration by the United States Government of any investment described in paragraph (1), the Director shall determine whether such investment will have an operational impact on the intelligence community, and, if so, shall submit a report on such impact to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. Each such report shall—(A) describe the operational impact of the investment on the intelligence community; and

(B) describe any actions that have been or will be taken to mitigate such impact.



(July 26, 1947, ch. 343, title I, § 102A, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3644; amended Pub. L. 111–258, § 5(a), Oct. 7, 2010, 124 Stat. 2650; Pub. L. 111–259, title III, §§ 303, 304, 306, 307, 326, title IV, §§ 401, 402(a), title VIII, § 804(2), Oct. 7, 2010, 124 Stat. 2658, 2659, 2661, 2662, 2683, 2708, 2747; Pub. L. 112–87, title III, §§ 304, 305, 311(d), Jan. 3, 2012, 125 Stat. 1880, 1881, 1886; Pub. L. 113–126, title III, § 329(b)(2), title V, §§ 501, 502(a), July 7, 2014, 128 Stat. 1406, 1411, 1412; Pub. L. 114–113, div. M, title I, § 105(a), title VII, § 701(c)(1), Dec. 18, 2015, 129 Stat. 2912, 2929; Pub. L. 115–31, div. N, title III, §§ 303(a), 309(b), title IV, §§ 401(c), 402, May 5, 2017, 131 Stat. 810, 815, 818, 820; Pub. L. 116–92, div. E, title LIII, § 5305, title LXVII, § 6742(b)(1), Dec. 20, 2019, 133 Stat. 2122, 2239.)

Editorial Notes

References in TextThe Congressional Budget and Impoundment Control Act of 1974, referred to in subsec. (c)(6), is Pub. L. 93–344, July 12, 1974, 88 Stat. 297. For complete classification of this Act to the Code, see Short Title note set out under section 621 of Title 2, The Congress, and Tables.
The Foreign Intelligence Surveillance Act of 1978, referred to in subsec. (f)(6), (9), is Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, which is classified principally to chapter 36 (§ 1801 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
Executive Order No. 13526, referred to in subsec. (g)(1)(G), is set out as a note under section 3161 of this title.
The Goldwater-Nichols Department of Defense Reorganization Act of 1986, referred to in subsec. (l)(3)(C), is Pub. L. 99–433, Oct. 1, 1986, 100 Stat. 992. For complete classification of this Act to the Code, see Short Title of 1986 Amendment note set out under section 111 of Title 10, Armed Forces, and Tables.
The Central Intelligence Agency Act of 1949, referred to in subsecs. (m) and (n)(1), is act June 20, 1949, ch. 227, 63 Stat. 208, which was formerly classified generally to section 403a et seq. of this title prior to editorial reclassification in this title and is now classified generally to chapter 46 (§ 3501 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
Section 3126(1) of this title, referred to in subsec. (t)(2), was in the original “section 606(1)”, meaning section 606(1) of act July 26, 1947, which was translated as reading “section 605(1)”, to reflect the probable intent of Congress and the renumbering of section 606 as 605 by section 310(a)(4)(B) of Pub. L. 112–277.

Codification
Section was formerly classified to section 403–1 of this title prior to editorial reclassification and renumbering as this section.
In subsec. (q)(4)(B), “section 109 of title 41” substituted for “section 4(9) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 403(9))” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Prior ProvisionsA prior section 102A of act July 26, 1947, ch. 343, title I, as added Pub. L. 104–293, title VIII, § 805(b), Oct. 11, 1996, 110 Stat. 3479, provided there is a Central Intelligence Agency and described its function prior to repeal by Pub. L. 108–458, title I, §§ 1011(a), 1097(a), Dec. 17, 2004, 118 Stat. 3643, 3698, effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided. See section 3035 of this title.
Another prior section 102a of act July 26, 1947, ch. 343, title I, as added Pub. L. 98–215, title IV, § 403, Dec. 9, 1983, 97 Stat. 1477, related to appointment of Director of the Intelligence Community Staff prior to repeal by Pub. L. 102–496, title VII, § 705(a)(1), Oct. 24, 1992, 106 Stat. 3190.

Amendments2019—Subsec. (g)(1)(G). Pub. L. 116–92, § 6742(b)(1)(A), realigned margins.
Subsec. (q)(1)(A). Pub. L. 116–92, § 5305, inserted “security risks,” after “schedule,”.
Subsec. (v)(3). Pub. L. 116–92, § 6742(b)(1)(B), realigned margin.
2017—Subsec. (f)(2). Pub. L. 115–31, § 401(c), inserted “, the National Counterproliferation Center, and the National Counterintelligence and Security Center” after “National Counterterrorism Center”.
Subsec. (l)(3)(D). Pub. L. 115–31, § 309(b), added subpar. (D).
Subsec. (y). Pub. L. 115–31, § 303(a), added subsec. (y).
Subsec. (z). Pub. L. 115–31, § 402, added subsec. (z).
2015—Subsec. (u). Pub. L. 114–113, § 701(c)(1), struck out par. (1) designation before “The Director of National Intelligence” and struck out par. (2) which read as follows: “The Director of National Intelligence shall annually submit to the congressional intelligence committees a report describing all outside employment for officers and employees of elements of the intelligence community that was authorized by the head of an element of the intelligence community during the preceding calendar year. Such report shall be submitted each year on the date provided in section 3106 of this title.”
Subsec. (v)(3), (4). Pub. L. 114–113, § 105(a), added par. (3) and redesignated former par. (3) as (4).
2014—Subsec. (g)(4). Pub. L. 113–126, § 329(b)(2), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “Not later than February 1 of each year, the Director of National Intelligence shall submit to the President and to the Congress an annual report that identifies any statute, regulation, policy, or practice that the Director believes impedes the ability of the Director to fully and effectively implement paragraph (1).”
Subsec. (j). Pub. L. 113–126, § 501(1), substituted “classified information” for “sensitive compartmented information” in heading.
Subsec. (j)(5), (6). Pub. L. 113–126, § 501(2)–(4), added pars. (5) and (6).
Subsec. (x). Pub. L. 113–126, § 502(a), added subsec. (x).
2012—Subsec. (e)(3)(D). Pub. L. 112–87, § 311(d), substituted “For each of the fiscal years 2010, 2011, and 2012, the” for “The” in introductory provisions.
Subsec. (v). Pub. L. 112–87, § 304, added subsec. (v).
Subsec. (w). Pub. L. 112–87, § 305, added subsec. (w).
2010—Subsec. (c)(3)(A). Pub. L. 111–259, § 804(2)(A), substituted “annual budget for the Military Intelligence Program or any successor program or programs” for “annual budgets for the Joint Military Intelligence Program and for Tactical Intelligence and Related Activities”.
Subsec. (d)(1)(B). Pub. L. 111–259, § 804(2)(B)(i), substituted “Military Intelligence Program or any successor program or programs” for “Joint Military Intelligence Program”.
Subsec. (d)(2). Pub. L. 111–259, § 402(a), substituted “Program—” for “Program to another such program.” and added subpars. (A) to (C).
Subsec. (d)(3). Pub. L. 111–259, § 804(2)(B)(ii), substituted “paragraph (1)(A)” for “subparagraph (A)” in introductory provisions.
Subsec. (d)(5)(A). Pub. L. 111–259, § 804(2)(B)(iii)(I), struck out “or personnel” after “funds” in introductory provisions.
Subsec. (d)(5)(B). Pub. L. 111–259, § 804(2)(B)(iii)(II), substituted “delegated by the head of the department involved or the Director of the Central Intelligence Agency (in the case of the Central Intelligence Agency)” for “delegated by the head of the department or agency involved”.
Subsec. (e)(3), (4). Pub. L. 111–259, § 306, added par. (3) and redesignated former par. (3) as (4).
Subsec. (f)(7) to (9). Pub. L. 111–259, § 401, added par. (7) and redesignated former pars. (7) and (8) as (8) and (9), respectively.
Subsec. (g)(1)(G). Pub. L. 111–258 added subpar. (G).
Subsec. (l)(2)(B). Pub. L. 111–259, § 804(2)(C), substituted “paragraph” for “section”.
Subsec. (n). Pub. L. 111–259, § 804(2)(D), inserted “and other” after “Acquisition” in the heading.
Subsec. (n)(4). Pub. L. 111–259, § 326, added par. (4).
Subsecs. (s) to (u). Pub. L. 111–259, §§ 303, 304, 307, added subsecs. (s) to (u).

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentPub. L. 114–113, div. M, title I, § 105(b), Dec. 18, 2015, 129 Stat. 2912, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to an appointment under section 102A(v) of the National Security Act of 1947 (50 U.S.C. 3024(v)) made on or after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87) [Jan. 3, 2012] and to any proceeding pending on or filed after the date of the enactment of this section [Dec. 18, 2015] that relates to such an appointment.”


Effective Date of 2014 AmendmentPub. L. 113–126, title V, § 502(b), July 7, 2014, 128 Stat. 1412, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to contracts entered into or renewed after the date of the enactment of this Act [July 7, 2014].”


Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Establishment of Fifth-Generation Technology Prize CompetitionPub. L. 116–92, div. E, title LVII, § 5723, Dec. 20, 2019, 133 Stat. 2177, provided that:
“(a) Prize Competition.—Pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency [probably should be “Activity”], shall carry out a program to award prizes competitively to stimulate research and development relevant to fifth-generation technology.

“(b) Prize Amount.—In carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.

“(c) Consultation.—In carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.

“(d) Fifth-generation Technology Defined.—In this section, the term ‘fifth-generation technology’ means hardware, software, or other technologies relating to fifth-generation wireless networks (known as ‘5G’).”




Establishment of Deepfakes Prize CompetitionPub. L. 116–92, div. E, title LVII, § 5724, Dec. 20, 2019, 133 Stat. 2177, provided that:
“(a) Prize Competition.—Pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency [probably should be “Activity”], shall carry out a program to award prizes competitively to stimulate the research, development, or commercialization of technologies to automatically detect machine-manipulated media.

“(b) Prize Amount.—In carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.

“(c) Consultation.—In carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.

“(d) Machine-Manipulated Media Defined.—In this section, the term ‘machine-manipulated media’ means video, image, or audio recordings generated or substantially modified using machine-learning techniques in order to falsely depict events, to falsely depict the speech or conduct of an individual, or to depict individuals who do not exist.”




Identification of and Countermeasures Against Certain International Mobile Subscriber Identity-CatchersPub. L. 116–92, div. E, title LVII, § 5725, Dec. 20, 2019, 133 Stat. 2178, provided that:
“(a) In General.—The Director of National Intelligence and the Director of the Federal Bureau of Investigation, in collaboration with the Under Secretary of Homeland Security for Intelligence and Analysis, and the heads of such other Federal, State, or local agencies as the Directors determine appropriate, and in accordance with applicable law and policy, may—“(1) undertake an effort to identify International Mobile Subscriber Identity-catchers operated within the United States by—“(A) hostile foreign governments; and

“(B) individuals who have violated a criminal law of the United States or of any State, or who have committed acts that would be a criminal violation if committed within the jurisdiction of the United States or any State; and


“(2) when appropriate, develop countermeasures against such International Mobile Subscriber Identity-catchers, with prioritization given to such International Mobile Subscriber Identity-catchers identified in the National Capital Region.


“(b) Briefing Required.—Prior to developing countermeasures under subsection (a)(2), the Director of National Intelligence and the Director of the Federal Bureau of Investigation shall provide a briefing to the appropriate congressional committees on—“(1) the use of International Mobile Subscriber Identity-catchers operated within the United States by the individuals and governments described in subsection (a)(1);

“(2) potential countermeasures by the intelligence community against such International Mobile Subscriber Identity-catchers; and

“(3) any legal or policy limitations with respect to the development or carrying out of such countermeasures.


“(c) Definitions.—“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the congressional intelligence committees;

“(B) the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and

“(C) the Committees on the Judiciary of the House of Representatives and the Senate.


“(2) International mobile subscriber identity-catcher.—The term ‘International Mobile Subscriber Identity-catcher’ means a device used for intercepting mobile phone identifying information and location data.”




[For definitions of “intelligence community” and “congressional intelligence committees” as used in section 5725 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]

Intelligence Community Information Technology EnvironmentPub. L. 116–92, div. E, title LXIII, § 6312, Dec. 20, 2019, 133 Stat. 2191, provided that:
“(a) Definitions.—In this section:“(1) Core service.—The term ‘core service’ means a capability that is available to multiple elements of the intelligence community and required for consistent operation of the intelligence community information technology environment.

“(2) Intelligence community information technology environment.—The term ‘intelligence community information technology environment’ means all of the information technology services across the intelligence community, including the data sharing and protection environment across multiple classification domains.


“(b) Roles and Responsibilities.—“(1) Director of national intelligence.—The Director of National Intelligence shall be responsible for coordinating the performance by elements of the intelligence community of the intelligence community information technology environment, including each of the following:“(A) Ensuring compliance with all applicable environment rules and regulations of such environment.

“(B) Ensuring measurable performance goals exist for such environment.

“(C) Documenting standards and practices of such environment.

“(D) Acting as an arbiter among elements of the intelligence community related to any disagreements arising out of the implementation of such environment.

“(E) Delegating responsibilities to the elements of the intelligence community and carrying out such other responsibilities as are necessary for the effective implementation of such environment.


“(2) Core service providers.—Providers of core services shall be responsible for—“(A) providing core services, in coordination with the Director of National Intelligence; and

“(B) providing the Director with information requested and required to fulfill the responsibilities of the Director under paragraph (1).


“(3) Use of core services.—“(A) In general.—Except as provided in subparagraph (B), each element of the intelligence community shall use core services when such services are available.

“(B) Exception.—The Director of National Intelligence may provide for a written exception to the requirement under subparagraph (A) if the Director determines there is a compelling financial or mission need for such exception.



“(c) Management Accountability.—Not later than 90 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of National Intelligence shall designate and maintain one or more accountable executives of the intelligence community information technology environment to be responsible for—“(1) management, financial control, and integration of such environment;

“(2) overseeing the performance of each core service, including establishing measurable service requirements and schedules;

“(3) to the degree feasible, ensuring testing of each core service of such environment, including testing by the intended users, to evaluate performance against measurable service requirements and to ensure the capability meets user requirements; and

“(4) coordinate transition or restructuring efforts of such environment, including phaseout of legacy systems.


“(d) Security Plan.—Not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall develop and maintain a security plan for the intelligence community information technology environment.

“(e) Long-Term Roadmap.—Not later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a long-term roadmap that shall include each of the following:“(1) A description of the minimum required and desired core service requirements, including—“(A) key performance parameters; and

“(B) an assessment of current, measured performance.


“(2) Implementation milestones for the intelligence community information technology environment, including each of the following:“(A) A schedule for expected deliveries of core service capabilities during each of the following phases:“(i) Concept refinement and technology maturity demonstration.

“(ii) Development, integration, and demonstration.

“(iii) Production, deployment, and sustainment.

“(iv) System retirement.


“(B) Dependencies of such core service capabilities.

“(C) Plans for the transition or restructuring necessary to incorporate core service capabilities.

“(D) A description of any legacy systems and discontinued capabilities to be phased out.


“(3) Such other matters as the Director determines appropriate.


“(f) Business Plan.—Not later than 180 days after the date of the enactment of this Act [Dec. 20, 2019], and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a business plan that includes each of the following:“(1) A systematic approach to identify core service funding requests for the intelligence community information technology environment within the proposed budget, including multiyear plans to implement the long-term roadmap required by subsection (e).

“(2) A uniform approach by which each element of the intelligence community shall identify the cost of legacy information technology or alternative capabilities where services of the intelligence community information technology environment will also be available.

“(3) A uniform effort by which each element of the intelligence community shall identify transition and restructuring costs for new, existing, and retiring services of the intelligence community information technology environment, as well as services of such environment that have changed designations as a core service.


“(g) Quarterly Presentations.—Beginning not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the congressional intelligence committees quarterly updates regarding ongoing implementation of the intelligence community information technology environment as compared to the requirements in the most recently submitted security plan required by subsection (d), long-term roadmap required by subsection (e), and business plan required by subsection (f).

“(h) Additional Notifications.—The Director of National Intelligence shall provide timely notification to the congressional intelligence committees regarding any policy changes related to or affecting the intelligence community information technology environment, new initiatives or strategies related to or impacting such environment, and changes or deficiencies in the execution of the security plan required by subsection (d), long-term roadmap required by subsection (e), and business plan required by subsection (f).

“(i) Sunset.—The section shall have no effect on or after September 30, 2024.”



[For definitions of “intelligence community” and “congressional intelligence committees” as used in section 6312 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]

Policy on Minimum Insider Threat StandardsPub. L. 116–92, div. E, title LXIII, § 6314, Dec. 20, 2019, 133 Stat. 2194, provided that:
“(a) Policy Required.—Not later than 60 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of National Intelligence shall establish a policy for minimum insider threat standards that is consistent with the National Insider Threat Policy and Minimum Standards for Executive Branch Insider Threat Programs.

“(b) Implementation.—Not later than 180 days after the date of the enactment of this Act, the head of each element of the intelligence community shall implement the policy established under subsection (a).”



[For definition of “intelligence community” as used in section 6314 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]

Reports and Briefings on National Security Effects of Global Water Insecurity and Emerging Infectious Disease and PandemicsPub. L. 116–92, div. E, title LXVII, § 6722, Dec. 20, 2019, 133 Stat. 2232, as amended by Pub. L. 116–260, div. W, title VI, § 622, Dec. 27, 2020, 134 Stat. 2404, provided that:
“(a) Global Water Insecurity.—“(1) Report.—“(A) In general.—Not later than 180 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the implications of water insecurity on the national security interests of the United States, including consideration of social, economic, agricultural, and environmental factors.

“(B) Assessment scope and focus.—The report submitted under subparagraph (A) shall include an assessment of water insecurity described in such subsection with a global scope, but focus on areas of the world—“(i) of strategic, economic, or humanitarian interest to the United States—     “(I) that are, as of the date of the report, at the greatest risk of instability, conflict, human insecurity, or mass displacement; or

     “(II) where challenges relating to water insecurity are likely to emerge and become significant during the 5-year or the 20-year period beginning on the date of the report; and


“(ii) where challenges relating to water insecurity are likely to imperil the national security interests of the United States or allies of the United States.


“(C) Consultation.—In researching the report required by subparagraph (A), the Director shall consult with—“(i) such stakeholders within the intelligence community, the Department of Defense, and the Department of State as the Director considers appropriate; and

“(ii) such additional Federal agencies and persons in the private sector as the Director considers appropriate.


“(D) Form.—The report submitted under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.


“(2) Quinquennial briefings.—Beginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter, the Director shall provide to the committees specified in such paragraph a briefing that updates the matters contained in the report.


“(b) Emerging Infectious Disease and Pandemics.—“(1) Report.—“(A) In general.—Not later than 120 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of National Intelligence shall submit to the appropriate congressional committees a report on the anticipated geopolitical effects of emerging infectious disease (including deliberate, accidental, and naturally occurring infectious disease threats) and pandemics, and their implications on the national security of the United States.

“(B) Contents.—The report under subparagraph (A) shall include an assessment of—“(i) the economic, social, political, and security risks, costs, and impacts of emerging infectious diseases on the United States and the international political and economic system;

“(ii) the economic, social, political, and security risks, costs, and impacts of a major transnational pandemic on the United States and the international political and economic system; and

“(iii) contributing trends and factors to the matters assessed under clauses (i) and (ii).


“(C) Examination of response capacity.—In examining the risks, costs, and impacts of emerging infectious disease and a possible transnational pandemic under subparagraph (B), the Director of National Intelligence shall also examine in the report under subparagraph (A) the response capacity within affected countries and the international system. In considering response capacity, the Director shall include—“(i) the ability of affected nations to effectively detect and manage emerging infectious diseases and a possible transnational pandemic;

“(ii) the role and capacity of international organizations and nongovernmental organizations to respond to emerging infectious disease and a possible pandemic, and their ability to coordinate with affected and donor nations; and

“(iii) the effectiveness of current international frameworks, agreements, and health systems to respond to emerging infectious diseases and a possible transnational pandemic.



“(2) Annual briefings.—Not later than January 31, 2021, and annually thereafter, the Director shall provide to the congressional intelligence committees a briefing that updates the matters contained in the report required under paragraph (1).

“(3) Form.—The report under paragraph (1) and the briefings under paragraph (2) may be classified.

“(4) Appropriate congressional committees defined.—In this subsection, the term ‘appropriate congressional committees’ means—“(A) the congressional intelligence committees;

“(B) the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives; and

“(C) the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate.”





[Pub. L. 116–260, § 622(a)(2), which directed substitution of “not later than January 31, 2021, and annually thereafter” for “beginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter” was executed by substituting “Not later than January 31, 2021, and annually thereafter” for “Beginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter” to reflect the probable intent of Congress.]
[For definitions of “congressional intelligence committees” and “intelligence community” as used in section 6722 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]

Limitation on Activities of Employees of an Office of Inspector GeneralPub. L. 115–31, div. N, title III, § 309(a), May 5, 2017, 131 Stat. 814, provided that:
“(1) Limitations.—Not later than 180 days after the date of the enactment of this Act [May 5, 2017], the Director of National Intelligence shall develop and implement a uniform policy for each covered office of an inspector general to better ensure the independence of each such office. Such policy shall include—“(A) provisions to prevent any conflict of interest related to a matter any employee of a covered office of an inspector general personally and substantially participated in during previous employment;

“(B) standards to ensure personnel of a covered office of an inspector general are free both in fact and in appearance from personal, external, and organizational impairments to independence;

“(C) provisions to permit the head of each covered office of an inspector general to waive the application of the policy with respect to an individual if such head—“(i) prepares a written and signed justification for such waiver that sets out, in detail, the need for such waiver, provided that waivers shall not be issued for in fact impairments to independence; and

“(ii) submits to the congressional intelligence committees [Select Committee on Intelligence of the Senate and Permanent Select Committee on Intelligence of the House of Representatives] each such justification; and


“(D) any other protections the Director determines appropriate.


“(2) Covered office of an inspector general defined.—The term ‘covered office of an inspector general’ means—“(A) the Office of the Inspector General of the Intelligence Community; and

“(B) the office of an inspector general for—“(i) the Office of the Director of National Intelligence;

“(ii) the Central Intelligence Agency;

“(iii) the National Security Agency;

“(iv) the Defense Intelligence Agency;

“(v) the National Geospatial-Intelligence Agency; and

“(vi) the National Reconnaissance Office.



“(3) Briefing to the congressional intelligence committees.—Prior to the date that the policy required by paragraph (1) takes effect, the Director of National Intelligence shall provide the congressional intelligence committees a briefing on such policy.”




Designation of Lead Intelligence Officer for TunnelsPub. L. 114–113, div. M, title III, § 309, Dec. 18, 2015, 129 Stat. 2918, provided that:
“(a) In General.—The Director of National Intelligence shall designate an official to manage the collection and analysis of intelligence regarding the tactical use of tunnels by state and nonstate actors.

“(b) Annual Report.—Not later than the date that is 10 months after the date of the enactment of this Act [Dec. 18, 2015], and biennially thereafter until the date that is 4 years after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees [Select Committee on Intelligence of the Senate and Permanent Select Committee on Intelligence of the House of Representatives] and the congressional defense committees (as such term is defined in section 101(a)(16) of title 10, United States Code) a report describing—“(1) trends in the use of tunnels by foreign state and nonstate actors; and

“(2) collaboration efforts between the United States and partner countries to address the use of tunnels by adversaries.”





Reporting Process Required for Tracking Certain Requests for Country ClearancePub. L. 114–113, div. M, title III, § 310, Dec. 18, 2015, 129 Stat. 2918, provided that:
“(a) In General.—By not later than September 30, 2016, the Director of National Intelligence shall establish a formal internal reporting process for tracking requests for country clearance submitted to overseas Director of National Intelligence representatives by departments and agencies of the United States. Such reporting process shall include a mechanism for tracking the department or agency that submits each such request and the date on which each such request is submitted.

“(b) Congressional Briefing.—By not later than December 31, 2016, the Director of National Intelligence shall brief the congressional intelligence committees [Select Committee on Intelligence of the Senate and Permanent Select Committee on Intelligence of the House of Representatives] on the progress of the Director in establishing the process required under subsection (a).”




Insider Threat Detection ProgramPub. L. 112–18, title IV, § 402, June 8, 2011, 125 Stat. 227, as amended by Pub. L. 112–277, title III, § 304, Jan. 14, 2013, 126 Stat. 2471, provided that:
“(a) Initial Operating Capability.—Not later than October 1, 2013, the Director of National Intelligence shall establish an initial operating capability for an effective automated insider threat detection program for the information resources in each element of the intelligence community in order to detect unauthorized access to, or use or transmission of, classified intelligence.

“(b) Full Operating Capability.—Not later than October 1, 2014, the Director of National Intelligence shall ensure the program described in subsection (a) has reached full operating capability.

“(c) Report.—Not later than December 1, 2011, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the resources required to implement the insider threat detection program referred to in subsection (a) and any other issues related to such implementation the Director considers appropriate to include in the report.

“(d) Information Resources Defined.—In this section, the term ‘information resources’ means networks, systems, workstations, servers, routers, applications, databases, websites, online collaboration environments, and any other information resources in an element of the intelligence community designated by the Director of National Intelligence.”



[For definitions of “intelligence community” and “congressional intelligence committees” as used in section 402 of Pub. L. 112–18, set out above, see section 2 of Pub. L. 112–18, set out as a note under section 3003 of this title.]

Joint Procedures for Operational Coordination Between Department of Defense and Central Intelligence AgencyPub. L. 108–458, title I, § 1013, Dec. 17, 2004, 118 Stat. 3662, provided that:
“(a) Development of Procedures.—The Director of National Intelligence, in consultation with the Secretary of Defense and the Director of the Central Intelligence Agency, shall develop joint procedures to be used by the Department of Defense and the Central Intelligence Agency to improve the coordination and deconfliction of operations that involve elements of both the Armed Forces and the Central Intelligence Agency consistent with national security and the protection of human intelligence sources and methods. Those procedures shall, at a minimum, provide the following:“(1) Methods by which the Director of the Central Intelligence Agency and the Secretary of Defense can improve communication and coordination in the planning, execution, and sustainment of operations, including, as a minimum—“(A) information exchange between senior officials of the Central Intelligence Agency and senior officers and officials of the Department of Defense when planning for such an operation commences by either organization; and

“(B) exchange of information between the Secretary and the Director of the Central Intelligence Agency to ensure that senior operational officials in both the Department of Defense and the Central Intelligence Agency have knowledge of the existence of the ongoing operations of the other.


“(2) When appropriate, in cases where the Department of Defense and the Central Intelligence Agency are conducting separate missions in the same geographical area, a mutual agreement on the tactical and strategic objectives for the region and a clear delineation of operational responsibilities to prevent conflict and duplication of effort.


“(b) Implementation Report.—Not later than 180 days after the date of the enactment of the Act [Dec. 17, 2004], the Director of National Intelligence shall submit to the congressional defense committees (as defined in section 101 of title 10, United States Code) and the congressional intelligence committees (as defined in section 3(7) of the National Security Act of 1947 (50 U.S.C. 401a(7)) [now 50 U.S.C. 3003(7)]) a report describing the procedures established pursuant to subsection (a) and the status of the implementation of those procedures.”




Alternative Analysis of Intelligence by the Intelligence CommunityPub. L. 108–458, title I, § 1017, Dec. 17, 2004, 118 Stat. 3670, provided that:
“(a) In General.—Not later than 180 days after the effective date of this Act [probably means the effective date of title I of Pub. L. 108–458, see Effective Date of 2004 Amendment; Transition Provisions note set out under section 3001 of this title], the Director of National Intelligence shall establish a process and assign an individual or entity the responsibility for ensuring that, as appropriate, elements of the intelligence community conduct alternative analysis (commonly referred to as ‘red-team analysis’) of the information and conclusions in intelligence products.

“(b) Report.—Not later than 270 days after the effective date of this Act, the Director of National Intelligence shall provide a report to the Select Committee on Intelligence of the Senate and the Permanent Select Committee of the House of Representatives on the implementation of subsection (a).”




Enhancing Classified Counterterrorist Travel EffortsPub. L. 108–458, title VII, § 7201(e), Dec. 17, 2004, 118 Stat. 3813, provided that:
“(1) In general.—The Director of National Intelligence shall significantly increase resources and personnel to the small classified program that collects and analyzes intelligence on terrorist travel.

“(2) Authorization of appropriations.—There are authorized to be appropriated for each of the fiscal years 2005 through 2009 such sums as may be necessary to carry out this subsection.”




Intelligence Community Use of National Infrastructure Simulation and Analysis CenterPub. L. 108–458, title VIII, § 8101, Dec. 17, 2004, 118 Stat. 3864, provided that:
“(a) In General.—The Director of National Intelligence shall establish a formal relationship, including information sharing, between the elements of the intelligence community and the National Infrastructure Simulation and Analysis Center.

“(b) Purpose.—The purpose of the relationship under subsection (a) shall be to permit the intelligence community to take full advantage of the capabilities of the National Infrastructure Simulation and Analysis Center, particularly vulnerability and consequence analysis, for real time response to reported threats and long term planning for projected threats.”




Pilot Program on Analysis of Signals and Other Intelligence by Intelligence Analysts of Various Elements of the Intelligence CommunityPub. L. 108–177, title III, § 317, Dec. 13, 2003, 117 Stat. 2611, as amended by Pub. L. 108–458, title I, §§ 1071(g)(3)(A)(i), (ii), 1072(d)(2)(A), Dec. 17, 2004, 118 Stat. 3692, 3693, required Director of National Intelligence, in coordination with Secretary of Defense, to carry out pilot program to assess feasibility and advisability of permitting intelligence analysts of various elements of intelligence community to access and analyze signals intelligence of the National Security Agency and other selected intelligence from databases of other elements of intelligence community in order to achieve certain objectives; pilot program was to commence not later than Dec. 31, 2003, be assessed not later than Feb. 1, 2004, and a report on the assessment submitted to Congress.

Standardized Transliteration of Names Into the Roman AlphabetPub. L. 107–306, title III, § 352, Nov. 27, 2002, 116 Stat. 2401, as amended by Pub. L. 108–458, title I, § 1071(g)(2)(D), Dec. 17, 2004, 118 Stat. 3691, provided that:
“(a) Method of Transliteration Required.—Not later than 180 days after the date of the enactment of this Act [Nov. 27, 2002], the Director of Central Intelligence shall provide for a standardized method for transliterating into the Roman alphabet personal and place names originally rendered in any language that uses an alphabet other than the Roman alphabet.

“(b) Use by Intelligence Community.—The Director of National Intelligence shall ensure the use of the method established under subsection (a) in—“(1) all communications among the elements of the intelligence community; and

“(2) all intelligence products of the intelligence community.”





Standards for Spelling of Foreign Names and Places and for Use of Geographic CoordinatesPub. L. 105–107, title III, § 309, Nov. 20, 1997, 111 Stat. 2253, provided that:
“(a) Survey of Current Standards.—“(1) Survey.—The Director of Central Intelligence shall carry out a survey of current standards for the spelling of foreign names and places, and the use of geographic coordinates for such places, among the elements of the intelligence community.

“(2) Report.—Not later than 90 days after the date of enactment of this Act [Nov. 20, 1997], the Director shall submit to the congressional intelligence committees a report on the survey carried out under paragraph (1). The report shall be submitted in unclassified form, but may include a classified annex.


“(b) Guidelines.—“(1) Issuance.—Not later than 180 days after the date of enactment of this Act, the Director shall issue guidelines to ensure the use of uniform spelling of foreign names and places and the uniform use of geographic coordinates for such places. The guidelines shall apply to all intelligence reports, intelligence products, and intelligence databases prepared and utilized by the elements of the intelligence community.

“(2) Basis.—The guidelines under paragraph (1) shall, to the maximum extent practicable, be based on current United States Government standards for the transliteration of foreign names, standards for foreign place names developed by the Board on Geographic Names, and a standard set of geographic coordinates.

“(3) Submittal to congress.—The Director shall submit a copy of the guidelines to the congressional intelligence committees.


“(c) Congressional Intelligence Committees Defined.—In this section, the term ‘congressional intelligence committees’ means the following:“(1) The Select Committee on Intelligence of the Senate.

“(2) The Permanent Select Committee on Intelligence of the House of Representatives.”




[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]

Periodic Reports on ExpendituresPub. L. 104–293, § 807(c), Oct. 11, 1996, 110 Stat. 3480, provided that: “Not later than January 1, 1997, the Director of Central Intelligence and the Secretary of Defense shall prescribe guidelines to ensure prompt reporting to the Director and the Secretary on a periodic basis of budget execution data for all national, defense-wide, and tactical intelligence activities.”

[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]

Database Program TrackingPub. L. 104–293, title VIII, § 807(d), Oct. 11, 1996, 110 Stat. 3481, provided that: “Not later than January 1, 1999, the Director of Central Intelligence and the Secretary of Defense shall develop and implement a database to provide timely and accurate information on the amounts, purposes, and status of the resources, including periodic budget execution updates, for all national, defense-wide, and tactical intelligence activities.”

[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]

Executive Documents

Establishment of the Cyber Threat Intelligence Integration Center
Memorandum of President of the United States, Feb. 25, 2015, 80 F.R. 11317, provided:
Memorandum for the Secretary of State[,] the Secretary of Defense[,] the Secretary of the Treasury[,] the Secretary of Commerce[,] the Attorney General[,] the Secretary of Homeland Security[,] the Director of National Intelligence[,] the Chairman of the Joint Chiefs of Staff[,] the Director of the Central Intelligence Agency[,] the Director of the Federal Bureau of Investigation[, and] the Director of the National Security Agency
By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct as follows:
Section 1. Establishment of the Cyber Threat Intelligence Integration Center. The Director of National Intelligence (DNI) shall establish a Cyber Threat Intelligence Integration Center (CTIIC). Executive departments and agencies (agencies) shall support the DNI’s efforts to establish the CTIIC, including by providing, as appropriate, personnel and resources needed for the CTIIC to reach full operating capability by the end of fiscal year 2016.
Sec. 2. Responsibilities of the Cyber Threat Intelligence Integration Center. The CTIIC shall:
(a) provide integrated all-source analysis of intelligence related to foreign cyber threats or related to cyber incidents affecting U.S. national interests;
(b) support the National Cybersecurity and Communications Integration Center, the National Cyber Investigative Joint Task Force, U.S. Cyber Command, and other relevant United States Government entities by providing access to intelligence necessary to carry out their respective missions;
(c) oversee the development and implementation of intelligence sharing capabilities (including systems, programs, policies, and standards) to enhance shared situational awareness of intelligence related to foreign cyber threats or related to cyber incidents affecting U.S. national interests among the organizations referenced in subsection (b) of this section;
(d) ensure that indicators of malicious cyber activity and, as appropriate, related threat reporting contained in intelligence channels are downgraded to the lowest classification possible for distribution to both United States Government and U.S. private sector entities through the mechanism described in section 4 of Executive Order 13636 of February 12, 2013 (Improving Critical Infrastructure Cybersecurity); and
(e) facilitate and support interagency efforts to develop and implement coordinated plans to counter foreign cyber threats to U.S. national interests using all instruments of national power, including diplomatic, economic, military, intelligence, homeland security, and law enforcement activities.
Sec. 3. Implementation. (a) Agencies shall provide the CTIIC with all intelligence related to foreign cyber threats or related to cyber incidents affecting U.S. national interests, subject to applicable law and policy. The CTIIC shall access, assess, use, retain, and disseminate such information, in a manner that protects privacy and civil liberties and is consistent with applicable law, Executive Orders, Presidential directives, and guidelines, such as guidelines established under section 102A(b) of the National Security Act of 1947, as amended, Executive Order 12333 of December 4, 1981 (United States Intelligence Activities), as amended, and Presidential Policy Directive–28; and that is consistent with the need to protect sources and methods.
(b) Within 90 days of the date of this memorandum, the DNI, in consultation with the Secretary of State, the Secretary of Defense, the Attorney General, the Secretary of Homeland Security, the Director of the Central Intelligence Agency, the Director of the Federal Bureau of Investigation, and the Director of the National Security Agency shall provide a status report to the Director of the Office of Management and Budget and the Assistant to the President for Homeland Security and Counterterrorism on the establishment of the CTIIC. This report shall further refine the CTIIC’s mission, roles, and responsibilities, consistent with this memorandum, ensuring that those roles and responsibilities are appropriately aligned with other Presidential policies as well as existing policy coordination mechanisms.
Sec. 4. Privacy and Civil Liberties Protections. Agencies providing information to the CTIIC shall ensure that privacy and civil liberties protections are provided in the course of implementing this memorandum. Such protections shall be based upon the Fair Information Practice Principles or other privacy and civil liberties policies, principles, and frameworks as they apply to each agency’s activities.
Sec. 5. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(d) The DNI is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 3025. Office of the Director of National Intelligence(a) Office of Director of National IntelligenceThere is an Office of the Director of National Intelligence.


(b) FunctionThe function of the Office of the Director of National Intelligence is to assist the Director of National Intelligence in carrying out the duties and responsibilities of the Director under this Act and other applicable provisions of law, and to carry out such other duties as may be prescribed by the President or by law.


(c) CompositionThe Office of the Director of National Intelligence is composed of the following:(1) The Director of National Intelligence.

(2) The Principal Deputy Director of National Intelligence.

(3) Any Deputy Director of National Intelligence appointed under section 3026 of this title.

(4) The National Intelligence Council.

(5) The General Counsel.

(6) The Civil Liberties Protection Officer.

(7) The Director of Science and Technology.

(8) The Director of the National Counterintelligence and Security Center.

(9) The Chief Information Officer of the Intelligence Community.

(10) The Inspector General of the Intelligence Community.

(11) The Director of the National Counterterrorism Center.

(12) The Director of the National Counter Proliferation Center.

(13) The Chief Financial Officer of the Intelligence Community.

(14) Such other offices and officials as may be established by law or the Director may establish or designate in the Office, including national intelligence centers.


(d) Staff(1) To assist the Director of National Intelligence in fulfilling the duties and responsibilities of the Director, the Director shall employ and utilize in the Office of the Director of National Intelligence a professional staff having an expertise in matters relating to such duties and responsibilities, and may establish permanent positions and appropriate rates of pay with respect to that staff.

(2) The staff of the Office of the Director of National Intelligence under paragraph (1) shall include the staff of the Office of the Deputy Director of Central Intelligence for Community Management that is transferred to the Office of the Director of National Intelligence under section 1091 of the National Security Intelligence Reform Act of 2004.


(e) Temporary filling of vacanciesWith respect to filling temporarily a vacancy in an office within the Office of the Director of National Intelligence (other than that of the Director of National Intelligence), section 3345(a)(3) of title 5 may be applied—(1) in the matter preceding subparagraph (A), by substituting “an element of the intelligence community, as that term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)),” 11 See References in Text note below. for “such Executive agency”; and

(2) in subparagraph (A), by substituting “the intelligence community” for “such agency”.


(f) Location of the Office of the Director of National IntelligenceThe headquarters of the Office of the Director of National Intelligence may be located in the Washington metropolitan region, as that term is defined in section 8301 of title 40.


(July 26, 1947, ch. 343, title I, § 103, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3655; amended Pub. L. 111–259, title IV, §§ 403, 407(b), title VIII, § 804(3), Oct. 7, 2010, 124 Stat. 2709, 2721, 2747; Pub. L. 112–87, title IV, § 405, Jan. 3, 2012, 125 Stat. 1888; Pub. L. 115–31, div. N, title IV, § 401(d), May 5, 2017, 131 Stat. 818.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b), probably means Pub. L. 108–458, Dec. 17, 2004, 118 Stat. 3638, known as the Intelligence Reform and Terrorism Prevention Act of 2004. For complete classification of this Act to the Code, see Tables.
Section 1091 of the National Security Intelligence Reform Act of 2004, referred to in subsec. (d)(2), is section 1091 of Pub. L. 108–458, which is set out as a note under section 3001 of this title.
Section 3 of the National Security Act of 1947, referred to in subsec. (e)(1), was classified to section 401a of this title prior to editorial reclassification and renumbering as section 3003 of this title.

Codification
Section was formerly classified to section 403–3 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Prior ProvisionsA prior section 103 of act July 26, 1947, ch. 343, title I, as added Pub. L. 102–496, title VII, § 705(a)(3), Oct. 24, 1992, 106 Stat. 3190; amended Pub. L. 103–178, title V, § 502, Dec. 3, 1993, 107 Stat. 2038; Pub. L. 104–293, title VIII, §§ 806, 807(a), Oct. 11, 1996, 110 Stat. 3479, 3480; Pub. L. 107–56, title IX, § 901, Oct. 26, 2001, 115 Stat. 387, related to responsibilities of Director of Central Intelligence, prior to repeal by Pub. L. 108–458, title I, §§ 1011(a), 1097(a), Dec. 17, 2004, 118 Stat. 3643, 3698, effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided. See sections 3024 and 3036 of this title.
Another prior section 103 of act July 26, 1947, was renumbered section 107 and is classified to former section 3042 of this title.

Amendments2017—Subsec. (c)(8). Pub. L. 115–31 amended par. (8) generally. Prior to amendment, par. (8) read as follows: “The National Counterintelligence Executive (including the Office of the National Counterintelligence Executive).”
2012—Subsecs. (e), (f). Pub. L. 112–87 added subsec. (e) and redesignated former subsec. (e) as (f).
2010—Subsec. (b). Pub. L. 111–259, § 804(3), struck out “, the National Security Act of 1947 (50 U.S.C. 401 et seq.),” after “this Act”.
Subsec. (c)(9) to (14). Pub. L. 111–259, § 407(b), added pars. (9) to (13) and redesignated former par. (9) as (14).
Subsec. (e). Pub. L. 111–259, § 403, amended subsec. (e) generally. Prior to amendment, text read as follows: “Commencing as of October 1, 2008, the Office of the Director of National Intelligence may not be co-located with any other element of the intelligence community.”

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3026. Deputy Directors of National Intelligence(a) Principal Deputy Director of National Intelligence(1) There is a Principal Deputy Director of National Intelligence who shall be appointed by the President, by and with the advice and consent of the Senate.

(2) In the event of a vacancy in the position of Principal Deputy Director of National Intelligence, the Director of National Intelligence shall recommend to the President an individual for appointment as Principal Deputy Director of National Intelligence.

(3) Any individual nominated for appointment as Principal Deputy Director of National Intelligence shall have extensive national security experience and management expertise.

(4) The individual serving as Principal Deputy Director of National Intelligence shall not, while so serving, serve in any capacity in any other element of the intelligence community.

(5) The Principal Deputy Director of National Intelligence shall assist the Director of National Intelligence in carrying out the duties and responsibilities of the Director.

(6) The Principal Deputy Director of National Intelligence shall act for, and exercise the powers of, the Director of National Intelligence during the absence or disability of the Director of National Intelligence or during a vacancy in the position of Director of National Intelligence.


(b) Deputy Directors of National Intelligence(1) There may be not more than four Deputy Directors of National Intelligence who shall be appointed by the Director of National Intelligence.

(2) Each Deputy Director of National Intelligence appointed under this subsection shall have such duties, responsibilities, and authorities as the Director of National Intelligence may assign or are specified by law.


(c) Military status of Director of National Intelligence and Principal Deputy Director of National Intelligence(1) Not more than one of the individuals serving in the positions specified in paragraph (2) may be a commissioned officer of the Armed Forces in active status.

(2) The positions referred to in this paragraph are the following:(A) The Director of National Intelligence.

(B) The Principal Deputy Director of National Intelligence.


(3) It is the sense of Congress that, under ordinary circumstances, it is desirable that one of the individuals serving in the positions specified in paragraph (2)—(A) be a commissioned officer of the Armed Forces, in active status; or

(B) have, by training or experience, an appreciation of military intelligence activities and requirements.


(4) A commissioned officer of the Armed Forces, while serving in a position specified in paragraph (2)—(A) shall not be subject to supervision or control by the Secretary of Defense or by any officer or employee of the Department of Defense;

(B) shall not exercise, by reason of the officer’s status as a commissioned officer, any supervision or control with respect to any of the military or civilian personnel of the Department of Defense except as otherwise authorized by law; and

(C) shall not be counted against the numbers and percentages of commissioned officers of the rank and grade of such officer authorized for the military department of that officer.


(5) Except as provided in subparagraph (A) or (B) of paragraph (4), the appointment of an officer of the Armed Forces to a position specified in paragraph (2) shall not affect the status, position, rank, or grade of such officer in the Armed Forces, or any emolument, perquisite, right, privilege, or benefit incident to or arising out of such status, position, rank, or grade.

(6) A commissioned officer of the Armed Forces on active duty who is appointed to a position specified in paragraph (2), while serving in such position and while remaining on active duty, shall continue to receive military pay and allowances and shall not receive the pay prescribed for such position. Funds from which such pay and allowances are paid shall be reimbursed from funds available to the Director of National Intelligence.


(July 26, 1947, ch. 343, title I, § 103A, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3656.)

Editorial Notes
Codification
Section was formerly classified to section 403–3a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3027. National Intelligence Council(a) National Intelligence CouncilThere is a National Intelligence Council.


(b) Composition(1) The National Intelligence Council shall be composed of senior analysts within the intelligence community and substantive experts from the public and private sector, who shall be appointed by, report to, and serve at the pleasure of, the Director of National Intelligence.

(2) The Director shall prescribe appropriate security requirements for personnel appointed from the private sector as a condition of service on the Council, or as contractors of the Council or employees of such contractors, to ensure the protection of intelligence sources and methods while avoiding, wherever possible, unduly intrusive requirements which the Director considers to be unnecessary for this purpose.


(c) Duties and responsibilities(1) The National Intelligence Council shall—(A) produce national intelligence estimates for the United States Government, including alternative views held by elements of the intelligence community and other information as specified in paragraph (2);

(B) evaluate community-wide collection and production of intelligence by the intelligence community and the requirements and resources of such collection and production; and

(C) otherwise assist the Director of National Intelligence in carrying out the responsibilities of the Director under section 3024 of this title.


(2) The Director of National Intelligence shall ensure that the Council satisfies the needs of policymakers and other consumers of intelligence.


(d) Service as senior intelligence advisersWithin their respective areas of expertise and under the direction of the Director of National Intelligence, the members of the National Intelligence Council shall constitute the senior intelligence advisers of the intelligence community for purposes of representing the views of the intelligence community within the United States Government.


(e) Authority to contractSubject to the direction and control of the Director of National Intelligence, the National Intelligence Council may carry out its responsibilities under this section by contract, including contracts for substantive experts necessary to assist the Council with particular assessments under this section.


(f) StaffThe Director of National Intelligence shall make available to the National Intelligence Council such staff as may be necessary to permit the Council to carry out its responsibilities under this section.


(g) Availability of Council and staff(1) The Director of National Intelligence shall take appropriate measures to ensure that the National Intelligence Council and its staff satisfy the needs of policymaking officials and other consumers of intelligence.

(2) The Council shall be readily accessible to policymaking officials and other appropriate individuals not otherwise associated with the intelligence community.


(h) SupportThe heads of the elements of the intelligence community shall, as appropriate, furnish such support to the National Intelligence Council, including the preparation of intelligence analyses, as may be required by the Director of National Intelligence.


(i) National Intelligence Council productFor purposes of this section, the term “National Intelligence Council product” includes a National Intelligence Estimate and any other intelligence community assessment that sets forth the judgment of the intelligence community as a whole on a matter covered by such product.


(July 26, 1947, ch. 343, title I, § 103B, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3657.)

Editorial Notes
Codification
Section was formerly classified to section 403–3b of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3028. General Counsel(a) General CounselThere is a General Counsel of the Office of the Director of National Intelligence who shall be appointed by the President, by and with the advice and consent of the Senate.


(b) Prohibition on dual service as General Counsel of another agencyThe individual serving in the position of General Counsel may not, while so serving, also serve as the General Counsel of any other department, agency, or element of the United States Government.


(c) Scope of positionThe General Counsel is the chief legal officer of the Office of the Director of National Intelligence.


(d) FunctionsThe General Counsel shall perform such functions as the Director of National Intelligence may prescribe.


(July 26, 1947, ch. 343, title I, § 103C, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3658.)

Editorial Notes
Codification
Section was formerly classified to section 403–3c of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3029. Civil Liberties Protection Officer(a) Civil Liberties Protection Officer(1) Within the Office of the Director of National Intelligence, there is a Civil Liberties Protection Officer who shall be appointed by the Director of National Intelligence.

(2) The Civil Liberties Protection Officer shall report directly to the Director of National Intelligence.


(b) DutiesThe Civil Liberties Protection Officer shall—(1) ensure that the protection of civil liberties and privacy is appropriately incorporated in the policies and procedures developed for and implemented by the Office of the Director of National Intelligence and the elements of the intelligence community within the National Intelligence Program;

(2) oversee compliance by the Office and the Director of National Intelligence with requirements under the Constitution and all laws, regulations, Executive orders, and implementing guidelines relating to civil liberties and privacy;

(3) review and assess complaints and other information indicating possible abuses of civil liberties and privacy in the administration of the programs and operations of the Office and the Director of National Intelligence and, as appropriate, investigate any such complaint or information;

(4) ensure that the use of technologies sustain, and do not erode, privacy protections relating to the use, collection, and disclosure of personal information;

(5) ensure that personal information contained in a system of records subject to section 552a of title 5 (popularly referred to as the “Privacy Act”), is handled in full compliance with fair information practices as set out in that section;

(6) conduct privacy impact assessments when appropriate or as required by law; and

(7) perform such other duties as may be prescribed by the Director of National Intelligence or specified by law.


(c) Use of agency Inspectors GeneralWhen appropriate, the Civil Liberties Protection Officer may refer complaints to the Office of Inspector General having responsibility for the affected element of the department or agency of the intelligence community to conduct an investigation under paragraph (3) of subsection (b).


(July 26, 1947, ch. 343, title I, § 103D, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3658.)

Editorial Notes

References in TextThe Privacy Act, referred to in subsec. (b)(5), probably means the Privacy Act of 1974, Pub. L. 93–579, Dec. 31, 1974, 88 Stat. 1896, which enacted section 552a of Title 5, Government Organization and Employees, and provisions set out as notes under section 552a of Title 5. For complete classification of this Act to the Code, see Short Title of 1974 Amendment note set out under section 552a of Title 5 and Tables.

Codification
Section was formerly classified to section 403–3d of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3030. Director of Science and Technology(a) Director of Science and TechnologyThere is a Director of Science and Technology within the Office of the Director of National Intelligence who shall be appointed by the Director of National Intelligence.


(b) Requirement relating to appointmentAn individual appointed as Director of Science and Technology shall have a professional background and experience appropriate for the duties of the Director of Science and Technology.


(c) DutiesThe Director of Science and Technology shall—(1) act as the chief representative of the Director of National Intelligence for science and technology;

(2) chair the Director of National Intelligence Science and Technology Committee under subsection (d);

(3) assist the Director in formulating a long-term strategy for scientific advances in the field of intelligence;

(4) assist the Director on the science and technology elements of the budget of the Office of the Director of National Intelligence; and

(5) perform other such duties as may be prescribed by the Director of National Intelligence or specified by law.


(d) Director of National Intelligence Science and Technology Committee(1) There is within the Office of the Director of Science and Technology a Director of National Intelligence Science and Technology Committee.

(2) The Committee shall be composed of the principal science officers of the National Intelligence Program.

(3) The Committee shall—(A) coordinate advances in research and development related to intelligence; and

(B) perform such other functions as the Director of Science and Technology shall prescribe.



(July 26, 1947, ch. 343, title I, § 103E, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3659.)

Editorial Notes
Codification
Section was formerly classified to section 403–3e of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3031. Director of the National Counterintelligence and Security Center(a) Director of the National Counterintelligence and Security CenterThe Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) is a component of the Office of the Director of National Intelligence.


(b) DutiesThe Director of the National Counterintelligence and Security Center shall perform the duties provided in the Counterintelligence Enhancement Act of 2002 and such other duties as may be prescribed by the Director of National Intelligence or specified by law.


(July 26, 1947, ch. 343, title I, § 103F, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3660; amended Pub. L. 115–31, div. N, title IV, § 401(e)(1), May 5, 2017, 131 Stat. 819.)

Editorial Notes

References in TextThe Counterintelligence Enhancement Act of 2002, referred to in subsec. (b), is title IX of Pub. L. 107–306, Nov. 27, 2002, 116 Stat. 2432. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 403–3f of this title prior to editorial reclassification and renumbering as this section.

AmendmentsPub. L. 115–31, § 401(e)(1)(A), substituted “Director of the National Counterintelligence and Security Center” for “National Counterintelligence Executive” in section catchline.
Subsec. (a). Pub. L. 115–31, § 401(e)(1)(B), substituted “Director of the National Counterintelligence and Security Center” for “National Counterintelligence Executive” in heading and “Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382)” for “National Counterintelligence Executive under section 902 of the Counterintelligence Enhancement Act of 2002” in text.
Subsec. (b). Pub. L. 115–31, § 401(e)(1)(C), substituted “Director of the National Counterintelligence and Security Center” for “National Counterintelligence Executive”.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3032. Chief Information Officer(a) Chief Information OfficerTo assist the Director of National Intelligence in carrying out the responsibilities of the Director under this chapter and other applicable provisions of law, there shall be within the Office of the Director of National Intelligence a Chief Information Officer of the Intelligence Community who shall be appointed by the Director. The Chief Information Officer shall report directly to the Director of National Intelligence.


(b) Duties and responsibilitiesSubject to the direction of the Director of National Intelligence, the Chief Information Officer of the Intelligence Community shall—(1) manage activities relating to the information technology infrastructure and enterprise architecture requirements of the intelligence community;

(2) have procurement approval authority over all information technology items related to the enterprise architectures of all intelligence community components;

(3) direct and manage all information technology-related procurement for the intelligence community; and

(4) ensure that all expenditures for information technology and research and development activities are consistent with the intelligence community enterprise architecture and the strategy of the Director for such architecture.


(c) Prohibition on simultaneous service as other chief information officerAn individual serving in the position of Chief Information Officer of the Intelligence Community may not, while so serving, serve as the chief information officer of any other department or agency, or component thereof, of the United States Government.


(July 26, 1947, ch. 343, title I, § 103G, as added Pub. L. 108–487, title III, § 303(a)(1), Dec. 23, 2004, 118 Stat. 3944; amended Pub. L. 111–259, title IV, § 404, Oct. 7, 2010, 124 Stat. 2709; Pub. L. 116–92, div. E, title LXIII, § 6304, title LXIV, § 6405, Dec. 20, 2019, 133 Stat. 2188, 2196.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 403–3g of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (a). Pub. L. 116–92, § 6405, inserted at end “The Chief Information Officer shall report directly to the Director of National Intelligence.”
Pub. L. 116–92, § 6304, substituted “by the Director” for “by the President”.
2010—Subsec. (a). Pub. L. 111–259, § 404(1), inserted “of the Intelligence Community” after “Chief Information Officer” and substituted “President.” for “President, by and with the advice and consent of the Senate.”
Subsecs. (b) to (d). Pub. L. 111–259, § 404(2)–(4), redesignated subsecs. (c) and (d) as (b) and (c), respectively, inserted “of the Intelligence Community” after “Chief Information Officer” in two places, and struck out former subsec. (b). Text of former subsec. (b) read as follows: “The Chief Information Officer shall serve as the chief information officer of the intelligence community.”

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 108–487, title III, § 303(b), Dec. 23, 2004, 118 Stat. 3944, provided that: “The amendments made by this section [enacting this section] shall take effect on the effective date of the National Security Intelligence Reform Act of 2004 [see section 1097 of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transfer, Termination, and Transition Provisions note under section 3001 of this title], as provided in section 801 of this Act [set out in an Effective Date of 2004 Amendments note under section 2656f of Title 22, Foreign Relations and Intercourse].”




§ 3033. Inspector General of the Intelligence Community(a) Office of Inspector General of the Intelligence CommunityThere is within the Office of the Director of National Intelligence an Office of the Inspector General of the Intelligence Community.


(b) PurposeThe purpose of the Office of the Inspector General of the Intelligence Community is—(1) to create an objective and effective office, appropriately accountable to Congress, to initiate and conduct independent investigations, inspections, audits, and reviews on programs and activities within the responsibility and authority of the Director of National Intelligence;

(2) to provide leadership and coordination and recommend policies for activities designed—(A) to promote economy, efficiency, and effectiveness in the administration and implementation of such programs and activities; and

(B) to prevent and detect fraud and abuse in such programs and activities;


(3) to provide a means for keeping the Director of National Intelligence fully and currently informed about—(A) problems and deficiencies relating to the administration of programs and activities within the responsibility and authority of the Director of National Intelligence; and

(B) the necessity for, and the progress of, corrective actions; and


(4) in the manner prescribed by this section, to ensure that the congressional intelligence committees are kept similarly informed of—(A) significant problems and deficiencies relating to programs and activities within the responsibility and authority of the Director of National Intelligence; and

(B) the necessity for, and the progress of, corrective actions.



(c) Inspector General of the Intelligence Community(1) There is an Inspector General of the Intelligence Community, who shall be the head of the Office of the Inspector General of the Intelligence Community, who shall be appointed by the President, by and with the advice and consent of the Senate.

(2) The nomination of an individual for appointment as Inspector General shall be made—(A) without regard to political affiliation;

(B) on the basis of integrity, compliance with security standards of the intelligence community, and prior experience in the field of intelligence or national security; and

(C) on the basis of demonstrated ability in accounting, financial analysis, law, management analysis, public administration, or investigations.


(3) The Inspector General shall report directly to and be under the general supervision of the Director of National Intelligence.

(4) The Inspector General may be removed from office only by the President. The President shall communicate in writing to the congressional intelligence committees the reasons for the removal not later than 30 days prior to the effective date of such removal. Nothing in this paragraph shall be construed to prohibit a personnel action otherwise authorized by law, other than transfer or removal.


(d) Assistant Inspectors GeneralSubject to the policies of the Director of National Intelligence, the Inspector General of the Intelligence Community shall—(1) appoint an Assistant Inspector General for Audit who shall have the responsibility for supervising the performance of auditing activities relating to programs and activities within the responsibility and authority of the Director;

(2) appoint an Assistant Inspector General for Investigations who shall have the responsibility for supervising the performance of investigative activities relating to such programs and activities; and

(3) appoint other Assistant Inspectors General that, in the judgment of the Inspector General, are necessary to carry out the duties of the Inspector General.


(e) Duties and responsibilitiesIt shall be the duty and responsibility of the Inspector General of the Intelligence Community—(1) to provide policy direction for, and to plan, conduct, supervise, and coordinate independently, the investigations, inspections, audits, and reviews relating to programs and activities within the responsibility and authority of the Director of National Intelligence;

(2) to keep the Director of National Intelligence fully and currently informed concerning violations of law and regulations, fraud, and other serious problems, abuses, and deficiencies relating to the programs and activities within the responsibility and authority of the Director, to recommend corrective action concerning such problems, and to report on the progress made in implementing such corrective action;

(3) to take due regard for the protection of intelligence sources and methods in the preparation of all reports issued by the Inspector General, and, to the extent consistent with the purpose and objective of such reports, take such measures as may be appropriate to minimize the disclosure of intelligence sources and methods described in such reports; and

(4) in the execution of the duties and responsibilities under this section, to comply with generally accepted government auditing.


(f) Limitations on activities(1) The Director of National Intelligence may prohibit the Inspector General of the Intelligence Community from initiating, carrying out, or completing any investigation, inspection, audit, or review if the Director determines that such prohibition is necessary to protect vital national security interests of the United States.

(2) Not later than seven days after the date on which the Director exercises the authority under paragraph (1), the Director shall submit to the congressional intelligence committees an appropriately classified statement of the reasons for the exercise of such authority.

(3) The Director shall advise the Inspector General at the time a statement under paragraph (2) is submitted, and, to the extent consistent with the protection of intelligence sources and methods, provide the Inspector General with a copy of such statement.

(4) The Inspector General may submit to the congressional intelligence committees any comments on the statement of which the Inspector General has notice under paragraph (3) that the Inspector General considers appropriate.


(g) Authorities(1) The Inspector General of the Intelligence Community shall have direct and prompt access to the Director of National Intelligence when necessary for any purpose pertaining to the performance of the duties of the Inspector General.

(2)(A) The Inspector General shall, subject to the limitations in subsection (f), make such investigations and reports relating to the administration of the programs and activities within the authorities and responsibilities of the Director as are, in the judgment of the Inspector General, necessary or desirable.

(B) The Inspector General shall have access to any employee, or any employee of a contractor, of any element of the intelligence community needed for the performance of the duties of the Inspector General.

(C) The Inspector General shall have direct access to all records, reports, audits, reviews, documents, papers, recommendations, or other materials that relate to the programs and activities with respect to which the Inspector General has responsibilities under this section.

(D) The level of classification or compartmentation of information shall not, in and of itself, provide a sufficient rationale for denying the Inspector General access to any materials under subparagraph (C).

(E) The Director, or on the recommendation of the Director, another appropriate official of the intelligence community, shall take appropriate administrative actions against an employee, or an employee of a contractor, of an element of the intelligence community that fails to cooperate with the Inspector General. Such administrative action may include loss of employment or the termination of an existing contractual relationship.


(3) The Inspector General is authorized to receive and investigate, pursuant to subsection (h), complaints or information from any person concerning the existence of an activity within the authorities and responsibilities of the Director of National Intelligence constituting a violation of laws, rules, or regulations, or mismanagement, gross waste of funds, abuse of authority, or a substantial and specific danger to the public health and safety. Once such complaint or information has been received from an employee of the intelligence community—(A) the Inspector General shall not disclose the identity of the employee without the consent of the employee, unless the Inspector General determines that such disclosure is unavoidable during the course of the investigation or the disclosure is made to an official of the Department of Justice responsible for determining whether a prosecution should be undertaken, and this provision shall qualify as a withholding statute pursuant to subsection (b)(3) of section 552 of title 5 (commonly known as the “Freedom of Information Act”); and

(B) no action constituting a reprisal, or threat of reprisal, for making such complaint or disclosing such information to the Inspector General may be taken by any employee in a position to take such actions, unless the complaint was made or the information was disclosed with the knowledge that it was false or with willful disregard for its truth or falsity.


(4) The Inspector General shall have the authority to administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the duties of the Inspector General, which oath, affirmation, or affidavit when administered or taken by or before an employee of the Office of the Inspector General of the Intelligence Community designated by the Inspector General shall have the same force and effect as if administered or taken by, or before, an officer having a seal.

(5)(A) Except as provided in subparagraph (B), the Inspector General is authorized to require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information, as well as any tangible thing) and documentary evidence necessary in the performance of the duties and responsibilities of the Inspector General.

(B) In the case of departments, agencies, and other elements of the United States Government, the Inspector General shall obtain information, documents, reports, answers, records, accounts, papers, and other data and evidence for the purpose specified in subparagraph (A) using procedures other than by subpoenas.

(C) The Inspector General may not issue a subpoena for, or on behalf of, any component of the Office of the Director of National Intelligence or any element of the intelligence community, including the Office of the Director of National Intelligence.

(D) In the case of contumacy or refusal to obey a subpoena issued under this paragraph, the subpoena shall be enforceable by order of any appropriate district court of the United States.


(6) The Inspector General may obtain services as authorized by section 3109 of title 5 at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of title 5.

(7) The Inspector General may, to the extent and in such amounts as may be provided in appropriations, enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and to make such payments as may be necessary to carry out the provisions of this section.


(h) Coordination among Inspectors General(1)(A) In the event of a matter within the jurisdiction of the Inspector General of the Intelligence Community that may be subject to an investigation, inspection, audit, or review by both the Inspector General of the Intelligence Community and an inspector general with oversight responsibility for an element of the intelligence community, the Inspector General of the Intelligence Community and such other inspector general shall expeditiously resolve the question of which inspector general shall conduct such investigation, inspection, audit, or review to avoid unnecessary duplication of the activities of the inspectors general.

(B) In attempting to resolve a question under subparagraph (A), the inspectors general concerned may request the assistance of the Intelligence Community Inspectors General Forum established under paragraph (2). In the event of a dispute between an inspector general within a department or agency of the United States Government and the Inspector General of the Intelligence Community that has not been resolved with the assistance of such Forum, the inspectors general shall submit the question to the Director of National Intelligence and the head of the affected department or agency for resolution.


(2)(A) There is established the Intelligence Community Inspectors General Forum, which shall consist of all statutory or administrative inspectors general with oversight responsibility for an element of the intelligence community.

(B) The Inspector General of the Intelligence Community shall serve as the Chair of the Forum established under subparagraph (A). The Forum shall have no administrative authority over any inspector general, but shall serve as a mechanism for informing its members of the work of individual members of the Forum that may be of common interest and discussing questions about jurisdiction or access to employees, employees of contract personnel, records, audits, reviews, documents, recommendations, or other materials that may involve or be of assistance to more than one of its members.


(3) The inspector general conducting an investigation, inspection, audit, or review covered by paragraph (1) shall submit the results of such investigation, inspection, audit, or review to any other inspector general, including the Inspector General of the Intelligence Community, with jurisdiction to conduct such investigation, inspection, audit, or review who did not conduct such investigation, inspection, audit, or review.


(i) Counsel to the Inspector General(1) The Inspector General of the Intelligence Community shall—(A) appoint a Counsel to the Inspector General who shall report to the Inspector General; or

(B) obtain the services of a counsel appointed by and directly reporting to another inspector general or the Council of the Inspectors General on Integrity and Efficiency on a reimbursable basis.


(2) The counsel appointed or obtained under paragraph (1) shall perform such functions as the Inspector General may prescribe.


(j) Staff and other support(1) The Director of National Intelligence shall provide the Inspector General of the Intelligence Community with appropriate and adequate office space at central and field office locations, together with such equipment, office supplies, maintenance services, and communications facilities and services as may be necessary for the operation of such offices.

(2)(A) Subject to applicable law and the policies of the Director of National Intelligence, the Inspector General shall select, appoint, and employ such officers and employees as may be necessary to carry out the functions, powers, and duties of the Inspector General. The Inspector General shall ensure that any officer or employee so selected, appointed, or employed has security clearances appropriate for the assigned duties of such officer or employee.

(B) In making selections under subparagraph (A), the Inspector General shall ensure that such officers and employees have the requisite training and experience to enable the Inspector General to carry out the duties of the Inspector General effectively.

(C) In meeting the requirements of this paragraph, the Inspector General shall create within the Office of the Inspector General of the Intelligence Community a career cadre of sufficient size to provide appropriate continuity and objectivity needed for the effective performance of the duties of the Inspector General.


(3) Consistent with budgetary and personnel resources allocated by the Director of National Intelligence, the Inspector General has final approval of—(A) the selection of internal and external candidates for employment with the Office of the Inspector General; and

(B) all other personnel decisions concerning personnel permanently assigned to the Office of the Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of a component of the Office of the Director of National Intelligence.


(4)(A) Subject to the concurrence of the Director of National Intelligence, the Inspector General may request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Inspector General from any Federal, State (as defined in section 3164 of this title), or local governmental agency or unit thereof.

(B) Upon request of the Inspector General for information or assistance from a department, agency, or element of the Federal Government under subparagraph (A), the head of the department, agency, or element concerned shall, insofar as is practicable and not in contravention of any existing statutory restriction or regulation of the department, agency, or element, furnish to the Inspector General, such information or assistance.

(C) The Inspector General of the Intelligence Community may, upon reasonable notice to the head of any element of the intelligence community and in coordination with that element’s inspector general pursuant to subsection (h), conduct, as authorized by this section, an investigation, inspection, audit, or review of such element and may enter into any place occupied by such element for purposes of the performance of the duties of the Inspector General.



(k) Reports(1)(A) The Inspector General of the Intelligence Community shall, not later than October 31 and April 30 of each year, prepare and submit to the Director of National Intelligence a classified, and, as appropriate, unclassified semiannual report summarizing the activities of the Office of the Inspector General of the Intelligence Community during the immediately preceding 6-month period ending September 30 and March 31, respectively. The Inspector General of the Intelligence Community shall provide any portion of the report involving a component of a department of the United States Government to the head of that department simultaneously with submission of the report to the Director of National Intelligence.

(B) Each report under this paragraph shall include, at a minimum, the following:(i) A list of the title or subject of each investigation, inspection, audit, or review conducted during the period covered by such report.

(ii) A description of significant problems, abuses, and deficiencies relating to the administration of programs and activities of the intelligence community within the responsibility and authority of the Director of National Intelligence, and in the relationships between elements of the intelligence community, identified by the Inspector General during the period covered by such report.

(iii) A description of the recommendations for corrective action made by the Inspector General during the period covered by such report with respect to significant problems, abuses, or deficiencies identified in clause (ii).

(iv) A statement of whether or not corrective action has been completed on each significant recommendation described in previous semiannual reports, and, in a case where corrective action has been completed, a description of such corrective action.

(v) A certification of whether or not the Inspector General has had full and direct access to all information relevant to the performance of the functions of the Inspector General.

(vi) A description of the exercise of the subpoena authority under subsection (g)(5) by the Inspector General during the period covered by such report.

(vii) Such recommendations as the Inspector General considers appropriate for legislation to promote economy, efficiency, and effectiveness in the administration and implementation of programs and activities within the responsibility and authority of the Director of National Intelligence, and to detect and eliminate fraud and abuse in such programs and activities.


(C) Not later than 30 days after the date of receipt of a report under subparagraph (A), the Director shall transmit the report to the congressional intelligence committees together with any comments the Director considers appropriate. The Director shall transmit to the committees of the Senate and of the House of Representatives with jurisdiction over a department of the United States Government any portion of the report involving a component of such department simultaneously with submission of the report to the congressional intelligence committees.


(2)(A) The Inspector General shall report immediately to the Director whenever the Inspector General becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to programs and activities within the responsibility and authority of the Director of National Intelligence.

(B) The Director shall transmit to the congressional intelligence committees each report under subparagraph (A) within 7 calendar days of receipt of such report, together with such comments as the Director considers appropriate. The Director shall transmit to the committees of the Senate and of the House of Representatives with jurisdiction over a department of the United States Government any portion of each report under subparagraph (A) that involves a problem, abuse, or deficiency related to a component of such department simultaneously with transmission of the report to the congressional intelligence committees.


(3)(A) In the event that—(i) the Inspector General is unable to resolve any differences with the Director affecting the execution of the duties or responsibilities of the Inspector General;

(ii) an investigation, inspection, audit, or review carried out by the Inspector General focuses on any current or former intelligence community official who—(I) holds or held a position in an element of the intelligence community that is subject to appointment by the President, whether or not by and with the advice and consent of the Senate, including such a position held on an acting basis;

(II) holds or held a position in an element of the intelligence community, including a position held on an acting basis, that is appointed by the Director of National Intelligence; or

(III) holds or held a position as head of an element of the intelligence community or a position covered by subsection (b) or (c) of section 3041 of this title;


(iii) a matter requires a report by the Inspector General to the Department of Justice on possible criminal conduct by a current or former official described in clause (ii);

(iv) the Inspector General receives notice from the Department of Justice declining or approving prosecution of possible criminal conduct of any current or former official described in clause (ii); or

(v) the Inspector General, after exhausting all possible alternatives, is unable to obtain significant documentary information in the course of an investigation, inspection, audit, or review,

the Inspector General shall immediately notify, and submit a report to, the congressional intelligence committees on such matter.

(B) The Inspector General shall submit to the committees of the Senate and of the House of Representatives with jurisdiction over a department of the United States Government any portion of each report under subparagraph (A) that involves an investigation, inspection, audit, or review carried out by the Inspector General focused on any current or former official of a component of such department simultaneously with submission of the report to the congressional intelligence committees.


(4) The Director shall submit to the congressional intelligence committees any report or findings and recommendations of an investigation, inspection, audit, or review conducted by the office which has been requested by the Chairman or Vice Chairman or ranking minority member of either committee.

(5)(A) An employee of an element of the intelligence community, an employee assigned or detailed to an element of the intelligence community, or an employee of a contractor to the intelligence community who intends to report to Congress a complaint or information with respect to an urgent concern may report such complaint or information to the Inspector General.

(B) Not later than the end of the 14-calendar-day period beginning on the date of receipt from an employee of a complaint or information under subparagraph (A), the Inspector General shall determine whether the complaint or information appears credible. Upon making such a determination, the Inspector General shall transmit to the Director a notice of that determination, together with the complaint or information.

(C) Upon receipt of a transmittal from the Inspector General under subparagraph (B), the Director shall, within 7 calendar days of such receipt, forward such transmittal to the congressional intelligence committees, together with any comments the Director considers appropriate.

(D)(i) If the Inspector General does not find credible under subparagraph (B) a complaint or information submitted under subparagraph (A), or does not transmit the complaint or information to the Director in accurate form under subparagraph (B), the employee (subject to clause (ii)) may submit the complaint or information to Congress by contacting either or both of the congressional intelligence committees directly.

(ii) An employee may contact the congressional intelligence committees directly as described in clause (i) only if the employee—(I) before making such a contact, furnishes to the Director, through the Inspector General, a statement of the employee’s complaint or information and notice of the employee’s intent to contact the congressional intelligence committees directly; and

(II) obtains and follows from the Director, through the Inspector General, direction on how to contact the congressional intelligence committees in accordance with appropriate security practices.


(iii) A member or employee of one of the congressional intelligence committees who receives a complaint or information under this subparagraph does so in that member or employee’s official capacity as a member or employee of such committee.


(E) The Inspector General shall notify an employee who reports a complaint or information to the Inspector General under this paragraph of each action taken under this paragraph with respect to the complaint or information. Such notice shall be provided not later than 3 days after any such action is taken.

(F) An action taken by the Director or the Inspector General under this paragraph shall not be subject to judicial review.

(G) In this paragraph, the term “urgent concern” means any of the following:(i) A serious or flagrant problem, abuse, violation of law or Executive order, or deficiency relating to the funding, administration, or operation of an intelligence activity within the responsibility and authority of the Director of National Intelligence involving classified information, but does not include differences of opinions concerning public policy matters.

(ii) A false statement to Congress, or a willful withholding from Congress, on an issue of material fact relating to the funding, administration, or operation of an intelligence activity.

(iii) An action, including a personnel action described in section 2302(a)(2)(A) of title 5, constituting reprisal or threat of reprisal prohibited under subsection (g)(3)(B) of this section in response to an employee’s reporting an urgent concern in accordance with this paragraph.


(H) Nothing in this section shall be construed to limit the protections afforded to an employee under section 3517(d) of this title or section 8H of the Inspector General Act of 1978 (5 U.S.C. App.).

(I) An individual who has submitted a complaint or information to the Inspector General under this section may notify any member of either of the congressional intelligence committees, or a staff member of either of such committees, of the fact that such individual has made a submission to the Inspector General, and of the date on which such submission was made.


(6) In accordance with section 535 of title 28, the Inspector General shall expeditiously report to the Attorney General any information, allegation, or complaint received by the Inspector General relating to violations of Federal criminal law that involves 11 So in original. Probably should be “involve”. a program or operation of an element of the intelligence community, or in the relationships between the elements of the intelligence community, consistent with such guidelines as may be issued by the Attorney General pursuant to subsection (b)(2) of such section. A copy of each such report shall be furnished to the Director.


(l) Construction of duties regarding elements of Intelligence CommunityExcept as resolved pursuant to subsection (h), the performance by the Inspector General of the Intelligence Community of any duty, responsibility, or function regarding an element of the intelligence community shall not be construed to modify or affect the duties and responsibilities of any other inspector general having duties and responsibilities relating to such element.


(m) Separate budget accountThe Director of National Intelligence shall, in accordance with procedures issued by the Director in consultation with the congressional intelligence committees, include in the National Intelligence Program budget a separate account for the Office of the Inspector General of the Intelligence Community.


(n) Budget(1) For each fiscal year, the Inspector General of the Intelligence Community shall transmit a budget estimate and request to the Director of National Intelligence that specifies for such fiscal year—(A) the aggregate amount requested for the operations of the Inspector General;

(B) the amount requested for all training requirements of the Inspector General, including a certification from the Inspector General that the amount requested is sufficient to fund all training requirements for the Office of the Inspector General; and

(C) the amount requested to support the Council of the Inspectors General on Integrity and Efficiency, including a justification for such amount.


(2) In transmitting a proposed budget to the President for a fiscal year, the Director of National Intelligence shall include for such fiscal year—(A) the aggregate amount requested for the Inspector General of the Intelligence Community;

(B) the amount requested for Inspector General training;

(C) the amount requested to support the Council of the Inspectors General on Integrity and Efficiency; and

(D) the comments of the Inspector General, if any, with respect to such proposed budget.


(3) The Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives for each fiscal year—(A) a separate statement of the budget estimate transmitted pursuant to paragraph (1);

(B) the amount requested by the Director for the Inspector General pursuant to paragraph (2)(A);

(C) the amount requested by the Director for the training of personnel of the Office of the Inspector General pursuant to paragraph (2)(B);

(D) the amount requested by the Director for support for the Council of the Inspectors General on Integrity and Efficiency pursuant to paragraph (2)(C); and

(E) the comments of the Inspector General under paragraph (2)(D), if any, on the amounts requested pursuant to paragraph (2), including whether such amounts would substantially inhibit the Inspector General from performing the duties of the Office of the Inspector General.



(o) Information on website(1) The Director of National Intelligence shall establish and maintain on the homepage of the publicly accessible website of the Office of the Director of National Intelligence information relating to the Office of the Inspector General of the Intelligence Community including methods to contact the Inspector General.

(2) The information referred to in paragraph (1) shall be obvious and facilitate accessibility to the information related to the Office of the Inspector General of the Intelligence Community.


(July 26, 1947, ch. 343, title I, § 103H, as added Pub. L. 111–259, title IV, § 405(a)(1), Oct. 7, 2010, 124 Stat. 2709; amended Pub. L. 112–87, title IV, § 403, Jan. 3, 2012, 125 Stat. 1888; Pub. L. 112–277, title III, § 309(a), Jan. 14, 2013, 126 Stat. 2474; Pub. L. 113–126, title III, § 304, title VI, § 603(c), July 7, 2014, 128 Stat. 1395, 1421; Pub. L. 114–113, div. M, title III, § 303, Dec. 18, 2015, 129 Stat. 2913; Pub. L. 116–92, div. E, title LXVI, § 6605(c), Dec. 20, 2019, 133 Stat. 2215.)

Editorial Notes

References in TextSection 8H of the Inspector General Act of 1978, referred to in subsec. (k)(5)(H), is section 8H of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 403–3h of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (j)(4)(A). Pub. L. 116–92 made technical amendment to reference in original act which appears in text as reference to section 3164 of this title.
2015—Subsec. (j)(4)(A). Pub. L. 114–113, § 303(1), substituted “any Federal, State (as defined in section 3164 of this title), or local governmental agency or unit thereof” for “any department, agency, or other element of the United States Government”.
Subsec. (j)(4)(B). Pub. L. 114–113, § 303(2), inserted “from a department, agency, or element of the Federal Government” before “under subparagraph (A)”.
2014—Subsec. (g)(3)(A). Pub. L. 113–126, § 304, substituted “undertaken, and this provision shall qualify as a withholding statute pursuant to subsection (b)(3) of section 552 of title 5 (commonly known as the ‘Freedom of Information Act’);” for “undertaken;”.
Subsec. (k)(5)(I). Pub. L. 113–126, § 603(c), added subpar. (I).
2013—Subsec. (k)(1)(A). Pub. L. 112–277 substituted “October 31 and April 30” for “January 31 and July 31” and “September 30 and March 31,” for “December 31 (of the preceding year) and June 30,”.
2012—Subsec. (o). Pub. L. 112–87 added subsec. (o).

Statutory Notes and Related Subsidiaries
ConstructionPub. L. 111–259, title IV, § 405(c), Oct. 7, 2010, 124 Stat. 2719, provided that: “Nothing in the amendment made by subsection (a)(1) [enacting this section] shall be construed to alter the duties and responsibilities of the General Counsel of the Office of the Director of National Intelligence.”


Oversight by Inspector General of the Intelligence Community Over Intelligence Community Whistleblower MattersPub. L. 116–92, div. E, title LIII, § 5334, Dec. 20, 2019, 133 Stat. 2141, provided that:
“(a) System for Notification of Information Relating to Complaints by Whistleblowers Within the Intelligence Community.—Subject to subsection (b), not later than 1 year after the date of the enactment of this Act [Dec. 20, 2019], the Inspector General of the Intelligence Community, in consultation with the Intelligence Community Inspectors General Forum, shall establish a system whereby the Inspector General of the Intelligence Community is notified in near real time of the following:“(1) Submission of complaints by whistleblowers to inspectors general of elements of the intelligence community relating to the programs and activities under the jurisdiction of the Director of National Intelligence, and information related to such complaints.

“(2) Actions taken by an inspector general of an element of the Intelligence Community relating to such complaints.


“(b) Policies for Implementation.—“(1) In general.—The system established under subsection (a) may not be implemented until the Inspector General of the Intelligence Community, in consultation with the Intelligence Community Inspectors General Forum, has developed and released to each of the inspectors general of the elements of the intelligence community written policies regarding the implementation of such subsection.

“(2) Requirements.—The policies required by paragraph (1) shall—“(A) protect the privacy of whistleblowers, including by preventing dissemination without the consent of the whistleblower, of any information submitted previously by a whistleblower to an inspector general of an element of the intelligence community; and

“(B) ensure compliance with the requirements of subsection (a), while—“(i) ensuring that the Inspector General of the Intelligence Community can oversee whistleblower policies and practices and identify matters that, in the judgment of the Inspector General of the Intelligence Community, may be the subject of an investigation, inspection, audit, or review by the Inspector General of the Intelligence Community; and

“(ii) avoiding the imposition of inappropriate resource burdens on inspectors general of elements of the intelligence community.”






[For definition of “whistleblower” as used in section 5334 of Pub. L. 116–92, set out above, see section 5331 of Pub. L. 116–92, set out below.]
[For definition of “intelligence community” as used in section 5334 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]


Definitions
Pub. L. 116–92, div. E, title LIII, § 5331, Dec. 20, 2019, 133 Stat. 2137, provided that: 
“In this subtitle [subtitle C (§§ 5331—5335) of title LIII of div. E of Pub. L. 116–92, enacting section 3236 of this title and provisions set out as a note above]:
“(1) Whistleblower.—The term ‘whistleblower’ means a person who makes a whistleblower disclosure.

“(2) Whistleblower disclosure.—The term ‘whistleblower disclosure’ means a disclosure that is protected under section 1104 of the National Security Act of 1947 (50 U.S.C. 3234) or section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)).”






§ 3034. Chief Financial Officer of the Intelligence Community(a) Chief Financial Officer of the Intelligence CommunityTo assist the Director of National Intelligence in carrying out the responsibilities of the Director under this chapter and other applicable provisions of law, there is within the Office of the Director of National Intelligence a Chief Financial Officer of the Intelligence Community who shall be appointed by the Director. The Chief Financial Officer shall report directly to the Director of National Intelligence.


(b) Duties and responsibilitiesSubject to the direction of the Director of National Intelligence, the Chief Financial Officer of the Intelligence Community shall—(1) serve as the principal advisor to the Director of National Intelligence and the Principal Deputy Director of National Intelligence on the management and allocation of intelligence community budgetary resources;

(2) participate in overseeing a comprehensive and integrated strategic process for resource management within the intelligence community;

(3) ensure that the strategic plan of the Director of National Intelligence—(A) is based on budgetary constraints as specified in the Future Year Intelligence Plans and Long-term Budget Projections required under section 3103 of this title; and

(B) contains specific goals and objectives to support a performance-based budget;


(4) prior to the obligation or expenditure of funds for the acquisition of any major system pursuant to a Milestone A or Milestone B decision, receive verification from appropriate authorities that the national requirements for meeting the strategic plan of the Director have been established, and that such requirements are prioritized based on budgetary constraints as specified in the Future Year Intelligence Plans and the Long-term Budget Projections for such major system required under section 3103 of this title;

(5) ensure that the collection architectures of the Director are based on budgetary constraints as specified in the Future Year Intelligence Plans and the Long-term Budget Projections required under section 3103 of this title;

(6) coordinate or approve representations made to Congress by the intelligence community regarding National Intelligence Program budgetary resources;

(7) participate in key mission requirements, acquisitions, or architectural boards formed within or by the Office of the Director of National Intelligence; and

(8) perform such other duties as may be prescribed by the Director of National Intelligence.


(c) Other lawThe Chief Financial Officer of the Intelligence Community shall serve as the Chief Financial Officer of the intelligence community and, to the extent applicable, shall have the duties, responsibilities, and authorities specified in chapter 9 of title 31.


(d) Prohibition on simultaneous service as other Chief Financial OfficerAn individual serving in the position of Chief Financial Officer of the Intelligence Community may not, while so serving, serve as the chief financial officer of any other department or agency, or component thereof, of the United States Government.


(e) DefinitionsIn this section:(1) The term “major system” has the meaning given that term in section 3097(e) of this title.

(2) The term “Milestone A” has the meaning given that term in section 3103(f) 11 So in original. Section 3103 of this title does not contain a subsec. (f). of this title.

(3) The term “Milestone B” has the meaning given that term in section 3099(e) of this title.


(July 26, 1947, ch. 343, title I, § 103I, as added Pub. L. 111–259, title IV, § 406(a), Oct. 7, 2010, 124 Stat. 2720; amended Pub. L. 116–92, div. E, title LXIV, § 6404, Dec. 20, 2019, 133 Stat. 2196.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 403–3i of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (a). Pub. L. 116–92 inserted at end “The Chief Financial Officer shall report directly to the Director of National Intelligence.”



§ 3034a. Functional Managers for the intelligence community(a) Functional Managers authorizedThe Director of National Intelligence may establish within the intelligence community one or more positions of manager of an intelligence function. Any position so established may be known as the “Functional Manager” of the intelligence function concerned.


(b) PersonnelThe Director shall designate individuals to serve as manager of intelligence functions established under subsection (a) from among officers and employees of elements of the intelligence community.


(c) DutiesEach manager of an intelligence function established under subsection (a) shall have the duties as follows:(1) To act as principal advisor to the Director on the intelligence function.

(2) To carry out such other responsibilities with respect to the intelligence function as the Director may specify for purposes of this section.


(July 26, 1947, ch. 343, title I, § 103J, as added Pub. L. 113–126, title III, § 305(a), July 7, 2014, 128 Stat. 1395.)

§ 3035. Central Intelligence Agency(a) Central Intelligence AgencyThere is a Central Intelligence Agency.


(b) FunctionThe function of the Central Intelligence Agency is to assist the Director of the Central Intelligence Agency in carrying out the responsibilities specified in section 3036(c) of this title.


(July 26, 1947, ch. 343, title I, § 104, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3660.)

Editorial Notes
Codification
Section was formerly classified to section 403–4 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 104 of act July 26, 1947, ch. 343, title I, as added Pub. L. 102–496, title VII, § 705(a)(3), Oct. 24, 1992, 106 Stat. 3192; amended Pub. L. 104–106, div. A, title XV, § 1502(f)(5), Feb. 10, 1996, 110 Stat. 510; Pub. L. 104–293, title VIII, § 807(b), Oct. 11, 1996, 110 Stat. 3480; Pub. L. 106–65, div. A, title X, § 1067(16), Oct. 5, 1999, 113 Stat. 775; Pub. L. 106–567, title I, § 105, Dec. 27, 2000, 114 Stat. 2834; Pub. L. 107–306, title III, §§ 321, 353(b)(1)(A), (4), Nov. 27, 2002, 116 Stat. 2391, 2402, related to authorities of Director of Central Intelligence, prior to repeal by Pub. L. 108–458, title I, §§ 1011(a), 1097(a), Dec. 17, 2004, 118 Stat. 3643, 3698, effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided. See sections 3024 and 3036 of this title.
Another prior section 104 of act July 26, 1947, was renumbered section 108 and is classified to section 3043 of this title.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Communication of Restricted DataAuthorization for the communication of Restricted Data by the Central Intelligence Agency, see Ex. Ord. No. 10899, eff. Dec. 9, 1960, 25 F.R. 12729, set out as a note under section 2162 of Title 42, The Public Health and Welfare.



§ 3036. Director of the Central Intelligence Agency(a) Director of Central Intelligence AgencyThere is a Director of the Central Intelligence Agency who shall be appointed by the President, by and with the advice and consent of the Senate.


(b) SupervisionThe Director of the Central Intelligence Agency shall report to the Director of National Intelligence regarding the activities of the Central Intelligence Agency.


(c) DutiesThe Director of the Central Intelligence Agency shall—(1) serve as the head of the Central Intelligence Agency; and

(2) carry out the responsibilities specified in subsection (d).


(d) ResponsibilitiesThe Director of the Central Intelligence Agency shall—(1) collect intelligence through human sources and by other appropriate means, except that the Director of the Central Intelligence Agency shall have no police, subpoena, or law enforcement powers or internal security functions;

(2) correlate and evaluate intelligence related to the national security and provide appropriate dissemination of such intelligence;

(3) provide overall direction for and coordination of the collection of national intelligence outside the United States through human sources by elements of the intelligence community authorized to undertake such collection and, in coordination with other departments, agencies, or elements of the United States Government which are authorized to undertake such collection, ensure that the most effective use is made of resources and that appropriate account is taken of the risks to the United States and those involved in such collection; and

(4) perform such other functions and duties related to intelligence affecting the national security as the President or the Director of National Intelligence may direct.


(e) Termination of employment of CIA employees(1) Notwithstanding the provisions of any other law, the Director of the Central Intelligence Agency may, in the discretion of the Director, terminate the employment of any officer or employee of the Central Intelligence Agency whenever the Director deems the termination of employment of such officer or employee necessary or advisable in the interests of the United States.

(2) Any termination of employment of an officer or employee under paragraph (1) shall not affect the right of the officer or employee to seek or accept employment in any other department, agency, or element of the United States Government if declared eligible for such employment by the Office of Personnel Management.


(f) Coordination with foreign governmentsUnder the direction of the Director of National Intelligence and in a manner consistent with section 3927 of title 22, the Director of the Central Intelligence Agency shall coordinate the relationships between elements of the intelligence community and the intelligence or security services of foreign governments or international organizations on all matters involving intelligence related to the national security or involving intelligence acquired through clandestine means.


(July 26, 1947, ch. 343, title I, § 104A, as added Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3660; amended Pub. L. 108–487, title VI, § 611(a), Dec. 23, 2004, 118 Stat. 3954; Pub. L. 111–259, title VIII, § 804(4), Oct. 7, 2010, 124 Stat. 2747; Pub. L. 112–87, title IV, § 412(a), Jan. 3, 2012, 125 Stat. 1890; Pub. L. 116–92, div. E, title LXIV, § 6414(a), Dec. 20, 2019, 133 Stat. 2199.)

Editorial Notes
Codification
Section was formerly classified to section 403–4a of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (g). Pub. L. 116–92 struck out subsec. (g) which related to foreign language proficiency requirement for certain senior level positions in the Central Intelligence Agency.
2012—Subsec. (g)(1). Pub. L. 112–87, § 412(a)(1), inserted “in the Directorate of Intelligence career service or the National Clandestine Service career service” after “an individual” and “or promoted” after “appointed”, substituted “individual has been certified as having a professional speaking and reading proficiency in a foreign language, such proficiency being at least level 3 on the Interagency Language Roundtable Language Skills Level or commensurate proficiency level using such other indicator of proficiency as the Director of the Central Intelligence Agency considers appropriate.” for “individual—”, and struck out subpars. (A) and (B) which related to required level of proficiency in a foreign language and ability to effectively communicate and exercise influence in that language, respectively.
Subsec. (g)(2). Pub. L. 112–87, § 412(a)(2), substituted “position, category of positions, or occupation” for “position or category of positions” in two places.
2010—Subsec. (g)(1). Pub. L. 111–259 substituted “National Clandestine Service” for “Directorate of Operations” in introductory provisions.
2004—Subsec. (g). Pub. L. 108–487 added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentPub. L. 108–487, title VI, § 611(b), Dec. 23, 2004, 118 Stat. 3955, as amended by Pub. L. 112–87, title IV, § 412(b), Jan. 3, 2012, 125 Stat. 1890, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to appointments or promotions made on or after the date of the enactment of this Act [Dec. 23, 2004].”


Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Creating an Official Record of the Osama Bin Laden OperationPub. L. 112–87, title IV, § 414, Jan. 3, 2012, 125 Stat. 1891, provided that:
“(a) Findings.—Congress finds the following:“(1) On May 1, 2011, United States personnel killed terrorist leader Osama bin Laden during the course of a targeted strike against his secret compound in Abbottabad, Pakistan.

“(2) Osama bin Laden was the leader of the al Qaeda terrorist organization, the most significant terrorism threat to the United States and the international community.

“(3) Osama bin Laden was the architect of terrorist attacks which killed nearly 3,000 civilians on September 11, 2001, the most deadly terrorist attack against our Nation, in which al Qaeda terrorists hijacked four airplanes and crashed them into the World Trade Center in New York City, the Pentagon in Washington, D.C., and, due to heroic efforts by civilian passengers to disrupt the terrorists, near Shanksville, Pennsylvania.

“(4) Osama bin Laden planned or supported numerous other deadly terrorist attacks against the United States and its allies, including the 1998 bombings of United States embassies in Kenya and Tanzania and the 2000 attack on the U.S.S. Cole in Yemen, and against innocent civilians in countries around the world, including the 2004 attack on commuter trains in Madrid, Spain and the 2005 bombings of the mass transit system in London, England.

“(5) Following the September 11, 2001, terrorist attacks, the United States, under President George W. Bush, led an international coalition into Afghanistan to dismantle al Qaeda, deny them a safe haven in Afghanistan and ungoverned areas along the Pakistani border, and bring Osama bin Laden to justice.

“(6) President Barack Obama in 2009 committed additional forces and resources to efforts in Afghanistan and Pakistan as ‘the central front in our enduring struggle against terrorism and extremism’.

“(7) The valiant members of the United States Armed Forces have courageously and vigorously pursued al Qaeda and its affiliates in Afghanistan and around the world.

“(8) The anonymous, unsung heroes of the intelligence community have pursued al Qaeda and affiliates in Afghanistan, Pakistan, and around the world with tremendous dedication, sacrifice, and professionalism.

“(9) The close collaboration between the Armed Forces and the intelligence community prompted the Director of National Intelligence, General James Clapper, to state, ‘Never have I seen a more remarkable example of focused integration, seamless collaboration, and sheer professional magnificence as was demonstrated by the Intelligence Community in the ultimate demise of Osama bin Laden.’.

“(10) While the death of Osama bin Laden represents a significant blow to the al Qaeda organization and its affiliates and to terrorist organizations around the world, terrorism remains a critical threat to United States national security.

“(11) President Obama said, ‘For over two decades, bin Laden has been al Qaeda’s leader and symbol, and has continued to plot attacks against our country and our friends and allies. The death of bin Laden marks the most significant achievement to date in our Nation’s effort to defeat al Qaeda.’.


“(b) Sense of Congress.—It is the sense of Congress that—“(1) the raid that killed Osama bin Laden demonstrated the best of the intelligence community’s capabilities and teamwork;

“(2) for years to come, Americans will look back at this event as a defining point in the history of the United States;

“(3) it is vitally important that the United States memorialize all the events that led to the raid so that future generations will have an official record of the events that transpired before, during, and as a result of the operation; and

“(4) preserving this history now will allow the United States to have an accurate account of the events while those that participated in the events are still serving in the Government.


“(c) Report on the Operation That Killed Osama Bin Laden.—Not later than 90 days after the completion of the report being prepared by the Center for the Study of Intelligence that documents the history of and lessons learned from the raid that resulted in the death of Osama bin Laden, the Director of the Central Intelligence Agency shall submit such report to the congressional intelligence committees.

“(d) Preservation of Records.—The Director of the Central Intelligence Agency shall preserve any records, including intelligence information and assessments, used to generate the report described in subsection (c).”



[For definitions of “intelligence community” and “congressional intelligence committees” as used in section 414 of Pub. L. 112–87, set out above, see section 2 of Pub. L. 112–87, set out as a note under section 3003 of this title.]

Annual Report on Foreign Companies Involved in the Proliferation of Weapons of Mass Destruction That Raise Funds in the United States Capital MarketsPub. L. 107–306, title VIII, § 827, Nov. 27, 2002, 116 Stat. 2430, required Director of Central Intelligence to submit annual report on foreign companies involved in the proliferation of weapons of mass destruction that raised or attempted to raise funds in the United States capital markets, prior to repeal by Pub. L. 108–177, title III, § 361(e), Dec. 13, 2003, 117 Stat. 2625.

Executive Documents

Executive Order No. 13355
Ex. Ord. No. 13355, Aug. 27, 2004, 69 F.R. 53593, which related to strengthened management of the Intelligence Community, was revoked by Ex. Ord. No. 12333, § 3.6, Dec. 4, 1981, 46 F.R. 59954, as amended by Ex. Ord. No. 13470, § 4(j), July 30, 2008, 73 F.R. 45341, set out as a note under section 3001 of this title.



§ 3037. Deputy Director of the Central Intelligence Agency(a) Deputy Director of the Central Intelligence AgencyThere is a Deputy Director of the Central Intelligence Agency who shall be appointed by the President.


(b) DutiesThe Deputy Director of the Central Intelligence Agency shall—(1) assist the Director of the Central Intelligence Agency in carrying out the duties and responsibilities of the Director of the Central Intelligence Agency; and

(2) during the absence or disability of the Director of the Central Intelligence Agency, or during a vacancy in the position of Director of the Central Intelligence Agency, act for and exercise the powers of the Director of the Central Intelligence Agency.


(July 26, 1947, ch. 343, title I, § 104B, as added Pub. L. 111–259, title IV, § 423(a), Oct. 7, 2010, 124 Stat. 2727.)

Editorial Notes
Codification
Section was formerly classified to section 403–4c of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 111–259, title IV, § 423(c), Oct. 7, 2010, 124 Stat. 2728, provided that: 
“The amendments made by this section [enacting this section and amending section 5314 of Title 5, Government Organization and Employees] shall apply on the earlier of—
“(1) the date of the appointment by the President of an individual to serve as Deputy Director of the Central Intelligence Agency pursuant to section 104B of the National Security Act of 1947 [50 U.S.C. 3037], as added by subsection (a), except that the individual administratively performing the duties of the Deputy Director of the Central Intelligence Agency as of the date of the enactment of this Act [Oct. 7, 2010] may continue to perform such duties until the individual appointed to the position of Deputy Director of the Central Intelligence Agency assumes the duties of such position; or

“(2) the date of the cessation of the performance of the duties of the Deputy Director of the Central Intelligence Agency by the individual administratively performing such duties as of the date of the enactment of this Act.”






§ 3038. Responsibilities of Secretary of Defense pertaining to National Intelligence Program(a) In generalConsistent with sections 3023 and 3024 of this title, the Secretary of Defense, in consultation with the Director of National Intelligence, shall—(1) ensure that the budgets of the elements of the intelligence community within the Department of Defense are adequate to satisfy the overall intelligence needs of the Department of Defense, including the needs of the chairman 11 So in original. Probably should be capitalized. of the Joint Chiefs of Staff and the commanders of the unified and specified commands and, wherever such elements are performing governmentwide functions, the needs of other departments and agencies;

(2) ensure appropriate implementation of the policies and resource decisions of the Director by elements of the Department of Defense within the National Intelligence Program;

(3) ensure that the tactical intelligence activities of the Department of Defense complement and are compatible with intelligence activities under the National Intelligence Program;

(4) ensure that the elements of the intelligence community within the Department of Defense are responsive and timely with respect to satisfying the needs of operational military forces;

(5) eliminate waste and unnecessary duplication among the intelligence activities of the Department of Defense; and

(6) ensure that intelligence activities of the Department of Defense are conducted jointly where appropriate.


(b) Responsibility for performance of specific functionsConsistent with sections 3023 and 3024 of this title, the Secretary of Defense shall ensure—(1) through the National Security Agency (except as otherwise directed by the President or the National Security Council), the continued operation of an effective unified organization for the conduct of signals intelligence activities and shall ensure that the product is disseminated in a timely manner to authorized recipients;

(2) through the National Geospatial-Intelligence Agency (except as otherwise directed by the President or the National Security Council), with appropriate representation from the intelligence community, the continued operation of an effective unified organization within the Department of Defense—(A) for carrying out tasking of imagery collection;

(B) for the coordination of imagery processing and exploitation activities;

(C) for ensuring the dissemination of imagery in a timely manner to authorized recipients; and

(D) notwithstanding any other provision of law, for—(i) prescribing technical architecture and standards related to imagery intelligence and geospatial information and ensuring compliance with such architecture and standards; and

(ii) developing and fielding systems of common concern related to imagery intelligence and geospatial information;



(3) through the National Reconnaissance Office (except as otherwise directed by the President or the National Security Council), the continued operation of an effective unified organization for the research and development, acquisition, and operation of overhead reconnaissance systems necessary to satisfy the requirements of all elements of the intelligence community;

(4) through the Defense Intelligence Agency (except as otherwise directed by the President or the National Security Council), the continued operation of an effective unified system within the Department of Defense for the production of timely, objective military and military-related intelligence, based upon all sources available to the intelligence community, and shall ensure the appropriate dissemination of such intelligence to authorized recipients;

(5) through the Defense Intelligence Agency (except as otherwise directed by the President or the National Security Council), effective management of Department of Defense human intelligence and counterintelligence activities, including defense attaches; and

(6) that the military departments maintain sufficient capabilities to collect and produce intelligence to meet—(A) the requirements of the Director of National Intelligence;

(B) the requirements of the Secretary of Defense or the Chairman of the Joint Chiefs of Staff;

(C) the requirements of the unified and specified combatant commands and of joint operations; and

(D) the specialized requirements of the military departments for intelligence necessary to support tactical commanders, military planners, the research and development process, the acquisition of military equipment, and training and doctrine.



(c) Expenditure of funds by the Defense Intelligence Agency(1) Subject to paragraphs (2) and (3), the Director of the Defense Intelligence Agency may expend amounts made available to the Director under the National Intelligence Program for human intelligence and counterintelligence activities for objects of a confidential, extraordinary, or emergency nature, without regard to the provisions of law or regulation relating to the expenditure of Government funds.

(2) The Director of the Defense Intelligence Agency may not expend more than five percent of the amounts made available to the Director under the National Intelligence Program for human intelligence and counterintelligence activities for a fiscal year for objects of a confidential, extraordinary, or emergency nature in accordance with paragraph (1) during such fiscal year unless—(A) the Director notifies the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives of the intent to expend the amounts; and

(B) 30 days have elapsed from the date on which the Director notifies the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives in accordance with subparagraph (A).


(3) For each expenditure referred to in paragraph (1), the Director shall certify that such expenditure was made for an object of a confidential, extraordinary, or emergency nature.

(4) Not later than December 31 of each year, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a report on any expenditures made during the preceding fiscal year in accordance with paragraph (1).


(d) Use of elements of Department of DefenseThe Secretary of Defense, in carrying out the functions described in this section, may use such elements of the Department of Defense as may be appropriate for the execution of those functions, in addition to, or in lieu of, the elements identified in this section.


(July 26, 1947, ch. 343, title I, § 105, as added Pub. L. 102–496, title VII, § 706(a), Oct. 24, 1992, 106 Stat. 3194; amended Pub. L. 103–359, title V, § 501(a)(2), Oct. 14, 1994, 108 Stat. 3428; Pub. L. 104–201, div. A, title XI, § 1114(a), Sept. 23, 1996, 110 Stat. 2684; Pub. L. 104–293, title VIII, § 808, Oct. 11, 1996, 110 Stat. 3481; Pub. L. 107–306, title VIII, § 811(b)(1)(A), Nov. 27, 2002, 116 Stat. 2421; Pub. L. 108–136, div. A, title IX, § 921(e)(2), Nov. 24, 2003, 117 Stat. 1569; Pub. L. 108–177, title III, § 361(a), Dec. 13, 2003, 117 Stat. 2625; Pub. L. 108–458, title I, §§ 1071(a)(1)(E), (F), (2)(A), 1072(a)(2), (3), 1074(b)(1)(B), Dec. 17, 2004, 118 Stat. 3689, 3690, 3692, 3694; Pub. L. 112–18, title IV, § 411, June 8, 2011, 125 Stat. 228; Pub. L. 114–328, div. A, title X, § 1066, Dec. 23, 2016, 130 Stat. 2411.)

Editorial Notes
Codification
Section was formerly classified to section 403–5 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2016—Subsec. (c)(2), (4). Pub. L. 114–328 inserted “, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives” after “committees” wherever appearing.
2011—Subsec. (b)(5). Pub. L. 112–18, § 411(1), inserted “and counterintelligence” after “human intelligence”.
Subsecs. (c), (d). Pub. L. 112–18, § 411(2), (3), added subsec. (c) and redesignated former subsec. (c) as (d).
2004—Pub. L. 108–458, § 1074(b)(1)(B)(ii), struck out “Foreign” before “Intelligence” in section catchline.
Subsec. (a). Pub. L. 108–458, § 1072(a)(2), substituted “Consistent with sections 403 and 403–1 of this title, the Secretary” for “The Secretary” in introductory provisions.
Pub. L. 108–458, § 1071(a)(1)(E), substituted “Director of National Intelligence” for “Director of Central Intelligence” in introductory provisions.
Subsec. (a)(2). Pub. L. 108–458, § 1074(b)(1)(B)(i), substituted “National Intelligence Program” for “National Foreign Intelligence Program”.
Pub. L. 108–458, § 1071(a)(2)(A), struck out “of Central Intelligence” after “Director”.
Subsec. (a)(3). Pub. L. 108–458, § 1074(b)(1)(B)(i), substituted “National Intelligence Program” for “National Foreign Intelligence Program”.
Subsec. (b). Pub. L. 108–458, § 1072(a)(3), substituted “403 and 403–1” for “403–3 and 403–4” in introductory provisions.
Subsec. (b)(6)(A). Pub. L. 108–458, § 1071(a)(1)(F), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2003—Subsec. (b)(2). Pub. L. 108–136, § 921(e)(2), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
Subsec. (d). Pub. L. 108–177 struck out subsec. (d) which related to annual evaluations of performance and responsiveness of certain elements of the intelligence community.
Subsec. (d)(3). Pub. L. 108–136, § 921(e)(2), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
2002—Subsec. (d). Pub. L. 107–306 amended heading and text of subsec. (d) generally. Prior to amendment, text read as follows: “The Director of Central Intelligence, in consultation with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, shall submit each year to the Committee on Foreign Intelligence of the National Security Council and the appropriate congressional committees (as defined in section 404d(c) of this title) an evaluation of the performance and the responsiveness of the National Security Agency, the National Reconnaissance Office, and the National Imagery and Mapping Agency in meeting their national missions.”
1996—Subsec. (a). Pub. L. 104–293, § 808(1), inserted “, in consultation with the Director of Central Intelligence,” after “Secretary of Defense” in introductory provisions.
Subsec. (b)(2). Pub. L. 104–201 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “through the Central Imagery Office (except as otherwise directed by the President or the National Security Council), with appropriate representation from the intelligence community, the continued operation of an effective unified organization within the Department of Defense for carrying out tasking of imagery collection, for the coordination of imagery processing and exploitation activities, and for ensuring the dissemination of imagery in a timely manner to authorized recipients;”.
Subsec. (d). Pub. L. 104–293, § 808(2), added subsec. (d).
1994—Subsec. (b)(2). Pub. L. 103–359 substituted “the Central Imagery Office” for “a central imagery authority”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–177 effective Dec. 31, 2003, see section 361(n) of Pub. L. 108–177, set out as a note under section 1611 of Title 10, Armed Forces.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–201 effective Oct. 1, 1996, see section 1124 of Pub. L. 104–201, set out as a note under section 193 of Title 10, Armed Forces.

Department of Defense Strategy for Open-source IntelligencePub. L. 109–163, div. A, title IX, § 931, Jan. 6, 2006, 119 Stat. 3411, provided that:
“(a) Findings.—Congress makes the following findings:“(1) Open-source intelligence (OSINT) is intelligence that is produced from publicly available information and is collected, exploited, and disseminated in a timely manner to an appropriate audience for the purpose of addressing a specific intelligence requirement.

“(2) With the Information Revolution, the amount, significance, and accessibility of open-source information has expanded significantly, but the intelligence community has not expanded its exploitation efforts and systems to produce open-source intelligence.

“(3) The production of open-source intelligence is a valuable intelligence discipline that must be integrated into intelligence tasking, collection, processing, exploitation, and dissemination to ensure that United States policymakers are fully and completely informed.

“(4) The dissemination and use of validated open-source intelligence inherently enables information sharing since open-source intelligence is produced without the use of sensitive sources and methods. Open-source intelligence products can be shared with the American public and foreign allies because of the unclassified nature of open-source intelligence.

“(5) The National Commission on Terrorist Attacks Upon the United States (popularly referred to as the ‘9/11 Commission’), in its final report released on July 22, 2004, identified shortfalls in the ability of the United States to use all-source intelligence, a large component of which is open-source intelligence.

“(6) In the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) [see Tables for classification], Congress calls for coordination of the collection, analysis, production, and dissemination of open-source intelligence.

“(7) The Commission on the Intelligence Capabilities of the United States Regarding Weapons of Mass Destruction, in its report to the President released on March 31, 2005, found that ‘the need for exploiting open-source material is greater now than ever before,’ but that ‘the Intelligence Community’s open source programs have not expanded commensurate with either the increase in available information or with the growing importance of open source data to today’s problems’.


“(b) Department of Defense Strategy for Open-Source Intelligence.—“(1) Development of strategy.—The Secretary of Defense shall develop a strategy for the purpose of integrating open-source intelligence into the Defense intelligence process. The strategy shall be known as the ‘Defense Strategy for Open-Source Intelligence’. The strategy shall be incorporated within the larger Defense intelligence strategy.

“(2) Submission.—The Secretary shall submit to Congress a report setting forth the strategy developed under paragraph (1). The report shall be submitted not later than 180 days after the date of the enactment of this Act [Jan. 6, 2006].


“(c) Matters to Be Included.—The strategy under subsection (b) shall include the following:“(1) A plan for providing funds over the period of the future-years defense program for the development of a robust open-source intelligence capability for the Department of Defense, with particular emphasis on exploitation and dissemination.

“(2) A description of how management of the collection of open-source intelligence is currently conducted within the Department of Defense and how that management can be improved.

“(3) A description of the tools, systems, centers, organizational entities, and procedures to be used within the Department of Defense to perform open-source intelligence tasking, collection, processing, exploitation, and dissemination.

“(4) A description of proven tradecraft for effective exploitation of open-source intelligence, to include consideration of operational security.

“(5) A detailed description on how open-source intelligence will be fused with all other intelligence sources across the Department of Defense.

“(6) A description of—“(A) a training plan for Department of Defense intelligence personnel with respect to open-source intelligence; and

“(B) open-source intelligence guidance for Department of Defense intelligence personnel.


“(7) A plan to incorporate the function of oversight of open-source intelligence—“(A) into the Office of the Undersecretary of Defense for Intelligence; and

“(B) into service intelligence organizations.


“(8) A plan to incorporate and identify an open-source intelligence specialty into personnel systems of the Department of Defense, including military personnel systems.

“(9) A plan for the use of intelligence personnel of the reserve components to augment and support the open-source intelligence mission.

“(10) A plan for the use of the Open-Source Information System for the purpose of exploitation and dissemination of open-source intelligence.”





Role of Director of Central Intelligence in Experimental Personnel Program for Certain Scientific and Technical PersonnelPub. L. 106–567, title V, § 501, Dec. 27, 2000, 114 Stat. 2850, as amended by Pub. L. 108–136, div. A, title IX, § 921(g), Nov. 24, 2003, 117 Stat. 1570, provided that: “If the Director of Central Intelligence requests that the Secretary of Defense exercise any authority available to the Secretary under [former] section 1101(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note) to carry out a program of special personnel management authority at the National Geospatial-Intelligence Agency and the National Security Agency in order to facilitate recruitment of eminent experts in science and engineering at such agencies, the Secretary shall respond to such request not later than 30 days after the date of such request.”

[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]



§ 3039. Assistance to United States law enforcement agencies(a) Authority to provide assistanceSubject to subsection (b), elements of the intelligence community may, upon the request of a United States law enforcement agency, collect information outside the United States about individuals who are not United States persons. Such elements may collect such information notwithstanding that the law enforcement agency intends to use the information collected for purposes of a law enforcement investigation or counterintelligence investigation.


(b) Limitation on assistance by elements of Department of Defense(1) With respect to elements within the Department of Defense, the authority in subsection (a) applies only to the following:(A) The National Security Agency.

(B) The National Reconnaissance Office.

(C) The National Geospatial-Intelligence Agency.

(D) The Defense Intelligence Agency.


(2) Assistance provided under this section by elements of the Department of Defense may not include the direct participation of a member of the Army, Navy, Air Force, or Marine Corps in an arrest or similar activity.

(3) Assistance may not be provided under this section by an element of the Department of Defense if the provision of such assistance will adversely affect the military preparedness of the United States.

(4) The Secretary of Defense shall prescribe regulations governing the exercise of authority under this section by elements of the Department of Defense, including regulations relating to the protection of sources and methods in the exercise of such authority.


(c) DefinitionsFor purposes of subsection (a):(1) The term “United States law enforcement agency” means any department or agency of the Federal Government that the Attorney General designates as law enforcement agency for purposes of this section.

(2) The term “United States person” means the following:(A) A United States citizen.

(B) An alien known by the intelligence agency concerned to be a permanent resident alien.

(C) An unincorporated association substantially composed of United States citizens or permanent resident aliens.

(D) A corporation incorporated in the United States, except for a corporation directed and controlled by a foreign government or governments.



(July 26, 1947, ch. 343, title I, § 105A, as added Pub. L. 104–293, title VIII, § 814(a), Oct. 11, 1996, 110 Stat. 3483; amended Pub. L. 108–136, div. A, title IX, § 921(e)(3), Nov. 24, 2003, 117 Stat. 1569.)

Editorial Notes
Codification
Section was formerly classified to section 403–5a of this title prior to editorial reclassification and renumbering as this section.

Amendments2003—Subsec. (b)(1)(C). Pub. L. 108–136 substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.



§ 3040. Disclosure of foreign intelligence acquired in criminal investigations; notice of criminal investigations of foreign intelligence sources(a) Disclosure of foreign intelligence(1) Except as otherwise provided by law and subject to paragraph (2), the Attorney General, or the head of any other department or agency of the Federal Government with law enforcement responsibilities, shall expeditiously disclose to the Director of National Intelligence, pursuant to guidelines developed by the Attorney General in consultation with the Director, foreign intelligence acquired by an element of the Department of Justice or an element of such department or agency, as the case may be, in the course of a criminal investigation.

(2) The Attorney General by regulation and in consultation with the Director may provide for exceptions to the applicability of paragraph (1) for one or more classes of foreign intelligence, or foreign intelligence with respect to one or more targets or matters, if the Attorney General determines that disclosure of such foreign intelligence under that paragraph would jeopardize an ongoing law enforcement investigation or impair other significant law enforcement interests.


(b) Procedures for notice of criminal investigationsNot later than 180 days after October 26, 2001, the Attorney General, in consultation with the Director of National Intelligence, shall develop guidelines to ensure that after receipt of a report from an element of the intelligence community of activity of a foreign intelligence source or potential foreign intelligence source that may warrant investigation as criminal activity, the Attorney General provides notice to the Director, within a reasonable period of time, of his intention to commence, or decline to commence, a criminal investigation of such activity.


(c) ProceduresThe Attorney General shall develop procedures for the administration of this section, including the disclosure of foreign intelligence by elements of the Department of Justice, and elements of other departments and agencies of the Federal Government, under subsection (a) and the provision of notice with respect to criminal investigations under subsection (b).


(July 26, 1947, ch. 343, title I, § 105B, as added Pub. L. 107–56, title IX, § 905(a)(2), Oct. 26, 2001, 115 Stat. 388; amended Pub. L. 108–458, title I, § 1071(a)(1)(G), (H), (2)(B), (C), Dec. 17, 2004, 118 Stat. 3689, 3690.)

Editorial Notes
Codification
Section was formerly classified to section 403–5b of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 105B of act July 26, 1947, ch. 343, title I, as added Pub. L. 106–120, title V, § 501(a)(1), Dec. 3, 1999, 113 Stat. 1616, which related to protection of operational files of the National Imagery and Mapping Agency, was renumbered by subsequent acts and transferred. See section 3142 of this title.

Amendments2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(G), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (a)(2). Pub. L. 108–458, § 1071(a)(2)(B), struck out “of Central Intelligence” after “Director”.
Subsec. (b). Pub. L. 108–458, § 1071(a)(2)(C), struck out “of Central Intelligence” after “notice to the Director”.
Pub. L. 108–458, § 1071(a)(1)(H), substituted “with the Director of National Intelligence” for “with the Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3041. Appointment of officials responsible for intelligence-related activities(a) Recommendation of DNI in certain appointments(1) In the event of a vacancy in a position referred to in paragraph (2), the Director of National Intelligence shall recommend to the President an individual for nomination to fill the vacancy.

(2) Paragraph (1) applies to the following positions:(A) The Principal Deputy Director of National Intelligence.

(B) The Director of the Central Intelligence Agency.



(b) Concurrence of DNI in appointments to positions in the intelligence community(1) In the event of a vacancy in a position referred to in paragraph (2), the head of the department or agency having jurisdiction over the position shall obtain the concurrence of the Director of National Intelligence before appointing an individual to fill the vacancy or recommending to the President an individual to be nominated to fill the vacancy. If the Director does not concur in the recommendation, the head of the department or agency concerned may not fill the vacancy or make the recommendation to the President (as the case may be). In the case in which the Director does not concur in such a recommendation, the Director and the head of the department or agency concerned may advise the President directly of the intention to withhold concurrence or to make a recommendation, as the case may be.

(2) Paragraph (1) applies to the following positions:(A) The Director of the National Security Agency.

(B) The Director of the National Reconnaissance Office.

(C) The Director of the National Geospatial-Intelligence Agency.

(D) The Assistant Secretary of State for Intelligence and Research.

(E) The Director of the Office of Intelligence and Counterintelligence of the Department of Energy.

(F) The Assistant Secretary for Intelligence and Analysis of the Department of the Treasury.

(G) The Executive Assistant Director for Intelligence of the Federal Bureau of Investigation or any successor to that position.

(H) The Under Secretary of Homeland Security for Intelligence and Analysis.



(c) Consultation with DNI in certain positions(1) In the event of a vacancy in a position referred to in paragraph (2), the head of the department or agency having jurisdiction over the position shall consult with the Director of National Intelligence before appointing an individual to fill the vacancy or recommending to the President an individual to be nominated to fill the vacancy.

(2) Paragraph (1) applies to the following positions:(A) The Director of the Defense Intelligence Agency.

(B) The Assistant Commandant of the Coast Guard for Intelligence.

(C) The Assistant Attorney General designated as the Assistant Attorney General for National Security under section 507A of title 28.



(July 26, 1947, ch. 343, title I, § 106, as added Pub. L. 102–496, title VII, § 706(a), Oct. 24, 1992, 106 Stat. 3195; amended Pub. L. 103–359, title V, § 501(a)(3), Oct. 14, 1994, 108 Stat. 3428; Pub. L. 104–293, title VIII, § 815(a), Oct. 11, 1996, 110 Stat. 3484; Pub. L. 107–108, title III, § 308, Dec. 28, 2001, 115 Stat. 1399; Pub. L. 108–136, div. A, title IX, § 921(e)(5), Nov. 24, 2003, 117 Stat. 1569; Pub. L. 108–177, title I, § 105(c), Dec. 13, 2003, 117 Stat. 2603; Pub. L. 108–458, title I, § 1014, Dec. 17, 2004, 118 Stat. 3663; Pub. L. 109–177, title V, § 506(a)(4), Mar. 9, 2006, 120 Stat. 247; Pub. L. 110–53, title V, § 531(b)(5), Aug. 3, 2007, 121 Stat. 334; Pub. L. 116–92, div. E, title LXVII, §§ 6742(b)(2), 6744(c), Dec. 20, 2019, 133 Stat. 2239, 2241.)

Editorial Notes
Codification
Section was formerly classified to section 403–6 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–92, § 6742(b)(2)(A), made technical amendment to section designation in original.
Subsec. (b)(2)(E). Pub. L. 116–92, § 6744(c)(1), inserted “and Counterintelligence” after “Office of Intelligence”.
Subsec. (b)(2)(F) to (H). Pub. L. 116–92, § 6744(c)(2), (3), redesignated subpars. (G) to (I) as (F) to (H), respectively, and struck out former subpar. (F) which read as follows: “The Director of the Office of Counterintelligence of the Department of Energy.”
Subsec. (b)(2)(I). Pub. L. 116–92, § 6744(c)(3), redesignated subpar. (I) as (H).
Pub. L. 116–92, § 6742(b)(2)(B), realigned margin.
2007—Subsec. (b)(2)(I). Pub. L. 110–53 amended subpar. (I) generally. Prior to amendment, subpar. (I) read as follows: “The Assistant Secretary of Homeland Security for Information Analysis.”
2006—Subsec. (c)(2)(C). Pub. L. 109–177 added subpar. (C).
2004—Pub. L. 108–458 amended text generally, substituting provisions relating to involvement of Director of National Intelligence in appointments, consisting of subsecs. (a) to (c), for provisions relating to involvement of Director of Central Intelligence in appointments, consisting of subsecs. (a) and (b).
2003—Subsec. (a)(2)(C). Pub. L. 108–136 substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
Subsec. (b)(2)(E). Pub. L. 108–177 added subpar. (E).
2001—Subsec. (b)(2)(C), (D). Pub. L. 107–108 added subpars. (C) and (D) and struck out former subpar. (C) which read as follows: “The Director of the Office of Nonproliferation and National Security of the Department of Energy.”.
1996—Pub. L. 104–293 amended section generally, substituting provisions relating to appointment of individuals responsible for intelligence-related activities for provisions relating to administrative provisions pertaining to defense elements within the intelligence community.
1994—Subsec. (b). Pub. L. 103–359 substituted “Central Imagery Office” for “central imagery authority” in heading and text.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out as an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3041a. Director of the National Reconnaissance Office(a) In generalThere is a Director of the National Reconnaissance Office.


(b) AppointmentThe Director of the National Reconnaissance Office shall be appointed by the President, by and with the advice and consent of the Senate.


(c) Functions and dutiesThe Director of the National Reconnaissance Office shall be the head of the National Reconnaissance Office and shall discharge such functions and duties as are provided by this chapter or otherwise by law or executive order.


(d) Advisory Board(1) EstablishmentThere is established in the National Reconnaissance Office an advisory board (in this section referred to as the “Board”).


(2) DutiesThe Board shall—(A) study matters relating to the mission of the National Reconnaissance Office, including with respect to promoting innovation, competition, and resilience in space, overhead reconnaissance, acquisition, and other matters; and

(B) advise and report directly to the Director with respect to such matters.


(3) Members(A) Number and appointment(i) In generalThe Board shall be composed of five members appointed by the Director from among individuals with demonstrated academic, government, business, or other expertise relevant to the mission and functions of the National Reconnaissance Office.


(ii) NotificationNot later than 30 days after the date on which the Director appoints a member to the Board, the Director shall notify the congressional intelligence committees and the congressional defense committees (as defined in section 101(a) of title 10) of such appointment.



(B) TermsEach member shall be appointed for a term of 2 years. Except as provided by subparagraph (C), a member may not serve more than three terms.


(C) VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.


(D) ChairThe Board shall have a Chair, who shall be appointed by the Director from among the members.


(E) Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5.


(F) Executive secretaryThe Director may appoint an executive secretary, who shall be an employee of the National Reconnaissance Office, to support the Board.



(4) MeetingsThe Board shall meet not less than quarterly, but may meet more frequently at the call of the Director.


(5) ReportsNot later than March 31 of each year, the Board shall submit to the Director and to the congressional intelligence committees a report on the activities and significant findings of the Board during the preceding year.


(6) Nonapplicability of certain requirementsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board.


(7) TerminationThe Board shall terminate on the date that is 3 years after the date of the first meeting of the Board.



(July 26, 1947, ch. 343, title I, § 106A, as added Pub. L. 113–126, title IV, § 411(a), July 7, 2014, 128 Stat. 1409; amended Pub. L. 116–92, div. E, title LXIV, § 6433(a), Dec. 20, 2019, 133 Stat. 2200.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
The Federal Advisory Committee Act, referred to in subsec. (d)(6), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2019—Subsec. (d). Pub. L. 116–92 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 2014, and applicable upon the earlier of the date of the first nomination by the President of an individual to serve as the Director of the National Reconnaissance Office that occurs on or after Oct. 1, 2014, or the date of the cessation of the performance of the duties of the Director of the National Reconnaissance Office by the individual performing such duties on Oct. 1, 2014, subject to an exception for initial nominations, see section 413 of Pub. L. 113–126, set out as an Effective Date of 2014 Amendment note under section 8G of the Inspector General Act of 1978, Pub. L. 95–452, in the Appendix to Title 5, Government Organization and Employees.

Initial AppointmentsPub. L. 116–92, div. E, title LXIV, § 6433(b), Dec. 20, 2019, 133 Stat. 2201, provided that: “Not later than 180 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of the National Reconnaissance Office shall appoint the initial five members to the advisory board under subsection (d) of section 106A of the National Security Act of 1947 (50 U.S.C. 3041a), as added by subsection (a).”


Position of Importance and ResponsibilityPub. L. 113–126, title IV, § 411(b), July 7, 2014, 128 Stat. 1409, provided that:
“(1) In general.—The President may designate the Director of the National Reconnaissance Office as a position of importance and responsibility under section 601 of title 10, United States Code.

“(2) Effective date.—Paragraph (1) shall take effect on the date of the enactment of this Act [July 7, 2014].”






§ 3042. Repealed. Pub. L. 116–92, div. E, title LXVII, § 6742(b)(3), Dec. 20, 2019, 133 Stat. 2240

Section, act July 26, 1947, ch. 343, title I, § 107, formerly § 103, 61 Stat. 499; Sept. 3, 1954, ch. 1263, § 50, 68 Stat. 1244; renumbered § 107, Pub. L. 102–496, title VII, § 705(a)(2), Oct. 24, 1992, 106 Stat. 3190, related to emergency preparedness functions of the Director of the Office of Defense Mobilization.



§ 3043. Annual national security strategy report(a) Transmittal to Congress(1) The President shall transmit to Congress each year a comprehensive report on the national security strategy of the United States (hereinafter in this section referred to as a “national security strategy report”).

(2) The national security strategy report for any year shall be transmitted on the date on which the President submits to Congress the budget for the next fiscal year under section 1105 of title 31.

(3) Not later than 150 days after the date on which a new President takes office, the President shall transmit to Congress a national security strategy report under this section. That report shall be in addition to the report for that year transmitted at the time specified in paragraph (2).


(b) ContentsEach national security strategy report shall set forth the national security strategy of the United States and shall include a comprehensive description and discussion of the following:(1) The worldwide interests, goals, and objectives of the United States that are vital to the national security of the United States.

(2) The foreign policy, worldwide commitments, and national defense capabilities of the United States necessary to deter aggression and to implement the national security strategy of the United States.

(3) The proposed short-term and long-term uses of the political, economic, military, and other elements of the national power of the United States to protect or promote the interests and achieve the goals and objectives referred to in paragraph (1).

(4) The adequacy of the capabilities of the United States to carry out the national security strategy of the United States, including an evaluation of the balance among the capabilities of all elements of the national power of the United States to support the implementation of the national security strategy.

(5) Such other information as may be necessary to help inform Congress on matters relating to the national security strategy of the United States.


(c) Classified and unclassified formEach national security strategy report shall be transmitted to Congress in classified form, but may include an unclassified summary.


(July 26, 1947, ch. 343, title I, § 108, formerly § 104, as added Pub. L. 99–433, title VI, § 603(a)(1), Oct. 1, 1986, 100 Stat. 1074; renumbered § 108, Pub. L. 102–496, title VII, § 705(a)(2), Oct. 24, 1992, 106 Stat. 3190; amended Pub. L. 106–65, div. A, title IX, § 901(b), Oct. 5, 1999, 113 Stat. 717; Pub. L. 114–328, div. A, title IX, § 944, Dec. 23, 2016, 130 Stat. 2371; Pub. L. 116–92, div. E, title LXVII, § 6742(b)(4), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes
Codification
Section was formerly classified to section 404a of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (c). Pub. L. 116–92 substituted “to Congress in classified form, but may include an unclassified summary” for “in both a classified and an unclassified form”.
2016—Subsec. (c). Pub. L. 114–328, which directed substitution of “to Congress in classified form, but may include an unclassified summary” for “in both a classified form and an unclassified form”, could not be executed because the words “in both a classified form and an unclassified form” did not appear in text.
1999—Subsec. (a)(3). Pub. L. 106–65 added par. (3).

Statutory Notes and Related Subsidiaries
National Security Planning Guidance To Deny Safe Havens to Al-Qaeda and Its Violent Extremist AffiliatesPub. L. 112–81, div. A, title X, § 1032, Dec. 31, 2011, 125 Stat. 1571, as amended by Pub. L. 113–291, div. A, title XII, § 1262, Dec. 19, 2014, 128 Stat. 3580, provided that:
“(a) Purpose.—The purpose of this section is to improve interagency strategic planning and execution to more effectively integrate efforts to deny safe havens and strengthen at-risk states to further the goals of the National Security Strategy related to the disruption, dismantlement, and defeat of al-Qaeda and its violent extremist affiliates.

“(b) National Security Planning Guidance.—“(1) Guidance required.—The President shall issue classified or unclassified national security planning guidance in support of objectives stated in the national security strategy report submitted to Congress by the President pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 404a) [now 50 U.S.C. 3043] to deny safe havens to al-Qaeda and its violent extremist affiliates and to strengthen at-risk states. Such guidance shall serve as the strategic plan that governs United States and coordinated international efforts to enhance the capacity of governmental and nongovernmental entities to work toward the goal of eliminating the ability of al-Qaeda and its violent extremist affiliates to establish or maintain safe havens.

“(2) Contents of guidance.—The guidance required under paragraph (1) shall include each of the following:“(A) A prioritized list of specified geographic areas that the President determines are necessary to address and an explicit discussion and list of the criteria or rationale used to prioritize the areas on the list, including a discussion of the conditions that would hamper the ability of the United States to strengthen at-risk states or other entities in such areas.

“(B) For each specified geographic area, a description, analysis, and discussion of the core problems and contributing issues that allow or could allow al-Qaeda and its violent extremist affiliates to use the area as a safe haven from which to plan and launch attacks, engage in propaganda, or raise funds and other support, including any ongoing or potential radicalization of the population, or to use the area as a key transit route for personnel, weapons, funding, or other support.

“(C) For each specified geographic area, a description of the following:“(i) The feasibility of conducting multilateral programs to train and equip the military forces of relevant countries in the area.

“(ii) The authority and funding that would be required to support such programs.

“(iii) How such programs would be implemented.

“(iv) How such programs would support the national security priorities and interests of the United States and complement other efforts of the United States Government in the area and in other specified geographic areas.


“(D) A list of short-term, mid-term, and long-term goals for each specified geographic area, prioritized by importance.

“(E) A description of the role and mission of each Federal department and agency involved in executing the guidance, including the Departments of Defense, Justice, Treasury, and State and the Agency for International Development.

“(F) A description of gaps in United States capabilities to meet the goals listed pursuant to subparagraph (D), and the extent to which those gaps can be met through coordination with nongovernmental, international, or private sector organizations, entities, or companies.


“(3) Review and update of guidance.—The President shall review and update the guidance required under paragraph (1) as necessary. Any such review shall address each of the following:“(A) The overall progress made toward achieving the goals listed pursuant to paragraph (2)(D), including an overall assessment of the progress in denying a safe haven to al-Qaeda and its violent extremist affiliates.

“(B) The performance of each Federal department and agency involved in executing the guidance.

“(C) The performance of the unified country team and appropriate combatant command, or in the case of a cross-border effort, country teams in the area and the appropriate combatant command.

“(D) Any addition to, deletion from, or change in the order of the prioritized list maintained pursuant to paragraph (2)(A).


“(4) Report.—“(A) In general.—Not later than 180 days after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015 [Dec. 19, 2014], the President shall submit to the appropriate congressional committees a report that contains a detailed summary of the national security planning guidance required under paragraph (1), including any updates thereto.

“(B) Form.—The report may include a classified annex as determined to be necessary by the President.

“(C) Definition.—In this paragraph, the term ‘appropriate congressional committees’ means—“(i) the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives]; and

“(ii) the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.



“(5) Specified geographic area defined.—In this subsection, the term ‘specified geographic area’ means any country, subnational territory, or region—“(A) that serves or may potentially serve as a safe haven for al-Qaeda or a violent extremist affiliate of al-Qaeda—“(i) from which to plan and launch attacks, engage in propaganda, or raise funds and other support; or

“(ii) for use as a key transit route for personnel, weapons, funding, or other support; and


“(B) over which one or more governments or entities exert insufficient governmental or security control to deny al-Qaeda and its violent extremist affiliates the ability to establish a large scale presence.”






Implementation Plan for Whole-of-Government Vision Prescribed in the National Security StrategyPub. L. 112–81, div. A, title X, § 1072, Dec. 31, 2011, 125 Stat. 1592, as amended by Pub. L. 114–92, div. A, title X, § 1076(d), Nov. 25, 2015, 129 Stat. 998, provided that:
“(a) Implementation Plan.—Not later than 270 days after the date of the enactment of this Act [Dec. 31, 2011], the President shall submit to the appropriate congressional committees an implementation plan for achieving the whole-of-government integration vision prescribed in the President’s National Security Strategy of May 2010. The implementation plan shall include—“(1) a description of ongoing and future actions planned to be taken by the President and the Executive agencies to implement organizational changes, programs, and any other efforts to achieve each component of the whole-of-government vision prescribed in the National Security Strategy;

“(2) a timeline for specific actions taken and planned to be taken by the President and the Executive agencies to implement each component of the whole-of-government vision prescribed in the National Security Strategy;

“(3) an outline of specific actions desired or required to be taken by Congress to achieve each component of the whole-of-government vision prescribed in the National Security Strategy, including suggested timing and sequencing of actions proposed for Congress and the Executive agencies;

“(4) any progress made and challenges or obstacles encountered since May 2010 in implementing each component of the whole-of-government vision prescribed in the National Security Strategy; and

“(5) such other information as the President determines is necessary to understand progress in implementing each component of the whole-of-government vision prescribed in the National Security Strategy.


“(b) Definitions.—In this section:“(1) The term ‘appropriate congressional committees’ means—“(A) the congressional defense committees [Committees on Armed Services and Appropriations of the Senate and the House of Representatives];

“(B) the Committee on Foreign Relations, Select Committee on Intelligence, Committee on Homeland Security and Government Affairs, Committee on the Budget, Committee on the Judiciary, and Committee on Appropriations in the Senate; and

“(C) the Committee on Foreign Affairs, Permanent Select Committee on Intelligence, Committee on Homeland Security, Committee on the Budget, Committee on the Judiciary, Committee on Oversight and Government Reform, and Committee on Appropriations in the House of Representatives.


“(2) The term ‘Executive agency’ has the meaning given that term by section 105 of title 5, United States Code.”





National Commission on the Future Role of United States Nuclear Weapons, Problems of Command, Control, and Safety of Soviet Nuclear Weapons, and Reduction of Nuclear WeaponsPub. L. 102–172, title VIII, § 8132, Nov. 26, 1991, 105 Stat. 1208, provided for establishment of a National Commission which was to submit to Congress, not later than May 1, 1993, a final report containing an assessment and recommendations regarding role of, and requirements for, nuclear weapons in security strategy of United States as result of significant changes in former Warsaw Pact, former Soviet Union, and Third World, including possibilities for international cooperation with former Soviet Union regarding such problems, and safeguards to protect against accidental or unauthorized use of nuclear weapons, further directed Commission to obtain study from National Academy of Sciences on these matters, further authorized establishment of joint working group comprised of experts from governments of United States and former Soviet Union which was to meet on regular basis and provide recommendations regarding these matters, and further provided for composition of Commission as well as powers, procedures, personnel matters, appropriations, and termination of Commission upon submission of its final report.



§ 3043a. National intelligence strategy(a) In generalBeginning in 2017, and once every 4 years thereafter, the Director of National Intelligence shall develop a comprehensive national intelligence strategy to meet national security objectives for the following 4-year period, or a longer period, if appropriate.


(b) RequirementsEach national intelligence strategy required by subsection (a) shall—(1) delineate a national intelligence strategy consistent with—(A) the most recent national security strategy report submitted pursuant to section 3043 of this title;

(B) the strategic plans of other relevant departments and agencies of the United States; and

(C) other relevant national-level plans;


(2) address matters related to national and military intelligence, including counterintelligence;

(3) identify the major national security missions that the intelligence community is currently pursuing and will pursue in the future to meet the anticipated security environment;

(4) describe how the intelligence community will utilize personnel, technology, partnerships, and other capabilities to pursue the major national security missions identified in paragraph (3);

(5) assess current, emerging, and future threats to the intelligence community, including threats from foreign intelligence and security services and insider threats;

(6) outline the organizational roles and missions of the elements of the intelligence community as part of an integrated enterprise to meet customer demands for intelligence products, services, and support;

(7) identify sources of strategic, institutional, programmatic, fiscal, and technological risk; and

(8) analyze factors that may affect the intelligence community’s performance in pursuing the major national security missions identified in paragraph (3) during the following 10-year period.


(c) Submission to CongressThe Director of National Intelligence shall submit to the congressional intelligence committees a report on each national intelligence strategy required by subsection (a) not later than 45 days after the date of the completion of such strategy.


(July 26, 1947, ch. 343, title I, § 108A, as added Pub. L. 113–293, title III, § 303(a), Dec. 19, 2014, 128 Stat. 3994.)

§ 3043b. Annual reports on worldwide threats(a) Definition of appropriate congressional committeesIn this section, the term “appropriate congressional committees” means—(1) the congressional intelligence committees; and

(2) the Committees on Armed Services of the House of Representatives and the Senate.


(b) Annual reportsNot later than the first Monday in February 2021, and each year thereafter, the Director of National Intelligence, in coordination with the heads of the elements of the intelligence community, shall submit to the appropriate congressional committees a report containing an assessment of the intelligence community with respect to worldwide threats to the national security of the United States.


(c) FormEach report under subsection (b) shall be submitted in unclassified form, but may include a classified annex only for the protection of intelligence sources and methods relating to the matters contained in the report.


(d) Hearings(1) Open hearingsUpon request by the appropriate congressional committees, the Director (and any other head of an element of the intelligence community determined appropriate by the committees in consultation with the Director) shall testify before such committees in an open setting regarding a report under subsection (b).


(2) Closed hearingsAny information that may not be disclosed during an open hearing under paragraph (1) in order to protect intelligence sources and methods may instead be discussed in a closed hearing that immediately follows such open hearing.



(July 26, 1947, ch. 343, title I, § 108B, as added Pub. L. 116–260, div. W, title VI, § 617(a), Dec. 27, 2020, 134 Stat. 2400.)

§ 3044. Software licensing(a) Requirement for inventories of software licensesThe chief information officer of each element of the intelligence community, in consultation with the Chief Information Officer of the Intelligence Community, shall biennially—(1) conduct an inventory of all existing software licenses of such element, including utilized and unutilized licenses;

(2) assess the actions that could be carried out by such element to achieve the greatest possible economies of scale and associated cost savings in software procurement and usage, including—(A) increasing the centralization of the management of software licenses;

(B) increasing the regular tracking and maintaining of comprehensive inventories of software licenses using automated discovery and inventory tools and metrics;

(C) analyzing software license data to inform investment decisions; and

(D) providing appropriate personnel with sufficient software licenses management training; and


(3) submit to the Chief Information Officer of the Intelligence Community each inventory required by paragraph (1) and each assessment required by paragraph (2).


(b) Inventories by the Chief Information Officer of the Intelligence CommunityThe Chief Information Officer of the Intelligence Community, based on the inventories and assessments required by subsection (a), shall biennially—(1) compile an inventory of all existing software licenses of the intelligence community, including utilized and unutilized licenses;

(2) assess the actions that could be carried out by the intelligence community to achieve the greatest possible economies of scale and associated cost savings in software procurement and usage, including—(A) increasing the centralization of the management of software licenses;

(B) increasing the regular tracking and maintaining of comprehensive inventories of software licenses using automated discovery and inventory tools and metrics;

(C) analyzing software license data to inform investment decisions; and

(D) providing appropriate personnel with sufficient software licenses management training; and


(3) based on the assessment required under paragraph (2), make such recommendations with respect to software procurement and usage to the Director of National Intelligence as the Chief Information Officer considers appropriate.


(c) Reports to CongressThe Chief Information Officer of the Intelligence Community shall submit to the congressional intelligence committees a copy of each inventory compiled under subsection (b)(1).


(d) Implementation of recommendationsNot later than 180 days after the date on which the Director of National Intelligence receives recommendations from the Chief Information Officer of the Intelligence Community in accordance with subsection (b)(3), the Director of National Intelligence shall, to the extent practicable, issue guidelines for the intelligence community on software procurement and usage based on such recommendations.


(July 26, 1947, ch. 343, title I, § 109, as added Pub. L. 113–126, title III, § 307(a), July 7, 2014, 128 Stat. 1396; amended Pub. L. 113–293, title III, § 304, Dec. 19, 2014, 128 Stat. 3995.)

Editorial Notes
Prior ProvisionsA prior section 3044, act July 26, 1947, ch. 343, title I, § 109, as added Pub. L. 103–178, title III, § 304(a), Dec. 3, 1993, 107 Stat. 2034; amended Pub. L. 104–293, title VIII, § 803(a), (b)(1), Oct. 11, 1996, 110 Stat. 3475, 3476; Pub. L. 106–65, div. A, title X, § 1067(16), Oct. 5, 1999, 113 Stat. 775; Pub. L. 107–306, title VIII, § 811(b)(1)(B), Nov. 27, 2002, 116 Stat. 2422, related to annual report on intelligence, prior to repeal by Pub. L. 111–259, title III, § 347(a), Oct. 7, 2010, 124 Stat. 2698.

Amendments2014—Subsec. (a)(2). Pub. L. 113–293, § 304(1), substituted “usage, including—” for “usage; and” in introductory provisions and added subpars. (A) to (D).
Subsec. (b)(2). Pub. L. 113–293, § 304(2)(B), substituted “usage, including—” for “usage.” in introductory provisions and added subpars. (A) to (D).
Subsec. (b)(3). Pub. L. 113–293, § 304(2)(A), (C), added par. (3).
Subsec. (d). Pub. L. 113–293, § 304(3), added subsec. (d).

Statutory Notes and Related Subsidiaries
Initial InventoryPub. L. 113–126, title III, § 307(b), July 7, 2014, 128 Stat. 1397, provided that:
“(1) Intelligence community elements.—“(A) Date.—Not later than 120 days after the date of the enactment of this Act [July 7, 2014], the chief information officer of each element of the intelligence community shall complete the initial inventory, assessment, and submission required under section 109(a) of the National Security Act of 1947 [50 U.S.C. 3044(a)], as added by subsection (a) of this section.

“(B) Basis.—The initial inventory conducted for each element of the intelligence community under section 109(a)(1) of the National Security Act of 1947 [50 U.S.C. 3044(a)(1)], as added by subsection (a) of this section, shall be based on the inventory of software licenses conducted pursuant to section 305 of the Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277; 126 Stat. 2472) for such element.


“(2) Chief information officer of the intelligence community.—Not later than 180 days after the date of the enactment of this Act [July 7, 2014], the Chief Information Officer of the Intelligence Community shall complete the initial compilation and assessment required under section 109(b) of the National Security Act of 1947 [50 U.S.C. 3044(b)], as added by subsection (a).”



[For definition of “intelligence community” as used in section 307(b) of Pub. L. 113–126, set out above, see section 2 of Pub. L. 113–126, set out as a note under section 3003 of this title.]



§ 3045. National mission of National Geospatial-Intelligence Agency(a) In generalIn addition to the Department of Defense missions set forth in section 442 of title 10, the National Geospatial-Intelligence Agency shall support the geospatial intelligence requirements of the Department of State and other departments and agencies of the United States outside the Department of Defense.


(b) Requirements and prioritiesThe Director of National Intelligence shall establish requirements and priorities governing the collection of national intelligence by the National Geospatial-Intelligence Agency under subsection (a).


(c) Correction of deficienciesThe Director of National Intelligence shall develop and implement such programs and policies as the Director and the Secretary of Defense jointly determine necessary to review and correct deficiencies identified in the capabilities of the National Geospatial-Intelligence Agency to accomplish assigned national missions, including support to the all-source analysis and production process. The Director shall consult with the Secretary of Defense on the development and implementation of such programs and policies. The Secretary shall obtain the advice of the Chairman of the Joint Chiefs of Staff regarding the matters on which the Director and the Secretary are to consult under the preceding sentence.


(July 26, 1947, ch. 343, title I, § 110, formerly § 120, as added Pub. L. 104–201, div. A, title XI, § 1114(b), Sept. 23, 1996, 110 Stat. 2685; renumbered § 110, Pub. L. 105–107, title III, § 303(b), Nov. 20, 1997, 111 Stat. 2252; amended Pub. L. 108–136, div. A, title IX, § 921(c)(2), (e)(6), Nov. 24, 2003, 117 Stat. 1568, 1569; Pub. L. 108–458, title I, § 1071(a)(1)(I), (J), Dec. 17, 2004, 118 Stat. 3689.)

Editorial Notes
Codification
Section was formerly classified to section 404e of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 110 of title I of act July 26, 1947, ch. 343, was classified to section 404g of this title prior to being renumbered section 112 by Pub. L. 105–107, title III, §303(b), Nov. 20, 1997, 111 Stat. 2252. Section 404g of this title was subsequently editorially reclassified and renumbered section 3047 of this title.

Amendments2004—Subsec. (b). Pub. L. 108–458, § 1071(a)(1)(I), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (c). Pub. L. 108–458, § 1071(a)(1)(J), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2003—Pub. L. 108–136, § 921(e)(6)(B), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency” in section catchline.
Subsec. (a). Pub. L. 108–136, § 921(c)(2), (e)(6)(A), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency” and “geospatial intelligence” for “imagery”.
Subsecs. (b), (c). Pub. L. 108–136, § 921(e)(6)(A), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Research Partnership on Activities of People’s Republic of ChinaPub. L. 116–260, div. W, title VI, § 612, Dec. 27, 2020, 134 Stat. 2395, provided that:
“(a) Research Partnership.—“(1) Requirement.—Not later than 180 days after the date of the enactment of this Act [Dec. 27, 2020], the Director of the National Geospatial-Intelligence Agency shall seek to enter into a partnership with an academic or non-profit research institution to—“(A) carry out joint unclassified geospatial intelligence analyses of the activities of the People’s Republic of China that pose risks to the national security interests of the United States; and

“(B) make available on a publicly available internet website unclassified geospatial intelligence products relating to such analyses.


“(2) Elements.—The Director shall ensure that the activities of China analyzed under paragraph (1)(A) include the following:“(A) Any notable developments relating to the global activities of the People’s Liberation Army Ground Force, the People’s Liberation Army Navy, the People’s Liberation Army Air Force, the People’s Liberation Army Rocket Force, the People’s Liberation Army Strategic Support Force, and the Chinese People’s Armed Police Force Coast Guard Corps.

“(B) Infrastructure projects associated with the ‘One Belt, One Road’ Initiative.

“(C) Maritime land reclamation activities conducted by China in the South China Sea, the Indian Ocean region, and the broader maritime commons.

“(D) Matters relevant to global public health and climate security, including—“(i) indications and warnings of disease outbreaks with pandemic potential;

“(ii) the activities of China likely contributing to climate change; and

“(iii) any environmental degradation directly resulting from the practices of China.



“(3) Consortium.—In carrying out paragraph (1), the Director may enter into a partnership with—“(A) one research institution; or

“(B) a consortium of research institutions if the Director determines that the inclusion of multiple institutions will result in more effective research conducted pursuant to this section or improve the outcomes of such research.


“(4) Duration.—The Director shall carry out a partnership under this section for a period that is not less than 10 years following the date of the enactment of this Act.

“(5) Improvements to partnership.—The Director may modify the partnership under paragraph (1) or select a new research institution with which to enter into such a partnership if—“(A) the Director consults with the congressional intelligence committees with respect to the proposed modified or new partnership;

“(B) the modified or new partnership is carried out in accordance with this section; and

“(C) the Director determines that the modified or new partnership will result in more effective research conducted pursuant to this section or improve the outcomes of such research.



“(b) Open-Source Data.—“(1) Identification and publication.—During the life of the partnership under subsection (a), the Director shall regularly—“(A) identify raw, unclassified geospatial data that could improve the research conducted under the partnership if the data was made publicly available; and

“(B) make such data publicly available.


“(2) Consultation.—The Director shall carry out paragraph (1) in consultation with the research institution or consortium of research institutions involved with the partnership under subsection (a).


“(c) Briefings.—Not later than 270 days after the date of the enactment of this Act, and annually thereafter during the life of the partnership under subsection (a), the Director shall provide to the appropriate congressional committees a briefing on the partnership. Each such briefing shall include the following:“(1) The outcomes of research conducted under the partnership.

“(2) Identification of the actions that have been taken to increase the quantity and quality of unclassified geospatial analysis products made publicly available under the partnership, including the quantity and types of raw data the partnership has made publicly available.

“(3) Identification of actual and projected costs to carry out the partnership.


“(d) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the congressional intelligence committees [Select Committee on Intelligence and Committee on Appropriations of the Senate and Permanent Select Committee on Intelligence and Committee on Appropriations of the House of Representatives];

“(2) Committee on Foreign Relations and the Subcommittee on Defense of the Committee on Appropriations of the Senate; and

“(3) Committee on Foreign Affairs and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.”







§ 3046. Repealed. Pub. L. 108–458, title I, § 1075, Dec. 17, 2004, 118 Stat. 3694

Section, act July 26, 1947, ch. 343, title I, § 111, formerly § 121, as added Pub. L. 104–201, div. A, title XI, § 1114(c), Sept. 23, 1996, 110 Stat. 2685; renumbered § 111, Pub. L. 105–107, title III, § 303(b), Nov. 20, 1997, 111 Stat. 2252, related to collection tasking authority of Director of Central Intelligence.

Editorial Notes
Codification
Section was formerly classified to section 404f of this title and repealed prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective Date of RepealFor Determination by President that repeal take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Repeal effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3047. Restrictions on intelligence sharing with United Nations(a) Provision of intelligence information to United Nations(1) No United States intelligence information may be provided to the United Nations or any organization affiliated with the United Nations, or to any officials or employees thereof, unless the President certifies to the appropriate committees of Congress that the Director of National Intelligence, in consultation with the Secretary of State and the Secretary of Defense, has established and implemented procedures, and has worked with the United Nations to ensure implementation of procedures, for protecting from unauthorized disclosure United States intelligence sources and methods connected to such information.

(2) Paragraph (1) may be waived upon written certification by the President to the appropriate committees of Congress that providing such information to the United Nations or an organization affiliated with the United Nations, or to any officials or employees thereof, is in the national security interests of the United States.


(b) Delegation of dutiesThe President may not delegate or assign the duties of the President under this section.


(c) Relationship to existing lawNothing in this section shall be construed to—(1) impair or otherwise affect the authority of the Director of National Intelligence to protect intelligence sources and methods from unauthorized disclosure pursuant to section 3024(i) of this title; or

(2) supersede or otherwise affect the provisions of subchapter III of this chapter.


(d) “Appropriate committees of Congress” definedAs used in this section, the term “appropriate committees of Congress” means the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate and the Committee on Foreign Relations and the Permanent Select Committee on Intelligence of the House of Representatives.


(July 26, 1947, ch. 343, title I, § 112, formerly § 110, as added Pub. L. 104–293, title III, § 308(a), Oct. 11, 1996, 110 Stat. 3466; renumbered § 112, Pub. L. 105–107, title III, § 303(b), Nov. 20, 1997, 111 Stat. 2252; amended Pub. L. 107–306, title VIII, § 811(b)(1)(C), Nov. 27, 2002, 116 Stat. 2422; Pub. L. 108–177, title III, §§ 361(b), 377(a), Dec. 13, 2003, 117 Stat. 2625, 2630; Pub. L. 108–458, title I, §§ 1071(a)(1)(K), (L), 1072(a)(4), Dec. 17, 2004, 118 Stat. 3689, 3692; Pub. L. 111–259, title III, § 347(b), Oct. 7, 2010, 124 Stat. 2698; Pub. L. 116–92, div. E, title LXVII, § 6742(b)(5), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes
Codification
Section was formerly classified to section 404g of this title prior to editorial reclassification and renumbering as this section, and to section 404d–1 of this title prior to renumbering by Pub. L. 105–107. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2019—Subsec. (c)(1). Pub. L. 116–92 substituted “section 3024(i)” for “section 3025(c)(7)”.
2010—Subsecs. (b) to (e). Pub. L. 111–259 redesignated subsecs. (c) to (e) as (b) to (d), respectively, and struck out former subsec. (b). Prior to amendment, text of subsec. (b) read as follows:
“(1) The President shall report annually to the appropriate committees of Congress on the types and volume of intelligence provided to the United Nations and the purposes for which it was provided during the period covered by the report. The President shall also report to the appropriate committees of Congress within 15 days after it has become known to the United States Government that there has been an unauthorized disclosure of intelligence provided by the United States to the United Nations.
“(2) The requirement for periodic reports under the first sentence of paragraph (1) shall not apply to the provision of intelligence that is provided only to, and for the use of, appropriately cleared United States Government personnel serving with the United Nations.
“(3) In the case of the annual reports required to be submitted under the first sentence of paragraph (1) to the congressional intelligence committees, the submittal dates for such reports shall be as provided in section 415b of this title.”
2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(K), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (d)(1). Pub. L. 108–458, § 1072(a)(4), which directed amendment of par. (1) by substituting “section 403–1(i)” for “section 403–3(c)(6)”, could not be executed because the words “section 403–3(c)(6)” did not appear after the amendment by Pub. L. 108–177, § 377(a). See 2003 Amendment note below.
Pub. L. 108–458, § 1071(a)(1)(L), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2003—Subsec. (b). Pub. L. 108–177, § 361(b)(1), substituted “Annual” for “Periodic” in heading.
Subsec. (b)(1). Pub. L. 108–177, § 361(b)(2), substituted “annually” for “semiannually”.
Subsec. (b)(3). Pub. L. 108–177, § 361(b)(3), substituted “the annual” for “periodic”.
Subsec. (d)(1). Pub. L. 108–177, § 377(a), substituted “section 403–3(c)(7)” for “section 403–3(c)(6)”.
2002—Subsec. (b)(3). Pub. L. 107–306 added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 2003 AmendmentAmendment by section 361(b) of Pub. L. 108–177 effective Dec. 31, 2003, see section 361(n) of Pub. L. 108–177, set out as a note under section 1611 of Title 10, Armed Forces.



§ 3048. Detail of intelligence community personnel—Intelligence Community Assignment Program(a) Detail(1) Notwithstanding any other provision of law, the head of a department with an element in the intelligence community or the head of an intelligence community agency or element may detail any employee within that department, agency, or element to serve in any position in the Intelligence Community Assignment Program on a reimbursable or a nonreimbursable basis.

(2) Nonreimbursable details may be for such periods as are agreed to between the heads of the parent and host agencies, up to a maximum of three years, except that such details may be extended for a period not to exceed one year when the heads of the parent and host agencies determine that such extension is in the public interest.


(b) Benefits, allowances, travel, incentives(1) An employee detailed under subsection (a) may be authorized any benefit, allowance, travel, or incentive otherwise provided to enhance staffing by the organization from which the employee is detailed.

(2) The head of an agency of an employee detailed under subsection (a) may pay a lodging allowance for the employee subject to the following conditions:(A) The allowance shall be the lesser of the cost of the lodging or a maximum amount payable for the lodging as established jointly by the Director of National Intelligence and—(i) with respect to detailed employees of the Department of Defense, the Secretary of Defense; and

(ii) with respect to detailed employees of other agencies and departments, the head of such agency or department.


(B) The detailed employee maintains a primary residence for the employee’s immediate family in the local commuting area of the parent agency duty station from which the employee regularly commuted to such duty station before the detail.

(C) The lodging is within a reasonable proximity of the host agency duty station.

(D) The distance between the detailed employee’s parent agency duty station and the host agency duty station is greater than 20 miles.

(E) The distance between the detailed employee’s primary residence and the host agency duty station is 10 miles greater than the distance between such primary residence and the employees parent duty station.

(F) The rate of pay applicable to the detailed employee does not exceed the rate of basic pay for grade GS–15 of the General Schedule.



(July 26, 1947, ch. 343, title I, § 113, as added Pub. L. 105–107, title III, § 303(a), Nov. 20, 1997, 111 Stat. 2251; amended Pub. L. 107–108, title III, § 304, Dec. 28, 2001, 115 Stat. 1398; Pub. L. 107–306, title VIII, § 841(a), Nov. 27, 2002, 116 Stat. 2431; Pub. L. 108–458, title I, § 1071(a)(1)(M), Dec. 17, 2004, 118 Stat. 3689.)

Editorial Notes

References in TextGS–15 of the General Schedule, referred to in subsec. (b)(2)(F), is set out under section 5332 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 404h of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (b)(2)(A). Pub. L. 108–458 substituted “Director of National Intelligence” for “Director of Central Intelligence” in introductory provisions.
2002—Subsec. (c). Pub. L. 107–306 struck out heading and text of subsec. (c). Text read as follows: “Not later than March 1, 1999, and annually thereafter, the Director of Central Intelligence shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report describing the detail of intelligence community personnel pursuant to subsection (a) during the 12-month period ending on the date of the report. The report shall set forth the number of personnel detailed, the identity of parent and host agencies or elements, and an analysis of the benefits of the details.”
2001—Subsec. (b). Pub. L. 107–108 designated existing provisions as par. (1) and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective DatePub. L. 105–107, title III, § 303(d), Nov. 20, 1997, 111 Stat. 2252, provided that: “The amendment made by subsection (a) [enacting this section] shall apply to an employee on detail on or after January 1, 1997.”




§ 3049. Non-reimbursable detail of other personnel
An officer or employee of the United States or member of the Armed Forces may be detailed to the staff of an element of the intelligence community funded through the National Intelligence Program from another element of the intelligence community or from another element of the United States Government on a non-reimbursable basis, as jointly agreed to by the heads of the receiving and detailing elements, for a period not to exceed three years. This section does not limit any other source of authority for reimbursable or non-reimbursable details. A non-reimbursable detail made under this section shall not be considered an augmentation of the appropriations of the receiving element of the intelligence community.
(July 26, 1947, ch. 343, title I, § 113A, as added Pub. L. 111–259, title III, § 302(a), Oct. 7, 2010, 124 Stat. 2658; amended Pub. L. 112–18, title III, § 303(a), June 8, 2011, 125 Stat. 226; Pub. L. 112–277, title III, § 303, Jan. 14, 2013, 126 Stat. 2471.)

Editorial Notes
Codification
Section was formerly classified to section 404h–1 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2013—Pub. L. 112–277 substituted “three years.” for “two years.” and inserted at end “A non-reimbursable detail made under this section shall not be considered an augmentation of the appropriations of the receiving element of the intelligence community.”
2011—Pub. L. 112–18 amended section generally. Prior to amendment, text read as follows: “Except as provided in section 402c(g)(2) of this title and section 404h of this title, and notwithstanding any other provision of law, an officer or employee of the United States or member of the Armed Forces may be detailed to the staff of an element of the intelligence community funded through the National Intelligence Program from another element of the intelligence community or from another element of the United States Government on a reimbursable or nonreimbursable basis, as jointly agreed to by the head of the receiving element and the head of the detailing element, for a period not to exceed 2 years.”



§ 3049a. Special pay authority for science, technology, engineering, or mathematics positions(a) Special rates of pay for positions requiring expertise in science, technology, engineering, or mathematics(1) In generalNotwithstanding part III of title 5, the head of each element of the intelligence community may, for one or more categories of positions in such element that require expertise in science, technology, engineering, or mathematics—(A) establish higher minimum rates of pay; and

(B) make corresponding increases in all rates of pay of the pay range for each grade or level, subject to subsection (b) or (c), as applicable.


(2) TreatmentThe special rate supplements resulting from the establishment of higher rates under paragraph (1) shall be basic pay for the same or similar purposes as those specified in section 5305(j) of title 5.



(b) Special rates of pay for cyber positions(1) In generalNotwithstanding subsection (c), the Director of the National Security Agency may establish a special rate of pay—(A) not to exceed the rate of basic pay payable for level II of the Executive Schedule under section 5313 of title 5 if the Director certifies to the Under Secretary of Defense for Intelligence,11 See Change of Name note below. in consultation with the Under Secretary of Defense for Personnel and Readiness, that the rate of pay is for positions that perform functions that execute the cyber mission of the Agency; or

(B) not to exceed the rate of basic pay payable for the Vice President of the United States under section 104 of title 3 if the Director certifies to the Secretary of Defense, by name, individuals that have advanced skills and competencies and that perform critical functions that execute the cyber mission of the Agency.


(2) Pay limitationEmployees receiving a special rate under paragraph (1) shall be subject to an aggregate pay limitation that parallels the limitation established in section 5307 of title 5, except that—(A) any allowance, differential, bonus, award, or other similar cash payment in addition to basic pay that is authorized under title 10 (or any other applicable law in addition to title 5, excluding the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.)) shall also be counted as part of aggregate compensation; and

(B) aggregate compensation may not exceed the rate established for the Vice President of the United States under section 104 of title 3.


(3) Limitation on number of recipientsThe number of individuals who receive basic pay established under paragraph (1)(B) may not exceed 100 at any time.


(4) Limitation on use as comparative referenceNotwithstanding any other provision of law, special rates of pay and the limitation established under paragraph (1)(B) may not be used as comparative references for the purpose of fixing the rates of basic pay or maximum pay limitations of qualified positions under section 1599f of title 10 or section 226 22 See References in Text note below. of the Homeland Security Act of 2002 (6 U.S.C. 147).



(c) Maximum special rate of payExcept as provided in subsection (b), a minimum rate of pay established for a category of positions under subsection (a) may not exceed the maximum rate of basic pay (excluding any locality-based comparability payment under section 5304 of title 5 or similar provision of law) for the position in that category of positions without the authority of subsection (a) by more than 30 percent, and no rate may be established under this section in excess of the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5.


(d) Notification of removal from special rate of payIf the head of an element of the intelligence community removes a category of positions from coverage under a rate of pay authorized by subsection (a) or (b) after that rate of pay takes effect—(1) the head of such element shall provide notice of the loss of coverage of the special rate of pay to each individual in such category; and

(2) the loss of coverage will take effect on the first day of the first pay period after the date of the notice.


(e) Revision of special rates of paySubject to the limitations in this section, rates of pay established under this section by the head of the element of the intelligence community may be revised from time to time by the head of such element and the revisions have the force and effect of statute.


(f) RegulationsThe head of each element of the intelligence community shall promulgate regulations to carry out this section with respect to such element, which shall, to the extent practicable, be comparable to the regulations promulgated to carry out section 5305 of title 5.


(g) Reports(1) Requirement for reportsNot later than 90 days after the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019,2 the head of each element of the intelligence community shall submit to the congressional intelligence committees a report on any rates of pay established for such element under this section.


(2) ContentsEach report required by paragraph (1) shall contain for each element of the intelligence community—(A) a description of any rates of pay established under subsection (a) or (b); and

(B) the number of positions in such element that will be subject to such rates of pay.



(July 26, 1947, ch. 343, title I, § 113B, as added Pub. L. 115–31, div. N, title III, § 305(a), May 5, 2017, 131 Stat. 811; amended Pub. L. 116–92, div. E, title LXIII, § 6303, Dec. 20, 2019, 133 Stat. 2186.)

Editorial Notes

References in TextThe Fair Labor Standards Act of 1938, referred to in subsec. (b)(2)(A), is act June 25, 1938, ch. 676, 52 Stat. 1060, which is classified generally to chapter 8 (§ 201 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see section 201 of Title 29 and Tables.
Section 226 of the Homeland Security Act of 2002, referred to in subsec. (b)(4), which was formerly classified to section 147 of Title 6, Domestic Security, was renumbered section 2208 of the Act by Pub. L. 115–278, § 2(g)(2)(I), Nov. 16, 2018, 132 Stat. 4178, and transferred to section 658 of Title 6.
The date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019, referred to in subsec. (g)(1), probably means the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020, div. E of Pub. L. 116–92, which was approved Dec. 20, 2019.

Amendments2019—Subsec. (a). Pub. L. 116–92, § 6303(1), amended subsec. (a) generally. Prior to amendment, text read as follows: “Notwithstanding part III of title 5, the head of each element of the intelligence community may establish higher minimum rates of pay for 1 or more categories of positions in such element that require expertise in science, technology, engineering, or mathematics (STEM).”
Subsec. (b). Pub. L. 116–92, § 6303(3), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 116–92, § 6303(2), (4), redesignated subsec. (b) as (c) and substituted “Except as provided in subsection (b), a minimum” for “A minimum”. Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 116–92, § 6303(2), (5), redesignated subsec. (c) as (d) and inserted “or (b)” after “by subsection (a)” in introductory provisions. Former subsec. (d) redesignated (e).
Subsecs. (e), (f). Pub. L. 116–92, § 6303(2), redesignated subsecs. (d) and (e) as (e) and (f), respectively. Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 116–92, § 6303(2), redesignated subsec. (f) as (g).
Subsec. (g)(1). Pub. L. 116–92, § 6303(6)(A), substituted “Not later than 90 days after the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019” for “Not later than 90 days after May 5, 2017”.
Subsec. (g)(2)(A). Pub. L. 116–92, § 6303(6)(B), inserted “or (b)” after “subsection (a)”.

Statutory Notes and Related Subsidiaries

Change of Name
Under Secretary of Defense for Intelligence redesignated and references deemed to refer to Under Secretary of Defense for Intelligence and Security, see section 1621(a) of Pub. L. 116–92, set out as a note under section 137 of Title 10, Armed Forces.



§ 3050. Annual report on hiring and retention of minority employees(a) In general The Director of National Intelligence shall, on an annual basis, submit to Congress a report on the employment of covered persons within each element of the intelligence community for the preceding fiscal year and the preceding 5 fiscal years.


(b) Content Each such report shall include data, disaggregated by category of covered person and by element of the intelligence community, on the following:(1) Of all individuals employed in the element during the fiscal year involved, the aggregate percentage of such individuals who are covered persons.

(2) Of all individuals employed in the element during the fiscal year involved at the levels referred to in subparagraphs (A) and (B), the percentage of covered persons employed at such levels:(A) Positions at levels 1 through 15 of the General Schedule.

(B) Positions at levels above GS–15.


(3) Of all individuals hired by the element involved during the fiscal year involved, the percentage of such individuals who are covered persons.


(c) Form Each such report shall be submitted in unclassified form, but may contain a classified annex.


(d) Construction Nothing in this section shall be construed as providing for the substitution of any similar report required under another provision of law.


(e) “Covered persons” defined In this section the term “covered persons” means—(1) racial and ethnic minorities;

(2) women; and

(3) individuals with disabilities.


(July 26, 1947, ch. 343, title I, § 114, as added Pub. L. 105–272, title III, § 307(a), Oct. 20, 1998, 112 Stat. 2401; amended Pub. L. 107–306, title III, §§ 324, 353(b)(6), title VIII, §§ 811(b)(1)(D), 821, 822, Nov. 27, 2002, 116 Stat. 2393, 2402, 2422, 2426, 2427; Pub. L. 108–177, title III, § 361(c), (d), Dec. 13, 2003, 117 Stat. 2625; Pub. L. 108–458, title I, § 1071(a)(1)(N), (O), (3)(A), (7), Dec. 17, 2004, 118 Stat. 3689, 3690; Pub. L. 112–277, title III, § 310(a)(2), Jan. 14, 2013, 126 Stat. 2474; Pub. L. 113–126, title III, § 329(a)(1), (c)(2), July 7, 2014, 128 Stat. 1405, 1406; Pub. L. 116–92, div. E, title LVII, § 5704(a), Dec. 20, 2019, 133 Stat. 2162.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (b)(2), is set out under section 5332 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 404i of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2019—Subsec. (a). Pub. L. 116–92, § 5704(a)(1), inserted “and the preceding 5 fiscal years” after “fiscal year”.
Subsec. (b). Pub. L. 116–92, § 5704(a)(2), substituted “data, disaggregated by category of covered person and by element of the intelligence community,” for “disaggregated data by category of covered person from each element of the intelligence community” in introductory provisions.
2014—Pub. L. 113–126, § 329(c)(2)(A), substituted “Annual report on hiring and retention of minority employees” for “Additional annual reports from the Director of National Intelligence” in section catchline.
Subsec. (a). Pub. L. 113–126, § 329(c)(2)(B), (C), struck out subsec. (a) designation and heading “Annual report on hiring and retention of minority employees” and redesignated par. (1) as subsec. (a). Former pars. (2) to (5) redesignated subsecs. (b) to (e), respectively.
Subsec. (b). Pub. L. 113–126, § 329(c)(2)(C), (D), redesignated subsec. (a)(2) as (b), redesignated subpars. (A) to (C) of former subsec. (a)(2) as pars. (1) to (3), respectively, of subsec. (b), and in par. (2) as redesignated, substituted “subparagraphs (A) and (B)” for “clauses (i) and (ii)” in introductory provisions and redesignated cls. (i) and (ii) as subpars. (A) and (B), respectively.
Pub. L. 113–126, § 329(a)(1), struck out subsec. (b) which related to annual report on threat of attack on the United States using weapons of mass destruction.
Subsec. (c). Pub. L. 113–126, § 329(c)(2)(C), redesignated subsec. (a)(3) as (c).
Subsec. (d). Pub. L. 113–126, § 329(c)(2)(C), (E), redesignated subsec. (a)(4) as (d) and substituted “section” for “subsection”.
Subsec. (e). Pub. L. 113–126, § 329(c)(2)(C), (F), redesignated subsec. (a)(5) as (e), substituted “section” for “subsection,” in introductory provisions, and redesignated subpars. (A) to (C) of former subsec. (a)(5) as pars. (1) to (3), respectively, of subsec. (e).
2013—Pub. L. 112–277 redesignated subsecs. (b) and (c) as (a) and (b), respectively, struck out former subsec. (a) which required annual reports on the safety and security of Russian nuclear facilities and nuclear military forces, and struck out subsec. (d) which defined the term “congressional leadership”.
2004—Pub. L. 108–458, § 1071(a)(7), substituted “Additional annual reports from the Director of National Intelligence” for “Additional annual reports from the Director of Central Intelligence” in section catchline.
Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(N), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b)(1). Pub. L. 108–458, § 1071(a)(1)(O), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (c)(1). Pub. L. 108–458, § 1071(a)(3)(A), substituted “Director of National Intelligence” for “Director”.
2003—Subsec. (a). Pub. L. 108–177, § 361(c), redesignated subsec. (b) as (a) and struck out former subsec. (a), which related to annual reports on intelligence community cooperation with Federal law enforcement agencies.
Subsecs. (b), (c). Pub. L. 108–177, § 361(c)(2), redesignated subsecs. (c) and (d) as (b) and (c), respectively. Former subsec. (b) redesignated (a).
Subsec. (d). Pub. L. 108–177, § 361(d), redesignated subsec. (e) as (d) and struck out former subsec. (d), which related to annual reports on covert leases of the intelligence community.
Pub. L. 108–177, § 361(c)(2), redesignated subsec. (e) as (d). Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 108–177, § 361(d)(2), redesignated subsec. (e) as (d).
Pub. L. 108–177, § 361(c)(2), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (f). Pub. L. 108–177, § 361(c)(2), redesignated subsec. (f) as (e).
2002—Subsec. (a)(1). Pub. L. 107–306, § 811(b)(1)(D)(i)(I), struck out “the congressional intelligence committees and” before “the congressional leadership”.
Subsec. (a)(2) to (4). Pub. L. 107–306, § 811(b)(1)(D)(i)(II), (III), added par. (2) and redesignated former pars. (2) and (3) as (3) and (4), respectively.
Subsec. (b)(1). Pub. L. 107–306, § 811(b)(1)(D)(ii), substituted “submit to the congressional leadership on an annual basis, and to the congressional intelligence committees on the date each year provided in section 415b of this title,” for “, on an annual basis, submit to the congressional intelligence committees and the congressional leadership”.
Subsec. (c). Pub. L. 107–306, § 324(2), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 107–306, § 821(2), added subsec. (d). Former subsec. (d) redesignated (e).
Pub. L. 107–306, § 353(b)(6), added subsec. (d) and struck out heading and text of former subsec. (d). Text read as follows: “In this section:
“(1) The term ‘congressional intelligence committees’ means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
“(2) The term ‘congressional leadership’ means the Speaker and the minority leader of the House of Representatives and the majority leader and the minority leader of the Senate.”
Pub. L. 107–306, § 324(1), redesignated subsec. (c) as (d).
Subsec (e). Pub. L. 107–306, § 822(2), added subsec. (e). Former subsec. (e) redesignated (f).
Pub. L. 107–306, § 821(1), redesignated subsec. (d) as (e).
Subsec. (f). Pub. L. 107–306, § 822(1), redesignated subsec. (e) as (f).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–177 effective Dec. 31, 2003, see section 361(n) of Pub. L. 108–177, set out as a note under section 1611 of Title 10, Armed Forces.

Report and Strategic Plan on Biological WeaponsPub. L. 111–259, title III, § 335, Oct. 7, 2010, 124 Stat. 2688, provided that:
“(a) Requirement for Report.—Not later than 180 days after the date of the enactment of this Act [Oct. 7, 2010], the Director of National Intelligence shall submit to the congressional intelligence committees a report on—“(1) the intelligence collection efforts of the United States dedicated to assessing the threat from biological weapons from state, nonstate, or rogue actors, either foreign or domestic; and

“(2) efforts to protect the biodefense knowledge and infrastructure of the United States.


“(b) Content.—The report required by subsection (a) shall include—“(1) an assessment of the intelligence collection efforts of the United States dedicated to detecting the development or use of biological weapons by state, nonstate, or rogue actors, either foreign or domestic;

“(2) information on fiscal, human, technical, open-source, and other intelligence collection resources of the United States dedicated for use to detect or protect against the threat of biological weapons;

“(3) an assessment of any problems that may reduce the overall effectiveness of United States intelligence collection and analysis to identify and protect biological weapons targets, including—“(A) intelligence collection gaps or inefficiencies;

“(B) inadequate information sharing practices; or

“(C) inadequate cooperation among departments or agencies of the United States;


“(4) a strategic plan prepared by the Director of National Intelligence, in coordination with the Attorney General, the Secretary of Defense, and the Secretary of Homeland Security, that provides for actions for the appropriate elements of the intelligence community to close important intelligence gaps related to biological weapons;

“(5) a description of appropriate goals, schedules, milestones, or metrics to measure the long-term effectiveness of actions implemented to carry out the plan described in paragraph (4); and

“(6) any long-term resource and human capital issues related to the collection of intelligence regarding biological weapons, including any recommendations to address shortfalls of experienced and qualified staff possessing relevant scientific, language, and technical skills.


“(c) Implementation of Strategic Plan.—Not later than 30 days after the date on which the Director of National Intelligence submits the report required by subsection (a), the Director shall begin implementation of the strategic plan referred to in subsection (b)(4).”



[For definitions of terms used in section 335 of Pub. L. 111–259, set out above, see section 2 of Pub. L. 111–259, set out as a Definitions note under section 3003 of this title.]

Date for First Report on Cooperation With Civilian Law Enforcement AgenciesPub. L. 105–272, title III, § 307(c), Oct. 20, 1998, 112 Stat. 2402, provided that the first report under former subsec. (a) of this section was to be submitted not later than Dec. 31, 1999.



§ 3051. Repealed. Pub. L. 111–259, title III, § 347(c), Oct. 7, 2010, 124 Stat. 2698

Section, act July 26, 1947, ch. 343, title I, § 114A, as added Pub. L. 107–306, title VIII, § 823(a), Nov. 27, 2002, 116 Stat. 2427; amended Pub. L. 108–136, div. A, title IX, § 921(g), Nov. 24, 2003, 117 Stat. 1570; Pub. L. 108–458, title I, § 1071(a)(4), Dec. 17, 2004, 118 Stat. 3690, related to annual report on improvement of financial statements for auditing purposes.

Editorial Notes
Codification
Section was formerly classified to section 404i–1 of this title and repealed prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Correcting Long-Standing Material WeaknessesPub. L. 111–259, title III, § 368, Oct. 7, 2010, 124 Stat. 2705, which provided that senior intelligence management officials be designated to correct long-standing, correctable material weaknesses of certain intelligence elements, was repealed by Pub. L. 116–92, div. E, title LXVII, § 6726(a), Dec. 20, 2019, 133 Stat. 2236.



§ 3052. Limitation on establishment or operation of diplomatic intelligence support centers(a) In general(1) A diplomatic intelligence support center may not be established, operated, or maintained without the prior approval of the Director of National Intelligence.

(2) The Director may only approve the establishment, operation, or maintenance of a diplomatic intelligence support center if the Director determines that the establishment, operation, or maintenance of such center is required to provide necessary intelligence support in furtherance of the national security interests of the United States.


(b) Prohibition of use of appropriationsAmounts appropriated pursuant to authorizations by law for intelligence and intelligence-related activities may not be obligated or expended for the establishment, operation, or maintenance of a diplomatic intelligence support center that is not approved by the Director of National Intelligence.


(c) DefinitionsIn this section:(1) The term “diplomatic intelligence support center” means an entity to which employees of the various elements of the intelligence community (as defined in section 3003(4) of this title) are detailed for the purpose of providing analytical intelligence support that—(A) consists of intelligence analyses on military or political matters and expertise to conduct limited assessments and dynamic taskings for a chief of mission; and

(B) is not intelligence support traditionally provided to a chief of mission by the Director of National Intelligence.


(2) The term “chief of mission” has the meaning given that term by section 3902(3) of title 22, and includes ambassadors at large and ministers of diplomatic missions of the United States, or persons appointed to lead United States offices abroad designated by the Secretary of State as diplomatic in nature.


(d) TerminationThis section shall cease to be effective on October 1, 2000.


(July 26, 1947, ch. 343, title I, § 115, as added Pub. L. 106–120, title III, § 303(a), Dec. 3, 1999, 113 Stat. 1610; amended Pub. L. 108–458, title I, § 1071(a)(1)(P)–(R), Dec. 17, 2004, 118 Stat. 3689.)

Editorial Notes
Codification
Section was formerly classified to section 404j of this title prior to editorial reclassification and renumbering as this section.

 Amendments2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(P), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b). Pub. L. 108–458, § 1071(a)(1)(Q), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (c)(1)(B). Pub. L. 108–458, § 1071(a)(1)(R), substituted “Director of National Intelligence” for “Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3053. Travel on any common carrier for certain intelligence collection personnel(a) In generalNotwithstanding any other provision of law, the Director of National Intelligence may authorize travel on any common carrier when such travel, in the discretion of the Director—(1) is consistent with intelligence community mission requirements, or

(2) is required for cover purposes, operational needs, or other exceptional circumstances necessary for the successful performance of an intelligence community mission.


(b) Authorized delegation of dutyThe Director of National Intelligence may only delegate the authority granted by this section to the Principal Deputy Director of National Intelligence, or with respect to employees of the Central Intelligence Agency, to the Director of the Central Intelligence Agency, who may delegate such authority to other appropriate officials of the Central Intelligence Agency.


(July 26, 1947, ch. 343, title I, § 116, as added Pub. L. 106–567, title III, § 305(a), Dec. 27, 2000, 114 Stat. 2838; amended Pub. L. 108–458, title I, §§ 1071(a)(1)(S), (3)(B), 1072(a)(5), Dec. 17, 2004, 118 Stat. 3689, 3690, 3692; Pub. L. 111–259, title IV, § 424, Oct. 7, 2010, 124 Stat. 2728.)

Editorial Notes
Codification
Section was formerly classified to section 404k of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (b). Pub. L. 111–259 substituted “, who may delegate such authority to other appropriate officials of the Central Intelligence Agency.” for the period.
2004—Subsec. (a). Pub. L. 108–458, § 1071(a)(1)(S), substituted “Director of National Intelligence” for “Director of Central Intelligence” in introductory provisions.
Subsec. (b). Pub. L. 108–458, § 1072(a)(5), which directed amendment of subsec. (b) by substituting “to the Principal Deputy Director of National Intelligence, or with respect to employees of the Central Intelligence Agency, to the Director of the Central Intelligence Agency” for “to the Deputy Director of Central Intelligence, or with respect to employees of the Central Intelligence Agency, the Director may delegate such authority to the Deputy Director for Operations”, was executed by making the substitution for “to the Deputy Director of Central Intelligence, or with respect to employees of the Central Intelligence Agency the Director may delegate such authority to the Deputy Director for Operations”, to reflect the probable intent of Congress.
Pub. L. 108–458, § 1071(a)(3)(B), which directed amendment of subsec. (b) by substituting “Director of National Intelligence” for “Director” each place it appeared, was executed by making the substitution the first place it appeared to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3054. POW/MIA analytic capability(a) Requirement(1) The Director of National Intelligence shall, in consultation with the Secretary of Defense, establish and maintain in the intelligence community an analytic capability with responsibility for intelligence in support of the activities of the United States relating to individuals who, after December 31, 1990, are unaccounted for United States personnel.

(2) The analytic capability maintained under paragraph (1) shall be known as the “POW/MIA analytic capability of the intelligence community”.


(b) Unaccounted for United States personnelIn this section, the term “unaccounted for United States personnel” means the following:(1) Any missing person (as that term is defined in section 1513(1) of title 10).

(2) Any United States national who was killed while engaged in activities on behalf of the United States and whose remains have not been repatriated to the United States.


(July 26, 1947, ch. 343, title I, § 117, as added Pub. L. 106–567, title III, § 307(a), Dec. 27, 2000, 114 Stat. 2839; amended Pub. L. 108–458, title I, § 1071(a)(1)(T), Dec. 17, 2004, 118 Stat. 3689.)

Editorial Notes
Codification
Section was formerly classified to section 404l of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (a)(1). Pub. L. 108–458 substituted “Director of National Intelligence” for “Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3055. Annual report on financial intelligence on terrorist assets(a) Annual reportOn a 11 So in original. Probably should be “an”. annual basis, the Secretary of the Treasury (acting through the head of the Office of Intelligence Support) shall submit a report to the appropriate congressional committees that fully informs the committees concerning operations against terrorist financial networks. Each such report shall include with respect to the preceding one-year period—(1) the total number of asset seizures, designations, and other actions against individuals or entities found to have engaged in financial support of terrorism;

(2) the total number of physical searches of offices, residences, or financial records of individuals or entities suspected of having engaged in financial support for terrorist activity; and

(3) whether the financial intelligence information seized in these cases has been shared on a full and timely basis with the all departments, agencies, and other entities of the United States Government involved in intelligence activities participating in the Foreign Terrorist Asset Tracking Center.


(b) Immediate notification for emergency designationIn the case of a designation of an individual or entity, or the assets of an individual or entity, as having been found to have engaged in terrorist activities, the Secretary of the Treasury shall report such designation within 24 hours of such a designation to the appropriate congressional committees.


(c) Submittal date of reports to congressional intelligence committeesIn the case of the reports required to be submitted under subsection (a) to the congressional intelligence committees, the submittal dates for such reports shall be as provided in section 3106 of this title.


(d) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means the following:(1) The Permanent Select Committee on Intelligence, the Committee on Appropriations, the Committee on Armed Services, and the Committee on Financial Services of the House of Representatives.

(2) The Select Committee on Intelligence, the Committee on Appropriations, the Committee on Armed Services, and the Committee on Banking, Housing, and Urban Affairs of the Senate.


(July 26, 1947, ch. 343, title I, § 118, as added Pub. L. 107–306, title III, § 342(a)(1), Nov. 27, 2002, 116 Stat. 2398; amended Pub. L. 111–259, title III, § 347(d), Oct. 7, 2010, 124 Stat. 2698.)

Editorial Notes
Codification
Section was formerly classified to section 404m of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Pub. L. 111–259, § 347(d)(1), substituted “Annual” for “Semiannual” in section catchline.
Subsec. (a). Pub. L. 111–259, § 347(d)(2)(A), (B), in heading, substituted “Annual” for “Semiannual” and, in introductory provisions, substituted “annual basis” for “semiannual basis” and “preceding one-year period” for “preceding six-month period”.
Subsec. (a)(2) to (4). Pub. L. 111–259, § 347(d)(2)(C), (D), redesignated pars. (3) and (4) as (2) and (3), respectively, and struck out former par. (2) which read as follows: “the total number of applications for asset seizure and designations of individuals or entities suspected of having engaged in financial support of terrorist activities that were granted, modified, or denied;”.
Subsec. (d)(1), (2). Pub. L. 111–259, § 347(d)(3), inserted “the Committee on Armed Services,” after “the Committee on Appropriations,”.



§ 3056. National Counterterrorism Center(a) Establishment of CenterThere is within the Office of the Director of National Intelligence a National Counterterrorism Center.


(b) Director of National Counterterrorism Center(1) There is a Director of the National Counterterrorism Center, who shall be the head of the National Counterterrorism Center, and who shall be appointed by the President, by and with the advice and consent of the Senate.

(2) The Director of the National Counterterrorism Center may not simultaneously serve in any other capacity in the executive branch.


(c) Reporting(1) The Director of the National Counterterrorism Center shall report to the Director of National Intelligence with respect to matters described in paragraph (2) and the President with respect to matters described in paragraph (3).

(2) The matters described in this paragraph are as follows:(A) The budget and programs of the National Counterterrorism Center.

(B) The activities of the Directorate of Intelligence of the National Counterterrorism Center under subsection (i).

(C) The conduct of intelligence operations implemented by other elements of the intelligence community; and


(3) The matters described in this paragraph are the planning and progress of joint counterterrorism operations (other than intelligence operations).


(d) Primary missionsThe primary missions of the National Counterterrorism Center shall be as follows:(1) To serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to terrorism and counterterrorism, excepting intelligence pertaining exclusively to domestic terrorists and domestic counterterrorism.

(2) To conduct strategic operational planning for counterterrorism activities, integrating all instruments of national power, including diplomatic, financial, military, intelligence, homeland security, and law enforcement activities within and among agencies.

(3) To assign roles and responsibilities as part of its strategic operational planning duties to lead Departments or agencies, as appropriate, for counterterrorism activities that are consistent with applicable law and that support counterterrorism strategic operational plans, but shall not direct the execution of any resulting operations.

(4) To ensure that agencies, as appropriate, have access to and receive all-source intelligence support needed to execute their counterterrorism plans or perform independent, alternative analysis.

(5) To ensure that such agencies have access to and receive intelligence needed to accomplish their assigned activities.

(6) To serve as the central and shared knowledge bank on known and suspected terrorists and international terror groups, as well as their goals, strategies, capabilities, and networks of contacts and support.


(e) Domestic counterterrorism intelligence(1) The Center may, consistent with applicable law, the direction of the President, and the guidelines referred to in section 3024(b) of this title, receive intelligence pertaining exclusively to domestic counterterrorism from any Federal, State, or local government or other source necessary to fulfill its responsibilities and retain and disseminate such intelligence.

(2) Any agency authorized to conduct counterterrorism activities may request information from the Center to assist it in its responsibilities, consistent with applicable law and the guidelines referred to in section 3024(b) of this title.


(f) Duties and responsibilities of Director(1) The Director of the National Counterterrorism Center shall—(A) serve as the principal adviser to the Director of National Intelligence on intelligence operations relating to counterterrorism;

(B) provide strategic operational plans for the civilian and military counterterrorism efforts of the United States Government and for the effective integration of counterterrorism intelligence and operations across agency boundaries, both inside and outside the United States;

(C) advise the Director of National Intelligence on the extent to which the counterterrorism program recommendations and budget proposals of the departments, agencies, and elements of the United States Government conform to the priorities established by the President;

(D) disseminate terrorism information, including current terrorism threat analysis, to the President, the Vice President, the Secretaries of State, Defense, and Homeland Security, the Attorney General, the Director of the Central Intelligence Agency, and other officials of the executive branch as appropriate, and to the appropriate committees of Congress;

(E) support the Department of Justice and the Department of Homeland Security, and other appropriate agencies, in fulfillment of their responsibilities to disseminate terrorism information, consistent with applicable law, guidelines referred to in section 3024(b) of this title, Executive orders and other Presidential guidance, to State and local government officials, and other entities, and coordinate dissemination of terrorism information to foreign governments as approved by the Director of National Intelligence;

(F) develop a strategy for combining terrorist travel intelligence operations and law enforcement planning and operations into a cohesive effort to intercept terrorists, find terrorist travel facilitators, and constrain terrorist mobility;

(G) have primary responsibility within the United States Government for conducting net assessments of terrorist threats;

(H) consistent with priorities approved by the President, assist the Director of National Intelligence in establishing requirements for the intelligence community for the collection of terrorism information; and

(I) perform such other duties as the Director of National Intelligence may prescribe or are prescribed by law.


(2) Nothing in paragraph (1)(G) shall limit the authority of the departments and agencies of the United States to conduct net assessments.


(g) LimitationThe Director of the National Counterterrorism Center may not direct the execution of counterterrorism operations.


(h) Resolution of disputesThe Director of National Intelligence shall resolve disagreements between the National Counterterrorism Center and the head of a department, agency, or element of the United States Government on designations, assignments, plans, or responsibilities under this section. The head of such a department, agency, or element may appeal the resolution of the disagreement by the Director of National Intelligence to the President.


(i) Directorate of IntelligenceThe Director of the National Counterterrorism Center shall establish and maintain within the National Counterterrorism Center a Directorate of Intelligence which shall have primary responsibility within the United States Government for analysis of terrorism and terrorist organizations (except for purely domestic terrorism and domestic terrorist organizations) from all sources of intelligence, whether collected inside or outside the United States.


(j) Directorate of Strategic Operational Planning(1) The Director of the National Counterterrorism Center shall establish and maintain within the National Counterterrorism Center a Directorate of Strategic Operational Planning which shall provide strategic operational plans for counterterrorism operations conducted by the United States Government.

(2) Strategic operational planning shall include the mission, objectives to be achieved, tasks to be performed, interagency coordination of operational activities, and the assignment of roles and responsibilities.

(3) The Director of the National Counterterrorism Center shall monitor the implementation of strategic operational plans, and shall obtain information from each element of the intelligence community, and from each other department, agency, or element of the United States Government relevant for monitoring the progress of such entity in implementing such plans.


(July 26, 1947, ch. 343, title I, § 119, as added Pub. L. 108–458, title I, § 1021, Dec. 17, 2004, 118 Stat. 3672; amended Pub. L. 111–259, title VIII, § 804(5), Oct. 7, 2010, 124 Stat. 2747.)

Editorial Notes
Codification
Section was formerly classified to section 404o of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (c)(2)(B). Pub. L. 111–259 substituted “subsection (i)” for “subsection (h)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Strategy for Counterterrorist Travel IntelligencePub. L. 108–458, title VII, § 7201(b), Dec. 17, 2004, 118 Stat. 3809, directed the Director of the National Counterterrorism Center, not later than 1 year after Dec. 17, 2004, to submit to Congress unclassified and classified versions of a strategy, to be developed in coordination with all relevant Federal agencies, for combining terrorist travel intelligence, operations, and law enforcement into a cohesive effort to intercept terrorists, find terrorist travel facilitators, and constrain terrorist mobility domestically and internationally.

Executive Documents

Executive Order No. 13354
Ex. Ord. No. 13354, Aug. 27, 2004, 69 F.R. 53589, which established a National Counterterrorism Center, was revoked by Ex. Ord. No. 12333, § 3.6, Dec. 4, 1981, 46 F.R. 59954, as amended by Ex. Ord. No. 13470, § 4(j), July 30, 2008, 73 F.R. 45341, set out as a note under section 3001 of this title.



§ 3057. National Counter Proliferation Center(a) Establishment(1) The President shall establish a National Counter Proliferation Center, taking into account all appropriate government tools to prevent and halt the proliferation of weapons of mass destruction, their delivery systems, and related materials and technologies.

(2) The head of the National Counter Proliferation Center shall be the Director of the National Counter Proliferation Center, who shall be appointed by the Director of National Intelligence.

(3) The National Counter Proliferation Center shall be located within the Office of the Director of National Intelligence.


(b) Missions and objectivesIn establishing the National Counter Proliferation Center, the President shall address the following missions and objectives to prevent and halt the proliferation of weapons of mass destruction, their delivery systems, and related materials and technologies:(1) Establishing a primary organization within the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States pertaining to proliferation.

(2) Ensuring that appropriate agencies have full access to and receive all-source intelligence support needed to execute their counter proliferation plans or activities, and perform independent, alternative analyses.

(3) Establishing a central repository on known and suspected proliferation activities, including the goals, strategies, capabilities, networks, and any individuals, groups, or entities engaged in proliferation.

(4) Disseminating proliferation information, including proliferation threats and analyses, to the President, to the appropriate departments and agencies, and to the appropriate committees of Congress.

(5) Conducting net assessments and warnings about the proliferation of weapons of mass destruction, their delivery systems, and related materials and technologies.

(6) Coordinating counter proliferation plans and activities of the various departments and agencies of the United States Government to prevent and halt the proliferation of weapons of mass destruction, their delivery systems, and related materials and technologies.

(7) Conducting strategic operational counter proliferation planning for the United States Government to prevent and halt the proliferation of weapons of mass destruction, their delivery systems, and related materials and technologies.


(c) National security waiverThe President may waive the requirements of this section, and any parts thereof, if the President determines that such requirements do not materially improve the ability of the United States Government to prevent and halt the proliferation of weapons of mass destruction, their delivery systems, and related materials and technologies. Such waiver shall be made in writing to Congress and shall include a description of how the missions and objectives in subsection (b) are being met.


(d) Report to Congress(1) Not later than nine months after the implementation of this chapter, the President shall submit to Congress, in classified form if necessary, the findings and recommendations of the President’s Commission on Weapons of Mass Destruction established by Executive Order in February 2004, together with the views of the President regarding the establishment of a National Counter Proliferation Center.

(2) If the President decides not to exercise the waiver authority granted by subsection (c), the President shall submit to Congress from time to time updates and plans regarding the establishment of a National Counter Proliferation Center.


(e) Sense of CongressIt is the sense of Congress that a central feature of counter proliferation activities, consistent with the President’s Proliferation Security Initiative, should include the physical interdiction, by air, sea, or land, of weapons of mass destruction, their delivery systems, and related materials and technologies, and enhanced law enforcement activities to identify and disrupt proliferation networks, activities, organizations, and persons.


(July 26, 1947, ch. 343, title I, § 119A, as added Pub. L. 108–458, title I, § 1022, Dec. 17, 2004, 118 Stat. 3675; amended Pub. L. 111–259, title IV, § 407(a), Oct. 7, 2010, 124 Stat. 2721.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d)(1), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
The Executive Order in February 2004 establishing the President’s Commission on Weapons of Mass Destruction, referred to in subsec. (d)(1), is Ex. Ord. No. 13328, Feb. 6, 2004, 69 F.R. 6901, which was revoked by Ex. Ord. No. 13385, § 3(a), Sept. 29, 2005, 70 F.R. 57990, and was formerly set out as a note under section 2301 of this title.

Codification
Section was formerly classified to section 404o–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (a). Pub. L. 111–259 designated existing provisions as par. (1), substituted “The” for “Not later than 18 months after December 17, 2004, the”, and added pars. (2) and (3).

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Executive Documents

Delegation of Functions
Reporting functions of President under this section assigned to the Director of National Intelligence by section 3 of Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 48633, set out as a note under section 301 of Title 3, The President.



§ 3058. National Intelligence Centers(a) Authority to establishThe Director of National Intelligence may establish one or more national intelligence centers to address intelligence priorities, including, but not limited to, regional issues.


(b) Resources of directors of centers(1) The Director of National Intelligence shall ensure that the head of each national intelligence center under subsection (a) has appropriate authority, direction, and control of such center, and of the personnel assigned to such center, to carry out the assigned mission of such center.

(2) The Director of National Intelligence shall ensure that each national intelligence center has appropriate personnel to accomplish effectively the mission of such center.


(c) Information sharingThe Director of National Intelligence shall, to the extent appropriate and practicable, ensure that each national intelligence center under subsection (a) and the other elements of the intelligence community share information in order to facilitate the mission of such center.


(d) Mission of centersPursuant to the direction of the Director of National Intelligence, each national intelligence center under subsection (a) may, in the area of intelligence responsibility assigned to such center—(1) have primary responsibility for providing all-source analysis of intelligence based upon intelligence gathered both domestically and abroad;

(2) have primary responsibility for identifying and proposing to the Director of National Intelligence intelligence collection and analysis and production requirements; and

(3) perform such other duties as the Director of National Intelligence shall specify.


(e) Review and modification of centersThe Director of National Intelligence shall determine on a regular basis whether—(1) the area of intelligence responsibility assigned to each national intelligence center under subsection (a) continues to meet appropriate intelligence priorities; and

(2) the staffing and management of such center remains appropriate for the accomplishment of the mission of such center.


(f) TerminationThe Director of National Intelligence may terminate any national intelligence center under subsection (a).


(g) Separate budget accountThe Director of National Intelligence shall, as appropriate, include in the National Intelligence Program budget a separate line item for each national intelligence center under subsection (a).


(July 26, 1947, ch. 343, title I, § 119B, as added Pub. L. 108–458, title I, § 1023, Dec. 17, 2004, 118 Stat. 3676.)

Editorial Notes
Codification
Section was formerly classified to section 404o–2 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3059. Foreign Malign Influence Response Center(a) EstablishmentThere is within the Office of the Director of National Intelligence a Foreign Malign Influence Response Center (in this section referred to as the “Center”).


(b) Functions and compositionThe Center shall—(1) be comprised of analysts from all elements of the intelligence community, including elements with diplomatic and law enforcement functions;

(2) have access to all intelligence and other reporting possessed or acquired by the United States Government pertaining to foreign malign influence;

(3) serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to foreign malign influence; and

(4) provide to employees and officers of the Federal Government in policy-making positions and Congress comprehensive assessments, and indications and warnings, of foreign malign influence.


(c) Director(1) AppointmentThere is a Director of the Center, who shall be the head of the Center, and who shall be appointed by the Director of National Intelligence.


(2) RoleThe Director of the Center shall—(A) report directly to the Director of National Intelligence;

(B) carry out the functions under subsection (b); and

(C) at the request of the President or the Director of National Intelligence, develop and provide recommendations for potential responses by the United States to foreign malign influence.



(d) Annual reports(1) In generalIn addition to the matters submitted pursuant to subsection (b)(4), at the direction of the Director of National Intelligence, but not less than once each year, the Director of the Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on foreign malign influence.


(2) Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:(A) The most significant activities of the Center.

(B) Any recommendations the Director determines necessary for legislative or other actions to improve the ability of the Center to carry out its functions, including recommendations regarding the protection of privacy and civil liberties.



(e) DefinitionsIn this section:(1) Covered foreign countryThe term “covered foreign country” means the following:(A) The Russian Federation.

(B) The Islamic Republic of Iran.

(C) The Democratic People’s Republic of Korea.

(D) The People’s Republic of China.

(E) Any other foreign country that the Director of the Center determines appropriate for purposes of this section.


(2) Foreign malign influenceThe term “foreign malign influence” means any hostile effort undertaken by, at the direction of, or on behalf of or with the substantial support of, the government of a covered foreign country with the objective of influencing, through overt or covert means—(A) the political, military, economic, or other policies or activities of the United States Government or State or local governments, including any election within the United States; or

(B) the public opinion within the United States.



(July 26, 1947, ch. 343, title I, § 119C, as added Pub. L. 116–92, div. E, title LIII, § 5322(a), Dec. 20, 2019, 133 Stat. 2129.)

§ 3060. Climate Security Advisory Council(a) EstablishmentThe Director of National Intelligence shall establish a Climate Security Advisory Council for the purpose of—(1) assisting intelligence analysts of various elements of the intelligence community with respect to analysis of climate security and its impact on the areas of focus of such analysts;

(2) facilitating coordination between the elements of the intelligence community and elements of the Federal Government that are not elements of the intelligence community in collecting data on, and conducting analysis of, climate change and climate security; and

(3) ensuring that the intelligence community is adequately prioritizing climate change in carrying out its activities.


(b) Composition of Council(1) MembersThe Council shall be composed of the following individuals appointed by the Director of National Intelligence:(A) An appropriate official from the National Intelligence Council, who shall chair the Council.

(B) The lead official with respect to climate and environmental security analysis from—(i) the Central Intelligence Agency;

(ii) the Bureau of Intelligence and Research of the Department of State;

(iii) the National Geospatial-Intelligence Agency;

(iv) the Office of Intelligence and Counterintelligence of the Department of Energy;

(v) the Office of the Under Secretary of Defense for Intelligence;11 See Change of Name note below. and

(vi) the Defense Intelligence Agency.


(C) Three appropriate officials from elements of the Federal Government that are not elements of the intelligence community that are responsible for—(i) providing decision makers with a predictive understanding of the climate;

(ii) making observations of our Earth system that can be used by the public, policymakers, and to support strategic decisions; or

(iii) coordinating Federal research and investments in understanding the forces shaping the global environment, both human and natural, and their impacts on society.


(D) Any other officials as the Director of National Intelligence or the chair of the Council may determine appropriate.


(2) Responsibilities of chairThe chair of the Council shall have responsibility for—(A) identifying agencies to supply individuals from elements of the Federal Government that are not elements of the intelligence community;

(B) securing the permission of the relevant agency heads for the participation of such individuals on the Council; and

(C) any other duties that the Director of National Intelligence may direct.



(c) Duties and responsibilities of CouncilThe Council shall carry out the following duties and responsibilities:(1) To meet at least quarterly to—(A) exchange appropriate data between elements of the intelligence community and elements of the Federal Government that are not elements of the intelligence community;

(B) discuss processes for the routine exchange of such data and implementation of such processes; and

(C) prepare summaries of the business conducted at each meeting.


(2) To assess and determine best practices with respect to the analysis of climate security, including identifying publicly available information and intelligence acquired through clandestine means that enables such analysis.

(3) To assess and identify best practices with respect to prior efforts of the intelligence community to analyze climate security.

(4) To assess and describe best practices for identifying and disseminating climate intelligence indications and warnings.

(5) To recommend methods of incorporating analysis of climate security and the best practices identified under paragraphs (2) through (4) into existing analytic training programs.

(6) To consult, as appropriate, with other elements of the intelligence community that conduct analysis of climate change or climate security and elements of the Federal Government that are not elements of the intelligence community that conduct analysis of climate change or climate security, for the purpose of sharing information about ongoing efforts and avoiding duplication of existing efforts.

(7) To work with elements of the intelligence community that conduct analysis of climate change or climate security and elements of the Federal Government that are not elements of the intelligence community that conduct analysis of climate change or climate security—(A) to exchange appropriate data between such elements, establish processes, procedures and practices for the routine exchange of such data, discuss the implementation of such processes; and

(B) to enable and facilitate the sharing of findings and analysis between such elements.


(8) To assess whether the elements of the intelligence community that conduct analysis of climate change or climate security may inform the research direction of academic work and the sponsored work of the United States Government.

(9) At the discretion of the chair of the Council, to convene conferences of analysts and nonintelligence community personnel working on climate change or climate security on subjects that the chair shall direct.


(d) Annual reportNot later than January 31, 2021, and not less frequently than annually thereafter, the chair of the Council shall submit, on behalf of the Council, to the congressional intelligence committees a report describing the activities of the Council as described in subsection (c) during the year preceding the year during which the report is submitted.


(e) 11 So in original. Two subsecs. (e) have been enacted. SunsetThe Council shall terminate on the date that is 4 years after December 20, 2019.


(e) 1 DefinitionsIn this section:(1) Climate securityThe term “climate security” means the effects of climate change on the following:(A) The national security of the United States, including national security infrastructure.

(B) Subnational, national, and regional political stability.

(C) The security of allies and partners of the United States.

(D) Ongoing or potential political violence, including unrest, rioting, guerrilla warfare, insurgency, terrorism, rebellion, revolution, civil war, and interstate war.


(2) Climate intelligence indications and warningsThe term “climate intelligence indications and warnings” means developments relating to climate security with the potential to—(A) imminently and substantially alter the political stability or degree of human security in a country or region; or

(B) imminently and substantially threaten—(i) the national security of the United States;

(ii) the military, political, or economic interests of allies and partners of the United States; or

(iii) citizens of the United States abroad.




(July 26, 1947, ch. 343, title I, § 120, as added Pub. L. 116–92, div. E, title LIII, § 5321(a), Dec. 20, 2019, 133 Stat. 2126; amended Pub. L. 116–260, div. W, title IV, § 405(b), title VI, § 618, Dec. 27, 2020, 134 Stat. 2380, 2400.)

Editorial Notes
Amendments2020—Subsec. (c)(4). Pub. L. 116–260, § 405(b), substituted “intelligence indications” for “security indicators”.
Subsecs. (d), (e). Pub. L. 116–260, § 618, added subsec. (d) and redesignated former subsec. (d) as (e) relating to sunset of Council.

Statutory Notes and Related Subsidiaries

Change of Name
Under Secretary of Defense for Intelligence redesignated and references deemed to refer to Under Secretary of Defense for Intelligence and Security, see section 1621(a) of Pub. L. 116–92, set out as a note under section 137 of Title 10, Armed Forces.

Initial AppointmentsPub. L. 116–92, div. E, title LIII, § 5321(c), Dec. 20, 2019, 133 Stat. 2129, provided that: “Not later than 90 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of National Intelligence shall appoint the members of the Council under section 120 of the National Security Act of 1947 [50 U.S.C. 3060], as added by subsection (a).”





SUBCHAPTER II—MISCELLANEOUS PROVISIONS
§ 3071. National Security Agency voluntary separation(a) Short titleThis section may be cited as the “National Security Agency Voluntary Separation Act”.


(b) DefinitionsFor purposes of this section—(1) the term “Director” means the Director of the National Security Agency; and

(2) the term “employee” means an employee of the National Security Agency, serving under an appointment without time limitation, who has been currently employed by the National Security Agency for a continuous period of at least 12 months prior to the effective date of the program established under subsection (c), except that such term does not include—(A) a reemployed annuitant under subchapter III of chapter 83 or chapter 84 of title 5 or another retirement system for employees of the Government; or

(B) an employee having a disability on the basis of which such employee is or would be eligible for disability retirement under any of the retirement systems referred to in subparagraph (A).



(c) Establishment of programNotwithstanding any other provision of law, the Director, in his sole discretion, may establish a program under which employees may, after October 1, 2000, be eligible for early retirement, offered separation pay to separate from service voluntarily, or both.


(d) Early retirementAn employee who—(1) is at least 50 years of age and has completed 20 years of service; or

(2) has at least 25 years of service,

may, pursuant to regulations promulgated under this section, apply and be retired from the National Security Agency and receive benefits in accordance with chapter 83 or 84 of title 5 if the employee has not less than 10 years of service with the National Security Agency.

(e) Amount of separation pay and treatment for other purposes(1) AmountSeparation pay shall be paid in a lump sum and shall be equal to the lesser of—(A) an amount equal to the amount the employee would be entitled to receive under section 5595(c) of title 5 if the employee were entitled to payment under such section; or

(B) $25,000.


(2) TreatmentSeparation pay shall not—(A) be a basis for payment, and shall not be included in the computation, of any other type of Government benefit; and

(B) be taken into account for the purpose of determining the amount of any severance pay to which an individual may be entitled under section 5595 of title 5 based on any other separation.



(f) Reemployment restrictionsAn employee who receives separation pay under such program may not be reemployed by the National Security Agency for the 12-month period beginning on the effective date of the employee’s separation. An employee who receives separation pay under this section on the basis of a separation occurring on or after March 30, 1994, and accepts employment with the Government of the United States within 5 years after the date of the separation on which payment of the separation pay is based shall be required to repay the entire amount of the separation pay to the National Security Agency. If the employment is with an Executive agency (as defined by section 105 of title 5), the Director of the Office of Personnel Management may, at the request of the head of the agency, waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position. If the employment is with an entity in the legislative branch, the head of the entity or the appointing official may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position. If the employment is with the judicial branch, the Director of the Administrative Office of the United States Courts may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position.


(g) Bar on certain employment(1) BarAn employee may not be separated from service under this section unless the employee agrees that the employee will not—(A) act as agent or attorney for, or otherwise represent, any other person (except the United States) in any formal or informal appearance before, or, with the intent to influence, make any oral or written communication on behalf of any other person (except the United States) to the National Security Agency; or

(B) participate in any manner in the award, modification, or extension of any contract for property or services with the National Security Agency,

during the 12-month period beginning on the effective date of the employee’s separation from service.

(2) PenaltyAn employee who violates an agreement under this subsection shall be liable to the United States in the amount of the separation pay paid to the employee pursuant to this section multiplied by the proportion of the 12-month period during which the employee was in violation of the agreement.



(h) LimitationsUnder this program, early retirement and separation pay may be offered only—(1) with the prior approval of the Director;

(2) for the period specified by the Director; and

(3) to employees within such occupational groups or geographic locations, or subject to such other similar limitations or conditions, as the Director may require.


(i) RegulationsBefore an employee may be eligible for early retirement, separation pay, or both, under this section, the Director shall prescribe such regulations as may be necessary to carry out this section.


(j) Notification of exercise of authorityThe Director may not make an offer of early retirement, separation pay, or both, pursuant to this section until 15 days after submitting to the congressional intelligence committees a report describing the occupational groups or geographic locations, or other similar limitations or conditions, required by the Director under subsection (h), and includes 11 So in original. Probably should be “including”. the proposed regulations issued pursuant to subsection (i).


(k) Remittance of fundsIn addition to any other payment that is required to be made under subchapter III of chapter 83 or chapter 84 of title 5, the National Security Agency shall remit to the Office of Personnel Management for deposit in the Treasury of the United States to the credit of the Civil Service Retirement and Disability Fund, an amount equal to 15 percent of the final basic pay of each employee to whom a voluntary separation payment has been or is to be paid under this section. The remittance required by this subsection shall be in lieu of any remittance required by section 4(a) of the Federal Workforce Restructuring Act of 1994 (5 U.S.C. 8331 note).


(July 26, 1947, ch. 343, title III, § 301, as added Pub. L. 106–567, title III, § 304(a), Dec. 27, 2000, 114 Stat. 2836; amended Pub. L. 107–306, title III, § 353(b)(2)(A), title VIII, § 841(b), Nov. 27, 2002, 116 Stat. 2402, 2431.)

Editorial Notes

References in TextSection 4(a) of the Federal Workforce Restructuring Act of 1994, referred to in subsec. (k), is section 4(a) of Pub. L. 103–226, which is set out as a note under section 8331 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 409a of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 301 of act July 26, 1947, ch. 343, title III, 61 Stat. 507; Apr. 2, 1949, ch. 47, § 2, 63 Stat. 31; Aug. 10, 1949, ch. 412, § 10(a), 63 Stat. 585, was classified to sections 171b and 171c–1 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632.

Amendments2002—Subsec. (j). Pub. L. 107–306, § 841(b), substituted “Notification of exercise of authority” for “Reporting requirements” in subsec. heading and struck out “(1) Notification.—” before “The Director may” and par. (2) which read as follows:
“(2) Annual report.—The Director shall submit to the President and the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate an annual report on the effectiveness and costs of carrying out this section.”
Pub. L. 107–306, § 353(b)(2)(A), substituted “congressional intelligence committees” for “Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate”.



§ 3072. Authority of Federal Bureau of Investigation to award personal services contracts(a) In generalThe Director of the Federal Bureau of Investigation may enter into personal services contracts if the personal services to be provided under such contracts directly support the intelligence or counterintelligence missions of the Federal Bureau of Investigation.


(b) Inapplicability of certain requirementsContracts under subsection (a) shall not be subject to the annuity offset requirements of sections 8344 and 8468 of title 5, the requirements of section 3109 of title 5, or any law or regulation requiring competitive contracting.


(c) Contract to be appropriate means of securing servicesThe Chief Contracting Officer of the Federal Bureau of Investigation shall ensure that each personal services contract entered into by the Director under this section is the appropriate means of securing the services to be provided under such contract.


(July 26, 1947, ch. 343, title III, § 302, as added Pub. L. 108–177, title III, § 311(a)(1), Dec. 13, 2003, 117 Stat. 2605.)

Editorial Notes
Codification
Section was formerly classified to section 409b of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 302 of act July 26, 1947, ch. 343, title III, 61 Stat. 507; Aug. 10, 1949, ch. 412, § 10(b), 63 Stat. 585; Aug. 10, 1956, ch. 1041, § 21, 70A Stat. 629, was classified to section 171c–2 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 87–651, title III, § 307A, Sept. 7, 1962, 76 Stat. 526.



§ 3072a. Reports on exercise of authority(1) Not later than one year after December 13, 2003, and annually thereafter, the Director of the Federal Bureau of Investigation shall submit to the appropriate committees of Congress a report on the exercise of the authority in section 3072 of this title.

(2) Each report under this section shall include, for the one-year period ending on the date of such report, the following:(A) The number of contracts entered into during the period.

(B) The cost of each such contract.

(C) The length of each such contract.

(D) The types of services to be provided under each such contract.

(E) The availability, if any, of United States Government personnel to perform functions similar to the services to be provided under each such contract.

(F) The efforts of the Federal Bureau of Investigation to fill available personnel vacancies, or request additional personnel positions, in areas relating to the intelligence or counterintelligence mission of the Bureau.


(3) Each report under this section shall be submitted in unclassified form, but may include a classified annex.

(4) In this section—(A) for purposes of the submittal of the classified annex to any report under this section, the term “appropriate committees of Congress” means—(i) the Select Committee on Intelligence of the Senate; and

(ii) the Permanent Select Committee on Intelligence of the House of Representatives; and


(B) for purposes of the submittal of the unclassified portion of any report under this section, the term “appropriate committees of Congress” means—(i) the committees specified in subparagraph (A);

(ii) the Committees on Appropriations, Governmental Affairs, and the Judiciary of the Senate; and

(iii) the Committees on Appropriations, Government Reform and Oversight, and the Judiciary of the House of Representatives.



(Pub. L. 108–177, title III, § 311(b), Dec. 13, 2003, 117 Stat. 2605.)

Editorial Notes
Codification
Section was formerly classified to section 409b–1 of this title prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Intelligence Authorization Act for Fiscal Year 2004, and not as part of the National Security Act of 1947 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 3073. Advisory committees; appointment; compensation of part-time personnel; applicability of other laws(a) The Director of the Office of Defense Mobilization, the Director of National Intelligence, and the National Security Council, acting through its Executive Secretary, are authorized to appoint such advisory committees and to employ, consistent with other provisions of this chapter, such part-time advisory personnel as they may deem necessary in carrying out their respective functions and the functions of agencies under their control. Persons holding other offices or positions under the United States for which they receive compensation, while serving as members of such committees, shall receive no additional compensation for such service. Retired members of the uniformed services employed by the Director of National Intelligence who hold no other office or position under the United States for which they receive compensation, other members of such committees and other part-time advisory personnel so employed may serve without compensation or may receive compensation at a daily rate not to exceed the daily equivalent of the rate of pay in effect for grade GS–18 of the General Schedule established by section 5332 of title 5, as determined by the appointing authority.

(b) Service of an individual as a member of any such advisory committee, or in any other part-time capacity for a department or agency hereunder, shall not be considered as service bringing such individual within the provisions of section 203, 205, or 207 of title 18, unless the act of such individual, which by such section is made unlawful when performed by an individual referred to in such section, is with respect to any particular matter which directly involves a department or agency which such person is advising or in which such department or agency is directly interested.

(July 26, 1947, ch. 343, title III, § 303, 61 Stat. 507; Aug. 10, 1949, ch. 412, § 10(c), 63 Stat. 585; Sept. 3, 1954, ch. 1263, § 8, 68 Stat. 1228; Aug. 10, 1956, ch. 1041, § 53(b), 70A Stat. 676, 684; 1958 Reorg. Plan No. 1, § 2, eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799; Pub. L. 90–608, ch. IV, § 402, Oct. 21, 1968, 82 Stat. 1194; Ex. Ord. No. 11725, § 3, eff. June 29, 1973, 38 F.R. 17175; Ex. Ord. No. 12148, §§ 1–103, 4–102, July 20, 1979, 44 F.R. 43239; Pub. L. 97–89, title V, § 504, Dec. 4, 1981, 95 Stat. 1153; Pub. L. 100–453, title V, § 503, Sept. 29, 1988, 102 Stat. 1910; Pub. L. 108–458, title I, § 1071(a)(1)(U), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 405 of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (a). Pub. L. 108–458 substituted “Director of National Intelligence” for “Director of Central Intelligence” in two places.
1988—Subsec. (a). Pub. L. 100–453 substituted “Retired members of the uniformed services employed by the Director of Central Intelligence who hold no other office or position under the United States for which they receive compensation, other” for “Other” in last sentence.
1981—Subsec. (a). Pub. L. 97–89, § 504(a), substituted “at a daily rate not to exceed the daily equivalent of the rate of pay in effect for grade GS–18 of the General Schedule established by section 5332 of title 5” for “at a rate not to exceed $50 for each day of service”.
Subsec. (b). Pub. L. 97–89, § 504(b), substituted “section 203, 205, or 207 of title 18” for “section 281, 283, or 284 of title 18”.
1956—Subsec. (a). Act Aug. 10, 1956, struck out “Secretary of Defense, the” after “The”.
1954—Act Sept. 3, 1954, amended section generally, substituting the “Director of the Office of Defense Mobilization” for “Chairman of the National Security Resources Board” in subsec. (a), and substituting “sections 281, 283, or 284 of title 18” for “sections 198 or 203 of title 18 or section 119(e) of title 41”.
1949—Subsec. (a). Act Aug. 10, 1949, inserted reference to National Security Council, and increased per diem payable to consultants from $35 to $50.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 1981 AmendmentAmendment by Pub. L. 97–89 effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as an Effective Date note under section 1621 of Title 10, Armed Forces.


Transfer of Functions
For abolition of Office of Defense Mobilization and its Director and transfers and delegations of their functions to Office of Emergency Planning, Office of Emergency Preparedness, President, Federal Preparedness Agency, Federal Emergency Management Agency, and Secretary of Homeland Security, see Transfer of Functions notes set out under former section 3042 of this title.
National Security Council transferred to Executive Office of President by Reorg. Plan No. 4 of 1949, eff. Aug. 19, 1949, 14 F.R. 5227, 63 Stat. 1067. See note set out under section 3021 of this title.

Termination of Advisory CommitteesAdvisory committees in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. Advisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.

Advisory Committee Members and Personnel; Per Diem CompensationAct June 24, 1948, ch. 632, 62 Stat. 648, which related to authority of former Chairman of National Security Resources Board to appoint advisory committee members and part-time advisory personnel at rates up to $50 per day, was superseded by section 3073(a) of this title.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 3073a. Reporting of certain employment activities by former intelligence officers and employees(a) In generalThe head of each element of the intelligence community shall issue regulations requiring each employee of such element occupying a covered position to sign a written agreement requiring the regular reporting of covered employment to the head of such element.


(b) Agreement elementsThe regulations required under subsection (a) shall provide that an agreement contain provisions requiring each employee occupying a covered position to, during the two-year period beginning on the date on which such employee ceases to occupy such covered position—(1) report covered employment to the head of the element of the intelligence community that employed such employee in such covered position upon accepting such covered employment; and

(2) annually (or more frequently if the head of such element considers it appropriate) report covered employment to the head of such element.


(c) DefinitionsIn this section:(1) Covered employmentThe term “covered employment” means direct employment by, representation of, or the provision of advice relating to national security to the government of a foreign country or any person whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized, in whole or in major part, by any government of a foreign country.


(2) Covered positionThe term “covered position” means a position within an element of the intelligence community that, based on the level of access of a person occupying such position to information regarding sensitive intelligence sources or methods or other exceptionally sensitive matters, the head of such element determines should be subject to the requirements of this section.


(3) Government of a foreign countryThe term “government of a foreign country” has the meaning given the term in section 611(e) of title 22.



(July 26, 1947, ch. 343, title III, § 304, as added Pub. L. 113–293, title III, § 305(a), Dec. 19, 2014, 128 Stat. 3995.)

Editorial Notes
Prior ProvisionsA prior section 304 of act July 26, 1947, ch. 343, title III, 61 Stat. 508, was classified to section 171k of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632.

Statutory Notes and Related Subsidiaries
Regulations and CertificationPub. L. 113–293, title III, § 305(b), Dec. 19, 2014, 128 Stat. 3996, provided that:
“(1) Regulations.—Not later than 90 days after the date of the enactment of this Act [Dec. 19, 2014], the head of each element of the intelligence community shall issue the regulations required under section 304 of the National Security Act of 1947 [50 U.S.C. 3073a], as added by subsection (a) of this section.

“(2) Certification.—Not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees—“(A) a certification that each head of an element of the intelligence community has prescribed the regulations required under section 304 of the National Security Act of 1947, as added by subsection (a) of this section; or

“(B) if the Director is unable to submit the certification described under subparagraph (A), an explanation as to why the Director is unable to submit such certification, including a designation of which heads of an element of the intelligence community have prescribed the regulations required under such section 304 and which have not.”




[For definitions of terms used in section 305(b) of Pub. L. 113–293, set out above, see section 2 of Pub. L. 113–293, set out as a note under section 3003 of this title.]



§ 3074. Authorization of appropriations
There are authorized to be appropriated such sums as may be necessary and appropriate to carry out the provisions and purposes of this chapter (other than the provisions and purposes of sections 3023, 3025, 3035, 3038 of this title and subchapters III, IV, and V).
(July 26, 1947, ch. 343, title III, § 307, 61 Stat. 509; Pub. L. 103–178, title III, § 309, Dec. 3, 1993, 107 Stat. 2036.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 411 of this title prior to editorial reclassification and renumbering as this section, and to section 171m of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.

Amendments1993—Pub. L. 103–178 inserted exception relating to sections 3023, 3025, 3035, and 3038 of this title and subchapters III, IV, and V.



§ 3075. “Function” and “Department of Defense” defined(a) As used in sections 3002, 3021, 3023, 3025, and 3073 of this title, the term “function” includes functions, powers, and duties.

(b) As used in this Act, the term “Department of Defense” shall be deemed to include the military departments of the Army, the Navy, and the Air Force, and all agencies created under title II of this Act.

(July 26, 1947, ch. 343, title III, § 308, 61 Stat. 509; Aug. 10, 1949, ch. 412, § 12(e), 63 Stat. 591; Pub. L. 116–92, div. E, title LXVII, § 6742(b)(10), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes

References in TextTitle II of this Act, referred to in subsec. (b), means title II of the National Security Act of 1947, act July 26, 1947, ch. 343, 61 Stat. 499. Section 201(d) of title II, which was formerly classified to section 408 of this title prior to editorial reclassification and renumbering as section 3005 of this title, was repealed by Pub. L. 87–651, § 307, Sept. 7, 1962, 76 Stat. 526. Section 201, enacted by Pub. L. 116–92, div. E, title LXVII, § 6742(b)(6), 133 Stat. 2240, is classified to section 3005 of this title. Sections 205(c), 206(a), and 207(c) of title II, renumbered sections 205(b), 206, and 207 by Pub. L. 116–92, div. E, title LXVII, § 6742(b)(7)–(9), 133 Stat. 2240, were formerly classified to section 409 of this title prior to editorial reclassification and renumbering as section 3004 of this title. For complete classification of title II to the Code, see Tables.

Codification
Section was formerly classified to section 410 of this title prior to editorial reclassification and renumbering as this section, and to section 171n of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.

Amendments2019—Subsec. (a). Pub. L. 116–92 substituted “sections 3002, 3021, 3023, 3025, and 3073 of this title” for “this Act”.
1949—Subsec. (b). Act Aug. 10, 1949, substituted definition of “Department of Defense” for definition of “budget program”.



§ 3076. Separability
If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the chapter and of the application of such provision to other persons and circumstances shall not be affected thereby.
(July 26, 1947, ch. 343, title III, § 309, 61 Stat. 509.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified as a note under section 401 of this title prior to editorial reclassification as this section.



§ 3077. Effective date(a) The first sentence of section 202(a),11 See References in Text note below. this section, and sections 3001, 3002, 3074, 3075, and 3076 of this title shall take effect July 26, 1947.

(b) Except as provided in subsection (a), the provisions of this chapter shall take effect on whichever of the following days is the earlier: The day after the day upon which the Secretary of Defense first appointed takes office, or the sixtieth day after July 26, 1947.

(July 26, 1947, ch. 343, title III, § 310, 61 Stat. 509.)

Editorial Notes

References in TextThe first sentence of section 202(a), referred to in subsec. (a), means the first sentence of section 202(a) of act July 26, 1947, ch. 343, which was classified to section 171a of former Title 5, Executive Departments and Government Officers and Employees, prior to the enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified as a note under section 401 of this title prior to editorial reclassification as this section.



§ 3078. Repealing and savings provisions
All laws, orders, and regulations inconsistent with the provisions of this title 11 See References in Text note below. are repealed insofar as they are inconsistent with the powers, duties, and responsibilities enacted hereby: Provided, That the powers, duties, and responsibilities of the Secretary of Defense under this title 1 shall be administered in conformance with the policy and requirements for administration of budgetary and fiscal matters in the Government generally, including accounting and financial reporting, and that nothing in this title 1 shall be construed as eliminating or modifying the powers, duties, and responsibilities of any other department, agency, or officer of the Government in connection with such matters, but no such department, agency, or officer shall exercise any such powers, duties, or responsibilities in a manner that will render ineffective the provisions of this title.1
(July 26, 1947, ch. 343, title III, § 312, formerly title IV, § 411, as added Aug. 10, 1949, ch. 412, § 11, 63 Stat. 590; renumbered title III, § 312, Pub. L. 116–92, div. E, title LXVII, § 6742(b)(11), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes

References in TextThis title, referred to in text, meant, when enacted, title IV of act July 26, 1947, ch. 343, which was added by section 11 of act Aug. 10, 1949, ch. 412, 63 Stat. 585, and which consisted of sections 401 to 411, this section being section 411. Section 11 of act Aug. 10, 1949—except for “§ 411”—was repealed by Pub. L. 87–651, § 307, Sept. 7, 1962, 76 Stat. 526. Although that repeal was executed by repealing title IV of act July 26, 1947 (except for this section), and the subsequent renumbering of section 411 of that Act as section 312 suggests that this section is now within title III, it is unclear whether the reference to “this title” should now be interpreted as referring to title III (classified to this subchapter) or whether it continues to refer to the now eliminated title IV. See Codification note below.

Codification
When originally enacted, this section was section 411 of title IV of the National Security Act of 1947, act July 26, 1947, ch. 343 (“the Act”). Title IV of the Act, consisting of sections 401 to 411, was added by section 11 of act Aug. 10, 1949, ch. 412, 63 Stat. 585. Provisions of title IV of the Act were restated by Pub. L. 87–651, Sept. 7, 1962, 76 Stat. 506, section 307 of which (at 76 Stat. 526) subsequently repealed section 11 of act Aug. 10, 1949—except for “§ 411”—but did not repeal any of the sections in title IV directly. Nevertheless, the repeal of section 11, except for “§ 411”, was executed as a repeal of title IV of the Act, except for this section. There is debate as to whether any of title IV of the Act continued to exist after the repeal such that section 411 remained a part of it or whether all other traces of the title were eliminated completely so that section 411 was effectively absorbed into title III. The subsequent renumbering of section 411 of the Act as section 312 by Pub. L. 116–92 suggests that this section should be considered within title III (as shown in the credit above), although there has been no explicit amendment renumbering the title of the Act containing it.
Section was classified to section 3006 of this title prior to renumbering by Pub. L. 116–92.
Section was formerly classified to section 412 of this title prior to editorial reclassification and renumbering as section 3006, and to section 172j of former Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.




SUBCHAPTER III—ACCOUNTABILITY FOR INTELLIGENCE ACTIVITIES
§ 3091. General congressional oversight provisions(a) Reports to congressional committees of intelligence activities and anticipated activities(1) The President shall ensure that the congressional intelligence committees are kept fully and currently informed of the intelligence activities of the United States, including any significant anticipated intelligence activity as required by this subchapter.

(2) Nothing in this subchapter shall be construed as requiring the approval of the congressional intelligence committees as a condition precedent to the initiation of any significant anticipated intelligence activity.


(b) Reports concerning illegal intelligence activitiesThe President shall ensure that any illegal intelligence activity is reported promptly to the congressional intelligence committees, as well as any corrective action that has been taken or is planned in connection with such illegal activity.


(c) Procedures for reporting informationThe President and the congressional intelligence committees shall each establish such written procedures as may be necessary to carry out the provisions of this subchapter.


(d) Procedures to protect from unauthorized disclosureThe House of Representatives and the Senate shall each establish, by rule or resolution of such House, procedures to protect from unauthorized disclosure all classified information, and all information relating to intelligence sources and methods, that is furnished to the congressional intelligence committees or to Members of Congress under this subchapter. Such procedures shall be established in consultation with the Director of National Intelligence. In accordance with such procedures, each of the congressional intelligence committees shall promptly call to the attention of its respective House, or to any appropriate committee or committees of its respective House, any matter relating to intelligence activities requiring the attention of such House or such committee or committees.


(e) Construction of authority conferredNothing in this chapter shall be construed as authority to withhold information from the congressional intelligence committees on the grounds that providing the information to the congressional intelligence committees would constitute the unauthorized disclosure of classified information or information relating to intelligence sources and methods.


(f) “Intelligence activities” definedAs used in this section, the term “intelligence activities” includes covert actions as defined in section 3093(e) of this title, and includes financial intelligence activities.


(July 26, 1947, ch. 343, title V, § 501, as added Pub. L. 102–88, title VI, § 602(a)(2), Aug. 14, 1991, 105 Stat. 441; amended Pub. L. 107–306, title III, §§ 342(b), 353(b)(3)(A), (7), Nov. 27, 2002, 116 Stat. 2399, 2402; Pub. L. 108–458, title I, § 1071(a)(1)(V), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 111–259, title III, § 331(a), Oct. 7, 2010, 124 Stat. 2685.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (e), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 413 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 501 of act July 26, 1947, ch. 343, title V, as added Pub. L. 96–450, title IV, § 407(b)(1), Oct. 14, 1980, 94 Stat. 1981, related to congressional oversight of intelligence activities, prior to repeal by Pub. L. 102–88, § 602(a)(2).

Amendments2010—Subsec. (c). Pub. L. 111–259 substituted “such written procedures” for “such procedures”.
2004—Subsec. (d). Pub. L. 108–458 substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2002—Subsec. (a). Pub. L. 107–306, § 353(b)(3)(A), substituted “congressional intelligence committees” for “intelligence committees” wherever appearing.
Subsec. (a)(2), (3). Pub. L. 107–306, § 353(b)(7), redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “As used in this subchapter, the term ‘congressional intelligence committees’ means the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.”
Subsecs. (b) to (e). Pub. L. 107–306, § 353(b)(3)(A), substituted “congressional intelligence committees” for “intelligence committees” wherever appearing.
Subsec. (f). Pub. L. 107–306, § 342(b), inserted “, and includes financial intelligence activities” before period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3092. Reporting of intelligence activities other than covert actions(a) In generalTo the extent consistent with due regard for the protection from unauthorized disclosure of classified information relating to sensitive intelligence sources and methods or other exceptionally sensitive matters, the Director of National Intelligence and the heads of all departments, agencies, and other entities of the United States Government involved in intelligence activities shall—(1) keep the congressional intelligence committees fully and currently informed of all intelligence activities, other than a covert action (as defined in section 3093(e) of this title), which are the responsibility of, are engaged in by, or are carried out for or on behalf of, any department, agency, or entity of the United States Government, including any significant anticipated intelligence activity and any significant intelligence failure; and

(2) furnish the congressional intelligence committees any information or material concerning intelligence activities (including the legal basis under which the intelligence activity is being or was conducted), other than covert actions, which is within their custody or control, and which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities.


(b) Form and contents of certain reportsAny report relating to a significant anticipated intelligence activity or a significant intelligence failure that is submitted to the congressional intelligence committees for purposes of subsection (a)(1) shall be in writing, and shall contain the following:(1) A concise statement of any facts pertinent to such report.

(2) An explanation of the significance of the intelligence activity or intelligence failure covered by such report.


(c) Standards and procedures for certain reportsThe Director of National Intelligence, in consultation with the heads of the departments, agencies, and entities referred to in subsection (a), shall establish standards and procedures applicable to reports covered by subsection (b).


(July 26, 1947, ch. 343, title V, § 502, as added Pub. L. 102–88, title VI, § 602(a)(2), Aug. 14, 1991, 105 Stat. 442; amended Pub. L. 107–108, title III, § 305, Dec. 28, 2001, 115 Stat. 1398; Pub. L. 107–306, title III, § 353(b)(3)(B), Nov. 27, 2002, 116 Stat. 2402; Pub. L. 108–458, title I, § 1071(a)(1)(W), (X), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 111–259, title III, § 331(b), Oct. 7, 2010, 124 Stat. 2685.)

Editorial Notes
Codification
Section was formerly classified to section 413a of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 502 of act July 26, 1947, ch. 343, was renumbered section 504 and is classified to section 3094 of this title.

Amendments2010—Subsec. (a)(2). Pub. L. 111–259 inserted “(including the legal basis under which the intelligence activity is being or was conducted)” after “concerning intelligence activities”.
2004—Subsec. (a). Pub. L. 108–458, § 1071(a)(1)(W), substituted “Director of National Intelligence” for “Director of Central Intelligence” in introductory provisions.
Subsec. (c). Pub. L. 108–458, § 1071(a)(1)(X), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2002—Subsecs. (a), (b). Pub. L. 107–306 substituted “congressional intelligence committees” for “intelligence committees” wherever appearing.
2001—Pub. L. 107–108 designated existing provisions as subsec. (a), inserted heading, and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Furnishing of Intelligence Information to Senate and House Select Committees on IntelligencePub. L. 102–88, title IV, § 405, Aug. 14, 1991, 105 Stat. 434, provided that:
“(a) Furnishing of Specific Information.—In accordance with title V of the National Security Act of 1947 [50 U.S.C. 3091 et seq.], the head of any department or agency of the United States involved in any intelligence activities which may pertain to United States military personnel listed as prisoner, missing, or unaccounted for in military actions shall furnish any information or documents in the possession, custody, or control of the department or agency, or person paid by such department or agency, whenever requested by the Permanent Select Committee on Intelligence of the House of Representatives or the Select Committee on Intelligence of the Senate.

“(b) Access by Committees and Members of Congress.—In accordance with Senate Resolution 400, Ninety-Fourth Congress, and House Resolution 658, Ninety-Fifth Congress, the committees named in subsection (a) shall, upon request and under such regulations as the committees have prescribed to protect the classification of such information, make any information described in subsection (a) available to any other committee or any other Member of Congress and appropriately cleared staff.”






§ 3093. Presidential approval and reporting of covert actions(a) Presidential findingsThe President may not authorize the conduct of a covert action by departments, agencies, or entities of the United States Government unless the President determines such an action is necessary to support identifiable foreign policy objectives of the United States and is important to the national security of the United States, which determination shall be set forth in a finding that shall meet each of the following conditions:(1) Each finding shall be in writing, unless immediate action by the United States is required and time does not permit the preparation of a written finding, in which case a written record of the President’s decision shall be contemporaneously made and shall be reduced to a written finding as soon as possible but in no event more than 48 hours after the decision is made.

(2) Except as permitted by paragraph (1), a finding may not authorize or sanction a covert action, or any aspect of any such action, which already has occurred.

(3) Each finding shall specify each department, agency, or entity of the United States Government authorized to fund or otherwise participate in any significant way in such action. Any employee, contractor, or contract agent of a department, agency, or entity of the United States Government other than the Central Intelligence Agency directed to participate in any way in a covert action shall be subject either to the policies and regulations of the Central Intelligence Agency, or to written policies or regulations adopted by such department, agency, or entity, to govern such participation.

(4) Each finding shall specify whether it is contemplated that any third party which is not an element of, or a contractor or contract agent of, the United States Government, or is not otherwise subject to United States Government policies and regulations, will be used to fund or otherwise participate in any significant way in the covert action concerned, or be used to undertake the covert action concerned on behalf of the United States.

(5) A finding may not authorize any action that would violate the Constitution or any statute of the United States.


(b) Reports to congressional intelligence committees; production of informationTo the extent consistent with due regard for the protection from unauthorized disclosure of classified information relating to sensitive intelligence sources and methods or other exceptionally sensitive matters, the Director of National Intelligence and the heads of all departments, agencies, and entities of the United States Government involved in a covert action—(1) shall keep the congressional intelligence committees fully and currently informed of all covert actions which are the responsibility of, are engaged in by, or are carried out for or on behalf of, any department, agency, or entity of the United States Government, including significant failures; and

(2) shall furnish to the congressional intelligence committees any information or material concerning covert actions (including the legal basis under which the covert action is being or was conducted) which is in the possession, custody, or control of any department, agency, or entity of the United States Government and which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities.


(c) Timing of reports; access to finding(1) The President shall ensure that any finding approved pursuant to subsection (a) shall be reported in writing to the congressional intelligence committees as soon as possible after such approval and before the initiation of the covert action authorized by the finding, except as otherwise provided in paragraph (2) and paragraph (3).

(2) If the President determines that it is essential to limit access to the finding to meet extraordinary circumstances affecting vital interests of the United States, the finding may be reported to the chairmen and ranking minority members of the congressional intelligence committees, the Speaker and minority leader of the House of Representatives, the majority and minority leaders of the Senate, and such other member or members of the congressional leadership as may be included by the President.

(3) Whenever a finding is not reported pursuant to paragraph (1) or (2) of this section,11 So in original. Probably should be “subsection,”. the President shall fully inform the congressional intelligence committees in a timely fashion and shall provide a statement of the reasons for not giving prior notice.

(4) In a case under paragraph (1), (2), or (3), a copy of the finding, signed by the President, shall be provided to the chairman of each congressional intelligence committee.

(5)(A) When access to a finding, or a notification provided under subsection (d)(1), is limited to the Members of Congress specified in paragraph (2), a written statement of the reasons for limiting such access shall also be provided.

(B) Not later than 180 days after a statement of reasons is submitted in accordance with subparagraph (A) or this subparagraph, the President shall ensure that—(i) all members of the congressional intelligence committees are provided access to the finding or notification; or

(ii) a statement of reasons that it is essential to continue to limit access to such finding or such notification to meet extraordinary circumstances affecting vital interests of the United States is submitted to the Members of Congress specified in paragraph (2).




(d) Changes in previously approved actions(1) The President shall ensure that the congressional intelligence committees, or, if applicable, the Members of Congress specified in subsection (c)(2), are notified in writing of any significant change in a previously approved covert action, or any significant undertaking pursuant to a previously approved finding, in the same manner as findings are reported pursuant to subsection (c).

(2) In determining whether an activity constitutes a significant undertaking for purposes of paragraph (1), the President shall consider whether the activity—(A) involves significant risk of loss of life;

(B) requires an expansion of existing authorities, including authorities relating to research, development, or operations;

(C) results in the expenditure of significant funds or other resources;

(D) requires notification under section 3094 of this title;

(E) gives rise to a significant risk of disclosing intelligence sources or methods; or

(F) presents a reasonably foreseeable risk of serious damage to the diplomatic relations of the United States if such activity were disclosed without authorization.



(e) “Covert action” definedAs used in this subchapter, the term “covert action” means an activity or activities of the United States Government to influence political, economic, or military conditions abroad, where it is intended that the role of the United States Government will not be apparent or acknowledged publicly, but does not include—(1) activities the primary purpose of which is to acquire intelligence, traditional counterintelligence activities, traditional activities to improve or maintain the operational security of United States Government programs, or administrative activities;

(2) traditional diplomatic or military activities or routine support to such activities;

(3) traditional law enforcement activities conducted by United States Government law enforcement agencies or routine support to such activities; or

(4) activities to provide routine support to the overt activities (other than activities described in paragraph (1), (2), or (3)) of other United States Government agencies abroad.


(f) Prohibition on covert actions intended to influence United States political processes, etc.No covert action may be conducted which is intended to influence United States political processes, public opinion, policies, or media.


(g) Notice and general description where access to finding or notification limited; maintenance of records and written statements(1) In any case where access to a finding reported under subsection (c) or notification provided under subsection (d)(1) is not made available to all members of a congressional intelligence committee in accordance with subsection (c)(2), the President shall notify all members of such committee that such finding or such notification has been provided only to the members specified in subsection (c)(2).

(2) In any case where access to a finding reported under subsection (c) or notification provided under subsection (d)(1) is not made available to all members of a congressional intelligence committee in accordance with subsection (c)(2), the President shall provide to all members of such committee a general description regarding the finding or notification, as applicable, consistent with the reasons for not yet fully informing all members of such committee.

(3) The President shall maintain—(A) a record of the members of Congress to whom a finding is reported under subsection (c) or notification is provided under subsection (d)(1) and the date on which each member of Congress receives such finding or notification; and

(B) each written statement provided under subsection (c)(5).



(h) Plan to respond to unauthorized public disclosure of covert actionFor each type of activity undertaken as part of a covert action, the President shall establish in writing a plan to respond to the unauthorized public disclosure of that type of activity.


(July 26, 1947, ch. 343, title V, § 503, as added Pub. L. 102–88, title VI, § 602(a)(2), Aug. 14, 1991, 105 Stat. 442; amended Pub. L. 107–306, title III, § 353(b)(3)(C), (8), Nov. 27, 2002, 116 Stat. 2402; Pub. L. 108–458, title I, § 1071(a)(1)(Y), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 111–259, title III, § 331(c), Oct. 7, 2010, 124 Stat. 2685; Pub. L. 113–126, title III, § 308, July 7, 2014, 128 Stat. 1397; Pub. L. 116–92, div. E, title LXVII, § 6742(b)(12), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes
Codification
Section was formerly classified to section 413b of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 503 of act July 26, 1947, ch. 343, was renumbered section 505 and is classified to section 3095 of this title.

Amendments2019—Subsecs. (c)(5), (d)(2). Pub. L. 116–92 realigned margins.
2014—Subsec. (h). Pub. L. 113–126 added subsec. (h).
2010—Subsec. (b)(2). Pub. L. 111–259, § 331(c)(1), inserted “(including the legal basis under which the covert action is being or was conducted)” before “which is in the possession”.
Subsec. (c)(1). Pub. L. 111–259, § 331(c)(2)(A), inserted “in writing” after “be reported”.
Subsec. (c)(4). Pub. L. 111–259, § 331(c)(2)(B), redesignated second sentence of par. (4) as (5)(A).
Subsec. (c)(5)(A). Pub. L. 111–259, § 331(c)(2)(C)(i), inserted “, or a notification provided under subsection (d)(1),” before “is limited” and “written” before “statement”.
Pub. L. 111–259, § 331(c)(2)(B), redesignated second sentence of par. (4) as (5)(A).
Subsec. (c)(5)(B). Pub. L. 111–259, § 331(c)(2)(C)(ii), added subpar. (B).
Subsec. (d). Pub. L. 111–259, § 331(c)(3), designated existing provisions as par. (1), inserted “in writing” after “notified”, and added par. (2).
Subsec. (g). Pub. L. 111–259, § 331(c)(4), added subsec. (g).
2004—Subsec. (b). Pub. L. 108–458 substituted “Director of National Intelligence” for “Director of Central Intelligence” in introductory provisions.
2002—Subsecs. (b), (c)(1) to (3). Pub. L. 107–306, § 353(b)(3)(C), substituted “congressional intelligence committees” for “intelligence committees” wherever appearing.
Subsec. (c)(4). Pub. L. 107–306, § 353(b)(8), substituted “congressional intelligence committee” for “intelligence committee”.
Subsec. (d). Pub. L. 107–306, § 353(b)(3)(C), substituted “congressional intelligence committees” for “intelligence committees”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3094. Funding of intelligence activities(a) Obligations and expenditures for intelligence or intelligence-related activity; prerequisitesAppropriated funds available to an intelligence agency may be obligated or expended for an intelligence or intelligence-related activity only if—(1) those funds were specifically authorized by the Congress for use for such activities; or

(2) in the case of funds from the Reserve for Contingencies of the Central Intelligence Agency and consistent with the provisions of section 3093 of this title concerning any significant anticipated intelligence activity, the Director of the Central Intelligence Agency has notified the appropriate congressional committees of the intent to make such funds available for such activity; or

(3) in the case of funds specifically authorized by the Congress for a different activity—(A) the activity to be funded is a higher priority intelligence or intelligence-related activity;

(B) the use of such funds for such activity supports an emergent need, improves program effectiveness, or increases efficiency; and

(C) the Director of National Intelligence, the Secretary of Defense, or the Attorney General, as appropriate, has notified the appropriate congressional committees of the intent to make such funds available for such activity;


(4) nothing in this subsection prohibits obligation or expenditure of funds available to an intelligence agency in accordance with sections 1535 and 1536 of title 31.


(b) Activities denied funding by CongressFunds available to an intelligence agency may not be made available for any intelligence or intelligence-related activity for which funds were denied by the Congress.


(c) Presidential finding required for expenditure of funds on covert actionNo funds appropriated for, or otherwise available to, any department, agency, or entity of the United States Government may be expended, or may be directed to be expended, for any covert action, as defined in section 3093(e) of this title, unless and until a Presidential finding required by subsection (a) of section 3093 of this title has been signed or otherwise issued in accordance with that subsection.


(d) Report to congressional committees required for expenditure of nonappropriated funds for intelligence activity(1) Except as otherwise specifically provided by law, funds available to an intelligence agency that are not appropriated funds may be obligated or expended for an intelligence or intelligence-related activity only if those funds are used for activities reported to the appropriate congressional committees pursuant to procedures which identify—(A) the types of activities for which nonappropriated funds may be expended; and

(B) the circumstances under which an activity must be reported as a significant anticipated intelligence activity before such funds can be expended.


(2) Procedures for purposes of paragraph (1) shall be jointly agreed upon by the congressional intelligence committees and, as appropriate, the Director of National Intelligence or the Secretary of Defense.


(e) DefinitionsAs used in this section—(1) the term “intelligence agency” means any department, agency, or other entity of the United States involved in intelligence or intelligence-related activities;

(2) the term “appropriate congressional committees” means the Permanent Select Committee on Intelligence and the Committee on Appropriations of the House of Representatives and the Select Committee on Intelligence and the Committee on Appropriations of the Senate; and

(3) the term “specifically authorized by the Congress” means that—(A) the activity and the amount of funds proposed to be used for that activity were identified in a formal budget request to the Congress, but funds shall be deemed to be specifically authorized for that activity only to the extent that the Congress both authorized the funds to be appropriated for that activity and appropriated the funds for that activity; or

(B) although the funds were not formally requested, the Congress both specifically authorized the appropriation of the funds for the activity and appropriated the funds for the activity.



(July 26, 1947, ch. 343, title V, § 504, formerly § 502, as added Pub. L. 99–169, title IV, § 401(a), Dec. 4, 1985, 99 Stat. 1004; renumbered § 504 and amended Pub. L. 102–88, title VI, §§ 602(a)(1), (c)(1), 603, Aug. 14, 1991, 105 Stat. 441, 444; Pub. L. 107–306, title III, § 353(b)(3)(D), Nov. 27, 2002, 116 Stat. 2402; Pub. L. 108–458, title I, § 1071(a)(1)(Z), (AA), (5), Dec. 17, 2004, 118 Stat. 3689, 3690; Pub. L. 111–259, title III, § 362, Oct. 7, 2010, 124 Stat. 2701; Pub. L. 116–92, div. E, title LXVII, § 6742(b)(13), Dec. 20, 2019, 133 Stat. 2240.)

Editorial Notes
Codification
Section was formerly classified to section 414 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2019—Subsec. (a)(3)(B). Pub. L. 116–92 realigned margin.
2010—Subsec. (a)(3)(B). Pub. L. 111–259 amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “the need for funds for such activity is based on unforseen requirements; and”.
2004—Subsec. (a)(2). Pub. L. 108–458, § 1071(a)(5), substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence”.
Subsec. (a)(3)(C). Pub. L. 108–458, § 1071(a)(1)(Z), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (d)(2). Pub. L. 108–458, § 1071(a)(1)(AA), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2002—Subsec. (d)(2). Pub. L. 107–306 substituted “congressional intelligence committees” for “intelligence committees”.
1991—Subsec. (a)(2). Pub. L. 102–88, § 602(c)(1), substituted “section 413b” for “section 413”.
Subsecs. (c) to (e). Pub. L. 102–88, § 603, added subsecs. (c) and (d) and redesignated former subsec. (c) as (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Sense of Congress Regarding Disclosure of Annual Intelligence BudgetPub. L. 102–496, title III, § 303, Oct. 24, 1992, 106 Stat. 3183, provided that: “It is the sense of Congress that, beginning in 1993, and in each year thereafter, the aggregate amount requested and authorized for, and spent on, intelligence and intelligence-related activities should be disclosed to the public in an appropriate manner.”
 Similar provisions were contained in the following prior appropriation act: Pub. L. 102–183, title VII, § 701, Dec. 4, 1991, 105 Stat. 1270.

Enhanced Security Countermeasures Capabilities; Application of SectionPub. L. 99–169, title IV, § 401(c), Dec. 4, 1985, 99 Stat. 1006, provided that the amendment made by section 401(a) of Pub. L. 99–169, enacting this section, would not apply with respect to funds appropriated to the Director of Central Intelligence under the heading “enhanced security countermeasures capabilities” in the Supplemental Appropriations Act, 1985, Pub. L. 99–88, Aug. 15, 1985, 99 Stat. 311.



§ 3095. Notice to Congress of certain transfers of defense articles and defense services(a)(1) The transfer of a defense article or defense service, or the anticipated transfer in any fiscal year of any aggregation of defense articles or defense services, exceeding $1,000,000 in value by an intelligence agency to a recipient outside that agency shall be considered a significant anticipated intelligence activity for the purpose of this subchapter.

(2) Paragraph (1) does not apply if—(A) the transfer is being made to a department, agency, or other entity of the United States (so long as there will not be a subsequent retransfer of the defense articles or defense services outside the United States Government in conjunction with an intelligence or intelligence-related activity); or

(B) the transfer—(i) is being made pursuant to authorities contained in part II of the Foreign Assistance Act of 1961 [22 U.S.C. 2301 et seq.], the Arms Export Control Act [22 U.S.C. 2751 et seq.], title 10 (including a law enacted pursuant to section 8677(a) of title 10), or chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, and

(ii) is not being made in conjunction with an intelligence or intelligence-related activity.



(3) An intelligence agency may not transfer any defense articles or defense services outside the agency in conjunction with any intelligence or intelligence-related activity for which funds were denied by the Congress.


(b) As used in this section—(1) the term “intelligence agency” means any department, agency, or other entity of the United States involved in intelligence or intelligence-related activities;

(2) the terms “defense articles” and “defense services” mean the items on the United States Munitions List pursuant to section 38 of the Arms Export Control Act [22 U.S.C. 2778] (22 CFR part 121);

(3) the term “transfer” means—(A) in the case of defense articles, the transfer of possession of those articles; and

(B) in the case of defense services, the provision of those services; and


(4) the term “value” means—(A) in the case of defense articles, the greater of—(i) the original acquisition cost to the United States Government, plus the cost of improvements or other modifications made by or on behalf of the Government; or

(ii) the replacement cost; and


(B) in the case of defense services, the full cost to the Government of providing the services.



(July 26, 1947, ch. 343, title V, § 505, formerly § 503, as added Pub. L. 99–569, title VI, § 602(a), Oct. 27, 1986, 100 Stat. 3203; renumbered § 505 and amended Pub. L. 102–88, title VI, §§ 602(a)(1), (c)(2), 604, Aug. 14, 1991, 105 Stat. 441, 444, 445; Pub. L. 103–160, div. A, title VIII, § 828(d)(1), Nov. 30, 1993, 107 Stat. 1715; Pub. L. 115–232, div. A, title VIII, § 809(r), Aug. 13, 2018, 132 Stat. 1844.)


References in TextThe Foreign Assistance Act of 1961, referred to in subsec. (a)(2)(B)(i), is Pub. L. 87–195, Sept. 4, 1961, 75 Stat. 424. Part II of the Act is classified generally to subchapter II (§ 2301 et seq.) of chapter 32 of Title 22, Foreign Relations and Intercourse. For provisions deeming references to subchapter II to exclude parts IV (§ 2346 et seq.), VI (§ 2348 et seq.), and VIII (§ 2349aa et seq.) of subchapter II, see section 202(b) of Pub. L. 92–226, set out as a note under section 2346 of Title 22, and sections 2348c and 2349aa–5 of Title 22. For complete classification of this Act to the Code, see Short Title note set out under section 2151 of Title 22 and Tables.
The Arms Export Control Act, referred to in subsec. (a)(2)(B)(i), is Pub. L. 90–269, Oct. 22, 1968, 82 Stat. 1320, which is classified principally to chapter 39 (§ 2751 et seq.) of Title 22. For complete classification of this Act to the Code, see Short Title note set out under section 2751 of Title 22 and Tables.

Codification
Section was formerly classified to section 415 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
In subsec. (a)(2)(B)(i), “chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” substituted for “the Federal Property and Administrative Services Act of 1949” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments2018—Subsec. (a)(2)(B)(i). Pub. L. 115–232 substituted “(including a law enacted pursuant to section 8677(a) of title 10)” for “(including a law enacted pursuant to section 7307(a) of that title)”.
1993—Subsec. (a)(2)(B)(i). Pub. L. 103–160 substituted “section 7307(a)” for “section 7307(b)(1)”.
1991—Subsec. (a)(1). Pub. L. 102–88 inserted “, or the anticipated transfer in any fiscal year of any aggregation of defense articles or defense services,” after “service” and substituted “this subchapter” for “section 413 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Feb. 1, 2019, with provision for the coordination of amendments and special rule for certain redesignations, see section 800 of Pub. L. 115–232, set out as a note preceding section 3001 of Title 10, Armed Forces.



§ 3096. Specificity of National Intelligence Program budget amounts for counterterrorism, counterproliferation, counternarcotics, and counterintelligence(a) In generalThe budget justification materials submitted to Congress in support of the budget of the President for a fiscal year that is submitted to Congress under section 1105(a) of title 31 shall set forth separately the aggregate amount requested for that fiscal year for the National Intelligence Program for each of the following:(1) Counterterrorism.

(2) Counterproliferation.

(3) Counternarcotics.

(4) Counterintelligence.


(b) Election of classified or unclassified formAmounts set forth under subsection (a) may be set forth in unclassified form or classified form, at the election of the Director of National Intelligence.


(July 26, 1947, ch. 343, title V, § 506, as added Pub. L. 107–306, title III, § 311(a), Nov. 27, 2002, 116 Stat. 2390; amended Pub. L. 108–458, title I, § 1074(b)(1)(A), Dec. 17, 2004, 118 Stat. 3694; Pub. L. 112–87, title V, § 505(2), Jan. 3, 2012, 125 Stat. 1897.)

Editorial Notes
Codification
Section was formerly classified to section 415a of this title prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (b). Pub. L. 112–87 substituted “Director of National Intelligence.” for “Director of Central Intelligence.”
2004—Pub. L. 108–458, § 1074(b)(1)(A)(ii), struck out “Foreign” before “Intelligence” in section catchline.
Subsec. (a). Pub. L. 108–458, § 1074(b)(1)(A)(i), substituted “National Intelligence Program” for “National Foreign Intelligence Program”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3097. Budget treatment of costs of acquisition of major systems by the intelligence community(a) Independent cost estimates(1) The Director of National Intelligence shall, in consultation with the head of each element of the intelligence community concerned, prepare an independent cost estimate of the full life-cycle cost of development, procurement, and operation of each major system to be acquired by the intelligence community.

(2)(A) Each independent cost estimate for a major system shall, to the maximum extent practicable, specify the amount required to be appropriated and obligated to develop, procure, and operate the major system in each fiscal year of the proposed period of development, procurement, and operation of the major system.

(B) For major system acquisitions requiring a service or capability from another acquisition or program to deliver the end-to-end functionality for the intelligence community end users, independent cost estimates shall include, to the maximum extent practicable, all estimated costs across all pertinent elements of the intelligence community. For collection programs, such cost estimates shall include the cost of new analyst training, new hardware and software for data exploitation and analysis, and any unique or additional costs for data processing, storing, and power, space, and cooling across the life cycle of the program. If such costs for processing, exploitation, dissemination, and storage are scheduled to be executed in other elements of the intelligence community, the independent cost estimate shall identify and annotate such costs for such other elements accordingly.


(3)(A) In the case of a program of the intelligence community that qualifies as a major system, an independent cost estimate shall be prepared before the submission to Congress of the budget of the President for the first fiscal year in which appropriated funds are anticipated to be obligated for the development or procurement of such major system.

(B) In the case of a program of the intelligence community for which an independent cost estimate was not previously required to be prepared under this section, including a program for which development or procurement commenced before December 13, 2003, if the aggregate future costs of development or procurement (or any combination of such activities) of the program will exceed $500,000,000 (in current fiscal year dollars), the program shall qualify as a major system for purposes of this section, and an independent cost estimate for such major system shall be prepared before the submission to Congress of the budget of the President for the first fiscal year thereafter in which appropriated funds are anticipated to be obligated for such major system.


(4) The independent cost estimate for a major system shall be updated upon—(A) the completion of any preliminary design review associated with the major system;

(B) any significant modification to the anticipated design of the major system; or

(C) any change in circumstances that renders the current independent cost estimate for the major system inaccurate.


(5) Any update of an independent cost estimate for a major system under paragraph (4) shall meet all requirements for independent cost estimates under this section, and shall be treated as the most current independent cost estimate for the major system until further updated under that paragraph.


(b) Preparation of independent cost estimates(1) The Director shall establish within the Office of the Director of National Intelligence for Community Management an office which shall be responsible for preparing independent cost estimates, and any updates thereof, under subsection (a), unless a designation is made under paragraph (2).

(2) In the case of the acquisition of a major system for an element of the intelligence community within the Department of Defense, the Director and the Secretary of Defense shall provide that the independent cost estimate, and any updates thereof, under subsection (a) be prepared by an entity jointly designated by the Director and the Secretary in accordance with section 2434(b)(1)(A) 11 See References in Text note below. of title 10.


(c) Utilization in budgets of President(1) If the budget of the President requests appropriations for any fiscal year for the development or procurement of a major system by the intelligence community, the President shall, subject to paragraph (2), request in such budget an amount of appropriations for the development or procurement, as the case may be, of the major system that is equivalent to the amount of appropriations identified in the most current independent cost estimate for the major system for obligation for each fiscal year for which appropriations are requested for the major system in such budget.

(2) If the amount of appropriations requested in the budget of the President for the development or procurement of a major system is less than the amount of appropriations identified in the most current independent cost estimate for the major system for obligation for each fiscal year for which appropriations are requested for the major system in such budget, the President shall include in the budget justification materials submitted to Congress in support of such budget—(A) an explanation for the difference between the amount of appropriations requested and the amount of appropriations identified in the most current independent cost estimate;

(B) a description of the importance of the major system to the national security;

(C) an assessment of the consequences for the funding of all programs of the National Intelligence Program in future fiscal years if the most current independent cost estimate for the major system is accurate and additional appropriations are required in future fiscal years to ensure the continued development or procurement of the major system, including the consequences of such funding shortfalls on the major system and all other programs of the National Intelligence Program; and

(D) such other information on the funding of the major system as the President considers appropriate.



(d) Inclusion of estimates in budget justification materialsThe budget justification materials submitted to Congress in support of the budget of the President shall include the most current independent cost estimate under this section for each major system for which appropriations are requested in such budget for any fiscal year.


(e) DefinitionsIn this section:(1) The term “budget of the President” means the budget of the President for a fiscal year as submitted to Congress under section 1105(a) of title 31.

(2)(A) The term “independent cost estimate” means a pragmatic and neutral analysis, assessment, and quantification of all costs and risks associated with the development, acquisition, procurement, operation, and sustainment of a major system across its proposed life cycle, which shall be based on programmatic and technical specifications provided by the office within the element of the intelligence community with primary responsibility for the development, procurement, or operation of the major system.

(B) In accordance with subsection (a)(2)(B), each independent cost estimate shall include all costs required across elements of the intelligence community to develop, acquire, procure, operate, and sustain the system to provide the end-to-end intelligence functionality of the system, including—(i) for collection programs, the cost of new analyst training, new hardware and software for data exploitation and analysis, and any unique or additional costs for data processing, storing, and power, space, and cooling across the life cycle of the program; and

(ii) costs for processing, exploitation, dissemination, and storage scheduled to be executed in other elements of the intelligence community.



(3) The term “major system” means any significant program of an element of the intelligence community with projected total development and procurement costs exceeding $500,000,000 (based on fiscal year 2010 constant dollars), which costs shall include all end-to-end program costs, including costs associated with the development and procurement of the program and any other costs associated with the development and procurement of systems required to support or utilize the program.


(July 26, 1947, ch. 343, title V, § 506A, as added Pub. L. 108–177, title III, § 312(b)(1), Dec. 13, 2003, 117 Stat. 2607; amended Pub. L. 108–458, title I, §§ 1071(a)(1)(BB), 1072(a)(6), Dec. 17, 2004, 118 Stat. 3689, 3692; Pub. L. 111–259, title III, § 321(b), Oct. 7, 2010, 124 Stat. 2669; Pub. L. 112–87, title III, § 306(a), title V, § 505(3), Jan. 3, 2012, 125 Stat. 1881, 1897.)

Editorial Notes

References in TextSection 2434 of title 10, referred to in subsec. (b)(2), was repealed by Pub. L. 114–328, div. A, title VIII, § 842(c)(1), Dec. 23, 2016, 130 Stat. 2290.

Codification
Section was formerly classified to section 415a–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (a)(2). Pub. L. 112–87, § 306(a)(1), designated existing provisions as subpar. (A) and added subpar. (B).
Subsec. (c)(2)(C). Pub. L. 112–87, § 505(3), substituted “National Intelligence Program” for “National Foreign Intelligence Program” in two places.
Subsec. (e)(2). Pub. L. 112–87, § 306(a)(2), designated existing provisions as subpar. (A), substituted “associated with the development, acquisition, procurement, operation, and sustainment of a major system across its proposed life cycle,” for “associated with the acquisition of a major system,”, and added subpar. (B).
2010—Subsec. (e)(3). Pub. L. 111–259 substituted “(based on fiscal year 2010 constant dollars)” for “(in current fiscal year dollars)”.
2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(BB), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b)(1). Pub. L. 108–458, § 1072(a)(6), substituted “Office of the Director of National Intelligence” for “Office of the Deputy Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentPub. L. 112–87, title III, § 306(b), Jan. 3, 2012, 125 Stat. 1882, provided that: “The amendments made by this section [amending this section] shall take effect on the date that is 180 days after the date of the enactment of this Act [Jan. 3, 2012].”


Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective DatePub. L. 108–177, title III, § 312(c), Dec. 13, 2003, 117 Stat. 2609, provided that: “The amendments made by subsection (b) [enacting this section] shall take effect on the date of the enactment of this Act [Dec. 13, 2003].”


Congressional FindingsPub. L. 108–177, title III, § 312(a), Dec. 13, 2003, 117 Stat. 2606, provided that: 
“Congress makes the following findings:
“(1) Funds within the National Foreign Intelligence Program often must be shifted from program to program and from fiscal year to fiscal year to address funding shortfalls caused by significant increases in the costs of acquisition of major systems by the intelligence community.

“(2) While some increases in the costs of acquisition of major systems by the intelligence community are unavoidable, the magnitude of growth in the costs of acquisition of many major systems indicates a systemic bias within the intelligence community to underestimate the costs of such acquisition, particularly in the preliminary stages of development and production.

“(3) Decisions by Congress to fund the acquisition of major systems by the intelligence community rely significantly upon initial estimates of the affordability of acquiring such major systems and occur within a context in which funds can be allocated for a variety of alternative programs. Thus, substantial increases in costs of acquisition of major systems place significant burdens on the availability of funds for other programs and new proposals within the National Foreign Intelligence Program.

“(4) Independent cost estimates, prepared by independent offices, have historically represented a more accurate projection of the costs of acquisition of major systems.

“(5) Recognizing the benefits associated with independent cost estimates for the acquisition of major systems, the Secretary of Defense has built upon the statutory requirement in [former] section 2434 of title 10, United States Code, to develop and consider independent cost estimates for the acquisition of such systems by mandating the use of such estimates in budget requests of the Department of Defense.

“(6) The mandatory use throughout the intelligence community of independent cost estimates for the acquisition of major systems will assist the President and Congress in the development and funding of budgets which more accurately reflect the requirements and priorities of the United States Government for intelligence and intelligence-related activities.”




Limitations on Major System Procurement, Acquisition, and DevelopmentPub. L. 108–177, title III, § 312(d), Dec. 13, 2003, 117 Stat. 2609, provided that:
“(1)(A) For each major system for which funds have been authorized for a fiscal year before fiscal year 2005, or for which funds are sought in the budget of the President for fiscal year 2005, as submitted to Congress pursuant to section 1105(a) of title 31, United States Code, and for which no independent cost estimate has been provided to Congress, no contract, or option to contract, for the procurement or acquisition of such major system may be entered into, or option to contract be exercised, before the date of the enactment of an Act to authorize appropriations for fiscal year 2005 for intelligence and intelligence-related activities of the United States Government.

“(B) Subparagraph (A) shall not affect any contract for procurement or acquisition that was entered into before the date of the enactment of this Act [Dec. 13, 2003].


“(2) Commencing as of the date of the submittal to Congress of the budget of the President for fiscal year 2006 pursuant to section 1105(a) of title 31, United States Code, no funds may be obligated or expended for the development or procurement of a major system until the President has complied with the requirements of section 506A of the National Security Act of 1947 (as added by subsection (b)) [50 U.S.C. 3097] with respect to such major system.

“(3) In this subsection, the terms ‘independent cost estimate’ and ‘major system’ have the meaning given such terms in subsection (e) of section 506A of the National Security Act of 1947 (as so added) [50 U.S.C. 3097(e)].”






§ 3098. Annual personnel level assessments for the intelligence community(a) Requirement to provideThe Director of National Intelligence shall, in consultation with the head of each element of the intelligence community, prepare an annual personnel level assessment for such element that assesses the personnel levels for such element for the fiscal year following the fiscal year in which the assessment is submitted.


(b) ScheduleEach assessment required by subsection (a) shall be submitted to the congressional intelligence committees each year at the time that the President submits to Congress the budget for a fiscal year pursuant to section 1105 of title 31.


(c) ContentsEach assessment required by subsection (a) submitted during a fiscal year shall contain the following information for the element of the intelligence community concerned:(1) The budget submission for personnel costs for the upcoming fiscal year.

(2) The dollar and percentage increase or decrease of such costs as compared to the personnel costs of the current fiscal year.

(3) The dollar and percentage increase or decrease of such costs as compared to the personnel costs during the prior 5 fiscal years.

(4) The number of full-time equivalent positions that is the basis for which personnel funds are requested for the upcoming fiscal year.

(5) The numerical and percentage increase or decrease of the number referred to in paragraph (4) as compared to the number of full-time equivalent positions of the current fiscal year.

(6) The numerical and percentage increase or decrease of the number referred to in paragraph (4) as compared to the number of full-time equivalent positions during the prior 5 fiscal years.

(7) The best estimate of the number and costs of core contract personnel to be funded by the element for the upcoming fiscal year.

(8) The numerical and percentage increase or decrease of such costs of core contract personnel as compared to the best estimate of the costs of core contract personnel of the current fiscal year.

(9) The numerical and percentage increase or decrease of such number and such costs of core contract personnel as compared to the number and cost of core contract personnel during the prior 5 fiscal years.

(10) A justification for the requested personnel and core contract personnel levels.

(11) The best estimate of the number of intelligence collectors and analysts employed by each element of the intelligence community.

(12) The best estimate of the number of intelligence collectors and analysts contracted by each element of the intelligence community and a description of the functions performed by such contractors.

(13) A statement by the Director of National Intelligence that, based on current and projected funding, the element concerned will have sufficient—(A) internal infrastructure to support the requested personnel and core contract personnel levels;

(B) training resources to support the requested personnel levels; and

(C) funding to support the administrative and operational activities of the requested personnel levels.



(July 26, 1947, ch. 343, title V, § 506B, as added Pub. L. 111–259, title III, § 305(a), Oct. 7, 2010, 124 Stat. 2659; amended Pub. L. 113–293, title III, § 327, Dec. 19, 2014, 128 Stat. 4006.)

Editorial Notes
Codification
Section was formerly classified to section 415a–4 of this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (c)(11). Pub. L. 113–293, § 327(1), struck out “or contracted” after “employed”.
Subsec. (c)(12), (13). Pub. L. 113–293, § 327(2), (3), added par. (12) and redesignated former par. (12) as (13).

Statutory Notes and Related Subsidiaries
Personnel Information Notification Policy by the Director of National IntelligencePub. L. 114–113, div. M, title III, § 308, Dec. 18, 2015, 129 Stat. 2917, provided that:
“(a) Directive Required.—The Director of National Intelligence shall issue a directive containing a written policy for the timely notification to the congressional intelligence committees of the identities of individuals occupying senior level positions within the intelligence community.

“(b) Senior Level Position.—In identifying positions that are senior level positions in the intelligence community for purposes of the directive required under subsection (a), the Director of National Intelligence shall consider whether a position—“(1) constitutes the head of an entity or a significant component within an agency;

“(2) is involved in the management or oversight of matters of significant import to the leadership of an entity of the intelligence community;

“(3) provides significant responsibility on behalf of the intelligence community;

“(4) requires the management of a significant number of personnel or funds;

“(5) requires responsibility management or oversight of sensitive intelligence activities; and

“(6) is held by an individual designated as a senior intelligence management official as such term is defined in section 368(a)(6) of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 111–259; 50 U.S.C. 404i–1 [now 50 U.S.C. 3051] note).


“(c) Notification.—The Director shall ensure that each notification under the directive issued under subsection (a) includes each of the following:“(1) The name of the individual occupying the position.

“(2) Any previous senior level position held by the individual, if applicable, or the position held by the individual immediately prior to the appointment.

“(3) The position to be occupied by the individual.

“(4) Any other information the Director determines appropriate.


“(d) Relationship to Other Laws.—The directive issued under subsection (a) and any amendment to such directive shall be consistent with the provisions of the National Security Act of 1947 (50 U.S.C. 401 [now 50 U.S.C. 3001] et seq.).

“(e) Submission.—Not later than 90 days after the date of the enactment of this Act [Dec. 18, 2015], the Director shall submit to the congressional intelligence committees the directive issued under subsection (a).”



[For definitions of “congressional intelligence committees” and “intelligence community” as used in section 308 of div. M of Pub. L. 114–113, set out above, see section 2 of div. M of Pub. L. 114–113, set out as a note under section 3003 of this title.]

ImplementationPub. L. 111–259, title III, § 305(b), Oct. 7, 2010, 124 Stat. 2661, provided that: “The first assessment required to be submitted under section 506B(b) of the National Security Act of 1947 [50 U.S.C. 3098(b)], as added by subsection (a), shall be submitted to the congressional intelligence committees at the time that the President submits to Congress the budget for fiscal year 2012 pursuant to section 1105 of title 31, United States Code.”

[For definition of “congressional intelligence committees” as used in section 305(b) of Pub. L. 111–259, set out above, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.]



§ 3099. Vulnerability assessments of major systems(a) Initial vulnerability assessments(1)(A) Except as provided in subparagraph (B), the Director of National Intelligence shall conduct and submit to the congressional intelligence committees an initial vulnerability assessment for each major system and its significant items of supply—(i) except as provided in clause (ii), prior to the completion of Milestone B or an equivalent acquisition decision for the major system; or

(ii) prior to the date that is 1 year after October 7, 2010, in the case of a major system for which Milestone B or an equivalent acquisition decision—(I) was completed prior to such date; or

(II) is completed on a date during the 180-day period following such date.



(B) The Director may submit to the congressional intelligence committees an initial vulnerability assessment required by clause (ii) of subparagraph (A) not later than 180 days after the date such assessment is required to be submitted under such clause if the Director notifies the congressional intelligence committees of the extension of the submission date under this subparagraph and provides a justification for such extension.

(C) The initial vulnerability assessment of a major system and its significant items of supply shall include use of an analysis-based approach to—(i) identify vulnerabilities;

(ii) define exploitation potential;

(iii) examine the system’s potential effectiveness;

(iv) determine overall vulnerability; and

(v) make recommendations for risk reduction.



(2) If an initial vulnerability assessment for a major system is not submitted to the congressional intelligence committees as required by paragraph (1), funds appropriated for the acquisition of the major system may not be obligated for a major contract related to the major system. Such prohibition on the obligation of funds for the acquisition of the major system shall cease to apply on the date on which the congressional intelligence committees receive the initial vulnerability assessment.


(b) Subsequent vulnerability assessments(1) The Director of National Intelligence shall, periodically throughout the procurement of a major system or if the Director determines that a change in circumstances warrants the issuance of a subsequent vulnerability assessment, conduct a subsequent vulnerability assessment of each major system and its significant items of supply within the National Intelligence Program.

(2) Upon the request of a congressional intelligence committee, the Director of National Intelligence may, if appropriate, recertify the previous vulnerability assessment or may conduct a subsequent vulnerability assessment of a particular major system and its significant items of supply within the National Intelligence Program.

(3) Any subsequent vulnerability assessment of a major system and its significant items of supply shall include use of an analysis-based approach and, if applicable, a testing-based approach, to monitor the exploitation potential of such system and reexamine the factors described in clauses (i) through (v) of subsection (a)(1)(C).


(c) Major system managementThe Director of National Intelligence shall give due consideration to the vulnerability assessments prepared for a given major system when developing and determining the National Intelligence Program budget.


(d) Congressional oversight(1) The Director of National Intelligence shall provide to the congressional intelligence committees a copy of each vulnerability assessment conducted under subsection (a) or (b) not later than 10 days after the date of the completion of such assessment.

(2) The Director of National Intelligence shall provide the congressional intelligence committees with a proposed schedule for subsequent periodic vulnerability assessments of a major system under subsection (b)(1) when providing such committees with the initial vulnerability assessment under subsection (a) of such system as required by paragraph (1).


(e) DefinitionsIn this section:(1) The term “item of supply” has the meaning given that term in section 4(10) 11 See References in Text note below. of the Office of Federal Procurement Policy Act (41 U.S.C. 403(10)).

(2) The term “major contract” means each of the 6 largest prime, associate, or Government-furnished equipment contracts under a major system that is in excess of $40,000,000 and that is not a firm, fixed price contract.

(3) The term “major system” has the meaning given that term in section 3097(e) of this title.

(4) The term “Milestone B” means a decision to enter into major system development and demonstration pursuant to guidance prescribed by the Director of National Intelligence.

(5) The term “vulnerability assessment” means the process of identifying and quantifying vulnerabilities in a major system and its significant items of supply.


(July 26, 1947, ch. 343, title V, § 506C, as added Pub. L. 111–259, title III, § 321(a)(1), Oct. 7, 2010, 124 Stat. 2667.)

Editorial Notes

References in TextSection 4(10) of the Office of Federal Procurement Policy Act, referred to in subsec. (e)(1), which was classified to section 403(10) of former Title 41, Public Contracts, was repealed and reenacted as sections 108 and 115 of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.

Codification
Section was formerly classified to section 415a–5 of this title prior to editorial reclassification and renumbering as this section.



§ 3100. Intelligence community business system transformation(a) Limitation on obligation of funds(1) Subject to paragraph (3), no funds appropriated to any element of the intelligence community may be obligated for an intelligence community business system transformation that will have a total cost in excess of $3,000,000 unless—(A) the Director of the Office of Business Transformation of the Office of the Director of National Intelligence makes a certification described in paragraph (2) with respect to such intelligence community business system transformation; and

(B) such certification is approved by the board established under subsection (f).


(2) The certification described in this paragraph for an intelligence community business system transformation is a certification made by the Director of the Office of Business Transformation of the Office of the Director of National Intelligence that the intelligence community business system transformation—(A) complies with the enterprise architecture under subsection (b) and such other policies and standards that the Director of National Intelligence considers appropriate; or

(B) is necessary—(i) to achieve a critical national security capability or address a critical requirement; or

(ii) to prevent a significant adverse effect on a project that is needed to achieve an essential capability, taking into consideration any alternative solutions for preventing such adverse effect.



(3) With respect to a fiscal year after fiscal year 2010, the amount referred to in paragraph (1) in the matter preceding subparagraph (A) shall be equal to the sum of—(A) the amount in effect under such paragraph (1) for the preceding fiscal year (determined after application of this paragraph), plus

(B) such amount multiplied by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of the previous fiscal year.



(b) Enterprise architecture for intelligence community business systems(1) The Director of National Intelligence shall, acting through the board established under subsection (f), develop and implement an enterprise architecture to cover all intelligence community business systems, and the functions and activities supported by such business systems. The enterprise architecture shall be sufficiently defined to effectively guide, constrain, and permit implementation of interoperable intelligence community business system solutions, consistent with applicable policies and procedures established by the Director of the Office of Management and Budget.

(2) The enterprise architecture under paragraph (1) shall include the following:(A) An information infrastructure that will enable the intelligence community to—(i) comply with all Federal accounting, financial management, and reporting requirements;

(ii) routinely produce timely, accurate, and reliable financial information for management purposes;

(iii) integrate budget, accounting, and program information and systems; and

(iv) provide for the measurement of performance, including the ability to produce timely, relevant, and reliable cost information.


(B) Policies, procedures, data standards, and system interface requirements that apply uniformly throughout the intelligence community.



(c) Responsibilities for intelligence community business system transformationThe Director of National Intelligence shall be responsible for the entire life cycle of an intelligence community business system transformation, including review, approval, and oversight of the planning, design, acquisition, deployment, operation, and maintenance of the business system transformation.


(d) Intelligence community business system investment review(1) The Director of the Office of Business Transformation of the Office of the Director of National Intelligence shall establish and implement, not later than 60 days after October 7, 2010, an investment review process for the intelligence community business systems for which the Director of the Office of Business Transformation is responsible.

(2) The investment review process under paragraph (1) shall—(A) meet the requirements of section 11312 of title 40; and

(B) specifically set forth the responsibilities of the Director of the Office of Business Transformation under such review process.


(3) The investment review process under paragraph (1) shall include the following elements:(A) Review and approval by an investment review board (consisting of appropriate representatives of the intelligence community) of each intelligence community business system as an investment before the obligation of funds for such system.

(B) Periodic review, but not less often than annually, of every intelligence community business system investment.

(C) Thresholds for levels of review to ensure appropriate review of intelligence community business system investments depending on the scope, complexity, and cost of the system involved.

(D) Procedures for making certifications in accordance with the requirements of subsection (a)(2).



(e) Repealed. Pub. L. 112–277, title III, § 310(a)(3), Jan. 14, 2013, 126 Stat. 2475

(f) Intelligence community business system transformation governance board(1) The Director of National Intelligence shall establish a board within the intelligence community business system transformation governance structure (in this subsection referred to as the “Board”).

(2) The Board shall—(A) recommend to the Director policies and procedures necessary to effectively integrate all business activities and any transformation, reform, reorganization, or process improvement initiatives undertaken within the intelligence community;

(B) review and approve any major update of—(i) the enterprise architecture developed under subsection (b); and

(ii) any plans for an intelligence community business systems modernization;


(C) manage cross-domain integration consistent with such enterprise architecture;

(D) coordinate initiatives for intelligence community business system transformation to maximize benefits and minimize costs for the intelligence community, and periodically report to the Director on the status of efforts to carry out an intelligence community business system transformation;

(E) ensure that funds are obligated for intelligence community business system transformation in a manner consistent with subsection (a); and

(F) carry out such other duties as the Director shall specify.



(g) Relation to annual registration requirementsNothing in this section shall be construed to alter the requirements of section 8083 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 989), with regard to information technology systems (as defined in subsection (d) of such section).


(h) Relationship to defense business enterprise architectureNothing in this section shall be construed to exempt funds authorized to be appropriated to the Department of Defense from the requirements of section 2222 of title 10 to the extent that such requirements are otherwise applicable.


(i) Relation to Clinger-Cohen Act(1) Executive agency responsibilities in chapter 113 of title 40 for any intelligence community business system transformation shall be exercised jointly by—(A) the Director of National Intelligence and the Chief Information Officer of the Intelligence Community; and

(B) the head of the executive agency that contains the element of the intelligence community involved and the chief information officer of that executive agency.


(2) The Director of National Intelligence and the head of the executive agency referred to in paragraph (1)(B) shall enter into a Memorandum of Understanding to carry out the requirements of this section in a manner that best meets the needs of the intelligence community and the executive agency.


(j) ReportsNot later than March 31 of each of the years 2011 through 2014, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the compliance of the intelligence community with the requirements of this section. Each such report shall—(1) describe actions taken and proposed for meeting the requirements of subsection (a), including—(A) specific milestones and actual performance against specified performance measures, and any revision of such milestones and performance measures; and

(B) specific actions on the intelligence community business system transformations submitted for certification under such subsection;


(2) identify the number of intelligence community business system transformations that received a certification described in subsection (a)(2); and

(3) describe specific improvements in business operations and cost savings resulting from successful intelligence community business systems transformation efforts.


(k) DefinitionsIn this section:(1) The term “enterprise architecture” has the meaning given that term in section 3601(4) of title 44.

(2) The terms “information system” and “information technology” have the meanings given those terms in section 11101 of title 40.

(3) The term “intelligence community business system” means an information system, including a national security system, that is operated by, for, or on behalf of an element of the intelligence community, including a financial system, mixed system, financial data feeder system, and the business infrastructure capabilities shared by the systems of the business enterprise architecture, including people, process, and technology, that build upon the core infrastructure used to support business activities, such as acquisition, financial management, logistics, strategic planning and budgeting, installations and environment, and human resource management.

(4) The term “intelligence community business system transformation” means—(A) the acquisition or development of a new intelligence community business system; or

(B) any significant modification or enhancement of an existing intelligence community business system (other than necessary to maintain current services).


(5) The term “national security system” has the meaning given that term in section 3542 11 See References in Text note below. of title 44.

(6) The term “Office of Business Transformation of the Office of the Director of National Intelligence” includes any successor office that assumes the functions of the Office of Business Transformation of the Office of the Director of National Intelligence as carried out by the Office of Business Transformation on October 7, 2010.


(July 26, 1947, ch. 343, title V, § 506D, as added Pub. L. 111–259, title III, § 322(a)(1), Oct. 7, 2010, 124 Stat. 2669; amended Pub. L. 112–277, title III, § 310(a)(3), Jan. 14, 2013, 126 Stat. 2475; Pub. L. 113–126, title III, § 329(b)(3), July 7, 2014, 128 Stat. 1406.)

Editorial Notes

References in TextSection 8083 of the Department of Defense Appropriations Act, 2005, referred to in subsec. (g), is section 8083 of Pub. L. 108–287, title VIII, Aug. 5, 2004, 118 Stat. 989, which is not classified to the Code.
Section 3542 of title 44, referred to in subsec. (k)(5), was repealed by Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073. Provisions defining “national security system” are now contained in section 3552 of title 44, as enacted by Pub. L. 113–283.

Codification
Section was formerly classified to section 415a–6 of this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (j). Pub. L. 113–126 substituted “2014” for “2015” in introductory provisions.
2013—Subsec. (e). Pub. L. 112–277 struck out subsec. (e) which required inclusion of certain budget information in the budget materials submitted to Congress for each fiscal year after fiscal year 2011.

Statutory Notes and Related Subsidiaries
ImplementationPub. L. 111–259, title III, § 322(b), Oct. 7, 2010, 124 Stat. 2673, provided that:
“(1) Certain duties.—Not later than 60 days after the date of the enactment of this Act [Oct. 7, 2010], the Director of National Intelligence shall designate a chair and other members to serve on the board established under subsection (f) of such section 506D of the National Security Act of 1947 [50 U.S.C. 3100(f)] (as added by subsection (a)).

“(2) Enterprise architecture.—“(A) Schedule for development.—The Director shall develop the enterprise architecture required by subsection (b) of such section 506D [50 U.S.C. 3100(b)] (as so added), including the initial Business Enterprise Architecture for business transformation, not later than 60 days after the enactment of this Act.

“(B) Requirement for implementation plan.—In developing such an enterprise architecture, the Director shall develop an implementation plan for such enterprise architecture that includes the following:“(i) An acquisition strategy for new systems that are expected to be needed to complete such enterprise architecture, including specific time-phased milestones, performance metrics, and a statement of the financial and nonfinancial resource needs.

“(ii) An identification of the intelligence community business systems in operation or planned as of the date that is 60 days after the enactment of this Act that will not be a part of such enterprise architecture, together with the schedule for the phased termination of the utilization of any such systems.

“(iii) An identification of the intelligence community business systems in operation or planned as of such date, that will be a part of such enterprise architecture, together with a strategy for modifying such systems to ensure that such systems comply with such enterprise architecture.


“(C) Submission of acquisition strategy.—Based on the results of an enterprise process management review and the availability of funds, the Director shall submit the acquisition strategy described in subparagraph (B)(i) to the congressional intelligence committees not later than March 31, 2011.”




[For definitions of terms used in section 322(b) of Pub. L. 111–259, set out above, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.]



§ 3101. Reports on the acquisition of major systems(a) DefinitionsIn this section:(1) The term “cost estimate”—(A) means an assessment and quantification of all costs and risks associated with the acquisition of a major system based upon reasonably available information at the time the Director establishes the 2010 adjusted total acquisition cost for such system pursuant to subsection (h) or restructures such system pursuant to section 3102(c) of this title; and

(B) does not mean an “independent cost estimate”.


(2) The term “critical cost growth threshold” means a percentage increase in the total acquisition cost for a major system of at least 25 percent over the total acquisition cost for the major system as shown in the current Baseline Estimate for the major system.

(3)(A) The term “current Baseline Estimate” means the projected total acquisition cost of a major system that is—(i) approved by the Director, or a designee of the Director, at Milestone B or an equivalent acquisition decision for the development, procurement, and construction of such system;

(ii) approved by the Director at the time such system is restructured pursuant to section 3102(c) of this title; or

(iii) the 2010 adjusted total acquisition cost determined pursuant to subsection (h).


(B) A current Baseline Estimate may be in the form of an independent cost estimate.


(4) Except as otherwise specifically provided, the term “Director” means the Director of National Intelligence.

(5) The term “independent cost estimate” has the meaning given that term in section 3097(e) of this title.

(6) The term “major contract” means each of the 6 largest prime, associate, or Government-furnished equipment contracts under a major system that is in excess of $40,000,000 and that is not a firm, fixed price contract.

(7) The term “major system” has the meaning given that term in section 3097(e) of this title.

(8) The term “Milestone B” means a decision to enter into major system development and demonstration pursuant to guidance prescribed by the Director.

(9) The term “program manager” means—(A) the head of the element of the intelligence community that is responsible for the budget, cost, schedule, and performance of a major system; or

(B) in the case of a major system within the Office of the Director of National Intelligence, the deputy who is responsible for the budget, cost, schedule, and performance of the major system.


(10) The term “significant cost growth threshold” means the percentage increase in the total acquisition cost for a major system of at least 15 percent over the total acquisition cost for such system as shown in the current Baseline Estimate for such system.

(11) The term “total acquisition cost” means the amount equal to the total cost for development and procurement of, and system-specific construction for, a major system.


(b) Major system cost reports(1) The program manager for a major system shall, on a quarterly basis, submit to the Director a major system cost report as described in paragraph (2).

(2) A major system cost report shall include the following information (as of the last day of the quarter for which the report is made):(A) The total acquisition cost for the major system.

(B) Any cost variance or schedule variance in a major contract for the major system since the contract was entered into.

(C) Any changes from a major system schedule milestones or performances that are known, expected, or anticipated by the program manager.

(D) Any significant changes in the total acquisition cost for development and procurement of any software component of the major system, schedule milestones for such software component of the major system, or expected performance of such software component of the major system that are known, expected, or anticipated by the program manager.


(3) Each major system cost report required by paragraph (1) shall be submitted not more than 30 days after the end of the reporting quarter.


(c) Reports for breach of significant or critical cost growth thresholdsIf the program manager of a major system for which a report has previously been submitted under subsection (b) determines at any time during a quarter that there is reasonable cause to believe that the total acquisition cost for the major system has increased by a percentage equal to or greater than the significant cost growth threshold or critical cost growth threshold and if a report indicating an increase of such percentage or more has not previously been submitted to the Director, then the program manager shall immediately submit to the Director a major system cost report containing the information, determined as of the date of the report, required under subsection (b).


(d) Notification to Congress of cost growth(1) Whenever a major system cost report is submitted to the Director, the Director shall determine whether the current acquisition cost for the major system has increased by a percentage equal to or greater than the significant cost growth threshold or the critical cost growth threshold.

(2) If the Director determines that the current total acquisition cost has increased by a percentage equal to or greater than the significant cost growth threshold or critical cost growth threshold, the Director shall submit to Congress a Major System Congressional Report pursuant to subsection (e).


(e) Requirement for Major System Congressional Report(1) Whenever the Director determines under subsection (d) that the total acquisition cost of a major system has increased by a percentage equal to or greater than the significant cost growth threshold for the major system, a Major System Congressional Report shall be submitted to Congress not later than 45 days after the date on which the Director receives the major system cost report for such major system.

(2) If the total acquisition cost of a major system (as determined by the Director under subsection (d)) increases by a percentage equal to or greater than the critical cost growth threshold for the program or subprogram, the Director shall take actions consistent with the requirements of section 3102 of this title.


(f) Major System Congressional Report elements(1) Except as provided in paragraph (2), each Major System Congressional Report shall include the following:(A) The name of the major system.

(B) The date of the preparation of the report.

(C) The program phase of the major system as of the date of the preparation of the report.

(D) The estimate of the total acquisition cost for the major system expressed in constant base-year dollars and in current dollars.

(E) The current Baseline Estimate for the major system in constant base-year dollars and in current dollars.

(F) A statement of the reasons for any increase in total acquisition cost for the major system.

(G) The completion status of the major system—(i) expressed as the percentage that the number of years for which funds have been appropriated for the major system is of the number of years for which it is planned that funds will be appropriated for the major system; and

(ii) expressed as the percentage that the amount of funds that have been appropriated for the major system is of the total amount of funds which it is planned will be appropriated for the major system.


(H) The fiscal year in which the major system was first authorized and in which funds for such system were first appropriated by Congress.

(I) The current change and the total change, in dollars and expressed as a percentage, in the total acquisition cost for the major system, stated both in constant base-year dollars and in current dollars.

(J) The quantity of end items to be acquired under the major system and the current change and total change, if any, in that quantity.

(K) The identities of the officers responsible for management and cost control of the major system.

(L) The action taken and proposed to be taken to control future cost growth of the major system.

(M) Any changes made in the performance or schedule milestones of the major system and the extent to which such changes have contributed to the increase in total acquisition cost for the major system.

(N) The following contract performance assessment information with respect to each major contract under the major system:(i) The name of the contractor.

(ii) The phase that the contract is in at the time of the preparation of the report.

(iii) The percentage of work under the contract that has been completed.

(iv) Any current change and the total change, in dollars and expressed as a percentage, in the contract cost.

(v) The percentage by which the contract is currently ahead of or behind schedule.

(vi) A narrative providing a summary explanation of the most significant occurrences, including cost and schedule variances under major contracts of the major system, contributing to the changes identified and a discussion of the effect these occurrences will have on the future costs and schedule of the major system.


(O) In any case in which one or more problems with a software component of the major system significantly contributed to the increase in costs of the major system, the action taken and proposed to be taken to solve such problems.


(2) A Major System Congressional Report prepared for a major system for which the increase in the total acquisition cost is due to termination or cancellation of the entire major system shall include only—(A) the information described in subparagraphs (A) through (F) of paragraph (1); and

(B) the total percentage change in total acquisition cost for such system.



(g) Prohibition on obligation of fundsIf a determination of an increase by a percentage equal to or greater than the significant cost growth threshold is made by the Director under subsection (d) and a Major System Congressional Report containing the information described in subsection (f) is not submitted to Congress under subsection (e)(1), or if a determination of an increase by a percentage equal to or greater than the critical cost growth threshold is made by the Director under subsection (d) and the Major System Congressional Report containing the information described in subsection (f) and section 3102(b)(3) of this title and the certification required by section 3102(b)(2) of this title are not submitted to Congress under subsection (e)(2), funds appropriated for construction, research, development, test, evaluation, and procurement may not be obligated for a major contract under the major system. The prohibition on the obligation of funds for a major system shall cease to apply at the end of the 45-day period that begins on the date—(1) on which Congress receives the Major System Congressional Report under subsection (e)(1) with respect to that major system, in the case of a determination of an increase by a percentage equal to or greater than the significant cost growth threshold (as determined in subsection (d)); or

(2) on which Congress receives both the Major System Congressional Report under subsection (e)(2) and the certification of the Director under section 3102(b)(2) of this title with respect to that major system, in the case of an increase by a percentage equal to or greater than the critical cost growth threshold (as determined under subsection (d)).


(h) Treatment of cost increases prior to October 7, 2010(1) Not later than 180 days after October 7, 2010, the Director—(A) shall, for each major system, determine if the total acquisition cost of such major system increased by a percentage equal to or greater than the significant cost growth threshold or the critical cost growth threshold prior to such date;

(B) shall establish for each major system for which the total acquisition cost has increased by a percentage equal to or greater than the significant cost growth threshold or the critical cost growth threshold prior to such date a revised current Baseline Estimate based upon an updated cost estimate;

(C) may, for a major system not described in subparagraph (B), establish a revised current Baseline Estimate based upon an updated cost estimate; and

(D) shall submit to Congress a report describing—(i) each determination made under subparagraph (A);

(ii) each revised current Baseline Estimate established for a major system under subparagraph (B); and

(iii) each revised current Baseline Estimate established for a major system under subparagraph (C), including the percentage increase of the total acquisition cost of such major system that occurred prior to October 7, 2010.



(2) The revised current Baseline Estimate established for a major system under subparagraph (B) or (C) of paragraph (1) shall be the 2010 adjusted total acquisition cost for the major system and may include the estimated cost of conducting any vulnerability assessments for such major system required under section 3099 of this title.


(i) Requirements to use base year dollarsAny determination of a percentage increase under this section shall be stated in terms of constant base year dollars.


(j) Form of reportAny report required to be submitted under this section may be submitted in a classified form.


(July 26, 1947, ch. 343, title V, § 506E, as added Pub. L. 111–259, title III, § 323(a)(1), Oct. 7, 2010, 124 Stat. 2674.)

Editorial Notes
Codification
Section was formerly classified to section 415a–7 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Applicability Date of Quarterly ReportsPub. L. 111–259, title III, § 323(a)(2), Oct. 7, 2010, 124 Stat. 2678, provided that: “The first report required to be submitted under subsection (b) of section 506E of the National security [Security] Act of 1947 [50 U.S.C. 3101(b)], as added by paragraph (1) of this subsection, shall be submitted with respect to the first fiscal quarter that begins on a date that is not less than 180 days after the date of the enactment of this Act [Oct. 7, 2010].”


Major Defense Acquisition ProgramsPub. L. 111–259, title III, § 323(b), Oct. 7, 2010, 124 Stat. 2678, provided that: “Nothing in this section [enacting this section and provisions set out as a note under this section], section 324 [enacting section 3102 of this title], or an amendment made by this section or section 324, shall be construed to exempt an acquisition program of the Department of Defense from the requirements of chapter 144 of title 10, United States Code[,] or Department of Defense Directive 5000, to the extent that such requirements are otherwise applicable.”




§ 3102. Critical cost growth in major systems(a) Reassessment of major systemIf the Director of National Intelligence determines under section 3101(d) of this title that the total acquisition cost of a major system has increased by a percentage equal to or greater than the critical cost growth threshold for the major system, the Director shall—(1) determine the root cause or causes of the critical cost growth, in accordance with applicable statutory requirements, policies, procedures, and guidance; and

(2) carry out an assessment of—(A) the projected cost of completing the major system if current requirements are not modified;

(B) the projected cost of completing the major system based on reasonable modification of such requirements;

(C) the rough order of magnitude of the costs of any reasonable alternative system or capability; and

(D) the need to reduce funding for other systems due to the growth in cost of the major system.



(b) Presumption of termination(1) After conducting the reassessment required by subsection (a) with respect to a major system, the Director shall terminate the major system unless the Director submits to Congress a Major System Congressional Report containing a certification in accordance with paragraph (2) and the information described in paragraph (3). The Director shall submit such Major System Congressional Report and certification not later than 90 days after the date the Director receives the relevant major system cost report under subsection (b) or (c) of section 3101 of this title.

(2) A certification described by this paragraph with respect to a major system is a written certification that—(A) the continuation of the major system is essential to the national security;

(B) there are no alternatives to the major system that will provide acceptable capability to meet the intelligence requirement at less cost;

(C) the new estimates of the total acquisition cost have been determined by the Director to be reasonable;

(D) the major system is a higher priority than other systems whose funding must be reduced to accommodate the growth in cost of the major system; and

(E) the management structure for the major system is adequate to manage and control the total acquisition cost.


(3) A Major System Congressional Report accompanying a written certification under paragraph (2) shall include, in addition to the requirements of section 3101(e) of this title, the root cause analysis and assessment carried out pursuant to subsection (a), the basis for each determination made in accordance with subparagraphs (A) through (E) of paragraph (2), and a description of all funding changes made as a result of the growth in the cost of the major system, including reductions made in funding for other systems to accommodate such cost growth, together with supporting documentation.


(c) Actions if major system not terminatedIf the Director elects not to terminate a major system pursuant to subsection (b), the Director shall—(1) restructure the major system in a manner that addresses the root cause or causes of the critical cost growth, as identified pursuant to subsection (a), and ensures that the system has an appropriate management structure as set forth in the certification submitted pursuant to subsection (b)(2)(E);

(2) rescind the most recent Milestone approval for the major system;

(3) require a new Milestone approval for the major system before taking any action to enter a new contract, exercise an option under an existing contract, or otherwise extend the scope of an existing contract under the system, except to the extent determined necessary by the Milestone Decision Authority, on a nondelegable basis, to ensure that the system may be restructured as intended by the Director without unnecessarily wasting resources;

(4) establish a revised current Baseline Estimate for the major system based upon an updated cost estimate; and

(5) conduct regular reviews of the major system.


(d) Actions if major system terminatedIf a major system is terminated pursuant to subsection (b), the Director shall submit to Congress a written report setting forth—(1) an explanation of the reasons for terminating the major system;

(2) the alternatives considered to address any problems in the major system; and

(3) the course the Director plans to pursue to meet any intelligence requirements otherwise intended to be met by the major system.


(e) Form of reportAny report or certification required to be submitted under this section may be submitted in a classified form.


(f) Waiver(1) The Director may waive the requirements of subsections (d)(2), (e), and (g) of section 3101 of this title and subsections (a)(2), (b), (c), and (d) of this section with respect to a major system if the Director determines that at least 90 percent of the amount of the current Baseline Estimate for the major system has been expended.

(2)(A) If the Director grants a waiver under paragraph (1) with respect to a major system, the Director shall submit to the congressional intelligence committees written notice of the waiver that includes—(i) the information described in section 3101(f) of this title; and

(ii) if the current total acquisition cost of the major system has increased by a percentage equal to or greater than the critical cost growth threshold—(I) a determination of the root cause or causes of the critical cost growth, as described in subsection (a)(1); and

(II) a certification that includes the elements described in subparagraphs (A), (B), and (E) of subsection (b)(2).



(B) The Director shall submit the written notice required by subparagraph (A) not later than 90 days after the date that the Director receives a major system cost report under subsection (b) or (c) of section 3101 of this title that indicates that the total acquisition cost for the major system has increased by a percentage equal to or greater than the significant cost growth threshold or critical cost growth threshold.



(g) DefinitionsIn this section, the terms “cost estimate”, “critical cost growth threshold”, “current Baseline Estimate”, “major system”, and “total acquisition cost” have the meaning given those terms in section 3101(a) of this title.


(July 26, 1947, ch. 343, title V, § 506F, as added Pub. L. 111–259, title III, § 324(a), Oct. 7, 2010, 124 Stat. 2679.)

Editorial Notes
Codification
Section was formerly classified to section 415a–8 of this title prior to editorial reclassification and renumbering as this section.



§ 3103. Future budget projections(a) Future Year Intelligence Plans(1) The Director of National Intelligence, with the concurrence of the Director of the Office of Management and Budget, shall provide to the congressional intelligence committees a Future Year Intelligence Plan, as described in paragraph (2), for—(A) each expenditure center in the National Intelligence Program; and

(B) each major system in the National Intelligence Program.


(2)(A) A Future Year Intelligence Plan submitted under this subsection shall include the year-by-year proposed funding for each center or system referred to in subparagraph (A) or (B) of paragraph (1), for the budget year for which the Plan is submitted and not less than the 4 subsequent fiscal years.

(B) A Future Year Intelligence Plan submitted under subparagraph (B) of paragraph (1) for a major system shall include—(i) the estimated total life-cycle cost of such major system; and

(ii) major milestones that have significant resource implications for such major system.




(b) Long-term Budget Projections(1) The Director of National Intelligence, with the concurrence of the Director of the Office of Management and Budget, shall provide to the congressional intelligence committees a Long-term Budget Projection for each element of the intelligence community funded under the National Intelligence Program acquiring a major system that includes the budget for such element for the 5-year period that begins on the day after the end of the last fiscal year for which year-by-year proposed funding is included in a Future Year Intelligence Plan for such major system in accordance with subsection (a)(2)(A).

(2) A Long-term Budget Projection submitted under paragraph (1) shall include—(A) projections for the appropriate element of the intelligence community for—(i) pay and benefits of officers and employees of such element;

(ii) other operating and support costs and minor acquisitions of such element;

(iii) research and technology required by such element;

(iv) current and planned major system acquisitions for such element;

(v) any future major system acquisitions for such element; and

(vi) any additional funding projections that the Director of National Intelligence considers appropriate;


(B) a budget projection based on effective cost and schedule execution of current or planned major system acquisitions and application of Office of Management and Budget inflation estimates to future major system acquisitions;

(C) any additional assumptions and projections that the Director of National Intelligence considers appropriate; and

(D) a description of whether, and to what extent, the total projection for each year exceeds the level that would result from applying the most recent Office of Management and Budget inflation estimate to the budget of that element of the intelligence community.



(c) Submission to CongressThe Director of National Intelligence, with the concurrence of the Director of the Office of Management and Budget, shall submit to the congressional intelligence committees each Future Year Intelligence Plan or Long-term Budget Projection required under subsection (a) or (b) for a fiscal year at the time that the President submits to Congress the budget for such fiscal year pursuant section 11 So in original. Probably should be preceded by “to”. 1105 of title 31.


(d) Major system affordability report(1) The Director of National Intelligence, with the concurrence of the Director of the Office of Management and Budget, shall prepare a report on the acquisition of a major system funded under the National Intelligence Program before the time that the President submits to Congress the budget for the first fiscal year in which appropriated funds are anticipated to be obligated for the development or procurement of such major system.

(2) The report on such major system shall include an assessment of whether, and to what extent, such acquisition, if developed, procured, and operated, is projected to cause an increase in the most recent Future Year Intelligence Plan and Long-term Budget Projection submitted under this section for an element of the intelligence community.

(3) The Director of National Intelligence shall update the report whenever an independent cost estimate must be updated pursuant to section 3097(a)(4) of this title.

(4) The Director of National Intelligence shall submit each report required by this subsection at the time that the President submits to Congress the budget for a fiscal year pursuant to section 1105 of title 31.


(e) DefinitionsIn this section:(1) Budget yearThe term “budget year” means the next fiscal year for which the President is required to submit to Congress a budget pursuant to section 1105 of title 31.


(2) Independent cost estimate; major systemThe terms “independent cost estimate” and “major system” have the meaning given those terms in section 3097(e) of this title.



(July 26, 1947, ch. 343, title V, § 506G, as added Pub. L. 111–259, title III, § 325(a), Oct. 7, 2010, 124 Stat. 2681.)

Editorial Notes
Codification
Section was formerly classified to section 415a–9 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Applicability DatePub. L. 111–259, title III, § 325(b), Oct. 7, 2010, 124 Stat. 2683, provided that: “The first Future Year Intelligence Plan and Long-term Budget Projection required to be submitted under subsection (a) and (b) of section 506G of the National Security Act of 1947 [50 U.S.C. 3103(a), (b)], as added by subsection (a), shall be submitted to the congressional intelligence committees at the time that the President submits to Congress the budget for fiscal year 2012 pursuant to section 1105 of title 31, United States Code.”

[For definition of “congressional intelligence committees” as used in section 325(b) of Pub. L. 111–259, set out above, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.]

Future-Years Intelligence ProgramPub. L. 115–245, div. A, title VIII, § 8089, Sept. 28, 2018, 132 Stat. 3021, provided that: “The Director of National Intelligence shall submit to Congress each year, at or about the time that the President’s budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.”

Similar provisions were contained in the following appropriation acts:
Pub. L. 115–141, div. C, title VIII, § 8090, Mar. 23, 2018, 132 Stat. 484.
Pub. L. 115–31, div. C, title VIII, § 8091, May 5, 2017, 131 Stat. 268.
Pub. L. 114–113, div. C, title VIII, § 8091, Dec. 18, 2015, 129 Stat. 2373.
Pub. L. 113–235, div. C, title VIII, § 8095, Dec. 16, 2014, 128 Stat. 2276.
Pub. L. 113–76, div. C, title VIII, § 8090, Jan. 17, 2014, 128 Stat. 126.
Pub. L. 113–6, div. C, title VIII, § 8091, Mar. 26, 2013, 127 Stat. 318.
Pub. L. 112–74, div. A, title VIII, § 8094, Dec. 23, 2011, 125 Stat. 828.
Pub. L. 112–10, div. A, title VIII, § 8094, Apr. 15, 2011, 125 Stat. 77.
Pub. L. 111–118, div. A, title VIII, § 8104, Dec. 19, 2009, 123 Stat. 3451, repealed by Pub. L. 111–259, title III, § 325(c)(2), Oct. 7, 2010, 124 Stat. 2683.
Pub. L. 110–329, div. C, title VIII, § 8112, Sept. 30, 2008, 122 Stat. 3645.



§ 3104. Reports on security clearances(a) Report on security clearance determinations(1) Not later than February 1 of each year, the President shall submit to Congress a report on the security clearance process. Such report shall include, for each security clearance level—(A) the number of employees of the United States Government who—(i) held a security clearance at such level as of October 1 of the preceding year; and

(ii) were approved for a security clearance at such level during the preceding fiscal year; and


(B) the number of contractors to the United States Government who—(i) held a security clearance at such level as of October 1 of the preceding year; and

(ii) were approved for a security clearance at such level during the preceding fiscal year.



(2) For purposes of paragraph (1), the President may consider—(A) security clearances at the level of confidential and secret as one security clearance level; and

(B) security clearances at the level of top secret or higher as one security clearance level.



(b) Intelligence community reports(1)(A) Not later than March 1 of each year, the Director of National Intelligence shall submit a report to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives regarding the security clearances processed by each element of the intelligence community during the preceding fiscal year.

(B) The Director shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives such portions of the report submitted under subparagraph (A) as the Director determines address elements of the intelligence community that are within the Department of Defense.

(C) Each report submitted under this paragraph shall separately identify security clearances processed for Federal employees and contractor employees sponsored by each such element.


(2) Each report submitted under paragraph (1)(A) shall include, for each element of the intelligence community for the fiscal year covered by the report, the following:(A) The total number of initial security clearance background investigations sponsored for new applicants.

(B) The total number of security clearance periodic reinvestigations sponsored for existing employees.

(C) The total number of initial security clearance background investigations for new applicants that were adjudicated with notice of a determination provided to the prospective applicant, including—(i) the total number of such adjudications that were adjudicated favorably and granted access to classified information; and

(ii) the total number of such adjudications that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.


(D) The total number of security clearance periodic background investigations that were adjudicated with notice of a determination provided to the existing employee, including—(i) the total number of such adjudications that were adjudicated favorably; and

(ii) the total number of such adjudications that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.


(E) The total number of pending security clearance background investigations, including initial applicant investigations and periodic reinvestigations, that were not adjudicated as of the last day of such year and that remained pending, categorized as follows:(i) For 180 days or shorter.

(ii) For longer than 180 days, but shorter than 12 months.

(iii) For 12 months or longer, but shorter than 18 months.

(iv) For 18 months or longer, but shorter than 24 months.

(v) For 24 months or longer.


(F) For any security clearance determinations completed or pending during the year preceding the year for which the report is submitted that have taken longer than 12 months to complete—(i) an explanation of the causes for the delays incurred during the period covered by the report; and

(ii) the number of such delays involving a polygraph requirement.


(G) The percentage of security clearance investigations, including initial and periodic reinvestigations, that resulted in a denial or revocation of a security clearance.

(H) The percentage of security clearance investigations that resulted in incomplete information.

(I) The percentage of security clearance investigations that did not result in enough information to make a decision on potentially adverse information.


(3) The report required under this subsection shall be submitted in unclassified form, but may include a classified annex.


(c) FormThe reports required under subsections (a)(1) and (b) shall be submitted in unclassified form, but may include a classified annex.


(July 26, 1947, ch. 343, title V, § 506H, as added Pub. L. 111–259, title III, § 367(a)(1)(A), Oct. 7, 2010, 124 Stat. 2703; amended Pub. L. 114–113, div. M, title VII, § 701(a), Dec. 18, 2015, 129 Stat. 2929; Pub. L. 116–92, div. E, title LXVI, § 6609(b), Dec. 20, 2019, 133 Stat. 2217.)

Editorial Notes
Codification
Section was formerly classified to section 415a–10 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (a)(1)(C). Pub. L. 116–92, § 6609(b)(1), struck out subpar. (C) which related to security clearance investigations and determinations for each element of the intelligence community.
Subsec. (b). Pub. L. 116–92, § 6609(b)(3), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub L. 116–92, § 6609(b)(2), (4), redesignated subsec. (b) as (c) and substituted “subsections (a)(1) and (b)” for “subsection (a)(1)”.
2015—Subsec. (a). Pub. L. 114–113, § 701(a)(1), (2), redesignated subsec. (b) as (a) and struck out former subsec. (a) which related to quadrennial audit of position requirements.
Subsecs. (b), (c). Pub. L. 114–113, § 701(a)(2), (3), redesignated subsec. (c) as (b) and substituted “The reports required under subsection (a)(1)” for “The results required under subsection (a)(2) and the reports required under subsection (b)(1)”. Former subsec. (b) redesignated (a).

Statutory Notes and Related Subsidiaries
Initial AuditPub. L. 111–259, title III, § 367(a)(1)(B), Oct. 7, 2010, 124 Stat. 2704, provided that: “The first audit required to be conducted under section 506H(a)(1) of the National Security Act of 1947 [50 U.S.C. 3104(a)(1)], as added by subparagraph (A) of this paragraph, shall be completed not later than February 1, 2011.”




§ 3105. Summary of intelligence relating to terrorist recidivism of detainees held at United States Naval Station, Guantanamo Bay, Cuba(a) In generalThe Director of National Intelligence, in consultation with the Director of the Central Intelligence Agency and the Director of the Defense Intelligence Agency, shall make publicly available an unclassified summary of—(1) intelligence relating to recidivism of detainees currently or formerly held at the Naval Detention Facility at Guantanamo Bay, Cuba, by the Department of Defense; and

(2) an assessment of the likelihood that such detainees will engage in terrorism or communicate with persons in terrorist organizations.


(b) UpdatesNot less frequently than annually, the Director of National Intelligence, in consultation with the Director of the Central Intelligence Agency and the Secretary of Defense, shall update and make publicly available an unclassified summary consisting of the information required by subsection (a) and the number of individuals formerly detained at Naval Station, Guantanamo Bay, Cuba, who are confirmed or suspected of returning to terrorist activities after release or transfer from such Naval Station.


(July 26, 1947, ch. 343, title V, § 506I, as added Pub. L. 112–87, title III, § 307(a)(1), Jan. 3, 2012, 125 Stat. 1882; amended Pub. L. 116–92, div. E, title LVII, § 5701(a)(1), Dec. 20, 2019, 133 Stat. 2159.)

Editorial Notes
Codification
Section was formerly classified to section 415a–11 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (b). Pub. L. 116–92 substituted “annually” for “once every 6 months”.

Statutory Notes and Related Subsidiaries
Initial UpdatePub. L. 112–87, title III, § 307(a)(2), Jan. 3, 2012, 125 Stat. 1883, provided that: “The initial update required by section 506I(b) of such Act [act July 26, 1947, ch. 343; 50 U.S.C. 3105(b)], as added by paragraph (1) of this subsection, shall be made publicly available not later than 10 days after the date the first report following the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2012 [Jan. 3, 2012] is submitted to members and committees of Congress pursuant to section 319 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 10 U.S.C. 801 note).”




§ 3105a. Repealed. Pub. L. 116–92, div. E, title LVII, § 5701(c), Dec. 20, 2019, 133 Stat. 2160

Section, act July 26, 1947, ch. 343, title V, § 506J, as added Pub. L. 113–126, title III, § 306(a), July 7, 2014, 128 Stat. 1395, required annual assessments of intelligence community performance by function.



§ 3106. Dates for submittal of various annual and semiannual reports to the congressional intelligence committees(a) Annual reportsThe date for the submittal to the congressional intelligence committees of the following annual reports shall be the date each year provided in subsection (c)(1):(1) The annual report of the Inspectors Generals 11 So in original. Probably should be “General”. of the intelligence community on proposed resources and activities of their offices required by section 8H(g) of the Inspector General Act of 1978.

(2) The annual report on certifications for immunity in interdiction of aircraft engaged in illicit drug trafficking required by section 2291–4(c)(2) of title 22.

(3) The annual report on activities under the David L. Boren National Security Education Act of 1991 (title VIII of Public Law 102–183; 50 U.S.C. 1901 et seq.) required by section 806(a) of that Act (50 U.S.C. 1906(a)).

(4) The annual report on hiring and retention of minority employees in the intelligence community required by section 3050(a) of this title.

(5) The annual report on financial intelligence on terrorist assets required by section 3055 of this title.

(6) An annual report submitted under section 3059(d)(1) of this title.


(b) Semiannual reportsThe dates for the submittal to the congressional intelligence committees of the following semiannual reports shall be the dates each year provided in subsection (c)(2):(1) The semiannual reports on decisions not to prosecute certain violations of law under the Classified Information Procedures Act (18 U.S.C. App.) as required by section 13 of that Act.

(2) The semiannual reports on the disclosure of information and consumer reports to the Federal Bureau of Investigation for counterintelligence purposes required by section 1681u(h)(2) of title 15.22 See References in Text note below.

(3) The semiannual provision of information on requests for financial information for foreign counterintelligence purposes required by section 3414(a)(5)(C) of title 12.


(c) Submittal dates for reports(1) Except as provided in subsection (d), each annual report listed in subsection (a) shall be submitted not later than February 1.

(2) Except as provided in subsection (d), each semiannual report listed in subsection (b) shall be submitted not later than February 1 and August 1.


(d) Postponement of submittal(1) Subject to paragraph (3), the date for the submittal of—(A) an annual report listed in subsection (a) may be postponed until March 1; and

(B) a semiannual report listed in subsection (b) may be postponed until March 1 or September 1, as the case may be,

if the official required to submit such report submits to the congressional intelligence committees a written notification of such postponement.

(2)(A) Notwithstanding any other provision of law and subject to paragraph (3), the date for the submittal to the congressional intelligence committees of any report described in subparagraph (B) may be postponed by not more than 30 days from the date otherwise specified in the provision of law for the submittal of such report if the official required to submit such report submits to the congressional intelligence committees a written notification of such postponement.

(B) A report described in this subparagraph is any report on intelligence or intelligence-related activities of the United States Government that is submitted under a provision of law requiring the submittal of only a single report.


(3)(A) The date for the submittal of a report whose submittal is postponed under paragraph (1) or (2) may be postponed beyond the time provided for the submittal of such report under such paragraph if the official required to submit such report submits to the congressional intelligence committees a written certification that preparation and submittal of such report at such time will impede the work of officers or employees of the intelligence community in a manner that will be detrimental to the national security of the United States.

(B) A certification with respect to a report under subparagraph (A) shall include a proposed submittal date for such report, and such report shall be submitted not later than that date.



(July 26, 1947, ch. 343, title V, § 507, as added Pub. L. 107–306, title VIII, § 811(a)(1), Nov. 27, 2002, 116 Stat. 2418; amended Pub. L. 108–177, title III, § 361(l), Dec. 13, 2003, 117 Stat. 2626; Pub. L. 111–259, title III, § 349, title V, § 501(b)(3), Oct. 7, 2010, 124 Stat. 2700, 2739; Pub. L. 112–277, title III, §§ 309(b)(2), 310(b)(1), Jan. 14, 2013, 126 Stat. 2474, 2475; Pub. L. 113–126, title III, § 329(c)(3), July 7, 2014, 128 Stat. 1407; Pub. L. 114–113, div. M, title VII, § 701(c)(2), (3), Dec. 18, 2015, 129 Stat. 2929; Pub. L. 116–92, div. E, title LIII, § 5322(c), Dec. 20, 2019, 133 Stat. 2130.)

Editorial Notes

References in TextSection 8H(g) of the Inspector General Act of 1978, referred to in subsec. (a)(1), is section 8H(g) of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.
The David L. Boren National Security Education Act of 1991, referred to in subsec. (a)(3), is title VIII of Pub. L. 102–183, Dec. 4, 1991, 105 Stat. 1271, which is classified generally to chapter 37 (§ 1901 et seq.) of this title. For complete classification of this Act to the Code, see section 1901(a) of this title and Tables.
The Classified Information Procedures Act, referred to in subsec. (b)(1), is Pub. L. 96–456, Oct. 15, 1980, 94 Stat. 2025, which is set out in the Appendix to Title 18, Crimes and Criminal Procedure.
Section 1681u(h)(2) of title 15, referred to in subsec. (b)(2), was in the original “section 624(h)(2) of the Fair Credit Reporting Act”, which was translated as reading “section 626(h)(2) of the Fair Credit Reporting Act”, to reflect the probable intent of Congress and the renumbering of section 624 as 626 by section 358(g)(1)(A) of Pub. L. 107–56 and section 214(a)(1) of Pub. L. 108–159. Section 1681u(h) of title 15 was subsequently redesignated section 1681u(i) of title 15 by Pub. L. 114–23, title V, § 503(c)(1), June 2, 2015, 129 Stat. 290.

Codification
Section was formerly classified to section 415b of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2019—Subsec. (a)(6). Pub. L. 116–92 added par. (6).
2015—Subsec. (a)(5), (6). Pub. L. 114–113, § 701(c)(2), redesignated par. (6) as (5) and struck out former par. (5) which read as follows: “The annual report on outside employment of employees of elements of the intelligence community required by section 3024(u)(2) of this title.”
Subsec. (c)(1). Pub. L. 114–113, § 701(c)(3), substituted “subsection (a)” for “subsection (a)(1)”.
2014—Subsec. (a). Pub. L. 113–126, § 329(c)(3)(A), in introductory provisions, struck out par. (1) designation before “The date” and substituted “subsection (c)(1)” for “subsection (c)(1)(A)”, redesignated subpars. (A) to (F) of former par. (1) as pars. (1) to (6), respectively, and struck out former par. (2) which read as follows: “The date for the submittal to the congressional intelligence committees of the annual report on the threat of attack on the United States from weapons of mass destruction required by section 3050(b) of this title shall be the date each year provided in subsection (c)(1)(B).”
Subsec. (c)(1). Pub. L. 113–126, § 329(c)(3)(B), struck out subpar. (A) designation before “Except” and struck out subpar. (B) which read as follows: “Except as provided in subsection (d), the annual report listed in subsection (a)(2) shall be submitted not later than December 1.”
Subsec. (d)(1). Pub. L. 113–126, § 329(c)(3)(C), in subpar. (A), substituted “subsection (a)” for “subsection (a)(1)” and inserted “and” after “March 1;”, redesignated subpar. (C) as (B), and struck out former subpar. (B) which read as follows: “the annual report listed in subsection (a)(2) may be postponed until January 1; and”.
2013—Subsec. (a)(1). Pub. L. 112–277, § 310(b)(1)(A)(i)(I), (II), redesignated subpars. (B), (E), (F), (G), (H), and (I) as (A), (B), (C), (D), (E), and (F), respectively, and struck out former subpars. (A), (C), and (D) which read as follows:
“(A) The annual report on the protection of the identities of covert agents required by section 423 of this title.
“(C) The annual report on the acquisition of technology relating to weapons of mass destruction and advanced conventional munitions required by section 2366 of this title.
“(D) The annual report on commercial activities as security for intelligence collection required by section 437(c) of title 10.”
Subsec. (a)(1)(D). Pub. L. 112–277, § 310(b)(1)(A)(i)(III), substituted “section 404i(a)” for “section 404i(c)”.
Subsec. (a)(2). Pub. L. 112–277, § 310(b)(1)(A)(ii), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The date for the submittal to the congressional intelligence committees of the following annual reports shall be the date each year provided in subsection (c)(1)(B):
“(A) The annual report on the safety and security of Russian nuclear facilities and nuclear military forces required by section 404i(a) of this title.
“(B) The annual report on the threat of attack on the United States from weapons of mass destruction required by section 404i(c) of this title.”
Subsec. (b). Pub. L. 112–277, § 309(b)(2), redesignated pars. (2) to (4) as (1) to (3), respectively, and struck out former par. (1) which read as follows: “The semiannual reports on the Office of the Inspector General of the Central Intelligence Agency required by section 403q(d)(1) of this title.”
Subsec. (c)(1)(B). Pub. L. 112–277, § 310(b)(1)(B), substituted “the annual report” for “each annual report”.
Subsec. (d)(1)(B). Pub. L. 112–277, § 310(b)(1)(C), substituted “the annual report” for “an annual report”.
2010—Subsec. (a)(1). Pub. L. 111–259, § 349(1)(A), added subpars. (H) and (I), redesignated former subpars. (C) to (F), (H), (I), and (N) as (A) to (G), respectively, and struck out former subpars. (A), (B), and (G) which read as follows:
“(A) The annual report on intelligence required by section 404d of this title.
“(B) The annual report on intelligence provided to the United Nations required by section 404g(b)(1) of this title.
“(G) The annual update on foreign industrial espionage required by section 2170b(b) of the Appendix to this title.”
Subsec. (a)(2)(C), (D). Pub. L. 111–259, § 349(1)(B), struck out subpars. (C) and (D) which read as follows:
“(C) The annual report on improvements of the financial statements of the intelligence community for auditing purposes required by section 404i–1 of this title.
“(D) The annual report on counterdrug intelligence matters required by section 826 of the Intelligence Authorization Act for Fiscal Year 2003.”
Subsec. (b)(3) to (5). Pub. L. 111–259, § 501(b)(3), redesignated pars. (4) and (5) as (3) and (4), respectively, and struck out former par. (3) which read as follows:
“(3) The semiannual reports on the activities of the Diplomatic Telecommunications Service Program Office (DTS–PO) required by section 7302(a)(6)(D)(ii) of title 22.”
Subsec. (b)(6). Pub. L. 111–259, § 349(2), struck out par. (6) which read as follows:
“(6) The semiannual report on financial intelligence on terrorist assets required by section 404m of this title.”
2003—Subsec. (a)(1)(A). Pub. L. 108–177, § 361(l)(1)(A)(i), (ii), redesignated subpar. (B) as (A) and struck out former subpar. (A) which read as follows: “The annual evaluation of the performance and responsiveness of certain elements of the intelligence community required by section 403–5(d) of this title.”
Subsec. (a)(1)(B). Pub. L. 108–177, § 361(l)(1)(A)(iii), added subpar. (B). Former subpar. (B) redesignated (A).
Subsec. (a)(1)(C). Pub. L. 108–177, § 361(l)(1)(A)(i), (ii), redesignated subpar. (D) as (C) and struck out former subpar. (C) which read as follows: “The annual report on intelligence community cooperation with Federal law enforcement agencies required by section 404i(a)(2) of this title.”
Subsec. (a)(1)(D). Pub. L. 108–177, § 361(l)(1)(A)(ii), redesignated subpar. (E) as (D). Former subpar. (D) redesignated (C).
Subsec. (a)(1)(E). Pub. L. 108–177, § 361(l)(1)(A)(iv), added subpar. (E). Former subpar. (E) redesignated (D).
Subsec. (a)(1)(G). Pub. L. 108–177, § 361(l)(1)(A)(i), (ii), redesignated subpar. (H) as (G) and struck out former subpar. (G) which read as follows: “The annual report on expenditures for postemployment assistance for terminated intelligence employees required by section 1611(e)(2) of title 10.”
Subsec. (a)(1)(H). Pub. L. 108–177, § 361(l)(1)(A)(ii), redesignated subpar. (K) as (H). Former subpar. (H) redesignated (G).
Subsec. (a)(1)(I). Pub. L. 108–177, § 361(l)(1)(A)(i), (ii), redesignated subpar. (M) as (I) and struck out former subpar. (I) which read as follows: “The annual report on coordination of counterintelligence matters with the Federal Bureau of Investigation required by section 402a(c)(6) of this title.”
Subsec. (a)(1)(J). Pub. L. 108–177, § 361(l)(1)(A)(i), struck out subpar. (J) which read as follows: “The annual report on foreign companies involved in the proliferation of weapons of mass destruction that raise funds in the United States capital markets required by section 404n–3 of this title.”
Subsec. (a)(1)(K). Pub. L. 108–177, § 361(l)(1)(A)(ii), redesignated subpar. (K) as (H).
Subsec. (a)(1)(L). Pub. L. 108–177, § 361(l)(1)(A)(i), struck out subpar. (L) which read as follows: “The annual report on exceptions to consumer disclosure requirements for national security investigations under section 1681b(b)(4)(E) of title 15.”
Subsec. (a)(1)(M). Pub. L. 108–177, § 361(l)(1)(A)(ii), redesignated subpar. (M) as (I).
Subsec. (a)(1)(N). Pub. L. 108–177, § 361(l)(1)(A)(ii), which directed that subpar. (N) be redesignated, could not be executed because there was no corresponding subpar. provided for such redesignation.
Subsec. (a)(2). Pub. L. 108–177, § 361(l)(1)(B)(iii), (iv), redesignated subpars. (D) and (G) as (C) and (D), respectively, and struck out subpars. (C), (E), and (F) which read as follows:
“(C) The annual report on covert leases required by section 404i(e) of this title.
“(E) The annual report on activities of personnel of the Federal Bureau of Investigation outside the United States required by section 540C(c)(2) of title 28.
“(F) The annual report on intelligence activities of the People’s Republic of China required by section 308(c) of the Intelligence Authorization Act for Fiscal Year 1998 (Public Law 105–107; 50 U.S.C. 402a note).”
Subsec. (a)(2)(A). Pub. L. 108–177, § 361(l)(1)(B)(i), substituted “section 404i(a)” for “section 404i(b)”.
Subsec. (a)(2)(B). Pub. L. 108–177, § 361(l)(1)(B)(ii), substituted “section 404i(c)” for “section 404i(d)”.
Subsec. (b). Pub. L. 108–177, § 361(l)(2), redesignated pars. (2), (3), (5), (6), (7), and (8) as (1), (2), (3), (4), (5), and (6), respectively, and struck out former pars. (1) and (4) which read as follows:
“(1) The periodic reports on intelligence provided to the United Nations required by section 404g(b) of this title.
“(4) The semiannual reports on the acquisition of technology relating to weapons of mass destruction and advanced conventional munitions required by section 2366(b) of this title.”

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–177 effective Dec. 31, 2003, see section 361(n) of Pub. L. 108–177, set out as a note under section 1611 of Title 10, Armed Forces.

Preparation and Submittal of Reports, Reviews, Studies, and Plans Relating to Intelligence Activities of Department of Defense or Department of EnergyPub. L. 108–487, title I, § 107, Dec. 23, 2004, 118 Stat. 3943, provided that:
“(a) Consultation in Preparation.—(1) The Director of National Intelligence shall ensure that any report, review, study, or plan required to be prepared or conducted by a provision of this Act [see Tables for classification], including a provision of the classified Schedule of Authorizations referred to in section 102(a) [118 Stat. 3940] or the classified annex to this Act, that involves the intelligence or intelligence-related activities of the Department of Defense or the Department of Energy is prepared or conducted in consultation with the Secretary of Defense or the Secretary of Energy, as appropriate.

“(2) The Secretary of Defense or the Secretary of Energy may carry out any consultation required by this subsection through an official of the Department of Defense or the Department of Energy, as the case may be, designated by such Secretary for that purpose.


“(b) Submittal.—Any report, review, study, or plan referred to in subsection (a) shall be submitted, in addition to any other committee of Congress specified for submittal in the provision concerned, to the following committees or subcommittees of Congress, as appropriate:“(1) The Committee on Armed Services, the Subcommittee on Defense of the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.

“(2) The Committee on Armed Services, the Subcommittee on Defense of the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.”




Similar provisions were contained in the following prior acts:
Pub. L. 108–177, title I, § 107, Dec. 13, 2003, 117 Stat. 2604.
Pub. L. 107–306, title I, § 109, Nov. 27, 2002, 116 Stat. 2389.
Pub. L. 107–108, title V, § 505, Dec. 28, 2001, 115 Stat. 1406.

Deadline for Submittal of Various Overdue ReportsPub. L. 107–306, title VIII, § 801, Nov. 27, 2002, 116 Stat. 2418, provided that certain overdue reports that the Director of Central Intelligence has sole or primary responsibility to present to Congress must be submitted to Congress no later than 180 days after Nov. 27, 2002, or amounts available to the Director to carry out the functions and duties of the Director’s Office would be reduced by ⅓.



§ 3107. Certification of compliance with oversight requirements
The head of each element of the intelligence community shall annually submit to the congressional intelligence committees—(1) a certification that, to the best of the knowledge of the head of such element—(A) the head of such element is in full compliance with the requirements of this subchapter; and

(B) any information required to be submitted by the head of such element under this chapter before the date of the submission of such certification has been properly submitted; or


(2) if the head of such element is unable to submit a certification under paragraph (1), a statement—(A) of the reasons the head of such element is unable to submit such a certification;

(B) describing any information required to be submitted by the head of such element under this chapter before the date of the submission of such statement that has not been properly submitted; and

(C) that the head of such element will submit such information as soon as possible after the submission of such statement.


(July 26, 1947, ch. 343, title V, § 508, as added Pub. L. 111–259, title III, § 332(a), Oct. 7, 2010, 124 Stat. 2686.)

Editorial Notes

References in TextThis chapter, referred to in pars. (1)(B) and (2)(B), was in the original “this Act”, meaning act July 26, 1947, ch. 343, 61 Stat. 495, known as the National Security Act of 1947, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 415d of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Applicability DatePub. L. 111–259, title III, § 332(b), Oct. 7, 2010, 124 Stat. 2687, provided that: “The first certification or statement required to be submitted by the head of each element of the intelligence community under section 508 of the National Security Act of 1947 [50 U.S.C. 3107], as added by subsection (a), shall be submitted not later than 90 days after the date of the enactment of this Act [Oct. 7, 2010].”

[For definition of “intelligence community” as used in section 332(b) of Pub. L. 111–259, set out above, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.]



§ 3108. Auditability of certain elements of the intelligence community(a) Requirement for annual auditsThe head of each covered entity shall ensure that there is a full financial audit of such covered entity each year beginning with fiscal year 2014. Such audits may be conducted by an internal or external independent accounting or auditing organization.


(b) Requirement for unqualified opinionBeginning as early as practicable, but in no event later than the audit required under subsection (a) for fiscal year 2016, the head of each covered entity shall take all reasonable steps necessary to ensure that each audit required under subsection (a) contains an unqualified opinion on the financial statements of such covered entity for the fiscal year covered by such audit.


(c) Reports to CongressThe chief financial officer of each covered entity shall provide to the congressional intelligence committees an annual audit report from an accounting or auditing organization on each audit of the covered entity conducted pursuant to subsection (a).


(d) Covered entity definedIn this section, the term “covered entity” means the Office of the Director of National Intelligence, the Central Intelligence Agency, the Defense Intelligence Agency, the National Security Agency, the National Reconnaissance Office, and the National Geospatial-Intelligence Agency.


(July 26, 1947, ch. 343, title V, § 509, as added Pub. L. 113–126, title III, § 309(a), July 7, 2014, 128 Stat. 1398.)

§ 3109. Significant interpretations of law concerning intelligence activities(a) NotificationExcept as provided in subsection (c) and to the extent consistent with due regard for the protection from unauthorized disclosure of classified information relating to sensitive intelligence sources and methods or other exceptionally sensitive matters, the General Counsel of each element of the intelligence community shall notify the congressional intelligence committees, in writing, of any significant legal interpretation of the United States Constitution or Federal law affecting intelligence activities conducted by such element by not later than 30 days after the date of the commencement of any intelligence activity pursuant to such interpretation.


(b) ContentEach notification under subsection (a) shall provide a summary of the significant legal interpretation and the intelligence activity or activities conducted pursuant to such interpretation.


(c) ExceptionsA notification under subsection (a) shall not be required for a significant legal interpretation if—(1) notice of the significant legal interpretation was previously provided to the congressional intelligence committees under subsection (a); or

(2) the significant legal interpretation was made before July 7, 2014.


(d) Limited access for covert actionIf the President determines that it is essential to limit access to a covert action finding under section 3093(c)(2) of this title, the President may limit access to information concerning such finding that is subject to notification under this section to those members of Congress who have been granted access to the relevant finding under section 3093(c)(2) of this title.


(July 26, 1947, ch. 343, title V, § 510, as added Pub. L. 113–126, title III, § 321(a), July 7, 2014, 128 Stat. 1399.)

§ 3110. Annual report on violations of law or executive order(a) Annual reports requiredThe Director of National Intelligence shall annually submit to the congressional intelligence committees a report on violations of law or executive order relating to intelligence activities by personnel of an element of the intelligence community that were identified during the previous calendar year.


(b) ElementsEach report submitted under subsection (a) shall, consistent with the need to preserve ongoing criminal investigations, include a description of, and any action taken in response to, any violation of law or executive order (including Executive Order No. 12333 (50 U.S.C. 3001 note)) relating to intelligence activities committed by personnel of an element of the intelligence community in the course of the employment of such personnel that, during the previous calendar year, was—(1) determined by the director, head, or general counsel of any element of the intelligence community to have occurred;

(2) referred to the Department of Justice for possible criminal prosecution; or

(3) substantiated by the inspector general of any element of the intelligence community.


(July 26, 1947, ch. 343, title V, § 511, as added Pub. L. 113–293, title III, § 323(a), Dec. 19, 2014, 128 Stat. 4003.)

Statutory Notes and Related Subsidiaries
ConstructionPub. L. 113–293, title III, § 323(e), Dec. 19, 2014, 128 Stat. 4004, provided that: “Nothing in this section [enacting this section and provisions set out as notes under this section] or the amendments made by this section shall be construed to alter any requirement existing on the date of the enactment of this Act [Dec. 19, 2014] to submit a report under any provision of law.”


Initial ReportPub. L. 113–293, title III, § 323(b), Dec. 19, 2014, 128 Stat. 4004, provided that: “The first report required under section 511 of the National Security Act of 1947 [50 U.S.C. 3110], as added by subsection (a), shall be submitted not later than one year after the date of the enactment of this Act [Dec. 19, 2014].”


GuidelinesPub. L. 113–293, title III, § 323(c), Dec. 19, 2014, 128 Stat. 4004, provided that: 
“Not later than 180 days after the date of the enactment of this Act [Dec. 19, 2014], the Director of National Intelligence, in consultation with the head of each element of the intelligence community, shall—
“(1) issue guidelines to carry out section 511 of the National Security Act of 1947 [50 U.S.C. 3110], as added by subsection (a); and

“(2) submit such guidelines to the congressional intelligence committees.”



[For definitions of terms used in section 323(c) of Pub. L. 113–293, set out above, see section 2 of Pub. L. 113–293, set out as a note under section 3003 of this title.]



§ 3111. Briefings and notifications on counterintelligence activities of the Federal Bureau of Investigation(a) Quarterly briefingsIn addition to, and without any derogation of, the requirement under section 3091 of this title to keep the congressional intelligence committees fully and currently informed of the intelligence and counterintelligence activities of the United States, not less frequently than once each quarter, or more frequently if requested by the congressional intelligence committees, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the counterintelligence activities of the Federal Bureau of Investigation. Such briefings shall include, at a minimum, an overview and update of—(1) the counterintelligence posture of the Bureau;

(2) counterintelligence investigations; and

(3) any other information relating to the counterintelligence activities of the Bureau that the Director determines necessary.


(b) NotificationsIn addition to the quarterly briefings under subsection (a), the Director of the Federal Bureau of Investigation shall promptly notify the congressional intelligence committees of any counterintelligence investigation carried out by the Bureau with respect to any counterintelligence risk or threat that is related to an election or campaign for Federal office.


(c) Guidelines(1) Development and consultationThe Director shall develop guidelines governing the scope of the briefings provided under subsection (a), the notifications provided under subsection (b), and the information required by section 3371(a)(2) of this title. The Director shall consult the congressional intelligence committees during such development.


(2) SubmissionThe Director shall submit to the congressional intelligence committees—(A) the guidelines under paragraph (1) upon issuance; and

(B) any updates to such guidelines by not later than 15 days after making such update.



(July 26, 1947, ch. 343, title V, § 512, as added Pub. L. 116–92, div. E, title LIII, § 5304(b)(1), Dec. 20, 2019, 133 Stat. 2120.)


SUBCHAPTER IV—PROTECTION OF CERTAIN NATIONAL SECURITY INFORMATION
§ 3121. Protection of identities of certain United States undercover intelligence officers, agents, informants, and sources(a) Disclosure of information by persons having or having had access to classified information that identifies covert agentWhoever, having or having had authorized access to classified information that identifies a covert agent, intentionally discloses any information identifying such covert agent to any individual not authorized to receive classified information, knowing that the information disclosed so identifies such covert agent and that the United States is taking affirmative measures to conceal such covert agent’s intelligence relationship to the United States, shall be fined under title 18 or imprisoned not more than 15 years, or both.


(b) Disclosure of information by persons who learn identity of covert agents as result of having access to classified informationWhoever, as a result of having authorized access to classified information, learns the identity of a covert agent and intentionally discloses any information identifying such covert agent to any individual not authorized to receive classified information, knowing that the information disclosed so identifies such covert agent and that the United States is taking affirmative measures to conceal such covert agent’s intelligence relationship to the United States, shall be fined under title 18 or imprisoned not more than 10 years, or both.


(c) Disclosure of information by persons in course of pattern of activities intended to identify and expose covert agentsWhoever, in the course of a pattern of activities intended to identify and expose covert agents and with reason to believe that such activities would impair or impede the foreign intelligence activities of the United States, discloses any information that identifies an individual as a covert agent to any individual not authorized to receive classified information, knowing that the information disclosed so identifies such individual and that the United States is taking affirmative measures to conceal such individual’s classified intelligence relationship to the United States, shall be fined under title 18 or imprisoned not more than three years, or both.


(d) Imposition of consecutive sentencesA term of imprisonment imposed under this section shall be consecutive to any other sentence of imprisonment.


(July 26, 1947, ch. 343, title VI, § 601, as added Pub. L. 97–200, § 2(a), June 23, 1982, 96 Stat. 122; amended Pub. L. 106–120, title III, § 304(b), Dec. 3, 1999, 113 Stat. 1611; Pub. L. 111–259, title III, § 363(a), Oct. 7, 2010, 124 Stat. 2701.)

Editorial Notes
Codification
Section was formerly classified to section 421 of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (a). Pub. L. 111–259, § 363(a)(1), substituted “15 years” for “ten years”.
Subsec. (b). Pub. L. 111–259, § 363(a)(2), substituted “10 years” for “five years”.
1999—Subsec. (a). Pub. L. 106–120, § 304(b)(2)(A), substituted “shall be fined under title 18” for “shall be fined not more than $50,000”.
Subsec. (b). Pub. L. 106–120, § 304(b)(2)(B), substituted “shall be fined under title 18” for “shall be fined not more than $25,000”.
Subsec. (c). Pub. L. 106–120, § 304(b)(2)(C), substituted “shall be fined under title 18” for “shall be fined not more than $15,000”.
Subsec. (d). Pub. L. 106–120, § 304(b)(1), added subsec. (d).



§ 3122. Defenses and exceptions(a) Disclosure by United States of identity of covert agentIt is a defense to a prosecution under section 3121 of this title that before the commission of the offense with which the defendant is charged, the United States had publicly acknowledged or revealed the intelligence relationship to the United States of the individual the disclosure of whose intelligence relationship to the United States is the basis for the prosecution.


(b) Conspiracy, misprision of felony, aiding and abetting, etc.(1) Subject to paragraph (2), no person other than a person committing an offense under section 3121 of this title shall be subject to prosecution under such section by virtue of section 2 or 4 of title 18 or shall be subject to prosecution for conspiracy to commit an offense under such section.

(2) Paragraph (1) shall not apply (A) in the case of a person who acted in the course of a pattern of activities intended to identify and expose covert agents and with reason to believe that such activities would impair or impede the foreign intelligence activities of the United States, or (B) in the case of a person who has authorized access to classified information.


(c) Disclosure to select congressional committees on intelligenceIt shall not be an offense under section 3121 of this title to transmit information described in such section directly to either congressional intelligence committee.


(d) Disclosure by agent of own identityIt shall not be an offense under section 3121 of this title for an individual to disclose information that solely identifies himself as a covert agent.


(July 26, 1947, ch. 343, title VI, § 602, as added Pub. L. 97–200, § 2(a), June 23, 1982, 96 Stat. 122; amended Pub. L. 107–306, title III, § 353(b)(9), Nov. 27, 2002, 116 Stat. 2402.)

Editorial Notes
Codification
Section was formerly classified to section 422 of this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (c). Pub. L. 107–306 substituted “either congressional intelligence committee” for “the Select Committee on Intelligence of the Senate or to the Permanent Select Committee on Intelligence of the House of Representatives”.



§ 3123. Repealed. Pub. L. 112–277, title III, § 310(a)(4)(A), Jan. 14, 2013, 126 Stat. 2475

Section, act July 26, 1947, ch. 343, title VI, § 603, as added Pub. L. 97–200, § 2(a), June 23, 1982, 96 Stat. 123; amended Pub. L. 107–306, title III, § 353(b)(1)(B), title VIII, § 811(b)(1)(E), Nov. 27, 2002, 116 Stat. 2402, 2422; Pub. L. 108–458, title I, § 1071(a)(1)(CC), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 111–259, title III, § 363(b), Oct. 7, 2010, 124 Stat. 2702, required an annual report by the President to Congress on measures to protect identities of covert agents, with an exemption from disclosure.

Editorial Notes
Codification
Section was formerly classified to section 423 of this title and repealed prior to editorial reclassification and renumbering as this section.



§ 3124. Extraterritorial jurisdiction
There is jurisdiction over an offense under section 3121 of this title committed outside the United States if the individual committing the offense is a citizen of the United States or an alien lawfully admitted to the United States for permanent residence (as defined in section 1101(a)(20) of title 8).
(July 26, 1947, ch. 343, title VI, § 603, formerly § 604, as added Pub. L. 97–200, § 2(a), June 23, 1982, 96 Stat. 123; renumbered § 603, Pub. L. 112–277, title III, § 310(a)(4)(B), Jan. 14, 2013, 126 Stat. 2475.)

Editorial Notes
Codification
Section was formerly classified to section 424 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 603 of act July 26, 1947, was classified to section 423 of this title, prior to repeal by Pub. L. 112–277, title III, § 310(a)(4)(A), Jan. 14, 2013, 126 Stat. 2475, and editorial reclassification as section 3123 of this title.



§ 3125. Providing information to Congress
Nothing in this subchapter may be construed as authority to withhold information from the Congress or from a committee of either House of Congress.
(July 26, 1947, ch. 343, title VI, § 604, formerly § 605, as added Pub. L. 97–200, § 2(a), June 23, 1982, 96 Stat. 123; renumbered § 604, Pub. L. 112–277, title III, § 310(a)(4)(B), Jan. 14, 2013, 126 Stat. 2475.)

Editorial Notes
Codification
Section was formerly classified to section 425 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 604 of act July 26, 1947, was renumbered section 603 and is classified to section 3124 of this title.



§ 3126. Definitions
For the purposes of this subchapter:(1) The term “classified information” means information or material designated and clearly marked or clearly represented, pursuant to the provisions of a statute or Executive order (or a regulation or order issued pursuant to a statute or Executive order), as requiring a specific degree of protection against unauthorized disclosure for reasons of national security.

(2) The term “authorized”, when used with respect to access to classified information, means having authority, right, or permission pursuant to the provisions of a statute, Executive order, directive of the head of any department or agency engaged in foreign intelligence or counterintelligence activities, order of any United States court, or provisions of any Rule of the House of Representatives or resolution of the Senate which assigns responsibility within the respective House of Congress for the oversight of intelligence activities.

(3) The term “disclose” means to communicate, provide, impart, transmit, transfer, convey, publish, or otherwise make available.

(4) The term “covert agent” means—(A) a present or retired officer or employee of an intelligence agency or a present or retired member of the Armed Forces assigned to duty with an intelligence agency whose identity as such an officer, employee, or member is classified information; or

(B) a United States citizen whose intelligence relationship to the United States is classified information, and—(i) who acts as an agent of, or informant or source of operational assistance to, an intelligence agency, or

(ii) who is at the time of the disclosure acting as an agent of, or informant to, the foreign counterintelligence or foreign counterterrorism components of the Federal Bureau of Investigation; or


(C) an individual, other than a United States citizen, whose past or present intelligence relationship to the United States is classified information and who is a present or former agent of, or a present or former informant or source of operational assistance to, an intelligence agency.


(5) The term “intelligence agency” means the elements of the intelligence community, as that term is defined in section 3003(4) of this title.

(6) The term “informant” means any individual who furnishes information to an intelligence agency in the course of a confidential relationship protecting the identity of such individual from public disclosure.

(7) The terms “officer” and “employee” have the meanings given such terms by section 2104 and 2105, respectively, of title 5.

(8) The term “Armed Forces” means the Army, Navy, Air Force, Marine Corps, and Coast Guard.

(9) The term “United States”, when used in a geographic sense, means all areas under the territorial sovereignty of the United States and the Trust Territory of the Pacific Islands.

(10) The term “pattern of activities” requires a series of acts with a common purpose or objective.

(July 26, 1947, ch. 343, title VI, § 605, formerly § 606, as added Pub. L. 97–200, § 2(a), June 23, 1982, 96 Stat. 123; amended Pub. L. 106–120, title III, § 304(a), Dec. 3, 1999, 113 Stat. 1611; renumbered § 605 and amended Pub. L. 112–277, title III, § 310(a)(4)(B), title V, § 506, Jan. 14, 2013, 126 Stat. 2475, 2478; Pub. L. 113–126, title VII, § 703(a), July 7, 2014, 128 Stat. 1422; Pub. L. 116–92, div. E, title LIII, § 5303, Dec. 20, 2019, 133 Stat. 2119.)

Editorial Notes
Codification
Section was formerly classified to section 426 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 605 of act July 26, 1947, was renumbered section 604 and is classified to section 3125 of this title.

Amendments2019—Par. (4)(A). Pub. L. 116–92, § 5303(1), struck out cl. (i) designation before “whose identity”, substituted “agency” for “agency—” and “; or” for “, and”, and struck out cl. (ii) which read as follows: “who is serving outside the United States or has within the last five years served outside the United States; or”.
Par. (4)(B)(i). Pub. L. 116–92, § 5303(2), substituted “acts” for “resides and acts outside the United States”.
2014—Pub. L. 113–126, § 703(a), made technical amendments to directory language of Pub. L. 112–277, § 506. See 2013 Amendment note below.
2013—Par. (5). Pub. L. 112–277, § 506, as amended by Pub. L. 113–126, § 703(a), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “The term ‘intelligence agency’ means the Central Intelligence Agency, a foreign intelligence component of the Department of Defense, or the foreign counterintelligence or foreign counterterrorism components of the Federal Bureau of Investigation.”
1999—Par. (4)(A). Pub. L. 106–120 substituted “a present or retired officer or employee” for “an officer or employee” and “a present or retired member” for “a member”.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–126, title VII, § 703(b), July 7, 2014, 128 Stat. 1423, provided that: “The amendments made by subsection (a) [amending this section] shall take effect as if included in the enactment of the Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277).”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.




SUBCHAPTER V—PROTECTION OF OPERATIONAL FILES
§ 3141. Operational files of the Central Intelligence Agency(a) Exemption by Director of Central Intelligence AgencyThe Director of the Central Intelligence Agency, with the coordination of the Director of National Intelligence, may exempt operational files of the Central Intelligence Agency from the provisions of section 552 of title 5 (Freedom of Information Act) which require publication or disclosure, or search or review in connection therewith.


(b) “Operational files” definedIn this section, the term “operational files” means—(1) files of the National Clandestine Service which document the conduct of foreign intelligence or counterintelligence operations or intelligence or security liaison arrangements or information exchanges with foreign governments or their intelligence or security services;

(2) files of the Directorate for Science and Technology which document the means by which foreign intelligence or counterintelligence is collected through scientific and technical systems; and

(3) files of the Office of Personnel Security which document investigations conducted to determine the suitability of potential foreign intelligence or counterintelligence sources;

except that files which are the sole repository of disseminated intelligence are not operational files.

(c) Search and review for informationNotwithstanding subsection (a) of this section, exempted operational files shall continue to be subject to search and review for information concerning—(1) United States citizens or aliens lawfully admitted for permanent residence who have requested information on themselves pursuant to the provisions of section 552 of title 5 (Freedom of Information Act) or section 552a of title 5 (Privacy Act of 1974);

(2) any special activity the existence of which is not exempt from disclosure under the provisions of section 552 of title 5 (Freedom of Information Act); or

(3) the specific subject matter of an investigation by the congressional intelligence committees, the Intelligence Oversight Board, the Department of Justice, the Office of General Counsel of the Central Intelligence Agency, the Office of Inspector General of the Central Intelligence Agency, or the Office of the Director of National Intelligence for any impropriety, or violation of law, Executive order, or Presidential directive, in the conduct of an intelligence activity.


(d) Information derived or disseminated from exempted operational files(1) Files that are not exempted under subsection (a) of this section which contain information derived or disseminated from exempted operational files shall be subject to search and review.

(2) The inclusion of information from exempted operational files in files that are not exempted under subsection (a) of this section shall not affect the exemption under subsection (a) of this section of the originating operational files from search, review, publication, or disclosure.

(3) Records from exempted operational files which have been disseminated to and referenced in files that are not exempted under subsection (a) of this section and which have been returned to exempted operational files for sole retention shall be subject to search and review.


(e) Supersedure of prior lawThe provisions of subsection (a) of this section shall not be superseded except by a provision of law which is enacted after October 15, 1984, and which specifically cites and repeals or modifies its provisions.


(f) Allegation; improper withholding of records; judicial reviewWhenever any person who has requested agency records under section 552 of title 5 (Freedom of Information Act), alleges that the Central Intelligence Agency has improperly withheld records because of failure to comply with any provision of this section, judicial review shall be available under the terms set forth in section 552(a)(4)(B) of title 5, except that—(1) in any case in which information specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign relations which is filed with, or produced for, the court by the Central Intelligence Agency, such information shall be examined ex parte, in camera by the court;

(2) the court shall, to the fullest extent practicable, determine issues of fact based on sworn written submissions of the parties;

(3) when a complaint alleges that requested records were improperly withheld because of improper placement solely in exempted operational files, the complainant shall support such allegation with a sworn written submission, based upon personal knowledge or otherwise admissible evidence;

(4)(A) when a complainant alleges that requested records were improperly withheld because of improper exemption of operational files, the Central Intelligence Agency shall meet its burden under section 552(a)(4)(B) of title 5 by demonstrating to the court by sworn written submission that exempted operational files likely to contain responsive records currently perform the functions set forth in subsection (b) of this section; and

(B) the court may not order the Central Intelligence Agency to review the content of any exempted operational file or files in order to make the demonstration required under subparagraph (A) of this paragraph, unless the complainant disputes the Central Intelligence Agency’s showing with a sworn written submission based on personal knowledge or otherwise admissible evidence;


(5) in proceedings under paragraphs (3) and (4) of this subsection, the parties shall not obtain discovery pursuant to rules 26 through 36 of the Federal Rules of Civil Procedure, except that requests for admission may be made pursuant to rules 26 and 36;

(6) if the court finds under this subsection that the Central Intelligence Agency has improperly withheld requested records because of failure to comply with any provision of this section, the court shall order the Central Intelligence Agency to search and review the appropriate exempted operational file or files for the requested records and make such records, or portions thereof, available in accordance with the provisions of section 552 of title 5 (Freedom of Information Act), and such order shall be the exclusive remedy for failure to comply with this section; and

(7) if at any time following the filing of a complaint pursuant to this subsection the Central Intelligence Agency agrees to search the appropriate exempted operational file or files for the requested records, the court shall dismiss the claim based upon such complaint.


(g) Decennial review of exempted operational files(1) Not less than once every ten years, the Director of the Central Intelligence Agency and the Director of National Intelligence shall review the exemptions in force under subsection (a) to determine whether such exemptions may be removed from any category of exempted files or any portion thereof.

(2) The review required by paragraph (1) shall include consideration of the historical value or other public interest in the subject matter of the particular category of files or portions thereof and the potential for declassifying a significant part of the information contained therein.

(3) A complainant who alleges that the Central Intelligence Agency has improperly withheld records because of failure to comply with this subsection may seek judicial review in the district court of the United States of the district in which any of the parties reside, or in the District of Columbia. In such a proceeding, the court’s review shall be limited to determining the following:(A) Whether the Central Intelligence Agency has conducted the review required by paragraph (1) before October 15, 1994, or before the expiration of the 10-year period beginning on the date of the most recent review.

(B) Whether the Central Intelligence Agency, in fact, considered the criteria set forth in paragraph (2) in conducting the required review.



(July 26, 1947, ch. 343, title VII, § 701, as added Pub. L. 98–477, § 2(a), Oct. 15, 1984, 98 Stat. 2209; amended Pub. L. 104–93, title VII, § 702, Jan. 6, 1996, 109 Stat. 978; Pub. L. 107–306, title III, § 353(b)(10), Nov. 27, 2002, 116 Stat. 2402; Pub. L. 108–136, div. A, title IX, § 922(b)(1), (2)(B)–(F), (d)(1)(B), Nov. 24, 2003, 117 Stat. 1573, 1574; Pub. L. 108–458, title I, §§ 1071(a)(6), 1072(a)(7), Dec. 17, 2004, 118 Stat. 3690, 3692; Pub. L. 111–259, title VIII, § 804(6), Oct. 7, 2010, 124 Stat. 2747.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (f)(5), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 431 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
The text of former section 432 of this title, which was transferred to this section and redesignated as subsec. (g) by Pub. L. 108–136, § 922(b)(2)(B), was based on act July 26, 1947, ch. 343, title VII, § 702, as added Pub. L. 98–477, § 2(a), Oct. 15, 1984, 98 Stat. 2211.

Amendments2010—Subsec. (b)(1). Pub. L. 111–259 substituted “National Clandestine Service” for “Directorate of Operations”.
2004—Subsec. (a). Pub. L. 108–458, § 1071(a)(6)(A), substituted “The Director of the Central Intelligence Agency, with the coordination of the Director of National Intelligence, may exempt operational files of the Central Intelligence Agency” for “Operational files of the Central Intelligence Agency may be exempted by the Director of Central Intelligence”.
Subsec. (c)(3). Pub. L. 108–458, § 1072(a)(7), substituted “Office of the Director of National Intelligence” for “Office of the Director of Central Intelligence”.
Subsec. (g)(1). Pub. L. 108–458, § 1071(a)(6)(B), substituted “Director of the Central Intelligence Agency and the Director of National Intelligence” for “Director of Central Intelligence”.
2003—Pub. L. 108–136, § 922(d)(1)(B), substituted “Operational files of the Central Intelligence Agency” for “Exemption of certain operational files from search, review, publication, or disclosure” in section catchline.
Subsec. (b). Pub. L. 108–136, § 922(b)(1), which directed the substitution of “In this section,” for “For purposes of this title”, was executed by making the substitution for “For the purposes of this title”, to reflect the probable intent of Congress.
Subsec. (g). Pub. L. 108–136, § 922(b)(2)(C), inserted heading.
Pub. L. 108–136, § 922(b)(2)(B), transferred text of section 432 of this title to this section, redesignated it as subsec. (g), and redesignated subsecs. (a) to (c) of that text as pars. (1) to (3), respectively, of subsec. (g).
Subsec. (g)(1). Pub. L. 108–136, § 922(b)(2)(D), struck out “of section 431 of this title” after “subsection (a)”.
Subsec. (g)(2). Pub. L. 108–136, § 922(b)(2)(E), which directed the substitution of “paragraph (1)” for “of subsection (a) of this section”, was executed by making the substitution for “subsection (a) of this section”, to reflect the probable intent of Congress.
Subsec. (g)(3). Pub. L. 108–136, § 922(b)(2)(F)(ii), substituted “to determining the following:” and subpars. (A) and (B) for “to determining (1) whether the Central Intelligence Agency has conducted the review required by subsection (a) of this section within ten years of enactment of this title or within ten years after the last review, and (2) whether the Central Intelligence Agency, in fact, considered the criteria set forth in subsection (b) of this section in conducting the required review.”
Pub. L. 108–136, § 922(b)(2)(F)(i), substituted “with this subsection” for “with this section” in first sentence.
2002—Subsec. (c)(3). Pub. L. 107–306 substituted “congressional intelligence committees” for “intelligence committees of the Congress”.
1996—Subsec. (b)(3). Pub. L. 104–93 substituted “Office of Personnel Security” for “Office of Security”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective DatePub. L. 98–477, § 4, Oct. 15, 1984, 98 Stat. 2212, provided that: “The amendments made by subsections (a) and (b) of section 2 [enacting this subchapter and amending section 552a of Title 5, Government Organization and Employees] shall be effective upon enactment of this Act [Oct. 15, 1984] and shall apply with respect to any requests for records, whether or not such request was made prior to such enactment, and shall apply to all civil actions not commenced prior to February 7, 1984.”




§ 3142. Operational files of the National Geospatial-Intelligence Agency(a) Exemption of certain operational files from search, review, publication, or disclosure(1) The Director of the National Geospatial-Intelligence Agency, with the coordination of the Director of National Intelligence, may exempt operational files of the National Geospatial-Intelligence Agency from the provisions of section 552 of title 5 which require publication, disclosure, search, or review in connection therewith.

(2)(A) Subject to subparagraph (B), for the purposes of this section, the term “operational files” means files of the National Geospatial-Intelligence Agency (hereafter in this section referred to as “NGA”) concerning the activities of NGA that before the establishment of NGA were performed by the National Photographic Interpretation Center of the Central Intelligence Agency (NPIC), that document the means by which foreign intelligence or counterintelligence is collected through scientific and technical systems.

(B) Files which are the sole repository of disseminated intelligence are not operational files.


(3) Notwithstanding paragraph (1), exempted operational files shall continue to be subject to search and review for information concerning—(A) United States citizens or aliens lawfully admitted for permanent residence who have requested information on themselves pursuant to the provisions of section 552 or 552a of title 5;

(B) any special activity the existence of which is not exempt from disclosure under the provisions of section 552 of title 5; or

(C) the specific subject matter of an investigation by any of the following for any impropriety, or violation of law, Executive order, or Presidential directive, in the conduct of an intelligence activity:(i) The congressional intelligence committees.

(ii) The Intelligence Oversight Board.

(iii) The Department of Justice.

(iv) The Office of General Counsel of NGA.

(v) The Office of the Director of NGA.

(vi) The Office of the Inspector General of the National Geospatial-Intelligence Agency.



(4)(A) Files that are not exempted under paragraph (1) which contain information derived or disseminated from exempted operational files shall be subject to search and review.

(B) The inclusion of information from exempted operational files in files that are not exempted under paragraph (1) shall not affect the exemption under paragraph (1) of the originating operational files from search, review, publication, or disclosure.

(C) Records from exempted operational files which have been disseminated to and referenced in files that are not exempted under paragraph (1) and which have been returned to exempted operational files for sole retention shall be subject to search and review.


(5) The provisions of paragraph (1) may not be superseded except by a provision of law which is enacted after December 3, 1999, and which specifically cites and repeals or modifies its provisions.

(6)(A) Except as provided in subparagraph (B), whenever any person who has requested agency records under section 552 of title 5 alleges that NGA has withheld records improperly because of failure to comply with any provision of this section, judicial review shall be available under the terms set forth in section 552(a)(4)(B) of title 5.

(B) Judicial review shall not be available in the manner provided for under subparagraph (A) as follows:(i) In any case in which information specifically authorized under criteria established by an Executive order to be kept secret in the interests of national defense or foreign relations is filed with, or produced for, the court by NGA, such information shall be examined ex parte, in camera by the court.

(ii) The court shall, to the fullest extent practicable, determine the issues of fact based on sworn written submissions of the parties.

(iii) When a complainant alleges that requested records are improperly withheld because of improper placement solely in exempted operational files, the complainant shall support such allegation with a sworn written submission based upon personal knowledge or otherwise admissible evidence.

(iv)(I) When a complainant alleges that requested records were improperly withheld because of improper exemption of operational files, NGA shall meet its burden under section 552(a)(4)(B) of title 5 by demonstrating to the court by sworn written submission that exempted operational files likely to contain responsive records currently perform the functions set forth in paragraph (2).

(II) The court may not order NGA to review the content of any exempted operational file or files in order to make the demonstration required under subclause (I), unless the complainant disputes NGA’s showing with a sworn written submission based on personal knowledge or otherwise admissible evidence.


(v) In proceedings under clauses (iii) and (iv), the parties may not obtain discovery pursuant to rules 26 through 36 of the Federal Rules of Civil Procedure, except that requests for admissions may be made pursuant to rules 26 and 36.

(vi) If the court finds under this paragraph that NGA has improperly withheld requested records because of failure to comply with any provision of this subsection, the court shall order NGA to search and review the appropriate exempted operational file or files for the requested records and make such records, or portions thereof, available in accordance with the provisions of section 552 of title 5, and such order shall be the exclusive remedy for failure to comply with this subsection.

(vii) If at any time following the filing of a complaint pursuant to this paragraph NGA agrees to search the appropriate exempted operational file or files for the requested records, the court shall dismiss the claim based upon such complaint.

(viii) Any information filed with, or produced for the court pursuant to clauses (i) and (iv) shall be coordinated with the Director of National Intelligence prior to submission to the court.




(b) Decennial review of exempted operational files(1) Not less than once every 10 years, the Director of the National Geospatial-Intelligence Agency and the Director of National Intelligence shall review the exemptions in force under subsection (a)(1) to determine whether such exemptions may be removed from the category of exempted files or any portion thereof. The Director of National Intelligence must approve any determination to remove such exemptions.

(2) The review required by paragraph (1) shall include consideration of the historical value or other public interest in the subject matter of the particular category of files or portions thereof and the potential for declassifying a significant part of the information contained therein.

(3) A complainant that alleges that NGA has improperly withheld records because of failure to comply with this subsection may seek judicial review in the district court of the United States of the district in which any of the parties reside, or in the District of Columbia. In such a proceeding, the court’s review shall be limited to determining the following:(A) Whether NGA has conducted the review required by paragraph (1) before the expiration of the 10-year period beginning on December 3, 1999, or before the expiration of the 10-year period beginning on the date of the most recent review.

(B) Whether NGA, in fact, considered the criteria set forth in paragraph (2) in conducting the required review.



(July 26, 1947, ch. 343, title VII, § 702, formerly title I, § 105B, as added Pub. L. 106–120, title V, § 501(a)(1), Dec. 3, 1999, 113 Stat. 1616; renumbered § 105C, Pub. L. 107–56, title IX, § 905(a)(1), Oct. 26, 2001, 115 Stat. 388; amended Pub. L. 107–306, title III, § 353(b)(5), Nov. 27, 2002, 116 Stat. 2402; renumbered title VII, § 702, and amended Pub. L. 108–136, div. A, title IX, §§ 921(e)(4), 922(c), (d)(1)(C), Nov. 24, 2003, 117 Stat. 1569, 1573, 1574; Pub. L. 108–375, div. A, title X, § 1084(j), Oct. 28, 2004, 118 Stat. 2064; Pub. L. 108–458, title I, § 1071(a)(1)(DD)–(FF), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 109–163, div. A, title IX, § 933(b)(1), Jan. 6, 2006, 119 Stat. 3416.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a)(6)(B)(v), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 432 of this title prior to editorial reclassification and renumbering as this section, and to section 403–5c of this title prior to renumbering by Pub. L. 108–136, and to section 403–5b of this title prior to renumbering by Pub. L. 107–56.

Prior ProvisionsA prior section 702 of act July 26, 1947, ch. 343, title VII, as added Pub. L. 98–477, § 2(a), Oct. 15, 1984, 98 Stat. 2211; amended Pub. L. 108–136, div. A, title IX, § 922(b)(2)(A), Nov. 24, 2003, 117 Stat. 1573, was transferred to section 431 of this title and redesignated as subsec. (g) by Pub. L. 108–136, div. A, title IX, § 922(b)(2)(B), Nov. 24, 2003, 117 Stat. 1573. Section 431 of this title was editorially reclassified and renumbered as section 3141 of this title.

Amendments2006—Subsec. (a)(3)(C)(vi). Pub. L. 109–163 added cl. (vi).
2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(DD), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (a)(6)(B)(iv)(I). Pub. L. 108–375 substituted “responsive records” for “responsible records”.
Subsec. (a)(6)(B)(viii). Pub. L. 108–458, § 1071(a)(1)(EE), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b)(1). Pub. L. 108–458, § 1071(a)(1)(FF), substituted “Director of National Intelligence” for “Director of Central Intelligence” in two places.
2003—Pub. L. 108–136, § 922(d)(1)(C), amended section catchline generally, substituting “Operational files of the National Geospatial-Intelligence Agency” for “Protection of operational files of the National Imagery and Mapping Agency”.
Subsec. (a)(1). Pub. L. 108–136, § 921(e)(4)(A), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency” in two places.
Subsec. (a)(2)(A). Pub. L. 108–136, § 921(e)(4)(A), (B), substituted “NGA” for “NIMA” wherever appearing and substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
Subsec. (a)(3)(C)(iv), (v), (6)(A), (B)(i), (iv)(I). Pub. L. 108–136, § 921(e)(4)(B), substituted “NGA” for “NIMA”.
Subsec. (a)(6)(B)(iv)(II). Pub. L. 108–136, § 921(e)(4)(B), (C), substituted “NGA” for “NIMA” and “NGA’s” for “NIMA’s”.
Subsec. (a)(6)(B)(vi), (vii). Pub. L. 108–136, § 921(e)(4)(B), substituted “NGA” for “NIMA” wherever appearing.
Subsec. (b)(1). Pub. L. 108–136, § 921(e)(4)(A), substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
Subsec. (b)(3). Pub. L. 108–136, § 921(e)(4)(B), substituted “NGA” for “NIMA” wherever appearing.
2002—Subsec. (a)(3)(C). Pub. L. 107–306 added cl. (i), redesignated cls. (iii) to (vi) as (ii) to (v), respectively, and struck out former cls. (i) and (ii) which read as follows:
“(i) The Permanent Select Committee on Intelligence of the House of Representatives.
“(ii) The Select Committee on Intelligence of the Senate.”

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Treatment of Certain Transferred RecordsPub. L. 106–120, title V, § 501(b), Dec. 3, 1999, 113 Stat. 1619, as amended by Pub. L. 108–136, div. A, title IX, § 921(g), Nov. 24, 2003, 117 Stat. 1570, provided that: “Any record transferred to the National Geospatial-Intelligence Agency from exempted operational files of the Central Intelligence Agency covered by section 701(a) of the National Security Act of 1947 (50 U.S.C. 431(a)) [now 50 U.S.C. 3141(a)] shall be placed in the operational files of the National Geospatial-Intelligence Agency that are established pursuant to section 105B [now 702] of the National Security Act of 1947 [50 U.S.C. 3142], as added by subsection (a).”




§ 3143. Operational files of the National Reconnaissance Office(a) Exemption of certain operational files from search, review, publication, or disclosure(1) The Director of the National Reconnaissance Office, with the coordination of the Director of National Intelligence, may exempt operational files of the National Reconnaissance Office from the provisions of section 552 of title 5 which require publication, disclosure, search, or review in connection therewith.

(2)(A) Subject to subparagraph (B), for the purposes of this section, the term “operational files” means files of the National Reconnaissance Office (hereafter in this section referred to as “NRO”) that document the means by which foreign intelligence or counterintelligence is collected through scientific and technical systems.

(B) Files which are the sole repository of disseminated intelligence are not operational files.


(3) Notwithstanding paragraph (1), exempted operational files shall continue to be subject to search and review for information concerning—(A) United States citizens or aliens lawfully admitted for permanent residence who have requested information on themselves pursuant to the provisions of section 552 or 552a of title 5;

(B) any special activity the existence of which is not exempt from disclosure under the provisions of section 552 of title 5; or

(C) the specific subject matter of an investigation by any of the following for any impropriety, or violation of law, Executive order, or Presidential directive, in the conduct of an intelligence activity:(i) The Permanent Select Committee on Intelligence of the House of Representatives.

(ii) The Select Committee on Intelligence of the Senate.

(iii) The Intelligence Oversight Board.

(iv) The Department of Justice.

(v) The Office of General Counsel of NRO.

(vi) The Office of the Director of NRO.

(vii) The Office of the Inspector General of the NRO.



(4)(A) Files that are not exempted under paragraph (1) which contain information derived or disseminated from exempted operational files shall be subject to search and review.

(B) The inclusion of information from exempted operational files in files that are not exempted under paragraph (1) shall not affect the exemption under paragraph (1) of the originating operational files from search, review, publication, or disclosure.

(C) The declassification of some of the information contained in exempted operational files shall not affect the status of the operational file as being exempt from search, review, publication, or disclosure.

(D) Records from exempted operational files which have been disseminated to and referenced in files that are not exempted under paragraph (1) and which have been returned to exempted operational files for sole retention shall be subject to search and review.


(5) The provisions of paragraph (1) may not be superseded except by a provision of law which is enacted after November 27, 2002, and which specifically cites and repeals or modifies its provisions.

(6)(A) Except as provided in subparagraph (B), whenever any person who has requested agency records under section 552 of title 5 alleges that NRO has withheld records improperly because of failure to comply with any provision of this section, judicial review shall be available under the terms set forth in section 552(a)(4)(B) of title 5.

(B) Judicial review shall not be available in the manner provided for under subparagraph (A) as follows:(i) In any case in which information specifically authorized under criteria established by an Executive order to be kept secret in the interests of national defense or foreign relations is filed with, or produced for, the court by NRO, such information shall be examined ex parte, in camera by the court.

(ii) The court shall, to the fullest extent practicable, determine the issues of fact based on sworn written submissions of the parties.

(iii) When a complainant alleges that requested records are improperly withheld because of improper placement solely in exempted operational files, the complainant shall support such allegation with a sworn written submission based upon personal knowledge or otherwise admissible evidence.

(iv)(I) When a complainant alleges that requested records were improperly withheld because of improper exemption of operational files, NRO shall meet its burden under section 552(a)(4)(B) of title 5 by demonstrating to the court by sworn written submission that exempted operational files likely to contain responsive records currently perform the functions set forth in paragraph (2).

(II) The court may not order NRO to review the content of any exempted operational file or files in order to make the demonstration required under subclause (I), unless the complainant disputes NRO’s showing with a sworn written submission based on personal knowledge or otherwise admissible evidence.


(v) In proceedings under clauses (iii) and (iv), the parties may not obtain discovery pursuant to rules 26 through 36 of the Federal Rules of Civil Procedure, except that requests for admissions may be made pursuant to rules 26 and 36.

(vi) If the court finds under this paragraph that NRO has improperly withheld requested records because of failure to comply with any provision of this subsection, the court shall order NRO to search and review the appropriate exempted operational file or files for the requested records and make such records, or portions thereof, available in accordance with the provisions of section 552 of title 5 and such order shall be the exclusive remedy for failure to comply with this subsection.

(vii) If at any time following the filing of a complaint pursuant to this paragraph NRO agrees to search the appropriate exempted operational file or files for the requested records, the court shall dismiss the claim based upon such complaint.

(viii) Any information filed with, or produced for the court pursuant to clauses (i) and (iv) shall be coordinated with the Director of National Intelligence prior to submission to the court.




(b) Decennial review of exempted operational files(1) Not less than once every 10 years, the Director of the National Reconnaissance Office and the Director of National Intelligence shall review the exemptions in force under subsection (a)(1) to determine whether such exemptions may be removed from the category of exempted files or any portion thereof. The Director of National Intelligence must approve any determination to remove such exemptions.

(2) The review required by paragraph (1) shall include consideration of the historical value or other public interest in the subject matter of the particular category of files or portions thereof and the potential for declassifying a significant part of the information contained therein.

(3) A complainant that alleges that NRO has improperly withheld records because of failure to comply with this subsection may seek judicial review in the district court of the United States of the district in which any of the parties reside, or in the District of Columbia. In such a proceeding, the court’s review shall be limited to determining the following:(A) Whether NRO has conducted the review required by paragraph (1) before the expiration of the 10-year period beginning on November 27, 2002, or before the expiration of the 10-year period beginning on the date of the most recent review.

(B) Whether NRO, in fact, considered the criteria set forth in paragraph (2) in conducting the required review.



(July 26, 1947, ch. 343, title VII, § 703, formerly title I, § 105D, as added Pub. L. 107–306, title V, § 502(a), Nov. 27, 2002, 116 Stat. 2405; renumbered title VII, § 703, and amended Pub. L. 108–136, div. A, title IX, § 922(c), (d)(1)(D), Nov. 24, 2003, 117 Stat. 1573, 1574; Pub. L. 108–375, div. A, title X, § 1084(j), Oct. 28, 2004, 118 Stat. 2064; Pub. L. 108–458, title I, § 1071(a)(1)(GG)–(II), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 109–163, div. A, title IX, § 933(b)(2), Jan. 6, 2006, 119 Stat. 3416.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a)(6)(B)(v), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 432a of this title prior to editorial reclassification and renumbering as this section, and to section 403–5e of this title prior to renumbering by Pub. L. 108–136.

Amendments2006—Subsec. (a)(3)(C)(vii). Pub. L. 109–163 added cl. (vii).
2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(GG), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (a)(6)(B)(iv)(I). Pub. L. 108–375 substituted “responsive records” for “responsible records”.
Subsec. (a)(6)(B)(viii). Pub. L. 108–458, § 1071(a)(1)(HH), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b)(1). Pub. L. 108–458, § 1071(a)(1)(II), substituted “Director of National Intelligence” for “Director of Central Intelligence” in two places.
2003—Pub. L. 108–136 substituted “Operational files of the National Reconnaissance Office” for “Protection of operational files of the National Reconnaissance Office” in section catchline.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3144. Operational files of the National Security Agency(a) Exemption of certain operational files from search, review, publication, or disclosureThe Director of the National Security Agency, in coordination with the Director of National Intelligence, may exempt operational files of the National Security Agency from the provisions of section 552 of title 5 which require publication, disclosure, search, or review in connection therewith.


(b) Operational files defined(1) In this section, the term “operational files” means—(A) files of the Signals Intelligence Directorate of the National Security Agency (and any successor organization of that directorate) that document the means by which foreign intelligence or counterintelligence is collected through technical systems; and

(B) files of the Research Associate Directorate of the National Security Agency (and any successor organization of that directorate) that document the means by which foreign intelligence or counterintelligence is collected through scientific and technical systems.


(2) Files that are the sole repository of disseminated intelligence, and files that have been accessioned into the National Security Agency Archives (or any successor organization) are not operational files.


(c) Search and review for informationNotwithstanding subsection (a), exempted operational files shall continue to be subject to search and review for information concerning any of the following:(1) United States citizens or aliens lawfully admitted for permanent residence who have requested information on themselves pursuant to the provisions of section 552 or 552a of title 5.

(2) Any special activity the existence of which is not exempt from disclosure under the provisions of section 552 of title 5.

(3) The specific subject matter of an investigation by any of the following for any impropriety, or violation of law, Executive order, or Presidential directive, in the conduct of an intelligence activity:(A) The Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.

(B) The Committee on Armed Services and the Select Committee on Intelligence of the Senate.

(C) The Intelligence Oversight Board.

(D) The Department of Justice.

(E) The Office of General Counsel of the National Security Agency.

(F) The Office of the Inspector General of the Department of Defense.

(G) The Office of the Director of the National Security Agency.

(H) The Office of the Inspector General of the National Security Agency.



(d) Information derived or disseminated from exempted operational files(1) Files that are not exempted under subsection (a) that contain information derived or disseminated from exempted operational files shall be subject to search and review.

(2) The inclusion of information from exempted operational files in files that are not exempted under subsection (a) shall not affect the exemption under subsection (a) of the originating operational files from search, review, publication, or disclosure.

(3) The declassification of some of the information contained in exempted operational files shall not affect the status of the operational file as being exempt from search, review, publication, or disclosure.

(4) Records from exempted operational files that have been disseminated to and referenced in files that are not exempted under subsection (a) and that have been returned to exempted operational files for sole retention shall be subject to search and review.


(e) Supersedure of other lawsThe provisions of subsection (a) may not be superseded except by a provision of law that is enacted after November 24, 2003, and that specifically cites and repeals or modifies such provisions.


(f) Allegation; improper withholding of records; judicial review(1) Except as provided in paragraph (2), whenever any person who has requested agency records under section 552 of title 5 alleges that the National Security Agency has withheld records improperly because of failure to comply with any provision of this section, judicial review shall be available under the terms set forth in section 552(a)(4)(B) of title 5.

(2) Judicial review shall not be available in the manner provided for under paragraph (1) as follows:(A) In any case in which information specifically authorized under criteria established by an Executive order to be kept secret in the interests of national defense or foreign relations is filed with, or produced for, the court by the National Security Agency, such information shall be examined ex parte, in camera by the court.

(B) The court shall determine, to the fullest extent practicable, the issues of fact based on sworn written submissions of the parties.

(C) When a complainant alleges that requested records are improperly withheld because of improper placement solely in exempted operational files, the complainant shall support such allegation with a sworn written submission based upon personal knowledge or otherwise admissible evidence.

(D)(i) When a complainant alleges that requested records were improperly withheld because of improper exemption of operational files, the National Security Agency shall meet its burden under section 552(a)(4)(B) of title 5 by demonstrating to the court by sworn written submission that exempted operational files likely to contain responsive records currently perform the functions set forth in subsection (b).

(ii) The court may not order the National Security Agency to review the content of any exempted operational file or files in order to make the demonstration required under clause (i), unless the complainant disputes the National Security Agency’s showing with a sworn written submission based on personal knowledge or otherwise admissible evidence.


(E) In proceedings under subparagraphs (C) and (D), the parties may not obtain discovery pursuant to rules 26 through 36 of the Federal Rules of Civil Procedure, except that requests for admissions may be made pursuant to rules 26 and 36.

(F) If the court finds under this subsection that the National Security Agency has improperly withheld requested records because of failure to comply with any provision of this subsection, the court shall order the Agency to search and review the appropriate exempted operational file or files for the requested records and make such records, or portions thereof, available in accordance with the provisions of section 552 of title 5, and such order shall be the exclusive remedy for failure to comply with this section (other than subsection (g)).

(G) If at any time following the filing of a complaint pursuant to this paragraph the National Security Agency agrees to search the appropriate exempted operational file or files for the requested records, the court shall dismiss the claim based upon such complaint.

(H) Any information filed with, or produced for the court pursuant to subparagraphs (A) and (D) shall be coordinated with the Director of National Intelligence before submission to the court.



(g) Decennial review of exempted operational files(1) Not less than once every 10 years, the Director of the National Security Agency and the Director of National Intelligence shall review the exemptions in force under subsection (a) to determine whether such exemptions may be removed from a category of exempted files or any portion thereof. The Director of National Intelligence must approve any determination to remove such exemptions.

(2) The review required by paragraph (1) shall include consideration of the historical value or other public interest in the subject matter of a particular category of files or portions thereof and the potential for declassifying a significant part of the information contained therein.

(3) A complainant that alleges that the National Security Agency has improperly withheld records because of failure to comply with this subsection may seek judicial review in the district court of the United States of the district in which any of the parties reside, or in the District of Columbia. In such a proceeding, the court’s review shall be limited to determining the following:(A) Whether the National Security Agency has conducted the review required by paragraph (1) before the expiration of the 10-year period beginning on November 24, 2003, or before the expiration of the 10-year period beginning on the date of the most recent review.

(B) Whether the National Security Agency, in fact, considered the criteria set forth in paragraph (2) in conducting the required review.



(July 26, 1947, ch. 343, title VII, § 704, as added Pub. L. 108–136, div. A, title IX, § 922(a), Nov. 24, 2003, 117 Stat. 1570; amended Pub. L. 108–375, div. A, title X, § 1084(j), Oct. 28, 2004, 118 Stat. 2064; Pub. L. 108–458, title I, § 1071(a)(1)(JJ)–(LL), Dec. 17, 2004, 118 Stat. 3689; Pub. L. 109–163, div. A, title IX, § 933(b)(3), Jan. 6, 2006, 119 Stat. 3416.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (f)(2)(E), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 432b of this title prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (c)(3)(H). Pub. L. 109–163 added subpar. (H).
2004—Subsec. (a). Pub. L. 108–458, § 1071(a)(1)(JJ), which directed amendment of par. (1) of subsec. (a) by substituting “Director of National Intelligence” for “Director of Central Intelligence”, was executed to text of subsec. (a), which does not contain any pars., to reflect the probable intent of Congress.
Subsec. (f)(2)(D)(i). Pub. L. 108–375 substituted “responsive records” for “responsible records”.
Subsec. (f)(2)(H). Pub. L. 108–458, § 1071(a)(1)(KK), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (g)(1). Pub. L. 108–458, § 1071(a)(1)(LL), substituted “Director of National Intelligence” for “Director of Central Intelligence” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3145. Omitted

Section, July 26, 1947, ch. 343, title VII, § 705, as added Pub. L. 109–163, div. A, title IX, § 933(a)(1), Jan. 6, 2006, 119 Stat. 3413; amended Pub. L. 111–259, title VIII, § 804(7), Oct. 7, 2010, 124 Stat. 2747, which provided that the Director of the Defense Intelligence Agency could exempt operational files of the Defense Intelligence Agency from provisions of section 552 of title 5, defined “operational files”, authorized certain searches of exempted files and of information from exempted files, provided for judicial review of withholding of records and for decennial review of exempted files, ceased to be effective on Dec. 31, 2007, pursuant to subsec. (g) of section.

Editorial Notes
Codification
Section was formerly classified to section 432c of this title and omitted prior to editorial reclassification and renumbering as this section.



§ 3146. Protection of certain files of the Office of the Director of National Intelligence(a) Inapplicability of FOIA to exempted operational files provided to ODNI(1) Subject to paragraph (2), the provisions of section 552 of title 5 that require search, review, publication, or disclosure of a record shall not apply to a record provided to the Office of the Director of National Intelligence by an element of the intelligence community from the exempted operational files of such element.

(2) Paragraph (1) shall not apply with respect to a record of the Office that—(A) contains information derived or disseminated from an exempted operational file, unless such record is created by the Office for the sole purpose of organizing such exempted operational file for use by the Office;

(B) is disseminated by the Office to a person other than an officer, employee, or contractor of the Office; or

(C) is no longer designated as an exempted operational file in accordance with this subchapter.



(b) Effect of providing files to ODNINotwithstanding any other provision of this subchapter, an exempted operational file that is provided to the Office by an element of the intelligence community shall not be subject to the provisions of section 552 of title 5 that require search, review, publication, or disclosure of a record solely because such element provides such exempted operational file to the Office.


(c) Search and review for certain purposesNotwithstanding subsection (a) or (b), an exempted operational file shall continue to be subject to search and review for information concerning any of the following:(1) United States citizens or aliens lawfully admitted for permanent residence who have requested information on themselves pursuant to the provisions of section 552 or 552a of title 5.

(2) Any special activity the existence of which is not exempt from disclosure under the provisions of section 552 of title 5.

(3) The specific subject matter of an investigation for any impropriety or violation of law, Executive order, or Presidential directive, in the conduct of an intelligence activity by any of the following:(A) The Select Committee on Intelligence of the Senate.

(B) The Permanent Select Committee on Intelligence of the House of Representatives.

(C) The Intelligence Oversight Board.

(D) The Department of Justice.

(E) The Office of the Director of National Intelligence.

(F) The Office of the Inspector General of the Intelligence Community.



(d) Decennial review of exempted operational files(1) Not less than once every 10 years, the Director of National Intelligence shall review the exemptions in force under subsection (a) to determine whether such exemptions may be removed from any category of exempted files or any portion thereof.

(2) The review required by paragraph (1) shall include consideration of the historical value or other public interest in the subject matter of the particular category of files or portions thereof and the potential for declassifying a significant part of the information contained therein.

(3) A complainant that alleges that the Director of National Intelligence has improperly withheld records because of failure to comply with this subsection may seek judicial review in the district court of the United States of the district in which any of the parties reside, or in the District of Columbia. In such a proceeding, the court’s review shall be limited to determining the following:(A) Whether the Director has conducted the review required by paragraph (1) before the expiration of the 10-year period beginning on October 7, 2010, or before the expiration of the 10-year period beginning on the date of the most recent review.

(B) Whether the Director of National Intelligence, in fact, considered the criteria set forth in paragraph (2) in conducting the required review.



(e) Supersedure of other lawsThe provisions of this section may not be superseded except by a provision of law that is enacted after October 7, 2010, and that specifically cites and repeals or modifies such provisions.


(f) Allegation; improper withholding of records; judicial review(1) Except as provided in paragraph (2), whenever any person who has requested agency records under section 552 of title 5 alleges that the Office has withheld records improperly because of failure to comply with any provision of this section, judicial review shall be available under the terms set forth in section 552(a)(4)(B) of title 5.

(2) Judicial review shall not be available in the manner provided for under paragraph (1) as follows:(A) In any case in which information specifically authorized under criteria established by an Executive order to be kept secret in the interests of national defense or foreign relations is filed with, or produced for, the court by the Office, such information shall be examined ex parte, in camera by the court.

(B) The court shall determine, to the fullest extent practicable, the issues of fact based on sworn written submissions of the parties.

(C)(i) When a complainant alleges that requested records were improperly withheld because of improper exemption of operational files, the Office may meet the burden of the Office under section 552(a)(4)(B) of title 5 by demonstrating to the court by sworn written submission that exempted files likely to contain responsive records are records provided to the Office by an element of the intelligence community from the exempted operational files of such element.

(ii) The court may not order the Office to review the content of any exempted file in order to make the demonstration required under clause (i), unless the complainant disputes the Office’s showing with a sworn written submission based on personal knowledge or otherwise admissible evidence.


(D) In proceedings under subparagraph (C), a party may not obtain discovery pursuant to rules 26 through 36 of the Federal Rules of Civil Procedure, except that requests for admissions may be made pursuant to rules 26 and 36 of the Federal Rules of Civil Procedure.

(E) If the court finds under this subsection that the Office has improperly withheld requested records because of failure to comply with any provision of this section, the court shall order the Office to search and review each appropriate exempted file for the requested records and make such records, or portions thereof, available in accordance with the provisions of section 552 of title 5 (commonly referred to as the Freedom of Information Act), and such order shall be the exclusive remedy for failure to comply with this section.

(F) If at any time following the filing of a complaint pursuant to this paragraph the Office agrees to search each appropriate exempted file for the requested records, the court shall dismiss the claim based upon such complaint.



(g) DefinitionsIn this section:(1) The term “exempted operational file” means a file of an element of the intelligence community that, in accordance with this subchapter, is exempted from the provisions of section 552 of title 5 that require search, review, publication, or disclosure of such file.

(2) Except as otherwise specifically provided, the term “Office” means the Office of the Director of National Intelligence.


(July 26, 1947, ch. 343, title VII, § 706, as added Pub. L. 111–259, title IV, § 408(a), Oct. 7, 2010, 124 Stat. 2722.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (f)(2)(D), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 432d of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VI—ACCESS TO CLASSIFIED INFORMATION
§ 3161. Procedures(a) Not later than 180 days after October 14, 1994, the President shall, by Executive order or regulation, establish procedures to govern access to classified information which shall be binding upon all departments, agencies, and offices of the executive branch of Government. Such procedures shall, at a minimum—(1) provide that, except as may be permitted by the President, no employee in the executive branch of Government may be given access to classified information by any department, agency, or office of the executive branch of Government unless, based upon an appropriate background investigation, such access is determined to be clearly consistent with the national security interests of the United States;

(2) establish uniform minimum requirements governing the scope and frequency of background investigations and reinvestigations for all employees in the executive branch of Government who require access to classified information as part of their official responsibilities;

(3) provide that all employees in the executive branch of Government who require access to classified information shall be required as a condition of such access to provide to the employing department or agency written consent which permits access by an authorized investigative agency to relevant financial records, other financial information, consumer reports, travel records, and computers used in the performance of Government duties, as determined by the President, in accordance with section 3162 of this title, during the period of access to classified information and for a period of three years thereafter;

(4) provide that all employees in the executive branch of Government who require access to particularly sensitive classified information, as determined by the President, shall be required, as a condition of maintaining access to such information, to submit to the employing department or agency, during the period of such access, relevant information concerning their financial condition and foreign travel, as determined by the President, as may be necessary to ensure appropriate security; and

(5) establish uniform minimum standards to ensure that employees in the executive branch of Government whose access to classified information is being denied or terminated under this subchapter are appropriately advised of the reasons for such denial or termination and are provided an adequate opportunity to respond to all adverse information which forms the basis for such denial or termination before final action by the department or agency concerned.


(b)(1) Subsection (a) shall not be deemed to limit or affect the responsibility and power of an agency head pursuant to other law or Executive order to deny or terminate access to classified information if the national security so requires. Such responsibility and power may be exercised only when the agency head determines that the procedures prescribed by subsection (a) cannot be invoked in a manner that is consistent with the national security.

(2) Upon the exercise of such responsibility, the agency head shall submit a report to the congressional intelligence committees.


(July 26, 1947, ch. 343, title VIII, § 801, as added Pub. L. 103–359, title VIII, § 802(a), Oct. 14, 1994, 108 Stat. 3435; amended Pub. L. 106–120, title III, § 305(a), Dec. 3, 1999, 113 Stat. 1611; Pub. L. 107–306, title III, § 353(b)(2)(B), Nov. 27, 2002, 116 Stat. 2402.)

Editorial Notes
Codification
Section was formerly classified to section 435 of this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (b)(2). Pub. L. 107–306 substituted “congressional intelligence committees” for “Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate”.
1999—Subsec. (a)(3). Pub. L. 106–120 substituted “travel records, and computers used in the performance of Government duties” for “and travel records”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentPub. L. 106–120, title III, § 305(c), Dec. 3, 1999, 113 Stat. 1612, provided that: “The President shall modify the procedures required by section 801(a)(3) of the National Security Act of 1947 [50 U.S.C. 3161(a)(3)] to take into account the amendment to that section made by subsection (a) of this section not later than 90 days after the date of the enactment of this Act [Dec. 3, 1999].”


Effective DatePub. L. 103–359, title VIII, § 802(c), Oct. 14, 1994, 108 Stat. 3438, provided that: “The amendments made by subsections (a) and (b) [enacting this subchapter] shall take effect 180 days after the date of enactment of this Act [Oct. 14, 1994].”


Efficient Use of Sensitive Compartmented Information FacilitiesPub. L. 116–283, div. A, title XVI, § 1623, Jan. 1, 2021, 134 Stat. 4056, provided that: “Not later than 180 days after the date of the enactment of this Act [Jan. 1, 2021], the Director of National Intelligence, in consultation with the Secretary of Defense, shall issue revised guidance authorizing and directing departments and agencies of the Federal Government and appropriately cleared contractors of such departments and agencies to process, store, use, and discuss sensitive compartmented information at facilities previously approved to handle such information, without need for further approval by the department or agency or by the site. Such guidance shall apply to controlled access programs of the intelligence community and to special access programs of the Department of Defense.”


Trusted Information Provider Program for National Security Positions and Positions of TrustPub. L. 115–232, div. A, title IX, § 941, Aug. 13, 2018, 132 Stat. 1941, formerly set out as a note under this section, was transferred and is set out as a note under section 3352f of this title.

Review of Position Designations for Determining Appropriate Background InvestigationsPub. L. 115–173, §§ 2, 7, May 22, 2018, 132 Stat. 1291, 1293, provided that:
“SEC. 2. DEFINITIONS.“In this Act [see Short Title of 2018 Amendment note set out under section 3001 of this title]—“(1) the term ‘Bureau’ means the National Background Investigations Bureau of the Office;

“(2) the term ‘Director’ means the Director of National Intelligence acting as the Security Executive Agent; and

“(3) the term ‘Office’ means the Office of Personnel Management acting as the Suitability and Credentialing Executive Agent.


“SEC. 7. REVIEW AND UPDATE OF POSITION DESIGNATION GUIDANCE.“(a) Definitions.—In this section—“(1) the term ‘agency’ has the meaning given the term in Executive Order 13467 (73 Fed. Reg. 38103) [set out below], or any successor thereto;

“(2) the term ‘appropriate congressional committees’ means—“(A) the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate; and

“(B) the Committee on Oversight and Government Reform [now Committee on Oversight and Reform] and the Permanent Select Committee on Intelligence of the House of Representatives;


“(3) the term ‘background investigation’ means any investigation required for the purpose of determining the—“(A) eligibility of a covered individual for logical and physical access to Federally controlled facilities or information systems;

“(B) suitability or fitness of a covered individual for Federal employment;

“(C) eligibility of a covered individual for access to classified information or to hold a national security sensitive position; or

“(D) fitness of a covered individual to perform work for or on behalf of the United States Government as a contractor employee; and


“(4) the term ‘covered individual’—“(A) means a person who performs work for or on behalf of the executive branch or seeks to perform work for or on behalf of the executive branch;

“(B) is not limited to Federal employees;

“(C) includes all persons, not excluded under subparagraph (D), who require eligibility for access to classified information or eligibility to hold a sensitive position, including, but not limited to, contractors, subcontractors, licensees, certificate holders, grantees, experts, consultants, and government employees; and

“(D) does not include—“(i) the President;

“(ii) employees of the President under section 105 or 107 of title 3, United States Code (except to the extent otherwise directed by the President);

“(iii) the Vice President; or

“(iv) employees of the Vice President under section 106 of title 3, United States Code, or an annual legislative branch appropriations Act (except to the extent otherwise directed by the Vice President).




“(b) Review and Updating.—“(1) Initial review and update of guidance.—Not later than 180 days after the date of enactment of this Act [May 22, 2018], the Director and the Director of the Office shall review and make recommendations to Congress and the President as appropriate to issue guidance to assist agencies in determining—“(A) position sensitivity designation; and

“(B) the appropriate background investigation to initiate for each position designation.


“(2) Reviews and revisions of position designations.—Not less frequently than every 4 years, the President, acting through relevant agencies (as determined by the President) and in accordance with the guidance described in paragraph (1), shall review and, if necessary, revise the position designation of positions within agencies.


“(c) Reports to Congress.—Not later than 30 days after completing a review under subsection (b)(2), the President shall submit to the appropriate congressional committees a report on—“(1) any issues identified in the review; and

“(2) the number of position designations revised as a result of the review.


“(d) No Change in Authority.—Nothing in this section limits or expands the authority of any agency to designate a position as sensitive or as requiring its occupant to have access to classified information.”





Classification Review of Executive Branch Materials in the Possession of the Congressional Intelligence CommitteesPub. L. 111–259, title VII, § 702, Oct. 7, 2010, 124 Stat. 2745, provided that: 
“The Director of National Intelligence is authorized to conduct, at the request of one of the congressional intelligence committees and in accordance with procedures established by that committee, a classification review of materials in the possession of that committee that—
“(1) are not less than 25 years old; and

“(2) were created, or provided to that committee, by an entity in the executive branch.”



[For definition of “congressional intelligence committees” as used in section 702 of Pub. L. 111–259, set out above, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.]

Promotion of Accurate Classification of InformationPub. L. 111–258, § 6, Oct. 7, 2010, 124 Stat. 2651, provided that:
“(a) Incentives for Accurate Classifications.—In making cash awards under chapter 45 of title 5, United States Code, the President or the head of an Executive agency with an officer or employee who is authorized to make original classification decisions or derivative classification decisions may consider such officer’s or employee’s consistent and proper classification of information.

“(b) Inspector General Evaluations.—“(1) Requirement for evaluations.—Not later than September 30, 2016, the inspector general of each department or agency of the United States with an officer or employee who is authorized to make original classifications, in consultation with the Information Security Oversight Office, shall carry out no less than two evaluations of that department or agency or a component of the department or agency—“(A) to assess whether applicable classification policies, procedures, rules, and regulations have been adopted, followed, and effectively administered within such department, agency, or component; and

“(B) to identify policies, procedures, rules, regulations, or management practices that may be contributing to persistent misclassification of material within such department, agency or component.


“(2) Deadlines for evaluations.—“(A) Initial evaluations.—Each first evaluation required by paragraph (1) shall be completed no later than September 30, 2013.

“(B) Second evaluations.—Each second evaluation required by paragraph (1) shall review progress made pursuant to the results of the first evaluation and shall be completed no later than September 30, 2016.


“(3) Reports.—“(A) Requirement.—Each inspector general who is required to carry out an evaluation under paragraph (1) shall submit to the appropriate entities a report on each such evaluation.

“(B) Content.—Each report submitted under subparagraph (A) shall include a description of—“(i) the policies, procedures, rules, regulations, or management practices, if any, identified by the inspector general under paragraph (1)(B); and

“(ii) the recommendations, if any, of the inspector general to address any such identified policies, procedures, rules, regulations, or management practices.


“(C) Coordination.—The inspectors general who are required to carry out evaluations under paragraph (1) shall coordinate with each other and with the Information Security Oversight Office to ensure that evaluations follow a consistent methodology, as appropriate, that allows for cross-agency comparisons.


“(4) Appropriate entities defined.—In this subsection, the term ‘appropriate entities’ means—“(A) the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate;

“(B) the Committee on Homeland Security, the Committee on Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives;

“(C) any other committee of Congress with jurisdiction over a department or agency referred to in paragraph (1);

“(D) the head of a department or agency referred to in paragraph (1); and

“(E) the Director of the Information Security Oversight Office.”





[For definitions of terms used in section 6 of Pub. L. 111–258, set out above, see section 3 of Pub. L. 111–258, set out as a note under section 3344 of this title.]

Declassification of InformationPub. L. 106–567, title VII, Dec. 27, 2000, 114 Stat. 2856, as amended by Pub. L. 108–458, title I, § 1102, Dec. 17, 2004, 118 Stat. 3699; Pub. L. 110–53, title VI, § 602, Aug. 3, 2007, 121 Stat. 335; Pub. L. 111–259, title III, § 365, Oct. 7, 2010, 124 Stat. 2702; Pub. L. 112–235, § 2, Dec. 28, 2012, 126 Stat. 1626; Pub. L. 113–126, title III, § 311, July 7, 2014, 128 Stat. 1399, known as the Public Interest Declassification Act of 2000 and formerly set out as a note under this section, was transferred to subchapter III–A (§ 3355 et seq.) of chapter 45 of this title.

Certification and Report Related to Automatic Declassification of Department of Defense RecordsPub. L. 106–65, div. A, title X, § 1041(c), (d), Oct. 5, 1999, 113 Stat. 758, provided that:
“(c) Certification Required With Respect To Automatic Declassification of Records.—No records of the Department of Defense that have not been reviewed for declassification shall be subject to automatic declassification unless the Secretary of Defense certifies to Congress that such declassification would not harm the national security.

“(d) Report on Automatic Declassification of Department of Defense Records.—Not later than February 1, 2001, the Secretary of Defense shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on the efforts of the Department of Defense relating to the declassification of classified records under the control of the Department of Defense. Such report shall include the following:“(1) An assessment of whether the Department will be able to review all relevant records for declassification before any date established for automatic declassification.

“(2) An estimate of the cost of reviewing records to meet any requirement to review all relevant records for declassification by a date established for automatic declassification.

“(3) An estimate of the number of records, if any, that the Department will be unable to review for declassification before any such date and the affect [sic] on national security of the automatic declassification of those records.

“(4) An estimate of the length of time by which any such date would need to be extended to avoid the automatic declassification of records that have not yet been reviewed as of such date.”





Supplement to Plan for Declassification of Restricted Data and Formerly Restricted DataPub. L. 106–65, div. C, title XXXI, § 3149, Oct. 5, 1999, 113 Stat. 938, which was formerly set out as a note under this section, was renumbered section 4523 of Pub. L. 107–314, the Bob Stump National Defense Authorization Act for Fiscal Year 2003, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(13)(A)–(C), Nov. 24, 2003, 117 Stat. 1775, and is classified to section 2673 of this title.

Identification in Budget Materials of Amounts for Declassification Activities and Limitation on Expenditures for Such ActivitiesPub. L. 106–65, div. C, title XXXI, § 3173, Oct. 5, 1999, 113 Stat. 949, which was formerly set out as a note under this section, was renumbered section 4525 of Pub. L. 107–314, the Bob Stump National Defense Authorization Act for Fiscal Year 2003, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(15)(A)–(C), Nov. 24, 2003, 117 Stat. 1775, and is classified to section 2675 of this title.

Protection Against Inadvertent Release of Restricted Data and Formerly Restricted DataPub. L. 105–261, div. C, title XXXI, § 3161, Oct. 17, 1998, 112 Stat. 2259, as amended by Pub. L. 106–65, div. A, title X, § 1067(3), Oct. 5, 1999, 113 Stat. 774; Pub. L. 106–398, § 1 [div. C, title XXXI, § 3193(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–480, which was formerly set out as a note under this section, was renumbered section 4522 of Pub. L. 107–314, the Bob Stump National Defense Authorization Act for Fiscal Year 2003, by Pub. L. 108–136, div. C, title XXXI, § 3141(h)(12)(A)–(C), Nov. 24, 2003, 117 Stat. 1774, and is classified to section 2672 of this title.

Voluntary Service ProgramPub. L. 104–93, title IV, § 402, Jan. 6, 1996, 109 Stat. 969, authorized the Director of Central Intelligence to establish and maintain a program from fiscal years 1996 through 2001 to utilize the services contributed by not more than 50 annuitants who served without compensation as volunteers in aid of the review for declassification or downgrading of classified information by the Central Intelligence Agency under applicable Executive orders governing the classification and declassification of national security information and Pub. L. 102–526 (44 U.S.C. 2107 note).

Commission on Protecting and Reducing Government SecrecyPub. L. 103–236, title IX, Apr. 30, 1994, 108 Stat. 525, known as the “Protection and Reduction of Government Secrecy Act”, established for a two-year period a Commission on Protecting and Reducing Government Secrecy to conduct an investigation into all matters in any way related to any legislation, executive order, regulation, practice, or procedure relating to classified information or granting security clearances and to submit to the Congress a final report containing such recommendations not later than two years after the date of the first meeting of the Commission and terminated Commission 60 days after the date on which a final report is submitted (final report submitted on Mar. 3, 1997).

Disclosure of Information Concerning Unaccounted for United States Personnel of Cold War, Korean Conflict, and Vietnam EraPub. L. 102–190, div. A, title X, § 1082, Dec. 5, 1991, 105 Stat. 1480, as amended by Pub. L. 103–337, div. A, title X, § 1036, Oct. 5, 1994, 108 Stat. 2841; Pub. L. 104–106, div. A, title X, § 1085, Feb. 10, 1996, 110 Stat. 457, provided that:
“(a) Public Availability of Information.—(1) Except as provided in subsection (b), the Secretary of Defense shall, with respect to any information referred to in paragraph (2), place the information in a suitable library-like location within a facility within the National Capital region for public review and photocopying.

“(2) Paragraph (1) applies to any record, live-sighting report, or other information in the custody of the official custodian referred to in subsection (d)(3) that may pertain to the location, treatment, or condition of (A) United States personnel who remain not accounted for as a result of service in the Armed Forces or other Federal Government service during the Korean conflict, the Vietnam era, or the Cold War, or (B) their remains.


“(b) Exceptions.—(1) The Secretary of Defense may not make a record or other information available to the public pursuant to subsection (a) if—“(A) the record or other information is exempt from the disclosure requirements of section 552 of title 5, United States Code, by reason of subsection (b) of that section; or

“(B) the record or other information is in a system of records exempt from the requirements of subsection (d) of section 552a of such title pursuant to subsection (j) or (k) of that section.


“(2) The Secretary of Defense may not make a record or other information available to the public pursuant to subsection (a) if the record or other information specifically mentions a person by name unless—“(A) in the case of a person who is alive (and not incapacitated) and whose whereabouts are known, that person expressly consents in writing to the disclosure of the record or other information; or

“(B) in the case of a person who is dead or incapacitated or whose whereabouts are unknown, a family member or family members of that person determined by the Secretary of Defense to be appropriate for such purpose expressly consent in writing to the disclosure of the record or other information.


“(3)(A) The limitation on disclosure in paragraph (2) does not apply in the case of a person who is dead or incapacitated or whose whereabouts are unknown if the family member or members of that person determined pursuant to subparagraph (B) of that paragraph cannot be located by the Secretary of Defense—“(i) in the case of a person missing from the Vietnam era, after a reasonable effort; and

“(ii) in the case of a person missing from the Korean Conflict or Cold War, after a period of 90 days from the date on which any record or other information referred to in paragraph (2) is received by the Department of Defense for disclosure review from the Archivist of the United States, the Library of Congress, or the Joint United States-Russian Commission on POW/MIAs.


“(B) Paragraph (2) does not apply to the access of an adult member of the family of a person to any record or information to the extent that the record or other information relates to that person.

“(C) The authority of a person to consent to disclosure of a record or other information for the purposes of paragraph (2) may be delegated to another person or an organization only by means of an express legal power of attorney granted by the person authorized by that paragraph to consent to the disclosure.



“(c) Deadlines.—(1) In the case of records or other information originated by the Department of Defense, the official custodian shall make such records and other information available to the public pursuant to this section not later than January 2, 1996. Such records or other information shall be made available as soon as a review carried out for the purposes of subsection (b) is completed.

“(2) Whenever a department or agency of the Federal Government receives any record or other information referred to in subsection (a) that is required by this section to be made available to the public, the head of that department or agency shall ensure that such record or other information is provided to the Secretary of Defense, and the Secretary shall make such record or other information available in accordance with subsection (a) as soon as possible and, in any event, not later than one year after the date on which the record or information is received by the department or agency of the Federal Government.

“(3) If the Secretary of Defense determines that the disclosure of any record or other information referred to in subsection (a) by the date required by paragraph (1) or (2) may compromise the safety of any United States personnel referred to in subsection (a)(2) who remain not accounted for but who may still be alive in captivity, then the Secretary may withhold that record or other information from the disclosure otherwise required by this section. Whenever the Secretary makes a determination under the preceding sentence, the Secretary shall immediately notify the President and the Congress of that determination.


“(d) Definitions.—For purposes of this section:“(1) The terms ‘Korean conflict’ and ‘Vietnam era’ have the meanings given those terms in section 101 of title 38, United States Code.

“(2) The term ‘Cold War’ means the period from the end of World War II to the beginning of the Korean conflict and the period from the end of the Korean conflict to the beginning of the Vietnam era.

“(3) The term ‘official custodian’ means—“(A) in the case of records, reports, and information relating to the Korean conflict or the Cold War, the Archivist of the United States; and

“(B) in the case of records, reports, and information relating to the Vietnam era, the Secretary of Defense.”






Disclosure of Information Concerning American Personnel Listed as Prisoner, Missing, or Unaccounted for in Southeast AsiaPub. L. 100–453, title IV, § 404, Sept. 29, 1988, 102 Stat. 1908, provided that:
“(a) This section is enacted to ensure that current disclosure policy is incorporated into law.

“(b) Except as provided in subsection (c), the head of each department or agency—“(1) with respect to which funds are authorized under this Act [see Tables for classification], and

“(2) which holds or receives live sighting reports of any United States citizen reported missing in action, prisoner of war, or unaccounted for from the Vietnam Conflict,

shall make available to the next-of-kin of that United States citizen all reports, or portions thereof, held by that department or agency which have been correlated or possibly correlated to that citizen.

“(c) Subsection (b) does not apply with respect to—“(1) information that would reveal or compromise sources and methods of intelligence collection; or

“(2) specific information that previously has been made available to the next-of-kin.


“(d) The head of each department or agency covered by subsection (a) shall make information available under this section in a timely manner.”




Executive Documents

Executive Order No. 10501
Ex. Ord. No. 10501, Nov. 5, 1953, 18 F.R. 7049, as amended by Ex. Ord. No. 10816, May 7, 1959, 24 F.R. 3777; Ex. Ord. No. 10901, Jan. 9, 1961, 26 F.R. 217; Ex. Ord. No. 10964, Sept. 20, 1961, 26 F.R. 8932; Ex. Ord. No. 10985, Jan. 12, 1962, 27 F.R. 439; Ex. Ord. No. 11097, Feb. 28, 1963, 28 F.R. 2225; Ex. Ord. No. 11382, Nov. 28, 1967, 32 F.R. 16247, which related to safeguarding official information, was superseded by Ex. Ord. No. 11652, Mar. 8, 1972, 37 F.R. 5209, formerly set out below.


Ex. Ord. No. 10865. Safeguarding Classified Information Within Industry
Ex. Ord. No. 10865, Feb. 20, 1960, 25 F.R. 1583, as amended by Ex. Ord. No. 10909, Jan. 17, 1961, 26 F.R. 508; Ex. Ord. No. 11382, Nov. 28, 1967, 32 F.R. 16247; Ex. Ord. No. 12829, § 203(g), Jan. 6, 1993, 58 F.R. 3479; Ex. Ord. No. 13284, § 15, Jan. 23, 2003, 68 F.R. 4076, provided:
WHEREAS it is mandatory that the United States protect itself against hostile or destructive activities by preventing unauthorized disclosures of classified information relating to the national defense; and
WHEREAS it is a fundamental principle of our Government to protect the interests of individuals against unreasonable or unwarranted encroachment; and
WHEREAS I find that the provisions and procedures prescribed by this order are necessary to assure the preservation of the integrity of classified defense information and to protect the national interest; and
WHEREAS I find that those provisions and procedures recognize the interest of individuals affected thereby and provide maximum possible safeguards to protect such interests:
NOW, THEREFORE, under and by virtue of the authority vested in me by the Constitution and statutes of the United States, and as President of the United States and as Commander in Chief of the armed forces of the United States, it is hereby ordered as follows:
Section 1. When used in this order, the term “head of a department” means the Secretary of State, the Secretary of Defense, the Secretary of Transportation, the Secretary of Energy, the Secretary of Homeland Security, the Nuclear Regulatory Commission, the Administrator of the National Aeronautics and Space Administration, and, in section 4, the Attorney General. The term “head of a department” also means the head of any department or agency, including but not limited to those referenced above with whom the Department of Defense makes an agreement to extend regulations prescribed by the Secretary of Defense concerning authorizations for access to classified information pursuant to Executive Order No. 12829 [set out below].
Sec. 2. An authorization for access to classified information pursuant to Executive Order No. 12829 [set out below] may be granted by the head of a department or his designee, including but not limited to, those officials named in section 8 of this order, to an individual, hereinafter termed an “applicant”, for a specific classification category only upon a finding that it is clearly consistent with the national interest to do so.
Sec. 3. Except as provided in section 9 of this order, an authorization for access to a specific classification category may not be finally denied or revoked pursuant to Executive Order No. 12829 [set out below] by the head of a department or his designee, including, but not limited to, those officials named in section 8 of this order, unless the applicant has been given the following:
(1) A written statement of the reasons why his access authorization may be denied or revoked, which shall be as comprehensive and detailed as the national security permits.
(2) A reasonable opportunity to reply in writing under oath or affirmation to the statement of reasons.
(3) After he has filed under oath or affirmation a written reply to the statement of reasons, the form and sufficiency of which may be prescribed by regulations issued by the head of the department concerned, an opportunity to appear personally before the head of the department concerned or his designee including, but not limited to, those officials named in section 8 of this order for the purpose of supporting his eligibility for access authorization and to present evidence on his behalf.
(4) A reasonable time to prepare for that appearance.
(5) An opportunity to be represented by counsel.
(6) An opportunity to cross-examine persons either orally or through written interrogatories in accordance with section 4 on matters not relating to the characterization in the statement of reasons of any organization or individual other than the applicant.
(7) A written notice of the final decision in his case which, if adverse, shall specify whether the head of the department or his designee, including, but not limited to, those officials named in section 8 of this order, found for or against him with respect to each allegation in the statement of reasons.
Sec. 4. (a) An applicant shall be afforded an opportunity to cross-examine persons who have made oral or written statements adverse to the applicant relating to a controverted issue except that any such statement may be received and considered without affording such opportunity in the circumstances described in either of the following paragraphs:
(1) The head of the department supplying the statement certifies that the person who furnished the information is a confidential informant who has been engaged in obtaining intelligence information for the Government and that disclosure of his identity would be substantially harmful to the national interest.
(2) The head of the department concerned or his special designee for that particular purpose has preliminarily determined, after considering information furnished by the investigative agency involved as to the reliability of the person and the accuracy of the statement concerned, that the statement concerned appears to be reliable and material, and the head of the department or such special designee has determined that failure to receive and consider such statement would, in view of the level of access sought, be substantially harmful to the national security and that the person who furnished the information cannot appear to testify (A) due to death, severe illness, or similar cause, in which case the identity of the person and the information to be considered shall be made available to the applicant, or (B) due to some other cause determined by the head of the department to be good and sufficient.
(b) Whenever procedures under paragraphs (1) or (2) of subsection (a) of this section are used (1) the applicant shall be given a summary of the information which shall be as comprehensive and detailed as the national security permits, (2) appropriate consideration shall be accorded to the fact that the applicant did not have an opportunity to cross-examine such person or persons, and (3) a final determination adverse to the applicant shall be made only by the head of the department based upon his personal review of the case.
Sec. 5. (a) Records compiled in the regular course of business, or other physical evidence other than investigative reports, may be received and considered subject to rebuttal without authenticating witnesses, provided that such information has been furnished to the department concerned by an investigative agency pursuant to its responsibilities in connection with assisting the head of the department concerned to safeguard classified information within industry pursuant to this order.
(b) Records compiled in the regular course of business, or other physical evidence other than investigative reports, relating to a controverted issue which, because they are classified, may not be inspected by the applicant, may be received and considered provided that: (1) the head of the department concerned or his special designee for that purpose has made a preliminary determination that such physical evidence appears to be material, (2) the head of the department concerned or such designee has made a determination that failure to receive and consider such physical evidence would, in view of the level of access sought, be substantially harmful to the national security, and (3) to the extent that the national security permits, a summary or description of such physical evidence is made available to the applicant. In every such case, information as to the authenticity and accuracy of such physical evidence furnished by the investigative agency involved shall be considered. In such instances a final determination adverse to the applicant shall be made only by the head of the department based upon his personal review of the case.
Sec. 6. The head of a department of the United States or his representative, may issue, in appropriate cases, invitations and requests to appear and testify in order that the applicant may have the opportunity to cross-examine as provided by this order. Whenever a witness is so invited or requested to appear and testify at a proceeding and the witness is an officer or employee of the executive branch of the Government or a member of the armed forces of the United States, and the proceeding involves the activity in connection with which the witness is employed, travel expenses and per diem are authorized as provided by the Standardized Government Travel Regulations or the Joint Travel Regulations, as appropriate. In all other cases (including non-Government employees as well as officers or employees of the executive branch of the Government or members of the armed forces of the United States not covered by the foregoing sentence), transportation in kind and reimbursement for actual expenses are authorized in an amount not to exceed the amount payable under Standardized Government Travel Regulations. An officer or employee of the executive branch of the Government or a member of the armed forces of the United States who is invited or requested to appear pursuant to this paragraph shall be deemed to be in the performance of his official duties. So far as the national security permits, the head of the investigative agency involved shall cooperate with the Secretary, the Administrator, or the head of the other department or agency, as the case may be, in identifying persons who have made statements adverse to the applicant and in assisting him in making them available for cross-examination. If a person so invited is an officer or employee of the executive branch of the government or a member of the armed forces of the United States, the head of the department or agency concerned shall cooperate in making that person available for cross-examination.
Sec. 7. Any determination under this order adverse to an applicant shall be a determination in terms of the national interest and shall in no sense be a determination as to the loyalty of the applicant concerned.
Sec. 8. Except as otherwise specified in the preceding provisions of this order, any authority vested in the head of a department by this order may be delegated to the the [sic] deputy of that department, or the principal assistant to the head of that department, as the case may be.
Sec. 9. Nothing contained in this order shall be deemed to limit or affect the responsibility and powers of the head of a department to deny or revoke access to a specific classification category if the security of the nation so requires. Such authority may not be delegated and may be exercised only when the head of a department determines that the procedures prescribed in sections 3, 4, and 5 cannot be invoked consistently with the national security and such determination shall be conclusive.


Modification of Executive Order No. 10865
Ex. Ord. No. 10865, Feb. 20, 1960, 25 F.R. 1583, as amended, set out above, when referring to functions of the Atomic Energy Commission is modified to provide that all such functions shall be exercised by the Secretary of Energy and the Nuclear Regulatory Commission, see section 4(a)(1) of Ex. Ord. No. 12038, Feb. 3, 1978, 43 F.R. 4957, set out under section 7151 of Title 42, The Public Health and Welfare.


Executive Order No. 10985
Ex. Ord. No. 10985, Jan. 12, 1962, 27 F.R. 439, which amended Executive Order No. 10501, which related to safeguarding official information, was superseded by Ex. Ord. No. 11652, Mar. 8, 1972, 37 F.R. 5209, formerly set out below.


Executive Order No. 11097
Ex. Ord. No. 11097, Feb. 28, 1963, 28 F.R. 2225, which amended Executive Order No. 10501, which related to safeguarding official information, was superseded by Ex. Ord. No. 11652, Mar. 8, 1972, 37 F.R. 5209, formerly set out below.


Executive Order No. 11652
Ex. Ord. No. 11652, Mar. 8, 1972, 37 F.R. 5209, as amended by Ex. Ord. No. 11714, Apr. 24, 1973, 38 F.R. 10245; Ex. Ord. No. 11862, June 11, 1975, 40 F.R. 25197; Ex. Ord. No. 12038, Feb. 3, 1978, 43 F.R. 4957, which related to the classification and declassification of national security information and material, was revoked by Ex. Ord. No. 12065, June 28, 1978, 43 F.R. 28949, formerly set out below.


Ex. Ord. No. 11932. Classification of Certain Information and Material Obtained From Advisory Bodies Created To Implement the International Energy Program
Ex. Ord. No. 11932, Aug. 4, 1976, 41 F.R. 32691, provided:
The United States has entered into the Agreement on an International Energy Program of November 18, 1974, which created the International Energy Agency. This program is a substantial factor in the conduct of our foreign relations and an important element of our national security. The effectiveness of the Agreement depends significantly upon the provision and exchange of information and material by participants in advisory bodies created by the International Energy Agency. Confidentiality is essential to assure the free and open discussion necessary to accomplish the tasks assigned to those bodies. I have consulted with the Secretary of State, the Attorney General and the Administrator of the Federal Energy Administration concerning the handling and safeguarding of information and material in the possession of the United States which has been obtained pursuant to the program, and I find that some of such information and material requires protection as provided in Executive Order No. 11652 of March 8, 1972, as amended [formerly set out above].
NOW, THEREFORE, by virtue of the authority vested in me by the Constitution and statutes of the United States, and as President of the United States, it is hereby ordered as follows:
Section 1. Information and material obtained pursuant to the International Energy Program and which requires protection against unauthorized disclosure in the interest of the national defense or foreign relations of the United States shall be classified pursuant to Executive Order No. 11652 of March 8, 1972, as amended [formerly set out above]. The Secretary of State shall have the responsibility for the classification, declassification and safeguarding of information and material in the possession of the United States Government which has been obtained pursuant to:
(a) Section 252(c)(3), (d)(2), or (e)(3) of the Energy Policy and Conservation Act (89 Stat. 871; 42 U.S.C. 6272(c)(3), (d)(2), (e)(3)), or
(b) The Voluntary Agreement and Program relating to the International Energy Program (40 F.R. 16041, April 8, 1975), or
(c) Any similar Voluntary Agreement and Program entered into under the Energy Policy and Conservation Act [42 U.S.C. 6201 et seq.] after the date of this Order.
Sec. 2. Information or material classified pursuant to Section 1 of this Order may be exempted from the General Declassification Schedule established by Section 5 of Executive Order No. 11652 [formerly set out above] if it was obtained by the United States on the understanding that it be kept in confidence, or if it might otherwise be exempted under Section 5(B) of such Order.
Sec. 3. (a) Within 60 days of the date of this Order, the Secretary of State shall promulgate regulations which implement his responsibilities under this Order.
(b) The directives issued under Section 6 of Executive Order No. 11652 [formerly set out above] shall not apply to information and material classified under this Order. However, the regulations promulgated by the Secretary of State shall:
(1) conform, to the extent practicable, to the policies set forth in Section 6 of Executive Order No. 11652 [formerly set out above], and
(2) provide that he may take such measures as he deems necessary and appropriate to ensure the confidentiality of any information and material classified under this Order that may remain in the custody or control of any person outside the United States Government.

Gerald R. Ford.



Executive Order No. 12065
Ex. Ord. No. 12065, June 28, 1978, 43 F.R. 28949, as amended by Ex. Ord. No. 12148, July 20, 1979, 44 F.R. 43239; Ex. Ord. No. 12163, Sept. 29, 1979, 44 F.R. 56673, which related to classification and declassification of national security information and material, was revoked by Ex. Ord. No. 12356, Apr. 2, 1982, 47 F.R. 14874, 15557, formerly set out below.


Executive Order No. 12356
Ex. Ord. No. 12356, Apr. 2, 1982, 47 F.R. 14874, 15557, which prescribed a uniform system for classifying, declassifying, and safeguarding national security information, was revoked by Ex. Ord. No. 12958, § 6.1(d), Apr. 17, 1995, 60 F.R. 19843, formerly set out below.


Ex. Ord. No. 12812. Declassification and Release of Materials Pertaining to Prisoners of War and Missing in Action
Ex. Ord. No. 12812, July 22, 1992, 57 F.R. 32879, provided:
WHEREAS, the Senate, by S. Res. 324 of July 2, 1992, has asked that I “expeditiously issue an Executive order requiring all executive branch departments and agencies to declassify and publicly release without compromising United States national security all documents, files, and other materials pertaining to POWs and MIAs;” and
WHEREAS, indiscriminate release of classified material could jeopardize continuing United States Government efforts to achieve the fullest possible accounting of Vietnam-era POWs and MIAs; and
WHEREAS, I have concluded that the public interest would be served by the declassification and public release of materials pertaining to Vietnam-era POWs and MIAs as provided below;
NOW, THEREFORE, by the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby order as follows:
Section 1. All executive departments and agencies shall expeditiously review all documents, files, and other materials pertaining to American POWs and MIAs lost in Southeast Asia for the purposes of declassification in accordance with the standards and procedures of Executive Order No. 12356 [formerly set out above].
Sec. 2. All executive departments and agencies shall make publicly available documents, files, and other materials declassified pursuant to section 1, except for those the disclosure of which would constitute a clearly unwarranted invasion of personal privacy of returnees, family members of POWs and MIAs, or other persons, or would impair the deliberative processes of the executive branch.
Sec. 3. This order is not intended to create any right or benefit, substantive or procedural, enforceable by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.

George Bush.



Ex. Ord. No. 12829. National Industrial Security Program
Ex. Ord. No. 12829, Jan. 6, 1993, 58 F.R. 3479, as amended by Ex. Ord. No. 12885, Dec. 14, 1993, 58 F.R. 65863; Ex. Ord. No. 13691, § 6, Feb. 13, 2015, 80 F.R. 9351; Ex. Ord. No. 13708, § 4, Sept. 30, 2015, 80 F.R. 60273, provided:
This order establishes a National Industrial Security Program to safeguard Federal Government classified information that is released to contractors, licensees, and grantees of the United States Government. To promote our national interests, the United States Government issues contracts, licenses, and grants to nongovernment organizations. When these arrangements require access to classified information, the national security requires that this information be safeguarded in a manner equivalent to its protection within the executive branch of Government. The national security also requires that our industrial security program promote the economic and technological interests of the United States. Redundant, overlapping, or unnecessary requirements impede those interests. Therefore, the National Industrial Security Program shall serve as a single, integrated, cohesive industrial security program to protect classified information and to preserve our Nation’s economic and technological interests.
Therefore, by the authority vested in me as President by the Constitution and the laws of the United States of America, including the Atomic Energy Act of 1954, as amended (42 U.S.C. 2011–2286) [42 U.S.C. 2011 et seq.], the National Security Act of 1947, as amended (codified as amended in scattered sections of the United States Code) [50 U.S.C. 3001 et seq.], the Intelligence Reform and Terrorism Prevention Act of 2004 [Pub. L. 108–458, see Tables for classification], and the Federal Advisory Committee Act, as amended (5 U.S.C. App. 2) [5 U.S.C. App.], it is hereby ordered as follows:

PART 1. ESTABLISHMENT AND POLICYSection 101. Establishment. (a) There is established a National Industrial Security Program. The purpose of this program is to safeguard classified information that may be released or has been released to current, prospective, or former contractors, licensees, or grantees of United States agencies. For the purposes of this order, the terms “contractor, licensee, or grantee” means current, prospective, or former contractors, licensees, or grantees of United States agencies. The National Industrial Security Program shall be applicable to all executive branch departments and agencies.
(b) The National Industrial Security Program shall provide for the protection of information classified pursuant to Executive Order 13526 of December 29, 2009 [set out below], or any predecessor or successor order, and the Atomic Energy Act of 1954, as amended (42 U.S.C. 2011 et seq.).
(c) For the purposes of this order, the term “contractor” does not include individuals engaged under personal services contracts.
Sec. 102. Policy Direction. (a) The National Security Council shall provide overall policy direction for the National Industrial Security Program.
(b) In consultation with the National Security Advisor, the Director of the Information Security Oversight Office, in accordance with Executive Order 13526 of December 29, 2009, shall be responsible for implementing and monitoring the National Industrial Security Program and shall:
(1) develop, in consultation with the agencies, and promulgate subject to the approval of the National Security Council, directives for the implementation of this order, which shall be binding on the agencies;
(2) oversee agency, contractor, licensee, and grantee actions to ensure compliance with this order and implementing directives;
(3) review all agency implementing regulations, internal rules, or guidelines. The Director shall require any regulation, rule, or guideline to be changed if it is not consistent with this order or implementing directives. Any such decision by the Director may be appealed to the National Security Council. The agency regulation, rule, or guideline shall remain in effect pending a prompt decision on the appeal;
(4) have the authority, pursuant to terms of applicable contracts, licenses, grants, or regulations, to conduct on-site reviews of the implementation of the National Industrial Security Program by each agency, contractor, licensee, and grantee that has access to or stores classified information and to require of each agency, contractor, licensee, and grantee those reports, information, and other cooperation that may be necessary to fulfill the Director’s responsibilities. If these reports, inspections, or access to specific classified information, or other forms of cooperation, would pose an exceptional national security risk, the affected agency head or the senior official designated under section 203(a) of this order may request the National Security Council to deny access to the Director. The Director shall not have access pending a prompt decision by the National Security Council;
(5) report any violations of this order or its implementing directives to the head of the agency or to the senior official designated under section 203(a) of this order so that corrective action, if appropriate, may be taken. Any such report pertaining to the implementation of the National Industrial Security Program by a contractor, licensee, or grantee shall be directed to the agency that is exercising operational oversight over the contractor, licensee, or grantee under section 202 of this order;
(6) consider and take action on complaints and suggestions from persons within or outside the Government with respect to the administration of the National Industrial Security Program;
(7) consider, in consultation with the advisory committee established by this order, affected agencies, contractors, licensees, and grantees, and recommend to the President through the National Security Council changes to this order; and
(8) report at least annually to the President through the National Security Council on the implementation of the National Industrial Security Program.
(c) Nothing in this order shall be construed to supersede the authority of the Secretary of Energy or the Nuclear Regulatory Commission under the Atomic Energy Act of 1954, as amended (42 U.S.C. 2011 et seq.), or the authority of the Director of National Intelligence (or any Intelligence Community element) under the Intelligence Reform and Terrorism Prevention Act of 2004 [Pub. L. 108–458, see Tables for classification], the National Security Act of 1947, as amended [50 U.S.C. 3001 et seq.], or Executive Order 12333 of December 8, 1981 [50 U.S.C. 3001 note], as amended, or the authority of the Secretary of Homeland Security, as the Executive Agent for the Classified National Security Information Program established under Executive Order 13549 of August 18, 2010 (Classified National Security Information Program for State, Local, Tribal, and Private Sector Entities) [set out below].
Sec. 103. National Industrial Security Program Policy Advisory Committee. (a) Establishment. There is established the National Industrial Security Program Policy Advisory Committee (“Committee”). The Director of the Information Security Oversight Office shall serve as Chairman of the Committee and appoint the members of the Committee. The members of the Committee shall be the representatives of those departments and agencies most affected by the National Industrial Security Program and nongovernment representatives of contractors, licensees, or grantees involved with classified contracts, licenses, or grants, as determined by the Chairman.
(b) Functions. (1) The Committee members shall advise the Chairman of the Committee on all matters concerning the policies of the National Industrial Security Program, including recommended changes to those policies as reflected in this order, its implementing directives, or the operating manual established under this order, and serve as a forum to discuss policy issues in dispute.
(2) The Committee shall meet at the request of the Chairman, but at least twice during the calendar year.
(c) Administration. (1) Members of the Committee shall serve without compensation for their work on the Committee. However, nongovernment members may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in the Government service (5 U.S.C. 5701–5707).
(2) To the extent permitted by law and subject to the availability of funds, the National Archives and Records Administration shall provide the Committee with administrative services, facilities, staff, and other support services necessary for the performance of its functions.
(d) General. Notwithstanding any other Executive order, the functions of the President under the Federal Advisory Committee Act, as amended [5 U.S.C. App.], except that of reporting to the Congress, which are applicable to the Committee, shall be performed by the the [sic] Archivist of the United States in accordance with the guidelines and procedures established by the General Services Administration.

PART 2. OPERATIONSSec. 201. National Industrial Security Program Operating Manual. (a) The Secretary of Defense, in consultation with all affected agencies and with the concurrence of the Secretary of Energy, the Nuclear Regulatory Commission, the Director of National Intelligence, and the Secretary of Homeland Security, shall issue and maintain a National Industrial Security Program Operating Manual (Manual). The Secretary of Energy and the Nuclear Regulatory Commission shall prescribe and issue that portion of the Manual that pertains to information classified under the Atomic Energy Act of 1954, as amended (42 U.S.C. 2011 et seq.). The Director of National Intelligence shall prescribe and issue that portion of the Manual that pertains to intelligence sources and methods, including Sensitive Compartmented Information. The Secretary of Homeland Security shall prescribe and issue that portion of the Manual that pertains to classified information shared under a designated critical infrastructure protection program.
(b) The Manual shall prescribe specific requirements, restrictions, and other safeguards that are necessary to preclude unauthorized disclosure and control authorized disclosure of classified information to contractors, licensees, or grantees. The Manual shall apply to the release of classified information during all phases of the contracting process including bidding, negotiation, award, performance, and termination of contracts, the licensing process, or the grant process, with or under the control of departments or agencies.
(c) The Manual shall also prescribe requirements, restrictions, and other safeguards that are necessary to protect special classes of classified information, including Restricted Data, Formerly Restricted Data, intelligence sources and methods information, Sensitive Compartmented Information, and Special Access Program information.
(d) The Manual shall also prescribe arrangements necessary to permit and enable secure sharing of classified information under a designated critical infrastructure protection program to such authorized individuals and organizations as determined by the Secretary of Homeland Security.
(e) In establishing particular requirements, restrictions, and other safeguards within the Manual, the Secretary of Defense, the Secretary of Energy, the Nuclear Regulatory Commission, the Director of National Intelligence, and the Secretary of Homeland Security shall take into account these factors: (i) the damage to the national security that reasonably could be expected to result from an unauthorized disclosure; (ii) the existing or anticipated threat to the disclosure of information; and (iii) the short- and long-term costs of the requirements, restrictions, and other safeguards.
(f) To the extent that is practicable and reasonable, the requirements, restrictions, and safeguards that the Manual establishes for the protection of classified information by contractors, licensees, and grantees shall be consistent with the requirements, restrictions, and safeguards that directives implementing Executive Order 13526 of December 29, 2009 [set out below], or any successor order, or the Atomic Energy Act of 1954, as amended, establish for the protection of classified information by agencies. Upon request by the Chairman of the Committee, the Secretary of Defense shall provide an explanation and justification for any requirement, restriction, or safeguard that results in a standard for the protection of classified information by contractors, licensees, and grantees that differs from the standard that applies to agencies.
Sec. 202. Operational Oversight. (a) The Secretary of Defense shall serve as Executive Agent for inspecting and monitoring the contractors, licensees, and grantees who require or will require access to, or who store or will store classified information; and for determining the eligibility for access to classified information of contractors, licensees, and grantees and their respective employees. The heads of agencies shall enter into agreements with the Secretary of Defense that establish the terms of the Secretary’s responsibilities on behalf of these agency heads.
(b) The Director of National Intelligence retains authority over access to intelligence sources and methods, including Sensitive Compartmented Information. The Director of National Intelligence may inspect and monitor contractor, licensee, and grantee programs and facilities that involve access to such information or may enter into written agreements with the Secretary of Defense, as Executive Agent, or with the Director of the Central Intelligence Agency to inspect and monitor these programs or facilities, in whole or in part, on the Director’s behalf.
(c) The Secretary of Energy and the Nuclear Regulatory Commission retain authority over access to information under their respective programs classified under the Atomic Energy Act of 1954, as amended [42 U.S.C. 2011 et seq.]. The Secretary or the Commission may inspect and monitor contractor, licensee, and grantee programs and facilities that involve access to such information or may enter into written agreements with the Secretary of Defense, as Executive Agent, to inspect and monitor these programs or facilities, in whole or in part, on behalf of the Secretary or the Commission, respectively.
(d) The Secretary of Homeland Security may determine the eligibility for access to Classified National Security Information of contractors, licensees, and grantees and their respective employees under a designated critical infrastructure protection program, including parties to agreements with such program; the Secretary of Homeland Security may inspect and monitor contractor, licensee, and grantee programs and facilities or may enter into written agreements with the Secretary of Defense, as Executive Agent, or with the Director of the Central Intelligence Agency, to inspect and monitor these programs or facilities in whole or in part, on behalf of the Secretary of Homeland Security.
(e) The Executive Agent shall have the authority to issue, after consultation with affected agencies, standard forms or other standardization that will promote the implementation of the National Industrial Security Program.
Sec. 203. Implementation. (a) The head of each agency that enters into classified contracts, licenses, or grants shall designate a senior agency official to direct and administer the agency’s implementation and compliance with the National Industrial Security Program.
(b) Agency implementing regulations, internal rules, or guidelines shall be consistent with this order, its implementing directives, and the Manual. Agencies shall issue these regulations, rules, or guidelines no later than 180 days from the issuance of the Manual. They may incorporate all or portions of the Manual by reference.
(c) Each agency head or the senior official designated under paragraph (a) above shall take appropriate and prompt corrective action whenever a violation of this order, its implementing directives, or the Manual occurs.
(d) The senior agency official designated under paragraph (a) above shall account each year for the costs within the agency associated with the implementation of the National Industrial Security Program. These costs shall be reported to the Director of the Information Security Oversight Office, who shall include them in the reports to the President prescribed by this order.
(e) The Secretary of Defense, with the concurrence of the Administrator of General Services, the Administrator of the National Aeronautics and Space Administration, and such other agency heads or officials who may be responsible, shall amend the Federal Acquisition Regulation to be consistent with the implementation of the National Industrial Security Program.
(f) All contracts, licenses, or grants that involve access to classified information and that are advertised or proposed following the issuance of agency regulations, rules, or guidelines described in paragraph (b) above shall comply with the National Industrial Security Program. To the extent that is feasible, economical, and permitted by law, agencies shall amend, modify, or convert preexisting contracts, licenses, or grants, or previously advertised or proposed contracts, licenses, or grants, that involve access to classified information for operation under the National Industrial Security Program. Any direct inspection or monitoring of contractors, licensees, or grantees specified by this order shall be carried out pursuant to the terms of a contract, license, grant, or regulation.
(g) [Amended Ex. Ord. No. 10865, set out above.]
(h) All delegations, rules, regulations, orders, directives, agreements, contracts, licenses, and grants issued under preexisting authorities, including section 1(a) and (b) of Executive Order No. 10865 of February 20, 1960, as amended, by Executive Order No. 10909 of January 17, 1961, and Executive Order No. 11382 of November 27, 1967, shall remain in full force and effect until amended, modified, or terminated pursuant to authority of this order.
(i) This order shall be effective immediately.


Extension of Term of National Industrial Security Program Policy Advisory Committee
Term of National Industrial Security Program Policy Advisory Committee extended until Sept. 30, 2021, by Ex. Ord. No. 13889, Sept. 27, 2019, 84 F.R. 52743, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.
Previous extensions of term of National Industrial Security Program Policy Advisory Committee were contained in the following prior Executive Orders:
Ex. Ord. No. 13811, Sept. 29, 2017, 82 F.R. 46363, extended term until Sept. 30, 2019.
Ex. Ord. No. 13708, Sept. 30, 2015, 80 F.R. 60271, extended term until Sept. 30, 2017.
Ex. Ord. No. 13652, Sept. 30, 2013, 78 F.R. 61817, extended term until Sept. 30, 2015.
Ex. Ord. No. 13585, Sept. 30, 2011, 76 F.R. 62281, extended term until Sept. 30, 2013.


Ex. Ord. No. 12937. Declassification of Selected Records Within National Archives of United States
Ex. Ord. No. 12937, Nov. 10, 1994, 59 F.R. 59097, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered:
Section 1. The records in the National Archives of the United States referenced in the list accompanying this order are hereby declassified.
Sec. 2. The Archivist of the United States shall take such actions as are necessary to make such records available for public research no later than 30 days from the date of this Order, except to the extent that the head of an affected agency and the Archivist have determined that specific information within such records must be protected from disclosure pursuant to an authorized exemption to the Freedom of Information Act, 5 U.S.C. 552, other than the exemption that pertains to national security information.
Sec. 3. Nothing contained in this order shall create any right or benefit, substantive or procedural, enforceable by any party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.

William J. Clinton.

Records in the following record groups (“RG”) in the National Archives of the United States shall be declassified. Page numbers are approximate. A complete list of the selected records is available from the Archivist of the United States.












I. All unreviewed World War II and earlier records, including:
 A.RG 18, Army Air Forces1,722,400 pp.
 B.RG 65, Federal Bureau of Investigation362,500 pp.
 C.RG 127, United States Marine Corps195,000 pp.
 D.RG 216, Office of Censorship112,500 pp.
 E.RG 226, Office of Strategic Services415,000 pp.
 F.RG 60, United States Occupation Headquarters4,422,500 pp.
 G.RG 331, Allied Operational and Occupation Headquarters, World War II (including 350 reels of Allied Force Headquarters)3,097,500 pp.
 H.RG 332, United States Theaters of War, World War II1,182,500 pp.
 I.RG 338, Mediterranean Theater of Operations and European Command9,500,000 pp.
 Subtotal for World War II and earlier21.0 million pp.
II. Post-1945 Collections (Military and Civil)
 A.RG 19, Bureau of Ships, Pre-1950 General Correspondence (selected records)1,732,500 pp.
 B.RG 51, Bureau of the Budget, 52.12 Budget Preparation Branch, 1952–69142,500 pp.
 C.RG 72, Bureau of Aeronautics (Navy) (selected records)5,655,000 pp.
 D.RG 166, Foreign Agricultural Service, Narrative Reports, 1955–611,272,500 pp.
 E.RG 313, Naval Operating Forces (selected records)407,500 pp.
 F.RG 319, Office of the Chief of Military History 
 Manuscripts and Background Papers (selected records)933,000 pp.
 G.RG 337, Headquarters, Army Ground Forces (selected records)1,269,700 pp.
 H.RG 341, Headquarters, United States Air Force (selected records)4,870,000 pp.
 I.RG 389, Office of the Provost Marshal General (selected records)448,000 pp.
 J.RG 391, United States Army Regular Army Mobil Units240,000 pp.
 K.RG 428, General Records of the Department of the Navy (selected records)31,250 pp.
 L.RG 472, Army Vietnam Collection (selected records)5,864,000 pp.
 Subtotal for Other22.9 million pp.
           TOTAL43.9 million pp.




Ex. Ord. No. 12951. Release of Imagery Acquired by Space-Based National Intelligence Reconnaissance Systems
Ex. Ord. No. 12951, Feb. 22, 1995, 60 F.R. 10789, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America and in order to release certain scientifically or environmentally useful imagery acquired by space-based national intelligence reconnaissance systems, consistent with the national security, it is hereby ordered as follows:
Section 1. Public Release of Historical Intelligence Imagery. Imagery acquired by the space-based national intelligence reconnaissance systems known as the Corona, Argon, and Lanyard missions shall, within 18 months of the date of this order, be declassified and transferred to the National Archives and Records Administration with a copy sent to the United States Geological Survey of the Department of the Interior consistent with procedures approved by the Director of Central Intelligence and the Archivist of the United States. Upon transfer, such imagery shall be deemed declassified and shall be made available to the public.
Sec. 2. Review for Future Public Release of Intelligence Imagery. (a) All information that meets the criteria in section 2(b) of this order shall be kept secret in the interests of national defense and foreign policy until deemed otherwise by the Director of Central Intelligence. In consultation with the Secretaries of State and Defense, the Director of Central Intelligence shall establish a comprehensive program for the periodic review of imagery from systems other than the Corona, Argon, and Lanyard missions, with the objective of making available to the public as much imagery as possible consistent with the interests of national defense and foreign policy. For imagery from obsolete broad-area film-return systems other than Corona, Argon, and Lanyard missions, this review shall be completed within 5 years of the date of this order. Review of imagery from any other system that the Director of Central Intelligence deems to be obsolete shall be accomplished according to a timetable established by the Director of Central Intelligence. The Director of Central Intelligence shall report annually to the President on the implementation of this order.
(b) The criteria referred to in section 2(a) of this order consist of the following: imagery acquired by a space-based national intelligence reconnaissance system other than the Corona, Argon, and Lanyard missions.
Sec. 3. General Provisions. (a) This order prescribes a comprehensive and exclusive system for the public release of imagery acquired by space-based national intelligence reconnaissance systems. This order is the exclusive Executive order governing the public release of imagery for purposes of section 552(b)(1) of the Freedom of Information Act [5 U.S.C. 552(b)(1)].
(b) Nothing contained in this order shall create any right or benefit, substantive or procedural, enforceable by any party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.
Sec. 4. Definition. As used herein, “imagery” means the product acquired by space-based national intelligence reconnaissance systems that provides a likeness or representation of any natural or man-made feature or related objective or activities and satellite positional data acquired at the same time the likeness or representation was acquired.

William J. Clinton.



Executive Order No. 12958
Ex. Ord. No. 12958, Apr. 17, 1995, 60 F.R. 19825, as amended by Ex. Ord. No. 12972, Sept. 18, 1995, 60 F.R. 48863; Ex. Ord. No. 13142, Nov. 19, 1999, 64 F.R. 66089; Ex. Ord. No. 13292, Mar. 25, 2003, 68 F.R. 15315, which related to classified national security information, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731, set out below.


Ex. Ord. No. 12968. Access to Classified Information
Ex. Ord. No. 12968, Aug. 2, 1995, 60 F.R. 40245, as amended by Ex. Ord. No. 13467, § 3(b), June 30, 2008, 73 F.R. 38107; Ex. Ord. No. 13764, § 3(v), Jan. 17, 2017, 82 F.R. 8128, provided:
The national interest requires that certain information be maintained in confidence through a system of classification in order to protect our citizens, our democratic institutions, and our participation within the community of nations. The unauthorized disclosure of information classified in the national interest can cause irreparable damage to the national security and loss of human life.
Security policies designed to protect classified information must ensure consistent, cost effective, and efficient protection of our Nation’s classified information, while providing fair and equitable treatment to those Americans upon whom we rely to guard our national security.
This order establishes a uniform Federal personnel security program for employees who will be considered for initial or continued access to classified information.
NOW, THEREFORE, by the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:

PART 1—DEFINITIONS, ACCESS TO CLASSIFIED INFORMATION, FINANCIAL DISCLOSURE, AND OTHER ITEMSSection 1.1. Definitions. For the purposes of this order: (a) “Agency” means any “Executive agency,” as defined in 5 U.S.C. 105, the “military departments,” as defined in 5 U.S.C. 102, and any other entity within the executive branch that comes into the possession of classified information, including the Defense Intelligence Agency, National Security Agency, and the National Reconnaissance Office.
(b) “Applicant” means a person other than an employee who has received an authorized conditional offer of employment for a position that requires access to classified information.
(c) “Authorized investigative agency” means an agency authorized by law or regulation to conduct a counterintelligence investigation or investigation of persons who are proposed for access to classified information to ascertain whether such persons satisfy the criteria for obtaining and retaining access to such information.
(d) “Classified information” means information that has been determined pursuant to Executive Order No. 12958 [formerly set out above], or any successor order, Executive Order No. 12951 [set out above], or any successor order, or the Atomic Energy Act of 1954 (42 U.S.C. 2011 [et seq.]), to require protection against unauthorized disclosure.
(e) “Employee” means a person, other than the President and Vice President, employed by, detailed or assigned to, an agency, including members of the Armed Forces; an expert or consultant to an agency; an industrial or commercial contractor, licensee, certificate holder, or grantee of an agency, including all subcontractors; a personal services contractor; or any other category of person who acts for or on behalf of an agency as determined by the appropriate agency head.
(f) “Foreign power” and “agent of a foreign power” have the meaning provided in 50 U.S.C. 1801.
(g) “Need for access” means a determination that an employee requires access to a particular level of classified information in order to perform or assist in a lawful and authorized governmental function.
(h) “Need-to-know” means a determination made by an authorized holder of classified information that a prospective recipient requires access to specific classified information in order to perform or assist in a lawful and authorized governmental function.
(i) “Overseas Security Executive Agent” means the Board established by the President to consider, develop, coordinate and promote policies, standards and agreements on overseas security operations, programs and projects that affect all United States Government agencies under the authority of a Chief of Mission.
(j) “Security Executive Agent” means the Security Executive Agent established by the President to consider, coordinate, and recommend policy directives for U.S. security policies, procedures, and practices.
(k) “Special access program” has the meaning provided in section 4.1 of Executive Order No. 12958 [formerly set out above], or any successor order.
Sec. 1.2. Access to Classified Information. (a) No employee shall be granted access to classified information unless that employee has been determined to be eligible in accordance with this order and to possess a need-to-know.
(b) Agency heads shall be responsible for establishing and maintaining an effective program to ensure that access to classified information by each employee is clearly consistent with the interests of the national security.
(c) Employees shall not be granted access to classified information unless they:
(1) have been determined to be eligible for access under section 3.1 of this order by agency heads or designated officials based upon a favorable adjudication of an appropriate investigation of the employee’s background;
(2) have a demonstrated need-to-know; and
(3) have signed an approved nondisclosure agreement.
(d) All employees shall be subject to investigation by an appropriate government authority prior to being granted access to classified information and at any time during the period of access to ascertain whether they continue to meet the requirements for access.
(e)(1) All employees granted access to classified information shall be required as a condition of such access to provide to the employing agency written consent permitting access by an authorized investigative agency, for such time as access to classified information is maintained and for a period of 3 years thereafter, to:
(A) relevant financial records that are maintained by a financial institution as defined in 31 U.S.C. 5312(a) or by a holding company as defined in section 1101(6) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401[(6)]);
(B) consumer reports pertaining to the employee under the Fair Credit Reporting Act (15 U.S.C. 1681a [1681 et seq.]); and
(C) records maintained by commercial entities within the United States pertaining to any travel by the employee outside the United States.
(2) Information may be requested pursuant to employee consent under this section where:
(A) there are reasonable grounds to believe, based on credible information, that the employee or former employee is, or may be, disclosing classified information in an unauthorized manner to a foreign power or agent of a foreign power;
(B) information the employing agency deems credible indicates the employee or former employee has incurred excessive indebtedness or has acquired a level of affluence that cannot be explained by other information; or
(C) circumstances indicate the employee or former employee had the capability and opportunity to disclose classified information that is known to have been lost or compromised to a foreign power or an agent of a foreign power.
(3) Nothing in this section shall be construed to affect the authority of an investigating agency to obtain information pursuant to the Right to Financial Privacy Act [of 1978, 12 U.S.C. 3401 et seq.], the Fair Credit Reporting Act [15 U.S.C. 1681 et seq.] or any other applicable law.
Sec. 1.3. Financial Disclosure. (a) Not later than 180 days after the effective date of this order, the head of each agency that originates, handles, transmits, or possesses classified information shall designate each employee, by position or category where possible, who has a regular need for access to classified information that, in the discretion of the agency head, would reveal:
(1) the identity of covert agents as defined in the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 [sic] [et seq.]) [now 50 U.S.C. 3121 et seq.];
(2) technical or specialized national intelligence collection and processing systems that, if disclosed in an unauthorized manner, would substantially negate or impair the effectiveness of the system;
(3) the details of:
(A) the nature, contents, algorithm, preparation, or use of any code, cipher, or cryptographic system or;
(B) the design, construction, functioning, maintenance, or repair of any cryptographic equipment; but not including information concerning the use of cryptographic equipment and services;
(4) particularly sensitive special access programs, the disclosure of which would substantially negate or impair the effectiveness of the information or activity involved; or
(5) especially sensitive nuclear weapons design information (but only for those positions that have been certified as being of a high degree of importance or sensitivity, as described in section 145(f) of the Atomic Energy Act of 1954, as amended [42 U.S.C. 2165(f)]).
(b) An employee may not be granted access, or hold a position designated as requiring access, to information described in subsection (a) unless, as a condition of access to such information, the employee:
(1) files with the head of the agency a financial disclosure report, including information with respect to the spouse and dependent children of the employee, as part of all background investigations or reinvestigations;
(2) is subject to annual financial disclosure requirements, if selected by the agency head; and
(3) files relevant information concerning foreign travel, as determined by the Security Executive Agent.
(c) Not later than 180 days after the effective date of this order, the Security Executive Agent shall develop procedures for the implementation of this section, including a standard financial disclosure form for use by employees under subsection (b) of this section, and agency heads shall identify certain employees, by position or category, who are subject to annual financial disclosure.
Sec. 1.4. Use of Automated Financial Record Data Bases. As part of all investigations and reinvestigations described in section 1.2(d) of this order, agencies may request the Department of the Treasury, under terms and conditions prescribed by the Secretary of the Treasury, to search automated data bases consisting of reports of currency transactions by financial institutions, international transportation of currency or monetary instruments, foreign bank and financial accounts, transactions under $10,000 that are reported as possible money laundering violations, and records of foreign travel.
Sec. 1.5. Employee Education and Assistance. The head of each agency that grants access to classified information shall establish a program for employees with access to classified information to: (a) educate employees about individual responsibilities under this order; and
(b) inform employees about guidance and assistance available concerning issues that may affect their eligibility for access to classified information, including sources of assistance for employees who have questions or concerns about financial matters, mental health, or substance abuse.

PART 2—ACCESS ELIGIBILITY POLICY AND PROCEDURESec. 2.1. Eligibility Determinations. (a) Determinations of eligibility for access to classified information shall be based on criteria established under this order. Such determinations are separate from suitability determinations with respect to the hiring or retention of persons for employment by the government or any other personnel actions.
(b) The number of employees that each agency determines are eligible for access to classified information shall be kept to the minimum required for the conduct of agency functions.
(1) Eligibility for access to classified information shall not be requested or granted solely to permit entry to, or ease of movement within, controlled areas when the employee has no need for access and access to classified information may reasonably be prevented. Where circumstances indicate employees may be inadvertently exposed to classified information in the course of their duties, agencies are authorized to grant or deny, in their discretion, facility access approvals to such employees based on an appropriate level of investigation as determined by each agency.
(2) Except in agencies where eligibility for access is a mandatory condition of employment, eligibility for access to classified information shall only be requested or granted based on a demonstrated, foreseeable need for access. Requesting or approving eligibility in excess of actual requirements is prohibited.
(3) Eligibility for access to classified information may be granted where there is a temporary need for access, such as one-time participation in a classified project, provided the investigative standards established under this order have been satisfied. In such cases, a fixed date or event for expiration shall be identified and access to classified information shall be limited to information related to the particular project or assignment.
(4) Access to classified information shall be terminated when an employee no longer has a need for access.
Sec. 2.2. Level of Access Approval. (a) The level at which an access approval is granted for an employee shall be limited, and relate directly, to the level of classified information for which there is a need for access. Eligibility for access to a higher level of classified information includes eligibility for access to information classified at a lower level.
(b) Access to classified information relating to a special access program shall be granted in accordance with procedures established by the head of the agency that created the program or, for programs pertaining to intelligence activities (including special activities but not including military operational, strategic, and tactical programs) or intelligence sources and methods, by the Director of Central Intelligence. To the extent possible and consistent with the national security interests of the United States, such procedures shall be consistent with the standards and procedures established by and under this order.
Sec. 2.3. Temporary Access to Higher Levels. (a) An employee who has been determined to be eligible for access to classified information based on favorable adjudication of a completed investigation may be granted temporary access to a higher level where security personnel authorized by the agency head to make access eligibility determinations find that such access:
(1) is necessary to meet operational or contractual exigencies not expected to be of a recurring nature;
(2) will not exceed 180 days; and
(3) is limited to specific, identifiable information that is made the subject of a written access record.
(b) Where the access granted under subsection (a) of this section involves another agency’s classified information, that agency must concur before access to its information is granted.
Sec. 2.4. Reciprocal Acceptance of Access Eligibility Determinations. (a) Except when an agency has substantial information indicating that an employee may not satisfy the standards in section 3.1 of this order, background investigations and eligibility determinations conducted under this order shall be mutually and reciprocally accepted by all agencies.
(b) Except where there is substantial information indicating that the employee may not satisfy the standards in section 3.1 of this order, an employee with existing access to a special access program shall not be denied eligibility for access to another special access program at the same sensitivity level as determined personally by the agency head or deputy agency head, or have an existing access eligibility readjudicated, so long as the employee has a need for access to the information involved.
(c) This section shall not preclude agency heads from establishing additional, but not duplicative, investigative or adjudicative procedures for a special access program or for candidates for detail or assignment to their agencies, where such procedures are required in exceptional circumstances to protect the national security.
(d) Where temporary eligibility for access is granted under sections 2.3 or 3.3 of this order or where the determination of eligibility for access is conditional, the fact of such temporary or conditional access shall be conveyed to any other agency that considers affording the employee access to its information.
Sec. 2.5. Specific Access Requirement. (a) Employees who have been determined to be eligible for access to classified information shall be given access to classified information only where there is a need-to-know that information.
(b) It is the responsibility of employees who are authorized holders of classified information to verify that a prospective recipient’s eligibility for access has been granted by an authorized agency official and to ensure that a need-to-know exists prior to allowing such access, and to challenge requests for access that do not appear well-founded.
Sec. 2.6. Access by Non-United States Citizens. (a) Where there are compelling reasons in furtherance of an agency mission, immigrant alien and foreign national employees who possess a special expertise may, in the discretion of the agency, be granted limited access to classified information only for specific programs, projects, contracts, licenses, certificates, or grants for which there is a need for access. Such individuals shall not be eligible for access to any greater level of classified information than the United States Government has determined may be releasable to the country of which the subject is currently a citizen, and such limited access may be approved only if the prior 10 years of the subject’s life can be appropriately investigated. If there are any doubts concerning granting access, additional lawful investigative procedures shall be fully pursued.
(b) Exceptions to these requirements may be permitted only by the agency head or the senior agency official designated under section 6.1 of this order to further substantial national security interests.

PART 3—ACCESS ELIGIBILITY STANDARDSSec. 3.1. Standards. (a) No employee shall be deemed to be eligible for access to classified information merely by reason of Federal service or contracting, licensee, certificate holder, or grantee status, or as a matter of right or privilege, or as a result of any particular title, rank, position, or affiliation.
(b) Except as provided in sections 2.6 and 3.3 of this order, eligibility for access to classified information shall be granted only to employees who are United States citizens for whom an appropriate investigation has been completed and whose personal and professional history affirmatively indicates loyalty to the United States, strength of character, trustworthiness, honesty, reliability, discretion, and sound judgment, as well as freedom from conflicting allegiances and potential for coercion, and willingness and ability to abide by regulations governing the use, handling, and protection of classified information. A determination of eligibility for access to such information is a discretionary security decision based on judgments by appropriately trained adjudicative personnel or appropriate automated procedures. Eligibility shall be granted only where facts and circumstances indicate access to classified information is clearly consistent with the national security interests of the United States, and any doubt shall be resolved in favor of the national security.
(c) The United States Government does not discriminate on the basis of race, color, religion, sex, national origin, disability, or sexual orientation in granting access to classified information.
(d) In determining eligibility for access under this order, agencies may investigate and consider any matter that relates to the determination of whether access is clearly consistent with the interests of national security. No inference concerning the standards in this section may be raised solely on the basis of the sexual orientation of the employee.
(e) No negative inference concerning the standards in this section may be raised solely on the basis of mental health counseling. Such counseling can be a positive factor in eligibility determinations. However, mental health counseling, where relevant to the adjudication of access to classified information, may justify further inquiry to determine whether the standards of subsection (b) of this section are satisfied, and mental health may be considered where it directly relates to those standards.
(f) Not later than 180 days after the effective date of this order, the Security Executive Agent shall develop a common set of adjudicative guidelines for determining eligibility for access to classified information, including access to special access programs.
Sec. 3.2. Basis for Eligibility Approval. (a) Eligibility determinations for access to classified information shall be based on information concerning the applicant or employee that is acquired through the investigation conducted pursuant to this order or otherwise available to security officials and shall be made part of the applicant’s or employee’s security record. Applicants or employees shall be required to provide relevant information pertaining to their background and character for use in investigating and adjudicating their eligibility for access.
(b) Not later than 180 days after the effective date of this order, the Security Executive Agent shall develop a common set of investigative standards for background investigations for access to classified information. These standards may vary for the various levels of access.
(c) Nothing in this order shall prohibit an agency from utilizing any lawful investigative procedure in addition to the investigative requirements set forth in this order and its implementing regulations to resolve issues that may arise during the course of a background investigation or reinvestigation.
Sec. 3.3. Special Circumstances. (a) In exceptional circumstances where official functions must be performed prior to the completion of the investigative and adjudication process, temporary eligibility for access to classified information may be granted to an employee while the initial investigation is underway. When such eligibility is granted, the initial investigation shall be expedited.
(1) Temporary eligibility for access under this section shall include a justification, and the employee must be notified in writing that further access is expressly conditioned on the favorable completion of the investigation and issuance of an access eligibility approval. Access will be immediately terminated, along with any assignment requiring an access eligibility approval, if such approval is not granted.
(2) Temporary eligibility for access may be granted only by security personnel authorized by the agency head to make access eligibility determinations and shall be based on minimum investigative standards developed by the Security Executive Agent not later than 180 days after the effective date of this order.
(3) Temporary eligibility for access may be granted only to particular, identified categories of classified information necessary to perform the lawful and authorized functions that are the basis for the granting of temporary access.
(b) Nothing in subsection (a) shall be construed as altering the authority of an agency head to waive requirements for granting access to classified information pursuant to statutory authority.
(c) Where access has been terminated under section 2.1(b)(4) of this order and a new need for access arises, access eligibility up to the same level shall be reapproved without further investigation as to employees who were determined to be eligible based on a favorable adjudication of an investigation completed within the prior 5 years, provided they have remained employed by the same employer during the period in question, the employee certifies in writing that there has been no change in the relevant information provided by the employee for the last background investigation, and there is no information that would tend to indicate the employee may no longer satisfy the standards established by this order for access to classified information.
(d) Access eligibility shall be reapproved for individuals who were determined to be eligible based on a favorable adjudication of an investigation completed within the prior 5 years and who have been retired or otherwise separated from United States Government employment for not more than 2 years; provided there is no indication the individual may no longer satisfy the standards of this order, the individual certifies in writing that there has been no change in the relevant information provided by the individual for the last background investigation, and an appropriate record check reveals no unfavorable information.
Sec. 3.4. Reinvestigation Requirements. (a) Because circumstances and characteristics may change dramatically over time and thereby alter the eligibility of employees for continued access to classified information, reinvestigations shall be conducted with the same priority and care as initial investigations.
(b) Employees who are eligible for access to classified information shall be the subject of periodic reinvestigations and may also be reinvestigated if, at any time, there is reason to believe that they may no longer meet the standards for access established in this order.
(c) Not later than 180 days after the effective date of this order, the Security Executive Agent shall develop a common set of reinvestigative standards, including the frequency of reinvestigations.
Sec. 3.5. Continuous Evaluation. An individual who has been determined to be eligible for or who currently has access to classified information shall be subject to continuous evaluation as further defined by and under standards (including, but not limited to, the frequency of such evaluation) as determined by the Director of National Intelligence.

PART 4—INVESTIGATIONS FOR FOREIGN GOVERNMENTSSec. 4. Authority. Agencies that conduct background investigations, including the Federal Bureau of Investigation and the Department of State, are authorized to conduct personnel security investigations in the United States when requested by a foreign government as part of its own personnel security program and with the consent of the individual.

PART 5—REVIEW OF ACCESS DETERMINATIONSSec. 5.1. Determinations of Need for Access. A determination under section 2.1(b)(4) of this order that an employee does not have, or no longer has, a need for access is a discretionary determination and shall be conclusive.
Sec. 5.2. Review Proceedings for Denials or Revocations of Eligibility for Access. (a) Applicants and employees who are determined to not meet the standards for access to classified information established in section 3.1 of this order shall be:
(1) provided as comprehensive and detailed a written explanation of the basis for that conclusion as the national security interests of the United States and other applicable law permit;
(2) provided within 30 days, upon request and to the extent the documents would be provided if requested under the Freedom of Information Act (5 U.S.C. 552) or the Privacy Act (5 U.S.C. 552a), as applicable, any documents, records, and reports upon which a denial or revocation is based;
(3) informed of their right to be represented by counsel or other representative at their own expense; to request any documents, records, and reports as described in section 5.2(a)(2) upon which a denial or revocation is based; and to request the entire investigative file, as permitted by the national security and other applicable law, which, if requested, shall be promptly provided prior to the time set for a written reply;
(4) provided a reasonable opportunity to reply in writing to, and to request a review of, the determination;
(5) provided written notice of and reasons for the results of the review, the identity of the deciding authority, and written notice of the right to appeal;
(6) provided an opportunity to appeal in writing to a high level panel, appointed by the agency head, which shall be comprised of at least three members, two of whom shall be selected from outside the security field. Decisions of the panel shall be in writing, and final except as provided in subsection (b) of this section; and
(7) provided an opportunity to appear personally and to present relevant documents, materials, and information at some point in the process before an adjudicative or other authority, other than the investigating entity, as determined by the agency head. A written summary or recording of such appearance shall be made part of the applicant’s or employee’s security record, unless such appearance occurs in the presence of the appeals panel described in subsection (a)(6) of this section.
(b) Nothing in this section shall prohibit an agency head from personally exercising the appeal authority in subsection (a)(6) of this section based upon recommendations from an appeals panel. In such case, the decision of the agency head shall be final.
(c) Agency heads shall promulgate regulations to implement this section and, at their sole discretion and as resources and national security considerations permit, may provide additional review proceedings beyond those required by subsection (a) of this section. This section does not require additional proceedings, however, and creates no procedural or substantive rights.
(d) When the head of an agency or principal deputy personally certifies that a procedure set forth in this section cannot be made available in a particular case without damaging the national security interests of the United States by revealing classified information, the particular procedure shall not be made available. This certification shall be conclusive.
(e) This section shall not be deemed to limit or affect the responsibility and power of an agency head pursuant to any law or other Executive order to deny or terminate access to classified information in the interests of national security. The power and responsibility to deny or terminate access to classified information pursuant to any law or other Executive order may be exercised only where the agency head determines that the procedures prescribed in subsection (a) of this section cannot be invoked in a manner that is consistent with national security. This determination shall be conclusive.
(f)(1) This section shall not be deemed to limit or affect the responsibility and power of an agency head to make determinations of suitability for employment.
(2) Nothing in this section shall require that an agency provide the procedures prescribed in subsection (a) of this section to an applicant where a conditional offer of employment is withdrawn for reasons of suitability or any other reason other than denial of eligibility for access to classified information.
(3) A suitability determination shall not be used for the purpose of denying an applicant or employee the review proceedings of this section where there has been a denial or revocation of eligibility for access to classified information.

PART 6—IMPLEMENTATIONSec. 6.1. Agency Implementing Responsibilities. Heads of agencies that grant employees access to classified information shall: (a) designate a senior agency official to direct and administer the agency’s personnel security program established by this order. All such programs shall include active oversight and continuing security education and awareness programs to ensure effective implementation of this order;
(b) cooperate, under the guidance of the Security Executive Agent, with other agencies to achieve practical, consistent, and effective adjudicative training and guidelines; and
(c) conduct periodic evaluations of the agency’s implementation and administration of this order, including the implementation of section 1.3(a) of this order. Copies of each report shall be provided to the Security Executive Agent.
Sec. 6.2. Employee Responsibilities. (a) Employees who are granted eligibility for access to classified information shall:
(1) protect classified information in their custody from unauthorized disclosure;
(2) report all contacts with persons, including foreign nationals, who seek in any way to obtain unauthorized access to classified information;
(3) report all violations of security regulations to the appropriate security officials; and
(4) comply with all other security requirements set forth in this order and its implementing regulations.
(b) Employees are encouraged and expected to report any information that raises doubts as to whether another employee’s continued eligibility for access to classified information is clearly consistent with the national security.
Sec. 6.3. Security Executive Agent Responsibilities and Implementation. (a) With respect to actions taken by the Security Executive Agent pursuant to sections 1.3(c), 3.1(f), 3.2(b), 3.3(a)(2), and 3.4(c) of this order, the Director of National Intelligence shall serve as the final authority for implementation.
(b) Any guidelines, standards, or procedures developed by the Security Executive Agent pursuant to this order shall be consistent with those guidelines issued by the Federal Bureau of Investigation in March 1994 on Background Investigations Policy/Guidelines Regarding Sexual Orientation.
(c) In carrying out its responsibilities under this order, the Security Executive Agent shall consult where appropriate with the Overseas Security Executive Agent. In carrying out its responsibilities under section 1.3(c) of this order, the Security Executive Agent shall obtain the concurrence of the Director of the Office of Management and Budget.
Sec. 6.4. Sanctions. Employees shall be subject to appropriate sanctions if they knowingly and willfully grant eligibility for, or allow access to, classified information in violation of this order or its implementing regulations. Sanctions may include reprimand, suspension without pay, removal, and other actions in accordance with applicable law and agency regulations.

PART 7—GENERAL PROVISIONSSec. 7.1. Classified Information Procedures Act. Nothing in this order is intended to alter the procedures established under the Classified Information Procedures Act (18 U.S.C. App.).
Sec. 7.2. General. (a) Information obtained by an agency under sections 1.2(e) or 1.3 of this order may not be disseminated outside the agency, except to:
(1) the agency employing the employee who is the subject of the records or information;
(2) the Department of Justice for law enforcement or counterintelligence purposes; or
(3) any agency if such information is clearly relevant to the authorized responsibilities of such agency.
(b) The Attorney General, at the request of the head of an agency, shall render an interpretation of this order with respect to any question arising in the course of its administration.
(c) No prior Executive orders are repealed by this order. To the extent that this order is inconsistent with any provision of any prior Executive order, this order shall control, except that this order shall not diminish or otherwise affect the requirements of Executive Order No. 10450 [5 U.S.C. 7311 note], the denial and revocation procedures provided to individuals covered by Executive Order No. 10865, as amended [set out above], or access by historical researchers and former presidential appointees under Executive Order No. 12958 [formerly set out above] or any successor order.
(d) If any provision of this order or the application of such provision is held to be invalid, the remainder of this order shall not be affected.
(e) This Executive order is intended only to improve the internal management of the executive branch and is not intended to, and does not, create any right to administrative or judicial review, or any other right or benefit or trust responsibility, substantive or procedural, enforceable by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.
(f) This order is effective immediately.


Ex. Ord. No. 13467. Reforming Processes Related to Suitability for Government Employment, Fitness for Contractor Employees, and Eligibility for Access to Classified National Security Information
Ex. Ord. No. 13467, June 30, 2008, 73 F.R. 38103, as amended by Ex. Ord. No. 13741, § 1, Sept. 29, 2016, 81 F.R. 68289; Ex. Ord. No. 13764, § 3, Jan. 17, 2017, 82 F.R. 8117; Ex. Ord. No. 13869, § 2, Apr. 24, 2019, 84 F.R. 18125, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including sections 3301, 7103(b), and 7301 of title 5, United States Code, and in order to strengthen and ensure a secure, efficient, timely, reciprocal, and aligned system for investigating and determining suitability or fitness for Government employment, fitness to work as a contractor or a nonappropriated fund employee, eligibility for access to classified information or to hold a sensitive position, and authorization to be issued a Federal credential, while providing fair, impartial, and equitable treatment, and protecting individual rights under the Constitution and laws of the United States, and taking appropriate account of title III of Public Law 108–458, it is hereby ordered as follows:

PART 1—POLICY, APPLICABILITY, AND DEFINITIONSSection 1.1. Policy. (a) Executive branch vetting policies and procedures relating to suitability, contractor or Federal employee fitness, eligibility to hold a sensitive position, authorization to be issued a Federal credential for access to federally controlled facilities and information systems, and eligibility for access to classified information shall be aligned using consistent standards to the extent possible, shall provide for reciprocal recognition, and shall ensure cost-effective, timely, and efficient protection of the national interest, while providing fair treatment to those upon whom the Federal Government relies to conduct our Nation’s business and protect national security.
(b) The Government’s tools, systems, and processes for conducting these background investigations and managing sensitive investigative information should keep pace with technological advancements, regularly integrating current best practices to better anticipate, detect, and counter malicious activities, and threats posed by external or internal actors who may seek to do harm to the Government’s personnel, property, and information. To help fulfill these responsibilities, there shall be a primary executive branch investigative service provider whose mission is to provide effective, efficient, and secure background investigations for the Federal Government.
(c) Executive branch vetting policies and procedures shall be sustained by an enhanced risk-management approach that facilitates early detection of issues by an informed, aware, and responsible Federal workforce; results in quality decisions enabled by improved vetting capabilities; and advances Government-wide capabilities through enterprise approaches.
(d) The appointment or retention of each covered individual shall be subject to an investigation. Federal investigative standards established pursuant to this order shall be designed to develop information as to whether the employment or retention in employment in the Federal service of the person being investigated is clearly consistent with the interests of the national security, and the scope of the investigation shall be determined in the first instance according to the degree of material adverse effect the occupant of the position sought to be filled could bring about, by virtue of the nature of the position, on the national security.” [sic]
(e) Investigative agencies shall control the reports, information, and other investigative materials that are developed during the vetting process. Recipient departments and agencies may retain and use the received reports, information, and other investigative material within that recipient for authorized purposes (including, but not limited to, adjudications, hearings and appeals, continuous evaluation, inspector general functions, counterintelligence, research, and insider threat programs), in compliance with the Privacy Act of 1974, as amended (section 552a of title 5, United States Code). Investigative agencies shall ensure that their applicable System of Records Notices include, at a minimum, the authorized uses of the recipient departments and agencies such as those set forth above. Recipient departments and agencies shall not make any external releases of received information, other than to an investigative subject for the purpose of providing procedural rights or administrative due process; and shall direct any other requests for external releases of copies of the reports, information, and other investigative materials to the investigative agency. In the event redisclosure by the recipient agency is required by compulsory legal process, the recipient agency shall consult with the investigating agency. The investigative agency shall maintain the reports, information, and other investigative material in a system of records subject to the Privacy Act and ensure that any re-disclosure does not violate statutory restrictions or result in the unauthorized disclosure of: classified information, information subject to a claim of privilege, or information that is otherwise lawfully exempt from disclosure. Subject to Security Executive Agent authorizations consistent with section 3341(e)(5) of title 50, United States Code, the investigative agencies shall make reports, information, and other investigative material available, as necessary, to carry out the responsibilities set forth in this order, including but not limited to, authorized executive branch-sponsored research and initiatives for enterprise-wide continuous performance improvement of vetting policy and procedures, as permitted by law.
Sec. 1.2. Applicability. (a) This order applies to vetting of all covered individuals as defined in section 1.3(h), except that:
(i) the provisions regarding eligibility for physical access to federally controlled facilities and logical access to federally controlled information systems do not apply to individuals exempted in accordance with guidance pursuant to the Federal Information Security Management Act (title III of Public Law 107–347) and Homeland Security Presidential Directive 12 of August 27, 2004; and
(ii) the qualification standards for enlistment, appointment, and induction into the Armed Forces pursuant to title 10, United States Code, are unaffected by this order.
(b) This order also applies to vetting for employees of agencies working in or for the legislative or judicial branches when the vetting is conducted by the executive branch.
Sec. 1.3. Definitions. For the purpose of this order: (a) “Adjudication” means the evaluation of pertinent data in a background investigation, as well as any other available information that is relevant and reliable, to determine whether a covered individual is:
(i) suitable for Government employment;
(ii) eligible for logical and physical access;
(iii) eligible for access to classified information;
(iv) eligible to hold a sensitive position; or
(v) fit to perform work for or on behalf of the Government as a Federal employee, contractor, or nonappropriated fund employee.
(b) “Agency” means any “Executive agency” as defined in section 105 of title 5, United States Code, including the “military departments,” as defined in section 102 of title 5, United States Code, and any other entity within the executive branch that comes into possession of classified information or has designated positions as sensitive, except such an entity headed by an officer who is not a covered individual.
(c) “Classified information” means information that has been determined pursuant to Executive Order 13526 of December 29, 2009, or a successor or predecessor order, or the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) to require protection against unauthorized disclosure.
(d) “Continuous evaluation (CE)” means a vetting process to review the background of an individual who has been determined to be eligible for access to classified information or to hold a sensitive position at any time during the period of eligibility. CE leverages a set of automated record checks and business rules to assist in the on-going assessment of an individual’s continued eligibility. CE is intended to complement continuous vetting efforts.
(e) “Continuous performance improvement” means assessing national policy and operations, adverse events, and emerging trends and technology throughout the Government’s end-to-end vetting program. It relies on research to generate data-driven decisions and uses outcome-based measurements to adjust policy and operations.
(f) “Continuous vetting” means reviewing the background of a covered individual at any time to determine whether that individual continues to meet applicable requirements.
(g) “Contractor” means an expert or consultant (not appointed under section 3109 of title 5, United States Code) to an agency; an industrial or commercial contractor, licensee, certificate holder, or grantee of any agency, including all subcontractors; a personal services contractor; or any other category of person who performs work for or on behalf of an agency (but not a Federal employee).
(h) “Covered individual” means a person who performs, or who seeks to perform, work for or on behalf of the executive branch (e.g., Federal employee, military member, or contractor), or otherwise interacts with the executive branch such that the individual must undergo vetting, but does not include:
(i) the President or (except to the extent otherwise directed by the President) employees of the President under section 105 or 107 of title 3, United States Code;
(ii) the Vice President or (except to the extent otherwise directed by the Vice President) employees of the Vice President under section 106 of title 3, United States Code, or annual legislative branch appropriations acts; or
(iii) with respect to background investigations only, [the] duly elected or appointed governor of a State or territory, or an official who has succeeded to that office under applicable law in accordance with Executive Order 13549 of August 18, 2010, and its implementing directive.
(i) “End-to-end automation” means an executive branch-wide federated system that uses automation to manage and monitor cases and maintain relevant documentation of the application (but not an employment application), investigation, adjudication, and continuous evaluation processes.
(j) “Federally controlled facilities” and “federally controlled information systems” have the meanings prescribed in guidance pursuant to the Federal Information Security Management Act (title III of Public Law 107–347) and Homeland Security Presidential Directive 12.
(k) “Fitness” means the level of character and conduct determined necessary for an individual to perform work for or on behalf of a Federal agency as an employee in the excepted service (other than a position subject to suitability), or as a “contractor employee” or a “nonappropriated fund employee” as those terms are defined in Executive Order 13488 of January 16, 2009, as amended.
(l) “Investigation” means the collection and analysis of pertinent facts and data to support a determination of whether a covered individual is, and continues to be:
(i) eligible for access to classified information;
(ii) eligible to hold a sensitive position;
(iii) suitable or fit for Federal employment;
(iv) fit to perform work for or on behalf of the Federal Government as a contractor or nonappropriated fund employee; or
(v) authorized to be issued a Federal credential.
(m) “Logical and physical access” means access other than occasional or intermittent access to federally controlled facilities or information systems.
(n) “National Background Investigations Bureau” (NBIB) means the National Background Investigations Bureau, established within the Office of Personnel Management under section 1103(a)(3) of title 5, United States Code, or a successor entity, with responsibility for conducting effective, efficient, and secure personnel background investigations pursuant to law, rule, regulation, or Executive Order.
(o) “Sensitive Position” means any position within or in support of a department or agency, the occupant of which could bring about, by virtue of the nature of the position, a material adverse effect on the national security, regardless of whether the occupant has access to classified information, and regardless of whether the occupant is an employee, a military service member, or a contractor.
(p) “Suitability” has the meaning and coverage provided in 5 CFR Part 731.
(q) “Vetting” is the process by which covered individuals undergo investigation, evaluation, and adjudication of whether they are, and remain over time, suitable or fit for Federal employment, eligible to occupy a sensitive position, eligible for access to classified information, eligible to serve as a nonappropriated fund employee or a contractor, eligible to serve in the military, or authorized to be issued a Federal credential. Vetting includes all steps in the end-to-end process, including determining need (appropriate position designation), validating need (existence of a current investigation or adjudication), collecting background information via standard forms, investigative activity, adjudication, providing administrative due process or other procedural rights, and ongoing assessments to ensure that individuals continue to meet the applicable standards for the position for which they were favorably adjudicated.

PART 2—VETTING ENTERPRISE, RECIPROCITY, CONTINUOUS PERFORMANCE IMPROVEMENT, AND GOVERNANCESec. 2.1. Vetting Enterprise. (a) The executive branch-wide vetting enterprise shall use, to the greatest extent practicable, aligned and consistent vetting policies, procedures, and standards, as determined by the Council and the Executive Agents. The Executive Agents shall issue guidance to implement this provision.
(b) The aligned executive branch-wide vetting enterprise shall employ modern and consistent standards and methods, enable innovations with enterprise information technology capabilities and end-to-end automation to the extent practicable, and ensure that relevant information maintained by agencies can be accessed and shared rapidly across the executive branch, while protecting national security, protecting privacy-related information, protecting civil rights and civil liberties, ensuring resulting decisions are in the national interest and in accordance with due process requirements, and providing the Federal Government with an effective trusted workforce.
(c) The investigative and adjudicative standards for fitness shall, to the extent practicable, be consistent with the standards for suitability. The Executive Agents shall establish in Federal investigative standards the elements of the level of investigation necessary for vetting for fitness.
(d) All covered individuals shall be subject to continuous vetting under standards (including, but not limited to, the frequency of such vetting) as determined by the Security Executive Agent or the Suitability and Credentialing Executive Agent exercising its Suitability Executive Agent functions, as applicable.
(e) Vetting shall include a search of records of the Federal Bureau of Investigation, including a fingerprint-based search, and any other appropriate biometric or database searches not precluded by law.
Sec. 2.2. Reciprocity. Except as otherwise authorized by law or policy issued by the applicable Executive Agent, agencies shall accept background investigations and adjudications conducted by other authorized agencies unless an agency determines that a particular background investigation or adjudication does not sufficiently address the standards used by that agency in determining the fitness of its excepted service employees who cannot be noncompetitively converted to the competitive service. Except as described above and except to the extent authority to apply additional requirements is vested by statute in an agency, an agency may not establish additional investigative or adjudicative requirements (other than requirements for the conduct of a polygraph examination consistent with law, directive, or regulation) that exceed existing requirements without the approval of the Suitability and Credentialing Executive Agent exercising its Suitability Executive Agent functions or Security Executive Agent, as appropriate. Any additional requirements approved by the appropriate Executive Agent shall be limited to those that are necessary to address significant needs unique to the agency involved, to protect national security, or to satisfy a requirement imposed by law.
Sec. 2.3. Continuous Performance Improvement. Executive branch vetting policies, processes, and procedures shall be supported by institutionalized enterprise-wide continuous performance improvement, which shall align with and support process improvements.
Sec. 2.4. Establishment and Functions of Performance Accountability Council. (a) There is hereby established a Security, Suitability, and Credentialing Performance Accountability Council (Council).
(b) The Deputy Director for Management, Office of Management and Budget, shall serve as Chair of the Council and shall have authority, direction, and control over the Council’s functions. Membership on the Council shall include the Suitability and Credentialing Executive Agent, the Security Executive Agent, and the Under Secretary of Defense for Intelligence [now Under Secretary of Defense for Intelligence and Security]. These four officials collectively shall constitute “the Security, Suitability, and Credentialing Performance Accountability Council Principals.” The Director of the Defense Counterintelligence and Security Agency shall also serve as a member of the Council. The Chair shall select a Vice Chair to act in the Chair’s absence. The Chair shall have authority to designate officials from additional agencies who shall serve as members of the Council. Council membership shall be limited to Federal Government employees in leadership positions.
(c) The Council shall be accountable to the President to achieve, consistent with this order, the goals of the executive branch vetting enterprise, and is responsible for driving implementation of reform efforts and enterprise development, ensuring accountability by agencies, ensuring the Executive Agents align their respective processes, and sustaining continuous performance improvement and reform momentum.
(d) The Council shall:
(i) ensure enterprise-wide alignment of suitability, security, credentialing, and as appropriate, fitness processes;
(ii) hold agencies accountable for the implementation of suitability, security, fitness, and credentialing processes and procedures;
(iii) define requirements for enterprise-wide reciprocity management information technology, and develop standards for enterprise-wide information technology;
(iv) work with agencies to implement continuous performance improvement programs, policies, and procedures; establish annual goals and progress metrics; and prepare annual reports on results;
(v) ensure and oversee the development of tools and techniques for enhancing background investigations and adjudications;
(vi) enable discussion and consensus resolution of differences in processes, policies, and procedures among the Council Principals, and other agencies as appropriate;
(vii) share best practices;
(viii) advise the Executive Agents on policies affecting the alignment of investigations and adjudications;
(ix) work with agencies to develop agency policies and procedures to enable sharing of vetting information consistent with the law and the protection of privacy and civil liberties and to the extent necessary for enterprise-wide efficiency, effectiveness, and security;
(x) monitor performance to identify and drive enterprise-level process enhancements, and make recommendations for changes to executive branch-wide guidance and authorities to resolve overlaps or close policy gaps where they may exist;
(xi) promote data-driven, transparent, and expeditious policy-making processes; and
(xii) develop and continuously reevaluate and revise outcome-based metrics that measure the quality, efficiency and effectiveness of the vetting enterprise.
(e) The Chair shall, to further the goals of the vetting enterprise and to the extent consistent with law, establish subordinate entities, mechanisms, and policies to support and assist in exercising the Council’s authorities and responsibilities, and facilitate, consistent with the executive branch’s enterprise strategy, adoption of enterprise-wide standards and solutions to ensure security, quality, reciprocity, efficiency, effectiveness, and timeliness. The Chair may assign, in whole or in part, to the head of any agency (solely or jointly) any function within the Council’s authority or responsibilities pursuant to this order.
Sec. 2.5. Establishment, Designation, and Functions of Executive Agents. (a) There are hereby established a Suitability and Credentialing Executive Agent and a Security Executive Agent.
(b) The Director of the Office of Personnel Management shall serve as the Suitability and Credentialing Executive Agent. With respect to the Suitability Executive Agent functions, the Director:
(i) shall, pursuant to sections 1103 and 1104 of title 5, United States Code, and the Civil Service Rules, be responsible for suitability and fitness by prescribing suitability standards and minimum standards of fitness for employment; prescribing position designation requirements with regard to the risk to the efficiency and integrity of the service; prescribing applicable investigative standards, policies, and procedures for suitability and fitness; prescribing suitability and fitness reciprocity standards; making suitability determinations; and taking suitability actions;
(ii) shall issue regulations, guidance, and standards to fulfill the Director’s responsibilities related to suitability and fitness under Executive Order 13488 of January 16, 2009, as amended;
(iii) shall promote reciprocal recognition of suitability or fitness determinations among the agencies, including acting as the final authority to arbitrate and resolve disputes among the agencies involving the reciprocity of investigations and adjudications of suitability and fitness;
(iv) shall continue to initially approve, and periodically review for renewal, agencies’ requests to administer polygraphs in connection with appointment in the competitive service, in consultation with the Security Executive Agent as appropriate;
(v) shall make a continuing review of agency programs for suitability and fitness vetting to determine whether they are being implemented according to this order;
(vi) may issue guidelines and instructions to the heads of agencies to promote appropriate uniformity, centralization, efficiency, effectiveness, reciprocity, timeliness, and security in processes relating to determining suitability or fitness; and
(vii) shall, pursuant to section 1104 of title 5, United States Code, prescribe performance standards and a system of oversight for any suitability or fitness function delegated by the Director to the head of another agency, including uniform and consistent policies and procedures to ensure the effective, efficient, timely, and secure completion of delegated functions.
(c) With respect to the Credentialing Executive Agent functions, the Director of the Office of Personnel Management:
(i) shall develop standards for investigations, reinvestigations, and continuous vetting for a covered individual’s eligibility for a personal identity verification credential permitting logical and physical access to federally controlled facilities and federally controlled information systems (PIV credential);
(ii) shall develop adjudicative guidelines for a covered individual’s eligibility for a PIV credential;
(iii) shall develop guidelines on reporting and recording determinations of eligibility for a PIV credential;
(iv) shall develop standards for unfavorable determinations of eligibility for a PIV credential, including procedures for denying and revoking the eligibility for a PIV credential, for reconsideration of unfavorable determinations, and for rendering the PIV credential inoperable;
(v) shall develop standards and procedures for suspending eligibility for a PIV credential when there is a reasonable basis to believe there may be an unacceptable risk pending an inquiry or investigation, including special standards and procedures for imminent risk;
(vi) shall be responsible for developing uniform and consistent policies and procedures to ensure the effective, efficient, timely, and secure completion of investigations and adjudications relating to eligibility for a PIV credential;
(vii) may develop guidelines and instructions to the heads of agencies as necessary to ensure appropriate uniformity, centralization, efficiency, effectiveness, and timeliness in processes relating to eligibility for a PIV credential;
(viii) shall monitor and make a continuing review of agency programs for determining eligibility for a PIV credential to determine whether they are being implemented according to this order; and
(ix) shall consult to the extent practicable with other agencies with responsibilities related to PIV credentials to ensure that policies and procedures are consistent with law including:
(A) the Office of Management and Budget, in exercising its responsibilities under section 11331 of title 40, United States Code, section 3553(a) of title 44, United States Code, division A, sections 1086(b)(2) and (b)(3) of Public Law 114–92, and Homeland Security Presidential Directive 12 of August 27, 2004;
(B) the Department of Homeland Security, in exercising its responsibilities under sections 3553(b), (f), and (g) of title 44, United States Code;
(C) the Department of Defense, in exercising its responsibilities under section 3553(e) of title 44, United States Code, and division A, sections 1086(a)(1)(E), (b)(1), and (b)(2) of Public Law 114–92;
(D) the Office of the Director of National Intelligence, in exercising its responsibilities under section 3553(e) of title 44, United States Code, and division A, section 1086(b)(2) of Public Law 114–92;
(E) the Department of Commerce and the National Institute of Standards and Technology, in exercising their responsibilities under section 278g–3 of title 15, United States Code, and Homeland Security Presidential Directive 12 of August 27, 2004;
(F) the General Services Administration, in exercising its responsibilities under division A, section 1086(b)(2) of Public Law 114–92; and
(G) the Federal Acquisition Regulation agencies, in exercising their responsibilities under chapter 137 of title 10, section 121(c) of title 40, and section 20113 of title 51, United States Code.
(d) In fulfilling the Credentialing Executive Agent function of developing policies and procedures for determining eligibility for a PIV credential and to protect the national security, the Director of the Office of Personnel Management shall coordinate with and obtain the concurrence of the other Council Principals. Agencies with authority to establish standards or guidelines or issue instructions related to PIV credentials shall retain the discretion as to whether to establish policies, guidelines, or instructions developed by the Credentialing Executive Agent.
(e) The Director of National Intelligence shall serve as the Security Executive Agent. The Security Executive Agent:
(i) shall direct the oversight of investigations, reinvestigations, adjudications, and, as applicable, polygraphs for eligibility for access to classified information or eligibility to hold a sensitive position made by any agency;
(ii) shall make a continuing review of agencies’ national security background investigation and adjudication programs to determine whether they are being implemented according to this order;
(iii) shall be responsible for developing and issuing uniform and consistent policies and procedures to ensure the effective, efficient, timely, and secure completion of investigations, polygraphs, and adjudications relating to determinations of eligibility for access to classified information or eligibility to hold a sensitive position;
(iv) may issue guidelines and instructions to the heads of agencies to ensure appropriate uniformity, centralization, efficiency, effectiveness, timeliness, and security in processes relating to determinations by agencies of eligibility for access to classified information or eligibility to hold a sensitive position, to include such matters as investigations, polygraphs, adjudications, and reciprocity;
(v) may, if consistent with the national security, authorize exceptions to or waivers of national security investigative requirements, and may issue implementing or clarifying guidance as necessary;
(vi) shall serve as the final authority to designate an agency or agencies, to the extent that it is not practicable to use the Defense Counterintelligence and Security Agency, to conduct investigations of persons who are proposed for access to classified information or for eligibility to hold a sensitive position to ascertain whether such persons satisfy the criteria for obtaining and retaining access to classified information or eligibility to hold a sensitive position;
(vii) shall serve as the final authority to designate an agency or agencies to determine eligibility for access to classified information or eligibility to hold a sensitive position in accordance with Executive Order 12968 of August 2, 1995, as amended;
(viii) shall ensure reciprocal recognition of eligibility for access to classified information or eligibility to hold a sensitive position among the agencies, including acting as the final authority to arbitrate and resolve disputes among the agencies involving the reciprocity of investigations and adjudications of eligibility; and
(ix) may assign, in whole or in part, to the head of any agency (solely or jointly) any of the functions detailed in (i) through (viii) of this subsection, with the agency’s exercise of such assigned functions to be subject to the Security Executive Agent’s oversight and with such terms and conditions (including approval by the Security Executive Agent) as the Security Executive Agent determines appropriate.
(f) Nothing in this section shall be construed in a manner that would limit the authorities of the Director of the Office of Personnel Management, the Director of National Intelligence, or the Secretary of Defense under law.
Sec. 2.6. Roles and Responsibilities of the Department of Defense, the Office of Personnel Management, and the Office of Management and Budget.
(a) The National Background Investigations Bureau shall, until such functions are transferred or delegated, as applicable, to the Defense Counterintelligence and Security Agency:
(i) serve as the primary executive branch service provider for background investigations for eligibility for access to classified information; eligibility to hold a sensitive position; suitability or, for employees in positions not subject to suitability, fitness for Government employment; fitness to perform work for or on behalf of the Government as a contractor; fitness to work as a nonappropriated fund employee, as defined in Executive Order 13488 of January 16, 2009, as amended; and authorization to be issued a Federal credential for logical and physical access to federally controlled facilities or information systems;
(ii) provide effective, efficient, and secure personnel background investigations for the Federal Government;
(iii) provide the Council information, to the extent permitted by law, on matters of performance, timeliness, capacity, information technology modernization, continuous performance improvement, and other relevant aspects of NBIB operations;
(iv) be headquartered in or near Washington, District of Columbia;
(v) have dedicated resources, including but not limited to a senior privacy and civil liberties official;
(vi) institutionalize interagency collaboration and leverage expertise across the executive branch;
(vii) continuously improve investigative operations, emphasizing information accuracy and protection, and regularly integrate best practices, including those identified by subject matter experts from industry, academia, or other relevant sources;
(viii) conduct personnel background investigations in accordance with uniform and consistent policies, procedures, standards, and requirements established by the Security Executive Agent and the Suitability and Credentialing Executive Agent exercising its Suitability Executive Agent functions; and
(ix) conduct other personnel background investigations as authorized by law, rule, regulation, or Executive Order;” [sic]
except that throughout the transition period ending on or before September 30, 2019, as described in sections 2.6(d)(vi) and 2.6(e)(viii) of this order, the National Background Investigations Bureau and its personnel may continue to perform background investigations for the Defense Counterintelligence and Security Agency.
(b) The Secretary of Defense shall design, develop, deploy, operate, secure, defend, and continuously update and modernize, as necessary, vetting information technology systems that support all background investigation processes conducted by the National Background Investigations Bureau. Design and operation of the information technology systems for the National Background Investigations Bureau shall comply with applicable information technology standards and, to the extent practicable, ensure security and interoperability with other background investigation information technology systems. The Secretary of Defense shall operate the database in the information technology systems containing appropriate data relevant to the granting, denial, or revocation of eligibility for access to classified information or eligibility for a sensitive position pertaining to military, civilian, or Government contractor personnel, see section 3341(e) of title 50, United States Code, consistent with and following an explicit delegation from the Director of the Office of Personnel Management pursuant to section 1104 of title 5, United States Code.
(i) Pursuant to sections 113 and 191 of title 10, United States Code, the Secretary of Defense shall rename the Defense Security Service (DSS) as the Defense Counterintelligence and Security Agency (DCSA). Subject to the authority, direction, and control of the Secretary of Defense and as further described in subsections (b)(ii) through (b)(iv) of this section, the DCSA shall serve as the primary Federal entity for conducting background investigations for the Federal Government. The DCSA shall, as a continuation of the former DSS, serve as the primary Department of Defense component for the National Industrial Security Program and shall execute responsibilities relating to continuous vetting, insider threat programs, and any other responsibilities assigned to it by the Secretary of Defense consistent with law. The Secretary of Defense may rename the DCSA and reassign any of its responsibilities to another Department of Defense component or components, provided, however, that the Secretary of Defense shall consult with the Directors of National Intelligence, the Office of Personnel Management, and the Office of Management and Budget before renaming the DCSA or reassigning the responsibilities specified in section 2.6(b)(ii) and (iv) of this order to another Department of Defense component.
(ii) Pursuant to and consistent with section 3001(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(c)), sections [sic] 925(a)(1) and (d)(2) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), and in accordance with subsection (d) of this section, no later than June 24, 2019, the DCSA shall serve as the primary entity for conducting effective, efficient, and secure background investigations for the Federal Government for determining whether covered individuals are or continue to be eligible for access to classified information or eligible to hold a sensitive position.
(iii) Pursuant to and consistent with sections [sic] 925(a)(1) and (d)(2) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note) and in accordance with subsection (d) of this section, no later than June 24, 2019, the DCSA shall serve as the primary entity for conducting effective, efficient, and secure background investigations for determining the suitability or, for employees in positions not subject to suitability, fitness for Department of Defense employment; fitness to perform work for or on behalf of the Department of Defense as a contractor; fitness to work as a nonappropriated fund employee, as defined in Executive Order 13488 of January 16, 2009, [5 U.S.C. 7301 note] as amended; and authorization to be issued a Federal credential for logical and physical access to facilities or information systems controlled by the Department of Defense.
(iv) Consistent with and following an explicit delegation from the Director of the Office of Personnel Management pursuant to section 1104 of title 5, United States Code, and consistent with subsection (e) of this section, no later than June 24, 2019, the DCSA shall serve as the primary entity for conducting effective, efficient, and secure background investigations for the Federal Government not described in subsections (b)(ii) and (b)(iii) of this section, for determining suitability or, for employees in positions not subject to suitability, fitness for Government employment; fitness to perform work for or on behalf of the Government as a contractor; fitness to work as a nonappropriated fund employee, as defined in Executive Order 13488 of January 16, 2009, as amended; and authorization to be issued a Federal credential for logical and physical access to federally controlled facilities or information systems.
(v) The DCSA shall conduct other background investigations as authorized by law, designation, rule, regulation, or Executive Order.
(vi) The DCSA shall provide information to the Council established by section 2.4 of this order regarding matters of performance, including timeliness and continuous improvement, capacity, information technology modernization, and other relevant aspects of its operations. The DCSA shall be subject to the oversight of the Security Executive Agent, including implementation of Security Executive Agent policies, procedures, guidance, and instructions, in conducting investigations for eligibility to access classified information or to hold a sensitive position. The DCSA, through the Secretary of Defense, also shall be subject to the oversight of the Suitability and Credentialing Executive Agent, including implementation of Suitability and Credentialing Executive Agent policies, procedures, guidance, and instructions, and applicable Office of Personnel Management regulations, in conducting investigations of suitability or fitness and eligibility for logical and physical access.
(vii) The Secretary of Defense shall design, develop, deploy, operate, secure, defend, and continuously update and modernize, as necessary, information technology systems that support all personnel vetting processes conducted by the Department of Defense. Design and operation of these information technology systems shall comply with applicable information technology standards and, to the extent practicable, ensure security and interoperability with other personnel vetting or related information technology systems. The Secretary of Defense shall maintain and safeguard the information relevant to the granting, denial, or revocation of eligibility for access to classified information, or eligibility for a sensitive position, or relevant to suitability, fitness, or credentialing determinations pertaining to military, civilian, or Government contractor personnel. The Secretary of Defense shall operate the database in the information technology systems containing appropriate data relevant to the granting, denial, or revocation of eligibility for access to classified information or eligibility for a sensitive position pertaining to military, civilian, or Government contractor personnel, see section 3341(e) of title 50, United States Code, consistent with, as applicable, an explicit delegation from the Director of the Office of Personnel Management pursuant to section 1104 of title 5, United States Code.
(viii) The Secretary of Defense shall, by June 24, 2019, execute a written agreement with the Director of the Office of Personnel Management designating the appropriate support functions to be transferred as part of the investigative mission, consistent with section 925(d)(2)(B) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), and setting forth expectations for the transition period, including for detailing personnel, funding background investigations, using and safeguarding information technology, managing facilities and property, contracting, administrative support, records access, and addressing any claims.
(ix) The Secretary of Defense shall, upon finalization of the agreement described in paragraph (viii) of this subsection and in accordance with its terms:
(A) establish the Personnel Vetting Transformation Office within the Department of Defense, which will include personnel from the Department of Defense and other stakeholder agencies, as appropriate; and
(B) commence efforts to receive transferred or delegated functions and, as appropriate, associated Office of Personnel Management operations, resources, and personnel, to the DCSA.
(x) The Secretary of Defense shall:
(A) no later than June 24, 2019, and every 180 days thereafter until the transfer is complete, provide a report to the President, in coordination with the Director of the Office of Personnel Management and through the Director of the Office of Management and Budget, regarding the status of the transfer, including any resource or funding shortfall and gaps in authority;
(B) take necessary actions to enable the Department of Defense to receive any resources, including personnel, made available as a result of subsection (d) of this section; and
(C) notify the President upon completion of the transition period.
(xi) In the event the agreement described in paragraph (viii) of this subsection and section 2.6(e)(v) of this order is not executed by June 24, 2019, beginning on such date, the Secretary of Defense shall begin to take necessary actions to begin execution of paragraph (ix) until the agreement described in paragraph (viii) of this subsection is executed, at which time the Secretary of Defense shall ensure actions subject to such agreement under paragraph (ix) of this subsection are executed in accordance with its terms.” [sic]
(c) Existing delegations of authority to conduct background investigations made by the Director of the Office of Personnel Management, as the Suitability and Credentialing Executive Agent or as otherwise authorized by statute or Executive Order, to any agency relating to suitability, fitness, or credentialing determinations, existing designations made by the Director of National Intelligence, as the Security Executive Agent or as otherwise authorized by statute or Executive Order, relating to investigating persons who are proposed for access to classified information or for eligibility to hold a sensitive position, or existing delegations of authority to conduct background investigations made by the President to any other agency through any Executive Order shall remain in effect. Nothing in this order shall be construed to limit the authority of any agency to conduct its own background investigations when specifically authorized or directed to do so by statute or any preexisting delegation from the President.
(d) Consistent with section 3503 of title 5, United States Code, subchapter I of chapter 83 of title 10, United States Code, and section 925(d)(1) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), the Secretary of Defense and the Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget and the Security Executive Agent, shall, consistent with applicable law, provide for the transfer of the functions described in sections 2.6(b)(ii) and (iii) of this order from the Office of Personnel Management’s NBIB to DCSA, and any appropriate Office of Personnel Management-associated personnel and resources, including infrastructure and the investigation-related support functions. The transfer shall commence no later than June 24, 2019, and shall:
(i) be executed with the assistance of the Personnel Vetting Transformation Office established pursuant to paragraph (b)(ix) of this section, which shall, in providing such assistance, consider input from other stakeholder agencies, as appropriate;
(ii) be conducted in accordance with a risk management approach that is consistent with Office of Management and Budget Circular A–123;
(iii) include any appropriate funds that the Secretary of Defense and the Director of the Office of Personnel Management, with the concurrence of the Director of the Office of Management and Budget, determine to be available and necessary to finance and discharge the functions transferred;
(iv) be consistent with the transition from legacy information technology as required by subsection (b)(vii) of this section;
(v) build upon the implementation plan developed pursuant to section 951(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) [10 U.S.C. 1564 note], which is being implemented pursuant to section 925 of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note); and
(vi) permit NBIB to conduct background investigations for DCSA, as necessary, until September 30, 2019.
(e) The Director of the Office of Personnel Management shall:
(i) no later than June 24, 2019, take any steps necessary to make effective the delegation, pursuant to section 1104(a)(2) of title 5, United States Code, of the functions described in subsection (b)(iv) of this section;
(ii) promptly establish appropriate performance standards and oversight as required by section 1104(b) of title 5, United States Code;
(iii) work in coordination with the Secretary of Defense to reassign appropriate resources, including personnel, to the DCSA and provide all necessary and appropriate support to the DCSA in a timely manner to enable it to fulfill its responsibilities under this order;
(iv) no later than June 24, 2019, provide the Secretary of Defense with a complete inventory of NBIB personnel, resources, and assets, and other Office of Personnel Management personnel and resources that primarily support NBIB;
(v) no later than June 24, 2019, execute a written agreement with the Secretary of Defense designating the appropriate support functions to be transferred as part of the investigative mission, consistent with section 925(d)(2)(B) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), as described in section 2.6(b)(viii) of this order;
(vi) immediately upon the finalization of the agreement described in paragraph (v) of this subsection and section 2.6(b)(viii) of this order, commence efforts to transition transferred or delegated functions and, as appropriate, associated Office of Personnel Management authorities, operations, resources, and personnel, to the DCSA;
(vii) during the transition period, coordinate with the Department of Defense regarding any decisions concerning NBIB’s personnel structure, finances, contracts, or organization to the extent provided in the written agreement described by paragraph (b)(viii) of this section;
(viii) no later than September 30, 2019, complete the transfer of all designated administrative and operational functions to the Department of Defense and revoke any applicable delegation or designation to NBIB of investigative or other authority; and
(ix) in the event the agreement described in paragraph (v) of this subsection and section 2.6(b)(viii) of this order is not executed by June 24, 2019, beginning on such date, the Director of the Office of Personnel Management shall begin to take necessary actions to begin execution of paragraphs (iii) through (viii) of this subsection until the agreement described in paragraph (v) of this subsection and section 2.6(b)(viii) of this order is executed, at which time the Director of the Office of Personnel Management shall ensure actions subject to such agreement under paragraphs (iii) through (viii) of this subsection are executed in accordance with its terms.
(f) The Director of the Office of Management and Budget shall:
(i) facilitate an effective transfer of functions, including personnel and resources;
(ii) support the Department of Defense’s efforts to establish a single, centralized funding capability for its background investigations, as required by section 925(e)(1) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note);
(iii) mediate any disagreements between the Secretary of Defense and the Director of the Office of Personnel Management that may arise during or outside of the transition period and facilitate resolution of the conflicting positions; and
(iv) develop, in consultation with the Secretary of Defense and the Director of the Office of Personnel Management, an appropriate funding plan for the activities undertaken pursuant to this order.
Sec. 2.7. Additional Functions. (a) The duties assigned to the Security Policy Board by Executive Order 12968 of August 2, 1995, to consider, coordinate, and recommend policy directives for executive branch security policies, procedures, and practices are reassigned to the Security Executive Agent.
(b) Heads of agencies shall:
(i) designate, or cause to be designated, as a “sensitive position,” any position occupied by a covered individual in which the occupant could bring about by virtue of the nature of the position, a material adverse effect on the national security;
(ii) establish and maintain within their respective agencies, an effective program to ensure that employment and retention of any covered individual within the agency is clearly consistent with the interests of national security and, as applicable, meets standards for eligibility for access to classified information or to hold a sensitive position, suitability, fitness, or credentialing, established by the respective Executive Agent;
(iii) carry out any function assigned to the agency head by the Chair, and shall assist the Chair, the Council, the Executive Agents, the National Background Investigations Bureau, and the Department of Defense in carrying out any function under sections 2.4, 2.5, and 2.6 of this order;
(iv) implement any policy or procedure established pursuant to this order;
(v) to the extent permitted by law, make available to the Council, the Executive Agents, the National Background Investigations Bureau, and the Department of Defense such information as may be requested to implement this order, including information necessary to implement enterprise-wide vetting policies and procedures;
(vi) except as authorized by section 3341(e)(5) of title 50, United States Code, promptly furnish, or cause to be promptly furnished, to the Office of Personnel Management the information deemed by the Executive Agents to be necessary for purposes of record keeping and reciprocity including, but not limited to, the date on which a background investigation is initiated, the date on which the background investigation is closed, and the specific adjudicative or access decision made. The Executive Agents shall determine the appropriate timeline pursuant to which this information must be reported to the Office of Personnel Management. The Executive Agents shall maintain discretion to determine the scope of information needed for record keeping and reciprocity purposes. The Office of Personnel Management shall regularly provide this information to the Director of National Intelligence for national security purposes.
(vii) ensure that all actions taken under this order take account of the counterintelligence interests of the United States, as appropriate; and
(viii) ensure that actions taken under this order are consistent with the President’s constitutional authority to:
(A) conduct the foreign affairs of the United States;
(B) withhold information the disclosure of which could impair the foreign relations, the national security, the deliberative processes of the Executive, or the performance of the Executive’s constitutional duties;
(C) recommend for congressional consideration such measures as the President may judge necessary or expedient; and
(D) supervise the unitary executive branch.
(c) All investigations being conducted by agencies that develop information indicating that an individual may have been subjected to coercion, influence, or pressure to act contrary to the interests of the national security, or information that the individual may pose a counterintelligence or terrorist threat, or as otherwise provided by law, shall be referred to the Federal Bureau of Investigation for potential investigation, and may also be referred to other agencies where appropriate.

PART 3—MISCELLANEOUSSec. 3. General Provisions. (a) Executive Order 13381 of June 27, 2005 [amending Ex. Ord. No. 12171, set out as a note under section 7103 of Title 5, Government Organization and Employees], as amended, and Executive Order 10450 of April 27, 1953 [formerly set out as a note under section 7311 of Title 5], as amended, are revoked. By revoking Executive Order 10450 of April 27, 1953, as amended, there is no intent to alter the requirement for an investigation for national security purposes or the “clearly consistent with the interest of national security” standard prescribed by that Executive Order for making the determinations referenced in section 2.7(b)(ii). Further, suitability, fitness, credentialing, and national security eligibility regulations, standards and guidance issued by, or interagency agreements entered into by, the Council, the Executive Agents, or any agency pursuant to Executive Order 10450 of April 27, 1953, as amended, shall remain valid until superseded. Nothing in this order shall:
(i) supersede, impede, or otherwise affect:
(A) Executive Order 10577 of November 23, 1954, as amended;
(B) Executive Order 12333 of December 4, 1981, as amended;
(C) Executive Order 12829 of January 6, 1993, as amended; or
(D) Executive Order 13526 of December 29, 2009; or
(ii) diminish or otherwise affect the denial and revocation procedures provided to individuals covered by Executive Order 10865 of February 20, 1960, as amended; or
(iii) be applied in such a way as to affect any administrative proceeding pending on the date of this order.
(b) [Amended Ex. Ord. No. 12968, set out as a note above.]
(c) Provisions of Executive Order 12968 of August 2, 1995, as amended, that apply to eligibility for access to classified information shall apply to eligibility to hold any sensitive position regardless of whether that sensitive position requires access to classified information, subject to the Security Executive Agent issuing implementing or clarifying guidance regarding requirements for sensitive positions. Nothing in this order shall supersede, impede, or otherwise affect the remainder of Executive Order 12968 of August 2, 1995, as amended.
(d) Nothing in this order shall be construed to impair or otherwise affect the:
(i) authority granted by law to a department or agency, or the head thereof; or
(ii) functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(e) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(f) Existing delegations of authority made pursuant to Executive Order 13381 of June 27, 2005, as amended, to any agency relating to granting eligibility for access to classified information shall remain in effect, subject to the exercise of authorities pursuant to this order to revise or revoke such delegation.
(g) Existing delegations of authority made by the Office of Personnel Management to any agency relating to suitability or fitness shall remain in effect, subject to the exercise of authorities to revise or revoke such delegations.
(h) If any provision of this order or the application of such provision is held to be invalid, the remainder of this order shall not be affected.
(i) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.


Ex. Ord. No. 13526. Classified National Security Information
Ex. Ord. No. 13526, Dec. 29, 2009, 75 F.R. 707, 1013, provided:
This order prescribes a uniform system for classifying, safeguarding, and declassifying national security information, including information relating to defense against transnational terrorism. Our democratic principles require that the American people be informed of the activities of their Government. Also, our Nation’s progress depends on the free flow of information both within the Government and to the American people. Nevertheless, throughout our history, the national defense has required that certain information be maintained in confidence in order to protect our citizens, our democratic institutions, our homeland security, and our interactions with foreign nations. Protecting information critical to our Nation’s security and demonstrating our commitment to open Government through accurate and accountable application of classification standards and routine, secure, and effective declassification are equally important priorities.
NOW, THEREFORE, I, BARACK OBAMA, by the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:


PART 1—Original Classification
Section 1.1. Classification Standards. (a) Information may be originally classified under the terms of this order only if all of the following conditions are met:
(1) an original classification authority is classifying the information;
(2) the information is owned by, produced by or for, or is under the control of the United States Government;
(3) the information falls within one or more of the categories of information listed in section 1.4 of this order; and
(4) the original classification authority determines that the unauthorized disclosure of the information reasonably could be expected to result in damage to the national security, which includes defense against transnational terrorism, and the original classification authority is able to identify or describe the damage.
(b) If there is significant doubt about the need to classify information, it shall not be classified. This provision does not:
(1) amplify or modify the substantive criteria or procedures for classification; or
(2) create any substantive or procedural rights subject to judicial review.
(c) Classified information shall not be declassified automatically as a result of any unauthorized disclosure of identical or similar information.
(d) The unauthorized disclosure of foreign government information is presumed to cause damage to the national security.
Sec. 1.2. Classification Levels. (a) Information may be classified at one of the following three levels:
(1) “Top Secret” shall be applied to information, the unauthorized disclosure of which reasonably could be expected to cause exceptionally grave damage to the national security that the original classification authority is able to identify or describe.
(2) “Secret” shall be applied to information, the unauthorized disclosure of which reasonably could be expected to cause serious damage to the national security that the original classification authority is able to identify or describe.
(3) “Confidential” shall be applied to information, the unauthorized disclosure of which reasonably could be expected to cause damage to the national security that the original classification authority is able to identify or describe.
(b) Except as otherwise provided by statute, no other terms shall be used to identify United States classified information.
(c) If there is significant doubt about the appropriate level of classification, it shall be classified at the lower level.
Sec. 1.3. Classification Authority. (a) The authority to classify information originally may be exercised only by:
(1) the President and the Vice President;
(2) agency heads and officials designated by the President; and
(3) United States Government officials delegated this authority pursuant to paragraph (c) of this section.
(b) Officials authorized to classify information at a specified level are also authorized to classify information at a lower level.
(c) Delegation of original classification authority.
(1) Delegations of original classification authority shall be limited to the minimum required to administer this order. Agency heads are responsible for ensuring that designated subordinate officials have a demonstrable and continuing need to exercise this authority.
(2) “Top Secret” original classification authority may be delegated only by the President, the Vice President, or an agency head or official designated pursuant to paragraph (a)(2) of this section.
(3) “Secret” or “Confidential” original classification authority may be delegated only by the President, the Vice President, an agency head or official designated pursuant to paragraph (a)(2) of this section, or the senior agency official designated under section 5.4(d) of this order, provided that official has been delegated “Top Secret” original classification authority by the agency head.
(4) Each delegation of original classification authority shall be in writing and the authority shall not be redelegated except as provided in this order. Each delegation shall identify the official by name or position.
(5) Delegations of original classification authority shall be reported or made available by name or position to the Director of the Information Security Oversight Office.
(d) All original classification authorities must receive training in proper classification (including the avoidance of over-classification) and declassification as provided in this order and its implementing directives at least once a calendar year. Such training must include instruction on the proper safeguarding of classified information and on the sanctions in section 5.5 of this order that may be brought against an individual who fails to classify information properly or protect classified information from unauthorized disclosure. Original classification authorities who do not receive such mandatory training at least once within a calendar year shall have their classification authority suspended by the agency head or the senior agency official designated under section 5.4(d) of this order until such training has taken place. A waiver may be granted by the agency head, the deputy agency head, or the senior agency official if an individual is unable to receive such training due to unavoidable circumstances. Whenever a waiver is granted, the individual shall receive such training as soon as practicable.
(e) Exceptional cases. When an employee, government contractor, licensee, certificate holder, or grantee of an agency who does not have original classification authority originates information believed by that person to require classification, the information shall be protected in a manner consistent with this order and its implementing directives. The information shall be transmitted promptly as provided under this order or its implementing directives to the agency that has appropriate subject matter interest and classification authority with respect to this information. That agency shall decide within 30 days whether to classify this information.
Sec. 1.4. Classification Categories. Information shall not be considered for classification unless its unauthorized disclosure could reasonably be expected to cause identifiable or describable damage to the national security in accordance with section 1.2 of this order, and it pertains to one or more of the following:
(a) military plans, weapons systems, or operations;
(b) foreign government information;
(c) intelligence activities (including covert action), intelligence sources or methods, or cryptology;
(d) foreign relations or foreign activities of the United States, including confidential sources;
(e) scientific, technological, or economic matters relating to the national security;
(f) United States Government programs for safeguarding nuclear materials or facilities;
(g) vulnerabilities or capabilities of systems, installations, infrastructures, projects, plans, or protection services relating to the national security; or (h) the development, production, or use of weapons of mass destruction.
Sec. 1.5. Duration of Classification. (a) At the time of original classification, the original classification authority shall establish a specific date or event for declassification based on the duration of the national security sensitivity of the information. Upon reaching the date or event, the information shall be automatically declassified. Except for information that should clearly and demonstrably be expected to reveal the identity of a confidential human source or a human intelligence source or key design concepts of weapons of mass destruction, the date or event shall not exceed the time frame established in paragraph (b) of this section.
(b) If the original classification authority cannot determine an earlier specific date or event for declassification, information shall be marked for declassification 10 years from the date of the original decision, unless the original classification authority otherwise determines that the sensitivity of the information requires that it be marked for declassification for up to 25 years from the date of the original decision.
(c) An original classification authority may extend the duration of classification up to 25 years from the date of origin of the document, change the level of classification, or reclassify specific information only when the standards and procedures for classifying information under this order are followed.
(d) No information may remain classified indefinitely. Information marked for an indefinite duration of classification under predecessor orders, for example, marked as “Originating Agency’s Determination Required,” or classified information that contains incomplete declassification instructions or lacks declassification instructions shall be declassified in accordance with part 3 of this order.
Sec. 1.6. Identification and Markings. (a) At the time of original classification, the following shall be indicated in a manner that is immediately apparent:
(1) one of the three classification levels defined in section 1.2 of this order;
(2) the identity, by name and position, or by personal identifier, of the original classification authority;
(3) the agency and office of origin, if not otherwise evident;
(4) declassification instructions, which shall indicate one of the following:
(A) the date or event for declassification, as prescribed in section 1.5(a);
(B) the date that is 10 years from the date of original classification, as prescribed in section 1.5(b);
(C) the date that is up to 25 years from the date of original classification, as prescribed in section 1.5(b); or
(D) in the case of information that should clearly and demonstrably be expected to reveal the identity of a confidential human source or a human intelligence source or key design concepts of weapons of mass destruction, the marking prescribed in implementing directives issued pursuant to this order; and
(5) a concise reason for classification that, at a minimum, cites the applicable classification categories in section 1.4 of this order.
(b) Specific information required in paragraph (a) of this section may be excluded if it would reveal additional classified information.
(c) With respect to each classified document, the agency originating the document shall, by marking or other means, indicate which portions are classified, with the applicable classification level, and which portions are unclassified. In accordance with standards prescribed in directives issued under this order, the Director of the Information Security Oversight Office may grant and revoke temporary waivers of this requirement. The Director shall revoke any waiver upon a finding of abuse.
(d) Markings or other indicia implementing the provisions of this order, including abbreviations and requirements to safeguard classified working papers, shall conform to the standards prescribed in implementing directives issued pursuant to this order.
(e) Foreign government information shall retain its original classification markings or shall be assigned a U.S. classification that provides a degree of protection at least equivalent to that required by the entity that furnished the information. Foreign government information retaining its original classification markings need not be assigned a U.S. classification marking provided that the responsible agency determines that the foreign government markings are adequate to meet the purposes served by U.S. classification markings.
(f) Information assigned a level of classification under this or predecessor orders shall be considered as classified at that level of classification despite the omission of other required markings. Whenever such information is used in the derivative classification process or is reviewed for possible declassification, holders of such information shall coordinate with an appropriate classification authority for the application of omitted markings.
(g) The classification authority shall, whenever practicable, use a classified addendum whenever classified information constitutes a small portion of an otherwise unclassified document or prepare a product to allow for dissemination at the lowest level of classification possible or in unclassified form.
(h) Prior to public release, all declassified records shall be appropriately marked to reflect their declassification.
Sec. 1.7. Classification Prohibitions and Limitations. (a) In no case shall information be classified, continue to be maintained as classified, or fail to be declassified in order to:
(1) conceal violations of law, inefficiency, or administrative error;
(2) prevent embarrassment to a person, organization, or agency;
(3) restrain competition; or
(4) prevent or delay the release of information that does not require protection in the interest of the national security.
(b) Basic scientific research information not clearly related to the national security shall not be classified.
(c) Information may not be reclassified after declassification and release to the public under proper authority unless:
(1) the reclassification is personally approved in writing by the agency head based on a document-by-document determination by the agency that reclassification is required to prevent significant and demonstrable damage to the national security;
(2) the information may be reasonably recovered without bringing undue attention to the information;
(3) the reclassification action is reported promptly to the Assistant to the President for National Security Affairs (National Security Advisor) and the Director of the Information Security Oversight Office; and
(4) for documents in the physical and legal custody of the National Archives and Records Administration (National Archives) that have been available for public use, the agency head has, after making the determinations required by this paragraph, notified the Archivist of the United States (Archivist), who shall suspend public access pending approval of the reclassification action by the Director of the Information Security Oversight Office. Any such decision by the Director may be appealed by the agency head to the President through the National Security Advisor. Public access shall remain suspended pending a prompt decision on the appeal.
(d) Information that has not previously been disclosed to the public under proper authority may be classified or reclassified after an agency has received a request for it under the Freedom of Information Act (5 U.S.C. 552), the Presidential Records Act, 44 U.S.C. 2204(c)(1), the Privacy Act of 1974 (5 U.S.C. 552a), or the mandatory review provisions of section 3.5 of this order only if such classification meets the requirements of this order and is accomplished on a document-by-document basis with the personal participation or under the direction of the agency head, the deputy agency head, or the senior agency official designated under section 5.4 of this order. The requirements in this paragraph also apply to those situations in which information has been declassified in accordance with a specific date or event determined by an original classification authority in accordance with section 1.5 of this order.
(e) Compilations of items of information that are individually unclassified may be classified if the compiled information reveals an additional association or relationship that:
(1) meets the standards for classification under this order; and
(2) is not otherwise revealed in the individual items of information.
Sec. 1.8. Classification Challenges. (a) Authorized holders of information who, in good faith, believe that its classification status is improper are encouraged and expected to challenge the classification status of the information in accordance with agency procedures established under paragraph (b) of this section.
(b) In accordance with implementing directives issued pursuant to this order, an agency head or senior agency official shall establish procedures under which authorized holders of information, including authorized holders outside the classifying agency, are encouraged and expected to challenge the classification of information that they believe is improperly classified or unclassified. These procedures shall ensure that:
(1) individuals are not subject to retribution for bringing such actions;
(2) an opportunity is provided for review by an impartial official or panel; and
(3) individuals are advised of their right to appeal agency decisions to the Interagency Security Classification Appeals Panel (Panel) established by section 5.3 of this order.
(c) Documents required to be submitted for prepublication review or other administrative process pursuant to an approved nondisclosure agreement are not covered by this section.
Sec. 1.9. Fundamental Classification Guidance Review. (a) Agency heads shall complete on a periodic basis a comprehensive review of the agency’s classification guidance, particularly classification guides, to ensure the guidance reflects current circumstances and to identify classified information that no longer requires protection and can be declassified. The initial fundamental classification guidance review shall be completed within 2 years of the effective date of this order.
(b) The classification guidance review shall include an evaluation of classified information to determine if it meets the standards for classification under section 1.4 of this order, taking into account an up-to-date assessment of likely damage as described under section 1.2 of this order.
(c) The classification guidance review shall include original classification authorities and agency subject matter experts to ensure a broad range of perspectives.
(d) Agency heads shall provide a report summarizing the results of the classification guidance review to the Director of the Information Security Oversight Office and shall release an unclassified version of this report to the public.


PART 2—Derivative Classification
Sec. 2.1. Use of Derivative Classification. (a) Persons who reproduce, extract, or summarize classified information, or who apply classification markings derived from source material or as directed by a classification guide, need not possess original classification authority.
(b) Persons who apply derivative classification markings shall:
(1) be identified by name and position, or by personal identifier, in a manner that is immediately apparent for each derivative classification action;
(2) observe and respect original classification decisions; and
(3) carry forward to any newly created documents the pertinent classification markings. For information derivatively classified based on multiple sources, the derivative classifier shall carry forward:
(A) the date or event for declassification that corresponds to the longest period of classification among the sources, or the marking established pursuant to section 1.6(a)(4)(D) of this order; and
(B) a listing of the source materials.
(c) Derivative classifiers shall, whenever practicable, use a classified addendum whenever classified information constitutes a small portion of an otherwise unclassified document or prepare a product to allow for dissemination at the lowest level of classification possible or in unclassified form.
(d) Persons who apply derivative classification markings shall receive training in the proper application of the derivative classification principles of the order, with an emphasis on avoiding over-classification, at least once every 2 years. Derivative classifiers who do not receive such training at least once every 2 years shall have their authority to apply derivative classification markings suspended until they have received such training. A waiver may be granted by the agency head, the deputy agency head, or the senior agency official if an individual is unable to receive such training due to unavoidable circumstances. Whenever a waiver is granted, the individual shall receive such training as soon as practicable.
Sec. 2.2. Classification Guides. (a) Agencies with original classification authority shall prepare classification guides to facilitate the proper and uniform derivative classification of information. These guides shall conform to standards contained in directives issued under this order.
(b) Each guide shall be approved personally and in writing by an official who:
(1) has program or supervisory responsibility over the information or is the senior agency official; and
(2) is authorized to classify information originally at the highest level of classification prescribed in the guide.
(c) Agencies shall establish procedures to ensure that classification guides are reviewed and updated as provided in directives issued under this order.
(d) Agencies shall incorporate original classification decisions into classification guides on a timely basis and in accordance with directives issued under this order.
(e) Agencies may incorporate exemptions from automatic declassification approved pursuant to section 3.3(j) of this order into classification guides, provided that the Panel is notified of the intent to take such action for specific information in advance of approval and the information remains in active use.
(f) The duration of classification of a document classified by a derivative classifier using a classification guide shall not exceed 25 years from the date of the origin of the document, except for:
(1) information that should clearly and demonstrably be expected to reveal the identity of a confidential human source or a human intelligence source or key design concepts of weapons of mass destruction; and
(2) specific information incorporated into classification guides in accordance with section 2.2(e) of this order.


PART 3—Declassification and Downgrading
Sec. 3.1. Authority for Declassification. (a) Information shall be declassified as soon as it no longer meets the standards for classification under this order.
(b) Information shall be declassified or downgraded by:
(1) the official who authorized the original classification, if that official is still serving in the same position and has original classification authority;
(2) the originator’s current successor in function, if that individual has original classification authority;
(3) a supervisory official of either the originator or his or her successor in function, if the supervisory official has original classification authority; or (4) officials delegated declassification authority in writing by the agency head or the senior agency official of the originating agency.
(c) The Director of National Intelligence (or, if delegated by the Director of National Intelligence, the Principal Deputy Director of National Intelligence) may, with respect to the Intelligence Community, after consultation with the head of the originating Intelligence Community element or department, declassify, downgrade, or direct the declassification or downgrading of information or intelligence relating to intelligence sources, methods, or activities.
(d) It is presumed that information that continues to meet the classification requirements under this order requires continued protection. In some exceptional cases, however, the need to protect such information may be outweighed by the public interest in disclosure of the information, and in these cases the information should be declassified. When such questions arise, they shall be referred to the agency head or the senior agency official. That official will determine, as an exercise of discretion, whether the public interest in disclosure outweighs the damage to the national security that might reasonably be expected from disclosure. This provision does not:
(1) amplify or modify the substantive criteria or procedures for classification; or
(2) create any substantive or procedural rights subject to judicial review.
(e) If the Director of the Information Security Oversight Office determines that information is classified in violation of this order, the Director may require the information to be declassified by the agency that originated the classification. Any such decision by the Director may be appealed to the President through the National Security Advisor. The information shall remain classified pending a prompt decision on the appeal.
(f) The provisions of this section shall also apply to agencies that, under the terms of this order, do not have original classification authority, but had such authority under predecessor orders.
(g) No information may be excluded from declassification under section 3.3 of this order based solely on the type of document or record in which it is found. Rather, the classified information must be considered on the basis of its content.
(h) Classified nonrecord materials, including artifacts, shall be declassified as soon as they no longer meet the standards for classification under this order.
(i) When making decisions under sections 3.3, 3.4, and 3.5 of this order, agencies shall consider the final decisions of the Panel.
Sec. 3.2. Transferred Records.
(a) In the case of classified records transferred in conjunction with a transfer of functions, and not merely for storage purposes, the receiving agency shall be deemed to be the originating agency for purposes of this order.
(b) In the case of classified records that are not officially transferred as described in paragraph (a) of this section, but that originated in an agency that has ceased to exist and for which there is no successor agency, each agency in possession of such records shall be deemed to be the originating agency for purposes of this order. Such records may be declassified or downgraded by the agency in possession of the records after consultation with any other agency that has an interest in the subject matter of the records.
(c) Classified records accessioned into the National Archives shall be declassified or downgraded by the Archivist in accordance with this order, the directives issued pursuant to this order, agency declassification guides, and any existing procedural agreement between the Archivist and the relevant agency head.
(d) The originating agency shall take all reasonable steps to declassify classified information contained in records determined to have permanent historical value before they are accessioned into the National Archives. However, the Archivist may require that classified records be accessioned into the National Archives when necessary to comply with the provisions of the Federal Records Act. This provision does not apply to records transferred to the Archivist pursuant to section 2203 of title 44, United States Code, or records for which the National Archives serves as the custodian of the records of an agency or organization that has gone out of existence.
(e) To the extent practicable, agencies shall adopt a system of records management that will facilitate the public release of documents at the time such documents are declassified pursuant to the provisions for automatic declassification in section 3.3 of this order.
Sec. 3.3 Automatic Declassification.
(a) Subject to paragraphs (b)–(d) and (g)–(j) of this section, all classified records that (1) are more than 25 years old and (2) have been determined to have permanent historical value under title 44, United States Code, shall be automatically declassified whether or not the records have been reviewed. All classified records shall be automatically declassified on December 31 of the year that is 25 years from the date of origin, except as provided in paragraphs (b)–(d) and (g)–(j) of this section. If the date of origin of an individual record cannot be readily determined, the date of original classification shall be used instead.
(b) An agency head may exempt from automatic declassification under paragraph (a) of this section specific information, the release of which should clearly and demonstrably be expected to:
(1) reveal the identity of a confidential human source, a human intelligence source, a relationship with an intelligence or security service of a foreign government or international organization, or a nonhuman intelligence source; or impair the effectiveness of an intelligence method currently in use, available for use, or under development;
(2) reveal information that would assist in the development, production, or use of weapons of mass destruction;
(3) reveal information that would impair U.S. cryptologic systems or activities;
(4) reveal information that would impair the application of state-of-the-art technology within a U.S. weapon system;
(5) reveal formally named or numbered U.S. military war plans that remain in effect, or reveal operational or tactical elements of prior plans that are contained in such active plans;
(6) reveal information, including foreign government information, that would cause serious harm to relations between the United States and a foreign government, or to ongoing diplomatic activities of the United States;
(7) reveal information that would impair the current ability of United States Government officials to protect the President, Vice President, and other protectees for whom protection services, in the interest of the national security, are authorized;
(8) reveal information that would seriously impair current national security emergency preparedness plans or reveal current vulnerabilities of systems, installations, or infrastructures relating to the national security; or
(9) violate a statute, treaty, or international agreement that does not permit the automatic or unilateral declassification of information at 25 years.
(c)(1) An agency head shall notify the Panel of any specific file series of records for which a review or assessment has determined that the information within that file series almost invariably falls within one or more of the exemption categories listed in paragraph (b) of this section and that the agency proposes to exempt from automatic declassification at 25 years.
(2) The notification shall include:
(A) a description of the file series;
(B) an explanation of why the information within the file series is almost invariably exempt from automatic declassification and why the information must remain classified for a longer period of time; and
(C) except when the information within the file series almost invariably identifies a confidential human source or a human intelligence source or key design concepts of weapons of mass destruction, a specific date or event for declassification of the information, not to exceed December 31 of the year that is 50 years from the date of origin of the records.
(3) The Panel may direct the agency not to exempt a designated file series or to declassify the information within that series at an earlier date than recommended. The agency head may appeal such a decision to the President through the National Security Advisor.
(4) File series exemptions approved by the President prior to December 31, 2008, shall remain valid without any additional agency action pending Panel review by the later of December 31, 2010, or December 31 of the year that is 10 years from the date of previous approval.
(d) The following provisions shall apply to the onset of automatic declassification:
(1) Classified records within an integral file block, as defined in this order, that are otherwise subject to automatic declassification under this section shall not be automatically declassified until December 31 of the year that is 25 years from the date of the most recent record within the file block.
(2) After consultation with the Director of the National Declassification Center (the Center) established by section 3.7 of this order and before the records are subject to automatic declassification, an agency head or senior agency official may delay automatic declassification for up to five additional years for classified information contained in media that make a review for possible declassification exemptions more difficult or costly.
(3) Other than for records that are properly exempted from automatic declassification, records containing classified information that originated with other agencies or the disclosure of which would affect the interests or activities of other agencies with respect to the classified information and could reasonably be expected to fall under one or more of the exemptions in paragraph (b) of this section shall be identified prior to the onset of automatic declassification for later referral to those agencies.
(A) The information of concern shall be referred by the Center established by section 3.7 of this order, or by the centralized facilities referred to in section 3.7(e) of this order, in a prioritized and scheduled manner determined by the Center.
(B) If an agency fails to provide a final determination on a referral made by the Center within 1 year of referral, or by the centralized facilities referred to in section 3.7(e) of this order within 3 years of referral, its equities in the referred records shall be automatically declassified.
(C) If any disagreement arises between affected agencies and the Center regarding the referral review period, the Director of the Information Security Oversight Office shall determine the appropriate period of review of referred records.
(D) Referrals identified prior to the establishment of the Center by section 3.7 of this order shall be subject to automatic declassification only in accordance with subparagraphs (d)(3)(A)–(C) of this section.
(4) After consultation with the Director of the Information Security Oversight Office, an agency head may delay automatic declassification for up to 3 years from the date of discovery of classified records that were inadvertently not reviewed prior to the effective date of automatic declassification.
(e) Information exempted from automatic declassification under this section shall remain subject to the mandatory and systematic declassification review provisions of this order.
(f) The Secretary of State shall determine when the United States should commence negotiations with the appropriate officials of a foreign government or international organization of governments to modify any treaty or international agreement that requires the classification of information contained in records affected by this section for a period longer than 25 years from the date of its creation, unless the treaty or international agreement pertains to information that may otherwise remain classified beyond 25 years under this section.
(g) The Secretary of Energy shall determine when information concerning foreign nuclear programs that was removed from the Restricted Data category in order to carry out provisions of the National Security Act of 1947, as amended, may be declassified. Unless otherwise determined, such information shall be declassified when comparable information concerning the United States nuclear program is declassified.
(h) Not later than 3 years from the effective date of this order, all records exempted from automatic declassification under paragraphs (b) and (c) of this section shall be automatically declassified on December 31 of a year that is no more than 50 years from the date of origin, subject to the following:
(1) Records that contain information the release of which should clearly and demonstrably be expected to reveal the following are exempt from automatic declassification at 50 years:
(A) the identity of a confidential human source or a human intelligence source; or
(B) key design concepts of weapons of mass destruction.
(2) In extraordinary cases, agency heads may, within 5 years of the onset of automatic declassification, propose to exempt additional specific information from declassification at 50 years.
(3) Records exempted from automatic declassification under this paragraph shall be automatically declassified on December 31 of a year that is no more than 75 years from the date of origin unless an agency head, within 5 years of that date, proposes to exempt specific information from declassification at 75 years and the proposal is formally approved by the Panel.
(i) Specific records exempted from automatic declassification prior to the establishment of the Center described in section 3.7 of this order shall be subject to the provisions of paragraph (h) of this section in a scheduled and prioritized manner determined by the Center.
(j) At least 1 year before information is subject to automatic declassification under this section, an agency head or senior agency official shall notify the Director of the Information Security Oversight Office, serving as Executive Secretary of the Panel, of any specific information that the agency proposes to exempt from automatic declassification under paragraphs (b) and (h) of this section.
(1) The notification shall include:
(A) a detailed description of the information, either by reference to information in specific records or in the form of a declassification guide;
(B) an explanation of why the information should be exempt from automatic declassification and must remain classified for a longer period of time; and
(C) a specific date or a specific and independently verifiable event for automatic declassification of specific records that contain the information proposed for exemption.
(2) The Panel may direct the agency not to exempt the information or to declassify it at an earlier date than recommended. An agency head may appeal such a decision to the President through the National Security Advisor. The information will remain classified while such an appeal is pending.
(k) For information in a file series of records determined not to have permanent historical value, the duration of classification beyond 25 years shall be the same as the disposition (destruction) date of those records in each Agency Records Control Schedule or General Records Schedule, although the duration of classification shall be extended if the record has been retained for business reasons beyond the scheduled disposition date.
Sec. 3.4. Systematic Declassification Review.
(a) Each agency that has originated classified information under this order or its predecessors shall establish and conduct a program for systematic declassification review for records of permanent historical value exempted from automatic declassification under section 3.3 of this order. Agencies shall prioritize their review of such records in accordance with priorities established by the Center.
(b) The Archivist shall conduct a systematic declassification review program for classified records:
(1) accessioned into the National Archives; (2) transferred to the Archivist pursuant to 44 U.S.C. 2203; and (3) for which the National Archives serves as the custodian for an agency or organization that has gone out of existence.
Sec. 3.5. Mandatory Declassification Review.
(a) Except as provided in paragraph (b) of this section, all information classified under this order or predecessor orders shall be subject to a review for declassification by the originating agency if:
(1) the request for a review describes the document or material containing the information with sufficient specificity to enable the agency to locate it with a reasonable amount of effort;
(2) the document or material containing the information responsive to the request is not contained within an operational file exempted from search and review, publication, and disclosure under 5 U.S.C. 552 in accordance with law; and
(3) the information is not the subject of pending litigation.
(b) Information originated by the incumbent President or the incumbent Vice President; the incumbent President’s White House Staff or the incumbent Vice President’s Staff; committees, commissions, or boards appointed by the incumbent President; or other entities within the Executive Office of the President that solely advise and assist the incumbent President is exempted from the provisions of paragraph (a) of this section. However, the Archivist shall have the authority to review, downgrade, and declassify papers or records of former Presidents and Vice Presidents under the control of the Archivist pursuant to 44 U.S.C. 2107, 2111, 2111 note, or 2203. Review procedures developed by the Archivist shall provide for consultation with agencies having primary subject matter interest and shall be consistent with the provisions of applicable laws or lawful agreements that pertain to the respective Presidential papers or records. Agencies with primary subject matter interest shall be notified promptly of the Archivist’s decision. Any final decision by the Archivist may be appealed by the requester or an agency to the Panel. The information shall remain classified pending a prompt decision on the appeal.
(c) Agencies conducting a mandatory review for declassification shall declassify information that no longer meets the standards for classification under this order. They shall release this information unless withholding is otherwise authorized and warranted under applicable law.
(d) If an agency has reviewed the requested information for declassification within the past 2 years, the agency need not conduct another review and may instead inform the requester of this fact and the prior review decision and advise the requester of appeal rights provided under subsection (e) of this section.
(e) In accordance with directives issued pursuant to this order, agency heads shall develop procedures to process requests for the mandatory review of classified information. These procedures shall apply to information classified under this or predecessor orders. They also shall provide a means for administratively appealing a denial of a mandatory review request, and for notifying the requester of the right to appeal a final agency decision to the Panel.
(f) After consultation with affected agencies, the Secretary of Defense shall develop special procedures for the review of cryptologic information; the Director of National Intelligence shall develop special procedures for the review of information pertaining to intelligence sources, methods, and activities; and the Archivist shall develop special procedures for the review of information accessioned into the National Archives.
(g) Documents required to be submitted for prepublication review or other administrative process pursuant to an approved nondisclosure agreement are not covered by this section.
(h) This section shall not apply to any request for a review made to an element of the Intelligence Community that is made by a person other than an individual as that term is defined by 5 U.S.C. 552a(a)(2), or by a foreign government entity or any representative thereof.
Sec. 3.6. Processing Requests and Reviews. Notwithstanding section 4.1(i) of this order, in response to a request for information under the Freedom of Information Act, the Presidential Records Act, the Privacy Act of 1974, or the mandatory review provisions of this order:
(a) An agency may refuse to confirm or deny the existence or nonexistence of requested records whenever the fact of their existence or nonexistence is itself classified under this order or its predecessors.
(b) When an agency receives any request for documents in its custody that contain classified information that originated with other agencies or the disclosure of which would affect the interests or activities of other agencies with respect to the classified information, or identifies such documents in the process of implementing sections 3.3 or 3.4 of this order, it shall refer copies of any request and the pertinent documents to the originating agency for processing and may, after consultation with the originating agency, inform any requester of the referral unless such association is itself classified under this order or its predecessors. In cases in which the originating agency determines in writing that a response under paragraph (a) of this section is required, the referring agency shall respond to the requester in accordance with that paragraph.
(c) Agencies may extend the classification of information in records determined not to have permanent historical value or nonrecord materials, including artifacts, beyond the time frames established in sections 1.5(b) and 2.2(f) of this order, provided:
(1) the specific information has been approved pursuant to section 3.3(j) of this order for exemption from automatic declassification; and
(2) the extension does not exceed the date established in section 3.3(j) of this order.
Sec. 3.7. National Declassification Center. (a) There is established within the National Archives a National Declassification Center to streamline declassification processes, facilitate quality-assurance measures, and implement standardized training regarding the declassification of records determined to have permanent historical value. There shall be a Director of the Center who shall be appointed or removed by the Archivist in consultation with the Secretaries of State, Defense, Energy, and Homeland Security, the Attorney General, and the Director of National Intelligence.
(b) Under the administration of the Director, the Center shall coordinate:
(1) timely and appropriate processing of referrals in accordance with section 3.3(d)(3) of this order for accessioned Federal records and transferred presidential records.
(2) general interagency declassification activities necessary to fulfill the requirements of sections 3.3 and 3.4 of this order;
(3) the exchange among agencies of detailed declassification guidance to enable the referral of records in accordance with section 3.3(d)(3) of this order;
(4) the development of effective, transparent, and standard declassification work processes, training, and quality assurance measures;
(5) the development of solutions to declassification challenges posed by electronic records, special media, and emerging technologies;
(6) the linkage and effective utilization of existing agency databases and the use of new technologies to document and make public declassification review decisions and support declassification activities under the purview of the Center; and
(7) storage and related services, on a reimbursable basis, for Federal records containing classified national security information.
(c) Agency heads shall fully cooperate with the Archivist in the activities of the Center and shall:
(1) provide the Director with adequate and current declassification guidance to enable the referral of records in accordance with section 3.3(d)(3) of this order; and
(2) upon request of the Archivist, assign agency personnel to the Center who shall be delegated authority by the agency head to review and exempt or declassify information originated by their agency contained in records accessioned into the National Archives, after consultation with subject-matter experts as necessary.
(d) The Archivist, in consultation with representatives of the participants in the Center and after input from the general public, shall develop priorities for declassification activities under the purview of the Center that take into account the degree of researcher interest and the likelihood of declassification.
(e) Agency heads may establish such centralized facilities and internal operations to conduct internal declassification reviews as appropriate to achieve optimized records management and declassification business processes. Once established, all referral processing of accessioned records shall take place at the Center, and such agency facilities and operations shall be coordinated with the Center to ensure the maximum degree of consistency in policies and procedures that relate to records determined to have permanent historical value.
(f) Agency heads may exempt from automatic declassification or continue the classification of their own originally classified information under section 3.3(a) of this order except that in the case of the Director of National Intelligence, the Director shall also retain such authority with respect to the Intelligence Community.
(g) The Archivist shall, in consultation with the Secretaries of State, Defense, Energy, and Homeland Security, the Attorney General, the Director of National Intelligence, the Director of the Central Intelligence Agency, and the Director of the Information Security Oversight Office, provide the National Security Advisor with a detailed concept of operations for the Center and a proposed implementing directive under section 5.1 of this order that reflects the coordinated views of the aforementioned agencies.


PART 4—Safeguarding
Sec. 4.1. General Restrictions on Access.
(a) A person may have access to classified information provided that:
(1) a favorable determination of eligibility for access has been made by an agency head or the agency head’s designee;
(2) the person has signed an approved nondisclosure agreement; and
(3) the person has a need-to-know the information.
(b) Every person who has met the standards for access to classified information in paragraph (a) of this section shall receive contemporaneous training on the proper safeguarding of classified information and on the criminal, civil, and administrative sanctions that may be imposed on an individual who fails to protect classified information from unauthorized disclosure.
(c) An official or employee leaving agency service may not remove classified information from the agency’s control or direct that information be declassified in order to remove it from agency control.
(d) Classified information may not be removed from official premises without proper authorization.
(e) Persons authorized to disseminate classified information outside the executive branch shall ensure the protection of the information in a manner equivalent to that provided within the executive branch.
(f) Consistent with law, executive orders, directives, and regulations, an agency head or senior agency official or, with respect to the Intelligence Community, the Director of National Intelligence, shall establish uniform procedures to ensure that automated information systems, including networks and telecommunications systems, that collect, create, communicate, compute, disseminate, process, or store classified information:
(1) prevent access by unauthorized persons;
(2) ensure the integrity of the information; and
(3) to the maximum extent practicable, use:
(A) common information technology standards, protocols, and interfaces that maximize the availability of, and access to, the information in a form and manner that facilitates its authorized use; and
(B) standardized electronic formats to maximize the accessibility of information to persons who meet the criteria set forth in section 4.1(a) of this order.
(g) Consistent with law, executive orders, directives, and regulations, each agency head or senior agency official, or with respect to the Intelligence Community, the Director of National Intelligence, shall establish controls to ensure that classified information is used, processed, stored, reproduced, transmitted, and destroyed under conditions that provide adequate protection and prevent access by unauthorized persons.
(h) Consistent with directives issued pursuant to this order, an agency shall safeguard foreign government information under standards that provide a degree of protection at least equivalent to that required by the government or international organization of governments that furnished the information. When adequate to achieve equivalency, these standards may be less restrictive than the safeguarding standards that ordinarily apply to U.S. “Confidential” information, including modified handling and transmission and allowing access to individuals with a need-to-know who have not otherwise been cleared for access to classified information or executed an approved nondisclosure agreement.
(i)(1) Classified information originating in one agency may be disseminated to another agency or U.S. entity by any agency to which it has been made available without the consent of the originating agency, as long as the criteria for access under section 4.1(a) of this order are met, unless the originating agency has determined that prior authorization is required for such dissemination and has marked or indicated such requirement on the medium containing the classified information in accordance with implementing directives issued pursuant to this order.
(2) Classified information originating in one agency may be disseminated by any other agency to which it has been made available to a foreign government in accordance with statute, this order, directives implementing this order, direction of the President, or with the consent of the originating agency. For the purposes of this section, “foreign government” includes any element of a foreign government, or an international organization of governments, or any element thereof.
(3) Documents created prior to the effective date of this order shall not be disseminated outside any other agency to which they have been made available without the consent of the originating agency. An agency head or senior agency official may waive this requirement for specific information that originated within that agency.
(4) For purposes of this section, the Department of Defense shall be considered one agency, except that any dissemination of information regarding intelligence sources, methods, or activities shall be consistent with directives issued pursuant to section 6.2(b) of this order.
(5) Prior consent of the originating agency is not required when referring records for declassification review that contain information originating in more than one agency.
Sec. 4.2 Distribution Controls.
(a) The head of each agency shall establish procedures in accordance with applicable law and consistent with directives issued pursuant to this order to ensure that classified information is accessible to the maximum extent possible by individuals who meet the criteria set forth in section 4.1(a) of this order.
(b) In an emergency, when necessary to respond to an imminent threat to life or in defense of the homeland, the agency head or any designee may authorize the disclosure of classified information (including information marked pursuant to section 4.1(i)(1) of this order) to an individual or individuals who are otherwise not eligible for access. Such actions shall be taken only in accordance with directives implementing this order and any procedure issued by agencies governing the classified information, which shall be designed to minimize the classified information that is disclosed under these circumstances and the number of individuals who receive it. Information disclosed under this provision or implementing directives and procedures shall not be deemed declassified as a result of such disclosure or subsequent use by a recipient. Such disclosures shall be reported promptly to the originator of the classified information. For purposes of this section, the Director of National Intelligence may issue an implementing directive governing the emergency disclosure of classified intelligence information.
(c) Each agency shall update, at least annually, the automatic, routine, or recurring distribution mechanism for classified information that it distributes. Recipients shall cooperate fully with distributors who are updating distribution lists and shall notify distributors whenever a relevant change in status occurs.
Sec. 4.3. Special Access Programs. (a) Establishment of special access programs. Unless otherwise authorized by the President, only the Secretaries of State, Defense, Energy, and Homeland Security, the Attorney General, and the Director of National Intelligence, or the principal deputy of each, may create a special access program. For special access programs pertaining to intelligence sources, methods, and activities (but not including military operational, strategic, and tactical programs), this function shall be exercised by the Director of National Intelligence. These officials shall keep the number of these programs at an absolute minimum, and shall establish them only when the program is required by statute or upon a specific finding that:
(1) the vulnerability of, or threat to, specific information is exceptional; and
(2) the normal criteria for determining eligibility for access applicable to information classified at the same level are not deemed sufficient to protect the information from unauthorized disclosure.
(b) Requirements and limitations.
(1) Special access programs shall be limited to programs in which the number of persons who ordinarily will have access will be reasonably small and commensurate with the objective of providing enhanced protection for the information involved.
(2) Each agency head shall establish and maintain a system of accounting for special access programs consistent with directives issued pursuant to this order.
(3) Special access programs shall be subject to the oversight program established under section 5.4(d) of this order. In addition, the Director of the Information Security Oversight Office shall be afforded access to these programs, in accordance with the security requirements of each program, in order to perform the functions assigned to the Information Security Oversight Office under this order. An agency head may limit access to a special access program to the Director of the Information Security Oversight Office and no more than one other employee of the Information Security Oversight Office or, for special access programs that are extraordinarily sensitive and vulnerable, to the Director only.
(4) The agency head or principal deputy shall review annually each special access program to determine whether it continues to meet the requirements of this order.
(5) Upon request, an agency head shall brief the National Security Advisor, or a designee, on any or all of the agency’s special access programs.
(6) For the purposes of this section, the term “agency head” refers only to the Secretaries of State, Defense, Energy, and Homeland Security, the Attorney General, and the Director of National Intelligence, or the principal deputy of each.
(c) Nothing in this order shall supersede any requirement made by or under 10 U.S.C. 119.
Sec. 4.4. Access by Historical Researchers and Certain Former Government Personnel.
(a) The requirement in section 4.1(a)(3) of this order that access to classified information may be granted only to individuals who have a need-to-know the information may be waived for persons who:
(1) are engaged in historical research projects;
(2) previously have occupied senior policy-making positions to which they were appointed or designated by the President or the Vice President; or
(3) served as President or Vice President.
(b) Waivers under this section may be granted only if the agency head or senior agency official of the originating agency:
(1) determines in writing that access is consistent with the interest of the national security;
(2) takes appropriate steps to protect classified information from unauthorized disclosure or compromise, and ensures that the information is safeguarded in a manner consistent with this order; and
(3) limits the access granted to former Presidential appointees or designees and Vice Presidential appointees or designees to items that the person originated, reviewed, signed, or received while serving as a Presidential or Vice Presidential appointee or designee.


PART 5—Implementation and Review
Sec. 5.1. Program Direction. (a) The Director of the Information Security Oversight Office, under the direction of the Archivist and in consultation with the National Security Advisor, shall issue such directives as are necessary to implement this order. These directives shall be binding on the agencies. Directives issued by the Director of the Information Security Oversight Office shall establish standards for:
(1) classification, declassification, and marking principles;
(2) safeguarding classified information, which shall pertain to the handling, storage, distribution, transmittal, and destruction of and accounting for classified information;
(3) agency security education and training programs;
(4) agency self-inspection programs; and
(5) classification and declassification guides.
(b) The Archivist shall delegate the implementation and monitoring functions of this program to the Director of the Information Security Oversight Office.
(c) The Director of National Intelligence, after consultation with the heads of affected agencies and the Director of the Information Security Oversight Office, may issue directives to implement this order with respect to the protection of intelligence sources, methods, and activities. Such directives shall be consistent with this order and directives issued under paragraph (a) of this section.
Sec. 5.2. Information Security Oversight Office. (a) There is established within the National Archives an Information Security Oversight Office. The Archivist shall appoint the Director of the Information Security Oversight Office, subject to the approval of the President.
(b) Under the direction of the Archivist, acting in consultation with the National Security Advisor, the Director of the Information Security Oversight Office shall:
(1) develop directives for the implementation of this order;
(2) oversee agency actions to ensure compliance with this order and its implementing directives;
(3) review and approve agency implementing regulations prior to their issuance to ensure their consistency with this order and directives issued under section 5.1(a) of this order;
(4) have the authority to conduct on-site reviews of each agency’s program established under this order, and to require of each agency those reports and information and other cooperation that may be necessary to fulfill its responsibilities. If granting access to specific categories of classified information would pose an exceptional national security risk, the affected agency head or the senior agency official shall submit a written justification recommending the denial of access to the President through the National Security Advisor within 60 days of the request for access. Access shall be denied pending the response;
(5) review requests for original classification authority from agencies or officials not granted original classification authority and, if deemed appropriate, recommend Presidential approval through the National Security Advisor;
(6) consider and take action on complaints and suggestions from persons within or outside the Government with respect to the administration of the program established under this order;
(7) have the authority to prescribe, after consultation with affected agencies, standardization of forms or procedures that will promote the implementation of the program established under this order;
(8) report at least annually to the President on the implementation of this order; and
(9) convene and chair interagency meetings to discuss matters pertaining to the program established by this order.
Sec. 5.3. Interagency Security Classification Appeals Panel.
(a) Establishment and administration.
(1) There is established an Interagency Security Classification Appeals Panel. The Departments of State, Defense, and Justice, the National Archives, the Office of the Director of National Intelligence, and the National Security Advisor shall each be represented by a senior-level representative who is a full-time or permanent part-time Federal officer or employee designated to serve as a member of the Panel by the respective agency head. The President shall designate a Chair from among the members of the Panel.
(2) Additionally, the Director of the Central Intelligence Agency may appoint a temporary representative who meets the criteria in paragraph (a)(1) of this section to participate as a voting member in all Panel deliberations and associated support activities concerning classified information originated by the Central Intelligence Agency.
(3) A vacancy on the Panel shall be filled as quickly as possible as provided in paragraph (a)(1) of this section.
(4) The Director of the Information Security Oversight Office shall serve as the Executive Secretary of the Panel. The staff of the Information Security Oversight Office shall provide program and administrative support for the Panel.
(5) The members and staff of the Panel shall be required to meet eligibility for access standards in order to fulfill the Panel’s functions.
(6) The Panel shall meet at the call of the Chair. The Chair shall schedule meetings as may be necessary for the Panel to fulfill its functions in a timely manner.
(7) The Information Security Oversight Office shall include in its reports to the President a summary of the Panel’s activities.
(b) Functions. The Panel shall:
(1) decide on appeals by persons who have filed classification challenges under section 1.8 of this order;
(2) approve, deny, or amend agency exemptions from automatic declassification as provided in section 3.3 of this order;
(3) decide on appeals by persons or entities who have filed requests for mandatory declassification review under section 3.5 of this order; and
(4) appropriately inform senior agency officials and the public of final Panel decisions on appeals under sections 1.8 and 3.5 of this order.
(c) Rules and procedures. The Panel shall issue bylaws, which shall be published in the Federal Register. The bylaws shall establish the rules and procedures that the Panel will follow in accepting, considering, and issuing decisions on appeals. The rules and procedures of the Panel shall provide that the Panel will consider appeals only on actions in which:
(1) the appellant has exhausted his or her administrative remedies within the responsible agency;
(2) there is no current action pending on the issue within the Federal courts; and
(3) the information has not been the subject of review by the Federal courts or the Panel within the past 2 years.
(d) Agency heads shall cooperate fully with the Panel so that it can fulfill its functions in a timely and fully informed manner. The Panel shall report to the President through the National Security Advisor any instance in which it believes that an agency head is not cooperating fully with the Panel.
(e) The Panel is established for the sole purpose of advising and assisting the President in the discharge of his constitutional and discretionary authority to protect the national security of the United States. Panel decisions are committed to the discretion of the Panel, unless changed by the President.
(f) An agency head may appeal a decision of the Panel to the President through the National Security Advisor. The information shall remain classified pending a decision on the appeal.
Sec. 5.4. General Responsibilities. Heads of agencies that originate or handle classified information shall:
(a) demonstrate personal commitment and commit senior management to the successful implementation of the program established under this order;
(b) commit necessary resources to the effective implementation of the program established under this order;
(c) ensure that agency records systems are designed and maintained to optimize the appropriate sharing and safeguarding of classified information, and to facilitate its declassification under the terms of this order when it no longer meets the standards for continued classification; and
(d) designate a senior agency official to direct and administer the program, whose responsibilities shall include:
(1) overseeing the agency’s program established under this order, provided an agency head may designate a separate official to oversee special access programs authorized under this order. This official shall provide a full accounting of the agency’s special access programs at least annually;
(2) promulgating implementing regulations, which shall be published in the Federal Register to the extent that they affect members of the public;
(3) establishing and maintaining security education and training programs;
(4) establishing and maintaining an ongoing self-inspection program, which shall include the regular reviews of representative samples of the agency’s original and derivative classification actions, and shall authorize appropriate agency officials to correct misclassification actions not covered by sections 1.7(c) and 1.7(d) of this order; and reporting annually to the Director of the Information Security Oversight Office on the agency’s self-inspection program;
(5) establishing procedures consistent with directives issued pursuant to this order to prevent unnecessary access to classified information, including procedures that:
(A) require that a need for access to classified information be established before initiating administrative clearance procedures; and
(B) ensure that the number of persons granted access to classified information meets the mission needs of the agency while also satisfying operational and security requirements and needs;
(6) developing special contingency plans for the safeguarding of classified information used in or near hostile or potentially hostile areas;
(7) ensuring that the performance contract or other system used to rate civilian or military personnel performance includes the designation and management of classified information as a critical element or item to be evaluated in the rating of:
(A) original classification authorities;
(B) security managers or security specialists; and
(C) all other personnel whose duties significantly involve the creation or handling of classified information, including personnel who regularly apply derivative classification markings;
(8) accounting for the costs associated with the implementation of this order, which shall be reported to the Director of the Information Security Oversight Office for publication;
(9) assigning in a prompt manner agency personnel to respond to any request, appeal, challenge, complaint, or suggestion arising out of this order that pertains to classified information that originated in a component of the agency that no longer exists and for which there is no clear successor in function; and
(10) establishing a secure capability to receive information, allegations, or complaints regarding over-classification or incorrect classification within the agency and to provide guidance to personnel on proper classification as needed.
Sec. 5.5. Sanctions. (a) If the Director of the Information Security Oversight Office finds that a violation of this order or its implementing directives has occurred, the Director shall make a report to the head of the agency or to the senior agency official so that corrective steps, if appropriate, may be taken.
(b) Officers and employees of the United States Government, and its contractors, licensees, certificate holders, and grantees shall be subject to appropriate sanctions if they knowingly, willfully, or negligently:
(1) disclose to unauthorized persons information properly classified under this order or predecessor orders;
(2) classify or continue the classification of information in violation of this order or any implementing directive;
(3) create or continue a special access program contrary to the requirements of this order; or
(4) contravene any other provision of this order or its implementing directives.
(c) Sanctions may include reprimand, suspension without pay, removal, termination of classification authority, loss or denial of access to classified information, or other sanctions in accordance with applicable law and agency regulation.
(d) The agency head, senior agency official, or other supervisory official shall, at a minimum, promptly remove the classification authority of any individual who demonstrates reckless disregard or a pattern of error in applying the classification standards of this order.
(e) The agency head or senior agency official shall:
(1) take appropriate and prompt corrective action when a violation or infraction under paragraph (b) of this section occurs; and
(2) notify the Director of the Information Security Oversight Office when a violation under paragraph (b)(1), (2), or (3) of this section occurs.


PART 6—General Provisions
Sec. 6.1. Definitions. For purposes of this order:
(a) “Access” means the ability or opportunity to gain knowledge of classified information.
(b) “Agency” means any “Executive agency,” as defined in 5 U.S.C. 105; any “Military department” as defined in 5 U.S.C. 102; and any other entity within the executive branch that comes into the possession of classified information.
(c) “Authorized holder” of classified information means anyone who satisfies the conditions for access stated in section 4.1(a) of this order.
(d) “Automated information system” means an assembly of computer hardware, software, or firmware configured to collect, create, communicate, compute, disseminate, process, store, or control data or information.
(e) “Automatic declassification” means the declassification of information based solely upon:
(1) the occurrence of a specific date or event as determined by the original classification authority; or
(2) the expiration of a maximum time frame for duration of classification established under this order.
(f) “Classification” means the act or process by which information is determined to be classified information.
(g) “Classification guidance” means any instruction or source that prescribes the classification of specific information.
(h) “Classification guide” means a documentary form of classification guidance issued by an original classification authority that identifies the elements of information regarding a specific subject that must be classified and establishes the level and duration of classification for each such element.
(i) “Classified national security information” or “classified information” means information that has been determined pursuant to this order or any predecessor order to require protection against unauthorized disclosure and is marked to indicate its classified status when in documentary form.
(j) “Compilation” means an aggregation of preexisting unclassified items of information.
(k) “Confidential source” means any individual or organization that has provided, or that may reasonably be expected to provide, information to the United States on matters pertaining to the national security with the expectation that the information or relationship, or both, are to be held in confidence.
(l) “Damage to the national security” means harm to the national defense or foreign relations of the United States from the unauthorized disclosure of information, taking into consideration such aspects of the information as the sensitivity, value, utility, and provenance of that information.
(m) “Declassification” means the authorized change in the status of information from classified information to unclassified information.
(n) “Declassification guide” means written instructions issued by a declassification authority that describes the elements of information regarding a specific subject that may be declassified and the elements that must remain classified.
(o) “Derivative classification” means the incorporating, paraphrasing, restating, or generating in new form information that is already classified, and marking the newly developed material consistent with the classification markings that apply to the source information. Derivative classification includes the classification of information based on classification guidance. The duplication or reproduction of existing classified information is not derivative classification.
(p) “Document” means any recorded information, regardless of the nature of the medium or the method or circumstances of recording.
(q) “Downgrading” means a determination by a declassification authority that information classified and safeguarded at a specified level shall be classified and safeguarded at a lower level.
(r) “File series” means file units or documents arranged according to a filing system or kept together because they relate to a particular subject or function, result from the same activity, document a specific kind of transaction, take a particular physical form, or have some other relationship arising out of their creation, receipt, or use, such as restrictions on access or use.
(s) “Foreign government information” means:
(1) information provided to the United States Government by a foreign government or governments, an international organization of governments, or any element thereof, with the expectation that the information, the source of the information, or both, are to be held in confidence;
(2) information produced by the United States Government pursuant to or as a result of a joint arrangement with a foreign government or governments, or an international organization of governments, or any element thereof, requiring that the information, the arrangement, or both, are to be held in confidence; or
(3) information received and treated as “foreign government information” under the terms of a predecessor order.
(t) “Information” means any knowledge that can be communicated or documentary material, regardless of its physical form or characteristics, that is owned by, is produced by or for, or is under the control of the United States Government.
(u) “Infraction” means any knowing, willful, or negligent action contrary to the requirements of this order or its implementing directives that does not constitute a “violation,” as defined below.
(v) “Integral file block” means a distinct component of a file series, as defined in this section, that should be maintained as a separate unit in order to ensure the integrity of the records. An integral file block may consist of a set of records covering either a specific topic or a range of time, such as a Presidential administration or a 5-year retirement schedule within a specific file series that is retired from active use as a group. For purposes of automatic declassification, integral file blocks shall contain only records dated within 10 years of the oldest record in the file block.
(w) “Integrity” means the state that exists when information is unchanged from its source and has not been accidentally or intentionally modified, altered, or destroyed.
(x) “Intelligence” includes foreign intelligence and counterintelligence as defined by Executive Order 12333 of December 4, 1981, as amended, or by a successor order.
(y) “Intelligence activities” means all activities that elements of the Intelligence Community are authorized to conduct pursuant to law or Executive Order 12333, as amended, or a successor order.
(z) “Intelligence Community” means an element or agency of the U.S. Government identified in or designated pursuant to section 3(4) of the National Security Act of 1947, as amended, or section 3.5(h) of Executive Order 12333, as amended.
(aa) “Mandatory declassification review” means the review for declassification of classified information in response to a request for declassification that meets the requirements under section 3.5 of this order.
(bb) “Multiple sources” means two or more source documents, classification guides, or a combination of both.
(cc) “National security” means the national defense or foreign relations of the United States.
(dd) “Need-to-know” means a determination within the executive branch in accordance with directives issued pursuant to this order that a prospective recipient requires access to specific classified information in order to perform or assist in a lawful and authorized governmental function.
(ee) “Network” means a system of two or more computers that can exchange data or information.
(ff) “Original classification” means an initial determination that information requires, in the interest of the national security, protection against unauthorized disclosure.
(gg) “Original classification authority” means an individual authorized in writing, either by the President, the Vice President, or by agency heads or other officials designated by the President, to classify information in the first instance.
(hh) “Records” means the records of an agency and Presidential papers or Presidential records, as those terms are defined in title 44, United States Code, including those created or maintained by a government contractor, licensee, certificate holder, or grantee that are subject to the sponsoring agency’s control under the terms of the contract, license, certificate, or grant.
(ii) “Records having permanent historical value” means Presidential papers or Presidential records and the records of an agency that the Archivist has determined should be maintained permanently in accordance with title 44, United States Code.
(jj) “Records management” means the planning, controlling, directing, organizing, training, promoting, and other managerial activities involved with respect to records creation, records maintenance and use, and records disposition in order to achieve adequate and proper documentation of the policies and transactions of the Federal Government and effective and economical management of agency operations.
(kk) “Safeguarding” means measures and controls that are prescribed to protect classified information.
(ll) “Self-inspection” means the internal review and evaluation of individual agency activities and the agency as a whole with respect to the implementation of the program established under this order and its implementing directives.
(mm) “Senior agency official” means the official designated by the agency head under section 5.4(d) of this order to direct and administer the agency’s program under which information is classified, safeguarded, and declassified.
(nn) “Source document” means an existing document that contains classified information that is incorporated, paraphrased, restated, or generated in new form into a new document.
(oo) “Special access program” means a program established for a specific class of classified information that imposes safeguarding and access requirements that exceed those normally required for information at the same classification level.
(pp) “Systematic declassification review” means the review for declassification of classified information contained in records that have been determined by the Archivist to have permanent historical value in accordance with title 44, United States Code.
(qq) “Telecommunications” means the preparation, transmission, or communication of information by electronic means.
(rr) “Unauthorized disclosure” means a communication or physical transfer of classified information to an unauthorized recipient.
(ss) “U.S. entity” includes:
(1) State, local, or tribal governments;
(2) State, local, and tribal law enforcement and firefighting entities;
(3) public health and medical entities;
(4) regional, state, local, and tribal emergency management entities, including State Adjutants General and other appropriate public safety entities; or
(5) private sector entities serving as part of the nation’s Critical Infrastructure/Key Resources.
(tt) “Violation” means:
(1) any knowing, willful, or negligent action that could reasonably be expected to result in an unauthorized disclosure of classified information;
(2) any knowing, willful, or negligent action to classify or continue the classification of information contrary to the requirements of this order or its implementing directives; or
(3) any knowing, willful, or negligent action to create or continue a special access program contrary to the requirements of this order.
(uu) “Weapons of mass destruction” means any weapon of mass destruction as defined in 50 U.S.C. 1801(p).
Sec. 6.2. General Provisions. (a) Nothing in this order shall supersede any requirement made by or under the Atomic Energy Act of 1954, as amended, or the National Security Act of 1947, as amended. “Restricted Data” and “Formerly Restricted Data” shall be handled, protected, classified, downgraded, and declassified in conformity with the provisions of the Atomic Energy Act of 1954, as amended, and regulations issued under that Act.
(b) The Director of National Intelligence may, with respect to the Intelligence Community and after consultation with the heads of affected departments and agencies, issue such policy directives and guidelines as the Director of National Intelligence deems necessary to implement this order with respect to the classification and declassification of all intelligence and intelligence-related information, and for access to and dissemination of all intelligence and intelligence-related information, both in its final form and in the form when initially gathered. Procedures or other guidance issued by Intelligence Community element heads shall be in accordance with such policy directives or guidelines issued by the Director of National Intelligence. Any such policy directives or guidelines issued by the Director of National Intelligence shall be in accordance with directives issued by the Director of the Information Security Oversight Office under section 5.1(a) of this order.
(c) The Attorney General, upon request by the head of an agency or the Director of the Information Security Oversight Office, shall render an interpretation of this order with respect to any question arising in the course of its administration.
(d) Nothing in this order limits the protection afforded any information by other provisions of law, including the Constitution, Freedom of Information Act exemptions, the Privacy Act of 1974, and the National Security Act of 1947, as amended. This order is not intended to and does not create any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person. The foregoing is in addition to the specific provisos set forth in sections 1.1(b), 3.1(c) and 5.3(e) of this order.
(e) Nothing in this order shall be construed to obligate action or otherwise affect functions by the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(f) This order shall be implemented subject to the availability of appropriations.
(g) Executive Order 12958 of April 17, 1995, and amendments thereto, including Executive Order 13292 of March 25, 2003, are hereby revoked as of the effective date of this order.
Sec. 6.3. Effective Date. This order is effective 180 days from the date of this order, except for sections 1.7, 3.3, and 3.7, which are effective immediately.
Sec. 6.4. Publication. The Archivist of the United States shall publish this Executive Order in the Federal Register.

Barack Obama.



Ex. Ord. No. 13549. Classified National Security Information Program for State, Local, Tribal, and Private Sector Entities
Ex. Ord. No. 13549, Aug. 18, 2010, 75 F.R. 51609, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, in order to ensure the proper safeguarding of information shared with State, local, tribal, and private sector entities, it is hereby ordered as follows:
Section 1. Establishment and Policy.
Sec. 1.1. There is established a Classified National Security Information Program (Program) designed to safeguard and govern access to classified national security information shared by the Federal Government with State, local, tribal, and private sector (SLTPS) entities.
Sec. 1.2. The purpose of this order is to ensure that security standards governing access to and safeguarding of classified material are applied in accordance with Executive Order 13526 of December 29, 2009 (“Classified National Security Information”), Executive Order 12968 of August 2, 1995, as amended (“Access to Classified Information”), Executive Order 13467 of June 30, 2008 (“Reforming Processes Related to Suitability for Government Employment, Fitness for Contractor Employees, and Eligibility for Access to Classified National Security Information”), and Executive Order 12829 of January 6, 1993, as amended (“National Industrial Security Program”). Procedures for uniform implementation of these standards by SLTPS entities shall be set forth in an implementing directive to be issued by the Secretary of Homeland Security within 180 days of the date of this order, in consultation with affected executive departments and agencies (agencies), and with the concurrence of the Secretary of Defense, the Attorney General, the Director of National Intelligence, and the Director of the Information Security Oversight Office.
Sec. 1.3. Additional policy provisions for access to and safeguarding of classified information shared with SLTPS personnel include the following:
(a) Eligibility for access to classified information by SLTPS personnel shall be determined by a sponsoring agency. The level of access granted shall not exceed the Secret level, unless the sponsoring agency determines on a case-by-case basis that the applicant has a demonstrated and foreseeable need for access to Top Secret, Special Access Program, or Sensitive Compartmented Information.
(b) Upon the execution of a non-disclosure agreement prescribed by the Information Security Oversight Office or the Director of National Intelligence, and absent disqualifying conduct as determined by the clearance granting official, a duly elected or appointed Governor of a State or territory, or an official who has succeeded to that office under applicable law, may be granted access to classified information without a background investigation in accordance with the implementing directive for this order. This authorization of access may not be further delegated by the Governor to any other person.
(c) All clearances granted to SLTPS personnel, as well as accreditations granted to SLTPS facilities without a waiver, shall be accepted reciprocally by all agencies and SLTPS entities.
(d) Physical custody of classified information by State, local, and tribal (SLT) entities shall be limited to Secret information unless the location housing the information is under the full-time management, control, and operation of the Department of Homeland Security or another agency. A standard security agreement, established by the Department of Homeland Security in consultation with the SLTPS Advisory Committee, shall be executed between the head of the SLT entity and the U.S. Government for those locations where the SLT entity will maintain physical custody of classified information.
(e) State, local, and tribal facilities where classified information is or will be used or stored shall be inspected, accredited, and monitored for compliance with established standards, in accordance with Executive Order 13526 and the implementing directive for this order, by the Department of Homeland Security or another agency that has entered into an agreement with the Department of Homeland Security to perform such inspection, accreditation, and monitoring.
(f) Private sector facilities where classified information is or will be used or stored shall be inspected, accredited, and monitored for compliance with standards established pursuant to Executive Order 12829, as amended, by the Department of Defense or the cognizant security agency under Executive Order 12829, as amended.
(g) Access to information systems that store, process, or transmit classified information shall be enforced by the rules established by the agency that controls the system and consistent with approved dissemination and handling markings applied by originators, separate from and in addition to criteria for determining eligibility for access to classified information. Access to information within restricted portals shall be based on criteria applied by the agency that controls the portal and consistent with approved dissemination and handling markings applied by originators.
(h) The National Industrial Security Program established in Executive Order 12829, as amended, shall govern the access to and safeguarding of classified information that is released to contractors, licensees, and grantees of SLT entities.
(i) All access eligibility determinations and facility security accreditations granted prior to the date of this order that do not meet the standards set forth in this order or its implementing directive shall be reconciled with those standards within a reasonable period.
(j) Pursuant to section 4.1(i)(3) of Executive Order 13526, documents created prior to the effective date of Executive Order 13526 shall not be re-disseminated to other entities without the consent of the originating agency. An agency head or senior agency official may waive this requirement for specific information that originated within that agency.
Sec. 2. Policy Direction. With policy guidance from the National Security Advisor and in consultation with the Director of the Information Security Oversight Office, the Director of the Office of Management and Budget, and the heads of affected agencies, the Secretary of Homeland Security shall serve as the Executive Agent for the Program. This order does not displace any authorities provided by law or Executive Order and the Executive Agent shall, to the extent practicable, make use of existing structures and authorities to preclude duplication and to ensure efficiency.
Sec. 3. SLTPS Policy Advisory Committee. (a) There is established an SLTPS Policy Advisory Committee (Committee) to discuss Program-related policy issues in dispute in order to facilitate their resolution and to otherwise recommend changes to policies and procedures that are designed to remove undue impediments to the sharing of information under the Program. The Director of the Information Security Oversight Office shall serve as Chair of the Committee. An official designated by the Secretary of Homeland Security and a representative of SLTPS entities shall serve as Vice Chairs of the Committee. Members of the Committee shall include designees of the heads of the Departments of State, Defense, Justice, Transportation, and Energy, the Nuclear Regulatory Commission, the Office of the Director of National Intelligence, the Central Intelligence Agency, and the Federal Bureau of Investigation. Members shall also include employees of other agencies and representatives of SLTPS entities, as nominated by any Committee member and approved by the Chair.
(b) Members of the Committee shall serve without compensation for their work on the Committee, except that any representatives of SLTPS entities may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in the Government service (5 U.S.C. 5701–5707).
(c) The Information Security Oversight Office shall provide staff support to the Committee.
(d) Insofar as the Federal Advisory Committee Act, as amended (5 App. U.S.C.) (the “Act”) may apply to this order, any functions of the President under that Act, except that of reporting to the Congress, which are applicable to the Committee, shall be performed by the Administrator of General Services in accordance with guidelines and procedures established by the General Services Administration.
Sec. 4. Operations and Oversight. (a) The Executive Agent for the Program shall perform the following responsibilities:
(1) overall program management and oversight;
(2) accreditation, periodic inspection, and monitoring of all facilities owned or operated by SLT entities that have access to classified information, except when another agency has entered into an agreement with the Department of Homeland Security to perform some or all of these functions;
(3) processing of security clearance applications by SLTPS personnel, when requested by a sponsoring agency, on a reimbursable basis unless otherwise determined by the Department of Homeland Security and the sponsoring agency;
(4) documenting and tracking the final status of security clearances for all SLTPS personnel in consultation with the Office of Personnel Management, the Department of Defense, and the Office of the Director of National Intelligence;
(5) developing and maintaining a security profile of SLT facilities that have access to classified information; and
(6) developing training, in consultation with the Committee, for all SLTPS personnel who have been determined eligible for access to classified information, which shall cover the proper safeguarding of classified information and sanctions for unauthorized disclosure of classified information.
(b) The Secretary of Defense, or the cognizant security agency under Executive Order 12829, as amended, shall provide program management, oversight, inspection, accreditation, and monitoring of all private sector facilities that have access to classified information.
(c) The Director of National Intelligence may inspect and monitor SLTPS programs and facilities that involve access to information regarding intelligence sources, methods, and activities.
(d) Heads of agencies that sponsor SLTPS personnel and facilities for access to and storage of classified information under section 1.3(a) of this order shall:
(1) ensure on a periodic basis that there is a demonstrated, foreseeable need for such access; and
(2) provide the Secretary of Homeland Security with information, as requested by the Secretary, about SLTPS personnel sponsored for security clearances and SLT facilities approved for use of classified information prior to and after the date of this order, except when the disclosure of the association of a specific individual with an intelligence or law enforcement agency must be protected in the interest of national security, as determined by the intelligence or law enforcement agency.
Sec. 5. Definitions. For purposes of this order:
(a) “Access” means the ability or opportunity to gain knowledge of classified information.
(b) “Agency” means any “Executive agency” as defined in 5 U.S.C. 105; any military department as defined in 5 U.S.C. 102; and any other entity within the executive branch that comes into possession of classified information.
(c) “Classified National Security Information” or “classified information” means information that has been determined pursuant to Executive Order 13526, or any predecessor or successor order, to require protection against unauthorized disclosure, and is marked to indicate its classified status when in documentary form.
(d) “Information” means any knowledge that can be communicated or documentary material, regardless of its physical form or characteristics, that is owned by, produced by or for, or is under the control of the United States Government.
(e) “Intelligence activities” means all activities that elements of the Intelligence Community are authorized to conduct pursuant to law or Executive Order 12333, as amended, or a successor order.
(f) “Local” entities refers to “(A) a county, municipality, city, town, township, local public authority, school district, special district, intrastate district, council of governments (regardless of whether the council of governments is incorporated as a nonprofit corporation under State law), regional or interstate government entity, or agency or instrumentality of a local government; and (B) a rural community, unincorporated town or village, or other public entity” as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101(11) [now 101(13)]).
(g) “Private sector” means persons outside government who are critically involved in ensuring that public and private preparedness and response efforts are integrated as part of the Nation’s Critical Infrastructure or Key Resources (CIKR), including:
(1) corporate owners and operators determined by the Secretary of Homeland Security to be part of the CIKR;
(2) subject matter experts selected to assist the Federal or State CIKR;
(3) personnel serving in specific leadership positions of CIKR coordination, operations, and oversight;
(4) employees of corporate entities relating to the protection of CIKR; or
(5) other persons not otherwise eligible for the granting of a personnel security clearance pursuant to Executive Order 12829, as amended, who are determined by the Secretary of Homeland Security to require a personnel security clearance.
(h) “Restricted portal” means a protected community of interest or similar area housed within an information system and to which access is controlled by a host agency different from the agency that controls the information system.
(i) “Sponsoring Agency” means an agency that recommends access to or possession of classified information by SLTPS personnel.
(j) “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States, as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101(15) [now 101(17)]).
(k) “State, local, and tribal personnel” means any of the following persons:
(1) Governors, mayors, tribal leaders, and other elected or appointed officials of a State, local government, or tribe;
(2) State, local, and tribal law enforcement personnel and firefighters;
(3) public health, radiological health, and medical professionals of a State, local government, or tribe; and
(4) regional, State, local, and tribal emergency management agency personnel, including State Adjutants General and other appropriate public safety personnel and those personnel providing support to a Federal CIKR mission.
(l) “Tribe” means any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe as defined in the Federally Recognized [Indian] Tribe List Act of 1994 (25 U.S.C. 479a(2)) [now 25 U.S.C. 5130(2)].
(m) “United States” when used in a geographic sense, means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any possession of the United States and any waters within the territorial jurisdiction of the United States.
Sec. 6. General Provisions. (a) This order does not change the requirements of Executive Orders 13526, 12968, 13467, or 12829, as amended, and their successor orders and directives.
(b) Nothing in this order shall be construed to supersede or change the authorities of the Secretary of Energy or the Nuclear Regulatory Commission under the Atomic Energy Act of 1954, as amended (42 U.S.C. 2011 et seq.); the Secretary of Defense under Executive Order 12829, as amended; the Director of the Information Security Oversight Office under Executive Order 13526 and Executive Order 12829, as amended; the Attorney General under title 18, United States Code, and the Foreign Intelligence Surveillance Act [of 1978] (50 U.S.C. 1801 et seq.); the Secretary of State under title 22, United States Code, and the Omnibus Diplomatic Security and Antiterrorism Act of 1986; or the Director of National Intelligence under the National Security Act of 1947, as amended, Executive Order 12333, as amended, Executive Order 12968, as amended, Executive Order 13467, and Executive Order 13526.
(c) Nothing in this order shall limit the authority of an agency head, or the agency head’s designee, to authorize in an emergency and when necessary to respond to an imminent threat to life or in defense of the homeland, in accordance with section 4.2(b) of Executive Order 13526, the disclosure of classified information to an individual or individuals who are otherwise not eligible for access in accordance with the provisions of Executive Order 12968.
(d) Consistent with section 892(a)(4) of the Homeland Security Act of 2002 (6 U.S.C. 482(a)(4)), nothing in this order shall be interpreted as changing the requirements and authorities to protect sources and methods.
(e) Nothing in this order shall supersede measures established under the authority of law or Executive Order to protect the security and integrity of specific activities and associations that are in direct support of intelligence operations.
(f) Pursuant to section 892(e) of the Homeland Security Act of 2002 (6 U.S.C. 482(e)), all information provided to an SLTPS entity from an agency shall remain under the control of the Federal Government. Any State or local law authorizing or requiring disclosure shall not apply to such information.
(g) Nothing in this order limits the protection afforded any classified information by other provisions of law. This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(h) Nothing in this order shall be construed to obligate action or otherwise affect functions by the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(i) This order shall be implemented subject to the availability of appropriations and consistent with procedures approved by the Attorney General pursuant to Executive Order 12333, as amended.
Sec. 7. Effective Date. This order is effective 180 days from the date of this order with the exception of section 3, which is effective immediately.

Barack Obama.



Extension of Term of State, Local, Tribal, and Private Sector Policy Advisory Committee
Term of State, Local, Tribal, and Private Sector Policy Advisory Committee extended until Sept. 30, 2021, by Ex. Ord. No. 13889, Sept. 27, 2019, 84 F.R. 52743, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.
Previous extensions of term of State, Local, Tribal, and Private Sector Policy Advisory Committee were contained in the following prior Executive Orders:
Ex. Ord. No. 13811, Sept. 29, 2017, 82 F.R. 46363, extended term until Sept. 30, 2019.
Ex. Ord. No. 13708, Sept. 30, 2015, 80 F.R. 60271, extended term until Sept. 30, 2017.
Ex. Ord. No. 13652, Sept. 30, 2013, 78 F.R. 61817, extended term until Sept. 30, 2015.
Ex. Ord. No. 13591, Nov. 23, 2011, 76 F.R. 74623, extended term until Sept. 30, 2013.


Ex. Ord. No. 13587. Structural Reforms To Improve the Security of Classified Networks and the Responsible Sharing and Safeguarding of Classified Information
Ex. Ord. No. 13587, Oct. 7, 2011, 76 F.R. 63811, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America and in order to ensure the responsible sharing and safeguarding of classified national security information (classified information) on computer networks, it is hereby ordered as follows:
Section 1. Policy. Our Nation’s security requires classified information to be shared immediately with authorized users around the world but also requires sophisticated and vigilant means to ensure it is shared securely. Computer networks have individual and common vulnerabilities that require coordinated decisions on risk management.
This order directs structural reforms to ensure responsible sharing and safeguarding of classified information on computer networks that shall be consistent with appropriate protections for privacy and civil liberties. Agencies bear the primary responsibility for meeting these twin goals. These structural reforms will ensure coordinated interagency development and reliable implementation of policies and minimum standards regarding information security, personnel security, and systems security; address both internal and external security threats and vulnerabilities; and provide policies and minimum standards for sharing classified information both within and outside the Federal Government. These policies and minimum standards will address all agencies that operate or access classified computer networks, all users of classified computer networks (including contractors and others who operate or access classified computer networks controlled by the Federal Government), and all classified information on those networks.
Sec. 2. General Responsibilities of Agencies.
Sec. 2.1. The heads of agencies that operate or access classified computer networks shall have responsibility for appropriately sharing and safeguarding classified information on computer networks. As part of this responsibility, they shall:
(a) designate a senior official to be charged with overseeing classified information sharing and safeguarding efforts for the agency;
(b) implement an insider threat detection and prevention program consistent with guidance and standards developed by the Insider Threat Task Force established in section 6 of this order;
(c) perform self-assessments of compliance with policies and standards issued pursuant to sections 3.3, 5.2, and 6.3 of this order, as well as other applicable policies and standards, the results of which shall be reported annually to the Senior Information Sharing and Safeguarding Steering Committee established in section 3 of this order;
(d) provide information and access, as warranted and consistent with law and section 7(d) of this order, to enable independent assessments by the Executive Agent for Safeguarding Classified Information on Computer Networks and the Insider Threat Task Force of compliance with relevant established policies and standards; and
(e) detail or assign staff as appropriate and necessary to the Classified Information Sharing and Safeguarding Office and the Insider Threat Task Force on an ongoing basis.
Sec. 3. Senior Information Sharing and Safeguarding Steering Committee.
Sec. 3.1. There is established a Senior Information Sharing and Safeguarding Steering Committee (Steering Committee) to exercise overall responsibility and ensure senior-level accountability for the coordinated interagency development and implementation of policies and standards regarding the sharing and safeguarding of classified information on computer networks.
Sec. 3.2. The Steering Committee shall be co-chaired by senior representatives of the Office of Management and Budget and the National Security Staff. Members of the committee shall be officers of the United States as designated by the heads of the Departments of State, Defense, Justice, Energy, and Homeland Security, the Office of the Director of National Intelligence, the Central Intelligence Agency, and the Information Security Oversight Office within the National Archives and Records Administration (ISOO), as well as such additional agencies as the co-chairs of the Steering Committee may designate.
Sec. 3.3. The responsibilities of the Steering Committee shall include:
(a) establishing Government-wide classified information sharing and safeguarding goals and annually reviewing executive branch successes and shortcomings in achieving those goals;
(b) preparing within 90 days of the date of this order and at least annually thereafter, a report for the President assessing the executive branch’s successes and shortcomings in sharing and safeguarding classified information on computer networks and discussing potential future vulnerabilities;
(c) developing program and budget recommendations to achieve Government-wide classified information sharing and safeguarding goals;
(d) coordinating the interagency development and implementation of priorities, policies, and standards for sharing and safeguarding classified information on computer networks;
(e) recommending overarching policies, when appropriate, for promulgation by the Office of Management and Budget or the ISOO;
(f) coordinating efforts by agencies, the Executive Agent, and the Task Force to assess compliance with established policies and standards and recommending corrective actions needed to ensure compliance;
(g) providing overall mission guidance for the Program Manager-Information Sharing Environment (PM–ISE) with respect to the functions to be performed by the Classified Information Sharing and Safeguarding Office established in section 4 of this order; and
(h) referring policy and compliance issues that cannot be resolved by the Steering Committee to the Deputies Committee of the National Security Council in accordance with Presidential Policy Directive/PPD–1 of February 13, 2009 (Organization of the National Security Council System).
Sec. 4. Classified Information Sharing and Safeguarding Office.
Sec. 4.1. There shall be established a Classified Information Sharing and Safeguarding Office (CISSO) within and subordinate to the office of the PM–ISE to provide expert, full-time, sustained focus on responsible sharing and safeguarding of classified information on computer networks. Staff of the CISSO shall include detailees, as needed and appropriate, from agencies represented on the Steering Committee.
Sec. 4.2. The responsibilities of CISSO shall include:
(a) providing staff support for the Steering Committee;
(b) advising the Executive Agent for Safeguarding Classified Information on Computer Networks and the Insider Threat Task Force on the development of an effective program to monitor compliance with established policies and standards needed to achieve classified information sharing and safeguarding goals; and
(c) consulting with the Departments of State, Defense, and Homeland Security, the ISOO, the Office of the Director of National Intelligence, and others, as appropriate, to ensure consistency with policies and standards under Executive Order 13526 of December 29, 2009, Executive Order 12829 of January 6, 1993, as amended, Executive Order 13549 of August 18, 2010, and Executive Order 13556 of November 4, 2010.
Sec. 5. Executive Agent for Safeguarding Classified Information on Computer Networks.
Sec. 5.1. The Secretary of Defense and the Director, National Security Agency, shall jointly act as the Executive Agent for Safeguarding Classified Information on Computer Networks (the “Executive Agent”), exercising the existing authorities of the Executive Agent and National Manager for national security systems, respectively, under National Security Directive/NSD–42 of July 5, 1990, as supplemented by and subject to this order.
Sec. 5.2. The Executive Agent’s responsibilities, in addition to those specified by NSD–42, shall include the following:
(a) developing effective technical safeguarding policies and standards in coordination with the Committee on National Security Systems (CNSS), as re-designated by Executive Orders 13286 of February 28, 2003, and 13231 of October 16, 2001, that address the safeguarding of classified information within national security systems, as well as the safeguarding of national security systems themselves;
(b) referring to the Steering Committee for resolution any unresolved issues delaying the Executive Agent’s timely development and issuance of technical policies and standards;
(c) reporting at least annually to the Steering Committee on the work of CNSS, including recommendations for any changes needed to improve the timeliness and effectiveness of that work; and
(d) conducting independent assessments of agency compliance with established safeguarding policies and standards, and reporting the results of such assessments to the Steering Committee.
Sec. 6. Insider Threat Task Force.
Sec. 6.1. There is established an interagency Insider Threat Task Force that shall develop a Government-wide program (insider threat program) for deterring, detecting, and mitigating insider threats, including the safeguarding of classified information from exploitation, compromise, or other unauthorized disclosure, taking into account risk levels, as well as the distinct needs, missions, and systems of individual agencies. This program shall include development of policies, objectives, and priorities for establishing and integrating security, counterintelligence, user audits and monitoring, and other safeguarding capabilities and practices within agencies.
Sec. 6.2. The Task Force shall be co-chaired by the Attorney General and the Director of National Intelligence, or their designees. Membership on the Task Force shall be composed of officers of the United States from, and designated by the heads of, the Departments of State, Defense, Justice, Energy, and Homeland Security, the Office of the Director of National Intelligence, the Central Intelligence Agency, and the ISOO, as well as such additional agencies as the co-chairs of the Task Force may designate. It shall be staffed by personnel from the Federal Bureau of Investigation and the Office of the National Counterintelligence Executive (ONCIX), and other agencies, as determined by the co-chairs for their respective agencies and to the extent permitted by law. Such personnel must be officers or full-time or permanent part-time employees of the United States. To the extent permitted by law, ONCIX shall provide an appropriate work site and administrative support for the Task Force.
Sec. 6.3. The Task Force’s responsibilities shall include the following:
(a) developing, in coordination with the Executive Agent, a Government-wide policy for the deterrence, detection, and mitigation of insider threats, which shall be submitted to the Steering Committee for appropriate review;
(b) in coordination with appropriate agencies, developing minimum standards and guidance for implementation of the insider threat program’s Government-wide policy and, within 1 year of the date of this order, issuing those minimum standards and guidance, which shall be binding on the executive branch;
(c) if sufficient appropriations or authorizations are obtained, continuing in coordination with appropriate agencies after 1 year from the date of this order to add to or modify those minimum standards and guidance, as appropriate;
(d) if sufficient appropriations or authorizations are not obtained, recommending for promulgation by the Office of Management and Budget or the ISOO any additional or modified minimum standards and guidance developed more than 1 year after the date of this order;
(e) referring to the Steering Committee for resolution any unresolved issues delaying the timely development and issuance of minimum standards;
(f) conducting, in accordance with procedures to be developed by the Task Force, independent assessments of the adequacy of agency programs to implement established policies and minimum standards, and reporting the results of such assessments to the Steering Committee;
(g) providing assistance to agencies, as requested, including through the dissemination of best practices; and
(h) providing analysis of new and continuing insider threat challenges facing the United States Government.
Sec. 7. General Provisions. (a) For the purposes of this order, the word “agencies” shall have the meaning set forth in section 6.1(b) of Executive Order 13526 of December 29, 2009.
(b) Nothing in this order shall be construed to change the requirements of Executive Orders 12333 of December 4, 1981, 12829 of January 6, 1993, 12968 of August 2, 1995, 13388 of October 25, 2005, 13467 of June 30, 2008, 13526 of December 29, 2009, 13549 of August 18, 2010, and their successor orders and directives.
(c) Nothing in this order shall be construed to supersede or change the authorities of the Secretary of Energy or the Nuclear Regulatory Commission under the Atomic Energy Act of 1954, as amended; the Secretary of Defense under Executive Order 12829, as amended; the Secretary of Homeland Security under Executive Order 13549; the Secretary of State under title 22, United States Code, and the Omnibus Diplomatic Security and Antiterrorism Act of 1986; the Director of ISOO under Executive Orders 13526 and 12829, as amended; the PM–ISE under Executive Order 13388 or the Intelligence Reform and Terrorism Prevention Act of 2004, as amended; the Director, Central Intelligence Agency under NSD–42 and Executive Order 13286, as amended; the National Counterintelligence Executive, under the Counterintelligence Enhancement Act of 2002; or the Director of National Intelligence under the National Security Act of 1947, as amended, the Intelligence Reform and Terrorism Prevention Act of 2004, as amended, NSD–42, and Executive Orders 12333, as amended, 12968, as amended, 13286, as amended, 13467, and 13526.
(d) Nothing in this order shall authorize the Steering Committee, CISSO, CNSS, or the Task Force to examine the facilities or systems of other agencies, without advance consultation with the head of such agency, nor to collect information for any purpose not provided herein.
(e) The entities created and the activities directed by this order shall not seek to deter, detect, or mitigate disclosures of information by Government employees or contractors that are lawful under and protected by the Intelligence Community Whistleblower Protection Act of 1998, Whistleblower Protection Act of 1989, Inspector General Act of 1978, or similar statutes, regulations, or policies.
(f) With respect to the Intelligence Community, the Director of National Intelligence, after consultation with the heads of affected agencies, may issue such policy directives and guidance as the Director of National Intelligence deems necessary to implement this order.
(g) Nothing in this order shall be construed to impair or otherwise affect:
(1) the authority granted by law to an agency, or the head thereof; or
(2) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(h) This order shall be implemented consistent with applicable law and appropriate protections for privacy and civil liberties, and subject to the availability of appropriations.
(i) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.

[Reference to the National Security Staff deemed to be a reference to the National Security Council staff, see Ex. Ord. No. 13657, set out as a note under section 3021 of this title.]


Implementation of the Executive Order, “Classified National Security Information”
Memorandum of President of the United States, Dec. 29, 2009, 75 F.R. 733, provided:
Memorandum for the Heads of Executive Departments and Agencies
Today I have signed an executive order [Ex. Ord. No. 13526, set out above] entitled, “Classified National Security Information” (the “order”), which substantially advances my goals for reforming the security classification and declassification processes. I expect that the order will produce measurable progress towards greater openness and transparency in the Government’s classification and declassification programs while protecting the Government’s legitimate interests, and I will closely monitor the results. I also look forward to reviewing recommendations from the study that the National Security Advisor will undertake in cooperation with the Public Interest Declassification Board to design a more fundamental transformation of the security classification system. To further assist in fulfilling the goal of measurable progress toward greater openness and transparency, I hereby direct the following actions.
1. Initial Implementation Efforts.
Successful implementation of the order requires personal commitment from the heads of departments and agencies, as well as their senior officials. It also requires effective security education and training programs, self-inspection programs, and measures designed to hold personnel accountable.
In accordance with section 5.4 of the order, the head of each department and agency that creates or handles classified information shall provide the Director of the Information Security Oversight Office (ISOO) a copy of the department or agency regulations implementing the requirements of the order. Such regulations shall be issued in final form within 180 days of ISOO’s publication of its implementing directive for the order. The Director of ISOO shall consider agency actions to implement the requirements of section 5.4 of the order as a key element in planning oversight of agencies. Each senior agency official designated under section 5.4(d) of the order shall provide ISOO with updates concerning agency plans and other actions to implement the requirements of the order. The Director of ISOO shall publish a periodic status report on agency implementation.
2. Declassification of Records of Permanent Historical Value.
Under the direction of the National Declassification Center (NDC), and utilizing recommendations of an ongoing Business Process Review in support of the NDC, referrals and quality assurance problems within a backlog of more than 400 million pages of accessioned Federal records previously subject to automatic declassification shall be addressed in a manner that will permit public access to all declassified records from this backlog no later than December 31, 2013. In order to promote the efficient and effective utilization of finite resources available for declassification, further referrals of these records are not required except for those containing information that would clearly and demonstrably reveal: (a) the identity of a confidential human source or a human intelligence source; or (b) key design concepts of weapons of mass destruction.
The Secretaries of State, Defense, and Energy, and the Director of National Intelligence shall provide the Archivist of the United States with sufficient guidance to complete this task. The Archivist shall make public a report on the status of the backlog every 6 months.
3. Delegation of Original Classification Authority.
Delegations of original classification authority shall be limited to the minimum necessary to implement the order and only those individuals or positions with a demonstrable and continuing need to exercise such authority shall be delegated original classification authority.
Accordingly, heads of departments and agencies with original classification authority shall commence a review to ensure that all delegations of original classification authority are so limited and otherwise in accordance with section 1.3(c) of the order. Each department and agency shall submit a report on the results of this review to the Director of ISOO within 120 days of the date of this memorandum.
4. Promotion of New Technologies to Support Declassification.
Striking the critical balance between openness and secrecy is a difficult but necessary part of our democratic form of government. Striking this balance becomes more difficult as the volume and complexity of the information increases. Improving the capability of departments and agencies to identify still-sensitive information and to make declassified information available to the public are integral parts of the classification system.
Therefore, I am directing that the Secretary of Defense and the Director of National Intelligence each support research to assist the NDC in addressing the cross-agency challenges associated with declassification.
5. Publication. The Archivist of the United States is authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.



Original Classification Authority
Order of President of the United States, dated Dec. 29, 2009, 75 F.R. 735, provided:
Pursuant to the provisions of section 1.3 of the Executive Order issued today [Ex. Ord. No. 13526, set out above], entitled “Classified National Security Information” (Executive Order), I hereby designate the following officials to classify information originally as “Top Secret” or “Secret”:


TOP SECRET
Executive Office of the President:
The Assistant to the President and Chief of Staff
The Assistant to the President for National Security Affairs (National Security Advisor)
The Assistant to the President for Homeland Security and Counterterrorism
The Director of National Drug Control Policy
The Director, Office of Science and Technology Policy
The Chair or Co-Chairs, President’s Intelligence Advisory Board
Departments and Agencies:
The Secretary of State
The Secretary of the Treasury
The Secretary of Defense
The Attorney General
The Secretary of Energy
The Secretary of Homeland Security
The Director of National Intelligence
The Secretary of the Army
The Secretary of the Navy
The Secretary of the Air Force
The Chairman, Nuclear Regulatory Commission
The Director of the Central Intelligence Agency
The Administrator of the National Aeronautics and Space Administration
The Director, Information Security Oversight Office


SECRET
Executive Office of the President:
The United States Trade Representative
Departments and Agencies:
The Secretary of Agriculture
The Secretary of Commerce
The Secretary of Health and Human Services
The Secretary of Transportation
The Administrator of the United States Agency for International Development
The Administrator of the Environmental Protection Agency
Any delegation of this authority shall be in accordance with section 1.3(c) of the Executive Order, except that the Director of the Information Security Oversight Office, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency may not delegate the authority granted in this order. If an agency head without original classification authority under this order, or otherwise delegated in accordance with section 1.3(c) of the Executive Order, has an exceptional need to classify information originated by their agency, the matter shall be referred to the agency head with appropriate subject matter interest and classification authority in accordance with section 1.3(e) of the Executive Order. If the agency with appropriate subject matter interest and classification authority cannot readily be determined, the matter shall be referred to the Director of the Information Security Oversight Office.
Presidential designations ordered prior to the issuance of the Executive Order are revoked as of the date of this order. However, delegations of authority to classify information originally that were made in accordance with the provisions of section 1.4 of Executive Order 12958 of April 17, 1995 [formerly set out above], as amended, by officials designated under this order shall continue in effect, provided that the authority of such officials is delegable under this order.
This order shall be published in the Federal Register.

Barack Obama.


Prior Presidential designations to classify National Security Information were contained in the following:Ex. Ord. No. 13010, § 7(b), July 15, 1996, 61 F.R. 37347, as amended, set out as a note under section 5195 of Title 42, The Public Health and Welfare.
Order of President of the United States, dated Oct. 13, 1995, 60 F.R. 53845, formerly set out as a note under this section.
Order of President of the United States, dated Feb. 27, 1996, 61 F.R. 7977, formerly set out as a note under this section.
Order of President of the United States, dated Feb. 26, 1997, 62 F.R. 9349, formerly set out as a note under this section.
Order of President of the United States, dated Dec. 10, 2001, 66 F.R. 64347, formerly set out as a note under this section.
Order of President of the United States, dated May 6, 2002, 67 F.R. 31109, formerly set out as a note under this section.
Order of President of the United States, dated Sept. 26, 2002, 67 F.R. 61465, formerly set out as a note under this section.
Order of President of the United States, dated Sept. 17, 2003, 68 F.R. 55257, formerly set out as a note under this section.
Order of President of the United States, dated Apr. 21, 2005, 70 F.R. 21609, formerly set out as a note under this section.



§ 3162. Requests by authorized investigative agencies(a) Generally(1) Any authorized investigative agency may request from any financial agency, financial institution, or holding company, or from any consumer reporting agency, such financial records, other financial information, and consumer reports as may be necessary in order to conduct any authorized law enforcement investigation, counterintelligence inquiry, or security determination. Any authorized investigative agency may also request records maintained by any commercial entity within the United States pertaining to travel by an employee in the executive branch of Government outside the United States.

(2) Requests may be made under this section where—(A) the records sought pertain to a person who is or was an employee in the executive branch of Government required by the President in an Executive order or regulation, as a condition of access to classified information, to provide consent, during a background investigation and for such time as access to the information is maintained, and for a period of not more than three years thereafter, permitting access to financial records, other financial information, consumer reports, and travel records; and

(B)(i) there are reasonable grounds to believe, based on credible information, that the person is, or may be, disclosing classified information in an unauthorized manner to a foreign power or agent of a foreign power;

(ii) information the employing agency deems credible indicates the person has incurred excessive indebtedness or has acquired a level of affluence which cannot be explained by other information known to the agency; or

(iii) circumstances indicate the person had the capability and opportunity to disclose classified information which is known to have been lost or compromised to a foreign power or an agent of a foreign power.



(3) Each such request—(A) shall be accompanied by a written certification signed by the department or agency head or deputy department or agency head concerned, or by a senior official designated for this purpose by the department or agency head concerned (whose rank shall be no lower than Assistant Secretary or Assistant Director), and shall certify that—(i) the person concerned is or was an employee within the meaning of paragraph (2)(A);

(ii) the request is being made pursuant to an authorized inquiry or investigation and is authorized under this section; and

(iii) the records or information to be reviewed are records or information which the employee has previously agreed to make available to the authorized investigative agency for review;


(B) shall contain a copy of the agreement referred to in subparagraph (A)(iii);

(C) shall identify specifically or by category the records or information to be reviewed; and

(D) shall inform the recipient of the request of the prohibition described in subsection (b).



(b) Prohibition of certain disclosure(1) Prohibition(A) In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (c) is provided, no governmental or private entity that receives a request under subsection (a), or officer, employee, or agent thereof, shall disclose to any person that an authorized investigative agency described in subsection (a) has sought or obtained access to information under subsection (a).


(B) CertificationThe requirements of subparagraph (A) shall apply if the head of an authorized investigative agency described in subsection (a), or a designee, certifies that the absence of a prohibition of disclosure under this subsection may result in—(i) a danger to the national security of the United States;

(ii) interference with a criminal, counterterrorism, or counterintelligence investigation;

(iii) interference with diplomatic relations; or

(iv) danger to the life or physical safety of any person.



(2) Exception(A) In generalA governmental or private entity that receives a request under subsection (a), or officer, employee, or agent thereof, may disclose information otherwise subject to any applicable nondisclosure requirement to—(i) those persons to whom disclosure is necessary in order to comply with the request;

(ii) an attorney in order to obtain legal advice or assistance regarding the request; or

(iii) other persons as permitted by the head of the authorized investigative agency described in subsection (a) or a designee.


(B) ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (a) in the same manner as the person to whom the request is issued.


(C) NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.


(D) Identification of disclosure recipientsAt the request of the head of an authorized investigative agency described in subsection (a), or a designee, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the head of the authorized investigative agency or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.




(c) Judicial review(1) In generalA request under subsection (a) or a nondisclosure requirement imposed in connection with such request under subsection (b) shall be subject to judicial review under section 3511 of title 18.


(2) NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1).



(d) Records or information; inspection or copying(1) Notwithstanding any other provision of law (other than section 6103 of title 26), an entity receiving a request for records or information under subsection (a) shall, if the request satisfies the requirements of this section, make available such records or information within 30 days for inspection or copying, as may be appropriate, by the agency requesting such records or information.

(2) Any entity (including any officer, employee, or agent thereof) that discloses records or information for inspection or copying pursuant to this section in good faith reliance upon the certifications made by an agency pursuant to this section shall not be liable for any such disclosure to any person under this subchapter, the constitution of any State, or any law or regulation of any State or any political subdivision of any State.


(e) Reimbursement of costsAny agency requesting records or information under this section may, subject to the availability of appropriations, reimburse a private entity for any cost reasonably incurred by such entity in responding to such request, including the cost of identifying, reproducing, or transporting records or other data.


(f) Dissemination of records or information receivedAn agency receiving records or information pursuant to a request under this section may disseminate the records or information obtained pursuant to such request outside the agency only—(1) to the agency employing the employee who is the subject of the records or information;

(2) to the Department of Justice for law enforcement or counterintelligence purposes; or

(3) with respect to dissemination to an agency of the United States, if such information is clearly relevant to the authorized responsibilities of such agency.


(g) Construction of sectionNothing in this section may be construed to affect the authority of an investigative agency to obtain information pursuant to the Right to Financial Privacy Act (12 U.S.C. 3401 et seq.) or the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).


(July 26, 1947, ch. 343, title VIII, § 802, as added Pub. L. 103–359, title VIII, § 802(a), Oct. 14, 1994, 108 Stat. 3436; amended Pub. L. 109–177, title I, § 116(f), Mar. 9, 2006, 120 Stat. 216; Pub. L. 109–178, § 4(e), Mar. 9, 2006, 120 Stat. 281; Pub. L. 114–23, title V, §§ 502(e), 503(e), June 2, 2015, 129 Stat. 287, 290.)

Editorial Notes

References in TextThe Right to Financial Privacy Act, referred to in subsec. (g), probably means the Right to Financial Privacy Act of 1978, which is title XI of Pub. L. 95–630, Nov. 10, 1978, 92 Stat. 3697, as amended, and is classified generally to chapter 35 (§ 3401 et seq.) of Title 12, Banks and Banking. For complete classification of this Act to the Code, see Short Title note set out under section 3401 of Title 12 and Tables.
The Fair Credit Reporting Act, referred to in subsec. (g), is title VI of Pub. L. 90–321, as added by Pub. L. 91–508, title VI, § 601, Oct. 26, 1970, 84 Stat. 1127, as amended, which is classified generally to subchapter III (§ 1681 et seq.) of chapter 41 of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title of 1970 Amendment note set out under section 1601 of Title 15 and Tables.

Codification
Section was formerly classified to section 436 of this title prior to editorial reclassification and renumbering as this section.

Amendments2015—Subsec. (b). Pub. L. 114–23, § 502(e), added subsec. (b) and struck out former subsec. (b) which related to prohibition of certain disclosure.
Subsecs. (c) to (g). Pub. L. 114–23, § 503(e), added subsec. (c) and redesignated former subsecs. (c) to (f) as (d) to (g), respectively.
2006—Subsec. (b). Pub. L. 109–177 amended subsec. (b) generally. Prior to amendment, text read as follows: “Notwithstanding any other provision of law, no governmental or private entity, or officer, employee, or agent of such entity, may disclose to any person, other than those officers, employees, or agents of such entity necessary to satisfy a request made under this section, that such entity has received or satisfied a request made by an authorized investigative agency under this section.”
Subsec. (b)(4). Pub. L. 109–178 amended par. (4) generally. Prior to amendment, par. (4) read as follows: “At the request of the authorized investigative agency, any person making or intending to make a disclosure under this section shall identify to the requesting official of the authorized investigative agency the person to whom such disclosure will be made or to whom such disclosure was made prior to the request, but in no circumstance shall a person be required to inform such official that the person intends to consult an attorney to obtain legal advice or legal assistance.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Oct. 14, 1994, see section 802(c) of Pub. L. 103–359, set out as a note under section 3161 of this title.



§ 3162a. Security Executive Agent(a) In generalThe Director of National Intelligence, or such other officer of the United States as the President may designate, shall serve as the Security Executive Agent for all departments and agencies of the United States.


(b) DutiesThe duties of the Security Executive Agent are as follows:(1) To direct the oversight of investigations, reinvestigations, adjudications, and, as applicable, polygraphs for eligibility for access to classified information or eligibility to hold a sensitive position made by any Federal agency.

(2) To review the national security background investigation and adjudication programs of Federal agencies to determine whether such programs are being implemented in accordance with this section.

(3) To develop and issue uniform and consistent policies and procedures to ensure the effective, efficient, timely, and secure completion of investigations, polygraphs, and adjudications relating to determinations of eligibility for access to classified information or eligibility to hold a sensitive position.

(4) Unless otherwise designated by law, to serve as the final authority to designate a Federal agency or agencies to conduct investigations of persons who are proposed for access to classified information or for eligibility to hold a sensitive position to ascertain whether such persons satisfy the criteria for obtaining and retaining access to classified information or eligibility to hold a sensitive position, as applicable.

(5) Unless otherwise designated by law, to serve as the final authority to designate a Federal agency or agencies to determine eligibility for access to classified information or eligibility to hold a sensitive position in accordance with Executive Order No. 12968 (50 U.S.C. 3161 note; relating to access to classified information).

(6) To review and approve the policies of the Federal agencies that ensure reciprocal recognition of eligibility for access to classified information or eligibility to hold a sensitive position among Federal agencies, and to act as the final authority to arbitrate and resolve disputes among such agencies involving the reciprocity of investigations and adjudications of eligibility.

(7) To execute all other duties assigned to the Security Executive Agent by law.


(c) AuthoritiesThe Security Executive Agent shall—(1) issue guidelines and instructions to the heads of Federal agencies to ensure appropriate uniformity, centralization, efficiency, effectiveness, timeliness, and security in processes relating to determinations by such agencies of eligibility for access to classified information or eligibility to hold a sensitive position, including such matters as investigations, polygraphs, adjudications, and reciprocity;

(2) have the authority to grant exceptions to, or waivers of, national security investigative requirements, including issuing implementing or clarifying guidance, as necessary;

(3) have the authority to assign, in whole or in part, to the head of any Federal agency (solely or jointly) any of the duties of the Security Executive Agent described in subsection (b) or the authorities described in paragraphs (1) and (2), provided that the exercise of such assigned duties or authorities is subject to the oversight of the Security Executive Agent, including such terms and conditions (including approval by the Security Executive Agent) as the Security Executive Agent determines appropriate; and

(4) define and set standards for continuous vetting for continued access to classified information and for eligibility to hold a sensitive position.


(July 26, 1947, ch. 343, title VIII, § 803, as added Pub. L. 116–92, div. E, title LXVI, § 6605(a)(2), Dec. 20, 2019, 133 Stat. 2213.)

Editorial Notes
Prior ProvisionsA prior section 803 of act July 26, 1947, ch. 343, was renumbered section 804 and is classified to section 3163 of this title.



§ 3163. Exceptions
Except as otherwise specifically provided, the provisions of this subchapter shall not apply to the President and Vice President, Members of the Congress, Justices of the Supreme Court, and Federal judges appointed by the President.
(July 26, 1947, ch. 343, title VIII, § 804, formerly § 803, as added Pub. L. 103–359, title VIII, § 802(a), Oct. 14, 1994, 108 Stat. 3437; renumbered § 804, Pub. L. 116–92, div. E, title LXVI, § 6605(a)(1), Dec. 20, 2019, 133 Stat. 2213.)

Editorial Notes
Codification
Section was formerly classified to section 437 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 804 of act July 26, 1947, ch. 343, was renumbered section 805 and is classified to section 3164 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Oct. 14, 1994, see section 802(c) of Pub. L. 103–359, set out as a note under section 3161 of this title.



§ 3164. Definitions
For purposes of this subchapter—(1) the term “authorized investigative agency” means an agency authorized by law or regulation to conduct a counterintelligence investigation or investigations of persons who are proposed for access to classified information to ascertain whether such persons satisfy the criteria for obtaining and retaining access to such information;

(2) the term “classified information” means any information that has been determined pursuant to Executive Order No. 12356 of April 2, 1982, or successor orders, or the Atomic Energy Act of 1954 [42 U.S.C. 2011 et seq.], to require protection against unauthorized disclosure and that is so designated;

(3) the term “consumer reporting agency” has the meaning given such term in section 1681a of title 15;

(4) the term “employee” includes any person who receives a salary or compensation of any kind from the United States Government, is a contractor of the United States Government or an employee thereof, is an unpaid consultant of the United States Government, or otherwise acts for or on behalf of the United States Government, except as otherwise determined by the President;

(5) the terms “financial agency” and “financial institution” have the meanings given to such terms in section 5312(a) of title 31 and the term “holding company” has the meaning given to such term in section 3401(6) of title 12;

(6) the terms “foreign power” and “agent of a foreign power” have the same meanings as set forth in sections 11 So in original. Probably should be “section”. 1801(a) and (b), respectively, of this title;

(7) the term “State” means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau, and any other possession of the United States; and

(8) the term “computer” means any electronic, magnetic, optical, electrochemical, or other high speed data processing device performing logical, arithmetic, or storage functions, and includes any data storage facility or communications facility directly related to or operating in conjunction with such device and any data or other information stored or contained in such device.

(July 26, 1947, ch. 343, title VIII, § 805, formerly § 804, as added Pub. L. 103–359, title VIII, § 802(a), Oct. 14, 1994, 108 Stat. 3438; amended Pub. L. 106–120, title III, § 305(b), Dec. 3, 1999, 113 Stat. 1611; renumbered § 805, Pub. L. 116–92, div. E, title LXVI, § 6605(a)(1), Dec. 20, 2019, 133 Stat. 2213.)

Editorial Notes

References in TextExecutive Order No. 12356, referred to in par. (2), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 12958, § 6.1(d), Apr. 17, 1995, 60 F.R. 19843.
The Atomic Energy Act of 1954, referred to in par. (2), is act Aug. 1, 1946, ch. 724, as added by act Aug. 30, 1954, ch. 1073, § 1, 68 Stat. 919, which is classified principally to chapter 23 (§ 2011 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2011 of Title 42 and Tables.

Codification
Section was formerly classified to section 438 of this title prior to editorial reclassification and renumbering as this section.

Amendments1999—Par. (8). Pub. L. 106–120 added par. (8).

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Oct. 14, 1994, see section 802(c) of Pub. L. 103–359, set out as a note under section 3161 of this title.




SUBCHAPTER VII—APPLICATION OF SANCTIONS LAWS TO INTELLIGENCE ACTIVITIES
§ 3171. Stay of sanctions
Notwithstanding any provision of law identified in section 3174 of this title, the President may stay the imposition of an economic, cultural, diplomatic, or other sanction or related action by the United States Government concerning a foreign country, organization, or person when the President determines and reports to Congress in accordance with section 3173 of this title that to proceed without delay would seriously risk the compromise of an ongoing criminal investigation directly related to the activities giving rise to the sanction or an intelligence source or method directly related to the activities giving rise to the sanction. Any such stay shall be effective for a period of time specified by the President, which period may not exceed 120 days, unless such period is extended in accordance with section 3172 of this title.
(July 26, 1947, ch. 343, title IX, § 901, as added Pub. L. 104–93, title III, § 303(a), Jan. 6, 1996, 109 Stat. 964.)

Editorial Notes
Codification
Section was formerly classified to section 441 of this title prior to editorial reclassification and renumbering as this section.



§ 3172. Extension of stay
Whenever the President determines and reports to Congress in accordance with section 3173 of this title that a stay of sanctions or related actions pursuant to section 3171 of this title has not afforded sufficient time to obviate the risk to an ongoing criminal investigation or to an intelligence source or method that gave rise to the stay, he may extend such stay for a period of time specified by the President, which period may not exceed 120 days. The authority of this section may be used to extend the period of a stay pursuant to section 3171 of this title for successive periods of not more than 120 days each.
(July 26, 1947, ch. 343, title IX, § 902, as added Pub. L. 104–93, title III, § 303(a), Jan. 6, 1996, 109 Stat. 964.)

Editorial Notes
Codification
Section was formerly classified to section 441a of this title prior to editorial reclassification and renumbering as this section.



§ 3173. Reports
Reports to Congress pursuant to sections 3171 and 3172 of this title shall be submitted promptly upon determinations under this subchapter. Such reports shall be submitted to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate. With respect to determinations relating to intelligence sources and methods, reports shall also be submitted to the congressional intelligence committees. With respect to determinations relating to ongoing criminal investigations, reports shall also be submitted to the Committees on the Judiciary of the House of Representatives and the Senate.
(July 26, 1947, ch. 343, title IX, § 903, as added Pub. L. 104–93, title III, § 303(a), Jan. 6, 1996, 109 Stat. 964; amended Pub. L. 107–306, title III, § 353(b)(2)(C), Nov. 27, 2002, 116 Stat. 2402.)

Editorial Notes
Codification
Section was formerly classified to section 441b of this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Pub. L. 107–306 substituted “congressional intelligence committees” for “Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 3174. Laws subject to stay
The President may use the authority of sections 3171 and 3172 of this title to stay the imposition of an economic, cultural, diplomatic, or other sanction or related action by the United States Government related to the proliferation of weapons of mass destruction, their delivery systems, or advanced conventional weapons otherwise required to be imposed by the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (title III of Public Law 102–182) [22 U.S.C. 5601 et seq.]; the Nuclear Proliferation Prevention Act of 1994 (title VIII of Public Law 103–236); title XVII of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510) (relating to the nonproliferation of missile technology); the Iran-Iraq Arms Nonproliferation Act of 1992 (title XVI of Public Law 102–484); section 573 of the Foreign Operations, Export Financing Related Programs Appropriations Act, 1994 (Public Law 103–87); section 563 of the Foreign Operations, Export Financing Related Programs Appropriations Act, 1995 (Public Law 103–306); and comparable provisions.
(July 26, 1947, ch. 343, title IX, § 904, as added Pub. L. 104–93, title III, § 303(a), Jan. 6, 1996, 109 Stat. 965.)

Editorial Notes

References in TextThe Chemical and Biological Weapons Control and Warfare Elimination Act of 1991, referred to in text, is title III of Pub. L. 102–182, Dec. 4, 1991, 105 Stat. 1245, as amended, which is classified principally to chapter 65 (§ 5601 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 5601 of Title 22 and Tables.
The Nuclear Proliferation Prevention Act of 1994, referred to in text, is title VIII of Pub. L. 103–236, Apr. 30, 1994, 108 Stat. 507, as amended. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 22, Foreign Relations and Intercourse, and Tables.
Title XVII of the National Defense Authorization Act for Fiscal Year 1991, referred to in text, is title XVII of div. A of Pub. L. 101–510, Nov. 5, 1990, 104 Stat. 1750, as amended, which enacted former section 4612 of this title and sections 2797 to 2797c of Title 22, Foreign Relations and Intercourse, amended former section 4605 of this title, and enacted provisions formerly set out as notes under former section 4602 of this title and section 2797 of Title 22. For complete classification of title XVII to the Code, see Tables.
The Iran-Iraq Arms Nonproliferation Act of 1992, referred to in text, is title XVI of div. A of Pub. L. 102–484, Oct. 23, 1992, 106 Stat. 2571, as amended, which is set out as a note under section 1701 of this title.
Section 573 of the Foreign Operations, Export Financing Related Programs Appropriations Act, 1994, referred to in text, probably means section 573 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1994, Pub. L. 103–87, title V, Sept. 30, 1993, 107 Stat. 972, which is not classified to the Code.
Section 563 of the Foreign Operations, Export Financing Related Programs Appropriations Act, 1995, referred to in text, probably means section 563 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1995, Pub. L. 103–306, title V, Aug. 23, 1994, 108 Stat. 1649, which is not classified to the Code.

Codification
Section was formerly classified to section 441c of this title prior to editorial reclassification and renumbering as this section.



§ 3175. Repealed. Pub. L. 108–177, title III, § 313(a), Dec. 13, 2003, 117 Stat. 2610

Section, act July 26, 1947, ch. 343, title IX, § 905, as added Pub. L. 104–93, title III, § 303(a), Jan. 6, 1996, 109 Stat. 965; amended Pub. L. 104–293, title III, § 304, Oct. 11, 1996, 110 Stat. 3464; Pub. L. 105–107, title III, § 304, Nov. 20, 1997, 111 Stat. 2252; Pub. L. 105–272, title III, § 303, Oct. 20, 1998, 112 Stat. 2400, provided that this subchapter would cease to be effective on Jan. 6, 2000.

Editorial Notes
Codification
Section was formerly classified to section 441d of this title and repealed prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VIII—EDUCATION IN SUPPORT OF NATIONAL INTELLIGENCE
Part A—Science and Technology
§ 3191. Scholarships and work-study for pursuit of graduate degrees in science and technology(a) Program authorizedThe Director of National Intelligence may carry out a program to provide scholarships and work-study for individuals who are pursuing graduate degrees in fields of study in science and technology that are identified by the Director as appropriate to meet the future needs of the intelligence community for qualified scientists and engineers.


(b) AdministrationIf the Director of National Intelligence carries out the program under subsection (a), the Director of National Intelligence shall administer the program through the Office of the Director of National Intelligence.


(c) Identification of fields of studyIf the Director of National Intelligence carries out the program under subsection (a), the Director shall identify fields of study under subsection (a) in consultation with the other heads of the elements of the intelligence community.


(d) Eligibility for participationAn individual eligible to participate in the program is any individual who—(1) either—(A) is an employee of the intelligence community; or

(B) meets criteria for eligibility for employment in the intelligence community that are established by the Director of National Intelligence;


(2) is accepted in a graduate degree program in a field of study in science or technology identified under subsection (a); and

(3) is eligible for a security clearance at the level of Secret or above.


(e) RegulationsIf the Director of National Intelligence carries out the program under subsection (a), the Director shall prescribe regulations for purposes of the administration of this section.


(July 26, 1947, ch. 343, title X, § 1001, as added Pub. L. 107–306, title III, § 331(a)(3), Nov. 27, 2002, 116 Stat. 2394; amended Pub. L. 108–458, title I, §§ 1071(a)(1)(MM), (3)(C)–(F), 1072(a)(8), Dec. 17, 2004, 118 Stat. 3689, 3690, 3692.)

Editorial Notes
Codification
Section was formerly classified to section 441g of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1001 of act July 26, 1947, ch. 343, was renumbered section 1101 and is classified to section 3231 of this title.

Amendments2004—Subsec. (a). Pub. L. 108–458, § 1071(a)(1)(MM), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b). Pub. L. 108–458, § 1072(a)(8), substituted “Office of the Director of National Intelligence” for “Assistant Director of Central Intelligence for Administration”.
Pub. L. 108–458, § 1071(a)(3)(C), which directed amendment of subsec. (b) by substituting “Director of National Intelligence” for “Director” each place it appeared, was executed by making the substitution the first two places it appeared to reflect the probable intent of Congress.
Subsec. (c). Pub. L. 108–458, § 1071(a)(3)(D), substituted “If the Director of National Intelligence” for “If the Director”.
Subsec. (d)(1)(B). Pub. L. 108–458, § 1071(a)(3)(E), substituted “Director of National Intelligence” for “Director”.
Subsec. (e). Pub. L. 108–458, § 1071(a)(3)(F), substituted “If the Director of National Intelligence” for “If the Director”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Pilot Program on Recruitment and Training of Intelligence AnalystsPub. L. 108–177, title III, § 318, Dec. 13, 2003, 117 Stat. 2613, as amended by Pub. L. 108–458, title I, §§ 1071(g)(3)(A)(iii), 1072(d)(2)(B), Dec. 17, 2004, 118 Stat. 3692, 3693, which required the Director of National Intelligence to carry out a pilot program during fiscal years 2004 through 2006 to provide financial assistance for academic training in areas of deficiency in the analytic capabilities of the intelligence community, and to submit reports to Congress not later than 120 days after Dec. 13, 2003, and not later than one year after the commencement of the program, was repealed by Pub. L. 111–259, title III, § 311(b)(2)(A), Oct. 7, 2010, 124 Stat. 2663.



§ 3192. Framework for cross-disciplinary education and training
The Director of National Intelligence shall establish an integrated framework that brings together the educational components of the intelligence community in order to promote a more effective and productive intelligence community through cross-disciplinary education and joint training.
(July 26, 1947, ch. 343, title X, § 1002, as added Pub. L. 108–458, title I, § 1042, Dec. 17, 2004, 118 Stat. 3679.)

Editorial Notes
Codification
Section was formerly classified to section 441g–1 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3193. Repealed. Pub. L. 111–259, title III, § 313(b)(1)(B), Oct. 7, 2010, 124 Stat. 2666

Section, act July 26, 1947, ch. 343, title X, § 1003, as added Pub. L. 108–458, title I, § 1043, Dec. 17, 2004, 118 Stat. 3679; amended Pub. L. 111–259, title VIII, § 804(8), Oct. 7, 2010, 124 Stat. 2747, related to Intelligence Community Scholarship Program.

Editorial Notes
Codification
Section was formerly classified to section 441g–2 of this title and repealed prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 111–259, title III, § 313(b)(2), Oct. 7, 2010, 124 Stat. 2666, provided that: “Notwithstanding the repeals made by paragraph (1) [repealing this section, amending provisions set out as a note under section 3023 of this title, and repealing provisions set out as a note under section 3021 of this title], nothing in this subsection [repealing this section, amending provisions set out as a note under section 3023 of this title, and repealing provisions set out as a note under section 3021 of this title] shall be construed to amend, modify, or abrogate any agreement, contract, or employment relationship that was in effect in relation to the provisions repealed under paragraph (1) on the day prior to the date of the enactment of this Act [Oct. 7, 2010].”





Part B—Foreign Languages Program
§ 3201. Program on advancement of foreign languages critical to the intelligence community(a) In generalThe Secretary of Defense and the Director of National Intelligence may jointly carry out a program to advance skills in foreign languages that are critical to the capability of the intelligence community to carry out the national security activities of the United States (hereinafter in this part referred to as the “Foreign Languages Program”).


(b) Identification of requisite actionsIn order to carry out the Foreign Languages Program, the Secretary of Defense and the Director of National Intelligence shall jointly identify actions required to improve the education of personnel in the intelligence community in foreign languages that are critical to the capability of the intelligence community to carry out the national security activities of the United States and to meet the long-term intelligence needs of the United States.


(July 26, 1947, ch. 343, title X, § 1011, as added Pub. L. 108–487, title VI, § 612(a)(2), Dec. 23, 2004, 118 Stat. 3955.)

Editorial Notes
Codification
Section was formerly classified to section 441j of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Pilot Program for Intensive Language Instruction in African LanguagesPub. L. 111–259, title III, § 314, Oct. 7, 2010, 124 Stat. 2666, provided that:
“(a) Establishment.—The Director of National Intelligence, in consultation with the National Security Education Board established under section 803(a) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1903(a)), may establish a pilot program for intensive language instruction in African languages.

“(b) Program.—A pilot program established under subsection (a) shall provide scholarships for programs that provide intensive language instruction—“(1) in any of the five highest priority African languages for which scholarships are not offered under the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.), as determined by the Director of National Intelligence; and

“(2) both in the United States and in a country in which the language is the native language of a significant portion of the population, as determined by the Director of National Intelligence.


“(c) Termination.—A pilot program established under subsection (a) shall terminate on the date that is five years after the date on which such pilot program is established.

“(d) Authorization of Appropriations.—“(1) In general.—There is authorized to be appropriated to carry out this section $2,000,000.

“(2) Availability.—Funds authorized to be appropriated under paragraph (1) shall remain available until the termination of the pilot program in accordance with subsection (c).”







§ 3202. Education partnerships(a) In generalIn carrying out the Foreign Languages Program, the head of a covered element of the intelligence community may enter into one or more education partnership agreements with educational institutions in the United States in order to encourage and enhance the study in such educational institutions of foreign languages that are critical to the capability of the intelligence community to carry out the national security activities of the United States.


(b) Assistance provided under educational partnership agreementsUnder an educational partnership agreement entered into with an educational institution pursuant to this section, the head of a covered element of the intelligence community may provide the following assistance to the educational institution:(1) The loan of equipment and instructional materials of the element of the intelligence community to the educational institution for any purpose and duration that the head of the element considers appropriate.

(2) Notwithstanding any other provision of law relating to the transfer of surplus property, the transfer to the educational institution of any computer equipment, or other equipment, that is—(A) commonly used by educational institutions;

(B) surplus to the needs of the element of the intelligence community; and

(C) determined by the head of the element to be appropriate for support of such agreement.


(3) The provision of dedicated personnel to the educational institution—(A) to teach courses in foreign languages that are critical to the capability of the intelligence community to carry out the national security activities of the United States; or

(B) to assist in the development for the educational institution of courses and materials on such languages.


(4) The involvement of faculty and students of the educational institution in research projects of the element of the intelligence community.

(5) Cooperation with the educational institution in developing a program under which students receive academic credit at the educational institution for work on research projects of the element of the intelligence community.

(6) The provision of academic and career advice and assistance to students of the educational institution.

(7) The provision of cash awards and other items that the head of the element of the intelligence community considers appropriate.


(July 26, 1947, ch. 343, title X, § 1012, as added Pub. L. 108–487, title VI, § 612(a)(2), Dec. 23, 2004, 118 Stat. 3956.)

Editorial Notes
Codification
Section was formerly classified to section 441j–1 of this title prior to editorial reclassification and renumbering as this section.



§ 3203. Voluntary services(a) Authority to accept servicesNotwithstanding section 1342 of title 31 and subject to subsection (b), the Foreign Languages Program under section 3201 of this title shall include authority for the head of a covered element of the intelligence community to accept from any dedicated personnel voluntary services in support of the activities authorized by this part.


(b) Requirements and limitations(1) In accepting voluntary services from an individual under subsection (a), the head of a covered element of the intelligence community shall—(A) supervise the individual to the same extent as the head of the element would supervise a compensated employee of that element providing similar services; and

(B) ensure that the individual is licensed, privileged, has appropriate educational or experiential credentials, or is otherwise qualified under applicable law or regulations to provide such services.


(2) In accepting voluntary services from an individual under subsection (a), the head of a covered element of the intelligence community may not—(A) place the individual in a policymaking position, or other position performing inherently governmental functions; or

(B) compensate the individual for the provision of such services.



(c) Authority to recruit and train individuals providing servicesThe head of a covered element of the intelligence community may recruit and train individuals to provide voluntary services under subsection (a).


(d) Status of individuals providing services(1) Subject to paragraph (2), while providing voluntary services under subsection (a) or receiving training under subsection (c), an individual shall be considered to be an employee of the Federal Government only for purposes of the following provisions of law:(A) Section 552a of title 5 (relating to maintenance of records on individuals).

(B) Chapter 11 of title 18 (relating to conflicts of interest).


(2)(A) With respect to voluntary services under paragraph (1) provided by an individual that are within the scope of the services accepted under that paragraph, the individual shall be deemed to be a volunteer of a governmental entity or nonprofit institution for purposes of the Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.).

(B) In the case of any claim against such an individual with respect to the provision of such services, section 4(d) of such Act (42 U.S.C. 14503(d)) 11 See References in Text note below. shall not apply.


(3) Acceptance of voluntary services under this section shall have no bearing on the issuance or renewal of a security clearance.


(e) Reimbursement of incidental expenses(1) The head of a covered element of the intelligence community may reimburse an individual for incidental expenses incurred by the individual in providing voluntary services under subsection (a). The head of a covered element of the intelligence community shall determine which expenses are eligible for reimbursement under this subsection.

(2) Reimbursement under paragraph (1) may be made from appropriated or nonappropriated funds.


(f) Authority to install equipment(1) The head of a covered element of the intelligence community may install telephone lines and any necessary telecommunication equipment in the private residences of individuals who provide voluntary services under subsection (a).

(2) The head of a covered element of the intelligence community may pay the charges incurred for the use of equipment installed under paragraph (1) for authorized purposes.

(3) Notwithstanding section 1348 of title 31, the head of a covered element of the intelligence community may use appropriated funds or nonappropriated funds of the element in carrying out this subsection.


(July 26, 1947, ch. 343, title X, § 1013, as added Pub. L. 108–487, title VI, § 612(a)(2), Dec. 23, 2004, 118 Stat. 3957.)

Editorial Notes

References in TextThe Volunteer Protection Act of 1997, referred to in subsec. (d)(2)(A), is Pub. L. 105–19, June 18, 1997, 111 Stat. 218, which is classified generally to chapter 139 (§ 14501 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 14501 of Title 42 and Tables.
Section 4(d) of such Act (42 U.S.C. 14503(d)), meaning the Volunteer Protection Act of 1997 and referred to in subsec. (d)(2)(B), was redesignated section 4(e) of the Act by Pub. L. 115–254, div. B, title V, § 584(1), Oct. 5, 2018, 132 Stat. 3399.

Codification
Section was formerly classified to section 441j–2 of this title prior to editorial reclassification and renumbering as this section.



§ 3204. Regulations(a) In generalThe Secretary of Defense and the Director of National Intelligence shall jointly prescribe regulations to carry out the Foreign Languages Program.


(b) Elements of the intelligence communityThe head of each covered element of the intelligence community shall prescribe regulations to carry out sections 3202 and 3203 of this title with respect to that element including the following:(1) Procedures to be utilized for the acceptance of voluntary services under section 3203 of this title.

(2) Procedures and requirements relating to the installation of equipment under section 3203(f) of this title.


(July 26, 1947, ch. 343, title X, § 1014, as added Pub. L. 108–487, title VI, § 612(a)(2), Dec. 23, 2004, 118 Stat. 3958.)

Editorial Notes
Codification
Section was formerly classified to section 441j–3 of this title prior to editorial reclassification and renumbering as this section.



§ 3205. Definitions
In this part:(1) The term “covered element of the intelligence community” means an agency, office, bureau, or element referred to in subparagraphs (B) through (L) of section 3003(4) of this title.

(2) The term “educational institution” means—(A) a local educational agency (as that term is defined in section 7801 of title 20);

(B) an institution of higher education (as defined in section 1002 of title 20, other than institutions referred to in subsection (a)(1)(C) of such section); or

(C) any other nonprofit institution that provides instruction of foreign languages in languages that are critical to the capability of the intelligence community to carry out national security activities of the United States.


(3) The term “dedicated personnel” means employees of the intelligence community and private citizens (including former civilian employees of the Federal Government who have been voluntarily separated, and members of the United States Armed Forces who have been honorably discharged, honorably separated, or generally discharged under honorable circumstances and rehired on a voluntary basis specifically to perform the activities authorized under this part).

(July 26, 1947, ch. 343, title X, § 1015, as added Pub. L. 108–487, title VI, § 612(a)(2), Dec. 23, 2004, 118 Stat. 3958; amended Pub. L. 114–95, title IX, § 9215(tt), (hhh), Dec. 10, 2015, 129 Stat. 2183, 2187.)

Editorial Notes
Codification
Section was formerly classified to section 441j–4 of this title prior to editorial reclassification and renumbering as this section.

Amendments2015—Par. (2)(A). Pub. L. 114–95, § 9215(tt), (hhh), made similar amendments, resulting in the substitution of “section 7801 of title 20)” for “section 7801(26) of title 20)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.




Part C—Additional Education Provisions
§ 3221. Assignment of intelligence community personnel as language students(a) In generalThe Director of National Intelligence, acting through the heads of the elements of the intelligence community, may assign employees of such elements in analyst positions requiring foreign language expertise as students at accredited professional, technical, or other institutions of higher education for training at the graduate or undergraduate level in foreign languages required for the conduct of duties and responsibilities of such positions.


(b) Authority for reimbursement of costs of tuition and training(1) The Director of National Intelligence may reimburse an employee assigned under subsection (a) for the total cost of the training described in that subsection, including costs of educational and supplementary reading materials.

(2) The authority under paragraph (1) shall apply to employees who are assigned on a full-time or part-time basis.

(3) Reimbursement under paragraph (1) may be made from appropriated or nonappropriated funds.


(c) Relationship to compensation as an analystReimbursement under this section to an employee who is an analyst is in addition to any benefits, allowances, travel expenses, or other compensation the employee is entitled to by reason of serving in such an analyst position.


(July 26, 1947, ch. 343, title X, § 1021, as added Pub. L. 108–487, title VI, § 612(a)(2), Dec. 23, 2004, 118 Stat. 3959.)

Editorial Notes
Codification
Section was formerly classified to section 441m of this title prior to editorial reclassification and renumbering as this section.



§ 3222. Program on recruitment and training(a) Program(1) The Director of National Intelligence shall carry out a program to ensure that selected students or former students are provided funds to continue academic training, or are reimbursed for academic training previously obtained, in areas of specialization that the Director, in consultation with the other heads of the elements of the intelligence community, identifies as areas in which the current capabilities of the intelligence community are deficient or in which future capabilities of the intelligence community are likely to be deficient.

(2) A student or former student selected for participation in the program shall commit to employment with an element of the intelligence community, following completion of appropriate academic training, under such terms and conditions as the Director considers appropriate.

(3) The program shall be known as the Pat Roberts Intelligence Scholars Program.


(b) ElementsIn carrying out the program under subsection (a), the Director shall—(1) establish such requirements relating to the academic training of participants as the Director considers appropriate to ensure that participants are prepared for employment as intelligence professionals; and

(2) periodically review the areas of specialization of the elements of the intelligence community to determine the areas in which such elements are, or are likely to be, deficient in capabilities.


(c) Use of fundsFunds made available for the program under subsection (a) shall be used—(1) to provide a monthly stipend for each month that a student is pursuing a course of study;

(2) to pay the full tuition of a student or former student for the completion of such course of study;

(3) to pay for books and materials that the student or former student requires or required to complete such course of study;

(4) to pay the expenses of the student or former student for travel requested by an element of the intelligence community in relation to such program; or

(5) for such other purposes the Director considers reasonably appropriate to carry out such program.


(July 26, 1947, ch. 343, title X, § 1022, as added Pub. L. 111–259, title III, § 311(a), Oct. 7, 2010, 124 Stat. 2662.)

Editorial Notes
Codification
Section was formerly classified to section 441n of this title prior to editorial reclassification and renumbering as this section.



§ 3223. Educational scholarship program
The head of a department or agency containing an element of the intelligence community may establish an undergraduate or graduate training program with respect to civilian employees and prospective civilian employees of such element similar in purpose, conditions, content, and administration to the program that the Secretary of Defense is authorized to establish under section 3614 of this title.
(July 26, 1947, ch. 343, title X, § 1023, as added Pub. L. 111–259, title III, § 312(e)(1), Oct. 7, 2010, 124 Stat. 2664.)

Editorial Notes
Codification
Section was formerly classified to section 441o of this title prior to editorial reclassification and renumbering as this section.



§ 3224. Intelligence officer training program(a) Programs(1) The Director of National Intelligence may carry out grant programs in accordance with subsections (b) and (c) to enhance the recruitment and retention of an ethnically and culturally diverse intelligence community workforce with capabilities critical to the national security interests of the United States.

(2) In carrying out paragraph (1), the Director shall identify the skills necessary to meet current or emergent needs of the intelligence community and the educational disciplines that will provide individuals with such skills.


(b) Institutional grant program(1) The Director may provide grants to institutions of higher education to support the establishment or continued development of programs of study in educational disciplines identified under subsection (a)(2).

(2) A grant provided under paragraph (1) may, with respect to the educational disciplines identified under subsection (a)(2), be used for the following purposes:(A) Curriculum or program development.

(B) Faculty development.

(C) Laboratory equipment or improvements.

(D) Faculty research.



(c) Grant program for certain minority-serving colleges and universities(1) The Director may provide grants to historically black colleges and universities, Predominantly Black Institutions, Hispanic-serving institutions, and Asian American and Native American Pacific Islander-serving institutions to provide programs of study in educational disciplines identified under subsection (a)(2) or described in paragraph (2).

(2) A grant provided under paragraph (1) may be used to provide programs of study in the following educational disciplines:(A) Intermediate and advanced foreign languages deemed in the immediate interest of the intelligence community, including Farsi, Pashto, Middle Eastern, African, and South Asian dialects.

(B) Study abroad programs and cultural immersion programs.



(d) ApplicationAn institution of higher education seeking a grant under this section shall submit an application describing the proposed use of the grant at such time and in such manner as the Director may require.


(e) ReportsAn institution of higher education that receives a grant under this section shall submit to the Director regular reports regarding the use of such grant, including—(1) a description of the benefits to students who participate in the course of study funded by such grant;

(2) a description of the results and accomplishments related to such course of study; and

(3) any other information that the Director may require.


(f) RegulationsThe Director shall prescribe such regulations as may be necessary to carry out this section.


(g) DefinitionsIn this section:(1) The term “Director” means the Director of National Intelligence.

(2) Historically black college and university.—The term “historically black college and university” has the meaning given the term “part B institution” in section 1061 of title 20.

(3) The term “institution of higher education” has the meaning given the term in section 1001 of title 20.

(4) Predominantly black institution.—The term “Predominantly Black Institution” has the meaning given the term in section 1059e of title 20.

(5) Hispanic-serving institution.—The term “Hispanic-serving institution” has the meaning given that term in section 1101a(a)(5) of title 20.

(6) Asian american and native american pacific islander-serving institution.—The term “Asian American and Native American Pacific Islander-serving institution” has the meaning given that term in section 1059g(b)(2) of title 20.

(7) Study abroad program.—The term “study abroad program” means a program of study that—(A) takes places 11 So in original. Probably should be “takes place”. outside the geographical boundaries of the United States;

(B) focuses on areas of the world that are critical to the national security interests of the United States and are generally underrepresented in study abroad programs at institutions of higher education, including Africa, Asia, Central and Eastern Europe, Eurasia, Latin America, and the Middle East; and

(C) is a credit or noncredit program.



(July 26, 1947, ch. 343, title X, § 1024, as added Pub. L. 111–259, title III, § 313(a), Oct. 7, 2010, 124 Stat. 2665; amended Pub. L. 112–18, title III, § 304, June 8, 2011, 125 Stat. 226; Pub. L. 113–293, title III, § 306, Dec. 19, 2014, 128 Stat. 3997; Pub. L. 114–113, div. M, title VII, § 712, Dec. 18, 2015, 129 Stat. 2934.)

Editorial Notes
Codification
Section was formerly classified to section 441p of this title prior to editorial reclassification and renumbering as this section.

Amendments2015—Subsec. (c). Pub. L. 114–113, § 712(1)(B), substituted “certain minority-serving” for “historically black” in heading.
Subsec. (c)(1). Pub. L. 114–113, § 712(1)(A), substituted “historically black colleges and universities, Predominantly Black Institutions, Hispanic-serving institutions, and Asian American and Native American Pacific Islander-serving institutions” for “historically black colleges and universities and Predominantly Black Institutions”.
Subsec. (g)(5) to (7). Pub. L. 114–113, § 712(2), added pars. (5) and (6) and redesignated former par. (5) as (7).
2014—Subsec. (c)(1). Pub. L. 113–293, § 306(1), inserted “and Predominantly Black Institutions” after “universities”.
Subsec. (g)(4), (5). Pub. L. 113–293, § 306(2), added par. (4) and redesignated former par. (4) as (5).
2011—Subsec. (a)(1). Pub. L. 112–18, § 304(1), substituted “subsections (b) and (c)” for “subsection (b)”.
Subsecs. (c) to (f). Pub. L. 112–18, § 304(2), (3), added subsec. (c) and redesignated former subsecs. (c) to (e) as (d) to (f), respectively. Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 112–18, § 304(2), redesignated subsec. (f) as (g).
Subsec. (g)(2) to (4). Pub. L. 112–18, § 304(4), added pars. (2) and (4) and redesignated former par. (2) as (3).

Statutory Notes and Related Subsidiaries
Findings Regarding Improvement of Equality of Employment Opportunities in the Intelligence CommunityPub. L. 108–177, title III, § 319, Dec. 13, 2003, 117 Stat. 2614, as amended by Pub. L. 108–458, title I, § 1071(g)(3)(A)(iv), (B), Dec. 17, 2004, 118 Stat. 3692; Pub. L. 111–259, title III, § 313(b)(1)(A), (3), Oct. 7, 2010, 124 Stat. 2666, provided that: 
“Congress makes the following findings:
“(1) It is the recommendation of the Joint Inquiry of the Senate Select Committee on Intelligence and the House Permanent Select Committee on Intelligence into Intelligence Community Activities Before and After the Terrorist Attacks of September 11, 2001, that the Intelligence Community should enhance recruitment of a more ethnically and culturally diverse workforce and devise a strategy to capitalize upon the unique cultural and linguistic capabilities of first generation Americans.

“(2) The Intelligence Community could greatly benefit from an increased number of employees who are proficient in foreign languages and knowledgeable of world cultures, especially in foreign languages that are critical to the national security interests of the United States. Particular emphasis should be given to the recruitment of United States citizens whose linguistic capabilities are acutely required for the improvement of the overall intelligence collection and analysis effort of the United States Government.

“(3) The Intelligence Community has a significantly lower percentage of women and minorities than the total workforce of the Federal government and the total civilian labor force.

“(4) Women and minorities continue to be under-represented in senior grade levels, and in core mission areas, of the intelligence community.”







Part D—National Intelligence University
§ 3227. Transfer date
In this part, the term “transfer date” means the date on which the National Intelligence University is transferred from the Defense Intelligence Agency to the Director of National Intelligence under section 3334a(a) of this title.
(July 26, 1947, ch. 343, title X, § 1031, as added Pub. L. 116–260, div. W, title III, § 305(a), Dec. 27, 2020, 134 Stat. 2366.)


References in TextThe transfer date, referred to in text, is June 20, 2021.



§ 3227a. Degree-granting authority(a) In generalBeginning on the transfer date, under regulations prescribed by the Director of National Intelligence, the President of the National Intelligence University may, upon the recommendation of the faculty of the University, confer appropriate degrees upon graduates who meet the degree requirements.


(b) LimitationA degree may not be conferred under this section unless—(1) the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and

(2) the University is accredited by the appropriate academic accrediting agency or organization to award the degree, as determined by the Secretary of Education.


(c) Congressional notification requirements(1) Actions on nonaccreditationBeginning on the transfer date, the Director shall promptly—(A) notify the congressional intelligence committees of any action by the Middle States Commission on Higher Education, or other appropriate academic accrediting agency or organization, to not accredit the University to award any new or existing degree; and

(B) submit to such committees a report containing an explanation of any such action.


(2) Modification or redesignation of degree-granting authorityBeginning on the transfer date, upon any modification or redesignation of existing degree-granting authority, the Director shall submit to the congressional intelligence committees a report containing—(A) the rationale for the proposed modification or redesignation; and

(B) any subsequent recommendation of the Secretary of Education with respect to the proposed modification or redesignation.



(July 26, 1947, ch. 343, title X, § 1032, as added Pub. L. 116–260, div. W, title III, § 305(a), Dec. 27, 2020, 134 Stat. 2366.)

§ 3227b. Reporting(a) In generalNot less frequently than once each year, the Director of National Intelligence shall submit to the congressional intelligence committees a plan for employing professors, instructors, and lecturers at the National Intelligence University.


(b) ElementsEach plan submitted under subsection (a) shall include the following:(1) The total number of proposed personnel to be employed at the National Intelligence University.

(2) The total annual compensation to be provided the personnel described in paragraph (1).

(3) Such other matters as the Director considers appropriate.


(c) Form of submittalEach plan submitted by the Director to the congressional intelligence committees under subsection (a) shall be submitted as part of another annual submission from the Director to the congressional intelligence committees.


(July 26, 1947, ch. 343, title X, § 1033, as added Pub. L. 116–260, div. W, title III, § 305(a), Dec. 27, 2020, 134 Stat. 2366.)

Plan Regarding Personnel at National Intelligence UniversityPub. L. 116–260, div. W, title III, § 305(b), Dec. 27, 2020, 134 Stat. 2367, provided that:
“(1) Initial submission.—Not later than 180 days after the date of the enactment of this Act [Dec. 27, 2020], the Director of National Intelligence shall submit to the congressional intelligence committees [Select Committee on Intelligence and Committee on Appropriations of the Senate and Permanent Select Committee on Intelligence and Committee on Appropriations of the House of Representatives] the first submission required by section 1033(a) of the National Security Act of 1947 [50 U.S.C. 3227b(a)], as added by subsection (a).

“(2) Certain requirement not applicable.—Subsection (c) of section 1033 of the National Security Act of 1947 [50 U.S.C. 3227b(c)], as added by subsection (a), shall not apply to the submittal under paragraph (1) of this subsection.”






§ 3227c. Continued applicability of the Federal Advisory Committee Act to the Board of Visitors
The Federal Advisory Committee Act (5 U.S.C. App.) shall continue to apply to the Board of Visitors of the National Intelligence University on and after the transfer date.
(July 26, 1947, ch. 343, title X, § 1034, as added Pub. L. 116–260, div. W, title III, § 305(a), Dec. 27, 2020, 134 Stat. 2367.)


References in TextThe Federal Advisory Committee Act, referred to in text, is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.





SUBCHAPTER IX—ADDITIONAL MISCELLANEOUS PROVISIONS
§ 3231. Applicability to United States intelligence activities of Federal laws implementing international treaties and agreements(a) In generalNo Federal law enacted on or after December 27, 2000, that implements a treaty or other international agreement shall be construed as making unlawful an otherwise lawful and authorized intelligence activity of the United States Government or its employees, or any other person to the extent such other person is carrying out such activity on behalf of, and at the direction of, the United States, unless such Federal law specifically addresses such intelligence activity.


(b) Authorized intelligence activitiesAn intelligence activity shall be treated as authorized for purposes of subsection (a) if the intelligence activity is authorized by an appropriate official of the United States Government, acting within the scope of the official duties of that official and in compliance with Federal law and any applicable Presidential directive.


(July 26, 1947, ch. 343, title XI, § 1101, formerly title X, § 1001, as added Pub. L. 106–567, title III, § 308(a), Dec. 27, 2000, 114 Stat. 2839; renumbered title XI, § 1101, Pub. L. 107–306, title III, § 331(a)(1), (2), Nov. 27, 2002, 116 Stat. 2394.)

Editorial Notes
Codification
Section was formerly classified to section 442 of this title prior to editorial reclassification and renumbering as this section.



§ 3232. Counterintelligence initiatives(a) Inspection processIn order to protect intelligence sources and methods from unauthorized disclosure, the Director of National Intelligence shall establish and implement an inspection process for all agencies and departments of the United States that handle classified information relating to the national security of the United States intended to assure that those agencies and departments maintain effective operational security practices and programs directed against counterintelligence activities.


(b) Annual review of dissemination listsThe Director of National Intelligence shall establish and implement a process for all elements of the intelligence community to review, on an annual basis, individuals included on distribution lists for access to classified information. Such process shall ensure that only individuals who have a particularized “need to know” (as determined by the Director) are continued on such distribution lists.


(c) Completion of financial disclosure statements required for access to certain classified informationThe Director of National Intelligence shall establish and implement a process by which each head of an element of the intelligence community directs that all employees of that element, in order to be granted access to classified information referred to in subsection (a) of section 1.3 of Executive Order No. 12968 (August 2, 1995; 60 Fed. Reg. 40245; [former] 50 U.S.C. 435 note [now 50 U.S.C. 3161 note]), submit financial disclosure forms as required under subsection (b) of such section.


(d) Arrangements to handle sensitive informationThe Director of National Intelligence shall establish, for all elements of the intelligence community, programs and procedures by which sensitive classified information relating to human intelligence is safeguarded against unauthorized disclosure by employees of those elements.


(July 26, 1947, ch. 343, title XI, § 1102, as added Pub. L. 108–177, title III, § 341(a)(1), Dec. 13, 2003, 117 Stat. 2615; amended Pub. L. 108–458, title I, § 1071(a)(1)(NN)–(QQ), Dec. 17, 2004, 118 Stat. 3689, 3690; Pub. L. 111–259, title III, § 347(e), title IV, § 409, Oct. 7, 2010, 124 Stat. 2699, 2724.)

Editorial Notes
Codification
Section was formerly classified to section 442a of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (a). Pub. L. 111–259, § 409(1), struck out par. (1) designation before “In” and par. (2) which read as follows: “The Director shall carry out the process through the Office of the National Counterintelligence Executive.”
Subsec. (b). Pub. L. 111–259, § 347(e), struck out par. (1) designation before “The Director” and par. (2) which read as follows: “Not later than October 15 of each year, the Director shall certify to the congressional intelligence committees that the review required under paragraph (1) has been conducted in all elements of the intelligence community during the preceding fiscal year.”
Subsec. (c). Pub. L. 111–259, § 409(2), struck out par. (1) designation before “The Director” and par. (2) which read as follows: “The Director shall carry out paragraph (1) through the Office of the National Counterintelligence Executive.”
2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(a)(1)(NN), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b)(1). Pub. L. 108–458, § 1071(a)(1)(OO), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (c)(1). Pub. L. 108–458, § 1071(a)(1)(PP), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (d). Pub. L. 108–458, § 1071(a)(1)(QQ), substituted “Director of National Intelligence” for “Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3233. Misuse of the Office of the Director of National Intelligence name, initials, or seal(a) Prohibited actsNo person may, except with the written permission of the Director of National Intelligence, or a designee of the Director, knowingly use the words “Office of the Director of National Intelligence”, the initials “ODNI”, the seal of the Office of the Director of National Intelligence, or any colorable imitation of such words, initials, or seal in connection with any merchandise, impersonation, solicitation, or commercial activity in a manner reasonably calculated to convey the impression that such use is approved, endorsed, or authorized by the Director of National Intelligence.


(b) InjunctionWhenever it appears to the Attorney General that any person is engaged or is about to engage in an act or practice which constitutes or will constitute conduct prohibited by subsection (a), the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice. Such court shall proceed as soon as practicable to the hearing and determination of such action and may, at any time before final determination, enter such restraining orders or prohibitions, or take such other action as is warranted, to prevent injury to the United States or to any person or class of persons for whose protection the action is brought.


(July 26, 1947, ch. 343, title XI, § 1103, as added Pub. L. 111–259, title IV, § 413(a), Oct. 7, 2010, 124 Stat. 2726.)

Editorial Notes
Codification
Section was formerly classified to section 442b of this title prior to editorial reclassification and renumbering as this section.



§ 3234. Prohibited personnel practices in the intelligence community(a) DefinitionsIn this section:(1) AgencyThe term “agency” means an executive department or independent establishment, as defined under sections 101 and 104 of title 5, that contains an intelligence community element, except the Federal Bureau of Investigation.


(2) Covered intelligence community elementThe term “covered intelligence community element”—(A) means—(i) the Central Intelligence Agency, the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, the National Security Agency, the Office of the Director of National Intelligence, and the National Reconnaissance Office; and

(ii) any executive agency or unit thereof determined by the President under section 2302(a)(2)(C)(ii) of title 5 to have as its principal function the conduct of foreign intelligence or counterintelligence activities; and


(B) does not include the Federal Bureau of Investigation.


(3) Personnel actionThe term “personnel action” means, with respect to an employee in a position in a covered intelligence community element (other than a position excepted from the competitive service due to its confidential, policy-determining, policymaking, or policy-advocating character) or a contractor employee—(A) an appointment;

(B) a promotion;

(C) a disciplinary or corrective action;

(D) a detail, transfer, or reassignment;

(E) a demotion, suspension, or termination;

(F) a reinstatement or restoration;

(G) a performance evaluation;

(H) a decision concerning pay, benefits, or awards;

(I) a decision concerning education or training if such education or training may reasonably be expected to lead to an appointment, promotion, or performance evaluation; or

(J) any other significant change in duties, responsibilities, or working conditions.


(4) Contractor employeeThe term “contractor employee” means an employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of a covered intelligence community element.



(b) Agency employeesAny employee of an agency who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or fail to take a personnel action with respect to any employee of a covered intelligence community element as a reprisal for a lawful disclosure of information by the employee to the Director of National Intelligence (or an employee designated by the Director of National Intelligence for such purpose), the Inspector General of the Intelligence Community, the head of the employing agency (or an employee designated by the head of that agency for such purpose), the appropriate inspector general of the employing agency, a congressional intelligence committee, or a member of a congressional intelligence committee, which the employee reasonably believes evidences—(1) a violation of any Federal law, rule, or regulation; or

(2) mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.


(c) Contractor employees(1) Any employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of a covered intelligence community element who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or fail to take a personnel action with respect to any contractor employee as a reprisal for a lawful disclosure of information by the contractor employee to the Director of National Intelligence (or an employee designated by the Director of National Intelligence for such purpose), the Inspector General of the Intelligence Community, the head of the contracting agency (or an employee designated by the head of that agency for such purpose), the appropriate inspector general of the contracting agency, a congressional intelligence committee, or a member of a congressional intelligence committee, which the contractor employee reasonably believes evidences—(A) a violation of any Federal law, rule, or regulation (including with respect to evidence of another employee or contractor employee accessing or sharing classified information without authorization); or

(B) gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.


(2) A personnel action under paragraph (1) is prohibited even if the action is undertaken at the request of an agency official, unless the request takes the form of a nondiscretionary directive and is within the authority of the agency official making the request.


(d) EnforcementThe President shall provide for the enforcement of this section.


(e) Existing rights preservedNothing in this section shall be construed to—(1) preempt or preclude any employee, contractor employee, or applicant for employment, at the Federal Bureau of Investigation from exercising rights provided under any other law, rule, or regulation, including section 2303 of title 5; or

(2) repeal section 2303 of title 5.


(July 26, 1947, ch. 343, title XI, § 1104, as added Pub. L. 113–126, title VI, § 601(a), July 7, 2014, 128 Stat. 1414; amended Pub. L. 115–118, title I, § 110(a), Jan. 19, 2018, 132 Stat. 15.)

Editorial Notes
Amendments2018—Subsec. (a)(3). Pub. L. 115–118, § 110(a)(1)(A), inserted “or a contractor employee” after “character)” in introductory provisions.
Subsec. (a)(4). Pub. L. 115–118, § 110(a)(1)(B), added par. (4).
Subsec. (b). Pub. L. 115–118, § 110(a)(4), substituted “Agency employees” for “In general” in heading.
Subsecs. (c) to (e). Pub. L. 115–118, § 110(a)(2), (3), added subsec. (c) and redesignated former subsecs. (c) and (d) as (d) and (e), respectively.
Subsec. (e)(1). Pub. L. 115–118, § 110(a)(5), inserted “contractor employee,” after “any employee,”.

Statutory Notes and Related Subsidiaries
Policies and Procedures; Nonapplicability to Certain TerminationsPub. L. 113–126, title VI, § 604, July 7, 2014, 128 Stat. 1421, provided that:
“(a) Covered Intelligence Community Element Defined.—In this section, the term ‘covered intelligence community element’—“(1) means—“(A) the Central Intelligence Agency, the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, the National Security Agency, the Office of the Director of National Intelligence, and the National Reconnaissance Office; and

“(B) any executive agency or unit thereof determined by the President under section 2302(a)(2)(C)(ii) of title 5, United States Code, to have as its principal function the conduct of foreign intelligence or counterintelligence activities; and


“(2) does not include the Federal Bureau of Investigation.


“(b) Regulations.—In consultation with the Secretary of Defense, the Director of National Intelligence shall develop policies and procedures to ensure that a personnel action shall not be taken against an employee of a covered intelligence community element as a reprisal for any disclosure of information described in [section] 1104 of the National Security Act of 1947 [50 U.S.C. 3234], as added by section 601 of this Act.

“(c) Report on the Status of Implementation of Regulations.—Not later than 2 years after the date of the enactment of this Act [July 7, 2014], the Director of National Intelligence shall submit a report on the status of the implementation of the regulations promulgated under subsection (b) to the congressional intelligence committees.

“(d) Nonapplicability to Certain Terminations.—Section 1104 of the National Security Act of 1947, as added by section 601 of this Act, and section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341), as amended by section 602 of this Act, shall not apply if—“(1) the affected employee is concurrently terminated under—“(A) section 1609 of title 10, United States Code;

“(B) the authority of the Director of National Intelligence under section 102A(m) of the National Security Act of 1947 (50 U.S.C. 3024(m)), if the Director determines that the termination is in the interest of the United States;

“(C) the authority of the Director of the Central Intelligence Agency under section 104A(e) of the National Security Act of 1947 (50 U.S.C. 3036(e)), if the Director determines that the termination is in the interest of the United States; or

“(D) section 7532 of title 5, United States Code, if the head of the agency determines that the termination is in the interest of the United States; and


“(2) not later than 30 days after such termination, the head of the agency that employed the affected employee notifies the congressional intelligence committees of the termination.”




[For definition of “congressional intelligence committees” as used in section 604 of Pub. L. 113–126, set out above, see section 2 of Pub. L. 113–126, set out as a note under section 3003 of this title.]



§ 3235. Semiannual reports on investigations of unauthorized disclosures of classified information(a) DefinitionsIn this section:(1) Covered officialThe term “covered official” means—(A) the heads of each element of the intelligence community; and

(B) the inspectors general with oversight responsibility for an element of the intelligence community.


(2) InvestigationThe term “investigation” means any inquiry, whether formal or informal, into the existence of an unauthorized public disclosure of classified information.


(3) Unauthorized disclosure of classified informationThe term “unauthorized disclosure of classified information” means any unauthorized disclosure of classified information to any recipient.


(4) Unauthorized public disclosure of classified informationThe term “unauthorized public disclosure of classified information” means the unauthorized disclosure of classified information to a journalist or media organization.



(b) Intelligence community reporting(1) In generalNot less frequently than once every 6 months, each covered official shall submit to the congressional intelligence committees a report on investigations of unauthorized public disclosures of classified information.


(2) ElementsEach report submitted under paragraph (1) shall include, with respect to the preceding 6-month period, the following:(A) The number of investigations opened by the covered official regarding an unauthorized public disclosure of classified information.

(B) The number of investigations completed by the covered official regarding an unauthorized public disclosure of classified information.

(C) Of the number of such completed investigations identified under subparagraph (B), the number referred to the Attorney General for criminal investigation.



(c) Department of Justice reporting(1) In generalNot less frequently than once every 6 months, the Assistant Attorney General for National Security of the Department of Justice, in consultation with the Director of the Federal Bureau of Investigation, shall submit to the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the status of each referral made to the Department of Justice from any element of the intelligence community regarding an unauthorized disclosure of classified information made during the most recent 365-day period or any referral that has not yet been closed, regardless of the date the referral was made.


(2) ContentsEach report submitted under paragraph (1) shall include, for each referral covered by the report, at a minimum, the following:(A) The date the referral was received.

(B) A statement indicating whether the alleged unauthorized disclosure described in the referral was substantiated by the Department of Justice.

(C) A statement indicating the highest level of classification of the information that was revealed in the unauthorized disclosure.

(D) A statement indicating whether an open criminal investigation related to the referral is active.

(E) A statement indicating whether any criminal charges have been filed related to the referral.

(F) A statement indicating whether the Department of Justice has been able to attribute the unauthorized disclosure to a particular entity or individual.



(d) Form of reportsEach report submitted under this section shall be submitted in unclassified form, but may have a classified annex.


(July 26, 1947, ch. 343, title XI, § 1105, as added Pub. L. 116–92, div. E, title LXVII, § 6718(a), Dec. 20, 2019, 133 Stat. 2228.)

§ 3236. Inspector General external review panel(a) Request for reviewAn individual with a claim described in subsection (b) may submit to the Inspector General of the Intelligence Community a request for a review of such claim by an external review panel convened under subsection (c).


(b) Claims and individuals describedA claim described in this subsection is any—(1) claim by an individual—(A) that the individual has been subjected to a personnel action that is prohibited under section 3234 of this title; and

(B) who has exhausted the applicable review process for the claim pursuant to enforcement of such section; or


(2) claim by an individual—(A) that he or she has been subjected to a reprisal prohibited by paragraph (1) of section 3341(j) of this title; and

(B) who received a decision on an appeal regarding that claim under paragraph (4) of such section.



(c) External review panel convened(1) Discretion to conveneUpon receipt of a request under subsection (a) regarding a claim, the Inspector General of the Intelligence Community may, at the discretion of the Inspector General, convene an external review panel under this subsection to review the claim.


(2) Membership(A) CompositionAn external review panel convened under this subsection shall be composed of three members as follows:(i) The Inspector General of the Intelligence Community.

(ii) Except as provided in subparagraph (B), two members selected by the Inspector General as the Inspector General considers appropriate on a case-by-case basis from among inspectors general of the following:(I) The Department of Defense.

(II) The Department of Energy.

(III) The Department of Homeland Security.

(IV) The Department of Justice.

(V) The Department of State.

(VI) The Department of the Treasury.

(VII) The Central Intelligence Agency.

(VIII) The Defense Intelligence Agency.

(IX) The National Geospatial-Intelligence Agency.

(X) The National Reconnaissance Office.

(XI) The National Security Agency.



(B) LimitationAn inspector general of an agency may not be selected to sit on the panel under subparagraph (A)(ii) to review any matter relating to a decision made by such agency.


(C) Chairperson(i) In generalExcept as provided in clause (ii), the chairperson of any panel convened under this subsection shall be the Inspector General of the Intelligence Community.


(ii) Conflicts of interestIf the Inspector General of the Intelligence Community finds cause to recuse himself or herself from a panel convened under this subsection, the Inspector General of the Intelligence Community shall—(I) select a chairperson from inspectors general of the elements listed under subparagraph (A)(ii) whom the Inspector General of the Intelligence Community considers appropriate; and

(II) notify the congressional intelligence committees of such selection.




(3) Period of reviewEach external review panel convened under this subsection to review a claim shall complete review of the claim no later than 270 days after the date on which the Inspector General convenes the external review panel.



(d) Remedies(1) Panel recommendationsIf an external review panel convened under subsection (c) determines, pursuant to a review of a claim submitted by an individual under subsection (a), that the individual was the subject of a personnel action prohibited under section 3234 of this title or was subjected to a reprisal prohibited by section 3341(j)(1) of this title, the panel may recommend that the agency head take corrective action—(A) in the case of an employee or former employee—(i) to return the employee or former employee, as nearly as practicable and reasonable, to the position such employee or former employee would have held had the reprisal not occurred; or

(ii) reconsider the employee’s or former employee’s eligibility for access to classified information consistent with national security; or


(B) in any other case, such other action as the external review panel considers appropriate.


(2) Agency action(A) In generalNot later than 90 days after the date on which the head of an agency receives a recommendation from an external review panel under paragraph (1), the head shall—(i) give full consideration to such recommendation; and

(ii) inform the panel and the Director of National Intelligence of what action the head has taken with respect to the recommendation.


(B) Failure to informThe Director shall notify the President of any failures to comply with subparagraph (A)(ii).




(e) Annual reports(1) In generalNot less frequently than once each year, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees and the Director of National Intelligence a report on the activities under this section during the previous year.


(2) ContentsSubject to such limitations as the Inspector General of the Intelligence Community considers necessary to protect the privacy of an individual who has made a claim described in subsection (b), each report submitted under paragraph (1) shall include, for the period covered by the report, the following:(A) The determinations and recommendations made by the external review panels convened under this section.

(B) The responses of the heads of agencies that received recommendations from the external review panels.



(July 26, 1947, ch. 343, title XI, § 1106, as added Pub. L. 116–92, div. E, title LIII, § 5332(a)(1), Dec. 20, 2019, 133 Stat. 2137.)

§ 3237. Annual reports on influence operations and campaigns in the United States by the Chinese Communist Party(a) RequirementOn an annual basis, consistent with the protection of intelligence sources and methods, the Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the influence operations and campaigns in the United States conducted by the Chinese Communist Party.


(b) ContentsEach report under subsection (a) shall include the following:(1) A description of the organization of the United Front Work Department of the People’s Republic of China, or the successors of the United Front Work Department, and the links between the United Front Work Department and the Central Committee of the Chinese Communist Party.

(2) An assessment of the degree to which organizations that are associated with or receive funding from the United Front Work Department, particularly such entities operating in the United States, are formally tasked by the Chinese Communist Party or the Government of China.

(3) A description of the efforts by the United Front Work Department and subsidiary organizations of the United Front Work Department to target, coerce, and influence foreign populations, particularly those of ethnic Chinese descent.

(4) An assessment of attempts by the Chinese Embassy, consulates, and organizations affiliated with the Chinese Communist Party (including, at a minimum, the United Front Work Department) to influence the United States-based Chinese Student Scholar Associations.

(5) A description of the evolution of the role of the United Front Work Department under the leadership of the President of China.

(6) An assessment of the activities of the United Front Work Department designed to influence the opinions of elected leaders of the United States, or candidates for elections in the United States, with respect to issues of importance to the Chinese Communist Party.

(7) A listing of all known organizations affiliated with the United Front Work Department that are operating in the United States as of the date of the report.

(8) An identification of influence activities and operations employed by the Chinese Communist Party against the United States science and technology sectors, specifically employees of the United States Government, researchers, scientists, and students in the science and technology sector in the United States.

(9) With respect to reports submitted after the first report, an assessment of the change in goals, tactics, techniques, and procedures of the influence operations and campaigns conducted by the Chinese Communist Party.


(c) CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and any other relevant head of an element of the intelligence community.


(d) FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.


(July 26, 1947, ch. 343, title XI, § 1107, as added Pub. L. 116–92, div. E, title LV, § 5511(a), Dec. 20, 2019, 133 Stat. 2146; amended Pub. L. 116–260, div. W, title VI, § 605(a), (d)(1), Dec. 27, 2020, 134 Stat. 2386, 2387.)

Editorial Notes
Amendments2020—Pub. L. 116–260, § 605(d)(1)(A), substituted “Chinese Communist Party” for “Communist Party of China” in section catchline.
Subsecs. (a), (b)(1). Pub. L. 116–260, § 605(d)(1)(B), substituted “Chinese Communist Party” for “Communist Party of China”.
Subsec. (b)(8), (9). Pub. L. 116–260, § 605(a), added par. (8) and redesignated former par. (8) as (9).

Statutory Notes and Related Subsidiaries
Initial ReportPub. L. 116–92, div. E, title LV, § 5511(c), Dec. 20, 2019, 133 Stat. 2147, provided that: “The Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees [Select Committee on Intelligence and Committee on Appropriations of the Senate and Permanent Select Committee on Intelligence and Committee on Appropriations of the House of Representatives], the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate the first report under section 1107 of the National Security Act of 1947 [50 U.S.C. 3237], as added by subsection (a), by not later than 180 days after the date of the enactment of this Act [Dec. 20, 2019].”




§ 3237a. Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region(a) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees;

(B) the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and

(C) the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.


(2) Chinese security servicesThe term “Chinese security services” means—(A) the security services of the Government of the People’s Republic of China, including the Ministry of State Security and the Ministry of Public Security; and

(B) any known front organizations or aliases associated with such security services, including officers associated with the national security division of the Hong Kong Police Force and other officers of the Hong Kong Police Force selected by the Committee for Safeguarding National Security to work on matters relating to national security.



(b) RequirementOn an annual basis through 2047, the Director of National Intelligence shall submit to the appropriate congressional committees a report on the presence and activities of Chinese security services operating within the Hong Kong Special Administrative Region.


(c) ContentsEach report under subsection (b) shall include, with respect to the year covered by the report, the following:(1) Identification of the approximate number of personnel affiliated with Chinese security services operating within the Hong Kong Special Administrative Region, including a breakdown of such personnel by the specific security service and the division of the security service, and (to the extent possible) an identification of any such personnel associated with the national security division of the Hong Kong Police Force.

(2) A description of the command and control structures of such security services, including information regarding the extent to which such security services are controlled by the Government of the Hong Kong Special Administrative Region or the Government of the People’s Republic of China.

(3) A description of the working relationship and coordination mechanisms of the Chinese security services with the police force of the Hong Kong Special Administrative Region.

(4) A description of the activities conducted by Chinese security services operating within the Hong Kong Special Administrative Region, including—(A) information regarding the extent to which such security services, and officers associated with the national security division of the Hong Kong Police Force, are engaged in frontline policing, serving in advisory and assistance roles, or both;

(B) an assessment of the likelihood of such security services conducting renditions of individuals from the Hong Kong Special Administrative Region to China and a listing of every known individual subject to such rendition during the year covered by the report; and

(C) an assessment of how such activities conducted by Chinese security services contribute to self-censorship and corruption within the Hong Kong Special Administrative Region.


(5) A discussion of the doctrine and tactics employed by Chinese security services operating within the Hong Kong Special Administrative Region, including an overview of the extent to which such security services employ surveillance, detection, and control methods, including “high-tech” policing models and “preventative policing tactics”, that are consistent with the rise of digital authoritarianism, and used in a manner similar to methods used in the Xinjiang region of China.

(6) An overview of the funding for Chinese security services operating within the Hong Kong Special Administrative Region, including an assessment of the extent to which funding is drawn locally from the Hong Kong Special Administrative Region Government or from the Government of China.

(7) A discussion of the various surveillance technologies used by security services operating within the Hong Kong Special Administrative Region, including—(A) a list of the key companies that provide such technologies; and

(B) an assessment of the degree to which such technologies can be accessed by Chinese security services operating within the Hong Kong Special Administrative Region.



(d) CoordinationIn carrying out subsection (b), the Director shall coordinate with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, the Assistant Secretary of State for the Bureau of Intelligence and Research, and any other relevant head of an element of the intelligence community.


(e) FormEach report submitted to the appropriate congressional committees under subsection (b) shall be submitted in unclassified form, but may include a classified annex.


(July 26, 1947, ch. 343, title XI, § 1107A, as added Pub. L. 116–260, div. W, title VI, § 611(b), Dec. 27, 2020, 134 Stat. 2393.)

Findings of CongressPub. L. 116–260, div. W, title VI, § 611(a), Dec. 27, 2020, 134 Stat. 2393, provided that: “Congress finds that the National People’s Congress of the People’s Republic of China promulgated the Law of the People’s Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region on June 30, 2020.”




§ 3238. Annual reports on influence operations and campaigns in the United States by the Russian Federation(a) RequirementOn an annual basis, the Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees a report on the influence operations and campaigns in the United States conducted by the Russian Federation.


(b) ContentsEach report under subsection (a) shall include the following:(1) A description and listing of the Russian organizations and persons involved in influence operations and campaigns operating in the United States as of the date of the report.

(2) An assessment of organizations that are associated with or receive funding from organizations and persons identified in paragraph (1), particularly such entities operating in the United States.

(3) A description of the efforts by the organizations and persons identified in paragraph (1) to target, coerce, and influence populations within the United States.

(4) An assessment of the activities of the organizations and persons identified in paragraph (1) designed to influence the opinions of elected leaders of the United States or candidates for election in the United States.

(5) With respect to reports submitted after the first report, an assessment of the change in goals, tactics, techniques, and procedures of the influence operations and campaigns conducted by the organizations and persons identified in paragraph (1).


(c) CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and any other relevant head of an element of the intelligence community.


(d) FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.


(July 26, 1947, ch. 343, title XI, § 1108, as added Pub. L. 116–92, div. E, title LV, § 5501(a), Dec. 20, 2019, 133 Stat. 2143.)

Statutory Notes and Related Subsidiaries
Initial ReportPub. L. 116–92, div. E, title LV, § 5501(c), Dec. 20, 2019, 133 Stat. 2144, provided that: “The Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees the first report under section 1108 of the National Security Act of 1947 [50 U.S.C. 3238], as added by subsection (a), by not later than 180 days after the date of the enactment of this Act [Dec. 20, 2019].”

[For definition of “congressional intelligence committees” as used in section 5501(c) of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]



§ 3239. Requirement to buy certain satellite component from American sources(a) DefinitionsIn this section:(1) Covered element of the intelligence communityThe term “covered element of the intelligence community” means an element of the intelligence community that is not an element of the Department of Defense.


(2) National security satelliteThe term “national security satellite” means a satellite weighing over 400 pounds whose principle purpose is to support the national security or intelligence needs of the United States Government.


(3) United StatesThe term “United States” means the several States, the District of Columbia, and the territories and possessions of the United States.



(b) RequirementBeginning January 1, 2021, except as provided in subsection (c), a covered element of the intelligence community may not award a contract for a national security satellite if the satellite uses a star tracker that is not produced in the United States, including with respect to both the software and the hardware of the star tracker.


(c) ExceptionThe head of a covered element of the intelligence community may waive the requirement under subsection (b) if, on a case-by-case basis, the head certifies in writing to the congressional intelligence committees that—(1) there is no available star tracker produced in the United States that meets the mission and design requirements of the national security satellite for which the star tracker will be used;

(2) the cost of a star tracker produced in the United States is unreasonable, based on a market survey; or

(3) such waiver is necessary for the national security interests of the United States based on an urgent and compelling need.


(July 26, 1947, ch. 343, title XI, § 1109, as added Pub. L. 116–260, div. W, title III, § 308(a), Dec. 27, 2020, 134 Stat. 2368.)

§ 3240. Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans(a) Sense of CongressIt is the sense of Congress that—(1) the People’s Republic of China appears to be specifically targeting the Chinese-American community for intelligence purposes;

(2) such targeting carries a substantial risk that the loyalty of such Americans may be generally questioned and lead to unacceptable stereotyping, targeting, and racial profiling;

(3) the United States Government has a duty to warn and protect all Americans including those of Chinese descent from these intelligence efforts by the People’s Republic of China;

(4) the broad stereotyping, targeting, and racial profiling of Americans of Chinese descent is contrary to the values of the United States and reinforces the flawed narrative perpetuated by the People’s Republic of China that ethnically Chinese individuals worldwide have a duty to support the People’s Republic of China; and

(5) the United States efforts to combat the People’s Republic of China’s intelligence activities should actively safeguard and promote the constitutional rights of all Chinese Americans.


(b) ReportOn an annual basis, the Director of National Intelligence, acting through the Office of Civil Liberties, Privacy, and Transparency, in coordination with the civil liberties and privacy officers of the elements of the intelligence community, shall submit a report to the congressional intelligence committees containing—(1) a review of how the policies, procedures, and practices of the intelligence community that govern the intelligence activities and operations targeting the People’s Republic of China affect policies, procedures, and practices relating to the privacy, civil liberties, and civil rights of Americans of Chinese descent who may be targets of espionage and influence operations by China; and

(2) recommendations to ensure that the privacy, civil liberties, and civil rights of Americans of Chinese descent are sufficiently protected.


(c) FormThe report under subsection (b) shall be submitted in unclassified form, but may include a classified annex.


(July 26, 1947, ch. 343, title XI, § 1110, formerly Pub. L. 116–92, div. E, title LVII, § 5712, Dec. 20, 2019, 133 Stat. 2171; renumbered § 1110 of act July 26, 1947, and amended Pub. L. 116–260, div. W, title VI, § 620(a), Dec. 27, 2020, 134 Stat. 2401.)

Amendments2020—Pub. L. 116–260, § 620(a)(4)(A), substituted “, civil liberties, and civil rights” for “and civil liberties” in section catchline.
Subsec. (b). Pub. L. 116–260, § 620(a)(4)(B), substituted “On an annual basis,” for “Not later than 180 days after the date of the enactment of this Act,” in introductory provisions and “, civil liberties, and civil rights” for “and civil liberties” in pars. (1) and (2).





CHAPTER 45—MISCELLANEOUS INTELLIGENCE COMMUNITY AUTHORITIES




SUBCHAPTER I—BUDGET AND OVERSIGHT


Sec.


3301.Multiyear national intelligence program.


3302.Identification of constituent components of base intelligence budget.


3303.Construction of intelligence community facilities; Presidential authorization.


3304.Limitation on construction of facilities to be used primarily by intelligence community.


3305.Exhibits for inclusion with budget justification books.


3306.Availability to public of certain intelligence funding information.


3307.Communications with the Committees on Armed Services of the Senate and the House of Representatives.


3308.Information access by the Comptroller General of the United States.


3308a.Provision of certain information to Government Accountability Office by National Reconnaissance Office.


3309.Notification of establishment of advisory committee.


3310.Annual report on United States security arrangements and commitments with other nations.


3311.Submittal to Congress by heads of elements of intelligence community of plans for orderly shutdown in event of absence of appropriations.


3312.Congressional oversight of policy directives and guidance.


3313.Notification of memoranda of understanding.


3314.Report on national security systems.


3315.Annual certification of controlled access programs.


3316.Submission of intelligence community policies.


3316a.Reports on intelligence community participation in vulnerabilities equities process of Federal Government.


3316b.Continuity of operations plans for certain elements of the intelligence community in the case of a national emergency.



SUBCHAPTER II—PERSONNEL AND ADMINISTRATIVE AUTHORITIES


3321.National Intelligence Reserve Corps.


3322.Additional education and training requirements.


3323.Eligibility for incentive awards.


3324.Prohibition on using journalists as agents or assets.


3325.Reaffirmation of longstanding prohibition against drug trafficking by employees of the intelligence community.


3326.Limitation of expenditure of funds appropriated for Department of Defense intelligence programs.


3327.Limitation on transfer of funds between CIA and Department of Defense; congressional notification required.


3328.Study or plan of surrender; use of appropriations.


3329.Intelligence community contracting.


3330.Reports to the intelligence community on penetrations of networks and information systems of certain contractors.


3331.Management of intelligence community personnel.


3332.Guidance and reporting requirement regarding the interactions between the intelligence community and entertainment industry.


3333.Joint facilities certification.


3334.Intelligence community public-private talent exchange.


3334a.Transfer of National Intelligence University to the Office of the Director of National Intelligence.


3334b.Collection, analysis, and dissemination of workforce data.


3334c.Assessment of homeland security vulnerabilities associated with certain retired and former personnel of the intelligence community.


3334d.Cyber protection support for the personnel of the intelligence community in positions highly vulnerable to cyber attack.


3334e.Enhanced procurement authority to manage supply chain risk.


3334f.Congressional notification of designation of covered intelligence officer as persona non grata.


3334g.Reports on intelligence community loan repayment and related programs.


3334h.Data collection on attrition in intelligence community.


3334i.Seedling investment in next-generation microelectronics in support of artificial intelligence.



SUBCHAPTER III—SECURITY CLEARANCES AND CLASSIFIED INFORMATION


3341.Security clearances.


3342.Security clearances for transition team members.


3343.Security clearances; limitations.


3344.Classification training program.


3345.Limitation on handling, retention, and storage of certain classified materials by the Department of State.


3346.Compilation and organization of previously declassified records.


3347.Secrecy agreements used in intelligence activities.


3348.Reports relating to certain special access programs and similar programs.


3349.Notification regarding the authorized public disclosure of national intelligence.


3350.Maximum amount charged for declassification reviews.


3351.Improving quality of information in background investigation request packages.


3351a.Making certain policies and execution plans relating to personnel clearances available to industry partners.


3351b.Limitations on determinations regarding certain security classifications.


3352.Definitions.


3352a.Reports and plans relating to security clearances and background investigations.


3352b.Improving the process for security clearances.


3352c.Goals for promptness of determinations regarding security clearances.


3352d.Reports on reciprocity for security clearances inside of departments and agencies.


3352e.Periodic report on positions in the intelligence community that can be conducted without access to classified information, networks, or facilities.


3352f.Information-sharing program for positions of trust and security clearances.



SUBCHAPTER III–A—PUBLIC INTEREST DECLASSIFICATIONS


3355.Findings.


3355a.Public Interest Declassification Board.


3355b.Identification, collection, and review for declassification of information of archival value or extraordinary public interest.


3355c.Protection of national security information and other information.


3355d.Standards and procedures.


3355e.Judicial review.


3355f.Funding.


3355g.Definitions.



SUBCHAPTER IV—COLLECTION, ANALYSIS, AND SHARING OF INTELLIGENCE


3361.National Virtual Translation Center.


3362.Foreign Terrorist Asset Tracking Center.


3363.Terrorist Identification Classification System.


3364.Assignment of responsibilities relating to analytic integrity.


3365.Foreign intelligence information.


3366.Authorities of heads of other departments and agencies.


3367.Requirement for efficient use by intelligence community of open-source intelligence.


3368.Assistance for governmental entities and private entities in recognizing online violent extremist content.


3369.Cooperative actions to detect and counter foreign influence operations.


3369a.Report on deepfake technology, foreign weaponization of deepfakes, and related notifications.


3369b.Oversight of foreign influence in academia.


3369c.Notification of an active measures campaign.


3369d.Committee to counter active measures by the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state to exert covert influence over peoples and governments.


3370.Supply Chain and Counterintelligence Risk Management Task Force.


3370a.Biennial report on foreign investment risks.


3371.Required counterintelligence assessments, briefings, notifications, and reports.


3371a.Assessment of foreign intelligence threats to Federal elections.


3371b.Information sharing with State election officials.


3371c.Notification of significant foreign cyber intrusions and active measures campaigns directed at elections for Federal offices.


3371d.Designation of counterintelligence officer to lead election security matters.


3372.Monitoring mineral investments under Belt and Road Initiative of People’s Republic of China.



SUBCHAPTER V—MANAGEMENT OF COUNTERINTELLIGENCE ACTIVITIES


3381.Coordination of counterintelligence activities.


3382.Director of the National Counterintelligence and Security Center.


3383.National Counterintelligence and Security Center.



SUBCHAPTER I—BUDGET AND OVERSIGHT
§ 3301. Multiyear national intelligence program(a) Annual submission of multiyear national intelligence programThe Director of National Intelligence shall submit to the congressional committees specified in subsection (d) each year a multiyear national intelligence program plan reflecting the estimated expenditures and proposed appropriations required to support that program. Any such multiyear national intelligence program plan shall cover the fiscal year with respect to which the budget is submitted and at least four succeeding fiscal years.


(b) Time of submissionThe Director of National Intelligence shall submit the report required by subsection (a) each year at or about the same time that the budget is submitted to Congress pursuant to section 1105(a) of title 31.


(c) Consistency with budget estimatesThe Director of National Intelligence and the Secretary of Defense shall ensure that the estimates referred to in subsection (a) are consistent with the budget estimates submitted to Congress pursuant to section 1105(a) of title 31 for the fiscal year concerned and with the estimated expenditures and proposed appropriations for the future-years defense program submitted pursuant to section 221 of title 10.


(d) Specified congressional committeesThe congressional committees referred to in subsection (a) are the following:(1) The Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.

(2) The Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.


(Pub. L. 101–510, div. A, title XIV, § 1403, Nov. 5, 1990, 104 Stat. 1675; Pub. L. 104–106, div. A, title XV, § 1502(c)(4)(B), Feb. 10, 1996, 110 Stat. 507; Pub. L. 106–65, div. A, title X, § 1067(10), Oct. 5, 1999, 113 Stat. 774; Pub. L. 111–259, title VIII, § 805(a)–(d)(1), Oct. 7, 2010, 124 Stat. 2748.)

Editorial Notes
Codification
Section was formerly classified to section 404b of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Pub. L. 111–259, § 805(d)(1), struck out “foreign” after “national” in section catchline.
Subsec. (a). Pub. L. 111–259, § 805(a), (b)(1), struck out “foreign” after “national” wherever appearing in heading and text and substituted “Director of National Intelligence” for “Director of Central Intelligence” in text.
Subsec. (b). Pub. L. 111–259, § 805(b)(2), inserted “of National Intelligence” after “Director”.
Subsec. (c). Pub. L. 111–259, § 805(b)(1), (c), substituted “Director of National Intelligence” for “Director of Central Intelligence” and “future-years defense program submitted pursuant to section 221 of title 10” for “multiyear defense program submitted pursuant to section 114a of title 10”.
1999—Subsec. (d)(2). Pub. L. 106–65 substituted “Committee on Armed Services” for “Committee on National Security”.
1996—Subsec. (a). Pub. L. 104–106, § 1502(c)(4)(B)(i), substituted “the congressional committees specified in subsection (d) each year” for “the Committees on Armed Services and Appropriations of the Senate and the House of Representatives and the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives each year”.
Subsec. (d). Pub. L. 104–106, § 1502(c)(4)(B)(ii), added subsec. (d).

Statutory Notes and Related Subsidiaries
Short Title of 2002 AmendmentPub. L. 107–306, title IX, § 901(a), Nov. 27, 2002, 116 Stat. 2432, provided that: “This title [see Tables for classification] may be cited as the ‘Counterintelligence Enhancement Act of 2002’.”


Short Title of 2000 AmendmentPub. L. 106–567, title VII, § 701, Dec. 27, 2000, 114 Stat. 2856, provided that: “This title [enacting subchapter III–A of this chapter] may be cited as the ‘Public Interest Declassification Act of 2000’.”




§ 3302. Identification of constituent components of base intelligence budget
The Director of Central Intelligence shall include the same level of budgetary detail for the Base Budget that is provided for Ongoing Initiatives and New Initiatives to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate in the congressional justification materials for the annual submission of the National Foreign Intelligence Program of each fiscal year.
(Pub. L. 103–359, title VI, § 603, Oct. 14, 1994, 108 Stat. 3433.)

Editorial Notes
Codification
Section was formerly classified as a note under section 403–1 of this title prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.



§ 3303. Construction of intelligence community facilities; Presidential authorization(a) No project for the construction of any facility, or improvement to any facility, having an estimated Federal cost in excess of $300,000, may be undertaken in any fiscal year unless specifically identified as a separate item in the President’s annual fiscal year budget request or otherwise specifically authorized and appropriated if such facility or improvement would be used primarily by personnel of the intelligence community.

(b) As used in this section, the term “intelligence community” has the same meaning given that term in section 3003(4) of this title.

(Pub. L. 103–335, title VIII, § 8131, Sept. 30, 1994, 108 Stat. 2653.)

Editorial Notes
Codification
Section was formerly classified to section 403–2a of this title prior to editorial reclassification and renumbering as this section.



§ 3304. Limitation on construction of facilities to be used primarily by intelligence community(a) In general(1) In generalExcept as provided in subsection (b), no project for the construction of any facility to be used primarily by personnel of any component of the intelligence community which has an estimated Federal cost in excess of $5,000,000 may be undertaken in any fiscal year unless such project is specifically identified as a separate item in the President’s annual fiscal year budget request and is specifically authorized by the Congress.


(2) NotificationIn the case of a project for the construction of any facility to be used primarily by personnel of any component of the intelligence community which has an estimated Federal cost greater than $2,000,000 but less than $5,000,000, or where any project for the improvement, repair, or modification of such a facility has an estimated Federal cost greater than $2,000,000, the head of such component, in coordination with and subject to the approval of the Director of National Intelligence, shall submit a notification to the intelligence committees specifically identifying such project.



(b) Exception(1) In generalNotwithstanding subsection (a) but subject to paragraphs (2) and (3), a project for the construction of a facility to be used primarily by personnel of any component of the intelligence community may be carried out if the Secretary of Defense and the Director of National Intelligence jointly determine—(A) that the project is vital to the national security or to the protection of health, safety, or the quality of the environment, and

(B) that the requirement for the project is so urgent that deferral of the project for inclusion in the next Act authorizing appropriations for the intelligence community would be inconsistent with national security or the protection of health, safety, or environmental quality, as the case may be.


(2) Report(A) When a decision is made to carry out a construction project under this subsection, the Secretary of Defense and the Director of National Intelligence jointly shall submit a report in writing to the appropriate committees of Congress on that decision. Each such report shall include (i) the justification for the project and the current estimate of the cost of the project, (ii) the justification for carrying out the project under this subsection, and (iii) a statement of the source of the funds to be used to carry out the project. The project may then be carried out only after the end of the 7-day period beginning on the date the notification is received by such committees.

(B) Notwithstanding subparagraph (A), a project referred to in paragraph (1) may begin on the date the notification is received by the appropriate committees of Congress under that paragraph if the Director of National Intelligence and the Secretary of Defense jointly determine that—(i) an emergency exists with respect to the national security or the protection of health, safety, or environmental quality; and

(ii) any delay in the commencement of the project would harm any or all of those interests.



(3) Projects primarily for CIAIf a project referred to in paragraph (1) is primarily for the Central Intelligence Agency, the Director of the Central Intelligence Agency shall make the determination and submit the report required by paragraphs (1) and (2).


(4) LimitationA project carried out under this subsection shall be carried out within the total amount of funds appropriated for intelligence and intelligence-related activities that have not been obligated.



(c) ApplicationThis section shall not apply to any project which is subject to subsection (a)(1)(A) or (c) of section 601.


(Pub. L. 103–359, title VI, § 602, Oct. 14, 1994, 108 Stat. 3432; Pub. L. 108–177, title III, § 314, Dec. 13, 2003, 117 Stat. 2610; Pub. L. 111–259, title VIII, § 809, Oct. 7, 2010, 124 Stat. 2749; Pub. L. 115–31, div. N, title III, § 307, May 5, 2017, 131 Stat. 813; Pub. L. 116–260, div. W, title III, § 309, Dec. 27, 2020, 134 Stat. 2369.)

Editorial Notes

References in TextSection 601, referred to in subsec. (c), means section 601 of Pub. L. 103–359, title VI, Oct. 14, 1994, 108 Stat. 3431, which is not classified to the Code.

Codification
Section was formerly classified to section 403–2b of this title prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (a)(2). Pub. L. 116–260 substituted “$2,000,000” for “$1,000,000” in two places and substituted “the head of such component, in coordination with and subject to the approval of the Director of National Intelligence, shall submit a notification” for “the Director of National Intelligence shall submit a notification”.
2017—Subsec. (a)(2). Pub. L. 115–31 substituted “project for the improvement, repair, or modification of” for “improvement project to”.
2010—Subsecs. (a)(2), (b)(1), (2)(A), (B). Pub. L. 111–259, § 809(1), (2)(A), (B), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (b)(3). Pub. L. 111–259, § 809(2)(C), substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence”.
2003—Subsec. (a). Pub. L. 108–177, § 314(a), substituted “$5,000,000” for “$750,000” in pars. (1) and (2) and “$1,000,000” for “$500,000” in two places in par. (2).
Subsec. (b)(2). Pub. L. 108–177, § 314(b), designated existing provisions as subpar. (A), redesignated former subpars. (A) to (C) as cls. (i) to (iii), respectively, substituted “7-day period” for “21-day period”, and added subpar. (B).

Statutory Notes and Related Subsidiaries

Definitions
Pub. L. 103–359, title VI, § 604, Oct. 14, 1994, 108 Stat. 3433, provided that: 
“As used in this title [enacting this section and section 3302 of this title]:
“(1) Intelligence committees.—The term ‘intelligence committees’ means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.

“(2) Intelligence community.—The term ‘intelligence community’ has the same meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4) [now 50 U.S.C. 3003(4)]).”






§ 3305. Exhibits for inclusion with budget justification books
Beginning with the fiscal year 2010 budget request, the Director of National Intelligence shall include the budget exhibits identified in paragraphs (1) and (2) as described in the Department of Defense Financial Management Regulation with the congressional budget justification books.(1) For procurement programs requesting more than $20,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule; and P–40 11 So in original. Probably should be followed by a comma. Budget Item Justification.

(2) For research, development, test and evaluation projects requesting more than $10,000,000 in any fiscal year, the R–1, RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.

(Pub. L. 110–329, div. C, title VIII, § 8107, Sept. 30, 2008, 122 Stat. 3644.)

Editorial Notes
Codification
Section was formerly classified to section 415a–2 of this title prior to editorial reclassification and renumbering as this section.

Similar ProvisionsProvisions similar to those in this section were contained in the following appropriation acts:
Pub. L. 113–6, div. C, title VIII, § 8087, Mar. 26, 2013, 127 Stat. 317.
Pub. L. 112–74, div. A, title VIII, § 8090, Dec. 23, 2011, 125 Stat. 827.
Pub. L. 112–10, div. A, title VIII, § 8091, Apr. 15, 2011, 125 Stat. 77.
Pub. L. 111–118, div. A, title VIII, § 8100, Dec. 19, 2009, 123 Stat. 3450.



§ 3306. Availability to public of certain intelligence funding information(a) Budget requestAt the time that the President submits to Congress the budget for a fiscal year pursuant to section 1105 of title 31, the President shall disclose to the public the aggregate amount of appropriations requested for that fiscal year for the National Intelligence Program.


(b) Amounts appropriated each fiscal yearNot later than 30 days after the end of each fiscal year, the Director of National Intelligence shall disclose to the public the aggregate amount of funds appropriated by Congress for the National Intelligence Program for such fiscal year.


(c) Waiver(1) In generalThe President may waive or postpone the disclosure required by subsection (a) or (b) for a fiscal year by submitting to the Select Committee on Intelligence of the Senate and Permanent Select Committee on Intelligence of the House of Representatives—(A) a statement, in unclassified form, that the disclosure required in subsection (a) or (b) for that fiscal year would damage national security; and

(B) a statement detailing the reasons for the waiver or postponement, which may be submitted in classified form.


(2) Submission datesThe President shall submit the statements required under paragraph (1)—(A) in the case of a waiver or postponement of a disclosure required under subsection (a), at the time of the submission of the budget for the fiscal year for which such disclosure is waived or postponed; and

(B) in the case of a waiver or postponement of a disclosure required under subsection (b), not later than 30 days after the date of the end of the fiscal year for which such disclosure is waived or postponed.



(d) DefinitionAs used in this section, the term “National Intelligence Program” has the meaning given the term in section 3003(6) of this title.


(Pub. L. 110–53, title VI, § 601, Aug. 3, 2007, 121 Stat. 335; Pub. L. 111–259, title III, § 364, Oct. 7, 2010, 124 Stat. 2702.)

Editorial Notes
Codification
Section was formerly classified to section 415c of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Pub. L. 111–259 amended section generally. Prior to amendment, section related to availability to public of certain intelligence funding information.

Statutory Notes and Related Subsidiaries
Increased Transparency Regarding Counterterrorism Budget of the United StatesPub. L. 116–92, div. E, title LVII, § 5702, Dec. 20, 2019, 133 Stat. 2160, provided that:
“(a) Findings.—Congress finds the following:“(1) Consistent with section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a)), the recent practice of the intelligence community has been to release to the public—“(A) around the date on which the President submits to Congress a budget for a fiscal year pursuant to section 1105 of title 31, United States Code, the ‘top-line’ amount of total funding requested for the National Intelligence Program for such fiscal year; and

“(B) the amount of requested and appropriated funds for the National Intelligence Program and Military Intelligence Program for certain prior fiscal years, consistent with the protection of intelligence sources and methods.


“(2) The Directorate of Strategic Operational Planning of the National Counterterrorism Center is responsible for producing an annual National Counterterrorism Budget report, which examines the alignment of intelligence and other resources in the applicable fiscal year budget with the counterterrorism goals and areas of focus in the National Strategy for Counterterrorism.


“(b) Sense of Congress.—It is the sense of Congress that—“(1) despite the difficulty of compiling and releasing to the public comprehensive information on the resource commitments of the United States to counterterrorism activities and programs, including with respect to such activities and programs of the intelligence community, the United States Government could take additional steps to enhance the understanding of the public with respect to such resource commitments, in a manner consistent with the protection of intelligence sources and methods and other national security interests; and

“(2) the United States Government should release to the public as much information as possible regarding the funding of counterterrorism activities and programs, including activities and programs of the intelligence community, in a manner consistent with the protection of intelligence sources and methods and other national security interests.


“(c) Briefing on Public Release of Information.—“(1) Requirement.—Not later than 90 days after the date of the enactment of this Act [Dec. 20, 2019], and not later than 90 days after the beginning of each fiscal year thereafter, the President shall ensure that the congressional intelligence committees receive a briefing from appropriate personnel of the United States Government on the feasibility of releasing to the public additional information relating to counterterrorism efforts of the intelligence community.

“(2) Elements.—Each briefing required by paragraph (1) shall include a discussion of the feasibility of—“(A) subject to paragraph (3), releasing to the public the National Counterterrorism Budget report described in subsection (a)(2) for the prior fiscal year; and

“(B) declassifying other reports, documents, or activities of the intelligence community relating to counterterrorism and releasing such information to the public in a manner consistent with the protection of intelligence sources and methods and other national security interests.


“(3) Release of national counterterrorism budget report.—The President may satisfy the requirement under paragraph (2)(A) during a fiscal year by, not later than 90 days after the beginning of the fiscal year, releasing to the public the National Counterterrorism Budget report (with any redactions the Director determines necessary to protect intelligence sources and methods and other national security interests) for the prior fiscal year.”




[For definitions of “intelligence community” and “congressional intelligence committees” as used in section 5702 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]



§ 3307. Communications with the Committees on Armed Services of the Senate and the House of Representatives(a) Requests of committeesThe Director of the National Counterterrorism Center, the Director of a national intelligence center, or the head of any element of the intelligence community shall, not later than 45 days after receiving a written request from the Chair or ranking minority member of the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives for any existing intelligence assessment, report, estimate, or legal opinion relating to matters within the jurisdiction of such Committee, make available to such committee such assessment, report, estimate, or legal opinion, as the case may be.


(b) Assertion of privilege(1) In generalIn response to a request covered by subsection (a), the Director of the National Counterterrorism Center, the Director of a national intelligence center, or the head of any element of the intelligence community shall provide to the Committee making such request the document or information covered by such request unless the President determines that such document or information shall not be provided because the President is asserting a privilege pursuant to the Constitution of the United States.


(2) Submission to CongressThe White House Counsel shall submit to Congress in writing any assertion by the President under paragraph (1) of a privilege pursuant to the Constitution.



(c) DefinitionsIn this section:(1) Intelligence communityThe term “intelligence community” has the meaning given the term in section 3003(4) of this title.


(2) Intelligence assessmentThe term “intelligence assessment” means an intelligence-related analytical study of a subject of policy significance and does not include building-block papers, research projects, and reference aids.


(3) Intelligence estimateThe term “intelligence estimate” means an appraisal of available intelligence relating to a specific situation or condition with a view to determining the courses of action open to an enemy or potential enemy and the probable order of adoption of such courses of action.



(Pub. L. 110–181, div. A, title X, § 1079, Jan. 28, 2008, 122 Stat. 334.)

Editorial Notes
Codification
Section was formerly classified to section 413c of this title prior to editorial reclassification and renumbering as this section.



§ 3308. Information access by the Comptroller General of the United States(a) DNI directive governing access(1) Requirement for directiveThe Director of National Intelligence, in consultation with the Comptroller General of the United States, shall issue a written directive governing the access of the Comptroller General to information in the possession of an element of the intelligence community.


(2) Amendment to directiveThe Director of National Intelligence, in consultation with the Comptroller General, may issue an amendment to the directive issued under paragraph (1) at any time the Director determines such an amendment is appropriate.


(3) Relationship to other lawsThe directive issued under paragraph (1) and any amendment to such directive issued under paragraph (2) shall be consistent with the provisions of—(A) chapter 7 of title 31; and

(B) the National Security Act of 1947 (50 U.S.C. 401 et seq.).



(b) Confidentiality of information(1) Requirement for confidentialityThe Comptroller General of the United States shall ensure that the level of confidentiality of information made available to the Comptroller General pursuant to the directive issued under subsection (a)(1) or an amendment to such directive issued under subsection (a)(2) is not less than the level of confidentiality of such information required of the head of the element of the intelligence community from which such information was obtained.


(2) Penalties for unauthorized disclosureAn officer or employee of the Government Accountability Office shall be subject to the same statutory penalties for unauthorized disclosure or use of such information as an officer or employee of the element of the intelligence community from which such information was obtained.



(c) Submission to Congress(1) Submission of directiveThe directive issued under subsection (a)(1) shall be submitted to Congress by the Director of National Intelligence, together with any comments of the Comptroller General of the United States, no later than May 1, 2011.


(2) Submission of amendmentAny amendment to such directive issued under subsection (a)(2) shall be submitted to Congress by the Director, together with any comments of the Comptroller General.



(d) Effective dateThe directive issued under subsection (a)(1) and any amendment to such directive issued under subsection (a)(2) shall take effect 60 days after the date such directive or amendment is submitted to Congress under subsection (c), unless the Director determines that for reasons of national security the directive or amendment should take effect sooner.


(Pub. L. 111–259, title III, § 348, Oct. 7, 2010, 124 Stat. 2700.)

Editorial Notes

References in TextThe National Security Act of 1947, referred to in subsec. (a)(3)(B), is act July 26, 1947, ch. 343, 61 Stat. 495, which is classified principally to chapter 44 (§ 3001 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 403–9 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Definition
For definition of “intelligence community”, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.



§ 3308a. Provision of certain information to Government Accountability Office by National Reconnaissance Office(a) In generalThe Director of the National Reconnaissance Office shall provide to the Comptroller General of the United States, in a timely manner, access to the cost, schedule, and performance information the Comptroller General requires to conduct assessments, as required by any of the appropriate congressional committees, of programs of the National Reconnaissance Office.


(b) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means—(1) the congressional defense committees; and

(2) the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.


(Pub. L. 114–328, div. A, title XVI, § 1620, Dec. 23, 2016, 130 Stat. 2596.)

Statutory Notes and Related Subsidiaries

“Congressional Defense Committees” Defined
Congressional defense committees means the Committees on Armed Services and Appropriations of the Senate and the House of Representatives, see section 3 of Pub. L. 114–328, 130 Stat. 2025. See note under section 101 of Title 10, Armed Forces.



§ 3309. Notification of establishment of advisory committee
The Director of National Intelligence and the Director of the Central Intelligence Agency shall each notify the congressional intelligence committees each time each such Director creates an advisory committee. Each notification shall include—(1) a description of such advisory committee, including the subject matter of such committee;

(2) a list of members of such advisory committee; and

(3) in the case of an advisory committee created by the Director of National Intelligence, the reasons for a determination by the Director under section 4(b)(3) of the Federal Advisory Committee Act (5 U.S.C. App.) that an advisory committee cannot comply with the requirements of such Act.

(Pub. L. 111–259, title IV, § 410(b), Oct. 7, 2010, 124 Stat. 2725; Pub. L. 113–126, title III, § 329(b)(1), July 7, 2014, 128 Stat. 1406.)

Editorial Notes

References in TextSection 4(b)(3) of the Federal Advisory Committee Act, referred to in par. (3), is section 4(b)(3) of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified as a note under section 405 of this title prior to editorial reclassification as this section.

Amendments2014—Pub. L. 113–126 amended section generally. Prior to amendment, section related to annual report on advisory committees created by Director of National Intelligence and Director of the Central Intelligence Agency, contents of report, and inclusion of reasons for ODNI exclusion of advisory committee from Federal Advisory Committee Act.

Statutory Notes and Related Subsidiaries

Definition
For definition of “congressional intelligence committees” referred to in text, see section 2 of Pub. L. 111–259, set out as a note under section 3003 of this title.



§ 3310. Annual report on United States security arrangements and commitments with other nations(a) Report requirementsThe President shall submit to the congressional committees specified in subsection (d) each year a report (in both classified and unclassified form) on United States security arrangements with, and commitments to, other nations.


(b) Matters to be includedThe President shall include in each such report the following:(1) A description of—(A) each security arrangement with, or commitment to, other nations, whether based upon (i) a formal document (including a mutual defense treaty, a pre-positioning arrangement or agreement, or an access agreement), or (ii) an expressed policy; and

(B) the historical origins of each such arrangement or commitment.


(2) An evaluation of the ability of the United States to meet its commitments based on the projected reductions in the defense structure of the United States.

(3) A plan for meeting each of those commitments with the force structure projected for the future.

(4) An assessment of the need to continue, modify, or discontinue each of those arrangements and commitments in view of the changing international security situation.


(c) Deadline for reportThe President shall submit the report required by subsection (a) not later than February 1 of each year.


(d) Specified congressional committeesThe congressional committees referred to in subsection (a) are the following:(1) The Committee on Armed Services and the Committee on Foreign Relations of the Senate.

(2) The Committee on Armed Services and the Committee on International Relations of the House of Representatives.


(Pub. L. 101–510, div. A, title XIV, § 1457, Nov. 5, 1990, 104 Stat. 1696; Pub. L. 104–106, div. A, title XV, § 1502(c)(4)(C), Feb. 10, 1996, 110 Stat. 507; Pub. L. 106–65, div. A, title X, § 1067(10), Oct. 5, 1999, 113 Stat. 774.)

Editorial Notes
Codification
Section was formerly classified to section 404c of this title prior to editorial reclassification and renumbering as this section.

Amendments1999—Subsec. (d)(2). Pub. L. 106–65 substituted “Committee on Armed Services” for “Committee on National Security”.
1996—Subsec. (a). Pub. L. 104–106, § 1502(c)(4)(C)(i), substituted “shall submit to the congressional committees specified in subsection (d) each year” for “shall submit to the Committees on Armed Services and on Foreign Affairs of the House of Representatives and the Committees on Armed Services and Foreign Relations of the Senate each year”.
Subsec. (c). Pub. L. 104–106, § 1502(c)(4)(C)(ii), substituted “The President” for “(1) Except as provided in paragraph (2), the President” and struck out par. (2) which read as follows: “In the case of the report required to be submitted in 1991, the evaluation, plan, and assessment referred to in paragraphs (2), (3), and (4) of subsection (b) may be submitted not later than May 1, 1991.”
Subsec. (d). Pub. L. 104–106, § 1502(c)(4)(C)(iii), added subsec. (d).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 3311. Submittal to Congress by heads of elements of intelligence community of plans for orderly shutdown in event of absence of appropriations(a) In generalWhenever the head of an applicable agency submits a plan to the Director of the Office of Management and Budget in accordance with section 124 of Office of Management and Budget Circular A–11, pertaining to agency operations in the absence of appropriations, or any successor circular of the Office that requires the head of an applicable agency to submit to the Director a plan for an orderly shutdown in the event of the absence of appropriations, such head shall submit a copy of such plan to the following:(1) The congressional intelligence committees.

(2) The Subcommittee on Defense of the Committee on Appropriations of the Senate.

(3) The Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.

(4) In the case of a plan for an element of the intelligence community that is within the Department of Defense, to—(A) the Committee on Armed Services of the Senate; and

(B) the Committee on Armed Services of the House of Representatives.



(b) Head of an applicable agency definedIn this section, the term “head of an applicable agency” includes the following:(1) The Director of National Intelligence.

(2) The Director of the Central Intelligence Agency.

(3) Each head of each element of the intelligence community that is within the Department of Defense.


(Pub. L. 113–126, title III, § 323, July 7, 2014, 128 Stat. 1401.)

Statutory Notes and Related Subsidiaries

Definition
For definition of “congressional intelligence committees” referred to in subsec. (a)(1), see section 2 of Pub. L. 113–126, set out as a note under section 3003 of this title.



§ 3312. Congressional oversight of policy directives and guidance(a) Covered policy document definedIn this section, the term “covered policy document” means any classified or unclassified Presidential Policy Directive, Presidential Policy Guidance, or other similar policy document issued by the President, including any classified or unclassified annex to such a Directive, Guidance, or other document, that assigns tasks, roles, or responsibilities to the intelligence community or an element of the intelligence community.


(b) Submissions to CongressThe Director of National Intelligence shall submit to the congressional intelligence committees the following:(1) Not later than 15 days after the date that a covered policy document is issued, a written notice of the issuance and a summary of the subject matter addressed by such covered policy document.

(2) Not later than 15 days after the date that the Director issues any guidance or direction on implementation of a covered policy document or implements a covered policy document, a copy of such guidance or direction or a description of such implementation.

(3) Not later than 15 days after May 5, 2017, for any covered policy document issued prior to such date that is being implemented by any element of the intelligence community or that is in effect on such date—(A) a written notice that includes the date such covered policy document was issued and a summary of the subject matter addressed by such covered policy document; and

(B) if the Director has issued any guidance or direction on implementation of such covered policy document or is implementing such covered policy document, a copy of the guidance or direction or a written description of such implementation.



(Pub. L. 115–31, div. N, title III, § 310, May 5, 2017, 131 Stat. 815.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3313. Notification of memoranda of understanding(a) In generalEach year, concurrent with the annual budget request submitted by the President to Congress under section 1105 of title 31, each head of an element of the intelligence community shall submit to the congressional intelligence committees a report that lists each memorandum of understanding or other agreement regarding significant operational activities or policy entered into during the most recently completed fiscal year between or among such element and any other entity of the United States Government.


(b) Provision of documentsEach head of an element of an intelligence community who receives a request from the Select Committee on Intelligence of the Senate or the Permanent Select Committee on Intelligence of the House of Representatives for a copy of a memorandum of understanding or other document listed in a report submitted by the head under subsection (a) shall submit to such committee the requested copy as soon as practicable after receiving such request.


(c) Administrative memorandum or agreementNothing in this section may be construed to require an element of the intelligence community to submit to the congressional intelligence committees any memorandum or agreement that is solely administrative in nature, including a memorandum or agreement regarding joint duty or other routine personnel assignments.


(Pub. L. 115–31, div. N, title III, § 311, May 5, 2017, 131 Stat. 815; Pub. L. 116–92, div. E, title LXVII, § 6723, Dec. 20, 2019, 133 Stat. 2234.)

Editorial Notes
Amendments2019—Pub. L. 116–92 added subsecs. (a) and (b), redesignated former subsec. (b) as (c) and struck out former subsec. (a). Text read as follows: “The head of each element of the intelligence community shall submit to the congressional intelligence committees a copy of each memorandum of understanding or other agreement regarding significant operational activities or policy between or among such element and any other entity or entities of the United States Government—
“(1) for such a memorandum or agreement that is in effect on May 5, 2017, not later than 60 days after such date; and
“(2) for such a memorandum or agreement entered into after such date, in a timely manner and not more than 60 days after the date such memorandum or other agreement is entered into.”

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3314. Report on national security systems(a) Appropriate committees of Congress definedIn this section, the term “appropriate committees of Congress” means—(1) the congressional intelligence committees;

(2) the Committee on Appropriations and the Committee on Armed Services of the Senate; and

(3) the Committee on Appropriations and the Committee on Armed Services of the House of Representatives.


(b) ReportNot later than 120 days after May 5, 2017, and annually thereafter, the Director of the National Security Agency, in coordination with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, shall submit to the appropriate committees of Congress a report on national security systems.


(c) ContentEach report submitted under subsection (b) shall include information related to—(1) national security systems or components thereof that have been decertified and are still in operational use;

(2) extension requests and the current status of any national security systems still in use or components thereof that have been decertified and are still in use;

(3) national security systems known to not be in compliance with the policies, principles, standards, and guidelines issued by the Committee on National Security Systems established pursuant to National Security Directive 42, signed by the President on July 5, 1990; and

(4) organizations which have not provided access or information to the Director of the National Security Agency that is adequate to enable the Director to make a determination as to whether such organizations are in compliance with the policies, principles, standards, and guidelines issued by such Committee on National Security Systems.


(Pub. L. 115–31, div. N, title VI, § 603, May 5, 2017, 131 Stat. 829.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3315. Annual certification of controlled access programs(1) In generalNot less frequently than once each year, the Director of National Intelligence shall certify in writing to the congressional intelligence committees whether the creation, validation, or substantial modification, including termination, for all existing and proposed controlled access programs, and the compartments and subcompartments within each, are substantiated and justified based on the information required by paragraph (2).


(2) Information requiredEach certification pursuant to paragraph (1) shall include—(A) the rationale for the revalidation, validation, or substantial modification, including termination, of each controlled access program, compartment and subcompartment;

(B) the identification of a control officer for each controlled access program; and

(C) a statement of protection requirements for each controlled access program.


(Pub. L. 115–31, div. N, title VI, § 608(b), May 5, 2017, 131 Stat. 833.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3316. Submission of intelligence community policies(a) DefinitionsIn this section:(1) Electronic repositoryThe term “electronic repository” means the electronic distribution mechanism, in use as of December 20, 2019, or any successor electronic distribution mechanism, by which the Director of National Intelligence submits to the congressional intelligence committees information.


(2) PolicyThe term “policy”, with respect to the intelligence community, includes unclassified or classified—(A) directives, policy guidance, and policy memoranda of the intelligence community;

(B) executive correspondence of the Director of National Intelligence; and

(C) any equivalent successor policy instruments.



(b) Submission of policies(1) Current policyNot later than 180 days after December 20, 2019, the Director of National Intelligence shall submit to the congressional intelligence committees using the electronic repository all nonpublicly available policies issued by the Director of National Intelligence for the intelligence community that are in effect as of the date of the submission.


(2) Continuous updatesNot later than 15 days after the date on which the Director of National Intelligence issues, modifies, or rescinds a policy of the intelligence community, the Director shall—(A) notify the congressional intelligence committees of such addition, modification, or removal; and

(B) update the electronic repository with respect to such addition, modification, or removal.



(Pub. L. 116–92, div. E, title LXIII, § 6315, Dec. 20, 2019, 133 Stat. 2194.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3316a. Reports on intelligence community participation in vulnerabilities equities process of Federal Government(a) DefinitionsIn this section:(1) Vulnerabilities Equities Policy and Process documentThe term “Vulnerabilities Equities Policy and Process document” means the executive branch document entitled “Vulnerabilities Equities Policy and Process” dated November 15, 2017.


(2) Vulnerabilities Equities ProcessThe term “Vulnerabilities Equities Process” means the interagency review of vulnerabilities, pursuant to the Vulnerabilities Equities Policy and Process document or any successor document.


(3) VulnerabilityThe term “vulnerability” means a weakness in an information system or its components (for example, system security procedures, hardware design, and internal controls) that could be exploited or could affect confidentiality, integrity, or availability of information.



(b) Reports on process and criteria under Vulnerabilities Equities Policy and Process(1) In generalNot later than 90 days after December 20, 2019, the Director of National Intelligence shall submit to the congressional intelligence committees a written report describing—(A) with respect to each element of the intelligence community—(i) the title of the official or officials responsible for determining whether, pursuant to criteria contained in the Vulnerabilities Equities Policy and Process document or any successor document, a vulnerability must be submitted for review under the Vulnerabilities Equities Process; and

(ii) the process used by such element to make such determination; and


(B) the roles or responsibilities of that element during a review of a vulnerability submitted to the Vulnerabilities Equities Process.


(2) Changes to process or criteriaNot later than 30 days after any significant change is made to the process and criteria used by any element of the intelligence community for determining whether to submit a vulnerability for review under the Vulnerabilities Equities Process, such element shall submit to the congressional intelligence committees a report describing such change.


(3) Form of reportsEach report submitted under this subsection shall be submitted in unclassified form, but may include a classified annex.



(c) Annual reports(1) In generalNot less frequently than once each calendar year, the Director of National Intelligence shall submit to the congressional intelligence committees a classified report containing, with respect to the previous year—(A) the number of vulnerabilities submitted for review under the Vulnerabilities Equities Process;

(B) the number of vulnerabilities described in subparagraph (A) disclosed to each vendor responsible for correcting the vulnerability, or to the public, pursuant to the Vulnerabilities Equities Process; and

(C) the aggregate number, by category, of the vulnerabilities excluded from review under the Vulnerabilities Equities Process, as described in paragraph 5.4 of the Vulnerabilities Equities Policy and Process document.


(2) Unclassified informationEach report submitted under paragraph (1) shall include an unclassified appendix that contains—(A) the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process; and

(B) the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process known to have been patched.


(3) NonduplicationThe Director of National Intelligence may forgo submission of an annual report required under this subsection for a calendar year, if the Director notifies the intelligence committees in writing that, with respect to the same calendar year, an annual report required by paragraph 4.3 of the Vulnerabilities Equities Policy and Process document already has been submitted to Congress, and such annual report contains the information that would otherwise be required to be included in an annual report under this subsection.



(Pub. L. 116–92, div. E, title LXVII, § 6720, Dec. 20, 2019, 133 Stat. 2230.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “congressional intelligence committees” and “intelligence community”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3316b. Continuity of operations plans for certain elements of the intelligence community in the case of a national emergency(a) Definition of covered national emergencyIn this section, the term “covered national emergency” means the following:(1) A major disaster declared by the President under section 5170 of title 42.

(2) An emergency declared by the President under section 5191 of title 42.

(3) A national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).

(4) A public health emergency declared under section 247d of title 42.


(b) In generalThe Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each establish continuity of operations plans for use in the case of covered national emergencies for the element of the intelligence community concerned.


(c) Submission to Congress(1) Director of National Intelligence and Director of the Central Intelligence AgencyNot later than 7 days after the date on which a covered national emergency is declared, the Director of National Intelligence and the Director of the Central Intelligence Agency shall each submit to the congressional intelligence committees the plan established under subsection (b) for that emergency for the element of the intelligence community concerned.


(2) Director of National Reconnaissance Office, Director of Defense Intelligence Agency, Director of National Security Agency, and Director of National Geospatial-Intelligence AgencyNot later than 7 days after the date on which a covered national emergency is declared, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each submit the plan established under subsection (b) for that emergency for the element of the intelligence community concerned to the following:(A) The congressional intelligence committees.

(B) The Committee on Armed Services of the Senate.

(C) The Committee on Armed Services of the House of Representatives.



(d) UpdatesDuring a covered national emergency, the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each submit any updates to the plans submitted under subsection (c)—(1) in accordance with that subsection; and

(2) in a timely manner consistent with section 3091 of this title.


(Pub. L. 116–260, div. W, title III, § 303, Dec. 27, 2020, 134 Stat. 2364.)


References in TextThe National Emergencies Act, referred to in subsec. (a)(3), is Pub. L. 94–412, Sept. 14, 1976, 90 Stat. 1255, which is classified principally to chapter 34 (§ 1601 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.


Definitions
For definitions of “congressional intelligence committees” and “intelligence community”, referred to in text, see section 2 of div. W of Pub. L. 116–260, set out as a note under section 3003 of this title.




SUBCHAPTER II—PERSONNEL AND ADMINISTRATIVE AUTHORITIES
§ 3321. National Intelligence Reserve Corps(a) EstablishmentThe Director of National Intelligence may provide for the establishment and training of a National Intelligence Reserve Corps (in this section referred to as “National Intelligence Reserve Corps”) for the temporary reemployment on a voluntary basis of former employees of elements of the intelligence community during periods of emergency, as determined by the Director.


(b) Eligible individualsAn individual may participate in the National Intelligence Reserve Corps only if the individual previously served as a full time employee of an element of the intelligence community.


(c) Terms of participationThe Director of National Intelligence shall prescribe the terms and conditions under which eligible individuals may participate in the National Intelligence Reserve Corps.


(d) ExpensesThe Director of National Intelligence may provide members of the National Intelligence Reserve Corps transportation and per diem in lieu of subsistence for purposes of participating in any training that relates to service as a member of the Reserve Corps.


(e) Treatment of annuitants(1) If an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes temporarily reemployed pursuant to this section, such annuity shall not be discontinued thereby.

(2) An annuitant so reemployed shall not be considered an employee for the purposes of chapter 83 or 84 of title 5.


(f) Treatment under Office of Director of National Intelligence personnel ceilingA member of the National Intelligence Reserve Corps who is reemployed on a temporary basis pursuant to this section shall not count against any personnel ceiling applicable to the Office of the Director of National Intelligence.


(Pub. L. 108–458, title I, § 1053, Dec. 17, 2004, 118 Stat. 3683.)

Editorial Notes
Codification
Section was formerly classified to section 403–1c of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3322. Additional education and training requirements(a) FindingsCongress makes the following findings:(1) Foreign language education is essential for the development of a highly-skilled workforce for the intelligence community.

(2) Since September 11, 2001, the need for language proficiency levels to meet required national security functions has been raised, and the ability to comprehend and articulate technical and scientific information in foreign languages has become critical.


(b) Linguistic requirements(1) The Director of National Intelligence shall—(A) identify the linguistic requirements for the Office of the Director of National Intelligence;

(B) identify specific requirements for the range of linguistic skills necessary for the intelligence community, including proficiency in scientific and technical vocabularies of critical foreign languages; and

(C) develop a comprehensive plan for the Office to meet such requirements through the education, recruitment, and training of linguists.


(2) In carrying out activities under paragraph (1), the Director shall take into account education grant programs of the Department of Defense and the Department of Education that are in existence as of December 17, 2004.


(c) Professional intelligence trainingThe Director of National Intelligence shall require the head of each element and component within the Office of the Director of National Intelligence who has responsibility for professional intelligence training to periodically review and revise the curriculum for the professional intelligence training of the senior and intermediate level personnel of such element or component in order to—(1) strengthen the focus of such curriculum on the integration of intelligence collection and analysis throughout the Office; and

(2) prepare such personnel for duty with other departments, agencies, and elements of the intelligence community.


(Pub. L. 108–458, title I, § 1041, Dec. 17, 2004, 118 Stat. 3678; Pub. L. 112–87, title III, § 311(a), Jan. 3, 2012, 125 Stat. 1886.)

Editorial Notes
Codification
Section was formerly classified to section 403–1b of this title prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (b)(3), (4). Pub. L. 112–87 struck out pars. (3) and (4) which read as follows:
“(3) Not later than one year after December 17, 2004, and annually thereafter, the Director shall submit to Congress a report on the requirements identified under paragraph (1), including the success of the Office of the Director of National Intelligence in meeting such requirements. Each report shall notify Congress of any additional resources determined by the Director to be required to meet such requirements.
“(4) Each report under paragraph (3) shall be in unclassified form, but may include a classified annex.”

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Pilot Project on Civilian Linguist Reserve CorpsPub. L. 109–364, div. A, title IX, § 944(a)(1), Oct. 17, 2006, 120 Stat. 2366, transferred administration of pilot project on establishment of Civilian Linguist Reserve Corps required by section 613 of the Intelligence Authorization Act for Fiscal Year 2005 [Pub. L. 108–487, formerly set out as a note below] from Director of National Intelligence to Secretary of Defense.
Pub. L. 109–163, div. A, title XI, § 1124, Jan. 6, 2006, 119 Stat. 3454, authorized Secretary of Defense to support implementation of Civilian Linguist Reserve Corps pilot project authorized by section 613 of the Intelligence Authorization Act for Fiscal Year 2005 [Pub. L. 108–487, formerly set out as a note below], subject to availability of appropriated funds.
Pub. L. 108–487, title VI, § 613, Dec. 23, 2004, 118 Stat. 3959, as amended by Pub. L. 109–364, div. A, title IX, § 944(a)(2), (b)–(e), Oct. 17, 2006, 120 Stat. 2366, provided that Secretary of Defense, in coordination with Director of National Intelligence, shall conduct five-year pilot project to assess feasibility and advisability of establishing Civilian Linguist Reserve Corps comprised of United States citizens with advanced levels of proficiency in foreign languages who would be available upon the call of the Secretary to perform such service or duties with respect to such foreign languages in the intelligence community as the Secretary may specify and provided that the Secretary shall submit final report on project to Congress six months after completion of project.



§ 3323. Eligibility for incentive awards(a) Scope of authority with respect to Federal employees and members of Armed ForcesThe Director of Central Intelligence may exercise the authority granted in section 4503 of title 5, with respect to Federal employees and members of the Armed Forces detailed or assigned to the Central Intelligence Agency or to the Intelligence Community Staff, in the same manner as such authority may be exercised with respect to the personnel of the Central Intelligence Agency and the Intelligence Community Staff.


(b) Time for exercise of authorityThe authority granted by subsection (a) of this section may be exercised with respect to Federal employees or members of the Armed Forces detailed or assigned to the Central Intelligence Agency or to the Intelligence Community Staff on or after a date five years before December 9, 1983.


(c) Exercise of authority with respect to members of Armed Forces assigned to foreign intelligence dutiesDuring fiscal year 1987, the Director of Central Intelligence may exercise the authority granted in section 4503(2) of title 5 with respect to members of the Armed Forces who are assigned to foreign intelligence duties at the time of the conduct which gives rise to the exercise of such authority.


(d) Payment and acceptance of awardAn award made by the Director of Central Intelligence to an employee or member of the Armed Forces under the authority of section 4503 of title 5 or this section may be paid and accepted notwithstanding—(1) section 5536 of title 5; and

(2) the death, separation, or retirement of the employee or the member of the Armed Forces whose conduct gave rise to the award, or the assignment of such member to duties other than foreign intelligence duties.


(Pub. L. 98–215, title IV, § 402, Dec. 9, 1983, 97 Stat. 1477; Pub. L. 99–569, title V, § 503, Oct. 27, 1986, 100 Stat. 3198.)

Editorial Notes
Codification
Section was formerly classified to section 403e–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1986—Subsecs. (c), (d). Pub. L. 99–569 added subsecs. (c) and (d).

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.



§ 3324. Prohibition on using journalists as agents or assets(a) PolicyIt is the policy of the United States that an element of the Intelligence Community may not use as an agent or asset for the purposes of collecting intelligence any individual who—(1) is authorized by contract or by the issuance of press credentials to represent himself or herself, either in the United States or abroad, as a correspondent of a United States news media organization; or

(2) is officially recognized by a foreign government as a representative of a United States media organization.


(b) WaiverPursuant to such procedures as the President may prescribe, the President or the Director of Central Intelligence may waive subsection (a) in the case of an individual if the President or the Director, as the case may be, makes a written determination that the waiver is necessary to address the overriding national security interest of the United States. The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate shall be notified of any waiver under this subsection.


(c) Voluntary cooperationSubsection (a) shall not be construed to prohibit the voluntary cooperation of any person who is aware that the cooperation is being provided to an element of the United States Intelligence Community.


(Pub. L. 104–293, title III, § 309, Oct. 11, 1996, 110 Stat. 3467.)

Editorial Notes
Codification
Section was formerly classified to section 403–7 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.



§ 3325. Reaffirmation of longstanding prohibition against drug trafficking by employees of the intelligence community(a) FindingCongress finds that longstanding statutes, regulations, and policies of the United States prohibit employees, agents, and assets of the elements of the intelligence community, and of every other Federal department and agency, from engaging in the illegal manufacture, purchase, sale, transport, and distribution of drugs.


(b) Obligation of employees of intelligence communityAny employee of the intelligence community having knowledge of a fact or circumstance that reasonably indicates that an employee, agent, or asset of an element of the intelligence community is involved in any activity that violates a statute, regulation, or policy described in subsection (a) shall report such knowledge to an appropriate official.


(c) Intelligence community definedIn this section, the term “intelligence community” has the meaning given that term in section 3003(4) of this title.


(Pub. L. 106–120, title III, § 313, Dec. 3, 1999, 113 Stat. 1615.)

Editorial Notes
Codification
Section was formerly classified to section 403–8 of this title prior to editorial reclassification and renumbering as this section.



§ 3326. Limitation of expenditure of funds appropriated for Department of Defense intelligence programs
During the current fiscal year and hereafter, none of the funds appropriated for intelligence programs to the Department of Defense which are transferred to another Federal agency for execution shall be expended by the Department of Defense in any fiscal year in excess of amounts required for expenditure during such fiscal year by the Federal agency to which such funds are transferred.
(Pub. L. 102–172, title VIII, § 8089, Nov. 26, 1991, 105 Stat. 1193.)

Editorial Notes
Codification
Section was formerly classified as a note under section 414 of this title prior to editorial reclassification as this section.



§ 3327. Limitation on transfer of funds between CIA and Department of Defense; congressional notification required
During the current fiscal year and thereafter, no funds may be made available through transfer, reprogramming, or other means between the Central Intelligence Agency and the Department of Defense for any intelligence or special activity different from that previously justified to the Congress unless the Director of Central Intelligence or the Secretary of Defense has notified the House and Senate Appropriations Committees of the intent to make such funds available for such activity.
(Pub. L. 103–139, title VIII, § 8107, Nov. 11, 1993, 107 Stat. 1464.)

Editorial Notes
Codification
Section was formerly classified as a note under section 414 of this title prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.

Similar ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 102–396, title IX, § 9014, Oct. 6, 1992, 106 Stat. 1903.
Pub. L. 102–172, title VIII, § 8014, Nov. 26, 1991, 105 Stat. 1174.
Pub. L. 101–511, title VIII, § 8015, Nov. 5, 1990, 104 Stat. 1878.
Pub. L. 101–165, title IX, § 9022, Nov. 21, 1989, 103 Stat. 1134.
Pub. L. 100–463, title VIII, § 8035, Oct. 1, 1988, 102 Stat. 2270–23.
Pub. L. 100–202, § 101(b) [title VIII, § 8037], Dec. 22, 1987, 101 Stat. 1329–43, 1329–68.



§ 3328. Study or plan of surrender; use of appropriations
No part of the funds appropriated in any act shall be used to pay (1) any person, firm, or corporation, or any combinations of persons, firms, or corporations, to conduct a study or to plan when and how or in what circumstances the Government of the United States should surrender this country and its people to any foreign power, (2) the salary or compensation of any employee or official of the Government of the United States who proposes or contracts or who has entered into contracts for the making of studies or plans for the surrender by the Government of the United States of this country and its people to any foreign power in any event or under any circumstances.
(Pub. L. 85–766, ch. XVI, § 1602, Aug. 27, 1958, 72 Stat. 884.)

Editorial Notes
Codification
Section was formerly classified to section 407 of this title prior to editorial reclassification and renumbering as this section.



§ 3329. Intelligence community contracting(a) In generalThe Director of National Intelligence shall direct that elements of the intelligence community, whenever compatible with the national security interests of the United States and consistent with the operational and security concerns related to the conduct of intelligence activities, and where fiscally sound, shall award contracts in a manner that would maximize the procurement of products in the United States.


(b) Intelligence community definedIn this section, the term “intelligence community” has the meaning given that term in section 3003(4) of this title.


(Pub. L. 102–183, title IV, § 403, Dec. 4, 1991, 105 Stat. 1267; Pub. L. 111–259, title VIII, § 810, Oct. 7, 2010, 124 Stat. 2750.)

Editorial Notes
Codification
Section was formerly classified to section 403–2 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior authorization act: Pub. L. 102–88, title IV, § 404, Aug. 14, 1991, 105 Stat. 434.

Amendments2010—Pub. L. 111–259 added subsec. (b), designated existing provisions as subsec. (a), inserted heading, substituted “Director of National Intelligence” for “Director of Central Intelligence” and “intelligence community” for “Intelligence Community”, and struck out at end “For purposes of this provision, the term ‘Intelligence Community’ has the same meaning as set forth in paragraph 3.4(f) of Executive Order 12333, dated December 4, 1981, or successor orders.”

Statutory Notes and Related Subsidiaries
Enhanced Procurement Authority To Manage Supply Chain RiskPub. L. 112–87, title III, § 309, Jan. 3, 2012, 125 Stat. 1883, formerly set out as a note under this section, was transferred to section 3334e of this title.



§ 3330. Reports to the intelligence community on penetrations of networks and information systems of certain contractors(a) Procedures for reporting penetrationsThe Director of National Intelligence shall establish procedures that require each cleared intelligence contractor to report to an element of the intelligence community designated by the Director for purposes of such procedures when a network or information system of such contractor that meets the criteria established pursuant to subsection (b) is successfully penetrated.


(b) Networks and information systems subject to reportingThe Director of National Intelligence shall, in consultation with appropriate officials, establish criteria for covered networks to be subject to the procedures for reporting system penetrations under subsection (a).


(c) Procedure requirements(1) Rapid reportingThe procedures established pursuant to subsection (a) shall require each cleared intelligence contractor to rapidly report to an element of the intelligence community designated pursuant to subsection (a) of each successful penetration of the network or information systems of such contractor that meet the criteria established pursuant to subsection (b). Each such report shall include the following:(A) A description of the technique or method used in such penetration.

(B) A sample of the malicious software, if discovered and isolated by the contractor, involved in such penetration.

(C) A summary of information created by or for such element in connection with any program of such element that has been potentially compromised due to such penetration.


(2) Access to equipment and information by intelligence community personnelThe procedures established pursuant to subsection (a) shall—(A) include mechanisms for intelligence community personnel to, upon request, obtain access to equipment or information of a cleared intelligence contractor necessary to conduct forensic analysis in addition to any analysis conducted by such contractor;

(B) provide that a cleared intelligence contractor is only required to provide access to equipment or information as described in subparagraph (A) to determine whether information created by or for an element of the intelligence community in connection with any intelligence community program was successfully exfiltrated from a network or information system of such contractor and, if so, what information was exfiltrated; and

(C) provide for the reasonable protection of trade secrets, commercial or financial information, and information that can be used to identify a specific person (other than the name of the suspected perpetrator of the penetration).


(3) Limitation on dissemination of certain informationThe procedures established pursuant to subsection (a) shall prohibit the dissemination outside the intelligence community of information obtained or derived through such procedures that is not created by or for the intelligence community except—(A) with the approval of the contractor providing such information;

(B) to the congressional intelligence committees or the Subcommittees on Defense of the Committees on Appropriations of the House of Representatives and the Senate for such committees and such Subcommittees to perform oversight; or

(C) to law enforcement agencies to investigate a penetration reported under this section.



(d) Issuance of procedures and establishment of criteria(1) In generalNot later than 90 days after July 7, 2014, the Director of National Intelligence shall establish the procedures required under subsection (a) and the criteria required under subsection (b).


(2) Applicability dateThe requirements of this section shall apply on the date on which the Director of National Intelligence establishes the procedures required under this section.



(e) Coordination with the Secretary of Defense to prevent duplicate reportingNot later than 180 days after July 7, 2014, the Director of National Intelligence and the Secretary of Defense shall establish procedures to permit a contractor that is a cleared intelligence contractor and a cleared defense contractor under section 941 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2224 note) to submit a single report that satisfies the requirements of this section and such section 941 for an incident of penetration of network or information system.


(f) DefinitionsIn this section:(1) Cleared intelligence contractorThe term “cleared intelligence contractor” means a private entity granted clearance by the Director of National Intelligence or the head of an element of the intelligence community to access, receive, or store classified information for the purpose of bidding for a contract or conducting activities in support of any program of an element of the intelligence community.


(2) Covered networkThe term “covered network” means a network or information system of a cleared intelligence contractor that contains or processes information created by or for an element of the intelligence community with respect to which such contractor is required to apply enhanced protection.



(g) Savings clausesNothing in this section shall be construed to alter or limit any otherwise authorized access by government personnel to networks or information systems owned or operated by a contractor that processes or stores government data.


(Pub. L. 113–126, title III, § 325, July 7, 2014, 128 Stat. 1402.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of Pub. L. 113–126, set out as a note under section 3003 of this title.



§ 3331. Management of intelligence community personnel(a) Multi-sector workforce initiative(1) RequirementBeginning on October 1, 2018, the Director of National Intelligence shall improve management of the workforce of the intelligence community by enabling elements of the intelligence community to build and maintain an appropriate mix between employees of the United States Government and core contractors.


(2) Briefing to CongressNot later than July 1, 2017, and each 120 days thereafter until July 1, 2018, the Director of National Intelligence shall brief the congressional intelligence committees on the initiative required by paragraph (1).



(b) Management based on workload requirements and authorized funding(1) In generalBeginning on October 1, 2018, the personnel levels of the intelligence community shall be managed each fiscal year on the basis of—(A) the workload required to carry out the functions and activities of the intelligence community; and

(B) the funds made available to the intelligence community in accordance with section 3094 of this title.


(2) Prohibition on constraints or limitationsBeginning on October 1, 2018, the management of such personnel in the intelligence community in any fiscal year shall not be subject to an externally imposed constraint or limitation expressed in terms of man years, end strength, full-time equivalent positions, or maximum number of employees.



(c) Briefing and report to CongressNot later than 180 days after May 5, 2017, the Director of National Intelligence shall issue a written report and provide a briefing to the congressional intelligence committees on—(1) the methodology used to calculate the number of civilian and contractor full-time equivalent positions in the intelligence community;

(2) the cost analysis tool used to calculate personnel costs in the intelligence community; and

(3) the plans of the Director of National Intelligence and the head of each element of the intelligence community to implement a multi-sector workforce as required by subsections (a) and (b).


(d) ReportNot later than 240 days after May 5, 2017, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a written report on the accuracy of intelligence community data for the numbers and costs associated with the civilian and contractor workforce in each element of the intelligence community.


(Pub. L. 115–31, div. N, title III, § 306, May 5, 2017, 131 Stat. 812.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3332. Guidance and reporting requirement regarding the interactions between the intelligence community and entertainment industry(a) DefinitionsIn this section:(1) EngagementThe term “engagement”—(A) means any significant interaction between an element of the intelligence community and an entertainment industry entity for the purposes of contributing to an entertainment product intended to be heard, read, viewed, or otherwise experienced by the public; and

(B) does not include routine inquiries made by the press or news media to the public affairs office of an intelligence community.


(2) Entertainment industry entityThe term “entertainment industry entity” means an entity that creates, produces, promotes, or distributes a work of entertainment intended to be heard, read, viewed, or otherwise experienced by an audience, including—(A) theater productions, motion pictures, radio broadcasts, television broadcasts, podcasts, webcasts, other sound or visual recording, music, or dance;

(B) books and other published material; and

(C) such other entertainment activity, as determined by the Director of National Intelligence.



(b) Director of National Intelligence guidance(1) In generalNot later than 180 days after May 5, 2017, the Director of National Intelligence shall issue, and release to the public, guidance regarding engagements by elements of the intelligence community with entertainment industry entities.


(2) CriteriaThe guidance required by paragraph (1) shall permit an element of the intelligence community to conduct engagements, if the head of the element, or a designee of such head, provides prior approval.



(c) Information on prior year engagementsAt the written request of either of the congressional intelligence committees, the Director of National Intelligence shall submit to such committees information with respect to engagements occurring during the calendar year prior to the year during which such request is made. Such information may include—(1) a description of the nature and duration of each such engagement;

(2) the cost incurred by the United States Government for each such engagement;

(3) a description of the benefits to the United States Government for each such engagement;

(4) a determination of whether any information was declassified, and whether any classified information was improperly disclosed, for each such engagement; and

(5) a description of the work produced through each such engagement.


(Pub. L. 115–31, div. N, title III, § 308, May 5, 2017, 131 Stat. 813; Pub. L. 116–92, div. E, title LVII, § 5701(d), Dec. 20, 2019, 133 Stat. 2160.)

Editorial Notes
Amendments2019—Subsec. (b)(2). Pub. L. 116–92, § 5701(d)(1), struck out subpar. (A) designation before “permit an element”, substituted “shall” for “shall—” and “approval.” for “approval; and”, and struck out subpar. (B) which read as follows: “require an unclassified annual report to the congressional intelligence committees regarding engagements.”
Subsec. (c). Pub. L. 116–92, § 5701(d)(2), added subsec. (c) and struck out former subsec. (c) which related to the annual report to the congressional intelligence committees regarding engagements.

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3333. Joint facilities certification(a) FindingsCongress finds the following:(1) The Director of National Intelligence set a strategic goal to use joint facilities as a means to save costs by consolidating administrative and support functions across multiple elements of the intelligence community.

(2) The use of joint facilities provides more opportunities for operational collaboration and information sharing among elements of the intelligence community.


(b) CertificationBefore an element of the intelligence community purchases, leases, or constructs a new facility that is 20,000 square feet or larger, the head of that element of the intelligence community shall submit to the Director of National Intelligence—(1) a written certification that, to the best of the knowledge of the head of such element, all prospective joint facilities in the vicinity have been considered and the element is unable to identify a joint facility that meets the operational requirements of such element; and

(2) a written statement listing the reasons for not participating in the prospective joint facilities considered by the element.


(Pub. L. 115–31, div. N, title VI, § 604, May 5, 2017, 131 Stat. 830.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “intelligence community”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3334. Intelligence community public-private talent exchange(a) Policies, processes, and procedures requiredNot later than 270 days after December 20, 2019, the Director of National Intelligence shall develop policies, processes, and procedures to facilitate the rotation of personnel of the intelligence community to the private sector, and personnel from the private sector to the intelligence community.


(b) Detail authorityUnder policies developed by the Director pursuant to subsection (a), pursuant to a written agreement with a private-sector organization, and with the consent of the employee, a head of an element of the intelligence community may arrange for the temporary detail of an employee of such element to such private-sector organization, or from such private-sector organization to such element under this section.


(c) Agreements(1) In generalA head of an element of the intelligence community exercising the authority of the head under subsection (a) shall provide for a written agreement among the element of the intelligence community, the private-sector organization, and the employee concerned regarding the terms and conditions of the employee’s detail under this section. The agreement—(A) shall require that the employee of the element, upon completion of the detail, serve in the element, or elsewhere in the civil service if approved by the head of the element, for a period that is at least equal to the length of the detail;

(B) shall provide that if the employee of the element fails to carry out the agreement, such employee shall be liable to the United States for payment of all nonsalary and benefit expenses of the detail, unless that failure was for good and sufficient reason, as determined by the head of the element;

(C) shall contain language informing such employee of the prohibition on sharing, using, or otherwise improperly handling classified or unclassified nonpublic information for the benefit or advantage of the private-sector organization;

(D) shall contain language governing the handling of classified information by such employee during the detail; and

(E) shall contain language requiring the employee to acknowledge the obligations of the employee under section 1905 of title 18.


(2) Amount of liabilityAn amount for which an employee is liable under paragraph (1) shall be treated as a debt due the United States.


(3) WaiverThe head of an element of the intelligence community may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.



(d) TerminationA detail under this section may, at any time and for any reason, be terminated by the head of the element of the intelligence community concerned or the private-sector organization concerned.


(e) Duration(1) In generalA detail under this section shall be for a period of not less than 3 months and not more than 2 years, renewable up to a total of 3 years.


(2) Longer periodsA detail under this section may be for a period in excess of 2 years, but not more than 3 years, if the head of the element making the detail determines that such detail is necessary to meet critical mission or program requirements.


(3) LimitationNo employee of an element of the intelligence community may be detailed under this section for more than a total of 5 years, inclusive of all such details.



(f) Status of Federal employees detailed to private-sector organizations(1) In generalAn employee of an element of the intelligence community who is detailed to a private-sector organization under this section shall be considered, during the period of detail, to be on a regular work assignment in the element. The written agreement established under subsection (c)(1) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.


(2) RequirementsIn establishing a temporary detail of an employee of an element of the intelligence community to a private-sector organization, the head of the element shall—(A) certify that the temporary detail of such employee shall not have an adverse or negative impact on mission attainment or organizational capabilities associated with the detail; and

(B) in the case of an element of the intelligence community in the Department of Defense, ensure that the normal duties and functions of such employees are not, as a result of and during the course of such temporary detail, performed or augmented by contractor personnel in violation of the provisions of section 2461 of title 10.



(g) Terms and conditions for private-sector employeesAn employee of a private-sector organization who is detailed to an element of the intelligence community under this section—(1) shall continue to receive pay and benefits from the private-sector organization from which such employee is detailed and shall not receive pay or benefits from the element, except as provided in paragraph (2);

(2) is deemed to be an employee of the element for the purposes of—(A) chapters 73 and 81 of title 5;

(B) sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18;

(C) sections 1343, 1344, and 1349(b) of title 31;

(D) chapter 171 of title 28 (commonly known as the “Federal Tort Claims Act”) and any other Federal tort liability statute;

(E) the Ethics in Government Act of 1978 (5 U.S.C. App.); and

(F) chapter 21 of title 41;


(3) may perform work that is considered inherently governmental in nature only when requested in writing by the head of the element;

(4) may not be used to circumvent any limitation or restriction on the size of the workforce of the element;

(5) shall be subject to the same requirements applicable to an employee performing the same functions and duties proposed for performance by the private-sector employee; and

(6) in the case of an element of the intelligence community in the Department of Defense, may not be used to circumvent the provisions of section 2461 of title 10.


(h) Prohibition against charging certain costs to the Federal GovernmentA private-sector organization may not charge an element of the intelligence community or any other agency of the Federal Government, as direct costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee detailed to an element of the intelligence community under this section for the period of the detail and any subsequent renewal periods.


(i) Additional administrative mattersIn carrying out this section, the Director, pursuant to procedures developed under subsection (a)—(1) shall, to the degree practicable, ensure that small business concerns are represented with respect to details authorized by this section;

(2) may, notwithstanding any other provision of law, establish criteria for elements of the intelligence community to use appropriated funds to reimburse small business concerns for the salaries and benefits of its employees during the periods when the small business concern agrees to detail its employees to the intelligence community under this section;

(3) shall take into consideration the question of how details under this section might best be used to help meet the needs of the intelligence community, including with respect to the training of employees;

(4) shall take into consideration areas of private-sector expertise that are critical to the intelligence community; and

(5) shall establish oversight mechanisms to determine whether the public-private exchange authorized by this section improves the efficiency and effectiveness of the intelligence community.


(j) DefinitionsIn this section:(1) DetailThe term “detail” means, as appropriate in the context in which such term is used—(A) the assignment or loan of an employee of an element of the intelligence community to a private-sector organization without a change of position from the intelligence community element that employs the individual; or

(B) the assignment or loan of an employee of a private-sector organization to an element of the intelligence community without a change of position from the private-sector organization that employs the individual.


(2) Private-sector organizationThe term “private-sector organization” means—(A) a for-profit organization; or

(B) a not-for-profit organization.


(3) Small business concernThe term “small business concern” has the meaning given such term in section 3703(e)(2) of title 5.



(Pub. L. 116–92, div. E, title LIII, § 5306, Dec. 20, 2019, 133 Stat. 2122.)

Editorial Notes

References in TextThe Ethics in Government Act of 1978, referred to in subsec. (g)(1)(E), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Pub. L. 95–521 in the Appendix to Title 5, Government Organization and Employees, and Tables.

Statutory Notes and Related Subsidiaries

Definitions
For definition of “intelligence community”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334a. Transfer of National Intelligence University to the Office of the Director of National Intelligence(a) TransferUpon the submission of the joint certifications under subsection (b)(1), the Secretary of Defense and the Director of National Intelligence shall take such actions that the Director determines necessary to transfer the National Intelligence University from the Defense Intelligence Agency to the Director of National Intelligence.


(b) Joint certifications(1) RequirementExcept as provided by paragraph (2), as soon as practicable after December 20, 2019, but not later than 18 months after December 20, 2019, the Secretary of Defense and the Director of National Intelligence shall jointly submit to the appropriate congressional committees written certifications of each of the following:(A) The Middle States Commission on Higher Education has provided regional academic accreditation for the National Intelligence University before the date of the certification, or will provide such academic accreditation as of the date on which the University is transferred under subsection (a).

(B) Members of the Armed Forces attending the University will be eligible to receive credit for Phase I joint professional military education.

(C) The Secretary of Education has informed the Director of National Intelligence that the Secretary has recommended approval of the degrees to be conferred pursuant to section 3227a(b) of this title or will provide such recommended approval as of the date on which the University is transferred under subsection (a).

(D) The Director of National Intelligence, in collaboration with the Secretary of Defense, has established an appropriate governance model for the University.

(E) The Secretary of Defense shall use the University to provide personnel of the Department of Defense with advanced intelligence education.


(2) Failure to certify(A) Actions requiredIf the Secretary of Defense and the Director of National Intelligence fail to submit the certifications under paragraph (1) by the date specified in such paragraph, the Secretary and the Director shall—(i) jointly submit to the appropriate congressional committees a report on such failure by not later than 21 months after December 20, 2019; and

(ii) jointly submit such certifications as soon as practicable.


(B) Contents of reportThe report under subparagraph (A)(i) shall contain the following:(i) A description of the progress made toward fulfilling the conditions described in such paragraph as of the date of the report.

(ii) A description of any obstacles preventing the fulfillment of such conditions.

(iii) The estimated dates of completion for the fulfillment of such conditions and the submission of the certifications.




(c) BriefingNot later than 90 days after December 20, 2019, the Director of National Intelligence, the Director of the Defense Intelligence Agency, and the President of the National Intelligence University shall jointly provide to the appropriate congressional committees a briefing on the plan to carry out the transfer under subsection (a), including with respect to—(1) ensuring the provision of services to all elements of the intelligence community;

(2) employing a military cadre at the University; and

(3) addressing the current accreditation status of the National Intelligence University with the Middle States Commission on Higher Education.


(d) Cost estimates of transfer(1) RequirementNot later than 90 days after December 20, 2019, the Secretary of Defense and the Director of National Intelligence shall jointly submit to the appropriate congressional committees an estimate of—(A) the annual costs of operating the National Intelligence University; and

(B) the costs to the Federal Government of transferring the National Intelligence University to the Director of National Intelligence.


(2) Inclusion of indirect costsThe estimate submitted under paragraph (1) shall include all indirect costs, including with respect to human resources, security, facilities, and information technology.



(e) Conforming repeal(1) Omitted

(2) Effective dateThe amendments made by paragraph (1) shall take effect on the date on which the Secretary of Defense and the Director of National Intelligence jointly submit the joint certifications under subsection (b)(1). The Secretary and the Director shall jointly notify the Law Revision Counsel of the House of Representatives of the submission of the certifications so that the Law Revision Counsel may execute the amendments made by paragraph (1).



(f) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees; and

(B) the Committees on Armed Services of the Senate and House of Representatives.


(2) Phase I joint professional military educationThe term “Phase I joint professional military education” has the meaning given that term pursuant to section 2154 of title 10.



(Pub. L. 116–92, div. E, title LIII, § 5324, Dec. 20, 2019, 133 Stat. 2134; Pub. L. 116–260, div. W, title III, § 305(c), Dec. 27, 2020, 134 Stat. 2367.)

Editorial Notes
Codification
Section is comprised of section 5324 of Pub. L. 116–92. Subsec. (e)(1) of section 5324 of Pub. L. 116–92 repealed section 2161 of Title 10, Armed Forces, and amended the analysis preceding section 2161 of Title 10.

Amendments2020—Subsec. (b)(1)(C). Pub. L. 116–260, § 305(c)(1), substituted “section 3227a(b) of this title” for “subsection (e)(2)”.
Subsecs. (e) to (h). Pub. L. 116–260, § 305(c)(2), (3), redesignated subsecs. (g) and (h) as (e) and (f), respectively, and struck out former subsecs. (e) and (f) which related to degree-granting authority and congressional notification requirements, respectively.

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334b. Collection, analysis, and dissemination of workforce data(a) Omitted

(b) Initial reporting(1) In generalNot later than 180 days after December 20, 2019, and subject to paragraph (3),11 So in original. There is no par. (3). the Director of National Intelligence shall make available to the public, the appropriate congressional committees, and the workforce of the intelligence community a report which includes aggregate demographic data and other information regarding the diversity and inclusion efforts of the workforce of the intelligence community.


(2) ContentsA report made available under paragraph (1)—(A) shall include unclassified reports and barrier analyses relating to diversity and inclusion efforts;

(B) shall include aggregate demographic data—(i) by segment of the workforce of the intelligence community and grade or rank;

(ii) relating to attrition and promotion rates;

(iii) that addresses the compliance of the intelligence community with validated inclusion metrics, such as the New Inclusion Quotient index score; and

(iv) that provides demographic comparisons to the relevant nongovernmental labor force and the relevant civilian labor force;


(C) shall include an analysis of applicant flow data, including the percentage and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations;

(D) shall include demographic data relating to participants in professional development programs of the intelligence community and the rate of placement into senior positions for participants in such programs;

(E) shall include any voluntarily collected demographic data relating to the membership of any external advisory committee or board to which individuals in senior positions in the intelligence community appoint members; and

(F) may include data in proportions or percentages to account for concerns relating to the protection of classified information.



(c) UpdatesAfter making available a report under subsection (b), the Director of National Intelligence shall annually provide a report (which may be provided as part of an annual report required under another provision of law) to the workforce of the intelligence community (including senior leadership), the public, and the appropriate congressional committees that includes—(1) demographic data and information on the status of diversity and inclusion efforts of the intelligence community;

(2) an analysis of applicant flow data, including the percentage and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations; and

(3) demographic data relating to participants in professional development programs of the intelligence community and the rate of placement into senior positions for participants in such programs.


(d) Expand the collection and analysis of voluntary applicant flow data(1) In generalThe Director of National Intelligence shall develop a system to collect and analyze applicant flow data for as many positions within the intelligence community as practicable, in order to identify areas for improvement in attracting diverse talent, with particular attention to senior and management positions.


(2) Phased implementationThe collection of applicant flow data may be implemented by the Director of National Intelligence in a phased approach commensurate with the resources available to the intelligence community.



(e) Identify additional categories for voluntary data collection of current employees(1) In generalThe Director of National Intelligence may submit to the Office of Management and Budget and to the appropriate congressional committees a recommendation regarding whether the intelligence community should voluntarily collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the statistical policy directive issued by the Office of Management and Budget entitled “Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity”.


(2) ProcessIn making a recommendation under paragraph (1), the Director of National Intelligence shall—(A) engage in close consultation with internal stakeholders, such as employee resource or affinity groups;

(B) ensure that there is clear communication with the workforce of the intelligence community—(i) to explain the purpose of the potential collection of such data; and

(ii) regarding legal protections relating to any anticipated use of such data; and


(C) ensure adherence to relevant standards and guidance issued by the Federal Government.



(f) DefinitionsIn this section:(1) Applicant flow dataThe term “applicant flow data” means data that tracks the rate of applications for job positions among demographic categories.


(2) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and

(B) the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.


(3) DiversityThe term “diversity” means diversity of persons based on gender, race, ethnicity, disability status, veteran status, sexual orientation, gender identity, national origin, and other demographic categories.



(Pub. L. 116–92, div. E, title LVII, § 5704, Dec. 20, 2019, 133 Stat. 2162.)

Editorial Notes
Codification
Section is comprised of section 5704 of Pub. L. 116–92. Subsec. (a) of section 5704 of Pub. L. 116–92 amended section 3050 of this title.

Statutory Notes and Related Subsidiaries
Expansion of Intelligence Community Recruitment EffortsPub. L. 116–92, div. E, title LXIII, § 6316, Dec. 20, 2019, 133 Stat. 2195, provided that: “In order to further increase the diversity of the intelligence community workforce, not later than 90 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of National Intelligence, in consultation with heads of elements of the Intelligence Community, shall create, implement, and submit to the congressional intelligence committees a written plan to ensure that rural and underrepresented regions are more fully and consistently represented in such elements’ employment recruitment efforts. Upon receipt of the plan, the congressional committees [probably should be “congressional intelligence committees”] shall have 60 days to submit comments to the Director of National Intelligence before such plan shall be implemented.”

[For definitions of “intelligence community” and “congressional intelligence committees” as used in section 6316 of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]


Definitions
For definition of “intelligence community”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334c. Assessment of homeland security vulnerabilities associated with certain retired and former personnel of the intelligence community(a) Assessment requiredNot later than the date that is 120 days after submission of the report required under section 5703, and annually thereafter, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, and the Director of the Defense Counterintelligence and Security Agency, shall submit to the appropriate congressional committees an assessment of the homeland security vulnerabilities associated with retired and former personnel of the intelligence community providing covered intelligence assistance.


(b) FormThe assessment under subsection (a) may be submitted in classified form.


(c) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees;

(B) the Committee on Homeland Security and Governmental Affairs of the Senate; and

(C) the Committee on Homeland Security of the House of Representatives.


(2) Covered intelligence assistanceThe term “covered intelligence assistance” has the meaning given that term in section 5703.



(Pub. L. 116–92, div. E, title LVII, § 5717, Dec. 20, 2019, 133 Stat. 2174.)

Editorial Notes

References in TextSection 5703, referred to in subsecs. (a) and (c)(2), is section 5703 of Pub. L. 116–92, which is set out as a note below.

Statutory Notes and Related Subsidiaries
Study on Role of Retired and Former Personnel of Intelligence Community With Respect to Certain Foreign Intelligence OperationsPub. L. 116–92, div. E, title LVII, § 5703, Dec. 20, 2019, 133 Stat. 2162, provided that:
“(a) Study.—The Director of National Intelligence shall conduct a study on former intelligence personnel providing covered intelligence assistance.

“(b) Elements.—The study under subsection (a) shall include the following:“(1) An identification of, and discussion of the effectiveness of, existing laws, policies, procedures, and other measures relevant to the ability of elements of the intelligence community [see Definitions note below] to prevent former intelligence personnel from providing covered intelligence assistance—“(A) without proper authorization; or

“(B) in a manner that would violate legal or policy controls if the personnel performed such assistance while working for the United States Government; and


“(2) Make recommendations for such legislative, regulatory, policy, or other changes as may be necessary to ensure that the United States consistently meets the objectives described in paragraph (1).


“(c) Report and Plan.—Not later than 90 days after the date of the enactment of this Act [Dec. 20, 2019], the Director shall submit to the congressional intelligence committees [see Definitions note below], the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives—“(1) a report on the findings of the Director with respect to each element of the study under subsection (a); and

“(2) a plan to implement any recommendations made by the Director that the Director may implement without changes to Federal law.


“(d) Form.—The report and plan under subsection (c) may be submitted in classified form.

“(e) Definitions.—In this section:“(1) Covered intelligence assistance.—The term ‘covered intelligence assistance’ means assistance—“(A) provided by former intelligence personnel directly to, or for the benefit of, the government of a foreign country or indirectly to, or for the benefit of, such a government through a company or other entity; and

“(B) that relates to intelligence, military, or law enforcement activities of a foreign country, including with respect to operations that involve abuses of human rights, violations of the laws of the United States, or infringements on the privacy rights of United States persons.


“(2) Former intelligence personnel.—The term ‘former intelligence personnel’ means retired or former personnel of the intelligence community, including civilian employees of elements of the intelligence community, members of the Armed Forces, and contractors of elements of the intelligence community.”






Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334d. Cyber protection support for the personnel of the intelligence community in positions highly vulnerable to cyber attack(a) DefinitionsIn this section:(1) Personal accountsThe term “personal accounts” means accounts for online and telecommunications services, including telephone, residential internet access, email, text and multimedia messaging, cloud computing, social media, health care, and financial services, used by personnel of the intelligence community outside of the scope of their employment with elements of the intelligence community.


(2) Personal technology devicesThe term “personal technology devices” means technology devices used by personnel of the intelligence community outside of the scope of their employment with elements of the intelligence community, including networks to which such devices connect.



(b) Authority to provide cyber protection support(1) In generalSubject to a determination by the Director of National Intelligence, the Director may provide cyber protection support for the personal technology devices and personal accounts of the personnel described in paragraph (2).


(2) At-risk personnelThe personnel described in this paragraph are personnel of the intelligence community—(A) who the Director determines to be highly vulnerable to cyber attacks and hostile information collection activities because of the positions occupied by such personnel in the intelligence community; and

(B) whose personal technology devices or personal accounts are highly vulnerable to cyber attacks and hostile information collection activities.



(c) Nature of cyber protection supportSubject to the availability of resources, the cyber protection support provided to personnel under subsection (b) may include training, advice, assistance, and other services relating to cyber attacks and hostile information collection activities.


(d) Limitation on supportNothing in this section shall be construed—(1) to encourage personnel of the intelligence community to use personal technology devices for official business; or

(2) to authorize cyber protection support for senior intelligence community personnel using personal devices, networks, and personal accounts in an official capacity.


(e) ReportNot later than 180 days after December 20, 2019, the Director shall submit to the congressional intelligence committees a report on the provision of cyber protection support under subsection (b). The report shall include—(1) a description of the methodology used to make the determination under subsection (b)(2); and

(2) guidance for the use of cyber protection support and tracking of support requests for personnel receiving cyber protection support under subsection (b).


(Pub. L. 116–92, div. E, title LXIII, § 6308, Dec. 20, 2019, 133 Stat. 2189.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334e. Enhanced procurement authority to manage supply chain risk(a) DefinitionsIn this section:(1) Covered agencyThe term “covered agency” means any element of the intelligence community other than an element within the Department of Defense.


(2) Covered item of supplyThe term “covered item of supply” means an item of information technology (as that term is defined in section 11101 of title 40) that is purchased for inclusion in a covered system, and the loss of integrity of which could result in a supply chain risk for a covered system.


(3) Covered procurementThe term “covered procurement” means—(A) a source selection for a covered system or a covered item of supply involving either a performance specification, as provided in section 3306(a)(3)(B) of title 41, or an evaluation factor, as provided in section 3306(b)(1) of such title, relating to supply chain risk;

(B) the consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 4106(d)(3) of title 41, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk; or

(C) any contract action involving a contract for a covered system or a covered item of supply where such contract includes a clause establishing requirements relating to supply chain risk.


(4) Covered procurement actionThe term “covered procurement action” means any of the following actions, if the action takes place in the course of conducting a covered procurement:(A) The exclusion of a source that fails to meet qualifications standards established in accordance with the requirements of section 3311 of title 41 for the purpose of reducing supply chain risk in the acquisition of covered systems.

(B) The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order.

(C) The decision to withhold consent for a contractor to subcontract with a particular source or to direct a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract.


(5) Covered systemThe term “covered system” means a national security system, as that term is defined in section 3542(b) 11 See References in Text note below. of title 44.


(6) Supply chain riskThe term “supply chain risk” means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of such system.



(b) AuthoritySubject to subsection (c) and in consultation with the Director of National Intelligence, the head of a covered agency may, in conducting intelligence and intelligence-related activities—(1) carry out a covered procurement action; and

(2) limit, notwithstanding any other provision of law, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action.


(c) Determination and notificationThe head of a covered agency may exercise the authority provided in subsection (b) only after—(1) any appropriate consultation with procurement or other relevant officials of the covered agency;

(2) making a determination in writing, which may be in classified form, that—(A) use of the authority in subsection (b)(1) is necessary to protect national security by reducing supply chain risk;

(B) less intrusive measures are not reasonably available to reduce such supply chain risk; and

(C) in a case where the head of the covered agency plans to limit disclosure of information under subsection (b)(2), the risk to national security due to the disclosure of such information outweighs the risk due to not disclosing such information;


(3) notifying the Director of National Intelligence that there is a significant supply chain risk to the covered system concerned, unless the head of the covered agency making the determination is the Director of National Intelligence; and

(4) providing a notice, which may be in classified form, of the determination made under paragraph (2) to the congressional intelligence committees that includes a summary of the basis for the determination, including a discussion of less intrusive measures that were considered and why they were not reasonably available to reduce supply chain risk.


(d) DelegationThe head of a covered agency may not delegate the authority provided in subsection (b) or the responsibility to make a determination under subsection (c) to an official below the level of the service acquisition executive for the agency concerned.


(e) SavingsThe authority under this section is in addition to any other authority under any other provision of law. The authority under this section shall not be construed to alter or effect the exercise of any other provision of law.


(f) Effective dateThe requirements of this section shall take effect on the date that is 180 days after January 3, 2012, and shall apply to contracts that are awarded on or after such date.


(Pub. L. 112–87, title III, § 309, Jan. 3, 2012, 125 Stat. 1883; Pub. L. 116–92, div. E, title LXIII, § 6309, Dec. 20, 2019, 133 Stat. 2190.)

Editorial Notes

References in TextSection 3542(b) of title 44, referred to in subsec. (a)(5), was repealed by Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073. See section 3552(b) of Title 44, Public Printing and Documents.

Codification
Section was formerly set out as a note under section 3329 of this title.

Amendments2019—Subsec. (g). Pub. L. 116–92 struck out subsec. (g). Prior to amendment, text read as follows: “The authority provided in this section shall expire on the date that section 806 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2304 note) expires.”

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of Pub. L. 112–87, set out as a note under section 3003 of this title.



§ 3334f. Congressional notification of designation of covered intelligence officer as persona non grata(a) Covered intelligence officer definedIn this section, the term “covered intelligence officer” means—(1) a United States intelligence officer serving in a post in a foreign country; or

(2) a known or suspected foreign intelligence officer serving in a United States post.


(b) Requirement for reportsNot later than 72 hours after a covered intelligence officer is designated as a persona non grata, the Director of National Intelligence, in consultation with the Secretary of State, shall submit to the congressional intelligence committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification of that designation. Each such notification shall include—(1) the date of the designation;

(2) the basis for the designation; and

(3) a justification for the expulsion.


(Pub. L. 116–92, div. E, title LXVII, § 6719, Dec. 20, 2019, 133 Stat. 2229.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in subsec. (b), see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334g. Reports on intelligence community loan repayment and related programs(a) Sense of CongressIt is the sense of Congress that—(1) there should be established, through the issuing of an Intelligence Community Directive or otherwise, an intelligence-community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, for employees of the intelligence community;

(2) creating such a program would enhance the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions;

(3) such a program, including with respect to eligibility requirements, should be designed so as to maximize the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions; and

(4) to the extent possible, such a program should be uniform throughout the intelligence community and publicly promoted by each element of the intelligence community to both current employees of the element as well as to prospective employees of the element.


(b) Report on potential intelligence community-wide program(1) In generalNot later than 180 days after December 20, 2019, the Director of National Intelligence, in cooperation with the heads of the elements of the intelligence community and the heads of any other appropriate department or agency of the Federal Government, shall submit to the congressional intelligence committees a report on potentially establishing and carrying out an intelligence-community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, as described in subsection (a).


(2) Matters includedThe report under paragraph (1) shall include, at a minimum, the following:(A) A description of the financial resources that the elements of the intelligence community would require to establish and initially carry out the program specified in paragraph (1).

(B) A description of the practical steps to establish and carry out such a program.

(C) The identification of any legislative action the Director determines necessary to establish and carry out such a program.



(c) Annual reports on established programs(1) Covered programs definedIn this subsection, the term “covered programs” means any loan repayment program, loan forgiveness program, financial counseling program, or similar program, established pursuant to title X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) or any other provision of law that may be administered or used by an element of the intelligence community.


(2) Annual reports requiredNot less frequently than once each year, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the covered programs. Each such report shall include, with respect to the period covered by the report, the following:(A) The number of personnel from each element of the intelligence community who used each covered program.

(B) The total amount of funds each element expended for each such program.

(C) A description of the efforts made by each element to promote each covered program pursuant to both the personnel of the element of the intelligence community and to prospective personnel.



(Pub. L. 116–92, div. E, title LXVII, § 6725, Dec. 20, 2019, 133 Stat. 2234.)

Editorial Notes

References in TextThe National Security Act of 1947, referred to in subsec. (c)(1), is act July 26, 1947, ch. 343, 61 Stat. 495. Title X of the Act is classified generally to subchapter VIII (§ 3191 et seq.) of chapter 44 of this title. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Intelligence Community Student Loan Repayment ProgramsPub. L. 116–260, div. W, title III, § 310, Dec. 27, 2020, 134 Stat. 2369, provided that:
“(a) Sense of Congress.—It is the sense of Congress that—“(1) student loan repayment programs are a crucial tool in attracting and retaining talented individuals to the intelligence community, particularly individuals from diverse backgrounds;

“(2) generous student loan repayment programs help the intelligence community compete with the private sector for talented employees;

“(3) departments and agencies containing elements of the intelligence community have authority to establish student loan repayment programs either under section 5379 of title 5, United States Code, or under the delegable authority of the Director of National Intelligence under section 102A(n)(1) of the National Security Act of 1947 (50 U.S.C. 3024(n)(1));

“(4) although the Director should use the authority under such section 102A(n)(1) sparingly, and should be exceedingly sparing in delegating such authority to an element of the intelligence community, the Director should approve well-predicated requests for such authority in the student loan repayment context if an element of the intelligence community can articulate an impediment to establishing or enhancing a program under section 5379 of title 5, United States Code; and

“(5) student loan repayment programs established by an element of the intelligence community should provide flexibility to intelligence community employees, including employees who pursue loan-financed education in the middle of their careers or after the day on which they first become intelligence community employees.


“(b) Student Loan Repayment Program Standards.—Not later than 180 days after the date of the enactment of this Act [Dec. 27, 2020], the Director of National Intelligence, or a designee of the Director who is an employee of the Office of the Director of National Intelligence, shall establish minimum standards for the repayment of student loans of employees of elements of the intelligence community by such elements of the intelligence community.

“(c) Report.—Not later than 180 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a report on the standards established under subsection (b). Such report shall include—“(1) an explanation of why such minimum standards were established; and

“(2) how such standards advance the goals of—“(A) attracting and retaining a talented intelligence community workforce;

“(B) competing with private sector companies for talented employees; and

“(C) promoting the development of a diverse workforce.



“(d) Failure To Meet Standards.—Not later than 180 days after the date on which the standards required under subsection (b) are established, the head of an element of the intelligence community that does not meet such standards shall submit to the appropriate congressional committees a report containing an explanation for why such element does not meet such standards and an identification of any additional authority or appropriations required to for the element to meet such standards.

“(e) Submittal of Regulations and Policies to Congress.—Not later than 180 days after the date on which the standards required under subsection (b) are established, the head of an element of the intelligence community shall submit to the appropriate congressional committees a copy of all internal regulations and policies governing the student loan repayment program of that element as well as copies of such policies redacted to remove classified information.

“(f) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Permanent Select Committee on Intelligence of the House of Representatives;

“(2) the Select Committee on Intelligence of the Senate;

“(3) with respect to an element of the intelligence community within the Department of Defense, the Committees on Armed Services of the Senate and House of Representatives;

“(4) with respect to an element of the intelligence community within the Department of Justice, the Committees on the Judiciary of the Senate and House of Representatives;

“(5) with respect to an element of the intelligence community within the Department of Homeland Security, the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives;

“(6) with respect to an element of the intelligence community within the Department of State, the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives;

“(7) with respect to an element of the intelligence community within the Department of Energy, the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives; and

“(8) with respect to an element of the intelligence community within the Department of the Treasury, the Committee on Finance of the Senate and the Committee on Financial Services of the House of Representatives.


“(g) Form of Reports.—Each of the reports required under subsections (c) and (d) shall be submitted in unclassified form, but may contain a classified annex.”



[For definition of “intelligence community” as used in section 310 of div. W of Pub. L. 116–260, set out above, see section 2 of div. W of Pub. L. 116–260, set out as a note under section 3003 of this title.]


Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3334h. Data collection on attrition in intelligence community(a) Standards for data collection(1) In generalNot later than 90 days after December 27, 2020, the Director of National Intelligence shall establish standards for collecting data relating to attrition in the intelligence community workforce across demographics, specialities, and length of service.


(2) Inclusion of certain candidatesThe Director shall include, in the standards established under paragraph (1), standards for collecting data from candidates who accepted conditional offers of employment but chose to withdraw from the hiring process before entering into service, including data with respect to the reasons such candidates chose to withdraw.



(b) Collection of dataNot later than 120 days after December 27, 2020, each element of the intelligence community shall begin collecting data on workforce and candidate attrition in accordance with the standards established under subsection (a).


(c) Annual reportNot later than 1 year after December 27, 2020, and annually thereafter, the Director shall submit to the congressional intelligence committees a report on workforce and candidate attrition in the intelligence community that includes—(1) the findings of the Director based on the data collected under subsection (b);

(2) recommendations for addressing any issues identified in those findings; and

(3) an assessment of timeliness in processing hiring applications of individuals previously employed by an element of the intelligence community, consistent with the Trusted Workforce 2.0 initiative sponsored by the Security Clearance, Suitability, and Credentialing Performance Accountability Council.


(Pub. L. 116–260, div. W, title III, § 306, Dec. 27, 2020, 134 Stat. 2367.)


Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 2 of div. W of Pub. L. 116–260, set out as a note under section 3003 of this title.



§ 3334i. Seedling investment in next-generation microelectronics in support of artificial intelligence(a) FindingsCongress finds that—(1) developing faster, more energy efficient, and more resilient computing is important to the future of the national security of the United States and the leadership by the United States in artificial intelligence; and

(2) multidisciplinary teams co-designing microelectronics for artificial intelligence will lead to unprecedented capabilities that will help ensure that the United States maintains its superiority in this worldwide competition for economic and national security.


(b) Awards for research and developmentThe Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Activity, shall award contracts or grants, or enter into transactions other than contracts, to encourage microelectronics research.


(c) Use of fundsThe Director shall award contracts or grants to, or enter into transactions other than contracts with, entities under subsection (b) to carry out any of the following:(1) Advanced engineering and applied research into novel computing models, materials, devices, architectures, or algorithms to enable the advancement of artificial intelligence and machine learning.

(2) Research efforts to—(A) overcome challenges with engineering and applied research of microelectronics, including with respect to the physical limits on transistors, electrical interconnects, and memory elements; or

(B) promote long-term advancements in computing technologies, including by fostering a unified and multidisciplinary approach encompassing research and development into algorithm design, computing architectures, microelectronic devices and circuits, and the chemistry and physics of new materials.


(3) Any other activity the Director determines would promote the development of microelectronics research.


(d) Award amountsIn awarding contracts or grants, or entering into transactions other than contracts, under subsection (b), the Director may award not more than a total of $15,000,000.


(Pub. L. 116–260, div. W, title V, § 502, Dec. 27, 2020, 134 Stat. 2382.)


SUBCHAPTER III—SECURITY CLEARANCES AND CLASSIFIED INFORMATION
§ 3341. Security clearances(a) DefinitionsIn this section:(1) The term “agency” means—(A) an executive agency (as that term is defined in section 105 of title 5);

(B) a military department (as that term is defined in section 102 of title 5); and

(C) an element of the intelligence community.


(2) The term “authorized investigative agency” means an agency designated by the head of the agency selected pursuant to subsection (b) to conduct a counterintelligence investigation or investigation of persons who are proposed for access to classified information to ascertain whether such persons satisfy the criteria for obtaining and retaining access to such information.

(3) The term “authorized adjudicative agency” means an agency authorized by law, regulation, or direction of the Director of National Intelligence to determine eligibility for access to classified information in accordance with Executive Order 12968.

(4) The term “highly sensitive program” means—(A) a government program designated as a Special Access Program (as that term is defined in section 4.1(h) of Executive Order 12958 or any successor Executive order); or

(B) a government program that applies restrictions required for—(i) restricted data (as that term is defined in section 2014(y) of title 42; 11 So in original. There probably should be a closing parenthesis before the semicolon. or

(ii) other information commonly referred to as “sensitive compartmented information”.



(5) The term “current investigation file” means, with respect to a security clearance, a file on an investigation or adjudication that has been conducted during—(A) the 5-year period beginning on the date the security clearance was granted, in the case of a Top Secret Clearance, or the date access was granted to a highly sensitive program;

(B) the 10-year period beginning on the date the security clearance was granted in the case of a Secret Clearance; and

(C) the 15-year period beginning on the date the security clearance was granted in the case of a Confidential Clearance.


(6) The term “personnel security investigation” means any investigation required for the purpose of determining the eligibility of any military, civilian, or government contractor personnel to access classified information.

(7) The term “periodic reinvestigations” means investigations conducted for the purpose of updating a previously completed background investigation—(A) every 5 years in the case of a top secret clearance or access to a highly sensitive program;

(B) every 10 years in the case of a secret clearance; or

(C) every 15 years in the case of a Confidential Clearance.


(8) The term “appropriate committees of Congress” means—(A) the Permanent Select Committee on Intelligence and the Committees on Armed Services, Homeland Security, Government Reform, and the Judiciary of the House of Representatives; and

(B) the Select Committee on Intelligence and the Committees on Armed Services, Homeland Security and Governmental Affairs, and the Judiciary of the Senate.


(9) Access determination.—The term “access determination” means the determination regarding whether an employee—(A) is eligible for access to classified information in accordance with Executive Order 12968 (60 Fed. Reg. 40245; relating to access to classified information), or any successor thereto, and Executive Order 10865 (25 Fed. Reg. 1583; relating to safeguarding classified information with 22 So in original. Probably should be “within”. industry), or any successor thereto; and

(B) possesses a need to know under such an Order.



(b) Selection of entityExcept as otherwise provided, not later than 90 days after December 17, 2004, the President shall select a single department, agency, or element of the executive branch to be responsible for—(1) directing day-to-day oversight of investigations and adjudications for personnel security clearances, including for highly sensitive programs, throughout the United States Government;

(2) developing and implementing uniform and consistent policies and procedures to ensure the effective, efficient, and timely completion of security clearances and determinations for access to highly sensitive programs, including the standardization of security questionnaires, financial disclosure requirements for security clearance applicants, and polygraph policies and procedures;

(3) serving as the final authority to designate an authorized investigative agency or authorized adjudicative agency;

(4) ensuring reciprocal recognition of access to classified information among the agencies of the United States Government, including acting as the final authority to arbitrate and resolve disputes involving the reciprocity of security clearances and access to highly sensitive programs pursuant to subsection (d);

(5) ensuring, to the maximum extent practicable, that sufficient resources are available in each agency to achieve clearance and investigative program goals;

(6) reviewing and coordinating the development of tools and techniques for enhancing the conduct of investigations and granting of clearances; and

(7) not later than 180 days after July 7, 2014, and consistent with subsection (j)—(A) developing policies and procedures that permit, to the extent practicable, individuals alleging reprisal for having made a protected disclosure (provided the individual does not disclose classified information or other information contrary to law) to appeal any action affecting an employee’s access to classified information and to retain their government employment status while such challenge is pending; and

(B) developing and implementing uniform and consistent policies and procedures to ensure proper protections during the process for denying, suspending, or revoking a security clearance or access to classified information following a protected disclosure, including the ability to appeal such a denial, suspension, or revocation, except that there shall be no appeal of an agency’s suspension of a security clearance or access determination for purposes of conducting an investigation, if that suspension lasts no longer than 1 year or the head of the agency or a designee of the head of the agency certifies that a longer suspension is needed before a final decision on denial or revocation to prevent imminent harm to the national security.



(c) Performance of security clearance investigations(1) Notwithstanding any other provision of law, not later than 180 days after December 17, 2004, the President shall, in consultation with the head of the entity selected pursuant to subsection (b), select a single agency of the executive branch to conduct, to the maximum extent practicable, security clearance investigations of employees and contractor personnel of the United States Government who require access to classified information and to provide and maintain all security clearances of such employees and contractor personnel. The head of the entity selected pursuant to subsection (b) may designate other agencies to conduct such investigations if the head of the entity selected pursuant to subsection (b) considers it appropriate for national security and efficiency purposes.

(2) The agency selected under paragraph (1) shall—(A) take all necessary actions to carry out the requirements of this section, including entering into a memorandum of understanding with any agency carrying out responsibilities relating to security clearances or security clearance investigations before December 17, 2004;

(B) as soon as practicable, integrate reporting of security clearance applications, security clearance investigations, and determinations of eligibility for security clearances, with the database required by subsection (e); and

(C) ensure that security clearance investigations are conducted in accordance with uniform standards and requirements established under subsection (b), including uniform security questionnaires and financial disclosure requirements.



(d) Reciprocity of security clearance and access determinations(1) All security clearance background investigations and determinations completed by an authorized investigative agency or authorized adjudicative agency shall be accepted by all agencies.

(2) All security clearance background investigations initiated by an authorized investigative agency shall be transferable to any other authorized investigative agency.

(3)(A) An authorized investigative agency or authorized adjudicative agency may not establish additional investigative or adjudicative requirements (other than requirements for the conduct of a polygraph examination) that exceed requirements specified in Executive Orders establishing security requirements for access to classified information without the approval of the head of the entity selected pursuant to subsection (b).

(B) Notwithstanding subparagraph (A), the head of the entity selected pursuant to subsection (b) may establish such additional requirements as the head of such entity considers necessary for national security purposes.


(4) An authorized investigative agency or authorized adjudicative agency may not conduct an investigation for purposes of determining whether to grant a security clearance to an individual where a current investigation or clearance of equal level already exists or has been granted by another authorized adjudicative agency.

(5) The head of the entity selected pursuant to subsection (b) may disallow the reciprocal recognition of an individual security clearance by an agency under this section on a case-by-case basis if the head of the entity selected pursuant to subsection (b) determines that such action is necessary for national security purposes.

(6) The head of the entity selected pursuant to subsection (b) shall establish a review procedure by which agencies can seek review of actions required under this section.


(e) Database on security clearances(1) Not later than 12 months after December 17, 2004, the Director of the Office of Personnel Management shall, in cooperation with the heads of the entities selected pursuant to subsections (b) and (c), establish and commence operating and maintaining an integrated, secure, database into which appropriate data relevant to the granting, denial, or revocation of a security clearance or access pertaining to military, civilian, or government contractor personnel shall be entered from all authorized investigative and adjudicative agencies.

(2) The database under this subsection shall function to integrate information from existing Federal clearance tracking systems from other authorized investigative and adjudicative agencies into a single consolidated database.

(3) Each authorized investigative or adjudicative agency shall check the database under this subsection to determine whether an individual the agency has identified as requiring a security clearance has already been granted or denied a security clearance, or has had a security clearance revoked, by any other authorized investigative or adjudicative agency.

(4) The head of the entity selected pursuant to subsection (b) shall evaluate the extent to which an agency is submitting information to, and requesting information from, the database under this subsection as part of a determination of whether to certify the agency as an authorized investigative agency or authorized adjudicative agency.

(5) The head of the entity selected pursuant to subsection (b) may authorize an agency to withhold information about certain individuals from the database under this subsection if the head of the entity considers it necessary for national security purposes.


(f) Evaluation of use of available technology in clearance investigations and adjudications(1) The head of the entity selected pursuant to subsection (b) shall evaluate the use of available information technology and databases to expedite investigative and adjudicative processes for all and to verify standard information submitted as part of an application for a security clearance.

(2) The evaluation shall assess the application of the technologies described in paragraph (1) for—(A) granting interim clearances to applicants at the secret, top secret, and special access program levels before the completion of the appropriate full investigation;

(B) expediting investigations and adjudications of security clearances, including verification of information submitted by the applicant;

(C) ongoing verification of suitability of personnel with security clearances in effect for continued access to classified information;

(D) use of such technologies to augment periodic reinvestigations;

(E) assessing the impact of the use of such technologies on the rights of applicants to verify, correct, or challenge information obtained through such technologies; and

(F) such other purposes as the head of the entity selected pursuant to subsection (b) considers appropriate.


(3) An individual subject to verification utilizing the technology described in paragraph (1) shall be notified of such verification, shall provide consent to such use, and shall have access to data being verified in order to correct errors or challenge information the individual believes is incorrect.

(4) Not later than one year after December 17, 2004, the head of the entity selected pursuant to subsection (b) shall submit to the President and the appropriate committees of Congress a report on the results of the evaluation, including recommendations on the use of technologies described in paragraph (1).


(g) Reduction in length of personnel security clearance process(1) The head of the entity selected pursuant to subsection (b) shall, within 90 days of selection under that subsection, develop, in consultation with the appropriate committees of Congress and each authorized adjudicative agency, a plan to reduce the length of the personnel security clearance process.

(2)(A) To the extent practical the plan under paragraph (1) shall require that each authorized adjudicative agency make a determination on at least 90 percent of all applications for a personnel security clearance within an average of 60 days after the date of receipt of the completed application for a security clearance by an authorized investigative agency. Such 60-day average period shall include—(i) a period of not longer than 40 days to complete the investigative phase of the clearance review; and

(ii) a period of not longer than 20 days to complete the adjudicative phase of the clearance review.


(B) Determinations on clearances not made within 60 days shall be made without delay.


(3)(A) The plan under paragraph (1) shall take effect 5 years after December 17, 2004.

(B) During the period beginning on a date not later than 2 years after December 17, 2004, and ending on the date on which the plan under paragraph (1) takes effect, each authorized adjudicative agency shall make a determination on at least 80 percent of all applications for a personnel security clearance pursuant to this section within an average of 120 days after the date of receipt of the application for a security clearance by an authorized investigative agency. Such 120-day average period shall include—(i) a period of not longer than 90 days to complete the investigative phase of the clearance review; and

(ii) a period of not longer than 30 days to complete the adjudicative phase of the clearance review.




(h) Reports(1) Not later than February 15, 2006, and annually thereafter through 2011, the head of the entity selected pursuant to subsection (b) shall submit to the appropriate committees of Congress a report on the progress made during the preceding year toward meeting the requirements of this section.

(2) Each report shall include, for the period covered by such report—(A) the periods of time required by the authorized investigative agencies and authorized adjudicative agencies for conducting investigations, adjudicating cases, and granting clearances, from date of submission to ultimate disposition and notification to the subject and the subject’s employer;

(B) a discussion of any impediments to the smooth and timely functioning of the requirements of this section; and

(C) such other information or recommendations as the head of the entity selected pursuant to subsection (b) considers appropriate.



(i) Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for fiscal year 2005 and each fiscal year thereafter for the implementation, maintenance, and operation of the database required by subsection (e).


(j) Retaliatory revocation of security clearances and access determinations(1) In generalAgency personnel with authority over personnel security clearance or access determinations shall not take or fail to take, or threaten to take or fail to take, any action with respect to any employee’s security clearance or access determination in retaliation for—(A) any lawful disclosure of information to the Director of National Intelligence (or an employee designated by the Director of National Intelligence for such purpose) or the head of the employing agency (or employee designated by the head of that agency for such purpose) by an employee that the employee reasonably believes evidences—(i) a violation of any Federal law, rule, or regulation; or

(ii) gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety;


(B) any lawful disclosure to the Inspector General of an agency or another employee designated by the head of the agency to receive such disclosures, of information which the employee reasonably believes evidences—(i) a violation of any Federal law, rule, or regulation; or

(ii) gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety;


(C) any lawful disclosure that complies with—(i) subsections (a)(1), (d), and (h) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.);

(ii) subparagraphs (A), (D), and (H) of section 3517(d)(5) of this title; or

(iii) subparagraphs (A), (D), and (I) of section 3033(k)(5) of this title; and


(D) if the actions do not result in the employee or applicant unlawfully disclosing information specifically required by Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs, any lawful disclosure in conjunction with—(i) the exercise of any appeal, complaint, or grievance right granted by any law, rule, or regulation;

(ii) testimony for or otherwise lawfully assisting any individual in the exercise of any right referred to in clause (i); or

(iii) cooperation with or disclosing information to the Inspector General of an agency, in accordance with applicable provisions of law in connection with an audit, inspection, or investigation conducted by the Inspector General.



(2) Rule of constructionConsistent with the protection of sources and methods, nothing in paragraph (1) shall be construed to authorize the withholding of information from Congress or the taking of any personnel action against an employee who lawfully discloses information to Congress.


(3) Disclosures(A) In generalA disclosure shall not be excluded from paragraph (1) because—(i) the disclosure was made to a person, including a supervisor, who participated in an activity that the employee reasonably believed to be covered by paragraph (1)(A)(ii);

(ii) the disclosure revealed information that had been previously disclosed;

(iii) the disclosure was not made in writing;

(iv) the disclosure was made while the employee was off duty; or

(v) of the amount of time which has passed since the occurrence of the events described in the disclosure.


(B) ReprisalsIf a disclosure is made during the normal course of duties of an employee, the disclosure shall not be excluded from paragraph (1) if any employee who has authority to take, direct others to take, recommend, or approve any personnel action with respect to the employee making the disclosure, took, failed to take, or threatened to take or fail to take a personnel action with respect to that employee in reprisal for the disclosure.



(4) Agency adjudication(A) Remedial procedureAn employee or former employee who believes that he or she has been subjected to a reprisal prohibited by paragraph (1) may, within 90 days after the issuance of notice of such decision, appeal that decision within the agency of that employee or former employee through proceedings authorized by subsection (b)(7), except that there shall be no appeal of an agency’s suspension of a security clearance or access determination for purposes of conducting an investigation, if that suspension lasts not longer than 1 year (or a longer period in accordance with a certification made under subsection (b)(7)).


(B) Corrective actionIf, in the course of proceedings authorized under subparagraph (A), it is determined that the adverse security clearance or access determination violated paragraph (1), the agency shall take specific corrective action to return the employee or former employee, as nearly as practicable and reasonable, to the position such employee or former employee would have held had the violation not occurred. Such corrective action may include back pay and related benefits, travel expenses, and compensatory damages not to exceed $300,000.


(C) Contributing factorIn determining whether the adverse security clearance or access determination violated paragraph (1), the agency shall find that paragraph (1) was violated if a disclosure described in paragraph (1) was a contributing factor in the adverse security clearance or access determination taken against the individual, unless the agency demonstrates by a preponderance of the evidence that it would have taken the same action in the absence of such disclosure, giving the utmost deference to the agency’s assessment of the particular threat to the national security interests of the United States in the instant matter.



(5) Appellate review of security clearance access determinations by Director of National Intelligence(A) AppealWithin 60 days after receiving notice of an adverse final agency determination under a proceeding under paragraph (4), an employee or former employee may appeal that determination in accordance with the procedures established under subparagraph (B).


(B) Policies and proceduresThe Director of National Intelligence, in consultation with the Attorney General and the Secretary of Defense, shall develop and implement policies and procedures for adjudicating the appeals authorized by subparagraph (A).


(C) Congressional notificationConsistent with the protection of sources and methods, at the time the Director of National Intelligence issues an order regarding an appeal pursuant to the policies and procedures established by this paragraph, the Director of National Intelligence shall notify the congressional intelligence committees.



(6) Judicial reviewNothing in this section shall be construed to permit or require judicial review of any—(A) agency action under this section; or

(B) action of the appellate review procedures established under paragraph (5).


(7) Private cause of actionNothing in this section shall be construed to permit, authorize, or require a private cause of action to challenge the merits of a security clearance determination.


(8) Inclusion of contractor employeesIn this subsection, the term “employee” includes an employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of an agency. With respect to such employees, the term “employing agency” shall be deemed to be the contracting agency.



(Pub. L. 108–458, title III, § 3001, Dec. 17, 2004, 118 Stat. 3705; Pub. L. 113–126, title VI, § 602(a)(1), (b), (c), July 7, 2014, 128 Stat. 1416, 1417, 1419; Pub. L. 113–293, title III, § 310, Dec. 19, 2014, 128 Stat. 3999; Pub. L. 115–118, title I, § 110(c), Jan. 19, 2018, 132 Stat. 17.)

Editorial Notes

References in TextExecutive Order 12968, referred to in subsec. (a)(3), (9)(A), is set out as a note under section 3161 of this title.
Executive Order 12958, referred to in subsec. (a)(4)(A), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.
Executive Order 10865, referred to in subsec. (a)(9)(A), is set out as a note under section 3161 of this title.
Section 8H of the Inspector General Act of 1978, referred to in subsec. (j)(1)(C)(i), is section 8H of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 435b of this title prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (j)(8). Pub. L. 115–118 added par. (8).
2014—Subsec. (a)(9). Pub. L. 113–126, § 602(c), added par. (9).
Subsec. (b). Pub. L. 113–126, § 602(a)(1)(A), substituted “Except as otherwise provided, not” for “Not” in introductory provisions.
Subsec. (b)(7). Pub. L. 113–293, § 310(1), inserted “, and consistent with subsection (j)” after “2014” in introductory provisions.
Pub. L. 113–126, § 602(a)(1)(B)–(D), added par. (7).
Subsec. (b)(7)(A). Pub. L. 113–293, § 310(2), substituted “alleging reprisal for having made a protected disclosure (provided the individual does not disclose classified information or other information contrary to law) to appeal any action affecting an employee’s access to classified information” for “to appeal a determination to suspend or revoke a security clearance or access to classified information”.
Subsec. (b)(7)(B). Pub. L. 113–293, § 310(3), substituted “information following a protected disclosure,” for “information,”.
Subsec. (j). Pub. L. 113–126, § 602(b), added subsec. (j).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

ConstructionPub. L. 113–126, title VI, § 602(e), July 7, 2014, 128 Stat. 1419, provided that: “Nothing in section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341), as amended by this title, shall be construed to require the repeal or replacement of agency appeal procedures implementing Executive Order 12968 (60 Fed. Reg. 40245; relating to access to classified information) [50 U.S.C. 3161 note], or any successor thereto, and Executive Order 10865 (25 Fed. Reg. 1583; relating to safeguarding classified information with[in] industry) [50 U.S.C. 3161 note], or any successor thereto, that meet the requirements of paragraph (7) of section 3001(b) of such Act [50 U.S.C. 3341(b)(7)], as added by this section.”


Required Elements of Policies and ProceduresPub. L. 113–126, title VI, § 602(a)(2), July 7, 2014, 128 Stat. 1416, provided that: “The policies and procedures for appeal developed under paragraph (7) of section 3001(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 [50 U.S.C. 3341(b)(7)], as added by subsection (a), shall provide for the Inspector General of the Intelligence Community, or the inspector general of the employing agency, to conduct fact-finding and report to the agency head or the designee of the agency head within 180 days unless the employee and the agency agree to an extension or the investigating inspector general determines in writing that a greater period of time is required. To the fullest extent possible, such fact-finding shall include an opportunity for the employee to present relevant evidence such as witness testimony.”


Existing Rights PreservedPub. L. 113–126, title VI, § 602(d), July 7, 2014, 128 Stat. 1419, provided that: “Nothing in this section [amending this section and enacting provisions set out as notes under this section] or the amendments made by this section shall be construed to preempt, preclude, or otherwise prevent an individual from exercising rights, remedies, or avenues of redress currently provided under any other law, regulation, or rule.”


Strategy for Security Clearance ReciprocityPub. L. 112–277, title III, § 306, Jan. 14, 2013, 126 Stat. 2472, provided that:
“(a) Strategy.—The President shall develop a strategy and a schedule for carrying out the requirements of section 3001(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 435b(d)) [now 50 U.S.C. 3341(d)]. Such strategy and schedule shall include—“(1) a process for accomplishing the reciprocity required under such section for a security clearance issued by a department or agency of the Federal Government, including reciprocity for security clearances that are issued to both persons who are and who are not employees of the Federal Government; and

“(2) a description of the specific circumstances under which a department or agency of the Federal Government may not recognize a security clearance issued by another department or agency of the Federal Government.


“(b) Congressional Notification.—Not later than 180 days after the date of the enactment of this Act [Jan. 14, 2013], the President shall inform Congress of the strategy and schedule developed under subsection (a).”






§ 3342. Security clearances for transition team members(1) DefinitionIn this section, the term “eligible candidate” has the meaning given such term by section 3(h)(4) of the Presidential Transition Act of 1963 (3 U.S.C. 102 note).


(2) In generalEach eligible candidate for President may submit, before the date of the general election, requests for security clearances for prospective transition team members who will have a need for access to classified information to carry out their responsibilities as members of the President-elect’s transition team.


(3) Completion dateNecessary background investigations and eligibility determinations to permit appropriate prospective transition team members to have access to classified information shall be completed, to the fullest extent practicable, by the day after the date of the general election.


(Pub. L. 108–458, title VII, § 7601(c), Dec. 17, 2004, 118 Stat. 3857; Pub. L. 111–283, § 2(c)(1), Oct. 15, 2010, 124 Stat. 3048.)

Editorial Notes

References in TextThis section, referred to in par. (1), is section 7601 of Pub. L. 108–458. See Codification note below.
Section 3(h)(4) of the Presidential Transition Act of 1963, referred to in par. (1), is section 3(h)(4) of Pub. L. 88–277, which is set out in a note under section 102 of Title 3, The President.

Codification
Section was formerly classified as a note under section 435b of this title prior to editorial reclassification as this section.
Section is comprised of subsec. (c) of section 7601 of Pub. L. 108–458. Subsec. (a) of section 7601 amended provisions set out as a note under section 102 of Title 3, The President, subsec. (b) of section 7601 is not classified to the Code, and subsec. (d) of section 7601 is set out as a note under section 102 of Title 3.

Amendments2010—Par. (1). Pub. L. 111–283, § 2(c)(1)(A), added par. (1) and struck out former par. (1) which read as follows: “In this section, the term ‘major party’ shall have the meaning given under section 9002(6) of title 26.”
Par. (2). Pub. L. 111–283, § 2(c)(1)(B), substituted “eligible candidate” for “major party candidate”.



§ 3343. Security clearances; limitations(a) DefinitionsIn this section:(1) Controlled substanceThe term “controlled substance” has the meaning given that term in section 802 of title 21.


(2) Covered personThe term “covered person” means—(A) an officer or employee of a Federal agency;

(B) a member of the Army, Navy, Air Force, or Marine Corps who is on active duty or is in an active status; and

(C) an officer or employee of a contractor of a Federal agency.


(3) Restricted DataThe term “Restricted Data” has the meaning given that term in section 2014 of title 42.


(4) Special access programThe term “special access program” has the meaning given that term in section 4.1 of Executive Order No. 12958 (60 Fed. Reg. 19825).



(b) ProhibitionAfter January 1, 2008, the head of a Federal agency may not grant or renew a security clearance for a covered person who is an unlawful user of a controlled substance or an addict (as defined in section 802(1) of title 21).


(c) Disqualification(1) In generalAfter January 1, 2008, absent an express written waiver granted in accordance with paragraph (2), the head of a Federal agency may not grant or renew a security clearance described in paragraph (3) for a covered person who—(A) has been convicted in any court of the United States of a crime, was sentenced to imprisonment for a term exceeding 1 year, and was incarcerated as a result of that sentence for not less than 1 year;

(B) has been discharged or dismissed from the Armed Forces under dishonorable conditions; or

(C) is mentally incompetent, as determined by an adjudicating authority, based on an evaluation by a duly qualified mental health professional employed by, or acceptable to and approved by, the United States Government and in accordance with the adjudicative guidelines required by subsection (d).


(2) Waiver authorityIn a meritorious case, an exception to the disqualification in this subsection may be authorized if there are mitigating factors. Any such waiver may be authorized only in accordance with—(A) standards and procedures prescribed by, or under the authority of, an Executive order or other guidance issued by the President; or

(B) the adjudicative guidelines required by subsection (d).


(3) Covered security clearancesThis subsection applies to security clearances that provide for access to—(A) special access programs;

(B) Restricted Data; or

(C) any other information commonly referred to as “sensitive compartmented information”.


(4) Annual report(A) Requirement for reportNot later than February 1 of each year, the head of a Federal agency shall submit a report to the appropriate committees of Congress if such agency employs or employed a person for whom a waiver was granted in accordance with paragraph (2) during the preceding year. Such annual report shall not reveal the identity of such person, but shall include for each waiver issued the disqualifying factor under paragraph (1) and the reasons for the waiver of the disqualifying factor.


(B) DefinitionsIn this paragraph:(i) Appropriate committees of CongressThe term “appropriate committees of Congress” means, with respect to a report submitted under subparagraph (A) by the head of a Federal agency—(I) the congressional defense committees;

(II) the congressional intelligence committees;

(III) the Committee on Homeland Security and Governmental Affairs of the Senate;

(IV) the Committee on Oversight and Government Reform of the House of Representatives; and

(V) each Committee of the Senate or the House of Representatives with oversight authority over such Federal agency.


(ii) Congressional defense committeesThe term “congressional defense committees” has the meaning given that term in section 101(a)(16) of title 10.


(iii) Congressional intelligence committeesThe term “congressional intelligence committees” has the meaning given that term in section 3003 of this title.





(d) Adjudicative guidelines(1) Requirement to establishThe President shall establish adjudicative guidelines for determining eligibility for access to classified information.


(2) Requirements related to mental healthThe guidelines required by paragraph (1) shall—(A) include procedures and standards under which a covered person is determined to be mentally incompetent and provide a means to appeal such a determination; and

(B) require that no negative inference concerning the standards in the guidelines may be raised solely on the basis of seeking mental health counseling.



(Pub. L. 108–458, title III, § 3002, as added Pub. L. 110–181, div. A, title X, § 1072(a), Jan. 28, 2008, 122 Stat. 328.)

Editorial Notes

References in TextExecutive Order 12958, referred to in subsec. (a)(4), which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.

Codification
Section was formerly classified to section 435c of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 3344. Classification training program(a) In generalThe head of each Executive agency, in accordance with Executive Order 13526, shall require annual training for each employee who has original classification authority. For employees who perform derivative classification, or are responsible for analysis, dissemination, preparation, production, receipt, publication, or otherwise communication of classified information, training shall be provided at least every two years. Such training shall—(1) educate the employee, as appropriate, regarding—(A) the guidance established under subparagraph (G) of section 3024(g)(1) of this title, as added by section 5(a)(3),11 See References in Text note below. regarding the formatting of finished intelligence products;

(B) the proper use of classification markings, including portion markings that indicate the classification of portions of information; and

(C) any incentives and penalties related to the proper classification of intelligence information; and


(2) ensure such training is a prerequisite, once completed successfully, as evidenced by an appropriate certificate or other record, for—(A) obtaining original classification authority or derivatively classifying information; and

(B) maintaining such authority.



(b) Relationship to other programsThe head of each Executive agency shall ensure that the training required by subsection (a) is conducted efficiently and in conjunction with any other required security, intelligence, or other training programs to reduce the costs and administrative burdens associated with carrying out the training required by subsection (a).


(Pub. L. 111–258, § 7, Oct. 7, 2010, 124 Stat. 2652.)

Editorial Notes

References in TextExecutive Order 13526, referred to in subsec. (a), is set out as a note under section 3161 of this title.
Section 5(a)(3), referred to in subsec. (a)(1)(A), probably means section 5(a)(3) of Pub. L. 111–258.

Codification
Section was formerly classified to section 435d of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Definitions
Pub. L. 111–258, § 3, Oct. 7, 2010, 124 Stat. 2648, provided that: 
“In this Act [see Short Title of 2010 Amendment note set out under section 101 of Title 6, Domestic Security]:
“(1) Derivative classification and original classification.—The terms ‘derivative classification’ and ‘original classification’ have the meanings given those terms in Executive Order No. 13526 [50 U.S.C. 3161 note].

“(2) Executive agency.—The term ‘Executive agency’ has the meaning given that term in section 105 of title 5, United States Code.

“(3) Executive order no. 13526.—The term ‘Executive Order No. 13526’ means Executive Order No. 13526 (75 Fed. Reg. 707; relating to classified national security information) or any subsequent corresponding executive order.”






§ 3345. Limitation on handling, retention, and storage of certain classified materials by the Department of State(a) Certification regarding full compliance with requirementsThe Director of Central Intelligence shall certify to the appropriate committees of Congress whether or not each covered element of the Department of State is in full compliance with all applicable directives of the Director of Central Intelligence relating to the handling, retention, or storage of covered classified material.


(b) Limitation on certificationThe Director of Central Intelligence may not certify a covered element of the Department of State as being in full compliance with the directives referred to in subsection (a) if the covered element is currently subject to a waiver of compliance with respect to any such directive.


(c) Report on noncomplianceWhenever the Director of Central Intelligence determines that a covered element of the Department of State is not in full compliance with any directive referred to in subsection (a), the Director shall promptly notify the appropriate committees of Congress of such determination.


(d) Effects of certification of non-full compliance(1) Subject to subsection (e), effective as of January 1, 2001, a covered element of the Department of State may not retain or store covered classified material unless the Director has certified under subsection (a) as of such date that the covered element is in full compliance with the directives referred to in subsection (a).

(2) If the prohibition in paragraph (1) takes effect in accordance with that paragraph, the prohibition shall remain in effect until the date on which the Director certifies under subsection (a) that the covered element involved is in full compliance with the directives referred to in that subsection.


(e) Waiver by Director of Central Intelligence(1) The Director of Central Intelligence may waive the applicability of the prohibition in subsection (d) to an element of the Department of State otherwise covered by such prohibition if the Director determines that the waiver is in the national security interests of the United States.

(2) The Director shall submit to appropriate committees of Congress a report on each exercise of the waiver authority in paragraph (1).

(3) Each report under paragraph (2) with respect to the exercise of authority under paragraph (1) shall set forth the following:(A) The covered element of the Department of State addressed by the waiver.

(B) The reasons for the waiver.

(C) The actions that will be taken to bring such element into full compliance with the directives referred to in subsection (a), including a schedule for completion of such actions.

(D) The actions taken by the Director to protect any covered classified material to be handled, retained, or stored by such element pending achievement of full compliance of such element with such directives.



(f) DefinitionsIn this section:(1) The term “appropriate committees of Congress” means the following:(A) The Select Committee on Intelligence and the Committee on Foreign Relations of the Senate.

(B) The Permanent Select Committee on Intelligence and the Committee on International Relations of the House of Representatives.


(2) The term “covered classified material” means any material classified at the Sensitive Compartmented Information (SCI) level.

(3) The term “covered element of the Department of State” means each element of the Department of State that handles, retains, or stores covered classified material.

(4) The term “material” means any data, regardless of physical form or characteristic, including written or printed matter, automated information systems storage media, maps, charts, paintings, drawings, films, photographs, engravings, sketches, working notes, papers, reproductions of any such things by any means or process, and sound, voice, magnetic, or electronic recordings.

(5) The term “Sensitive Compartmented Information (SCI) level”, in the case of classified material, means a level of classification for information in such material concerning or derived from intelligence sources, methods, or analytical processes that requires such information to be handled within formal access control systems established by the Director of Central Intelligence.


(Pub. L. 106–567, title III, § 309, Dec. 27, 2000, 114 Stat. 2840.)

Editorial Notes
Codification
Section was formerly classified to section 435a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 3346. Compilation and organization of previously declassified records(a), (b) Omitted

(c) Compilation and organization of recordsThe Department of Defense may not be required, when conducting a special search, to compile or organize records that have already been declassified and placed into the public domain.


(d) Special searchesFor the purpose of this section, the term “special search” means the response of the Department of Defense to any of the following:(1) A statutory requirement to conduct a declassification review on a specified set of agency records.

(2) An Executive order to conduct a declassification review on a specified set of agency records.

(3) An order from the President or an official with delegated authority from the President to conduct a declassification review on a specified set of agency records.


(Pub. L. 106–398, § 1 [[div. A], title X, § 1075], Oct. 30, 2000, 114 Stat. 1654, 1654A–280.)

Editorial Notes

References in TextThis section, referred to in subsec. (d), is section 1075 of H.R. 5408 of the 106th Congress, as introduced on Oct. 6, 2000, and as enacted into law by section 1 of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654. See Codification note below.

Codification
Section was formerly classified as a note under section 435 of this title prior to editorial reclassification as this section.
Section is comprised of section 1075 of H.R. 5408 of the 106th Congress, as introduced on Oct. 6, 2000, and as enacted into law by section 1 of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654. Subsec. (a) of section 1075 amended former section 230 of Title 10, Armed Forces and subsec. (b) of section 1075 was not classified to the Code.



§ 3347. Secrecy agreements used in intelligence activities
Notwithstanding any other provision of law not specifically referencing this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum—(1) require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government; and

(2) provide that the form or agreement does not bar—(A) disclosures to Congress; or

(B) disclosures to an authorized official of an executive agency that are deemed essential to reporting a violation of United States law.


(Pub. L. 104–93, title III, § 306, Jan. 6, 1996, 109 Stat. 966.)

Editorial Notes
Codification
Section was formerly classified as a note under section 435 of this title prior to editorial reclassification as this section.



§ 3348. Reports relating to certain special access programs and similar programs(a) In general(1) Not later than February 1 of each year, the head of each covered department or agency shall submit to the congressional oversight committees a report on each special access program carried out in the department or agency.

(2) Each such report shall set forth—(A) the total amount requested by the department or agency for special access programs within the budget submitted under section 1105 of title 31 for the fiscal year following the fiscal year in which the report is submitted; and

(B) for each program in such budget that is a special access program—(i) a brief description of the program;

(ii) in the case of a procurement program, a brief discussion of the major milestones established for the program;

(iii) the actual cost of the program for each fiscal year during which the program has been conducted before the fiscal year during which that budget is submitted; and

(iv) the estimated total cost of the program and the estimated cost of the program for (I) the current fiscal year, (II) the fiscal year for which the budget is submitted, and (III) each of the four succeeding fiscal years during which the program is expected to be conducted.




(b) Newly designated programs(1) Not later than February 1 of each year, the head of each covered department or agency shall submit to the congressional oversight committees a report that, with respect to each new special access program of that department or agency, provides—(A) notice of the designation of the program as a special access program; and

(B) justification for such designation.


(2) A report under paragraph (1) with respect to a program shall include—(A) the current estimate of the total program cost for the program; and

(B) an identification, as applicable, of existing programs or technologies that are similar to the technology, or that have a mission similar to the technology, or that have a mission similar to the mission, of the program that is the subject of the notice.


(3) In this subsection, the term “new special access program” means a special access program that has not previously been covered in a notice and justification under this subsection.


(c) Revision in classification of programs(1) Whenever a change in the classification of a special access program of a covered department or agency is planned to be made or whenever classified information concerning a special access program of a covered department or agency is to be declassified and made public, the head of the department or agency shall submit to the congressional oversight committees a report containing a description of the proposed change or the information to be declassified, the reasons for the proposed change or declassification, and notice of any public announcement planned to be made with respect to the proposed change or declassification.

(2) Except as provided in paragraph (3), a report referred to in paragraph (1) shall be submitted not less than 14 days before the date on which the proposed change, declassification, or public announcement is to occur.

(3) If the head of the department or agency determines that because of exceptional circumstances the requirement of paragraph (2) cannot be met with respect to a proposed change, declassification, or public announcement concerning a special access program of the department or agency, the head of the department or agency may submit the report required by paragraph (1) regarding the proposed change, declassification, or public announcement at any time before the proposed change, declassification, or public announcement is made and shall include in the report an explanation of the exceptional circumstances.


(d) Revision of criteria for designating programsWhenever there is a modification or termination of the policy and criteria used for designating a program of a covered department or agency as a special access program, the head of the department or agency shall promptly notify the congressional oversight committees of such modification or termination. Any such notification shall contain the reasons for the modification or termination and, in the case of a modification, the provisions of the policy as modified.


(e) Waiver of reporting requirement(1) The head of a covered department or agency may waive any requirement under subsection (a), (b), or (c) that certain information be included in a report under that subsection if the head of the department or agency determines that inclusion of that information in the report would adversely affect the national security. Any such waiver shall be made on a case-by-case basis.

(2) If the head of a department or agency exercises the authority provided under paragraph (1), the head of the department or agency shall provide the information described in that subsection with respect to the special access program concerned, and the justification for the waiver, to the congressional oversight committees.


(f) Initiation of programsA special access program may not be initiated by a covered department or agency until—(1) the congressional oversight committees are notified of the program; and

(2) a period of 30 days elapses after such notification is received.


(g) DefinitionsFor purposes of this section:(1) Congressional oversight committeesThe term “congressional oversight committees” means—(A) congressional leadership and authorizing and appropriations congressional committees with jurisdiction or shared jurisdiction over a department or agency;

(B) the Committee on Homeland Security and Governmental Affairs of the Senate; and

(C) the Committee on Oversight and Government Reform of the House of Representatives.


(2) Covered department or agency(A) Except as provided in subparagraph (B), the term “covered department or agency” means any department or agency of the Federal Government that carries out a special access program.

(B) Such term does not include—(i) the Department of Defense (which is required to submit reports on special access programs under section 119 of title 10);

(ii) the National Nuclear Security Administration (which is required to submit reports on special access programs under section 2426 of this title); or

(iii) an agency in the Intelligence Community (as defined in section 3003(4) of this title).



(3) Special access programThe term “special access program” means any program that, under the authority of Executive Order 12356 (or any successor Executive order), is established by the head of a department or agency whom the President has designated in the Federal Register as an original “secret” or “top secret” classification authority that imposes “need-to-know” controls or access controls beyond those controls normally required (by regulations applicable to such department or agency) for access to information classified as “confidential”, “secret”, or “top secret”.



(Pub. L. 103–160, div. A, title XI, § 1152, Nov. 30, 1993, 107 Stat. 1758; Pub. L. 106–65, div. C, title XXXII, § 3294(e)(2), Oct. 5, 1999, 113 Stat. 970; Pub. L. 115–390, title I, § 103, Dec. 21, 2018, 132 Stat. 5177.)

Editorial Notes

References in TextExecutive Order 12356, referred to in subsec. (g)(3), is Ex. Ord. No. 12356, Apr. 2, 1982, 47 F.R. 14874, 15557, which prescribed a uniform system for classifying, declassifying, and safeguarding national security information, and which was formerly set out as a note under section 435 (now section 3161) of this title, was revoked by Ex. Ord. No. 12958, § 6.1(d), Apr. 17, 1995, 60 F.R. 19843.

Codification
Section 103 of Pub. L. 115–390, which directed amendment of the National Defense Authorization Act for Fiscal Year 1994 (50 U.S.C. 3348), was executed to this section, which is section 1152 of the National Defense Authorization Act for Fiscal Year 1994 (Pub. L. 103–160), to reflect the probable intent of Congress. See 2018 Amendment notes below.
Section was formerly classified as a note under section 435 of this title prior to editorial reclassification as this section.

Amendments2018—Subsecs. (a) to (e). Pub. L. 115–390, § 103(1), substituted “the congressional oversight committees” for “Congress” wherever appearing. See Codification note above.
Subsec. (f)(1). Pub. L. 115–390, § 103(2), substituted “congressional oversight committees” for “appropriate oversight committees”. See Codification note above.
Subsec. (g). Pub. L. 115–390, § 103(3), added par. (1) and redesignated former pars. (1) and (2) as (2) and (3), respectively. See Codification note above.
1999—Subsec. (g)(1)(B)(ii). Pub. L. 106–65 amended cl. (ii) generally. Prior to amendment, cl. (ii) read as follows: “the Department of Energy, with respect to special access programs carried out under the atomic energy defense activities of that department (for which the Secretary of Energy is required to submit reports under section 2122a of title 42); or”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 1999 AmendmentAmendment by Pub. L. 106–65 effective Mar. 1, 2000, see section 3299 of Pub. L. 106–65, set out as an Effective Date note under section 2401 of this title.



§ 3349. Notification regarding the authorized public disclosure of national intelligence(a) NotificationIn the event of an authorized disclosure of national intelligence or intelligence related to national security to the persons or entities described in subsection (b), the government official responsible for authorizing the disclosure shall submit to the congressional intelligence committees on a timely basis a notification of the disclosure if—(1) at the time of the disclosure—(A) such intelligence is classified; or

(B) is declassified for the purpose of the disclosure; and


(2) the disclosure will be made by an officer, employee, or contractor of the Executive branch.


(b) Persons or entities describedThe persons or entities described in this subsection are as follows:(1) Media personnel.

(2) Any person or entity, if the disclosure described in subsection (a) is made with the intent or knowledge that such information will be made publicly available.


(c) ContentEach notification required under subsection (a) shall—(1) provide the specific title and authority of the individual authorizing the disclosure;

(2) if applicable, provide the specific title and authority of the individual who authorized the declassification of the intelligence disclosed; and

(3) describe the intelligence disclosed, including the classification of the intelligence prior to its disclosure or declassification and the rationale for making the disclosure.


(d) ExceptionThe notification requirement in this section does not apply to a disclosure made—(1) pursuant to any statutory requirement, including to section 552 of title 5 (commonly referred to as the “Freedom of Information Act”);

(2) in connection with a civil, criminal, or administrative proceeding;

(3) as a result of a declassification review process under Executive Order 13526 (50 U.S.C. 435 note) [now 50 U.S.C. 3161 note] or any successor order; or

(4) to any officer, employee, or contractor of the Federal government or member of an advisory committee to an element of the intelligence community who possesses an active security clearance and a need to know the specific national intelligence or intelligence related to national security, as defined in section 3003(5) of this title.


(Pub. L. 112–277, title V, § 504, Jan. 14, 2013, 126 Stat. 2477; Pub. L. 113–126, title III, § 328, July 7, 2014, 128 Stat. 1405.)

Editorial Notes
Amendments2014—Subsec. (e). Pub. L. 113–126 struck out subsec. (e). Text read as follows: “The notification requirements of this section shall cease to be effective for any disclosure described in subsection (a) that occurs on or after the date that is one year after January 14, 2013.”

Statutory Notes and Related Subsidiaries

Definitions
Pub. L. 112–277, § 2, Jan. 14, 2013, 126 Stat. 2469, provided that: 
“In this Act [see Tables for classification]:
“(1) Congressional intelligence committees.—The term ‘congressional intelligence committees’ means—“(A) the Select Committee on Intelligence of the Senate; and

“(B) the Permanent Select Committee on Intelligence of the House of Representatives.


“(2) Intelligence community.—The term ‘intelligence community’ has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) [now 50 U.S.C. 3003(4)].”






§ 3350. Maximum amount charged for declassification reviews
In reviewing and processing a request by a person for the mandatory declassification of information pursuant to Executive Order No. 13526, a successor executive order, or any provision of law, the head of an element of the intelligence community—(1) may not charge the person reproduction fees in excess of the amount of fees that the head would charge the person for reproduction required in the course of processing a request for information under section 552 of title 5 (commonly referred to as the “Freedom of Information Act”); and

(2) may waive or reduce any processing fees in the same manner as the head waives or reduces fees under such section 552.

(Pub. L. 115–31, div. N, title III, § 313, May 5, 2017, 131 Stat. 816.)

Editorial Notes

References in TextExecutive Order No. 13526, referred to in text, is Ex. Ord. No. 13526, Dec. 29, 2009, 75 F.R. 707, 1013, which is set out as a note under section 3161 of this title.

Statutory Notes and Related Subsidiaries

Definitions
For definition of “intelligence community”, referred to in text, see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3351. Improving quality of information in background investigation request packages(a) Report on metrics and best practicesNot later than 180 days after December 20, 2019, the Director of the Defense Counterintelligence and Security Agency, which serves as the primary executive branch service provider for background investigations for eligibility for access to classified information, eligibility to hold a sensitive position, and for suitability and fitness for other matters pursuant to Executive Order 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for Government employment, fitness for contractor employees, and eligibility for access to classified national security information), shall, in consultation with the Security, Suitability, and Credentialing Performance Accountability Council established under such executive order, submit to Congress a report on—(1) metrics for assessing the completeness and quality of packages for background investigations submitted by agencies requesting background investigations from the Defense Counterintelligence and Security Agency;

(2) rejection rates of background investigation submission packages due to incomplete or erroneous data, by agency; and

(3) best practices for ensuring full and complete information in background investigation requests.


(b) Annual report on performanceNot later than 270 days after December 20, 2019, and not less frequently than once each year thereafter, the Security, Suitability, and Credentialing Performance Accountability Council shall submit to Congress a report on performance against the metrics and return rates identified in paragraphs (1) and (2) of subsection (a).


(c) Improvement plans(1) IdentificationNot later than one year after December 20, 2019, executive agents under Executive Order 13467 (50 U.S.C. 3161 note) shall identify agencies in need of improvement with respect to the quality of the information in the background investigation submissions of the agencies as reported in subsection (b).


(2) PlansNot later than 90 days after an agency is identified under paragraph (1), the head of the agency shall provide the executive agents referred to in such paragraph with a plan to improve the performance of the agency with respect to the quality of the information in the agency’s background investigation submissions.



(Pub. L. 116–92, div. A, title XVII, § 1757, Dec. 20, 2019, 133 Stat. 1860.)

§ 3351a. Making certain policies and execution plans relating to personnel clearances available to industry partners(a) DefinitionsIn this section:(1) Security executive agentThe term “Security Executive Agent” means the officer serving as the Security Executive Agent pursuant to section 3162a of this title.


(2) Appropriate industry partnerThe term “appropriate industry partner” means a contractor, licensee, or grantee (as defined in section 101(a) of Executive Order 12829 (50 U.S.C. 3161 note; relating to National Industrial Security Program), as in effect on the day before December 20, 2019) that is participating in the National Industrial Security Program established by such Executive Order.



(b) Sharing of policies and plans requiredEach head of a Federal agency shall share policies and plans relating to security clearances with appropriate industry partners directly affected by such policies and plans in a manner consistent with the protection of national security as well as the goals and objectives of the National Industrial Security Program administered pursuant to Executive Order 12829 (50 U.S.C. 3161 note; relating to the National Industrial Security Program).


(c) Development of policies and procedures requiredNot later than 90 days after December 20, 2019, the Security Executive Agent and the Director of the National Industrial Security Program shall jointly develop policies and procedures by which appropriate industry partners with proper security clearances and a need to know can have appropriate access to the policies and plans shared pursuant to subsection (b) that directly affect those industry partners.


(Pub. L. 116–92, div. E, title LIV, § 5402, Dec. 20, 2019, 133 Stat. 2143.)

§ 3351b. Limitations on determinations regarding certain security classifications(a) ProhibitionAn officer of an element of the intelligence community who has been nominated by the President for a position that requires the advice and consent of the Senate may not make a classification decision with respect to information related to such officer’s nomination.


(b) Classification determinations(1) In generalExcept as provided in paragraph (2), in a case in which an officer described in subsection (a) has been nominated as described in such subsection and classification authority rests with the officer or another officer who reports directly to such officer, a classification decision with respect to information relating to the officer shall be made by the Director of National Intelligence.


(2) Nominations of Director of National IntelligenceIn a case described in paragraph (1) in which the officer nominated is the Director of National Intelligence, the classification decision shall be made by the Principal Deputy Director of National Intelligence.



(c) ReportsWhenever the Director or the Principal Deputy Director makes a decision under subsection (b), the Director or the Principal Deputy Director, as the case may be, shall submit to the congressional intelligence committees a report detailing the reasons for the decision.


(Pub. L. 116–92, div. E, title LXIII, § 6310, Dec. 20, 2019, 133 Stat. 2190.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3352. Definitions
In this title:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees;

(B) the Committee on Armed Services of the Senate;

(C) the Committee on Appropriations of the Senate;

(D) the Committee on Homeland Security and Governmental Affairs of the Senate;

(E) the Committee on Armed Services of the House of Representatives;

(F) the Committee on Appropriations of the House of Representatives;

(G) the Committee on Homeland Security of the House of Representatives; and

(H) the Committee on Oversight and Reform of the House of Representatives.


(2) Appropriate industry partnerThe term “appropriate industry partner” means a contractor, licensee, or grantee (as defined in section 101(a) of Executive Order No. 12829 (50 U.S.C. 3161 note; relating to National Industrial Security Program)) that is participating in the National Industrial Security Program established by such Executive order.


(3) Continuous vettingThe term “continuous vetting” has the meaning given such term in Executive Order No. 13467 (50 U.S.C. 3161 note; relating to reforming processes for determining suitability for government employment, fitness for contractor employees, and eligibility for access to classified national security information).


(4) CouncilThe term “Council” means the Security, Suitability, and Credentialing Performance Accountability Council established pursuant to such Executive order, or any successor entity.


(5) ReciprocityThe term “reciprocity” means reciprocal recognition by Federal departments and agencies of eligibility for access to classified information.


(6) Security Executive AgentThe term “Security Executive Agent” means the officer serving as the Security Executive Agent pursuant to section 3162a of this title.


(7) Suitability and Credentialing Executive AgentThe term “Suitability and Credentialing Executive Agent” means the Director of the Office of Personnel Management acting as the Suitability and Credentialing Executive Agent in accordance with Executive Order No. 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for Government employment, fitness for contractor employees, and eligibility for access to classified national security information), or any successor entity.


(Pub. L. 116–92, div. E, title LXVI, § 6601, Dec. 20, 2019, 133 Stat. 2209.)

Editorial Notes

References in TextThis title, referred to in text, means title LXVI of div. E of Pub. L. 116–92, which enacted this section and sections 3162a and 3352a to 3352f of this title and amended sections 3033, 3104, 3163, and 3164 of this title. For complete classification of title LXVI to the Code, see Tables.

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in par. (1)(A), see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3352a. Reports and plans relating to security clearances and background investigations(a) Sense of CongressIt is the sense of Congress that—(1) ensuring the trustworthiness and security of the workforce, facilities, and information of the Federal Government is of the highest priority to national security and public safety;

(2) the President and Congress should prioritize the modernization of the personnel security framework to improve its efficiency, effectiveness, and accountability;

(3) the current system for background investigations for security clearances, suitability and fitness for employment, and credentialing lacks efficiencies and capabilities to meet the current threat environment, recruit and retain a trusted workforce, and capitalize on modern technologies; and

(4) changes to policies or processes to improve this system should be vetted through the Council to ensure standardization, portability, and reciprocity in security clearances across the Federal Government.


(b) Accountability plans and reports(1) PlansNot later than 90 days after December 20, 2019, the Council shall submit to the appropriate congressional committees and make available to appropriate industry partners the following:(A) A plan, with milestones, to reduce the background investigation inventory to 200,000, or an otherwise sustainable steady-level, by the end of year 2020. Such plan shall include notes of any required changes in investigative and adjudicative standards or resources.

(B) A plan to consolidate the conduct of background investigations associated with the processing for security clearances in the most effective and efficient manner in the Defense Counterintelligence and Security Agency. Such plan shall address required funding, personnel, contracts, information technology, field office structure, policy, governance, schedule, transition costs, and effects on stakeholders.


(2) Report on the future of personnel security(A) In generalNot later than 180 days after December 20, 2019, the Chairman of the Council, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a report on the future of personnel security to reflect changes in threats, the workforce, and technology.


(B) ContentsThe report submitted under subparagraph (A) shall include the following:(i) A risk framework for granting and renewing access to classified information.

(ii) A discussion of the use of technologies to prevent, detect, and monitor threats.

(iii) A discussion of efforts to address reciprocity and portability.

(iv) A discussion of the characteristics of effective insider threat programs.

(v) An analysis of how to integrate data from continuous vetting, insider threat programs, and human resources data.

(vi) Recommendations on interagency governance.



(3) Plan for implementationNot later than 180 days after December 20, 2019, the Chairman of the Council, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a plan to implement the report’s framework and recommendations submitted under paragraph (2)(A).


(4) Congressional notificationsNot less frequently than quarterly, the Security Executive Agent shall make available to the public a report regarding the status of the disposition of requests received from departments and agencies of the Federal Government for a change to, or approval under, the Federal investigative standards, the national adjudicative guidelines, continuous vetting, or other national policy regarding personnel security.



(Pub. L. 116–92, div. E, title LXVI, § 6602, Dec. 20, 2019, 133 Stat. 2210.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “Council”, “reciprocity”, “appropriate congressional committees”, “appropriate industry partners”, “continuous vetting”, and “Security Executive Agent”, referred to in text, see section 3352 of this title.



§ 3352b. Improving the process for security clearances(a) ReviewsNot later than 180 days after December 20, 2019, the Security Executive Agent, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a report that includes the following:(1) A review of whether the information requested on the Questionnaire for National Security Positions (Standard Form 86) and by the Federal Investigative Standards prescribed by the Suitability and Credentialing Executive Agent and the Security Executive Agent appropriately supports the adjudicative guidelines under Security Executive Agent Directive 4 (known as the “National Security Adjudicative Guidelines”). Such review shall include identification of whether any such information currently collected is unnecessary to support the adjudicative guidelines.

(2) An assessment of whether such Questionnaire, Standards, and guidelines should be revised to account for the prospect of a holder of a security clearance becoming an insider threat.

(3) Recommendations to improve the background investigation process by—(A) simplifying the Questionnaire for National Security Positions (Standard Form 86) and increasing customer support to applicants completing such Questionnaire;

(B) using remote techniques and centralized locations to support or replace field investigation work;

(C) using secure and reliable digitization of information obtained during the clearance process;

(D) building the capacity of the background investigation workforce; and

(E) replacing periodic reinvestigations with continuous vetting techniques in all appropriate circumstances.



(b) Policy, strategy, and implementationNot later than 180 days after December 20, 2019, the Security Executive Agent shall, in coordination with the members of the Council, establish the following:(1) A policy and implementation plan for the issuance of interim security clearances.

(2) A policy and implementation plan to ensure contractors are treated consistently in the security clearance process across agencies and departments of the United States as compared to employees of such agencies and departments. Such policy shall address—(A) prioritization of processing security clearances based on the mission the contractors will be performing;

(B) standardization in the forms that agencies issue to initiate the process for a security clearance;

(C) digitization of background investigation-related forms;

(D) use of the polygraph;

(E) the application of the adjudicative guidelines under Security Executive Agent Directive 4 (known as the “National Security Adjudicative Guidelines”);

(F) reciprocal recognition of clearances across agencies and departments of the United States, regardless of status of periodic reinvestigation;

(G) tracking of clearance files as individuals move from employment with an agency or department of the United States to employment in the private sector;

(H) collection of timelines for movement of contractors across agencies and departments;

(I) reporting on security incidents and job performance, consistent with section 552a of title 5 (commonly known as the “Privacy Act of 1974”), that may affect the ability to hold a security clearance;

(J) any recommended changes to the Federal Acquisition Regulations (FAR) necessary to ensure that information affecting contractor clearances or suitability is appropriately and expeditiously shared between and among agencies and contractors; and

(K) portability of contractor security clearances between or among contracts at the same agency and between or among contracts at different agencies that require the same level of clearance.


(3) A strategy and implementation plan that—(A) provides for periodic reinvestigations as part of a security clearance determination only on an as-needed, risk-based basis;

(B) includes actions to assess the extent to which automated records checks and other continuous vetting methods may be used to expedite or focus reinvestigations; and

(C) provides an exception to the requirement under subparagraph (A) for certain populations if the Security Executive Agent—(i) determines such populations require reinvestigations at regular intervals; and

(ii) provides written justification to the appropriate congressional committees for any such determination.



(4) A policy and implementation plan for agencies and departments of the United States, as a part of the security clearance process, to accept automated records checks generated pursuant to a security clearance applicant’s employment with a prior employer.

(5) A policy for the use of certain background information on individuals collected by the private sector for background investigation purposes.

(6) Uniform standards for agency continuous vetting programs to ensure quality and reciprocity in accepting enrollment in a continuous vetting program as a substitute for a periodic investigation for continued access to classified information.


(Pub. L. 116–92, div. E, title LXVI, § 6603, Dec. 20, 2019, 133 Stat. 2211.)

Statutory Notes and Related Subsidiaries
Improving Visibility Into the Security Clearance ProcessPub. L. 116–92, div. E, title LIV, § 5401, Dec. 20, 2019, 133 Stat. 2142, provided that:
“(a) Definition of Security Executive Agent.—In this section, the term ‘Security Executive Agent’ means the officer serving as the Security Executive Agent pursuant to section 803 of the National Security Act of 1947 [50 U.S.C. 3162a], as added by section 6605.

“(b) Policy Required.—Not later than 90 days after the date of the enactment of this Act [Dec. 20, 2019], the Security Executive Agent shall issue a policy that requires the head of each Federal agency to create, not later than December 31, 2023, an electronic portal that can be used by human resources personnel and applicants for security clearances to view information about the status of an application for a security clearance and the average time required for each phase of the security clearance process.”





Definitions
For definitions of “Security Executive Agent”, “Council”, “appropriate congressional committees”, “appropriate industry partners”, “Suitability and Credentialing Executive Agent”, “continuous vetting”, and “reciprocity”, referred to in text, see section 3352 of this title.



§ 3352c. Goals for promptness of determinations regarding security clearances(a) In generalThe Council shall reform the security clearance process with the objective that, by December 31, 2021, 90 percent of all determinations, other than determinations regarding populations identified under section 3352b(b)(3)(C) of this title, regarding—(1) security clearances—(A) at the secret level are issued in 30 days or fewer; and

(B) at the top secret level are issued in 90 days or fewer; and


(2) reciprocity of security clearances at the same level are recognized in 2 weeks or fewer.


(b) Certain reinvestigationsThe Council shall reform the security clearance process with the goal that by December 31, 2021, reinvestigation on a set periodicity is not required for more than 10 percent of the population that holds a security clearance.


(c) Equivalent metrics(1) In generalIf the Council develops a set of performance metrics that it certifies to the appropriate congressional committees should achieve substantially equivalent outcomes as those outlined in subsections (b) and (c),11 So in original. Probably should be “subsections (a) and (b)”. the Council may use those metrics for purposes of compliance within this provision.


(2) NoticeIf the Council uses the authority provided by paragraph (1) to use metrics as described in such paragraph, the Council shall, not later than 30 days after communicating such metrics to departments and agencies, notify the appropriate congressional committees that it is using such authority.



(d) PlanNot later than 180 days after December 20, 2019, the Council shall submit to the appropriate congressional committees and make available to appropriate industry partners a plan to carry out this section. Such plan shall include recommended interim milestones for the goals set forth in subsections (b) and (c) 1 for 2019, 2020, and 2021.


(Pub. L. 116–92, div. E, title LXVI, § 6604, Dec. 20, 2019, 133 Stat. 2213.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “Council”, “reciprocity”, “appropriate congressional committees”, and “appropriate industry partners”, referred to in text, see section 3352 of this title.



§ 3352d. Reports on reciprocity for security clearances inside of departments and agencies(a) Reports to Security Executive AgentThe head of each Federal department or agency shall submit an annual report to the Security Executive Agent that, with respect to the period covered by the report—(1) identifies the number of individuals whose security clearances took more than 2 weeks for reciprocity recognition after such individuals move to another part of such department or agency; and

(2) breaks out the information described in paragraph (1) by type of clearance and the reasons for any delays.


(b) Annual reportNot less frequently than once each year, the Security Executive Agent shall submit to the appropriate congressional committees and make available to industry partners a report that summarizes the information received pursuant to subsection (b) during the period covered by such report.


(Pub. L. 116–92, div. E, title LXVI, § 6608, Dec. 20, 2019, 133 Stat. 2216.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “Security Executive Agent”, “reciprocity”, and “appropriate congressional committees”, referred to in text, see section 3352 of this title.



§ 3352e. Periodic report on positions in the intelligence community that can be conducted without access to classified information, networks, or facilities
Not later than 180 days after December 20, 2019, and not less frequently than once every 5 years thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report that reviews the intelligence community for which positions can be conducted without access to classified information, networks, or facilities, or may only require a security clearance at the secret level.
(Pub. L. 116–92, div. E, title LXVI, § 6610, Dec. 20, 2019, 133 Stat. 2218.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “congressional intelligence committees” and “intelligence community”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3352f. Information-sharing program for positions of trust and security clearances(a) Program required(1) In generalNot later than 90 days after December 20, 2019, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall establish and implement a program to share between and among agencies of the Federal Government and industry partners of the Federal Government relevant background information regarding individuals applying for and currently occupying national security positions and positions of trust, in order to ensure the Federal Government maintains a trusted workforce.


(2) DesignationThe program established under paragraph (1) shall be known as the “Trusted Information Provider Program” (in this section referred to as the “Program”).



(b) Privacy safeguardsThe Security Executive Agent and the Suitability and Credentialing Executive Agent shall ensure that the Program includes such safeguards for privacy as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate.


(c) Provision of information to the Federal GovernmentThe Program shall include requirements that enable investigative service providers and agencies of the Federal Government to leverage certain pre-employment information gathered through private-sector means during the employment or military recruiting process, and other relevant security or human resources information obtained during employment with or for the Federal Government, that satisfy Federal investigative standards, while safeguarding personnel privacy.


(d) Information and recordsThe information and records considered under the Program shall include the following:(1) Date and place of birth.

(2) Citizenship or immigration and naturalization information.

(3) Education records.

(4) Employment records.

(5) Employment or social references.

(6) Military service records.

(7) State and local law enforcement checks.

(8) Criminal history checks.

(9) Financial records or information.

(10) Foreign travel, relatives, or associations.

(11) Social media checks.

(12) Such other information or records as may be relevant to obtaining or maintaining national security, suitability, fitness, or credentialing eligibility.


(e) Implementation plan(1) In generalNot later than 90 days after December 20, 2019, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a plan for the implementation of the Program.


(2) ElementsThe plan required by paragraph (1) shall include the following:(A) Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.

(B) Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate to carry out or improve the Program.



(f) Plan for pilot program on two-way information sharing(1) In generalNot later than 180 days after December 20, 2019, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a plan for the implementation of a pilot program to assess the feasibility and advisability of expanding the Program to include the sharing of information held by the Federal Government related to contract personnel with the security office of the employers of those contractor personnel.


(2) ElementsThe plan required by paragraph (1) shall include the following:(A) Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.

(B) Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate to carry out or improve the pilot program.



(g) ReviewNot later than 1 year after December 20, 2019, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a review of the plans submitted under subsections (e)(1) and (f)(1) and utility and effectiveness of the programs described in such plans.


(Pub. L. 116–92, div. E, title LXVI, § 6611, Dec. 20, 2019, 133 Stat. 2218.)

Statutory Notes and Related Subsidiaries
Trusted Information Provider Program for National Security Positions and Positions of TrustPub. L. 115–232, div. A, title IX, § 941, Aug. 13, 2018, 132 Stat. 1941, provided that:
“(a) Program Required.—Not later than 90 days after the date of the enactment of this Act [Aug. 13, 2018], the Security Executive Agent and the Suitability/Credentialing Executive Agent shall establish and implement a program (to be known as the ‘Trusted Information Provider Program’) to share between and among agencies of the Federal Government and industry partners of the Federal Government relevant background information regarding individuals applying for and currently occupying national security positions and positions of trust, in order to ensure the Federal Government maintains a trusted workforce.

“(b) Privacy Safeguards.—The Security Executive Agent and the Suitability/Credentialing Executive Agent shall ensure that the program required by subsection (a) includes such safeguards for privacy as the Security Executive Agent and the Suitability/Credentialing Executive Agent consider appropriate.

“(c) Provision of Information to the Federal Government.—The program required by subsection (a) shall include requirements that enable Investigative Service Providers and agencies of the Federal Government to leverage certain pre-employment information gathered during the employment or military recruiting process, and other relevant security or human resources information obtained during employment with or for the Federal Government, that satisfy Federal investigative standards, while safeguarding personnel privacy.

“(d) Information and Records.—The information and records considered under the program required by subsection (a) shall include the following:“(1) Date and place of birth.

“(2) Citizenship or immigration and naturalization information.

“(3) Education records.

“(4) Employment records.

“(5) Employment or social references.

“(6) Military service records.

“(7) State and local law enforcement checks.

“(8) Criminal history checks.

“(9) Financial records or information.

“(10) Foreign travel, relatives or associations.

“(11) Social media checks.

“(12) Any other information or records relevant to obtaining or maintaining national security, suitability, fitness, or credentialing eligibility.


“(e) Implementation Plan.—“(1) In general.—Not later than 90 days after the date of the enactment of this Act [Aug. 13, 2018], the Security Executive Agent and the Suitability/Credentialing Executive Agent shall jointly submit to Congress a plan for the implementation of the program required by subsection (a).

“(2) Elements.—The plan required by paragraph (1) shall include the following:“(A) Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.

“(B) Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability/Credentialing Executive Agent consider appropriate to carry out or improve the program.



“(f) Definitions.—In this section:“(1) The term ‘Security Executive Agent’ means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note).

“(2) The term ‘Suitability/Credentialing Executive Agent’ means the Director of the Office of Personnel Management acting as the Suitability/Credentialing Executive Agent in accordance with Executive Order 13467.”






Definitions
For definitions of “Security Executive Agent”, “Suitability and Credentialing Executive Agent”, “appropriate congressional committees”, and “appropriate industry partners”, referred to in text, see section 3352 of this title.




SUBCHAPTER III–A—PUBLIC INTEREST DECLASSIFICATIONS
§ 3355. Findings
Congress makes the following findings:(1) It is in the national interest to establish an effective, coordinated, and cost-effective means by which records on specific subjects of extraordinary public interest that do not undermine the national security interests of the United States may be collected, retained, reviewed, and disseminated to Congress, policymakers in the executive branch, and the public.

(2) Ensuring, through such measures, public access to information that does not require continued protection to maintain the national security interests of the United States is a key to striking the balance between secrecy essential to national security and the openness that is central to the proper functioning of the political institutions of the United States.

(Pub. L. 106–567, title VII, § 702, Dec. 27, 2000, 114 Stat. 2856.)

Editorial Notes
Codification
Section was formerly set out in a note under section 3161 of this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 106–567, title VII, § 710, Dec. 27, 2000, 114 Stat. 2864, as amended by Pub. L. 108–458, title I, § 1102(f), Dec. 17, 2004, 118 Stat. 3700; Pub. L. 110–53, title VI, § 602(4), Aug. 3, 2007, 121 Stat. 336; Pub. L. 112–235, § 2(c), Dec. 28, 2012, 126 Stat. 1626; Pub. L. 113–126, title III, § 311, July 7, 2014, 128 Stat. 1399; Pub. L. 116–92, div. E, title LXVII, § 6741(b), Dec. 20, 2019, 133 Stat. 2239, provided that:“This title [enacting this subchapter] shall take effect on the date that is 120 days after the date of the enactment of this Act [Dec. 27, 2000].”


Status of BoardPub. L. 116–92, div. E, title LXVII, § 6741(c), Dec. 20, 2019, 133 Stat. 2239, provided that: 
“Notwithstanding section 710(b) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) as in effect on the day before the date of the enactment of this Act [Dec. 20, 2019]—
“(1) the Public Interest Declassification Board shall be deemed to not have terminated for purposes of the appointment of members to the Board;

“(2) section 703(h) of such Act [50 U.S.C. 3355a(h)] shall not apply with respect to the period beginning on December 31, 2018, and ending on the day before the date of the enactment of this Act; and

“(3) the length of the terms of the members serving on the Board as of December 30, 2018, shall be calculated by not counting the period specified in paragraph (2).”



[Prior to being struck out by Pub. L. 116–92, div. E, title LXVII, § 6741(b)(1), Dec. 20, 2019, 133 Stat. 2239, section 710(b) of the Public Interest Declassification Act of 2000 (Pub. L. 106–567, title VII), referred to in the introductory provisions of section 6741(c) of Pub. L. 116–92, set out above, provided that: “The provisions of this title shall expire on December 31, 2018.”
 Section 710 of the Act was formerly set out in a note under section 3161 of this title, and was editorially transferred and is now set out as an Effective Date note above.]



§ 3355a. Public Interest Declassification Board(a) Establishment(1) There is established within the executive branch of the United States a board to be known as the “Public Interest Declassification Board” (in this subchapter referred to as the “Board”).

(2) The Board shall report directly to the President or, upon designation by the President, the Vice President, the Attorney General, or other designee of the President. The other designee of the President under this paragraph may not be an agency head or official authorized to classify information under Executive Order 12958 11 See References in Text note below., or any successor order.


(b) PurposesThe purposes of the Board are as follows:(1) To advise the President, the Assistant to the President for National Security Affairs, the Director of the Office of Management and Budget, and such other executive branch officials as the Board considers appropriate on the systematic, thorough, coordinated, and comprehensive identification, collection, review for declassification, and release to Congress, interested agencies, and the public of declassified records and materials (including donated historical materials) that are of archival value, including records and materials of extraordinary public interest.

(2) To promote the fullest possible public access to a thorough, accurate, and reliable documentary record of significant United States national security decisions and significant United States national security activities in order to—(A) support the oversight and legislative functions of Congress;

(B) support the policymaking role of the executive branch;

(C) respond to the interest of the public in national security matters; and

(D) promote reliable historical analysis and new avenues of historical study in national security matters.


(3) To provide recommendations to the President for the identification, collection, and review for declassification of information of extraordinary public interest that does not undermine the national security of the United States, to be undertaken in accordance with a declassification program that has been established or may be established by the President by Executive order.

(4) To advise the President, the Assistant to the President for National Security Affairs, the Director of the Office of Management and Budget, and such other executive branch officials as the Board considers appropriate on policies deriving from the issuance by the President of Executive orders regarding the classification and declassification of national security information.

(5) To review and make recommendations to the President in a timely manner with respect to any congressional request, made by the committee of jurisdiction or by a member of the committee of jurisdiction, to declassify certain records, to evaluate the proper classification of certain records, or to reconsider a declination to declassify specific records.


(c) Membership(1) The Board shall be composed of nine individuals appointed from among citizens of the United States who are preeminent in the fields of history, national security, foreign policy, intelligence policy, social science, law, or archives, including individuals who have served in Congress or otherwise in the Federal Government or have otherwise engaged in research, scholarship, or publication in such fields on matters relating to the national security of the United States, of whom—(A) five shall be appointed by the President;

(B) one shall be appointed by the Speaker of the House of Representatives;

(C) one shall be appointed by the majority leader of the Senate;

(D) one shall be appointed by the minority leader of the Senate; and

(E) one shall be appointed by the minority leader of the House of Representatives.


(2)(A) Of the members initially appointed to the Board by the President—(i) three shall be appointed for a term of 4 years;

(ii) one shall be appointed for a term of 3 years; and

(iii) one shall be appointed for a term of 2 years.


(B) The members initially appointed to the Board by the Speaker of the House of Representatives or by the majority leader of the Senate shall be appointed for a term of 3 years.

(C) The members initially appointed to the Board by the minority leader of the House of Representatives or the Senate shall be appointed for a term of 2 years.

(D) Any subsequent appointment to the Board shall be for a term of 3 years from the date of the appointment.


(3) A vacancy in the Board shall be filled in the same manner as the original appointment.

(4) A member of the Board may be appointed to a new term on the Board upon the expiration of the member’s term on the Board, except that no member may serve more than three full terms on the Board.


(d) Chairperson; Executive Secretary(1)(A) The President shall designate one of the members of the Board as the Chairperson of the Board.

(B) The term of service as Chairperson of the Board shall be 2 years.

(C) A member serving as Chairperson of the Board may be redesignated as Chairperson of the Board upon the expiration of the member’s term as Chairperson of the Board, except that no member shall serve as Chairperson of the Board for more than 6 years.


(2) The Director of the Information Security Oversight Office shall serve as the Executive Secretary of the Board.


(e) MeetingsThe Board shall meet as needed to accomplish its mission, consistent with the availability of funds, but shall meet in person not less frequently than on a quarterly basis. A majority of the members of the Board shall constitute a quorum.


(f) StaffAny employee of the Federal Government may be detailed to the Board, with the agreement of and without reimbursement to the detailing agency, and such detail shall be without interruption or loss of civil, military, or foreign service status or privilege.


(g) Security(1) The members and staff of the Board shall, as a condition of appointment to or employment with the Board, hold appropriate security clearances for access to the classified records and materials to be reviewed by the Board or its staff, and shall follow the guidance and practices on security under applicable Executive orders and Presidential or agency directives.

(2) The head of an agency shall, as a condition of granting access to a member of the Board, the Executive Secretary of the Board, or a member of the staff of the Board to classified records or materials of the agency under this subchapter, require the member, the Executive Secretary, or the member of the staff, as the case may be, to—(A) execute an agreement regarding the security of such records or materials that is approved by the head of the agency; and

(B) hold an appropriate security clearance granted or recognized under the standard procedures and eligibility criteria of the agency, including any special access approval required for access to such records or materials.


(3) The members of the Board, the Executive Secretary of the Board, and the members of the staff of the Board may not use any information acquired in the course of their official activities on the Board for nonofficial purposes.

(4) For purposes of any law or regulation governing access to classified information that pertains to the national security of the United States, and subject to any limitations on access arising under section 3355d(b) of this title, and to facilitate the advisory functions of the Board under this subchapter, a member of the Board seeking access to a record or material under this subchapter shall be deemed for purposes of this subsection to have a need to know the contents of the record or material.


(h) Compensation(1) Each member of the Board shall receive compensation at a rate not to exceed the daily equivalent of the annual rate of basic pay payable for positions at ES–1 of the Senior Executive Service under section 5382 of title 5 for each day such member is engaged in the actual performance of duties of the Board.

(2) Members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of the duties of the Board.


(i) Guidance; annual budget(1) On behalf of the President, the Assistant to the President for National Security Affairs shall provide guidance on policy to the Board.

(2) The Executive Secretary of the Board, under the direction of the Chairperson of the Board and the Board, and acting in consultation with the Archivist of the United States, the Assistant to the President for National Security Affairs, and the Director of the Office of Management and Budget, shall prepare the annual budget of the Board.


(j) SupportThe Information Security Oversight Office may support the activities of the Board under this subchapter. Such support shall be provided on a reimbursable basis.


(k) Public availability of records and reports(1) The Board shall make available for public inspection records of its proceedings and reports prepared in the course of its activities under this subchapter to the extent such records and reports are not classified and would not be exempt from release under the provisions of section 552 of title 5.

(2) In making records and reports available under paragraph (1), the Board shall coordinate the release of such records and reports with appropriate officials from agencies with expertise in classified information in order to ensure that such records and reports do not inadvertently contain classified information.


(l) Applicability of certain administrative lawsThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the activities of the Board under this subchapter. However, the records of the Board shall be governed by the provisions of the Federal Records Act of 1950.


(Pub. L. 106–567, title VII, § 703, Dec. 27, 2000, 114 Stat. 2856; Pub. L. 108–458, title I, § 1102(a), (b), Dec. 17, 2004, 118 Stat. 3699; Pub. L. 111–259, title III, § 365, Oct. 7, 2010, 124 Stat. 2702; Pub. L. 112–235, § 2(a), (b), Dec. 28, 2012, 126 Stat. 1626; Pub. L. 116–92, div. E, title LXVII, § 6741(a), Dec. 20, 2019, 133 Stat. 2239.)

Editorial Notes

References in TextExecutive Order 12958, referred to in subsec. (a)(2), which was formerly set out as a note under section 3161 of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.
The Federal Advisory Committee Act, referred to in subsec. (l), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.
The Federal Records Act of 1950, referred to in subsec. (l), was title V of act June 30, 1949, ch. 288, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, which was classified generally to sections 392 to 396 and 397 to 401 of former Title 44, Public Printing and Documents. Section 6(d) of act Sept. 5, 1950, was repealed by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238, the first section of which enacted Title 44, Public Printing and Documents. For disposition of sections of former Title 44, see Table at the beginning of Title 44. Title V of act June 30, 1949, was repealed by Pub. L. 107–217, § 4, Aug. 21, 2002, 116 Stat. 1303.

Codification
Section was formerly set out in a note under section 3161 of this title.

Amendments2019—Subsec. (e). Pub. L. 116–92 substituted “funds, but shall meet in person not less frequently than on a quarterly basis.” for “funds.”
2012—Subsec. (c)(2)(D). Pub. L. 112–235, § 2(a), substituted “from the date of the appointment.” for period at end.
Subsec. (c)(3). Pub. L. 112–235, § 2(b), struck out at end “A member of the Board appointed to fill a vacancy before the expiration of a term shall serve for the remainder of the term.”
2010—Subsec. (b)(5). Pub. L. 111–259 substituted “jurisdiction or by a member of the committee of jurisdiction,” for “jurisdiction,” and inserted “, to evaluate the proper classification of certain records,” after “certain records”.
2004—Subsec. (a). Pub. L. 108–458, § 1102(a), designated existing provisions as par. (1) and added par. (2).
Subsec. (b)(5). Pub. L. 108–458, § 1102(b), added par. (5).



§ 3355b. Identification, collection, and review for declassification of information of archival value or extraordinary public interest(a) Briefings on agency declassification programs(1) As requested by the Board, or by the Select Committee on Intelligence of the Senate or the Permanent Select Committee on Intelligence of the House of Representatives, the head of any agency with the authority under an Executive order to classify information shall provide to the Board, the Select Committee on Intelligence of the Senate, or the Permanent Select Committee on Intelligence of the House of Representatives, on an annual basis, a summary briefing and report on such agency’s progress and plans in the declassification of national security information. Such briefing shall cover the declassification goals set by statute, regulation, or policy, the agency’s progress with respect to such goals, and the agency’s planned goals and priorities for its declassification activities over the next 2 fiscal years. Agency briefings and reports shall give particular attention to progress on the declassification of records and materials that are of archival value or extraordinary public interest to the people of the United States.

(2)(A) The annual briefing and report under paragraph (1) for agencies within the Department of Defense, including the military departments and the elements of the intelligence community, shall be provided on a consolidated basis.

(B) In this paragraph, the term “elements of the intelligence community” means the elements of the intelligence community specified or designated under section 3003(4) of this title.



(b) Recommendations on agency declassification programs(1) Upon reviewing and discussing declassification plans and progress with an agency, the Board shall provide to the head of the agency the written recommendations of the Board as to how the agency’s declassification program could be improved. A copy of each recommendation shall also be submitted to the Assistant to the President for National Security Affairs and the Director of the Office of Management and Budget.

(2) Consistent with the provisions of section 3355a(k) of this title, the Board’s recommendations to the head of an agency under paragraph (1) shall become public 60 days after such recommendations are sent to the head of the agency under that paragraph.


(c) Recommendations on special searches for records of extraordinary public interest(1) The Board shall also make recommendations to the President regarding proposed initiatives to identify, collect, and review for declassification classified records and materials of extraordinary public interest.

(2) In making recommendations under paragraph (1), the Board shall consider the following:(A) The opinions and requests of Members of Congress, including opinions and requests expressed or embodied in letters or legislative proposals, and also including specific requests for the declassification of certain records or for the reconsideration of declinations to declassify specific records.

(B) The opinions and requests of the National Security Council, the Director of National Intelligence, and the heads of other agencies.

(C) The opinions of United States citizens.

(D) The opinions of members of the Board.

(E) The impact of special searches on systematic and all other on-going declassification programs.

(F) The costs (including budgetary costs) and the impact that complying with the recommendations would have on agency budgets, programs, and operations.

(G) The benefits of the recommendations.

(H) The impact of compliance with the recommendations on the national security of the United States.



(d) President’s declassification priorities(1) Concurrent with the submission to Congress of the budget of the President each fiscal year under section 1105 of title 31, the Director of the Office of Management and Budget shall publish a description of the President’s declassification program and priorities, together with a listing of the funds requested to implement that program.

(2) Nothing in this subchapter shall be construed to substitute or supersede, or establish a funding process for, any declassification program that has been established or may be established by the President by Executive order.


(e) Declassification reviews(1) In generalIf requested by the President, the Board shall review in a timely manner certain records or declinations to declassify specific records, the declassification of which has been the subject of specific congressional request described in section 3355a(b)(5) of this title.


(2) Authority of boardUpon receiving a congressional request described in section 3355a(b)(5) of this title, the Board may conduct the review and make the recommendations described in that section, regardless of whether such a review is requested by the President.


(3) ReportingAny recommendations submitted to the President by the Board under section 3355a(b)(5) of this title,11 So in original. shall be submitted to the chairman and ranking minority member of the committee of Congress that made the request relating to such recommendations.



(Pub. L. 106–567, title VII, § 704, Dec. 27, 2000, 114 Stat. 2859; Pub. L. 108–458, title I, § 1102(c), (d), Dec. 17, 2004, 118 Stat. 3699; Pub. L. 110–53, title VI, § 602(1), (2), Aug. 3, 2007, 121 Stat. 335.)

Editorial Notes
Codification
Section was formerly set out in a note under section 3161 of this title.

Amendments2007—Subsec. (c)(2)(B). Pub. L. 110–53, § 602(1), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (e). Pub. L. 110–53, § 602(2), designated existing provisions as par. (1), inserted par. (1) heading, and added pars. (2) and (3).
2004—Subsec. (c)(2)(A). Pub. L. 108–458, § 1102(c), inserted before period at end “, and also including specific requests for the declassification of certain records or for the reconsideration of declinations to declassify specific records”.
Subsec. (e). Pub. L. 108–458, § 1102(d), added subsec. (e).



§ 3355c. Protection of national security information and other information(a) In generalNothing in this subchapter shall be construed to limit the authority of the head of an agency to classify information or to continue the classification of information previously classified by that agency.


(b) Special access programsNothing in this subchapter shall be construed to limit the authority of the head of an agency to grant or deny access to a special access program.


(c) Authorities of Director of National IntelligenceNothing in this subchapter shall be construed to limit the authorities of the Director of National Intelligence as the head of the intelligence community, including the Director’s responsibility to protect intelligence sources and methods from unauthorized disclosure as required by section 103(c)(6) 11 See References in Text note below. of the National Security Act of 1947.


(d) Exemptions to release of informationNothing in this subchapter shall be construed to limit any exemption or exception to the release to the public under this subchapter of information that is protected under subsection (b) of section 552 of title 5 (commonly referred to as the “Freedom of Information Act”), or section 552a of title 5 (commonly referred to as the “Privacy Act”).


(e) Withholding information from CongressNothing in this subchaper shall be construed to authorize the withholding of information from Congress.


(Pub. L. 106–567, title VII, § 705, Dec. 27, 2000, 114 Stat. 2861; Pub. L. 110–53, title VI, § 602(1), (3), Aug. 3, 2007, 121 Stat. 335, 336.)

Editorial Notes

References in TextSection 103 of the National Security Act of 1947, referred to in subsec. (c), is act July 26, 1947, ch. 343, title I, § 103, as added Pub. L. 102–496, title VII, § 705(a)(3), Oct. 24, 1992, 106 Stat. 3190, which was repealed by Pub. L. 108–458, title I, §§ 1011(a), 1097(a), Dec. 17, 2004, 118 Stat. 3643, 3698. See section 3024(i) of this title.

Codification
Section was formerly set out in a note under section 3161 of this title.

Amendments2007—Subsec. (c). Pub. L. 110–53 substituted “Director of National Intelligence” for “Director of Central Intelligence” in heading and text.



§ 3355d. Standards and procedures(a) Liaison(1) The head of each agency with the authority under an Executive order to classify information and the head of each Federal Presidential library shall designate an employee of such agency or library to act as liaison to the Board for purposes of this subchapter.

(2) The Board may establish liaison and otherwise consult with such other historical and advisory committees as the Board considers appropriate for purposes of this subchapter.


(b) Limitations on access(1)(A) Except as provided in paragraph (2), if the head of an agency or the head of a Federal Presidential library determines it necessary to deny or restrict access of the Board, or of the agency or library liaison to the Board, to information contained in a record or material, in whole or in part, the head of the agency or the head of the library shall promptly notify the Board in writing of such determination.

(B) Each notice to the Board under subparagraph (A) shall include a description of the nature of the records or materials, and a justification for the determination, covered by such notice.


(2) In the case of a determination referred to in paragraph (1) with respect to a special access program created by the Secretary of Defense, the Director of National Intelligence, or the head of any other agency, the notification of denial of access under paragraph (1), including a description of the nature of the Board’s request for access, shall be submitted to the Assistant to the President for National Security Affairs rather than to the Board.


(c) Discretion to discloseAt the conclusion of a declassification review, the head of an agency may, in the discretion of the head of the agency, determine that the public’s interest in the disclosure of records or materials of the agency covered by such review, and still properly classified, outweighs the Government’s need to protect such records or materials, and may release such records or materials in accordance with the provisions of Executive Order No. 12958 11 See References in Text note below. or any successor order to such Executive order.


(d) Discretion to protectAt the conclusion of a declassification review, the head of an agency may, in the discretion of the head of the agency, determine that the interest of the agency in the protection of records or materials of the agency covered by such review, and still properly classified, outweighs the public’s need for access to such records or materials, and may deny release of such records or materials in accordance with the provisions of Executive Order No. 12958 1 or any successor order to such Executive order.


(e) Reports(1)(A) Except as provided in paragraph (2), the Board shall annually submit to the appropriate congressional committees a report on the activities of the Board under this subchapter, including summary information regarding any denials to the Board by the head of an agency or the head of a Federal Presidential library of access to records or materials under this subchapter.

(B) In this paragraph, the term “appropriate congressional committees” means the Select Committee on Intelligence and the Committee on Governmental Affairs of the Senate and the Permanent Select Committee on Intelligence and the Committee on Government Reform of the House of Representatives.


(2) Notwithstanding paragraph (1), notice that the Board has been denied access to records and materials, and a justification for the determination in support of the denial, shall be submitted by the agency denying the access as follows:(A) In the case of the denial of access to a special access program created by the Secretary of Defense, to the Committees on Armed Services and Appropriations of the Senate and to the Committees on Armed Services and Appropriations of the House of Representatives.

(B) In the case of the denial of access to a special access program created by the Director of National Intelligence, or by the head of any other agency (including the Department of Defense) if the special access program pertains to intelligence activities, or of access to any information and materials relating to intelligence sources and methods, to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.

(C) In the case of the denial of access to a special access program created by the Secretary of Energy or the Administrator for Nuclear Security, to the Committees on Armed Services and Appropriations and the Select Committee on Intelligence of the Senate and to the Committees on Armed Services and Appropriations and the Permanent Select Committee on Intelligence of the House of Representatives.



(f) Notification of reviewIn response to a specific congressional request for declassification review described in section 3355a(b)(5) of this title, the Board shall advise the originators of the request in a timely manner whether the Board intends to conduct such review.


(Pub. L. 106–567, title VII, § 706, Dec. 27, 2000, 114 Stat. 2861; Pub. L. 108–458, title I, § 1102(e), Dec. 17, 2004, 118 Stat. 3700; Pub. L. 110–53, title VI, § 602(1), Aug. 3, 2007, 121 Stat. 335.)

Editorial Notes

References in TextExecutive Order 12958, referred to in subsecs. (c) and (d), which was formerly set out as a note under section 3161 of this title, was revoked by Ex. Ord. No. 13526, § 6.2(g), Dec. 29, 2009, 75 F.R. 731.

Codification
Section was formerly set out in a note under section 3161 of this title.

Amendments2007—Subsecs. (b)(2), (e)(2)(B). Pub. L. 110–53 substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2004—Subsec. (f). Pub. L. 108–458 added subsec. (f).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of the Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform of the House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 3355e. Judicial review
Nothing in this subchapter limits the protection afforded to any information under any other provision of law. This subchapter is not intended and may not be construed to create any right or benefit, substantive or procedural, enforceable against the United States, its agencies, its officers, or its employees. This subchapter does not modify in any way the substantive criteria or procedures for the classification of information, nor does this subchapter create any right or benefit subject to judicial review.
(Pub. L. 106–567, title VII, § 707, Dec. 27, 2000, 114 Stat. 2862.)

Editorial Notes
Codification
Section was formerly set out in a note under section 3161 of this title.



§ 3355f. Funding(a) Authorization of appropriationsThere is hereby authorized to be appropriated to carry out the provisions of this subchapter amounts as follows:(1) For fiscal year 2001, $650,000.

(2) For each fiscal year after fiscal year 2001, such sums as may be necessary for such fiscal year.


(b) Funding requestsThe President shall include in the budget submitted to Congress for each fiscal year under section 1105 of title 31 a request for amounts for the activities of the Board under this subchapter during such fiscal year.


(Pub. L. 106–567, title VII, § 708, Dec. 27, 2000, 114 Stat. 2863.)

Editorial Notes
Codification
Section was formerly set out in a note under section 3161 of this title.



§ 3355g. Definitions
In this subchapter:(1) Agency(A) Except as provided in subparagraph (B), the term “agency” means the following:(i) An Executive agency, as that term is defined in section 105 of title 5.

(ii) A military department, as that term is defined in section 102 of such title.

(iii) Any other entity in the executive branch that comes into the possession of classified information.


(B) The term does not include the Board.


(2) Classified material or recordThe terms “classified material” and “classified record” include any correspondence, memorandum, book, plan, map, drawing, diagram, pictorial or graphic work, photograph, film, microfilm, sound recording, videotape, machine readable records, and other documentary material, regardless of physical form or characteristics, that has been determined pursuant to Executive order to require protection against unauthorized disclosure in the interests of the national security of the United States.


(3) DeclassificationThe term “declassification” means the process by which records or materials that have been classified are determined no longer to require protection from unauthorized disclosure to protect the national security of the United States.


(4) Donated historical materialThe term “donated historical material” means collections of personal papers donated or given to a Federal Presidential library or other archival repository under a deed of gift or otherwise.


(5) Federal Presidential libraryThe term “Federal Presidential library” means a library operated and maintained by the United States Government through the National Archives and Records Administration under the applicable provisions of the Federal Records Act of 1950.


(6) National securityThe term “national security” means the national defense or foreign relations of the United States.


(7) Records or materials of extraordinary public interestThe term “records or materials of extraordinary public interest” means records or materials that—(A) demonstrate and record the national security policies, actions, and decisions of the United States, including—(i) policies, events, actions, and decisions which led to significant national security outcomes; and

(ii) the development and evolution of significant United States national security policies, actions, and decisions;


(B) will provide a significantly different perspective in general from records and materials publicly available in other historical sources; and

(C) would need to be addressed through ad hoc record searches outside any systematic declassification program established under Executive order.


(8) Records of archival valueThe term “records of archival value” means records that have been determined by the Archivist of the United States to have sufficient historical or other value to warrant their continued preservation by the Federal Government.


(Pub. L. 106–567, title VII, § 709, Dec. 27, 2000, 114 Stat. 2863.)

Editorial Notes

References in TextThe Federal Records Act of 1950, referred to in par. (5), was title V of act June 30, 1949, ch. 288, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, which was classified generally to sections 392 to 396 and 397 to 401 of former Title 44, Public Printing and Documents. Section 6(d) of act Sept. 5, 1950, was repealed by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238, the first section of which enacted Title 44, Public Printing and Documents. For disposition of sections of former Title 44, see Table at the beginning of Title 44. Title V of act June 30, 1949, was repealed by Pub. L. 107–217, § 4, Aug. 21, 2002, 116 Stat. 1303.

Codification
Section was formerly set out in a note under section 3161 of this title.




SUBCHAPTER IV—COLLECTION, ANALYSIS, AND SHARING OF INTELLIGENCE
§ 3361. National Virtual Translation Center(a) EstablishmentThe Director of National Intelligence shall establish in the intelligence community an element with the function of connecting the elements of the intelligence community engaged in the acquisition, storage, translation, or analysis of voice or data in digital form.


(b) DesignationThe element established under subsection (a) shall be known as the National Virtual Translation Center.


(c) FunctionThe element established under subsection (a) shall provide for timely and accurate translations of foreign intelligence for all elements of the intelligence community through—(1) the integration of the translation capabilities of the intelligence community;

(2) the use of remote-connection capabilities; and

(3) the use of such other capabilities as the Director considers appropriate.


(d) Administrative matters(1) The Director shall retain direct supervision and control over the element established under subsection (a).

(2) The element established under subsection (a) shall connect elements of the intelligence community utilizing the most current available information technology that is applicable to the function of the element.

(3) Personnel of the element established under subsection (a) may carry out the duties and functions of the element at any location that—(A) has been certified as a secure facility by a department or agency of the United States Government; or

(B) the Director has otherwise determined to be appropriate for such duties and functions 11 So in original. Probably should be followed by a period.



(e) Deadline for establishmentThe element required by subsection (a) shall be established as soon as practicable after November 27, 2002, but not later than 90 days after November 27, 2002.


(Pub. L. 107–306, title III, § 313, Nov. 27, 2002, 116 Stat. 2391; Pub. L. 108–458, title I, § 1071(g)(2)(A)(i), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 108–487, title III, § 304, Dec. 23, 2004, 118 Stat. 3944.)

Editorial Notes
Codification
Section was formerly classified to section 404n of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (a). Pub. L. 108–458 substituted “Director of National Intelligence” for “Director of Central Intelligence, acting as the head of the intelligence community,”.
Subsec. (c). Pub. L. 108–487, § 304(a)(2), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 108–487, § 304(a)(1), (b), redesignated subsec. (c) as (d) and added par. (3). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 108–487, § 304(a)(1), redesignated subsec. (d) as (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3362. Foreign Terrorist Asset Tracking Center(a) EstablishmentThe Director of National Intelligence shall establish within the Central Intelligence Agency an element responsible for conducting all-source intelligence analysis of information relating to the financial capabilities, practices, and activities of individuals, groups, and nations associated with international terrorism in their activities relating to international terrorism.


(b) DesignationThe element established under subsection (a) shall be known as the Foreign Terrorist Asset Tracking Center.


(c) Deadline for establishmentThe element required by subsection (a) shall be established as soon as practicable after November 27, 2002, but not later than 90 days after November 27, 2002.


(Pub. L. 107–306, title III, § 341, Nov. 27, 2002, 116 Stat. 2398; Pub. L. 108–458, title I, § 1071(g)(2)(C), Dec. 17, 2004, 118 Stat. 3691.)

Editorial Notes
Codification
Section was formerly classified to section 404n–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (a). Pub. L. 108–458 substituted “Director of National Intelligence shall establish within the Central Intelligence Agency” for “Director of Central Intelligence, acting as the head of the intelligence community, shall establish in the Central Intelligence Agency”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3363. Terrorist Identification Classification System(a) Requirement(1) The Director of National Intelligence shall—(A) establish and maintain a list of individuals who are known or suspected international terrorists, and of organizations that are known or suspected international terrorist organizations; and

(B) ensure that pertinent information on the list is shared with the departments, agencies, and organizations described by subsection (c).


(2) The list under paragraph (1), and the mechanisms for sharing information on the list, shall be known as the “Terrorist Identification Classification System”.


(b) Administration(1) The Director shall prescribe requirements for the inclusion of an individual or organization on the list required by subsection (a), and for the deletion or omission from the list of an individual or organization currently on the list.

(2) The Director shall ensure that the information utilized to determine the inclusion, or deletion or omission, of an individual or organization on or from the list is derived from all-source intelligence.

(3) The Director shall ensure that the list is maintained in accordance with existing law and regulations governing the collection, storage, and dissemination of intelligence concerning United States persons.


(c) Information sharingSubject to section 3024(i) of this title, relating to the protection of intelligence sources and methods, the Director shall provide for the sharing of the list, and information on the list, with such departments and agencies of the Federal Government, State and local government agencies, and entities of foreign governments and international organizations as the Director considers appropriate.


(d) Report on criteria for information sharing(1) Not later then 11 So in original. Probably should be “than”. March 1, 2003, the Director shall submit to the congressional intelligence committees a report describing the criteria used to determine which types of information on the list required by subsection (a) are to be shared, and which types of information are not to be shared, with various departments and agencies of the Federal Government, State and local government agencies, and entities of foreign governments and international organizations.

(2) The report shall include a description of the circumstances in which the Director has determined that sharing information on the list with the departments and agencies of the Federal Government, and of State and local governments, described by subsection (c) would be inappropriate due to the concerns addressed by section 403–3(c)(7) 22 See References in Text note below. of this title, relating to the protection of sources and methods, and any instance in which the sharing of information on the list has been inappropriate in light of such concerns.


(e) System administration requirements(1) The Director shall, to the maximum extent practicable, ensure the interoperability of the Terrorist Identification Classification System with relevant information systems of the departments and agencies of the Federal Government, and of State and local governments, described by subsection (c).

(2) The Director shall ensure that the System utilizes technologies that are effective in aiding the identification of individuals in the field.


(f) Report on status of System(1) Not later than one year after November 27, 2002, the Director shall, in consultation with the Director of Homeland Security, submit to the congressional intelligence committees a report on the status of the Terrorist Identification Classification System. The report shall contain a certification on the following:(A) Whether the System contains the intelligence information necessary to facilitate the contribution of the System to the domestic security of the United States.

(B) Whether the departments and agencies having access to the System have access in a manner that permits such departments and agencies to carry out appropriately their domestic security responsibilities.

(C) Whether the System is operating in a manner that maximizes its contribution to the domestic security of the United States.

(D) If a certification under subparagraph (A), (B), or (C) is in the negative, the modifications or enhancements of the System necessary to ensure a future certification in the positive.


(2) The report shall be submitted in unclassified form, but may include a classified annex.


(g) Congressional intelligence committees definedIn this section, the term “congressional intelligence committees” means—(1) the Select Committee on Intelligence of the Senate; and

(2) the Permanent Select Committee on Intelligence of the House of Representatives.


(Pub. L. 107–306, title III, § 343, Nov. 27, 2002, 116 Stat. 2399; Pub. L. 108–177, title III, § 377(d), Dec. 13, 2003, 117 Stat. 2631; Pub. L. 108–458, title I, §§ 1071(g)(2)(A)(ii), 1072(d)(1)(A), Dec. 17, 2004, 118 Stat. 3691, 3693; Pub. L. 111–259, title III, § 347(f), Oct. 7, 2010, 124 Stat. 2699.)

Editorial Notes

References in TextSection 403–3 of this title, referred to in subsec. (d)(2), was repealed and a new section 403–3 enacted by Pub. L. 108–458, title I, § 1011(a), Dec. 17, 2004, 118 Stat. 3643, without corresponding amendment to this section. Section 403–3 of this title was subsequently editorially reclassified as section 3025 of this title. The new section 3025 contains a subsec. (c) relating to the composition of the Office of the Director of National Intelligence.

Codification
Section was formerly classified to section 404n–2 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2010—Subsecs. (d) to (h). Pub. L. 111–259 redesignated subsecs. (e) to (h) as (d) to (g), respectively, and struck out former subsec. (d). Prior to amendment, text of subsec. (d) read as follows:
“(1) The Director shall review on an annual basis the information provided by various departments and agencies for purposes of the list under subsection (a) in order to determine whether or not the information so provided is derived from the widest possible range of intelligence available to such departments and agencies.
“(2) The Director shall, as a result of each review under paragraph (1), certify whether or not the elements of the intelligence community responsible for the collection of intelligence related to the list have provided information for purposes of the list that is derived from the widest possible range of intelligence available to such department and agencies.”
2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(g)(2)(A)(ii), which directed amendment of par. (1) by substituting “Director of National Intelligence” for “Director of Central Intelligence, acting as the head of the intelligence community,”, was executed by making the substitution for “Director of Central Intelligence, acting as head of the Intelligence Community,” in introductory provisions to reflect the probable intent of Congress.
Subsec. (c). Pub. L. 108–458, § 1072(d)(1)(A), which directed amendment of subsec. (c) by substituting “section 403–1(i)” for “section 403–3(c)(6)”, was executed by making the substitution for “section 403–3(c)(7)” to reflect the probable intent of Congress and the amendment by Pub. L. 108–177. See 2003 Amendment note below.
2003—Subsecs. (c), (e)(2). Pub. L. 108–177, § 377(d), substituted “section 403–3(c)(7) of this title” for “section 403–3(c)(6) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3364. Assignment of responsibilities relating to analytic integrity(a) Assignment of responsibilitiesFor purposes of carrying out section 3024(h) of this title, the Director of National Intelligence shall, not later than 180 days after December 17, 2004, assign an individual or entity to be responsible for ensuring that finished intelligence products produced by any element or elements of the intelligence community are timely, objective, independent of political considerations, based upon all sources of available intelligence, and employ the standards of proper analytic tradecraft.


(b) Responsibilities(1) The individual or entity assigned responsibility under subsection (a)—(A) may be responsible for general oversight and management of analysis and production, but may not be directly responsible for, or involved in, the specific production of any finished intelligence product;

(B) shall perform, on a regular basis, detailed reviews of finished intelligence product or other analytic products by an element or elements of the intelligence community covering a particular topic or subject matter;

(C) shall be responsible for identifying on an annual basis functional or topical areas of analysis for specific review under subparagraph (B); and

(D) upon completion of any review under subparagraph (B), may draft lessons learned, identify best practices, or make recommendations for improvement to the analytic tradecraft employed in the production of the reviewed product or products.


(2) Each review under paragraph (1)(B) should—(A) include whether the product or products concerned were based on all sources of available intelligence, properly describe the quality and reliability of underlying sources, properly caveat and express uncertainties or confidence in analytic judgments, properly distinguish between underlying intelligence and the assumptions and judgments of analysts, and incorporate, where appropriate, alternative analyses; and

(B) ensure that the analytic methodologies, tradecraft, and practices used by the element or elements concerned in the production of the product or products concerned meet the standards set forth in subsection (a).


(3) Information drafted under paragraph (1)(D) should, as appropriate, be included in analysis teaching modules and case studies for use throughout the intelligence community.


(c) Annual briefingsNot later than December 1 each year, the Director of National Intelligence shall provide to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a briefing with a description, and the associated findings, of each review under subsection (b)(1)(B) during such year.


(d) Congressional intelligence committees definedIn this section, the term “congressional intelligence committees” means—(1) the Select Committee on Intelligence of the Senate; and

(2) the Permanent Select Committee on Intelligence of the House of Representatives.


(Pub. L. 108–458, title I, § 1019, Dec. 17, 2004, 118 Stat. 3671; Pub. L. 116–92, div. E, title LVII, § 5701(b), Dec. 20, 2019, 133 Stat. 2159.)

Editorial Notes
Codification
Section was formerly classified to section 403–1a of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (c). Pub. L. 116–92 substituted “briefings” for “reports” in heading and “provide to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a briefing with” for “submit to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a report containing” in text.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Safeguard of Objectivity in Intelligence AnalysisPub. L. 108–458, title I, § 1020, Dec. 17, 2004, 118 Stat. 3672, provided that:
“(a) In General.—Not later than 180 days after the effective date of this Act [probably means the effective date of title I of Pub. L. 108–458, see Effective Date of 2004 Amendment; Transition Provisions note set out under section 3001 of this title], the Director of National Intelligence shall identify an individual within the Office of the Director of National Intelligence who shall be available to analysts within the Office of the Director of National Intelligence to counsel, conduct arbitration, offer recommendations, and, as appropriate, initiate inquiries into real or perceived problems of analytic tradecraft or politicization, biased reporting, or lack of objectivity in intelligence analysis.

“(b) Report.—Not later than 270 days after the effective date of this Act, the Director of National Intelligence shall provide a report to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives on the implementation of subsection (a).”






§ 3365. Foreign intelligence information(1) In generalNotwithstanding any other provision of law, it shall be lawful for foreign intelligence or counterintelligence (as defined in section 3003 of this title) or foreign intelligence information obtained as part of a criminal investigation to be disclosed to any Federal law enforcement, intelligence, protective, immigration, national defense, or national security official in order to assist the official receiving that information in the performance of his official duties. Any Federal official who receives information pursuant to this provision may use that information only as necessary in the conduct of that person’s official duties subject to any limitations on the unauthorized disclosure of such information. Consistent with the responsibility of the Director of Central Intelligence to protect intelligence sources and methods, and the responsibility of the Attorney General to protect sensitive law enforcement information, it shall be lawful for information revealing a threat of actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power, domestic or international sabotage, domestic or international terrorism, or clandestine intelligence gathering activities by an intelligence service or network of a foreign power or by an agent of a foreign power, within the United States or elsewhere, obtained as part of a criminal investigation to be disclosed to any appropriate Federal, State, local, or foreign government official for the purpose of preventing or responding to such a threat. Any official who receives information pursuant to this provision may use that information only as necessary in the conduct of that person’s official duties subject to any limitations on the unauthorized disclosure of such information, and any State, local, or foreign official who receives information pursuant to this provision may use that information only consistent with such guidelines as the Attorney General and Director of Central Intelligence shall jointly issue.


(2) DefinitionIn this section, the term “foreign intelligence information” means—(A) information, whether or not concerning a United States person, that relates to the ability of the United States to protect against—(i) actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power;

(ii) sabotage or international terrorism by a foreign power or an agent of a foreign power; or

(iii) clandestine intelligence activities by an intelligence service or network of a foreign power or by an agent of a foreign power; or


(B) information, whether or not concerning a United States person, with respect to a foreign power or foreign territory that relates to—(i) the national defense or the security of the United States; or

(ii) the conduct of the foreign affairs of the United States.



(Pub. L. 107–56, title II, § 203(d), Oct. 26, 2001, 115 Stat. 281; Pub. L. 107–296, title VIII, § 897(a), Nov. 25, 2002, 116 Stat. 2257.)

Editorial Notes
Codification
Section was formerly classified to section 403–5d of this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Par. (1). Pub. L. 107–296 inserted at end “Consistent with the responsibility of the Director of Central Intelligence to protect intelligence sources and methods, and the responsibility of the Attorney General to protect sensitive law enforcement information, it shall be lawful for information revealing a threat of actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power, domestic or international sabotage, domestic or international terrorism, or clandestine intelligence gathering activities by an intelligence service or network of a foreign power or by an agent of a foreign power, within the United States or elsewhere, obtained as part of a criminal investigation to be disclosed to any appropriate Federal, State, local, or foreign government official for the purpose of preventing or responding to such a threat. Any official who receives information pursuant to this provision may use that information only as necessary in the conduct of that person’s official duties subject to any limitations on the unauthorized disclosure of such information, and any State, local, or foreign official who receives information pursuant to this provision may use that information only consistent with such guidelines as the Attorney General and Director of Central Intelligence shall jointly issue.”

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.



§ 3366. Authorities of heads of other departments and agencies
Notwithstanding any other provision of law, the head of any department or agency of the United States is authorized to receive and utilize funds made available to the department or agency by the Director of National Intelligence pursuant to section 3024(d)(2) of this title, as amended by subsection (a), and receive and utilize any system referred to in such section that is made available to such department or agency.
(Pub. L. 111–259, title IV, § 402(b), Oct. 7, 2010, 124 Stat. 2709.)

Editorial Notes

References in TextSubsection (a), referred to in text, is subsec. (a) of section 402 of Pub. L. 111–259, title IV, Oct. 7, 2010, 124 Stat. 2708, which amended section 403–1 of this title prior to editorial reclassification and renumbering as section 3024 of this title.

Codification
Section was formerly classified as a note under section 403–1 of this title prior to editorial reclassification as this section.



§ 3367. Requirement for efficient use by intelligence community of open-source intelligence
The Director of National Intelligence shall ensure that the intelligence community makes efficient and effective use of open-source information and analysis.
(Pub. L. 108–458, title I, § 1052(b), Dec. 17, 2004, 118 Stat. 3683.)

Editorial Notes
Codification
Section was formerly classified as a note under section 403–1 of this title prior to editorial reclassification as this section.



§ 3368. Assistance for governmental entities and private entities in recognizing online violent extremist content(a) Assistance to recognize online violent extremist contentNot later than 180 days after May 5, 2017, and consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall publish on a publicly available Internet website a list of all logos, symbols, insignia, and other markings commonly associated with, or adopted by, an organization designated by the Secretary of State as a foreign terrorist organization under section 1189(a) of title 8.


(b) UpdatesThe Director shall update the list published under subsection (a) every 180 days or more frequently as needed.


(Pub. L. 115–31, div. N, title IV, § 403, May 5, 2017, 131 Stat. 820.)

§ 3369. Cooperative actions to detect and counter foreign influence operations(a) FindingsCongress makes the following findings:(1) The Russian Federation, through military intelligence units, also known as the “GRU”, and Kremlin-linked troll organizations often referred to as the “Internet Research Agency”, deploy information warfare operations against the United States, its allies and partners, with the goal of advancing the strategic interests of the Russian Federation.

(2) One line of effort deployed as part of these information warfare operations is the weaponization of social media platforms with the goals of intensifying societal tensions, undermining trust in governmental institutions within the United States, its allies and partners in the West, and generally sowing division, fear, and confusion.

(3) These information warfare operations are a threat to the national security of the United States and that of the allies and partners of the United States. As former Director of National Intelligence Dan Coats stated, “These actions are persistent, they are pervasive and they are meant to undermine America’s democracy.”.

(4) These information warfare operations continue to evolve and increase in sophistication.

(5) Other foreign adversaries and hostile non-state actors are increasingly adopting similar tactics of deploying information warfare operations against the West, such as recent state-backed operations from China around the Hong Kong protests identified by social media companies.

(6) Technological advances, including artificial intelligence, will only make it more difficult in the future to detect fraudulent accounts, deceptive material posted on social media, and malign behavior on social media platforms.

(7) Because these information warfare operations are deployed within and across private social media platforms, the companies that own these platforms have a responsibility to detect and facilitate the removal or neutralization of foreign adversary networks operating clandestinely on their platforms.

(8) The social media companies are inherently technologically sophisticated and adept at rapidly analyzing large amounts of data and developing software-based solutions to diverse and ever-changing challenges on their platforms, which makes them well-equipped to address the threat occurring on their platforms.

(9) Independent analyses confirmed Kremlin-linked threat networks, based on data provided by several social media companies to the Select Committee on Intelligence of the Senate, thereby demonstrating that it is possible to discern both broad patterns of cross-platform information warfare operations and specific fraudulent behavior on social media platforms.

(10) General Paul Nakasone, Director of the National Security Agency, emphasized the importance of these independent analyses to the planning and conducting of military cyber operations to frustrate Kremlin-linked information warfare operations against the 2018 mid-term elections. General Nakasone stated that the reports “were very, very helpful in terms of being able to understand exactly what our adversary was trying to do to build dissent within our nation.”.

(11) Institutionalizing ongoing robust, independent, and vigorous analysis of data related to foreign threat networks within and across social media platforms will help counter ongoing information warfare operations against the United States, its allies, and its partners.

(12) Archiving and disclosing to the public the results of these analyses by the social media companies and trusted third-party experts in a transparent manner will serve to demonstrate that the social media companies are detecting and removing foreign malign activities from their platforms while protecting the privacy of the people of the United States and will build public understanding of the scale and scope of these foreign threats to our democracy, since exposure is one of the most effective means to build resilience.


(b) Sense of CongressIt is the sense of Congress that—(1) the social media companies should cooperate among themselves and with independent organizations and researchers on a sustained and regular basis to share and analyze data and indicators relevant to foreign information warfare operations within and across their platforms in order to detect and counter foreign information warfare operations that threaten the national security of the United States and its allies and partners;

(2) information from law enforcement and the intelligence community is also important in assisting efforts by these social media companies to identify foreign information warfare operations;

(3) these analytic efforts should be organized in such a fashion as to meet the highest standards of ethics, confidentiality, and privacy protection of the people of the United States, while still allowing timely research access to relevant data;

(4) these analytic efforts should be undertaken as soon as possible to facilitate countering ongoing state or state-backed foreign information warfare operations and to aid in preparations for the United States Presidential and congressional elections in 2020 and beyond;

(5) the structure and operations of social media companies make them well positioned to work with independent organizations and researchers to address foreign adversary threat networks within and across their platforms, and these efforts could be conducted without direct Government involvement, direction, or regulation; and

(6) if the social media industry fails to take sufficient action to address foreign adversary threat networks operating within or across their platforms, Congress would have to consider additional safeguards for ensuring that this threat is effectively mitigated.


(c) Requirement to facilitate establishment of Social Media Data and Threat Analysis Center(1) RequirementNot later than June 1, 2021, the Director of National Intelligence, in coordination with the Secretary of Defense, shall facilitate, by grant or contract or under an existing authority of the Director, the establishment of a Social Media Data and Threat Analysis Center with the functions described in paragraph (2) at an independent, nonprofit organization.


(2) FunctionsThe functions described in this paragraph are the following:(A) Acting as a convening and sponsoring authority for cooperative social media data analysis of foreign threat networks involving social media companies and third-party experts, nongovernmental organizations, data journalists, Federally funded research and development centers, academic researchers, traditional media, and international counterparts, as appropriate.

(B) Facilitating analysis of foreign influence operation, within and across the individual social media platforms as well as hacking and leaking campaigns, and other tactics, and related unlawful activities that fund or subsidize such operations.

(C) Developing processes to share information from government entities on foreign influence operations with the individual social media companies to inform threat analysis, and working with the Office of the Director of National Intelligence as appropriate.

(D) Determining and making public criteria for identifying which companies, organizations, or researchers qualify for inclusion in the activities of the Center, and inviting entities that fit the criteria to join.

(E) Determining jointly with the social media companies what data and metadata related to indicators of foreign adversary threat networks from their platforms and business operations will be made available for access and analysis.

(F) Developing and making public the criteria and standards that must be met for companies, other organizations, and individual researchers to access and analyze data relating to foreign adversary threat networks within and across social media platforms and publish or otherwise use the results.

(G) Developing and making public the ethical standards for investigation of foreign threat networks and use of analytic results and for protection of the privacy of the customers and users of the social media platforms and of the proprietary information of the social media companies.

(H) Developing technical, contractual, and procedural controls to prevent misuse of data, including any necessary auditing procedures, compliance checks, and review mechanisms.

(I) Developing and making public criteria and conditions under which the Center shall share information with the appropriate Government agencies regarding threats to national security from, or violations of the law involving, foreign activities on social media platforms.

(J) Hosting a searchable archive aggregating information related to foreign influence and disinformation operations to build a collective understanding of the threats and facilitate future examination consistent with privacy protections.

(K) Developing data standards to harmonize the sharing of information pursuant to this paragraph.



(d) Reporting and notificationsThe Director of the Center shall—(1) not later than August 1, 2021, submit to appropriate congressional committees a report on—(A) the estimated funding needs of the Center for fiscal year 2021 and for subsequent years;

(B) such statutory protections from liability as the Director considers necessary for the Center, participating social media companies, and participating third-party analytical participants;

(C) such statutory penalties as the Director considers necessary to ensure against misuse of data by researchers; and

(D) such changes to the Center’s mission to fully capture broader unlawful activities that intersect with, complement, or support information warfare tactics; and


(2) not less frequently than once each year, submit to the Director of National Intelligence, the Secretary of Defense, and the appropriate congressional committees a report—(A) that assesses—(i) degree of cooperation and commitment from the social media companies to the mission of the Center; and

(ii) effectiveness of the Center in detecting and facilitating the removal or neutralization of clandestine foreign information warfare operations from social media platforms; and


(B) includes such recommendations for legislative or administrative action as the Center considers appropriate to carry out the functions of the Center.



(e) Periodic reporting to the publicThe Director of the Center shall—(1) once each quarter, make available to the public a report on key trends in foreign influence and disinformation operations, including any threats to campaigns and elections, to inform the public of the United States; and

(2) as the Director considers necessary, provide more timely assessments relating to ongoing disinformation campaigns.


(f) Foreign malign influence campaigns on social media platforms targeting elections for Federal office(1) Reports(A) RequirementNot later than 90 days before the date of each regularly scheduled general election for Federal office, the Director of the Center shall submit to the appropriate congressional committees a report on foreign malign influence campaigns on and across social media platforms targeting such election.


(B) Matters includedEach report under subparagraph (A) shall include an analysis of the following:(i) The patterns, tools, and techniques of foreign malign influence campaigns across all platforms on social media by a covered foreign country targeting a regularly scheduled general election for Federal office.

(ii) Inauthentic accounts and “bot” networks across platforms, including the scale to which such accounts or networks exist, how platforms currently act to remove such accounts or networks, and what percentage of such accounts or networks have been removed during the period covered by the report.

(iii) The estimated reach and impact of intentional or weaponized disinformation by inauthentic accounts and “bot” networks, including an analysis of amplification by users and algorithmic distribution.

(iv) The trends of types of media that are being used for dissemination through foreign malign influence campaigns, including machine-manipulated media, and the intended targeted groups.


(C) Initial reportNot later than August 1, 2021, the Director of the Center shall submit to the appropriate congressional committees a report under subparagraph (A) addressing the regularly scheduled general election for Federal office occurring during 2020.


(D) FormEach report under this paragraph shall be submitted in an unclassified form, but may include a classified annex.



(2) Briefings(A) RequirementNot later than 30 days after the date on which the Director submits to the appropriate congressional committees a report under paragraph (1), the Director of National Intelligence, in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the Director of the Federal Bureau of Investigation, shall provide to such committees a briefing assessing threats from foreign malign influence campaigns on social media from covered countries to the regularly scheduled general election for Federal office covered by the report.


(B) Matters to be includedEach briefing under subparagraph (A) shall include the following:(i) The patterns, tools, and techniques of foreign malign influence campaigns across all platforms on social media by a covered foreign country targeting a regularly scheduled general election for Federal office.

(ii) An assessment of the findings from the report for which the briefing is provided.

(iii) The activities and methods used to mitigate the threats associated with such findings by the Department of Defense, the Department of Homeland Security, or other relevant departments or agencies of the Federal Government.

(iv) The steps taken by departments or agencies of the Federal Government to cooperate with social media companies to mitigate the threats identified.




(g) FundingOf the amounts appropriated or otherwise made available to the National Intelligence Program (as defined in section 3003 of this title) in fiscal year 2021 and 2022, the Director of National Intelligence may use up to $30,000,000 to carry out this section.


(h) Definitions(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees;

(B) the Committee on Armed Services, the Committee on Appropriations, the Committee on Homeland Security, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives; and

(C) the Committee on Armed Services, the Committee on Appropriations, the Committee on Homeland Security and Government Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate.


(2) Covered foreign country and foreign malign influenceThe terms “covered foreign country” and “foreign malign influence” have the meanings given those terms in section 3059 of this title.


(3) Machine-manipulated mediaThe term “machine-manipulated media” has the meaning given that term in section 5724.



(Pub. L. 116–92, div. E, title LIII, § 5323, Dec. 20, 2019, 133 Stat. 2130; Pub. L. 116–283, div. H, title XCIII, § 9301, Jan. 1, 2021, 134 Stat. 4801.)

Editorial Notes

References in TextSection 5724, referred to in subsec. (h)(3), is section 5724 of Pub. L. 116–92, which is set out as a note under section 3024 of this title.

Amendments2021—Pub. L. 116–283, § 9301(d)(3)(A), struck out “Encouragement of” before “Cooperative” in section catchline.
Subsec. (c). Pub. L. 116–283,  9301(d)(3)(B)(i), substituted “Requirement” for “Authority” in heading.
Subsec. (c)(1). Pub. L. 116–283, § 9301(a), (d)(3)(B)(ii), in heading, substituted “Requirement” for “Authority” and, in text, substituted “Not later than June 1, 2021, the Director” for “The Director” and “shall” for “may”.
Subsec. (d). Pub. L. 116–283, § 9301(d)(1)(A), substituted “The” for “If the Director of National Intelligence chooses to use funds under subsection (c)(1) to facilitate the establishment of the Center, the” in introductory provisions.
Subsec. (d)(1). Pub. L. 116–283, § 9301(d)(1)(B), substituted “August 1, 2021” for “180 days after December 20, 2019”.
Subsec. (f). Pub. L. 116–283, § 9301(b)(2), added subsec. (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 116–283, § 9301(d)(2), substituted “fiscal year 2021 and 2022” for “fiscal year 2020 and 2021”.
Pub. L. 116–283, § 9301(b)(1), redesignated subsec. (f) as (g). Former subsec. (g) redesignated (h).
Subsec. (h). Pub. L. 116–283, § 9301(c), amended subsec. (h) generally. Prior to amendment, subsec. (h) defined “appropriate congressional committees”.
Pub. L. 116–283, § 9301(b)(1), redesignated subsec. (g) as (h).

Statutory Notes and Related Subsidiaries

Definitions
For definition of “intelligence community”, referred to subsec. (b)(2), see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3369a. Report on deepfake technology, foreign weaponization of deepfakes, and related notifications(a) Report on foreign weaponization of deepfakes and deepfake technology(1) Report requiredNot later than 180 days after December 20, 2019, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on—(A) the potential national security impacts of machine-manipulated media (commonly known as “deepfakes”); and

(B) the actual or potential use of machine-manipulated media by foreign governments to spread disinformation or engage in other malign activities.


(2) Matters to be includedThe report under subsection (a) shall include the following:(A) An assessment of the technical capabilities of foreign governments, including foreign intelligence services, foreign government-affiliated entities, and foreign individuals, with respect to machine-manipulated media, machine-generated text, generative adversarial networks, and related machine-learning technologies, including—(i) an assessment of the technical capabilities of the People’s Republic of China and the Russian Federation with respect to the production and detection of machine-manipulated media; and

(ii) an annex describing those governmental elements within China and Russia known to have supported or facilitated machine-manipulated media research, development, or dissemination, as well as any civil-military fusion, private-sector, academic, or nongovernmental entities which have meaningfully participated in such activities.


(B) An updated assessment of how foreign governments, including foreign intelligence services, foreign government-affiliated entities, and foreign individuals, could use or are using machine-manipulated media and machine-generated text to harm the national security interests of the United States, including an assessment of the historic, current, or potential future efforts of China and Russia to use machine-manipulated media, including with respect to—(i) the overseas or domestic dissemination of misinformation;

(ii) the attempted discrediting of political opponents or disfavored populations; and

(iii) intelligence or influence operations directed against the United States, allies or partners of the United States, or other jurisdictions believed to be subject to Chinese or Russian interference.


(C) An updated identification of the countertechnologies that have been or could be developed and deployed by the United States Government, or by the private sector with Government support, to deter, detect, and attribute the use of machine-manipulated media and machine-generated text by foreign governments, foreign-government affiliates, or foreign individuals, along with an analysis of the benefits, limitations and drawbacks of such identified counter-technologies, including any emerging concerns related to privacy.

(D) An identification of the offices within the elements of the intelligence community that have, or should have, lead responsibility for monitoring the development of, use of, and response to machine-manipulated media and machine-generated text, including—(i) a description of the coordination of such efforts across the intelligence community;

(ii) a detailed description of the existing capabilities, tools, and relevant expertise of such elements to determine whether a piece of media has been machine manipulated or machine generated, including the speed at which such determination can be made, the confidence level of the element in the ability to make such a determination accurately, and how increasing volume and improved quality of machine-manipulated media or machine-generated text may negatively impact such capabilities; and

(iii) a detailed description of planned or ongoing research and development efforts intended to improve the ability of the intelligence community to detect machine-manipulated media and machine-generated text.


(E) A description of any research and development activities carried out or under consideration to be carried out by the intelligence community, including the Intelligence Advanced Research Projects Activity, relevant to machine-manipulated media and machine-generated text detection technologies.

(F) Updated recommendations regarding whether the intelligence community requires additional legal authorities, financial resources, or specialized personnel to address the national security threat posed by machine-manipulated media and machine-generated text.

(G) Other additional information the Director determines appropriate.



(b) FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.


(c) Requirement for notificationThe Director of National Intelligence, in cooperation with the heads of any other relevant departments or agencies of the Federal Government, shall notify the congressional intelligence committees each time the Director of National Intelligence determines—(1) there is credible information or intelligence that a foreign entity has attempted, is attempting, or will attempt to deploy machine-manipulated media or machine-generated text aimed at the elections or domestic political processes of the United States; and

(2) that such intrusion or campaign can be attributed to a foreign government, a foreign government-affiliated entity, or a foreign individual.


(d) Annual updateUpon submission of the report in subsection (a), on an annual basis, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees any significant updates with respect to the matters described in subsection (a).


(e) Definitions(1) Machine-generated textThe term “machine-generated text” means text generated using machine-learning techniques in order to resemble writing in natural language.


(2) Machine-manipulated mediaThe term “machine-manipulated media” has the meaning given that term in section 5724.



(Pub. L. 116–92, div. E, title LVII, § 5709, Dec. 20, 2019, 133 Stat. 2168.)

Editorial Notes

References in TextSection 5724, referred to in subsec. (e)(2), is section 5724 of Pub. L. 116–92, which is set out as a note under section 3024 of this title.

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3369b. Oversight of foreign influence in academia(a) DefinitionsIn this section:(1) Covered institution of higher educationThe term “covered institution of higher education” means an institution described in section 1002 of title 20 that receives Federal funds in any amount and for any purpose.


(2) Sensitive research subjectThe term “sensitive research subject” means a subject of research that is carried out at a covered institution of higher education that receives funds that were appropriated for—(A) the National Intelligence Program; or

(B) any Federal agency the Director of National Intelligence deems appropriate.



(b) Report requiredNot later than 180 days after December 20, 2019, and not less frequently than once each year thereafter, the Director of National Intelligence, in consultation with such elements of the intelligence community as the Director considers appropriate and consistent with the privacy protections afforded to United States persons, shall submit to congressional intelligence committees a report on risks to sensitive research subjects posed by foreign entities in order to provide Congress and covered institutions of higher education with more complete information on these risks and to help ensure academic freedom.


(c) ContentsThe report required by subsection (b) shall include the following:(1) A list of sensitive research subjects that could affect national security.

(2) A list of foreign entities, including governments, corporations, nonprofit organizations and for-profit organizations, and any subsidiary or affiliate of such an entity, that the Director determines pose a counterintelligence, espionage (including economic espionage), or other national security threat with respect to sensitive research subjects.

(3) A list of any known or suspected attempts by foreign entities to exert pressure on covered institutions of higher education, including attempts to limit freedom of speech, propagate misinformation or disinformation, or to influence professors, researchers, or students.

(4) Recommendations for collaboration between covered institutions of higher education and the intelligence community to mitigate threats to sensitive research subjects associated with foreign influence in academia, including any necessary legislative or administrative action.


(d) Congressional notifications requiredNot later than 30 days after the date on which the Director identifies a change to either list described in paragraph (1) or (2) of subsection (c), the Director shall notify the congressional intelligence committees of the change.


(Pub. L. 116–92, div. E, title LVII, § 5713, Dec. 20, 2019, 133 Stat. 2172.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3369c. Notification of an active measures campaign(a) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees;

(B) the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and

(C) the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.


(2) Congressional leadershipThe term “congressional leadership” includes the following:(A) The majority leader of the Senate.

(B) The minority leader of the Senate.

(C) The Speaker of the House of Representatives.

(D) The minority leader of the House of Representatives.



(b) Requirement for notificationThe Director of National Intelligence, in cooperation with the Director of the Federal Bureau of Investigation and the head of any other relevant agency, shall notify the congressional leadership and the chairman and vice chairman or ranking member of each of the appropriate congressional committees, and of other relevant committees of jurisdiction, each time the Director of National Intelligence determines there is credible information that a foreign power has, is, or will attempt to employ a covert influence or active measures campaign with regard to the modernization, employment, doctrine, or force posture of the nuclear deterrent or missile defense.


(c) Content of notificationEach notification required by subsection (b) shall include information concerning actions taken by the United States to expose or halt an attempt referred to in subsection (b).


(Pub. L. 116–92, div. E, title LXVII, § 6703, Dec. 20, 2019, 133 Stat. 2223.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in subsec. (a)(1)(A), see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3369d. Committee to counter active measures by the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state to exert covert influence over peoples and governments(a) DefinitionsIn this section:(1) Active measures by Russia, China, Iran, North Korea, or other nation state to exert covert influenceThe term “active measures by Russia, China, Iran, North Korea, or other nation state to exert covert influence” means activities intended to influence a person or government that are carried out in coordination with, or at the behest of, political leaders or the security services of the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state and the role of the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state has been hidden or not acknowledged publicly, including the following:(A) Establishment or funding of a front group.

(B) Covert broadcasting.

(C) Media manipulation.

(D) Disinformation and forgeries.

(E) Funding agents of influence.

(F) Incitement and offensive counterintelligence.

(G) Assassinations.

(H) Terrorist acts.


(2) Appropriate committees of CongressThe term “appropriate committees of Congress” means—(A) the congressional intelligence committees;

(B) the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and

(C) the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.



(b) EstablishmentThere is established within the executive branch an interagency committee to counter active measures by the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state to exert covert influence.


(c) Membership(1) In general(A) AppointmentEach head of an agency or department of the Government set out under subparagraph (B) shall appoint one member of the committee established by subsection (b) from among officials of such agency or department who occupy a position that is required to be appointed by the President, with the advice and consent of the Senate.


(B) Head of an agency or departmentThe head of an agency or department of the Government set out under this subparagraph are the following:(i) The Director of National Intelligence.

(ii) The Secretary of State.

(iii) The Secretary of Defense.

(iv) The Secretary of the Treasury.

(v) The Attorney General.

(vi) The Secretary of Energy.

(vii) The Director of the Federal Bureau of Investigation.

(viii) The head of any other agency or department of the United States Government designated by the President for purposes of this section.




(d) MeetingsThe committee shall meet on a regular basis.


(e) DutiesThe duties of the committee established by subsection (b) shall be as follows:(1) To counter active measures by Russia, China, Iran, North Korea, or other nation state to exert covert influence, including by exposing falsehoods, agents of influence, corruption, human rights abuses, terrorism, and assassinations carried out by the security services or political elites of the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state or their proxies.

(2) Such other duties as the President may designate for purposes of this section.


(f) StaffThe committee established by subsection (b) may employ such staff as the members of such committee consider appropriate.


(g) Budget RequestA request for funds required for the functioning of the committee established by subsection (b) may be included in each budget for a fiscal year submitted by the President pursuant to section 1105(a) of title 31.


(h) Annual report(1) RequirementNot later than 180 days after May 5, 2017, and annually thereafter, and consistent with the protection of intelligence sources and methods, the committee established by subsection (b) shall submit to the appropriate committees of Congress a report describing steps being taken by the committee to counter active measures by Russia, China, Iran, North Korea, or other nation state to exert covert influence.


(2) ContentEach report required by paragraph (1) shall include the following:(A) A summary of the active measures by the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state to exert covert influence during the previous year, including significant incidents and notable trends.

(B) A description of the key initiatives of the committee.

(C) A description of the implementation of the committee’s initiatives by the head of an agency or department of the Government set out under subsection (c)(1)(B).

(D) An analysis of the impact of the committee’s initiatives.

(E) Recommendations for changes to the committee’s initiatives from the previous year.


(3) Separate reporting requirementThe requirement to submit an annual report under paragraph (1) is in addition to any other reporting requirements with respect to Russia, China, Iran, North Korea, or other nation state.



(Pub. L. 115–31, div. N, title V, § 501, May 5, 2017, 131 Stat. 823; Pub. L. 116–92, div. E, title LXVII, § 6706(a), Dec. 20, 2019, 133 Stat. 2224.)

Editorial Notes
Codification
Section was formerly set out as a note under section 3001 of this title.

Amendments2019—Pub. L. 116–92, § 6706(a)(2), inserted “, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state” after “Russian Federation” in section catchline.
Pub. L. 116–92, § 6706(a)(1), wherever appearing, inserted “, the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or other nation state” after “Russian Federation” and “, China, Iran, North Korea, or other nation state” after “Russia”.

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in subsec. (a)(2)(A), see section 2 of div. N of Pub. L. 115–31, set out as a note under section 3003 of this title.



§ 3370. Supply Chain and Counterintelligence Risk Management Task Force(a) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means the following:(1) The congressional intelligence committees.

(2) The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate.

(3) The Committee on Armed Services, the Committee on Homeland Security, and the Committee on Oversight and Reform of the House of Representatives.


(b) Requirement to establishThe Director of National Intelligence shall establish a Supply Chain and Counterintelligence Risk Management Task Force to standardize information sharing between the intelligence community and the acquisition community of the United States Government with respect to the supply chain and counterintelligence risks.


(c) MembersThe Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall be composed of—(1) a representative of the Defense Security Service of the Department of Defense;

(2) a representative of the General Services Administration;

(3) a representative of the Office of Federal Procurement Policy of the Office of Management and Budget;

(4) a representative of the Department of Homeland Security;

(5) a representative of the Federal Bureau of Investigation;

(6) the Director of the National Counterintelligence and Security Center; and

(7) any other members the Director of National Intelligence determines appropriate.


(d) Security clearancesEach member of the Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall have a security clearance at the top secret level and be able to access sensitive compartmented information.


(e) Annual reportThe Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall submit to the appropriate congressional committees an annual report that describes the activities of the Task Force during the previous year, including identification of the supply chain, cybersecurity, and counterintelligence risks shared with the acquisition community of the United States Government by the intelligence community.


(Pub. L. 116–92, div. E, title LXIII, § 6306, Dec. 20, 2019, 133 Stat. 2188.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “congressional intelligence committees” and “intelligence community”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3370a. Biennial report on foreign investment risks(a) Intelligence community interagency working group(1) Requirement to establishThe Director of National Intelligence shall establish an intelligence community interagency working group to prepare the biennial reports required by subsection (b).


(2) ChairpersonThe Director of National Intelligence shall serve as the chairperson of such interagency working group.


(3) MembershipSuch interagency working group shall be composed of representatives of each element of the intelligence community that the Director of National Intelligence determines appropriate.



(b) Biennial report on foreign investment risks(1) Report requiredNot later than 180 days after December 20, 2019, and not less frequently than once every 2 years thereafter, the Director of National Intelligence shall submit to the appropriate congressional committees a report on foreign investment risks prepared by the interagency working group established under subsection (a).


(2) ElementsEach report required by paragraph (1) shall include identification, analysis, and explanation of the following:(A) Any current or projected major threats to the national security of the United States with respect to foreign investment.

(B) Any strategy used by a foreign country that such interagency working group has identified to be a country of special concern to use foreign investment to target the acquisition of critical technologies, critical materials, or critical infrastructure.

(C) Any economic espionage efforts directed at the United States by a foreign country, particularly such a country of special concern.



(c) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means—(1) the congressional intelligence committees;

(2) the Committee on Homeland Security and Governmental Affairs and the Committee on Foreign Relations of the Senate; and

(3) the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives.


(Pub. L. 116–92, div. E, title LXVII, § 6716, Dec. 20, 2019, 133 Stat. 2227.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “intelligence community” and “congressional intelligence committees”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3371. Required counterintelligence assessments, briefings, notifications, and reports(a) Foreign counterintelligence and cybersecurity threats to Federal election campaigns(1) Reports required(A) In generalAs provided in subparagraph (B), with respect to an election for Federal office, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Director of the Federal Bureau of Investigation, shall make publicly available on an internet website an advisory report on foreign counterintelligence and cybersecurity threats to campaigns of candidates for Federal office. Each such report, consistent with the protection of sources and methods, shall include the following:(i) A description of foreign counterintelligence and cybersecurity threats to campaigns of candidates for Federal office.

(ii) A summary of best practices that campaigns of candidates for Federal office can employ in seeking to counter such threats.

(iii) An identification of publicly available resources, including United States Government resources, for countering such threats.


(B) Schedule for submittal(i) In generalExcept as provided by clause (ii), with respect to an election for Federal office, a report under this subsection shall be first made available not later than the date that is 1 year before the date of such election, and may be subsequently revised as the Director of National Intelligence determines appropriate.


(ii) 2020 electionsWith respect to an election for Federal office that occurs during 2020, the report under this subsection shall be first made available not later than the date that is 60 days after December 20, 2020, and may be subsequently revised as the Director of National Intelligence determines appropriate.



(C) Information to be includedA report under this subsection shall reflect the most current information available to the Director of National Intelligence regarding foreign counterintelligence and cybersecurity threats.



(2) Treatment of campaigns subject to heightened threatsIf the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis jointly determine that a campaign of a candidate for Federal office is subject to a heightened foreign counterintelligence or cybersecurity threat, the Director and the Under Secretary, consistent with the protection of sources and methods, may make available additional information to the appropriate representatives of such campaign.



(b) Omitted

(c) Director of National Intelligence assessment of foreign interference in Federal elections(1) Assessments requiredNot later than 45 days after the end of a Federal election cycle, the Director of National Intelligence, in consultation with the heads of such other executive departments and agencies as the Director considers appropriate, shall—(A) conduct an assessment of any information indicating that a foreign government, or any person acting as an agent of or on behalf of a foreign government, has acted with the intent or purpose of interfering in elections for Federal office occurring during the Federal election cycle; and

(B) transmit the findings of the Director with respect to the assessment conducted under subparagraph (A), along with such supporting information as the Director considers appropriate, to the following:(i) The President.

(ii) The Secretary of State.

(iii) The Secretary of the Treasury.

(iv) The Secretary of Defense.

(v) The Attorney General.

(vi) The Secretary of Homeland Security.

(vii) Congress.



(2) ElementsAn assessment conducted under paragraph (1)(A), with respect to an act described in such paragraph, shall identify, to the maximum extent ascertainable, the following:(A) The nature of any foreign interference and any methods employed to execute the act.

(B) The persons involved.

(C) The foreign government or governments that authorized, directed, sponsored, or supported the act.


(3) PublicationThe Director shall, not later than 60 days after the end of a Federal election cycle, make available to the public, to the greatest extent possible consistent with the protection of sources and methods, the findings transmitted under paragraph (1)(B).


(4) Federal election cycle definedIn this section, the term “Federal election cycle” means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date.


(5) Effective dateThis subsection shall apply with respect to the Federal election cycle that began during November 2018, and each succeeding Federal election cycle.



(Pub. L. 116–92, div. E, title LIII, § 5304, Dec. 20, 2019, 133 Stat. 2119.)

Editorial Notes
Codification
Section is comprised of section 5304 of Pub. L. 116–92. Subsec. (b) of section 5304 of Pub. L. 116–92 enacted section 3111 of this title and amended the analysis for the National Security Act of 1947 (50 U.S.C. 3001 et seq.).



§ 3371a. Assessment of foreign intelligence threats to Federal elections(a) DefinitionsIn this section:(1) Appropriate congressional committeesThe term “appropriate congressional committees” means—(A) the congressional intelligence committees;

(B) the Committee on Homeland Security and Governmental Affairs of the Senate; and

(C) the Committee on Homeland Security of the House of Representatives.


(2) Congressional leadershipThe term “congressional leadership” includes the following:(A) The majority leader of the Senate.

(B) The minority leader of the Senate.

(C) The Speaker of the House of Representatives.

(D) The minority leader of the House of Representatives.


(3) Security vulnerabilityThe term “security vulnerability” has the meaning given such term in section 1501 of title 6.



(b) In generalThe Director of National Intelligence, in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Federal Bureau of Investigation, the Secretary of Homeland Security, and the heads of other relevant elements of the intelligence community, shall—(1) commence not later than 1 year before any regularly scheduled Federal election occurring after December 31, 2018, and complete not later than 180 days before such election, an assessment of security vulnerabilities of State election systems; and

(2) not later than 180 days before any regularly scheduled Federal election occurring after December 31, 2018, submit a report on such security vulnerabilities and an assessment of foreign intelligence threats to the election to—(A) congressional leadership; and

(B) the appropriate congressional committees.



(c) UpdateNot later than 90 days before any regularly scheduled Federal election occurring after December 31, 2018, the Director of National Intelligence shall—(1) update the assessment of foreign intelligence threats to that election; and

(2) submit the updated assessment to—(A) congressional leadership; and

(B) the appropriate congressional committees.



(Pub. L. 116–92, div. E, title LXV, § 6503, Dec. 20, 2019, 133 Stat. 2203.)

Statutory Notes and Related Subsidiaries

Definitions
For definitions of “congressional intelligence committees” and “intelligence community”, referred to in text, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3371b. Information sharing with State election officials(a) State definedIn this section, the term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.


(b) Security clearances(1) In generalNot later than 30 days after December 20, 2019, the Director of National Intelligence shall support the Under Secretary of Homeland Security for Intelligence and Analysis, and any other official of the Department of Homeland Security designated by the Secretary of Homeland Security, in sponsoring a security clearance up to the top secret level for each eligible chief election official of a State or the District of Columbia, and additional eligible designees of such election official as appropriate, at the time that such election official assumes such position.


(2) Interim clearancesConsistent with applicable policies and directives, the Director of National Intelligence may issue interim clearances, for a period to be determined by the Director, to a chief election official as described in paragraph (1) and up to one designee of such official under such paragraph.



(c) Information sharing(1) In generalThe Director of National Intelligence shall assist the Under Secretary of Homeland Security for Intelligence and Analysis and the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department (as specified in section 113(a)(1)(H) of title 6) with sharing any appropriate classified information related to threats to election systems and to the integrity of the election process with chief election officials and such designees who have received a security clearance under subsection (b).


(2) CoordinationThe Under Secretary of Homeland Security for Intelligence and Analysis shall coordinate with the Director of National Intelligence and the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department (as specified in section 113(a)(1)(H) of title 6) to facilitate the sharing of information to the affected Secretaries of State or States.



(Pub. L. 116–92, div. E, title LXV, § 6506, Dec. 20, 2019, 133 Stat. 2206.)

§ 3371c. Notification of significant foreign cyber intrusions and active measures campaigns directed at elections for Federal offices(a) DefinitionsIn this section:(1) Active measures campaignThe term “active measures campaign” means a foreign semi-covert or covert intelligence operation.


(2) Candidate, election, and political partyThe terms “candidate”, “election”, and “political party” have the meanings given those terms in section 30101 of title 52.


(3) Congressional leadershipThe term “congressional leadership” includes the following:(A) The majority leader of the Senate.

(B) The minority leader of the Senate.

(C) The Speaker of the House of Representatives.

(D) The minority leader of the House of Representatives.


(4) Cyber intrusionThe term “cyber intrusion” means an electronic occurrence that actually or imminently jeopardizes, without lawful authority, electronic election infrastructure, or the integrity, confidentiality, or availability of information within such infrastructure.


(5) Electronic election infrastructureThe term “electronic election infrastructure” means an electronic information system of any of the following that is related to an election for Federal office:(A) The Federal Government.

(B) A State or local government.

(C) A political party.

(D) The election campaign of a candidate.


(6) Federal officeThe term “Federal office” has the meaning given that term in section 30101 of title 52.


(7) High confidenceThe term “high confidence”, with respect to a determination, means that the determination is based on high-quality information from multiple sources.


(8) Moderate confidenceThe term “moderate confidence”, with respect to a determination, means that a determination is credibly sourced and plausible but not of sufficient quality or corroborated sufficiently to warrant a higher level of confidence.


(9) Other appropriate congressional committeesThe term “other appropriate congressional committees” means—(A) the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and

(B) the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.



(b) Determinations of significant foreign cyber intrusions and active measures campaignsThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly carry out subsection (c) if such Directors and the Secretary jointly determine—(1) that on or after December 20, 2019, a significant foreign cyber intrusion or active measures campaign intended to influence an upcoming election for any Federal office has occurred or is occurring; and

(2) with moderate or high confidence, that such intrusion or campaign can be attributed to a foreign state or to a foreign nonstate person, group, or other entity.


(c) Briefing(1) In generalNot later than 14 days after making a determination under subsection (b), the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly provide a briefing to the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the other appropriate congressional committees. The briefing shall be classified and address, at a minimum, the following:(A) A description of the significant foreign cyber intrusion or active measures campaign, as the case may be, covered by the determination.

(B) An identification of the foreign state or foreign nonstate person, group, or other entity, to which such intrusion or campaign has been attributed.

(C) The desirability and feasibility of the public release of information about the cyber intrusion or active measures campaign.

(D) Any other information such Directors and the Secretary jointly determine appropriate.


(2) Electronic election infrastructure briefingsWith respect to a significant foreign cyber intrusion covered by a determination under subsection (b), the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall offer to the owner or operator of any electronic election infrastructure directly affected by such intrusion, a briefing on such intrusion, including steps that may be taken to mitigate such intrusion. Such briefing may be classified and made available only to individuals with appropriate security clearances.


(3) Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.



(Pub. L. 116–92, div. E, title LXV, § 6507, Dec. 20, 2019, 133 Stat. 2207.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees”, referred to in subsec. (c)(1), see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.



§ 3371d. Designation of counterintelligence officer to lead election security matters(a) In generalThe Director of National Intelligence shall designate a national counterintelligence officer within the National Counterintelligence and Security Center to lead, manage, and coordinate counterintelligence matters relating to election security.


(b) Additional responsibilitiesThe person designated under subsection (a) shall also lead, manage, and coordinate counterintelligence matters relating to risks posed by interference from foreign powers (as defined in section 1801 of this title) to the following:(1) The Federal Government election security supply chain.

(2) Election voting systems and software.

(3) Voter registration databases.

(4) Critical infrastructure related to elections.

(5) Such other Government goods and services as the Director of National Intelligence considers appropriate.


(Pub. L. 116–92, div. E, title LXV, § 6508, Dec. 20, 2019, 133 Stat. 2208.)

§ 3372. Monitoring mineral investments under Belt and Road Initiative of People’s Republic of China(a) Report requiredNot later than 1 year after December 27, 2020, the Director of National Intelligence (referred to in this section as the “Director”), in consultation with the Secretary of the Interior, the Secretary of Energy, the Secretary of Commerce, the Secretary of State, the Secretary of Defense, and the United States Trade Representative, shall submit to the appropriate congressional committees a report on investments in minerals under the Belt and Road Initiative of the People’s Republic of China that includes an assessment of—(1) notable past mineral investments;

(2) whether and how such investments have increased the extent of control of minerals by the People’s Republic of China;

(3) any efforts by the People’s Republic of China to counter or interfere with the goals of the Energy Resource Governance Initiative of the Department of State; and

(4) the strategy of the People’s Republic of China with respect to mineral investments.


(b) Monitoring mechanismIn conjunction with each report required by subsection (a), the Director shall submit to the appropriate congressional committees a list of any minerals with respect to which—(1) the People’s Republic of China, directly or through the Belt and Road Initiative—(A) is increasing its concentration of extraction and processing;

(B) is acquiring significant mining and processing facilities;

(C) is maintaining or increasing export restrictions; or

(D) has achieved substantial control of the supply of minerals used within an industry or related minerals;


(2) there is a significant difference between domestic prices in the People’s Republic of China as compared to prices on international markets; or

(3) there is a significant increase or volatility in price as a result of the Belt and Road Initiative of the People’s Republic of China.


(c) Critical mineral evaluationFor any mineral included on the list required by subsection (b) that is not already designated as critical by the Secretary of the Interior pursuant to section 1606(c) of title 30, the Director shall—(1) determine, in consultation with the Secretary of the Interior, the Secretary of Energy, the Secretary of Commerce, the Secretary of State, the Secretary of Defense, and the United States Trade Representative, whether the mineral is strategic and critical to the defense or national security of the United States; and

(2) make a recommendation to the Secretary of the Interior regarding the designation of the mineral under section 1606(c) of title 30.


(d) Annual updatesThe Director shall update the report required by subsection (a) and list required by subsection (b) not less frequently than annually.


(e) FormEach report or list required by this section shall be submitted in unclassified form but may include a classified annex.


(f) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means—(1) the Committee on Energy and Natural Resources, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Finance, the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and

(2) the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Ways and Means, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.


(Pub. L. 116–260, div. Z, title VII, § 7003, Dec. 27, 2020, 134 Stat. 2577.)


SUBCHAPTER V—MANAGEMENT OF COUNTERINTELLIGENCE ACTIVITIES
§ 3381. Coordination of counterintelligence activities(a) Establishment of Counterintelligence Policy BoardThere is established within the executive branch of Government a National Counterintelligence Policy Board (in this section referred to as the “Board”). The Board shall report to the President through the National Security Council.


(b) ChairpersonThe Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) shall serve as the chairperson of the Board.


(c) MembershipThe membership of the National Counterintelligence Policy Board shall consist of the following:(1) The Director of the National Counterintelligence and Security Center.

(2) Senior personnel of departments and elements of the United States Government, appointed by the head of the department or element concerned, as follows:(A) The Department of Justice, including the Federal Bureau of Investigation.

(B) The Department of Defense, including the Joint Chiefs of Staff.

(C) The Department of State.

(D) The Department of Energy.

(E) The Central Intelligence Agency.

(F) Any other department, agency, or element of the United States Government specified by the President.



(d) Functions and discharge of functions(1) The Board shall—(A) serve as the principal mechanism for—(i) developing policies and procedures for the approval of the President to govern the conduct of counterintelligence activities; and

(ii) upon the direction of the President, resolving conflicts that arise between elements of the Government conducting such activities; and


(B) act as an interagency working group to—(i) ensure the discussion and review of matters relating to the implementation of the Counterintelligence Enhancement Act of 2002; and

(ii) provide advice to the Director of the National Counterintelligence and Security Center on priorities in the implementation of the National Counterintelligence Strategy produced pursuant to section 904(d)(2) of that Act (50 U.S.C. 3383(d)(2)).



(2) The Board may, for purposes of carrying out its functions under this section, establish such interagency boards and working groups as the Board considers appropriate.


(e) Coordination of counterintelligence matters with Federal Bureau of Investigation(1) Except as provided in paragraph (5), the head of each department or agency within the executive branch shall ensure that—(A) the Federal Bureau of Investigation is advised immediately of any information, regardless of its origin, which indicates that classified information is being, or may have been, disclosed in an unauthorized manner to a foreign power or an agent of a foreign power;

(B) following a report made pursuant to subparagraph (A), the Federal Bureau of Investigation is consulted with respect to all subsequent actions which may be undertaken by the department or agency concerned to determine the source of such loss or compromise; and

(C) where, after appropriate consultation with the department or agency concerned, the Federal Bureau of Investigation undertakes investigative activities to determine the source of the loss or compromise, the Federal Bureau of Investigation is given complete and timely access to the employees and records of the department or agency concerned for purposes of such investigative activities.


(2) Except as provided in paragraph (5), the Director of the Federal Bureau of Investigation shall ensure that espionage information obtained by the Federal Bureau of Investigation pertaining to the personnel, operations, or information of departments or agencies of the executive branch, is provided through appropriate channels in a timely manner to the department or agency concerned, and that such departments or agencies are consulted in a timely manner with respect to espionage investigations undertaken by the Federal Bureau of Investigation which involve the personnel, operations, or information of such department or agency.

(3)(A) The Director of the Federal Bureau of Investigation shall submit to the head of the department or agency concerned a written assessment of the potential impact of the actions of the department or agency on a counterintelligence investigation.

(B) The head of the department or agency concerned shall—(i) use an assessment under subparagraph (A) as an aid in determining whether, and under what circumstances, the subject of an investigation under paragraph (1) should be left in place for investigative purposes; and

(ii) notify in writing the Director of the Federal Bureau of Investigation of such determination.


(C) The Director of the Federal Bureau of Investigation and the head of the department or agency concerned shall continue to consult, as appropriate, to review the status of an investigation covered by this paragraph, and to reassess, as appropriate, a determination of the head of the department or agency concerned to leave a subject in place for investigative purposes.


(4)(A) The Federal Bureau of Investigation shall notify appropriate officials within the executive branch, including the head of the department or agency concerned, of the commencement of a full field espionage investigation with respect to an employee within the executive branch.

(B) A department or agency may not conduct a polygraph examination, interrogate, or otherwise take any action that is likely to alert an employee covered by a notice under subparagraph (A) of an investigation described in that subparagraph without prior coordination and consultation with the Federal Bureau of Investigation.


(5) Where essential to meet extraordinary circumstances affecting vital national security interests of the United States, the President may on a case-by-case basis waive the requirements of paragraph (1), (2), or (3), as they apply to the head of a particular department or agency, or the Director of the Federal Bureau of Investigation. Such waiver shall be in writing and shall fully state the justification for such waiver. Within thirty days, the President shall notify the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives that such waiver has been issued, and at that time or as soon as national security considerations permit, provide these committees with a complete explanation of the circumstances which necessitated such waiver.

(6) Nothing in this section may be construed to alter the existing jurisdictional arrangements between the Federal Bureau of Investigation and the Department of Defense with respect to investigations of persons subject to the Uniform Code of Military Justice, nor to impose additional reporting requirements upon the Department of Defense with respect to such investigations beyond those required by existing law and executive branch policy.

(7) As used in this section, the terms “foreign power” and “agent of a foreign power” have the same meanings as set forth in sections 11 So in original. Probably should be “section”. 1801(a) and (b), respectively, of this title.


(Pub. L. 103–359, title VIII, § 811, Oct. 14, 1994, 108 Stat. 3455; Pub. L. 106–120, title VI, § 602, Dec. 3, 1999, 113 Stat. 1620; Pub. L. 106–567, title VI, § 605, Dec. 27, 2000, 114 Stat. 2853; Pub. L. 107–306, title VIII, § 811(b)(5)(B), title IX, § 903, Nov. 27, 2002, 116 Stat. 2424, 2433; Pub. L. 108–177, title III, § 361(g), Dec. 13, 2003, 117 Stat. 2625; Pub. L. 108–458, title I, § 1071(g)(1), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 115–31, div. N, title IV, § 401(f), May 5, 2017, 131 Stat. 819.)

Editorial Notes

References in TextThe Counterintelligence Enhancement Act of 2002, referred to in subsec. (d)(1)(B), is title IX of Pub. L. 107–306, Nov. 27, 2002, 116 Stat. 2432. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 402a of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2017—Subsec. (b). Pub. L. 115–31, § 401(f)(1), substituted “Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382)” for “National Counterintelligence Executive under section 902 of the Counterintelligence Enhancement Act of 2002”.
Subsec. (c)(1). Pub. L. 115–31, § 401(f)(2), substituted “Director of the National Counterintelligence and Security Center.” for “National Counterintelligence Executive.”
Subsec. (d)(1)(B)(ii). Pub. L. 115–31, § 401(f)(3), substituted “Director of the National Counterintelligence and Security Center” for “National Counterintelligence Executive” and “pursuant to section 904(d)(2) of that Act (50 U.S.C. 3383(d)(2))” for “by the Office of the National Counterintelligence Executive under section 904(e)(2) of that Act”.
2004—Subsec. (c)(6)(C). Pub. L. 108–458, which directed amendment of subsec. (c)(6)(C) by substituting “Director of National Intelligence” for “Director of Central Intelligence”, could not be executed because of the amendments by Pub. L. 107–306, § 903(a)(2), and Pub. L. 108–177. See 2002 and 2003 Amendment notes below.
2003—Subsec. (e). Pub. L. 108–177, which directed the amendment of subsec. (c) by redesignating pars. (7) and (8) as (6) and (7), respectively, and striking out former par. (6), was executed by making the amendment to subsec. (e) to reflect the probable intent of Congress and the redesignation of subsec. (c) as (e) by Pub. L. 107–306, § 903(a)(2), see below. Prior to amendment, par. (6) read as follows:
“(6)(A) Not later each year than the date provided in section 415b of this title, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees (as defined in section 401a of this title) a report with respect to compliance with paragraphs (1) and (2) during the previous calendar year.
“(B) Not later than February 1 each year, the Director shall, in accordance with applicable security procedures, submit to the Committees on the Judiciary of the Senate and House of Representatives a report with respect to compliance with paragraphs (1) and (2) during the previous calendar year.
“(C) The Director of the Federal Bureau of Investigation shall submit each report under this paragraph in consultation with the Director of Central Intelligence and the Secretary of Defense.”
2002—Subsec. (b). Pub. L. 107–306, § 903(a)(1), (3), added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows: “The Board shall serve as the principal mechanism for—
“(1) developing policies and procedures for the approval of the President to govern the conduct of counterintelligence activities; and
“(2) resolving conflicts, as directed by the President, which may arise between elements of the Government which carry out such activities.”
Subsec. (c). Pub. L. 107–306, § 903(b), added subsec. (c). Former subsec. (c) redesignated (e).
Subsec. (c)(6). Pub. L. 107–306, § 811(b)(5)(B), amended par. (6) generally. Prior to amendment, par. (6) read as follows: “The Director of the Federal Bureau of Investigation shall, in consultation with the Director of Central Intelligence and the Secretary of Defense, report annually, beginning on February 1, 1995, and continuing each year thereafter, to the Select Committee on Intelligence of the Senate and to the Permanent Select Committee on Intelligence of the House of Representatives and, in accordance with applicable security procedures, the Committees on the Judiciary of the House of Representatives and the Senate with respect to compliance with paragraphs (1) and (2) during the previous calendar year.”
Subsec. (d). Pub. L. 107–306, § 903(c), added subsec. (d).
Subsec. (e). Pub. L. 107–306, § 903(a)(2), redesignated subsec. (c) as (e).
2000—Subsec. (c)(1). Pub. L. 106–567, § 605(a)(1), substituted “paragraph (5)” for “paragraph (3)”.
Subsec. (c)(2). Pub. L. 106–567, § 605(a)(1), (b), substituted “paragraph (5)” for “paragraph (3)” and inserted “in a timely manner” after “through appropriate channels” and “are consulted”.
Subsec. (c)(3). Pub. L. 106–567, § 605(a)(3), added par. (3). Former par. (3) redesignated (5).
Subsec. (c)(4). Pub. L. 106–567, § 605(a), (c), added par. (4). Former par. (4) redesignated (6).
Subsec. (c)(5). Pub. L. 106–567, § 605(a)(2), (4), redesignated par. (3) as (5) and substituted “paragraph (1), (2), or (3)” for “paragraph (1) or (2)”. Former par. (5) redesignated (7).
Subsec. (c)(6) to (8). Pub. L. 106–567, § 605(a)(2), redesignated pars. (4) to (6) as (6) to (8), respectively.
1999—Subsec. (c)(2). Pub. L. 106–120 struck out “after a report has been provided pursuant to paragraph (1)(A)” before period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–177 effective Dec. 31, 2003, see section 361(n) of Pub. L. 108–177, set out as a note under section 1611 of Title 10, Armed Forces.

Annual Reports on Intelligence Activities of the People’s Republic of ChinaPub. L. 105–107, title III, § 308, Nov. 20, 1997, 111 Stat. 2253, as amended by Pub. L. 107–306, title VIII, § 811(b)(5)(D), Nov. 27, 2002, 116 Stat. 2424, related to annual reports to Congress by the Director of Central Intelligence and the Director of the Federal Bureau of Investigation on intelligence activities of the People’s Republic of China directed against or affecting the interests of the United States, prior to repeal by Pub. L. 108–177, title III, § 361(f), Dec. 13, 2003, 117 Stat. 2625.



§ 3382. Director of the National Counterintelligence and Security Center(a) EstablishmentThere shall be a Director of the National Counterintelligence and Security Center (referred to in this section as the “Director”), who shall be appointed by the President, by and with the advice and consent of the Senate.


(b) MissionThe mission of the Director shall be to serve as the head of national counterintelligence for the United States Government.


(c) DutiesSubject to the direction and control of the Director of National Intelligence, the duties of the Director are as follows:(1) To carry out the mission referred to in subsection (b).

(2) To act as chairperson of the National Counterintelligence Policy Board established under section 3381 of this title.

(3) To act as head of the National Counterintelligence and Security Center established under section 3383 of this title.

(4) To participate as an observer on such boards, committees, and entities of the executive branch as the Director of National Intelligence considers appropriate for the discharge of the mission and functions of the Director and the National Counterintelligence and Security Center under section 3383 of this title.


(Pub. L. 107–306, title IX, § 902, Nov. 27, 2002, 116 Stat. 2432; Pub. L. 108–458, title I, § 1072(d)(1)(B), Dec. 17, 2004, 118 Stat. 3693; Pub. L. 114–113, div. M, title IV, § 401(a), Dec. 18, 2015, 129 Stat. 2920; Pub. L. 115–31, div. N, title IV, § 401(a)(1), (3), May 5, 2017, 131 Stat. 816, 817.)

Editorial Notes
Codification
Section was formerly classified to section 402b of this title prior to editorial reclassification and renumbering as this section.

Amendments2017—Pub. L. 115–31, § 401(a)(1), amended section generally. Prior to amendment, section related to the National Counterintelligence Executive.
Subsec. (a). Pub. L. 115–31, § 401(a)(3), provided that the amendment made by Pub. L. 114–113, § 401(a), was deemed to not have taken effect. See 2015 Amendment and Effective Date of 2015 Amendment notes below.
2015—Subsec. (a). Pub. L. 114–113, which directed that subsec. (a) be amended to read as follows:
“(a) Establishment.—There shall be a National Counterintelligence Executive who shall be appointed by the President, by and with the advice and consent of the Senate.”,
was deemed to not have taken effect by Pub. L. 115–31, § 401(a)(3). See 2017 Amendment note above.
2004—Subsec. (a)(1). Pub. L. 108–458, § 1072(d)(1)(B)(i), substituted “Director of National Intelligence” for “President”.
Subsec. (a)(2). Pub. L. 108–458, § 1072(d)(1)(B), substituted “Director of National Intelligence” for “President” and “Director of the Central Intelligence Agency” for “Director of Central Intelligence”.
Subsec. (c). Pub. L. 108–458, § 1072(d)(1)(B)(i), substituted “Director of National Intelligence” for “President” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentPub. L. 115–31, div. N, title IV, § 401(a)(3), May 5, 2017, 131 Stat. 817, provided that: “The amendment made by subsection (a) of section 401 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113) [amending this section] shall not take effect, or, if the date of the enactment of this Act [May 5, 2017] is on or after the effective date specified in subsection (b) of such section [Dec. 18, 2016, see note below], such amendment shall be deemed to not have taken effect.”

Pub. L. 114–113, div. M, title IV, § 401(b), Dec. 18, 2015, 129 Stat. 2921, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on the date that is one year after the date of the enactment of this Act [Dec. 18, 2015].”


Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

PurposePub. L. 107–306, title IX, § 901(b), Nov. 27, 2002, 116 Stat. 2432, provided that: 
“The purpose of this title [see Tables for classification] is to facilitate the enhancement of the counterintelligence activities of the United States Government by—
“(1) enabling the counterintelligence community of the United States Government to fulfill better its mission of identifying, assessing, prioritizing, and countering the intelligence threats to the United States;

“(2) ensuring that the counterintelligence community of the United States Government acts in an efficient and effective manner; and

“(3) providing for the integration of all the counterintelligence activities of the United States Government.”






§ 3383. National Counterintelligence and Security Center(a) EstablishmentThere shall be a National Counterintelligence and Security Center.


(b) Head of CenterThe Director of the National Counterintelligence and Security Center shall be the head of the National Counterintelligence and Security Center.


(c) Location of CenterThe National Counterintelligence and Security Center shall be located in the Office of the Director of National Intelligence.


(d) FunctionsSubject to the direction and control of the Director of the National Counterintelligence and Security Center, the functions of the National Counterintelligence and Security Center shall be as follows:(1) National threat identification and prioritization assessmentSubject to subsection (e), in consultation with appropriate department and agencies of the United States Government, and private sector entities, to produce a strategic planning assessment of the counterintelligence requirements of the United States to be known as the National Threat Identification and Prioritization Assessment.


(2) National Counterintelligence Strategy(A) Requirement to produceSubject to subsection (e), in consultation with appropriate department and agencies of the United States Government, and private sector entities, and based on the most current National Threat Identification and Prioritization Assessment under paragraph (1), to produce a strategy for the counterintelligence programs and activities of the United States Government to be known as the National Counterintelligence Strategy.


(B) Revision and requirementThe National Counterintelligence Strategy shall be revised or updated at least once every three years and shall be aligned with the strategy and policies of the Director of National Intelligence.



(3) Implementation of National Counterintelligence StrategyTo evaluate on an ongoing basis the implementation of the National Counterintelligence Strategy and to submit to the President periodic reports on such evaluation, including a discussion of any shortfalls in the implementation of the Strategy and recommendations for remedies for such shortfalls.


(4) National counterintelligence strategic analysesAs directed by the Director of National Intelligence and in consultation with appropriate elements of the departments and agencies of the United States Government, to oversee and coordinate the production of strategic analyses of counterintelligence matters, including the production of counterintelligence damage assessments and assessments of lessons learned from counterintelligence activities.


(5) National counterintelligence program budgetAt the direction of the Director of National Intelligence—(A) to coordinate the development of budgets and resource allocation plans for the counterintelligence programs and activities of the Department of Defense, the Federal Bureau of Investigation, the Central Intelligence Agency, and other appropriate elements of the United States Government;

(B) to ensure that the budgets and resource allocation plans developed under subparagraph (A) address the objectives and priorities for counterintelligence under the National Counterintelligence Strategy; and

(C) to submit to the National Security Council periodic reports on the activities undertaken by the Office under subparagraphs (A) and (B).


(6) National counterintelligence collection and targeting coordinationTo develop priorities for counterintelligence investigations and operations, and for collection of counterintelligence, for purposes of the National Counterintelligence Strategy, except that the National Counterintelligence and Security Center may not—(A) carry out any counterintelligence investigations or operations; or

(B) establish its own contacts, or carry out its own activities, with foreign intelligence services.


(7) National counterintelligence outreach, watch, and warning(A) Counterintelligence vulnerability surveysTo carry out and coordinate surveys of the vulnerability of the United States Government, and the private sector, to intelligence threats in order to identify the areas, programs, and activities that require protection from such threats.


(B) OutreachTo carry out and coordinate outreach programs and activities on counterintelligence to other elements of the United States Government, and the private sector, and to coordinate the dissemination to the public of warnings on intelligence threats to the United States.


(C) Research and developmentTo ensure that research and development programs and activities of the United States Government, and the private sector, direct attention to the needs of the counterintelligence community for technologies, products, and services.


(D) Training and professional developmentTo develop policies and standards for training and professional development of individuals engaged in counterintelligence activities and to manage the conduct of joint training exercises for such personnel.




(e) Additional requirements regarding National Threat Identification and Prioritization Assessment and National Counterintelligence Strategy(1) A National Threat Identification and Prioritization Assessment under subsection (d)(1), and any modification of such assessment, shall not go into effect until approved by the President.

(2) A National Counterintelligence Strategy under subsection (d)(2), and any modification of such strategy, shall not go into effect until approved by the President.

(3) The National Counterintelligence Executive shall submit to the congressional intelligence committees each National Threat Identification and Prioritization Assessment, or modification thereof, and each National Counterintelligence Strategy, or modification thereof, approved under this section.

(4) In this subsection, the term “congressional intelligence committees” means—(A) the Select Committee on Intelligence of the Senate; and

(B) the Permanent Select Committee on Intelligence of the House of Representatives.



(f) Personnel(1) Personnel of the National Counterintelligence and Security Center may consist of personnel employed by the Center or personnel on detail from any other department, agency, or element of the Federal Government. Any such detail may be on a reimbursable or nonreimbursable basis, at the election of the head of the agency detailing such personnel.

(2) Notwithstanding section 104(d) 11 See References in Text note below. or any other provision of law limiting the period of the detail of personnel on a nonreimbursable basis, the detail of an officer or employee of United States or a member of the Armed Forces under paragraph (1) on a nonreimbursable basis may be for any period in excess of one year that the Director of the National Counterintelligence and Security Center and the head of the department, agency, or element concerned consider appropriate.


(g) Treatment of activities under certain administrative lawsThe files of the National Counterintelligence and Security Center shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 3141) to the extent such files meet criteria under subsection (b) of that section for treatment of files as operational files of an element of the Agency.


(h) Oversight by CongressThe location of the National Counterintelligence and Security Center within the Office of the Director of National Intelligence shall not be construed as affecting access by Congress, or any committee of Congress, to—(1) any information, document, record, or paper in the possession of the Center; or

(2) any personnel of the Center.


(i) ConstructionNothing in this section shall be construed as affecting the authority of the Director of National Intelligence, the Secretary of Defense, the Secretary of State, the Attorney General, or the Director of the Federal Bureau of Investigation as provided or specified under the National Security Act of 1947 or under other provisions of law.


(Pub. L. 107–306, title IX, § 904, Nov. 27, 2002, 116 Stat. 2434; Pub. L. 108–458, title I, §§ 1071(g)(2)(B), 1072(d)(1)(C), Dec. 17, 2004, 118 Stat. 3691, 3693; Pub. L. 111–259, title IV, § 412, Oct. 7, 2010, 124 Stat. 2725; Pub. L. 112–18, title IV, § 401, June 8, 2011, 125 Stat. 227; Pub. L. 112–87, title III, § 311(b), Jan. 3, 2012, 125 Stat. 1886; Pub. L. 115–31, div. N, title IV, § 401(b)(1)–(5), May 5, 2017, 131 Stat. 817, 818.)

Editorial Notes

References in TextSection 104(d), referred to in subsec. (f)(2), is section 104(d) of Pub. L. 107–306, title I, Nov. 27, 2002, 116 Stat. 2387, which is not classified to the Code.
The National Security Act of 1947, referred to in subsec. (i), is act July 26, 1947, ch. 343, 61 Stat. 495, which is classified principally to chapter 44 (§ 3001 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 402c of this title prior to editorial reclassification and renumbering as this section.

Amendments2017—Pub. L. 115–31, § 401(b)(1)(A), substituted “National Counterintelligence and Security Center” for “Office of the National Counterintelligence Executive” in section catchline.
Subsecs. (a) to (c). Pub. L. 115–31, § 401(b)(1)(B), added subsecs. (a) to (c) and struck out former subsecs. (a) to (c) which related to establishment of Office of the National Counterintelligence Executive, head of Office, and location of Office, respectively.
Subsec. (d). Pub. L. 115–31, § 401(b)(2)(A), substituted “Director of the National Counterintelligence and Security Center, the functions of the National Counterintelligence and Security Center” for “National Counterintelligence Executive, the functions of the Office of the National Counterintelligence Executive” in introductory provisions.
Subsec. (d)(5). Pub. L. 115–31, § 401(b)(2)(B), substituted “At the direction of” for “In consultation with” in introductory provisions.
Subsec. (d)(6). Pub. L. 115–31, § 401(b)(2)(C), substituted “National Counterintelligence and Security Center” for “Office” in introductory provisions.
Subsec. (f)(1). Pub. L. 115–31, § 401(b)(3)(A), substituted “National Counterintelligence and Security Center may consist of personnel employed by the Center” for “Office of the National Counterintelligence Executive may consist of personnel employed by the Office”.
Subsec. (f)(2). Pub. L. 115–31, § 401(b)(3)(B), substituted “Director of the National Counterintelligence and Security Center” for “National Counterintelligence Executive”.
Subsec. (g). Pub. L. 115–31, § 401(b)(4), substituted “National Counterintelligence and Security Center shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 3141)” for “Office shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 431)”.
Subsec. (h). Pub. L. 115–31, § 401(b)(5)(A), substituted “National Counterintelligence and Security Center” for “Office of the National Counterintelligence Executive” in introductory provisions.
Subsec. (h)(1), (2). Pub. L. 115–31, § 401(b)(5)(B), substituted “Center” for “Office”.
2012—Subsec. (d)(1). Pub. L. 112–87 struck out “on an annual basis” after “to produce”.
2011—Subsec. (d)(2). Pub. L. 112–18 inserted subpar. (A) designation and heading, struck out “on an annual basis” after “to produce”, and added subpar. (B).
2010—Subsec. (d). Pub. L. 111–259, § 412(a)(1), (2), redesignated subsec. (e) as (d) and struck out former subsec. (d). Text read as follows:
“(1) There shall be in the Office of the National Counterintelligence Executive a general counsel who shall serve as principal legal advisor to the National Counterintelligence Executive.
“(2) The general counsel shall—
“(A) provide legal advice and counsel to the Executive on matters relating to functions of the Office;
“(B) ensure that the Office complies with all applicable laws, regulations, Executive orders, and guidelines; and
“(C) carry out such other duties as the Executive may specify.”
Subsec. (d)(1), (2). Pub. L. 111–259, § 412(b)(1), substituted “subsection (e)” for “subsection (f)”.
Subsec. (e). Pub. L. 111–259, § 412(a)(2), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (e)(1). Pub. L. 111–259, § 412(b)(2)(A), substituted “subsection (d)(1)” for “subsection (e)(1)”.
Subsec. (e)(2). Pub. L. 111–259, § 412(b)(2)(B), substituted “subsection (d)(2)” for “subsection (e)(2)”.
Subsec. (f). Pub. L. 111–259, § 412(a)(2), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Subsec. (f)(3), (4). Pub. L. 111–259, § 412(a)(3), struck out pars. (3) and (4) which read as follows:
“(3) The employment of personnel by the Office, including the appointment, compensation and benefits, management, and separation of such personnel, shall be governed by the provisions of law on such matters with respect to the personnel of the Central Intelligence Agency, except that, for purposes of the applicability of such provisions of law to personnel of the Office, the National Counterintelligence Executive shall be treated as the head of the Office.
“(4) Positions in the Office shall be excepted service positions for purposes of title 5.”
Subsecs. (g) to (m). Pub. L. 111–259, § 412(a)(1), (2), redesignated subsecs. (k) to (m) as (g) to (i), respectively, and struck out former subsecs. (h) to (j) which related to support, availability of funds for reimbursement, and contracts, respectively. Former subsec. (g) redesignated (f).
2004—Subsec. (c). Pub. L. 108–458, § 1072(d)(1)(C)(i), substituted “Office of the Director of National Intelligence” for “Office of the Director of Central Intelligence”.
Subsec. (e)(4). Pub. L. 108–458, § 1071(g)(2)(B)(i), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (e)(5). Pub. L. 108–458, § 1071(g)(2)(B)(ii), substituted “Director of National Intelligence” for “Director of Central Intelligence” in introductory provisions.
Subsec. (h)(1), (2). Pub. L. 108–458, § 1071(g)(2)(B)(iii), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
Subsec. (l). Pub. L. 108–458, § 1072(d)(1)(C)(ii), substituted “Office of the Director of National Intelligence” for “Office of the Director of Central Intelligence” in introductory provisions.
Subsec. (m). Pub. L. 108–458, § 1071(g)(2)(B)(iv), substituted “Director of National Intelligence” for “Director of Central Intelligence”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.





CHAPTER 46—CENTRAL INTELLIGENCE AGENCY



Sec.


3501.Definitions.


3502.Seal of office.


3503.Procurement authorities.


3504.Repealed.


3505.Personnel allowances and benefits.


3506.General authorities.


3506a.Transformation of Central Intelligence Agency.


3507.Protection of nature of Agency’s functions.


3508.Admission of essential aliens; limitation on number.


3509.Repealed.


3510.Appropriations.


3510a.Availability of appropriations for construction projects.


3510b.Acquisition of critical skills.


3511.Benefits available in event of the death of personnel.


3512.Gifts, devises, and bequests.


3513.Misuse of Agency name, initials, or seal.


3514.Retirement equity for spouses of certain employees.


3515.Security personnel at Agency installations.


3516.Health benefits for certain former spouses of Central Intelligence Agency employees.


3517.Inspector General for Agency.


3518.Special annuity computation rules for certain employees’ service abroad.


3518a.Portability of overseas service retirement benefit.


3519.Special rules for disability retirement and death-in-service benefits with respect to certain employees.


3519a.Separation pay program for voluntary separation from service.


3519b.Special rules for certain individuals injured by reason of war, insurgency, hostile act, terrorist activities, or incidents designated by the Director.


3520.General Counsel of Central Intelligence Agency.


3521.Central services program.


3522.Detail of employees.


3523.Intelligence operations and cover enhancement authority.


3524.Support for the Associate Director of the Central Intelligence Agency for Military Affairs.


3525.Office of the Ombudsman for Analytic Objectivity.


3526.Improvement of education in science, technology, engineering, arts, and mathematics.



§ 3501. Definitions
When used in this chapter, the term—(1) “Agency” means the Central Intelligence Agency;

(2) “Director” means the Director of the Central Intelligence Agency; and

(3) “Government agency” means any executive department, commission, council, independent establishment, corporation wholly or partly owned by the United States which is an instrumentality of the United States, board, bureau, division, service, office, officer, authority, administration, or other establishment, in the executive branch of the Government.

(June 20, 1949, ch. 227, § 1, 63 Stat. 208; Pub. L. 86–707, title V, § 511(a)(3), (c)(1), Sept. 6, 1960, 74 Stat. 800, 801; Pub. L. 108–458, title I, § 1077, Dec. 17, 2004, 118 Stat. 3695.)

Editorial Notes
Codification
Section was formerly classified to section 403a of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Pub. L. 108–458 redesignated subsecs. (a) to (c) as pars. (1) to (3), respectively, and amended par. (2) generally. Prior to amendment, par. (2) read as follows: “ ‘Director’ means the Director of Central Intelligence;”.
1960—Subsec. (c). Pub. L. 86–707, § 511(c)(1), substituted “Government.” for “Government; and”.
Subsec. (d). Pub. L. 86–707, § 511(a)(3), repealed subsec. (d) which defined “continental United States”. See section 5921 of Title 5, Government Organization and Employees.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Short TitleAct June 20, 1949, ch. 227, § 10, formerly § 12, 63 Stat. 213; renumbered § 10, July 7, 1958, Pub. L. 85–507, § 21(b)(2), 72 Stat. 337, provided that: “This Act [see Tables for classification] may be cited as the ‘Central Intelligence Agency Act of 1949’.”


SeparabilityAct June 20, 1949, ch. 227, § 9, formerly § 11, 63 Stat. 213; renumbered § 9, July 7, 1958, Pub. L. 85–507, § 21(b)(2), 72 Stat. 337, provided that: “If any provision of this Act [see Tables for classification], or the application of such provision to any person or circumstances, is held invalid, the remainder of this Act or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.”


Designation of Headquarters Compound of Central Intelligence Agency as the George Bush Center for IntelligencePub. L. 105–272, title III, § 309, Oct. 20, 1998, 112 Stat. 2403, provided that:
“(a) Designation.—The headquarters compound of the Central Intelligence Agency located in Langley, Virginia, shall be known and designated as the ‘George Bush Center for Intelligence’.

“(b) References.—Any reference in a law, map, regulation, document, paper, or other record of the United States to the headquarters compound referred to in subsection (a) shall be deemed to be a reference to the ‘George Bush Center for Intelligence’.”






§ 3502. Seal of office
The Director shall cause a seal of office to be made for the Central Intelligence Agency, of such design as the President shall approve, and judicial notice shall be taken thereof.
(June 20, 1949, ch. 227, § 2, 63 Stat. 208; Pub. L. 108–458, title I, § 1071(b)(2)(A), Dec. 17, 2004, 118 Stat. 3690.)

Editorial Notes
Codification
Section was formerly classified to section 403b of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Pub. L. 108–458 struck out “of Central Intelligence” after “Director”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3503. Procurement authorities(a) Purchases and contracts for supplies and servicesIn the performance of its functions the Central Intelligence Agency is authorized to exercise the authorities contained in sections 2304(a)(1) to (6), (10), (12), (15), (17), and sections 2305(a) to (c), 2306, 2307, 2308, 2309, 2312, and 2313 of title 10.11 See Codification note below.


(b) “Agency head” definedIn the exercise of the authorities granted in subsection (a) of this section, the term “Agency head” shall mean the Director, the Deputy Director, or the Executive of the Agency.


(c) Classes of purchases and contracts; finality of decision; powers delegableThe determinations and decisions provided in subsection (a) of this section to be made by the Agency head may be made with respect to individual purchases and contracts or with respect to classes of purchases or contracts, and shall be final. Except as provided in subsection (d) of this section, the Agency head is authorized to delegate his powers provided in this section, including the making of such determinations and decisions, in his discretion and subject to his direction, to any other officer or officers or officials of the Agency.


(d) Powers not delegable; written findingsThe power of the Agency head to make the determinations or decisions specified in paragraphs (12) and (15) of section 2304(a) and section 2307(a) of title 10 1 shall not be delegable. Each determination or decision required by paragraphs (12) and (15) of section 2304(a), by sections 2306 and 2313, or by section 2307(a) of title 10,1 shall be based upon written findings made by the official making such determinations, which findings shall be final and shall be available within the Agency for a period of at least six years following the date of the determination.


(June 20, 1949, ch. 227, § 3, 63 Stat. 208; Pub. L. 97–269, title V, § 502(a), Sept. 27, 1982, 96 Stat. 1145; Pub. L. 104–106, div. E, title LVI, § 5607(f), Feb. 10, 1996, 110 Stat. 702.)

Editorial Notes
Codification
Section was formerly classified to section 403c of this title prior to editorial reclassification and renumbering as this section.
In subsecs. (a) and (d), references to the appropriate sections of title 10 were substituted for references to sections 2(c)(1) to (6), (10), (12), (15), (17), 3, 4, 5, 6, and 10 of the Armed Services Procurement Act of 1947 (Public Law 413, 80th Congress), on authority of section 49(b) of act Aug. 10, 1956, ch. 1041, 70A Stat. 640, section 1 of which enacted Title 10, Armed Forces. Prior to the enactment of Title 10, sections 2 to 6 and 10 of the Armed Services Procurement Act of 1947 were classified to sections 151 to 155 and 159 of former Title 41, Public Contracts. Cited sections of the Act were restated in sections of Title 10 as follows:







ActTitle 10


2(c)2304(a)
32305(a)–(c)
42306, 2313
52307
5(a)2307(a)
62312
102308, 2309




Sections 2304 and 2305 of title 10 were amended generally by Pub. L. 98–369, and as so amended contain provisions differing from those referred to in subsecs. (a) and (d). Section 2308 of title 10 was repealed by Pub. L. 103–355, title I, § 1503(b)(1), Oct. 13, 1994, 108 Stat. 3297. For similar provisions, see section 2311 of title 10.

Amendments1996—Subsec. (e). Pub. L. 104–106 struck out subsec. (e) which read as follows: “Notwithstanding subsection (e) of section 759 of title 40, the provisions of section 759 of title 40 relating to the procurement of automatic data processing equipment or services shall not apply with respect to such procurement by the Central Intelligence Agency.”
1982—Subsec. (e). Pub. L. 97–269 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, div. E, title LVII, Feb. 10, 1996, 110 Stat. 702.

Effective Date of 1982 AmendmentPub. L. 97–269, title VII, § 703, Sept. 27, 1982, 96 Stat. 1155, provided that: “The provisions of titles IV and V [enacting former section 202 of Title 10, Armed Forces, and amending this section] and of this title [which, except for enacting this note was not classified to the Code] shall become effective upon the date of the enactment of this Act [Sept. 27, 1982].”


Procurement of Automatic Data Processing Equipment or Services; Contracts Made Before September 27, 1982Pub. L. 97–269, title V, § 502(b), Sept. 27, 1982, 96 Stat. 1145, provided that former subsec. (e) of this section did not apply to a contract made before Sept. 27, 1982.



§ 3504. Repealed. Pub. L. 85–507, § 21(b)(2), July 7, 1958, 72 Stat. 337

Section, act June 20, 1949, ch. 227, § 4, 63 Stat. 208, related to education and training of officers and employees. See section 4101 et seq. of Title 5, Government Organization and Employees.

Editorial Notes
Codification
Section was formerly classified to section 403d of this title and repealed prior to editorial reclassification and renumbering as this section.



§ 3505. Personnel allowances and benefits(a) Travel, allowances, and related expenses for officers and employees assigned to duty stations outside United StatesUnder such regulations as the Director may prescribe, the Agency, with respect to its officers and employees assigned to duty stations outside the several States of the United States of America, excluding Alaska and Hawaii, but including the District of Columbia, shall—(1)(A) pay the travel expenses of officers and employees of the Agency, including expenses incurred while traveling pursuant to authorized home leave;

(B) pay the travel expenses of members of the family of an officer or employee of the Agency when proceeding to or returning from his post of duty; accompanying him on authorized home leave; or otherwise traveling in accordance with authority granted pursuant to the terms of this chapter or any other Act;

(C) pay the cost of transporting the furniture and household and personal effects of an officer or employee of the Agency to his successive posts of duty and, on the termination of his services, to his residence at time of appointment or to a point not more distant, or, upon retirement, to the place where he will reside;

(D) pay the cost of packing and unpacking, transporting to and from a place of storage, and storing the furniture and household and personal effects of an officer or employee of the Agency, when he is absent from his post of assignment under orders, or when he is assigned to a post to which he cannot take or at which he is unable to use such furniture and household and personal effects, or when it is in the public interest or more economical to authorize storage; but in no instance shall the weight or volume of the effects stored together with the weight or volume of the effects transported exceed the maximum limitations fixed by regulations, when not otherwise fixed by law;

(E) pay the cost of packing and unpacking, transporting to and from a place of storage, and storing the furniture and household and personal effects of an officer or employee of the Agency in connection with assignment or transfer to a new post, from the date of his departure from his last post or from the date of his departure, from his place of residence in the case of a new officer or employee and for not to exceed three months after arrival at the new post, or until the establishment of residence quarters, whichever shall be shorter; and in connection with separation of an officer or employee of the Agency, the cost of packing and unpacking, transporting to and from a place of storage, and storing for a period not to exceed three months, his furniture and household and personal effects; but in no instance shall the weight or volume of the effects stored together with the weight or volume of the effects transported exceed the maximum limitations fixed by regulations, when not otherwise fixed by law.11 So in original. The period probably should be a semicolon.

(F) pay the travel expenses and transportation costs incident to the removal of the members of the family of an officer or employee of the Agency and his furniture and household and personal effects, including automobiles, from a post at which, because of the prevalence of disturbed conditions, there is imminent danger to life and property, and the return of such persons, furniture, and effects to such post upon the cessation of such conditions; or to such other post as may in the meantime have become the post to which such officer or employee has been assigned.


(2) Charge expenses in connection with travel of personnel, their dependents, and transportation of their household goods and personal effects, involving a change of permanent station, to the appropriation for the fiscal year current when any part of either the travel or transportation pertaining to the transfer begins pursuant to previously issued travel and transfer orders, notwithstanding the fact that such travel or transportation may not all be effected during such fiscal year, or the travel and transfer orders may have been issued during the prior fiscal year.

(3)(A) Order to any of the several States of the United States of America (including the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States) on leave of absence each officer or employee of the Agency who was a resident of the United States (as described above) at time of employment, upon completion of two years’ continuous service abroad, or as soon as possible thereafter.

(B) While in the United States (as described in paragraph (3)(A) of this subsection) 22 See Codification note below. on leave, the service of any officer or employee shall be available for work or duties in the Agency or elsewhere as the Director may prescribe; and the time of such work or duty shall not be counted as leave.

(C) Where an officer or employee on leave returns to the United States (as described in paragraph (3)(A) of this subsection),2 leave of absence granted shall be exclusive of the time actually and necessarily occupied in going to and from the United States (as so described) and such time as may be necessarily occupied in awaiting transportation.


(4) Notwithstanding the provisions of any other law, transport for or on behalf of an officer or employee of the Agency, a privately owned motor vehicle in any case in which it shall be determined that water, rail, or air transportation of the motor vehicle is necessary or expedient for all or any part of the distance between points of origin and destination, and pay the costs of such transportation. Not more than one motor vehicle of any officer or employee of the Agency may be transported under authority of this paragraph during any four-year period, except that, as a replacement for such motor vehicle, one additional motor vehicle of any such officer or employee may be so transported during such period upon approval, in advance, by the Director and upon a determination, in advance, by the Director that such replacement is necessary for reasons beyond the control of the officer or employee and is in the interest of the Government. After the expiration of a period of four years following the date of transportation under authority of this paragraph of a privately owned motor vehicle of any officer or employee who has remained in continuous service outside the several States of the United States of America, excluding Alaska and Hawaii, but including the District of Columbia, during such period, the transportation of a replacement for such motor vehicle for such officer or employee may be authorized by the Director in accordance with this paragraph.

(5)(A) In the event of illness or injury requiring the hospitalization of an officer or full time employee of the Agency incurred while on assignment abroad, in a locality where there does not exist a suitable hospital or clinic, pay the travel expenses of such officer or employee by whatever means the Director deems appropriate and without regard to the Standardized Government Travel Regulations and section 5731 of title 5, to the nearest locality where a suitable hospital or clinic exists and on the recovery of such officer or employee pay for the travel expenses of the return to the post of duty of such officer or employee. If the officer or employee is too ill to travel unattended, the Director may also pay the travel expenses of an attendant;

(B) Establish a first-aid station and provide for the services of a nurse at a post at which, in the opinion of the Director, sufficient personnel is employed to warrant such a station: Provided, That, in the opinion of the Director, it is not feasible to utilize an existing facility;

(C) In the event of illness or injury requiring hospitalization of an officer or full time employee of the Agency incurred in the line of duty while such person is assigned abroad, pay for the cost of the treatment of such illness or injury at a suitable hospital or clinic;

(D) Provide for the periodic physical examination of officers and employees of the Agency and for the cost of administering inoculations or vaccinations to such officers or employees.


(6) Pay the costs of preparing and transporting the remains of an officer or employee of the Agency or a member of his family who may die while in travel status or abroad, to his home or official station, or to such other place as the Director may determine to be the appropriate place of interment, provided that in no case shall the expense payable be greater than the amount which would have been payable had the destination been the home or official station.

(7) Pay the costs of travel of new appointees and their dependents, and the transportation of their household goods and personal effects, from places of actual residence in foreign countries at time of appointment to places of employment and return to their actual residences at the time of appointment or a point not more distant: Provided, That such appointees agree in writing to remain with the United States Government for a period of not less than twelve months from the time of appointment.Violation of such agreement for personal convenience of an employee or because of separation for misconduct will bar such return payments and, if determined by the Director or his designee to be in the best interests of the United States, any money expended by the United States on account of such travel and transportation shall be considered as a debt due by the individual concerned to the United States.



(b) Allowances and benefits comparable to those paid members of Foreign Service; special requirements; persons detailed or assigned from other agencies; regulations(1) The Director may pay to officers and employees of the Agency, and to persons detailed or assigned to the Agency from other agencies of the Government or from the Armed Forces, allowances and benefits comparable to the allowances and benefits authorized to be paid to members of the Foreign Service under chapter 9 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.) or any other provision of law.

(2) The Director may pay allowances and benefits related to officially authorized travel, personnel and physical security activities, operational activities, and cover-related activities (whether or not such allowances and benefits are otherwise authorized under this section or any other provision of law) when payment of such allowances and benefits is necessary to meet the special requirements of work related to such activities. Payment of allowances and benefits under this paragraph shall be in accordance with regulations prescribed by the Director. Rates for allowances and benefits under this paragraph may not be set at rates in excess of those authorized by section 33 So in original. Probably should be “sections”. 5724 and 5724a of title 5 when reimbursement is provided for relocation attributable, in whole or in part, to relocation within the United States.

(3) Notwithstanding any other provision of this section or any other provision of law relating to the officially authorized travel of Government employees, the Director, in order to reflect Agency requirements not taken into account in the formulation of Government-wide travel procedures, may by regulation—(A) authorize the travel of officers and employees of the Agency, and of persons detailed or assigned to the Agency from other agencies of the Government or from the Armed Forces who are engaged in the performance of intelligence functions, and

(B) provide for payment for such travel, in classes of cases, as determined by the Director, in which such travel is important to the performance of intelligence functions.


(4) Members of the Armed Forces may not receive benefits under both this section and title 37 for the same purpose. The Director and Secretary of Defense shall prescribe joint regulations to carry out the preceding sentence.

(5) Regulations, other than regulations under paragraph (1), issued pursuant to this subsection shall be submitted to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate before such regulations take effect.


(June 20, 1949, ch. 227, § 4, formerly § 5, 63 Stat. 209; renumbered § 4, Pub. L. 85–507, § 21(b)(2), July 7, 1958, 72 Stat. 337; amended Pub. L. 86–707, title III, §§ 301(b), 323, title V, § 511(a)(3), (c)(2)–(5), Sept. 6, 1960, 74 Stat. 795, 798, 800, 801; Pub. L. 97–89, title V, § 501, Dec. 4, 1981, 95 Stat. 1152; Pub. L. 103–359, title IV, § 401, Oct. 14, 1994, 108 Stat. 3427; Pub. L. 108–177, title IV, § 401, Dec. 13, 2003, 117 Stat. 2631.)

Editorial Notes

References in TextThe Foreign Service Act of 1980, referred to in subsec. (b)(1), is Pub. L. 96–465, Oct. 17, 1980, 94 Stat. 2071. Chapter 9 of title I of the Act is classified generally to subchapter IX (§ 4081 et seq.) of chapter 52 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 3901 of Title 22 and Tables.

Codification
Section was formerly classified to section 403e of this title prior to editorial reclassification and renumbering as this section.
In subsec. (a)(3)(B), (C), “this subsection” substituted for “this section” as the probable intent of Congress in view of the designation of the existing provisions of this section as subsec. (a) and the addition of subsec. (b) by Pub. L. 97–89, title V, § 501, Dec. 4, 1981, 95 Stat. 1152.

Prior ProvisionsA prior section 4 of act June 20, 1949, was classified to former section 403d of this title prior to repeal by Pub. L. 85–507 and editorial reclassification and renumbering as section 3504 of this title.

Amendments2003—Subsec. (b)(5). Pub. L. 108–177 inserted “, other than regulations under paragraph (1),” after “Regulations”.
1994—Subsec. (a)(5)(A). Pub. L. 103–359, § 401(1)(A)–(D), struck out “, not the result of vicious habits, intemperance, or misconduct on his part,” after “the Agency” and substituted “the Director deems” for “he shall deem”, “section 5731 of title 5” for “section 10 of the Act of March 3, 1933 (47 Stat. 1516; 5 U.S.C. 73b)”, and “the recovery of such officer or employee” for “his recovery”.
Pub. L. 103–359, § 401(1)(E), which directed the substitution of “the return to the post of duty of such officer or employee” for “his return to his post”, was executed by making the substitution for “his return to his post of duty” to reflect the probable intent of Congress.
Subsec. (a)(5)(B). Pub. L. 103–359, § 401(2), substituted “the opinion of the Director” for “his opinion” in two places.
Subsec. (a)(5)(C). Pub. L. 103–359, § 401(3), struck out “, not the result of vicious habits, intemperance, or misconduct on his part,” after “the Agency”.
1981—Pub. L. 97–89 designated existing provisions as subsec. (a) and added subsec. (b).
1960—Pub. L. 86–707, § 323(a), substituted “duty stations outside the several States of the United States of America, excluding Alaska and Hawaii, but including the District of Columbia” for “permanent-duty stations outside the continental United States, its territories, and possessions” in opening provisions, and struck out subsec. (a) designation.
Par. (1)(A). Pub. L. 86–707, § 511(c)(2), substituted “pursuant to authorized home leave” for “pursuant to orders issued by the Director in accordance with the provisions of subsection (a)(3) of this section with regard to the granting of home leave”.
Par. (1)(D). Pub. L. 86–707, § 301(b), authorized payment of cost of packing and unpacking and transporting to and from a place of storage, extended authority to pay storage costs for an officer or employee assigned to a post to which he cannot take or at which he is unable to use his furniture and household personal effects by striking out provisions which restricted such payment only to cases where an emergency exists, empowered Director to pay storage costs when it is in the public interest or more economical to authorize storage, and limited weight or volume of effects stored or weight or volume of effects transported to not more than maximum limitations fixed by regulations, when not otherwise fixed by law.
Par. (1)(E). Pub. L. 86–707, § 301(b), authorized payment of cost of packing and unpacking and transporting to and from a place of storage, permitted payment from date of departure from officer’s or employee’s last post or from date of departure from place of residence in the case of a new officer or employee, empowered Director to pay storage costs in connection with separation of an officer or employee from the Agency, and limited weight or volume of effects stored or weight or volume of effects transported to not more than maximum limitations fixed by regulations, when not otherwise fixed by law.
Par. (3)(A). Pub. L. 86–707, § 511(c)(3), substituted “to any of the several States of the United States of America (including the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States) on leave of absence each officer or employee of the Agency who was a resident of the United States (as described above) at time of employment, upon completion of two years’ continuous service abroad, or as soon as possible thereafter” for “to the United States or its Territories and possessions on leave provided for in sections 30–30b of Title 5 [former Title 5, Executive Departments and Government Officers and Employees], or as such sections may hereafter be amended, every officer and employee of the agency who was a resident of the United States or its Territories and possessions at time of employment, upon completion of two years’ continuous service abroad, or as soon as possible thereafter: Provided, That such officer or employee has accrued to his credit at the time of such order, annual leave sufficient to carry him in a pay status while in the United States for at least a thirty-day period”.
Par. (3)(B). Pub. L. 86–707, § 511(c)(4), substituted “United States (as described in paragraph (3)(A) of this section) on leave, the service of any officer or employee shall be available for work or duties in the Agency or elsewhere as the Director may prescribe” for “continental United States on leave, the service of any officer or employee shall not be available for work or duties except in the agency or for training or for reorientation for work”.
Par. (3)(C). Pub. L. 86–707, § 511(c)(5), substituted “returns to the United States (as described in paragraph (3)(A) of this section)” for “returns to the United States or its Territories and possessions”, and “from the United States (as so described)” for “from the United States or its Territories and possessions”.
Par. (4). Pub. L. 86–707, § 323(b), limited transportation of motor vehicles to one for any officer or employee during any four-year period, and empowered Director to approve transportation of one additional motor vehicle for replacement either during the four-year period or after expiration of four years following date of transportation of a motor vehicle of any officer or employee who has remained in continuous service outside the several States, excluding Alaska and Hawaii, but including the District of Columbia, for such period.
Pub. L. 86–707, § 511(a)(3), repealed subsec. (b) which authorized Director to grant allowances in accordance with provisions of section 1131(1), (2) of Title 22, Foreign Relations and Intercourse. See pars. (1)(D) and (1)(E) of this section.

Statutory Notes and Related Subsidiaries
Effective Date of 1981 AmendmentAmendment by Pub. L. 97–89 effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as an Effective Date note under section 1621 of Title 10, Armed Forces.

Implementation of Compensation Reform PlanPub. L. 108–177, title IV, § 405(c), Dec. 13, 2003, 117 Stat. 2633, required the Director of Central Intelligence to submit to the congressional intelligence committees a report on the compensation of Central Intelligence Agency employees participating in the pilot project under section 402(b) of Pub. L. 107–306, formerly set out below.
Pub. L. 107–306, title IV, § 402, Nov. 27, 2002, 116 Stat. 2403, as amended by Pub. L. 108–177, title IV, § 405(a), Dec. 13, 2003, 117 Stat. 2632, delayed implementation of a compensation reform plan for Central Intelligence Agency employees, required the Director of Central Intelligence to conduct a pilot project to test the efficacy and fairness of the plan and to submit a report on the project to the congressional intelligence committees, and expressed the sense of Congress that the Director of the National Security Agency should delay implementation of a compensation reform plan for National Security Agency employees and that an employee performance evaluation mechanism should be phased in before implementation of any new compensation plan at either Agency.

Clarification of Terms Applied to Furniture, Household Goods, and Personal Effects in 1960 AmendmentPub. L. 86–707, title III, § 301(d), Sept. 6, 1960, 74 Stat. 796, provided that: “The term ‘furniture and household and personal effects’, as used in the amendments made by this part to the Foreign Service Act of 1946, as amended [amending section 1136 of Title 22, Foreign Relations and Intercourse], and the Central Intelligence Agency Act of 1949, as amended [amending this section], and the term ‘household goods and personal effects’, as used in the amendments made by this part to the Administrative Expenses Act of 1946, as amended [amending section 73b–1 of former Title 5, Executive Departments and Government Officers and Employees], mean such personal property of an employee and the dependents of such employee as the Secretary of State and the Director of Central Intelligence, as the case may be, with respect to the term ‘furniture and household and personal effects’, and the President, with respect to the term ‘household goods and personal effects’, shall by regulation authorize to be transported or stored under the amendments made by this part to such Acts (including, in emergencies, motor vehicles authorized to be shipped at Government expense). Such motor vehicle shall be excluded from the weight and volume limitations prescribed by the laws set forth in this part.”

[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]
Pub. L. 86–707, title III, § 301(d), Sept. 6, 1960, 74 Stat. 796, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 661, insofar as it is applicable to the Administrative Expenses Act of 1946, as amended.

Executive Documents

Executive Order No. 10100
Ex. Ord. No. 10100, Jan. 28, 1950, 15 F.R. 499, which provided for regulations governing the granting of allowances by the Director of the Central Intelligence Agency under this section, was revoked by section 5(a) of Ex. Ord. No. 10903, Jan. 9, 1961, 26 F.R. 217, set out under section 5921 of Title 5, Government Organization and Employees.



§ 3506. General authorities(a) In generalIn the performance of its functions, the Central Intelligence Agency is authorized to—(1) Transfer to and receive from other Government agencies such sums as may be approved by the Office of Management and Budget, for the performance of any of the functions or activities authorized under section 3036 of this title, and any other Government agency is authorized to transfer to or receive from the Agency such sums without regard to any provisions of law limiting or prohibiting transfers between appropriations. Sums transferred to the Agency in accordance with this paragraph may be expended for the purposes and under the authority of this chapter without regard to limitations of appropriations from which transferred;

(2) Exchange funds without regard to section 3651 of the Revised Statutes;

(3) Reimburse other Government agencies for services of personnel assigned to the Agency, and such other Government agencies are authorized, without regard to provisions of law to the contrary, so to assign or detail any officer or employee for duty with the Agency;

(4) Authorize personnel designated by the Director to carry firearms to the extent necessary for the performance of the Agency’s authorized functions, except that, within the United States, such authority shall be limited to the purposes of protection of classified materials and information, the training of Agency personnel and other authorized persons in the use of firearms, the protection of Agency installations and property, the protection of current and former Agency personnel and their immediate families, defectors and their immediate families, and other persons in the United States under Agency auspices, and the protection of the Director of National Intelligence and current and former personnel of the Office of the Director of National Intelligence and their immediate families as the Director of National Intelligence may designate;

(5) Make alterations, improvements, and repairs on premises rented by the Agency, and pay rent therefor;

(6) Determine and fix the minimum and maximum limits of age within which an original appointment may be made to an operational position within the Agency, notwithstanding the provision of any other law, in accordance with such criteria as the Director, in his discretion, may prescribe;

(7) Notwithstanding section 1341(a)(1) of title 31, enter into multiyear leases for up to 15 years; and

(8) Upon the approval of the Director, provide, during any fiscal year, with or without reimbursement, subsistence to any personnel assigned to an overseas location designated by the Agency as an austere location.


(b) Scope of authority for expenditure(1) The authority to enter into a multiyear lease under subsection (a)(7) shall be subject to appropriations provided in advance for—(A) the entire lease; or

(B) the first 12 months of the lease and the Government’s estimated termination liability.


(2) In the case of any such lease entered into under subparagraph (B) of paragraph (1)—(A) such lease shall include a clause that provides that the contract shall be terminated if budget authority (as defined by section 622(2) of title 2) is not provided specifically for that project in an appropriations Act in advance of an obligation of funds in respect thereto;

(B) notwithstanding section 1552 of title 31, amounts obligated for paying termination costs with respect to such lease shall remain available until the costs associated with termination of such lease are paid;

(C) funds available for termination liability shall remain available to satisfy rental obligations with respect to such lease in subsequent fiscal years in the event such lease is not terminated early, but only to the extent those funds are in excess of the amount of termination liability at the time of their use to satisfy such rental obligations; and

(D) funds appropriated for a fiscal year may be used to make payments on such lease, for a maximum of 12 months, beginning any time during such fiscal year.



(c) Transfers for acquisition of land(1) Sums appropriated or otherwise made available to the Agency for the acquisition of land that are transferred to another department or agency for that purpose shall remain available for 3 years.

(2) The Director shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives a report on the transfer of sums described in paragraph (1) each time that authority is exercised.


(June 20, 1949, ch. 227, § 5, formerly § 6, 63 Stat. 211; June 26, 1951, ch. 151, 65 Stat. 89; renumbered § 5, Pub. L. 85–507, § 21(b)(2), July 7, 1958, 72 Stat. 337; amended Pub. L. 88–448, title IV, § 402(a)(28), Aug. 19, 1964, 78 Stat. 494; Pub. L. 97–89, title V, § 502, Dec. 4, 1981, 95 Stat. 1153; Pub. L. 98–215, title IV, § 401, Dec. 9, 1983, 97 Stat. 1477; Pub. L. 103–178, title V, § 501(1), Dec. 3, 1993, 107 Stat. 2038; Pub. L. 105–107, title IV, § 401(a), Nov. 20, 1997, 111 Stat. 2257; Pub. L. 105–272, title IV, §§ 401, 403(a)(1), Oct. 20, 1998, 112 Stat. 2403, 2404; Pub. L. 106–567, title IV, § 405(a), (b), Dec. 27, 2000, 114 Stat. 2849; Pub. L. 107–306, title VIII, § 841(c), Nov. 27, 2002, 116 Stat. 2431; Pub. L. 108–177, title III, § 377(b)(1), Dec. 13, 2003, 117 Stat. 2630; Pub. L. 111–259, title IV, § 421, title VIII, § 802(1), Oct. 7, 2010, 124 Stat. 2727, 2746; Pub. L. 116–92, div. E, title LXIV, §§ 6401, 6411, Dec. 20, 2019, 133 Stat. 2195, 2196.)

Editorial Notes

References in TextSection 3651 of the Revised Statutes, referred to in subsec. (a)(2), was classified to section 543 of former Title 31, and was repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1084, the first section of which enacted Title 31, Money and Finance.

Codification
Section was formerly classified to section 403f of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Prior ProvisionsA prior section 5 of act June 20, 1949, was renumbered section 4 and is classified to section 3505 of this title.

Amendments2019—Subsec. (a)(1). Pub. L. 116–92, § 6411(1), substituted “section 3036 of this title,” for “section 3036 of this title.,”.
Subsec. (a)(4). Pub. L. 116–92, § 6401, substituted “current and former personnel of the Office of the Director of National Intelligence and their immediate families as the Director of National Intelligence may designate;” for “such personnel of the Office of the Director of National Intelligence as the Director of National Intelligence may designate;”.
Subsec. (a)(8). Pub. L. 116–92, § 6411(2)–(4), added par. (8).
2010—Subsec. (a)(1). Pub. L. 111–259, § 802(1), substituted “authorized under section 403–4a of this title.” for “authorized under paragraphs (2) and (3) of section 403(a) of this title, subsections (c)(7) and (d) of section 403–3 of this title, subsections (a) and (g) of section 403–4 of this title, and section 405 of this title”.
Subsec. (a)(4). Pub. L. 111–259, § 421, substituted “the protection of current” for “and the protection of current” and inserted “, and the protection of the Director of National Intelligence and such personnel of the Office of the Director of National Intelligence as the Director of National Intelligence may designate” before the semicolon.
2003—Subsec. (a)(1). Pub. L. 108–177 substituted “(c)(7)” for “(c)(6)”.
2002—Subsec. (c)(2). Pub. L. 107–306 substituted “a report on the transfer of sums described in paragraph (1) each time that authority is exercised.” for “an annual report on the transfers of sums described in paragraph (1).”
2000—Pub. L. 106–567 added subsec. (a) and (b) headings and subsec. (c).
1998—Subsec. (a)(1). Pub. L. 105–272, § 403(a)(1), substituted “paragraphs (2) and (3) of section 403(a)” for “subparagraphs (B) and (C) of section 403(a)(2)” and “(c)(6)” for “(c)(5)” and made technical amendments to references in original act which appear in text as references to sections 403, 403–3, 403–4 of this title.
Subsec. (a)(4). Pub. L. 105–272, § 401, substituted “and the protection of current and former Agency personnel and their immediate families, defectors and their immediate families,” for “and the protection of Agency personnel and of defectors, their families,”.
1997—Pub. L. 105–107 designated existing provisions as subsec. (a), redesignated former subsecs. (a) to (f) as pars. (1) to (6), respectively, of subsec. (a), in par. (5) substituted semicolon for “without regard to limitations on expenditures contained in the Act of June 30, 1932, as amended: Provided, That in each case the Director shall certify that exception from such limitations is necessary to the successful performance of the Agency’s functions or to the security of its activities; and”, and added par. (7) and subsec. (b).
1993—Subsec. (a). Pub. L. 103–178 substituted “Office of Management and Budget” for “Bureau of the Budget” and “subparagraphs (B) and (C) of section 403(a)(2) of this title, subsections (c)(5) and (d) of section 403–3 of this title, subsections (a) and (g) of section 403–4 of this title, and section 405 of this title” for “sections 403 and 405 of this title”.
1983—Subsec. (f). Pub. L. 98–215 added subsec. (f).
1981—Subsec. (d). Pub. L. 97–89 substituted “Authorize personnel designated by the Director to carry firearms to the extent necessary for the performance of the Agency’s authorized functions, except that, within the United States, such authority shall be limited to the purposes of protection of classified materials and information, the training of Agency personnel and other authorized persons in the use of firearms, the protection of Agency installations and property, and the protection of Agency personnel and of defectors, their families, and other persons in the United States under Agency auspices; and” for “Authorize couriers and guards designated by the Director to carry firearms when engaged in transportation of confidential documents and materials affecting the national defense and security;”.
1964—Subsec. (f). Pub. L. 88–448 repealed subsec. (f) which authorized employment of not more than fifteen retired officers who must elect between civilian salary and retired pay. See section 3101 et seq. of Title 5, Government Organization and Employees.
1951—Subsec. (f). Act June 26, 1951, added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–567, title IV, § 405(c), Dec. 27, 2000, 114 Stat. 2849, provided that: “Subsection (c) of section 5 of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3506(c)], as added by subsection (a) of this section, shall apply with respect to amounts appropriated or otherwise made available for the Central Intelligence Agency for fiscal years after fiscal year 2000.”


Effective Date of 1997 AmendmentPub. L. 105–107, title IV, § 401(b), Nov. 20, 1997, 111 Stat. 2257, provided that: “The amendments made by subsection (a) [amending this section] apply to multiyear leases entered into under section 5 of the Central Intelligence Agency Act of 1949 [this section], as so amended, on or after October 1, 1997.”


Effective Date of 1981 AmendmentAmendment by Pub. L. 97–89 effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as an Effective Date note under section 1621 of Title 10, Armed Forces.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–448 effective on first day of first month which begins later than the ninetieth day following Aug. 19, 1964, see section 403 of Pub. L. 88–448, title IV, Aug. 19, 1964, 78 Stat. 496.

Restriction on Transfer of Funds Available to Central Intelligence Agency for Drug Interdiction and Counter-Drug ActivitiesPub. L. 116–260, div. C, title VIII, § 8047(b), Dec. 27, 2020, 134 Stat. 1316, provided that: “None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.”

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 116–93, div. A, title VIII, § 8047(b), Dec. 20, 2019, 133 Stat. 2348.
Pub. L. 115–245, div. A, title VIII, § 8045(b), Sept. 28, 2018, 132 Stat. 3012.
Pub. L. 115–141, div. C, title VIII, § 8045(b), Mar. 23, 2018, 132 Stat. 475.
Pub. L. 115–31, div. C, title VIII, § 8047(b), May 5, 2017, 131 Stat. 259.
Pub. L. 114–113, div. C, title VIII, § 8046(b), Dec. 18, 2015, 129 Stat. 2362.
Pub. L. 113–235, div. C, title VIII, § 8045(b), Dec. 16, 2014, 128 Stat. 2264.
Pub. L. 113–76, div. C, title VIII, § 8045(b), Jan. 17, 2014, 128 Stat. 115.
Pub. L. 113–6, div. C, title VIII, § 8045(b), Mar. 26, 2013, 127 Stat. 308.
Pub. L. 112–74, div. A, title VIII, § 8045(b), Dec. 23, 2011, 125 Stat. 817.
Pub. L. 112–10, div. A, title VIII, § 8045(b), Apr. 15, 2011, 125 Stat. 67.
Pub. L. 111–118, div. A, title VIII, § 8047(b), Dec. 19, 2009, 123 Stat. 3439.
Pub. L. 110–329, div. C, title VIII, § 8047(b), Sept. 30, 2008, 122 Stat. 3632.
Pub. L. 110–116, div. A, title VIII, § 8048(b), Nov. 13, 2007, 121 Stat. 1325.
Pub. L. 109–289, div. A, title VIII, § 8045(b), Sept. 29, 2006, 120 Stat. 1283.
Pub. L. 109–148, div. A, title VIII, § 8052(b), Dec. 30, 2005, 119 Stat. 2710.
Pub. L. 108–287, title VIII, § 8057(b), Aug. 5, 2004, 118 Stat. 983.
Pub. L. 108–87, title VIII, § 8057(b), Sept. 30, 2003, 117 Stat. 1085.
Pub. L. 107–248, title VIII, § 8058(b), Oct. 23, 2002, 116 Stat. 1550.
Pub. L. 107–117, div. A, title VIII, § 8063(b), Jan. 10, 2002, 115 Stat. 2261.
Pub. L. 106–259, title VIII, § 8062(b), Aug. 9, 2000, 114 Stat. 688.
Pub. L. 106–79, title VIII, § 8065(b), Oct. 25, 1999, 113 Stat. 1244.
Pub. L. 105–262, title VIII, § 8065(b), Oct. 17, 1998, 112 Stat. 2312.
Pub. L. 105–56, title VIII, § 8071(b), Oct. 8, 1997, 111 Stat. 1235.
Pub. L. 104–208, div. A, title I, § 101(b) [title VIII, § 8080(b)], Sept. 30, 1996, 110 Stat. 3009–71, 3009–104.
Pub. L. 104–61, title VIII, § 8096(b), Dec. 1, 1995, 109 Stat. 671.
Pub. L. 103–335, title VIII, § 8154(b), Sept. 30, 1994, 108 Stat. 2658.



§ 3506a. Transformation of Central Intelligence Agency
The Director of the Central Intelligence Agency shall, in accordance with standards developed by the Director in consultation with the Director of National Intelligence—(1) enhance the analytic, human intelligence, and other capabilities of the Central Intelligence Agency;

(2) develop and maintain an effective language program within the Agency;

(3) emphasize the hiring of personnel of diverse backgrounds for purposes of improving the capabilities of the Agency;

(4) establish and maintain effective relationships between human intelligence and signals intelligence within the Agency at the operational level; and

(5) achieve a more effective balance within the Agency with respect to unilateral operations and liaison operations.

(Pub. L. 108–458, title I, § 1011(c), Dec. 17, 2004, 118 Stat. 3661.)

Editorial Notes
Codification
Section was formerly classified to section 403–4b of this title prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Intelligence Reform and Terrorism Prevention Act of 2004, and also as part of the National Security Intelligence Reform Act of 2004, and not as part of the Central Intelligence Agency Act of 1949 which comprises this chapter.

Statutory Notes and Related Subsidiaries
Effective DateFor Determination by President that section take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Section effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Sense of CongressPub. L. 108–458, title I, § 1011(b), Dec. 17, 2004, 118 Stat. 3661, provided that: 
“It is the sense of Congress that—
“(1) the human intelligence officers of the intelligence community have performed admirably and honorably in the face of great personal dangers;

“(2) during an extended period of unprecedented investment and improvements in technical collection means, the human intelligence capabilities of the United States have not received the necessary and commensurate priorities;

“(3) human intelligence is becoming an increasingly important capability to provide information on the asymmetric threats to the national security of the United States;

“(4) the continued development and improvement of a robust and empowered and flexible human intelligence work force is critical to identifying, understanding, and countering the plans and intentions of the adversaries of the United States; and

“(5) an increased emphasis on, and resources applied to, enhancing the depth and breadth of human intelligence capabilities of the United States intelligence community must be among the top priorities of the Director of National Intelligence.”






§ 3507. Protection of nature of Agency’s functions
In the interests of the security of the foreign intelligence activities of the United States and in order further to implement section 3024(i) of this title that the Director of National Intelligence shall be responsible for protecting intelligence sources and methods from unauthorized disclosure, the Agency shall be exempted from the provisions of sections 1 and 2 of the Act of August 28, 1935 (49 Stat. 956, 957; 5 U.S.C. 654), and the provisions of any other law which require the publication or disclosure of the organization, functions, names, official titles, salaries, or numbers of personnel employed by the Agency: Provided, That in furtherance of this section, the Director of the Office of Management and Budget shall make no reports to the Congress in connection with the Agency under section 607 of the Act of June 30, 1945, as amended (5 U.S.C. 947(b)).
(June 20, 1949, ch. 227, § 6, formerly § 7, 63 Stat. 211; renumbered § 6, Pub. L. 85–507, § 21(b)(2), July 7, 1958, 72 Stat. 337; amended Pub. L. 103–178, title V, § 501(2), Dec. 3, 1993, 107 Stat. 2038; Pub. L. 105–272, title IV, § 403(a)(2), Oct. 20, 1998, 112 Stat. 2404; Pub. L. 108–177, title III, § 377(b)(2), Dec. 13, 2003, 117 Stat. 2630; Pub. L. 108–458, title I, §§ 1071(b)(1)(A), 1072(b), Dec. 17, 2004, 118 Stat. 3690, 3692; Pub. L. 111–259, title VIII, § 806(a)(3), Oct. 7, 2010, 124 Stat. 2748.)

Editorial Notes

References in TextAct of August 28, 1935, referred to in text, which provided for the yearly publication of the Official Register of the United States, was repealed by Pub. L. 86–626, title I, § 101, July 12, 1960, 74 Stat. 427.
Section 607 of the Act of June 30, 1945, as amended, referred to in text, was repealed by act Sept. 12, 1950, ch. 946, title III, § 301(85), 64 Stat. 843.

Codification
Section was formerly classified to section 403g of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Prior ProvisionsA prior section 6 of act June 20, 1949, was renumbered section 5 and is classified to section 3506 of this title.

Amendments2010—Pub. L. 111–259 made technical amendment to directory language of Pub. L. 108–458, § 1072(b). See 2004 Amendment note below.
2004—Pub. L. 108–458, § 1072(b), as amended by Pub. L. 111–259, substituted “section 403–1(i)” for “section 403–3(c)(7)”.
Pub. L. 108–458, § 1071(b)(1)(A), substituted “Director of National Intelligence” for “Director of Central Intelligence”.
2003—Pub. L. 108–177 substituted “section 403–3(c)(7) of this title” for “section 403–3(c)(6) of this title”.
1998—Pub. L. 105–272 substituted “403–3(c)(6)” for “403–3(c)(5)”.
1993—Pub. L. 103–178 substituted “section 403–3(c)(5) of this title” for “the proviso of section 403(d)(3) of this title” and “Office of Management and Budget” for “Bureau of the Budget”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.



§ 3508. Admission of essential aliens; limitation on number
Whenever the Director, the Attorney General, and the Commissioner of Immigration and Naturalization shall determine that the admission of a particular alien into the United States for permanent residence is in the interest of national security or essential to the furtherance of the national intelligence mission, such alien and his immediate family shall be admitted to the United States for permanent residence without regard to their inadmissibility under the immigration or any other laws and regulations, or to the failure to comply with such laws and regulations pertaining to admissibility: Provided, That the number of aliens and members of their immediate families admitted to the United States under the authority of this section shall in no case exceed one hundred persons in any one fiscal year.
(June 20, 1949, ch. 227, § 7, formerly § 8, 63 Stat. 212; renumbered § 7, Pub. L. 85–507, § 21(b)(2), July 7, 1958, 72 Stat. 337; Pub. L. 104–208, div. C, title III, § 308(f)(6), Sept. 30, 1996, 110 Stat. 3009–622.)

Editorial Notes
Codification
Section was formerly classified to section 403h of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 7 of act June 20, 1949, was renumbered section 6 and is classified to section 3507 of this title.

Amendments1996—Pub. L. 104–208 substituted “that the admission” for “that the entry”, “shall be admitted to” for “shall be given entry into”, and “families admitted to” for “families entering”.

Statutory Notes and Related Subsidiaries

Change of Name
Ex. Ord. No. 6166, § 14, June 10, 1933, set out as a note under section 901 of Title 5, Government Organization and Employees, consolidated Bureaus of Immigration and Naturalization of Department of Labor to form an Immigration and Naturalization Service in Department of Labor, to be administered by a Commissioner of Immigration and Naturalization, which was then transferred from Department of Labor to Department of Justice by Reorg. Plan No. V of 1940, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238, set out in the Appendix to Title 5. Accordingly, “Commissioner of Immigration and Naturalization” was substituted for “Commissioner of Immigration”.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–208 effective, with certain transitional provisions, on the first day of the first month beginning more than 180 days after Sept. 30, 1996, see section 309 of Pub. L. 104–208, set out as a note under section 1101 of Title 8, Aliens and Nationality.


Transfer of Functions
Functions of all other officers of Department of Justice and functions of all agencies and employees of such Department, with a few exceptions, were transferred to Attorney General, with power vested in the Attorney General to authorize their performance or performance of any of the Attorney General’s functions by any of such officers, agencies, and employees, by Reorg. Plan No. 2 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3173, 64 Stat. 1261, formerly set out in the Appendix to Title 5, Government Organization and Employees, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 662. See sections 509 and 510 of Title 28, Judiciary and Judicial Procedure.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.



§ 3509. Repealed. Sept. 1, 1954, ch. 1208, title VI, § 601(b), 68 Stat. 1115

Section, acts June 20, 1949, ch. 227, § 9, 63 Stat. 212; Aug. 16, 1950, ch. 719, 64 Stat. 450, related to establishment of positions in the professional and scientific field.

Editorial Notes
Codification
Section was formerly classified to section 403i of this title and repealed prior to editorial reclassification and renumbering as this section.



§ 3510. Appropriations(a) Notwithstanding any other provisions of law, sums made available to the Agency by appropriation or otherwise may be expended for purposes necessary to carry out its functions, including—(1) personal services, including personal services without regard to limitations on types of persons to be employed, and rent at the seat of government and elsewhere; health-service program as authorized by law (5 U.S.C. 7901); payment of death benefits in cases in which the circumstances of the death of an employee of the Agency, a detailee of the Agency or other employee of another department or agency of the Federal Government assigned to the Agency, or an individual affiliated with the Agency (as determined by the Director), is not covered by section 3511 of this title, other similar provisions of Federal law, or any regulation issued by the Director providing death benefits, but that the Director determines such payment appropriate; rental of news-reporting services; purchase or rental and operation of photographic, reproduction, cryptographic, duplication, and printing machines, equipment, and devices, and radio-receiving and radio-sending equipment and devices, including telegraph and teletype equipment; purchase, maintenance, operation, repair, and hire of passenger motor vehicles, and aircraft, and vessels of all kinds; subject to policies established by the Director, transportation of officers and employees of the Agency in Government-owned automotive equipment between their domiciles and places of employment, where such personnel are engaged in work which makes such transportation necessary, and transportation in such equipment, to and from school, of children of Agency personnel who have quarters for themselves and their families at isolated stations outside the continental United States where adequate public or private transportation is not available; printing and binding; purchase, maintenance, and cleaning of firearms, including purchase, storage, and maintenance of ammunition; subject to policies established by the Director, expenses of travel in connection with, and expenses incident to attendance at meetings of professional, technical, scientific, and other similar organizations when such attendance would be a benefit in the conduct of the work of the Agency; association and library dues; payment of premiums or costs of surety bonds for officers or employees without regard to the provisions of section 14 11 See References in Text note below. of title 6; payment of claims pursuant to title 28; acquisition of necessary land and the clearing of such land; construction of buildings and facilities without regard to 36 Stat. 699; 40 U.S.C. 259, 267; 1 repair, rental, operation, and maintenance of buildings, utilities, facilities, and appurtenances; and

(2) supplies, equipment, and personnel and contractual services otherwise authorized by law and regulations, when approved by the Director.


(b) The sums made available to the Agency may be expended without regard to the provisions of law and regulations relating to the expenditure of Government funds; and for objects of a confidential, extraordinary, or emergency nature, such expenditures to be accounted for solely on the certificate of the Director and every such certificate shall be deemed a sufficient voucher for the amount therein certified.

(June 20, 1949, ch. 227, § 8, formerly § 10, 63 Stat. 212; renumbered § 8, Pub. L. 85–507, § 21(b)(2), July 7, 1958, 72 Stat. 337; amended Pub. L. 116–92, div. E, title LIII, § 5341, Dec. 20, 2019, 133 Stat. 2142.)

Editorial Notes

References in TextSection 14 of title 6, referred to in subsec. (a)(1), was repealed by Pub. L. 93–310, title II, § 203(1), June 6, 1972, 86 Stat. 202.
The reference to 36 Stat. 699; 40 U.S.C. 259, 267, in subsec. (a)(1), was probably meant to be a reference to section 3734 of the Revised Statutes. Section 33 of act June 25, 1910, ch. 383, which appears at 36 Stat. 699, amended generally section 3734 of the Revised Statutes which was classified to sections 259 and 267 of former Title 40, Public Buildings, Property, and Works. Section 3734 of the Revised Statutes was subsequently repealed by Pub. L. 86–249, § 17(12), Sept. 9, 1959, 73 Stat. 485.

Codification
Section was formerly classified to section 403j of this title prior to editorial reclassification and renumbering as this section.
In subsec. (a)(1), “(5 U.S.C. 7901)” substituted for “(5 U.S.C. 150)” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 8 of act June 20, 1949, was renumbered section 7 and is classified to section 3508 of this title.

Amendments2019—Subsec. (a)(1). Pub. L. 116–92 inserted “payment of death benefits in cases in which the circumstances of the death of an employee of the Agency, a detailee of the Agency or other employee of another department or agency of the Federal Government assigned to the Agency, or an individual affiliated with the Agency (as determined by the Director), is not covered by section 3511 of this title, other similar provisions of Federal law, or any regulation issued by the Director providing death benefits, but that the Director determines such payment appropriate;” before “rental of”.



§ 3510a. Availability of appropriations for construction projects
During the current fiscal year and thereafter, funds appropriated for construction projects of the Central Intelligence Agency, which are transferred to another Agency for execution, shall remain available until expended.
(Pub. L. 103–139, title VIII, § 8104, Nov. 11, 1993, 107 Stat. 1463.)

Editorial Notes
Codification
Section was formerly classified as a note under section 403j of this title prior to editorial reclassification as this section.
Section was enacted as part of the Department of Defense Appropriations Act, 1994, and not as part of the Central Intelligence Agency Act of 1949 which comprises this chapter.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 102–396, title IX, § 9030, Oct. 6, 1992, 106 Stat. 1907.
Pub. L. 102–172, title VIII, § 8030, Nov. 26, 1991, 105 Stat. 1177.
Pub. L. 101–511, title VIII, § 8031, Nov. 5, 1990, 104 Stat. 1881.
Pub. L. 101–165, title IX, § 9042, Nov. 21, 1989, 103 Stat. 1137.
Pub. L. 100–463, title VIII, § 8074, Oct. 1, 1988, 102 Stat. 2270–29.
Pub. L. 100–202, § 101(b) [title VIII, § 8095], Dec. 22, 1987, 101 Stat. 1329–43, 1329–79.
Pub. L. 99–500, § 101(c) [title IX, § 9130], Oct. 18, 1986, 100 Stat. 1783–82, 1783–128; Pub. L. 99–591, § 101(c) [title IX, § 9130], Oct. 30, 1986, 100 Stat. 3341–82, 3341–128.



§ 3510b. Acquisition of critical skills
Pursuant to the authority granted in section 3510 of this title, the Director of Central Intelligence shall establish an undergraduate training program with respect to civilian employees of the Central Intelligence Agency similar in purpose, conditions, content, and administration to the program which the Secretary of Defense is authorized to establish under section 3614 of this title for civilian employees of the National Security Agency.
(Pub. L. 99–569, title V, § 506, Oct. 27, 1986, 100 Stat. 3202.)

Editorial Notes
Codification
Section was formerly classified as a note under section 403j of this title prior to editorial reclassification as this section.
Section was enacted as part of the Intelligence Authorization Act for Fiscal Year 1987, and not as part of the Central Intelligence Agency Act of 1949 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence, and reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency, see section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.



§ 3511. Benefits available in event of the death of personnel(a) AuthorityThe Director may pay death benefits substantially similar to those authorized for members of the Foreign Service pursuant to the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.) or any other provision of law. The Director may adjust the eligibility for death benefits as necessary to meet the unique requirements of the mission of the Agency.


(b) RegulationsRegulations issued pursuant to this section shall be submitted to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives before such regulations take effect.


(June 20, 1949, ch. 227, § 11, as added Pub. L. 96–450, title IV, § 403(a), Oct. 14, 1980, 94 Stat. 1978; amended Pub. L. 115–31, div. N, title IV, § 411, May 5, 2017, 131 Stat. 820.)

Editorial Notes

References in TextThe Foreign Service Act of 1980, referred to in subsec. (a), is Pub. L. 96–465, Oct. 17, 1980, 94 Stat. 2071, which is classified principally to chapter 52 (§ 3901 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 3901 of Title 22 and Tables.

Codification
Section was formerly classified to section 403k of this title prior to editorial reclassification and renumbering as this section.

Amendments2017—Pub. L. 115–31 amended section generally. Prior to amendment, section related to Director’s authority to pay death gratuities.



§ 3512. Gifts, devises, and bequests(a) Use for operational purposes prohibited(1) Subject to the provisions of this section, the Director may accept, hold, administer, and use gifts of money, securities, or other property whenever the Director determines it would be in the interest of the United States to do so.

(2) Any gift accepted by the Director as a gift to the Agency under this subsection (and any income produced by any such gift)—(A) may be used only for—” 11 So in original. The quotation marks probably should not appear.(i) artistic display;

(ii) purposes relating to the general welfare, education, or recreation of employees or dependents of employees of the Agency or for similar purposes; or

(iii) purposes relating to the welfare, education, or recreation of an individual described in paragraph (3); and


(B) under no circumstances may such a gift (or any income produced by any such gift) be used for operational purposes.


(3) An individual described in this paragraph is an individual who—(A) is an employee or a former employee of the Agency who suffered injury or illness while employed by the Agency that—(i) resulted from hostile or terrorist activities;

(ii) occurred in connection with an intelligence activity having a significant element of risk; or

(iii) occurred under other circumstances determined by the Director to be analogous to the circumstances described in clause (i) or (ii);


(B) is a family member of such an employee or former employee; or

(C) is a surviving family member of an employee of the Agency who died in circumstances described in clause (i), (ii), or (iii) of subparagraph (A).


(4) The Director may not accept any gift under this section that is expressly conditioned upon any expenditure not to be met from the gift itself or from income produced by the gift unless such expenditure has been authorized by law.

(5) The Director may, in the Director’s discretion, determine that an individual described in subparagraph (A) or (B) of paragraph (3) may accept a gift for the purposes described in paragraph (2)(A)(iii).


(b) Sale, exchange and investment of giftsUnless otherwise restricted by the terms of the gift, the Director may sell or exchange, or invest or reinvest, any property which is accepted under subsection (a), but any such investment may only be in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.


(c) Deposit of gifts into special fundThere is hereby created on the books of the Treasury of the United States a fund into which gifts of money, securities, and other intangible property accepted under the authority of subsection (a), and the earnings and proceeds thereof, shall be deposited. The assets of such fund shall be disbursed upon the order of the Director for the purposes specified in subsection (a) or (b).


(d) Taxation of giftsFor purposes of Federal income, estate, and gift taxes, gifts accepted by the Director under subsection (a) shall be considered to be to or for the use of the United States.


(e) “Gift” definedFor the purposes of this section, the term “gift” includes a bequest or devise.


(f) Fundraising(1) The Director may engage in fundraising in an official capacity for the benefit of nonprofit organizations that provide support to surviving family members of deceased Agency employees or that otherwise provide support for the welfare, education, or recreation of Agency employees, former Agency employees, or their family members.

(2) In this subsection, the term “fundraising” means the raising of funds through the active participation in the promotion, production, or presentation of an event designed to raise funds and does not include the direct solicitation of money by any other means.

(3) Not later than the date that is 7 days after the date the Director engages in fundraising authorized by this subsection or at the time the decision is made to participate in such fundraising, the Director shall notify the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives of the fundraising.


(g) RegulationsThe Director, in consultation with the Director of the Office of Government Ethics, shall issue regulations to carry out the authority provided in this section. Such regulations shall ensure that such authority is exercised consistent with all relevant ethical constraints and principles, including—(1) the avoidance of any prohibited conflict of interest or appearance of impropriety; and

(2) a prohibition against the acceptance of a gift from a foreign government or an agent of a foreign government.


(June 20, 1949, ch. 227, § 12, as added Pub. L. 96–450, title IV, § 404, Oct. 14, 1980, 94 Stat. 1979; amended Pub. L. 112–87, title IV, § 411, Jan. 3, 2012, 125 Stat. 1889; Pub. L. 113–126, title IV, § 421, July 7, 2014, 128 Stat. 1410; Pub. L. 115–31, div. N, title III, § 303(b), May 5, 2017, 131 Stat. 810.)

Editorial Notes
Codification
Section was formerly classified to section 403l of this title prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (f)(3). Pub. L. 115–31 added par. (3).
2014—Pub. L. 113–126, § 421(1), substituted “Gifts, devises, and bequests” for “Authority to accept gifts, devises, and bequests” in section catchline.
Subsec. (a)(2). Pub. L. 113–126, § 421(2), in introductory provisions, inserted “by the Director as a gift to the Agency” after “accepted” and substituted “this subsection” for “this section”.
Subsecs. (b), (c). Pub. L. 113–126, § 421(3), (4), substituted “subsection (a),” for “this section,”.
Subsec. (d). Pub. L. 113–126, § 421(5), substituted “subsection (a)” for “this section”.
Subsecs. (f), (g). Pub. L. 113–126, § 421(6), (7), added subsec. (f) and redesignated former subsec. (f) as (g).
2012—Subsec. (a). Pub. L. 112–87, § 411(1), designated existing provisions as par. (1), struck out “Any gift accepted under this section (and any income produced by any such gift) may be used only for artistic display or for purposes relating to the general welfare, education, or recreation of employees or dependents of employees of the Agency or for similar purposes, and under no circumstances may such a gift (or any income produced by any such gift) be used for operational purposes. The Director may not accept any gift under this section which is expressly conditioned upon any expenditure not to be met from the gift itself or from income produced by the gift unless such expenditure has been authorized by law.” at end, and added pars. (2) to (5).
Subsec. (f). Pub. L. 112–87, § 411(2), added subsec. (f).



§ 3513. Misuse of Agency name, initials, or seal(a) Prohibited actsNo person may, except with the written permission of the Director, knowingly use the words “Central Intelligence Agency”, the initials “CIA”, the seal of the Central Intelligence Agency, or any colorable imitation of such words, initials, or seal in connection with any merchandise, impersonation, solicitation, or commercial activity in a manner reasonably calculated to convey the impression that such use is approved, endorsed, or authorized by the Central Intelligence Agency.


(b) InjunctionWhenever it appears to the Attorney General that any person is engaged or is about to engage in an act or practice which constitutes or will constitute conduct prohibited by subsection (a), the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice. Such court shall proceed as soon as practicable to the hearing and determination of such action and may, at any time before final determination, enter such restraining orders or prohibitions, or take such other action as is warranted, to prevent injury to the United States or to any person or class of persons for whose protection the action is brought.


(June 20, 1949, ch. 227, § 13, as added Pub. L. 97–89, title V, § 503, Dec. 4, 1981, 95 Stat. 1153.)

Editorial Notes
Codification
Section was formerly classified to section 403m of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as a note under section 1621 of Title 10, Armed Forces.



§ 3514. Retirement equity for spouses of certain employees(a) Manner and extent of applicabilityThe provisions of sections 2002, 2031(b)(1)–(3), 2031(f), 2031(g), 2031(i)(2), 2031(j), 2031(m), 2032, 2033, 2034, 2035, 2052(b), 2071(b), 2071(d), and 2094(b) of this title establishing certain requirements, limitations, rights, entitlements, and benefits relating to retirement annuities, survivor benefits, and lump-sum payments for a spouse or former spouse of an Agency employee who is a participant in the Central Intelligence Agency Retirement and Disability System shall apply in the same manner and to the same extent in the case of an Agency employee who is a participant in the Civil Service Retirement and Disability System.


(b) RegulationsThe Director of the Office of Personnel Management, in consultation with the Director of the Central Intelligence Agency, shall prescribe such regulations as may be necessary to implement the provisions of this section.


(June 20, 1949, ch. 227, § 14, as added Pub. L. 97–269, title VI, § 612, Sept. 27, 1982, 96 Stat. 1154; amended Pub. L. 99–569, title III, § 302(b), Oct. 27, 1986, 100 Stat. 3194; Pub. L. 100–178, title IV, §§ 401(b), 402(b)(3), Dec. 2, 1987, 101 Stat. 1013, 1014; Pub. L. 102–496, title VIII, § 803(a)(1), Oct. 24, 1992, 106 Stat. 3251; Pub. L. 108–458, title I, § 1071(b)(3)(A), Dec. 17, 2004, 118 Stat. 3690; Pub. L. 116–92, div. E, title LXII, § 6202(a)(2)(B), Dec. 20, 2019, 133 Stat. 2185.)

Editorial Notes
Codification
Section was formerly classified to section 403n of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments2019—Subsec. (a). Pub. L. 116–92 substituted “2031(i)(2), 2031(j), 2031(m),” for “2031(h)(2), 2031(i), 2031(l),”.
2004—Subsec. (b). Pub. L. 108–458 substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence”.
1992—Subsec. (a). Pub. L. 102–496 substituted references to sections 2002, 2031 to 2035, 2052, 2071, and 2094 of this title for references in original to sections 204, 221 to 225, 232, 234 and 263 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees which were formerly set out in a note under section 403 of this title.
1987—Subsec. (a). Pub. L. 100–178, § 402(b)(3), inserted “232(b),” before “234(c), 234(d),”.
Pub. L. 100–178, § 401(b), inserted “225,” after “223, 224,”.
1986—Subsec. (a). Pub. L. 99–569 inserted “224,” after “223,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–496 effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as an Effective Date note under section 2001 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–178 effective Nov. 15, 1982, but not to be construed to require forfeiture by any individual of benefits received before Dec. 2, 1987, nor to require reduction in level of benefits received by any individual who was receiving benefits under section 232 of Pub. L. 88–643 before Dec. 2, 1987, see section 402(c)–(e) of Pub. L. 100–178, set out as an Effective Date of Amendments to Pub. L. 88–643 Prior to Enactment of Pub. L. 102–496 note under section 2001 of this title.

Effective Date of 1986 AmendmentPub. L. 99–569, title III, § 302(d), Oct. 27, 1986, 100 Stat. 3194, provided that: “The amendments made by this section [amending this section and provisions formerly set out as a note under section 403 of this title] shall take effect on October 1, 1986.”


Effective DateSection effective Nov. 15, 1982, see section 613 of Pub. L. 97–269 set out as an Effective Date of Amendments to Pub. L. 88–643 Prior to Enactment of Pub. L. 102–496 note under section 2001 of this title.



§ 3515. Security personnel at Agency installations(a) Special policemen: functions and powers; regulations: promulgation and enforcement(1) The Director may authorize Agency personnel within the United States to perform the same functions as officers and agents of the Department of Homeland Security, as provided in section 1315(b)(2) of title 40, with the powers set forth in that section, except that such personnel shall perform such functions and exercise such powers—(A) within the Agency Headquarters Compound and the property controlled and occupied by the Federal Highway Administration located immediately adjacent to such Compound;

(B) in the streets, sidewalks, and the open areas within the zone beginning at the outside boundary of such Compound and property and extending outward 500 yards;

(C) within any other Agency installation and protected property; and

(D) in the streets, sidewalks, and open areas within the zone beginning at the outside boundary of any installation or property referred to in subparagraph (C) and extending outward 500 yards.


(2) The performance of functions and exercise of powers under subparagraph (B) or (D) of paragraph (1) shall be limited to those circumstances where such personnel can identify specific and articulable facts giving such personnel reason to believe that the performance of such functions and exercise of such powers is reasonable to protect against physical damage or injury, or threats of physical damage or injury, to Agency installations, property, or employees.

(3) Nothing in this subsection shall be construed to preclude, or limit in any way, the authority of any Federal, State, or local law enforcement agency, or any other Federal police or Federal protective service.

(4) The rules and regulations enforced by such personnel shall be the rules and regulations prescribed by the Director and shall only be applicable to the areas referred to in subparagraph (A) or (C) of paragraph (1).


(b) Penalties for violations of regulationsThe Director is authorized to establish penalties for violations of the rules or regulations promulgated by the Director under subsection (a) of this section. Such penalties shall not exceed those specified in section 1315(c)(2) of title 40.


(c) IdentificationAgency personnel designated by the Director under subsection (a) of this section shall be clearly identifiable as United States Government security personnel while engaged in the performance of the functions to which subsection (a) of this section refers.


(d) Protection of certain CIA personnel from tort liability(1) Notwithstanding any other provision of law, any Agency personnel designated by the Director under subsection (a), or designated by the Director under section 3506(a)(4) of this title to carry firearms for the protection of current or former Agency personnel and their immediate families, defectors and their immediate families, and other persons in the United States under Agency auspices, shall be considered for purposes of chapter 171 of title 28, or any other provision of law relating to tort liability, to be acting within the scope of their office or employment when such Agency personnel take reasonable action, which may include the use of force, to—(A) protect an individual in the presence of such Agency personnel from a crime of violence;

(B) provide immediate assistance to an individual who has suffered or who is threatened with bodily harm; or

(C) prevent the escape of any individual whom such Agency personnel reasonably believe to have committed a crime of violence in the presence of such Agency personnel.


(2) Paragraph (1) shall not affect the authorities of the Attorney General under section 2679 of title 28.

(3) In this subsection, the term “crime of violence” has the meaning given that term in section 16 of title 18.


(June 20, 1949, ch. 227, § 15, as added Pub. L. 98–473, title I, § 140, Oct. 12, 1984, 98 Stat. 1973, and Pub. L. 98–618, title IV, § 401, Nov. 8, 1984, 98 Stat. 3301; amended Pub. L. 105–107, title IV, § 404, Nov. 20, 1997, 111 Stat. 2260; Pub. L. 107–306, title VIII, § 841(d), Nov. 27, 2002, 116 Stat. 2432; Pub. L. 108–177, title III, § 377(b)(3), title IV, § 402, Dec. 13, 2003, 117 Stat. 2630, 2631; Pub. L. 116–92, div. E, title LXIV, § 6413, Dec. 20, 2019, 133 Stat. 2198.)

Editorial Notes
Codification
Section was formerly classified to section 403o of this title prior to editorial reclassification and renumbering as this section.
Pub. L. 98–473, title I, § 140 and Pub. L. 98–618, title IV, § 401, added substantially identical sections 15 to act June 20, 1949, ch. 227. This section is based on the section 15 of act June 20, 1949, ch. 227, as added by Pub. L. 98–618.

Amendments2019—Subsec. (a)(1)(B). Pub. L. 116–92, § 6413(1), substituted “500 yards;” for “500 feet;”.
Subsec. (a)(1)(D). Pub. L. 116–92, § 6413(2), substituted “500 yards.” for “500 feet.”.
2003—Subsec. (a)(1). Pub. L. 108–177, § 377(b)(3)(A), substituted “officers and agents of the Department of Homeland Security, as provided in section 1315(b)(2) of title 40,” for “special policemen of the General Services Administration perform under the first section of the Act entitled ‘An Act to authorize the Federal Works Administrator or officials of the Federal Works Agency duly authorized by him to appoint special policeman for duty upon Federal property under the jurisdiction of the Federal Works Agency, and for other purposes’ (40 U.S.C. 318),”.
Subsec. (b). Pub. L. 108–177, § 377(b)(3)(B), substituted “section 1315(c)(2) of title 40” for “the fourth section of the Act referred to in subsection (a) of this section (40 U.S.C. 318c)”.
Subsec. (d). Pub. L. 108–177, § 402, added subsec. (d).
2002—Subsec. (a)(5). Pub. L. 107–306 struck out par. (5) which read as follows: “Not later than December 1, 1998, and annually thereafter, the Director shall submit a report to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate that describes in detail the exercise of the authority granted by this subsection, and the underlying facts supporting the exercise of such authority, during the preceding fiscal year. The Director shall make such report available to the Inspector General of the Central Intelligence Agency.”
1997—Subsec. (a)(1). Pub. L. 105–107, § 404(1), (2), inserted “(1)” after “(a)”, substituted “powers—” for “powers only within Agency installations, and the rules and regulations enforced by such personnel shall be rules and regulations promulgated by the Director.”, and added subpars. (A) to (D).
Subsec. (a)(2) to (5). Pub. L. 105–107, § 404(3), added pars. (2) to (5).

Statutory Notes and Related Subsidiaries
Designation of Headquarters Compound of Central Intelligence Agency as the George Bush Center for IntelligenceReference to the headquarters compound of the Central Intelligence Agency deemed to be a reference to the George Bush Center for Intelligence, see section 309 of Pub. L. 105–272, set out as a note under section 3501 of this title.



§ 3516. Health benefits for certain former spouses of Central Intelligence Agency employees(a) Persons eligibleExcept as provided in subsection (e), any individual—(1) formerly married to an employee or former employee of the Agency, whose marriage was dissolved by divorce or annulment before May 7, 1985;

(2) who, at any time during the eighteen-month period before the divorce or annulment became final, was covered under a health benefits plan as a member of the family of such employee or former employee; and

(3) who was married to such employee for not less than ten years during periods of service by such employee with the Agency, at least five years of which were spent outside the United States by both the employee and the former spouse,

is eligible for coverage under a health benefits plan in accordance with the provisions of this section.

(b) Enrollment for health benefits(1) Any individual eligible for coverage under subsection (a) may enroll in a health benefits plan for self alone or for self and family if, before the expiration of the six-month period beginning on October 1, 1986, and in accordance with such procedures as the Director of the Office of Personnel Management shall by regulation prescribe, such individual—(A) files an election for such enrollment; and

(B) arranges to pay currently into the Employees Health Benefits Fund under section 8909 of title 5 an amount equal to the sum of the employee and agency contributions payable in the case of an employee enrolled under chapter 89 of such title in the same health benefits plan and with the same level of benefits.


(2) The Director of the Central Intelligence Agency shall, as soon as possible, take all steps practicable—(A) to determine the identity and current address of each former spouse eligible for coverage under subsection (a); and

(B) to notify each such former spouse of that individual’s rights under this section.


(3) The Director of the Office of Personnel Management, upon notification by the Director of the Central Intelligence Agency, shall waive the six-month limitation set forth in paragraph (1) in any case in which the Director of the Central Intelligence Agency determines that the circumstances so warrant.


(c) Eligibility of former wives or husbands(1) Notwithstanding subsections (a) and (b) and except as provided in subsections (d), (e), and (f), an individual—(A) who was divorced on or before December 4, 1991, from a participant or retired participant in the Central Intelligence Agency Retirement and Disability System or the Federal Employees Retirement System Special Category;

(B) who was married to such participant for not less than ten years during the participant’s creditable service, at least five years of which were spent by the participant during the participant’s service as an employee of the Agency outside the United States, or otherwise in a position the duties of which qualified the participant for designation by the Director as a participant under section 2013 of this title; and

(C) who was enrolled in a health benefits plan as a family member at any time during the 18-month period before the date of dissolution of the marriage to such participant;

is eligible for coverage under a health benefits plan.

(2) A former spouse eligible for coverage under paragraph (1) may enroll in a health benefits plan in accordance with subsection (b)(1), except that the election for such enrollment must be submitted within 60 days after the date on which the Director notifies the former spouse of such individual’s eligibility for health insurance coverage under this subsection.


(d) Continuation of eligibilityNotwithstanding subsections (a), (b), and (c) and except as provided in subsections (e) and (f), an individual divorced on or before December 4, 1991, from a participant or retired participant in the Central Intelligence Agency Retirement and Disability System or Federal Employees’ Retirement System Special Category who enrolled in a health benefits plan following the dissolution of the marriage to such participant may continue enrollment following the death of such participant notwithstanding the termination of the retirement annuity of such individual.


(e) Remarriage before age fifty-five; continued enrollment; restored eligibility(1) Any former spouse who remarries before age fifty-five is not eligible to make an election under subsection (b)(1).

(2) Any former spouse enrolled in a health benefits plan pursuant to an election under subsection (b)(1) or to subsection (d) may continue the enrollment under the conditions of eligibility which the Director of the Office of Personnel Management shall by regulation prescribe, except that any former spouse who remarries before age fifty-five shall not be eligible for continued enrollment under this section after the end of the thirty-one-day period beginning on the date of remarriage.

(3)(A) A former spouse who is not eligible to enroll or to continue enrollment in a health benefits plan under this section solely because of remarriage before age fifty-five shall be restored to such eligibility on the date such remarriage is dissolved by death, annulment, or divorce.

(B) A former spouse whose eligibility is restored under subparagraph (A) may, under regulations which the Director of the Office of Personnel Management shall prescribe, enroll in a health benefits plan if such former spouse—(i) was an individual referred to in paragraph (1) and was an individual covered under a benefits plan as a family member at any time during the 18-month period before the date of dissolution of the marriage to the Agency employee or annuitant; or

(ii) was an individual referred to in paragraph (2) and was an individual covered under a benefits plan immediately before the remarriage ended the enrollment.




(f) Enrollment in health benefits plan under other authorityNo individual may be covered by a health benefits plan under this section during any period in which such individual is enrolled in a health benefits plan under any other authority, nor may any individual be covered under more than one enrollment under this section.


(g) “Health benefits plan” definedFor purposes of this section the term “health benefits plan” means an approved health benefits plan under chapter 89 of title 5.


(June 20, 1949, ch. 227, § 16, as added Pub. L. 99–569, title III, § 303(a), Oct. 27, 1986, 100 Stat. 3194; amended Pub. L. 102–88, title III, § 307(c), Aug. 14, 1991, 105 Stat. 433; Pub. L. 103–178, title II, § 203(c), Dec. 3, 1993, 107 Stat. 2031; Pub. L. 108–458, title I, § 1071(b)(2)(B), (b)(3)(B), (C), Dec. 17, 2004, 118 Stat. 3690, 3691.)

Editorial Notes
Codification
Section was formerly classified to section 403p of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (b)(2). Pub. L. 108–458, § 1071(b)(3)(B), substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence” in introductory provisions.
Subsec. (b)(3). Pub. L. 108–458, § 1071(b)(3)(C), substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence” in two places.
Subsec. (c)(1)(B). Pub. L. 108–458, § 1071(b)(2)(B), struck out “of Central Intelligence” after “Director”.
1993—Subsec. (a). Pub. L. 103–178, § 203(c)(2)(A), substituted “subsection (e)” for “subsection (c)(1)” in introductory provisions.
Subsecs. (c), (d). Pub. L. 103–178, § 203(c)(1), added subsecs. (c) and (d). Former subsecs. (c) and (d) redesignated (e) and (f), respectively.
Subsec. (e). Pub. L. 103–178, § 203(c)(2)(B), inserted “or to subsection (d)” after “subsection (b)(1)” in par. (2).
Pub. L. 103–178, § 203(c)(1)(A), redesignated subsec. (c) as (e). Former subsec. (e) redesignated (g).
Subsecs. (f), (g). Pub. L. 103–178, § 203(c)(1)(A), redesignated subsecs. (d) and (e) as (f) and (g), respectively.
1991—Subsec. (c)(3). Pub. L. 102–88 added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Effective Date of 1993 AmendmentAmendment by section 203(c) of Pub. L. 103–178 applicable to individuals on and after Oct. 1, 1994, with no benefits provided pursuant to section 203(c) payable with respect to any period before Oct. 1, 1994, except that subsec. (d) of this section applicable to individuals beginning Dec. 3, 1993, see section 203(e) of Pub. L. 103–178, set out as a Survivor Annuity, Retirement Annuity, and Health Benefits for Certain Ex-Spouses of Central Intelligence Agency Employees; Effective Date note under section 2032 of this title.

Effective Date of 1991 AmendmentPub. L. 102–88, title III, § 307(d), Aug. 14, 1991, 105 Stat. 433, provided that: “The amendments made by this section [amending this section and provisions formerly set out as a note under section 403 of this title] shall take effect as of October 1, 1990. No benefits provided pursuant to the amendments made by this section shall be payable with respect to any period before such date.”


Effective DatePub. L. 99–569, title III, § 303(b), Oct. 27, 1986, 100 Stat. 3195, provided that: “The amendment made by this section [enacting this section] shall take effect on October 1, 1986.”


Compliance With Budget ActPub. L. 102–88, title III, § 307(e), Aug. 14, 1991, 105 Stat. 433, provided that: “Any new spending authority (within the meaning of section 401(c) of the Congressional Budget Act of 1974 [2 U.S.C. 651(c)]) provided pursuant to the amendments made by this section [amending this section and provisions formerly set out as a note under section 403 of this title] shall be effective for any fiscal year only to such extent or in such amounts as are provided in advance in appropriation Acts.”




§ 3517. Inspector General for Agency(a) Purpose; establishmentIn order to—(1) create an objective and effective office, appropriately accountable to Congress, to initiate and conduct independently inspections, investigations, and audits relating to programs and operations of the Agency;

(2) provide leadership and recommend policies designed to promote economy, efficiency, and effectiveness in the administration of such programs and operations, and detect fraud and abuse in such programs and operations;

(3) provide a means for keeping the Director fully and currently informed about problems and deficiencies relating to the administration of such programs and operations, and the necessity for and the progress of corrective actions; and

(4) in the manner prescribed by this section, ensure that the Senate Select Committee on Intelligence and the House Permanent Select Committee on Intelligence (hereafter in this section referred to collectively as the “intelligence committees”) are kept similarly informed of significant problems and deficiencies as well as the necessity for and the progress of corrective actions,

there is hereby established in the Agency an Office of Inspector General (hereafter in this section referred to as the “Office”).

(b) Appointment; supervision; removal(1) There shall be at the head of the Office an Inspector General who shall be appointed by the President, by and with the advice and consent of the Senate. This appointment shall be made without regard to political affiliation and shall be on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigation. Such appointment shall also be made on the basis of compliance with the security standards of the Agency and prior experience in the field of foreign intelligence.

(2) The Inspector General shall report directly to and be under the general supervision of the Director.

(3) The Director may prohibit the Inspector General from initiating, carrying out, or completing any audit, inspection, or investigation, or from issuing any subpoena, after the Inspector General has decided to initiate, carry out, or complete such audit, inspection, or investigation or to issue such subpoena, if the Director determines that such prohibition is necessary to protect vital national security interests of the United States.

(4) If the Director exercises any power under paragraph (3), he shall submit an appropriately classified statement of the reasons for the exercise of such power within seven days to the intelligence committees. The Director shall advise the Inspector General at the time such report is submitted, and, to the extent consistent with the protection of intelligence sources and methods, provide the Inspector General with a copy of any such report. In such cases, the Inspector General may submit such comments to the intelligence committees that he considers appropriate.

(5) In accordance with section 535 of title 28, the Inspector General shall report to the Attorney General any information, allegation, or complaint received by the Inspector General relating to violations of Federal criminal law that involve a program or operation of the Agency, consistent with such guidelines as may be issued by the Attorney General pursuant to subsection (b)(2) of such section. A copy of all such reports shall be furnished to the Director.

(6) The Inspector General may be removed from office only by the President. The President shall communicate in writing to the intelligence committees the reasons for any such removal not later than 30 days prior to the effective date of such removal. Nothing in this paragraph shall be construed to prohibit a personnel action otherwise authorized by law, other than transfer or removal.


(c) Duties and responsibilitiesIt shall be the duty and responsibility of the Inspector General appointed under this section—(1) to provide policy direction for, and to plan, conduct, supervise, and coordinate independently, the inspections, investigations, and audits relating to the programs and operations of the Agency to ensure they are conducted efficiently and in accordance with applicable law and regulations;

(2) to keep the Director fully and currently informed concerning violations of law and regulations, fraud and other serious problems, abuses and deficiencies that may occur in such programs and operations, and to report the progress made in implementing corrective action;

(3) to take due regard for the protection of intelligence sources and methods in the preparation of all reports issued by the Office, and, to the extent consistent with the purpose and objective of such reports, take such measures as may be appropriate to minimize the disclosure of intelligence sources and methods described in such reports; and

(4) in the execution of his responsibilities, to comply with generally accepted government auditing standards.


(d) Semiannual reports; immediate reports of serious or flagrant problems; reports of functional problems; reports to Congress on urgent concerns(1) The Inspector General shall, not later than October 31 and April 30 of each year, prepare and submit to the Director a classified semiannual report summarizing the activities of the Office during the immediately preceding six-month periods ending September 30 and March 31, respectively. Not later than 30 days after the date of the receipt of such reports, the Director shall transmit such reports to the intelligence committees with any comments he may deem appropriate. Such reports shall, at a minimum, include a list of the title or subject of each inspection, investigation, review, or audit conducted during the reporting period and—(A) a description of significant problems, abuses, and deficiencies relating to the administration of programs and operations of the Agency identified by the Office during the reporting period;

(B) a description of the recommendations for corrective action made by the Office during the reporting period with respect to significant problems, abuses, or deficiencies identified in subparagraph (A);

(C) a statement of whether corrective action has been completed on each significant recommendation described in previous semiannual reports, and, in a case where corrective action has been completed, a description of such corrective action;

(D) a certification that the Inspector General has had full and direct access to all information relevant to the performance of his functions;

(E) a description of the exercise of the subpoena authority under subsection (e)(5) by the Inspector General during the reporting period; and

(F) such recommendations as the Inspector General may wish to make concerning legislation to promote economy and efficiency in the administration of programs and operations undertaken by the Agency, and to detect and eliminate fraud and abuse in such programs and operations.


(2) The Inspector General shall report immediately to the Director whenever he becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to the administration of programs or operations. The Director shall transmit such report to the intelligence committees within seven calendar days, together with any comments he considers appropriate.

(3) In the event that—(A) the Inspector General is unable to resolve any differences with the Director affecting the execution of the Inspector General’s duties or responsibilities;

(B) an investigation, inspection, or audit carried out by the Inspector General should focus on any current or former Agency official who—(i) holds or held a position in the Agency that is subject to appointment by the President, by and with the advice and consent of the Senate, including such a position held on an acting basis; or

(ii) holds or held the position in the Agency, including such a position held on an acting basis, of—(I) Deputy Director;

(II) Associate Deputy Director;

(III) Director of the National Clandestine Service;

(IV) Director of Intelligence;

(V) Director of Support; or

(VI) Director of Science and Technology.



(C) a matter requires a report by the Inspector General to the Department of Justice on possible criminal conduct by a current or former Agency official described or referred to in subparagraph (B);

(D) the Inspector General receives notice from the Department of Justice declining or approving prosecution of possible criminal conduct of any of the officials described in subparagraph (B); or

(E) the Inspector General, after exhausting all possible alternatives, is unable to obtain significant documentary information in the course of an investigation, inspection, or audit,

the Inspector General shall immediately notify and submit a report on such matter to the intelligence committees.

(4) Pursuant to Title V of the National Security Act of 1947 [50 U.S.C. 3091 et seq.], the Director shall submit to the intelligence committees any report or findings and recommendations of an inspection, investigation, or audit conducted by the office which has been requested by the Chairman or Ranking Minority Member of either committee.

(5)(A) An employee of the Agency, or of a contractor to the Agency, who intends to report to Congress a complaint or information with respect to an urgent concern may report such complaint or information to the Inspector General.

(B)(i) Not later than the end of the 14-calendar day period beginning on the date of receipt from an employee of a complaint or information under subparagraph (A), the Inspector General shall determine whether the complaint or information appears credible. Upon making such a determination, the Inspector General shall transmit to the Director notice of that determination, together with the complaint or information.

(ii) If the Director determines that a complaint or information transmitted under paragraph (1) would create a conflict of interest for the Director, the Director shall return the complaint or information to the Inspector General with that determination and the Inspector General shall make the transmission to the Director of National Intelligence. In such a case, the requirements of this subsection for the Director of the Central Intelligence Agency apply to the Director of National Intelligence 11 So in original. Probably should be followed by a period.


(C) Upon receipt of a transmittal from the Inspector General under subparagraph (B), the Director shall, within 7 calendar days of such receipt, forward such transmittal to the intelligence committees, together with any comments the Director considers appropriate.

(D)(i) If the Inspector General does not find credible under subparagraph (B) a complaint or information submitted under subparagraph (A), or does not transmit the complaint or information to the Director in accurate form under subparagraph (B), the employee (subject to clause (ii)) may submit the complaint or information to Congress by contacting either or both of the intelligence committees directly.

(ii) The employee may contact the intelligence committees directly as described in clause (i) only if the employee—(I) before making such a contact, furnishes to the Director, through the Inspector General, a statement of the employee’s complaint or information and notice of the employee’s intent to contact the intelligence committees directly; and

(II) obtains and follows from the Director, through the Inspector General, direction on how to contact the intelligence committees in accordance with appropriate security practices.


(iii) A member or employee of one of the intelligence committees who receives a complaint or information under clause (i) does so in that member or employee’s official capacity as a member or employee of that committee.


(E) The Inspector General shall notify an employee who reports a complaint or information to the Inspector General under this paragraph of each action taken under this paragraph with respect to the complaint or information. Such notice shall be provided not later than 3 days after any such action is taken.

(F) An action taken by the Director or the Inspector General under this paragraph shall not be subject to judicial review.

(G) In this paragraph:(i) The term “urgent concern” means any of the following:(I) A serious or flagrant problem, abuse, violation of law or Executive order, or deficiency relating to the funding, administration, or operations of an intelligence activity involving classified information, but does not include differences of opinions concerning public policy matters.

(II) A false statement to Congress, or a willful withholding from Congress, on an issue of material fact relating to the funding, administration, or operation of an intelligence activity.

(III) An action, including a personnel action described in section 2302(a)(2)(A) of title 5, constituting reprisal or threat of reprisal prohibited under subsection (e)(3)(B) in response to an employee’s reporting an urgent concern in accordance with this paragraph.


(ii) The term “intelligence committees” means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.


(H) An individual who has submitted a complaint or information to the Inspector General under this section may notify any member of the Permanent Select Committee on Intelligence of the House of Representatives or the Select Committee on Intelligence of the Senate, or a staff member of either such Committee, of the fact that such individual has made a submission to the Inspector General, and of the date on which such submission was made.



(e) Authorities of Inspector General(1) The Inspector General shall have direct and prompt access to the Director when necessary for any purpose pertaining to the performance of his duties.

(2) The Inspector General shall have access to any employee or any employee of a contractor of the Agency whose testimony is needed for the performance of his duties. In addition, he shall have direct access to all records, reports, audits, reviews, documents, papers, recommendations, or other material which relate to the programs and operations with respect to which the Inspector General has responsibilities under this section. Failure on the part of any employee or contractor to cooperate with the Inspector General shall be grounds for appropriate administrative actions by the Director, to include loss of employment or the termination of an existing contractual relationship.

(3) The Inspector General is authorized to receive and investigate complaints or information from any person concerning the existence of an activity constituting a violation of laws, rules, or regulations, or mismanagement, gross waste of funds, abuse of authority, or a substantial and specific danger to the public health and safety. Once such complaint or information has been received from an employee of the Agency—(A) the Inspector General shall not disclose the identity of the employee without the consent of the employee, unless the Inspector General determines that such disclosure is unavoidable during the course of the investigation or the disclosure is made to an official of the Department of Justice responsible for determining whether a prosecution should be undertaken; and

(B) no action constituting a reprisal, or threat of reprisal, for making such complaint or providing such information may be taken by any employee of the Agency in a position to take such actions, unless the complaint was made or the information was disclosed with the knowledge that it was false or with willful disregard for its truth or falsity.


(4) The Inspector General shall have authority to administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of his duties, which oath 22 So in original. Probably should be followed by a comma. affirmation, or affidavit when administered or taken by or before an employee of the Office designated by the Inspector General shall have the same force and effect as if administered or taken by or before an officer having a seal.

(5)(A) Except as provided in subparagraph (B), the Inspector General is authorized to require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information or any tangible thing) and documentary evidence necessary in the performance of the duties and responsibilities of the Inspector General.

(B) In the case of Government agencies, the Inspector General shall obtain information, documents, reports, answers, records, accounts, papers, and other data and evidence for the purpose specified in subparagraph (A) using procedures other than by subpoenas.

(C) The Inspector General may not issue a subpoena for or on behalf of any other element or component of the Agency.

(D) In the case of contumacy or refusal to obey a subpoena issued under this paragraph, the subpoena shall be enforceable by order of any appropriate district court of the United States.


(6) The Inspector General shall be provided with appropriate and adequate office space at central and field office locations, together with such equipment, office supplies, maintenance services, and communications facilities and services as may be necessary for the operation of such offices.

(7)(A) Subject to applicable law and the policies of the Director, the Inspector General shall select, appoint and employ such officers and employees as may be necessary to carry out his functions. In making such selections, the Inspector General shall ensure that such officers and employees have the requisite training and experience to enable him to carry out his duties effectively. In this regard, the Inspector General shall create within his organization a career cadre of sufficient size to provide appropriate continuity and objectivity needed for the effective performance of his duties.

(B) Consistent with budgetary and personnel resources allocated by the Director, the Inspector General has final approval of—(i) the selection of internal and external candidates for employment with the Office of Inspector General; and

(ii) all other personnel decisions concerning personnel permanently assigned to the Office of Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of other Central Intelligence Agency offices.


(C)(i) The Inspector General may designate an officer or employee appointed in accordance with subparagraph (A) as a law enforcement officer solely for purposes of subchapter III of chapter 83 or chapter 84 of title 5 if such officer or employee is appointed to a position with responsibility for investigating suspected offenses against the criminal laws of the United States.

(ii) In carrying out clause (i), the Inspector General shall ensure that any authority under such clause is exercised in a manner consistent with section 3307 of title 5 as it relates to law enforcement officers.

(iii) For purposes of applying sections 3307(d), 8335(b), and 8425(b) of title 5, the Inspector General may exercise the functions, powers, and duties of an agency head or appointing authority with respect to the Office.



(8)(A) The Inspector General shall—(i) appoint a Counsel to the Inspector General who shall report to the Inspector General; or

(ii) obtain the services of a counsel appointed by and directly reporting to another Inspector General or the Council of the Inspectors General on Integrity and Efficiency on a reimbursable basis.


(B) The counsel appointed or obtained under subparagraph (A) shall perform such functions as the Inspector General may prescribe.


(9)(A) The Inspector General may request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Inspector General provided by this section from any Federal, State, or local governmental agency or unit thereof.

(B) Upon request of the Inspector General for information or assistance from a department or agency of the Federal Government, the head of the department or agency involved, insofar as practicable and not in contravention of any existing statutory restriction or regulation of such department or agency, shall furnish to the Inspector General, or to an authorized designee, such information or assistance.

(C) Nothing in this paragraph may be construed to provide any new authority to the Central Intelligence Agency to conduct intelligence activity in the United States.

(D) In this paragraph, the term “State” means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States.



(f) Separate budget account(1) Beginning with fiscal year 1991, and in accordance with procedures to be issued by the Director of National Intelligence in consultation with the intelligence committees, the Director of National Intelligence shall include in the National Intelligence Program budget a separate account for the Office of Inspector General established pursuant to this section.

(2) For each fiscal year, the Inspector General shall transmit a budget estimate and request through the Director to the Director of National Intelligence that specifies for such fiscal year—(A) the aggregate amount requested for the operations of the Inspector General;

(B) the amount requested for all training requirements of the Inspector General, including a certification from the Inspector General that the amount requested is sufficient to fund all training requirements for the Office; and

(C) the amount requested to support the Council of the Inspectors General on Integrity and Efficiency, including a justification for such amount.


(3) In transmitting a proposed budget to the President for a fiscal year, the Director of National Intelligence shall include for such fiscal year—(A) the aggregate amount requested for the Inspector General of the Central Intelligence Agency;

(B) the amount requested for Inspector General training;

(C) the amount requested to support the Council of the Inspectors General on Integrity and Efficiency; and

(D) the comments of the Inspector General, if any, with respect to such proposed budget.


(4) The Director of National Intelligence shall submit to the Committee on Appropriations and the Select Committee on Intelligence of the Senate and the Committee on Appropriations and the Permanent Select Committee on Intelligence of the House of Representatives for each fiscal year—(A) a separate statement of the budget estimate transmitted pursuant to paragraph (2);

(B) the amount requested by the Director of National Intelligence for the Inspector General pursuant to paragraph (3)(A);

(C) the amount requested by the Director of National Intelligence for training of personnel of the Office of the Inspector General pursuant to paragraph (3)(B);

(D) the amount requested by the Director of National Intelligence for support for the Council of the Inspectors General on Integrity and Efficiency pursuant to paragraph (3)(C); and

(E) the comments of the Inspector General under paragraph (3)(D), if any, on the amounts requested pursuant to paragraph (3), including whether such amounts would substantially inhibit the Inspector General from performing the duties of the Office.



(g) TransferThere shall be transferred to the Office the office of the Agency referred to as the “Office of Inspector General.” The personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, or available to such “Office of Inspector General” are hereby transferred to the Office established pursuant to this section.


(h) Information on website(1) The Director of the Central Intelligence Agency shall establish and maintain on the homepage of the Agency’s publicly accessible website information relating to the Office of the Inspector General including methods to contact the Inspector General.

(2) The information referred to in paragraph (1) shall be obvious and facilitate accessibility to the information related to the Office of the Inspector General.


(June 20, 1949, ch. 227, § 17, as added Pub. L. 100–453, title V, § 504, Sept. 29, 1988, 102 Stat. 1910; amended Pub. L. 101–193, title VIII, § 801, Nov. 30, 1989, 103 Stat. 1711; Pub. L. 102–496, title VI, § 601, Oct. 24, 1992, 106 Stat. 3187; Pub. L. 103–359, title IV, § 402, Oct. 14, 1994, 108 Stat. 3427; Pub. L. 104–93, title IV, § 403, Jan. 6, 1996, 109 Stat. 969; Pub. L. 105–107, title IV, § 402, Nov. 20, 1997, 111 Stat. 2257; Pub. L. 105–272, title VII, § 702(a), Oct. 20, 1998, 112 Stat. 2414; Pub. L. 106–567, title IV, §§ 402, 403, Dec. 27, 2000, 114 Stat. 2847, 2848; Pub. L. 107–108, title III, § 309(a), Dec. 28, 2001, 115 Stat. 1399; Pub. L. 107–306, title VIII, § 811(b)(2), Nov. 27, 2002, 116 Stat. 2422; Pub. L. 108–458, title I, §§ 1071(b)(1)(B), (2)(C), 1074(b)(2), Dec. 17, 2004, 118 Stat. 3690, 3694; Pub. L. 111–259, title IV, §§ 425(a)–(f)(1), 426, title VIII, § 802(2), Oct. 7, 2010, 124 Stat. 2728–2730, 2746; Pub. L. 112–87, title IV, § 413, Jan. 3, 2012, 125 Stat. 1891; Pub. L. 112–277, title III, § 309(b)(1), Jan. 14, 2013, 126 Stat. 2474; Pub. L. 113–126, title VI, § 603(b), July 7, 2014, 128 Stat. 1420; Pub. L. 114–113, div. M, title IV, § 411, Dec. 18, 2015, 129 Stat. 2922; Pub. L. 115–31, div. N, title IV, § 412(a), May 5, 2017, 131 Stat. 821.)

Editorial Notes

References in TextThe National Security Act of 1947, referred to in subsec. (d)(4), is act July 26, 1947, ch. 343, 61 Stat. 495. Title V of the Act is classified generally to subchapter III (§ 3091 et seq.) of chapter 44 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 403q of this title prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (e)(7)(C). Pub. L. 115–31 added subpar. (C).
2015—Subsec. (e)(7). Pub. L. 114–113, § 411(b), designated existing provisions as subpar. (A) and added subpar. (B).
Subsec. (e)(9). Pub. L. 114–113, § 411(a), amended par. (9) generally. Prior to amendment, par. (9) related to authority of Inspector General to request from any Government agency information or assistance necessary for carrying out his duties and responsibilities.
2014—Subsec. (d)(5)(B). Pub. L. 113–126, § 603(b)(1), designated existing provisions as cl. (i) and added cl. (ii).
Subsec. (d)(5)(H). Pub. L. 113–126, § 603(b)(2), added subpar. (H).
2013—Subsec. (d)(1). Pub. L. 112–277, in introductory provisions, substituted “October 31 and April 30” for “January 31 and July 31”, “September 30 and March 31,” for “December 31 (of the preceding year) and June 30,”, and “Not later than 30 days after the date of the receipt of such reports,” for “Not later than the dates each year provided for the transmittal of such reports in section 507 of the National Security Act of 1947,”.
2012—Subsec. (h). Pub. L. 112–87 added subsec. (h).
2010—Subsec. (b)(1). Pub. L. 111–259, § 425(a), substituted “This appointment shall be made without regard to political affiliation and shall be on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigation. Such appointment shall also be made on the basis of compliance with the security standards of the Agency and prior experience in the field of foreign intelligence.” for “This appointment shall be made without regard to political affiliation and shall be solely on the basis of integrity, compliance with the security standards of the Agency, and prior experience in the field of foreign intelligence. Such appointment shall also be made on the basis of demonstrated ability in accounting, financial analysis, law, management analysis, public administration, or auditing.”
Subsec. (b)(6). Pub. L. 111–259, § 425(b), struck out “immediately” after “President shall” and substituted “not later than 30 days prior to the effective date of such removal. Nothing in this paragraph shall be construed to prohibit a personnel action otherwise authorized by law, other than transfer or removal.” for period at end.
Subsec. (d)(1). Pub. L. 111–259, § 425(c), inserted “review,” after “investigation,” in introductory provisions.
Subsec. (d)(3)(B)(i). Pub. L. 111–259, § 802(2)(A), substituted “advice” for “advise”.
Subsec. (d)(3)(B)(ii). Pub. L. 111–259, § 802(2)(B), amended cl. (ii) generally. Prior to amendment, cl. (ii) read as follows: “holds or held the position in the Agency, including such a position held on an acting basis, of—
“(I) Executive Director;
“(II) Deputy Director for Operations;
“(III) Deputy Director for Intelligence;
“(IV) Deputy Director for Administration; or
“(V) Deputy Director for Science and Technology;”.
Subsec. (e)(3)(B). Pub. L. 111–259, § 425(d), inserted “or providing such information” after “making such complaint”.
Subsec. (e)(5)(A). Pub. L. 111–259, § 425(e), inserted “in any medium (including electronically stored information or any tangible thing)” after “other data”.
Subsec. (e)(8). Pub. L. 111–259, § 425(f)(1)(C), added par. (8). Former par. (8) redesignated (9).
Subsec. (e)(9). Pub. L. 111–259, § 425(f)(1)(A), (B), redesignated par. (8) as (9), substituted “The” for “Subject to the concurrence of the Director, the” and inserted at end “Consistent with budgetary and personnel resources allocated by the Director, the Inspector General has final approval of—
“(A) the selection of internal and external candidates for employment with the Office of Inspector General; and
“(B) all other personnel decisions concerning personnel permanently assigned to the Office of Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of other Central Intelligence Agency offices.”
Subsec. (f). Pub. L. 111–259, § 426, designated existing provisions as par. (1) and added pars. (2) to (4).
2004—Subsec. (d)(1). Pub. L. 108–458, § 1071(b)(2)(C), struck out “of Central Intelligence” after “to the Director” in introductory provisions.
Subsec. (f). Pub. L. 108–458, §§ 1071(b)(1)(B), 1074(b)(2), substituted “Director of National Intelligence” for “Director of Central Intelligence” in two places and “National Intelligence Program” for “National Foreign Intelligence Program”.
2002—Subsec. (d)(1). Pub. L. 107–306 substituted “Not later than the dates each year provided for the transmittal of such reports in section 507 of the National Security Act of 1947,” for “Within thirty days of receipt of such reports,” in introductory provisions.
2001—Subsec. (d)(5)(B). Pub. L. 107–108, § 309(a)(1), substituted “Upon making such a determination, the Inspector General shall transmit to the Director notice of that determination, together with the complaint or information.” for “If the Inspector General determines that the complaint or information appears credible, the Inspector General shall, before the end of such period, transmit the complaint or information to the Director.”
Subsec. (d)(5)(D)(i). Pub. L. 107–108, § 309(a)(2), substituted “does not find credible under subparagraph (B) a complaint or information submitted under subparagraph (A), or does not transmit the complaint or information to the Director in accurate form under subparagraph (B),” for “does not transmit, or does not transmit in an accurate form, the complaint or information described in subparagraph (B),”.
2000—Subsec. (d)(1)(E). Pub. L. 106–567, § 402(a)(1), added subpar. (E) and struck out former subpar. (E) which read as follows: “a description of all cases occurring during the reporting period where the Inspector General could not obtain documentary evidence relevant to any inspection, audit, or investigation due to his lack of authority to subpoena such information; and”.
Subsec. (d)(3). Pub. L. 106–567, § 403, added subpars. (B) to (E) and concluding provisions and struck out former subpars. (B) and (C) which read as follows:
“(B) an investigation, inspection, or audit carried out by the Inspector General should focus upon the Director or Acting Director; or
“(C) the Inspector General, after exhausting all possible alternatives, is unable to obtain significant documentary information in the course of an investigation, inspection, or audit, the Inspector General shall immediately report such matter to the intelligence committees.”
Subsec. (e)(5)(E). Pub. L. 106–567, § 402(a)(2), struck out subpar. (E) which read as follows: “Not later than January 31 and July 31 of each year, the Inspector General shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives a report of the Inspector General’s exercise of authority under this paragraph during the preceding six months.”
Subsec. (e)(8). Pub. L. 106–567, § 402(b), substituted “Government” for “Federal” wherever appearing.
1998—Subsec. (d). Pub. L. 105–272 inserted “; reports to Congress on urgent concerns” after “functional problems” in heading and added par. (5).
1997—Subsec. (b)(3). Pub. L. 105–107, § 402(b), inserted “, or from issuing any subpoena, after the Inspector General has decided to initiate, carry out, or complete such audit, inspection, or investigation or to issue such subpoena,” after “or investigation”.
Subsec. (e)(5) to (8). Pub. L. 105–107, § 402(a), added par. (5) and redesignated former pars. (5) to (7) as (6) to (8), respectively.
1996—Subsec. (b)(5). Pub. L. 104–93, § 403(a), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “In accordance with section 535 of title 28, the Director shall report to the Attorney General any information, allegation, or complaint received from the Inspector General, relating to violations of Federal criminal law involving any officer or employee of the Agency, consistent with such guidelines as may be issued by the Attorney General pursuant to subsection (b)(2) of such section. A copy of all such reports shall be furnished to the Inspector General.”
Subsec. (e)(3)(A). Pub. L. 104–93, § 403(b), inserted “or the disclosure is made to an official of the Department of Justice responsible for determining whether a prosecution should be undertaken” after “investigation”.
1994—Subsec. (b)(1). Pub. L. 103–359, § 402(1), substituted “analysis, public administration, or auditing” for “analysis, or public administration”.
Subsec. (c)(1). Pub. L. 103–359, § 402(2), substituted “to plan, conduct” for “to conduct”.
Subsec. (d)(1). Pub. L. 103–359, § 402(3), in introductory provisions, substituted “January 31 and July 31” for “June 30 and December 31” and “periods ending December 31 (of the preceding year) and June 30, respectively” for “period” and inserted “of receipt of such reports” after “thirty days”.
Subsec. (d)(3)(C). Pub. L. 103–359, § 402(4), substituted “investigation, inspection, or audit,” for “investigation,”.
Subsec. (d)(4). Pub. L. 103–359, § 402(5), inserted “or findings and recommendations” after “report”.
Subsec. (e)(6). Pub. L. 103–359, § 402(6), substituted “the Inspector General shall” for “it is the sense of Congress that the Inspector General should”.
1992—Subsec. (e)(3). Pub. L. 102–496, in introductory provisions, substituted “any person” for “an employee of the Agency” and inserted “from an employee of the Agency” after “received”.
1989—Pub. L. 101–193 amended section generally, substituting subsecs. (a) to (g) relating to establishment of the Office of Inspector General and appointment, duties, and authority of Inspector General for introductory par. and subsecs. (a) to (e) relating to various reports to be filed with the intelligence committees by Director of Central Intelligence concerning selection and activities of Inspector General.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Construction of 2017 AmendmentPub. L. 115–31, div. N, title IV, § 412(b), May 5, 2017, 131 Stat. 821, provided that: “Subparagraph (C) of section 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)), as added by subsection (a), may not be construed to confer on the Inspector General of the Central Intelligence Agency, or any other officer or employee of the Agency, any police or law enforcement or internal security functions or authorities.”


Construction of 2010 AmendmentPub. L. 111–259, title IV, § 425(f)(2), Oct. 7, 2010, 124 Stat. 2729, provided that: “Nothing in the amendment made by paragraph (1)(C) [amending this section] shall be construed to alter the duties and responsibilities of the General Counsel of the Central Intelligence Agency.”


Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the 4th item on page 156, relating to the transmittal of semiannual reports to the intelligence committees, identifies a reporting provision which, as subsequently amended, is contained in subsec. (d)(1) of this section), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.



§ 3518. Special annuity computation rules for certain employees’ service abroad(a) Officers and employees to whom rules applyNotwithstanding any provision of chapter 83 of title 5, the annuity under subchapter III of such chapter of an officer or employee of the Central Intelligence Agency who retires on or after October 1, 1989, is not designated under section 2013 of this title, and has served abroad as an officer or employee of the Agency on or after January 1, 1987, shall be computed as provided in subsection (b).


(b) Computation rules(1) The portion of the annuity relating to such service abroad that is actually performed at any time during the officer’s or employee’s first ten years of total service shall be computed at the rate and using the percent of average pay specified in section 8339(a)(3) of title 5 that is normally applicable only to so much of an employee’s total service as exceeds ten years.

(2) The portion of the annuity relating to service abroad as described in subsection (a) but that is actually performed at any time after the officer’s or employee’s first ten years of total service shall be computed as provided in section 8339(a)(3) of title 5; but, in addition, the officer or employee shall be deemed for annuity computation purposes to have actually performed an equivalent period of service abroad during his or her first ten years of total service, and in calculating the portion of the officer’s or employee’s annuity for his or her first ten years of total service, the computation rate and percent of average pay specified in paragraph (1) shall also be applied to the period of such deemed or equivalent service abroad.

(3) The portion of the annuity relating to other service by an officer or employee as described in subsection (a) shall be computed as provided in the provisions of section 8339(a) of title 5 that would otherwise be applicable to such service.

(4) For purposes of this subsection, the term “total service” has the meaning given such term under chapter 83 of title 5.


(c) Annuities deemed annuities under section 8339 of title 5For purposes of subsections (f) through (m) of section 8339 of title 5, an annuity computed under this section shall be deemed to be an annuity computed under subsections (a) and (o) 11 See References in Text note below. of section 8339 of title 5.


(d) Officers and employees entitled to greater annuities under section 8339 of title 5The provisions of subsection (a) of this section shall not apply to an officer or employee of the Central Intelligence Agency who would otherwise be entitled to a greater annuity computed under an otherwise applicable subsection of section 8339 of title 5.


(June 20, 1949, ch. 227, § 18, as added Pub. L. 101–193, title III, § 305, Nov. 30, 1989, 103 Stat. 1704; amended Pub. L. 102–496, title VIII, § 803(a)(2), Oct. 24, 1992, 106 Stat. 3252.)

Editorial Notes

References in TextSubsection (o) of section 8339 of title 5, referred to in subsec. (c), was redesignated subsec. (p) of that section by Pub. L. 102–378, § 2(62), Oct. 2, 1992, 106 Stat. 1354.

Codification
Section was formerly classified to section 403r of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments1992—Subsec. (a). Pub. L. 102–496 substituted reference to section 2013 of this title for reference in original to section 203 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees which was formerly set out as a note under section 403 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–496 effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as an Effective Date note under section 2001 of this title.



§ 3518a. Portability of overseas service retirement benefit
The special accrual rates provided by section 2153 of this title and by section 3518 of this title for computation of the annuity of an individual who has served abroad as an officer or employee of the Central Intelligence Agency shall be used to compute that portion of the annuity of such individual relating to such service abroad whether or not the individual is employed by the Central Intelligence Agency at the time of retirement from Federal service.
(Pub. L. 101–193, title III, § 306, Nov. 30, 1989, 103 Stat. 1704; Pub. L. 103–178, title II, § 204(a), Dec. 3, 1993, 107 Stat. 2033.)

Editorial Notes
Codification
Section was formerly classified to section 403r–1 of this title prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Intelligence Authorization Act, Fiscal Year 1990, and not as part of the Central Intelligence Agency Act of 1949 which comprises this chapter.

Amendments1993—Pub. L. 103–178 substituted reference to section 2153 of this title for reference in original to section 303 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees.



§ 3519. Special rules for disability retirement and death-in-service benefits with respect to certain employees(a) Officers and employees to whom section 2051 rules applyNotwithstanding any other provision of law, an officer or employee of the Central Intelligence Agency subject to retirement system coverage under subchapter III of chapter 83 of title 5 who—(1) has five years of civilian service credit toward retirement under such subchapter III of chapter 83, title 5;

(2) has not been designated under section 2013 of this title,11 So in original. The comma probably should not appear. as a participant in the Central Intelligence Agency Retirement and Disability System;

(3) has become disabled during a period of assignment to the performance of duties that are qualifying toward such designation under such section 2013 of this title; and

(4) satisfies the requirements for disability retirement under section 8337 of title 5—

shall, upon his own application or upon order of the Director, be retired on an annuity computed in accordance with the rules prescribed in section 2051 of this title, in lieu of an annuity computed as provided by section 8337 of title 5.

(b) Survivors of officers and employees to whom section 2052 rules applyNotwithstanding any other provision of law, in the case of an officer or employee of the Central Intelligence Agency subject to retirement system coverage under subchapter III of chapter 83, title 5, who—(1) has at least eighteen months of civilian service credit toward retirement under such subchapter III of chapter 83, title 5;

(2) has not been designated under section 2013 of this title,1 as a participant in the Central Intelligence Agency Retirement and Disability System;

(3) prior to separation or retirement from the Agency, dies during a period of assignment to the performance of duties that are qualifying toward such designation under such section 2013 of this title; and

(4) is survived by a surviving spouse, former spouse, or child as defined in section 2002 of this title, who would otherwise be entitled to an annuity under section 8341 of title 5—

such surviving spouse, former spouse, or child of such officer or employee shall be entitled to an annuity computed in accordance with section 2052 of this title, in lieu of an annuity computed in accordance with section 8341 of title 5.

(c) Annuities under this section deemed annuities under chapter 83 of title 5The annuities provided under subsections (a) and (b) of this section shall be deemed to be annuities under chapter 83 of title 5 for purposes of the other provisions of such chapter and other laws (including title 26) relating to such annuities, and shall be payable from the Central Intelligence Agency Retirement and Disability Fund maintained pursuant to section 2012 of this title.


(June 20, 1949, ch. 227, § 19, as added Pub. L. 101–193, title III, § 307(a), Nov. 30, 1989, 103 Stat. 1705; amended Pub. L. 102–496, title VIII, § 803(a)(3), Oct. 24, 1992, 106 Stat. 3252; Pub. L. 103–178, title V, § 501(3), Dec. 3, 1993, 107 Stat. 2038.)

Editorial Notes
Codification
Section was formerly classified to section 403s of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments1993—Subsec. (b). Pub. L. 103–178, § 501(3)(A), (C), substituted “section 2052” for “section 2051” in heading and concluding provisions.
Subsec. (b)(2). Pub. L. 103–178, § 501(3)(B), made technical amendment to reference to section 2013 of this title to update reference to corresponding section of original act.
1992—Subsec. (a). Pub. L. 102–496, § 803(a)(3)(A), inserted heading, redesignated cl. (i) as par. (1), in cl. (ii), substituted reference to section 2013 of this title for reference in original to section 203 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees, as amended, which was formerly set out as a note under section 403 of this title, and redesignated such cl. as par. (2), in cl. (iii), inserted “such” before reference to section 2013 of this title and redesignated such cl. as par. (3), redesignated cl. (iv) as par. (4), and substituted reference to section 2051 of this title for “such section 231” in concluding provisions.
Subsec. (b). Pub. L. 102–496, § 803(a)(3)(B)(i), (ii), (iv)–(vi), inserted heading, redesignated cl. (i) as par. (1), in cl. (ii), substituted reference to section 2013 of this title for reference in original to section 203 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees, as amended, which was formerly set out as a note under section 403 of this title, and redesignated cl. (ii) as par. (2), redesignated cls. (iii) and (iv) as pars. (3) and (4), respectively, and in concluding provisions, substituted “surviving spouse, former spouse, or child” for “widow or widower, former spouse, and/or child or children” and substituted reference to section 2051 of this title for “such section 232”.
Pub. L. 102–496, § 803(a)(3)(B)(iii), which directed the substitution of “surviving spouse, former spouse, or child as defined in section 2002 of this title” in cl. (iv) for “widow or widower, former spouse, and/or child or children as defined in section 204 and section 232 of such the Central Intelligence Agency Retirement Act of 1964 for Certain Employees”, was executed by making the substitution for “widow or widower, former spouse, and/or a child or children as defined in section 204 and section 232 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees”, to reflect the probable intent of Congress.
Subsec. (c). Pub. L. 102–496, § 803(a)(3)(D)(i)–(iii), inserted heading, struck out par. (1) designation before “The annuities provided”, substituted “maintained pursuant to section 2012 of this title” for “established by section 202 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees”, and struck out par. (2) which read as follows: “The annuities and/or other benefits provided under subsections (c) and (d) of this section shall be deemed to be annuities and/or benefits under chapter 84 of title 5 for purposes of the other provisions of such chapter and other laws (including title 26) relating to such annuities and/or benefits, but shall be payable from the Central Intelligence Agency Retirement and Disability Fund established by section 202 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees.”
Pub. L. 102–496, § 803(a)(3)(C), (D), redesignated subsec. (e) as (c) and struck out former subsec. (c) which provided for retirement of officers and employees of the Central Intelligence Agency as though designated pursuant to section 302(a) of Pub. L. 88–643 which was formerly set out as a note under section 403 of this title.
Subsec. (d). Pub. L. 102–496, § 803(a)(3)(C), struck out subsec. (d) which provided that survivors of officers and employees of the Central Intelligence Agency were to receive benefits as though deceased had been designated pursuant to section 302(a) of Pub. L. 88–643, which was formerly set out as a note under section 403 of this title.
Subsec. (e). Pub. L. 102–496, § 803(a)(3)(D), redesignated subsec. (e) as (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–496 effective on first day of fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as an Effective Date note under section 2001 of this title.



§ 3519a. Separation pay program for voluntary separation from service(a) DefinitionsFor purposes of this section—(1) the term “Director” means the Director of the Central Intelligence Agency; 11 So in original. Probably should be followed by “and”.

(2) the term “employee” means an employee of the Central Intelligence Agency, serving under an appointment without time limitation, who has been currently employed for a continuous period of at least 12 months, except that such term does not include—(A) a reemployed annuitant under subchapter III of chapter 83 or chapter 84 of title 5 or another retirement system for employees of the Government; or

(B) an employee having a disability on the basis of which such employee is or would be eligible for disability retirement under any of the retirement systems referred to in subparagraph (A).



(b) Establishment of programIn order to avoid or minimize the need for involuntary separations due to downsizing, reorganization, transfer of function, or other similar action, the Director may establish a program under which employees may be offered separation pay to separate from service voluntarily (whether by retirement or resignation). An employee who receives separation pay under such program may not be reemployed by the Central Intelligence Agency for the 12-month period beginning on the effective date of the employee’s separation. An employee who receives separation pay under this section on the basis of a separation occurring on or after March 30, 1994, and accepts employment with the Government of the United States within 5 years after the date of the separation on which payment of the separation pay is based shall be required to repay the entire amount of the separation pay to the Central Intelligence Agency. If the employment is with an Executive agency (as defined by section 105 of title 5), the Director of the Office of Personnel Management may, at the request of the head of the agency, waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position. If the employment is with an entity in the legislative branch, the head of the entity or the appointing official may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position. If the employment is with the judicial branch, the Director of the Administrative Office of the United States Courts may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position.


(c) Bar on certain employment(1) BarAn employee may not be separated from service under this section unless the employee agrees that the employee will not—(A) act as agent or attorney for, or otherwise represent, any other person (except the United States) in any formal or informal appearance before, or, with the intent to influence, make any oral or written communication on behalf of any other person (except the United States) to the Central Intelligence Agency; or

(B) participate in any manner in the award, modification, extension, or performance of any contract for property or services with the Central Intelligence Agency,

during the 12-month period beginning on the effective date of the employee’s separation from service.

(2) PenaltyAn employee who violates an agreement under this subsection shall be liable to the United States in the amount of the separation pay paid to the employee pursuant to this section times the proportion of the 12-month period during which the employee was in violation of the agreement.



(d) LimitationsUnder this program, separation pay may be offered only—(1) with the prior approval of the Director; and

(2) to employees within such occupational groups or geographic locations, or subject to such other similar limitations or conditions, as the Director may require.


(e) Amount and treatment for other purposesSuch separation pay—(1) shall be paid in a lump sum;

(2) shall be equal to the lesser of—(A) an amount equal to the amount the employee would be entitled to receive under section 5595(c) of title 5, if the employee were entitled to payment under such section; or

(B) $25,000;


(3) shall not be a basis for payment, and shall not be included in the computation, of any other type of Government benefit; and

(4) shall not be taken into account for the purpose of determining the amount of any severance pay to which an individual may be entitled under section 5595 of title 5 based on any other separation.


(f) RegulationsThe Director shall prescribe such regulations as may be necessary to carry out this section.


(g) Reporting requirements(1) Offering notificationThe Director may not make an offering of voluntary separation pay pursuant to this section until 30 days after submitting to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report describing the occupational groups or geographic locations, or other similar limitations or conditions, required by the Director under subsection (d).


(2) Annual reportAt the end of each of the fiscal years 1993 through 1997, the Director shall submit to the President and the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report on the effectiveness and costs of carrying out this section.



(Pub. L. 103–36, § 2, June 8, 1993, 107 Stat. 104; Pub. L. 103–226, § 8(b), Mar. 30, 1994, 108 Stat. 118; Pub. L. 104–93, title IV, § 401, Jan. 6, 1996, 109 Stat. 968; Pub. L. 104–293, title IV, § 401, Oct. 11, 1996, 110 Stat. 3468; Pub. L. 106–120, title IV, § 402, Dec. 3, 1999, 113 Stat. 1616; Pub. L. 107–108, title IV, § 402, Dec. 28, 2001, 115 Stat. 1403; Pub. L. 107–306, title IV, § 401, Nov. 27, 2002, 116 Stat. 2403; Pub. L. 108–458, title I, § 1071(d), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 108–487, title IV, § 401(a), (b)(1), Dec. 23, 2004, 118 Stat. 3945, 3946.)

Editorial Notes
Codification
Section was formerly classified to section 403x of this title prior to editorial reclassification and renumbering as this section, and as a note under section 403–4 of this title prior to editorial transfer to section 403x.
Section was enacted as part of the Central Intelligence Agency Voluntary Separation Pay Act, and not as part of the Central Intelligence Agency Act of 1949 which comprises this chapter.

Amendments2004—Subsec. (a)(1). Pub. L. 108–458, § 1071(d), amended par. (1) generally. Prior to amendment, par. (1) read: “the term ‘Director’ means the Director of Central Intelligence; and”.
Subsecs. (f) to (h). Pub. L. 108–487, § 401(a), redesignated subsecs. (g) and (h) as (f) and (g), respectively, and struck out former subsec. (f), which related to termination of payments under this section.
Subsec. (i). Pub. L. 108–487, § 401(b)(1), struck out subsec. (i) which related to remittance of funds.
2002—Subsec. (f). Pub. L. 107–306, § 401(1), substituted “September 30, 2005” for “September 30, 2003”.
Subsec. (i). Pub. L. 107–306, § 401(2), substituted “2003, 2004, or 2005” for “or 2003”.
2001—Subsec. (f). Pub. L. 107–108, § 402(1), substituted “September 30, 2003” for “September 30, 2002”.
Subsec. (i). Pub. L. 107–108, § 402(2), substituted “2002, or 2003” for “or 2002”.
1999—Subsec. (f). Pub. L. 106–120, § 402(a), substituted “September 30, 2002” for “September 30, 1999”.
Subsec. (i). Pub. L. 106–120, § 402(b), substituted “, 1999, 2000, 2001, or 2002” for “or fiscal year 1999”.
1996—Subsec. (f). Pub. L. 104–93, § 401(a), substituted “September 30, 1999” for “September 30, 1997”.
Subsec. (i). Pub. L. 104–293 inserted at end: “The remittance required by this subsection shall be in lieu of any remittance required by section 4(a) of the Federal Workforce Restructuring Act of 1994 (5 U.S.C. 8331 note).”
Pub. L. 104–93, § 401(b), added subsec. (i).
1994—Subsec. (b). Pub. L. 103–226, § 8(b), inserted four sentences at end relating to repayment of separation pay requirement.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Post-Employment RestrictionsPub. L. 104–293, title IV, § 402, Oct. 11, 1996, 110 Stat. 3468, provided that:
“(a) In General.—Not later than 90 days after the date of enactment of this Act [Oct. 11, 1996], the Director of Central Intelligence shall prescribe regulations requiring each employee of the Central Intelligence Agency designated by the Director for such purpose to sign a written agreement restricting the activities of the employee upon ceasing employment with the Central Intelligence Agency. The Director may designate a group or class of employees for such purpose.

“(b) Agreement Elements.—The regulations shall provide that an agreement contain provisions specifying that the employee concerned not represent or advise the government, or any political party, of any foreign country during the three-year period beginning on the cessation of the employee’s employment with the Central Intelligence Agency unless the Director determines that such representation or advice would be in the best interests of the United States.

“(c) Disciplinary Actions.—The regulations shall specify appropriate disciplinary actions (including loss of retirement benefits) to be taken against any employee determined by the Director of Central Intelligence to have violated the agreement of the employee under this section.”



[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.]



§ 3519b. Special rules for certain individuals injured by reason of war, insurgency, hostile act, terrorist activities, or incidents designated by the Director(a) DefinitionsIn this section:(1) Covered dependentThe term “covered dependent” means a family member (as defined by the Director) of a covered employee who, on or after September 11, 2001—(A) accompanies the covered employee to an assigned duty station in a foreign country; and

(B) becomes injured by reason of a qualifying injury.


(2) Covered employeeThe term “covered employee” means an officer or employee of the Central Intelligence Agency who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.


(3) Covered individualThe term “covered individual” means an individual who—(A)(i) is detailed to the Central Intelligence Agency from other agencies of the United States Government or from the Armed Forces; or

(ii) is affiliated with the Central Intelligence Agency, as determined by the Director; and


(B) who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.


(4) Qualifying injuryThe term “qualifying injury” means the following:(A) With respect to a covered dependent, an injury incurred—(i) during a period in which the covered dependent is accompanying the covered employee to an assigned duty station in a foreign country;

(ii) in connection with war, insurgency, hostile act, terrorist activity, or an incident designated for purposes of this section by the Director; and

(iii) that was not the result of the willful misconduct of the covered dependent.


(B) With respect to a covered employee or a covered individual—(i) an injury incurred—(I) during a period of assignment to a duty station in a foreign country;

(II) in connection with war, insurgency, hostile act, or terrorist activity; and

(III) that was not the result of the willful misconduct of the covered employee or the covered individual; or


(ii) an injury incurred—(I) in connection with an incident designated for purposes of this section by the Director; and

(II) that was not the result of the willful misconduct of the covered employee or the covered individual.





(b) Adjustment of compensation for total disability resulting from certain injuries(1) IncreaseThe Director may increase the amount of monthly compensation paid to a covered employee under section 8105 of title 5. Subject to paragraph (2), the Director may determine the amount of each such increase by taking into account—(A) the severity of the qualifying injury;

(B) the circumstances by which the covered employee became injured; and

(C) the seniority of the covered employee.


(2) MaximumNotwithstanding chapter 81 of title 5, the total amount of monthly compensation increased under paragraph (1) may not exceed the monthly pay of the maximum rate of basic pay for GS–15 of the General Schedule under section 5332 of such title.



(c) Costs for treating qualifying injuriesThe Director may pay the costs of treating a qualifying injury of a covered employee, a covered individual, or a covered dependent, or may reimburse a covered employee, a covered individual, or a covered dependent for such costs, that are not otherwise covered by chapter 81 of title 5, or other provision of Federal law.


(d) Authority to make payments for qualifying injuries to the brain(1) DefinitionsIn this subsection:(A) Covered dependentThe term “covered dependent” has the meaning given such term in subsection (a), except that the assigned duty station need not be in a foreign country.


(B) Qualifying injuryThe term “qualifying injury” has the meaning given such term in subsection (a), except that the assigned duty station need not be in a foreign country.



(2) AuthorityNotwithstanding any other provision of law but subject to paragraph (3), the Director may provide payment to a covered dependent, a covered employee, and a covered individual for a qualifying injury to the brain.


(3) Limitations(A) Appropriations requiredPayment under paragraph (2) in a fiscal year may only be made using amounts appropriated in advance specifically for payments under such paragraph in such fiscal year.


(B) Matter of paymentsPayments under paragraph (2) using amounts appropriated for such purpose shall be made on a first come, first serve, or pro rata basis.


(C) Amounts of paymentsThe total amount of funding obligated for payments under paragraph (2) may not exceed the amount specifically appropriated for providing payments under such paragraph during its period of availability.



(4) Regulations(A) In generalThe Director shall prescribe regulations to carry out this subsection.


(B) ElementsThe regulations prescribed under subparagraph (A) shall include regulations detailing fair and equitable criteria for payment under paragraph (2).




(June 20, 1949, ch. 227, § 19A, as added Pub. L. 116–92, div. E, title LXIV, § 6412(a), Dec. 20, 2019, 133 Stat. 2197; amended Pub. L. 117–46, § 2(b), (f), Oct. 8, 2021, 135 Stat. 391, 393.)

Editorial Notes2021—Subsec. (b). Pub. L. 117–46, § 2(f), inserted “total disability resulting from” before “certain injuries” in heading.
Subsec. (d). Pub. L. 117–46, § 2(b), added subsec. (d).

Statutory Notes and Related Subsidiaries
ApplicabilityPub. L. 117–46, § 2(c), Oct. 8, 2021, 135 Stat. 392, provided that: “Payment under subsection (d) of such section [meaning 50 U.S.C. 3519b(d)], as added by subsection (b) of this section, may be made available for a qualifying injury to the brain that occurs before, on, or after the date of the enactment of this Act [Oct. 8, 2021] as the Director of the Central Intelligence Agency considers appropriate.”

[For definition of “qualifying injury” as used in section 2(c) of Pub. L. 117–46, set out above, see section 2(a) of Pub. L. 117–46, set out below.]
Pub. L. 116–92, div. E, title LXIV, § 6412(c), Dec. 20, 2019, 133 Stat. 2198, provided that: 
“Section 19A of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3519b], as added by subsection (a), shall apply with respect to—
“(1) payments made to covered employees (as defined in such section) under section 8105 of title 5, United States Code, beginning on or after the date of the enactment of this Act [Dec. 20, 2019]; and

“(2) treatment described in subsection (b) of such section 19A occurring on or after the date of the enactment of this Act.”




RegulationsPub. L. 117–46, § 2(e), Oct. 8, 2021, 135 Stat. 393, provided that:
“(1) In general.—Not later than 180 days after the date of the enactment of this Act [Oct. 8, 2021], the Director shall prescribe regulations required under section 19A(d)(4)(A) of such Act [meaning act June 20, 1949, 50 U.S.C. 3519b(d)(4)(A)], as added by subsection (b) of this section.

“(2) Notice to congress.—Not later than 210 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees the regulations prescribed in accordance with paragraph (1).”



[For definition of “appropriate congressional committees” as used in section 2(e) of Pub. L. 117–46, set out above, see section 2(a) of Pub. L. 117–46, set out below.]
Pub. L. 116–92, div. E, title LXIV, § 6412(b), Dec. 20, 2019, 133 Stat. 2198, provided that: 
“Not later than 120 days after the date of the enactment of this Act [Dec. 20, 2019], the Director of the Central Intelligence Agency shall—
“(1) prescribe regulations ensuring the fair and equitable implementation of section 19A of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3519b], as added by subsection (a); and

“(2) submit to the congressional intelligence committees such regulations.”



[For definition of “congressional intelligence committees” as used in section 6412(b) of Pub. L. 116–92, set out above, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of this title.]


Definitions
Pub. L. 117–46, § 2(a), Oct. 8, 2021, 135 Stat. 391, provided that:
“(a) Definitions.—In this section [amending this section and enacting provisions set out as notes above]:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ mean—“(A) the congressional intelligence committees (as that term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003));

“(B) the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and

“(C) the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives.


“(2) Covered dependent.—The term ‘covered dependent’ has the meaning given such term in subsection (d)(1) of section 19 [probably should be “19A”] of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519) [50 U.S.C. 3519b], as added by subsection (b).

“(3) Covered employee.—The term ‘covered employee’ has the meaning given such term in section 19A(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(a)).

“(4) Covered individual.—The term ‘covered individual’ has the meaning given such term in section 19A(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(a)).

“(5) Qualifying injury.—The term ‘qualifying injury’ has the meaning given such term in subsection (d)(1) of section 19 [probably should be “19A”] of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519) [50 U.S.C. 3519b], as added by subsection (b).”







§ 3520. General Counsel of Central Intelligence Agency(a) AppointmentThere is a General Counsel of the Central Intelligence Agency, appointed from civilian life by the President, by and with the advice and consent of the Senate.


(b) Chief legal officerThe General Counsel is the chief legal officer of the Central Intelligence Agency.


(c) FunctionsThe General Counsel of the Central Intelligence Agency shall perform such functions as the Director may prescribe.


(June 20, 1949, ch. 227, § 20, as added Pub. L. 104–293, title VIII, § 813(a), Oct. 11, 1996, 110 Stat. 3483; amended Pub. L. 108–458, title I, § 1071(b)(2)(D), Dec. 17, 2004, 118 Stat. 3690.)

Editorial Notes
Codification
Section was formerly classified to section 403t of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (c). Pub. L. 108–458 struck out “of Central Intelligence” after “Director”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Applicability of Appointment RequirementsPub. L. 104–293, title VIII, § 813(b), Oct. 11, 1996, 110 Stat. 3483, provided that: 
“The requirement established by section 20 of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3520], as added by subsection (a), for the appointment by the President, by and with the advice and consent of the Senate, of an individual to the position of General Counsel of the Central Intelligence Agency shall apply as follows:
“(1) To any vacancy in such position that occurs after the date of the enactment of this Act [Oct. 11, 1996].

“(2) To the incumbent serving in such position on the date of the enactment of this Act as of the date that is six months after such date of enactment, if such incumbent has served in such position continuously between such date of enactment and the date that is six months after such date of enactment.”






§ 3521. Central services program(a) In generalThe Director may carry out a program under which elements of the Agency provide items and services on a reimbursable basis to other elements of the Agency, nonappropriated fund entities or instrumentalities associated or affiliated with the Agency, and other Government agencies. The Director shall carry out the program in accordance with the provisions of this section.


(b) Participation of Agency elements(1) In order to carry out the program, the Director shall—(A) designate the elements of the Agency that are to provide items or services under the program (in this section referred to as “central service providers”);

(B) specify the items or services to be provided under the program by such providers;

(C) assign to such providers for purposes of the program such inventories, equipment, and other assets (including equipment on order) as the Director determines necessary to permit such providers to provide items or services under the program; and

(D) authorize such providers to make known their services to the entities specified in subsection (a) through Government communication channels.


(2) The designation of elements and the specification of items and services under paragraph (1) shall be subject to the approval of the Director of the Office of Management and Budget.

(3) The authority in paragraph (1)(D) does not include the authority to distribute gifts or promotional items.


(c) Central Services Working Capital Fund(1) There is established a fund to be known as the Central Services Working Capital Fund (in this section referred to as the “Fund”). The purpose of the Fund is to provide sums for activities under the program.

(2) There shall be deposited in the Fund the following:(A) Amounts appropriated to the Fund.

(B) Amounts credited to the Fund from payments received by central service providers under subsection (e).

(C) Fees imposed and collected under subsection (f)(1).

(D) Amounts received in payment for loss or damage to equipment or property of a central service provider as a result of activities under the program.

(E) Other receipts from the sale or exchange of equipment, recyclable materials, or property of a central service provider as a result of activities under the program.

(F) Receipts from individuals in reimbursement for utility services and meals provided under the program.

(G) Receipts from individuals for the rental of property and equipment under the program.

(H) Such other amounts as the Director is authorized to deposit in or transfer to the Fund.


(3) Amounts in the Fund shall be available, without fiscal year limitation, for the following purposes:(A) To pay the costs of providing items or services under the program.

(B) To pay the costs of carrying out activities under subsections (b)(1)(D) and (f)(2).



(d) Limitation on amount of ordersThe total value of all orders for items or services to be provided under the program in any fiscal year may not exceed an amount specified in advance by the Director of the Office of Management and Budget.


(e) Payment for items and services(1) A Government agency provided items or services under the program shall pay the central service provider concerned for such items or services an amount equal to the costs incurred by the provider in providing such items or services plus any fee imposed under subsection (f). In calculating such costs, the Director shall take into account personnel costs (including costs associated with salaries, annual leave, and workers’ compensation), plant and equipment costs (including depreciation of plant and equipment other than structures owned by the Agency), operation and maintenance expenses, amortized costs, and other expenses.

(2) Payment for items or services under paragraph (1) may take the form of an advanced payment by an agency from appropriations available to such agency for the procurement of such items or services.


(f) Fees(1) The Director may permit a central service provider to impose and collect a fee with respect to the provision of an item or service under the program. The amount of the fee may not exceed an amount equal to four percent of the payment received by the provider for the item or service.

(2) The Director may obligate and expend amounts in the Fund that are attributable to the fees imposed and collected under paragraph (1) to acquire equipment or systems for, or to improve the equipment or systems of, central service providers and any elements of the Agency that are not designated for participation in the program in order to facilitate the designation of such elements for future participation in the program.


(g) Termination(1) Subject to paragraph (2), the Director of the Central Intelligence Agency and the Director of the Office of Management and Budget, acting jointly—(A) may terminate the program under this section and the Fund at any time; and

(B) upon such termination, shall provide for the disposition of the personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with the program or the Fund.


(2) The Director of the Central Intelligence Agency and the Director of the Office of Management and Budget may not undertake any action under paragraph (1) until 60 days after the date on which the Directors jointly submit notice of such action to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.


(June 20, 1949, ch. 227, § 21, as added Pub. L. 105–107, title IV, § 403(a), Nov. 20, 1997, 111 Stat. 2258; amended Pub. L. 106–120, title IV, § 401, Dec. 3, 1999, 113 Stat. 1615; Pub. L. 106–567, title IV, § 401, Dec. 27, 2000, 114 Stat. 2847; Pub. L. 107–108, title IV, § 401, Dec. 28, 2001, 115 Stat. 1403; Pub. L. 107–306, title VIII, § 841(e), Nov. 27, 2002, 116 Stat. 2432; Pub. L. 108–177, title IV, § 403, Dec. 13, 2003, 117 Stat. 2632; Pub. L. 108–458, title I, § 1071(b)(3)(D), (E), Dec. 17, 2004, 118 Stat. 3691; Pub. L. 112–277, title IV, § 401, Jan. 14, 2013, 126 Stat. 2475; Pub. L. 113–126, title VII, § 701, July 7, 2014, 128 Stat. 1422.)

Editorial Notes
Codification
Section was formerly classified to section 403u of this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (b)(1)(D). Pub. L. 113–126, § 701(1), substituted “subsection (a)” for “section (a)”.
Subsec. (c)(2)(E). Pub. L. 113–126, § 701(2), substituted “provider as” for “provider. as”.
2013—Subsec. (b)(1)(D). Pub. L. 112–277, § 401(1)(A), added subpar. (D).
Subsec. (b)(3). Pub. L. 112–277, § 401(1)(B), added par. (3).
Subsec. (c)(2)(E). Pub. L. 112–277, § 401(2)(A), substituted “from the sale or exchange of equipment, recyclable materials, or property of a central service provider.” for “from the sale or exchange of equipment or property of a central service provider”.
Subsec. (c)(3)(B). Pub. L. 112–277, § 401(2)(B), substituted “subsections (b)(1)(D) and (f)(2)” for “subsection (f)(2)”.
2004—Subsec. (g)(1). Pub. L. 108–458, § 1071(b)(3)(D), substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence” in introductory provisions.
Subsec. (g)(2). Pub. L. 108–458, § 1071(b)(3)(E), substituted “Director of the Central Intelligence Agency” for “Director of Central Intelligence”.
2003—Subsec. (f)(2). Pub. L. 108–177 substituted “The Director” for “(A) Subject to subparagraph (B), the Director” and struck out subpar. (B) which read as follows: “The Director may not expend amounts in the Fund for purposes specified in subparagraph (A) in fiscal year 1998, 1999, or 2000 unless the Director—
“(i) secures the prior approval of the Director of the Office of Management and Budget; and
“(ii) submits notice of the proposed expenditure to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.”
2002—Subsecs. (g), (h). Pub. L. 107–306 redesignated subsec. (h) as (g) and struck out former subsec. (g), which required annual audit of program activities, set forth provisions relating to form, content, and procedures, and required submission of copies to the Director of the Office of Management and Budget, the Director of Central Intelligence, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate.
2001—Subsec. (g)(1). Pub. L. 107–108, § 401(a), substituted “January 31” for “December 31” and “complete an audit” for “conduct an audit”.
Subsec. (h). Pub. L. 107–108, § 401(b), redesignated pars. (2) and (3) as (1) and (2), respectively, substituted “paragraph (2)” for “paragraph (3)” in par. (1) and “paragraph (1)” for “paragraph (2)” in par. (2), and struck out former par. (1) which read as follows: “The authority of the Director to carry out the program under this section shall terminate on March 31, 2002.”
2000—Subsec. (c)(2)(F) to (H). Pub. L. 106–567, § 401(a), added subpars. (F) and (G) and redesignated former subpar. (F) as (H).
Subsec. (e)(1). Pub. L. 106–567, § 401(b), in second sentence, inserted “other than structures owned by the Agency” after “depreciation of plant and equipment”.
Subsec. (g)(2). Pub. L. 106–567, § 401(c), substituted “financial statements to be prepared with respect to the program. Office of Management and Budget guidance shall also determine the procedures for conducting annual audits under paragraph (1).” for “annual audits under paragraph (1)”.
1999—Subsec. (a). Pub. L. 106–120, § 401(a), substituted “, nonappropriated fund entities or instrumentalities associated or affiliated with the Agency, and other” for “and to other”.
Subsec. (c)(2)(D). Pub. L. 106–120, § 401(b)(1), amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “Amounts collected in payment for loss or damage to equipment or other property of a central service provider as a result of activities under the program.”
Subsec. (c)(2)(E), (F). Pub. L. 106–120, § 401(b)(2), (3), added subpar. (E) and redesignated former subpar. (E) as (F).
Subsec. (f)(2)(A). Pub. L. 106–120, § 401(c), inserted “central service providers and any” before “elements of the Agency”.
Subsec. (h)(1). Pub. L. 106–120, § 401(d), substituted “2002” for “2000”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of this title.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out in an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of this title.

Availability of Funds Credited to Central Services Working Capital FundPub. L. 116–260, div. C, title VIII, § 8038, Dec. 27, 2020, 134 Stat. 1312, provided in part: “That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended”.

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 116–93, div. A, title VIII, § 8038, Dec. 20, 2019, 133 Stat. 2344.
Pub. L. 115–245, div. A, title VIII, § 8036, Sept. 28, 2018, 132 Stat. 3008.
Pub. L. 115–141, div. C, title VIII, § 8035, Mar. 23, 2018, 132 Stat. 471.
Pub. L. 115–31, div. C, title VIII, § 8036, May 5, 2017, 131 Stat. 254.
Pub. L. 114–113, div. C, title VIII, § 8035, Dec. 18, 2015, 129 Stat. 2358.
Pub. L. 113–235, div. C, title VIII, § 8033, Dec. 16, 2014, 128 Stat. 2260.
Pub. L. 113–76, div. C, title VIII, § 8032, Jan. 17, 2014, 128 Stat. 111.
Pub. L. 113–6, div. C, title VIII, § 8032, Mar. 26, 2013, 127 Stat. 304.
Pub. L. 112–74, div. A, title VIII, § 8032, Dec. 23, 2011, 125 Stat. 812.
Pub. L. 112–10, div. A, title VIII, § 8033, Apr. 15, 2011, 125 Stat. 64.
Pub. L. 111–118, div. A, title VIII, § 8035, Dec. 19, 2009, 123 Stat. 3436.
Pub. L. 110–329, div. C, title VIII, § 8035, Sept. 30, 2008, 122 Stat. 3629.
Pub. L. 110–116, div. A, title VIII, § 8035, Nov. 13, 2007, 121 Stat. 1322.
Pub. L. 109–289, div. A, title VIII, § 8033, Sept. 29, 2006, 120 Stat. 1281.
Pub. L. 109–148, div. A, title VIII, § 8038, Dec. 30, 2005, 119 Stat. 2707.
Pub. L. 108–287, title VIII, § 8042, Aug. 5, 2004, 118 Stat. 979.
Pub. L. 108–87, title VIII, § 8042, Sept. 30, 2003, 117 Stat. 1081.
Pub. L. 107–248, title VIII, § 8042, Oct. 23, 2002, 116 Stat. 1546.
Pub. L. 107–117, div. A, title VIII, § 8045, Jan. 10, 2002, 115 Stat. 2257.
Pub. L. 106–259, title VIII, § 8045, Aug. 9, 2000, 114 Stat. 684.
Pub. L. 106–79, title VIII, § 8048, Oct. 25, 1999, 113 Stat. 1241.
Pub. L. 105–262, title VIII, § 8048, Oct. 17, 1998, 112 Stat. 2307.



§ 3522. Detail of employees
The Director may—(1) detail any personnel of the Agency on a reimbursable basis indefinitely to the National Reconnaissance Office without regard to any limitation under law on the duration of details of Federal Government personnel; and

(2) hire personnel for the purpose of any detail under paragraph (1).

(June 20, 1949, ch. 227, § 22, as added Pub. L. 106–567, title IV, § 404, Dec. 27, 2000, 114 Stat. 2848.)

Editorial Notes
Codification
Section was formerly classified to section 403v of this title prior to editorial reclassification and renumbering as this section.



§ 3523. Intelligence operations and cover enhancement authority(a) DefinitionsIn this section—(1) the term “designated employee” means an employee designated by the Director of the Central Intelligence Agency under subsection (b); and

(2) the term “Federal retirement system” includes the Central Intelligence Agency Retirement and Disability System, and the Federal Employees’ Retirement System (including the Thrift Savings Plan).


(b) In general(1) AuthorityNotwithstanding any other provision of law, the Director of the Central Intelligence Agency may exercise the authorities under this section in order to—(A) protect from unauthorized disclosure—(i) intelligence operations;

(ii) the identities of undercover intelligence officers;

(iii) intelligence sources and methods; or

(iv) intelligence cover mechanisms; or


(B) meet the special requirements of work related to collection of foreign intelligence or other authorized activities of the Agency.


(2) Designation of employeesThe Director of the Central Intelligence Agency may designate any employee of the Agency who is under nonofficial cover to be an employee to whom this section applies. Such designation may be made with respect to any or all authorities exercised under this section.



(c) CompensationThe Director of the Central Intelligence Agency may pay a designated employee salary, allowances, and other benefits in an amount and in a manner consistent with the nonofficial cover of that employee, without regard to any limitation that is otherwise applicable to a Federal employee. A designated employee may accept, utilize, and, to the extent authorized by regulations prescribed under subsection (i), retain any salary, allowances, and other benefits provided under this section.


(d) Retirement benefits(1) In generalThe Director of the Central Intelligence Agency may establish and administer a nonofficial cover employee retirement system for designated employees (and the spouse, former spouses, and survivors of such designated employees). A designated employee may not participate in the retirement system established under this paragraph and another Federal retirement system at the same time.


(2) Conversion to other Federal retirement system(A) In generalA designated employee participating in the retirement system established under paragraph (1) may convert to coverage under the Federal retirement system which would otherwise apply to that employee at any appropriate time determined by the Director of the Central Intelligence Agency (including at the time of separation of service by reason of retirement), if the Director of the Central Intelligence Agency determines that the employee’s participation in the retirement system established under this subsection is no longer necessary to protect from unauthorized disclosure—(i) intelligence operations;

(ii) the identities of undercover intelligence officers;

(iii) intelligence sources and methods; or

(iv) intelligence cover mechanisms.


(B) Conversion treatmentUpon a conversion under this paragraph—(i) all periods of service under the retirement system established under this subsection shall be deemed periods of creditable service under the applicable Federal retirement system;

(ii) the Director of the Central Intelligence Agency shall transmit an amount for deposit in any applicable fund of that Federal retirement system that—(I) is necessary to cover all employee and agency contributions including—(aa) interest as determined by the head of the agency administering the Federal retirement system into which the employee is converting; or

(bb) in the case of an employee converting into the Federal Employees’ Retirement System, interest as determined under section 8334(e) of title 5; and


(II) ensures that such conversion does not result in any unfunded liability to that fund; and


(iii) in the case of a designated employee who participated in an employee investment retirement system established under paragraph (1) and is converted to coverage under subchapter III of chapter 84 of title 5, the Director of the Central Intelligence Agency may transmit any or all amounts of that designated employee in that employee investment retirement system (or similar part of that retirement system) to the Thrift Savings Fund.


(C) Transmitted amounts(i) In generalAmounts described under subparagraph (B)(ii) shall be paid from the fund or appropriation used to pay the designated employee.


(ii) OffsetThe Director of the Central Intelligence Agency may use amounts contributed by the designated employee to a retirement system established under paragraph (1) to offset amounts paid under clause (i).



(D) RecordsThe Director of the Central Intelligence Agency shall transmit all necessary records relating to a designated employee who converts to a Federal retirement system under this paragraph (including records relating to periods of service which are deemed to be periods of creditable service under subparagraph (B)) to the head of the agency administering that Federal retirement system.




(e) Health insurance benefits(1) In generalThe Director of the Central Intelligence Agency may establish and administer a nonofficial cover employee health insurance program for designated employees (and the family of such designated employees). A designated employee may not participate in the health insurance program established under this paragraph and the program under chapter 89 of title 5 at the same time.


(2) Conversion to Federal employees health benefits program(A) In generalA designated employee participating in the health insurance program established under paragraph (1) may convert to coverage under the program under chapter 89 of title 5 at any appropriate time determined by the Director of the Central Intelligence Agency (including at the time of separation of service by reason of retirement), if the Director of the Central Intelligence Agency determines that the employee’s participation in the health insurance program established under this subsection is no longer necessary to protect from unauthorized disclosure—(i) intelligence operations;

(ii) the identities of undercover intelligence officers;

(iii) intelligence sources and methods; or

(iv) intelligence cover mechanisms.


(B) Conversion treatmentUpon a conversion under this paragraph—(i) the employee (and family, if applicable) shall be entitled to immediate enrollment and coverage under chapter 89 of title 5;

(ii) any requirement of prior enrollment in a health benefits plan under chapter 89 of that title for continuation of coverage purposes shall not apply;

(iii) the employee shall be deemed to have had coverage under chapter 89 of that title from the first opportunity to enroll for purposes of continuing coverage as an annuitant; and

(iv) the Director of the Central Intelligence Agency shall transmit an amount for deposit in the Employees’ Health Benefits Fund that is necessary to cover any costs of such conversion.


(C) Transmitted amountsAny amount described under subparagraph (B)(iv) shall be paid from the fund or appropriation used to pay the designated employee.




(f) Life insurance benefits(1) In generalThe Director of the Central Intelligence Agency may establish and administer a nonofficial cover employee life insurance program for designated employees (and the family of such designated employees). A designated employee may not participate in the life insurance program established under this paragraph and the program under chapter 87 of title 5 at the same time.


(2) Conversion to Federal employees group life insurance program(A) In generalA designated employee participating in the life insurance program established under paragraph (1) may convert to coverage under the program under chapter 87 of title 5 at any appropriate time determined by the Director of the Central Intelligence Agency (including at the time of separation of service by reason of retirement), if the Director of the Central Intelligence Agency determines that the employee’s participation in the life insurance program established under this subsection is no longer necessary to protect from unauthorized disclosure—(i) intelligence operations;

(ii) the identities of undercover intelligence officers;

(iii) intelligence sources and methods; or

(iv) intelligence cover mechanisms.


(B) Conversion treatmentUpon a conversion under this paragraph—(i) the employee (and family, if applicable) shall be entitled to immediate coverage under chapter 87 of title 5;

(ii) any requirement of prior enrollment in a life insurance program under chapter 87 of that title for continuation of coverage purposes shall not apply;

(iii) the employee shall be deemed to have had coverage under chapter 87 of that title for the full period of service during which the employee would have been entitled to be insured for purposes of continuing coverage as an annuitant; and

(iv) the Director of the Central Intelligence Agency shall transmit an amount for deposit in the Employees’ Life Insurance Fund that is necessary to cover any costs of such conversion.


(C) Transmitted amountsAny amount described under subparagraph (B)(iv) shall be paid from the fund or appropriation used to pay the designated employee.




(g) Exemption from certain requirementsThe Director of the Central Intelligence Agency may exempt a designated employee from mandatory compliance with any Federal regulation, rule, standardized administrative policy, process, or procedure that the Director of the Central Intelligence Agency determines—(1) would be inconsistent with the nonofficial cover of that employee; and

(2) could expose that employee to detection as a Federal employee.


(h) Taxation and social security(1) In generalNotwithstanding any other provision of law, a designated employee—(A) shall file a Federal or State tax return as if that employee is not a Federal employee and may claim and receive the benefit of any exclusion, deduction, tax credit, or other tax treatment that would otherwise apply if that employee was not a Federal employee, if the Director of the Central Intelligence Agency determines that taking any action under this paragraph is necessary to—(i) protect from unauthorized disclosure—(I) intelligence operations;

(II) the identities of undercover intelligence officers;

(III) intelligence sources and methods; or

(IV) intelligence cover mechanisms; and


(ii) meet the special requirements of work related to collection of foreign intelligence or other authorized activities of the Agency; and


(B) shall receive social security benefits based on the social security contributions made.


(2) Internal Revenue Service reviewThe Director of the Central Intelligence Agency shall establish procedures to carry out this subsection. The procedures shall be subject to periodic review by the Internal Revenue Service.



(i) RegulationsThe Director of the Central Intelligence Agency shall prescribe regulations to carry out this section. The regulations shall ensure that the combination of salary, allowances, and benefits that an employee designated under this section may retain does not significantly exceed, except to the extent determined by the Director of the Central Intelligence Agency to be necessary to exercise the authority in subsection (b), the combination of salary, allowances, and benefits otherwise received by Federal employees not designated under this section.


(j) Finality of decisionsAny determinations authorized by this section to be made by the Director of the Central Intelligence Agency or the Director’s designee shall be final and conclusive and shall not be subject to review by any court.


(k) Subsequently enacted lawsNo law enacted after the effective date of this section shall affect the authorities and provisions of this section unless such law specifically refers to this section.


(June 20, 1949, ch. 227, § 23, as added Pub. L. 108–487, title IV, § 402, Dec. 23, 2004, 118 Stat. 3946.)

Editorial Notes

References in TextThe effective date of this section, referred to in subsec. (k), is the date of enactment of Pub. L. 108–487, which was approved December 23, 2004. See section 801 of Pub. L. 108–487, set out as an Effective Date of 2004 Amendments note under section 2656f of Title 22, Foreign Relations and Intercourse.

Codification
Section was formerly classified to section 403w of this title prior to editorial reclassification and renumbering as this section.



§ 3524. Support for the Associate Director of the Central Intelligence Agency for Military Affairs(a) Selection of Associate DirectorThe Associate Director of the Central Intelligence Agency for Military Affairs shall be selected by the Secretary of Defense, with the concurrence of the Director of the Central Intelligence Agency, from among commissioned officers of the Armed Forces who are general or flag officers.


(b) Support for activities(1) In generalIn order to improve the provision of support to, and the receipt of support from, the Central Intelligence Agency, and to improve deconfliction of the activities of the Central Intelligence Agency and the Department of Defense, the Secretary of Defense and the Under Secretary of Defense for Intelligence 11 See Change of Name note below. shall ensure that the Associate Director of the Central Intelligence Agency for Military Affairs has access to, and support from, offices, agencies, and programs of the Department necessary for the purposes of the Associate Director as follows:(A) To facilitate and coordinate Department of Defense support for the Central Intelligence Agency requested by the Director of the Central Intelligence Agency and approved by the Secretary, including oversight of Department of Defense military and civilian personnel detailed or assigned to the Central Intelligence Agency.

(B) To prioritize, communicate, and coordinate Department of Defense requests for, and the provision of support to, the Department of Defense from the Central Intelligence Agency, including support requested by and provided to the commanders of the combatant commands and subordinate task forces and commands.


(2) PoliciesThe Under Secretary shall develop and supervise the implementation of policies to integrate and communicate Department of Defense requirements and requests for support from the Central Intelligence Agency that are coordinated by the Associate Director pursuant to paragraph (1)(B).



(Pub. L. 114–328, div. A, title X, § 1054, Dec. 23, 2016, 130 Stat. 2398.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2017, and not as part of the Central Intelligence Agency Act of 1949 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Change of Name
Under Secretary of Defense for Intelligence redesignated and references deemed to refer to Under Secretary of Defense for Intelligence and Security, see section 1621(a) of Pub. L. 116–92, set out as a note under section 137 of Title 10, Armed Forces.



§ 3525. Office of the Ombudsman for Analytic Objectivity(a) Establishment(1) In generalThere is established in the Agency an Office of the Ombudsman for Analytic Objectivity (in this section referred to as the “Office”).


(2) Appointment of OmbudsmanThe Office shall be headed by an Ombudsman, who shall be appointed by the Director from among current or former senior staff officers of the Agency.



(b) Duties and responsibilitiesThe Ombudsman shall—(1) on an annual basis, conduct a survey of analytic objectivity among officers and employees of the Agency;

(2) implement a procedure by which any officer or employee of the Agency may submit to the Office a complaint alleging politicization, bias, lack of objectivity, or other issues relating to a failure of tradecraft in analysis conducted by the Agency;

(3) except as provided in paragraph (4), upon receiving a complaint submitted pursuant to paragraph (2), take reasonable action to investigate the complaint, make a determination as to whether the incident described in the complaint involved politicization, bias, or lack of objectivity, and prepare a report that—(A) summarizes the facts relevant to the complaint;

(B) documents the determination of the Ombudsman with respect to the complaint; and

(C) contains a recommendation for remedial action;


(4) if a complaint submitted pursuant to paragraph (2) alleges politicization, bias, or lack of objectivity in the collection of intelligence information, refer the complaint to the official responsible for supervising collection operations of the Agency; and

(5) continuously monitor changes in areas of analysis that the Ombudsman determines involve a heightened risk of politicization, bias, or lack of objectivity, to ensure that any change in the analytic line arises from proper application of analytic tradecraft and not as a result of politicization, bias, or lack of objectivity.


(c) Reports(1) On an annual basis, the Ombudsman shall submit to the intelligence committees a report on the results of the survey conducted pursuant to subsection (b)(1) with respect to the most recent fiscal year.

(2) On an annual basis, the Ombudsman shall submit to the intelligence committees a report that includes—(A) the number of complaints of submitted pursuant to subsection (b)(2) during the most recent fiscal year; and

(B) a description of the nature of such complaints, the actions taken by the Office or any other relevant element or component of the Agency with respect to such complaints, and the resolution of such complaints.


(3) On a quarterly basis, the Ombudsman shall submit to the intelligence committees a report that includes—(A) a list of the areas of analysis monitored during the most recent calendar quarter pursuant to subsection (b)(5); and

(B) a brief description of the methods by which the Office has conducted such monitoring.



(d) Intelligence committees definedIn this section, the term “intelligence committees” means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.


(June 20, 1949, ch. 227, § 24, as added Pub. L. 116–260, div. W, title IV, § 401(a), Dec. 27, 2020, 134 Stat. 2376.)


Change of Name
Pub. L. 116–260, div. W, title IV, § 401(b), Dec. 27, 2020, 134 Stat. 2377, provided that: “Any reference in any law, regulation, map, document, paper, or other record of the United States to the Ombudsman for Analytic and Collection Objectivity of the Central Intelligence Agency shall be deemed to be a reference to the Office of the Ombudsman for Analytic Objectivity of the Central Intelligence Agency established by section 24(a) [50 U.S.C. 3525(a)] of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.), as added by subsection (a).”




§ 3526. Improvement of education in science, technology, engineering, arts, and mathematics(a) DefinitionsIn this section:(1) Eligible entityThe term “eligible entity” includes a department or agency of the Federal Government, a State, a political subdivision of a State, an individual, and a not-for-profit or other organization in the private sector.


(2) Educational institutionThe term “educational institution” includes any public or private elementary school or secondary school, institution of higher education, college, university, or any other profit or nonprofit institution that is dedicated to improving science, technology, engineering, the arts, mathematics, business, law, medicine, or other fields that promote development and education relating to science, technology, engineering, the arts, or mathematics.


(3) StateThe term “State” means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.



(b) RequirementsThe Director shall, on a continuing basis—(1) identify actions that the Director may take to improve education in the scientific, technology, engineering, arts, and mathematics (known as “STEAM”) skills necessary to meet the long-term national security needs of the United States for personnel proficient in such skills; and

(2) establish and conduct programs to carry out such actions.


(c) Authorities(1) In generalThe Director, in support of educational programs in science, technology, engineering, the arts, and mathematics, may—(A) award grants to eligible entities;

(B) provide cash awards and other items to eligible entities;

(C) accept voluntary services from eligible entities;

(D) support national competition judging, other educational event activities, and associated award ceremonies in connection with such educational programs; and

(E) enter into one or more education partnership agreements with educational institutions in the United States for the purpose of encouraging and enhancing study in science, technology, engineering, the arts, and mathematics disciplines at all levels of education.


(2) Education partnership agreements(A) Nature of assistance providedUnder an education partnership agreement entered into with an educational institution under paragraph (1)(E), the Director may provide assistance to the educational institution by—(i) loaning equipment to the educational institution for any purpose and duration in support of such agreement that the Director considers appropriate;

(ii) making personnel available to teach science courses or to assist in the development of science courses and materials for the educational institution;

(iii) providing sabbatical opportunities for faculty and internship opportunities for students;

(iv) involving faculty and students of the educational institution in Agency projects, including research and technology transfer or transition projects;

(v) cooperating with the educational institution in developing a program under which students may be given academic credit for work on Agency projects, including research and technology transfer for transition projects; and

(vi) providing academic and career advice and assistance to students of the educational institution.


(B) PrioritiesIn entering into education partnership agreements under paragraph (1)(E), the Director shall prioritize entering into education partnership agreements with the following:(i) Historically Black colleges and universities and other minority-serving institutions, as described in section 1067q(a) of title 20.

(ii) Educational institutions serving women, members of minority groups, and other groups of individuals who traditionally are involved in the science, technology, engineering, arts, and mathematics professions in disproportionately low numbers.




(d) Designation of advisorThe Director shall designate one or more individuals within the Agency to advise and assist the Director regarding matters relating to science, technology, engineering, the arts, and mathematics education and training.


(June 20, 1949, ch. 227, § 25, as added Pub. L. 116–260, div. W, title V, § 501, Dec. 27, 2020, 134 Stat. 2380.)


CHAPTER 47—NATIONAL SECURITY AGENCY



Sec.


3601.Short title.


3602.Director of the Agency and Director of Compliance.


3603.Repealed.


3604.Additional compensation.


3605.Disclosure of Agency’s organization, function, activities, or personnel.


3606.Repealed.


3607.Support for activities and personnel outside the United States.


3608.Language training and cryptologic linguist reserve programs.


3609.Enhancement of security authorities.


3610.Senior Cryptologic Executive Service.


3611.Cryptologic research grant program.


3612.Availability of appropriations.


3613.Misuse of Agency name, initials, or seal.


3614.Louis Stokes Educational Scholarship Program.


3615.Repealed.


3616.Transportation of remains of certain employees.


3617.National Security Agency Emerging Technologies Panel.


3618.Collection of service charges for certification or validation of information assurance products.


3619.Senior Chief Petty Officer Shannon Kent Award for Distinguished Female Personnel.



§ 3601. Short title
This chapter may be cited as the “National Security Agency Act of 1959”.
(Pub. L. 86–36, § 1, as added Pub. L. 96–450, title IV, § 402(a)(2), Oct. 14, 1980, 94 Stat. 1978.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Prior ProvisionsA prior section 1 of Pub. L. 86–36, May 29, 1959, 73 Stat. 63, amended section 1082 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 660.



§ 3602. Director of the Agency and Director of Compliance(a)(1) There is a Director of the National Security Agency.

(2) The Director of the National Security Agency shall be appointed by the President, by and with the advice and consent of the Senate.

(3) The Director of the National Security Agency shall be the head of the National Security Agency and shall discharge such functions and duties as are provided by this chapter or otherwise by law or executive order.


(b) There is a Director of Compliance of the National Security Agency, who shall be appointed by the Director of the National Security Agency and who shall be responsible for the programs of compliance over mission activities of the National Security Agency.

(Pub. L. 86–36, § 2, as added Pub. L. 111–259, title IV, § 433, Oct. 7, 2010, 124 Stat. 2732; amended Pub. L. 113–126, title IV, § 401(a), July 7, 2014, 128 Stat. 1407.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Prior ProvisionsA prior section 2 of Pub. L. 86–36, May 29, 1959, 73 Stat. 63; Pub. L. 87–367, title II, § 201, Oct. 4, 1961, 75 Stat. 789; Sept. 23, 1950, ch. 1024, title III, § 306(a), as added Pub. L. 88–290, Mar. 26, 1964, 78 Stat. 170; Pub. L. 88–426, title III, § 306(h), Aug. 14, 1964, 78 Stat. 430; Pub. L. 88–631, § 3(d), Oct. 6, 1964, 78 Stat. 1008; Pub. L. 89–632, § 1(e)(1), Oct. 8, 1966, 80 Stat. 878; Pub. L. 102–496, title IV, § 405, Oct. 24, 1992, 106 Stat. 3186, related to authority of Secretary of Defense to establish positions and fix compensation, prior to repeal by Pub. L. 104–201, div. A, title XVI, §§ 1633(b)(1), 1635, Sept. 23, 1996, 110 Stat. 2751, 2752, effective Oct. 1, 1996.

Amendments2014—Pub. L. 113–126 added subsec. (a) and designated existing provisions as subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentAmendment by Pub. L. 113–126 effective Oct. 1, 2014, and applicable upon the earlier of the date of the first nomination by the President of an individual to serve as the Director of the National Security Agency that occurs on or after Oct. 1, 2014, or the date of the cessation of the performance of the duties of the Director of the National Security Agency by the individual performing such duties on Oct. 1, 2014, subject to an exception for initial nominations, see section 403 of Pub. L. 113–126, set out as a note under section 8G of the Inspector General Act of 1978, Pub. L. 95–452, in the Appendix to Title 5, Government Organization and Employees.

Position of Importance and ResponsibilityPub. L. 113–126, title IV, § 401(b), July 7, 2014, 128 Stat. 1408, provided that:
“(1) In general.—The President may designate the Director of the National Security Agency as a position of importance and responsibility under section 601 of title 10, United States Code.

“(2) Effective date.—Paragraph (1) shall take effect on the date of the enactment of this Act [July 7, 2014].”






§ 3603. Repealed. Pub. L. 104–201, div. A, title XVI, § 1633(b)(1), Sept. 23, 1996, 110 Stat. 2751

Section, Pub. L. 86–36, § 4, May 29, 1959, 73 Stat. 63; Pub. L. 87–367, title II, § 204, Oct. 4, 1961, 75 Stat. 791; Pub. L. 87–793, § 1001(c), Oct. 11, 1962, 76 Stat. 864; Pub. L. 89–632, § 1(e)(2), Oct. 8, 1966, 80 Stat. 878; Pub. L. 91–187, § 2, Dec. 30, 1969, 83 Stat. 850, authorized establishment of civilian positions in research, development, science, medicine, and cryptology.

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title and repealed prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1996, see section 1635 of Pub. L. 104–201, set out as an Effective Date of 1996 Amendment note under section 1593 of Title 10, Armed Forces.



§ 3604. Additional compensation
Officers and employees of the National Security Agency who are citizens or nationals of the United States may be granted additional compensation, in accordance with regulations which shall be prescribed by the Secretary of Defense, not in excess of additional compensation authorized by section 5941 of title 5, for employees whose rates of basic compensation are fixed by statute.
(Pub. L. 86–36, § 5, May 29, 1959, 73 Stat. 63.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.
In text, “section 5941 of title 5” substituted for “section 207 of the Independent Offices Appropriation Act, 1949, as amended (5 U.S.C. 118h)” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631. Section 1 of Pub. L. 89–554 enacted Title 5, Government Organization and Employees.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 86–36, § 8, May 29, 1959, 73 Stat. 64, provided that: “The foregoing provisions of this Act [see Tables for classification] shall take effect on the first day of the first pay period which begins later than the thirtieth day following the date of enactment of this Act [May 29, 1959].”




§ 3605. Disclosure of Agency’s organization, function, activities, or personnel(a) Except as provided in subsection (b) of this section, nothing in this chapter or any other law (including, but not limited to, the first section and section 2 of the Act of August 28, 1935) 11 See References in Text note below. shall be construed to require the disclosure of the organization or any function of the National Security Agency, or any information with respect to the activities thereof, or of the names, titles, salaries, or number of the persons employed by such agency.

(b) The reporting requirements of section 1582 of title 10 1 shall apply to positions established in the National Security Agency in the manner provided by section 3603 1 of this title.

(Pub. L. 86–36, § 6, May 29, 1959, 73 Stat. 64.)

Editorial Notes

References in TextThe first section and section 2 of the Act of August 28, 1935, referred to in subsec. (a), are sections 1 and 2 of act Aug. 28, 1935, ch. 795, 49 Stat. 956, 957, which were classified to section 654 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 86–626, title I, § 101, July 12, 1960, 74 Stat. 427.
Section 1582 of title 10, referred to in subsec. (b), was repealed by Pub. L. 97–295, § 1(19)(A), Oct. 12, 1982, 96 Stat. 1290, and a new section 1582, relating to assistive technology, was subsequently added by Pub. L. 106–398, § 1 [[div. A], title XI, § 1102(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–311.
Section 3603, referred to in subsec. (b), was repealed by Pub. L. 104–201, div. A, title XVI, § 1633(b)(1), Sept. 23, 1996, 110 Stat. 2751.

Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first pay period which begins later than the thirtieth day following May 29, 1959, see section 8 of Pub. L. 86–36, set out as a note under section 3604 of this title.



§ 3606. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 660

Section, Pub. L. 86–36, § 7, May 29, 1959, 73 Stat. 64, related to reduction in number of positions in certain grades authorized by section 1105(b) of former Title 5, Executive Departments and Government Officers and Employees, by the number of positions in such grades allocated to the National Security Agency on effective date of section.

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title and repealed prior to editorial reclassification as this section.



§ 3607. Support for activities and personnel outside the United States(a) Leasing of real propertyNotwithstanding section 322 of the Act of June 30, 1932, section 5536 of title 5, and section 2675 of title 10, the Director of the National Security Agency, on behalf of the Secretary of Defense, may lease real property outside the United States, for periods not exceeding ten years, for the use of the National Security Agency for special cryptologic activities and for housing for personnel assigned to such activities.


(b) Allowances and benefits, housing, and retirement accrualThe Director of the National Security Agency, on behalf of the Secretary of Defense, may provide to certain civilian and military personnel of the Department of Defense who are assigned to special cryptologic activities outside the United States and who are designated by the Secretary of Defense for the purposes of this subsection—(1) allowances and benefits—(A) comparable to those provided by the Secretary of State to members of the Foreign Service under chapter 9 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.) or any other provision of law; and

(B) in the case of selected personnel serving in circumstances similar to those in which personnel of the Central Intelligence Agency serve, comparable to those provided by the Director of Central Intelligence to personnel of the Central Intelligence Agency;


(2) housing (including heat, light, and household equipment) without cost to such personnel, if the Director of the National Security Agency, on behalf of the Secretary of Defense determines that it would be in the public interest to provide such housing; and

(3) special retirement accrual in the same manner provided in section 2153 of this title and in section 3518 of this title.


(c) Authority subject to availability of appropriated fundsThe authority of the Director of the National Security Agency, on behalf of the Secretary of Defense, to make payments under subsections (a) and (b), and under contracts for leases entered into under subsection (a), is effective for any fiscal year only to the extent that appropriated funds are available for such purpose.


(d) Members of Armed ForcesMembers of the Armed Forces may not receive benefits under both subsection (b)(1) and title 37 for the same purpose. The Secretary of Defense shall prescribe such regulations as may be necessary to carry out this subsection.


(e) RegulationsRegulations issued pursuant to subsection (b)(1) shall be submitted to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate before such regulations take effect.


(Pub. L. 86–36, § 9, as added Pub. L. 96–450, title IV, § 402(a)(1), Oct. 14, 1980, 94 Stat. 1977; amended Pub. L. 97–89, title VI, § 601, Dec. 4, 1981, 95 Stat. 1154; Pub. L. 99–335, title V, § 507(a), June 6, 1986, 100 Stat. 628; Pub. L. 101–193, title V, § 505(b), Nov. 30, 1989, 103 Stat. 1709; Pub. L. 102–496, title VIII, § 803(b), Oct. 24, 1992, 106 Stat. 3253.)

Editorial Notes

References in TextSection 322 of the Act of June 30, 1932, referred to in subsec. (a), is section 322 of act June 30, 1932, ch. 314, title III, 47 Stat. 412, which was classified to section 278a of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 100–678, § 7, Nov. 17, 1988, 102 Stat. 4052.
The Foreign Service Act of 1980, referred to in subsec. (b)(1)(A), is Pub. L. 96–465, Oct. 17, 1980, 94 Stat. 2071. Chapter 9 of title I of the Act is classified generally to subchapter IX (§ 4081 et seq.) of chapter 52 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 3901 of Title 22 and Tables.

Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments1992—Subsec. (b)(3). Pub. L. 102–496 substituted “the Central Intelligence Agency Retirement Act” for “the Central Intelligence Agency Retirement Act of 1964 for Certain Employees”.
1989—Subsec. (b). Pub. L. 101–193 substituted a semicolon for “(including special retirement accrual in the same manner provided in section 303 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees (50 U.S.C. 403 note)); and” at end of subpar. (B) of par. (1) and added par. (3).
1986—Subsec. (b)(1)(B). Pub. L. 99–335 inserted “(including special retirement accrual in the same manner provided in section 303 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees (50 U.S.C. 403 note))” before semicolon.
1981—Subsec. (b)(1). Pub. L. 97–89, § 601(a), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “allowances and benefits comparable to those provided by the Secretary of State to officers and employees of the Foreign Service under paragraphs (1), (2), (7), (9), (10), and (11) of section 1136, and under sections 1137, 1138a, 1148, 1156, 1157, and 1160, of title 22; and”.
Subsecs. (d), (e). Pub. L. 97–89, § 601(b), added subsecs. (d) and (e).

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence, and reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency, see section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–496 effective on the first day of the fourth month beginning after Oct. 24, 1992, see section 805 of Pub. L. 102–496, set out as an Effective Date note under section 2001 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–335 effective Jan. 1, 1987, see section 702(a) of Pub. L. 99–335, set out as an Effective Date note under section 8401 of Title 5, Government Organization and Employees.

Effective Date of 1981 AmendmentAmendment by Pub. L. 97–89 effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as an Effective Date note under section 1621 of Title 10, Armed Forces.



§ 3608. Language training and cryptologic linguist reserve programs(a) ProgramsThe Director of the National Security Agency shall arrange for, and shall prescribe regulations concerning, language and language-related training programs for military and civilian cryptologic personnel. In establishing programs under this section for language and language-related training, the Director—(1) may provide for the training and instruction to be furnished, including functional and geographic area specializations;

(2) may arrange for training and instruction through other Government agencies and, in any case in which appropriate training or instruction is unavailable through Government facilities, through nongovernmental facilities that furnish training and instruction useful in the fields of language and foreign affairs;

(3) may support programs that furnish necessary language and language-related skills, including, in any case in which appropriate programs are unavailable at Government facilities, support through contracts, grants, or cooperation with nongovernmental educational institutions; and

(4) may obtain by appointment or contract the services of individuals to serve as language instructors, linguists, or special language project personnel.


(b) Incentives(1) In order to maintain necessary capability in foreign language skills and related abilities needed by the National Security Agency, the Director, without regard to subchapter IV of chapter 55 of title 5, may provide special monetary or other incentives to encourage civilian cryptologic personnel of the Agency to acquire or retain proficiency in foreign languages or special related abilities needed by the Agency.

(2) In order to provide linguistic training and support for cryptologic personnel, the Director—(A) may pay all or part of the tuition and other expenses related to the training of personnel who are assigned or detailed for language and language-related training, orientation, or instruction; and

(B) may pay benefits and allowances to civilian personnel in accordance with chapters 57 and 59 of title 5, and to military personnel in accordance with chapter 7 of title 37, and applicable provisions of title 10, when such personnel are assigned to training at sites away from their designated duty station.



(c) Cryptologic linguist reserve(1) To the extent not inconsistent, in the opinion of the Secretary of Defense, with the operation of military cryptologic reserve units and in order to maintain necessary capability in foreign language skills and related abilities needed by the National Security Agency, the Director may establish a cryptologic linguist reserve. The cryptologic linguist reserve may consist of former or retired civilian or military cryptologic personnel of the National Security Agency and of other qualified individuals, as determined by the Director of the Agency. Each member of the cryptologic linguist reserve shall agree that, during any period of emergency (as determined by the Director), the member shall return to active civilian status with the National Security Agency and shall perform such linguistic or linguistic-related duties as the Director may assign.

(2) In order to attract individuals to become members of the cryptologic linguist reserve, the Director, without regard to subchapter IV of chapter 55 of title 5, may provide special monetary incentives to individuals eligible to become members of the reserve who agree to become members of the cryptologic linguist reserve and to acquire or retain proficiency in foreign languages or special related abilities.

(3) In order to provide training and support for members of the cryptologic linguist reserve, the Director—(A) may pay all or part of the tuition and other expenses related to the training of individuals in the cryptologic linguist reserve who are assigned or detailed for language and language-related training, orientation, or instruction; and

(B) may pay benefits and allowances in accordance with chapters 57 and 59 of title 5 to individuals in the cryptologic linguist reserve who are assigned to training at sites away from their homes or regular places of business.



(d) Training agreements(1) The Director, before providing training under this section to any individual, may obtain an agreement with that individual that—(A) in the case of current employees, pertains to continuation of service of the employee, and repayment of the expenses of such training for failure to fulfill the agreement, consistent with the provisions of section 4108 of title 5; and

(B) in the case of individuals accepted for membership in the cryptologic linguist reserve, pertains to return to service when requested, and repayment of the expenses of such training for failure to fulfill the agreement, consistent with the provisions of section 4108 of title 5.


(2) The Director, under regulations prescribed under this section, may waive, in whole or in part, a right of recovery under an agreement made under this subsection if it is shown that the recovery would be against equity and good conscience or against the public interest.


(e) Orientation and language training for family members(1) Subject to paragraph (2), the Director may provide to family members of military and civilian cryptologic personnel assigned to representational duties outside the United States, in anticipation of the assignment of such personnel outside the United States or while outside the United States, appropriate orientation and language training that is directly related to the assignment abroad.

(2) Language training under paragraph (1) may not be provided to any individual through payment of the expenses of tuition or other cost of instruction at a non-Government educational institution unless appropriate instruction is not available at a Government facility.


(f) Waiver chapter 41 of title 5The Director may waive the applicability of any provision of chapter 41 of title 5 to any provision of this section if he finds that such waiver is important to the performance of cryptologic functions.


(g) Authority subject to availability of appropriated fundsThe authority of the Director to enter into contracts or to make grants under this section is effective for any fiscal year only to the extent that appropriated funds are available for such purpose.


(h) RegulationsRegulations issued pursuant to this section shall be submitted to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate before such regulations take effect.


(i) Travel, transportation, storage, and subsistence expensesThe Director of the National Security Agency, on behalf of the Secretary of Defense, may, without regard to section 4109(a)(2)(B) of title 5, pay travel, transportation, storage, and subsistence expenses under chapter 57 of such title to civilian and military personnel of the Department of Defense who are assigned to duty outside the United States for a period of one year or longer which involves cryptologic training, language training, or related disciplines.


(Pub. L. 86–36, § 10, as added Pub. L. 96–450, title IV, § 402(a)(1), Oct. 14, 1980, 94 Stat. 1978; amended Pub. L. 97–89, title VI, § 602, Dec. 4, 1981, 95 Stat. 1154.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Amendments1981—Pub. L. 97–89 added subsecs. (a) to (h) and redesignated existing provisions as subsec. (i).

Statutory Notes and Related Subsidiaries
Effective Date of 1981 AmendmentAmendment by Pub. L. 97–89 effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as an Effective Date note under section 1621 of Title 10, Armed Forces.



§ 3609. Enhancement of security authorities(a) Law enforcement authority(1) The Director of the National Security Agency may authorize agency personnel within the United States to perform the same functions as officers and agents of the Department of Homeland Security, as provided in section 1315(b)(2) of title 40, with the powers set forth in that section, except that such personnel shall perform such functions and exercise such powers—(A) at the National Security Agency Headquarters complex and at any facilities and protected property which are solely under the administration and control of, or are used exclusively by, the National Security Agency; and

(B) in the streets, sidewalks, and the open areas within the zone beginning at the outside boundary of such facilities or protected property and extending outward 500 feet.


(2) The performance of functions and exercise of powers under subparagraph (B) of paragraph (1) shall be limited to those circumstances where such personnel can identify specific and articulable facts giving such personnel reason to believe that the performance of such functions and exercise of such powers is reasonable to protect against physical damage or injury, or threats of physical damage or injury, to agency installations, property, or employees.

(3) Nothing in this subsection shall be construed to preclude, or limit in any way, the authority of any Federal, State, or local law enforcement agency, or any other Federal police or Federal protective service.

(4) The rules and regulations enforced by such personnel shall be the rules and regulations prescribed by the Director and shall only be applicable to the areas referred to in subparagraph (A) of paragraph (1).

(5) Agency personnel authorized by the Director under paragraph (1) may transport an individual apprehended under the authority of this section from the premises at which the individual was apprehended, as described in subparagraph (A) or (B) of paragraph (1), for the purpose of transferring such individual to the custody of law enforcement officials. Such transportation may be provided only to make a transfer of custody at a location within 30 miles of the premises described in subparagraphs (A) and (B) of paragraph (1).


(b) PenaltiesThe Director of the National Security Agency is authorized to establish penalties for violations of the rules or regulations prescribed by the Director under subsection (a). Such penalties shall not exceed those specified in section 1315(c)(2) of title 40.


(c) Identification of designated personnelAgency personnel designated by the Director of the National Security Agency under subsection (a) shall be clearly identifiable as United States Government security personnel while engaged in the performance of the functions to which subsection (a) refers.


(d) Tort liability(1) Notwithstanding any other provision of law, agency personnel designated by the Director of the National Security Agency under subsection (a) shall be considered for purposes of chapter 171 of title 28, or any other provision of law relating to tort liability, to be acting within the scope of their office or employment when such agency personnel take reasonable action, which may include the use of force, to—(A) protect an individual in the presence of such agency personnel from a crime of violence;

(B) provide immediate assistance to an individual who has suffered or who is threatened with bodily harm;

(C) prevent the escape of any individual whom such agency personnel reasonably believe to have committed a crime of violence in the presence of such agency personnel; or

(D) transport an individual pursuant to subsection (a)(2).


(2) Paragraph (1) shall not affect the authorities of the Attorney General under section 2679 of title 28.

(3) In this subsection, the term “crime of violence” has the meaning given that term in section 16 of title 18.


(Pub. L. 86–36, § 11, as added Pub. L. 96–450, title IV, § 402(a)(1), Oct. 14, 1980, 94 Stat. 1978; amended Pub. L. 107–108, title V, § 506, Dec. 28, 2001, 115 Stat. 1406; Pub. L. 107–306, title VIII, § 841(f), Nov. 27, 2002, 116 Stat. 2432; Pub. L. 108–177, title III, § 377(c), title V, § 501, Dec. 13, 2003, 117 Stat. 2630, 2633; Pub. L. 112–87, title IV, § 421, Jan. 3, 2012, 125 Stat. 1893.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Amendments2012—Subsec. (a)(5). Pub. L. 112–87, § 421(a), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “Not later than July 1 each year through 2004, the Director shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report that describes in detail the exercise of the authority granted by this subsection and the underlying facts supporting the exercise of such authority, during the preceding fiscal year. The Director shall make each such report available to the Inspector General of the National Security Agency.”
Subsec. (d)(1)(D). Pub. L. 112–87, § 421(b), added subpar. (D).
2003—Subsec. (a)(1). Pub. L. 108–177, § 377(c)(1), substituted “officers and agents of the Department of Homeland Security, as provided in section 1315(b)(2) of title 40” for “special policemen of the General Services Administration perform under the first section of the Act entitled ‘An Act to authorize the Federal Works Administrator or officials of the Federal Works Agency duly authorized by him to appoint special policemen for duty upon Federal property under the jurisdiction of the Federal Works Agency, and for other purposes’ (40 U.S.C. 318)”.
Subsec. (b). Pub. L. 108–177, § 377(c)(2), substituted “section 1315(c)(2) of title 40” for “the fourth section of the Act referred to in subsection (a) (40 U.S.C. 318c)”.
Subsec. (d). Pub. L. 108–177, § 501, added subsec. (d).
2002—Subsec. (a)(5). Pub. L. 107–306 inserted “through 2004” after “Not later than July 1 each year”.
2001—Pub. L. 107–108 amended section generally. Prior to amendment, section read as follows: “The Administrator of General Services, upon the application of the Director of the National Security Agency, may provide for the protection in accordance with section 318b of title 40, of certain facilities (as designated by the Director of such Agency) which are under the administration and control of, or are used by, the National Security Agency in the same manner as if such facilities were property of the United States over which the United States has acquired exclusive or concurrent criminal jurisdiction.”



§ 3610. Senior Cryptologic Executive Service(a) Establishment; applicable personnel provisions(1) The Secretary of Defense (or his designee) may by regulation establish a personnel system for senior civilian cryptologic personnel in the National Security Agency to be known as the Senior Cryptologic Executive Service. The regulations establishing the Senior Cryptologic Executive Service shall—(A) meet the requirements set forth in section 3131 of title 5 for the Senior Executive Service;

(B) provide that positions in the Senior Cryptologic Executive Service meet requirements that are consistent with the provisions of section 3132(a)(2) of such title;

(C) provide, without regard to section 2,11 See References in Text note below. rates of pay for the Senior Cryptologic Executive Service that are not in excess of the maximum rate or less than the minimum rate of basic pay established for the Senior Executive Service under section 5382 of such title, and that are adjusted at the same time and to the same extent as rates of basic pay for the Senior Executive Service are adjusted;

(D) provide a performance appraisal system for the Senior Cryptologic Executive Service that conforms to the provisions of subchapter II of chapter 43 of such title;

(E) provide for removal consistent with section 3592 of such title, and removal or suspension consistent with subsections (a), (b), and (c) of section 7543 of such title (except that any hearing or appeal to which a member of the Senior Cryptologic Executive Service is entitled shall be held or decided pursuant to procedures established by regulations of the Secretary of Defense or his designee);

(F) permit the payment of performance awards to members of the Senior Cryptologic Executive Service consistent with the provisions applicable to performance awards under section 5384 of such title;

(G) provide that members of the Senior Cryptologic Executive Service may be granted sabbatical leaves consistent with the provisions of section 3396(c) of such title; and

(H) provide for the recertification of members of the Senior Cryptologic Executive Service consistent with the provisions of section 3393a 1 of such title.


(2) Except as otherwise provided in subsection (a), the Secretary of Defense (or his designee) may—(A) make applicable to the Senior Cryptologic Executive Service any of the provisions of title 5 applicable to applicants for or members of the Senior Executive Service; and

(B) appoint, promote, and assign individuals to positions established within the Senior Cryptologic Executive Service without regard to the provisions of title 5 governing appointments and other personnel actions in the competitive service.


(3) The President, based on the recommendations of the Secretary of Defense, may award ranks to members of the Senior Cryptologic Executive Service in a manner consistent with the provisions of section 4507 of title 5.

(4) Notwithstanding any other provision of this section, the Director of the National Security Agency may detail or assign any member of the Senior Cryptologic Executive Service to serve in a position outside the National Security Agency in which the member’s expertise and experience may be of benefit to the National Security Agency or another Government agency. Any such member shall not by reason of such detail or assignment lose any entitlement or status associated with membership in the Senior Cryptologic Executive Service.


(b) Merit pay systemThe Secretary of Defense (or his designee) may by regulation establish a merit pay system for such employees of the National Security Agency as the Secretary of Defense (or his designee) considers appropriate. The merit pay system shall be designed to carry out purposes consistent with those set forth in section 5401(a) of title 5.


(c) Maximum pay for fiscal yearNothing in this section shall be construed to allow the aggregate amount payable to a member of the Senior Cryptologic Executive Service under this section during any fiscal year to exceed the annual rate payable for positions at level I of the Executive Schedule in effect at the end of such year.


(Pub. L. 86–36, § 12, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1156; amended Pub. L. 101–194, title V, § 506(c)(2), Nov. 30, 1989, 103 Stat. 1759; Pub. L. 104–106, div. A, title X, § 1064(b), Feb. 10, 1996, 110 Stat. 445.)

Editorial Notes

References in TextSection 2, referred to in subsec. (a)(1)(C), meant section 2 of Pub. L. 86–36, May 29, 1959, 73 Stat. 63; Pub. L. 87–367, title II, § 201, Oct. 4, 1961, 75 Stat. 789; Sept. 23, 1950, ch. 1024, title III, § 306(a), as added Pub. L. 88–290, Mar. 26, 1964, 78 Stat. 170; Pub. L. 88–426, title III, § 306(h), Aug. 14, 1964, 78 Stat. 430; Pub. L. 88–631, § 3(d), Oct. 6, 1964, 78 Stat. 1008; Pub. L. 89–632, § 1(e)(1), Oct. 8, 1966, 80 Stat. 878; Pub. L. 102–496, title IV, § 405, Oct. 24, 1992, 106 Stat. 3186, which related to authority of Secretary of Defense to establish positions and fix compensation, prior to repeal by Pub. L. 104–201, div. A, title XVI, §§ 1633(b)(1), 1635, Sept. 23, 1996, 110 Stat. 2751, 2752, effective Oct. 1, 1996. A new section 2 of Pub. L. 86–36 subsequently was added by Pub. L. 111–259, title IV, § 433, Oct. 7, 2010, 124 Stat. 2732, and is classified to section 3602 of this title.
Section 3393a of title 5, referred to in subsec. (a)(1)(H), was repealed by Pub. L. 107–296, title XIII, § 1321(a)(1)(B), Nov. 25, 2002, 116 Stat. 2296.
Level I of the Executive Schedule, referred to in subsec. (c), is set out in section 5312 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Amendments1996—Subsec. (a)(5). Pub. L. 104–106 struck out par. (5), which required the Director of the National Security Agency to submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate annual reports on executive personnel in the National Security Agency.
1989—Subsec. (a)(1)(F). Pub. L. 101–194, § 506(c)(2)(A), struck out “and” at end of subpar. (F).
Subsec. (a)(1)(G). Pub. L. 101–194, § 506(c)(2)(B), which directed amendment by inserting “and” after the semicolon at the end of subpar. (G), was executed by substituting “; and” for the period at the end of subpar. (G), to reflect the probable intent of Congress.
Subsec. (a)(1)(H). Pub. L. 101–194, § 506(c)(2)(C), added subpar. (H).

Statutory Notes and Related Subsidiaries
Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 506(d) of Pub. L. 101–194, set out as a note under section 3151 of Title 5, Government Organization and Employees.

Effective DateSection effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as a note under section 1621 of Title 10, Armed Forces.



§ 3611. Cryptologic research grant program(a) AuthorizationThe Director of the National Security Agency may make grants to private individuals and institutions for the conduct of cryptologic research. An application for a grant under this section may not be approved unless the Director determines that the award of the grant would be clearly consistent with the national security.


(b) Conduct of programThe grant program established by subsection (a) shall be conducted in accordance with chapter 63 of title 31 to the extent that such chapter is consistent with and in accordance with section 3605 of this title.


(c) Authority limited to availability of appropriated fundsThe authority of the Director to make grants under this section is effective for any fiscal year only to the extent that appropriated funds are available for such purpose.


(Pub. L. 86–36, § 13, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1158.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.
In subsec. (b), “chapter 63 of title 31” substituted for “the Federal Grant and Cooperative Agreement Act of 1977 (41 U.S.C. 501 et seq.)” and “such chapter” substituted for “such Act” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as a note under section 1621 of Title 10, Armed Forces.



§ 3612. Availability of appropriations
Funds appropriated to an entity of the Federal Government other than an element of the Department of Defense that have been specifically appropriated for the purchase of cryptologic equipment, materials, or services with respect to which the National Security Agency has been designated as the central source of procurement for the Government shall remain available for a period of three fiscal years.
(Pub. L. 86–36, § 14, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1158.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as a note under section 1621 of Title 10, Armed Forces.



§ 3613. Misuse of Agency name, initials, or seal(a) No person may, except with the written permission of the Director of the National Security Agency, knowingly use the words “National Security Agency”, the initials “NSA”, the seal of the National Security Agency, or any colorable imitation of such words, initials, or seal in connection with any merchandise, impersonation, solicitation, or commercial activity in a manner reasonably calculated to convey the impression that such use is approved, endorsed, or authorized by the National Security Agency.

(b) Whenever it appears to the Attorney General that any person is engaged or is about to engage in an act or practice which constitutes or will constitute conduct prohibited by subsection (a), the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice. Such court shall proceed as soon as practicable to the hearing and determination of such action and may, at any time before final determination, enter such restraining orders or prohibitions, or take such other action as is warranted, to prevent injury to the United States or to any person or class of persons for whose protection the action is brought.

(Pub. L. 86–36, § 15, as added Pub. L. 97–89, title VI, § 603, Dec. 4, 1981, 95 Stat. 1158.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1981, see section 806 of Pub. L. 97–89, set out as a note under section 1621 of Title 10, Armed Forces.



§ 3614. Louis Stokes Educational Scholarship Program(a) EstablishmentThe purpose of this section is to establish an undergraduate and graduate training program, which may lead to a baccalaureate or graduate degree, to facilitate the recruitment of individuals, particularly minority high school students, with a demonstrated capability to develop skills critical to the mission of the National Security Agency, including mathematics, computer science, engineering, and foreign languages.


(b) Assignment for trainingThe Secretary of Defense is authorized, in his discretion, to assign civilians who may or may not be employees of the National Security Agency as students at accredited professional, technical, and other institutions of higher learning for training at the undergraduate or graduate level in skills critical to effective performance of the mission of the Agency.


(c) Payment of expensesThe National Security Agency may pay, directly or by reimbursement to program participants, expenses incident to assignments under subsection (b), in any fiscal year only to the extent that appropriated funds are available for such purpose.


(d) Eligibility(1) To be eligible for assignment under subsection (b), a program participant,11 So in original. must agree in writing—(A) to continue in the service of the Agency for the period of the assignment and to complete the educational course of training for which the program participant is assigned;

(B) to continue in the service of the Agency following completion of the assignment for a period of one-and-a-half years for each year of the assignment or part thereof;

(C) to reimburse the United States for the total cost of education (excluding the program participant’s pay and allowances) provided under this section to the program participant if, prior to the program participant’s completing the educational course of training for which the program participant is assigned, the assignment or the program participant’s employment with the Agency is terminated—(i) by the Agency due to misconduct by the program participant;

(ii) by the program participant voluntarily; or

(iii) by the Agency for the failure of the program participant to maintain such level of academic standing in the educational course of training as the Director of the National Security Agency shall have specified in the agreement of the program participant under this subsection; and


(D) to reimburse the United States if, after completing the educational course of training for which the program participant is assigned, the program participant’s employment with the Agency is terminated either by the Agency due to misconduct by the program participant or by the program participant voluntarily, prior to the program participant’s completion of the service obligation period described in subparagraph (B), in an amount that bears the same ratio to the total cost of the education (excluding the program participant’s pay and allowances) provided to the program participant as the unserved portion of the service obligation period described in subparagraph (B) bears to the total period of the service obligation described in subparagraph (B).


(2) Subject to paragraph (3), the obligation to reimburse the United States under an agreement described in paragraph (1), including interest due on such obligation, is for all purposes a debt owing the United States.

(3)(A) A discharge in bankruptcy under title 11 shall not release a person from an obligation to reimburse the United States required under an agreement described in paragraph (1) if the final decree of the discharge in bankruptcy is issued within five years after the last day of the combined period of service obligation described in subparagraphs (A) and (B) of paragraph (1).

(B) The Secretary of Defense may release a person, in whole or in part, from the obligation to reimburse the United States under an agreement described in paragraph (1) when, in his discretion, the Secretary determines that equity or the interests of the United States so require.

(C) The Secretary of Defense shall permit an 1 program participant assigned under this section who, prior to commencing a second academic year of such assignment, voluntarily terminates the assignment or the program participant’s employment with the Agency, to satisfy his obligation under an agreement described in paragraph (1) to reimburse the United States by reimbursement according to a schedule of monthly payments which results in completion of reimbursement by a date five years after the date of termination of the assignment or employment or earlier at the option of the program participant.



(e) Recruitment of individualsAgency efforts to recruit individuals at educational institutions for participation in the undergraduate and graduate training program established by this section shall be made openly and according to the common practices of universities and employers recruiting at such institutions.


(f) Applicability of other lawsChapter 41 of title 5 and subsections (a) and (b) of section 3324 of title 31 shall not apply with respect to this section.


(g) RegulationsThe Secretary of Defense may issue such regulations as may be necessary to implement this section.


(h) Program nameThe undergraduate and graduate training program established under this section shall be known as the Louis Stokes Educational Scholarship Program.


(Pub. L. 86–36, § 16, as added Pub. L. 99–569, title V, § 505, Oct. 27, 1986, 100 Stat. 3200; amended Pub. L. 111–259, title III, § 312(a)–(d), Oct. 7, 2010, 124 Stat. 2663, 2664.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.

Amendments2010—Subsec. (a). Pub. L. 111–259, § 312(a)(1), inserted “and graduate” after “undergraduate” and substituted “a baccalaureate or graduate” for “the baccalaureate”.
Subsec. (b). Pub. L. 111–259, § 312(b)(1), substituted “civilians who may or may not be employees” for “civilian employees”.
Pub. L. 111–259, § 312(a)(2), inserted “or graduate” after “undergraduate”.
Subsec. (c). Pub. L. 111–259, § 312(b)(2)(A), substituted “program participants” for “employees”.
Subsec. (d)(1). Pub. L. 111–259, § 312(b)(2)(B)(i)(I), which directed substitution of “a program participant,” for “an employee of the Agency,” in introductory provisions, was executed by making the substitution for “an employee of the Agency” in introductory provisions, to reflect the probable intent of Congress.
Subsec. (d)(1)(A). Pub. L. 111–259, § 312(b)(2)(B)(i)(II), substituted “program participant” for “employee”.
Subsec. (d)(1)(C). Pub. L. 111–259, § 312(c), substituted “terminated—” and cls. (i) to (iii) for “terminated either by the Agency due to misconduct by the employee or by the employee voluntarily; and”.
Pub. L. 111–259, § 312(b)(2)(B)(i)(III), substituted “program participant” for “employee” and “program participant’s” for “employee’s” wherever appearing.
Subsec. (d)(1)(D). Pub. L. 111–259, § 312(b)(2)(B)(i)(IV), substituted “program participant” for “employee” and “program participant’s” for “employee’s” wherever appearing.
Subsec. (d)(3)(C). Pub. L. 111–259, § 312(b)(2)(B)(ii), substituted “program participant” for “employee” in two places and “program participant’s” for “employee’s”.
Subsec. (e). Pub. L. 111–259, § 312(d), struck out par. (2) designation before “Agency efforts” and struck out par. (1) which read as follows: “When an employee is assigned under this section to an institution, the Agency shall disclose to the institution to which the employee is assigned that the Agency employs the employee and that the Agency funds the employee’s education.”
Subsec. (e)(2). Pub. L. 111–259, § 312(a)(3), inserted “and graduate” after “undergraduate”.
Subsec. (h). Pub. L. 111–259, § 312(a)(4), added subsec. (h).



§ 3615. Repealed. Pub. L. 103–359, title VIII, § 806(b)(2), Oct. 14, 1994, 108 Stat. 3442

Section, Pub. L. 86–36, § 17, as added Pub. L. 102–88, title V, § 503, Aug. 14, 1991, 105 Stat. 436, related to post-employment assistance for certain National Security Agency employees.

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title and repealed prior to editorial reclassification as this section.
Another section 17 of Pub. L. 86–36 was renumbered section 18 and is classified to section 3616 of this title.



§ 3616. Transportation of remains of certain employees(a) The Secretary of Defense may pay the expenses referred to in section 5742(b) of title 5 in the case of any employee of the National Security Agency who dies while on a rotational tour of duty within the United States or while in transit to or from such tour of duty.

(b) For the purposes of this section, the term “rotational tour of duty”, with respect to an employee, means a permanent change of station involving the transfer of the employee from the National Security Agency headquarters to another post of duty for a fixed period established by regulation to be followed at the end of such period by a permanent change of station involving a transfer of the employee back to such headquarters.

(Pub. L. 86–36, § 18, formerly § 17, as added Pub. L. 102–183, title IV, § 405, Dec. 4, 1991, 105 Stat. 1267; renumbered § 18, Pub. L. 102–496, title III, § 304(a), Oct. 24, 1992, 106 Stat. 3183.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.



§ 3617. National Security Agency Emerging Technologies Panel(a) EstablishmentThere is established the National Security Agency Emerging Technologies Panel. The Panel is a standing panel of the National Security Agency. The Panel shall be appointed by, and shall report directly to, the Director of the National Security Agency.


(b) DutiesThe Panel shall study and assess, and periodically advise the Director on, the research, development, and application of existing and emerging science and technology advances, advances in encryption, and other topics.


(c) Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Panel.


(Pub. L. 86–36, § 19, as added Pub. L. 108–487, title V, § 501, Dec. 23, 2004, 118 Stat. 3950.)

Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.



§ 3618. Collection of service charges for certification or validation of information assurance products(a) CollectionThe Director may collect charges for evaluating, certifying, or validating information assurance products under the National Information Assurance Program or successor program.


(b) Establishment of chargesThe charges collected under subsection (a) shall be established through a public rulemaking process in accordance with Office of Management and Budget Circular No. A–25.


(c) Limitation on chargesCharges collected under subsection (a) shall not exceed the direct costs of the program referred to in that subsection.


(d) Reimbursement or advance paymentThe appropriation or fund bearing the cost of the service for which charges are collected under the program referred to in subsection (a) may be reimbursed, or the Director may require advance payment subject to such adjustment on completion of the work as may be agreed upon.


(e) Crediting of amounts collectedAmounts collected under this section shall be credited to the account or accounts from which costs associated with such amounts have been or will be incurred, to reimburse or offset the direct costs of the program referred to in subsection (a).


(Pub. L. 86–36, § 20, as added Pub. L. 109–364, div. A, title IX, § 933, Oct. 17, 2006, 120 Stat. 2363.)

Editorial Notes
Codification
Section was formerly classified in a note under section 402 of this title prior to editorial reclassification as this section.



§ 3619. Senior Chief Petty Officer Shannon Kent Award for Distinguished Female Personnel(a) EstablishmentThe Director of the National Security Agency shall establish an honorary award for the recognition of female personnel of the National Security Agency for distinguished career contributions in support of the mission of the Agency as civilian employees or members of the Armed Forces assigned to the Agency. The award shall be known as the “Senior Chief Petty Officer Shannon Kent Award” and shall consist of a design determined appropriate by the Director.


(b) AwardThe Director shall award the Senior Chief Petty Officer Shannon Kent Award to female civilian employees, members of the Armed Forces, or former civilian employees or members, whom the Director determines meet the criteria under subsection (a).


(Pub. L. 86–36, § 21, as added Pub. L. 116–260, div. W, title IV, § 403, Dec. 27, 2020, 134 Stat. 2378.)


CHAPTER 48—DEPARTMENT OF DEFENSE COOPERATIVE THREAT REDUCTION



Sec.


3701.Definitions.



SUBCHAPTER I—PROGRAM AUTHORITIES


3711.Authority to carry out Department of Defense Cooperative Threat Reduction Program.


3712.Use of funds for certain emergent threats or opportunities.


3713.Authority for urgent threat reduction activities under Department of Defense Cooperative Threat Reduction Program.


3714.Use of funds for unspecified purposes or for increased amounts.


3715.Use of contributions to Department of Defense Cooperative Threat Reduction Program.



SUBCHAPTER II—RESTRICTIONS AND LIMITATIONS


3731.Prohibition on use of funds for specified purposes.


3732.Requirement for on-site managers.


3733.Limitation on use of funds until certain permits obtained.


3734.Limitation on availability of funds for Cooperative Threat Reduction activities with Russian Federation.


3735.Limitation on availability of funds for Cooperative Threat Reduction activities in People’s Republic of China.



SUBCHAPTER III—RECURRING CERTIFICATIONS AND REPORTS


3741, 3742.Repealed.


3743.Reports on activities and assistance under Department of Defense Cooperative Threat Reduction Program.


3744.Metrics for Department of Defense Cooperative Threat Reduction Program.



SUBCHAPTER IV—TRANSITION PROVISIONS


3751.Transition provisions.



§ 3701. Definitions
In this chapter:(1) The term “congressional defense committees” has the meaning given that term in section 101(a)(16) of title 10.

(2) The term “Cooperative Threat Reduction funds” means funds appropriated pursuant to an authorization of appropriations for the Program, or otherwise made available to the Program.

(3) The term “Program” means the Cooperative Threat Reduction Program of the Department of Defense established under section 3711 of this title.

(Pub. L. 113–291, div. A, title XIII, § 1312, Dec. 19, 2014, 128 Stat. 3595.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this subtitle”, meaning subtitle B (§§ 1311–1352) of title XIII of div. A of Pub. L. 113–291, Dec. 19, 2014, 128 Stat. 3595, known as the Department of Defense Cooperative Threat Reduction Act, which is classified principally to this chapter. For complete classification of subtitle B to the Code, see Short Title note set out below and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 113–291, div. A, title XIII, § 1311, Dec. 19, 2014, 128 Stat. 3595, provided that: “This subtitle [subtitle B (§§ 1311–1352) of title XIII of div. A of Pub. L. 113–291, enacting this chapter, repealing sections 5902, 5921, 5952, 5953, 5955, 5957, 5959 to 5961, and 5962 to 5965 of Title 22, Foreign Relations and Intercourse, amending provisions set out as notes under sections 2551, 5952, and 5955 of Title 22, and repealing provisions set out as notes under section 2362 of this title and section 5952 of Title 22] may be cited as the ‘Department of Defense Cooperative Threat Reduction Act’.”




SUBCHAPTER I—PROGRAM AUTHORITIES
§ 3711. Authority to carry out Department of Defense Cooperative Threat Reduction Program(a) AuthorityThe Secretary of Defense may carry out a program, referred to as the “Department of Defense Cooperative Threat Reduction Program”, with respect to foreign countries to do the following:(1) Facilitate the elimination and the safe and secure transportation and storage of chemical, biological, or other weapons, weapons components, weapons-related materials, and associated delivery vehicles.

(2) Facilitate—(A) the safe and secure transportation and storage of nuclear weapons, nuclear weapons-usable or high-threat radiological materials, nuclear weapons components, and associated delivery vehicles; and

(B) the elimination of nuclear weapons, nuclear weapons components, and nuclear weapons delivery vehicles.


(3) Prevent the proliferation of nuclear and chemical weapons, weapons components, and weapons-related materials, technology, and expertise.

(4) Prevent the proliferation of biological weapons, weapons components, and weapons-related materials, technology, and expertise, which may include activities that facilitate detection and reporting of highly pathogenic diseases or other diseases that are associated with or that could be used as an early warning mechanism for disease outbreaks that could affect the Armed Forces of the United States or allies of the United States, regardless of whether such diseases are caused by biological weapons.

(5) Prevent the proliferation of weapons of mass destruction-related materials, including materials, equipment, and technology that could be used for the design, development, production, or use of nuclear, chemical, and biological weapons and the means of delivery of such weapons.

(6) Carry out military-to-military and defense contacts for advancing the mission of the Program, subject to subsection (f).


(b) Concurrence of Secretary of StateThe authority under subsection (a) to carry out the Program is subject to any concurrence of the Secretary of State or other appropriate agency head required under section 3712 or 3713 of this title (unless such concurrence is otherwise exempted pursuant to section 3751 of this title with respect to activities or determinations carried out or made before December 19, 2014).


(c) Scope of authorityThe authority to carry out the Program in subsection (a) includes authority to provide equipment, goods, and services, but does not include authority to provide funds directly for a project or activity carried out under the Program.


(d) Type of programThe Program carried out under subsection (a) may involve assistance in planning and in resolving technical problems associated with weapons destruction and proliferation. The Program may also involve the funding of critical short-term requirements relating to weapons destruction.


(e) Reimbursement of other agenciesThe Secretary of Defense may reimburse heads of other departments and agencies of the Federal Government under this section for costs of the participation of the respective departments and agencies in the Program.


(f) Military-to-military and defense contactsThe Secretary of Defense shall ensure that the military-to-military and defense contacts carried out under subsection (a)(6)—(1) are focused and expanded to support specific relationship-building opportunities, which could lead to the development of the Program in new geographic areas and achieve other benefits of the Program;

(2) are directly administered as part of the Program; and

(3) include cooperation and coordination with—(A) the unified combatant commands; and

(B) the Department of State.



(g) Prior notice to Congress of obligation of funds(1) Reports requirementNot less than 15 days before any obligation of any Cooperative Threat Reduction funds, the Secretary of Defense shall submit to the congressional defense committees a report on that proposed obligation of such funds for that fiscal year (or, in accordance with section 3735(b) of this title, the semiannual period covered by the report).


(2) Matters includedEach report under paragraph (1) shall specify—(A) the activities and forms of assistance for which the Secretary plans to obligate funds;

(B) the amount of the proposed obligation; and

(C) the projected involvement (if any) of any other department or agency of the United States and of the private sector of the United States in the activities and forms of assistance for which the Secretary plans to obligate such funds.


(3) Exception for notifications previously providedExcept for Cooperative Threat Reduction funds subject to section 3735 of this title, paragraph (1) shall not apply with respect to a proposed obligation of Cooperative Threat Reduction funds that is covered by a notification previously submitted by the Secretary to the congressional defense committees that includes the matters described in subparagraphs (A) through (C) of paragraph (2).



(Pub. L. 113–291, div. A, title XIII, § 1321, Dec. 19, 2014, 128 Stat. 3595; Pub. L. 114–328, div. A, title XIII, §§ 1302(b)(1), 1303(b), Dec. 23, 2016, 130 Stat. 2566, 2568; Pub. L. 115–91, div. A, title XIII, § 1302(b)(1), Dec. 12, 2017, 131 Stat. 1705.)

Editorial Notes
Amendments2017—Subsec. (g)(1). Pub. L. 115–91 substituted “15 days” for “45 days”.
2016—Subsec. (g)(1). Pub. L. 114–328, §§ 1302(b)(1), 1303(b)(1), in heading substituted “Reports requirement” for “Annual requirement” and in text substituted “45 days” for “15 days” and inserted “(or, in accordance with section 3735(b) of this title, the semiannual period covered by the report)” after “that fiscal year”.
Subsec. (g)(3). Pub. L. 114–328, § 1303(b)(2), substituted “Except for Cooperative Threat Reduction funds subject to section 3735 of this title, paragraph (1)” for “Paragraph (1)”.



§ 3712. Use of funds for certain emergent threats or opportunities(a) AuthorityFor purposes of the Program, the Secretary of Defense may obligate and expend Cooperative Threat Reduction funds for a fiscal year, and any Cooperative Threat Reduction funds for a prior fiscal year that remain available for obligation, for a proliferation threat reduction project or activity if the Secretary, with the concurrence of the Secretary of State, determines each of the following:(1) That such project or activity will—(A) assist the United States in the resolution of a critical emerging proliferation threat; or

(B) permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals.


(2) That such project or activity will be completed in a period not exceeding five years.

(3) That the Department of Defense is the entity of the Federal Government that is most capable of carrying out such project or activity.


(b) Congressional notificationNot later than 15 days before the date on which the Secretary obligates funds under subsection (a) for a project or activity, the Secretary of Defense shall notify, in writing, the congressional defense committees and the Secretary of State shall notify, in writing, the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of the determinations made under such subsection with respect to such project or activity, together with—(1) a justification for such determinations;

(2) a description of the scope and duration of such project or activity; and

(3) a discussion of—(A) whether authorities other than the authority under this section are available to the Secretaries to perform such project or activity to meet the threats or goals identified under subsection (a)(1); and

(B) if such other authorities exist, why the Secretaries were not able to use such authorities for such project or activity.



(c) Non-defense agency partner-nation contactsWith respect to military-to-military and defense contacts carried out under subsection (a)(6) of section 3711 of this title, as further described in subsection (f) of such section, concurrence of the Secretary of State under subsection (a) is required only for participation in such contacts by personnel from non-defense agencies of foreign countries.


(d) Exception to requirement for certain determinationsThe requirement for a determination under subsection (a) shall not apply to a state of the former Soviet Union.


(Pub. L. 113–291, div. A, title XIII, § 1322, Dec. 19, 2014, 128 Stat. 3597; Pub. L. 114–328, div. A, title XIII, § 1302(b)(2), Dec. 23, 2016, 130 Stat. 2566.)

Editorial Notes
Amendments2016—Subsec. (b). Pub. L. 114–328 substituted “Not later than 15 days before the date on which” for “At the time at which” in introductory provisions and added par. (3).



§ 3713. Authority for urgent threat reduction activities under Department of Defense Cooperative Threat Reduction Program(a) Limitation on use of funds for urgent threat reduction activitiesSubject to subsections (b) and (c), not more than 15 percent of the total amount of Cooperative Threat Reduction funds for any fiscal year may be obligated or expended, notwithstanding any other provision of law, for covered activities.


(b) Secretary of Defense determination and notice for urgent threat reduction activities in governed areasWith respect to an area not covered by subsection (c), the Secretary of Defense may obligate or expend funds pursuant to subsection (a) for covered activities if—(1) the Secretary determines, in writing, that—(A) a threat arising in such area from the proliferation of chemical, nuclear, or biological weapons or weapons-related materials, technologies, or expertise must be addressed urgently;

(B) certain provisions of law would unnecessarily impede the ability of the Secretary to carry out such covered activities to address such threat; and

(C) it is necessary to obligate or expend such funds to carry out such covered activities;


(2) the Secretary of State and the Secretary of Energy concur with such determination; and

(3) not later than seven days before the date on which the Secretary of Defense first obligates such funds, the Secretary of Defense, in consultation with the Secretary of State, submits to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate—(A) the determination under paragraph (1);

(B) a description of the covered activities to be carried out using such funds;

(C) the expected time frame for such activities; and

(D) the expected cost of such activities.



(c) Presidential determination and notice for urgent threat reduction activities in ungoverned areasWith respect to an ungoverned area or an area that is not controlled by an effective governmental authority, as determined by the Secretary of State, the President may obligate or expend funds pursuant to subsection (a) for covered activities if—(1) the President determines, in writing, that—(A) a threat arising in such an area from the proliferation of chemical, nuclear, or biological weapons or weapons-related materials, technologies, or expertise must be addressed urgently; and

(B) it is necessary to obligate or expend such funds to carry out such covered activities to address such threat; and


(2) at the time at which the President first obligates such funds, the Secretary of Defense, in consultation with the Secretary of State, submits to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate—(A) the determination under paragraph (1);

(B) a description of the covered activities to be carried out using such funds;

(C) the expected time frame for such activities; and

(D) the expected cost of such activities.



(d) Covered activity definedIn this section, the term “covered activity” means an activity under the Program to address a threat arising from the proliferation of chemical, nuclear, or biological weapons or weapons-related materials, technologies, or expertise.


(Pub. L. 113–291, div. A, title XIII, § 1323, Dec. 19, 2014, 128 Stat. 3598; Pub. L. 114–328, div. A, title XIII, § 1302(b)(3), Dec. 23, 2016, 130 Stat. 2566.)

Editorial Notes
Amendments2016—Subsec. (b)(3). Pub. L. 114–328 substituted “not later than seven days before the date on which” for “at the time at which” in introductory provisions.



§ 3714. Use of funds for unspecified purposes or for increased amounts(a) Notice to Congress of intent to use funds for unspecified purposes(1) ReportFor any fiscal year for which Cooperative Threat Reduction funds are specifically authorized in an Act other than an appropriations Act for specific purposes within the Program, the Secretary of Defense may obligate or expend such funds, or other funds otherwise made available for the Program for that fiscal year, for purposes other than such specified purposes if—(A) the Secretary determines that such obligation or expenditure is necessary in the national interests of the United States;

(B) the Secretary submits to the congressional defense committees—(i) notification of the intent of the Secretary to make such an obligation or expenditure of funds; and

(ii) a complete discussion of the purpose and justification for such obligation or expenditure, including the amount of funds to be obligated or expended; and


(C) a period of 15 days has elapsed following the date on which the Secretary submits the notification and discussion under subparagraph (B).


(2) Construction with other lawsParagraph (1) may not be construed to authorize the obligation or expenditure of Cooperative Threat Reduction Program funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under section 3731 of this title or any other provision of law.



(b) Limited authority to vary individual amounts provided for any fiscal year for specified purposesFor any fiscal year for which Cooperative Threat Reduction funds are specifically authorized in an Act other than an appropriations Act for specific purposes within the Program, the Secretary may obligate or expend such funds, or other funds otherwise made available for the Program for that fiscal year, in excess of the specific amount so authorized for that purpose if—(1) the Secretary determines that such obligation or expenditure is necessary in the national interests of the United States;

(2) the Secretary submits to the congressional defense committees—(A) notification of the intent of the Secretary to make such an obligation or expenditure of funds in excess of such authorized amount; and

(B) a complete discussion of the justification for exceeding such specified amounts, including the amount by which the Secretary will exceed such specified amounts; and


(3) a period of 15 days has elapsed following the date on which the Secretary submits the notification and discussion under paragraph (2).


(Pub. L. 113–291, div. A, title XIII, § 1324, Dec. 19, 2014, 128 Stat. 3599; Pub. L. 114–328, div. A, title XIII, § 1302(b)(4), Dec. 23, 2016, 130 Stat. 2566; Pub. L. 115–91, div. A, title XIII, § 1302(b)(2), Dec. 12, 2017, 131 Stat. 1705.)

Editorial Notes
Amendments2017—Subsecs. (a)(1)(C), (b)(3). Pub. L. 115–91 substituted “15 days” for “45 days”.
2016—Subsecs. (a)(1)(C), (b)(3). Pub. L. 114–328 substituted “45 days” for “15 days”.



§ 3715. Use of contributions to Department of Defense Cooperative Threat Reduction Program(a) Authority to enter into agreements(1) AuthoritySubject to paragraph (2), the Secretary of Defense may enter into one or more agreements with any person (including a foreign government, international organization, multinational entity, or any other entity) that the Secretary considers appropriate under which the person contributes funds for activities conducted under the Program.


(2) Concurrence by Secretary of StateThe Secretary may enter into an agreement under paragraph (1) only with the concurrence of the Secretary of State.



(b) Retention and use of fundsNotwithstanding section 3302 of title 31 and subject to subsections (c) and (d), the Secretary of Defense may retain and obligate or expend funds contributed pursuant to subsection (a) for purposes of the Program. Funds so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available to be obligated or expended without further appropriation.


(c) Return of funds not obligated or expended within three yearsIf the Secretary does not obligate or expend funds contributed pursuant to subsection (a) by the date that is three years after the date on which the contribution was made, the Secretary shall return the amount to the person who made the contribution.


(d) Notice(1) In generalNot later than 30 days after receiving funds contributed pursuant to subsection (a), the Secretary shall submit to the appropriate congressional committees a notice—(A) specifying the value of the contribution and the purpose for which the contribution was made; and

(B) identifying the person who made the contribution.


(2) Limitation on use of amountsThe Secretary may not obligate funds contributed pursuant to subsection (a) until a period of 15 days elapses following the date on which the Secretary submits the notice under paragraph (1).



(e) Implementation planThe Secretary shall submit to the congressional defense committees—(1) an implementation plan for the authority provided under this section prior to obligating or expending any funds contributed pursuant to subsection (a); and

(2) any updates to such plan that the Secretary considers appropriate.


(f) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means the following:(1) The congressional defense committees.

(2) The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.


(Pub. L. 113–291, div. A, title XIII, § 1325, Dec. 19, 2014, 128 Stat. 3600; Pub. L. 115–91, div. A, title X, § 1051(t)(6), Dec. 12, 2017, 131 Stat. 1566.)

Editorial Notes
Amendments2017—Subsecs. (e) to (g). Pub. L. 115–91 redesignated subsecs. (f) and (g) as (e) and (f), respectively, and struck out former subsec. (e) which required annual reports on contributions.




SUBCHAPTER II—RESTRICTIONS AND LIMITATIONS
§ 3731. Prohibition on use of funds for specified purposes(a) In generalCooperative Threat Reduction funds may not be obligated or expended for any of the following purposes:(1) Conducting any peacekeeping exercise or other peacekeeping-related activity.

(2) Provision of housing.

(3) Provision of assistance to promote environmental restoration.

(4) Provision of assistance to promote job retraining.

(5) Provision of assistance to promote defense conversion.


(b) Limitation with respect to conventional weaponsCooperative Threat Reduction funds may not be obligated or expended for the elimination of—(1) conventional weapons; or

(2) delivery vehicles of conventional weapons, unless such delivery vehicles could reasonably be used or adapted to be used for the delivery of chemical, nuclear, or biological weapons.


(Pub. L. 113–291, div. A, title XIII, § 1331, Dec. 19, 2014, 128 Stat. 3601.)

§ 3732. Requirement for on-site managers(a) On-site manager requirementBefore obligating any Cooperative Threat Reduction funds for a project described in subsection (b), the Secretary of Defense shall appoint one on-site manager for that project. The manager shall be appointed from among employees of the Federal Government.


(b) Projects coveredSubsection (a) applies to a project—(1) to be located in a state of the former Soviet Union;

(2) which involves dismantlement, destruction, or storage facilities, or construction of a facility; and

(3) with respect to which the total contribution by the Department of Defense is expected to exceed $50,000,000.


(c) Duties of on-site managerThe on-site manager appointed under subsection (a) shall—(1) develop, in cooperation with representatives from governments of states participating in the project, a list of those steps or activities critical to achieving the disarmament or nonproliferation goals of the project;

(2) establish a schedule for completing those steps or activities;

(3) meet with all participants to seek assurances that those steps or activities are being completed on schedule; and

(4) suspend the participation of the United States in a project when a participant other than the United States fails to complete a scheduled step or activity on time, unless the Secretary of Defense directs the on-site manager to resume the participation of the United States.


(d) Authority to manage more than one project(1) In generalSubject to paragraph (2), an employee of the Federal Government may serve as on-site manager for more than one project, including projects at different locations.


(2) LimitationIf such an employee serves as on-site manager for more than one project in a fiscal year, the total cost of the projects for that fiscal year may not exceed $150,000,000.



(e) Steps or activitiesSteps or activities referred to in subsection (c)(1) are those steps or activities that, if not completed, will prevent a project from achieving its disarmament or nonproliferation goals, including, at a minimum, the following:(1) Identification and acquisition of permits (as defined in section 3733 of this title).

(2) Verification that the items, substances, or capabilities to be dismantled, secured, or otherwise modified are available for dismantlement, securing, or modification.

(3) Timely provision of financial, personnel, management, transportation, and other resources.


(f) Notification to CongressIn any case in which the Secretary directs an on-site manager to resume the participation of the United States in a project under subsection (c)(4), the Secretary shall notify the congressional defense committees of such direction by not later than 30 days after the date of such direction.


(Pub. L. 113–291, div. A, title XIII, § 1332, Dec. 19, 2014, 128 Stat. 3601.)

§ 3733. Limitation on use of funds until certain permits obtained(a) In generalThe Secretary of Defense shall seek to obtain all the permits required to complete each phase of construction of a project under the Program in a state of the former Soviet Union before obligating more than 40 percent of the total costs of that phase of the project.


(b) Use of funds for new construction projectsExcept as provided in subsection (c), with respect to a new construction project to be carried out by the Program, not more than 40 percent of the total costs of the project may be obligated from Cooperative Threat Reduction funds for any fiscal year until the Secretary—(1) determines the number and type of permits that may be required for the lifetime of the project in the proposed location or locations of the project; and

(2) obtains from the state in which the project is to be located any permits that may be required to begin construction.


(c) Exception to limitations on use of fundsThe limitation in subsection (b) on the obligation of funds for a construction project otherwise covered by such subsection shall not apply with respect to the obligation of funds for a particular project if the Secretary—(1) determines that it is necessary in the national interest to obligate funds for such project; and

(2) submits to the congressional defense committees a notification of the intent to obligate funds for such project, together with a complete discussion of the justification for doing so.


(d) DefinitionsIn this section, with respect to a project under the Program:(1) The term “new construction project” means a construction project for which no funds have been obligated or expended as of November 24, 2003.

(2) The term “permit” means any local or national permit for development, general construction, environmental, land use, or other purposes that is required for purposes of major construction.


(Pub. L. 113–291, div. A, title XIII, § 1333, Dec. 19, 2014, 128 Stat. 3602.)

§ 3734. Limitation on availability of funds for Cooperative Threat Reduction activities with Russian Federation(a) Sense of CongressIt is the sense of Congress that—(1) the United States should carry out activities under the Program in the Russian Federation only if those activities are consistent with and in support of the security interests of the United States; and

(2) in carrying out any such activities after December 19, 2014, the Secretary of Defense should focus on only those activities that—(A) are in support of the arms control obligations of the United States and the Russian Federation; or

(B) will reduce the threats posed by weapons of mass destruction and related materials and technology to the United States and countries in the Euro-Atlantic and Eurasian regions.



(b) Completion of Cooperative Threat Reduction activities in Russian FederationCooperative Threat Reduction funds made available for a fiscal year after fiscal year 2015 may not be obligated or expended for activities in the Russian Federation unless such activities in Russia are specifically authorized by law.


(Pub. L. 113–291, div. A, title XIII, § 1334, Dec. 19, 2014, 128 Stat. 3603.)

§ 3735. Limitation on availability of funds for Cooperative Threat Reduction activities in People’s Republic of China(a) Semiannual installmentsIn carrying out activities under the Program in the People’s Republic of China, the Secretary of Defense shall ensure that Cooperative Threat Reduction funds for such activities are obligated in semiannual installments.


(b) Required reports(1) Additional informationWith respect to carrying out activities under the Program in the People’s Republic of China, the Secretary of Defense shall submit to the congressional defense committees the reports required by section 3711(g) of this title on a semiannual basis by not later than 15 days before any obligation of Cooperative Threat Reduction funds for such activities during the covered semiannual period. In addition to the matters required by such section, each such report shall include, in coordination with the Secretary of State—(A) whether China has taken material steps to—(i) disrupt the proliferation activities of Li Fangwei (also known as Karl Lee, or any other alias known by the United States); and

(ii) arrest Li Fangwei pursuant the indictment charged in the United States District Court for the Southern District of New York on April 29, 2014;


(B) whether China has proliferated to any non-nuclear weapons state, or any nuclear weapons state in violation of the Treaty on the Non-Proliferation of Nuclear Weapons, any item that contributes to a ballistic missile or nuclear weapons delivery system; and

(C) the number, type, and summary of any demarches between the United States and China with respect to the matters described in subparagraphs (A) and (B).


(2) Additional submissionsAt the same time as the Secretary of Defense submits to the congressional defense committees the information described in subparagraphs (A), (B), and (C) of paragraph (1) as part of the reports required by section 3711(g) of this title, the Secretary shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate such information.


(3) CoverageWith respect to the information described in subparagraphs (A), (B), and (C) of paragraph (1)—(A) the first report described in such paragraph that is submitted after December 23, 2016, shall cover the preceding 12-month period before the date of such submission; and

(B) each subsequent report shall cover the semiannual period preceding the date of such submission.


(4) FormThe information described in subparagraphs (A), (B), and (C) of paragraph (1) shall be submitted in unclassified form, but may include a classified annex.



(Pub. L. 113–291, div. A, title XIII, § 1335, as added Pub. L. 114–328, div. A, title XIII, § 1303(a), Dec. 23, 2016, 130 Stat. 2567; amended Pub. L. 115–91, div. A, title XIII, § 1302(b)(3), Dec. 12, 2017, 131 Stat. 1705.)

Editorial Notes
Amendments2017—Subsec. (a). Pub. L. 115–91 struck out “or expended” after “obligated”.




SUBCHAPTER III—RECURRING CERTIFICATIONS AND REPORTS
§§ 3741, 3742. Repealed. Pub. L. 115–91, div. A, title X, § 1051(t)(7), (8), Dec. 12, 2017, 131 Stat. 1566

Section 3741, Pub. L. 113–291, div. A, title XIII, § 1341, Dec. 19, 2014, 128 Stat. 3604, related to annual certifications on use of facilities being constructed for Department of Defense Cooperative Threat Reduction projects or activities.


Section 3742, Pub. L. 113–291, div. A, title XIII, § 1342, Dec. 19, 2014, 128 Stat. 3604, related to requirement to submit summary of amounts requested by project category.



§ 3743. Reports on activities and assistance under Department of Defense Cooperative Threat Reduction Program(a) Annual reportIn any year in which the President submits to Congress, under section 1105 of title 31, the budget for a fiscal year that requests funds for the Department of Defense for activities or assistance under the Program, the Secretary of Defense, after consultation with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the activities and assistance carried out under the Program.


(b) DeadlineEach report under subsection (a) shall be submitted not later than the first Monday in February of a year.


(c) Matters includedEach report under subsection (a) shall include the following:(1) An estimate of the total amount that will be required to be expended by the United States during the fiscal year covered by the budget described in subsection (a) in order to achieve the objectives of the Program.

(2) A five-year plan setting forth the amount of funds and other resources proposed to be provided by the United States for the Program during the period covered by the plan, including the purpose for which such funds and resources will be used.

(3) A description of the activities and assistance carried out under the Program during the fiscal year preceding the submission of the report, including—(A) the funds notified, obligated, and expended for such activities and assistance and the purposes for which such funds were notified, obligated, and expended for such fiscal year and cumulatively for the Program;

(B) a description of the participation, if any, of each department and agency of the Federal Government in such activities and assistance;

(C) a description of such activities and assistance, including the forms of assistance provided;

(D) a description of the United States private sector participation in the portion of such activities and assistance that were supported by the obligation and expenditure of funds for the Program; and

(E) such other information as the Secretary considers appropriate to fully inform Congress of the operation of activities and assistance carried out under the Program, including, with respect to proposed demilitarization or conversion projects, information on the progress toward demilitarization of facilities and the conversion of the demilitarized facilities to civilian activities.


(4) A description of the means (including program management, audits, examinations, and other means) used by the United States during the fiscal year preceding the submission of the report to ensure that assistance provided under the Program is fully accounted for, that such assistance is being used for its intended purpose, and that such assistance is being used efficiently and effectively, including—(A) if such assistance consisted of equipment, a description of the current location of such equipment and the current condition of such equipment;

(B) if such assistance consisted of contracts or other services, a description of the status of such contracts or services and the methods used to ensure that such contracts and services are being used for their intended purpose;

(C) a determination whether the assistance described in subparagraphs (A) and (B) has been used for its intended purpose and an assessment of whether the assistance being provided is being used effectively and efficiently; and

(D) a description of the efforts planned to be carried out during the fiscal year beginning in the year of the report to ensure that Department of Defense Cooperative Threat Reduction assistance provided during such fiscal year is fully accounted for and is used for its intended purpose.


(5) A description of the defense and military activities carried out under section 3711(a)(6) of this title during the fiscal year preceding the submission of the report, including—(A) the amount of funds obligated or expended for such activities;

(B) the strategy, goals, and objectives for which such funds were obligated and expended;

(C) a description of the activities carried out, including the forms of assistance provided, and the justification for each form of assistance provided;

(D) the success of each activity, including the goals and objectives achieved for each activity;

(E) a description of participation by private sector entities in the United States in carrying out such activities, and the participation of any other department or agency of the Federal Government in such activities; and

(F) any other information that the Secretary considers relevant to provide a complete description of the operation and success of activities carried out under the Program.



(Pub. L. 113–291, div. A, title XIII, § 1343, Dec. 19, 2014, 128 Stat. 3605.)

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions of this section requiring submittal of report to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.



§ 3744. Metrics for Department of Defense Cooperative Threat Reduction Program
The Secretary of Defense shall implement metrics to measure the impact and effectiveness of activities of the Program to address threats arising from the proliferation of chemical, nuclear, and biological weapons and weapons-related materials, technologies, and expertise.
(Pub. L. 113–291, div. A, title XIII, § 1344, Dec. 19, 2014, 128 Stat. 3606.)


SUBCHAPTER IV—TRANSITION PROVISIONS
§ 3751. Transition provisions(a) Determinations relating to certain proliferation threat reduction projects and activitiesAny determination made before December 19, 2014, under section 5963(a) 11 See References in Text note below. of title 22 shall be treated as a determination under section 3712(a) of this title.


(b) Determinations relating to urgent threat reduction activitiesAny determination made before December 19, 2014, under section 5965(b) 1 of title 22 shall be treated as a determination under section 3713(b) of this title.


(c) Funds available for Cooperative Threat Reduction ProgramFunds made available for Cooperative Threat Reduction programs pursuant to the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1632) or the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 672) that remain available for obligation as of December 19, 2014, shall be available for the Program.


(Pub. L. 113–291, div. A, title XIII, § 1352, Dec. 19, 2014, 128 Stat. 3607.)

Editorial Notes

References in TextSection 5963 of title 22, referred to in subsec. (a), was repealed by Pub. L. 113–291, div. A, title XIII, § 1351(11), Dec. 19, 2014, 128 Stat. 3607.
Section 5965 of title 22, referred to in subsec. (b), was repealed by Pub. L. 113–291, div. A, title XIII, § 1351(12)(B), Dec. 19, 2014, 128 Stat. 3607.
The National Defense Authorization Act for Fiscal Year 2013, referred to in subsec. (c), is Pub. L. 112–239, Jan. 2, 2013, 126 Stat. 1632. For complete classification of this Act to the Code, see Tables.
The National Defense Authorization Act for Fiscal Year 2014, referred to in subsec. (c), is Pub. L. 113–66, Dec. 26, 2013, 127 Stat. 672. For complete classification of this Act to the Code, see Tables.





CHAPTER 49—MILITARY SELECTIVE SERVICE



Sec.


3801.Short title; Congressional declaration of policy.


3802.Registration.


3803.Persons liable for training and service.


3804.Volunteer service of physicians and dentists; minimum period.


3805.Manner of selection of men for training and service; quotas.


3806.Deferments and exemptions from training and service.


3807.Bounties for induction; substitutes; purchase of release.


3808.Separation from service.


3809.Selective Service System.


3810.Emergency medical care.


3811.Offenses and penalties.


3812.Nonapplicability of certain laws.


3813.Notice of requirements of this chapter; voluntary enlistments unaffected.


3814.Definitions.


3815.Repeals; appropriations; termination date.


3816.Utilization of industry.


3817.Savings provisions.


3818.Effective date.


3819.Authority of President to order Reserve components to active service; release from active duty; retention of unit organizations and equipment.


3820.Procedural rights.




Editorial Notes
Codification
Title I of act June 24, 1948, ch. 625, which is classified principally to this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of title I principally as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.


§ 3801. Short title; Congressional declaration of policy(a) This Act may be cited as the “Military Selective Service Act”.

(b) The Congress declares that an adequate armed strength must be achieved and maintained to insure the security of this Nation.

(c) The Congress further declares that in a free society the obligations and privileges of serving in the armed forces and the reserve components thereof should be shared generally, in accordance with a system of selection which is fair and just, and which is consistent with the maintenance of an effective national economy.

(d) The Congress further declares, in accordance with our traditional military policy as expressed in the National Defense Act of 1916, as amended, that it is essential that the strength and organization of the National Guard, both Ground and Air, as an integral part of the first line defenses of this Nation, be at all times maintained and assured.To this end, it is the intent of the Congress that whenever Congress shall determine that units and organizations are needed for the national security in excess of those of the Regular components of the Ground Forces and the Air Forces, and those in active service under this chapter, the National Guard of the United States, both Ground and Air, or such part thereof as may be necessary, together with such units of the Reserve components as are necessary for a balanced force, shall be ordered to active Federal service and continued therein so long as such necessity exists.


(e) The Congress further declares that adequate provision for national security requires maximum effort in the fields of scientific research and development, and the fullest possible utilization of the Nation’s technological, scientific, and other critical manpower resources.

(f) The Congress further declares that the Selective Service System should remain administratively independent of any other agency, including the Department of Defense.

(June 24, 1948, ch. 625, title I, § 1, 62 Stat. 604; June 19, 1951, ch. 144, title I, § 1(a), 65 Stat. 75; Pub. L. 90–40, § 1(1), June 30, 1967, 81 Stat. 100; Pub. L. 92–129, title I, § 101(a)(1), Sept. 28, 1971, 85 Stat. 348; Pub. L. 96–107, title VIII, § 812, Nov. 9, 1979, 93 Stat. 816.)

Editorial Notes

References in TextThe Military Selective Service Act, referred to in subsec. (a), is act June 24, 1948, ch. 625, 62 Stat. 604. Act was comprised of titles I and II, prior to repeal of title II by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641. Title I of the Act is classified principally to this chapter. Title II of the Act was classified to the Articles of War set out in former Title 10, Army and Air Force, to sections 61, 61a, 62a, 65, and 652a of former Title 10, and to section 180 of former Title 14, Coast Guard, prior to repeal. For complete classification of this Act to the Code, see Tables.
The National Defense Act of 1916, referred to in subsec. (d), is act June 3, 1916, ch. 134, 39 Stat. 166, which was classified generally throughout former Title 10, Army and Air Force, prior to repeal by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641, and reenactment as parts of Title 10, Armed Forces, and Title 32, National Guard.
This chapter, referred to in subsec. (d), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 451 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1979—Subsec. (f). Pub. L. 96–107 added subsec. (f).
1971—Subsec. (a). Pub. L. 92–129 substituted “Military Selective Service Act” for “Military Selective Service Act of 1967”.
1967—Subsec. (a). Pub. L. 90–40 substituted “Military Selective Service Act of 1967” for “Universal Military Training and Service Act”.
1951—Subsec. (a). Act June 19, 1951, substituted “Universal Military Training and Service Act” for “Selective Service Act of 1948”.

Statutory Notes and Related Subsidiaries
Short Title of 1969 AmendmentPub. L. 91–124, § 1, Nov. 26, 1969, 83 Stat. 220, provided: “That this Act [see Tables for classification] may be cited as the ‘Selective Service Amendment Act of 1969’.”


Short Title of 1955 AmendmentAct June 30, 1955, ch. 250, § 1, 69 Stat. 223, provided: “That this Act [see Tables for classification] may be cited as the ‘1955 Amendments to the Universal Military Training and Service Act’.”


Short Title of 1951 AmendmentAct June 19, 1951, ch. 144, title I, § 7, 65 Stat. 89, provided that: “This title [see Tables for classification] may be cited as the ‘1951 Amendments to the Universal Military Training and Service Act’.”


Short Title of 1950 AmendmentAct Sept. 9, 1950, ch. 939, 64 Stat. 826, which amended section 3803 of this title, is popularly known as the “Doctors Draft Act”.
Act June 30, 1950, ch. 445, § 4, 64 Stat. 319, provided that: “This Act [see Tables for classification] may be cited as the ‘Selective Service Extension Act of 1950’.”


SeparabilityAct June 19, 1951, ch. 144, title I, § 5, 65 Stat. 88, provided that: “If any provisions of this Act [see Tables for classification] or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the Act and of the application of such provision to other persons and circumstances shall not be affected thereby.”




§ 3802. Registration(a) Except as otherwise provided in this chapter it shall be the duty of every male citizen of the United States, and every other male person residing in the United States, who, on the day or days fixed for the first or any subsequent registration, is between the ages of eighteen and twenty-six, to present himself for and submit to registration at such time or times and place or places, and in such manner, as shall be determined by proclamation of the President and by rules and regulations prescribed hereunder. The provisions of this section shall not be applicable to any alien lawfully admitted to the United States as a nonimmigrant under section 1101(a)(15) of title 8, for so long as he continues to maintain a lawful nonimmigrant status in the United States.

(b) Regulations prescribed pursuant to subsection (a) may require that persons presenting themselves for and submitting to registration under this section provide, as part of such registration, such identifying information (including date of birth, address, and social security account number) as such regulations may prescribe.

(June 24, 1948, ch. 625, title I, § 3, 62 Stat. 605; June 19, 1951, ch. 144, title I, § 1(c), 65 Stat. 76; Pub. L. 92–129, title I, § 101(a)(2), Sept. 28, 1971, 85 Stat. 348; Pub. L. 97–86, title IX, § 916(a), Dec. 1, 1981, 95 Stat. 1129.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 453 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1981—Pub. L. 97–86 designated existing provisions as subsec. (a) and added subsec. (b).
1971—Pub. L. 92–129 substituted “male person residing in the United States” for “male person now or hereafter in the United States” and inserted provision making section inapplicable to aliens lawfully admitted to the United States as nonimmigrants under section 1101(a)(15) of Title 8 for so long as they maintain lawful nonimmigrant status in the United States.
1951—Act June 19, 1951, made all male persons now or hereafter in the United States subject to registration.

Executive Documents

Proc. No. 4360. Termination of Registration Procedures
Proc. No. 4360, Mar. 29, 1975, 40 F.R. 14567, 89 Stat. 1255, provided:
Under authority vested in the President by the Military Selective Service Act (62 Stat. 604), as amended [see References in Text note set out under section 3801 of this title], procedures have been established for the registration of male citizens of the United States and of other male persons who are subject to registration under section 3 of said act, as amended (85 Stat. 348) [50 U.S.C. 3802].
In order to evaluate an annual registration system, existing procedures are being terminated and will be replaced by new procedures which will provide for periodic registration.
NOW, THEREFORE, I, GERALD R. FORD, President of the United States of America, by virtue of the authority vested in me by the Constitution and the statutes of the United States, including the Military Selective Service Act, as amended, do hereby revoke Proclamations No. 2799 of July 20, 1948, No. 2937 of August 16, 1951, No. 2938 of August 16, 1951, No. 2942 of August 30, 1951, No. 2972 of April 17, 1952, No. 3314 of September 14, 1959, and No. 4101 of January 13, 1972; thereby terminating the present procedures for registration under the Military Selective Service Act, as amended.
IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth day of March in the year of our Lord nineteen hundred seventy-five, and of the Independence of the United States of America the one hundred ninety-ninth.

Gerald R. Ford.



Proc. No. 4771. Registration Under the Selective Service Act
Proc. No. 4771, July 2, 1980, 45 F.R. 45247, 94 Stat. 3775, as amended by Proc. No. 7275, Feb. 22, 2000, 65 F.R. 9199, provided:
Section 3 of the Military Selective Service Act, as amended (50 U.S.C. App. 453) [now 50 U.S.C. 3802], provides that male citizens of the United States and other male persons residing in the United States who are between the ages of 18 and 26, except those exempted by Sections 3 and 6(a) of the Military Selective Service Act [50 U.S.C. 3802, 3806(a)], must present themselves for registration at such time or times and place or places, and in such manner as determined by the President. Section 6(k) [50 U.S.C. 3806(k)] provides that such exceptions shall not continue after the cause for the exemption ceases to exist.
The Congress of the United States has made available the funds (H.J. Res. 521, approved by me on June 27, 1980 [Pub. L. 96–282, June 27, 1980, 93 Stat. 552]), which are needed to initiate this registration, beginning with those born on or after January 1, 1960.
NOW, THEREFORE, I, JIMMY CARTER, President of the United States of America, by the authority vested in me by the Military Selective Service Act, as amended (50 U.S.C. App. 451 et seq.) [now 50 U.S.C. 3801 et seq.], do hereby proclaim as follows:

1–1. Persons To Be Registered and Days of Registration1–101. Male citizens of the United States and other males residing in the United States, unless exempted by the Military Selective Service Act, as amended, who were born on or after January 1, 1960, and who have attained their eighteenth birthday, shall present themselves for registration in the manner and at the time and places as hereinafter provided.
1–102. Persons born in calendar year 1960 shall present themselves for registration on any of the six days beginning Monday, July 21, 1980.
1–103. Persons born in calendar year 1961 shall present themselves for registration on any of the six days beginning Monday, July 28, 1980.
1–104. Persons born in calendar year 1962 shall present themselves for registration on any of the six days beginning Monday, January 5, 1981.
1–105. Persons born on or after January 1, 1963, shall present themselves for registration on the day they attain the 18th anniversary of their birth or on any day within the period of 60 days beginning 30 days before such date; however, in no event shall such persons present themselves for registration prior to January 5, 1981.
1–106. Aliens who would be required to present themselves for registration pursuant to Sections 1–101 to 1–105, but who are in processing centers on the dates fixed for registration, shall present themselves for registration within 30 days after their release from such centers.
1–107. Aliens and noncitizen nationals of the United States who reside in the United States, but who are absent from the United States on the days fixed for their registration, shall present themselves for registration within 30 days after their return to the United States.
1–108. Aliens and noncitizen nationals of the United States who, on or after July 1, 1980, come into and reside in the United States shall present themselves for registration in accordance with Sections 1–101 to 1–105 or within 30 days after coming into the United States, whichever is later.
1–109. Persons who would have been required to present themselves for registration pursuant to Sections 1–101 to 1–108 but for an exemption pursuant to Section 3 or 6(a) of the Military Selective Service Act, as amended [50 U.S.C. 3802, 3806(a)], or but for some condition beyond their control such as hospitalization or incarceration, shall present themselves for registration within 30 days after the cause for their exempt status ceases to exist or within 30 days after the termination of the condition which was beyond their control.

1–2. Places and Times for Registration1–201. Persons who are required to be registered and who are in the United States shall register at the places and by the means designated by the Director of Selective Service. These places and means may include but are not limited to any classified United States Post Office, the Selective Service Internet web site, telephonic registration, registration on approved Government forms, registration through high school and college registrars, and the Selective Service reminder mailback card.
1–202. Citizens of the United States who are required to be registered and who are not in the United States, shall register via any of the places and methods authorized by the Director of Selective Service pursuant to paragraph 1–201 or present themselves at a United States Embassy or Consulate for registration before a diplomatic or consular officer of the United States or before a registrar duly appointed by a diplomatic or consular officer of the United States.
1–203. The hours for registration in United States Post Offices shall be the business hours during the days of operation of the particular United States Post Office. The hours for registration in United States Embassies and Consulates shall be those prescribed by the United States Embassies and Consulates.

1–3. Manner of Registration1–301. Persons who are required to be registered shall comply with the registration procedures and other rules and regulations prescribed by the Director of Selective Service.
1–302. When reporting for registration each person shall present for inspection reasonable evidence of his identity. After registration, each person shall keep the Selective Service System informed of his current address.
Having proclaimed these requirements for registration, I urge everyone, including employers in the private and public sectors, to cooperate with and assist those persons who are required to be registered in order to ensure a timely and complete registration. Also, I direct the heads of Executive agencies, when requested by the Director of Selective Service and to the extent permitted by law, to cooperate and assist in carrying out the purposes of this Proclamation.
IN WITNESS WHEREOF, I have hereunto set my hand this second day of July, in the year of our Lord nineteen hundred and eighty, and of the Independence of the United States of America the two hundred and fourth.

Jimmy Carter.




§ 3803. Persons liable for training and service(a) Age limits; training in National Security Training Corps; physical and mental fitness; adequate training facilities; assignment to stations and units; training period; medical specialist categoriesExcept as otherwise provided in this chapter, every person required to register pursuant to section 3802 of this chapter who is between the ages of eighteen years and six months and twenty-six years, at the time fixed for his registration, or who attains the age of eighteen years and six months after having been required to register pursuant to section 3802 of this title, or who is otherwise liable as provided in section 3806(h) of this title, shall be liable for training and service in the Armed Forces of the United States: Provided, That each registrant shall be immediately liable for classification and examination, and shall, as soon as practicable following his registration, be so classified and examined, both physically and mentally, in order to determine his availability for induction for training and service in the Armed Forces: Provided further, That, notwithstanding any other provision of law, any registrant who has failed or refused to report for induction shall continue to remain liable for induction and when available shall be immediately inducted. The President is authorized, from time to time, whether or not a state of war exists, to select and induct into the Armed Forces of the United States for training and service in the manner provided in this chapter (including but not limited to selection and induction by age group or age groups) such number of persons as may be required to provide and maintain the strength of the Armed Forces.
At such time as the period of active service in the Armed Forces required under this chapter of persons who have not attained the nineteenth anniversary of the day of their birth has been reduced or eliminated pursuant to the provisions of subsection (k), and except as otherwise provided in this chapter, every person who is required to register under this chapter and who has not attained the nineteenth anniversary of the day of his birth on the date such period of active service is reduced or eliminated or who is otherwise liable as provided in section 3806(h) of this title, shall be liable for training in the National Security Training Corps: Provided, That persons deferred under the provisions of section 3806 of this title shall not be relieved from liability for induction into the National Security Training Corps solely by reason of having exceeded the age of nineteen years during the period of such deferment. The President is authorized, from time to time, whether or not a state of war exists, to select and induct for training in the National Security Training Corps as hereinafter provided such number of persons as may be required to further the purposes of this chapter.
No person shall be inducted into the Armed Forces for training and service or shall be inducted for training in the National Security Training Corps under this chapter until his acceptability in all respects, including his physical and mental fitness, has been satisfactorily determined under standards prescribed by the Secretary of Defense: Provided, That the minimum standards for physical acceptability established pursuant to this subsection shall not be higher than those applied to persons inducted between the ages of 18 and 26 in January 1945: Provided further, That the passing requirement for the Armed Forces Qualification Test shall be fixed at a percentile score of 10 points: And provided further, That except in time of war or national emergency declared by the Congress the standards and requirements fixed by the preceding two provisos may be modified by the President under such rules and regulations as he may prescribe.
No persons shall be inducted for such training and service until adequate provision shall have been made for such shelter, sanitary facilities, water supplies, heating and lighting arrangements, medical care, and hospital accommodations for such persons as may be determined by the Secretary of Defense or the Secretary of Homeland Security to be essential to the public and personal health.
The persons inducted into the Armed Forces for training and service under this chapter shall be assigned to stations or units of such forces. Persons inducted into the land forces of the United States pursuant to this chapter shall be deemed to be members of the Army of the United States; persons inducted into the naval forces of the United States pursuant to this chapter shall be deemed to be members of the United States Navy or the United States Marine Corps or the United States Coast Guard, as appropriate; and persons inducted into the air forces of the United States pursuant to this chapter shall be deemed to be members of the Air Force of the United States.
Every person inducted into the Armed Forces pursuant to the authority of this subsection after June 19, 1951, shall, following his induction, be given full and adequate military training for service in the armed force into which he is inducted for a period of not less than twelve weeks, and no such person shall, during this twelve weeks period, be assigned for duty at any installation located on land outside the United States, its Territories and possessions (including the Canal Zone): Provided, That no funds appropriated by the Congress shall be used for the purpose of transporting or maintaining in violation of the provisions of this paragraph any person inducted into, or enlisted, appointed, or ordered to active duty in, the Armed Forces under the provisions of this chapter.
No person, without his consent, shall be inducted for training and service in the Armed Forces or for training in the National Security Training Corps under this chapter, except as otherwise provided herein, after he has attained the twenty-sixth anniversary of the day of his birth.


(b) Length of service; release of individuals accepted into Army National Guard, Air National Guard, and other Reserve componentsEach person inducted into the Armed Forces under the provisions of subsection (a) of this section shall serve on active training and service for a period of twenty-four consecutive months, unless sooner released, transferred, or discharged in accordance with procedures prescribed by the Secretary of Defense (or the Secretary of Homeland Security with respect to the United States Coast Guard) or as otherwise prescribed by subsection (d). The Secretaries of the Army, Navy, and Air Force, with the approval of the Secretary of Defense (and the Secretary of Homeland Security with respect to the United States Coast Guard), may provide, by regulations which shall be as nearly uniform as practicable, for the release from training and service in the armed forces prior to serving the periods required by this subsection of individuals who volunteered for and are accepted into organized units of the Army National Guard and Air National Guard and other reserve components.


(c) Opportunity to enlist in Regular Army; voluntary induction; volunteers under 18 years old(1) Under the provisions of applicable laws and regulations any person between the ages of eighteen years and six months and twenty-six years shall be offered an opportunity to enlist in the regular army for a period of service equal to that prescribed in subsection (b) of this section: Provided, That, notwithstanding the provisions of this or any other Act, any person so enlisting shall not have his enlistment extended without his consent until after a declaration of war or national emergency by the Congress after June 19, 1951.

(2) Any enlisted member of any reserve component of the Armed Forces may, during the effective period of this Act, apply for a period of service equal to that prescribed in subsection (b) of this section and his application shall be accepted: Provided, That his services can be effectively utilized and that his physical and mental fitness for such service meet the standards prescribed by the head of the department concerned: Provided further, That active service performed pursuant to this section shall not prejudice his status as such member of such reserve component: And provided further, That any person who was a member of a reserve component on June 25, 1950, and who thereafter continued to serve satisfactorily in such reserve component, shall, if his application for active duty made pursuant to this paragraph is denied, be deferred from induction under this chapter until such time as he is ordered to active duty or ceases to serve satisfactorily in such reserve component.

(3) Within the limits of the quota determined under section 3805(b) of this title for the subdivision in which he resides, any person, between the ages of eighteen and twenty-six, shall be afforded an opportunity to volunteer for induction into the Armed Forces of the United States for the training and service prescribed in subsection (b), but no person who so volunteers shall be inducted for such training and service so long as he is deferred after classification.

(4) Within the limits of the quota determined under section 3805(b) of this title for the subdivision in which he resides, any person after attaining the age of seventeen shall with the written consent of his parents or guardian be afforded an opportunity to volunteer for induction into the Armed Forces of the United States for the training and service prescribed in subsection (b).

(5) Within the limits of the quota determined under section 3805(b) of this title for the subdivision in which he resides, at such time as induction into the National Security Training Corps is authorized pursuant to the provisions of this chapter, any person after attaining the age of seventeen shall with the written consent of his parents or guardian be afforded an opportunity to volunteer for induction into the National Security Training Corps for the training prescribed in subsection (k).


(d) Transfer to Reserve component; period of service(1) Each person who hereafter and prior to June 19, 1951, is inducted, enlisted, or appointed and serves for a period of less than three years in one of the armed forces and meets the qualifications for enlistment or appointment in a reserve component of the armed force in which he serves, shall be transferred to a reserve component of such armed force, and until the expiration of a period of five years after such transfer, or until he is discharged from such reserve component, whichever occurs first, shall be deemed to be a member of such reserve component and shall be subject to such additional training and service as may now or hereafter be prescribed by law for such reserve component: Provided, That any such person who completes at least twenty-one months of service in the armed forces and who thereafter serves satisfactorily (1) on active duty in the armed forces under a voluntary extension for a period of at least one year, which extension is authorized, or (2) in an organized unit of any reserve component of any of the armed forces for a period of at least thirty-six consecutive months, shall, except in time of war or national emergency declared by the Congress, be relieved from any further liability under this subsection to serve in any reserve component of the armed forces of the United States, but nothing in this subsection shall be construed to prevent any such person, while in a reserve component of such forces, from being ordered or called to active duty in such forces.

(2) Each person who hereafter and prior to June 19, 1951, is enlisted under the provisions of subsection (g) 11 See References in Text note below. of this section and who meets the qualifications for enlistment or appointment in a reserve component of the armed forces shall, upon discharge from such enlistment under honorable conditions, be transferred to a reserve component of the armed forces of the United States and shall serve therein for a period of six years or until sooner discharged. Each such person shall, so long as he is a member of such reserve component, be liable to be ordered to active duty, but except in time of war or national emergency declared by the Congress no such person shall be ordered to active duty, without his consent and except as hereinafter provided, for more than one month in any year. In case the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force determines that enlistment, enrollment, or appointment in, or assignment to, an organized unit of a reserve component or an officers’ training program of the armed force in which he served is available to, and can without undue hardship be filled by, any such person, it shall be the duty of such person to enlist, enroll, or accept appointment in, or accept assignment to, such organized unit or officers’ training program and to serve satisfactorily therein for a period of four years. Any such person who fails or refuses to perform such duty may be ordered to active duty, without his consent, for an additional period of not more than twelve consecutive months. Any such person who enlists or accepts appointment in any such organized unit and serves satisfactorily therein for a period of four years shall, except in time of war or national emergency declared by the Congress, be relieved from any further liability under this subsection to serve in any reserve component of the armed forces of the United States, but nothing in this subsection shall be construed to prevent any such person, while in a reserve component of such forces, from being ordered or called to active duty in such forces. The Secretary of Defense is authorized to prescribe regulations governing the transfer of such persons within and between reserve components of the armed forces and determining, for the purpose of the requirements of the foregoing provisions of this paragraph, the credit to be allowed any person so transferring for his previous service in one or more reserve components.

(3) Each person who, subsequent to June 19, 1951, and on or before August 9, 1955, is inducted, enlisted, or appointed, under any provision of law, in the Armed Forces, including the reserve components thereof, or in the National Security Training Corps prior to attaining the twenty-sixth anniversary of his birth, shall be required to serve on active training and service in the Armed Forces or in training in the National Security Training Corps, and in a reserve component, for a total period of eight years, unless sooner discharged on grounds of personal hardship, in accordance with regulations and standards prescribed by the Secretary of Defense (or the Secretary of Transportation with respect to the United States Coast Guard). Each such person, on release from active training and service in the Armed Forces or from training in the National Security Training Corps, shall, if physically and mentally qualified, be transferred to a reserve component of the Armed Forces, and shall serve therein for the remainder of the period which he is required to serve under this paragraph and shall be deemed to be a member of the reserve component during that period. If the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force, or the Secretary of Transportation with respect to the United States Coast Guard, determines that enlistment, enrollment, or appointment in, or assignment to, an organized unit of a reserve component or an officers’ training program of the armed force in which he served is available to, and can, without undue personal hardship, be filled by such a person, that person shall enlist, enroll, or accept appointment in, or accept assignment to, the organized unit or officers’ training program, and serve satisfactorily therein.


(e) Pay and allowancesWith respect to the persons inducted for training and service under this chapter there shall be paid, allowed, and extended the same pay, allowances, pensions, disability and death compensation, and other benefits as are provided by law in the case of other enlisted men of like grades and length of service of that component of the armed forces to which they are assigned. Section 3 of the Act of July 25, 1947 (Public Law 239, Eightieth Congress), is amended by deleting therefrom the following: “Act of March 7, 1942 (56 Stat. 143 to 148, ch. 166), as amended”. The Act of March 7, 1942 (56 Stat. 143 to 148), as amended, is made applicable to persons inducted into the armed forces pursuant to this chapter.


(f) Additional compensation from civilian sourcesNotwithstanding any other provision of law, any person who is inducted into the armed forces under this Act and who, before being inducted, was receiving compensation from any person may, while serving under that induction, receive compensation from that person.


(g) Occupational deferment recommendations by National Security CouncilThe National Security Council shall periodically advise the Director of the Selective Service System and coordinate with him the work of such State and local volunteer advisory committees which the Director of Selective Service may establish, with respect to the identification, selection, and deferment of needed professional and scientific personnel and those engaged in, and preparing for, critical skills and other essential occupations. In the performance of its duties under this subsection the National Security Council shall consider the needs of both the Armed Forces and the civilian segment of the population.


(h) Repealed. June 19, 1951, ch. 144, title I, § 1(h), 65 Stat. 80

(i), (j) Omitted

(k) Reduction of periods of service; establishment of National Security Training Corps; composition; service; pay(1) Upon a finding by him that such action is justified by the strength of the Armed Forces in the light of international conditions, the President, upon recommendation of the Secretary of Defense, is authorized, by Executive order, which shall be uniform in its application to all persons inducted under this chapter but which may vary as to age groups, to provide for (A) decreasing periods of service under this chapter but in no case to a lesser period of time than can be economically utilized, or (B) eliminating periods of service required under this chapter.

(2) Whenever the Congress shall by concurrent resolution declare—(A) that the period of active service required of any age group or groups of persons inducted under this chapter should be decreased to any period less than twenty-four months which may be designated in such resolution; or

(B) that the period of active service required of any age group or groups of persons inducted under this chapter should be eliminated,

the period of active service in the Armed Forces of the age group or groups designated in any such resolution shall be so decreased or eliminated, as the case may be. Whenever the period of active service required under this chapter of persons who have not attained the nineteenth anniversary of the day of their birth has been reduced or eliminated by the President or as a result of the adoption of a concurrent resolution of the Congress in accordance with the foregoing provisions of this section, all individuals then or thereafter liable for registration under this chapter who on that date have not attained the nineteenth anniversary of the day of their birth and have not been inducted into the Armed Forces shall be liable, effective on such date, for induction into the National Security Training Corps as hereinafter established for initial military training for a period of six months.

(3), (4) Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 656.

(5) The Commission shall, subject to the direction of the President, exercise general supervision over the training of the National Security Training Corps, which training shall be basic military training. The Commission shall establish such policies and standards with respect to the conduct of the training of members of the National Security Training Corps as are necessary to carry out the purposes of this Act. The Commission shall make adequate provisions for the moral and spiritual welfare of members of the National Security Training Corps. The Secretary of Defense shall designate the military departments to carry out such training. Each military department so designated shall carry out such military training in accordance with the policies and standards of the Commission. The military department or departments so designated to carry out such military training shall, subject to the approval of the Secretary of Defense, and subject to the policies and standards established by the Commission, determine the type or types of basic military training to be given to members of the National Security Training Corps.

(6) Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 656.

(7) Not later than four months following confirmation of the members of the Commission, the Commission shall submit to the Congress legislative recommendations which shall include, but not be limited to—(A) a broad outline for a program deemed by the Commission and approved by the Secretary of Defense to be appropriate to assure that the training carried out under the provisions of this Act shall be of a military nature, but nothing contained in this paragraph shall be construed to grant to the Commission the authority to prescribe the basic type or types of military training to be given members of the National Security Training Corps;

(B) measures for the personal safety, health, welfare and morals of members of the National Security Training Corps;

(C) a code of conduct, together with penalties for violation thereof;

(D) measures deemed necessary to implement the policies and standards established under the provisions of paragraph (5) of this subsection; and

(E) disability and death benefits and other benefits, and the obligations, duties, liabilities and responsibilities, to be granted to or imposed upon members of the National Security Training Corps.

All legislative recommendations submitted under this paragraph shall be referred to the Committees on Armed Services of the two Houses, and each of such committees shall, not later than the expiration of the first period of 45 calendar days of continuous sessions of the Congress, following the date on which the recommendations provided for in this paragraph are transmitted to the Congress, report thereon to its House: Provided, That any bill or resolution reported with respect to such recommendations shall be privileged and may be called up by any member of either House but shall be subject to amendment as if it were not so privileged.

(8) No person shall be inducted into the National Security Training Corps until after—(A) a code of conduct, together with penalties for violation thereof, and measures providing for disability and death benefits have been enacted into law; and

(B) such other legislative recommendations as are provided for in paragraph (7) shall have been considered and such recommendations or any portion thereof shall have been enacted with or without amendments into law; and

(C) the period of service required under this chapter of persons who have not attained the nineteenth anniversary of the day of their birth has been reduced or eliminated by the President or as a result of the adoption of a concurrent resolution of the Congress in accordance with paragraph (2) of this subsection.


(9) Six months following the commencement of induction of persons into the National Security Training Corps, and semiannually thereafter, the Commission shall submit to the Congress a comprehensive report describing in detail the operation of the National Security Training Corps, including the number of persons inducted therein, a list of camps and stations at which training is being conducted, a report on the number of deaths and injuries occurring during such training and the causes thereof, an estimate of the performance of the persons inducted therein, including an analysis of the disciplinary problems encountered during the preceding six months, the number of civilian employees of the Commission and the administrative costs of the Commission. Simultaneously, there shall be submitted to the Congress by the Secretary of Defense a report setting forth an estimate of the value of the training conducted during the preceding six months, the cost of the training program chargeable to the appropriations made to the Department of Defense, and the number of personnel of the Armed Forces directly engaged in the conduct of such training.

(10) Each person inducted into the National Security Training Corps shall be compensated at the monthly rate of $30: Provided, however, That each such person, having a dependent or dependents shall be entitled to receive a dependency allowance equal to the basic allowance for housing provided for persons in pay grade E–1 under section 403 of title 37 plus $40 so long as such person has in effect an allotment equal to the amount of such dependency allowance for the support of the dependent or dependents on whose account the allowance is claimed.

(11) No person inducted into the National Security Training Corps shall be assigned for training at an installation located on land outside the continental United States, except that residents of Territories and possessions of the United States may be trained in the Territory or possession from which they were inducted.


(l) Terminated

(June 24, 1948, ch. 625, title I, § 4, 62 Stat. 605; Sept. 9, 1950, ch. 939, § 1, 64 Stat. 826; Sept. 27, 1950, ch. 1059, §§ 1(1)–(5), 3(a), 64 Stat. 1073; June 19, 1951, ch. 144, title I, § 1(d)–(j), 65 Stat. 76; July 9, 1952, ch. 608, pt. VIII, § 813, 66 Stat. 509; June 29, 1953, ch. 158, §§ 1, 2, 6, 67 Stat. 86, 89; June 30, 1955, ch. 250, title II, § 202, 69 Stat. 224; Aug. 9, 1955, ch. 665, § 3(a), 69 Stat. 602; Aug. 10, 1956, ch. 1041, §§ 22(a)–(c), 53, 70A Stat. 630, 641; Pub. L. 85–62, §§ 1–3, June 27, 1957, 71 Stat. 206, 207; Pub. L. 85–564, July 28, 1958, 72 Stat. 424; Pub. L. 85–861, §§ 9, 36A, Sept. 2, 1958, 72 Stat. 1556, 1569; Pub. L. 87–651, title III, § 301, Sept. 7, 1962, 76 Stat. 524; Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 656; Pub. L. 90–40, § 1(2), June 30, 1967, 81 Stat. 100; Pub. L. 92–129, title I, § 101(a)(3)–(7), Sept. 28, 1971, 85 Stat. 348, 349; Pub. L. 94–106, title VIII, § 802(c), Oct. 7, 1975, 89 Stat. 537; Pub. L. 105–85, div. A, title VI, § 603(d)(5), Nov. 18, 1997, 111 Stat. 1783; Pub. L. 107–296, title XVII, § 1704(e)(11)(A), (B), Nov. 25, 2002, 116 Stat. 2315.)

Termination of Induction for Training and ServiceFor provisions relating to termination of induction for training and service in the Armed Forces after July 1, 1973, see section 3815(c) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
This Act, referred to in subsecs. (c)(1), (2), (f), and (k)(5), (7)(A), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.
The effective period of this Act, referred to in subsec. (c)(2), is set out in section 3815 of this title.
Subsection (g) of this section, referred to in subsec. (d)(2), means subsection (g) prior to repeal by act June 19, 1951, § 1(h). See 1951 Amendment note below.
Section 3 of the Act of July 25, 1947 (Public Law 239, Eightieth Congress), referred to in subsec. (e), is section 3 of act July 25, 1947, ch. 327, 61 Stat. 451, which is not classified to the Code.
Act of March 7, 1942 (56 Stat. 143 to 148), as amended, referred to in subsec. (e), popularly known as the Missing Persons Act, was classified to sections 1001 to 1018 of the former Appendix to this title, prior to repeal by Pub. L. 89–554, Sept. 6, 1966, § 8(a), 80 Stat. 632, and reenactment as subchapter VII (§ 5561 et seq.) of chapter 55 of Title 5, Government Organization and Employees, and chapter 10 (§ 551 et seq.) of Title 37, Pay and Allowances of the Uniformed Services.
The Commission, referred to in subsec. (k)(5), means the National Security Training Commission, which expired June 30, 1957, pursuant to letter of the President on Mar. 25, 1957, following the Commission’s own recommendation for its termination.

Codification
Section was formerly classified to section 454 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsecs. (a), (b). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation” wherever appearing.
1997—Subsec. (k)(10). Pub. L. 105–85 substituted “shall be entitled to receive a dependency allowance equal to the basic allowance for housing provided for persons in pay grade E–1 under section 403 of title 37” for “as such terms are defined in the Career Compensation Act of 1949, shall be entitled to receive a dependency allowance equal to the sum of the basic allowance for quarters provided for persons in pay grade E–1 by section 302(f) of the Career Compensation Act of 1949 as amended by section 3 of the Dependents’ Assistance Act of 1950 as may be extended or amended”.
1975—Subsec. (a). Pub. L. 94–106 in paragraph relating to military training for persons inducted after June 19, 1951, for service in the armed force into which they were inducted, substituted twelve weeks for four months in two places.
1971—Subsec. (a). Pub. L. 92–129, § 101(a)(3), (4), struck out provisions which had given special coverage for male aliens and substituted “Secretary of Transportation” for “Secretary of the Treasury”.
Subsec. (b). Pub. L. 92–129, § 101(a)(5), substituted “Secretary of Transportation” for “Secretary of the Treasury”.
Subsec. (d)(1). Pub. L. 92–129, § 101(a)(6), struck out “(except a person enlisted under subsection (g) of this section)” after “inducted, enlisted, or appointed”.
Subsec. (d)(3). Pub. L. 92–129, § 101(a)(7), substituted “Secretary of Transportation” for “Secretary of the Treasury”.
1967—Subsec. (a). Pub. L. 90–40, § 1(2)(a), inserted proviso that registrants failing or refusing to report for induction continue to remain liable for induction and to be immediately inducted when available.
Subsec. (g). Pub. L. 90–40, § 1(2)(b), added subsec. (g).
1966—Subsec. (k)(3), (4), (6). Pub. L. 89–554 repealed pars. (3), (4) and (6) which established the National Security Training Commission, provided for its composition, tenure, pay and duties, and authorized appointment and pay of employees.
1962—Subsec. (d)(3). Pub. L. 87–651 amended par. (3) generally, striking out provisions which required each person inducted into the National Security Training Corps to serve in the Armed Forces or the National Security Training Corps for a total of eight years, unless sooner discharged because of personal hardship, and requiring each person covered by this subsection who is not a reserve, and who is qualified, upon his release from training, to be transferred to a reserve component to complete the service required by this subsection.
1958—Subsec. (a). Pub. L. 85–564 inserted, at end of third par., proviso authorizing President to modify standards fixed by preceding two provisos, except in war or national emergency.
Subsec. (d)(3). Pub. L. 85–861 repealed provisions that required persons inducted, enlisted, or appointed, in the Armed Forces to serve on active training and service in the Armed Forces and in a reserve component for a total of six years, and inserted provisions requiring transfer to reserve components of persons released from active training and service in the Armed Forces or from training in the National Security Training Corps and authorizing enlistment, enrollment, or appointment in, or assignment to, an organized unit of a reserve component or an officers’ training program of the armed force in which a person served. See section 651 of Title 10, Armed Forces.
1957—Subsec. (a). Pub. L. 85–62, §§ 1, 9, temporarily inserted next to last paragraph providing that no medical, dental, or allied specialist shall be inducted if he applies or applied for appointment as a Reserve officer in one of such categories and is rejected on the sole ground of physical disqualification. See Effective and Termination Dates of 1957 Amendment note below.
Subsec. (j). Pub. L. 85–62, §§ 3, 9, temporarily struck out “as referred to in subsection (i)” after “categories of persons” at end of first sentence, and substituted “thirty-fifth” for “fifty-first” in last sentence of second par. See Effective and Termination Dates of 1957 Amendment note below.
Subsec. (l). Pub. L. 85–62, §§ 2, 9, temporarily added subsec. (l). See Effective and Termination Dates of 1957 Amendment note below.
1956—Subsec. (a). Act Aug. 10, 1956, § 53, repealed provisions prohibiting assignment to duty outside the United States until the member of the Armed Forces has had the equivalent of four months of basic training, and relating to communications with Members of Congress. See sections 671 and 1034 of Title 10, Armed Forces.
Subsec. (b). Act Aug. 10, 1956, § 22(a), authorized Secretaries of the Army, Navy, Air Force, and Treasury, to provide by regulations for release from training and service in the Armed Forces of those individuals who are accepted into organized units of the Army National Guard and Air National Guard and other reserve components.
Subsec. (d)(3). Act Aug. 10, 1956, § 22(b), purportedly repealed par. (3) and amended it to provide that “Each person who is inducted into the National Security Training Corps shall serve in the armed forces or the National Security Training Corps for a total of eight years, unless he is sooner discharged because of personal hardship under regulations prescribed by the Secretary of Defense. Each person covered by this subsection who is not a Reserve, and who is qualified, shall, upon his release from training, be transferred to a reserve component of an armed force to complete the service required by this subsection.” See 1958 and 1962 Amendment notes above.
Subsec. (f). Act Aug. 10, 1956, § 53, purportedly repealed subsec. (f). However, section 22(c) of the act amended subsection to clarify authority to receive compensation.
1955—Subsec. (d)(3). Act Aug. 9, 1955, provided for a six-year term of duty for persons who are inducted, enlisted, or appointed after Aug. 9, 1955.
Subsec. (i)(1). Act June 30, 1955, exempted from service persons who attained their thirty-fifth anniversary of their date of birth and who were rejected for service on the ground of physical disqualification, and to reduce maximum age of liability of induction from 51 to 46 years of age.
1953—Subsec. (i)(2). Act June 29, 1953, § 6, in cl. “First” struck out “subsequent to the completion of or release from the program or course of instruction” after “Public Health Service”; and, in cl. “Second”, substituted “seventeen months” for “twenty-one months”, and struck out “subsequent to the completion of or release from the program or course of instruction” after “Public Health Service”.
Subsec. (i)(4) to (7). Act June 29, 1953, § 1, added pars. (4) to (7).
Subsec. (j). Act June 29, 1953, § 2, added third par.
1952—Subsec. (d)(3). Act July 9, 1952, substituted “appointed under any provision of law, in the Armed Forces, including the reserve components thereof,” for “appointed in the Armed Forces”.
1951—Subsec. (a). Act June 19, 1951, § 1(d), lowered age limit from 19 years to 18½, provided for training in National Security Training Corps, lowered physical and mental standards, provided for a basic training period, and allowed communication with Members of Congress.
Subsec. (b). Act June 19, 1951, § 1(e), increased length of service from 21 to 24 months.
Subsec. (c). Act June 19, 1951, § 1(f), struck out short-term Army enlistment period and the General Classification Test, and established age for voluntary induction.
Subsec. (d). Act June 19, 1951, § 1(g), inserted “and prior to June 19, 1951,” after “hereafter” in pars. (1) and (2), and added par. (3).
Subsec. (e). Act June 19, 1951, § 1(i), inserted “6g” after “sections” in par. (1), and extended period of service from 21 to 24 months.
Subsec. (g). Act June 19, 1951, § 1(h), repealed subsec. (g), which authorized and directed the Secretaries of the Army, the Navy, and the Air Force to accept enlistments for periods of one year in the respective forces from among qualified male persons between the ages of eighteen and nineteen, subject to the authorized one-year enlistee active duty personnel strengths established by section 452 of the former Appendix to this title.
Subsec. (h). Act June 19, 1951, § 1(h), repealed subsec. (h) which related to permanent assignment outside continental United States.
Subsec. (k). Act June 19, 1951, § 1(j), added subsec. (k).
1950—Subsec. (a). Act Sept. 27, 1950, § 1(1)–(4), inserted before period in third sentence of first par. “and such number of persons as in his judgment may be required for the United States Coast Guard”, inserted before period in second par. “or the Secretary of the Treasury”, inserted after “the Secretary of Defense” in third par. “or the Secretary of the Treasury”, inserted after “United States Marine Corps” in fourth par. “or the United States Coast Guard”.
Subsec. (b). Act Sept. 27, 1950, § 1(5), inserted before period “or the Secretary of the Treasury”.
Subsec. (c). Act Sept. 27, 1950, § 3(a), added par. (4).
Subsecs. (i), (j). Act Sept. 9, 1950, §§ 1, 9, temporarily added subsecs. (i) and (j). See Termination Date of Subsection (i) and Former Subsection (j) note below.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Effective Date of 1997 AmendmentAmendment by Pub. L. 105–85 effective Jan. 1, 1998, see section 603(e) of Pub. L. 105–85, set out as a note under section 5561 of Title 5, Government Organization and Employees.

Effective and Termination Dates of 1957 AmendmentPub. L. 85–62, § 9, June 27, 1957, 71 Stat. 208, as amended by Pub. L. 86–4, § 4, Mar. 23, 1959, 73 Stat. 13; Pub. L. 88–2, § 4, Mar. 28, 1963, 77 Stat. 4; Pub. L. 90–40, § 4, June 30, 1967, 81 Stat. 105; Pub. L. 92–129, title I, § 103, Sept. 28, 1971, 85 Stat. 355, provided that: “This Act [see Tables for classification] takes effect July 1, 1957, and shall terminate July 1, 1973.”


Effective Date of 1952 AmendmentAct July 9, 1952, ch. 608, pt. VIII, § 813, 66 Stat. 509, provided that the amendment made by that section is effective as of June 19, 1951.

Termination Date of Subsection (i) and Former Subsection (j)Act Sept. 9, 1950, ch. 939, § 7, 64 Stat. 828, as amended by acts June 19, 1951, § 2(b); June 29, 1953, § 9; and June 30, 1955, § 201, and by Pub. L. 85–62, § 8, provided that subsecs. (i) and (j) of this section, which were added by act Sept. 9, 1950, shall terminate as of June 30, 1957. See Effective and Termination Dates of 1957 Amendment note set out above with respect to subsec. (j) as reenacted and amended by Pub. L. 85–62.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Executive Documents

Proc. No. 2906. Registration of Doctors, Dentists and Allied Specialists
Proc. No. 2906, Oct. 6, 1950, 15 F.R. 6845, 64 Stat. Pt. 2, p. A437, as amended Proc. No. 2915, Dec. 28, 1950, 15 F.R. 9419, 64 Stat. Pt. 2, p. A455, provided:
1. Every male person who participated as a student in the Army specialized training program or any similar program administered by the Navy, or was deferred from service during World War II for the purpose of pursuing a course of instruction leading to education in a medical, dental, or allied specialist category, and has had less than twenty-one months of active duty in the Army, the Air Force, the Navy, the Marine Corps, the Coast Guard, or the Public Health Service subsequent to the completion of, or release from, such program or course of instruction (exclusive of time spent in post-graduate training), and who, on the day or any of the days hereinafter fixed for his registration (a) shall have received from any school, college, university, or similar institution of learning, one or more of the degrees of bachelor of medicine, doctor of medicine, doctor of dental surgery, doctor of dental medicine, doctor of veterinary surgery, and doctor of veterinary medicine, (b) is within any of the several States of the United States, the District of Columbia, the Territory of Alaska, the Territory of Hawaii, Puerto Rico, or the Virgin Islands, (c) is not a member of any reserve component of the armed forces of the United States, and (d) shall not have attained the fiftieth anniversary of the day of his birth is required to and shall on that day or any of those days present himself for and submit to registration before a duly designated registration official or selective service local board having jurisdiction in the area in which he has his permanent home or in which he may happen to be on that day or any of those days.
2. The special registration of the male persons required to submit to registration by paragraph numbered 1 hereof shall take place in the several States of the United States, the District of Columbia, the Territories of Alaska and Hawaii, Puerto Rico, and the Virgin Islands between the hours of 8:00 a.m. and 5:00 p.m. on the day or days hereinafter designated for their registration, as follows:
(a) Persons who shall have received any of the degrees above referred to on or before October 16, 1950, shall be registered on Monday, the 16th day of October, 1950.
(b) Persons who receive any of the degrees above referred to after October 16, 1950, shall be registered on the day they receive any such degree, or within five days thereafter.
(c) Persons who shall have received any of the degrees above referred to and who enter any of the several States of the United States, the District of Columbia, the Territory of Alaska, the Territory of Hawaii, Puerto Rico, or the Virgin Islands after October 16, 1950, shall be registered on the day of such entrance, or within five days thereafter.
3. Every male person who has not had active service in the Army, the Air Force, the Navy, the Marine Corps, the Coast Guard, or the Public Health Service subsequent to September 16, 1940, and every male person not included in the first or the second of the priorities defined in section 4(i)(2) of the Selective Service Act of 1948, as amended [now the Military Selective Service Act, former 50 U.S.C. 3803(i)(2)], who has had active service in the Army, the Air Force, the Navy, the Marine Corps, the Coast Guard, or the Public Health Service subsequent to September 16, 1940, who on the day or any of the days hereafter fixed by the Director of Selective Service for his registration (a) shall have received from a school, college, university, or similar institution of learning one or more of the degrees of bachelor of medicine, doctor of medicine, doctor of dental surgery, doctor of dental medicine, doctor of veterinary surgery, and doctor of veterinary medicine, (b) is within any of the several States of the United States, the District of Columbia, the Territory of Alaska, the Territory of Hawaii, Puerto Rico, or the Virgin Islands, (c) is not a member of any reserve component of the armed forces of the United States, and (d) shall not have attained the fiftieth anniversary of the day of his birth is required to and shall on that day or any of those days present himself for and submit to registration before a duly designated registration official or selective service local board having jurisdiction in the area in which he has his permanent home or in which he may happen to be on that day or any of those days.
4. The Director of Selective Service is hereby authorized and directed to fix the date or dates for the special registration required under paragraph numbered 3 hereof: Provided, that the date or dates so fixed shall be not later than January 16, 1951.
5. The Director of Selective Service is hereby authorized to require special registration of, and fix the date or dates of registration for, all other persons who are subject to registration under section 4(i) of the Selective Service Act of 1948, as amended, and who are not required to register under or pursuant to this proclamation.
6. All orders and directives of the Director of Selective Service issued pursuant to paragraph numbered 4 or paragraph numbered 5 hereof shall be published in the Federal Register.
7. (a) A person subject to registration under or pursuant to this proclamation who, because of circumstances beyond his control, is unable to present himself for and submit to registration during the hours of the day or any of the days fixed for registration shall do so as soon as possible after the cause for such inability ceases to exist.
(b) Every person subject to registration under or pursuant to this proclamation who has registered in accordance with Proclamation No. 2799 of July 20, 1948, issued under the Selective Service Act of 1948, as amended, [now the Military Selective Service Act] and the regulations prescribed thereunder, shall, notwithstanding such registration, present himself for and submit to registration as required by or pursuant to this proclamation.
(c) The duty of any person to present himself for and submit to registration in accordance with Proclamation No. 2799 of July 20, 1948, issued under the Selective Service Act of 1948, as amended [now the Military Selective Service Act] and the regulations prescribed thereunder, shall not be affected by this proclamation.
8. Every person subject to registration under or pursuant to this proclamation is required to familiarize himself with the rules and regulations governing such registration and to comply therewith.
9. I call upon the Governors of each of the several States, the Territories of Alaska and Hawaii, Puerto Rico, and the Virgin Islands and the Board of Commissioners of the District of Columbia, and all officers and agents of the United States and all officers and agents of the several States, the Territories of Alaska and Hawaii, Puerto Rico, the Virgin Islands, and the District of Columbia, and political subdivisions thereof, and all local boards and agents thereof appointed under the provisions of title I of the Selective Service Act of 1948, as amended [now the Military Selective Service Act, 50 U.S.C. 3801 et seq.], or the regulations prescribed thereunder, to do and perform all acts and services necessary to accomplish effective and complete registration.
10. In order that there may be full cooperation in carrying into effect the purposes of section 4(i) of title I of the Selective Service Act of 1948, as amended, I urge all employers and Government agencies of all kinds—Federal, State, territorial, and local—to give those under their charge sufficient time in which to fulfill the obligations of registration incumbent upon them under the said Act and under or pursuant to this proclamation.


Proc. No. 2915. Exemptions From Registration
Proc. No. 2915, Dec. 28, 1950, 15 F.R. 9419, 64 Stat. 494, provided:
Proclamation No. 2906 of October 6, 1950 [set out above], be, and it is hereby, amended, effective as of October 6, 1950, so as to exempt from the force and effect thereof, until otherwise directed by the President by proclamation, (1) commissioned officers, warrant officers, pay clerks, enlisted men, and aviation cadets of the Regular Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, the Coast and Geodetic Survey, and the Public Health Service, and (2) aliens who are residing in the United States and have not declared their intention of becoming citizens of the United States and who are also in one of the following categories: (a) alien students admitted under subdivision (e) of section 4 of the Immigration Act approved May 26, 1924, as amended [former 8 U.S.C. 204], (b) aliens recognized as diplomatic, consular, military or civilian officials or employees of a foreign government and members of their families, (c) aliens who are officials or employees of a public international organization recognized under the International Organizations Immunities Act, approved December 29, 1945 (59 Stat. 669) [22 U.S.C. 288 et seq.], and members of their families, (d) aliens who have entered the United States and remain therein pursuant to the provisions of section 11 of the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, as approved in Public Law 357, 80th Congress (61 Stat. 756) [22 U.S.C. 287 note], (e) aliens who are nationals of a country with which there is in effect a treaty or international agreement exempting its nationals from military service while they are within the United States, or (f) other aliens whose admission to the United States is for a temporary stay only: Provided, That such exemption shall not continue after the cause thereof shall cease to exist.


Ex. Ord. No. 10762. Delegation of Authority to Secretary of Defense
Ex. Ord. No. 10762, Mar. 28, 1958, 23 F.R. 2119, provided:
1. There is hereby delegated to the Secretary of Defense:
(a) The authority vested in the President by section 4(l)(1) of the Universal Military Training and Service Act [50 U.S.C. 3803(l)(1)], as added by section 2 of the Act of June 27, 1957 (P.L. 85–62; 71 Stat. 206), to order to active duty (other than for training) for a period of not more than 24 consecutive months, with or without his consent, any member of a reserve component of the armed forces of the United States who is in a medical, dental, or allied specialist category, who has not attained the thirty-fifth anniversary of the date of his birth, and who has not performed at least one year of active duty (other than for training).
(b) The authority vested in the President by section 5(c) of the Universal Military Training and Service Act [50 U.S.C. 3805(c)], as added by section 5 of the Act of June 27, 1957 (P.L. 85–62; 71 Stat. 207), to prescribe regulations with respect to the appointment, reappointment, or promotion of any qualified person who (1) is liable for induction or (2) as a member of a reserve component is ordered to active duty as a physician or dentist or in an allied specialist category in the armed forces of the United States.
2. Executive Order No. 10478 of August 5, 1953, as amended by Executive Order No. 10658 of February 15, 1956, is hereby revoked.

Dwight D. Eisenhower.



Ex. Ord. No. 10776. Delegation of President’s Authority
Ex. Ord. No. 10776, July 28, 1958, 23 F.R. 5683, provided:
By virtue of the authority vested in me by title 3 of the United States Code, and as President of the United States and Commander in Chief of the Armed Forces, there is hereby delegated to the Secretary of Defense the authority (relating to the prescribing of rules and regulations modifying the standards and requirements with respect to induction of persons into the armed forces) vested in the President by the last proviso of section 4(a) of the Universal Military Training and Service Act [50 U.S.C. 3803(a)], added by the act of July 28, 1958 [Pub. L. 85–564]. The Secretary of Defense is hereby authorized to re-delegate that authority to any official of the Department of Defense who is required to be appointed by and with the advice and consent of the Senate. No person shall be inducted into the armed forces for training and service who does not meet the standards and requirements specified in the rules and regulations prescribed by the Secretary or his designee pursuant to this order.

Dwight D. Eisenhower.




§ 3804. Volunteer service of physicians and dentists; minimum period
Any physician or dentist who meets the qualifications for a reserve commission in the respective military departments shall, so long as there is a need for the services of such a physician or dentist, be afforded an opportunity to volunteer for a period of active duty of not less than twenty-four months. Any physician or dentist who so volunteers his service, and meets the qualifications for a reserve commission shall be ordered to active duty for not less than twenty-four months, notwithstanding the grade or rank to which such physician or dentist is entitled under the provisions of the Act of September 9, 1950, as amended.
(June 29, 1953, ch. 158, § 7, 67 Stat. 89.)

Editorial Notes

References in TextAct of September 9, 1950, as amended, referred to in text, is act Sept. 9, 1950, ch. 939, 64 Stat. 826, as amended. Section 7 of the Act, as amended (71 Stat. 208), provided that the Act, except for sections 3 and 5, shall terminate as of June 30, 1957. Section 3 of the Act amended section 202 of the National Security Act of 1947, by adding subsections (g) to (i) which were classified to section 171a(g) to (i) of former Title 5 and which were later omitted from the Code following the codification of section 202(a) to (f) and (j) of the National Security Act of 1947 in Title 10, Armed Forces, by Pub. L. 87–651, Sept. 7, 1972, 76 Stat. 506. Section 5 of the Act was classified to section 234b of former Title 37, and was later omitted from the Code following the enactment of Title 37, Pay and Allowances of the Uniformed Services, by Pub. L. 87–649, Sept. 7, 1962, 76 Stat. 451.

Codification
Section was formerly classified to section 454e of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section was not enacted as part of the Military Selective Service Act, title I of which comprises this chapter.



§ 3805. Manner of selection of men for training and service; quotas(a) Manner of selection(1) The selection of persons for training and service under section 3803 of this title shall be made in an impartial manner, under such rules and regulations as the President may prescribe, from the persons who are liable for such training and service and who at the time of selection are registered and classified, but not deferred or exempted: Provided, That in the selection of persons for training and service under this chapter, and in the interpretation and execution of the provisions of this chapter, there shall be no discrimination against any person on account of race or color: Provided further, That in the classification of registrants within the jurisdiction of any local board, the registrants of any particular registration may be classified, in the manner prescribed by and in accordance with rules and regulations prescribed by the President, before, together with, or after the registrants of any prior registration or registrations; and in the selection for induction of persons within the jurisdiction of any local board and within any particular classification, persons who were registered at any particular registration may be selected, in the manner prescribed by and in accordance with rules and regulations prescribed by the President, before, together with, or after persons who were registered at any prior registration or registrations: And provided further, That nothing herein shall be construed to prohibit the selection or induction of persons by age group or groups under rules and regulations prescribed by the President: And provided further, That—

(1) no local board shall order for induction for training and service in the Armed Forces of the United States any person who has not attained the age of nineteen unless there is not within the jurisdiction of such local board a sufficient number of persons who are deemed by such local board to be available for induction and who have attained the age of nineteen to enable such local board to meet a call for men which it has been ordered to furnish for induction;

(2) no local board shall order for induction for training and service in the Armed Forces of the United States any person who has not attained the age of nineteen, if there is any person within the jurisdiction of such local board who (i) is as much as ninety days older, (ii) has not attained the age of nineteen, and (iii) is deemed by the local board to be available for induction; and

(3) no local board shall order for induction for training and service in the Armed Forces of the United States an alien unless such alien shall have resided in the United States for one year.

(2) Repealed. Pub. L. 91–124, § 2, Nov. 26, 1969, 83 Stat. 220.


(b) Basis for determination of quotasQuotas of men to be inducted for training and service under this chapter shall be determined for each State, Territory, possession, and the District of Columbia, and for subdivisions thereof, on the basis of the actual number of men in the several States, Territories, possessions, and the District of Columbia, and the subdivisions thereof, who are liable for such training and service but who are not deferred after classification, except that credits shall be given in fixing such quotas for residents of such subdivisions who are in the armed forces of the United States on the date fixed for determining such quotas. After such quotas are fixed, credits shall be given in filling such quotas for residents of such subdivisions who subsequently become members of such forces. Until the actual numbers necessary for determining the quotas are known, the quotas may be based on estimates, and subsequent adjustments therein shall be made when such actual numbers are known. All computations under this subsection shall be made in accordance with such rules and regulations as the President may prescribe.


(c) Terminated

(d) Rules and regulationsWhenever the President has provided for the selection of persons for training and service in accordance with random selection under subsection (a) of this section, calls for induction may be placed under such rules and regulations as he may prescribe, notwithstanding the provisions of subsection (b) of this section.


(e) Number of inducteesNotwithstanding any other provision of this Act, not more than 130,000 persons may be inducted into the Armed Forces under this Act in the fiscal year ending June 30, 1972, and not more than 140,000 in the fiscal year ending June 30, 1973, unless a number greater than that authorized in this subsection for such fiscal year or years is authorized by a law enacted after September 28, 1971.


(June 24, 1948, ch. 625, title I, § 5, 62 Stat. 608; June 19, 1951, ch. 144, title I, § 1(k), 65 Stat. 83; Pub. L. 85–62, §§ 4, 5, June 27, 1957, 71 Stat. 207; Pub. L. 90–40, § 1(3), June 30, 1967, 81 Stat. 100; Pub. L. 91–124, § 2, Nov. 26, 1969, 83 Stat. 220; Pub. L. 92–129, title I, § 101(a)(8), (9), Sept. 28, 1971, 85 Stat. 349.)

Termination of Induction for Training and ServiceFor provisions relating to termination of induction for training and service in the Armed Forces after July 1, 1973, see section 3815(c) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
This Act, referred to in subsec. (e), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.

Codification
Section was formerly classified to section 455 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1971—Subsec. (a)(1). Pub. L. 92–129, § 101(a)(8), added cl. (3) covering induction orders for aliens residing in the United States for one year, to last proviso.
Subsecs. (d), (e). Pub. L. 92–129, § 101(a)(9), added subsecs. (d) and (e).
1969—Subsec. (a). Pub. L. 91–124 repealed cl. (2) which prohibited President from effecting any change in method of determining relative order of induction.
1967—Subsec. (a). Pub. L. 90–40 designated existing provisions as par. (1) and added par. (2).
1957—Subsec. (a). Pub. L. 85–62, §§ 4, 9, temporarily, substituted third and fourth provisos for former third proviso “that nothing herein shall be construed to prohibit the selection or induction of persons by age group or groups under rules and regulations prescribed by the President:”. See Effective and Termination Dates of 1957 Amendment note below.
Subsec. (c). Pub. L. 85–62, §§ 5, 9, temporarily added subsec. (c). See Effective and Termination Dates of 1957 Amendment note below.
1951—Subsec. (a). Act June 19, 1951, inserted last two provisos.

Statutory Notes and Related Subsidiaries
Effective and Termination Dates of 1957 AmendmentAmendment by Pub. L. 85–62 to take effect on July 1, 1957, and terminate on July 1, 1973, see section 9 of Pub. L. 85–62, set out as a note under section 3803 of this title.

Executive Documents

Proc. No. 3945. Random Selection for Military Service
Proc. No. 3945, Nov. 26, 1969, 34 F.R. 19017, 83 Stat. 972, provided:
WHEREAS section 5(a)(1) of the Military Selective Service Act of 1967, as amended (50 U.S.C. App. 455(a)(1)) [now the Military Selective Service Act, 50 U.S.C. 3805(a)(1)], provides that selection of persons for training and service under that Act shall be made in an impartial manner without discrimination on account of race or color, under such rules and regulations as the President may prescribe; and
WHEREAS section 5(a)(2) of that Act (50 U.S.C. App. 455(a)(2)) [now 50 U.S.C. 3805(a)(2)] limited the President’s authority to prescribe rules and regulations by requiring, in effect, the selection of registrants through a method known as “oldest first”; and
WHEREAS such section 5(a)(2) has been repealed by Public Law 91–124 of November 26, 1969:
NOW, THEREFORE, I, RICHARD NIXON, President of the United States of America, acting under and by virtue of the authority vested in me by section 5(a) of the Military Selective Service Act of 1967, as amended, and having determined that a method of random selection will provide the most equitable basis for selection of registrants for military training and service, do hereby proclaim the following:
That a random selection sequence will be established by a drawing to be conducted in Washington, D.C., on December 1, 1969, and will be applied nationwide. The random selection method will use 366 days to represent the birthdays (month and day only) of all registrants who, prior to January 1, 1970, shall have attained their nineteenth year of age but not their twenty-sixth. The drawing, commencing with the first day selected and continuing until all 366 days are drawn, shall be accomplished impartially.
On the day designated above, a supplemental drawing or drawings will be conducted to determine alphabetically the random selection sequence by name among registrants who have the same birthday.
The random selection sequence obtained as described above shall determine the order of selection of registrants who prior to January 1, 1970, shall have attained their nineteenth year of age but not their twenty-sixth and who are not volunteers and not delinquents. New random selection sequences shall be established, in a similar manner, for registrants who attain their nineteenth year of age on or after January 1, 1970.
The random sequence number determined for any registrant shall apply to him so long as he remains subject to induction for military training and service by random selection.
IN WITNESS WHEREOF, I have hereunto set my hand this twenty-sixth day of November, in the year of our Lord nineteen hundred and sixty-nine, and of the Independence of the United States of America the one hundred and ninety-fourth.

Richard Nixon.




§ 3806. Deferments and exemptions from training and service(a) In general(1) Commissioned officers, warrant officers, pay clerks, enlisted men, and aviation cadets of the Regular Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, and the Environmental Science Services Administration; 11 See Transfer of Functions note below. cadets, United States Military Academy; midshipmen, United States Naval Academy; cadets, United States Air Force Academy; cadets, United States Coast Guard Academy; midshipmen, Merchant Marine Reserve, members of the United States Navy Reserve; students enrolled in an officer procurement program at military colleges the curriculum of which is approved by the Secretary of Defense; members of the reserve components of the Armed Forces and the Coast Guard, while on active duty; and foreign diplomatic representatives, technical attachés of foreign embassies and legations, consuls general, consuls, vice consuls and other consular agents of foreign countries who are not citizens of the United States, and members of their families, and persons in other categories to be specified by the President who are not citizens of the United States, shall not be required to be registered under section 3802 of this title and shall be relieved from liability for training and service under section 3803 of this title, except that aliens admitted for permanent residence in the United States shall not be so exempted: Provided, That any alien lawfully admitted for permanent residence as defined in paragraph (20) of section 1101(a) of title 8 and who by reason of occupational status is subject to adjustment to nonimmigrant status under paragraph (15)(A), (15)(E), or (15)(G) of such section 1101(a) but who executes a waiver in accordance with section 1257(b) of title 8 of all rights, privileges, exemptions, and immunities which would otherwise accrue to him as a result of that occupational status, shall be subject to registration under section 3802 of this title, but shall be deferred from induction for training and service for so long as such occupational status continues. Any person who subsequent to June 24, 1948, serves on active duty for a period of not less than twelve months in the armed forces of a nation with which the United States is associated in mutual defense activities as defined by the President, may be exempted from training and service, but not from registration, in accordance with regulations prescribed by the President, except that no such exemption shall be granted to any person who is a national of a country which does not grant reciprocal privileges to citizens of the United States: Provided, That any active duty performed prior to June 24, 1948, by a person in the armed forces of a country allied with the United States during World War II and with which the United States is associated in such mutual defense activities, shall be credited in the computation of such twelve-month period: Provided further, That any person who is in a medical, dental, or allied specialist category not otherwise deferred or exempted under this subsection shall be liable for registration and training and service until the thirty-fifth anniversary of the date of his birth.

(2) Commissioned officers of the Public Health Service and members of the Reserve of the Public Health Service while on active duty and assigned to staff the various offices and bureaus of the Public Health Service, including the National Institutes of Health, or assigned to the Coast Guard, the Bureau of Prisons, Department of Justice, the Environmental Protection Agency, or the Environmental Science Services Administration 1 or who are assigned to assist Indian tribes, groups, bands, or communities pursuant to the Act of August 5, 1954 (68 Stat. 674), as amended [42 U.S.C. 2001 et seq.], shall not be required to be registered under section 3802 of this title and shall be relieved from liability for training and service under section 3803 of this title. Notwithstanding the preceding sentence, commissioned officers of the Public Health Service and members of the Reserve of the Public Health Service who, prior to June 30, 1967, had been detailed or assigned to duty other than that specified in the preceding sentence shall not be required to be registered under section 3802 of this title and shall be relieved from liability for training and service under section 3803 of this title.


(b) Persons who served during World War II(1) No person who served honorably on active duty between September 16, 1940, and June 24, 1948, for a period of twelve months or more, or between December 7, 1941, and September 2, 1945, for a period in excess of ninety days, in the Army, the Air Force, the Navy, the Marine Corps, the Coast Guard, the Public Health Service, or the armed forces of any country allied with the United States in World War II prior to September 2, 1945, shall be liable for induction for training and service under this chapter, except after a declaration of war or national emergency made by the Congress subsequent to June 24, 1948.

(2) No person who served honorably on active duty between September 16, 1940, and June 24, 1948, for a period of ninety days or more but less than twelve months in the Army, the Air Force, the Navy, the Marine Corps, the Coast Guard, the Public Health Service, or the armed forces of any country allied with the United States in World War II prior to September 2, 1945, shall be liable for induction for training and service under this chapter, except after a declaration of war or national emergency made by the Congress subsequent to June 24, 1948, if—(A) the local board determines that he is regularly enlisted or commissioned in any organized unit of a reserve component of the armed force in which he served, provided such unit is reasonably accessible to such person without unduly interrupting his normal pursuits and activities (including attendance at a college or university in which he is regularly enrolled), or in a reserve component (other than in an organized unit) of such armed force in any case in which enlistment or commission in an organized unit of a reserve component of such armed force is not available to him; or

(B) the local board determines that enlistment or commission in a reserve component of such armed force is not available to him or that he has voluntarily enlisted or accepted appointment in an organized unit of a reserve component of an armed force other than the armed force in which he served.

Nothing in this paragraph shall be deemed to be applicable to any person to whom paragraph (1) of this subsection is applicable.

(3) Except as provided in section 3805(a) of this title, and notwithstanding any other provision of this Act, no person who (A) has served honorably on active duty after September 16, 1940, for a period of not less than one year in the Army, the Air Force, the Navy, the Marine Corps, or the Coast Guard, or (B) subsequent to September 16, 1940, was discharged for the convenience of the Government after having served honorably on active duty for a period of not less than six months in the Army, the Air Force, the Navy, the Marine Corps, or the Coast Guard, or (C) has served for a period of not less than twenty-four months (i) as a commissioned officer in the Public Health Service or (ii) as a commissioned officer in the Coast and Geodetic Survey, shall be liable for induction for training and service under this Act, except after a declaration of war or national emergency made by the Congress subsequent to June 24, 1948.

(4) No person who is honorably discharged upon the completion of an enlistment pursuant to section 3803(c) of this title shall be liable for induction for training and service under this chapter, except after a declaration of war or national emergency made by the Congress subsequent to June 24, 1948.

(5) For the purposes of computation of the periods of active duty referred to in paragraphs (1), (2), or (3) of this subsection, no credit shall be allowed for—(A) periods of active duty training performed as a member of a reserve component pursuant to an order or call to active duty solely for training purposes;

(B) periods of active duty in which the service consisted solely of training under the Army specialized training program, the Army Air Force college training program, or any similar program under the jurisdiction of the Navy, Marine Corps, or Coast Guard;

(C) periods of active duty as a cadet at the United States Military Academy or United States Coast Guard Academy, or as a midshipman at the United States Naval Academy, or in a preparatory school after nomination as a principal, alternate, or candidate for admission to any of such academies; or

(D) periods of active duty in any of the armed forces while being processed for entry into or separation from any educational program or institution referred to in paragraphs (B) or (C);



(c) Persons who were members of Ready Reserve of any Reserve component of the Armed Forces, Army National Guard, or Air National Guard on February 1, 1951, and persons who enlist in Ready Reserve of any Reserve component of the Armed Forces, Army National Guard, or Air National Guard(1) Persons who, on February 1, 1951, were members of organized units of the federally recognized National Guard, the federally recognized Air National Guard, the Officers’ Reserve Corps, the Regular Army Reserve, the Air Force Reserve, the Enlisted Reserve Corps, the Naval Reserve, the Marine Corps Reserve, the Coast Guard Reserve, or the Public Health Service Reserve, shall, so long as they continue to be such members and satisfactorily participate in scheduled drills and training periods as prescribed by the Secretary of Defense, be exempt from training and service by induction under the provisions of this chapter, but shall not be exempt from registration unless on active duty.

(2)(A) Any person, other than a person referred to in subsection (d) of this section, who—(i) prior to the issuance of orders for him to report for induction; or

(ii) prior to the date scheduled for his induction and pursuant to a proclamation by the Governor of a State to the effect that the authorized strength of any organized unit of the National Guard of that State cannot be maintained by the enlistment or appointment of persons who have not been issued orders to report for induction under this chapter; or

(iii) prior to the date scheduled for his induction and pursuant to a determination by the President that the strength of the Ready Reserve of the Army Reserve, Naval Reserve, Marine Corps Reserve, Air Force Reserve, or Coast Guard Reserve cannot be maintained by the enlistment or appointment of persons who have not been issued orders to report for induction under this chapter;

enlists or accepts appointment, before attaining the age of 26 years, in the Ready Reserve of any Reserve component of the Armed Forces, the Army National Guard, or the Air National Guard, shall be deferred from training and service under this chapter so long as he serves satisfactorily as a member of an organized unit of such Reserve or National Guard in accordance with section 10147 of title 10 or section 502 of title 32, as the case may be, or satisfactorily performs such other Ready Reserve service as may be prescribed by the Secretary of Defense. Enlistments or appointments under subparagraphs (ii) and (iii) of this clause may be accepted notwithstanding the provisions of section 3813(d) of this title. Notwithstanding the provisions of subsection (h) of this section, no person deferred under this clause who has completed six years of such satisfactory service as a member of the Ready Reserve or National Guard, and who during such service has performed active duty for training with an armed force for not less than twelve consecutive weeks, shall be liable for induction for training and service under this Act, except after a declaration of war or national emergency made by the Congress after August 9, 1955. In no event shall the number of enlistments or appointments made under authority of this paragraph in any fiscal year in any Reserve component of the Armed Forces or in the Army National Guard or the Air National Guard cause the personnel strength of such Reserve component or the Army National Guard or the Air National Guard, as the case may be, to exceed the personnel strength for which funds have been made available by the Congress for such fiscal year.

(B) A person who, under any provision of law, is exempt or deferred from training and service under this Act by reason of membership in a reserve component, the Army National Guard, or the Air National Guard, as the case may be, shall, if he becomes a member of another reserve component, the Army National Guard, or the Air National Guard, as the case may be, continue to be exempt or deferred to the same extent as if he had not become a member of another reserve component, the Army National Guard, or the Air National Guard, as the case may be, so long as he continues to serve satisfactorily.

(C) Except as provided in subsection (b) and the provisions of this subsection, no person who becomes a member of a reserve component after February 1, 1951, shall thereby be exempt from registration or training and service by induction under the provisions of this Act.

(D) Notwithstanding any other provision of this Act, the President, under such rules and regulations as he may prescribe, may provide that any person enlisted or appointed after October 4, 1961, in the Ready Reserve of any reserve component of the Armed Forces (other than under section 12103 of title 10), the Army National Guard, or the Air National Guard, prior to attaining age of twenty-six years, or any person enlisted or appointed in the Army National Guard or the Air National Guard or enlisted in the Ready Reserve of any reserve component prior to attaining the age of eighteen years and six months and deferred under the prior provisions of this paragraph as amended by the Act of October 4, 1961, Public Law 87–378 (75 Stat. 807), or under section 1013 of this title, who fails to serve satisfactorily during his obligated period of service as a member of such Ready Reserve or National Guard or the Ready Reserve of another reserve component or the National Guard of which he becomes a member, may be selected for training and service and inducted into the armed force of which such reserve component is a part, prior to the selection and induction of other persons liable therefor.



(d) Persons who enroll in Armed Forces Officers’ Candidate Schools(1) Within such numbers as may be prescribed by the Secretary of Defense, any person who (A) has been or may hereafter be selected for enrollment or continuance in the senior division, Reserve Officers’ Training Corps, or the Air Reserve Officers’ Training Corps, or the Naval Reserve Officers’ Training Corps, or the naval and Marine Corps officer candidate training program established by the Act of August 13, 1946 (60 Stat. 1057), as amended, or the Reserve officers’ candidate program of the Navy, or the platoon leaders’ class of the Marine Corps, or the officer procurement programs of the Coast Guard and the Coast Guard Reserve, or appointed an ensign, United States Navy Reserve, while undergoing professional training; (B) agrees, in writing, to accept a commission, if tendered, and to serve, subject to order of the Secretary of the military department having jurisdiction over him (or the Secretary of Homeland Security with respect to the United States Coast Guard), not less than two years on active duty after receipt of a commission; and (C) agrees to remain a member of a regular or reserve component until the eighth anniversary of the receipt of a commission in accordance with his obligation under the first sentence of section 651 of title 10, or until the sixth anniversary of the receipt of a commission in accordance with his obligation under the second sentence of section 651 of title 10, shall be deferred from induction under this chapter until after completion or termination of the course of instruction and so long as he continues in a regular or reserve status upon being commissioned, but shall not be exempt from registration. Such persons, except those persons who have previously completed an initial period of military training or an equivalent period of active military training and service, shall be required while enrolled in such programs to complete a period of training equal (as determined under regulations approved by the Secretary of Defense or the Secretary of Homeland Security with respect to the United States Coast Guard) in duration and type of training to an initial period of military training. There shall be added to the obligated active commissioned service of any person who has agreed to perform such obligatory service in return for financial assistance while attending a civilian college under any such training program a period of not to exceed one year. Except as provided in paragraph (5), upon the successful completion by any person of the required course of instruction under any program listed in clause (A) of the first sentence of this paragraph, such person shall be tendered a commission in the appropriate reserve component of the Armed Forces if he is otherwise qualified for such appointment. If, at the time of, or subsequent to, such appointment, the armed force in which such person is commissioned does not require his service on active duty in fulfillment of the obligation undertaken by him in compliance with clause (B) of the first sentence of this paragraph, such person shall be ordered to active duty for training with such armed force in the grade in which he was commissioned for a period of active duty for training of not more than six months (not including duty performed under section 10147 of title 10), as determined by the Secretary of the military department concerned to be necessary to qualify such person for a mobilization assignment. Upon being commissioned and assigned to a reserve component, such person shall be required to serve therein, or in a reserve component of any other armed force in which he is later appointed, until the eighth anniversary of the receipt of such commission pursuant to the provisions of this section. So long as such person performs satisfactory service, as determined under regulations prescribed by the Secretary of Defense, he shall be deferred from training and service under the provisions of this Act. If such person fails to perform satisfactory service, and such failure is not excused under regulations prescribed by the Secretary of Defense, his commission may be revoked by the Secretary of the military department concerned.

(2) In addition to the training programs enumerated in paragraph (1) of this subsection, and under such regulations as the Secretary of Defense (or the Secretary of the Treasury with respect to the United States Coast Guard) may approve, the Secretaries of the military departments and the Secretary of the Treasury are authorized to establish officer candidate programs leading to the commissioning of persons on active duty. Any person heretofore or hereafter enlisted in the Army Reserve, the Navy Reserve, the Marine Corps Reserve, the Air Force Reserve, or the Coast Guard Reserve who thereafter has been or may be commissioned therein upon graduation from an Officers’ Candidate School of such Armed Force shall, if not ordered to active duty as a commissioned officer, be deferred from training and service under the provisions of this Act so long as he performs satisfactory service as a commissioned officer in an appropriate unit of the Ready Reserve, as determined under regulations prescribed by the Secretary of the department concerned. If such person fails to perform satisfactory service in such unit, and such failure is not excused under such regulations, his commission may be revoked by such Secretary.

(3) Nothing in this subsection shall be deemed to preclude the President from providing, by regulations prescribed under subsection (h) of this section, for the deferment from training and service of any category or categories of students for such periods of time as he may deem appropriate.

(4) Omitted

(5) Notwithstanding paragraph (1), upon the successful completion by any person of the required course of instruction under any Reserve Officers’ Training Corps program listed in clause (A) of the first sentence of paragraph (1) and subject to the approval of the Secretary of the military department having jurisdiction over him, such person may, without being relieved of his obligation under that sentence, be tendered, and accept, a commission in the National Oceanic and Atmospheric Administration instead of a commission in the appropriate reserve component of the Armed Forces. If he does not serve on active duty as a commissioned officer of the National Oceanic and Atmospheric Administration for at least six years, he shall, upon discharge therefrom, be tendered a commission in the appropriate reserve component of the Armed Forces, if he is otherwise qualified for such appointment, and, in fulfillment of his obligation under the first sentence of paragraph (1), remain a member of a reserve component until the sixth anniversary of the receipt of his commission in the National Oceanic and Atmospheric Administration. While a member of a reserve component he may, in addition to as otherwise provided by law, be ordered to active duty for such period that, when added to the period he served on active duty as a commissioned officer of the National Oceanic and Atmospheric Administration, equals two years.


(e) Aviation cadet applicantsFully qualified and accepted aviation cadet applicants of the Army, Navy, or Air Force who have signed an agreement of service shall, in such numbers as may be designated by the Secretary of Defense, be deferred, during the period covered by the agreement but not to exceed four months, from induction for training and service under this chapter but shall not be exempt from registration.


(f) Elected officialsThe Vice President of the United States; the governors of the several States, Territories, and possessions, and all other officials chosen by the voters of the entire State, Territory, or possession; members of the legislative bodies of the United States and of the several States, Territories, and possessions; judges of the courts of record of the United States and of the several States, Territories, possessions, and the District of Columbia shall, while holding such offices, be deferred from training and service under this chapter in the armed forces of the United States.


(g) Ministers of religion and students preparing for ministry(1) Regular or duly ordained ministers of religion, as defined in this chapter, shall be exempt from training and service, but not from registration, under this chapter.

(2) Students preparing for the ministry under the direction of recognized churches or religious organizations, who are satisfactorily pursuing full-time courses of instruction in recognized theological or divinity schools, or who are satisfactorily pursuing full-time courses of instruction leading to their entrance into recognized theological or divinity schools in which they have been preenrolled, shall be deferred from training and service, but not from registration, under this chapter. Persons who are or may be deferred under the provisions of this subsection shall remain liable for training and service in the Armed Forces under the provisions of section 3803(a) of this title until the thirty-fifth anniversary of the date of their birth. The foregoing sentence shall not be construed to prevent the exemption or continued deferment of such persons if otherwise exempted or deferrable under any other provision of this Act.


(h) Persons employed in occupations necessary to national health, safety, or interestExcept as otherwise provided in this subsection the President is authorized, under such rules and regulations as he may prescribe, to provide for the deferment from training and service in the Armed Forces of any or all categories of persons whose employment in industry, agriculture, or other occupations or employment, or whose continued service in an Office (other than an Office described in subsection (f)) under the United States or any State, territory, or possession, or the District of Columbia, or whose activity in study, research, or medical, dental, veterinary, optometric, osteopathic, scientific, pharmaceutical, chiropractic, chiropodial, or other endeavors is found to be necessary to the maintenance of the national health, safety, or interest: Provided, That no person within any such category shall be deferred except upon the basis of his individual status: Provided further, That persons who are or may be deferred under the provisions of this section shall remain liable for training and service in the Armed Forces under the provisions of section 3803(a) of this title until the thirty-fifth anniversary of the date of their birth. This proviso shall not be construed to prevent the continued deferment of such persons if otherwise deferrable under any other provisions of this Act. The President is also authorized, under such rules and regulations as he may prescribe, to provide for the deferment from training and service in the Armed Forces (1) of any or all categories of persons in a status with respect to persons (other than wives alone, except in cases of extreme hardship) dependent upon them for support which renders their deferment advisable, and (2) of any or all categories of those persons found to be physically, mentally, or morally deficient or defective. For the purpose of determining whether or not the deferment of any person is advisable, because of his status with respect to persons dependent upon him for support, any payments of allowances which are payable by the United States to the dependents of persons serving in the Armed Forces of the United States shall be taken into consideration, but the fact that such payments of allowances are payable shall not be deemed conclusively to remove the grounds for deferment when the dependency is based upon financial considerations and shall not be deemed to remove the ground for deferment when the dependency is based upon other than financial considerations and cannot be eliminated by financial assistance to the dependents. Except as otherwise provided in this subsection, the President is also authorized, under such rules and regulations as he may prescribe, to provide for the deferment from training and service in the Armed Forces of any or all categories of persons who have children, or wives and children, with whom they maintain a bona fide family relationship in their homes. No deferment from such training and service in the Armed Forces shall be made in the case of any individual except upon the basis of the status of such individual. There shall be posted in a conspicuous place at the office of each local board a list setting forth the names and classifications of those persons who have been classified by such local board. The President may, in carrying out the provisions of this chapter, recommend criteria for the classification of persons subject to induction under this chapter, and to the extent that such action is determined by the President to be consistent with the national interest, recommend that such criteria be administered uniformly throughout the United States whenever practicable; except that no local board, appeal board, or other agency of appeal of the Selective Service System shall be required to postpone or defer any person by reason of his activity in study, research, or medical, dental, veterinary, optometric, osteopathic, scientific, pharmaceutical, chiropractic, chiropodial, or other endeavors found to be necessary to the maintenance of the national health, safety, or interest solely on the basis of any test, examination, selection system, class standing, or any other means conducted, sponsored, administered, or prepared by any agency or department of the Federal Government, or any private institution, corporation, association, partnership, or individual employed by an agency or department of the Federal Government.


(i) High school students(1) Any person who is satisfactorily pursuing a full-time course of instruction at a high school or similar institution of learning and is issued an order for induction shall, upon the facts being presented to the local board, have his induction postponed (A) until the time of his graduation therefrom, or (B) until he attains the twentieth anniversary of his birth, or (C) until he ceases satisfactorily to pursue such course of instruction, whichever is the earliest. Notwithstanding the preceding sentence, any person who attains the twentieth anniversary of his birth after beginning his last academic year of high school shall have his induction postponed until the end of that academic year if and so long as he continues to pursue satisfactorily a full-time course of instruction.

(2) Any person who while satisfactorily pursuing a full-time course of instruction at a college, university, or similar institution is ordered to report for induction under this chapter, shall, upon the appropriate facts being presented to the local board, have his induction postponed (A) until the end of the semester or term, or academic year in the case of his last academic year, or (B) until he ceases satisfactorily to pursue such course of instruction, whichever is the earlier.


(j) Persons conscientiously opposed to warNothing contained in this chapter shall be construed to require any person to be subject to combatant training and service in the armed forces of the United States who, by reason of religious training and belief, is conscientiously opposed to participation in war in any form. As used in this subsection, the term “religious training and belief” does not include essentially political, sociological, or philosophical views, or a merely personal moral code. Any person claiming exemption from combatant training and service because of such conscientious objections whose claim is sustained by the local board shall, if he is inducted into the armed forces under this chapter, be assigned to noncombatant service as defined by the President, or shall, if he is found to be conscientiously opposed to participation in such noncombatant service, in lieu of such induction, be ordered by his local board, subject to such regulations as the President may prescribe, to perform for a period equal to the period prescribed in section 3803(b) of this title such civilian work contributing to the maintenance of the national health, safety, or interest as the Director may deem appropriate and any such person who knowingly fails or neglects to obey any such order from his local board shall be deemed, for the purposes of section 3811 of this title, to have knowingly failed or neglected to perform a duty required of him under this chapter. The Director shall be responsible for finding civilian work for persons exempted from training and service under this subsection and for the placement of such persons in appropriate civilian work contributing to the maintenance of the national health, safety, or interest.


(k) Cessation of cause for exemption or defermentNo exception from registration, or exemption or deferment from training and service, under this chapter, shall continue after the cause therefor ceases to exist.


(l) Absence of parental consentNotwithstanding any other provisions of law, no person between the ages of eighteen and twenty-one shall be discharged from service in the armed forces of the United States while this chapter is in effect because such person entered such service without the consent of his parent or guardian.


(m) Conviction of a criminal offenseNo person shall be relieved from training and service under this chapter by reason of conviction of a criminal offense, except where the offense of which he has been convicted may be punished by death, or by imprisonment for a term exceeding one year.


(n) Review of occupational defermentIn the case of any registrant whose principal place of employment is located outside the appeal board area in which the local board having jurisdiction over the registrant is located, any occupational deferment made under subsection (h) of this section may, within five days after such deferment is made, be submitted for review and decision to the appeal board having jurisdiction over the area in which is located the principal place of employment of the registrant. Such decision of the appeal board shall be final unless modified or changed by the President, and such decision shall be made public.


(o) Person with father, mother, brother, or sister killed or in missing status while servingExcept during the period of a war or a national emergency declared by Congress, no person may be inducted for training and service under this chapter unless he volunteers for such induction—(1) if the father or the mother or a brother or a sister of such person was killed in action or died in line of duty while serving in the Armed Forces after December 31, 1959, or died subsequent to such date as a result of injuries received or disease incurred in line of duty during such service, or

(2) during any period of time in which the father or the mother or a brother or a sister of such person is in a captured or missing status as a result of such service.

As used in this subsection, the term “brother” or “sister” means a brother of the whole blood or a sister of the whole blood, as the case may be.

(June 24, 1948, ch. 625, title I, § 6, 62 Stat. 609; Sept. 27, 1950, ch. 1059, § 1(6), 64 Stat. 1074; June 19, 1951, ch. 144, title I, § 1(l)–(q), 65 Stat. 83; June 30, 1955, ch. 250, title I, § 101, 69 Stat. 223; Aug. 9, 1955, ch. 665, § 3(b)–(d), 69 Stat. 603, 604; Pub. L. 85–62, §§ 6, 7, June 27, 1957, 71 Stat. 208; Pub. L. 85–722, Aug. 21, 1958, 72 Stat. 711; Pub. L. 87–378, § 1, Oct. 4, 1961, 75 Stat. 807; Pub. L. 87–536, July 18, 1962, 76 Stat. 167; Pub. L. 88–110, § 2, Sept. 3, 1963, 77 Stat. 134; Pub. L. 88–360, July 7, 1964, 78 Stat. 296; Pub. L. 90–40, § 1(4)–(7), June 30, 1967, 81 Stat. 100–102, 104; Pub. L. 91–604, § 15(b)(8)(B), Dec. 31, 1970, 84 Stat. 1712; Pub. L. 92–129, title I, § 101(a)(10)–(22), Sept. 28, 1971, 85 Stat. 349–351; Pub. L. 93–638, title I, § 104(c), formerly § 105(c), Jan. 4, 1975, 88 Stat. 2208, renumbered § 104(c), Pub. L. 100–472, title II, § 203(a), Oct. 5, 1988, 102 Stat. 2290; Pub. L. 94–106, title VIII, § 802(d), Oct. 7, 1975, 89 Stat. 537; Pub. L. 96–584, § 3(a), Dec. 23, 1980, 94 Stat. 3377; Pub. L. 98–525, title XV, § 1531, Oct. 19, 1984, 98 Stat. 2631; Pub. L. 103–337, div. A, title XVI, § 1677(f), Oct. 5, 1994, 108 Stat. 3020; Pub. L. 107–296, title XVII, § 1704(e)(11)(C), Nov. 25, 2002, 116 Stat. 2315; Pub. L. 109–163, div. A, title V, § 515(g)(3)(A), (h), Jan. 6, 2006, 119 Stat. 3236, 3237.)

Termination of Induction for Training and ServiceFor provisions relating to termination of induction for training and service in the Armed Forces after July 1, 1973, see section 3815(c) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
Act of August 5, 1954 (68 Stat. 674), referred to in subsec. (a)(2), is act Aug. 5, 1954, ch. 658, 68 Stat. 674, which is classified generally to subchapter I (§ 2001 et seq.) of chapter 22 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.
This Act, referred to in subsecs. (a)(3), (b)(3), (c)(2)(A) to (D), (d)(1), (2), (g)(2), and (h), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.
Section 1013 of this title, referred to in subsec. (c)(2)(D), was repealed by Pub. L. 88–110, § 1, Sept. 3, 1963, 77 Stat. 134.
Act of August 13, 1946 (60 Stat. 1057), referred to in subsec. (d)(1), is act Aug. 13, 1946, ch. 962, 60 Stat. 1057, which was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641, section 1 of which enacted Title 10, Armed Forces. Provisions of the 1946 Act relating to the naval and Marine Corps officer candidate training program were reenacted in sections 6903 to 6908 of Title 10, which were repealed by Pub. L. 88–647, § 301(17), Oct. 13, 1964, 78 Stat. 1072, and replaced by chapters 102 and 103 of Title 10.

Codification
Section was formerly classified to section 456 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (a)(1). Pub. L. 109–163, § 515(g)(3)(A), substituted “members of the United States Navy Reserve” for “United States Naval Reserves”.
Subsec. (d)(1)(A). Pub. L. 109–163, § 515(h), substituted “United States Navy Reserve” for “United States Naval Reserve”.
Subsec. (d)(2). Pub. L. 109–163, § 515(h), substituted “Navy Reserve” for “Naval Reserve”.
2002—Subsec. (d)(1). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation” in two places.
1994—Subsec. (c)(2)(A). Pub. L. 103–337, § 1677(f)(1), substituted “section 10147 of title 10” for “section 270 of title 10” in concluding provisions.
Subsec. (c)(2)(D). Pub. L. 103–337, § 1677(f)(2), substituted “section 12103 of title 10” for “section 511(b) of title 10”.
Subsec. (d)(1). Pub. L. 103–337, § 1677(f)(3), substituted “section 10147 of title 10” for “section 270(a) of title 10”.
1984—Subsec. (o). Pub. L. 98–525 inserted reference to mother in cls. (1) and (2), exempting from induction any person whose mother was killed in line of duty.
1980—Subsec. (d)(1). Pub. L. 96–584 struck out minimum active duty requirement of not less than three months.
1975—Subsec. (a)(2). Pub. L. 93–638 inserted provision relating to assignment of personnel to assist Indian tribes, groups, bands or communities.
Subsec. (c)(2)(A). Pub. L. 94–106, in provisions relating to deferment of certain persons from induction who completed six years of active service as members of the Ready Reserve or National Guard, substituted requirement of performance of active duty for training with an armed force for not less than twelve consecutive weeks during such service for requirement of performance of such active duty for not less than four consecutive months.
1971—Subsec. (a)(1). Pub. L. 92–129, § 101(a)(10), (11), inserted proviso making subject to registration an alien lawfully admitted for permanent residence who by reason of occupational status is subject to adjustment to non-immigrant status but who executes a waiver of all rights, privileges, exemptions, and immunities which would otherwise accrue to him as a result of that occupational status, and granting a deferment from induction to such alien for so long as such occupational status continues, and substituted “twelve months” for “eighteen months” as the period of requisite service in the armed forces of a nation with which the United States is associated in mutual defense activities in order to gain an exemption from training and service.
Subsec. (b)(3). Pub. L. 92–129, § 101(a)(12), substituted “section 3805(a) of this title” for “section 3803(i) of this title”.
Subsec. (b)(4). Pub. L. 92–129, § 101(a)(13), struck out reference to section 3803(g) of this title.
Subsec. (d)(1). Pub. L. 92–129, § 101(a)(14), substituted “Secretary of Transportation” for “Secretary of the Treasury” and “section 651 of Title 10” for “section 3803(d)(3) of this title”.
Subsec. (d)(5). Pub. L. 92–129, § 101(a)(15), reflected creation of National Oceanic and Atmospheric Administration and transfer to such newly created Administration of former Coast and Geodetic Survey.
Subsec. (g). Pub. L. 92–129, § 101(a)(16), changed from an exemption to a deferment the status to be accorded divinity students, with such students to remain liable for training and service until their 35th birthday.
Subsec. (h). Pub. L. 92–129, § 101(a)(17), (18), struck out provisions formerly designated as par. (1) which had covered college student deferments, struck the designation “(2)” preceding the remaining provisions which had theretofore been designated par. (2), and, in such provisions, struck out reference to deferments for persons engaged in graduate study.
Subsec. (i)(1). Pub. L. 92–129, § 101(a)(19), substituted provisions allowing a postponement of induction for high school students for provisions creating a deferment for such students and inserted provisions allowing an additional postponement of induction until the end of the academic year for high school students who turn 20 during their last year of high school provided that they continue to pursue satisfactorily a full-time course of instruction.
Subsec. (i)(2). Pub. L. 91–129, § 101(a)(20), substituted provisions allowing a postponement of induction for college students for provisions creating a deferment for such students and struck out references to previous deferments and postponements and to the President’s former authority to allow for student deferments.
Subsec. (j). Pub. L. 92–129, § 101(a)(21), substituted “Director” for “local board pursuant to Presidential regulations” and inserted sentence charging the Director with the responsibility for finding civilian work for persons exempted from training and service and for their placement in appropriate civilian work.
Subsec. (o). Pub. L. 92–129, § 101(a)(22), inserted provisions for an exemption from training and service during a period of time in which the father or a brother or sister of a person is in a captured or missing status and struck out provisions limiting the exemption from service provided under this subsection to the sole surviving son of the family.
1970—Subsec. (b)(2). Pub. L. 91–604 inserted “the Environmental Protection Agency,” after “Department of Justice,”.
1967—Subsec. (a). Pub. L. 90–40, § 1(5), designated existing provisions as par. (1), substituted “Environmental Science Services Administration” for “Coast and Geodetic Survey”, removed commissioned officers, warrant officers, pay clerks, enlisted men, aviation cadets, and, while on active duty, members of the reserve component, of the Public Health Service from the list of enumerated personnel relieved from the registration requirement of section 3802 of this title and the training and service requirement of section 3803 of this title, added cadets, United States Air Force Academy, to such lists, and inserted proviso that a person in a medical, dental, or allied specialist category not otherwise deferred or exempted under subsec. (a) be liable for registration, training, and service until the thirty-fifth anniversary of the date of his birth, and added par. (2).
Subsec. (c)(2)(A). Pub. L. 90–40, § 1(4), gave standby authority to both the Governors of the individual States, in the case of the National Guard, and to the President, in the case of the other reserve components, to permit the voluntary enlistment of registrants into these components during the period following their receipt of an induction notice and the date required for their actual induction, provided that there had previously issued a proclamation that the Governor or the President is not otherwise able to maintain the personnel strengths of the respective components.
Subsec. (h). Pub. L. 90–40, § 1(6), established uniform criteria for all undergraduate deferments to continue only until a registrant receives a baccalaureate degree, fails to pursue a full-time course of instruction satisfactorily, or reaches the age of 24, whichever occurs first, at which point students are required to be exposed to the hazards of induction in the prime age group in the same manner as their contemporaries who had not been provided student deferments, continued the President’s wide latitude in providing deferments for graduate students in medicine, dentistry, or other subjects deemed essential to the national health, safety, or interest, continued the President’s authority to prescribe areas of deferment based upon occupations or professions essential to the national interest, and called for greater uniformity in the administration of classification criteria for persons subject to induction.
Subsec. (j). Pub. L. 90–40, § 1(7), struck out provision that religious training and belief stem from the individual’s belief in a relation to a Supreme Being involving duties superior to those arising from any human relationship, and struck out requirement for a hearing by the Department of Justice when there is an appeal from a local board decision denying conscientious objector status.
1964—Subsec. (o). Pub. L. 88–360 exempted sole surviving sons from induction in cases where the father was killed in action or in line of duty, permitted the sole surviving son to volunteer for induction, and terminated the exemption during time of war or national emergency thereafter declared by Congress.
1963—Subsec. (c)(2). Pub. L. 88–110, among other changes, authorized deferment of persons who prior to attaining age 26 and to the issuance of induction orders enlisted or accepted appointment in the Ready Reserve of any reserve component, Army National Guard, or Air National Guard, and served satisfactorily, exempted such persons from induction after completing 6 years service and who during such service performed active duty for training for not less than 4 consecutive months, and struck out provisions which deferred persons who prior to attaining 18 years and 6 months of age, and prior to issuance of induction orders, enlisted or accepted appointment in any organized unit of the National Guard, exempted such persons from training and service by reason of subsec. (h) of this section after they attained age 28, or who completed 8 years of service in such unit and performed active duty for training for not less than 3 consecutive months, authorized the President to accept enlistments in the Ready Reserve, whenever he determined its strength could not be maintained at a necessary level for defense, of persons who had not attained age 18 years and 6 months, and who had not been ordered to report for induction, and exempted such persons from liability under subsec. (h) of this section after attaining age 28 years, permitted volunteers to perform a period of active duty pursuant to section 1013 of this title, and exempted such persons from induction after serving 8 years in the Ready Reserve.
1962—Subsec. (d). Pub. L. 87–536 inserted “Except as provided in paragraph (5),” before “upon the successful completion by any person” and added par. (5).
1961—Subsec. (c)(2). Pub. L. 87–378, § 1(1), included members of the National Guard deferred by clause (A) of this paragraph, or any person enlisted or appointed in the Ready Reserve of any reserve component other than under section 511(b) of Title 10, Armed Forces, the Army National Guard or the Air National Guard after Oct. 4, 1961, but prior to attaining age 26, who fail to serve satisfactorily as a member of their components within clause (E) of this paragraph, and struck out “or appointed” after “may provide that any person enlisted”.
Subsec. (d)(1). Pub. L. 87–378, § 1(2), substituted “If, at the time of, or subsequent to, such appointment” for “If, at the time of such appointment”, changed the period of active duty for training in grade, where the armed force in which such person is commissioned does not require his service on active duty, from 6 months to a period of not less than 3 months or more than 6 months, not including duty performed under section 270(a) of Title 10, Armed Forces, as is determined to qualify such person for a mobilization assignment, and substituted the requirement that upon being commissioned and assigned to a reserve component, such person must serve therein, or in a reserve component of any other armed force in which he is later appointed, for provisions which required such person to be returned to inactive duty and assigned to an appropriate reserve unit upon completion of the required period of active duty for training.
1958—Subsec. (c)(2)(F). Pub. L. 85–722 added subpar. (F).
1957—Subsec. (b)(5)(E). Pub. L. 85–62, §§ 6, 9, temporarily, added subpar. (E). See Effective and Termination Dates of 1957 Amendment note below.
Subsec. (d)(4). Pub. L. 85–62, §§ 7, 9, added par. (4). See Effective and Termination Dates of 1957 Amendment note below.
1955—Subsec. (a). Act June 30, 1955, § 101(a), exempted from training and service, but not from registration, those persons who served on active duty for not less than 18 months since June 24, 1948 in the armed forces of a nation with which the United States is associated in mutual defense activities.
Subsec. (b)(3). Act June 30, 1955, § 101(b), exempted individuals who have served not less than one year after September 16, 1940, or who were discharged after such date for the convenience of the Government and had served not less than six months, or who served not less than twenty-four months in the Public Health Service or in the Coast and Geodetic Survey.
Subsec. (c)(2). Act Aug. 9, 1955, § 3(b), exempted from induction persons who have completed eight years of satisfactory service as members of an organized unit of the National Guard, with a minimum of not less than three consecutive months of active duty for training, and added cls. (C), (D), and (E).
Subsec. (c)(2)(A). Act June 30, 1955, § 101(c), inserted provisions to exempt persons from liability for induction after attaining age 28.
Subsec. (d)(1). Act Aug. 9, 1955, § 3(c), deferred from induction any person who agrees to remain a member of a regular or reserve component until the sixth anniversary of the receipt of a commission, provided that all qualified graduates must be tendered a commission in the appropriate reserve component, and permitted active duty for training for a period of six months upon completion of which he must serve in the component in which appointed until the eighth anniversary of the receipt of the commission.
Subsec. (d)(2). Act Aug. 9, 1955, § 3(d), permitted deferment of commissioned officers who perform satisfactory service in an appropriate unit of the Ready Reserve.
Subsec. (h). Act June 30, 1955, § 101(d), provided that determination of deferment shall not be based on existence of a shortage or a surplus of any agricultural commodity.
1951—Subsec. (a). Act June 19, 1951, § 1(l), exempted Naval reserve midshipmen attending merchant marine schools and students enrolled in military colleges which have approved ROTC courses from registration and induction.
Subsec. (c). Act June 19, 1951, § 1(m), substituted “February 1, 1941” for “the effective date of this title” in par. (1), inserted “prior to the determination by the Secretary of Defense that adequate trained personnel are available to the National Guard to enable it to maintain its strength authorized by current appropriations, and prior to the issuance of orders for him to report for induction” after “six months” in par. (2)(A), and inserted “, paragraph (1) of this subsection” after “subsection (b)” in par. (2)(B).
Subsec. (d). Act June 19, 1951, § 1(n), continued deferments to ROTC members but increased their period of service from 2 years to 6 years after receiving their commission (including 2 years active duty or 3 years active duty if financial assistance is received), authorized establishment of other training programs, and provided for the President’s deferment power.
Subsec. (h). Act June 19, 1951, § 1(o), removed the President’s authority to defer married men who have no dependents other than a wife solely on a basis of such marriage unless extreme hardship is involved, permitted the induction of persons now deferred until the thirty-fifth anniversary of their birth should the basis for deferment terminate after their 26th birthday, and inserted “dental, optometric, osteopathic, and chiropractic” to list of endeavors which may be considered for deferment purposes.
Subsec. (i). Act June 19, 1951, § 1(p), authorized deferment of high school and college students in lieu of postponement of induction in order to give them an opportunity to enlist in the branch of service of their choice during such deferment period.
Subsec. (j). Act June 19, 1951, § 1(q), substituted “in lieu of such induction, be ordered by his local board, subject to such regulations as the President may prescribe, to perform for a period equal to the period prescribed in section 3803(b) of this title such civilian work contributing to the maintenance of the national health, safety, or interest as the local board may deem appropriate and any such person who knowingly fails or neglects to obey any such order from his local board shall be deemed, for the purposes of section 3811 of this title, to have knowingly failed or neglected to perform a duty required of him under this title” for “be deferred” in third sentence, and “he shall in lieu of such induction be ordered by his local board, subject to such regulations as the President may prescribe, to perform for a period equal to the period prescribed in section 3803(b) of this title such civilian work contributing to the maintenance of the national health, safety, or interest as the local board may deem appropriate and any such person who knowingly fails or neglects to obey any such order from his local board shall be deemed, for the purposes of section 3811 of this title, to have knowingly failed or neglected to perform a duty required of him under this title” for “he shall be deferred” in seventh sentence.
1950—Subsec. (b)(2). Act Sept. 27, 1950, struck out of subpars. (A) and (B) “or the Coast Guard”, “(or the Coast Guard)”, and “or in the Coast Guard” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
References to Naval Reserve, other than references to Naval Reserve regarding the United States Naval Reserve Retired List, deemed to refer to Navy Reserve, see section 515(h) of Pub. L. 109–163, set out as a note under section 10101 of Title 10, Armed Forces.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.

Effective Date of 1980 AmendmentPub. L. 96–584, § 3(b), Dec. 23, 1980, 94 Stat. 3377, provided that: “The amendment made by subsection (a) [amending this section] shall apply only to persons ordered to active duty for training after the effective date of this Act [Dec. 23, 1980].”


Effective and Termination Dates of 1957 AmendmentAmendment by Pub. L. 85–62 to take effect on July 1, 1957, and terminate on July 1, 1973, see section 9 of Pub. L. 85–62, set out as a note under section 3803 of this title.

Savings Provision; Repeal of College Student DefermentPub. L. 92–129, title I, § 101(b), Sept. 28, 1971, 85 Stat. 354, provided that: “Notwithstanding the repeal of section 6(h)(1) of the Military Selective Service Act of 1967 [50 U.S.C. 3806(h)(1)] made by subsection (a)(17) of this section, any person (1) who is satisfactorily pursuing a full-time course of instruction at a college, university, or similar institution of higher learning, (2) who met the academic requirements of a student deferment prescribed in such section 6(h)(1), and (3) who was satisfactorily pursuing such a full-time course prior to the date of enactment of this Act [Sept. 28, 1971] and during the 1970–1971 regular academic school year shall be deferred from induction for training and service in the Armed Forces under the same terms and conditions such person would have been deferred under the provisions of such section 6(h)(1) had such provision not been repealed.”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
Coast Guard transferred to Department of Transportation, and functions, powers, and duties relating to Coast Guard of Secretary of the Treasury and of all other officers and offices of Department of the Treasury transferred to Secretary of Transportation by Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 938. Section 6(b)(2) of Pub. L. 89–670, however, provided that notwithstanding such transfer of functions, Coast Guard shall operate as part of Navy in time of war or when President directs as provided in former section 3 (now 103) of Title 14, Coast Guard.
For transfer of functions of other officers, employees, and agencies of Department of the Treasury, with certain exceptions, to Secretary of the Treasury with power to delegate, see Reorg. Plan No. 26 of 1950, §§ 1, 2, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, 1281, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Coast Guard, and Commandant of Coast Guard, excepted from transfer when Coast Guard is operating as part of Navy under former sections 1 and 3 (now 101 and 103) of Title 14, Coast Guard.
Environmental Science Services Administration in Department of Commerce, including offices of Administrator and Deputy Administrator thereof, abolished by Reorg. Plan No. 4 of 1970, eff. Oct. 3, 1970, 35 F.R. 15627, 84 Stat. 2090, set out in the Appendix to Title 5, Government Organization and Employees, which created National Oceanic and Atmospheric Administration in Department of Commerce and transferred personnel, property, records, and unexpended balances of funds of Environmental Science Services Administration to such newly created National Oceanic and Atmospheric Administration. Components of Environmental Science Services Administration thus transferred included Weather Bureau [now National Weather Service], Coast and Geodetic Survey [now National Ocean Survey], Environmental Data Service, National Environmental Satellite Center, and ESSA Research Laboratories.
In order to implement the provisions of Reorganization Plan No. 4 of 1970, eff. Oct. 3, 1970, 35 F.R. 15627, 84 Stat. 2090, the following organizational names appearing in chapter IX of subtitle B of Title 15, Code of Federal Regulations, which covers administration of National Oceanic and Atmospheric Administration, were changed by order of Acting Associate Administrator, 35 F.R. 19249, Dec. 19, 1970, as follows: Environmental Science Services Administration to National Oceanic and Atmospheric Administration (ESSA to NOAA); Coast and Geodetic Survey to National Ocean Survey; and Weather Bureau to National Weather Service.
Coast and Geodetic Survey consolidated with National Weather Bureau in 1965 to form Environmental Science Services Administration by Reorg. Plan No. 2 of 1965, eff. July 13, 1965, 30 F.R. 8819, 79 Stat. 1318. Environmental Science Services Administration abolished in 1970 and its personnel, property, records, etc., transferred to National Oceanic and Atmospheric Administration by Reorg. Plan No. 4 of 1970, eff. Oct. 3, 1970, 35 F.R. 15627, 84 Stat. 2090. By order of Acting Associate Administrator of National Oceanic and Atmospheric Administration, 35 F.R. 19249, Dec. 19, 1970, Coast and Geodetic Survey redesignated National Ocean Survey. See notes set out under section 311 of Title 15, Commerce and Trade.
Functions of Public Health Service, Surgeon General of Public Health Service, and all other officers and employees of Public Health Service, and functions of all agencies of or in Public Health Service transferred to Secretary of Health, Education, and Welfare by Reorg. Plan No. 3 of 1966, eff. June 25, 1966, 31 F.R. 8855, 80 Stat. 1610, set out in the Appendix to Title 5, Government Organization and Employees. Secretary of Health, Education, and Welfare redesignated Secretary of Health and Human Services by section 3508(b) of Title 20, Education.

Discharge of Surviving SonsPub. L. 92–129, title I, § 101(d), Sept. 28, 1971, 85 Stat. 354, provided that:
“(1) Subject to the provisions of paragraph (2) of this subsection any surviving son or sons of a family who (A) were inducted into the Armed Forces under the Military Selective Service Act of 1967 [now the Military Selective Service Act, see References in Text note set out under section 3801 of this title], (B) have not reenlisted or otherwise voluntarily extended their period of active duty in the Armed Forces, and (C) are serving on active duty with the Armed Forces on or after the date of enactment of this subsection [Sept. 28, 1971], and such son or sons could not, if they were not in the Armed Forces, be involuntarily inducted into military service under the Military Selective Service Act as a result of the amendment made by paragraph (22) of subsection (a) of this section [amending this section], such surviving son or sons shall, upon application, be promptly discharged from the Armed Forces.

“(2) The provisions of paragraph (1) of this subsection shall not apply in the case of any member of the Armed Forces against whom court-martial charges are pending, or in the case of any member who has been tried and convicted by a court-martial for an offense and whose case is being reviewed or appealed, or in the case of any member who has been tried and convicted by a court-martial for an offense and who is serving a sentence (or otherwise satisfying punishment) imposed by such court-martial, until final action (including completion of any punishment imposed pursuant to such court-martial) has been completed with respect to such charges, review, or appeal, or until the sentence has been served (or until any other punishment imposed has been satisfied), as the case may be. The President shall have authority to implement the provisions of this subsection by regulations.

“(3) Notwithstanding the amendment made by paragraph (22) of subsection (a) of this section [amending this section], except during the period of a war or a national emergency declared by Congress, the sole surviving son of any family in which the father or one or more sons or daughters thereof were killed in action before January 1, 1960, or died in line of duty before January 1, 1960, while serving in the Armed Forces of the United States, or died subsequent to such date as a result of injuries received or disease incurred before such date during such service shall not be inducted under the Military Selective Service Act [see References in Text note set out under section 3801 of this title] unless he volunteers for induction.”




Prior Obligated ServicePub. L. 88–110, § 5, Sept. 3, 1963, 77 Stat. 136, provided that: “This Act [amending this section, section 3812 of this title and sections 270 and 12103 of Title 10, Armed Forces, and repealing section 1013 of this title] shall not affect any term of obligated service incurred before the effective date of this Act [Sept. 3, 1963]. In addition, the enactment of this Act [Sept. 3, 1963] shall not increase the minimum period of active duty or active duty for training that is required on the day before the effective date of this Act to earn an exemption from training and service under the Universal Military Training and Service Act, as amended (50 U.S.C. App. 451 et seq.) [now 50 U.S.C. 3801 et seq.], in the case of persons who entered the Armed Forces before the effective date of this Act.”


Executive Documents

Delegation of Functions
Functions of President delegated to Director of Selective Service concerning establishment, implementation, and administration of program for return of Vietnam era draft evaders and military deserters, see Ex. Ord. No. 11804, Sept. 16, 1974, 39 F.R. 33299, set out under section 3811 of this title.


Program for Return of Vietnam Era Draft Evaders and Military Deserters
Proc. No. 4313, Sept. 16, 1974, 39 F.R. 33293, 88 Stat. 2504, set out under section 3811 of this title, provided for a program for return of Vietnam era draft evaders and military deserters.


Executive Order No. 11803
Ex. Ord. No. 11803, Sept. 16, 1974, 39 F.R. 33297, set out under section 3811 of this title, provided for review by Clemency Board of convictions of violations under subsec. (j) of this section.


Ex. Ord. No. 10028. Definition of Noncombatant Service and Noncombatant Training
Ex. Ord. No. 10028, Jan. 13, 1949, 14 F.R. 211, provided:
1. The term “noncombatant service” shall mean (a) service in any unit of the armed forces which is unarmed at all times; (b) service in the medical department of any of the armed forces, wherever performed; or (c) any other assignment the primary function of which does not require the use of arms in combat; provided that such other assignment is acceptable to the individual concerned and does not require him to bear arms or to be trained in their use.
2. The term “noncombatant training” shall mean any training which is not concerned with the study, use, or handling of arms or weapons.

Harry S Truman.




§ 3807. Bounties for induction; substitutes; purchase of release
No bounty may be paid to induce any person to be inducted into an armed force. A clothing allowance authorized by law is not a bounty for the purposes of this section. No person liable for training and service under this Act may furnish a substitute for that training or service. No person may be enlisted, inducted, or appointed in an armed force as a substitute for another. No person liable for training and service under section 3803 of this title may escape that training and service or be discharged before the end of his period of training and service by paying money or any other valuable thing as consideration for his release from that training and service or liability therefor.
(June 24, 1948, ch. 625, title I, § 8, 62 Stat. 614; Aug. 10, 1956, ch. 1041, § 22(d), 70A Stat. 630.)

Termination of Induction for Training and ServiceFor provisions relating to termination of induction for training and service in the Armed Forces after July 1, 1973, see section 3815(c) of this title.

Editorial Notes

References in TextThis Act, referred to in text, is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.

Codification
Section was formerly classified to section 458 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section 8 of act June 24, 1948, 62 Stat. 614, cited as a credit to this section, was repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641, 678, and provisions thereof (as applicable to induction) were restated in this section by section 22(d) of act Aug. 10, 1956. Provisions of such section 8 (less applicability to induction) were restated by first section of act Aug. 10, 1956, as section 514 of Title 10, Armed Forces.

Amendments1956—Act Aug. 10, 1956, struck out provisions which prohibited payment of any bounty to induce any person to enlist into Armed Forces. See section 514 of Title 10, Armed Forces.



§ 3808. Separation from service(a) Certificate recording proficiency and merit; physical examinationAny person inducted into the armed forces under this chapter for training and service, who, in the judgment of those in authority over him, satisfactorily completes his period of training and service under section 3803(b) of this title shall be entitled to a certificate to that effect upon the completion of such period of training and service, which shall include a record of any special proficiency or merit attained. In addition, each such person who is inducted into the armed forces under this chapter for training and service shall be given a physical examination at the beginning of such training and service, and upon the completion of his period of training and service under this chapter, each such person shall be given another physical examination and, upon his written request, shall be given a statement of physical condition by the Secretary concerned: Provided, That such statement shall not contain any reference to mental or other conditions which in the judgment of the Secretary concerned would prove injurious to the physical or mental health of the person to whom it pertains: Provided further, That, if upon completion of training and service under this chapter, such person continues on active duty without an interruption of more than seventy-two hours as a member of the Armed Forces of the United States, a physical examination upon completion of such training and service shall not be required unless it is requested by such person, or the medical authorities of the Armed Force concerned determine that the physical examination is warranted.


(b) Right to vote; manner; poll taxAny person inducted into the armed forces for training and service under this chapter shall, during the period of such service, be permitted to vote in person or by absentee ballot in any general, special, or primary election occurring in the State of which he is a resident, whether he is within or outside such State at the time of such election, if under the laws of such State he is otherwise entitled so to vote in such election; but nothing in this subsection shall be construed to require granting to any such person a leave of absence or furlough for longer than one day in order to permit him to vote in person in any such election. No person inducted into, or enlisted in, the armed forces for training and service under this chapter shall, during the period of such service, as a condition of voting in any election for President, Vice President, electors for President or Vice President, or for Senator or Member of the House of Representatives, be required to pay any poll tax or other tax or make any other payment to any State or political subdivision thereof.


(c) Reports on separated personnelThe Secretary of a military department, and the Secretary of Homeland Security with respect to the Coast Guard, shall furnish to the Selective Service System hereafter established a report of separation for each person separated from active duty.


(June 24, 1948, ch. 625, title I, § 9, 62 Stat. 614; Sept. 27, 1950, ch. 1059, § 1(7)–(10), 64 Stat. 1074; June 19, 1951, ch. 144, title I, § 1(s), 65 Stat. 86; July 12, 1955, ch. 327, 69 Stat. 295; July 9, 1956, ch. 523, § 1, 70 Stat. 509; Pub. L. 86–632, § 1, July 12, 1960, 74 Stat. 467; Pub. L. 87–391, Oct. 4, 1961, 75 Stat. 821; Pub. L. 90–491, § 1, Aug. 17, 1968, 82 Stat. 790; Pub. L. 92–129, title I, § 101(a)(23), Sept. 28, 1971, 85 Stat. 351; Pub. L. 93–508, title IV, § 405, Dec. 3, 1974, 88 Stat. 1600; Pub. L. 107–296, title XVII, § 1704(e)(11)(D), Nov. 25, 2002, 116 Stat. 2315.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 459 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (c). Pub. L. 107–296 substituted “Secretary of a military department, and the Secretary of Homeland Security with respect to the Coast Guard,” for “Secretaries of Army, Navy, Air Force, or Transportation”.
1974—Subsecs. (b), (c). Pub. L. 93–508, § 405(1), (2), redesignated subsecs. (i) and (j) as (b) and (c), respectively. Former subsecs. (b) and (c), relating to reemployment rights and consideration of training and service in the armed forces as furlough or leave of absence, were struck out.
Subsecs. (d) to (h). Pub. L. 93–508, § 405(1), repealed subsecs. (d) to (h) relating to jurisdiction of district courts to enforce compliance with the reemployment provisions, legal assistance by United States attorneys to claimants of reemployment benefits, reemployment by Federal Government, priority of rights to reemployment, and reemployment benefits to persons enlisting or called to active duty.
Subsecs. (i), (j). Pub. L. 93–508, § 405(2), redesignated subsecs. (i) and (j) as (b) and (c), respectively.
1971—Subsec. (j). Pub. L. 92–129 substituted “or Transportation” for “or Treasury”.
1968—Subsec. (c)(3). Pub. L. 90–491, § 1(1), added par. (3).
Subsec. (d). Pub. L. 90–491, § 1(2), included cases where any private employer fails or refuses to comply with provisions of subsec. (c)(3) of this section.
Subsec. (g)(1). Pub. L. 90–491, § 1(3), substituted “does not exceed five years, provided that the service in excess of four years after August 1, 1961, is at the request and for the convenience of the Federal Government” for “does not exceed four years”.
Subsec. (g)(2). Pub. L. 90–491, § 1(4), designated existing provisions as par. (A) and added par. (B).
1961—Subsec. (g)(1). Pub. L. 87–391 permitted four years service after Aug. 1, 1961, in addition to four years service between June 24, 1948, and Aug. 1, 1961, without loss of reemployment rights.
Subsec. (g)(2). Pub. L. 87–391 permitted four years service after Aug. 1, 1961, in addition to four years service between June 24, 1948, and Aug. 1, 1961, without loss of reemployment rights.
Subsec. (g)(4). Pub. L. 87–391 struck out requirement that persons who are rejected for military service must have requested a leave of absence from their employers for purpose of determining their physical fitness to enter Armed Forces in order to insure reemployment rights.
Subsec. (g)(5), (6). Pub. L. 87–391 added par. (5) and redesignated former par. (5) as (6).
1960—Subsec. (g)(2). Pub. L. 86–632, § 1(1), inserted “and other than for training” after “physical fitness” in parenthetical phrase.
Subsec. (g)(3). Pub. L. 86–632, § 1(2), substituted the existing reemployment provisions for provisions granting a leave of absence to perform training duty or to be examined to determine fitness to enter the armed forces and requiring application for reinstatement to be made within thirty days following release from training duty or rejection for service.
Subsec. (g)(4), (5). Pub. L. 86–632, § 1(3), added pars. (4) and (5).
1956—Subsec. (d). Act July 9, 1956, inserted reference to subsection (g) of this section.
1955—Subsec. (a). Act July 12, 1955, inserted proviso removing requirement for a final physical examination for inductees who continue on active duty in another status in the Armed Forces.
1951—Subsec. (g). Act June 19, 1951, clarified reemployment rights with respect to restoration to a position of like seniority, status, and pay.
1950—Subsec. (g)(1). Act Sept. 27, 1950, § 1(7), struck out “or the Coast Guard (other than a reserve component)” and “or the Coast Guard” after “(other than in a reserve component)”.
Subsec. (g)(2). Act Sept. 27, 1950, § 1(8), struck out “, the Coast Guard” after “United States”.
Subsec. (h). Act Sept. 27, 1950, § 1(9), struck out “, the Coast Guard” after “United States”.
Subsec. (j). Act Sept. 27, 1950, § 1(10), struck out “or” after “Navy” and inserted “, or Treasury” after “Air Force”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–508 effective Dec. 3, 1974, see section 503 of Pub. L. 93–508, set out as a note under section 3452 of Title 38, Veterans’ Benefits.

Effective Date of 1960 AmendmentPub. L. 86–632, § 3, July 12, 1960, 74 Stat. 468, provided that: “This Act [amending this section and section 1013 of this title] shall take effect upon the expiration of sixty days from the date of its enactment [July 12, 1960].”


Effective Date of 1956 AmendmentAct July 9, 1956, ch. 523, § 2, 70 Stat. 509, provided that: “The amendment made by the first section of this Act [amending this section] shall take effect as of June 19, 1951.”




§ 3809. Selective Service System(a) Establishment; construction; appointment of Director; termination and reestablishment of Office of Selective Service Records(1) There is established in the executive branch of the Government an agency to be known as the Selective Service System, and a Director of Selective Service who shall be the head thereof.

(2) The Selective Service System shall include a national headquarters, at least one State headquarters in each State, Territory, and possession of the United States, and in the District of Columbia, and the local boards, appeal boards, and other agencies provided for in subsection (b)(3) of this section.

(3) The Director shall be appointed by the President.

(4) The functions of the Office of Selective Service Records (established by the Act of March 31, 1947) and of the Director of the Office of Selective Service Records are transferred to the Selective Service System and the Director of Selective Service, respectively. The personnel, property, records, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of the Office of Selective Service Records are transferred to the Selective Service System. The Office of Selective Service Records shall cease to exist upon the taking effect of the provisions of this chapter: Provided, That, effective upon the termination of this chapter and notwithstanding such termination in other respects, (A) the said Office of Selective Service Records is reestablished on the same basis and with the same functions as obtained prior to June 24, 1948, (B) said reestablished Office shall be responsible for liquidating any other outstanding affairs of the Selective Service System, and (C) the personnel, property, records, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of the Selective Service System shall be transferred to such reestablished Office of Selective Service Records.


(b) Administrative provisionsThe President is authorized to undertake the following:(1) To prescribe the necessary rules and regulations to carry out the provisions of this chapter.

(2) To appoint, upon recommendation of the respective governor or comparable executive official, a State director of the Selective Service System for each headquarters in each State, Territory, and possession of the United States and for the District of Columbia, who shall represent the governor and be in immediate charge of the state headquarters of the Selective Service System: Provided, That no State director shall serve concurrently in an elected or appointed position of a State or local government; to employ such number of civilians, and, subject to subsection (e), to order to active duty with their consent and to assign to the Selective Service System such officers of the selective-service section of the State headquarters and headquarters detachments and such other officers of the federally recognized National Guard of the United States or other armed forces personnel (including personnel of the reserve components thereof), as may be necessary for the administration of the national and of the several State headquarters of the Selective Service System.

(3) To create and establish within the Selective Service System civilian local boards, civilian appeal boards, and such other civilian agencies, including agencies of appeal, as may be necessary to carry out its functions with respect to the registration, examination, classification, selection, assignment, delivery for induction, and maintenance of records of persons registered under this chapter, together with such other duties as may be assigned under this chapter: Provided, That no person shall be disqualified from serving as a counselor to registrants, including service as Government appeal agent, because of his membership in a Reserve component of the Armed Forces. He shall create and establish one or more local boards in each county or political subdivision corresponding thereto of each State, territory, and possession of the United States, and in the District of Columbia. The local board and/or its staff shall perform their official duties only within the county or political subdivision corresponding thereto for which the local board is established, or in the case of an intercounty board, within the area for which such board is established, except that the staffs of local boards in more than one county of a State or comparable jurisdiction may be collocated or one staff may serve local boards in more than one county of a State or comparable jurisdiction when such action is approved by the Governor or comparable executive official or officials. Each local board shall consist of three or more members to be appointed by the President from recommendations made by the respective Governors or comparable executive officials. In making such appointments after September 28, 1971, the President is requested to appoint the membership of each local board so that to the maximum extent practicable it is proportionately representative of the race and national origin of those registrants within its jurisdiction, but no action by any local board shall be declared invalid on the ground that any board failed to conform to any particular quota as to race or national origin. No citizen shall be denied membership on any local board or appeal board on account of sex. After December 31, 1971, no person shall serve on any local board or appeal board who has served on any local board or appeal board for a period of more than 20 years. Notwithstanding any other provision of this paragraph, an intercounty local board consisting of at least one member from each component county or corresponding subdivision may, with the approval of the Governor or comparable executive official or officials, be established for an area not exceeding five counties or political subdivisions corresponding thereto within a State or comparable jurisdiction when the President determines, after considering the public interest involved, that the establishment of such local board area will result in a more efficient and economical operation. Any such intercounty local board shall have within its area the same power and jurisdiction as a local board has in its area. A local board may include among its members any citizen otherwise qualified under Presidential regulations, provided he is at least eighteen years of age. No member of any local board shall be a member of the Armed Forces of the United States, but each member of any local board shall be a civilian who is a citizen of the United States residing in the county or political subdivision corresponding thereto in which such local board has jurisdiction, and each intercounty local board shall have at least one member from each county or political subdivision corresponding thereto included within the intercounty local board area. Such local boards, or separate panels thereof each consisting of three or more members, shall, under rules and regulations prescribed by the President, have the power within the respective jurisdictions of such local boards to hear and determine, subject to the right of appeal to the appeal boards herein authorized, all questions or claims with respect to inclusion for, or exemption or deferment from, training and service under this chapter, of all individuals within the jurisdiction of such local boards. The decisions of such local board shall be final, except where an appeal is authorized and is taken in accordance with such rules and regulations as the President may prescribe. There shall be not less than one appeal board located within the area of each Federal judicial district in the United States and within each Territory and possession of the United States, and such additional separate panels thereof, as may be prescribed by the President. Appeal boards within the Selective Service System shall be composed of civilians who are citizens of the United States and who are not members of the armed forces. The decision of such appeal boards shall be final in cases before them on appeal unless modified or changed by the President. The President, upon appeal or upon his own motion, shall have power to determine all claims or questions with respect to inclusion for, or exemption or deferment from training and service under this chapter, and the determination of the President shall be final. No judicial review shall be made of the classification or processing of any registrant by local boards, appeal boards, or the President, except as a defense to a criminal prosecution instituted under section 3811 of this title, after the registrant has responded either affirmatively or negatively to an order to report for induction or for civilian work in the case of a registrant determined to be opposed to participation in war in any form: Provided, That such review shall go to the question of the jurisdiction herein reserved to local boards, appeal boards, and the President only when there is no basis in fact for the classification assigned to such registrant. No person who is a civilian officer, member, agent, or employee of the Office of Selective Service Records or the Selective Service System, or of any local board or appeal board or other agency of such Office or System, shall be excepted from registration or deferred or exempted from training and service, as provided for in this chapter, by reason of his status as such civilian officer, member, agent, or employee.

(4) To appoint, and to fix, in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of title 5, relating to classification and General Schedule pay rates, the basic pay of such officers, agents, and employees as he may deem necessary to carry out the provisions of this chapter, however, any officer of the armed forces or any officer or employee of any department or agency of the United States who may be assigned or detailed to any office or position to carry out the provisions of this chapter (except to offices or positions on local boards or appeal boards established or created pursuant to subsection (b)(3)) may serve in and perform the functions of such office or position without loss of or prejudice to his status as such officer in the armed forces or as such officer or employee in any department or agency of the United States.

(5) To utilize the services of any or all departments and any and all officers or agents of the United States, and to accept the services of all officers and agents of the several States, Territories, and possessions, and subdivisions thereof, and the District of Columbia, and of private welfare organizations, in the execution of this chapter.

(6) To purchase such printing, binding, and blank-book work from public, commercial, or private printing establishments or binderies upon orders placed by the Director of the Government Publishing Office or upon waivers issued in accordance with section 504 of title 44, and to obtain by purchase, loan, or gift such equipment and supplies for the Selective Service System, as he may deem necessary to carry out the provisions of this chapter, with or without advertising or formal contract.

(7) To prescribe eligibility, rules, and regulations governing the release for service in the armed forces, or for any other special service established pursuant to this chapter, of any person convicted of a violation of any of the provisions of this chapter.

(8) Subject to the availability of funds appropriated for such purpose, to procure such space as he may deem necessary to carry out the provisions of this chapter and the Act of March 31, 1947.

(9) Subject to the availability of funds appropriated for such purposes, to determine the location of such additional temporary installations as he may deem essential; to utilize and enlarge such existing installations; to construct, install, and equip, and to complete the construction, installation, and equipment of such buildings, structures, utilities, and appurtenances (including the necessary grading and removal, repair or remodeling of existing structures and installations), as may be necessary to carry out the provisions of this chapter; and, in order to accomplish the purpose of this chapter, to acquire lands, and rights pertaining thereto, or other interests therein, for temporary use thereof, by donation or lease, and to prosecute construction thereon prior to the approval of the chapter by the Attorney General as required by sections 3111 and 3112 of title 40.

(10) Subject to the availability of funds appropriated for such purposes, to utilize, in order to provide and furnish such services as may be deemed necessary or expedient to accomplish the purposes of this chapter, such personnel of the armed forces and of Reserve components thereof with their consent, and such civilian personnel, as may be necessary. For the purposes of this chapter, the provisions of section 14 of the Federal Employees’ Pay Act of 1946 (Public Law 390, Seventy-ninth Congress) with respect to the maximum limitations as to the number of civilian employees shall not be applicable to the Department of the Army, the Department of the Navy, or the Department of the Air Force.


(c) Delegation of President’s authorityThe President is authorized to delegate any authority vested in him under this chapter, and to provide for the subdelegation of any such authority.


(d) Acceptance of gifts and voluntary servicesIn the administration of this chapter, gifts of supplies, equipment, and voluntary services may be accepted.


(e) Assignment of armed forces personnelThe total number of armed forces personnel assigned to the Selective Service System under subsection (b)(2) at any time may not be less than the number of such personnel determined by the Director of Selective Service to be necessary, but not to exceed 745 persons, except that the President may assign additional armed forces personnel to the Selective Service System during a time of war or a national emergency declared by Congress or the President.


(f) Settlement of travel claims, etc.The Director is authorized to make final settlement of individual claims, for amounts not exceeding $500, for travel and other expenses of uncompensated personnel of the Office of Selective Service Records, or the Selective Service System, incurred while in the performance of official duties, without regard to other provisions of law governing the travel of civilian employees of the Federal Government.


(g) Reports to CongressThe Director of Selective Service shall submit to the Congress annually a written report covering the operation of the Selective Service System and such report shall include, by States, information as to the number of persons registered under this Act; the number of persons inducted in to the military service under this Act; and the number of deferments granted under this Act and the basis for such deferments; and such other specific kinds of information as the Congress may from time to time request.


(h) Maintenance of System after institution of all volunteer program for meeting manpower needsThe Selective Service system 11 So in original. Probably should be capitalized. shall be maintained as an active standby organization, with (1) a complete registration and classification structure capable of immediate operation in the event of a national emergency (including a structure for registration and classification of persons qualified for practice or employment in a health care occupation essential to the maintenance of the Armed Forces), and (2) personnel adequate to reinstitute immediately the full operation of the System, including military reservists who are trained to operate such System and who can be ordered to active duty for such purpose in the event of a national emergency.


(June 24, 1948, ch. 625, title I, § 10, 62 Stat. 618; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; June 30, 1950, ch. 445, § 3, 64 Stat. 319; Sept. 27, 1950, ch. 1059, § 3(b), 64 Stat. 1074; June 19, 1951, ch. 144, title I, § 1(u), 65 Stat. 87; Pub. L. 90–40, § 1(8)–(10), June 30, 1967, 81 Stat. 104, 105; Pub. L. 92–129, title I, § 101(a)(24)–(29), Sept. 28, 1971, 85 Stat. 351, 352; Pub. L. 93–176, § 3, Dec. 5, 1973, 87 Stat. 693; Pub. L. 96–513, title V, § 507(d), Dec. 12, 1980, 94 Stat. 2919; Pub. L. 97–60, title II, § 208, Oct. 14, 1981, 95 Stat. 1008; Pub. L. 98–473, title II, § 234, Oct. 12, 1984, 98 Stat. 2031; Pub. L. 100–180, div. A, title VII, § 715, Dec. 4, 1987, 101 Stat. 1113; Pub. L. 102–190, div. A, title X, § 1091, Dec. 5, 1991, 105 Stat. 1486; Pub. L. 104–201, div. A, title IV, § 414, Sept. 23, 1996, 110 Stat. 2508; Pub. L. 107–314, div. A, title X, § 1062(o)(2), Dec. 2, 2002, 116 Stat. 2652; Pub. L. 112–166, § 2(c)(3), Aug. 10, 2012, 126 Stat. 1284; Pub. L. 112–239, div. A, title X, § 1076(l), Jan. 2, 2013, 126 Stat. 1956; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) to (d), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
The Act of March 31, 1947, referred to in subsecs. (a)(4) and (b)(8), is act Mar. 31, 1947, ch. 26, 61 Stat. 31, which is classified as a note under this section.
Section 14 of the Federal Employees’ Pay Act of 1946 (Public Law 390, Seventy-ninth Congress), referred to in subsec. (b)(10), is section 14 of act May 24, 1946, ch. 270, 60 Stat. 219, which amended section 947 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by act Sept. 12, 1950, ch. 946, title III, § 301(85), 64 Stat. 843.
This Act, referred to in subsec. (g), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.

Codification
Section was formerly classified to section 460 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
In subsec. (b)(9), “sections 3111 and 3112 of title 40” substituted for “section 355, Revised Statutes, as amended” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments2013—Subsec. (a)(3). Pub. L. 112–239, § 1076(l), made technical amendment to directory language of Pub. L. 112–166, § 2(c)(3). See 2012 Amendment note below.
2012—Subsec. (a)(3). Pub. L. 112–166, § 2(c)(3), as amended by Pub. L. 112–239, § 1076(l), struck out “, by and with the advice and consent of the Senate” before period at end.
2002—Subsec. (b)(8). Pub. L. 107–314 substituted “the Act of March 31, 1947” for “Public Law 26, Eightieth Congress, approved March 31, 1947, by lease pursuant to existing statutes, except that the provisions of the Act of June 30, 1932 (47 Stat. 412), as amended by section 15 of the Act of March 3, 1933 (47 Stat. 1517), shall not apply to any lease entered into under the authority of this chapter”.
1996—Subsec. (b). Pub. L. 104–201, § 414(b)(1), substituted “authorized to undertake the following:” for “authorized—” in introductory provisions.
Subsec. (b)(1). Pub. L. 104–201, § 414(b)(2), (4), substituted “To” for “to” at beginning and a period for a semicolon at end.
Subsec. (b)(2). Pub. L. 104–201, § 414(a)(1), (b)(2), (4), substituted “To” for “to” at beginning, inserted “, subject to subsection (e),” after “to employ such number of civilians, and”, and substituted a period for a semicolon at end.
Subsec. (b)(3) to (7). Pub. L. 104–201, § 414(b)(2), (4), substituted “To” for “to” at beginning and a period for a semicolon at end.
Subsec. (b)(8), (9). Pub. L. 104–201, § 414(b)(3), (4), substituted “Subject” for “subject” at beginning and a period for a semicolon at end.
Subsec. (b)(10). Pub. L. 104–201, § 414(b)(3), substituted “Subject” for “subject” at beginning.
Subsec. (e). Pub. L. 104–201, § 414(a)(2), added subsec. (e).
1991—Subsec. (b)(2). Pub. L. 102–190, § 1091(1), struck out “without the approval of the Director” after “local government”.
Subsec. (g). Pub. L. 102–190, § 1091(2), substituted “annually” for “semiannually”.
1987—Subsec. (h). Pub. L. 100–180 substituted “The Selective Service system shall” for “If at any time calls under this section for the induction of persons for training and service in the Armed Forces are discontinued because the Armed Forces are placed on an all volunteer basis for meeting their active duty manpower needs, the Selective Service System, as it is constituted on September 28, 1971, shall, nevertheless,” and directed the insertion of “(including a structure for registration and classification of persons qualified for practice or employment in a health care occupation essential to the maintenance of the Armed Forces)” after “national emergency”, which was inserted in cl. (1) as the probable intent of Congress.
1984—Subsec. (b)(7). Pub. L. 98–473 substituted “release” for “parole”.
1981—Subsec. (b)(3). Pub. L. 97–60 struck out provision that had prohibited service on local boards or appeal boards by persons who had attained the age of 65.
1980—Subsec. (b)(4). Pub. L. 96–513 substituted “however, any officer of the armed forces” for “however, any officer on the active or retired list of the armed forces, or any reserve component thereof with his consent,” and struck out “or reserve component thereof,” after “without loss of or prejudice to his status as such officer in the armed forces”.
1973—Subsec. (b)(4). Pub. L. 93–176 substituted “the provisions of chapter 51 and subchapter III of chapter 53 of title 5, relating to classification and General Schedule pay rates, the basic pay” for “the Classification Act of 1949, the compensation” and struck out provisos that compensation of employees of local boards and appeal boards may be fixed without regard to Classification Act of 1949, that employees of local boards having supervisory duties with respect to other employees of one or more local boards be designated as the executive secretary of the local board or boards, and that the term of employment of executive secretaries not exceed ten years except when reappointed.
1971—Subsec. (a)(3). Pub. L. 92–129, § 101(a)(24), struck out provisions setting compensation of Director.
Subsec. (b)(2). Pub. L. 92–129, § 101(a)(25), inserted proviso that no State director shall serve concurrently in an elected or appointed position of a State or local government without the approval of the Director.
Subsec. (b)(3). Pub. L. 92–129, § 101(a)(26), inserted provisions requiring that local boards and their staffs perform their duties only within the counties or political subdivisions for which they are established with special provisions for intercounty boards and the collocation or multiple use of staffs with executive approval, provided for board membership proportionately representative of the area served, reduced the maximums applicable to board members from 75 years of age or 25 years of service on the board to 65 years of age or 20 years of service respectively, and authorized local boards to include among their members any citizens otherwise qualified under Presidential regulations provided they are at least 18 years of age.
Subsec. (e). Pub. L. 92–129, § 101(a)(27), struck out subsec. (e) which authorized Chief of Finance of the United States Army to act as the fiscal, disbursing, and accounting agent of Director.
Subsec. (f). Pub. L. 92–129, § 101(a)(28), substituted “$500” for “$50”.
Subsec. (h). Pub. L. 92–129, § 101(a)(29), added subsec. (h).
1967—Subsec. (b)(3). Pub. L. 90–40, § 1(8), prohibited disqualification of members of armed forces reserve components from serving as counselors to registrants, including services as government appeal agents, merely because of such membership in the reserve, set 25 years as maximum length of service on local and appeal boards and 75 years as age after attainment of which members may not serve, prohibited discrimination as to service on boards because of sex, with new limitations on age and sex to be implemented not later than January 1, 1968, and prohibited judicial review of classification or processing of registrants except as a defense to a criminal prosecution instituted under section 3811 of this title, and then only after registrant has responded either affirmatively or negatively to an order to report for induction or for civilian work and to question of jurisdiction reserved to local boards, appeal boards, and President only when there is no basis in fact for classification.
Subsec. (b)(4). Pub. L. 90–40, § 1(9), provided for designation of a local board employee having supervisory duties with respect to other employees of one or more local boards as “executive secretary”, with such employee to serve in that position for a maximum of ten years except when reappointed.
Subsec. (g). Pub. L. 90–40, § 1(10), substituted “semiannually” for “on or before the 3rd day of January of each year,” as time for submission of Director’s written report to Congress, and inserted “such other specific kinds of information as the Congress may from time to time request” to enumeration of subjects to be covered by the report.
1951—Subsec. (b)(3). Act June 19, 1951, § 1(u)(1), provided for one appeal board in each Federal judicial district in the United States, its territories and possessions, and such necessary panels as the President deems necessary.
Subsec. (g). Act June 19, 1951, § 1(u)(2), added subsec. (g).
1950—Subsec. (b)(3). Act Sept. 27, 1950, inserted “, or separate panels thereof each consisting of three or more members” after “Such local boards” in sixth sentence.
Subsec. (b)(4). Act June 30, 1950, struck out comma between “the compensation of” and “such officers”.
1949—Subsec. (b)(4). Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (b)(6) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.

Effective Date of 2013 AmendmentPub. L. 112–239, div. A, title X, § 1076(l), Jan. 2, 2013, 126 Stat. 1956, provided that the amendment by section 1076(l) is effective as of Aug. 10, 2012, and as if included in Pub. L. 112–166 as enacted.

Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Nov. 1, 1987, and applicable only to offenses committed after the taking effect of such amendment, see section 235(a)(1) of Pub. L. 98–473, set out as an Effective Date note under section 3551 of Title 18, Crimes and Criminal Procedure.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–513 effective Sept. 15, 1981, see section 701 of Pub. L. 96–513, set out as a note under section 101 of Title 10, Armed Forces.

Effective Date of 1973 AmendmentPub. L. 93–176, § 4, Dec. 5, 1973, 87 Stat. 694, provided that: “This Act [amending this section and section 5102 of Title 5, Government Organization and Employees, and enacting provisions set out as notes under this section] shall take effect not later than the beginning of the first pay period which begins on or after the ninetieth day following the date of the enactment of this Act [Dec. 5, 1973].”


RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.


Emergency Preparedness Functions
For assignment of certain emergency preparedness functions to the Director of Selective Service, see Parts 1, 2, and 23 of Ex. Ord. No. 12656, Nov. 18, 1988, 53 F.R. 47491, set out as a note under section 5195 of Title 42, The Public Health and Welfare.

Compensation Increases for Employees of Local or Appeal BoardsPub. L. 93–176, § 2, Dec. 5, 1973, 87 Stat. 693, provided that: “The rate of basic pay of each employee in a position under a local board or appeal board of the Selective Service System on and immediately prior to the effective date of this Act [designated as a date not later than the beginning of the first pay period which begins on or after the 90th day following Dec. 5, 1973] shall be adjusted, as of such effective date, under the provisions of section 5334(d) of title 5, United States Code.”

Act June 5, 1952, ch. 369, Ch. VII, § 701, 66 Stat. 109, authorized increases in the rate of compensation of any employees of local or appeal boards effective as of the first day of the first pay period which began after June 30, 1951 and within ninety days from June 5, 1952, pursuant to the authority contained in section 3809 of this title.

Compensation of Director of Selective ServiceCompensation of Director, see section 5315 of Title 5, Government Organization and Employees.

Office of Selective Service RecordsAct Mar. 31, 1947, ch. 26, 61 Stat. 31; Pub. L. 96–513, title V, § 507(c), Dec. 12, 1980, 94 Stat. 2919, related to liquidation of the Selective Service System established by the Selective Training and Service Act of 1940 [act Sept. 16, 1940, ch. 720, 54 Stat. 885, see Tables for classification] and establishment of the Office of Selective Service Records for the preservation of Selective Service records accumulated under the 1940 Act, prior to termination of the Office and transfer of its functions and the functions of its Director to the Selective Service System under this chapter and the Director of Selective Service under this chapter. See subsec. (a)(4) of this section.
[Act Mar. 31, 1947, ch. 26, classified as a note above, was formerly classified to sections 321 to 329 of the former Appendix to this title prior to editorial reclassification as this note.]
Pub. L. 85–844, title I, Aug. 28, 1958, 72 Stat. 1073, related to use of Selective Service System appropriations for destruction of records accumulated under the Selective Training and Service Act of 1940 [act Sept. 16, 1940, ch. 720, 54 Stat. 885, see Tables for classification].
[Title I of Pub. L. 85–844, classified as a note above, was formerly classified to section 330 of the former Appendix to this title prior to editorial reclassification as this note.]

Executive Documents

Ex. Ord. No. 10271. Delegation of President’s Authority
Ex. Ord. No. 10271, July 7, 1951, 16 F.R. 6659, set out as a note under section 3819 of this title, delegates to the Secretary of Defense the President’s authority to order members and units of Reserve components into active Federal service.


Ex. Ord. No. 11623. Delegation of Authority To Issue Rules and Regulations to Director of Selective Service
Ex. Ord. No. 11623, Oct. 12, 1971, 36 F.R. 19963, as amended by Ex. Ord. No. 12608, Sept. 9, 1987, 52 F.R. 34617; Ex. Ord. No. 13286, § 60, Feb. 28, 2003, 68 F.R. 10629, provided:
By virtue of the authority vested in me by the Constitution and statutes of the United States, including the Military Selective Service Act, as amended (50 U.S. Code App., sections 451 et seq. [now 50 U.S.C. 3801 et seq.], hereinafter referred to as the Act), and section 301 of title 3 of the United States Code, it is hereby ordered as follows:
Section 1. The Director of Selective Service (hereinafter referred to as the Director) is authorized to prescribe the necessary rules and regulations to carry out the provisions of the Act. Regulations heretofore issued by the President to carry out such provisions shall continue in effect until amended or revoked by the Director pursuant to the authority conferred by this Order.
Sec. 2. (a) In carrying out the provisions of this Order, the Director shall cause any rule or regulation which he proposes to issue hereunder to be published in the Federal Register as required by section 13(b) of the Act [50 U.S.C. 3812(b)]. Prior to such publication, the Director shall request the views of the Secretary of Defense, the Attorney General, the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Homeland Security (when the Coast Guard is serving under the Department of Homeland Security), the Director of the Office of Emergency Preparedness, and the Chairman of the National Selective Service Appeal Board with regard to such proposed rule or regulation, and shall allow not less than 10 days for the submission of such views before publication of the proposed rule or regulation.
(b) Any proposed rule or regulation as published by the Director shall be furnished to the officials required to be consulted pursuant to subsection (a). The Director may (not less than 30 days after publication in the Federal Register) issue such rule or regulation as published unless, within 10 days after being furnished with the proposed rule or regulation as published, any such official shall notify the Director that he disagrees therewith and requests that the matter be referred to the President for decision.
(c) Any rule or regulation issued by the Director pursuant to this Order shall be published in the Federal Register with (1) a statement reciting compliance with the prepublication requirement of section 13(b) of the Act [50 U.S.C. 3812(b)], and (2) either (i) approval of such rule or regulation by the President, or (ii) a certification of the Director that he has requested the views of the officials required to be consulted pursuant to subsection (a) and that none of them has timely requested that the matter be referred to the President for decision. Such rule or regulation shall be effective upon such publication in the Federal Register or on such later date as may be specified therein.
Sec. 3. Nothing in this Order shall be deemed to (i) authorize the exercise by the Director of the President’s authority to waive the requirements of section 13(b) of the Act [50 U.S.C. 3812(b)], or (ii) derogate from the authority of the President himself to waive the requirements of such section 13(b), or (iii) derogate from the authority of the President himself to issue such rules or regulations as he may deem necessary to carry out the provisions of the Act.



§ 3810. Emergency medical care
Under such rules and regulations as may be prescribed by the President, funds available to carry out the provisions of this chapter shall also be available for the payment of actual and reasonable expenses of emergency medical care, including hospitalization, of registrants who suffer illness or injury, and the transportation and burial of the remains of registrants who suffer death, while acting under orders issued under the provisions of this chapter, but such burial expenses shall not exceed the maximum that the Secretary of Veterans Affairs may pay under the provisions of section 2302(a) of title 38 in any one case.
(June 24, 1948, ch. 625, title I, § 11, 62 Stat. 621; Pub. L. 92–129, title I, § 101(a)(30), Sept. 28, 1971, 85 Stat. 352; Pub. L. 102–54, § 13(t), June 13, 1991, 105 Stat. 282; Pub. L. 102–83, § 5(c)(2), Aug. 6, 1991, 105 Stat. 406; Pub. L. 116–315, title II, § 2202(b)(2), Jan. 5, 2021, 134 Stat. 4985.)

Amendment of SectionPub. L. 116–315, title II, § 2202(b)(2), (d), Jan. 5, 2021, 134 Stat. 4985, provided that, applicable to deaths that occur on or after the date that is two years after Jan. 5, 2021, this section is amended by substituting “section 2303 of title 38 regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section” for “section 2302(a) of title 38”. See 2021 Amendment note below.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 461 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2021—Pub. L. 116–315 substituted “section 2303 of title 38 regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section” for “section 2302(a) of title 38”.
1991—Pub. L. 102–83 substituted “section 2302(a) of title 38” for “section 902(a) of title 38”.
Pub. L. 102–54 substituted “Secretary of Veterans Affairs” for “Administrator of Veterans’ Affairs”.
1971—Pub. L. 92–129 substituted “the maximum that the Administrator of Veterans’ Affairs may pay under the provisions of section 902(a) of title 38” for “$150”.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentAmendment by Pub. L. 116–315 applicable to deaths that occur on or after the date that is two years after Jan. 5, 2021, see section 2202(d) of Pub. L. 116–315, set out as a note under section 113 of Title 38, Veterans’ Benefits.



§ 3811. Offenses and penalties(a) In generalAny member of the Selective Service System or any other person charged as herein provided with the duty of carrying out any of the provisions of this chapter, or the rules or regulations made or directions given thereunder, who shall knowingly fail or neglect to perform such duty, and any person charged with such duty, or having and exercising any authority under said chapter, rules, regulations, or directions who shall knowingly make, or be a party to the making, of any false, improper, or incorrect registration, classification, physical or mental examination, deferment, induction, enrollment, or muster, and any person who shall knowingly make, or be a party to the making, of any false statement or certificate regarding or bearing upon a classification or in support of any request for a particular classification, for service under the provisions of this chapter, or rules, regulations, or directions made pursuant thereto, or who otherwise evades or refuses registration or service in the armed forces or any of the requirements of this chapter, or who knowingly counsels, aids, or abets another to refuse or evade registration or service in the armed forces or any of the requirements of this chapter, or of said rules, regulations, or directions, or who in any manner shall knowingly fail or neglect or refuse to perform any duty required of him under or in the execution of this chapter, or rules, regulations, or directions made pursuant to this chapter, or any person or persons who shall knowingly hinder or interfere or attempt to do so in any way, by force or violence or otherwise, with the administration of this chapter or the rules or regulations made pursuant thereto, or who conspires to commit any one or more of such offenses, shall, upon conviction in any district court of the United States of competent jurisdiction, be punished by imprisonment for not more than five years or a fine of not more than $10,000, or by both such fine and imprisonment, or if subject to military or naval law may be tried by court martial, and, on conviction, shall suffer such punishment as a court martial may direct. No person shall be tried by court martial in any case arising under this chapter unless such person has been actually inducted for the training and service prescribed under this chapter or unless he is subject to trial by court martial under laws in force prior to June 24, 1948.


(b) Making or possession of false identification or representation; forgery, destruction, or mutilation of certificate; knowing violation or evasion of provisionsAny person (1) who knowingly transfers or delivers to another, for the purpose of aiding or abetting the making of any false identification or representation, any registration certificate, alien’s certificate of nonresidence, or any other certificate issued pursuant to or prescribed by the provisions of this chapter, or rules or regulations promulgated hereunder; or (2) who, with intent that it be used for any purpose of false identification or representation, has in his possession any such certificate not duly issued to him; or (3) who forges, alters, knowingly destroys, knowingly mutilates, or in any manner changes any such certificate or any notation duly and validly inscribed thereon; or (4) who, with intent that it be used for any purpose of false identification or representation, photographs, prints, or in any manner makes or executes any engraving, photograph, print, or impression in the likeness of any such certificate, or any colorable imitation thereof; or (5) who has in his possession any certificate purporting to be a certificate issued pursuant to this chapter, or rules and regulations promulgated hereunder, which he knows to be falsely made, reproduced, forged, counterfeited, or altered; or (6) who knowingly violates or evades any of the provisions of this chapter or rules and regulations promulgated pursuant thereto relating to the issuance, transfer, or possession of such certificate, shall, upon conviction, be fined not to exceed $10,000 or be imprisoned for not more than five years, or both. Whenever on trial for a violation of this subsection the defendant is shown to have or to have had possession of any certificate not duly issued to him, such possession shall be deemed sufficient evidence to establish an intent to use such certificate for purposes of false identification or representation, unless the defendant explains such possession to the satisfaction of the jury.


(c) Expeditious prosecution by Department of JusticeThe Department of Justice shall proceed as expeditiously as possible with a prosecution under this section, or with an appeal, upon the request of the Director of Selective Service System or shall advise the House of Representatives and the Senate in writing the reasons for its failure to do so.


(d) Statute of limitationsNo person shall be prosecuted, tried, or punished for evading, neglecting, or refusing to perform the duty of registering imposed by section 3802 of this title unless the indictment is found within five years next after the last day before such person attains the age of twenty-six, or within five years next after the last day before such person does perform his duty to register, whichever shall first occur.


(e) Information furnished for purpose of enforcementThe President may require the Secretary of Health and Human Services to furnish to the Director, from records available to the Secretary, the following information with respect to individuals who are members of any group of individuals required by a proclamation of the President under section 3802 of this title to present themselves for and submit to registration under such section: name, date of birth, social security account number, and address. Information furnished to the Director by the Secretary under this subsection shall be used only for the purpose of the enforcement of this Act.


(f) Assistance provided under title IV of the Higher Education Act of 1965; failure to register; statement of compliance(1) Except as provided in subsection (g), any person who is required under section 3802 of this title to present himself for and submit to registration under such section and fails to do so in accordance with any proclamation issued under such section, or in accordance with any rule or regulation issued under such section, shall be ineligible for any form of assistance or benefit provided under title IV of the Higher Education Act of 1965 [20 U.S.C. 1070 et seq.].

(2) In order to receive any grant, loan, or work assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), a person who is required under section 3802 of this title to present himself for and submit to registration under such section shall file with the institution of higher education which the person intends to attend, or is attending, a statement of compliance with section 3802 of this title and regulations issued thereunder.

(3) The Secretary of Education, in agreement with the Director, shall prescribe methods for verifying such statements of compliance filed pursuant to paragraph (2). Such methods may include requiring institutions of higher education to provide a list to the Secretary of Education or to the Director of persons who have submitted such statements of compliance.

(4) The Secretary of Education, in consultation with the Director, shall issue regulations to implement the requirements of this subsection. Such regulations shall provide that any person to whom the Secretary of Education proposes to deny assistance or benefits under title IV [20 U.S.C. 1070 et seq.] for failure to meet the registration requirements of section 3802 of this title and regulations issued thereunder shall be given notice of the proposed denial and shall have a suitable period (of not less than thirty days) after such notice to provide the Secretary with information and materials establishing that he has complied with the registration requirement under section 3802 of this title. Such regulations shall also provide that the Secretary may afford such person an opportunity for a hearing to establish his compliance or for any other purpose.


(g) Failure to register; termination or inapplicability of requirement; absence of knowledge and willfulnessA person may not be denied a right, privilege, or benefit under Federal law by reason of failure to present himself for and submit to registration under section 3802 of this title if—(1) the requirement for the person to so register has terminated or become inapplicable to the person; and

(2) the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register.


(June 24, 1948, ch. 625, title I, § 12, 62 Stat. 622; Pub. L. 89–152, Aug. 30, 1965, 79 Stat. 586; Pub. L. 90–40, § 1(11), June 30, 1967, 81 Stat. 105; Pub. L. 92–129, title I, § 101(a)(31), Sept. 28, 1971, 85 Stat. 352; Pub. L. 97–86, title IX, § 916(b), Dec. 1, 1981, 95 Stat. 1129; Pub. L. 97–252, title XI, § 1113(a), Sept. 8, 1982, 96 Stat. 748; Pub. L. 98–620, title IV, § 402(54), Nov. 8, 1984, 98 Stat. 3361; Pub. L. 99–661, div. A, title XIII, § 1366, Nov. 14, 1986, 100 Stat. 4002.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
This Act, referred to in subsec. (e), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.
The Higher Education Act of 1965, referred to in subsec. (f), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Title IV of the Act is classified generally to subchapter IV (§ 1070 et seq.) of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Codification
Section was formerly classified to section 462 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1986—Subsec. (f)(1). Pub. L. 99–661, § 1366(1), substituted “Except as provided in subsection (g), any person” for “Any person”.
Subsec. (g). Pub. L. 99–661, § 1366(2), added subsec. (g).
1984—Subsec. (a). Pub. L. 98–620 struck out sentence at end requiring that precedence be given by courts to the trial of cases arising under this chapter, and that such cases had to be advanced on the docket for immediate hearing, and that an appeal from the decision or decree of any United States district court or United States court of appeals would take precedence over all other cases pending before the court to which the case had been referred.
1982—Subsec. (f). Pub. L. 97–252 added subsec. (f).
1981—Subsec. (e). Pub. L. 97–86 added subsec. (e).
1971—Subsec. (d). Pub. L. 92–129 added subsec. (d).
1967—Subsec. (a). Pub. L. 90–40, § 1(11)(a), struck out requirement that a request of the Attorney General precede the granting of precedence to the trial of cases arising under this chapter and inserted provision that appeals from a decision or decree of any United States District Court or United States Court of Appeals take precedence over all other cases pending before the court to which the case has been referred.
Subsec. (c). Pub. L. 90–40, § 1(11)(b), added subsec. (c).
1965—Subsec. (b)(3). Pub. L. 89–152 prohibited a person from knowingly destroying or knowingly mutilating any registration certificate or other prescribed certificate.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as a note under section 1657 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentPub. L. 97–252, title XI, § 1113(b), Sept. 8, 1982, 96 Stat. 748, provided that: “The amendment made by subsection (a) [amending this section] shall apply to loans, grants, or work assistance under title IV of the Higher Education Act [20 U.S.C. 1070 et seq.] for periods of instruction beginning after June 30, 1983.”


Executive Documents

Proc. No. 4313. Program for Return of Vietnam Era Draft Evaders and Military Deserters
Proc. No. 4313, Sept. 16, 1974, 39 F.R. 33293, 88 Stat. 2504, as amended by Proc. No. 4345, Jan. 30, 1975, 40 F.R. 4893, 89 Stat. 1236; Proc. No. 4353, Feb. 28, 1975, 40 F.R. 8931, 10433, 89 Stat. 1246, provided:
The United States withdrew the last of its forces from the Republic of Vietnam on March 28, 1973.
In the period of its involvement in armed hostilities in Southeast Asia, the United States suffered great losses. Millions served their country, thousands died in combat, thousands more were wounded, others are still listed as missing in action.
Over a year after the last American combatant had left Vietnam, the status of thousands of our countrymen—convicted, charged, investigated or still sought for violations of the Military Selective Service Act [see References in Text note set out under section 3801 of this title] or of the Uniform Code of Military Justice [10 U.S.C. 801 et seq.]—remains unresolved.
In furtherance of our national commitment to justice and mercy these young Americans should have the chance to contribute a share to the rebuilding of peace among ourselves and with all nations. They should be allowed the opportunity to earn return to their country, their communities, and their families, upon their agreement to a period of alternate service in the national interest, together with an acknowledgment of their allegiance to the country and its Constitution.
Desertion in time of war is a major, serious offense; failure to respond to the country’s call for duty is also a serious offense. Reconciliation among our people does not require that these acts be condoned. Yet, reconciliation calls for an act of mercy to bind the Nation’s wounds and to heal the scars of divisiveness.
NOW, THEREFORE, I, GERALD R. FORD, President of the United States, pursuant to my powers under Article II, Sections 1, 2 and 3 of the Constitution, do hereby proclaim a program to commence immediately to afford reconciliation to Vietnam era draft evaders and military deserters upon the following terms and conditions:
1. Draft Evaders—An individual who allegedly unlawfully failed under the Military Selective Service Act [see References in Text note set out under section 3801 of this title] or any rule or regulation promulgated thereunder, to register or register on time, to keep the local board informed of his current address, to report for or submit to preinduction or induction examination, to report for or submit to induction itself, or to report for or submit to, or complete service under section 6(j) of such Act [50 U.S.C. 3806(j)] during the period from August 4, 1964 to March 28, 1973, inclusive, and who has not been adjudged guilty in a trial for such offense, will be relieved of prosecution and punishment for such offense if he:
(i) presents himself to a United States Attorney before March 31, 1975,
(ii) executes an agreement acknowledging his allegiance to the United States and pledging to fulfill a period of alternate service under the auspices of the Director of Selective Service, and
(iii) satisfactorily completes such service.
The alternate service shall promote the national health, safety, or interest. No draft evader will be given the privilege of completing a period of alternate service by service in the Armed Forces.
However, this program will not apply to an individual who is precluded from re-entering the United States under 8 U.S.C. 1182(a)(22) or other law. Additionally, if individuals eligible for this program have other criminal charges outstanding, their participation in the program may be conditioned upon, or postponed until after, final disposition of the other charges has been reached in accordance with law.
The period of service shall be twenty-four months, which may be reduced by the Attorney General because of mitigating circumstances.
2. Military Deserters—A member of the armed forces who has been administratively classified as a deserter by reason of unauthorized absence and whose absence commenced during the period from August 4, 1964 to March 28, 1973, inclusive, will be relieved of prosecution and punishment under Articles 85, 86 and 87 of the Uniform Code of Military Justice [10 U.S.C. 885, 886, 887] for such absence and for offenses directly related thereto if before March 31, 1975 he takes an oath of allegiance to the United States and executes an agreement with the Secretary of the Military Department from which he absented himself or for members of the Coast Guard, with the Secretary of Transportation, pledging to fulfill a period of alternate service under the auspices of the Director of Selective Service. The alternate service shall promote the national health, safety, or interest.
The period of service shall be twenty-four months, which may be reduced by the Secretary of the appropriate Military Department, or Secretary of Transportation for members of the Coast Guard, because of mitigating circumstances.
However, if a member of the armed forces has additional outstanding charges pending against him under the Uniform Code of Military Justice [10 U.S.C. 801 et seq.], his eligibility to participate in this program may be conditioned upon, or postponed until after, final disposition of the additional charges has been reached in accordance with law.
Each member of the armed forces who elects to seek relief through this program will receive an undesirable discharge. Thereafter, upon satisfactory completion of a period of alternate service prescribed by the Military Department or Department of Transportation, such individual will be entitled to receive, in lieu of his undesirable discharge, a clemency discharge in recognition of his fulfillment of the requirements of the program. Such clemency discharge shall not bestow entitlement to benefits administered by the Veterans Administration.
Procedures of the Military Departments implementing this Proclamation will be in accordance with guidelines established by the Secretary of Defense, present Military Department regulations notwithstanding.
3. Presidential Clemency Board—By Executive Order I have this date established a Presidential Clemency Board which will review the records of individuals within the following categories: (i) those who have been convicted of draft evasion offenses as described above, (ii) those who have received a punitive or undesirable discharge from service in the armed forces for having violated Article 85, 86, or 87 of the Uniform Code of Military Justice [10 U.S.C. 885, 886, 887] between August 4, 1964 and March 28, 1973, or are serving sentences of confinement for such violations. Where appropriate, the Board may recommend that clemency be conditioned upon completion of a period of alternate service. However, if any clemency discharge is recommended, such discharge shall not bestow entitlement to benefits administered by the Veterans Administration.
4. Alternate Service—In prescribing the length of alternate service in individual cases, the Attorney General, the Secretary of the appropriate Department, or the Clemency Board shall take into account such honorable service as an individual may have rendered prior to his absence, penalties already paid under law, and such other mitigating factors as may be appropriate to seek equity among those who participate in this program.
IN WITNESS WHEREOF, I have hereunto set my hand this sixteenth day of September in the year of our Lord nineteen hundred seventy-four, and of the Independence of the United States of America the one hundred and ninety-nineth.

Gerald R. Ford.



Proc. No. 4483. Pardon for Violations of Act, August 4, 1964 to March 28, 1973
Proc. No. 4483, Jan. 21, 1977, 42 F.R. 4391, 91 Stat. 1719, provided:
Acting pursuant to the grant of authority in Article II, Section 2, of the Constitution of the United States, I, Jimmy Carter, President of the United States, do hereby grant a full, complete and unconditional pardon to: (1) all persons who may have committed any offense between August 4, 1964 and March 28, 1973 in violation of the Military Selective Service Act [see References in Text note set out under section 3801 of this title] or any rule or regulation promulgated thereunder; and (2) all persons heretofore convicted, irrespective of the date of conviction, of any offense committed between August 4, 1964 and March 28, 1973 in violation of the Military Selective Service Act, or any rule or regulation promulgated thereunder, restoring to them full political, civil and other rights.
This pardon does not apply to the following who are specifically excluded therefrom:
(1) All persons convicted of or who may have committed any offense in violation of the Military Selective Service Act, or any rule or regulation promulgated thereunder, involving force or violence; and
(2) All persons convicted of or who may have committed any offense in violation of the Military Selective Service Act, or any rule or regulation promulgated thereunder, in connection with duties or responsibilities arising out of employment as agents, officers or employees of the Military Selective Service system.
IN WITNESS WHEREOF, I have hereunto set my hand this 21st day of January, in the year of our Lord nineteen hundred and seventy-seven, and of the Independence of the United States of America the two hundred and first.

Jimmy Carter.



Ex. Ord. No. 11803. Clemency Board To Review Certain Convictions and Discharges
Ex. Ord. No. 11803, Sept. 16, 1974, 39 F.R. 33297, as amended by Ex. Ord. No. 11837, Jan. 30, 1975, 40 F.R. 4895; Ex. Ord. No. 11842, Feb. 28, 1975, 40 F.R. 8935; Ex. Ord. No. 11857, May 7, 1975, 40 F.R. 20261; Ex. Ord. No. 11878, Sept. 10, 1975, 40 F.R. 42731, provided:
By virtue of the authority vested in me as President of the United States by Section 2 of Article II of the Constitution of the United States, and in the interest of the internal management of the Government, it is ordered as follows:
Section 1. There is hereby established in the Executive Office of the President a board of 9 members, which shall be known as the Presidential Clemency Board. The members of the Board shall be appointed by the President, who shall also designate its Chairman. The President may appoint such additional members to the board as he shall from time to time determine to be necessary to carry out its functions.
Sec. 2. The Board, under such regulations as it may prescribe, shall examine the cases of persons who apply for Executive clemency prior to March 31, 1975, and who (i) have been convicted of violating Section 12 or 6(j) of the Military Selective Service Act (50 App. U.S.C. § 462) [now 50 U.S.C. 3811, 3806(j)], or of any rule or regulation promulgated pursuant to that section, for acts committed between August 4, 1964 and March 28, 1973, inclusive, or (ii) have received punitive or undesirable discharges as a consequence of violations of Articles 85, 86 or 87 of the Uniform Code of Military Justice (10 U.S.C. §§ 885, 886, 887) that occurred between August 4, 1964 and March 28, 1973, inclusive, or are serving sentences of confinement for such violations. The Board will only consider the cases of Military Selective Service Act violators who were convicted of unlawfully failing (i) to register or register on time, (ii) to keep the local board informed of their current address, (iii) to report for or submit to preinduction or induction examination, (iv) to report for or submit to induction itself, or (v) to report for or submit to, or complete service under Section 6(j) of such Act [50 U.S.C. 3806(j)]. However, the Board will not consider the cases of individuals who are precluded from reentering the United States under [former] 8 U.S.C. 182(a)(22) or other law.
Sec. 3. The Board shall report to the President its findings and recommendations as to whether Executive clemency should be granted or denied in any case. If clemency is recommended, the Board shall also recommend the form that such clemency should take, including clemency conditioned upon a period of alternate service in the national interest. In the case of an individual discharged from the armed forces with a punitive or undesirable discharge, the Board may recommend to the President that a clemency discharge be substituted for a punitive or undesirable discharge. Determination of any period of alternate service shall be in accord with the Proclamation [Proc. No. 4313, set out above] announcing a program for the return of Vietnam era draft evaders and military deserters.
Sec. 4. The Board shall give priority consideration to those applicants who are presently confined and have been convicted only of an offense set forth in section 2 of this order, and who have no outstanding criminal charges.
Sec. 5. Each member of the Board, except any member who then receives other compensation from the United States, may receive compensation for each day he or she is engaged upon the work of the Board at not to exceed the daily rate now or hereafter prescribed by law for persons and positions in GS–18, as authorized by law (5 U.S.C. 3109), and may also receive travel expenses, including per diem in lieu of subsistence, as authorized by law (5 U.S.C. 5703) for persons in the government service employed intermittently.
Sec. 6. Necessary expenses of the Board may be paid from the Unanticipated Personnel Needs Fund of the President or from such other funds as may be available.
Sec. 7. Necessary administrative services and support may be provided the Board by the General Services Administration on a reimbursable basis.
Sec. 8. All department and agencies in the Executive branch are authorized and directed to cooperate with the Board in its work, and to furnish the Board all appropriate information and assistance, to the extent permitted by law.
Sec. 9. The Board shall submit its final recommendations to the President not later than September 15, 1975, at which time it shall cease to exist.

Gerald R. Ford.



Ex. Ord. No. 11804. Delegation of Certain Functions of President to Director of Selective Service
Ex. Ord. No. 11804, Sept. 16, 1974, 39 F.R. 33299, provided:
By virtue of the authority vested in me as President of the United States, pursuant to my powers under Article II, Sections 1, 2 and 3 of the Constitution, and under Section 301 of Title 3 of the United States Code, it is hereby ordered as follows:
Section 1. The Director of Selective Service is designated and empowered, without the approval, ratification or other action of the President, under such regulations as he may prescribe, to establish, implement, and administer the program of alternate service authorized in the Proclamation [Proc. No. 4313, set out above] announcing a program for the return of Vietnam era draft evaders and military deserters.
Sec. 2. Departments and agencies in the Executive branch shall, upon the request of the Director of Selective Service, cooperate and assist in the implementation or administration of the Director’s duties under this Order, to the extent permitted by law.

Gerald R. Ford.



Ex. Ord. No. 11878. Assigning Responsibilities Relating to Activities of Presidential Clemency Board
Ex. Ord. No. 11878, Sept. 10, 1975, 40 F.R. 42731, provided:
By virtue of the authority vested in me by the Constitution of the United States of America, and as President of the United States of America, it is hereby ordered as follows:
Section 1. Section 9 of Executive Order No. 11803 of September 16, 1974, as amended [set out above] is amended to read:
“The Board shall submit its final recommendations to the President not later than September 15, 1975, at which time it shall cease to exist.”
Sec. 2. Any applications for Executive clemency, as to which the Presidential Clemency Board (established by Executive Order No. 11803) [set out above] has not taken final action shall be transferred, together with the files related thereto, to the Attorney General.
Sec. 3. The Attorney General, with respect to the applications and related files transferred to him by Section 2 of this Order, shall take all actions appropriate or necessary to complete the clemency process and shall expeditiously report to the President his findings and recommendations as to whether Executive clemency should be granted or denied in any case. In performing his responsibilities under this Order, the Attorney General shall apply the relevant criteria and comply with the appropriate and applicable instructions and procedures established by Executive Order No. 11803 of September 16, 1974, as amended [set out above], Proclamation No. 4313 of September 16, 1974, as amended [set out above], Executive Order No. 11804 of September 16, 1974 [set out above], and, to the extent that he deems appropriate, the regulations of the Presidential Clemency Board and the Selective Service System issued pursuant to the foregoing Executive orders.
Sec. 4. The Director of the Office of Management and Budget is hereby designated and empowered to take such action as he deems necessary to ensure the orderly and prompt termination of the activities of the Presidential Clemency Board and the assignment of responsibilities directed by this Order.
Sec. 5. Departments and agencies in the Executive branch shall, to the extent permitted by law, cooperate with and assist the Attorney General, the Director of the Selective Service and the Director of the Office of Management and Budget in the performance of their responsibilities under this Order.
Sec. 6. The responsibilities assigned under this Order are to be completed no later than March 31, 1976, at which time the Attorney General shall submit his final recommendations to the President.

Gerald R. Ford.



Ex. Ord. No. 11967. Implementation of Pardon for Violations of Act, August 4, 1964 to March 28, 1973
Ex. Ord. No. 11967, Jan. 21, 1977, 42 F.R. 4393, provided:
The following actions shall be taken to facilitate Presidential Proclamation of Pardon of January 21, 1977 [Proc. No. 4483, set out above]:
1. The Attorney General shall cause to be dismissed with prejudice to the Government all pending indictments for violations of the Military Selective Service Act [see References in Text note set out under section 3801 of this title] alleged to have occurred between August 4, 1964 and March 28, 1973 with the exception of the following:
(a) Those cases alleging acts of force or violence deemed to be so serious by the Attorney General as to warrant continued prosecution; and
(b) Those cases alleging acts in violation of the Military Selective Service Act by agents, employees or officers of the Selective Service System arising out of such employment.
2. The Attorney General shall terminate all investigations now pending and shall not initiate further investigations alleging violations of the Military Selective Service Act [see References in Text note set out under section 3801 of this title] between August 4, 1964 and March 28, 1973, with the exception of the following:
(a) Those cases involving allegations of force or violence deemed to be so serious by the Attorney General as to warrant continued investigation, or possible prosecution; and
(b) Those cases alleging acts in violation of the Military Selective Service Act by agents, employees or officers of the Selective Service System arising out of such employment.
3. Any person who is or may be precluded from reentering the United States under [former] 8 U.S.C. 1182(a)(22) or under any other law, by reason of having committed or apparently committed any violation of the Military Selective Service Act [see References in Text note set out under section 3801 of this title] shall be permitted as any other alien to reenter the United States.
The Attorney General is directed to exercise his discretion under 8 U.S.C. 1182(d)(5) or other applicable law to permit the reentry of such persons under the same terms and conditions as any other alien.
This shall not include anyone who falls into the exceptions of paragraphs 1(a) and (b) and 2(a) and (b) above.
4. Any individual offered conditional clemency or granted a pardon or other clemency under Executive Order 11803 [set out above] or Presidential Proclamation 4313, dated September 16, 1974 [set out above], shall receive the full measure of relief afforded by this program if they are otherwise qualified under the terms of this Executive Order.

Jimmy Carter.




§ 3812. Nonapplicability of certain laws(a) Certain provisions in title 18 or Act August 2, 1939Nothing in sections 203, 205, or 207 of title 18 or in the second sentence of subsection (a) of section 9 of the Act of August 2, 1939 (53 Stat. 1148), entitled “An Act to prevent pernicious political activities”, as amended, shall be deemed to apply to any person because of his appointment under authority of this chapter or the regulations made pursuant thereto as an uncompensated official of the Selective Service System, or as an individual to conduct hearings on appeals of persons claiming exemption from combatant or noncombatant training because of conscientious objections, or as a member of the National Selective Service Appeal Board.


(b) Administrative Procedure ActAll functions performed under this chapter shall be excluded from the operation of the Administrative Procedure Act (60 Stat. 237) [5 U.S.C. 551 et seq. and 701 et seq.] except as to the requirements of section 3 of such Act [5 U.S.C. 552]. Notwithstanding the foregoing sentence, no regulation issued under this Act shall become effective until the expiration of thirty days following the date on which such regulation has been published in the Federal Register. After the publication of any regulation and prior to the date on which such regulation becomes effective, any person shall be given an opportunity to submit his views to the Director on such regulation, but no formal hearing shall be required on any such regulation. The requirements of this subsection may be waived by the President in the case of any regulation if he (1) determines that compliance with such requirements would materially impair the national defense, and (2) gives public notice to that effect at the time such regulation is issued.


(c) Certain provisions of Act June 16, 1936, or Act August 4, 1942; computation of lump-sum paymentsIn computing the lump-sum payments made to Air Force reserve officers under the provisions of section 2 of the Act of June 16, 1936, as amended and to reserve officers of the Navy or to their beneficiaries under section 12 of the Act of August 4, 1942, as amended, no credit shall be allowed for any period of active service performed from June 24, 1948, to the date on which this chapter shall cease to be effective. Each such lumpsum payment shall be prorated for a fractional part of a year of active service in the case of any reserve officer subject to the provisions of either such section, if such reserve officer performs continuous active service for one or more years (inclusive of such service performed during the period in which this chapter is effective) and such active service includes a fractional part of a year immediately prior to June 24, 1948, or immediately following the date on which this chapter shall cease to be effective, or both.


(June 24, 1948, ch. 625, title I, § 13, 62 Stat. 623; June 19, 1951, ch. 144, title I, § 1(t), 65 Stat. 87; Pub. L. 88–110, § 6, Sept. 3, 1963, 77 Stat. 136; Pub. L. 92–129, title I, § 101(a)(32), Sept. 28, 1971, 85 Stat. 353.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
Section 9 of the Act of August 2, 1939, referred to in subsec. (a), is section 9 of act Aug. 2, 1939, ch. 410, 53 Stat. 1148, which was classified to section 118i(a) of former title 5, prior to repeal by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378, and reenactment as section 7324(a)(2) of Title 5, Government Organization and Employees. Section 7324 of Title 5 was omitted and a new section 7324 enacted in the general amendment of subchapter III (§ 7321 et seq.) of chapter 73 of Title 5 by Pub. L. 103–94, § 2(a), Oct. 6, 1993, 107 Stat. 1001. See section 7323(b)(2)(A) of Title 5.
The Administrative Procedure Act, referred to in subsec. (b), is act June 11, 1946, ch. 324, 60 Stat. 237, which was classified to sections 1001 to 1011 of former title 5 and which was repealed and reenacted as subchapter II (§ 551 et seq.) of chapter 5, and chapter 7 (§ 701 et seq.), of Title 5, Government Organization and Employees, by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378. See Short Title note preceding section 551 of Title 5.
This Act, referred to in subsec. (b), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.
Section 2 of the Act of June 16, 1936, referred to in subsec. (c), is section 2 of act June 16, 1936, ch. 587, 49 Stat. 1524, which is not classified to the Code.
Section 12 of the Act of August 4, 1942, referred to in subsec. (c), is section 12 of act Aug. 4, 1942, ch. 547, 56 Stat. 738, which is not classified to the Code.

Codification
Section was formerly classified to section 463 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1971—Subsec. (b). Pub. L. 92–129 inserted provisions covering the publication of regulations in the Federal Register.
1963—Subsec. (a). Pub. L. 88–110 substituted “sections 203, 205, or 207 of title 18” for “sections 281, 283, or 284 of title 18, in section 99 of title 5”.
1951—Subsec. (a). Act June 19, 1951, brought within its provisions members of the National Selective Service Appeal Board.



§ 3813. Notice of requirements of this chapter; voluntary enlistments unaffected(a) Deeming of notice upon publicationEvery person shall be deemed to have notice of the requirements of this chapter upon publication by the President of a proclamation or other public notice fixing a time for any registration under section 3802 of this title.


(b) Duty to inform local board of current address and changes in statusIt shall be the duty of every registrant to keep his local board informed as to his current address and changes in status as required by such rules and regulations as may be prescribed by the President.


(c) Separability of provisionsIf any provision of this chapter, or the application thereof to any person or circumstance, is held invalid, the remainder of the chapter, and the application of such provision to other persons or circumstances, shall not be affected thereby.


(d) Voluntary enlistments or reenlistments; absence of affectExcept as provided in section 3803(c) of this title, nothing contained in this chapter shall be construed to repeal, amend, or suspend the laws now in force authorizing voluntary enlistment or reenlistment in the Armed Forces of the United States, including the reserve components thereof, except that no person shall be accepted for enlistment after he has been issued an order to report for induction unless authorized by the Director and the Secretary of Defense and except that, whenever the Congress or the President has declared that the national interest is imperiled, voluntary enlistment or reenlistment in such forces, and their reserve components, may be suspended by the President to such extent as he may deem necessary in the interest of national defense.


(e) Furnishing of names and addresses to Secretary of Defense or Secretary of Homeland SecurityIn order to assist the Armed Forces in recruiting individuals for voluntary service in the Armed Forces, the Director shall, upon the request of the Secretary of Defense or the Secretary of Homeland Security, furnish to the Secretary the names and addresses of individuals registered under this Act. Names and addresses furnished pursuant to the preceding sentence may be used by the Secretary of Defense or Secretary of Homeland Security only for recruiting purposes.


(June 24, 1948, ch. 625, title I, § 15, 62 Stat. 624; Pub. L. 92–129, title I, § 101(a)(33), Sept. 28, 1971, 85 Stat. 353; Pub. L. 97–86, title IX, § 916(c), Dec. 1, 1981, 95 Stat. 1129; Pub. L. 107–296, title XVII, § 1704(e)(11)(E), Nov. 25, 2002, 116 Stat. 2316.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (c), and (d), was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
This Act, referred to in subsec. (e), is act June 24, 1948, ch. 625, 62 Stat. 604, known as the Military Selective Service Act. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.

Codification
Section was formerly classified to section 465 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (e). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation” in two places.
1981—Subsec. (e). Pub. L. 97–86 added subsec. (e).
1971—Subsec. (d). Pub. L. 92–129 inserted provision empowering the Director and the Secretary of Defense to authorize voluntary enlistments and reenlistments in the Armed Forces after a person has been issued an order to report for induction and struck out reference to section 3803(g) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 3814. Definitions
When used in this chapter—(a) The term “between the ages of eighteen and twenty-six” shall refer to men who have attained the eighteenth anniversary of the day of their birth and who have not attained the twenty-sixth anniversary of the day of their birth; and other terms designating different age groups shall be construed in a similar manner.

(b) The term “United States”, when used in a geographical sense, shall be deemed to mean the several States, the District of Columbia, Puerto Rico, the Virgin Islands, and Guam.

(c) The term “armed forces” shall be deemed to include the Army, the Navy, the Marine Corps, the Air Force, and the Coast Guard.

(d) The term “district court of the United States” shall be deemed to include the courts of the United States for the Territories and possessions of the United States.

(e) The term “local board” shall be deemed to include an intercounty local board in the case of any registrant who is subject to the jurisdiction of an intercounty local board.

(f) The term “Director” shall be deemed to mean the Director of the Selective Service System.

(g)(1) The term “duly ordained minister of religion” means a person who has been ordained, in accordance with the ceremonial, ritual, or discipline of a church, religious sect, or organization established on the basis of a community of faith and belief, doctrines and practices of a religious character, to preach and to teach the doctrines of such church, sect, or organization and to administer the rites and ceremonies thereof in public worship, and who as his regular and customary vocation preaches and teaches the principles of religion and administers the ordinances of public worship as embodied in the creed or principles of such church, sect, or organization.

(2) The term “regular minister of religion” means one who as his customary vocation preaches and teaches the principles of religion of a church, a religious sect, or organization of which he is a member, without having been formally ordained as a minister of religion, and who is recognized by such church, sect, or organization as a regular minister.

(3) The term “regular or duly ordained minister of religion” does not include a person who irregularly or incidentally preaches and teaches the principles of religion of a church, religious sect, or organization and does not include any person who may have been duly ordained a minister in accordance with the ceremonial, rite, or discipline of a church, religious sect or organization, but who does not regularly, as a bona fide vocation, teach and preach the principles of religion and administer the ordinances of public worship as embodied in the creed or principles of his church, sect, or organization.


(h) The term “organized unit”, when used with respect to a reserve component, shall be deemed to mean a unit in which the members thereof are required satisfactorily to participate in scheduled drills and training periods as prescribed by the Secretary of Defense.

(i) The term “reserve components of the armed forces” shall, unless the context otherwise requires, be deemed to include the federally recognized National Guard of the United States, the federally recognized Air National Guard of the United States, the Officers’ Reserve Corps, the Regular Army Reserve, the Air Force Reserve, the Enlisted Reserve Corps, the Navy Reserve, the Marine Corps Reserve, and the Coast Guard Reserve, and shall include, in addition to the foregoing, the Public Health Service Reserve when serving with the armed forces.

(June 24, 1948, ch. 625, title I, § 16, 62 Stat. 624; Sept. 27, 1950, ch. 1059, § 1(12), (13), 64 Stat. 1074; June 19, 1951, ch. 144, title I, § 1(v), 65 Stat. 87; Pub. L. 86–70, § 36, June 25, 1959, 73 Stat. 150; Pub. L. 86–624, § 39, July 12, 1960, 74 Stat. 422; Pub. L. 92–129, title I, § 101(a)(34), Sept. 28, 1971, 85 Stat. 353; Pub. L. 109–163, div. A, title V, § 515(g)(3)(B), Jan. 6, 2006, 119 Stat. 3236.)

Editorial Notes

References in TextThis chapter, referred to in introductory provisions, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 466 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (i). Pub. L. 109–163 substituted “Navy Reserve” for “Naval Reserve”.
1971—Subsec. (g)(3). Pub. L. 92–129 inserted “bona fide” before “vocation”.
1960—Subsec. (b). Pub. L. 86–624 struck out “Hawaii,” before “Puerto Rico”.
1959—Subsec. (b). Pub. L. 86–70 struck out “Alaska,” after “District of Columbia,”.
1951—Subsec. (b). Act June 19, 1951, brought “Guam” within definition of “United States”.
1950—Subsec. (c). Act Sept. 27, 1950, § 1(12), struck out “and” after “Corps” and inserted “, and the Coast Guard” before the period.
Subsec. (i). Act Sept. 27, 1950, § 1(13), struck out “and” after “Naval Reserve” and “, the Coast Guard Reserve” after “foregoing” and inserted “and the Coast Guard Reserve” after “Marine Corps Reserve”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
Coast Guard transferred to Department of Transportation, and functions, powers, and duties relating to Coast Guard of Secretary of the Treasury and of all other officers and offices of Department of the Treasury transferred to Secretary of Transportation by Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 938. Section 6(b)(2) of Pub. L. 89–670, however, provided that notwithstanding such transfer of functions, Coast Guard shall operate as part of Navy in time of war or when President directs as provided in former section 3 (now 103) of Title 14, Coast Guard.
For transfer of functions of other officers, employees, and agencies of Department of the Treasury, with certain exceptions, to Secretary of the Treasury with power to delegate, see Reorg. Plan No. 26 of 1950, §§ 1, 2, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, 1281, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Coast Guard, and Commandant of Coast Guard, excepted from transfer when Coast Guard is operating as part of Navy under former sections 1 and 3 (now 101 and 103) of Title 14, Coast Guard.
Functions of Public Health Service, Surgeon General of Public Health Service, and all other officers and employees of Public Health Service, and functions of all agencies of or in Public Health Service transferred to Secretary of Health, Education, and Welfare by Reorg. Plan No. 3 of 1966, eff. June 25, 1966, 31 F.R. 8855, 80 Stat. 1610, set out in the Appendix to Title 5, Government Organization and Employees. Secretary of Health, Education, and Welfare redesignated Secretary of Health and Human Services by section 3508(b) of Title 20, Education.



§ 3815. Repeals; appropriations; termination date(a) Except as provided in this chapter all laws or any parts of laws in conflict with the provisions of the chapter are repealed to the extent of such conflict.

(b) There are authorized to be appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary to carry out the provisions of this chapter. All funds appropriated for the administrative expenses of the National Security Training Commission shall be appropriated directly to the Commission and all funds appropriated to pay the expenses of training carried out by the military departments designated by the Commission shall be appropriated directly to the Department of Defense.

(c) Notwithstanding any other provisions of this chapter, no person shall be inducted for training and service in the Armed Forces after July 1, 1973, except persons now or hereafter deferred under section 3806 of this chapter after the basis for such deferment ceases to exist.

(June 24, 1948, ch. 625, title I, § 17, 62 Stat. 625; June 23, 1950, ch. 351, 64 Stat. 254; June 30, 1950, ch. 445, § 1, 64 Stat. 318; June 19, 1951, ch. 144, title I, § 1(w), 65 Stat. 87; June 30, 1955, ch. 250, title I, § 102, 69 Stat. 224; Pub. L. 86–4, § 1, Mar. 23, 1959, 73 Stat. 13; Pub. L. 88–2, § 1, Mar. 28, 1963, 77 Stat. 4; Pub. L. 90–40, § 1(12), June 30, 1967, 81 Stat. 105; Pub. L. 92–129, title I, § 101(a)(35), Sept. 28, 1971, 85 Stat. 353.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 467 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1971—Subsec. (c). Pub. L. 92–129 extended termination date from July 1, 1971, to July 1, 1973.
1967—Subsec. (c). Pub. L. 90–40 extended termination date from July 1, 1967, to July 1, 1971.
1963—Subsec. (c). Pub. L. 88–2 extended termination date from July 1, 1963, to July 1, 1967.
1959—Subsec. (c). Pub. L. 86–4 extended termination date from July 1, 1959, to July 1, 1963.
1955—Subsec. (c). Act June 30, 1955, extended termination date from July 1, 1955, to July 1, 1959.
1951—Act June 19, 1951, amended section generally to provide for repeal of all conflicting laws, to appropriate certain funds directly to the Commission, and to provide for the termination date of July 1, 1955.
1950—Subsec. (b). Acts June 23, 1950 and June 30, 1950, extended period of effectiveness for fifteen days until July 9, 1950, and again from July 9, 1950, to July 9, 1951.

Statutory Notes and Related Subsidiaries
Effective Date of 1971 AmendmentPub. L. 92–129, title I, § 101(a)(35), Sept. 28, 1971, 85 Stat. 353, provided in part that: “The amendment made by the preceding sentence [amending this section] shall take effect July 2, 1971.”


Termination of National Security Training CommissionNational Security Training Commission expired June 30, 1957, pursuant to a Presidential letter on Mar. 25, 1957, following its own recommendation for its termination.



§ 3816. Utilization of industry(a) Placement of orders; Congressional action: notification of committees of certain proposed payment orders, resolution of disapproval, continuity of session, computation of period; “small business” definedWhenever the President after consultation with and receiving advice from the National Security Resources Board 11 See Transfer of Functions note below. determines that it is in the interest of the national security for the Government to obtain prompt delivery of any articles or materials the procurement of which has been authorized by the Congress exclusively for the use of the armed forces of the United States, or for the use of the Atomic Energy Commission,1 he is authorized, through the head of any Government agency, to place with any person operating a plant, mine, or other facility capable of producing such articles or materials an order for such quantity of such articles or materials as the President deems appropriate, except that no order which requires payments thereunder in excess of $25,000,000 shall be placed with any person unless the Committees on Armed Services of the Senate and the House of Representatives have been notified in writing of such proposed order and 60 days of continuous session of Congress have expired following the date on which such notice was transmitted to such Committees and neither House of Congress has adopted, within such 60-day period, a resolution disapproving such order. For purposes of the preceding sentence, the continuity of a session of Congress is broken only by an adjournment of the Congress sine die, and the days on which either House is not in session because of an adjournment of more than 3 days to a day certain are excluded in the computation of such 60-day period. Any person with whom an order is placed pursuant to the provisions of this section shall be advised that such order is placed pursuant to the provisions of this section. Under any such program of national procurement, the President shall recognize the valid claim of American small business to participate in such contracts, in such manufactures, and in such distribution of materials, and small business shall be granted a fair share of the orders placed, exclusively for the use of the armed forces or for other Federal agencies now or hereafter designated in this section. For the purposes of this section, a business enterprise shall be determined to be “small business” if (1) its position in the trade or industry of which it is a part is not dominant, (2) the number of its employees does not exceed 500, and (3) it is independently owned and operated.


(b) Precedence of Government placed ordersIt shall be the duty of any person with whom an order is placed pursuant to the provisions of subsection (a), (1) to give such order such precedence with respect to all other orders (Government or private) theretofore or thereafter placed with such person as the President may prescribe, and (2) to fill such order within the period of time prescribed by the President or as soon thereafter as possible.


(c) Failure to give precedence; Government possessionIn case any person with whom an order is placed pursuant to the provisions of subsection (a) refuses or fails—(1) to give such order such precedence with respect to all other orders (Government or private) theretofore or thereafter placed with such person as the President may have prescribed;

(2) to fill such order within the period of time prescribed by the President or as soon thereafter as possible as determined by the President;

(3) to produce the kind or quality of articles or materials ordered; or

(4) to furnish the quantity, kind, and quality of articles or materials ordered at such price as shall be negotiated between such person and the Government agency concerned; or in the event of failure to negotiate a price, to furnish the quantity, kind, and quality of articles or materials ordered at such price as he may subsequently be determined to be entitled to receive under subsection (d);

the President is authorized to take immediate possession of any plant, mine, or other facility of such person and to operate it, through any Government agency, for the production of such articles or materials as may be required by the Government.

(d) Payment of compensation by United StatesFair and just compensation shall be paid by the United States (1) for any articles or materials furnished pursuant to an order placed under subsection (a), or (2) as rental for any plant, mine, or other facility of which possession is taken under subsection (c).


(e) Application of Federal and State laws governing employeesNothing contained in this section shall be deemed to render inapplicable to any plant, mine, or facility of which possession is taken pursuant to subsection (c) any State or Federal laws concerning the health, safety, security, or employment standards of employees.


(f) PenaltiesAny person, or any officer of any person as defined in this section, who willfully fails or refuses to carry out any duty imposed upon him by subsection (b) of this section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than three years, or by a fine of not more than $50,000, or by both such imprisonment and fine.


(g) “Person” and “Government agency” defined(1) As used in this section—(A) The term “person” means any individual, firm, company, association, corporation, or other form of business organization.

(B) The term “Government agency” means any department, agency, independent establishment, or corporation in the Executive branch of the United States Government.


(2) For the purposes of this section, a plant, mine, or other facility shall be deemed capable of producing any articles or materials if it is then producing or furnishing such articles or materials or if the President after consultation with and receiving advice from the National Security Resources Board determines that it can be readily converted to the production or furnishing of such articles or materials.


(h) Rules and regulations governing steel industry; mandatoryThe President is empowered, through the Secretary of Defense, to require all producers of steel in the United States to make available, to individuals, firms, associations, companies, corporations, or organized manufacturing industries having orders for steel products or steel materials required by the armed forces, such percentages of the steel production of such producers, in equal proportion deemed necessary for the expeditious execution of orders for such products or materials. Compliance with such requirement shall be obligatory on all such producers of steel and such requirement shall take precedence over all orders and contracts theretofore placed with such producers. If any such producer of steel or the responsible head or heads thereof refuses to comply with such requirement, the President, through the Secretary of Defense, is authorized to take immediate possession of the plant or plants of such producer and, through the appropriate branch, bureau, or department of the armed forces, to insure compliance with such requirement. Any such producer of steel or the responsible head or heads thereof refusing to comply with such requirement shall be deemed guilty of a felony and upon conviction thereof shall be punished by imprisonment for not more than three years and a fine not exceeding $50,000.


(June 24, 1948, ch. 625, title I, § 18, 62 Stat. 625; Pub. L. 93–155, title VIII, § 807(d), Nov. 16, 1973, 87 Stat. 616; Pub. L. 101–510, div. A, title XIII, § 1303(c), Nov. 5, 1990, 104 Stat. 1669.)

Editorial Notes
Codification
Section was formerly classified to section 468 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Subsec. (h). Pub. L. 101–510 struck out “(1)” before “The President is empowered” and struck out par. (2) which read as follows: “The President shall report to the Congress on the final day of each six-month period following November 5, 1990, the percentage figure, or if such information is not available, the approximate percentage figure, of the total steel production in the United States required to be made available during such period for the execution of orders for steel products and steel materials required by the armed forces, if such percentage figure is in excess of 10 per centum.”
1973—Subsec. (a). Pub. L. 93–155 provided for notification of Congressional Committees with respect to certain proposed payment orders, Congressional resolution of disapproval, continuity of Congressional session, and computation of period.

Statutory Notes and Related Subsidiaries

Transfer of Functions
National Security Resources Board, together with Office of Chairman, abolished by section 6 of Reorg. Plan No. 3 of 1953, eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Chairman of National Security Resources Board under this section, with respect to being consulted by and furnishing advice to President as required by this section, abolished by section 5(a) of Reorg. Plan No. 3 of 1953. Other functions of Chairman transferred to Office of Defense Mobilization by section 2(a) of Reorg. Plan No. 3 of 1953. For subsequent transfers to Office of Emergency Planning, Office of Emergency Preparedness, President, Federal Preparedness Agency, Federal Emergency Management Agency, and Secretary of Homeland Security, see notes set out under former section 3042 of this title.
Atomic Energy Commission abolished and functions transferred by sections 5814 and 5841 of Title 42, The Public Health and Welfare. See also Transfer of Functions notes set out under those sections.

Executive Documents

Delegation of Authority
For delegation of President’s authority under this section with respect to placing of orders for prompt delivery of articles or materials, see section 102 of Ex. Ord. No. 12742, Jan. 8, 1991, 56 F.R. 1079, set out as a note under section 82 of this title.



§ 3817. Savings provision
Nothing in this chapter shall be deemed to amend any provision of the National Security Act of 1947 (61 Stat. 495) [50 U.S.C. 3001 et seq.].
(June 24, 1948, ch. 625, title I, § 19, 62 Stat. 627.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.
The National Security Act of 1947 (61 Stat. 495), referred to in text, is act July 26, 1947, ch. 343, 61 Stat. 495, which is classified principally to chapter 44 (§ 3001 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 469 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 3818. Effective date
This chapter shall become effective immediately; except that unless the President, or the Congress by concurrent resolution, declares a national emergency after June 24, 1948, no person shall be inducted or ordered into active service without his consent under this chapter within ninety days after June 24, 1948.
(June 24, 1948, ch. 625, title I, § 20, 62 Stat. 627; Sept. 27, 1950, ch. 1059, § 1(14), 64 Stat. 1074; Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of act June 24, 1948, ch. 625, 62 Stat. 604, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 470 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1956—Act Aug. 10, 1956, repealed provisions requiring the Secretaries of the Army, Navy, and the Treasury to initiate and carry forward intensified voluntary enlistment campaigns for the Army, Air Force, Navy, Marine Corps, and the Coast Guard.
1950—Act Sept. 27, 1950, struck out “and” after “Air Force” and inserted “and the Secretary of the Treasury, for the Coast Guard” after “Marine Corps”.



§ 3819. Authority of President to order Reserve components to active service; release from active duty; retention of unit organizations and equipment
Until July 1, 1953, and subject to the limitations imposed by section 2 of the Selective Service Act of 1948, as amended,11 See References in Text note below. the President shall be authorized to order into the active military or naval service of the United States for a period of not to exceed twenty-four consecutive months, with or without their consent, any or all members and units of any or all Reserve components of the Armed Forces of the United States and retired personnel of the Regular Armed Forces. Unless he is sooner released under regulations prescribed by the Secretary of the military department concerned, any member of the inactive or volunteer reserve who served on active duty for a period of 12 months or more in any branch of the Armed Forces between the period December 7, 1941, and September 2, 1945, inclusive, who is now or may hereafter be ordered to active duty pursuant to this section, shall upon completion of 17 or more months of active duty since June 25, 1950, if he makes application therefor to the Secretary of the branch of service in which he is serving, be released from active duty and shall not thereafter be ordered to active duty for periods in excess of 30 days without his consent except in time of war or national emergency hereafter declared by the Congress: Provided, That the foregoing shall not apply to any member of the inactive or volunteer reserve ordered to active duty whose rating or specialty is found by the Secretary of the military department concerned to be critical and whose release to inactive duty prior to the period for which he was ordered to active duty would impair the efficiency of the military department concerned.
The President may retain the unit organizations and the equipment thereof, exclusive of the individual members thereof, in the active Federal service for a total period of five consecutive years, and upon being relieved by the appropriate Secretary from active Federal service, National Guard, or Air National Guard units, shall, insofar as practicable, be returned to their National Guard or Air National Guard status in their respective States, Territories, the District of Columbia, and Puerto Rico, with pertinent records, colors, histories, trophies, and other historical impedimenta.
(June 24, 1948, ch. 625, title I, § 21, as added June 30, 1950, ch. 445, § 2, 64 Stat. 318; amended June 19, 1951, ch. 144, title I, § 1(x), 65 Stat. 87; July 7, 1952, ch. 584, § 1, 66 Stat. 440.)

Editorial Notes

References in TextSection 2 of the Selective Service Act of 1948, referred to in text, is section 2 of act June 24, 1948, ch. 625, title I, 62 Stat. 605, now known as the Military Selective Service Act, which was classified to former section 452 of the former Appendix to this title prior to repeal by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641, and omission in the editorial reclassification of title I of act June 24, 1948, ch. 625, as this chapter.

Codification
Section was formerly classified to section 471 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1952—Act July 7, 1952, authorized the President to retain unit organizations and their equipment, exclusive of individual members, for a period of five years.
1951—Act June 19, 1951, substituted “July 1, 1953” for “July 9, 1951”, “twenty-four months” for “twenty-one months”, and inserted last sentence.

Executive Documents

Ex. Ord. No. 10271. Delegation of President’s Authority
Ex. Ord. No. 10271, July 7, 1951, 16 F.R. 6661, as amended by Ex. Ord. No. 13286, § 80, Feb. 28, 2003, 68 F.R. 10631, provided:
There is hereby delegated to the Secretary of Defense the authority vested in the President by section 21 of the Universal Military Training and Service Act (64 Stat. 318), as amended by the 1951 Amendments to the Universal Military Training and Service Act (65 Stat. 87; Public Law 51, 82d Congress) [this section], to order into the active military or naval service of the United States for a period not to exceed twenty-four months, with or without their consent, any or all members and units of any or all Reserve components of the Armed Forces of the United States and retired personnel of the Regular Armed Forces: Provided, that so much of the authority of the President under the said section 21, as amended [this section], as relates to any Reserve component of the United States Coast Guard or to retired personnel of the Regular Coast Guard is hereby delegated to the Secretary of Homeland Security.
The Secretary of Defense is hereby authorized to redelegate, subject to such conditions as the Secretary may deem appropriate, to the Secretaries of the Army, Navy, and Air Force such functions under this order as affect their respective services.



§ 3820. Procedural rights(a) It is hereby declared to be the purpose of this section to guarantee to each registrant asserting a claim before a local or appeal board, a fair hearing consistent with the informal and expeditious processing which is required by selective service cases.

(b) Pursuant to such rules and regulations as the President may prescribe—(1) Each registrant shall be afforded the opportunity to appear in person before the local or any appeal board of the Selective Service System to testify and present evidence regarding his status.

(2) Subject to reasonable limitations on the number of witnesses and the total time allotted to each registrant, each registrant shall have the right to present witnesses on his behalf before the local board.

(3) A quorum of any local board or appeal board shall be present during the registrant’s personal appearance.

(4) In the event of a decision adverse to the claim of a registrant, the local or appeal board making such decision shall, upon request, furnish to such registrant a brief written statement of the reasons for its decision.


(June 24, 1948, ch. 625, title I, § 22, as added Pub. L. 92–129, title I, § 101(a)(36), Sept. 28, 1971, 85 Stat. 353.)

Editorial Notes
Codification
Section was formerly classified to section 471a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.




CHAPTER 50—SERVICEMEMBERS CIVIL RELIEF



Sec.


3901.Short title.


3902.Purpose.



SUBCHAPTER I—GENERAL PROVISIONS


3911.Definitions.


3912.Jurisdiction and applicability of chapter.


3913.Protection of persons secondarily liable.


3914.Extension of protections to citizens serving with allied forces.


3915.Notification of benefits.


3916.Information for members of the Armed Forces and their dependents on rights and protections of the Servicemembers Civil Relief Act.


3917.Extension of rights and protections to reserves ordered to report for military service and to persons ordered to report for induction.


3918.Waiver of rights pursuant to written agreement.


3919.Exercise of rights under chapter not to affect certain future financial transactions.


3920.Legal representatives.



SUBCHAPTER II—GENERAL RELIEF


3931.Protection of servicemembers against default judgments.


3932.Stay of proceedings when servicemember has notice.


3933.Fines and penalties under contracts.


3934.Stay or vacation of execution of judgments, attachments, and garnishments.


3935.Duration and term of stays; codefendants not in service.


3936.Statute of limitations.


3937.Maximum rate of interest on debts incurred before military service.


3938.Child custody protection.


3938a.Annual notice to members of the Armed Forces regarding child custody protections guaranteed by the Servicemembers Civil Relief Act.



SUBCHAPTER III—RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, COMMUNICATIONS SERVICE CONTRACTS


3951.Evictions and distress.


3952.Protection under installment contracts for purchase or lease.


3953.Mortgages and trust deeds.


3954.Settlement of stayed cases relating to personal property.


3955.Termination of residential or motor vehicle leases.


3956.Termination of telephone, multichannel video programming, and internet access service contracts.


3957.Protection of life insurance policy.


3958.Enforcement of storage liens.


3959.Extension of protections to dependents.



SUBCHAPTER IV—LIFE INSURANCE


3971.Definitions.


3972.Insurance rights and protections.


3973.Application for insurance protection.


3974.Policies entitled to protection and lapse of policies.


3975.Policy restrictions.


3976.Deduction of unpaid premiums.


3977.Premiums and interest guaranteed by United States.


3978.Regulations.


3979.Review of findings of fact and conclusions of law.



SUBCHAPTER V—TAXES AND PUBLIC LANDS


3991.Taxes respecting personal property, money, credits, and real property.


3992.Rights in public lands.


3993.Desert-land entries.


3994.Mining claims.


3995.Mineral permits and leases.


3996.Perfection or defense of rights.


3997.Distribution of information concerning benefits of subchapter.


3998.Land rights of servicemembers.


3999.Regulations.


4000.Income taxes.


4001.Residence for tax purposes.



SUBCHAPTER VI—ADMINISTRATIVE REMEDIES


4011.Inappropriate use of chapter.


4012.Certificates of service; persons reported missing.


4013.Interlocutory orders.



SUBCHAPTER VII—FURTHER RELIEF


4021.Anticipatory relief.


4022.Power of attorney.


4023.Professional liability protection.


4024.Health insurance reinstatement.


4025.Guarantee of residency for military personnel and spouses of military personnel.


4026.Business or trade obligations.


4027.Guarantee of residency for spouses of servicemembers.



SUBCHAPTER VIII—CIVIL LIABILITY


4041.Enforcement by the Attorney General.


4042.Private right of action.


4043.Preservation of remedies.




Editorial Notes
Codification
The Servicemembers Civil Relief Act, comprising this chapter, was originally enacted as act Oct. 17, 1940, ch. 888, 54 Stat. 1178, known as the Soldiers’ and Sailors’ Civil Relief Act of 1940, and amended by acts Oct. 6, 1942, ch. 581, 56 Stat. 769; July 3, 1944, ch. 397, 58 Stat. 722; Apr. 3, 1948, ch. 170, 62 Stat. 160; June 23, 1952, ch. 450, 66 Stat. 151; July 11, 1956, ch. 570, 70 Stat. 528; Pub. L. 85–857, Sept. 2, 1958, 72 Stat. 1105; Pub. L. 86–721, Sept. 8, 1960, 74 Stat. 820; Pub. L. 87–771, Oct. 9, 1962, 76 Stat. 768; Pub. L. 89–358, Mar. 3, 1966, 80 Stat. 12; Pub. L. 92–540, Oct. 24, 1972, 86 Stat. 1074; Pub. L. 102–12, Mar. 18, 1991, 105 Stat. 34; Pub. L. 104–106, Feb. 10, 1996, 110 Stat. 186; Pub. L. 107–107, Dec. 28, 2001, 115 Stat. 1012; Pub. L. 107–330, Dec. 6, 2002, 116 Stat. 2820. Sections of the act Oct. 17, 1940, are shown herein, however, as having been added by Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2835, without reference to the intervening amendments listed above because of the extensive revision of act Oct. 17, 1940, by Pub. L. 108–189.
Act Oct. 17, 1940, ch. 888, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2835, comprising this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of the Act as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.


§ 3901. Short title
This chapter may be cited as the “Servicemembers Civil Relief Act”.
(Oct. 17, 1940, ch. 888, § 1(a), as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2835.)

Editorial Notes
Codification
Section was formerly classified to section 501 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1 of act Oct. 17, 1940, ch. 888, 54 Stat. 1178, provided that this Act could be cited as the Soldiers’ and Sailors’ Relief Act of 1940, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 108–189, § 3, Dec. 19, 2003, 117 Stat. 2866, provided that: “The amendment made by section 1 [enacting this chapter] shall apply to any case that is not final before the date of the enactment of this Act [Dec. 19, 2003].”


Short Title of 2021 AmendmentPub. L. 116–285, § 1, Jan. 5, 2021, 134 Stat. 4878, provided that: “This Act [amending section 3956 of this title] may be cited as the ‘Protecting Families of Fallen Servicemembers Act’.”


Short Title of 2016 AmendmentPub. L. 114–142, § 1, Mar. 31, 2016, 130 Stat. 326, provided that: “This Act [amending section 3953 of this title and provisions set out as notes under section 3953 of this title] may be cited as the ‘Foreclosure Relief and Extension for Servicemembers Act of 2015’.”


Short Title of 2014 AmendmentPub. L. 113–286, § 1, Dec. 18, 2014, 128 Stat. 3093, provided that: “This Act [amending provisions set out as notes under section 3953 of this title] may be cited as the ‘Foreclosure Relief and Extension for Servicemembers Act of 2014’.”


Short Title of 2010 AmendmentPub. L. 111–346, § 1, Dec. 29, 2010, 124 Stat. 3622, provided that: “This Act [amending provisions set out as a note under section 3953 of this title] may be cited as the ‘Helping Heroes Keep Their Homes Act of 2010’.”


Short Title of 2009 AmendmentPub. L. 111–97, § 1, Nov. 11, 2009, 123 Stat. 3007, provided that: “This Act [amending sections 3998, 4001, and 4025 of this title and enacting provisions set out as notes under sections 3998, 4001, and 4025 of this title] may be cited as the ‘Military Spouses Residency Relief Act’.”


Short Title of 1991 AmendmentPub. L. 102–12, § 1, Mar. 18, 1991, 105 Stat. 34, provided that: “This Act [see Tables for classification] may be cited as the ‘Soldiers’ and Sailors’ Civil Relief Act Amendments of 1991’.”


Short Title of 1942 AmendmentAct Oct. 6, 1942, ch. 581, § 1, 56 Stat. 769, provided: “That this Act [see Tables for classification] may be cited as the ‘Soldiers’ and Sailors’ Civil Relief Act Amendments of 1942’.”




§ 3902. Purpose
The purposes of this chapter are—(1) to provide for, strengthen, and expedite the national defense through protection extended by this chapter to servicemembers of the United States to enable such persons to devote their entire energy to the defense needs of the Nation; and

(2) to provide for the temporary suspension of judicial and administrative proceedings and transactions that may adversely affect the civil rights of servicemembers during their military service.

(Oct. 17, 1940, ch. 888, § 2, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2836.)

Editorial Notes
Codification
Section was formerly classified to section 502 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to this section were contained in section 100 of act Oct. 17, 1940, ch. 888, art. I, 54 Stat. 1179, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



SUBCHAPTER I—GENERAL PROVISIONS
§ 3911. Definitions
For the purposes of this chapter:(1) ServicememberThe term “servicemember” means a member of the uniformed services, as that term is defined in section 101(a)(5) of title 10.


(2) Military serviceThe term “military service” means—(A) in the case of a servicemember who is a member of the Army, Navy, Air Force, Marine Corps, or Coast Guard—(i) active duty, as defined in section 101(d)(1) of title 10, and

(ii) in the case of a member of the National Guard, includes service under a call to active service authorized by the President or the Secretary of Defense for a period of more than 30 consecutive days under section 502(f) of title 32 for purposes of responding to a national emergency declared by the President and supported by Federal funds;


(B) in the case of a servicemember who is a commissioned officer of the Public Health Service or the National Oceanic and Atmospheric Administration, active service; and

(C) any period during which a servicemember is absent from duty on account of sickness, wounds, leave, or other lawful cause.


(3) Period of military serviceThe term “period of military service” means the period beginning on the date on which a servicemember enters military service and ending on the date on which the servicemember is released from military service or dies while in military service.


(4) DependentThe term “dependent”, with respect to a servicemember, means—(A) the servicemember’s spouse;

(B) the servicemember’s child (as defined in section 101(4) of title 38); or

(C) an individual for whom the servicemember provided more than one-half of the individual’s support for 180 days immediately preceding an application for relief under this chapter.


(5) CourtThe term “court” means a court or an administrative agency of the United States or of any State (including any political subdivision of a State), whether or not a court or administrative agency of record.


(6) StateThe term “State” includes—(A) a commonwealth, territory, or possession of the United States; and

(B) the District of Columbia.


(7) Secretary concernedThe term “Secretary concerned”—(A) with respect to a member of the armed forces, has the meaning given that term in section 101(a)(9) of title 10;

(B) with respect to a commissioned officer of the Public Health Service, means the Secretary of Health and Human Services; and

(C) with respect to a commissioned officer of the National Oceanic and Atmospheric Administration, means the Secretary of Commerce.


(8) Motor vehicleThe term “motor vehicle” has the meaning given that term in section 30102(a)(6) of title 49.11 See References in Text note below.


(9) JudgmentThe term “judgment” means any judgment, decree, order, or ruling, final or temporary.


(Oct. 17, 1940, ch. 888, title I, § 101, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2836; amended Pub. L. 108–454, title VII, § 701, Dec. 10, 2004, 118 Stat. 3624.)

Editorial Notes

References in TextSection 30102(a)(6) of title 49, referred to in par. (8), was redesignated section 30102(a)(7) of title 49 by Pub. L. 114–94, div. B, title XXIV, § 24109(b)(2), Dec. 4, 2015, 129 Stat. 1706.

Codification
Section was formerly classified to section 511 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 101 of act Oct. 17, 1940, ch. 888, art. I, 54 Stat. 1179; Pub. L. 92–540, title V, § 504(1), Oct. 24, 1972, 86 Stat. 1098; Pub. L. 102–12, § 9(1), Mar. 18, 1991, 105 Stat. 38; Pub. L. 107–330, title III, § 305, Dec. 6, 2002, 116 Stat. 2826, related to definitions, prior to the general amendment of this Act by Pub. L. 108–189.

Amendments2004—Par. (9). Pub. L. 108–454 added par. (9).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3912. Jurisdiction and applicability of chapter(a) JurisdictionThis chapter applies to—(1) the United States;

(2) each of the States, including the political subdivisions thereof; and

(3) all territory subject to the jurisdiction of the United States.


(b) Applicability to proceedingsThis chapter applies to any judicial or administrative proceeding commenced in any court or agency in any jurisdiction subject to this chapter. This chapter does not apply to criminal proceedings.


(c) Court in which application may be madeWhen under this chapter any application is required to be made to a court in which no proceeding has already been commenced with respect to the matter, such application may be made to any court which would otherwise have jurisdiction over the matter.


(Oct. 17, 1940, ch. 888, title I, § 102, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2837.)

Editorial Notes
Codification
Section was formerly classified to section 512 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 102 of act Oct. 17, 1940, ch. 888, art. I, 54 Stat. 1179; Pub. L. 102–12, § 9(2), Mar. 18, 1991, 105 Stat. 39, related to territorial application, jurisdiction of courts, and form of procedure, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3913. Protection of persons secondarily liable(a) Extension of protection when actions stayed, postponed, or suspendedWhenever pursuant to this chapter a court stays, postpones, or suspends (1) the enforcement of an obligation or liability, (2) the prosecution of a suit or proceeding, (3) the entry or enforcement of an order, writ, judgment, or decree, or (4) the performance of any other act, the court may likewise grant such a stay, postponement, or suspension to a surety, guarantor, endorser, accommodation maker, comaker, or other person who is or may be primarily or secondarily subject to the obligation or liability the performance or enforcement of which is stayed, postponed, or suspended.


(b) Vacation or set-aside of judgmentsWhen a judgment or decree is vacated or set aside, in whole or in part, pursuant to this chapter, the court may also set aside or vacate, as the case may be, the judgment or decree as to a surety, guarantor, endorser, accommodation maker, comaker, or other person who is or may be primarily or secondarily liable on the contract or liability for the enforcement of the judgment or decree.


(c) Bail bond not to be enforced during period of military serviceA court may not enforce a bail bond during the period of military service of the principal on the bond when military service prevents the surety from obtaining the attendance of the principal. The court may discharge the surety and exonerate the bail, in accordance with principles of equity and justice, during or after the period of military service of the principal.


(d) Waiver of rights(1) Waivers not precludedThis chapter does not prevent a waiver in writing by a surety, guarantor, endorser, accommodation maker, comaker, or other person (whether primarily or secondarily liable on an obligation or liability) of the protections provided under subsections (a) and (b). Any such waiver is effective only if it is executed as an instrument separate from the obligation or liability with respect to which it applies.


(2) Waiver invalidated upon entrance to military serviceIf a waiver under paragraph (1) is executed by an individual who after the execution of the waiver enters military service, or by a dependent of an individual who after the execution of the waiver enters military service, the waiver is not valid after the beginning of the period of such military service unless the waiver was executed by such individual or dependent during the period specified in section 3917 of this title.



(Oct. 17, 1940, ch. 888, title I, § 103, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2838.)

Editorial Notes
Codification
Section was formerly classified to section 513 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 103 of acts Oct. 17, 1940, ch. 888, art. I, 54 Stat. 1179; Oct. 6, 1942, ch. 581, §§ 2, 3, 56 Stat. 769; Pub. L. 102–12, § 9(3), Mar. 18, 1991, 105 Stat. 39, related to protection of persons secondarily liable, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3914. Extension of protections to citizens serving with allied forces
A citizen of the United States who is serving with the forces of a nation with which the United States is allied in the prosecution of a war or military action is entitled to the relief and protections provided under this chapter if that service with the allied force is similar to military service as defined in this chapter. The relief and protections provided to such citizen shall terminate on the date of discharge or release from such service.
(Oct. 17, 1940, ch. 888, title I, § 104, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2839.)

Editorial Notes
Codification
Section was formerly classified to section 514 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 104 of act Oct. 17, 1940, ch. 888, art. I, as added Oct. 6, 1942, ch. 581, § 4, 56 Stat. 770, related to extension of benefits to citizens serving with forces of war allies, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3915. Notification of benefits
The Secretary concerned shall ensure that notice of the benefits accorded by this chapter is provided in writing to persons in military service and to persons entering military service.
(Oct. 17, 1940, ch. 888, title I, § 105, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2839.)

Editorial Notes
Codification
Section was formerly classified to section 515 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 105 of act Oct. 17, 1940, ch. 888, art. I, as added Oct. 6, 1942, ch. 581, § 4, 56 Stat. 770; amended Pub. L. 102–12, § 9(4), Mar. 18, 1991, 105 Stat. 39, related to notice of benefits to persons in and persons entering military service, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3916. Information for members of the Armed Forces and their dependents on rights and protections of the Servicemembers Civil Relief Act(a) Outreach to membersThe Secretary concerned shall provide to each member of the Armed Forces under the jurisdiction of the Secretary pertinent information on the rights and protections available to members and their dependents under the Servicemembers Civil Relief Act [50 U.S.C. 3901 et seq.].


(b) Time of provisionThe information required to be provided under subsection (a) to a member shall be provided at the following times:(1) During the initial orientation training of the member.

(2) In the case of a member of a reserve component, during the initial orientation training of the member and when the member is mobilized or otherwise individually called or ordered to active duty for a period of more than one year.

(3) At such other times as the Secretary concerned considers appropriate.


(c) Outreach to dependentsThe Secretary concerned may provide to the adult dependents of members under the jurisdiction of the Secretary pertinent information on the rights and protections available to members and their dependents under the Servicemembers Civil Relief Act [50 U.S.C. 3901 et seq.].


(d) DefinitionsIn this section, the terms “dependent” and “Secretary concerned” have the meanings given such terms in section 101 of the Servicemembers Civil Relief Act [50 U.S.C. 3911].


(Pub. L. 109–163, div. A, title VI, § 690, Jan. 6, 2006, 119 Stat. 3337.)

Editorial Notes

References in TextThe Servicemembers Civil Relief Act, referred to in subsecs. (a) and (c), is act Oct. 17, 1940, ch. 888, 54 Stat. 1178, which is classified generally to this chapter. For complete classification of this Act to the Code, see section 3901 of this title and Tables.

Codification
Section was formerly classified to section 515a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2006, and not as part of the Servicemembers Civil Relief Act which comprises this chapter.



§ 3917. Extension of rights and protections to reserves ordered to report for military service and to persons ordered to report for induction(a) Reserves ordered to report for military serviceA member of a reserve component who is ordered to report for military service is entitled to the rights and protections of this subchapter and subchapters II and III during the period beginning on the date of the member’s receipt of the order and ending on the date on which the member reports for military service (or, if the order is revoked before the member so reports, or the date on which the order is revoked).


(b) Persons ordered to report for inductionA person who has been ordered to report for induction under the Military Selective Service Act [50 U.S.C. 3801 et seq.] is entitled to the rights and protections provided a servicemember under this subchapter and subchapters II and III during the period beginning on the date of receipt of the order for induction and ending on the date on which the person reports for induction (or, if the order to report for induction is revoked before the date on which the person reports for induction, on the date on which the order is revoked).


(Oct. 17, 1940, ch. 888, title I, § 106, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2839.)

Termination of Induction for Training and ServiceFor provisions relating to termination of induction for training and service in the Armed Forces after July 1, 1973, see section 3815(c) of this title.

Editorial Notes

References in TextThe Military Selective Service Act, referred to in subsec. (b), is act June 24, 1948, ch. 625, 62 Stat. 604. For complete classification of this Act to the Code, see References in Text note set out under section 3801 of this title and Tables.

Codification
Section was formerly classified to section 516 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 106 of act Oct. 17, 1940, ch. 888, art. I, as added Oct. 6, 1942, ch. 581, § 4, 56 Stat. 770; amended Pub. L. 102–12, § 9(5), Mar. 18, 1991, 105 Stat. 39, related to extension of benefits to persons ordered to report for induction or military service, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3918. Waiver of rights pursuant to written agreement(a) In generalA servicemember may waive any of the rights and protections provided by this chapter. Any such waiver that applies to an action listed in subsection (b) of this section is effective only if it is in writing and is executed as an instrument separate from the obligation or liability to which it applies. In the case of a waiver that permits an action described in subsection (b), the waiver is effective only if made pursuant to a written agreement of the parties that is executed during or after the servicemember’s period of military service. The written agreement shall specify the legal instrument to which the waiver applies and, if the servicemember is not a party to that instrument, the servicemember concerned.


(b) Actions requiring waivers in writingThe requirement in subsection (a) for a written waiver applies to the following:(1) The modification, termination, or cancellation of—(A) a contract, lease, or bailment; or

(B) an obligation secured by a mortgage, trust, deed, lien, or other security in the nature of a mortgage.


(2) The repossession, retention, foreclosure, sale, forfeiture, or taking possession of property that—(A) is security for any obligation; or

(B) was purchased or received under a contract, lease, or bailment.



(c) Prominent display of certain contract rights waiversAny waiver in writing of a right or protection provided by this chapter that applies to a contract, lease, or similar legal instrument must be in at least 12 point type.


(d) Coverage of periods after orders receivedFor the purposes of this section—(1) a person to whom section 3917 of this title applies shall be considered to be a servicemember; and

(2) the period with respect to such a person specified in subsection (a) or (b), as the case may be, of section 3917 of this title shall be considered to be a period of military service.


(Oct. 17, 1940, ch. 888, title I, § 107, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2839; amended Pub. L. 108–454, title VII, § 702, Dec. 10, 2004, 118 Stat. 3624.)

Editorial Notes
Codification
Section was formerly classified to section 517 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 107 of act Oct. 17, 1940, ch. 888, art. I, as added Oct. 6, 1942, ch. 581, § 4, 56 Stat. 770, related to effect on rights and remedies pursuant to written agreements entered after commencement of military service, prior to the general amendment of this Act by Pub. L. 108–189.

Amendments2004—Subsec. (a). Pub. L. 108–454, § 702(1), inserted after first sentence: “Any such waiver that applies to an action listed in subsection (b) of this section is effective only if it is in writing and is executed as an instrument separate from the obligation or liability to which it applies.”
Subsecs. (c), (d). Pub. L. 108–454, § 702(2), (3), added subsec. (c) and redesignated former subsec. (c) as (d).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3919. Exercise of rights under chapter not to affect certain future financial transactions
Application by a servicemember for, or receipt by a servicemember of, a stay, postponement, or suspension pursuant to this chapter in the payment of a tax, fine, penalty, insurance premium, or other civil obligation or liability of that servicemember shall not itself (without regard to other considerations) provide the basis for any of the following:(1) A determination by a lender or other person that the servicemember is unable to pay the civil obligation or liability in accordance with its terms.

(2) With respect to a credit transaction between a creditor and the servicemember—(A) a denial or revocation of credit by the creditor;

(B) a change by the creditor in the terms of an existing credit arrangement; or

(C) a refusal by the creditor to grant credit to the servicemember in substantially the amount or on substantially the terms requested.


(3) An adverse report relating to the creditworthiness of the servicemember by or to a person engaged in the practice of assembling or evaluating consumer credit information.

(4) A refusal by an insurer to insure the servicemember.

(5) An annotation in a servicemember’s record by a creditor or a person engaged in the practice of assembling or evaluating consumer credit information, identifying the servicemember as a member of the National Guard or a reserve component.

(6) A change in the terms offered or conditions required for the issuance of insurance.

(Oct. 17, 1940, ch. 888, title I, § 108, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2840.)

Editorial Notes
Codification
Section was formerly classified to section 518 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 108 of act Oct. 17, 1940, ch. 888, art. I, as added Pub. L. 102–12, § 7, Mar. 18, 1991, 105 Stat. 38, related to the effect of certain future financial transactions on the exercise of rights, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3920. Legal representatives(a) RepresentativeA legal representative of a servicemember for purposes of this chapter is either of the following:(1) An attorney acting on the behalf of a servicemember.

(2) An individual possessing a power of attorney.


(b) ApplicationWhenever the term “servicemember” is used in this chapter, such term shall be treated as including a reference to a legal representative of the servicemember.


(Oct. 17, 1940, ch. 888, title I, § 109, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2840.)

Editorial Notes
Codification
Section was formerly classified to section 519 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.




SUBCHAPTER II—GENERAL RELIEF
§ 3931. Protection of servicemembers against default judgments(a) Applicability of sectionThis section applies to any civil action or proceeding, including any child custody proceeding, in which the defendant does not make an appearance.


(b) Affidavit requirement(1) Plaintiff to file affidavitIn any action or proceeding covered by this section, the court, before entering judgment for the plaintiff, shall require the plaintiff to file with the court an affidavit—(A) stating whether or not the defendant is in military service and showing necessary facts to support the affidavit; or

(B) if the plaintiff is unable to determine whether or not the defendant is in military service, stating that the plaintiff is unable to determine whether or not the defendant is in military service.


(2) Appointment of attorney to represent defendant in military serviceIf in an action covered by this section it appears that the defendant is in military service, the court may not enter a judgment until after the court appoints an attorney to represent the defendant. If an attorney appointed under this section to represent a servicemember cannot locate the servicemember, actions by the attorney in the case shall not waive any defense of the servicemember or otherwise bind the servicemember.


(3) Defendant’s military status not ascertained by affidavitIf based upon the affidavits filed in such an action, the court is unable to determine whether the defendant is in military service, the court, before entering judgment, may require the plaintiff to file a bond in an amount approved by the court. If the defendant is later found to be in military service, the bond shall be available to indemnify the defendant against any loss or damage the defendant may suffer by reason of any judgment for the plaintiff against the defendant, should the judgment be set aside in whole or in part. The bond shall remain in effect until expiration of the time for appeal and setting aside of a judgment under applicable Federal or State law or regulation or under any applicable ordinance of a political subdivision of a State. The court may issue such orders or enter such judgments as the court determines necessary to protect the rights of the defendant under this chapter.


(4) Satisfaction of requirement for affidavitThe requirement for an affidavit under paragraph (1) may be satisfied by a statement, declaration, verification, or certificate, in writing, subscribed and certified or declared to be true under penalty of perjury.



(c) Penalty for making or using false affidavitA person who makes or uses an affidavit permitted under subsection (b) (or a statement, declaration, verification, or certificate as authorized under subsection (b)(4)) knowing it to be false, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(d) Stay of proceedingsIn an action covered by this section in which the defendant is in military service, the court shall grant a stay of proceedings for a minimum period of 90 days under this subsection upon application of counsel, or on the court’s own motion, if the court determines that—(1) there may be a defense to the action and a defense cannot be presented without the presence of the defendant; or

(2) after due diligence, counsel has been unable to contact the defendant or otherwise determine if a meritorious defense exists.


(e) Inapplicability of section 3932 proceduresA stay of proceedings under subsection (d) shall not be controlled by procedures or requirements under section 3932 of this title.


(f) Section 3932 protectionIf a servicemember who is a defendant in an action covered by this section receives actual notice of the action, the servicemember may request a stay of proceeding under section 3932 of this title.


(g) Vacation or setting aside of default judgments(1) Authority for court to vacate or set aside judgmentIf a default judgment is entered in an action covered by this section against a servicemember during the servicemember’s period of military service (or within 60 days after termination of or release from such military service), the court entering the judgment shall, upon application by or on behalf of the servicemember, reopen the judgment for the purpose of allowing the servicemember to defend the action if it appears that—(A) the servicemember was materially affected by reason of that military service in making a defense to the action; and

(B) the servicemember has a meritorious or legal defense to the action or some part of it.


(2) Time for filing applicationAn application under this subsection must be filed not later than 90 days after the date of the termination of or release from military service.



(h) Protection of bona fide purchaserIf a court vacates, sets aside, or reverses a default judgment against a servicemember and the vacating, setting aside, or reversing is because of a provision of this chapter, that action shall not impair a right or title acquired by a bona fide purchaser for value under the default judgment.


(Oct. 17, 1940, ch. 888, title II, § 201, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2840; amended Pub. L. 110–181, div. A, title V, § 584(a), Jan. 28, 2008, 122 Stat. 128.)

Editorial Notes
Codification
Section was formerly classified to section 521 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 201 of act Oct. 17, 1940, ch. 888, art. II, 54 Stat. 1181, related to stay of proceedings where military service affects conduct thereof, prior to the general amendment of this Act by Pub. L. 108–189. See section 3932 of this title.
Provisions similar to this section were contained in section 200 of act Oct. 17, 1940, ch. 888, art. II, 54 Stat. 1180; Pub. L. 86–721, §§ 1, 2, Sept. 8, 1960, 74 Stat. 820, prior to the general amendment of this Act by Pub. L. 108–189.

Amendments2008—Subsec. (a). Pub. L. 110–181 inserted “, including any child custody proceeding,” after “proceeding”.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3932. Stay of proceedings when servicemember has notice(a) Applicability of sectionThis section applies to any civil action or proceeding, including any child custody proceeding, in which the plaintiff or defendant at the time of filing an application under this section—(1) is in military service or is within 90 days after termination of or release from military service; and

(2) has received notice of the action or proceeding.


(b) Stay of proceedings(1) Authority for stayAt any stage before final judgment in a civil action or proceeding in which a servicemember described in subsection (a) is a party, the court may on its own motion and shall, upon application by the servicemember, stay the action for a period of not less than 90 days, if the conditions in paragraph (2) are met.


(2) Conditions for stayAn application for a stay under paragraph (1) shall include the following:(A) A letter or other communication setting forth facts stating the manner in which current military duty requirements materially affect the servicemember’s ability to appear and stating a date when the servicemember will be available to appear.

(B) A letter or other communication from the servicemember’s commanding officer stating that the servicemember’s current military duty prevents appearance and that military leave is not authorized for the servicemember at the time of the letter.



(c) Application not a waiver of defensesAn application for a stay under this section does not constitute an appearance for jurisdictional purposes and does not constitute a waiver of any substantive or procedural defense (including a defense relating to lack of personal jurisdiction).


(d) Additional stay(1) ApplicationA servicemember who is granted a stay of a civil action or proceeding under subsection (b) may apply for an additional stay based on continuing material affect of military duty on the servicemember’s ability to appear. Such an application may be made by the servicemember at the time of the initial application under subsection (b) or when it appears that the servicemember is unavailable to prosecute or defend the action. The same information required under subsection (b)(2) shall be included in an application under this subsection.


(2) Appointment of counsel when additional stay refusedIf the court refuses to grant an additional stay of proceedings under paragraph (1), the court shall appoint counsel to represent the servicemember in the action or proceeding.



(e) Coordination with section 3931A servicemember who applies for a stay under this section and is unsuccessful may not seek the protections afforded by section 3931 of this title.


(f) Inapplicability to section 3951The protections of this section do not apply to section 3951 of this title.


(Oct. 17, 1940, ch. 888, title II, § 202, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2842; amended Pub. L. 108–454, title VII, § 703, Dec. 10, 2004, 118 Stat. 3624; Pub. L. 110–181, div. A, title V, § 584(b), Jan. 28, 2008, 122 Stat. 128.)

Editorial Notes
Codification
Section was formerly classified to section 522 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 202 of act Oct. 17, 1940, ch. 888, art. II, 54 Stat. 1181, related to fines and penalties on contracts, prior to the general amendment of this Act by Pub. L. 108–189. See section 3933 of this title.

Amendments2008—Subsec. (a). Pub. L. 110–181 inserted “, including any child custody proceeding,” after “civil action or proceeding” in introductory provisions.
2004—Subsec. (a). Pub. L. 108–454 inserted “plaintiff or” before “defendant” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.

Stay of Judicial ProceedingsPub. L. 102–12, § 6, Mar. 18, 1991, 105 Stat. 37, provided that:
“(a) Stay of Action or Proceeding.—In any judicial action or proceeding (other than a criminal proceeding) in which a member of the Armed Forces described in subsection (b) is involved (either as plaintiff or defendant), the court shall, upon application by such member (or some other person on the member’s behalf) at any stage before final judgment is entered, stay the action or proceeding until a date after June 30, 1991.

“(b) Members Covered.—A member of the Armed Forces is covered by subsection (a) if at the time of application for the stay of a judicial action or proceeding the member—“(1) is on active duty; and

“(2) is serving outside the State in which the court having jurisdiction over the action or proceeding is located.


“(c) Definition.—For purposes of this section, the term ‘State’ includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, and Guam.”






§ 3933. Fines and penalties under contracts(a) Prohibition of penaltiesWhen an action for compliance with the terms of a contract is stayed pursuant to this chapter, a penalty shall not accrue for failure to comply with the terms of the contract during the period of the stay.


(b) Reduction or waiver of fines or penaltiesIf a servicemember fails to perform an obligation arising under a contract and a penalty is incurred arising from that nonperformance, a court may reduce or waive the fine or penalty if—(1) the servicemember was in military service at the time the fine or penalty was incurred; and

(2) the ability of the servicemember to perform the obligation was materially affected by such military service.


(Oct. 17, 1940, ch. 888, title II, § 203, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2843.)

Editorial Notes
Codification
Section was formerly classified to section 523 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 203 of act Oct. 17, 1940, ch. 888, art. II, 54 Stat. 1181, related to stay or vacation of execution of judgments and attachments, prior to the general amendment of this Act by Pub. L. 108–189. See section 3934 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3934. Stay or vacation of execution of judgments, attachments, and garnishments(a) Court action upon material affect determinationIf a servicemember, in the opinion of the court, is materially affected by reason of military service in complying with a court judgment or order, the court may on its own motion and shall on application by the servicemember—(1) stay the execution of any judgment or order entered against the servicemember; and

(2) vacate or stay an attachment or garnishment of property, money, or debts in the possession of the servicemember or a third party, whether before or after judgment.


(b) ApplicabilityThis section applies to an action or proceeding commenced in a court against a servicemember before or during the period of the servicemember’s military service or within 90 days after such service terminates.


(Oct. 17, 1940, ch. 888, title II, § 204, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2843.)

Editorial Notes
Codification
Section was formerly classified to section 524 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 204 of act Oct. 17, 1940, ch. 888, art. II, 54 Stat. 1181, related to duration and term of stays and codefendants not in service, prior to the general amendment of this Act by Pub. L. 108–189. See section 3935 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3935. Duration and term of stays; codefendants not in service(a) Period of stayA stay of an action, proceeding, attachment, or execution made pursuant to the provisions of this chapter by a court may be ordered for the period of military service and 90 days thereafter, or for any part of that period. The court may set the terms and amounts for such installment payments as is considered reasonable by the court.


(b) CodefendantsIf the servicemember is a codefendant with others who are not in military service and who are not entitled to the relief and protections provided under this chapter, the plaintiff may proceed against those other defendants with the approval of the court.


(c) Inapplicability of sectionThis section does not apply to sections 3932 and 4021 of this title.


(Oct. 17, 1940, ch. 888, title II, § 205, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2844.)

Editorial Notes
Codification
Section was formerly classified to section 525 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 205 of act Oct. 17, 1940, ch. 888, art. II, 54 Stat. 1181; Oct. 6, 1942, ch. 581, § 5, 56 Stat. 770; Pub. L. 102–12, § 9(6), Mar. 18, 1991, 105 Stat. 39, related to statutes of limitations as affected by period of service, prior to the general amendment of this Act by Pub. L. 108–189. See section 3936 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3936. Statute of limitations(a) Tolling of statutes of limitation during military serviceThe period of a servicemember’s military service may not be included in computing any period limited by law, regulation, or order for the bringing of any action or proceeding in a court, or in any board, bureau, commission, department, or other agency of a State (or political subdivision of a State) or the United States by or against the servicemember or the servicemember’s heirs, executors, administrators, or assigns.


(b) Redemption of real propertyA period of military service may not be included in computing any period provided by law for the redemption of real property sold or forfeited to enforce an obligation, tax, or assessment.


(c) Inapplicability to internal revenue lawsThis section does not apply to any period of limitation prescribed by or under the internal revenue laws of the United States.


(Oct. 17, 1940, ch. 888, title II, § 206, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2844.)

Statutory Notes and Related Subsidiaries
Codification
Section was formerly classified to section 526 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 206 of act Oct. 17, 1940, ch. 888, art. II, as added Oct. 6, 1942, ch. 581, § 6, 56 Stat. 771; amended Pub. L. 102–12, § 9(7), Mar. 18, 1991, 105 Stat. 39, related to maximum rate of interest, prior to the general amendment of this Act by Pub. L. 108–189. See section 3937 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3937. Maximum rate of interest on debts incurred before military service(a) Interest rate limitation(1) Limitation to 6 percentAn obligation or liability bearing interest at a rate in excess of 6 percent per year that is incurred by a servicemember, or the servicemember and the servicemember’s spouse jointly, before the servicemember enters military service shall not bear interest at a rate in excess of 6 percent—(A) during the period of military service and one year thereafter, in the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature of a mortgage; or

(B) during the period of military service, in the case of any other obligation or liability.


(2) Forgiveness of interest in excess of 6 percentInterest at a rate in excess of 6 percent per year that would otherwise be incurred but for the prohibition in paragraph (1) is forgiven.


(3) Prevention of acceleration of principalThe amount of any periodic payment due from a servicemember under the terms of the instrument that created an obligation or liability covered by this section shall be reduced by the amount of the interest forgiven under paragraph (2) that is allocable to the period for which such payment is made.



(b) Implementation of limitation(1) Proof of military service(A) In generalNot later than 180 days after the date of a servicemember’s termination or release from military service, in order for an obligation or liability of the servicemember to be subject to the interest rate limitation in subsection (a), the servicemember shall provide to the creditor written notice and a copy of—(i) the military orders calling the servicemember to military service and any orders further extending military service; or

(ii) any other appropriate indicator of military service, including a certified letter from a commanding officer.


(B) Independent verification by creditor(i) In generalA creditor may use, in lieu of notice and documentation under subparagraph (A), information retrieved from the Defense Manpower Data Center through the creditor’s normal business reviews of such Center for purposes of obtaining information indicating that the servicemember is on active duty.


(ii) Safe harborA creditor that uses the information retrieved from the Defense Manpower Data Center under clause (i) with respect to a servicemember has not failed to treat the debt of the servicemember in accordance with subsection (a) if—(I) such information indicates that, on the date the creditor retrieves such information, the servicemember is not on active duty; and

(II) the creditor has not, by the end of the 180-day period under subparagraph (A), received the written notice and documentation required under that subparagraph with respect to the servicemember.




(2) Limitation effective as of date of order to active dutyUpon receipt of written notice and a copy of orders calling a servicemember to military service, the creditor shall treat the debt in accordance with subsection (a), effective as of the date on which the servicemember is called to military service.



(c) Creditor protectionA court may grant a creditor relief from the limitations of this section if, in the opinion of the court, the ability of the servicemember to pay interest upon the obligation or liability at a rate in excess of 6 percent per year is not materially affected by reason of the servicemember’s military service.


(d) DefinitionsIn this section:(1) InterestThe term “interest” includes service charges, renewal charges, fees, or any other charges (except bona fide insurance) with respect to an obligation or liability.


(2) Obligation or liabilityThe term “obligation or liability” includes an obligation or liability consisting of a mortgage, trust deed, or other security in the nature of a mortgage.



(e) PenaltyWhoever knowingly violates subsection (a) shall be fined as provided in title 18, imprisoned for not more than one year, or both.


(Oct. 17, 1940, ch. 888, title II, § 207, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2844; amended Pub. L. 110–289, div. B, title II, § 2203(b), July 30, 2008, 122 Stat. 2849; Pub. L. 110–389, title VIII, § 807, Oct. 10, 2008, 122 Stat. 4189; Pub. L. 111–275, title III, § 303(b)(1), Oct. 13, 2010, 124 Stat. 2877; Pub. L. 115–232, div. A, title V, § 600, Aug. 13, 2018, 132 Stat. 1793.)

Editorial Notes
Codification
Section was formerly classified to section 527 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 207 of act Oct. 17, 1940, ch. 888, art. II, as added Oct. 21, 1942, ch. 619, title V, § 507(b)(2)(B), 56 Stat. 964, related to limitations prescribed by internal revenue laws as affected by period of service, prior to the general amendment of this Act by Pub. L. 108–189. See section 3936 of this title.

Amendments2018—Subsec. (b)(1). Pub. L. 115–232 amended par. (1) generally. Prior to amendment, text read as follows: “In order for an obligation or liability of a servicemember to be subject to the interest rate limitation in subsection (a), the servicemember shall provide to the creditor written notice and a copy of the military orders calling the servicemember to military service and any orders further extending military service, not later than 180 days after the date of the servicemember’s termination or release from military service.”
2010—Subsec. (f). Pub. L. 111–275 struck out subsec. (f). Text read as follows: “The penalties provided under subsection (e) are in addition to and do not preclude any other remedy available under law to a person claiming relief under this section, including any award for consequential or punitive damages.”
2008—Subsec. (a)(1). Pub. L. 110–289, § 2203(b)(1), substituted “in excess of 6 percent—” for “in excess of 6 percent per year during the period of military service.” and added subpars. (A) and (B).
Subsec. (d). Pub. L. 110–289, § 2203(b)(2), added subsec. (d) and struck out former subsec. (d). Prior to amendment, text read as follows: “As used in this section, the term ‘interest’ includes service charges, renewal charges, fees, or any other charges (except bona fide insurance) with respect to an obligation or liability.”
Subsecs. (e), (f). Pub. L. 110–389 added subsecs. (e) and (f).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3938. Child custody protection(a) Duration of temporary custody order based on certain deploymentsIf a court renders a temporary order for custodial responsibility for a child based solely on a deployment or anticipated deployment of a parent who is a servicemember, the court shall require that the temporary order shall expire not later than the period justified by the deployment of the servicemember.


(b) Limitation on consideration of member’s deployment in determination of child’s best interestIf a motion or a petition is filed seeking a permanent order to modify the custody of the child of a servicemember, no court may consider the absence of the servicemember by reason of deployment, or the possibility of deployment, as the sole factor in determining the best interest of the child.


(c) No Federal jurisdiction or right of action or removalNothing in this section shall create a Federal right of action or otherwise give rise to Federal jurisdiction or create a right of removal.


(d) PreemptionIn any case where State law applicable to a child custody proceeding involving a temporary order as contemplated in this section provides a higher standard of protection to the rights of the parent who is a deploying servicemember than the rights provided under this section with respect to such temporary order, the appropriate court shall apply the higher State standard.


(e) Deployment definedIn this section, the term “deployment” means the movement or mobilization of a servicemember to a location for a period of longer than 60 days and not longer than 540 days pursuant to temporary or permanent official orders—(1) that are designated as unaccompanied;

(2) for which dependent travel is not authorized; or

(3) that otherwise do not permit the movement of family members to that location.


(Oct. 17, 1940, ch. 888, title II, § 208, as added Pub. L. 113–291, div. A, title V, § 566(a), Dec. 19, 2014, 128 Stat. 3384.)

Editorial Notes
Codification
Section was formerly classified to section 528 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 3938a. Annual notice to members of the Armed Forces regarding child custody protections guaranteed by the Servicemembers Civil Relief Act
The Secretaries of each of the military departments shall ensure that each member of the Armed Forces with dependents receives annually, and prior to each deployment, notice of the child custody protections afforded to members of the Armed Forces under the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.).
(Pub. L. 114–328, div. A, title V, § 573, Dec. 23, 2016, 130 Stat. 2141.)

Editorial Notes

References in TextThe Servicemembers Civil Relief Act, referred to in text, is act Oct. 17, 1940, ch. 888, 54 Stat. 1178, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2017, and not as part of the Servicemembers Civil Relief Act which comprises this chapter.




SUBCHAPTER III—RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, COMMUNICATIONS SERVICE CONTRACTS

Editorial Notes
Codification
Pub. L. 115–407, title III, § 304(b)(2)(A), Dec. 31, 2018, 132 Stat. 5375, substituted “RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, COMMUNICATIONS SERVICE CONTRACTS” for “RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, TELEPHONE SERVICE CONTRACTS” in heading.
Pub. L. 111–275, title III, § 302(b), Oct. 13, 2010, 124 Stat. 2876, inserted “, TELEPHONE SERVICE CONTRACTS” after “LEASES” in heading.


§ 3951. Evictions and distress(a) Court-ordered eviction(1) In generalExcept by court order, a landlord (or another person with paramount title) may not—(A) evict a servicemember, or the dependents of a servicemember, during a period of military service of the servicemember, from premises—(i) that are occupied or intended to be occupied primarily as a residence; and

(ii) for which the monthly rent does not exceed $2,400, as adjusted under paragraph (2) for years after 2003; or


(B) subject such premises to a distress during the period of military service.


(2) Housing price inflation adjustment(A) For calendar years beginning with 2004, the amount in effect under paragraph (1)(A)(ii) shall be increased by the housing price inflation adjustment for the calendar year involved.

(B) For purposes of this paragraph—(i) The housing price inflation adjustment for any calendar year is the percentage change (if any) by which—(I) the CPI housing component for November of the preceding calendar year, exceeds

(II) the CPI housing component for November of 1984.


(ii) The term “CPI housing component” means the index published by the Bureau of Labor Statistics of the Department of Labor known as the Consumer Price Index, All Urban Consumers, Rent of Primary Residence, U.S. City Average.



(3) Publication of housing price inflation adjustmentThe Secretary of Defense shall cause to be published in the Federal Register each year the amount in effect under paragraph (1)(A)(ii) for that year following the housing price inflation adjustment for that year pursuant to paragraph (2). Such publication shall be made for a year not later than 60 days after such adjustment is made for that year.



(b) Stay of execution(1) Court authorityUpon an application for eviction or distress with respect to premises covered by this section, the court may on its own motion and shall, if a request is made by or on behalf of a servicemember whose ability to pay the agreed rent is materially affected by military service—(A) stay the proceedings for a period of 90 days, unless in the opinion of the court, justice and equity require a longer or shorter period of time; or

(B) adjust the obligation under the lease to preserve the interests of all parties.


(2) Relief to landlordIf a stay is granted under paragraph (1), the court may grant to the landlord (or other person with paramount title) such relief as equity may require.



(c) MisdemeanorExcept as provided in subsection (a), a person who knowingly takes part in an eviction or distress described in subsection (a), or who knowingly attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(d) Rent allotment from pay of servicememberTo the extent required by a court order related to property which is the subject of a court action under this section, the Secretary concerned shall make an allotment from the pay of a servicemember to satisfy the terms of such order, except that any such allotment shall be subject to regulations prescribed by the Secretary concerned establishing the maximum amount of pay of servicemembers that may be allotted under this subsection.


(e) Limitation of applicabilitySection 3932 of this title is not applicable to this section.


(Oct. 17, 1940, ch. 888, title III, § 301, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2845; amended Pub. L. 111–275, title III, § 303(b)(2), Oct. 13, 2010, 124 Stat. 2877.)

Editorial Notes
Codification
Section was formerly classified to section 531 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 301 of act Oct. 17, 1940, ch. 888, art. III, 54 Stat. 1182; Oct. 6, 1942, ch. 581, § 9(a), (c), (d), 56 Stat. 771; Pub. L. 102–12, § 9(9), Mar. 18, 1991, 105 Stat. 40, related to installment contracts for purchase of property, prior to the general amendment of this Act by Pub. L. 108–189. See section 3952 of this title.
Provisions similar to this section were contained in section 300 of act Oct. 17, 1940, ch. 888, art. III, 54 Stat. 1181; Oct. 6, 1942, ch. 581, § 8, 56 Stat. 771; Pub. L. 89–358, § 10, Mar. 3, 1966, 80 Stat. 28; Pub. L. 102–12, §§ 2(a), (b), 9(8), Mar. 18, 1991, 105 Stat. 34, 39, prior to the general amendment of this Act by Pub. L. 108–189.

Amendments2010—Subsec. (c). Pub. L. 111–275 amended subsec. (c) generally. Prior to amendment, subsec. (c) related to penalties.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3952. Protection under installment contracts for purchase or lease(a) Protection upon breach of contract(1) Protection after entering military serviceAfter a servicemember enters military service, a contract by the servicemember for—(A) the purchase of real or personal property (including a motor vehicle); or

(B) the lease or bailment of such property,

may not be rescinded or terminated for a breach of terms of the contract occurring before or during that person’s military service, nor may the property be repossessed for such breach without a court order.

(2) ApplicabilityThis section applies only to a contract for which a deposit or installment has been paid by the servicemember before the servicemember enters military service.



(b) MisdemeanorA person who knowingly resumes possession of property in violation of subsection (a), or in violation of section 3918 of this title, or who knowingly attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(c) Authority of courtIn a hearing based on this section, the court—(1) may order repayment to the servicemember of all or part of the prior installments or deposits as a condition of terminating the contract and resuming possession of the property;

(2) may, on its own motion, and shall on application by a servicemember when the servicemember’s ability to comply with the contract is materially affected by military service, stay the proceedings for a period of time as, in the opinion of the court, justice and equity require; or

(3) may make other disposition as is equitable to preserve the interests of all parties.


(Oct. 17, 1940, ch. 888, title III, § 302, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2846; amended Pub. L. 111–275, title III, § 303(b)(3), Oct. 13, 2010, 124 Stat. 2878.)

Editorial Notes
Codification
Section was formerly classified to section 532 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 302 of act Oct. 17, 1940, ch. 888, art. III, 54 Stat. 1182; Oct. 6, 1942, ch. 581, §§ 9(b), (c), 10, 56 Stat. 771, 772; June 23, 1952, ch. 450, 66 Stat. 151; Pub. L. 102–12, § 9(9), (10), Mar. 18, 1991, 105 Stat. 40, related to mortgages and trust deeds, prior to the general amendment of this Act by Pub. L. 108–189. See section 3953 of this title.

Amendments2010—Subsec. (b). Pub. L. 111–275 amended subsec. (b) generally. Prior to amendment, subsec. (b) related to penalties.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3953. Mortgages and trust deeds(a) Mortgage as securityThis section applies only to an obligation on real or personal property owned by a servicemember that—(1) originated before the period of the servicemember’s military service and for which the servicemember is still obligated; and

(2) is secured by a mortgage, trust deed, or other security in the nature of a mortgage.


(b) Stay of proceedings and adjustment of obligationIn an action filed during, or within 90 days after, a servicemember’s period of military service to enforce an obligation described in subsection (a), the court may after a hearing and on its own motion and shall upon application by a servicemember when the servicemember’s ability to comply with the obligation is materially affected by military service—(1) stay the proceedings for a period of time as justice and equity require, or

(2) adjust the obligation to preserve the interests of all parties.


(c) Sale or foreclosureA sale, foreclosure, or seizure of property for a breach of an obligation described in subsection (a) shall not be valid if made during, or within 90 days after, the period of the servicemember’s military service except—(1) upon a court order granted before such sale, foreclosure, or seizure with a return made and approved by the court; or

(2) if made pursuant to an agreement as provided in section 3918 of this title.


(d) MisdemeanorA person who knowingly makes or causes to be made a sale, foreclosure, or seizure of property that is prohibited by subsection (c), or who knowingly attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(Oct. 17, 1940, ch. 888, title III, § 303, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2847; amended Pub. L. 110–289, div. B, title II, § 2203(a), July 30, 2008, 122 Stat. 2849; Pub. L. 111–275, title III, § 303(b)(4), Oct. 13, 2010, 124 Stat. 2878; Pub. L. 112–154, title VII, § 710(a), (b), (d)(3), Aug. 6, 2012, 126 Stat. 1208; Pub. L. 115–174, title III, § 313, May 24, 2018, 132 Stat. 1356.)

Editorial Notes
Codification
Section was formerly classified to section 533 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 303 of act Oct. 17, 1940, ch. 888, art. III, as added Oct. 6, 1942, ch. 581, § 12, 56 Stat. 772, related to settlement of cases involving stayed proceedings to foreclose mortgage on, resume possession of, or terminate contract for purchase of, personal property, prior to the general amendment of this Act by Pub. L. 108–189. See section 3954 of this title.
Another prior section 303 of act Oct. 17, 1940, ch. 888, art. III, 54 Stat. 1183, related to stay of action to resume possession of motor vehicle, tractor, or their accessories, encumbered by purchase money mortgage, conditional sales contract, etc., prior to repeal by act Oct. 6, 1942, ch. 581, § 11, 56 Stat. 772.

Amendments2018—Subsecs. (b), (c). Pub. L. 115–174 repealed Pub. L. 112–154, § 710(d)(1), (3). See 2012 Amendment notes below.
2012—Subsecs. (b), (c). Pub. L. 112–154, § 710(d)(3), as amended, which would have revived the provisions of subsecs. (b) and (c) as in effect on July 29, 2008, was repealed by Pub. L. 115–174, § 313.
Pub. L. 112–154, § 710(a), (b), substituted “within one year” for “within 9 months” in introductory provisions.
2010—Subsec. (d). Pub. L. 111–275 amended subsec. (d) generally. Prior to amendment, subsec. (d) related to penalties.
2008—Subsecs. (b), (c). Pub. L. 110–289 substituted “9 months” for “90 days” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective and Termination Dates of 2012 Amendment; RevivalPub. L. 112–154, title VII, § 710(c), Aug. 6, 2012, 126 Stat. 1208, provided that: “The amendments made by subsections (a) and (b) [amending this section] shall take effect on the date that is 180 days after the date of the enactment of this Act [Aug. 6, 2012].”

Pub. L. 112–154, title VII, § 710(d)(1), Aug. 6, 2012, 126 Stat. 1208, as amended by Pub. L. 113–286, § 2(1), Dec. 18, 2014, 128 Stat. 3093; Pub. L. 114–142, § 2(1), Mar. 31, 2016, 130 Stat. 326; Pub. L. 115–91, div. A, title V, § 557(1), Dec. 12, 2017, 131 Stat. 1405, which provided that the amendments made by subsecs. (a) and (b) of section 710 of Pub. L. 112–154 (amending this section) would expire on Dec. 31, 2019, was repealed by Pub. L. 115–174, title III, § 313, May 24, 2018, 132 Stat. 1356.
Pub. L. 112–154, title VII, § 710(d)(3), Aug. 6, 2012, 126 Stat. 1208, as amended by Pub. L. 113–286, § 2(2), Dec. 18, 2014, 128 Stat. 3093; Pub. L. 114–142, § 2(2), Mar. 31, 2016, 130 Stat. 326; Pub. L. 115–91, div. A, title V, § 557(2), Dec. 12, 2017, 131 Stat. 1405, which provided that, effective Jan. 1, 2020, the provisions of subsecs. (b) and (c) of this section, as in effect on July 29, 2008, would be revived, was repealed by Pub. L. 115–174, title III, § 313, May 24, 2018, 132 Stat. 1356.

Effective Date of 2008 AmendmentPub. L. 110–289, div. B, title II, § 2203(c), July 30, 2008, 122 Stat. 2850, as amended by Pub. L. 111–346, § 2, Dec. 29, 2010, 124 Stat. 3622; Pub. L. 112–154, title VII, § 710(d)(2), Aug. 6, 2012, 126 Stat. 1208, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on the date of the enactment of this Act [July 30, 2008].”


Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3954. Settlement of stayed cases relating to personal property(a) Appraisal of propertyWhen a stay is granted pursuant to this chapter in a proceeding to foreclose a mortgage on or to repossess personal property, or to rescind or terminate a contract for the purchase of personal property, the court may appoint three disinterested parties to appraise the property.


(b) Equity paymentBased on the appraisal, and if undue hardship to the servicemember’s dependents will not result, the court may order that the amount of the servicemember’s equity in the property be paid to the servicemember, or the servicemember’s dependents, as a condition of foreclosing the mortgage, repossessing the property, or rescinding or terminating the contract.


(Oct. 17, 1940, ch. 888, title III, § 304, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2848.)

Editorial Notes
Codification
Section was formerly classified to section 534 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 304 of act Oct. 17, 1940, ch. 888, art. III, as added Oct. 6, 1942, ch. 581, § 12, 56 Stat. 772; amended Pub. L. 102–12, § 9(9), Mar. 18, 1991, 105 Stat. 40, related to termination of leases by lessees, prior to the general amendment of this Act by Pub. L. 108–189. See section 3955 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3955. Termination of residential or motor vehicle leases(a) Termination(1) Termination by lesseeThe lessee on a lease described in subsection (b) may, at the lessee’s option, terminate the lease at any time after—(A) the lessee’s entry into military service;

(B) the date of the lessee’s military orders described in paragraph (1)(B) or (2)(B) of subsection (b), as the case may be; or

(C) the date of the lessee’s stop movement order described in paragraph (1)(C) or (2)(C) of subsection (b), as the case may be.


(2) Joint leasesA lessee’s termination of a lease pursuant to this subsection shall terminate any obligation a dependent of the lessee may have under the lease.


(3) Death of lesseeThe spouse or dependent of the lessee on a lease described in subsection (b) may terminate the lease during the one-year period beginning on the date of the death of the lessee, if the lessee dies while in military service or while performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10).


(4) Catastrophic injury or illness of lessee(A) TerminationIf the lessee on a lease described in subsection (b) incurs a catastrophic injury or illness during a period of military service or while performing covered service, during the one-year period beginning on the date on which the lessee incurs such injury or illness—(i) the lessee may terminate the lease; or

(ii) in the case of a lessee who lacks the mental capacity to contract or to manage his or her own affairs (including disbursement of funds without limitation) due to such injury or illness, the spouse or dependent of the lessee may terminate the lease.


(B) DefinitionsIn this paragraph:(i) The term “catastrophic injury or illness” has the meaning given that term in section 439(g) of title 37.

(ii) The term “covered service” means full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10.




(b) Covered leasesThis section applies to the following leases:(1) Leases of premisesA lease of premises occupied, or intended to be occupied, by a servicemember or a servicemember’s dependents for a residential, professional, business, agricultural, or similar purpose if—(A) the lease is executed by or on behalf of a person who thereafter and during the term of the lease enters military service;

(B) the servicemember, while in military service, executes the lease and thereafter receives military orders for a permanent change of station or to deploy with a military unit, or as an individual in support of a military operation, for a period of not less than 90 days; or

(C) the servicemember, while in military service—(i) executes a lease upon receipt of military orders for a permanent change of station or to deploy with a military unit, or as an individual in support of a military operation, for a period of not less than 90 days; and

(ii) thereafter receives a stop movement order issued by the Secretary concerned in response to a local, national, or global emergency, effective for an indefinite period or for a period of not less than 30 days, which prevents the servicemember or servicemember’s dependents from occupying the lease for a residential, professional, business, agricultural, or similar purpose.



(2) Leases of motor vehiclesA lease of a motor vehicle used, or intended to be used, by a servicemember or a servicemember’s dependents for personal or business transportation if—(A) the lease is executed by or on behalf of a person who thereafter and during the term of the lease enters military service under a call or order specifying a period of not less than 180 days (or who enters military service under a call or order specifying a period of 180 days or less and who, without a break in service, receives orders extending the period of military service to a period of not less than 180 days);

(B) the servicemember, while in military service, executes the lease and thereafter receives military orders—(i) for a change of permanent station—(I) from a location in the continental United States to a location outside the continental United States; or

(II) from a location in a State outside the continental United States to any location outside that State; or


(ii) to deploy with a military unit, or as an individual in support of a military operation, for a period of not less than 180 days; or


(C) the servicemember, while in military service—(i) executes a lease upon receipt of military orders described in subparagraph (B); and

(ii) thereafter receives a stop movement order issued by the Secretary concerned in response to a local, national, or global emergency, effective for an indefinite period or for a period of not less than 30 days, which prevents the servicemember, or the servicemember’s dependents, from using the vehicle for personal or business transportation.




(c) Manner of termination(1) In generalTermination of a lease under subsection (a) is made—(A) by delivery by the lessee of written notice of such termination, and a copy of the servicemember’s military orders, to the lessor (or the lessor’s grantee), or to the lessor’s agent (or the agent’s grantee); and

(B) in the case of a lease of a motor vehicle, by return of the motor vehicle by the lessee to the lessor (or the lessor’s grantee), or to the lessor’s agent (or the agent’s grantee), not later than 15 days after the date of the delivery of written notice under subparagraph (A).


(2) Delivery of noticeDelivery of notice under paragraph (1)(A) may be accomplished—(A) by hand delivery;

(B) by private business carrier;

(C) by placing the written notice in an envelope with sufficient postage and with return receipt requested, and addressed as designated by the lessor (or the lessor’s grantee) or to the lessor’s agent (or the agent’s grantee), and depositing the written notice in the United States mails; or

(D) by electronic means, including—(i) the direct delivery of material to an electronic address designated by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee);

(ii) the posting of material to a website or other internet or electronic-based information repository to which access has been granted to the lessee, the lessor (or the lessor’s grantee), or the lessor’s agent (or the agent’s grantee); and

(iii) other electronic means reasonably calculated to ensure actual receipt of the material by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee).




(d) Effective date of lease termination(1) Lease of premises(A) Entrance to military service, permanent change of station, or deploymentIn the case of a lease described in subparagraph (A) or (B) of subsection (b)(1) that provides for monthly payment of rent, termination of the lease under subsection (a) is effective 30 days after the first date on which the next rental payment is due and payable after the date on which the notice under subsection (c) is delivered. In the case of any other lease described in subparagraphs (A) and (B) of subsection (b)(1) termination of the lease under subsection (a) is effective on the last day of the month following the month in which the notice is delivered.


(B) Stop movement ordersIn the case of a lease described in subsection (b)(1)(C), termination of the lease under subsection (a) is effective on the date on which the requirements of subsection (c) are met for such termination.



(2) Lease of motor vehiclesIn the case of a lease described in subsection (b)(2), termination of the lease under subsection (a) is effective on the day on which the requirements of subsection (c) are met for such termination.



(e) Arrearages and other obligations and liabilities(1) Leases of premisesRent amounts for a lease described in subsection (b)(1) that are unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, summonses, or other obligations and liabilities of the lessee in accordance with the terms of the lease, including reasonable charges to the lessee for excess wear, that are due and unpaid at the time of termination of the lease shall be paid by the lessee.


(2) Leases of motor vehiclesLease amounts for a lease described in subsection (b)(2) that are unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, summonses, title and registration fees, or other obligations and liabilities of the lessee in accordance with the terms of the lease, including reasonable charges to the lessee for excess wear or use and mileage, that are due and unpaid at the time of termination of the lease shall be paid by the lessee.



(f) Rent paid in advanceRents or lease amounts paid in advance for a period after the effective date of the termination of the lease shall be refunded to the lessee by the lessor (or the lessor’s assignee or the assignee’s agent) within 30 days of the effective date of the termination of the lease.


(g) Relief to lessorUpon application by the lessor to a court before the termination date provided in the written notice, relief granted by this section to a servicemember may be modified as justice and equity require.


(h) MisdemeanorAny person who knowingly seizes, holds, or detains the personal effects, security deposit, or other property of a servicemember or a servicemember’s dependent who lawfully terminates a lease covered by this section, or who knowingly interferes with the removal of such property from premises covered by such lease, for the purpose of subjecting or attempting to subject any of such property to a claim for rent accruing subsequent to the date of termination of such lease, or attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(i) DefinitionsIn this section:(1) Military ordersThe term “military orders”, with respect to a servicemember, means official military orders (including orders for separation or retirement), or any notification, certification, or verification from the servicemember’s commanding officer, with respect to the servicemember’s current or future military duty status.


(2) ConUSThe term “continental United States” means the 48 contiguous States and the District of Columbia.


(3) Permanent change of stationThe term “permanent change of station” includes separation or retirement from military service.



(Oct. 17, 1940, ch. 888, title III, § 305, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2848; amended Pub. L. 108–454, title VII, § 704, Dec. 10, 2004, 118 Stat. 3624; Pub. L. 111–275, title III, §§ 301, 303(b)(5), Oct. 13, 2010, 124 Stat. 2875, 2878; Pub. L. 115–407, title III, § 301, Dec. 31, 2018, 132 Stat. 5373; Pub. L. 116–92, div. A, title V, §§ 545, 546, Dec. 20, 2019, 133 Stat. 1377; Pub. L. 116–158, § 1(a)–(d), Aug. 14, 2020, 134 Stat. 706, 707; Pub. L. 116–283, div. A, title V, § 549, Jan. 1, 2021, 134 Stat. 3620; Pub. L. 116–315, title VII, §§ 7201(a), 7202(a), Jan. 5, 2021, 134 Stat. 5063.)

Editorial Notes
Codification
Section was formerly classified to section 535 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 305 of act Oct. 17, 1940, ch. 888, art. III, as added Oct. 6, 1942, ch. 581, § 12, 56 Stat. 773; amended Pub. L. 102–12, § 9(9), Mar. 18, 1991, 105 Stat. 40, related to protection of assignor of life insurance policy, enforcement of storage liens, and penalties, prior to the general amendment of this Act by Pub. L. 108–189. See sections 3957 and 3958 of this title.

Amendments2021—Subsec. (a)(3). Pub. L. 116–283, § 549(b), substituted “The spouse or dependent of the lessee” for “The spouse of the lessee”.
Subsec. (a)(4). Pub. L. 116–283, § 549(a), amended par. (4) generally. Prior to amendment, text read as follows: “The spouse of the lessee on a lease described in subsection (b) may terminate the lease during the one-year period beginning on the date on which the lessee incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37, if the lessee incurs the catastrophic injury or illness during a period of military service or while performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10).”
Subsec. (b)(1)(C)(ii), (2)(C)(ii). Pub. L. 116–315, § 7202(a), substituted “Secretary concerned” for “Secretary of Defense”.
Subsec. (c)(2)(D). Pub. L. 116–315, § 7201(a), added subpar. (D).
2020—Subsec. (a)(1)(C). Pub. L. 116–158, § 1(a), added subpar. (C).
Subsec. (b)(1)(C). Pub. L. 116–158, § 1(b)(1), added subpar. (C).
Subsec. (b)(2)(C). Pub. L. 116–158, § 1(b)(2), added subpar. (C).
Subsec. (d)(1). Pub. L. 116–158, § 1(c), amended par. (1) generally. Prior to amendment, text read as follows: “In the case of a lease described in subsection (b)(1) that provides for monthly payment of rent, termination of the lease under subsection (a) is effective 30 days after the first date on which the next rental payment is due and payable after the date on which the notice under subsection (c) is delivered. In the case of any other lease described in subsection (b)(1), termination of the lease under subsection (a) is effective on the last day of the month following the month in which the notice is delivered.”
Subsec. (i). Pub. L. 116–158, § 1(d), which directed amendment of subsec. (i) by inserting “In this section:” before par. (1) without specifying the section being amended, was executed to subsec. (i) of this section, to reflect the probable intent of Congress.
2019—Subsec. (a)(3). Pub. L. 116–92, § 545(b), substituted “in subsection (b)” for “in subsection (b)(1)”.
Subsec. (a)(4). Pub. L. 116–92, § 545(a), added par. (4).
Subsec. (i)(1). Pub. L. 116–92, § 546(1), inserted “(including orders for separation or retirement)” after “official military orders”.
Subsec. (i)(3). Pub. L. 116–92, § 546(2), added par. (3).
2018—Subsec. (a). Pub. L. 115–407, § 301(1), struck out “by lessee” after “Termination” in heading.
Subsec. (a)(1). Pub. L. 115–407, § 301(2), substituted “Termination by lessee” for “In general” in heading.
Subsec. (a)(3). Pub. L. 115–407, § 301(3), added par. (3).
2010—Subsec. (e). Pub. L. 111–275, § 301, amended subsec. (e) generally. Prior to amendment, text read as follows: “Rents or lease amounts unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis. In the case of the lease of a motor vehicle, the lessor may not impose an early termination charge, but any taxes, summonses, and title and registration fees and any other obligation and liability of the lessee in accordance with the terms of the lease, including reasonable charges to the lessee for excess wear, use and mileage, that are due and unpaid at the time of termination of the lease shall be paid by the lessee.”
Subsec. (h). Pub. L. 111–275, § 303(b)(5), amended subsec. (h) generally. Prior to amendment, subsec. (h) related to penalties.
2004—Subsec. (a). Pub. L. 108–454, § 704(a), amended subsec. (a) generally, designating existing provisions as par. (1), inserting par. heading, and adding par. (2).
Subsec. (b)(1)(B). Pub. L. 108–454, § 704(c), inserted “, or as an individual in support of a military operation,” after “deploy with a military unit”.
Subsec. (b)(2)(B). Pub. L. 108–454, § 704(b)(1), substituted “military orders—” for “military orders for a permanent change of station outside of the continental United States or to deploy”, added cl. (i), and inserted “(ii) to deploy” before “with a military unit”.
Subsec. (b)(2)(B)(ii). Pub. L. 108–454, § 704(c), inserted “, or as an individual in support of a military operation,” after “deploy with a military unit”.
Subsec. (i). Pub. L. 108–454, § 704(b)(2), added subsec. (i).

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentPub. L. 116–315, title VII, § 7201(b), Jan. 5, 2021, 134 Stat. 5063, provided that: “The amendments made by subsection (a) [amending this section] shall apply to delivery of notice of lease terminations on or after the date the enactment of this Act [Jan. 5, 2021].”

Pub. L. 116–315, title VII, § 7202(b), Jan. 5, 2021, 134 Stat. 5064, provided that: “The amendments made by this section [amending this section] shall apply to stop movement orders issued on or after March 1, 2020.”


Effective Date of 2020 AmendmentPub. L. 116–158, § 1(e), Aug. 14, 2020, 134 Stat. 708, provided that: “The amendments made by this section [amending this section] shall apply to stop movement orders issued on or after March 1, 2020.”


Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3956. Termination of telephone, multichannel video programming, and internet access service contracts(a) Termination by servicemember(1) TerminationA servicemember may terminate a contract described in subsection (b) at any time after the date the servicemember receives military orders to relocate for a period of not less than 90 days to a location that does not support the contract.


(2) NoticeIn the case that a servicemember terminates a contract as described in paragraph (1), the service provider under the contract shall provide such servicemember with written or electronic notice of the servicemember’s rights under such paragraph.


(3) Manner of terminationTermination of a contract under paragraph (1) shall be made by delivery of a written or electronic notice of such termination and a copy of the servicemember’s military orders to the service provider, delivered in accordance with industry standards for notification of terminations, together with the date on which the service is to be terminated.


(4) Additional individuals coveredFor purposes of this section, the following individuals shall be treated as a servicemember covered by paragraph (1):(A) A spouse or dependent of a servicemember who dies while in military service or a spouse or dependent of a member of the reserve components who dies while performing duty described in subparagraph (C).

(B) A spouse or dependent of a servicemember who incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37), if the servicemember incurs the catastrophic injury or illness while in military service or performing duty described in subparagraph (C).

(C) A member of the reserve components performing military service or performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10).



(b) Covered contractsA contract described in this subsection is a contract for commercial mobile service, telephone exchange service, internet access service, or multichannel video programming service entered into by the servicemember before receiving the military orders referred to in subsection (a)(1).


(c) Retention of telephone numberIn the case of a contract for commercial mobile service or telephone exchange service terminated under subsection (a) by a servicemember whose period of relocation is for a period of three years or less, the service provider under the contract shall, notwithstanding any other provision of law, allow the servicemember to keep the telephone number the servicemember has under the contract if the servicemember re-subscribes to the service during the 90-day period beginning on the last day of such period of relocation.


(d) Family plansIn the case of a contract for commercial mobile service entered into by any individual in which a servicemember is a designated beneficiary of the contract, the individual who entered into the contract may terminate the contract—(1) with respect to the servicemember if the servicemember is eligible to terminate contracts pursuant to subsection (a); and

(2) with respect to all of the designated beneficiaries of such contract if all such beneficiaries accompany the servicemember during the servicemember’s period of relocation.


(e) Other obligations and liabilities(1) In generalFor any contract terminated under this section, the service provider under the contract may not impose an early termination charge, but any tax or any other obligation or liability of the servicemember that, in accordance with the terms of the contract, is due and unpaid or unperformed at the time of termination of the contract shall be paid or performed by the servicemember.


(2) Reinstatement of serviceIf the servicemember re-subscribes to the service provided under a covered contract during the 90-day period beginning on the last day of the servicemember’s period of relocation, the service provider may not impose a charge for reinstating service, other than the usual and customary charges for the installation or acquisition of customer equipment imposed on any other subscriber.


(3) Return of provider-owned equipmentIf a servicemember terminates a contract under subsection (a), the servicemember shall return any provider-owned consumer premises equipment to the service provider not later than 10 days after the date on which service is disconnected.



(f) Return of advance paymentsNot later than 60 days after the effective date of the termination of a contract under this section, the service provider under the contract shall refund to the servicemember any fee or other amount to the extent paid for a period extending until after such date, except for the remainder of the monthly or similar billing period in which the termination occurs.


(g) DefinitionsFor purposes of this section:(1) The term “commercial mobile service” has the meaning given that term in section 332(d) of title 47.

(2) The term “multichannel video programming service” means a subscription video service offered by a multichannel video programming distributor, as that term is defined in section 522 of title 47, over a system the distributor owns or controls.

(3) The term “provider-owned consumer premises equipment” means any equipment that a provider of internet access service or multichannel video programming service rents or loans to a customer during the provision of that service, including gateways, routers, cable modems, voice-capable modems, CableCARDs, converters, digital adapters, remote controls, and any other equipment provided.

(4) The term “telephone exchange service” has the meaning given that term under section 153 of title 47.


(Oct. 17, 1940, ch. 888, title III, § 305A, as added Pub. L. 110–389, title VIII, § 805(a), Oct. 10, 2008, 122 Stat. 4188; amended Pub. L. 111–275, title III, § 302(a), Oct. 13, 2010, 124 Stat. 2875; Pub. L. 115–407, title III, § 304(a), Dec. 31, 2018, 132 Stat. 5374; Pub. L. 116–285, § 2, Jan. 5, 2021, 134 Stat. 4878.)

Editorial Notes
Codification
Section was formerly classified to section 535a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (a)(4). Pub. L. 116–285 added par. (4).
2018—Pub. L. 115–407, § 304(a)(1), inserted “, multichannel video programming, and internet access” after “telephone” in section catchline.
Subsec. (b). Pub. L. 115–407, § 304(a)(2), substituted “commercial mobile service, telephone exchange service, internet access service, or multichannel video programming service” for “cellular telephone service or telephone exchange service”.
Subsec. (c). Pub. L. 115–407, § 304(a)(3), inserted “for commercial mobile service or telephone exchange service” before “terminated”.
Subsec. (d). Pub. L. 115–407, § 304(a)(4), substituted “commercial mobile service” for “cellular telephone service” in introductory provisions.
Subsec. (e). Pub. L. 115–407, § 304(a)(5), designated first sentence of existing provisions as par. (1) and second sentence of existing provisions as par. (2), inserted headings, and added par. (3).
Subsec. (g). Pub. L. 115–407, § 304(a)(6), added pars. (1) to (3), redesignated former par. (2) as (4), and struck out former par. (1) which read as follows: “The term ‘cellular telephone service’ means commercial mobile service, as that term is defined in section 332(d) of title 47.”
2010—Pub. L. 111–275 amended section generally, substituting provisions relating to termination of telephone service contracts for provisions relating to termination or suspension of contracts for cellular telephone service.



§ 3957. Protection of life insurance policy(a) Assignment of policy protectedIf a life insurance policy on the life of a servicemember is assigned before military service to secure the payment of an obligation, the assignee of the policy (except the insurer in connection with a policy loan) may not exercise, during a period of military service of the servicemember or within one year thereafter, any right or option obtained under the assignment without a court order.


(b) ExceptionThe prohibition in subsection (a) shall not apply—(1) if the assignee has the written consent of the insured made during the period described in subsection (a);

(2) when the premiums on the policy are due and unpaid; or

(3) upon the death of the insured.


(c) Order refused because of material affectA court which receives an application for an order required under subsection (a) may refuse to grant such order if the court determines the ability of the servicemember to comply with the terms of the obligation is materially affected by military service.


(d) Treatment of guaranteed premiumsFor purposes of this subsection, premiums guaranteed under the provisions of subchapter IV of this chapter shall not be considered due and unpaid.


(e) MisdemeanorA person who knowingly takes an action contrary to this section, or attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(Oct. 17, 1940, ch. 888, title III, § 306, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2850; amended Pub. L. 111–275, title III, § 303(b)(6), Oct. 13, 2010, 124 Stat. 2878.)

Editorial Notes
Codification
Section was formerly classified to section 536 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 306 of act Oct. 17, 1940, ch. 888, art. III, as added Oct. 6, 1942, ch. 581, § 12, 56 Stat. 773, related to extension of benefits to dependents, prior to the general amendment of this Act by Pub. L. 108–189. See section 3959 of this title.

Amendments2010—Subsec. (e). Pub. L. 111–275 amended subsec. (e) generally. Prior to amendment, subsec. (e) related to penalties.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3958. Enforcement of storage liens(a) Liens(1) Limitation on foreclosure or enforcementA person holding a lien on the property or effects of a servicemember may not, during any period of military service of the servicemember and for 90 days thereafter, foreclose or enforce any lien on such property or effects without a court order granted before foreclosure or enforcement.


(2) Lien definedFor the purposes of paragraph (1), the term “lien” includes a lien for storage, repair, or cleaning of the property or effects of a servicemember or a lien on such property or effects for any other reason.



(b) Stay of proceedingsIn a proceeding to foreclose or enforce a lien subject to this section, the court may on its own motion, and shall if requested by a servicemember whose ability to comply with the obligation resulting in the proceeding is materially affected by military service—(1) stay the proceeding for a period of time as justice and equity require; or

(2) adjust the obligation to preserve the interests of all parties.

The provisions of this subsection do not affect the scope of section 3953 of this title.

(c) MisdemeanorA person who knowingly takes an action contrary to this section, or attempts to do so, shall be fined as provided in title 18, or imprisoned for not more than one year, or both.


(Oct. 17, 1940, ch. 888, title III, § 307, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2851; amended Pub. L. 111–275, title III, § 303(b)(7), Oct. 13, 2010, 124 Stat. 2878.)

Editorial Notes
Codification
Section was formerly classified to section 537 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (c). Pub. L. 111–275 amended subsec. (c) generally. Prior to amendment, subsec. (c) related to penalties.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3959. Extension of protections to dependents
Upon application to a court, a dependent of a servicemember is entitled to the protections of this subchapter if the dependent’s ability to comply with a lease, contract, bailment, or other obligation is materially affected by reason of the servicemember’s military service.
(Oct. 17, 1940, ch. 888, title III, § 308, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2851.)

Editorial Notes
Codification
Section was formerly classified to section 538 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.




SUBCHAPTER IV—LIFE INSURANCE
§ 3971. Definitions
For the purposes of this subchapter:(1) PolicyThe term “policy” means any individual contract for whole, endowment, universal, or term life insurance (other than group term life insurance coverage), including any benefit in the nature of such insurance arising out of membership in any fraternal or beneficial association which—(A) provides that the insurer may not—(i) decrease the amount of coverage or require the payment of an additional amount as premiums if the insured engages in military service (except increases in premiums in individual term insurance based upon age); or

(ii) limit or restrict coverage for any activity required by military service; and


(B) is in force not less than 180 days before the date of the insured’s entry into military service and at the time of application under this subchapter.


(2) PremiumThe term “premium” means the amount specified in an insurance policy to be paid to keep the policy in force.


(3) InsuredThe term “insured” means a servicemember whose life is insured under a policy.


(4) InsurerThe term “insurer” includes any firm, corporation, partnership, association, or business that is chartered or authorized to provide insurance and issue contracts or policies by the laws of a State or the United States.


(Oct. 17, 1940, ch. 888, title IV, § 401, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2851.)

Editorial Notes
Codification
Section was formerly classified to section 541 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 401 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1183; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 774; Pub. L. 102–12, § 9(12), Mar. 18, 1991, 105 Stat. 40, related to persons entitled to benefits, applications, and amount of insurance protected, prior to the general amendment of this Act by Pub. L. 108–189. See section 3972 of this title.
Provisions similar to this section were contained in section 400 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1183; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 773; July 11, 1956, ch. 570, § 1, 70 Stat. 528; Pub. L. 102–12, § 9(11), Mar. 18, 1991, 105 Stat. 40, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3972. Insurance rights and protections(a) Rights and protectionsThe rights and protections under this subchapter apply to the insured when—(1) the insured,

(2) the insured’s legal representative, or

(3) the insured’s beneficiary in the case of an insured who is outside a State,

applies in writing for protection under this subchapter, unless the Secretary of Veterans Affairs determines that the insured’s policy is not entitled to protection under this subchapter.

(b) Notification and applicationThe Secretary of Veterans Affairs shall notify the Secretary concerned of the procedures to be used to apply for the protections provided under this subchapter. The applicant shall send the original application to the insurer and a copy to the Secretary of Veterans Affairs.


(c) Limitation on amountThe total amount of life insurance coverage protection provided by this subchapter for a servicemember may not exceed $250,000, or an amount equal to the Servicemember’s Group Life Insurance maximum limit, whichever is greater, regardless of the number of policies submitted.


(Oct. 17, 1940, ch. 888, title IV, § 402, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2852.)

Editorial Notes
Codification
Section was formerly classified to section 542 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 402 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1183; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 774; Pub. L. 102–12, § 9(13), Mar. 18, 1991, 105 Stat. 40, related to form of application, reports to Secretary of Veterans Affairs by insurer, and deeming of policy modified upon application for protection, prior to the general amendment of this Act by Pub. L. 108–189. See section 3973 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3973. Application for insurance protection(a) Application procedureAn application for protection under this subchapter shall—(1) be in writing and signed by the insured, the insured’s legal representative, or the insured’s beneficiary, as the case may be;

(2) identify the policy and the insurer; and

(3) include an acknowledgement that the insured’s rights under the policy are subject to and modified by the provisions of this subchapter.


(b) Additional requirementsThe Secretary of Veterans Affairs may require additional information from the applicant, the insured and the insurer to determine if the policy is entitled to protection under this subchapter.


(c) Notice to the Secretary by the insurerUpon receipt of the application of the insured, the insurer shall furnish a report concerning the policy to the Secretary of Veterans Affairs as required by regulations prescribed by the Secretary.


(d) Policy modificationUpon application for protection under this subchapter, the insured and the insurer shall have constructively agreed to any policy modification necessary to give this title full force and effect.


(Oct. 17, 1940, ch. 888, title IV, § 403, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2852.)

Editorial Notes
Codification
Section was formerly classified to section 543 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 403 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1184; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 775; Pub. L. 102–12, § 9(14), Mar. 18, 1991, 105 Stat. 40, related to determination of policies entitled to protection, notice to parties, and lapse of policies for nonpayment of premiums, prior to the general amendment of this Act by Pub. L. 108–189. See section 3974 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3974. Policies entitled to protection and lapse of policies(a) DeterminationThe Secretary of Veterans Affairs shall determine whether a policy is entitled to protection under this subchapter and shall notify the insured and the insurer of that determination.


(b) Lapse protectionA policy that the Secretary determines is entitled to protection under this subchapter shall not lapse or otherwise terminate or be forfeited for the nonpayment of a premium, or interest or indebtedness on a premium, after the date on which the application for protection is received by the Secretary.


(c) Time applicationThe protection provided by this subchapter applies during the insured’s period of military service and for a period of two years thereafter.


(Oct. 17, 1940, ch. 888, title IV, § 404, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2853.)

Editorial Notes
Codification
Section was formerly classified to section 544 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 404 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1184; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 775; Pub. L. 102–12, § 9(15), Mar. 18, 1991, 105 Stat. 40, related to restrictions on payment of dividends and insured’s right to change beneficiary, prior to the general amendment of this Act by Pub. L. 108–189. See section 3975 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3975. Policy restrictions(a) DividendsWhile a policy is protected under this subchapter, a dividend or other monetary benefit under a policy may not be paid to an insured or used to purchase dividend additions without the approval of the Secretary of Veterans Affairs. If such approval is not obtained, the dividends or benefits shall be added to the value of the policy to be used as a credit when final settlement is made with the insurer.


(b) Specific restrictionsWhile a policy is protected under this subchapter, cash value, loan value, withdrawal of dividend accumulation, unearned premiums, or other value of similar character may not be available to the insured without the approval of the Secretary. The right of the insured to change a beneficiary designation or select an optional settlement for a beneficiary shall not be affected by the provisions of this subchapter.


(Oct. 17, 1940, ch. 888, title IV, § 405, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2853.)

Editorial Notes
Codification
Section was formerly classified to section 545 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 405 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1184; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 775; Pub. L. 102–12, § 9(16), Mar. 18, 1991, 105 Stat. 40, related to deduction of unpaid premiums upon settlement of policies maturing during protection, prior to the general amendment of this Act by Pub. L. 108–189. See section 3976 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3976. Deduction of unpaid premiums(a) Settlement of proceedsIf a policy matures as a result of a servicemember’s death or otherwise during the period of protection of the policy under this subchapter, the insurer in making settlement shall deduct from the insurance proceeds the amount of the unpaid premiums guaranteed under this subchapter, together with interest due at the rate fixed in the policy for policy loans.


(b) Interest rateIf the interest rate is not specifically fixed in the policy, the rate shall be the same as for policy loans in other policies issued by the insurer at the time the insured’s policy was issued.


(c) Reporting requirementThe amount deducted under this section, if any, shall be reported by the insurer to the Secretary of Veterans Affairs.


(Oct. 17, 1940, ch. 888, title IV, § 406, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2853.)

Editorial Notes
Codification
Section was formerly classified to section 546 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 406 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1184; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 775; Apr. 3, 1948, ch. 170, § 6, 62 Stat. 160, related to guaranty of premiums and interest by United States, settlement of amounts due upon expiration of protection, subrogation of United States, and crediting debt repayments, prior to the general amendment of this Act by Pub. L. 108–189. See section 3977 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3977. Premiums and interest guaranteed by United States(a) Guarantee of premiums and interest by the United States(1) GuaranteePayment of premiums, and interest on premiums at the rate specified in section 3976 of this title, which become due on a policy under the protection of this subchapter is guaranteed by the United States. If the amount guaranteed is not paid to the insurer before the period of insurance protection under this subchapter expires, the amount due shall be treated by the insurer as a policy loan on the policy.


(2) Policy terminationIf, at the expiration of insurance protection under this subchapter, the cash surrender value of a policy is less than the amount due to pay premiums and interest on premiums on the policy, the policy shall terminate. Upon such termination, the United States shall pay the insurer the difference between the amount due and the cash surrender value.



(b) Recovery from insured of amounts paid by the United States(1) Debt payable to the United StatesThe amount paid by the United States to an insurer under this subchapter shall be a debt payable to the United States by the insured on whose policy payment was made.


(2) CollectionSuch amount may be collected by the United States, either as an offset from any amount due the insured by the United States or as otherwise authorized by law.


(3) Debt not dischargeable in bankruptcySuch debt payable to the United States is not dischargeable in bankruptcy proceedings.



(c) Crediting of amounts recoveredAny amounts received by the United States as repayment of debts incurred by an insured under this subchapter shall be credited to the appropriation for the payment of claims under this subchapter.


(Oct. 17, 1940, ch. 888, title IV, § 407, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2853.)

Statutory Notes and Related Subsidiaries
Codification
Section was formerly classified to section 547 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 407 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1185; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 775; Pub. L. 85–857, § 14(76), Sept. 2, 1958, 72 Stat. 1272; Pub. L. 102–12, § 9(17), Mar. 18, 1991, 105 Stat. 40, related to regulations and finality of determinations, prior to the general amendment of this Act by Pub. L. 108–189. See sections 3978 and 3979 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3978. Regulations
The Secretary of Veterans Affairs shall prescribe regulations for the implementation of this subchapter.
(Oct. 17, 1940, ch. 888, title IV, § 408, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2854.)

Statutory Notes and Related Subsidiaries
Codification
Section was formerly classified to section 548 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 408 of act Oct. 17, 1940, ch. 888, art. IV, 54 Stat. 1185; Oct. 6, 1942, ch. 581, § 13, 56 Stat. 776, related to law governing applications for protection prior to Oct. 6, 1942, prior to repeal by Pub. L. 102–12, § 9(18), Mar. 18, 1991, 105 Stat. 40.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3979. Review of findings of fact and conclusions of law
The findings of fact and conclusions of law made by the Secretary of Veterans Affairs in administering this subchapter are subject to review on appeal to the Board of Veterans’ Appeals pursuant to chapter 71 of title 38 and to judicial review only as provided in chapter 72 of such title.
(Oct. 17, 1940, ch. 888, title IV, § 409, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2854.)

Editorial Notes
Codification
Section was formerly classified to section 549 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsPrior sections 409 to 414 of article IV of act Oct. 17, 1940, ch. 888, 54 Stat. 1185, 1186, were omitted in the general amendment of article IV by act Oct. 6, 1942, ch. 581, § 13, 56 Stat. 773.
Section 409 related to deduction of unpaid premiums from proceeds of policies.
Section 410 related to lapsing of policy for failure to pay past due premiums upon termination of service.
Section 411 related to accounts stated between insurers and United States.
Section 412 related to payment of balances due insurers by Secretary of the Treasury.
Section 413 related to policies excepted from application of article.
Section 414 related to insurers within application of article.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.




SUBCHAPTER V—TAXES AND PUBLIC LANDS
§ 3991. Taxes respecting personal property, money, credits, and real property(a) ApplicationThis section applies in any case in which a tax or assessment, whether general or special (other than a tax on personal income), falls due and remains unpaid before or during a period of military service with respect to a servicemember’s—(1) personal property (including motor vehicles); or

(2) real property occupied for dwelling, professional, business, or agricultural purposes by a servicemember or the servicemember’s dependents or employees—(A) before the servicemember’s entry into military service; and

(B) during the time the tax or assessment remains unpaid.



(b) Sale of property(1) Limitation on sale of property to enforce tax assessmentProperty described in subsection (a) may not be sold to enforce the collection of such tax or assessment except by court order and upon the determination by the court that military service does not materially affect the servicemember’s ability to pay the unpaid tax or assessment.


(2) Stay of court proceedingsA court may stay a proceeding to enforce the collection of such tax or assessment, or sale of such property, during a period of military service of the servicemember and for a period not more than 180 days after the termination of, or release of the servicemember from, military service.



(c) RedemptionWhen property described in subsection (a) is sold or forfeited to enforce the collection of a tax or assessment, a servicemember shall have the right to redeem or commence an action to redeem the servicemember’s property during the period of military service or within 180 days after termination of or release from military service. This subsection may not be construed to shorten any period provided by the law of a State (including any political subdivision of a State) for redemption.


(d) Interest on tax or assessmentWhenever a servicemember does not pay a tax or assessment on property described in subsection (a) when due, the amount of the tax or assessment due and unpaid shall bear interest until paid at the rate of 6 percent per year. An additional penalty or interest shall not be incurred by reason of nonpayment. A lien for such unpaid tax or assessment may include interest under this subsection.


(e) Joint ownership applicationThis section applies to all forms of property described in subsection (a) owned individually by a servicemember or jointly by a servicemember and a dependent or dependents.


(Oct. 17, 1940, ch. 888, title V, § 501, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2854.)

Editorial Notes
Codification
Section was formerly classified to section 561 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 501 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1187, related to rights in public lands and grazing lands, prior to the general amendment of this Act by Pub. L. 108–189. See section 3992 of this title.
Provisions similar to this section were contained in section 500 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1186; Oct. 6, 1942, ch. 581, § 14, 56 Stat. 776, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3992. Rights in public lands(a) Rights not forfeitedThe rights of a servicemember to lands owned or controlled by the United States, and initiated or acquired by the servicemember under the laws of the United States (including the mining and mineral leasing laws) before military service, shall not be forfeited or prejudiced as a result of being absent from the land, or by failing to begin or complete any work or improvements to the land, during the period of military service.


(b) Temporary suspension of permits or licensesIf a permittee or licensee under the Act of June 28, 1934 (43 U.S.C. 315 et seq.), enters military service, the permittee or licensee may suspend the permit or license for the period of military service and for 180 days after termination of or release from military service.


(c) RegulationsRegulations prescribed by the Secretary of the Interior shall provide for such suspension of permits and licenses and for the remission, reduction, or refund of grazing fees during the period of such suspension.


(Oct. 17, 1940, ch. 888, title V, § 502, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2855.)

Editorial Notes

References in TextAct of June 28, 1934, referred to in subsec. (b), is act June 28, 1934, ch. 865, 48 Stat. 1269, popularly known as the Taylor Grazing Act, which is classified principally to subchapter I (§ 315 et seq.) of chapter 8A of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 315 of Title 43 and Tables.

Codification
Section was formerly classified to section 562 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 502 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1187, related to homestead entries and settlement claims, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3993. Desert-land entries(a) Desert-land rights not forfeitedA desert-land entry made or held under the desert-land laws before the entrance of the entryman or the entryman’s successor in interest into military service shall not be subject to contest or cancellation—(1) for failure to expend any required amount per acre per year in improvements upon the claim;

(2) for failure to effect the reclamation of the claim during the period the entryman or the entryman’s successor in interest is in the military service, or for 180 days after termination of or release from military service; or

(3) during any period of hospitalization or rehabilitation due to an injury or disability incurred in the line of duty.

The time within which the entryman or claimant is required to make such expenditures and effect reclamation of the land shall be exclusive of the time periods described in paragraphs (2) and (3).

(b) Service-related disabilityIf an entryman or claimant is honorably discharged and is unable to accomplish reclamation of, and payment for, desert land due to a disability incurred in the line of duty, the entryman or claimant may make proof without further reclamation or payments, under regulations prescribed by the Secretary of the Interior, and receive a patent for the land entered or claimed.


(c) Filing requirementIn order to obtain the protection of this section, the entryman or claimant shall, within 180 days after entry into military service, cause to be filed in the land office of the district where the claim is situated a notice communicating the fact of military service and the desire to hold the claim under this section.


(Oct. 17, 1940, ch. 888, title V, § 503, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2856.)

Editorial Notes
Codification
Section was formerly classified to section 563 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 503 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1187, related to death or incapacity during or resulting from service as affecting rights and perfection of rights, prior to the general amendment of this Act by Pub. L. 108–189. See section 3996 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3994. Mining claims(a) Requirements suspendedThe provisions of section 28 of title 30 specified in subsection (b) shall not apply to a servicemember’s claims or interests in claims, regularly located and recorded, during a period of military service and 180 days thereafter, or during any period of hospitalization or rehabilitation due to injuries or disabilities incurred in the line of duty.


(b) RequirementsThe provisions in section 28 of title 30 that shall not apply under subsection (a) are those which require that on each mining claim located after May 10, 1872, and until a patent has been issued for such claim, not less than $100 worth of labor shall be performed or improvements made during each year.


(c) Period of protection from forfeitureA mining claim or an interest in a claim owned by a servicemember that has been regularly located and recorded shall not be subject to forfeiture for nonperformance of annual assessments during the period of military service and for 180 days thereafter, or for any period of hospitalization or rehabilitation described in subsection (a).


(d) Filing requirementIn order to obtain the protections of this section, the claimant of a mining location shall, before the end of the assessment year in which military service is begun or within 60 days after the end of such assessment year, cause to be filed in the office where the location notice or certificate is recorded a notice communicating the fact of military service and the desire to hold the mining claim under this section.


(Oct. 17, 1940, ch. 888, title V, § 504, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2856.)

Editorial Notes
Codification
Section was formerly classified to section 564 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 504 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1187; Pub. L. 102–12, § 9(19), Mar. 18, 1991, 105 Stat. 40, related to desert-land entries and the suspension of requirements, prior to the general amendment of this Act by Pub. L. 108–189. See section 3993 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3995. Mineral permits and leases(a) Suspension during military serviceA person holding a permit or lease on the public domain under the Federal mineral leasing laws who enters military service may suspend all operations under the permit or lease for the duration of military service and for 180 days thereafter. The term of the permit or lease shall not run during the period of suspension, nor shall any rental or royalties be charged against the permit or lease during the period of suspension.


(b) NotificationIn order to obtain the protection of this section, the permittee or lessee shall, within 180 days after entry into military service, notify the Secretary of the Interior by registered mail of the fact that military service has begun and of the desire to hold the claim under this section.


(c) Contract modificationThis section shall not be construed to supersede the terms of any contract for operation of a permit or lease.


(Oct. 17, 1940, ch. 888, title V, § 505, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2857.)

Editorial Notes
Codification
Section was formerly classified to section 565 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 505 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1188; Pub. L. 102–12, § 9(20), Mar. 18, 1991, 105 Stat. 41, related to mining claims and the suspension of requirements, prior to the general amendment of this Act by Pub. L. 108–189. See section 3994 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3996. Perfection or defense of rights(a) Right to take action not affectedThis subchapter shall not affect the right of a servicemember to take action during a period of military service that is authorized by law or regulations of the Department of the Interior, for the perfection, defense, or further assertion of rights initiated or acquired before entering military service.


(b) Affidavits and proofs(1) In generalA servicemember during a period of military service may make any affidavit or submit any proof required by law, practice, or regulation of the Department of the Interior in connection with the entry, perfection, defense, or further assertion of rights initiated or acquired before entering military service before an officer authorized to provide notary services under section 1044a of title 10 or any superior commissioned officer.


(2) Legal status of affidavitsSuch affidavits shall be binding in law and subject to the same penalties as prescribed by section 1001 of title 18.



(Oct. 17, 1940, ch. 888, title V, § 506, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2857.)

Editorial Notes
Codification
Section was formerly classified to section 566 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 506 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1188; Pub. L. 102–12, § 9(21), Mar. 18, 1991, 105 Stat. 41, related to mineral permits and leases and the suspension of operations and term of permits and leases, prior to the general amendment of this Act by Pub. L. 108–189. See section 3995 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3997. Distribution of information concerning benefits of subchapter(a) Distribution of information by Secretary concernedThe Secretary concerned shall issue to servicemembers information explaining the provisions of this subchapter.


(b) Application formsThe Secretary concerned shall provide application forms to servicemembers requesting relief under this subchapter.


(c) Information from Secretary of the InteriorThe Secretary of the Interior shall furnish to the Secretary concerned information explaining the provisions of this subchapter (other than sections 3991, 4000, and 4001 of this title) and related application forms.


(Oct. 17, 1940, ch. 888, title V, § 507, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2857.)

Editorial Notes
Codification
Section was formerly classified to section 567 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 507 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1188; Pub. L. 102–12, § 9(22), Mar. 18, 1991, 105 Stat. 41, related to right to take action for perfection and defense of rights as unaffected, and affidavits and proofs, prior to the general amendment of this Act by Pub. L. 108–189. See section 3996 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3998. Land rights of servicemembers(a) No age limitationsAny servicemember under the age of 21 in military service shall be entitled to the same rights under the laws relating to lands owned or controlled by the United States, including mining and mineral leasing laws, as those servicemembers who are 21 years of age.


(b) Residency requirementAny requirement related to the establishment of a residence within a limited time shall be suspended as to entry by a servicemember in military service or the spouse of such servicemember until 180 days after termination of or release from military service.


(c) Entry applicationsApplications for entry may be verified before a person authorized to administer oaths under section 1044a of title 10 or under the laws of the State where the land is situated.


(Oct. 17, 1940, ch. 888, title V, § 508, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2857; amended Pub. L. 111–97, § 4(a), Nov. 11, 2009, 123 Stat. 3008.)

Editorial Notes
Codification
Section was formerly classified to section 568 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 508 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1189, related to irrigation rights and suspension of residence requirements, prior to the general amendment of this Act by Pub. L. 108–189.

Amendments2009—Subsec. (b). Pub. L. 111–97 inserted “or the spouse of such servicemember” after “a servicemember in military service”.

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–97, § 4(b), Nov. 11, 2009, 123 Stat. 3008, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to servicemembers in military service (as defined in section 101 of such Act (50 U.S.C. App. 511) [now 50 U.S.C. 3911]) on or after the date of the enactment of this Act [Nov. 11, 2009].”


Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 3999. Regulations
The Secretary of the Interior may issue regulations necessary to carry out this subchapter (other than sections 3991, 4000, and 4001 of this title).
(Oct. 17, 1940, ch. 888, title V, § 509, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2858.)

Editorial Notes
Codification
Section was formerly classified to section 569 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 509 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1189; Oct. 6, 1942, ch. 581, § 15, 56 Stat. 776, related to distribution of information concerning benefits of tax and public lands provisions and forms, prior to the general amendment of this Act by Pub. L. 108–189. See section 3997 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4000. Income taxes(a) Deferral of taxUpon notice to the Internal Revenue Service or the tax authority of a State or a political subdivision of a State, the collection of income tax on the income of a servicemember falling due before or during military service shall be deferred for a period not more than 180 days after termination of or release from military service, if a servicemember’s ability to pay such income tax is materially affected by military service.


(b) Accrual of interest or penaltyNo interest or penalty shall accrue for the period of deferment by reason of nonpayment on any amount of tax deferred under this section.


(c) Statute of limitationsThe running of a statute of limitations against the collection of tax deferred under this section, by seizure or otherwise, shall be suspended for the period of military service of the servicemember and for an additional period of 270 days thereafter.


(d) Application limitationThis section shall not apply to the tax imposed on employees by section 3101 of title 26.


(Oct. 17, 1940, ch. 888, title V, § 510, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2858.)

Editorial Notes
Codification
Section was formerly classified to section 570 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 510 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1189; Pub. L. 102–12, § 9(23), Mar. 18, 1991, 105 Stat. 41, related to leave of absence for homestead entrymen to perform farm labor, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4001. Residence for tax purposes(a) Residence or domicile(1) In generalA servicemember shall neither lose nor acquire a residence or domicile for purposes of taxation with respect to the person, personal property, or income of the servicemember by reason of being absent or present in any tax jurisdiction of the United States solely in compliance with military orders.


(2) Spouses(A) In generalA spouse of a servicemember shall neither lose nor acquire a residence or domicile for purposes of taxation with respect to the person, personal property, or income of the spouse by reason of being absent or present in any tax jurisdiction of the United States solely to be with the servicemember in compliance with the servicemember’s military orders if the residence or domicile, as the case may be, is the same for the servicemember and the spouse.


(B) ElectionFor any taxable year of the marriage, the spouse of a servicemember may elect to use the same residence for purposes of taxation as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred.




(b) Military service compensationCompensation of a servicemember for military service shall not be deemed to be income for services performed or from sources within a tax jurisdiction of the United States if the servicemember is not a resident or domiciliary of the jurisdiction in which the servicemember is serving in compliance with military orders.


(c) Income of a military spouseIncome for services performed by the spouse of a servicemember shall not be deemed to be income for services performed or from sources within a tax jurisdiction of the United States if the spouse is not a resident or domiciliary of the jurisdiction in which the income is earned because the spouse is in the jurisdiction solely to be with the servicemember serving in compliance with military orders.


(d) Personal property(1) Relief from personal property taxesThe personal property of a servicemember or the spouse of a servicemember shall not be deemed to be located or present in, or to have a situs for taxation in, the tax jurisdiction in which the servicemember is serving in compliance with military orders.


(2) Exception for property within member’s domicile or residenceThis subsection applies to personal property or its use within any tax jurisdiction other than the servicemember’s or the spouse’s domicile or residence.


(3) Exception for property used in trade or businessThis section does not prevent taxation by a tax jurisdiction with respect to personal property used in or arising from a trade or business, if it has jurisdiction.


(4) Relationship to law of State of domicileEligibility for relief from personal property taxes under this subsection is not contingent on whether or not such taxes are paid to the State of domicile.



(e) Increase of tax liabilityA tax jurisdiction may not use the military compensation of a nonresident servicemember to increase the tax liability imposed on other income earned by the nonresident servicemember or spouse subject to tax by the jurisdiction.


(f) Federal Indian reservationsAn Indian servicemember whose legal residence or domicile is a Federal Indian reservation shall be taxed by the laws applicable to Federal Indian reservations and not the State where the reservation is located.


(g) DefinitionsFor purposes of this section:(1) Personal propertyThe term “personal property” means intangible and tangible property (including motor vehicles).


(2) TaxationThe term “taxation” includes licenses, fees, or excises imposed with respect to motor vehicles and their use, if the license, fee, or excise is paid by the servicemember in the servicemember’s State of domicile or residence.


(3) Tax jurisdictionThe term “tax jurisdiction” means a State or a political subdivision of a State.



(Oct. 17, 1940, ch. 888, title V, § 511, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2858; amended Pub. L. 111–97, § 3(a), Nov. 11, 2009, 123 Stat. 3008; Pub. L. 115–407, title III, § 302(a), Dec. 31, 2018, 132 Stat. 5373.)

Editorial Notes
Codification
Section was formerly classified to section 571 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 511 of act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1189, related to land rights of persons under 21. See section 3998 of this title.
Prior sections 512 to 514 of act Oct. 17, 1940, ch. 888, were omitted in the general amendment of this Act by Pub. L. 108–189.
Section 512, act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1190; Oct. 6, 1942, ch. 581, § 16, 56 Stat. 776, related to extension of benefits to persons serving with war allies of the United States. See section 3914 of this title.
Section 513, act Oct. 17, 1940, ch. 888, art. V, 54 Stat. 1190, related to deferral of income tax collection and the statute of limitations. See section 4000 of this title.
Section 514, act Oct. 17, 1940, ch. 888, art. V, as added Oct. 6, 1942, ch. 581, § 17, 56 Stat. 777; amended July 3, 1944, ch. 397, § 1, 58 Stat. 722; Pub. L. 87–771, Oct. 9, 1962, 76 Stat. 768; Pub. L. 102–12, § 9(24), Mar. 18, 1991, 105 Stat. 41, related to residence for tax purposes. See section 4001 of this title.

Amendments2018—Subsec. (a)(2). Pub. L. 115–407 designated existing provisions as subpar. (A), inserted heading, and added subpar. (B).
2009—Subsec. (a). Pub. L. 111–97, § 3(a)(1), designated existing provisions as par. (1), inserted heading, and added par. (2).
Subsec. (c). Pub. L. 111–97, § 3(a)(3), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 111–97, § 3(a)(2), redesignated subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (d)(1). Pub. L. 111–97, § 3(a)(4)(A), inserted “or the spouse of a servicemember” after “The personal property of a servicemember”.
Subsec. (d)(2). Pub. L. 111–97, § 3(a)(4)(B), inserted “or the spouse’s” after “servicemember’s”.
Subsecs. (e) to (g). Pub. L. 111–97, § 3(a)(2), redesignated subsecs. (d) to (f) as (e) to (g), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–407, title III, § 302(b), Dec. 31, 2018, 132 Stat. 5373, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to any return of State or local income tax filed for any taxable year beginning with the taxable year that includes the date of the enactment of this Act [Dec. 31, 2018].”


Effective Date of 2009 AmendmentPub. L. 111–97, § 3(b), Nov. 11, 2009, 123 Stat. 3008, provided that: “Subsections (a)(2) and (c) of section 511 of such Act [Servicemembers Civil Relief Act] (50 U.S.C. App. 571) [now 50 U.S.C. 4001], as added by subsection (a) of this section, and the amendments made to such section 511 by subsection (a)(4) of this section [amending this section], shall apply with respect to any return of State or local income tax filed for any taxable year beginning with the taxable year that includes the date of the enactment of this Act [Nov. 11, 2009].”


Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.




SUBCHAPTER VI—ADMINISTRATIVE REMEDIES
§ 4011. Inappropriate use of chapter
If a court determines, in any proceeding to enforce a civil right, that any interest, property, or contract has been transferred or acquired with the intent to delay the just enforcement of such right by taking advantage of this chapter, the court shall enter such judgment or make such order as might lawfully be entered or made concerning such transfer or acquisition.
(Oct. 17, 1940, ch. 888, title VI, § 601, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2859.)

Editorial Notes
Codification
Section was formerly classified to section 581 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 601 of act Oct. 17, 1940, ch. 888, art. VI, 54 Stat. 1190; Jan. 20, 1942, ch. 10, §§ 1, 2, 56 Stat. 10; Pub. L. 102–12, § 9(26), Mar. 18, 1991, 105 Stat. 41, related to certificates of service and persons reported missing, prior to the general amendment of this Act by Pub. L. 108–189. See section 4012 of this title.
Provisions similar to this section were contained in section 600 of act Oct. 17, 1940, ch. 888, art. VI, 54 Stat. 1190; Pub. L. 102–12, § 9(25), Mar. 18, 1991, 105 Stat. 41, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4012. Certificates of service; persons reported missing(a) Prima facie evidenceIn any proceeding under this chapter, a certificate signed by the Secretary concerned is prima facie evidence as to any of the following facts stated in the certificate:(1) That a person named is, is not, has been, or has not been in military service.

(2) The time and the place the person entered military service.

(3) The person’s residence at the time the person entered military service.

(4) The rank, branch, and unit of military service of the person upon entry.

(5) The inclusive dates of the person’s military service.

(6) The monthly pay received by the person at the date of the certificate’s issuance.

(7) The time and place of the person’s termination of or release from military service, or the person’s death during military service.


(b) CertificatesThe Secretary concerned shall furnish a certificate under subsection (a) upon receipt of an application for such a certificate. A certificate appearing to be signed by the Secretary concerned is prima facie evidence of its contents and of the signer’s authority to issue it.


(c) Treatment of servicemembers in missing statusA servicemember who has been reported missing is presumed to continue in service until accounted for. A requirement under this chapter that begins or ends with the death of a servicemember does not begin or end until the servicemember’s death is reported to, or determined by, the Secretary concerned or by a court of competent jurisdiction.


(Oct. 17, 1940, ch. 888, title VI, § 602, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2859.)

Editorial Notes
Codification
Section was formerly classified to section 582 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 602 of act Oct. 17, 1940, ch. 888, art. VI, 54 Stat. 1191, related to revocation of interlocutory orders, prior to the general amendment of this Act by Pub. L. 108–189. See section 4013 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4013. Interlocutory orders
An interlocutory order issued by a court under this chapter may be revoked, modified, or extended by that court upon its own motion or otherwise, upon notification to affected parties as required by the court.
(Oct. 17, 1940, ch. 888, title VI, § 603, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2860.)

Editorial Notes
Codification
Section was formerly classified to section 583 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 603 of act Oct. 17, 1940, ch. 888, art. VI, 54 Stat. 1191, related to separability, prior to the general amendment of this Act by Pub. L. 108–189.
Prior sections 604 and 605 of act Oct. 17, 1940, ch. 888, were omitted in the general amendment of this Act by Pub. L. 108–189.
Section 604 of act Oct. 17, 1940, ch. 888, art. VI, 54 Stat. 1191; Pub. L. 102–12, § 9(27), Mar. 18, 1991, 105 Stat. 41, related to termination date.
Section 605 of act Oct. 17, 1940, ch. 888, art. VI, 54 Stat. 1191, related to the inapplicability of act Mar. 8, 1918, ch. 20, 40 Stat. 440, to military service performed after Oct. 17, 1940.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.




SUBCHAPTER VII—FURTHER RELIEF
§ 4021. Anticipatory relief(a) Application for reliefA servicemember may, during military service or within 180 days of termination of or release from military service, apply to a court for relief—(1) from any obligation or liability incurred by the servicemember before the servicemember’s military service; or

(2) from a tax or assessment falling due before or during the servicemember’s military service.


(b) Tax liability or assessmentIn a case covered by subsection (a), the court may, if the ability of the servicemember to comply with the terms of such obligation or liability or pay such tax or assessment has been materially affected by reason of military service, after appropriate notice and hearing, grant the following relief:(1) Stay of enforcement of real estate contracts(A) In the case of an obligation payable in installments under a contract for the purchase of real estate, or secured by a mortgage or other instrument in the nature of a mortgage upon real estate, the court may grant a stay of the enforcement of the obligation—(i) during the servicemember’s period of military service; and

(ii) from the date of termination of or release from military service, or from the date of application if made after termination of or release from military service.


(B) Any stay under this paragraph shall be—(i) for a period equal to the remaining life of the installment contract or other instrument, plus a period of time equal to the period of military service of the servicemember, or any part of such combined period; and

(ii) subject to payment of the balance of the principal and accumulated interest due and unpaid at the date of termination or release from the applicant’s military service or from the date of application in equal installments during the combined period at the rate of interest on the unpaid balance prescribed in the contract or other instrument evidencing the obligation, and subject to other terms as may be equitable.



(2) Stay of enforcement of other contracts(A) In the case of any other obligation, liability, tax, or assessment, the court may grant a stay of enforcement—(i) during the servicemember’s military service; and

(ii) from the date of termination of or release from military service, or from the date of application if made after termination or release from military service.


(B) Any stay under this paragraph shall be—(i) for a period of time equal to the period of the servicemember’s military service or any part of such period; and

(ii) subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination or release from military service, or the date of application, in equal periodic installments during this extended period at the rate of interest as may be prescribed for this obligation, liability, tax, or assessment, if paid when due, and subject to other terms as may be equitable.




(c) Affect 11 So in original. Probably should be “Effect”. of stay on fine or penaltyWhen a court grants a stay under this section, a fine or penalty shall not accrue on the obligation, liability, tax, or assessment for the period of compliance with the terms and conditions of the stay.


(Oct. 17, 1940, ch. 888, title VII, § 701, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2860.)

Editorial Notes
Codification
Section was formerly classified to section 591 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 701 of act Oct. 17, 1940, ch. 888, art. VII, as added Pub. L. 92–540, title V, § 504(2), Oct. 24, 1972, 86 Stat. 1098; amended Pub. L. 102–12, § 3, Mar. 18, 1991, 105 Stat. 34, related to power of attorney, prior to the general amendment of this Act by Pub. L. 108–189. See section 4022 of this title.
Provisions similar to this section were contained in section 700 of act Oct. 17, 1940, ch. 888, art. VII, as added Oct. 6, 1942, ch. 581, § 18, 56 Stat. 777, prior to the general amendment of this Act by Pub. L. 108–189.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4022. Power of attorney(a) Automatic extensionA power of attorney of a servicemember shall be automatically extended for the period the servicemember is in a missing status (as defined in section 551(2) of title 37) if the power of attorney—(1) was duly executed by the servicemember—(A) while in military service; or

(B) before entry into military service but after the servicemember—(i) received a call or order to report for military service; or

(ii) was notified by an official of the Department of Defense that the person could receive a call or order to report for military service;



(2) designates the servicemember’s spouse, parent, or other named relative as the servicemember’s attorney in fact for certain, specified, or all purposes; and

(3) expires by its terms after the servicemember entered a missing status.


(b) Limitation on power of attorney extensionA power of attorney executed by a servicemember may not be extended under subsection (a) if the document by its terms clearly indicates that the power granted expires on the date specified even though the servicemember, after the date of execution of the document, enters a missing status.


(Oct. 17, 1940, ch. 888, title VII, § 702, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2861.)

Editorial Notes
Codification
Section was formerly classified to section 592 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 702 of act Oct. 17, 1940, ch. 888, art. VII, as added Pub. L. 102–12, § 4, Mar. 18, 1991, 105 Stat. 34; amended Pub. L. 104–106, div. A, title XV, § 1501(e)(3), Feb. 10, 1996, 110 Stat. 501, related to professional liability protection for certain persons ordered to active duty in armed forces, prior to the general amendment of this Act by Pub. L. 108–189. See section 4023 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4023. Professional liability protection(a) ApplicabilityThis section applies to a servicemember who—(1) after July 31, 1990, is ordered to active duty (other than for training) pursuant to sections 688, 12301(a), 12301(g), 12302, 12304, 12306, or 12307 of title 10 or who is ordered to active duty under section 12301(d) of such title during a period when members are on active duty pursuant to any of the preceding sections; and

(2) immediately before receiving the order to active duty—(A) was engaged in the furnishing of health-care or legal services or other services determined by the Secretary of Defense to be professional services; and

(B) had in effect a professional liability insurance policy that does not continue to cover claims filed with respect to the servicemember during the period of the servicemember’s active duty unless the premiums are paid for such coverage for such period.



(b) Suspension of coverage(1) SuspensionCoverage of a servicemember referred to in subsection (a) by a professional liability insurance policy shall be suspended by the insurance carrier in accordance with this subsection upon receipt of a written request from the servicemember by the insurance carrier.


(2) Premiums for suspended contractsA professional liability insurance carrier—(A) may not require that premiums be paid by or on behalf of a servicemember for any professional liability insurance coverage suspended pursuant to paragraph (1); and

(B) shall refund any amount paid for coverage for the period of such suspension or, upon the election of such servicemember, apply such amount for the payment of any premium becoming due upon the reinstatement of such coverage.


(3) Nonliability of carrier during suspensionA professional liability insurance carrier shall not be liable with respect to any claim that is based on professional conduct (including any failure to take any action in a professional capacity) of a servicemember that occurs during a period of suspension of that servicemember’s professional liability insurance under this subsection.


(4) Certain claims considered to arise before suspensionFor the purposes of paragraph (3), a claim based upon the failure of a professional to make adequate provision for a patient, client, or other person to receive professional services or other assistance during the period of the professional’s active duty service shall be considered to be based on an action or failure to take action before the beginning of the period of the suspension of professional liability insurance under this subsection, except in a case in which professional services were provided after the date of the beginning of such period.



(c) Reinstatement of coverage(1) Reinstatement requiredProfessional liability insurance coverage suspended in the case of any servicemember pursuant to subsection (b) shall be reinstated by the insurance carrier on the date on which that servicemember transmits to the insurance carrier a written request for reinstatement.


(2) Time and premium for reinstatementThe request of a servicemember for reinstatement shall be effective only if the servicemember transmits the request to the insurance carrier within 30 days after the date on which the servicemember is released from active duty. The insurance carrier shall notify the servicemember of the due date for payment of the premium of such insurance. Such premium shall be paid by the servicemember within 30 days after receipt of that notice.


(3) Period of reinstated coverageThe period for which professional liability insurance coverage shall be reinstated for a servicemember under this subsection may not be less than the balance of the period for which coverage would have continued under the insurance policy if the coverage had not been suspended.



(d) Increase in premium(1) Limitation on premium increasesAn insurance carrier may not increase the amount of the premium charged for professional liability insurance coverage of any servicemember for the minimum period of the reinstatement of such coverage required under subsection (c)(3) to an amount greater than the amount chargeable for such coverage for such period before the suspension.


(2) ExceptionParagraph (1) does not prevent an increase in premium to the extent of any general increase in the premiums charged by that carrier for the same professional liability coverage for persons similarly covered by such insurance during the period of the suspension.



(e) Continuation of coverage of unaffected personsThis section does not—(1) require a suspension of professional liability insurance protection for any person who is not a person referred to in subsection (a) and who is covered by the same professional liability insurance as a person referred to in such subsection; or

(2) relieve any person of the obligation to pay premiums for the coverage not required to be suspended.


(f) Stay of civil or administrative actions(1) Stay of actionsA civil or administrative action for damages on the basis of the alleged professional negligence or other professional liability of a servicemember whose professional liability insurance coverage has been suspended under subsection (b) shall be stayed until the end of the period of the suspension if—(A) the action was commenced during the period of the suspension;

(B) the action is based on an act or omission that occurred before the date on which the suspension became effective; and

(C) the suspended professional liability insurance would, except for the suspension, on its face cover the alleged professional negligence or other professional liability negligence or other professional liability of the servicemember.


(2) Date of commencement of actionWhenever a civil or administrative action for damages is stayed under paragraph (1) in the case of any servicemember, the action shall have been deemed to have been filed on the date on which the professional liability insurance coverage of the servicemember is reinstated under subsection (c).



(g) Effect of suspension upon limitations periodIn the case of a civil or administrative action for which a stay could have been granted under subsection (f) by reason of the suspension of professional liability insurance coverage of the defendant under this section, the period of the suspension of the coverage shall be excluded from the computation of any statutory period of limitation on the commencement of such action.


(h) Death during period of suspensionIf a servicemember whose professional liability insurance coverage is suspended under subsection (b) dies during the period of the suspension—(1) the requirement for the grant or continuance of a stay in any civil or administrative action against such servicemember under subsection (f)(1) shall terminate on the date of the death of such servicemember; and

(2) the carrier of the professional liability insurance so suspended shall be liable for any claim for damages for professional negligence or other professional liability of the deceased servicemember in the same manner and to the same extent as such carrier would be liable if the servicemember had died while covered by such insurance but before the claim was filed.


(i) DefinitionsFor purposes of this section:(1) Active dutyThe term “active duty” has the meaning given that term in section 101(d)(1) of title 10.


(2) ProfessionThe term “profession” includes occupation.


(3) ProfessionalThe term “professional” includes occupational.



(Oct. 17, 1940, ch. 888, title VII, § 703, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2862.)

Editorial Notes
Codification
Section was formerly classified to section 593 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 703 of act Oct. 17, 1940, ch. 888, art. VII, as added Pub. L. 102–12, § 5(b), Mar. 18, 1991, 105 Stat. 37, related to reinstatement of health coverage upon release from service, prior to the general amendment of this Act by Pub. L. 108–189. See section 4024 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4024. Health insurance reinstatement(a) Reinstatement of health insuranceA servicemember who, by reason of military service as defined in section 4023(a)(1) of this title, is entitled to the rights and protections of this chapter shall also be entitled upon termination or release from such service to reinstatement of any health insurance that—(1) was in effect on the day before such service commenced; and

(2) was terminated effective on a date during the period of such service.


(b) No exclusion or waiting periodThe reinstatement of health care insurance coverage for the health or physical condition of a servicemember described in subsection (a), or any other person who is covered by the insurance by reason of the coverage of the servicemember, shall not be subject to an exclusion or a waiting period, if—(1) the condition arose before or during the period of such service;

(2) an exclusion or a waiting period would not have been imposed for the condition during the period of coverage; and

(3) in a case in which the condition relates to the servicemember, the condition has not been determined by the Secretary of Veterans Affairs to be a disability incurred or aggravated in the line of duty (within the meaning of section 105 of title 38).


(c) ExceptionsSubsection (a) does not apply to a servicemember entitled to participate in employer-offered insurance benefits pursuant to the provisions of chapter 43 of title 38.


(d) Time for applying for reinstatementAn application under this section must be filed not later than 120 days after the date of the termination of or release from military service.


(e) Limitation on premium increases(1) Premium protectionThe amount of the premium for health insurance coverage that was terminated by a servicemember and required to be reinstated under subsection (a) may not be increased, for the balance of the period for which coverage would have been continued had the coverage not been terminated, to an amount greater than the amount chargeable for such coverage before the termination.


(2) Increases of general applicability not precludedParagraph (1) does not prevent an increase in premium to the extent of any general increase in the premiums charged by the carrier of the health care insurance for the same health insurance coverage for persons similarly covered by such insurance during the period between the termination and the reinstatement.



(Oct. 17, 1940, ch. 888, title VII, § 704, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2864; amended Pub. L. 109–233, title III, § 302, June 15, 2006, 120 Stat. 406.)

Editorial Notes
Codification
Section was formerly classified to section 594 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 704 of act Oct. 17, 1940, ch. 888, art. VII, as added Pub. L. 107–107, div. A, title XVI, § 1603, Dec. 28, 2001, 115 Stat. 1276, related to guarantee of residency for military personnel, prior to the general amendment of this Act by Pub. L. 108–189. See section 4025 of this title.

Amendments2006—Subsec. (b)(3). Pub. L. 109–233, § 302(b), substituted “in a case in which the” for “if the”.
Subsec. (e). Pub. L. 109–233, § 302(a), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4025. Guarantee of residency for military personnel and spouses of military personnel(a) In generalFor the purposes of voting for any Federal office (as defined in section 30101 of title 52) or a State or local office, a person who is absent from a State in compliance with military or naval orders shall not, solely by reason of that absence—(1) be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;

(2) be deemed to have acquired a residence or domicile in any other State; or

(3) be deemed to have become a resident in or a resident of any other State.


(b) SpousesFor the purposes of voting for any Federal office (as defined in section 30101 of title 52) or a State or local office—(1) a person who is absent from a State because the person is accompanying the person’s spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence—(A) be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;

(B) be deemed to have acquired a residence or domicile in any other State; or

(C) be deemed to have become a resident in or a resident of any other State; and


(2) the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred.


(Oct. 17, 1940, ch. 888, title VII, § 705, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2865; amended Pub. L. 111–97, § 2(a), Nov. 11, 2009, 123 Stat. 3007; Pub. L. 115–407, title III, § 303(a), Dec. 31, 2018, 132 Stat. 5373.)

Editorial Notes
Codification
Section was formerly classified to section 595 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (b). Pub. L. 115–407 substituted “State or local office—” for “State or local office, a person who is absent from a State because the person is accompanying the person’s spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence—” in introductory provisions, added pars. (1) and (2), and struck out former pars. (1) to (3) which read as follows:
“(1) be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;
“(2) be deemed to have acquired a residence or domicile in any other State; or
“(3) be deemed to have become a resident in or a resident of any other State.”
2009—Pub. L. 111–97 inserted “and spouses of military personnel” after “military personnel” in section catchline, designated existing provisions as subsec.(a), inserted heading, and added subsec. (b).

Effective Date of 2018 AmendmentPub. L. 115–407, title III, § 303(b), Dec. 31, 2018, 132 Stat. 5374, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on the date that is 90 days after the date of the enactment of this Act [Dec. 31, 2018].”


Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–97, § 2(c), Nov. 11, 2009, 123 Stat. 3007, provided that: “Subsection (b) of section 705 of such Act [Servicemembers Civil Relief Act] (50 U.S.C. App. 595) [now 50 U.S.C. 4025], as added by subsection (a) of this section, shall apply with respect to absences from States described in such subsection (b) on or after the date of the enactment of this Act [Nov. 11, 2009], regardless of the date of the military or naval order concerned.”


Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4026. Business or trade obligations(a) Availability of non-business assets to satisfy obligationsIf the trade or business (without regard to the form in which such trade or business is carried out) of a servicemember has an obligation or liability for which the servicemember is personally liable, the assets of the servicemember not held in connection with the trade or business may not be available for satisfaction of the obligation or liability during the servicemember’s military service.


(b) Relief to obligorsUpon application to a court by the holder of an obligation or liability covered by this section, relief granted by this section to a servicemember may be modified as justice and equity require.


(Oct. 17, 1940, ch. 888, title VII, § 706, as added Pub. L. 108–189, § 1, Dec. 19, 2003, 117 Stat. 2865.)

Editorial Notes
Codification
Section was formerly classified to section 596 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any case not final before Dec. 19, 2003, see section 3 of Pub. L. 108–189, set out as a note under section 3901 of this title.



§ 4027. Guarantee of residency for spouses of servicemembers
For the purposes of establishing the residency of a spouse of a servicemember for any purpose (including the registration of a business), the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred.
(Oct. 17, 1940, ch. 888, title VII, § 707, as added Pub. L. 116–92, div. A, title XVII, § 1739(a), Dec. 20, 2019, 133 Stat. 1820.)

Editorial Notes
Codification
Section 1739(a) of Pub. L. 116–92, which directed amendment of title VI of the Servicemembers Civil Relief Act by adding this section at the end, was executed by adding this section at the end of title VII of the Act, to reflect the probable intent of Congress.




SUBCHAPTER VIII—CIVIL LIABILITY
§ 4041. Enforcement by the Attorney General(a) Civil actionThe Attorney General may commence a civil action in any appropriate district court of the United States against any person who—(1) engages in a pattern or practice of violating this chapter; or

(2) engages in a violation of this chapter that raises an issue of significant public importance.


(b) ReliefIn a civil action commenced under subsection (a), the court may—(1) grant any appropriate equitable or declaratory relief with respect to the violation of this chapter;

(2) award all other appropriate relief, including monetary damages, to any person aggrieved by the violation; and

(3) may, to vindicate the public interest, assess a civil penalty—(A) in an amount not exceeding $55,000 for a first violation; and

(B) in an amount not exceeding $110,000 for any subsequent violation.



(c) InterventionUpon timely application, a person aggrieved by a violation of this chapter with respect to which the civil action is commenced may intervene in such action, and may obtain such appropriate relief as the person could obtain in a civil action under section 4042 of this title with respect to that violation, along with costs and a reasonable attorney fee.


(Oct. 17, 1940, ch. 888, title VIII, § 801, as added Pub. L. 111–275, title III, § 303(a), Oct. 13, 2010, 124 Stat. 2877.)

Editorial Notes
Codification
Section was formerly classified to section 597 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4042. Private right of action(a) In generalAny person aggrieved by a violation of this chapter may in a civil action—(1) obtain any appropriate equitable or declaratory relief with respect to the violation;

(2) recover all other appropriate relief, including monetary damages; and

(3) be a representative party on behalf of members of a class or be a member of a class, in accordance with the Federal Rules of Civil Procedure, notwithstanding any previous agreement to the contrary.


(b) Costs and attorney feesThe court may award to a person aggrieved by a violation of this chapter who prevails in an action brought under subsection (a) the costs of the action, including a reasonable attorney fee.


(Oct. 17, 1940, ch. 888, title VIII, § 802, as added Pub. L. 111–275, title III, § 303(a), Oct. 13, 2010, 124 Stat. 2877; amended Pub. L. 116–92, div. A, title V, § 547(a), Dec. 20, 2019, 133 Stat. 1378.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a)(3), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 597a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (a)(3). Pub. L. 116–92 added par. (3).

Statutory Notes and Related Subsidiaries
ConstructionPub. L. 116–92, div. A, title V, § 547(b), Dec. 20, 2019, 133 Stat. 1378, provided that: “The amendments made by subsection (a) [amending this section] shall not be construed to imply that a person aggrieved by a violation of such Act [the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.)] did not have a right to bring a civil action as a representative party on behalf of members of a class or be a member of a class in a civil action before the date of the enactment of this Act [Dec. 20, 2019].”




§ 4043. Preservation of remedies
Nothing in section 4041 or 4042 of this title shall be construed to preclude or limit any remedy otherwise available under other law, including consequential and punitive damages.
(Oct. 17, 1940, ch. 888, title VIII, § 803, as added Pub. L. 111–275, title III, § 303(a), Oct. 13, 2010, 124 Stat. 2877.)

Editorial Notes
Codification
Section was formerly classified to section 597b of the former Appendix to this title prior to editorial reclassification and renumbering as this section.





CHAPTER 51—WAR CLAIMS




SUBCHAPTER I—TITLE I OF WAR CLAIMS ACT OF 1948


Sec.


4101.Foreign Claims Settlement Commission of the United States.


4102.Jurisdiction of Commission.


4103.Claims of employees of contractors.


4104.Internees.


4105.Prisoners of war.


4106.Religious organizations.


4107.Reports to Congress.


4108.Fee limitation for representing claimants; penalties.


4109.Hearings on claims; finality of decision.


4110.War Claims Fund.


4111.Payments to certain members of religious orders.


4112.United States citizens serving in allied forces.


4113.Detention benefits to merchant seamen.


4114.Philippines.



SUBCHAPTER II—TITLE II OF WAR CLAIMS ACT OF 1948


4131.Definitions.


4132.Claims authorized.


4133.Transfers and assignments.


4134.Nationality of claimants.


4135.Claims of stockholders.


4136.Deductions in making awards.


4137.Consolidated awards.


4138.Certain awards prohibited.


4139.Certification of awards.


4140.Claim filing period.


4141.Claims settlement period.


4142.Notification to claimants.


4143.Payment of awards; priorities; limitations.


4144.Fees of attorneys and agents.


4145.Application of other laws.


4146.Transfer of records.


4147.Administrative expenses.



Editorial Notes




Codification
Act July 3, 1948, ch. 826, comprising this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of the Act as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.


SUBCHAPTER I—TITLE I OF WAR CLAIMS ACT OF 1948

Editorial Notes
Codification
Pub. L. 87–846, § 101, Oct. 22, 1962, 76 Stat. 1107, designated sections 2 to 17 of the War Claims Act of 1948 (act July 3, 1948, ch. 826), as “title I” of the act without supplying a name for such title, which for purposes of codification has been set out as this subchapter.


§ 4101. Foreign Claims Settlement Commission of the United States(a) Employment of personnel; use of other facilities and servicesThe Foreign Claims Settlement Commission of the United States (hereinafter referred to as the “Commission”) may, in accordance with the provisions of the civil-service laws and chapter 51 and subchapter III of chapter 53 of title 5, appoint and fix the compensation of such officers, attorneys, and employees, and may make such expenditures, as may be necessary to carry out its functions. Officers and employees of any other department or agency of the Government may, with the consent of the head of such department or agency, be assigned to assist the Commission in carrying out its functions. The Commission may, with the consent of the head of any other department or agency of the Government, utilize the facilities and services of such department or agency in carrying out the functions of the Commission.


(b) Rules and regulations; delegation of functions; time limit on filing of claimsThe Commission may prescribe such rules and regulations as may be necessary to enable it to carry out its functions, and may delegate functions to any member, officer, or employee of the Commission. The Commission shall give public notice of the time when, and the limit of time within which, claims may be filed, which notice shall be published in the Federal Register. The limit of time within which claims may be filed with the Commission shall in no event be later than March 31, 1952. The Commission shall take immediate action to advise all persons entitled to file claims under the provisions of this subchapter administered by the Commission of their rights under such provisions, and to assist them in the preparation and filing of their claims.


(c) Subpenas; issuance; contempt; witness fees; administration of oaths(1) For the purpose of any hearing, examination, or investigation under this subchapter, the Commission and those employees designated by the Commission shall have the power to issue subpenas requiring persons to appear and testify or to appear and produce documents, or both, at any designated place where such hearing, examination, or investigation is being held. The Commission or any employee so designated shall, upon application of a claimant, issue to such claimant subpenas requiring the attendance and testimony of witnesses or the production of documents, or both, required by such claimant in hearings upon his claim: Provided, That the claimant making such application pay the witness fees and mileage of any witness or witnesses subpenaed upon his request. The production of a person’s documents at any place other than his place of business shall not be required, however, in any case in which, prior to the return date specified in the subpena with respect thereto, such person either has furnished the issuer of the subpena with a copy of such documents (certified by such person under oath to be a true and correct copy) or has entered into a stipulation with the issuer of the subpena as to the information contained in such documents.

(2) The Commission may, in case of a failure or refusal on the part of any person to comply with any such subpena, invoke the aid of any United States district court within the jurisdiction of which the hearing, examination, or investigation is being conducted, or such person resides or transacts business. Such court may issue an order requiring such person to appear at the designated place of hearing, examination, or investigation, there to give or produce testimony or documentary evidence concerning the matter in question. Any failure to obey such order of the court shall be punishable by such court as a contempt thereof. All process in any such case may be served in the judicial district wherein such person resides or transacts business or wherever such person may be found.

(3) Witnesses subpenaed under this subsection shall be paid the same fees and mileage that are allowed and paid witnesses in United States district courts.

(4) Any member of the Commission, and any employee of the Commission authorized by the Commission to do so, may administer to, or take from, any person an oath, affirmation, or affidavit when such action is necessary or appropriate in the performance of the functions or activities of the Commission.


(July 3, 1948, ch. 826, title I, § 2, 62 Stat. 1240; May 27, 1949, ch. 145, § 1(1), 63 Stat. 112; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; Aug. 16, 1950, ch. 718, 64 Stat. 449; Apr. 5, 1951, ch. 27, 65 Stat. 28; 1954 Reorg. Plan No. 1 §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279; Aug. 21, 1954, ch. 784, § 3, 68 Stat. 762; Pub. L. 87–846, title I, §§ 102, 104(a), Oct. 22, 1962, 76 Stat. 1107, 1113; Pub. L. 96–209, title I, § 108, Mar. 14, 1980, 94 Stat. 97.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (b) and (c)(1), was in the original “this title”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to this subchapter. For complete classification of title I to the Code, see Tables.

Codification
In subsec. (a), “chapter 51 and subchapter III of chapter 53 of title 5” was substituted for “the Classification Act of 1949, as amended” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.
Section was formerly classified to section 2001 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1980—Subsec. (d). Pub. L. 96–209 struck out subsec. (d) which provided for terms of office of Chairman and members of Foreign Claims Settlement Commission of United States. See section 1622c(c) of Title 22, Foreign Relations and Intercourse.
1962—Subsecs. (b), (c)(1). Pub. L. 87–846, § 102, made technical amendment to reference in original act which appears in text as reference to this subchapter.
Subsec. (d). Pub. L. 87–846, § 104(a), added subsec. (d).
1954—Subsec. (a). Act Aug. 21, 1954, struck out subsec. (a) which related to establishment and composition of the former War Claims Commission, and which had been affected by Reorg. Plan No. 1 of 1954 (see Transfer of Functions note below), redesignated subsec. (b) as (a) and substituted “The Foreign Claims Settlement Commission of the United States (hereinafter referred to as the ‘Commission’)” for “The Commission”, meaning the former War Claims Commission.
Subsecs. (b) to (d). Act Aug. 21, 1954, § 3(a), designated subsecs. (b) to (d) as (a) to (c), respectively.
Former subsec. (e). Act Aug. 21, 1954, § 3(a), repealed subsec. (e) which related to termination of former War Claims Commission.
1951—Subsec. (c). Act Apr. 5, 1951, extended time limit on filing of claims from Mar. 1, 1951 to Mar. 31, 1952, and authorized Commission to advise claimants of their rights.
1950—Subsecs. (d), (e). Act Aug. 16, 1950, added subsec. (d) and redesignated former subsec. (d) as (e).
1949—Subsec. (b). Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.
Subsec. (c). Act May 27, 1949, extended time within which persons may file claims until Mar. 1, 1951.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–209 effective Mar. 14, 1980, see title VI of Pub. L. 96–209, set out as an Effective Date note under section 1622a of Title 22, Foreign Relations and Intercourse.

Effective Date of 1951 AmendmentAct Apr. 5, 1951, ch. 27, 65 Stat. 28, provided that the amendment made by that Act is effective as of Mar. 1, 1951.

Short Title of 1954 AmendmentAct Aug. 31, 1954, ch. 1162, title I, § 1, 68 Stat. 1033, provided: “That this Act [see Tables for classification] may be cited as the ‘War Claims Act Amendments of 1954’.”


Short TitleAct July 3, 1948, ch. 826, title I, § 1, 62 Stat. 1240, provided that: “This Act [enacting this chapter] may be cited as the ‘War Claims Act of 1948’.”


RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.


Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
“Foreign Claims Settlement Commission” substituted in text for “War Claims Commission” pursuant to Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees, which abolished War Claims Commission, including offices of its members, and transferred functions of Commission and members, officers, and employees thereof to Foreign Claims Settlement Commission of the United States.



§ 4102. Jurisdiction of Commission
The Commission shall have jurisdiction to receive and adjudicate according to law claims as hereinafter provided.
(July 3, 1948, ch. 826, title I, § 3, 62 Stat. 1241.)

Editorial Notes
Codification
Section was formerly classified to section 2002 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4103. Claims of employees of contractors(a) Payment by Secretary of Labor of certain claims; execution of releasesThe Secretary of Labor is authorized to receive, adjudicate according to law, and provide for the payment of any claim filed by any person specified in section 101(a) of the Act entitled “An Act to provide benefits for the injury, disability, death, or enemy detention of employees of contractors with the United States, and for other purposes”, approved December 2, 1942, as amended [42 U.S.C. 1701(a)], or by the legal representative of any such person who may have died, for the amount by which (1) the total sum which would have been payable to such person by his employer (not including any payments for overtime), if such person’s contract of employment had been in effect and he had been paid under it for the entire period during which he was entitled to receive benefits under section 101(b) of such Act [42 U.S.C. 1701(b)], exceeds (2) the entire amount creditable to such person’s account for such period under the provisions of such section plus any amounts paid to such person by such employer for such period or recovered by such person in any legal action against such employer based upon such person’s right against such employer for such period under the contract of employment, including payments in settlement of the liability of the employer arising under or out of such contract. No claim shall be allowed to any person under the provisions of this section unless such person executes a full release to the employer and to the United States in respect to the liability of the employer arising under or out of the contract of employment, except liability for workmen’s compensation benefits under the Act of August 16, 1941, as amended [42 U.S.C. 1651 et seq.] or detention or other benefits paid under the Act of December 2, 1942, as amended [42 U.S.C. 1701 et seq.]. Any claim allowed under the provisions of this section shall be certified by the Secretary of Labor to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title.


(b) Cancellation of employees’ obligations; repayment to employees(1) The Secretary of State is authorized and directed to cancel any obligation to the United States of any person specified in section 101(a) of such Act of December 2, 1942 [42 U.S.C. 1701(a)], to pay any sum which may have been advanced to or on behalf of any such person by the Department of State for the purpose of paying the costs of food and medical services furnished to such person during his period of internment by the Imperial Japanese Government or for the purpose of paying transportation or other expenses of repatriation.

(2) The Secretary of Labor is authorized to receive, adjudicate according to law, and provide for the payment of any claim filed by any person specified in section 101(a) of such Act of December 2, 1942 [42 U.S.C. 1701(a)], for the repayment of any sum which may have been paid by such person to the Department of State in settlement of any obligation of the type referred to in paragraph (1) of this subsection. Any claim allowed under the provisions of this paragraph shall be certified by the Secretary of Labor to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title.


(c) Omitted

(July 3, 1948, ch. 826, title I, § 4, 62 Stat. 1241; 1950 Reorg. Plan No. 19, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1271; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextAct of August 16, 1941, referred to in subsec. (a), is act Aug. 16, 1941, ch. 357, 55 Stat. 622, known as the Defense Base Act, which is classified generally to chapter 11 (§ 1651 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1651 of Title 42 and Tables.
Act of December 2, 1942, referred to in subsec. (a), is act Dec. 2, 1942, ch. 668, 56 Stat. 1028, which is classified principally to chapter 12 (§ 1701 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.

Codification
Section is comprised of section 4 of act July 3, 1948. Subsec. (c) of section 4 of act July 3, 1948, amended section 1702 of Title 42, The Public Health and Welfare.
Section was formerly classified to section 2003 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Subsecs. (a), (b)(2). Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to section 4110 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Secretary of Labor” substituted in subsecs. (a) and (b) for “Federal Security Administrator” and “Administrator” pursuant to Reorg. Plan No. 19 of 1950, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1271, which transferred functions of Federal Security Administrator and Federal Security Agency under this section to Secretary of Labor, with power to delegate, prior to repeal by by Pub. L. 89–554, §8(a), Sept. 6, 1966, 80 Stat. 662. See section 8145 of Title 5, Government Organization and Employees.
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions and funds transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, 6(c), eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4104. Internees(a) “Civilian American citizen” definedAs used in subsections (b) and (f) of this section, the term “civilian American citizen” means any person who, being then a citizen of the United States, was captured by the Imperial Japanese Government on or after December 7, 1941, at Midway, Guam, Wake Island, the Philippine Islands, or any Territory or possession of the United States attacked or invaded by such government, or while in transit to or from any such place, or who went into hiding at any such place in order to avoid capture or internment by such government; except (1) a person who at any time voluntarily gave aid to, collaborated with, or in any manner served such government, or (2) a person who at the time of his capture or entrance into hiding was a regularly appointed, enrolled, enlisted, or inducted member of any military or naval force.


(b) Payment of detention benefitsThe Commission is authorized to receive, adjudicate according to law, and provide for the payment of any claim filed by, or on behalf of, any civilian American citizen for detention benefits for any period of time subsequent to December 6, 1941, during which he was held by the Imperial Japanese Government as a prisoner, internee, hostage, or in any other capacity, or remained in hiding to avoid being captured or interned by such Imperial Japanese Government.


(c) Amount of detention benefitsThe detention benefit allowed to any person under the provisions of subsection (b) shall be at the rate of $60 for each calendar month during which such person was at least eighteen years of age and at the rate of $25 per month for each calendar month during which such person was less than eighteen years of age.


(d) Persons entitled to detention benefitsThe detention benefits allowed under subsection (b) shall be allowed to the person entitled thereto, or, in the event of his death, only to the following persons:(1) Widow or husband if there is no child or children of the deceased;

(2) Widow or husband and child or children of the deceased, one-half to the widow or husband and the other half to the child or children in equal shares;

(3) Child or children of the deceased (in equal shares) if there is no widow or husband; and

(4) Parents (in equal shares) if there is no husband, or child.


(e) Certification of claimsAny claim allowed by the Commission under this section (except under subsections (g) and (i)) shall be certified to the Secretary of the Treasury for payment out of the war claims funds established by section 4110 of this title, and shall be payable by the Secretary of the Treasury to the person entitled thereto; except that where the person entitled to payment is under any legal disability, any part of the amount payable may, in the discretion of the Commission, be paid, for the use of the claimant, to the natural or legal guardian, committee, conservator, or curator of the claimant, or, if there is no such guardian, committee, conservator, or curator, then the Commission may, in its discretion, make payment to any other person, including the spouse of such claimant, whom the Commission may determine is vested with the care of the claimant or his estate for the use and benefit of such claimant or estate; and if such person is a minor, any part of the amount payable may, in the discretion of the Commission, be paid to such minor.


(f) Application of War Hazards Compensation Act; factors for determining benefits; effective date(1) Except as otherwise provided in this subsection, the provisions of titles I and II of the Act entitled “An Act to provide benefits for the injury, disability, death, or enemy detention of employees of contractors with the United States, and for other purposes”, approved December 2, 1942, as amended [42 U.S.C. 1701 et seq., 1711 et seq.], are extended and shall apply with respect to the injury, disability, or death resulting from injury of a civilian American citizen occurring while he was held by or in hiding from the Imperial Japanese Government, to the same extent as if such civilian American citizen were an employee within the purview of such Act of December 2, 1942, as amended.

(2) For the purpose of determining the benefits extended and made applicable by paragraph (1)—(A) the average weekly wage of any such civilian American citizen, whether employed, self-employed, or not employed, shall be deemed to have been $37.50;

(B) the provisions of such Act [42 U.S.C. 1701 et seq.],11 So in original. The comma probably should not appear. shall be applicable whether or not any such civilian American citizen was employed;

(C) notice of injury or death shall not be required; and limitation provisions with respect to the filing of claims for injury, disability, or death shall not begin to run until July 3, 1948; and

(D) the monthly compensation in cases involving partial disability shall be determined by the percentage the degree of partial disability bears to total disability and shall not be determined with respect to the extent of loss of wage earning capacity.


(3) The following provisions of such Act of December 2, 1942, as amended [42 U.S.C. 1701 et seq.], shall not apply in the case of such civilian American citizens: The last sentence of section 101(a), section 101(b), section 101(d) [42 U.S.C. 1701(a), (b), (d)], section 104 [42 U.S.C. 1704], and section 105 [42 U.S.C. 1705].

(4) Rights or benefits which, under this subsection, are to be determined with reference to other provisions of law shall be determined with reference to such provisions of law as in force on January 3, 1948.

(5) The money benefit for disability or death shall be paid only to the person entitled thereto, or to his legal or natural guardian if he has one, and shall not upon death of the person so entitled survive for the benefit of his estate or any other person.

(6) The benefit of a minor or of an incompetent person who has no natural or legal guardian may, in the discretion of the Secretary of Labor, be paid, in whole or in such part as he may determine for and on behalf of such minor or incompetent directly to the person or institution caring for, supporting, or having custody of such minor or incompetent.

(7) No person, except a widow or a child, shall be entitled to benefits for disability with respect to himself, and to death benefits on account of the death of another.

(8) If a civilian American citizen or his dependent receives or has received from the United States any payments on account of the same injury or death, or from his employer, in the form of wages, or payments in lieu of wages, or in any form of support or compensation (including workmen’s compensation) in respect to the same objects, the benefits under this section shall be diminished by the amount of such payments in the following manner: (A) Benefits on account of injury or disability shall be reduced by the amount of payments to the injured person on account of the same injury or disability; and (B) benefits on account of death shall be reduced by the amount of payments to the dependents of the deceased civilian American citizen on account of the same death.

(9) This subsection shall take effect as of December 7, 1941, and the right of individuals to benefits shall be held to have begun to accrue as though this subsection had been in effect as of such date.

(10) No benefits provided by this subsection for injury, disability, or death shall accrue to any person who, without regard to this subsection, is entitled to or has received benefits for the same injury, disability, or death under such Act of December 2, 1942, as amended [42 U.S.C. 1701 et seq.].

(11) No benefits provided by this subsection shall accrue to any person to whom benefits have been paid, or are payable, under the Federal Employees’ Compensation Act, or any extension thereof, by reason of disability or death of an employee of the United States suffered after capture, detention, or other restraint by an enemy of the United States, when such disability or death is deemed, in the administration of the Federal Employees’ Compensation Act to have resulted from injury occurring while in the performance of duty, under subsection (b) of section 5 of the Act entitled “An Act to amend the Act entitled ‘An Act to provide compensation for employees of the United States suffering injuries while in the performance of their duties, and for other purposes’, as amended”, approved July 28, 1945, as amended.


(g) Benefits for civilian internees in Korea, and dependents; time(1) As used in this subsection, the term “civilian American citizens” means any person who, being then a citizen of the United States, was captured in Korea on or after June 25, 1950, by any hostile force with which the Armed Forces of the United States were actually engaged in armed conflict subsequent to such date and prior to August 21, 1954, or who went into hiding in Korea in order to avoid capture or internment by any such hostile force; except (A) a person who at any time voluntarily, knowingly, and without duress, gave aid to or collaborated with or in any manner served any such hostile force, or (B) a regularly appointed, enrolled, enlisted, or inducted member of the Armed Forces of the United States.

(2) The Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim filed by, or on behalf of, any civilian American citizen for detention benefits for any period of time subsequent to June 25, 1950, during which he was held by any such hostile force as a prisoner, internee, hostage, or in any other capacity, or remained in hiding to avoid being captured or interned by any such hostile force.

(3) The detention benefit allowed to any person under the provisions of paragraph (2) of this subsection shall be at the rate of $60 for each calendar month during which such person was at least eighteen years of age and at the rate of $25 per month for each calendar month during which such person was less than eighteen years of age.

(4) The detention benefits allowed under paragraph (2) of this subsection shall be allowed to the person entitled thereto, or, in the event of his death, only to the following persons:(A) widow or husband if there is no child or children of the deceased;

(B) widow or dependent husband and child or children of the deceased, one-half to the widow or dependent husband and the other half to the child or children in equal shares;

(C) child or children of the deceased (in equal shares) if there is no widow or dependent husband.


(5) Any claim allowed by the Commission under this subsection shall be certified to the Secretary of the Treasury for payment out of funds appropriated pursuant to this subsection, and shall be paid by the Secretary of the Treasury to the person entitled thereto, except that where any person entitled to payment under this subsection is under any legal disability, payment may be made in accordance with the provisions of subsection (e) of this section.

(6) Each claim filed under this subsection must be filed not later than one year from whichever of the following dates last occurs:(A) August 21, 1954;

(B) The date the civilian American citizen by whom the claim is filed returned to the jurisdiction of the United States; or

(C) The date upon which the Commission, at the request of a potentially eligible survivor, makes a determination that the civilian American citizen has actually died or may be presumed to be dead, in the case of any civilian American citizen who has not returned to the jurisdiction of the United States.

The Commission shall complete its determinations with respect to each claim filed under this subsection at the earliest practicable date, but in no event later than one year after the date on which such claim was filed.

(7)(A) There are authorized to be appropriated such amounts as may be necessary to carry out the purposes of this subsection, including necessary administrative expenses.

(B) The Commission shall determine, from time to time, the share of its administrative expenses attributable to the performance of its functions under this subsection and make the appropriate adjustments in its accounts, and determinations and adjustments made pursuant to this subparagraph shall be final and conclusive.



(h) Benefits for Guamanians killed or captured at Wake Island on or after December 7, 1941In the case of any Guamanian killed or captured by the Imperial Japanese Government on or after December 7, 1941, at Wake Island, benefits shall be granted under subsections (a) through (f) of this section in the same manner and to the same extent as apply in the case of civilian American citizens so killed or captured. Claims for benefits under subsections (a) through (e) of this section must be filed within six months after August 31, 1962, and the time limitation applicable to any individual by subsection (f) shall not begin to run until August 31, 1962, with respect to any individual who is entitled to such benefits solely by reason of this subsection. The preceding sentence shall not be construed to affect the right of any individual to receive such benefits with respect to any period prior to August 31, 1962.


(i) Detention benefits for civilian internees in Southeast Asia; definitions; authority of Commission; claim for benefits; rate of compensation; persons entitled to payments; certification for payment; filing date; determination of claims; appropriations(1) As used in this subsection—(A) the term “Vietnam conflict” relates to the period beginning on February 28, 1961, and ending on such date as shall thereafter be determined by Presidential proclamation or concurrent resolution of the Congress; and

(B) the term “civilian American citizen” means any person who, being then a citizen of the United States, was captured in Southeast Asia during the Vietnam conflict by any force hostile to the United States, or who went into hiding in Southeast Asia, in order to avoid capture or internment by any such hostile force, except (i) a person who voluntarily, knowingly, and without duress, gave aid to or collaborated with or in any manner served any such hostile force, or (ii) a regularly appointed, enrolled, enlisted, or inducted member of the Armed Forces of the United States.


(2) The Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim filed by, or on behalf of, any civilian American citizen for detention benefits for any period of time subsequent to February 27, 1961, during which he was held by any such hostile force as a prisoner, internee, hostage, or in any other capacity, or remained in hiding to avoid capture or internment by any such hostile force.

(3) The detention benefits allowed under paragraph (2) of this subsection shall be at the rate of $150 for each calendar month.

(4) The detention benefits allowed under paragraph (2) of this subsection shall be allowed to the civilian American citizen entitled thereto, or, in the event of his death, only to the following persons:(A) the widow or husband if there is no child or children of the deceased;

(B) the widow or dependent husband and child or children of the deceased, one-half to the widow or dependent husband and the other half to the child or children in equal shares;

(C) the child or children of the deceased in equal shares if there is no widow or dependent husband.


(5) Any claim allowed by the Commission under this subsection shall be certified to the Secretary of the Treasury for payment out of funds appropriated pursuant to this subsection, and shall be paid to the person entitled thereto, except that if a person entitled to payment under this section is under any legal disability, payment shall be made in accordance with the provisions of subsection (e) of this section.

(6) Each claim filed under this section must be filed not later than three years from whichever of the following dates last occurs:(A) June 24, 1970;

(B) the date the civilian American citizen by whom the claim is filed returned to the jurisdiction of the United States; or

(C) the date upon which the Commission, at the request of a potentially eligible survivor, makes a determination that the civilian American citizen has actually died or may be presumed to be dead, in the case of any civilian American citizen who has not returned to the jurisdiction of the United States.

The Commission shall complete its determinations for each claim filed under this subsection at the earliest practicable date, but not later than one year after the date on which such claim was filed.

(7) There are authorized to be appropriated such amounts as may be necessary to carry out the purposes of this subsection, including necessary administrative expenses.


(July 3, 1948, ch. 826, title I, § 5, 62 Stat. 1242; 1950 Reorg. Plan No. 19, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1271; Apr. 9, 1952, ch. 168, § 1, 66 Stat. 49; Aug. 21, 1954, ch. 784, § 1, 68 Stat. 759; Aug. 31, 1954, ch. 1162, title I, §§ 101 (a)–(c), 102(a), 68 Stat. 1033, 1034; Pub. L. 87–617, Aug. 31, 1962, 76 Stat. 413; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107; Pub. L. 91–289, § 3, June 24, 1970, 84 Stat. 324; Pub. L. 94–383, Aug. 12, 1976, 90 Stat. 1122.)

Editorial Notes

References in TextThe Act entitled “An Act to provide benefits for the injury, disability, death, or enemy detention of employees of contractors with the United States, and for other purposes”, approved December 2, 1942, referred to in subsec. (f)(1), is act Dec. 2, 1942, ch. 668, 56 Stat. 1028, which is classified principally to chapter 12 (§ 1701 et seq.) of Title 42, The Public Health and Welfare. Titles I and II of the act, popularly known as the War Hazards Compensation Act, are classified generally to subchapters I (§ 1701 et seq.) and II (§ 1711 et seq.) of chapter 12 of Title 42. For complete classification of this Act to the Code, see Tables.
The Federal Employee Compensation Act, referred to in subsec. (f)(11), is act Sept. 7, 1916, ch. 458, 39 Stat. 742. The act was repealed, and the provisions thereof were reenacted as subchapter I (§ 8101 et seq.) of chapter 81 of Title 5, Government Organization and Employees, by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378.
Subsection (b) of section 5 of the Act entitled “An Act to amend the Act entitled ‘An Act to provide compensation for employees of the United States suffering injuries while in the performance of their duties, and for other purposes’, as amended”, approved July 28, 1945, referred to in subsec. (f)(11), is section 5(b) of act July 28, 1945, ch. 328, 59 Stat. 504, which enacted section 801 of former Title 5, Executive Departments and Government Officers and Employees, prior to repeal by Pub. L. 85–608, § 303, Aug. 8, 1958, 72 Stat. 539. See section 8102(b) of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 2004 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1976—Subsec. (i)(3). Pub. L. 94–383 substituted “$150” for “$60”.
1970—Subsec. (e). Pub. L. 91–289, § 3(1), included reference to subsec. (i) in parenthetical phrase.
Subsec. (i). Pub. L. 91–289, § 3(2), added subsec. (i).
1962—Subsec. (e). Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to section 4110 of this title.
Subsec. (h). Pub. L. 87–617 added subsec. (h).
1954—Subsec. (a). Act Aug. 31, 1954, § 101(a), included as eligible for detention benefits, civilian American citizens who were captured at certain Pacific islands by the Japanese, but who were formerly expressly excluded from these benefits by reason of being Federal employees or employees of contractors with the United States, and to make them eligible for disability compensation. Act Aug. 21, 1954, § 1(b), limited the application of such section’s definition of “civilian American citizen” to subsecs. (b) and (f) of this section.
Subsec. (d). Act Aug. 31, 1954, § 102(a), (b), struck out “dependent” wherever appearing, and added cl. (4).
Subsec. (e). Act Aug. 21, 1954, § 1(c), inserted “(except under subsection (g) )” after “under this section”.
Subsec. (f)(3). Act Aug. 31, 1954, § 101(b), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “The following provisions of such Act of December 2, 1942, as amended, shall not apply in the case of such civilian American citizens: Section 101(b), section 104, and section 105.”
Subsec. (f)(10), (11). Act Aug. 31, 1954, § 101(c), added pars. (10) and (11).
Subsec. (g). Act Aug. 21, 1954, § 1(a), added subsec. (g).
1952—Subsec. (e). Act Apr. 9, 1952, allowed the award for the benefit of claimant to be paid to the claimant’s natural or legal guardian, committee, conservator, or curator, or to such other person as is charged with the care of the claimant, and permitted the payment of an award payable to a minor, directly to such minor.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Secretary of Labor” substituted for “Federal Security Administrator” in subsec. (f)(6) pursuant to Reorg. Plan No. 19 of 1950, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1271, which transferred functions of Federal Security Administrator and Federal Security Agency under this section to Secretary of Labor, with power to delegate, and was set out in the Appendix to Title 5, Government Organization and Employees, prior to repeal by Pub. L. 89–554, §8(a), Sept. 6, 1966, 80 Stat. 662. See section 8145 of Title 5, Government Organization and Employees.
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4105. Prisoners of war(a) “Prisoner of war” definedAs used in subsection (b) of this section, the term “prisoner of war” means any regularly appointed, enrolled, enlisted, or inducted member of the military or naval forces of the United States who was held as a prisoner of war for any period of time subsequent to December 7, 1941, by any government of any nation with which the United States has been at war subsequent to such date.


(b) Payment of claims; rate allowed; certification of claimsThe Commission is authorized to receive, adjudicate according to law, and provide for the payment of any claim filed by any prisoner of war for compensation for the violation by the enemy government by which he was held as a prisoner of war, or its agents, of its obligation to furnish him the quantity or quality of food to which he was entitled as a prisoner of war under the terms of the Geneva Convention of July 27, 1929. The compensation allowed to any prisoner of war under the provisions of this subsection shall be at the rate of $1 for each day he was held as a prisoner of war on which the enemy government or its agents failed to furnish him such quantity or quality of food. Any claim allowed under the provisions of this subsection shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title.


(c) Persons entitled to paymentsClaims pursuant to subsection (b) shall be paid to the person entitled thereto, and shall in case of death of the persons who are entitled be payable only to or for the benefit of the following persons:(1) Widow or husband if there is no child or children of the deceased;

(2) Widow or husband and child or children of the deceased, one-half to the widow or husband and the other half to the child or children of the deceased in equal shares;

(3) Child or children of the deceased (in equal shares) if there is no widow or husband; and

(4) Parents (in equal shares) if there is no widow, husband, or child.


(d) Additional definition of “prisoner of war”; payment of claims; rate allowed; persons entitled to payments(1) As used in this subsection the term “prisoner of war” means any regularly appointed, enrolled, enlisted, or inducted member of the military or naval forces of the United States, who was held a prisoner of war for any period of time subsequent to December 7, 1941, by any government of any nation with which the United States has been at war subsequent to such date.

(2) The Commission is authorized to receive, adjudicate according to law, and to provide for the payment of any claim filed by any prisoner of war for compensation—(A) for the violations by the enemy government by which he was held as a prisoner of war, or its agents, of such government’s obligations under title III, section III, of the Geneva Convention of July 27, 1929, relating to labor of prisoners of war; or

(B) for inhumane treatment by the enemy government by which he was held, or its agents. The term “inhumane treatment” as used herein shall include, but not be limited to, violation by such enemy government, or its agents, of one or more of the provisions of articles 2, 3, 7, 10, 12, 13, 21, 22, 54, 56, or 57, of the Geneva Convention of July 27, 1929.


(3) Compensation shall be allowed to any prisoner of war under this subsection at the rate of $1.50 per day for each day he was held as a prisoner of war on which he alleges and proves in a manner acceptable to the Commission—(A) the violation by such enemy government or its agents of the provisions of title III, section III, of the Geneva Convention of July 27, 1929; or

(B) any inhumane treatment as defined herein.

Any claim allowed under the provisions of this subsection shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title. In no event shall the compensation allowed to any prisoner of war under this subsection exceed the sum of $1.50 with respect to any one day.

(4) Claims pursuant to subsection (d)(2) shall be paid to the person entitled thereto, or to his legal or natural guardian if he has one, and shall, in case of death of the persons who are entitled be payable only to or for the benefit of the following persons:(A) widow or husband if there is no child or children of the deceased;

(B) widow or husband and child or children of the deceased, one-half to the widow or husband and the other half to the child or children of the deceased in equal shares;

(C) child or children of the deceased (in equal shares) if there is no widow or husband; and

(D) parents (in equal shares) if there is no widow, husband, or child.



(e) Extension to Korean War prisoners(1) As used in this subsection the term “prisoner of war” means any regularly appointed, enrolled, enlisted, or inducted member of the Armed Forces of the United States who was held as a prisoner of war for any period of time subsequent to June 25, 1950, by any hostile force with which the Armed Forces of the United States were actually engaged in armed conflict subsequent to such date and prior to August 21, 1954, or any person (military or civilian) assigned to duty in the U.S.S. Pueblo who was captured by the military forces of North Korea on January 23, 1968, and thereafter held prisoner by the Government of North Korea for any period of time ending on or before December 23, 1968, except any person who, at any time, voluntarily, knowingly, and without duress, gave aid to or collaborated with or in any manner served any such hostile force.

(2) The Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim filed by any prisoner of war for compensation for the failure of the hostile force by which he was held as a prisoner of war, or its agents, to furnish him the quantity or quality of food prescribed for prisoners of war under the terms of the Geneva Convention of July 27, 1929. The compensation allowed to any prisoner of war under the provisions of this paragraph shall be at the rate of $1 for each day on which he was held as a prisoner of war and on which such hostile force, or its agents, failed to furnish him such quantity or quality of food.

(3) The Commission is authorized to receive and to determine, according to law, the amount and validity and provide for the payment of any claim filed by any prisoner of war for compensation—(A) for the failure of the hostile force by which he was held as a prisoner of war, or its agents, to meet the conditions and requirements prescribed under title III, section III, of the Geneva Convention of July 27, 1929, relating to labor of prisoners of war; or

(B) for inhumane treatment by the hostile force by which he was held, or its agents. The term “inhumane treatment” as used herein shall include, but not be limited to, failure of such hostile force, or its agents, to meet the conditions and requirements of one or more of the provisions of articles 2, 3, 7, 10, 12, 13, 21, 22, 54, 56, or 57 of the Geneva Convention of July 27, 1929.

Compensation shall be allowed to any prisoner of war under this paragraph at the rate of $1.50 per day for each day on which he was held as a prisoner of war and with respect to which he alleges and proves in a manner acceptable to the Commission the failure to meet the conditions and requirements described in subparagraph (A) or the inhumane treatment described in subparagraph (B). In no event shall the compensation allowed to any prisoner of war under this paragraph exceed the sum of $1.50 with respect to any one day.

(4) Any claim allowed by the Commission under this subsection shall be certified to the Secretary of the Treasury for payment out of funds appropriated pursuant to this subsection and shall be paid by the Secretary of the Treasury to the person entitled thereto, and shall, in case of death or determination of death of the persons who are entitled, be paid only to or for the benefit of the persons specified, and in the order established, by paragraph (4) of subsection (d) of this section.

(5) Each claim filed under this subsection must be filed not later than one year from whichever of the following dates last occurs:(A) August 21, 1954;

(B) The date the prisoner of war by whom the claim is filed returned to the jurisdiction of the Armed Forces of the United States; or

(C) The date upon which the Department of Defense makes a determination that the prisoner of war has actually died or is presumed to be dead, in the case of any prisoner of war who has not returned to the jurisdiction of the Armed Forces of the United States;

(D) In the case of any person assigned to duty in the U.S.S. Pueblo referred to in paragraph (1) of this subsection, one year after June 24, 1970.

The Commission shall complete its determinations with respect to each claim filed under this subsection at the earliest practicable date, but in no event later than one year after the date on which such claim was filed.

(6) Any claim allowed under the provisions of this subsection shall be paid from funds appropriated pursuant to paragraph (7) of this subsection.

(7)(A) There are authorized to be appropriated such amounts as may be necessary to carry out the purposes of this subsection, including necessary administrative expenses.

(B) The Commission shall determine, from time to time, the share of its administrative expenses attributable to the performance of its functions under this subsection and make the appropriate adjustments in its accounts, and determinations and adjustments made pursuant to this subparagraph shall be final and conclusive.



(f) Vietnam conflict; definitions; authority of Commission; classes of claims; rate of compensation; certification for payment; persons entitled to payments; filing date; determination of claims; fund for payment; appropriations(1) As used in this subsection—(A) the term “Vietnam conflict” relates to the period beginning February 28, 1961, and ending on such date as shall thereafter be determined by Presidential proclamation or concurrent resolution of the Congress; and

(B) the term “prisoner of war” means any regularly appointed, enrolled, enlisted, or inducted member of the Armed Forces of the United States who was held as a prisoner of war for any period of time during the Vietnam conflict by any force hostile to the United States, except any such member who, at any time, voluntarily, knowingly, and without duress, gave aid to or collaborated with, or in any manner served, such hostile force.


(2) The Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim filed by any prisoner of war for compensation for the failure of the hostile force by which he was held as a prisoner of war, or its agents, to furnish him the quantity or quality of food prescribed for prisoners of war under the terms of the Geneva Convention of August 12, 1949. The compensation allowed to any prisoner of war under the provisions of this paragraph shall be at the rate of $2 for each day on which he was held as a prisoner of war and on which such hostile force, or its agents, failed to furnish him such quantity or quality of food.

(3) The Commission is authorized to receive and to determine, according to law, the amount and validity and provide for the payment of any claim filed by any prisoner of war for compensation—(A) for the failure of the hostile force by which he was held as a prisoner of war, or its agents, to meet the conditions and requirements prescribed under chapter VIII, section III, of the Geneva Convention of August 12, 1949, relating to labor of prisoners of war; or

(B) for inhumane treatment by the hostile force by which he was held, or its agents. The term “inhumane treatment” as used in this subparagraph shall include, but not be limited to, failure of such hostile force, or its agents, to meet the conditions and requirements of one or more of the provisions of articles 3, 12, 13, 14, 17, 19, 22, 23, 24, 25, 27, 29, 43, 44, 45, 46, 47, 48, 84, 85, 86, 87, 88, 89, 90, 97, or 98 of the Geneva Convention of August 12, 1949.

Compensation shall be allowed to any prisoner of war under this paragraph at the rate of $3 per day for each day on which he was held as a prisoner of war and with respect to which he alleges and proves in a manner acceptable to the Commission the failure to meet the conditions and requirements described in subparagraph (A) of this paragraph or the inhumane treatment described in subparagraph (B) of this paragraph. In no event shall the compensation allowed to any prisoner of war under this paragraph exceed the sum of $3 with respect to any one day.

(4) Any claim allowed by the Commission under this subsection shall be certified to the Secretary of the Treasury for payment out of funds appropriated pursuant to this subsection and shall be paid by the Secretary of the Treasury to the person entitled thereto, and shall, in the case of death or determination of death of the persons who are entitled, be paid only to or for the benefit of the persons specified, and in the order established, by subsection (d)(4) of this section.

(5) Each claim filed under this subsection must be filed not later than three years from whichever of the following dates last occurs:(A) June 24, 1970;

(B) the date the prisoner of war by whom the claim is filed returned to the jurisdiction of the Armed Forces of the United States; or

(C) the date upon which the Department of Defense makes a determination that the prisoner of war has actually died or is presumed to be dead, in the case of any prisoner of war who has not returned to the jurisdiction of the Armed Forces of the United States.

The Commission shall complete its determinations with respect to each claim filed under this subsection at the earliest practicable date, but in no event later than one year after the date on which such claim was filed.

(6) Any claim allowed under the provisions of this subsection shall be paid from funds appropriated pursuant to paragraph (7) of this subsection.

(7) There are authorized to be appropriated such amounts as may be necessary to carry out the purposes of this subsection, including necessary administrative expenses.


(g) Manner of paymentWhere any person entitled to payment under this section is under any legal disability, payment may be made in accordance with the provisions of subsection (e) of section 4104 of this title.


(July 3, 1948, ch. 826, title I, § 6, 62 Stat. 1244; Sept. 30, 1950, ch. 1116, 64 Stat. 1090; Apr. 9, 1952, ch. 167, § 1, 66 Stat. 47; Apr. 9, 1952, ch. 168, § 2, 66 Stat. 49; Aug. 21, 1954, ch. 784, § 2, 68 Stat. 761; Aug. 31, 1954, ch. 1162, title I, § 102(a)(1), 68 Stat. 1034; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107; Pub. L. 91–289, §§ 1, 2, June 24, 1970, 84 Stat. 323.)

Editorial Notes
Codification
Section was formerly classified to section 2005 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1970—Subsec. (e)(1). Pub. L. 91–289, § 2(1), defined “prisoner of war” to include any person (military or civilian) assigned to duty in the U.S.S. Pueblo who was captured by the military forces of North Korea on January 23, 1968, and thereafter held prisoner by Government of North Korea for any period of time ending on or before December 23, 1968, and substituted “except any person” for “except any such member”.
Subsec. (e)(5)(D). Pub. L. 91–289, § 2(2), added subpar. (D).
Subsecs. (f), (g). Pub. L. 91–289, § 1, added subsec. (f) and redesignated former subsec. (f) as (g).
1962—Subsecs. (b), (d)(3). Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to section 4110 of this title.
1954—Subsecs. (c), (d)(4). Act Aug. 31, 1954, § 102(a), struck out “dependent” wherever appearing.
Subsec. (e). Act Aug. 21, 1954, § 2(b), added subsec. (e).
Subsec. (f). Act Apr. 9, 1952, ch. 168, added subsec. as a second subsec. (d) which was redesignated “(f)” by act Aug. 21, 1954, § 2(a).
1952—Subsec. (a). Act Apr. 9, 1952, ch. 167, inserted “subsection (b) of” after “As used in”.
Subsec. (c). Act Apr. 9, 1952, ch. 168, struck out “or to his legal or natural guardian if he has one” after “person entitled thereto”.
Subsec. (d). Act Apr. 9, 1952, ch. 167, added subsec. (d). Another subsec. (d), which was added by act Apr. 9, 1952, ch. 168, was redesignated “(f)”. See 1954 Amendment note above.
1950—Subsec. (c)(4). Act Sept. 30, 1950, removed requirement of dependency upon which parents were entitled to benefits.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.

Compensation for Persons Awarded Prisoner of War Medal Who Did Not Previously Receive Compensation as Prisoner of WarPub. L. 104–201, div. A, title VI, § 656, Sept. 23, 1996, 110 Stat. 2584, provided that:
“(a) Authority To Make Payments.—The Secretary of the military department concerned shall make payments in the manner provided in section 6 of the War Claims Act of 1948 (50 U.S.C. App. 2005) [now 50 U.S.C. 4105] to (or on behalf of) any person described in subsection (b) who submits an application for such payment in accordance with subsection (d).

“(b) Eligible Persons.—This section applies with respect to a member or former member of the Armed Forces who—“(1) has received the prisoner of war medal under section 1128 of title 10, United States Code; and

“(2) has not previously received a payment under section 6 of the War Claims Act of 1948 (50 U.S.C. App. 2005) [now 50 U.S.C. 4105] with respect to the period of internment for which the person received the prisoner of war medal.


“(c) Amount of Payment.—The amount of the payment to any person under this section shall be determined based upon the provisions of section 6 of the War Claims Act of 1948 [50 U.S.C. 4105] that are applicable with respect to the period of time during which the internment occurred for which the person received the prisoner of war medal.

“(d) One-Year Period for Submission of Applications.—A payment may be made by reason of this section only in the case of a person who submits an application to the Secretary concerned for such payment during the one-year period beginning on the date of the enactment of this Act [Sept. 23, 1996]. Any such application shall be submitted in such form and manner as the Secretary may require.”






§ 4106. Religious organizations(a) Reimbursement for services furnished members of armed services and American civilians; certification of claimsThe Commission is authorized to receive, adjudicate according to law, and provide for the payment of any claim filed by any religious organization functioning in the Philippine Islands and affiliated with a religious organization in the United States, or by the personnel of any such Philippine organization, for reimbursement of expenditures incurred, or for payment of the fair value of supplies used, by such organization or such personnel for the purpose of furnishing shelter, food, clothing, hospitalization, medicines and medical services, and other relief in the Philippines to members of the armed forces of the United States or to civilian American citizens (as defined in section 4104 of this title) at any time subsequent to December 6, 1941, and before August 15, 1945. Any claim allowed under the provisions of this section shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title.


(b) Compensation for loss or damage to real property used in educational, medical, or welfare workAny such religious organization or its personnel functioning in the Philippines and affiliated with a religious organization in the United States, which furnished relief in the Philippines to members of the Armed Forces of the United States or to civilian American citizens in accordance with the provisions of subsection (a) shall be compensated from the War Claims Fund, as hereinafter provided, for the loss and damage sustained as a consequence of the war to its schools, colleges, universities, scientific observatories, hospitals, dispensaries, orphanages, and other property or facilities connected with its educational, medical, or welfare work.


(c) Compensation to replace facilitiesAny such affiliated organization furnishing relief which possessed any interest in, and whose personnel of American citizens substantially composed the administrative staff of, any hospital whose prewar facilities and capacity have not been restored shall be compensated in an amount sufficient to enable such organization to replace the hospital’s facilities and capacity equal to that which existed at the time of the outbreak of the war, irrespective of what disposition was made subsequently of the land, buildings, and contents.


(d) Determination of claimsClaims filed pursuant to subsection (b) shall be determined and paid upon the basis of postwar cost of replacement which shall be ascertained by the War Claims Commission. In making such determinations the Commission shall utilize but not be limited to the factual information and evidence contained in the records of the Philippine War Damage Commission; the technical advice of experts in the field; the substantiating evidence submitted by the claimants; and any other technical and legal means by which fair and equitable postwar replacement costs shall be determined.


(e) Investigation; determination of replacement costs; basis usedThe Commission is authorized and directed to proceed at once with the necessary investigation, study, and establishment of procedures in order to determine the replacement costs of the claims to be filed under subsections (b) and (c), using as a basis for beginning such investigation and study the evidence contained in the claims of those religious organizations or their personnel which have already filed and are eligible to be paid under the terms of subsection (a) of this section.


(f) Filing of claims; adjudication; place and use of paymentsAll claims under subsections (b) and (c) must be filed on or before October 1, 1952; and not later than March 31, 1953, the Commission shall adjudicate according to law and provide for the payment of any claim filed pursuant to this section. In any case in which any money is payable as a result of subsections (b) and (c) to a religious organization or its personnel functioning in the Philippines, such money shall be paid upon request of such organization to its affiliate in the United States: Provided, That all money thus paid to such affiliated religious organization in the United States shall be used by such affiliate for the purpose of restoring the educational, medical, and welfare facilities described in subsections (b) and (c) and located in the Philippines.


(g) Claims of internees and prisoners of war unaffectedThe Commission shall expedite the payments under this section without reducing payment of claims of American civilian internees and prisoners of war filed before March 31, 1953, pursuant to the provisions of sections 4104 and 4105 of this title.


(h) Denominational organizations(1) Any religious organization functioning in the Philippines and of the same denomination as a religious organization functioning in the United States which furnished relief (as described, and during the period designated, in subsection (a) of this section) in the Philippines to members of the Armed Forces of the United States or to civilian American citizens shall be compensated from the War Claims Fund (A) for expenditures incurred, or for payment of the fair value of supplies used by such organization, for the purpose of furnishing such relief and (B) for loss and damage sustained as a consequence of the war to its schools, colleges, universities, scientific observatories, hospitals, dispensaries, orphanages, and other property or facilities connected with its educational, medical, or welfare work. No payments shall be made to any organization under this subsection if such organization has received an award under subsection (a) or (b) of this section, and no payments shall be made to any organization pursuant to clause (B) of this paragraph unless such organization has received an award for war damages from the Philippine War Damage Commission under the provisions of the Philippine Rehabilitation Act of 1946, as amended.11 See References in Text note below.

(2) The Commission is authorized to receive, determine according to law, and provide for the payment of claims filed under this subsection. Each claim allowed by the Commission under this subsection shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund. All payments under this subsection shall be made to an organization or individual in the United States designated by the claimant, and, in the case of claims under clause (B) of paragraph (1) of this subsection such payments shall be used for the purpose of restoring the educational, medical, and welfare facilities described in such clause.

(3) Claims for benefits under this subsection must be filed within six months after August 6, 1956. The Commission shall complete its determination with respect to each claim filed under this subsection at the earliest practicable date, but in no event later than one year after the date on which such claim was filed.

(4) Claims filed pursuant to clause (B) of paragraph (1) of this subsection shall be determined and paid upon the basis of postwar cost of replacement for the twelve-month period ending October 1, 1952, as ascertained by the Commission.


(July 3, 1948, ch. 826, title I, § 7, 62 Stat. 1245; Apr. 9, 1952, ch. 167, § 2, 66 Stat. 48; Aug. 6, 1956, ch. 985, 70 Stat. 1063; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextThe Philippine Rehabilitation Act of 1946, referred to in subsec. (h)(1), is act Apr. 30, 1946, ch. 243, 60 Stat. 128, which was classified to sections 1751 to 1806 of the former Appendix to this title, prior to omission from the Code as terminated. See Termination of Philippine War Damage Commission note below.

Codification
Section was formerly classified to section 2006 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Subsec. (a). Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to section 4110 of this title.
Subsec. (g). Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to sections 4104 and 4105 of this title.
1956—Subsec. (h). Act Aug. 6, 1956, added subsec. (h).
1952—Act Apr. 9, 1952, designated existing provisions as subsec. (a) and added subsecs. (b) to (g).

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Termination of Philippine War Damage CommissionThe Philippine War Damage Commission established by section 101 of act Apr. 30, 1946, ch. 243, title I, 60 Stat. 128, formerly classified to section 1751 of the former Appendix to this title, terminated under the provisions of subsec. (d) of such section, which provided for the winding up of the Commission’s affairs not later than two years after expiration of time for filing claims under act Apr. 30, 1946, ch. 243, if possible but in no event later than Apr. 30, 1951.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4107. Reports to Congress
Not later than six months after its organization, and every six months 11 See Modification of Reporting Requirements note below. thereafter, the Commission shall make a report to the Congress concerning its operations under this subchapter.
(July 3, 1948, ch. 826, title I, § 9, 62 Stat. 1246; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Annual Submission of ReportsPub. L. 89–348, § 2(6), Nov. 8, 1965, 79 Stat. 1312, modified the provisions of this section, beginning Jan. 1, 1967, to require annual instead of semiannual submission to Congress by Foreign Claims Settlement Commission of report concerning its operations under War Claims Act of 1948.

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to this subchapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 2008 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to this subchapter.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Modification of Reporting RequirementsPub. L. 89–348, § 2(6), Nov. 8, 1965, 79 Stat. 1312, modified the reporting requirements of this section as follows: “Beginning January 1, 1967, from semiannual to annual submission to the Congress by the Foreign Claims Settlement Commission of the United States of a report concerning its operations under the War Claims Act of 1948 (62 Stat. 1246; 50 U.S.C. App. 2008 [now 50 U.S.C. 4107]).”


Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4108. Fee limitation for representing claimants; penalties
No remuneration on account of services rendered or to be rendered to or on behalf of any claimant in connection with any claim filed with the administering agency under this subchapter shall exceed 10 per centum (or such lesser per centum as may be fixed by the administering agency with respect to any class of claims) of the amount allowed by the administering agency on account of such claim. Any agreement to the contrary shall be unlawful and void. Whoever, in the United States or elsewhere, pays or offers to pay, or promises, to pay, or receives, on account of services rendered or to be rendered in connection with any such claim, any remuneration in excess of the maximum permitted by this section, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than $5,000 or imprisoned not more than twelve months, or both, and, if any such payment shall have been made or granted, the administering agency shall take such action as may be necessary to recover the same, and, in addition thereto any such claimant shall forfeit all rights under this subchapter.
(July 3, 1948, ch. 826, title I, § 10, 62 Stat. 1246; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to this subchapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 2009 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text in two places as reference to this subchapter.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4109. Hearings on claims; finality of decision
The Commission shall notify all claimants of the approval or denial of their claims, and, if approved, shall notify such claimants of the amount for which such claims are approved. Any claimant whose claim is denied, or is approved for less than the full allowable amount of such claim, shall be entitled, under such regulations as the Commission may prescribe, to a hearing before the Commission or its representatives with respect to such claim. Upon such hearing, the Commission may affirm, modify, or revise its former action with respect to such claim, including a denial or reduction in the amount theretofore allowed with respect to such claim. The action of the Commission in allowing or denying any claim under this subchapter shall be final and conclusive on all questions of law and fact and not subject to review by any other official of the United States or by any court by mandamus or otherwise, and the Comptroller General is authorized and directed to allow credit in the accounts of any certifying or disbursing officer for payments in accordance with such action.
(July 3, 1948, ch. 826, title I, § 11, 62 Stat. 1246; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to this subchapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 2010 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to this subchapter.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by 68 Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4110. War Claims Fund(a) Composition; expenditureThere is hereby created on the books of the Treasury of the United States a trust fund to be known as the War Claims Fund. The War Claims Fund shall consist of all sums covered into the Treasury pursuant to the provisions of section 4336 of this title. The moneys in such fund shall be available for expenditure only as provided in this chapter or as may be provided hereafter by the Congress.


(b) Estimation and certification to Treasury of total amount necessary under section 4104(f)Before August 1, 1956, the Secretary of Labor shall estimate and report to the President the total amount which will be required to pay all benefits payable by reason of section 4104(f) of this title. If the President approves the amount so estimated as reasonably accurate, the total amount so estimated and approved shall be certified to the Secretary of the Treasury; if the President does not so approve he shall determine such amount, and the amount so determined shall be certified to the Secretary of the Treasury. Such certification shall be made on or before September 1, 1956. The Secretary of the Treasury shall then transfer from the War Claims Fund to the general fund of the Treasury a sum equal to the total amount certified to him under this subsection.


(c) Estimation and certification to Treasury of total amount necessary under section 4103(c)Before August 1, 1956, the Secretary of Labor shall estimate and report to the President the total amount which will be required to pay all additional benefits payable as a result of the enactment of section 4103(c) of this title. If the President approves the amount so estimated as reasonably accurate, the total amount so estimated and approved shall be certified to the Secretary of the Treasury; if the President does not so approve, he shall determine such amount, and the amount so determined shall be certified to the Secretary of the Treasury. Such certification shall be made on or before September 1, 1956. The Secretary of the Treasury shall then transfer from the War Claims Fund to the general fund of the Treasury a sum equal to the total amount certified to him under this subsection.


(d) Certification to Treasury of total canceled obligations under section 4103(b)(1)On or before August 1, 1956, the Secretary of State is authorized and directed to certify to the Secretary of the Treasury the total amount of all obligations canceled pursuant to the provisions of section 4103(b)(1) of this title. The Secretary of the Treasury shall transfer from the war claims fund to the general fund of the Treasury an amount equal to the total amount so certified.


(e) Authorization of appropriations for Commission’s workThere are hereby authorized to be appropriated, out of any money in the war claims fund, such sums as may be necessary to enable the Commission to carry out its functions under this subchapter.


(July 3, 1948, ch. 826, title I, § 13, 62 Stat. 1247; 1950 Reorg. Plan No. 19, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1271; Aug. 31, 1954, ch. 1162, title I, § 104, 68 Stat. 1036; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act July 3, 1948, ch. 826, 62 Stat. 1240, known as the War Claims Act of 1948, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
Section 4103(c) of this title, referred to in subsec. (c), was in the original “section 4(c) of this title”, meaning section 4(c) of title I of act July 3, 1948, ch. 826, which amended section 1702 of Title 42, The Public Health and Welfare, and was classified to section 4103(c) of this title and omitted from the Code.
This subchapter, referred to in subsec. (e), was in the original “this title”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to this subchapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 2012 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Subsecs. (b) to (e). Pub. L. 87–846 made technical amendment to reference in original act which appears in text of subsec. (b) as reference to section 4104(f) of this title, in subsec. (c) as reference to section 4103(c) of this title, in subsec. (d) as reference to section 4103(b)(1) of this title, and in subsec. (e) as reference to this subchapter.
1954—Subsec. (b). Act Aug. 31, 1954, § 104(a), provided that President may approve or disapprove of Secretary of Labor’s estimate, and if he disapproves he shall estimate total amount of claims under section 4104(f) of this title, and provided that all transfers which are to be made from the War Claims Fund to the Treasury general fund shall be made before Aug. 1, 1956.
Subsec. (c). Act Aug. 31, 1954, § 104(a), provided that President may approve or disapprove Secretary of Labor’s estimate, and if he disapproves he shall estimate total amount of claims under section 4103(c) of this title, and provided that all transfers which are to be made from War Claims Fund to Treasury general fund shall be made before Aug. 1, 1956.
Subsec. (d). Act Aug. 31, 1954, § 104(b), inserted “on or before August 1, 1956” before “Secretary of State”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Secretary of Labor” substituted for “Federal Security Administrator” in subsecs. (b) and (c) pursuant to Reorg. Plan No. 19 of 1950, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1271, which transferred functions of Federal Security Administrator and Federal Security Agency under this section to Secretary of Labor with power to delegate and was set out in the Appendix to Title 5, Government Organization and Employees, prior to repeal by Pub. L. 89–554, §8(a), Sept. 6, 1966, 80 Stat. 662. See section 8145 of Title 5, Government Organization and Employees.
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4111. Payments to certain members of religious orders
In any case in which any money is payable as a result of the enactment of this subchapter to any person who is prevented from accepting such money by the rules, regulations, or customs of the church or the religious order or organization of which he is a member, such money shall be paid, upon the request of such person, to such church or to such religious order or organization.
(July 3, 1948, ch. 826, title I, § 14, 62 Stat. 1247; Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to this subchapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 2013 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text as reference to this subchapter.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.

Executive Documents

Transfer of Functions
War Claims Commission, including offices of its members, abolished and functions of Commission and of members, officers, and employees thereof transferred to Foreign Claims Settlement Commission of the United States by Reorg. Plan No. 1 of 1954, §§ 2, 4, eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279, set out in the Appendix to Title 5, Government Organization and Employees. See, also, section 4101 of this title and notes thereunder.



§ 4112. United States citizens serving in allied forces(a) Right to compensationThe Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim for compensation filed by or on behalf of any individual who, being then an American citizen, served in the military or naval forces of any government allied with the United States during World War II who was held as a prisoner of war for any period of time subsequent to December 7, 1941, by any government of any nation with which such allied government has been at war subsequent to such date. Compensation shall be payable under this section in accordance with the standards established by, and at the rates prescribed in, subsection (b) of section 4105 of this title, and paragraphs (2) and (3) of subsection (d) of such section 4105.


(b) DeductionsThe amount payable under this section shall be reduced by such sum as the individual entitled to compensation under this section has received or is entitled to receive from any government by reason of the same detention.


(c) Payments on deathIn the event of death of the individual entitled to compensation under this section, payment may be made to the persons specified in paragraph (4) of subsection (d) of section 4105 of this title.


(d) Filing date for claimsClaims for benefits under this section must be filed within one year after August 31, 1954.


(e) Certification of claim for paymentAny claim allowed under the provisions of this section shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title.


(July 3, 1948, ch. 826, title I, § 15, as added Aug. 31, 1954, ch. 1162, title I, § 103, 68 Stat. 1034; amended Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes
Codification
Section was formerly classified to section 2014 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text of subsecs. (a) and (c) as reference to section 4105 of this title and in subsec. (e) as reference to section 4110 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.



§ 4113. Detention benefits to merchant seamen(a) “Merchant seaman” definedAs used in this section, the term “merchant seaman” means any individual who was employed as a seaman or crew member on any vessel registered under the laws of the United States, or under the laws of any government friendly to the United States during World War II, and who was a citizen of the United States on and after December 7, 1941, to the date of his death or the date of filing claim under this section; except any such individual who is entitled to, or who has received, benefits under section 4104 of this title as a “civilian American citizen”.


(b) Determination of claim; rate of paymentThe Commission is authorized to receive and determine, according to law, the amount and validity, and provide for the payment of any claim for detention benefits filed by or on behalf of any merchant seaman who, being then a merchant seaman, was captured or interned or held by the Government of Germany or the Imperial Japanese Government, its agents or instrumentalities in World War II for any period of time subsequent to December 7, 1941, during which he was held by either such government as a prisoner, internee, hostage, or in any other capacity. Detention benefits shall be paid under this section at the rates prescribed and in the manner provided in subsections (c) and (d) of section 4104 of this title.


(c) Collaborationists excludedPayment of any claim filed under this section shall not be made to any merchant seaman, or to any survivor or survivors thereof, who, voluntarily, knowingly, and without duress, gave aid to or collaborated with or in any manner served any government hostile to the United States during World War II.


(d) Time of filing claimClaims for benefits under this section must be filed within one year after August 31, 1954.


(e) Certification of claim for paymentAny claim allowed under the provisions of this section shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund established by section 4110 of this title.


(July 3, 1948, ch. 826, title I, § 16, as added Aug. 31, 1954, ch. 1162, title I, § 103, 68 Stat. 1034; amended Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes
Codification
Section was formerly classified to section 2015 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text of subsecs. (a) and (b) as reference to section 4104 of this title and in subsec. (e) as reference to section 4110 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.



§ 4114. Philippines(a) Losses by individual from sequestered credits; loss by banks or other financial institutions(1) The Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim filed by—(A) any individual who—(i) on or after December 7, 1941, was a member of the military or naval forces of the United States;

(ii) is the survivor of any deceased individual described in subparagraph (i);

(iii) was a national of the United States on December 7, 1941, and is a national of the United States on August 31, 1954; or

(iv) is the survivor of any deceased individual who was a national of the United States on December 7, 1941, and would be a national of the United States on August 31, 1954, if living; or


(B) any partnership, firm, corporation, or other legal entity, in which more than 50 per centum of the ownership was vested, directly or indirectly, both on December 7, 1941, and on August 31, 1954, in individuals referred to in subparagraph (A) of this paragraph;

for losses arising as a result of the sequestration of accounts, deposits, or other credits of such individual or legal entity in the Philippines by the Imperial Japanese Government.

(2) The Commission is authorized to receive and to determine, according to law, the amount and validity, and provide for the payment of any claim filed by any bank or other financial institution doing business in the Philippines which reestablished sequestered accounts, deposits, or other credits of—(A) any individual referred to in subparagraph (A) of paragraph (1) of this subsection; or

(B) any partnership, firm, corporation, or other legal entity, in which more than 50 per centum of the ownership was vested, directly or indirectly, both on December 7, 1941, and on the date of reestablishment of such sequestered credits, in individuals referred to in such subparagraph (A);

for reimbursement of the amounts of such sequestered credits paid by such bank or financial institution.


(b) Filing date for claimsClaims must be filed under this section within one year after August 31, 1954.


(c) Death or legal disability as affecting paymentsWhere any individual entitled to payment under this section is under any legal disability, payment may be made in accordance with the provisions of subsection (e) of section 4104 of this title. In the case of the death of any individual entitled to payment of any claim under this section, payment of such claim shall be made to the individuals specified, and in the order provided, in subsection (d) of section 4105 of this title; except that no payment shall be made under this section to any individual who voluntarily, knowingly, and without duress, gave aid to or collaborated with or in any manner served any government hostile to the United States during World War II.


(d) Certification of claims for paymentEach claim allowed under this section shall be certified to the Secretary of the Treasury for payment out of the War Claims Fund established under section 4110 of this title. The Secretary of the Treasury shall pay such claims as follows:(1) In the case of each claim allowed in an amount equal to or less than $500, such claim shall be paid in full; and

(2) In the case of each claim allowed in an amount greater than $500, such claim shall be paid in two installments. The first installment shall be paid in an amount equal to $500 plus 66⅔ per centum of the amount of such claim allowed in excess of $500. The last installment shall be computed as of September 1, 1956, under the next sentence of this paragraph, and, as so computed, shall be paid from the sums remaining in the War Claims Fund on that date. If the sums remaining in the War Claims Fund on September 1, 1956, are sufficient to satisfy all claims allowed under this section and not paid in full, the unpaid portion of each such claim shall be paid in full; if the sums remaining in the War Claims Fund on September 1, 1956, are not sufficient to satisfy all claims allowed under this section and not paid in full, the last installment payable on each such claim shall be reduced ratably, and, as so reduced, shall be paid from the War Claims Fund.


(July 3, 1948, ch. 826, title I, § 17, as added Aug. 31, 1954, ch. 1162, title I, § 103, 68 Stat. 1035; amended Pub. L. 87–846, title I, § 102, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes
Codification
Section was formerly classified to section 2016 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Pub. L. 87–846 made technical amendment to reference in original act which appears in text of subsec. (c) as reference to section 4104 of this title and reference to section 4105 of this title and in subsec. (d) as reference to section 4110 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.




SUBCHAPTER II—TITLE II OF WAR CLAIMS ACT OF 1948

Editorial Notes
Codification
Pub. L. 87–846, § 103, Oct. 22, 1962, 76 Stat. 1107, added “title II” (§§ 201 to 217) to the War Claims Act of 1948 (act July 3, 1948, ch. 826) without supplying a name for such title, which for purposes of codification has been set out as this subchapter.


§ 4131. Definitions
As used in this subchapter the term or terms—(a) “Albania”, “Austria”, “Czechoslovakia”, “the Free Territory of Danzig”, “Estonia”, “Germany”, “Greece”, “Latvia”, “Lithuania”, “Poland”, and “Yugoslavia”, when used in their respective geographical senses, mean the territorial limits of each such country or free territory, as the case may be, in continental Europe as such limits existed on December 1, 1937.

(b) “Commission” means the Foreign Claims Settlement Commission of the United States established pursuant to Reorganization Plan Numbered 1 of 1954 (68 Stat. 1279).

(c) “National of the United States” means (1) a natural person who is a citizen of the United States, (2) a natural person who, though not a citizen of the United States, owes permanent allegiance to the United States, and (3) a corporation, partnership, unincorporated body, or other entity, organized under the laws of the United States, or of any State, the Commonwealth of Puerto Rico, the District of Columbia, or any possession of the United States and in which more than 50 per centum of the outstanding capital stock or other proprietary or similar interest is owned, directly or indirectly, by persons referred to in clauses (1) and (2) of this subsection. It does not include aliens.

(d) “Property” means real property and such items of tangible personalty as can be identified and evaluated.

(July 3, 1948, ch. 826, title II, § 201, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextReorganization Plan Numbered 1 of 1954 (68 Stat. 1279), referred to in subsec. (b), is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 2017 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
SeparabilityPub. L. 87–846, title III, § 301, Oct. 22, 1962, 76 Stat. 1117, provided that: “If any provision of this Act [see Tables for classification], or the application thereof to any person or circumstances, shall be held invalid, the remainder of this Act, or the application of such provisions to other persons or circumstances, shall not be affected.”



Transfer of Functions
For provisions transferring Foreign Claims Settlement Commission of the United States to Department of Justice, as a separate agency, see section 1622a et seq. of Title 22, Foreign Relations and Intercourse.



§ 4132. Claims authorized
The Commission is directed to receive and to determine according to the provisions of this subchapter the validity and amount of claims of nationals of the United States for—(a) loss or destruction of, or physical damage to, property located in Albania, Austria, Czechoslovakia, the Free Territory of Danzig, Estonia, Germany, Greece, Latvia, Lithuania, Poland, or Yugoslavia, or in territory which was part of Hungary or Rumania on December 1, 1937, but which was not included in such countries on September 15, 1947, which loss, destruction, or physical damage occurred during the period beginning September 1, 1939, and ending May 8, 1945, or which occurred in the period beginning July 1, 1937, and ending September 2, 1945, to property in territory occupied or attacked by the Imperial Japanese military forces (including territory to which Japan has renounced all right, title, and claim under article 2 of the Treaty of Peace Between the Allied Powers and Japan) except the island of Guam: Provided, That claims for loss, destruction, or damage occurring in the Commonwealth of the Philippines shall not be allowed except on behalf of nationals of the United States who have received no payment, and certify under oath or affirmation that they have received no payment, on account of the same loss, destruction, or damage under the Philippine Rehabilitation Act of 1946,11 See References in Text note below. whether or not claim was filed thereunder: Provided further, That such loss, destruction, or damage must have occurred, as a direct consequence of (1) military operations of war or (2) special measures directed against property in such countries or territories during the respective periods specified, because of the enemy or alleged enemy character of the owner, which property was owned, directly or indirectly, by a national of the United States at the time of such loss, damage or destruction;

(b) damage to, or loss or destruction of, ships or ship cargoes directly or indirectly owned by a national of the United States at the time such damage, loss, or destruction occurred, which was a direct consequence of military action by Germany or Japan during the period beginning September 1, 1939, and ending September 2, 1945; no award shall be made under this subsection in favor of any insurer or reinsurer as assignee or otherwise as successor in interest to the right of the insured;

(c) net losses under war-risk insurance or reinsurance policies or contracts, incurred in the settlement of claims for insured losses of ships directly or indirectly owned by a national of the United States at the time of the loss, damage, or destruction of such ships and at the time of the settlement of such claims, which insured losses were a direct consequence of military action by Germany or Japan during the period beginning September 1, 1939, and ending September 2, 1945; such net losses shall be determined by deducting from the aggregate of all payments made in the settlement of such insured losses the aggregate of the net amounts received by any such insurance companies on all policies of contracts of war-risk insurance or reinsurance on ships under which the insured was a national of the United States, after deducting expenses; and

(d) loss or damage on account of—(1) the death of any person who, being then a civilian national of the United States and a passenger on any vessel engaged in commerce on the high seas, died or was killed as a result of military action by Germany or Japan which occurred during the period beginning September 1, 1939, and ending December 11, 1941; awards under this paragraph shall be made only to or for the benefit of the following persons in the order of priority named:(A) widow or husband if there is no child or children of the deceased;

(B) widow or husband and child or children of the deceased, one-half to the widow or husband and the other half to the child or children of the deceased in equal shares;

(C) child or children of the deceased (in equal shares) if there is no widow or husband; and

(D) parents of the deceased (in equal shares) if there is no widow, husband, or child;


(2) injury or permanent disability sustained by any person, who being then a civilian national of the United States and a passenger on any vessel engaged in commerce on the high seas, was injured or permanently disabled as a result of military action by Germany or Japan which occurred during the period beginning September 1, 1939, and ending December 11, 1941; awards under this paragraph shall be payable solely to the person so injured or disabled;

(3) the loss or destruction, as a result of such action, of property on such vessel, as determined by the Commission to be reasonable, useful, necessary, or proper under the circumstances, which property was owned by any civilian national of the United States who was then a passenger on such vessel; and in the case of the death of any person suffering such loss, awards under this paragraph shall be made only to or for the benefit of the persons designated in paragraph (1) of this subsection and in the order of priority named therein.


(July 3, 1948, ch. 826, title II, § 202, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1107.)

Editorial Notes

References in TextThe Philippine Rehabilitation Act of 1946, referred to in subsec. (a), is act Apr. 30, 1946, ch. 243, 60 Stat. 128, which was classified to sections 1751 to 1806 of the former Appendix to this title, prior to omission from the Code as terminated.

Codification
Section was formerly classified to section 2017a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4133. Transfers and assignments
The transfer or assignment for value of any property forming the subject matter of a claim under subsection (a) or (b) of section 4132 of this title subsequent to its damage, loss, or destruction shall not operate to extinguish any claim of the transferor otherwise compensable under either of such subsections. If a claim which could otherwise be allowed under subsection (a) or (b) of section 4132 of this title has been assigned for value prior to October 22, 1962, the assignee shall be the party entitled to claim thereunder.
(July 3, 1948, ch. 826, title II, § 203, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1109.)

Editorial Notes
Codification
Section was formerly classified to section 2017b of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4134. Nationality of claimants
No claim shall be allowed under subsection (a), (b), or (c) of section 4132 of this title unless the property upon which it is based was owned by a national or nationals of the United States on the date of loss, damage, or destruction and unless the claim was owned by a national or nationals of the United States continuously thereafter until the date of filing with the Commission pursuant to this subchapter. Where any person who lost United States citizenship solely by reason of marriage to a citizen or subject of a foreign country reacquired such citizenship before October 22, 1962, then if such individual, but for such marriage would have been a national of the United States at all times on and after the date of such loss, damage, or destruction until the filing of the claim, such individual shall be treated for all purposes of this subchapter as having been a national of the United States at all such times.
(July 3, 1948, ch. 826, title II, § 204, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1109.)

Editorial Notes
Codification
Section was formerly classified to section 2017c of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4135. Claims of stockholders(a) Ownership interest in entity which is a national of the United StatesA claim under section 4132 of this title based upon an ownership interest in any corporation, association, or other entity which is a national of the United States shall be denied.


(b) Ownership interest in entity which was not a national of the United States on date of lossA claim under section 4132 of this title, based upon a direct ownership interest in a corporation, association, or other entity which suffered a loss within the meaning of said section, shall be allowed, subject to other provisions of this subchapter, if such corporation, association, or other entity on the date of the loss was not a national of the United States, without regard to the per centum of ownership vested in the claimant in any such claim.


(c) Indirect ownership interest; minimum requirementA claim under section 4132 of this title, based upon an indirect ownership interest in a corporation, association, or other entity which suffered a loss within the meaning of said section, shall be allowed, subject to other provisions of this subchapter, only if at least 25 per centum of the entire ownership interest thereof at the time of such loss was vested in nationals of the United States.


(d) Calculation of awardAny award on a claim under subsection (b) or (c) of this section shall be calculated on the basis of the total loss suffered by such corporation, association, or other entity, and shall bear the same proportion to such loss as the ownership interest of the claimant bears to the entire ownership interest thereof.


(July 3, 1948, ch. 826, title II, § 205, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1109.)

Editorial Notes
Codification
Section was formerly classified to section 2017d of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4136. Deductions in making awards(a) In determining the amount of any award there shall be deducted all amounts the claimant has received on account of the same loss or losses with respect to which an award is made under this subchapter.

(b) Each claim in excess of $10,000 filed under this subchapter by a corporation shall include a statement under oath disclosing the aggregate amount of Federal tax benefits derived by such corporation in any prior taxable year or years resulting from any deduction or deductions claimed for the loss or losses with respect to which such claim is filed. In determining the amount of any award where the allowable loss exceeds $10,000 there shall be deducted an amount equal to the aggregate amount of Federal tax benefits so derived by the claimant. For the purposes of this subsection, such Federal tax benefits shall be the aggregate of the amounts by which the claimant’s taxes for such year or years under chapters 1, 2A, 2B, 2D, and 2E of the Internal Revenue Code of 1939, or subtitle A of the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.] were decreased with respect to such loss or losses. Any payments made on an award reduced by reason of this subsection shall be exempt from Federal income taxes.

(July 3, 1948, ch. 826, title II, § 206, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1110; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)

Editorial Notes

References in TextThe Internal Revenue Code of 1939, referred to in subsec. (b), was generally repealed by section 7851 of the Internal Revenue Code of 1954, Title 26. The Internal Revenue Code of 1954 was redesignated the Internal Revenue Code of 1986 by Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095. For table of comparisons of the 1939 Code to the 1986 Code, see Table I preceding section 1 of Title 26, Internal Revenue Code. See also section 7852(b) of Title 26 for provision that references in any other law to a provision of the 1939 Code, unless expressly incompatible with the intent thereof, shall be deemed a reference to the corresponding provision of the 1986 Code.
Chapter 1 of the Internal Revenue Code of 1939, referred to in subsec. (b), was comprised of sections 1 to 482 of former Title 26, Internal Revenue Code. Section 14 of former Title 26 was repealed by act Oct. 20, 1951, ch. 521, title I, pt. II, § 121(g), 65 Stat. 469. Sections 34 and 185 of former Title 26 were repealed by act Feb. 25, 1944, ch. 63, title I, §§ 106(c)(2), 107(a), 58 Stat. 31. Sections 264 and 363 of former Title 26 were repealed by act Oct. 21, 1942, ch. 619, title I, §§ 159(e), 170(a), 56 Stat. 860, 878. Sections 430 to 474 of former Title 26 were omitted from the Code, and subsequently, along with the remaining sections of former Title 26 comprising chapter 1, except sections 143 and 144, were repealed by sections 7851(a)(1)(A) of Title 26, Internal Revenue Code. Sections 143 and 144 of former Title 26 were repealed by section 7851(a)(1)(B) of Title 26.
Chapter 2A of the Internal Revenue Code of 1939, referred to in subsec. (b), was comprised of sections 500 to 511 of former Title 26, Internal Revenue Code. Sections 500 to 511 were repealed by section 7851(a)(1)(A) of Title 26, Internal Revenue Code.
Chapter 2B of the Internal Revenue Code of 1939, referred to in subsec. (b), was comprised of sections 600 to 605 of former Title 26, Internal Revenue Code. Sections 600 to 605 were repealed by act Nov. 8, 1945, ch. 453, title II, § 202, 59 Stat. 574, eff. with respect to taxable years ending June 30, 1946.
Chapter 2D of the Internal Revenue Code of 1939, referred to in subsec. (b), was comprised of sections 700 to 706 of former Title 26, Internal Revenue Code. Sections 700 to 716 were repealed by section 7851(a)(1)(A) of Title 26, Internal Revenue Code.
Chapter 2E of the Internal Revenue Code of 1939, referred to in subsec. (b), was comprised of sections 710 to 784 of former Title 26, Internal Revenue Code. Sections 710 to 736, 740, 742 to 744, 750, 751, 760, 761 and 780 to 784 were repealed by act Nov. 8, 1945, ch. 453, title I, § 122(a), 59 Stat. 568. Section 741 was repealed by act Oct. 21, 1942, ch. 619, title II, §§ 224(b), 228(b), 56 Stat. 920, 925. Section 752 was repealed by act Oct. 21, 1942, ch. 619, title II, § 229(a)(1), 56 Stat. 931, eff. as of Oct. 8, 1940.
Subtitle A of the Internal Revenue Code of 1986, referred to in subsec. (b), is subtitle A of act Aug. 16, 1954, ch. 736, 68A Stat. 4, which comprises subtitle A (§ 1 et seq.) of Title 26, Internal Revenue Code.

Codification
Section was formerly classified to section 2017e of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1986—Subsec. (b). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.



§ 4137. Consolidated awards
With respect to any claim which, at the time of the award, is vested in persons other than the person by whom the loss was sustained, the Commission may issue a consolidated award in favor of all claimants then entitled thereto, which award shall indicate the respective interests of such claimant therein; and all such claimants shall participate, in proportion to their indicated interests, in the payments authorized by this subchapter in all respects as if the award had been in favor of a single person.
(July 3, 1948, ch. 826, title II, § 207, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1110.)

Editorial Notes
Codification
Section was formerly classified to section 2017f of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4138. Certain awards prohibited
No award shall be made under this subchapter to or for the benefit of (1) any person who has been convicted of a violation of any provision of chapter 115, title 18, or of any other crime involving disloyalty to the United States, or (2) any claimant whose claim under this subchapter is within the scope of title III of the International Claims Settlement Act of 1949, as amended (69 Stat. 570) [22 U.S.C. 1641 et seq.], except any claimant whose award under section 303(1) of title III of the International Claims Settlement Act of 1949, as amended [22 U.S.C. 1641b(1)], is recertified pursuant to subsection (b) of section 4139 of this title.
(July 3, 1948, ch. 826, title II, § 208, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1110.)

Editorial Notes

References in TextThe International Claims Settlement Act of 1949, referred to in text, is act Mar. 10, 1950, ch. 54, 64 Stat. 12. Title III of the Act is classified generally to subchapter III (§ 1641 et seq.) of chapter 21 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 1621 of Title 22 and Tables.

Codification
Section was formerly classified to section 2017g of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4139. Certification of awards(a) The Commission shall certify to the Secretary of the Treasury, in terms of United States currency, for payment out of the War Claims Fund each award made pursuant to section 4132 of this title.

(b) The Commission shall recertify to the Secretary of the Treasury, in terms of United States currency, for payment out of the War Claims Fund, awards heretofore made with respect to claims against the Government of Hungary under section 1641b(1) of title 22. Nothing contained in this subsection shall be construed as authorizing the filing of new claims against Hungary.

(July 3, 1948, ch. 826, title II, § 209, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1111.)

Editorial Notes
Codification
Section was formerly classified to section 2017h of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4140. Claim filing period
Within sixty days after the enactment of this subchapter or of legislation making appropriations to the Commission for payment of administrative expenses incurred in carrying out its functions under this subchapter, whichever date is later, the Commission shall give public notice by publication in the Federal Register of the time when, and the limit of time within which claims may be filed, which limit shall not be more than eighteen months after such publication.
(July 3, 1948, ch. 826, title II, § 210, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1111.)

Editorial Notes

References in TextThe enactment of this subchapter, referred to in text, probably means the date of enactment of Pub. L. 87–846, which was approved Oct. 22, 1962.

Codification
Section was formerly classified to section 2017i of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Protests Relating to Awards by Commission; Notice by Publication in Federal RegisterNotwithstanding the provisions of this section and section 4141 of this title, receipt and consideration of filed and published protests relating to awards made by the Foreign Claims Settlement Commission which result in modification of such awards shall be certified and paid by the Secretary of the Treasury out of the War Claims Fund in accordance with section 4143 of this title. See section 615 of act Mar. 10, 1950, ch. 54, as added by Pub. L. 94–542, Oct. 18, 1976, 90 Stat. 2512, set out as a note under section 1623 of Title 22, Foreign Relations and Intercourse.



§ 4141. Claims settlement period
The Commission shall complete its affairs in connection with the settlement of claims pursuant to this subchapter not later than four years following the enactment of legislation making appropriations to the Commission for payment of administrative expenses incurred in carrying out its functions under this subchapter.
(July 3, 1948, ch. 826, title II, § 211, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1111.)

Editorial Notes
Codification
Section was formerly classified to section 2017j of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Protests Relating to Awards by Commission; Notice by Publication in Federal RegisterNotwithstanding the provisions of this section and section 4140 of this title, receipt and consideration of filed and published protests relating to awards made by the Foreign Claims Settlement Commission which result in modification of such awards shall be certified and paid by the Secretary of the Treasury out of the War Claims Fund in accordance with section 4143 of this title. See section 615 of act Mar. 10, 1950, ch. 54, as added by Pub. L. 94–542, Oct. 18, 1976; 90 Stat. 2512, set out as a note under section 1623 of Title 22, Foreign Relations and Intercourse.



§ 4142. Notification to claimants
Each award or denial of a claim by the Commission, whether rendered before or after a hearing, shall include a specific statement of the facts and of the reasoning of the Commission in support of its conclusion.
(July 3, 1948, ch. 826, title II, § 212, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1111.)

Editorial Notes
Codification
Section was formerly classified to section 2017k of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4143. Payment of awards; priorities; limitations(a) Order of priority of paymentsThe Secretary of the Treasury shall pay out of the War Claims Fund on account of awards certified by the Commission pursuant to this subchapter as follows and in the following order of priority:(1) Payment in full of awards made pursuant to section 4132(d)(1) and (2) of this title, and thereafter of any award made pursuant to section 4132(a) of this title to any claimant (A) certified to the Commission by the Small Business Administration as having been, on the date of loss, damage, or destruction, a small business concern within the meaning now set forth in the Small Business Act, as amended [15 U.S.C. 631 et seq.], or (B) determined by the Commission to have been, on the date of loss, damage, or destruction, a nonprofit organization operated exclusively for the promotion of social welfare, religious, charitable, or educational purposes.

(2) Thereafter, payments from time to time on account of the other awards made pursuant to section 4132 of this title in an amount which shall be the same for each award or in the amount of the award, whichever is less. The total payment made pursuant to this paragraph on account of any award shall not exceed $10,000.

(3) Thereafter, payments from time to time on account of the other awards made to individuals and corporations pursuant to section 4132 of this title and not compensated in full under paragraph (1) or (2) of this subsection in an amount which shall be the same for each award or in the amount of the award, whichever is less. The total payment pursuant to this paragraph on account of any award shall not exceed $35,000.

(4) Thereafter, payments from time to time on account of the unpaid balance of each remaining award made pursuant to section 4132 of this title or recertified pursuant to subsection (b) of section 4139 of this title which shall bear to such unpaid balance the same proportion as the total amount in the War Claims Fund and available for distribution at the time such payments are made bears to the aggregate unpaid balances of all such awards. No payment made pursuant to this paragraph on account of any award shall exceed the unpaid balance of such award. Payments heretofore made under section 1641i of title 22, on awards made against the Government of Hungary under section 1641b(1) of title 22, and recertified under subsection (b) of section 4139 of this title, shall be considered as payments under this paragraph and no payment shall be made on any recertified award until the percentage of distribution on awards made under section 4132 of this title exceeds the corresponding percentage of distribution on such recertified award: Provided, That no payment made on awards recertified under subsection (b) of section 4139 of this title shall exceed 40 per centum of the amount of the award recertified.


(b) RegulationsSuch payments, and applications for such payments, shall be made in accordance with such regulations as the Secretary of the Treasury shall prescribe.


(c) Aggregation of awardsFor the purpose of making any such payments, other than under subsection (a)(1), an “award” shall be deemed to mean the aggregate of all awards certified for payment in favor of the same claimant.


(d) Death or disability of claimantIf any person to whom any payment is to be made pursuant to this subchapter is deceased or is under a legal disability, payment shall be made to his legal representative, except that if any payment to be made is not over $1,000 and there is no qualified executor or administrator, payment may be made to the person or persons found by the Secretary of the Treasury to be entitled thereto, without the necessity of compliance with the requirements of law with respect to the administration of estates.


(e) Partial payment; extinguishment of rightsPayment on account of any award pursuant to this subchapter shall not, unless such payment is for the full amount of the award, extinguish any rights against any foreign government for the unpaid balance of the award.


(f) Losses occurring in Commonwealth of the PhilippinesPayments made under this section on account of any award for loss, damage, or destruction occurring in the Commonwealth of the Philippines shall not exceed the amount paid on account of awards in the same amount under the Philippine Rehabilitation Act of 1946.11 See References in Text note below.


(July 3, 1948, ch. 826, title II, § 213, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1111; amended Pub. L. 91–571, § 1(a), Dec. 24, 1970, 84 Stat. 1503; Pub. L. 104–316, title I, § 128(b), Oct. 19, 1996, 110 Stat. 3841.)

Editorial Notes

References in TextThe Small Business Act, as amended, referred to in subsec. (a)(1), is Pub. L. 85–536, § 2(1 et seq.), July 18, 1958, 72 Stat. 384, which is classified generally to chapter 14A (§ 631 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 631 of Title 15 and Tables.
The Philippine Rehabilitation Act of 1946, as amended, referred to in subsec. (f), is act Apr. 30, 1946, ch. 243, 60 Stat. 128, which was classified to sections 1751 to 1806 of the former Appendix to this title, prior to omission from the Code as terminated.

Codification
Section was formerly classified to section 2017l of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsec. (d). Pub. L. 104–316 substituted “Secretary of the Treasury” for “Comptroller General”.
1970—Subsec. (a)(1). Pub. L. 91–571, § 1(a)(1), included payment to any claimant determined by Commission to have been, on date of loss, damage, or destruction, a nonprofit organization operated exclusively for promotion of social welfare, religious, charitable, or educational purposes.
Subsec. (a)(3), (4). Pub. L. 91–571, § 1(a)(2), added par. (3) and redesignated former par. (3) as (4).

Statutory Notes and Related Subsidiaries
Protest Relating to Awards by Commission; Notice by Publication in Federal RegisterNotwithstanding the provisions of sections 4140 and 4141 of this title receipt and consideration of filed and published protests relating to awards made by the Foreign Claims Settlement Commission which result in modification of such awards shall be certified and paid by the Secretary of the Treasury out of the War Claims Fund in accordance with this section. See section 615 of Act Mar. 10, 1950, ch. 54, as added by Pub. L. 94–542, Oct. 18, 1976, 90 Stat. 2512, set out as a note under section 1623 of Title 22, Foreign Relations and Intercourse.

Recertification of Certain AwardsPub. L. 91–571, § 1(b), Dec. 24, 1970, 84 Stat. 1503, provided that: “The Foreign Claims Settlement Commission is authorized to recertify to the Secretary of the Treasury each award which has been certified before the date of enactment of this Act [Dec. 24, 1970] pursuant to title II of the War Claims Act of 1948, as added by the Act of October 22, 1962 (76 Stat. 1107) [50 U.S.C. 4131 et seq.], but which as of the date of enactment of this Act has not been paid in full, in such manner as it may determine to be required to give effect to the amendments made by this Act [amending this section] to the same extent and with the same effect as if such amendments had taken effect on October 22, 1962.”




§ 4144. Fees of attorneys and agents
No remuneration on account of services rendered on behalf of any claimant in connection with any claim filed with the Commission under this subchapter shall exceed 10 per centum (or such lesser per centum as may be fixed by the Commission with respect to any class of claims) of the total amount paid pursuant to any award certified under the provisions of this subchapter on account of such claim. Any agreement to the contrary shall be unlawful and void. Whoever, in the United States or elsewhere, demands or receives, on account of services so rendered, any remuneration in excess of the maximum permitted by this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $5,000 or imprisoned not more than twelve months, or both.
(July 3, 1948, ch. 826, title II, § 214, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1112.)

Editorial Notes
Codification
Section was formerly classified to section 2017m of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4145. Application of other laws
To the extent they are not inconsistent with the provisions of this subchapter, the following provisions of subchapter I and title I of the International Claims Settlement Act of 1949, as amended [22 U.S.C. 1621 et seq.], shall apply to this subchapter: The first sentence of subsection (b) of section 4101 of this title, all of subsection (c) of section 4101 of this title and section 4109 of this title, and subsections (c), (d), (e), and (f) of section 7 of the International Claims Settlement Act of 1949, as amended [22 U.S.C. 1626].
(July 3, 1948, ch. 826, title II, § 215, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1112.)

Editorial Notes

References in TextSubchapter I, referred to in text, was in the original “title I of this Act”, meaning title I of act July 3, 1948, ch. 826, 62 Stat. 1240, which is classified principally to subchapter I (§ 4101 et seq.) of this chapter. For complete classification of title I to the Code, see Tables.
The International Claims Settlement Act of 1949, referred to in text, is act Mar. 10, 1950, ch. 54, 64 Stat. 12. Title I of the Act is classified generally to subchapter I (§ 1621 et seq.) of chapter 21 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 1621 of Title 22 and Tables.

Codification
Section was formerly classified to section 2017n of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4146. Transfer of records
The Secretary of State is authorized and directed to transfer or otherwise make available to the Commission such records and documents relating to claims authorized by this subchapter as may be required by the Commission in carrying out its functions under this subchapter.
(July 3, 1948, ch. 826, title II, § 216, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1113.)

Editorial Notes
Codification
Section was formerly classified to section 2017o of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4147. Administrative expenses
There are authorized to be appropriated out of any moneys in the Treasury not otherwise appropriated such sums as may be necessary (but not to exceed the total covered into the Treasury to the credit of miscellaneous receipts under section 4336(d) 11 See References in Text note below. of this title) to enable the Commission and the Treasury Department to pay their administrative expenses in carrying out their respective functions under this subchapter.
(July 3, 1948, ch. 826, title II, § 217, as added Pub. L. 87–846, title I, § 103, Oct. 22, 1962, 76 Stat. 1113.)

Editorial Notes

References in TextSection 4336(d) of this title, referred to in text, authorized Attorney General to cover into the Treasury certain sums for deposit into War Claims Fund, prior to repeal by Pub. L. 100–418, title II, § 2501(a)(1), Aug. 23, 1988, 102 Stat. 1371. See section 4336(b) of this title.

Codification
Section was formerly classified to section 2017p of the former Appendix to this title prior to editorial reclassification and renumbering as this section.





CHAPTER 52—RESTITUTION FOR WORLD WAR II INTERNMENT OF JAPANESE-AMERICANS AND ALEUTS



Sec.


4201.Purposes.


4202.Statement of the Congress.



SUBCHAPTER I—UNITED STATES CITIZENS OF JAPANESE ANCESTRY AND RESIDENT JAPANESE ALIENS


4211.Short title.


4212.Remedies with respect to criminal convictions.


4213.Consideration of Commission findings by departments and agencies.


4214.Trust Fund.


4215.Restitution.


4216.Board of Directors of the Fund.


4217.Documents relating to the internment.


4218.Definitions.


4219.Compliance with Budget Act.


4220.Entitlements to eligible individuals.



SUBCHAPTER II—ALEUTIAN AND PRIBILOF ISLANDS RESTITUTION


4231.Short title.


4232.Definitions.


4233.Aleutian and Pribilof Islands Restitution Fund.


4234.Appointment of Administrator.


4235.Compensation for community losses.


4236.Individual compensation of eligible Aleuts.


4237.Attu Island restitution program.


4238.Compliance with Budget Act.


4239.Severability.



SUBCHAPTER III—TERRITORY OR PROPERTY CLAIMS AGAINST UNITED STATES


4251.Exclusion of claims.




Editorial Notes
Codification
Pub. L. 100–383, Aug. 10, 1988, 102 Stat. 903, comprising this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of the Act as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.


§ 4201. Purposes
The purposes of this chapter are to—(1) acknowledge the fundamental injustice of the evacuation, relocation, and internment of United States citizens and permanent resident aliens of Japanese ancestry during World War II;

(2) apologize on behalf of the people of the United States for the evacuation, relocation, and internment of such citizens and permanent resident aliens;

(3) provide for a public education fund to finance efforts to inform the public about the internment of such individuals so as to prevent the recurrence of any similar event;

(4) make restitution to those individuals of Japanese ancestry who were interned;

(5) make restitution to Aleut residents of the Pribilof Islands and the Aleutian Islands west of Unimak Island, in settlement of United States obligations in equity and at law, for—(A) injustices suffered and unreasonable hardships endured while those Aleut residents were under United States control during World War II;

(B) personal property taken or destroyed by United States forces during World War II;

(C) community property, including community church property, taken or destroyed by United States forces during World War II; and

(D) traditional village lands on Attu Island not rehabilitated after World War II for Aleut occupation or other productive use;


(6) discourage the occurrence of similar injustices and violations of civil liberties in the future; and

(7) make more credible and sincere any declaration of concern by the United States over violations of human rights committed by other nations.

(Pub. L. 100–383, § 1, Aug. 10, 1988, 102 Stat. 903.)

Editorial Notes
Codification
Section was formerly classified to section 1989 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4202. Statement of the Congress(a) With regard to individuals of Japanese ancestryThe Congress recognizes that, as described by the Commission on Wartime Relocation and Internment of Civilians, a grave injustice was done to both citizens and permanent resident aliens of Japanese ancestry by the evacuation, relocation, and internment of civilians during World War II. As the Commission documents, these actions were carried out without adequate security reasons and without any acts of espionage or sabotage documented by the Commission, and were motivated largely by racial prejudice, wartime hysteria, and a failure of political leadership. The excluded individuals of Japanese ancestry suffered enormous damages, both material and intangible, and there were incalculable losses in education and job training, all of which resulted in significant human suffering for which appropriate compensation has not been made. For these fundamental violations of the basic civil liberties and constitutional rights of these individuals of Japanese ancestry, the Congress apologizes on behalf of the Nation.


(b) With respect to the AleutsThe Congress recognizes that, as described by the Commission on Wartime Relocation and Internment of Civilians, the Aleut civilian residents of the Pribilof Islands and the Aleutian Islands west of Unimak Island were relocated during World War II to temporary camps in isolated regions of southeast Alaska where they remained, under United States control and in the care of the United States, until long after any potential danger to their home villages had passed. The United States failed to provide reasonable care for the Aleuts, and this resulted in widespread illness, disease, and death among the residents of the camps; and the United States further failed to protect Aleut personal and community property while such property was in its possession or under its control. The United States has not compensated the Aleuts adequately for the conversion or destruction of personal property, and the conversion or destruction of community property caused by the United States military occupation of Aleut villages during World War II. There is no remedy for injustices suffered by the Aleuts during World War II except an Act of Congress providing appropriate compensation for those losses which are attributable to the conduct of United States forces and other officials and employees of the United States.


(Pub. L. 100–383, § 2, Aug. 10, 1988, 102 Stat. 903.)

Editorial Notes
Codification
Section was formerly classified to section 1989a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



SUBCHAPTER I—UNITED STATES CITIZENS OF JAPANESE ANCESTRY AND RESIDENT JAPANESE ALIENS
§ 4211. Short title
This subchapter may be cited as the “Civil Liberties Act of 1988”.
(Pub. L. 100–383, title I, § 101, Aug. 10, 1988, 102 Stat. 904.)

Editorial Notes
Codification
Section was formerly classified to section 1989b of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short Title of 1992 AmendmentPub. L. 102–371, § 1, Sept. 27, 1992, 106 Stat. 1167, provided that: “This Act [see Tables for classification] may be cited as the ‘Civil Liberties Act Amendments of 1992’.”




§ 4212. Remedies with respect to criminal convictions(a) Review of convictionsThe Attorney General is requested to review any case in which an individual living on August 10, 1988, was, while a United States citizen or permanent resident alien of Japanese ancestry, convicted of a violation of—(1) Executive Order Numbered 9066, dated February 19, 1942;

(2) the Act entitled “An Act to provide a penalty for violation of restrictions or orders with respect to persons entering, remaining in, leaving, or committing any act in military areas or zones”, approved March 21, 1942 (56 Stat. 173); or

(3) any other Executive order, Presidential proclamation, law of the United States, directive of the Armed Forces of the United States, or other action taken by or on behalf of the United States or its agents, representatives, officers, or employees, respecting the evacuation, relocation, or internment of individuals solely on the basis of Japanese ancestry;

on account of the refusal by such individual, during the evacuation, relocation, and internment period, to accept treatment which discriminated against the individual on the basis of the individual’s Japanese ancestry.

(b) Recommendations for pardonsBased upon any review under subsection (a), the Attorney General is requested to recommend to the President for pardon consideration those convictions which the Attorney General considers appropriate.


(c) Action by the PresidentIn consideration of the statement of the Congress set forth in section 4202(a) of this title, the President is requested to offer pardons to any individuals recommended by the Attorney General under subsection (b).


(Pub. L. 100–383, title I, § 102, Aug. 10, 1988, 102 Stat. 904.)

Editorial Notes

References in TextExecutive Order Numbered 9066, dated February 19, 1942, referred to in subsec. (a)(1), is not classified to the Code.
The Act entitled “An Act to provide a penalty for violation of restrictions or orders with respect to persons entering, remaining in, leaving, or committing any act in military areas or zones”, approved March 21, 1942 (56 Stat. 173), referred to in subsec. (a)(2), is act Mar. 21, 1942, ch. 191, 56 Stat. 173, which was classified to section 97a of former Title 18, Criminal Code and Criminal Procedure, and was repealed by act of June 25, 1948, ch. 645, § 21, 62 Stat. 868 and reenacted as section 1383 of Title 18, Crimes and Criminal Procedure. Section 1383 of Title 18 was repealed by Pub. L. 94–412, title V, § 501(e), Sept. 14, 1976, 90 Stat. 1258.

Codification
Section was formerly classified to section 1989b–1 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4213. Consideration of Commission findings by departments and agencies(a) Review of applications by eligible individualsEach department and agency of the United States Government shall review with liberality, giving full consideration to the findings of the Commission and the statement of the Congress set forth in section 4202(a) of this title, any application by an eligible individual for the restitution of any position, status, or entitlement lost in whole or in part because of any discriminatory act of the United States Government against such individual which was based upon the individual’s Japanese ancestry and which occurred during the evacuation, relocation, and internment period.


(b) No new authority createdSubsection (a) does not create any authority to grant restitution described in that subsection, or establish any eligibility to apply for such restitution.


(Pub. L. 100–383, title I, § 103, Aug. 10, 1988, 102 Stat. 905.)

Editorial Notes
Codification
Section was formerly classified to section 1989b–2 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4214. Trust Fund(a) EstablishmentThere is established in the Treasury of the United States the Civil Liberties Public Education Fund, which shall be administered by the Secretary of the Treasury.


(b) Investment of amounts in the FundAmounts in the Fund shall be invested in accordance with section 9702 of title 31.


(c) Uses of the FundAmounts in the Fund shall be available only for disbursement by the Attorney General under section 4215 of this title and by the Board under section 4216 of this title.


(d) TerminationThe Fund shall terminate not later than the earlier of the date on which an amount has been expended from the Fund which is equal to the amount authorized to be appropriated to the Fund by subsection (e), and any income earned on such amount, or 10 years after August 10, 1988. If all of the amounts in the Fund have not been expended by the end of that 10-year period, investments of amounts in the Fund shall be liquidated and receipts thereof deposited in the Fund and all funds remaining in the Fund shall be deposited in the miscellaneous receipts account in the Treasury.


(e) Authorization of appropriationsThere are authorized to be appropriated to the Fund $1,650,000,000, of which not more than $500,000,000 may be appropriated for any fiscal year. Any amounts appropriated pursuant to this section are authorized to remain available until expended.


(Pub. L. 100–383, title I, § 104, Aug. 10, 1988, 102 Stat. 905; Pub. L. 102–371, § 2, Sept. 27, 1992, 106 Stat. 1167.)

Editorial Notes
Codification
Section was formerly classified to section 1989b–3 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Subsec. (e). Pub. L. 102–371 substituted “$1,650,000,000” for “$1,250,000,000”.

Statutory Notes and Related Subsidiaries
Maximum Amount Authorized for FundPub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 996, provided that: “Subject to the provisions of section 104(e) of the Civil Liberties Act of 1988 (Public Law 100–383; 50 U.S.C. App. 1989(b-3(e) [1989b–3(e)]) [now 50 U.S.C. 4214(e)], the maximum amount authorized under such section for any fiscal year is appropriated, from money in the Treasury not otherwise appropriated, for each fiscal year beginning on or after October 1, 1990, to the Civil Liberties Public Education Fund established by section 104(a) of the Civil Liberties Act of 1988 [50 U.S.C. 4214(a)], for payments to eligible individuals under section 105 of that Act [50 U.S.C. 4215].”




§ 4215. Restitution(a) Location and payment of eligible individuals(1) In generalSubject to paragraph (7), the Attorney General shall, subject to the availability of funds appropriated to the Fund for such purpose, pay out of the Fund to each eligible individual the sum of $20,000, unless such individual refuses, in the manner described in paragraph (5), to accept the payment.


(2) Location of eligible individualsThe Attorney General shall identify and locate, without requiring any application for payment and using records already in the possession of the United States Government, each eligible individual. The Attorney General should use funds and resources available to the Attorney General, including those described in subsection (c), to attempt to complete such identification and location within 12 months after August 10, 1988. Any eligible individual may notify the Attorney General that such individual is an eligible individual, and may provide documentation therefor. The Attorney General shall designate an officer or employee to whom such notification and documentation may be sent, shall maintain a list of all individuals who submit such notification and documentation, and shall, subject to the availability of funds appropriated for such purpose, encourage, through a public awareness campaign, each eligible individual to submit his or her current address to such officer or employee. To the extent that resources referred to in the second sentence of this paragraph are not sufficient to complete the identification and location of all eligible individuals, there are authorized to be appropriated such sums as may be necessary for such purpose. In any case, the identification and location of all eligible individuals shall be completed within 12 months after the appropriation of funds under the preceding sentence. Failure to be identified and located by the end of the 12-month period specified in the preceding sentence shall not preclude an eligible individual from receiving payment under this section.


(3) Benefit of the doubtWhen, after consideration of all evidence and relevant material for determining whether an individual is an eligible individual, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of eligibility, the benefit of the doubt in resolving each such issue shall be given to such individual.


(4) Notice from the Attorney GeneralThe Attorney General shall, when funds are appropriated to the Fund for payments to an eligible individual under this section, notify that eligible individual in writing of his or her eligibility for payment under this section. Such notice shall inform the eligible individual that—(A) acceptance of payment under this section shall be in full satisfaction of all claims against the United States arising out of acts described in section 4218(2)(B) of this title, and

(B) each eligible individual who does not refuse, in the manner described in paragraph (5), to accept payment under this section within 18 months after receiving such written notice shall be deemed to have accepted payment for purposes of paragraph (6).


(5) Effect of refusal to accept paymentIf an eligible individual refuses, in a written document filed with the Attorney General, to accept any payment under this section, the amount of such payment shall remain in the Fund and no payment may be made under this section to such individual at any time after such refusal.


(6) Payment in full settlement of claims against the United StatesThe acceptance of payment by an eligible individual under this section shall be in full satisfaction of all claims against the United States arising out of acts described in section 4218(2)(B) of this title. This paragraph shall apply to any eligible individual who does not refuse, in the manner described in paragraph (5), to accept payment under this section within 18 months after receiving the notification from the Attorney General referred to in paragraph (4).


(7) Exclusion of certain individualsNo payment may be made under this section to any individual who, after September 1, 1987, accepts payment pursuant to an award of a final judgment or a settlement on a claim against the United States for acts described in section 4218(2)(B) of this title, or to any surviving spouse, child, or parent of such individual to whom paragraph (8) applies.


(8) Payments in the case of deceased persons(A) In the case of an eligible individual who is deceased at the time of payment under this section, such payment shall be made only as follows:(i) If the eligible individual is survived by a spouse who is living at the time of payment, such payment shall be made to such surviving spouse.

(ii) If there is no surviving spouse described in clause (i), such payment shall be made in equal shares to all children of the eligible individual who are living at the time of payment.

(iii) If there is no surviving spouse described in clause (i) and if there are no children described in clause (ii), such payment shall be made in equal shares to the parents of the eligible individual who are living at the time of payment.

If there is no surviving spouse, children, or parents described in clauses (i), (ii), and (iii), the amount of such payment shall remain in the Fund, and may be used only for the purposes set forth in section 4216(b) of this title.

(B) After the death of an eligible individual, this subsection and subsections (c) and (f) shall apply to the individual or individuals specified in subparagraph (A) to whom payment under this section will be made, to the same extent as such subsections apply to the eligible individual.

(C) For purposes of this paragraph—(i) the “spouse” of an eligible individual means a wife or husband of an eligible individual who was married to that eligible individual for at least 1 year immediately before the death of the eligible individual;

(ii) a “child” of an eligible individual includes a recognized natural child, a stepchild who lived with the eligible individual in a regular parent-child relationship, and an adopted child; and

(iii) a “parent” of an eligible individual includes fathers and mothers through adoption.




(b) Order of paymentsThe Attorney General shall endeavor to make payments under this section to eligible individuals in the order of date of birth (with the oldest individual on August 10, 1988 (or, if applicable, that individual’s survivors under paragraph (8)) receiving full payment first), until all eligible individuals have received payment in full.


(c) Resources for locating eligible individualsIn attempting to locate any eligible individual, the Attorney General may use any facility or resource of any public or nonprofit organization or any other record, document, or information that may be made available to the Attorney General.


(d) Administrative costs not paid from the FundNo costs incurred by the Attorney General in carrying out this section shall be paid from the Fund or set off against, or otherwise deducted from, any payment under this section to any eligible individual.


(e) Termination of duties of Attorney GeneralThe duties of the Attorney General under this section shall cease 180 days after the Fund terminates.


(f) Clarification of treatment of payments under other lawsAmounts paid to an eligible individual under this section—(1) shall be treated for purposes of the internal revenue laws of the United States as damages for human suffering; and

(2) shall not be included as income or resources for purposes of determining eligibility to receive benefits described in section 3803(c)(2)(C) of title 31 or available under any other law administered by the Secretary of Veterans Affairs, or for purposes of determining the amount of such benefits.


(g) Liability of United States limited to amount in Fund(1) General ruleAn eligible individual may be paid under this section only from amounts in the Fund.


(2) Coordination with other provisionsNothing in this subchapter shall authorize the payment to an eligible individual by the United States Government of any amount authorized by this section from any source other than the Fund.


(3) Order in which unpaid claims to be paidIf at any time the Fund has insufficient funds to pay all eligible individuals at such time, such eligible individuals shall, to the extent permitted under paragraph (1), be paid in full in the order specified in subsection (b).



(h) Judicial review(1) Review by the Court of Federal ClaimsA claimant may seek judicial review of a denial of compensation under this section solely in the United States Court of Federal Claims, which shall review the denial upon the administrative record and shall hold unlawful and set aside the denial if it is found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.


(2) ApplicabilityThis subsection shall apply only to any claim filed in court on or after September 27, 1992.



(Pub. L. 100–383, title I, § 105, Aug. 10, 1988, 102 Stat. 905; Pub. L. 101–162, title II, § 209(b), Nov. 21, 1989, 103 Stat. 1005; Pub. L. 102–371, §§ 4–6(a), Sept. 27, 1992, 106 Stat. 1167, 1168; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Codification
Section was formerly classified to section 1989b–4 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Subsec. (a)(1). Pub. L. 102–371, § 4(c)(1)(A), substituted “(7)” for “(6)” and “(5)” for “(4)”.
Subsec. (a)(3). Pub. L. 102–371, § 4(a)(2), added par. (3). Former par. (3) redesignated (4).
Subsec. (a)(4). Pub. L. 102–371, § 4(a)(1), (c)(1)(B), redesignated par. (3) as (4) and in subpar. (B) substituted “(5)” for “(4)” and “(6)” for “(5)”. Former par. (4) redesignated (5).
Subsec. (a)(5). Pub. L. 102–371, § 4(a)(1), redesignated par. (4) as (5). Former par. (5) redesignated (6).
Subsec. (a)(6). Pub. L. 102–371, § 4(a)(1), (c)(1)(C), redesignated par. (5) as (6) and substituted “(5)” for “(4)” and “(4)” for “(3)”. Former par. (6) redesignated (7).
Subsec. (a)(7). Pub. L. 102–371, § 4(a)(1), (c)(1)(D), redesignated par. (6) as (7) and substituted “(8)” for “(6)”. Former par. (7) redesignated (8).
Subsec. (a)(8). Pub. L. 102–371, § 4(a)(1), redesignated par. (7) as (8).
Subsec. (b). Pub. L. 102–371, § 4(c)(2), substituted “(8)” for “(6)”.
Subsec. (e). Pub. L. 102–371, § 5, substituted “180 days after the Fund terminates” for “when the Fund terminates”.
Subsec. (f)(2). Pub. L. 102–371, § 6(a), substituted “or available under any other law administered by the Secretary of Veterans Affairs, or for purposes of determining the” for “, or the”.
Subsec. (h). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” in par. (1).
Pub. L. 102–371, § 4(b), added subsec. (h).
1989—Subsec. (g). Pub. L. 101–162 added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.
Pub. L. 102–371, § 6(b), Sept. 27, 1992, 106 Stat. 1168, provided that: “The amendment made by subsection (a) [amending this section] shall be effective as of August 10, 1988.”




§ 4216. Board of Directors of the Fund(a) EstablishmentThere is established the Civil Liberties Public Education Fund Board of Directors, which shall be responsible for making disbursements from the Fund in the manner provided in this section.


(b) Uses of the FundThe Board may make disbursements from the Fund only—(1) to sponsor research and public educational activities, and to publish and distribute the hearings, findings, and recommendations of the Commission, so that the events surrounding the evacuation, relocation, and internment of United States citizens and permanent resident aliens of Japanese ancestry will be remembered, and so that the causes and circumstances of this and similar events may be illuminated and understood; and

(2) for reasonable administrative expenses of the Board, including expenses incurred under subsections (c)(3), (d), and (e).


(c) Membership(1) AppointmentThe Board shall be composed of 9 members appointed by the President, by and with the advice and consent of the Senate, from individuals who are not officers or employees of the United States Government.


(2) Terms(A) Except as provided in subparagraphs (B) and (C), members shall be appointed for terms of 3 years.

(B) Of the members first appointed—(i) 5 shall be appointed for terms of 3 years, and

(ii) 4 shall be appointed for terms of 2 years,

as designated by the President at the time of appointment.

(C) Any member appointed to fill a vacancy occurring before the expiration of the term for which such member’s predecessor was appointed shall be appointed only for the remainder of such term. A member may serve after the expiration of such member’s term until such member’s successor has taken office. No individual may be appointed as a member for more than 2 consecutive terms.


(3) CompensationMembers of the Board shall serve without pay, except that members of the Board shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred by them in carrying out the functions of the Board, in the same manner as persons employed intermittently in the United States Government are allowed expenses under section 5703 of title 5.


(4) Quorum5 members of the Board shall constitute a quorum but a lesser number may hold hearings.


(5) ChairThe Chair of the Board shall be elected by the members of the Board.



(d) Director and staff(1) DirectorThe Board shall have a Director who shall be appointed by the Board.


(2) Additional staffThe Board may appoint and fix the pay of such additional staff as it may require.


(3) Applicability of civil service lawsThe Director and the additional staff of the Board may be appointed without regard to section 5311(b) 11 See References in Text note below. of title 5 and without regard to the provisions of such title governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the compensation of any employee of the Board may not exceed a rate equivalent to the minimum rate of basic pay payable for GS–18 of the General Schedule under section 5332(a) of such title.



(e) Administrative support servicesThe Administrator of General Services shall provide to the Board on a reimbursable basis such administrative support services as the Board may request.


(f) Gifts and donationsThe Board may accept, use, and dispose of gifts or donations of services or property for purposes authorized under subsection (b).


(g) Annual reportsNot later than 12 months after the first meeting of the Board and every 12 months thereafter, the Board shall transmit to the President and to each House of the Congress a report describing the activities of the Board.


(h) Termination90 days after the termination of the Fund, the Board shall terminate and all obligations of the Board under this section shall cease.


(Pub. L. 100–383, title I, § 106, Aug. 10, 1988, 102 Stat. 908.)

Editorial Notes

References in TextSection 5311(b) of title 5, referred to in subsec. (d)(3), was repealed by Pub. L. 101–509, title V, § 529 [title I, § 104(c)(1)], Nov. 5, 1990, 104 Stat. 1427, 1447.

Codification
Section was formerly classified to section 1989b–5 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 4217. Documents relating to the internment(a) Preservation of documents in National ArchivesAll documents, personal testimony, and other records created or received by the Commission during its inquiry shall be kept and maintained by the Archivist of the United States who shall preserve such documents, testimony, and records in the National Archives of the United States. The Archivist shall make such documents, testimony, and records available to the public for research purposes.


(b) Public availability of certain records of the House of Representatives(1) The Clerk of the House of Representatives is authorized to permit the Archivist of the United States to make available for use records of the House not classified for national security purposes, which have been in existence for not less than thirty years, relating to the evacuation, relocation, and internment of individuals during the evacuation, relocation, and internment period.

(2) This subsection is enacted as an exercise of the rulemaking power of the House of Representatives, but is applicable only with respect to the availability of records to which it applies, and supersedes other rules only to the extent that the time limitation established by this section with respect to such records is specifically inconsistent with such rules, and is enacted with full recognition of the constitutional right of the House to change its rules at any time, in the same manner and to the same extent as in the case of any other rule of the House.


(Pub. L. 100–383, title I, § 107, Aug. 10, 1988, 102 Stat. 909.)

Editorial Notes
Codification
Section was formerly classified to section 1989b–6 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4218. Definitions
For the purposes of this subchapter—(1) the term “evacuation, relocation, and internment period” means that period beginning on December 7, 1941, and ending on June 30, 1946;

(2) the term “eligible individual” means any individual of Japanese ancestry, or the spouse or a parent of an individual of Japanese ancestry, who is living on August 10, 1988, and who, during the evacuation, relocation, and internment period—(A) was a United States citizen or a permanent resident alien; and

(B)(i) was confined, held in custody, relocated, or otherwise deprived of liberty or property as a result of—(I) Executive Order Numbered 9066, dated February 19, 1942;

(II) the Act entitled “An Act to provide a penalty for violation of restrictions or orders with respect to persons entering, remaining in, leaving, or committing any act in military areas or zones”, approved March 21, 1942 (56 Stat. 173); or

(III) any other Executive order, Presidential proclamation, law of the United States, directive of the Armed Forces of the United States, or other action taken by or on behalf of the United States or its agents, representatives, officers, or employees, respecting the evacuation, relocation, or internment of individuals solely on the basis of Japanese ancestry; or


(ii) was enrolled on the records of the United States Government during the period beginning on December 7, 1941, and ending on June 30, 1946, as being in a prohibited military zone;


except that the term “eligible individual” does not include any individual who, during the period beginning on December 7, 1941, and ending on September 2, 1945, relocated to a country while the United States was at war with that country;

(3) the term “permanent resident alien” means an alien lawfully admitted into the United States for permanent residence;

(4) the term “Fund” means the Civil Liberties Public Education Fund established in section 4214 of this title;

(5) the term “Board” means the Civil Liberties Public Education Fund Board of Directors established in section 4216 of this title; and

(6) the term “Commission” means the Commission on Wartime Relocation and Internment of Civilians, established by the Commission on Wartime Relocation and Internment of Civilians Act (Public Law 96–317; 50 U.S.C. App. 1981 note).11 See References in Text note below.

(Pub. L. 100–383, title I, § 108, Aug. 10, 1988, 102 Stat. 910; Pub. L. 102–371, § 3, Sept. 27, 1992, 106 Stat. 1167.)

Editorial Notes

References in TextExecutive Order Numbered 9066, dated February 19, 1942, referred to in par. (2)(B)(i)(I), is not classified to the Code.
The Act entitled “An Act to provide a penalty for violation of restrictions or orders with respect to persons entering, remaining in, leaving, or committing any act in military areas or zones”, approved March 21, 1942 (56 Stat. 173), referred to in par. (2)(B)(i)(II), is act Mar. 21, 1942, ch. 191, 56 Stat. 173, which was classified to section 97a of former Title 18, Criminal Code and Criminal Procedure, and was repealed by act of June 25, 1948, ch. 645, § 21, 62 Stat. 868 and reenacted as section 1383 of Title 18, Crimes and Criminal Procedure. Section 1383 of Title 18 was repealed by Pub. L. 94–412, title V, § 501(e), Sept. 14, 1976, 90 Stat. 1258.
The Commission on Wartime Relocation and Internment of Civilians Act, referred to in par. (6), is Pub. L. 96–317, July 31, 1980, 94 Stat. 964, which was classified as a note under section 1981 of the former Appendix to this title and was omitted from the Code due to termination of the Commission not later than 90 days after June 30, 1983.

Codification
Section was formerly classified to section 1989b–7 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Par. (2). Pub. L. 102–371 inserted “, or the spouse or a parent of an individual of Japanese ancestry,” after “Japanese ancestry” in introductory provisions.



§ 4219. Compliance with Budget Act
No authority under this subchapter to enter into contracts or to make payments shall be effective in any fiscal year except to such extent and in such amounts as are provided in advance in appropriations Acts. In any fiscal year, total benefits conferred by this subchapter shall be limited to an amount not in excess of the appropriations for such fiscal year. Any provision of this subchapter which, directly or indirectly, authorizes the enactment of new budget authority shall be effective only for fiscal year 1989 and thereafter.
(Pub. L. 100–383, title I, § 109, Aug. 10, 1988, 102 Stat. 910.)

Editorial Notes

References in TextThe Budget Act, referred to in section catchline, probably means the Congressional Budget Act of 1974, titles I through IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297. For complete classification of this Act to the Code, see Short Title note set out under section 621 of Title 2, The Congress, and Tables.

Codification
Section was formerly classified to section 1989b–8 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4220. Entitlements to eligible individuals(a) In generalSubject to sections 4214(e) and 4215(g) of this title and except as provided in subsection (b), beginning on October 1, 1990, the payments to be made to any eligible individual under the provisions of this subchapter shall be an entitlement.


(b) Payments from discretionary appropriations(1) PaymentsAny such payment made to an individual who is not of Japanese ancestry and who is an eligible individual on the basis of the amendment made by section 3 of the Civil Liberties Act Amendments of 1992 shall not be an entitlement and shall be made from discretionary appropriations.


(2) Authorization of appropriationsThere are authorized to be appropriated for fiscal year 1993 and each subsequent fiscal year such sums as may be necessary for the payments from discretionary appropriations described in paragraph (1).



(c) DefinitionsAs used in this section—(1) the term “discretionary appropriations” has the meaning given that term in section 900(c)(7) of title 2; and

(2) the term “entitlement” means “spending authority” as defined in section 651(c)(2)(C) 11 See References in Text note below. of title 2.


(Pub. L. 100–383, title I, § 110, as added Pub. L. 101–162, title II, § 209(a), Nov. 21, 1989, 103 Stat. 1005; amended Pub. L. 102–371, § 7, Sept. 27, 1992, 106 Stat. 1168.)

Editorial Notes

References in TextSection 3 of the Civil Liberties Act Amendments of 1992, referred to in subsec. (b)(1), is section 3 of Pub. L. 102–371, which amended paragraph (2) of section 4218 of this title.
Section 651(c)(2)(C) of title 2, referred to in subsec. (c)(2), was repealed by Pub. L. 105–33, title X, § 10116(a)(3), Aug. 5, 1997, 111 Stat. 691.

Codification
Section was formerly classified to section 1989b–9 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Pub. L. 102–371 designated existing provisions as subsec. (a), inserted heading, inserted “and except as provided in subsection (b)” after “4215(g) of this title”, struck out “As used in this section, the term ‘entitlement’ means ‘spending authority’ as defined in section 651(c)(2)(C) of title 2.” after “shall be an entitlement.”, and added subsecs. (b) and (c).




SUBCHAPTER II—ALEUTIAN AND PRIBILOF ISLANDS RESTITUTION
§ 4231. Short title
This subchapter may be cited as the “Aleutian and Pribilof Islands Restitution Act”.
(Pub. L. 100–383, title II, § 201, Aug. 10, 1988, 102 Stat. 911.)

Editorial Notes
Codification
Section was formerly classified to section 1989c of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4232. Definitions
As used in this subchapter—(1) the term “Administrator” means the person appointed by the Secretary under section 4234 of this title;

(2) the term “affected Aleut villages” means the surviving Aleut villages of Akutan, Atka, Nikolski, Saint George, Saint Paul, and Unalaska, and the Aleut village of Attu, Alaska;

(3) the term “Association” means the Aleutian/Pribilof Islands Association, Inc., a nonprofit regional corporation established for the benefit of the Aleut people and organized under the laws of the State of Alaska;

(4) the term “Corporation” means the Aleut Corporation, a for-profit regional corporation for the Aleut region organized under the laws of the State of Alaska and established under section 1606 of title 43;

(5) the term “eligible Aleut” means any Aleut living on August 10, 1988—(A) who, as a civilian, was relocated by authority of the United States from his or her home village on the Pribilof Islands or the Aleutian Islands west of Unimak Island to an internment camp, or other temporary facility or location, during World War II; or

(B) who was born while his or her natural mother was subject to such relocation;


(6) the term “Secretary” means the Secretary of the Interior;

(7) the term “Fund” means the Aleutian and Pribilof Islands Restitution Fund established in section 4233 of this title; and

(8) the term “World War II” means the period beginning on December 7, 1941, and ending on September 2, 1945.

(Pub. L. 100–383, title II, § 202, Aug. 10, 1988, 102 Stat. 911.)

Editorial Notes
Codification
Section was formerly classified to section 1989c–1 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4233. Aleutian and Pribilof Islands Restitution Fund(a) EstablishmentThere is established in the Treasury of the United States the Aleutian and Pribilof Islands Restitution Fund, which shall be administered by the Secretary. The Fund shall consist of amounts appropriated to it pursuant to this subchapter.


(b) ReportThe Secretary shall report to the Congress, not later than 60 days after the end of each fiscal year, on the financial condition of the Fund, and the results of operations of the Fund, during the preceding fiscal year and on the expected financial condition and operations of the Fund during the current fiscal year.


(c) InvestmentAmounts in the Fund shall be invested in accordance with section 9702 of title 31.


(d) TerminationThe Secretary shall terminate the Fund 3 years after August 10, 1988, or 1 year following disbursement of all payments from the Fund, as authorized by this subchapter, whichever occurs later. On the date the Fund is terminated, all investments of amounts in the Fund shall be liquidated by the Secretary and receipts thereof deposited in the Fund and all funds remaining in the Fund shall be deposited in the miscellaneous receipts account in the Treasury.


(Pub. L. 100–383, title II, § 203, Aug. 10, 1988, 102 Stat. 911.)

Editorial Notes
Codification
Section was formerly classified to section 1989c–2 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Reestablishment of Fund; Use of FundsFor provisions that the Fund, if terminated pursuant to subsec. (d) of this section, is to be reestablished upon appropriation of additional funds, and restricting use of appropriated funds, see section 1(b), (c), of Pub. L. 103–402, set out as a note under section 4235 of this title.



§ 4234. Appointment of Administrator
As soon as practicable after August 10, 1988, the Secretary shall offer to undertake negotiations with the Association, leading to the execution of an agreement with the Association to serve as Administrator under this subchapter. The Secretary may appoint the Association as Administrator if such agreement is reached within 90 days after August 10, 1988. If no such agreement is reached within such period, the Secretary shall appoint another person as Administrator under this subchapter, after consultation with leaders of affected Aleut villages and the Corporation.
(Pub. L. 100–383, title II, § 204, Aug. 10, 1988, 102 Stat. 912.)

Editorial Notes
Codification
Section was formerly classified to section 1989c–3 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4235. Compensation for community losses(a) In generalSubject to the availability of funds appropriated to the Fund, the Secretary shall make payments from the Fund, in accordance with this section, as restitution for certain Aleut losses sustained in World War II.


(b) Trust(1) EstablishmentThe Secretary shall, subject to the availability of funds appropriated for this purpose, establish a trust for the purposes set forth in this section. Such trust shall be established pursuant to the laws of the State of Alaska, and shall be maintained and operated by not more than seven trustees, as designated by the Secretary. Each affected Aleut village may submit to the Administrator a list of three prospective trustees. The Secretary, after consultation with the Administrator, affected Aleut villages, and the Corporation, shall designate not more than seven trustees from such lists as submitted.


(2) Administration of trustThe trust established under this subsection shall be administered in a manner that is consistent with the laws of the State of Alaska, and as prescribed by the Secretary, after consultation with representatives of eligible Aleuts, the residents of affected Aleut villages, and the Administrator.



(c) 11 So in original. Two subsecs. (c) have been enacted. Accounts for benefit of Aleuts(1) In generalThe Secretary shall deposit in the trust such sums as may be appropriated for the purposes set forth in this subsection. The trustees shall maintain and operate 8 independent and separate accounts in the trust for purposes of this subsection, as follows:(A) One account for the independent benefit of the wartime Aleut residents of Attu and their descendants.

(B) Six accounts for the benefit of the 6 surviving affected Aleut villages, one each for the independent benefit of Akutan, Atka, Nikolski, Saint George, Saint Paul, and Unalaska, respectively.

(C) One account for the independent benefit of those Aleuts who, as determined by the Secretary, upon the advice of the trustees, are deserving but will not benefit directly from the accounts established under subparagraphs (A) and (B).

The trustees shall credit to the account described in subparagraph (C) an amount equal to 5 percent of the principal amount deposited by the Secretary in the trust under this subsection. Of the remaining principal amount, an amount shall be credited to each account described in subparagraphs (A) and (B) which bears the same proportion to such remaining principal amount as the Aleut civilian population, as of June 1, 1942, of the village with respect to which such account is established bears to the total civilian Aleut population on such date of all affected Aleut villages.

(2) Uses of accountsThe trustees may use the principal, accrued interest, and other earnings of the accounts maintained under paragraph (1) for—(A) the benefit of elderly, disabled, or seriously ill persons on the basis of special need;

(B) the benefit of students in need of scholarship assistance;

(C) the preservation of Aleut cultural heritage and historical records;

(D) the improvement of community centers in affected Aleut villages; and

(E) other purposes to improve the condition of Aleut life, as determined by the trustees.


(3) Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to the Fund to carry out this subsection.



(d) Compensation for damaged or destroyed church property(1) Inventory and assessment of propertyThe Administrator shall make an inventory and assessment of real and personal church property of affected Aleut villages which was damaged or destroyed during World War II. In making such inventory and assessment, the Administrator shall consult with the trustees of the trust established under subsection (b), residents of affected Aleut villages, affected church members and leaders, and the clergy of the churches involved. Within 1 year after August 10, 1988, the Administrator shall submit such inventory and assessment, together with an estimate of the present replacement value of lost or destroyed furnishings and artifacts, to the Secretary.


(2) Review by the Secretary; deposit in the trustThe Secretary shall review the inventory and assessment provided under paragraph (1), and shall deposit in the trust established under subsection (b) an amount reasonably calculated by the Secretary to compensate affected Aleut villages for church property lost, damaged, or destroyed during World War II.


(3) Distribution of compensationThe trustees shall distribute the amount deposited in the trust under paragraph (2) for the benefit of the churches referred to in this subsection.


(4) Authorization of appropriationsThere are authorized to be appropriated to the Fund $4,700,000 to carry out this subsection.



(c) 1 Administrative and legal expenses(1) Reimbursement for expensesThe Secretary shall reimburse the Administrator, not less often than annually, for reasonable and necessary administrative and legal expenses in carrying out the Administrator’s responsibilities under this subchapter.


(2) Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as are necessary to carry out this subsection.



(Pub. L. 100–383, title II, § 205, Aug. 10, 1988, 102 Stat. 912; Pub. L. 103–402, § 1(a), Oct. 22, 1994, 108 Stat. 4174.)

Editorial Notes
Codification
Section was formerly classified to section 1989c–4 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1994—Subsec. (d)(4). Pub. L. 103–402 substituted “$4,700,000” for “$1,400,000”.

Statutory Notes and Related Subsidiaries
Reestablishment of Fund; Use of FundsPub. L. 103–402, § 1(b), (c), Oct. 22, 1994, 108 Stat. 4174, provided that:
“(b) Fund.—If the Fund referred to in section 205(a) of the Aleutian and Pribilof Islands Restitution Act (50 U.S.C. App. 1989c–4(a)) [now 50 U.S.C. 4235(a)] has been terminated pursuant to section 203(d) of such Act (50 U.S.C. App. 1989c–2(d)) [now 50 U.S.C. 4233(d)], upon the appropriation of additional funds pursuant to this Act [amending this section], the Fund shall be reestablished.

“(c) Use of Funds.—The funds appropriated pursuant to this Act shall be used solely for the renovation, replacement, and restoration of church property lost, damaged, or destroyed during World War II.”






§ 4236. Individual compensation of eligible Aleuts(a) Payments to eligible AleutsIn addition to payments made under section 4235 of this title, the Secretary shall, in accordance with this section, make per capita payments out of the Fund to eligible Aleuts. The Secretary shall pay, subject to the availability of funds appropriated to the Fund for such payments, to each eligible Aleut the sum of $12,000.


(b) Assistance of Attorney GeneralThe Secretary may request the Attorney General to provide reasonable assistance in locating eligible Aleuts residing outside the affected Aleut villages, and upon such request, the Attorney General shall provide such assistance. In so doing, the Attorney General may use available facilities and resources of the International Committee of the Red Cross and other organizations.


(c) Assistance of AdministratorThe Secretary may request the assistance of the Administrator in identifying and locating eligible Aleuts for purposes of this section.


(d) Clarification of treatment of payments under other lawsAmounts paid to an eligible Aleut under this section—(1) shall be treated for purposes of the internal revenue laws of the United States as damages for human suffering, and

(2) shall not be included as income or resources for purposes of determining eligibility to receive benefits described in section 3803(c)(2)(C) of title 31 or the amount of such benefits.


(e) Payment in full settlement of claims against United StatesThe payment to an eligible Aleut under this section shall be in full satisfaction of all claims against the United States arising out of the relocation described in section 4232(5) of this title.


(f) Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as are necessary to carry out this section.


(Pub. L. 100–383, title II, § 206, Aug. 10, 1988, 102 Stat. 914.)

Editorial Notes
Codification
Section was formerly classified to section 1989c–5 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4237. Attu Island restitution program(a) Purpose of sectionIn accordance with section 1132(c) of title 16, the public lands on Attu Island, Alaska, within the National Wildlife Refuge System have been designated as wilderness by section 702(1) of the Alaska National Interest Lands Conservation Act (94 Stat. 2417; 16 U.S.C. 1132 note). In order to make restitution for the loss of traditional Aleut lands and village properties on Attu Island, while preserving the present designation of Attu Island lands as part of the National Wilderness Preservation System, compensation to the Aleut people, in lieu of the conveyance of Attu Island, shall be provided in accordance with this section.


(b) Acreage determinationNot later than 90 days after August 10, 1988, the Secretary shall, in accordance with this subsection, determine the total acreage of land on Attu Island, Alaska, that, at the beginning of World War II, was subject to traditional use by the Aleut villagers of that island for subsistence and other purposes. In making such acreage determination, the Secretary shall establish a base acreage of not less than 35,000 acres within that part of eastern Attu Island traditionally used by the Aleut people, and shall, from the best available information, including information that may be submitted by representatives of the Aleut people, identify any such additional acreage on Attu Island that was subject to such use. The combination of such base acreage and such additional acreage shall constitute the acreage determination upon which payment to the Corporation under this section is based. The Secretary shall promptly notify the Corporation of the results of the acreage determination made under this subsection.


(c) Valuation(1) Determination of valueNot later than 120 days after August 10, 1988, the Secretary shall determine the value of the Attu Island acreage determined under subsection (b), except that—(A) such acreage may not be valued at less than $350 per acre nor more than $500 per acre; and

(B) the total valuation of all such acreage may not exceed $15,000,000.


(2) Factors in making determinationIn determining the value of the acreage under paragraph (1), the Secretary shall take into consideration such factors as the Secretary considers appropriate, including—(A) fair market value;

(B) environmental and public interest value; and

(C) established precedents for valuation of comparable wilderness lands in the State of Alaska.


(3) Notification of determination; appealThe Secretary shall promptly notify the Corporation of the determination of value made under this subsection, and such determination shall constitute the final determination of value unless the Corporation, within 30 days after the determination is made, appeals the determination to the Secretary. If such appeal is made, the Secretary shall, within 30 days after the appeal is made, review the determination in light of the appeal, and issue a final determination of the value of that acreage determined to be subject to traditional use under subsection (b).



(d) In lieu compensation payment(1) PaymentThe Secretary shall pay, subject to the availability of funds appropriated for such purpose, to the Corporation, as compensation for the Aleuts’ loss of lands on Attu Island, the full amount of the value of the acreage determined under subsection (c), less the value (as determined under subsection (c)) of any land conveyed under subsection (e).


(2) Payment in full settlement of claims against the United StatesThe payment made under paragraph (1) shall be in full satisfaction of any claim against the United States for the loss of traditional Aleut lands and village properties on Attu Island.



(e) Village site conveyanceThe Secretary may convey to the Corporation all right, title, and interest of the United States to the surface estate of the traditional Aleut village site on Attu Island, Alaska (consisting of approximately 10 acres) and to the surface estate of a parcel of land consisting of all land outside such village that is within 660 feet of any point on the boundary of such village. The conveyance may be made under the authority contained in section 1613(h)(1) of title 43, except that after August 10, 1988, no site on Attu Island, Alaska, other than such traditional Aleut village site and such parcel of land, may be conveyed to the Corporation under such section 1613(h)(1).


(f) Authorization of appropriationsThere are authorized to be appropriated $15,000,000 to the Secretary to carry out this section.


(Pub. L. 100–383, title II, § 207, Aug. 10, 1988, 102 Stat. 914.)

Editorial Notes

References in TextSection 1132(c) of title 16, referred to in subsec. (a), was in the original “section (3)(c) of the Wilderness Act (78 Stat. 892; 16 U.S.C. 1132(c))” and was translated as meaning section 3(c) of Pub. L. 88–577 to reflect the probable intent of Congress.
Section 702(1) of the Alaska National Interest Lands Conservation Act, referred to in subsec. (a), is section 702(1) of Pub. L. 96–487, title VII, Dec. 2, 1980, 94 Stat. 2417, which is listed in a table of wilderness areas set out under section 1132 of Title 16, Conservation.

Codification
Section was formerly classified to section 1989c–6 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4238. Compliance with Budget Act
No authority under this subchapter to enter into contracts or to make payments shall be effective in any fiscal year except to such extent and in such amounts as are provided in advance in appropriations Acts. In any fiscal year, the Secretary, with respect to—(1) the Fund established under section 4233 of this title,

(2) the trust established under section 4235(b) of this title, and

(3) the provisions of sections 4236 and 4237 of this title,

shall limit the total benefits conferred to an amount not in excess of the appropriations for such fiscal year. Any provision of this subchapter which, directly or indirectly, authorizes the enactment of new budget authority shall be effective only for fiscal year 1989 and thereafter.
(Pub. L. 100–383, title II, § 208, Aug. 10, 1988, 102 Stat. 916.)

Editorial Notes

References in TextThe Budget Act, referred to in section catchline, probably means the Congressional Budget Act of 1974, titles I through IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297. For complete classification of this Act to the Code, see Short Title note set out under section 621 of Title 2, The Congress, and Tables.

Codification
Section was formerly classified to section 1989c–7 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4239. Severability
If any provision of this subchapter, or the application of such provision to any person or circumstance, is held invalid, the remainder of this subchapter and the application of such provision to other persons not similarly situated or to other circumstances shall not be affected by such invalidation.
(Pub. L. 100–383, title II, § 209, Aug. 10, 1988, 102 Stat. 916.)

Editorial Notes
Codification
Section was formerly classified to section 1989c–8 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—TERRITORY OR PROPERTY CLAIMS AGAINST UNITED STATES
§ 4251. Exclusion of claims
Notwithstanding any other provision of law or of this chapter, nothing in this chapter shall be construed as recognition of any claim of Mexico or any other country or any Indian tribe (except as expressly provided in this chapter with respect to the Aleut tribe of Alaska) to any territory or other property of the United States, nor shall this chapter be construed as providing any basis for compensation in connection with any such claim.
(Pub. L. 100–383, title III, § 301, Aug. 10, 1988, 102 Stat. 916.)

Editorial Notes
Codification
Section was formerly classified to section 1989d of the former Appendix to this title prior to editorial reclassification and renumbering as this section.





CHAPTER 53—TRADING WITH THE ENEMY



Sec.


4301.Designation of chapter.


4302.Definitions.


4303.Acts prohibited.


4304.Licenses to enemy or ally of enemy insurance or reinsurance companies; change of name; doing business in United States.


4305.Suspension of provisions relating to ally of enemy; regulation of transactions in foreign exchange of gold or silver, property transfers, vested interests, enforcement and penalties.


4306.Alien Property Custodian; general powers and duties.


4307.Lists of enemy or ally of enemy officers, directors or stockholders of corporations in United States; acts constituting trade with enemy prior to October 6, 1917; conveyance of property to custodian; voluntary payment to custodian by holder; acts under order, rule, or regulation.


4308.Contracts, mortgages, or pledges against or with enemy or ally of enemy; abrogation of contracts; suspension of limitations.


4309.Claims to property transferred to custodian; notice of claim; filing; return of property; suits to recover; sale of claimed property in time of war or during national emergency.


4310.Acts permitted; applications for patents, or registration of trade-marks or copyrights; payment of tax in relation thereto; licenses under enemy owned patent or copyright; statements by licensees; term and cancellation; suits against licensees; restraining infringements; powers of attorney; keeping secret inventions.


4311.Importations prohibited.


4312.Property transferred to Alien Property Custodian.


4313.Statements by masters of vessels and owners of cargoes before granting clearances.


4314.False manifest; refusal of clearance; reports of gold or silver coin in cargoes for export.


4315.Offenses; punishment; forfeitures of property.


4316.Rules by district courts; appeals.


4317.Fees of agents, attorneys, or representatives.


4318.Claims of naturalized citizens as affected by expatriation.


4319.Fugitives from justice barred from recovery.


4320.Payment of income, etc., by Alien Property Custodian.


4321.Payment of taxes and expenses by Alien Property Custodian.


4322.Investments by Custodian in participating certificates issued by Secretary of the Treasury; transfers to and payments from German, Austrian or Hungarian special deposit accounts; allocation of payments.


4323.Allocation of “unallocated interest fund”.


4324.Return by Custodian, to United States, of payments under licenses, assignments or sales of patents.


4325.“Unallocated interest fund” defined.


4326.Waiver by Custodian of demand for property; acceptance of less amount; approval of Attorney General.


4327.Attachment or garnishment of funds or property held by Custodian.


4328.“Member of the former ruling family” defined.


4329.Return of property.


4330.Notice of claim; institution of suits; computation of time.


4331.Payment of debts.


4332.Hearings on claims; rules and regulations; delegation of powers.


4333.Taxes.


4334.Insurance of property.


4335.Shipment of relief supplies; definitions.


4336.Retention of properties or interests of Germany and Japan and their nationals; proceeds covered into Treasury; ex gratia payment to Switzerland.


4337.Intercustodial conflicts involving enemy property; authority of President to conclude; delegation of authority.


4338.Divestment of estates, trusts, insurance policies, annuities, remainders, pensions, workmen’s compensation and veterans’ benefits; exceptions; notice of divestment.


4339.Claims for proceeds from sale of certain certificates: jurisdiction, limitations; divestment of copyrights: “copyrights” defined, rights of licensees and assignees, reproduction rights of United States, transfer of interests, payment of royalties to Attorney General, suits for infringement.


4340.Divestment of trademarks.


4341.Motion picture prints, transfer of title.




Editorial Notes
Codification
Act Oct. 6, 1917, ch. 106, 40 Stat. 411, comprising this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of the Act as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.

Statutory Notes and Related Subsidiaries
Termination of World War and EmergencyAct Oct. 6, 1917, ch. 106, 40 Stat. 411, comprising this chapter, was expressly excepted from the operation and effect of Joint Res. Mar. 3, 1921, ch. 136, 41 Stat. 1359, declaring that certain Acts of Congress, joint resolutions, and proclamations should be construed as though the World War had ended and the then present or existing emergency expired.


§ 4301. Designation of chapter
This chapter shall be known as the “Trading with the enemy 11 So in original. Act.”
(Oct. 6, 1917, ch. 106, § 1, 40 Stat. 411.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4302. Definitions
The word “enemy,” as used herein, shall be deemed to mean, for the purposes of such trading and of this chapter—(a) Any individual, partnership, or other body of individuals, of any nationality, resident within the territory (including that occupied by the military and naval forces) of any nation with which the United States is at war, or resident outside the United States and doing business within such territory, and any corporation incorporated within such territory of any nation with which the United States is at war or incorporated within any country other than the United States and doing business within such territory.

(b) The government of any nation with which the United States is at war, or any political or municipal subdivision thereof, or any officer, official, agent, or agency thereof.

(c) Such other individuals, or body or class of individuals, as may be natives, citizens, or subjects of any nation with which the United States is at war, other than citizens of the United States, wherever resident or wherever doing business, as the President, if he shall find the safety of the United States or the successful prosecution of the war shall so require, may, by proclamation, include within the term “enemy.”The words “ally of enemy,” as used herein, shall be deemed to mean—


(a) Any individual, partnership, or other body of individuals, of any nationality, resident within the territory (including that occupied by the military and naval forces) of any nation which is an ally of a nation with which the United States is at war, or resident outside the United States and doing business within such territory, and any corporation incorporated within such territory of such ally nation, or incorporated within any country other than the United States and doing business within such territory.

(b) The government of any nation which is an ally of a nation with which the United States is at war, or any political or municipal subdivision of such ally nation, or any officer, official, agent, or agency thereof.

(c) Such other individuals, or body or class of individuals, as may be natives, citizens, or subjects of any nation which is an ally of a nation with which the United States is at war, other than citizens of the United States, wherever resident or wherever doing business, as the President, if he shall find the safety of the United States or the successful prosecution of the war shall so require, may, by proclamation, include within the term “ally of enemy.”The word “person,” as used herein, shall be deemed to mean an individual, partnership, association, company, or other unincorporated body of individuals, or corporation or body politic.
The words “United States,” as used herein, shall be deemed to mean all land and water, continental or insular, in any way within the jurisdiction of the United States or occupied by the military or naval forces thereof.
The words “the beginning of the war,” as used herein, shall be deemed to mean midnight ending the day on which Congress has declared or shall declare war or the existence of a state of war.
The words “end of the war,” as used herein, shall be deemed to mean the date of proclamation of exchange of ratifications of the treaty of peace, unless the President shall, by proclamation, declare a prior date, in which case the date so proclaimed shall be deemed to be the “end of the war” within the meaning of this chapter.
The words “bank or banks,” as used herein, shall be deemed to mean and include national banks, State banks, trust companies, or other banks or banking associations doing business under the laws of the United States, or of any State of the United States.
The words “to trade,” as used herein, shall be deemed to mean—


(a) Pay, satisfy, compromise, or give security for the payment or satisfaction of any debt or obligation.

(b) Draw, accept, pay, present for acceptance or payment, or indorse any negotiable instrument or chose in action.

(c) Enter into, carry on, complete, or perform any contract, agreement, or obligation.

(d) Buy or sell, loan or extend credit, trade in, deal with, exchange, transmit, transfer, assign, or otherwise dispose of, or receive any form of property.

(e) To have any form of business or commercial communication or intercourse with.

(Oct. 6, 1917, ch. 106, § 2, 40 Stat. 411.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 2 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents
World War I Proclamations Enumerating EnemiesThe following Presidential Proclamations issued during World War I declared the partnerships and persons enumerated therein to be “enemies”:
Proc. Feb. 5, 1918, 40 Stat. 1745.
Proc. May 31, 1918, 40 Stat. 1786.
Proc. Aug. 10, 1918, 40 Stat. 1833.
Proc. Aug. 14, 1918, 40 Stat. 1837.
Proc. Nov. 29, 1918, 40 Stat. 1899.



§ 4303. Acts prohibited
It shall be unlawful—(a) For any person in the United States, except with the license of the President, granted to such person, or to the enemy, or ally of enemy, as provided in this chapter, to trade, or attempt to trade, either directly or indirectly, with, to, or from, or for, or on account of, or on behalf of, or for the benefit of, any other person, with knowledge or reasonable cause to believe that such other person is an enemy or ally of enemy, or is conducting or taking part in such trade, directly or indirectly, for, or on account of, or on behalf of, or for the benefit of, an enemy or ally of enemy.

(b) For any person, except with the license of the President, to transport or attempt to transport into or from the United States, or for any owner, master, or other person in charge of a vessel of American registry to transport or attempt to transport from any place to any other place, any subject or citizen of an enemy or ally of enemy nation, with knowledge or reasonable cause to believe that the person transported or attempted to be transported is such subject or citizen.

(c) For any person (other than a person in the service of the United States Government or of the Government of any nation, except that of an enemy or ally of enemy nation, and other than such persons or classes of persons as may be exempted hereunder by the President or by such person as he may direct), to send, or take out of, or bring into, or attempt to send, or take out of, or bring into the United States, any letter or other writing or tangible form of communication, except in the regular course of the mail; and it shall be unlawful for any person to send, take, or transmit, or attempt to send, take, or transmit out of the United States, any letter or other writing, book, map, plan, or other paper, picture, or any telegram, cablegram, or wireless message, or other form of communication intended for or to be delivered, directly or indirectly, to an enemy or ally of enemy: Provided, however, That any person may send, take, or transmit out of the United States anything herein forbidden if he shall first submit the same to the President, or to such officer as the President may direct, and shall obtain the license or consent of the President, under such rules and regulations, and with such exemptions, as shall be prescribed by the President.

(d) Whenever, during the present war, the President shall deem that the public safety demands it, he may cause to be censored under such rules and regulations as he may from time to time establish, communications by mail, cable, radio, or other means of transmission passing between the United States and any foreign country he may from time to time specify, or which may be carried by any vessel or other means of transportation touching at any port, place, or territory of the United States and bound to or from any foreign country. Any person who willfully evades or attempts to evade the submission of any such communication to such censorship or willfully uses or attempts to use any code or other device for the purpose of concealing from such censorship the intended meaning of such communication shall be punished as provided in section 4315 of this title.

(Oct. 6, 1917, ch. 106, § 3, 40 Stat. 412.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 3 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Delegation of Functions
President’s powers under subsec. (a) of this section delegated during World War II to Secretary of the Treasury by Memorandum of the President dated Feb. 12, 1942, 7 F.R. 1409, and to Alien Property Custodian by Ex. Ord. No. 9095, Mar. 11, 1942, 7 F.R. 1971.
Office of World War II Alien Property Custodian terminated and powers, duties, and functions vested in or transferred or delegated to such Office or in the Alien Property Custodian transferred to Attorney General, see Ex. Ord. No. 9788, set out under section 4306 of this title.



§ 4304. Licenses to enemy or ally of enemy insurance or reinsurance companies; change of name; doing business in United States(a) Every enemy or ally of enemy insurance or reinsurance company, and every enemy or ally of enemy, doing business within the United States through an agency or branch office, or otherwise, may within thirty days after October 6, 1917, apply to the President for a license to continue to do business; and, within thirty days after such application, the President may enter an order either granting or refusing to grant such license. The license, if granted, may be temporary or otherwise, and for such period of time, and may contain such provisions and conditions regulating the business, agencies, managers and trustees and the control and disposition of the funds of the company, or of such enemy or ally of enemy, as the President shall deem necessary for the safety of the United States; and any license granted hereunder may be revoked or regranted or renewed in such manner and at such times as the President shall determine: Provided, however, That reasonable notice of his intent to refuse to grant a license or to revoke a license granted to any reinsurance company shall be given by him to all insurance companies incorporated within the United States and known to the President to be doing business with such reinsurance company: Provided further, That no insurance company, organized within the United States, shall be obligated to continue any existing contract, entered into prior to the beginning of the war, with any enemy or ally of enemy insurance or reinsurance company, but any such company may abrogate and cancel any such contract by serving thirty days’ notice in writing upon the President of its election to abrogate such contract.For a period of thirty days after October 6, 1917, and further pending the entry of such order by the President, after application made by any enemy or ally of enemy insurance or reinsurance company, within such thirty days as above provided, the provisions of the President’s proclamation of April sixth, nineteen hundred and seventeen, relative to agencies in the United States of certain insurance companies, as modified by the provisions of the President’s proclamation of July thirteenth, nineteen hundred and seventeen, relative to marine and war-risk insurance, shall remain in full force and effect so far as it applies to such German insurance companies, and the conditions of said proclamation of April sixth, nineteen hundred and seventeen, as modified by said proclamation of July thirteenth, nineteen hundred and seventeen, shall also during said period of thirty days after October 6, 1917, and pending the order of the President as herein provided, apply to any enemy or ally of enemy insurance or reinsurance company, anything in this chapter to the contrary notwithstanding. It shall be unlawful for any enemy or ally of enemy insurance or reinsurance company, to whom license is granted, to transmit out of the United States any funds belonging to or held for the benefit of such company or to use any such funds as the basis for the establishment directly or indirectly of any credit within or outside of the United States to, or for the benefit of, or on behalf of, or on account of, an enemy or ally of enemy.
For a period of thirty days after October 6, 1917, and further pending the entry of such order by the President, after application made within such thirty days by any enemy or ally of enemy, other than an insurance or reinsurance company as above provided, it shall be lawful for such enemy or ally of enemy to continue to do business in this country and for any person to trade with, to, from, for, on account of, on behalf of or for the benefit of such enemy or ally of enemy, anything in this chapter to the contrary notwithstanding: Provided, however, That the provisions of sections 4303 and 4315 of this title shall apply to any act or attempted act of transmission or transfer of money or other property out of the United States and to the use or attempted use of such money or property as the basis for the establishment of any credit within or outside of the United States to, or for the benefit of, or on behalf of, or on account of, an enemy or ally of enemy.
If no license is applied for within thirty days after October 6, 1917, or if a license shall be refused to any enemy or ally of enemy, whether insurance or reinsurance company, or other person, making application, or if any license granted shall be revoked by the President, the provisions of sections 4303 and 4315 of this title shall forthwith apply to all trade or to any attempt to trade with, to, from, for, buy, on account of, or on behalf of, or for the benefit of such company or other person: Provided, however, That after such refusal or revocation, anything in this chapter to the contrary notwithstanding, it shall be lawful for a policyholder or for an insurance company, not an enemy or ally of enemy, holding insurance or having effected reinsurance in or with such enemy or ally of enemy insurance or reinsurance company, to receive payment of, and for such enemy or ally of enemy insurance or reinsurance company to pay any premium, return premium, claim, money, security, or other property due or which may become due on or in respect to such insurance or reinsurance in force at the date of such refusal or revocation of license; and nothing in this chapter shall vitiate or nullify then existing policies or contracts of insurance or reinsurance, or the conditions thereof; and any such policyholder or insurance company, not an enemy or ally of enemy, having any claim to or upon money or other property of the enemy or ally of enemy insurance or reinsurance company in the custody or control of the alien property custodian, hereinafter provided for, or of the Treasurer of the United States, may make application for the payment thereof and may institute suit as provided in section 4309 of this title.


(b) During the present war, no enemy, or ally of enemy, and no partnership of which he is a member or was a member at the beginning of the war, shall for any purpose assume or use any name other than that by which such enemy or partnership was ordinarily known at the beginning of the war, except under license from the President.Whenever, during the present war, in the opinion of the President the public safety or public interest requires, the President may prohibit any or all foreign insurance companies from doing business in the United States, or the President may license such company or companies to do business upon such terms as he may deem proper.


(Oct. 6, 1917, ch. 106, § 4, 40 Stat. 413.)

Editorial Notes

References in TextFor proclamation of April 6, 1917, 40 Stat. 1654, and proclamation of July 13, 1917, 40 Stat. 1684, referred to in subsec. (a), see World War I Presidential Proclamations notes below.
This chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 4 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.


World War I Presidential Proclamations
Proc. Apr. 16, 1917, 40 Stat. 1654, declared and proclaimed that branch establishments of German insurance companies doing business in the United States would be authorized to continue to do so, subject to the rules and regulations of the State in which such establishment’s principal office is located, but prohibited transmission of any funds outside of the United States or the use of any funds for the establishment of any credit within or outside of the United States to or for the benefit or use of the enemy or any of its allies without the permission of the Federal Government.
Proc. July 13, 1917, 40 Stat. 1684, declared and proclaimed that branch establishments of German insurance companies doing business in the United States would be prohibited from transacting the business of marine and war risk insurance either as direct insurers or re-insurers and directed that such prohibition would extend and operate to suspend all existing contracts for the period of the war.



§ 4305. Suspension of provisions relating to ally of enemy; regulation of transactions in foreign exchange of gold or silver, property transfers, vested interests, enforcement and penalties(a) The President, if he shall find it compatible with the safety of the United States and with the successful prosecution of the war, may, by proclamation, suspend the provisions of this chapter so far as they apply to an ally of enemy, and he may revoke or renew such suspension from time to time; and the President may grant licenses, special or general, temporary or otherwise, and for such period of time and containing such provisions and conditions as he shall prescribe, to any person or class of persons to do business as provided in subsection (a) of section 4304 of this title, and to perform any act made unlawful without such license in section 4303 of this title, and to file and prosecute applications under subsection (b) of section 4310 of this title; and he may revoke or renew such licenses from time to time, if he shall be of opinion that such grant or revocation or renewal shall be compatible with the safety of the United States and with the successful prosecution of the war; and he may make such rules and regulations, not inconsistent with law, as may be necessary and proper to carry out the provisions of this chapter; and the President may exercise any power or authority conferred by this chapter through such officer or officers as he shall direct.If the President shall have reasonable cause to believe that any act is about to be performed in violation of section 4303 of this title he shall have authority to order the postponement of the performance of such act for a period not exceeding ninety days, pending investigation of the facts by him.


(b)(1) During the time of war, the President may, through any agency that he may designate, and under such rules and regulations as he may prescribe, by means of instructions, licenses, or otherwise—(A) investigate, regulate, or prohibit, any transactions in foreign exchange, transfers of credit or payments between, by, through, or to any banking institution, and the importing, exporting, hoarding, melting, or earmarking of gold or silver coin or bullion, currency or securities, and

(B) investigate, regulate, direct and compel, nullify, void, prevent or prohibit, any acquisition holding, withholding, use, transfer, withdrawal, transportation, importation or exportation of, or dealing in, or exercising any right, power, or privilege with respect to, or transactions involving, any property in which any foreign country or a national thereof has any interest,

by any person, or with respect to any property, subject to the jurisdiction of the United States; and any property or interest of any foreign country or national thereof shall vest, when, as, and upon the terms, directed by the President, in such agency or person as may be designated from time to time by the President, and upon such terms and conditions as the President may prescribe such interest or property shall be held, used, administered, liquidated, sold, or otherwise dealt with in the interest of and for the benefit of the United States, and such designated agency or person may perform any and all acts incident to the accomplishment or furtherance of these purposes; and the President shall, in the manner hereinabove provided, require any person to keep a full record of, and to furnish under oath, in the form of reports or otherwise, complete information relative to any act or transaction referred to in this subdivision either before, during, or after the completion thereof, or relative to any interest in foreign property, or relative to any property in which any foreign country or any national thereof has or has had any interest, or as may be otherwise necessary to enforce the provisions of this subdivision, and in any case in which a report could be required, the President may, in the manner hereinabove provided, require the production, or if necessary to the national security or defense, the seizure, of any books of account, records, contracts, letters, memoranda, or other papers, in the custody or control of such person.

(2) Any payment, conveyance, transfer, assignment, or delivery of property or interest therein, made to or for the account of the United States, or as otherwise directed, pursuant to this subdivision or any rule, regulation, instruction, or direction issued hereunder shall to the extent thereof be a full acquittance and discharge for all purposes of the obligation of the person making the same; and no person shall be held liable in any court for or in respect to anything done or omitted in good faith in connection with the administration of, or in pursuance of and in reliance on, this subdivision, or any rule, regulation, instruction, or direction issued hereunder.

(3) As used in this subdivision the term “United States” means the United States and any place subject to the jurisdiction thereof: Provided, however, That the foregoing shall not be construed as a limitation upon the power of the President, which is hereby conferred, to prescribe from time to time, definitions, not inconsistent with the purposes of this subdivision, for any or all of the terms used in this subdivision. As used in this subdivision the term “person” means an individual, partnership, association, or corporation.

(4) The authority granted to the President by this section does not include the authority to regulate or prohibit, directly or indirectly, the importation from any country, or the exportation to any country, whether commercial or otherwise, regardless of format or medium of transmission, of any information or informational materials, including but not limited to, publications, films, posters, phonograph records, photographs, microfilms, microfiche, tapes, compact disks, CD ROMs, artworks, and news wire feeds. The exports exempted from regulation or prohibition by this paragraph do not include those which are otherwise controlled for export under section 4604 11 See References in Text note below. of this title, or under section 4605 1 of this title to the extent that such controls promote the nonproliferation or antiterrorism policies of the United States, or with respect to which acts are prohibited by chapter 37 of title 18.


(Oct. 6, 1917, ch. 106, § 5, 40 Stat. 415; Sept. 24, 1918, ch. 176, § 5, 40 Stat. 966; Mar. 9, 1933, ch. 1, § 2, 48 Stat. 1; May 7, 1940, ch. 185, § 1, 54 Stat. 179; Dec. 18, 1941, ch. 593, title III, § 301, 55 Stat. 839; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352; Pub. L. 95–223, title I, §§ 101(a), 102, 103(b), Dec. 28, 1977, 91 Stat. 1625, 1626; Pub. L. 100–418, title II, § 2502(a)(1), Aug. 23, 1988, 102 Stat. 1371; Pub. L. 103–236, title V, § 525(b)(1), Apr. 30, 1994, 108 Stat. 474.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
Sections 4604 and 4605 of this title, referred to in subsec. (b)(4), were repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.

Codification
Words “, including the Philippine Islands, and the several courts of first instance of the Commonwealth of the Philippine Islands shall have jurisdiction in all cases, civil or criminal, arising under this subdivision in the Philippine Islands and concurrent jurisdiction with the district courts of the United States of all cases, civil or criminal, arising upon the high seas” following “to the jurisdiction thereof:” in subsec. (b)(3) were omitted upon the authority of 1946 Proc. No. 2695, which granted the Philippine Islands independence, and which was issued pursuant to section 1394 of Title 22, Foreign Relations and Intercourse. Proc. No. 2695 is set out as a note under section 1394 of Title 22.
Section was formerly classified to section 5 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Subsec. (b) was also formerly classified to section 95a of Title 12, Banks and Banking, prior to its omission from the Code.

Amendments1994—Subsec. (b)(4). Pub. L. 103–236 amended par. (4) generally. Prior to amendment, par. (4) read as follows: “The authority granted to the President in this subsection does not include the authority to regulate or prohibit, directly or indirectly, the importation from any country, or the exportation to any country, whether commercial or otherwise, of publications, films, posters, phonograph records, photographs, microfilms, microfiche, tapes, or other informational materials, which are not otherwise controlled for export under section 4604 of this title or with respect to which no acts are prohibited by chapter 37 of title 18.”
1988—Subsec. (b)(4). Pub. L. 100–418 added par. (4).
1977—Subsec. (b)(1). Pub. L. 95–223, §§ 101(a), 102, substituted “During the time of war, the President may, through any agency that he may designate, and under such rules and regulations” for “During the time of war or during any other period of national emergency declared by the President, the President may, through any agency, that he may designate, or otherwise, and under such rules and regulations” in provisions preceding subpar. (A), and, in provisions following subpar. (B), struck out “; and the President may, in the manner hereinabove provided, take other and further measures not inconsistent herewith for the enforcement of this subdivision” after “control of such person”.
Subsec. (b)(3). Pub. L. 95–223, § 103(b), struck out provisions that whoever willfully violated any of the provisions of this subdivision or of any license, order, rule, or regulation issued thereunder, could be fined not more than $10,000, or, if a natural person, could be imprisoned for not more than ten years, or both; and that any officer, director, or agent of any corporation who knowingly participated in that violation could be punished by a like fine, imprisonment, or both.
1941—Subsec. (b). Act Dec. 18, 1941, considerably broadened the powers of the President to take, administer, control, use and liquidate foreign-owned property and added a flexibility of control which enabled the President and the agencies designated by him to cope with the problems surrounding alien property, its ownership or control, on the basis of the particular facts in each case.
1940—Subsec. (b). Act May 7, 1940, included dealings in evidences of indebtedness or ownership of property in which foreign states, nationals or political subdivisions thereof have an interest.
1933—Subsec. (b). Act Mar. 9, 1933, among other things, extended President’s power to any time of war national emergency, permitted regulations to be issued by any agency designated by President, provided for furnishing under oath of complete information relative to transactions under the subsection, and placed sanctions on violations to the extent of a $10,000 fine or ten years imprisonment.
1918—Subsec. (b). Act Sept. 24, 1918, inserted provisions relating to hoarding or melting of gold or silver coin or bullion or currency and to regulation of transactions in bonds or certificates of indebtedness.

Statutory Notes and Related Subsidiaries
RegulationsAct Mar. 9, 1933, ch. 1, title I, § 1, 48 Stat. 1, provided that: “The actions, regulations, rules, licenses, orders and proclamations heretofore or hereafter taken, promulgated, made, or issued by the President of the United States or the Secretary of the Treasury since March 4, 1933, pursuant to the authority conferred by subdivision (b) of section 5 of the act of October 6, 1917, as amended [50 U.S.C. 4305(b)], are hereby approved and confirmed.”


Limitation on Exercise of Emergency AuthoritiesPub. L. 103–236, title V, § 525(b)(2), Apr. 30, 1994, 108 Stat. 474, provided that: “The authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act [50 U.S.C. 4305(b)], which were being exercised with respect to a country on July 1, 1977, as a result of a national emergency declared by the President before such date, and are being exercised on the date of the enactment of this Act [Apr. 30, 1994], do not include the authority to regulate or prohibit, directly or indirectly, any activity which, under section 5(b)(4) of the Trading With the Enemy Act, as amended by paragraph (1) of this subsection, may not be regulated or prohibited.”

Pub. L. 100–418, title II, § 2502(a)(2), Aug. 23, 1988, 102 Stat. 1371, provided that: “The authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act [50 U.S.C. 4305(b)], which were being exercised with respect to a country on July 1, 1977, as a result of a national emergency declared by the President before such date, and are being exercised on the date of the enactment of this Act [Aug. 23, 1988], do not include the authority to regulate or prohibit, directly or indirectly, any activity which, under section 5(b)(4) of the Trading With the Enemy Act, as added by paragraph (1) of this subsection, may not be regulated or prohibited.”


Extension and Termination of National Emergency Powers Under the Trading With the Enemy ActPub. L. 95–223, title I, § 101(b), (c), Dec. 28, 1977, 91 Stat. 1625, provided that:
“(b) Notwithstanding the amendment made by subsection (a) [amending this section], the authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act [50 U.S.C. 4305(b)], which were being exercised with respect to a country on July 1, 1977, as a result of a national emergency declared by the President before such date, may continue to be exercised with respect to such country, except that, unless extended, the exercise of such authorities shall terminate (subject to the savings provisions of the second sentence of section 101(a) of the National Emergencies Act [50 U.S.C. 1601(a)]) at the end of the two-year period beginning on the date of enactment of the National Emergencies Act [Sept. 14, 1976]. The President may extend the exercise of such authorities for one-year periods upon a determination for each such extension that the exercise of such authorities with respect to such country for another year is in the national interest of the United States.

“(c) The termination and extension provisions of subsection (b) of this section supersede the provisions of section 101(a) [50 U.S.C. 1601(a)] and of title II [50 U.S.C. 1621 et seq.] of the National Emergencies Act to the extent that the provisions of subsection (b) of this section are inconsistent with those provisions.”




Executive Documents

Delegation of Functions
President’s powers under subsec. (b) of this section delegated during World War II to Secretary of the Treasury by Memorandum of the President dated Feb. 12, 1942, 7 F.R. 1409, and to Alien Property Custodian by Ex. Ord. No. 9095, Mar. 11, 1942, 7 F.R. 1971.
Office of World War II Alien Property Custodian terminated and powers, duties, and functions vested in or transferred or delegated to such Office or in the Alien Property Custodian transferred to Attorney General, see Ex. Ord. No. 9788, set out under section 4306 of this title.


Proc. No. 8271. Termination of the Exercise of Authorities Under the Trading With the Enemy Act With Respect to North Korea
Proc. No. 8271, June 26, 2008, 73 F.R. 36785, provided:
I, GEORGE W. BUSH, President of the United States of America, by the authority vested in me by the Constitution and the laws of the United States, including section 101(b) of Public Law 95–223 (91 Stat. 1625; 50 U.S.C. App. 5(b) note) [now 50 U.S.C. 4305 note], hereby find that the continuation of the exercise of authorities under the Trading With the Enemy Act (50 U.S.C. App. 1 et seq.) [now 50 U.S.C. 4301 et seq.] (TWEA) with respect to North Korea, as authorized in Proclamation 2914 of December 16, 1950, most recently continued under Presidential Determination 2007–32 of September 13, 2007 (72 FR 53407), and implemented by the regulations set forth below, is no longer in the national interest of the United States.
Section 1. The exercise of TWEA authorities with respect to North Korea, which were implemented by the Foreign Assets Control Regulations, 31 C.F.R. part 500, and the Transaction Control Regulations, 31 C.F.R. part 505, and that were continued by Presidential Determination 2007–32 of September 13, 2007, is terminated, and Presidential Determination 2007–32 is rescinded with respect to North Korea.
Sec. 2. The Secretary of the Treasury is authorized and directed to take all appropriate measures within the Secretary’s authority to give effect to this proclamation.
Sec. 3. This proclamation is not intended to, and does not, create any right, benefit, or privilege, substantive or procedural, enforceable at law or in equity, by any party against the United States, its departments, agencies, instrumentalities, or entities, its officers or employees, or any other person.
Sec. 4. This proclamation is effective at 12:01 a.m. eastern daylight time on June 27, 2008.
IN WITNESS WHEREOF, I have hereunto set my hand this twenty-sixth day of June, in the year of our Lord two thousand eight, and of the Independence of the United States of America the two hundred and thirty-second.

George W. Bush.



Ex. Ord. No. 8389. Regulating Transactions in Foreign Exchange and Foreign-Owned Property, Providing for the Reporting of All Foreign-Owned Property
Ex. Ord. No. 8389, Apr. 10, 1940, 5 F.R. 1400, as amended by Ex. Ord. No. 8405, May 10, 1940, 5 F.R. 1677; Ex. Ord. No. 8446, June 17, 1940, 5 F.R. 2279; Ex. Ord. No. 8484, July 15, 1940, 5 F.R. 2586; Ex. Ord. No. 8493, July 25, 1940, 5 F.R. 2667; Ex. Ord. No. 8565, Oct. 10, 1940, 5 F.R. 4062; Ex. Ord. No. 8701, Mar. 4, 1941, 6 F.R. 1285; Ex. Ord. No. 8711, Mar. 13, 1941, 6 F.R. 1443; Ex. Ord. No. 8721, Mar. 24, 1941, 6 F.R. 1622; Ex. Ord. No. 8746, Apr. 28, 1941, 6 F.R. 2187; Ex. Ord. No. 8785, June 14, 1941, 6 F.R. 2897; Ex. Ord. No. 8832, July 26, 1941, 6 F.R. 3715; Ex. Ord. No. 8963, Dec. 9, 1941, 6 F.R. 6348; Ex. Ord. No. 8998, Dec. 26, 1941, 6 F.R. 6787, provided:


section 1. certain foreign banking transactions prohibited
All of the following transactions are prohibited, except as specifically authorized by the Secretary of the Treasury by means of regulations, rulings, instructions, licenses, or otherwise, if (i) such transactions are by, or on behalf of, or pursuant to the direction of any foreign country designated in this Order, or any national thereof, or (ii) such transactions involve property in which any foreign country designated in this Order, or any national thereof, has at any time on or since the effective date of this Order had any interest of any nature whatsoever, direct or indirect:
A. All transfers of credit between any banking institutions within the United States; and all transfers of credit between any banking institution within the United States and any banking institution outside the United States (including any principal, agent, home office, branch, or correspondent outside the United States, of a banking institution within the United States);
B. All payments by or to any banking institution within the United States;
C. All transactions in foreign exchange by any person within the United States;
D. The export or withdrawal from the United States, or the earmarking of gold or silver coin or bullion or currency by any person within the United States;
E. All transfers, withdrawals or exportations of, or dealings in, any evidences of indebtedness or evidences of ownership of property by any person within the United States; and
F. Any transaction for the purpose or which has the effect of evading or avoiding the foregoing prohibitions.


section 2. dealings in foreign securities; regulations
A. All of the following transactions are prohibited, except as specifically authorized by the Secretary of the Treasury by means of regulations, rulings, instructions, licenses, or otherwise:
(1) The acquisition, disposition or transfer of, or other dealing in, or with respect to, any security or evidence thereof on which there is stamped or imprinted, or to which there is affixed or otherwise attached, a tax stamp or other stamp of a foreign country designated in this Order or a notarial or similar seal which by its contents indicates that it was stamped, imprinted, affixed or attached within such foreign country, or where the attendant circumstances disclose or indicate that such stamp or seal may, at any time, have been stamped, imprinted, affixed or attached thereto; and
(2) The acquisition by, or transfer to, any person within the United States of any interest in any security or evidence thereof if the attendant circumstances disclose or indicate that the security or evidence thereof is not physically situated within the United States.
B. The Secretary of the Treasury may investigate, regulate, or prohibit under such regulations, rulings, or instructions as he may prescribe, by means of licenses or otherwise, the sending, mailing, importing or otherwise bringing, directly or indirectly, into the United States, from any foreign country, of any securities or evidences thereof or the receiving or holding in the United States of any securities or evidences thereof so brought into the United States.


section 3. foreign countries affected; effective date of prohibitions
The term “foreign country designated in this Order” means a foreign country included in the following schedule, and the term “effective date of this Order” means with respect to any such foreign country, or any national thereof, the date specified in the following schedule:
(a) April 8, 1940—
Norway and
Denmark;
(b) May 10, 1940—
The Netherlands,
Belgium and
Luxembourg;
(c) June 17, 1940—
France (including Monaco);
(d) July 10, 1940—
Latvia, Estonia and
Lithuania;
(e) October 9, 1940—
Rumania;
(f) March 4, 1941—
Bulgaria;
(g) March 13, 1941—
Hungary;
(h) March 24, 1941—
Yugoslavia;
(i) April 28, 1941—
Greece; and
(j) June 14, 1941—
Albania,
Andorra,
Austria,
Czechoslovakia,
Danzig,
Finland,
Germany,
Italy,
Liechtenstein,
Poland,
Portugal,
San Marino,
Spain,
Sweden,
Switzerland, and
Union of Soviet Socialist Republics;
(k) June 14, 1941—
China and
Japan;
(l) June 14, 1941—
Thailand;
(m) June 14, 1941—
Hong Kong.
The “effective date of this Order” with respect to any foreign country not designated in this Order shall be deemed to be June 14, 1941.


section 4. records of foreign banking and security transactions; investigations
A. The Secretary of the Treasury and/or the Attorney General may require, by means of regulations, rulings, instructions, or otherwise, any person to keep a full record of, and to furnish under oath, in the form of reports or otherwise, from time to time and at any time or times, complete information relative to, any transaction referred to in section 5(b) of the Act of October 6, 1917 (40 Stat. 415) [50 U.S.C. 4305(b)], as amended, or relative to any property in which any foreign country or any national thereof has any interest of any nature whatsoever, direct or indirect, including the production of any books of account, contracts, letters, or other papers, in connection therewith, in the custody or control of such person, either before or after such transaction is completed; and the Secretary of the Treasury and/or the Attorney General may, through any agency, investigate any such transaction or act, or any violation of the provisions of this Order.
B. Every person engaging in any of the transactions referred to in sections 1 and 2 of this Order shall keep a full record of each such transaction engaged in by him, regardless of whether such transaction is effected pursuant to license or otherwise, and such record shall be available for examination for at least one year after the date of such transaction.


section 5. definitions
A. As used in the first paragraph of section 1 of this Order “transactions (which) involve property in which any foreign country designated in this Order, or any national thereof, has * * * any interest of any nature whatsoever, direct or indirect,” shall include but not by way of limitation (i) any payment or transfer to any such foreign country or national thereof, (ii) any export or withdrawal from the United States to such foreign country, and (iii) any transfer of credit, or payment of an obligation, expressed in terms of the currency of such foreign country.
B. The term “United States” means the United States and any place subject to the jurisdiction thereof, and the term “continental United States” means the States of the United States, the District of Columbia, and the Territory of Alaska: Provided, however, That for the purposes of this Order the term “United States” shall not be deemed to include any territory included within the term “foreign country” as defined in paragraph D of this section.
C. The term “person” means an individual, partnership, association, corporation, or other organization.
D. The term “foreign country” shall include, but not by way of limitation,
(i) The state and the government thereof on the effective date of this Order as well as any political subdivision, agency, or instrumentality thereof or any territory, dependency, colony, protectorate, mandate, dominion, possession or place subject to the jurisdiction thereof.
(ii) Any other government (including any political subdivision, agency, or instrumentality thereof) to the extent and only to the extent that such government exercises or claims to exercise de jure or de facto sovereignty over the area which on such effective date constituted such foreign country, and
(iii) Any territory which on or since the effective date of this Order is controlled or occupied by the military, naval or police forces or other authority of such foreign country;
(iv) Any person to the extent that such person is, or has been, or to the extent that there is reasonable cause to believe that such person is, or has been, since such effective date, acting or purporting to act directly or indirectly for the benefit or on behalf of any of the foregoing. Hong Kong shall be deemed to be a foreign country within the meaning of this subdivision.
E. The term “national” shall include,
(i) Any person who has been domiciled in, or a subject, citizen or resident of a foreign country at any time on or since the effective date of this Order,
(ii) Any partnership, association, corporation or other organization, organized under the laws of, or which on or since the effective date of this Order had or has had its principal place of business in such foreign country, or which on or since such effective date was or has been controlled by, or a substantial part of the stock, shares, bonds, debentures, notes, drafts, or other securities or obligations of which, was or has been owned or controlled by, directly or indirectly, such foreign country and/or one or more nationals thereof as herein defined.
(iii) Any person to the extent that such person is, or has been, since such effective date, acting or purporting to act directly or indirectly for the benefit or on behalf of any national of such foreign country, and
(iv) Any other person who there is reasonable cause to believe is a “national” as herein defined.
In any case in which by virtue of the foregoing definition a person is a national of more than one foreign country, such person shall be deemed to be a national of each such foreign country. In any case in which the combined interests of two or more foreign countries designated in this Order and/or nationals thereof are sufficient in the aggregate to constitute, within the meaning of the foregoing, control of 25 per centum or more of the stock, shares, bonds, debentures, notes, drafts, or other securities or obligations of a partnership, association, corporation or other organization, but such control or a substantial part of such stock, shares, bonds, debentures, notes, drafts, or other securities or obligations is not held by any one such foreign country and/or national thereof, such partnership, association, corporation or other organization shall be deemed to be a national of each of such foreign countries. The Secretary of the Treasury shall have full power to determine that any person is or shall be deemed to be a “national” within the meaning of this definition, and the foreign country of which such person is or shall be deemed to be a national. Without limitation of the foregoing, the term “national” shall also include any other person who is determined by the Secretary of the Treasury to be, or to have been, since such effective date, acting or purporting to act directly or indirectly for the benefit or under the direction of a foreign country designated in this Order or national thereof, as herein defined.
F. The term “banking institution” as used in this Order shall include any person engaged primarily or incidentally in the business of banking, of granting or transferring credits, or of purchasing or selling foreign exchange or procuring purchasers and sellers thereof, as principal or agent, or any person holding credits for others as a direct or incidental part of his business, or brokers, and each principal, agent, home office, branch or correspondent of any person so engaged shall be regarded as a separate “banking institution”.
G. The term “this Order”, as used herein, shall mean Executive Order No. 8389 of April 10, 1940, as amended.


section 6. construction with ex. ord. no. 6560; saving clause
Executive Order No. 8389 of April 10, 1940, as amended, shall no longer be deemed to be an amendment to or a part of Executive Order No. 6560 of January 15, 1934. Executive Order No. 6560 of January 15, 1934, and the Regulations of November 12, 1934, are hereby modified in so far as they are inconsistent with the provisions of this Order, and except as so modified, continue in full force and effect. Nothing herein shall be deemed to revoke any license, ruling, or instruction now in effect and issued pursuant to Executive Order No. 6560 of January 15, 1934, as amended, or pursuant to this Order; provided, however, that all such licenses, rulings, or instructions shall be subject to the provisions hereof. Any amendment, modification or revocation by or pursuant to the provisions of this Order of any orders, regulations, rulings, instructions or licenses shall not affect any act done, or any suit or proceeding had or commenced in any civil or criminal case prior to such amendment, modification or revocation, and all penalties, forfeitures and liabilities under any such orders, regulations, rulings, instructions or licenses shall continue and may be enforced as if such amendment, modification or revocation had not been made.


section 7. regulations by secretary of the treasury
Without limitation as to any other powers or authority of the Secretary of the Treasury or the Attorney General under any other provision of this Order, the Secretary of the Treasury is authorized and empowered to prescribe from time to time regulations, rulings, and instructions to carry out the purposes of this Order and to provide therein or otherwise the conditions under which licenses may be granted by or through such officers or agencies as the Secretary of the Treasury may designate, and the decision of the Secretary with respect to the granting, denial or other disposition of an application or license shall be final.


section 8. offenses and penalties under act oct. 6, 1917
Section 5(b) of the Act of October 6, 1917, as amended [50 U.S.C. 4305(b)], provides in part:
“* * * Whoever willfully violates any of the provisions of this subdivision or of any license, order, rule or regulation issued thereunder, shall, upon conviction, be fined not more than $10,000, or, if a natural person, may be imprisoned for not more than ten years, or both; and any officer, director, or agent of any corporation who knowingly participates in such violation may be punished by a like fine, imprisonment, or both.”




section 9. amendments of order and regulations prescribed thereunder
This Order and any regulations, rulings, licenses or instructions issued hereunder may be amended, modified or revoked at any time.
[Ex. Ord. No. 8389 and the regulations and general rulings issued thereunder by the Secretary of the Treasury were approved and confirmed by Res. May 7, 1940, ch. 185, § 2, 54 Stat. 179.]
[Ex. Ord. No. 9760, July 24, 1946, 11 F.R. 7999, 50 U.S.C. 4306 note, relating to diplomatic property of Germany and Japan in the United States, supersedes conflicting provisions of Ex. Ord. No. 8389, set out above.]


Executive Orders Nos. 8446, 8484, 8565, 8701, 8711, 8721, 8746
The application of Ex. Ord. No. 6560, §§ 9 to 14, to French property by Ex. Ord. No. 8446, 5 F.R. 2279; to Latvian, Estonian and Lithuanian property by Ex. Ord. No. 8484, 5 F.R. 2586; to Rumanian property by Ex. Ord. No. 8565, 5 F.R. 4062; to Bulgarian property by Ex. Ord. No. 8701, 6 F.R. 1285; to Hungarian property by Ex. Ord. No. 8711, 6 F.R. 1443; to Yugoslav property by Ex. Ord. No. 8721, 6 F.R. 1622; to Greek property by Ex. Ord. No. 8746, 6 F.R. 2187, was incorporated in the provisions of Ex. Ord. No. 8389 as amended by Ex. Ord. No. 8785, set out above.


Ex. Ord. No. 9747. Functions of Alien Property Custodian and Treasury Department Continued in Philippines
Ex. Ord. No. 9747, July 3, 1946, 11 F.R. 7518, provided:
The terms and provisions of Executive Order 9095 of March 11, 1942, as amended [formerly set out as a note under section 6 of the Appendix to Title 50, War and National Defense], and Executive Order No. 8389 of April 10, 1940, as amended [set out above], shall continue in force in the Philippines after July 4, 1946, and all powers and authority delegated by the said Executive Orders to the Alien Property Custodian and to the Secretary of the Treasury, respectively, shall after July 4, 1946, continue to be exercised in the Philippines by the said officers, respectively, as therein provided.


Continuation of the Exercise of Certain Authorities Under the Trading With the Enemy Act
Determination of President of the United States, No. 2020–10, Sept. 9, 2020, 85 F.R. 57075, provided:
Memorandum for the Secretary of State [and] the Secretary of the Treasury
Under section 101(b) of Public Law 95–223 (91 Stat. 1625; 50 U.S.C. 4305 note), and a previous determination on September 13, 2019 (84 FR 49189, September 18, 2019), the exercise of certain authorities under the Trading With the Enemy Act is scheduled to expire on September 14, 2020.
I hereby determine that the continuation of the exercise of those authorities with respect to Cuba for 1 year is in the national interest of the United States.
Therefore, consistent with the authority vested in me by section 101(b) of Public Law 95–223, I continue for 1 year, until September 14, 2021, the exercise of those authorities with respect to Cuba, as implemented by the Cuban Assets Control Regulations, 31 CFR part 515.
The Secretary of the Treasury is authorized and directed to publish this determination in the Federal Register.

Donald J. Trump.

Prior extensions were contained in the following:
Determination of President of the United States, No. 2019–23, Sept. 13, 2019, 84 F.R. 49189.
Determination of President of the United States, No. 2018–11, Sept. 10, 2018, 83 F.R. 46347.
Determination of President of the United States, No. 2017–11, Sept. 8, 2017, 82 F.R. 42927.
Determination of President of the United States, No. 2016–11, Sept. 13, 2016, 81 F.R. 64047.
Determination of President of the United States, No. 2015–11, Sept. 11, 2015, 80 F.R. 55503.
Determination of President of the United States, No. 2014–14, Sept. 5, 2014, 79 F.R. 54183.
Determination of President of the United States, No. 2013–13, Sept. 12, 2013, 78 F.R. 57225.
Determination of President of the United States, No. 2012–14, Sept. 10, 2012, 77 F.R. 56753.
Determination of President of the United States, No. 2011–15, Sept. 13, 2011, 76 F.R. 57623.
Determination of President of the United States, No. 2010–13, Sept. 2, 2010, 75 F.R. 54459.
Determination of President of the United States, No. 2009–27, Sept. 11, 2009, 74 F.R. 47431.
Determination of President of the United States, No. 2008–27, Sept. 12, 2008, 73 F.R. 54055.
Determination of President of the United States, No. 2007–32, Sept. 13, 2007, 72 F.R. 53409.
Determination of President of the United States, No. 2006–23, Sept. 13, 2006, 71 F.R. 54399.
Determination of President of the United States, No. 2005–35, Sept. 12, 2005, 70 F.R. 54607.
Determination of President of the United States, No. 2004–45, Sept. 10, 2004, 69 F.R. 55497.
Determination of President of the United States, No. 2003–36, Sept. 12, 2003, 68 F.R. 54325.
Determination of President of the United States, No. 02–31, Sept. 13, 2002, 67 F.R. 58681.
Determination of President of the United States, No. 2001–26, Sept. 12, 2001, 66 F.R. 47943.
Determination of President of the United States, No. 2000–29, Sept. 12, 2000, 65 F.R. 55883.
Determination of President of the United States, No. 99–36, Sept. 10, 1999, 64 F.R. 51885.
Determination of President of the United States, No. 98–35, Sept. 11, 1998, 63 F.R. 50455.
Determination of President of the United States, No. 97–32, Sept. 12, 1997, 62 F.R. 48729.
Determination of President of the United States, No. 96–43, Aug. 27, 1996, 61 F.R. 46529.
Determination of President of the United States, No. 95–41, Sept. 8, 1995, 60 F.R. 47659.
Determination of President of the United States, No. 94–46, Sept. 8, 1994, 59 F.R. 47229.
Determination of President of the United States, No. 93–38, Sept. 13, 1993, 58 F.R. 51209.
Determination of President of the United States, No. 92–45, Aug. 28, 1992, 57 F.R. 43125.
Determination of President of the United States, No. 91–52, Sept. 13, 1991, 56 F.R. 48415.
Determination of President of the United States, No. 90–38, Sept. 5, 1990, 55 F.R. 37309.
Determination of President of the United States, No. 89–25, Aug. 28, 1989, 54 F.R. 37089.
Determination of President of the United States, No. 88–22, Sept. 8, 1988, 53 F.R. 35289.
Memorandum of President of the United States, Aug. 27, 1987, 51 F.R. 33397.
Memorandum of President of the United States, Aug. 20, 1986, 51 F.R. 30201.
Memorandum of President of the United States, Sept. 5, 1985, 50 F.R. 36563.
Memorandum of President of the United States, Sept. 11, 1984, 49 F.R. 35927.
Memorandum of President of the United States, Sept. 7, 1983, 48 F.R. 40695.
Memorandum of President of the United States, Sept. 8, 1982, 47 F.R. 39797.
Memorandum of President of the United States, Sept. 10, 1981, 46 F.R. 45321.
Memorandum of President of the United States, Sept. 8, 1980, 45 F.R. 59549.
Memorandum of President of the United States, Sept. 12, 1979, 44 F.R. 53153.
Memorandum of President of the United States, Sept. 8, 1978, 43 F.R. 40449.



§ 4306. Alien Property Custodian; general powers and duties
The President is authorized to appoint, prescribe the duties of, and fix the salary of an official to be known as the alien property custodian, who shall be empowered to receive all money and property in the United States due or belonging to an enemy, or ally of enemy, which may be paid, conveyed, transferred, assigned, or delivered to said custodian under the provisions of this chapter; and to hold, administer, and account for the same under the general direction of the President and as provided in this chapter. The President may further employ in the District of Columbia and elsewhere and fix the compensation of such clerks, attorneys, investigators, accountants, and other employees as he may find necessary for the due administration of the provisions of this chapter; Provided, That such clerks, investigators, accountants, and other employees shall be appointed from lists of eligibles to be supplied by the Civil Service Commission 11 See Transfer of Functions note below. and in accordance with the civil-service law.
(Oct. 6, 1917, ch. 106, § 6, 40 Stat. 415; Pub. L. 92–310, title II, § 235, June 6, 1972, 86 Stat. 214; Pub. L. 94–273, § 11(5), Apr. 21, 1976, 90 Stat. 378; Pub. L. 100–418, title II, § 2501(b), Aug. 23, 1988, 102 Stat. 1371.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 6 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Provisions that limited the salary of the alien property custodian to not more than $5,000 per annum have been omitted as obsolete and superseded. Sections 1202 and 1204 of the Classification Act of 1949, 63 Stat. 972, 973, repealed the Classification Act of 1923 and all other laws or parts of laws inconsistent with the 1949 Act. The Classification Act of 1949 was repealed by Pub. L. 89–554, Sept. 6, 1966, § 8(a), 80 Stat. 632, and reenacted as chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees. Section 5102 of Title 5 contains the applicability provisions of the 1949 Act, and section 5103 of Title 5 authorizes the Office of Personnel Management to determine the applicability to specific positions and employees.

Amendments1988—Pub. L. 100–418 struck out before period at end “: Provided further, That the President shall cause a detailed report to be made to Congress on the first day of April of each year of all proceedings had under this chapter during the year preceding. Such report shall contain a list of all persons appointed or employed, with the salary or compensation paid to each, and a statement of the different kinds of property taken into custody and the disposition made thereof”.
1976—Pub. L. 94–273 substituted “April” for “January”.
1972—Pub. L. 92–310 struck out provisions which required the Alien Property Custodian to give a bond.

Executive Documents

Transfer of Functions
Functions vested by statute in United States Civil Service Commission transferred to Director of Office of Personnel Management (except as otherwise specified) by Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.
Functions vested by law in Alien Property Custodian or Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.
Jurisdiction over certain blocked assets transferred from Attorney General to Secretary of the Treasury, see Ex. Ord. No. 11281, set out below.


Ex. Ord. No. 9760. Authority of Secretary of State Regarding Diplomatic Property of Germany and Japan
Ex. Ord. No. 9760, July 23, 1946, 11 F.R. 7999, provided:
1. The Secretary of State is authorized and empowered as he deems necessary in the national interest to direct, manage, supervise, or control diplomatic and consular property within the United States owned or controlled by Germany or Japan, including all assets on the premises of such property.
2. The Alien Property Custodian shall not exercise any power and authority conferred upon him by any other Executive order with respect to diplomatic and consular property within the United States owned or controlled by Germany or Japan except so far as the Secretary of State releases his authority over such diplomatic and consular property under this order and so notifies the Alien Property Custodian in writing.
3. When the Secretary of State determines to exercise any power and authority conferred upon him by this order with respect to any property over which the Secretary of the Treasury is exercising any control and so notifies the Secretary of the Treasury in writing, the Secretary of the Treasury shall release all control of such property, except as authorized or directed by the Secretary of State.
4. This order supersedes all conflicting provisions of prior Executive orders, including Executive Orders Nos. 8389, as amended [50 U.S.C. 4305 note] and 9095, as amended [Mar. 11, 1942, 7 F.R. 1971].
5. The Secretary of State is authorized to prescribe from time to time regulations, rulings, and instructions to carry out the purposes of this order.

Harry S. Truman.



Ex. Ord. No. 9788. Termination of Office of World War II Alien Property Custodian and Transference of Its Functions to the Attorney General
Ex. Ord. No. 9788, Oct. 14, 1946, 11 F.R. 11981, provided:
1. The Office of Alien Property Custodian in the Office for Emergency Management of the Executive Office of the President, established by Executive Order No. 9095 of March 11, 1942 [7 F.R. 1971], is hereby terminated; and all authority, rights, privileges, powers, duties, and functions vested in such Office or in the Alien Property Custodian or transferred or delegated thereto are hereby vested in or transferred or delegated to the Attorney General, as the case may be, and shall be administered by him or under his direction and control by such officers and agencies of the Department of Justice as he may designate.
2. All property or interests vested in or transferred to the Alien Property Custodian or seized by him, and all proceeds thereof, which are held or administered by him on the effective date of this order are hereby transferred to the Attorney General.
3. All personnel, property, records, and funds of the Office of Alien Property Custodian are hereby transferred to the Department of Justice.
4. This order supersedes all prior Executive orders to the extent that they are in conflict with this order.
5. This order shall become effective on October 15, 1946.

Harry S. Truman.



Ex. Ord. No. 11281. Transferring Jurisdiction Over Blocked Assets From Attorney General to Secretary of the Treasury
Ex. Ord. No. 11281, May 13, 1966, 31 F.R. 7215, provided:
WHEREAS before October 1, 1948, the Secretary of the Treasury administered the blocking controls and other restrictions over property and interests of certain foreign countries or their nationals that had been imposed, under the authority of section 5(b) of the Trading with the Enemy Act, as amended (50 U.S.C. App. 5(b) [now 50 U.S.C. 4305(b)]), by means of and under Executive Order No. 8389 of April 10, 1940, as amended [50 U.S.C. 4305 note]; and
WHEREAS by Executive Order No. 9989 of August 20, 1948 [13 F.R. 4891], jurisdiction over the property and interests which remained blocked or restricted under Executive Order No. 8389 on September 30, 1948, was transferred, effective October 1, 1948, to the Attorney General to aid him in carrying out his functions as successor to the Alien Property Custodian, including, among others, the function of vesting property pursuant to the provisions of the Trading with the Enemy Act, as amended [50 U.S.C. 4301 et seq.]; and
WHEREAS by Executive Order No. 10644 of November 7, 1955 [former 22 U.S.C. 1631a note], the Attorney General was designated to carry out the functions of the President under Title II of the International Claims Settlement Act of 1949 (as added by the Act of August 9, 1955, Public Law 285, 84th Congress, 69 Stat. 562) [22 U.S.C. 1631 et seq.], including certain vesting and blocking functions required by section 202 of that Act (22 U.S.C. 1631a), and the Attorney General, as designee of the President, exercises controls under Executive Order No. 8389 with respect to the net proceeds of certain property that are carried, pursuant to section 202, in blocked accounts with the Treasury; and
WHEREAS the functions of vesting property under the Trading with the Enemy Act and under section 202 of the International Claims Settlement Act of 1949 have been terminated; and
WHEREAS the blocking controls not exercised by the Attorney General under Executive Order No. 8389 are limited in application to property of Hungary or its nationals acquired on or before January 1, 1945; property of Czechoslovakia, Estonia, Latvia, Lithuania or nationals of those countries acquired on or before December 7, 1945; property of East Germany or its nationals acquired on or before December 31, 1946, and certain securities scheduled in General Rulings No. 5 and No. 5B, as amended (8 CFR 511.205 and 511.205b); and
WHEREAS the Office of Alien Property, through which the Attorney General carries out or has carried out the various responsibilities described above, will be abolished on or before June 30, 1966, and the Attorney General thereafter will not be in a position to administer blocking controls under Executive Order No. 8389 efficiently; and
WHEREAS in the interest of efficiency it is desirable to return to the Secretary of the Treasury jurisdiction over the property and interests remaining subject to such blocking controls:
NOW, THEREFORE, by virtue of the authority vested in me by the Constitution and the laws of the United States, including the Trading with the Enemy Act, as amended [50 U.S.C. 4301 et seq.], Title II of the International Claims Settlement Act of 1949 [22 U.S.C. 1631 et seq.] and section 301 of Title 3 of the United States Code, and as President of the United States, it is hereby ordered as follows:
Section 1. The authority granted to the Attorney General by Executive Order No. 9989 with respect to property and interests blocked or otherwise subject to restriction under Executive Order No. 8389 [50 U.S.C. 4305 note] is hereby terminated and Executive Order No. 9989 is hereby superseded.
Sec. 2. The Secretary of the Treasury shall hereafter be responsible for the administration of the controls exercisable under Executive Order No. 8389 and he is authorized and directed to take such action as he may deem necessary with respect to any property or interest that remains blocked or restricted under Executive Order No. 8389 on the effective date of this order. In the performance of the functions and duties hereby reassigned to him, the Secretary of the Treasury may act personally or through any officer, person, agency or instrumentality designated by him.
Sec. 3. All orders, regulations, rulings, instructions or licenses issued prior to the effective date of this order by the Attorney General or the Secretary of the Treasury with respect to any of the property or interests referred to in Section 2 shall continue in full force and effect except as hereafter amended, modified or revoked by the Secretary of the Treasury.
Sec. 4. No person affected by any order, regulation, ruling, instruction, license or other action issued or taken by either the Attorney General or the Secretary of the Treasury in the administration of Executive Order No. 8389 may challenge the validity thereof or otherwise excuse any action, or failure to act, on the ground that it was within the jurisdiction of the Secretary of the Treasury rather than the Attorney General or vice versa.
Sec. 5. [Amended section 1 of Ex. Ord. No. 10644, former 22 U.S.C. 1631a note]
Sec. 6. Executive Order No. 8389, this order and all delegations, designations, regulations, rulings, instructions and licenses issued or to be issued under Executive Order No. 8389 or this order are hereby continued in force according to their terms for the duration of the period of the national emergency proclaimed by Proclamation No. 2914 of December 16, 1950 [50 U.S.C. 1 note prec]. Executive Order No. 10348 of April 26, 1952 [17 F.R. 3769] is hereby superseded.
Sec. 7. Nothing in this order shall be deemed to revoke or limit any powers heretofore conferred on the Secretary of the Treasury by or under any statute or Executive order, or to revoke or limit any powers heretofore conferred upon the Attorney General by or under any statute or Executive order other than Executive Order No. 9989 or No. 10644.
Sec. 8. This order shall become effective at midnight, May 15, 1966.

Lyndon B. Johnson.




§ 4307. Lists of enemy or ally of enemy officers, directors or stockholders of corporations in United States; acts constituting trade with enemy prior to October 6, 1917; conveyance of property to custodian; voluntary payment to custodian by holder; acts under order, rule, or regulation(a) Transmission of list to alien property custodian; report of property held on behalf of enemyEvery corporation incorporated within the United States, and every unincorporated association, or company, or trustee, or trustees within the United States, issuing shares or certificates representing beneficial interests, shall, under such rules and regulations as the President may prescribe and, within sixty days after October 6, 1917, and at such other times thereafter as the President may require, transmit to the alien property custodian a full list, duly sworn to, of every officer, director, or stockholder known to be, or whom the representative of such corporation, association, company, or trustee has reasonable cause to believe to be an enemy or ally of enemy resident within the territory, or a subject or citizen residing outside of the United States, of any nation with which the United States is at war, or resident within the territory, or a subject or citizen residing outside of the United States, of any ally of any nation with which the United States is at war, together with the amount of stock or shares owned by each such officer, director, or stockholder, or in which he has any interest.
The President may also require a similar list to be transmitted of all stock or shares owned on February third, nineteen hundred and seventeen, by any person now defined as an enemy or ally of enemy, or in which any such person had any interest; and he may also require a list to be transmitted of all cases in which said corporation, association, company, or trustee has reasonable cause to believe that the stock or shares on February third, nineteen hundred and seventeen, were owned or are owned by such enemy or ally of enemy, though standing on the books in the name of another: Provided, however, That the name of any such officer, director, or stockholder, shall be stricken permanently or temporarily from such list by the alien property custodian when he shall be satisfied that he is not such enemy or ally of enemy.
Any person in the United States who holds or has or shall hold or have custody or control of any property beneficial or otherwise, alone or jointly with others, of, for, or on behalf of an enemy or ally of enemy, or of any person whom he may have reasonable cause to believe to be an enemy or ally of enemy and any person in the United States who is or shall be indebted in any way to an enemy or ally of enemy, or to any person whom he may have reasonable cause to believe to be an enemy or ally of enemy, shall, with such exceptions and under such rules and regulations as the President shall prescribe, and within thirty days after October 6, 1917, or within thirty days after such property shall come within his custody or control, or after such debt shall become due, report the fact to the alien-property custodian by written statement under oath containing such particulars as said custodian shall require. The President may also require a similar report of all property so held, of, for, or on behalf of, and of all debts so owed to, any person now defined as an enemy or ally of enemy, on February third, nineteen hundred and seventeen: Provided, That the name of any person shall be stricken from the said report by the alien property custodian, either temporarily or permanently, when he shall be satisfied that such person is not an enemy or ally of enemy. The President may extend the time for filing the lists or reports required by this section for an additional period not exceeding ninety days.


(b) Acts constituting trade with enemy performed prior to October 6, 1917Nothing in this chapter contained shall render valid or legal, or be construed to recognize as valid or legal, any act or transaction constituting trade with, to, from, for or on account of, or on behalf or for the benefit of an enemy performed or engaged in since the beginning of the war and prior to October 6, 1917, or any such act or transaction hereafter performed or engaged in except as authorized hereunder, which would otherwise have been or be void, illegal, or invalid at law. No conveyance, transfer, delivery, payment, or loan of money or other property, in violation of section 4303 of this title, made after October 6, 1917, and not under license as herein provided shall confer or create any right or remedy in respect thereof; and no person shall by virtue of any assignment, indorsement, or delivery to him of any debt, bill, note, or other obligation or chose in action by, from, or on behalf of, or on account of, or for the benefit of an enemy or ally of enemy have any right or remedy against the debtor, obligor, or other person liable to pay, fulfill, or perform the same unless said assignment, indorsement, or delivery was made prior to the beginning of the war or shall be made under license as herein provided, or unless, if made after the beginning of the war and prior to October 6, 1917, the person to whom the same was made shall prove lack of knowledge and of reasonable cause to believe on his part that the same was made by, from or on behalf of, or on account of, or for the benefit of an enemy or ally of enemy; and any person who knowingly pays, discharges, or satisfies any such debt, note, bill, or other obligation or chose in action shall, on conviction thereof, be deemed to violate section 4303 of this title: Provided, That nothing in this chapter contained shall prevent the carrying out, completion, or performance of any contract, agreement, or obligation originally made with or entered into by an enemy or ally of enemy where, prior to the beginning of the war and not in contemplation thereof, the interest of such enemy or ally of enemy devolved by assignment or otherwise upon a person not an enemy or ally of enemy, and no enemy or ally of enemy will be benefited by such carrying out, completion, or performance otherwise than by release from obligation thereunder.
Nothing in this chapter shall be deemed to prevent payment of money belonging or owing to an enemy or ally of enemy to a person within the United States not an enemy or ally of enemy, for the benefit of such person or of any other person within the United States, not an enemy or ally of enemy, if the funds so paid shall have been received prior to the beginning of the war and such payments arise out of transactions entered into prior to the beginning of the war, and not in contemplation thereof: Provided, That such payment shall not be made without the license of the President, general or special, as provided in this chapter.
Nothing in this chapter shall be deemed to authorize the prosecution of any suit or action at law or in equity in any court within the United States by an enemy or ally of enemy prior to the end of the war, except as provided in section 4310 of this title: Provided, however, That an enemy or ally of enemy licensed to do business under this chapter may prosecute and maintain any such suit or action so far as the same arises solely out of the business transacted within the United States under such license and so long as such license remains in full force and effect: And provided further, That an enemy or ally of enemy may defend by counsel any suit in equity or action at law which may be brought against him.
Receipt of notice from the President to the effect that he has reasonable ground to believe that any person is an enemy or ally of enemy shall be prima facie defense to any one receiving the same, in any suit or action at law or in equity brought or maintained, or to any right or set-off or recoupment asserted by, such person and based on failure to complete or perform since the beginning of the war any contract or other obligation. In any prosecution under section 4315 of this title proof of receipt of notice from the President to the effect that he has reasonable cause to believe that any person is an enemy or ally of enemy shall be prima facie evidence that the person receiving such notice has reasonable cause to believe such other person to be an enemy or ally of enemy within the meaning of section 4303 of this title.


(c) Conveyance, transfer, assignment, delivery, or payment over to alien property custodian; seizure by alien property custodianIf the President shall so require any money or other property including (but not thereby limiting the generality of the above) patents, copyrights, applications therefor, and rights to apply for the same, trade marks, choses in action, and rights and claims of every character and description owing or belonging to or held for, by, on account of, or on behalf of, or for the benefit of, an enemy or ally of enemy not holding a license granted by the President hereunder, which the President after investigation shall determine is so owning or so belongs or is so held, shall be conveyed, transferred, assigned, delivered, or paid over to the Alien Property Custodian, or the same may be seized by the Alien Property Custodian; and all property thus acquired shall be held, administered and disposed of as elsewhere provided in this chapter.
Any requirement made pursuant to this chapter, or a duly certified copy thereof, may be filed, registered, or recorded in any office for the filing, registering, or recording of conveyances, transfers, or assignments of any such property or rights as may be covered by such requirement (including the proper office for filing, registering, or recording conveyances, transfers, or assignments of patents, copyrights, trade-marks, or any rights therein or any other rights); and if so filed, registered, or recorded shall impart the same notice and have the same force and effect as a duly executed conveyance, transfer, or assignment to the Alien Property Custodian so filed, registered, or recorded.
Whenever any such property shall consist of shares of stock or other beneficial interest in any corporation, association, or company or trust, it shall be the duty of the corporation, association, or company or trustee or trustees issuing such shares or any certificates or other instruments representing the same or any other beneficial interest to cancel upon its, his, or their books all shares of stock or other beneficial interest standing upon its, his, or their books in the name of any person or persons, or held for, on account of, or on behalf of, or for the benefit of any person or persons who shall have been determined by the President, after investigation, to be an enemy or ally of enemy, and which shall have been required to be conveyed, transferred, assigned, or delivered to the Alien Property Custodian or seized by him, and in lieu thereof to issue certificates or other instruments for such shares or other beneficial interest to the Alien Property Custodian or otherwise, as the Alien Property Custodian shall require.
The sole relief and remedy of any person having any claim to any money or other property heretofore or hereafter conveyed, transferred, assigned, delivered, or paid over to the Alien Property Custodian, or required so to be, or seized by him shall be that provided by the terms of this chapter, and in the event of sale or other disposition of such property by the Alien Property Custodian, shall be limited to and enforced against the net proceeds received therefrom and held by the Alien Property Custodian or by the Treasurer of the United States.


(d) Voluntary payment, conveyance, transfer, assignment, or delivery by holder not an enemyIf not required to pay, convey, transfer, assign, or deliver under the provisions of subsection (c) of this section, any person not an enemy or ally of enemy who owes to, or holds for, or on account of, or on behalf of, or for the benefit of an enemy or of an ally of enemy not holding a license granted by the President hereunder, any money or other property, or to whom any obligation or form of liability to such enemy or ally of enemy is presented for payment, may, at his option, with the consent of the President, pay, convey, transfer, assign, or deliver to the alien property custodian said money or other property under such rules and regulations as the President shall prescribe.


(e) Acts or omissions under order, rule, or regulation; acquittance and discharge of obligations; certificate of authorityNo person shall be held liable in any court for or in respect to anything done or omitted in pursuance of any order, rule, or regulation made by the President under the authority of this chapter.
Any payment, conveyance, transfer, assignment, or delivery of money or property made to the alien property custodian hereunder shall be a full acquittance and discharge for all purposes of the obligation of the person making the same to the extent of same. The alien property custodian and such other persons as the President may appoint shall have power to execute, acknowledge, and deliver any such instrument or instruments as may be necessary or proper to evidence upon the record or otherwise such acquittance and discharge, and shall, in case of payment to the alien property custodian of any debt or obligation owed to an enemy or ally of enemy, deliver up any notes, bonds, or other evidences of indebtedness or obligation, or any security therefor in which such enemy or ally of enemy had any right or interest that may have come into the possession of the alien property custodian, with like effect as if he or they, respectively, were duly appointed by the enemy or ally of enemy, creditor, or obligee. The President shall issue to every person so appointed a certificate of the appointment and authority of such person, and such certificate shall be received in evidence in all courts within the United States. Whenever any such certificate of authority shall be offered to any registrar, clerk, or other recording officer, Federal or otherwise, within the United States, such officer shall record the same in like manner as a power of attorney, and such record or a duly certified copy thereof shall be received in evidence in all courts of the United States or other courts within the United States.


(Oct. 6, 1917, ch. 106, § 7, 40 Stat. 416; Nov. 4, 1918, ch. 201, § 1, 40 Stat. 1020.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b), (c), and (e), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 7 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1918—Subsec. (c). Act Nov. 4, 1918, amended subsec. (c) generally, inserting provisions on recording of property transfers, cancellation of enemy owned stock by corporations, and restriction of claims to relief provided by terms of this chapter.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4308. Contracts, mortgages, or pledges against or with enemy or ally of enemy; abrogation of contracts; suspension of limitations(a) Holders of instruments secured by property of enemy or ally of enemy; continued holding of property; rights upon defaultAny person not an enemy or ally of enemy holding a lawful mortgage, pledge, or lien, or other right in the nature of security in property of an enemy or ally of enemy which, by law or by the terms of the instrument creating such mortgage, pledge, or lien, or right, may be disposed of on notice or presentation or demand, and any person not an enemy or ally of enemy who is a party to any lawful contract with an enemy or ally of enemy, the terms of which provide for a termination thereof upon notice or for acceleration of maturity on presentation or demand, may continue to hold said property, and, after default, may dispose of the property in accordance with law or may terminate or mature such contract by notice or presentation or demand served or made on the alien property custodian in accordance with the law and the terms of such instrument or contract and under such rules and regulations as the President shall prescribe; and such notice and such presentation and demand shall have, in all respects, the same force and effect as if duly served or made upon the enemy or ally of enemy personally: Provided, That no such rule or regulation shall require that notice or presentation or demand shall be served or made in any case in which, by law or by the terms of said instrument or contract, no notice, presentation, or demand was, prior to October 6, 1917, required; and that in case were, by law or by the terms of such instrument or contract, notice is required, no longer period of notice shall be required: Provided further, That if, on any such disposition of property, a surplus shall remain after the satisfaction of the mortgage, pledge, lien, or other right in the nature of security, notice of that fact shall be given to the President pursuant to such rules and regulations as he may prescribe, and such surplus shall be held subject to his further order.


(b) Abrogation of contracts entered into prior to beginning of warAny contract entered into prior to the beginning of the war between any citizen of the United States or any corporation organized within the United States, and an enemy or ally of an enemy, the terms of which provide for the delivery, during or after any war in which a present enemy or ally of enemy nation has been or is now engaged, of anything produced, mined, or manufactured in the United States, may be abrogated by such citizen or corporation by serving thirty days’ notice in writing upon the alien property custodian of his or its election to abrogate such contract.


(c) Suspension of statutes of limitationsThe running of any statute of limitations shall be suspended with reference to the rights or remedies on any contract or obligation entered into prior to the beginning of the war between parties neither of whom is an enemy or ally of enemy, and containing any promise to pay or liability for payment which is evidenced by drafts or other commercial paper drawn against or secured by funds or other property situated in an enemy or ally of enemy country, and no suit shall be maintained on any such contract or obligation in any court within the United States until after the end of the war, or until the said funds or property shall be released for the payment or satisfaction of such contract or obligation: Provided, however, That nothing herein contained shall be construed to prevent the suspension of the running of the statute of limitations in all other cases where such suspension would occur under existing law.


(Oct. 6, 1917, ch. 106, § 8, 40 Stat. 418.)

Editorial Notes
Codification
Section was formerly classified to section 8 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4309. Claims to property transferred to custodian; notice of claim; filing; return of property; suits to recover; sale of claimed property in time of war or during national emergency(a) In generalAny person not an enemy or ally of enemy claiming any interest, right, or title in any money or other property which may have been conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian or seized by him hereunder and held by him or by the Treasurer of the United States, or to whom any debt may be owing from an enemy or ally of enemy whose property or any part thereof shall have been conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian or seized by him hereunder and held by him or by the Treasurer of the United States may file with the said custodian a notice of his claim under oath and in such form and containing such particulars as the said custodian shall require; and the President, if application is made therefor by the claimant, may order the payment, conveyance, transfer, assignment, or delivery to said claimant of the money or other property so held by the Alien Property Custodian or by the Treasurer of the United States, or of the interest therein to which the President shall determine said claimant is entitled: Provided, That no such order by the President shall bar any person from the prosecution of any suit at law or in equity against the claimant to establish any right, title, or interest which he may have in such money or other property. If the President shall not so order within sixty days after the filing of such application or if the claimant shall have filed the notice as above required and shall have made no application to the President, said claimant may institute a suit in equity in the United States District Court for the District of Columbia or in the district court of the United States for the district in which such claimant resides, or, if a corporation, where it has its principal place of business (to which suit the Alien Property Custodian or the Treasurer of the United States, as the case may be, shall be made a party defendant), to establish the interest, right, title, or debt so claimed, and if so established the court shall order the payment, conveyance, transfer, assignment, or delivery to said claimant of the money or other property so held by the Alien Property Custodian or by the Treasurer of the United States or the interest therein to which the court shall determine said claimant is entitled. If suit shall be so instituted, then such money or property shall be retained in the custody of the Alien Property Custodian, or in the Treasury of the United States, as provided in this chapter, and until any final judgment or decree which shall be entered in favor of the claimant shall be fully satisfied by payment or conveyance, transfer, assignment, or delivery by the defendant, or by the Alien Property Custodian, or Treasurer of the United States on order of the court, or until final judgment or decree shall be entered against the claimant or suit otherwise terminated: Provided further, That upon a determination made by the President, in time of war or during any national emergency declared by the President, that the interest and welfare of the United States require the sale of any property or interest or any part thereof claimed in any suit filed under this subsection and pending on or after October 22, 1962, the Alien Property Custodian or any successor officer, or agency may sell such property or interest or part thereof, in conformity with law applicable to sales of property by him, at any time prior to the entry of final judgment in such suit. No such sale shall be made until thirty days have passed after the publication of notice in the Federal Register of the intention to sell. The net proceeds of any such sale shall be deposited in a special account established in the Treasury, and shall be held in trust by the Secretary of the Treasury pending the entry of final judgment in such suit. Any recovery of any claimant in any such suit in respect of the property or interest or part thereof so sold shall be satisfied from the net proceeds of such sale unless such claimant, within sixty days after receipt of notice of the amount of net proceeds of sale serves upon the Alien Property Custodian, or any successor officer or agency, and files with the court an election to waive all claims to the net proceeds, or any part thereof, and to claim just compensation instead. If the court finds that the claimant has established an interest, right, or title in any property in respect of which such an election has been served and filed, it shall proceed to determine the amount which will constitute just compensation for such interest, right, or title, and shall order payment to the claimant of the amount so determined. An order for the payment of just compensation hereunder shall be a judgment against the United States and shall be payable first from the net proceeds of the sale in an amount not to exceed the amount the claimant would have received had he elected to accept his proportionate part of the net proceeds of the sale, and the balance, if any, shall be payable in the same manner as are judgments in cases arising under section 1346 of title 28. The Alien Property Custodian or any successor officer or agency shall, immediately upon the entry of final judgment, notify the Secretary of the Treasury of the determination by final judgment of the claimant’s interest and right to the proportionate part of the net proceeds from the sale, and the final determination by judgment of the amount of just compensation in the event the claimant has elected to recover just compensation for the interest in the property he claimed.


(b) Return of property to certain persons, entities, or Governments; determination by PresidentIn respect of all money or other property conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian or seized by him hereunder and held by him or by the Treasurer of the United States, if the President shall determine that the owner thereof at the time such money or other property was required to be so conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian or at the time when it was voluntarily delivered to him or was seized by him was—(1) A citizen or subject of any nation or State or free city other than Germany or Austria or Hungary or Austria-Hungary, and is at the time of the return of such money or other property hereunder a citizen or subject of any such nation or State or free city; or

(2) A woman who, at the time of her marriage, was a subject or citizen of a nation which has remained neutral in the war, or of a nation which was associated with the United States in the prosecution of said war, and who, prior to April 6, 1917, intermarried with a subject or citizen of Germany or Austria-Hungary and that the money or other property concerned was not acquired by such woman, either directly or indirectly from any subject or citizen of Germany or Austria-Hungary subsequent to January 1, 1917; or

(3) A woman who at the time of her marriage was a citizen of the United States, and who prior to April 6, 1917, intermarried with a subject or citizen of Germany or Austria-Hungary, and that the money or other property concerned, was not acquired by such woman, either directly or indirectly, from any subject or citizen of Germany or Austria-Hungary subsequent to January 1, 1917; or who was a daughter of a resident citizen of the United States and herself a resident or former resident thereof, or the minor daughter or daughters of such woman, she being deceased; or

(3A) An individual who was at such time a citizen or subject of Germany, Austria, Hungary, or Austria-Hungary, or not a citizen or subject of any nation, state or free city, and that the money or other property concerned was acquired by such individual while a bona fide resident of the United States, and that such individual, on January 1, 1926, and at the time of the return of the money or other property, shall be a bona fide resident of the United States; or

(3B) Any individual who at such time was not a subject or citizen of Germany, Austria, Hungary, or Austria-Hungary, and who is now a citizen or subject of a neutral or allied country: Provided, however, That nothing contained herein shall be construed as limiting or abrogating any existing rights of an individual under the provisions of this chapter; or

(4) A citizen or subject of Germany or Austria or Hungary or Austria-Hungary and was at the time of the severance of diplomatic relations between the United States and such nations, respectively, accredited to the United States as a diplomatic or consular officer of any such nation, or the wife or minor child of such officer, and that the money or other property concerned was within the territory of the United States by reason of the service of such officer in such capacity; or

(5) A citizen or subject of Germany or Austria-Hungary, who by virtue of the provisions of sections 21 to 24 of this title and of the proclamations and regulations thereunder, was transferred, after arrest, into the custody of the War Department of the United States for detention during the war and is at the time of the return of his money or other property hereunder living within the United States; or

(6) A partnership, association, or other unincorporated body of individuals outside the United States, or a corporation incorporated within any country other than the United States, and was entirely owned at such time by subjects or citizens of nations, States, or free cities other than Germany or Austria or Hungary or Austria-Hungary and is so owned at the time of the return of its money or other property hereunder; or

(7) The Government of Bulgaria or Turkey, or any political or municipal subdivision thereof; or

(8) The Government of Germany or Austria or Hungary or Austria-Hungary, and that the money or other property concerned was the diplomatic or consular property of such Government; or

(9) An individual who was at such time a citizen or subject of Germany, Austria, Hungary, or Austria-Hungary, or who is not a citizen or subject of any nation, State or free city, and that such money or other property, or the proceeds thereof, if the same has been converted, does not exceed in value the sum of $10,000, or although exceeding in value the sum of $10,000 is nevertheless susceptible of division, and the part thereof to be returned hereunder does not exceed in value the sum of $10,000: Provided, That an individual shall not be entitled, under this paragraph, to the return of any money or other property owned by a partnership, association, unincorporated body of individuals, or corporation at the time it was conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian, or seized by him hereunder; or

(10) A partnership, association, other unincorporated body of individuals, or corporation, and that it is not otherwise entitled to the return of its money or other property, or any part thereof, under this section, and that such money or other property, or the proceeds thereof, if the same has been converted, does not exceed in value the sum of $10,000, or although exceeding in value the sum of $10,000, is nevertheless susceptible of division, and the part thereof to be returned hereunder does not exceed in value the sum of $10,000; or

(11) A partnership, association, or other unincorporated body of individuals, having its principal place of business within any country other than Germany, Austria, Hungary, or Austria-Hungary, or a corporation, organized or incorporated within any country other than Germany, Austria, Hungary, or Austria-Hungary, and that the control of, or more than 50 per centum of the interests or voting power in, any such partnership, association, other unincorporated body of individuals, or corporation, was at such time, and is at the time of the return of any money or other property, vested in citizens or subjects of nations, States, or free cities other than Germany, Austria, Hungary, or Austria-Hungary: Provided, however, That this subsection shall not affect any rights which any citizen or subject may have under paragraph (1) of this subsection; or

(12) A partnership, association, or other unincorporated body of individuals, or a corporation, and was entirely owned at such time by subjects or citizens of nations, States, or free cities other than Austria or Hungary, or Austria-Hungary and is so owned at the time of the return of its money or other property, and has filed the written consent provided for in subsection (m); or

(13) A partnership, association, or other unincorporated body of individuals, having its principal place of business at such time within any country other than Austria, Hungary, or Austria-Hungary, or a corporation organized or incorporated within any country other than Austria, Hungary, or Austria-Hungary, and that the written consent provided for in subsection (m) has been filed; or

(14) An individual who at such time was a citizen or subject of Germany or who, at the time of the return of any money or other property, is a citizen or subject of Germany or is not a citizen or subject of any nation, State, or free city, and that the written consent provided for in subsection (m) has been filed; or

(15) Repealed. Aug. 6, 1956, ch. 1016, § 3, 70 Stat. 1073.

(16) An individual, partnership, association, or other unincorporated body of individuals, or a corporation, and that the written consent provided for in subsection (m) has been filed, and that no suit or proceeding against the United States or any agency thereof is pending in respect of such return, and that such individual has filed a written waiver renouncing on behalf of himself, his heirs, successors, and assigns any claim based upon the fact that at the time of such return he was in fact entitled to such return under any other provision of this chapter; or

(17) A partnership, association, or other unincorporated body of individuals, or a corporation, and was entirely owned at such time by citizens of Austria and is so owned at the time of the return of its money or other property; or

(18) A partnership, association, or other unincorporated body of individuals, having its principal place of business at such time within Austria, or a corporation organized or incorporated within Austria; or

(19) An individual who at such time was a citizen of Austria or who, at the time of the return of any money or other property, is a citizen of Austria; or

(20) A partnership, association, or other unincorporated body of individuals, or a corporation, and was entirely owned at such time by citizens of Hungary and is so owned at the time of the return of its money or other property; or

(21) A partnership, association, or other unincorporated body of individuals, having its principal place of business at such time within Hungary, or a corporation organized or incorporated within Hungary; or

(22) An individual who at such time was a citizen of Hungary or who, at the time of the return of any money or other property, is a citizen of Hungary;Then the President, without any application being made therefor, may order the payment, conveyance, transfer, assignment, or delivery of such money or other property held by the Alien Property Custodian or by the Treasurer of the United States, or of the interest therein to which the President shall determine such person entitled, either to the said owner or to the person by whom said property was conveyed, transferred, assigned, delivered, or paid over to the Alien Property Custodian: Provided, That no person shall be deemed or held to be a citizen or subject of Germany or Austria or Hungary or Austria-Hungary for the purposes of this section, even though he was such citizen or subject at the time first specified in this subsection, if he has become or shall become, ipso facto or through exercise of option, a citizen or subject of any nation or State or free city other than Germany, Austria, or Hungary, (first) under the terms of such treaties of peace as have been or may be concluded subsequent to November 11, 1918, between Germany or Austria or Hungary (of the one part) and the United States and/or three or more of the following-named powers: The British Empire, France, Italy, and Japan (of the other part), or (second) under the terms of such treaties as have been or may be concluded in pursuance of the treaties of peace aforesaid between any nation, State, or free city (of the one part) whose territories, in whole or in part, on August 4, 1914, formed a portion of the territory of Germany or Austria-Hungary and the United States and/or three or more of the following-named powers: The British Empire, France, Italy, and Japan (of the other part). For the purposes of this section any citizen or subject of a State or free city which at the time of the proposed return of money or other property of such citizen or subject hereunder forms a part of the territory of any one of the following nations: Germany, Austria, or Hungary, shall be deemed to be a citizen or subject of such nation. And the receipt of the said owner or of the person by whom said money or other property was conveyed, transferred, assigned, delivered, or paid over to the Alien Property Custodian shall be a full acquittance and discharge of the Alien Property Custodian or the Treasurer of the United States, as the case may be, and of the United States in respect to all claims of all persons heretofore or hereafter claiming any right, title, or interest in said money or other property, or compensation or damages arising from the capture of such money or other property by the President or the Alien Property Custodian: Provided further, however, That except as herein provided no such action by the President shall bar any person from the prosecution of any suit at law or in equity to establish any right, title, or interest which he may have therein.



(c) Claim or suit in equity for return of property under subsection (b)Any person whose money or other property the President is authorized to return under the provisions of subsection (b) hereof may file notice of claim for the return of such money or other property, as provided in subsection (a) hereof, and thereafter may make application to the President for allowance of such claim and/or may institute suit in equity to recover such money or other property, as provided in said subsection, and with like effect. The President or the court, as the case may be, may make the same determinations with respect to citizenship and other relevant facts that the President is authorized to make under the provisions of subsection (b) hereof.


(d) Claims of deceased individuals for return of property not requiring filing of written consentWhenever an individual, deceased, would have been entitled, if living, to the return of any money or other property without filing the written consent provided for in subsection (m), then his legal representative may proceed for the return of such money or other property in the same manner as such individual might proceed if living, and such money or other property may be returned to such legal representative without requiring the appointment of an administrator, or an ancillary administrator, by a court in the United States, or to any such ancillary administrator, for distribution directly to the persons entitled thereto. Return in accordance with the provisions of this subsection may be made in any case where an application or court proceeding by any legal representative, under the provisions of this subsection before its amendment by the Settlement of War Claims Act of 1928 is pending and undetermined at the time of the enactment of such Act. All bonds or other security given under the provisions of this subsection before such amendment shall be canceled or released and all sureties thereon discharged.


(e) Reciprocity requirementNo money or other property shall be returned nor any debt allowed under this section to any person who is a citizen or subject of any nation which was associated with the United States in the prosecution of the war, unless such nation in like case extends reciprocal rights to citizens of the United States: Provided, That any arrangement made by a foreign nation for the release of money and other property of American citizens and certified by the Secretary of State to the Attorney General as fair and the most advantageous arrangement obtainable shall be regarded as meeting this requirement; nor in any event shall a debt be allowed under this section unless it was owing to and owned by the claimant prior to October 6, 1917, and as to claimants other than citizens of the United States unless it arose with reference to the money or other property held by the Alien Property Custodian or Treasurer of the United States hereunder; nor shall a debt be allowed under this section unless notice of the claim has been filed, or application therefor has been made, prior to March 10, 1928.


(f) Liability of property to lien, attachment, or any court order or decreeExcept as herein provided, the money or other property conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian, shall not be liable to lien, attachment, garnishment, trustee process, or execution, or subject to any order or decree of any court.


(g) Claims of deceased individuals for return of property requiring filing of written consentWhenever an individual, deceased, would have been entitled, if living, to the return of any money or other property upon filing the written consent provided for in subsection (m), then his legal representative may proceed for the return of such money or other property in the same manner as such individual might proceed if living, and such money or other property may be returned, upon filing the written consent provided for in subsection (m), to such legal representative without requiring the appointment of an administrator, or an ancillary administrator, by a court in the United States, or to any such ancillary administrator, for distribution to the persons entitled thereto. This subsection shall not be construed as extinguishing or diminishing any right which any citizen of the United States may have had under this subsection prior to its amendment by the Settlement of War Claims Act of 1928 to receive in full his interest in the property of any individual dying before such amendment.


(h) Aggregate value of certain subsection (b) propertyThe aggregate value of the money or other property returned under paragraphs (9) and (10) of subsection (b) to any one person, irrespective of the number of trusts involved, shall in no case exceed $10,000.


(i) Accumulated interest and other earnings of certain subsection (b) propertyFor the purposes of paragraphs (9) and (10) of subsection (b) of this section accumulated net income, dividends, interest, annuities, and other earnings, shall be considered as part of the principal.


(j) Return of patents, trademarks, and copyrightsThe Alien Property Custodian is authorized and directed to return to the person entitled thereto, whether or not an enemy or ally of enemy and regardless of the value, any patent, trademark, print, label, copyright, or right therein or claim thereto, which was conveyed, transferred, assigned, or delivered to the Alien Property Custodian, or seized by him, and which has not been sold, licensed, or otherwise disposed of under the provisions of this chapter, and to return any such patent, trademark, print, label, copyright, or right therein or claim thereto, which has been licensed, except that any patent, trade-mark, print, label, copyright, or right therein or claim thereto, which is returned by the Alien Property Custodian and which has been licensed, or in respect of which any contract has been entered into, or which is subject to any lien or encumbrance, shall be returned subject to the license, contract, lien, or encumbrance.


(k) Patents, trademarks, and copyrights; application of subsection (b) to proceedsExcept as provided in section 4324 of this title, paragraphs (12) to (22), both inclusive, of subsection (b) of this section shall apply to the proceeds received from the sale, license, or other disposition of any patent, trademark, print, label, copyright, or right therein or claim thereto, conveyed, transferred, assigned, or delivered to the Alien Property Custodian, or seized by him.


(l) RoyaltiesThis section shall apply to royalties paid to the Alien Property Custodian, in accordance with a judgment or decree in a suit brought under subsection (f) of section 4310 of this title; but shall not apply to any other money paid to the Alien Property Custodian under section 4310 of this title.


(m) Temporary retention and investment of portion of value of property; written consentNo money or other property shall be returned under paragraph (12), (13), (14), or (16) of subsection (b) or under subsection (g) or (n) or (to the extent therein provided) under subsection (p), unless the person entitled thereto files a written consent to a postponement of the return of an amount equal to 20 per centum of the aggregate value of such money or other property (at the time, as nearly as may be, of the return), as determined by the Alien Property Custodian, and the investment of such amount in accordance with the provisions of section 4322 of this title. Such amount shall be deducted from the money to be returned to such person, so far as possible, and the balance shall be deducted from the proceeds of the sale of so much of the property as may be necessary, unless such person pays the balance to the Alien Property Custodian, except that no property shall be sold prior to the expiration of six years from March 10, 1928, without the consent of the person entitled thereto. The amounts so deducted shall be returned to the persons entitled thereto as provided in subsection (f) of section 4322 of this title. The sale of any such property shall be made in accordance with the provisions of section 4312 of this title, except that the provisions of such section relating to sales or resales to, or for the benefit of, citizens of the United States shall not be applicable. If such aggregate value of the money or other property to be returned under paragraph (12), (13), (14), or (16) of subsection (b) or under subsection (g) is less than $2,000, then the written consent shall not be required and the money or other property shall be returned in full without the temporary retention and investment of 20 per centum thereof.


(n) Corporate stock or bondsIn the case of property consisting of stock or other interest in any corporation, association, company, or trust, or of bonded or other indebtedness thereof, evidenced by certificates of stock or by bonds or by other certificates of interest therein or indebtedness thereof, or consisting of dividends or interest or other accruals thereon, where the right, title, and interest in the property (but not the actual certificate or bond or other certificate of interest or indebtedness) was conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian, or seized by him, if the President determines that the owner thereof or of any interest therein has acquired such ownership by assignment, transfer, or sale of such certificate or bond or other certificate of interest or indebtedness, (it being the intent of this subsection that such assignment, transfer, or sale shall not be deemed invalid hereunder by reason of such conveyance, transfer, assignment, delivery, or payment to the Alien Property Custodian or seizure by him) and that the written consent provided for in subsection (m) has been filed, then the President may make in respect of such property an order of the same character, upon the same conditions, and with the same effect, as in cases provided for in subsection (b), including the benefits of subsection (c).


(o) Extinguishment of rightsThe provisions of paragraph (12), (13), (14), (17), (18), (19), (20), (21), or (22) of subsection (b), or of subsection (m) or (n) of this section, and (except to the extent therein provided) the provisions of paragraph (16) of subsection (b), shall not be construed as diminishing or extinguishing any right under any other provision of this chapter in force immediately prior to the enactment of the Settlement of War Claims Act of 1928.


(p) Successors in interestThe Alien Property Custodian shall transfer the money or other property in the trust of any partnership, association, or other unincorporated body of individuals, or corporation, the existence of which has terminated, to trusts in the names of the persons (including the German Government and members of the former ruling family) who have succeeded to its claim or interest; and the provisions of subsection (a) of this section relating to the collection of a debt (by order of the President or of a court) out of money or other property held by the Alien Property Custodian or the Treasurer of the United States shall be applicable to the debts of such successor and any such debt may be collected out of the money or other property in any of such trusts if not returnable under subsection (a) of this section. Subject to the above provisions as to the collection of debts, each such successor (except the German Government and members of the former ruling family) may proceed for the return of the amount so transferred to his trust, in the same manner as such partnership, association, or other unincorporated body of individuals, or corporation might proceed if still in existence. If such partnership, association, or other unincorporated body of individuals, or corporation, would have been entitled to the return of its money or other property only upon filing the written consent provided for in subsection (m), then the successor shall be entitled to the return under this subsection only upon filing such written consent.


(q) Limitations imposed by Settlement of War Claims ActThe return of money or other property under paragraph (15), (17), (18), (19), (20), (21), or (22) of subsection (b) (relating to the return of Austrian and Hungarian nationals) shall be subject to the limitations imposed by subsections (d) and (e) of section 7 of the Settlement of War Claims Act of 1928.


(Oct. 6, 1917, ch. 106, § 9, 40 Stat. 419; July 11, 1919, ch. 6, § 1, 41 Stat. 35; June 5, 1920, ch. 241, 41 Stat. 977; Feb. 27, 1921, ch. 76, 41 Stat. 1147; Dec. 21, 1921, ch. 13, 42 Stat. 351; Dec. 27, 1922, ch. 13, 42 Stat. 1065; Mar. 4, 1923, ch. 285, § 1, 42 Stat. 1511; May 7, 1926, ch. 252, 44 Stat. 406; Mar. 10, 1928, ch. 167, §§ 11–14, 20, 45 Stat. 270–273, 277; June 25, 1936, ch. 804, 49 Stat. 1921; Aug. 24, 1937, ch. 745, 50 Stat. 748; June 25, 1948, ch. 646, § 32(a), 62 Stat. 991; May 24, 1949, ch. 139, § 127, 63 Stat. 107; Aug. 6, 1956, ch. 1016, § 3, 70 Stat. 1073; Pub. L. 87–846, title II, § 203, Oct. 22, 1962, 76 Stat. 1113.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b)(3B), (16), (j), and (o), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
The Settlement of War Claims Act of 1928, referred to in subsecs. (d), (g), (o), and (q), is act Mar. 10, 1928, ch. 167, 45 Stat. 254, which was approved Mar. 10, 1928. Section 7 of the Act is not classified to the Code. For text of subsecs. (d) and (g) prior to amendment by the Settlement of War Claims Act of 1928, see 1928 Amendment notes below. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 9 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1962—Subsec. (a). Pub. L. 87–846 inserted provisions for sale of claimed property in time of war or during national emergency, publication of notice in Federal Register of intention to sell, deposit of net proceeds of sale in a special account in the Treasury, satisfaction of the claim from such net proceeds, election to waive claims to net proceeds and to claim just compensation, judicial determination of amount of compensation, order for payment, judgment against United States and notification of Secretary of the Treasury respecting the determination of election made.
1956—Subsec. (b)(15). Act Aug. 6, 1956, repealed par. (15) which related to property of the Austro-Hungarian Bank.
1937—Subsec. (e). Act Aug. 24, 1937, inserted proviso that arrangements by foreign nations certified by Secretary of State would be regarded as meeting reciprocity requirement for return of property.
1928—Subsec. (b)(12) to (22). Act Mar. 10, 1928, § 11, added pars. (12) to (22).
Subsec. (d). Act Mar. 10, 1928, § 12(a), amended subsec. (d) generally. Prior to amendment, text read as follows: “Whenever a person, deceased, would have been entitled, if living, to the return of his money or other property hereunder, then his legal representative may proceed for the return of such money or other property as provided in subsection (a) hereof: Provided, however, That the President or the court, as the case may be, before granting such relief shall impose such conditions by way of security or otherwise, as the President or the court, respectively, shall deem sufficient to insure that such legal representative will redeliver to the Alien Property Custodian such portion of the money or other property so received by him as shall be distributable to any person not eligible as a claimant under subsections (a) or (c) hereof.”
Subsec. (e). Act Mar. 10, 1928, § 12(b), inserted “; nor shall a debt be allowed under this section unless notice of the claim has been filed, or application therefor has been made, prior to the date of the enactment of the Settlement of War Claims Act of 1928” before period at end.
Subsec. (g). Act Mar. 10, 1928, § 12(c), amended subsec. (g) generally. Prior to amendment, text read as follows: “The legal representative (duly appointed by a court in the United States) of a person, deceased, whose money or other property has been conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian or seized by him hereunder and held by him or by the Treasurer of the United States, may (if not entitled to proceed under subsection (d) of this section) proceed under subsection (a) for the recovery of any interest, right, or title in any such money or other property which has, by reason of the death of such person, become the interest, right, or title of a citizen of the United States, unless such citizenship was acquired through naturalization proceedings in which the declaration of intention was filed after November 11, 1918. Such legal representative shall give a bond, in a penal sum and with sureties satisfactory to the President or the court, as the case may be, conditioned that he will redeliver to the Alien Property Custodian all such money or other property not distributed to such citizen, or, if deceased, to his heirs or legal representatives.”
Subsecs. (l) to (q). Act Mar. 10, 1928, §§ 13, 14, added subsecs. (l) to (q).
1926—Subsec. (b)(3A), (3B). Act May 7, 1926, added pars. (3A) and (3B).
1923—Act Mar. 4, 1923, added pars. (9) to (11) of subsec. (b), and subsecs. (g) to (j) and redesignated former subsec. (g) as (k).
1922—Subsec. (a). Act Dec. 27, 1922, increased time limit for instituting a suit from eighteen to thirty months.
1921—Subsec. (a). Act Dec. 21, 1921, increased time limit for instituting a suit from six to eighteen months.
Subsec. (b). Act Feb. 27, 1921, added to pars. (2) and (3) requirement that money or property be acquired subsequent to Jan. 1, 1917, and struck out in par. (3) requirement that citizenship be by birth in the United States.
1920—Act June 5, 1920, added pars. (1) to (8) of subsec. (b) and added subsecs. (c) to (g), latter two subsecs. having formerly been last two paragraphs, respectively, of subsec. (b).
1919—Act July 11, 1919, struck out requirement of owner’s assent to the transfer of property to the Custodian, gave the Supreme Court of the District of Columbia co-extensive jurisdiction with the District Courts over suits, and inserted proviso permitting the Custodian to acquit his responsibility by transferring the property of persons, who were enemies by reason of residence in enemy occupied countries, to those persons or their designated representatives.

Statutory Notes and Related Subsidiaries

Change of Name
In subsec. (a), act June 25, 1936, substituted “the district court of the United States for the District of Columbia” for “the Supreme Court of the District of Columbia”, and act June 25, 1948, as amended by act May 24, 1949, substituted “United States District Court for the District of Columbia” for “district court of the United States for the District of Columbia”.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4310. Acts permitted; applications for patents, or registration of trade-marks or copyrights; payment of tax in relation thereto; licenses under enemy owned patent or copyright; statements by licensees; term and cancellation; suits against licensees; restraining infringements; powers of attorney; keeping secret inventions
Nothing contained in this chapter shall be held to make unlawful any of the following acts:(a) Repealed. Aug. 8, 1946, ch. 910, § 13, 60 Stat. 944.

(b) Any citizen of the United States, or any corporation organized within the United States, may, when duly authorized by the President, pay to an enemy or ally of enemy any tax, annuity, or fee which may be required by the laws of such enemy or ally of enemy nation in relation to patents and trade-marks, prints, labels, and copyrights; and any such citizen or corporation may file and prosecute an application for letters patent or for registration of trade-mark, print, label, or copyright in the country of an enemy, or of an ally of enemy after first submitting such application to the President and receiving license so to file and prosecute, and to pay the fees required by law and customary agents’ fees, the maximum amount of which in each case shall be subject to the control of the President.

(c) Any citizen of the United States or any corporation organized within the United States desiring to manufacture, or cause to be manufactured, a machine, manufacture, composition of matter, or design, or to carry on, or to use any trade-mark, print, label or cause to be carried on, a process under any patent or copyrighted matter owned or controlled by an enemy or ally of enemy at any time during the existence of a state of war may apply to the President for a license; and the President is authorized to grant such a license, nonexclusive or exclusive as he shall deem best, provided he shall be of the opinion that such grant is for the public welfare, and that the applicant is able and intends in good faith to manufacture, or cause to be manufactured, the machine, manufacture, composition of matter, or design, or to carry on, or cause to be carried on, the process or to use the trade-mark, print, label or copyrighted matter. The President may prescribe the conditions of this license, including the fixing of prices of articles and products necessary to the health of the military and naval forces of the United States or the successful prosecution of the war, and the rules and regulations under which such license may be granted and the fee which shall be charged therefor, not exceeding $100, and not exceeding one per centum of the fund deposited as hereinafter provided. Such license shall be a complete defense to any suit at law or in equity instituted by the enemy or ally of enemy owners of the letters patent, trade-mark, print, label or copyright, or otherwise, against the licensee for infringement or for damages, royalty, or other money award on account of anything done by the licensee under such license, except as provided in subsection (f) hereof.

(d) The licensee shall file with the President a full statement of the extent of the use and enjoyment of the license, and of the prices received in such form and at such stated periods (at least annually) as the President may prescribe; and the licensee shall pay at such times as may be required to the alien property custodian not to exceed five per centum of the gross sums received by the licensee from the sale of said inventions or use of the trade-mark, print, label or copyrighted matter, or, if the President shall so order, five per centum of the value of the use of such inventions, trade-marks, prints, labels or copyrighted matter to the licensee as established by the President; and sums so paid shall be deposited by said alien property custodian forthwith in the Treasury of the United States as a trust fund for the said licensee and for the owner of the said patent, trade-mark, print, label or copyright registration as hereinafter provided, to be paid from the Treasury upon order of the court, as provided in subsection (f) of this section, or upon the direction of the alien property custodian.

(e) Unless surrendered or terminated as provided in this chapter, any license granted hereunder shall continue during the term fixed in the license or in the absence of any such limitation during the term of the patent, trade-mark, print, label, or copyright registration under which it is granted. Upon violation by the licensee of any of the provisions of this chapter, or of the conditions of the license, the President may, after due notice and hearing, cancel any license granted by him.

(f) The owner of any patent, trade-mark, print, label, or copyright under which a license is granted hereunder may, after the end of the war and until the expiration of one year thereafter, file a bill in equity against the licensee in the district court of the United States for the district in which the said licensee resides, or, if a corporation, in which it has its principal place of business (to which suit the Treasurer of the United States shall be made a party), for recovery from the said licensee for all use and enjoyment of the said patented invention, trade-mark, print, label, or copyrighted matter: Provided, however, That whenever suit is brought, as above, notice shall be filed with the alien property custodian within thirty days after date of entry of suit: Provided further, That the licensee may make any and all defenses which would be available were no license granted. The court on due proceedings had may adjudge and decree to the said owner payment of a reasonable royalty. The amount of said judgment and decree, when final, shall be paid on order of the court to the owner of the patent from the fund deposited by the licensee, so far as such deposit will satisfy said judgment and decree; and the said payment shall be in full or partial satisfaction of said judgment and decree, as the facts may appear; and if, after payment of all such judgments and decrees, there shall remain any balance of said deposit, such balance shall be repaid to the licensee on order of the alien property custodian. If no suit is brought within one year after the end of the war, or no notice is filed as above required, then the licensee shall not be liable to make any further deposits, and all funds deposited by him shall be repaid to him on order of the alien property custodian. Upon entry of suit and notice filed as above required, or upon repayment of funds as above provided, the liability of the licensee to make further reports to the President shall cease.If suit is brought as above provided, the court may, at any time, terminate the license, and may, in such event, issue an injunction to restrain the licensee from infringement thereafter, or the court, in case the licensee, prior to suit, shall have made investment of capital based on possession of the license, may continue the license for such period and upon such terms and with such royalties as it shall find to be just and reasonable.
In the case of any such patent, trade-mark, print, label, or copyright, conveyed, assigned, transferred, or delivered to the Alien Property Custodian or seized by him, any suit brought under this subsection, within the time limited therein, shall be considered as having been brought by the owner within the meaning of this subsection, in so far as such suit relates to royalties for the period prior to the sale by the Alien Property Custodian of such patent, trade-mark, print, label, or copyright, if brought either by the Alien Property Custodian or by the person who was the owner thereof immediately prior to the date such patent, trade-mark, print, label, or copyright was seized or otherwise acquired by the Alien Property Custodian.


(g) Any enemy, or ally of enemy, may institute and prosecute suits in equity against any person other than a licensee under this chapter to enjoin infringement of letters patent, trade-mark, print, label, and copyrights in the United States owned or controlled by said enemy or ally of enemy, in the same manner and to the extent that he would be entitled so to do if the United States was not at war: Provided, That no final judgment or decree shall be entered in favor of such enemy or ally of enemy by any court except after thirty days’ notice to the alien property custodian. Such notice shall be in writing and shall be served in the same manner as civil process of Federal courts.

(h) All powers of attorney heretofore or hereafter granted by an enemy or ally of enemy to any person within the United States, in so far as they may be requisite to the performance of acts authorized in subsections (a) and (g) of this section, shall be valid.

(i) Whenever the publication of an invention by the granting of a patent may, in the opinion of the President, be detrimental to the public safety or defense, or may assist the enemy or endanger the successful prosecution of the war, he may order that the invention be kept secret and withhold the grant of a patent until the end of the war: Provided, That the invention disclosed in the application for said patent may be held abandoned upon it being established before or by the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office that, in violation of said order, said invention has been published or that an application for a patent therefor has been filed in any other country, by the inventor or his assigns or legal representatives, without the consent or approval of the commissioner or under a license of the President.When an applicant whose patent is withheld as herein provided and who faithfully obeys the order of the President above referred to shall tender his invention to the Government of the United States for its use, he shall, if he ultimately receives a patent, have the right to sue for compensation in the United States Court of Federal Claims, such right to compensation to begin from the date of the use of the invention by the Government.


(Oct. 6, 1917, ch. 106, § 10, 40 Stat. 420; Mar. 10, 1928, ch. 167, § 19, 45 Stat. 277; Aug. 8, 1946, ch. 910, § 13, 60 Stat. 944; Pub. L. 97–164, title I, § 160(a)(17), Apr. 2, 1982, 96 Stat. 48; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(26)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 10 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsThe provisions of subsection (i) of this section are similar to the provisions of act Oct. 6, 1917, ch. 95, 40 Stat. 394, which was repealed and superseded by act Feb. 1, 1952, ch. 4, 66 Stat. 3. Act Feb. 1, 1952, was repealed by act July 19, 1952, ch. 950, § 5, 66 Stat. 815. See section 181 of Title 35.

Amendments1999—Subsec. (i). Pub. L. 106–113 substituted “Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office” for “Commissioner of Patents”.
1992—Subsec. (i). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (i). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1946—Subsec. (a). Act Aug. 8, 1946, repealed subsec. (a).
1928—Subsec. (f). Act Mar. 10, 1928, added par. at end.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4311. Importations prohibited
Whenever during the present war the President shall find that the public safety so requires and shall make proclamation thereof it shall be unlawful to import into the United States from any country named in such proclamation any article or articles mentioned in such proclamation except at such time or times, and under such regulations or orders, and subject to such limitations and exceptions as the President shall prescribe, until otherwise ordered by the President or by Congress: Provided, however, That no preference shall be given to the ports of one State over those of another.
(Oct. 6, 1917, ch. 106, § 11, 40 Stat. 422.)

Editorial Notes
Codification
Section was formerly classified to section 11 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4312. Property transferred to Alien Property Custodian
All moneys (including checks and drafts payable on demand) paid to or received by the alien property custodian pursuant to this chapter shall be deposited forthwith in the Treasury of the United States, and may be invested and reinvested by the Secretary of the Treasury in United States bonds or United States certificates of indebtedness, under such rules and regulations as the President shall prescribe for such deposit, investment, and sale of securities; and as soon after the end of the war as the President shall deem practicable, such securities shall be sold and the proceeds deposited in the Treasury.
All other property of an enemy, or ally of enemy, conveyed, transferred, assigned, delivered, or paid to the alien property custodian hereunder shall be safely held and administered by him except as hereinafter provided; and the President is authorized to designate as a depositary, or depositaries, of property of an enemy or ally of enemy, any bank, or banks, or trust company, or trust companies, or other suitable depositary or depositaries, located and doing business in the United States. The alien property custodian may deposit with such designated depositary or depositaries, or with the Secretary of the Treasury, any stocks, bonds, notes, time drafts, time bills of exchange, or other securities, or property (except money or checks or drafts payable on demand which are required to be deposited with the Secretary of the Treasury) and such depositary or depositaries shall be authorized and empowered to collect any dividends or interest or income that may become due and any maturing obligations held for the account of such custodian. Any moneys collected on said account shall be paid and deposited forthwith by said depositary or by the alien property custodian into the Treasury of the United States as hereinbefore provided.
The President shall require all such designated depositaries to execute and file bonds sufficient in his judgment to protect property on deposit, such bonds to be conditioned as he may direct.
The alien property custodian shall be vested with all of the powers of a common-law trustee in respect of all property, other than money, which has been or shall be, or which has been or shall be required to be, conveyed, transferred, assigned, delivered, or paid over to him in pursuance of the provisions of this chapter, and, in addition thereto, acting under the supervision and direction of the President, and under such rules and regulations as the President shall prescribe, shall have power to manage such property and do any act or things in respect thereof or make any disposition thereof or of any part thereof, by sale or otherwise, and exercise any rights or powers which may be or become appurtenant thereto or to the ownership thereof in like manner as though he were the absolute owner thereof: Provided, That any property sold under this chapter except when sold to the United States, shall be sold only to American citizens, at public sale to the highest bidder, after public advertisement of time and place of sale which shall be where the property or a major portion thereof is situated, unless the President stating the reasons therefor, in the public interest shall otherwise determine: Provided further, That when sold at public sale, the alien property custodian upon the order of the President stating the reasons therefor, shall have the right to reject all bids and resell such property at public sale or otherwise as the President may direct. Any person purchasing property from the alien property custodian for an undisclosed principal, or for re-sale to a person not a citizen of the United States, or for the benefit of a person not a citizen of the United States, shall be guilty of a misdemeanor, and, upon conviction, shall be subject to a fine of not more than $10,000, or imprisonment for not more than ten years, or both, and the property shall be forfeited to the United States. It shall be the duty of every corporation incorporated within the United States and every unincorporated association, or company, or trustee, or trustees within the United States issuing shares or certificates representing beneficial interests to transfer such shares or certificates upon its, his, or their books into the name of the alien property custodian upon demand, accompanied by the presentation of the certificates which represent such shares or beneficial interests. The alien property custodian shall forthwith deposit in the Treasury of the United States, as hereinbefore provided, the proceeds of any such property or rights so sold by him.
Any money or property required or authorized by the provisions of this chapter to be paid, conveyed, transferred, assigned, or delivered to the alien property custodian shall, if said custodian shall so direct by written order, be paid, conveyed, transferred, assigned, or delivered to the Treasurer of the United States with the same effect as if to the alien property custodian.
After the end of the war any claim of any enemy or of an ally of enemy to any money or other property received and held by the alien property custodian or deposited in the United States Treasury, shall be settled as Congress shall direct: Provided, however, That on order of the President as set forth in section 4309 of this title, or of the court, as set forth in sections 4309 and 4310 of this title, the alien property custodian or the Treasurer of the United States, as the case may be, shall forthwith convey, transfer, assign, and pay to the person to whom the President shall so order, or in whose behalf the court shall enter final judgment or decree, any property of an enemy or ally of enemy held by said custodian or by said Treasurer, so far as may be necessary to comply with said order of the President or said final judgment or decree of the court: And provided further, That the Treasurer of the United States, on order of the alien property custodian shall, as provided in section 4310 of this title, repay to the licensee any funds deposited by said licensee.
(Oct. 6, 1917, ch. 106, § 12, 40 Stat. 423; Mar. 28, 1918, ch. 28, § 1, 40 Stat. 460.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 12 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1918—Act Mar. 28, 1918, required that property sold be sold at public sale to American citizens, gave Custodian right to reject bids, and made violations of sale regulations subject to fine or imprisonment as misdemeanors.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4313. Statements by masters of vessels and owners of cargoes before granting clearances
During the present war, in addition to the facts required by section 60105 of title 46, and sections forty-one hundred and ninety-eight,11 See References in Text note below. and forty-two hundred 1 of the Revised Statutes, as amended by the Act of June fifteenth, nineteen hundred and seventeen, to be set out in the master’s and shipper’s manifests before clearance will be issued to vessels bound to foreign ports, the master or person in charge of any vessel, before departure of such vessel from port, shall deliver to the collector of customs of the district wherein such vessel is located a statement duly verified by oath that the cargo is not shipped or to be delivered in violation of this chapter, and the owners, shippers, or consignors of the cargo of such vessels shall in like manner deliver to the collector like statement under oath as to the cargo or the parts thereof laden or shipped by them, respectively, which statement shall contain also the names and addresses of the actual consignees of the cargo, or if the shipment is made to a bank or other broker, factor, or agent, the names and addresses of the persons who are the actual consignees on whose account the shipment is made. The master or person in control of the vessel shall, on reaching port of destination of any of the cargo, deliver a copy of the manifest and of the said master’s, owner’s shipper’s, or consignor’s statement to the American consular officer of the district in which the cargo is unladen.
(Oct. 6, 1917, ch. 106, § 13, 40 Stat. 424.)

Editorial Notes

References in TextSection 4198 of the Revised Statutes, referred to in text, was classified to section 94 of former Title 46, Shipping, prior to repeal by Pub. L. 103–182, title VI, § 690(a)(8), Dec. 8, 1993, 107 Stat. 2223.
Section 4200 of the Revised Statutes, referred to in text, was classified to section 92 of former Title 46, Shipping, prior to repeal by Pub. L. 87–826, § 3, Oct. 15, 1962, 76 Stat. 953.
The amendment by act June 15, 1917, referred to in text, probably means the amendment made by section 4 of title V of act June 15, 1917, ch. 30, 40 Stat. 222.
This chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 13 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
In text, “section 60105 of title 46, and sections” substituted for “sections forty-one hundred and ninety-seven,” on authority of Pub. L. 109–304, § 18(c), Oct. 6, 2006, 120 Stat. 1709, which Act enacted section 60105 of Title 46, Shipping.

Executive Documents

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise in Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished with such offices to be terminated not later than Dec. 31, 1966, and functions vested by statute in officers, agencies, or employees of the Bureau of Customs of the Department of the Treasury transferred to the Secretary of the Treasury by Reorg. Plan No. 1 of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4314. False manifest; refusal of clearance; reports of gold or silver coin in cargoes for export
During the present war, whenever there is reasonable cause to believe that the manifest or the additional statements under oath required by section 4313 of this title are false or that any vessel, domestic or foreign, is about to carry out of the United States any property to or for the account or benefit of an enemy, or ally of enemy, or any property or person whose export, taking out, or transport will be in violation of law, the collector of customs for the district in which such vessel is located is authorized and empowered subject to review by the President to refuse clearance to any such vessel, domestic or foreign, for which clearance is required by law, and by formal notice served upon the owners, master, or person or persons in command or charge of any domestic vessel for which clearance is not required by law, to forbid the departure of such vessel from the port, and it shall thereupon be unlawful for such vessel to depart.
The collector of customs shall, during the present war, in each case report to the President the amount of gold or silver coin or bullion or other moneys of the United States contained in any cargo intended for export. Such report shall include the names and addresses of the consignors and consignees, together with any facts known to the collector with reference to such shipment and particularly those which may indicate that such gold or silver coin or bullion or moneys of the United States may be intended for delivery or may be delivered, directly or indirectly, to an enemy or an ally of enemy.
(Oct. 6, 1917, ch. 106, § 14, 40 Stat. 424.)

Editorial Notes
Codification
Section was formerly classified to section 14 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise in Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished with such offices to be terminated not later than Dec. 31, 1966, and functions vested by statute in officers, agencies, or employees of the Bureau of Customs of the Department of the Treasury transferred to the Secretary of the Treasury by Reorg. Plan No. 1 of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4315. Offenses; punishment; forfeitures of property(a) Criminal liabilityWhoever shall willfully violate any of the provisions of this chapter or of any license, rule, or regulation issued thereunder, and whoever shall willfully violate, neglect, or refuse to comply with any order of the President issued in compliance with the provisions of the chapter shall, upon conviction, be fined not more than $1,000,000, or if a natural person, be imprisoned for not more than 20 years, or both.


(b) Civil liability; hearing; judicial review(1) A civil penalty of not to exceed $50,000 may be imposed by the Secretary of the Treasury on any person who violates any license, order, rule, or regulation issued in compliance with the provisions of this chapter.

(2) Any property, funds, securities, papers, or other articles or documents, or any vessel, together with its tackle, apparel, furniture, and equipment, that is the subject of a violation under paragraph (1) shall, at the direction of the Secretary of the Treasury, be forfeited to the United States Government.

(3) The penalties provided under this subsection may be imposed only on the record after opportunity for an agency hearing in accordance with sections 554 through 557 of title 5, with the right to prehearing discovery.

(4) Judicial review of any penalty imposed under this subsection may be had to the extent provided in section 702 of title 5.


(c) ForfeitureUpon conviction, any property, funds, securities, papers, or other articles or documents, or any vessel, together with tackle, apparel, furniture, and equipment, concerned in any violation of subsection (a) may be forfeited to the United States.


(Oct. 6, 1917, ch. 106, § 16, 40 Stat. 425; Pub. L. 95–223, title I, § 103(a), Dec. 28, 1977, 91 Stat. 1626; Pub. L. 102–393, title VI, § 628, Oct. 6, 1992, 106 Stat. 1772; Pub. L. 102–484, div. A, title XVII, § 1710(c), Oct. 23, 1992, 106 Stat. 2580; Pub. L. 104–114, title I, § 102(d), Mar. 12, 1996, 110 Stat. 792; Pub. L. 111–195, title I, § 107(a)(4), July 1, 2010, 124 Stat. 1337.)

Editorial Notes

References in Text“This chapter” and “the chapter”, referred to in subsecs. (a) and (b)(1), were in the original “this Act” and “the Act”, respectively, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 16 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (a). Pub. L. 111–195 substituted “if a natural person, be imprisoned for not more than 20 years, or both.” for “if a natural person, be fined not more than $100,000, or imprisoned for not more than ten years or both; and the officer, director, or agent of any corporation who knowingly participates in such violation shall, upon conviction, be fined not more than $100,000 or imprisoned for not more than ten years or both.”
1996—Pub. L. 104–114, § 102(d)(3)(A), made technical amendment inserting section designation in original.
Subsec. (a). Pub. L. 104–114, § 102(d)(3)(B), substituted “participates” for “participants”.
Subsec. (b). Pub. L. 104–114, § 102(d)(1), amended subsec. (b), as added by Pub. L. 102–484, generally. Prior to amendment, subsec. (b) read as follows:
“(b)(1) The Secretary of the Treasury may impose a civil penalty of not more than $50,000 on any person who violates any license, order, rule, or regulation issued under this chapter.
“(2) Any property, funds, securities, papers, or other articles or documents, or any vessel, together with its tackle, apparel, furniture, and equipment, that is the subject of a violation under paragraph (1) shall, at the discretion of the Secretary of the Treasury, be forfeited to the United States Government.
“(3) The penalties provided under this subsection may not be imposed for—
“(A) news gathering, research, or the export or import of, or transmission of, information or informational materials; or
“(B) clearly defined educational or religious activities, or activities of recognized human rights organizations, that are reasonably limited in frequency, duration, and number of participants.
“(4) The penalties provided under this subsection may be imposed only on the record after opportunity for an agency hearing in accordance with sections 554 through 557 of title 5, with the right to prehearing discovery.
“(5) Judicial review of any penalty imposed under this subsection may be had to the extent provided in section 702 of title 5.”
Pub. L. 104–114, § 102(d)(2), struck out subsec. (b), as added by Pub. L. 102–393, which read as follows:
“(b)(1) A civil penalty of not to exceed $50,000 may be imposed by the Secretary of the Treasury on any person who violates any license, order, rule, or regulation issued in compliance with the provisions of this chapter.
“(2) The penalties provided under this subsection may not be imposed for—
“(A) news gathering, research, or the export or import of, or transmission of, information or informational materials; or
“(B) clearly defined educational or religious activities, or activities of recognized human rights organizations, that are reasonably limited in frequency, duration, and number of participants.”
1992—Pub. L. 102–484, which directed substitution of “(a) Whoever” for “That whoever” and addition of subsec. (b) at end, was executed to reflect the probable intent of Congress in light of the intervening general amendment by Pub. L. 102–393 (see below), by adding subsec. (b) after subsec. (a).
Pub. L. 102–393 amended section generally, substituting subsecs. (a) to (c) for former undesignated provisions which read as follows: “Whoever shall willfully violate any of the provisions of this chapter or of any license, rule, or regulation issued thereunder, and whoever shall willfully violate, neglect, or refuse to comply with any order of the President issued in compliance with the provisions of this chapter shall, upon conviction, be fined not more than $50,000, or, if a natural person, imprisoned for not more than ten years, or both; and the officer, director, or agent of any corporation who knowingly participates in such violation shall be punished by a like fine, imprisonment, or both, and any property, funds, securities, papers, or other articles or documents, or any vessel, together with her tackle, apparel, furniture, and equipment, concerned in such violation shall be forfeited to the United States.”
1977—Pub. L. 95–223 substituted “$50,000” for “$10,000”.



§ 4316. Rules by district courts; appeals
The district courts of the United States are given jurisdiction to make and enter all such rules as to notice and otherwise, and all such orders and decrees, and to issue such process as may be necessary and proper in the premises to enforce the provisions of this chapter, with a right of appeal from the final order or decree of such court as provided in sections one hundred and twenty-eight and two hundred and thirty-eight of the Act of March third, nineteen hundred and eleven, entitled “An Act to codify, revise, and amend the laws relating to the judiciary.”
(Oct. 6, 1917, ch. 106, § 17, 40 Stat. 425.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
Sections one hundred and twenty-eight and two hundred and thirty-eight of the Act of March third, nineteen hundred and eleven, entitled “An Act to codify, revise, and amend the laws relating to the judiciary”, referred to in text, enacted sections 225 and 345 of former Title 28, Judicial Code and Judiciary, respectively. Section 225 of former Title 28 was repealed by act June 25, 1948, ch. 646, § 39, 62 Stat. 992, and reenacted as sections 1291, 1292, 1293, and 1294 of Title 28, Judiciary and Judicial Procedure. Section 1293 of Title 28 was repealed by Pub. L. 87–189, § 3, Aug. 30, 1961, 75 Stat. 417. Section 345 of former Title 28 was repealed by act June 25, 1948, ch. 646, § 39, 62 Stat. 992.

Codification
Section was formerly classified to section 17 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4317. Fees of agents, attorneys, or representatives
No property or interest or proceeds shall be returned under this chapter, nor shall any payment be made or judgment awarded in respect of any property or interest vested in or transferred to any officer or agency of the United States under this chapter unless satisfactory evidence is furnished to the President or such officer or agency as he may designate, or the court, as the case may be, that the aggregate of the fees to be paid to all agents, attorneys at law or in fact, or representatives, for services rendered in connection with such return or payment or judgment does not exceed 10 per centum of the value of such property or interest or proceeds or of such payment. Any agent, attorney at law or in fact, or representative, believing that the aggregate of the fees should be in excess of such 10 per centum may in the case of any return of, or the making of any payment in respect of, such property or interest or proceeds by the President or such officer or agency as he may designate, petition the district court of the United States for the district in which he resides for an order authorizing fees in excess of 10 per centum and shall name such officer or agency as respondent. The court hearing such petition, or a court awarding any judgment in respect of any such property or interest or proceeds, as the case may be, shall approve an aggregate of fees in excess of 10 per centum of the value of such property or interest or proceeds only upon a finding that there exist special circumstances of unusual hardship which require the payment of such excess. Any person accepting any fee in excess of an amount approved hereunder, or retaining for more than thirty days any portion of a fee, accepted prior to approval hereunder, in excess of the fee as approved, shall be guilty of a violation of this chapter.
(Oct. 6, 1917, ch. 106, § 20, as added Mar. 4, 1923, ch. 285, § 2, 42 Stat. 1515; amended Mar. 10, 1928, ch. 167, § 9(c), 45 Stat. 267; Mar. 8, 1946, ch. 83, § 2, 60 Stat. 54; June 25, 1956, ch. 436, 70 Stat. 331.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 20 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1956—Act June 25, 1956, struck out provisions which required a schedule of fees to be furnished to, and approved by, the President or such officer or agency as he designated, and which permitted approval of such schedule of fees only upon a determination that the individual fees did not exceed fair compensation for services rendered.
1946—Act Mar. 8, 1946, raised limitation of fees from 3 per centum of amount involved to 10 per centum.
1928—Act Mar. 10, 1928, inserted “at law or in fact” after “attorney” wherever appearing.

Executive Documents

Transfer of Functions
Alien Property Custodian designated officer to administer powers and authority conferred upon the President by this section, see Ex. Ord. No. 9725, set out below.
Office of World War II Alien Property Custodian terminated and powers, duties, and functions vested in or transferred or delegated to such Office or in the Alien Property Custodian transferred to Attorney General, see Ex. Ord. No. 9788, set out under section 4306 of this title.


Ex. Ord. No. 9725. Administration of Powers and Authority of President by Alien Property Custodian
Ex. Ord. No. 9725, May 16, 1946, 11 F.R. 5381, provided:
The Alien Property Custodian is designated as the officer to administer the powers and authority conferred upon the President by section 20 of the Trading with the Enemy Act, as amended by Public Law 322, 79th Congress, approved March 8, 1946 [50 U.S.C. 4317], and by section 32 of the said act, as added by the said Public Law 322 [50 U.S.C. 4329].
The Alien Property Custodian may delegate to officers and employees of the Office of Alien Property Custodian such functions as he may deem necessary to carry out the provisions of this order.
This order shall not be construed as revoking or limiting any power or authority heretofore delegated to the Alien Property Custodian.

Harry S. Truman.




§ 4318. Claims of naturalized citizens as affected by expatriation
The claim of any naturalized American citizen under the provisions of this chapter shall not be denied on the ground of any presumption of expatriation which has arisen against him, under the second sentence of section 2 of the Act entitled “An Act in reference to the expatriation of citizens and their protection abroad,” approved March 2, 1907, if he shall give satisfactory evidence to the President, or the court, as the case may be, of his uninterrupted loyalty to the United States during his absence, and that he has returned to the United States, or that he, although desiring to return, has been prevented from so returning by circumstances beyond his control.
(Oct. 6, 1917, ch. 106, § 21, as added Mar. 4, 1923, ch. 285, § 2, 42 Stat. 1516.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
The second sentence of section 2 of the Act entitled “An Act in reference to the expatriation of citizens and their protection abroad,” approved March 2, 1907, referred to in text, is the second sentence of section 2 of act Mar. 2, 1907, ch. 2534, 34 Stat. 1228, which was classified to section 17 of Title 8, Aliens and Nationality, prior to repeal by act Oct. 14, 1940, ch. 876, title I, subch. V, § 504, 54 Stat. 1172. See section 1481(a) of Title 8.

Codification
Section was formerly classified to section 21 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4319. Fugitives from justice barred from recovery
No person shall be entitled to the return of any property or money under any provision of this chapter, or any amendment of this chapter, who is a fugitive from justice of the United States or any State or Territory thereof, or the District of Columbia.
(Oct. 6, 1917, ch. 106, § 22, as added Mar. 4, 1923, ch. 285, § 2, 42 Stat. 1516; amended Mar. 10, 1928, ch. 167, § 16, 45 Stat. 275.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 22 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1928—Act Mar. 10, 1928, inserted “, or any amendment of this chapter,” after “any provision of this chapter”.



§ 4320. Payment of income, etc., by Alien Property Custodian
The Alien Property Custodian is directed to pay to the person entitled thereto, from and after March 4, 1923, the net income (including dividends, interest, annuities, and other earnings), accruing and collected thereafter, in respect of any money or property held in trust for such person by the Alien Property Custodian or by the Treasurer of the United States for the account of the Alien Property Custodian, under such rules and regulations as the President may prescribe.
(Oct. 6, 1917, ch. 106, § 23, as added Mar. 4, 1923, ch. 285, § 2, 42 Stat. 1516; amended Mar. 10, 1928, ch. 167, § 17, 45 Stat. 275.)

Editorial Notes
Codification
Section was formerly classified to section 23 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1928—Act Mar. 10, 1928, struck out restriction that no person be paid any amount over $10,000 per annum.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4321. Payment of taxes and expenses by Alien Property Custodian(a) Authority to pay taxes and expenses; disallowance of claims by enemy; limitation on claims for recovery of deductions for expensesThe Alien Property Custodian is authorized to pay all taxes (including special assessments), heretofore or hereafter lawfully assessed by any body politic against any money or other property held by him or by the Treasurer of the United States under this chapter, and to pay the necessary expenses incurred by him or by any depositary for him in securing the possession, collection, or control of any such money or other property, or in protecting or administering the same. Such taxes and expenses shall be paid out of the money or other property against which such taxes are assessed or in respect of which such expenses are incurred, or (if such money or other property is insufficient) out of any other money or property held for the same person, notwithstanding the fact that a claim may have been filed or suit instituted under this chapter. No claim shall be filed with the Alien Property Custodian or allowed by him or by the President of the United States, nor shall any suit be instituted or maintained against the Alien Property Custodian or the Treasurer of the United States, or the United States, under any provisions of law, by any person who was an enemy or ally of enemy as defined in this chapter, and no allowance of any such claim now pending shall be made, nor judgment entered in any such suit heretofore or hereafter instituted, for the recovery of any deduction or deductions, heretofore or hereafter made by the Alien Property Custodian from money or properties, or income therefrom, held by him or by the Treasurer of the United States hereunder, for the general or administrative expenses of the office of the Alien Property Custodian, which deduction or deductions on the collection of any income do not exceed the sum of two per centum of such income or which on the return of any moneys or properties or income therefrom, do not exceed the sum of two per centum of the aggregate value thereof at the time or times as nearly as may be, of such deduction or deductions, or, for the recovery of any deduction or deductions heretofore or hereafter made by the Alien Property Custodian from money or properties or income therefrom held by him or by the Treasurer of the United States hereunder, for any and all necessary expenses incurred and actually disbursed by the Alien Property Custodian or by any depositary for him in securing the possession, collection or control of any such money or properties or income therefrom, or in protecting or administering the same, as said general or administrative and other expenses and said aggregate value of returned money or properties or income therefrom have been heretofore or shall be hereafter determined by said Alien Property Custodian.


(b) Income, war-profits, excess-profits, or estate taxes; computation of amount; paymentIn the case of income, war-profits, excess-profits, or estate taxes imposed by any Act of Congress, the amount thereof shall, under regulations prescribed by the Commissioner of Internal Revenue with the approval of the Secretary of the Treasury, be computed in the same manner (except as hereinafter in this section provided) as though the money or other property had not been seized by or paid to the Alien Property Custodian, and shall be paid, as far as practicable, in accordance with subsection (a) of this section. Pending final determination of the tax liability the Alien Property Custodian is authorized to return, in accordance with the provisions of this chapter, money or other property in any trust in such amounts as may be determined, under regulations prescribed by the Commissioner of Internal Revenue with the approval of the Secretary of the Treasury, to be consistent with the prompt payment of the full amount of the internal-revenue taxes. Notwithstanding the expiration of any period of limitation provided by law, credit or refund of any income, war-profits, or excess-profits tax erroneously or illegally assessed or collected may be made or allowed if claim therefor was filed with the Commissioner of Internal Revenue by the Alien Property Custodian on or before February 15, 1933.


(c) Capital gainsSo much of the net income of a taxpayer for the taxable year 1917, or any succeeding taxable year, as represents the gain derived from the sale or exchange by the Alien Property Custodian of any property conveyed, transferred, assigned, delivered, or paid to him, or seized by him, may at the option of the taxpayer be segregated from the net income and separately taxed at the rate of 30 per centum. This subsection shall be applied and the amount of net income to be so segregated shall be determined, under regulations prescribed by the Commissioner of Internal Revenue with the approval of the Secretary of the Treasury, as nearly as may be in the same manner as provided in section 208 of the Revenue Act of 1926 (relating to capital net gains), but without regard to the period for which the property was held by the Alien Property Custodian before its sale or exchange, and whether or not the taxpayer is an individual.


(d) Sales or exchanges of property; involuntary conversionAny property sold or exchanged by the Alien Property Custodian (whether before or after March 10, 1928) shall be considered as having been compulsorily or involuntarily converted, within the meaning of the income, excess-profits, and war-profits tax laws and regulations; and the provisions of such laws and regulations relating to such a conversion shall (under regulations prescribed by the Commissioner of Internal Revenue with the approval of the Secretary of the Treasury) apply in the case of the proceeds of such sale or exchange. For the purpose of determining whether the proceeds of such conversion have been expended within such time as will entitle the taxpayer to the benefits of such laws and regulations relating to such a conversion, the date of the return of the proceeds to the person entitled thereto shall be considered as the date of the conversion.


(e) Interest or civil penaltyIn case of any internal-revenue tax imposed in respect of property conveyed, transferred, assigned, delivered, or paid to the Alien Property Custodian, or seized by him, and imposed in respect of any period (in the taxable year 1917 or any succeeding taxable year) during which such property was held by him or by the Treasurer of the United States, no interest or civil penalty shall be assessed upon, collected from, or paid by or on behalf of, the taxpayer; nor shall any interest be credited or paid to the taxpayer in respect of any credit or refund allowed or made in respect of such tax.


(f) Period of limitationsThe benefits of subsections (c), (d), and (e) shall be extended to the taxpayer if claim therefor is filed before the expiration of the period of limitations properly applicable thereto, or before the expiration of six months after March 10, 1928, whichever date is the later. The benefits of subsection (d) shall also be extended to the taxpayer if claim therefor is filed before the expiration of six months after the return of the proceeds.


(Oct. 6, 1917, ch. 106, § 24, as added Mar. 4, 1923, ch. 285, § 2, 42 Stat. 1516; amended Mar. 10, 1928, ch. 167, § 18, 45 Stat. 276, 277; Mar. 28, 1934, ch. 102, title I, § 1, 48 Stat. 510; June 18, 1934, ch. 567, 48 Stat. 978.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act” or “the Trading with the Enemy Act, as amended”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, as amended, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
Section 208 of the Revenue Act of 1926 (relating to capital net gains), referred to in subsec. (c), is act Feb. 26, 1926, ch. 27, § 208, 44 Stat. 19, which enacted section 939 of former Title 26, Internal Revenue, prior to repeal by act May 29, 1928, ch. 852, § 63, 45 Stat. 810. See section 1201 et seq. of Title 26, Internal Revenue Code.

Codification
Section was formerly classified to section 24 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to subsec. (a) of this section were contained in the sundry civil appropriation act for the fiscal year 1919, act July 1, 1918, ch. 113, 40 Stat. 646.

Amendments1934—Subsec. (a). Act Mar. 28, 1934, inserted provisions relating to recovery by enemies of deductions made by Alien Property Custodian for administrative expenses.
Subsec. (b). Act June 18, 1934, provided that credit or refund of income or war profits erroneously collected might be allowed if claim was filed on or before Feb. 15, 1933.
1928—Subsecs. (b) to (f). Act Mar. 10, 1928, designated existing provisions as subsec. (a) and added subsecs. (b) to (f).

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4322. Investments by Custodian in participating certificates issued by Secretary of the Treasury; transfers to and payments from German, Austrian or Hungarian special deposit accounts; allocation of payments(a) Authority to invest; limitation on amount; credit against investment(1) The Alien Property Custodian is authorized and directed to invest, from time to time upon the request of the Secretary of the Treasury, out of the funds held by the Alien Property Custodian or by the Treasurer of the United States for the Alien Property Custodian, an amount not to exceed $40,000,000 in the aggregate, in one or more participating certificates issued by the Secretary of the Treasury in accordance with the provisions of this section.

(2) When in the case of any trust written consent under subsection (m) of section 4309 of this title has been filed, an amount equal to the portion of such trust the return of which is temporarily postponed under such subsection shall be credited against the investment made under paragraph (1) of this subsection. If the total amount so credited is in excess of the amount invested under paragraph (1) of this subsection, the excess shall be invested by the Alien Property Custodian in accordance with the provisions of this subsection, without regard to the $40,000,000 limitation in paragraph (1). If the amount invested under paragraph (1) of this subsection is in excess of the total amount so credited, such excess shall, from time to time on request of the Alien Property Custodian, be paid to him out of the funds in the German special deposit account created by section 4 of the Settlement of War Claims Act of 1928, and such payments shall have priority over any payments therefrom other than the payments under paragraph (1) of subsection (c) of such section (relating to expenses of administration).


(b) Investments out of unallocated interest fundThe Alien Property Custodian is authorized and directed to invest, in one or more participating certificates issued by the Secretary of the Treasury, out of the unallocated interest fund, as defined in section 4325 of this title—(1) The sum of $25,000,000. If, after the allocation under section 4323 of this title has been made, the amount of the unallocated interest fund allocated to the trust described in subsection (c) of such section is found to be in excess of $25,000,000, such excess shall be invested by the Alien Property Custodian in accordance with the provisions of this subsection. If the amount so allocated is found to be less than $25,000,000 any participating certificate or certificates that have been issued shall be corrected accordingly; and

(2) The balance of such unallocated interest fund remaining after the investment provided for in paragraph (1) and the payment of allocated earnings in accordance with the provisions of subsection (b) of section 4323 of this title have been made.


(c) Insufficiency of amount; payment out of German special deposit accountIf the amount of such unallocated interest fund, remaining after the investment required by paragraph (1) of subsection (b) of this section has been made, is insufficient to pay the allocated earnings in accordance with subsection (b) of section 4323 of this title, then the amount necessary to make up the deficiency shall be paid out of the funds in the German special deposit account created by section 4 of the Settlement of War Claims Act of 1928, and such payment shall have priority over any payments therefrom other than the payments under paragraph (1) of subsection (c) of such section (relating to expenses of administration) and the payments under paragraph (2) of subsection (a) of this section.


(d) Transfers of money and proceeds of property owned by the German GovernmentThe Alien Property Custodian is authorized and directed (after the payment of debts under section 4309 of this title) to transfer to the Secretary of the Treasury, for deposit in such special deposit account, all money and the proceeds of all property, including all income, dividends, interest, annuities, and earnings accumulated in respect thereof, owned by the German Government or any member of the former ruling family. All money and other property shall be held to be owned by the German Government (1) if no claim thereto has been filed with the Alien Property Custodian prior to the expiration of three years from March 10, 1928, or (2) if any claim has been filed before the expiration of such period (whether before or after March 10, 1928), then if the ownership thereof under any such claim is not established by a decision of the Alien Property Custodian or by suit in court instituted, under section 4309 of this title, within one year after the decision of the Alien Property Custodian, or after March 10, 1928, whichever date is later. The amounts so transferred under this subsection shall be credited upon the final payment due the United States from the German Government on account of the awards of the Mixed Claims Commission.


(e) Issuance of certificatesThe Secretary of the Treasury is authorized and directed to issue to the Alien Property Custodian, upon such terms and conditions and under such regulations as the Secretary of the Treasury may prescribe, one or more participating certificates, bearing interest payable annually (as nearly as may be) at the rate of 5 per centum per annum, as evidence of the investment by the Alien Property Custodian under subsection (a), and one or more non-interest bearing participating certificates, as evidence of the investment by the Alien Property Custodian under subsection (b). All such certificates shall evidence a participating interest, in accordance with, and subject to the priorities of, the provisions of section 4 of the Settlement of War Claims Act of 1928, in the funds in the German special deposit account created by such section, except that—(1) The United States shall assume no liability, directly or indirectly, for the payment of any such certificates, or of the interest thereon, except out of funds in such special deposit account available therefor, and all such certificates shall so state on their face; and

(2) Such certificates shall not be transferable, except that the Alien Property Custodian may transfer any such participating certificate evidencing the interest of a substantial number of the owners of the money invested, to a trustee duly appointed by such owners.


(f) Allocation of amounts among persons filing written consents; paymentAny amount of principal or interest paid to the Alien Property Custodian in accordance with the provisions of subsection (c) of section 4 of the Settlement of War Claims Act of 1928 shall be allocated pro rata among the persons filing written consents under subsection (m) of section 4309 of this title, and the amounts so allocated shall be paid to such persons. If any person to whom any amount is payable under this subsection has died (or if, in the case of a partnership, association, or other unincorporated body of individuals, or a corporation, its existence has terminated), payment shall be made to the persons determined by the Alien Property Custodian to be entitled thereto.


(g) Transfers of money and proceeds of property owned by Austrian or Hungarian GovernmentsThe Alien Property Custodian is authorized and directed (after the payment of debts under section 4309 of this title) to transfer to the Secretary of the Treasury, for deposit in the special deposit account (Austrian or Hungarian, as the case may be), created by section 7 of the Settlement of War Claims Act of 1928, all money and the proceeds of all property, including all income, dividends, interest, annuities, and earnings accumulated in respect thereof, owned by the Austrian Government or any corporation all the stock of which was owned by or on behalf of the Austrian Government (including the property of the Imperial Royal Tobacco Monopoly, also known under the name of K. K. Oesterreichische Tabak Regie), or owned by the Hungarian Government or by any corporation all the stock of which was owned by or on behalf of the Hungarian Government.


(Oct. 6, 1917, ch. 106, § 25, as added Mar. 10, 1928, ch. 167, § 10, 45 Stat. 268; amended Feb. 21, 1929, ch. 291, 45 Stat. 1255; Mar. 10, 1930, ch. 75, § 2, 46 Stat. 84.)

Editorial Notes

References in TextSection 4 of the Settlement of War Claims Act of 1928, referred to in subsecs. (a)(2), (c), (e), and (f), is section 4 of act Mar. 10, 1928, ch. 167, 45 Stat. 260, which is not classified to the Code.
Section 7 of the Settlement of War Claims Act of 1928, referred to in subsec. (g), is section 7 of act Mar. 10, 1928, ch. 167, 45 Stat. 265, which is not classified to the Code.

Codification
Section was formerly classified to section 25 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1930—Subsec. (d)(1). Act Mar. 10, 1930, substituted “three years” for “two years”.
1929—Subsec. (d)(1). Act Feb. 21, 1929, substituted “two years” for “one year”.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4323. Allocation of “unallocated interest fund”(a) Allocation among trusts; basis of allocationThe Alien Property Custodian shall allocate among the various trusts the funds in the “unallocated interest fund” (as defined in section 4325 of this title). Such allocation shall be based upon the earnings (determined by the Secretary of the Treasury) on the total amounts deposited under section 4312 of this title.


(b) Payment to persons entitled to distributionsThe Alien Property Custodian, when the allocation has been made, is authorized and directed to pay to each person entitled, in accordance with a final decision of a court of the United States or of the District of Columbia, or of an opinion of the Attorney General, to the distribution of any portion of such unallocated interest fund, the amount allocated to his trust, except as provided in subsection (c) of this section.


(c) Credit against amount invested in certificatesIn the case of persons entitled, under paragraph (12), (13), (14), or (16) of subsection (b) of section 4309 of this title, to such return, and in the case of persons who would be entitled to such return thereunder if all such money or property had not been returned under paragraph (9) or (10) of such subsection, and in the case of persons entitled to such return under subsection (n) of section 4309 of this title, an amount equal to the aggregate amount allocated to their trusts shall be credited against the sum of $25,000,000 invested in participating certificates under paragraph (1) of subsection (b) of section 4322 of this title. If the aggregate amount so allocated is in excess of $25,000,000, an amount equal to the excess shall be invested in the same manner. Upon the repayment of any of the amounts so invested, under the provisions of section 4 of the Settlement of War Claims Act of 1928, the amount so repaid shall be distributed pro rata among such persons, notwithstanding any receipts or releases given by them.


(d) Availability of unallocated interest fundThe unallocated interest fund shall be available for carrying out the provisions of this section, including the expenses of making the allocation.


(Oct. 6, 1917, ch. 106, § 26, as added Mar. 10, 1928, ch. 167, § 15, 45 Stat. 273; amended June 11, 1929, ch. 14, 46 Stat. 6.)

Editorial Notes

References in TextSection 4 of the Settlement of War Claims Act of 1928, referred to in subsec. (c), is section 4 of act Mar. 10, 1928, ch. 167, 45 Stat. 260, which is not classified to the Code.

Codification
Section was formerly classified to section 26 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1929—Subsec. (a). Act June 11, 1929, struck out “average rate of” before “earnings” in second sentence.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4324. Return by Custodian, to United States, of payments under licenses, assignments or sales of patents
The Alien Property Custodian is authorized and directed to return to the United States any consideration paid to him by the United States under any license, assignment, or sale by the Alien Property Custodian to the United States of any patent (or any right therein or claim thereto, and including an application therefor and any patent issued pursuant to any such application).
(Oct. 6, 1917, ch. 106, § 27, as added Mar. 10, 1928, ch. 167, § 15, 45 Stat. 274.)

Editorial Notes
Codification
Section was formerly classified to section 27 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4325. “Unallocated interest fund” defined
As used in this chapter, the term “unallocated interest fund” means the sum of (1) the earnings and profits accumulated prior to March 4, 1923, and attributable to investments and reinvestments under section 4312 of this title by the Secretary of the Treasury, plus (2) the earnings and profits accumulated on or after March 4, 1923, in respect of the earnings and profits referred to in clause (1) of this section.
(Oct. 6, 1917, ch. 106, § 28, as added Mar. 10, 1928, ch. 167, § 15, 45 Stat. 274.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 28 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4326. Waiver by Custodian of demand for property; acceptance of less amount; approval of Attorney General(a) Waiver of demand for conveyance of property; acceptance of less amountWhere the Alien Property Custodian has made demand or requirement for the conveyance, transfer, assignment, delivery, or payment to him of any money or other property of any enemy or ally of enemy (whether or not suit or proceeding for the enforcement thereof has been begun and whether or not any judgment or decree in respect thereof has been made or entered) and where the whole or any part of such money or other property would, if conveyed, transferred, assigned, delivered, or paid to him, be returnable under any provision of this chapter, the Alien Property Custodian may, in his discretion, and on such terms and conditions as he may prescribe, waive such demand or requirement, or accept in full satisfaction of such demand, requirement, judgment, or decree, a less amount than that demanded or required by him.


(b) Approval of Attorney General; holding of amount for investmentThe Alien Property Custodian shall not make any such waiver or compromise except with the approval of the Attorney General; nor (if any part of such money or property would be returnable only upon the filing of the written consent required by subsection (m) of section 4309 of this title) unless, after compliance with the terms and conditions of such waiver or compromise, the Alien Property Custodian or the Treasurer of the United States will hold (in respect of such enemy or ally of enemy) for investment as provided in section 4322 of this title, an amount equal to 20 per centum of the sum of (1) the value of the money or other property held by the Alien Property Custodian or the Treasurer of the United States at the time of such waiver or compromise, plus (2) the value of the money or other property to which the Alien Property Custodian would be entitled under such demand or requirement if the waiver or compromise had not been made.


(c) Waiver of demand where property interest not vested prior to March 10, 1928Where the Alien Property Custodian has made demand or requirement for the conveyance, transfer, assignment, delivery, or payment to him of any money or other property of any enemy or ally of enemy (whether or not suit or proceeding for the enforcement thereof has been begun and whether or not any judgment or decree in respect thereof has been made or entered) and where the interest or right of such enemy or ally of enemy in such money or property has not, prior to March 10, 1928, vested in enjoyment, the Alien Property Custodian may, in his discretion, and on such terms and conditions as he may prescribe, waive such demand and requirement, without compliance with the requirements of subsection (b) of this section, but only with the approval of the Attorney General.


(d) ConstructionNothing in this section shall be construed as requiring the Alien Property Custodian to make any waiver or compromise authorized by this section, and the Alien Property Custodian may proceed in respect of any demand or requirement referred to in subsection (a) or (c) as if this section had not been enacted.


(e) Received property considered part of trustAll money or other property received by the Alien Property Custodian as a result of any action or proceeding (whether begun before or after March 10, 1928, and whether or not for the enforcement of a demand or requirement as above specified) shall for the purposes of this chapter be considered as forming a part of the trust in respect of which such action or proceeding was brought, and shall be subject to return in the same manner and upon the same conditions as any other money or property in such trust, except as otherwise provided in subsection (b) of this section.


(Oct. 6, 1917, ch. 106, § 29, as added Mar. 10, 1928, ch. 167, § 15, 45 Stat. 274.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (e), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 29 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4327. Attachment or garnishment of funds or property held by Custodian
Any money or other property returnable under subsection (b) or (n) of section 4309 of this title shall, at any time prior to such return, be subject to attachment in accordance with the provisions of the code of law for the District of Columbia, as amended, relating to attachments in suits at law and to attachments for the enforcement of judgments at law and decrees in equity, but any writ of attachment or garnishment issuing in any such suit, or for the enforcement of any judgment or decree, shall be served only upon the Alien Property Custodian, who shall for the purposes of this section be considered as holding credits in favor of the person entitled to such return to the extent of the value of the money or other property so returnable. Nothing in this section shall be construed as authorizing the taking of actual possession, by any officer of any court, of any money or other property held by the Alien Property Custodian or by the Treasurer of the United States.
(Oct. 6, 1917, ch. 106, § 30, as added Mar. 10, 1928, ch. 167, § 15, 45 Stat. 275.)

Editorial Notes
Codification
Section was formerly classified to section 30 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Eecutive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4328. “Member of the former ruling family” defined
As used in this chapter, the term “member of the former ruling family” means (1) any person who was at any time between April 6, 1917, and July 2, 1921, the German Emperor or the ruler of any constituent kingdom of the German Empire, or (2) the wife or any child of such person.
(Oct. 6, 1917, ch. 106, § 31, as added Mar. 10, 1928, ch. 167, § 15, 45 Stat. 275.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 31 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4329. Return of property(a) Conditions precedentThe President, or such officer or agency as he may designate, may return any property or interest vested in or transferred to the Alien Property Custodian (other than any property or interest acquired by the United States prior to December 18, 1941), or the net proceeds thereof, whenever the President or such officer or agency shall determine—(1) that the person who has filed a notice of claim for return, in such form as the President or such officer or agency may prescribe, was the owner of such property or interest immediately prior to its vesting in or transfer to the Alien Property Custodian, or is the legal representative (whether or not appointed by a court in the United States), or successor in interest by inheritance, devise, bequest, or operation of law, of such owner; and

(2) that such owner, and legal representative or successor in interest, if any, are not—(A) the Government of Germany, Japan, Bulgaria, Hungary, or Rumania; or

(B) a corporation or association organized under the laws of such nation: Provided, That any property or interest or proceeds which, but for the provisions of this subdivision (B), might be returned under this section to any such corporation or association, may be returned to the owner or owners of all the stock of such corporation or of all the proprietary and beneficial interest in such association, if their ownership of such stock or proprietary and beneficial interest existed immediately prior to vesting in or transfer to the Alien Property Custodian and continuously thereafter to the date of such return (without regard to purported divestments or limitations of such ownership by any government referred to in subdivision (A) hereof) and if such ownership was by one or more citizens of the United States or by one or more corporations organized under the laws of the United States or any State, Territory, or possession thereof, or the District of Columbia: Provided further, That such owner or owners shall succeed to those obligations limited in aggregate amount to the value of such property or interest or proceeds, which are lawfully assertible against the corporation or association by persons not ineligible to receive a return under this section; or

(C) an individual voluntarily resident at any time since December 7, 1941, within the territory of such nation, other than a citizen of the United States or a diplomatic or consular officer of Italy or of any nation with which the United States has not at any time since December 7, 1941, been at war: Provided, That an individual who, while in the territory of a nation with which the United States has at any time since December 7, 1941, been at war, was deprived of life or substantially deprived of liberty pursuant to any law, decree, or regulation of such nation discriminating against political, racial, or religious groups, shall not be deemed to have voluntarily resided in such territory; or

(D) an individual who was at any time after December 7, 1941, a citizen or subject of Germany, Japan, Bulgaria, Hungary, or Rumania, and who on or after December 7, 1941, and prior to March 8, 1946, was present (other than in the service of the United States) in the territory of such nation or in any territory occupied by the military or naval forces thereof or engaged in any business in any such territory: Provided, That notwithstanding the provisions of this subdivision (D) return may be made to an individual who, as a consequence of any law, decree, or regulation of the nation of which he was then a citizen or subject, discriminating against political, racial, or religious groups, has at no time between December 7, 1941, and the time when such law, decree, or regulation was abrogated, enjoyed full rights of citizenship under the law of such nation: And provided further, That, notwithstanding the provisions of subdivision (C) hereof and of this subdivision (D), return may be made to an individual who at all times since December 7, 1941, was a citizen of the United States, or to an individual who, having lost United States citizenship solely by reason of marriage to a citizen or subject of a foreign country, reacquired such citizenship prior to September 29, 1950, if such individual would have been a citizen of the United States at all times since December 7, 1941, but for such marriage: And provided further, That the aggregate book value of returns made pursuant to the foregoing proviso shall not exceed $9,000,000; and any return under such proviso may be made if the book value of any such return, taken together with the aggregate book value of returns already made under such proviso does not exceed $9,000,000; and for the purposes of this proviso the term “book value” means the value, as of the time of vesting, entered on the books of the Alien Property Custodian for the purpose of accounting for the property or interest involved; or

(E) a foreign corporation or association which at any time after December 7, 1941, was controlled or 50 per centum or more of the stock of which was owned by any person or persons ineligible to receive a return under subdivisions (A), (B), (C), or (D) hereof: Provided, That notwithstanding the provisions of this subdivision (E), return may be made to a corporation or association so controlled or owned, if such corporation or association was organized under the laws of a nation any of whose territory was occupied by the military or naval forces of any nation with which the United States has at any time since December 7, 1941, been at war, and if such control or ownership arose after March 1, 1938, as an incident to such occupation and was terminated prior to March 8, 1946;

and

(3) that the property or interest claimed, or the net proceeds of which are claimed, was not at any time after September 1, 1939, held or used, by or with the assent of the person who was the owner thereof immediately prior to vesting in or transfer to the Alien Property Custodian, pursuant to any arrangement to conceal any property or interest within the United States of any person ineligible to receive a return under subsection (a)(2) hereof;

(4) that the Alien Property Custodian has no actual or potential liability under the Renegotiation Act or the Act of October 31, 1942 (56 Stat. 1013), in respect of the property or interest or proceeds to be returned and that the claimant and his predecessor in interest, if any, have no actual or potential liability of any kind under the Renegotiation Act or the said Act of October 31, 1942; or in the alternative that the claimant has provided security or undertakings adequate to assure satisfaction of all such liabilities or that property or interest or proceeds to be retained by the Alien Property Custodian are adequate therefor; and

(5) that such return is in the interest of the United States.


(b) Extension of filing time limitation for redetermination of excessive profitsNotwithstanding the limitation prescribed in the Renegotiation Act upon the time within which petitions may be filed in The Tax Court of the United States,11 See Change of Name note below. any person to whom any property or interest or proceeds are returned hereunder shall, for a period of ninety days (not counting Sunday or a legal holiday in the District of Columbia as the last day) following return, have the right to file such a petition for a redetermination in respect of any final order of the Renegotiation Board 22 See Transfer of Functions note below. determining excessive profits, made against the Alien Property Custodian, or of any determination, not embodied in an agreement, of excessive profits, so made by or on behalf of a Secretary.


(c) InventionsAny person to whom any invention, whether patented or unpatented, or any right or interest therein is returned hereunder shall be bound by any notice or order issued or agreement made pursuant to the Act of October 31, 1942 (56 Stat. 1013), in respect of such invention or right or interest, and such person to whom a licensor’s interest is returned shall have all rights assertible by a licensor pursuant to section 2 of the said Act.


(d) Rights and dutiesExcept as otherwise provided herein, and except to the extent that the President or such officer or agency as he may designate may otherwise determine, any person to whom return is made hereunder shall have all rights, privileges, and obligations in respect to the property or interest returned or the proceeds of which are returned which would have existed if the property or interest had not vested in the Alien Property Custodian, but no cause of action shall accrue to such person in respect of any deduction or retention of any part of the property or interest or proceeds by the Alien Property Custodian for the purpose of paying taxes, costs, or expenses in connection with such property or interest or proceeds: Provided, That except as provided in subsections (b) and (c) hereof, no person to whom a return is made pursuant to this section, nor the successor in interest of such person, shall acquire or have any claim or right of action against the United States or any department, establishment or agency thereof, or corporation owned thereby, or against any person authorized or licensed by the United States, founded upon the retention, sale, or other disposition, or use, during the period it was vested in the Alien Property Custodian, of the returned property, interest, or proceeds. Any notice to the Alien Property Custodian in respect of any property or interest or proceeds shall constitute notice to the person to whom such property or interest or proceeds is returned and such person shall succeed to all burdens and obligations in respect of such property or interest or proceeds which accrued during the time of retention by the Alien Property Custodian, but the period during which the property or interest or proceeds returned were vested in the Alien Property Custodian shall not be included for the purpose of determining the application of any statute of limitations to the assertion of any rights by such person in respect of such property or interest or proceeds.


(e) Legal proceeding unaffectedNo return hereunder shall bar the prosecution of any suit at law or in equity against a person to whom return has been made, to establish any right, title, or interest, which may exist or which may have existed at the time of vesting, in or to the property or interest returned, but no such suit may be prosecuted by any person ineligible to receive a return under subsection (a)(2) hereof. With respect to any such suit, the period during which the property or interest or proceeds returned were vested in the Alien Property Custodian shall not be included for the purpose of determining the application of any statute of limitations.


(f) Notice of intentionAt least thirty days before making any return to any person other than a resident of the United States or a corporation organized under the laws of the United States, or any State, Territory, or possession thereof, or the District of Columbia, the President or such officer or agency as he may designate shall publish in the Federal Register a notice of intention to make such return, specifying therein the person to whom return is to be made and the place where the property or interest or proceeds to be returned are located. Publication of a notice of intention to return shall confer no right of action upon any person to compel the return of any such property or interest or proceeds, and such notice of intention to return may be revoked by appropriate notice in the Federal Register. After publication of such notice of intention and prior to revocation thereof, the property or interest or proceeds specified shall be subject to attachment at the suit of any citizen or resident of the United States or any corporation organized under the laws of the United States, or any State, Territory, or possession thereof, or the District of Columbia, in the same manner as property of the person to whom return is to be made: Provided, That notice of any writ of attachment which may issue prior to return shall be served upon the Alien Property Custodian. Any such attachment proceeding shall be subject to the provisions of law relating to limitation of actions applicable to actions at law in the jurisdiction in which such proceeding is brought, but the period during which the property or interest or proceeds were vested in the Alien Property Custodian shall not be included for the purpose of determining the period of limitation. No officer of any court shall take actual possession, without the consent of the Alien Property Custodian, of any property or interest or proceeds so attached, and publication of a notice of revocation of intention to return shall invalidate any attachment with respect to the specified property or interest or proceeds, but if there is no such revocation, the President or such officer or agency as he may designate shall accord full effect to any such attachment in returning any such property or interest or proceeds.


(g) Payment of expenses of CustodianWithout limitation by or upon any other existing provision of law with respect to the payment of expenses by the Alien Property Custodian, the Custodian may retain or recover from any property or interest or proceeds returned pursuant to this section or section 4309(a) of this title an amount not exceeding that expended or incurred by him for the conservation, preservation, or maintenance of such property or interest or proceeds, or other property or interest or proceeds returned to the same person.


(h) Designation of successor organizations to receive heirless property; time for application; payment of funds: time, allocation, claims barred by acceptance and conditionsThe President may designate one or more organizations as successors in interest to deceased persons who, if alive, would be eligible to receive returns under the provisos of subdivision (C) or (D) of subsection (a)(2) thereof.33 So in original. Probably should be “hereof.” In the case of any organization not so designated before the date of enactment of this amendment, such organization may be so designated only if it applies for such designation within three months after such date of enactment.
The President, or such officer as he may designate, shall, before the expiration of the one-year period which begins on the date of enactment of this amendment, pay out of the War Claims Fund to organizations designated before or after the date of enactment of this amendment pursuant to this subsection the sum of $500,000. If there is more than one such designated organization, such sum shall be allocated among such organizations in the proportions in which the proceeds of heirless property were distributed, pursuant to agreements to which the United States was a party, by the Intergovernmental Committee for Refugees and successor organizations thereto. Acceptance of payment pursuant to this subsection by any such organization shall constitute a full and complete discharge of all claims filed by such organization pursuant to this section, as it existed before the date of enactment of this amendment.
No payment may be made to any organization designated under this section unless it has given firm and responsible assurances approved by the President that (1) the payment will be used on the basis of need in the rehabilitation and settlement of persons in the United States who suffered substantial deprivation of liberty or failed to enjoy the full rights of citizenship within the meaning of subdivisions (C) and (D) of subsection (a)(2) of this section; (2) it will make to the President, with a copy to be furnished to the Congress, such reports (including a detailed annual report on the use of the payment made to it) and permit such examination of its books as the President, or such officer or agency as he may designate, may from time to time require; and (3) it will not use any part of such payment for legal fees, salaries, or other administrative expenses connected with the filing of claims for such payment or for the recovery of any property or interest under this section.
As used in this subsection, “organization” means only a nonprofit charitable corporation incorporated on or before January 1, 1950, under the laws of any State of the United States or of the District of Columbia with the power to sue and be sued.


(Oct. 6, 1917, ch. 106, § 32 as added Dec. 18, 1941, ch. 593, title III, § 304, as added Mar. 8, 1946, ch. 83, § 1, 60 Stat. 50; amended Aug. 8, 1946, ch. 878, § 2, 60 Stat. 930; Aug. 5, 1947, ch. 499, § 2, 61 Stat. 784; Sept. 29, 1950, ch. 1108, § 1, 64 Stat. 1080; Mar. 23, 1951, ch. 15, title II, § 201(a), (b), 65 Stat. 23; June 6, 1952, ch. 372, 66 Stat. 129; Aug. 23, 1954, ch. 830, § 1, 68 Stat. 767; Pub. L. 87–846, title II, § 204(a), Oct. 22, 1962, 76 Stat. 1114.)

Editorial Notes

References in TextThe Renegotiation Act, referred to in subsecs. (a)(4) and (b), is act Apr. 28, 1942, ch. 247, title IV, § 403, 56 Stat. 245, which was formerly classified to section 1191 of the former Appendix to this title prior to omission from the Code.
Act of October 31, 1942 (56 Stat. 1013), referred to in subsecs. (a)(4) and (c), is act Oct. 31, 1942, ch. 634, 56 Stat. 1013, which was formerly classified to sections 89 to 96 of former Title 35, Patents, prior to the general revision and enactment of Title 35, Patents, by act July 19, 1952, ch. 950, §1, 66 Stat. 792. Section 2 of the Act was formerly classified to section 90 of former Title 35.
Date of enactment of this amendment, referred to in subsec. (h), probably means the date of enactment of Pub. L. 87–846, which was approved Oct. 22, 1962.

Codification
Section was formerly classified to section 32 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Prior to classification as section 32, section was formerly classified to section 619 of the former Appendix to this title.

Amendments1962—Subsec. (h). Pub. L. 87–846 permitted application for designation as successor organization to be made within three months after Oct. 22, 1962, required payments in sum of $500,000 to be made from the War Claims Fund before expiration of one year from Oct. 22, 1962, provided for allocation of funds to multiple successor organizations and acceptance of payments as discharge of all claims, and eliminated provisions deeming a successor organization as successor in interest by operation of law, respecting time for making return to such organizations, limiting the return to $3,000,000, requiring filing of notice of claim before expiration of one year from Aug. 23, 1954, for transfer of property to eligible persons, and declaring that filing of notice of claim would not bar payment of debt claims under section 4331 of this title.
1954—Subsec. (h). Act Aug. 23, 1954, added subsec. (h).
1952—Subsec. (a)(2)(D). Act June 6, 1952, increased from $5,000,000 to $9,000,000 the limitation on amount of property which may be returned to nationals.
1950—Subsec. (a)(2)(D). Act Sept. 29, 1950, clarified authority of Alien Property Custodian to return vested property to a person who possessed American citizenship at all times since Dec. 7, 1941, despite concurrent enemy citizenship and residence in enemy territory, and authorized return of vested property to American women who lost their citizenship solely because of marriage, and who have reacquired their citizenship prior to Sept. 29, 1950.
1947—Subsec. (a)(2). Act Aug. 5, 1947, provided that returns shall not be made to any owner, legal representative, or successor in interest, of the Governments of Germany, Japan, Rumania, Bulgaria, or Hungary; or to corporations or associations organized under the laws of such countries; or to an individual voluntarily resident in such countries at any time since Dec. 7, 1941; or to an individual who was at any time after Dec. 7, 1941, a citizen or subject of such country and present in the territory of such nation.
1946—Subsec. (a)(2)(C), (D). Act Aug. 8, 1946, inserted provisos in subdivs. (C) and (D).

Statutory Notes and Related Subsidiarie

Change of Name
Tax Court of the United States redesignated United States Tax Court pursuant to Pub. L. 91–172, title IX, § 951, Dec. 30, 1969, 83 Stat. 730. See section 7441 of Title 26, Internal Revenue Code.


Transfer of Functions
Renegotiation Board terminated and all property, including records, of Board transferred to Administrator of General Services on Mar. 31, 1979, pursuant to Pub. L. 95–431, title V, § 501, Oct. 10, 1978, 92 Stat. 1043.

Purpose of Act August 5, 1947Act Aug. 5, 1947, ch. 499, 61 Stat. 784, provided in part:
“Whereas article 79 of the Treaty of Peace with Italy, signed at Paris on February 10, 1947, grants to the Allied and Associated Powers the right to seize and retain ‘all property rights and interests which on the coming into force of the present treaty are within its territory and belong to Italy or to Italian nationals, and to apply such property or the proceeds thereof to such purposes as it may desire, within the limits of its claims and those of its nationals against Italy or Italian nationals, including debts, other than claims fully satisfied under other articles of the present treaty’ and further provides that ‘All Italian property, or the proceeds thereof, in excess of the amount of such claims, shall be returned’; and
“Whereas, pursuant to article 79 of the treaty of peace, negotiations have been entered into between the Governments of the United States and of Italy looking toward an agreement under which, upon the return of property, formerly Italian, in the United States, Italy will place at the disposal of the United States funds to be used in meeting certain claims of nationals of the United States; and
“Whereas, for the purpose of carrying out such agreement, it is desirable to authorize, in accordance with the procedures provided for in section 32 of the Trading With the Enemy Act of October 6, 1917 (40 Stat. 411), as amended [50 U.S.C. 4329], return to Italy or citizens or subjects of Italy, or corporations or associations organized under the laws of Italy, of property vested in or transferred to the United States or its agencies; and
“Whereas, for the purpose of aiding the revival of the Italian economy and establishing it on a self-sustaining basis, it is desirable that there be returned or transferred to Italy those Italian vessels acquired by the United States after December 7, 1941, for use in the war effort and now owned by the United States and vessels of a total tonnage approximately equal to the tonnage of those Italian vessels seized by the United States after September 1, 1939, and lost while being employed in the United States war effort”.



Return of Italian PropertyAct Aug. 5, 1947, ch. 499, § 1, 61 Stat. 784, provided: “That the President, or such officer or agency as he may designate, is hereby authorized to return, in accordance with the procedures provided for in section 32 of the Trading With the Enemy Act, as amended [50 U.S.C. 4329], any property or interest, or the net proceeds thereof, which has been, since December 18, 1941, vested in or transferred to any officer or agency of the United States pursuant to the Trading With the Enemy Act, as amended [50 U.S.C. 4301 et seq.], and which immediately prior to such vesting or transfer was the property or interest of Italy or a citizen or subject of Italy, or a corporation or association organized under the laws of Italy.”


Transfer of Vessels to Italian GovernmentAct Aug. 5, 1947, ch. 499, § 4, 61 Stat. 786, provided: “The President is authorized upon such terms as he deems necessary (a) to transfer to the Government of Italy all vessels which were under Italian registry and flag on September 1, 1939, and were thereafter acquired by the United States and are now owned by the United States; and (b) with respect to any vessel under Italian registry and flag on September 1, 1939, and subsequently seized in United States ports and thereafter lost while being employed in the United States war effort, to transfer to the Government of Italy surplus merchant vessels of the United States of a total tonnage approximately equal to the total tonnage of the Italian vessels lost: Provided, That no monetary compensation shall be paid either for the use by the United States or its agencies of former Italian vessels so acquired or seized or for the return or transfer of such vessels or substitute vessels.”


Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4330. Notice of claim; institution of suits; computation of time
No return may be made pursuant to section 4309 or 4329 of this title unless notice of claim has been filed: (a) in the case of any property or interest acquired by the United States prior to December 18, 1941, by August 9, 1948; or (b) in the case of any property or interest acquired by the United States on or after December 18, 1941, not later than one year from February 9, 1954, or two years from the vesting of the property or interest in respect of which the claim is made, whichever is later. No suit pursuant to section 4309 of this title may be instituted after April 30, 1949, or after the expiration of two years from the date of the seizure by or vesting in the Alien Property Custodian, as the case may be, of the property or interest in respect of which relief is sought, whichever is later, but in computing such two years there shall be excluded any period during which there was pending a suit or claim for return pursuant to section 4309 or 4329(a) of this title.
(Oct. 6, 1917, ch. 106, § 33, as added Dec. 18, 1941, ch. 593, title III, § 305, as added Aug. 8, 1946, ch. 878, § 1, 60 Stat. 925; amended Aug. 5, 1947, ch. 499, § 3, 61 Stat. 786; July 1, 1948, ch. 794, 62 Stat. 1218; Feb. 9, 1954, ch. 4, 68 Stat. 7; Aug. 23, 1954, ch. 830, § 2, 68 Stat. 768; Pub. L. 87–846, title II, § 204(b), Oct. 22, 1962, 76 Stat. 1115.)

Editorial Notes
Codification
Section was formerly classified to section 33 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Prior to classification as section 33, section was formerly classified to section 620 of the former Appendix to this title.

Amendments1962—Pub. L. 87–846 struck out before period at end of first sentence “; except that return may be made to successor organizations designated pursuant to section 4329(h) of this title if notice of claim is filed before the expiration of one year from the effective date of this Act”.
1954—Act Aug. 23, 1954, inserted before period at end of first sentence “; except that return may be made to successor organizations designated pursuant to section 4329(h) of this title if notice of claim is filed before the expiration of one year from the effective date of this Act”.
Act Feb. 9, 1954, substituted “not later than one year from February 9, 1954” for “by April 30, 1949” in first sentence.
1948—Act July 1, 1948, amended section generally, extending time for filing claims under section 4309 or 4329 of this title.
1947—Act Aug. 5, 1947, provided that notice of certain claims could be filed by Aug. 8, 1948, or that Italian notice of claim could be filed by July 31, 1949.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4331. Payment of debts(a) Claims allowable; defensesAny property or interest vested in or transferred to the Alien Property Custodian (other than any property or interest acquired by the United States prior to December 18, 1941), or the net proceeds thereof, shall be equitably applied by the Custodian in accordance with the provisions of this section to the payment of debts owed by the person who owned such property or interest immediately prior to its vesting in or transfer to the Alien Property Custodian. No debt claim shall be allowed under this section if it was not due and owing at the time of such vesting or transfer, or if it arose from any action or transactions prohibited by or pursuant to this chapter and not licensed or otherwise authorized pursuant thereto, or (except in the case of debt claims acquired by the Custodian) if it was at the time of such vesting or transfer due and owing to any person who has since the beginning of the war been convicted of violation of this chapter, as amended, sections 1 to 6 of the Criminal Code, title I of the Act of June 15, 1917 (ch. 30, 40 Stat. 217), as amended; the Act of April 20, 1918 (ch. 59, 40 Stat. 534), as amended; the Act of June 8, 1934 11 So in original. Probably should be “1938”. (ch. 327, 52 Stat. 631), as amended; the Act of January 12, 1938 (ch. 2, 52 Stat. 3); title I, Alien Registration Act, 1940 (ch. 439, 54 Stat. 670); the Act of October 17, 1940 (ch. 897, 54 Stat. 1201); or the Act of June 25, 1942 (ch. 447, 56 Stat. 390). Any defense to the payment of such claims which would have been available to the debtor shall be available to the Custodian, except that the period from and after the beginning of the war shall not be included for the purpose of determining the application of any statute of limitations. Debt claims allowable hereunder shall include only those of citizens of the United States or of the Philippine Islands; those of corporations organized under the laws of the United States or any State, Territory, or possession thereof, or the District of Columbia or the Philippine Islands; those of other natural persons who are and have been since the beginning of the war residents of the United States and who have not during the war been interned or paroled pursuant to the Alien Enemy Act; and those acquired by the Custodian. Legal representatives (whether or not appointed by a court in the United States) or successors in interest by inheritance, devise, bequest, or operation of law or debt claimants, other than persons who would themselves be disqualified hereunder from allowance of a debt claim, shall be eligible for payment to the same extent as their principals or predecessors would have been.


(b) Time limit for filing claims; extension; noticeThe Custodian shall fix a date or dates after which the filing of debt claims in respect of any or all debtors shall be barred, and may extend the time so fixed, and shall give at least sixty days’ notice thereof by publication in the Federal Register. In no event shall the time extend beyond the expiration of two years from the date of the last vesting in or transfer to the Custodian of any property or interest of a debtor in respect of whose debts the date is fixed, or from August 8, 1946, whichever is later. No debt shall be paid prior to the expiration of one hundred and twenty days after publication of the first such notice in respect of the debtor, nor in any event shall any payment of a debt claim be made out of any property or interest or proceeds in respect of which a suit or proceeding pursuant to this chapter for return is pending and was instituted prior to the expiration of such one hundred and twenty days.


(c) Examination of claimsThe Custodian shall examine the claims, and such evidence in respect thereof as may be presented to him or as he may introduce into the record, and shall make a determination, with respect to each claim, of allowance or disallowance, in whole or in part.


(d) Funds for debt paymentsPayment of debt claims shall be made only out of such money included in, or received as net proceeds from the sale, use, or other disposition of, any property or interest owned by the debtor immediately prior to its vesting in or transfer to the Alien Property Custodian, as shall remain after deduction of (1) the amount of the expenses of the Office of Alien Property Custodian (including both expenses in connection with such property or interest or proceeds thereof, and such portion as the Custodian shall fix of the other expenses of the Office of Alien Property Custodian), and of taxes, as defined in section 4333 of this title, paid by the Custodian in respect of such property or interest or proceeds, and (2) such amount, if any, as the Custodian may establish as a cash reserve for the future payment of such expenses and taxes. If the money available hereunder for the payment of debt claims against the debtor is insufficient for the satisfaction of all claims allowed by the Custodian, ratable payments shall be made in accordance with subsection (g) hereof to the extent permitted by the money available and additional payments shall be made whenever the Custodian shall determine that substantial further money has become available, through liquidation of any such property or interest or otherwise. The Custodian shall not be required through any judgment of any court, levy of execution, or otherwise to sell or liquidate any property or interest vested in or transferred to him, for the purpose of paying or satisfying any debt claim.


(e) Amount payable; disallowance; notice; review; additional evidence; judgmentIf the aggregate of debt claims filed as prescribed does not exceed the money from which, in accordance with subsection (d) of this section, payment may be made, the Custodian shall pay each claim to the extent allowed, and shall serve by registered mail, on each claimant whose claim is disallowed in whole or in part, a notice of such disallowance. Within sixty days after the date of mailing of the Custodian’s determination, any debt claimant whose claim has been disallowed in whole or in part may file in the United States District Court for the District of Columbia a complaint for review of such disallowance naming the Custodian as defendant. Such complaint shall be served on the Custodian. The Custodian, within forty-five days after service on him, shall certify and file in said court a transcript of the record of proceedings in the Office of Alien Property Custodian with respect to the claim in question. Upon good cause shown such time may be extended by the court. Such record shall include the claim as filed, such evidence with respect thereto as may have been presented to the Custodian or introduced into the record by him, and the determination of the Custodian with respect thereto, including any findings made by him. The court may, in its discretion, take additional evidence, upon a showing that such evidence was offered to and excluded by the Custodian, or could not reasonably have been adduced before him or was not available to him. The court shall enter judgment affirming, modifying, or reversing the Custodian’s determination, and directing payment in the amount, if any, which it finds due.


(f) Pro rata payments; notice; review; additional evidence; intervention; judgmentIf the aggregate of debt claims filed as prescribed exceeds the money from which, in accordance with subsection (d) hereof, payment may be made, the Custodian shall prepare and serve by registered mail on all claimants a schedule of all debt claims allowed and the proposed payment to each claimant. In preparing such schedule, the Custodian shall assign priorities in accordance with the provisions of subsection (g) hereof. Within sixty days after the date of mailing of such schedule, any claimant considering himself aggrieved may file in the United States District Court for the District of Columbia a complaint for review of such schedule, naming the Custodian as defendant. A copy of such complaint shall be served upon the Custodian and on each claimant named in the schedule. The Custodian, within forty-five days after service on him, shall certify and file in said court a transcript of the record of proceedings in the Office of Alien Property Custodian with respect to such schedule. Upon good cause shown such time may be extended by the court. Such record shall include the claims in question as filed, such evidence with respect thereto as may have been presented to the Custodian or introduced into the record by him, any findings or other determinations made by the Custodian with respect thereto, and the schedule prepared by the Custodian. The court may, in its discretion, take additional evidence, upon a showing that such evidence was offered to and excluded by the Custodian or could not reasonably have been adduced before him or was not available to him. Any interested debt claimant who has filed a claim with the Custodian pursuant to this section, upon timely application to the court, shall be permitted to intervene in such review proceedings. The court shall enter judgment affirming or modifying the schedule as prepared by the Custodian and directing payment, if any be found due, pursuant to the schedule as affirmed or modified and to the extent of the money from which, in accordance with subsection (d) hereof, payment may be made. Pending the decision of the court on such complaint for review, and pending final determination of any appeal from such decision, payment may be made only to an extent, if any, consistent with the contentions of all claimants for review.


(g) Priority of claimsDebt claims shall be paid in the following order of priority: (1) Wage and salary claims, not to exceed $600; (2) claims entitled to priority under sections 3713(a) and 9309 of title 31, except as provided in subsection (h) hereof, (3) all other claims for services rendered, for expenses incurred in connection with such services, for rent, for goods and materials delivered to the debtor, and for payments made to the debtor for goods or services not received by the claimant; (4) all other debt claims. No payment shall be made to claimants within a subordinate class unless the money from which, in accordance with subsection (d) hereof, payment may be made permits payment in full of all allowed claims in every prior class.


(h) Priority as debt due United StatesNo debt of any kind shall be entitled to priority under any law of the United States or any State, Territory, or possession thereof, or the District of Columbia, solely by reason of becoming a debt due or owing to the United States as a result of its acquisition by the Alien Property Custodian.


(i) Exclusiveness of reliefThe sole relief and remedy available to any person seeking satisfaction of a debt claim out of any property or interest which shall have been vested in or transferred to the Alien Property Custodian (other than any property or interest acquired by the United States prior to December 18, 1941), or the proceeds thereof, shall be the relief and remedy provided in this section, and suits for the satisfaction of debt claims shall not be instituted, prosecuted, or further maintained except in conformity with this section: Provided, That no person asserting any interest, right, or title in any property or interest or proceeds acquired by the Alien Property Custodian, shall be barred from proceeding pursuant to this chapter for the return thereof, by reason of any proceeding which he may have brought pursuant to this section; nor shall any security interest asserted by the creditor in any such property or interest or proceeds be deemed to have been waived solely by reason of such proceeding. The Alien Property Custodian shall treat all debt claims now filed with him as claims filed pursuant to this section. Nothing contained in this section shall bar any person from the prosecution of any suit at law or in equity against the original debtor or against any other person who may be liable for the payment of any debt for which a claim might have been filed hereunder. No purchaser, lessee, licensee, or other transferee of any property or interest from the Alien Property Custodian shall, solely by reason of such purchase, lease, license, or transfer, become liable for the payment of any debt owed by the person who owned such property or interest prior to its vesting in or transfer to the Alien Property Custodian. Payment by the Alien Property Custodian to any debt claimant shall constitute, to the extent of payment, a discharge of the indebtedness represented by the claim.


(Oct. 6, 1917, ch. 106, § 34, as added Dec. 18, 1941, ch. 593, title III, § 305, as added Aug. 8, 1946, ch. 878, § 1, 60 Stat. 925; amended June 25, 1948, ch. 646, § 32(a), 62 Stat. 991; May 24, 1949, ch. 139, § 127, 63 Stat. 107.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), and (i), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
Sections 1 to 6 of the Criminal Code, referred to in subsec. (a), are sections 1 to 6 of act Mar. 4, 1909, ch. 321, 35 Stat. 1088, which were classified to sections 1 to 6 of former Title 18, Criminal Code and Criminal Procedure, prior to repeal and reenactment as sections 953 and 2381 to 2384 of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, § 21, 62 Stat. 862.
Title I of act of June 15, 1917 (ch. 30, 40 Stat. 217), referred to in subsec. (a), is title I of act June 15, 1917, ch. 30, 40 Stat. 217, which was classified to sections 31 to 38 of this title, prior to repeal by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, and reenactment as sections 792 to 794 and 2388 of Title 18, Crimes and Criminal Procedure.
Act of April 20, 1918 (ch. 59, 40 Stat. 534), referred to in subsec. (a), is act Apr. 20, 1918, ch. 59, 40 Stat. 534, which was classified to sections 101 to 106 of this title, prior to repeal by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, and reenactment as sections 2151 and 2153 to 2156 of Title 18, Crimes and Criminal Procedure.
Act of June 8, 1934 (ch. 327, 52 Stat. 631), referred to in subsec. (a), probably means act June 8, 1938, ch. 327, 52 Stat. 631, known as the Foreign Agents Registration Act of 1938, which is classified generally to subchapter II (§ 611 et seq.) of chapter 11 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 611 of Title 22 and Tables.
Act January 12, 1938 (ch. 2, 52 Stat. 3), referred to in subsec. (a), is act Jan. 12, 1938, ch. 2, 52 Stat. 3, which was classified to sections 45 to 45d of this title, prior to repeal by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, and reenactment as sections 791 and 795 to 797 of Title 18, Crimes and Criminal Procedure.
Title I, Alien Registration Act, 1940 (ch. 439, 54 Stat. 670), referred to in subsec. (a), is title I of act June 28, 1940, ch. 439, 54 Stat. 670, which was classified to sections 9 to 13 of former Title 18, Criminal Code and Criminal Procedure, prior to repeal and reenactment as sections 2385 and 2387 of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, § 21, 62 Stat. 862.
Act October 17, 1940 (ch. 897, 54 Stat. 1201), referred to in subsec. (a), is act Oct. 17, 1940, ch. 897, 54 Stat. 1201, which was classified to sections 14 to 17 of former Title 18, Criminal Code and Criminal Procedure, prior to repeal and reenactment as section 2386 of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, § 21, 62 Stat. 862.
Act of June 25, 1942 (ch. 447, 56 Stat. 390), referred to in subsec. (a), is act June 25, 1942, ch. 447, 56 Stat. 390, as amended, which was classified to sections 781 to 785 of the former Appendix to this title and was omitted from the Code as terminated.
The Alien Enemy Act, referred to in subsec. (a), probably means sections 4067 to 4070 of the Revised Statutes, which are classified to sections 21 to 24 of this title.

Codification
In subsec. (g), “sections 3713(a) and 9309 of title 31” substituted for “sections 191 and 193 of title 31 of the United States Code” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section was formerly classified to section 34 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Prior to classification as section 34, section was formerly classified to section 620 of the former Appendix to this title.

Statutory Notes and Related Subsidiaries

Change of Name
In subsecs. (e) and (f), “United States District Court for the District of Columbia” substituted for “the district court of the United States for the District of Columbia” on authority of act June 25, 1948, as amended by act May 24, 1949.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4332. Hearings on claims; rules and regulations; delegation of powers
The officer or agency empowered to entertain claims under sections 4309(a), 4329, and 4331 of this title shall have power to hold such hearings as may be deemed necessary; to prescribe rules and regulations governing the form and contents of claims, the proof thereof, and all other matters related to proceedings on such claims; and in connection with such proceedings to issue subpenas, administer oaths, and examine witnesses. Such powers, and any other powers conferred upon such officer or agency by sections 4309(a), 4329, and 4331 of this title may be exercised through subordinate officers designated by such officer or agency.
(Oct. 6, 1917, ch. 106, § 35, as added Dec. 18, 1941, ch. 593, title III, § 305, as added Aug. 8, 1946, ch. 878, § 1, 60 Stat. 928.)

Editorial Notes
Codification
Section was formerly classified to section 35 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Prior to classification as section 35, section was formerly classified to section 620 of the former Appendix to this title.



§ 4333. Taxes(a) Liability; exemptionsThe vesting in or transfer to the Alien Property Custodian of any property or interest (other than any property or interest acquired by the United States prior to December 18, 1941), or the receipt by him of any earnings, increment, or proceeds thereof shall not render inapplicable any Federal, State, Territorial, or local tax for any period prior or subsequent to the date of such vesting or transfer, nor render applicable the exemptions provided in title II of the Social Security Act [42 U.S.C. 401 et seq.] with respect to service performed in the employ of the United States Government or of any instrumentality of the United States.


(b) Payment by Custodian; liability of former owner; enforcement of tax liability; transfer of propertyThe Alien Property Custodian shall, notwithstanding the filing of any claim or the institution of any suit under this chapter, pay any tax incident to any such property or interest, or the earnings, increment, or proceeds thereof, at the earliest time appearing to him to be not contrary to the interest of the United States. The former owner shall not be liable for any such tax accruing while such property, interest, earnings, increment, or proceeds are held by the Alien Property Custodian, unless they are returned pursuant to this chapter without payment of such tax by the Alien Property Custodian. Every such tax shall be paid by the Alien Property Custodian to the same extent, as nearly as may be deemed practicable, as though the property or interest had not been vested in or transferred to the Alien Property Custodian, and shall be paid only out of the property or interest, or earnings, increment, or proceeds thereof, to which they are incident or out of other property or interests acquired from the same former owner, or earnings, increment, or proceeds thereof. No tax liability may be enforced from any property or interest or the earnings, increment, or proceeds thereof while held by the Alien Property Custodian except with his consent. Where any property or interest is transferred, otherwise than pursuant to section 4309(a) or 4329 of this title, the Alien Property Custodian may transfer the property or interest free and clear of any tax, except to the extent of any lien for a tax existing and perfected at the date of vesting, and the proceeds of such transfer shall, for tax purposes, replace the property or interest in the hands of the Alien Property Custodian.


(c) Computation; suspension of limitations, etc.Subject to the provisions of subsection (b) of this section, the manner of computing any Federal taxes, including without limitation by reason of this enumeration, the applicability in such computation of credits, deductions, and exemptions to which the former owner is or would be entitled, and the time and manner of any payment of such taxes and the extent of any compliance by the Custodian with provisions of Federal law and regulations applicable with respect to Federal taxes, shall be in accordance with regulations prescribed by the Commissioner of Internal Revenue with the approval of the Secretary of the Treasury to effectuate this section. Statutes of limitations on assessment, collection, refund, or credit of Federal taxes shall be suspended, with respect to any vested property or interest, or the earnings, increment or proceeds thereof, while vested and for six months thereafter; but no interest shall be paid upon any refund with respect to any period during which the statute of limitations is so suspended.


(d) “Tax” definedThe word “tax” as used in this section shall include, without limitation by reason of this enumeration, any property, income, excess-profits, war-profits, excise, estate and employment tax, import duty, and special assessment; and also any interest, penalty, additional amount, or addition thereto not arising from any act, omission, neglect, failure, or delay on the part of the Custodian.


(e) ExemptionsAny tax exemption accorded to the Alien Property Custodian by specific provision of existing law shall not be affected by this section.


(Oct. 6, 1917, ch. 106, § 36, as added Dec. 18, 1941, ch. 593, title III, § 305, as added Aug. 8, 1946, ch. 878, § 1, 60 Stat. 929.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 36 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Prior to classification as section 36, section was formerly classified to section 620 of the former Appendix to this title.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4334. Insurance of property
The Alien Property Custodian may procure insurance in such amounts, and from such insurers, as he believes will adequately protect him against loss in connection with property or interest or proceeds held by him.
(Oct. 6, 1917, ch. 106, § 37, as added Dec. 18, 1941, ch. 593, title III, § 305, as added Aug. 8, 1946, ch. 878, § 1, 60 Stat. 930.)

Editorial Notes
Codification
Section was formerly classified to section 37 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Prior to classification as section 37, section was formerly classified to section 620 of the former Appendix to this title.

Editorial Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4335. Shipment of relief supplies; definitions(a) Notwithstanding any other provision of this chapter, it shall be lawful, at any time after the date of cessation of hostilities with any country with which the United States is at war, for any person in the United States to donate, or otherwise dispose of to, and to transport or deliver to, any person in such country any article or articles (including food, clothing, and medicine) intended to be used solely to relieve human suffering.

(b) As used in this section—(1) the term “person” means any individual, partnership, association, company, or other unincorporated body of individuals, or corporation or body politic;

(2) with respect to any country with which the United States was at war on January 1, 1946, the term “date of cessation of hostilities” shall mean the date of enactment of this Act;

(3) with respect to any other war the term “date of cessation of hostilities” shall mean the date specified by proclamation of the President or by a concurrent resolution of the two Houses of Congress whichever is the earlier.


(Oct. 6, 1917, ch. 106, § 38, formerly § —, as added May 16, 1946, ch. 260, 60 Stat. 182, numbered Aug. 8, 1946, ch. 878, § 3, 60 Stat. 930.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
The date of enactment of this Act, referred to in subsec. (b)(2), probably means the date of enactment of act May 16, 1946, ch. 260, which was approved May 16, 1946.

Codification
Section was formerly classified to section 38 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4336. Retention of properties or interests of Germany and Japan and their nationals; proceeds covered into Treasury; ex gratia payment to Switzerland(a) Retention of properties or interests of Germany and Japan and their nationalsNo property or interest therein of Germany, Japan, or any national of either such country vested in or transferred to any officer or agency of the Government at any time after December 17, 1941, pursuant to the provisions of this chapter, shall be returned to former owners thereof or their successors in interest, and the United States shall not pay compensation for any such property or interest therein. The net proceeds remaining upon the completion of administration, liquidation, and disposition pursuant to the provisions of this chapter of any such property or interest therein shall be covered into the Treasury at the earliest practicable date. Nothing in this section shall be construed to repeal or otherwise affect the operation of the provisions of section 4329, 4337, 4338, 4339 or 4340 of this title or of the Philippine Property Act of 1946 [22 U.S.C. 1381 et seq.].


(b) Cover into Treasury of sums received by Attorney GeneralThe Attorney General shall cover into the Treasury, to the credit of miscellaneous receipts, all sums from property vested in or transferred to the Attorney General under this chapter—(1) which the Attorney General receives after August 23, 1988, or

(2) which the Attorney General received before that date and which, as of that date, the Attorney General had not covered into the Treasury for deposit in the War Claims Fund, other than any such sums which the Attorney General determines in his or her discretion are the subject matter of any judicial action or proceeding.


(c) Ex gratia payment to Government of SwitzerlandNotwithstanding any of the provisions of subsections (a) and (b) of this section, the Attorney General is authorized to pay from property vested in or transferred to the Attorney General under this chapter, the sum of $20,000 as an ex gratia payment to the Government of Switzerland in accordance with the terms of the agreement entered into by that Government and the Government of the United States on March 12, 1980.


(Oct. 6, 1917, ch. 106, § 39, as added July 3, 1948, ch. 826, § 12, 62 Stat. 1246; amended Aug. 7, 1953, ch. 344, 67 Stat. 461; Pub. L. 85–884, Sept. 2, 1958, 72 Stat. 1708; Pub. L. 87–846, title II, §§ 202, 204(c), Oct. 22, 1962, 76 Stat. 1113, 1115; Pub. L. 87–861, § 1, Oct. 23, 1962, 76 Stat. 1139; Pub. L. 89–619, Oct. 4, 1966, 80 Stat. 871; Pub. L. 99–93, title VIII, § 803, Aug. 16, 1985, 99 Stat. 449; Pub. L. 100–418, title II, § 2501(a), Aug. 23, 1988, 102 Stat. 1370.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
The Philippine Property Act of 1946, referred to in subsec. (a), is act July 3, 1946, ch. 536, 60 Stat. 418, which is classified generally to subchapter V (§ 1381 et seq.) of chapter 15 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 1381 of Title 22 and Tables.

Codification
Section was formerly classified to section 39 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1988—Subsecs. (b) to (f). Pub. L. 100–418 added subsec. (b), redesignated subsec. (f) as (c) and substituted “and (b)” for “through (d)”, and struck out former subsecs. (b) to (e) which related to authorizations for certain transfers of funds into the Treasury by the Attorney General for deposit into the War Claims Fund and transfer of certain paintings to the Federal Republic of Germany.
1985—Subsec. (f). Pub. L. 99–93 added subsec. (f).
1966—Subsec. (e). Pub. L. 89–619 added subsec. (e).
1962—Subsec. (a). Pub. L. 87–861 provided that nothing in this section shall be construed to repeal or otherwise affect the operation of section 4337, 4338, 4339, or 4340 of this title.
Subsec. (b). Pub. L. 87–846, § 204(c), required Attorney General to cover $500,000 into Treasury for deposit into War Claims Fund for payments to successor organizations receiving heirless property.
Subsec. (d). Pub. L. 87–846, § 202, added subsec. (d).
1958—Subsec. (c). Pub. L. 85–884 added subsec. (c).
1953—Act Aug. 7, 1953, designated existing provisions as subsec. (a) and added subsec. (b).



§ 4337. Intercustodial conflicts involving enemy property; authority of President to conclude; delegation of authority
The President, or such officer or agency as he may designate, is authorized to conclude and give effect to agreements to further the amicable and expeditious settlement of intercustodial conflicts involving enemy property, subject to the following:(1) The authority granted in this section shall extend only to agreements with governments with which the United States was not at war in World War II.

(2) Such agreements shall be in accordance with the policy of protecting and making available for utilization the American and nonenemy interests in such property and further the elimination of enemy interests in such property and the efficient administration and liquidation of enemy property in the United States.

(3) For the purposes of this section, the United States as to any intergovernmental agreements hereafter negotiated shall seek treatment equal to that accorded United States nationals for persons who, although citizens or residents of any enemy country before or during World War II, were deprived of full rights of citizenship or substantially deprived of liberty by laws, decrees, or regulations of such enemy country discriminating against racial, religious, or political groups: Provided, That on September 28, 1950, such persons were (1) permanent residents of the United States and (2) had declared their intention to become citizens of the United States in conformity with the provisions of the Nationality Act of 1940, as amended; and that such persons shall have acquired citizenship of the United States prior to the effective date of any intergovernmental agreement hereafter negotiated.

(4) Reimbursement to the United States by other governments pursuant to such agreements shall be administered as vested property: Provided, That nothing contained in this section shall hinder, restrict or limit the payment of claims from the War Claims Fund established by section 4110 of this title, as amended.

(Sept. 28, 1950, ch. 1094, 64 Stat. 1079.)

Editorial Notes

References in TextThe Nationality Act of 1940, referred to in par. (3), is act Oct. 14, 1940, ch. 876, 54 Stat. 1137, which was classified principally to chapter 11 (§ 501 et seq.) of Title 8, Aliens and Nationality, prior to repeal by act June 27, 1952, ch. 477, title IV, § 403(a)(42), 66 Stat. 280. See section 1101 et seq. of Title 8.

Codification
Section was formerly classified to section 40 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section was not enacted as part of the Trading with the enemy Act which comprises this chapter.

Executive Documents

Ex. Ord. No. 10244. Authorization of Secretary of State and Attorney General To Perform Certain Functions
Ex. Ord. No. 10244, May 17, 1951, 16 F.R. 4639, provided:
1. The Secretary of State and the Attorney General are hereby jointly designated as the officers authorized to conclude and give effect to agreements relating to the settlement of intercustodial conflicts involving enemy property made pursuant to the said act of September 28, 1950 [50 U.S.C. 4337], and to exercise all powers incident thereto which are conferred by such act, including, without limitation, the powers to receive, transfer, release or return property, interests therein, or proceeds thereof.
2. It is the policy of this order that the Secretary of State, with the concurrence of the Attorney General, shall perform all functions necessary or appropriate to give effect to any agreement made pursuant to the said act of September 28, 1950, with relation to the protection of American interests in property outside the United States, and that the Attorney General, with the concurrence of the Secretary of State, shall perform all functions necessary or appropriate to give effect to any such agreement with relation to property subject to the jurisdiction of the United States, and that all other functions relating to the effectuation of any such agreement shall be performed as may be agreed by the Secretary of State and the Attorney General. However, no action taken hereunder by either the Secretary of State or the Attorney General shall be considered to be invalid on the ground that under the provisions of this order such action was within the jurisdiction of the Secretary of State rather than the Attorney General, or vice versa, or that concurrence was not obtained, or that such action was not joint.
3. The Secretary of State and the Attorney General may each delegate to the other or to any other officer, person, or agency within his respective department such of his functions under this order as he may deem necessary.
4. Any money, property, or interest received as reimbursement by the United States by virtue of any agreement made pursuant to the said act of September 28, 1950, shall be administered and disposed of by the Attorney General as vested property pursuant to the said Trading With the Enemy Act, as amended [50 U.S.C. 4301 et seq.]. Any other money, property, or interest received by the Secretary of State or the Attorney General pursuant to any such agreement shall be administered and disposed of pursuant to the provisions of such agreement.

Harry S. Truman.




§ 4338. Divestment of estates, trusts, insurance policies, annuities, remainders, pensions, workmen’s compensation and veterans’ benefits; exceptions; notice of divestment(a) In generalSubject to the provisions of subsection (b) hereof, all rights and interests of individuals in estates, trusts, insurance policies, annuities, remainders, pensions, workmen’s compensation and veterans’ benefits vested under this chapter after December 17, 1941, which have not become payable or deliverable to or have not vested in possession in the Attorney General prior to December 31, 1961, are divested: Provided, That the provisions of this section shall not affect the right of the Attorney General to retain all such property rights and interests and to collect all income which is payable to or vested in possession in him prior to December 31, 1961.


(b) Exception to requirement where beneficial owner convicted of certain crimesNothing contained in this section shall divest or require the divestment of any portion of any such interest the beneficial owner of which is a natural person who has been convicted personally and by name by a court of competent jurisdiction of murder, ill treatment, or deportation for slave labor of prisoners of war, political opponents, hostages, or civilian population in occupied territories, or of murder or ill treatment of military or naval persons, or of plunder or wanton destruction without justified military necessity.


(c) Notice of divestmentAt the earliest practicable time after the effective date of this Act, the Attorney General shall transmit to the lawful owner or custodian of any interest divested by this section written notice of such divestment.


(Oct. 6, 1917, ch. 106, § 40, as added Pub. L. 87–846, title II, § 205, Oct. 22, 1962, 76 Stat. 1115.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.
The effective date of this Act, referred to in subsec. (c), probably means the date of enactment of Pub. L. 87–846, which added this section and was approved Oct. 22, 1962.

Codification
Section was formerly classified to section 41 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4339. Claims for proceeds from sale of certain certificates: jurisdiction, limitations; divestment of copyrights: “copyrights” defined, rights of licensees and assignees, reproduction rights of United States, transfer of interests, payment of royalties to Attorney General, suits for infringement(a) JurisdictionNotwithstanding any statute of limitation, lapse of time, any prior decision by any court of the United States, or any compromise, release or assignment to the Alien Property Custodian, jurisdiction is hereby conferred upon the United States Court of Federal Claims to hear, determine, and render judgment upon the claims against the United States for the proceeds received by the United States from the sale of the property vested under the provisions of this chapter by vesting order numbered 33 relating to certificate numbers 104 to 121, inclusive, 125, 126, 128 to 134, inclusive, and 137 to 139, inclusive. Proceedings with respect to such claims may be instituted hereunder not later than two years after October 22, 1962.


(b) “Copyrights” definedAs used in this section the word “copyrights” includes copyrights, claims of copyrights, rights to copyrights, and rights to copyright renewals.


(c) Divestment of copyrights; limitations; transfer of remaining rights and interestsAll copyrights vested in the Alien Property Custodian or the Attorney General under the provisions of this chapter subsequent to December 17, 1941, which have not been returned or otherwise disposed of under this chapter, except copyrights vested by vesting orders 128 (7 F.R. 7578), 13111 (14 F.R. 1730), 14349 (15 F.R. 1575), 17366 (16 F.R. 2483), and 17952 (16 F.R. 6162) and copyrights vested with respect to the motion picture listed last in exhibit A of vesting order 11803, as amended (13 F.R. 5167, 15 F.R. 1626), are hereby divested as a matter of grace, effective the ninety-first day after October 22, 1962, and the persons entitled thereto shall on that day succeed to the rights, privileges, and obligations arising out of such copyrights, subject, however, to—(1) the rights of licensees under licenses issued by the Alien Property Custodian or the Attorney General in respect of such copyrights;

(2) the rights of assignees under assignments by the Alien Property Custodian or the Attorney General of interests in such licenses; and

(3) the right retained by the United States to reproduce, for its own use, or exhibit any divested copyrighted motion picture films.

The rights and interests remaining in the Attorney General under licenses issued by him or by the Alien Property Custodian in respect to copyrights divested hereunder are hereby transferred, effective the day of divestment, to the persons entitled to such copyrights: Provided, That all unpaid royalties or other income accrued in favor of the Attorney General under such licenses prior to the day of divestment shall be paid by the licensees to the Attorney General.

(d) Rights or interests arising out of prevesting contractsAll rights or interests vested in the Alien Property Custodian or the Attorney General under the provisions of this chapter subsequent to December 17, 1941, arising out of prevesting contracts entered into with respect to copyrights, except—(1) royalties or other income received by or accrued in favor of the Alien Property Custodian or the Attorney General under such contracts;

(2) rights or interests which have been returned or otherwise disposed of under this chapter; and

(3) rights or interests vested by vesting orders 128 (7 F.R. 7578), 13111 (14 F.R. 1730), 14349 (15 F.R. 1575), and 17366 (16 F.R. 2483),

are hereby divested as a matter of grace, effective the ninety-first day after October 22, 1962, and the persons entitled to such rights or interests shall succeed thereto, subject to the right of the Attorney General to collect and receive all unpaid royalties or other income accrued in his favor under such prevesting contracts prior to the day of divestment.

(e) Suits for infringementNothing in this section shall be construed to transfer to a person entitled to a copyright divested hereunder the right of the Attorney General to sue for the infringement of such copyright during the period between (1) the vesting thereof or the vesting of rights and interests in a contract entered into with respect thereto, and (2) the day of divestment. The right to sue for infringement shall remain in the Attorney General.


(Oct. 6, 1917, ch. 106, § 41, as added Pub. L. 87–846, title II, § 206, Oct. 22, 1962, 76 Stat. 1115; amended Pub. L. 88–490, Aug. 26, 1964, 78 Stat. 607; Pub. L. 97–164, title I, § 161(9), Apr. 2, 1982, 96 Stat. 49; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (c), and (d), was in the original “this Act” or “the Trading With the Enemy Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, also known as the Trading with the enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 42 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a). Pub. L. 97–164 substituted “Claims Court” for “Court of Claims”.
1964—Subsec. (a). Pub. L. 88–490 substituted “render judgment upon” for “report to the Congress concerning” and “two years after October 22, 1962” for “one year after the date of the enactment of this Act”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4340. Divestment of trademarks(a) “Trademarks” definedAs used in this section, the word “trademarks” includes trademarks, trade names, and the goodwill of the business to which a trademark or trade name is appurtenant.


(b) Effective date of divestment; rights of licensees; transfer of interests; payment of royalties to Attorney GeneralTrademarks vested in the Alien Property Custodian or the Attorney General under the provisions of this chapter subsequent to December 17, 1941, which have not been returned or otherwise disposed of under this chapter, except trademarks vested by vesting orders 284, as amended (7 Fed. Reg. 9754, 9 Fed. Reg. 1038), 2354 (8 Fed. Reg. 14635), 5592 (11 Fed. Reg. 1675), and 18805 (17 Fed. Reg. 4364), are hereby divested as a matter of grace, effective the ninety-first day after October 23, 1962, and the persons entitled to such trademarks shall on that day succeed to the rights, privileges, and obligations arising therefrom, subject, however, to the rights of licensees under licenses issued by the Alien Property Custodian or the Attorney General in respect to such trademarks. The rights and interests remaining in the Attorney General under licenses issued by him or by the Alien Property Custodian in respect to trademarks divested hereunder are transferred, effective the day of divestment, to the persons entitled to such trademarks: Provided, That all unpaid royalties or other income accrued in favor of the Attorney General under such licenses prior to the day of divestment shall be paid by the licensees to the Attorney General.


(c) Prevesting contracts; exceptions; payment of royalties to Attorney GeneralAll rights or interests vested in the Alien Property Custodian or the Attorney General under the provisions of this chapter subsequent to December 17, 1941, arising out of prevesting contracts entered into with respect to trademarks, except—(1) royalties or other income received by or accrued in favor of the Alien Property Custodian or the Attorney General under such contracts;

(2) rights or interests which have been returned or otherwise disposed of under this chapter;

(3) rights or interests vested by vesting orders 284, as amended (7 Fed. Reg. 9754; 9 Fed. Reg. 1038), 2354 (8 Fed. Reg. 14635), 5592 (11 Fed. Reg. 1675), and 18805 (17 Fed. Reg. 4364),

are hereby divested as a matter of grace, effective the ninety-first day after October 23, 1962, and the persons entitled to such rights or interests shall succeed thereto, subject to the right of the Attorney General to collect and receive all unpaid royalties or other income accrued in his favor under such prevesting contracts prior to the day of divestment.

(d) Publication of ownership list in Federal Register; effective date of divestment; succession to ownership of equivalent trademarksThe Attorney General shall within forty-five days after October 23, 1962, publish in the Federal Register a list of trademarks which at the date of vesting in the Alien Property Custodian or Attorney General were owned by persons who were resident in or had their sole or primary seat in the area of Germany now in the Soviet Zone of Occupation or in the Soviet sector of Berlin or in German territory under provisional Soviet or Polish administration. Notwithstanding the provisions of subsection (b) of this section, the effective date of divestment of the trademarks so listed and published in the Federal Register shall be the date of publication in the Federal Register by the Secretary of State of a certification identifying the cases in which an equivalent trademark has been registered in the Federal Republic of Germany for a person residing or having its sole or primary seat in the Federal Republic of Germany or in the western sectors of Berlin. In those cases of an equivalent trademark certified by the Secretary of State, the person registered by the Federal Republic of Germany as owner of such equivalent trademark shall succeed to the ownership of the divested trademark in the United States.


(Oct. 6, 1917, ch. 106, § 42, as added Pub. L. 87–861, § 2, Oct. 23, 1962, 76 Stat. 1139.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b) and (c), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 43 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4341. Motion picture prints, transfer of title(a) Prints in custody of Library of Congress; exceptionThe Attorney General is authorized and directed to transfer to the Library of Congress the title to all prints of motion pictures now in the custody of the Library, which prints were vested in or transferred to the Alien Property Custodian or the Attorney General pursuant to this chapter after December 17, 1941, except prints of motion pictures which are the subject of suits or claims under section 4309(a) or section 4329 of this title.


(b) Prints in custody of Attorney General; exception; right of selection by Library of Congress; disposal of unselected prints by Attorney GeneralSubject to the right of selection by the Library of Congress, the authorization, direction, and exception contained in subsection (a) hereof shall apply with respect to such prints now in the custody of the Attorney General. Prints not selected by the Library of Congress may be disposed of by the Attorney General in any manner he deems appropriate.


(c) Retention, reproduction, and disposal of prints by Library of CongressWith respect to all prints concerning which title is transferred to the Library of Congress pursuant to subsections (a) and (b) hereof, the Library shall have complete discretion to retain such prints and to reproduce copies thereof, or to dispose of them in any manner it deems appropriate.


(Oct. 6, 1917, ch. 106, § 43, as added Pub. L. 87–861, § 2, Oct. 23, 1962, 76 Stat. 1140.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Oct. 6, 1917, ch. 106, 40 Stat. 411, known as the Trading with the enemy Act, also known as the Trading with the Enemy Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4301 of this title and Tables.

Codification
Section was formerly classified to section 44 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
Functions vested by law in Alien Property Custodian and Office of Alien Property Custodian transferred to Attorney General by Reorg. Plan No. 1 of 1947, § 101, eff. July 1, 1947, 12 F.R. 4534, 61 Stat. 951, set out in the Appendix to Title 5, Government Organization and Employees.




CHAPTER 54—MERCHANT SHIP SALES



Sec.


4401 to 4406.Repealed or Transferred.



§§ 4401 to 4403. Repealed. Pub. L. 115–91, div. C, title XXXV, § 3502(a)(1), Dec. 12, 2017, 131 Stat. 1910

Section 4401, Mar. 8, 1946, ch. 82, § 2, 60 Stat. 41, related to declaration of policy.


Section 4402, Mar. 8, 1946, ch. 82, § 3, 60 Stat. 41; Pub. L. 97–31, § 12(153), Aug. 6, 1981, 95 Stat. 167; Pub. L. 101–225, title III, § 307(12), Dec. 12, 1989, 103 Stat. 1925, related to definitions.


Section 4403, Mar. 8, 1946, ch. 82, § 5, 60 Stat. 43; June 28, 1947, ch. 161, § 2, 61 Stat. 191; June 30, 1950, ch. 427, § 3, 64 Stat. 308; Aug. 31, 1954, ch. 1175, 68 Stat. 1050; Pub. L. 97–31, § 12(155), Aug. 6, 1981, 95 Stat. 167; Pub. L. 101–225, title III, § 307(12), Dec. 12, 1989, 103 Stat. 1925, related to charter of vessels.

Statutory Notes and Related Subsidiaries
Short TitleAct Mar. 8, 1946, ch. 82, § 1, 60 Stat. 41, which provided that act Mar. 8, 1946, could be cited as the “Merchant Ship Sales Act of 1946”, was repealed by Pub. L. 115–91, div. C, title XXXV, § 3502(a)(1), Dec. 12, 2017, 131 Stat. 1910.

Termination DateAct Mar. 8, 1946, ch. 82, § 14, 60 Stat. 50, as amended June 28, 1947, ch. 161, § 1, 61 Stat. 190; Feb. 27, 1948, ch. 78, § 1(a), 62 Stat. 38; Feb. 28, 1949, ch. 12, 63 Stat. 9; June 29, 1949, ch. 281, § 1, 63 Stat. 349; June 30, 1950, ch. 427, § 1, 64 Stat. 308; Aug. 17, 1950, ch. 725, 64 Stat. 452, which provided that no contract of sale was to be made under act Mar. 8, 1946, after Jan. 15, 1951, and no contract of charter was to be made under that act after June 30, 1950, except as provided under 50 U.S.C. 4403(e), (f), was repealed by Pub. L. 115–91, div. C, title XXXV, § 3502(a)(1), Dec. 12, 2017, 131 Stat. 1910.

Great Lakes VesselsAct Sept. 28, 1950, ch. 1093, § 3, 64 Stat. 1078, provided that contracts for the sale of vessels for exclusive use on the Great Lakes could be made until Dec. 31, 1950, and transfer to the Great Lakes of such vessels was required to be completed by Dec. 31, 1951.



§ 4404. Repealed or Transferred
Editorial Notes
Codification
Section was comprised of section 8 of act Mar. 8, 1946, ch. 82, 60 Stat. 45, as amended. Subsections (a) to (c) of section 8 of act Mar. 8, 1946, were repealed by Pub. L. 101–225, title III, § 307(12), Dec. 12, 1989, 103 Stat. 1925. Subsection (d) of section 8 of act Mar. 8, 1946, was redesignated as and transferred to section 56308 of Title 46, Shipping, by Pub. L. 115–91, div. C, title XXXV, § 3502(a)(2), Dec. 12, 2017, 131 Stat. 1910.
Section was formerly classified to section 1741 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4405. Transferred
Editorial Notes
Codification
Section, Mar. 8, 1946, ch. 82, § 11, 60 Stat. 49, as amended, was redesignated as and transferred to section 57100 of Title 46, Shipping, by Pub. L. 115–91, div. C, title XXXV, § 3502(a)(3), Dec. 12, 2017, 131 Stat. 1910.
Section was formerly classified to section 1744 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4406. Repealed. Pub. L. 115–91, div. C, title XXXV, § 3502(a)(1), Dec. 12, 2017, 131 Stat. 1910

Section, act Mar. 8, 1946, ch. 82, § 12, 60 Stat. 49; Sept. 28, 1950, ch. 1093, §§ 1, 2, 64 Stat. 1078; Pub. L. 97–31, § 12(158), Aug. 6, 1981, 95 Stat. 168; Pub. L. 101–225, title III, § 307(12), Dec. 12, 1989, 103 Stat. 1925, related to reconversion of vessels for normal commercial operation.




CHAPTER 55—DEFENSE PRODUCTION



Sec.


4501.Short title.


4502.Declaration of policy.



SUBCHAPTER I—PRIORITIES AND ALLOCATIONS


4511.Priority in contracts and orders.


4512.Hoarding of designated scarce materials.


4513.Penalties.


4514.Limitation on actions without congressional authorization.


4515.Presidential power to ration gasoline among classes of end-users unaffected.


4516.Designation of energy as a strategic and critical material.


4517.Strengthening domestic capability.


4518.Modernization of small business suppliers.



SUBCHAPTER II—EXPANSION OF PRODUCTIVE CAPACITY AND SUPPLY


4531.Presidential authorization for the national defense.


4532.Loans to private business enterprises.


4533.Other presidential action authorized.


4534.Defense Production Act Fund.



SUBCHAPTER III—GENERAL PROVISIONS


4551.Small business.


4552.Definitions.


4553.Civilian personnel.


4554.Regulations and orders.


4555.Investigations; records; reports; subpoenas; right to counsel.


4556.Jurisdiction of courts; injunctions; venue; process; effect of termination of provisions.


4557.Liability for compliance with invalid regulations; discrimination against orders or contracts affected by priorities or allocations.


4558.Voluntary agreements and plans of action for preparedness programs and expansion of production capacity and supply.


4559.Public participation in rulemaking.


4560.Employment of personnel; appointment policies; nucleus executive reserve; use of confidential information by employees; printing and distribution of reports.


4561.Authorization of appropriations; availability of funds.


4562.Territorial application of chapter.


4563.Separability.


4564.Termination of chapter.


4565.Authority to review certain mergers, acquisitions, and takeovers.


4566.Prohibition on purchase of United States defense contractors by entities controlled by foreign governments.


4567.Defense Production Act Committee.


4568.Annual report on impact of offsets.




Editorial Notes
Codification
Act Sept. 8, 1950, ch. 932, 64 Stat. 798, comprising this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of the Act as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.
Chapter is comprised of the portions of act Sept. 8, 1950, ch. 932, as amended, that had not previously been repealed when the Act was editorially reclassified as this chapter. As enacted, this Act contained titles I through VII. Titles II, IV, V, and VI of the Act were repealed by Pub. L. 111–67, § 2(a)(2), Sept. 30, 2009, 123 Stat. 2007. Titles I, III, and VII of the Act have been codified in this chapter to appear as subchapters I to III, respectively. For complete classification of this Act to the Code, see Tables.
Statutory Notes and Related Subsidiaries

Termination DateFor termination of certain provisions of this chapter, see section 4564(a) of this title.


§ 4501. Short title
This chapter, divided into subchapters, may be cited as “the Defense Production Act of 1950”.
(Sept. 8, 1950, ch. 932, § 1, 64 Stat. 798.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 2061 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short Title of 2018 AmendmentPub. L. 115–232, div. A, title XVII, § 1701, Aug. 13, 2018, 132 Stat. 2174, provided that: “This subtitle [subtitle A (§§ 1701–1728) of title XVII of div. A of Pub. L. 115–232, amending section 4565 of this title and enacting provisions set out as notes under section 4565 of this title] may be cited as the ‘Foreign Investment Risk Review Modernization Act of 2018’.”


Short Title of 2009 AmendmentPub. L. 111–67, § 1(a), Sept. 30, 2009, 123 Stat. 2006, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Reauthorization of 2009’.”


Short Title of 2008 AmendmentPub. L. 110–367, § 1, Oct. 8, 2008, 122 Stat. 4026, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Extension and Reauthorization of 2008’.”


Short Title of 2007 AmendmentPub. L. 110–49, § 1(a), July 26, 2007, 121 Stat. 246, provided that: “This Act [see Tables for classification] may be cited as the ‘Foreign Investment and National Security Act of 2007’.”


Short Title of 2003 AmendmentPub. L. 108–195, § 1, Dec. 19, 2003, 117 Stat. 2892, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Reauthorization of 2003’.”


Short Title of 2001 AmendmentPub. L. 107–47, § 1, Oct. 5, 2001, 115 Stat. 260, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 2001’.”


Short Title of 1995 AmendmentPub. L. 104–64, § 1, Dec. 18, 1995, 109 Stat. 689, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1995’.”


Short Title of 1992 AmendmentPub. L. 102–558, § 1(a), Oct. 28, 1992, 106 Stat. 4198, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1992’.”


Short Title of 1991 AmendmentPub. L. 102–99, § 1, Aug. 17, 1991, 105 Stat. 487, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Extension and Amendments of 1991’.”


Short Title of 1986 AmendmentPub. L. 99–441, § 1, Oct. 3, 1986, 100 Stat. 1117, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1986’.”


Short Title of 1984 AmendmentPub. L. 98–265, § 1, Apr. 17, 1984, 98 Stat. 149, provided that: “This Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1984’.”


Short Title of 1980 AmendmentPub. L. 96–294, title I, part A (§§ 101–107), § 101, June 30, 1980, 94 Stat. 617, provided that: “This part [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1980’.”


Short Title of 1977 AmendmentPub. L. 95–37, § 1, June 1, 1977, 91 Stat. 178, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Extension Amendments of 1977’.”


Short Title of 1975 AmendmentPub. L. 94–152, § 1, Dec. 16, 1975, 89 Stat. 810, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1975’.”


Short Title of 1974 AmendmentPub. L. 93–426, § 1, Sept. 30, 1974, 88 Stat. 1166, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1974’.”


Short Title of 1955 AmendmentAct Aug. 9, 1955, ch. 655, § 1, 69 Stat. 580, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1955’.”


Short Title of 1953 AmendmentAct June 30, 1953, ch. 171, § 1, 67 Stat. 129, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1953’.”


Short Title of 1952 AmendmentAct June 30, 1952, ch. 530, § 1, 66 Stat. 296, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1952’.”


Short Title of 1951 AmendmentAct July 31, 1951, ch. 275, § 1, 65 Stat. 131, provided: “That this Act [see Tables for classification] may be cited as the ‘Defense Production Act Amendments of 1951’.”


Executive Documents

Delegation of Functions
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, eff. June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of certain authority of President under this chapter relating to national defense resource preparedness and statement of related policy, see Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16651, set out as a note under section 4553 of this title.



§ 4502. Declaration of policy(a) FindingsCongress finds that—(1) the security of the United States is dependent on the ability of the domestic industrial base to supply materials and services for the national defense and to prepare for and respond to military conflicts, natural or man-caused disasters, or acts of terrorism within the United States;

(2) to ensure the vitality of the domestic industrial base, actions are needed—(A) to promote industrial resources preparedness in the event of domestic or foreign threats to the security of the United States;

(B) to support continuing improvements in industrial efficiency and responsiveness;

(C) to provide for the protection and restoration of domestic critical infrastructure operations under emergency conditions; and

(D) to respond to actions taken outside of the United States that could result in reduced supplies of strategic and critical materials, including energy, necessary for national defense and the general economic well-being of the United States;


(3) in order to provide for the national security, the national defense preparedness effort of the United States Government requires—(A) preparedness programs to respond to both domestic emergencies and international threats to national defense;

(B) measures to improve the domestic industrial base for national defense;

(C) the development of domestic productive capacity to meet—(i) essential national defense needs that can result from emergency conditions; and

(ii) unique technological requirements; and


(D) the diversion of certain materials and facilities from ordinary use to national defense purposes, when national defense needs cannot otherwise be satisfied in a timely fashion;


(4) to meet the requirements referred to in this subsection, this chapter provides the President with an array of authorities to shape national defense preparedness programs and to take appropriate steps to maintain and enhance the domestic industrial base;

(5) in order to ensure national defense preparedness, it is necessary and appropriate to assure the availability of domestic energy supplies for national defense needs;

(6) to further assure the adequate maintenance of the domestic industrial base, to the maximum extent possible, domestic energy supplies should be augmented through reliance on renewable energy sources (including solar, geothermal, wind, and biomass sources), more efficient energy storage and distribution technologies, and energy conservation measures;

(7) much of the industrial capacity that is relied upon by the United States Government for military production and other national defense purposes is deeply and directly influenced by—(A) the overall competitiveness of the industrial economy of the United States; and

(B) the ability of industries in the United States, in general, to produce internationally competitive products and operate profitably while maintaining adequate research and development to preserve competitiveness with respect to military and civilian production; and


(8) the inability of industries in the United States, especially smaller subcontractors and suppliers, to provide vital parts and components and other materials would impair the ability to sustain the Armed Forces of the United States in combat for longer than a short period.


(b) Statement of policyIt is the policy of the United States that—(1) to ensure the adequacy of productive capacity and supply, Federal departments and agencies that are responsible for national defense acquisition should continuously assess the capability of the domestic industrial base to satisfy production requirements under both peacetime and emergency conditions, specifically evaluating the availability of adequate production sources, including subcontractors and suppliers, materials, skilled labor, and professional and technical personnel;

(2) every effort should be made to foster cooperation between the defense and commercial sectors for research and development and for acquisition of materials, components, and equipment;

(3) plans and programs to carry out the purposes of this chapter should be undertaken with due consideration for promoting efficiency and competition;

(4) in providing United States Government financial assistance under this chapter to correct a domestic industrial base shortfall, the President should give consideration to the creation or maintenance of production sources that will remain economically viable after such assistance has ended;

(5) authorities under this chapter should be used to reduce the vulnerability of the United States to terrorist attacks, and to minimize the damage and assist in the recovery from terrorist attacks that occur in the United States;

(6) in order to ensure productive capacity in the event of an attack on the United States, the United States Government should encourage the geographic dispersal of industrial facilities in the United States to discourage the concentration of such productive facilities within limited geographic areas that are vulnerable to attack by an enemy of the United States;

(7) to ensure that essential national defense requirements are met, consideration should be given to stockpiling strategic materials, to the extent that such stockpiling is economical and feasible; and

(8) in the construction of any industrial facility owned by the United States Government, in the rendition of any financial assistance by the United States Government for the construction, expansion, or improvement of any industrial facility, and in the production of goods and services, under this chapter or any other provision of law, each department and agency of the United States Government should apply, under the coordination of the Federal Emergency Management Agency, when practicable and consistent with existing law and the desirability for maintaining a sound economy, the principle of geographic dispersal of such facilities in the interest of national defense.


(Sept. 8, 1950, ch. 932, § 2, 64 Stat. 798; June 30, 1953, ch. 171, § 2, 67 Stat. 129; Aug. 9, 1955, ch. 655, § 2, 69 Stat. 580; June 29, 1956, ch. 474, § 4, 70 Stat. 408; Pub. L. 96–294, title I, § 102, June 30, 1980, 94 Stat. 617; Pub. L. 102–558, title I, § 101, Oct. 28, 1992, 106 Stat. 4199; Pub. L. 111–67, § 3(a), Sept. 30, 2009, 123 Stat. 2007.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(4) and (b), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2062 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2009—Pub. L. 111–67 amended section generally, substituting provisions relating to findings and statement of policy with respect to the domestic industrial base for former findings and statement of policy concerning development of national security industrial and technology base.
1992—Pub. L. 102–558 amended section generally, substituting provisions relating to findings and statement of policy, for provisions stating that mobilization effort continued to require diversion of materials and facilities from civilian to military use, and to require development of preparedness programs and expansion of productive capacity and supply, in order to reduce time required for full mobilization in case of attack on the United States or to respond to actions occurring outside the United States resulting in termination or reduction of availability of strategic materials, including energy, and provisions stating policy of Congress was to encourage geographical dispersal of industrial facilities, and requiring executive branch departments and agencies to apply principle of geographical dispersal in construction of such facilities.
1980—Pub. L. 96–294 inserted provisions relating to preparedness respecting termination or reduction in availability of strategic and critical materials, including energy, and domestic energy supplies for national defense needs.
1956—Act June 29, 1956, inserted paragraph relating to encouragement of the geographical dispersal of the industrial facilities of the United States.
1955—Act Aug. 9, 1955, provided that mobilization effort requires development of preparedness programs and expansion of productive capacity and supply in order to reduce time required for full mobilization.
1953—Act June 30, 1953, amended section generally to make it conform to the more limited scope of this chapter.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–558, title III, § 304, Oct. 28, 1992, 106 Stat. 4226, provided that: “This Act [see Tables for classification] and the amendments made by this Act shall be deemed to have become effective on March 1, 1992, except as otherwise specifically provided in this Act.”


Effective Date of 1980 AmendmentPub. L. 96–294, title I, § 107, June 30, 1980, 94 Stat. 633, provided that: “The amendments made by this part [part A (§§ 101–107) of title I of Pub. L. 96–294, see Tables for classification] shall take effect on the date of the enactment of this part [June 30, 1980].”


Effective Date of 1955 AmendmentAct Aug. 9, 1955, ch. 655, § 11, 69 Stat. 583, provided that: “The provisions of this Act [see Tables for classification] shall take effect as of the close of July 31, 1955.”


Domestic Minerals Program ExtensionAct Aug. 7, 1953, ch. 339, 67 Stat. 417, provided: 
“That this Act may be cited as the ‘Domestic Minerals Program Extension Act of 1953’.
“DECLARATION OF POLICY
“Sec. 2. It is recognized that the continued dependence on overseas sources of supply for strategic or critical minerals and metals during periods of threatening world conflict or of political instability within those nations controlling the sources of supply of such materials gravely endangers the present and future economy and security of the United States. It is therefore declared to be the policy of the Congress that each department and agency of the Federal Government charged with responsibilities concerning the discovery, development, production, and acquisition of strategic or critical minerals and metals shall undertake to decrease further and to eliminate where possible the dependency of the United States on overseas sources of supply of each such material.

“Sec. 3. In accordance with the declaration of policy set forth in section 2 of this Act, the termination dates of all purchase programs designed to stimulate the domestic production of tungsten, manganese, chromite, mica, asbestos, beryl, and columbium-tantalum-bearing ores and concentrates and established by regulations issued pursuant to the Defense Production Act of 1950, as amended [50 U.S.C. 4501 et seq.], shall be extended an additional two years: Provided, That this section is not intended and shall not be construed to limit or restrict the regulatory agencies from extending the termination dates of these programs beyond the two-year extension periods provided by this section or from increasing the quantity of materials that may be delivered and accepted under these programs as permitted by existing statutory authority: Provided further, That the extended termination date provided by this section for the columbium-tantalum purchase program shall not apply to the purchase of columbium-tantalum-bearing ores and concentrates of foreign origin.

“Sec. 4. In order that those persons who produce or who plan to produce under purchase programs established pursuant to Public Law 774 (Eighty-first Congress) [50 U.S.C. 4501 et seq.] and Public Law 96 (Eighty-second Congress) [act July 31, 1951, ch. 275, 65 Stat. 131, see Tables for classification] may be in position to plan their investment and production with due regard to requirements, the responsible agencies controlling such purchase programs are directed to publish at the end of each calendar quarter the amounts of each of the ores and concentrates referred to in section 3 purchased in that quarter and the total amounts of each which have been purchased under the program.”



[Act Aug. 7, 1953, ch. 339, set out above, was formerly classified to sections 2181 to 2183 of the former Appendix to this title and to provisions set out as a note under section 2181 of the former Appendix to this title prior to editorial reclassification as this note.]



SUBCHAPTER I—PRIORITIES AND ALLOCATIONS
§ 4511. Priority in contracts and orders(a) Allocation of materials, services, and facilitiesThe President is hereby authorized (1) to require that performance under contracts or orders (other than contracts of employment) which he deems necessary or appropriate to promote the national defense shall take priority over performance under any other contract or order, and, for the purpose of assuring such priority, to require acceptance and performance of such contracts or orders in preference to other contracts or orders by any person he finds to be capable of their performance, and (2) to allocate materials, services, and facilities in such manner, upon such conditions, and to such extent as he shall deem necessary or appropriate to promote the national defense.


(b) Critical and strategic materialsThe powers granted in this section shall not be used to control the general distribution of any material in the civilian market unless the President finds (1) that such material is a scarce and critical material essential to the national defense, and (2) that the requirements of the national defense for such material cannot otherwise be met without creating a significant dislocation of the normal distribution of such material in the civilian market to such a degree as to create appreciable hardship.


(c) Domestic energy; materials, equipment, and services(1) Notwithstanding any other provision of this chapter, the President may, by rule or order, require the allocation of, or the priority performance under contracts or orders (other than contracts of employment) relating to, materials, equipment, and services in order to maximize domestic energy supplies if he makes the findings required by paragraph (3) of this subsection.

(2) The authority granted by this subsection may not be used to require priority performance of contracts or orders, or to control the distribution of any supplies of materials, services, and facilities in the marketplace, unless the President finds that—(A) such materials, services, and facilities are scarce, critical, and essential—(i) to maintain or expand exploration, production, refining, transportation;

(ii) to conserve energy supplies; or

(iii) to construct or maintain energy facilities; and


(B) maintenance or expansion of exploration, production, refining, transportation, or conservation of energy supplies or the construction and maintenance of energy facilities cannot reasonably be accomplished without exercising the authority specified in paragraph (1) of this subsection.


(3) During any period when the authority conferred by this subsection is being exercised, the President shall take such action as may be appropriate to assure that such authority is being exercised in a manner which assures the coordinated administration of such authority with any priorities or allocations established under subsection (a) of this section and in effect during the same period.


(d) Rules; consultation among agency headsThe head of each Federal agency to which the President delegates authority under this section shall—(1) issue, and annually review and update whenever appropriate, final rules, in accordance with section 553 of title 5, that establish standards and procedures by which the priorities and allocations authority under this section is used to promote the national defense, under both emergency and nonemergency conditions; and

(2) as appropriate and to the extent practicable, consult with the heads of other Federal agencies to develop a consistent and unified Federal priorities and allocations system.


(Sept. 8, 1950, ch. 932, title I, § 101, 64 Stat. 799; July 31, 1951, ch. 275, title I, § 101(a), 65 Stat. 131; June 30, 1952, ch. 530, title I, §§ 101, 102, 66 Stat. 296, 297; June 30, 1953, ch. 171, § 3, 67 Stat. 129; Pub. L. 94–163, title I, § 104(a), Dec. 22, 1975, 89 Stat. 878; Pub. L. 102–99, § 6, Aug. 17, 1991, 105 Stat. 490; Pub. L. 111–67, § 4, Sept. 30, 2009, 123 Stat. 2009; Pub. L. 113–172, § 3, Sept. 26, 2014, 128 Stat. 1897.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2071 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (d)(1). Pub. L. 113–172 substituted “issue, and annually review and update whenever appropriate, final rules” for “not later than 270 days after the date of enactment of the Defense Production Act Reauthorization of 2009, issue final rules”.
2009—Subsec. (d). Pub. L. 111–67 added subsec. (d).
1991—Subsec. (a)(2). Pub. L. 102–99, § 6(1), substituted “materials, services, and facilities” for “materials and facilities”.
Subsec. (c)(1). Pub. L. 102–99, § 6(2), substituted “materials, equipment, and services” for “supplies of materials and equipment”.
Subsec. (c)(2) to (4). Pub. L. 102–99, § 6(3), (4), added par. (2), redesignated par. (4) as (3), and struck out former pars. (2) and (3) which read as follows:
“(2) The President shall report to the Congress within sixty days after December 22, 1975, on the manner in which the authority contained in paragraph (1) will be administered. This report shall include the manner in which allocations will be made, the procedure for requests and appeals, the criteria for determining priorities as between competing requests, and the office or agency which will administer such authorities.
“(3) The authority granted in this subsection may not be used to require priority performance of contracts or orders, or to control the distribution of any supplies of materials and equipment in the marketplace, unless the President finds that—
“(A) such supplies are scarce, critical, and essential to maintain or further (i) exploration, production, refining, transportation, or (ii) the conservation of energy supplies, or (iii) for the construction and maintenance of energy facilities; and
“(B) maintenance or furtherance of exploration, production, refining, transportation, or conservation of energy supplies or the construction and maintenance of energy facilities cannot reasonably be accomplished without exercising the authority specified in paragraph (1) of this subsection.”
1975—Subsec. (c). Pub. L. 94–163 added subsec. (c).
1953—Subsec. (a). Act June 30, 1953, struck out provisions which related to slaughtering of livestock and allocation of meat and meat products.
Subsec. (b). Act June 30, 1953, retained priorities and allocation authority for defense production but generally to discontinue such authority with respect to the civilian market except in the special cases where, because of shortages and demands of the defense effort, there otherwise would be a significant dislocation in the civilian market resulting in appreciable hardship.
1952—Act June 30, 1952, redesignated existing provisions as subsec. (a), inserted provisions relating to meat and meat products, and added subsec. (b).
1951—Act July 31, 1951, inserted provision relating to slaughtering of livestock.

Statutory Notes and Related Subsidiaries
Effective Date of 1991 AmendmentPub. L. 102–99, § 7, Aug. 17, 1991, 105 Stat. 490, provided that: “This Act [see Tables for classification] shall take effect on October 20, 1990.”


COVID–19 Emergency Medical Supplies EnhancementPub. L. 117–2, title III, § 3101, Mar. 11, 2021, 135 Stat. 53, provided that:
“(a) Supporting Enhanced Use of the Defense Production Act of 1950.—In addition to funds otherwise available, there is appropriated, for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $10,000,000,000, to remain available until September 30, 2025, to carry out titles I, III , and VII of such Act [50 U.S.C. 4511 et seq., 4531 et seq., and 4551 et seq.] in accordance with subsection (b).

“(b) Medical Supplies and Equipment.—“(1) Testing, ppe, vaccines, and other materials.—Except as provided in paragraph (2), amounts appropriated in subsection (a) shall be used for the purchase, production (including the construction, repair, and retrofitting of government-owned or private facilities as necessary), or distribution of medical supplies and equipment (including durable medical equipment) related to combating the COVID–19 pandemic, including—“(A) in vitro diagnostic products for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19, and the reagents and other materials necessary for producing, conducting, or administering such products, and the machinery, equipment, laboratory capacity, or other technology necessary to produce such products;

“(B) face masks and personal protective equipment, including face shields, nitrile gloves, N–95 filtering facepiece respirators, and any other masks or equipment (including durable medical equipment) needed to respond to the COVID–19 pandemic, and the materials, machinery, additional manufacturing lines or facilities, or other technology necessary to produce such equipment; and

“(C) drugs, devices, and biological products that are approved, cleared, licensed, or authorized for use in treating or preventing COVID–19 and symptoms related to COVID–19, and any materials, manufacturing machinery, additional manufacturing or fill-finish lines or facilities, technology, or equipment (including durable medical equipment) necessary to produce or use such drugs, biological products, or devices (including syringes, vials, or other supplies or equipment related to delivery, distribution, or administration).


“(2) Responding to public health emergencies.—After September 30, 2022, amounts appropriated in subsection (a) may be used for any activity authorized by paragraph (1), or any other activity necessary to meet critical public health needs of the United States, with respect to any pathogen that the President has determined has the potential for creating a public health emergency.”





Report on Industry PreparednessPub. L. 110–53, title X, § 1002(b), Aug. 3, 2007, 121 Stat. 375, provided that: “Not later than 6 months after the last day of fiscal year 2007 and each subsequent fiscal year, the Secretary of Homeland Security, in cooperation with the Secretary of Commerce, the Secretary of Transportation, the Secretary of Defense, and the Secretary of Energy, shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Financial Services and the Committee on Homeland Security of the House of Representatives a report that details the actions taken by the Federal Government to ensure, in accordance with subsections (a) and (c) of section 101 of the Defense Production Act of 1950 (50 U.S.C. App. 2071) [now 50 U.S.C. 4511], the preparedness of industry to reduce interruption of critical infrastructure and key resource operations during an act of terrorism, natural catastrophe, or other similar national emergency.”


Presidential Authority To Issue Orders Relating to Domestic Energy SuppliesPub. L. 94–163, title I, § 104(b), Dec. 22, 1975, 89 Stat. 879, as amended by Pub. L. 99–58, title I, § 101(b), July 2, 1985, 99 Stat. 102; Pub. L. 101–46, § 1(2), June 30, 1989, 103 Stat. 132; Pub. L. 101–262, § 2(a), Mar. 31, 1990, 104 Stat. 124; Pub. L. 101–360, § 2(a), Aug. 10, 1990, 104 Stat. 421; Pub. L. 101–383, § 2(1), Sept. 15, 1990, 104 Stat. 727; Pub. L. 105–388, § 6, Nov. 13, 1998, 112 Stat. 3479; Pub. L. 106–469, title I, § 103(2), Nov. 9, 2000, 114 Stat. 2029, provided that: “The expiration of the Defense Production Act of 1950 [50 U.S.C. 4501 et seq.] or any amendment of such Act after the date of enactment of this Act [Dec. 22, 1975] shall not affect the authority of the President under section 101(c) of such Act [50 U.S.C. 4511(c)], as amended by subsection (a) of this section and in effect on the date of enactment of this Act, unless Congress by law expressly provides to the contrary.”


Executive Documents

Delegation of Functions
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of certain authority of President under this section, see sections 201 to 203 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16652, 16653, set out as a note under section 4553 of this title.


Ex. Ord. No. 13909. Prioritizing and Allocating Health and Medical Resources to Respond to the Spread of COVID–19
Ex. Ord. No. 13909, Mar. 18, 2020, 85 F.R. 16227, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Defense Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the “Act”), and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy and Findings. On March 13, 2020, I declared a national emergency recognizing the threat that the novel (new) coronavirus known as SARS–CoV–2 poses to our national security. In recognizing the public health risk, I noted that on March 11, 2020, the World Health Organization announced that the outbreak of COVID–19 (the disease caused by SARS–CoV–2) can be characterized as a pandemic. I also noted that while the Federal Government, along with State and local governments, have taken preventive and proactive measures to slow the spread of the virus and to treat those affected, the spread of COVID–19 within our Nation’s communities threatens to strain our Nation’s healthcare system. To ensure that our healthcare system is able to surge capacity and capability to respond to the spread of COVID–19, it is critical that all health and medical resources needed to respond to the spread of COVID–19 are properly distributed to the Nation’s healthcare system and others that need them most at this time.
Accordingly, I find that health and medical resources needed to respond to the spread of COVID–19, including personal protective equipment and ventilators, meet the criteria specified in section 101(b) of the Act (50 U.S.C. 4511(b)). Under the delegation of authority provided in this order, the Secretary of Health and Human Services may identify additional specific health and medical resources that meet the criteria of section 101(b).
Sec. 2. Priorities and Allocation of Medical Resources.
(a) Notwithstanding Executive Order 13603 of March 16, 2012 (National Defense Resource Preparedness) [50 U.S.C. 4553 note], the authority of the President conferred by section 101 of the Act to require performance of contracts or orders (other than contracts of employment) to promote the national defense over performance of any other contracts or orders, to allocate materials, services, and facilities as deemed necessary or appropriate to promote the national defense, and to implement the Act in subchapter III [50 U.S.C. 4551 et seq.] of chapter 55 of title 50, United States Code, is delegated to the Secretary of Health and Human Services with respect to all health and medical resources needed to respond to the spread of COVID–19 within the United States.
(b) The Secretary of Health and Human Services may use the authority under section 101 of the Act to determine, in consultation with the Secretary of Commerce and the heads of other executive departments and agencies as appropriate, the proper nationwide priorities and allocation of all health and medical resources, including controlling the distribution of such materials (including applicable services) in the civilian market, for responding to the spread of COVID–19 within the United States.
(c) The Secretary of Health and Human Services shall issue such orders and adopt and revise appropriate rules and regulations as may be necessary to implement this order.
Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Ex Ord. No. 13911. Delegating Additional Authority Under the Defense Production Act With Respect to Health and Medical Resources To Respond to the Spread of COVID–19
Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Defense Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the “Act”), the National Emergencies Act (50 U.S.C. 1601 et seq.), and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy. In Proclamation 9994 of March 13, 2020 (Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak) [50 U.S.C. 1621 note], I declared a national emergency recognizing the threat that the novel (new) coronavirus known as SARS–CoV–2 poses to our Nation’s healthcare systems. In recognizing the public health risk, I noted that on March 11, 2020, the World Health Organization announced that the outbreak of COVID–19 (the disease caused by SARS–CoV–2) can be characterized as a pandemic. I also noted that while the Federal Government, along with State and local governments, have taken preventive and proactive measures to slow the spread of the virus and to treat those affected, the spread of COVID–19 within our Nation’s communities threatens to strain our Nation’s healthcare systems.
To deal with this threat, on March 18, 2020, I issued Executive Order 13909 (Prioritizing and Allocating Health and Medical Resources to Respond to the Spread of COVID–19) [set out above], in which I delegated to the Secretary of Health and Human Services the prioritization and allocation authority under section 101 of the Act with respect to health and medical resources needed to respond to the spread of COVID–19. And on March 23, 2020, I issued Executive Order 13910 (Preventing Hoarding of Health and Medical Resources to Respond to the Spread of COVID–19) [50 U.S.C. 4512 note], in which I delegated to the Secretary of Health and Human Services the authority under section 102 of the Act to combat hoarding and price gouging with respect to such resources.
To ensure that our healthcare systems are able to surge capacity and capability to respond to the spread of COVID–19, it is the policy of the United States to expand domestic production of health and medical resources needed to respond to the spread of COVID–19, including personal protective equipment and ventilators. Accordingly, I am delegating authority under title III of the Act [50 U.S.C. 4531 et seq.] to guarantee loans by private institutions, make loans, make provision for purchases and commitments to purchase, and take additional actions to create, maintain, protect, expand, and restore domestic industrial base capabilities to produce such resources. To enable greater cooperation among private businesses in expanding production of and distributing such resources, I am also delegating my authority under section 708(c) and (d) of the Act (50 U.S.C. 4558(c), (d)) to provide for the making of voluntary agreements and plans of action by the private sector.
Sec. 2. Delegation of Authority Under Title III of the Act. (a) Notwithstanding Executive Order 13603 of March 16, 2012 (National Defense Resources Preparedness) [50 U.S.C. 4553 note], the Secretary of Health and Human Services and the Secretary of Homeland Security are each delegated, with respect to responding to the spread of COVID–19 within the United States, the authority of the President conferred by sections 301, 302, and 303 of the Act (50 U.S.C. 4531, 4532, and 4533), and the authority to implement the Act in subchapter III [50 U.S.C. 4551 et seq.] of chapter 55 of title 50, United States Code (50 U.S.C. 4554, 4555, 4556, and 4560).
(b) The Secretary of Health and Human Services and the Secretary of Homeland Security may each use the authority under sections 301, 302, and 303 of the Act, in consultation with the Secretary of Defense and the heads of other executive departments and agencies as he deems appropriate, to respond to the spread of COVID–19.
(c) To provide additional authority to respond to the national emergency I declared in Proclamation 9994, the requirements of section 301(a)(2), section 301(d)(1)(A), and section 303(a)(1) through (a)(6) of the Act are waived during the period of that national emergency.
(d) To provide additional authority to respond to the national emergency I declared in Proclamation 9994, the Secretary of Health and Human Services and the Secretary of Homeland Security are each authorized to submit for my approval under section 302(d)(2)(B) of the Act a proposed determination that any specific loan is necessary to avert an industrial resource or critical technology shortfall that would severely impair national defense capability.
(e) Before exercising the authority delegated under this section with respect to health or medical resources, the Secretary of Homeland Security shall consult with the Secretary of Health and Human Services.
Sec. 3. Delegation of Authority Under Title VII of the Act. (a) Notwithstanding Executive Order 13603, the Secretary of Health and Human Services and the Secretary of Homeland Security are each delegated, with respect to responding to the spread of COVID–19 within the United States, the authority of the President conferred by section 708(c)(1) and (d) of the Act [50 U.S.C. 4558(c)(1) and (d)]. The Secretary of Health and Human Services shall provide to the Secretary of Homeland Security notice of any use of such delegated authority.
(b) The delegation made in this section is made upon the condition that the Secretary of Health and Human Services or the Secretary of Homeland Security consult with the Attorney General and with the Federal Trade Commission, and obtain the prior approval of the Attorney General, after consultation by the Attorney General with the Federal Trade Commission, as required by section 708(c)(2) of the Act, except when such consultation is waived under subsection (c) of section 3 of this order and section 708(c)(3) of the Act.
(c) The Secretary of Health and Human Services and the Secretary of Homeland Security are each authorized to submit for my approval under section 708(c)(3) of the Act any proposed determination that any specific voluntary agreement or plan of action is necessary to meet national defense requirements resulting from an event that degrades or destroys critical infrastructure.
(d) Before exercising the authority delegated under this section with respect to health or medical resources, the Secretary of Homeland Security shall consult with the Secretary of Health and Human Services.
Sec. 4. Additional Delegations. (a) Notwithstanding Executive Order 13603, the Secretary of Health and Human Services and the Secretary of Homeland Security are each delegated, with respect to responding to the spread of COVID–19 within the United States, the authority of the President conferred by section 107 of the Act (50 U.S.C. 4517).
(b) In addition to the delegations of authority in Executive Order 13909 and Executive Order 13910, the authority of the President conferred by sections 101 and 102 of the Act (50 U.S.C. 4511, 4512) is delegated to the Secretary of Homeland Security with respect to health and medical resources needed to respond to the spread of COVID–19 within the United States.
(c) The Secretary of Homeland Security may use the authority under section 101 of the Act to determine, in consultation with the heads of other executive departments and agencies as appropriate, the proper nationwide priorities and allocation of health and medical resources, including by controlling the distribution of such materials (including applicable services) in the civilian market, for responding to the spread of COVID–19 within the United States.
(d) Before exercising the authority under section 102 of the Act, the Secretary of Homeland Security shall consult with the Secretary of Health and Human Services.
(e) The Secretary of Homeland Security shall periodically consider whether the designations made by him under section 102 of the Act pursuant to section 4(b) of this order remain necessary. Upon finding that such designation of material is no longer necessary, the Secretary of Homeland Security shall promptly publish a notice of withdrawal of the designation in the Federal Register, and in such other manner as he deems appropriate.
Sec. 5. Implementing Rules and Regulations. The Secretary of Health and Human Services and the Secretary of Homeland Security shall each adopt and revise appropriate rules and regulations as may be necessary to implement this order.
Sec. 6. Policy Coordination. The Assistant to the President for Trade and Manufacturing Policy shall serve as National Defense Production Act Policy Coordinator.
Sec. 7. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Ex. Ord. No. 13917. Delegating Authority Under the Defense Production Act With Respect to Food Supply Chain Resources During the National Emergency Caused by the Outbreak of COVID–19
Ex. Ord. No. 13917, Apr. 28, 2020, 85 F.R. 26313, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Defense Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the “Act”), and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy. The 2019 novel (new) coronavirus known as SARS–CoV–2, the virus causing outbreaks of the disease COVID–19, has significantly disrupted the lives of Americans. In Proclamation 9994 of March 13, 2020 (Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak) [50 U.S.C. 1621 note], I declared that the COVID–19 outbreak in the United States constituted a national emergency, beginning March 1, 2020. Since then, the American people have united behind a policy of mitigation strategies, including social distancing, to flatten the curve of infections and reduce the spread of COVID–19. The COVID–19 outbreak and these necessary mitigation measures have taken a dramatic toll on the United States economy and critical infrastructure.
It is important that processors of beef, pork, and poultry (“meat and poultry”) in the food supply chain continue operating and fulfilling orders to ensure a continued supply of protein for Americans. However, outbreaks of COVID–19 among workers at some processing facilities have led to the reduction in some of those facilities’ production capacity. In addition, recent actions in some States have led to the complete closure of some large processing facilities. Such actions may differ from or be inconsistent with interim guidance recently issued by the Centers for Disease Control and Prevention (CDC) of the Department of Health and Human Services and the Occupational Safety and Health Administration (OSHA) of the Department of Labor entitled “Meat and Poultry Processing Workers and Employers” providing for the safe operation of such facilities.
Such closures threaten the continued functioning of the national meat and poultry supply chain, undermining critical infrastructure during the national emergency. Given the high volume of meat and poultry processed by many facilities, any unnecessary closures can quickly have a large effect on the food supply chain. For example, closure of a single large beef processing facility can result in the loss of over 10 million individual servings of beef in a single day. Similarly, under established supply chains, closure of a single meat or poultry processing facility can severely disrupt the supply of protein to an entire grocery store chain.
Accordingly, I find that meat and poultry in the food supply chain meet the criteria specified in section 101(b) of the Act (50 U.S.C. 4511(b)). Under the delegation of authority provided in this order, the Secretary of Agriculture shall take all appropriate action under that section to ensure that meat and poultry processors continue operations consistent with the guidance for their operations jointly issued by the CDC and OSHA. Under the delegation of authority provided in this order, the Secretary of Agriculture may identify additional specific food supply chain resources that meet the criteria of section 101(b).
Sec. 2. Ensuring the Continued Supply of Meat and Poultry. (a) Notwithstanding Executive Order 13603 of March 16, 2012 (National Defense Resources Preparedness) [50 U.S.C. 4553 note], the authority of the President to require performance of contracts or orders (other than contracts of employment) to promote the national defense over performance of any other contracts or orders, to allocate materials, services, and facilities as deemed necessary or appropriate to promote the national defense, and to implement the Act in subchapter III of chapter 55 of title 50, United States Code (50 U.S.C. 4554, 4555, 4556, 4559, 4560), is delegated to the Secretary of Agriculture with respect to food supply chain resources, including meat and poultry, during the national emergency caused by the outbreak of COVID–19 within the United States.
(b) The Secretary of Agriculture shall use the authority under section 101 of the Act, in consultation with the heads of such other executive departments and agencies as he deems appropriate, to determine the proper nationwide priorities and allocation of all the materials, services, and facilities necessary to ensure the continued supply of meat and poultry, consistent with the guidance for the operations of meat and poultry processing facilities jointly issued by the CDC and OSHA.
(c) The Secretary of Agriculture shall issue such orders and adopt and revise appropriate rules and regulations as may be necessary to implement this order.
Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 4512. Hoarding of designated scarce materials
In order to prevent hoarding, no person shall accumulate (1) in excess of the reasonable demands of business, personal, or home consumption, or (2) for the purpose of resale at prices in excess of prevailing market prices, materials which have been designated by the President as scarce materials or materials the supply of which would be threatened by such accumulation. The President shall order published in the Federal Register, and in such other manner as he may deem appropriate, every designation of materials the accumulation of which is unlawful and any withdrawal of such designation. In making such designations the President may prescribe such conditions with respect to the accumulation of materials in excess of the reasonable demands of business, personal, or home consumption as he deems necessary to carry out the objectives of this chapter. This section shall not be construed to limit the authority contained in sections 4511 and 4554 of this title.
(Sept. 8, 1950, ch. 932, title I, § 102, 64 Stat. 799; July 31, 1951, ch. 275, title I, § 101(b), 65 Stat. 132.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2072 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1951—Act July 31, 1951, authorized President to prescribe conditions and exceptions allowing maintenance of substantial inventories of critical materials in certain cases.

Executive Documents

Delegation of Functions
Authorities of President under this section with respect to health and medical resources needed to respond to the spread of COVID–19 within the United States delegated to Secretary of Homeland Security, see section 4 of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18404, set out as a note under section 4511 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.


Ex. Ord. No. 13910. Preventing Hoarding of Health and Medical Resources To Respond to the Spread of COVID–19
Ex. Ord. No. 13910, Mar. 23, 2020, 85 F.R. 17001, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Defense Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the “Act”), and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy. In Proclamation 9994 of March 13, 2020 (Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak) [50 U.S.C. 1621 note], I declared a national emergency recognizing the threat that the novel (new) coronavirus known as SARS–CoV–2 poses to our Nation’s healthcare systems. In recognizing the public health risk, I noted that on March 11, 2020, the World Health Organization announced that the outbreak of COVID–19 (the disease caused by SARS–CoV–2) can be characterized as a pandemic. I also noted that while the Federal Government, along with State and local governments, have taken preventive and proactive measures to slow the spread of the virus and to treat those affected, the spread of COVID–19 within our Nation’s communities threatens to strain our Nation’s healthcare systems. To further deal with this threat, on March 18, 2020, I issued Executive Order 13909 (Prioritizing and Allocating Health and Medical Resources to Respond to the Spread of COVID–19) [50 U.S.C. 4511 note], in which I delegated to the Secretary of Health and Human Services (Secretary) the prioritization and allocation authority under section 101 of the Act [50 U.S.C. 4511] with respect to health and medical resources needed to respond to the spread of COVID–19.
To ensure that our Nation’s healthcare systems are able to surge capacity and capability to respond to the spread of COVID–19, it is the policy of the United States that health and medical resources needed to respond to the spread of COVID–19, such as personal protective equipment and sanitizing and disinfecting products, are not hoarded. Accordingly, I am delegating to the Secretary my authority under section 102 of the Act (50 U.S.C. 4512) to prevent hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States. I am also delegating to the Secretary my authority under the Act to implement any restrictions on hoarding, including my authority under section 705 of the Act (50 U.S.C. 4555) to gather information, such as information about how supplies of such resources are distributed throughout the Nation.
Sec. 2. Delegation of Authority to Prevent Hoarding.
(a) The Secretary is delegated the following:
(i) the authority of the President conferred by section 102 of the Act to prevent hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States, including the authority to prescribe conditions with respect to the accumulation of such resources, and to designate any material as a scarce material, or as a material the supply of which would be threatened by persons accumulating the material either in excess of reasonable demands of business, personal, or home consumption, or for the purpose of resale at prices in excess of prevailing market prices; and
(ii) the authority of the President to implement the Act contained in subchapter III [50 U.S.C. 4551 et seq.] of chapter 55 of title 50, United States Code (50 U.S.C. 4554, 4555, 4556, and 4560).
(b) In exercising the authority delegated under this section, the Secretary shall consult the Administrator of the Federal Emergency Management Agency.
(c) The Secretary shall adopt and revise appropriate rules and regulations as may be necessary to implement this order.
Sec. 3. Secretarial Duty Concerning Notices of Withdrawal of Designation. The Secretary shall periodically consider whether the designations made pursuant to section 2 of this order remain necessary. Upon finding that the need for such designation of material is no longer necessary, the Secretary shall promptly publish a notice of withdrawal of the designation in the Federal Register, and in such other manner as the Secretary deems appropriate.
Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 4513. Penalties
Any person who willfully performs any act prohibited, or willfully fails to perform any act required, by the provisions of this subchapter or any rule, regulation, or order thereunder, shall, upon conviction, be fined not more than $10,000 or imprisoned for not more than one year, or both.
(Sept. 8, 1950, ch. 932, title I, § 103, 64 Stat. 799.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes
Codification
Section was formerly classified to section 2073 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4514. Limitation on actions without congressional authorization(a) Wage or price controlsNo provision of this chapter shall be interpreted as providing for the imposition of wage or price controls without the prior authorization of such action by a joint resolution of Congress.


(b) Chemical or biological weaponsNo provision of this subchapter shall be exercised or interpreted to require action or compliance by any private person to assist in any way in the production of or other involvement in chemical or biological warfare capabilities, unless authorized by the President (or the President’s designee who is serving in a position at level I of the Executive Schedule in accordance with section 5312 of title 5) without further redelegation.


(Sept. 8, 1950, ch. 932, title I, § 104, as added Pub. L. 102–558, title I, § 112, Oct. 28, 1992, 106 Stat. 4202.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2074 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 104 of act Sept. 8, 1950, ch. 932, title I, as added July 31, 1951, ch. 275, title I, § 101(c), 65 Stat. 132; amended June 30, 1952, ch. 530, § 103, 66 Stat. 297, related to limitations on imports of fats and oils, prior to termination at close of June 30, 1953, pursuant to section 4564(a) of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as an Effective Date of 1992 Amendment note under section 4502 of this title.

Executive Documents

Delegation of Authority
Authority of President under subsec. (b) of this section delegated to Secretary of Defense, without authority to redelegate, by section 204 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16653, set out as a note under section 4553 of this title.



§ 4515. Presidential power to ration gasoline among classes of end-users unaffected
Nothing in this chapter shall be construed to authorize the President to institute, without the approval of the Congress, a program for the rationing of gasoline among classes of end-users.
(Sept. 8, 1950, ch. 932, title I, § 105, as added Pub. L. 96–294, title I, § 103, June 30, 1980, 94 Stat. 617.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2075 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective June 30, 1980, see section 107 of Pub. L. 96–294, set out as an Effective Date of 1980 Amendment note under section 4502 of this title.



§ 4516. Designation of energy as a strategic and critical material
For purposes of this chapter, “energy” shall be designated as a “strategic and critical material” after June 30, 1980: Provided, That no provision of this chapter shall, by virtue of such designation 11 So in original. Probably should be followed by a comma. grant any new direct or indirect authority to the President for the mandatory allocation or pricing of any fuel or feedstock (including, but not limited to, crude oil, residual fuel oil, any refined petroleum product, natural gas, or coal) or electricity or any other form of energy.
(Sept. 8, 1950, ch. 932, title I, § 106, as added Pub. L. 96–294, title I, § 103, June 30, 1980, 94 Stat. 617; amended Pub. L. 111–67, § 5, Sept. 30, 2009, 123 Stat. 2009.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2076 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2009—Pub. L. 111–67 substituted “such designation” for “such designation—” and “energy.” for “energy; or”, struck out par. (1) designation before “grant any new direct or indirect authority to the President for”, and struck out par. (2) which read as follows: “grant any new direct or indirect authority to the President to engage in the production of energy in any manner whatsoever (such as oil and gas exploration and development, or any energy facility construction), except as expressly provided in sections 305 and 306 [of act Sept. 8, 1950, ch. 932] for synthetic fuel production.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective June 30, 1980, see section 107 of Pub. L. 96–294, set out as an Effective Date of 1980 Amendment note under section 4502 of this title.



§ 4517. Strengthening domestic capability(a) In generalUtilizing the authority of subchapter II of this chapter or any other provision of law, the President may provide appropriate incentives to develop, maintain, modernize, restore, and expand the productive capacities of domestic sources for critical components, critical technology items, materials, and industrial resources essential for the execution of the national security strategy of the United States.


(b) Critical components and critical technology items(1) Maintenance of reliable sources of supplyThe President shall take appropriate actions to assure that critical components, critical technology items, essential materials, and industrial resources are available from reliable sources when needed to meet defense requirements during peacetime, graduated mobilization, and national emergency.


(2) Appropriate actionFor purposes of this subsection, appropriate action may include—(A) restricting contract solicitations to reliable sources;

(B) restricting contract solicitations to domestic sources pursuant to—(i) section 2304(b)(1)(B) or section 2304(c)(3) of title 10;

(ii) section 3303(a)(1)(B) of title 41 or section 3304(a)(3) of title 41; or

(iii) other statutory authority;


(C) stockpiling critical components; and

(D) developing substitutes for a critical component or a critical technology item.



(Sept. 8, 1950, ch. 932, title I, § 107, as added Pub. L. 102–558, title I, § 111, Oct. 28, 1992, 106 Stat. 4201; amended Pub. L. 111–67, § 6, Sept. 30, 2009, 123 Stat. 2009.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes
Codification
Section was formerly classified to section 2077 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
In subsec. (b)(2)(B)(ii), “section 3303(a)(1)(B) of title 41 or section 3304(a)(3) of title 41” substituted for “section 303(b)(1)(B) or section 303(c)(3) of the Federal Property and Administrative Services Act of 1949” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments2009—Subsec. (a). Pub. L. 111–67, § 6(1), inserted “restore,” after “modernize,” and “materials,” after “items,”.
Subsec. (b). Pub. L. 111–67, § 6(2)(A), (B), redesignated pars. (2) and (3) as (1) and (2), respectively, and struck out former par. (1). Prior to amendment, text of par. (1) read as follows:
“(A) In general.—The President, acting through the Secretary of Defense, shall identify critical components and critical technology items for each item on the Critical Items List of the Commanders-in-Chief of the Unified and Specified Commands and other items within the inventory of weapon systems and defense equipment.
“(B) Definition.—Any component identified as critical by a National Security Assessment conducted pursuant to section 113(i) of title 10 or by a Presidential determination as a result of a petition filed under section 1862 of title 19 shall be designated as a critical component for purposes of this chapter, unless the President determines that the designation is unwarranted.”
Subsec. (b)(1). Pub. L. 111–67, § 6(2)(C), substituted “, critical technology items, essential materials, and industrial resources” for “or critical technology items”.

Statutory Notes and Related Subsidiaries
Effective DateSection deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as an Effective Date of 1992 Amendment note under section 4502 of this title.

Executive Documents

Delegation of Functions
Authorities of President under this section with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and the Secretary of Homeland Security, see section 4(a) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18404, set out as a note under section 4511 of this title.
Functions of the President under this chapter relating to the production, conservation, use, control, distribution, and allocation of energy, delegated to the Secretary of Energy, see section 4 of Ex. Ord. No. 11790, eff. June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of authority of President under subsecs. (a) and (b)(1) of this section, see sections 310 and 311 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16655, set out as a note under section 4553 of this title.



§ 4518. Modernization of small business suppliers(a) In generalIn providing any assistance under this chapter, the President shall accord a strong preference for small business concerns which are subcontractors or suppliers, and, to the maximum extent practicable, to such small business concerns located in areas of high unemployment or areas that have demonstrated a continuing pattern of economic decline, as identified by the Secretary of Labor.


(b) Modernization of equipment(1) In generalFunds authorized under subchapter II may be used to guarantee the purchase or lease of advance manufacturing equipment, and any related services with respect to any such equipment for purposes of this chapter.


(2) Small business suppliersIn considering proposals for subchapter II projects under paragraph (1), the President shall provide a strong preference for proposals submitted by a small business supplier or subcontractor whose proposal—(A) has the support of the department or agency which will provide the guarantee;

(B) reflects that the small business concern has made arrangements to obtain qualified outside assistance to support the effective utilization of the advanced manufacturing equipment being proposed for installation; and

(C) meets the requirements of section 4531, 4532, or 4533 of this title.



(Sept. 8, 1950, ch. 932, title I, § 108, as added Pub. L. 102–558, title I, § 111, Oct. 28, 1992, 106 Stat. 4202.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b)(1), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2078 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as an Effective Date of 1992 Amendment note under section 4502 of this title.

Executive Documents

Delegation of Functions
Functions of the President under this chapter relating to the production, conservation, use, control, distribution, and allocation of energy, delegated to the Secretary of Energy, see section 4 of Ex. Ord. No. 11790, eff. June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.




SUBCHAPTER II—EXPANSION OF PRODUCTIVE CAPACITY AND SUPPLY

Editorial Notes
Codification
Title III of the Defense Production Act of 1950, comprising this subchapter, was originally enacted as part of act Sept. 8, 1950, ch. 932, 64 Stat. 798, and amended by acts June 2, 1951, ch. 121, 65 Stat. 52; July 31, 1951, ch. 275, 65 Stat. 131; June 30, 1952, ch. 530, 66 Stat. 296; June 30, 1953, ch. 171, 67 Stat. 129; Aug. 9, 1955, ch. 655, 69 Stat. 580; June 29, 1956, ch. 474, 70 Stat. 408; Pub. L. 86–560, June 30, 1960, 74 Stat. 282; Pub. L. 88–343, June 30, 1964, 78 Stat. 235; Pub. L. 91–379, Aug. 15, 1970, 84 Stat. 796; Pub. L. 92–325, June 30, 1972, 86 Stat. 390; Pub. L. 93–155, Nov. 16, 1973, 87 Stat. 605; Pub. L. 93–426, Sept. 30, 1974, 88 Stat. 1166; Pub. L. 94–273, Apr. 21, 1976, 90 Stat. 375; Pub. L. 96–41, July 30, 1979, 93 Stat. 319; Pub. L. 96–294, June 30, 1980, 94 Stat. 611; Pub. L. 98–265, Apr. 17, 1984, 98 Stat. 149; Pub. L. 99–441, Oct. 3, 1986, 100 Stat. 1117; Pub. L. 102–558, Oct. 28, 1992, 106 Stat. 4198; Pub. L. 107–47, Oct. 5, 2001, 115 Stat. 260; Pub. L. 107–314, Dec. 2, 2002, 116 Stat. 2458. Title III is shown here, however, as having been added by Pub. L. 111–67, § 7, Sept. 30, 2009, 123 Stat. 2010, without reference to the intervening amendments because of the extensive revision of the title’s provisions by Pub. L. 111–67.


§ 4531. Presidential authorization for the national defense(a) Expediting production and deliveries or services(1) Authorized activitiesTo reduce current or projected shortfalls of industrial resources, critical technology items, or essential materials needed for national defense purposes, subject to such regulations as the President may prescribe, the President may authorize a guaranteeing agency to provide guarantees of loans by private institutions for the purpose of financing any contractor, subcontractor, provider of critical infrastructure, or other person in support of production capabilities or supplies that are deemed by the guaranteeing agency to be necessary to create, maintain, expedite, expand, protect, or restore production and deliveries or services essential to the national defense.


(2) Presidential determinations requiredExcept during a period of national emergency declared by Congress or the President, a loan guarantee may be entered into under this section only if the President determines that—(A) the loan guarantee is for an activity that supports the production or supply of an industrial resource, critical technology item, or material that is essential for national defense purposes;

(B) without a loan guarantee, credit is not available to the loan applicant under reasonable terms or conditions sufficient to finance the activity;

(C) the loan guarantee is the most cost effective, expedient, and practical alternative for meeting the needs of the Federal Government;

(D) the prospective earning power of the loan applicant and the character and value of the security pledged provide a reasonable assurance of repayment of the loan to be guaranteed;

(E) the loan to be guaranteed bears interest at a rate determined by the Secretary of the Treasury to be reasonable, taking into account the then-current average yield on outstanding obligations of the United States with remaining periods of maturity comparable to the maturity of the loan;

(F) the loan agreement for the loan to be guaranteed provides that no provision of the loan agreement may be amended or waived without the consent of the fiscal agent of the United States for the guarantee; and

(G) the loan applicant has provided or will provide—(i) an assurance of repayment, as determined by the President; and

(ii) security—(I) in the form of a performance bond, insurance, collateral, or other means acceptable to the fiscal agent of the United States; and

(II) in an amount equal to not less than 20 percent of the amount of the loan.




(3) Limitations on loansLoans under this section may be—(A) made or guaranteed under the authority of this section only to the extent that an appropriations Act—(i) provides, in advance, budget authority for the cost of such guarantees, as defined in section 661a of title 2; and

(ii) establishes a limitation on the total loan principal that may be guaranteed; and


(B) made without regard to the limitations of existing law, other than section 1341 of title 31.



(b) Fiscal agents of the United States(1) In generalAny Federal agency or any Federal reserve bank, when designated by the President, is hereby authorized to act, on behalf of any guaranteeing agency, as fiscal agent of the United States in the making of such contracts of guarantee and in otherwise carrying out the purposes of this section.


(2) FundsAll such funds as may be necessary to enable any fiscal agent described in paragraph (1) to carry out any guarantee made by it on behalf of any guaranteeing agency shall be supplied and disbursed by or under authority from such guaranteeing agency.


(3) Limit on liabilityNo fiscal agent described in paragraph (1) shall have any responsibility or accountability, except as agent in taking any action pursuant to or under authority of this section.


(4) ReimbursementsEach fiscal agent described in paragraph (1) shall be reimbursed by each guaranteeing agency for all expenses and losses incurred by such fiscal agent in acting as agent on behalf of such guaranteeing agency, including, notwithstanding any other provision of law, attorneys’ fees and expenses of litigation.



(c) Oversight(1) In generalAll actions and operations of fiscal agents under authority of or pursuant to this section shall be subject to the supervision of the President, and to such regulations as the President may prescribe.


(2) Other authorityThe President is authorized to prescribe—(A) either specifically or by maximum limits or otherwise, rates of interest, guarantee and commitment fees, and other charges which may be made in connection with loans, discounts, advances, or commitments guaranteed by the guaranteeing agencies through fiscal agents under this section; and

(B) regulations governing the forms and procedures (which shall be uniform to the extent practicable) to be utilized in connection with such guarantees.



(d) Aggregate guarantee amounts(1) Industrial resource and critical technology shortfalls(A) In generalIf the making of any guarantee or obligation of the Federal Government under this subchapter relating to a domestic industrial base shortfall would cause the aggregate outstanding amount of all guarantees for such shortfall to exceed $50,000,000, any such guarantee may be made only—(i) if the President has notified the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives in writing of the proposed guarantee; and

(ii) after the 30-day period following the date on which notice under clause (i) is provided.


(B) Waivers authorizedThe requirements of subparagraph (A) may be waived—(i) during a period of national emergency declared by Congress or the President; or

(ii) upon a determination by the President, on a nondelegable basis, that a specific guarantee is necessary to avert an industrial resource or critical technology item shortfall that would severely impair national defense capability.



(2) Other limitationsThe authority conferred by this section shall not be used primarily to prevent the financial insolvency or bankruptcy of any person, unless—(A) the President certifies that the insolvency or bankruptcy would have a direct and substantially adverse effect upon national defense production; and

(B) a copy of the certification under subparagraph (A), together with a detailed justification thereof, is transmitted to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives not later than 10 days prior to the exercise of that authority for such use.



(Sept. 8, 1950, ch. 932, title III, § 301, as added Pub. L. 111–67, § 7, Sept. 30, 2009, 123 Stat. 2010.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes
Codification
Section was formerly classified to section 2091 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 301 of act Sept. 8, 1950, ch. 932, title III, 64 Stat. 800; June 30, 1953, ch. 171, § 4, 67 Stat. 129; Pub. L. 91–379, title I, § 104, Aug. 15, 1970, 84 Stat. 799; Pub. L. 96–294, title I, § 104(a), (b), June 30, 1980, 94 Stat. 618; Pub. L. 98–265, §§ 3(a), 4(a), Apr. 17, 1984, 98 Stat. 149, 150; Pub. L. 102–558, title I, §§ 121(a), 141, Oct. 28, 1992, 106 Stat. 4203, 4217; Pub. L. 107–47, § 4(1)–(3), (5), Oct. 5, 2001, 115 Stat. 260, related to loan guarantees, prior to the general amendment of title III of this Act by Pub. L. 111–67.

Statutory Notes and Related Subsidiaries
Legislative Waiver of Loan LimitationsPub. L. 116–136, div. B, title III, Mar. 27, 2020, 134 Stat. 520, provided in part: “That for the two-year period beginning with the date of enactment of this Act [Mar. 27, 2020], the requirements described in Section [sic] 301(a)(3)(A) and 302(c)(1) of Public Law 81–774 [50 U.S.C. 4531(a)(3)(A), 4532(c)(1)], shall be waived”.


Limitation on Cancellation of Designation of Secretary of the Air Force as Department of Defense Executive AgentPub. L. 115–232, div. A, title XVII, § 1792, Aug. 13, 2018, 132 Stat. 2238, provided that:
“(a) Limitation on Cancellation of Designation.—The Secretary of Defense may not implement the decision, issued on July 1, 2017, to cancel the designation, under Department of Defense Directive 4400.01E, entitled ‘Defense Production Act Programs’ and dated October 12, 2001, of the Secretary of the Air Force as the Department of Defense Executive Agent for the program carried out under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) until the date specified in subsection (c).

“(b) Designation.—The Secretary of the Air Force shall continue to serve as the sole and exclusive Department of Defense Executive Agent for the program described in subsection (a) until the date specified in subsection (c).

“(c) Date Specified.—The date specified in this subsection is the date of the enactment of a joint resolution or an Act approving the implementation of the decision described in subsection (a).”




Executive Documents

Delegation of Functions
Authority of President under this section with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and the Secretary of Homeland Security, see section 2 of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, eff. June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of authority of President under subsec. (a)(2) of this section, see section 305(a) of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16654, set out as a note under section 4553 of this title.

Executive Waiver of Loan LimitationsRequirements of subsecs. (a)(2) and (d)(1)(A) of this section waived during the national emergency declared by Proc. No. 9994, Mar. 13, 2020, 85 F.R. 15337, set out as a note under section 1621 of this title, see section 2(c) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18404, set out as a note under section 4511 of this title.



§ 4532. Loans to private business enterprises(a) Loan authorityTo reduce current or projected shortfalls of industrial resources, critical technology items, or materials essential for the national defense, the President may make provision for loans to private business enterprises (including nonprofit research corporations and providers of critical infrastructure) for the creation, maintenance, expansion, protection, or restoration of capacity, the development of technological processes, or the production of essential materials, including the exploration, development, and mining of strategic and critical metals and minerals.


(b) Conditions of loansLoans may be made under this section on such terms and conditions as the President deems necessary, except that—(1) financial assistance may be extended only to the extent that it is not otherwise available from private sources on reasonable terms; and

(2) during periods of national emergency declared by the Congress or the President, no such loan may be made unless the President determines that—(A) the loan is for an activity that supports the production or supply of an industrial resource, critical technology item, or material that is essential to the national defense;

(B) without the loan, United States industry cannot reasonably be expected to provide the needed capacity, technological processes, or materials in a timely manner;

(C) the loan is the most cost-effective, expedient, and practical alternative method for meeting the need;

(D) the prospective earning power of the loan applicant and the character and value of the security pledged provide a reasonable assurance of repayment of the loan in accordance with the terms of the loan, as determined by the President; and

(E) the loan bears interest at a rate determined by the Secretary of the Treasury to be reasonable, taking into account the then-current average yield on outstanding obligations of the United States with remaining periods of maturity comparable to the maturity of the loan.



(c) Limitations on loansLoans under this section may be—(1) made or guaranteed under the authority of this section only to the extent that an appropriations Act—(A) provides, in advance, budget authority for the cost of such guarantees, as defined in section 661a of title 2; and

(B) establishes a limitation on the total loan principal that may be guaranteed; and


(2) made without regard to the limitations of existing law, other than section 1341 of title 31.


(d) Aggregate loan amounts(1) In generalIf the making of any loan under this section to correct a shortfall would cause the aggregate outstanding amount of all obligations of the Federal Government under this subchapter relating to such shortfall to exceed $50,000,000, such loan may be made only—(A) if the President has notified the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, in writing, of the proposed loan; and

(B) after the 30-day period following the date on which notice under subparagraph (A) is provided.


(2) Waivers authorizedThe requirements of paragraph (1) may be waived—(A) during a period of national emergency declared by the Congress or the President; and

(B) upon a determination by the President, on a nondelegable basis, that a specific loan is necessary to avert an industrial resource or critical technology shortfall that would severely impair national defense capability.



(Sept. 8, 1950, ch. 932, title III, § 302, as added Pub. L. 111–67, § 7, Sept. 30, 2009, 123 Stat. 2012.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes
Codification
Section was formerly classified to section 2092 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 302 of act Sept. 8, 1950, ch. 932, title III, 64 Stat. 801; June 30, 1952, ch. 530, title I, § 104, 66 Stat. 298; Pub. L. 93–155, title VIII, § 807(b), Nov. 16, 1973, 87 Stat. 615; Pub. L. 96–294, title I, § 104(c), June 30, 1980, 94 Stat. 618; Pub. L. 98–265, §§ 3(b), 4(b), Apr. 17, 1984, 98 Stat. 149, 151; Pub. L. 102–558, title I, § 121(b), Oct. 28, 1992, 106 Stat. 4204, related to loans to private business enterprises, prior to the general amendment of title III of this Act by Pub. L. 111–67.

Statutory Notes and Related Subsidiaries
Increasing Access to Materials Necessary for National Security and Pandemic RecoveryPub. L. 116–136, div. A, title IV, § 4017, Mar. 27, 2020, 134 Stat. 482, provided that: 
“Notwithstanding any other provision of law—
“(1) during the 2-year period beginning on the date of enactment of this Act [Mar. 27, 2020], the requirements described in sections 303(a)(6)(C) and 304(e) of the Defense Production Act of 1950 (50 U.S.C. 4533(a)(6)(C), 4534(e)) shall not apply; and

“(2) during the 1-year period beginning on the date of enactment of this Act, the requirements described in sections 302(d)(1) and 303(a)(6)(B) of the Defense Production Act of 1950 (50 U.S.C. 4532(d)(1), 4533(a)(6)(B)) shall not apply.”




Legislative Waiver of Loan LimitationsRequirement described in subsec. (c)(1) of this section waived for the two-year period beginning with Mar. 27, 2020, see provision of title III of div. B of Pub. L. 116–136, set out as a note under section 4531 of this title.

Executive Documents

Delegation of Functions
Authority of President under this section with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and the Secretary of Homeland Security, see section 2 of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of certain authority of President under this section, see sections 302 and 305(a) of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16654, set out as a note under section 4553 of this title.


Ex. Ord. No. 13922. Delegating Authority Under the Defense Production Act to the Chief Executive Officer of the United States International Development Finance Corporation To Respond to the COVID–19 Outbreak
Ex. Ord. No. 13922, May 14, 2020, 85 F.R. 30583, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Defense Production Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the “Act”), and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy. In Proclamation 9994 of March 13, 2020 (Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak) [50 U.S.C. 1621 note], I declared a national emergency recognizing the threat that the novel (new) coronavirus known as SARS–CoV–2 poses to our Nation’s healthcare systems. In recognizing the public health risk, I noted that on March 11, 2020, the World Health Organization announced that the outbreak of COVID–19 (the disease caused by SARS–CoV–2) can be characterized as a pandemic.
To ensure that our country has the capacity, capability, and strong and resilient domestic industrial base necessary to respond to the COVID–19 outbreak, it is the policy of the United States to further expand domestic production of strategic resources needed to respond to the COVID–19 outbreak, including strengthening relevant supply chains within the United States and its territories. It is important to use all resources available to the United States, including executive departments and agencies (agencies) with expertise in loan support for private institutions. Accordingly, I am delegating authority under title III of the Act [50 U.S.C. 4531 et seq.] to make loans, make provision for purchases and commitments to purchase, and take additional actions to create, maintain, protect, expand, and restore the domestic industrial base capabilities, including supply chains within the United States and its territories (“domestic supply chains”), needed to respond to the COVID–19 outbreak.
Sec. 2. Delegation of Authority Under Title III of the Act. (a) Notwithstanding Executive Order 13603 of March 16, 2012 (National Defense Resources Preparedness) [50 U.S.C. 4553 note], and in addition to the delegation of authority in Executive Order 13911 of March 27, 2020 (Delegating Additional Authority Under the Defense Production Act With Respect to Health and Medical Resources to Respond to the Spread of COVID–19) [50 U.S.C. 4511 note], the Chief Executive Officer of the United States International Development Finance Corporation (DFC) is delegated the authority of the President conferred by sections 302 and 303 of the Act (50 U.S.C. 4532 and 4533), and the authority to implement the Act in subchapter III of chapter 55 of title 50, United States Code (50 U.S.C. 4554, 4555, 4556, and 4560).
(b) The Chief Executive Officer of the DFC may use the authority under sections 302 and 303 of the Act, in consultation with the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the heads of other agencies as he deems appropriate, for the domestic production of strategic resources needed to respond to the COVID–19 outbreak, or to strengthen any relevant domestic supply chains.
(c) The loan authority delegated by this order is limited to loans that create, maintain, protect, expand, or restore domestic industrial base capabilities supporting:
(i) the national response and recovery to the COVID–19 outbreak; or
(ii) the resiliency of any relevant domestic supply chains.
(d) Loans extended using the authority delegated by this order shall be made in accordance with the principles and guidelines outlined in OMB Circular A–11, OMB Circular A–129, and the Federal Credit Reform Act of 1990, as amended (2 U.S.C. 661 et seq.).
(e) The Chief Executive Officer of the DFC shall adopt appropriate rules and regulations as may be necessary to implement this order.
Sec. 3. Termination. The delegation of authority in this order shall expire upon termination of the 2-year period during which the requirements described in section 302(c)(1) of the Act (50 U.S.C. 4532(c)(1)) are waived pursuant to title III of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) [see Legislative Waiver of Loan Limitations note set out under section 4531 of this title].
Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 4533. Other presidential action authorized(a) In general(1) In generalTo create, maintain, protect, expand, or restore domestic industrial base capabilities essential for the national defense, the President may make provision—(A) for purchases of or commitments to purchase an industrial resource or a critical technology item, for Government use or resale;

(B) for the encouragement of exploration, development, and mining of critical and strategic materials, and other materials;

(C) for the development of production capabilities; and

(D) for the increased use of emerging technologies in security program applications and the rapid transition of emerging technologies—(i) from Government-sponsored research and development to commercial applications; and

(ii) from commercial research and development to national defense applications.



(2) Treatment of certain agricultural commoditiesA purchase for resale under this subsection shall not include that part of the supply of an agricultural commodity which is domestically produced, except to the extent that such domestically produced supply may be purchased for resale for industrial use or stockpiling.


(3) Terms of salesNo commodity purchased under this subsection shall be sold at less than—(A) the established ceiling price for such commodity, except that minerals, metals, and materials shall not be sold at less than the established ceiling price, or the current domestic market price, whichever is lower; or

(B) if no ceiling price has been established, the higher of—(i) the current domestic market price for such commodity; or

(ii) the minimum sale price established for agricultural commodities owned or controlled by the Commodity Credit Corporation, as provided in section 1427 of title 7.



(4) Delivery datesNo purchase or commitment to purchase any imported agricultural commodity shall specify a delivery date which is more than 1 year after the date of termination of this section.


(5) Presidential determinationsExcept as provided in paragraph (7), the President may not execute a contract under this subsection unless the President, on a non-delegable basis, determines, with appropriate explanatory material and in writing, that—(A) the industrial resource, material, or critical technology item is essential to the national defense;

(B) without Presidential action under this section, United States industry cannot reasonably be expected to provide the capability for the needed industrial resource, material, or critical technology item in a timely manner; and

(C) purchases, purchase commitments, or other action pursuant to this section are the most cost effective, expedient, and practical alternative method for meeting the need.


(6) Notification to Congress of shortfall(A) In generalExcept as provided in paragraph (7), the President shall provide written notice to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives of a domestic industrial base shortfall prior to taking action under this subsection to remedy the shortfall. The notice shall include the determinations made by the President under paragraph (5).


(B) Aggregate amountsIf the taking of any action under this subsection to correct a domestic industrial base shortfall would cause the aggregate outstanding amount of all such actions for such shortfall to exceed $50,000,000, the action or actions may be taken only after the 30-day period following the date on which the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives have been notified in writing of the proposed action.


(C) LimitationIf the taking of any action or actions under this section to correct an industrial resource shortfall would cause the aggregate outstanding amount of all such actions for such industrial resource shortfall to exceed $50,000,000, no such action or actions may be taken, unless such action or actions are authorized to exceed such amount by an Act of Congress.



(7) Waivers authorizedThe requirements of paragraphs (1) through (6) may be waived—(A) during a period of national emergency declared by the Congress or the President; or

(B) upon a determination by the President, on a nondelegable basis, that action is necessary to avert an industrial resource or critical technology item shortfall that would severely impair national defense capability.



(b) Exemption for certain limitationsSubject to the limitations in subsection (a), purchases and commitments to purchase and sales under subsection (a) may be made without regard to the limitations of existing law (other than section 1341 of title 31), for such quantities, and on such terms and conditions, including advance payments, and for such periods, but not extending beyond a date that is not more than 10 years from the date on which such purchase, purchase commitment, or sale was initially made, as the President deems necessary, except that purchases or commitments to purchase involving higher than established ceiling prices (or if no such established ceiling prices exist, currently prevailing market prices) or anticipated loss on resale shall not be made, unless it is determined that supply of the materials could not be effectively increased at lower prices or on terms more favorable to the Government, or that such purchases are necessary to assure the availability to the United States of overseas supplies.


(c) Presidential findings(1) In generalThe President may take the actions described in paragraph (2), if the President finds that—(A) under generally fair and equitable ceiling prices, for any raw or nonprocessed material, there will result a decrease in supplies from high-cost sources of such material, and that the continuation of such supplies is necessary to carry out the objectives of this subchapter; or

(B) an increase in cost of transportation is temporary in character and threatens to impair maximum production or supply in any area at stable prices of any materials.


(2) Subsidy payments authorizedUpon a finding under paragraph (1), the President may make provision for subsidy payments on any such domestically produced material, other than an agricultural commodity, in such amounts and in such manner (including purchases of such material and its resale at a loss), and on such terms and conditions, as the President determines to be necessary to ensure that supplies from such high-cost sources are continued, or that maximum production or supply in such area at stable prices of such materials is maintained, as the case may be.



(d) Incidental authorityThe procurement power granted to the President by this section shall include the power to transport and store and have processed and refined any materials procured under this section.


(e) Installation of equipment in industrial facilities(1) Installation authorizedIf the President determines that such action will aid the national defense, the President is authorized—(A) to procure and install additional equipment, facilities, processes or improvements to plants, factories, and other industrial facilities owned by the Federal Government;

(B) to procure and install equipment owned by the Federal Government in plants, factories, and other industrial facilities owned by private persons;

(C) to provide for the modification or expansion of privately owned facilities, including the modification or improvement of production processes, when taking actions under section 4531 of this title, 4532 of this title, or this section; and

(D) to sell or otherwise transfer equipment owned by the Federal Government and installed under this subsection to the owners of such plants, factories, or other industrial facilities.


(2) IndemnificationThe owner of any plant, factory, or other industrial facility that receives equipment owned by the Federal Government under this section shall agree—(A) to waive any claim against the United States under section 9607 or 9613 of title 42; and

(B) to indemnify the United States against any claim described in paragraph (1) made by a third party that arises out of the presence or use of equipment owned by the Federal Government.



(f) Excess metals, minerals, and materials(1) In generalNotwithstanding any other provision of law to the contrary, metals, minerals, and materials acquired pursuant to this section which, in the judgment of the President, are excess to the needs of programs under this chapter, shall be transferred to the National Defense Stockpile established by the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.), when the President deems such action to be in the public interest.


(2) Transfers at no chargeTransfers made pursuant to this subsection shall be made without charge against or reimbursement from funds appropriated for the purposes of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.), except that costs incident to such transfer, other than acquisition costs, shall be paid or reimbursed from such funds.



(g) SubstitutesWhen, in the judgement of the President, it will aid the national defense, the President may make provision for the development of substitutes for strategic and critical materials, critical components, critical technology items, and other industrial resources.


(Sept. 8, 1950, ch. 932, title III, § 303, as added Pub. L. 111–67, § 7, Sept. 30, 2009, 123 Stat. 2013; amended Pub. L. 113–172, § 4(a), Sept. 26, 2014, 128 Stat. 1897.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsec. (f)(1), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
The Strategic and Critical Materials Stock Piling Act, referred to in subsec. (f), is act June 7, 1939, ch. 190, as revised generally by Pub. L. 96–41, § 2, July 30, 1979, 93 Stat. 319, which is classified generally to subchapter III (§ 98 et seq.) of chapter 5 of this title. For complete classification of this Act to the Code, see section 98 of this title and Tables.

Codification
Section was formerly classified to section 2093 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 303 of act Sept. 8, 1950, ch. 932, title III, 64 Stat. 801; July 31, 1951, ch. 275, title I, § 103(a), 65 Stat. 133; June 30, 1953, ch. 171, §§ 5, 6, 67 Stat. 130; Aug. 9, 1955, ch. 655, § 3, 69 Stat. 580; June 29, 1956, ch. 474, § 2, 70 Stat. 408; Pub. L. 88–343, § 2, June 30, 1964, 78 Stat. 235; Pub. L. 92–325, § 1, June 30, 1972, 86 Stat. 390; Pub. L. 94–273, § 2(29), Apr. 21, 1976, 90 Stat. 376; Pub. L. 96–41, § 3(c), July 30, 1979, 93 Stat. 325; Pub. L. 96–294, title I, § 104(d), June 30, 1980, 94 Stat. 618; Pub. L. 98–265, §§ 3(c), 4(c), Apr. 17, 1984, 98 Stat. 150, 151; Pub. L. 102–558, title I, § 121(c), (d), Oct. 28, 1992, 106 Stat. 4204, 4206; Pub. L. 107–47, § 4(3), Oct. 5, 2001, 115 Stat. 260, related to purchase of raw materials and installation of equipment, prior to the general amendment of title III of this Act by Pub. L. 111–67.

Amendments2014—Subsec. (a)(5). Pub. L. 113–172, § 4(a)(1)(A), substituted “, on a non-delegable basis, determines, with appropriate explanatory material and in writing,” for “determines” in introductory provisions.
Subsec. (a)(5)(C). Pub. L. 113–172, § 4(a)(1)(B)–(D), added subpar. (C).
Subsec. (a)(6)(C). Pub. L. 113–172, § 4(a)(2), added subpar. (C).

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–172, § 4(b), Sept. 26, 2014, 128 Stat. 1897, provided that: “Section 303(a)(6)(C) of the Defense Production Act of 1950 [50 U.S.C. 4533(a)(6)(C)], as added by subsection (a)(2), shall not apply to a project undertaken pursuant to a determination made before the date of the enactment of this Act [Sept. 26, 2014].”


Increasing Access to Materials Necessary for National Security and Pandemic RecoveryRequirement described in subsec. (a)(6)(B) of this section not applicable during the 1-year period beginning on Mar. 27, 2020, and requirement described in subsec. (a)(6)(C) of this section not applicable during the 2-year period beginning on Mar. 27, 2020, see section 4017 of Pub. L. 116–136, set out as a note under section 4532 of this title.

Authorization To Take Actions To Correct the Industrial Resource Shortfall for High-Purity Beryllium MetalPub. L. 111–84, div. A, title VIII, § 842, Oct. 28, 2009, 123 Stat. 2418, provided that: “Notwithstanding any limitation in section 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2093) [now 50 U.S.C. 4533], an action may be taken under such section to correct an industrial resource shortfall or domestic industrial base shortfall for high-purity beryllium metal if such action does not cause the aggregate outstanding amount of all such actions for such shortfall to exceed ‘$85,000,000’.”


Resource Shortfall for Radiation-Hardened ElectronicsPub. L. 108–195, § 3, Dec. 19, 2003, 117 Stat. 2892, provided that:
“(a) In General.—Notwithstanding the limitation contained in [former] section 303(a)(6)(C) of the Defense Production Act of 1950 ([former] 50 U.S.C. App. 2093(a)(6)(C)), the President may take actions under section 303 of the Defense Production Act of 1950 to correct the industrial resource shortfall for radiation-hardened electronics, to the extent that such Presidential actions do not cause the aggregate outstanding amount of all such actions to exceed $200,000,000.

“(b) Report by the Secretary.—Before the end of the 6-month period beginning on the date of the enactment of this Act [Dec. 19, 2003], the Secretary of Defense shall submit a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives describing—“(1) the current state of the domestic industrial base for radiation-hardened electronics;

“(2) the projected requirements of the Department of Defense for radiation-hardened electronics;

“(3) the intentions of the Department of Defense for the industrial base for radiation-hardened electronics; and

“(4) the plans of the Department of Defense for use of providers of radiation-hardened electronics beyond the providers with which the Department had entered into contractual arrangements under the authority of the Defense Production Act of 1950 [50 U.S.C. 4501 et seq.], as of the date of the enactment of this Act.”




Pub. L. 107–314, div. A, title VIII, § 829, Dec. 2, 2002, 116 Stat. 2618, provided that: “Notwithstanding the limitation in [former] section 303(a)(6)(C) of the Defense Production Act of 1950 ([former] 50 U.S.C. App. 2093(a)(6)(C)), action or actions may be taken under section 303 of that Act to correct the industrial resource shortfall for radiation-hardened electronics, if such actions do not cause the aggregate outstanding amount of all such actions to exceed $106,000,000.”


Executive Documents

Delegation of Functions
Authority of President under this section delegated to Chief Executive Officer of the United States International Development Finance Corporation, see section 2 of Ex. Ord. No. 13922, May 14, 2020, 85 F.R. 30583, set out as a note under section 4532 of this title.
Authority of President under this section with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and the Secretary of Homeland Security, see section 2 of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of certain authority of President under this section, see sections 303(a), 304, 305(b), and 306–308 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16654, 16655, set out as a note under section 4553 of this title.

Executive Waiver of LimitationsRequirements of subsec. (a)(1) to (6) of this section waived during the national emergency declared by Proc. No. 9994, Mar. 13, 2020, 85 F.R. 15337, set out as a note under section 1621 of this title, see section 2(c) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18404, set out as a note under section 4511 of this title.



§ 4534. Defense Production Act Fund(a) Establishment of FundThere is established in the Treasury of the United States a separate fund to be known as the “Defense Production Act Fund” (in this section referred to as the “Fund”).


(b) Moneys in FundThere shall be credited to the Fund—(1) all moneys appropriated for the Fund, as authorized by section 4561 of this title; and

(2) all moneys received by the Fund on transactions entered into pursuant to section 4533 of this title.


(c) Use of FundThe Fund shall be available to carry out the provisions and purposes of this subchapter, subject to the limitations set forth in this chapter and in appropriations Acts.


(d) Duration of FundMoneys in the Fund shall remain available until expended.


(e) Fund balanceThe Fund balance at the close of each fiscal year shall not exceed $750,000,000, excluding any moneys appropriated to the Fund during that fiscal year or obligated funds. If, at the close of any fiscal year, the Fund balance exceeds $750,000,000, the amount in excess of $750,000,000 shall be paid into the general fund of the Treasury.


(f) Fund managerThe President shall designate a Fund manager. The duties of the Fund manager shall include—(1) determining the liability of the Fund in accordance with subsection (g);

(2) ensuring the visibility and accountability of transactions engaged in through the Fund; and

(3) reporting to the Congress each year regarding activities of the Fund during the previous fiscal year.


(g) Liabilities against FundWhen any agreement entered into pursuant to this subchapter after December 31, 1991, imposes any contingent liability upon the United States, such liability shall be considered an obligation against the Fund.


(Sept. 8, 1950, ch. 932, title III, § 304, as added Pub. L. 111–67, § 7, Sept. 30, 2009, 123 Stat. 2017.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2094 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsPrior sections 304 to 310 of act Sept. 8, 1950, ch. 932, were omitted in the general amendment of title III of the Act by Pub. L. 111–67.
Section 304, act Sept. 8, 1950, ch. 932, title III, 64 Stat. 802; June 2, 1951, ch. 121, Ch. XI, 65 Stat. 61; July 31, 1951, ch. 275, title I, § 103(b), (c), 65 Stat. 134; Pub. L. 86–560, § 2, June 30, 1960, 74 Stat. 282; Pub. L. 88–343, § 3, June 30, 1964, 78 Stat. 235; Pub. L. 93–426, § 2, Sept. 30, 1974, 88 Stat. 1166; Pub. L. 102–558, title I, § 122, Oct. 28, 1992, 106 Stat. 4206; Pub. L. 107–47, § 4(4), Oct. 5, 2001, 115 Stat. 260, related to Defense Production Act Fund.
Section 305, act Sept. 8, 1950, ch. 932, title III, as added Pub. L. 96–294, title I, § 104(e), June 30, 1980, 94 Stat. 619; amended Pub. L. 107–314, div. A, title X, § 1062(o)(3), Dec. 2, 2002, 116 Stat. 2653, related to synthetic fuel production.
Section 306, act Sept. 8, 1950, ch. 932, title III, as added Pub. L. 96–294, title I, § 104(e), June 30, 1980, 94 Stat. 623; amended Pub. L. 107–314, div. A, title X, § 1062(o)(3), Dec. 2, 2002, 116 Stat. 2653, related to synthetic fuel production subsequent to determinations respecting a national energy supply shortage of defense fuels.
Section 307, act Sept. 8, 1950, ch. 932, title III, as added Pub. L. 96–294, title I, § 104(e), June 30, 1980, 94 Stat. 628; amended Pub. L. 102–558, title I, § 151, Oct. 28, 1992, 106 Stat. 4218, related to synthetic fuel action.
Section 308, act Sept. 8, 1950, ch. 932, title III, as added Pub. L. 96–294, title I, § 104(e), June 30, 1980, 94 Stat. 631, related to definitions of “Government synthetic fuel project”, “synthetic fuel”, “synthetic fuel project”, and “United States”.
Section 309, act Sept. 8, 1950, ch. 932, title III, as added Pub. L. 98–265, § 6, Apr. 17, 1984, 98 Stat. 152; amended Pub. L. 99–441, § 4, Oct. 3, 1986, 100 Stat. 1117; Pub. L. 102–558, title I, § 124, Oct. 28, 1992, 106 Stat. 4207; Pub. L. 107–47, § 4(5), Oct. 5, 2001, 115 Stat. 260, related to annual report on impact of offsets. See section 4568 of this title.
Section 310, act Sept. 8, 1950, ch. 932, title III, as added Pub. L. 102–558, title I, § 125, Oct. 28, 1992, 106 Stat. 4208, related to civil-military integration.

Statutory Notes and Related Subsidiaries
Increasing Access to Materials Necessary for National Security and Pandemic RecoveryRequirement described in subsec. (e) of this section not applicable during the 2-year period beginning on Mar. 27, 2020, see section 4017(1) of Pub. L. 116–136, set out in a note under section 4532 of this title.

Defense Production Act Fund ManagerSecretary of Defense designated Defense Production Act Fund Manager in accordance with subsec. (f) of this section, see section 309 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16655, set out as a note under section 4553 of this title.

Executive Documents

Executive Order No. 12346
Ex. Ord. No. 12346, Feb. 8, 1982, 47 F.R. 5993, related to the transition of synthetic fuel responsibilities from the Department of Energy to the United States Synthetic Fuels Corporation, revoked Ex. Ord. No. 12242, and provided that the provisions of Ex. Ord. No. 12242 would continue in full force and effect with respect to any loan guarantee issued under its provisions.




SUBCHAPTER III—GENERAL PROVISIONS

Editorial Notes
Codification
Subchapter is comprised of the portions of title VII of act Sept. 8, 1950, ch. 932, as amended, that had not previously been repealed when title VII was editorially reclassified as this subchapter.


§ 4551. Small business(a) ParticipationSmall business concerns shall be given the maximum practicable opportunity to participate as contractors, and subcontractors at various tiers, in all programs to maintain and strengthen the Nation’s industrial base and technology base undertaken pursuant to this chapter.


(b) Administration of chapterIn administering the programs, implementing regulations, policies, and procedures under this chapter, requests, applications, or appeals from small business concerns shall, to the maximum extent practicable, be expeditiously handled.


(c) Advisory committee participationRepresentatives of small business concerns shall be afforded the maximum opportunity to participate in such advisory committees as may be established pursuant to this chapter.


(d) InformationInformation about this chapter and activities undertaken in accordance with this chapter shall be made available to small business concerns.


(e) Allocations under section 4511Whenever the President makes a determination to exercise any authority to allocate any material pursuant to section 4511 of this title, small business concerns shall be accorded, to the extent practicable, a fair share of such material, in proportion to the share received by such business concerns under normal conditions, giving such special consideration as may be possible to emerging small business concerns.


(Sept. 8, 1950, ch. 932, title VII, § 701, 64 Stat. 815; July 31, 1951, ch. 275, title I, § 108, 65 Stat. 138; June 30, 1953, ch. 171, § 7, 67 Stat. 130; Aug. 9, 1955, ch. 655, §§ 4, 5, 69 Stat. 580; Pub. L. 96–294, title I, § 105(c), June 30, 1980, 94 Stat. 633; Pub. L. 102–558, title I, § 131, Oct. 28, 1992, 106 Stat. 4209.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2151 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Pub. L. 102–558 amended section generally, substituting present provisions for provisions stating policy to encourage small business enterprises and providing for measures to carry out this policy, for allocation of materials in the civilian market, and for distribution of defense contracts.
1980—Subsec. (d). Pub. L. 96–294 substituted “June 30, 1980” for “August 9, 1955”.
1955—Subsec. (c). Act Aug. 9, 1955, § 4, struck out specific dates which were the basis for determination of materials in civilian market and inserted provisions requiring that a business receive its fair share based on a representative period before imposition of the allocation.
Subsec. (d). Act Aug. 9, 1955, § 5, added subsec. (d).
1953—Subsec. (c). Act June 30, 1953, amended subsec. (c) generally, the principal change being to provide, in the allocation to business of a fair share of available civilian supply, a new base period for allocating materials not under control on July 1, 1953.
1951—Subsec. (c). Act July 31, 1951, provided that limitations and restrictions on production of specific items shall not exclude new concerns.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–294 effective June 30, 1980, see section 107 of Pub. L. 96–294, set out as a note under section 4502 of this title.

Effective Date of 1955 AmendmentAmendment by act Aug. 9, 1955, effective as of close of July 31, 1955, see section 11 of act Aug. 9, 1955, set out as a note under section 4502 of this title.

Executive Documents

Delegation of Functions
Authority of President to implement this chapter under this subchapter with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and the Secretary of Homeland Security, see section 2(a) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title.
Authority of President to implement this chapter under this subchapter with respect to hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services, see section 2(a)(ii) of Ex. Ord. 13910, Mar. 23, 2020, 85 F.R. 17001, set out as a note under section 4512 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.
For delegation of certain authority of President under this subchapter, see section 802 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16659, set out as a note under section 4553 of this title.



§ 4552. Definitions
For purposes of this chapter, the following definitions shall apply:(1) Critical componentThe term “critical component” includes such components, subsystems, systems, and related special tooling and test equipment essential to the production, repair, maintenance, or operation of weapon systems or other items of equipment identified by the President as being essential to the execution of the national security strategy of the United States. Components identified as critical by a National Security Assessment conducted pursuant to section 113(i) of title 10 or by a Presidential determination as a result of a petition filed under section 1862 of title 19 shall be designated as critical components for purposes of this chapter, unless the President determines that the designation is unwarranted.


(2) Critical infrastructureThe term “critical infrastructure” means any systems and assets, whether physical or cyber-based, so vital to the United States that the degradation or destruction of such systems and assets would have a debilitating impact on national security, including, but not limited to, national economic security and national public health or safety.


(3) Critical technologyThe term “critical technology” includes any technology designated by the President to be essential to the national defense.


(4) Critical technology itemThe term “critical technology item” means materials directly employing, derived from, or utilizing a critical technology.


(5) Defense contractorThe term “defense contractor” means any person who enters into a contract with the United States—(A) to furnish materials, industrial resources, or a critical technology for the national defense; or

(B) to perform services for the national defense.


(6) Domestic industrial baseThe term “domestic industrial base” means domestic sources which are providing, or which would be reasonably expected to provide, materials or services to meet national defense requirements during peacetime, national emergency, or war.


(7) Domestic sourceThe term “domestic source” means a business concern—(A) that performs in the United States or Canada substantially all of the research and development, engineering, manufacturing, and production activities required of such business concern under a contract with the United States relating to a critical component or a critical technology item; and

(B) that procures from business concerns described in subparagraph (A) substantially all of any components and assemblies required under a contract with the United States relating to a critical component or critical technology item.


(8) FacilitiesThe term “facilities” includes all types of buildings, structures, or other improvements to real property (but excluding farms, churches or other places of worship, and private dwelling houses), and services relating to the use of any such building, structure, or other improvement.


(9) Foreign sourceThe term “foreign source” means a business entity other than a “domestic source”.


(10) Guaranteeing agencyThe term “guaranteeing agency” means a department or agency of the United States engaged in procurement for the national defense.


(11) Homeland securityThe term “homeland security” includes efforts—(A) to prevent terrorist attacks within the United States;

(B) to reduce the vulnerability of the United States to terrorism;

(C) to minimize damage from a terrorist attack in the United States; and

(D) to recover from a terrorist attack in the United States.


(12) Industrial resourcesThe term “industrial resources” means materials, services, processes, or manufacturing equipment (including the processes, technologies, and ancillary services for the use of such equipment) needed to establish or maintain an efficient and modern national defense industrial base.


(13) MaterialsThe term “materials” includes—(A) any raw materials (including minerals, metals, and advanced processed materials), commodities, articles, components (including critical components), products, and items of supply; and

(B) any technical information or services ancillary to the use of any such materials, commodities, articles, components, products, or items.


(14) National defenseThe term “national defense” means programs for military and energy production or construction, military or critical infrastructure assistance to any foreign nation, homeland security, stockpiling, space, and any directly related activity. Such term includes emergency preparedness activities conducted pursuant to title VI of The Robert T. Stafford Disaster Relief and Emergency Assistance Act [42 U.S.C. 5195 et seq.] and critical infrastructure protection and restoration.


(15) PersonThe term “person” includes an individual, corporation, partnership, association, or any other organized group of persons, or legal successor or representative thereof, or any State or local government or agency thereof.


(16) ServicesThe term “services” includes any effort that is needed for or incidental to—(A) the development, production, processing, distribution, delivery, or use of an industrial resource or a critical technology item;

(B) the construction of facilities;

(C) the movement of individuals and property by all modes of civil transportation; or

(D) other national defense programs and activities.


(17) Small business concernThe term “small business concern” means a business concern that meets the requirements of section 632(a) of title 15 and the regulations promulgated pursuant to that section, and includes such business concerns owned and controlled by socially and economically disadvantaged individuals or by women.


(Sept. 8, 1950, ch. 932, title VII, § 702, 64 Stat. 815; June 30, 1953, ch. 171, § 8, 67 Stat. 130; Pub. L. 91–379, title I, § 102, Aug. 15, 1970, 84 Stat. 796; Pub. L. 102–558, title I, § 132, Oct. 28, 1992, 106 Stat. 4210; Pub. L. 103–337, div. C, title XXXIV, § 3411(b), Oct. 5, 1994, 108 Stat. 3110; Pub. L. 108–195, § 5, Dec. 19, 2003, 117 Stat. 2893; Pub. L. 111–67, § 8, Sept. 30, 2009, 123 Stat. 2017.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
The Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in par. (14), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143. Title VI of the Act is classified generally to subchapter IV–B (§ 5195 et seq.) of chapter 68 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Codification
Section was formerly classified to section 2152 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2009—Par. (1). Pub. L. 111–67, § 8(1), substituted “equipment identified by the President” for “military equipment identified by the Secretary of Defense”.
Pars. (2), (3). Pub. L. 111–67, § 8(2)–(4), added par. (3), redesignated former par. (3) as (2), and struck out former par. (2). Prior to amendment, text of par. (2) read as follows: “The term ‘critical industry for national security’ means any industry (or industry sector) identified pursuant to section 2503(6) of title 10 and such other industries or industry sectors as may be designated by the President as essential to provide industrial resources required for the execution of the national security strategy of the United States.”
Pars. (4), (5). Pub. L. 111–67, § 8(2), (5), redesignated pars. (5) and (6) as (4) and (5), respectively, and struck out former par. (4). Prior to amendment, text of par. (4) read as follows: “The term ‘critical technology’ includes any technology that is included in 1 or more of the plans submitted pursuant to section 6681 of title 42 or section 2508 of title 10 (unless subsequently deleted), or such other emerging or dual use technology as may be designated by the President.”
Par. (6). Pub. L. 111–67, § 8(5), (6), redesignated par. (7) as (6), in heading, struck out “defense” after “Domestic”, and, in text, substituted “ ‘domestic industrial base’ ” for “ ‘domestic defense industrial base’ ” and struck out “graduated mobilization,” after “peacetime,”. Former par. (6) redesignated (5).
Pars. (7) to (9). Pub. L. 111–67, § 8(2), (5), (7), redesignated pars. (8), (10), and (11) as (7) to (9), respectively, and struck out former par. (9). Prior to amendment, text of par. (9) read as follows: “The term ‘essential weapon system’ means a major weapon system and other items of military equipment identified by the Secretary of Defense as being essential to the execution of the national security strategy of the United States.” Former par. (7) redesignated (6).
Pars. (10), (11). Pub. L. 111–67, § 8(8), added pars. (10) and (11). Former pars. (10) and (11) redesignated (8) and (9), respectively.
Par. (12). Pub. L. 111–67, § 8(9), substituted “base” for “capacity”.
Par. (14). Pub. L. 111–67, § 8(10), substituted “military or critical infrastructure assistance to any foreign nation, homeland security” for “military assistance to any foreign nation”.
Par. (16). Pub. L. 111–67, § 8(11), added subpars. (C) and (D).
Par. (18). Pub. L. 111–67, § 8(2), struck out par. (18). Text read as follows: “The term ‘small business concern owned and controlled by socially and economically disadvantaged individuals’ has the same meaning as in section 637(d)(3)(C) of title 15.”
2003—Pars. (3) to (13). Pub. L. 108–195, § 5(1), (2), added par. (3) and redesignated former pars. (3) to (12) as (4) to (13), respectively. Former par. (13) redesignated (14).
Par. (14). Pub. L. 108–195, § 5(1), (3), redesignated par. (13) as (14) and inserted “and critical infrastructure protection and restoration” before period at end of last sentence. Former par. (14) redesignated (15).
Pars. (15) to (18). Pub. L. 108–195, § 5(1), redesignated pars. (14) to (17) as (15) to (18), respectively.
1994—Par. (13). Pub. L. 103–337 inserted at end “Such term includes emergency preparedness activities conducted pursuant to title VI of The Robert T. Stafford Disaster Relief and Emergency Assistance Act.”
1992—Pub. L. 102–558 amended section generally, substituting present provisions for provisions defining terms “person”, “materials”, “facilities”, “national defense”, “wages, salaries, and other compensation”, and “defense contractor”.
1970—Subsec. (d). Pub. L. 91–379, § 102(1), inserted reference to space in definition of national defense.
Subsec. (f). Pub. L. 91–379, § 102(2), added subsec. (f).
1953—Subsec. (d). Act June 30, 1953, amended subsec. (d) generally which, among other changes, inserted references to construction, military assistance to foreign nations and stockpiling, and struck out specific reference to “operations or activities in connection with the Mutual Defense Assistance Act of 1949, as amended”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.



§ 4553. Civilian personnel
Any officer or agency head may—(1) appoint civilian personnel without regard to section 5331(b) of title 5 and without regard to the provisions of title 5 governing appointments in the competitive service; and

(2) fix the rate of basic pay for such personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5 relating to classification and General Schedule pay rates,

except that no individual so appointed may receive pay in excess of the annual rate of basic pay payable for GS–18 of the General Schedule, as the President deems appropriate to carry out this chapter.
(Sept. 8, 1950, ch. 932, title VII, § 703, 64 Stat. 816; July 31, 1951, ch. 275, title I, § 109(a), (b), 65 Stat. 138; Pub. L. 102–558, title I, § 133, Oct. 28, 1992, 106 Stat. 4212.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2153 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Pub. L. 102–558 amended section generally, substituting present provisions for provisions relating to delegation of Presidential authority, creation of new agencies, appointment and compensation of officers and personnel, and State representation in regional offices.
1951—Subsec. (a). Act July 31, 1951, § 109(a), provided that executive head of one agency under this chapter shall be paid at a rate comparable to that paid heads of executive departments.
Subsec. (b). Act July 31, 1951, § 109(b), inserted provision to provide for State representation in regional offices.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.

Executive Documents

Ex. Ord. No. 13603. National Defense Resources Preparedness
Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16651, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Defense Production Act of 1950, as amended ([former] 50 U.S.C. App. 2061 et seq.) [now 50 U.S.C. 4501 et seq.], and section 301 of title 3, United States Code, and as Commander in Chief of the Armed Forces of the United States, it is hereby ordered as follows:

PART I—PURPOSE, POLICY, AND IMPLEMENTATIONSection 101. Purpose. This order delegates authorities and addresses national defense resource policies and programs under the Defense Production Act of 1950, as amended (the “Act”).
Sec. 102. Policy. The United States must have an industrial and technological base capable of meeting national defense requirements and capable of contributing to the technological superiority of its national defense equipment in peacetime and in times of national emergency. The domestic industrial and technological base is the foundation for national defense preparedness. The authorities provided in the Act shall be used to strengthen this base and to ensure it is capable of responding to the national defense needs of the United States.
Sec. 103. General Functions. Executive departments and agencies (agencies) responsible for plans and programs relating to national defense (as defined in section 801(j) of this order), or for resources and services needed to support such plans and programs, shall:
(a) identify requirements for the full spectrum of emergencies, including essential military and civilian demand;
(b) assess on an ongoing basis the capability of the domestic industrial and technological base to satisfy requirements in peacetime and times of national emergency, specifically evaluating the availability of the most critical resource and production sources, including subcontractors and suppliers, materials, skilled labor, and professional and technical personnel;
(c) be prepared, in the event of a potential threat to the security of the United States, to take actions necessary to ensure the availability of adequate resources and production capability, including services and critical technology, for national defense requirements;
(d) improve the efficiency and responsiveness of the domestic industrial base to support national defense requirements; and
(e) foster cooperation between the defense and commercial sectors for research and development and for acquisition of materials, services, components, and equipment to enhance industrial base efficiency and responsiveness.
Sec. 104. Implementation. (a) The National Security Council and Homeland Security Council, in conjunction with the National Economic Council, shall serve as the integrated policymaking forum for consideration and formulation of national defense resource preparedness policy and shall make recommendations to the President on the use of authorities under the Act.
(b) The Secretary of Homeland Security shall:
(1) advise the President on issues of national defense resource preparedness and on the use of the authorities and functions delegated by this order;
(2) provide for the central coordination of the plans and programs incident to authorities and functions delegated under this order, and provide guidance to agencies assigned functions under this order, developed in consultation with such agencies; and
(3) report to the President periodically concerning all program activities conducted pursuant to this order.
(c) The Defense Production Act Committee, described in section 701 of this order, shall:
(1) in a manner consistent with section 2(b) of the Act, 50 U.S.C. App. 2062(b) [now 50 U.S.C. 4502(b)], advise the President through the Assistant to the President and National Security Advisor, the Assistant to the President for Homeland Security and Counterterrorism, and the Assistant to the President for Economic Policy on the effective use of the authorities under the Act; and
(2) prepare and coordinate an annual report to the Congress pursuant to section 722(d) of the Act, 50 U.S.C. App. 2171(d) [now 50 U.S.C. 4567(d)].
(d) The Secretary of Commerce, in cooperation with the Secretary of Defense, the Secretary of Homeland Security, and other agencies, shall:
(1) analyze potential effects of national emergencies on actual production capability, taking into account the entire production system, including shortages of resources, and develop recommended preparedness measures to strengthen capabilities for production increases in national emergencies; and
(2) perform industry analyses to assess capabilities of the industrial base to support the national defense, and develop policy recommendations to improve the international competitiveness of specific domestic industries and their abilities to meet national defense program needs.

PART II—PRIORITIES AND ALLOCATIONSSec. 201. Priorities and Allocations Authorities. (a) The authority of the President conferred by section 101 of the Act, 50 U.S.C. App. 2071 [now 50 U.S.C. 4511], to require acceptance and priority performance of contracts or orders (other than contracts of employment) to promote the national defense over performance of any other contracts or orders, and to allocate materials, services, and facilities as deemed necessary or appropriate to promote the national defense, is delegated to the following agency heads:
(1) the Secretary of Agriculture with respect to food resources, food resource facilities, livestock resources, veterinary resources, plant health resources, and the domestic distribution of farm equipment and commercial fertilizer;
(2) the Secretary of Energy with respect to all forms of energy;
(3) the Secretary of Health and Human Services with respect to health resources;
(4) the Secretary of Transportation with respect to all forms of civil transportation;
(5) the Secretary of Defense with respect to water resources; and
(6) the Secretary of Commerce with respect to all other materials, services, and facilities, including construction materials.
(b) The Secretary of each agency delegated authority under subsection (a) of this section (resource departments) shall plan for and issue regulations to prioritize and allocate resources and establish standards and procedures by which the authority shall be used to promote the national defense, under both emergency and non-emergency conditions. Each Secretary shall authorize the heads of other agencies, as appropriate, to place priority ratings on contracts and orders for materials, services, and facilities needed in support of programs approved under section 202 of this order.
(c) Each resource department shall act, as necessary and appropriate, upon requests for special priorities assistance, as defined by section 801(l) of this order, in a time frame consistent with the urgency of the need at hand. In situations where there are competing program requirements for limited resources, the resource department shall consult with the Secretary who made the required determination under section 202 of this order. Such Secretary shall coordinate with and identify for the resource department which program requirements to prioritize on the basis of operational urgency. In situations involving more than one Secretary making such a required determination under section 202 of this order, the Secretaries shall coordinate with and identify for the resource department which program requirements should receive priority on the basis of operational urgency.
(d) If agreement cannot be reached between two such Secretaries, then the issue shall be referred to the President through the Assistant to the President and National Security Advisor and the Assistant to the President for Homeland Security and Counterterrorism.
(e) The Secretary of each resource department, when necessary, shall make the finding required under section 101(b) of the Act, 50 U.S.C. App. 2071(b) [now 50 U.S.C. 4511(b)]. This finding shall be submitted for the President’s approval through the Assistant to the President and National Security Advisor and the Assistant to the President for Homeland Security and Counterterrorism. Upon such approval, the Secretary of the resource department that made the finding may use the authority of section 101(a) of the Act, 50 U.S.C. App. 2071(a) [now 50 U.S.C. 4511(a)], to control the general distribution of any material (including applicable services) in the civilian market.
Sec. 202. Determinations. Except as provided in section 201(e) of this order, the authority delegated by section 201 of this order may be used only to support programs that have been determined in writing as necessary or appropriate to promote the national defense:
(a) by the Secretary of Defense with respect to military production and construction, military assistance to foreign nations, military use of civil transportation, stockpiles managed by the Department of Defense, space, and directly related activities;
(b) by the Secretary of Energy with respect to energy production and construction, distribution and use, and directly related activities; and
(c) by the Secretary of Homeland Security with respect to all other national defense programs, including civil defense and continuity of Government.
Sec. 203. Maximizing Domestic Energy Supplies. The authorities of the President under section 101(c)(1)–(2) of the Act, 50 U.S.C. App. 2071(c)(1)–(2) [now 50 U.S.C. 4511(c)(1)–(2)], are delegated to the Secretary of Commerce, with the exception that the authority to make findings that materials (including equipment), services, and facilities are critical and essential, as described in section 101(c)(2)(A) of the Act, 50 U.S.C. App. 2071(c)(2)(A) [now 50 U.S.C. 4511(c)(2)(A)], is delegated to the Secretary of Energy.
Sec. 204. Chemical and Biological Warfare. The authority of the President conferred by section 104(b) of the Act, 50 U.S.C. App. 2074(b) [now 50 U.S.C. 4514(b)], is delegated to the Secretary of Defense. This authority may not be further delegated by the Secretary.

PART III—EXPANSION OF PRODUCTIVE CAPACITY AND SUPPLYSec. 301. Loan Guarantees. (a) To reduce current or projected shortfalls of resources, critical technology items, or materials essential for the national defense, the head of each agency engaged in procurement for the national defense, as defined in section 801(h) of this order, is authorized pursuant to section 301 of the Act, 50 U.S.C. App. 2091 [now 50 U.S.C. 4531], to guarantee loans by private institutions.
(b) Each guaranteeing agency is designated and authorized to: (1) act as fiscal agent in the making of its own guarantee contracts and in otherwise carrying out the purposes of section 301 of the Act [50 U.S.C. 4531]; and (2) contract with any Federal Reserve Bank to assist the agency in serving as fiscal agent.
(c) Terms and conditions of guarantees under this authority shall be determined in consultation with the Secretary of the Treasury and the Director of the Office of Management and Budget (OMB). The guaranteeing agency is authorized, following such consultation, to prescribe: (1) either specifically or by maximum limits or otherwise, rates of interest, guarantee and commitment fees, and other charges which may be made in connection with such guarantee contracts; and (2) regulations governing the forms and procedures (which shall be uniform to the extent practicable) to be utilized in connection therewith.
Sec. 302. Loans. To reduce current or projected shortfalls of resources, critical technology items, or materials essential for the national defense, the head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 302 of the Act, 50 U.S.C. App. 2092 [now 50 U.S.C. 4532], to make loans thereunder. Terms and conditions of loans under this authority shall be determined in consultation with the Secretary of the Treasury and the Director of OMB.
Sec. 303. Additional Authorities. (a) To create, maintain, protect, expand, or restore domestic industrial base capabilities essential for the national defense, the head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 303 of the Act, 50 U.S.C. App. 2093 [now 50 U.S.C. 4533], to make provision for purchases of, or commitments to purchase, an industrial resource or a critical technology item for Government use or resale, and to make provision for the development of production capabilities, and for the increased use of emerging technologies in security program applications, and to enable rapid transition of emerging technologies.
(b) Materials acquired under section 303 of the Act, 50 U.S.C. App. 2093 [now 50 U.S.C. 4533], that exceed the needs of the programs under the Act may be transferred to the National Defense Stockpile, if, in the judgment of the Secretary of Defense as the National Defense Stockpile Manager, such transfers are in the public interest.
Sec. 304. Subsidy Payments. To ensure the supply of raw or nonprocessed materials from high-cost sources, or to ensure maximum production or supply in any area at stable prices of any materials in light of a temporary increase in transportation cost, the head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 303(c) of the Act, 50 U.S.C. App. 2093(c) [now 50 U.S.C. 4533(c)], to make subsidy payments, after consultation with the Secretary of the Treasury and the Director of OMB.
Sec. 305. Determinations and Findings. (a) Pursuant to budget authority provided by an appropriations act in advance for credit assistance under section 301 or 302 of the Act, 50 U.S.C. App. 2091, 2092 [now 50 U.S.C. 4531, 4532], and consistent with the Federal Credit Reform Act of 1990, as amended (FCRA), 2 U.S.C. 661 et seq., the head of each agency engaged in procurement for the national defense is delegated the authority to make the determinations set forth in sections 301(a)(2) and 302(b)(2) of the Act [50 U.S.C. 4531(a)(2), 4532(b)(2)], in consultation with the Secretary making the required determination under section 202 of this order; provided, that such determinations shall be made after due consideration of the provisions of OMB Circular A–129 and the credit subsidy score for the relevant loan or loan guarantee as approved by OMB pursuant to FCRA.
(b) Other than any determination by the President under section 303(a)(7)(b) of the Act [probably means section 303(a)(7)(B) of the Act, 50 U.S.C. 4533(a)(7)(B)], the head of each agency engaged in procurement for the national defense is delegated the authority to make the required determinations, judgments, certifications, findings, and notifications defined under section 303 of the Act, 50 U.S.C. App. 2093 [now 50 U.S.C. 4533], in consultation with the Secretary making the required determination under section 202 of this order.
Sec. 306. Strategic and Critical Materials. The Secretary of Defense, and the Secretary of the Interior in consultation with the Secretary of Defense as the National Defense Stockpile Manager, are each delegated the authority of the President under section 303(a)(1)(B) of the Act, 50 U.S.C. App. 2093(a)(1)(B) [now 50 U.S.C. 4533(a)(1)(B)], to encourage the exploration, development, and mining of strategic and critical materials and other materials.
Sec. 307. Substitutes. The head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 303(g) of the Act, 50 U.S.C. App. 2093(g) [now 50 U.S.C. 4533(g)], to make provision for the development of substitutes for strategic and critical materials, critical components, critical technology items, and other resources to aid the national defense.
Sec. 308. Government-Owned Equipment. The head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 303(e) of the Act, 50 U.S.C. App. 2093(e) [now 50 U.S.C. 4533(e)], to:
(a) procure and install additional equipment, facilities, processes, or improvements to plants, factories, and other industrial facilities owned by the Federal Government and to procure and install Government-owned equipment in plants, factories, or other industrial facilities owned by private persons;
(b) provide for the modification or expansion of privately owned facilities, including the modification or improvement of production processes, when taking actions under sections 301, 302, or 303 of the Act, 50 U.S.C. App. 2091, 2092, 2093 [now 50 U.S.C. 4531, 4532, 4533]; and
(c) sell or otherwise transfer equipment owned by the Federal Government and installed under section 303(e) of the Act, 50 U.S.C. App. 2093(e) [now 50 U.S.C. 4533(e)], to the owners of such plants, factories, or other industrial facilities.
Sec. 309. Defense Production Act Fund. The Secretary of Defense is designated the Defense Production Act Fund Manager, in accordance with section 304(f) of the Act, 50 U.S.C. App. 2094(f) [50 U.S.C. 4534(f)], and shall carry out the duties specified in section 304 of the Act, in consultation with the agency heads having approved, and appropriated funds for, projects under title III of the Act [50 U.S.C. 4531 et seq.].
Sec. 310. Critical Items. The head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 107(b)(1) of the Act, 50 U.S.C. App. 2077(b)(1) [now 50 U.S.C. 4517(b)(1)], to take appropriate action to ensure that critical components, critical technology items, essential materials, and industrial resources are available from reliable sources when needed to meet defense requirements during peacetime, graduated mobilization, and national emergency. Appropriate action may include restricting contract solicitations to reliable sources, restricting contract solicitations to domestic sources (pursuant to statutory authority), stockpiling critical components, and developing substitutes for critical components or critical technology items.
Sec. 311. Strengthening Domestic Capability. The head of each agency engaged in procurement for the national defense is delegated the authority of the President under section 107(a) of the Act, 50 U.S.C. App. 2077(a) [now 50 U.S.C. 4517(a)], to utilize the authority of title III of the Act [50 U.S.C. 4531 et seq.] or any other provision of law to provide appropriate incentives to develop, maintain, modernize, restore, and expand the productive capacities of domestic sources for critical components, critical technology items, materials, and industrial resources essential for the execution of the national security strategy of the United States.
Sec. 312. Modernization of Equipment. The head of each agency engaged in procurement for the national defense, in accordance with section 108(b) of the Act, 50 U.S.C. App. 2078(b) [now 50 U.S.C. 4518(b)], may utilize the authority of title III of the Act [50 U.S.C. 4531 et seq.] to guarantee the purchase or lease of advance manufacturing equipment, and any related services with respect to any such equipment for purposes of the Act [50 U.S.C. 4501 et seq.]. In considering title III projects, the head of each agency engaged in procurement for the national defense shall provide a strong preference for proposals submitted by a small business supplier or subcontractor in accordance with section 108(b)(2) of the Act, 50 U.S.C. App. 2078(b)(2) [now 50 U.S.C. 4518(b)(2)].

PART IV—VOLUNTARY AGREEMENTS AND ADVISORY COMMITTEESSec. 401. Delegations. The authority of the President under sections 708(c) and (d) of the Act, 50 U.S.C. App. 2158(c), (d) [now 50 U.S.C. 4558(c), (d)], is delegated to the heads of agencies otherwise delegated authority under this order. The status of the use of such delegations shall be furnished to the Secretary of Homeland Security.
Sec. 402. Advisory Committees. The authority of the President under section 708(d) of the Act, 50 U.S.C. App. 2158(d) [now 50 U.S.C. 4558(d)], and delegated in section 401 of this order (relating to establishment of advisory committees) shall be exercised only after consultation with, and in accordance with, guidelines and procedures established by the Administrator of General Services.
Sec. 403. Regulations. The Secretary of Homeland Security, after approval of the Attorney General, and after consultation by the Attorney General with the Chairman of the Federal Trade Commission, shall promulgate rules pursuant to section 708(e) of the Act, 50 U.S.C. App. 2158(e) [now 50 U.S.C. 4558(e)], incorporating standards and procedures by which voluntary agreements and plans of action may be developed and carried out. Such rules may be adopted by other agencies to fulfill the rulemaking requirement of section 708(e) of the Act, 50 U.S.C. App. 2158(e) [now 50 U.S.C. 4558(e)].

PART V—EMPLOYMENT OF PERSONNELSec. 501. National Defense Executive Reserve. (a) In accordance with section 710(e) of the Act, 50 U.S.C. App. 2160(e) [now 50 U.S.C. 4560(e)], there is established in the executive branch a National Defense Executive Reserve (NDER) composed of persons of recognized expertise from various segments of the private sector and from Government (except full-time Federal employees) for training for employment in executive positions in the Federal Government in the event of a national defense emergency.
(b) The Secretary of Homeland Security shall issue necessary guidance for the NDER program, including appropriate guidance for establishment, recruitment, training, monitoring, and activation of NDER units and shall be responsible for the overall coordination of the NDER program. The authority of the President under section 710(e) of the Act, 50 U.S.C. App. 2160(e) [now 50 U.S.C. 4560(e)], to determine periods of national defense emergency is delegated to the Secretary of Homeland Security.
(c) The head of any agency may implement section 501(a) of this order with respect to NDER operations in such agency.
(d) The head of each agency with an NDER unit may exercise the authority under section 703 of the Act, 50 U.S.C. App. 2153 [now 50 U.S.C. 4553], to employ civilian personnel when activating all or a part of its NDER unit. The exercise of this authority shall be subject to the provisions of sections 501(e) and (f) of this order and shall not be redelegated.
(e) The head of an agency may activate an NDER unit, in whole or in part, upon the written determination of the Secretary of Homeland Security that an emergency affecting the national defense exists and that the activation of the unit is necessary to carry out the emergency program functions of the agency.
(f) Prior to activating the NDER unit, the head of the agency shall notify, in writing, the Assistant to the President for Homeland Security and Counterterrorism of the impending activation.
Sec. 502. Consultants. The head of each agency otherwise delegated functions under this order is delegated the authority of the President under sections 710(b) and (c) of the Act, 50 U.S.C. App. 2160(b), (c) [now 50 U.S.C. 4560(b), (c)], to employ persons of outstanding experience and ability without compensation and to employ experts, consultants, or organizations. The authority delegated by this section may not be redelegated.

PART VI—LABOR REQUIREMENTSSec. 601. Secretary of Labor. (a) The Secretary of Labor, in coordination with the Secretary of Defense and the heads of other agencies, as deemed appropriate by the Secretary of Labor, shall:
(1) collect and maintain data necessary to make a continuing appraisal of the Nation’s workforce needs for purposes of national defense;
(2) upon request by the Director of Selective Service, and in coordination with the Secretary of Defense, assist the Director of Selective Service in development of policies regulating the induction and deferment of persons for duty in the armed services;
(3) upon request from the head of an agency with authority under this order, consult with that agency with respect to: (i) the effect of contemplated actions on labor demand and utilization; (ii) the relation of labor demand to materials and facilities requirements; and (iii) such other matters as will assist in making the exercise of priority and allocations functions consistent with effective utilization and distribution of labor;
(4) upon request from the head of an agency with authority under this order: (i) formulate plans, programs, and policies for meeting the labor requirements of actions to be taken for national defense purposes; and (ii) estimate training needs to help address national defense requirements and promote necessary and appropriate training programs; and
(5) develop and implement an effective labor-management relations policy to support the activities and programs under this order, with the cooperation of other agencies as deemed appropriate by the Secretary of Labor, including the National Labor Relations Board, the Federal Labor Relations Authority, the National Mediation Board, and the Federal Mediation and Conciliation Service.
(b) All agencies shall cooperate with the Secretary of Labor, upon request, for the purposes of this section, to the extent permitted by law.

PART VII—DEFENSE PRODUCTION ACT COMMITTEESec. 701. The Defense Production Act Committee. (a) The Defense Production Act Committee (Committee) shall be composed of the following members, in accordance with section 722(b) of the Act, 50 U.S.C. App. 2171(b) [now 50 U.S.C. 4567(b)]:
(1) The Secretary of State;
(2) The Secretary of the Treasury;
(3) The Secretary of Defense;
(4) The Attorney General;
(5) The Secretary of the Interior;
(6) The Secretary of Agriculture;
(7) The Secretary of Commerce;
(8) The Secretary of Labor;
(9) The Secretary of Health and Human Services;
(10) The Secretary of Transportation;
(11) The Secretary of Energy;
(12) The Secretary of Homeland Security;
(13) The Director of National Intelligence;
(14) The Director of the Central Intelligence Agency;
(15) The Chair of the Council of Economic Advisers;
(16) The Administrator of the National Aeronautics and Space Administration; and
(17) The Administrator of General Services.
(b) The Director of OMB and the Director of the Office of Science and Technology Policy shall be invited to participate in all Committee meetings and activities in an advisory role. The Chairperson, as designated by the President pursuant to section 722 of the Act, 50 U.S.C. App. 2171 [now 50 U.S.C. 4567], may invite the heads of other agencies or offices to participate in Committee meetings and activities in an advisory role, as appropriate.
Sec. 702. Offsets. The Secretary of Commerce shall prepare and submit to the Congress the annual report required by section 723 of the Act, 50 U.S.C. App. 2172 [now 50 U.S.C. 4568], in consultation with the Secretaries of State, the Treasury, Defense, and Labor, the United States Trade Representative, the Director of National Intelligence, and the heads of other agencies as appropriate. The heads of agencies shall provide the Secretary of Commerce with such information as may be necessary for the effective performance of this function.

PART VIII—GENERAL PROVISIONSSec. 801. Definitions. In addition to the definitions in section 702 of the Act, 50 U.S.C. App. 2152 [now 50 U.S.C. 4552], the following definitions apply throughout this order:
(a) “Civil transportation” includes movement of persons and property by all modes of transportation in interstate, intrastate, or foreign commerce within the United States, its territories and possessions, and the District of Columbia, and related public storage and warehousing, ports, services, equipment and facilities, such as transportation carrier shop and repair facilities. “Civil transportation” also shall include direction, control, and coordination of civil transportation capacity regardless of ownership. “Civil transportation” shall not include transportation owned or controlled by the Department of Defense, use of petroleum and gas pipelines, and coal slurry pipelines used only to supply energy production facilities directly.
(b) “Energy” means all forms of energy including petroleum, gas (both natural and manufactured), electricity, solid fuels (including all forms of coal, coke, coal chemicals, coal liquification, and coal gasification), solar, wind, other types of renewable energy, atomic energy, and the production, conservation, use, control, and distribution (including pipelines) of all of these forms of energy.
(c) “Farm equipment” means equipment, machinery, and repair parts manufactured for use on farms in connection with the production or preparation for market use of food resources.
(d) “Fertilizer” means any product or combination of products that contain one or more of the elements nitrogen, phosphorus, and potassium for use as a plant nutrient.
(e) “Food resources” means all commodities and products, (simple, mixed, or compound), or complements to such commodities or products, that are capable of being ingested by either human beings or animals, irrespective of other uses to which such commodities or products may be put, at all stages of processing from the raw commodity to the products thereof in vendible form for human or animal consumption. “Food resources” also means potable water packaged in commercially marketable containers, all starches, sugars, vegetable and animal or marine fats and oils, seed, cotton, hemp, and flax fiber, but does not mean any such material after it loses its identity as an agricultural commodity or agricultural product.
(f) “Food resource facilities” means plants, machinery, vehicles (including on farm), and other facilities required for the production, processing, distribution, and storage (including cold storage) of food resources, and for the domestic distribution of farm equipment and fertilizer (excluding transportation thereof).
(g) “Functions” include powers, duties, authority, responsibilities, and discretion.
(h) “Head of each agency engaged in procurement for the national defense” means the heads of the Departments of State, Justice, the Interior, and Homeland Security, the Office of the Director of National Intelligence, the Central Intelligence Agency, the National Aeronautics and Space Administration, the General Services Administration, and all other agencies with authority delegated under section 201 of this order.
(i) “Health resources” means drugs, biological products, medical devices, materials, facilities, health supplies, services and equipment required to diagnose, mitigate or prevent the impairment of, improve, treat, cure, or restore the physical or mental health conditions of the population.
(j) “National defense” means programs for military and energy production or construction, military or critical infrastructure assistance to any foreign nation, homeland security, stockpiling, space, and any directly related activity. Such term includes emergency preparedness activities conducted pursuant to title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5195 et seq., and critical infrastructure protection and restoration.
(k) “Offsets” means compensation practices required as a condition of purchase in either government-to-government or commercial sales of defense articles and/or defense services as defined by the Arms Export Control Act, 22 U.S.C. 2751 et seq., and the International Traffic in Arms Regulations, 22 C.F.R. 120.1–130.17.
(l) “Special priorities assistance” means action by resource departments to assist with expediting deliveries, placing rated orders, locating suppliers, resolving production or delivery conflicts between various rated orders, addressing problems that arise in the fulfillment of a rated order or other action authorized by a delegated agency, and determining the validity of rated orders.
(m) “Strategic and critical materials” means materials (including energy) that (1) would be needed to supply the military, industrial, and essential civilian needs of the United States during a national emergency, and (2) are not found or produced in the United States in sufficient quantities to meet such need and are vulnerable to the termination or reduction of the availability of the material.
(n) “Water resources” means all usable water, from all sources, within the jurisdiction of the United States, that can be managed, controlled, and allocated to meet emergency requirements, except “water resources” does not include usable water that qualifies as “food resources.”
Sec. 802. General. (a) Except as otherwise provided in section 802(c) of this order, the authorities vested in the President by title VII of the Act, 50 U.S.C. App. 2151 et seq. [now 50 U.S.C. 4551 et seq.], are delegated to the head of each agency in carrying out the delegated authorities under the Act [50 U.S.C. 4501 et seq.] and this order, by the Secretary of Labor in carrying out part VI of this order, and by the Secretary of the Treasury in exercising the functions assigned in Executive Order 11858 [50 U.S.C. 4565 note], as amended.
(b) The authorities that may be exercised and performed pursuant to section 802(a) of this order shall include:
(1) the power to redelegate authorities, and to authorize the successive redelegation of authorities to agencies, officers, and employees of the Government; and
(2) the power of subpoena under section 705 of the Act, 50 U.S.C. App. 2155 [now 50 U.S.C. 4555], with respect to (i) authorities delegated in parts II, III, and section 702 of this order, and (ii) the functions assigned to the Secretary of the Treasury in Executive Order 11858 [50 U.S.C. 4565 note], as amended, provided that the subpoena power referenced in subsections (i) and (ii) shall be utilized only after the scope and purpose of the investigation, inspection, or inquiry to which the subpoena relates have been defined either by the appropriate officer identified in section 802(a) of this order or by such other person or persons as the officer shall designate.
(c) Excluded from the authorities delegated by section 802(a) of this order are authorities delegated by parts IV and V of this order, authorities in section[s] 721 and 722 of the Act, 50 U.S.C. App. 2170–2171 [now 50 U.S.C. 4565, 4567], and the authority with respect to fixing compensation under section 703 of the Act, 50 U.S.C. App. 2153 [now 50 U.S.C. 4553].
Sec. 803. Authority. (a) Executive Order 12919 of June 3, 1994, and sections 401(3)–(4) of Executive Order 12656 of November 18, 1988, [42 U.S.C. 5195 note] are revoked. All other previously issued orders, regulations, rulings, certificates, directives, and other actions relating to any function affected by this order shall remain in effect except as they are inconsistent with this order or are subsequently amended or revoked under proper authority. Nothing in this order shall affect the validity or force of anything done under previous delegations or other assignment of authority under the Act [50 U.S.C. 4501 et seq.].
(b) Nothing in this order shall affect the authorities assigned under Executive Order 11858 of May 7, 1975, as amended [50 U.S.C. 4565 note], except as provided in section 802 of this order.
(c) Nothing in this order shall affect the authorities assigned under Executive Order 12472 of April 3, 1984, as amended [former 42 U.S.C. 5195 note].
Sec. 804. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect functions of the Director of OMB relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.




§ 4554. Regulations and orders(a) In generalSubject to section 4559 of this title and subsection (b), the President may prescribe such regulations and issue such orders as the President may determine to be appropriate to carry out this chapter.


(b) Procurement regulationsAny procurement regulation, procedure, or form issued pursuant to subsection (a) shall be issued pursuant to section 25 of the Office of Federal Procurement Policy Act [now 41 U.S.C. 1302, 1303], and shall conform to any governmentwide procurement policy or regulation issued pursuant to section 6 or 25 of that Act [see 41 U.S.C. 1121 et seq., 1302, 1303].


(Sept. 8, 1950, ch. 932, title VII, § 704, 64 Stat. 816; July 31, 1951, ch. 275, title I, § 109(c), 65 Stat. 139; Pub. L. 102–558, title I, § 134, Oct. 28, 1992, 106 Stat. 4212.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
Sections 6 and 25 of the Office of Federal Procurement Policy Act, referred to in subsec. (b), were sections 6 and 25 of Pub. L. 93–400, which were classified to sections 405 and 421, respectively, of former Title 41, Public Contracts, and were repealed and largely restated in subchapter II (§ 1121 et seq.) of chapter 11 and as sections 1302 and 1303 of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.

Codification
Section was formerly classified to section 2154 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Pub. L. 102–558 amended section generally, substituting present provisions for provisions authorizing promulgation of rules, regulations, and orders by the President in order to carry out this chapter.
1951—Act July 31, 1951, limited authority to regulate natural gas where a State agency is handling the matter.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

Executive Documents

Delegation of Functions
Authority of President to implement the Defense Production Act of 1950 (this chapter) in this subchapter—
(1) with respect to hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services, see section 2(a)(ii) of Ex. Ord. 13910, Mar. 23, 2020, 85 F.R. 17001, set out as a note under section 4512 of this title;
(2) with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and Secretary of Homeland Security, see section 2(a) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title; and
(3) in addition to the delegation of authority in Ex. Ord. No. 13911, delegated to Chief Executive Officer of the United States International Development Finance Corporation, see section 2 of Ex. Ord. No. 13922, May 14, 2020, 85 F.R. 30583, set out as a note under section 4532 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, eff. June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.



§ 4555. Investigations; records; reports; subpoenas; right to counsel(a) Authority of President to obtain information; enforcement of subpoenasThe President shall be entitled, while this chapter is in effect and for a period of two years thereafter, by regulation, subpoena, or otherwise, to obtain such information from, require such reports and the keeping of such records by, make such inspection of the books, records, and other writings, premises or property of, and take the sworn testimony of, and administer oaths and affirmations to, any person as may be necessary or appropriate, in his discretion, to the enforcement or the administration of this chapter and the regulations or orders issued thereunder. The authority of the President under this section includes the authority to obtain information in order to perform industry studies assessing the capabilities of the United States industrial base to support the national defense. The President shall issue regulations insuring that the authority of this subsection will be utilized only after the scope and purpose of the investigation, inspection, or inquiry to be made have been defined by competent authority, and it is assured that no adequate and authoritative data are available from any Federal or other responsible agency. In case of contumacy by, or refusal to obey a subpoena served upon, any person referred to in this subsection, the district court of the United States for any district in which such person is found or resides or transacts business, upon application by the President, shall have jurisdiction to issue an order requiring such person to appear and give testimony or to appear and produce documents, or both; and any failure to obey such order of the court may be punished by such court as a contempt thereof.


(b) Production of documentary evidence; reimbursement of witnessesThe production of a person’s books, records, or other documentary evidence shall not be required at any place other than the place where such person usually keeps them, if, prior to the return date specified in the regulations, subpoena, or other document issued with respect thereto, such person furnishes the President with a true copy of such books, records, or other documentary evidence (certified by such person under oath to be a true and correct copy) or enters into a stipulation with the President as to the information contained in such books, records, or other documentary evidence. Witnesses shall be paid the same fees and mileage that are paid witnesses in the courts of the United States.


(c) Performance of prohibited act or failure to perform required actAny person who willfully performs any act prohibited or willfully fails to perform any act required by the above provisions of this section, or any rule, regulation, or order thereunder, shall upon conviction be fined not more than $10,000 or imprisoned for not more than one year or both.


(d) Protection of confidentiality; sanction for violationInformation obtained under this section which the President deems confidential or with reference to which a request for confidential treatment is made by the person furnishing such information shall not be published or disclosed unless the President determines that the withholding thereof is contrary to the interest of the national defense, and any person willfully violating this provision shall, upon conviction, be fined not more than $10,000, or imprisoned for not more than one year, or both.


(e) Right to record of testimony and representation by counselAny person subpoenaed under this section shall have the right to make a record of his testimony and to be represented by counsel.


(Sept. 8, 1950, ch. 932, title VII, § 705, 64 Stat. 816; July 31, 1951, ch. 275, title I, § 109(d), 65 Stat. 139; June 30, 1952, ch. 530, title I, § 117, 66 Stat. 306; June 30, 1953, ch. 171, § 9, 67 Stat. 131; Pub. L. 91–452, title II, § 251, Oct. 15, 1970, 84 Stat. 931; Pub. L. 102–558, title I, § 142, Oct. 28, 1992, 106 Stat. 4217; Pub. L. 108–195, § 4, Dec. 19, 2003, 117 Stat. 2893.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2155 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2003—Subsec. (a). Pub. L. 108–195 inserted after first sentence “The authority of the President under this section includes the authority to obtain information in order to perform industry studies assessing the capabilities of the United States industrial base to support the national defense.”
1992—Subsec. (a). Pub. L. 102–558, § 142(1), substituted “subpoena” for “subpena” in two places.
Subsec. (b). Pub. L. 102–558, § 142(1), (2), redesignated subsec. (c) as (b) and substituted “subpoena” for “subpena”.
Subsec. (c). Pub. L. 102–558, § 142(2), (3), redesignated subsec. (d) as (c) and substituted “$10,000” for “$1,000”. Former subsec. (c) redesignated (b).
Subsec. (d). Pub. L. 102–558, § 142(2), (4), redesignated subsec. (e) as (d) and struck out second undesignated par. which read as follows: “All information obtained by the Office of Price Stabilization under this section, as amended, and not made public prior to April 30, 1953, shall be deemed confidential and shall not be published or disclosed, either to the public or to another Federal agency except the Congress or any duly authorized committee thereof, and except the Department of Justice for such use as it may deem necessary in the performance of its functions, unless the President determines that the withholding thereof is contrary to the interests of the national defense, and any person willfully violating this provision shall, upon conviction, be fined not more than $10,000 or imprisoned for not more than one year, or both.” Former subsec. (d) redesignated (c).
Subsecs. (e), (f). Pub. L. 102–558, § 142(2), (5), redesignated subsec. (f) as (e) and substituted “subpoenaed” for “subpenaed”. Former subsec. (e) redesignated (d).
1970—Subsec. (b). Pub. L. 91–452 struck out subsec. (b) which related to immunity from prosecution of any natural person compelled to testify or produce evidence, documentary or otherwise, after claiming his privilege against self-incrimination, and that any such immunity granted would not be construed to vest in any individual any right to priorities assistance, to the allocation of materials, or to any other benefit within the power of the President to grant under sections 4501 to 4564 of this title.
1953—Subsec. (e). Act June 30, 1953, added second par.
1952—Subsec. (f). Act June 30, 1952, added subsec. (f).
1951—Subsec. (a). Act July 31, 1951, made it clear that President has authority to administer oaths and affirmations.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–452 effective on sixtieth day following Oct. 15, 1970, and not to affect any immunity to which any individual is entitled under this section by reason of any testimony given before sixtieth day following Oct. 15, 1970, see section 260 of Pub. L. 91–452, set out as an Effective Date; Savings Provision note under section 6001 of Title 18, Crimes and Criminal Procedure.

Executive Documents

Delegation of Functions
Authority of President to implement the Defense Production Act of 1950 (this chapter) in this subchapter—
(1) with respect to hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services, see section 2(a)(ii) of Ex. Ord. 13910, Mar. 23, 2020, 85 F.R. 17001, set out as a note under section 4512 of this title;
(2) with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and Secretary of Homeland Security, see section 2(a) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title; and
(3) in addition to the delegation of authority in Ex. Ord. No. 13911, delegated to Chief Executive Officer of the United States International Development Finance Corporation, see section 2 of Ex. Ord. No. 13922, May 14, 2020, 85 F.R. 30583, set out as a note under section 4532 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.



§ 4556. Jurisdiction of courts; injunctions; venue; process; effect of termination of provisions(a) Whenever in the judgment of the President any person has engaged or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this chapter, he may make application to the appropriate court for an order enjoining such acts or practices, or for an order enforcing compliance with such provision, and upon a showing by the President that such person has engaged or is about to engage in any such acts or practices a permanent or temporary injunction, restraining order, or other order, with or without such injunction or restraining order, shall be granted without bond.

(b) The district courts of the United States and the United States courts of any Territory or other place subject to the jurisdiction of the United States shall have jurisdiction of violations of this chapter or any rule, regulation, order, or subpena thereunder, and of all civil actions under this chapter to enforce any liability or duty created by, or to enjoin any violation of, this chapter or any rule, regulation, order, or subpena thereunder. Any criminal proceeding on account of any such violation may be brought in any district in which any act, failure to act, or transaction constituting the violation occurred. Any such civil action may be brought in any such district or in the district in which the defendant resides or transacts business. Process in such cases, criminal or civil, may be served in any district wherein the defendant resides or transacts business or wherever the defendant may be found; the subpena for witnesses who are required to attend a court in any district in such case may run into any other district. The termination of the authority granted in any subchapter or section of this chapter, or of any rule, regulation, or order issued thereunder, shall not operate to defeat any suit, action, or prosecution, whether theretofore or thereafter commenced, with respect to any right, liability, or offense incurred or committed prior to the termination date of such subchapter or of such rule, regulation, or order. No costs shall be assessed against the United States in any proceeding under this chapter. All litigation arising under this chapter or the regulations promulgated thereunder shall be under the supervision and control of the Attorney General.

(Sept. 8, 1950, ch. 932, title VII, § 706, 64 Stat. 817; July 31, 1951, ch. 275, title I, § 109(e), 65 Stat. 139.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Amendments1951—Subsec. (a). Act July 31, 1951, broadened relief a court may grant when Government seeks to enjoin violations.

Executive Documents

Delegation of Functions
Authority of President to implement the Defense Production Act of 1950 (this chapter) in this subchapter—
(1) with respect to hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services, see section 2(a)(ii) of Ex. Ord. 13910, Mar. 23, 2020, 85 F.R. 17001, set out as a note under section 4512 of this title;
(2) with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and Secretary of Homeland Security, see section 2(a) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title; and
(3) in addition to the delegation of authority in Ex. Ord. No. 13911, delegated to Chief Executive Officer of the United States International Development Finance Corporation, see section 2 of Ex. Ord. No. 13922, May 14, 2020, 85 F.R. 30583, set out as a note under section 4532 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.



§ 4557. Liability for compliance with invalid regulations; discrimination against orders or contracts affected by priorities or allocations
No person shall be held liable for damages or penalties for any act or failure to act resulting directly or indirectly from compliance with a rule, regulation, or order issued pursuant to this chapter, notwithstanding that any such rule, regulation, or order shall thereafter be declared by judicial or other competent authority to be invalid. No person shall discriminate against orders or contracts to which priority is assigned or for which materials or facilities are allocated under subchapter I of this chapter or under any rule, regulation, or order issued thereunder, by charging higher prices or by imposing different terms and conditions for such orders or contracts than for other generally comparable orders or contracts, or in any other manner.
(Sept. 8, 1950, ch. 932, title VII, § 707, 64 Stat. 818; June 30, 1952, ch. 530, title I, § 118, 66 Stat. 306.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2157 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments1952—Act June 30, 1952, in first sentence struck out “his” before “compliance with”.



§ 4558. Voluntary agreements and plans of action for preparedness programs and expansion of production capacity and supply(a) Immunity from civil and criminal liability or defense to action under antitrust laws; exceptionsExcept as specifically provided in subsection (j) of this section, no provision of this chapter shall be deemed to convey to any person any immunity from civil or criminal liability, or to create defenses to actions, under the antitrust laws.


(b) DefinitionsFor purposes of this chapter—(1) Antitrust lawsThe term “antitrust laws” has the meaning given to such term in subsection (a) of section 12 of title 15, except that such term includes section 45 of title 15 to the extent that such section 45 applies to unfair methods of competition.


(2) Plan of actionThe term “plan of action” means any of 1 or more documented methods adopted by participants in an existing voluntary agreement to implement that agreement.



(c) Prerequisites for agreements and plans of action; delegation of authority to Presidential designees(1) Upon finding that conditions exist which may pose a direct threat to the national defense or its preparedness programs, the President may consult with representatives of industry, business, financing, agriculture, labor, and other interests in order to provide for the making by such persons, with the approval of the President, of voluntary agreements and plans of action to help provide for the national defense.

(2) The authority granted to the President in paragraph (1) and subsection (d) may be delegated by him (A) to individuals who are appointed by and with the advice and consent of the Senate, or are holding offices to which they have been appointed by and with the advice and consent of the Senate, (B) upon the condition that such individuals consult with the Attorney General and with the Federal Trade Commission not less than ten days before consulting with any persons under paragraph (1), and (C) upon the condition that such individuals obtain the prior approval of the Attorney General, after consultation by the Attorney General with the Federal Trade Commission, to consult under paragraph (1).

(3) Upon a determination by the President, on a nondelegable basis, that a specific voluntary agreement or plan of action is necessary to meet national defense requirements resulting from an event that degrades or destroys critical infrastructure—(A) an individual that has been delegated authority under paragraph (1) with respect to such agreement or plan shall not be required to consult with the Attorney General or the Federal Trade Commission under paragraph (2)(B); and

(B) the President shall publish a rule in accordance with subsection (e)(2)(B) and publish notice in accordance with subsection (e)(3)(B) with respect to such agreement or plan as soon as is practicable under the circumstances.



(d) Advisory committees; establishment; applicable provisions; membership; notice and participation in meetings; verbatim transcript; availability to public(1) To achieve the objectives of subsection (c)(1) of this section, the President or any individual designated pursuant to subsection (c)(2) may provide for the establishment of such advisory committees as he determines are necessary. In addition to the requirements specified in this section and except as provided in subsection (n), any such advisory committee shall be subject to the provisions of the Federal Advisory Committee Act, whether or not such Act or any of its provisions expire or terminate during the term of this chapter or of such committees, and in all cases such advisory committees shall be chaired by a Federal employee (other than an individual employed pursuant to section 3109 of title 5) and shall include representatives of the public. The Attorney General and the Federal Trade Commission shall have adequate advance notice of any meeting and may have an official representative attend and participate in any such meeting.

(2) A full and complete verbatim transcript shall be kept of such advisory committee meetings, and shall be taken and deposited, together with any agreement resulting therefrom, with the Attorney General and the Federal Trade Commission. Such transcript and agreement shall be made available for public inspection and copying, subject to the provisions of paragraphs (1), (3), and (4) of section 552(b) of title 5.


(e) Rules; promulgation by Presidential designees; consultation by Attorney General with Chairman of Federal Trade Commission; approval of Attorney General; procedures; incorporation of standards and procedures for development of agreements and plans of action(1) The individual or individuals referred to in subsection (c)(2) shall, after approval of the Attorney General, after consultation by the Attorney General with the Chairman of the Federal Trade Commission, promulgate rules, in accordance with section 553 of title 5, incorporating standards and procedures by which voluntary agreements and plans of action may be developed and carried out.

(2) In addition to the requirements of section 553 of title 5—(A) general notice of the proposed rulemaking referred to in paragraph (1) shall be published in the Federal Register, and such notice shall include—(i) a statement of the time, place, and nature of the proposed rulemaking proceedings;

(ii) reference to the legal authority under which the rule is being proposed; and

(iii) either the terms of substance of the proposed rule or a description of the subjects and issues involved;


(B) the required publication of a rule shall be made not less than thirty days before its effective date; and

(C) the individual or individuals referred to in paragraph (1) shall give interested persons the right to petition for the issuance, amendment, or repeal of a rule.


(3) The rules promulgated pursuant to this subsection incorporating standards and procedures by which voluntary agreements may be developed shall provide, among other things, that—(A) such agreements shall be developed at meetings which include—(i) the Attorney General or his delegate,

(ii) the Chairman of the Federal Trade Commission or his delegate, and

(iii) an individual designated by the President in subsection (c)(2) or his delegate,

and which are chaired by the individual referred to in clause (iii);

(B) at least seven days prior to any such meeting, notice of the time, place, and nature of the meeting shall be published in the Federal Register;

(C) interested persons may submit written data and views concerning the proposed voluntary agreement, with or without opportunity for oral presentation;

(D) interested persons may attend any such meeting unless the individual designated by the President in subsection (c)(2) finds that the matter or matters to be discussed at such meeting falls within the purview of matters described in section 552b(c) of title 5;

(E) a full and verbatim transcript shall be made of any such meeting and shall be transmitted by the chairman of the meeting to the Attorney General and to the Chairman of the Federal Trade Commission;

(F) any voluntary agreement resulting from the meetings shall be transmitted by the chairman of the meetings to the Attorney General, the Chairman of the Federal Trade Commission, and the Congress; and

(G) any transcript referred to in subparagraph (E) and any voluntary agreement referred to in subparagraph (F) shall be available for public inspection and copying, subject to paragraphs (1), (3), and (4) of section 552(b) of title 5.



(f) Commencement of agreements and plans of action; expiration date; extensions(1) A voluntary agreement or plan of action may not become effective unless and until—(A) the individual referred to in subsection (c)(2) who is to administer the agreement or plan approves it and certifies, in writing, that the agreement or plan is necessary to carry out the purposes of subsection (c)(1) and submits a copy of such agreement or plan to the Congress; and

(B) the Attorney General (after consultation with the Chairman of the Federal Trade Commission) finds, in writing, that such purpose may not reasonably be achieved through a voluntary agreement or plan of action having less anticompetitive effects or without any voluntary agreement or plan of action and publishes such finding in the Federal Register.


(2) Each voluntary agreement or plan of action which becomes effective under paragraph (1) shall expire 5 years after the date it becomes effective (and at 5-year intervals thereafter, as the case may be), unless (immediately prior to such expiration date) the individual referred to in subsection (c)(2) who administers the agreement or plan and the Attorney General (after consultation with the Chairman of the Federal Trade Commission) make the certification or finding, as the case may be, described in paragraph (1) with respect to such voluntary agreement or plan of action and publish such certification or finding in the Federal Register, in which case, the voluntary agreement or plan of action may be extended for an additional period of 5 years.


(g) Monitoring of agreements and plans of action by Attorney General and Chairman of Federal Trade CommissionThe Attorney General and the Chairman of the Federal Trade Commission shall monitor the carrying out of any voluntary agreement or plan of action to assure—(1) that the agreement or plan is carrying out the purposes of subsection (c)(1);

(2) that the agreement or plan is being carried out under rules promulgated pursuant to subsection (e);

(3) that the participants are acting in accordance with the terms of the agreement or plan; and

(4) the protection and fostering of competition and the prevention of anticompetitive practices and effects.


(h) Required provisions of rules for implementation of agreements and plans of actionThe rules promulgated under subsection (e) with respect to the carrying out of voluntary agreements and plans of action shall provide—(1) for the maintenance, by participants in any voluntary agreement or plan of action, of documents, minutes of meetings, transcripts, records, and other data related to the carrying out of any voluntary agreement or plan of action;

(2) that participants in any voluntary agreement or plan of action agree, in writing, to make available to the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action, the Attorney General and the Chairman of the Federal Trade Commission for inspection and copying at reasonable times and upon reasonable notice any item maintained pursuant to paragraph (1);

(3) that any item made available to the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action, the Attorney General, or the Chairman of the Federal Trade Commission pursuant to paragraph (2) shall be available from such individual, the Attorney General, or the Chairman of the Federal Trade Commission, as the case may be, for public inspection and copying, subject to paragraph (1), (3), or (4) of section 552(b) of title 5;

(4) that the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action, the Attorney General, and the Chairman of the Federal Trade Commission, or their delegates, may attend meetings to carry out any voluntary agreement or plan of action;

(5) that a Federal employee (other than an individual employed pursuant to section 3109 of title 5) shall attend meetings to carry out any voluntary agreement or plan of action;

(6) that participants in any voluntary agreement or plan of action provide the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action, the Attorney General, and the Chairman of the Federal Trade Commission with adequate prior notice of the time, place, and nature of any meeting to be held to carry out the voluntary agreement or plan of action;

(7) for the attendance by interested persons of any meeting held to carry out any voluntary agreement or plan of action, unless the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action finds that the matter or matters to be discussed at such meeting falls within the purview of matters described in section 552b(c) of title 5;

(8) that the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action has published in the Federal Register prior notification of the time, place, and nature of any meeting held to carry out any voluntary agreement or plan of action, unless he finds that the matter or matters to be discussed at such meeting falls within the purview of matters described in section 552b(c) of title 5, in which case, notification of the time, place, and nature of such meeting shall be published in the Federal Register within ten days of the date of such meeting;

(9) that—(A) the Attorney General (after consultation with the Chairman of the Federal Trade Commission and the individual designated by the President in subsection (c)(2) to administer a voluntary agreement or plan of action), or

(B) the individual designated by the President in subsection (c)(2) to administer a voluntary agreement or plan of action (after consultation with the Attorney General and the Chairman of the Federal Trade Commission),

may terminate or modify, in writing, the voluntary agreement or plan of action at any time, and that effective, immediately upon such termination or modification, any antitrust immunity conferred upon the participants in the voluntary agreement or plan of action by subsection (j) shall not apply to any act or omission occurring after the time of such termination or modification;

(10) that participants in any voluntary agreement or plan of action be reasonably representative of the appropriate industry or segment of such industry; and

(11) that the individual designated by the President in subsection (c)(2) to administer the voluntary agreement or plan of action shall provide prior written notification of the time, place, and nature of any meeting to carry out a voluntary agreement or plan of action to the Attorney General, the Chairman of the Federal Trade Commission and the Congress.


(i) Rules; promulgation by Attorney General and Chairman of Federal Trade CommissionThe Attorney General and the Chairman of the Federal Trade Commission shall each promulgate such rules as each deems necessary or appropriate to carry out his responsibility under this section.


(j) Defenses(1) In generalSubject to paragraph (4), there shall be available as a defense for any person to any civil or criminal action brought under the antitrust laws (or any similar law of any State) with respect to any action taken to develop or carry out any voluntary agreement or plan of action under this section that—(A) such action was taken—(i) in the course of developing a voluntary agreement initiated by the President or a plan of action adopted under any such agreement; or

(ii) to carry out a voluntary agreement initiated by the President and approved in accordance with this section or a plan of action adopted under any such agreement, and


(B) such person—(i) complied with the requirements of this section and any regulation prescribed under this section; and

(ii) acted in accordance with the terms of the voluntary agreement or plan of action.



(2) Scope of defenseExcept in the case of actions taken to develop a voluntary agreement or plan of action, the defense established in paragraph (1) shall be available only if and to the extent that the person asserting the defense demonstrates that the action was specified in, or was within the scope of, an approved voluntary agreement initiated by the President and approved in accordance with this section or a plan of action adopted under any such agreement and approved in accordance with this section. The defense established in paragraph (1) shall not be available unless the President or the President’s designee has authorized and actively supervised the voluntary agreement or plan of action.


(3) Burden of persuasionAny person raising the defense established in paragraph (1) shall have the burden of proof to establish the elements of the defense.


(4) Exception for actions taken to violate the antitrust lawsThe defense established in paragraph (1) shall not be available if the person against whom the defense is asserted shows that the action was taken for the purpose of violating the antitrust laws.



(k) Surveys and studies by Attorney General and Federal Trade Commission; content; annual report to Congress and President by Attorney GeneralThe Attorney General and the Federal Trade Commission shall each make surveys for the purpose of determining any factors which may tend to eliminate competition, create or strengthen monopolies, injure small business, or otherwise promote undue concentration of economic power in the course of the administration of this section. Such surveys shall include studies of the voluntary agreements and plans of action authorized by this section. The Attorney General shall (after consultation with the Federal Trade Commission) submit to the Congress and the President at least once every year reports setting forth the results of such studies of voluntary agreements and plans of action.


(l) Annual report to Congress and President by Presidential designees; contentsThe individual or individuals designated by the President in subsection (c)(2) shall submit to the Congress and the President at least once every year reports describing each voluntary agreement or plan of action in effect and its contribution to achievement of the purpose of subsection (c)(1).


(m) Jurisdiction to enjoin statutory exemption or suspension and order for production of transcripts, etc.; proceduresOn complaint, the United States District Court for the District of Columbia shall have jurisdiction to enjoin any exemption or suspension pursuant to subsections (d)(2), (e)(3)(D) and (G), and (h)(3), (7), and (8), and to order the production of transcripts, agreements, items, or other records maintained pursuant to this section by the Attorney General, the Federal Trade Commission or any individual designated under subsection (c)(2), where the court determines that such transcripts, agreements, items, or other records have been improperly withheld from the complainant. In such a case the court shall determine the matter de novo, and may examine the contents of such transcripts, agreements, items, or other records in camera to determine whether such transcripts, agreements, items, or other records or any parts thereof shall be withheld under any of the exemption or suspension provisions referred to in this subsection, and the burden is on the Attorney General, the Federal Trade Commission, or such designated individual, as the case may be, to sustain its action.


(n) Exemption from Advisory Committee Act provisionsNotwithstanding any other provision of law, the Federal Advisory Committee Act (5 U.S.C. App.) and any other provision of Federal law relating to advisory committees shall not apply to—(1) the consultations referred to in subsection (c)(1); or

(2) any activity conducted under a voluntary agreement or plan of action approved pursuant to this section that complies with the requirements of this section.


(o) Preemption of contract law in emergenciesIn any action in any Federal or State court for breach of contract, there shall be available as a defense that the alleged breach of contract was caused predominantly by action taken during an emergency to carry out a voluntary agreement or plan of action authorized and approved in accordance with this section. Such defense shall not release the party asserting it from any obligation under applicable law to mitigate damages to the greatest extent possible.


(Sept. 8, 1950, ch. 932, title VII, § 708, 64 Stat. 818; June 30, 1952, ch. 530, title I, § 116(c), 66 Stat. 305; Aug. 9, 1955, ch. 655, § 6, 69 Stat. 581; Pub. L. 87–305, § 5(b), Sept. 26, 1961, 75 Stat. 667; Pub. L. 91–151, title I, § 9, Dec. 23, 1969, 83 Stat. 376; Pub. L. 94–152, § 3, Dec. 16, 1975, 89 Stat. 810; Pub. L. 102–99, § 5, Aug. 17, 1991, 105 Stat. 487; Pub. L. 111–67, § 9, Sept. 30, 2009, 123 Stat. 2018.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), and (d)(1), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
The Federal Advisory Committee Act, referred to in subsecs. (d)(1) and (n), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 2158 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2009—Subsec. (c)(1). Pub. L. 111–67, § 9(1)(A), substituted “national defense.” for “defense of the United States through the development of preparedness programs and the expansion of productive capacity and supply beyond levels needed to meet essential civilian demand in the United States.”
Subsec. (c)(3). Pub. L. 111–67, § 9(1)(B), added par. (3).
Subsec. (f)(2). Pub. L. 111–67, § 9(2), substituted “5 years” for “two years” in two places and substituted “5-year” for “two-year”.
Subsec. (n). Pub. L. 111–67, § 9(3), added subsec. (n) and struck out former subsec. (n). Prior to amendment, text read as follows: “Notwithstanding any other provision of law, any activity conducted under a voluntary agreement or plan of action approved pursuant to this section, when conducted in compliance with the requirements of this section, any regulation prescribed under this subsection, and the provisions of the voluntary agreement or plan of action, shall be exempt from the Federal Advisory Committee Act and any other Federal law and any Federal regulation relating to advisory committees.”
1991—Subsec. (a). Pub. L. 102–99, § 5(1), struck out reference to section 708A(j) of act Sept. 8, 1950, ch. 932, after reference to subsec. (j) of this section.
Subsec. (b). Pub. L. 102–99, § 5(2), added subsec. (b) and struck out former subsec. (b) which defined the term “antitrust laws” as used in this section and in section 708A of act Sept. 8, 1950, ch. 932.
Subsec. (c)(1). Pub. L. 102–99, § 5(3), inserted “and plans of action” after “voluntary agreements” and struck out provisions relating to exception as provided in section 708A of act Sept. 8, 1950, ch. 932.
Subsec. (c)(2). Pub. L. 102–99, § 5(4), struck out at end “For the purpose of carrying out the objectives of subchapter I of this chapter, the authority granted in paragraph (1) of this subsection shall not be delegated to more than one individual.”
Subsec. (d)(1). Pub. L. 102–99, § 5(5), inserted “and except as provided in subsection (n)” after “specified in this section” and struck out “, and the meetings of such committees shall be open to the public” after “representatives of the public”.
Subsec. (d)(2). Pub. L. 102–99, § 5(6), substituted “paragraphs (1), (3), and (4) of section 552(b)” for “section 552(b)(1) and (b)(3)”.
Subsec. (e)(1). Pub. L. 102–99, § 5(7), substituted “voluntary agreements and plans of action” for “voluntary agreements”.
Subsec. (e)(3)(D). Pub. L. 102–99, § 5(8), substituted “section 552b(c)” for “subsection (b)(1) or (b)(3) of section 552”.
Subsec. (e)(3)(F). Pub. L. 102–99, § 5(9), inserted reference to Congress.
Subsec. (e)(3)(G). Pub. L. 102–99, § 5(10), substituted “paragraphs (1), (3), and (4) of section 552(b)” for “subsections (b)(1) and (b)(3) of section 552”.
Subsec. (f)(1). Pub. L. 102–99, § 5(11)(A), inserted “or plan of action” after “voluntary agreement”.
Subsec. (f)(1)(A). Pub. L. 102–99, § 5(12), inserted “and submits a copy of such agreement or plan to the Congress” after “subsection (c)(1)”.
Pub. L. 102–99, § 5(11)(B), inserted “or plan” after “the agreement” wherever appearing.
Subsec. (f)(1)(B). Pub. L. 102–99, § 5(13), inserted before period “and publishes such finding in the Federal Register”.
Pub. L. 102–99, § 5(11)(A), inserted “or plan of action” after “voluntary agreement” wherever appearing.
Subsec. (f)(2). Pub. L. 102–99, § 5(14), inserted “and publish such certification or finding in the Federal Register” before “, in which case”.
Pub. L. 102–99, § 5(11), inserted “or plan” after “the agreement”, and “or plan of action” after “voluntary agreement” wherever appearing.
Subsec. (g). Pub. L. 102–99, § 5(11)(A), inserted “or plan of action” after “voluntary agreement”.
Subsec. (g)(1) to (3). Pub. L. 102–99, § 5(11)(B), inserted “or plan” after “the agreement”.
Subsec. (h). Pub. L. 102–99, § 5(15)(A), inserted “and plans of action” after “voluntary agreements”.
Subsec. (h)(1), (2). Pub. L. 102–99, § 5(15)(B), inserted “or plan of action” after “voluntary agreement” wherever appearing.
Subsec. (h)(3). Pub. L. 102–99, § 5(16), substituted “paragraph (1), (3), or (4) of section 552(b)” for “subsections (b)(1) and (b)(3) of section 552”.
Pub. L. 102–99, § 5(15)(B), inserted “or plan of action” after “voluntary agreement”.
Subsec. (h)(4) to (6). Pub. L. 102–99, § 5(15)(B), inserted “or plan of action” after “voluntary agreement” wherever appearing.
Subsec. (h)(7), (8). Pub. L. 102–99, § 5(15)(B), (17), inserted “or plan of action” after “voluntary agreement” wherever appearing and substituted “section 552b(c)” for “subsection (b)(1) or (b)(3) of section 552”.
Subsec. (h)(9), (10). Pub. L. 102–99, § 5(15)(B), inserted “or plan of action” after “voluntary agreement” wherever appearing.
Subsec. (h)(11). Pub. L. 102–99, § 5(15)(C)–(E), added par. (11).
Subsec. (j). Pub. L. 102–99, § 5(18), added subsec. (j) and struck out former subsec. (j) which read as follows: “There shall be available as a defense for any person to any civil or criminal action brought for violation of the antitrust laws (or any similar law of any State) with respect to any act or omission to act to develop or carry out any voluntary agreement under this section that—
“(1) such act or omission to act was taken in good faith by that person—
“(A) in the course of developing a voluntary agreement under this section, or
“(B) to carry out a voluntary agreement under this section; and
“(2) such person fully complied with this section and the rules promulgated hereunder, and acted in accordance with the terms of the voluntary agreement.”
Subsec. (k). Pub. L. 102–99, § 5(19), inserted “and plans of action” after “voluntary agreements” wherever appearing.
Subsec. (l). Pub. L. 102–99, § 5(20), inserted “or plan of action” after “voluntary agreement”.
Subsecs. (n), (o). Pub. L. 102–99, § 5(21), added subsecs. (n) and (o).
1975—Subsec. (a). Pub. L. 94–152 substituted provisions relating to immunity from civil and criminal liability under the antitrust laws for provisions authorizing President to approve voluntary programs and agreements under this chapter.
Subsec. (b). Pub. L. 94–152 substituted definition of “antitrust laws” for provisions exempting under certain conditions acts or omissions to act pursuant to this chapter from the antitrust laws or the Federal Trade Commission Act.
Subsec. (c). Pub. L. 94–152 restructured subsec. (c) into pars. (1) and (2), and, as so restructured, inserted provisions of par. (1) authorizing President to consult with leaders of industry, finance, agriculture and labor with a view to developing voluntary agreements to help provide for the defense of the United States whenever he finds conditions exist which pose a threat to the national defense or preparedness programs and transferred existing provisions to par. (2), and, as transferred, substituted provisions which authorized President to delegate authority granted to him in par. (1) of this subsection and under subsec. (d) of this section, for provisions authorizing delegation of authority of subsec. (b) of this section.
Subsec. (d). Pub. L. 94–152 substituted provisions relating to establishment, membership, meetings, transcripts, etc. of advisory committees, for provisions relating to application of this section to acts or omissions to act after withdrawal of any request or finding under this section or withdrawal of approval of Attorney General.
Subsec. (e). Pub. L. 94–152 substituted provisions relating to promulgation of rules for voluntary agreements, procedures for promulgation and required provisions, for provisions relating to monitoring by Attorney General of agreements in force and reports to President and Congress.
Subsecs. (f) to (m). Pub. L. 94–152 added subsecs. (f) to (m).
1969—Subsec. (b). Pub. L. 91–151, § 9(a), struck out provision under which exemption from prohibitions of antitrust laws and application of Federal Trade Commission Act had been limited to only those voluntary agreements covering military equipment purchased by Defense Department.
Subsec. (f). Pub. L. 91–151, § 9(b), struck out subsec. (f) which prohibited approval of voluntary credit control agreements under this section after June 30, 1952.
1961—Subsec. (e). Pub. L. 87–305 struck out “, and the reports hereafter required,” after “Such surveys” and “within ninety days after the approval of this chapter, and” after “President” and substituted “studies of voluntary agreements and programs authorized by this section” for “such surveys and including such recommendations as he may deem desirable”.
1955—Subsec. (b). Act Aug. 9, 1955, § 6(1), inserted proviso.
Subsec. (d). Act Aug. 9, 1955, § 6(2), exempted subsequent acts or omissions to act upon withdrawal by Attorney General of his approval of voluntary agreement or program.
Subsec. (e). Act Aug. 9, 1955, § 6(3), (4), included studies of voluntary agreements and programs in surveys and reports, and required Attorney General to report to Congress at least once every three months.
1952—Subsec. (f). Act June 30, 1952, added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 1991 AmendmentAmendment by Pub. L. 102–99 effective Oct. 20, 1990, see section 7 of Pub. L. 102–99, set out as a note under section 4511 of this title.

Effective Date of 1975 AmendmentPub. L. 94–152, § 9, Dec. 16, 1975, 89 Stat. 821, as amended by Pub. L. 94–153, Dec. 16, 1975, 89 Stat. 822; Pub. L. 94–220, Feb. 27, 1976, 90 Stat. 195, provided that: “This Act and the amendments made by it [see Tables for classification] shall take effect at the close of November 30, 1975, except that the amendment made by section 3 [amending this section] shall take effect upon the one hundred and twentieth day beginning after the date of its enactment [Dec. 16, 1975].”


Effective Date of 1955 AmendmentAmendment by act Aug. 9, 1955, effective as of the close of July 31, 1955, see section 11 of act Aug. 9, 1955, set out as a note under section 4502 of this title.

Continuation in Effect of Existing Voluntary AgreementsPub. L. 94–152, § 4, Dec. 16, 1975, 89 Stat. 820, provided that:
“(a) Any voluntary agreement—“(1) entered into under section 708 of the Defense Production Act of 1950 [50 U.S.C. 4558] prior to the effective date of this Act [see Effective Date of 1975 Amendment note above], and

“(2) in effect immediately prior to such date may continue in effect (except as otherwise provided in section 708A(o) of the Defense Production Act of 1950, as amended by this Act) and shall be carried out in accordance with such section 708 [50 U.S.C. 4558], as amended by this Act, and such section 708A.


“(b) No provision of the Defense Production Act of 1950 [50 U.S.C. 4501 et seq.], as amended by this Act, shall be construed as granting immunity for, nor as limiting or in any way affecting any remedy or penalty which may result from any legal action or proceeding arising from, any acts or practices which occurred (1) prior to the date of enactment of this Act [Dec. 16, 1975], (2) outside the scope and purpose or not in compliance with the terms and conditions of the Defense Production Act of 1950, or (3) subsequent to the expiration or repeal of the Defense Production Act of 1950.

“(c) Effective on the date of enactment of this Act [Dec. 16, 1975], the immunity conferred by section 708 or 708A of the Defense Production Act of 1950, as amended by this Act, shall not apply to any action taken or authorized to be taken by or under the Emergency Petroleum Allocation Act of 1973 [15 U.S.C. 751 et seq.].”



[Section 708A of the Defense Production Act of 1950, referred to in section 4 of Pub. L. 94–152, set out above, which was classified to section 2158a of the former Appendix to this title, was repealed by Pub. L. 102–99, § 4, Aug. 17, 1991, 105 Stat. 487.]

Termination of Advisory CommitteesAdvisory committees in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. Advisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.

Executive Documents

Delegation of Functions
Authority of President under subsecs. (c)(1) and (d) of this section with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and Secretary of Homeland Security, see section 3 of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18404, set out as a note under section 4511 of this title.
Functions conferred upon President under this section necessary to effect changes in composition of, or to take other action respecting voluntary agreements and programs relating to, small business production pools approved prior to July 31, 1953, delegated to Administrator of Small Business Administration by Ex. Ord. No. 10493, Oct. 14, 1953, 18 F.R. 6583, set out as a note under section 640 of Title 15, Commerce and Trade.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15.
For delegation of authority of President under subsecs. (c) and (d) of this section, see sections 401 and 402 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16656, set out as a note under section 4553 of this title.



§ 4559. Public participation in rulemaking(a) Exemption from Administrative Procedure ActAny regulation issued under this chapter shall not be subject to sections 551 through 559 of title 5.


(b) Opportunity for notice and comment(1) In generalExcept as provided in subsection (c), any regulation issued under this chapter shall be published in the Federal Register and opportunity for public comment shall be provided for not less than 30 days, consistent with the requirements of section 553(b) of title 5.


(2) Waiver for temporary provisionsThe requirements of paragraph (1) may be waived, if—(A) the officer authorized to issue the regulation finds that urgent and compelling circumstances make compliance with such requirements impracticable;

(B) the regulation is issued on a temporary basis; and

(C) the publication of such temporary regulation is accompanied by the finding made under subparagraph (A) (and a brief statement of the reasons for such finding) and an opportunity for public comment is provided for not less than 30 days before any regulation becomes final.


(3) Consideration of public commentsAll comments received during the public comment period specified pursuant to paragraph (1) or (2) shall be considered and the publication of the final regulation shall contain written responses to such comments.



(c) Public comment on procurement regulationsAny procurement policy, regulation, procedure, or form (including any amendment or modification of any such policy, regulation, procedure, or form) issued under this chapter shall be subject to section 1707 of title 41.


(Sept. 8, 1950, ch. 932, title VII, § 709, 64 Stat. 819; Pub. L. 102–558, title I, § 136(a), Oct. 28, 1992, 106 Stat. 4216.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2159 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
In subsec. (c), “section 1707 of title 41” substituted for “section 22 of the Office of Federal Procurement Policy Act” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments1992—Pub. L. 102–558 amended section generally. Prior to amendment, section read as follows: “The functions exercised under this chapter shall be excluded from the operation of the Administrative Procedure Act (60 Stat. 237) except as to the requirements of section 3 thereof. Any rule, regulation, or order, or amendment thereto, issued under authority of this chapter shall be accompanied by a statement that in the formulation thereof there has been consultation with industry representatives, including trade association representatives, and that consideration has been given to their recommendations, or that special circumstances have rendered such consultation impracticable or contrary to the interest of the national defense, but no such rule, regulation, or order shall be invalid by reason of any subsequent finding by judicial or other authority that such a statement is inaccurate.”

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–558, title I, § 136(b), Oct. 28, 1992, 106 Stat. 4217, provided that: “Section 709 of the Defense Production Act of 1950 (50 U.S.C. App. 2159) [now 50 U.S.C. 4559], as amended by subsection (a) of this section, shall not apply to any regulation issued in proposed or final form on or before the date of enactment of this Act [Oct. 28, 1992].”




§ 4560. Employment of personnel; appointment policies; nucleus executive reserve; use of confidential information by employees; printing and distribution of reports(a) Repealed. June 28, 1955, ch. 189, § 12(c)(1), 69 Stat. 180

(b) Presidential appointments(1) The President is further authorized, to the extent he deems it necessary and appropriate in order to carry out the provisions of this chapter and subject to such regulations as he may issue, to employ persons of outstanding experience and ability without compensation;

(2) The President shall be guided in the exercise of the authority provided in this subsection by the following policies:(i) So far as possible, operations under this chapter shall be carried on by full-time, salaried employees of the Government, and appointments under this authority shall be to advisory or consultative positions only.

(ii) Appointments to positions other than advisory or consultative may be made under this authority only when the requirements of the position are such that the incumbent must personally possess outstanding experience and ability not obtainable on a full-time, salaried basis.


(3) Appointees under this subsection shall, when policy matters are involved, be limited to advising appropriate full-time salaried Government officials who are responsible for making policy decisions.

(4) Appointments under this subsection shall be supported by written certification by the head of the employing department or agency—(i) that the appointment is necessary and appropriate in order to carry out the provisions of this chapter;

(ii) that the duties of the position to which the appointment is being made require outstanding experience and ability;

(iii) that the appointee has the outstanding experience and ability required by the position; and

(iv) that the department or agency head has been unable to obtain a person with the qualifications necessary for the position on a full-time, salaried basis.


(5) Notice and financial disclosure requirements.—(A) Public notice of appointment.—The head of any department or agency who appoints any individual under this subsection shall publish a notice of such appointment in the Federal Register, including the name of the appointee, the employing department or agency, the title of the appointee’s position, and the name of the appointee’s private employer.

(B) Financial disclosure.—Any individual appointed under this subsection who is not required to file a financial disclosure report pursuant to section 101 of the Ethics in Government Act of 1978, shall file a confidential financial disclosure report pursuant to section 107 of that Act with the appointing department or agency.


(6) The Director of the Office of Personnel Management shall carry out a biennial survey of appointments made under this subsection and shall report his or her findings to the President and make such recommendations as he or she may deem proper.

(7) Persons appointed under the authority of this subsection may be allowed reimbursement for travel, subsistence, and other necessary expenses incurred by them in carrying out the functions for which they were appointed in the same manner as persons employed intermittently in the Federal Government are allowed expenses under section 5703 of title 5.


(c) Employment of experts and consultantsThe President is authorized, to the extent he deems it necessary and appropriate in order to carry out the provisions of this chapter to employ experts and consultants or organizations thereof, as authorized by section 3109 of title 5. Individuals so employed may be compensated at rates not in excess of $50 per diem and while away from their homes or regular places of business they may be allowed transportation and not to exceed $15 per diem in lieu of subsistence and other expenses while so employed.


(d) Utilization of other servicesThe President may utilize the services of Federal, State, and local agencies and may utilize and establish such regional, local, or other agencies, and utilize such voluntary and uncompensated services, as may from time to time be needed.


(e) Nucleus executive reserveThe President is further authorized to provide for the establishment and training of a nucleus executive reserve for employment in executive positions in Government during periods of national defense emergency, as determined by the President. Members of this executive reserve who are not full-time Government employees may be allowed transportation and per diem in lieu of subsistence, in accordance with title 5 (with respect to individuals serving without pay, while away from their homes or regular places of business), for the purpose of participating in the executive reserve training program.


(f) Use of confidential information for speculationWhoever, being an officer or employee of the United States or any department or agency thereof (including any Member of the Senate or House of Representatives), receives, by virtue of his office or employment, confidential information, and (1) uses such information in speculating directly or indirectly on any commodity exchange, or (2) discloses such information for the purpose of aiding any other person so to speculate, shall be fined not more than $10,000 or imprisoned not more than one year, or both. As used in this section, the term “speculate” shall not include a legitimate hedging transaction, or a purchase or sale which is accompanied by actual delivery of the commodity.


(g) Printing and distribution of reportsThe President, when he deems such action necessary, may make provision for the printing and distribution of reports, in such number and in such manner as he deems appropriate, concerning the actions taken to carry out the objectives of this chapter.


(Sept. 8, 1950, ch. 932, title VII, § 710, 64 Stat. 819; July 31, 1951, ch. 275, title I, § 109(f), 65 Stat. 139; June 28, 1955, ch. 189, § 12(c)(1), 69 Stat. 180; Aug. 9, 1955, ch. 655, §§ 7, 8, 69 Stat. 582, 583; Pub. L. 94–152, § 5, Dec. 16, 1975, 89 Stat. 820; Pub. L. 102–558, title I, § 143, Oct. 28, 1992, 106 Stat. 4217; Pub. L. 111–67, § 10, Sept. 30, 2009, 123 Stat. 2019.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b), (c), and (g), was in the original “this Act” or “the Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
Sections 101 and 107 of the Ethics in Government Act of 1978, referred to in subsec. (b)(5)(B), are sections 101 and 107 of Pub. L. 95–521, which are set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 2160 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
In subsec. (c), “section 3109 of title 5” substituted for “section 55a of title 5 of the United States Code” as if it had been a reference to section 15 of act Aug. 2, 1946, ch. 744, 60 Stat. 810, on which section 55a of title 5 was based, on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments2009—Subsec. (b)(2)(iii). Pub. L. 111–67, § 10(1)(A), struck out cl. (iii), which read as follows: “In the appointment of personnel and in assignment of their duties, the head of the department or agency involved shall take steps to avoid, to as great an extent as possible, any conflict between the governmental duties and the private interests of such personnel.”
Subsec. (b)(4), (5). Pub. L. 111–67, § 10(1)(B), (C), redesignated pars. (5) and (6) as (4) and (5), respectively, and struck out former par. (4), which exempted persons employed under subsec. (b) from certain provisions restricting activities of and payments to retired military officers and public officials, with specific exceptions.
Subsec. (b)(6). Pub. L. 111–67, § 10(1)(D), substituted “The Director of the Office of Personnel Management shall carry out a biennial survey of” for “At least once every three months the Director of the Office of Personnel Management shall survey”.
Pub. L. 111–67, § 10(1)(C), redesignated par. (7) as (6). Former par. (6) redesignated (5).
Subsec. (b)(7), (8). Pub. L. 111–67, § 10(1)(C), redesignated par. (8) as (7). Former par. (7) redesignated (6).
Subsec. (c). Pub. L. 111–67, § 10(2), struck out at end “The President is authorized to provide by regulation for the exemption of such persons from the operation of sections 281, 283, 284, 434, and 1914 of title 18 and section 99 of title 5.”
Subsec. (d). Pub. L. 111–67, § 10(3), substituted “needed.” for “needed; and he is authorized to provide by regulation for the exemption of persons whose services are utilized under this subsection from the operation of sections 281, 283, 284, 434, and 1914 of title 18 and section 99 of title 5.”
Subsec. (e). Pub. L. 111–67, § 10(4), substituted “national defense emergency, as determined by the President” for “emergency” and struck out at end “The President is authorized to provide by regulation for the exemption of such persons who are not full-time Government employees from the operation of sections 281, 283, 284, 434, and 1914 of title 18 and section 99 of title 5.”
1992—Subsec. (b)(6). Pub. L. 102–558, § 143(a), amended par. (6) generally. Prior to amendment, par. (6) read as follows: “The heads of the departments or agencies making appointments under this subsection shall file with the Division of the Federal Register for publication in the Federal Register a statement including the name of the appointee, the employing department or agency, the title of his position, and the name of his private employer, and the appointee shall file with such Division for publication in the Federal Register a statement listing the names of any corporations of which he is an officer or director or within sixty days preceding his appointment has been an officer or director, or in which he owns, or within sixty days preceding his appointment has owned, any stocks, bonds, or other financial interests, and the names of any partnerships in which he is, or was within sixty days preceding his appointment, a partner, and the names of any other businesses in which he owns, or within such sixty-day period has owned, any similar interest. At the end of each succeeding six-month period, the appointee shall file with such Division for publication in the Federal Register a statement showing any changes in such interests during such period.”
Subsec. (b)(7). Pub. L. 102–558, § 143(b)(1), substituted “Director of the Office of Personnel Management” for “Chairman of the United States Civil Service Commission” and “his or her findings” for “his findings”, struck out “and the Joint Committee on Defense Production” after “to the President”, and substituted “he or she may” for “he may”.
Subsec. (b)(8). Pub. L. 102–558, § 143(b)(2), substituted “reimbursement for travel, subsistence, and other necessary expenses incurred by them in carrying out the functions for which they were appointed in the same manner as persons employed intermittently in the Federal Government are allowed expenses under section 5703 of title 5” for “transportation and not to exceed $15 per diem in lieu of subsistence while away from their homes or regular places of business pursuant to such appointment”.
1975—Subsec. (e). Pub. L. 94–152 substituted provisions authorizing per diem in lieu of subsistence in accordance with provisions of title 5 with respect to individuals serving without pay while away from their homes or regular places of business, for provisions authorizing $15 per diem in lieu of subsistence.
1955—Subsec. (a). Act June 28, 1955, repealed subsec. (a) which authorized President to place positions and employ persons temporarily in grades 16, 17, and 18 of the General Schedule established by Classification Act of 1949.
Subsec. (b). Act Aug. 9, 1955, § 7, imposed additional restrictions on employment of persons without compensation by establishing guides to be used by President, requiring written certification, publication of statements, and a survey of appointments.
Subsecs. (e) to (g). Act Aug. 9, 1955, § 8, added subsec. (e) and redesignated former subsecs. (e) and (f) as (f) and (g), respectively.
1951—Subsec. (f). Act July 31, 1951, added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

Effective Date of 1975 AmendmentAmendment by Pub. L. 94–152 effective at close of Nov. 30, 1975, see section 9 of Pub. L. 94–152, as amended, set out as a note under section 4558 of this title.

Effective Date of 1955 AmendmentsAmendment by act Aug. 9, 1955, effective as of close of July 31, 1955, see section 11 of act Aug. 9, 1955, set out as a note under section 4502 of this title.

Executive Documents

Delegation of Functions
Authority of President to implement the Defense Production Act of 1950 (this chapter) in this subchapter—
(1) with respect to hoarding of health and medical resources necessary to respond to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services, see section 2(a)(ii) of Ex. Ord. 13910, Mar. 23, 2020, 85 F.R. 17001, set out as a note under section 4512 of this title;
(2) with respect to responding to the spread of COVID–19 within the United States delegated to Secretary of Health and Human Services and Secretary of Homeland Security, see section 2(a) of Ex. Ord. No. 13911, Mar. 27, 2020, 85 F.R. 18403, set out as a note under section 4511 of this title; and
(3) in addition to the delegation of authority in Ex. Ord. No. 13911, delegated to Chief Executive Officer of the United States International Development Finance Corporation, see section 2 of Ex. Ord. No. 13922, May 14, 2020, 85 F.R. 30583, set out as a note under section 4532 of this title.
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out under section 761 of Title 15, Commerce and Trade.
For delegation of authority of President under subsecs. (b), (c), and (e) of this section, see sections 501(b) and 502 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16656, set out as a note under section 4553 of this title.



§ 4561. Authorization of appropriations; availability of funds
There is authorized to be appropriated $133,000,000 for fiscal year 2015 and each fiscal year thereafter for the carrying out of the provisions and purposes of this chapter by the President and such agencies as he may designate or create. In addition to the appropriations authorized by the previous sentence, there is authorized to be appropriated $117,000,000 for each of fiscal years 2020 through 2024 to carry out subchapter II.
(Sept. 8, 1950, ch. 932, title VII, § 711, 64 Stat. 820; Pub. L. 93–426, § 3, Sept. 30, 1974, 88 Stat. 1167; Pub. L. 96–294, title I, § 105(a), June 30, 1980, 94 Stat. 632; Pub. L. 98–265, § 5, Apr. 17, 1984, 98 Stat. 151; Pub. L. 99–441, § 3, Oct. 3, 1986, 100 Stat. 1117; Pub. L. 101–137, § 9(b), Nov. 3, 1989, 103 Stat. 826; Pub. L. 102–99, § 3, Aug. 17, 1991, 105 Stat. 487; Pub. L. 102–558, title I, §§ 144, 152, 161, Oct. 28, 1992, 106 Stat. 4218, 4219; Pub. L. 104–64, § 3, Dec. 18, 1995, 109 Stat. 689; Pub. L. 105–261, div. A, title X, § 1072(b), Oct. 17, 1998, 112 Stat. 2137; Pub. L. 106–65, div. A, title X, § 1063(b), Oct. 5, 1999, 113 Stat. 769; Pub. L. 106–363, § 2, Oct. 27, 2000, 114 Stat. 1407; Pub. L. 107–47, § 3, Oct. 5, 2001, 115 Stat. 260; Pub. L. 108–195, § 2(b), Dec. 19, 2003, 117 Stat. 2892; Pub. L. 110–367, § 3, Oct. 8, 2008, 122 Stat. 4026; Pub. L. 111–67, § 2(b), Sept. 30, 2009, 123 Stat. 2007; Pub. L. 113–172, § 5, Sept. 26, 2014, 128 Stat. 1898; Pub. L. 116–92, div. A, title XVII, § 1705(a), Dec. 20, 2019, 133 Stat. 1797.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2161 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–92 inserted at end “In addition to the appropriations authorized by the previous sentence, there is authorized to be appropriated $117,000,000 for each of fiscal years 2020 through 2024 to carry out subchapter II.”
2014—Pub. L. 113–172 substituted “is authorized to be appropriated $133,000,000 for fiscal year 2015 and each fiscal year thereafter” for “are hereby authorized to be appropriated such sums as may be necessary and appropriate” and struck out at end “Funds made available pursuant to this paragraph for the purposes of this chapter may be allocated or transferred for any of the purposes of this chapter, with the approval of the Office of Management and Budget, to any agency designated to assist in carrying out this chapter. Funds so allocated or transferred shall remain available for such period as may be specified in the Acts making such funds available.”
2009—Pub. L. 111–67 struck out subsec. (a) designation and heading, struck out provisions relating to exception provided in subsec. (b) and parenthetical provision including sections 4532 and 4533 of this title within provisions and purposes of chapter and excluding sections 305 and 306 of act Sept. 8, 1950, ch. 932, from such provisions and purposes, and struck out subsec. (b) which related to subchapter II appropriations for fiscal years 1996 through 2009.
2008—Subsec. (b). Pub. L. 110–367 substituted “2009” for “2008”.
2003—Subsec. (b). Pub. L. 108–195 substituted “2008” for “2003”.
2001—Subsec. (b). Pub. L. 107–47 substituted “2003” for “2001”.
2000—Subsec. (b). Pub. L. 106–363 substituted “2001” for “2000”.
1999—Subsec. (b). Pub. L. 106–65 substituted “fiscal years 1996 through 2000” for “the fiscal years 1996, 1997, 1998, and 1999”.
1998—Subsec. (b). Pub. L. 105–261 substituted “1998, and 1999” for “and 1998”.
1995—Subsec. (a). Pub. L. 104–64, § 3(1), struck out paragraph designation “(1)” and former par. (1) heading “In general” and in text substituted “Except as provided in subsection (b),” for “Except as provided in subsection (c),”.
Subsecs. (b) to (d). Pub. L. 104–64, § 3(2), added subsec. (b) and struck out former subsec. (b) which authorized appropriations to carry out provisions of section 305(k)(2) of act Sept. 8, 1950, ch. 932, former subsec. (c) which authorized appropriations for fiscal year 1991 to carry out provisions of sections 4531 to 4533 of this title, and former subsec. (d) which authorized appropriations for fiscal years 1993, 1994, and 1995 to carry out subchapter II of this chapter.
1992—Subsec. (a). Pub. L. 102–558, § 152(2)(A), inserted heading.
Subsec. (a)(1). Pub. L. 102–558, § 152(2)(A), (B), inserted par. heading, substituted “Except as provided in subsection (c),” for “Except as provided in paragraph (2) and paragraph (4)”, and struck out “and for payment of interest under subsection (b) of this section” after “sections 4532 and 4533 of this title”.
Pub. L. 102–558, § 144, substituted “Office of Management and Budget” for “Bureau of the Budget”.
Subsec. (a)(2). Pub. L. 102–558, § 152(2)(C), struck out par. (2) which related to authorization of appropriations not to exceed $3,000,000,000 to carry out the provisions of section 305 of act Sept. 8, 1950, ch. 932, until the date on which the authority of the President under such section would cease to be effective.
Subsec. (a)(3). Pub. L. 102–558, § 152(2)(D), redesignated par. (3) as subsec. (b). See below.
Subsec. (a)(4). Pub. L. 102–558, § 152(2)(E), redesignated subpar. (A) as subsec. (c) (see below) and struck out subpar. (B) which read as follows: “The aggregate amount of loans, guarantees, purchase agreements, and other actions under sections 4531, 4532, and 4533 of this title during fiscal years 1987, 1988, and 1989 may not exceed $150,000,000.”
Subsec. (b). Pub. L. 102–558, § 152(1), (2)(D), redesignated par. (3) of subsec. (a) as subsec. (b), inserted heading, struck out “There are” before “hereby”, and struck out former subsec. (b) which read as follows: “Interest shall accrue on (1) the cumulative amount of disbursements to carry out the purposes of sections 4532 and 4533 of this title (except for storage maintenance, and other operating and administrative expenses), plus any unpaid accrued interest, less the cumulative amount of any funds received on transactions entered into pursuant to sections 4532 and 4533 of this title and any net losses incurred by an agency in carrying out its functions under sections 4532 and 4533 of this title when the head of the agency determines that such net losses have occurred; and (2) the current market value of the inventory of materials procured under section 4533 of this title as of the first day of each fiscal year commencing with the fiscal year beginning July 1, 1975. At the close of each fiscal year there shall be deposited into the Treasury as miscellaneous receipts, from any amounts appropriated under this section, an amount which the Secretary of the Treasury determines necessary to provide for the payment of any interest accrued and unpaid under this subsection. The rate of interest shall be determined by the Secretary of the Treasury, taking into consideration the average market yield during the month preceding each fiscal year on outstanding marketable obligations of the United States with one year remaining to maturity.”
Subsec. (c). Pub. L. 102–558, § 152(2)(E), redesignated subpar. (A) of par. (4) of subsec. (a) as subsec. (c) and inserted heading.
Subsec. (d). Pub. L. 102–558, § 161, added subsec. (d).
1991—Subsec. (a)(4). Pub. L. 102–99 amended par. (4) generally. Prior to amendment, par. (4) read as follows:
“(4)(A) There are authorized to be appropriated for fiscal year 1990, not to exceed $50,000,000 to carry out the provisions of section 4533 of this title.
“(B) The aggregate amount of loans, guarantees, purchase agreements, and other actions under sections 4531, 4532, and 4533 of this title during fiscal year 1990 may not exceed $50,000,000.”
1989—Subsec. (a)(4). Pub. L. 101–137 amended par. (4) generally. Prior to amendment, par. (4) read as follows:
“(A) There are authorized to be appropriated for fiscal years 1987, 1988, and 1989 not to exceed $150,000,000 to carry out the provisions of section 4533 of this title, except that not more than $30,000,000 is authorized to be appropriated for fiscal year 1987.
“(B) The aggregate amount of loans, guarantees, purchase agreements, and other actions under sections 4531, 4532, and 4533 of this title during fiscal years 1987, 1988, and 1989 may not exceed $150,000,000.”
1986—Subsec. (a)(4). Pub. L. 99–441 amended par. (4) generally. Prior to amendment, par. (4) read as follows:
“(A) There are authorized to be appropriated to carry out the provisions of section 4533 of this title not to exceed $100,000,000 for fiscal years 1985 and 1986, except that not more than $25,000,000 is authorized to be appropriated for fiscal year 1985.
“(B) The aggregate amount of loans, guarantees, purchase agreements, and other actions under sections 4531, 4532, and 4533 of this title during fiscal years 1985 and 1986 may not exceed $100,000,000.”
1984—Subsec. (a)(1), (4). Pub. L. 98–265 inserted “and paragraph (4)” after “paragraph (2)” in par. (1) and added par. (4).
1980—Subsec. (a). Pub. L. 96–294, § 105(a), designated existing provisions as par. (1), inserted exclusions of sections 305 and 306 of act Sept. 8, 1950, ch. 932, reference to funds made available pursuant to this paragraph, and exception for par. (2), and added pars. (2) and (3).
1974—Pub. L. 93–426 designated existing provisions as subsec. (a), inserted reference to sections 4532 and 4533 of this title, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

Effective Date of 1991 AmendmentAmendment by Pub. L. 102–99 effective Oct. 20, 1990, see section 7 of Pub. L. 102–99, set out as a note under section 4511 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–294 effective June 30, 1980, see section 107 of Pub. L. 96–294, set out as a note under section 4502 of this title.

Executive Documents

Delegation of Functions
Functions of President under this chapter relating to production, conservation, use, control, distribution, and allocation of energy, delegated to Secretary of Energy, see section 4 of Ex. Ord. No. 11790, June 25, 1974, 39 F.R. 23185, set out as a note under section 761 of Title 15, Commerce and Trade.



§ 4562. Territorial application of chapter
The provisions of this chapter shall be applicable to the United States, its Territories and possessions, and the District of Columbia.
(Sept. 8, 1950, ch. 932, title VII, § 713, 64 Stat. 821.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2163 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4563. Separability
If any provision of this chapter or the application of such provision to any person or circumstances shall be held invalid, the remainder of the chapter, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.
(Sept. 8, 1950, ch. 932, title VII, § 715, formerly § 714, 64 Stat. 821; renumbered § 715, July 31, 1951, ch. 275, title I, § 110(b), 65 Stat. 144.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter and the chapter, referred to in text, were in the original “this Act” and “the Act”, respectively, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2164 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.



§ 4564. Termination of chapter(a) TerminationSubchapter I (except section 4514 of this title), subchapter II, and subchapter III (except sections 4557, 4558, and 4565 of this title) shall terminate on September 30, 2025, except that all authority extended under subchapter II shall be effective for any fiscal year only to such extent or in such amounts as are provided in advance in appropriations Acts.


(b) Continuation of agenciesNotwithstanding subsection (a), any agency created under a provision of law that is terminated under subsection (a) may continue in existence, for purposes of liquidation, for a period not to exceed 6 months, beginning on the date of termination of the provision authorizing the creation of such agency under subsection (a).


(c) Disbursement of funds or fulfillment of obligations not affectedThe termination of any section of this chapter, or of any agency or corporation utilized under this chapter, shall not affect the disbursement of funds under, or the carrying out of, any contract, guarantee, commitment or other obligation entered into pursuant to this chapter prior to the date of such termination, or the taking of any action necessary to preserve or protect the interests of the United States in any amounts advanced or paid out in carrying on operations under this chapter, or the taking of any action (including the making of new guarantees) deemed by a guaranteeing agency to be necessary to accomplish the orderly liquidation, adjustment or settlement of any loans guaranteed under this chapter, including actions deemed necessary to avoid undue hardship to borrowers in reconverting to normal civilian production; and all of the authority granted to the President, guaranteeing agencies, and fiscal agents, under section 4531 of this title shall be applicable to actions taken pursuant to the authority contained in this subsection.


(d) Conditions on recovery of certain cooperative paymentsNo action for the recovery of any cooperative payment made to a cooperative association by a Market Administrator under an invalid provision of a milk marketing order issued by the Secretary of Agriculture pursuant to the Agricultural Marketing Agreement Act of 1937 [7 U.S.C. 671 et seq.] shall be maintained unless such action is brought by producers specifically named as party plaintiffs to recover their respective share of such payments within ninety days after June 30, 1952, with respect to any cause of action heretofore accrued and not otherwise barred, or within ninety days after accrual with respect to future payments, and unless each claimant shall allege and prove (1) that he objected at the hearing to the provisions of the order under which such payments were made and (2) that he either refused to accept payments computed with such deduction or accepted them under protest to either the Secretary or the Administrator. The district courts of the United States shall have exclusive original jurisdiction of all such actions regardless of the amount involved. This subsection shall not apply to funds held in escrow pursuant to court order. Notwithstanding any other provision of this chapter, no termination date shall be applicable to this subsection.


(Sept. 8, 1950, ch. 932, title VII, § 717, formerly § 716, 64 Stat. 822; June 30, 1951, ch. 198, § 1, 65 Stat. 110; renumbered § 717, July 31, 1951, ch. 275, title I, §§ 110(b), 111, 65 Stat. 144; June 30, 1952, ch. 530, title I, §§ 120, 121(b), 66 Stat. 306; June 30, 1953, ch. 170, § 20, 67 Stat. 126; June 30, 1953, ch. 171, §§ 11, 12, 67 Stat. 131; June 30, 1955, ch. 251, § 5, 69 Stat. 225; Aug. 9, 1955, ch. 655, § 10, 69 Stat. 583; June 29, 1956, ch. 474, § 1, 70 Stat. 408; Pub. L. 85–471, June 28, 1958, 72 Stat. 241; Pub. L. 86–560, § 1, June 30, 1960, 74 Stat. 282; Pub. L. 87–505, June 28, 1962, 76 Stat. 112; Pub. L. 88–343, § 1, June 30, 1964, 78 Stat. 235; Pub. L. 89–482, § 1, June 30, 1966, 80 Stat. 235; Pub. L. 90–370, § 1, July 1, 1968, 82 Stat. 279; Pub. L. 91–300, June 30, 1970, 84 Stat. 367; Pub. L. 91–371, Aug. 1, 1970, 84 Stat. 694; Pub. L. 91–379, title I, § 101, Aug. 15, 1970, 84 Stat. 796; Pub. L. 92–15, § 2, May 18, 1971, 85 Stat. 38; Pub. L. 92–325, § 2, June 30, 1972, 86 Stat. 390; Pub. L. 93–323, June 30, 1974, 88 Stat. 280; Pub. L. 93–367, Aug. 7, 1974, 88 Stat. 419; Pub. L. 93–426, § 4, Sept. 30, 1974, 88 Stat. 1167; Pub. L. 94–42, § 1, June 28, 1975, 89 Stat. 232; Pub. L. 94–100, § 1, Oct. 1, 1975, 89 Stat. 483; Pub. L. 94–152, § 2, Dec. 16, 1975, 89 Stat. 810; Pub. L. 95–37, § 2, June 1, 1977, 91 Stat. 178; Pub. L. 96–77, Sept. 29, 1979, 93 Stat. 588; Pub. L. 96–188, Jan. 28, 1980, 94 Stat. 3; Pub. L. 96–225, Apr. 3, 1980, 94 Stat. 310; Pub. L. 96–250, May 26, 1980, 94 Stat. 371; Pub. L. 96–294, title I, § 105(b), June 30, 1980, 94 Stat. 633; Pub. L. 97–47, § 1, Sept. 30, 1981, 95 Stat. 954; Pub. L. 97–336, Oct. 15, 1982, 96 Stat. 1630; Pub. L. 98–12, Mar. 29, 1983, 97 Stat. 53; Pub. L. 98–181, title I [title VII, § 703], Nov. 30, 1983, 97 Stat. 1267; Pub. L. 98–265, § 2, Apr. 17, 1984, 98 Stat. 149; Pub. L. 99–441, § 2, Oct. 3, 1986, 100 Stat. 1117; Pub. L. 101–137, § 9(a), Nov. 3, 1989, 103 Stat. 826; Pub. L. 101–351, § 1, Aug. 9, 1990, 104 Stat. 404; Pub. L. 101–407, § 1, Oct. 4, 1990, 104 Stat. 882; Pub. L. 101–411, § 1, Oct. 6, 1990, 104 Stat. 893; Pub. L. 102–99, §§ 2, 8, Aug. 17, 1991, 105 Stat. 487, 490; Pub. L. 102–193, § 1, Dec. 6, 1991, 105 Stat. 1593; Pub. L. 102–558, title I, § 162, Oct. 28, 1992, 106 Stat. 4219; Pub. L. 104–64, § 2, Dec. 18, 1995, 109 Stat. 689; Pub. L. 105–261, div. A, title X, § 1072(a), Oct. 17, 1998, 112 Stat. 2137; Pub. L. 106–65, div. A, title X, § 1063(a), Oct. 5, 1999, 113 Stat. 769; Pub. L. 106–363, § 1, Oct. 27, 2000, 114 Stat. 1407; Pub. L. 107–47, § 2, Oct. 5, 2001, 115 Stat. 260; Pub. L. 108–195, § 2(a), Dec. 19, 2003, 117 Stat. 2892; Pub. L. 110–367, § 2, Oct. 8, 2008, 122 Stat. 4026; Pub. L. 111–67, § 2(a)(1), Sept. 30, 2009, 123 Stat. 2006; Pub. L. 113–172, § 1, Sept. 26, 2014, 128 Stat. 1896; Pub. L. 115–232, div. A, title XVII, § 1791, Aug. 13, 2018, 132 Stat. 2238.)

Editorial Notes

References in TextSubchapter III, referred to in subsec. (a), was in the original “title VII”, meaning title VII of act Sept. 8, 1950, ch. 932, 64 Stat. 815, which is classified principally to this subchapter. For complete classification of title VII to the Code, see Tables.
This chapter, referred to in subsecs. (c) and (d), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
The Agricultural Marketing Agreement Act of 1937, referred to in subsec. (d), is act June 3, 1937, ch. 296, 50 Stat. 246, which is classified principally to chapter 26A (§ 671 et seq.) of Title 7, Agriculture. For complete classification of this Act to the Code, see section 674 of Title 7 and Tables.

Codification
Section was formerly classified to section 2166 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–232 substituted “September 30, 2025” for “September 30, 2019”.
2014—Subsec. (a). Pub. L. 113–172 substituted “2019” for “2014” and struck out “on or after the date of enactment of the Defense Production Act Reauthorization of 2009” before “shall be effective”.
2009—Subsec. (a). Pub. L. 111–67, § 2(a)(1)(A), added subsec. (a) and struck out former subsec. (a) which related to termination of subchapters I to III on Sept. 30, 2009, termination of section 714 of act Sept. 8, 1950, ch. 932, on July 31, 1953, termination of section 4514 of this title and titles II and VI of act Sept. 8, 1950, ch. 932, on June 30, 1953, and termination of titles IV and V of act Sept. 8, 1950, ch. 932, on Apr. 30, 1953.
Subsec. (b). Pub. L. 111–67, § 2(a)(1)(A), added subsec. (b) and struck out former subsec. (b) which read as follows: “Notwithstanding the foregoing—
“(1) The Congress by concurrent resolution or the President by proclamation may terminate this chapter prior to the termination otherwise provided therefor.
“(2) The Congress may also provide by concurrent resolution that any section of this chapter and all authority conferred thereunder shall terminate prior to the termination otherwise provided therefor.
“(3) Any agency created under this chapter may be continued in existence for purposes of liquidation for not to exceed six months after the termination of the provision authorizing the creation of such agency.”
Subsec. (c). Pub. L. 111–67, § 2(a)(1)(B), struck out the second undesignated paragraph in subsec. (c), which related to construction of termination of title VI of act Sept. 8, 1950, ch. 932.
2008—Subsec. (a). Pub. L. 110–367 substituted “September 30, 2009” for “September 30, 2008”.
2003—Subsec. (a). Pub. L. 108–195, in first sentence, substituted “sections 4557, 4558, and 4565” for “sections 4558 and 4565” and “September 30, 2008” for “September 30, 2003”.
2001—Subsec. (a). Pub. L. 107–47 substituted “September 30, 2003” for “September 30, 2001”.
2000—Subsec. (a). Pub. L. 106–363 substituted “September 30, 2001” for “September 30, 2000”.
1999—Subsec. (a). Pub. L. 106–65 substituted “September 30, 2000” for “September 30, 1999”.
1998—Subsec. (a). Pub. L. 105–261 substituted “September 30, 1999” for “September 30, 1998”.
1995—Subsec. (a). Pub. L. 104–64, in first sentence, substituted provisions relating to termination of subchapters I to III on Sept. 30, 1998, for provisions relating to termination of subchapters I to III on Sept. 30, 1995.
1992—Subsec. (a). Pub. L. 102–558 substituted “September 30, 1995” for “March 1, 1992”.
1991—Subsec. (a). Pub. L. 102–193 substituted “March 1, 1992” for “September 30, 1991”.
Pub. L. 102–99 extended termination date from Oct. 20, 1990, to Sept. 30, 1991, and inserted parenthetical reference to section 4565 of this title.
1990—Subsec. (a). Pub. L. 101–411 extended termination date from Oct. 5, 1990, to Oct. 20, 1990.
Pub. L. 101–407 extended termination date from Sept. 30, 1990, to Oct. 5, 1990.
Pub. L. 101–351 extended termination date from Aug. 10, 1990, to Sept. 30, 1990.
1989—Subsec. (a). Pub. L. 101–137 extended termination date from Sept. 30, 1989, to Aug. 10, 1990.
1986—Subsec. (a). Pub. L. 99–441 extended termination date from Sept. 30, 1986, to Sept. 30, 1989.
1984—Subsec. (a). Pub. L. 98–265 extended termination date from Mar. 30, 1984, to Sept. 30, 1986.
1983—Subsec. (a). Pub. L. 98–181 extended termination date from Sept. 30, 1983, to Mar. 30, 1984.
Pub. L. 98–12 extended termination date from Mar. 31, 1983, to Sept. 30, 1983.
1982—Pub. L. 97–336 extended termination date from Sept. 30, 1982, to Mar. 31, 1983.
1981—Subsec. (a). Pub. L. 97–47 extended termination date from Sept. 30, 1981, to Sept. 30, 1982.
1980—Subsec. (a). Pub. L. 96–294 extended termination date from Aug. 27, 1981, to Sept. 30, 1981.
Pub. L. 96–250 extended termination date from May 27, 1980, to Aug. 27, 1980.
Pub. L. 96–225 extended termination date from Mar. 28, 1980, to May 27, 1980.
Pub. L. 96–188 extended termination date from Jan. 28, 1980, to Mar. 28, 1980.
1979—Subsec. (a). Pub. L. 96–77 extended termination date from Sept. 30, 1979, to Jan. 28, 1980.
1977—Subsec. (a). Pub. L. 95–37 extended termination date from Sept. 30, 1977, to Sept. 30, 1979.
1975—Subsec. (a). Pub. L. 94–152 extended termination date from Nov. 30, 1975, to Sept. 30, 1977, and inserted proviso that all authority now or subsequently extended under subchapter II shall be effective for any fiscal year only to such extent and amounts as are provided for in advance in appropriation Acts.
Pub. L. 94–100 extended termination date from Sept. 30, 1975, to Nov. 30, 1975.
Pub. L. 94–42 extended termination date from June 30, 1975, to Sept. 30, 1975.
1974—Subsec. (a). Pub. L. 93–426 extended termination date from June 30, 1974, to June 30, 1975.
Pub. L. 93–367 extended termination date from July 30, 1974, to Sept. 30, 1974.
Pub. L. 93–323 extended termination date from June 30, 1974, to July 30, 1974.
1972—Subsec. (a). Pub. L. 92–325 substituted “June 30, 1974” for “June 30, 1972”.
1971—Subsec. (a). Pub. L. 92–15 inserted parenthetical reference to section 4558 of this title.
1970—Subsec. (a). Pub. L. 91–379 extended termination date from Aug. 15, 1970, to June 30, 1972, and inserted reference to section 719 of act Sept. 8, 1950, ch. 932, after reference to section 714 of such act.
Pub. L. 91–371 extended termination date from July 30, 1970, to Aug. 15, 1970.
Pub. L. 91–300 extended termination date from June 30, 1970, to July 30, 1970.
1968—Subsec. (a). Pub. L. 90–370 extended termination date from June 30, 1968, to June 30, 1970.
1966—Subsec. (a). Pub. L. 89–482 extended termination date from June 30, 1966, to June 30, 1968.
1964—Subsec. (a). Pub. L. 88–343 extended termination date from June 30, 1964, to June 30, 1966.
1962—Subsec. (a). Pub. L. 87–505 extended termination date from June 30, 1962, to June 30, 1964.
1960—Subsec. (a). Pub. L. 86–560 extended termination date from June 30, 1960, to June 30, 1962.
1958—Subsec. (a). Pub. L. 85–471 extended termination date from June 30, 1958, to June 30, 1960.
1956—Subsec. (a). Act June 29, 1956, extended termination date from June 30, 1956, to June 30, 1958.
1955—Subsec. (a). Act Aug. 9, 1955, extended termination date from July 31, 1955, to June 30, 1956.
Act June 30, 1955, extended termination date from June 30, 1955, to July 31, 1955.
1953—Subsec. (a). Act June 30, 1953, ch. 171, § 11, extended termination date of subchapters I to III from June 30, 1953, to June 30, 1955.
Subsec. (c). Act June 30, 1953, ch. 171, § 12, inserted “or the taking of any action (including the making of new guarantees) deemed by a guaranteeing agency to be necessary to accomplish the orderly liquidation, adjustment or settlement of any loans guaranteed under this chapter, including actions deemed necessary to avoid undue hardship to borrowers in reconverting to normal civilian production; and all of the authority granted to the President, guaranteeing agencies, and fiscal agents, under section 4531 of this title shall be applicable to actions taken pursuant to the authority contained in this subsection”.
Act June 30, 1953, ch. 170, added second par.
1952—Subsec. (a). Act June 30, 1952, § 121(b), extended termination dates from Apr. 30, 1952, to Apr. 30, 1953, and from June 30, 1952, to June 30, 1953.
Subsec. (d). Act June 30, 1952, § 120, added subsec. (d).
1951—Subsec. (a). Acts July 31, 1951, § 111, and June 30, 1951. Act July 31, 1951, struck out subsec. (a) relating to termination of certain titles of act Sept. 8, 1950, and substituted present subsec. (a). Act June 30, 1951, extended termination date from June 30, 1951, to July 31, 1951.
Subsec. (b). Act July 31, 1951, redesignated subsec. (c) as (b) and struck out former subsec. (b) which related to termination date of certain titles of act Sept. 8, 1950. Former subsec. (b) was amended by act June 30, 1951, to extend termination date from June 30, 1951, to July 31, 1951.
Subsecs. (c), (d). Act July 31, 1951, § 111, redesignated subsec. (d) as (c). Former subsec. (c) redesignated (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

Effective Date of 1991 AmendmentsPub. L. 102–193, § 2, Dec. 6, 1991, 105 Stat. 1593, provided that: “This Act [amending this section] shall take effect on September 30, 1991.”

Amendment by Pub. L. 102–99 effective Oct. 20, 1990, see section 7 of Pub. L. 102–99, set out as a note under section 4511 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–294 effective June 30, 1980, see section 107 of Pub. L. 96–294, set out as a note under section 4502 of this title.

Effective Date of 1975 AmendmentAmendment by Pub. L. 94–152 effective at close of Nov. 30, 1975, see section 9 of Pub. L. 94–152, as amended, set out as a note under section 4558 of this title.

Effective Date of 1955 AmendmentAmendment by act Aug. 9, 1955, effective as of close of July 31, 1955, see section 11 of act Aug. 9, 1955, set out as a note under section 4502 of this title.



§ 4565. Authority to review certain mergers, acquisitions, and takeovers(a) DefinitionsIn this section:(1) ClarificationThe term “national security” shall be construed so as to include those issues relating to “homeland security”, including its application to critical infrastructure.


(2) Committee; chairpersonThe terms “Committee” and “chairperson” mean the Committee on Foreign Investment in the United States and the chairperson thereof, respectively.


(3) ControlThe term “control” means the power, direct or indirect, whether exercised or not exercised, to determine, direct, or decide important matters affecting an entity, subject to regulations prescribed by the Committee.


(4) Covered transaction(A) In generalExcept as otherwise provided, the term “covered transaction” means—(i) any transaction described in subparagraph (B)(i); and

(ii) any transaction described in clauses (ii) through (v) of subparagraph (B) that is proposed, pending, or completed on or after the effective date set forth in section 1727 of the Foreign Investment Risk Review Modernization Act of 2018.


(B) Transactions describedA transaction described in this subparagraph is any of the following:(i) Any merger, acquisition, or takeover that is proposed or pending after August 23, 1988, by or with any foreign person that could result in foreign control of any United States business, including such a merger, acquisition, or takeover carried out through a joint venture.

(ii) Subject to subparagraphs (C) and (E), the purchase or lease by, or a concession to, a foreign person of private or public real estate that—(I) is located in the United States;

(II)(aa) is, is located within, or will function as part of, an air or maritime port; or

(bb)(AA) is in close proximity to a United States military installation or another facility or property of the United States Government that is sensitive for reasons relating to national security;

(BB) could reasonably provide the foreign person the ability to collect intelligence on activities being conducted at such an installation, facility, or property; or

(CC) could otherwise expose national security activities at such an installation, facility, or property to the risk of foreign surveillance; and



(III) meets such other criteria as the Committee prescribes by regulation, except that such criteria may not expand the categories of real estate to which this clause applies beyond the categories described in subclause (II).


(iii) Any other investment, subject to regulations prescribed under subparagraphs (D) and (E), by a foreign person in any unaffiliated United States business that—(I) owns, operates, manufactures, supplies, or services critical infrastructure;

(II) produces, designs, tests, manufactures, fabricates, or develops one or more critical technologies; or

(III) maintains or collects sensitive personal data of United States citizens that may be exploited in a manner that threatens national security.


(iv) Any change in the rights that a foreign person has with respect to a United States business in which the foreign person has an investment, if that change could result in—(I) foreign control of the United States business; or

(II) an investment described in clause (iii).


(v) Any other transaction, transfer, agreement, or arrangement, the structure of which is designed or intended to evade or circumvent the application of this section, subject to regulations prescribed by the Committee.


(C) Real estate transactions(i) Exception for certain real estate transactionsA real estate purchase, lease, or concession described in subparagraph (B)(ii) does not include a purchase, lease, or concession of—(I) a single “housing unit”, as defined by the Census Bureau; or

(II) real estate in “urbanized areas”, as defined by the Census Bureau in the most recent census, except as otherwise prescribed by the Committee in regulations in consultation with the Secretary of Defense.


(ii) Definition of close proximityWith respect to a real estate purchase, lease, or concession described in subparagraph (B)(ii)(II)(bb)(AA), the Committee shall prescribe regulations to ensure that the term “close proximity” refers only to a distance or distances within which the purchase, lease, or concession of real estate could pose a national security risk in connection with a United States military installation or another facility or property of the United States Government described in that subparagraph.



(D) Other investments(i) Other investment definedFor purposes of subparagraph (B)(iii), the term “other investment” means an investment, direct or indirect, by a foreign person in a United States business described in that subparagraph that is not an investment described in subparagraph (B)(i) and that affords the foreign person—(I) access to any material nonpublic technical information in the possession of the United States business;

(II) membership or observer rights on the board of directors or equivalent governing body of the United States business or the right to nominate an individual to a position on the board of directors or equivalent governing body; or

(III) any involvement, other than through voting of shares, in substantive decisionmaking of the United States business regarding—(aa) the use, development, acquisition, safekeeping, or release of sensitive personal data of United States citizens maintained or collected by the United States business;

(bb) the use, development acquisition, or release of critical technologies; or

(cc) the management, operation, manufacture, or supply of critical infrastructure.



(ii) Material nonpublic technical information defined(I) In generalFor purposes of clause (i)(I), and subject to regulations prescribed by the Committee, the term “material nonpublic technical information” means information that—(aa) provides knowledge, know-how, or understanding, not available in the public domain, of the design, location, or operation of critical infrastructure; or

(bb) is not available in the public domain, and is necessary to design, fabricate, develop, test, produce, or manufacture critical technologies, including processes, techniques, or methods.


(II) Exemption for financial informationNotwithstanding subclause (I), for purposes of this subparagraph, the term “material nonpublic technical information” does not include financial information regarding the performance of a United States business.



(iii) Regulations(I) In generalThe Committee shall prescribe regulations providing guidance on the types of transactions that the Committee considers to be “other investment” for purposes of subparagraph (B)(iii).


(II) United States businesses that own, operate, manufacture, supply, or service critical infrastructureThe regulations prescribed by the Committee with respect to an investment described in subparagraph (B)(iii)(I) shall—(aa) specify the critical infrastructure subject to that subparagraph based on criteria intended to limit application of that subparagraph to the subset of critical infrastructure that is likely to be of importance to the national security of the United States; and

(bb) enumerate specific types and examples of such critical infrastructure.



(iv) Specific clarification for investment funds(I) Treatment of certain investment fund investmentsNotwithstanding clause (i)(II) and subject to regulations prescribed by the Committee, an indirect investment by a foreign person in a United States business described in subparagraph (B)(iii) through an investment fund that affords the foreign person (or a designee of the foreign person) membership as a limited partner or equivalent on an advisory board or a committee of the fund shall not be considered an “other investment” for purposes of subparagraph (B)(iii) if—(aa) the fund is managed exclusively by a general partner, a managing member, or an equivalent;

(bb) the general partner, managing member, or equivalent is not a foreign person;

(cc) the advisory board or committee does not have the ability to approve, disapprove, or otherwise control—(AA) investment decisions of the fund; or

(BB) decisions made by the general partner, managing member, or equivalent related to entities in which the fund is invested;


(dd) the foreign person does not otherwise have the ability to control the fund, including the authority—(AA) to approve, disapprove, or otherwise control investment decisions of the fund;

(BB) to approve, disapprove, or otherwise control decisions made by the general partner, managing member, or equivalent related to entities in which the fund is invested; or

(CC) to unilaterally dismiss, prevent the dismissal of, select, or determine the compensation of the general partner, managing member, or equivalent;


(ee) the foreign person does not have access to material nonpublic technical information as a result of its participation on the advisory board or committee; and

(ff) the investment otherwise meets the requirements of this subparagraph.


(II) Treatment of certain waivers(aa) In generalFor the purposes of items (cc) and (dd) of subclause (I) and except as provided in item (bb), a waiver of a potential conflict of interest, a waiver of an allocation limitation, or a similar activity, applicable to a transaction pursuant to the terms of an agreement governing an investment fund shall not be considered to constitute control of investment decisions of the fund or decisions relating to entities in which the fund is invested.


(bb) ExceptionThe Committee may prescribe regulations providing for exceptions to item (aa) for extraordinary circumstances.




(v) Exception for air carriersFor purposes of subparagraph (B)(iii), the term “other investment” does not include an investment involving an air carrier, as defined in section 40102(a)(2) of title 49, that holds a certificate issued under section 41102 of that title.


(vi) Rule of constructionAny definition of “critical infrastructure” established under any provision of law other than this section shall not be determinative for purposes of this section.



(E) Country specificationThe Committee shall prescribe regulations that further define the term “foreign person” for purposes of clauses (ii) and (iii) of subparagraph (B). In prescribing such regulations, the Committee shall specify criteria to limit the application of such clauses to the investments of certain categories of foreign persons. Such criteria shall take into consideration how a foreign person is connected to a foreign country or foreign government, and whether the connection may affect the national security of the United States.


(F) Transfers of certain assets pursuant to bankruptcy proceedings or other defaultsThe Committee shall prescribe regulations to clarify that the term “covered transaction” includes any transaction described in subparagraph (B) that arises pursuant to a bankruptcy proceeding or other form of default on debt.



(5) Critical infrastructureThe term “critical infrastructure” means, subject to regulations prescribed by the Committee, systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems or assets would have a debilitating impact on national security.


(6) Critical technologies(A) In generalThe term “critical technologies” means the following:(i) Defense articles or defense services included on the United States Munitions List set forth in the International Traffic in Arms Regulations under subchapter M of chapter I of title 22, Code of Federal Regulations.

(ii) Items included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled—(I) pursuant to multilateral regimes, including for reasons relating to national security, chemical and biological weapons proliferation, nuclear nonproliferation, or missile technology; or

(II) for reasons relating to regional stability or surreptitious listening.


(iii) Specially designed and prepared nuclear equipment, parts and components, materials, software, and technology covered by part 810 of title 10, Code of Federal Regulations (relating to assistance to foreign atomic energy activities).

(iv) Nuclear facilities, equipment, and material covered by part 110 of title 10, Code of Federal Regulations (relating to export and import of nuclear equipment and material).

(v) Select agents and toxins covered by part 331 of title 7, Code of Federal Regulations, part 121 of title 9 of such Code, or part 73 of title 42 of such Code.

(vi) Emerging and foundational technologies controlled pursuant to section 4817 of this title.


(B) Recommendations(i) In generalThe chairperson may recommend technologies for identification under the interagency process set forth in section 4817(a) of this title.


(ii) Matters informing recommendationsRecommendations by the chairperson under clause (i) shall draw upon information arising from reviews and investigations conducted under subsection (b), notices submitted under subsection (b)(1)(C)(i), declarations filed under subsection (b)(1)(C)(v), and non-notified and non-declared transactions identified under subsection (b)(1)(H).




(7) Foreign government-controlled transactionThe term “foreign government-controlled transaction” means any covered transaction that could result in the control of any United States business by a foreign government or an entity controlled by or acting on behalf of a foreign government.


(8) Intelligence communityThe term “intelligence community” has the meaning given that term in section 3003(4) of title 50.


(9) InvestmentThe term “investment” means the acquisition of equity interest, including contingent equity interest, as further defined in regulations prescribed by the Committee.


(10) Lead agencyThe term “lead agency” means the agency or agencies designated as the lead agency or agencies pursuant to subsection (k)(5).


(11) PartyThe term “party” has the meaning given that term in regulations prescribed by the Committee.


(12) United StatesThe term “United States” means the several States, the District of Columbia, and any territory or possession of the United States.


(13) United States businessThe term “United States business” means a person engaged in interstate commerce in the United States.



(b) National security reviews and investigations(1) National security reviews(A) In generalUpon receiving written notification under subparagraph (C) of any covered transaction, or pursuant to a unilateral notification initiated under subparagraph (D) with respect to any covered transaction, the President, acting through the Committee—(i) shall review the covered transaction to determine the effects of the transaction on the national security of the United States; and

(ii) shall consider the factors specified in subsection (f) for such purpose, as appropriate.


(B) Control by foreign governmentIf the Committee determines that the covered transaction is a foreign government-controlled transaction, the Committee shall conduct an investigation of the transaction under paragraph (2).


(C) Written notice(i) In general(I) In generalAny party or parties to any covered transaction may initiate a review of the transaction under this paragraph by submitting a written notice of the transaction to the Chairperson of the Committee.


(II) Comments and acceptance(aa) In generalSubject to item (cc), the Committee shall provide comments on a draft or formal written notice or accept a formal written notice submitted under subclause (I) with respect to a covered transaction not later than the date that is 10 business days after the date of submission of the draft or formal written notice.


(bb) CompletenessIf the Committee determines that a draft or formal written notice described in item (aa) is not complete, the Committee shall notify the party or parties to the transaction in writing that the notice is not complete and provide an explanation of all material respects in which the notice is incomplete.


(cc) Stipulations requiredThe timing requirement under item (aa) shall apply only in a case in which the parties stipulate under clause (vi) that the transaction is a covered transaction.




(ii) Withdrawal of noticeNo covered transaction for which a notice was submitted under clause (i) may be withdrawn from review, unless a written request for such withdrawal is submitted to the Committee by any party to the transaction and approved by the Committee.


(iii) Continuing discussionsA request for withdrawal under clause (ii) shall not be construed to preclude any party to the covered transaction from continuing informal discussions with the Committee or any member thereof regarding possible resubmission for review pursuant to this paragraph.


(iv) Inclusion of partnership and side agreementsThe Committee may require a written notice submitted under clause (i) to include a copy of any partnership agreements, integration agreements, or other side agreements relating to the transaction, as specified in regulations prescribed by the Committee.


(v) Declarations for certain covered transactions(I) In generalA party to any covered transaction may submit to the Committee a declaration with basic information regarding the transaction instead of a written notice under clause (i).


(II) RegulationsThe Committee shall prescribe regulations establishing requirements for declarations submitted under this clause. In prescribing such regulations, the Committee shall ensure that such declarations are submitted as abbreviated notifications that would not generally exceed 5 pages in length.


(III) Committee response to declaration(aa) In generalUpon receiving a declaration under this clause with respect to a covered transaction, the Committee may, at the discretion of the Committee—(AA) request that the parties to the transaction file a written notice under clause (i);

(BB) inform the parties to the transaction that the Committee is not able to complete action under this section with respect to the transaction on the basis of the declaration and that the parties may file a written notice under clause (i) to seek written notification from the Committee that the Committee has completed all action under this section with respect to the transaction;

(CC) initiate a unilateral review of the transaction under subparagraph (D); or

(DD) notify the parties in writing that the Committee has completed all action under this section with respect to the transaction.


(bb) TimingThe Committee shall take action under item (aa) not later than 30 days after receiving a declaration under this clause.


(cc) Rule of constructionNothing in this subclause (other than item (aa)(CC)) shall be construed to affect the authority of the President or the Committee to take any action authorized by this section with respect to a covered transaction.



(IV) Mandatory declarations(aa) RegulationsThe Committee shall prescribe regulations specifying the types of covered transactions for which the Committee requires a declaration under this subclause.


(bb) Certain covered transactions with foreign government interests (AA) In generalExcept as provided in subitem (BB), the parties to a covered transaction shall submit a declaration described in subclause (I) with respect to the transaction if the transaction involves an investment that results in the acquisition, directly or indirectly, of a substantial interest in a United States business described in subsection (a)(4)(B)(iii) by a foreign person in which a foreign government has, directly or indirectly, a substantial interest.


 (BB) Substantial interest definedIn this item, the term “substantial interest” has the meaning given that term in regulations which the Committee shall prescribe. In developing those regulations, the Committee shall consider the means by which a foreign government could influence the actions of a foreign person, including through board membership, ownership interest, or shareholder rights. An interest that is excluded under subparagraph (D) of subsection (a)(4) from the term “other investment” as used in subparagraph (B)(iii) of that subsection or that is less than a 10 percent voting interest shall not be considered a substantial interest.


 (CC) WaiverThe Committee may waive, with respect to a foreign person, the requirement under subitem (AA) for the submission of a declaration described in subclause (I) if the Committee determines that the foreign person demonstrates that the investments of the foreign person are not directed by a foreign government and the foreign person has a history of cooperation with the Committee.



(cc) Other declarations required by CommitteeThe Committee may require the submission of a declaration described in subclause (I) with respect to any covered transaction identified under regulations prescribed by the Committee for purposes of this item, at the discretion of the Committee, that involves a United States business described in subsection (a)(4)(B)(iii)(II).


(dd) ExceptionThe submission of a declaration described in subclause (I) shall not be required pursuant to this subclause with respect to an investment by an investment fund if—(AA) the fund is managed exclusively by a general partner, a managing member, or an equivalent;

(BB) the general partner, managing member, or equivalent is not a foreign person; and

(CC) the investment fund satisfies, with respect to any foreign person with membership as a limited partner on an advisory board or a committee of the fund, the criteria specified in items (cc) and (dd) of subsection (a)(4)(D)(iv).


(ee) Submission of written notice as an alternativeParties to a covered transaction for which a declaration is required under this subclause may instead elect to submit a written notice under clause (i).


(ff) Timing and refiling of submission (AA) In generalIn the regulations prescribed under item (aa), the Committee may not require a declaration to be submitted under this subclause with respect to a covered transaction more than 45 days before the completion of the transaction.


 (BB) Refiling of declarationThe Committee may not request or recommend that a declaration submitted under this subclause be withdrawn and refiled, except to permit parties to a covered transaction to correct material errors or omissions in the declaration submitted with respect to that transaction.



(gg) PenaltiesThe Committee may impose a penalty pursuant to subsection (h)(3) with respect to a party that fails to comply with this subclause.




(vi) Stipulations regarding transactions(I) In generalIn a written notice submitted under clause (i) or a declaration submitted under clause (v) with respect to a transaction, a party to the transaction may—(aa) stipulate that the transaction is a covered transaction; and

(bb) if the party stipulates that the transaction is a covered transaction under item (aa), stipulate that the transaction is a foreign government-controlled transaction.


(II) Basis for stipulationA written notice submitted under clause (i) or a declaration submitted under clause (v) that includes a stipulation under subclause (I) shall include a description of the basis for the stipulation.




(D) Unilateral initiation of reviewSubject to subparagraph (G), the President or the Committee may initiate a review under subparagraph (A) of—(i) any covered transaction (other than a covered transaction described in subparagraph (E));

(ii) any covered transaction described in subparagraph (E), if any party to the transaction submitted false or misleading material information to the Committee in connection with the Committee’s consideration of the transaction or omitted material information, including material documents, from information submitted to the Committee; or

(iii) any covered transaction described in subparagraph (E), if—(I) any party to the transaction or the entity resulting from consummation of the transaction materially breaches a mitigation agreement or condition described in subsection (l)(3)(A);

(II) such breach is certified to the Committee by the lead department or agency monitoring and enforcing such agreement or condition as a material breach; and

(III) the Committee determines that there are no other adequate and appropriate remedies or enforcement tools available to address such breach.



(E) Covered transactions describedA covered transaction is described in this subparagraph if—(i) the Committee has informed the parties to the transaction in writing that the Committee has completed all action under this section with respect to the transaction; or

(ii) the President has announced a decision not to exercise the President’s authority under subsection (d) with respect to the transaction.


(F) TimingAny review under this paragraph shall be completed before the end of the 45-day period beginning on the date of the acceptance of written notice under subparagraph (C) by the chairperson, or beginning on the date of the initiation of the review in accordance with subparagraph (D), as applicable.


(G) Limit on delegation of certain authorityThe authority of the Committee to initiate a review under subparagraph (D) may not be delegated to any person, other than the Deputy Secretary or an appropriate Under Secretary of the department or agency represented on the Committee.


(H) Identification of non-notified and non-declared transactionsThe Committee shall establish a process to identify covered transactions for which—(i) a notice under clause (i) of subparagraph (C) or a declaration under clause (v) of that subparagraph is not submitted to the Committee; and

(ii) information is reasonably available.



(2) National security investigations(A) In generalIn each case described in subparagraph (B), the Committee shall immediately conduct an investigation of the effects of a covered transaction on the national security of the United States, and take any necessary actions in connection with the transaction to protect the national security of the United States.


(B) ApplicabilitySubparagraph (A) shall apply in each case in which—(i) a review of a covered transaction under paragraph (1) results in a determination that—(I) the transaction threatens to impair the national security of the United States and the risk has not been mitigated during or prior to the review of a covered transaction under paragraph (1);

(II) the transaction is a foreign government-controlled transaction; or

(III) the transaction would result in control of any critical infrastructure of or within the United States by or on behalf of any foreign person, if the Committee determines that the transaction could impair national security, and that such impairment to national security has not been mitigated by assurances provided or renewed with the approval of the Committee, as described in subsection (l), during the review period under paragraph (1); or


(ii) the lead agency recommends, and the Committee concurs, that an investigation be undertaken.


(C) Timing(i) In generalExcept as provided in clause (ii), any investigation under subparagraph (A) shall be completed before the end of the 45-day period beginning on the date on which the investigation commenced.


(ii) Extension for extraordinary circumstances(I) In generalIn extraordinary circumstances (as defined by the Committee in regulations), the chairperson may, at the request of the head of the lead agency, extend an investigation under subparagraph (A) for one 15-day period.


(II) NondelegationThe authority of the chairperson and the head of the lead agency referred to in subclause (I) may not be delegated to any person other than the Deputy Secretary of the Treasury or the deputy head (or equivalent thereof) of the lead agency, as the case may be.


(III) Notification to partiesIf the Committee extends the deadline under subclause (I) with respect to a covered transaction, the Committee shall notify the parties to the transaction of the extension.




(D) Exception(i) In generalNotwithstanding subparagraph (B)(i), an investigation of a foreign government-controlled transaction described in subclause (II) of subparagraph (B)(i) or a transaction involving critical infrastructure described in subclause (III) of subparagraph (B)(i) shall not be required under this paragraph, if the Secretary of the Treasury and the head of the lead agency jointly determine, on the basis of the review of the transaction under paragraph (1), that the transaction will not impair the national security of the United States.


(ii) NondelegationThe authority of the Secretary or the head of an agency referred to in clause (i) may not be delegated to any person, other than the Deputy Secretary of the Treasury or the deputy head (or the equivalent thereof) of the lead agency, respectively.



(E) Guidance on certain transactions with national security implicationsThe Chairperson shall, not later than 180 days after the effective date of the Foreign Investment and National Security Act of 2007, publish in the Federal Register guidance on the types of transactions that the Committee has reviewed and that have presented national security considerations, including transactions that may constitute covered transactions that would result in control of critical infrastructure relating to United States national security by a foreign government or an entity controlled by or acting on behalf of a foreign government.



(3) Certifications to Congress(A) Certified notice at completion of review or assessmentUpon completion of a review under this subsection that concludes action under this section, or upon the Committee making a notification under paragraph (1)(C)(v)(III)(aa)(DD), the chairperson and the head of the lead agency shall transmit a certified notice to the members of Congress specified in subparagraph (C)(iii).


(B) Certified report at completion of investigationAs soon as is practicable after completion of an investigation under subsection (b) that concludes action under this section, the chairperson and the head of the lead agency shall transmit to the members of Congress specified in subparagraph (C)(iii) a certified written report (consistent with the requirements of subsection (c)) on the results of the investigation, unless the matter under investigation has been sent to the President for decision.


(C) Certification procedures(i) In generalEach certified notice and report required under subparagraphs (A) and (B), respectively, shall be submitted to the members of Congress specified in clause (iii), and shall include—(I) a description of the actions taken by the Committee with respect to the transaction;

(II) a certification that all relevant national security factors have received full consideration; and

(III) whether the transaction is described under clause (i), (ii), (iii), (iv), or (v) of subsection (a)(4)(B).


(ii) Content of certificationEach certified notice and report required under subparagraphs (A) and (B), respectively, shall be signed by the chairperson and the head of the lead agency, and shall state that, in the determination of the Committee, there are no unresolved national security concerns with the transaction that is the subject of the notice or report.


(iii) Members of CongressEach certified notice and report required under subparagraphs (A) and (B), respectively, shall be transmitted—(I) to the Majority Leader and the Minority Leader of the Senate;

(II) to the chair and ranking member of the Committee on Banking, Housing, and Urban Affairs of the Senate and of any committee of the Senate having oversight over the lead agency;

(III) to the Speaker and the Minority Leader of the House of Representatives;

(IV) to the chair and ranking member of the Committee on Financial Services of the House of Representatives and of any committee of the House of Representatives having oversight over the lead agency; and

(V) with respect to covered transactions involving critical infrastructure, to the members of the Senate from the State in which the principal place of business of the acquired United States person is located, and the member from the Congressional District in which such principal place of business is located.


(iv) Signatures; limit on delegation(I) In generalEach certified notice and report required under subparagraphs (A) and (B), respectively, shall be signed by the chairperson and the head of the lead agency, which signature requirement may only be delegated in accordance with subclause (II).


(II) Delegation of certifications(aa) In generalSubject to item (bb), the chairperson, in consultation with the Committee, may determine the level of official to whom the signature requirement under subclause (I) for the chairperson and the head of the lead agency may be delegated. The level of official to whom the signature requirement may be delegated may differ based on any factor relating to a transaction that the chairperson, in consultation with the Committee, deems appropriate, including the type or value of the transaction.


(bb) Limitation on delegation with respect to certain transactionsThe signature requirement under subclause (I) may be delegated not below the level of the Assistant Secretary of the Treasury or an equivalent official of the lead agency.




(v) Authority to consolidate documentsInstead of transmitting a separate certified notice or certified report under subparagraph (A) or (B) with respect to each covered transaction, the Committee may, on a monthly basis, transmit such notices and reports in a consolidated document to the Members of Congress specified in clause (iii).




(4) Analysis by Director of National Intelligence(A) Analysis required(i) In generalExcept as provided in subparagraph (B), the Director of National Intelligence shall expeditiously carry out a thorough analysis of any threat to the national security of the United States posed by any covered transaction, which shall include the identification of any recognized gaps in the collection of intelligence relevant to the analysis.


(ii) Views of intelligence communityThe Director shall seek and incorporate into the analysis required by clause (i) the views of all affected or appropriate agencies of the intelligence community with respect to the transaction.


(iii) UpdatesAt the request of the lead agency, the Director shall update the analysis conducted under clause (i) with respect to a covered transaction with respect to which an agreement was entered into under subsection (l)(3)(A).


(iv) Independence and objectivityThe Committee shall ensure that its processes under this section preserve the ability of the Director to conduct analysis under clause (i) that is independent, objective, and consistent with all applicable directives, policies, and analytic tradecraft standards of the intelligence community.



(B) Basic threat information(i) In generalThe Director of National Intelligence may provide the Committee with basic information regarding any threat to the national security of the United States posed by a covered transaction described in clause (ii) instead of conducting the analysis required by subparagraph (A).


(ii) Covered transaction describedA covered transaction is described in this clause if—(I) the transaction is described in subsection (a)(4)(B)(ii);

(II) the Director of National Intelligence has completed an analysis pursuant to subparagraph (A) involving each foreign person that is a party to the transaction during the 12 months preceding the review or investigation of the transaction under this section; or

(III) the transaction otherwise meets criteria agreed upon by the Committee and the Director for purposes of this subparagraph.



(C) TimingThe analysis required under subparagraph (A) shall be provided by the Director of National Intelligence to the Committee not later than 30 days after the date on which notice of the transaction is accepted by the Committee under paragraph (1)(C), but such analysis may be supplemented or amended, as the Director considers necessary or appropriate, or upon a request for additional information by the Committee. The Director may begin the analysis at any time prior to acceptance of the notice, in accordance with otherwise applicable law.


(D) Interaction with intelligence communityThe Director of National Intelligence shall ensure that the intelligence community remains engaged in the collection, analysis, and dissemination to the Committee of any additional relevant information that may become available during the course of any investigation conducted under subsection (b) with respect to a transaction.


(E) Independent role of DirectorThe Director of National Intelligence shall be a nonvoting, ex officio member of the Committee, and shall be provided with all notices received by the Committee under paragraph (1)(C) regarding covered transactions, but shall serve no policy role on the Committee, other than to provide analysis under subparagraphs (A) and (C) in connection with a covered transaction.


(F) Assessment of operational impactThe Director may provide to the Committee an assessment, separate from the analyses under subparagraphs (A) and (B), of any operational impact of a covered transaction on the intelligence community and a description of any actions that have been or will be taken to mitigate any such impact.


(G) Submission to CongressThe Committee shall submit the analysis required by subparagraph (A) with respect to a covered transaction to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives upon the conclusion of action under this section (other than compliance plans under subsection (l)(6)) with respect to the transaction.



(5) Submission of additional informationNo provision of this subsection shall be construed as prohibiting any party to a covered transaction from submitting additional information concerning the transaction, including any proposed restructuring of the transaction or any modifications to any agreements in connection with the transaction, while any review or investigation of the transaction is ongoing.


(6) Notice of results to partiesThe Committee shall notify the parties to a covered transaction of the results of a review or investigation under this section, promptly upon completion of all action under this section.


(7) RegulationsRegulations prescribed under this section shall include standard procedures for—(A) submitting any notice of a covered transaction to the Committee;

(B) submitting a request to withdraw a covered transaction from review;

(C) resubmitting a notice of a covered transaction that was previously withdrawn from review; and

(D) providing notice of the results of a review or investigation to the parties to the covered transaction, upon completion of all action under this section.


(8) Tolling of deadlines during lapse in appropriationsAny deadline or time limitation under this subsection shall be tolled during a lapse in appropriations.



(c) Confidentiality of information(1) In generalExcept as provided in paragraph (2), any information or documentary material filed with the President or the President’s designee pursuant to this section shall be exempt from disclosure under section 552 of title 5, and no such information or documentary material may be made public.


(2) ExceptionsParagraph (1) shall not prohibit the disclosure of the following:(A) Information relevant to any administrative or judicial action or proceeding.

(B) Information to Congress or any duly authorized committee or subcommittee of Congress.

(C) Information important to the national security analysis or actions of the Committee to any domestic governmental entity, or to any foreign governmental entity of a United States ally or partner, under the exclusive direction and authorization of the chairperson, only to the extent necessary for national security purposes, and subject to appropriate confidentiality and classification requirements.

(D) Information that the parties have consented to be disclosed to third parties.


(3) Cooperation with allies and partners(A) In generalThe chairperson, in consultation with other members of the Committee, should establish a formal process for the exchange of information under paragraph (2)(C) with governments of countries that are allies or partners of the United States, in the discretion of the chairperson, to protect the national security of the United States and those countries.


(B) RequirementsThe process established under subparagraph (A) should, in the discretion of the chairperson—(i) be designed to facilitate the harmonization of action with respect to trends in investment and technology that could pose risks to the national security of the United States and countries that are allies or partners of the United States;

(ii) provide for the sharing of information with respect to specific technologies and entities acquiring such technologies as appropriate to ensure national security; and

(iii) include consultations and meetings with representatives of the governments of such countries on a recurring basis.




(d) Action by the President(1) In generalSubject to paragraph (4), the President may take such action for such time as the President considers appropriate to suspend or prohibit any covered transaction that threatens to impair the national security of the United States.


(2) Announcement by the PresidentThe President shall announce the decision on whether or not to take action pursuant to paragraph (1) with respect to a covered transaction not later than 15 days after the earlier of—(A) the date on which the investigation of the transaction under subsection (b) is completed; or

(B) the date on which the Committee otherwise refers the transaction to the President under subsection (l)(2).


(3) EnforcementThe President may direct the Attorney General of the United States to seek appropriate relief, including divestment relief, in the district courts of the United States, in order to implement and enforce this subsection.


(4) Findings of the PresidentThe President may exercise the authority conferred by paragraph (1), only if the President finds that—(A) there is credible evidence that leads the President to believe that a foreign person that would acquire an interest in a United States business or its assets as a result of the covered transaction might take action that threatens to impair the national security; and

(B) provisions of law, other than this section and the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.], do not, in the judgment of the President, provide adequate and appropriate authority for the President to protect the national security in the matter before the President.


(5) Factors to be consideredFor purposes of determining whether to take action under paragraph (1), the President shall consider, among other factors each of the factors described in subsection (f), as appropriate.



(e) Actions and findings nonreviewable(1) In generalThe actions of the President under paragraph (1) of subsection (d) and the findings of the President under paragraph (4) of subsection (d) shall not be subject to judicial review.


(2) Civil actionsA civil action challenging an action or finding under this section may be brought only in the United States Court of Appeals for the District of Columbia Circuit.


(3) Procedures for review of privileged informationIf a civil action challenging an action or finding under this section is brought, and the court determines that protected information in the administrative record, including classified or other information subject to privilege or protections under any provision of law, is necessary to resolve the challenge, that information shall be submitted ex parte and in camera to the court and the court shall maintain that information under seal.


(4) Applicability of use of information provisionsThe use of information provisions of sections 1806, 1825, 1845, and 1881e of this title shall not apply in a civil action brought under this subsection.



(f) Factors to be consideredFor purposes of this section, the President or the President’s designee may, taking into account the requirements of national security, consider—(1) domestic production needed for projected national defense requirements,

(2) the capability and capacity of domestic industries to meet national defense requirements, including the availability of human resources, products, technology, materials, and other supplies and services,

(3) the control of domestic industries and commercial activity by foreign citizens as it affects the capability and capacity of the United States to meet the requirements of national security,

(4) the potential effects of the proposed or pending transaction on sales of military goods, equipment, or technology to any country—(A) identified by the Secretary of State—(i) under section 4605(j) 11 See References in Text note below. of this title, as a country that supports terrorism;

(ii) under section 4605(l) 1 of this title, as a country of concern regarding missile proliferation; or

(iii) under section 4605(m) 1 of this title, as a country of concern regarding the proliferation of chemical and biological weapons;


(B) identified by the Secretary of Defense as posing a potential regional military threat to the interests of the United States; or

(C) listed under section 2139a(c) of title 42 on the “Nuclear Non-Proliferation-Special Country List” (15 C.F.R. Part 778, Supplement No. 4) or any successor list;


(5) the potential effects of the proposed or pending transaction on United States international technological leadership in areas affecting United States national security;

(6) the potential national security-related effects on United States critical infrastructure, including major energy assets;

(7) the potential national security-related effects on United States critical technologies;

(8) whether the covered transaction is a foreign government-controlled transaction, as determined under subsection (b)(1)(B);

(9) as appropriate, and particularly with respect to transactions requiring an investigation under subsection (b)(1)(B), a review of the current assessment of—(A) the adherence of the subject country to nonproliferation control regimes, including treaties and multilateral supply guidelines, which shall draw on, but not be limited to, the annual report on “Adherence to and Compliance with Arms Control, Nonproliferation and Disarmament Agreements and Commitments” required by section 2593a of title 22;

(B) the relationship of such country with the United States, specifically on its record on cooperating in counter-terrorism efforts, which shall draw on, but not be limited to, the report of the President to Congress under section 7120 of the Intelligence Reform and Terrorism Prevention Act of 2004; and

(C) the potential for transshipment or diversion of technologies with military applications, including an analysis of national export control laws and regulations;


(10) the long-term projection of United States requirements for sources of energy and other critical resources and material; and

(11) such other factors as the President or the Committee may determine to be appropriate, generally or in connection with a specific review or investigation.


(g) Additional information to Congress; confidentiality(1) Briefing requirement on requestThe Committee shall, upon request from any Member of Congress specified in subsection (b)(3)(C)(iii), promptly provide briefings on a covered transaction for which all action has concluded under this section, or on compliance with a mitigation agreement or condition imposed with respect to such transaction, on a classified basis, if deemed necessary by the sensitivity of the information. Briefings under this paragraph may be provided to the congressional staff of such a Member of Congress having appropriate security clearance.


(2) Application of confidentiality provisions(A) In generalThe disclosure of information under this subsection shall be consistent with the requirements of subsection (c). Members of Congress and staff of either House of Congress or any committee of Congress, shall be subject to the same limitations on disclosure of information as are applicable under subsection (c).


(B) Proprietary informationProprietary information which can be associated with a particular party to a covered transaction shall be furnished in accordance with subparagraph (A) only to a committee of Congress, and only when the committee provides assurances of confidentiality, unless such party otherwise consents in writing to such disclosure.




(h) Regulations(1) In generalThe President shall direct, subject to notice and comment, the issuance of regulations to carry out this section.


(2) ContentRegulations issued under this subsection shall—(A) provide for the imposition of civil penalties for any violation of this section, including any mitigation agreement entered into, conditions imposed, or order issued pursuant to this section;

(B) to the extent possible—(i) minimize paperwork burdens; and

(ii) coordinate reporting requirements under this section with reporting requirements under any other provision of Federal law;


(C) provide for an appropriate role for the Secretary of Labor with respect to mitigation agreements; and

(D) provide that, in any review or investigation of a covered transaction conducted by the Committee under subsection (b), the Committee should—(i) consider the factors specified in subsection (f); and

(ii) as appropriate, require parties to provide to the Committee the information necessary to consider such factors.




(i) Effect on other lawNo provision of this section shall be construed as altering or affecting any other authority, process, regulation, investigation, enforcement measure, or review provided by or established under any other provision of Federal law, including the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.], or any other authority of the President or the Congress under the Constitution of the United States.


(j) Technology risk assessmentsIn any case in which an assessment of the risk of diversion of defense critical technology is performed by a designee of the President, a copy of such assessment shall be provided to any other designee of the President responsible for reviewing or investigating a transaction under this section.


(k) Committee on Foreign Investment in the United States(1) EstablishmentThe Committee on Foreign Investment in the United States, established pursuant to Executive Order No. 11858, shall be a multi agency committee to carry out this section and such other assignments as the President may designate.


(2) MembershipThe Committee shall be comprised of the following members or the designee of any such member:(A) The Secretary of the Treasury.

(B) The Secretary of Homeland Security.

(C) The Secretary of Commerce.

(D) The Secretary of Defense.

(E) The Secretary of State.

(F) The Attorney General of the United States.

(G) The Secretary of Energy.

(H) The Secretary of Labor (nonvoting, ex officio).

(I) The Director of National Intelligence (nonvoting, ex officio).

(J) The heads of any other executive department, agency, or office, as the President determines appropriate, generally or on a case-by-case basis.


(3) ChairpersonThe Secretary of the Treasury shall serve as the chairperson of the Committee.


(4) Hiring authority(A) Senior officials(i) In generalEach member of the Committee shall designate an Assistant Secretary, or an equivalent official, who is appointed by the President, by and with the advice and consent of the Senate, to carry out such duties related to the Committee as the member of the Committee may delegate.


(ii) Department of the Treasury(I) In generalThere shall be established in the Office of International Affairs at the Department of the Treasury 2 additional positions of Assistant Secretary of the Treasury, who shall be appointed by the President, by and with the advice and consent of the Senate, to carry out such duties related to the Committee as the Secretary of the Treasury may delegate, consistent with this section.


(II) Assistant Secretary for Investment SecurityOne of the positions of Assistant Secretary of the Treasury authorized under subclause (I) shall be the Assistant Secretary for Investment Security, whose duties shall be principally related to the Committee, as delegated by the Secretary of the Treasury under this section.




(B) Special hiring authorityThe heads of the departments and agencies represented on the Committee may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, candidates directly to positions in the competitive service (as defined in section 2102 of that title) in their respective departments and agencies. The primary responsibility of positions authorized under the preceding sentence shall be to administer this section.



(5) Designation of lead agencyThe Secretary of the Treasury shall designate, as appropriate, a member or members of the Committee to be the lead agency or agencies on behalf of the Committee—(A) for each covered transaction, and for negotiating any mitigation agreements or other conditions necessary to protect national security; and

(B) for all matters related to the monitoring of the completed transaction, to ensure compliance with such agreements or conditions and with this section.


(6) Other membersThe chairperson shall consult with the heads of such other Federal departments, agencies, and independent establishments in any review or investigation under subsection (a), as the chairperson determines to be appropriate, on the basis of the facts and circumstances of the covered transaction under review or investigation (or the designee of any such department or agency head).


(7) MeetingsThe Committee shall meet upon the direction of the President or upon the call of the chairperson, without regard to section 552b of title 5 (if otherwise applicable).



(l) Actions by the Committee to address national security risks(1) Suspension of transactionsThe Committee, acting through the chairperson, may suspend a proposed or pending covered transaction that may pose a risk to the national security of the United States for such time as the covered transaction is under review or investigation under subsection (b).


(2) Referral to PresidentThe Committee may, at any time during the review or investigation of a covered transaction under subsection (b), complete the action of the Committee with respect to the transaction and refer the transaction to the President for action pursuant to subsection (d).


(3) Mitigation(A) Agreements and conditions(i) In generalThe Committee or a lead agency may, on behalf of the Committee, negotiate, enter into or impose, and enforce any agreement or condition with any party to the covered transaction in order to mitigate any risk to the national security of the United States that arises as a result of the covered transaction.


(ii) Abandonment of transactionsIf a party to a covered transaction has voluntarily chosen to abandon the transaction, the Committee or lead agency, as the case may be, may negotiate, enter into or impose, and enforce any agreement or condition with any party to the covered transaction for purposes of effectuating such abandonment and mitigating any risk to the national security of the United States that arises as a result of the covered transaction.


(iii) Agreements and conditions relating to completed transactionsThe Committee or lead agency, as the case may be, may negotiate, enter into or impose, and enforce any agreement or condition with any party to a completed covered transaction in order to mitigate any interim risk to the national security of the United States that may arise as a result of the covered transaction until such time that the Committee has completed action pursuant to subsection (b) or the President has taken action pursuant to subsection (d) with respect to the transaction.



(B) Treatment of outdated agreements or conditionsThe chairperson and the head of the lead agency shall periodically review the appropriateness of an agreement or condition imposed under subparagraph (A) and terminate, phase out, or otherwise amend the agreement or condition if a threat no longer requires mitigation through the agreement or condition.


(C) LimitationsAn agreement may not be entered into or condition imposed under subparagraph (A) with respect to a covered transaction unless the Committee determines that the agreement or condition resolves the national security concerns posed by the transaction, taking into consideration whether the agreement or condition is reasonably calculated to—(i) be effective;

(ii) allow for compliance with the terms of the agreement or condition in an appropriately verifiable way; and

(iii) enable effective monitoring of compliance with and enforcement of the terms of the agreement or condition.


(D) JurisdictionThe provisions of section 4556(b) of this title shall apply to any mitigation agreement entered into or condition imposed under subparagraph (A).



(4) Risk-based analysis required(A) In generalAny determination of the Committee to suspend a covered transaction under paragraph (1), to refer a covered transaction to the President under paragraph (2), or to negotiate, enter into or impose, or enforce any agreement or condition under paragraph (3)(A) with respect to a covered transaction, shall be based on a risk-based analysis, conducted by the Committee, of the effects on the national security of the United States of the covered transaction, which shall include an assessment of the threat, vulnerabilities, and consequences to national security related to the transaction.


(B) Actions of members of the Committee(i) In generalAny member of the Committee who concludes that a covered transaction poses an unresolved national security concern shall recommend to the Committee that the Committee suspend the transaction under paragraph (1), refer the transaction to the President under paragraph (2), or negotiate, enter into or impose, or enforce any agreement or condition under paragraph (3)(A) with respect to the transaction. In making that recommendation, the member shall propose or contribute to the risk-based analysis required by subparagraph (A).


(ii) Failure to reach consensusIf the Committee fails to reach consensus with respect to a recommendation under clause (i) regarding a covered transaction, the members of the Committee who support an alternative recommendation shall produce—(I) a written statement justifying the alternative recommendation; and

(II) as appropriate, a risk-based analysis that supports the alternative recommendation.



(C) DefinitionsFor purposes of subparagraph (A), the terms “threat”, “vulnerabilities”, and “consequences to national security” shall have the meanings given those terms by the Committee by regulation.



(5) Tracking authority for withdrawn notices(A) In generalIf any written notice of a covered transaction that was submitted to the Committee under this section is withdrawn before any review or investigation by the Committee under subsection (b) is completed, the Committee shall establish, as appropriate—(i) interim protections to address specific concerns with such transaction that have been raised in connection with any such review or investigation pending any resubmission of any written notice under this section with respect to such transaction and further action by the President under this section;

(ii) specific time frames for resubmitting any such written notice; and

(iii) a process for tracking any actions that may be taken by any party to the transaction, in connection with the transaction, before the notice referred to in clause (ii) is resubmitted.


(B) Designation of agencyThe lead agency, other than any entity of the intelligence community, shall, on behalf of the Committee, ensure that the requirements of subparagraph (A) with respect to any covered transaction that is subject to such subparagraph are met.



(6) Negotiation, modification, monitoring, and enforcement(A) Designation of lead agencyThe lead agency shall negotiate, modify, monitor, and enforce, on behalf of the Committee, any agreement entered into or condition imposed under paragraph (3) with respect to a covered transaction, based on the expertise with and knowledge of the issues related to such transaction on the part of the designated department or agency. The lead agency may, at its discretion, seek and receive the assistance of other departments or agencies in carrying out the purposes of this paragraph.


(B) Reporting by designated agencyThe lead agency in connection with any agreement entered into or condition imposed with respect to a covered transaction shall—(i) provide periodic reports to the Committee on any material modification to any such agreement or condition imposed with respect to the transaction; and

(ii) ensure that any material modification to any such agreement or condition is reported to the Director of National Intelligence, the Attorney General of the United States, and any other Federal department or agency that may have a material interest in such modification.


(C) Compliance plans(i) In generalIn the case of a covered transaction with respect to which an agreement is entered into under paragraph (3)(A), the Committee or lead agency, as the case may be, shall formulate, adhere to, and keep updated a plan for monitoring compliance with the agreement.


(ii) ElementsEach plan required by clause (i) with respect to an agreement entered into under paragraph (3)(A) shall include an explanation of—(I) which member of the Committee will have primary responsibility for monitoring compliance with the agreement;

(II) how compliance with the agreement will be monitored;

(III) how frequently compliance reviews will be conducted;

(IV) whether an independent entity will be utilized under subparagraph (E) to conduct compliance reviews; and

(V) what actions will be taken if the parties fail to cooperate regarding monitoring compliance with the agreement.



(D) Effect of lack of complianceIf, at any time after a mitigation agreement or condition is entered into or imposed under paragraph (3)(A), the Committee or lead agency, as the case may be, determines that a party or parties to the agreement or condition are not in compliance with the terms of the agreement or condition, the Committee or lead agency may, in addition to the authority of the Committee to impose penalties pursuant to subsection (h)(3) and to unilaterally initiate a review of any covered transaction under subsection (b)(1)(D)(iii)—(i) negotiate a plan of action for the party or parties to remediate the lack of compliance, with failure to abide by the plan or otherwise remediate the lack of compliance serving as the basis for the Committee to find a material breach of the agreement or condition;

(ii) require that the party or parties submit a written notice under clause (i) of subsection (b)(1)(C) or a declaration under clause (v) of that subsection with respect to a covered transaction initiated after the date of the determination of noncompliance and before the date that is 5 years after the date of the determination to the Committee to initiate a review of the transaction under subsection (b); or

(iii) seek injunctive relief.


(E) Use of independent entities to monitor complianceIf the parties to an agreement entered into under paragraph (3)(A) enter into a contract with an independent entity from outside the United States Government for the purpose of monitoring compliance with the agreement, the Committee shall take such action as is necessary to prevent a conflict of interest from arising by ensuring that the independent entity owes no fiduciary duty to the parties.


(F) Successors and assignsAny agreement or condition entered into or imposed under paragraph (3)(A) shall be considered binding on all successors and assigns unless and until the agreement or condition terminates on its own terms or is otherwise terminated by the Committee in its sole discretion.


(G) Additional compliance measuresSubject to subparagraphs (A) through (F), the Committee shall develop and agree upon methods for evaluating compliance with any agreement entered into or condition imposed with respect to a covered transaction that will allow the Committee to adequately ensure compliance without unnecessarily diverting Committee resources from assessing any new covered transaction for which a written notice under clause (i) of subsection (b)(1)(C) or declaration under clause (v) of that subsection has been filed, and if necessary, reaching a mitigation agreement with or imposing a condition on a party to such covered transaction or any covered transaction for which a review has been reopened for any reason.




(m) Annual report to Congress(1) In generalThe chairperson shall transmit a report to the chairman and ranking member of the committee of jurisdiction in the Senate and the House of Representatives, before July 31 of each year on all of the reviews and investigations of covered transactions completed under subsection (b) during the 12-month period covered by the report.


(2) Contents of report relating to covered transactionsThe annual report under paragraph (1) shall contain the following information, with respect to each covered transaction, for the reporting period:(A) A list of all notices filed and all reviews or investigations of covered transactions completed during the period, with—(i) a description of the outcome of each review or investigation, including whether an agreement was entered into or condition was imposed under subsection (l)(3)(A) with respect to the transaction being reviewed or investigated, and whether the President took any action under this section with respect to that transaction;

(ii) basic information on each party to each such transaction;

(iii) the nature of the business activities or products of the United States business with which the transaction was entered into or intended to be entered into; and

(iv) information about any withdrawal from the process.


(B) Specific, cumulative, and, as appropriate, trend information on the numbers of filings, investigations, withdrawals, and decisions or actions by the President under this section.

(C) Cumulative and, as appropriate, trend information on the business sectors involved in the filings which have been made, and the countries from which the investments have originated.

(D) Information on whether companies that withdrew notices to the Committee in accordance with subsection (b)(1)(C)(ii) have later refiled such notices, or, alternatively, abandoned the transaction.

(E) The types of security arrangements and conditions the Committee has used to mitigate national security concerns about a transaction, including a discussion of the methods that the Committee and any lead agency are using to determine compliance with such arrangements or conditions.

(F) A detailed discussion of all perceived adverse effects of covered transactions on the national security or critical infrastructure of the United States that the Committee will take into account in its deliberations during the period before delivery of the next report, to the extent possible.

(G) Statistics on compliance plans conducted and actions taken by the Committee under subsection (l)(6), including subparagraph (D) of that subsection, during that period, a general assessment of the compliance of parties with agreements entered into and conditions imposed under subsection (l)(3)(A) that are in effect during that period, including a description of any actions taken by the Committee to impose penalties or initiate a unilateral review pursuant to subsection (b)(1)(D)(iii), and any recommendations for improving the enforcement of such agreements and conditions.

(H) Cumulative and, as appropriate, trend information on the number of declarations filed under subsection (b)(1)(C)(v), the actions taken by the Committee in response to those declarations, the business sectors involved in those declarations, and the countries involved in those declarations.

(I) A description of—(i) the methods used by the Committee to identify non-notified and non-declared transactions under subsection (b)(1)(H);

(ii) potential methods to improve such identification and the resources required to do so; and

(iii) the number of transactions identified through the process established under that subsection during the reporting period and the number of such transactions flagged for further review.


(J) A summary of the hiring practices and policies of the Committee pursuant to subsection (k)(4).

(K) A list of the waivers granted by the Committee under subsection (b)(1)(C)(v)(IV)(bb)(CC).


(3) Contents of report relating to critical technologiesIn order to assist Congress in its oversight responsibilities with respect to this section, the President and such agencies as the President shall designate shall include in the annual report submitted under paragraph (1)—(A) an evaluation of whether there is credible evidence of a coordinated strategy by 1 or more countries or companies to acquire United States companies involved in research, development, or production of critical technologies for which the United States is a leading producer;

(B) an evaluation of whether there are industrial espionage activities directed or directly assisted by foreign governments against private United States companies aimed at obtaining commercial secrets related to critical technologies; and

(C) a description of the technologies recommended by the chairperson under subsection (a)(6)(B) for identification under the interagency process set forth in section 4817(a) of this title.


(4) Form of report(A) In generalAll appropriate portions of the annual report under paragraph (1) may be classified. An unclassified version of the report, as appropriate, consistent with safeguarding national security and privacy, shall be made available to the public.


(B) Inclusion in classified versionIf the Committee recommends that the President suspend or prohibit a covered transaction because the transaction threatens to impair the national security of the United States, the Committee shall, in the classified version of the report required under paragraph (1), notify Congress of the recommendation and, upon request, provide a classified briefing on the recommendation.


(C) Inclusions in unclassified versionThe unclassified version of the report required under paragraph (1) shall include, with respect to covered transactions for the reporting period—(i) the number of notices submitted under subsection (b)(1)(C)(i);

(ii) the number of declarations submitted under subsection (b)(1)(C)(v) and the number of such declarations that were required under subclause (IV) of that subsection;

(iii) the number of declarations submitted under subsection (b)(1)(C)(v) for which the Committee required resubmission as notices under subsection (b)(1)(C)(i);

(iv) the average number of days that elapsed between submission of a declaration under subsection (b)(1)(C)(v) and the acceptance of the declaration by the Committee;

(v) the median and average number of days that elapsed between acceptance of a declaration by the Committee and a response described in subsection (b)(1)(C)(v)(III);

(vi) information on the time it took the Committee to provide comments on, or to accept, notices submitted under subsection (b)(1)(C)(i), including—(I) the average number of business days that elapsed between the date of submission of a draft notice and the date on which the Committee provided written comments on the draft notice;

(II) the average number of business days that elapsed between the date of submission of a formal written notice and the date on which the Committee accepted or provided written comments on the formal written notice; and

(III) if the average number of business days for a response by the Committee reported under subclause (I) or (II) exceeded 10 business days—(aa) an explanation of the causes of such delays, including whether such delays are caused by resource shortages, unusual fluctuations in the volume of notices, transaction characteristics, or other factors; and

(bb) an explanation of the steps that the Committee anticipates taking to mitigate the causes of such delays and otherwise to improve the ability of the Committee to provide comments on, or to accept, notices within 10 business days;



(vii) the number of reviews or investigations conducted under subsection (b);

(viii) the number of investigations that were subject to an extension under subsection (b)(2)(C)(ii);

(ix) information on the duration of those reviews and investigations, including the median and average number of days required to complete those reviews and investigations;

(x) the number of notices submitted under subsection (b)(1)(C)(i) and declarations submitted under subsection (b)(1)(C)(v) that were rejected by the Committee;

(xi) the number of such notices and declarations that were withdrawn by a party to the covered transaction;

(xii) the number of such withdrawals that were followed by the submission of a subsequent such notice or declaration relating to a substantially similar covered transaction; and

(xiii) such other specific, cumulative, or trend information that the Committee determines is advisable to provide for an assessment of the time required for reviews and investigations of covered transactions under this section.




(n) Certification of notices and assurances(1) In generalEach notice, and any followup information, submitted under this section and regulations prescribed under this section to the President or the Committee by a party to a covered transaction, and any information submitted by any such party in connection with any action for which a report is required pursuant to paragraph (6)(B) of subsection (l), with respect to the implementation of any mitigation agreement or condition described in paragraph (3)(A) of subsection (l), or any material change in circumstances, shall be accompanied by a written statement by the chief executive officer or the designee of the person required to submit such notice or information certifying that, to the best of the knowledge and belief of that person—(A) the notice or information submitted fully complies with the requirements of this section or such regulation, agreement, or condition; and

(B) the notice or information is accurate and complete in all material respects.


(2) Effect of failure to submitThe Committee may not complete a review under this section of a covered transaction and may recommend to the President that the President suspend or prohibit the transaction under subsection (d) if the Committee determines that a party to the transaction has—(A) failed to submit a statement required by paragraph (1); or

(B) included false or misleading information in a notice or information described in paragraph (1) or omitted material information from such notice or information.


(3) Applicability of law on fraud and false statementsThe Committee shall prescribe regulations expressly providing for the application of section 1001 of title 18, United States Code, to all information provided to the Committee under this section by any party to a covered transaction.



(o) Testimony(1) In generalNot later than March 31 of each year, the chairperson, or the designee of the chairperson, shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate to present testimony on—(A) anticipated resources necessary for operations of the Committee in the following fiscal year at each of the departments or agencies represented on the Committee;

(B) the adequacy of appropriations for the Committee in the current and the previous fiscal year to—(i) ensure that thorough reviews and investigations are completed as expeditiously as possible;

(ii) monitor and enforce mitigation agreements; and

(iii) identify covered transactions for which a notice under clause (i) of subsection (b)(1)(C) or a declaration under clause (v) of that subsection was not submitted to the Committee;


(C) management efforts to strengthen the ability of the Committee to meet the requirements of this section; and

(D) activities of the Committee undertaken in order to—(i) educate the business community, with a particular focus on the technology sector and other sectors of importance to national security, on the goals and operations of the Committee;

(ii) disseminate to the governments of countries that are allies or partners of the United States best practices of the Committee that—(I) strengthen national security reviews of relevant investment transactions; and

(II) expedite such reviews when appropriate; and


(iii) promote openness to foreign investment, consistent with national security considerations.



(2) SunsetThis subsection shall have no force or effect on or after the date that is 7 years after August 13, 2018.



(p) Funding(1) Establishment of FundThere is established in the Treasury of the United States a fund, to be known as the “Committee on Foreign Investment in the United States Fund” (in this subsection referred to as the “Fund”), to be administered by the chairperson.


(2) Authorization of appropriations for the CommitteeThere are authorized to be appropriated to the Fund for each of fiscal years 2019 through 2023 $20,000,000 to perform the functions of the Committee.


(3) Filing fees(A) In generalThe Committee may assess and collect a fee in an amount determined by the Committee in regulations, to the extent provided in advance in appropriations Acts, without regard to section 9701 of title 31, and subject to subparagraph (B), with respect to each covered transaction for which a written notice is submitted to the Committee under subsection (b)(1)(C)(i). The total amount of fees collected under this paragraph may not exceed the costs of administering this section.


(B) Determination of amount of fee(i) In generalThe amount of the fee to be assessed under subparagraph (A) with respect to a covered transaction—(I) may not exceed an amount equal to the lesser of—(aa) 1 percent of the value of the transaction; or

(bb) $300,000, adjusted annually for inflation pursuant to regulations prescribed by the Committee; and


(II) shall be based on the value of the transaction, taking into account—(aa) the effect of the fee on small business concerns (as defined in section 632 of title 15);

(bb) the expenses of the Committee associated with conducting activities under this section;

(cc) the effect of the fee on foreign investment; and

(dd) such other matters as the Committee considers appropriate.



(ii) UpdatesThe Committee shall periodically reconsider and adjust the amount of the fee to be assessed under subparagraph (A) with respect to a covered transaction to ensure that the amount of the fee does not exceed the costs of administering this section and otherwise remains appropriate.



(C) Deposit and availability of feesNotwithstanding section 3302 of title 31, fees collected under subparagraph (A) shall—(i) be deposited into the Fund solely for use in carrying out activities under this section;

(ii) to the extent and in the amounts provided in advance in appropriations Acts, be available to the chairperson;

(iii) remain available until expended; and

(iv) be in addition to any appropriations made available to the members of the Committee.


(D) Study on prioritization fee(i) In generalNot later than 270 days after August 13, 2018, the chairperson, in consultation with the Committee, shall complete a study of the feasibility and merits of establishing a fee or fee scale to prioritize the timing of the response of the Committee to a draft or formal written notice during the period before the Committee accepts the formal written notice under subsection (b)(1)(C)(i), in the event that the Committee is unable to respond during the time required by subclause (II) of that subsection because of an unusually large influx of notices, or for other reasons.


(ii) Submission to CongressAfter completing the study required by clause (i), the chairperson, or a designee of the chairperson, shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the findings of the study.




(4) Transfer of fundsTo the extent provided in advance in appropriations Acts, the chairperson may transfer any amounts in the Fund to any other department or agency represented on the Committee for the purpose of addressing emerging needs in carrying out activities under this section. Amounts so transferred shall be in addition to any other amounts available to that department or agency for that purpose.



(q) Centralization of certain Committee functions(1) In generalThe chairperson, in consultation with the Committee, may centralize certain functions of the Committee within the Department of the Treasury for the purpose of enhancing interagency coordination and collaboration in carrying out the functions of the Committee under this section.


(2) FunctionsFunctions that may be centralized under paragraph (1) include identifying non-notified and non-declared transactions pursuant to subsection (b)(1)(H), and other functions as determined by the chairperson and the Committee.


(3) Rule of constructionNothing in this section shall be construed as limiting the authority of any department or agency represented on the Committee to represent its own interests before the Committee.



(Sept. 8, 1950, ch. 932, title VII, § 721, as added Pub. L. 100–418, title V, § 5021, Aug. 23, 1988, 102 Stat. 1425; amended Pub. L. 102–484, div. A, title VIII, § 837(a)–(c), (e), Oct. 23, 1992, 106 Stat. 2463–2465; Pub. L. 102–558, title I, § 163, Oct. 28, 1992, 106 Stat. 4219; Pub. L. 103–359, title VIII, § 809(d), Oct. 14, 1994, 108 Stat. 3454; Pub. L. 110–49, §§ 2–7(b), 8–10, July 26, 2007, 121 Stat. 246, 252–257, 259; Pub. L. 115–232, div. A, title XVII, §§ 1703–1717(a), 1718, 1719(a), 1720, 1721(c), 1723–1725, Aug. 13, 2018, 132 Stat. 2177–2193, 2197, 2202, 2204–2206; Pub. L. 116–283, div. H, title XCVII, § 9721(a), Jan. 1, 2021, 134 Stat. 4839.)

Editorial Notes

References in TextSection 1727 of the Foreign Investment Risk Review Modernization Act of 2018, referred to in subsec. (a)(4)(A)(ii), is section 1727 of Pub. L. 115–232. Section 1727(a), (b) of Pub. L. 115–232 is set out as an Effective Date of 2018 Amendment note under this section.
For the effective date of the Foreign Investment and National Security Act of 2007, referred to in subsec. (b)(2)(E), see section 12 of Pub. L. 110–49, set out as an Effective Date of 2007 Amendment note under section 5315 of Title 5, Government Organization and Employees.
The International Emergency Economic Powers Act, referred to in subsecs. (d)(4)(B) and (i), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.
Section 4605 of this title, referred to in subsec. (f)(4)(A), was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.
Section 7120 of the Intelligence Reform and Terrorism Prevention Act of 2004, referred to in subsec. (f)(9)(B), is section 7120 of Pub. L. 108–458, title VII, Dec. 17, 2004, 118 Stat. 3803, which is not classified to the Code.
Executive Order 11858, referred to in subsec. (k)(1), is set out as a note under this section.

Codification
Section was formerly classified to section 2170 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (b)(3)(A). Pub. L. 116–283, § 9721(a)(1), inserted “or assessment” after “review” in heading and substituted “this subsection that concludes action under this section, or upon the Committee making a notification under paragraph (1)(C)(v)(III)(aa)(DD)” for “ subsection (b) that concludes action under this section” in text.
Subsec. (b)(3)(C)(i)(III). Pub. L. 116–283, § 9721(a)(2), added subcl. (III).
2018—Subsec. (a). Pub. L. 115–232, § 1703, amended subsec. (a) generally. Prior to amendment, subsec. (a) defined the terms “Committee”, “chairperson”, “control”, “covered transaction”, “foreign government-controlled transaction”, “critical infrastructure”, “critical technologies”, and “lead agency” for purposes of this section, and clarified construction of the term “national security” for purposes of this section.
Subsec. (b)(1)(C)(i). Pub. L. 115–232, § 1704, designated existing provisions as subcl. (I), inserted heading, and added subcl. (II).
Subsec. (b)(1)(C)(iv) to (vi). Pub. L. 115–232, §§ 1705–1707, added cls. (iv) to (vi).
Subsec. (b)(1)(D). Pub. L. 115–232, § 1708(2)(A), substituted “subparagraph (G)” for “subparagraph (F)” in introductory provisions.
Subsec. (b)(1)(D)(i). Pub. L. 115–232, § 1708(2)(B), inserted “(other than a covered transaction described in subparagraph (E))” after “any covered transaction”.
Subsec. (b)(1)(D)(ii). Pub. L. 115–232, § 1708(2)(C), added cl. (ii) and struck out former cl. (ii) which read as follows: “any covered transaction that has previously been reviewed or investigated under this section, if any party to the transaction submitted false or misleading material information to the Committee in connection with the review or investigation or omitted material information, including material documents, from information submitted to the Committee; or”.
Subsec. (b)(1)(D)(iii). Pub. L. 115–232, § 1708(2)(D)(i), substituted “any covered transaction described in subparagraph (E),” for “any covered transaction that has previously been reviewed or investigated under this section,” in introductory provisions.
Subsec. (b)(1)(D)(iii)(I). Pub. L. 115–232, § 1725(1)(A), substituted “subsection (l)(3)(A)” for “subsection (l)(1)(A)”.
Pub. L. 115–232, § 1708(2)(D)(ii), struck out “intentionally” before “materially breaches”.
Subsec. (b)(1)(D)(iii)(II). Pub. L. 115–232, § 1708(2)(D)(iii), substituted “a material breach” for “an intentional material breach”.
Subsec. (b)(1)(D)(iii)(III). Pub. L. 115–232, § 1708(2)(D)(iv), inserted “adequate and appropriate” before “remedies or enforcement tools”.
Subsec. (b)(1)(E). Pub. L. 115–232, § 1708(3), added subpar. (E). Former subpar. (E) redesignated (F).
Subsec. (b)(1)(F). Pub. L. 115–232, § 1709(1), which directed the substitution of “45” for “30”, was executed by substituting “45-day” for “30-day”, to reflect the probable intent of Congress.
Pub. L. 115–232, § 1708(1), redesignated subpar. (E) as (F). Former subpar. (F) redesignated (G).
Subsec. (b)(1)(G). Pub. L. 115–232, § 1708(1), redesignated subpar. (F) as (G).
Subsec. (b)(1)(H). Pub. L. 115–232, § 1710, added subpar. (H).
Subsec. (b)(2)(B)(i)(I). Pub. L. 115–232, § 1725(1)(B), substituted “the risk” for “that threat”.
Subsec. (b)(2)(C). Pub. L. 115–232, § 1709(2), added subpar. (C) and struck out former subpar. (C). Prior to amendment, text read as follows: “Any investigation under subparagraph (A) shall be completed before the end of the 45-day period beginning on the date on which the investigation commenced.”
Subsec. (b)(3)(C)(i)(II). Pub. L. 115–232, § 1711(1), added subcl. (II) and struck out former subcl. (II) which read as follows: “identification of the determinative factors considered under subsection (f).”
Subsec. (b)(3)(C)(iv)(II). Pub. L. 115–232, § 1711(2), added subcl. (II) and struck out former subcl. (II) which was comprised of introductory provisions and items (aa) and (bb) relating to limitation on delegation of certifications.
Subsec. (b)(3)(C)(v). Pub. L. 115–232, § 1711(3), added cl. (v).
Subsec. (b)(4)(A). Pub. L. 115–232, § 1712(1), added subpar. (A) and struck out former subpar. (A). Prior to amendment, text read as follows: “The Director of National Intelligence shall expeditiously carry out a thorough analysis of any threat to the national security of the United States posed by any covered transaction. The Director of National Intelligence shall also seek and incorporate the views of all affected or appropriate intelligence agencies with respect to the transaction.”
Subsec. (b)(4)(B) to (E). Pub. L. 115–232, § 1712(2)–(4), added subpar. (B), redesignated former subpars. (B) to (D) as (C) to (E), respectively, and in subpar. (C) substituted “30” for “20”.
Subsec. (b)(4)(F), (G). Pub. L. 115–232, § 1712(5), added subpars. (F) and (G).
Subsec. (b)(8). Pub. L. 115–232, § 1709(3), added par. (8).
Subsec. (c)(1). Pub. L. 115–232, § 1713(1), (2), designated existing provisions as par. (1), inserted heading, substituted “Except as provided in paragraph (2), any information” for “Any information”, and struck out at end “, except as may be relevant to any administrative or judicial action or proceeding. Nothing in this subsection shall be construed to prevent disclosure to either House of Congress or to any duly authorized committee or subcommittee of the Congress.”
Subsec. (c)(2), (3). Pub. L. 115–232, § 1713(3), added pars. (2) and (3).
Subsec. (d)(2). Pub. L. 115–232, § 1714, substituted “with respect to a covered transaction not later than 15 days after the earlier of—
“(A) the date on which the investigation of the transaction under subsection (b) is completed; or
“(B) the date on which the Committee otherwise refers the transaction to the President under subsection (l)(2)”
for “not later than 15 days after the date on which an investigation described in subsection (b) is completed”.
Subsec. (d)(4)(A). Pub. L. 115–232, § 1725(2), substituted “a foreign person that would acquire an interest in a United States business or its assets as a result of the covered transaction” for “the foreign interest exercising control”.
Subsec. (e). Pub. L. 115–232, § 1715, designated existing provisions as par. (1), inserted heading, and added pars. (2) to (4).
Subsec. (h)(2). Pub. L. 115–232, § 1716(1), (2), redesignated par. (3) as (2) and struck out former par. (2). Prior to amendment, text read as follows: “Regulations issued under this section shall become effective not later than 180 days after the effective date of the Foreign Investment and National Security Act of 2007.”
Subsec. (h)(2)(A). Pub. L. 115–232, § 1716(3)(A), substituted “including any mitigation agreement entered into, conditions imposed, or order issued pursuant to this section” for “including any mitigation agreement entered into or conditions imposed pursuant to subsection (l)”.
Subsec. (h)(2)(D). Pub. L. 115–232, § 1716(3)(B)–(D), added subpar. (D).
Subsec. (h)(3). Pub. L. 115–232, § 1716(2), redesignated par. (3) as (2).
Subsec. (j). Pub. L. 115–232, § 1725(3), substituted “transaction” for “merger, acquisition, or takeover”.
Subsec. (k)(4). Pub. L. 115–232, § 1717(a), added par. (4) and struck out former par. (4). Prior to amendment, text read as follows: “There shall be established an additional position of Assistant Secretary of the Treasury, who shall be appointed by the President, by and with the advice and consent of the Senate. The Assistant Secretary appointed under this paragraph shall report directly to the Undersecretary of the Treasury for International Affairs. The duties of the Assistant Secretary shall include duties related to the Committee on Foreign Investment in the United States, as delegated by the Secretary of the Treasury under this section.”
Subsec. (l). Pub. L. 115–232, § 1718(1), substituted “Actions by the Committee to address national security risks” for “Mitigation, tracking, and postconsummation monitoring and enforcement” in heading.
Subsec. (l)(1), (2). Pub. L. 115–232, § 1718(3), added pars. (1) and (2). Former pars. (1) and (2) redesignated (3) and (5), respectively.
Subsec. (l)(3). Pub. L. 115–232, § 1718(2), redesignated par. (1) as (3). Former par. (3) redesignated (6).
Subsec. (l)(3)(A). Pub. L. 115–232, § 1718(4)(A), substituted “Agreements and conditions” for “In general” in subpar. heading, designated existing provisions as cl. (i), inserted cl. heading, substituted “risk” for “threat”, and added cls. (ii) and (iii).
Subsec. (l)(3)(B) to (D). Pub. L. 115–232, § 1718(4)(B), added subpars. (B) to (D) and struck out former subpar. (B). Prior to amendment, text of subpar. (B) read as follows: “Any agreement entered into or condition imposed under subparagraph (A) shall be based on a risk-based analysis, conducted by the Committee, of the threat to national security of the covered transaction.”.
Subsec. (l)(4). Pub. L. 115–232, § 1718(5), added par. (4).
Subsec. (l)(5). Pub. L. 115–232, § 1718(2), redesignated par. (2) as (5).
Subsec. (l)(5)(B). Pub. L. 115–232, § 1718(6), struck out “(as defined in the National Security Act of 1947)” after “intelligence community”.
Subsec. (l)(6). Pub. L. 115–232, § 1718(2), redesignated par. (3) as (6).
Subsec. (l)(6)(A). Pub. L. 115–232, § 1718(7)(A), substituted “paragraph (3)” for “paragraph (1)” and “The lead agency may, at its discretion, seek and receive the assistance of other departments or agencies in carrying out the purposes of this paragraph” for “Nothing in this paragraph shall prohibit other departments or agencies in assisting the lead agency in carrying out the purposes of this paragraph”.
Subsec. (l)(6)(B). Pub. L. 115–232, § 1718(7)(B), struck out “(i) Modification reports” before “The lead agency”, redesignated former subcls. (I) and (II) as cls. (i) and (ii), respectively, and struck out former cl. (ii). Prior to amendment, text of cl. (ii) read as follows: “The Committee shall develop and agree upon methods for evaluating compliance with any agreement entered into or condition imposed with respect to a covered transaction that will allow the Committee to adequately assure compliance, without—
“(I) unnecessarily diverting Committee resources from assessing any new covered transaction for which a written notice has been filed pursuant to subsection (b)(1)(C), and if necessary, reaching a mitigation agreement with or imposing a condition on a party to such covered transaction or any covered transaction for which a review has been reopened for any reason; or
“(II) placing unnecessary burdens on a party to a covered transaction.”
Subsec. (l)(6)(C) to (G). Pub. L. 115–232, § 1718(7)(C), added subpars. (C) to (G).
Subsec. (m)(2)(A). Pub. L. 115–232, § 1719(a)(1)(A), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “A list of all notices filed and all reviews or investigations completed during the period, with basic information on each party to the transaction, the nature of the business activities or products of all pertinent persons, along with information about any withdrawal from the process, and any decision or action by the President under this section.”
Subsec. (m)(2)(G) to (K). Pub. L. 115–232, § 1719(a)(1)(B), added subpars. (G) to (K).
Subsec. (m)(3). Pub. L. 115–232, § 1719(a)(2), struck out “(A) In general” before “In order to assist”, redesignated former cls. (i) and (ii) as subpars. (A) and (B), respectively, added subpar. (C), and struck out former subpar. (B), which related to release of an unclassified version of the report.
Subsec. (m)(4). Pub. L. 115–232, § 1719(a)(3), added par. (4).
Subsec. (n). Pub. L. 115–232, § 1720, designated existing provisions as par. (1), inserted heading, in introductory provisions substituted “paragraph (6)(B)” for “paragraph (3)(B)” and “paragraph (3)(A)” for “paragraph (1)(A)”, redesignated former pars. (1) and (2) as subpars. (A) and (B), respectively, of par. (1), and added pars. (2) and (3).
Subsec. (o). Pub. L. 115–232, § 1721(c), added subsec. (o).
Subsec. (p). Pub. L. 115–232, § 1723, added subsec. (p).
Subsec. (q). Pub. L. 115–232, § 1724, added subsec. (q).
2007—Subsec. (a). Pub. L. 110–49, § 2, added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The President or the President’s designee may make an investigation to determine the effects on national security of mergers, acquisitions, and takeovers proposed or pending on or after August 23, 1988, by or with foreign persons which could result in foreign control of persons engaged in interstate commerce in the United States. If it is determined that an investigation should be undertaken, it shall commence no later than 30 days after receipt by the President or the President’s designee of written notification of the proposed or pending merger, acquisition, or takeover as prescribed by regulations promulgated pursuant to this section. Such investigation shall be completed no later than 45 days after such determination.”
Subsec. (b). Pub. L. 110–49, § 2, added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “The President or the President’s designee shall make an investigation, as described in subsection (a), in any instance in which an entity controlled by or acting on behalf of a foreign government seeks to engage in any merger, acquisition, or takeover which could result in control of a person engaged in interstate commerce in the United States that could affect the national security of the United States. Such investigation shall—
“(1) commence not later than 30 days after receipt by the President or the President’s designee of written notification of the proposed or pending merger, acquisition, or takeover, as prescribed by regulations promulgated pursuant to this section; and
“(2) shall be completed not later than 45 days after its commencement.”
Subsec. (d). Pub. L. 110–49, § 6, added subsec. (d) and struck out former subsec. (d). Prior to amendment, text read as follows: “Subject to subsection (d), the President may take such action for such time as the President considers appropriate to suspend or prohibit any acquisition, merger, or takeover, of a person engaged in interstate commerce in the United States proposed or pending on or after August 23, 1988, by or with foreign persons so that such control will not threaten to impair the national security. The President shall announce the decision to take action pursuant to this subsection not later than 15 days after the investigation described in subsection (a) is completed. The President may direct the Attorney General to seek appropriate relief, including divestment relief, in the district courts of the United States in order to implement and enforce this section.”
Subsec. (e). Pub. L. 110–49, § 6, added subsec. (e) and struck out former subsec. (e). Prior to amendment, text read as follows: “The President may exercise the authority conferred by subsection (c) only if the President finds that—
“(1) there is credible evidence that leads the President to believe that the foreign interest exercising control might take action that threatens to impair the national security, and
“(2) provisions of law, other than this section and the International Emergency Economic Powers Act (50 U.S.C. 1701–1706), do not in the President’s judgment provide adequate and appropriate authority for the President to protect the national security in the matter before the President.
The provisions of subsection (d) of this section shall not be subject to judicial review.”
Subsec. (f). Pub. L. 110–49, § 4(1), struck out “among other factors” after “consider” in introductory provisions.
Subsec. (f)(4)(B), (C). Pub. L. 110–49, § 4(2)(A)–(C), added subpar. (B) and redesignated former subpar. (B) as (C).
Subsec. (f)(6) to (11). Pub. L. 110–49, § 4(2)(D)–(4), added pars. (6) to (11).
Subsec. (g). Pub. L. 110–49, § 7(a), amended subsec. (g) generally. Prior to amendment, text read as follows: “The President shall immediately transmit to the Secretary of the Senate and the Clerk of the House of Representatives a written report of the President’s determination of whether or not to take action under subsection (d), including a detailed explanation of the findings made under subsection (e) and the factors considered under subsection (f). Such report shall be consistent with the requirements of subsection (c) of this Act.”
Subsec. (h). Pub. L. 110–49, § 9, amended subsec. (h) generally. Prior to amendment, text read as follows: “The President shall direct the issuance of regulations to carry out this section. Such regulations shall, to the extent possible, minimize paperwork burdens and shall to the extent possible coordinate reporting requirements under this section with reporting requirements under any other provision of Federal law.”
Subsec. (i). Pub. L. 110–49, § 10, amended subsec. (i) generally. Prior to amendment, text read as follows: “Nothing in this section shall be construed to alter or affect any existing power, process, regulation, investigation, enforcement measure, or review provided by any other provision of law.”
Subsec. (k). Pub. L. 110–49, § 3, added subsec. (k) and struck out former subsec. (k) which defined “critical technologies” and required the President and such agencies as the President shall designate to submit quadrennial reports, which could be classified, to Congress concerning credible evidence of a coordinated strategy by 1 or more countries or companies to acquire U.S. companies involved in critical technologies or foreign industrial espionage activities directed at obtaining commercial secrets related to critical technologies.
Subsec. (l). Pub. L. 110–49, § 5, added subsec. (l).
Subsec. (m). Pub. L. 110–49, § 7(b), added subsec. (m).
Subsec. (n). Pub. L. 110–49, § 8, added subsec. (n).
1994—Subsec. (k)(1)(B). Pub. L. 103–359 inserted “or directly assisted” after “directed”.
1992—Subsecs. (b) to (e). Pub. L. 102–484, § 837(a), added subsec. (b) and redesignated former subsecs. (b) to (d) as (c) to (e), respectively. Former subsec. (e) redesignated (f).
Subsec. (f). Pub. L. 102–484, § 837(a)(1), (b), redesignated subsec. (e) as (f) and added pars. (4) and (5). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 102–484, § 837(c), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows: “If the President determines to take action under subsection (c), the President shall immediately transmit to the Secretary of the Senate and the Clerk of the House of Representatives a written report of the action which the President intends to take, including a detailed explanation of the findings made under subsection (d).”
Pub. L. 102–484, § 837(a)(1), redesignated subsec. (f) as (g). Former subsec. (g) redesignated (h).
Subsecs. (h), (i). Pub. L. 102–484, § 837(a)(1), redesignated subsecs. (g) and (h) as (h) and (i), respectively.
Subsec. (j). Pub. L. 102–484, § 837(e), added subsec. (j).
Subsec. (k). Pub. L. 102–558 added subsec. (k).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–232, div. A, title XVII, § 1727(a), (b), Aug. 13, 2018, 132 Stat. 2206, 2207, as amended by Pub. L. 116–283, div. H, title XCVII, § 9721(b)(1), Jan. 1, 2021, 134 Stat. 4840, provided that:
“(a) Immediate Applicability of Certain Provisions.—The following shall take effect on the date of the enactment of this Act [Aug. 13, 2018] and, as applicable, apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 [50 U.S.C. 4565] on or after such date of enactment:“(1) Sections 1705, 1707, 1708, 1709, 1710, 1713, 1714, 1715, 1716, 1717, 1718, 1720, 1721, 1722, 1723, 1724, and 1725 [amending this section and enacting provisions set out as a note under this section] and any amendments made by those sections.

“(2) Section 1712 [amending this section] and the amendments made by that section (except for clause (iii) of section 721(b)(4)(A) of the Defense Production Act of 1950 [50 U.S.C. 4565(b)(4)(A)], as added by section 1712).

“(3) Paragraphs (1), (2), (3), (4)(A)(i), (4)(B)(i), (4)(B)(iv)(I), (4)(B)(v), (4)(F), (5), (6), (7), (8), (9), (10), (11), (12), and (13) of subsection (a) of section 721 of the Defense Production Act of 1950 [50 U.S.C. 4565], as amended by section 1703.

“(4) Section 721(m)(4) of the Defense Production Act of 1950 [50 U.S.C. 4565(m)(4)], as amended by section 1719 (except for clauses (ii), (iii), (iv), and (v) of subparagraph (C) of that section).


“(b) Delayed Applicability of Certain Provisions.—“(1) In general.—Any provision of or amendment made by this subtitle [subtitle A (§§ 1701–1728) of title XVII of div. A of Pub. L. 115–232, amending this section and enacting provisions set out as notes under this section and section 4501 of this title] not specified in subsection (a) shall—“(A) take effect on the earlier of—“(i) the date that is 18 months after the date of the enactment of this Act [Aug. 13, 2018]; or

“(ii) the date that is 30 days after publication in the Federal Register of a determination by the chairperson of the Committee on Foreign Investment in the United States that the regulations, organizational structure, personnel, and other resources necessary to administer the new provisions are in place; and


“(B) apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 [50 U.S.C. 4565] on or after the date described in subparagraph (A).


“(2) Nondelegation of determination.—The determination of the chairperson of the Committee on Foreign Investment in the United States under paragraph (1)(A) may not be delegated.”




[Pub. L. 116–283, div. H, title XCVII, § 9721(b)(2), Jan. 1, 2021, 134 Stat. 4840, provided that: “The amendments under paragraph (1) [amending section 1727(a) of Pub. L. 115–232, set out above] shall take effect on the date of enactment of the Foreign Investment Risk Review Modernization Act of 2018 [Aug. 13, 2018].”
]

Effective Date of 2007 AmendmentAmendment by Pub. L. 110–49 applicable after the end of the 90-day period beginning on July 26, 2007, see section 12 of Pub. L. 110–49, set out as a note under section 5315 of Title 5, Government Organization and Employees.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–558 deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as a note under section 4502 of this title.

SeverabilityPub. L. 115–232, div. A, title XVII, § 1728, Aug. 13, 2018, 132 Stat. 2207, provided that: “If any provision of this subtitle [subtitle A (§§ 1701–1728) of title XVII of div. A of Pub. L. 115–232, amending this section and enacting provisions set out as notes under this section and section 4501 of this title] or an amendment made by this subtitle, or the application of such a provision or amendment to any person or circumstance, is held to be invalid, the application of that provision or amendment to other persons or circumstances and the remainder of the provisions of this subtitle and the amendments made by this subtitle, shall not be affected thereby.”


Findings regarding Foreign Investment Risk ReviewPub. L. 115–232, div. A, title XVII, § 1702(a), Aug. 13, 2018, 132 Stat. 2174, provided that: 
“Congress makes the following findings:
“(1) According to a February 2016 report by the International Trade Administration of the Department of Commerce, 12,000,000 United States workers, equivalent to 8.5 percent of the labor force, have jobs resulting from foreign investment, including 3,500,000 jobs in the manufacturing sector alone.

“(2) In 2016, new foreign direct investment in United States manufacturing totaled $129,400,000,000.

“(3) The Bureau of Economic Analysis of the Department of Commerce concluded that, in 2015—“(A) foreign-owned affiliates in the United States—“(i) contributed $894,500,000,000 in value added to the United States economy;

“(ii) exported goods valued at $352,800,000,000, accounting for nearly a quarter of total exports of goods from the United States; and

“(iii) undertook $56,700,000,000 in research and development; and


“(B) the 7 countries investing the most in the United States, all of which are United States allies (the United Kingdom, Japan, Germany, France, Canada, Switzerland, and the Netherlands) accounted for 72.1 percent of the value added by foreign-owned affiliates in the United States and more than 80 percent of research and development expenditures by such entities.


“(4) According to the Government Accountability Office, from 2011 to 2016, the number of transactions reviewed by the Committee on Foreign Investment in the United States (commonly referred to as ‘CFIUS’) grew by 55 percent, while the staff of the Committees assigned to the reviews increased by 11 percent.

“(5) According to a February 2018 report of the Government Accountability Office on the Committee on Foreign Investment in the United States (GAO–18–249): ‘Officials from Treasury and other member agencies are aware of pressures on their CFIUS staff given the current workload and have expressed concerns about possible workload increases.’. The Government Accountability Office concluded: ‘Without attaining an understanding of the staffing levels needed to address the current and future CFIUS workload, particularly if legislative changes to CFIUS’s authorities further expand its workload, CFIUS may be limited in its ability to fulfill its objectives and address threats to the national security of the United States.’.

“(6) On March 30, 1954, Dwight David Eisenhower—five-star general, Supreme Allied Commander, and 34th President of the United States—in his ‘Special Message to the Congress on Foreign Economic Policy’, counseled: ‘Great mutual advantages to buyer and seller, to producer and consumer, to investor and to the community where investment is made, accrue from high levels of trade and investment.’. President Eisenhower continued: ‘The internal strength of the American economy has evolved from such a system of mutual advantage. In the press of other problems and in the haste to meet emergencies, this nation—and many other nations of the free world—have all too often lost sight of this central fact.’. President Eisenhower concluded: ‘If we fail in our trade policy, we may fail in all. Our domestic employment, our standard of living, our security, and the solidarity of the free world—all are involved.’.”




Procedures for Recusal of Members of Committee for Conflicts of InterestPub. L. 115–232, div. A, title XVII, § 1717(b), Aug. 13, 2018, 132 Stat. 2193, provided that: 
“Not later than 90 days after the date of the enactment of this Act [Aug. 13, 2018], the Committee on Foreign Investment in the United States shall—
“(1) establish procedures for the recusal of any member of the Committee that has a conflict of interest with respect to a covered transaction (as defined in section 721(a) of the Defense Production Act of 1950 [50 U.S.C. 4565(a)], as amended by section 1703);

“(2) submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report describing those procedures; and

“(3) brief the committees specified in paragraph (1) on the report required by paragraph (2).”




Implementation of 2018 AmendmentPub. L. 115–232, div. A, title XVII, § 1721, Aug. 13, 2018, 132 Stat. 2202, provided that:
“(a) In General.—Not later than 180 days after the date of the enactment of this Act [Aug. 13, 2018], the chairperson of the Committee on Foreign Investment in the United States and the Secretary of Commerce shall, in consultation with the appropriate members of the Committee—“(1) develop plans to implement this subtitle [subtitle A (§§ 1701–1728) of title XVII of div. A of Pub. L. 115–232, amending this section and enacting provisions set out as notes under this section and section 4501 of this title]; and

“(2) submit to the appropriate congressional committees a report on the plans developed under paragraph (1), which shall include a description of—“(A) the timeline and process to implement the provisions of, and amendments made by, this subtitle;

“(B) any additional staff necessary to implement the plans; and

“(C) the resources required to effectively implement the plans.



“(b) Annual Resource Needs of CFIUS Member Agencies.—Not later than one year after the submission of the report under subsection (a)(2), and annually thereafter for 7 years, each department or agency represented on the Committee on Foreign Investment in the United States shall submit to the appropriate congressional committees a detailed spending plan to expeditiously meet the requirements of section 721 of the Defense Production Act of 1950 [50 U.S.C. 4565], as amended by this subtitle, including estimated expenditures and staffing levels for not less than the following fiscal year.

“(c) Testimony.—
[Amended this section.]

“(d) Appropriate Congressional Committees Defined.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate; and

“(2) the Committee on Financial Services and the Committee on Appropriations of the House of Representatives.”





Assessment of Need for Additional Resources for CommitteePub. L. 115–232, div. A, title XVII, § 1722, Aug. 13, 2018, 132 Stat. 2203, provided that: 
“The President shall—
“(1) determine whether and to what extent the expansion of the responsibilities of the Committee on Foreign Investment in the United States pursuant to the amendments made by this subtitle [subtitle A (§§ 1701–1728) of title XVII of div. A of Pub. L. 115–232, amending this section] necessitates additional resources for the Committee and the departments and agencies represented on the Committee to perform their functions under section 721 of the Defense Production Act of 1950 [50 U.S.C. 4565], as amended by this subtitle; and

“(2) if the President determines that additional resources are necessary, include in the budget of the President for fiscal year 2019 and each fiscal year thereafter submitted to Congress under section 1105(a) of title 31, United States Code, a request for such additional resources.”




Authorization for Pilot ProgramsPub. L. 115–232, div. A, title XVII, § 1727(c), Aug. 13, 2018, 132 Stat. 2207, provided that:
“(1) In general.—Beginning on the date of the enactment of this Act [Aug. 13, 2018] and ending on the date that is 570 days thereafter, the Committee on Foreign Investment in the United States may, at its discretion, conduct one or more pilot programs to implement any authority provided pursuant to any provision of or amendment made by this subtitle [subtitle A (§§ 1701–1728) of title XVII of div. A of Pub. L. 115–232, amending this section and enacting provisions set out as notes under this section and section 4501 of this title] not specified in subsection (a) [set out in an Effective Date of 2018 Amendment note above].

“(2) Publication in federal register.—A pilot program under paragraph (1) may not commence until the date that is 30 days after publication in the Federal Register of a determination by the chairperson of the Committee of the scope of and procedures for the pilot program. That determination may not be delegated.”




Study and Report on Foreign Direct Investments in United StatesPub. L. 110–49, § 7(c), July 26, 2007, 121 Stat. 258, provided that:
“(1) Study required.—Before the end of the 120-day period beginning on the date of enactment of this Act [July 26, 2007] and annually thereafter, the Secretary of the Treasury, in consultation with the Secretary of State and the Secretary of Commerce, shall conduct a study on foreign direct investments in the United States, especially investments in critical infrastructure and industries affecting national security, by—“(A) foreign governments, entities controlled by or acting on behalf of a foreign government, or persons of foreign countries which comply with any boycott of Israel; or

“(B) foreign governments, entities controlled by or acting on behalf of a foreign government, or persons of foreign countries which do not ban organizations designated by the Secretary of State as foreign terrorist organizations.


“(2) Report.—Before the end of the 30-day period beginning upon the date of completion of each study under paragraph (1), and thereafter in each annual report under section 721(m) of the Defense Production Act of 1950 [50 U.S.C. 4565(m)] (as added by this section), the Secretary of the Treasury shall submit a report to Congress, for transmittal to all appropriate committees of the Senate and the House of Representatives, containing the findings and conclusions of the Secretary with respect to the study described in paragraph (1), together with an analysis of the effects of such investment on the national security of the United States and on any efforts to address those effects.”




Executive Documents

Delegation of Functions
For delegation of functions of President under subsecs. (b)(1)(A), (D), (h), and (m)(3)(A) of this section, see section 4(a), (b) of Ex. Ord. No. 11858, May 7, 1975, 40 F.R. 20263, set out below.


Ex. Ord. No. 11858. Foreign Investment in the United States
Ex. Ord. No. 11858, May 7, 1975, 40 F.R. 20263, as amended by Ex. Ord. No. 12188, Jan. 2, 1980, 45 F.R. 989; Ex. Ord. No. 12661, Dec. 27, 1988, 54 F.R. 779; Ex. Ord. No. 12860, Sept. 3, 1993, 58 F.R. 47201; Ex. Ord. No. 13286, § 57, Feb. 28, 2003, 68 F.R. 10629; Ex. Ord. No. 13456, § 1, Jan. 23, 2008, 73 F.R. 4677, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 721 of the Defense Production Act of 1950, as amended (50 U.S.C. App. 2170) [now 50 U.S.C. 4565], and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy. International investment in the United States promotes economic growth, productivity, competitiveness, and job creation. It is the policy of the United States to support unequivocally such investment, consistent with the protection of the national security.
Sec. 2. Definitions. (a) The “Act” as used in this order means section 721 of the Defense Production Act of 1950 [50 U.S.C. 4565], as amended.
(b) Terms used in this order that are defined in subsection 721(a) of the Act [50 U.S.C. 4565(a)] shall have the same meaning in this order as they have in such subsection.
(c) “Risk mitigation measure” as used in this order means any provision of a risk mitigation agreement or a condition to which section 7 of this order refers.
Sec. 3. Establishment. (a) There is hereby established the Committee on Foreign Investment in the United States (the “Committee”) as provided in the Act.
(b) In addition to the members specified in the Act, the following heads of departments, agencies, or offices shall be members of the Committee:
(i) The United States Trade Representative;
(ii) The Director of the Office of Science and Technology Policy; and
(iii) The heads of any other executive department, agency, or office, as the President or the Secretary of the Treasury determines appropriate, on a case-by-case basis.
(c) The following officials (or their designees) shall observe and, as appropriate, participate in and report to the President on the Committee’s activities:
(i) The Director of the Office of Management and Budget;
(ii) The Chairman of the Council of Economic Advisers;
(iii) The Assistant to the President for National Security Affairs;
(iv) The Assistant to the President for Economic Policy; and
(v) The Assistant to the President for Homeland Security and Counterterrorism.
Sec. 4. Duties of the Secretary of the Treasury.
(a) The functions of the President under subsections (b)(1)(A) (relating to review and consideration after notification), (b)(1)(D) (relating to unilateral initiation of review and consideration), and (m)(3)(A) (relating to inclusion in annual report and designation) of the Act [now 50 U.S.C. 4565(b)(1)(A), (D), (m)(3)(A), (B)] are assigned to the Secretary of the Treasury.
(b) The Secretary of the Treasury shall perform the function of issuance of regulations under section 721(h) of the Act [50 U.S.C. 4565(h)]. The Secretary shall consult the Committee with respect to such regulations prior to any notice and comment and prior to their issuance.
(c) Except as otherwise provided in the Act or this order, the chairperson shall have the authority, exclusive of the heads of departments or agencies, after consultation with the Committee:
(i) to act, or authorize others to act, on behalf of the Committee; and
(ii) to communicate on behalf of the Committee with the Congress and the public.
(d) The chairperson shall coordinate the preparation of and transmit the annual report to the Congress provided for in the Act and may assign to any member of the Committee, as the chairperson determines appropriate and consistent with the Act, responsibility for conducting studies and providing analyses necessary for the preparation of the report.
(e) After consultation with the Committee, the chairperson may request that the Director of National Intelligence begin preparing the analysis required by the Act at any time, including prior to acceptance of the notice of a transaction, in accordance with otherwise applicable law. The Director of National Intelligence shall provide the Director’s analysis as soon as possible and consistent with section 721(b)(4) of the Act [50 U.S.C. 4565(b)(4)].
Sec. 5. Lead Agency. (a) The lead agency or agencies (“lead agency”) shall have primary responsibility, on behalf of the Committee, for the specific activity for which the Secretary of the Treasury designates it a lead agency.
(b) In acting on behalf of the Committee, the lead agency shall keep the Committee fully informed of its activities. In addition, the lead agency shall notify the chairperson of any material action that the lead agency proposes to take on behalf of the Committee, sufficiently in advance to allow adequate time for the chairperson to consult the Committee and provide the Committee’s direction to the lead agency not to take, or to amend, such action.
Sec. 6. Reviews and Investigations.
(a) Any member of the Committee may conduct its own inquiry with respect to the potential national security risk posed by a transaction, but communication with the parties to a transaction shall occur through or in the presence of the lead agency, or the chairperson if no lead agency has been designated.
(b) The Committee shall undertake an investigation of a transaction in any case, in addition to the circumstances described in the Act, in which following a review a member of the Committee advises the chairperson that the member believes that the transaction threatens to impair the national security of the United States and that the threat has not been mitigated.
(c) The Committee shall send a report to the President requesting the President’s decision with respect to a review or investigation of a transaction in the following circumstances:
(i) the Committee recommends that the President suspend or prohibit the transaction;
(ii) the Committee is unable to reach a decision on whether to recommend that the President suspend or prohibit the transaction; or
(iii) the Committee requests that the President make a determination with regard to the transaction.
(d) Upon completion of a review or investigation of a transaction, the lead agency shall prepare for the approval of the chairperson the appropriate certified notice or report to the Congress called for under the Act. The chairperson shall transmit such notice or report to the Congress, as appropriate.
Sec. 7. Risk Mitigation. (a) The Committee, or any lead agency acting on behalf of the Committee, may seek to mitigate any national security risk posed by a transaction that is not adequately addressed by other provisions of law by entering into a mitigation agreement with the parties to a transaction or by imposing conditions on such parties.
(b) Prior to the Committee or a department or agency proposing risk mitigation measures to the parties to a transaction, the department or agency seeking to propose any such measure shall prepare and provide to the Committee a written statement that: (1) identifies the national security risk posed by the transaction based on factors including the threat (taking into account the Director of National Intelligence’s threat analysis), vulnerabilities, and potential consequences; and (2) sets forth the risk mitigation measures the department or agency believes are reasonably necessary to address the risk. If the Committee agrees that mitigation is appropriate and approves the risk mitigation measures, the lead agency shall seek to negotiate such measures with the parties to the transaction.
(c) A risk mitigation measure shall not, except in extraordinary circumstances, require that a party to a transaction recognize, state its intent to comply with, or consent to the exercise of any authorities under existing provisions of law.
(d) The lead agency designated for the purpose of monitoring a risk mitigation measure shall seek to ensure that adequate resources are available for such monitoring. When designating a lead agency for those purposes, the Secretary of the Treasury shall consider the agency’s views on the adequacy of its resources for such purposes.
(e)(i) Nothing in this order shall be construed to limit the ability of a department or agency, in the exercise of authorities other than those provided under the Act, to:
(A) conduct inquiries with respect to a transaction;
(B) communicate with the parties to a transaction; or
(C) negotiate, enter into, impose, or enforce contractual provisions with the parties to a transaction.
(ii) A department or agency shall not condition actions or the exercise of authorities to which paragraph (i) of this subsection refers upon the exercise, or forbearance in the exercise, of its authority under the Act or this order, and no authority under the Act shall be available for the enforcement of such actions or authorities.
(f) The Committee may initiate a review of a transaction that has previously been reviewed by the Committee only in the extraordinary circumstances provided in the Act.
Sec. 8. Additional Assignments to the Committee. In addition to the functions assigned to the Committee by the Act, the Committee shall review the implementation of the Act and this order and report thereon from time to time to the President, together with such recommendations for policy, administrative, or legislative proposals as the Committee determines appropriate.
Sec. 9. Duties of the Secretary of Commerce. The Secretary of Commerce shall:
(a) obtain, consolidate, and analyze information on foreign investment in the United States;
(b) monitor and, where necessary, improve procedures for the collection and dissemination of information on foreign investment in the United States;
(c) prepare for the public, the President or heads of departments or agencies, as appropriate, reports, analyses of trends, and analyses of significant developments in appropriate categories of foreign investment in the United States; and
(d) compile and evaluate data on significant transactions involving foreign investment in the United States.
Sec. 10. General Provisions. (a) The heads of departments and agencies shall provide, as appropriate and to the extent permitted by law, such information and assistance as the Committee may request to implement the Act and this order.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law to a department or agency or the head thereof;
(ii) functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals; or
(iii) existing mitigation agreements.
(c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) Officers of the United States with authority or duties under the Act or this order shall ensure that, in carrying out the Act and this order, the actions of departments, agencies, and the Committee are consistent with the President’s constitutional authority to: (i) conduct the foreign affairs of the United States; (ii) withhold information the disclosure of which could impair the foreign relations, the national security, the deliberative processes of the Executive, or the performance of the Executive’s constitutional duties; (iii) recommend for congressional consideration such measures as the President may judge necessary and expedient; and (iv) supervise the unitary executive branch.
Sec. 11. Revocation. Section 801 of Executive Order 12919 of June 3, 1994, is revoked.


Interim Directive Regarding Disposition of Certain Mergers, Acquisitions, and Takeovers
Memorandum of the President of the United States, Oct. 26, 1988, 53 F.R. 43999, provided:
Memorandum for the Secretary of the Treasury
By virtue of the authority vested in me by the Constitution and statutes of the United States, including without limitation Section 301 of Title 3 of the United States Code, the Defense Production Act of 1950, as amended (50 U.S.C. App. 2061 et seq.) [now 50 U.S.C. 4501 et seq.], and the Omnibus Trade and Competitiveness Act of 1988 (Pub. L. 100–418, August 23, 1988) (the “Act”) [see Tables for classification], it is ordered as follows:
Pending the issuance of an Executive order to implement the Act, the Secretary of the Treasury is hereby designated and empowered to perform the following-described functions of the President: The authority vested in the President by Section 721 of the Defense Production Act of 1950, as amended [50 U.S.C. 4565], relative to mergers, acquisitions, and takeovers proposed or pending on or after the date of enactment of the Act [Aug. 23, 1988] by or with foreign persons which could result in foreign control of persons engaged in interstate commerce in the United States.
The Secretary of the Treasury shall consult with the Committee on Foreign investment in the United States, established pursuant to Executive Order No. 11858 [set out above] and chaired by the representative of the Secretary of the Treasury, to take such actions or make such recommendations as requested by the Secretary of the Treasury.
The delegation provided herein shall terminate, and this interim directive shall be without any further effect, except as may be provided in the Executive order implementing the Act, upon the effective date of such order.
This interim directive shall be published in the Federal Register.

Ronald Reagan.




§ 4566. Prohibition on purchase of United States defense contractors by entities controlled by foreign governments(a) In generalNo entity controlled by a foreign government may merge with, acquire, or take over a company engaged in interstate commerce in the United States that—(1) is performing a Department of Defense contract, or a Department of Energy contract under a national security program, that cannot be performed satisfactorily unless that company is given access to information in a proscribed category of information; or

(2) during the previous fiscal year, was awarded—(A) Department of Defense prime contracts in an aggregate amount in excess of $500,000,000; or

(B) Department of Energy prime contracts under national security programs in an aggregate amount in excess of $500,000,000.



(b) Inapplicability to certain casesThe limitation in subsection (a) shall not apply if a merger, acquisition, or takeover is not suspended or prohibited pursuant to section 4565 of this title.


(c) DefinitionsIn this section:(1) The term “entity controlled by a foreign government” includes—(A) any domestic or foreign organization or corporation that is effectively owned or controlled by a foreign government; and

(B) any individual acting on behalf of a foreign government,

as determined by the President.

(2) The term “proscribed category of information” means a category of information that—(A) with respect to Department of Defense contracts—(i) includes special access information;

(ii) is determined by the Secretary of Defense to include information the disclosure of which to an entity controlled by a foreign government is not in the national security interests of the United States; and

(iii) is defined in regulations prescribed by the Secretary of Defense for the purposes of this section; and


(B) with respect to Department of Energy contracts—(i) is determined by the Secretary of Energy to include information described in subparagraph (A)(ii); and

(ii) is defined in regulations prescribed by the Secretary of Energy for the purposes of this section.




(Pub. L. 102–484, div. A, title VIII, § 835, Oct. 23, 1992, 106 Stat. 2461.)

Editorial Notes
Codification
Section was formerly classified to section 2170a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 1993, and not as part of the Defense Production Act of 1950 which comprises this chapter.



§ 4567. Defense Production Act Committee(a) Committee establishedThere is established the Defense Production Act Committee (in this section referred to as the “Committee”), which shall coordinate and plan for on 11 So in original. The word “on” probably should not appear. the effective use of the priorities and allocations authorities under this chapter by the departments, agencies, and independent establishments of the Federal Government to which the President has delegated authority under this chapter.


(b) Membership(1) In general.—The members of the Committee shall be—(A) the head of each Federal agency to which the President has delegated authority under this chapter; and

(B) the Chairperson of the Council of Economic Advisors.


(2) The Chairperson of the Committee shall be the head of the agency to which the President has delegated primary responsibility for government-wide coordination of the authorities in this chapter.


(c) Coordination of Committee activitiesThe Chairperson shall appoint one person to coordinate all of the activities of the Committee, and such person shall—(1) be a full-time employee of the Federal Government;

(2) report to the Chairperson; and

(3) carry out such activities relating to the Committee as the Chairperson may determine appropriate.


(d) ReportThe Committee shall issue a report each year by March 31 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report signed by the Chairperson that contains—(1) a description of the contingency planning by each department, agency, or independent establishment of the Federal Government to which the President has delegated authority under this chapter for events that might require the use of the priorities and allocations authorities;

(2) recommendations for the effective use of the priorities and allocations authorities in this chapter in a manner consistent with the statement of policy under section 4502(b) of this title;

(3) recommendations for legislation actions, as appropriate, to support the effective use of the priorities and allocations authorities in this chapter;

(4) recommendations for improving information sharing between departments, agencies, and independent establishments of the Federal Government relating to the use of the priorities and allocations authorities in this chapter;

(5) up-to-date copies of the rules described under section 4511(d)(1) of this title; and

(6) short attestations signed by each member of the Committee stating their concurrence in the report.


(e) Federal Advisory Committee ActThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.


(Sept. 8, 1950, ch. 932, title VII, § 722, as added Pub. L. 102–558, title I, § 135, Oct. 28, 1992, 106 Stat. 4212; amended Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410; Pub. L. 111–67, § 11, Sept. 30, 2009, 123 Stat. 2019; Pub. L. 113–172, § 2, Sept. 26, 2014, 128 Stat. 1896.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), and (d), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.
The Federal Advisory Committee Act, referred to in subsec. (e), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 2171 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (a). Pub. L. 113–172, § 2(1), substituted “coordinate and plan for” for “advise the President” and “the priorities and allocations authorities” for “the authority”.
Subsec. (b)(2). Pub. L. 113–172, § 2(2), amended par. (2) generally. Prior to amendment, text read as follows: “The President shall designate 1 member of the Committee as the Chairperson of the Committee.”
Subsec. (c). Pub. L. 113–172, § 2(3), amended subsec. (c) generally. Prior to amendment, text read as follows:
“(1) In general.—The President shall appoint an Executive Director of the Defense Production Act Committee (in this section referred to as the ‘Executive Director’), who shall—
“(A) be responsible to the Chairperson of the Committee; and
“(B) carry out such activities relating to the Committee as the Chairperson may determine.
“(2) Appointment.—The appointment by the President shall not be subject to the advice and consent of the Senate.
“(3) Compensation.—For pay periods beginning on or after the date on which each Chairperson is appointed, funds for the pay of the Executive Director shall be paid from appropriations to the salaries and expenses account of the department or agency of the Chairperson of the Committee. The Executive Director shall be compensated at a rate of pay equivalent to that of a Deputy Assistant Secretary (or a comparable position) of the Federal agency of the Chairperson of the Committee.”
Subsec. (d). Pub. L. 113–172, § 2(4)(A), (B), in introductory provisions, substituted “The Committee shall issue a report each year by March 31” for “Not later than the end of the first quarter of each calendar year, the Committee shall submit” and “the Chairperson” for “each member of the Committee”.
Subsec. (d)(1). Pub. L. 113–172, § 2(4)(C), substituted “a description of the contingency planning by” for “a review of the authority under this chapter of” and inserted before semicolon at end “for events that might require the use of the priorities and allocations authorities”.
Subsec. (d)(2). Pub. L. 113–172, § 2(4)(D), substituted “priorities and allocations authorities in this chapter” for “authority described in paragraph (1)”.
Subsec. (d)(3). Pub. L. 113–172, § 2(4)(E), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “recommendations for legislation, regulations, executive orders, or other action by the Federal Government necessary to improve the use of the authority described in paragraph (1); and”.
Subsec. (d)(4). Pub. L. 113–172, § 2(4)(F), substituted “the use of the priorities and allocations authorities in this chapter;” for “all aspects of the authority described in paragraph (1).”
Subsec. (d)(5), (6). Pub. L. 113–172, § 2(4)(G), added pars. (5) and (6).
2009—Pub. L. 111–67 amended section generally. Prior to amendment, section related to defense industrial base information system with regard to its establishment, sources of information, strategic plan for developing comprehensive system, capabilities, and required report on subcontractor and supplier base.

Statutory Notes and Related Subsidiaries
Effective DateSection deemed to have become effective Mar. 1, 1992, see section 304 of Pub. L. 102–558, set out as an Effective Date of 1992 Amendment note under section 4502 of this title.

Executive Documents

Designating the Chairperson of the Defense Production Act Committee
Memorandum of President of the United States, May 19, 2010, 75 F.R. 32087, provided:
Memorandum for the Secretary of Defense [and] the Secretary of Homeland Security
Pursuant to the authority vested in me by section 722(b)(2) of the Defense Production Act of 1950, as amended (section 11 of Public Law 111–67; 50 App. U.S.C. 2171) [now 50 U.S.C. 4567(b)(2)] (the “Act”), I hereby designate the Secretary of Homeland Security and the Secretary of Defense as rotating Chairpersons of the Defense Production Act Committee (the “Committee”). The Chair shall rotate annually on April 1 of each year, with the Secretary of Homeland Security hereby designated to serve as Chairperson of the Committee for the remainder of this first term. The Secretary of Homeland Security and the Secretary of Defense are directed to formalize responsibilities for funding and administratively supporting the Committee through interagency agreement.
Furthermore, the Chairperson shall invite to each meeting of the Committee all Members of the Committee as defined in section 722(b) of the Act [50 U.S.C. 4567(b)], and shall ensure that the reporting requirements of section 722(d) of the Act [50 U.S.C. 4567(d)] are fulfilled.
The Secretary of Homeland Security is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 4568. Annual report on impact of offsets(a) Report required(1) In generalThe President shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, a detailed annual report on the impact of offsets on the defense preparedness, industrial competitiveness, employment, and trade of the United States.


(2) Duties of the Secretary of CommerceThe Secretary of Commerce (hereafter in this subsection referred to as the “Secretary”) shall—(A) prepare the report required by paragraph (1);

(B) consult with the Secretary of Defense, the Secretary of the Treasury, the Secretary of State, and the United States Trade Representative in connection with the preparation of such report; and

(C) function as the President’s Executive Agent for carrying out this section.



(b) Interagency studies and related data(1) Purpose of reportEach report required under subsection (a) shall identify the cumulative effects of offset agreements on—(A) the full range of domestic defense productive capability (with special attention paid to the firms serving as lower-tier subcontractors or suppliers); and

(B) the domestic defense technology base as a consequence of the technology transfers associated with such offset agreements.


(2) Use of dataData developed or compiled by any agency while conducting any interagency study or other independent study or analysis shall be made available to the Secretary to facilitate the execution of the Secretary’s responsibilities with respect to trade offset and countertrade policy development.



(c) Notice of offset agreements(1) In generalIf a United States firm enters into a contract for the sale of a weapon system or defense-related item to a foreign country or foreign firm and such contract is subject to an offset agreement exceeding $5,000,000 in value, such firm shall furnish to the official designated in the regulations promulgated pursuant to paragraph (2) information concerning such sale.


(2) RegulationsThe information to be furnished under paragraph (1) shall be prescribed in regulations promulgated by the Secretary. Such regulations shall provide protection from public disclosure for such information, unless public disclosure is subsequently specifically authorized by the firm furnishing the information.



(d) Contents of report(1) In generalEach report under subsection (a) shall include—(A) a net assessment of the elements of the industrial base and technology base covered by the report;

(B) recommendations for appropriate remedial action under the authority of this chapter, or other law or regulations;

(C) a summary of the findings and recommendations of any interagency studies conducted during the reporting period under subsection (b);

(D) a summary of offset arrangements concluded during the reporting period for which information has been furnished pursuant to subsection (c); and

(E) a summary and analysis of any bilateral and multilateral negotiations relating to the use of offsets completed during the reporting period.


(2) Alternative findings or recommendationsEach report required under this section shall include any alternative findings or recommendations offered by any departmental Secretary, agency head, or the United States Trade Representative to the Secretary.



(e) Utilization of annual report in negotiationsThe findings and recommendations of the reports required by subsection (a), and any interagency reports and analyses shall be considered by representatives of the United States during bilateral and multilateral negotiations to minimize the adverse effects of offsets.


(Sept. 8, 1950, ch. 932, title VII, § 723, as added Pub. L. 111–67, § 12(a), Sept. 30, 2009, 123 Stat. 2020.)

Termination of SectionFor termination of section, see section 4564(a) of this title.

Editorial Notes

References in TextThis chapter, referred to in subsec. (d)(1)(B), was in the original “this Act”, meaning act Sept. 8, 1950, ch. 932, 64 Stat. 798, known as the Defense Production Act of 1950, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 4501 of this title and Tables.

Codification
Section was formerly classified to section 2172 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Report on Impact of Offsets on Domestic Contractors and Lower Tier SubcontractorsPub. L. 108–195, § 7(a), Dec. 19, 2003, 117 Stat. 2894, as amended by Pub. L. 111–67, § 12(b)(3), Sept. 30, 2009, 123 Stat. 2022, provided that:
“(1) In general.—As part of the annual report required under section 723(a) of the Defense Production Act of 1950 [50 U.S.C. 4568(a)], the Secretary of Commerce (in this section referred to as the ‘Secretary’) shall—“(A) detail the number of foreign contracts involving domestic contractors that use offsets, industrial participation agreements, or similar arrangements during the preceding 5-year period;

“(B) calculate the aggregate, median, and mean values of the contracts and the offsets, industrial participation agreements, and similar arrangements during the preceding 5-year period; and

“(C) describe the impact of international or foreign sales of United States defense products and related offsets, industrial participation agreements, and similar arrangements on domestic prime contractors and, to the extent practicable, the first 3 tiers of domestic contractors and subcontractors during the preceding 5-year period in terms of domestic employment, including any job losses, on an annual basis.


“(2) Use of internal documents.—To the extent that the Department of Commerce is already in possession of relevant data, the Department shall use internal documents or existing departmental records to carry out paragraph (1).

“(3) Information from non-federal entities.—“(A) Existing information.—In carrying out paragraph (1), the Secretary shall only require a non-Federal entity to provide information that is available through the existing data collection and reporting systems of that non-Federal entity.

“(B) Format.—The Secretary may require a non-Federal entity to provide information to the Secretary in the same form that is already provided to a foreign government in fulfilling an offset arrangement, industrial participation agreement, or similar arrangement.”




[Pub. L. 111–67, § 12(b)(3), which directed amendment of section 7(a) of the “Defense Production Act Amendments of 2003 (50 U.S.C. App. 2099 note)” by striking “section 309(a) of the Defense Production Act of 1950 (50 U.S.C. App. 2099(a))” and inserting “section 723(a) of the Defense Production Act of 1950”, was executed to section 7(a) of Pub. L. 108–195, the Defense Production Act Reauthorization of 2003, set out above, to reflect the probable intent of Congress.]

Defense Offsets DisclosurePub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, subtitle D], Nov. 29, 1999, 113 Stat. 1536, 1501A–500, provided that:
“SEC. 1241. SHORT TITLE.“This subtitle may be cited as the ‘Defense Offsets Disclosure Act of 1999’.


“SEC. 1242. FINDINGS AND DECLARATION OF POLICY.“(a) Findings.—Congress makes the following findings:“(1) A fair business environment is necessary to advance international trade, economic stability, and development worldwide, is beneficial for American workers and businesses, and is in the United States national interest.

“(2) In some cases, mandated offset requirements can cause economic distortions in international defense trade and undermine fairness and competitiveness, and may cause particular harm to small- and medium-sized businesses.

“(3) The use of offsets may lead to increasing dependence on foreign suppliers for the production of United States weapons systems.

“(4) The offset demands required by some purchasing countries, including some close allies of the United States, equal or exceed the value of the base contract they are intended to offset, mitigating much of the potential economic benefit of the exports.

“(5) Offset demands often unduly distort the prices of defense contracts.

“(6) In some cases, United States contractors are required to provide indirect offsets which can negatively impact nondefense industrial sectors.

“(7) Unilateral efforts by the United States to prohibit offsets may be impractical in the current era of globalization and would severely hinder the competitiveness of the United States defense industry in the global market.

“(8) The development of global standards to manage and restrict demands for offsets would enhance United States efforts to mitigate the negative impact of offsets.


“(b) Declaration of Policy.—It is the policy of the United States to monitor the use of offsets in international defense trade, to promote fairness in such trade, and to ensure that foreign participation in the production of United States weapons systems does not harm the economy of the United States.


“SEC. 1243. DEFINITIONS.“In this subtitle:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Foreign Relations of the Senate; and

“(B) the Committee on International Relations [now Committee on Foreign Affairs] of the House of Representatives.


“(2) G–8.—The term ‘G–8’ means the group consisting of France, Germany, Japan, the United Kingdom, the United States, Canada, Italy, and Russia established to facilitate economic cooperation among the eight major economic powers.

“(3) Offset.—The term ‘offset’ means the entire range of industrial and commercial benefits provided to foreign governments as an inducement or condition to purchase military goods or services, including benefits such as coproduction, licensed production, subcontracting, technology transfer, in-country procurement, marketing and financial assistance, and joint ventures.

“(4) Transatlantic economic partnership.—The term ‘Transatlantic Economic Partnership’ means the joint commitment made by the United States and the European Union to reinforce their close relationship through an initiative involving the intensification and extension of multilateral and bilateral cooperation and common actions in the areas of trade and investment.

“(5) Wassenaar arrangement.—The term ‘Wassenaar Arrangement’ means the multilateral export control regime in which the United States participates that seeks to promote transparency and responsibility with regard to transfers of conventional armaments and sensitive dual-use items.

“(6) World trade organization.—The term ‘World Trade Organization’ means the organization established pursuant to the WTO Agreement.

“(7) WTO agreement.—The term ‘WTO Agreement’ means the Agreement Establishing the World Trade Organization entered into on April 15, 1994.


“SEC. 1244. SENSE OF CONGRESS.“It is the sense of Congress that—“(1) the executive branch should pursue efforts to address trade fairness by establishing reasonable, business-friendly standards for the use of offsets in international business transactions between the United States and its trading partners and competitors;

“(2) the Secretary of Defense, the Secretary of State, the Secretary of Commerce, and the United States Trade Representative, or their designees, should raise with other industrialized nations at every suitable venue the need for transparency and reasonable standards to govern the role of offsets in international defense trade;

“(3) the United States Government should enter into discussions regarding the establishment of multilateral standards for the use of offsets in international defense trade through the appropriate multilateral fora, including such organizations as the Transatlantic Economic Partnership, the Wassenaar Arrangement, the G–8, and the World Trade Organization; and

“(4) the United States Government, in entering into the discussions described in paragraph (3), should take into account the distortions produced by the provision of other benefits and subsidies, such as export financing, by various countries to support defense trade.


“SEC. 1245. REPORTING OF OFFSET AGREEMENTS.
“[Amended section 2776 of title 22.]

“SEC. 1246. EXPANDED PROHIBITION ON INCENTIVE PAYMENTS.
“[Amended section 2779a of title 22.]

“SEC. 1247. ESTABLISHMENT OF REVIEW COMMISSION.“(a) In General.—There is established a National Commission on the Use of Offsets in Defense Trade (in this section referred to as the ‘Commission’) to address all aspects of the use of offsets in international defense trade.

“(b) Commission Membership.—Not later than 120 days after the date of enactment of this Act [Nov. 29, 1999], the President, with the concurrence of the Majority and Minority Leaders of the Senate and the Speaker and Minority Leader of the House of Representatives, shall appoint 11 individuals to serve as members of the Commission. Commission membership shall include—“(1) representatives from the private sector, including—“(A) one each from—“(i) a labor organization,

“(ii) a United States defense manufacturing company dependent on foreign sales,

“(iii) a United States company dependent on foreign sales that is not a defense manufacturer, and

“(iv) a United States company that specializes in international investment, and


“(B) two members from academia with widely recognized expertise in international economics; and


“(2) five members from the executive branch, including a member from—“(A) the Office of Management and Budget,

“(B) the Department of Commerce,

“(C) the Department of Defense,

“(D) the Department of State, and

“(E) the Department of Labor.


The member designated from the Office of Management and Budget shall serve as Chairperson of the Commission. The President shall ensure that the Commission is nonpartisan and that the full range of perspectives on the subject of offsets in the defense industry is adequately represented.

“(c) Duties.—The Commission shall be responsible for reviewing and reporting on—“(1) the full range of current practices by foreign governments in requiring offsets in purchasing agreements and the extent and nature of offsets offered by United States and foreign defense industry contractors;

“(2) the impact of the use of offsets on defense subcontractors and nondefense industrial sectors affected by indirect offsets; and

“(3) the role of offsets, both direct and indirect, on domestic industry stability, United States trade competitiveness and national security.


“(d) Commission Report.—Not later than 12 months after the Commission is established, the Commission shall submit a report to the appropriate congressional committees. In addition to the items described under subsection (c), the report shall include—“(1) an analysis of—“(A) the collateral impact of offsets on industry sectors that may be different than those of the contractor providing the offsets, including estimates of contracts and jobs lost as well as an assessment of damage to industrial sectors;

“(B) the role of offsets with respect to competitiveness of the United States defense industry in international trade and the potential damage to the ability of United States contractors to compete if offsets were prohibited or limited; and

“(C) the impact on United States national security, and upon United States nonproliferation objectives, of the use of coproduction, subcontracting, and technology transfer with foreign governments or companies that results from fulfilling offset requirements, with particular emphasis on the question of dependency upon foreign nations for the supply of critical components or technology;


“(2) proposals for unilateral, bilateral, or multilateral measures aimed at reducing any detrimental effects of offsets; and

“(3) an identification of the appropriate executive branch agencies to be responsible for monitoring the use of offsets in international defense trade.


“(e) Period of Appointment; Vacancies.—Members shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.

“(f) Initial Meeting.—Not later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.

“(g) Meetings.—The Commission shall meet at the call of the Chairman.

“(h) Commission Personnel Matters.—“(1) Compensation of members.—Each member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.

“(2) Travel expenses.—The members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.

“(3) Staff.—“(A) In general.—The Chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.

“(B) Compensation.—The Chairman of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.


“(4) Detail of government employees.—Any Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.

“(5) Procurement of temporary and intermittent services.—The Chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.


“(i) Termination.—The Commission shall terminate 30 days after the transmission of the report from the President as mandated in section 1248(b).


“SEC. 1248. MULTILATERAL STRATEGY TO ADDRESS OFFSETS.“(a) In General.—The President shall initiate a review to determine the feasibility of establishing, and the most effective means of negotiating, a multilateral treaty on standards for the use of offsets in international defense trade, with a goal of limiting all offset transactions that are considered injurious to the economy of the United States.

“(b) Report Required.—Not later than 90 days after the date on which the Commission submits the report required under section 1247(d), the President shall submit to the appropriate congressional committees a report containing the President’s determination pursuant to subsection (a), and, if the President determines a multilateral treaty is feasible or desirable, a strategy for United States negotiation of such a treaty. One year after the date the report is submitted under the preceding sentence, and annually thereafter for 5 years, the President shall submit to the appropriate congressional committees a report detailing the progress toward reaching such a treaty.

“(c) Required Information.—The report required by subsection (b) shall include—“(1) a description of the United States efforts to pursue multilateral negotiations on standards for the use of offsets in international defense trade;

“(2) an evaluation of existing multilateral fora as appropriate venues for establishing such negotiations;

“(3) a description on a country-by-country basis of any United States efforts to engage in negotiations to establish bilateral treaties or agreements with respect to the use of offsets in international defense trade; and

“(4) an evaluation on a country-by-country basis of any foreign government efforts to address the use of offsets in international defense trade.


“(d) Comptroller General Review.—The Comptroller General of the United States shall monitor and periodically report to Congress on the progress in reaching a multilateral treaty.”





Declaration of Offset PolicyPub. L. 102–558, title I, § 123, Oct. 28, 1992, 106 Stat. 4206, as amended by Pub. L. 108–195, § 7(c), Dec. 19, 2003, 117 Stat. 2895; Pub. L. 111–67, § 12(b)(1), Sept. 30, 2009, 123 Stat. 2022, provided that:
“(a) In General.—Recognizing that certain offsets for military exports are economically inefficient and market distorting, and mindful of the need to minimize the adverse effects of offsets in military exports while ensuring that the ability of United States firms to compete for military export sales is not undermined, it is the policy of the Congress that—“(1) no agency of the United States Government shall encourage, enter directly into, or commit United States firms to any offset arrangement in connection with the sale of defense goods or services to foreign governments;

“(2) United States Government funds shall not be used to finance offsets in security assistance transactions, except in accordance with policies and procedures that were in existence on March 1, 1992;

“(3) nothing in this section shall prevent agencies of the United States Government from fulfilling obligations incurred through international agreements entered into before March 1, 1992; and

“(4) the decision whether to engage in offsets, and the responsibility for negotiating and implementing offset arrangements, reside with the companies involved.


“(b) Presidential Approval of Exceptions.—It is the policy of the Congress that the President may approve an exception to the policy stated in subsection (a) after receiving the recommendation of the National Security Council.

“(c) Negotiations.—“(1) Interagency team.—“(A) In general.—It is the policy of Congress that the President shall designate a chairman of an interagency team comprised of the Secretary of Commerce, Secretary of Defense, United States Trade Representative, Secretary of Labor, and Secretary of State to consult with foreign nations on limiting the adverse effects of offsets in defense procurement without damaging the economy or the defense industrial base of the United States or United States defense production or defense preparedness.

“(B) Meetings.—The President shall direct the interagency team to meet on a quarterly basis.

“(C) Reports.—The President shall direct the interagency team to submit to Congress an annual report, to be included as part of the report required under section 723(a) of the Defense Production Act of 1950 [50 U.S.C. 4568(a)], that describes the results of the consultations of the interagency team under subparagraph (A) and the meetings of the interagency team under subparagraph (B).


“(2) Recommendations for modifications.—The interagency team shall submit to the President any recommendations for modifications of any existing or proposed memorandum of understanding between officials acting on behalf of the United States and one or more foreign countries (or any instrumentality of a foreign country) relating to—“(A) research, development, or production of defense equipment; or

“(B) the reciprocal procurement of defense items.”






Executive Documents

Delegation of Functions
For directive to Secretary of Commerce to prepare and submit annual report required by this section, see section 702 of Ex. Ord. No. 13603, Mar. 16, 2012, 77 F.R. 16658, set out as a note under section 4553 of this title.


Ex. Ord. No. 13177. National Commission on the Use of Offsets in Defense Trade and President’s Council on the Use of Offsets in Commercial Trade
Ex. Ord. No. 13177, Dec. 4, 2000, 65 F.R. 76558, as amended by Ex. Ord. No. 13316, § 3(f), Sept. 17, 2003, 68 F.R. 55256, provided:
By the authority vested in the President by the Constitution and the laws of the United States of America, including Public Law 106–113 [see Tables for classification] and the Federal Advisory Committee Act, as amended (5 U.S.C. App.), and in order to implement section 1247 of Public Law 106–113 (113 Stat. 1501A–502) [set out in a note above] and to create a parallel “President’s Council on the Use of Offsets in Commercial Trade,” it is hereby ordered as follows:
Section 1. Membership. Pursuant to Public Law 106–113, the “National Commission on the Use of Offsets in Defense Trade” (Commission) comprises 11 members appointed by the President with the concurrence of the Majority and Minority Leaders of the Senate and the Speaker and the Minority Leader of the House of Representatives. The Commission membership includes: (a) representatives from the private sector, including one each from (i) a labor organization, (ii) a United States defense manufacturing company dependent on foreign sales, (iii) a United States company dependent on foreign sales that is not a defense manufacturer, and (iv) a United States company that specializes in international investment; (b) two members from academia with widely recognized expertise in international economics; and (c) five members from the executive branch, including a member from the: (i) Office of Management and Budget, (ii) Department of Commerce, (iii) Department of Defense, (iv) Department of State, and (v) Department of Labor. The member from the Office of Management and Budget will serve as Chairperson of the Commission and will appoint, and fix the compensation of, the Executive Director of the Commission.
Sec. 2. Duties. The Commission will be responsible for reviewing and reporting on: (a) current practices by foreign governments in requiring offsets in purchasing agreements and the extent and nature of offsets offered by United States and foreign defense industry contractors; (b) the impact of the use of offsets on defense subcontractors and nondefense industrial sectors affected by indirect offsets; and (c) the role of offsets, both direct and indirect, on domestic industry stability, United States trade competitiveness, and national security.
Sec. 3. Commission Report. Not later than 12 months after the Commission is established, it will report to the appropriate congressional committees. In addition to the items described in section 2 of this order, the report will include: (a) an analysis of (i) the collateral impact of offsets on industry sectors that may be different than those of the contractor paying offsets, including estimates of contracts and jobs lost as well as an assessment of damage to industrial sectors; (ii) the role of offsets with respect to competitiveness of the United States defense industry in international trade and the potential damage to the ability of United States contractors to compete if offsets were prohibited or limited; and (iii) the impact on United States national security, and upon United States nonproliferation objectives, of the use of co-production, subcontracting, and technology transfer with foreign governments or companies, that results from fulfilling offset requirements, with particular emphasis on the question of dependency upon foreign nations for the supply of critical components or technology; (b) proposals for unilateral, bilateral, or multilateral measures aimed at reducing any detrimental effects of offsets; and (c) an identification of the appropriate executive branch agencies to be responsible for monitoring the use of offsets in international defense trade.
Sec. 4. Administration, Compensation, and Termination. (a) The Department of Defense will provide administrative support and funding for the Commission and Federal Government employees may be detailed to the Commission without reimbursement.
(b) Members of the Commission who are not officers or employees of the Federal Government will be compensated at a rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in performance of the duties of the Commission. Members of the Commission who are officers or employees of the Federal Government will serve without compensation in addition to that received for their services as officers or employees of the Federal Government.
(c) Members of the Commission will be allowed travel expenses, including per diem in lieu of subsistence, under subchapter 1 of chapter 57 of title 5, United States Code, while on business in the performance of services for the Commission.
(d) The Commission will terminate 30 days after transmitting the report required in section 1248(b) of Public Law 106–113 (113 Stat. 1501A–505) [set out in a note above].
[Secs. 5 to 8. Revoked effective Sept. 30, 2003, by Ex. Ord. No. 13316, § 3(f), Sept. 17, 2003, 68 F.R. 55256.]





CHAPTER 56—EXPORT ADMINISTRATION



Sec.


4601 to 4610.Repealed.

4611.Multilateral export control violations.


4612.Missile proliferation control violations.


4613.Chemical and biological weapons proliferation sanctions.


4614 to 4623.Repealed.



§ 4601. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section, Pub. L. 96–72, § 2, Sept. 29, 1979, 93 Stat. 503; Pub. L. 99–64, title I, § 102, July 12, 1985, 99 Stat. 120; Pub. L. 103–199, title II, § 201(a), Dec. 17, 1993, 107 Stat. 2320, set forth Congressional findings with respect to the Export Administration Act of 1979.


Section was formerly classified to section 2401 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.


A prior section 2401 of the former Appendix to this title, Pub. L. 91–184, § 2, Dec. 30, 1969, 83 Stat. 841; Pub. L. 92–412, title I, § 102, Aug. 29, 1972, 86 Stat. 644; Pub. L. 93–500, § 4(a), Oct. 29, 1974, 88 Stat. 1553, set forth findings of Congress with respect to the Export Administration Act of 1969, prior to the expiration of Pub. L. 91–184 on Sept. 30, 1979.

Statutory Notes and Related Subsidiaries
Short Title of 1985 AmendmentPub. L. 99–64, § 1, July 12, 1985, 99 Stat. 120, provided that: “Titles I and II of this Act [enacting sections 4051 to 4053 of Title 15, Commerce and Trade, section 1864 of Title 19, Customs Duties, and section 466c of Title 46, Appendix, Shipping, amending this section and sections 4602 to 4606, 4609, 4610, 4614, 4615 to 4620, and 4622 of this title, sections 5314 and 5315 of Title 5, Government Organization and Employees, sections 2304 and 2778 of Title 22, Foreign Relations and Intercourse, and section 185 of Title 30, Mineral Lands and Mining, and enacting provisions set out as notes under sections 4604, 4605, and 4617 of this title and section 5314 of Title 5] may be cited as the ‘Export Administration Amendments Act of 1985’.”


Short Title of 1981 AmendmentPub. L. 97–145, § 1, Dec. 29, 1981, 95 Stat. 1727, provided: “That this Act [amending sections 4605, 4610, 4614, and 4620 of this title and enacting provisions set out as notes under sections 4605, 4610, and 4620 of this title] may be cited as the ‘Export Administration Amendments Act of 1981’.”


Short TitlePub. L. 96–72, § 1, Sept. 29, 1979, 93 Stat. 503, which provided that Pub. L. 96–72, which enacted this chapter, amended section 1732 of Title 7, Agriculture, sections 2778 and 3108 of Title 22, Foreign Relations and Intercourse, section 993 of Title 26, Internal Revenue Code, and sections 6212 and 6274 of Title 42, The Public Health and Welfare, and enacted provisions set out as notes under former sections 4606 and 4609 of this title and section 3108 of Title 22, could be cited as the “Export Administration Act of 1979”, was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.

Repeal of Export Administration Act of 1979Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232, provided that: “The Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) (other than sections 11A, 11B, and 11C of such Export Administration Act of 1979 [50 U.S.C. 4611, 4612, 4613]) is repealed.”


Implementation of RepealPub. L. 115–232, div. A, title XVII, § 1766(b), Aug. 13, 2018, 132 Stat. 2232, provided that: “The President shall implement the amendment made by subsection (a) [repealing sections 4601 to 4610 and 4614 to 4623 of this title, enacting provisions set out as notes under this section, and repealing provisions set out as notes under this section and sections 4606 and 4609 of this title and section 3108 of Title 22, Foreign Relations and Intercourse] by exercising the authorities of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).”


Transition ProvisionsFor provisions relating to continuation in effect of delegations, rules, regulations, orders, determinations, licenses, or other forms of administrative action that had been made, issued, conducted, or allowed to become effective under this chapter as in effect on the day before August 13, 2018, and continuation in effect of certain determinations and references, see section 4826 of this title.

Director of National Intelligence Support for Reviews of International Traffic in Arms Regulations and Export Administration RegulationsPub. L. 111–259, title IV, § 415, Oct. 7, 2010, 124 Stat. 2727, provided that: “The Director of National Intelligence may provide support for any review conducted by a department or agency of the United States Government of the International Traffic in Arms Regulations or Export Administration Regulations, including a review of technologies and goods on the United States Munitions List and Commerce Control List that may warrant controls that are different or additional to the controls such technologies and goods are subject to at the time of such review.”


Executive Documents

Ex. Ord. No. 12131. President’s Export Council
Ex. Ord. No. 12131, May 4, 1979, 44 F.R. 26841, as amended by Ex. Ord. No. 12551, Feb. 21, 1986, 21 F.R. 6509; Ex. Ord. No. 12991, Mar. 6, 1996, 61 F.R. 9587; Ex. Ord. No. 13138, § 5, Sept. 30, 1999, 64 F.R. 53880; Ex. Ord. No. 13316, § 5, Sept. 17, 2003, 68 F.R. 55256; Ex. Ord. No. 13596, § 1, Dec. 19, 2011, 76 F.R. 80725, provided:
By the authority vested in me as President by the Constitution and statutes of the United States of America, and in order to expand the membership of the President’s Export Council, in accord with the provisions of the Federal Advisory Committee Act (5 U.S.C. App.), it is hereby ordered as follows:

1–1. Establishment and Membership1–101. There is established the President’s Export Council.
1–102. The membership of the Council shall be as follows:
(a) The heads of the following executive departments, agencies, or offices, or their representatives:
(1) Department of State.
(2) Department of the Treasury.
(3) Department of Agriculture.
(4) Department of Commerce.
(5) Department of Labor.
(6) Department of Energy.
(7) Department of Transportation.
(8) Department of Homeland Security.
(9) Office of United States Trade Representative.
(10) Export-Import Bank of the United States.
(11) Small Business Administration.
(12) United States Trade and Development Agency.
(13) Overseas Private Investment Corporation [now United States International Development Finance Corporation].
(14) Council of Economic Advisers.
(15) Office of Management and Budget.
(16) National Economic Council.
(17) National Security Staff.
(b) In their discretion, the heads of the following organizations or their designees:
(1) National Governors Association.
(2) United States Conference of Mayors.
(c) Five members of the United States Senate, designated by the President of the Senate, and five members of the United States House of Representatives, designated by the Speaker of the House, to serve for a two-year term.
(d) Not to exceed 28 citizens appointed by the President. These individuals shall be selected from those who are not full-time Federal officers or employees. They shall include representatives of business and industry, agriculture, and labor.
1–103. The President shall designate a Chairman and a Vice Chairman from among the members appointed by the President.
1–104. The Secretary of Commerce, with the concurrence of the Chairman, shall appoint an Executive Director.

1–2. Functions1–201. The Council shall serve as a national advisory body on matters relating to United States export trade, including advice on the implementation of the President’s National Export Policy, which was announced on September 26, 1978. It shall, through the Secretary of Commerce, report to the President on its activities and on its recommendations for expanding United States exports.
1–202. The Council should survey and evaluate the export expansion activities of the communities represented by the membership. It should identify and examine specific problems which business, industrial, and agricultural practices may cause for export trade, and examine the needs of business, industry, and agriculture to expand their efforts. The Council should recommend specific solutions to these problems and needs.
1–203. The Council may act as liaison among the communities represented by the membership; and, may provide a forum for those communities on current and emerging problems and issues in the field of export expansion. The Council should encourage the business, industrial, and agricultural communities to enter new foreign markets and to expand existing export programs.
1–204. The Council shall provide advice on Federal plans and actions that affect export expansion policies which have an impact on those communities represented by the membership.
1–205. The Council may establish, with the concurrence of the Secretary of Commerce, an executive committee and such other subordinate committees it considers necessary for the performance of its functions. The Chairman of a subordinate committee shall be designated, with the concurrence of the Secretary of Commerce, by the Chairman of the Council from among the membership of the Council. Members of subordinate committees shall be appointed by the Secretary of Commerce.

1–3. Administrative Provisions1–301. The Secretary of Commerce shall, to the extent permitted by law, provide the Council, including its executive and subordinate committees, with administrative and staff services, support and facilities as may be necessary for the effective performance of its functions.
1–302. Each member of the Council, including its executive and subordinate committees, who is not otherwise paid a salary by the Federal Government, shall receive no compensation from the United States by virtue of their service on the Council, but all members may receive the transportation and travel expenses, including per diem in lieu of subsistence, authorized by law (5 U.S.C. 5702 and 5703).

1–4. General Provisions1–401. Notwithstanding the provisions of any other Executive order, the functions of the President under the Federal Advisory Committee Act (5 U.S.C. App.), except that of reporting annually to the Congress, which are applicable to the Council, shall be performed by the Secretary of Commerce in accordance with guidelines and procedures established by the Administrator of General Services.
1–402. Executive Order No. 11753 is revoked; however, nothing in this Order shall be deemed to require new charters for the Council, including its executive and subordinate committees, which were current immediately prior to the issuance of this Order.
1–403. The Council shall terminate on December 31, 1980, unless sooner extended.
[Reference to the National Security Staff deemed to be a reference to the National Security Council Staff, see Ex. Ord. No. 13657, set out as a note under section 3021 of this title.]


Extension of Term of President’s Export Council
Term of President’s Export Council extended until Sept. 30, 2021, by Ex. Ord. No. 13889, Sept. 27, 2019, 84 F.R. 52743, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.
Previous extensions of term of President’s Export Council were contained in the following prior Executive Orders:
Ex. Ord. No. 13811, Sept. 29, 2017, 82 F.R. 46363, extended term until Sept. 30, 2019.
Ex. Ord. No. 13708, Sept. 30, 2015, 80 F.R. 60271, extended term until Sept. 30, 2017.
Ex. Ord. No. 13652, Sept. 30, 2013, 78 F.R. 61817, extended term until Sept. 30, 2015.
Ex. Ord. No. 13585, Sept. 30, 2011, 76 F.R. 62281, extended term until Sept. 30, 2013.
Ex. Ord. No. 13511, Sept. 29, 2009, 74 F.R. 50909, extended term until Sept. 30, 2011.
Ex. Ord. No. 13446, Sept. 28, 2007, 72 F.R. 56175, extended term until Sept. 30, 2009.
Ex. Ord. No. 13385, Sept. 29, 2005, 70 F.R. 57989, extended term until Sept. 30, 2007.
Ex. Ord. No. 13316, Sept. 17, 2003, 68 F.R. 55255, extended term until Sept. 30, 2005.
Ex. Ord. No. 13225, Sept. 28, 2001, 66 F.R. 50291, extended term until Sept. 30, 2003.
Ex. Ord. No. 13138, Sept. 30, 1999, 64 F.R. 53879, extended term until Sept. 30, 2001.
Ex. Ord. No. 13062, § 1(m), Sept. 29, 1997, 62 F.R. 51755, extended term until Sept. 30, 1999.
Ex. Ord. No. 12974, Sept. 29, 1995, 60 F.R. 51875, extended term until Sept. 30, 1997.
Ex. Ord. No. 12869, Sept. 30, 1993, 58 F.R. 51751, extended term until Sept. 30, 1995.
Ex. Ord. No. 12774, Sept. 27, 1991, 56 F.R. 49835, extended term until Sept. 30, 1993.
Ex. Ord. No. 12692, Sept. 29, 1989, 54 F.R. 40627, extended term until Sept. 30, 1991.
Ex. Ord. No. 12610, Sept. 30, 1987, 52 F.R. 36901, extended term until Sept. 30, 1989.
Ex. Ord. No. 12534, Sept. 30, 1985, 50 F.R. 40319, extended term until Sept. 30, 1987.
Ex. Ord. No. 12489, Sept. 28, 1984, 49 F.R. 38927, extended term until Sept. 30, 1985.
Ex. Ord. No. 12399, Dec. 31, 1982, 48 F.R. 379, extended term until Sept. 30, 1984.
Ex. Ord. No. 12258, § 1–101(l), Dec. 31, 1980, 46 F.R. 1251, extended term until Dec. 31, 1982.


Ex. Ord. No. 13558. Export Enforcement Coordination Center
Ex. Ord. No. 13558, Nov. 9, 2010, 75 F.R. 69573, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to advance United States foreign policy and protect the national and economic security of the United States through strengthened and coordinated enforcement of United States export control laws and enhanced intelligence exchange in support of such enforcement efforts, it is hereby ordered as follows:
Section 1. Policy. Export controls are critical to achieving our national security and foreign policy goals. To enhance our enforcement efforts and minimize enforcement conflicts, executive departments and agencies must coordinate their efforts to detect, prevent, disrupt, investigate, and prosecute violations of U.S. export control laws, and must share intelligence and law enforcement information related to these efforts to the maximum extent possible, consistent with national security and applicable law.
Sec. 2. Establishment. (a) The Secretary of Homeland Security shall establish, within the Department of Homeland Security for administrative purposes, an interagency Federal Export Enforcement Coordination Center (Center).
(b) The Center shall coordinate on matters relating to export enforcement among the following:
(i) the Department of State;
(ii) the Department of the Treasury;
(iii) the Department of Defense;
(iv) the Department of Justice;
(v) the Department of Commerce;
(vi) the Department of Energy;
(vii) the Department of Homeland Security;
(viii) the Office of the Director of National Intelligence; and
(ix) other executive branch departments, agencies, or offices as the President, from time to time, may designate.
(c) The Center shall have a Director, who shall be a full-time senior officer or employee of the Department of Homeland Security, designated by the Secretary of Homeland Security. The Center shall have two Deputy Directors, who shall be full-time senior officers or employees of the Department of Commerce and the Department of Justice, designated by the Secretary of Commerce and the Attorney General, respectively, detailed to the Center and reporting to the Director. The Center shall also have an Intelligence Community Liaison, who shall be a full-time senior officer or employee of the Federal Government, designated by the Director of National Intelligence, and detailed or assigned to the Center.
(d) The Center shall have a full-time staff reporting to the Director. To the extent permitted by law, executive departments and agencies enumerated in subsection (b) of this section are encouraged to detail or assign their employees to the Center without reimbursement.
Sec. 3. Functions. The Center shall:
(a) serve as the primary forum within the Federal Government for executive departments and agencies to coordinate and enhance their export control enforcement efforts and identify and resolve conflicts that have not been otherwise resolved in criminal and administrative investigations and actions involving violations of U.S. export control laws;
(b) serve as a conduit between Federal law enforcement agencies and the U.S. Intelligence Community for the exchange of information related to potential U.S. export control violations;
(c) serve as a primary point of contact between enforcement authorities and agencies engaged in export licensing;
(d) coordinate law enforcement public outreach activities related to U.S. export controls; and
(e) establish Government-wide statistical tracking capabilities for U.S. criminal and administrative export control enforcement activities, to be conducted by the Department of Homeland Security with information provided by and shared with all relevant departments and agencies participating in the Center.
Sec. 4. Administration. (a) The Department of Homeland Security shall operate and provide funding and administrative support for the Center to the extent permitted by law and subject to the availability of appropriations.
(b) The Director of the Center shall convene and preside at the Center’s meetings, determine its agenda, direct the work of the Center, and, as appropriate to particular subject matters, organize and coordinate subgroups of the Center’s members.
Sec. 5. General Provisions. (a) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law, regulation, Executive Order, or Presidential Directive to an executive department, agency, or head thereof; or
(ii) functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(c) Nothing in this order shall be construed to provide exclusive or primary investigative authority to any agency. Agencies shall continue to investigate criminal and administrative export violations consistent with their existing authorities, jointly or separately, with coordination through the Center to enhance enforcement efforts and minimize potential for conflict.
(d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.




§ 4602. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section, Pub. L. 96–72, § 3, Sept. 29, 1979, 93 Stat. 504; Pub. L. 99–64, title I, § 103, July 12, 1985, 99 Stat. 121; Pub. L. 103–199, title II, § 201(b)(2), Dec. 17, 1993, 107 Stat. 2321, set forth policy declarations with respect to the Export Administration Act of 1979.


Section was formerly classified to section 2402 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.


A prior section 2402 of the former Appendix to this title, Pub. L. 91–184, § 3, Dec. 30, 1969, 83 Stat. 841; Pub. L. 92–412, title I, § 103, Aug. 29, 1972, 86 Stat. 644; Pub. L. 93–500, §§ 2, 4(b), (c), 11, Oct. 29, 1974, 88 Stat. 1552, 1553, 1556; Pub. L. 95–52, title I, § 115, title II, § 202, June 22, 1977, 91 Stat. 241, 247, set forth declaration of policy of Congress with respect to the Export Administration Act of 1969, prior to the expiration of Pub. L. 91–184 on Sept. 30, 1979.



§ 4603. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section, Pub. L. 96–72, § 4, Sept. 29, 1979, 93 Stat. 505; Pub. L. 99–64, title I, § 104, July 12, 1985, 99 Stat. 122; Pub. L. 100–418, title II, §§ 2411, 2412, Aug. 23, 1988, 102 Stat. 1347; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210, set forth general provisions relating to export licensing and controls.


Section was formerly classified to section 2403 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.


A prior section 2403 of the former Appendix to this title, Pub. L. 91–184, § 4, Dec. 30, 1969, 83 Stat. 842; Pub. L. 92–412, title I, § 104(a), (b)(1), Aug. 29, 1972, 86 Stat. 644, 645; Pub. L. 93–500, §§ 3(a), 5(a), 7, 9, 10, 12, Oct. 29, 1974, 88 Stat. 1552–1557; Pub. L. 95–52, title I, §§ 103(a), (b)(1)–(3), (c), 104–110, 113(b), title II, § 201(b), June 22, 1977, 91 Stat. 235–239, 241, 246; Pub. L. 95–223, title III, § 301(a), (b)(1), Dec. 28, 1977, 91 Stat. 1629; Pub. L. 95–384. § 6(d)(2), Sept. 26, 1978, 92 Stat. 731; Pub. L. 95–435, § 5(d), Oct. 10, 1978, 92 Stat. 1052; Pub. L. 96–67, § 2, Sept. 21, 1979, 93 Stat. 415, set forth provisions relating to authorities to effectuate policies and limitations on exercise of authorities, prior to the expiration of Pub. L. 91–184 on Sept. 30, 1979.

Executive Documents

Ex. Ord. No. 12002. Administration of Export Administration Act
Ex. Ord. No. 12002, July 7, 1977, 42 F.R. 35623, as amended by Ex. Ord. No. 12755, Mar. 12, 1991, 56 F.R. 11057; Ex. Ord. No. 13286, § 54, Feb. 28, 2003, 68 F.R. 10629, provided:
By virtue of the authority vested in me by the Constitution and statutes of the United States of America, including the Export Administration Act of 1969, as amended ([former] 50 U.S.C. App. 2401, et seq.), and as President of the United States of America, it is hereby ordered as follows:
Section 1. Except as provided in Section 2, the power, authority, and discretion conferred upon the President by the provisions of the Export Administration Act of 1969, as amended ([former] 50 U.S.C. App. 2401, et seq.), hereinafter referred to as the Act, are delegated to the Secretary of Commerce, with the power of successive redelegation.
Sec. 2. (a) The power, authority and discretion conferred upon the President in Sections 4(h) and 4(l) of the Act [former 50 U.S.C. App. 2403(h), (l)] are retained by the President.
(b) The power, authority and discretion conferred upon the President in Section 3(8) of the Act [former 50 U.S.C. App. 2402(8)], which directs that every reasonable effort be made to secure the removal or reduction of assistance by foreign countries to international terrorists through cooperation and agreement, are delegated to the Secretary of State, with the power of successive redelegation.
Sec. 3. The Export Administration Review Board, hereinafter referred to as the Board, which was established by Executive Order No. 11533 of June 4, 1970, as amended, is hereby continued. The Board shall continue to have as its members, the Secretary of Commerce, who shall be Chairman of the Board, the Secretary of State, and the Secretary of Defense. The Secretary of Energy, the Secretary of Homeland Security, and the Director of the United States Arms Control and Disarmament Agency shall be members of the Board, and shall participate in meetings that consider issues involving nonproliferation of armaments and other issues within their respective statutory and policy-making authorities. The Chairman of the Joint Chiefs of Staff and the Director of Central Intelligence shall be non-voting members of the Board. No alternate Board members shall be designated, but the acting head or deputy head of any department or agency may serve in lieu of the head of the concerned department or agency. The Board may invite the heads of other United States Government departments or agencies, other than the agencies represented by the Board members, to participate in the activities of the Board when matters of interest to such departments or agencies are under consideration.
Sec. 4. The Secretary of Commerce may from time to time refer to the Board such particular export license matters, involving questions of national security or other major policy issues, as the Secretary shall select. The Secretary of Commerce shall also refer to the Board any other such export license matter, upon the request of any other member of the Board or of the head of any other United States Government department or agency having any interest in such matter. The Board shall consider the matters so referred to it, giving due consideration to the foreign policy of the United States, the national security, concerns about the nonproliferation of armaments, and the domestic economy, and shall make recommendation thereon to the Secretary of Commerce.
Sec. 5. The President may at any time (a) prescribe rules and regulations applicable to the power, authority, and discretion referred to in this Order, and (b) communicate to the Secretary of Commerce such specific directives applicable thereto as the President shall determine. The Secretary of Commerce shall from time to time report to the President upon the administration of the Act and, as the Secretary deems necessary, may refer to the President recommendations made by the Board under Section 4 of this Order. Neither the provisions of this section nor those of Section 4 shall be construed as limiting the provisions of Section 1 of this Order.
Sec. 6. All delegations, rules, regulations, orders, licenses, and other forms of administrative action made, issued, or otherwise taken under, or continued in existence by, the Executive orders revoked in Section 7 of this Order, and not revoked administratively or legislatively, shall remain in full force and effect under this Order until amended, modified, or terminated by proper authority. The revocations in Section 7 of this Order shall not affect any violation of any rules, regulations, orders, licenses or other forms of administrative action under those Orders during the period those Orders were in effect.
Sec. 7. Executive Order No. 11533 of June 4, 1970, Executive Order No. 11683 of August 29, 1972, Executive Order No. 11798 of August 14, 1974, Executive Order No. 11818 of November 5, 1974, Executive Order No. 11907 of March 1, 1976, and Executive Order No. 11940 of September 30, 1976 are hereby revoked.
[For abolition, transfer of functions, and treatment of references to United States Arms Control and Disarmament Agency, see section 6511 et seq. of Title 22, Foreign Relations and Intercourse.]


Ex. Ord. No. 12214. Administration of Export Administration Act
Ex. Ord. No. 12214, May 2, 1980, 45 F.R. 29783, provided:
By the authority vested in me as President of the United States of America by Section 4(e) of the Export Administration Act of 1979 (Public Law 96–72; 50 U.S.C. App. 2403(e)) [former 50 U.S.C. 4603(e)], it is hereby ordered as follows:
1–101. Except as provided in Section 1–102, the functions conferred upon the President by the provisions of the Export Administration Act of 1979, hereinafter referred to as the Act (Public Law 96–72; 50 U.S.C. App. 2401 et seq.) [now 50 U.S.C. 4601 et seq.], are delegated to the Secretary of Commerce.
1–102. (a) The functions conferred upon the President by Sections 4(e), 5(c), 5(f)(1), 5(h)(6), 6(k), 7(d)(2), 10(g) and 20 of the Act [former 50 U.S.C. 4603(e), 4604(c), 4604(f)(1), 4604(h)(6), 4605(k), 4606(d)(2), 4609(g) and 4622] are reserved to the President.
(b) The functions conferred upon the President by Sections 5(f)(4), 5(i), and 6(g) of the Act [former 50 U.S.C. 4604(f)(4), 4604(i), and 4605(g)] are delegated to the Secretary of State.
1–103. All delegations, rules, regulations, orders, licenses, and other forms of administrative action made, issued or otherwise taken under, or continued in existence by, Section 21 of the Act [former 50 U.S.C. 4623] or Executive Order No. 12002 [set out above], and not revoked administratively or legislatively, shall remain in full force and effect until amended, modified, or terminated by proper authority. This Order does not supersede or otherwise affect Executive Order No. 12002.
1–104. Except to the extent inconsistent with this Order, all actions previously taken pursuant to any function delegated or assigned by this Order shall be deemed to have been taken and authorized by this Order.

Jimmy Carter.



Ex. Ord. No. 12290. Implementation of Export Administration Act With Minimum Regulatory Burden
Ex. Ord. No. 12290, Feb. 17, 1981, 46 F.R. 12943, provided:
By the authority vested in me as President by the Constitution of the United States of America, and in order to ensure that the Export Administration Act of 1979 [50 U.S.C. 4601 et seq.] is implemented with the minimum regulatory burden, Executive Order No. 12264 of January 15, 1981, entitled “On Federal Policy Regarding the Export of Banned or Significantly Restricted Substances,” is hereby revoked.

Ronald Reagan.



Continuation of Export Control Regulations
Provisions relating to continued effectiveness of the Export Administration Act of 1979, 50 U.S.C. 4601 et seq., and to issuance and continued effectiveness of rules, regulations, orders, licenses, and other forms of administrative action and delegations of authority relating to administration of that Act, were contained in the following:
Ex. Ord. No. 13222, Aug. 17, 2001, 66 F.R. 44025, listed in a table under section 1701 of this title.
Ex. Ord. No. 13206, Apr. 4, 2001, 66 F.R. 18397, listed in a table under section 1701 of this title.
Ex. Ord. No. 12924, Aug. 19, 1994, 59 F.R. 43437, revoked by Ex. Ord. No. 13206, § 1, Apr. 4, 2001, 66 F.R. 18397, listed in a table under section 1701 of this title.
Ex. Ord. No. 12923, June 30, 1994, 59 F.R. 34551, revoked by Ex. Ord. No. 12924, § 4, Aug. 19, 1994, 59 F.R. 43438, listed in a table under section 1701 of this title.
Ex. Ord. No. 12867, Sept. 30, 1993, 58 F.R. 51747, listed in a table under section 1701 of this title.
Ex. Ord. No. 12730, Sept. 30, 1990, 55 F.R. 40373, revoked by Ex. Ord. No. 12867, Sept. 30, 1993, 58 F.R. 51747, listed in a table under section 1701 of this title.
Ex. Ord. No. 12525, July 12, 1985, 50 F.R. 28757, listed in a table under section 1701 of this title.
Ex. Ord. No. 12470, Mar. 30, 1984, 49 F.R. 13099, revoked by Ex. Ord. No. 12525, July 12, 1985, 50 F.R. 28757, listed in a table under section 1701 of this title.
Ex. Ord. No. 12451, Dec. 20, 1983, 48 F.R. 56563, listed in a table under section 1701 of this title.
Ex. Ord. No. 12444, Oct. 14, 1983, 48 F.R. 48215, revoked by Ex. Ord. No. 12451, Dec. 20, 1983, 48 F.R. 56563, listed in a table under section 1701 of this title.


Ex. Ord. No. 12981. Administration of Export Controls
Ex. Ord. No. 12981, Dec. 5, 1995, 60 F.R. 62981, as amended by Ex. Ord. No. 13020, Oct. 12, 1996, 61 F.R. 54079; Ex. Ord. No. 13026, § 1(b), Nov. 15, 1996, 61 F.R. 58767; Ex. Ord. No. 13117, Mar. 31, 1999, 64 F.R. 16591, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including but not limited to the International Emergency Economic Powers Act (50 U.S.C. 1701 et. seq.) (“the Act”), and in order to take additional steps with respect to the national emergency described and declared in Executive Order No. 12924 of August 19, 1994 [listed in a table under section 1701 of this title], and continued on August 15, 1995, I, WILLIAM J. CLINTON, President of the United States of America, find that it is necessary for the procedures set forth below to apply to export license applications submitted under the Act [50 U.S.C. 1701 et seq.] and the Export Administration Regulations (15 C.F.R. Part 730 et. seq.) (“the Regulations”) or under any renewal of, or successor to, the Export Administration Act of 1979, as amended (50 U.S.C. App. 2401 et. seq.) [50 U.S.C. 4601 et seq.] (“the Export Administration Act”), and the Regulations. Accordingly, it is hereby ordered as follows:
Section 1. License Review. To the extent permitted by law and consistent with Executive Order No. 12924 of August 19, 1994, the power, authority, and discretion conferred upon the Secretary of Commerce (“the Secretary”) under the Export Administration Act [50 U.S.C. 4601 et seq.] to require, review, and make final determinations with regard to export licenses, documentation, and other forms of information submitted to the Department of Commerce pursuant to the Act [50 U.S.C. 1701 et seq.] and the Regulations or under any renewal of, or successor to, the Export Administration Act and the Regulations, with the power of successive redelegation, shall continue. The Departments of State, Defense, and Energy each shall have the authority to review any export license application submitted to the Department of Commerce pursuant to the Act and the Regulations or under any renewal of, or successor to, the Export Administration Act and the Regulations. The Secretary may refer license applications to other United States Government departments or agencies for review as appropriate. In the event that a department or agency determines that certain types of applications need not be referred to it, such department or agency shall notify the Department of Commerce as to the specific types of such applications that it does not wish to review. All departments or agencies shall promptly respond, on a case-by-case basis, to requests from other departments or agencies for historical information relating to past license applications.
Sec. 2. Determinations. (a) All license applications submitted under the Act [50 U.S.C. 1701 et seq.] and the Regulations or any renewal of, or successor to, the Export Administration Act [50 U.S.C. 4601 et seq.] and the Regulations, shall be resolved or referred to the President no later than 90 calendar days after registration of the completed license application.
(b) The following actions related to processing a license application submitted under the Act [50 U.S.C. 1701 et seq.] and the Regulations or any renewal of, or successor to, the Export Administration Act [50 U.S.C. 4601 et seq.] and the Regulations shall not be counted in calculating the time periods prescribed in this order:
(1) Agreement of the Applicant. Delays upon which the Secretary and the applicant mutually agree.
(2) Prelicense Checks. Prelicense checks through government channels that may be required to establish the identity and reliability of the recipient of items controlled under the Act and the Regulations or any renewal of, or successor to, the Export Administration Act and the Regulations, provided that:
(A) the need for such prelicense check is established by the Secretary, or by another department or agency if the request for prelicense check is made by such department or agency;
(B) the Secretary requests the prelicense check within 5 days of the determination that it is necessary; and
(C) the Secretary completes the analysis of the result of the prelicense check within 5 days.
(3) Requests for Government-To-Government Assurances. Requests for government-to-government assurances of suitable end-use of items approved for export under the Act and the Regulations or any renewal of, or successor to, the Export Administration Act and the Regulations, when failure to obtain such assurances would result in rejection of the application, provided that:
(A) the request for such assurances is sent to the Secretary of State within 5 days of the determination that the assurances are required;
(B) the Secretary of State initiates the request of the relevant government within 10 days thereafter; and
(C) the license is issued within 5 days of the Secretary’s receipt of the requested assurances. Whenever such prelicense checks and assurances are not requested within the time periods set forth above, they must be accomplished within the time periods established by this section.
(4) Multilateral Reviews. Multilateral review of a license application as provided for under the Act and the Regulations or any renewal of, or successor to, the Export Administration Act and the Regulations, as long as multilateral review is required by the relevant multilateral regime.
(5) Consultations. Consultation with other governments, if such consultation is provided for by a relevant multilateral regime or bilateral arrangement as a precondition for approving a license.
Sec. 3. Initial Processing. Within 9 days of registration of any license application, the Secretary shall, as appropriate:
(a) request additional information from the applicant. The time required for the applicant to supply the additional information shall not be counted in calculating the time periods prescribed in this section.
(b) refer the application and pertinent information to agencies or departments as stipulated in section 1 of this order, and forward to the agencies any relevant information submitted by the applicant that could not be reduced to electronic form.
(c) assure that the stated classification on the application is correct; return the application if a license is not required; and, if referral to other departments or agencies is not required, grant the application or notify the applicant of the Secretary’s intention to deny the application.
Sec. 4. Department or Agency Review. (a) Each reviewing department or agency shall specify to the Secretary, within 10 days of receipt of a referral as specified in subsection 3(b), any information not in the application that would be required to make a determination, and the Secretary shall promptly request such information from the applicant. If, after receipt of the information so specified or other new information, a reviewing department or agency concludes that additional information would be required to make a determination, it shall promptly specify that additional information to the Secretary, and the Secretary shall promptly request such information from the applicant. The time that may elapse between the date the information is requested by the reviewing department or agency and the date the information is received by the reviewing department or agency shall not be counted in calculating the time periods prescribed in this order. Such information specified by reviewing departments or agencies is in addition to any information that may be requested by the Department of Commerce on its own initiative during the first 9 days after registration of an application.
(b) Within 30 days of receipt of a referral and all required information, a department or agency shall provide the Secretary with a recommendation either to approve or deny the license application. As appropriate, such recommendation may be with the benefit of consultation and discussions in interagency groups established to provide expertise and coordinate interagency consultation. A recommendation that the Secretary deny a license shall include a statement of the reasons for such recommendation that are consistent with the provisions of the Act [50 U.S.C. 1701 et seq.] and the Regulations or any renewal of, or successor to, the Export Administration Act [50 U.S.C. 4601 et seq.] and the Regulations and shall cite both the statutory and the regulatory bases for the recommendation to deny. A department or agency that fails to provide a recommendation within 30 days with a statement of reasons and the statutory and regulatory bases shall be deemed to have no objection to the decision of the Secretary.
Sec. 5. Interagency Dispute Resolution. (a) Committees. (1)(A) Export Administration Review Board. The Export Administration Review Board (“the Board”), which was established by Executive Order No. 11533 of June 4, 1970, and continued in Executive Order No. 12002 of July 7, 1977 [set out above], is hereby continued. The Board shall have as its members, the Secretary, who shall be Chair of the Board, the Secretary of State, the Secretary of Defense, and the Secretary of Energy[.] The Chairman of the Joint Chiefs of Staff and the Director of Central Intelligence shall be nonvoting members of the Board. No alternate Board members shall be designated, but the acting head or deputy head of any member department or agency may serve in lieu of the head of the concerned department or agency. The Board may invite the heads of other United States Government departments or agencies, other than the departments or agencies represented by the Board members, to participate in the activities of the Board when matters of interest to such departments or agencies are under consideration.
(B) The Secretary may, from time to time, refer to the Board such particular export license matters, involving questions of national security or other major policy issues, as the Secretary shall select. The Secretary shall also refer to the Board any other such export license matter, upon the request of any other member of the Board or the head of any other United States Government department or agency having any interest in such matter. The Board shall consider the matters so referred to it, giving due consideration to the foreign policy of the United States, the national security, the domestic economy, and concerns about the proliferation of armaments, weapons of mass destruction, missile delivery systems, and advanced conventional weapons and shall make recommendations thereon to the Secretary.
(2) Advisory Committee on Export Policy. An Advisory Committee on Export Policy (“ACEP”) is established and shall have as its members the Assistant Secretary of Commerce for Export Administration, who shall be Chair of the ACEP, and Assistant Secretary-level representatives of the Departments of State, Defense, and Energy[.] Appropriate representatives of the Joint Chiefs of Staff and of the Nonproliferation Center of the Central Intelligence Agency shall be nonvoting members of the ACEP. Representatives of the departments or agencies shall be the appropriate Assistant Secretary or equivalent (or appropriate acting Assistant Secretary or equivalent in lieu of the Assistant Secretary or equivalent) of the concerned department or agency, or appropriate Deputy Assistant Secretary or equivalent (or the appropriate acting Deputy Assistant Secretary or equivalent in lieu of the Deputy Assistant Secretary or equivalent) of the concerned department or agency. Regardless of the department or agency representative’s rank, such representative shall speak and vote at the ACEP on behalf of the appropriate Assistant Secretary or equivalent of such department or agency. The ACEP may invite Assistant Secretary-level representatives of other United States Government departments or agencies, other than the departments and agencies represented by the ACEP members, to participate in the activities of the ACEP when matters of interest to such departments or agencies are under consideration.
(3)(A) Operating Committee. An Operating Committee (“OC”) of the ACEP is established. The Secretary shall appoint its Chair, who shall also serve as Executive Secretary of the ACEP. Its other members shall be representatives of appropriate agencies in the Departments of Commerce, State, Defense, and Energy[.] The appropriate representatives of the Joint Chiefs of Staff and the Nonproliferation Center of the Central Intelligence Agency shall be nonvoting members of the OC. The OC may invite representatives of other United States Government departments or agencies, other than the departments and agencies represented by the OC members, to participate in the activities of the OC when matters of interest to such departments or agencies are under consideration.
(B) The OC shall review all license applications on which the reviewing departments and agencies are not in agreement. The Chair of the OC shall consider the recommendations of the reviewing departments and agencies and inform them of his or her decision on any such matters within 14 days after the deadline for receiving department and agency recommendations. However, for license applications concerning commercial communication satellites and hot-section technologies for the development, production, and overhaul of commercial aircraft engines that are transferred from the United States Munitions List to the Commerce Control List pursuant to regulations issued by the Departments of Commerce and State after the date of this order, the Chair of the OC shall inform reviewing departments and agencies of the majority vote decision of the OC. As described below, any reviewing department or agency may appeal the decision of the Chair of the OC, or the majority vote decision of the OC in cases concerning the commercial communication satellites and hot-section technologies described above, to the Chair of the ACEP. In the absence of a timely appeal, the Chair’s decision (or the majority vote decision in the case of license applications concerning the commercial communication satellites and hot-section technologies described above) will be final.
(b) Resolution Procedures. (1) If any department or agency disagrees with a licensing determination of the Department of Commerce made through the Chair of the OC (or a majority vote decision of the OC in the case of license applications concerning the commercial communication satellites and the hot-section technologies described in section 5(a)(3)(B)), it may appeal the matter to the ACEP for resolution. A department or agency must appeal a matter within 5 days of such a decision. Appeals must be in writing from an official appointed by the President, by and with the advice and consent of the Senate, or an officer properly acting in such capacity, and must cite both the statutory and the regulatory bases for the appeal. The ACEP shall review all departments’ and agencies’ information and recommendations, and the Chair of the ACEP shall inform the reviewing departments and agencies of the majority vote decision of the ACEP within 11 days from the date of receiving notice of the appeal. Within 5 days of the majority vote decision, any dissenting department or agency may appeal the decision by submitting a letter from the head of the department or agency to the Secretary in his or her capacity as the Chair of the Board. Such letter shall cite both the statutory and the regulatory bases for the appeal. Within the same 5-day period, the Secretary may call a meeting on his or her own initiative to consider a license application. In the absence of a timely appeal, the majority vote decision of the ACEP shall be final.
(2) The Board shall review all departments’ and agencies’ information and recommendations, and such other export control matters as may be appropriate. The Secretary shall inform the reviewing departments and agencies of the majority vote of the Board within 11 days from the date of receiving notice of appeal. Within 5 days of the decision, any department or agency dissenting from the majority vote decision of the Board may appeal the decision by submitting a letter from the head of the dissenting department or agency to the President. In the absence of a timely appeal, the majority vote decision of the Board shall be final.
Sec. 6. Encryption Products. In conducting the license review described in section 1 above, with respect to export controls of encryption products that are or would be, on November 15, 1996, designated as defense articles in Category XIII of the United States Munitions List and regulated by the United States Department of State pursuant to the Arms Export Control Act, 22 U.S.C. 2778 et seq., but that subsequently are placed on the Commerce Control List in the Export Administration Regulations, the Departments of State, Defense, Energy, and Justice shall have the opportunity to review any export license application submitted to the Department of Commerce. The Department of Justice shall, with respect to such encryption products, be a voting member of the Export Administration Review Board described in section 5(a)(1) of this order and of the Advisory Committee on Export Policy described in section 5(a)(2) of this order. The Department of Justice shall be a full member of the Operating Committee of the ACEP described in section 5(a)(3) of this order, and of any other committees and consultation groups reviewing export controls with respect to such encryption products.
Sec. 7. The license review process in this order shall take effect beginning with those license applications registered by the Secretary 60 days after the date of this order and shall continue in effect to the extent not inconsistent with any renewal of the Export Administration Act [50 U.S.C. 4601 et seq.], or with any successor to that Act.
Sec. 8. Judicial Review. This order is intended only to improve the internal management of the executive branch and is not intended to, and does not, create any rights to administrative or judicial review, or any other right or benefit or trust responsibility, substantive or procedural, enforceable by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.

William J. Clinton.

[For abolition, transfer of functions, and treatment of references to United States Arms Control and Disarmament Agency, see section 6511 et seq. of Title 22, Foreign Relations and Intercourse.]


Ex. Ord. No. 13026. Administration of Export Controls on Encryption Products
Ex. Ord. No. 13026, Nov. 15, 1996, 61 F.R. 58767, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including but not limited to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), and in order to take additional steps with respect to the national emergency described and declared in Executive Order 12924 of August 19, 1994 [listed in a table under section 1701 of this title], and continued on August 15, 1995, and on August 14, 1996, I, WILLIAM J. CLINTON, President of the United States of America, have decided that the provisions set forth below shall apply to administration of the export control system maintained by the Export Administration Regulations, 15 CFR Part 730 et seq. (“the EAR”). Accordingly, it is hereby ordered as follows:
Section 1. Treatment of Encryption Products. In order to provide for appropriate controls on the export and foreign dissemination of encryption products, export controls of encryption products that are or would be, on this date, designated as defense articles in Category XIII of the United States Munitions List and regulated by the United States Department of State pursuant to the Arms Export Control Act, 22 U.S.C. 2778 et seq. (“the AECA”), but that subsequently are placed on the Commerce Control List in the EAR, shall be subject to the following conditions: (a) I have determined that the export of encryption products described in this section could harm national security and foreign policy interests even where comparable products are or appear to be available from sources outside the United States, and that facts and questions concerning the foreign availability of such encryption products cannot be made subject to public disclosure or judicial review without revealing or implicating classified information that could harm United States national security and foreign policy interests. Accordingly, sections 4(c) and 6(h)(2)–(4) of the Export Administration Act of 1979 (“the EAA”), 50 U.S.C. App. 2403(c) and 2405(h)(2)–(4) [former 50 U.S.C. 4603(c) and 4605(h)(2)–(4)], as amended and as continued in effect by Executive Order 12924 of August 19, 1994, and by notices of August 15, 1995, and August 14, 1996, all other analogous provisions of the EAA relating to foreign availability, and the regulations in the EAR relating to such EAA provisions, shall not be applicable with respect to export controls on such encryption products. Notwithstanding this, the Secretary of Commerce (“Secretary”) may, in his discretion, consider the foreign availability of comparable encryption products in determining whether to issue a license in a particular case or to remove controls on particular products, but is not required to issue licenses in particular cases or to remove controls on particular products based on such consideration;
(b) [Amended Ex. Ord. No. 12981, set out above;]
(c) Because the export of encryption software, like the export of other encryption products described in this section, must be controlled because of such software’s functional capacity, rather than because of any possible informational value of such software, such software shall not be considered or treated as “technology,” as that term is defined in section 16 of the EAA (50 U.S.C. App. 2415) [former 50 U.S.C. 4618] and in the EAR (61 Fed. Reg. 12714, March 25, 1996);
(d) With respect to encryption products described in this section, the Secretary shall take such actions, including the promulgation of rules, regulations, and amendments thereto, as may be necessary to control the export of assistance (including training) to foreign persons in the same manner and to the same extent as the export of such assistance is controlled under the AECA, as amended by section 151 of Public Law 104–164 [see 22 U.S.C. 2778(b)(1)(A)];
(e) Appropriate controls on the export and foreign dissemination of encryption products described in this section may include, but are not limited to, measures that promote the use of strong encryption products and the development of a key recovery management infrastructure; and
(f) Regulation of encryption products described in this section shall be subject to such further conditions as the President may direct.
Sec. 2. Effective Date. The provisions described in section 1 shall take effect as soon as any encryption products described in section 1 are placed on the Commerce Control List in the EAR.
Sec. 3. Judicial Review. This order is intended only to improve the internal management of the executive branch and to ensure the implementation of appropriate controls on the export and foreign dissemination of encryption products. It is not intended to, and does not, create any rights to administrative or judicial review, or any other right or benefit or trust responsibility, substantive or procedural, enforceable by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.

William J. Clinton.




§ 4604. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section, Pub. L. 96–72, § 5, Sept. 29, 1979, 93 Stat. 506; Pub. L. 99–64, title I, §§ 105(a)–(c)(1), (d)–(j), 106, 107, July 12, 1985, 99 Stat. 123–129; Pub. L. 100–418, title II, §§ 2413–2418(b), 2419, 2420(a), 2421, 2422, 2446, Aug. 23, 1988, 102 Stat. 1347–1358, 1369; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210, related to prohibition or curtailment of exports for national security purposes.


Section was formerly classified to section 2404 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.


A prior section 2404 of the former Appendix to this title, Pub. L. 91–184, § 5, Dec. 30, 1969, 83 Stat. 843; Pub. L. 92–412, title I, § 105, Aug. 29, 1972, 86 Stat. 645; Pub. L. 93–500, §§ 3(c), (d), 5(b), (c), 6, Oct. 29, 1974, 88 Stat. 1553, 1554; Pub. L. 95–52, title I, § 111, June 22, 1977, 91 Stat. 240, set forth determinations, limitations, etc., respecting the control and monitoring of exports, prior to the expiration of Pub. L. 91–184 on Sept. 30, 1979.

Statutory Notes and Related Subsidiaries
Export Controls on High Performance ComputersPub. L. 105–85, div. A, title XII, subtitle B, Nov. 18, 1997, 111 Stat. 1932, as amended by Pub. L. 105–261, div. A, title XV, § 1524, Oct. 17, 1998, 112 Stat. 2180; Pub. L. 106–65, div. A, title X, § 1067(4), title XIV, § 1407(c), Oct. 5, 1999, 113 Stat. 774, 801; Pub. L. 106–398, § 1 [[div. A], title XII, § 1234(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–330, provided that:
“SEC. 1211. EXPORT APPROVALS FOR HIGH PERFORMANCE COMPUTERS.“(a) Prior Approval of Exports and Reexports.—The President shall require that no digital computer with a composite theoretical performance level of more than 2,000 millions of theoretical operations per second (MTOPS) or with such other composite theoretical performance level as may be established subsequently by the President under subsection (d), may be exported or reexported without a license to a country specified in subsection (b) if the Secretary of Commerce, the Secretary of Defense, the Secretary of Energy, the Secretary of State, or the Director of the Arms Control and Disarmament Agency objects, in writing, to such export or reexport. Any person proposing to export or reexport such a digital computer shall so notify the Secretary of Commerce, who, within 24 hours after receiving the notification, shall transmit the notification to the Secretary of Defense, the Secretary of Energy, the Secretary of State, and the Director of the Arms Control and Disarmament Agency.

“(b) Covered Countries.—For purposes of subsection (a), the countries specified in this subsection are the countries listed as ‘Computer Tier 3’ eligible countries in section 740.7(d) of title 15 of the Code of Federal Regulations, as in effect on June 10, 1997, subject to modification by the President under subsection (e).

“(c) Time Limit.—Written objections under subsection (a) to an export or reexport shall be raised within 10 days after the notification is received under subsection (a). If such a written objection to the export or reexport of a computer is raised, the computer may be exported or reexported only pursuant to a license issued by the Secretary of Commerce under the Export Administration Regulations of the Department of Commerce, without regard to the licensing exceptions otherwise authorized under section 740.7 of title 15 of the Code of Federal Regulations, as in effect on June 10, 1997. If no objection is raised within the 10-day period, the export or reexport is authorized.

“(d) Adjustment of Composite Theoretical Performance.—The President, in consultation with the Secretary of Commerce, the Secretary of Defense, the Secretary of Energy, the Secretary of State, and the Director of the Arms Control and Disarmament Agency, may establish a new composite theoretical performance level for purposes of subsection (a). Such new level shall not take effect until 60 days after the President submits to the congressional committees designated in section 1215 a report setting forth the new composite theoretical performance level and the justification for such new level. Each report shall, at a minimum—“(1) address the extent to which high performance computers of a composite theoretical level between the level established in subsection (a) or such level as has been previously adjusted pursuant to this section and the new level, are available from other countries;

“(2) address all potential uses of military significance to which high performance computers at the new level could be applied; and

“(3) assess the impact of such uses on the national security interests of the United States.


“(e) Adjustment of Covered Countries.—“(1) In general.—The President, in consultation with the Secretary of Commerce, the Secretary of Defense, the Secretary of Energy, the Secretary of State, and the Director of the Arms Control and Disarmament Agency, may add a country to or remove a country from the list of covered countries in subsection (b), except that a country may be removed from the list only in accordance with paragraph (2).

“(2) Deletions from list of covered countries.—The removal of a country from the list of covered countries under subsection (b) shall not take effect until 120 days after the President submits to the congressional committees designated in section 1215 a report setting forth the justification for the deletion.

“(3) Excluded countries.—A country may not be removed from the list of covered countries under subsection (b) if—“(A) the country is a ‘nuclear-weapon state’ (as defined by Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons) and the country is not a member of the North Atlantic Treaty Organization; or

“(B) the country is not a signatory of the Treaty on the Non-Proliferation of Nuclear Weapons and the country is listed on Annex 2 to the Comprehensive Nuclear Test-Ban Treaty.



“(f) Classification.—Each report under subsections (d) and (e) shall be submitted in an unclassified form and may, if necessary, have a classified supplement.

“(g) Delegation of Objection Authority Within the Department of Defense.—For the purposes of the Department of Defense, the authority to issue an objection referred to in subsection (a) shall be executed for the Secretary of Defense by an official at the Assistant Secretary level within the office of the Under Secretary of Defense for Policy. In implementing subsection (a), the Secretary of Defense shall ensure that Department of Defense procedures maximize the ability of the Department of Defense to be able to issue an objection within the 10-day period specified in subsection (c).

“(h) Calculation of 60-Day Period.—The 60-day period referred to in subsection (d) shall be calculated by excluding the days on which either House of Congress is not in session because of an adjournment of the Congress sine die.


“SEC. 1212. REPORT ON EXPORTS OF HIGH PERFORMANCE COMPUTERS.“(a) Report.—Not later than 60 days after the date of the enactment of this Act [Nov. 18, 1997], the President shall provide to the congressional committees specified in section 1215 a report identifying all exports of digital computers with a composite theoretical performance of more than 2,000 millions of theoretical operations per second (MTOPS) to all countries since January 25, 1996. For each export, the report shall identify—“(1) whether an export license was applied for and whether one was granted;

“(2) the date of the transfer of the computer;

“(3) the United States manufacturer and exporter of the computer;

“(4) the MTOPS level of the computer; and

“(5) the recipient country and end user.


“(b) Additional Information on Exports to Certain Countries.—In the case of exports to countries specified in subsection (c), the report under subsection (a) shall identify the intended end use for the exported computer and the assessment by the executive branch of whether the end user is a military end user or an end user involved in activities relating to nuclear, chemical, or biological weapons or missile technology. Information provided under this subsection may be submitted in classified form if necessary.

“(c) Covered Countries.—For purposes of subsection (b), the countries specified in this subsection are—“(1) the countries listed as ‘Computer Tier 3’ eligible countries in section 740.7(d) of title 15 of the Code of Federal Regulations, as in effect on June 10, 1997; and

“(2) the countries listed in section 740.7(e) of title 15 of the Code of Federal Regulations, as in effect on June 10, 1997.



“SEC. 1213. POST-SHIPMENT VERIFICATION OF EXPORT OF HIGH PERFORMANCE COMPUTERS.“(a) Required Post-Shipment Verification.—The Secretary of Commerce shall conduct post-shipment verification of each digital computer with a composite theoretical performance of more than 2,000 millions of theoretical operations per second (MTOPS) that is exported from the United States, on or after the date of the enactment of this Act [Nov. 18, 1998], to a country specified in subsection (b).

“(b) Covered Countries.—For purposes of subsection (a), the countries specified in this subsection are the countries listed as ‘Computer Tier 3’ eligible countries in section 740.7 of title 15 of the Code of Federal Regulations, as in effect on June 10, 1997, subject to modification by the President under section 1211(e).

“(c) Annual Report.—The Secretary of Commerce shall submit to the congressional committees specified in section 1215 an annual report on the results of post-shipment verifications conducted under this section during the preceding year. Each such report shall include a list of all such items exported from the United States to such countries during the previous year and, with respect to each such export, the following:“(1) The destination country.

“(2) The date of export.

“(3) The intended end use and intended end user.

“(4) The results of the post-shipment verification.


“(d) Explanation When Verification Not Conducted.—If a post-shipment verification has not been conducted in accordance with subsection (a) with respect to any such export during the period covered by a report, the Secretary shall include in the report for that period a detailed explanation of the reasons why such a post-shipment verification was not conducted.

“(e) Adjustment of Performance Levels.—Whenever a new composite theoretical performance level is established under section 1211(d), that level shall apply for purposes of subsection (a) of this section in lieu of the level set forth in subsection (a).


“SEC. 1214. GAO STUDY ON CERTAIN COMPUTERS; END USER INFORMATION ASSISTANCE.“(a) In General.—The Comptroller General of the United States shall submit to the congressional committees specified in section 1215 a study of the national security risks relating to the sale of computers with a composite theoretical performance of between 2,000 and 7,000 millions of theoretical operations per second (MTOPS) to end users in countries specified in subsection (c). The study shall also analyze any foreign availability of computers described in the preceding sentence and the impact of such sales on United States exporters.

“(b) End User Information Assistance to Exporters.—The Secretary of Commerce shall establish a procedure by which exporters may seek information on questionable end users in countries specified in subsection (c) who are seeking to obtain computers described in subsection (a).

“(c) Covered Countries.—For purposes of subsections (a) and (b), the countries specified in this subsection are the countries listed as ‘Computer Tier 3’ eligible countries in section 740.7(d) of title 15 of the Code of Federal Regulations, as in effect on June 10, 1997.


“SEC. 1215. CONGRESSIONAL COMMITTEES.“For purposes of sections 1211(d), 1212(a), 1213(c), and 1214(a) the congressional committees specified in those sections are the following:“(1) The Committee on Banking, Housing, and Urban Affairs and the Committee on Armed Services of the Senate.

“(2) The Committee on International Relations [now Committee on Foreign Affairs] and the Committee on Armed Services of the House of Representatives.”




[Pub. L. 106–398, § 1 [[div. A], title XII, § 1234(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–331, provided that: “The amendments made by subsection (a) [amending section 1211 of Pub. L. 105–85, set out above] shall apply to any new composite theoretical performance level established for purposes of section 1211(a) of the National Defense Authorization Act for Fiscal Year 1998 [Pub. L. 105–85] that is submitted by the President pursuant to section 1211(d) of that Act on or after the date of the enactment of this Act [Oct. 30, 2000].”
]
[For abolition, transfer of functions, and treatment of references to United States Arms Control and Disarmament Agency, see section 6511 et seq. of Title 22, Foreign Relations and Intercourse.]

Executive Documents

Delegation of Authority Under the National Defense Authorization Act for Fiscal Year 1998
Memorandum of President of the United States, June 29, 2017, 82 F.R. 31239, provided:
Memorandum for the Secretary of Commerce
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of Commerce the functions and authorities vested in the President under section 1211 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85) (the “Act”) [set out in a note above], to prepare and submit required reports and justifications to appropriate congressional committees on changes to levels governing prior notification for exports to Computer Tier 3 countries, or removal of a country from Computer Tier 3 status, in the Department of Commerce’s Export Administration Regulations.
The delegation in this memorandum shall apply to any provision of any future public law that is the same or substantially the same as section 1211 of the Act.
You are authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§§ 4605 to 4610. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section 4605, Pub. L. 96–72, § 6, Sept. 29, 1979, 93 Stat. 513; Pub. L. 96–533, title I, § 111, Dec. 16, 1980, 94 Stat. 3138; Pub. L. 97–145, § 6, Dec. 29, 1981, 95 Stat. 1728; Pub. L. 99–64, title I, § 108(a)–(g)(1), (h)–(j)(1), (k), (l)(1), July 12, 1985, 99 Stat. 131–136; Pub. L. 99–399, title V, § 509(b), Aug. 27, 1986, 100 Stat. 874; Pub. L. 100–418, title II, § 2423, Aug. 23, 1988, 102 Stat. 1358; Pub. L. 101–222, § 4, Dec. 12, 1989, 103 Stat. 1897; Pub. L. 101–510, div. A, title XVII, § 1702(a), Nov. 5, 1990, 104 Stat. 1739; Pub. L. 102–138, title V, § 504(b), Oct. 28, 1991, 105 Stat. 724; Pub. L. 102–182, title III, §§ 304(b), 309(a), Dec. 4, 1991, 105 Stat. 1246, 1258; Pub. L. 103–236, title VII, § 736, Apr. 30, 1994, 108 Stat. 506; Pub. L. 104–316, title I, § 128(c), Oct. 19, 1996, 110 Stat. 3841; Pub. L. 105–277, div. G, title XIV, § 1422(b)(7), Oct. 21, 1998, 112 Stat. 2681–793; Pub. L. 108–458, title VII, § 7102(c)(1), Dec. 17, 2004, 118 Stat. 3776, related to prohibition or curtailment of exports to further United States foreign policy or to fulfill its international obligations.


Section 4606, Pub. L. 96–72, § 7, Sept. 29, 1979, 93 Stat. 515; Pub. L. 99–64, title I, §§ 109, 110, July 12, 1985, 99 Stat. 137, 139; Pub. L. 100–180, div. A, title XII, § 1246, Dec. 4, 1987, 101 Stat. 1165; Pub. L. 100–418, title II, § 2424(a), Aug. 23, 1988, 102 Stat. 1359; Pub. L. 100–449, title III, § 305(a), Sept. 28, 1988, 102 Stat. 1876, related to quantitative restrictions on exports of goods in order to carry out policy declaration in former section 4602 of this title.


Section 4607, Pub. L. 96–72, § 8, Sept. 29, 1979, 93 Stat. 521, related to issuance of regulations prohibiting intentional boycotting of friendly countries. See section 4842 of this title.


Section 4608, Pub. L. 96–72, § 9, Sept. 29, 1979, 93 Stat. 524, related to procedures for hardship relief from export controls.


Section 4609, Pub. L. 96–72, § 10, Sept. 29, 1979, 93 Stat. 525; Pub. L. 99–64, title I, § 111, July 12, 1985, 99 Stat. 142; Pub. L. 100–418, title II, § 2425(a), (c), Aug. 23, 1988, 102 Stat. 1360, 1361, related to processing of export license applications. See section 4815 of this title.


Section 4610, Pub. L. 96–72, § 11, Sept. 29, 1979, 93 Stat. 529; Pub. L. 97–145, § 4(a)–(c), Dec. 29, 1981, 95 Stat. 1727; Pub. L. 99–64, title I, § 112, July 12, 1985, 99 Stat. 146; Pub. L. 100–418, title II, § 2426, Aug. 23, 1988, 102 Stat. 1361, related to penalties for violations. See section 4819 of this title.


Sections 4605 to 4610 were formerly classified to sections 2405 to 2410, respectively, of the former Appendix to this title prior to editorial reclassification and renumbering.


Prior sections 2405 to 2410 of the former Appendix to this title expired with the expiration of Pub. L. 91–184 on Sept. 30, 1979.


Section 2405, Pub. L. 91–184, § 6, Dec. 30, 1969, 83 Stat. 844; Pub. L. 95–52, title I, §§ 103(d), 112, title II, § 203(a), June 22, 1977, 91 Stat. 237, 240, 247; Pub. L. 95–223, title III, § 301(b)(2), Dec. 28, 1977, 91 Stat. 1629, set forth provisions respecting violations and penalties.


Section 2406, Pub. L. 91–184, § 7, Dec. 30, 1969, 83 Stat. 845; Pub. L. 95–52, title I, §§ 113(a), 114, title II, § 201(c), June 22, 1977, 91 Stat. 241, 246, set forth enforcement procedures applicable to the Export Administration Act of 1969.


Section 2407, Pub. L. 91–184, § 8, Dec. 30, 1969, 83 Stat. 846; Pub. L. 95–52, title II, § 203(b), June 22, 1977, 91 Stat. 247, related to exemption from administrative procedure and judicial review provisions.


Section 2408, Pub. L. 91–184, § 9, Dec. 30, 1969, 83 Stat. 846, related to providing information to exporters.


Section 2409, Pub. L. 91–184, § 10, Dec. 30, 1969, 83 Stat. 846; Pub. L. 93–500, § 3(b), Oct. 29, 1974, 88 Stat. 1552; Pub. L. 93–608, § 2(1), Jan. 2, 1975, 88 Stat. 1971; Pub. L. 95–52, title I, § 116(a), (b)(2), June 22, 1977, 91 Stat. 241, 242, set forth requirements respecting semiannual reports to President and Congress.


Section 2410, Pub. L. 91–184, § 11, Dec. 30, 1969, 83 Stat. 846; Pub. L. 95–52, title II, § 204, June 22, 1977, 91 Stat. 247, defined “person” and “United States person” for purposes of the Export Administration Act of 1969.



§ 4611. Multilateral export control violations(a) Determination by the PresidentThe President, subject to subsection (c), shall apply sanctions under subsection (b) for a period of not less than 2 years and not more than 5 years, if the President determines that—(1) a foreign person has violated any regulation issued by a country to control exports for national security purposes pursuant to the agreement of the group known as the Coordinating Committee, and

(2) such violation has resulted in substantial enhancement of Soviet and East bloc capabilities in submarine or antisubmarine warfare, ballistic or antiballistic missile technology, strategic aircraft, command, control, communications and intelligence, or other critical technologies as determined by the President, on the advice of the National Security Council, to represent a serious adverse impact on the strategic balance of forces.

The President shall notify the Congress of each action taken under this section. This section, except subsections (h) and (j), applies only to violations that occur after August 23, 1988.

(b) SanctionsThe sanctions referred to in subsection (a) shall apply to the foreign person committing the violation, as well as to any parent, affiliate, subsidiary, and successor entity of the foreign person, and, except as provided in subsection (c), are as follows:(1) a prohibition on contracting with, and procurement of products and services from, a sanctioned person, by any department, agency, or instrumentality of the United States Government, and

(2) a prohibition on importation into the United States of all products produced by a sanctioned person.


(c) ExceptionsThe President shall not apply sanctions under this section—(1) in the case of procurement of defense articles or defense services—(A) under existing contracts or subcontracts, including the exercise of options for production quantities to satisfy United States operational military requirements;

(B) if the President determines that the foreign person or other entity to which the sanctions would otherwise be applied is a sole source supplier of essential defense articles or services and no alternative supplier can be identified; or

(C) if the President determines that such articles or services are essential to the national security under defense coproduction agreements; or


(2) to—(A) products or services provided under contracts or other binding agreements (as such terms are defined by the President in regulations) entered into before the date on which the President notifies the Congress of the intention to impose the sanctions;

(B) spare parts;

(C) component parts, but not finished products, essential to United States products or production;

(D) routine servicing and maintenance of products; or

(E) information and technology.



(d) ExclusionThe President shall not apply sanctions under this section to a parent, affiliate, subsidiary, and successor entity of a foreign person if the President determines that—(1) the parent, affiliate, subsidiary, or successor entity (as the case may be) has not knowingly violated the export control regulation violated by the foreign person, and

(2) the government of the country with jurisdiction over the parent, affiliate, subsidiary, or successor entity had in effect, at the time of the violation by the foreign person, an effective export control system consistent with principles agreed to in the Coordinating Committee, including the following:(A) national laws providing appropriate civil and criminal penalties and statutes of limitations sufficient to deter potential violations;

(B) a program to evaluate export license applications that includes sufficient technical expertise to assess the licensing status of exports and ensure the reliability of end-users;

(C) an enforcement mechanism that provides authority for trained enforcement officers to investigate and prevent illegal exports;

(D) a system of export control documentation to verify the movement of goods and technology; and

(E) procedures for the coordination and exchange of information concerning violations of the agreement of the Coordinating Committee.



(e) DefinitionsFor purposes of this section—(1) the term “component part” means any article which is not usable for its intended functions without being imbedded in or integrated into any other product and which, if used in production of a finished product, would be substantially transformed in that process;

(2) the term “finished product” means any article which is usable for its intended functions without being imbedded or integrated into any other product, but in no case shall such term be deemed to include an article produced by a person other than a sanctioned person that contains parts or components of the sanctioned person if the parts or components have been substantially transformed during production of the finished product; and

(3) the term “sanctioned person” means a foreign person, and any parent, affiliate, subsidiary, or successor entity of the foreign person, upon whom sanctions have been imposed under this section.


(f) Subsequent modifications of sanctionsThe President may, after consultation with the Congress, limit the scope of sanctions applied to a parent, affiliate, subsidiary, or successor entity of the foreign person determined to have committed the violation on account of which the sanctions were imposed if the President determines that—(1) the parent, affiliate, subsidiary, or successor entity (as the case may be) has not, on the basis of available evidence, itself violated the export control regulation involved, either directly or through a course of conduct;

(2) the government with jurisdiction over the parent, affiliate, subsidiary, or successor entity has improved its export control system as measured by the criteria set forth in subsection (d)(2);

(3) the parent, affiliate, subsidiary, or successor entity, has instituted improvements in internal controls sufficient to detect and prevent violations of the export control regime implemented under paragraph (2); and

(4) the impact of the sanctions imposed on the parent, affiliate, subsidiary, or successor entity is proportionate to the increased defense expenditures imposed on the United States.

Notwithstanding the preceding sentence, the President may not limit the scope of the sanction referred to in subsection (b)(1) with respect to the parent of the foreign person determined to have committed the violation, until that sanction has been in effect for at least 2 years.

(g) Reports to CongressThe President shall include in the annual report submitted under section 4616 11 See References in Text note below. of this title, a report on the status of any sanctions imposed under this section, including any exceptions, exclusions, or modifications of sanctions that have been applied under subsection (c), (d), or (f).


(h) Discretionary imposition of sanctionsIf the President determines that a foreign person has violated a regulation issued by a country to control exports for national security purposes pursuant to the agreement of the group known as the Coordinating Committee, but in a case in which subsection (a)(2) may not apply, the President may apply the sanctions referred to in subsection (b) against that foreign person for a period of not more than 5 years.


(i) Compensation for diversion of militarily critical technologies to controlled countries(1) In cases in which sanctions have been applied against a foreign person under subsection (a), the President shall initiate discussions with the foreign person and the government with jurisdiction over that foreign person regarding compensation on the part of the foreign person in an amount proportionate to the costs of research and development and procurement of new defensive systems by the United States and the allies of the United States to counteract the effect of the technological advance achieved by the Soviet Union as a result of the violation by that foreign person.

(2) The President shall, at the time that discussions are initiated under paragraph (1), report to the Congress that such discussions are being undertaken, and shall report to the Congress the outcome of those discussions.


(j) Other actions by the PresidentUpon making a determination under subsection (a) or (h), the President shall—(1) initiate consultations with the foreign government with jurisdiction over the foreign person who committed the violation involved, in order to seek prompt remedial action by that government;

(2) initiate discussions with the governments participating in the Coordinating Committee regarding the violation and means to ensure that similar violations do not occur; and

(3) consult with and report to the Congress on the nature of the violation and the actions the President proposes to take, or has taken, to rectify the situation.


(k) Damages for certain violations(1) In any case in which the President makes a determination under subsection (a), the Secretary of Defense shall determine the costs of restoring the military preparedness of the United States on account of the violation involved. The Secretary of Defense shall notify the Attorney General of his determination, and the Attorney General may bring an action for damages, in any appropriate district court of the United States, to recover such costs against the person who committed the violation, any person that is owned or controlled by the person who committed the violation, and any person who owns and controls the person who committed the violation.

(3) 22 So in original. Subsec. (k) was enacted without a par. (2). The total amount awarded in any case brought under paragraph (2) 2 shall be determined by the court in light of the facts and circumstances, but shall not exceed the amount of the net loss to the national security of the United States. An action under this subsection shall be commenced not later than 3 years after the violation occurs, or one year after the violation is discovered, whichever is later.


(l) DefinitionFor purposes of this section, the term “foreign person” means any person other than a United States person.


(Pub. L. 96–72, § 11A, as added Pub. L. 100–418, title II, § 2444, Aug. 23, 1988, 102 Stat. 1366.)

Editorial Notes

References in TextSection 4616 of this title, referred to in subsec. (g), was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.

Codification
Section was formerly classified to section 2410a of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–418, title II, § 2441, Aug. 23, 1988, 102 Stat. 1364, provided that: “This part [part II (§§ 2441–2447) of subtitle D of title II of Pub. L. 100–418, enacting this section, amending former sections 4604 and 4616 of this title and section 1864 of Title 19, Customs Duties, and enacting provisions formerly set out as notes under section 2410a of the former Appendix to this title] may be cited as the ‘Multilateral Export Control Enhancement Amendments Act’.”




§ 4612. Missile proliferation control violations(a) Violations by United States persons(1) Sanctions(A) If the President determines that a United States person knowingly—(i) exports, transfers, or otherwise engages in the trade of any item on the MTCR Annex, in violation of the provisions of section 38 (22 U.S.C. 2778) or chapter 7 of the Arms Export Control Act [22 U.S.C. 2797 et seq.], section 4604 or 4605 11 See References in Text note below. of this title, or any regulations or orders issued under any such provisions,

(ii) conspires to or attempts to engage in such export, transfer, or trade, or

(iii) facilitates such export, transfer, or trade by any other person,

then the President shall impose the applicable sanctions described in subparagraph (B).

(B) The sanctions which apply to a United States person under subparagraph (A) are the following:(i) If the item on the MTCR Annex involved in the export, transfer, or trade is missile equipment or technology within category II of the MTCR Annex, then the President shall deny to such United States person, for a period of 2 years, licenses for the transfer of missile equipment or technology controlled under this chapter.

(ii) If the item on the MTCR Annex involved in the export, transfer, or trade is missile equipment or technology within category I of the MTCR Annex, then the President shall deny to such United States person, for a period of not less than 2 years, all licenses for items the export of which is controlled under this chapter.



(2) Discretionary sanctionsIn the case of any determination referred to in paragraph (1), the Secretary may pursue any other appropriate penalties under section 4610 1 of this title.


(3) WaiverThe President may waive the imposition of sanctions under paragraph (1) on a person with respect to a product or service if the President certifies to the Congress that—(A) the product or service is essential to the national security of the United States; and

(B) such person is a sole source supplier of the product or service, the product or service is not available from any alternative reliable supplier, and the need for the product or service cannot be met in a timely manner by improved manufacturing processes or technological developments.



(b) Transfers of missile equipment or technology by foreign persons(1) Sanctions(A) Subject to paragraphs (3) through (7), if the President determines that a foreign person, after November 5, 1990, knowingly—(i) exports, transfers, or otherwise engages in the trade of any MTCR equipment or technology that contributes to the design, development, or production of missiles in a country that is not an MTCR adherent and would be, if it were United States-origin equipment or technology, subject to the jurisdiction of the United States under this chapter,

(ii) conspires to or attempts to engage in such export, transfer, or trade, or

(iii) facilitates such export, transfer, or trade by any other person,

or if the President has made a determination with respect to a foreign person under section 73(a) of the Arms Export Control Act [22 U.S.C. 2797b(a)], then the President shall impose on that foreign person the applicable sanctions under subparagraph (B).

(B) The sanctions which apply to a foreign person under subparagraph (A) are the following:(i) If the item involved in the export, transfer, or trade is within category II of the MTCR Annex, then the President shall deny, for a period of 2 years, licenses for the transfer to such foreign person of missile equipment or technology the export of which is controlled under this chapter.

(ii) If the item involved in the export, transfer, or trade is within category I of the MTCR Annex, then the President shall deny, for a period of not less than 2 years, licenses for the transfer to such foreign person of items the export of which is controlled under this chapter.

(iii) If, in addition to actions taken under clauses (i) and (ii), the President determines that the export, transfer, or trade has substantially contributed to the design, development, or production of missiles in a country that is not an MTCR adherent, then the President shall prohibit, for a period of not less than 2 years, the importation into the United States of products produced by that foreign person.



(2) Inapplicability with respect to MTCR adherentsParagraph (1) does not apply with respect to—(A) any export, transfer, or trading activity that is authorized by the laws of an MTCR adherent, if such authorization is not obtained by misrepresentation or fraud; or

(B) any export, transfer, or trade of an item to an end user in a country that is an MTCR adherent.


(3) Effect of enforcement actions by MTCR adherentsSanctions set forth in paragraph (1) may not be imposed under this subsection on a person with respect to acts described in such paragraph or, if such sanctions are in effect against a person on account of such acts, such sanctions shall be terminated, if an MTCR adherent is taking judicial or other enforcement action against that person with respect to such acts, or that person has been found by the government of an MTCR adherent to be innocent of wrongdoing with respect to such acts.


(4) Advisory opinionsThe Secretary, in consultation with the Secretary of State and the Secretary of Defense, may, upon the request of any person, issue an advisory opinion to that person as to whether a proposed activity by that person would subject that person to sanctions under this subsection. Any person who relies in good faith on such an advisory opinion which states that the proposed activity would not subject a person to such sanctions, and any person who thereafter engages in such activity, may not be made subject to such sanctions on account of such activity.


(5) Waiver and report to Congress(A) In any case other than one in which an advisory opinion has been issued under paragraph (4) stating that a proposed activity would not subject a person to sanctions under this subsection, the President may waive the application of paragraph (1) to a foreign person if the President determines that such waiver is essential to the national security of the United States.

(B) In the event that the President decides to apply the waiver described in subparagraph (A), the President shall so notify the Congress not less than 20 working days before issuing the waiver. Such notification shall include a report fully articulating the rationale and circumstances which led the President to apply the waiver.


(6) Additional waiverThe President may waive the imposition of sanctions under paragraph (1) on a person with respect to a product or service if the President certifies to the Congress that—(A) the product or service is essential to the national security of the United States; and

(B) such person is a sole source supplier of the product or service, the product or service is not available from any alternative reliable supplier, and the need for the product or service cannot be met in a timely manner by improved manufacturing processes or technological developments.


(7) ExceptionsThe President shall not apply the sanction under this subsection prohibiting the importation of the products of a foreign person—(A) in the case of procurement of defense articles or defense services—(i) under existing contracts or subcontracts, including the exercise of options for production quantities to satisfy requirements essential to the national security of the United States;

(ii) if the President determines that the person to which the sanctions would be applied is a sole source supplier of the defense articles and services, that the defense articles or services are essential to the national security of the United States, and that alternative sources are not readily or reasonably available; or

(iii) if the President determines that such articles or services are essential to the national security of the United States under defense coproduction agreements or NATO Programs of Cooperation;


(B) to products or services provided under contracts entered into before the date on which the President publishes his intention to impose the sanctions; or

(C) to—(i) spare parts,

(ii) component parts, but not finished products, essential to United States products or production,

(iii) routine services and maintenance of products, to the extent that alternative sources are not readily or reasonably available, or

(iv) information and technology essential to United States products or production.




(c) DefinitionsFor purposes of this section and subsections (k) and (l) of section 4605 1 of this title—(1) the term “missile” means a category I system as defined in the MTCR Annex, and any other unmanned delivery system of similar capability, as well as the specially designed production facilities for these systems;

(2) the term “Missile Technology Control Regime” or “MTCR” means the policy statement, between the United States, the United Kingdom, the Federal Republic of Germany, France, Italy, Canada, and Japan, announced on April 16, 1987, to restrict sensitive missile-relevant transfers based on the MTCR Annex, and any amendments thereto;

(3) the term “MTCR adherent” means a country that participates in the MTCR or that, pursuant to an international understanding to which the United States is a party, controls MTCR equipment or technology in accordance with the criteria and standards set forth in the MTCR;

(4) the term “MTCR Annex” means the Guidelines and Equipment and Technology Annex of the MTCR, and any amendments thereto;

(5) the terms “missile equipment or technology” and “MTCR equipment or technology” mean those items listed in category I or category II of the MTCR Annex;

(6) the term “foreign person” means any person other than a United States person;

(7)(A) the term “person” means a natural person as well as a corporation, business association, partnership, society, trust, any other nongovernmental entity, organization, or group, and any governmental entity operating as a business enterprise, and any successor of any such entity; and

(B) in the case of countries where it may be impossible to identify a specific governmental entity referred to in subparagraph (A), the term “person” means—(i) all activities of that government relating to the development or production of any missile equipment or technology; and

(ii) all activities of that government affecting the development or production of aircraft, electronics, and space systems or equipment; and



(8) the term “otherwise engaged in the trade of” means, with respect to a particular export or transfer, to be a freight forwarder or designated exporting agent, or a consignee or end user of the item to be exported or transferred.


(Pub. L. 96–72, § 11B, as added Pub. L. 101–510, div. A, title XVII, § 1702(b), Nov. 5, 1990, 104 Stat. 1741.)

Editorial Notes

References in TextThe Arms Export Control Act, referred to in subsec. (a)(1)(A)(i), is Pub. L. 90–269, Oct. 22, 1968, 82 Stat. 1320. Chapter 7 of the Act is classified generally to subchapter VII (§ 2797 et seq.) of chapter 39 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2751 of Title 22 and Tables.
Sections 4605, 4606, and 4610 of this title, referred to in subsecs. (a)(1)(A)(i), (2) and (c), were repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.
This chapter, referred to in subsecs. (a)(1)(B) and (b)(1), was in the original “this Act”, meaning Pub. L. 96–72, Sept. 29, 1979, 93 Stat. 503, known as the Export Administration Act of 1979, which was classified principally to this chapter, prior to repeal by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232, except for sections 11A, 11B, and 11C thereof (50 U.S.C. 4611, 4612, 4613).

Codification
Section was formerly classified to section 2410b of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Policy on Missile Technology ControlPub. L. 101–510, div. A, title XVII, § 1701, Nov. 5, 1990, 104 Stat. 1738, provided that: 
“It should be the policy of the United States to take all appropriate measures—
“(1) to discourage the proliferation, development, and production of the weapons, material, and technology necessary to produce or acquire missiles that can deliver weapons of mass destruction;

“(2) to discourage countries and private persons in other countries from aiding and abetting any states from acquiring such weapons, material, and technology;

“(3) to strengthen United States and existing multilateral export controls to prohibit the flow of materials, equipment, and technology that would assist countries in acquiring the ability to produce or acquire missiles that can deliver weapons of mass destruction, including missiles, warheads and weaponization technology, targeting technology, test and evaluation technology, and range and weapons effect measurement technology; and

“(4) with respect to the Missile Technology Control Regime (‘MTCR’) and its participating governments—“(A) to improve enforcement and seek a common and stricter interpretation among MTCR members of MTCR principles;

“(B) to increase the number of countries that adhere to the MTCR; and

“(C) to increase information sharing among United States agencies and among governments on missile technology transfer, including export licensing, and enforcement activities.”





Executive Documents

Delegation of Functions
Functions of President under this section delegated to Secretary of Commerce, with certain exceptions, by section 2(b) of Ex. Ord. No. 12851, June 11, 1993, 58 F.R. 33181, set out as a note under section 2797 of Title 22, Foreign Relations and Intercourse.



§ 4613. Chemical and biological weapons proliferation sanctions(a) Imposition of sanctions(1) Determination by the PresidentExcept as provided in subsection (b)(2), the President shall impose both of the sanctions described in subsection (c) if the President determines that a foreign person, on or after October 28, 1991, has knowingly and materially contributed—(A) through the export from the United States of any goods or technology that are subject to the jurisdiction of the United States under this chapter, or

(B) through the export from any other country of any goods or technology that would be, if they were United States goods or technology, subject to the jurisdiction of the United States under this chapter,

to the efforts by any foreign country, project, or entity described in paragraph (2) to use, develop, produce, stockpile, or otherwise acquire chemical or biological weapons.

(2) Countries, projects, or entities receiving assistanceParagraph (1) applies in the case of—(A) any foreign country that the President determines has, at any time after January 1, 1980—(i) used chemical or biological weapons in violation of international law;

(ii) used lethal chemical or biological weapons against its own nationals; or

(iii) made substantial preparations to engage in the activities described in clause (i) or (ii);


(B) any foreign country whose government is determined for purposes of section 4605(j) 11 See References in Text note below. of this title to be a government that has repeatedly provided support for acts of international terrorism; or

(C) any other foreign country, project, or entity designated by the President for purposes of this section.


(3) Persons against which sanctions are to be imposedSanctions shall be imposed pursuant to paragraph (1) on—(A) the foreign person with respect to which the President makes the determination described in that paragraph;

(B) any successor entity to that foreign person;

(C) any foreign person that is a parent or subsidiary of that foreign person if that parent or subsidiary knowingly assisted in the activities which were the basis of that determination; and

(D) any foreign person that is an affiliate of that foreign person if that affiliate knowingly assisted in the activities which were the basis of that determination and if that affiliate is controlled in fact by that foreign person.



(b) Consultations with and actions by foreign government of jurisdiction(1) ConsultationsIf the President makes the determinations described in subsection (a)(1) with respect to a foreign person, the Congress urges the President to initiate consultations immediately with the government with primary jurisdiction over that foreign person with respect to the imposition of sanctions pursuant to this section.


(2) Actions by government of jurisdictionIn order to pursue such consultations with that government, the President may delay imposition of sanctions pursuant to this section for a period of up to 90 days. Following these consultations, the President shall impose sanctions unless the President determines and certifies to the Congress that that government has taken specific and effective actions, including appropriate penalties, to terminate the involvement of the foreign person in the activities described in subsection (a)(1). The President may delay imposition of sanctions for an additional period of up to 90 days if the President determines and certifies to the Congress that that government is in the process of taking the actions described in the preceding sentence.


(3) Report to CongressThe President shall report to the Congress, not later than 90 days after making a determination under subsection (a)(1), on the status of consultations with the appropriate government under this subsection, and the basis for any determination under paragraph (2) of this subsection that such government has taken specific corrective actions.



(c) Sanctions(1) Description of sanctionsThe sanctions to be imposed pursuant to subsection (a)(1) are, except as provided in paragraph (2) of this subsection, the following:(A) Procurement sanctionThe United States Government shall not procure, or enter into any contract for the procurement of, any goods or services from any person described in subsection (a)(3).


(B) Import sanctionsThe importation into the United States of products produced by any person described in subsection (a)(3) shall be prohibited.



(2) ExceptionsThe President shall not be required to apply or maintain sanctions under this section—(A) in the case of procurement of defense articles or defense services—(i) under existing contracts or subcontracts, including the exercise of options for production quantities to satisfy United States operational military requirements;

(ii) if the President determines that the person or other entity to which the sanctions would otherwise be applied is a sole source supplier of the defense articles or services, that the defense articles or services are essential, and that alternative sources are not readily or reasonably available; or

(iii) if the President determines that such articles or services are essential to the national security under defense coproduction agreements;


(B) to products or services provided under contracts entered into before the date on which the President publishes his intention to impose sanctions;

(C) to—(i) spare parts,

(ii) component parts, but not finished products, essential to United States products or production, or

(iii) routine servicing and maintenance of products, to the extent that alternative sources are not readily or reasonably available;


(D) to information and technology essential to United States products or production; or

(E) to medical or other humanitarian items.



(d) Termination of sanctionsThe sanctions imposed pursuant to this section shall apply for a period of at least 12 months following the imposition of sanctions and shall cease to apply thereafter only if the President determines and certifies to the Congress that reliable information indicates that the foreign person with respect to which the determination was made under subsection (a)(1) has ceased to aid or abet any foreign government, project, or entity in its efforts to acquire chemical or biological weapons capability as described in that subsection.


(e) Waiver(1) Criterion for waiverThe President may waive the application of any sanction imposed on any person pursuant to this section, after the end of the 12-month period beginning on the date on which that sanction was imposed on that person, if the President determines and certifies to the Congress that such waiver is important to the national security interests of the United States.


(2) Notification of and report to CongressIf the President decides to exercise the waiver authority provided in paragraph (1), the President shall so notify the Congress not less than 20 days before the waiver takes effect. Such notification shall include a report fully articulating the rationale and circumstances which led the President to exercise the waiver authority.



(f) Definition of foreign personFor the purposes of this section, the term “foreign person” means—(1) an individual who is not a citizen of the United States or an alien admitted for permanent residence to the United States; or

(2) a corporation, partnership, or other entity which is created or organized under the laws of a foreign country or which has its principal place of business outside the United States.


(Pub. L. 96–72, § 11C, as added and amended Pub. L. 102–182, title III, §§ 305(a), 309(b)(1), Dec. 4, 1991, 105 Stat. 1247, 1258.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this Act”, meaning Pub. L. 96–72, Sept. 29, 1979, 93 Stat. 503, known as the Export Administration Act of 1979, which was classified principally to this chapter, prior to repeal by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232, except for sections 11A, 11B, and 11C thereof (50 U.S.C. 4611, 4612, 4613).
Section 4605(j) of this title, referred to in subsec. (a)(2)(B), was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232. For similar provisions, see section 4813(c) of this title, as enacted by Pub. L. 115–232.

Codification
Section was formerly classified to section 2410c of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 11C of Pub. L. 96–72, as added Pub. L. 102–138, title V, § 505(a), Oct. 28, 1991, 105 Stat. 724, contained provisions substantially identical to those added by section 305(a) of Pub. L. 102–182, prior to repeal by Pub. L. 102–182, § 309(a).

Amendments1991—Subsec. (a)(1). Pub. L. 102–182, § 309(b)(1), substituted “October 28, 1991” for “December 4, 1991”.

Statutory Notes and Related Subsidiaries
Department of Defense Review of Export Licenses for Certain Biological PathogensPub. L. 104–106, div. A, title XIII, § 1323, Feb. 10, 1996, 110 Stat. 480, provided that:
“(a) Department of Defense Review.—Any application to the Secretary of Commerce for a license for the export of a class 2, class 3, or class 4 biological pathogen to a country identified to the Secretary under subsection (c) as a country that is known or suspected to have a biological weapons program shall be referred to the Secretary of Defense for review. The Secretary of Defense shall notify the Secretary of Commerce within 15 days after receipt of an application under the preceding sentence whether the export of such biological pathogen pursuant to the license would be contrary to the national security interests of the United States.

“(b) Denial of License if Contrary to National Security Interest.—A license described in subsection (a) shall be denied by the Secretary of Commerce if it is determined that the export of such biological pathogen to that country would be contrary to the national security interests of the United States.

“(c) Identification of Countries Known or Suspected To Have a Program To Develop Offensive Biological Weapons.—(1) The Secretary of Defense shall determine, for the purposes of this section, those countries that are known or suspected to have a program to develop offensive biological weapons. Upon making such determination, the Secretary shall provide to the Secretary of Commerce a list of those countries.

“(2) The Secretary of Defense shall update the list under paragraph (1) on a regular basis. Whenever a country is added to or deleted from such list, the Secretary shall notify the Secretary of Commerce.

“(3) Determination under this subsection of countries that are known or suspected to have a program to develop offensive biological weapons shall be made in consultation with the Secretary of State and the intelligence community.


“(d) Definition.—For purposes of this section, the term ‘class 2, class 3, or class 4 biological pathogen’ means any biological pathogen that is characterized by the Centers for Disease Control as a class 2, class 3, or class 4 biological pathogen.”




Executive Documents

Delegation of Functions
Functions of President under this section delegated to Secretary of State, with certain exceptions, by section 1(a) of Ex. Ord. No. 12851, June 11, 1993, 58 F.R. 33181, set out as a note under section 2797 of Title 22, Foreign Relations and Intercourse.



§§ 4614 to 4621. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section 4614, Pub. L. 96–72, § 12, Sept. 29, 1979, 93 Stat. 530; Pub. L. 97–145, §§ 3, 5, Dec. 29, 1981, 95 Stat. 1727, 1728; Pub. L. 99–64, title I, § 113, July 12, 1985, 99 Stat. 148; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–418, title II, § 2427, Aug. 23, 1988, 102 Stat. 1361; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210, related to enforcement authority under this chapter. See section 4820 of this title.


Section 4615, Pub. L. 96–72, § 13, Sept. 29, 1979, 93 Stat. 531; Pub. L. 99–64, title I, § 114, July 12, 1985, 99 Stat. 150; Pub. L. 100–418, title II, § 2428, Aug. 23, 1988, 102 Stat. 1361, related to administrative procedure and judicial review. See section 4821 of this title.


Section 4616, Pub. L. 96–72, § 14, Sept. 29, 1979, 93 Stat. 532; Pub. L. 99–64, title I, § 115, July 12, 1985, 99 Stat. 152; Pub. L. 100–418, title II, §§ 2418(c), 2445, Aug. 23, 1988, 102 Stat. 1357, 1369, related to annual report on the administration of this chapter. See section 4824 of this title.


Section 4617, Pub. L. 96–72, § 15, Sept. 29, 1979, 93 Stat. 533; Pub. L. 99–64, title I, § 116(a), July 12, 1985, 99 Stat. 152; Pub. L. 100–418, title II, §§ 2420(b), 2429, Aug. 23, 1988, 102 Stat. 1358, 1362, related to appointment of Under Secretary of Commerce for Export Administration and issuance of regulations.


Section 4618, Pub. L. 96–72, § 16, Sept. 29, 1979, 93 Stat. 533; Pub. L. 99–64, title I, § 117, July 12, 1985, 99 Stat. 153, defined terms as used in this chapter. See section 4801 of this title.


Section 4619, Pub. L. 96–72, § 17, Sept. 29, 1979, 93 Stat. 534; Pub. L. 99–64, title I, § 118, July 12, 1985, 99 Stat. 154, related to effect of this chapter on other laws authorizing control over exports. See section 4825 of this title.


Section 4620, Pub. L. 96–72, § 18, Sept. 29, 1979, 93 Stat. 534; Pub. L. 97–145, § 2(a), Dec. 29, 1981, 95 Stat. 1727; Pub. L. 99–64, title I, § 119, July 12, 1985, 99 Stat. 154; Pub. L. 99–633, § 1, Nov. 7, 1986, 100 Stat. 3522; Pub. L. 100–418, title II, § 2430, Aug. 23, 1988, 102 Stat. 1362; Pub. L. 103–10, § 1, Mar. 27, 1993, 107 Stat. 40, related to authorization of appropriations.


Section 4621, Pub. L. 96–72, § 19(a), Sept. 29, 1979, 93 Stat. 535, set forth the effective date of this chapter.


Former sections 4614 to 4621 were formerly classified to sections 2411 to 2418 of the former Appendix to this title, respectively, prior to editorial reclassification and renumbering.


Prior sections 2411 to 2413 of the former Appendix to this title expired with the expiration of Pub. L. 91–184 on Sept. 30, 1979.


Section 2411, Pub. L. 91–184, § 12, Dec. 30, 1969, 83 Stat. 846, related to the effect of other acts on provisions of the Export Administration Act of 1969.


Section 2412, Pub. L. 91–184, § 14, formerly § 13, Dec. 30, 1969, 83 Stat. 847; renumbered § 14, Pub. L. 95–52, title I, § 102, June 22, 1977, 91 Stat. 235, set forth the effective date of the Export Administration Act of 1969.


Section 2413, Pub. L. 91–184, § 15, formerly § 14, Dec. 30, 1969, 83 Stat. 847; Pub. L. 92–37, June 30, 1971, 85 Stat. 89; Pub. L. 92–150, Oct. 30, 1971, 85 Stat. 416; Pub. L. 92–284, Apr. 29, 1972, 86 Stat. 133; Pub. L. 92–412, title I, § 106, Aug. 29, 1972, 86 Stat. 646; Pub. L. 93–327, June 30, 1974, 88 Stat. 287; Pub. L. 93–372, Aug. 14, 1974, 88 Stat. 444; Pub. L. 93–500, § 13, Oct. 29, 1974, 88 Stat. 1557; renumbered § 15 and amended Pub. L. 95–52, title I, §§ 101, 102, June 22, 1977, 91 Stat. 235, provided for the termination of authority granted by the Export Administration Act of 1969.

Statutory Notes and Related Subsidiaries
Application of Certain Provisions of Export Administration Act of 1979Pub. L. 113–276, title II, § 209, Dec. 18, 2014, 128 Stat. 2994, provided that:
“(a) Protection of Information.—Section 12(c) of the Export Administration Act of 1979 (50 U.S.C. App. 2411(c)) [former 50 U.S.C. 4614(c)] has been in effect from August 20, 2001, and continues in effect on and after the date of the enactment of this Act [Dec. 18, 2014], pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and notwithstanding section 20 of the Export Administration Act of 1979 (50 U.S.C. App. 2419) [former 50 U.S.C. 4622]. Section 12(c)(1) of the Export Administration Act of 1979 is a statute covered by section 552(b)(3) of title 5, United States Code.

“(b) Termination Date.—Subsection (a) terminates at the end of the 4-year period beginning on the date of the enactment of this Act [Dec. 18, 2014].”






§§ 4622, 4623. Repealed. Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232

Section 4622, Pub. L. 96–72, § 20, Sept. 29, 1979, 93 Stat. 535; Pub. L. 98–108, § 1, Oct. 1, 1983, 97 Stat. 744; Pub. L. 98–207, Dec. 5, 1983, 97 Stat. 1391; Pub. L. 98–222, Feb. 29, 1984, 98 Stat. 36; Pub. L. 99–64, title I, § 120, July 12, 1985, 99 Stat. 155; Pub. L. 100–418, title II, § 2431, Aug. 23, 1988, 102 Stat. 1362; Pub. L. 103–10, § 2, Mar. 27, 1993, 107 Stat. 40; Pub. L. 103–277, July 5, 1994, 108 Stat. 1407; Pub. L. 106–508, Nov. 13, 2000, 114 Stat. 2360, set forth the termination date of this chapter.


Section 4623, Pub. L. 96–72, § 21, Sept. 29, 1979, 93 Stat. 535, set forth savings provisions relating to the Export Control Act of 1949 and the Export Administration Act of 1969.


Former sections 4622 and 4623 were formerly classified to sections 2419 to 2420 of the former Appendix to this title, respectively, prior to editorial reclassification and renumbering.

Executive Documents

Continuation of Export Control Regulations
Provisions relating to continued effectiveness of the Export Administration Act of 1979, 50 U.S.C. 4601 et seq., and to issuance and continued effectiveness of rules, regulations, orders, licenses, and other forms of administrative action and delegations of authority relating to administration of that Act, were contained in the following:
Ex. Ord. No. 13222, Aug. 17, 2001, 66 F.R. 44025, and notices of continuation, listed in a table under section 1701 of this title.
Ex. Ord. No. 13206, Apr. 4, 2001, 66 F.R. 18397, listed in a table under section 1701 of this title.
Ex. Ord. No. 12924, Aug. 19, 1994, 59 F.R. 43437, revoked by Ex. Ord. No. 13206, § 1, Apr. 4, 2001, 66 F.R. 18397, and notices of continuation, listed in a table under section 1701 of this title.
Ex. Ord. No. 12923, June 30, 1994, 59 F.R. 34551, revoked by Ex. Ord. No. 12924, § 4, Aug. 19, 1994, 59 F.R. 43438, listed in a table under section 1701 of this title.
Ex. Ord. No. 12867, Sept. 30, 1993, 58 F.R. 51747, listed in a table under section 1701 of this title.
Ex. Ord. No. 12730, Sept. 30, 1990, 55 F.R. 40373, revoked by Ex. Ord. No. 12867, Sept. 30, 1993, 58 F.R. 51747, and notices of continuation, listed in a table under section 1701 of this title.
Ex. Ord. No. 12525, July 12, 1985, 50 F.R. 28757, listed in a table under section 1701 of this title.
Ex. Ord. No. 12470, Mar. 30, 1984, 49 F.R. 13099, revoked by Ex. Ord. No. 12525, July 12, 1985, 50 F.R. 28757, and notice of continuation, listed in a table under section 1701 of this title.
Ex. Ord. No. 12451, Dec. 20, 1983, 48 F.R. 56563, listed in a table under section 1701 of this title.
Ex. Ord. No. 12444, Oct. 14, 1983, 48 F.R. 48215, revoked by Ex. Ord. No. 12451, Dec. 20, 1983, 48 F.R. 56563, listed in a table under section 1701 of this title.




CHAPTER 57—CLAIMS UNDER THE CLARIFICATION ACT



Sec.


4701.Rights of American seamen on privately owned and operated American vessels extended to seamen employed through the War Shipping Administration; exceptions; definitions.


4702.Insurance awards by War Shipping Administrators; findings and actions as conclusive.


4703.Payment of compensation; insurance.


4704.United States as entitled to all benefits of exemption and limitation of liability accorded to owners of vessels.


4705.Termination of section 4701(a); authority of United States Maritime Commission vested in Administrator of War Shipping Administration.




Editorial Notes
Codification
Act Mar. 24, 1943, ch. 26, 57 Stat. 45, comprising this chapter, was formerly set out in the Appendix to this title, prior to the elimination of the Appendix to this title and the editorial reclassification of the Act as this chapter. For disposition of sections of the former Appendix to this title, see Table II, set out preceding section 1 of this title.


§ 4701. Rights of American seamen on privately owned and operated American vessels extended to seamen employed through the War Shipping Administration; exceptions; definitions(a) Officers and members of crews (hereinafter referred to as “seamen”) employed on United States or foreign flag vessels as employees of the United States through the War Shipping Administration 11 See Transfer of Functions note below. shall, with respect to (1) laws administered by the Public Health Service and the Social Security Act [42 U.S.C. 301 et seq.], as amended by subsection (b)(2) and (3) of this section; (2) death, injuries, illness, maintenance and cure, loss of effects, detention, or repatriation, or claims arising therefrom not covered by the foregoing clause (1); and (3) collection of wages and bonuses and making of allotments, have all of the rights, benefits, exemptions, privileges, and liabilities, under law applicable to citizens of the United States employed as seamen on privately owned and operated American vessels. Such seamen, because of the temporary wartime character of their employment by the War Shipping Administration, shall not be considered as officers or employees of the United States for the purposes of the United States Employees Compensation Act, as amended [5 U.S.C. 8101 et seq.]; the Civil Service Retirement Act, as amended [5 U.S.C. 8331 et seq.]; the Act of Congress approved March 7, 1942 (Pub. Law 490, Seventy-seventh Congress) or the Act entitled “An Act to provide benefits for the injury, disability, death, or detention of employees of contractors with the United States and certain other persons or reimbursement therefor”, approved December 2, 1942 (Public Law 784, Seventy-seventh Congress) [42 U.S.C. 1701 et seq.]. Claims arising under clause (1) hereof shall be enforced in the same manner as such claims would be enforced if the seaman were employed on a privately owned and operated American vessel. Any claim referred to in clause (2) or (3) hereof shall, if administratively disallowed in whole or in part, be enforced pursuant to the provisions of the Suits in Admiralty Act [46 U.S.C. 30901 et seq.], notwithstanding the vessel on which the seaman is employed is not a merchant vessel within the meaning of such Act. Any claim, right, or cause of action of or in respect of any such seaman accruing on or after October 1, 1941, and prior to March 24, 1943, may be enforced, and upon the election of the seaman or his surviving dependent or beneficiary, or his legal representative to do so shall be governed, as if this section had been in effect when such claim, right, or cause of action accrued, such election to be made in accordance with rules and regulations prescribed by the Administrator, War Shipping Administration. Rights of any seaman under the Social Security Act [42 U.S.C. 301 et seq.], as amended by subsection (b)(2) and (3), and claims therefor shall be governed solely by the provisions of such Act, so amended. When used in this subsection the term “administratively disallowed” means a denial of a written claim in accordance with rules or regulations prescribed by the Administrator, War Shipping Administration. When used in this subsection the terms “War Shipping Administration” and “Administrator, War Shipping Administration” shall be deemed to include the United States Maritime Commission with respect to the period beginning October 1, 1941, and ending February 11, 1942, and the term “seaman” shall be deemed to include any seaman employed as an employee of the United States through the War Shipping Administration on vessels made available to or subchartered to other agencies or departments of the United States.

(b) Omitted.

(c) The War Shipping Administration and its agents or persons acting on its behalf or for its account may, for convenience of administration, with the approval of the Administrator, make payments of any taxes, fees, charges, or exactions to the United States or its agencies.

(Mar. 24, 1943, ch. 26, § 1, 57 Stat. 45; Apr. 4, 1944, ch. 161, §§ 1, 2, 58 Stat. 188; Mar. 24, 1945, ch. 36, § 1(a), 59 Stat. 38.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The United States Employees Compensation Act, as amended, referred to in subsec. (a), is act Sept. 7, 1916, ch. 458, 39 Stat. 742, which was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and the provisions thereof were reenacted by the first section thereof as subchapter I (§ 8101 et seq.) of chapter 81 of Title 5, Government Organization and Employees.
The Civil Service Retirement Act, as amended, referred to in subsec. (a), is act May 29, 1930, ch. 349, 46 Stat. 468, as amended generally by act July 31, 1956, ch. 804, § 401, 70 Stat. 743, which was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as subchapter III (§ 8331 et seq.) of chapter 83 of Title 5.
The Act of Congress approved March 7, 1942 (Public Law 784, Seventy-seventh Congress), referred to in subsec. (a), is act Mar. 7, 1942, ch. 166, 56 Stat. 143, as amended, popularly known as the Missing Persons Act, and was classified to sections 1001 to 1018 of the former Appendix to this title. The Act was repealed by Pub. L. 89–554, Sept. 6, 1966, § 8(a), 80 Stat. 632, and reenacted by the first section thereof as subchapter VII of chapter 55 of Title 5, Government Organization and Employees, and chapter 10 of Title 37, Pay and Allowances of the Uniformed Services.
The Act entitled “An Act to provide benefits for the injury, disability, death, or detention of employees of contractors with the United States and certain other persons or reimbursement therefor”, approved December 2, 1942 (Public Law 784, Seventy-seventh Congress), referred to in subsec. (a), is act Dec. 2, 1942, ch. 668, 56 Stat. 1028, titles I and II of which are popularly known as the War Hazards Compensation Act, and is classified principally to chapter 12 (§ 1701 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of Title 42 and Tables.
The Suits in Admiralty Act, referred to in subsec. (a), is act Mar. 9, 1920, ch. 95, 41 Stat. 525, which was classified generally to chapter 20 (§§ 741 to 743, 744 to 752) of former Title 46, Appendix, Shipping, and was repealed and restated in chapter 309 of Title 46, Shipping, by Pub. L. 109–304, §§ 6(c), 19, Oct. 6, 2006, 120 Stat. 1509, 1710. Section 30901 of Title 46 provides that chapter 309 of Title 46 may be cited as the Suits in Admiralty Act. For disposition of sections of former Title 46, Appendix, to Title 46, see Disposition Table preceding section 101 of Title 46.

Codification
Section was formerly classified to section 1291 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 1 of act Mar. 24, 1943. In subsec. (b) of section 1 of the Act, par. (1) amended section 1426 of the Internal Revenue Code of 1939, act Feb. 10, 1939, ch. 2, 53 Stat. 177, which was repealed by section 7851 of the Internal Revenue Code of 1986, Title 26; par. (2) amended section 409 of Title 42, The Public Health and Welfare; and par. (3) amended section 907 of the Social Security Act Amendments of 1939, act Aug. 10, 1939, ch. 666, title IX, § 907, 53 Stat. 1402, which is not classified to the Code.

Statutory Notes and Related Subsidiaries
Short TitleAct Mar. 24, 1943, ch. 26, 57 Stat. 45, which enacted this chapter, is popularly known as the Clarification Act.


Transfer of Functions
War Shipping Administration terminated as of Sept. 1, 1946, and functions, powers, duties, etc., transferred to United States Maritime Commission for period Sept. 1, 1946, to Dec. 31, 1946, for purpose of liquidating Administration, by act July 8, 1946, ch. 543, title II, § 202, 60 Stat. 501.
Maritime Administration transferred from Department of Commerce to Department of Transportation by Maritime Act of 1981, Pub. L. 97–31, Aug. 6, 1981, 95 Stat. 151, which was repealed in part by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. See section 109 of Title 49, Transportation.


Vessel Operations Under Revolving Fund
Vessel operations conducted under Vessel Operations Revolving Fund, applicability of subsecs. (a) and (c) of this section to, see section 50301(a) to (e) of Title 46, Shipping.

Executive Documents

Transfer of Functions
United States Maritime Commission abolished by Reorg. Plan No. 21 of 1950, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1273, set out in the Appendix to Title 5, Government Organization and Employees, which transferred part of its functions and part of functions of its Chairman to Federal Maritime Board and Chairman thereof, that Board having been created by that Plan as an agency within Department of Commerce with an independent status in some respects, and transferred remainder of Commission’s functions and functions of its Chairman to Secretary of Commerce, with power vested in Secretary to authorize their performance by Maritime Administrator, the head of Maritime Administration, which likewise was established by the Plan in Department of Commerce with provision that Chairman of Federal Maritime Board should, ex officio, be that Administrator.
Federal Maritime Board, including offices of members of Board, abolished by section 304 of Reorg. Plan No. 7 of 1961, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 843, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Board transferred either to Federal Maritime Commission or to Secretary of Commerce by sections 103 and 202 of Reorg. Plan No. 7 of 1961.
Functions of Public Health Service, Surgeon General of Public Health Service, and all other officers and employees of Public Health Service, and functions of all agencies of or in Public Health Service transferred to Secretary of Health, Education, and Welfare by Reorg. Plan No. 3 of 1966, 31 F.R. 8855, 80 Stat. 1610, effective June 25, 1966, set out in the Appendix to Title 5, Government Organization and Employees. Secretary of Health, Education, and Welfare redesignated Secretary of Health and Human Services by section 3508(b) of Title 20, Education.



§ 4702. Insurance awards by War Shipping Administrators; findings and actions as conclusive(a) Omitted.

(b) Whenever the Administrator, War Shipping Administration,11 See Transfer of Functions note below. finds that, on or after October 1, 1941, and before thirty days after March 24, 1943, a master, officer, or member of the crew of, or any persons transported on, a vessel owned by or chartered to the Maritime Commission, the War Shipping Administration, or the War Department 22 See Change of Name note below. or operated by, or for the account of, or at the direction or under the control of the Commission, the Administration, or the War Department, has suffered death, injury, detention, or other casualty, for which the War Shipping Administration would be authorized to provide insurance under Subtitle—Insurance of title II of the Merchant Marine Act, 1936, as amended by this Act, the Administrator may declare that such death, injury, detention, or other casualty, shall be deemed and considered to be covered by such insurance at the time of the disaster or accident, if the Administrator finds that such action is required to make equitable provision for loss or injury related to the war effort and not otherwise adequately provided for: Provided, That in making provision for insurance under this subsection the Administrator shall not provide for payments in excess of those generally provided for in comparable cases under insurance hereafter furnished under the said Subtitle—Insurance of title II, as amended: Provided further, That any money paid to any person by reason of insurance provided for under this subsection shall apply in pro tanto satisfaction of the claim of such person against the United States arising from the same loss or injury. There shall be no recovery of any money paid on account of insurance provided for the master, officers, or members of the crew of, or individuals transported on, any vessel under this subsection or under Subtitle—Insurance of title II of the Merchant Marine Act, 1936, as amended, from any person who in the judgment of the Administrator, War Shipping Administration, is without fault, and when in the judgment of the Administrator such recovery would defeat the purposes of benefits otherwise authorized or would be against equity and good conscience. The declarations, findings, and actions of or by the Administrator under this subsection shall be final and conclusive.

(c) The Administrator, War Shipping Administration, is also authorized to make payments, in accordance with rate schedules provided by the United States Employees’ Compensation Act [5 U.S.C. 8101 et seq.], to a master, officer, or member of the crew of, or any persons transported on, a vessel owned by or chartered to the Maritime Commission or the War Shipping Administration or operated by, or for the account of, or at the direction or under the control of the Commission or the Administration, for permanent total or partial disability as long as such disability resulting from causes related to the war effort whether heretofore or hereafter arising exists; such payments to commence if and when insurance benefits provided by the War Shipping Administration for such person shall have been exhausted.

(d) The War Shipping Administration shall have the right of intervention and a lien and right of recovery in the cases and to the extent of any payments paid and payable under this section or under Subtitle—Insurance of Title II of the Merchant Marine Act, 1936, as amended, in the manner provided in the last paragraph of subsection (c) of section 105 of the Act approved December 2, 1942 (Public Law 784, 77th Congress; 42 U.S.C., sec. 1701), as amended by Public Law 216, 78th Congress, approved December 23, 1943. Any amounts recovered under this provision shall be covered into the Marine and War-risk insurance fund, War Shipping Administration.

(Mar. 24, 1943, ch. 26, § 2, 57 Stat. 47; Sept. 30, 1944, ch. 451, 58 Stat. 758; Aug. 8, 1946, ch. 905, 60 Stat. 937.)

Editorial Notes

References in TextTitle II of the Merchant Marine Act, 1936, as amended, referred to in subsecs. (b) and (d), is title II of act June 29, 1936, ch. 858, 49 Stat. 1985, as amended, which was classified to sections 1128 to 1128h of former Title 46, Shipping, and which was repealed by act July 25, 1947, ch. 327, § 1, 61 Stat. 449.
The United States Employees’ Compensation Act, as amended, referred to in subsec. (c), is act Sept. 7, 1916, ch. 458, 39 Stat. 742, as amended, which was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and the provisions thereof were reenacted by the first section thereof as subchapter I (§ 8101 et seq.) of chapter 81 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 1292 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 2 of act Mar. 24, 1943. Subsec. (a) of section 2 of the Act amended section 1128a of former Title 46, Shipping.

Amendments1946—Subsec. (b). Act Aug. 8, 1946, amended subsec. (b) generally, making section applicable to employees of the War Department.
1944—Subsec. (b). Act Sept. 30, 1944, inserted sentence beginning “There shall be no”.
Subsecs. (c), (d). Act Sept. 30, 1944, added subsecs. (c) and (d).

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 207(a), (f) of act July 26, 1947, established Department of the Air Force, headed by a Secretary, and transferred functions (relating to Army Air Forces) of Secretary of the Army and Department of the Army to Secretary of the Air Force and Department of the Air Force. Sections 205(a) and 207(a), (f) of act July 26, 1947, were repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted “Title 10, Armed Forces”, which in sections 3010 to 3013 and 8010 to 8013 continued Departments of the Army and Air Force under administrative supervision of Secretary of the Army and Secretary of the Air Force, respectively.

Effective Date of 1946 AmendmentAct Aug. 8, 1946, ch. 905, 60 Stat. 937, provided that the amendment made by that Act is effective as of Mar. 24, 1943.


Transfer of Functions
War Shipping Administration terminated as of Sept. 1, 1946, and functions, powers, duties, etc., transferred to United States Maritime Commission for period Sept. 1, 1946, to Dec. 31, 1946, for purpose of liquidating Administration, by act July 8, 1946, ch. 543, title II, § 202, 60 Stat. 501.
Maritime Administration transferred from Department of Commerce to Department of Transportation by Maritime Act of 1981, Pub. L. 97–31, Aug. 6, 1981, 95 Stat. 151, which was repealed in part by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. See section 109 of Title 49, Transportation.

Executive Documents

Transfer of Functions
Maritime Commission, meaning United States Maritime Commission, abolished by Reorg. Plan No. 21 of 1950, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1273, set out in the Appendix to Title 5, Government Organization and Employees, which transferred part of its functions and part of functions of its Chairman to Federal Maritime Board and Chairman thereof, that Board having been created by that Plan as an agency within Department of Commerce with an independent status in some respects, and transferred remainder of that Commission’s functions and functions of its Chairman to Secretary of Commerce, with power vested in Secretary to authorize their performance by Maritime Administrator, the head of Maritime Administration, which likewise was established by the Plan in Department of Commerce with provision that Chairman of Federal Maritime Board should, ex officio, be that Administrator.
Federal Maritime Board, including offices of members of Board, abolished by section 304 of Reorg. Plan No. 7 of 1961, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 843, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Board transferred either to Federal Maritime Commission or to Secretary of Commerce by sections 103 and 202 of Reorg. Plan No. 7 of 1961.



§ 4703. Payment of compensation; insurance(a), (b) Omitted.

(c) In the event that a vessel the title or use and possession of which is requisitioned or taken pursuant to chapter 563 of title 46 or the Act of June 6, 1941 (Public Law 101, Seventy-seventh Congress), is in the custody of any court, State or Federal, it shall be the duty of all agents and officers of the court having possession, custody, or control of said vessel, forthwith upon the filing with the clerk of said court of a certified copy of the order of requisitioning or taking, and without further order of the court, to comply with said requisitioning or taking and to permit the representatives of the United States Maritime Commission or the War Shipping Administration,11 See Transfer of Functions note below. as the case may be, to take possession, custody, and control of said vessel.

(d) to (k) Omitted.

(Mar. 24, 1943, ch. 26, § 3, 57 Stat. 48; July 25, 1947, ch. 327, § 1, 61 Stat. 449.)

Editorial Notes

References in TextThe Act of June 6, 1941 (Public Law 101, Seventy-seventh Congress), referred to in subsec. (c), is act June 6, 1941, ch. 174, 55 Stat. 242, which was classified to former sections 1271 to 1275 of the former Appendix to this title and has been omitted from the Code as expired.

Codification
Section was formerly classified to section 1293 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 3 of act Mar. 24, 1943. Subsec. (a) of section 3 of the Act amended act June 6, 1941, ch. 174, § 1, 55 Stat. 242, which was classified to former section 1271 of the former Appendix to this title and has been omitted from the Code as expired. Subsec. (b) of section 3 of the Act, dealing with power of War Shipping Administrator to determine whether ownership of a vessel was required by the United States, expired with the termination on Sept. 1, 1946, of the War Shipping Administration, as set forth in the Transfer of Functions note below. Subsec. (d) of section 3 of the Act amended section 902 of the Merchant Marine Act, 1936, act June 29, 1936, ch. 858, title IX, § 902, 49 Stat. 2015, which was classified to section 1242 of the former Appendix to Title 46, Shipping, prior to repeal by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710, and which was reenacted as chapter 563 of Title 46, Shipping. Subsecs. (e) to (h) of section 3 of the Act amended sections 1128b to 1128e, respectively, of former Title 46, Shipping. Subsec. (i) of section 3 of the Act enacted section 1128h of former Title 46 and was repealed by act July 25, 1947, ch. 327, § 1, 61 Stat. 449. Subsecs. (j) and (k) of section 3 of the Act amended sections 3 and 4 of act June 6, 1941, ch. 174, 55 Stat. 243, 244, which were classified to former sections 1273 and 1274, respectively, of the former Appendix to this title and have been omitted from the Code as expired.
In subsec. (c), “chapter 563 of title 46” substituted for “section 902 of the Merchant Marine Act, 1936, as amended,” on authority of Pub. L. 109–304, § 18(c), Oct. 6, 2006, 120 Stat. 1709, which Act enacted chapter 563 of Title 46, Shipping.

Statutory Notes and Related Subsidiaries

Transfer of Functions
War Shipping Administration terminated as of Sept. 1, 1946, and functions, powers, duties, etc., transferred to United States Maritime Commission for period Sept. 1, 1946, to Dec. 31, 1946, for purpose of liquidating Administration, by act July 8, 1946, ch. 543, title II, § 202, 60 Stat. 501.
Maritime Administration transferred from Department of Commerce to Department of Transportation by Maritime Act of 1981, Pub. L. 97–31, Aug. 6, 1981, 95 Stat. 151, which was repealed in part by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. See section 109 of Title 49, Transportation.


Vessel Operations Under Revolving Fund
Vessel operations conducted under Vessel Operations Revolving Fund, applicability of subsec. (c) of this section to, see section 50301(a) to (e) of Title 46, Shipping.

Executive Documents

Transfer of Functions
United States Maritime Commission abolished by Reorg. Plan No. 21, 1950, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1273, set out in the Appendix to Title 5, Government Organization and Employees, which transferred part of its functions and part of functions of its Chairman to Federal Maritime Board and Chairman thereof, that Board having been created by that Plan as an agency within Department of Commerce with an independent status in some respects, and transferred remainder of Commission’s functions and functions of its Chairman to Secretary of Commerce, with power vested in Secretary to authorize their performance by Maritime Administrator, the head of Maritime Administration, which likewise was established by the Plan in Department of Commerce with provision that Chairman of Federal Maritime Board should, ex officio, be that Administrator.
Federal Maritime Board, including offices of members of Board, abolished by section 304 of Reorg. Plan No. 7 of 1961, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 843, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Board transferred either to Federal Maritime Commission or to Secretary of Commerce by sections 103 and 202 of Reorg. Plan No. 7 of 1961.



§ 4704. United States as entitled to all benefits of exemption and limitation of liability accorded to owners of vessels
The United States shall, with respect to vessels owned by or chartered to the War Shipping Administrator 11 See Transfer of Functions note below. under bareboat charter or time charter or operated directly by such Administrator or for his account, be entitled to the benefits of all exemptions and of all limitations of liability accorded by law to the owners of vessels. With respect to any such vessel, the term “the United States” shall include agents or other persons acting for or on behalf of the Administrator in connection with the operation thereof.
(Mar. 24, 1943, ch. 26, § 4, 57 Stat. 51.)

Editorial Notes
Codification
Section was formerly classified to section 1294 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
War Shipping Administration terminated as of Sept. 1, 1946, and functions, powers, duties, etc., transferred to United States Maritime Commission for period Sept. 1, 1946, to Dec. 31, 1946, for purpose of liquidating Administration, by act July 8, 1946, ch. 543, title II, § 202, 60 Stat. 501.
Maritime Administration transferred from Department of Commerce to Department of Transportation by Maritime Act of 1981, Pub. L. 97–31, Aug. 6, 1981, 95 Stat. 151, which was repealed in part by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. See section 109 of Title 49, Transportation.


Vessel Operations Under Revolving Fund
Vessel operations conducted under Vessel Operations Revolving Fund, applicability of this section to, see section 50301(a) to (e) of Title 46, Shipping.

Executive Documents

Transfer of Functions
United States Maritime Commission abolished by Reorg. Plan No. 21, 1950, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1273, set out in the Appendix to Title 5, Government Organization and Employees, which transferred part of its functions and part of functions of its Chairman to Federal Maritime Board and Chairman thereof, that Board having been created by that Plan as an agency within Department of Commerce with an independent status in some respects, and transferred remainder of Commission’s functions and functions of its Chairman to Secretary of Commerce, with power vested in Secretary to authorize their performance by Maritime Administrator, the head of Maritime Administration, which likewise was established by the Plan in Department of Commerce with provision that Chairman of Federal Maritime Board should, ex officio, be that Administrator.
Federal Maritime Board, including offices of members of Board, abolished by section 304 of Reorg. Plan No. 7 of 1961, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 843, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Board transferred either to Federal Maritime Commission or to Secretary of Commerce by sections 103 and 202 of Reorg. Plan No. 7 of 1961.



§ 4705. Termination of section 4701(a); authority of United States Maritime Commission vested in Administrator of War Shipping Administration
The provisions of section 4701(a) of this title shall remain in force until the termination of title 1 of the First War Powers Act, 1941. The termination of the provisions of such section shall not affect any act done or any right accruing or accrued, or any suit or proceeding had or commenced in any cause before such termination, but all rights and liabilities under law as modified by such provisions shall continue, and may be enforced in the same manner as if such provisions had not terminated. The authority conferred upon the United States Maritime Commission by any provision of this chapter shall be vested in and exercised by the Administrator of the War Shipping Administration 11 See Transfer of Functions note below. in conformity with the Executive order of February 7, 1942 (Numbered 9054; 7 F.R. 837), as heretofore or hereafter amended.
(Mar. 24, 1943, ch. 26, § 5, 57 Stat. 51.)

Editorial Notes

References in TextTitle 1 of the First War Powers Act, 1941, referred to in text, is title I of act Dec. 18, 1941, ch. 593, 55 Stat. 838, which was classified to former sections 601 to 605 of the former Appendix to this title prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 651.

Codification
Section was formerly classified to section 1295 of the former Appendix to this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
War Shipping Administration terminated as of Sept. 1, 1946, and functions, powers, duties, etc., transferred to United States Maritime Commission for period Sept. 1, 1946, to Dec. 31, 1946, for purpose of liquidating Administration, by act July 8, 1946, ch. 543, title II, § 202, 60 Stat. 501.
Maritime Administration transferred from Department of Commerce to Department of Transportation by Maritime Act of 1981, Pub. L. 97–31, Aug. 6, 1981, 95 Stat. 151, which was repealed in part by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. See section 109 of Title 49, Transportation.

Executive Documents

Transfer of Functions
United States Maritime Commission abolished by Reorg. Plan No. 21, 1950, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1273, set out in the Appendix to Title 5, Government Organization and Employees, which transferred part of its functions and part of functions of its Chairman to Federal Maritime Board and Chairman thereof, that Board having been created by that Plan as an agency within Department of Commerce with an independent status in some respects, and transferred remainder of Commission’s functions and functions of its Chairman to Secretary of Commerce, with power vested in Secretary to authorize their performance by Maritime Administrator, the head of Maritime Administration, which likewise was established by the Plan in Department of Commerce with provision that Chairman of Federal Maritime Board should, ex officio, be that Administrator.
Federal Maritime Board, including offices of members of Board, abolished by section 304 of Reorg. Plan No. 7 of 1961, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 843, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Board transferred either to Federal Maritime Commission or to Secretary of Commerce by sections 103 and 202 of Reorg. Plan No. 7 of 1961.




CHAPTER 58—EXPORT CONTROL REFORM



Sec.


4801.Definitions.



SUBCHAPTER I—AUTHORITY AND ADMINISTRATION OF CONTROLS


4811.Statement of policy.


4812.Authority of the President.


4813.Additional authorities.


4814.Administration of export controls.


4815.Licensing.


4816.Compliance assistance.


4817.Requirements to identify and control the export of emerging and foundational technologies.


4818.Review relating to countries subject to comprehensive United States arms embargo.


4819.Penalties.


4820.Enforcement.


4821.Administrative procedure.


4822.Review of interagency dispute resolution process.


4823.Consultation with other agencies on commodity classification.


4824.Annual report to Congress.


4825.Effect on other acts.


4826.Transition provisions.



SUBCHAPTER II—ANTI-BOYCOTT ACT OF 2018


4841.Statement of policy.


4842.Foreign boycotts.


4843.Enforcement.



SUBCHAPTER III—ADMINISTRATIVE AUTHORITIES


4851.Under Secretary of Commerce for Industry and Security.


4852.Assistant Secretaries of Commerce.



§ 4801. Definitions
In this chapter:(1) ControlledThe term “controlled” refers to an item subject to the jurisdiction of the United States under subchapter I.


(2) Dual-useThe term “dual-use”, with respect to an item, means the item has civilian applications and military, terrorism, weapons of mass destruction, or law-enforcement-related applications.


(3) ExportThe term “export”, with respect to an item subject to controls under subchapter I, includes—(A) the shipment or transmission of the item out of the United States, including the sending or taking of the item out of the United States, in any manner; and

(B) the release or transfer of technology or source code relating to the item to a foreign person in the United States.


(4) Export Administration RegulationsThe term “Export Administration Regulations” means—(A) the Export Administration Regulations as promulgated, maintained, and amended under the authority of the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.] and codified, as of August 13, 2018, in subchapter C of chapter VII of title 15, Code of Federal Regulations; or

(B) regulations that are promulgated, maintained, and amended under the authority of subchapter I on or after August 13, 2018.


(5) Foreign personThe term “foreign person” means—(A) any natural person who is not a lawful permanent resident of the United States, citizen of the United States, or any other protected individual (as such term is defined in section 1324b(a)(3) of title 8);

(B) any corporation, business association, partnership, trust, society or any other entity or group that is not incorporated in the United States or organized to do business in the United States, as well as international organizations, foreign governments and any agency or subdivision of a foreign government (e.g., diplomatic mission).


(6) In-country transferThe term “in-country transfer”, with respect to an item subject to controls under subchapter I, means a change in the end-use or end user of the item within the same foreign country.


(7) ItemThe term “item” means a commodity, software, or technology.


(8) PersonThe term “person” means—(A) a natural person;

(B) a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, or any government or agency thereof; and

(C) any successor to any entity described in subparagraph (B).


(9) ReexportThe term “reexport”, with respect to an item subject to controls under subchapter I, includes—(A) the shipment or transmission of the item from a foreign country to another foreign country, including the sending or taking of the item from the foreign country to the other foreign country, in any manner; and

(B) the release or transfer of technology or source code relating to the item to a foreign person outside the United States.


(10) SecretaryExcept as otherwise provided, the term “Secretary” means the Secretary of Commerce.


(11) TechnologyThe term “technology” includes information, in tangible or intangible form, necessary for the development, production, or use of an item.


(12) United StatesThe term “United States” means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.


(13) United States personThe term “United States person” means—(A) for purposes of subchapter I—(i) any individual who is a citizen or national of the United States or who is an individual described in subparagraph (B) of section 1324b(a)(3) of title 8;

(ii) a corporation or other legal entity which is organized under the laws of the United States, any State or territory thereof, or the District of Columbia; and

(iii) any person in the United States; and


(B) for purposes of subchapter II, any United States resident or national (other than an individual resident outside the United States and employed by other than a United States person), any domestic concern (including any permanent domestic establishment of any foreign concern) and any foreign subsidiary or affiliate (including any permanent foreign establishment) of any domestic concern which is controlled in fact by such domestic concern, as determined under regulations by the Secretary.


(14) Weapons of mass destructionThe term “weapons of mass destruction” means nuclear, radiological, chemical, and biological weapons and delivery systems for such weapons.


(Pub. L. 115–232, div. A, title XVII, § 1742, Aug. 13, 2018, 132 Stat. 2208.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this subtitle”, meaning subtitle B (§§ 1741–1781) of title XVII of div. A of Pub. L. 115–232, Aug. 13, 2018, 132 Stat. 2208, known as the Export Control Reform Act of 2018, which is classified principally to this chapter. For complete classification of subtitle B to the Code, see section 1741 of Pub. L. 115–232, set out as a Short Title note below and Tables.
Subchapter I, referred to in pars. (1), (3), (4)(B), (6), (9), and (13)(A), was in the original “part I”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to subchapter I of this chapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note below and Tables.
The International Emergency Economic Powers Act, referred to in par. (4)(A), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 115–232, div. A, title XVII, § 1741, Aug. 13, 2018, 132 Stat. 2208, provided that: “This subtitle [subtitle B (§§ 1741–1781) of title XVII of div. A of Pub. L. 115–232, enacting this chapter, amending section 5314 of Title 5, Government Organization and Employees, and section 2516 of Title 18, Crimes and Criminal Procedure, repealing sections 4601 to 4610 and 4614 to 4623 of this title, enacting provisions set out as notes under this section and section 4601 of this title, and repealing provisions set out as notes under sections 4601, 4606, and 4609 of this title and section 3108 of Title 22, Foreign Relations and Intercourse] may be cited as the ‘Export Control Reform Act of 2018’.”

Pub. L. 115–232, div. A, title XVII, § 1751, Aug. 13, 2018, 132 Stat. 2209, provided that: “This part [part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, enacting subchapter I of this chapter, amending section 2516 of Title 18, Crimes and Criminal Procedure, repealing sections 4601 to 4610 and 4614 to 4623 of this title, enacting provisions set out as notes under section 4601 of this title, and repealing provisions set out as notes under sections 4601, 4606, and 4609 of this title and section 3108 of Title 22, Foreign Relations and Intercourse] may be cited as the ‘Export Controls Act of 2018’.”

Pub. L. 115–232, div. A, title XVII, § 1771, Aug. 13, 2018, 132 Stat. 2234, provided that: “This part [part II (§§ 1771–1774) of subtitle B of title XVII of div. A of Pub. L. 115–232, enacting subchapter II of this chapter] may be cited as the ‘Anti-Boycott Act of 2018’.”




SUBCHAPTER I—AUTHORITY AND ADMINISTRATION OF CONTROLS
§ 4811. Statement of policy
The following is the policy of the United States:(1) To use export controls only after full consideration of the impact on the economy of the United States and only to the extent necessary—(A) to restrict the export of items which would make a significant contribution to the military potential of any other country or combination of countries which would prove detrimental to the national security of the United States; and

(B) to restrict the export of items if necessary to further significantly the foreign policy of the United States or to fulfill its declared international obligations.


(2) The national security and foreign policy of the United States require that the export, reexport, and in-country transfer of items, and specific activities of United States persons, wherever located, be controlled for the following purposes:(A) To control the release of items for use in—(i) the proliferation of weapons of mass destruction or of conventional weapons;

(ii) the acquisition of destabilizing numbers or types of conventional weapons;

(iii) acts of terrorism;

(iv) military programs that could pose a threat to the security of the United States or its allies; or

(v) activities undertaken specifically to cause significant interference with or disruption of critical infrastructure.


(B) To preserve the qualitative military superiority of the United States.

(C) To strengthen the United States defense industrial base.

(D) To carry out the foreign policy of the United States, including the protection of human rights and the promotion of democracy.

(E) To carry out obligations and commitments under international agreements and arrangements, including multilateral export control regimes.

(F) To facilitate military interoperability between the United States and its North Atlantic Treaty Organization (NATO) and other close allies.

(G) To ensure national security controls are tailored to focus on those core technologies and other items that are capable of being used to pose a serious national security threat to the United States.


(3) The national security of the United States requires that the United States maintain its leadership in the science, technology, engineering, and manufacturing sectors, including foundational technology that is essential to innovation. Such leadership requires that United States persons are competitive in global markets. The impact of the implementation of this subchapter on such leadership and competitiveness must be evaluated on an ongoing basis and applied in imposing controls under sections 4812 and 4813 of this title to avoid negatively affecting such leadership.

(4) The national security and foreign policy of the United States require that the United States participate in multilateral organizations and agreements regarding export controls on items that are consistent with the policy of the United States, and take all the necessary steps to secure the adoption and consistent enforcement, by the governments of such countries, of export controls on items that are consistent with such policy.

(5) Export controls should be coordinated with the multilateral export control regimes. Export controls that are multilateral are most effective, and should be tailored to focus on those core technologies and other items that are capable of being used to pose a serious national security threat to the United States and its allies.

(6) Export controls applied unilaterally to items widely available from foreign sources generally are less effective in preventing end-users from acquiring those items. Application of unilateral export controls should be limited for purposes of protecting specific United States national security and foreign policy interests.

(7) The effective administration of export controls requires a clear understanding both inside and outside the United States Government of which items are controlled and an efficient process should be created to regularly update the controls, such as by adding or removing such items.

(8) The export control system must ensure that it is transparent, predictable, and timely, has the flexibility to be adapted to address new threats in the future, and allows seamless access to and sharing of export control information among all relevant United States national security and foreign policy agencies.

(9) Implementation and enforcement of United States export controls require robust capabilities in monitoring, intelligence, and investigation, appropriate penalties for violations, and the ability to swiftly interdict unapproved transfers.

(10) Export controls complement and are a critical element of the national security policies underlying the laws and regulations governing foreign direct investment in the United States, including controlling the transfer of critical technologies to certain foreign persons. Thus, the President, in coordination with the Secretary, the Secretary of Defense, the Secretary of State, the Secretary of Energy, and the heads of other Federal agencies, as appropriate, should have a regular and robust process to identify the emerging and other types of critical technologies of concern and regulate their release to foreign persons as warranted regardless of the nature of the underlying transaction. Such identification efforts should draw upon the resources and expertise of all relevant parts of the United States Government, industry, and academia. These efforts should be in addition to traditional efforts to modernize and update the lists of controlled items under the multilateral export control regimes.

(11) The authority under this subchapter may be exercised only in furtherance of all of the objectives set forth in paragraphs (1) through (10).

(Pub. L. 115–232, div. A, title XVII, § 1752, Aug. 13, 2018, 132 Stat. 2210.)

Editorial Notes

References in TextThis subchapter, referred to in pars. (3) and (11), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.



§ 4812. Authority of the President(a) AuthorityIn order to carry out the policy set forth in paragraphs (1) through (10) of section 4811 of this title, the President shall control—(1) the export, reexport, and in-country transfer of items subject to the jurisdiction of the United States, whether by United States persons or by foreign persons; and

(2) the activities of United States persons, wherever located, relating to specific—(A) nuclear explosive devices;

(B) missiles;

(C) chemical or biological weapons;

(D) whole plants for chemical weapons precursors;

(E) foreign maritime nuclear projects; and

(F) foreign military intelligence services.



(b) RequirementsIn exercising authority under this subchapter to carry out the policy set forth in paragraphs (1) through (10) of section 4811 of this title, the President shall—(1) regulate the export, reexport, and in-country transfer of items described in subsection (a)(1) of United States persons or foreign persons;

(2) regulate the activities described in subsection (a)(2) of United States persons, wherever located;

(3) seek to secure the cooperation of other governments and multilateral organizations to impose control systems that are consistent, to the extent possible, with the controls imposed under subsection (a);

(4) maintain the leadership of the United States in science, engineering, technology research and development, manufacturing, and foundational technology that is essential to innovation;

(5) protect United States technological advances by prohibiting unauthorized technology transfers to foreign persons in the United States or outside the United States, particularly with respect to countries that may pose a significant threat to the national security of the United States;

(6) strengthen the United States industrial base, both with respect to current and future defense requirements; and

(7) enforce the controls through means such as regulations, requirements for compliance, lists of controlled items, lists of foreign persons who threaten the national security or foreign policy of the United States, and guidance in a form that facilitates compliance by United States persons and foreign persons, in particular academic institutions, scientific and research establishments, and small- and medium-sized businesses.


(c) Application of controlsThe President shall impose controls over the export, reexport, or in-country transfer of items for purposes of the objectives described in subsections (b)(1) or (b)(2) without regard to the nature of the underlying transaction or any circumstances pertaining to the activity, including whether such export, reexport, or in-country transfer occurs pursuant to a purchase order or other contract requirement, voluntary decision, inter-company arrangement, marketing effort, or during a joint venture, joint development agreement, or similar collaborative agreement.


(Pub. L. 115–232, div. A, title XVII, § 1753, Aug. 13, 2018, 132 Stat. 2211.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (b), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.



§ 4813. Additional authorities(a) In generalIn carrying out this subchapter on behalf of the President, the Secretary, in consultation with the Secretary of State, the Secretary of Defense, the Secretary of Energy, and the heads of other Federal agencies as appropriate, shall—(1) establish and maintain a list of items that are controlled under this subchapter;

(2) establish and maintain a list of foreign persons and end-uses that are determined to be a threat to the national security and foreign policy of the United States pursuant to the policy set forth in section 4811(2)(A) of this title;

(3) prohibit unauthorized exports, reexports, and in-country transfers of controlled items, including to foreign persons in the United States or outside the United States;

(4) restrict exports, reexports, and in-country transfers of any controlled items to any foreign person or end-use listed under paragraph (2);

(5) require licenses or other authorizations, as appropriate, for exports, reexports, and in-country transfers of controlled items, including—(A) imposing conditions or restrictions on United States persons and foreign persons with respect to such licenses or other authorizations; and

(B) suspending or revoking such licenses or authorizations;


(6) establish a process for an assessment to determine whether a foreign item is comparable in quality to an item controlled under this subchapter, and is available in sufficient quantities to render the United States export control of that item or the denial of a license ineffective, including a mechanism to address that disparity;

(7) require measures for compliance with the export controls established under this subchapter;

(8) require and obtain such information from United States persons and foreign persons as is necessary to carry out this subchapter;

(9) require, to the extent feasible, identification of items subject to controls under this subchapter in order to facilitate the enforcement of such controls;

(10) inspect, search, detain, or seize, or impose temporary denial orders with respect to items, in any form, that are subject to controls under this subchapter, or conveyances on which it is believed that there are items that have been, are being, or are about to be exported, reexported, or in-country transferred in violation of this subchapter;

(11) monitor shipments and other means of transfer;

(12) keep the public appropriately apprised of changes in policy, regulations, and procedures established under this subchapter;

(13) appoint technical advisory committees in accordance with the Federal Advisory Committee Act [5 U.S.C. App.];

(14) create, as warranted, exceptions to licensing requirements in order to further the objectives of this subchapter;

(15) establish and maintain processes to inform persons, either individually by specific notice or through amendment to any regulation or order issued under this subchapter, that a license from the Bureau of Industry and Security of the Department of Commerce is required to export; and

(16) undertake any other action as is necessary to carry out this subchapter that is not otherwise prohibited by law.


(b) Relationship to IEEPAThe authority under this subchapter may not be used to regulate or prohibit under this subchapter the export, reexport, or in-country transfer of any item that may not be regulated or prohibited under section 203(b) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)), except to the extent the President has made a determination necessary to impose controls under subparagraph (A), (B), or (C) of paragraph (2) of such section.


(c) Countries supporting international terrorism(1) Commerce license requirement(A) In generalA license shall be required for the export, reexport, or in-country transfer of items, the control of which is implemented pursuant to subsection (a) by the Secretary, to a country if the Secretary of State has made the following determinations:(i) The government of such country has repeatedly provided support for acts of international terrorism.

(ii) The export, reexport, or in-country transfer of such items could make a significant contribution to the military potential of such country, including its military logistics capability, or could enhance the ability of such country to support acts of international terrorism.


(B) Determination under other provisions of lawA determination of the Secretary of State under section 2371 of title 22, section 2780 of title 22, or any other provision of law that the government of a country described in subparagraph (A) has repeatedly provided support for acts of international terrorism shall be deemed to be a determination with respect to such government for purposes of clause (i) of subparagraph (A).



(2) Notification to Congress(A) In generalThe Secretary of State and the Secretary shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate at least 30 days before any license is issued as required by paragraph (1).


(B) ContentsThe Secretary of State shall include in the notification required under subparagraph (A)—(i) a detailed description of the items to be offered, including a brief description of the capabilities of any item for which a license to export, reexport, or in-country transfer the items is sought;

(ii) the reasons why the foreign country, person, or entity to which the export, reexport, or in-country transfer is proposed to be made has requested the items under the export, reexport, or in-country transfer, and a description of the manner in which such country, person, or entity intends to use such items;

(iii) the reasons why the proposed export, reexport, or in-country transfer is in the national interest of the United States;

(iv) an analysis of the impact of the proposed export, reexport, or in-country transfer on the military capabilities of the foreign country, person, or entity to which such transfer would be made;

(v) an analysis of the manner in which the proposed export, reexport, or in-country transfer would affect the relative military strengths of countries in the region to which the items that are the subject of such export, reexport, or in-country transfer would be delivered and whether other countries in the region have comparable kinds and amounts of items; and

(vi) an analysis of the impact of the proposed export, reexport, or in-country transfer on the relations of the United States with the countries in the region to which the items that are the subject of such export, reexport, or in-country transfer would be delivered.



(3) Publication in Federal RegisterEach determination of the Secretary of State under paragraph (1)(A)(i) shall be published in the Federal Register, except that the Secretary of State may exclude confidential information and trade secrets contained in such determination.


(4) Rescission of determinationA determination of the Secretary of State under paragraph (1)(A)(i) may not be rescinded unless the President submits to the Speaker of the House of Representatives, the chairman of the Committee on Foreign Affairs, and the chairman of the Committee on Banking, Housing, and Urban Affairs and the chairman of the Committee on Foreign Relations of the Senate—(A) before the proposed rescission would take effect, a report certifying that—(i) there has been a fundamental change in the leadership and policies of the government of the country concerned;

(ii) that government is not supporting acts of international terrorism; and

(iii) that government has provided assurances that it will not support acts of international terrorism in the future; or


(B) at least 45 days before the proposed rescission would take effect, a report justifying the rescission and certifying that—(i) the government concerned has not provided any support for acts international terrorism during the preceding 6-month period; and

(ii) the government concerned has provided assurances that it will not support acts of international terrorism in the future.




(d) Enhanced controls(1) In generalIn furtherance of section 4812(a) of this title, the President shall, except to the extent authorized by a statute or regulation administered by a Federal department or agency other than the Department of Commerce, require a United States person, wherever located, to apply for and receive a license from the Department of Commerce for—(A) the export, reexport, or in-country transfer of items described in paragraph (2), including items that are not subject to control under this subchapter; and

(B) other activities that may support the design, development, production, use, operation, installation, maintenance, repair, overhaul, or refurbishing of, or for the performance of services relating to, any such items.


(2) Items describedThe items described in this paragraph include—(A) nuclear explosive devices;

(B) missiles;

(C) chemical or biological weapons;

(D) whole plants for chemical weapons precursors; and

(E) foreign maritime nuclear projects that would pose a risk to the national security or foreign policy of the United States.



(e) Additional prohibitionsThe Secretary may inform United States persons, either individually by specific notice or through amendment to any regulation or order issued under this subchapter, that a license from the Bureau of Industry and Security of the Department of Commerce is required to engage in any activity if the activity involves the types of movement, service, or support described in subsection (d). The absence of any such notification does not excuse the United States person from compliance with the license requirements of subsection (d), or any regulation or order issued under this subchapter.


(f) License review standardsThe Secretary shall deny an application to engage in any activity described in subsection (d) if the activity would make a material contribution to any of the items described in subsection (d)(2).


(Pub. L. 115–232, div. A, title XVII, § 1754, Aug. 13, 2018, 132 Stat. 2212.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (a), (b), (d)(1)(A), and (e), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
The Federal Advisory Committee Act, referred to in subsec. (a)(13), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.
IEEPA, referred to in subsec. (b), is the International Emergency Economic Powers Act, title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.



§ 4814. Administration of export controls(a) In generalThe President shall rely on, including through delegations, as appropriate, the Secretary, the Secretary of Defense, the Secretary of State, the Secretary of Energy, the Director of National Intelligence, and the heads of other Federal agencies as appropriate, to exercise the authority to carry out the purposes set forth in subsection (b).


(b) PurposesThe purposes of this section include to—(1) advise the President with respect to—(A) identifying specific threats to the national security and foreign policy that the authority of this subchapter may be used to address; and

(B) exercising the authority under this subchapter to implement policies, regulations, procedures, and actions that are necessary to effectively counteract those threats;


(2) review and approve—(A) criteria for including items on, and removing such an item from, a list of controlled items established under this subchapter;

(B) an interagency procedure for compiling and amending any list described in subparagraph (A);

(C) criteria for including a person on a list of persons to whom exports, reexports, and in-country transfers of items are prohibited or restricted under this subchapter;

(D) standards for compliance by persons subject to controls under this subchapter; and

(E) policies and procedures for the end-use monitoring of exports, reexports, and in-country transfers of items controlled under this subchapter; and


(3) benefit from the inherent equities, experience, and capabilities of the Federal officials described in subsection (a).


(c) Sense of CongressIt is the sense of Congress that the administration of export controls under this subchapter should be consistent with the procedures relating to export license applications described in Executive Order 12981 (1995).


(Pub. L. 115–232, div. A, title XVII, § 1755, Aug. 13, 2018, 132 Stat. 2216.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (b)(1), (2) and (c), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
Executive Order 12981, referred to in subsec. (c), is Ex. Ord. No. 12981, Dec. 5, 1995, 60 F.R. 62981, which is set out as a note under former section 4603 of this title.



§ 4815. Licensing(a) In generalThe Secretary shall, consistent with delegations as described in section 4814 of this title, establish a procedure to license or otherwise authorize the export, reexport, and in-country transfer of items controlled under this subchapter in order to carry out the policy set forth in section 4811 of this title and the requirements set forth in section 4812(b) of this title. The procedure shall ensure that—(1) license applications and other requests for authorization are considered and decisions made with the participation of appropriate Federal agencies, as appropriate; and

(2) licensing decisions are made in an expeditious manner, with transparency to applicants on the status of license and other authorization processing and the reason for denying any license or request for authorization.


(b) Sense of CongressIt is the sense of Congress that the Secretary should make best efforts to ensure that an accurate, consistent, and timely evaluation and processing of licenses or other requests for authorization to export, reexport, or in-country transfer items controlled under this subchapter is generally accomplished within 30 days from the date of such license request.


(c) FeesNo fee may be charged in connection with the submission, processing, or consideration of any application for a license or other authorization or other request made in connection with any regulation in effect under the authority of this subchapter.


(d) Additional procedural requirements(1) In generalThe procedure required under subsection (a) shall provide for the assessment of the impact of a proposed export of an item on the United States defense industrial base and the denial of an application for a license or a request for an authorization of any export that would have a significant negative impact on such defense industrial base, as described in paragraph (3).


(2) Information from applicantThe procedure required under subsection (a) shall also require an applicant for a license to provide the information necessary to make the assessment provided under paragraph (1), including whether the purpose or effect of the export is to allow for the significant production of items relevant for the defense industrial base outside the United States.


(3) Significantly negative impact definedA significant negative impact on the United States defense industrial base is the following:(A) A reduction in the availability of an item produced in the United States that is likely to be acquired by the Department of Defense or other Federal department or agency for the advancement of the national security of the United States, or for the production of an item in the United States for the Department of Defense or other agency for the advancement of the national security of the United States.

(B) A reduction in the production in the United States of an item that is the result of research and development carried out, or funded by, the Department of Defense or other Federal department or agency to advance the national security of the United States, or a federally funded research and development center.

(C) A reduction in the employment of United States persons whose knowledge and skills are necessary for the continued production in the United States of an item that is likely to be acquired by the Department of Defense or other Federal department or agency for the advancement of the national security of the United States.



(Pub. L. 115–232, div. A, title XVII, § 1756, Aug. 13, 2018, 132 Stat. 2217.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (a) to (c), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.



§ 4816. Compliance assistance(a) System for seeking assistanceThe President may authorize the Secretary to establish a system to provide United States persons with assistance in complying with this subchapter, which may include a mechanism for providing information, in classified form as appropriate, to persons who are potential customers, suppliers, or business partners with respect to items controlled under this subchapter, in order to further ensure the prevention of the export, reexport, or in-country transfer of items that may pose a threat to the national security or foreign policy of the United States.


(b) Security clearancesIn order to carry out subsection (a), the President may issue appropriate security clearances to persons described in that subsection who are responsible for complying with this subchapter.


(c) Assistance for certain businesses(1) In generalNot later than 120 days after August 13, 2018, the President shall develop and submit to Congress a plan to assist small- and medium-sized United States businesses in export licensing and other processes under this subchapter.


(2) ContentsThe plan shall include, among other things, arrangements for the Department of Commerce to provide counseling to businesses described in paragraph (1) on filing applications and identifying items controlled under this subchapter, as well as proposals for seminars and conferences to educate such businesses on export controls, licensing procedures, and related obligations.



(Pub. L. 115–232, div. A, title XVII, § 1757, Aug. 13, 2018, 132 Stat. 2218; Pub. L. 116–283, div. A, title X, § 1081(d)(7), Jan. 1, 2021, 134 Stat. 3874.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.

Amendments2021—Subsec. (a). Pub. L. 116–283 inserted “to persons” before “who are potential”.

Effective Date of 2021 AmendmentPub. L. 116–283, div. A, title X, § 1081(d), Jan. 1, 2021, 134 Stat. 3873, provided that the amendment made by section 1081(d)(7) is effective as of Aug. 13, 2018, and as if included in Pub. L. 115–232.

Executive Documents

Delegation of Authorities Under Section 1757 of the National Defense Authorization Act for Fiscal Year 2019
Memorandum of President of the United States, Nov. 26, 2018, 83 F.R. 61503, provided:
Memorandum for the Secretary of Commerce
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of Commerce the functions and authorities vested in the President by section 1757 of the [John S. McCain] National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) [50 U.S.C. 4816].
The delegation in this memorandum shall apply to any provision of any future public law that is the same or substantially the same as the provision referenced in this memorandum.
You are authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§ 4817. Requirements to identify and control the export of emerging and foundational technologies(a) Identification of technologies(1) In generalThe President shall establish and, in coordination with the Secretary, the Secretary of Defense, the Secretary of Energy, the Secretary of State, and the heads of other Federal agencies as appropriate, lead, a regular, ongoing interagency process to identify emerging and foundational technologies that—(A) are essential to the national security of the United States; and

(B) are not critical technologies described in clauses (i) through (v) of section 4565(a)(6)(A) of this title.


(2) ProcessThe interagency process established under subsection (a) shall—(A) be informed by multiple sources of information, including—(i) publicly available information;

(ii) classified information, including relevant information provided by the Director of National Intelligence;

(iii) information relating to reviews and investigations of transactions by the Committee on Foreign Investment in the United States under section 4565 of this title; and

(iv) information provided by the advisory committees established by the Secretary to advise the Under Secretary of Commerce for Industry and Security on controls under the Export Administration Regulations, including the Emerging Technology and Research Advisory Committee;


(B) take into account—(i) the development of emerging and foundational technologies in foreign countries;

(ii) the effect export controls imposed pursuant to this section may have on the development of such technologies in the United States; and

(iii) the effectiveness of export controls imposed pursuant to this section on limiting the proliferation of emerging and foundational technologies to foreign countries; and


(C) include a notice and comment period.



(b) Commerce controls(1) In generalExcept to the extent inconsistent with the authorities described in subsection (a)(1)(B), the Secretary shall establish appropriate controls under the Export Administration Regulations on the export, reexport, or in-country transfer of technology identified pursuant to subsection (a), including through interim controls (such as by informing a person that a license is required for export), as appropriate, or by publishing additional regulations.


(2) Levels of control(A) In generalThe Secretary may, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, specify the level of control to apply under paragraph (1) with respect to the export of technology described in that paragraph, including a requirement for a license or other authorization for the export, reexport, or in-country transfer of that technology.


(B) ConsiderationsIn determining under subparagraph (A) the level of control appropriate for technology described in paragraph (1), the Secretary shall take into account—(i) lists of countries to which exports from the United States are restricted; and

(ii) the potential end uses and end users of the technology.


(C) Minimum requirementsAt a minimum, except as provided by paragraph (4), the Secretary shall require a license for the export, reexport, or in-country transfer of technology described in paragraph (1) to or in a country subject to an embargo, including an arms embargo, imposed by the United States.



(3) Review of license applications(A) ProceduresThe procedures set forth in Executive Order 12981 (50 U.S.C. 4603 note; relating to administration of export controls) or a successor order shall apply to the review of an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1).


(B) Consideration of information relating to national securityIn reviewing an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1), the Secretary shall take into account information provided by the Director of National Intelligence regarding any threat to the national security of the United States posed by the proposed export, reexport, or transfer. The Director of National Intelligence shall provide such information on the request of the Secretary.


(C) Disclosures relating to collaborative arrangementsIn the case of an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1) submitted by or on behalf of a joint venture, joint development agreement, or similar collaborative arrangement, the Secretary may require the applicant to identify, in addition to any foreign person participating in the arrangement, any foreign person with significant ownership interest in a foreign person participating in the arrangement.



(4) Exceptions(A) Mandatory exceptionsThe Secretary may not control under this subsection the export of any technology—(i) described in section 1702(b) of this title; or

(ii) if the regulation of the export of that technology is prohibited under any other provision of law.


(B) Regulatory exceptionsIn prescribing regulations under paragraph (1), the Secretary may include regulatory exceptions to the requirements of that paragraph.


(C) Additional exceptionsThe Secretary shall not be required to impose under paragraph (1) a requirement for a license or other authorization with respect to the export, reexport, or in-country transfer of technology described in paragraph (1) pursuant to any of the following transactions:(i) The sale or license of a finished item and the provision of associated technology if the United States person that is a party to the transaction generally makes the finished item and associated technology available to its customers, distributors, or resellers.

(ii) The sale or license to a customer of a product and the provision of integration services or similar services if the United States person that is a party to the transaction generally makes such services available to its customers.

(iii) The transfer of equipment and the provision of associated technology to operate the equipment if the transfer could not result in the foreign person using the equipment to produce critical technologies (as defined in section 4565(a) of this title).

(iv) The procurement by the United States person that is a party to the transaction of goods or services, including manufacturing services, from a foreign person that is a party to the transaction, if the foreign person has no rights to exploit any technology contributed by the United States person other than to supply the procured goods or services.

(v) Any contribution and associated support by a United States person that is a party to the transaction to an industry organization related to a standard or specification, whether in development or declared, including any license of or commitment to license intellectual property in compliance with the rules of any standards organization (as defined by the Secretary by regulation).




(c) Multilateral controls(1) In generalThe Secretary of State, in consultation with the Secretary and the Secretary of Defense, and the heads of other Federal agencies, as appropriate, shall propose that any technology identified pursuant to subsection (a) be added to the list of technologies controlled by the relevant multilateral export control regimes.


(2) Items on commerce control list or United States munitions listIf the Secretary of State proposes to a multilateral export control regime under paragraph (1) to add a technology identified pursuant to subsection (a) to the control list of that regime and that regime does not add that technology to the control list during the 3-year period beginning on the date of the proposal, the applicable agency head may determine whether national security concerns warrant the continuation of unilateral export controls with respect to that technology.



(d) Report to Committee on Foreign Investment in the United StatesNot less frequently than every 180 days, the Secretary, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, shall submit to the Committee on Foreign Investment in the United States a report on the results of actions taken pursuant to this section.


(e) Report to CongressNot less frequently than every 180 days, the Secretary, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, shall submit a report on the results of actions taken pursuant to this section, including actions taken pursuant to subsections (a), (b), and (c), to—(1) the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and

(2) the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.


(f) Modifications to Emerging Technology and Research Advisory Committee(1) In generalThe Secretary shall revise the objectives of the Emerging Technology and Research Advisory Committee, established by the Secretary under the Export Administration Regulations, to include advising the interagency process established under subsection (a) with respect to emerging and foundational technologies.


(2) DutiesThe Secretary—(A) shall revise the duties of the Emerging Technology and Research Advisory Committee to include identifying emerging and foundational technologies that may be developed over a period of 5 years or 10 years; and

(B) may revise the duties of the Advisory Committee to include identifying trends in—(i) the ownership by foreign persons and foreign governments of such technologies;

(ii) the types of transactions related to such technologies engaged in by foreign persons and foreign governments;

(iii) the blending of private and government investment in such technologies; and

(iv) efforts to obfuscate ownership of such technologies or to otherwise circumvent the controls established under this section.



(3) Meetings(A) FrequencyThe Emerging Technology and Research Advisory Committee should meet not less frequently than every 120 days.


(B) AttendanceA representative from each agency participating in the interagency process established under subsection (a) should be in attendance at each meeting of the Emerging Technology and Research Advisory Committee.



(4) Classified informationNot fewer than half of the members of the Emerging Technology and Research Advisory Committee should hold sufficient security clearances such that classified information, including classified information described in clauses (ii) and (iii) of subsection (a)(2)(A), from the interagency process established under subsection (a) can be shared with those members to inform the advice provided by the Advisory Committee.


(5) Applicability of Federal Advisory Committee ActSubsections (a)(1), (a)(3), and (b) of section 10 and sections 11, 13, and 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Emerging Technology and Research Advisory Committee.


(6) ReportThe Emerging Technology and Research Advisory Committee shall include the findings of the Advisory Committee under this subsection in the annual report to Congress required by section 4824 of this title.



(g) Rule of ConstructionNothing in this chapter shall be construed to alter or limit—(1) the authority of the President or the Secretary of State to designate items as defense articles and defense services for the purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.) or to otherwise regulate such items; or

(2) the authority of the President under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.), the Energy Reorganization Act of 1974 (42 U.S.C. 5801 et seq.), or the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) or any other provision of law relating to the control of exports.


(Pub. L. 115–232, div. A, title XVII, § 1758, Aug. 13, 2018, 132 Stat. 2218.)

Editorial Notes

References in TextExecutive Order 12981, referred to in subsec. (b)(3)(A), is Ex. Ord. No. 12981, Dec. 5, 1995, 60 F.R. 62981, which is set out as a note under former section 4603 of this title.
The Federal Advisory Committee Act, referred to in subsec. (f)(5), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.
This chapter, referred to in subsec. (g), was in the original “this subtitle”, meaning subtitle B (§§ 1741–1781) of title XVII of div. A of Pub. L. 115–232, Aug. 13, 2018, 132 Stat. 2208, known as the Export Control Reform Act of 2018, which is classified principally to this chapter. For complete classification of subtitle B to the Code, see section 1741 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
The Arms Export Control Act, referred to in subsec. (g)(1), is Pub. L. 90–629, Oct. 22, 1968, 82 Stat. 1320, which is classified principally to chapter 39 (§ 2751 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2751 of Title 22 and Tables.
The Atomic Energy Act of 1954, referred to in subsec. (g)(2), is act Aug. 1, 1946, ch. 724, as added by act Aug. 30, 1954, ch. 1073, § 1, 68 Stat. 919, which is classified principally to chapter 23 (§ 2011 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2011 of Title 42 and Tables.
The Nuclear Non-Proliferation Act of 1978, referred to in subsec. (g)(2), is Pub. L. 95–242, Mar. 10, 1978, 92 Stat. 120, which is classified principally to chapter 47 (§ 3201 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 3201 of Title 22 and Tables.
The Energy Reorganization Act of 1974, referred to in subsec. (g)(2), is Pub. L. 93–438, Oct. 11, 1974, 88 Stat. 1233, which is classified principally to chapter 73 (§ 5801 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5801 of Title 42 and Tables.
The Export Administration Act of 1979, referred to in subsec. (g)(2), is Pub. L. 96–72, Sept. 29, 1979, 93 Stat. 503, which was classified principally to chapter 56 (§ 4601 et seq.) of this title and was substantially repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232. For complete classification of this Act to the Code, see Tables.
The International Emergency Economic Powers Act, referred to in subsec. (g)(2), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.



§ 4818. Review relating to countries subject to comprehensive United States arms embargo(a) In generalThe Secretary, the Secretary of Defense, the Secretary of State, the Secretary of Energy, and the heads of other Federal agencies as appropriate, shall conduct a review of license requirements for exports, reexports, or in-country transfers of items to countries subject to a comprehensive United States arms embargo, including, as appropriate—(1) the scope of controls under title 15, Code of Federal Regulations, that apply to exports, reexports, and in-country transfers for military end uses and military end users in countries that are subject to a comprehensive United States arms embargo and countries that are subject to a United Nations arms embargo; and

(2) entries on the Commerce Control List maintained under title 15, Code of Federal Regulations, that are not subject to a license requirement for the export, reexport, or in-country transfer of items to countries subject to a comprehensive United States arms embargo.


(b) Implementation of results of reviewNot later than 270 days after August 13, 2018, the Secretary shall implement the results of the review conducted under subsection (a).


(Pub. L. 115–232, div. A, title XVII, § 1759, Aug. 13, 2018, 132 Stat. 2223; Pub. L. 116–283, div. A, title X, § 1081(d)(8), Jan. 1, 2021, 134 Stat. 3874.)

Editorial Notes
Amendments2021—Subsec. (a)(2). Pub. L. 116–283 substituted period for semicolon at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentPub. L. 116–283, div. A, title X, § 1081(d), Jan. 1, 2021, 134 Stat. 3873, provided that the amendment made by section 1081(d)(8) is effective as of Aug. 13, 2018, and as if included in Pub. L. 115–232.



§ 4819. Penalties(a) Unlawful acts(1) In generalIt shall be unlawful for a person to violate, attempt to violate, conspire to violate, or cause a violation of this subchapter or of any regulation, order, license, or other authorization issued under this subchapter, including any of the unlawful acts described in paragraph (2).


(2) Specific unlawful actsThe unlawful acts described in this paragraph are the following:(A) No person may engage in any conduct prohibited by or contrary to, or refrain from engaging in any conduct required by this subchapter, the Export Administration Regulations, or any order, license or authorization issued thereunder.

(B) No person may cause or aid, abet, counsel, command, induce, procure, permit, or approve the doing of any act prohibited, or the omission of any act required by this subchapter, the Export Administration Regulations, or any order, license or authorization issued thereunder.

(C) No person may solicit or attempt a violation of this subchapter, the Export Administration Regulations, or any order, license or authorization issued thereunder.

(D) No person may conspire or act in concert with one or more other persons in any manner or for any purpose to bring about or to do any act that constitutes a violation of this subchapter, the Export Administration Regulations, or any order, license or authorization issued thereunder.

(E) No person may order, buy, remove, conceal, store, use, sell, loan, dispose of, transfer, transport, finance, forward, or otherwise service, in whole or in part, or conduct negotiations to facilitate such activities for, any item exported or to be exported from the United States, or that is otherwise subject to the Export Administration Regulations, with knowledge that a violation of this subchapter, the Export Administration Regulations, or any order, license or authorization issued thereunder, has occurred, is about to occur, or is intended to occur in connection with the item unless valid authorization is obtained therefor.

(F) No person may make any false or misleading representation, statement, or certification, or falsify or conceal any material fact, either directly to the Department of Commerce, or an official of any other United States agency, including the Department of Homeland Security and the Department of Justice, or indirectly through any other person—(i) in the course of an investigation or other action subject to the Export Administration Regulations;

(ii) in connection with the preparation, submission, issuance, use, or maintenance of any export control document or any report filed or required to be filed pursuant to the Export Administration Regulations; or

(iii) for the purpose of or in connection with effecting any export, reexport, or in-country transfer of an item subject to the Export Administration Regulations or a service or other activity of a United States person described in section 4813 of this title.


(G) No person may engage in any transaction or take any other action with intent to evade the provisions of this subchapter, the Export Administration Regulations, or any order, license, or authorization issued thereunder.

(H) No person may fail or refuse to comply with any reporting or recordkeeping requirements of the Export Administration Regulations or of any order, license, or authorization issued thereunder.

(I) Except as specifically authorized in the Export Administration Regulations or in writing by the Department of Commerce, no person may alter any license, authorization, export control document, or order issued under the Export Administration Regulations.

(J) No person may take any action that is prohibited by a denial order or a temporary denial order issued by the Department of Commerce to prevent imminent violations of this subchapter, the Export Administration Regulations, or any order, license or authorization issued thereunder.


(3) Additional requirementsFor purposes of paragraph (2)(F), any representation, statement, or certification made by any person shall be deemed to be continuing in effect. Each person who has made a representation, statement, or certification to the Department of Commerce relating to any order, license, or other authorization issued under this subchapter shall notify the Department of Commerce, in writing, of any change of any material fact or intention from that previously represented, stated, or certified, immediately upon receipt of any information that would lead a reasonably prudent person to know that a change of material fact or intention had occurred or may occur in the future.



(b) Criminal penaltyA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids and abets in the commission of, an unlawful act described in subsection (a)—(1) shall be fined not more than $1,000,000; and

(2) in the case of the individual, shall be imprisoned for not more than 20 years, or both.


(c) Civil penalties(1) AuthorityThe Secretary may impose the following civil penalties on a person for each violation by that person of this subchapter or any regulation, order, or license issued under this subchapter, for each violation:(A) A fine of not more than $300,000 or an amount that is twice the value of the transaction that is the basis of the violation with respect to which the penalty is imposed, whichever is greater.

(B) Revocation of a license issued under this subchapter to the person.

(C) A prohibition on the person’s ability to export, reexport, or in-country transfer any items controlled under this subchapter.


(2) ProceduresAny civil penalty under this subsection may be imposed only after notice and opportunity for an agency hearing on the record in accordance with sections 554 through 557 of title 5.


(3) Standards for levels of civil penaltyThe Secretary may by regulation provide standards for establishing levels of civil penalty under this subsection based upon factors such as the seriousness of the violation, the culpability of the violator, and such mitigating factors as the violator’s record of cooperation with the Government in disclosing the violation.



(d) Criminal forfeiture(1) In generalAny person who is convicted under subsection (b) of a violation of a control imposed under section 4812 of this title (or any regulation, order, or license issued with respect to such control) shall, in addition to any other penalty, forfeit to the United States any of the person’s property—(A) used or intended to be used, in any manner, to commit or facilitate the violation;

(B) constituting or traceable to the gross proceeds taken, obtained, or retained, in connection with or as a result of the violation; or

(C) constituting an item or technology that is exported or intended to be exported in violation of this subchapter.11 See References in Text note below.


(2) ProceduresThe procedures in any forfeiture under this subsection shall be governed by the procedures established under section 853 of title 21, other than subsection (d) of such section.



(e) Prior convictions(1) License bar(A) In generalThe Secretary may—(i) deny the eligibility of any person convicted of a criminal violation described in subparagraph (B) to export, reexport, or in-country transfer outside the United States any item, whether or not subject to controls under this subchapter, for a period of up to 10 years beginning on the date of the conviction; and

(ii) revoke any license or other authorization to export, reexport, or in-country transfer items that was issued under this subchapter and in which such person has an interest at the time of the conviction.


(B) ViolationsThe violations referred to in subparagraph (A) are any criminal violations of, or criminal attempt or conspiracy to violate—(i) this subchapter (or any regulation, license, or order issued under this subchapter);

(ii) any regulation, license, or order issued under the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.];

(iii) section 371, 554, 793, 794, or 798 of title 18;

(iv) section 1001 of title 18;

(v) section 783(b) of this title; or

(vi) section 2778 of title 22.



(2) Application to other partiesThe Secretary may exercise the authority under paragraph (1) with respect to any person related, through affiliation, ownership, control, position of responsibility, or other connection in the conduct of trade or business, to any person convicted of any violation of law set forth in paragraph (1), upon a showing of such relationship with the convicted party, and subject to the procedures set forth in subsection (c)(2).



(f) Other authoritiesNothing in subsection (c), (d), or (e) limits—(1) the availability of other administrative or judicial remedies with respect to violations of this subchapter, or any regulation, order, license or other authorization issued under this subchapter;

(2) the authority to compromise and settle administrative proceedings brought with respect to violations of this subchapter, or any regulation, order, license, or other authorization issued under this subchapter; or

(3) the authority to compromise, remit or mitigate seizures and forfeitures pursuant to section 401(b) of title 22.


(Pub. L. 115–232, div. A, title XVII, § 1760, Aug. 13, 2018, 132 Stat. 2223.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (a), (c)(1), (e)(1), and (f)(1), (2), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
This subchapter, referred to in subsec. (d)(1)(C), was in the original “this title”, and was translated as meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, which is classified principally to this subchapter, to reflect the probable intent of Congress. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
The International Emergency Economic Powers Act, referred to in subsec. (e)(1)(B)(ii), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.



§ 4820. Enforcement(a) AuthoritiesIn order to enforce this subchapter, the Secretary, on behalf of the President, may exercise, in addition to relevant enforcement authorities of other Federal agencies, the authority to—(1) issue orders and guidelines;

(2) require, inspect, and obtain books, records, and any other information from any person subject to the provisions of this subchapter;

(3) administer oaths or affirmations and by subpoena require any person to appear and testify or to appear and produce books, records, and other writings, or both;

(4) conduct investigations within the United States and outside the United States consistent with applicable law;

(5) inspect, search, detain, seize, or issue temporary denial orders with respect to items, in any form, that are subject to controls under this subchapter, or conveyances on which it is believed that there are items that have been, are being, or are about to be exported, reexported, or in-country transferred in violation of this subchapter, or any regulations, order, license, or other authorization issued thereunder;

(6) carry firearms;

(7) conduct prelicense inspections and post-shipment verifications; and

(8) execute warrants and make arrests.


(b) Undercover investigations(1) In generalAmounts made available to carry out this subchapter may be used by the Secretary to carry out undercover investigations that are necessary for detection and prosecution of violations of this subchapter, including to—(A) purchase property, buildings, and other facilities, and to lease space, within the United States, the District of Columbia, and the territories and possessions of the United States without regard to—(i) sections 1341 and 3324 of title 31;

(ii) section 8141 of title 40;

(iii) sections 3901, 6301(a) and (b)(1) to (3), and 6306 of title 41; and

(iv) chapter 45 of title 41; and


(B) establish or acquire proprietary corporations or business entities as part of the undercover operation and operate such corporations or business entities on a commercial basis, without regard to sections 9102 and 9103 of title 31.


(2) Deposit of amounts in banks or other financial institutionsAmounts made available to carry out this subchapter that are used to carry out undercover operations under paragraph (1) may be deposited in banks or other financial institutions without regard to the provisions of section 648 of title 18 and section 3302 of title 31.


(3) Offset of necessary and reasonable expensesAny proceeds from an undercover operation carried out under paragraph (1) may be used to offset necessary and reasonable expenses incurred in such undercover operation without regard to the provisions of section 3302 of title 31.


(4) Disposition of corporations and business entitiesIf a corporation or business entity established or acquired as part of an undercover operation carried out under paragraph (1) with a net value of over $50,000 is to be liquidated, sold, or otherwise disposed of, the Secretary shall report the circumstances to the Comptroller General of the United States as much in advance of such disposition as the Secretary determines is practicable. The proceeds of the liquidation, sale, or other disposition, after obligations are met, shall be deposited in the Treasury of the United States as miscellaneous receipts. Any property or equipment purchased pursuant to paragraph (1) may be retained for subsequent use in undercover operations under this section. When such property or equipment is no longer needed, it shall be considered surplus and disposed of as surplus government property.


(5) Deposit of proceedsAs soon as the proceeds from an undercover operation carried out under paragraph (1), with respect to which an action is certified and carried out under this subsection, are no longer needed for the conduct of such operation, the proceeds or the balance of such proceeds remaining at the time shall be deposited into the Treasury of the United States as miscellaneous receipts.



(c) Enforcement of subpoenasIn the case of contumacy by, or refusal to obey a subpoena issued to, any person under subsection (a)(3), a district court of the United States, after notice to such person and a hearing, shall have jurisdiction to issue an order requiring such person to appear and give testimony or to appear and produce books, records, and other writings, regardless of format, that are the subject of the subpoena. Any failure to obey such order of the court may be punished by such court as a contempt thereof.


(d) Best practice guidelines(1) In generalThe Secretary, in consultation with the heads of other appropriate Federal agencies, should publish and update “best practices” guidelines to assist persons in developing and implementing, on a voluntary basis, effective export control programs in compliance with the regulations issued under this subchapter.


(2) Export compliance programThe implementation by a person of an effective export compliance program and a high quality overall export compliance effort by a person should ordinarily be given weight as mitigating factors in a civil penalty action against the person under this subchapter.



(e) Reference to enforcementFor purposes of this section, a reference to the enforcement of, or a violation of, this subchapter includes a reference to the enforcement or a violation of any regulation, order, license or other authorization issued pursuant to this subchapter.


(f) Omitted

(g) ImmunityA person shall not be excused from complying with any requirements under this section because of the person’s privilege against self-incrimination, but the immunity provisions of section 6002 of title 18 shall apply with respect to any individual who specifically claims such privilege.


(h) Confidentiality of information(1) Exemptions from disclosure(A) In generalInformation obtained under this subchapter may be withheld from disclosure only to the extent permitted by statute, except that information described in subparagraph (B) shall be withheld from public disclosure and shall not be subject to disclosure under section 552(b)(3) of title 5, unless the release of such information is determined by the Secretary to be in the national interest.


(B) Information describedInformation described in this subparagraph is information submitted or obtained in connection with an application for a license or other authorization to export, reexport, or in-country transfer items or engage in other activities, a recordkeeping or reporting requirement, an enforcement activity, or other operations under this subchapter, including—(i) the license application, license, or other authorization itself;

(ii) classification or advisory opinion requests, and the response thereto;

(iii) license determinations, and information pertaining thereto;

(iv) information or evidence obtained in the course of any investigation; and

(v) information obtained or furnished in connection with any international agreement, treaty, or other obligation.



(2) Information to the Congress and GAO(A) In generalNothing in this section shall be construed as authorizing the withholding of information from the Congress or from the Government Accountability Office.


(B) Availability to the Congress(i) In generalAny information obtained at any time under any provision of the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as in effect on the day before August 13, 2018, and as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), under the Export Administration Regulations, or under this subchapter, including any report or license application required under any such provision, shall be made available to a committee or subcommittee of Congress of appropriate jurisdiction, upon the request of the chairman or ranking minority member of such committee or subcommittee.


(ii) Prohibition on further disclosureNo such committee or subcommittee, or member thereof, may disclose any information made available under clause (i), that is submitted on a confidential basis unless the full committee determines that the withholding of that information is contrary to the national interest.



(C) Availability to GAO(i) In generalInformation described in clause (i) of subparagraph (B) shall be subject to the limitations contained in section 716 of title 31.


(ii) Prohibition on further disclosureAn officer or employee of the Government Accountability Office may not disclose, except to the Congress in accordance with this paragraph, any such information that is submitted on a confidential basis or from which any individual can be identified.




(3) Information sharing(A) In generalAny Federal official described in section 4814(a) of this title who obtains information that is relevant to the enforcement of this subchapter, including information pertaining to any investigation, shall furnish such information to each appropriate department, agency, or office with enforcement responsibilities under this section to the extent consistent with the protection of intelligence, counterintelligence, and law enforcement sources, methods, and activities.


(B) ExceptionsThe provisions of this paragraph shall not apply to information subject to the restrictions set forth in section 9 of title 13, and return information, as defined in subsection (b) of section 6103 of title 26, may be disclosed only as authorized by that section.


(C) Exchange of informationThe President shall ensure that the heads of departments, agencies, and offices with enforcement authorities under this subchapter, consistent with protection of law enforcement and its sources and methods—(i) exchange any licensing and enforcement information with one another that is necessary to facilitate enforcement efforts under this section; and

(ii) consult on a regular basis with one another and with the head of other departments, agencies, and offices that obtain information subject to this paragraph, in order to facilitate the exchange of such information.


(D) Information sharing with Federal agenciesLicensing or enforcement information obtained under this subchapter may be shared with departments, agencies, and offices that do not have enforcement authorities under this subchapter on a case-by-case basis.




(i) Reporting requirementsIn the administration of this section, reporting requirements shall be designed to reduce the cost of reporting, recordkeeping, and documentation to the extent consistent with effective enforcement and compilation of useful trade statistics. Reporting, recordkeeping, and documentation requirements shall be periodically reviewed and revised in the light of developments in the field of information technology.


(j) Civil forfeiture(1) In generalAny property, real or personal, tangible or intangible, seized under subsection (a) by designated officers or employees shall be subject to forfeiture to the United States in accordance with applicable law.


(2) ProceduresAny seizure or forfeiture under this subsection shall be carried out in accordance with the procedures set forth in section 981 of title 18.



(k) Rule of constructionNothing in this subchapter11 See References in Text note below. shall be construed to limit or otherwise affect the enforcement authorities of the Department of Homeland Security which may also complement those set forth herein.


(Pub. L. 115–232, div. A, title XVII, § 1761, Aug. 13, 2018, 132 Stat. 2226.)

Editorial Notes
Codification
Section is comprised of section 1761 of Pub. L. 115–232. Subsec. (f) of section 1761 of Pub. L. 115–232 amended section 2516 of Title 18, Crimes and Criminal Procedure.


References in TextThis subchapter, referred to in subsecs. (a), (b)(1), (2), (d), (e), and (h), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
The Export Administration Act of 1979, referred to in subsec. (h)(2)(B)(i), is Pub. L. 96–72, Sept. 29, 1979, 93 Stat. 503, which was classified principally to chapter 56 (§ 4601 et seq.) of this title and was substantially repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232. For complete classification of this Act to the Code, see Tables.
The International Emergency Economic Powers Act, referred to in subsec. (h)(2)(B)(i), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.
This subchapter, referred to in subsec. (k), was in the original “this Act”, and was translated as meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter, as the probable intent of Congress. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.



§ 4821. Administrative procedure(a) In generalExcept as provided in section 4819(c)(2) or 4843(c) of this title, the functions exercised under this subchapter shall not be subject to sections 551, 553 through 559, and 701 through 706 of title 5.


(b) Administrative law judges(1) In generalThe Secretary may—(A) appoint administrative law judges, consistent with the provisions of section 3105 of title 5; and

(B) designate properly appointed administrative law judges from other Federal agencies who are provided to the Department of Commerce pursuant to a legally authorized interagency agreement.


(2) LimitationAn administrative law judge appointed or designated by the Secretary under paragraph (1) may preside only over proceedings of the Department of Commerce.



(c) Amendments to regulationsThe President shall notify in advance the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Foreign Affairs of the House of Representatives of any proposed amendments to the Export Administration Regulations with an explanation of the intent and rationale of such amendments.


(Pub. L. 115–232, div. A, title XVII, § 1762, Aug. 13, 2018, 132 Stat. 2231.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.



§ 4822. Review of interagency dispute resolution process(a) In generalThe President shall review and evaluate the interagency export license referral, review, and escalation processes for dual-use items and munitions under the licensing jurisdiction of the Department of Commerce or any other Federal agency, as appropriate, to determine whether current practices and procedures are consistent with established national security and foreign policy objectives.


(b) ReportNot later than 180 days after August 13, 2018, the President shall submit to the appropriate congressional committees a report that contains the results of the review carried out under subsection (a).


(c) Operating Committee for Export PolicyIn any case in which the Operating Committee for Export Policy established by Executive Order 12981 (December 5, 1995; relating to Administration of Export Controls) is meeting to conduct an interagency dispute resolution relating to applications for export licenses under the Export Administration Regulations, matters relating to jet engine hot section technology, commercial communication satellites, and emerging or foundational technology may be decided by majority vote.


(d) Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means—(1) the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and

(2) the Committee on Armed Services and the Committee on Banking, Housing, and Urban Affairs of the Senate.


(Pub. L. 115–232, div. A, title XVII, § 1763, Aug. 13, 2018, 132 Stat. 2231; Pub. L. 116–283, div. A, title X, § 1081(d)(9), Jan. 1, 2021, 134 Stat. 3874.)

Editorial Notes

References in TextExecutive Order 12981, referred to in subsec. (c), is Ex. Ord. No. 12981, Dec. 5, 1995, 60 F.R. 62981, which is set out as a note under former section 4603 of this title.

Amendments2021—Subsec. (c). Pub. L. 116–283 substituted “December 5, 1995” for “December 5, 1991”.

Effective Date of 2021 AmendmentPub. L. 116–283, div. A, title X, § 1081(d), Jan. 1, 2021, 134 Stat. 3873, provided that the amendment made by section 1081(d)(9) is effective as of Aug. 13, 2018, and as if included in Pub. L. 115–232.

Executive Documents

Delegation of Authorities and Responsibilities Under Section 1763 of the National Defense Authorization Act for Fiscal Year 2019
Memorandum of President of the United States, Jan. 15, 2019, 84 F.R. 197, provided:
Memorandum for the Secretary of Commerce
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of Commerce, in coordination with executive departments and agencies through the National Security Presidential Memorandum–4 [50 U.S.C. 3021 note] process, the functions and authorities vested in the President by section 1763 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) [50 U.S.C. 4822].
The delegation of authorities and responsibilities in this memorandum shall apply to any provision of any future public law that are the same or substantially the same as the provision referenced in this memorandum.
The Secretary of Commerce is authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§ 4823. Consultation with other agencies on commodity classification
Notwithstanding any other provision of law, the Secretary shall consult with the Secretary of Defense, the Secretary of State, and the Secretary of Energy, as appropriate, regarding commodity classifications for any item the Secretary and the Secretary of Defense, the Secretary of State, and the Secretary of Energy identify and mutually determine is materially significant enough to warrant interagency consultation.
(Pub. L. 115–232, div. A, title XVII, § 1764, Aug. 13, 2018, 132 Stat. 2232.)

§ 4824. Annual report to Congress(a) In generalThe Secretary shall submit to Congress, by December 31 of each year, a report on the implementation of this subchapter during the preceding fiscal year. The report shall include a review of—(1) the effect of controls imposed under this subchapter on exports, reexports, and in-country transfers of items in addressing threats to the national security or foreign policy of the United States, including a description of licensing processing times;

(2) the impact of such controls on the scientific and technological leadership of the United States;

(3) the consistency with such controls of export controls imposed by other countries;

(4) efforts to provide exporters with compliance assistance, including specific actions to assist small- and medium-sized businesses;

(5) a summary of regulatory changes from the prior fiscal year;

(6) a summary of export enforcement actions, including of actions taken to implement end-use monitoring of dual-use, military, and other items subject to the Export Administration Regulations;

(7) a summary of approved license applications to proscribed persons;

(8) efforts undertaken within the previous year to comply with the requirements of section 4817 11 See References in Text note below. of this title, including any critical technologies identified under such section and how or whether such critical technologies were controlled for export; and

(9) a summary of industrial base assessments conducted during the previous year by the Department of Commerce, including with respect to counterfeit electronics, foundational technologies, and other research and analysis of critical technologies and industrial capabilities of key defense-related sectors.


(b) FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.


(Pub. L. 115–232, div. A, title XVII, § 1765, Aug. 13, 2018, 132 Stat. 2232.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
Section 4817 of this title, referred to in subsec. (a)(8), was in the original “section 1759”, and was translated as meaning section 1758 of Pub. L. 115–232, which relates to requirements to identify and control the export of emerging and foundational technologies and is classified to section 4817 of this title, to reflect the probable intent of Congress.



§ 4825. Effect on other acts(a) In generalExcept as otherwise provided in this subchapter, nothing contained in this subchapter shall be construed to modify, repeal, supersede, or otherwise affect the provisions of any other laws authorizing control over the export or reexport of any item.


(b) Coordination of controls(1) In generalThe authority granted to the President under this subchapter shall be exercised in such manner so as to achieve effective coordination with the authority exercised under section 38 of the Arms Export Control Act (22 U.S.C. 2778) and all other export control and sanctions authorities exercised by Federal departments and agencies, particularly the Department of State, the Department of the Treasury, and the Department of Energy.


(2) Sense of CongressIt is the sense of Congress that in order to achieve effective coordination described in paragraph (1), such Federal departments and agencies—(A) should continuously work to create enforceable regulations with respect to the export, reexport, and in-country transfer by United States and foreign persons of commodities, software, technology, and services to various end uses and end users for foreign policy and national security reasons;

(B) should regularly work to reduce complexity in the system, including complexity caused merely by the existence of structural, definitional, and other non-policy based differences between and among different export control and sanctions systems; and

(C) should coordinate controls on items exported, reexported, or in-country transferred in connection with a foreign military sale under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) or a commercial sale under section 38 of the Arms Export Control Act [22 U.S.C. 2778] to reduce as much unnecessary administrative burden as possible that is a result of differences between the exercise of those two authorities.



(c) Nonproliferation controlsNothing in this subchapter shall be construed to supersede the procedures published by the President pursuant to section 2139a(c) of title 42.


(Pub. L. 115–232, div. A, title XVII, § 1767, Aug. 13, 2018, 132 Stat. 2233.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
The Arms Export Control Act, referred to in subsec. (b)(2)(C), is Pub. L. 90–629, Oct. 22, 1968, 82 Stat. 1320. Chapter 2 of the Act is classified generally to subchapter II (§ 2761 et seq.) of chapter 39 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2751 of Title 22 and Tables.



§ 4826. Transition provisions(a) In generalAll delegations, rules, regulations, orders, determinations, licenses, or other forms of administrative action that have been made, issued, conducted, or allowed to become effective under the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as in effect on the day before August 13, 2018, and as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), or the Export Administration Regulations, and are in effect as of August 13, 2018, shall continue in effect according to their terms until modified, superseded, set aside, or revoked under the authority of this subchapter.


(b) Administrative and judicial proceedingsThis subchapter shall not affect any administrative or judicial proceedings commenced, or any applications for licenses made, under the Export Administration Act of 1979 (as in effect on the day before August 13, 2018, and as continued in effect pursuant to the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.]), or the Export Administration Regulations.


(c) Certain determinations and references(1) State sponsors of terrorismAny determination that was made under section 6(j) of the Export Administration Act of 1979 (as in effect on the day before August 13, 2018, and as continued in effect pursuant to the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.]) shall continue in effect as if the determination had been made under section 4813(c) of this title.


(2) ReferenceAny reference in any other provision of law to a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as in effect on the day before August 13, 2018, and as continued in effect pursuant to the International Emergency Economic Powers Act [50 U.S.C. 1701 et seq.]), is a government that has repeatedly provided support for acts of international terrorism shall be deemed to refer to a country the government of which the Secretary of State has determined, for purposes of section 4813(c) of this title, is a government that has repeatedly provided support for acts of international terrorism.



(Pub. L. 115–232, div. A, title XVII, § 1768, Aug. 13, 2018, 132 Stat. 2233.)

Editorial Notes

References in TextThe Export Administration Act of 1979, referred to in text, is Pub. L. 96–72, Sept. 29, 1979, 93 Stat. 503, which was classified principally to chapter 56 (§ 4601 et seq.) of this title and was substantially repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232. Section 6(j) of the Act was classified to section 4605(j) of this title prior to repeal. For complete classification of this Act to the Code, see Tables.
The International Emergency Economic Powers Act, referred to in text, is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.
This subchapter, referred to in subsecs. (a) and (b), was in the original “this part”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to this subchapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.




SUBCHAPTER II—ANTI-BOYCOTT ACT OF 2018
§ 4841. Statement of policy
Congress declares it is the policy of the United States—(1) to oppose restrictive trade practices or boycotts fostered or imposed by any foreign country against other countries friendly to the United States or against any United States person;

(2) to encourage and, in specified cases, require United States persons engaged in the export of goods or technology or other information to refuse to take actions, including furnishing information or entering into or implementing agreements, which have the effect of furthering or supporting the restrictive trade practices or boycotts fostered or imposed by any foreign country against a country friendly to the United States or any United States person; and

(3) to foster international cooperation and the development of international rules and institutions to assure reasonable access to world supplies.

(Pub. L. 115–232, div. A, title XVII, § 1772, Aug. 13, 2018, 132 Stat. 2234.)

§ 4842. Foreign boycotts(a) Prohibitions and exceptions(1) ProhibitionsFor the purpose of implementing the policies set forth in section 4841 of this title, the President shall issue regulations prohibiting any United States person, with respect to that person’s activities in the interstate or foreign commerce of the United States, from taking or knowingly agreeing to take any of the following actions with intent to comply with, further, or support any boycott fostered or imposed by any foreign country, against a country which is friendly to the United States and which is not itself the object of any form of boycott pursuant to United States law or regulation:(A) Refusing, or requiring any other person to refuse, to do business with or in the boycotted country, with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person, pursuant to an agreement with, a requirement of, or a request from or on behalf of the boycotting country. The mere absence of a business relationship with or in the boycotted country with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person, does not indicate the existence of the intent required to establish a violation of regulations issued to carry out this subparagraph.

(B) Refusing, or requiring any other person to refuse, to employ or otherwise discriminating against any United States person on the basis of race, religion, sex, or national origin of that person or of any owner, officer, director, or employee of such person.

(C) Furnishing information with respect to the race, religion, sex, or national origin of any United States person or of any owner, officer, director, or employee of such person.

(D) Furnishing information about whether any person has, has had, or proposes to have any business relationship (including a relationship by way of sale, purchase, legal or commercial representation, shipping or other transport, insurance, investment, or supply) with or in the boycotted country, with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person which is known or believed to be restricted from having any business relationship with or in the boycotting country. Nothing in this subparagraph shall prohibit the furnishing of normal business information in a commercial context as defined by the Secretary.

(E) Furnishing information about whether any person is a member of, has made contributions to, or is otherwise associated with or involved in the activities of any charitable or fraternal organization which supports the boycotted country.

(F) Paying, honoring, confirming, or otherwise implementing a letter of credit which contains any condition or requirement compliance with which is prohibited by regulations issued pursuant to this paragraph, and no United States person shall, as a result of the application of this paragraph, be obligated to pay or otherwise honor or implement such letter of credit.


(2) ExceptionsRegulations issued pursuant to paragraph (1) shall provide exceptions for—(A) complying or agreeing to comply with requirements—(i) prohibiting the import of goods or services from the boycotted country or goods produced or services provided by any business concern organized under the laws of the boycotted country or by nationals or residents of the boycotted country; or

(ii) prohibiting the shipment of goods to the boycotting country on a carrier of the boycotted country, or by a route other than that prescribed by the boycotting country or the recipient of the shipment;


(B) complying or agreeing to comply with import and shipping document requirements with respect to the country of origin, the name of the carrier and route of shipment, the name of the supplier of the shipment or the name of the provider of other services, except that no information knowingly furnished or conveyed in response to such requirements may be stated in negative, blacklisting, or similar exclusionary terms, other than with respect to carriers or route of shipment as may be permitted by such regulations in order to comply with precautionary requirements protecting against war risks and confiscation;

(C) complying or agreeing to comply in the normal course of business with the unilateral and specific selection by a boycotting country, or national or resident thereof, of carriers, insurers, suppliers of services to be performed within the boycotting country or specific goods which, in the normal course of business, are identifiable by source when imported into the boycotting country;

(D) complying or agreeing to comply with export requirements of the boycotting country relating to shipments or transshipments of exports to the boycotted country, to any business concern of or organized under the laws of the boycotted country, or to any national or resident of the boycotted country;

(E) compliance by an individual or agreement by an individual to comply with the immigration or passport requirements of any country with respect to such individual or any member of such individual’s family or with requests for information regarding requirements of employment of such individual within the boycotting country; and

(F) compliance by a United States person resident in a foreign country or agreement by such person to comply with the laws of that country with respect to his activities exclusively therein, and such regulations may contain exceptions for such resident complying with the laws or regulations of that foreign country governing imports into such country of trademarked, trade named, or similarly specifically identifiable products, or components of products for his own use, including the performance of contractual services within that country, as may be defined by such regulations.


(3) Special rulesRegulations issued pursuant to paragraphs (2)(C) and (2)(F) shall not provide exceptions from paragraphs (1)(B) and (1)(C).


(4) Rule of constructionNothing in this subsection may be construed to supersede or limit the operation of the antitrust or civil rights laws of the United States.


(5) ApplicationThis section shall apply to any transaction or activity undertaken, by or through a United States person or any other person, with intent to evade the provisions of this section as implemented by the regulations issued pursuant to this subsection, and such regulations shall expressly provide that the exceptions set forth in paragraph (2) shall not permit activities or agreements (expressed or implied by a course of conduct, including a pattern of responses) otherwise prohibited, which are not within the intent of such exceptions.



(b) Foreign policy controls(1) In generalIn addition to the regulations issued pursuant to subsection (a), regulations issued under subchapter I to carry out the policies set forth in section 4811(2)(D) of this title shall implement the policies set forth in this section.


(2) RequirementsSuch regulations shall require that any United States person receiving a request for the furnishing of information, the entering into or implementing of agreements, or the taking of any other action referred to in subsection (a) shall report that fact to the Secretary, together with such other information concerning such request as the Secretary may require for such action as the Secretary considers appropriate for carrying out the policies of that section. Such person shall also report to the Secretary whether such person intends to comply and whether such person has complied with such request. Any report filed pursuant to this paragraph shall be made available promptly for public inspection and copying, except that information regarding the quantity, description, and value of any goods or technology to which such report relates may be kept confidential if the Secretary determines that disclosure thereof would place the United States person involved at a competitive disadvantage. The Secretary shall periodically transmit summaries of the information contained in such reports to the Secretary of State for such action as the Secretary of State, in consultation with the Secretary, considers appropriate for carrying out the policies set forth in section 4841 of this title.



(c) PreemptionThe provisions of this section and the regulations issued pursuant thereto shall preempt any law, rule, or regulation of any of the several States or the District of Columbia, or any of the territories or possessions of the United States, or of any governmental subdivision thereof, which law, rule, or regulation pertains to participation in, compliance with, implementation of, or the furnishing of information regarding restrictive trade practices or boycotts fostered or imposed by foreign countries against other countries friendly to the United States.


(Pub. L. 115–232, div. A, title XVII, § 1773, Aug. 13, 2018, 132 Stat. 2234; Pub. L. 116–283, div. A, title X, § 1081(d)(10), Jan. 1, 2021, 134 Stat. 3874.)

Editorial Notes

References in TextSubchapter I, referred to in subsec. (b)(1), was in the original “part I”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to subchapter I of this chapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.

Amendments2021—Subsec. (b)(1). Pub. L. 116–283 substituted “(2)(D)” for “(1)(D)” in reference to section 4811(2)(D) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentPub. L. 116–283, div. A, title X, § 1081(d), Jan. 1, 2021, 134 Stat. 3873, provided that the amendment made by section 1081(d)(10) is effective as of Aug. 13, 2018, and as if included in Pub. L. 115–232.



§ 4843. Enforcement(a) Criminal penaltyA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids or abets in the commission of, an unlawful act under section 4842 of this title—(1) shall, upon conviction, be fined not more than $1,000,000; or

(2) if a natural person, may be imprisoned for not more than 20 years, or both.


(b) Civil penaltiesThe President may impose the following civil penalties on a person who violates section 4842 of this title or any regulation issued under this subchapter:(1) A fine of not more than $300,000 or an amount that is twice the value of the transaction that is the basis of the violation with respect to which the penalty is imposed, whichever is greater.

(2) Revocation of a license issued under subchapter I to the person.

(3) A prohibition on the person’s ability to export, reexport, or in-country transfer any items controlled under subchapter I.


(c) ProceduresAny civil penalty or administrative sanction (including any suspension or revocation of authority to export) under this section may be imposed only after notice and opportunity for an agency hearing on the record in accordance with sections 554 through 557 of title 5 and shall be subject to judicial review in accordance with chapter 7 of such title.


(d) Standards for levels of civil penaltyThe President may by regulation provide standards for establishing levels of civil penalty under this section based upon factors such as the seriousness of the violation, the culpability of the violator, and the violator’s record of cooperation with the Government in disclosing the violation.


(Pub. L. 115–232, div. A, title XVII, § 1774, Aug. 13, 2018, 132 Stat. 2237; Pub. L. 116–283, div. A, title X, § 1081(d)(11), Jan. 1, 2021, 134 Stat. 3874.)

Editorial Notes

References in TextSubchapter I, referred to in subsec. (b)(2), (3), was in the original “part I”, meaning part I (§§ 1751–1768) of subtitle B of title XVII of div. A of Pub. L. 115–232, known as the Export Controls Act of 2018, which is classified principally to subchapter I of this chapter. For complete classification of part I to the Code, see section 1751 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.

Amendments2021—Subsec. (a). Pub. L. 116–283 inserted “under” before “section 4842 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentPub. L. 116–283, div. A, title X, § 1081(d), Jan. 1, 2021, 134 Stat. 3873, provided that the amendment made by section 1081(d)(11) is effective as of Aug. 13, 2018, and as if included in Pub. L. 115–232.




SUBCHAPTER III—ADMINISTRATIVE AUTHORITIES
§ 4851. Under Secretary of Commerce for Industry and Security(a) Under Secretary of Commerce for Industry and SecurityThe President shall appoint, by and with the advice and consent of the Senate, an Under Secretary of Commerce for Industry and Security, who shall carry out—(1) all functions of the Secretary under this chapter; and

(2) all functions delegated to the Under Secretary of Commerce for Export Administration on the day before the date of the enactment of this Act.


(b) ReferenceOn and after August 13, 2018, any reference in any law or regulation to the Under Secretary of Commerce for Export Administration shall be deemed to be a reference to the Under Secretary of Commerce for Industry and Security.


(c) Omitted

(d) Continuation in officeThe individual serving as Under Secretary of Commerce for Export Administration on the day before August 13, 2018, may serve as the Under Secretary of Commerce for Industry and Security on and after that date without the need for renomination or reappointment.


(Pub. L. 115–232, div. A, title XVII, § 1781, Aug. 13, 2018, 132 Stat. 2238; Pub. L. 116–6, div. H, title II, § 205(a), Feb. 15, 2019, 133 Stat. 476.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this subtitle”, meaning subtitle B (§§ 1741–1781) of title XVII of div. A of Pub. L. 115–232, Aug. 13, 2018, 132 Stat. 2208, known as the Export Control Reform Act of 2018, which is classified principally to this chapter. For complete classification of subtitle B to the Code, see section 1741 of Pub. L. 115–232, set out as a Short Title note under section 4801 of this title and Tables.
The date of the enactment of this Act, referred to in subsec. (a)(2), probably means the date of enactment of Pub. L. 115–232, which enacted this section and was approved Aug. 13, 2018.

Codification
Section is comprised of section 1781 of Pub. L. 115–232. Subsec. (c) of section 1781 of Pub. L. 115–232 amended section 5314 of Title 5, Government Organization and Employees.

Amendments2019—Pub. L. 116–6, § 205(a)(3), added subsec. (a). Former subsec. (a) redesignated (b).
Subsec. (b). Pub. L. 116–6, § 205(a)(1), (2), redesignated subsec. (a) as (b) and substituted “Reference” for “In general” in heading. Former subsec. (b) redesignated (c).
Subsecs. (c), (d). Pub. L. 116–6, § 205(a)(1), redesignated subsecs. (b) and (c) as (c) and (d), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–6, div. H, title II, § 205(d), Feb. 15, 2019, 133 Stat. 477, provided that: “The amendments made by this section [amending this section and section 5314 of Title 5, Government Organization and Employees] shall take effect as if included in the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).”




§ 4852. Assistant Secretaries of Commerce(a) In generalThe President shall appoint, by and with the advice and consent of the Senate, two Assistant Secretaries of Commerce to assist the Under Secretary of Commerce for Industry and Security in carrying out the functions described in paragraphs (1) and (2) of section 4851(a) of this title.


(b) Continuation in office of one Assistant SecretaryAn individual appointed as an Assistant Secretary of Commerce under section 15(a) of the Export Administration Act of 1979 11 See References in Text note below. (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) and serving in that position on the day before the date of the enactment of this Act may serve in one of the Assistant Secretary positions established under subsection (a) on and after that date without the need for renomination or reappointment.


(Pub. L. 115–232, div. A, title XVII, § 1782, as added Pub. L. 116–6, div. H, title II, § 205(b), Feb. 15, 2019, 133 Stat. 476.)

Editorial Notes

References in TextSection 15(a) of the Export Administration Act of 1979, referred to subsec. (b), was classified to section 4617(a) of this title prior to repeal by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.
The International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), referred to in subsec. (b), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.
The date of the enactment of this Act, referred to in subsec. (b), probably means the date of enactment of Pub. L. 115–232, which was approved Aug. 13, 2018.







